Title 1 - STATE AFFAIRS AND GOVERNMENT

Chapter 01 - State Sovereignty and Jurisdiction

§ 1-1-1 Territorial extent of sovereignty and jurisdiction--Cessions to United States.

1-1-1. Territorial extent of sovereignty and jurisdiction--Cessions to United States. The sovereignty and jurisdiction of this state extend to all territory within its established boundaries except as to such places wherein jurisdiction is expressly ceded to the United States by the State Constitution, or wherein jurisdiction has been heretofore or may be hereafter ceded to the United States, with the consent of the people of this state, expressed by their Legislature and the consent of the United States.

Source: SDC 1939, § 55.0101.



§ 1-1-1.1 Retrocession of jurisdiction over federal enclaves--Indian lands excluded--Filing ofdocuments.

1-1-1.1. Retrocession of jurisdiction over federal enclaves--Indian lands excluded--Filing of documents. By appropriate executive order, the Governor may accept on behalf of the state, retrocession of full or partial jurisdiction, criminal or civil, over any roads, highways, or other lands in federal enclaves excluding Indian reservations and federal enclaves outside the boundaries of an Indian reservation established for Indian use, within the state where such retrocession has been offered by appropriate federal authority. Documents concerning such action shall be filed in the Office of the Secretary of State and in the office of the register of deeds of the county wherein such lands are located.

Source: SL 1975, ch 63.



§ 1-1-2 Federal jurisdiction over previously acquired land--Prior grants confirmed--Reservedjurisdiction to serve process.

1-1-2. Federal jurisdiction over previously acquired land--Prior grants confirmed--Reserved jurisdiction to serve process. Jurisdiction of the lands and their appurtenances which have been or may be acquired by the United States through donations from this state or other states or private persons or which may have been acquired by exchange, purchase, or condemnation by the United States for use of the Battle Mountain Sanitarium reserve in Fall River County; Fish Lake in Aurora County; Wind Cave National Park; the Badlands National Monument or park, and for other public purposes of the United States is hereby ceded to the United States and all such prior grants or donations of this state are hereby confirmed; provided however, that all civil or criminal process, issued under the authority of this state or any officer thereof, may be executed on such lands and in the buildings which may be located thereon in the same manner as if jurisdiction had not been ceded.

Source: SDC 1939, § 55.0107.



§ 1-1-2.1 Concurrent federal and state jurisdiction over crimes on national park, memorial, andmonument lands.

1-1-2.1. Concurrent federal and state jurisdiction over crimes on national park, memorial, and monument lands. Concurrent jurisdiction over crimes and offenses under the laws of the State of South Dakota is hereby ceded to the United States over and within all the territory dedicated to national park, national memorial, and national monument purposes included in the tracts of land in South Dakota designated as:

(1) Mount Rushmore National Memorial;

(2) Badlands National Park;

(3) Wind Cave National Park;

(4) Jewel Cave National Monument.
Source: SL 1980, ch 8, § 1.



§ 1-1-2.2 Vesting and duration of concurrent jurisdiction.

1-1-2.2. Vesting and duration of concurrent jurisdiction. The concurrent jurisdiction ceded by § 1-1-2.1 shall be vested upon acceptance by the United States by and through its appropriate officials and shall continue so long as the lands within the designated areas are dedicated to park purposes.

Source: SL 1980, ch 8, § 2.



§ 1-1-2.3 Acceptance of retrocession of exclusive federal jurisdiction.

1-1-2.3. Acceptance of retrocession of exclusive federal jurisdiction. The consent of the state is hereby given to the retrocession of exclusive jurisdiction by the United States over lands owned by the United States within the boundaries of Badlands National Park. The Governor may accept retrocession of jurisdiction for the state.

Source: SL 1980, ch 8, § 3.



§ 1-1-2.4 Memoranda of agreement.

1-1-2.4. Memoranda of agreement. Upon the establishment of concurrent jurisdiction, the appropriate county sheriffs with the approval of the appropriate state's attorneys will develop memoranda of agreement with the park superintendents of the national park service areas in South Dakota.

Source: SL 1980, ch 8, § 4.



§ 1-1-2.5 Concurrent federal jurisdiction--Federal Prison Camp.

1-1-2.5. Concurrent federal jurisdiction--Federal Prison Camp. Pursuant to § 1-1-1, the people of this State, as expressed by their Legislature, hereby grants, to the United States, concurrent jurisdiction over those lands in Yankton County, South Dakota, known as the Federal Prison Camp. This grant of concurrent jurisdiction shall continue only so long as the United States owns and occupies such lands for such purposes and does not constitute a waiver of any state or local jurisdiction that the state or any local government may choose to exercise concurrently with federal jurisdiction.

Source: SL 1998, ch 4, § 1.



§ 1-1-3 Consent to land acquisition by United States--Acreage limit.

1-1-3. Consent to land acquisition by United States--Acreage limit. The people of this state by their Legislature consent to the purchase or condemnation, by the United States, in the manner prescribed by law, of any tract of land within this state owned by any natural person or private corporation, required by the United States for any public building, public work, or other public purpose; provided that in the case of public buildings such tract shall not exceed ten acres in extent.

Source: SDC 1939, § 55.0102.



§ 1-1-4 Jurisdiction of federally acquired land--Tax exemption.

1-1-4. Jurisdiction of federally acquired land--Tax exemption. Jurisdiction is ceded to the United States over any tract of land acquired under the provisions of § 1-1-3 to continue only so long as the United States shall own and occupy such tract. During that time the same shall be exempt from all taxes, assessments, and other charges levied or imposed under authority of the state.

Source: SDC 1939, § 55.0102.



§ 1-1-5 Service of process on federally acquired land.

1-1-5. Service of process on federally acquired land. The consent and jurisdiction mentioned in §§ 1-1-3 and 1-1-4 are given and ceded upon the express condition that all civil and criminal process, issued from the courts of this state, may be served and executed in and upon any tract of land so acquired by the United States, in the same manner and by the same officers as if such purchase or condemnation had not been made, except insofar as such process may affect the real or personal property of the United States.

Source: SDC 1939, § 55.0102.



§ 1-1-6 Consent to federal land acquisitions for conservation purposes--Reservedjurisdiction.

1-1-6. Consent to federal land acquisitions for conservation purposes--Reserved jurisdiction. The consent of the State of South Dakota is hereby given to the acquisition by the United States by purchase, gift, or condemnation with adequate compensation, of such lands in South Dakota as in the opinion of the federal government may be needed for the establishment of national forests, the production of timber, the preserving of the navigability of navigable streams, or to prevent soil erosion, provided that the jurisdiction of South Dakota, both civil and criminal, over persons upon such lands shall not be affected or changed by their permanent reservation and administration for the purposes herein referred to, except so far as the punishment of offenses against the United States is concerned, the intent and meaning of this section being that the State of South Dakota shall not by reason of such reservation and administration lose its jurisdiction nor the inhabitants thereof their rights and privileges as citizens, or be absolved for their duties as citizens of the state; and provided, that the State of South Dakota shall retain a concurrent jurisdiction with the United States in and over such lands so far that civil process in all cases and such criminal process as may issue under the authority of the State of South Dakota against any person charged with the commission of any crime within or without said jurisdiction may be executed thereon in like manner as if this statute did not exist.

Source: SDC 1939, § 55.0103.



§ 1-1-7 Appraisal and sale of county land to United States for conservation purposes.

1-1-7. Appraisal and sale of county land to United States for conservation purposes. If any land in county ownership is desired by the United States for any of the purposes referred to in § 1-1-6, the commissioners of the county in which said land is situated may determine and appraise its value, and may submit a copy of said appraisal to the proper agency or officer of the United States. If the willingness of the United States to pay such appraised value is expressed by appropriate action of the authorized agency or officer, the said lands may be advertised and offered for sale in the manner provided by law; and if no acceptable and satisfactory bid in excess of said appraised value is received, the county commissioners may and they are authorized to sell said lands to the United States upon payment of the appraised and agreed value thereof.

Source: SDC 1939, § 55.0103.



§ 1-1-8 Legislative power over federally acquired lands.

1-1-8. Legislative power over federally acquired lands. Power is hereby conferred upon the Congress of the United States to pass such laws and to make or provide for the making of such rules and regulations of both civil and criminal nature and provide punishment therefor, as in its judgment may be necessary for the administration, control, and protection of such lands as may from time to time be acquired by the United States under the provisions of §§ 1-1-6 and 1-1-7.

Source: SDC 1939, § 55.0103.



§ 1-1-9 Map of federal acquisitions to be filed--Recording of evidence of title.

1-1-9. Map of federal acquisitions to be filed--Recording of evidence of title. A map of any land acquired by the United States, under the provisions of this chapter, shall be filed and recorded in the Office of the Secretary of State and the evidence of the United States' title shall be recorded in the county wherein the land is situated as in other cases relating to the transfer of real property.

Source: SDC 1939, § 55.0104.



§ 1-1-10 Land entry authorized to survey boundaries--Consent required to enter mine--Damage to property.

1-1-10. Land entry authorized to survey boundaries--Consent required to enter mine--Damage to property. For the purpose of making surveys required by or essential to the effect of any acts of the United States Congress or of the Legislature of this state or for the determination of boundaries of real estate, any of the duly authorized officers or agents of the United States or of this state, or any engineer or land surveyor duly qualified or registered under the laws of this state, and the persons necessarily and lawfully employed in making any such survey may enter upon lands within the boundaries of this state for such purposes, but this section shall not be construed as authorizing any unnecessary interference with private rights. Nothing in this section shall be construed to permit any person to enter any shaft, tunnel, stope, or underground workings of any individual person engaged in mining for precious metals without consent of the owner or person in possession of such shaft, tunnel, stope, or underground working.

Nothing herein contained shall exempt any person from payment of actual damages done by him while upon such land.

Source: SDC 1939, § 55.0105.



§ 1-1-11 Repealed.

1-1-11. Repealed by SL 2006, ch 130, § 1.



§ 1-1-12 Indian country--Assumption of jurisdiction.

1-1-12. Indian country--Assumption of jurisdiction. In accordance with the provisions of 67 Statutes at Large, page 589, Public Law 280, and as Indian country is defined by 18 U.S.C., § 1151, the provisions of chapter 106 of the Session Laws of the State of South Dakota for 1901, as amended, or any law to the contrary, notwithstanding, the State of South Dakota assumes and accepts jurisdiction of all criminal and civil causes of action arising in Indian country under the provisions of §§ 1-1-12 to 1-1-16, inclusive, as hereinafter set forth.

Source: SL 1957, ch 319, § 1; SDC Supp 1960, § 65.0805.



§ 1-1-13 Tribal referendum on jurisdiction of Indian lands--Notice of result to countycommissioners--Failure to take referendum.

1-1-13. Tribal referendum on jurisdiction of Indian lands--Notice of result to county commissioners--Failure to take referendum. No assumption of civil or criminal jurisdiction shall become effective under the provisions of §§ 1-1-12 to 1-1-16, inclusive, until the tribal council of a tribe over which state jurisdiction is to be taken, shall have considered a referendum in which all persons eligible to vote at elections held for the purposes of electing officers of such tribe, shall have been given an opportunity to approve or disapprove such assumption of jurisdiction. A majority of the persons so voting in such a referendum must cast affirmative votes in favor thereof before such approval shall be given, and the tribal council shall then notify the board of county commissioners of the counties concerned as to the results of such referendum. Provided, however, that if the tribe has failed to take action as above prescribed, within one year from and after October first, 1957, it shall be deemed that the referendum has been dispensed with and that the tribe has consented to and does approve the assumption of jurisdiction herein provided, and that the county or counties concerned may then proceed as set forth in § 1-1-14.

Source: SL 1957, ch 319, § 5; SDC Supp 1960, § 65.0809.



§ 1-1-14 Resolution of county commissioners assuming jurisdiction--Contract for federalreimbursement of costs.

1-1-14. Resolution of county commissioners assuming jurisdiction--Contract for federal reimbursement of costs. Jurisdiction shall not be deemed assumed or accepted by this state in any county of South Dakota unless and until a resolution assuming and accepting the same is adopted by the board of county commissioners of any county containing Indian country. Prior to the adoption of such a resolution, the county commissioners shall negotiate and contract with the federal Bureau of Indian Affairs of the United States Department of Interior for reimbursement of any authorized and appropriated federal funds for the added costs to any county in connection with the assumption of said jurisdiction. The rates or terms of any such contract shall so far as possible be on the basis of and take into consideration the untaxed Indian lands and the proportion such land bears to the total land area of said respective counties and the proportion the law enforcement costs bear to the total government costs of said respective counties.

Source: SL 1957, ch 319, § 4; SDC Supp 1960, § 65.0808.



§ 1-1-15 Prosecution of criminal offenses on Indian lands.

1-1-15. Prosecution of criminal offenses on Indian lands. All criminal offenses occurring on Indian lands within such counties shall be dealt with and proceeded against in like manner as if they had occurred on other lands within such respective counties.

Source: SL 1957, ch 319, § 2; SDC Supp 1960, § 65.0806.



§ 1-1-16 Indian hunting, trapping and fishing rights preserved.

1-1-16. Indian hunting, trapping and fishing rights preserved. Nothing in §§ 1-1-12 to 1-1-15, inclusive, shall deprive any enrolled member of said tribe of any right, privilege, or immunity afforded under federal treaty, agreement, or statute with respect to hunting, trapping, or fishing or the control, licensing, or regulation thereof.

Source: SL 1957, ch 319, § 3; SDC Supp 1960, § 65.0807.



§ 1-1-17 Highways in Indian lands--Acceptance of jurisdiction.

1-1-17. Highways in Indian lands--Acceptance of jurisdiction. The United States of America having ceded to the State of South Dakota concurrent police jurisdiction excepting the ten major crimes as defined by 18 U.S.C., § 1153, unless automobile accidents are involved, over all public highways or portions thereof, including rights-of-way, located within the State of South Dakota:

(1) Which are established through any Indian reservation or through any lands which have been allotted in severalty to any individual Indian, under any laws or treaties, but which have not been conveyed to the allottee with full power of alienation; and

(2) Which were established or which are maintained by the joint participation of the United States and the State of South Dakota.
The State of South Dakota hereby accepts such jurisdiction.

Source: SL 1959, ch 144, §§ 1, 2; SDC Supp 1960, § 65.0810.



§ 1-1-18 Indian country--Assumption of jurisdiction.

1-1-18. Indian country--Assumption of jurisdiction. The State of South Dakota, in accordance with the provisions of 67 Statutes at Large, page 589 (Public Law 280), hereby assumes and accepts jurisdiction of all criminal offenses and civil causes of action arising in the Indian country located within this state, as Indian country is defined by 18 U.S.C., § 1151, and obligates and binds this state to the assumption thereof, the provisions of chapter 106 of the Session Laws of the State of South Dakota for 1901, as amended, or any other law of this state to the contrary, notwithstanding.

Source: SL 1961, ch 464, § 1.



§ 1-1-19 Negotiation and acceptance of federal reimbursement of costs of jurisdiction.

1-1-19. Negotiation and acceptance of federal reimbursement of costs of jurisdiction. The county commissioners of those counties of this state in which there is located Indian country as affected by §§ 1-1-18 to 1-1-21, inclusive, and the Governor may accept grants-in-aid, and negotiate, and contract with the federal Bureau of Indian Affairs of the United States Department of Interior for reimbursement of any authorized and appropriated federal funds for the added costs to such counties and this state in connection with such assumption of jurisdiction.

Source: SL 1961, ch 464, § 2; SL 1985, ch 33, § 8.



§ 1-1-20 Provisional repeal of prior assumption of jurisdiction of Indian lands.

1-1-20. Provisional repeal of prior assumption of jurisdiction of Indian lands. Subject to the provisions of §§ 1-1-21, §§ 1-1-12 to 1-1-17, inclusive, are hereby repealed.

Source: SL 1961, ch 464, § 3.



§ 1-1-21 Governor's proclamation required for assumption of jurisdiction.

1-1-21. Governor's proclamation required for assumption of jurisdiction. Except as to criminal offenses and civil causes of action arising on any highways, as the term is defined in chapter 31-1, the jurisdiction provided for in § 1-1-18 shall not be deemed assumed or accepted by this state, and §§ 1-1-18 and 1-1-20 shall not be considered in effect, unless and until the Governor of the State of South Dakota, if satisfied that the United States of America has made proper provision for the reimbursement to this state and its counties for the added costs in connection with the assumption of said jurisdiction, has issued his proper proclamation duly filed with the secretary of state declaring the said jurisdiction to be assumed and accepted.

Source: SL 1961, ch 464, § 4.



§ 1-1-22 Law defined.

1-1-22. Law defined. Law is a rule of property and of conduct prescribed by the sovereign power.

Source: SDC 1939, § 65.0101.



§ 1-1-23 Expressions of sovereign will.

1-1-23. Expressions of sovereign will. The will of the sovereign power is expressed:

(1) By the Constitution of the United States;

(2) By treaties made under the authority of the United States;

(3) By statutes enacted by the Congress of the United States;

(4) By the Constitution of this state;

(5) By statutes enacted by the Legislature;

(6) By statutes enacted by vote of the voters;

(7) By the ordinances of authorized subordinate bodies;

(8) Rules of practice and procedure prescribed by courts or adopted by departments, commissions, boards, officers of the state, or its subdivisions pursuant to authority so to do.
Source: SDC 1939, § 65.0102; SL 1985, ch 15, § 5.



§ 1-1-24 Common law and law merchant applied--Evidence of common law.

1-1-24. Common law and law merchant applied--Evidence of common law. The evidence of the common law, including the law merchant, is found in the decisions of the tribunals.

In this state the rules of the common law, including the rules of the law merchant, are in force, except where they conflict with the will of the sovereign power, expressed in the manner stated in § 1-1-23.

Source: SDC 1939, § 65.0103.



§ 1-1-25 When order or judgment of tribal court may be recognized in state courts.

1-1-25. When order or judgment of tribal court may be recognized in state courts. No order or judgment of a tribal court in the State of South Dakota may be recognized as a matter of comity in the state courts of South Dakota, except under the following terms and conditions:

(1) Before a state court may consider recognizing a tribal court order or judgment the party seeking recognition shall establish by clear and convincing evidence that:

(a) The tribal court had jurisdiction over both the subject matter and the parties;

(b) The order or judgment was not fraudulently obtained;

(c) The order or judgment was obtained by a process that assures the requisites of an impartial administration of justice including but not limited to due notice and a hearing;

(d) The order or judgment complies with the laws, ordinances and regulations of the jurisdiction from which it was obtained; and

(e) The order or judgment does not contravene the public policy of the State of South Dakota.

(2) If a court is satisfied that all of the foregoing conditions exist, the court may recognize the tribal court order or judgment in any of the following circumstances:

(a) In any child custody or domestic relations case; or

(b) In any case in which the jurisdiction issuing the order or judgment also grants comity to orders and judgments of the South Dakota courts; or

(c) In other cases if exceptional circumstances warrant it; or

(d) Any order required or authorized to be recognized pursuant to 25 U.S.C., § 1911(d) or 25 U.S.C., § 1919.
Source: SL 1986, ch 6, § 1.



§ 1-1-26 Acceptance by state agencies or higher education facilities of matricula consular cardas identification.

1-1-26. Acceptance by state agencies or higher education facilities of matricula consular card as identification. No state agency, state supported university, or postsecondary technical institute may accept a matricula consular card or substantially similar document issued by the Mexican Consulate as proof of identification for any purpose.

Source: SL 2004, ch 3, § 1.



§ 1-1-27 Legislature to authorize state or state agency transfer of title of real property to thefederal government.

1-1-27. Legislature to authorize state or state agency transfer of title of real property to the federal government. Neither the State of South Dakota nor any of its state agencies may transfer title to any real property in this state to the federal government or any federal agency unless the Legislature has granted its explicit authorization by prior legislation.

Source: SL 2004, ch 4, § 1.



§ 1-1-28 Exception to application of provisions of § 1-1-27.

1-1-28. Exception to application of provisions of § 1-1-27. The provisions of § 1-1-27 do not apply:

(1) If the transfer is the result of an eminent domain proceeding; or

(2) If the transfer is a sale negotiated under threat of an eminent domain proceeding or under circumstances in which acquisition of the property by an eminent domain proceeding would be justified; or

(3) If the transfer involves less than forty acres of unimproved land or less than five hundred thousand dollars worth of improved real estate; or

(4) If the transfer involves the trade of tracts of land of substantially equal value between the state government or any of its entities and the federal government or any of its entities.
Source: SL 2004, ch 4, § 2.






Chapter 01A - Unconstitutional Official Actions

§ 1-1A-1 Unconstitutional state actions void.

1-1A-1. Unconstitutional state actions void. It is the public policy of the State of South Dakota that every statute, rule, regulation, executive order, and office policy of the State of South Dakota enacted, promulgated, issued, or established in contradiction to the provisions of the United States Constitution, and so judicially determined by a final judgment rendered by the South Dakota Supreme Court, the federal district court for the State of South Dakota, the United States Court of Appeals for the eighth circuit, or the United States Supreme Court, is void within the jurisdiction of the State of South Dakota.

Source: SL 1979, ch 4, § 1.



§ 1-1A-2 Enforcement of unconstitutional policies prohibited.

1-1A-2. Enforcement of unconstitutional policies prohibited. No person may enforce any statute, rule, regulation, executive order, or office policy that is in violation of § 1-1A-1.

Source: SL 1979, ch 4, § 3.



§ 1-1A-3 State officers to protect constitutional rights.

1-1A-3. State officers to protect constitutional rights. Every state officer is directed to utilize the full force and authority of his office to resist the intrusion of such unlawful provisions and to protect the constitutional rights of the State of South Dakota and its individual citizens from the encroachments of such provisions.

Source: SL 1979, ch 4, § 2.






Chapter 02 - State Boundary Adjustments

§ 1-2-1 Commissioners to negotiate boundaries authorized--Compacts dependent onratification.

1-2-1. Commissioners to negotiate boundaries authorized--Compacts dependent on ratification. The Governor of South Dakota may appoint commissioners to represent the State of South Dakota on joint commissions composed of commissioners representing boundary states, to be constituted by the states for the purpose of negotiating and entering into agreements or compacts between the states to establish the boundaries between the states. Any compact made on behalf of the states is not binding or obligatory upon either state, unless it has been ratified by the Legislatures of the compacting states and approved by the Congress of the United States.

Source: SL 1957, ch 316, § 1; SDC Supp 1960, § 55.5601; SL 1988, ch 2, § 1.



§ 1-2-2 Meeting with commissioners of other participatory state--Report--Disbandment.

1-2-2. Meeting with commissioners of other participatory state--Report--Disbandment. Upon appointment of commissioners by the Governor, the commissioners shall proceed immediately to meet with the commissioners for the other participatory state for the purpose of negotiating the compact referred to in § 1-2-1. The commission shall disband upon completion of its business and submission of a report to the Governor.

Source: SL 1957, ch 316, § 2; SDC Supp 1960, § 55.5602; SL 1988, ch 2, § 2.



§ 1-2-3 to 1-2-7. Repealed.

1-2-3 to 1-2-7. Repealed by SL 1988, ch 2, §§ 3 to 7.



§ 1-2-8 Ratification and approval--Text.

1-2-8. Ratification and approval--Text. Ratification and approval is hereby given to the South Dakota-Nebraska boundary compact as signed at the city of Lincoln in the state of Nebraska on the twenty-fourth day of February 1989 by the duly authorized commissioners of the state of South Dakota and of the state of Nebraska which South Dakota-Nebraska boundary compact is in full as follows:
SOUTH DAKOTA-NEBRASKA BOUNDARY COMPACT

WHEREAS, the Missouri River has constituted the territorial boundary between the state of Nebraska and the state of South Dakota common to Dakota County, Nebraska, and Union County, South Dakota; and,

WHEREAS, by the forces of nature and construction, operation and maintenance efforts by agencies of the federal government, the flow of the Missouri River has changed its course, and the main channel of the river has changed its position in many areas along the boundary between said counties of the states; and,

WHEREAS, disputes between the state of Nebraska and the state of South Dakota, their political and governmental subdivisions, citizens and other persons have arisen with respect to the location of the true boundary between said counties of the states; and,

WHEREAS, there has for many years existed as between said counties of the states, a question as to the true and correct boundary line between them; and,

WHEREAS, in some areas land is taxed or may be taxed by governmental bodies in both states and in other areas land may be untaxed by governmental bodies in either state; and,

WHEREAS, at times courts have found some land as located in Nebraska and at other times the courts have found the same land as located in South Dakota; and,

WHEREAS, the Missouri River is now relatively stabilized by work done under the direction and supervision of the United States Army Corps of Engineers, and a boundary based upon the present main channel of the Missouri River would be, if the works are properly maintained, as near as can be anticipated at this time, fixed and permanent; and,

WHEREAS, it is to the best interest of the states of Nebraska and South Dakota, their political and governmental subdivisions and their citizens, to determine a new and compromise boundary between said counties of the states, to avoid litigation and multiple exercises of sovereignty and jurisdiction, to encourage the optimum beneficial use of the river, its facilities and its waters, and to remove all causes of controversy between said states with respect to the boundary between said counties of the states; and,

WHEREAS, the states by entering into an agreement for a new boundary are not recognizing and do not desire to recognize the former compact boundary established between them by their legislative actions and the consent of the Congress in 1905; and,

WHEREAS, because of the numerous natural cutoffs over the years and the construction and stabilization work by the Corps of Engineers, which included the dredging of channels and construction of dikes and revetments, thus moving the river around and across islands, bar areas, and lands, as between the states, neither of them recognizes any presumption that the river has moved gradually into the present designed channel location; and,

WHEREAS, the states recognize that the Corps of Engineers' activities have caused tracts of land formerly on one side of the river to be isolated on the other side, and the states recognize there may have been many natural cutoffs of the Missouri River prior to the stabilization work by the Corps of Engineers; and,

WHEREAS, as to lands along or in proximity to the Missouri River, the states desire not to disturb private titles or claims which may have been established by individuals by recognizing or locating any specific areas as belonging to or being within one state or the other; instead the states desire to leave any questions of private titles to the parties involved; and,

WHEREAS, the terms of this compact shall be binding upon the states, their political and governmental subdivisions and officers and agents thereof; and,

WHEREAS, the parties recognize that the present main channel of the Missouri River as it exists within the designed channel stabilized by the Corps of Engineers is or may be different from a line parallel and equidistant from the present banks of the Missouri River; and,

WHEREAS, the states of Nebraska and South Dakota have agreed upon the terms and provisions of a compact to establish the boundary between said counties of the states.

To these ends, duly appointed commissioners for the state of Nebraska and the state of South Dakota jointly convened on February 24, 1989, in Lincoln, Nebraska, and have resolved to conclude a compact, following enactment by their respective legislative bodies and with consent of the Congress of the United States, and have agreed upon the following Articles:
ARTICLE I. Findings and Purposes

(a) The state of Nebraska and the state of South Dakota find that there have been actual and potential disputes, controversies, criminal proceedings and litigation arising or which may arise out of the location of the boundary line between Dakota County, Nebraska, and Union County, South Dakota; that the Missouri River constituting the boundary between said counties of the states has changed its course from time to time, and that the United States Army Corps of Engineers has established a designed channel of the river for navigation and other purposes, which is described and shown in the survey referred to in Article II.

(b) It is the principal purpose of the states in executing this compact to establish an identifiable compromise boundary between said counties of the states for the entire distance thereof as of the effective date of this compact without interfering with or otherwise affecting private rights or titles to property, and the states declare that further compelling purposes of this compact are: (1) to create a friendly and harmonious interstate relationship; (2) to avoid multiple exercise of sovereignty and jurisdiction including matters of taxation, judicial and police powers and exercise of administrative authority; (3) to encourage settlement and disposition of pending litigation and criminal proceedings and avoid or minimize future disputes and litigations; (4) to promote economic and political stability; (5) to encourage the optimum mutual beneficial use of the Missouri River, its waters and its facilities; (6) to establish a forum for settlement of future disputes; (7) to place the boundary in a new or reestablished location which can be identified or located; and (8) to express the intent and policy of the states that the common boundary between said counties be established within the confines of the Missouri River and both states shall continue to have access to and use of the waters of the river.
ARTICLE II. Establishment of Boundary

(a) The permanent compromise boundary line between said counties of the states shall be fixed at the centerline of the designed channel of the Missouri River (the westerly channel adjacent to Section 5, Township 29 North, Range 7 East of the 6th P.M. shall be considered the main channel). The state of Nebraska and the state of South Dakota by the ratification of this document agree to accurately describe the centerline of the design channel by reference to permanent monuments which shall be placed at locations which are easily accessible and safe from destruction. The Nebraska State Surveyors Office and a representative from South Dakota shall jointly supervise and approve placement of the monuments and the location of the compact boundary. Upon completion, the maps and record of the survey shall be incorporated herein and made a part hereof by reference. Said maps shall be placed on file with the secretaries of state of South Dakota and Nebraska. The approval of contracts and all necessary costs for the accurate survey and placement of proper monuments shall be shared equally between the states of South Dakota and Nebraska.

(b) This centerline of the channel of the Missouri River as described on said survey shall hereinafter be referred to as the "compromise boundary."
ARTICLE III. Relinquishment of Sovereignty

On the effective date of this compact, the state of South Dakota hereby relinquishes to the state of Nebraska all sovereignty over lands lying on the Nebraska side of said compromise boundary and the state of Nebraska hereby relinquishes to the state of South Dakota all sovereignty over lands lying on the South Dakota side of the compromise boundary.

Nothing in this compact shall be deemed or construed to affect any litigation pending in the courts of either of the states concerning title to any of the lands, sovereignty over which is relinquished by the state of South Dakota to the state of Nebraska or by the state of Nebraska to the state of South Dakota and any matter concerning the title to lands, sovereignty over which is relinquished by either state to the other, may be continued in the courts of the state where pending until a final determination thereof.
ARTICLE V. Public Records

(a) On and following the effective date of this compact, the public record of real estate titles, mortgages and other liens in the state of Nebraska to any lands, the sovereignty over which is relinquished by the state of Nebraska to the state of South Dakota, shall be accepted as evidence of record title to such lands, to and including the effective date of such relinquishment by the state of Nebraska, by the courts of the state of South Dakota.

(b) On and following the effective date of this compact, the public record of real estate titles, mortgages and other liens in the state of South Dakota to any lands, the sovereignty over which is relinquished by the state of South Dakota to the state of Nebraska, shall be accepted as evidence of record title to such lands, to and including the effective date of such relinquishment by the state of South Dakota, by the courts of the state of Nebraska.

(c) As to lands, the sovereignty over which is relinquished, on the effective date of this compact the recording officials of each state including the counties thereof shall accept for filing documents of title using legal descriptions derived from the land descriptions of the other state. The acceptance of such documents for filing shall have no bearing upon the legal effect or sufficiency thereof.
ARTICLE VI. Taxes

(a) Taxes for the calendar year of the effective date of this compact which are lawfully imposed by either Nebraska or South Dakota may be levied and collected by such state or its authorized governmental subdivisions and agencies on land, subsequent jurisdiction over which is relinquished by the taxing state to the other, and any liens or other rights accrued or accruing, including the right of collection, shall be fully recognized and the county treasurers of the said counties or other taxing authorities affected shall act as agents in carrying out the provisions of this Article; provided, that all liens or other rights arising out of the imposition of taxes, accrued or accruing as aforesaid, shall be claimed or asserted within five years after this compact becomes effective and if not so claimed or asserted shall be forever barred.

(b) The lands, sovereignty over which is relinquished by the state of South Dakota to the state of Nebraska, shall not thereafter be subject to the imposition of taxes in the state of South Dakota from and after the calendar year of the effective date of this compact. The lands, sovereignty over which is relinquished by the state of Nebraska to the state of South Dakota, shall not thereafter be subject to the imposition of taxes in the state of Nebraska from and after the calendar year of the effective date of this compact.
ARTICLE VII. Private Rights

(a) This compact shall not deprive any riparian owner of such riparian owner's rights based upon riparian law and the establishment of the compromise boundary between said counties of the states shall not in any way be deemed to change or affect the boundary line or riparian owners along the Missouri River as between such owners. The establishment of the compromise boundary shall not operate to limit such riparian owner's rights to accretions across such compromise boundary.

(b) No private individual or entity claiming title to lands along the Missouri River, over which sovereignty is relinquished by this compact, shall be prejudiced by the relinquishment of such sovereignty and any claims or possessory rights necessary to establish adverse possession shall not be terminated or limited by the fact that the jurisdiction over such lands may have been transferred by the compact. Neither state will assert any claim of title to abandoned beds of the Missouri River, lands along the Missouri River, or the bed of the Missouri River based upon any doctrine of state ownership of the beds or abandoned beds of navigable waters, as against any land owners or claimants claiming interest in real estate arising out of titles, muniments of title, or exercises of jurisdiction of or from the other state, which titles or muniments of title commenced prior to the effective date of this compact.
ARTICLE VIII. Readjustment of Boundary by Negotiation

If at any time after the effective date of this compact, the Missouri River shall move or be moved by natural means or otherwise so that the flow thereof at any point along the course forming the boundary between the states occurs entirely within one of the states, each state at the request of the other, agrees to enter into and conduct negotiations in good faith for the purpose of readjusting the boundary at the place or places where such movement occurred consistent with the intent, policy and purpose hereof that the boundary will be placed within the Missouri River.
ARTICLE IX. Effective Date

(a) This compact shall become effective when ratified by the legislature of the state of Nebraska and the legislature of the state of South Dakota and approved by the Congress of the United States.

(b) As of the effective date of this compact, the state of Nebraska and the state of South Dakota shall relinquish sovereignty over the lands described herein and shall assume and accept sovereignty over such lands ceded to them as herein provided.

(c) In the event this compact is not approved by the legislature of each state on or before July, 1990, and approved by the Congress of the United States within three years from the date hereof, this compact shall be inoperative and for all purposes shall be void.
ARTICLE X. Enforcement

Nothing in this compact shall be construed to limit or prevent either state from instituting or maintaining any action or proceeding, legal or equitable, in any court having jurisdiction, for the protection of any right under this compact or the enforcement of any of its provisions.

Source: SL 1989, ch 4, § 1.



§ 1-2-9 Effective date of compact--Notice of ratification.

1-2-9. Effective date of compact--Notice of ratification. The compact is not binding or obligatory upon any of the contracting parties unless and until it has been ratified by the legislature of each state and approved by the Congress of the United States. The Governor of South Dakota shall give notice of the ratification and approval of the compact by the South Dakota Legislature to the Governor of the state of Nebraska and to the President of the United States.

Source: SL 1989, ch 4, § 2.






Chapter 03 - Congressional Districts

§ 1-3-1 State constitutes one district.

1-3-1. State constitutes one district. Pursuant to the 1991 congressional reapportionment, the State of South Dakota, in its entirety, constitutes one congressional district.

Source: SDC 1939, § 55.0301; SL 1965, ch 227, § 1; SL 1971, ch 2, § 1; SL 1981, ch 1; SL 1991, ch 1, § 1.



§ 1-3-2 Repealed.

1-3-2. Repealed by SL 1991, ch 1, § 2.






Chapter 04 - Tribal Relations[Repealed and Transferred]

§ 1-4-1 Transferred.

1-4-1. Transferred to § 1-54-3 by SL 2011, ch 1 (Ex. Ord. 11-1), § 80, eff. Apr. 12, 2011.



§ 1-4-1.1 Repealed.

1-4-1.1. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 81, eff. Apr. 12, 2011.



§ 1-4-2 Superseded.

1-4-2. Superseded.



§ 1-4-2.1 , 1-4-3. Repealed.

1-4-2.1, 1-4-3. Repealed by SL 1995, ch 320 (Ex Ord 95-4), § 17.



§ 1-4-4 Transferred.

1-4-4. Transferred to § 1-52-12 by SL 2009, ch 1, § 2.



§ 1-4-5 Repealed.

1-4-5. Repealed by SL 1971, ch 23, § 2.



§ 1-4-6 Repealed.

1-4-6. Repealed by SL 1982, ch 16, § 1.



§ 1-4-7 Repealed.

1-4-7. Repealed by SL 1995, ch 320 (Ex Ord 95-4), § 18.



§ 1-4-8 to 1-4-12. Repealed.

1-4-8 to 1-4-12. Repealed by SL 1988, ch 3, §§ 1 to 4.



§ 1-4-13 Repealed.

1-4-13. Repealed by SL 1989, ch 30, § 1.



§ 1-4-14 to 1-4-22. Repealed.

1-4-14 to 1-4-22. Repealed by SL 1988, ch 4, §§ 1 to 9.



§ 1-4-23 Repealed.

1-4-23. Repealed by SL 1982, ch 16, § 2.



§ 1-4-24 Repealed.

1-4-24. Repealed by SL 1988, ch 4, § 10.



§ 1-4-25 , 1-4-26. Transferred.

1-4-25, 1-4-26. Transferred to §§ 1-54-4, 1-54-5 by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 82, 83, eff. Apr. 12, 2011.






Chapter 05 - Time and Dates

§ 1-5-1 Holidays enumerated.

1-5-1. Holidays enumerated. The first day of every week, known as Sunday; the first day of January, commonly known as New Year's Day; the third Monday in January, commonly known as Martin Luther King, Jr. Day; the third Monday in February, the anniversary of the birthdays of Lincoln and Washington; the last Monday of May, commonly known as Memorial Day; the fourth day of July, commonly known as Independence Day; the first Monday in September, commonly known as Labor Day; the second Monday in October, commonly known as Native Americans' Day; the eleventh day of November, known as Veterans' Day; the fourth Thursday in November, commonly known as Thanksgiving Day; and the twenty-fifth day of December, commonly known as Christmas Day; and every day appointed by the President of the United States, or by the Governor of this state for a public fast, thanksgiving, or holiday shall be observed in this state as a legal holiday.

If the fourth day of July, the first day of January, the eleventh day of November, or the twenty-fifth day of December falls upon a Sunday, the Monday following is a legal holiday and shall be so observed; and if any such day falls upon a Saturday, the preceding Friday is a legal holiday and shall be so observed.

Source: SDC 1939, §§ 65.0404; SL 1941, ch 373; SL 1951, ch 470; SL 1953, ch 487, § 1; SL 1957, ch 498; SL 1971, ch 4; SL 1972, ch 5; SL 1974, ch 5; SL 1981, ch 2; SL 1983, ch 1, § 1; SL 1986, ch 7; SL 1990, ch 7, § 1.



§ 1-5-1.1 Martin Luther King, Jr. Day established.

1-5-1.1. Martin Luther King, Jr. Day established. The third Monday in January, to be known as Martin Luther King, Jr. Day shall be observed in this state as a legal holiday. Martin Luther King, Jr. Day is dedicated to the remembrance of Dr. Martin Luther King, Jr. and to the observance and appreciation of the various ethnic minorities who have contributed so much to the state and nation.

Source: SL 1986, ch 5; SL 1989, ch 5; SL 1990, ch 7, § 3.



§ 1-5-1.2 Native Americans' Day established.

1-5-1.2. Native Americans' Day established. The second Monday in October, to be known as Native Americans' Day, shall be observed in this state as a legal holiday. Native Americans' Day is dedicated to the remembrance of the great Native American leaders who contributed so much to the history of our state.

Source: SL 1990, ch 7, § 2.



§ 1-5-1.3 South Dakota Statehood Day established.

1-5-1.3. South Dakota Statehood Day established. The second day of November, to be known as South Dakota Statehood Day, shall be observed in this state as a working holiday. South Dakota Statehood Day is dedicated to the remembrance of the anniversary of South Dakota's admittance into the union on November 2, 1889. This day will be to reflect on the history and the heritage of the state.

Source: SL 2001, ch 6, § 1.



§ 1-5-2 Business and official acts permitted on holidays.

1-5-2. Business and official acts permitted on holidays. Any public or private business may be transacted or legal process or notices of any kind may be served or published on any of said days or next succeeding days designated herein as holidays, excepting Sundays, provided, that for good cause, a judge in whose court an action has been or is about to be brought, may endorse upon any process or notice permission to serve the same on Sunday, and if so endorsed, service thereof on Sunday shall be valid.

Source: SDC 1939, § 65.0404; SL 1941, ch 373; SL 1951, ch 470; SL 1953, ch 487, § 1; SL 1957, ch 498.



§ 1-5-3 Past transactions on holidays validated.

1-5-3. Past transactions on holidays validated. Any public or private business heretofore transacted or legal notice published upon any holiday except Sunday is hereby validated and declared to be of the same force and effect as if such business had been transacted or such publication made upon a business or secular day.

Source: SDC 1939, § 65.0301.



§ 1-5-4 Acts performed on day after holiday.

1-5-4. Acts performed on day after holiday. Whenever any act of a secular nature, other than a work of necessity or mercy, is appointed by law or contract to be performed upon a particular day, which day falls upon a holiday, such act may be performed upon the next business day, with the same effect as if it had been performed upon the day appointed.

Source: SDC 1939, § 65.0405.



§ 1-5-5 Repealed.

1-5-5. Repealed by SL 2003, ch 5, § 1.



§ 1-5-6 , 1-5-7. Rejected.

1-5-6, 1-5-7. Rejected by referendum.



§ 1-5-8 Little Big Horn Recognition Day.

1-5-8. Little Big Horn Recognition Day. The twenty-fifth day of June, to be known as Little Big Horn Recognition Day, shall be observed in this state as a working holiday. Little Big Horn Recognition Day is dedicated to the remembrance and recognition of the battle of Little Big Horn.

Source: SL 1994, ch 2, § 1.



§ 1-5-9 Wounded Knee Day.

1-5-9. Wounded Knee Day. The twenty-ninth day of December, to be known as Wounded Knee Day of Reflection, shall be observed in this state as a working holiday. Wounded Knee Day is dedicated to the remembrance of and reflection on the massacre that occurred at Wounded Knee.

Source: SL 1994, ch 2, § 2.



§ 1-5-10 Arbor Day.

1-5-10. Arbor Day. The last Friday in April of each year shall be set apart and established as "Arbor Day," or tree planting day, to promote and encourage the planting of trees in South Dakota. On this day and throughout the week, schools, civic organizations, communities, and all citizens and groups are urged to seriously consider the contribution of trees to the beauty and economic welfare of the state. Citizens are further encouraged to plant a tree and to properly care for the trees, shrubs, and other woody plants that provide many benefits to our citizens.

Source: SL 1998, ch 6, § 1.



§ 1-5-11 Bill of Rights Day.

1-5-11. Bill of Rights Day. The fifteenth day of December, to be known as Bill of Rights Day, shall be observed in this state as a working holiday. Bill of Rights Day is dedicated to remembrance of and reflection on the ratification of the first ten amendments to the United States Constitution and their significance for all Americans.

Source: SL 1998, ch 5, § 1.



§ 1-5-12 Joe Foss Day.

1-5-12. Joe Foss Day. The seventeenth day of April, to be known as Joe Foss Day, shall be observed in this state as a working holiday. Joe Foss Day is dedicated to the remembrance and recognition of South Dakota's favorite son and war hero, Governor Joe Foss.

Source: SL 2004, ch 5, § 1.



§ 1-5-13 POW/MIA Recognition Day.

1-5-13. POW/MIA Recognition Day. The third Friday of September, to be known as POW/MIA Recognition Day, shall be observed in this state as a working holiday. POW/MIA Recognition Day is dedicated to the remembrance and recognition of the sacrifices endured by those members of the Armed Forces of the United States who were held as prisoners of war or remain as missing in action.

Source: SL 2013, ch 1, § 1.



§ 1-5-14 Purple Heart Recognition Day.

1-5-14. Purple Heart Recognition Day. The seventh day of August, to be known as Purple Heart Recognition Day, shall be observed in this state as a working holiday. Purple Heart Recognition Day is dedicated to the remembrance and recognition of those members of the armed forces of the United States who have earned the Purple Heart Medal for wounds received in combat.

Source: SL 2013, ch 2, § 1.



§ 1-5-15 Welcome Home Vietnam Veterans Day.

1-5-15. Welcome Home Vietnam Veterans Day. The thirtieth day of March, to be known as Welcome Home Vietnam Veterans Day, shall be observed in this state as a working holiday. Welcome Home Vietnam Veterans Day is dedicated to the remembrance and recognition of the service and sacrifice rendered by our nation's veterans of the Vietnam War.

Source: SL 2013, ch 3, § 1.



§ 1-5-16 Day of the American Cowboy.

1-5-16. Day of the American Cowboy. The fourth Saturday of July shall be known as Day of the American Cowboy. Day of the American Cowboy is dedicated to the protection, preservation, and promotion of the cowboy and Western heritage of the State of South Dakota, and honoring cowboys and cowgirls for their enduring contribution to the courageous, pioneering spirit of America. In keeping with the hard-riding work ethic of cowboys, the Day of the American Cowboy is a working holiday.

Source: SL 2014, ch 3, § 1.






Chapter 06 - State Emblems

§ 1-6-1 State seal adopted--Reproductions.

1-6-1. State seal adopted--Reproductions. There is hereby adopted as the official colored seal of the State of South Dakota, a reproduction of the seal, described in article XXI, section 1 of the Constitution of the State of South Dakota, and made in conformity therewith but whose proportions and colored detail are set out specifically in accord with an original painting of the great seal produced by John G. Moisan of Fort Pierre and shall be the basis for all reproductions of the great seal of the State of South Dakota.

Source: SL 1961, ch 291, § 1; SL 1987, ch 2, § 1.



§ 1-6-2 Design of seal and coat of arms.

1-6-2. Design of seal and coat of arms. The design of the colored seal of the State of South Dakota shall be as follows: An inner circle, whose diameter shall be five-sevenths of the diameter of the outer circle of any seal produced in conformity herewith; within which inner circle shall appear; in the left foreground on the left bank of a river, a rust-colored smelting furnace from which grey smoke spirals upward and adjacent to which on the left are a rust-colored hoist house and mill, and to the left a grey dump; these three structures being set in a yellow field and above and back of a light green grove on the left bank of the river. In the left background is a series of three ranges of hills, the nearer range being a darker green than the said grove, the intermediate range of a blue-green and the higher range of a blue-black coloration.

In the right foreground is a farmer with black hat, red shirt, navy-blue trousers and black boots, holding a black and silver breaking plow, drawn by a matched team of brown horses with a black harness. In the right background and above the horses in a pasture of grey-green, a herd of rust-colored cattle graze in front of a field of yellow-brown corn, part in shock and part in cut rows to the rear and above which are blue and purple hills forming a low background and receding into the distance. Between the right and left foregrounds and backgrounds is a light-blue river merging in the distance into a sky-blue and cloudless sky. Moving upstream on the river is a white steamboat with a single black funnel from which grey smoke spirals upward. Green shrubbery appears on the near bank of the river, in the left foreground and on the right bank of the river near the pasture is a yellow field. The farmer is turning black-brown furrows which reach across the circle and in his foreground is a field of brown-green-yellow.

Near the upper edge of the inner circle at the top on a golden quarter circle which is one-fifth in width the distance between the innermost and the outermost circles that compose the seal, shall appear in black, the state motto: "Under God the People Rule." This innermost circle is circumscribed by a golden band one-fourth as wide as the above-described quarter circle, which inner border, shall be circumscribed by a deep blue circle four and one-half times as wide as the above quarter circle, on which in golden letters one-third its width, in height, shall appear at the top the words, "State of South Dakota." In the lower half of the deep blue circle shall appear in words of equal height "Great" and "Seal" between which shall be the numerals "1889." Between the above-stated names and on either side shall appear a golden star one-half in size the width of the deep blue circle. Circumscribing this deep blue circle shall be a band of gold of the same width as of the inner golden band.

Outside of this outer golden band shall be a serrated or saw-toothed edge of small triangles whose base shall be of the same width as the above quarter circle.

Source: SL 1961, ch 291, § 1.



§ 1-6-3 Preservation of original seal.

1-6-3. Preservation of original seal. The original seal as produced by Richard Cropp of Mitchell shall be kept in a container sealed against sunlight and housed in a location to be determined by the secretary of state.

Source: SL 1961, ch 291, § 2; SL 1987, ch 2, § 2.



§ 1-6-3.1 Use of seal or facsimile without authorization prohibited--Violation as misdemeanor.

1-6-3.1. Use of seal or facsimile without authorization prohibited--Violation as misdemeanor. No person may reproduce, duplicate, or otherwise use the official seal of the State of South Dakota, or its facsimile, adopted and described in §§ 1-6-1 and 1-6-2 for any for-profit, commercial purpose without specific authorization from the secretary of state. A violation of this section is a Class 1 misdemeanor.

Source: SL 1986, ch 8, § 1; SL 1987, ch 3, § 1; SL 1988, ch 5, § 1; SL 2011, ch 3, § 1.



§ 1-6-3.2 Sale of seal facsimile without authorization prohibited--Violation as misdemeanor.

1-6-3.2. Sale of seal facsimile without authorization prohibited--Violation as misdemeanor. No person may sell or offer for sale a replica or facsimile of the official seal of the State of South Dakota, adopted and described in §§ 1-6-1 and 1-6-2, without the specific authorization from the secretary of state. A violation of this section is a Class 1 misdemeanor.

Source: SL 1986, ch 8, § 3; SL 1987, ch 3, § 2; SL 1988, ch 5, § 2; SL 2011, ch 3, § 2.



§ 1-6-3.3 Royalty for use of seal--Educational purposes excepted.

1-6-3.3. Royalty for use of seal--Educational purposes excepted. The secretary of state shall charge a royalty for the privilege of using the state seal. The secretary of state may not charge a royalty if the state seal is used for an educational purpose. All royalty fees collected pursuant to this chapter shall be deposited in the state general fund.

Source: SL 1986, ch 8, § 2; SL 1987, ch 3, § 3; SL 1988, ch 5, § 3; SL 2006, ch 2, § 1; SL 2011, ch 3, § 3.



§ 1-6-3.4 Repealed.

1-6-3.4. Repealed by SL 2011, ch 3, § 4.



§ 1-6-4 State flag--Description.

1-6-4. State flag--Description. The state flag or banner shall consist of a field of sky-blue one and two-thirds as long as it is wide. Centered on such field shall be the great seal of South Dakota made in conformity with the terms of the Constitution, which shall be four-ninths the width of the flag in diameter. The seal shall be on a white background with the seal outlined in dark blue or, in the alternative, shall be on a sky-blue background with the seal outlined in dark blue thereon. Surrounding the seal in gold shall be a serrated sun whose extreme width shall be five-ninths the width of the flag. The words "South Dakota" symmetrically arranged to conform to the circle of the sun and seal shall appear in gold letters one-eighteenth the width of the field above the sun and seal and the words "The Mount Rushmore State" in like-sized gold letters and in like arrangement shall appear below the sun and seal. Flags designed of such material as may be provident for outdoor use need have no fringe but flags for indoor and display usage shall have a golden fringe one-eighteenth the width of the flag on the three sides other than the hoist.

Source: SDC 1939, § 55.0108; SL 1939, ch 205; SL 1963, ch 419, § 1; SL 1992, ch 1, § 2.



§ 1-6-4.1 Official pledge to state flag--Not recited before pledge to United States flag.

1-6-4.1. Official pledge to state flag--Not recited before pledge to United States flag. The official pledge to the state flag is:

"I pledge loyalty and support to the flag and State of South Dakota, land of sunshine, land of infinite variety."

However, the pledge to the flag and to the state may not preempt, replace nor be recited before the pledge of allegiance to the flag of the United States.

Source: SL 1987, ch 4, §§ 1, 2.



§ 1-6-5 Existing flags remain official.

1-6-5. Existing flags remain official. All state flags made in conformity with state law prior to July 1, 1992, shall remain official state flags but the creation of a state flag from and after that date, other than in conformity with § 1-6-4, is prohibited.

Source: SDC 1939, § 55.0108 as added by SL 1963, ch 419, § 1; SL 1992, ch 1, § 3.



§ 1-6-6 Sale and loan of state flags--Revolving account.

1-6-6. Sale and loan of state flags--Revolving account. It shall be the duty of the Bureau of Administration to acquire, by purchase or otherwise, and to keep on hand at all times a sufficient quantity of the South Dakota state flags as specified in § 1-6-4, for distribution, loan, or sale, as it may determine, in order to meet the demand therefor from various public, semipublic and private organizations or persons. All funds from the sale of such flags shall be covered into, and there is hereby created within the state treasury, a revolving account known as the special state flag account, from which payments shall be made by the bureau for the purchase of state flags and their replacements as it may deem sufficient from time to time. Requests for the loan of such state flags shall be filled under such rules and regulations as the bureau may establish.

Source: SL 1963, ch 419, § 2; SL 1966, ch 171.



§ 1-6-6.1 Omitted.

1-6-6.1. Omitted.



§ 1-6-7 State song.

1-6-7. State song. The song "Hail! South Dakota" having words and music written by Deecort Hammitt is adopted and established as the official state song of South Dakota. A copy of such composition is on file in the Office of the Secretary of State and the words of which are as follows:

Hail! South Dakota, the best state in the land,
Health, wealth and beauty, that's what makes her grand;

She has her Black Hills, and mines with gold so rare,
And with her scen'ry, no state can compare.

Come where the sun shines, and where life's worth your while,
You won't be here long, 'til you'll wear a smile;

No state's so healthy, and no folk quite so true,
To South Dakota. We all welcome you.

Hail! South Dakota, the state we love the best,
Land of our fathers, builders of the west;

Home of the Badlands, and Rushmore's ageless shrine,
Black Hills and prairies, farmland and sunshine.

(Hills, farms and prairies, blessed with bright sunshine).

Source: SL 1943, ch 268; SDC Supp 1960, § 55.0111.



§ 1-6-8 State animal.

1-6-8. State animal. The coyote is hereby designated as the state animal of South Dakota.

Source: SL 1949, ch 242; SDC Supp 1960, § 55.0113.



§ 1-6-9 State bird.

1-6-9. State bird. The ring-neck pheasant is hereby designated and adopted as the official state bird of the State of South Dakota.

Source: SL 1943, ch 272; SDC Supp 1960, § 55.0110.



§ 1-6-10 State floral emblem.

1-6-10. State floral emblem. The floral emblem of this state shall be the American pasque flower (pulsatilla hirsutissima) with the motto "I Lead."

Source: SDC 1939, § 55.0109.



§ 1-6-11 State tree.

1-6-11. State tree. The Black Hills Spruce, Picea Glauca Densata, being a tree native to the State of South Dakota and by its name definitely designating this state as its own and being a tree of noble attributes, is hereby named to be the state tree of South Dakota.

Source: SL 1947, ch 266; SDC Supp 1960, § 55.0112.



§ 1-6-12 State mineral stone and gemstone.

1-6-12. State mineral stone and gemstone. The mineral stone known as the rose quartz is hereby designated as the official state mineral stone of the State of South Dakota, and the Fairburn agate is hereby designated as the official state gemstone of the State of South Dakota.

Source: SL 1966, ch 175.



§ 1-6-13 State grass.

1-6-13. State grass. Western wheat grass (agropyron smithii) is hereby designated as the state grass for the State of South Dakota.

Source: SL 1970, ch 13.



§ 1-6-14 State insect.

1-6-14. State insect. The honey bee, Apis Mellifera L, is hereby designated as the official insect of the State of South Dakota.

Source: SL 1978, ch 5, § 1.



§ 1-6-15 State fish.

1-6-15. State fish. The walleye, stizostedion vitreum, is the official fish of the State of South Dakota.

Source: SL 1982, ch 5.



§ 1-6-15.1 State Fishing Museum.

1-6-15.1. State Fishing Museum. The Museum of Wildlife, Science, and Industry located in the city of Webster is designated as the site of the official State Fishing Museum for the State of South Dakota.

Source: SL 2004, ch 6, § 1.



§ 1-6-16 State drink.

1-6-16. State drink. Milk, lac vaccum, is hereby designated as the official drink of the State of South Dakota.

Source: SL 1986, ch 10.



§ 1-6-16.1 State fossil.

1-6-16.1. State fossil. Triceratops is hereby designated as the official fossil of the State of South Dakota.

Source: SL 1988, ch 6; SL 1989, ch 30, § 2.



§ 1-6-16.2 State jewelry.

1-6-16.2. State jewelry. It having been judicially determined that the name "Black Hills gold" can only be utilized for jewelry manufactured in the Black Hills of South Dakota, Black Hills gold is hereby designated as the official jewelry of the State of South Dakota.

Source: SL 1988, ch 7.



§ 1-6-16.3 State musical instrument.

1-6-16.3. State musical instrument. The fiddle is hereby designated as the official state musical instrument of the State of South Dakota.

Source: SL 1989, ch 6.



§ 1-6-16.4 State soil.

1-6-16.4. State soil. Houdek soil (fine-loamy, mixed, mesic typic argiustolls) is hereby designated as the official state soil of the State of South Dakota.

Source: SL 1990, ch 8.



§ 1-6-16.5 State nickname.

1-6-16.5. State nickname. "The Mount Rushmore State" is hereby designated as the official nickname of the State of South Dakota.

Source: SL 1992, ch 1, § 1.



§ 1-6-16.6 State Hall of Fame.

1-6-16.6. State Hall of Fame. The South Dakota Hall of Fame in Chamberlain is the official Hall of Fame of South Dakota.

Source: SL 1996, ch 3.



§ 1-6-16.7 State dessert.

1-6-16.7. State dessert. Kuchen is hereby designated as the official state dessert of South Dakota.

Source: SL 2000, ch 2, § 1.



§ 1-6-16.8 State sport.

1-6-16.8. State sport. Rodeo is hereby designated as the official sport of the State of South Dakota.

Source: SL 2003, ch 6, § 1.



§ 1-6-16.9 State bread.

1-6-16.9. State bread. Fry bread is hereby designated as the official state bread of South Dakota.

Source: SL 2005, ch 6, § 1.



§ 1-6-17 Minting and promotion of commemorative medallions, bullion pieces and jewelry--Metals produced out-of-state--Commemorative medallion jewelry.

1-6-17. Minting and promotion of commemorative medallions, bullion pieces and jewelry--Metals produced out-of-state--Commemorative medallion jewelry. The Bureau of Administration may contract or otherwise arrange for the minting and promotion of South Dakota commemorative medallions, bullion pieces, and commemorative medallion jewelry in amounts and sizes it considers appropriate. Commemorative medallions and bullion may be minted in or outside of South Dakota from South Dakota produced gold or silver or nonprecious metals. Commemorative medallions, bullion, and commemorative medallion jewelry may be minted from gold, silver, or nonprecious metals produced outside of South Dakota only in the event that South Dakota producers are unable to supply the required demand and then only for that period of time until South Dakota producers are again able to meet the demand. The bureau may also arrange for the production and marketing of commemorative medallion jewelry made of precious metals.

Source: SL 1986, ch 9, § 1; SL 1987, ch 3, § 4; SL 1988, ch 5, § 4; SL 1996, ch 4, § 1.



§ 1-6-18 Use of seal, commemorative medallion design or bullion piece design--Fee.

1-6-18. Use of seal, commemorative medallion design or bullion piece design--Fee. The Bureau of Administration may authorize the use of the great seal of the State of South Dakota, the commemorative medallion design, or the bullion piece design on commemorative medallions and bullion pieces and shall charge royalty fees for use of the same.

Source: SL 1986, ch 9, § 2; SL 1987, ch 3, § 5; SL 1988, ch 5, § 5.



§ 1-6-19 Distribution, marketing and sales of bullion pieces, commemorative medallions andcommemorative medallion jewelry--Manufacture of jewelry for gifts.

1-6-19. Distribution, marketing and sales of bullion pieces, commemorative medallions and commemorative medallion jewelry--Manufacture of jewelry for gifts. The Bureau of Administration may sell bullion pieces or contract or otherwise arrange for the manufacture, distribution, marketing, and sales of South Dakota bullion pieces, commemorative medallions, or commemorative medallion jewelry items. The bureau may also arrange for the manufacture of jewelry with the bullion piece design, as requested by the Governor, to be given as gifts for promotional or official state purposes.

Source: SL 1986, ch 9, § 3; SL 1988, ch 5, § 6.



§ 1-6-20 Composition of medallions, bullion, and commemorative medallion jewelry.

1-6-20. Composition of medallions, bullion, and commemorative medallion jewelry. Medallions, bullion, and commemorative medallion jewelry shall be made exclusively from South Dakota produced .999 fine gold or silver except as provided in § 1-6-17.

Source: SL 1986, ch 9, § 4; SL 1988, ch 5, § 7.



§ 1-6-21 Production of medallions, bullion, or commemorative medallion jewelry bycontracting mints--Violation as misdemeanor.

1-6-21. Production of medallions, bullion, or commemorative medallion jewelry by contracting mints--Violation as misdemeanor. Only mints which have contracted with the Bureau of Administration may produce the medallions, bullion or commemorative medallion jewelry. Any other production of such products is a Class 1 misdemeanor.

Source: SL 1986, ch 9, § 5; SL 1988, ch 5, § 8.



§ 1-6-22 Annual contests or other arrangements for design of medallions or bullion pieces--Prize--Copyright--Eligibility.

1-6-22. Annual contests or other arrangements for design of medallions or bullion pieces--Prize--Copyright--Eligibility. The bureau may conduct annual contests for or otherwise arrange for the artwork for the state medallions or bullion pieces and may award an annual prize of one thousand dollars for the selected artwork to be paid from dedicated royalty proceeds deposited in the commemorative medallion fund. For any design selected, the State of South Dakota shall retain exclusive rights and shall hold the copyright thereon. Only designs by South Dakota artists are eligible for consideration.

Source: SL 1986, ch 9, § 6; SL 1988, ch 5, § 9; SL 2006, ch 2, § 2.



§ 1-6-23 Repealed.

1-6-23. Repealed by SL 2014, ch 5, § 1.



§ 1-6-23.1 Repealed.

1-6-23.1. Repealed by SL 2006, ch 2, § 3.



§ 1-6-24 to 1-6-28. Repealed.

1-6-24 to 1-6-28. Repealed by SL 2011, ch 2, §§ 1 to 5.



§ 1-6-29 State mining museum.

1-6-29. State mining museum. The Black Hills Mining Museum in Lead is hereby designated as the official mining museum of South Dakota. No state funds may be provided for the operation or maintenance of the museum.

Source: SL 2014, ch 4, § 1.






Chapter 07 - Governor

§ 1-7-1 Powers and duties of Governor.

1-7-1. Powers and duties of Governor. The Governor shall possess the powers and perform the duties entailed upon him by the Constitution and by special provisions throughout this code and among others, but without limiting other prescriptions of his powers and duties, as follows:

(1) He shall supervise the official conduct of all executive and ministerial officers;

(2) He shall see that the laws of the state are faithfully and impartially executed;

(3) He shall make appointments and fill vacancies in the public offices as required by law;

(4) He is the sole official organ of communication between the government of this state and the government of any other state of the United States;

(5) He shall issue patents for land as required by law and prescribed by the provisions of this code;

(6) He may offer rewards, not exceeding one thousand dollars each, payable out of the general fund, for the apprehension of any convict who has escaped from the penitentiary or for any person who has committed or is charged with the commission of an offense punishable with imprisonment for life;

(7) He is authorized to appoint a private secretary and to employ such clerks and stenographers as he shall deem necessary for the proper discharge of his official duties, each of whom shall serve during the pleasure of the Governor and receive such compensation as shall be provided by the Legislature;

(8) He shall have such other powers and must perform such other duties as are or may be devolved upon him by law.
Source: SDC 1939, § 55.1101.



§ 1-7-1.1 Replacement of vacancy on appointed board or commission--Time limitation--Persondeemed reappointed.

1-7-1.1. Replacement of vacancy on appointed board or commission--Time limitation--Person deemed reappointed. On any board or commission whose members are appointed by the Governor, the Governor shall appoint a person to fill any vacancy within one hundred twenty days of the occurrence of the vacancy. The person who has resigned or whose term has expired shall remain on the board or commission until the Governor appoints a person to fill the vacancy. For any person whose term on the board or commission has expired, if the Governor has not appointed a person to fill the vacancy within one hundred twenty days after the vacancy occurs, the person shall be deemed to be reappointed for another term.

Source: SL 1987, ch 7, § 1.



§ 1-7-1.2 Annual meeting with forest service representatives.

1-7-1.2. Annual meeting with forest service representatives. The Governor or his designee shall conduct an annual meeting with representatives of the United States Forest Service to discuss forest service land management programs that affect agricultural productivity on leased forest service land.

Source: SL 1987, ch 9.



§ 1-7-2 Publication of Governor's messages and address.

1-7-2. Publication of Governor's messages and address. The Governor may publish and distribute copies of his messages and inaugural addresses.

Source: SDC 1939, § 55.0901; SL 1979, ch 10, § 1.



§ 1-7-3 Repealed.

1-7-3. Repealed by SL 1979, ch 10, § 2.



§ 1-7-4 Powers and duties of acting governor.

1-7-4. Powers and duties of acting governor. Every provision of this code relating to the powers and duties of the Governor, and to the acts and duties to be performed by others towards him, extends to the person performing for the time being the duties of Governor.

Source: SDC 1939, § 55.1104.



§ 1-7-4.1 Succession to Governorship during vacancy in office of lieutenant governor.

1-7-4.1. Succession to Governorship during vacancy in office of lieutenant governor. If during a vacancy in the Office of Governor, the office of lieutenant governor shall become vacant through death, resignation, failure to qualify, conviction after impeachment, or permanent disability of the lieutenant governor, the following, in the order hereinafter enumerated, shall succeed to the office and powers of the Governor:

(1) Speaker of the House of Representatives;

(2) President pro-tem of the Senate;

(3) Speaker pro-tem of the House of Representatives

(4) Secretary of state;

(5) Attorney General;

(6) Auditor;

(7) Treasurer;

(8) Commissioner of School and Public Lands;

(9) Chair of the Public Utilities Commission; or

(10) Public Utilities Commissioners in order of seniority.
Source: SL 1973, ch 13, § 1; SL 2004, ch 7, § 1.



§ 1-7-5 Superseded.

1-7-5. Superseded by § 3-8-2.1.



§ 1-7-5.1 Compensation of lieutenant governor for performance of duties assigned byGovernor.

1-7-5.1. Compensation of lieutenant governor for performance of duties assigned by Governor. For performing constitutional duties and duties assigned by the Governor, the lieutenant governor shall receive a salary to be determined by the Governor but not to exceed the amount appropriated by the Legislature and shall be reimbursed for actual expenses associated with public service. Such salary shall be in addition to the salary provided for in § 3-8-2.1. For purposes of this section, representing the Governor shall include, but not be limited to, investigating complaints of citizens regarding any administrative acts of administrative departments.

Source: SL 1978, ch 6, § 1; SL 1985, ch 4; SL 1987, ch 8, § 1.



§ 1-7-6 Repealed.

1-7-6. Repealed by SL 2003, ch 272, § 76.



§ 1-7-7 Repealed.

1-7-7. Repealed by SL 1982, ch 16, § 3.



§ 1-7-8 Authorization to allocate certain bonds exempt from federal income taxes.

1-7-8. Authorization to allocate certain bonds exempt from federal income taxes. The Governor shall establish, by executive order, a procedure for the allocation of authority to issue bonds pursuant to any federal legislation which limits the amount of such bonds which may be issued in the State of South Dakota and bear interest exempt from federal income taxes and authorizes the state to establish an allocation procedure. This authority shall specifically include restrictions imposed by Section 103(n) of the Internal Revenue Code of 1954, as amended, and in the event of its passage, Section 145 of the Tax Reform Bill of 1985, H.R. 3838 and any other legislation which imposes similar limits. To the extent permitted by the federal legislation, this section shall override the allocation procedures established in the federal legislation.

Source: SL 1986, ch 12, §§ 1, 1A; SL 1989, ch 8, § 1.



§ 1-7-9 Submission of nomination from Governor--Financial statement of nominee.

1-7-9. Submission of nomination from Governor--Financial statement of nominee. Any nomination from the governor, which is required by statute to be confirmed by the Senate, shall be submitted in such a manner as to inform the Senate as to the statutory conditions and requirements of the nomination and the qualifications of the nominee, including residence, occupation or profession, political affiliation, service on any other board or commission, experience and whether the nominee is a registered lobbyist. The nominee shall file a financial interest statement with the Senate which shall include any source of income which contributes either more than ten percent of, or more than two thousand dollars to, the gross income of the nominee or any member of his immediate family, or an enterprise in which such nominee or any member of his immediate family control more than ten percent of the capital or stock.

Source: SL 1987, ch 26.



§ 1-7-10 Private activity bond fees fund established--Procedure for use.

1-7-10. Private activity bond fees fund established--Procedure for use. There is hereby established in the state treasury a private activity bond fees fund. Any receipts or revenues into this fund are to be expended only if recommended by the Governor and approved by majority vote of the special committee created in chapter 4-8A or appropriated by an act of the Legislature. All money in the fund shall be expended in accordance with Title 4 on warrants drawn by the state auditor on vouchers approved by the Governor.

Source: SL 1989, ch 8, § 2; SL 1990, ch 9; SL 2002, ch 11, § 1.



§ 1-7-11 to 1-7-15. Repealed.

1-7-11 to 1-7-15. Repealed by SL 2012, ch 1, §§ 1 to 5.



§ 1-7-16 Use of state or federal armed forces to suppress riot or unlawful assembly.

1-7-16. Use of state or federal armed forces to suppress riot or unlawful assembly. The Governor, as commander-in-chief of the armed forces of the state, may call out armed forces to suppress any riot or unlawful assembly. If such armed forces are insufficient to suppress the riot or unlawful assembly, the Governor may apply to the military forces of the United States for a force sufficient to suppress such riot or unlawful assembly.

Source: SDC 1939 & Supp 1960, § 34.0204; SDCL, §§ 23-11-3, 23-11-4; SL 1976, ch 158, § 10-7; SDCL § 22-10-13; SL 2005, ch 120, § 351.



§ 1-7-17 Allocation and reallocation of volume, issuance authority, and other benefits tofacilitate issuance of bonds and compliance with certain federal requirements.

1-7-17. Allocation and reallocation of volume, issuance authority, and other benefits to facilitate issuance of bonds and compliance with certain federal requirements. The Governor shall establish, by executive order, a procedure for the allocation or reallocation of volume or other bond issuance authority, and rights or other benefits associated thereto, in order to facilitate issuance of bonds pursuant to or in satisfaction of requirements under any federal law that limits the amount of such bonds which may be issued in the State of South Dakota in order that the bonds or the issuer of the bonds may qualify for subsidies or other benefits under, or to allow or otherwise facilitate compliance with requirements of, the Internal Revenue Code of 1986, as amended. This authority shall specifically include allocation or reallocation of volume or other bond issuance authority established under The American Recovery and Reinvestment Act of 2009 and any other legislation which creates or establishes other limitations or requirements to be satisfied in order to receive benefits or other subsidies, including interest rate rebates.

Source: SL 2010, ch 4, § 1, eff. Mar. 10, 2010.



§ 1-7-18 Scope of allocation and reallocation authority.

1-7-18. Scope of allocation and reallocation authority. The authority granted by § 1-7-17 only applies to volume or other issuance authority granted directly to the state by federal law or assigned, ceded, or given back to the state by municipalities, counties, or other political subdivisions pursuant to procedures established under the Internal Revenue Code of 1986, as amended, including The American Recovery and Reinvestment Act of 2009.

Source: SL 2010, ch 4, § 2, eff. Mar. 10, 2010.






Chapter 08 - Secretary of State

§ 1-8-1 General duties of secretary of state.

1-8-1. General duties of secretary of state. It is the duty of the secretary of state:

(1) To file official acts of the Governor to which attestation over his signature and the great seal is required;

(2) To affix the great seal and his attestation to all commissions, pardons, and other public instruments to which the signature of the Governor is required except such as relate to school and public lands, and also in attesting and authenticating all certificates, charters, and any and all other documents properly issued by the secretary;

(3) To record in proper books all conveyances made to the state, all appointments and commissions made by the Governor and all official bonds filed in his office, except bonds of notaries public. All deeds, abstracts of title, and other title papers pertaining to lands owned by the state or by any department or institution of the state, except those under the control of the commissioner of school and public lands, shall be filed and preserved in the office of the secretary of state;

(4) To file any document, official oath, official bond, articles of incorporation and amendments thereof, and letters of acceptance which the law requires to be filed in his office;

(5) To furnish on demand to any person, company, or corporation having paid the lawful fees therefor, a certified copy or copies of all or any part of any law, record, or other instrument kept on file in his office;

(6) To prepare immediately previous to any regular session of the Legislature, from the proper election returns filed in his office, a roll of all senators elect, and deliver the same to the president of the senate at least thirty minutes before the time fixed by law for the opening of the session; to prepare from such election returns a roll of all the members elected to the house of representatives, and at the time fixed by law to call such members to order and preside until a speaker is elected;

(7) To receipt all fees collected by him under any provision of law, with the date, name of payor, and the nature of the services in each case, which fees so collected by him shall be paid into the state treasury monthly and report thereof made as provided by law;

(8) To cause to be published and distributed a sufficient number of copies of the title, "Elections" for all election officers and to publish and distribute from time to time any amendments made thereto or to the general election laws of this state;

(9) To perform such other duties as are required of him by law.
Source: SDC 1939, § 55.1201; SL 1980, ch 23, § 5; SL 1985, ch 5, § 1.



§ 1-8-1.1 Administrative functions of boards performed by secretary of state.

1-8-1.1. Administrative functions of boards performed by secretary of state. The secretary of state shall perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the following boards:

(1) Board of Finance, created by chapter 4-1.

(2) Board of Canvassers, created by chapter 12-20.
Source: SL 1974, ch 6, § 1.



§ 1-8-2 Records and great seal in custody of secretary.

1-8-2. Records and great seal in custody of secretary. The secretary of state is charged with the custody of:

(1) All acts and resolutions passed by the Legislature;

(2) The journals of the Legislature;

(3) The great seal of the state;

(4) All books, records, deeds, parchments, maps, and papers required to be kept on deposit in his office pursuant to law;

(5) The enrolled copy of the Constitution.
Source: SDC 1939, § 55.1202.



§ 1-8-3 Superseded.

1-8-3. Superseded by § 3-8-2.1.



§ 1-8-4 Deputy secretary of state--Appointment and oath--Duties.

1-8-4. Deputy secretary of state--Appointment and oath--Duties. The secretary of state may appoint a deputy secretary of state, whose appointment shall be evidenced by a certificate under the official seal of the state, and continue during his pleasure. The deputy secretary so appointed, before entering upon the duties of his office, shall take and subscribe the usual oath of office required by the Constitution, which appointment and oath shall be filed in the Office of the Secretary of State. In case of the absence or disability of the secretary of state, the deputy secretary of state shall perform the duties required by law of the secretary.

Source: SDC 1939, § 55.1209; SL 1985, ch 5, § 2.



§ 1-8-4.1 Omitted.

1-8-4.1. Omitted.



§ 1-8-5 Copies of records to be furnished by secretary of state--Redaction of certaininformation.

1-8-5. Copies of records to be furnished by secretary of state--Redaction of certain information. The secretary of state, upon the payment of the applicable fees, shall furnish to any person a certified copy of any document, book, instrument, paper, or law of this state on file in the Office of the Secretary of State. The certified copy shall be a true, correct, and examined copy of the original document, book, instrument, paper, or law. If the certified copy contains a social security or employer identification number which has not been supplied by the person requesting the copy, such number shall be redacted prior to furnishing the certified copy.

Source: SDC 1939, § 55.1205; SL 1959, ch 288; SL 1985, ch 5, § 3; SL 2009, ch 3, § 1.



§ 1-8-6 Form of certification by secretary of state--Disposition of fees.

1-8-6. Form of certification by secretary of state--Disposition of fees. After such certified copy has been prepared, the secretary of state shall attach thereto a certificate as follows:

STATE OF SOUTH DAKOTA

Department of State
United States of America,
State of South Dakota

Secretary's Office

This is to certify that the attached instrument of writing is a true, correct, and examined copy of __________________ and the whole thereof, and has been carefully compared with the original now on file in this office and found correct.

In testimony whereof, I have hereunto set by hand and affixed the great seal of the state of South Dakota at the city of Pierre, the capital, on this ___ day of ___ 20__.
____________________________
Secretary of State
Fees, $________ ____________________________
Deputy Secretary of State

Such certificate shall be signed by the secretary of state or by his deputy, and shall contain on its face a statement of the fees received therefor. It shall be the duty of the secretary of state to pay over to the state treasurer the fees received for making the copy of the document, book, instrument, paper, or law to which such certificate is to be attached.

Source: SDC 1939, § 55.1205; SL 1959, ch 288; SL 1985, ch 5, § 4.



§ 1-8-7 Compliance with chapter required in furnishing copies of documents.

1-8-7. Compliance with chapter required in furnishing copies of documents. No certified or exemplified copy of any document, book, instrument, paper, or law, on file in the Office of the Secretary of State, shall be furnished to any person except as in this chapter provided.

Source: SDC 1939, § 55.1206.



§ 1-8-8 Repealed.

1-8-8. Repealed by SL 1985, ch 5, § 5.



§ 1-8-9 Repealed.

1-8-9. Repealed by SL 1980, ch 24, § 2.



§ 1-8-10 Fees of secretary of state enumerated--Collection.

1-8-10. Fees of secretary of state enumerated--Collection. The secretary of state shall charge the following fees for services performed in the Office of the Secretary of State and shall collect the fees in advance:

(1) For making a copy or transcript of any record, instrument, or paper on file in the office, one dollar per page;

(2) For filing and safekeeping of any instrument or paper required by law to be filed only, ten dollars; except the oath of office of members of the Legislature and legislative officers, employees and governmental officers, employees and agencies, for which there is no fee;

(3) For each commission, requisition, passport, or other document, signed by the Governor and attested by the secretary of state, under the great seal of the state, except commissions issued for executive appointment and extraditions, and making the proper record for the same, five dollars;

(4) For filing application, bond, and issuing commission of notary public, thirty dollars;

(5) For official certificate, attestation, and impression of the great seal, five dollars;

(6) For filing or recording any other instrument or document, ten dollars; and

(7) For a certified copy of any document, instrument, or paper on file in the office, one dollar per page and fifteen dollars for the certificate and affixing the seal.

However, there is no fee to any state government agency pursuant to subdivision (1).

Source: SDC 1939, § 55.1208; SL 1959, ch 289; SL 1967, ch 250; SL 1976, ch 4, § 1; SL 1981, ch 5; SL 1985, ch 5, § 6; SL 1993, ch 8; SL 1997, ch 141, § 5; SL 2003, ch 8, § 1; SL 2009, ch 4, § 1.



§ 1-8-11 Fees paid by credit cards.

1-8-11. Fees paid by credit cards. The secretary of state may accept credit cards for the payment of fees.

Source: SL 1993, ch 7, § 1.



§ 1-8-12 Fee for expedited services.

1-8-12. Fee for expedited services. The secretary of state shall charge a fee of fifty dollars for any expedited service. Expedited service is defined as completion sooner than the normal course of business upon request.

Source: SL 1993, ch 7, § 2; SL 2003, ch 8, § 2; SL 2009, ch 4, § 2.



§ 1-8-13 Fee for payment returned due to insufficient funds.

1-8-13. Fee for payment returned due to insufficient funds. The Office of the Secretary of State may collect a fee for any payment made to the office and returned due to insufficient funds as provided for in § 57A-3-421. The office shall deposit any revenue from this fee into the financing statement and annual report filing fee fund.

Source: SL 2012, ch 2, § 1.



§ 1-8-14 Electronic filing of documents--Secure and interactive website.

1-8-14. Electronic filing of documents--Secure and interactive website. The secretary of state may establish and maintain a secure and interactive website where all documents required to be filed with or maintained by the Office of the Secretary of State may be filed, processed, and obtained by interested parties. Any document required to be filed with the Office of the Secretary of State may be filed electronically.

Source: SL 2012, ch 3, § 1.






Chapter 09 - State Auditor

§ 1-9-1 Annual report of auditor--Contents--Publication.

1-9-1. Annual report of auditor--Contents--Publication. The state auditor shall make an annual report to the Governor.

(1) Such report shall fully disclose as shown by the records of the state auditor, the balance in each fund at the close of the preceding fiscal year, all receipts and transfers affecting each fund, expenditures from each fund, the total amount of warrants redeemed and returned to him by the state treasurer, the total amount of outstanding warrants, and the balance in each fund at the close of the fiscal year reported;

(2) Such report shall further show the appropriation to all of the offices, departments, boards, and institutions at the beginning of the fiscal year reported; expenditures and transfers from each appropriation, the unexpended balance of each appropriation, and the amounts reverting from such appropriation at the close of the fiscal year reported;

(3) The report shall contain such tables, comparisons, and recapitulations as deemed necessary to present a true and clear concept of the state's financial condition;

(4) The report may contain comments, and recommendations concerning state finances; and

(5) This report may be combined in a single volume with the report required of the state treasurer by the provisions of § 1-10-2.
Source: SDC 1939, § 55.1309; SL 1939, ch 206; SL 1957, ch 283; SL 1980, ch 23, § 6.



§ 1-9-2 Superseded.

1-9-2. Superseded by § 3-8-2.1.



§ 1-9-3 Deputy auditor and employees--Appointment and bonds.

1-9-3. Deputy auditor and employees--Appointment and bonds. The state auditor is authorized to appoint a deputy, for whose acts as such he shall be responsible, and such other employees and require them to furnish bonds in a penal sum no greater than one-half the penal sum of his own bond whenever necessary for the proper administration of his office.

Source: SDC 1939, § 55.1310; SL 1955, ch 238.






Chapter 10 - State Treasurer

§ 1-10-1 General duties of treasurer.

1-10-1. General duties of treasurer. The state treasurer shall have charge of and safely keep all public moneys which shall be paid into the state treasury, and pay out the same as directed by law, and perform such other duties as are required of him by law.

Source: SDC 1939, § 55.1401.



§ 1-10-2 Annual report to Governor--Contents.

1-10-2. Annual report to Governor--Contents. The state treasurer shall make an annual report to the Governor. Such report shall fully disclose the transactions of the treasurer's office, the condition of the various funds and the state indebtedness. It shall show a full and true exhibit of the state of the public accounts and funds as contemplated by section 12, article XI, of the State Constitution, the amount by him received, the amount paid out during the preceding fiscal year ended on the thirtieth day of June, and the balance remaining in the treasury.

Source: SDC 1939, § 55.1407; SL 1980, ch 23, § 7.



§ 1-10-3 Superseded.

1-10-3. Superseded by § 3-8-2.1.



§ 1-10-4 Deputy state treasurer.

1-10-4. Deputy state treasurer. The state treasurer is authorized to appoint a deputy, for whose acts as such he shall be responsible.

Source: SDC 1939, § 55.1409.



§ 1-10-5 Teen court grant program established--Purpose.

1-10-5. Teen court grant program established--Purpose. The teen court grant program is hereby established in the Office of the State Treasurer. The purpose of the grant program is to support the development, growth, quality, and continuation of teen court programs in South Dakota through grants awarded by the South Dakota Teen Court Association.

Source: SL 2007, ch 3, § 1, eff. Mar. 16, 2007.



§ 1-10-6 Teen court grant program fund established.

1-10-6. Teen court grant program fund established. There is hereby established in the state treasury the teen court grant program fund to be administered by the Office of the State Treasurer. Money shall enter the fund through contributions, grants, transfers, settlement funds, interest received on moneys in the fund, and any other moneys collected for the purposes of §§ 1-10-5 to 1-10-9, inclusive. The state treasurer shall distribute the fund balance quarterly to the South Dakota Teen Court Association for the purpose of administering and funding the grant program.

Source: SL 2007, ch 3, § 2, eff. Mar. 16, 2007.



§ 1-10-7 Award of grants.

1-10-7. Award of grants. The South Dakota Teen Court Association shall award grants to entities within the State of South Dakota that are recognized by the National Youth Court Association. The awards shall be to support the development, growth, quality, and continuation of teen court programs in South Dakota.

Source: SL 2007, ch 3, § 3, eff. Mar. 16, 2007.



§ 1-10-8 Procedures for obtaining grants to be publicized.

1-10-8. Procedures for obtaining grants to be publicized. The association shall award grants as provided in §§ 1-10-5 to 1-10-9, inclusive, and publicize the availability of and procedures for obtaining such grants.

Source: SL 2007, ch 3, § 4, eff. Mar. 16, 2007.



§ 1-10-9 Annual report.

1-10-9. Annual report. The Teen Court Association shall submit an annual report to the state treasurer not later than October first of each year. The annual report shall detail the name and location of organizations receiving grant awards. The report shall also contain the amount and duration of such awards, their purpose, and the administrative costs associated with such awards.

Source: SL 2007, ch 3, § 5, eff. Mar. 16, 2007.






Chapter 11 - Attorney General

§ 1-11-1 General duties of attorney general.

1-11-1. General duties of attorney general. The duties of the attorney general shall be:

(1) To appear for the state and prosecute and defend all actions and proceedings, civil or criminal, in the Supreme Court, in which the state shall be interested as a party;

(2) When requested by the Governor or either branch of the Legislature, or whenever in his judgment the welfare of the state demands, to appear for the state and prosecute or defend, in any court or before any officer, any cause or matter, civil or criminal, in which the state may be a party or interested;

(3) To attend to all civil cases remanded by the Supreme Court to the circuit court, in which the state shall be a party or interested;

(4) To prosecute, at the request of the Governor, state auditor, or state treasurer, any official bond or contract in which the state is interested, upon a breach thereof, and to prosecute or defend for the state all actions, civil or criminal, relating to any matter connected with either of their departments;

(5) To consult with, advise, and exercise supervision over the several state's attorneys of the state in matters pertaining to the duties of their office, and he shall be authorized and it is made his duty, whenever in his judgment any opinion written by him will be of general interest and value, to mail either written or printed copies of such opinion to the auditor-general and to every state's attorney and county auditor in the state;

(6) When requested, to give his opinion in writing, without fee, upon all questions of law submitted to him by the Legislature or either branch thereof, or by the Governor, auditor, or treasurer;

(7) When requested by the state auditor, treasurer, or commissioner of school and public lands, to prepare proper drafts for contracts, forms, and other writings, which may be wanted for use of the state;

(8) To report to the Legislature, or either branch thereof, whenever requested, upon any business relating to the duties of his office;

(9) To prosecute state officers who neglect or refuse to comply with the provisions of statutes of this state prohibiting officers of the state from accepting any money, fee, or perquisite other than salary for performance of duties connected with his office or paid because of holding such office and the statute requiring issue and delivery and filing of prenumbered duplicate receipts and accounting for money received for the state;

(10) To pay into the state treasury all moneys received by him, belonging to the state, immediately upon the receipt thereof;

(11) To attend to and perform any other duties which may from time to time be required by law.
Source: SDC 1939, § 55.1501.



§ 1-11-1.1 Full-time service required--Private law practice prohibited.

1-11-1.1. Full-time service required--Private law practice prohibited. The attorney general shall serve on a full-time basis and shall not actively engage in the private practice of law.

Source: SDC 1939, § 55.1501 as added by SL 1968, ch 202, § 1.



§ 1-11-2 Superseded.

1-11-2. Superseded by § 3-8-2.1.



§ 1-11-3 Traveling expenses.

1-11-3. Traveling expenses. There shall be paid to the attorney general all his necessary traveling expenses including food and lodging incurred while journeying in the performance of the duties of his office, to be paid upon an itemized statement verified by oath.

Source: SDC 1939, § 55.1507; SL 1947, ch 242, § 1.



§ 1-11-4 Assistant attorneys general--Appointment and compensation--Powers--Oath.

1-11-4. Assistant attorneys general--Appointment and compensation--Powers--Oath. The attorney general may appoint such assistant attorneys general as may be necessary for efficient performance of his duties and may fix their compensation but no expenditure for any such purposes in excess of the amounts appropriated by the Legislature is authorized. The appointments of such assistants shall be in writing and filed in the Office of the Secretary of State.

Such assistant attorney general shall have the same power and authority as the attorney general, and he shall, before entering upon the duties of his office, take and subscribe the official oath prescribed by the Constitution.

Source: SDC 1939, § 55.1502; SL 1963, ch 305.



§ 1-11-4.1 Division of Consumer Affairs created--Appointment of director.

1-11-4.1. Division of Consumer Affairs created--Appointment of director. There is created in the Office of the Attorney General a Division of Consumer Affairs. The director of the Division of Consumer Affairs shall be appointed by the attorney general.

Source: SL 1979, ch 5, § 3.



§ 1-11-4.2 Consumer and commercial affairs functions of attorney general.

1-11-4.2. Consumer and commercial affairs functions of attorney general. The Office of the Attorney General shall perform the functions of the former Division of Consumer Protection of the former Department of Commerce and Consumer Affairs relating to consumer affairs, chapter 37-23, and deceptive trade practices and consumer protection, chapter 37-24 and of the Division of Commercial Inspection and Licensing of the Department of Public Safety relating to peddlers and solicitors, chapter 37-13, and buying clubs, chapter 37-26.

Source: SL 1979, ch 5, § 1; SL 1984, ch 3; SL 1985, ch 15, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 121, eff. Apr. 17, 2003.



§ 1-11-5 Special assistants--Appointment and powers.

1-11-5. Special assistants--Appointment and powers. The attorney general is also authorized to appoint assistant attorneys general as he may deem necessary on a part-time basis for special assignments. The attorney general shall fix their compensation and the expenditures for such appointments may be made from whatever appropriation or source that may be made available to the attorney general. The appointment of such assistants shall be in writing and filed in the Office of the Secretary of State. Such assistant attorneys general shall have the power and authority specifically delegated to them by the attorney general in writing. Such assistant attorney general shall, before entering upon the duties of his office, take and subscribe the official oath prescribed by the Constitution.

Source: SDC 1939, § 55.1502 as added by SL 1963, ch 305.



§ 1-11-6 Register of actions prosecuted and defended--Proper books.

1-11-6. Register of actions prosecuted and defended--Proper books. The attorney general shall keep in proper books, to be provided for that purpose at the expense of the state, a register of all actions and demands prosecuted and defended by him in behalf of the state, and of all proceedings had in relation thereto, and shall deliver the same to his successor in office.

The term "proper books" as used in this section means electronic records, including data processing files and computer disks, microfilm, microfiche, and any other method designed for long-term retention of records.

Source: SDC 1939, § 55.1505; SL 1987, ch 10, § 1.



§ 1-11-6.1 Antitrust special revenue fund created--Receipts.

1-11-6.1. Antitrust special revenue fund created--Receipts. There is hereby created in the state treasury a continuous "antitrust special revenue fund." This fund may receive funds paid to the State of South Dakota as a result of judgments or settlements of antitrust lawsuits.

Source: SL 1971, ch 11, § 1.



§ 1-11-6.2 Release of funds in special revenue fund.

1-11-6.2. Release of funds in special revenue fund. When it is legally established that South Dakota or agencies thereof, lesser governmental subdivisions or individuals have a right to a portion of funds in the antitrust special revenue fund, the attorney general is authorized to approve release of such funds to the appropriate fund, entity or recipient.

Source: SL 1971, ch 11, § 1.



§ 1-11-6.3 Deposits into and disbursements from special revenue fund.

1-11-6.3. Deposits into and disbursements from special revenue fund. The attorney general is hereby authorized to make deposits into and disbursements from said fund, pursuant to order of a court, on vouchers approved by him.

Source: SL 1971, ch 11, § 2.



§ 1-11-7 Investigations by attorney general--Authority and duty.

1-11-7. Investigations by attorney general--Authority and duty. Either branch of the state Legislature may by its separate resolution, or the Legislature may by a concurrent resolution of both branches, or the Governor may by an executive order filed in the office of the secretary of state, direct the attorney general to investigate, or the attorney general may upon his own relation with consent of the Governor, investigate any office, department, bureau, board, commission, institution, or any other component part of the state government, or any particular transaction which may require investigation. Upon delivery to him of a copy of such resolution or order certified by the secretary of state or by the presiding officer and secretary or chief clerk of either branch of the Legislature, it shall be the duty of the attorney general to make the investigation and any required report or reports thereof, and to take such further action as may be required.

Source: SDC 1939, § 55.1508; SL 1964, ch 153.



§ 1-11-8 Request for Governor's consent to investigation--Denial.

1-11-8. Request for Governor's consent to investigation--Denial. Whenever the attorney general shall upon his own relation commence an investigation, the consent of the Governor shall be obtained by attaching to the record provided in § 1-11-9 a written request for such consent. A copy of the record and request shall be provided to the Governor for his file and the Governor shall acknowledge receipt of such request in writing on the original, which shall be retained by the attorney general. The request shall state in general terms the reasons for the request, and, if denied, such denial shall be in writing containing a statement in general terms of the reasons for the denial.

Source: SDC 1939, § 55.1508 as added by SL 1964, ch 153.



§ 1-11-9 Record of investigation.

1-11-9. Record of investigation. Whenever an investigation is directed by the Legislature or either branch thereof, or ordered by the Governor, or whenever an investigation is commenced by the attorney general, upon his own relation with the consent of the Governor, a record of the same shall be kept by the attorney general entitled:

In the matter of the investigation of the ___ (naming the matter being investigated) pursuant to ___ resolution number ___ (describing the resolution), or the order of the Governor, or the attorney general's own relation with the consent of the Governor.

Source: SDC 1939, § 55.1508; SL 1964, ch 153.



§ 1-11-10 Powers of attorney general in investigations.

1-11-10. Powers of attorney general in investigations. Under such resolution or order of the Governor, or the attorney general's own relation with consent of the Governor, the attorney general and his assistants, agents, and employees shall have access to any and all books, blanks, reports, correspondence, records, property, office documents, and materials and equipment of the office, department, bureau, board, commission, or any other component part of the state government or any branch, arm, or agency of the government, or any transaction, being investigated. When acting under any such resolution, or his own relation with the consent of the Governor, or order of the Governor, the attorney general or his assistants shall have the power to administer oaths, examine witnesses under oath and make a record of the testimony. He shall have authority to issue subpoenas for witnesses and for books, blanks, reports, correspondence, records, documents, and exhibits and such witnesses may be subpoenaed from any part of the state to Pierre, South Dakota, or to any other point in the state from distances not exceeding one hundred miles. Such witnesses shall be allowed the same per diem and mileage, as witnesses in the circuit court. Any witness refusing to obey such subpoena, or to testify when subpoenaed, or to bring evidence required to be brought by said subpoena, may be certified to the nearest circuit court to the point where the subpoena requires appearance, and the said circuit court may then enforce obedience to said subpoena by order, the disobedience of which shall be treated the same as a contempt of said court.

Source: SDC 1939, § 55.1508; SL 1964, ch 153.



§ 1-11-11 Expense of investigations.

1-11-11. Expense of investigations. The attorney general is hereby authorized to expend any moneys or appropriations made available to the attorney general's office, for the purpose of making investigations authorized by § 1-11-7.

Source: SDC 1939, § 55.1508 as added by SL 1964, ch 153.



§ 1-11-12 Annual report to Governor.

1-11-12. Annual report to Governor. The attorney general shall make a report to the Governor in each year, showing the business transacted in his office.

Source: SDC 1939, § 55.1506; SL 1980, ch 23, § 8.



§ 1-11-13 Costs of providing information--Reimbursement of attorney general.

1-11-13. Costs of providing information--Reimbursement of attorney general. The attorney general may require persons requesting information to reimburse him for the actual costs of providing such information, other than proposed rules. The reimbursable costs include, but are not limited to, the cost of published documents, clerical time, and document reproduction.

Source: SL 1982, ch. 7, § 1.



§ 1-11-14 Action for recovery on behalf of state--Consolidation of related cause ofgovernmental entity.

1-11-14. Action for recovery on behalf of state--Consolidation of related cause of governmental entity. If the Governor directs the attorney general to commence legal action seeking any recovery on behalf of the state, the governing body of any governmental entity exercising any part of the state's sovereign power, upon request of the attorney general, within thirty days of the request, may, in the discretion of the governing body, assign any cause of action related to the state's action to the state for consolidation with the state's action. In addition the subdivision or other governmental entity shall cooperate by providing any evidence or testimony the attorney general may require to maintain the action.

Source: SL 1988, ch 10, § 1.



§ 1-11-15 Consolidation of legal services in state government.

1-11-15. Consolidation of legal services in state government. Except for legal services performed by a deputy or assistant attorney general employed by the state, any legal services performed for the state or any branch, department, agency, institution, board, commission, or other entity of state government shall be performed pursuant to a written contract. All contracts for legal services shall be filed with the attorney general. The provisions of this section do not apply to any attorney employed by the Unified Judicial System, the Legislative Research Council, or the judicial or legislative branches of the state.

Source: SL 1994, ch 6.



§ 1-11-16 Office of Internet Crimes Investigation transferred.

1-11-16. Office of Internet Crimes Investigation transferred. The Office of Internet Crimes Investigation, Bureau of Information and Telecommunication and its functions are transferred to the Office of the Attorney General, Division of Criminal Investigation. The Attorney General of the State of South Dakota shall perform the functions of the Commissioner of Information and Telecommunications, relating to the Office of Internet Crimes Investigation.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 75.



§ 1-11-17 Statewide 24/7 sobriety program established.

1-11-17. Statewide 24/7 sobriety program established. There is hereby established a statewide 24/7 sobriety program to be administered by the Office of the Attorney General. The program shall coordinate efforts among various state and local government entities for the purpose of finding and implementing alternatives to incarceration for certain offenses that involve driving under the influence and other offenses involving alcohol, marijuana, or controlled substances.

Source: SL 2007, ch 4, § 1.



§ 1-11-18 Establishment of24/7 sobriety fund.

1-11-18. Establishment of 24/7 sobriety fund. There is hereby established in the state treasury the 24/7 sobriety fund. The fund shall be maintained and administered by the Office of the Attorney General to defray costs of operating the 24/7 sobriety program, including purchasing and maintaining equipment and funding support services. The Office of the Attorney General may accept for deposit in the fund money from donations, gifts, grants, participation fees, and user fees or payments. Expenditures from the fund shall be budgeted through the normal budget process. Unexpended funds and interest shall remain in the fund.

Source: SL 2007, ch 4, § 2; SL 2011, ch 4, § 3.



§ 1-11-19 Participation in 24/7 sobriety program--Testing locations and times.

1-11-19. Participation in 24/7 sobriety program--Testing locations and times. Each county, through its sheriff, may participate in the 24/7 sobriety program. If a sheriff is unwilling or unable to participate in the 24/7 sobriety program, the sheriff may designate an entity willing to provide the service. If twice a day testing is ordered, the sheriff, or designated entity, shall establish the testing locations and times for each county but shall have at least one location and two daily testing times approximately twelve hours apart.

The Department of Corrections may participate in the 24/7 sobriety program for electronic alcohol monitoring device testing of parolees.

The Unified Judicial System may participate in the 24/7 sobriety program for electronic alcohol monitoring device testing of persons placed under its supervision.

Source: SL 2007, ch 4, § 3; SL 2008, ch 5, § 1.



§ 1-11-20 Program participation as condition of bond or pre-trial release.

1-11-20. Program participation as condition of bond or pre-trial release. The court may condition any bond or pre-trial release upon participation in the 24/7 sobriety program and payment of associated costs and expenses.

Source: SL 2007, ch 4, § 4.



§ 1-11-21 Program participation as condition of suspended sentence or probation.

1-11-21. Program participation as condition of suspended sentence or probation. The court may condition the granting of a suspended imposition of sentence, suspended execution of sentence, or probation upon participation in the 24/7 sobriety program and payment of associated costs and expenses.

Source: SL 2007, ch 4, § 5.



§ 1-11-22 Program participation as condition of child placement or return.

1-11-22. Program participation as condition of child placement or return. During any stage of a proceeding under chapter 26-8A, the court may condition the placement or return of an apparent, alleged, or adjudicated abused or neglected child on participation in the 24/7 sobriety program and payment of associated costs and expenses.

Source: SL 2007, ch 4, § 6; SL 2008, ch 6, § 1.



§ 1-11-23 Program participation as condition of parole.

1-11-23. Program participation as condition of parole. The Board of Pardons and Paroles, the Department of Corrections, or any parole agent may condition parole upon participation in the 24/7 sobriety program and payment of associated cost and expense.

Source: SL 2007, ch 4, § 7.



§ 1-11-24 Promulgation of rules.

1-11-24. Promulgation of rules. The Office of the Attorney General, pursuant to chapter 1-26, may promulgate rules for the administration of §§ 1-11-17 to 1-11-25, inclusive, to:

(1) Regulate the nature, method, and manner of testing;

(2) Provide for procedures and apparatus for testing including electronic monitoring devices and ignition interlock devices; and

(3) Require the submission of reports and information by law enforcement agencies within this state.
Source: SL 2007, ch 4, § 8; SL 2011, ch 4, § 4.



§ 1-11-25 Distribution of 24/7 sobriety program fees.

1-11-25. Distribution of 24/7 sobriety program fees. Any fees collected under §§ 1-11-17 to 1-11-25, inclusive, shall be distributed as follows:

(1) Any daily user fee collected in the administration of twice a day testing, drug patch testing, or urinalysis testing under the 24/7 sobriety program shall be collected by the sheriff, or an entity designated by the sheriff, and deposited with the county treasurer of the proper county, the proceeds of which shall be applied and used only to defray the recurring costs of the 24/7 sobriety program including maintaining equipment, funding support services and ensuring compliance;

(2) Any installation and deactivation fee collected in the administration of electronic alcohol monitoring device testing shall be collected by the sheriff, or an entity designated by the sheriff, and deposited with the county treasurer of the proper county, the proceeds of which shall be applied and used only to defray the recurring costs of the 24/7 sobriety program including maintaining equipment, funding support services, and ensuring compliance;

(3) Any daily user fee collected in the administration of electronic alcohol monitoring device testing, arising from a court ordered placement in the 24/7 sobriety program, shall be collected by the sheriff, or an entity designated by the sheriff, and deposited in the state 24/7 sobriety fund created by § 1-11-18. If the test is directed by the Board of Pardons and Parole, the Department of Corrections, the Department of Public Safety, or a parole agent, the fees shall be collected and deposited as provided in the written directive;

(4) The Department of Corrections or the Unified Judicial System may collect an installation fee and a deactivation fee in their administration of electronic alcohol monitoring device testing. These fees shall be deposited into the state general fund;

(5) Any enrollment and monitoring fee collected in the administration of ignition interlock device testing shall be collected by the sheriff, or an entity designated by the sheriff, and deposited with the county treasurer of the proper county, the proceeds of which shall be applied and used only to defray the recurring costs of the 24/7 sobriety program including maintaining equipment, funding support services, and ensuring compliance; and

(6) Any participation fee collected in the administration of testing under the 24/7 sobriety program to cover program administration costs incurred by the Office of Attorney General shall be collected by the sheriff, or an entity designated by the sheriff, and deposited in the state 24/7 sobriety fund created by § 1-11-18.
Source: SL 2007, ch 4, § 9; SL 2008, ch 5, § 2; SL 2010, ch 5, § 1; SL 2011, ch 4, § 2; SL 2014, ch 6, § 1.



§ 1-11-25.1 Remittance of fees collected for 24/7 sobriety fund.

1-11-25.1. Remittance of fees collected for 24/7 sobriety fund. All fees collected for deposit in the state 24/7 sobriety fund created by § 1-11-18 shall be remitted on at least a quarterly basis.

Source: SL 2014, ch 6, § 11.



§ 1-11-26 Fee for twice-a-day testing.

1-11-26. Fee for twice-a-day testing. A participant submitting to twice-a-day testing shall pay a user fee of not more than three dollars for each test.

Source: SL 2011, ch 4, § 5; SL 2014, ch 6, § 2.



§ 1-11-27 Fee for urinalysis testing.

1-11-27. Fee for urinalysis testing. A participant submitting to urinalysis testing shall pay a user fee of not more than ten dollars for each test. If further analysis of the sample is required or requested, the participant is responsible for payment of the actual costs incurred by the participating agency for the analysis of the sample.

Source: SL 2011, ch 4, § 6; SL 2014, ch 6, § 3.



§ 1-11-28 Fee for drug patch.

1-11-28. Fee for drug patch. A participant submitting to wear a drug patch shall pay a user fee of not more than fifty dollars for each drug patch attached.

Source: SL 2011, ch 4, § 7; SL 2014, ch 6, § 4.



§ 1-11-29 Fee for electronic alcohol monitoring device.

1-11-29. Fee for electronic alcohol monitoring device. A participant submitting to the wearing of the electronic alcohol monitoring device shall pay a user fee of not more than ten dollars for each day.

In addition, the participant shall pay an installation fee and a deactivation fee, each in the amount of not more than fifty dollars.

The participant is also financially responsible for the actual replacement cost for loss or breakage of the electronic alcohol monitoring device and all associated equipment provided to the participant that is necessary to conduct electronic alcohol monitoring device testing.

Source: SL 2011, ch 4, § 8; SL 2014, ch 6, § 5.



§ 1-11-30 Fee for ignition interlock device.

1-11-30. Fee for ignition interlock device. A participant submitting to the installation of an ignition interlock device shall pay all costs and expenses associated with the installation and operation of the ignition interlock device directly to the authorized vendor pursuant to a contract between the vendor and participant.

In addition, the participant shall pay an enrollment fee in the amount of not more than fifty dollars at the time of enrollment and monitoring fees in the amount of not more than twenty dollars at intervals to be set by the attorney general.

The participant is also financially responsible for the actual replacement cost for loss or breakage of the ignition interlock device and all associated equipment provided to the participant that is necessary to conduct ignition interlock device testing.

Source: SL 2011, ch 4, § 9; SL 2014, ch 6, § 6.



§ 1-11-31 Time for payment of fees.

1-11-31. Time for payment of fees. A participant shall pay all electronic alcohol monitoring device fees in advance or contemporaneously with the fee becoming due. All other applicable fees shall be paid at or in advance of the time for the test.

Source: SL 2011, ch 4, § 10.



§ 1-11-31.1 Sanctions for failure to pay electronic alcohol monitoring or ignition interlock devicetesting fees.

1-11-31.1. Sanctions for failure to pay electronic alcohol monitoring or ignition interlock device testing fees. A sheriff, entity designated by a sheriff, or a directing entity may, in addition to any other authorized sanction, remove a participant from electronic alcohol monitoring device testing and ignition interlock device testing and place the participant on twice-a-day testing if the participant fails to pay the required fees and costs for those testing devices.

Source: SL 2014, ch 6, § 12.



§ 1-11-32 24/7 sobriety program participation fee.

1-11-32. 24/7 sobriety program participation fee. Each participant in the 24/7 sobriety program shall pay a participation fee of not more than three dollars per day.

Source: SL 2011, ch 4, § 11; SL 2014, ch 6, § 7.



§ 1-11-33 Annual review of 24/7 sobriety program fees and collection procedures.

1-11-33. Annual review of 24/7 sobriety program fees and collection procedures. The attorney general shall meet annually with participating agencies to review fees and collection procedures for the 24/7 sobriety program. The attorney general shall set and give notice of the time and place for the meeting. The attorney general shall set, by rules promulgated pursuant to chapter 1-26, the annual fees within the range established by this chapter.

Source: SL 2011, ch 4, § 12.



§ 1-11-34 Insurance Fraud Prevention Unit transferred.

1-11-34. Insurance Fraud Prevention Unit transferred. The Insurance Fraud Prevention Unit created by chapter 58-4A and its functions in the former Department of Revenue and Regulation are transferred to the attorney general except for the Division's assessment authority set out in § 58-4A-14 which shall remain with the Division of Insurance. The attorney general shall perform the functions of the former secretary of revenue and regulation, relating to the Insurance Fraud Prevention Unit.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 40, eff. Apr. 12, 2011.



§ 1-11-35 Certain functions of State Brand Board transferred.

1-11-35. Certain functions of State Brand Board transferred. The authority of the State Brand Board to employ law enforcement officers pursuant to § 40-18-14 and related functions are transferred to the Office of the Attorney General, Division of Criminal Investigation. The Attorney General of the State of South Dakota shall perform the functions relating to the enforcement of the provisions of chapters 40-19 to 40-22, inclusive, and chapter 40-29.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 79, eff. April 12, 2011.






Chapter 12 - State Constabulary

§ 1-12-1 Constabulary created--Composition--Powers and duties.

1-12-1. Constabulary created--Composition--Powers and duties. There is hereby created a State Constabulary which shall consist of the agents of the Division of Criminal Investigation of the attorney general's office, the agents of the Division of the Highway Patrol, the state conservation officers, the sheriffs, deputy sheriffs, and constables of the several counties of this state, and the police officers, constables, and marshals of the several municipalities within the state. Such State Constabulary, and its personnel, when convoked as hereinafter provided, shall, and is hereby empowered, to perform all of the duties and they shall have the same powers, now devolving upon the agents of the Division of Criminal Investigation of the attorney general's office, and in addition thereto shall have such powers and perform such duties, as may be necessary to preserve and protect the peace, security, safety, and welfare of the state and the people thereof.

Source: SL 1943, ch 273, § 1; SDC Supp 1960, § 55.16A01; SL 1992, ch 60, § 2.



§ 1-12-2 Call of constabulary to active service--Powers.

1-12-2. Call of constabulary to active service--Powers. The attorney general, whenever in his judgment necessity shall exist therefor, may with the approval of the Governor, call into active service any or all of such persons constituting such state constabulary, for any or all purposes contemplated by this chapter. When so called into active service, such persons shall be and remain subject to the exclusive direction, order and control of the attorney general, until by him relieved therefrom; and such persons when so ordered into active service, shall be vested with, and there is hereby conferred upon such persons, all of the powers and authority of a peace officer within this state, and such powers and authority may be exercised by them any place within this state.

Source: SL 1943, ch 273, § 2; SDC Supp 1960, § 55.16A02.



§ 1-12-3 Expenses of constabulary in active service.

1-12-3. Expenses of constabulary in active service. Such persons while in active service under the provisions of this chapter, shall receive no additional compensation, but shall be paid their actual and necessary expenses with funds made available for such purpose, to be paid by warrant of the state auditor, upon verified vouchers approved by the attorney general.

Source: SL 1943, ch 273, § 3; SDC Supp 1960, § 55.16A03.






Chapter 13 - State Communications System

§ 1-13-1 Bureau of Information and Telecommunication to establish and operate statecommunications system.

1-13-1. Bureau of Information and Telecommunication to establish and operate state communications system. The Bureau of Information and Telecommunications may purchase the necessary apparatus and equipment to construct or establish a state communications system which shall be used solely for the transmission of business and information for state, federal, and local government and other public safety entities. The bureau may also purchase receiving sets in such quantities as may be most economical to facilitate the speedy transmission of messages and state information.

The bureau is charged with the operation and maintenance of the state communications system.

Source: SDC 1939, § 55.1608; SL 1999, ch 177, § 8; SL 2004, ch 8, § 1.



§ 1-13-1.1 Functions of State Radio Communications transferred to Bureau of Information andTelecommunications.

1-13-1.1. Functions of State Radio Communications transferred to Bureau of Information and Telecommunications. The functions of State Radio Communications, including its budget funds and FTE allocation, is hereby transferred from the Bureau of Information and Telecommunications to the Department of Public Safety.

Source: SL 1999, ch 177, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 77.



§ 1-13-2 Towers, repeater stations, and subheadquarters authorized.

1-13-2. Towers, repeater stations, and subheadquarters authorized. The Bureau of Information and Telecommunications may locate, construct, establish, equip, and maintain such towers, repeater stations, and subheadquarters as may be necessary, and for such purpose may acquire by purchase, lease, or condemnation all necessary sites and locations in order to install, establish, and operate a state communications system as provided by this chapter.

Source: SL 1945, ch 321, §§ 1, 5; SDC Supp 1960, § 55.1608-1; SL 1999, ch 177, § 9.



§ 1-13-3 Employment of personnel and equipment--Maintenance and operating costs.

1-13-3. Employment of personnel and equipment--Maintenance and operating costs. The Bureau of Information and Telecommunications may employ such operators and assistants and such equipment necessary to carry out the provisions of this chapter. The costs of maintaining and the operation of a state communications system and all receiving sets owned or operated by the bureau shall be paid out of the appropriation for the bureau.

Source: SDC 1939, § 55.1613; SL 1999, ch 177, § 10.



§ 1-13-4 Radio communications fund as continuing fund.

1-13-4. Radio communications fund as continuing fund. An unexpended balance remaining in the radio communications fund at the end of any fiscal year shall not revert but shall remain in said fund and be available for expenditure during the succeeding fiscal year.

Source: SL 1945, ch 321, § 5; SDC Supp 1960, § 55.1608-1.



§ 1-13-5 Federal funds--Acceptance and use.

1-13-5. Federal funds--Acceptance and use. The Bureau of Information and Telecommunications may apply for, accept, and expend on behalf of the state communications system any appropriations, grants, matching funds, or moneys allotted to the State of South Dakota by the federal government pursuant to any act of Congress of the United States. The funds so received by the State of South Dakota shall be administered and expended under the supervision of the bureau to purchase the necessary apparatus and equipment for new construction and equipment improvements in the state communications system. Such funds shall be deposited in the state treasury to be paid out on warrants drawn by the state auditor on vouchers approved by the commissioner of the bureau.

Source: SL 1966, ch 189; SL 1999, ch 177, § 11.



§ 1-13-6 Local law enforcement officers to be furnished receiving sets.

1-13-6. Local law enforcement officers to be furnished receiving sets. Each county within the state shall furnish to its sheriff and deputy sheriff a receiving set which shall be maintained at the expense of the county, and which shall be paid for and shall be the property of the county. All automobiles used by police officers of any municipality, whether publicly or privately owned, shall be equipped with receiving sets at the expense of such municipality. The Bureau of Information and Telecommunications may sell to any county, municipality receiving sets purchased by the bureau, without any profit to the state or to the bureau and the funds received from such sale shall be credited by the state treasurer to the bureau.

Source: SDC 1939, § 55.1609; SL 1992, ch 60, § 2; SL 1999, ch 177, § 12.



§ 1-13-7 Officers with receiving sets to report to bureau.

1-13-7. Officers with receiving sets to report to bureau. Every sheriff, deputy sheriff, police officer, or other person securing a receiving set under the provisions of this chapter, shall make a report to the Bureau of Information and Telecommunications at such times and containing such information as the bureau shall require by rules promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 55.1610; SL 1999, ch 177, § 13.



§ 1-13-8 Dispatches and reports to be broadcast.

1-13-8. Dispatches and reports to be broadcast. The Bureau of Information and Telecommunications shall broadcast all police dispatches and reports submitted, which have a reasonable relation to, or connection with, the apprehension of criminals, the prevention of crime, or the maintenance of peace and order in the state. The bureau shall also broadcast any other statement or report upon request of any constitutional officer, or the head of any state department, providing such message relates to state business.

Source: SDC 1939, § 55.1610; SL 1999, ch 177, § 14.



§ 1-13-9 Priority of messages to broadcasting station--Misdemeanor.

1-13-9. Priority of messages to broadcasting station--Misdemeanor. Every telegraph and telephone company operating in this state shall give priority to all messages or calls directed to the state radio broadcasting station established by this chapter. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, §§ 55.1611, 55.9907; SL 1980, ch 24, § 3.



§ 1-13-10 False report to broadcasting station as misdemeanor.

1-13-10. False report to broadcasting station as misdemeanor. Whoever intentionally makes any false, misleading, or unfounded reports to the state radio broadcasting station for the purpose of interfering with the operation thereof, or with the intention of misleading any agent of the attorney general's office or peace officers of this state, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 55.9909; SL 1980, ch 24, § 4.



§ 1-13-11 Unified teleprinter network authorized--Equipment purchased or leased.

1-13-11. Unified teleprinter network authorized--Equipment purchased or leased. The Bureau of Information and Telecommunications may establish a unified teleprinter network to interconnect various law enforcement agencies in South Dakota by written communications. The Bureau of Information and Telecommunications may also purchase or lease the necessary teleprinters and other apparatus and equipment to construct, maintain, and control the teleprinter communications network.

Source: SL 1975, ch 11, § 1; SL 2001, ch 7, § 1.



§ 1-13-12 Highway patrol and attorney general to receive teleprinters and equipment.

1-13-12. Highway patrol and attorney general to receive teleprinters and equipment. The state shall furnish to the division of highway patrol of the Department of Public Safety and the Office of the Attorney General teleprinters and other necessary equipment.

Source: SL 1975, ch 11, § 4; SL 2003, ch 272, § 21.



§ 1-13-13 County sheriffs to receive teleprinters.

1-13-13. County sheriffs to receive teleprinters. Each county within the state shall furnish to the sheriff of that county a teleprinter and other necessary equipment of a type specified by the Bureau of Information and Telecommunications.

Source: SL 1975, ch 11, § 2; SL 2001, ch 7, § 2.



§ 1-13-14 First or second class municipality participation in unified teleprinter network--Application--Equipment furnished to police department.

1-13-14. First or second class municipality participation in unified teleprinter network--Application--Equipment furnished to police department. Any first or second class municipality may apply to participate in the unified teleprinter network. If the application is approved by the Bureau of Information and Telecommunications, the participating municipality shall furnish its police department with a teleprinter and other necessary equipment of a type specified by the Bureau of Information and Telecommunications.

Source: SL 1975, ch 11, § 3; SL 1992, ch 60, § 2; SL 2001, ch 7, § 3.



§ 1-13-15 Participation by other law enforcement agencies.

1-13-15. Participation by other law enforcement agencies. The attorney general may authorize other law enforcement agencies to participate in the unified teleprinter network upon such terms and conditions as are necessary to protect the security of the network.

Source: SL 1975, ch 11, § 5.



§ 1-13-16 Rules and regulations.

1-13-16. Rules and regulations. The attorney general may adopt rules and regulations establishing procedures for operation, maintenance, and control of the unified teleprinter network.

Source: SL 1975, ch 11, § 7.



§ 1-13-17 Termination of teleprinter service on risk of security or privacy violation.

1-13-17. Termination of teleprinter service on risk of security or privacy violation. The attorney general shall terminate service to any installation on the network when he shall determine that there is a risk of violation of the security or privacy restriction imposed by state or federal statutes.

Source: SL 1975, ch 11, § 6.






Chapter 13A - Tie-line Administration [Repealed]

§ 1-13A-1 to 1-13A-3. Repealed.

1-13A-1 to 1-13A-3. Repealed by SL 2006, ch 2, §§ 4 to 6.






Chapter 14 - Bureau of Administration

§ 1-14-1 Bureau within Department of Executive Management--Central office.

1-14-1. Bureau within Department of Executive Management--Central office. The Bureau of Administration shall continue within the Department of Executive Management, and all its functions shall be performed by the Department of Executive Management as provided by § 1-33-6.

The bureau shall maintain a central office in Pierre which shall be the official address of the bureau and the place for serving process or papers of any kind upon it.

Source: SDC 1939, § 55.2002; SL 1970, ch 7, § 1; SL 1973, ch 2, § 17; SDCL Supp, § 1-14-1.1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 2, § 6.



§ 1-14-1.1 Transferred.

1-14-1.1. Transferred to § 1-14-1.



§ 1-14-2 Qualifications of commissioner.

1-14-2. Qualifications of commissioner. No person may be appointed as the commissioner of administration unless the person has had progressively responsible experience in administration.

Source: SL 1970, ch 7, § 2; SL 1971, ch 5, § 1; SL 2011, ch 2, § 7.



§ 1-14-2.1 Omitted.

1-14-2.1. Omitted.



§ 1-14-3 Duties of commissioner--Oath of office.

1-14-3. Duties of commissioner--Oath of office. The commissioner of administration, under the general direction and control of the Governor, shall execute the powers and discharge the duties vested by law in the Bureau of Administration. The commissioner shall qualify by taking and filing with the secretary of state the constitutional oath of office.

Source: SDC 1939, § 55.2003; SL 1970, ch 7, § 4; SL 2011, ch 2, § 8.



§ 1-14-3.1 Extraordinary litigation fund--Use--Continuous appropriation--Sovereign immunity--Life protection subfund.

1-14-3.1. Extraordinary litigation fund--Use--Continuous appropriation--Sovereign immunity--Life protection subfund. There is established in the state treasury the extraordinary litigation fund. The fund shall be maintained separately and administered by the Bureau of Administration. The fund may be used for plaintiff attorney fee awards, retention of outside counsel, settlement costs, or other litigation expenses not otherwise eligible to be paid under § 3-22-1. Unexpended money and any interest that may be credited to the fund shall remain in the fund. The extraordinary litigation fund, including any subfunds created within it, is hereby continuously appropriated and shall be budgeted through the informational budget process. The creation and funding of this fund does not constitute a waiver of the state's sovereign immunity.

The life protection subfund is established within the extraordinary litigation fund. The subfund shall be used to cover the litigation costs, including expert witness fees and attorney fees awarded under 42 U.S.C. § 1988 or other applicable statutes, associated with defending South Dakota statutes that regulate or proscribe abortion or contraception. In addition to moneys that the Legislature may appropriate to the subfund, the commissioner of the Bureau of Administration may accept private contributions for the subfund's purposes and deposit those moneys in the subfund. The life protection litigation subfund shall retain the interest income derived from the moneys credited to the subfund in accordance with §§ 4-5-30 and 4-5-30.1.

Source: SL 2004, ch 56, § 1; SL 2005, ch 7, § 1; SL 2006, ch 3, § 1.



§ 1-14-4 Commissioner as member of Board of Finance.

1-14-4. Commissioner as member of Board of Finance. The commissioner of administration shall be a member of the State Board of Finance continued by chapter 4-1.

Source: SDC 1939, § 55.2005 (20); SL 1970, ch 7, § 5.



§ 1-14-5 Repealed.

1-14-5. Repealed by SL 1969, ch 218, § 2.



§ 1-14-6 Repealed.

1-14-6. Repealed by SL 1974, ch 6, § 10.



§ 1-14-6.1 Repealed.

1-14-6.1. Repealed by SL 2011, ch 2, § 9.



§ 1-14-6.2 Superseded.

1-14-6.2. Superseded.



§ 1-14-6.3 Repealed.

1-14-6.3. Repealed by SL 1971, ch 5, § 5.



§ 1-14-6.4 Repealed.

1-14-6.4. Repealed by SL 1973, ch 23, § 30.



§ 1-14-6.5 Omitted.

1-14-6.5. Omitted.



§ 1-14-6.6 Repealed.

1-14-6.6. Repealed by SL 2011, ch 2, § 10.



§ 1-14-7 Repealed.

1-14-7. Repealed by SL 1970, ch 7, § 7.



§ 1-14-8 , 1-14-9. Superseded.

1-14-8, 1-14-9. Superseded.



§ 1-14-10 Repealed.

1-14-10. Repealed by SL 1970, ch 7, § 7.



§ 1-14-11 Repealed.

1-14-11. Repealed by SL 2011, ch 2, § 11.



§ 1-14-12 General powers and duties of bureau.

1-14-12. General powers and duties of bureau. The commissioner of administration shall administer the Bureau of Administration. The bureau shall:

(1) Keep an exact and true inventory of all property, real and personal, belonging to the State of South Dakota and promulgate rules pursuant to chapter 1-26 enumerating the types and classes of public personal property to be included in the inventory required by § 5-24-1;

(2) Administer the procurement of supplies, services, and public improvements as prescribed in chapters 5-18A, 5-18B, and 5-18D;

(3) Supervise such central administrative services as transportation, mail, records management, and document reproduction services, make provisions for the supplying of office supplies and furniture;

(4) Maintain the buildings and grounds of the capitol complex and install central facilities to be used by all state agencies under such rules the Bureau of Administration promulgates pursuant to chapter 1-26;

(5) Contract for the provision of food services, candy, and beverages in the capitol complex;

(6) Supervise the administration of the Office of Hearings Examiners;

(7) Administer the federal surplus property allotted to the State of South Dakota;

(8) Provide for the lease of such real property as shall be necessary for the operation of state government;

(9) Administer a program of risk management for state government;

(10) Contract for such services as are required by multiple state agencies, if such a contract improves the efficiency of state government; and

(11) Any other function as may be required by statute, executive order, or administrative action.
Source: SDC 1939, § 55.2005; SL 1943, ch 257, § 11; SL 1955, ch 243, § 1; SL 1963, ch 353, § 15; SL 1971, ch 5, § 6; SL 1974, ch 7; SL 1975, ch 12; SL 1979, ch 6; SL 1985, ch 33, § 17; SL 1988, ch 11, § 1; SL 1993, ch 162; SL 2011, ch 2, § 12.



§ 1-14-12.1 Transferred.

1-14-12.1. Transferred to § 1-33-44.



§ 1-14-12.2 Transferred.

1-14-12.2. Transferred to § 1-33-45.



§ 1-14-12.3 Transferred.

1-14-12.3. Transferred to § 1-33-50.



§ 1-14-12.4 Transferred.

1-14-12.4. Transferred to § 1-33-56.



§ 1-14-12.5 Transferred.

1-14-12.5. Transferred to § 1-33-51.



§ 1-14-12.6 Transferred.

1-14-12.6. Transferred to § 1-33-52.



§ 1-14-12.7 Transferred.

1-14-12.7. Transferred to § 1-33-55.



§ 1-14-12.8 Transferred.

1-14-12.8. Transferred to § 1-33-54.



§ 1-14-12.9 Transferred.

1-14-12.9. Transferred to § 1-33-53.



§ 1-14-12.10 Transferred.

1-14-12.10. Transferred to § 1-33-42.



§ 1-14-12.11 Transferred.

1-14-12.11. Transferred to § 1-33-46.



§ 1-14-12.12 Repealed.

1-14-12.12. Repealed by SL 2011, ch 2, § 13.



§ 1-14-12.13 Repealed.

1-14-12.13. Repealed by SL 2006, ch 2, § 7.



§ 1-14-12.14 Data processing equipment and telecommunications systems--Costs included incontract charges.

1-14-12.14. Data processing equipment and telecommunications systems--Costs included in contract charges. The Bureau of Administration shall arrange with the Bureau of Information and Telecommunications for all data processing equipment, office systems technology, and telecommunications systems as may be required to implement the contracted service, with all costs for installation, leasing of equipment, maintenance, repair, and replacement to be included in the contract charges.

Source: SL 1988, ch 11, § 4.



§ 1-14-12.15 Accounting by commissioner--Overhead costs charged to public corporations.

1-14-12.15. Accounting by commissioner--Overhead costs charged to public corporations. The commissioner of administration shall be responsible for all accounting associated with contracts between the Bureau of Administration and the state agencies. The commissioner of administration shall establish uniform cost accounting procedures which shall include costs of administrative and operating overhead and charges to public corporations shall include the costs of operating and administrative overhead.

Source: SL 1988, ch 11, § 5.



§ 1-14-12.16 Financing of bureau operations.

1-14-12.16. Financing of bureau operations. The operations of the Bureau of Administration in establishing and administering this chapter shall be financed by means of appropriations, gifts, grants, or reimbursements for services rendered. The fees and charges for services shall be designed, to the extent practicable, to recover all operational costs incurred to carry out the provisions of the contracts between public corporations and the Bureau of Administration.

Source: SL 1988, ch 11, § 6; SL 2006, ch 2, § 8; SL 2011, ch 2, § 14.



§ 1-14-12.17 Local government service contracts limiting remedies allowed.

1-14-12.17. Local government service contracts limiting remedies allowed. The commissioner of administration may enter into local government service contracts which contain reasonable and lawful provisions regarding limitation of remedies. Nothing in this section, however, authorizes a limitation of remedies which is contrary to the provisions of chapter 53-9.

Source: SL 1988, ch 11, § 7.



§ 1-14-12.18 , 1-14-13. Repealed.

1-14-12.18, 1-14-13. Repealed by SL 2011, ch 2, §§ 15, 16.



§ 1-14-14 Cooperation with other state agencies and public corporations.

1-14-14. Cooperation with other state agencies and public corporations. The commissioner of administration shall furnish such cooperation, coordination, data, and information to other departments, subdivisions, or officers of the state government and public corporations contracting for local government services as may promote the most efficient administration of the state and local governments as a whole and as may tend to prevent duplication of effort and expense in administration of such government, and he may require the same for such purposes from other departments, subdivisions, or officers of the state government.

Source: SDC 1939, § 55.2004; SL 1988, ch 11, § 9.



§ 1-14-14.1 Contracts between bureau and political subdivisions--Appropriation of funds.

1-14-14.1. Contracts between bureau and political subdivisions--Appropriation of funds. Every political subdivision of this state may contract with the Bureau of Administration pursuant to this chapter for the performances of all public services and functions empowered by law for such subdivision. Each political subdivision may appropriate funds for contracts pursuant to this section.

Source: SL 1988, ch 11, § 10; SL 2011, ch 2, § 17.



§ 1-14-14.2 Rules establishing administrative charges for contractual services.

1-14-14.2. Rules establishing administrative charges for contractual services. The commissioner of information and telecommunications shall promulgate rules pursuant to chapter 1-26 to establish administrative charges for the contractual services authorized by § 1-33-38.

Source: SL 1988, ch 11, §§ 3, 11.



§ 1-14-14.3 , 1-14-14.4. Repealed.

1-14-14.3, 1-14-14.4. Repealed by SL 2011, ch 2, §§ 18, 19.



§ 1-14-15 Repealed.

1-14-15. Repealed by SL 1982, ch 16, § 4.



§ 1-14-16 Transferred.

1-14-16. Transferred to § 1-33-47.



§ 1-14-17 Transferred.

1-14-17. Transferred to § 1-33-48.



§ 1-14-18 Central mail service fund--Apportionment of expenses.

1-14-18. Central mail service fund--Apportionment of expenses. There is hereby created a central mail service fund to encompass the operations of the capitol central mail system. The commissioner of the Bureau of Administration shall apportion all expenses encountered in the operation of the capitol central mail system to all state departments, agencies, and institutions that utilize the system.

Source: SL 2011, ch 2, § 33.



§ 1-14-19 Central office supply program--Supply internal service fund.

1-14-19. Central office supply program--Supply internal service fund. The Bureau of Administration may provide a central supply program for the purpose of supplying office materials to the various departments of state government. There is created a supply internal service fund. The payment for supplies purchased for the various departments shall be made once each month to the supply internal service fund.

Source: SL 2011, ch 2, § 93.






Chapter 15 - Department of Corrections

§ 1-15-1 Repealed.

1-15-1. Repealed by SL 1989, ch 20, § 11.



§ 1-15-1.1 Repealed.

1-15-1.1. Repealed by SL 1977, ch 198, § 22.



§ 1-15-1.2 Department created.

1-15-1.2. Department created. There is created a department of corrections.

Source: SL 1989, ch 20, § 1.



§ 1-15-1.3 Secretary as head of department--Appointment--Qualifications.

1-15-1.3. Secretary as head of department--Appointment--Qualifications. The head of the Department of Corrections is the secretary of corrections. The secretary of corrections shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor pursuant to article IV, section 9 of the South Dakota State Constitution. The secretary of corrections shall be qualified by training and experience to administer the programs of the Department of Corrections and have such other qualification as may be specified by statute.

Source: SL 1989, ch 20, § 2.



§ 1-15-1.4 Agencies and programs under department control.

1-15-1.4. Agencies and programs under department control. The Department of Corrections, under the direction and control of the secretary of corrections, shall govern the juvenile corrections programs established subject to § 26-11A-1, the state penitentiary, and other state correctional facilities, parole services, the Board of Pardons and Paroles, and such other agencies as may be created by statute, executive order, and administrative action and placed under the Department of Corrections.

Source: SL 1989, ch 20, § 3; SL 1991, ch 7, § 1; SL 2004, ch 168, § 74.



§ 1-15-1.5 Department to perform functions of former Board of Charities and Corrections.

1-15-1.5. Department to perform functions of former Board of Charities and Corrections. The Department of Corrections shall perform all of the functions of the former Board of Charities and Corrections for the agencies in § 1-15-1.4.

Source: SL 1989, ch 20, § 4.



§ 1-15-1.6 Superseded.

1-15-1.6. Superseded.



§ 1-15-1.7 Appointment of division directors.

1-15-1.7. Appointment of division directors. The secretary of corrections shall appoint, and may at pleasure remove, subject to approval by the Governor, division directors in the Department of Corrections. The secretary of corrections shall submit for approval to the commissioner of personnel minimum qualifications for the division director positions within the Department of Corrections.

Source: SL 1989, ch 20, § 6.



§ 1-15-1.8 Rules, regulations, and standards in full force and effect--Exceptions.

1-15-1.8. Rules, regulations, and standards in full force and effect--Exceptions. Unless inconsistent with other provisions of this chapter, all rules, regulations, and standards of the agencies in § 1-15-1.4 that are in effect on July 1, 1989, shall continue with full force and effect until they are specifically altered, amended, or revoked in the manner provided by law, unless the statutory authority for such rules is superseded by this chapter.

Source: SL 1989, ch 20, § 7.



§ 1-15-1.9 Repealed.

1-15-1.9. Repealed by SL 2012, ch 4, § 1.



§ 1-15-1.10 Replacement of Board of Charities and Corrections--Effect.

1-15-1.10. Replacement of Board of Charities and Corrections--Effect. The rights, privileges, and duties of the holders of bonds and other obligations issued, and of the parties to contracts, leases, indentures, and other transactions entered into, before July 1, 1989, by the state or by any agency, officer, or employee thereof, and covenants and agreements as set forth therein, remain in effect, and none of those rights, privileges, duties, covenants, or agreements is impaired or diminished by abolition of an agency in this chapter. The Department of Corrections replaces the Board of Charities and Corrections for the agencies in § 1-15-1.4 and succeeds to its rights and leases, indentures, and other transactions.

Source: SL 1989, ch 20, § 9.



§ 1-15-1.11 Repealed.

1-15-1.11. Repealed by SL 2012, ch 4, § 2.



§ 1-15-1.12 Duties, responsibilities, and authority of wardens granted by secretary.

1-15-1.12. Duties, responsibilities, and authority of wardens granted by secretary. The secretary of corrections may grant the warden of any adult correctional facility the same duties, responsibilities, and authority granted to the warden of the state penitentiary by state law for inmates at facilities under the warden's control.

Source: SL 1990, ch 180, § 3; SL 1994, ch 189, § 2.



§ 1-15-1.13 Corrections Commission--Members--Terms--Purpose.

1-15-1.13. Corrections Commission--Members--Terms--Purpose. There is established a Corrections Commission. The commission shall be assigned to the Department of Corrections.

The commission shall consist of nine members:

(1) Three members appointed by the Governor. The Governor shall appoint: one member from a list of three nominees provided by the Industry and Commerce Association of South Dakota; one member from a list of three nominees provided by the South Dakota Retailers Association; and one member representing labor;

(2) Two senators, one from each political party, appointed by the respective political party caucus leader;

(3) Two representatives, one from each political party, appointed by the respective political party caucus leader; and

(4) Two members appointed by the Chief Justice of the Supreme Court.

Members shall serve at the pleasure of the appointing authority and may be removed by the appointing authority at any time.

The commission shall meet at least two times each year at the call of the secretary of the Department of Corrections or the chair of the commission. The commission shall assist the Department of Corrections in examining criminal justice issues and developing initiatives to address problems in corrections and the criminal justice system. In addition, no funds, other than those for normal operating costs and replacement of existing necessary equipment, may be expended from the prison industries revolving fund for the purposes of enhancement, development, or expansion of prison industries without approval of the commission.

Source: SL 1991, ch 6 (Ex. Ord. 91-5), §§ 2-5; SL 1993, (SS), ch. 3, § 8; SL 1996, ch 160, § 2.



§ 1-15-1.14 Review of criminal justice issues--Annual report.

1-15-1.14. Review of criminal justice issues--Annual report. The Corrections Commission established in § 1-15-1.13 shall undertake a continuing study of criminal justice issues in South Dakota. The study may include a review of current felonies, felony sentences, sentencing options, practices, programs, trends, and initiatives. The commission shall annually report on its activities to the Legislature, Governor, and Chief Justice of the Supreme Court.

Source: SL 1994, ch 7; SL 2008, ch 7, § 1.



§ 1-15-2 , 1-15-3. Repealed.

1-15-2, 1-15-3. Repealed by SL 1989, ch 20, §§ 12, 13.



§ 1-15-4 Repealed.

1-15-4. Repealed by SL 1971, ch 23, § 2.



§ 1-15-5 Repealed.

1-15-5. Repealed by SL 1982, ch 9, § 2.



§ 1-15-6 Repealed.

1-15-6. Repealed by SL 1989, ch 20, § 14.



§ 1-15-6.1 Administrative functions performed for Board of Pardons and Paroles.

1-15-6.1. Administrative functions performed for Board of Pardons and Paroles. The Department of Corrections shall perform all administrative functions of the Board of Pardons and Paroles.

Source: SL 1977, ch 198, § 5; SDCL Supp, § 1-36-18; SL 1989, ch 20, § 15.



§ 1-15-7 Repealed.

1-15-7. Repealed by SL 1989, ch 20, § 16.



§ 1-15-8 Repealed.

1-15-8. Repealed by SL 1982, ch 9, § 4.



§ 1-15-9 Repealed.

1-15-9. Repealed by SL 1989, ch 20, § 17.



§ 1-15-10 Contracts for service, buildings, lands, materials, and supplies.

1-15-10. Contracts for service, buildings, lands, materials, and supplies. The Department of Corrections may make contracts for service, the erection of buildings, the purchase and lease of lands, materials and supplies needed, except such supplies as are under the supervision of the Bureau of Administration as prescribed by chapter 5-18B. The department may expend money, exact and collect penalties, and purchase, lease, and sell property within the limitations of the state and national laws to carry out such contracts.

Source: SDC 1939, § 55.1705; SL 1973, ch 4, § 1; SL 1982, ch 9, § 6; SL 1989, ch 20, § 18; SL 2011, ch 2, § 105.



§ 1-15-10.1 Contracts for institutional treatment of persons with other states or federalgovernment--Discretion to return person to sending state or federal government.

1-15-10.1. Contracts for institutional treatment of persons with other states or federal government--Discretion to return person to sending state or federal government. The Department of Corrections may enter into contracts with the proper authorities of other states or the federal government, to provide for the support, maintenance, care, and treatment of other persons subject to or receiving institutional treatment in any such other state or federal government, in the appropriate institution in South Dakota under the control and jurisdiction of the department. Any person residing in any institution under the provisions of this section is subject to return to the sending state or federal government at the discretion of the head of the institution in which such person is residing.

Source: SL 1972, ch 9, § 1; SL 1983, ch 199, § 8; SL 1987, ch 14; SL 1989, ch 20, § 19.



§ 1-15-10.2 Compensation of state for care of persons from other states.

1-15-10.2. Compensation of state for care of persons from other states. The expenses for such support, maintenance, care, and treatment as agreed upon may not be less than an amount required to compensate the State of South Dakota for the total cost thereof to the state. Such compensation when received shall be deposited with the state treasurer and credited to the funds of the institution affected, as directed by the secretary of corrections and shall be expended for the same purposes and in the same manner as other funds credited to such institution are expended.

Source: SL 1972, ch 9, § 2; SL 1989, ch 20, § 20.



§ 1-15-10.3 Transfer of institutional residents to other states or federal government--Payment ofexpenses.

1-15-10.3. Transfer of institutional residents to other states or federal government--Payment of expenses. The Department of Corrections may transfer any person who is a resident at any institution under its control to another state or to the federal government for like institutional care, and contract with the proper authorities of such other state or federal government for the support, maintenance, care, and treatment in the appropriate institution in such state or of the federal government.

The expense for such support, maintenance, care, and treatment as agreed upon shall be paid out of funds available to the department and paid out on vouchers approved by the secretary of corrections, or in such case as agreed upon by the receiving state or federal government, may be reimbursed by the trading of like residents on a day for day basis.

Source: SL 1972, ch 9, § 3; SL 1983, ch 199, § 9; SL 1989, ch 20, § 21.



§ 1-15-10.4 Agreements for state care of federal wards.

1-15-10.4. Agreements for state care of federal wards. The Department of Corrections may contract with the federal government, through any of its authorized departments, boards, commissions, or agencies for the admission, treatment, care, custody, or attendance of those persons who are the responsibility of the federal government or residents of South Dakota, or committed from South Dakota. The contracts shall specify that the federal government shall compensate the State of South Dakota for the total cost to the state for the treatment, care, custody, or attendance of the persons.

Source: SL 1955, ch 267; SDC Supp 1960, § 55.5501; SDCL, § 1-23-11; SL 1982, ch 9, § 7; SL 1983, ch 199, § 10; SL 1989, ch 20, § 22.



§ 1-15-10.5 Transferred.

1-15-10.5. Transferred to § 26-11A-1.1.



§ 1-15-10.6 to 1-15-10.10. Repealed.

1-15-10.6 to 1-15-10.10. Repealed by SL 1996, ch 172, §§ 26 to 30.



§ 1-15-11 Enforcement of contracts and property rights--Judgment proceeds.

1-15-11. Enforcement of contracts and property rights--Judgment proceeds. The Department of Corrections may bring suit in the proper court in its own name, to enforce any contract made by it and any suit relating to such property, or to the care, custody, control, management, or improvement thereof, and the attorney general shall prosecute any such suit upon the request of the secretary of corrections. Any money collected upon any judgment obtained under the provisions of this section shall be paid into the treasury for the benefit of the penal institutions and credited to the proper fund or funds. This section and § 1-15-10 confer upon the Department of Corrections all powers which are necessary to the proper legal management of the correctional institutions placed under its control, and the property belonging to the same.

Source: SDC 1939, § 55.1705; SL 1989, ch 20, § 29.



§ 1-15-12 Supplies not to be purchased from institution employees.

1-15-12. Supplies not to be purchased from institution employees. No supplies of any kind may be purchased for state institutions from any officer or employee of any state institution, or from any firm or corporation in which such officer or employee may be interested, and it is unlawful for the state auditor to allow any bills to any such officer, employee, or corporation or firm in which they may be interested, for any supplies of any kind or character for any state institution.

Source: SDC 1939, § 55.1709; SL 1989, ch 20, § 30.



§ 1-15-13 Federal funds--Acceptance and use.

1-15-13. Federal funds--Acceptance and use. The Department of Corrections may, subject to chapter 4-8B, accept and control on behalf of the institutions of this state under its supervision:

(1) Any federal funds, grants-in-aid, subventions, or other financial aids that may be made available to such institutions for grants, program expansion, establishing institutes or instructional centers, or any other program made available to them;

(2) Any federal funds which may become available for equipment, personnel or administrative salaries, educational services, buildings, building repairs and additions, or any other institutional program, improvement, or expansion.

The state treasurer shall receive such sums as may be allotted to the Department of Corrections for institutions under its jurisdiction, for any purpose, from the United States government. Such donations and allotments shall be placed in a special fund available to the institution designated.

The state auditor shall draw warrants upon the fund herein provided for upon presentation of vouchers duly approved by the secretary of corrections.

Source: SL 1965, ch 261, §§ 1 to 3; SL 1974, ch 8; SL 1982, ch 9, § 8; SL 1989, ch 20, § 31.



§ 1-15-14 Condemnation of private property.

1-15-14. Condemnation of private property. The Department of Corrections may condemn private property for public use. The term "private property" includes that portion of any street, alley, or other public highway along both sides of which the land is owned by the state. If the Department of Corrections considers it necessary to condemn any private property for the purpose of erecting or repairing any building or buildings or extending grounds and premises of any of the correctional institutions of the state of which it has control, the secretary of corrections shall declare such condemnation necessary, stating the purposes and extent thereof, and communicate the same to the attorney general, and thereupon proceedings for such condemnation shall be had, in the name of the state as plaintiff, as provided in chapter 21-35.

Source: SDC 1939, § 55.1710; SL 1989, ch 20, § 32.



§ 1-15-15 Repealed.

1-15-15. Repealed by SL 1982, ch 9, § 9.



§ 1-15-16 , 1-15-16.1. Repealed.

1-15-16, 1-15-16.1. Repealed by SL 2012, ch 4, §§ 3, 4.



§ 1-15-17 Employment of institutional personnel in maintenance and replacement projects.

1-15-17. Employment of institutional personnel in maintenance and replacement projects. The Department of Corrections may expend any moneys appropriated by the Legislature for maintenance, repair, remodeling, modernization, and replacement projects by using institutional personnel and inmates as may be determined by the secretary to be feasible.

Source: SDC 1939, § 55.1715 as added by SL 1964, ch 154; SL 1989, ch 20, § 35.



§ 1-15-18 Management and accounting prescribed by secretary.

1-15-18. Management and accounting prescribed by secretary. The secretary of corrections shall prescribe the management of such institutions, and such manner of keeping the accounts thereof so that all property belonging to the state can be readily ascertained at any time from the books and accounts thereof, and shall provide a method of identification of all property belonging to the state in any of such institutions.

Source: SDC 1939, § 55.1712; SL 1989, ch 20, § 36.



§ 1-15-19 Repealed.

1-15-19. Repealed by SL 1982, ch 9, § 10.



§ 1-15-20 Rules, policies, and procedures for management of institutions and agencies--Inmatediscipline.

1-15-20. Rules, policies, and procedures for management of institutions and agencies--Inmate discipline. The Department of Corrections at any time may promulgate rules, pursuant to chapter 1-26, concerning:

(1) Public contact with inmates through telephone and mail services and visits;

(2) Inmate release date calculations;

(3) Standards for parole supervision and parolee conduct;

(4) Federal and out-of-state inmates housed in state correctional facilities; and

(5) Inmate accounts.

The department may prescribe departmental policies and procedures for the management of its institutions and agencies, including inmate disciplinary matters. Inmate disciplinary matters consist of all matters relating to individual inmate behavior and to all matters relating to the maintenance of order, control, and safety within any institution under the supervision of the Department of Corrections.

Source: SDC 1939, § 55.1715; SL 1955, ch 239, § 6; SL 1964, ch 154; SL 1989, ch 20, § 37; SL 1990, ch 180, § 1; SL 1995, ch 3, § 1.



§ 1-15-20.1 Inmate defined.

1-15-20.1. Inmate defined. For the purposes of § 1-15-20 and chapter 1-27, an inmate is any person, adult, or juvenile, who has been sentenced or committed to or placed in a facility or program under the control of the Department of Corrections pursuant to § 1-15-1.4.

Source: SL 1995, ch 3, § 1A; SL 2009, ch 10, § 20.



§ 1-15-21 Receipt and disbursement of inmates' funds.

1-15-21. Receipt and disbursement of inmates' funds. The Department of Corrections may receive and disburse any funds that may accrue to inmates or juveniles in residence at institutions under jurisdiction of the department. Such disbursement shall be made for the benefit of the inmate or juvenile. However, interest earned on joint accounts may be transferred to a benefit fund from which goods and services may be purchased for use by the institutional population.

Source: SDC 1939, § 55.1715 as added by SL 1964, ch 155; SL 1982, ch 9, § 11; SL 1989, ch 20, § 38.



§ 1-15-22 Repealed.

1-15-22. Repealed by SL 1982, ch 9, § 12.



§ 1-15-23 Investigatory powers of secretary.

1-15-23. Investigatory powers of secretary. The secretary of corrections may inquire into and examine the condition of the institutions under the department's control, financially or otherwise; inquire and examine into their methods of instruction and government and management of their inmates, the official conduct of all officers and employees of the same, the condition of the buildings, grounds, and other property connected therewith, and into all other matters pertaining to their usefulness and good management. For these purposes the secretary shall have free access to the grounds, buildings, and all books and papers relating to such institutions, and all persons in any manner connected with the same shall give such information and afford such facilities for inspection as the secretary may require, and any neglect or refusal on the part of any officer, employee, or person connected with such institutions to comply with the requirements of this section shall be sufficient cause for his removal. The secretary may administer oaths and examine any person in relation to any matter connected with the inquiries authorized by this chapter.

Source: SDC 1939, §§ 55.1712, 55.1717; SL 1989, ch 20, § 39.



§ 1-15-24 Investigations by attorney general on secretary's request.

1-15-24. Investigations by attorney general on secretary's request. If, in the opinion of the secretary of corrections, any matter in regard to the management of any institution under the department's control, or any matter in regard to any inmate of any such institution, requires legal investigation or action of any kind, notice thereof may be given by the secretary of corrections to the attorney general, who shall make inquiry and take such proceedings in the premises as he may deem necessary and proper, and shall report his action and the results thereof to the secretary without delay.

Source: SDC 1939, § 55.1719; SL 1989, ch 20, § 40.



§ 1-15-25 Repealed.

1-15-25. Repealed by SL 1982, ch 9, § 13.



§ 1-15-26 Repealed.

1-15-26. Repealed by SL 1989, ch 20, § 41.



§ 1-15-27 Participation in formula grants program of Juvenile Justice and DelinquencyPrevention Act.

1-15-27. Participation in formula grants program of Juvenile Justice and Delinquency Prevention Act. The State of South Dakota shall participate in the formula grants program established by Part B of the Juvenile Justice and Delinquency Prevention Act of 1974, Pub.L. No. 93-415; 88 Stat. 1109, as amended (42 U.S.C. § 5601 et seq).

Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 22.



§ 1-15-28 Department of Corrections to supervise participation in Juvenile Justice andDelinquency Prevention Act.

1-15-28. Department of Corrections to supervise participation in Juvenile Justice and Delinquency Prevention Act. The Department of Corrections shall be responsible, through the Council of Juvenile Services established in § 1-15-29, for supervising the preparation and administration of the state's plan required by Section 223(a) for participation in the formula grants program of the Act. The Department of Corrections shall be responsible for providing staff and support services to the Council of Juvenile Services and implementing the plan in a manner which will ensure compliance with Sections 223(a)(12), (13), and (14) of the Act. The department shall seek necessary authority and take all necessary action as provided by law to enforce compliance with the Act.

Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 23; SL 2003, ch 9, § 1.



§ 1-15-29 Council of Juvenile Services--Appointment--Terms.

1-15-29. Council of Juvenile Services--Appointment--Terms. There is hereby established a twenty-member Council of Juvenile Services to be appointed by the Governor and shall be comprised of individuals who have training, experience, or special knowledge of juvenile delinquency prevention or treatment or of the administration of juvenile justice. The membership of the Council of Juvenile Services shall comply with Section 223(a)(3) of the Juvenile Justice and Delinquency Act. The initial members to be appointed shall draw lots to determine who will hold the eight three-year terms, the six two-year terms, and the six one-year terms. Thereafter, each member shall serve a term of three years. Members may be reappointed and may continue to serve an expired term until replaced by the Governor. A chairperson, who may not be a full-time federal, state, or local employee, for the Council of Juvenile Services shall be chosen annually by a majority vote of its members at the first meeting each fiscal year.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 24; SL 2003, ch 9, § 2; SL 2012, ch 16, § 27; SL 2013, ch 176, § 20.



§ 1-15-30 Responsibilities of Council of Juvenile Services.

1-15-30. Responsibilities of Council of Juvenile Services. The Council of Juvenile Services shall be responsible for the following:

(1) In conjunction with the secretary of the Department of Corrections, establish policy on how the formula grants program of the Juvenile Justice and Delinquency Prevention Act is to be administered in South Dakota;

(2) Approve the state plan, and any modifications thereto, required by 223(a) of the Act prior to submission to the Office of Juvenile Justice and Delinquency Prevention;

(3) Submit annual recommendations to the Governor and Legislature concerning the functions of the Council of Juvenile Services and the status of the state's compliance with the Act;

(4) Approve or disapprove grant applications and other funding requests submitted to the Department of Corrections under §§ 1-15-27 to 1-15-31, inclusive, and assist with monitoring grants and other fund awards;

(5) Assist the Department of Corrections in monitoring the state's compliance with the Act;

(6) Study the coordination of the various juvenile intervention, prevention, treatment, and rehabilitation programs;

(7) Study effective juvenile sentencing, adjudication, and diversion policies and provisions;

(8) Make a special study of, and make an annual report to the Governor, the Unified Judicial System, and the Legislature by June thirtieth of each year concerning, the appropriate administration of and provision for children in need of supervision in this state;

(9) Contact and seek regular input from juveniles currently under the jurisdiction of the juvenile justice system; and

(10) Perform other such activities as determined by the Governor, the secretary of the Department of Corrections, or the Council of Juvenile Services.
Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 25; SL 2003, ch 9, § 3.



§ 1-15-31 Participation in Juvenile Justice and Delinquency Prevention Act contingent onfunding.

1-15-31. Participation in Juvenile Justice and Delinquency Prevention Act contingent on funding. Participation in the Juvenile Justice and Delinquency Prevention Act of 1974 is contingent upon appropriation of federal expenditure authority and general fund match for planning and administration purposes by the Legislature.

Source: SL 1992, ch 372 (Ex. Ord. 92-2), § 26.



§ 1-15-32 Participation in international prisoner transfer treaties.

1-15-32. Participation in international prisoner transfer treaties. If a treaty in effect between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which the offenders are citizens or nationals, the Governor may, on behalf of the state and subject to the terms of the treaty, authorize the secretary of corrections to consent to the transfer or exchange of offenders under the jurisdiction of the Department of Corrections and take any other action necessary to initiate the participation of this state in the treaty.

Source: SL 1993, ch 9.



§ 1-15-33 Responsibility for transporting inmates to hearings.

1-15-33. Responsibility for transporting inmates to hearings. If an inmate confined in any prison, facility, or program under the control of the Department of Corrections pursuant to § 1-15-1.4, is ordered by the court to be present at a criminal proceeding or a sentence modification hearing pursuant to § 23A-27-19, the prosecuting county shall transport the inmate to the proceeding or hearing. If an inmate is ordered by a court to be present at a hearing under § 26-7A-122, the county where the hearing is held shall transport the inmate to the hearing. However, if the proceeding is for a criminal offense committed while the inmate was in a Department of Corrections institution, the Department of Corrections shall transport the inmate to the proceeding.

Source: SL 1999, ch 110, § 3.



§ 1-15-34 County responsible for certain costs of transporting inmates.

1-15-34. County responsible for certain costs of transporting inmates. In the event a county fails to transport an inmate as required in §§ 1-15-33 to 1-15-35, the county may be billed for the cost of the transport and is responsible for the payment thereof.

Source: SL 1999, ch 110, § 4.



§ 1-15-35 Department of Corrections responsible for certain costs of transporting inmates.

1-15-35. Department of Corrections responsible for certain costs of transporting inmates. In the event the Department of Corrections fails to transport an inmate as required in §§ 1-15-33 to 1-15-35, the department may be billed for the cost of the transport and is responsible for the payment thereof.

Source: SL 1999, ch 110, § 5.



§ 1-15-36 Promulgation of rules to administer reinvestment program.

1-15-36. (Section effective June 30, 2014) Promulgation of rules to administer reinvestment program. The Department of Corrections shall promulgate rules pursuant to chapter 1-26 to administer a reinvestment program for the purposes of improving public safety and reducing recidivism. The reinvestment program is part of the local and endowment fund. The rules shall include the following:

(1) A calculation of the number of felony probation population as of fiscal year end. The Unified Judicial System will provide the necessary data on felony probationers to the Department of Corrections;

(2) A calculation of the five years, FY09 to FY13, inclusive, to determine how many felony probationers are under supervision in each county at fiscal year end. A trend line based on the prior growth in each county shall project growth based upon past performance;

(3) If the use of felony probation in a county has increased beyond the trend line calculated in subdivision (2) of this section, then the county will be compensated for additional felony probationers who are under supervision at fiscal year end. The first calculation of probationers beyond the trend line shall be on June 30, 2014, and the first payment shall be made on or about October 1, 2014;

(4) That a county's sheriff office shall receive one thousand dollars for each additional probationer beyond the trend line calculated in subdivisions (2) and (3) of this section;

(5) That in counties without a county jail, the sheriff shall receive an additional two hundred dollars per probationer above the trend line due to transportation costs;

(6) That the reinvestment fund shall be in existence until the fund is depleted; and

(7) That any probationer admitted to probation under a program described in § 16-22-8 is not included in the calculation performed in subdivision (2) of this section.
Source: SL 2013, ch 101, § 77, eff. June 30, 2014.






Chapter 16 - Industrial Development Expansion Agency [Repealed]

CHAPTER 1-16

INDUSTRIAL DEVELOPMENT EXPANSION AGENCY [REPEALED]

[Repealed by SL 1982, ch 16, § 5; SL 1982, ch 17, §§ 13 to 21]



Chapter 16A - Health and Educational Facilities Authority

§ 1-16A-1 Legislative findings and intent.

1-16A-1. Legislative findings and intent. For the benefit of the people of the State of South Dakota and the improvement of their health, welfare, safety, trade, commerce, industry, economy, and living conditions it is essential that the people of this state have access , both geographically and financially, to adequate and affordable medical care and health facilities and it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities and it is essential that health institutions within the state and outside the state, subject to the limitations set forth in this chapter, and educational institutions within the state be provided with appropriate additional means to assist in the development and maintenance of public health and public education, respectively. It is the purpose of this chapter to provide a measure of assistance and alternative methods to enable health institutions within the state and outside the state, subject to the limitations set forth in this chapter, and educational institutions in the state to refund or refinance outstanding indebtedness incurred for health facilities or educational facilities and to provide additional facilities and structures which are sorely needed to accomplish the purposes of this chapter, including securing access by the people of the State of South Dakota to adequate and affordable health care within the State of South Dakota and the states geographically contiguous to the State of South Dakota, all to the public benefit and good as more fully provided herein.

It is the intent of the Legislature by the passage of this chapter to create a state authority to lend money to health institutions and educational institutions and to authorize the state authority to acquire, construct, reconstruct, repair, alter, improve, extend, own, lease, and dispose of properties to the end that the state authority may be able to promote the health, welfare, safety, trade, commerce, industry, economy and education and welfare of the people of this state and to vest such state authority with all powers to enable such state authority to accomplish such purpose.

It is the further intent of the Legislature to provide a measure of assistance and alternative methods of financing to participating health institutions to aid them in providing needed health facilities that will assure admission and care of high quality and affordability to all who need it and to aid them in dealing with the cash requirements of such participating health institutions, whether resulting from capital expenditures, operating expenditures, delays in the receipt of payments for services, or otherwise. It is the intent of the Legislature to ensure the availability of the most efficient and affordable financing alternatives to health institutions located outside the State of South Dakota but in a state or states geographically contiguous to the State of South Dakota that are owned, operated, leased or managed by, or otherwise affiliated with, health institutions located within the State of South Dakota to promote the economy of the State of South Dakota and the access of the people of the State of South Dakota to adequate and affordable health care within the State of South Dakota and its geographically contiguous states, all for the benefit of the health, welfare, safety, trade, commerce, industry and economy of the people of the State of South Dakota. It is not intended by this chapter that the state authority shall itself be authorized to operate any such health or educational facilities. It is also determined that the availability of improved access to health professions schools will benefit the people of the State of South Dakota and improve their health, welfare, and living conditions and that the establishment of a health education loan bond program, with proceeds of bonds to be used for the purchase or making of loans to students, or certain former students, of health professions schools will enhance the availability of improved access to such schools and assist such persons in meeting the expenses incurred in availing themselves of health education opportunities.

Source: SL 1972, ch 10, § 1; SL 1982, ch 10, § 1; SL 1994, ch 8, § 1; SL 2004, ch 9, § 1.



§ 1-16A-2 Definition of terms.

1-16A-2. Definition of terms. As used in this chapter, unless the context otherwise clearly requires:

(1) "Authority" means the South Dakota Health and Educational Facilities Authority created by this chapter;

(2) "Costs," as applied to facilities financed in whole or in part under the provisions of this chapter includes the sum total of all reasonable or necessary costs incidental to the acquisition, construction, reconstruction, repair, alteration, improvement, and extension of such facilities including without limitation the cost of studies and surveys; the costs for land title and mortgage guaranty policies; plans, specifications, architectural, and engineering services; legal, organization, marketing, or other special services; financing, acquisition, demolition, construction, equipment, and site development of new and rehabilitated buildings; rehabilitation, reconstruction, repair, or remodeling of existing buildings; costs of acquiring or reacquiring accounts receivable; and all other necessary and incidental expenses including working capital and an initial bond and interest reserve together with interest on bonds issued to finance such facilities to a date six months subsequent to the estimated date of completion;

(3) "Credit enhancement obligation," an agreement, instrument or other arrangement described in chapter 6-8B pursuant to which any municipality or county covenants or agrees to levy taxes or pledge its full faith and credit or other revenues, funds, fees or property in amounts necessary to pay debt service and related charges on or in connection with bonds or other obligations issued to finance or refinance property, real or personal and related costs for a health institution which owns or operates a hospital in South Dakota;

(4) "Educational institution" means any private nonprofit corporation or institution authorized by law to provide or operate educational facilities and to provide a program of education beyond the high school level in the State of South Dakota, and "participating education institution," a nonprofit educational institution which, pursuant to the provisions of this chapter, shall undertake the financing and construction or acquisition of educational facilities or shall undertake the refunding or refinancing of outstanding obligations or of a mortgage or of advances or loans as provided in and permitted by this chapter. A "participating educational institution" also means any school district or LEA in the state authorized to enter into a lease-purchase agreement with the health and educational facilities authority pursuant to chapter 13-19 or 13-39;

(5) "Facilities," in the case of a participating health institution, means a structure or building suitable for use as a hospital, clinic, nursing facility, home for the aged, or other health care facility, laboratory, laundry, nurses, doctors or interns residence, administration building, research facility, maintenance, storage or utility facilities, auditorium, dining hall, food service and preparation facilities, fire prevention facility, mental and physical health care facility, dental care facility, nursing school, medical teaching facility, offices, parking lots and garages and other supporting service structures, and all necessary, useful and related equipment, furnishings and appurtenances and including without limitation the acquisition, preparation and development of all lands necessary or convenient as a site or sites for any of the foregoing; "facilities," in the case of a participating health institution, also means any accounts receivable, working capital, or operating expense, financing or refinancing program of a participating health institution or institutions with or involving funds provided in whole or in part hereunder, or any combination thereof; "facilities," in the case of a participating educational institution, a structure suitable for use as a dormitory or other housing facility, dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, and maintenance, storage, or utility facility, and other structures or facilities related thereto or required or useful for the instruction of students or the conducting of research or the operation of an institution for higher education including parking and other facilities or structures essential or convenient for the orderly conduct of such institution for higher education and shall also include equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended but does not include such items as books, fuel, supplies or other items which are customarily deemed to result in a current operating charge; "facilities" does not include any property used or to be used primarily for sectarian instruction or study or as a place for devotional activities or religious worship or any property which is used or to be used primarily in connection with any part of a program of a school or department of divinity of any religious denomination;

(6) "HEAL loans" means loans to finance the graduate education of health professionals which have been made pursuant to the Federal Health Education Assistance Loan Program created pursuant to P.L. 94-484 and which are fully insured or guaranteed as to principal and interest by the United States, its agencies or instrumentalities;

(7) "Health institution" means any private nonprofit corporation or institution authorized by law to provide or operate health facilities in the State of South Dakota, or any private nonprofit corporation or institution authorized by law to provide or operate health facilities outside the State of South Dakota, but in a state geographically contiguous to the State of South Dakota, provided that such nonprofit corporation or institution is owned, operated, leased or managed by, or otherwise affiliated with, a health institution located within the State of South Dakota and provided further that said entity located outside the State of South Dakota, or an affiliate thereof, is also engaged in a financing or refinancing on behalf of a health institution located within the State of South Dakota, and "participating health institution," a nonprofit health institution which, pursuant to the provisions of this chapter, shall undertake the financing and construction or acquisition of health facilities or shall undertake the refunding or refinancing of outstanding obligations or of a mortgage or of advances or loans as provided in and permitted by this chapter;

(8) "Participating public agency," any public agency as defined in chapter 1-24 which has elected to participate in a pool arrangement;

(9) "Public body" means any county, municipality, or township, or any school district, hospital district, sanitary district, irrigation district, drainage district or water user district;

(10) "Revenues," with respect to facilities, means the rents, fees, charges and other income or profit derived therefrom, and with respect to HEAL loans, means all amounts received in repayment of such loans, including any insurance benefits.
Source: SL 1972, ch 10, § 2; SL 1982, ch 10, § 2; SL 1986, ch 124, § 4; SL 1987, ch 144, § 6; SL 1988, ch 13, § 1; SL 1991, ch 11, § 7; SL 1992, ch 3, § 1; SL 1994, ch 8, §§ 2, 3; SL 2004, ch 9, § 2.



§ 1-16A-2.1 Community defined.

1-16A-2.1. Community defined. For the purposes of determining eligibility under this chapter, the term, community, means a municipality as defined by § 9-1-1.

Source: SL 1997, ch 4, § 8.



§ 1-16A-3 Authority created--Public function.

1-16A-3. Authority created--Public function. There is hereby created a body politic and corporate to be known as the "South Dakota Health and Educational Facilities Authority." The authority is constituted a public instrumentality and the exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential public function.

Source: SL 1972, ch 10, § 3.



§ 1-16A-3.1 Authority continued within Bureau of Finance and Management--Records andreports.

1-16A-3.1. Authority continued within Bureau of Finance and Management--Records and reports. The health and educational facilities authority shall continue within the Bureau of Finance and Management, and shall retain all its prescribed functions, including administrative functions. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner of finance and management, except that the authority shall report at least annually.

Source: SL 1973, ch 2, § 16 (b).



§ 1-16A-4 Appointment of members of authority--Qualifications.

1-16A-4. Appointment of members of authority--Qualifications. The authority shall consist of seven members to be appointed by the Governor who shall be residents of the state. Not more than four of said seven members of the authority shall be of the same political party. At least one of the members to be appointed by the Governor shall be or shall have been a trustee, director, comptroller, or other employee of a public or of a private nonprofit hospital knowledgeable in hospital and health care construction and financing. At least one of such appointed members shall be or shall have been a trustee, director, comptroller, or other employee of a public or nonprofit private college or university knowledgeable in the construction and financing of such educational facilities. At least one such appointed member shall be a person experienced in and having a favorable reputation for skill, knowledge, and experience in the field of state and municipal finance. At least one of such appointed members shall be a person experienced in and having a favorable reputation for skill, knowledge, and experience in the field of health facility architecture. At least one of such appointed members shall be a person experienced in and having a favorable reputation for skill, knowledge, and experience in the field of higher educational facility architecture. In making appointments the Governor shall take into consideration nominees recommended to him for appointment by professional organizations of hospitals, long term care facilities, higher education associations, investment banking, and architects.

Source: SL 1972, ch 10, § 3.



§ 1-16A-5 Terms of office of members--Vacancies.

1-16A-5. Terms of office of members--Vacancies. Upon the expiration of the term of any appointed member his successor shall be appointed for a term of five years expiring on June thirtieth and until his successor has been appointed and has qualified. Any member shall be eligible for reappointment. The Governor shall fill any vacancy for the remainder of any unexpired term.

Source: SL 1972, ch 10, § 3.



§ 1-16A-6 Business interests not disqualifying for membership--Abstention where conflict ofinterest.

1-16A-6. Business interests not disqualifying for membership--Abstention where conflict of interest. Notwithstanding any other law to the contrary it shall not be or constitute a conflict of interest for a trustee, director, officer, or employee of any health institution, educational institution, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architectural firm, insurance company, or any other firm, person, or corporation to serve as a member of the authority, provided such trustee, director, officer, or employee shall abstain from deliberation, action and vote by the authority in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.

Source: SL 1972, ch 10, § 6.



§ 1-16A-7 Annual election of chairman and vice-chairman.

1-16A-7. Annual election of chairman and vice-chairman. Annually after the appointment of a member or members, the authority shall elect one of its members as chairman and one as vice-chairman.

Source: SL 1972, ch 10, § 5.



§ 1-16A-8 Meetings open to public--Notice--Resolutions not published.

1-16A-8. Meetings open to public--Notice--Resolutions not published. Each meeting of the authority for any purpose whatsoever shall be open to the public. Notice of meetings shall be as provided in the bylaws of the authority. Resolutions need not be published or posted.

Source: SL 1972, ch 10, § 4.



§ 1-16A-9 Quorum of authority--Vote required for action.

1-16A-9. Quorum of authority--Vote required for action. Four members of the authority shall constitute a quorum for the purpose of conducting business and exercising its powers. Action may be taken by the authority upon the affirmative vote of at least four of its members.

Source: SL 1972, ch 10, § 4.



§ 1-16A-10 Expenses of members of authority.

1-16A-10. Expenses of members of authority. Members of the authority shall receive no compensation for services but shall be entitled to the necessary expenses including traveling and lodging expenses incurred in the discharge of their duties. Any payments for compensation and expenses shall be paid from funds of the authority.

Source: SL 1972, ch 10, § 4.



§ 1-16A-11 Removal of member from authority.

1-16A-11. Removal of member from authority. Any member of the authority may be removed by the Governor for misfeasance, malfeasance, or willful neglect of duty or other cause after notice and a public hearing unless such notice or hearing shall be expressly waived in writing.

Source: SL 1972, ch 10, § 3.



§ 1-16A-12 Executive director and associate--Compensation.

1-16A-12. Executive director and associate--Compensation. The authority shall appoint an executive director and may appoint an associate executive director, who shall not be members of the authority and shall serve at its pleasure. They shall receive such compensation as shall be fixed by the authority.

Source: SL 1972, ch 10, § 5.



§ 1-16A-13 Employment of consultants and agents--Compensation.

1-16A-13. Employment of consultants and agents--Compensation. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment and to fix their compensation.

Source: SL 1972, ch 10, § 7 (10).



§ 1-16A-14 Surety bonds required--Payment of cost.

1-16A-14. Surety bonds required--Payment of cost. Each member of the authority shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director shall execute a surety bond in the penal sum of one hundred thousand dollars or, in lieu thereof, the chairman of the authority shall execute a blanket bond covering each member, the executive director and the employees or other officers of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond shall be paid by the authority.

Source: SL 1972, ch 10, § 6.



§ 1-16A-15 Corporate powers of authority.

1-16A-15. Corporate powers of authority. The authority shall have the following powers together with all powers incidental thereto or necessary for the performance thereof:

(1) To have perpetual succession as a body politic and corporate;

(2) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(3) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(4) To have and to use a corporate seal and to alter the same at pleasure;

(5) To maintain an office at such place or places as it may designate;

(6) To do all things necessary and convenient to carry out the purposes of this chapter.
Source: SL 1972, ch 10, § 7 (1) to (5), (15).



§ 1-16A-15.1 Authority to approve financing of facilities in the state by out-of-state issuers-Publichearing.

1-16A-15.1. Authority to approve financing of facilities in the state by out-of-state issuers-Public hearing. The authority shall have the power to assist, coordinate and participate with governmental authorities and issuers of states other than the State of South Dakota (for purposes of this section, "out-of-state issuers") in connection with issuance of bonds, notes or other evidence of indebtedness by such out-of-state issuers for educational and health facilities located within the State of South Dakota.

In connection with such financing by out-of-state issuers, the authority is designated as the only entity in the State of South Dakota which may conduct the public hearing of the applicable governmental unit required by section 147(f) of the Internal Revenue Code of 1986, as amended, or any successor provision of the Internal Revenue Code, and the Governor of the State of South Dakota is designated as the only person in the State of South Dakota who may be the applicable elected representative pursuant to section 147(f) of the Internal Revenue Code of 1986, as amended.

Following such hearing, the authority shall determine whether the financing should proceed with respect to educational or health facilities located within the State of South Dakota by an out-of-state issuer. If the authority determines that the financing should not proceed, the financing shall not proceed by an out-of-state issuer with respect to the South Dakota facilities.

Source: SL 2004, ch 9, § 5.



§ 1-16A-16 Delegation of powers and duties.

1-16A-16. Delegation of powers and duties. The authority may delegate by resolution to one or more of its members or to its executive director or associate executive director such powers and duties as it may deem proper.

Source: SL 1972, ch 10, § 5.



§ 1-16A-17 Records maintained by authority--Certified copies.

1-16A-17. Records maintained by authority--Certified copies. The executive director or associate executive director, or other person designated by the authority, shall keep a record of the proceedings thereof and shall be custodian of all books, documents and papers filed with the authority, the minute books or journal thereof and its official seal. The executive director or associate executive director, or other person, may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies and all persons dealing with the authority may rely on such certificates.

Source: SL 1972, ch 10, § 5.



§ 1-16A-17.1 Informational budget required.

1-16A-17.1. Informational budget required. Notwithstanding any other provisions of law, all funds received by the authority shall be set forth in an informational budget as described in § 4-7-7.2 and be annually reviewed by the Legislature.

Source: SL 1984, ch 4, § 1.



§ 1-16A-18 Acceptance of loans and gifts.

1-16A-18. Acceptance of loans and gifts. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to receive and accept from any public agency loans or grants for or in aid of the construction of facilities or any portion thereof, or for equipping the same, and to receive and accept grants, gifts or other contributions from any source.

Source: SL 1972, ch 10, § 7 (11).



§ 1-16A-19 Investment of surplus funds--Maturity of securities--Manner of investment.

1-16A-19. Investment of surplus funds--Maturity of securities--Manner of investment. The authority may invest any funds, including funds made available to the authority pursuant to § 1-16A-75, in the following:

(1) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal of and interest on which are fully guaranteed or insured by, the United States of America;

(2) In obligations issued by or obligations the principal of and interest on which are fully guaranteed or insured by any agency or instrumentality of the United States of America;

(3) In certificates of deposit or time deposits constituting direct obligations of any bank which is a "qualified public depository" or any savings and loan association which is a "savings and loan depository" under the Public Deposit Insurance Act pursuant to chapter 4-6A, unless sufficient volume of such certificates is not available at competitive interest rates. In that event, the authority may purchase noncollateralized direct obligations of any bank or savings institution or holding company if such institution or holding company is rated in the highest two quality categories by a nationally recognized rating agency;

(4) In obligations of any solvent insurance company or other corporation or business entity existing under the laws of the United States or any state thereof, provided the long term obligations of such insurance company or other corporation or business entity (or of any affiliate thereof which guarantees timely payment of the obligations to be in invested in) shall be rated in one of the two highest rating classifications established by a standard rating service of insurance companies or a nationally recognized rating agency;

(5) In short term discount obligations of the Federal National Mortgage Association;

(6) In obligations issued by any state of the United States or any political subdivision, public instrumentality, or public authority of any state of the United States, which obligations are not callable before the date the principal thereof will be required to be paid and which obligations are fully secured as to both sufficiency and timely payment by, and payable solely from, securities described in subdivision (1) and which obligations are rated in the highest investment classification by at least two standard rating services of such obligations.

Any such securities may be purchased at the offering or market price thereof at the time of such purchase. All such securities so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds will be required for expenditure or be redeemable is final and conclusive. Investment in any obligation enumerated in this section may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Company Act of 1940, whose shares are registered under the Federal Securities Act of 1933 and whose investments are limited to these obligations.

Source: SL 1972, ch 10, § 19; SL 1977, ch 10; SL 1979, ch 7, § 1; SL 1984, ch 5, § 1; SL 1986, ch 13, § 5; SL 1988, ch 13, § 5; SL 1998, ch 7, § 1; SL 2003, ch 11, § 1.



§ 1-16A-20 Location, construction, operation and maintenance of facilities--Designation of agent.

1-16A-20. Location, construction, operation and maintenance of facilities--Designation of agent. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to determine the location and construction of any facility to be financed under the provisions of this chapter and to construct, reconstruct, renovate, replace, maintain, repair, operate, lease and regulate the same, to designate a participating health institution or a participating educational institution, as the case may be, as its agent to determine the location and construction of a facility undertaken by such participating health institution or a participating educational institution, as the case may be, under the provisions of this chapter and, as agent of the authority, to construct, reconstruct, renovate, replace, maintain, repair, operate, lease and regulate the same and as agent of the authority, to enter into contracts for any and all of such purposes including contracts for the management and operation of such facility.

Source: SL 1972, ch 10, § 7 (6).



§ 1-16A-21 Acquisition of property--Title taken.

1-16A-21. Acquisition of property--Title taken. The authority is authorized and empowered directly or by or through a participating health institution or participating educational institution, as the case may be, as its agent, to acquire by purchase, lease, gift, devise or otherwise such lands, structures, property, real or personal, rights-of-way, franchises, easements, and other interests in lands, within or without the state, including lands lying under water and riparian rights which are located within or without the state as it may deem necessary or convenient for the construction or acquisition or operation of facilities but upon such terms as may be considered by the authority to be reasonable, and to take title thereto in the name of the authority or in the name of such participating health institution or participating educational institution, as the case may be, as its agent.

Source: SL 1972, ch 10, § 9; SL 2004, ch 9, § 3.



§ 1-16A-22 Restrictions of other laws not applicable.

1-16A-22. Restrictions of other laws not applicable. Facilities may be acquired, purchased, constructed, reconstructed, improved, bettered and extended and bonds may be issued under this chapter for said purposes notwithstanding that any other law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, and extensions of like facilities, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.

Source: SL 1972, ch 10, § 22.



§ 1-16A-23 Public works laws not applicable--Competitive bidding not required.

1-16A-23. Public works laws not applicable--Competitive bidding not required. Facilities are not subject to any requirements relating to public buildings, structures, grounds, works, or improvements imposed by the laws of this state or any other similar requirements which may be lawfully waived by this section and any requirement of competitive bidding or other restriction imposed on the procedure for award of contracts for the purposes of the authority or the lease, sale, or other disposition of property of the authority is not applicable to any action taken under authority of this chapter.

Source: SL 1972, ch 10, § 21; SL 1982, ch 10, § 3.



§ 1-16A-24 Mortgages for security of bondholders.

1-16A-24. Mortgages for security of bondholders. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to mortgage all or any portion of the facilities and the site or sites thereof, whether then owned or thereafter acquired, for the benefit of the holders of bonds issued to finance such facilities or any portion thereof.

Source: SL 1972, ch 10, § 7 (12).



§ 1-16A-25 Operation of facilities restricted to leasing.

1-16A-25. Operation of facilities restricted to leasing. The authority shall not have the power to operate the facilities as a business other than as a lessor.

Source: SL 1972, ch 10, § 8.



§ 1-16A-26 Leasing of facilities--Terms of lease--Option to purchase.

1-16A-26. Leasing of facilities--Terms of lease--Option to purchase. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to lease to a participating health institution or a participating educational institution, as the case may be, any or all of the facilities upon such terms and conditions as the authority shall deem proper, and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and to include in any such lease, if desired, provisions that the lessee thereof shall have options to renew the term of the lease for such period or periods and at such rent as shall be determined by the authority or to purchase any or all of the facilities or that upon payment of all of the indebtedness incurred by the authority for the financing of such facilities the authority may convey any or all of the facilities to the lessee or lessees thereof with or without consideration.

Source: SL 1972, ch 10, § 7 (7).



§ 1-16A-27 Duration of leases--Rentals required.

1-16A-27. Duration of leases--Rentals required. Any lease of the facilities entered into pursuant to the provisions of this chapter shall be for a term not shorter than the longest maturity of any bonds issued to finance such facilities or a portion thereof and shall provide for rentals adequate to pay principal and interest on such bonds as the same fall due and to create and maintain such reserves and accounts for depreciation as the authority shall determine to be necessary.

Source: SL 1972, ch 10, § 8.



§ 1-16A-28 Establishment of rents and charges.

1-16A-28. Establishment of rents and charges. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, generally to fix and revise from time to time and charge and collect rates, rents, fees, and charges for the use of and services furnished or to be furnished by facilities or any portion thereof and to contract with any person, firm, or corporation or other body public or private in respect thereof, provided that the authority shall have no jurisdiction over rates, rents, fees, and charges established by a participating educational institution for its students or established by a participating health institution for its patients.

Source: SL 1972, ch 10, § 7 (9).



§ 1-16A-29 Rules and regulations for use of facilities.

1-16A-29. Rules and regulations for use of facilities. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to establish rules and regulations for the use of facilities and to designate a participating health institution or participating educational institution, as the case may be, as its agent, to establish rules and regulations for the use of the facilities undertaken or operated by such participating health institution or participating educational institution, as the case may be.

Source: SL 1972, ch 10, § 7 (10).



§ 1-16A-30 Laws and ordinances applicable to facilities.

1-16A-30. Laws and ordinances applicable to facilities. All facilities shall be subject to the planning, zoning, sanitary, and building laws, ordinances and regulations applicable to the locality in which any such facilities are to be situated.

Source: SL 1972, ch 10, § 18.



§ 1-16A-31 Loans to participating institutions--Maximum amount.

1-16A-31. Loans to participating institutions--Maximum amount. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to make loans to or for the benefit of any participating health institution or participating educational institution, as the case may be, for the cost of the facilities in accordance with an agreement between the authority and such participating health institution or participating educational institution, as the case may be. No such loan may exceed the total cost of such facilities as determined by such participating health institution or participating educational institution, as the case may be, and approved by the authority. Such loans may be made to an entity affiliated with a participating health institution or participating educational institution, as the case may be, if the proceeds of such loans are made available to or otherwise applied for the benefit of such participating health institution or participating educational institution, as the case may be.

Source: SL 1972, ch 10, § 7 (13); SL 1998, ch 7, § 2.



§ 1-16A-32 Refunding loans to participating institutions--Findings required.

1-16A-32. Refunding loans to participating institutions--Findings required. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to make loans to or for the benefit of a participating health institution or participating educational institution, as the case may be, to refund outstanding obligations, mortgages or advances issued, made or given by such institution for the cost of its facilities including the function to issue bonds and make loans to a participating health institution or participating educational institution, as the case may be, to refinance indebtedness incurred for facilities undertaken and completed prior to or after the enactment of this chapter whenever the authority finds that such financing is in the public interest, alleviates a financial or contractual hardship upon the participating health institution or participating educational institution, as the case may be, or results in a lesser cost of patient care or cost of education and a saving to third parties, including state or federal governments, and to others who must pay for such care or education. Such loans may be made to any entity affiliated with a participating health institution or participating educational institution, as the case may be, if the proceeds of such loans are made available to or otherwise applied for the benefit of such participating health institution or participating educational institution, as the case may be.

Source: SL 1972, ch 10, § 7 (14); SL 1998, ch 7, § 3; SL 2004, ch 9, § 4.



§ 1-16A-33 Initial planning service fee to accompany applications.

1-16A-33. Initial planning service fee to accompany applications. When any application is made to the authority by any participating health institution or participating educational institution for financial assistance to provide for its facilities, such application shall be accompanied by an initial planning service fee in an amount determined by the authority, but in any event not exceeding the lesser of ten thousand dollars or one-fourth of one percent of the principal amount of bonds covered by such application. Such initial planning service fee shall be included in the cost of the facilities to be financed and shall not be refundable by the authority whether or not any such application is approved.

Source: SL 1972, ch 10, § 15.



§ 1-16A-34 Annual planning service fee payable to authority.

1-16A-34. Annual planning service fee payable to authority. In addition to such initial fee, an annual planning service fee shall be paid to the authority by each participating health institution and each participating educational institution in an amount not exceeding one-fourth of one percent of the principal amount of bonds issued on behalf of such institution and outstanding on the first rental payment date under its lease and on each anniversary date thereafter. Such annual planning service fee shall be paid on said dates or in installments as may be satisfactory to the authority.

Source: SL 1972, ch 10, § 15.



§ 1-16A-35 Purpose of planning service fees--Agencies used in planning.

1-16A-35. Purpose of planning service fees--Agencies used in planning. It is anticipated the fees required by §§ 1-16A-33 and 1-16A-34 shall be used for necessary expenses to determine the need of facilities in the area concerned and to that end the authority may utilize recognized voluntary and official health planning and educational planning organizations and agencies at local, regional and state levels as well as the state statutory bodies having health or educational facilities planning responsibilities and also for necessary administrative expenses.

Source: SL 1972, ch 10, § 15.



§ 1-16A-36 Planning services and surveys obtained from other agencies.

1-16A-36. Planning services and surveys obtained from other agencies. In addition the authority may, for a negotiated fee, retain the services of any other public or private person, firm or corporation for the furnishing of services and data for use by the authority in determining the need and location of any such facilities for which application is being made or for such other services or surveys as the authority deems necessary to carry out the purposes of this chapter.

Source: SL 1972, ch 10, § 15.



§ 1-16A-37 Proration of planning service fees between institutions.

1-16A-37. Proration of planning service fees between institutions. In the event bonds are issued by the authority for the concurrent benefit of two or more participating health institutions or two or more participating educational institutions then the fees to be paid to the authority under §§ 1-16A-33 and 1-16A-34 shall be prorated among the institutions involved in accordance with the amount of bond proceeds allocated to each participating institution respectively.

Source: SL 1972, ch 10, § 15.



§ 1-16A-38 Issuance and refunding of bonds and obligations.

1-16A-38. Issuance and refunding of bonds and obligations. The authority shall have the power, together with all powers incidental thereto or necessary for the performance thereof, to issue bonds, notes, or other obligations for any of its corporate purposes and to refund the same, all as provided for in this chapter.

Source: SL 1972, ch 10, § 7 (8).



§ 1-16A-39 Terms and form of bonds issued.

1-16A-39. Terms and form of bonds issued. The bonds may be issued as serial bonds or as term bonds or a combination of both types. Such bonds may be executed and delivered by the authority at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in fully registered form or in bearer form registrable either as to principal or interest or both, may bear such conversion privileges and be payable in such installments and at such time or times not exceeding forty years from the date thereof, may be payable at such place or places whether within or without the State of South Dakota, may bear interest at such rate or rates per annum as shall be determined by the authority and without regard to any interest rate limitation appearing in any other law, payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the authority, either manually or by facsimile, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature of the treasurer of the authority, and may contain such provisions not inconsistent herewith, all as shall be provided in the resolutions of the authority whereunder the bonds shall be authorized to be issued or as shall be provided in a trust indenture authorized by the authority.

Source: SL 1972, ch 10, § 10.



§ 1-16A-40 Sale of bonds--Expenses of issuance.

1-16A-40. Sale of bonds--Expenses of issuance. The bonds of the authority may be sold at public or private sale for such price and in such manner and from time to time as may be determined by the authority, and the authority may pay all expenses, premiums, and commissions which it may deem necessary or advantageous in connection with the issuance thereof.

Source: SL 1972, ch 10, § 10.



§ 1-16A-41 Negotiability of bonds.

1-16A-41. Negotiability of bonds. All bonds of the authority and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

Source: SL 1972, ch 10, § 11.



§ 1-16A-42 Bonds payable only from revenues.

1-16A-42. Bonds payable only from revenues. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the authority of the facilities concerned or of any thereof as may be designated in the resolutions of the authority under which the bonds shall be authorized to be issued or as may be designated in a trust indenture authorized by the authority.

Source: SL 1972, ch 10, § 10.



§ 1-16A-43 Pledge of revenues to secure bonds.

1-16A-43. Pledge of revenues to secure bonds. The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues, rentals, and receipts out of which the same shall be made payable and may be secured by a trust indenture or mortgage or deed of trust (including assignment of leases or other contract rights of the authority thereunder) covering all or any part of the facilities from which the revenues, rentals, or receipts so pledged may be derived, including any enlargements of and additions to any such facilities thereafter made.

Source: SL 1972, ch 10, § 12.



§ 1-16A-44 Pledge continuing until bonds paid.

1-16A-44. Pledge continuing until bonds paid. Each pledge, agreement, lease, indenture, mortgage and deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid or provision for such payment duly made.

Source: SL 1972, ch 10, § 12.



§ 1-16A-45 Maintenance, rental and funding agreements in bond resolution.

1-16A-45. Maintenance, rental and funding agreements in bond resolution. The resolution under which the bonds are authorized to be issued and any such trust indenture, mortgage, or deed of trust may contain any agreements and provisions respecting the maintenance of the properties covered thereby, the fixing and collection of rents for any portions thereof leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, including the designation of a trustee, all as the authority shall deem advisable and not in conflict with the provisions hereof.

Source: SL 1972, ch 10, § 12.



§ 1-16A-46 Pooling of leases for pledge of revenues.

1-16A-46. Pooling of leases for pledge of revenues. In addition to the foregoing, bonds of the authority may be secured by a pooling of leases whereby the authority may assign its rights, as lessor, and pledge rents under two or more leases of the facilities with two or more participating health institutions or participating educational institutions, as lessees respectively, upon such terms as may be provided for in the resolutions of the authority or as may be provided for in a trust indenture authorized by the authority.

Source: SL 1972, ch 10, § 12.



§ 1-16A-47 Bond redemption privileges retained.

1-16A-47. Bond redemption privileges retained. If deemed advisable by the authority there may be retained in the resolutions or the trust indenture under which any bonds of the authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such resolutions or in such trust indenture, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such resolutions or in such trust indenture, and as may be briefly recited in the face of the bonds, but nothing herein contained shall be construed to confer on the authority the right or option to redeem any bonds except as may be provided in the resolutions or in such trust indenture under which they shall be issued.

Source: SL 1972, ch 10, § 10.



§ 1-16A-48 Additional bonds for facilities or HEAL loans--Protection of prior bondholders.

1-16A-48. Additional bonds for facilities or HEAL loans--Protection of prior bondholders. Issuance by the authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same facilities or HEAL loans or any other facilities or HEAL loans or any other purpose hereunder, but the resolutions or trust indenture whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

Source: SL 1972, ch 10, § 11; SL 1982, ch 10, § 10.



§ 1-16A-49 Remedies of bondholders on default.

1-16A-49. Remedies of bondholders on default. In the event of default in payment of the principal of or interest on any bonds of the authority or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the resolutions authorizing the bonds or in any trust indenture, mortgage, or deed of trust executed as security therefor, said payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any mortgage and deed of trust, or any one or more of said remedies.

Source: SL 1972, ch 10, § 12.



§ 1-16A-50 General obligation not created by issuance of bonds--Tax levy not promised.

1-16A-50. General obligation not created by issuance of bonds--Tax levy not promised. Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof other than the authority or a pledge of the faith and credit of the state or of any such political subdivision other than the authority, but shall be payable solely from the funds herein provided therefor. The issuance of bonds under the provisions of this chapter shall not, directly or indirectly or contingently, obligate the state or any political subdivision thereof to levy any form of taxation therefor or to make any appropriation for their payment.

Source: SL 1972, ch 10, § 13.



§ 1-16A-51 State debt not created--Disclaimer in bonds.

1-16A-51. State debt not created--Disclaimer in bonds. Nothing in this chapter shall be construed to authorize the authority to create a debt of the state within the meaning of the Constitution or statutes of South Dakota and all bonds issued by the authority pursuant to the provisions of this chapter are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The state shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon their general credit or against their taxing power.

Source: SL 1972, ch 10, § 13.



§ 1-16A-52 Pledge of full faith and credit of authority or institution.

1-16A-52. Pledge of full faith and credit of authority or institution. Nothing contained in § 1-16A-50 or 1-16A-51 shall prevent or be construed to prevent the authority from pledging its full faith and credit or the full faith and credit of a participating health institution or participating educational institution, as the case may be, to the payment of bonds authorized pursuant to this chapter.

Source: SL 1972, ch 10, § 13.



§ 1-16A-52.1 Financing through federally guaranteed securities authorized.

1-16A-52.1. Financing through federally guaranteed securities authorized. Notwithstanding any other provisions of this chapter to the contrary, the authority may finance the cost of an educational or health facility, or refund outstanding indebtedness incurred prior to or after the effective date of this section for the construction or acquisition of an educational or health facility, by issuing its bonds pursuant to a plan of financing involving the acquisition of any federally guaranteed security or securities or the acquisition or entering into of commitments to acquire any federally guaranteed security or securities. For the purposes of this chapter, "federally guaranteed security" shall mean any direct obligation of, or obligation the principal of and interest on which are fully guaranteed or insured by, the United States of America or any obligation issued by or the principal of and interest on which are fully guaranteed or insured by any agency or instrumentality of the United States of America, including without limitation any such obligation that is issued pursuant to the National Housing Act (12 U.S.C. § 1701 et seq.), or any successor provision of law, each as amended from time to time.

Source: SL 1979, ch 7, § 2.



§ 1-16A-52.2 Commitments and agreements for financing through federally guaranteed securities.

1-16A-52.2. Commitments and agreements for financing through federally guaranteed securities. In furtherance of the powers granted in § 1-16A-52.1, the authority may acquire or enter into commitments to acquire any federally guaranteed security and to pledge or otherwise use any such federally guaranteed security in such manner as the authority deems in its best interest to secure or otherwise provide a source of repayment of any of its bonds issued to finance or refinance health or educational facilities or to enter into any appropriate agreement with any participating health or educational institution whereby the authority may make a loan to any such participating health or educational institution for the purpose of acquiring or entering into commitments to acquire any federally guaranteed security. Any agreement entered into pursuant to this section may contain such provisions which are deemed necessary or desirable by the authority for the security or protection of the authority or the holders of such bonds. However, the authority, prior to making any such acquisition, commitment or loan, shall first determine, and shall first enter into an agreement with any such participating health or educational institution or any other appropriate institution or corporation to require that the proceeds derived from the acquisition of any such federally guaranteed security will be used, directly or indirectly, for the purpose of financing or refinancing a health or educational facility.

Source: SL 1979, ch 7, § 3.



§ 1-16A-52.3 Bonds not to exceed cost of facility--Expenses included--Terms and sale of bonds.

1-16A-52.3. Bonds not to exceed cost of facility--Expenses included--Terms and sale of bonds. Any bonds issued pursuant to § 1-16A-52.1 shall not exceed in principal amount the cost of such educational or health facility as determined by the participating educational or health institution and approved by the authority. However such costs may include, without limitation, all costs and expenses necessary or incidental to the acquisition of or commitment to acquire any federally guaranteed security and to the issuance and obtaining of any insurance or guarantee of any obligation issued or incurred in connection with any federally guaranteed security. In other respects any such bonds shall be subject to the provisions of §§ 1-16A-39 to 1-16A-41, inclusive, and the trust agreement or indenture creating such bonds may contain such of the provisions set forth in § 1-16A-45 as the authority may deem appropriate.

Source: SL 1979, ch 7, § 4.



§ 1-16A-52.4 Title to facility financed through federally guaranteed securities--Mortgage--Leaseprohibited.

1-16A-52.4. Title to facility financed through federally guaranteed securities--Mortgage--Lease prohibited. If an educational or health facility is financed or refinanced pursuant to §§ 1-16A-52.1 to 1-16A-52.3, inclusive, the title to the facility shall remain in the participating educational or health institution owning the facility. The title is subject to the lien of any mortgage, if any, securing the federally guaranteed securities being purchased. There may not be a lease of the facility between the authority and the institution.

Source: SL 1979, ch 7, § 5; SL 2013, ch 5, § 1.



§ 1-16A-52.5 Return of securities to issuer when provision made for payment.

1-16A-52.5. Return of securities to issuer when provision made for payment. The provisions of § 1-16A-56 shall not apply to any educational or health facility financed pursuant to §§ 1-16A-52.1 to 1-16A-52.5, inclusive, but the authority shall return the securities purchased through the issuance of bonds thereunder to the issuer of such securities when such securities have been fully paid or when such bonds have been fully paid and retired or when adequate provision, not involving the application of such securities, has been made to pay and retire the same fully, all other conditions of the trust agreement or indenture creating such bonds have been satisfied and the lien thereof has been released in accordance with the provisions hereof.

Source: SL 1979, ch 7, § 6.



§ 1-16A-53 Refunding bonds authorized--Amount.

1-16A-53. Refunding bonds authorized--Amount. Any bonds of the authority at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the authority may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums, commissions, service fees and other expenses necessary to be paid in connection therewith.

Source: SL 1972, ch 10, § 11.



§ 1-16A-54 Methods of refunding--Maturity dates.

1-16A-54. Methods of refunding--Maturity dates. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same facilities or separate facilities or for any other purpose hereunder, and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

Source: SL 1972, ch 10, § 11.



§ 1-16A-54.1 Bond issue authorized to refund securities of participating institution.

1-16A-54.1. Bond issue authorized to refund securities of participating institution. Notwithstanding any other provisions of this chapter to the contrary, the authority may finance the cost of an educational or health facility, or refund outstanding indebtedness incurred prior to or after July 1, 1976, for the construction or acquisition of an educational or health facility, by issuing its bonds for the purpose of purchasing the securities of a participating educational institution or participating health institution.

Source: SL 1976, ch 9, § 1.



§ 1-16A-54.2 Amount and terms of securities purchased--Mortgage--Insurance and guaranties.

1-16A-54.2. Amount and terms of securities purchased--Mortgage--Insurance and guaranties. Any securities purchased pursuant to § 1-16A-54.1 shall have the same principal amounts, maturities, and interest rates as the bonds being issued pursuant to § 1-16A-54.1. If the authority deems it advisable, the securities may be secured by a first mortgage lien on the educational or health facility being financed. If a mortgage is required, the securities are subject to any exception approved by the authority and created by a mortgage instrument satisfactory to the authority. The securities may be insured or guaranteed by others.

Source: SL 1976, ch 9, § 1; SL 2013, ch 5, § 2.



§ 1-16A-54.3 Pledge of securities to secure bonds--Income used for payment--Maximum principal--Bonds subject to other provisions of chapter.

1-16A-54.3. Pledge of securities to secure bonds--Income used for payment--Maximum principal--Bonds subject to other provisions of chapter. Any bonds issued pursuant to § 1-16A-54.1 shall be secured by a pledge of the securities purchased pursuant to § 1-16A-54.1 under the trust agreement or indenture creating such bonds, shall be payable solely out of the payments to be made on such securities, and shall not exceed in principal amount the cost of such educational or health facility as determined by the participating educational or health institution and approved by the authority. In other respects any such bonds shall be subject to the provisions of §§ 1-16A-39 to 1-16A-41, inclusive, and the trust agreement or indenture creating such bonds may contain such of the provisions set forth in § 1-16A-45 as the authority may deem appropriate.

Source: SL 1976, ch 9, § 1.



§ 1-16A-54.4 Title of financed facility to remain in participating institution--Mortgage--Leaseprohibited.

1-16A-54.4. Title of financed facility to remain in participating institution--Mortgage--Lease prohibited. If an educational or health facility is financed pursuant to §§ 1-16A-54.1 to 1-16A-54.3, inclusive, the title to the facility shall remain in the participating educational or health institution owning the facility. The title is subject to the lien of the mortgage, if any, securing the securities being purchased. There may not be a lease of the facility between the authority and the institution.

Source: SL 1976, ch 9, § 2; SL 2013, ch 5, § 3.



§ 1-16A-55 Bonds of authority as legal investments.

1-16A-55. Bonds of authority as legal investments. The state and all counties, municipalities, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies, and associations, and all personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this chapter.

Source: SL 1972, ch 10, § 20; SL 1992, ch 60, § 2; SL 1993, ch 213, § 73.



§ 1-16A-56 Conveyance of facility to participating institution when debt paid.

1-16A-56. Conveyance of facility to participating institution when debt paid. When the principal of and interest on bonds issued by the authority to finance the cost of facilities or to refinance outstanding indebtedness of one or more participating health institutions or participating educational institutions, as the case may be, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the resolution, the lease, the trust indenture and the mortgage or deed of trust, if any, authorizing and securing the same have been satisfied and the lien of such mortgage or deed of trust has been released in accordance with the provisions thereof, the authority shall promptly do all things and execute such deeds and conveyances as are necessary and required to convey its right, title and interest in such facilities so financed, and any other facilities mortgaged to secure the bonds, to such participating health institution or institutions or to such participating educational institution or institutions, as the case may be.

Source: SL 1972, ch 10, § 16.



§ 1-16A-56.1 Conveyance provisions inapplicable to refinanced facility--Return of securities whenbonds paid or payment provided for.

1-16A-56.1. Conveyance provisions inapplicable to refinanced facility--Return of securities when bonds paid or payment provided for. The provisions of § 1-16A-56 shall not apply to any educational or health facility financed pursuant to §§ 1-16A-54.1 to 1-16A-54.4, inclusive, but the authority shall return the securities purchased through the issuance of bonds thereunder to the participating educational or health institution issuing such securities when such bonds have been fully paid and retired or when adequate provision has been made to pay and retire the same fully and all other conditions of the trust agreement or indenture creating such bonds have been satisfied and the lien thereof has been released in accordance with the provisions hereof.

Source: SL 1976, ch 9, § 3.



§ 1-16A-57 Expenses paid from authority funds--Borrowing for initial operation.

1-16A-57. Expenses paid from authority funds--Borrowing for initial operation. All expenses of the authority incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the authority of this chapter and no liability shall be incurred by the authority beyond the extent to which moneys shall have been provided under this chapter, except that for the purposes of meeting the necessary expenses of initial organization and operation until such date as the authority derives moneys from funds provided hereunder, the authority shall be empowered to borrow moneys as may be required for such necessary expenses of organization and operation. Such borrowed moneys shall be repaid within a reasonable time after the authority receives funds provided for under this chapter.

Source: SL 1972, ch 10, § 15.



§ 1-16A-58 Tax exemption of authority.

1-16A-58. Tax exemption of authority. The authority is hereby declared to be performing a public function in behalf of the state and to be a public instrumentality of the state. Accordingly, the income of the authority, and all properties at any time owned by the authority, shall be exempt from all taxation in the State of South Dakota.

Source: SL 1972, ch 10, § 14.



§ 1-16A-59 Securities regulation.

1-16A-59. Securities regulation. For purposes of chapter 47-31B, bonds issued by the authority are deemed to be securities issued by a public instrumentality of the State of South Dakota.

Source: SL 1972, ch 10, § 14; SL 1989, ch 30, § 3; SL 2004, ch 278, § 54.



§ 1-16A-60 Additional proceedings not required--Police power reserved.

1-16A-60. Additional proceedings not required--Police power reserved. No proceedings, referendum, notice, or approval shall be required for the creation of the authority or the issuance of any bonds or any instrument as security therefor, except as herein provided, any other law to the contrary notwithstanding; provided, that nothing herein shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power thereover of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.

Source: SL 1972, ch 10, § 17.



§ 1-16A-61 Powers supplementary.

1-16A-61. Powers supplementary. The powers conferred by this chapter shall be in addition and supplementary to, and the limitations by this chapter shall not affect the powers conferred by any other law.

Source: SL 1972, ch 10, § 22.



§ 1-16A-62 Powers under other law unimpaired.

1-16A-62. Powers under other law unimpaired. Neither this chapter nor anything herein contained shall be construed as a restriction or limitation upon any powers which the authority might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers.

Source: SL 1972, ch 10, § 17.



§ 1-16A-63 Liberal construction of chapter.

1-16A-63. Liberal construction of chapter. This chapter shall be liberally construed to accomplish the intentions expressed herein.

Source: SL 1972, ch 10, § 23.



§ 1-16A-64 Short title of chapter.

1-16A-64. Short title of chapter. This chapter may be referred to and cited as the "South Dakota Health and Educational Facilities Authority Act."

Source: SL 1972, ch 10, § 24.



§ 1-16A-65 Health education assistance loan program established.

1-16A-65. Health education assistance loan program established. There is established to be financed by the health and educational facilities authority created by this chapter, a South Dakota health education loan program pursuant to P.L. 94-484.

Source: SL 1982, ch 10, § 4.



§ 1-16A-66 Health education assistance loan program--Powers of authority.

1-16A-66. Health education assistance loan program--Powers of authority. The authority may, together with all powers incidental thereto or necessary for the performance thereof:

(1) Participate in the financing of HEAL loans;

(2) Purchase or participate in the purchase of HEAL loans;

(3) Sell or participate in the sale of HEAL loans;

(4) Collect and pay reasonable fees and charges in connection with making, purchasing and servicing or causing to be made, purchased or serviced HEAL loans;

(5) Do all things necessary and convenient to carry out the purposes of §§ 1-16A-65 to 1-16A-70, inclusive, in connection with the administering and servicing of HEAL loans, including contracting with any person, firm or other body public or private in respect thereof;

(6) Enter into agreements necessary to effect the guarantee, administering and servicing of HEAL loans; and

(7) Promulgate rules, establish standards for participation in the program administered by the authority under P.L. 94-484, and establish other administrative procedures consistent with P.L. 94-484.
Source: SL 1982, ch 10, § 5.



§ 1-16A-67 Health education assistance loan program--Funding of HEAL loan purchases bybonds, notes or other obligations of authority.

1-16A-67. Health education assistance loan program--Funding of HEAL loan purchases by bonds, notes or other obligations of authority. Any HEAL loan made, caused to be made, purchased or caused to be purchased under §§ 1-16A-65 to 1-16A-70, inclusive, may be funded with the proceeds of bonds, notes or other obligations of the authority issued pursuant to §§ 1-16A-38 to 1-16A-41, inclusive, and the trust agreement or indenture creating such bonds may contain such of the provisions set forth in § 1-16A-45 as the authority may deem appropriate, and in addition may contain such other provisions as the authority may deem reasonable and proper for the security of the holders of any such bonds, notes or other obligations of the authority. The proceeds of any bonds, notes or other obligations of the authority issued pursuant to this section may be used and applied by the authority to make, cause to be made, purchase or cause to be purchased, HEAL loans, to the payment of financing costs, including legal, underwriting and investment banking, accounting, rating agencies, printing and other similar costs; the funding of any reserve funds deemed necessary or advisable by the authority; interest on such bonds, notes or other obligations for any period deemed necessary or advisable by the authority; and all other necessary and incidental costs and expenses.

Source: SL 1982, ch 10, § 6.



§ 1-16A-68 Health education assistance loan program--Payment of bonds.

1-16A-68. Health education assistance loan program--Payment of bonds. Notwithstanding § 1-16A-42, all bonds issued by the authority pursuant to § 1-16A-67 shall be payable out of the revenues with respect to HEAL loans funded under this chapter, or from reserves or other money available for such purpose as may be designated in the resolution of the authority under which the bonds shall be authorized to be issued or as may be designated in a trust indenture authorized by the authority.

Source: SL 1982, ch 10, § 7.



§ 1-16A-69 Health education assistance loan program--Security for principal and interest ofbonds.

1-16A-69. Health education assistance loan program--Security for principal and interest of bonds. Notwithstanding § 1-16A-43, the principal of and interest on any bonds issued by the authority pursuant to § 1-16A-67 shall be secured by a pledge of the revenues and other money out of which the same shall be made payable and may be secured by a trust indenture or mortgage or deed of trust, including an assignment of the HEAL loans or other contract rights of the authority thereunder, covering all or any part of the HEAL loans from which the revenues or receipts so pledged may be derived.

Source: SL 1982, ch 10, § 8.



§ 1-16A-70 Health education assistance loan program--Repayment fund created.

1-16A-70. Health education assistance loan program--Repayment fund created. There is created a separate trust fund designated the South Dakota health education loan repayment fund consisting of all revenues with respect to HEAL loans funded under this chapter. The authority may pledge revenues received or to be received by the fund to secure bonds, notes or other obligations issued under § 1-16A-67. The authority may create sub-funds or accounts within the repayment fund created under this section as the authority deems necessary or advisable.

Source: SL 1982, ch 10, § 9.



§ 1-16A-71 Repealed.

1-16A-71. Repealed by SL 1988, ch 12, § 8; SL 1988, ch 18.



§ 1-16A-71.1 Repealed.

1-16A-71.1. Repealed by SL 2012, ch 179, § 10.



§ 1-16A-72 Repealed.

1-16A-72. Repealed by SL 1988, ch 12, § 9.



§ 1-16A-72.1 Repealed.

1-16A-72.1. Repealed by SL 2012, ch 179, § 11.



§ 1-16A-73 Repealed.

1-16A-73. Repealed by SL 1988, ch 12, § 10.



§ 1-16A-73.1 to 1-16A-73.12. Repealed.

1-16A-73.1 to 1-16A-73.12. Repealed by SL 2012, ch 179, §§ 12 to 23.



§ 1-16A-73.13 to 1-16A-73.19. Repealed.

1-16A-73.13 to 1-16A-73.19. Repealed by SL 2012, ch 180, §§ 9 to 15.



§ 1-16A-73.20 to 1-16A-73.27. Repealed.

1-16A-73.20 to 1-16A-73.27. Repealed by SL 2012, ch 179, §§ 24 to 31.



§ 1-16A-74 Power to act as public instrumentality.

1-16A-74. Power to act as public instrumentality. The authority is hereby designated and empowered to act as a public instrumentality and agency of the state exercising public and essential governmental functions for the purpose of reducing the cash flow difficulties faced by LEAs and other public bodies, improving the financial procedures of school districts and other public bodies, reducing the short-term borrowing costs of LEAs and other public bodies, financing capital improvements for vocational education, assisting public bodies in the financing of real property, equipment or other personal property and assisting public bodies, health institutions and educational institutions in the investment of funds intended for use or application in connection with any purpose, project or program authorized by this chapter.

Source: SL 1986, ch 13, § 1; SL 1987, ch 144, § 9; SL 1988, ch 13, § 2.



§ 1-16A-74.1 Establishment of funding program for financing of property by public bodies--Assistance--Pledging of payments--Compliance with statutory limitations.

1-16A-74.1. Establishment of funding program for financing of property by public bodies--Assistance--Pledging of payments--Compliance with statutory limitations. The authority shall establish or assist in the establishment of a funding program for the financing of real property, equipment, or other personal property by public bodies. Such assistance may include, without limitation, the issuance and sale of bonds or notes, the loaning of the proceeds thereof to public bodies or other sponsorship of any such financing, the investment of funds raised for the purchase or leasing of such real property, equipment, or other personal property by the authority in any investment described in § 1-16A-19, the purchase or lease of any such real property, equipment, or other personal property by the authority, the sale or lease of any such real property, equipment, or personal property to any public body and the execution of a trust agreement or similar or related agreements and instruments by the authority or other public bodies authorizing the issuance of certificates of participation for the financing thereof. In addition, the authority may pledge payments from public bodies or other revenues to secure repayment of certificates of participation or other evidences of indebtedness in connection with such program and may enter into such other agreements as its board may deem necessary or appropriate in order to accomplish the purposes described herein.

Notwithstanding any other provision of law, a school district may enter into a pooled funding agreement for capital outlay obligations, capital outlay installment, or lease-purchase agreements described in this section; however, the school district shall comply with the limitation on the principal amount and maturity date established in § 13-16-6 and with the limitation on levy amounts in § 13-16-7.

Source: SL 1988, ch 13, § 3; SL 1992, ch 4.



§ 1-16A-75 Funding program for purchase of notes--Issuance of bonds or notes.

1-16A-75. Funding program for purchase of notes--Issuance of bonds or notes. The authority shall establish a statewide funding program for the purchase from schools or cooperative educational service units of notes, whether issued under chapter 13-19 or otherwise, in anticipation of the receipt of moneys for school or cooperative educational service units purposes to alleviate cash flow difficulties and to otherwise improve the financial well-being of the schools or cooperative educational service units. The authority may issue its bonds or notes and use the proceeds therefrom for the purpose of making loans to or purchasing the notes of any school district or cooperative educational service units for the use of the various funds of the school district or cooperative educational service units for any lawful school district or cooperative educational service units purpose excluding debt service. Bonds or notes issued pursuant to §§ 1-16A-19, 1-16A-74 to 1-16A-76, inclusive, and 13-19-1.2 may be secured by a pledge of payments made to the authority by the school district or cooperative educational service units, to be derived from the receipt of anticipated funds, grants, aid or other moneys as may be evidenced by, or pledged to secure, the notes of the school district or cooperative educational service units, including a pooling of payments of notes from two or more participating school districts or cooperative educational service units.

Source: SL 1986, ch 13, § 2; SL 1991, ch 124, § 4.



§ 1-16A-76 Jurisdiction of federal bankruptcy courts--Written contracts concerning bonds ornotes enforceable.

1-16A-76. Jurisdiction of federal bankruptcy courts--Written contracts concerning bonds or notes enforceable. The authority, all school districts and other public bodies and all officers or departments of the state dealing with the state or the authority pursuant to §§ 1-16A-19, 1-16A-74 to 1-16A-76, inclusive, and 13-19-1.2 are not subject to the jurisdiction of the federal bankruptcy courts or any successor thereof under the United States Constitution. Any contract, agreement, or other arrangement entered into by any or all of the school districts or other public bodies, the authority and any officers or departments of the state or the authority pursuant to §§ 1-16A-74.1, 1-16A-19, 1-16A-74 to 1-16A-76, inclusive, or 13-19-1.2, or in anticipation of or for the securing of the issuance of tax anticipation notes by any or all of the school districts, the issuance or agreement to issue warrants or general obligation refunding bonds by any or all of the school districts, the agreement by the authority and the school district or any officers or department of the state to purchase any or all of such notes, warrants, or general obligation refunding bonds or any related or similar agreement for the benefit of investors or any other third party or parties shall be valid, binding and enforceable when made in writing duly signed by the appropriate officers. All such agreements and other arrangements are not subject to disavowal, disaffirmance, cancellation, or avoidance by reason of insolvency of any party, lack of consideration or any other fact, occurrence or rule of law.

Source: SL 1986, ch 13, § 3; SL 1988, ch 13, § 4.



§ 1-16A-77 Repealed.

1-16A-77. Repealed by SL 2013, ch 6, § 7.



§ 1-16A-78 Authority to issue education savings bonds.

1-16A-78. Authority to issue education savings bonds. The authority may designate bonds or certificates of participation described in § 1-16A-79 as South Dakota education savings bonds or certificates.

Source: SL 1990, ch 10, § 1.



§ 1-16A-79 Criteria for issuance of education savings bonds.

1-16A-79. Criteria for issuance of education savings bonds. Bonds issued by the authority or certificates of participation issued in connection with an authority program may be eligible for designation by the authority pursuant to § 1-16A-78 if the authority determines that the following criteria are satisfied:

(1) The bonds or certificates are structured and are to be marketed initially in such a manner as to attract a broad range of investors including parents, guardians or conservators, grandparents or other family members who are interested in planning for the education of children;

(2) The bonds or certificates, at the time such instruments are designated as education savings bonds or certificates, are either:

(a) Rated in one of the three highest rating categories by one or more nationally recognized organizations which regularly rate such obligations, without regard to any modifier such as a plus or minus, arabic numeral or similar designation; or

(b) Otherwise determined by the authority pursuant to § 1-16A-80 to be eligible for designation as education savings bonds or certificates; and

(3) The bonds or certificates are either current interest obligations, capital appreciation bonds, zero-coupon, deep discount, or comparable instruments and the maturity dates of such instruments are structured to the extent possible to accommodate the financing needs of the authority or the entity or program on whose behalf the instruments are being issued and to fulfill the needs of persons planning on using the proceeds of such instruments for educational purposes.
Source: SL 1990, ch 10, § 2; SL 1993, ch 213, § 74.



§ 1-16A-80 Additional criteria for issuance of education savings bonds.

1-16A-80. Additional criteria for issuance of education savings bonds. In lieu of satisfaction of the criteria set forth in subsection 1-16A-79(2)(a), bonds or certificates may be designated by the authority as education savings bonds or certificates if the authority determines it is appropriate after considering the following factors:

(1) The existence of a secondary market for comparable securities or instruments;

(2) The current applicability of a comparable rating assigned to one or more other bonds or other evidences of indebtedness issued on behalf of the person, entity, or program which is being financed with the proceeds of the bonds or certificates under consideration by the authority;

(3) A pledge of state aid or financial assistance or its equivalent to support repayment of such bonds, certificates, or other instruments, whether directly or indirectly;

(4) The security and source of revenues pledged to such bonds, certificates, or other instruments; or

(5) Such other factors or considerations as the authority may deem appropriate in reaching such determination.
Source: SL 1990, ch 10, § 3.



§ 1-16A-81 Discounted sale of education savings bonds--Interest--Payment at maturity.

1-16A-81. Discounted sale of education savings bonds--Interest--Payment at maturity. Education savings bonds or certificates of participation may be sold at any discount to be determined by the authority, need not bear a stated rate of interest, and may be payable in one payment at maturity on a fixed date.

Source: SL 1990, ch 10, § 4.



§ 1-16A-82 Sale of education savings bonds--Computation of aggregate principal.

1-16A-82. Sale of education savings bonds--Computation of aggregate principal. Education savings bonds or certificates may be sold either at a competitive or negotiated sale. For purposes of computing the aggregate principal amount of bonds or certificates issued or outstanding at any one time, education savings bonds or certificates shall be considered to be issued and outstanding in a principal amount equal to the price paid to the authority for such bonds or certificates as of the date of their sale.

Source: SL 1990, ch 10, § 5.



§ 1-16A-83 Plan of implementation for issuance and sale of education savings bonds.

1-16A-83. Plan of implementation for issuance and sale of education savings bonds. The authority may develop a plan of implementation for the issuance and sale of bonds or certificates of participation as education savings bonds or certificates, including:

(1) The advertising to inform the public about the availability of such bonds or certificates;

(2) The marketing and financing of the issue and sale; and

(3) The establishment of specific increments, maturities, and denominations in which such bonds or certificates shall be marketed in order to make the bonds or certificates affordable and funds available at the time when such funds are needed to pay education costs.

Upon the request of the authority, the State Board of Regents, the state treasurer, and any department, agency, or state authority may assist the authority in the preparation and implementation of such plan.

Source: SL 1990, ch 10, § 6.



§ 1-16A-84 Designation by authority required for education savings bonds.

1-16A-84. Designation by authority required for education savings bonds. No bond, certificate, or other evidence of indebtedness may be designated or described in a manner suggesting qualification as an education savings bond or certificate unless such bond, certificate, or other evidence of indebtedness has been so designated by the health and educational facilities authority pursuant to the provisions of this chapter.

Source: SL 1990, ch 10, § 7.



§ 1-16A-85 Pool arrangement defined.

1-16A-85. Pool arrangement defined. For the purposes of §§ 1-16A-85 to 1-16A-88, inclusive, a pool arrangement is any joint power agreement, pool, consortium, or other arrangement or collection of public agencies, whether or not formed under or pursuant to chapter 1-24 and whether or not a separate legal entity, by which one or more public agencies have provided for the payment of claims, liabilities, or other expenses or otherwise provided for or obtain coverage for property, personal injury, and workers' compensation claims or group life, health, or accident coverage.

Source: SL 1991, ch 11, § 8.



§ 1-16A-86 Authority as funding authority for pool arrangement.

1-16A-86. Authority as funding authority for pool arrangement. The authority is hereby authorized as a funding authority for any pool arrangement. To implement this authorization, the authority may establish a program for, or issue and assist others in the issuance of, revenue bonds, certificates of participation or any other instruments to accomplish any objective of any such pool arrangement, including capitalization of the pool, provision of excess claims funds or assisting in other funding objectives. The authority may exercise any or all powers enumerated in this chapter, including the establishment of a program for, or the issuance of, revenue bonds, certificates of participation or other instruments to provide funding for any purpose of a pool arrangement.

Source: SL 1991, ch 11, § 9.



§ 1-16A-87 Program for issuance of bonds or certificates of participation that constitute debt ofparticipating agencies--Secured for payment by proceeds of irrepealable tax levies.

1-16A-87. Program for issuance of bonds or certificates of participation that constitute debt of participating agencies--Secured for payment by proceeds of irrepealable tax levies. In addition to the authorization granted by § 1-16A-86, the authority may establish a program for, or issue or assist others in the issuance of, bonds, certificates of participation or other instruments that directly or indirectly constitute a debt or other obligation of one or more participating public agencies and which may be secured directly or indirectly by the proceeds of irrepealable tax levies of the participating public agencies.

Source: SL 1991, ch 11, § 11.



§ 1-16A-88 Bonds or certificates of participation not secured for payment by proceeds ofirrepealable tax levies.

1-16A-88. Bonds or certificates of participation not secured for payment by proceeds of irrepealable tax levies. Any revenue bond, certificate of participation or other instrument which is not directly or indirectly secured for payment of principal and interest by the proceeds of irrepealable tax levies shall state on its face that it is not secured for payment by irrepealable tax levies of the state or any political subdivision, that it is payable only out of certain specified funds or revenues therein described and that it does not constitute a debt or liability of the state or any political subdivision.

Source: SL 1991, ch 11, § 12.



§ 1-16A-89 Credit enhancement obligation--Conditions.

1-16A-89. Credit enhancement obligation--Conditions. No credit enhancement obligation is valid unless the authority adopts a resolution which finds and determines the following:

(1) The bonds or other obligations to be secured by such credit enhancement obligation are to be issued for the purpose of financing or refinancing property, real or personal, or related costs incurred by a health institution which owns or operates a hospital which presently provides or intends to provide hospital services to all or a portion of the residents of the municipality or county which is proposing to issue the credit enhancement obligation;

(2) The participating health institution which is obligated to make payments in amounts and at the times required to repay the bonds or other obligations to be secured by the credit enhancement obligation are reasonably expected to have sufficient funds available for such purposes;

(3) The credit enhancement obligation and any bonds or other obligations to be issued by the authority, municipality or county in connection therewith do not contain provisions which will require credit enhancement obligation payments by the municipality or county in any fiscal year of the municipality or county prior to the year in which a principal payment, sinking fund installment or comparable redemption payment amount is otherwise scheduled to become due; and

(4) If deemed advisable by the authority, the participating health institution shall agree to one or more financial or operational covenants which, if not complied with, may result in the authority or a financial institution requiring the participating health institution to take certain actions including, without limitation, the retaining of an independent consultant to study the operations of the participating health institution and recommend improvements therein.
Source: SL 1992, ch 3, § 2.



§ 1-16A-90 Agreements with other entities involving credit enhancement obligations.

1-16A-90. Agreements with other entities involving credit enhancement obligations. In connection with any loan to, lease with, or other financing agreement for the benefit of a participating health institution, the authority may enter into any agreements it deems necessary or appropriate with the participating health institution, any municipality or county, any financial institution and others. In connection therewith, the authority may pledge any of its rights, title, and interests in, to and under any credit enhancement obligation for the purpose of securing repayment of bonds or other obligations issued to finance or refinance the costs of property, real or personal, and related costs incurred by a participating health institution which owns or operates a hospital which presently provides or intends to provide services to all or a portion of the residents of the municipality or county which issues such credit enhancement obligation.

Source: SL 1992, ch 3, § 3.



§ 1-16A-91 Issued indebtedness for accounts receivable program.

1-16A-91. Issued indebtedness for accounts receivable program. The authority may participate in and issue bonds and other forms of indebtedness for the purpose of establishing and maintaining an accounts receivable program on behalf of one or more participating health institutions. Such bonds and other evidences of indebtedness shall be issued payable from the revenues derived from the accounts receivable, and any other provisions of this chapter to the contrary notwithstanding, such bonds and other evidences of indebtedness may be issued with or without recourse to the participating health institution or institutions from which the accounts receivable are purchased.

Source: SL 1994, ch 8, § 4.



§ 1-16A-92 Authority may contract to manage payment or interest rate risk for bonds.

1-16A-92. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 1.



§ 1-16A-93 Required determination by Board of Education for issuance of obligations payablepursuant to lease purchase agreements under chapter 13-39.

1-16A-93. Required determination by Board of Education for issuance of obligations payable pursuant to lease purchase agreements under chapter 13-39. Beginning July 1, 2013, any bonds, notes or other obligations of the authority which are payable out of receipts, rentals, and other payments made pursuant to lease purchase agreements with the Western Dakota Technical Institute, the Southeast Technical Institute, the Lake Area Technical Institute, the Mitchell Technical Institute, or the South Dakota Board of Education under the authority of chapter 13-39 may only be issued if the Board of Education determines, by the adoption of a resolution, that the estimated receipts, rentals, and other payments, including appropriations by the Legislature, student fee payments, or other balances or revenues pledged under the applicable bond indenture or similar agreement will not be less than one hundred three percent of the projected scheduled payments of principal and interest on all outstanding bonds which, for purposes of that determination shall include the proposed bonds to be issued and shall exclude any bonds to be refunded. In issuing additional bonds, the authority may conclusively rely upon the determination of the board.

Source: SL 2013, ch 6, § 1.



§ 1-16A-94 Promulgation of rules establishing forecasting methodology.

1-16A-94. Promulgation of rules establishing forecasting methodology. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 establishing a methodology for forecasting anticipated contributions from student tuition and fees and additional state appropriations available pursuant to a lease purchase agreement to meet the projected scheduled payments of principal and interest on all outstanding bonds and other benchmarks.

Source: SL 2013, ch 6, § 2.



§ 1-16A-95 Legislative approval required for issuance of additional obligations.

1-16A-95. Legislative approval required for issuance of additional obligations. Beginning on July 1, 2013, the issuance of any additional bonds, notes, or other obligations of the authority which are payable out of receipts, rentals, and other payments made pursuant to lease purchase agreements with the Western Dakota Technical Institute, the Southeast Technical Institute, the Lake Area Technical Institute, the Mitchell Technical Institute, or the South Dakota Board of Education under the authority of chapter 13-39 shall be approved by the Legislature before issuance. This requirement, however, does not apply to the issuance of bonds for the purposes of refinancing or refunding existing bonds, notes, or other obligations.

Source: SL 2013, ch 6, § 3; SL 2014, ch 93, § 12, eff. Mar. 28, 2014.



§ 1-16A-96 Amount of appropriation for payments pursuant to lease purchase agreements underchapter 13-39.

1-16A-96. Amount of appropriation for payments pursuant to lease purchase agreements under chapter 13-39. Beginning in fiscal year 2015, payments made pursuant to lease purchase agreements with the Western Dakota Technical Institute, the Southeast Technical Institute, the Lake Area Technical Institute, the Mitchell Technical Institute, or the South Dakota Board of Education under the authority of chapter 13-39 shall be paid in part from an appropriation to be made by the Legislature in an amount that is equal to or greater than fifty percent of the technical institute facility fee that is administered by the Department of Education.

Source: SL 2013, ch 6, § 6.






Chapter 16B - Economic Development Finance Authority

§ 1-16B-1 Definition of terms.

1-16B-1. Definition of terms. Terms used in this chapter mean:

(1) "Authority," the South Dakota Economic Development Finance Authority created by this chapter;

(2) "Board," the board of directors of the authority.
Source: SL 1978, ch 9, § 1(1) to (3); SL 1986, ch 14, § 1; SL 2009, ch 1, § 3.



§ 1-16B-2 Repealed.

1-16B-2. Repealed by SL 1986, ch 14, § 2.



§ 1-16B-3 Development project defined.

1-16B-3. Development project defined. The term, development project, as used in this chapter means any site, structure, facility, service, utility, or undertaking comprising, serving, or being a part of any industrial or agricultural or nonagricultural products, storage, distribution, or manufacturing enterprise.

Source: SL 1978, ch 9, § 1(5); SL 1986, ch 14, § 3; SL 2009, ch 1, § 4.



§ 1-16B-4 Cost of establishing a development project defined.

1-16B-4. Cost of establishing a development project defined. The phrase, cost of establishing a development project, as used in this chapter means any or all of the following:

(1) The cost of construction including heating, air conditioning, lighting, and plumbing;

(2) The cost of all lands, property, rights, easements, and franchises acquired, which are deemed necessary for such construction;

(3) Financing charges, interest prior to and during construction, the cost of engineering, legal expenses, plans, specifications, and surveys;

(4) Estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any development project together with such other expenses as may be necessary or incident to the financing and construction of the development project and the placing of the development project in operation;

(5) The cost of acquisition and installation of machinery, equipment, and other tangible personal property.

The cost of machinery and equipment and its installation and maintenance may not be included in the cost of establishing a development project, but shall be provided by the responsible tenant or responsible buyer.

Source: SL 1978, ch 9, § 1 (8); SL 1987, ch 16, § 1; SL 2009, ch 1, § 5.



§ 1-16B-5 Repealed.

1-16B-5. Repealed by SL 1986, ch 14, § 4.



§ 1-16B-6 Enterprise defined.

1-16B-6. Enterprise defined. The term, enterprise, as used in this chapter, means any person, partnership, firm, limited liability company, company, or corporation whether organized for profit or not, which is deemed by the authority, after proper investigation, to be financially responsible to assume all loan payments and all other obligations prescribed by the authority in the purchase of a development project and in the operation of an industrial, processing, storage, distribution, or manufacturing enterprise therein or thereon.

Source: SL 1978, ch 9, § 1(7); SL 1986, ch 14, § 5; SL 1994, ch 351, § 1; SL 2009, ch 1, § 6.



§ 1-16B-7 Finance authority created.

1-16B-7. Finance authority created. There is hereby created a body corporate and politic to be known as the South Dakota Economic Development Finance Authority.

Source: SL 1978, ch 9, § 2.



§ 1-16B-8 Board of directors--Appointment of members.

1-16B-8. Board of directors--Appointment of members. The board of directors of the authority consists of seven members. The Governor shall appoint seven members to the board for four-year staggered terms. No more than five members of the board may be members of the same political party.

Source: SL 1978, ch 9, §§ 3, 39; SL 1982, ch 17, § 32; SL 1986, ch 14, § 6; SL 1987, ch 16, § 2; SL 2009, ch 6, § 1.



§ 1-16B-9 Quorum of board--Action by majority present.

1-16B-9. Quorum of board--Action by majority present. A majority of the members constitutes a quorum of the board of directors for the purpose of organizing the authority and conducting business. Except when passing upon loan applications, any action may be taken by a vote of a majority of the members present, unless the rules of the board require a larger number.

Source: SL 1978, ch 9, § 6.



§ 1-16B-10 Commissioner as chief administrative officer.

1-16B-10. Commissioner as chief administrative officer. The commissioner of the Governor's Office of Economic Development shall serve as the chief administrative officer and direct and supervise the administration and technical affairs of the authority.

Source: SL 1978, ch 9, § 4; SL 1982, ch 17, § 33; SL 1987, ch 16, § 3; SL 2005, ch 10, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 84, eff. Apr. 12, 2011.



§ 1-16B-11 Staff services to authority--Funds from which expenses paid.

1-16B-11. Staff services to authority--Funds from which expenses paid. All staff services required by the South Dakota Economic Development Finance Authority shall be provided by the Governor's Office of Economic Development, and all expenses incurred in carrying on the work of the authority, including the per diem and travel expenses of the authority board, payment of bond premiums which may be required of its officers and members, and any other items of expense, shall be paid out of funds appropriated or otherwise made available to the Governor's Office of Economic Development.

Source: SL 1978, ch 9, § 34; SL 1982, ch 17, § 34; SL 1987, ch 16, § 4.



§ 1-16B-12 Transfer of income from capital reserve fund to a general account--Continuousappropriation for purposes of chapter.

1-16B-12. Transfer of income from capital reserve fund to a general account--Continuous appropriation for purposes of chapter. The Economic Development Finance Authority may authorize a trustee to transfer any income from the capital reserve fund to a general account also in the custody of a trustee. The money in the authority's accounts is hereby continuously appropriated to the authority to carry out the purposes of this chapter.

Source: SL 1978, ch 9, § 37; SL 1994, ch 12.



§ 1-16B-13 Obsolete.

1-16B-13. Obsolete.



§ 1-16B-14 Powers of authority.

1-16B-14. Powers of authority. The authority may exercise all powers necessary or appropriate to carry out the purposes of this chapter, including the following:

(1) To conduct examinations and to hear testimony and take proof, under oath or affirmation at public or private hearings, on any matter material for its information and necessary to the establishment of development projects hereunder or other determinations related to the exercise of the authority's lawful powers;

(2) To authorize any member or members of such authority to conduct hearings, administer oaths, and take affidavits;

(3) To sue and be sued;

(4) To adopt rules pursuant to chapter 1-26 to establish procedures to implement this chapter and which will establish a priority system for the granting of loan requests based on the availability of capital in the areas from which the applications are received, thus assuring priority is accorded to those applications received from those areas where capital shortages exist;

(5) To make contracts and to execute all instruments;

(6) To adopt, use, and alter a corporate seal;

(7) To enter into agreements with any federal agency.
Source: SL 1978, ch 9, § 8 (3), (4), (6) to (10); SL 2009, ch 1, § 7.



§ 1-16B-14.1 Exemption of documentary material and data involving trade secrets, etc., fromdisclosure--Consideration by authority in executive session.

1-16B-14.1. Exemption of documentary material and data involving trade secrets, etc., from disclosure--Consideration by authority in executive session. Any documentary material or data made or received by the Economic Development Finance Authority for the purpose of furnishing assistance to a business, to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of such business, may not be considered public records, and shall be exempt from disclosure. Any discussion or consideration of such trade secrets or commercial or financial information may be held by the Economic Development Finance Authority in executive session.

Source: SL 1988, ch. 17, § 5.



§ 1-16B-15 Power to issue notes and bonds--Maximum outstanding.

1-16B-15. Power to issue notes and bonds--Maximum outstanding. The authority may issue negotiable notes and bonds in such principal amounts as it shall determine to be necessary to provide sufficient funds for achieving any of its corporate purposes. The total outstanding amount of such notes and bonds may not exceed three hundred million dollars at any time.

Source: SL 1978, ch 9, § 9; SL 1986, ch 14, § 7; SL 1990, ch 11, § 5; SL 1991, ch 8.



§ 1-16B-16 Issuance, renewal, payment, and refunding of notes and bonds--Application ofproceeds of refunding bonds.

1-16B-16. Issuance, renewal, payment, and refunding of notes and bonds--Application of proceeds of refunding bonds. The authority may issue notes, renew notes and bonds, pay notes and the interest thereon, refund any bonds by the issuance of new bonds whenever it deems refunding expedient whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding and partly for any of its corporate purposes. The refunding bonds shall be refunded or sold and the proceeds applied to the purchase, redemption, or payment of such bonds.

Source: SL 1978, ch 9, § 10; SL 2009, ch 1, § 8.



§ 1-16B-17 Notes and bonds as general obligations of authority--Funds from which payable.

1-16B-17. Notes and bonds as general obligations of authority--Funds from which payable. Except as may otherwise be expressly provided by resolution of the authority, every issue of its notes and bonds shall be general obligations of the authority payable out of any revenues or moneys of the authority, subject only to any agreements with the holders of particular notes or bonds pledging any particular revenues.

Source: SL 1978, ch 9, § 11.



§ 1-16B-18 Terms of notes and bonds--Maturity--Interest--Registration--Redemption--Sale.

1-16B-18. Terms of notes and bonds--Maturity--Interest--Registration--Redemption--Sale. Notes and bonds shall be authorized by resolution of the authority, shall bear the dates and shall mature at the times the resolution provides, except that no bond may mature more than twenty years from the date of its issue. The bonds may be issued as serial bonds payable in annual installments, or as term bonds, or as a combination thereof. The notes and bonds shall bear interest at the rate, be in denominations, be either coupon or registered, carry registration privileges, be executed in the manner, be payable in the medium of payment and at the place, and be subject to the terms of redemption that the resolution provides. The notes and bonds of the authority may be sold by the authority at public or private sale at the price determined by the authority.

Source: SL 1978, ch 9, § 12; SL 2009, ch 1, § 9.



§ 1-16B-19 State pledge not to impair powers of authority--Inclusion in terms of notes or bonds.

1-16B-19. State pledge not to impair powers of authority--Inclusion in terms of notes or bonds. The state hereby pledges and agrees with the holder of any notes or bonds issued under this chapter that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreement made with any holder or impair the rights and remedies of any holder until the notes and bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs in connection with any proceeding on behalf of any holder, are fully met and discharged. The authority may include this pledge and agreement in any agreement with the holder of any notes or bonds.

Source: SL 1978, ch 9, § 25.



§ 1-16B-20 Obligations payable only from assets of authority--Statement on face of obligations.

1-16B-20. Obligations payable only from assets of authority--Statement on face of obligations. No obligation issued under the provisions of this chapter constitutes a debt or liability or obligation of the state or any political subdivision or a pledge of the faith and credit of the state or any political subdivision but is payable solely from the revenue or assets of the authority. Each obligation issued under this chapter shall contain on its face a statement that the authority is not obligated to pay the principal or interest except from the revenues or assets pledged and that neither the faith and credit nor the taxing power of the state or any political subdivision is pledged to the payment of the principal or interest on the obligation.

Source: SL 1978, ch 9, § 26; SL 2009, ch 1, § 10.



§ 1-16B-21 Repurchase and cancellation of notes and bonds--Maximum price paid.

1-16B-21. Repurchase and cancellation of notes and bonds--Maximum price paid. The authority, subject to agreements with noteholders or bondholders may purchase notes or bonds of the authority, which shall thereupon be canceled, at a price not exceeding:

(1) If the notes or bonds are then redeemable, the redemption price then applicable, plus accrued interest to the next interest payment thereon; or

(2) If the notes or bonds are not then redeemable, the redemption price applicable on the first date after the purchase upon which the notes or bonds become subject to redemption plus accrued interest to the date.
Source: SL 1978, ch 9, § 13.



§ 1-16B-22 Issuance of refunding obligations--Terms governed by chapter.

1-16B-22. Issuance of refunding obligations--Terms governed by chapter. The authority may issue refunding obligations to retire outstanding obligations which have been issued under the provisions of this chapter, including any redemption premium and interest accrued or which will accrue by the date of redemption or for any corporate purpose of the authority. The issuance of refunding obligations, the maturities and other details thereof, the rights of holders thereof, and the rights, duties, and obligations of the authority in respect to the same shall be governed by the provisions of this chapter which relate to the issuance of obligations where appropriate.

Source: SL 1978, ch 9, § 19.



§ 1-16B-23 Disposition of refunding obligations--Application or investment of proceeds.

1-16B-23. Disposition of refunding obligations--Application or investment of proceeds. Refunding obligations may be sold or exchanged for outstanding obligations issued under this chapter, and, if sold, the proceeds may be applied to any authorized purpose or to the purchase, redemption or payment of outstanding obligations. The proceeds from any refunding obligation may be invested by the state investment officer, under the provisions of chapter 4-5, until they are required for the retirement of outstanding obligations.

Source: SL 1978, ch 9, § 20.



§ 1-16B-24 Bonds and notes as legal investments for public and fiduciary funds.

1-16B-24. Bonds and notes as legal investments for public and fiduciary funds. The state and all counties, municipalities, political subdivisions, public bodies, public officers, banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter.

Source: SL 1978, ch 9, § 27; SL 1993, ch 213, § 75.



§ 1-16B-25 Appointment of trustee on default in payment of bonds or notes.

1-16B-25. Appointment of trustee on default in payment of bonds or notes. If the authority is in default in the payment of principal or interest on any bonds or notes issued under this chapter for a period of thirty days, or if the authority fails to comply with the provisions of this chapter or defaults in any agreement with the holders of bonds or notes of the authority, the holders of twenty-five percent of the aggregate principal amount of the outstanding bonds or notes of that issue may appoint a trustee to represent them by filing the appointment with the secretary of state.

Source: SL 1978, ch 9, § 21.



§ 1-16B-26 Trustee's powers in protection of bondholders or noteholders.

1-16B-26. Trustee's powers in protection of bondholders or noteholders. The trustee may, and upon written request of the holders of twenty-five percent of the principal amount of the outstanding bonds or notes shall, in the trustee's own name:

(1) Enforce all rights of the bondholders or noteholders, including the rights to require the authority to collect interest and amortization payments on the mortgages held by it, adequate to carry out any agreement as to, or pledge of, such interest and amortization payments, to collect and enforce the payment of principal and interest due or becoming due on loans to mortgage lenders and collect and enforce any collateral securing such loans or sell such collateral, so as to carry out any contract as to, or pledge of such revenues, and to require the authority to perform the terms of any contract with the holders of the bonds or notes and to perform its duties under this chapter;

(2) Bring suit upon all or any part of the bonds or notes;

(3) Require the authority to account as if it were the trustee of an express trust for the holders of the bonds or notes;

(4) Enjoin any acts which may be unlawful or in violation of the rights of the holders of the bonds or notes;

(5) Declare all bonds or notes due and payable, and, if all defaults shall be made good, then, with the consent of the holders of twenty-five percent of the principal amount of the outstanding bonds or notes, annul the declaration and its consequences.
Source: SL 1978, ch 9, § 22; SL 2009, ch 1, § 11.



§ 1-16B-27 Notice required of trustee before declaring principal due.

1-16B-27. Notice required of trustee before declaring principal due. Before declaring the principal of bonds or notes due and payable, the trustee shall give thirty days' notice in writing to the Governor, the authority, and the attorney general.

Source: SL 1978, ch 9, § 23.



§ 1-16B-28 Incidental powers of trustee.

1-16B-28. Incidental powers of trustee. The trustee may also exercise any functions specifically set forth in this chapter or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

Source: SL 1978, ch 9, § 24.



§ 1-16B-29 Capital reserve fund required--Moneys paid in.

1-16B-29. Capital reserve fund required--Moneys paid in. The authority shall establish a capital reserve fund and shall pay into the capital reserve fund any moneys appropriated or made available by the state for the fund, any proceeds from the sale of notes or bonds to the extent provided in the authorizing resolution, and any other moneys which may be made available to the authority for the fund from any other source.

Source: SL 1978, ch 9, § 14.



§ 1-16B-30 Amounts required in capital reserve fund.

1-16B-30. Amounts required in capital reserve fund. The maximum annual debt service shall be the capital reserve requirement. For purposes of computing the capital reserve requirement, the annual debt service for any fiscal year shall be equal to the sum of all interest payable during the fiscal year on all bonds outstanding on the date of computation, plus the principal amount of all bonds and notes outstanding on that date which mature during the fiscal year, all calculated on the assumption that bonds and notes will after that date cease to be outstanding. The moneys in the capital reserve fund may not be less than the capital reserve requirement, except when withdrawals are made for payments of principal, interest and redemption premiums may be made from the capital reserve fund if other moneys of the authority are not available.

Source: SL 1978, ch 9, § 15.



§ 1-16B-31 Application of capital reserve fund--Transfer of income.

1-16B-31. Application of capital reserve fund--Transfer of income. All moneys held in the capital reserve fund, except as hereinafter provided, shall be used solely for the payment of the principal of bonds or notes secured by the fund, the purchase or redemption of the bonds or notes, the payment of interest on the bonds or notes, or the payment of any redemption premium required to be paid when the bonds or notes are redeemed prior to maturity. Any income from the capital reserve fund may be transferred to other funds or accounts to the extent the transfer does not reduce the amount of the capital reserve fund below the capital reserve fund requirement in this chapter.

Source: SL 1978, ch 9, § 15.



§ 1-16B-32 Bonds and notes not issued when capital reserve below required amount.

1-16B-32. Bonds and notes not issued when capital reserve below required amount. The authority may not issue bonds or notes secured by the capital reserve fund if the capital reserve requirement exceeds the capital reserve fund at the time of issuance, unless the authority, at the time of issuance of such bonds or notes, deposits in the fund an amount which, together with the amount then in the fund, will not be less than the new capital reserve requirement.

Source: SL 1978, ch 9, § 16.



§ 1-16B-33 Annual budget estimate for restoration of capital reserve fund--Governor's budget--Application of appropriated funds.

1-16B-33. Annual budget estimate for restoration of capital reserve fund--Governor's budget--Application of appropriated funds. The chair of the board of directors shall annually submit to the Bureau of Finance and Management a budget estimate in accordance with § 4-7-7 stating the sum, if any, needed to restore the capital reserve fund to the level of the capital reserve requirement. If the chair certifies a need to restore the capital reserve fund, the Governor shall submit a budget in accordance with § 4-7-9 including the sum, if any, needed to restore the capital reserve fund to the level of the capital reserve requirement. All sums appropriated by the Legislature for the restoration shall be deposited in the capital reserve fund.

Source: SL 1978, ch 9, § 17; SL 2009, ch 1, § 12.



§ 1-16B-34 Establishment of loan funds--Investment.

1-16B-34. Establishment of loan funds--Investment. The authority may establish other funds within the state treasury for its corporate purposes from which the authority may make loans as provided in this chapter. All funds may be invested by the state investment officer pursuant to chapter 4-5.

Source: SL 1978, ch 9, § 18.



§ 1-16B-35 Cooperation with local agencies.

1-16B-35. Cooperation with local agencies. The authority may, as necessary or appropriate to carry out the purposes of this chapter, cooperate with local units of government and local development corporations in their efforts to promote the expansion of industrial and manufacturing activity in this state.

Source: SL 1978, ch 9, § 8 (1).



§ 1-16B-36 Determination of desirability of development projects.

1-16B-36. Determination of desirability of development projects. The authority may, as necessary or appropriate to carry out the purposes of this chapter, determine, upon proper application of the enterprise, whether the declared public purpose of this chapter has been or will be accomplished by the establishment of development projects by such enterprises.

Source: SL 1978, ch 9, § 8(2); SL 1986, ch 14, § 8.



§ 1-16B-37 Power to make loans to local agencies--Repayment provisions.

1-16B-37. Power to make loans to local agencies--Repayment provisions. The authority may, as necessary or appropriate to carry out the purposes of this chapter, make, upon proper application of enterprises, loans to such enterprises for development projects in South Dakota, and may provide for the repayment and redeposit of such allocations and loans in the manner hereinafter provided.

Source: SL 1978, ch 9, § 8(5); SL 1986, ch 14, § 9.



§ 1-16B-38 Maximum loan to local agency--Vote required for approval.

1-16B-38. Maximum loan to local agency--Vote required for approval. If the authority determines, after hearing and examination, that the public purposes of this chapter will be accomplished, the authority may grant a loan to an enterprise. Approval of loan applications shall be by a majority vote of all members of the board of directors, eligible to vote thereon, the vote of each eligible member being duly recorded.

Source: SL 1978, ch 9, §§ 7, 32; SL 1986, ch 14, § 10.



§ 1-16B-39 Repealed.

1-16B-39. Repealed by SL 1986, ch 14, § 11.



§ 1-16B-40 Application by local agency for loan--Contents.

1-16B-40. Application by local agency for loan--Contents. Prior to loaning of any funds to an enterprise for a development project, the authority shall receive from the enterprise a loan application in the form adopted by the authority which shall contain, without being limited to, the following provisions:

(1) A general description of the development project and a general description of the enterprise for which the development project has been or is to be established;

(2) A legal description of all real estate necessary for the development project;

(3) Plans and other documents to show the type, structure and general character of the development project;

(4) A general description of the number, types and skills of employees to be employed;

(5) The cost or estimates of cost of establishing the development project;

(6) A statement of the value of any property which the enterprise applied or intends to apply to the establishment of the development project;

(7) A statement of cash funds previously applied, or at present held by the enterprise which are to be applied to the establishment of the development project;

(8) Evidence of the arrangement made by the enterprise for the financing of all costs of the development project;

(9) Evidence that the development project probably will not cause the removal of a plant or facility from one area of the state to another area of the state;

(10) Any additional evidence pertinent to a determination of the probable success of the development project at the selected location, and evidence that a substantial increase in employment and payrolls will probably result from the granting of the loans;

(11) Evidence that the enterprise does currently or will possess the ability to obtain the revenues which will be used to repay a loan to finance the development project.
Source: SL 1978, ch 9, § 31; SL 1986, ch 14, § 12.



§ 1-16B-41 Loans made only when other loans not available.

1-16B-41. Loans made only when other loans not available. The authority shall require the applicant enterprise to investigate fully other sources of funding for a development project. Such loans shall be made only after a determination by the authority that sufficient development project loans are not otherwise available from private or public lenders upon reasonably equivalent terms and conditions.

Source: SL 1978, ch 9, § 33; SL 1986, ch 14, § 13.



§ 1-16B-42 Preference to projects for processing raw materials produced in state.

1-16B-42. Preference to projects for processing raw materials produced in state. When the authority considers two or more applications for a loan for development projects which have been identified as creating equal amounts of employment and income and generally achieving the purposes of this chapter, the authority shall give preference to applications for projects involving the processing of raw materials produced in the state.

Source: SL 1978, ch 9, § 38.



§ 1-16B-43 Maximum percentage of cost loaned to local agency--Assurances as to otherfinancing.

1-16B-43. Maximum percentage of cost loaned to local agency--Assurances as to other financing. When it has been determined by the authority, after a hearing on an application of an enterprise, that the establishment of a particular development project referred to in the application has accomplished or will accomplish the public purposes of this chapter, the authority may contract to loan the enterprise an amount determined by the authority, subject to the following conditions:

(1) The authority shall first have determined that the enterprise holds funds or property in an amount equal to the enterprise's share of the estimated cost of establishing the development project and that the funds or property will be applied to the project; and

(2) In the event that the enterprise has obtained from other independent and responsible sources a firm commitment for any other funds necessary for payment of all the estimated cost of establishing the development project over and above the loan it is requesting from the authority and the funds or property the enterprise holds, the authority shall determine that the sum of all these funds, together with the machinery and equipment to be provided by the enterprise, is adequate to ensure completion and operation of the plan or facility.
Source: SL 1978, ch 9, § 28; SL 1986, ch 14, § 14.



§ 1-16B-44 Adjustment of local funding requirements when federal agency participates--Subordination to mortgage held by federal agency.

1-16B-44. Adjustment of local funding requirements when federal agency participates--Subordination to mortgage held by federal agency. If any federal agency participates in the financing of a development project with federal funds, the authority may adjust the required ratios of financial participation for the enterprise to the extent of the federal participation. However, the adjustment of such ratios may not cause the authority to grant a loan to the enterprise in excess of eighty percent of the cost or estimated cost of the development project.

If any federal agency participating in the financing of any development project is not permitted to take a mortgage subordinate to the mortgage of the authority, the authority may secure its loan to the enterprise with a mortgage subordinate to that of the federal agency.

Source: SL 1978, ch 9, § 30; SL 1986, ch 14, § 15; SL 2009, ch 1, § 13.



§ 1-16B-45 Pledge to United States not to impair powers of authority.

1-16B-45. Pledge to United States not to impair powers of authority. The State of South Dakota hereby pledges and agrees with the United States that if any federal agency constructs, loans, or contributes any funds to any development project, the state will not alter or limit the rights and powers of the authority in any manner inconsistent with the performance of any agreements between the authority and the federal agency, and the authority may continue to exercise all powers to carry out the purposes of this chapter.

Source: SL 1978, ch 9, § 35.



§ 1-16B-46 Terms of loan to local agency--Subordination to other loans.

1-16B-46. Terms of loan to local agency--Subordination to other loans. Any loan of the authority shall be for the period of time and shall bear interest at the rate determined by the authority and shall be secured by a mortgage on the development project for which the loan was made. The mortgage may be subordinate only to a mortgage held by the independent and responsible sources which financed the development project.

Source: SL 1978, ch 9, § 29.



§ 1-16B-47 Foreclosure to take title to development project--Sale or lease.

1-16B-47. Foreclosure to take title to development project--Sale or lease. The authority may, as necessary or appropriate to carry out the purposes of this chapter, take title by foreclosure to any development project where such acquisition is necessary to protect any loan previously made by the authority, and may sell, transfer, or convey any such development project to any responsible buyer. If such sale, transfer, or conveyance cannot be effected with reasonable promptness, the authority may, in order to minimize financial losses and sustain employment, lease such development project to a responsible tenant or tenants. However, the authority may not lease development projects except under the conditions and for the purposes cited in this section.

Source: SL 1978, ch 9, § 8 (11); SL 2009, ch 1, § 14.



§ 1-16B-48 Annual reports of authority--Contents.

1-16B-48. Annual reports of authority--Contents. The authority shall submit annual reports. The reports shall include:

(1) Its operations and accomplishments;

(2) Its receipts and expenditures during the previous fiscal year;

(3) Its assets and liabilities at the end of the previous fiscal year, including a schedule of its mortgage loans and commitments and the status of reserve, special, or other funds;

(4) A schedule of the outstanding notes and bonds and a statement of the amounts redeemed and incurred during the previous fiscal year.
Source: SL 1978, ch 9, § 36; SL 2009, ch 1, § 15.



§ 1-16B-49 Cumulative rights and powers of authority.

1-16B-49. Cumulative rights and powers of authority. The rights, powers, authority, privileges, functions, and other properties of the South Dakota Economic Development Finance Authority, whether derived under this chapter, under chapter 1-16E, by executive order or otherwise are cumulative and may be exercised by the authority either separately or in any combination as the board of the authority may determine to be necessary or appropriate.

Source: SL 1987, ch 16, § 5.



§ 1-16B-50 Annual action plan--Annual informational report.

1-16B-50. Annual action plan--Annual informational report. The South Dakota Economic Development Finance Authority shall develop and submit an annual action plan to the Board of Economic Development. The action plan shall outline the basic goals and objectives of the authority but is not subject to the approval or disapproval of the Board of Economic Development. The action plan shall be submitted prior to October first of each year. At the conclusion of each fiscal year, the authority shall prepare and submit an annual informational report to the Board of Economic Development.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 40; SL 1993, ch 11, § 1.



§ 1-16B-51 Repealed.

1-16B-51. Repealed by SL 1995, ch 4, § 1.



§ 1-16B-52 Issuance of bonds and obligations--Additional proceedings not required--Transferredrights, powers, privileges, and functions supplementary--Liberal construction.

1-16B-52. Issuance of bonds and obligations--Additional proceedings not required--Transferred rights, powers, privileges, and functions supplementary--Liberal construction. No additional proceedings, referendum, notice or approval is required as a result of §§ 1-16B-50 to 1-16B-52, inclusive, for the issuance of bonds or other obligations or any instrument as security therefor. The rights, powers, authority, privileges, functions, and other properties transferred to the South Dakota Economic Development Finance Authority by this order are in addition and supplementary to all of the rights, powers, authority, privileges, functions, and other properties conferred upon the authority by existing statute. The authority may exercise or avail itself to any and all of the rights, powers, authority, privileges, functions, and other properties established under either or both existing statutes and §§ 1-16B-50 to 1-16B-52, inclusive. Nothing herein contained may be construed as a restriction or limitation upon the powers, authority, privileges, functions, rights, and properties of the authority which might otherwise be available, but shall be construed as cumulative of any such powers, authority, privileges, functions, rights, and properties. Sections 1-16B-50 to 1-16B-52, inclusive, shall be liberally construed to accomplish the purposes expressed herein.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 39.



§ 1-16B-53 Preferred development project defined.

1-16B-53. Preferred development project defined. The term, preferred development project, as used in this chapter, means any site, structure, facility, service, utility, or undertaking compromising, serving, or being a part of any industrial or agricultural or nonagricultural products, storage, distribution, or manufacturing enterprise, which employs not fewer than two thousand individuals.

Source: SL 1994, ch 11, § 7.



§ 1-16B-54 Direct mortgage loans for preferred development projects.

1-16B-54. Direct mortgage loans for preferred development projects. Notwithstanding any other provision in this chapter, the authority may participate with other parties in the making of direct mortgage loans for capital improvements for preferred development projects. The interest rate and time and rate of amortization for that part of such a mortgage loan made by the authority and that made by others need not be equal. The interest rate, if any, charged by the authority shall be determined by the authority and the principal indebtedness represented by the mortgage loan and interest accrued, if any, may be forgiven on such terms and conditions as the authority in the exercise of its discretion deems appropriate.

Source: SL 1994, ch 11, § 8.



§ 1-16B-55 Authority may contract to manage payment or interest rate risk for bonds.

1-16B-55. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 2.






Chapter 16C - Agri-business Development Authority [Repealed]

CHAPTER 1-16C

AGRI-BUSINESS DEVELOPMENT AUTHORITY [REPEALED]

[Repealed by SL 1986, ch 16, § 1]



Chapter 16D - Export Development Authority [Repealed]

CHAPTER 1-16D

EXPORT DEVELOPMENT AUTHORITY [REPEALED]

[Repealed by SL 1993, ch 12, §§ 1, 2]



Chapter 16E - Value Added Finance Authority

§ 1-16E-1 Short title of chapter.

1-16E-1. Short title of chapter. This chapter shall be known and may be cited as the Value Added Finance Authority Act.

Source: SL 1986, ch 16, § 2; SL 1986, ch 17, § 1.



§ 1-16E-2 Legislative declaration.

1-16E-2. Legislative declaration. It is hereby declared that:

(1) The high and increasing cost of agricultural land, improvements, equipment and breeding livestock and the high and increasing cost of current agricultural operating expenses creates an urgent demand for financing which is not available in the amounts needed and at reasonable interest rates in the present market and the inability on the part of persons engaged in agriculture to acquire land, modern agricultural equipment and improvements at reasonable financing costs or to finance working capital needs at reasonable interest rates makes it difficult for such persons to continue their operations at present levels;

(2) Such inability to continue agricultural operations decreases employment and results in unemployment and its attendant problems;

(3) The high costs of financing capital improvements and working capital requirements impose a heavy economic burden on businesses in this state;

(4) The viability of businesses in this state is threatened by the high cost of obtaining funds to meet general capital improvement programs and working capital requirements and the continued existence of business enterprises in and the attraction of new business enterprises to this state is desirable and necessary for the maintenance and expansion of employment opportunities in and the preservation of the economic well-being of this state;

(5) It is accordingly in furtherance of the interests and welfare of all the citizens of South Dakota that a public authority be established with power to issue revenue bonds and to make the proceeds available for loans to finance agricultural enterprises, to finance business enterprises, or to finance the working capital needs of businesses, or any combination of the foregoing, at interest rates lower than would otherwise be obtainable. It is intended that the authority so established be vested with all powers necessary to the accomplishment of these purposes and that this chapter be liberally construed to accomplish such purposes;

(6) The lack of sufficient available credit to farmers and other businesses in this state at rates which are affordable is an immediate threat to the public peace, health and safety of the state. There is an immediate need to preserve the public peace, health and safety of the state by the issuance of bonds to raise sufficient funds to be deposited in financial institutions to permit such institutions to make loans to farmers and other businesses in order (i) to refinance outstanding loans which are or may become in default because of high rates of interest or the inabilities of farmers and other businesses to sustain profitable operations in view of the drastic downturn in agriculturally based economies, (ii) to enable farmers to purchase supplies from business enterprises to permit timely spring planting, (iii) to encourage, promote and develop alternative business and agricultural enterprises to employ workers from displaced farm families, (iv) to maintain and promote a level of economic activity within the state so that the revenues which support the state and its public institutions are not diminished;

(7) The foregoing conditions such as unemployment, displacement of farm families, loss of health and other employment benefits, use of out-dated, unsafe, inefficient or defective agricultural equipment and the like pose an immediate threat to the public peace, health and safety of the state and its people; and

(8) This chapter is also in support of the state government and its existing public institutions because it expands, supplements and implements this state's prior activities and programs which have been undertaken to loan and extend credit to the people of the state for similar purposes.
Source: SL 1986, ch 16, § 3; SL 1986, ch 17, § 2.



§ 1-16E-3 Definition of terms.

1-16E-3. Definition of terms. Terms used in this chapter mean:

(1) "Agricultural enterprise," the acquisition, construction, reconstruction, rehabilitation, or improvement of land, buildings, improvements thereto or personal property, which land, buildings, improvements, or personal property are located within the State of South Dakota and are necessary or suitable for use in farming, ranching, or the production of agricultural commodities or necessary or suitable for treating, processing, storing, or transporting raw agricultural commodities;

(2) "Authority," the Value Added Finance Authority created pursuant to this chapter;

(2A) "Beginning farmer," an individual or partnership with a low or moderate net worth that engages in or wishes to engage in farming or ranching;

(3) "Board," the board of directors of the authority;

(4) "Bonds," bonds, notes and certificates, and bond, grant, or revenue anticipation notes or any other evidence of indebtedness representing an obligation to pay money;

(5) "Business enterprise," a work or improvement located within the State of South Dakota including, but not limited to, real property, buildings, equipment, furnishings and, any other real and personal property or any interest therein, financed, refinanced, acquired, owned, constructed, reconstructed, extended, rehabilitated, improved, or equipped, directly or indirectly, in whole or in part, by the authority or through loans made by it and which is designed and intended for the purpose of providing facilities for manufacturing, industrial, processing, warehousing, commercial (including wholesale or retail trade), recreational, hotel, office, research, business (whether or not for profit), or other related purposes, including, but not limited to, machinery and equipment deemed necessary or desirable for the operation thereof;

(6) "Cost,"

(a) The cost of construction;

(b) The cost of acquisition of property, including rights in land and other property, both real and personal and improved and unimproved;

(c) The cost of demolishing, removing, or relocating any buildings or structures on lands so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved or relocated;

(d) The cost of all machinery, equipment and personal property, financing charges, interest prior to and during construction, and, if deemed advisable by the authority, for a period not exceeding one year after completion of construction, the cost of engineering and architectural surveys, plans and specifications; and

(e) The cost of consultant and legal services, other expenses necessary or incident to determining the feasibility or practicability of construction and administrative and other expenses necessary or incident to construction and the financing of construction;

(7) "Lender," any federal or state chartered bank, insurance company, credit union, mortgage loan company, federal land bank, production credit association, bank for cooperatives, federal or state chartered savings and loan association or building and loan association, small business investment company, or any other institution or association qualified within this state to originate and service loans;

(8) "Working capital needs of business," the requirements of any manufacturing, industrial, processing, warehousing, commercial (including wholesale or retail trade), recreational, hotel, office, research, farming, or ranching enterprise located in the State of South Dakota or enterprise located in the State of South Dakota engaged in the production of agricultural commodities to finance cash flow, inventory, receivables or other current assets or to finance the cost of operating expenses of such enterprise or any combination of the foregoing.



§ 1-16E-4 Creation of authority.

1-16E-4. Creation of authority. There is created the Value Added Finance Authority, with such powers and duties as are hereinafter provided.

Source: SL 1986, ch 16, § 5; SL 1995, ch 4, § 2.



§ 1-16E-4.1 Membership of board of directors--Terms of office.

1-16E-4.1. Membership of board of directors--Terms of office. The Board of Directors of the Value Added Finance Authority consists of seven members appointed by the Governor. No more than four members may be of the same political party. A member appointed to fill a vacancy occurring other than by expiration of a term is appointed for the remainder of the unexpired term.

The terms of members begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1994, ch 318, § 2; SL 1995, ch 4, § 4; SL 2012, ch 16, § 21; SL 2013, ch 176, § 14.



§ 1-16E-4.2 Duties and goal of Board of Directors of the Value Added Finance Authority.

1-16E-4.2. Duties and goal of Board of Directors of the Value Added Finance Authority. The board shall administer the beginning farmer bond program and make annual recommendations to the Legislature and Governor on programs to develop and promote agricultural processing activity in South Dakota, including the initial or subsequent production, use, or processing of any form of agricultural commodity, product, or by-product in this state. The authority's goal is to facilitate the retention of agricultural commodities and products in this state for the maximum feasible time span during the life cycle, use, or consumption of the commodity or product.

Source: SL 1994, ch 318, § 1, as amended by SL 1995, ch 4, § 5.



§ 1-16E-4.3 Election of members of Board of Directors of Value Added Finance Authority.

1-16E-4.3. Election of members of Board of Directors of Value Added Finance Authority. The authority shall annually elect from its members any officers it deems advisable. A majority of the members constitutes a quorum. The board shall meet at the call of the chair or a majority of the members but shall meet at least twice annually.

Source: SL 1994, ch 318, § 3, as amended by SL 1995, ch 4, § 6.



§ 1-16E-4.4 Compensation of members of Board of Directors of Value Added Finance Authority.

1-16E-4.4. Compensation of members of Board of Directors of Value Added Finance Authority. Members of the authority may receive no compensation for their services but may receive an allowance per day for the time spent in attending and traveling to and from meetings of the commission, and expenses and travel allowance pursuant to § 3-9-2.

Source: SL 1994, ch 318, § 4, as amended by SL 1995, ch 4, § 7.



§ 1-16E-5 , 1-16E-6. Obsolete.

1-16E-5, 1-16E-6. Obsolete.



§ 1-16E-7 Powers of authority.

1-16E-7. Powers of authority. The authority may:

(1) Have perpetual succession as a body politic and corporate exercising essential public functions;

(2) Adopt, amend and repeal bylaws, rules and regulations not inconsistent with this chapter, regulate its affairs, carry into effect the powers and purposes of the authority and conduct its business;

(3) Sue and be sued in its own name;

(4) Have an official seal and alter it at will;

(5) Maintain an office at such place or places within the state as it may designate;

(6) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(7) Employ fiscal consultants, engineers, attorneys, and such other consultants and employees as may be required and contract with the South Dakota Department of Agriculture to provide staff and support services;

(8) Procure insurance against any loss in connection with the property and other assets, including loans and loan notes in such amounts and from such insurers as it may deem advisable;

(9) Borrow money and issue bonds as provided by this chapter;

(10) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees, or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(11) Receive and accept from any source aid or contributions of moneys, property, labor, or other things of value to be held, used and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(12) Enter into agreements with any department, agency, or instrumentality of the United States or this state and with lenders or others and enter into loan agreements, sales contracts and leases or other financing arrangements with a beginning farmer or other contracting parties in connection with the beginning farmer bond program or for the purpose of planning, regulating, and providing for the financing or refinancing of any agricultural and business enterprises or financing or refinancing the working capital needs of businesses;

(13) Enter into contracts or agreements with lenders for the servicing and processing of loans or with any person or entity providing credit enhancement for the bonds of the authority;

(14) Provide technical assistance to local public bodies and to profit and nonprofit entities in the development or operation of agricultural and business enterprises and distribute data and information concerning the encouragement and improvement of agricultural and business enterprises;

(15) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party;

(16) To the extent permitted under its contract with the holders of bonds of the authority, enter into contracts with any lender containing provisions enabling it to reduce the rental or carrying charges to persons unable to pay the regular schedule or charges when, by reason of other income or payment by any department, agency, or instrumentality of the United States or of this state, the reduction can be made without jeopardizing the economic stability of the agricultural or business enterprise being financed;

(17) Invest proceeds of any bonds not needed for immediate disbursement in any investment permitted under § 1-16E-16;

(18) Collect fees and charges, as the authority determines to be reasonable, in connection with its loans, advances, insurance, commitments, servicing, and other activities;

(19) Cooperate with and exchange services, personnel and information with any federal, state, or local governmental agency;

(20) Sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority;

(21) Foreclose any mortgages, deeds of trust, notes, debentures, bonds, and other security interests held by it, either by action or by exercise of a power of sale, and to sell the equity of redemption in said security interests in accordance with the terms of said instruments and applicable state law, and to take all other actions necessary to enforce any obligation held by it;

(22) Purchase the equity of redemption in any such mortgage, deed of trust, debenture, bond, or other security interest;

(23) Mortgage, pledge, assign, or grant security interests in any or all of its notes or other instruments, contract rights or other property, including, but without limitation to, any receipts from insurance on or guarantees of any of its notes or other instruments, as security for the payment of the principal of, premium, if any, and interest on any bonds issued by the authority, or as security for any credit enhancement or other agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues from which said bonds are payable and any other available revenues or assets as security for the payment of the principal of, premium, if any, and interest on said bonds and any agreements made in connection therewith;

(24) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(25) Sell, exchange, donate, and convey any or all of its properties whenever the authority shall find such action to be in furtherance of the purposes for which the corporation was organized;

(26) Do any act and execute any instrument which in the authority's judgment is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it;

(27) Assign the loans or security documents or other instruments to bondholders as security without recourse; and

(28) Acquire, hold, and dispose of real and personal property for its purposes.
Source: SL 1986, ch 16, § 8; SL 1986, ch 17, § 3; SL 1994, ch 13; SL 1995, ch 4, § 10.



§ 1-16E-8 Lending power of authority.

1-16E-8. Lending power of authority. The authority may:

(1) Make, and undertake commitments to make, loans or deposits with lenders including certificates of deposits, under terms and conditions which shall require such lenders to make loans (in an amount substantially equal to the principal amount of the loan or deposit) to or enter into leases with borrowers to finance the costs of agricultural enterprises, to finance the cost of business enterprises, to finance the working capital needs of businesses, to refinance existing indebtedness incurred for any of the foregoing purposes or any combination of the foregoing;

(2) Invest in, purchase or make commitments to invest in or purchase, and take assignments of, loans made by lenders to borrowers to finance the costs of agricultural enterprises, to finance the cost of business enterprises, to finance the working capital needs of businesses, to refinance existing indebtedness incurred for any of the foregoing purposes or any combination of the foregoing;

(3) Invest in, purchase or make commitments to invest in or purchase, any securities or obligations deemed necessary or desirable by the authority for the purpose of pledging such securities or obligations as security for any bonds of the authority;

(4) Make loans directly to a beginning farmer and enter into agreements, contracts, and other instruments with a beginning farmer or lender in connection with the beginning farmer bond program.
Source: SL 1986, ch 16, § 9; SL 1986, ch 17, § 4; SL 1990, ch 11, § 7; SL 1995, ch 4, § 9.



§ 1-16E-9 Borrowing power of authority.

1-16E-9. Borrowing power of authority. The authority may:

(1) Borrow funds and issue its bonds from time to time and in such principal amounts as the authority deems necessary to carry out its purposes under this chapter, including, but not limited to, the exercise of its powers under § 1-16E-8, the payment of interest on its bonds, the establishment of reserves to secure the bonds, and payment of other expenses necessary, convenient and incident to fulfillment of its purposes;

(2) Issue from time to time bonds to renew or to pay bonds, including the interest or premium thereon, and whenever it deems refunding expedient, to refund any bonds and to pay costs of issuance of such refunding bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund outstanding bonds and partly for any other of its corporate purposes. The refunding bonds may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded, or exchanged for the bonds to be refunded.
Source: SL 1986, ch 16, § 10.



§ 1-16E-10 Security for authority bonds.

1-16E-10. Security for authority bonds. Bonds issued pursuant to this chapter are special obligations of the authority, payable solely out of, and secured by a pledge of, the assets, revenues, and other receipts designated in the resolution of the authority or instrument under which the bonds are issued. The bonds may be additionally secured by a pledge of any grant, contribution, or guarantee from the federal government or agency thereof or any corporation, association, institution or person or a pledge of any money, income, or revenue of the authority from any source.

Source: SL 1986, ch 16, § 11; SL 1990, ch 11, § 2; SL 1995, ch 4, § 12.



§ 1-16E-11 Authority bonds not state or subdivision obligation.

1-16E-11. Authority bonds not state or subdivision obligation. Obligations issued under the provisions of this chapter may not be deemed to constitute a debt, liability, or obligation of the state or of any other political subdivision thereof, nor a pledge of the full faith and credit of the state or any other political subdivision, but shall be payable solely as provided in § 1-16E-10. Each obligation issued under this chapter shall contain on the face thereof a statement to the effect that neither the full faith and credit, nor the taxing power of the state, or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation. All obligations of the authority issued under the provisions of this chapter shall be authority bonds or notes and may not be general obligations of the State of South Dakota.

Source: SL 1986, ch 16, § 12; SL 1990, ch 11, § 3.



§ 1-16E-12 Bond authorization, terms, and sale--Interest rate--Noninterest bearing bonds.

1-16E-12. Bond authorization, terms, and sale--Interest rate--Noninterest bearing bonds. The bonds shall be authorized by a resolution of the authority, shall bear such date or dates and shall mature at such time or times as the resolution or the instrument providing for the issuance of such bonds may provide, except that no bond may mature more than fifty years from the date of its issue. The bonds shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, be evidenced by physical certificates or uncertificated, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, including redemption prior to maturity, as such resolution or the instrument providing for the issuance of such bonds may provide. No other state laws relating to the offer, sale or issuance of revenue bonds or any other security may apply to bonds issued by the authority. Bonds of the authority may be sold by the authority at public or private sale, and at such price or prices as the authority shall determine.

The bonds of the authority may bear interest at a fixed, variable or adjustable rate (and may be convertible from one method of calculating interest to another) and such interest rate may be based upon any formula or contractual arrangement for the periodic determination of interest rates, all as may be established in the resolution or instrument providing for the issuance of such bonds. Any such formula or contractual arrangement may authorize the delegation of the interest rate setting function to a third party subject only to such standards or criteria as shall be set forth in the resolution or instrument providing for the issuance of such bonds. In no event may the setting or resetting of the rate of interest on the authority's bonds or the conversion from one method of determining interest to another constitute a reissuance or refunding of bonds issued by the authority if such action is taken in accordance with the resolution or instrument providing for the initial issuance of such bonds.

The authority may issue noninterest bearing bonds or bonds bearing interest at a rate of zero percent and sell the same at such price or prices as may be determined by the authority.

Source: SL 1986, ch 16, § 13; SL 1986, ch 17, § 5; SL 1990, ch 11, § 1.



§ 1-16E-13 Pledges by authority.

1-16E-13. Pledges by authority. Any pledge made by the authority shall be valid and binding from the time when the pledge is made. The revenue, money, or properties so pledged and thereafter received by or on behalf of the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor the trust indenture, if any, nor any other instrument by which a pledge is created need be recorded.

Source: SL 1986, ch 16, § 14.



§ 1-16E-14 Redemption of bonds.

1-16E-14. Redemption of bonds. The authority, subject to such agreements with bondholders as may then exist, may purchase and cancel its bonds out of any funds available therefor, at any reasonable price which, if the bonds are then redeemable, may not exceed the redemption price then applicable plus accrued interest to the next interest payment thereon.

Source: SL 1986, ch 16, § 15.



§ 1-16E-15 Trust indenture securing authority bonds.

1-16E-15. Trust indenture securing authority bonds. The bonds may be secured by a trust indenture by and between the authority and a corporate trustee which may be any bank having the power of a trust company or any trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, safekeeping, and application of all money. The authority may provide by the trust indenture for the payment of the proceeds of the bonds and the revenue to the trustee under the trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as the authority may determine. All expenses incurred in carrying out the trust indenture may be treated as a part of the operating expenses of the authority.

Source: SL 1986, ch 16, § 16.



§ 1-16E-16 Proceeds of bonds--Investments.

1-16E-16. Proceeds of bonds--Investments. Any proceeds of bonds not needed for immediate disbursement may be held uninvested or invested in any one or more of the following:

(1) Obligations issued or guaranteed by the United States of America;

(2) Obligations issued or guaranteed by any person controlled or supervised by and acting as an instrumentality of the United States of America pursuant to authority granted by the Congress of the United States of America;

(3) Obligations issued or guaranteed by any state of the United States of America, or the District of Columbia, or any political subdivision of any such state or district;

(4) Commercial paper or corporate debt obligations having a rating by Standard & Poor's Corporation or Moody's Investors Service equal to an "A" or higher rating assigned by such organization;

(5) Banker's acceptances drawn on and accepted by any bank, trust company or national banking association organized under the laws of any state or of the United States of America;

(6) Repurchase agreements fully secured by obligations issued or guaranteed by the United States of America or by any person controlled or supervised by and acting as an instrumentality of the United States of America pursuant to authority granted by the Congress of the United States of America;

(7) Certificates of deposit or time deposits issued by any bank, trust company or national banking association organized under the laws of any state or of the United States of America;

(8) United States dollar-denominated certificates of deposits issued by, or time deposits with, the European subsidiaries of any bank, trust company or national banking association incorporated or doing business under the laws of the United States of America or one of the states thereof;

(9) Certificates or units issued by any mutual fund, unit investment trust or similar entity evidencing interest in obligations described above.
Source: SL 1986, ch 16, § 17; SL 1990, ch 11, § 6.



§ 1-16E-17 Bonds as negotiable instruments.

1-16E-17. Bonds as negotiable instruments. Whether or not the bonds are in the form and character of negotiable instruments, such bonds are hereby made negotiable instruments, subject only to provisions of the bonds relating to registration.

Source: SL 1986, ch 16, § 18.



§ 1-16E-18 Execution of bonds--Seal.

1-16E-18. Execution of bonds--Seal. Bonds of the authority may be executed by the manual or facsimile signatures of the board members or officers of the authority authorized by the resolution of the authority to execute such bonds. If such resolution authorizes or directs the affixing of the seal of the authority on bonds of the authority, such seal or a facsimile thereof may be impressed or imprinted thereon. In the event that any board members or officers of the authority shall cease to be members or officers of the authority prior to the delivery of any bonds or coupons signed by them, their signatures or facsimiles thereof shall nevertheless be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery.

Source: SL 1986, ch 16, § 19.



§ 1-16E-19 Immunity from personal liability on bonds.

1-16E-19. Immunity from personal liability on bonds. Neither the members of the authority nor any other person executing the bonds issued under this chapter is subject to personal liability or accountability by reason of the issuance thereof.

Source: SL 1986, ch 16, § 20.



§ 1-16E-20 State pledge not to alter rights of authority to detriment of its bondholders.

1-16E-20. State pledge not to alter rights of authority to detriment of its bondholders. The state does hereby pledge to and agree with the holder of any bonds issued under this chapter that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights or remedies of the holders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders, are fully met and discharged. The authority may include this pledge and agreement of the state in any agreement with the holders of the bonds.

Source: SL 1986, ch 16, § 21.



§ 1-16E-21 Conflict of interest--Disclosure--Participation in transaction.

1-16E-21. Conflict of interest--Disclosure--Participation in transaction. Any member or employee of the authority who has, will have, or later acquires a personal interest, direct or indirect, in any transaction with the authority shall immediately disclose the nature and extent of such interest in writing to the authority as soon as he has knowledge of such actual or prospective interest. Such disclosure shall be entered upon the minutes of the authority. Upon such disclosure such member or employee may not participate in any action by the authority authorizing such transaction. Actions taken when such member or employee reasonably believed that he had and would not have any conflict are not invalidated because of such conflict. The fact that a member is also an officer or owner of an organization is not deemed to be a direct or indirect interest unless:

(1) Such member has an ownership interest of greater than five percent in such organization; or

(2) The transaction in question does not involve all similar organizations, but rather involves only the authority and such organization.
Source: SL 1986, ch 16, § 22.



§ 1-16E-22 Tax exemption--Filing fee exemption.

1-16E-22. Tax exemption--Filing fee exemption. The exercise of the powers granted by this chapter shall be in all respects for the benefit of the people of the state. The authority is not required to pay any tax or assessment on any property owned by the authority under the provisions of this chapter or upon the income therefrom; nor is the authority required to pay any transfer tax of any kind on account of instruments recorded by it or on its behalf.

Source: SL 1986, ch 16, § 23; SL 2002, ch 13, § 1.



§ 1-16E-23 Bonds as authorized investments and securities for deposits.

1-16E-23. Bonds as authorized investments and securities for deposits. The bonds and notes of the authority are hereby made securities in which all public officers and bodies of this state and all municipal subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, trust companies, including savings and loan associations, building and loan associations, investment banking companies, and other persons carrying on an investment banking business, all personal representatives, conservators, trustees, and other fiduciaries, and all other persons who are now or may hereafter be authorized to invest in bonds or obligations of the state, may properly and legally invest in the bonds and notes of the authority funds including capital in their own control or belonging to them. The bonds and notes are also hereby made securities which may be deposited with and may be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of bonds or notes or other obligations of this state is now or may hereafter be authorized.

Source: SL 1986, ch 16, § 24; SL 1993, ch 213, § 77.



§ 1-16E-24 Rules and regulations of authority.

1-16E-24. Rules and regulations of authority. The authority may, pursuant to chapter 1-26, adopt such rules or regulations as it deems necessary or desirable to implement the purposes of this chapter, including, but not limited to:

(1) Setting forth the procedures for applicants to apply for loans under this chapter;

(2) Establishing criteria for determining which applicants will receive such loans;

(3) Governing the use of proceeds of such loans;

(4) Establishing criteria for the terms and conditions upon which such loans shall be made, including the terms of security given, if any, to secure such loans;

(5) Governing the use of proceeds by lenders of funds advanced to such lenders by the authority including the terms and conditions upon which such proceeds shall be loaned to borrowers for the purposes described in this chapter.
Source: SL 1986, ch 16, § 25.



§ 1-16E-25 Construction with other laws.

1-16E-25. Construction with other laws. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling.

Source: SL 1986, ch 16, § 26.



§ 1-16E-26 Liberal construction of chapter.

1-16E-26. Liberal construction of chapter. This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed so as to effectuate its purposes.

Source: SL 1986, ch 16, § 27.



§ 1-16E-27 Disposition of authority assets on dissolution.

1-16E-27. Disposition of authority assets on dissolution. If, after all indebtedness and other obligations of the authority are discharged, the authority is dissolved, its remaining assets shall inure to the benefit of the state.

Source: SL 1986, ch 16, § 28.



§ 1-16E-28 Report to Governor and Legislature.

1-16E-28. Report to Governor and Legislature. The authority shall submit to the Governor and the Legislature within ninety days of the close of its fiscal year a complete and detailed report setting forth:

(1) Its operations and accomplishments;

(2) Its receipts and expenditures during such fiscal year in accordance with the categories or classifications established by the authority for its operating and capital outlay purposes;

(3) Its assets and liabilities at the end of its fiscal year, including a schedule of its loans and commitments and the status of reserve, special or other funds; and

(4) A schedule of its notes and bonds outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during such fiscal year.
Source: SL 1986, ch 16, § 29.



§ 1-16E-29 Cost of establishing a development project defined.

1-16E-29. Cost of establishing a development project defined. "Cost of establishing a development project," as used in this chapter unless the context otherwise plainly requires, means any or all of the following:

(1) The cost of construction including heating, air conditioning, lighting, and plumbing;

(2) The cost of all lands, property, rights, easements, and franchises acquired, which are deemed necessary for such construction;

(3) Financing charges, interest prior to and during construction and the cost of engineering and legal expense, plans, specifications, and surveys;

(4) Estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any development project together with such other expenses as may be necessary or incident to the financing and construction of the development project and the placing of the same in operation;

(5) The cost of acquisition and installation of machinery, equipment, and other tangible personal property.
Source: SL 1990, ch 11, § 4.



§ 1-16E-30 Compliance with Internal Revenue Code.

1-16E-30. Compliance with Internal Revenue Code. Notwithstanding any provision under the laws of the State of South Dakota, the authority in order to accomplish the purposes provided in this section and chapter 1-16E may perform all acts necessary to comply with the requirements of § 103 of the Internal Revenue Code of 1986, as amended, and any regulation promulgated pursuant to § 103 to insure that all interest from bonds issued under this chapter are tax exempt.

All hearings or acts necessary to comply with § 147(f) of the Internal Revenue Code of 1986, as amended, and any regulations promulgated pursuant to § 147(f) are exempt from the requirements and procedures of chapter 1-26.

The Governor is the approving representative for the state for the purpose of complying with the applicable provisions of § 147(f) of the Internal Revenue Code of 1986, as amended, and any regulations promulgated pursuant to § 147(f) necessary to insure that all interest from bonds issued are tax exempt.

Source: SL 1995, ch 4, § 11.



§ 1-16E-31 Confidentiality of borrower information.

1-16E-31. Confidentiality of borrower information. All financial information submitted by the borrower to the board is confidential.

Source: SL 1995, ch 4, § 13.



§ 1-16E-32 Authority may contract to manage payment or interest rate risk for bonds.

1-16E-32. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 3.






Chapter 16F - Superconducting Super Collider Authority [Repealed]

CHAPTER 1-16F

SUPERCONDUCTING SUPER COLLIDER AUTHORITY [REPEALED]

[Repealed by SL 1989, ch 11, §§ 1 to 5; SL 1989, ch 30, §§ 4, 5]



Chapter 16G - Economic Development

§ 1-16G-1 Board of Economic Development created--Appointment--Terms.

1-16G-1. Board of Economic Development created--Appointment--Terms. There is created a Board of Economic Development and the Governor may appoint up to thirteen members to consult with and advise the Governor and the commissioner of the Governor's Office of Economic Development in carrying out the functions of the office. The members shall be confirmed by the senate. The members of the board shall be appointed by the Governor for four-year terms of office so arranged that no more than four members' terms expire in any given year. Not all members may be from the same political party. The Governor shall designate the terms at the time of appointment. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve only the unexpired portion of the term.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 37; SL 1988, ch 439 (Ex. Ord. 88-1), § 20; SDCL § 1-42-15.1; SL 2005, ch 10, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 85, eff. Apr. 12, 2011; SL 2013, ch 7, § 22, eff. Mar. 20, 2013.



§ 1-16G-1.1 Authority of Board of Economic Development.

1-16G-1.1. Authority of Board of Economic Development. The Board of Economic Development, in order to implement this chapter, may:

(1) Make contracts and execute all instruments;

(2) Establish interest rates within the bounds as otherwise statutorily provided;

(3) Collect fees and charges, as are determined to be necessary, reasonable, and proper in connection with its loans, advances, leases, grants, servicing, and other activities;

(4) Provide for the repayment and redeposit of loan and lease payments;

(5) Sue and be sued;

(6) Foreclose any mortgages, deed of trust, notes, debentures, bonds, and other security interest held by it, either by action or by exercise of a power of sale, and sell the equity redemption in the security interests in accordance with the terms of instruments and applicable state law, and take any other actions necessary to enforce any obligations held by it;

(7) Perform any act and execute any instrument which is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it;

(8) Enter into agreement with any agency of the United States government to make and service loans and loan guarantees; and

(9) Sell loans or loan guarantees at public or private sale.
Source: SL 1997, ch 7, § 1; SL 1999, ch 4, § 1.



§ 1-16G-1.2 Foreclosure as means of protecting loan--Sale, transfer, or conveyance of property.

1-16G-1.2. Foreclosure as means of protecting loan--Sale, transfer, or conveyance of property. The Board of Economic Development may take title by foreclosure to any property given as security if the acquisition is necessary to protect any loan made under this chapter, and may sell, transfer, or convey any such property to any responsible buyer. Any sale of property hereunder shall be performed in a commercially reasonable manner. If the sale, transfer, or conveyance cannot be effected with reasonable promptness, the board may, in order to prevent financial loss and sustain employment, lease the property to a responsible tenant or tenants.

All sale proceeds or lease payments received by the board pursuant to this section shall be deposited in the fund from which the original loan was made.

Source: SL 1997, ch 7, § 2.



§ 1-16G-1.3 Nonvoting members of Board of Economic Development.

1-16G-1.3. Nonvoting members of Board of Economic Development. In addition to the members of the Board of Economic Development appointed pursuant to § 1-16G-1, four nonvoting members shall be appointed to the board by the Legislature as follows:

(1) The majority leader of the Senate shall appoint one member of the Senate;

(2) The minority leader of the Senate shall appoint one member of the Senate;

(3) The majority leader of the House of Representatives shall appoint one member of the House of Representatives; and

(4) The minority leader of the House of Representatives shall appoint one member of the House of Representatives.

The members shall be appointed to the board for a term of two years before the close of each regular session of the Legislature. If there is a vacancy, the vacancy shall be filled in the same manner as the original appointment.

Source: SL 2013, ch 7, § 23, eff. Mar. 20, 2013.



§ 1-16G-2 Repealed.

1-16G-2. Repealed by SL 2011, ch 7, § 1.



§ 1-16G-3 Revolving economic development and initiative fund--Purpose.

1-16G-3. Revolving economic development and initiative fund--Purpose. There is established in the state treasury a special revenue fund to be known as the revolving economic development and initiative fund for the purpose of making grants and loans for economic development.

Source: SL 1987, ch 98, § 1; SL 1988, ch 17, § 6; SDCL § 1-42-24; SL 2007, ch 5, § 1.



§ 1-16G-4 Deposit into economic development and initiative fund.

1-16G-4. Deposit into economic development and initiative fund. The Department of Revenue shall deposit at the end of each reporting period provided for in § 10-45-27 the amount resulting from the one percent increase established in §§ 10-45-2, 10-45-5, 10-45-5.3, 10-45-6, 10-45-6.1, 10-45-8, 10-46-2.1, and 10-46-2.2, into the revolving economic development and initiative fund.

Source: SL 1987, ch 98, § 14; SL 1989, ch 30, § 8; SDCL § 1-42-25; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 1, § 16; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 1-16G-5 Receipt of repayment of loans and interest--Rules--Loans for credit enhancement--Reversion of excess.

1-16G-5. Receipt of repayment of loans and interest--Rules--Loans for credit enhancement--Reversion of excess. Any repayment of loans made and any interest thereon shall be receipted into the revolving economic development and initiative fund and all money in the fund is hereby appropriated for the purposes of making grants and loans as provided in §§ 1-16G-3 to 1-16G-11, inclusive. The Board of Economic Development may promulgate rules pursuant to chapter 1-26, to make grants and loans from the revolving economic development and initiative fund, and may establish criteria for the qualification, application, payment, and repayment of funds for such projects.

The board may also make loans from the revolving economic development and initiative fund to the South Dakota Economic Development Finance Authority for the purposes of assisting in the credit enhancement requirements of bond issues, notes, loan guarantees and bond insurance. Any excess in the capital reserve fund of the economic development finance authority on June thirtieth of each year shall revert to the revolving economic development and initiative fund for the purposes of principal and interest reduction.

Source: SL 1987, ch 98, § 15; SL 1988, ch 16; SDCL § 1-42-26; SL 2004, ch 11, § 1; SL 2007, ch 5, § 2.



§ 1-16G-6 No appeal by applicant from board's action.

1-16G-6. No appeal by applicant from board's action. In no event may an applicant appeal from the board's action pursuant to chapter 1-26.

Source: SL 1988, ch 17, § 2; SDCL 1-42-28.1.



§ 1-16G-7 Acceptance and expenditure of other funds by Board of Economic Development.

1-16G-7. Acceptance and expenditure of other funds by Board of Economic Development. The Board of Economic Development may accept and expend for the purpose of §§ 1-16G-3 to 1-16G-11, inclusive, in addition to the amounts deposited in the revolving economic development and initiative fund, any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 1987, ch 98, § 16; SDCL 1-42-30.



§ 1-16G-8 Promulgation of rules.

1-16G-8. Promulgation of rules. The Board of Economic Development shall promulgate rules pursuant to chapter 1-26 concerning the following:

(1) The existing barriers to economic growth and development in the state;

(2) Developing investment in research and development in high technology industries;

(3) The submission of business plans prior to the approval of economic development grants or loans. Business plans shall include the products or services to be offered by the applicant, job descriptions with attendant salary or wage information by job category, educational requirements by job category, methods of accounting, financing other than that provided by the economic development loan, and marketing, sales, merchandising, and other disciplines proposed to be used for business growth and expansion;

(4) The cooperation between agencies of state government and applicant businesses for nonfinancial services including loan packaging, marketing assistance, research assistance, and assistance with finding solutions for complying with environmental, energy, health, safety, and other federal, state, and local laws and regulations;

(5) Regular performance monitoring and reporting systems for participating businesses to assure compliance with their business plans and terms of repayment;

(6) Establish eligibility criteria for grants and loans;

(7) Establish application procedures for grants and loans;

(8) Establish criteria to determine which applicants will receive grants or loans;

(9) Govern the use of proceeds of grants and loans;

(10) Establish criteria for the terms and conditions upon which loans shall be made, including matching requirements, interest rates, repayment terms, and the terms of security given to secure such loans; and

(11) Establish criteria for the terms and conditions upon which grants shall be made, including permitted uses, performance criteria, and matching requirements.
Source: SL 1987, ch 98, § 15; SL 1988, ch 16; SDCL § 1-42-26; SL 2007, ch 5, § 3; SL 2009, ch 1, § 17.



§ 1-16G-8.1 to 1-16G-9. Repealed.

1-16G-8.1 to 1-16G-9. Repealed by SL 2007, ch 5, §§ 4 to 7.



§ 1-16G-10 Annual report by Board of Economic Development.

1-16G-10. Annual report by Board of Economic Development. The Board of Economic Development shall prepare an annual report by the first day of November of each year detailing the activities of the board and the terms and conditions of any grants and loans made, including the current status of outstanding loans.

Source: SL 1987, ch 98, § 15A; SDCL § 1-42-27; SL 1993, ch 11, § 2; SL 2007, ch 5, § 8.



§ 1-16G-11 Documentary material consisting of trade secrets exempt from disclosure--Discussionof or action on trade secrets at meeting closed to public.

1-16G-11. Documentary material consisting of trade secrets exempt from disclosure--Discussion of or action on trade secrets at meeting closed to public. Any documentary material or data made or received by the Board of Economic Development or Governor's Office of Economic Development for the purpose of furnishing assistance to a business, to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of such business, may not be considered public records, and is exempt from disclosure pursuant to the provisions of §§ 1-16G-3 to 1-16G-11, inclusive. Any discussion, consideration of, or action upon such trade secrets or commercial or financial information by the Board of Economic Development may be done in executive session closed to the public, notwithstanding the provisions of the open meeting laws of this state.

Source: SL 1987, ch 98, § 15B; SL 1988, ch 17, § 1; SDCL 1-42-28.



§ 1-16G-12 to 1-16G-16. Repealed.

1-16G-12 to 1-16G-16. Repealed by SL 2004, ch 12, §§ 1 to 5.



§ 1-16G-16.1 Procurement of certain services for revolving economic development and initiativefund.

1-16G-16.1. Procurement of certain services for revolving economic development and initiative fund. The Board of Economic Development may use the revolving economic development and initiative fund for the purpose of paying taxes and liens and for the procuring of legal services and other services necessary to protect, recover, maintain, and liquidate the assets of the revolving economic development and initiative fund. Such costs may be incurred and paid up to ten percent of the loan balance with a majority vote of the board of economic development. Costs in excess of ten percent shall be approved by a two-thirds vote of the board. Such services are not subject to state bid laws so long as such services are procured in a commercially acceptable manner.

Source: SL 1993, ch 14, § 1; SL 2009, ch 1, § 18.



§ 1-16G-17 , 1-16G-18. Repealed.

1-16G-17, 1-16G-18. Repealed by SL 2004, ch 12, §§ 6, 7.



§ 1-16G-19 Repealed.

1-16G-19. Repealed by SL 2009, ch 1, § 19.



§ 1-16G-20 to 1-16G-23. Repealed.

1-16G-20 to 1-16G-23. Repealed by SL 2006, ch 2, §§ 9 to 12.



§ 1-16G-24 Use of earnings for administrative costs of Division of Finance of Governor's Officeof Economic Development.

1-16G-24. Use of earnings for administrative costs of Division of Finance of Governor's Office of Economic Development. Earnings on the revolving economic development and initiative fund may be used for the administrative costs of the Division of Finance of the Governor's Office of Economic Development. Such earnings shall be expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the commissioner of the Governor's Office of Economic Development. Eligible expenses may not exceed total interest earnings during the previous fiscal year prior to the deduction of loan losses for the same fiscal year.

Source: SL 1994, ch 14; SL 1999, ch 5, § 6; SL 2003, ch 15, § 6; SL 2004, ch 13, § 7; SL 2005, ch 10, § 3; SL 2007, ch 5, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 86, eff. Apr. 12, 2011; SL 2013, ch 192, § 1.



§ 1-16G-25 to 1-16G-28. Repealed.

1-16G-25 to 1-16G-28. Repealed by SL 2013, ch 192, §§ 3, 5, 6, 8.



§ 1-16G-29 to 1-16G-39. Repealed.

1-16G-29 to 1-16G-39. Repealed by SL 2007, ch 5, §§ 10 to 20.



§ 1-16G-40 to 1-16G-46. Rejected.

1-16G-40 to 1-16G-46. Rejected by referendum.



§ 1-16G-47 Building South Dakota fund created.

1-16G-47. Building South Dakota fund created. There is hereby created the building South Dakota fund for the purpose of building and reinvesting in South Dakota's economy and to create high quality jobs. Any money in the building South Dakota fund is continuously appropriated to the Bureau of Finance and Management. The state may accept and expend for the purposes of this chapter any funds obtained from appropriations or any other source. Interest earned on money in the fund shall be deposited into the fund.

If the Board of Economic Development approves a new or expanded facility with project costs exceeding twenty million dollars to receive a reinvestment payment pursuant to the provisions of §§ 1-16G-56 to 1-16G-68, inclusive, the Department of Revenue shall deposit all of the contractor's excise tax imposed and paid pursuant to the provisions of chapter 10-46A or 10-46B on the project costs into the building South Dakota fund.

Source: SL 2013, ch 7, § 1, eff. Mar. 20, 2013; SL 2014, ch 25, § 1.



§ 1-16G-48 Disbursements from building South Dakota fund.

1-16G-48. Disbursements from building South Dakota fund. The commissioner of the Bureau of Finance and Management shall authorize and disburse money from the building South Dakota fund for the following purposes:

(1) Twenty-five percent of the fund shall be transferred to the local infrastructure improvement grant fund created in § 1-16G-50;

(2) Fifteen percent of the fund shall be transferred to the economic development partnership fund created in § 1-16G-51;

(3) Thirty percent of the fund shall be transferred to the workforce education fund created in § 13-13-88;

(4) Twenty-five percent of the fund shall be transferred to the South Dakota housing opportunity fund created in § 11-13-2;

(5) Five percent of the fund shall be transferred to the revolving economic development and initiative fund created in § 1-16G-3 for the purpose of making grants to projects that have a total project cost of less than twenty million dollars.
Source: SL 2013, ch 7, § 2, eff. Mar. 20, 2013.



§ 1-16G-49 Annual report to Government Operations and Audit Committee.

1-16G-49. Annual report to Government Operations and Audit Committee. Each department administering the funds received from § 1-16G-48 shall report annually to the Government Operations and Audit Committee about the operations and results of the building South Dakota fund.

Source: SL 2013, ch 7, § 3, eff. Mar. 20, 2013.



§ 1-16G-50 Local infrastructure improvement grant fund.

1-16G-50. Local infrastructure improvement grant fund. There is hereby created in the state treasury the local infrastructure improvement grant fund. The Board of Economic Development may award grants to any political subdivision of this state, tribal government, or local development corporation from the fund to construct or reconstruct infrastructure for the purpose of serving an economic development project. The board shall consult state agencies to evaluate the feasibility and merits of the proposed infrastructure improvements. The board shall consider the funding mechanisms available to and utilized by the applicant when making a decision to award a grant. Interest earned on money in the fund shall be deposited into the fund. Any money in the local infrastructure improvement grant fund is continuously appropriated. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2013, ch 7, § 4, eff. Mar. 20, 2013; SL 2014, ch 7, § 1.



§ 1-16G-51 Economic development partnership fund created.

1-16G-51. Economic development partnership fund created. There is hereby created in the state treasury the economic development partnership fund. The Board of Economic Development may award grants to any nonprofit development corporation, tribal government, municipality, county, or other political subdivision of this state from the fund on a matching basis as provided in §§ 1-16G-52 and 1-16G-53. Interest earned on money in the fund shall be deposited into the fund. Any money in the economic development partnership fund is continuously appropriated. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2013, ch 7, § 5, eff. Mar. 20, 2013; SL 2014, ch 7, § 2.



§ 1-16G-52 Awards from economic development partnership fund.

1-16G-52. Awards from economic development partnership fund. The Board of Economic Development may award funds from the economic development partnership fund for new staff, or elevate existing part-time staff and equipment and training needs for the purpose of developing or expanding local, community, and economic development programs. The board may also award funds from the economic development partnership fund to commence or replenish a local revolving loan fund for the purpose of developing or expanding housing, community, and economic development programs. Areas of emphasis for funding include creating high quality employment opportunities, repopulation, stronger economies, housing development, business growth, support of entrepreneurship, and job creation, expansion, and retention.

Source: SL 2013, ch 7, § 6, eff. Mar. 20, 2013.



§ 1-16G-53 Matching basis of awards from economic development partnership fund.

1-16G-53. Matching basis of awards from economic development partnership fund. Any funds awarded under the economic development partnership fund shall be provided on a matching basis. The funds awarded to a recipient for staffing may be distributed over a four year period with forty percent being distributed in the first year, thirty percent in the second year, twenty percent in the third year, and ten percent in the fourth year. Over the four year period, the recipient shall match the total funds received from the economic development partnership fund.

Source: SL 2013, ch 7, § 7, eff. Mar. 20, 2013.



§ 1-16G-54 Promulgation of rules regarding local infrastructure improvement grant fund.

1-16G-54. Promulgation of rules regarding local infrastructure improvement grant fund. The Board of Economic Development shall promulgate rules pursuant to chapter 1-26 regarding the application process and timelines, the guidelines and criteria for approval of applications, and the distribution of funds from the local infrastructure improvement grant fund.

Source: SL 2013, ch 7, § 8, eff. Mar. 20, 2013.



§ 1-16G-55 Promulgation of rules regarding economic development partnership fund.

1-16G-55. Promulgation of rules regarding economic development partnership fund. The Board of Economic Development shall promulgate rules pursuant to chapter 1-26 regarding the application process and timelines, the guidelines and criteria for approval of applications, and the distribution of funds from the economic development partnership fund.

Source: SL 2013, ch 7, § 9, eff. Mar. 20, 2013.



§ 1-16G-56 Definitions.

1-16G-56. Definitions. Terms used in §§ 1-16G-56 to 1-16G-68, inclusive, mean:

(1) "Board," the Board of Economic Development;

(2) "Commissioner," the commissioner of the Governor's Office of Economic Development;

(3) "Completed the project" or "completion of the project," the first date when the project is operational;

(4) "Construction date," the first date earth is excavated or a contractor has initiated work for the purpose of constructing a new or expanded facility or the first date new equipment is located on the project site or existing equipment is removed from the project site for the purpose of equipment upgrades, whichever occurs first;

(5) "Data center," any facility established for the purpose of processing, storage, retrieval, or communication of data;

(6) "Department," the Department of Revenue;

(7) "Equipment upgrades," the installation of new equipment or the replacement or improvement of existing equipment, which is subject to the sales or use tax imposed by chapters 10-45 or 10-46 or contractor's excise tax imposed by chapters 10-46A or 10-46B;

(8) "GOED," the Governor's Office of Economic Development;

(9) "New or expanded facility," a new building or structure, or the expansion, renovation, or retrofitting of an existing building or structure, which is subject to the contractor's excise tax imposed by chapters 10-46A or 10-46B;

(10) "Person," any individual, firm, copartnership, joint venture, association, cooperative, nonprofit development corporation, limited liability company, limited liability partnership, corporation, estate, trust, business trust, receiver, or any group or combination acting as a unit;

(11) "Project," a new or expanded facility with a project cost which exceed twenty million dollars, or equipment upgrades with a project cost which exceed two million dollars. A project includes laboratory and testing facilities, manufacturing facilities, data centers, power generation facilities, power transmission facilities, agricultural processing facilities, wind energy facilities, and facilities defined by GOED as targeted industries. A project does not include any building or structure:

(a) Used predominantly for the sale of products at retail, other than the sale of electricity at retail, to individual consumers;

(b) Used predominantly for residential housing or transient lodging;

(c) Used predominantly to provide health care services;

(d) Used predominantly for the transportation or transmission of natural gas, oil, or crude oil by means of a pipeline; or

(e) That is not subject to ad valorem real property taxation or equivalent taxes measured by gross receipts;

(12) "Project cost," the amount paid by the project owner in money, credits, property, or other consideration associated with a project including, without limitation, land, labor, materials, furniture, equipment, fees, or fixtures;

(13) "Wind energy facility," any new facility or facility expansion that:

(a) Consists of a commonly managed integrated system of towers, wind turbine generators with blades, power collection systems, and electric interconnection systems, that convert wind movement into electricity, and is subject to the tax imposed by §§ 10-35-18 and 10-35-19; and

(b) The construction of which is subject to contractors' excise tax pursuant to chapter 10-46A or 10-46B.
Source: SL 2013, ch 7, § 24, eff. Mar. 20, 2013.



§ 1-16G-57 Reinvestment payment procedure.

1-16G-57. Reinvestment payment procedure. If the projects costs for a new or expanded facility exceeds twenty million dollars or the projects costs for equipment upgrades exceeds two million dollars, a person may apply for a reinvestment payment pursuant to §§ 1-16G-56 to 1-16G-68, inclusive. The person shall:

(1) Timely file an application as required by § 1-16G-58;

(2) Receive a permit from GOED pursuant to § 1-16G-60;

(3) Timely file the affidavit of reinvestment payment as required by § 1-16G-61; and

(4) Comply with the provisions of §§ 1-16G-56 to 1-16G-68, inclusive, to qualify for the reinvestment payment.

A project with a construction date on or after April 1, 2013, may receive a reinvestment payment as provided by §§ 1-16G-56 to 1-16G-68, inclusive.

Source: SL 2013, ch 7, § 25, eff. Mar. 20, 2013.



§ 1-16G-58 Application for reinvestment payment.

1-16G-58. Application for reinvestment payment. Before any person receives any reinvestment payment as provided in §§ 1-16G-56 to 1-16G-68, inclusive, the person shall file an application with GOED. The application may be filed no later than ninety days after the construction date. No person may receive any reinvestment payment as provided by §§ 1-16G-56 to 1-16G-68, inclusive, if the application is not timely filed with GOED.

The application shall include the following information:

(1) The project owner's name and contact information;

(2) The general description of the project;

(3) The construction date of the project;

(4) The projected date for completion of the project;

(5) The estimated project costs;

(6) The location of the project;

(7) The legal description of the project location;

(8) A list of the anticipated contractors and subcontractors that will perform work on the project; and

(9) Any other information that GOED may require.

The application shall be on a form prescribed by the commissioner. The application shall be signed by the project owner under penalty of perjury, and signed under oath before a notary public. No application may include more than one project.

Source: SL 2013, ch 7, § 26, eff. Mar. 20, 2013.



§ 1-16G-59 Factors for board review of application.

1-16G-59. Factors for board review of application. The Board of Economic Development shall review the application and make a determination of whether the project shall be approved or disapproved. The board shall consider the likelihood that the project would have occurred without the reinvestment payment. The board may approve a reinvestment payment that is equal to or less than South Dakota sales and use tax paid on the project costs.

The board shall consider the following factors when making that determination:

(1) Has the county or municipality adopted a formula to reduce property taxation for the project for five years under the discretionary formula pursuant to § 10-6-35.2;

(2) Has the county or municipality approved a tax incremental district pursuant to chapter 11-9 for the area where the project will be located;

(3) Has the municipality approved a municipal sales tax refund pursuant § 10-52-10;

(4) Economic activity that may occur in the community, area, and state; and

(5) Criteria established by rules promulgated pursuant to § 1-16G-67.
Source: SL 2013, ch 7, § 27, eff. Mar. 20, 2013.



§ 1-16G-60 Permit to submit an affidavit for reinvestment payment.

1-16G-60. Permit to submit an affidavit for reinvestment payment. Upon approval of the application by the Board of Economic Development, GOED shall issue a permit entitling the person to submit an affidavit for reinvestment payment as provided by § 1-16G-61. The permit and reinvestment payment is assignable and transferable and may be used as collateral or security pursuant to chapter 57A-9. If the initial permit holder entity reorganizes into a new entity, the new entity shall file with GOED an amended application within sixty days of the reorganization. If either the permit or reinvestment payment, or both, is assigned or transferred to another entity, such entity shall file with GOED an amended application within sixty days.

Source: SL 2013, ch 7, § 28, eff. Mar. 20, 2013.



§ 1-16G-61 Affidavit for reinvestment payment--Form and contents.

1-16G-61. Affidavit for reinvestment payment--Form and contents. Any person that has timely filed the application and is holding a permit issued by GOED, and has completed the project, shall file an affidavit for reinvestment payment with GOED.

The affidavit for reinvestment payment shall contain the following information:

(1) The project owner's name and contact information;

(2) The general description of the project;

(3) The date of completion of the project;

(4) The final project costs;

(5) The amount of South Dakota sales tax, use tax, and contractors excise tax paid for the construction of the project;

(6) The location of the project;

(7) The legal description of the project location;

(8) A list of the contractors and subcontractors that performed work on the project;

(9) If the reinvestment payment was assigned or transferred, the name and address of the person to whom the reinvestment payment has been assigned or transferred; and

(10) Any other information that GOED may require.

The affidavit for reinvestment payment shall be on a form prescribed by the commissioner. The affidavit for reinvestment payment shall be signed by the project owner and signed under oath before a notary public. No affidavit for reinvestment payment may include more than one project.

Source: SL 2013, ch 7, § 29, eff. Mar. 20, 2013.



§ 1-16G-62 Time for filing affidavit for reinvestment payment--Eligible project costs--Extension.

1-16G-62. Time for filing affidavit for reinvestment payment--Eligible project costs--Extension. The affidavit for reinvestment payment as required by § 1-16G-61 shall be filed no later than six months after the completion of the project. If the affidavit for reinvestment payment is not timely filed, the person is ineligible for any reinvestment payment provided by §§ 1-16G-56 to 1-16G-68, inclusive. If the person filing the affidavit for reinvestment payment knowingly makes any material false statement or report in the affidavit for reinvestment payment, the person is ineligible for any reinvestment payment provided by §§ 1-16G-56 to 1-16G-68, inclusive.

No project costs that occur after three years from the construction date are eligible to be included in the final project cost determination for any reinvestment payment provided by §§ 1-16G-56 to 1-16G-68, inclusive, unless an extension is granted at the sole discretion of the board, which extension may not extend beyond four years from the construction date.

Source: SL 2013, ch 7, § 30, eff. Mar. 20, 2013.



§ 1-16G-63 Time and manner of reinvestment payment.

1-16G-63. Time and manner of reinvestment payment. After the timely receipt of a completed affidavit for reinvestment payment, within ninety days GOED shall make payment from the reinvestment fund to the project owner based upon the amount and terms approved by the board as a reinvestment payment. If GOED requests additional documents or information from the project owner, the ninety day period begins to run from the date of receipt of the additional documents or information. GOED shall tender the reinvestment payment by electronic funds transfer.

Source: SL 2013, ch 7, § 31, eff. Mar. 20, 2013.



§ 1-16G-64 Reinvestment payment fund created.

1-16G-64. Reinvestment payment fund created. There is hereby created the reinvestment payment fund for the sole purpose of making reinvestment payments pursuant to the provisions of §§ 1-16G-56 to 1-16G-68, inclusive.

If the Board of Economic Development approves a reinvestment payment pursuant to the provisions of §§ 1-16G-56 to 1-16G-68, inclusive, the Department of Revenue shall deposit a portion or all of the sales and use taxes paid by the project owner up to a maximum amount of the reinvestment payment approved by the board.

The funds in the reinvestment project fund are continuously appropriated to GOED to make reinvestment payments pursuant to §§ 1-16G-56 to 1-16G-68, inclusive. If any money deposited in the fund and set aside for a specific reinvestment payment is in excess of the final reinvestment payment or the specific project becomes ineligible for the reinvestment payment, such money shall be deposited into the general fund. Interest earned on money in the fund shall be deposited into the general fund.

Source: SL 2013, ch 7, § 32, eff. Mar. 20, 2013.



§ 1-16G-65 Effect of tax collection agreement with Indian tribe.

1-16G-65. Effect of tax collection agreement with Indian tribe. If the project is located on land that is included within the agreement area of a sales and use tax collection agreement entered into by the state and an Indian tribe pursuant to chapter 10-12A, the board may only approve a reinvestment payment that is equal to or less than the amount of funds attributable to the project that the Department of Revenue retains pursuant to the terms of the tax collection agreement.

Source: SL 2013, ch 7, § 33, eff. Mar. 20, 2013.



§ 1-16G-66 Public records-Information on the GOED website.

1-16G-66. Public records-Information on the GOED website. The name of any person that receives a reinvestment payment as provided by §§ 1-16G-56 to § 1-16G-68, inclusive, and the amount of the reinvestment payment is public information and shall be available and open to public inspection as provided in § 1-27-1. The following information shall be made public on the GOED website as public information:

(1) An estimated number of the full-time jobs to be created by the project;

(2) An estimated average wage of the full-time jobs;

(3) A list of all the local government tax mechanisms and state economic tools, loans, or grants provided to the project;

(4) An estimate of the property taxes to be paid by the project; and

(5) A statement of why the project would not have occurred in South Dakota without the reinvestment payment.
Source: SL 2013, ch 7, § 34, eff. Mar. 20, 2013.



§ 1-16G-67 Promulgation of rules on reinvestment payments.

1-16G-67. Promulgation of rules on reinvestment payments. The board may promulgate rules, pursuant to chapter 1-26, concerning the procedures and forms for applying for and receiving the reinvestment payment, the requirements necessary to qualify for the reinvestment payment, and the criteria to evaluate projects submitting applications.

Source: SL 2013, ch 7, § 35, eff. Mar. 20, 2013.



§ 1-16G-68 Prohibited commissions.

1-16G-68. Prohibited commissions. No person who works for a project may be employed for a commission dependent in any manner upon the approval of any government grants, loans, or reinvestment payments that the person obtains for the project.

Source: SL 2013, ch 7, § 36, eff. Mar. 20, 2013.



§ 1-16G-69 South Dakota Tribal Economic Development Task Force established.

1-16G-69. South Dakota Tribal Economic Development Task Force established. There is hereby established the South Dakota Tribal Economic Development Task Force. The task force consists of the following members:

(1) For each of the nine Indian tribes located in South Dakota that chooses to participate in the task force, the chairman or president of the tribe or a person designated by the tribal chairman or tribal president to represent the participating tribe;

(2) The secretary of the Department of Tribal Relations;

(3) Two current or former members of the House of Representatives who have served as members of the State-Tribal Relations Committee to be appointed by the speaker of the House of Representatives;

(4) Two current or former members of the Senate who have served as members of the State-Tribal Relations Committee to be appointed by the president pro tempore of the Senate; and

(5) Five persons appointed by the Executive Board of the Legislative Research Council.

If a vacancy on the task force occurs, the vacancy shall be filled in the same manner as the original appointment.

Source: SL 2014, ch 7, § 3.



§ 1-16G-70 Supervision and funding of Tribal Economic Development Task Force.

1-16G-70. Supervision and funding of Tribal Economic Development Task Force. The task force shall be under the supervision of the Executive Board of the Legislative Research Council and staffed and funded as an interim legislative committee. The Legislative Research Council may receive additional funds from any legal source to carry out the purposes of §§ 1-16G-69 to 1-16G-72, inclusive. The Executive Board shall designate the chair and vice chair of the task force.

Source: SL 2014, ch 7, § 4.



§ 1-16G-71 Issues evaluated by Tribal Economic Development Task Force.

1-16G-71. Issues evaluated by Tribal Economic Development Task Force. The task force shall evaluate issues associated with economic development needs, initiatives, and barriers affecting South Dakota's Native American population and South Dakota's Indian tribes and tribal governments. Specifically, the task force shall analyze business and economic sectors and segments having potential for higher levels of success, as well as other possible approaches to improve economic conditions. The task force shall also address workforce availability, including education and skills, related demographics, salary and wage scales, and other issues affecting human resources necessary for the promotion of economic development for this segment of South Dakota's population.

Source: SL 2014, ch 7, § 5.



§ 1-16G-72 Report, recommendations, and draft legislation to be submitted by Tribal EconomicDevelopment Task Force.

1-16G-72. Report, recommendations, and draft legislation to be submitted by Tribal Economic Development Task Force. The task force shall begin its activities in 2014 and shall submit an interim report to the Executive Board of the Legislative Research Council not later than December 1, 2014, and a final report, recommendations, and potential draft legislation to the Executive Board of the Legislative Research Council no later than December 1, 2015.

Source: SL 2014, ch 7, § 6.






Chapter 16H - Science and Technology Authority

§ 1-16H-1 Legislative findings.

1-16H-1. Legislative findings. The Legislature finds and declares:

(1) That the State of South Dakota and the northern plains region of the United States are underrepresented and underdeveloped in the areas of scientific and technological investigation, experimentation, and development;

(2) That fostering and facilitating scientific and technological investigation, experimentation, and development will benefit the state economically and educationally by creating immediate and future jobs and educational opportunities, and will add to the quality of life of the citizens of South Dakota by adding to the general wealth of human knowledge;

(3) That the creation of the authority by this chapter will foster and facilitate scientific and technological investigation, experimentation, and development by creating a mechanism through which laboratory, experimental, and development facilities, both nonprofit and for-profit, both governmental and nongovernmental, may be acquired, developed, constructed, funded, maintained, and operated; and

(4) That the foregoing are public purposes and uses.
Source: SL 2004, ch 15, § 1.



§ 1-16H-2 Purpose of authority.

1-16H-2. Purpose of authority. The purpose of the authority created by this chapter is to foster and facilitate scientific and technological investigation, experimentation, and development by creating a mechanism through which laboratory, experimental, and development facilities may be acquired, developed, constructed, maintained, operated, and decommissioned.

Source: SL 2004, ch 15, § 2.



§ 1-16H-3 Definitions.

1-16H-3. Definitions. Terms used in this chapter mean:

(1) "Authority," the South Dakota Science and Technology Authority created by this chapter;

(2) "Board," the board of directors of the authority;

(3) "Project," any undertaking that includes surface and underground real and personal property, including mineral rights, water rights, facilities, buildings and other structures, improvements, machinery, parking facilities, and all other equipment or resources generally suitable for use in, developing, constructing, acquiring, improving, maintaining, or operating a facility or laboratory for scientific research or technological development. A project includes all site improvements and new construction for sidewalks, sewers, water facilities, solid waste and wastewater treatment and disposal sites, pollution control facilities, resource or waste reduction, recovery, treatment, and disposal facilities, parks, open spaces, wildlife sanctuaries, streets, highways, runways, hangars, and any other facilities or operations required for the development, construction, acquisition, improvement, maintenance, or operation of a facility or laboratory for scientific research or technological development;

(4) "Costs incurred in connection with the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of a project," includes the following: the cost of purchase of liability, indemnification, and other insurance or other risk- reduction or risk-transfer mechanisms necessary in order to acquire the facilities or property necessary for a project, or to maintain and operate a project; the cost of purchase and construction of all real and personal property and related improvements, together with the equipment and other property, water rights, mineral rights, and easements acquired that are deemed necessary for the construction of the project; financing charges; interest costs with respect to revenue bonds, notes, and other evidences of indebtedness of the authority prior to and during initial construction and for a period of thirty-six months thereafter; engineering and legal expenses; the costs of plans, specifications, surveys, and estimates of costs and other expenses necessary or incident to determining the feasibility or practicability of any project; and such other expenses as may be necessary or incident to the financing, insuring, development, construction, acquisition, improvement, maintenance, operation, or decommissioning of a specific project;

(5) "Financial aid," funds or in-kind contributions or donations from any source, including grants, and also the expenditure of authority funds or funds provided by the authority through the issuance of its revenue bonds, notes, or other evidences of indebtedness for the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of a project;

(6) "Governmental agency," any federal, state, or local governmental body, and any agency or instrumentality thereof, corporate or otherwise;

(7) "Lease agreement," an agreement under which a project is leased to any person, governmental agency, foundation, or entity that will use or cause the project to be used as a project upon such terms as may be deemed desirable by the authority, including providing for lease rental payments at least sufficient to pay when due the lessee's pro rata share of all principal of and interest and premium, if any, on any revenue bonds, notes, or other evidences of indebtedness of the authority issued with respect to the project, providing for the maintenance, insurance, operation, and decommissioning of the project on terms satisfactory to the authority, and providing for disposition of the project upon termination of the lease term, including purchase options or abandonment of the premises;

(8) "Financing agreement," any agreement by which the authority agrees to loan or grant its funds, including the proceeds of its revenue bonds, notes, or other evidences of indebtedness issued with respect to a project to any person or governmental agency that will use or operate the project upon terms providing for loan repayment installments at least sufficient to pay when due the borrower's pro rata share of all principal and interest and premium, if any, on any revenue bonds, notes, or other evidences of indebtedness of the authority issued with respect to the project, providing for construction, maintenance, insurance, operation, and decommissioning of the project on terms satisfactory to the authority, and providing for other matters as may be deemed advisable by the authority;

(9) "Person," includes, without limitation, an individual, corporation, limited liability company, unincorporated association, foundation, partnership, limited liability partnership, and any other legal entity, including a trustee, receiver, assignee, or personal representative of the entity;

(10) "Revenue bond" or "bond," any bond issued by the authority, the principal and interest of which are payable solely from revenues or income derived from any project or activity of the authority.
Source: SL 2004, ch 15, § 3.



§ 1-16H-4 Science and Technology Authority created.

1-16H-4. Science and Technology Authority created. The South Dakota Science and Technology Authority is hereby created as a body corporate and politic.

Source: SL 2004, ch 15, § 4.



§ 1-16H-5 Board of directors--Appointment and terms.

1-16H-5. Board of directors--Appointment and terms. The governing and administrative powers of the authority are vested in its board of directors, consisting of seven voting members and the president of the School of Mines and Technology as an ex-officio, nonvoting member. The Governor shall appoint the voting members, with the advice and consent of the Senate. Not all voting members of the board may be of the same political party. The terms of the voting members of the board shall be six years. Members of the board may serve more than one term.

Source: SL 2004, ch 15, § 5, eff. Feb. 11, 2004; SL 2014, ch 8, § 1.



§ 1-16H-6 Removal of members--Grounds.

1-16H-6. Removal of members--Grounds. The Governor may remove any member of the board for cause, including incompetence, neglect of duty, or malfeasance in office.

Source: SL 2004, ch 15, § 6.



§ 1-16H-7 Compensation of members--Reimbursement of expenses.

1-16H-7. Compensation of members--Reimbursement of expenses. Voting members of the board shall receive compensation for the performance of their duties as established by the Legislature in accordance with § 4-7-10.4 from the funds of the authority. All members may be reimbursed at rates established by the Board of Finance for necessary expenses, including travel and lodging expenses, incurred in connection with the performance of their duties as members.

Source: SL 2004, ch 15, § 7, eff. Feb. 11, 2004; SL 2009, ch 1, § 21; SL 2014, ch 8, § 2.



§ 1-16H-8 Oath of office.

1-16H-8. Oath of office. Each member of the board shall, before entering upon the duties of office, take and subscribe the constitutional oath of office.

Source: SL 2004, ch 15, § 8.



§ 1-16H-9 Executive director, agents, and employees--Duties--Compensation.

1-16H-9. Executive director, agents, and employees--Duties--Compensation. The board may appoint an executive director. The executive director may not be a member of the board. The executive director shall hold office at the discretion of the board. The executive director shall perform such duties as may be prescribed from time to time by the board and shall receive compensation fixed by the board. The board may engage the services of such other agents and employees as the board deems appropriate and may prescribe their duties and fix their compensation.

Source: SL 2004, ch 15, § 9; SL 2008, ch 11, § 1.



§ 1-16H-10 Meetings of the board.

1-16H-10. Meetings of the board. The board shall meet on the call of the chair, upon the written request of four members of the board, or upon the request of the executive director.

Source: SL 2004, ch 15, § 10.



§ 1-16H-11 Quorum--Vote required for action.

1-16H-11. Quorum--Vote required for action. A majority of the voting members of the board constitutes a quorum for the transaction of business. Any official act of the authority requires the affirmative vote of at least four voting members of the board at a meeting of the board at which the members casting those affirmative votes are present.

Source: SL 2004, ch 15, § 11, eff. Feb. 11, 2004; SL 2009, ch 1, § 22; SL 2014, ch 8, § 3.



§ 1-16H-12 Business interests not disqualification for membership--Abstention where conflictof interest.

1-16H-12. Business interests not disqualification for membership--Abstention where conflict of interest. Notwithstanding any other law to the contrary it is not a conflict of interest for a trustee, director, officer, or employee of any health institution, educational institution, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architectural firm, engineering firm, mining firm, insurance company, or any other firm, person, or corporation to serve as a member of the authority, if the trustee, director, officer, or employee abstains from deliberation, action, and vote by the authority in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.

Source: SL 2004, ch 15, § 12.



§ 1-16H-13 Open meetings--Notice.

1-16H-13. Open meetings--Notice. Each meeting of the authority for any purpose whatsoever shall be open to the public as required by chapter 1-25. Notice of meetings shall be as provided in the bylaws of the authority. Resolutions need not be published or posted.

Source: SL 2004, ch 15, § 13.



§ 1-16H-14 Record of proceedings--Filings--Copies--Certification.

1-16H-14. Record of proceedings--Filings--Copies--Certification. The executive director or other person designated by the authority shall keep a record of the proceedings thereof and shall be custodian of all books, documents, and papers filed with the authority, the minute books or journal of the authority and its official seal. The executive director or other person designated by the authority may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies and all persons dealing with the authority may rely on such certificates.

Source: SL 2004, ch 15, § 14.



§ 1-16H-15 Powers and duties of authority.

1-16H-15. Powers and duties of authority. The authority may:

(1) Have perpetual succession as a body politic and corporate exercising essential public functions;

(2) Sue and be sued in its own name;

(3) Have an official seal and alter the seal at will;

(4) Maintain an office at such places within the state as the authority may designate;

(5) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(6) Employ fiscal consultants, engineers, attorneys, and such other consultants and employees as may be required and contract with agencies of the state to provide staff and support services;

(7) Procure insurance against any loss in connection with its property and other assets, including loans and notes in such amounts and from such insurers as it may deem advisable;

(8) Borrow money and issue bonds as provided by this chapter;

(9) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States or the state, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees, or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(10) Receive and accept from any source financial aid or contributions of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(11) Provide technical assistance to local public bodies and to profit and nonprofit entities to foster and facilitate scientific and technological investigation, experimentation, and development;

(12) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party;

(13) To make loans and grants to, and enter into financing agreements with, any governmental agency or any person for the costs incurred in connection with the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of a project, or for the maintenance of the physical or structural integrity of real or personal property incorporated or which may be incorporated into a project, in accordance with a written agreement between the authority and such governmental agency or person. However, no such loan or grant may exceed the total cost of such project as determined by the governmental agency or person and approved by the authority;

(14) Cooperate with and exchange services, personnel and information with any governmental agency;

(15) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(16) Sell, exchange, lease, donate, and convey any of its properties whenever the authority finds such action to be in furtherance of the purposes for which it was organized;

(17) Acquire, hold, lease, and dispose of real and personal property, and construct, develop, maintain, operate, and decommission projects for the purposes for which the authority was created;

(18) Indemnify any person or governmental agency for such reasonable risks as the authority deems advisable if the indemnification is a condition of a grant, gift, or donation to the authority. However, any such obligation to indemnify may only be paid from insurance or from revenues of the authority, and such obligation does not constitute a debt or obligation of the State of South Dakota; and

(19) Do any act and execute any instrument which in the authority's judgment is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it.
Source: SL 2004, ch 15, § 15.



§ 1-16H-16 Promulgation of rules.

1-16H-16. Promulgation of rules. The authority may, pursuant to chapter 1-26, promulgate rules necessary to regulate the authority's affairs, to carry into effect the powers and purposes of the authority, and to conduct its business, including rules to:

(1) Establish application procedures for grants and loans from the authority;

(2) Establish eligibility criteria for such grants or loans;

(3) Govern the use of proceeds of such grants or loans;

(4) Establish criteria for the terms and conditions upon which such grants or loans shall be made, including the security, if any, that may be required for such loans; and

(5) Establish criteria for the lease or other use of any real or personal property owned by the authority, or the placement of experiments in any facility owned or controlled by the authority.
Source: SL 2004, ch 15, § 16.



§ 1-16H-17 Loans and grants made by authority.

1-16H-17. Loans and grants made by authority. Loans and grants made by the authority pursuant to the terms of this chapter shall be upon such terms and conditions as the authority may deem necessary, and may be with or without interest and on a secured or unsecured basis.

Source: SL 2004, ch 15, § 17.



§ 1-16H-18 Investment of funds.

1-16H-18. Investment of funds. The authority may invest any funds not needed for immediate investment in the following:

(1) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal of and interest on which are fully guaranteed or insured by, the United States of America;

(2) Obligations issued by or obligations the principal of and interest on which are fully guaranteed or insured by any agency or instrumentality of the United States of America;

(3) Certificates of deposit or time deposits constituting direct obligations of any bank which is a qualified public depository or any savings and loan association which is a savings and loan depository under the Public Deposit Insurance Act pursuant to chapter 4-6A, unless sufficient volume of such certificates is not available at competitive interest rates. In that event, the authority may purchase noncollateralized direct obligations of any bank or savings institution or holding company if such institution or holding company is rated in the highest two quality categories by a nationally recognized rating agency;

(4) Obligations of any solvent insurance company or other corporation or business entity existing under the laws of the United States or any state thereof, if the obligation of the insurance company or other corporation or business entity is rated in the two highest classifications established by a standard rating service of insurance companies or a nationally recognized rating agency;

(5) Short term discount obligations of the Federal National Mortgage Association;

(6) Obligations issued by any state of the United States or any political subdivision, public instrumentality, or public authority of any state of the United States, which obligations are not callable before the date the principal thereof will be required to be paid and which obligations are fully secured as to both sufficiency and timely payment by, and payable solely from, securities described in subdivision (1) and which obligations are rated in the highest investment classification by at least two standard rating services of such obligations.

Any securities may be purchased at the offering or market price thereof at the time of the purchase. All securities so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds will be required for expenditure or be redeemable is final and conclusive. Investment in any obligation enumerated in this section may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Act of 1940, whose shares are registered under the Federal Securities Act of 1933, and whose investments are limited to these obligations.

Source: SL 2004, ch 15, § 18.



§ 1-16H-18.1 Investment of funds with State Investment Council.

1-16H-18.1. Investment of funds with State Investment Council. In addition to the investments authorized by § 1-16H-18, the authority may invest any funds of the authority in an account with the State Investment Council pursuant to chapter 4-5.

Source: SL 2005, ch 11, § 1.



§ 1-16H-19 Issuance of bonds, notes, or other evidence of indebtedness.

1-16H-19. Issuance of bonds, notes, or other evidence of indebtedness. The authority may issue revenue bonds, notes, or other evidences of indebtedness to pay the cost incurred in connection with developing, constructing, acquiring, improving, maintaining, operating, and decommissioning projects. For the purpose of evidencing the obligations of the authority to repay any money borrowed, the authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes, or other instruments and may also from time to time issue and dispose of such bonds, notes, or other instruments to refund, at maturity, at a redemption date, or in advance of either, any revenue bonds, notes, or other instruments pursuant to redemption provisions or at any time before maturity. All such revenue bonds, notes, or other instruments are payable solely from the revenues or income to be derived with respect to projects, from the leasing or sale of the projects, or from any other funds available to the authority for such purposes. The revenue bonds, notes, or other instruments may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided by an applicable resolution.

Source: SL 2004, ch 15, § 19, eff. Feb. 11, 2004; SL 2009, ch 1, § 23.



§ 1-16H-20 Suit to compel performance by holder of revenue bond, note, or instrument issued byauthority.

1-16H-20. Suit to compel performance by holder of revenue bond, note, or instrument issued by authority. Any holder of any revenue bonds, notes, or other instruments issued by the authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the authority or any of its agents or employees of any contract or covenant made with the holders of such revenue bonds, notes, or other instruments, to compel such corporation, person, the authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such revenue bonds, notes, or other instruments by the provision of the resolution authorizing their issuance and to enjoin such corporation, person, the authority, and any of its agents or employees from taking any action in conflict with any such contract or covenant.

Source: SL 2004, ch 15, § 20.



§ 1-16H-21 Suit by holder of revenue bond to compel payment of principal, interest, or premium--Jurisdiction.

1-16H-21. Suit by holder of revenue bond to compel payment of principal, interest, or premium--Jurisdiction. If the authority fails to pay the principal of or interest on any of the revenue bonds or premium, if any, as the principal or interest becomes due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the revenue bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the chair of the board constitutes sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the authority and its officers named as defendants for the purpose of compelling such payment.

Source: SL 2004, ch 15, § 21, eff. Feb. 11, 2004; SL 2009, ch 1, § 24.



§ 1-16H-22 Negotiability of bonds, notes, or instruments--Temporary bonds, notes, orinstruments.

1-16H-22. Negotiability of bonds, notes, or instruments--Temporary bonds, notes, or instruments. Notwithstanding the form and tenor of any such revenue bonds, notes, or other instruments and in the absence of any express recital on the face of any such revenue bond, note, or other instruments that it is non-negotiable, all such revenue bonds, notes, and other instruments are negotiable instruments. Pending the preparation and execution of any such revenue bonds, notes, or other instruments, temporary revenue bonds, notes, or instruments may be issued as provided by resolution.

Source: SL 2004, ch 15, § 22, eff. Feb. 11, 2004; SL 2009, ch 1, § 25.



§ 1-16H-23 Pledge of revenues from lease or loan agreement--Trust agreement.

1-16H-23. Pledge of revenues from lease or loan agreement--Trust agreement. To secure the payment of any or all of such revenue bonds, notes, or other instruments, the revenues to be received by the authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof and the issuance of any additional revenue bonds, notes, or other instruments payable from such revenues, income, or other funds to be derived from projects, the authority may execute and deliver a trust agreement. A remedy for any breach or default of the terms of any such trust agreement by the authority may be by mandamus proceedings in the appropriate circuit court to compel the performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.

Source: SL 2004, ch 15, § 23.



§ 1-16H-24 Pledge or assignment of or lien on or security interest in revenues, funds, or accounts.

1-16H-24. Pledge or assignment of or lien on or security interest in revenues, funds, or accounts. The revenue bonds or notes shall be secured as provided in the authorizing resolution which may, notwithstanding any other provision of this chapter, include in addition to any other security a specific pledge or assignment of and lien on or security interest in any or all revenues or money of the authority from whatever source which may by law be used for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by resolution of the authority authorizing the issuance of such revenue bonds, notes, or other instruments. Any pledge made by the authority of revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project to pay revenue bonds, notes, or other evidences of indebtedness of the authority is binding from the time the pledge is made. Revenues and other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay revenue bonds, notes, or other evidences of indebtedness of the authority shall be held outside of the state treasury and in the custody of the authority or a trustee or a depository appointed by the authority. Revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay revenue bonds, notes, or other evidences of indebtedness of the authority and thereafter received by the authority or such trustee or depository is immediately subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge is binding against all parties having claims of any kind of tort, contract, or otherwise against the authority or the State of South Dakota, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

Source: SL 2004, ch 15, § 24, eff. Feb. 11, 2004; SL 2009, ch 1, § 26.



§ 1-16H-25 Pledge by state not to impair rights and remedies of holders of bonds and notes.

1-16H-25. Pledge by state not to impair rights and remedies of holders of bonds and notes. The State of South Dakota pledges to and agrees with the holders of the revenue bonds and notes of the authority issued pursuant to this chapter that the state will not limit or decrease the rights and powers vested in the authority by this chapter so as to impair the terms of any contract made by the authority with such holders or in any way impair the rights and remedies of such holders until such revenue bonds, notes, or other instruments, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The authority is authorized to include these pledges and agreements of the state in any contract with the holders of revenue bonds, notes, or other instruments issued pursuant to this section.

Source: SL 2004, ch 15, § 25.



§ 1-16H-26 State not liable for principal or interest on bonds, notes, instruments, or obligationsof authority.

1-16H-26. State not liable for principal or interest on bonds, notes, instruments, or obligations of authority. Nothing in this chapter may be construed to authorize the authority to create a debt of the state within the meaning of the Constitution or statutes of South Dakota and all revenue bonds, notes, other instruments and obligations issued by the authority pursuant to the provisions of this chapter are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The state is not in any event liable for the payment of the principal of or interest on any bonds, notes, instruments, or obligations issued by the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.

Source: SL 2004, ch 15, § 26.



§ 1-16H-27 Governmental bodies, financial institutions, and others authorized to invest in bondsor notes issued by authority.

1-16H-27. Governmental bodies, financial institutions, and others authorized to invest in bonds or notes issued by authority. The state and all counties, municipalities, political subdivisions, public bodies, public officers, banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter.

Source: SL 2004, ch 15, § 27.



§ 1-16H-28 Exemption of documentary material and data involving trade secrets, etc., fromdisclosure--Consideration by authority in executive session.

1-16H-28. Exemption of documentary material and data involving trade secrets, etc., from disclosure--Consideration by authority in executive session. Any documentary material or data made or received by the authority for purposes under this chapter, to the extent that such material or data consists of trade secrets, scientific or technical secrets, matters involving national security, or commercial or financial information regarding the operation of a business, may not be considered public records, and are exempt from disclosure. Any discussion or consideration of such information may be held by the authority in executive session.

Source: SL 2004, ch 15, § 28.



§ 1-16H-29 Title to projects.

1-16H-29. Title to projects. The authority may acquire title to any project with respect to which it exercises its authority.

Source: SL 2004, ch 15, § 29.



§ 1-16H-30 Acquisition of property.

1-16H-30. Acquisition of property. The authority may acquire by purchase, lease, gift, or otherwise any property or rights to any property from any person or any governmental agency, whether improved for the purposes of any prospective project or unimproved. The authority may also accept any donation of funds for its purposes from any of those sources.

Source: SL 2004, ch 15, § 30.



§ 1-16H-31 Acquisition, improvement, maintenance, and decommissioning of projects.

1-16H-31. Acquisition, improvement, maintenance, and decommissioning of projects. The authority may acquire, develop, construct, improve, maintain, operate, and decommission any project, either under its own direction or through collaboration with any approved applicant, or acquire any project through purchase or otherwise, using for that purpose the proceeds derived from its sale of revenue bonds, notes, or other instruments or governmental loans, grants, or other funds, and hold title to those projects in the name of the authority.

Source: SL 2004, ch 15, § 31, eff. Feb. 11, 2004; SL 2009, ch 1, § 27.



§ 1-16H-31.1 Subsurface property defined.

1-16H-31.1. Subsurface property defined. For the purpose of §§ 1-16H-31.1 to 1-16H-31.10, inclusive, the term, subsurface property, means complete fee title to real property located one hundred feet or more below the surface, including the right to use such real property to construct, operate, support and maintain underground facilities, for scientific and technological experimentation and exploration, for the commercial exploitation of the subsurface for purposes other than mineral extraction, and for any other lawful purpose. The term, subsurface property, does not include ownership or the right to occupancy of the surface.

Source: SL 2005, ch 12, § 1.



§ 1-16H-31.2 Condemnation of subsurface property for purpose of acquiring, developing,constructing, maintaining, or operating projects--Limitation--Procedures.

1-16H-31.2. Condemnation of subsurface property for purpose of acquiring, developing, constructing, maintaining, or operating projects--Limitation--Procedures. The authority may condemn private and public subsurface property for public use for the purposes of acquiring, developing, constructing, maintaining, or operating projects. The authority may only condemn subsurface property upon or through which it already owns or controls some, but not all, property rights. If the authority deems it necessary to condemn any subsurface property for such purpose, it shall, by resolution, declare the condemnation necessary, stating the purposes and extent thereof. Thereupon, proceedings for condemnation shall be undertaken in the name of the authority, as provided in chapter 21-35 and this chapter.

Source: SL 2005, ch 12, § 2.



§ 1-16H-31.3 Declaration of taking--Contents.

1-16H-31.3. Declaration of taking--Contents. In any proceeding initiated under this chapter and chapter 21-35, the authority may, at any time before final judicial determination of the rights of the parties, file a declaration of taking, signed by the authority, declaring the extent of the subsurface property interest taken for the use of the authority.

The declaration of taking shall contain:

(1) A statement of the authority under which and the use for which the subsurface property interest is taken;

(2) A description of the subsurface property interest taken sufficient for identification thereof;

(3) A legal description of the subsurface property subject to or affected by the taking;

(4) The names of the owners of the property or persons in interest in the subsurface property, and a description of the interest claimed by each, as are known;

(5) A statement of the sum of money estimated by the authority to be just compensation for the subsurface property interest taken and damaged; and

(6) A detailed appraisal upon which the amount of the authority's estimate is based.
Source: SL 2005, ch 12, § 3.



§ 1-16H-31.4 Effective date of condemnation and right to just compensation.

1-16H-31.4. Effective date of condemnation and right to just compensation. Title to the subsurface property interest specified in the declaration vests in the authority and the subsurface property interest is deemed condemned and taken for the use of the authority, and the right to just compensation for the subsurface property interest vests in the persons entitled thereto either on the date the decision is rendered pursuant to the hearing provided for in § 21-35-10.1 or the date the hearing is waived, either by consent in writing or by failing to make demand for the hearing within the time allowed.

Source: SL 2005, ch 12, § 4; SL 2009, ch 1, § 28.



§ 1-16H-31.5 Notice of hearing on right to take--Waiver of right to question necessity--Order ofcourt.

1-16H-31.5. Notice of hearing on right to take--Waiver of right to question necessity--Order of court. Upon filing of a declaration of taking pursuant to § 1-16H-31.3, the court may fix the time within which, and the terms upon which, the parties in possession are required to surrender possession to the authority. A notice shall be issued stating that if the defendants do not appear in or respond to the proceedings within thirty days after service of the notice, exclusive of the day of service, the authority shall apply to the court for an order of possession. A notice of hearing shall then be issued by the court and served as provided in § 1-16H-31.6 upon the record owners of all subsurface property sought to be acquired or damaged. The notice shall state a time and place for hearing not less than thirty days from the date of service, unless the waiver of hearing provided by § 21-35-10.1 is filed, in which case the hearing may be held sooner. The court may make such orders in respect to encumbrances, liens, rents, taxes, assessments, insurance and other charges, if any, as are just and equitable.

Source: SL 2005, ch 12, § 5.



§ 1-16H-31.6 Service or mailing of copy of declaration of taking and amendments.

1-16H-31.6. Service or mailing of copy of declaration of taking and amendments. A copy of the declaration of taking filed pursuant to § 1-16H-31.2 and any amendments thereto shall be served with the condemnation petition or by mailing a copy thereof to each of the known defendants by registered mail at the defendant's last known post office address.

Source: SL 2005, ch 12, § 6.



§ 1-16H-31.7 Amendments to the declaration of taking--Filing.

1-16H-31.7. Amendments to the declaration of taking--Filing. If any person who is a proper party defendant or if any affected subsurface property is omitted from the declaration of taking filed pursuant to § 1-16H-31.2, the authority may file amendments to include the person or subsurface property. Any amendment from the time of filing has the same force and effect as if it were included in the original proceedings. The misnaming or omission of any defendant's name does not defer the effect of the declaration of taking.

Source: SL 2005, ch 12, § 7.



§ 1-16H-31.8 Deposit with court of money representing just compensation for subsurface property--Expedition of proceedings.

1-16H-31.8. Deposit with court of money representing just compensation for subsurface property--Expedition of proceedings. If the authority elects to utilize the procedures set forth in §§ 1-16H-31.2 to 1-16H-31.7, inclusive, for possession of subsurface property, the authority shall deposit with the court the money required by § 21-35-11 as a condition to the exercise of such power. In that case, the court and the attorneys shall expedite the proceedings for the distribution of the money deposited and for the ascertainment and payment of just compensation.

Source: SL 2005, ch 12, § 8.



§ 1-16H-31.9 Distribution of money on deposit with the court--Judgment against authority fordeficiency.

1-16H-31.9. Distribution of money on deposit with the court--Judgment against authority for deficiency. Upon application of the parties in interest, the court may order that all of the money deposited in court pursuant to § 1-16H-31.8, or any part thereof, be paid for or on account of the just compensation to be awarded in the proceeding. If the compensation finally awarded for the subsurface property interest taken, or any part thereof, exceeds the amount of money received by any person so entitled, the court shall enter judgment against the authority for the amount of the deficiency.

Source: SL 2005, ch 12, § 9.



§ 1-16H-31.10 Application of other provisions to subsurface property rights taken by authority.

1-16H-31.10. Application of other provisions to subsurface property rights taken by authority. The provisions of chapters 45-4 and 45-5A do not apply to subsurface property rights taken by the authority pursuant to §§ 1-16H-31.1 to 1-16H-31.10, inclusive.

Source: SL 2005, ch 12, § 10.



§ 1-16H-32 Intergovernmental agreements.

1-16H-32. Intergovernmental agreements. The authority may enter into intergovernmental agreements with any governmental agency.

Source: SL 2004, ch 15, § 32.



§ 1-16H-33 Sharing of agency employees.

1-16H-33. Sharing of agency employees. The authority may share employees with governmental agencies.

Source: SL 2004, ch 15, § 33.



§ 1-16H-34 Inapplicability of § 5-2-19.

1-16H-34. Inapplicability of § 5-2-19. The provisions of § 5-2-19 do not apply to real or personal property given to the authority.

Source: SL 2004, ch 15, § 34.



§ 1-16H-35 Transfer or exchange of property with other state agencies.

1-16H-35. Transfer or exchange of property with other state agencies. Any department, board, commission, agency, or officer of this state or the Board of Regents of the State of South Dakota, may transfer jurisdiction of or title to any property to, or may exchange property under its control with, the authority if the transfer or exchange is approved in writing by the Governor as being advantageous to the state.

Source: SL 2004, ch 15, § 35.



§ 1-16H-36 Designation of depositories.

1-16H-36. Designation of depositories. The authority shall designate a qualified public depository as defined in § 4-6A-1 as a depository of its money. Those depositories shall be designated only within the state and upon condition that bonds approved as to form and surety by the authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by the depositories to the authority, those bonds to be conditioned for the safekeeping and prompt repayment of the deposits. If any of the funds of the authority are deposited by the treasurer in any such depository, the treasurer and the sureties on the treasurer's official bond are, to that extent, exempt from liability for the loss of any of the deposited funds by reason of the failure, bankruptcy, or any other act or default of the depository. However, the authority may accept assignments of collateral by any depository of its funds to secure the deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds consistent with the provisions of chapter 4-6A.

Source: SL 2004, ch 15, § 36.



§ 1-16H-37 Tax exemption of authority.

1-16H-37. Tax exemption of authority. The income of the authority and all land, improvements, equipment, fixtures, or other property interests owned by the authority are exempt from all taxation in the State of South Dakota. The authority is exempt from the provisions of chapter 47-31B.

Source: SL 2004, ch 15, § 37, eff. Feb. 11, 2004.



§ 1-16H-38 Authority reports to Governor's Office of Economic Development.

1-16H-38. Authority reports to Governor's Office of Economic Development. The authority is attached to the Governor's Office of Economic Development for reporting purposes. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner. However, the authority shall report at least annually.

Source: SL 2004, ch 15, § 38, eff. Feb. 11, 2004; SL 2011, ch 1 (Ex. Ord. 11-1), § 87, eff. Apr. 12, 2011.



§ 1-16H-39 Informational budget.

1-16H-39. Informational budget. Notwithstanding any other provisions of law, all funds received by the authority shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2004, ch 15, § 39.



§ 1-16H-40 Transfer of functions and programs of Homestake Laboratory Conversion Project.

1-16H-40. Transfer of functions and programs of Homestake Laboratory Conversion Project. The functions and programs of the former Homestake Laboratory Conversion Project are transferred to the authority.

Source: SL 2004, ch 15, § 40.



§ 1-16H-41 Homestake Mine donation.

1-16H-41. Homestake Mine donation. The authority may accept the donation of the former Homestake Mine in Lead, South Dakota, or any part thereof.

Source: SL 2004, ch 15, § 41.



§ 1-16H-42 Severability of provisions.

1-16H-42. Severability of provisions. The sections, clauses, sentences, and parts of this chapter are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this chapter would otherwise be unconstitutional or ineffective. It is the intention of this chapter to confer upon the authority the whole or any part of the powers in this chapter provided for, and if any one or more sections, clauses, sentences, and parts of this chapter are for any reason questioned in any court of competent jurisdiction and are adjudged unconstitutional or invalid, the judgment does not affect, impair, or invalidate the remaining provisions thereof, but is confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any section, clause, sentence, or part of this chapter in any one or more instances does not affect or prejudice its applicability or validity in any other instance.

Source: SL 2004, ch 15, § 42.



§ 1-16H-43 Immunity from liability for condition or use of certain donated property.

1-16H-43. Immunity from liability for condition or use of certain donated property. Any person who donates or otherwise conveys without cost any underground mine workings and related real or personal property, including fixtures or structures, to the Science and Technology Authority for public use or benefit is immune from any liability under state law which arises from its condition or use after donation of the mine workings and related property. This section applies only upon affirmative acceptance of the donation by the authority and approval of the donation acceptance by the Governor.

Source: SL 2004, ch 16, § 1.



§ 1-16H-44 Property tax exemption for certain leased property in Lawrence County.

1-16H-44. Property tax exemption for certain leased property in Lawrence County. If the authority leases land, improvements, equipment, fixtures, or other property interests in Lawrence County to an entity that:

(1) Is organized and operated on a not-for-profit basis;

(2) Is organized as a limited liability company;

(3) Has members of the limited liability company otherwise qualifying for exemption from real property taxation in the state where the entity's headquarters are located; and

(4) Is organized and operated for scientific research and related educational purposes;
the property and any possessory interest in the property is exempt from real property taxation.

Source: SL 2011, ch 8, § 1.






Chapter 16I - South Dakota Energy Infrastructure Authority

§ 1-16I-1 Definitions.

1-16I-1. Definitions. Terms used in this chapter mean as follows:

(1) "Authority," the South Dakota Energy Infrastructure Authority created pursuant to this chapter;

(2) "Board," the board of directors of the authority.
Source: SL 2005, ch 13, § 1.



§ 1-16I-2 South Dakota Energy Infrastructure created--Purpose.

1-16I-2. South Dakota Energy Infrastructure created--Purpose. The South Dakota Energy Infrastructure Authority is created as a body corporate and politic to diversify and expand the state's economy by developing in this state the energy production facilities and the energy transmission facilities necessary to produce and transport energy to markets within the state and outside of the state.

Source: SL 2005, ch 13, § 2; SL 2007, ch 1, § 1.



§ 1-16I-3 Power of authority to finance, construct, and operate energy transmission facilities--Partnerships.

1-16I-3. Power of authority to finance, construct, and operate energy transmission facilities--Partnerships. The authority may provide for the financing, construction, development, maintenance, and operation of new or upgraded energy transmission facilities. The authority may own, lease, or rent such facilities. The authority may enter into partnerships with public and private entities to develop and operate such facilities.

Source: SL 2005, ch 13, § 3.



§ 1-16I-4 Divestiture of ownership of energy transmission facility--Recovery of investment.

1-16I-4. Divestiture of ownership of energy transmission facility--Recovery of investment. If the authority becomes the owner or partial owner of any energy transmission facility, the authority shall divest itself of ownership as soon as economically practical. Recovery by the authority of its net investment in the energy production facility or energy transmission facility is deemed to be economically practical.

Source: SL 2005, ch 13, § 4.



§ 1-16I-5 Maximum amount of outstanding bonds--Legislative approval of issuance--Contracts.

1-16I-5. Maximum amount of outstanding bonds--Legislative approval of issuance--Contracts. In order to finance energy transmission facilities as authorized pursuant to this chapter, the authority may issue and have outstanding bonds to finance such facilities in an amount not to exceed one billion dollars. However, no bonds may be issued until the issuance of the bonds is specifically approved by an act of the Legislature. The authority shall have contracts sufficient to justify the issuance of bonds.

Source: SL 2005, ch 13, § 5; SL 2007, ch 1, § 2.



§ 1-16I-6 Duties of authority.

1-16I-6. Duties of authority. The authority shall:

(1) Meet with any interested owner of transmission lines in South Dakota and any interested generator and distributor of electricity to consumers in South Dakota to understand the generation of electricity in South Dakota and the transmission enhancements needed for the transmission of electricity to, from, and within South Dakota, and to analyze how the authority could proactively assist in developing the generation and transmission infrastructure;

(2) Report its findings and make recommendations to the Governor, the Legislature, and the South Dakota congressional delegation at least once every five years concerning what the private sector, the state, and the federal government can do to create and enhance the generation of electricity in South Dakota and the transmission of electricity to, from, and within South Dakota, including, as appropriate, the export of South Dakota's wind power resource;

(3) Evaluate state laws and rules affecting electric generation and electric transmission and make recommendations to the Governor and the Legislature for improvements;

(4) Evaluate federal laws and rules affecting electric generation and electric transmission and make recommendations to the South Dakota congressional delegation for improvements;

(5) Identify opportunities where owners of transmission lines in South Dakota and generators and distributors of electricity to consumers in South Dakota can cooperate to improve and increase electric transmission in South Dakota and communicate those opportunities to owners, generators, and distributors of electricity in South Dakota;

(6) Assist any entity that wants to build new or upgrade existing electric transmission facilities to, from, and within South Dakota by helping the entity develop a business plan and identify financing options; and

(7) Assist other state transmission authorities and any federal or regional entity wanting to build new or upgrade existing transmission facilities to deliver electricity to, from, and within South Dakota.
Source: SL 2005, ch 13, § 6; SL 2007, ch 1, § 3; SL 2008, ch 12, § 1.



§ 1-16I-7 Board of directors--Appointment--Terms.

1-16I-7. Board of directors--Appointment--Terms. The governing and administrative powers of the authority are vested in its board of directors consisting of five members. The Governor shall appoint the directors. Not all members of the board may be of the same political party. The terms of the members of the board may not exceed six years. The terms of the initial board of directors shall be staggered by the drawing of lots so that not more than two of the director's terms shall end at the same time. Members of the board may serve more than one term.

Source: SL 2005, ch 13, § 7; SL 2011, ch 74, § 2.



§ 1-16I-8 Removal of board members--Grounds.

1-16I-8. Removal of board members--Grounds. The Governor may remove any member of the board for cause, including incompetence, neglect of duty, or malfeasance in office.

Source: SL 2005, ch 13, § 8.



§ 1-16I-9 Compensation of members--Reimbursement of expenses.

1-16I-9. Compensation of members--Reimbursement of expenses. Members of the board shall receive compensation for the performance of their duties as established by the Legislature in accordance with § 4-7-10.4 from the funds of the authority. Members may be reimbursed at rates established by the Board of Finance for necessary expenses, including travel and lodging expenses, incurred in connection with the performance of their duties as members.

Source: SL 2005, ch 13, § 9; SL 2007, ch 1, § 4.



§ 1-16I-10 Oath of office.

1-16I-10. Oath of office. Each member of the board shall, before entering upon the duties of office, take and subscribe the constitutional oath of office.

Source: SL 2005, ch 13, § 10.



§ 1-16I-11 Executive director, agents, and employees--Duties--Compensation.

1-16I-11. Executive director, agents, and employees--Duties--Compensation. The board may appoint an executive director. The executive director may not be a member of the board. The executive director shall hold office at the discretion of the board. The executive director shall be the chief administrative and operational officer of the authority, shall direct and supervise its administrative affairs and general management, shall perform such other duties as may be prescribed from time to time by the board, and shall receive compensation fixed by the board. The executive director shall attend all meetings of the board. However, no action of the board or the authority is invalid on account of the absence of the executive director from a meeting. The board may engage the services of such other agents and employees as they deem appropriate, including attorneys, appraisers, scientists, researchers, engineers, accountants, credit analysts, and other consultants, and may prescribe their duties and fix their compensation.

Source: SL 2005, ch 13, § 11.



§ 1-16I-12 Meetings of the board.

1-16I-12. Meetings of the board. The board shall meet on the call of the chair, upon the written request of three members of the board, or upon the request of the executive director.

Source: SL 2005, ch 13, § 12; SL 2007, ch 1, § 5.



§ 1-16I-13 Quorum--Vote required for action.

1-16I-13. Quorum--Vote required for action. A majority of the members of the board constitute a quorum for the transaction of business. All official acts of the authority shall require the affirmative vote of at least three members of the board at a meeting of the board at which the members casting those affirmative votes are present.

Source: SL 2005, ch 13, § 13; SL 2007, ch 1, § 6.



§ 1-16I-14 Business interests not disqualification for membership--Abstention where conflictof interest.

1-16I-14. Business interests not disqualification for membership--Abstention where conflict of interest. Notwithstanding any other law to the contrary it is not a conflict of interest for a trustee, director, officer, or employee of any financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architectural firm, utility company, engineering firm, mining firm, insurance company, energy company, or any other firm, person, or corporation to serve as a member of the authority, if the trustee, director, officer, or employee abstains from deliberation, action, and vote by the authority in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.

Source: SL 2005, ch 13, § 14.



§ 1-16I-15 Open meetings--Notice--Resolutions.

1-16I-15. Open meetings--Notice--Resolutions. Each meeting of the authority for any purpose whatsoever shall be open to the public as required by chapter 1-25. Notice of meetings shall be as provided in the bylaws of the authority. Resolutions need not be published or posted.

Source: SL 2005, ch 13, § 15.



§ 1-16I-16 Record of proceedings--Custodian of books, documents, and papers--Copies--Certification.

1-16I-16. Record of proceedings--Custodian of books, documents, and papers--Copies--Certification. The executive director or other person designated by the authority shall keep a record of the proceedings thereof and shall be custodian of all books, documents, and papers filed with the authority, the minute books or journal of the authority and its official seal. The executive director or other person designated by the authority may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies and all persons dealing with the authority may rely on such certificates.

Source: SL 2005, ch 13, § 16.



§ 1-16I-17 Fees for use of transmission facilities--Borrowing funds--Leases.

1-16I-17. Fees for use of transmission facilities--Borrowing funds--Leases. The authority shall establish and collect fees, schedules of fees, rentals and other charges for the use of the transmission facilities of the authority as the board may determine, and may borrow funds for the execution of the purposes of the authority, and mortgage and pledge any lease or leases granted, assigned, or subleased by the authority.

Source: SL 2005, ch 13, § 17.



§ 1-16I-18 Powers of authority.

1-16I-18. Powers of authority. The authority may:

(1) Have perpetual succession as a body politic and corporate exercising essential public functions;

(2) Sue and be sued in its own name;

(3) Have an official seal and alter the seal at will;

(4) Maintain an office at such places within the state as the authority may designate;

(5) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(6) Employ fiscal consultants, engineers, attorneys, and such other consultants and employees as may be required and contract with agencies of the state to provide staff and support services;

(7) Procure insurance against any loss in connection with its property and other assets, including loans and notes in such amounts and from such insurers as it may deem advisable;

(8) Borrow money and issue bonds as provided by this chapter;

(9) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States or the state, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees, or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(10) Receive and accept from any source financial aid or contributions of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(11) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party;

(12) To make loans and grants to, and enter into financing agreements with, any governmental agency or any person for the costs incurred in connection with the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of electric transmission facilities, or for the maintenance of the physical or structural integrity of real or personal property incorporated or which may be incorporated into such facilities, in accordance with a written agreement between the authority and such governmental agency or person. However, no such loan or grant may exceed the total cost of such facilities as determined by the governmental agency or person and approved by the authority;

(13) Cooperate with and exchange services, personnel, and information with any governmental agency;

(14) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(15) Sell, exchange, lease, donate, and convey any of its properties whenever the authority finds such action to be in furtherance of the purposes for which it was organized;

(16) Acquire, hold, lease, and dispose of real and personal property, and construct, develop, maintain, operate, and decommission electric transmission facilities;

(17) Indemnify any person or governmental agency for such reasonable risks as the authority deems advisable if the indemnification is a condition of a grant, gift, or donation to the authority. However, any such obligation to indemnify may only be paid from insurance or from revenues of the authority, and such obligation does not constitute a debt or obligation of the State of South Dakota;

(18) Do any act and execute any instrument which in the authority's judgment is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it;

(19) After consultation with the Public Utilities Commission and any other relevant governmental authority, establish and charge reasonable fees, rates, tariffs, or other charges for the use of all facilities administered by the authority and for all services rendered by it;

(20) Investigate, plan, prioritize, and establish corridors for the transmission of electricity; and

(21) Acquire by condemnation, in accordance with chapter 21-35, within the state any properties necessary or useful for the authority's purposes. However, the authority may not condemn any existing facilities.
Source: SL 2005, ch 13, § 18.



§ 1-16I-19 Investment of funds.

1-16I-19. Investment of funds. The authority may invest any funds not needed for immediate investment in the following:

(1) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal of and interest on which are fully guaranteed or insured by, the United States of America;

(2) Obligations issued by or obligations the principal of and interest on which are fully guaranteed or insured by any agency or instrumentality of the United States of America;

(3) Certificates of deposit or time deposits constituting direct obligations of any bank which is a qualified public depository or any savings and loan association which is a savings and loan depository under the Public Deposit Insurance Act pursuant to chapter 4-6A, unless sufficient volume of such certificates is not available at competitive interest rates. In that event, the authority may purchase noncollateralized direct obligations of any bank or savings institution or holding company if such institution or holding company is rated in the highest two quality categories by a nationally recognized rating agency;

(4) Obligations of any solvent insurance company or other corporation or business entity existing under the laws of the United States or any state thereof, if the obligation of the insurance company or other corporation or business entity is rated in the two highest classifications established by a standard rating service of insurance companies or a nationally recognized rating agency;

(5) Short term discount obligations of the Federal National Mortgage Association;

(6) Obligations issued by any state of the United States or any political subdivision, public instrumentality, or public authority of any state of the United States, which obligations are not callable before the date the principal thereof will be required to be paid and which obligations are fully secured as to both sufficiency and timely payment by, and payable solely from, securities described in subdivision (1) and which obligations are rated in the highest investment classification by at least two standard rating services of such obligations.

Any securities may be purchased at the offering or market price thereof at the time of the purchase. All securities so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds will be required for expenditure or be redeemable is final and conclusive. Investment in any obligation enumerated in this section may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Act of 1940, whose shares are registered under the Federal Securities Act of 1933, and whose investments are limited to these obligations.

Source: SL 2005, ch 13, § 19.



§ 1-16I-20 Issuance of revenue bonds, notes, or other evidences of indebtedness.

1-16I-20. Issuance of revenue bonds, notes, or other evidences of indebtedness. The authority may issue revenue bonds, notes, or other evidences of indebtedness to pay the cost incurred in connection with developing, constructing, acquiring, improving, maintaining, operating, and decommissioning electric transmission facilities. For the purpose of evidencing the obligations of the authority to repay any money borrowed, the authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes, or other instruments and may also from time to time issue and dispose of such bonds, notes, or other instruments to refund, at maturity, at a redemption date or in advance of either, any revenue bonds, notes, or other instruments pursuant to redemption provisions or at any time before maturity. All such revenue bonds, notes, or other instruments shall be payable solely from the revenues or income to be derived with respect to such facilities, from the leasing or sale of such facilities, or from any other funds available to the authority for such purposes. The revenue bonds, notes, or other instruments may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided by an applicable resolution.

Source: SL 2005, ch 13, § 20.



§ 1-16I-21 Suit to compel performance by holder of revenue bonds, notes, or other instrumentsissued by authority.

1-16I-21. Suit to compel performance by holder of revenue bonds, notes, or other instruments issued by authority. Any holder of any revenue bonds, notes, or other instruments issued by the authority may bring suits at law or proceedings in equity to compel the performance and observance by any corporation or person or by the authority or any of its agents or employees of any contract or covenant made with the holders of such revenue bonds, notes, or other instruments, to compel such corporation, person, the authority, and any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such revenue bonds, notes, or other instruments by the provision of the resolution authorizing their issuance and to enjoin such corporation, person, the authority, and any of its agents or employees from taking any action in conflict with any such contract or covenant.

Source: SL 2005, ch 13, § 21.



§ 1-16I-22 Action to compel payment of principal or interest on bonds or premium.

1-16I-22. Action to compel payment of principal or interest on bonds or premium. If the authority fails to pay the principal of or interest on any of the revenue bonds or premium, if any, as the same become due, a civil action to compel payment may be instituted in the appropriate circuit court by the holder or holders of the revenue bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the chair of the board constitutes sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the authority and its officers named as defendants for the purpose of compelling such payment.

Source: SL 2005, ch 13, § 22.



§ 1-16I-23 Negotiability of bonds, notes, and other instruments--Temporary instruments.

1-16I-23. Negotiability of bonds, notes, and other instruments--Temporary instruments. Notwithstanding the form and tenor of any such revenue bonds, notes, or other instruments and in the absence of any express recital on the face of any such revenue bond, note, or other instruments that it is non-negotiable, all such revenue bonds, notes, and other instruments shall be negotiable instruments. Pending the preparation and execution of any such revenue bonds, notes, or other instruments, temporary revenue bonds, notes, or instruments may be issued as provided by resolution.

Source: SL 2005, ch 13, § 23.



§ 1-16I-24 Pledge of revenues from lease or loan agreement--Trust agreement--Remedy.

1-16I-24. Pledge of revenues from lease or loan agreement--Trust agreement--Remedy. To secure the payment of any or all of such revenue bonds, notes, or other instruments, the revenues to be received by the authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof and the issuance of any additional revenue bonds, notes, or other instruments payable from such revenues, income, or other funds to be derived from electric transmission facilities, the authority may execute and deliver a trust agreement. A remedy for any breach or default of the terms of any such trust agreement by the authority may be by mandamus proceedings in the appropriate circuit court to compel the performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.

Source: SL 2005, ch 13, § 24.



§ 1-16I-25 Pledge or assignment of and lien on or security interest in revenues, funds, oraccounts.

1-16I-25. Pledge or assignment of and lien on or security interest in revenues, funds, or accounts. The revenue bonds or notes shall be secured as provided in the authorizing resolution which may, notwithstanding any other provision of this chapter, include in addition to any other security a specific pledge or assignment of and lien on or security interest in any or all revenues or money of the authority from whatever source which may by law be used for debt service purposes and a specific pledge or assignment of and lien on or security interest in any funds or accounts established or provided for by resolution of the authority authorizing the issuance of such revenue bonds, notes, or other instruments. Any pledge made by the authority of revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project to pay revenue bonds, notes, or other evidences of indebtedness of the authority shall be binding from the time the pledge is made. Revenues and other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay revenue bonds, notes, or other evidences of indebtedness of the authority shall be held outside of the state treasury and in the custody of the authority or a trustee or a depository appointed by the authority. Revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay revenue bonds, notes, or other evidences of indebtedness of the authority and thereafter received by the authority or such trustee or depository shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be binding against all parties having claims of any kind of tort, contract, or otherwise against the authority or the State of South Dakota, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

Source: SL 2005, ch 13, § 25.



§ 1-16I-26 Pledge by state not to impair rights and remedies of holders of bonds and notes.

1-16I-26. Pledge by state not to impair rights and remedies of holders of bonds and notes. The State of South Dakota pledges to and agrees with the holders of the revenue bonds and notes of the authority issued pursuant to this chapter that the state will not limit or decrease the rights and powers vested in the authority by this chapter so as to impair the terms of any contract made by the authority with such holders or in any way impair the rights and remedies of such holders until such revenue bonds, notes, or other instruments, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The authority may include these pledges and agreements of the state in any contract with the holders of revenue bonds, notes, or other instruments issued pursuant to this section.

Source: SL 2005, ch 13, § 26.



§ 1-16I-27 State not liable for principal or interest on bonds, notes, or obligations of authority.

1-16I-27. State not liable for principal or interest on bonds, notes, or obligations of authority. Nothing in this chapter may be construed to authorize the authority to create a debt of the state within the meaning of the Constitution or statutes of South Dakota and all revenue bonds, notes, other instruments and obligations issued by the authority pursuant to the provisions of this chapter are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The state is not in any event liable for the payment of the principal of or interest on any bonds, notes, instruments, or obligations issued by the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.

Source: SL 2005, ch 13, § 27.



§ 1-16I-28 Governmental bodies, financial institutions, and others authorized to invest in bondsor notes issued by authority.

1-16I-28. Governmental bodies, financial institutions, and others authorized to invest in bonds or notes issued by authority. The state and all counties, municipalities, political subdivisions, public bodies, public officers, banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter.

Source: SL 2005, ch 13, § 28.



§ 1-16I-29 Exemption of documentary material and data involving trade secrets, etc. fromdisclosure--Consideration by authority in executive session.

1-16I-29. Exemption of documentary material and data involving trade secrets, etc. from disclosure--Consideration by authority in executive session. Any documentary material or data made or received by the authority for purposes under this chapter, to the extent that such material or data consists of trade secrets, scientific or technical secrets, matters involving national security, or commercial or financial information regarding the operation of a business, may not be considered public records, and are exempt from disclosure. Any discussion or consideration of such information may be held by the authority in executive session.

Source: SL 2005, ch 13, § 29.



§ 1-16I-30 Title to any electric transmission facility.

1-16I-30. Title to any electric transmission facility. The authority may acquire title to any electric transmission facility with respect to which it exercises its authority.

Source: SL 2005, ch 13, § 30.



§ 1-16I-31 Acquisition of property.

1-16I-31. Acquisition of property. The authority may acquire by purchase, lease, gift, or otherwise any property or rights to any property from any person or any governmental agency, whether improved for the purposes of any prospective project or unimproved. The authority may also accept any donation of funds for its purposes from any of those sources.

Source: SL 2005, ch 13, § 31.



§ 1-16I-32 Acquisition, improvement, maintenance, and decommissioning of electrictransmission facilities.

1-16I-32. Acquisition, improvement, maintenance, and decommissioning of electric transmission facilities. The authority may acquire, develop, construct, improve, maintain, operate, and decommission any electric transmission facilities, either under its own direction or through collaboration with any approved applicant, or to acquire any project through purchase or otherwise, using for that purpose the proceeds derived from its sale of revenue bonds, notes, or other instruments or governmental loans, grants, or other funds and to hold title to those projects in the name of the authority.

Source: SL 2005, ch 13, § 32.



§ 1-16I-33 Intergovernmental agreements.

1-16I-33. Intergovernmental agreements. The authority may enter into intergovernmental agreements with any governmental agency.

Source: SL 2005, ch 13, § 33.



§ 1-16I-34 Sharing of agency employees.

1-16I-34. Sharing of agency employees. The authority may share employees with governmental agencies.

Source: SL 2005, ch 13, § 34.



§ 1-16I-35 Inapplicability of § 5-2-19.

1-16I-35. Inapplicability of § 5-2-19. The provisions of § 5-2-19 do not apply to real or personal property given to the authority.

Source: SL 2005, ch 13, § 35.



§ 1-16I-36 Designation of depositories.

1-16I-36. Designation of depositories. The authority shall designate a qualified public depository as defined in § 4-6A-1 as a depository of its money. Those depositories shall be designated only within the state and upon condition that bonds approved as to form and surety by the authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by the depositories to the authority, those bonds to be conditioned for the safekeeping and prompt repayment of the deposits. If any of the funds of the authority are deposited by the treasurer in any such depository, the treasurer and the sureties on the treasurer's official bond are, to that extent, exempt from liability for the loss of any of the deposited funds by reason of the failure, bankruptcy, or any other act or default of the depository. However, the authority may accept assignments of collateral by any depository of its funds to secure the deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds consistent with the provisions of chapter 4-6A.

Source: SL 2005, ch 13, § 36.



§ 1-16I-37 Tax and securities exemptions of authority.

1-16I-37. Tax and securities exemptions of authority. The income of the authority and all land, improvements, equipment, fixtures, or other property interests owned by the authority are exempt from all taxation in the State of South Dakota. The authority is exempt from the provisions of chapter 47-31B.

Source: SL 2005, ch 13, § 37.



§ 1-16I-38 Authority reports to Governor's Office of Economic Development.

1-16I-38. Authority reports to Governor's Office of Economic Development. The authority is attached to the Governor's Office of Economic Development for reporting purposes. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner. However, the authority shall report at least annually.

Source: SL 2005, ch 13, § 38; SL 2011, ch 1 (Ex. Ord. 11-1), § 88, eff. Apr. 12, 2011.



§ 1-16I-39 Informational budget.

1-16I-39. Informational budget. Notwithstanding any other provisions of law, all funds received by the authority shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2005, ch 13, § 39.






Chapter 16J - South Dakota Ellsworth Development Authority

§ 1-16J-1 South Dakota Ellsworth Development Authority created.

1-16J-1. South Dakota Ellsworth Development Authority created. There is created the South Dakota Ellsworth Development Authority, a body corporate and politic, with such duties and powers as are set forth in this chapter to carry out the provisions of this chapter. The authority is hereby constituted an independent public instrumentality exercising essential public functions.

Source: SL 2009, ch 8, § 1.



§ 1-16J-2 Membership--Initial terms--Officers--Removal.

1-16J-2. Membership--Initial terms--Officers--Removal. The authority shall consist of seven members appointed by the Governor with the advice and consent of the Senate. The terms for the initial appointments shall be as follows: three members shall serve three years, two members shall serve two years, and two members shall serve one year. Not all of the members may be of the same political party. One of the members shall be designated by the Governor as chair. The members shall elect from among their number such other officers as they may determine. The Governor may remove any member of the board for cause.

Source: SL 2009, ch 8, § 2.



§ 1-16J-3 Authority reports to Governor's Office of Economic Development.

1-16J-3. Authority reports to Governor's Office of Economic Development. The authority is attached to the Governor's Office of Economic Development for reporting purposes. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner of the Governor's Office of Economic Development. However, the authority shall report to the Governor at least annually.

Source: SL 2009, ch 8, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 89, eff. Apr. 12, 2011.



§ 1-16J-4 Terms--Vacancies--Quorum.

1-16J-4. Terms--Vacancies--Quorum. All appointments to the authority after the initial appointments shall be made for a four-year term. Each member's term of office shall expire on the applicable third Monday in January, but the member shall continue to hold office until a successor is appointed and qualified. Any vacancy in the authority shall be filled by appointment for only the balance of the unexpired term. A majority of the members of the authority constitutes a quorum.

Source: SL 2009, ch 8, § 4.



§ 1-16J-5 No compensation--Reimbursement of expenses.

1-16J-5. No compensation--Reimbursement of expenses. No member of such authority may receive any compensation for services rendered under this chapter. However, members shall be reimbursed for necessary expenses incurred in connection with duties and powers prescribed by this chapter.

Source: SL 2009, ch 8, § 5.



§ 1-16J-6 Employment of personnel.

1-16J-6. Employment of personnel. The authority may employ agents and employees necessary to carry out the duties and purposes of the authority.

Source: SL 2009, ch 8, § 6.



§ 1-16J-7 Powers of authority.

1-16J-7. Powers of authority. For the purpose of protecting and promoting the economic impact of Ellsworth Air Force Base and associated industry, and to promote the health and safety of those living or working near the base, the authority may exercise the following powers:

(1) Have perpetual succession as a body politic and corporate exercising essential public functions;

(2) Sue and be sued in its own name;

(3) Have an official seal and alter the seal at will;

(4) Maintain an office at such places within the state as the authority may designate;

(5) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(6) Borrow money and accept gifts;

(7) Apply for and use gifts, grants, or loans of money or other property from the United States, the state, a unit of local government, or any person for any authority purposes and enter into agreements required in connection therewith;

(8) Hold, use, and dispose of such moneys or property for any authority purposes in accordance with the terms of the gift, grant, loan, or agreement;

(9) Employ fiscal consultants, engineers, attorneys, management service providers, and such other consultants and employees as may be required and contract with agencies of the state to provide staff and support services;

(10) Procure insurance against any loss in connection with its property and other assets, including loans, bonds, and notes in such amounts and from such insurers as it may deem advisable;

(11) Hold, control, and acquire by donation or purchase any private or public easements, dedications to public use, platted reservations for private or public purposes, or any reservations for those purposes authorized by this chapter and make use of such easements, dedications, or reservations for any of the purposes authorized by this chapter;

(12) Lease as lessor or lessee to or from any person, firm, limited liability company, corporation, association or body, public or private, any projects of the type that the authority may undertake and facilities or property of any nature for the use of the authority to carry out any of the purposes authorized by this chapter;

(13) Borrow money and issue bonds, certificates, warrants, notes, or other evidence of indebtedness as provided by this chapter;

(14) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States or the state, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees, or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(15) Receive and accept from any source financial aid or contributions of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(16) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party;

(17) Make loans and grants to, and enter into financing agreements with, any governmental agency or any person for the costs incurred in connection with the development, construction, acquisition, improvement, maintenance, operation, or decommissioning of any facilities, or for the maintenance of the physical or structural integrity of real or personal property incorporated or which may be incorporated into such facilities, in accordance with a written agreement between the authority and such governmental agency or person. However, no such loan or grant may exceed the total cost of such facilities as determined by the governmental agency or person and approved by the authority;

(18) Cooperate with and exchange services, personnel, and information with any governmental agency or political subdivision;

(19) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(20) Sell, exchange, lease, donate, and convey any of its properties whenever the authority finds such action to be in furtherance of the purposes for which it was organized;

(21) Purchase from a willing seller, construct, develop, maintain, hold, lease, license, operate, dispose of, or decommission real and personal property projects, facilities, or any undertaking necessary for establishing compatible land use, as provided for in subdivision 50-10-32(2), around Ellsworth Air Force Base, or generally suitable for protecting or promoting the economic impact on the state of Ellsworth Air Force Base and related industries;

(22) Indemnify any person or governmental agency for such reasonable risks as the authority deems advisable if the indemnification is a condition of a grant, gift, or donation to the authority. However, any such obligation to indemnify may only be paid from insurance or from revenues of the authority, and such obligation does not constitute a debt or obligation of the State of South Dakota;

(23) Acquire by eminent domain, in accordance with chapter 21-35, any private property that falls within the boundaries of Ellsworth Air Force Base, or property described in the 1994 United States Department of Defense approved Ellsworth Air Force Base Air Installation Compatible Use Zone Study as a clear zone or an accident potential zone one or two, or property located within the noise contours identified by the study, but only as necessary for the authority's purposes to establish a compatible land use as provided for in the study;

(24) Cooperate with, or contract with, other governmental agencies or political subdivisions as may be necessary, convenient, incidental, or proper in connection with any of the powers, duties, or purposes authorized by this chapter; and

(25) Construct, purchase, license, lease, or operate a bulk wastewater treatment facility and pipelines necessary to contract for bulk treatment of wastewater generated by Ellsworth Air Force Base, the city of Box Elder, or other authorized sewer utilities generating wastewater in the Box Elder Creek watershed. However, the authority may not provide wastewater treatment service to any property located within any municipality's subdivision jurisdiction as defined in §§ 11-6-26 and 9-4-14 without first obtaining the municipality's consent.
Source: SL 2009, ch 8, § 7.



§ 1-16J-8 Investments by authority.

1-16J-8. Investments by authority. The authority may invest in the following:

(1) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal of and interest on which are fully guaranteed or insured by, the United States of America;

(2) Obligations issued by, or obligations, the principal of and interest on which, are fully guaranteed or insured by, any agency or instrumentality of the United States of America;

(3) Certificates of deposit or time deposits constituting direct obligations of any bank which is a qualified public depository or any savings and loan association which is a savings and loan depository under the Public Deposit Insurance Act pursuant to chapter 4-6A, unless sufficient volume of such certificates is not available at competitive interest rates. In that event, the authority may purchase non-collateralized direct obligations of any bank or savings institution or holding company if such institution or holding company is rated in one of the highest two quality categories by a nationally recognized rating agency;

(4) Obligations of any solvent insurance company or other corporation or business entity existing under the laws of the United States or any state thereof, if the obligation of the insurance company or other corporation or business entity is rated in one of the two highest classifications established by a standard rating service of insurance companies or a nationally recognized rating agency;

(5) Short term discount obligations of the Federal National Mortgage Association;

(6) Obligations issued by any state of the United States or any political subdivision, public instrumentality, or public authority of any state of the United States, which obligations are not callable before the date the principal of the obligation will be required to be paid and which obligations are fully secured as to both sufficiency and timely payment by, and payable solely from, securities described in subdivision (1) and which obligations are rated in the highest investment classification by at least two standard rating services of such obligations;

(7) An account with the State Investment Council.

Any securities may be purchased at the offering or market price of the security at the time of the purchase. Any security so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds will be required for expenditure or be redeemable is final and conclusive. Investment in any obligation enumerated in this section may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Act of 1940, whose shares are registered under the Federal Securities Act of 1933, and whose investments are limited to these obligations.

Source: SL 2009, ch 8, § 8.



§ 1-16J-9 Issuance of revenue bonds, notes, or other evidences of indebtedness.

1-16J-9. Issuance of revenue bonds, notes, or other evidences of indebtedness. The authority may issue revenue bonds, notes, or other evidences of indebtedness to pay the cost incurred in connection with developing, constructing, acquiring, improving, maintaining, operating, and decommissioning projects. For the purpose of evidencing the obligations of the authority to repay any money borrowed, the authority may, pursuant to resolution, from time to time issue and dispose of its interest bearing revenue bonds, notes, or other instruments and may also from time to time issue and dispose of such bonds, notes, or other instruments to refund, at maturity, at a redemption date or in advance of either, any revenue bonds, notes, or other instruments pursuant to redemption provisions or at any time before maturity. Any such revenue bonds, notes, or other instruments shall be payable solely from the revenues or income to be derived with respect to such projects, from the leasing or sale of such projects, or from any other funds available to the authority for such purposes. The revenue bonds, notes, or other instruments may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may bear interest at such rate or rates, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided by an applicable resolution.

Source: SL 2009, ch 8, § 9.



§ 1-16J-10 Suit to compel performance by holder of revenue bonds, notes, or other instrumentsissued by authority.

1-16J-10. Suit to compel performance by holder of revenue bonds, notes, or other instruments issued by authority. Any holder of any revenue bonds, notes, or other instruments issued by the authority may bring suits at law or proceedings in equity to compel the performance and observance by any person or by the authority or any of its agents or employees of any contract or covenant made with the holders of such revenue bonds, notes, or other instruments, to compel such person or the authority or any of its agents or employees to perform any duties required to be performed for the benefit of the holders of any such revenue bonds, notes, or other instruments by the provision of the resolution authorizing their issuance and to enjoin such person or the authority or any of its agents or employees from taking any action in conflict with any such contract or covenant.

Source: SL 2009, ch 8, § 10.



§ 1-16J-11 Action to compel payment of principal or interest on bonds or premium.

1-16J-11. Action to compel payment of principal or interest on bonds or premium. If the authority fails to pay the principal of, or interest on, any of the revenue bonds or premium, if any, as the principal or interest becomes due, a civil action to compel payment may be instituted in circuit court by the holder or holders of the revenue bonds on which such default of payment exists or by an indenture trustee acting on behalf of such holders. Delivery of a summons and a copy of the complaint to the chair of the authority constitutes sufficient service to give the circuit court jurisdiction of the subject matter of such a suit and jurisdiction over the authority and its officers named as defendants for the purpose of compelling such payment.

Source: SL 2009, ch 8, § 11.



§ 1-16J-12 Negotiability of bonds, notes, and other instruments--Temporary instruments.

1-16J-12. Negotiability of bonds, notes, and other instruments--Temporary instruments. Notwithstanding the form and tenor of any such revenue bond, note, or other instrument and in the absence of any express recital on the face of any such revenue bond, note, or other instrument that it is nonnegotiable, any such revenue bond, note, and other instrument is a negotiable instrument. Pending the preparation and execution of any such revenue bond, note, or other instrument, a temporary revenue bond, note, or instrument may be issued as provided by resolution.

Source: SL 2009, ch 8, § 12.



§ 1-16J-13 Pledge of revenues from lease or loan agreement--Trust agreement--Remedy.

1-16J-13. Pledge of revenues from lease or loan agreement--Trust agreement--Remedy. To secure the payment of any revenue bond, note, or other instrument, the revenues to be received by the authority from a lease agreement or loan agreement shall be pledged, and, for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof and the issuance of any additional revenue bond, note, or other instrument payable from such revenue, income, or other fund to be derived from any facilities, the authority may execute and deliver a trust agreement. A remedy for any breach or default of the terms of any such trust agreement by the authority may be by mandamus proceedings in circuit court to compel the performance and compliance with the trust agreement, but the trust agreement may prescribe by whom or on whose behalf the action may be instituted.

Source: SL 2009, ch 8, § 13.



§ 1-16J-14 Pledge or assignment of and lien on or security interest in revenues, funds, oraccounts.

1-16J-14. Pledge or assignment of and lien on or security interest in revenues, funds, or accounts. Any revenue bonds or notes shall be secured as provided in the authorizing resolution which may, notwithstanding any other provision of this chapter, include in addition to any other security, a specific pledge or assignment of and lien on, or security interest in, any or all revenues or money of the authority from whatever source that may by law be used for debt service purposes and a specific pledge or assignment of, and lien on, or security interest in, any funds or accounts established or provided for by resolution of the authority authorizing the issuance of any such revenue bond, note, or other instrument. Any pledge made by the authority of revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project to pay any revenue bond, note, or other evidence of indebtedness of the authority is binding from the time the pledge is made. Revenues and other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay any revenue bond, note, or other evidence of indebtedness of the authority shall be held outside of the state treasury and in the custody of the authority or a trustee or a depository appointed by the authority. Revenues or other moneys received or to be received by the authority pursuant to an agreement with a governmental agency relating to a project so pledged to pay any revenue bond, note, or other evidence of indebtedness of the authority and thereafter received by the authority or such trustee or depository shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge is binding against all parties having claims of any kind of tort, contract, or otherwise against the authority or the State of South Dakota, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

Source: SL 2009, ch 8, § 14.



§ 1-16J-15 Pledge by state not to impair rights and remedies of holders of bonds and notes.

1-16J-15. Pledge by state not to impair rights and remedies of holders of bonds and notes. The State of South Dakota pledges to and agrees with the holders of the revenue bonds and notes of the authority issued pursuant to this chapter that the state will not limit or decrease the rights and powers vested in the authority by this chapter so as to impair the terms of any contract made by the authority with such holders or in any way impair the rights and remedies of such holders until such revenue bonds, notes, or other instruments, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The authority may include these pledges and agreements of the state in any contract with the holders of revenue bonds, notes, or other instruments issued pursuant to this section.

Source: SL 2009, ch 8, § 15.



§ 1-16J-16 State not liable for principal or interest on bonds, notes, or obligations of authority.

1-16J-16. State not liable for principal or interest on bonds, notes, or obligations of authority. Nothing in this chapter may be construed to authorize the authority to create a debt of the state within the meaning of the Constitution or statutes of South Dakota and all revenue bonds, notes, and other instruments and obligations issued by the authority pursuant to the provisions of this chapter are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The state is not liable for the payment of the principal of, or interest on, any bonds, notes, instruments, or obligations issued by the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.

Source: SL 2009, ch 8, § 16.



§ 1-16J-17 Governmental bodies, financial institutions, and others authorized to invest in bondsor notes issued by authority.

1-16J-17. Governmental bodies, financial institutions, and others authorized to invest in bonds or notes issued by authority. The state and all counties, municipalities, political subdivisions, public bodies, public officers, banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter.

Source: SL 2009, ch 8, § 17.



§ 1-16J-18 Exemption of documentary material and data from disclosure--Consideration byauthority in executive session.

1-16J-18. Exemption of documentary material and data from disclosure--Consideration by authority in executive session. Any documentary material or data made or received by the authority for purposes under this chapter, to the extent that such material or data consists of trade secrets, scientific or technical secrets, matters involving national security, or commercial or financial information regarding the operation of a business, may not be considered public records, and are exempt from disclosure. Any discussion or consideration of such information, any discussion of personnel matters, and any discussion of strategy related to any contract negotiation, may be held by the authority in executive session.

Source: SL 2009, ch 8, § 18.



§ 1-16J-19 Title to project.

1-16J-19. Title to project. The authority may acquire title to any project with respect to which it exercises its authority.

Source: SL 2009, ch 8, § 19.



§ 1-16J-20 Inapplicability of § 5-2-19.

1-16J-20. Inapplicability of § 5-2-19. The provisions of § 5-2-19 do not apply to real or personal property given to the authority.

Source: SL 2009, ch 8, § 20.



§ 1-16J-21 Designation of depositories.

1-16J-21. Designation of depositories. The authority shall designate a qualified public depository as defined in § 4-6A-1 as a depository of its money. Those depositories shall be designated only within the state and upon condition that bonds approved as to form and surety by the authority and at least equal in amount to the maximum sum expected to be on deposit at any one time shall be first given by the depositories to the authority, those bonds to be conditioned for the safekeeping and prompt repayment of the deposits. If any of the funds of the authority are deposited by the treasurer in any such depository, the treasurer and the sureties on the treasurer's official bond are, to that extent, exempt from liability for the loss of any of the deposited funds by reason of the failure, bankruptcy, or any other act or default of the depository. However, the authority may accept assignments of collateral by any depository of its funds to secure the deposits to the same extent and conditioned in the same manner as assignments of collateral are permitted by law to secure deposits of the funds consistent with the provisions of chapter 4-6A.

Source: SL 2009, ch 8, § 21.



§ 1-16J-22 Tax and securities exemptions of authority.

1-16J-22. Tax and securities exemptions of authority. The income of the authority and all land, improvements, equipment, fixtures, or other property interests owned by the authority are exempt from all taxation in the State of South Dakota. However, nothing in this section exempts from taxation the value of any leasehold interests in the property of the authority that is held by any third party. The authority is exempt from the provisions of chapter 47-31B.

Source: SL 2009, ch 8, § 22.



§ 1-16J-23 Informational budget.

1-16J-23. Informational budget. Notwithstanding any other provisions of law, all funds received by the authority shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2009, ch 8, § 23.



§ 1-16J-24 Intergovernmental agreements.

1-16J-24. Intergovernmental agreements. The authority may enter into intergovernmental agreements with any governmental agency or political subdivision.

Source: SL 2009, ch 8, § 24.



§ 1-16J-25 Sharing of agency employees.

1-16J-25. Sharing of agency employees. The authority may share employees with governmental agencies.

Source: SL 2009, ch 8, § 25.



§ 1-16J-26 Powers not limited or created.

1-16J-26. Powers not limited or created. Nothing in this chapter limits any power granted to any municipality or county government nor creates any police or taxing power in the authority.

Source: SL 2009, ch 8, § 26.






Chapter 17 - Advisory Public Lands Committee [Repealed]

CHAPTER 1-17

ADVISORY PUBLIC LANDS COMMITTEE [REPEALED]

[Repealed by SL 1976, ch 20, § 14]



Chapter 18 - South Dakota Historical Society

§ 1-18-1 Repealed.

1-18-1. Repealed by SL 1974, ch 9, § 15.



§ 1-18-1.1 Repealed.

1-18-1.1. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 90, eff. Apr. 12, 2011.



§ 1-18-2 Purpose and duties of office.

1-18-2. Purpose and duties of office. The Office of History within the Department of Tourism shall collect, preserve, exhibit, and publish material for the study of history, especially the history of this and adjacent states. To this end, the office shall explore the archaeology of the region; acquire documents and manuscripts; obtain narratives and records of pioneers; conduct a library of historical reference; maintain a gallery of historical portraiture, and an ethnological and historical museum; publish and otherwise diffuse information relating to the history of the region to schools and communities; and in general encourage and develop within the state the study of history.

Source: SDC 1939, § 29.0102; SL 1996, ch 8, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 79; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-18-2.1 Performance by Office of History of functions of abolished agencies.

1-18-2.1. Performance by Office of History of functions of abolished agencies. The Office of History shall perform all the functions of the following former agencies:

(1) The Department of History, created by chapter 1-18; and

(2) The Verendrye Memorial Commission, created by chapter 1-19.
Source: SL 1973, ch 2, § 254; SL 1996, ch 8, § 17; SDCL, § 1-45-22; SL 2005, ch 10, § 23.



§ 1-18-2.2 Review and analysis of historical society.

1-18-2.2. Review and analysis of historical society. The State Historical Society Board of Trustees shall submit at least annually to the secretary of tourism and the Governor a review and analysis of the operations and structure of the State Historical Society.

Source: SL 1974, ch 3, § 22; SL 2003, ch 272 (Ex. Ord. 03-1), § 103; SDCL § 1-45-23.1; SL 2005, ch 10, § 24; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-18-3 Historical society created--Duties.

1-18-3. Historical society created--Duties. There is hereby created the South Dakota State Historical Society which shall perform the following duties and any other duties as may be imposed upon it by law:

(1) Provide education of the public in the fields of history;

(2) Promote the preservation of sites of historical and cultural significance;

(3) Private fund raising to support historical projects;

(4) Continue responsibilities and contracts with members of the society, as provided by law;

(5) Maintain liaison and support with local historical societies and groups;

(6) Serve as an advisory group to the secretary of tourism and the State Historical Society Board of Trustees so as to promote cooperation in the preservation of the history of the state;

(7) Conduct special programs and public events to promote history;

(8) Publish such information relating to the history of the state as it deems advisable.

The South Dakota State Historical Society shall be organized with officers and members as hereinafter provided.

Source: SDC 1939, § 29.0103; SL 1974, ch 10, § 1; SL 2003 ch 272 (Ex. Ord.), § 82; SL 2005, ch 10, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-18-4 Classes of members--Selection.

1-18-4. Classes of members--Selection. The South Dakota State Historical Society shall be composed of individual life, individual, patron individual, corporate, unincorporated association, honorary, corresponding, and auxiliary members. Members may be chosen by the board of trustees of the society at any regular or special meeting of the board.

Source: SDC 1939, § 29.0104; SL 1969, ch 124, § 1; SL 2009, ch 1, § 29.



§ 1-18-5 Membership fees.

1-18-5. Membership fees. The fees for membership shall be set by the State Historical Society Board of Trustees under rules promulgated pursuant to chapter 1-26. The board may establish different classes of memberships and fees with different benefits or privileges associated with each class of membership. The fees for membership shall be used to provide funds for the support of historical society programs.

Source: SDC 1939, § 29.0105; SL 1957, ch 144, § 1; SL 1969, ch 124, § 2; SL 1982, ch 11; SL 1985, ch 8, § 1; SL 1996, ch 8, § 2.



§ 1-18-6 Auxiliary membership of societies.

1-18-6. Auxiliary membership of societies. Any society of this state organized for the purpose of gathering and preserving facts relative to the history of the state or any portion thereof may become an auxiliary member of the South Dakota State Historical Society upon application, and may be represented at all regular meetings of such society by one member. Such auxiliary society shall make an annual report to the South Dakota State Historical Society to entitle it to such representation.

Source: SDC 1939, § 29.0104; SL 1974, ch 10, § 2.



§ 1-18-7 Eligibility of members to hold office and participate.

1-18-7. Eligibility of members to hold office and participate. Except as otherwise specially provided, only life and annual members shall hold office in the historical society, and the right to vote and take part in its proceedings shall be possessed only by life and annual members and delegates from auxiliary societies.

Source: SDC 1939, § 29.0106; SL 2009, ch 1, § 30.



§ 1-18-8 Place of business of historical society--Accommodations.

1-18-8. Place of business of historical society--Accommodations. The principal business of the society shall be transacted at the South Dakota Cultural Heritage Center and suitable accommodations shall be made available to the society.

Source: SDC 1939, § 29.0107; SL 1967, ch 124; SL 1974, ch 10, § 3; SL 1996, ch 8, § 3.



§ 1-18-9 Obsolete.

1-18-9. Obsolete.



§ 1-18-10 Special meetings of historical society.

1-18-10. Special meetings of historical society. Special meetings of the historical society may be held from time to time as required upon call of the president and director, and such meetings shall be called by the director upon the written request of five members of the State Historical Society Board of Trustees.

Source: SDC 1939, § 29.0108; SL 1974, ch 10, § 5.



§ 1-18-11 Quorum at historical society meetings.

1-18-11. Quorum at historical society meetings. At any meeting of the historical society, regular or special, not less than ten members having the right to vote shall constitute a quorum.

Source: SDC 1939, § 29.0109.



§ 1-18-12 Obsolete.

1-18-12. Obsolete.



§ 1-18-12.1 Executive committee of society abolished.

1-18-12.1. Executive committee of society abolished. The executive committee of the State Historical Society established pursuant to chapter 1-18, is hereby abolished.

Source: SL 1985, ch 400, § 22.



§ 1-18-12.2 State Historical Society Board of Trustees created--Transfers.

1-18-12.2. State Historical Society Board of Trustees created--Transfers. There is hereby created the State Historical Society Board of Trustees. All of the functions, records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the former Board of Cultural Preservation, the State Review Board, the executive committee of the State Historical Society, and the Historical Records Board are transferred to the State Historical Society Board of Trustees. All quasi-legislative, quasi-judicial, and advisory functions of those boards are also transferred to the State Historical Society Board of Trustees.

Source: SL 1985, ch 400 (Ex. Ord. 85-2), § 24.



§ 1-18-13 Obsolete.

1-18-13. Obsolete.



§ 1-18-13.1 Trustees--Number--Qualifications--Terms.

1-18-13.1. Trustees--Number--Qualifications--Terms. The State Historical Society Board of Trustees shall consist of twelve members. Not all of the members may be of the same political party. The members shall have demonstrated an interest or proficiency in history, anthropology, archaeology, museology, or architecture.

The term of office of each member shall be three years. Terms shall be staggered so that the terms of four members expire each year. A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the unexpired term.

Source: SL 1985, ch 400, § 26.



§ 1-18-13.2 Appointment of trustees by Governor--Qualifications--Terms of initial appointees.

1-18-13.2. Appointment of trustees by Governor--Qualifications--Terms of initial appointees. The Governor shall appoint six members to the State Historical Society Board of Trustees. One must be an architect and one must be a historian each qualified to meet the requirements for receipt of federal funds. Two of the initial members shall be selected for a one-year term, two for a two-year term, and two for a three-year term.

Source: SL 1985, ch 400, § 27.



§ 1-18-13.3 Election of trustees--Qualifications--Terms of initial electees.

1-18-13.3. Election of trustees--Qualifications--Terms of initial electees. The State Historical Society shall elect six members from its membership to the State Historical Society Board of Trustees. One must be an archivist, one must be an architectural historian, and one must be an archaeologist, each qualified to meet the requirements for receipt of federal funds. The initial members elected from the membership of the State Historical Society will be elected by the executive committee of the State Historical Society. Two of these members shall be selected for a one-year term, two for a two-year term, and two for a three-year term.

Source: SL 1985, ch 400, § 28.



§ 1-18-13.4 Meeting to elect trustees--Notice.

1-18-13.4. Meeting to elect trustees--Notice. The meeting for the election of the six board members from the membership of the State Historical Society shall be held each year, on a day and place to be fixed by the State Historical Society Board of Trustees. The date and location of the meeting shall be announced to the membership and the public, published in at least two official newspapers and announced to other media, with notice mailed to the membership at least fifteen days before the date of the meeting.

Source: SL 1985, ch 400, § 29.



§ 1-18-14 Obsolete.

1-18-14. Obsolete.



§ 1-18-14.1 Meetings of board of trustees.

1-18-14.1. Meetings of board of trustees. The State Historical Society Board of Trustees shall meet at least four times annually. Special meetings may be held at the call of the president or upon the request of seven members of the board.

Source: SL 1985, ch 400, § 30.



§ 1-18-15 Subcommittees of board of trustees.

1-18-15. Subcommittees of board of trustees. The board of trustees may appoint subcommittees of its own number which may exercise such powers as are entrusted to them, respecting subjects for which they are especially appointed, including supervision of the expenditures of funds available for the support and maintenance of the historical society.

Source: SDC 1939, § 29.0113; SL 1945, ch 125, § 1; SL 1974, ch 10, § 7.



§ 1-18-16 Bylaws of historical society.

1-18-16. Bylaws of historical society. The board of trustees may adopt such bylaws for the government of the historical society as are not inconsistent with the laws of this state.

Source: SDC 1939, § 29.0111.



§ 1-18-17 Management of historical society by board of trustees.

1-18-17. Management of historical society by board of trustees. The board of trustees shall manage, administer, and control the disposition of the money, property and effects, and affairs of the historical society, and direct the officers thereof under such limitations as are prescribed by law.

Source: SDC 1939, § 29.0115; SL 1945, ch 125, § 2.



§ 1-18-18 Election and terms of president and vice-president.

1-18-18. Election and terms of president and vice-president. There shall be elected biennially, by the board of trustees, at the close of the regular meeting of the historical society, a president and vice-president, who shall hold their respective offices for a term of two years and until their successors are duly chosen.

Source: SDC 1939, § 29.0116.



§ 1-18-19 Duties of president and vice-president.

1-18-19. Duties of president and vice-president. The president shall preside at all meetings of the historical society and of the board of trustees, and sign all deeds, releases, and conveyances executed by the society.

The vice-president shall discharge the duties of the president in the event of the president's absence or inability to act from any cause.

Source: SDC 1939, § 29.0119; SL 2009, ch 1, § 31.



§ 1-18-20 Appointment of director.

1-18-20. Appointment of director. The secretary of tourism shall, subject to the approval of the Governor, appoint the director of the South Dakota State Historical Society to serve at the pleasure of the secretary.

Source: SDC 1939, § 29.0120; SL 1945, ch 125, § 3; SL 1974, ch 10, § 8; SL 1979, ch 353, § 13; SL 1995, ch 5, § 1; SL 2004, ch 17, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-18-21 Repealed.

1-18-21. Repealed by SL 1989, ch 12.



§ 1-18-22 Duties of director.

1-18-22. Duties of director. The director of the South Dakota State Historical Society shall countersign all deeds, releases, and conveyances executed by the society, and shall affix the seal of the society thereto, and to such other papers as shall be required or directed to be sealed; shall keep a record of the proceedings of the society and of the board of trustees; shall safely and systematically keep all papers, records, and documents belonging to the society or appertaining to the business thereof, except such as may be committed to the care of other officers; shall conduct the correspondence of the society; shall edit and supervise its publications, and generally so far as required, always subject to the direction of the board of trustees, shall administer the several activities of the society.

Source: SDC 1939, § 29.0121; SL 1939, ch 114; SL 1947, ch 135, § 1; SL 1951, ch 153; SL 1957, ch 144, § 2; SL 1974, ch 10, § 10.



§ 1-18-23 Director not to receive salary.

1-18-23. Director not to receive salary. The director of the historical society shall work for free.

Source: SDC 1939, § 29.0121; SL 1939, ch 114; SL 1947, ch 135, § 1; SL 1951, ch 153; SL 1957, ch 144, § 2; SL 1967, ch 125; SL 1974, ch 10, § 11.



§ 1-18-24 Repealed.

1-18-24. Repealed by SL 1995, ch 5, § 2.



§ 1-18-25 State treasurer as treasurer of historical society--Duties.

1-18-25. State treasurer as treasurer of historical society--Duties. The state treasurer is treasurer of the historical society. The state treasurer shall receive and maintain custody of all money, securities for money, and such other property of the society that is committed to the state treasurer's charge by the board of trustees; invest the capital of the special funds as authorized by the board of trustees; pay out such funds as authorized; and render from time to time, to the society, statements in writing of the sums of money received and from what source received, of the sums disbursed and for what purpose, with proper vouchers accompanying the same, and of money, securities, and property in the state treasurer's possession, and generally of all matters pertaining to the office of the treasurer of the historical society.

Source: SDC 1939, § 29.0122; SL 2009, ch 1, § 32.



§ 1-18-26 Duties assigned to officers.

1-18-26. Duties assigned to officers. All officers shall perform such duties as may from time to time be imposed or required by the board of trustees or by law.

Source: SDC 1939, § 29.0117.



§ 1-18-27 Employment of personnel.

1-18-27. Employment of personnel. The historical society may employ such personnel as it deems necessary. Such employees shall be appointed and removed in accordance with the laws of this state governing the employment of personnel.

Source: SDC 1939, § 29.0120 as added by SL 1945, ch 125, § 3; SL 1974, ch 10, § 12; SL 2009, ch 1, § 33.



§ 1-18-28 Compensation of officers and employees.

1-18-28. Compensation of officers and employees. The compensation of any officer or employee of the historical society shall be fixed by the board of trustees in accordance with the laws of the state and shall be paid by the treasurer, under such rules as may be prescribed in the bylaws of the society or by law. Any officer or employee is considered a state employee and is entitled to all benefits of such employees.

Source: SDC 1939, § 29.0118; SL 1974, ch 10, § 13; SL 2009, ch 1, § 34.



§ 1-18-29 Fiscal year of historical society.

1-18-29. Fiscal year of historical society. The fiscal year of the historical society shall begin on the first day of July and end on the thirtieth day of June of each year.

Source: SDC 1939, § 29.0110.



§ 1-18-30 Use of state funds and property.

1-18-30. Use of state funds and property. The historical society is the trustee of the state for all property now or hereafter assigned to it and as such shall faithfully expend and apply all money received from the state to the uses and purposes directed by law, and shall hold all its collections and property for the state, and may not sell, mortgage, transfer, or in any manner dispose of or remove the collections and property from the rooms provided by the state for the accommodation of the society without authority of law or the consent of the Legislature.

This section does not prevent the sale or exchange of any duplicates which the society may have or obtain.

Source: SDC 1939, § 29.0112; SL 1974, ch 10, § 14; SL 2009, ch 1, § 35.



§ 1-18-30.1 Board as trustee of property for state.

1-18-30.1. Board as trustee of property for state. The State Historical Society Board of Trustees is the trustee of the state for all property now or hereafter assigned to it and shall expend and apply all money received from the state to the uses and purposes directed by law. The board of trustees shall hold all its collections and property for the state and shall establish procedures for the review and disposition of its collections and property.

Source: SL 1985, ch 400, § 31; SL 2009, ch 1, § 36.



§ 1-18-31 Funds from membership fees, sales, and contributions.

1-18-31. Funds from membership fees, sales, and contributions. All money collected by the historical society or any officer thereof for individual life, patron individual, or corporate membership fees, from the sale of duplicates, from gifts or bequests, or from any other source shall be paid into the treasury and shall be kept by the treasurer as the historical society special revenue fund, to be used for the purposes set forth in § 1-18-2 and paid out on proper vouchers as directed by the board of trustees.

Source: SDC 1939, § 29.0123; SL 1971, ch 6, § 1.



§ 1-18-31.1 Publications revolving account--Purposes--Deposits.

1-18-31.1. Publications revolving account--Purposes--Deposits. There is hereby created within the historical society special revenue fund, a publications revolving account to be used for the purpose of republishing documents, materials, and works of historical significance to this state, adjacent states, and the region. The proceeds from the sale of such republished material and any gifts made for this purpose shall be deposited in the publications revolving account.

Source: SL 1971, ch 6, § 2.



§ 1-18-31.2 Fees for admission to museums and for use of documents.

1-18-31.2. Fees for admission to museums and for use of documents. The State Historical Society Board of Trustees may, pursuant to chapter 1-26, promulgate rules to develop a fee structure for admission to special exhibitions or museums, and for the use of publications, papers, documents, advertisements, or legal notices in the custody of the State of South Dakota and the Office of History. The fee structure for the use of publications, papers, documents, advertisements, or legal notices shall be determined by the costs of maintaining, reproducing or researching the publications, documents, advertisements, legal notices, and other historical items in the custody and care of the State of South Dakota and the Office of History.

Source: SL 1985, ch 400, § 32; SL 1994, ch 15.



§ 1-18-32 Repealed.

1-18-32. Repealed by SL 1982, ch 16, § 6.



§ 1-18-32.1 Records and reports.

1-18-32.1. Records and reports. The State Historical Society shall submit to the secretary of tourism such records, information, and reports in the form and at such times as may be required by the secretary, except that the State Historical Society shall report at least annually.

Source: SL 1974, ch 3, § 22; SL 2003 ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 10, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-18-33 Repealed.

1-18-33. Repealed by SL 1974, ch 10, § 17.



§ 1-18-34 to 1-18-37. Repealed.

1-18-34 to 1-18-37. Repealed by SL 1974, ch 9, § 15.



§ 1-18-38 Promulgation of rules for restoration and rehabilitation tax moratoriums.

1-18-38. Promulgation of rules for restoration and rehabilitation tax moratoriums. For the purpose of administering §§ 1-19A-20, 1-19A-21, 1-19A-22, and 7-10-10, the State Historical Society Board of Trustees may promulgate rules pursuant to chapter 1-26 to:

(1) Establish procedures for certification of projects;

(2) Establish standards for the approval of restoration and rehabilitation work;

(3) Establish standards for covenants required under § 1-19A-21; and

(4) Cancel tax moratoriums.
Source: SL 1992, ch 6, § 3.






Chapter 18A - Bicentennial Commission [Repealed]

CHAPTER 1-18A

BICENTENNIAL COMMISSION [REPEALED]

[Repealed by SL 1976, ch 20, § 12]



Chapter 18B - History and Historical Records

§ 1-18B-1 Definition of terms.

1-18B-1. Definition of terms. Terms as used in this chapter mean:

(1) "Board," the State Historical Society Board of Trustees provided for by § 1-18-12.2; and

(2) "Office," the Office of History within the Department of Tourism.
Source: SL 1974, ch 9, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2009, ch 1, § 37; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-18B-2 Preservation and publication of historical material by board--Activities authorized.

1-18B-2. Preservation and publication of historical material by board--Activities authorized. In addition to the other duties imposed upon it by law, the State Historical Society Board of Trustees shall collect, preserve, exhibit, and publish material for the study of history, especially the history of South Dakota and adjacent states; and to this end explore the archaeology of the region; acquire documents and manuscripts; obtain narratives and records of pioneers; conduct a library of historical reference; maintain a gallery of historical portraiture, and an ethnological and historical museum; publish and otherwise diffuse information relating to the history of the region; and, in general, encourage and develop within the state the study of history.

Source: SL 1974, ch 9, § 2; SL 2009, ch 1, § 38.



§ 1-18B-3 Employment of personnel by department secretary--Supplies and equipment.

1-18B-3. Employment of personnel by department secretary--Supplies and equipment. The secretary of education may, in accordance with the provisions of chapter 3-6A and within available appropriations, employ and compensate such personnel as it shall deem desirable and necessary and provide such supplies and equipment as may be necessary.

Source: SL 1974, ch 9, § 3; SL 1979, ch 353, § 14; SL 2003 ch 272 (Ex. Ord. 03-1), § 82.



§ 1-18B-4 Expenditure of funds by board.

1-18B-4. Expenditure of funds by board. The State Historical Society Board of Trustees may expend such funds as are made available to it for the purposes assigned to it by law. Such expenditures shall be made in accordance with the laws of the state and paid out on vouchers signed by the chair of the board or a duly authorized representative of the board.

Source: SL 1974, ch 9, § 4; SL 2009, ch 1, § 39.



§ 1-18B-5 Acceptance and administration of gifts and grants.

1-18B-5. Acceptance and administration of gifts and grants. The State Historical Society Board of Trustees may apply for, receive, accept, and administer any gift, bequest, devise, or grant of money or property, either public or private, and may comply with the requirements of the donor or grantor as a condition thereof, to further the purposes and accomplish the duties of the board as assigned by law.

Source: SL 1974, ch 9, § 5.



§ 1-18B-6 Agreements for cooperation in board functions.

1-18B-6. Agreements for cooperation in board functions. The State Historical Society Board of Trustees may enter into contract or agreement, with any society or organization within the state organized for the purpose of gathering and preserving facts relative to the history of the state or any portion thereof, for the purpose of achieving cooperation in carrying out the functions assigned to the board by law.

Source: SL 1974, ch. 9, § 6.



§ 1-18B-7 Publication and distribution agreements.

1-18B-7. Publication and distribution agreements. The State Historical Society Board of Trustees may enter into contract or agreement, with any society or organization within the state organized for the purpose of gathering and preserving facts relative to the history of the state or a portion thereof, to publish, sell, or distribute, or assist in publishing, selling, or distributing any publication issued by the board, as the board may deem advisable.

Source: SL 1974, ch 9, § 8.



§ 1-18B-8 Printing, exchange, and sale of board publications--Price.

1-18B-8. Printing, exchange, and sale of board publications--Price. Any material published by the State Historical Society Board of Trustees shall be printed as provided by law and copies thereof exchanged for similar publications and sold to the general public as the board may determine. The board shall establish prices at which each publication may be purchased.

Source: SL 1974, ch 9, § 7.



§ 1-18B-9 Release of public records to office--Prerequisites and conditions.

1-18B-9. Release of public records to office--Prerequisites and conditions. Any state, county, or municipal public official may release to the Office of History any record for microfilming under the following circumstances:

(1) The official shall designate such record in writing and certify that the record has important historical value;

(2) The record shall be of the type and sort which is not ordinarily in current usage;

(3) The official shall receive a receipt for the record and pay all costs of transportation of the record from its place of deposit to the capital and for its return, including insurance, if conveyed by other than an official of the office;

(4) Such record may not be absent from its legal place of deposit for a period of over four weeks;

(5) Microfilms of the record shall be available to the legal custodians at the cost of reproducing the record.
Source: SL 1955, ch 110; SDC Supp 1960, § 29.0126; SDCL § 1-18-34; SL 1974, ch 9, § 9; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 1, § 40.



§ 1-18B-10 Certified copies of documents as evidence.

1-18B-10. Certified copies of documents as evidence. A duly certified copy of any paper, document, article, or advertisement in the custody of the Cultural Preservation Office made and certified by an executive officer thereof may be accepted as prima facie evidence of the contents thereof in any court or proceeding in this state.

Source: SDC 1939, § 29.0309; SDCL, § 1-18-35; SL 1974, ch 9, § 10.



§ 1-18B-11 Certified copies of legal notices as evidence--Recording.

1-18B-11. Certified copies of legal notices as evidence--Recording. A copy of any legal notice published in any newspaper in the Territory of Dakota or the State of South Dakota in the custody of the office, duly certified by any executive officer thereof which certificate shall recite that the original files of such newspaper for all of the period for which such legal notice appeared therein are in the possession of the office and shall state the number of publications which such legal notice received and the dates upon which each appeared in such newspaper, shall be accepted in any action or proceeding in this state as proof of service of such legal notice, with the same force and effect as the original printer's affidavit of the printing of such notice. Such copy of such legal notice so certified shall be entitled to record in the office of the register of deeds.

Source: SDC 1939, § 29.0308; SDCL, § 1-18-36; SL 1974, ch 9, § 11.



§ 1-18B-12 Fees for reproducing documents--Certification fee.

1-18B-12. Fees for reproducing documents--Certification fee. For making copies of any such paper, advertisement, legal notice, or document, the Office of History shall charge a fee equal to the cost of reproducing such paper, advertisement, legal notice, or document and for every certificate thereto the sum of fifty cents.

Source: SDC 1939, § 29.0310; SDCL, § 1-18-37; SL 1974, ch 9, § 12.



§ 1-18B-13 Payment into treasury of fees and proceeds of sales.

1-18B-13. Payment into treasury of fees and proceeds of sales. Any money received by the State Historical Society Board of Trustees or the Office of History from the sale of publications or contracts and agreements for such publications, and fees charged for copies and certification of papers, documents, advertisements, or legal notices as allowed by law, shall be paid into the state treasury and credited to the general fund.

Source: SDC 1939, § 29.0310; SDCL, § 1-18-37; SL 1974, ch 9, § 13.



§ 1-18B-14 Historical Records Board abolished.

1-18B-14. Historical Records Board abolished. The Historical Records Board established pursuant to chapter 1-18B is hereby abolished.

Source: SL 1985, ch 400, § 23.






Chapter 18C - State Archives

§ 1-18C-1 Definition of terms.

1-18C-1. Definition of terms. Terms as used in this chapter mean:

(1) "Agency head," the chief or principal official or representative in any such agency, or the presiding judge of any state court, by whatever title known;

(2) "Agency records," any book, document, paper, photograph, microfilm, sound recording, or other material, regardless of physical form or characteristics, made or received pursuant to law, charter, ordinance, or other authority, in connection with the transaction of official business and which is normally maintained within the custody or control of a state agency;

(3) "Archival resources," those noncurrent state records which are no longer essential to the functioning of the agency of origin and which the state archivist determines to have permanent value for research, reference, or other usage appropriate to document the organization, function, policies, and transactions of state government;

(4) "State agency," any department, division, office, commission, court, board, or any other unit or body, however designated, of the state government. The provisions of this chapter do not extend to agencies of county and municipal government unless the records of county or municipal agencies are in danger of deterioration, destruction, or loss and unless the state archivist is willing and able to receive county or municipal records.
Source: SL 1975, ch 24, § 1; SL 2009, ch 1, § 41.



§ 1-18C-2 The state archives established.

1-18C-2. The state archives established. There is established in the Office of History the state archives. The state archives constitutes one program within the Office of History in the Department of Tourism.

Source: SL 1975, ch 24, §§ 2, 3; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2003 ch 272 (Ex. Ord. 03-1), § 80; SL 2009, ch 1, § 42; SL 2011, ch 1 (Ex. Ord. 11-1), § 69, eff. Apr. 12, 2011.



§ 1-18C-3 State archivist--Appointment and compensation.

1-18C-3. State archivist--Appointment and compensation. The state archives shall be administered by a state archivist who shall be appointed by the secretary of the Department of Tourism, subject to the Governor's approval, and shall serve at the pleasure of the secretary. Compensation for the state archivist shall be determined according to guidelines established by the Bureau of Human Resources and within the limits of available appropriations.

Source: SL 1975, ch 24, § 3; SL 1979, ch 353, § 13; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2012, ch 23, § 89.



§ 1-18C-4 Duty of archivist--Policies and procedures.

1-18C-4. Duty of archivist--Policies and procedures. The state archivist shall administer the state archives and in so doing shall formulate policies, establish organizational and operational procedures, and exercise general supervision pursuant to the objectives and purposes of the state archives.

Source: SL 1975, ch 24, § 4; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2009, ch 1, § 43.



§ 1-18C-5 Archivist as official custodian of archival resources--Records.

1-18C-5. Archivist as official custodian of archival resources--Records. The archivist is the official custodian of the archival resources of the state and shall assemble, preserve, and service the permanently valuable records of the state. The archivist shall receive all records transferred to the archives for permanent retention and negotiate for the transfer of any records in the custody of a state agency. The archivist shall make any records in custody available to serve the administrative and informational needs of state government and the people of the State of South Dakota.

Source: SL 1975, ch 24, § 5; SL 2009, ch 1, § 44.



§ 1-18C-5.1 Promulgation of rules for printing permanent public records on permanent paper.

1-18C-5.1. Promulgation of rules for printing permanent public records on permanent paper. The State Historical Society Board of Trustees shall, pursuant to chapter 1-26, promulgate rules to require any state agency publishing a document meant to be a permanent public record to print the document on a permanent type of paper and to specify the type of permanent paper to be used for each document. The state agency shall note the use of such paper in each document.

Source: SL 1991, ch 52, § 2; SL 1993, ch 15; SL 2011, ch 2, § 106.



§ 1-18C-6 Employment of additional personnel.

1-18C-6. Employment of additional personnel. Within limits of available appropriations and according to guidelines established by the Bureau of Human Resources, the secretary of tourism may hire additional trained personnel in order to more efficiently index, catalog, and otherwise make accessible to state agencies and the public the permanently valuable records in the custody of the state archives.

Source: SL 1975, ch 24, § 11; SL 1979, ch 353, § 14; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2009, ch 1, § 45; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011; SL 2012, ch 23, § 90.



§ 1-18C-7 Acquisition of records submitted to records destruction board.

1-18C-7. Acquisition of records submitted to records destruction board. The archivist may acquire, in total or in part, any records, regardless of physical characteristics, which have been submitted to the records destruction board for final disposition if such material is determined to be of informational or historical significance by the archivist.

Source: SL 1975, ch 24, § 6; SL 2009, ch 1, § 46.



§ 1-18C-8 Receipts for archival resources acquired--Copies.

1-18C-8. Receipts for archival resources acquired--Copies. The archivist shall prepare receipts for any archival resources acquired under the provisions of this chapter, and shall deliver one copy to the state records manager and one copy to the agency head from which the records were obtained, and retain one or more copies for use in the state archives.

Source: SL 1975, ch 24, § 9; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2009, ch 1, § 47.



§ 1-18C-9 Safeguarding of restricted records.

1-18C-9. Safeguarding of restricted records. The archivist shall take all precautions necessary to ensure that records placed in the archivist's custody, the use of which is restricted by law or for reasons of security and the public interest, are inspected, surveyed, or otherwise used only in accordance with law and the rules imposed by the archivist in consultation with the agency of origin.

Source: SL 1975, ch 24, § 8; SL 2009, ch 1, § 48.



§ 1-18C-10 Availability of archival resources to public and state agencies--Protection andpreservation.

1-18C-10. Availability of archival resources to public and state agencies--Protection and preservation. The archivist shall make archival resources under the archivist's supervision available to state agencies and to the public at reasonable times, subject to appropriate restrictions. The archivist shall carefully protect and preserve such materials from deterioration, destruction, or loss through application of appropriate techniques for preserving archival and library materials.

Source: SL 1975, ch 24, § 11; SL 2009, ch 1, § 49.



§ 1-18C-11 Publications authorized--Price.

1-18C-11. Publications authorized--Price. The archivist may publish archival material, reports, bulletins, and other publications which will further the objectives of the Office of State Archivist and the state archives. The archivist shall, consistent with existing laws, establish the price at which publications may be sold or delivered.

Source: SL 1975, ch 24, § 12; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2009, ch 1, § 50.



§ 1-18C-12 Promulgation of rules.

1-18C-12. Promulgation of rules. The State Historical Society Board of Trustees shall promulgate rules, pursuant to chapter 1-26, to establish procedures for review, disposition, and storage of historical governmental documents having permanent value.

Source: SL 1975, ch 24, § 13; SL 1985, ch 8, § 2; SL 2009, ch 1, § 51.



§ 1-18C-13 Repealed.

1-18C-13. Repealed by SL 1982, ch 16, § 7.






Chapter 18D - Omnibus Centennial Commission [Executed]

CHAPTER 1-18D

OMNIBUS CENTENNIAL COMMISSION [EXECUTED]



Chapter 18E - Sale of Symbolic Deeds to Promote State Centennial [Repealed]

§ 1-18E-1 to 1-18E-12. Repealed.

1-18E-1 to 1-18E-12. Repealed by SL 1996, ch 4, §§ 7 to 18.






Chapter 19 - Historic Sites and Monuments

§ 1-19-1 Acceptance of Verendrye plate site.

1-19-1. Acceptance of Verendrye plate site. The State of South Dakota acting by and through its Legislature hereby accepts the grant and gift to the State of South Dakota of lots twenty and twenty-one, block twenty-six, city of Fort Pierre, which is the site where the Verendrye plate was found and which site the city of Fort Pierre has tendered as a gift to the state.

Such site is accepted for the benefit and use of the State Historical Society in trust for the people of the state.

Source: SDC 1939, § 29.0501.



§ 1-19-2 Repealed.

1-19-2. Repealed by SL 1974, ch 9, § 15.



§ 1-19-2.1 Commission abolished--Performance of functions.

1-19-2.1. Commission abolished--Performance of functions. The Verendrye Memorial Commission is abolished, and all its functions shall be administered by the Office of History of the Department of Tourism.

Source: SL 1973, ch 2, § 254 (b); SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-19-2.2 Maintenance and improvement of Verendrye plate site.

1-19-2.2. Maintenance and improvement of Verendrye plate site. The State Historical Society Board of Trustees is responsible for maintaining and improving the memorial established pursuant to this chapter to commemorate the visit of the Verendrye brothers to central South Dakota and the planting of the Verendrye plate at Fort Pierre in March 1743.

Source: SL 1974, ch 9, § 14; SL 2009, ch 1, § 52.



§ 1-19-3 , 1-19-4. Repealed.

1-19-3, 1-19-4. Repealed by SL 1974, ch 9, § 15.



§ 1-19-5 Old Fort Pierre Chouteau site.

1-19-5. Old Fort Pierre Chouteau site. The Old Fort Pierre Chouteau Trading Post site in Stanley County, South Dakota, heretofore accepted by the State of South Dakota, and the monument thereon, embracing and marking the limits of the site of Old Fort Pierre Chouteau Fur Trading Post, shall be held under supervision of the State Historical Society of South Dakota for the benefit and use of the people of the state.

Source: SDC 1939, § 29.0502.



§ 1-19-6 Acceptance of Oahe Chapel.

1-19-6. Acceptance of Oahe Chapel. The State of South Dakota acting by and through its Legislature hereby accepts as a gift from the family of T. L. Riggs the Oahe Chapel, an historic building displaced in the construction of the Oahe Reservoir and placed without cost to the State of South Dakota on a site selected by the United States engineers close to the access road and observation point at the east end of the Oahe Dam and which site will be leased to the State of South Dakota and its Office of History for fifty years. This property so described and so situated is hereby accepted for the use of the State Historical Society.

Source: SL 1957, ch 307; SDC Supp 1960, § 29.0503; SL 1965, ch 145.



§ 1-19-7 Acceptance of Savo monument site.

1-19-7. Acceptance of Savo monument site. The State Historical Society, as trustee for the state, may accept title to an acre or smaller quantity of land on which the Savo monument stands in the northwest corner of section twenty-seven, township one hundred twenty-eight, range sixty-three, in Savo township, Brown County, South Dakota and assume custody of such tract and monument.

Source: SL 1959, ch 168; SDC Supp 1960, § 29.0504; SL 2009, ch 1, § 53.



§ 1-19-8 Board to hold sites and monuments for people of state.

1-19-8. Board to hold sites and monuments for people of state. The South Dakota State Historical Society shall supervise the sites and monuments described in this chapter, which are accepted for the use of the South Dakota State Historical Society or held under the supervision of, or in trust by, the South Dakota State Historical Society for the benefit and use of the people of the state and any other sites and monuments as the South Dakota State Historical Society may determine.

Source: SL 1974, ch 10, § 16; SL 2009, ch 1, § 54.






Chapter 19A - Preservation of Historic Sites

§ 1-19A-1 Legislative findings and declaration.

1-19A-1. Legislative findings and declaration. The South Dakota Legislature finds and declares that it is in the best interest of the state and its citizens to provide for the preservation of its historical, architectural, archaeological, paleontological, and cultural sites by protecting, restoring, and rehabilitating sites, buildings, structures, and antiquities of the state which are of historical significance.

Source: SL 1973, ch 14, § 1; SL 1980, ch 12, § 1.



§ 1-19A-2 Definition of terms.

1-19A-2. Definition of terms. Terms used in this chapter mean:

(1) "Board," the State Historical Society Board of Trustees established by § 1-18-12.2;

(2) "Historic preservation," the research, protection, restoration, and rehabilitation of districts, sites, buildings, structures, and objects significant in the history, architecture, archaeology, paleontology, or culture of the state;

(3) "Historic property," any building, structure, object, district, area, or site that is significant in the history, architecture, archaeology, paleontology, or culture of the state, its communities or the nation;

(4) "Office" or "Office of History," the Office of History of the Department of Tourism;

(5) "Rehabilitation," returning property to a state of utility, through expansion, addition, repair, or alteration, which makes possible an efficient contemporary use while retaining those portions of the property, which qualify such property for placement on the state register of historic places;

(6) "Restoration," the repair or replacement of historically significant features which qualify a structure or object for recognition by the state register of historic places.
Source: SL 1973, ch 14, § 2; SL 1973, ch 2, § 254 (a); SL 1978, ch 11, § 1; SL 1980, ch 12, § 2; SL 1987, ch 19, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-19A-3 Statewide survey of historic properties.

1-19A-3. Statewide survey of historic properties. The Office of History shall undertake a statewide survey to identify and document historic properties, including all those owned by the state, its instrumentalities, and its political subdivisions.

Source: SL 1973, ch 14, § 5 (1); SL 2009, ch 1, § 55.



§ 1-19A-4 Entry on private property for survey--Consent required.

1-19A-4. Entry on private property for survey--Consent required. The Office of History is authorized to enter, solely in the performance of its official duties and only at reasonable times upon notice, upon private property for the examination or survey thereof. However, no member, employee, or agent of the office may enter any building or structure without the express consent of the owner or occupant thereof.

Source: SL 1973, ch 14, § 7.



§ 1-19A-5 State register of historic places--Standards for listing.

1-19A-5. State register of historic places--Standards for listing. The Office of History shall prepare and maintain a state register of historic places, including all those listed on the national register of historic places. Pursuant to chapter 1-26, the State Historical Society Board of Trustees shall adopt standards for the listing of a historic property on the state register based on the standards of the national register and shall further adopt standards for the continued listing of a property on the state register, consistent with the relevant federal standards of preservation and care.

Source: SL 1973, ch 14, § 5 (2); SL 1992, ch 6, § 4.



§ 1-19A-6 Participation in conferences and programs.

1-19A-6. Participation in conferences and programs. The Office of History shall participate in international conferences and programs concerning historic preservation and cooperate with federal officials and agencies in the conduct of such activities.

Source: SL 1973, ch 14, § 5 (8); SL 2009, ch 1, § 56.



§ 1-19A-7 Cooperation with other governmental agencies.

1-19A-7. Cooperation with other governmental agencies. The Office of History shall cooperate with federal, state, and local government agencies in the planning and conduct of specific undertakings affecting historic properties and preservation objectives and in overall land use planning.

Source: SL 1973, ch 14, § 5 (7); SL 2009, ch 1, § 57.



§ 1-19A-8 Qualification for federal aid.

1-19A-8. Qualification for federal aid. The Office of History shall undertake the procedures necessary to qualify the state for participation in sources of federal aid for historic preservation purposes.

Source: SL 1973, ch 14, § 5 (5); SL 2009, ch 1, § 58.



§ 1-19A-9 Office as agency to accept donations--Exception.

1-19A-9. Office as agency to accept donations--Exception. The Office of History is designated the state agency with the authority to accept any moneys provided for or made available to the State of South Dakota, except those moneys provided for or made available to programs at South Dakota School of Mines and Technology, for the purposes of historic preservation.

Source: SL 1973, ch 14, § 8; SL 1980, ch 12, § 10; SL 2009, ch 1, § 59.



§ 1-19A-10 Preparation of preservation plan--Review and revision.

1-19A-10. Preparation of preservation plan--Review and revision. The Office of History shall prepare the state's preservation plan and review that plan annually and revise it accordingly.

Source: SL 1973, ch 14, § 5 (3); SL 2009, ch 1, § 60.



§ 1-19A-11 Promulgation of rules regarding properties.

1-19A-11. Promulgation of rules regarding properties. The State Historical Society Board of Trustees shall promulgate rules pursuant to chapter 1-26 to acquire and dispose of historic properties and specimens and for the preservation, restoration, maintenance, and operation of properties under the jurisdiction of the office.

Source: SL 1973, ch 14, § 5 (4); SL 1985, ch 8, § 3; SL 2009, ch 1, § 61.



§ 1-19A-11.1 Preservation of historic property--Procedures.

1-19A-11.1. Preservation of historic property--Procedures. The state or any political subdivision of the state, or any instrumentality thereof, may not undertake any project which will encroach upon, damage or destroy any historic property included in the national register of historic places or the state register of historic places until the Office of History has been given notice and an opportunity to investigate and comment on the proposed project. The office may solicit the advice and recommendations of the board with respect to such project and may direct that a public hearing be held thereon. If the office determines that the proposed project will encroach upon, damage or destroy any historic property which is included in the national register of historic places or the state register of historic places or the environs of such property, the project may not proceed until:

(1) The Governor, in the case of a project of the state or an instrumentality thereof or the governing body of the political subdivision has made a written determination, based upon the consideration of all relevant factors, that there is no feasible and prudent alternative to the proposal and that the program includes all possible planning to minimize harm to the historic property, resulting from such use; and

(2) Ten day's notice of the determination has been given, by certified mail, to the Office of History. A complete record of factors considered shall be included with such notice.

Any person aggrieved by the determination of the Governor or governing body may appeal the decision pursuant to the provisions of chapter 1-26.

The failure of the office to initiate an investigation of any proposed project within thirty days from the date of receipt of notice thereof is approval of the project.

Any project subject to a federal historic preservation review need not be reviewed pursuant to this section.

Source: SL 1987, ch 20.



§ 1-19A-12 Coordination of activities of local commissions.

1-19A-12. Coordination of activities of local commissions. The Office of History shall coordinate the activities of local historical commissions in accordance with the state plan and programs for historic preservation.

Source: SL 1973, ch 14, § 5 (9); SL 2009, ch 1, § 62.



§ 1-19A-13 Assistance to local commissions and private parties.

1-19A-13. Assistance to local commissions and private parties. The Office of History shall provide technical and financial assistance to local historical commissions and private parties involved in historic preservation activities.

Source: SL 1973, ch 14, § 5 (10); SL 2009, ch 1, § 63.



§ 1-19A-13.1 Historical preservation loan and grant fund established--Purpose--Sources of funds.

1-19A-13.1. Historical preservation loan and grant fund established--Purpose--Sources of funds. There is established a historical preservation loan and grant fund in the Office of History. The purpose of such fund is to make loans and grants to purchase, restore, or develop historic South Dakota properties for residential, commercial, or public purposes. The State Historical Society Board of Trustees, with the approval of the Governor, may accept into the loan fund any funds which may be obtained from repayment of loan principal, interest, gifts, grants, or contributions.

Source: SL 1977, ch 19, §§ 1, 4; SL 1994, ch 332, § 2.



§ 1-19A-13.2 National register eligibility required.

1-19A-13.2. National register eligibility required. Structures which may be considered for loans or grants under §§ 1-19A-13.1 to 1-19A-13.5, inclusive, shall either be on or eligible for the national register of historic places according to the criteria established by the national register.

Source: SL 1977, ch 19, § 2; SL 1994, ch 332, § 3.



§ 1-19A-13.3 Amount of loans and grants--Interest rate--Extensions and renewals--Amountsavailable for structures with public use.

1-19A-13.3. Amount of loans and grants--Interest rate--Extensions and renewals--Amounts available for structures with public use. Loans and grants may be made from the loan and grant fund by the State Historical Society Board of Trustees to individuals, corporations, or historical organizations for up to ninety percent of the cost of purchase, restoration, and development of a structure. Loans shall be made at an annual interest rate of one-fourth the prime interest rate at the time the loan is made. The maximum amount of a loan for any one structure is twenty-five thousand dollars. Loans may not be extended beyond a three-year period, nor may they be renewed. Loans and grants may be made to nonprofit historical organizations, municipalities, and other local governmental entities for the full cost of purchase, restoration, and development of structures that will have a public use.

Source: SL 1977, ch 19, § 3; SL 1994, ch 332, § 4; SL 2002, ch 14, § 1.



§ 1-19A-13.4 Funds to be used for restoration of historic properties.

1-19A-13.4. Funds to be used for restoration of historic properties. The interest earned, gifts, contributions, and any appropriation for the purposes of §§ 1-19A-13.1 to 1-19A-13.5, inclusive, shall be used for the restoration of other historic properties specified in §§ 1-19A-13.1 and 1-19A-13.2.

Source: SL 1977, ch 19, § 4.



§ 1-19A-13.5 Promulgation of rules regarding historical preservation loans and grants.

1-19A-13.5. Promulgation of rules regarding historical preservation loans and grants. For the purpose of the administration of §§ 1-19A-13.1 to 1-19A-13.5, inclusive, the State Historical Society Board of Trustees may adopt rules pursuant to chapter 1-26.

Source: SL 1977, ch 19, § 5; SL 2009, ch 1, § 64.



§ 1-19A-14 Information provided on historic properties.

1-19A-14. Information provided on historic properties. The Office of History shall provide information on historic properties within the state to the agencies and instrumentalities of the federal, state, and local governments and, if appropriate, to private individuals and organizations.

Source: SL 1973, ch 14, § 5 (6); SL 2009, ch 1, § 65.



§ 1-19A-15 Stimulation of public interest in historic preservation.

1-19A-15. Stimulation of public interest in historic preservation. The Office of History shall stimulate public interest in historic preservation including the development and implementation of interpretive programs for historic properties listed on the state register of historic places and through the management of the state's historical marker program.

Source: SL 1973, ch 14, § 5 (11); SL 2009, ch 1, § 66.



§ 1-19A-16 On-going programs of office--Programs of school of mines and technology notaffected--Charge for publications.

1-19A-16. On-going programs of office--Programs of school of mines and technology not affected--Charge for publications. The Office of History shall develop an on-going program of historical, architectural, paleontological, and archaeological research and development to include continuing surveys, excavation, scientific recording, interpretation, and publication of the state's historical, architectural, archaeological, paleontological, and cultural resources. The provisions of this section do not apply to programs within the South Dakota School of Mines and Technology. A reasonable charge may be made for publications.

Source: SL 1973, ch 14, § 5 (12); SL 1980, ch 12, § 3; SL 2009, ch 1, § 67.



§ 1-19A-17 Improvement and operation of historic properties--Legislative consent required foracquisition.

1-19A-17. Improvement and operation of historic properties--Legislative consent required for acquisition. Any historic property acquired, whether in fee or otherwise, may be used, maintained, improved, restored, or operated by the office for any purpose within its powers and not inconsistent with the purpose of the continued preservation of the property. No historic property may be acquired, whether in fee or otherwise, except by act of the Legislature.

Source: SL 1973, ch 14, § 6; SL 2009, ch 1, § 68.



§ 1-19A-18 Obsolete.

1-19A-18. Obsolete.



§ 1-19A-18.1 State Review Board abolished.

1-19A-18.1. State Review Board abolished. The State Review Board established pursuant to chapter 1-19A, is hereby abolished.

Source: SL 1985, ch 400 (Ex. Ord. 85-2), § 21.



§ 1-19A-19 Powers and duties of board.

1-19A-19. Powers and duties of board. The State Historical Society Board of Trustees shall:

(1) Approve nominations to the state and national registers of historic places;

(2) Review the state survey of historic properties undertaken in accordance with the provisions of this chapter;

(3) Review the content of the state preservation plan developed in accordance with the provisions of this chapter;

(4) Approve the removal of properties from the state register;

(5) Recommend the removal of properties from the national register; and

(6) Otherwise act in an advisory capacity to the Office of History.
Source: SL 1973, ch 14, § 4; SL 2009, ch 1, § 69.



§ 1-19A-20 Tax moratorium on increased valuation due to restoration or rehabilitation of historicproperty.

1-19A-20. Tax moratorium on increased valuation due to restoration or rehabilitation of historic property. There is a moratorium on the taxation of increased valuation due to restoration or rehabilitation of real estate placed on the State Register of Historic Places in accordance with § 1-19A-5 and which has been assisted through federal restoration grant-in-aid assistance provided by Public Law 102-575 as amended to January 1, 1994, or which has been substantially restored or rehabilitated with the assistance of the historic preservation loan fund, or which has undergone privately funded restoration or rehabilitation which has been certified as meeting historic preservation standards by the State Historical Society Board of Trustees. The board shall use U.S. Department of the Interior standards for historic preservation projects codified in 36 C.F.R. 67 as of January 1, 1994, to approve or deny certifications. The moratorium shall begin in the year that approval of the completed work is granted and shall extend for a period of eight years.

Source: SL 1978, ch 11, § 2; SL 1980, ch 79; SL 1987, ch 19, § 2; SL 1994, ch 16, § 1.



§ 1-19A-21 Covenant to maintain property required to benefit from chapter.

1-19A-21. Covenant to maintain property required to benefit from chapter. No property so restored or rehabilitated may benefit from the provisions of this chapter unless the owner of such property attaches a restrictive covenant running with the land which states that the property shall be maintained in a manner which preserves the property's restored portions.

Source: SL 1978, ch 11, § 3.



§ 1-19A-22 Cancellation of tax moratorium.

1-19A-22. Cancellation of tax moratorium. If the State Historical Society Board of Trustees determines that the owner of any property given a tax moratorium pursuant to § 1-19A-20 has failed to maintain such property, the board may, after a public hearing, cancel the tax moratorium on such property. If the board cancels a tax moratorium pursuant to this section, the board shall notify the director of equalization and the treasurer of the county where such property is located of such cancellation.

Source: SL 1992, ch 6, § 1.



§ 1-19A-23 Ratification of previous moratoriums.

1-19A-23. Ratification of previous moratoriums. All applications for tax moratoriums on properties properly placed on the State Register of Historic Places which were restored with federal restoration grant-in-aid assistance, or received assistance from the historic preservation loan fund, or have undergone privately funded restoration or rehabilitation, and were filed with and formally certified by the State Historical Society Board of Trustees prior to January 1, 1994, are hereby ratified as of the date of such filing. Nothing in this section shall affect any tax moratorium filed, reviewed, or granted prior to January 1, 1992.

Source: SL 1992, ch 6, § 5; SL 1994, ch 16, § 2.



§ 1-19A-24 Moratoriums for certain property prohibited.

1-19A-24. Moratoriums for certain property prohibited. The State Historical Society Board of Trustees may not grant a tax moratorium to any real estate which is not on the state or national register and which is moved from the location where such real estate was located when originally constructed.

Source: SL 1992, ch 6, § 6.



§ 1-19A-25 Heritage area designation.

1-19A-25. Heritage area designation. A county, municipality, or township may apply to the board for a heritage area designation in accord with criteria contained in this section and §§ 1-19A-26 to 1-19A-28, inclusive, and the rules promulgated pursuant thereto. For the purposes of this section and §§ 1-19A-26 to 1-19A-28, inclusive, a heritage area is any county, municipality, or township which contains historic properties which possess outstanding historic value, displays exceptional preservation qualities, or is otherwise genuine and exemplary of South Dakota's diverse history and culture.

Source: SL 1994, ch 17, § 1.



§ 1-19A-26 Determining heritage areas.

1-19A-26. Determining heritage areas. The board shall consider the following when determining if a county, municipality, or township is designated as a heritage area:

(1) Whether there is an established program which interprets the entirety of the historic properties to both the residents and visiting public of the proposed heritage area;

(2) Whether there is an adopted and actively implemented historic preservation plan encompassing all of the historic properties within the proposed heritage area;

(3) Whether there is a demonstrated ability to use historic properties within the proposed heritage area to contribute to the economic welfare of this state;

(4) Whether the proposed heritage area is readily identifiable to the visiting public;

(5) Whether there are established effective partnerships among public, private, and nonprofit entities appropriate for the protection and promotion of the proposed heritage area; and

(6) Whether the quality of the preservation, interpretation, and management of the proposed heritage area meets the standards established by the board.
Source: SL 1994, ch 17, § 2.



§ 1-19A-27 Promulgation of rules for heritage area designations.

1-19A-27. Promulgation of rules for heritage area designations. The board shall promulgate rules pursuant to chapter 1-26 to:

(1) Establish criteria in addition to that found in § 1-19A-26 concerning natural or scenic qualities which would compliment the historic value of a proposed heritage area;

(2) Establish application procedures and criteria for designation as a heritage area;

(3) Establish preservation, interpretation, and management standards pursuant to subdivision 1-19A-26(6);

(4) Withdraw a heritage area designation if a county, municipality, or township fails to comply with the criteria established in subdivision (2) of this section.
Source: SL 1994, ch 17, § 3.



§ 1-19A-28 Promotional materials to consider designated heritage areas--Prioritizing heritageareas for historic properties benefits.

1-19A-28. Promotional materials to consider designated heritage areas--Prioritizing heritage areas for historic properties benefits. Each agency of state government that produces promotional materials targeted to the visiting public shall accord special consideration to designated heritage areas. Each applicable agency of state government shall include heritage areas when establishing priorities for benefits accruing to historic properties, including appropriations or other funding for development of historic properties.

Source: SL 1994, ch 17, § 5.



§ 1-19A-29 Promulgation of rules to administer chapter.

1-19A-29. Promulgation of rules to administer chapter. For the purpose of the administration of this chapter the State Historical Society Board of Trustees shall adopt rules pursuant to chapter 1-26 in the following areas:

(1) Definitions;

(2) Standards for historic preservation, restoration, and rehabilitation projects;

(3) Project application procedures;

(4) Requests for project information;

(5) Project approval and nonapproval;

(6) Terms of project certification;

(7) County notification of certification;

(8) Terms of restrictive covenants;

(9) Filing of restrictive covenants;

(10) Violation of covenants; and

(11) Cancellation of certification.
Source: SL 1994, ch 16, § 3.






Chapter 19B - County and Municipal Historic Preservation Activities

§ 1-19B-1 Legislative findings--Purpose of chapter.

1-19B-1. Legislative findings--Purpose of chapter. Whereas the Legislature of the State of South Dakota has determined that the historical, architectural, archaeological, paleontological, and cultural heritage of this state is among its most important assets, it is hereby declared to be the purpose of this chapter to authorize the local governing bodies of this state to engage in a comprehensive program of historic preservation, to promote the use and conservation of historic properties for the education, inspiration, pleasure, and enrichment of the citizens of this state.

Source: SL 1974, ch 21, § 1; SL 1980, ch 12, § 4.



§ 1-19B-1.1 Definition of terms.

1-19B-1.1. Definition of terms. Terms used in this chapter have the same meaning as defined in § 1-19A-2.

Source: SL 2011, ch 9, § 1.



§ 1-19B-2 County and municipal historic preservation commissions--Purpose.

1-19B-2. County and municipal historic preservation commissions--Purpose. The governing body of any county or municipality may establish an historic preservation commission, to preserve, promote, and develop the historical resources of such county or municipality in accordance with the provisions of this chapter.

Source: SL 1974, ch 21, § 2; SL 2009, ch 1, § 70.



§ 1-19B-3 Composition of preservation commission--Residence--Terms of office.

1-19B-3. Composition of preservation commission--Residence--Terms of office. The Historic Preservation Commission shall consist of not less than five nor more than ten members, who shall be appointed by the governing body with due regard to proper representation of such fields as history, architecture, urban planning, archaeology, paleontology, and law. All members of the commission shall reside within the jurisdiction of the county or municipality establishing the commission and shall serve for terms not to exceed three years, being eligible for reappointment as shall be specified by the governing body.

Source: SL 1974, ch 21, § 2; SL 1980, ch 12, § 5.



§ 1-19B-4 Employment of personnel.

1-19B-4. Employment of personnel. The Historic Preservation Commission may employ such qualified staff personnel as it deems necessary.

Source: SL 1974, ch 21, § 2.



§ 1-19B-5 Annual special purpose tax levy--Approval by voters required.

1-19B-5. Annual special purpose tax levy--Approval by voters required. To achieve the purposes of this chapter, the governing body of any county or municipality may levy annual taxes therefor as a special purpose, in addition to any allowed by the Constitution of the State of South Dakota. No tax shall be levied for the purposes of this chapter unless it shall have been first approved by the qualified voters of the county or municipality.

Source: SL 1974, ch 21, § 22.



§ 1-19B-6 Revenue bonds authorized.

1-19B-6. Revenue bonds authorized. To achieve the purposes of this chapter, the governing body of any county or municipality may issue revenue bonds in accordance with chapter 9-40.

Source: SL 1974, ch 21, § 23; SL 1984, ch 43, § 59.



§ 1-19B-7 Appropriations for operating expenses and acquisition and management of historicproperties.

1-19B-7. Appropriations for operating expenses and acquisition and management of historic properties. The governing board of a county or municipality is authorized to make appropriations to an historic preservation commission established pursuant to this chapter in any amount that it may determine necessary for the expenses of the operation of the commission, and may make available any additional amounts necessary for the acquisition, restoration, preservation, operation, and management of historic properties.

Source: SL 1974, ch 21, § 4.



§ 1-19B-8 Survey of local historic properties--Standards and criteria.

1-19B-8. Survey of local historic properties--Standards and criteria. Any county or municipal historic preservation commission established pursuant to this chapter may conduct a survey of local historic properties, complying with all applicable standards and criteria of the statewide survey undertaken by the Office of History of the Department of Tourism.

Source: SL 1974, ch 21, § 3 (1); SL 2003, ch 272 (Ex. Ord. 03-1), § 80; SL 2009, ch 1, § 71; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-19B-9 Entry on private lands for survey--Consent required to enter building.

1-19B-9. Entry on private lands for survey--Consent required to enter building. Any county or municipal historic preservation commission established pursuant to this chapter may enter, solely in performance of its official duties and only at reasonable times, upon private lands for examination or survey. However, no member, employee, or agent of the commission may enter any private building or structure without the express consent of the owner or occupant.

Source: SL 1974, ch 21, § 3 (10); SL 2009, ch 1, § 72.



§ 1-19B-10 Participation in local planning processes.

1-19B-10. Participation in local planning processes. Any county or municipal historic preservation commission established pursuant to this chapter may participate in the conduct of land-use, urban renewal, and other planning processes undertaken by the county or municipality.

Source: SL 1974, ch 21, § 3 (7); SL 2009, ch 1, § 73.



§ 1-19B-11 Cooperation with governmental agencies.

1-19B-11. Cooperation with governmental agencies. Any county or municipal historic preservation commission established pursuant to this chapter may cooperate with the federal, state, and local governments in the pursuance of the objectives of historic preservation.

Source: SL 1974, ch 21, § 3 (6); SL 2009, ch 1, § 74.



§ 1-19B-12 Contractual powers of preservation commission.

1-19B-12. Contractual powers of preservation commission. Any county or municipal historic preservation commission established pursuant to this chapter may contract, with the approval of the local governing body, with the state or the federal government, or any agency of either, or with any other organization.

Source: SL 1974, ch 21, § 3 (5); SL 2009, ch 1, § 75.



§ 1-19B-13 Acquisition of historic properties.

1-19B-13. Acquisition of historic properties. Any county or municipal historic preservation commission established pursuant to this chapter may acquire fee or lesser interests in historic properties, including adjacent or associated lands, by purchase, bequest, or donation.

Source: SL 1974, ch 21, § 3 (2); SL 2009, ch 1, § 76.



§ 1-19B-14 Title to property acquired--Supervision and control.

1-19B-14. Title to property acquired--Supervision and control. All lands, buildings, structures, sites, areas, or objects acquired by funds appropriated by a county or municipality shall be acquired in the name of the county or municipality unless otherwise provided by the governing board. So long as owned by the county or municipality, historic properties may be maintained by or under the supervision and control of the county or municipality. However, all lands, buildings, or structures acquired by an historic preservation commission from funds other than those appropriated by a county or municipality may be acquired and held in the name of the Historic Preservation Commission, the county or municipality, or both.

Source: SL 1974, ch 21, § 5.



§ 1-19B-15 Maintenance and operation of historic properties.

1-19B-15. Maintenance and operation of historic properties. Any county or municipal historic preservation commission established pursuant to this chapter may preserve, restore, maintain, and operate historic properties under the ownership or control of the commission.

Source: SL 1974, ch 21, § 3 (3); SL 2009, ch 1, § 77.



§ 1-19B-16 Acquisition of historical easements.

1-19B-16. Acquisition of historical easements. Any county or municipality may acquire, by purchase, donation, or condemnation, historic easements in any area within its respective jurisdiction wherever and to the extent that the governing body of the county or municipality determines the acquisition to be in the public interest. For the purpose of this section, the term, historic easement, means any easement, restriction, covenant, or condition running with the land, designated to preserve, maintain, or enhance all or part of the existing state of places of historical, architectural, archaeological, paleontological, or cultural significance.

Source: SL 1974, ch 21, § 14; SL 1980, ch 12, § 6; SL 2009, ch 1, § 78.



§ 1-19B-17 Lease or disposition of historic properties--Rights reserved.

1-19B-17. Lease or disposition of historic properties--Rights reserved. Any county or municipal historic preservation commission established pursuant to this chapter may lease, sell, and otherwise transfer or dispose of historic properties subject to rights of public access and other covenants and in a manner that will preserve the property.

Source: SL 1974, ch 21, § 3 (4); SL 2009, ch 1, § 79.



§ 1-19B-18 Educational and interpretive programs.

1-19B-18. Educational and interpretive programs. Any county or municipal historic preservation commission established pursuant to this chapter may promote and conduct an educational and interpretive program on historic properties within its jurisdiction.

Source: SL 1974, ch 21, § 3 (9); SL 2009, ch 1, § 80.



§ 1-19B-19 Recommendations and information to governing body.

1-19B-19. Recommendations and information to governing body. Any county or municipal historic preservation commission established pursuant to this chapter may recommend ordinances and otherwise provide information for the purposes of historic preservation to the county or municipal governing body.

Source: SL 1974, ch 21, § 3 (8); SL 2009, ch 1, § 81.



§ 1-19B-20 Ordinances designating historic properties--Criteria--Procedure.

1-19B-20. Ordinances designating historic properties--Criteria--Procedure. The local governing body of any county or municipality may adopt an ordinance designating one or more historic properties on the following criteria: historical, architectural, archaeological, and cultural significance; suitability for preservation or restoration; educational value; cost of acquisition, restoration, maintenance, operation, or repair; possibilities for adaptive or alternative use of the property; appraised value; and the administrative and financial responsibility of any person or organization willing to underwrite all or a portion of such costs. In order for any historic property to be designated in the ordinance, it must in addition meet the criteria established for inclusion of the property in the state register of historic places established pursuant to chapter 1-19A. No ordinance designating an historic property pursuant to this section may be adopted until the procedural steps set forth in §§ 1-19B-21 to 1-19B-24, inclusive, have been taken.

Source: SL 1974, ch 21, §§ 15, 16.



§ 1-19B-21 Investigation and report before designation of historic property.

1-19B-21. Investigation and report before designation of historic property. Before an ordinance designating an historic property is adopted pursuant to § 1-19B-20, the local historic preservation commission shall make an investigation and report on the historical, architectural, archaeological, or cultural significance of the property in question.

Source: SL 1974, ch 21, § 16 (1).



§ 1-19B-22 Hearing on designation of historic property--Notice.

1-19B-22. Hearing on designation of historic property--Notice. Before an ordinance designating an historic property is adopted pursuant to § 1-19B-20, the local governing body shall hold a public hearing on the proposed ordinance, after giving sufficient written notice to the owners and occupants of the property and posting public notice in its normal manner.

Source: SL 1974, ch 21, § 16 (2).



§ 1-19B-23 Ordinance enforcing waiting period--Posting of sign.

1-19B-23. Ordinance enforcing waiting period--Posting of sign. For each designated historic property, an ordinance adopted pursuant to §§ 1-19B-20 to 1-19B-24, inclusive, shall require that the waiting period set forth in § 1-19B-27 be observed prior to its demolition, material alteration, remodeling, or removal. The ordinance shall also provide for a suitable sign or marker on or near the property indicating that the property has been so designated.

Source: SL 1974, ch 21, § 15.



§ 1-19B-24 Notification to owners of historic property designated--Filing of ordinance.

1-19B-24. Notification to owners of historic property designated--Filing of ordinance. Upon adoption of an ordinance pursuant to § 1-19B-20, the owners and occupants of each designated historic property shall be given written notification of such designation by the local governing body. One copy of the ordinance shall be filed by the local historic preservation commission in the office of the register of deeds for the county in which the property is located.

Source: SL 1974, ch 21, § 16 (3).



§ 1-19B-25 Notice to director of equalization of designation of historic property--Considerationin appraisal.

1-19B-25. Notice to director of equalization of designation of historic property--Consideration in appraisal. Upon the adoption of an ordinance designating an historic property pursuant to § 1-19B-20 or if the property is designated an historic property by the Department of Interior or the national park service, the local historic preservation commission shall give notice of such designation to the director of equalization of the county in which the property is located. The designation and any recorded restrictions upon the property limiting its use for preservation purposes shall be considered by the director of equalization in appraising it for tax purposes.

Source: SL 1974, ch 21, § 16(4); SL 1987, ch 19, § 3; SL 1989, ch 82, § 41.



§ 1-19B-26 Transfer by owners of development rights in historic properties.

1-19B-26. Transfer by owners of development rights in historic properties. Any county or municipal governing body may establish procedures authorizing owners of designated historic properties to transfer development rights in such amounts and subject to such conditions as the governing body may determine. For the purposes of this section, development rights are the rights granted under applicable local law respecting the permissible bulk and size of any improvements to be erected.

Source: SL 1974, ch 21, § 21; SL 2009, ch 1, § 82.



§ 1-19B-27 Notice by owner before demolition or alteration of historic property--Waiting period--Negotiations by commission.

1-19B-27. Notice by owner before demolition or alteration of historic property--Waiting period--Negotiations by commission. An historic property designated by ordinance as herein provided may be demolished, materially altered, remodeled, relocated, or put to a different use only after one hundred eighty days' written notice of the owner's proposed action has been given to the local historic preservation commission. During this period, the commission may negotiate with the owner and with any other parties in an effort to find a means of preserving the property.

Source: SL 1974, ch 21, § 17.



§ 1-19B-28 Negotiations during waiting period for acquisition of historic property.

1-19B-28. Negotiations during waiting period for acquisition of historic property. During the waiting period required by § 1-19B-27, or at any time prior thereto following notice of designation to the owner as provided in § 1-19B-24 and where such action is reasonably necessary or appropriate for the continued preservation of the property, the Historic Preservation Commission may enter into negotiations with the owner for the acquisition by gift, purchase, exchange, or otherwise of the property or any interest therein.

Source: SL 1974, ch 21, § 17.



§ 1-19B-29 Waiver of waiting period when preservation of character of property ensured.

1-19B-29. Waiver of waiting period when preservation of character of property ensured. The Historic Preservation Commission may waive all or any portion of the waiting period required by § 1-19B-27. However, the alteration, remodeling, relocation, or change of use shall be undertaken subject to conditions agreed to by the commission ensuring the continued maintenance of the historical, architectural, archaeological, or cultural integrity and character of the property.

Source: SL 1974, ch 21, § 17; SL 2009, ch 1, § 83.



§ 1-19B-30 Reduction of waiting period for extreme hardship.

1-19B-30. Reduction of waiting period for extreme hardship. The Historic Preservation Commission may reduce the waiting period required by § 1-19B-27 in any case where the owner would suffer extreme hardship, not including loss of profit, unless a reduction in the required period were allowed.

Source: SL 1974, ch 21, § 17.



§ 1-19B-31 Ordinary maintenance and repairs not prohibited--Changes required for public safety.

1-19B-31. Ordinary maintenance and repairs not prohibited--Changes required for public safety. Nothing in this chapter prevents the ordinary maintenance or repair of any exterior feature in or on an historic property that does not involve a change in design, material, or outer appearance, nor prevents the construction, reconstruction, alteration, restoration, demolition, or removal of any such feature if a building inspector or similar official certifies to the Historic Preservation Commission that such action is required for the public safety because of an unsafe or dangerous condition.

Source: SL 1974, ch 21, § 18; SL 2009, ch 1, § 84.



§ 1-19B-32 Establishment of district study committee authorized.

1-19B-32. Establishment of district study committee authorized. An historic district study committee may be established as provided by § 1-19B-33 for the purpose of making an investigation of a proposed historic district.

Source: SL 1974, ch 21, § 8.



§ 1-19B-33 Composition of district study committee--Residence of members.

1-19B-33. Composition of district study committee--Residence of members. A committee established pursuant to § 1-19B-32 shall consist of not less than three nor more than seven members appointed by the local governing body with due regard to proper representation of fields such as history, architecture, architectural history, urban planning, archaeology, paleontology, and law. If possible, the members shall be selected from residents of the proposed district.

Source: SL 1974, ch 21, § 8; SL 1980, ch 12, § 7; SL 2009, ch 1, § 85.



§ 1-19B-34 Investigations by district study committee--Criteria.

1-19B-34. Investigations by district study committee--Criteria. An historic district study committee, established pursuant to § 1-19B-32, shall make an investigation of the historical, architectural, archaeological, paleontological, and cultural significance of the buildings, structures, sites, or surroundings included as any proposed historic district. The committee's investigation and recommendations shall comply with the criteria adopted by the State Historical Society Board of Trustees pursuant to chapter 1-19A.

Source: SL 1974, ch 21, § 7 (1); SL 1980, ch 12, § 8.



§ 1-19B-35 Report of findings by district study committee.

1-19B-35. Report of findings by district study committee. The historic district study committee shall report its findings to the local planning board, the local historic preservation commission, and the State Historical Society Board of Trustees for their consideration and recommendations.

Source: SL 1974, ch 21, § 7 (1).



§ 1-19B-36 Hearing on establishment of historic district--Notice to property owners.

1-19B-36. Hearing on establishment of historic district--Notice to property owners. Sixty days after transmittal of its findings pursuant to § 1-19B-35 the historic district study committee shall hold a public hearing thereon after due notice, which shall include written notice, postage prepaid, to the owners of all properties to be included in any proposed historic district.

Source: SL 1974, ch 21, § 7 (2).



§ 1-19B-37 Final recommendations by study committee--Draft ordinance.

1-19B-37. Final recommendations by study committee--Draft ordinance. An historic district study committee shall submit a final report with its recommendations and a draft of a proposed ordinance to the county or municipal governing body.

Source: SL 1974, ch 21, § 7 (3).



§ 1-19B-38 Establishment of historic district by ordinance--Commission required.

1-19B-38. Establishment of historic district by ordinance--Commission required. A county or municipality may, after meeting the requirements of §§ 1-19B-34 to 1-19B-37, inclusive, establish by ordinance one or more historic districts within the area of its jurisdiction. Whenever an historic district is established, an historic district commission shall be established.

Source: SL 1974, ch 21, §§ 7, 8.



§ 1-19B-39 Amendment of historic district ordinance--Studies and reports.

1-19B-39. Amendment of historic district ordinance--Studies and reports. Any ordinance adopted pursuant to § 1-19B-38 may, from time to time, be amended in the same manner except that the historic district commission established as provided in § 1-19B-38 shall study such proposed amendments and report thereon as required under §§ 1-19B-34 to 1-19B-37, inclusive.

Source: SL 1974, ch 21, § 7.



§ 1-19B-40 Composition of district commission--Residence of members--Terms of office--Chairand vice chair.

1-19B-40. Composition of district commission--Residence of members--Terms of office--Chair and vice chair. An historic district commission established pursuant to § 1-19B-38 shall consist of not less than three nor more than seven members appointed by the local governing body with due regard to proper representation of fields such as history, architecture, architectural history, urban planning, archaeology, paleontology, and law. If possible, the members shall be selected from residents of the proposed district. The appointments to membership on the commission shall be so arranged that the term of at least one member will expire each year, and any successor shall be appointed in like manner for a term of three years. The commission shall elect annually a chair and vice chair from its membership.

Source: SL 1974, ch 21, § 8; SL 1980, ch 12, § 9; SL 2009, ch 1, § 86.



§ 1-19B-41 Promulgation of regulations--Personnel--Gifts.

1-19B-41. Promulgation of regulations--Personnel--Gifts. An historic district commission established pursuant to § 1-19B-38 may adopt regulations not inconsistent with the provisions of this chapter, and may, subject to appropriation, employ clerical and technical assistants or consultants and may accept and expend gifts of money for such purposes.

Source: SL 1974, ch 21, § 8; SL 2009, ch 1, § 87.



§ 1-19B-42 Certificate of appropriateness required for exterior alterations in historic district.

1-19B-42. Certificate of appropriateness required for exterior alterations in historic district. After the designation of an historic district, no exterior portion of any building or other structure (including walls, fences, light fixtures, steps, and pavement, or other appurtenant features) nor above-ground utility structure nor any type of outdoor advertising sign may be erected, altered, restored, moved, or demolished within such district until after an application for a certificate of appropriateness as to exterior features has been submitted to and approved by the Historic District Commission. The municipality shall require such a certificate to be issued by the commission prior to the issuance of a building permit or other permit granted for purposes of constructing or altering structures. A certificate of appropriateness is required whether or not a building permit is required.

Source: SL 1974, ch 21, § 9; SL 2009, ch 1, § 88.



§ 1-19B-43 Exterior features defined.

1-19B-43. Exterior features defined. For purposes of this chapter, the phrase, exterior features, includes the architectural style, general design, and general arrangement of the exterior of a building or other structure, including the color, the kind and texture of the building material, and the type and style of all windows, doors, light fixtures, signs, other appurtenant fixtures, and natural features such as trees and shrubbery. In the case of outdoor advertising signs, the term, exterior features, means the style, material, size, and location of all such signs.

Source: SL 1974, ch 21, § 9; SL 2009, ch 1, § 89.



§ 1-19B-44 Interior arrangement not subject to control--Restriction on commission activities.

1-19B-44. Interior arrangement not subject to control--Restriction on commission activities. The Historic District Commission may not consider interior arrangement and may take no action under § 1-19B-42 except for the purpose of preventing the construction, reconstruction, alteration, restoration, moving, or demolition of buildings, structures, appurtenant fixtures, outdoor advertising signs, or natural features in the historic district which would be incongruous with the historical, architectural, archaeological, or cultural aspects of the district.

Source: SL 1974, ch 21, § 9; SL 2009, ch 1, § 90.



§ 1-19B-45 Certificate of appropriateness required for change in use within historic district--Prerequisite to zoning change.

1-19B-45. Certificate of appropriateness required for change in use within historic district--Prerequisite to zoning change. No change in the use of any structure or property within a designated historic district is permitted until after an application for a certificate of appropriateness has been submitted to and approved by the Historic District Commission. The county or municipality shall require such a certificate to be issued by the commission prior to the approval of any change of zoning classification within the historic district.

Source: SL 1974, ch 21, § 10; SL 2009, ch 1, § 91.



§ 1-19B-46 Certificate issued in case of extreme hardship.

1-19B-46. Certificate issued in case of extreme hardship. The Historic District Commission may approve an application for a certificate of appropriateness in any case in which the owner would suffer extreme hardship, not including loss of profit, unless the certificate of appropriateness were issued forthwith.

Source: SL 1974, ch 21, § 11; SL 2009, ch 1, § 92.



§ 1-19B-47 Notice and hearing before action on certificate of appropriateness.

1-19B-47. Notice and hearing before action on certificate of appropriateness. Prior to issuance or denial of a certificate of appropriateness the historic district commission shall take such action as may reasonably be required to inform the owners of any property likely to be materially affected by the application, and shall give the applicant and such owners an opportunity to be heard. In cases in which the commission deems it necessary, it may hold a public hearing concerning the application.

Source: SL 1974, ch 21, § 11; SL 2009, ch 1, § 93.



§ 1-19B-48 Issuance of certificate when proposed change appropriate.

1-19B-48. Issuance of certificate when proposed change appropriate. If the Historic District Commission determines that the proposed construction, reconstruction, alteration, moving, or demolition is appropriate, it shall forthwith approve such application and shall issue to the applicant a certificate of appropriateness.

Source: SL 1974, ch 21, § 11.



§ 1-19B-49 Denial of certificate--Reasons recorded--Notice to applicant.

1-19B-49. Denial of certificate--Reasons recorded--Notice to applicant. If the Historic District Commission determines that a certificate of appropriateness should not be issued, the commission shall place upon its records the reasons for such determination and shall forthwith notify the applicant of such determination, furnishing the applicant an attested copy of its reasons therefor and its recommendations, if any, as appearing in the records of the commission.

Source: SL 1974, ch 21, § 11; SL 2009, ch 1, § 94.



§ 1-19B-50 Appeal to circuit court by applicant for certificate.

1-19B-50. Appeal to circuit court by applicant for certificate. Any applicant aggrieved by a determination of the Historic District Commission may appeal to the circuit court for the county in which the land concerned is situated.

Source: SL 1974, ch 21, § 11.



§ 1-19B-51 Maintenance and repairs not changing appearance permitted--Correction of unsafeconditions.

1-19B-51. Maintenance and repairs not changing appearance permitted--Correction of unsafe conditions. Nothing in this chapter prevents the ordinary maintenance or repair of any exterior feature in an historic district which does not involve a change in design, material, color, or outer appearance thereof, nor prevents the construction, reconstruction, alteration, restoration, or demolition of any such feature which the building inspector or similar official shall certify is required by the public safety because of an unsafe or dangerous condition.

Source: SL 1974, ch 21, § 12; SL 2009, ch 1, § 95.



§ 1-19B-52 Ordinances to prevent deterioration by neglect--Misdemeanor.

1-19B-52. Ordinances to prevent deterioration by neglect--Misdemeanor. The governing body of any county or municipality may enact an ordinance to prevent the deterioration by intentional neglect of any designated historic property or any property within an established historic district. Any property owner violating an ordinance established pursuant to this section shall be guilty of a Class 2 misdemeanor. Each day that a violation continues to exist shall constitute a separate offense.

Source: SL 1974, ch 21, § 19; SL 1980, ch 24, § 5.



§ 1-19B-53 Governing body's power to protect historic properties.

1-19B-53. Governing body's power to protect historic properties. In addition to any power or authority of a county or municipality to regulate by planning or zoning laws and regulations or by local laws and regulations, the governing body of any county or municipality may provide by regulations, special conditions, or restrictions for the protection, enhancement, preservation, and use of historic properties. Such regulations, special conditions, and restrictions may include appropriate and reasonable control of the use or appearance of adjacent or associated private property within the public view, or both.

Source: SL 1974, ch 21, § 13; SL 2009, ch 1, § 96.



§ 1-19B-54 Exemption of historic properties from health and building codes.

1-19B-54. Exemption of historic properties from health and building codes. The governing body of any county or municipality, in order to promote the preservation and restoration of historic properties within its jurisdiction, may exempt an historic property from the application of such standards contained in the county or municipal health or building codes, or both, as the governing body, upon recommendation of the local historic preservation commission, shall determine would otherwise prevent or seriously hinder the preservation or restoration of said historic property.

Source: SL 1974, ch 21, § 20.



§ 1-19B-55 Public regulation or acquisition of historic properties unimpaired.

1-19B-55. Public regulation or acquisition of historic properties unimpaired. Nothing in this chapter prevents the regulation or acquisition of historic buildings, structures, sites, areas, or objects owned by the state or any of its political subdivisions, agencies, or instrumentalities.

Source: SL 1974, ch 21, § 6; SL 2009, ch 1, § 97.



§ 1-19B-56 Conservation easements--Definitions.

1-19B-56. Conservation easements--Definitions. Terms used in §§ 1-19B-56 to 1-19B-60, inclusive, mean:

(1) "Conservation easement," a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural or open-space values of real property, assuring its availability for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, paleontological or cultural aspects of real property;

(2) "Holder":

(a) A governmental body empowered to hold an interest in real property under the laws of this state or the United States; or

(b) A charitable corporation, charitable association or charitable trust, the purposes or powers of which include retaining or protecting the natural or open-space values of real property, assuring the availability of real property for agricultural, forest, recreational or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, paleontological, or cultural aspects of real property;

(3) "Third-party right of enforcement," a right provided in a conservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association, or charitable trust, which, although eligible to be a holder, is not a holder.
Source: SL 1984, ch 280, § 1.



§ 1-19B-57 Conservation easement creation, modification, transfer, and termination.

1-19B-57. Conservation easement creation, modification, transfer, and termination. A conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements. The term of the conservation easement shall be established by the parties to the easement. No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and recording the acceptance. An interest in real property in existence at the time a conservation easement is created is not impaired by it unless the owner of the interest is a party to the conservation easement or consents to it.

Source: SL 1984, ch 280, § 2; SL 2005, ch 14, § 1.



§ 1-19B-58 Actions affecting conservation easements.

1-19B-58. Actions affecting conservation easements. An action affecting a conservation easement may be brought by:

(1) An owner of an interest in the real property burdened by the easement;

(2) A holder of the easement; or

(3) A person having a third-party right of enforcement.

Sections 1-19B-56 to 1-19B-60, inclusive, do not affect the power of a court to modify or terminate a conservation easement according to the principles of law and equity.

Source: SL 1984, ch 280, § 3.



§ 1-19B-59 Validity of conservation easements.

1-19B-59. Validity of conservation easements. A conservation easement is valid even though:

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to another holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden;

(5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

(6) The benefit does not touch or concern real property; or

(7) There is no privity of estate or of contract.
Source: SL 1984, ch 280, § 4.



§ 1-19B-60 Application to conservation easements.

1-19B-60. Application to conservation easements. The provisions of §§ 1-19B-56 to 1-19B-60, inclusive, apply to any interest created after July 1, 1984, which complies with §§ 1-19B-56 to 1-19B-60, inclusive, whether designated as a conservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise. The provisions of §§ 1-19B-56 to 1-19B-60, inclusive, apply to any interest created before July 1, 1984, if it would have been enforceable had it been created after July 1, 1984, unless retroactive application contravenes the Constitution or laws of this state or the United States. The provisions of §§ 1-19B-56 to 1-19B-60, inclusive, do not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under other law of this state.

Source: SL 1984, ch 280, § 5; SL 2009, ch 1, § 98.



§ 1-19B-61 Rejected.

1-19B-61. Rejected by special referendum election held September 14, 1993.



§ 1-19B-62 Ordinance requiring review of undertakings which will encroach upon, damage ordestroy historic property.

1-19B-62. Ordinance requiring review of undertakings which will encroach upon, damage or destroy historic property. Any county or municipality may enact an ordinance requiring a county or municipal historic preservation commission to review any undertaking, whether publicly or privately funded, which will encroach upon, damage, or destroy any historic property included in the national register of historic places or the state register of historic places. The ordinance may require the issuance of a permit before any undertaking which will encroach upon, damage, or destroy historic property may proceed. The decision to approve or deny a permit shall be based on the standards for historic preservation, restoration, and rehabilitation projects adopted by rules promulgated pursuant to § 1-19A-29. Properties owned by the State of South Dakota are exempt from local review.

Source: SL 1994, ch 16, § 4; SL 2011, ch 9, § 2.






Chapter 19C - Historical Names

§ 1-19C-1 Legislative findings regarding offensive geographic place names.

1-19C-1. Legislative findings regarding offensive geographic place names. The Legislature finds that all geographic place names containing the term, squaw, are offensive and insulting to all South Dakota's people, history, and heritage. These place names have been replaced by names that reflect South Dakota's people, history, and heritage without resorting to harmful or offensive stereotypes, names, words, or phrases. All state and local government agencies shall make changes to maps and any other reference materials to reflect the changes provided in this chapter. The use of the term, squaw, in whole or in part, is prohibited as a name for any geographic feature within this state.

Source: SL 2001, ch 9, § 1; SL 2009, ch 2, § 2; SL 2014, ch 9, § 1.



§ 1-19C-1.1 , 1-19C-2. Repealed.

1-19C-1.1, 1-19C-2. Repealed by SL 2014, ch 9, §§ 2, 3.



§ 1-19C-2.1 South Dakota Board on Geographic Names created--Members--Meetings--Investigations--Promulgation of rules.

1-19C-2.1. South Dakota Board on Geographic Names created--Members--Meetings--Investigations--Promulgation of rules. The South Dakota Board on Geographic Names is hereby created. The board consists of the secretary of tribal relations and one representative each from the Department of Environment and Natural Resources, the Department of Transportation, the State Historical Society, and the Department of Tourism. The board shall elect a chair and vice chair from among its membership and shall meet at least once each year to consider issues related to geographical place names and to make recommendations to the appropriate local, state, and federal agencies. The board shall investigate any proposed names, solicit public input, and make a recommendation to the United States Board on Geographic Names as to whether the board supports a new or replacement name. The board may establish procedures and standards to recommend, evaluate, and select geographic place names by rules promulgated pursuant to chapter 1-26. The rules shall be compatible with the standards of the United States Board on Geographic Names as contained in its manual, Principles, Policies and Procedures: Domestic Names, Reston, Virginia, 1997. (
http://geonames.usgs.gov/docs/pro pol pro.pdf
).

Source: SL 2009, ch 2, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 28, 29, 91, eff. Apr. 12, 2011; SL 2014, ch 9, § 4.



§ 1-19C-3 Repealed.

1-19C-3. Repealed by SL 2014, ch 9, § 5.



§ 1-19C-4 Repealed.

1-19C-4. Repealed by SL 2009, ch 2, § 6.



§ 1-19C-5 Offensive place names revised by United States Board on Geographic Names.

1-19C-5. Offensive place names revised by United States Board on Geographic Names. The following offensive place names in South Dakota by county were revised by the United States Board on Geographic Names as of January 1, 2014:



§ 1-19C-6 Repealed.

1-19C-6. Repealed by SL 2014, ch 9, § 7.






Chapter 20 - Archaeological Exploration

§ 1-20-1 to 1-20-16. Repealed.

1-20-1 to 1-20-16. Repealed by SL 1974, ch 11, § 18.



§ 1-20-17 Legislative findings--Purpose of chapter.

1-20-17. Legislative findings--Purpose of chapter. The Legislature hereby declares that the public has an interest in preservation and protection of the state's archaeological resources; that the public has the right to the knowledge to be derived and gained from the scientific study of these resources; and that therefore it is the purpose of this chapter to provide that activities for the preservation, excavation, study, and exhibition of the state's archaeological resources be undertaken in a coordinated and organized manner for the general welfare of the public as a whole.

Source: SL 1974, ch 11, § 1.



§ 1-20-18 Definition of terms.

1-20-18. Definition of terms. Terms used in this chapter mean:

(1) "Field investigations," the study of the traces of human culture at any land or water site by means of surveying, digging, sampling, excavating, or removing surface or subsurface objects, or going on a site with that intent;

(2) "Site," any aboriginal mound, fort, earthwork, village location, burial ground, historic or prehistoric ruin, mine, cave, or other location which is or may be the source of important archaeological data;

(3) "Specimens," all relics, artifacts, remains, objects, or any other evidence of an historical, prehistorical, archaeological, or anthropological nature, which may be found on or below the surface of the earth, and which have scientific or historical value as objects of antiquity, as aboriginal relics, or as archaeological samples.
Source: SL 1974, ch 11, § 2; SL 2009, ch 1, § 99.



§ 1-20-19 Employment and qualifications of state archaeologist.

1-20-19. Employment and qualifications of state archaeologist. The secretary of tourism shall, subject to the Governor's approval, employ a state archaeologist, who shall serve at the pleasure of the secretary. The state archaeologist shall be a qualified anthropologist. The minimum professional qualifications for the position shall include a master's degree from an accredited institution of higher education and at least one year of field experience in archaeological salvage.

Source: SL 1973, ch 5, § 2; SDCL Supp, §§ 1-20-1.1, 1-20-1.2; SL 1974, ch 11, § 3; SL 1979, ch 353, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 10, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-20-20 Duties of state archaeologist--Employment of personnel.

1-20-20. Duties of state archaeologist--Employment of personnel. The state archaeologist shall administer the preservation and protection of the state's archaeological resources pursuant to this chapter. The secretary of tourism may employ such qualified persons as may be needed to assist the state archaeologist in the performance of the duties prescribed by this chapter.

Source: SL 1974, ch 11, § 3; SL 1979, ch 353, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 10, § 8; SL 2009, ch 1, § 100; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-20-21 Statewide survey of archaeological sites--Records.

1-20-21. Statewide survey of archaeological sites--Records. The state archaeologist, on behalf of the State Historical Society Board of Trustees shall conduct, as part of that board's statewide survey of historic properties, a survey of archaeological sites located within the state and maintain records of such sites.

Source: SL 1947, ch 255, § 2; SDC Supp 1960, § 29.0702; SDCL § 1-20-3; SL 1974, ch 11, § 5; SL 2007, ch 6, § 1.



§ 1-20-21.1 Agreements involving archaeological survey or assessment work--Fee schedule.

1-20-21.1. Agreements involving archaeological survey or assessment work--Fee schedule. The state archaeologist may enter into agreements involving archaeological survey or assessment work with any state or federal department, agency, institution, or political subdivision or with a private contractor. The State Historical Society Board of Trustees may promulgate rules, pursuant to chapter 1-26, to establish a fee schedule for recovery of exploratory, laboratory, reporting, and administrative costs incurred by the state archaeologist in the performance of the duties prescribed by this chapter.

Source: SL 1981, ch 6; SL 2009, ch 1, § 101.



§ 1-20-21.2 Confidentiality of records pertaining to location of archaeological site--Exceptions.

1-20-21.2. Confidentiality of records pertaining to location of archaeological site--Exceptions. Any records maintained pursuant to § 1-20-21 pertaining to the location of an archaeological site shall remain confidential to protect the integrity of the archaeological site. The state archaeologist may make the information from the records of an archeological site available to any agency of state government and any political subdivision of the state or to any tribe, which, in the opinion of the state archaeologist, may conduct an activity that affects any such site. The state archaeologist shall also make the information from the records of an archeological site available to the owner of the land that is an archeological site and may make the information available to any qualified researcher or research entity.

Source: SL 2007, ch 6, § 2.



§ 1-20-22 Notice to board of projects endangering archaeological sites--Notice to contractors.

1-20-22. Notice to board of projects endangering archaeological sites--Notice to contractors. When any state department, institution, or agency, or political subdivision of the state finds or is made aware by an appropriate historical or archaeological authority that its operation in connection with any state, state-assisted, state-licensed, or state-contracted project, activity, or program adversely affects or may adversely affect scientific, historical, or archaeological data, such agency shall notify the State Historical Society Board of Trustees and shall provide the board with appropriate information concerning the project, program, or activity. The provisions of this chapter shall be made known to contractors by the state agencies doing the contracting.

Source: SL 1974, ch 11, § 11; SL 2009, ch 1, § 102.



§ 1-20-23 Investigation of endangered archaeological sites.

1-20-23. Investigation of endangered archaeological sites. The State Historical Society Board of Trustees, upon notification or determination that scientific, historical, or archaeological data including relics and specimens, is or may be adversely affected, shall, after reasonable notice to the responsible department, institution, or agency conduct or cause to be conducted a survey and other investigations to recover and preserve or otherwise protect such data, including analysis and publication, which in its opinion should be recovered in the public interest.

Source: SL 1947, ch 255, § 3; SL 1949, ch 232; SDC Supp 1960, § 29.0703; SDCL, § 1-20-4; SL 1974, ch 11, § 12.



§ 1-20-24 Initiation of action by board--Recovery of archaeological data--Contractor's cost.

1-20-24. Initiation of action by board--Recovery of archaeological data--Contractor's cost. The State Historical Society Board of Trustees shall initiate actions within sixty days of notification under § 1-20-22 and within such time as agreed upon in other cases. The responsible agency shall expend agency funds for the purpose of recovering scientific, historical, or archaeological data, including analysis and publications, and such costs shall be included as part of the contractor's costs if the adverse effect is caused by work being done under contract to a state agency.

Source: SL 1974, ch 11, § 13; SL 2009, ch 1, § 103.



§ 1-20-25 Reservation of right of field investigation on public lands--Property of state.

1-20-25. Reservation of right of field investigation on public lands--Property of state. The State of South Dakota reserves to itself the exclusive rights and privilege of field investigation on sites owned or controlled by the state, its agencies, departments, institutions, or political subdivisions in order to protect and preserve archaeological and scientific information, matter, and objects. All such information and objects deriving from state lands shall remain the property of the state and be utilized for scientific or public educational purposes.

Source: SL 1947, ch 255, § 4; SDC Supp 1960, § 29.0704; SDCL, § 1-20-6; SL 1974, ch 11, § 4.



§ 1-20-26 Cooperation with state archaeologist by public agencies.

1-20-26. Cooperation with state archaeologist by public agencies. All state agencies, departments, institutions, and commissions, as well as all counties and municipalities, shall cooperate fully with the state archaeologist in the preservation, protection, excavation, and evaluation of specimens and sites.

Source: SL 1974, ch 11, § 10.



§ 1-20-27 Reservation from sale of state archaeological sites--Release when examinationcomplete.

1-20-27. Reservation from sale of state archaeological sites--Release when examination complete. Upon written notice to the commissioner of school and public lands given by the state archaeologist, the commissioner shall reserve from sale any state lands on which sites or artifacts are located or may be found, as designated by the state archaeologist. However, the reservation of such lands from sale may be confined to the actual location of the site or artifacts. When such sites or artifacts have been explored, excavated, or otherwise examined to the extent desired by the state archaeologist, the state archaeologist shall then file with the commissioner a statement releasing such lands and permitting the sale of such lands.

Source: SL 1974, ch 11, § 9; SL 2009, ch 1, § 104.



§ 1-20-28 Reservation by state of archaeological interest in land transferred.

1-20-28. Reservation by state of archaeological interest in land transferred. When transferring real property under its jurisdiction that contains significant archaeological, aboriginal or other anthropological resources, the State of South Dakota, its agencies, departments, and institutions, may, upon the recommendation of the state archaeologist condition the transfer upon such covenants, deed restrictions, or other contractual arrangements as will limit the future use of the property in such a way as will protect these resources.

Source: SL 1947, ch 136, § 6; SDC Supp 1960, § 29.0806; SDCL, § 1-20-15; SL 1974, ch 11, § 8.



§ 1-20-29 Policy as to investigations on private land.

1-20-29. Policy as to investigations on private land. It is the declared intention of the Legislature that field investigations on privately owned lands should be discouraged except in accordance with both the provisions and spirit of this chapter; and persons having knowledge of the location of archaeological sites are encouraged to communicate such information to the state archaeologist.

Source: SL 1974, ch 11, § 14.



§ 1-20-30 Designation of archaeological register sites--Consent required.

1-20-30. Designation of archaeological register sites--Consent required. The State Historical Society Board of Trustees may publicly designate an archaeological site of significance to the scientific study of public representation of the state's historical, prehistorical, or aboriginal past as a state archaeological register site. However, no site may be designated as a state archaeological register site without the express written consent of the state agency having jurisdiction over the land in question or, if it is on privately owned land, of the landowner.

Source: SL 1974, ch 11, § 7; SL 2009, ch 1, § 105.



§ 1-20-31 Notice of designation of archaeological site--Permit required for field investigation.

1-20-31. Notice of designation of archaeological site--Permit required for field investigation. Upon designation of an archaeological site, the owners and occupants of each designated state archaeological register site shall be given written notification of such designation by the state archaeologist. Once so designated, no person may conduct field investigation activities without first securing a permit from the State Historical Society Board of Trustees and complying with the provisions of §§ 1-20-32 to 1-20-34, inclusive.

Source: SL 1974, ch 11, § 7.



§ 1-20-32 Issuance of exploration permits--Qualifications of permittees.

1-20-32. Issuance of exploration permits--Qualifications of permittees. The State Historical Society Board of Trustees may issue permits for exploration and field investigations to be undertaken on state lands or within the boundaries of designated state archaeological register sites to institutions which the state archaeologist may deem to be properly qualified to conduct such activity, subject to such rules as the State Historical Society Board of Trustees may prescribe, as long as such activity is undertaken by reputable museums, universities, colleges, or other historical, scientific, or educational institutions or societies approved by the state archaeologist, with a view toward disseminating the knowledge gained through their activities.

Source: SL 1947, ch 136, § 1; SDC Supp 1960, § 29.0801; SDCL § 1-20-7; SL 1974, ch 11, § 6; SL 2009, ch 1, § 106.



§ 1-20-33 Reports to state archaeologist of exploration results.

1-20-33. Reports to state archaeologist of exploration results. When exploration or field investigations are undertaken pursuant to § 1-20-32, a summary report of such undertakings, containing relevant maps, documents, drawings, and photographs shall be submitted to the state archaeologist.

Source: SL 1974, ch 11, § 6.



§ 1-20-34 Specimens collected as state property--Arrangements for disposition.

1-20-34. Specimens collected as state property--Arrangements for disposition. All specimens collected under a permit issued pursuant to § 1-20-32 shall be the permanent property of the state. The state archaeologist shall make prior arrangements for the disposition of specimens derived from such activities in an appropriate institution of the state or for the loan of such specimens to qualified institutions in or out of the state.

Source: SL 1947, ch 136, § 2; SDC Supp 1960, § 29.0802; SDCL § 1-20-10; SL 1974, ch 11, § 6; SL 2009, ch 1, § 107.



§ 1-20-35 Unauthorized investigation as misdemeanor--Forfeiture of materials found.

1-20-35. Unauthorized investigation as misdemeanor--Forfeiture of materials found. No person may conduct field investigation activities on any land owned or controlled by the state, its agencies, departments, and institutions, or within the boundaries of any designated state archaeological landmark, without first obtaining a permit from the State Historical Society Board of Trustees. No person may appropriate, deface, destroy, or otherwise alter any archaeological site or specimen located upon state lands or within the boundaries of a designated state archaeological register site, except in the course of activities pursued under the authority of a permit granted by the State Historical Society Board of Trustees. A violation of this section is a Class 2 misdemeanor, and in addition, any person who violates this section shall forfeit to the state all specimens, objects, and materials collected or excavated, together with all photographs and records relating to such material.

Source: SL 1947, ch 136, § 7; SDC Supp 1960, § 29.9904; SDCL § 1-20-16; SL 1974, ch 11, § 15; SL 1980, ch 24, § 6; SL 2009, ch 1, § 108.



§ 1-20-36 Trespass on private land--Misdemeanor.

1-20-36. Trespass on private land--Misdemeanor. It is deemed an act of trespass for any person to remove artifacts and antiquities of the kind described in this chapter from the private land of any owner without the owner's permission being first obtained, in writing. A violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 11, § 17; SL 1980, ch 24, § 7; SL 2009, ch 1, § 109.



§ 1-20-37 Forgery and misrepresentation of archaeological objects--Sale of unlawfully collectedobjects--Misdemeanor.

1-20-37. Forgery and misrepresentation of archaeological objects--Sale of unlawfully collected objects--Misdemeanor. No person may reproduce, retouch, rework, or forge any archaeological, paleontological, ethnological, or historical object, deriving its principal value from its antiquity, or make any object, whether copies or not, or falsely label, describe, identify, or offer for sale or exchange any object, with intent to represent the object to be an original and genuine archaeological, paleontological, ethnological, or historical specimen. No person may offer for sale or exchange any object that has previously been collected or excavated in violation of any of the terms of this chapter. A violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 11, § 16; SL 1980, ch 24, § 8; SL 2009, ch 1, § 110.






Chapter 21 - State Fairs and Shows

§ 1-21-1 State Fair Commission created--Appointment and terms.

1-21-1. State Fair Commission created--Appointment and terms. There is created a State Fair Commission within the Department of Agriculture. The commission shall act in an advisory capacity to the secretary of agriculture. The commission may consist of up to thirteen members appointed by and serving at the pleasure of the Governor. Seven of the members may be appointed at large; an additional six members may be appointed from each of the following: 4-H Clubs of South Dakota, a resident of the city of Huron, a resident of Beadle County, a vendor, an exhibitor, and an employee of the South Dakota State University. Not all of the members may be of the same political party. The commission shall meet periodically at the call of the secretary and shall assist the Department of Agriculture in planning, promoting, and presenting the state fair and such other duties as assigned by the secretary.

Source: SDC 1939 § 55.4601; SL 1939, ch 225, § 1; SL 1949, ch 226, § 1; SL 1953, ch 298; SL 1974, ch 12, §§ 1, 2; SL 1980, ch 368, §§ 17, 18, 20; SL 2003, ch 16, § 1.



§ 1-21-1.1 Repealed.

1-21-1.1. Repealed by SL 2003, ch 16, § 2.



§ 1-21-1.2 Commissioners appointed at large.

1-21-1.2. Commissioners appointed at large. All members of the State Fair Commission shall be appointed at large.

Source: SL 1974, ch 12, § 3; SL 1980, ch 368, § 19; SL 1985, ch 11; SL 1985, ch 15, § 8.



§ 1-21-2 Meetings of fair commission--President and vice-president.

1-21-2. Meetings of fair commission--President and vice-president. The State Fair Commission shall hold an annual meeting on the third Tuesday in January each year, at the office of the secretary-treasurer at Huron, South Dakota. It may hold other meetings at places and at times requested by the secretary of agriculture. The secretary-treasurer shall give notice of all meetings, except the regular annual meeting, to all members in ample time to enable them to attend by ordinary methods of travel. At the regular annual meeting the commission shall elect from its own membership, a president and a vice-president. Each member of the commission shall have an equal voice and equal voting power on the commission and in conduct of the affairs of the commission.

Source: SDC 1939, § 55.4602; SL 1939, ch 225, § 2; SL 1949, ch 226, § 1; SL 1953, ch 299; SL 1955, ch 256, § 1; SL 1964, ch 164, § 1; SL 1967, ch 258, § 1; SL 2004, ch 18, § 2.



§ 1-21-3 Repealed.

1-21-3. Repealed by SL 1971, ch 23, § 2.



§ 1-21-4 State fair manager--Appointment and duties--Membership in State Fair Commission.

1-21-4. State fair manager--Appointment and duties--Membership in State Fair Commission. The secretary of agriculture shall appoint and may, at pleasure, remove, subject to the approval by the Governor, a state fair manager. The manager shall perform such duties as may be required by the secretary of agriculture. The state fair manager shall serve as an ex-officio member of the State Fair Commission.

Source: SDC 1939, § 55.4602; SL 1939, ch 225, § 2; SL 1949, ch 226, § 1; SL 1953, ch 299; SL 1955, ch 256; SL 1964, ch 164, § 1; SL 1967, ch 258, § 1; SL 1977, ch 12; SL 2003, ch 16, § 3.



§ 1-21-4.1 Repealed.

1-21-4.1. Repealed by SL 1974, ch 12, § 5.



§ 1-21-5 Repealed.

1-21-5. Repealed by SL 1997, ch 38, § 1.



§ 1-21-6 Supervision and control by secretary of agriculture.

1-21-6. Supervision and control by secretary of agriculture. The secretary of agriculture has supervision and control of the state fairgrounds throughout the year, the holding of an annual fair on the fairgrounds, the collection of exhibits for the fair and the promotion of agriculture, horticulture, manufacturing, and the domestic arts.

Source: SDC 1939 § 55.4601; SL 1939, ch 225, § 1; SL 1949, ch 226, § 1; SL 1953, ch 298; SL 1992, ch 8, § 1; SL 2004, ch 18, § 3.



§ 1-21-6.1 Appointment of law enforcement officers to serve during fair--Authority--Rules.

1-21-6.1. Appointment of law enforcement officers to serve during fair--Authority--Rules. The secretary of agriculture may appoint as many law enforcement officers, as defined in § 23-3-27 and certified by the state, as may be necessary to serve as state fair law enforcement officers to ensure peace and good order on or about the fairgrounds during the annual fair. The secretary shall issue to each officer a certificate of authority. Each officer shall possess all the powers of a certified law enforcement officer with jurisdiction to make arrests within Beadle County. The secretary may promulgate rules pursuant to chapter 1-26 establishing additional qualifications in excess of the certification requirements for a certified law officer.

Source: SL 2004, ch 18, § 1.



§ 1-21-7 , 1-21-8. Repealed.

1-21-7, 1-21-8. Repealed by SL 2003, ch 16, §§ 4, 5.



§ 1-21-9 Annual state fair required--Exhibits included.

1-21-9. Annual state fair required--Exhibits included. The secretary of agriculture shall hold one state fair each year upon the grounds provided for such purposes by the state at the city of Huron.

The term, fair, as used in this chapter means a bona fide exhibit of the four principal classes of livestock and of poultry, together with mineral, agricultural, and horticultural products, machinery, mechanical, and fine arts.

Source: SDC 1939, § 55.4607; SL 1949, ch 226, § 1; SL 1964, ch 164, § 2; SL 2004, ch 18, § 4.



§ 1-21-10 Conduct of state fairs and other activities.

1-21-10. Conduct of state fairs and other activities. The Department of Agriculture may hold state fairs and other activities at the city of Huron at such times as it may determine. The secretary of agriculture may promulgate rules pursuant to chapter 1-26 concerning:

(1) Traffic and camping regulation;

(2) Advertising on the fairgrounds;

(3) Admission policies;

(4) Employee policies;

(5) Exhibitor policies;

(6) Maintenance responsibilities;

(7) Entry requirements;

(8) Department superintendent duties;

(9) Health and heredity requirements for animals;

(10) The provision of feed and forage;

(11) Administration of stalls;

(12) Judges and judging;

(13) Protests and appeals;

(14) Premiums and awards;

(15) Space rental provisions and requirements;

(16) The establishment of opening and closing dates;

(17) The establishment and collection of fees for admission, parking, camping, entry, and exhibits, solicitation booths, and commercial exhibits; and

(18) Terms, conditions, and fees for the use of the fairgrounds and fairgrounds facilities when the state fair is not in progress.

The department may collect exhibits, offer and pay premiums, fix the terms and times of admission to the grandstand and outside gate, appoint judges, employ personnel, and do any act necessary in the conduct of the state fairs and other activities. The department may adopt special rules governing specific premiums, awards, entry, and exhibit requirements and related policies pursuant to subdivision 1-26-1(8) within the scope of the general rules authorized pursuant to this section.

Source: SDC 1939, § 55.4603; SL 1949, ch 226, § 1; SL 1964, ch 165; SL 1986, ch 326, § 1; SL 1987, ch 21; SL 1992, ch 8, § 2; SL 2003, ch 16, § 6.



§ 1-21-11 , 1-21-12. Repealed.

1-21-11, 1-21-12. Repealed by SL 2003, ch 16, §§ 7, 8.



§ 1-21-13 Repealed.

1-21-13. Repealed by SL 2001, ch 10, § 2.



§ 1-21-14 Receipt and disbursement of funds.

1-21-14. Receipt and disbursement of funds. All sums received for admissions, concessions, and privileges, or for any purpose, by the secretary of agriculture, shall be placed in the state fair fund and shall be budgeted and expended in accordance with Title 4 on warrants drawn by the state auditor upon vouchers approved by the secretary of agriculture.

Source: SDC 1939, § 55.4607; SL 1949, ch 226, § 1; SL 1964, ch 164, § 2; SL 1973, ch 6; SL 1984, ch 7; SL 2001, ch 10, § 3; SL 2003, ch 16, § 9.



§ 1-21-15 , 1-21-16. Repealed.

1-21-15, 1-21-16. Repealed by SL 2001, ch 10, §§ 4, 5.



§ 1-21-17 Confidentiality of contract terms and negotiations.

1-21-17. Confidentiality of contract terms and negotiations. The terms of any contract and the negotiations for any contract between the secretary of agriculture and any performers or entertainers may be kept confidential. However, sixty days after the expiration of such contract, the terms of such contract shall become a public record.

Source: SL 1993, ch 16, § 1; SL 2003, ch 16, § 10.



§ 1-21-18 Rules in effect on July 1, 2003 to continue.

1-21-18. Rules in effect on July 1, 2003 to continue. Unless inconsistent with other provisions of this chapter, all rules that are in effect on July 1, 2003, as adopted by the State Fair Commission, shall continue with full force and effect until they are specifically altered, amended, or revoked by the adoption of superseding rules by the secretary of agriculture.

Source: SL 2003, ch 16, § 11.






Chapter 22 - Arts

§ 1-22-1 Legislative findings and policy.

1-22-1. Legislative findings and policy. The South Dakota Legislature, being aware of the impact of culture on a stable economy, desires to stimulate, encourage, and give recognition and assistance to the arts which, in order to grow and flourish, depend upon freedom, imagination and individual initiative. While the development of the arts has long been considered a matter of local concern, there is a need to unify and coordinate these forces on a statewide basis. The arts, the creative spirit which motivates them and which they personify, are an essential part of this state's human resources. The best interest of the state and its people requires that artistic expression in all of its forms be disseminated for everyone to see, appreciate and enjoy in order for our cultural and economic progress to be sustained and given impetus.

Source: SL 1966, ch 183, § 1; SL 1985, ch 12, § 1.



§ 1-22-2 Arts council created--Composition and appointment of members.

1-22-2. Arts council created--Composition and appointment of members. There is created a South Dakota State Arts Council composed of eleven members appointed by the Governor. The members of the council shall be chosen to the extent practicable as representative of all the state's major art forms including instrumental and vocal music, dance, drama, folk art, creative writing, architecture and allied fields, painting, sculpture, photography, and the arts relating to the presentation, performance and exhibition of major art forms. The members shall be geographically representative of all sections of the state. The members are not subject to removal by the Governor except for cause.

Source: SL 1966, ch 183, § 2; SL 1973, ch 7, § 1; SL 1985, ch 12, § 2; SL 1996, ch 8, § 8.



§ 1-22-2.1 Terms of office of council members.

1-22-2.1. Terms of office of council members. The term of office of members of the State Arts Council is three years. The terms shall be staggered so that terms of four members expire on consecutive years and the terms of three members expire every three years. Any person appointed to fill the unexpired term of another appointee shall serve the balance of the unexpired term.

Source: SL 1966, ch 183, § 8 as added by SL 1968, ch 240; SL 1973, ch 7, § 1; SL 1985, ch 12, § 3; SL 1996, ch 8, § 9.



§ 1-22-2.2 Per diem and expenses of council members.

1-22-2.2. Per diem and expenses of council members. The per diem and expenses of members of the council shall be paid out of funds appropriated for the council on warrants drawn by the state auditor upon itemized vouchers approved by the chair of the state arts council.

Source: SL 1966, ch 183, § 7 as added by SL 1968, ch 240; SL 1985, ch 12, § 4; SL 2009, ch 1, § 111.



§ 1-22-2.3 Arts council to continue in Department of Tourism.

1-22-2.3. Arts council to continue in Department of Tourism. The arts council shall continue, with all its functions, in the Department of Tourism. The secretary of the Department of Tourism shall perform the functions formerly exercised by the former secretary of the Department of Tourism and State Development, relating to the arts council.

Source: SL 1973, ch 2, § 257; SL 1985, ch 12, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 81; SL 2011, ch 1 (Ex. Ord. 11-1), § 92, eff. Apr. 12, 2011.



§ 1-22-3 Officers of arts council.

1-22-3. Officers of arts council. The arts council shall choose from its membership a chair, vice-chair, secretary, and treasurer.

Source: SL 1966, ch 183, § 3; SL 2009, ch 1, § 112.



§ 1-22-4 Meetings of arts council.

1-22-4. Meetings of arts council. The arts council shall meet at the call of the chair and as often as necessary to perform its duties. A majority of the members constitutes a quorum and may act on any matter falling within the scope of the council's activities. The council shall keep complete minutes of its meetings.

Source: SL 1966, ch 183, § 4; SL 1982, ch 15, § 2; SL 2009, ch 1, § 113.



§ 1-22-5 Powers and duties of council.

1-22-5. Powers and duties of council. The powers and duties of the council are:

(1) To promote, stimulate, encourage, recognize, and assist the arts in every way possible;

(2) To conduct research and provide a plan for the development of the arts in the State of South Dakota;

(3) To coordinate activities of the federal, state, and local governments and the state's institutions in relation to the arts;

(4) To approve projects for federal and state aid for the arts;

(5) To comply with the requirements of federal law relating to federal aid; and

(6) To accept, receive, and administer gifts, bequests, grants, and endowments from any sources whatsoever to further the purposes, objectives, and provisions of this chapter.
Source: SL 1966, ch 183, § 5; SL 1985, ch 12, § 6; SL 2009, ch 1, § 114.



§ 1-22-5.1 Executive director of council--Supplies and equipment.

1-22-5.1. Executive director of council--Supplies and equipment. The secretary of the Department of Tourism shall, subject to the approval of the Governor, appoint an executive director of the arts council, to serve at the pleasure of the secretary. The council shall provide such supplies and equipment as may be necessary.

Source: SL 1966, ch 183, § 9 as added by SL 1968, ch 240; SL 1979, ch 353, § 12; SL 1985, ch 12, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 81; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 1-22-6 Freedom of expression preserved.

1-22-6. Freedom of expression preserved. This chapter may not be construed to provide control by the council over the content or expression of any of the art forms.

Source: SL 1966, ch 183, § 6; SL 1985, ch 12, § 8.



§ 1-22-7 Poet laureate of state--Qualifications and appointment.

1-22-7. Poet laureate of state--Qualifications and appointment. There is created the office of poet laureate of South Dakota. The Governor shall appoint the poet laureate to serve at the pleasure of the Governor. No person is eligible for the appointment unless the person is a resident of this state. No person may be appointed unless such person has been recommended to the Governor by the South Dakota State Poetry Society and has written and published poems of recognized merit prior to the appointment.

Source: SL 1959, ch 307; SDC Supp 1960, § 55.0115; SL 2009, ch 1, § 115.



§ 1-22-8 Promulgation of rules.

1-22-8. Promulgation of rules. The South Dakota Arts Council shall promulgate rules, pursuant to chapter 1-26, for the administration of the arts program supported by federal or state funds. The rules shall include eligibility requirements, application and appeal procedures, conditions for acceptance, and the expenditure of, and accountability for, grant awards.

Source: SL 1985, ch 12, § 9; SL 2009, ch 1, § 116.



§ 1-22-9 Definitions.

1-22-9. Definitions. Terms used in §§ 1-22-9 to 1-22-17, inclusive, mean:

(1) "Acquisition," includes acquisition by purchase, lease, or commission;

(2) "Architect," any person or firm retained to design or prepare plans or specifications for any part of the public construction project, including landscape, interior, electrical, plumbing, heating, utility, engineering, or fixture design;

(3) "Art," "artwork," or "works of art," include frescoes, mosaics, sculpture, drawing, painting, photography, calligraphy, graphic art, stained glass, wall hangings, tapestries, fountains, ornamental gateways, monuments, displays, architectural embellishments, crafts, architectural landscaping, or any work of mixed media by an artist, artisan, or craftsperson;

(4) "Artist," includes any practitioner generally recognized by his or her peers or by critics as a professional who produces works of art. This term does not include the architect of the building under construction or any member of the architect's firm;

(5) "Construction, remodeling, or renovation cost," any cost expended for the actual construction, remodeling, or renovation of a state building, exclusive of the costs of land acquisition;

(6) "Council," Office of the Arts/South Dakota Arts Council;

(7) "State agency," or "state department," the agency of state government to which funds have been appropriated or allocated by the Legislature for the construction, remodeling, or renovation of any state building;

(8) "State building," includes any permanent structure together with any grounds and appurtenant structures which are intended to act as offices, laboratories, workshops, courtrooms, hearing or meeting rooms, storage rooms, or other space for carrying on the functions of a state agency; or auditoriums, meetings rooms, classrooms or other educational facilities, or eating, sleeping, medical, dental, library, or museum space for use by the general public. This term does not include public highways, bridges, sewers, fish ponds, fish hatcheries, service facilities at state parks and highway rest areas, correctional facilities, or separate buildings, not part of a larger construction project, which are intended as storage, warehouse, or maintenance and repair facilities;

(9) "User," the state agency having principal administrative responsibility for the actual utilization of a state building.
Source: SL 1989, ch 14, § 1; SL 1990, ch 16, § 1; SL 2009, ch 1, § 117.



§ 1-22-10 Authorization of art work in certain state buildings--Applicability.

1-22-10. Authorization of art work in certain state buildings--Applicability. Any state building constructed, remodeled or renovated after December 31, 1989, shall include works of art for public display.

Sections 1-22-9 to 1-22-17, inclusive, do not apply to projects less than one hundred thousand dollars or to projects where the primary purpose is to remove asbestos, PCBs or other hazardous materials.

Source: SL 1989, ch 14, § 2; SL 2005, ch 15, § 1.



§ 1-22-11 Art for state buildings fund--Use and derivation of funds.

1-22-11. Art for state buildings fund--Use and derivation of funds. A special revolving fund is established within the state treasury to be known as the art for state buildings fund. The fund shall be budgeted and expended in accordance with Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of tourism and shall be used for acquisition of art as provided in §§ 1-22-9 to 1-22-17, inclusive, and for expenses incurred in the administration of §§ 1-22-9 to 1-22-17, inclusive. The fund may derive income from:

(1) Repealed by SL 2005, ch 15, § 2

(2) Grants;

(3) Gifts; or

(4) Other appropriations made by the Legislature.
Source: SL 1989, ch 14, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 81; SL 2005, ch 15, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 68, eff. Apr. 12, 2011.



§ 1-22-12 Administration by council--Annual report.

1-22-12. Administration by council--Annual report. The council shall administer §§ 1-22-9 to 1-22-17, inclusive. The council shall make an annual report to the Legislature of all activity under §§ 1-22-9 to 1-22-17, inclusive.

Source: SL 1989, ch 14, § 4; SL 2009, ch 1, § 118.



§ 1-22-13 Inventory--Examination of artwork--Restoration, repair, and replacement of artwork.

1-22-13. Inventory--Examination of artwork--Restoration, repair, and replacement of artwork. The council shall keep an inventory of the works of art acquired pursuant to §§ 1-22-9 to 1-22-17, inclusive. It shall also periodically review and examine such artwork, reporting to the Legislature when restoring, repairing, or replacing any work of art is necessary.

Source: SL 1989, ch 14, § 5.



§ 1-22-14 Selection of artists--Advice of panel--Restrictions on panel.

1-22-14. Selection of artists--Advice of panel--Restrictions on panel. Artists to create works of art and works of art to be acquired pursuant to §§ 1-22-9 to 1-22-17, inclusive, shall be selected by the council, with the advice of a panel specifically chosen for each project, pursuant to procedures, promulgated pursuant to chapter 1-26, established by the council. South Dakota artists shall receive preferential consideration in the selection process. Each panel shall contain a representative of the community. No panel member may be paid except for reimbursement for necessary costs and travel expenses. No panel member or any member of any panel member's family may be considered in the selection of an artist. All meetings and deliberations by the panel shall be open and public. The panel shall cooperate with other local and national art agencies.

Source: SL 1989, ch 14, § 6.



§ 1-22-15 Exemption from bidding requirements.

1-22-15. Exemption from bidding requirements. The acquisition of art under §§ 1-22-9 to 1-22-17, inclusive, is exempt from all state bidding requirements.

Source: SL 1989, ch 14, § 7.



§ 1-22-16 Rights to ownership of acquired artwork.

1-22-16. Rights to ownership of acquired artwork. The state shall receive the rights to sole ownership and public display of all art acquired under §§ 1-22-9 to 1-22-17, inclusive, subject to the following rights retained by the artist:

(1) The right to claim authorship of the work of art;

(2) The right to have the artist's name associated with the work;

(3) The right to prevent degradation, mutilation, or aesthetic ruining of the work;

(4) The right to reproduce such work of art, including all rights to which the work of art may be subject under copyright laws, including derivative and publishing rights but excluding rights to public display. Such rights may be limited by written consent;

(5) If provided by written consent, the right to receive a specified percentage of the proceeds if the work of art is subsequently sold by the state to a third party other than as part of a sale of the building in which the work of art is located;

(6) If provided by written consent, the artist's rights may extend to the artist's heirs, assignees, or personal representative until the end of the twentieth year following the death of such artist.
Source: SL 1989, ch 14, § 8; SL 2009, ch 1, § 119.



§ 1-22-17 Alternatives not precluded.

1-22-17. Alternatives not precluded. Nothing in §§ 1-22-9 to 1-22-17, inclusive, may be construed as precluding the placement or purchase of other works of art. Nor may anything in §§ 1-22-9 to 1-22-17, inclusive be construed as precluding the use of ornamental detailing, or other architectural, functional, or structural garnishing in constructing public buildings or facilities.

Source: SL 1989, ch 14, § 9.






Chapter 23 - Intergovernmental Cooperation [Transferred]

CHAPTER 1-23

INTERGOVERNMENTAL COOPERATION [TRANSFERRED]

[Transferred to Chapters 1-15 and 2-9]



Chapter 24 - Joint Exercise of Governmental Powers

§ 1-24-1 Definition of terms.

1-24-1. Definition of terms. Terms used in this chapter mean:

(1) "Participating public agency," any public agency which has elected to participate in a pool arrangement;

(2) "Public agency," any county, municipality, township, school district, consumers power district or drainage district of the State of South Dakota; any agency of South Dakota state government or of the United States; any political subdivision of this state; any political subdivision of another adjacent state; and any Indian tribe;

(3) "State," a state of the United States and the District of Columbia;

(4) "State agency," each association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty; provided that the term shall not include the legislative or judicial branch of the government of the state or units of local government, including but not limited to counties, townships, municipalities, chartered governmental units, or school or other special districts, or Indian tribes.
Source: SL 1966, ch 187, § 1; SL 1970, ch 9; SL 1974, ch 13; SL 1974, ch 14, § 1; SL 1975, ch 14, § 1; SL 1976, ch 12; SL 1991, ch 11, § 1.



§ 1-24-2 Joint exercise of powers authorized--Exceptions.

1-24-2. Joint exercise of powers authorized--Exceptions. Any power or powers, privileges, or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of this state and jointly with any public agency of any other state or of the United States to the extent that the laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of South Dakota state government when acting jointly with any public agency may exercise and enjoy all of the powers, privileges, and authority conferred by §§ 1-24-2 to 1-24-9, inclusive, upon a public agency. The provisions of this section do not apply to the power to tax or police powers, unless jointly held or otherwise authorized by law.

Source: SL 1966, ch 187, § 2; SL 1986, ch 19; SL 1990, ch 17.



§ 1-24-3 Agreements for cooperative action authorized--Approval by governing bodies.

1-24-3. Agreements for cooperative action authorized--Approval by governing bodies. Any two or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to the provisions of §§ 1-24-2 to 1-24-9, inclusive. Appropriate action by ordinance, resolution, or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.

Source: SL 1966, ch 187, § 3.



§ 1-24-4 Contents of agreement.

1-24-4. Contents of agreement. Any such agreement shall specify the following:

(1) Its duration;

(2) The precise organization, composition, and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto, provided such entity may be legally created;

(3) Its purpose or purposes;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor;

(5) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(6) Any other necessary and proper matters.
Source: SL 1966, ch 187, § 4.



§ 1-24-5 Provisions for control agency and property.

1-24-5. Provisions for control agency and property. In the event that the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement shall, in addition to the items enumerated in § 1-24-4, contain the following:

(1) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking. In the case of a joint board public agencies party to the agreement shall be represented; and

(2) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.
Source: SL 1966, ch 187, § 5.



§ 1-24-6 Agreements to be approved by state agency.

1-24-6. Agreements to be approved by state agency. In the event that an agreement made pursuant to §§ 1-24-2 to 1-24-9, inclusive, shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction.

Source: SL 1966, ch 187, § 7; SL 1973, ch 8.



§ 1-24-6.1 Agreements filed with attorney general and Legislative Research Council--Time.

1-24-6.1. Agreements filed with attorney general and Legislative Research Council--Time. A copy of any agreement entered into pursuant to this chapter to which any state agency is a party shall be filed with the attorney general and the Legislative Research Council not more than fourteen days after being executed.

Source: SL 1975, ch 14, § 2; SL 1976, ch 13; SL 1980, ch 15, § 4; SL 1980, ch 16.



§ 1-24-7 Appropriation of funds and services to carry out agreement.

1-24-7. Appropriation of funds and services to carry out agreement. Any public agency entering into an agreement pursuant to §§ 1-24-2 to 1-24-9, inclusive, may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish.

Source: SL 1966, ch 187, § 8.



§ 1-24-8 Contracts for service by public agencies.

1-24-8. Contracts for service by public agencies. Any one or more public agencies may contract with any one or more other public agencies to perform any governmental service, activity, or undertaking which any public agency entering into the contract is authorized by law to perform; provided, however, that such contract shall be authorized by the governing body of each party to the contract. Such contract shall set forth fully the purposes, powers, rights, objectives, and responsibilities of the contracting parties.

Source: SL 1966, ch 187, § 9; SL 1974, ch 14, § 2.



§ 1-24-9 Agencies not relieved from obligations by agreement.

1-24-9. Agencies not relieved from obligations by agreement. No agreement made pursuant to §§ 1-24-2 to 1-24-8, inclusive, shall relieve any public agency of any obligation or responsibility imposed upon it by law except that to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity created by an agreement made hereunder, which performance may be offered in satisfaction of the obligation or responsibility.

Source: SL 1966, ch 187, § 6.



§ 1-24-10 Severability of provisions.

1-24-10. Severability of provisions. If a part of this chapter is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of this chapter is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1966, ch 187, § 10.



§ 1-24-11 Pool arrangement defined.

1-24-11. Pool arrangement defined. For the purposes of §§ 1-24-11 to 1-24-17, inclusive, a pool arrangement is any joint power agreement, pool, consortium, or other arrangement or collection of public agencies, whether or not formed under or pursuant to chapter 1-24 and whether or not a separate legal entity, by which one or more public agencies have provided for the payment of claims, liabilities, or other expenses or otherwise provided for or obtained coverage for property, personal injury, and workers compensation claims or group life, health, or accident coverage.

Source: SL 1991, ch 11, § 2.



§ 1-24-12 Authorization for and establishment of enforceability and validity of poolarrangements--Government immunity.

1-24-12. Authorization for and establishment of enforceability and validity of pool arrangements--Government immunity. The provisions of this chapter are applicable to and authorize and establish the enforceability and validity of pool arrangements entered into by participating public agencies to provide for payment of valid claims against participating public agencies and their officers and employees for liability they may incur which is not avoidable under the tenth or eleventh amendments of the United States Constitution, including liability coverage for property, personal injury and workers compensation claims and group life, health and accident coverage. Nothing in §§ 1-24-11 to 1-24-17, inclusive, constitutes an abrogation, change, waiver or modification of the doctrine of governmental or sovereign immunity created by any statute, judicial opinion, ordinance, resolution or tort claims act nor may §§ 1-24-11 to 1-24-17, inclusive, create any cause of action in federal court or under federal law. A pool arrangement authorized by §§ 1-24-11 to 1-24-17, inclusive, may provide coverages, services or benefits only for or on behalf of the participating public agencies in any given pool arrangement.

Source: SL 1991, ch 11, § 3.



§ 1-24-13 Resolution or ordinance authorizing payment of premiums pursuant to poolarrangement--Payment.

1-24-13. Resolution or ordinance authorizing payment of premiums pursuant to pool arrangement--Payment. If a public agency participates in a pool arrangement which is funded by the health and educational facilities authority pursuant to § 1-24-14, then the obligation to pay premiums and other amounts pursuant to such pool arrangement shall be sufficiently authorized and evidenced by a duly authorized resolution or ordinance approved and filed as provided by §§ 1-24-6 and 1-24-6.1 and no further proceedings, notice or approval may be required to evidence such obligations. On and after the date of such approval and filing, the obligation of any participating public agency to pay premiums or other obligations described in such resolution, ordinance or other instrument relating to the pool arrangement shall be deemed a noncancelable current expense for services rendered to and benefits received by such participating public agency in the year such premium or other obligations shall become payable notwithstanding the year in which such resolution, ordinance or other instrument relating to the pool arrangement was adopted or executed, and whether or not such obligations are supported by an irrepealable tax levy and whether or not such participating public agency has exercised any contractual right to cancel participation in the pool arrangement for any future fiscal year or portion thereof.

Source: SL 1991, ch 11, § 4.



§ 1-24-14 Funding arrangements with health and educational facilities authority.

1-24-14. Funding arrangements with health and educational facilities authority. Any public agency may enter into one or more pool arrangements with other public agencies and may enter into funding arrangements with the health and educational facilities authority and other public agencies, including agreements pursuant to which a public agency agrees to pay premiums and other charges for coverage or other benefits provided by such pool arrangement.

Source: SL 1991, ch 11, § 5.



§ 1-24-15 Agreements for investment of public moneys.

1-24-15. Agreements for investment of public moneys. Any public body or participating public agency may enter into agreements or other arrangements for the investment of public moneys or other funds with the authority under the provisions of § 1-16A-19 so long as the agreement or other arrangement relates to a loan, lease or other financing which is authorized to be undertaken by the authority under chapter 1-16A.

Source: SL 1991, ch 11, § 6.



§ 1-24-16 Election when agreement pledges full faith and credit of public agency.

1-24-16. Election when agreement pledges full faith and credit of public agency. The election provisions of chapter 6-8B apply if a public agency issues any obligation or enters into any agreement in connection with a pool arrangement which includes an express pledge of the full faith and credit of the public agency and, in support thereof, a specific irrepealable covenant of the public agency to levy taxes in a future fiscal year in an amount necessary to pay premiums or other obligations in connection with such pool arrangement. If any such obligation or agreement does not include an express pledge of the full faith and credit of the public agency and a specific irrepealable covenant to levy taxes in a future fiscal year in an amount necessary to pay premiums or other such obligations in connection with such pool arrangement, then no election may be required to issue such obligations or enter into such agreements.

Source: SL 1991, ch 11, § 10.



§ 1-24-17 Pool arrangement, agreement, or financing not to be considered insurance orinsurance company.

1-24-17. Pool arrangement, agreement, or financing not to be considered insurance or insurance company. No pool arrangement and no agreement or financing in connection therewith may be considered insurance nor may any such pool arrangement, agreement, or financing be considered to be an insurance company under the laws of South Dakota nor may any such pool arrangement, agreement, or financing be under the jurisdiction of the commissioner of insurance.

Source: SL 1991, ch 11, § 13.



§ 1-24-18 Repealed.

1-24-18. Repealed by SL 1995, ch 87, § 1.



§ 1-24-19 Political subdivisions authorized to form separate administrative or legal entity.

1-24-19. Political subdivisions authorized to form separate administrative or legal entity. Notwithstanding the provisions of Titles 7, 9, and 13, two or more political subdivisions, or any combination thereof, may form an agreement pursuant to this chapter to establish an administrative or separate legal entity upon a motion approved by a majority vote of all participating governing bodies. Such agreement may be entered into for economic development purposes or to provide greater efficiency or improved services among the governing bodies entering into the agreement. The governing body of the joint entity shall be composed of the elected officials from the participating governing bodies. The agreement shall set forth the portion of support provided by each governing body. The joint entity may not levy property taxes, but may operate enterprise functions, set fees for services, employ staff, and own real or personal property. The joint entity may borrow funds to finance the purchase of real or personal property or to construct facilities. Any financing by bonds or other method shall require approval by more than sixty percent of the members of each participating governing board. The joint entity may enter into multiyear contracts. The joint entity shall follow all statutory requirements for public notice of meetings, publication of minutes, open meetings, the letting of public contracts, conflict of interest, disposal of surplus property, and audits.

Source: SL 1995, ch 7, § 1.



§ 1-24-20 Reciprocal interstate agreements for purpose of law enforcement.

1-24-20. Reciprocal interstate agreements for purpose of law enforcement. Any two or more public agencies with law enforcement powers may enter into reciprocal interstate agreements to allow their respective certified law enforcement officers to cross state lines to provide assistance to the requesting agency.

Source: SL 1997, ch 9, § 1.



§ 1-24-21 Liability of law enforcement officers acting in reciprocal capacity.

1-24-21. Liability of law enforcement officers acting in reciprocal capacity. Any certified law enforcement officer acting under a reciprocal interstate law enforcement agreement shall be treated as a law enforcement officer of the requesting agency for liability purposes while in its jurisdiction and shall have the same authority as any other certified law enforcement officer of the requesting agency. A certified law enforcement officer is any employee of the public agency who is certified as a law enforcement officer under its state laws and is responsible for the prevention and detection of crime and the enforcement of criminal or traffic laws in their respective jurisdictions.

Source: SL 1997, ch 9, § 2.



§ 1-24-22 Agreements of parties to an interstate law enforcement agreement.

1-24-22. Agreements of parties to an interstate law enforcement agreement. In addition to the other requirements in chapter 1-24, the parties to an interstate law enforcement agreement shall agree to the following:

(1) That all law enforcement officers subject to the agreement shall be trained and certified as law enforcement officers in accordance with the laws of the state where such officers are employed, and if so trained and certified shall have the authority to act as a law enforcement officer within the jurisdiction of the requesting agency while responding to the request; and

(2) Any law enforcement officer responding to a request shall be treated as a law enforcement officer of the requesting agency for liability purposes while in its jurisdiction, and the requesting agency shall obtain and maintain liability coverage for those certified law enforcement officers responding to requests.
Source: SL 1997, ch 9, § 3.



§ 1-24-23 Approval of Governor required for reciprocal agreements.

1-24-23. Approval of Governor required for reciprocal agreements. All reciprocal interstate law enforcement agreements must be approved by the Governor.

Source: SL 1997, ch 9, § 4.






Chapter 24A - Private Consultants to State Agencies

§ 1-24A-1 Consulting contracts filed with state auditor--Time.

1-24A-1. Consulting contracts filed with state auditor--Time. A copy of all consulting contracts entered into by a state agency with a nongovernmental party shall be filed by the agency with the state auditor within five days after such contract is entered into and finally approved by the contracting parties.

Source: SL 1980, ch 15, § 1.



§ 1-24A-2 State agency defined.

1-24A-2. State agency defined. The term "state agency," as used in § 1-24A-1, means any association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty.

Source: SL 1980, ch 15, § 2.



§ 1-24A-3 Consulting contract defined.

1-24A-3. Consulting contract defined. The term "consulting contract," as used in § 1-24A-1, means a written contract or written agreement for consulting services to the state paid out of contractual services accounts as defined by the state accounting manual, in effect as of January 1, 1980.

Source: SL 1980, ch 15, § 3.






Chapter 25 - Meetings of Public Agencies

§ 1-25-1 Official meetings open to the public--Exceptions--Teleconferences--Violation asmisdemeanor.

1-25-1. Official meetings open to the public--Exceptions--Teleconferences--Violation as misdemeanor. The official meetings of the state, its political subdivisions, and any public body of the state or its political subdivisions are open to the public unless a specific law is cited by the state, the political subdivision, or the public body to close the official meeting to the public. For the purposes of this section, a political subdivision or a public body of a political subdivision means any association, authority, board, commission, committee, council, task force, school district, county, city, town, township, or other agency of the state, which is created or appointed by statute, ordinance, or resolution and is vested with the authority to exercise any sovereign power derived from state law.

It is not an official meeting of one political subdivision or public body if its members provide information or attend the official meeting of another political subdivision or public body for which the notice requirements of § 1-25-1.1 have been met.

Any official meeting may be conducted by teleconference as defined in § 1-25-1.2. A teleconference may be used to conduct a hearing or take final disposition regarding an administrative rule pursuant to § 1-26-4. A member is deemed present if the member answers present to the roll call conducted by teleconference for the purpose of determining a quorum. Each vote at an official meeting held by teleconference shall be taken by roll call.

If the state, a political subdivision, or a public body conducts an official meeting by teleconference, the state, the political subdivision, or public body shall provide one or more places at which the public may listen to and participate in the teleconference meeting. For any official meeting held by teleconference, which has less than a quorum of the members of the public body participating in the meeting who are present at the location open to the public, arrangements shall be provided for the public to listen to the meeting via telephone or internet. The requirement to provide one or more places for the public to listen to the teleconference does not apply to an executive or closed meeting.

If a quorum of township supervisors, road district trustees, or trustees for a municipality of the third class meet solely for purposes of implementing previously publicly-adopted policy, carrying out ministerial functions of that township, district, or municipality, or undertaking a factual investigation of conditions related to public safety, the meeting is not subject to the provisions of this chapter.

A violation of this section is a Class 2 misdemeanor.

Source: SL 1965, ch 269; SL 1980, ch 24, § 9; SL 1989, ch 15, § 1A; SL 1990, ch 18, § 1; SL 1990, ch 30, § 1; SL 1993, ch 17; SL 2005, ch 16, § 1; SL 2008, ch 13, § 1; SL 2010, ch 9, § 2; SL 2012, ch 5, § 1; SL 2013, ch 8, § 1.



§ 1-25-1.1 Notice of meetings of public bodies--Violation as misdemeanor.

1-25-1.1. Notice of meetings of public bodies--Violation as misdemeanor. All public bodies shall provide public notice, with proposed agenda, that is visible, readable, and accessible for at least an entire twenty-four hours before any meeting, by posting a copy of the notice, visible to the public, at the principal office of the public body holding the meeting. The proposed agenda shall include the date, time, and location of the meeting. The notice shall also be posted on the public body's website upon dissemination of the notice, if such a website exists. For special or rescheduled meetings, the information in the notice shall be delivered in person, by mail, by email, or by telephone, to members of the local news media who have requested notice. For special or rescheduled meetings, all public bodies shall also comply with the public notice provisions of this section for regular meetings to the extent that circumstances permit. A violation of this section is a Class 2 misdemeanor.

Source: SL 1987, ch 22, § 2; § 1-25-1.2; SL 1990, ch 19; SL 1990, ch 30, § 2; SL 2012, ch 6, § 1; SL 2013, ch 9, § 1.



§ 1-25-1.2 Teleconference defined.

1-25-1.2. Teleconference defined. For the purposes of this chapter, a teleconference is information exchanged by audio or video medium.

Source: SL 1990, ch 18, § 2.



§ 1-25-2 Executive or closed meetings--Purposes--Authorization--Violation as misdemeanor.

1-25-2. Executive or closed meetings--Purposes--Authorization--Violation as misdemeanor. Executive or closed meetings may be held for the sole purposes of:

(1) Discussing the qualifications, competence, performance, character or fitness of any public officer or employee or prospective public officer or employee. The term "employee" does not include any independent contractor;

(2) Discussing the expulsion, suspension, discipline, assignment of or the educational program of a student or the eligibility of a student to participate in interscholastic activities provided by the South Dakota High School Activities Association;

(3) Consulting with legal counsel or reviewing communications from legal counsel about proposed or pending litigation or contractual matters;

(4) Preparing for contract negotiations or negotiating with employees or employee representatives;

(5) Discussing marketing or pricing strategies by a board or commission of a business owned by the state or any of its political subdivisions, when public discussion may be harmful to the competitive position of the business.
However, any official action concerning such matters shall be made at an open official meeting. An executive or closed meeting shall be held only upon a majority vote of the members of such body present and voting, and discussion during the closed meeting is restricted to the purpose specified in the closure motion. Nothing in § 1-25-1 or this section may be construed to prevent an executive or closed meeting if the federal or state Constitution or the federal or state statutes require or permit it. A violation of this section is a Class 2 misdemeanor.

Source: SL 1965, ch 269; SL 1980, ch 24, § 10; SL 1987, ch 22, § 1; SL 2014, ch 90, § 2.



§ 1-25-3 State agencies to keep minutes of proceedings--Availability to public--Misdemeanor.

1-25-3. State agencies to keep minutes of proceedings--Availability to public--Misdemeanor. Any board or commission of the various departments of the State of South Dakota shall keep detailed minutes of the proceedings of all regular or special meetings. The minutes shall be available for inspection by the public at all times at the principal place of business of the board or commission. A violation of this section is a Class 2 misdemeanor.

Source: SL 1953, ch 307; SDC Supp 1960, § 55.2917; SL 1966, ch 165, § 16; SL 1980, ch 24, § 11; SL 1996, ch 9, § 1.



§ 1-25-4 Repealed.

1-25-4. Repealed by SL 1996, ch 9, § 2.



§ 1-25-5 Repealed.

1-25-5. Repealed by SL 1980, ch 24, § 12.



§ 1-25-6 Duty of state's attorney on receipt of complaint alleging chapter violation.

1-25-6. Duty of state's attorney on receipt of complaint alleging chapter violation. If a complaint alleging a violation of this chapter is made pursuant to § 23A-2-1, the state's attorney shall take one of the following actions:

(1) Prosecute the case pursuant to Title 23A;

(2) Determine that there is no merit to prosecuting the case. Upon doing so, the state's attorney shall send a copy of the complaint and any investigation file to the attorney general. The attorney general shall use the information for statistical purposes and may publish abstracts of such information, including the name of the government body involved for purposes of public education; or

(3) Send the complaint and any investigation file to the South Dakota Open Meetings Commission for further action.
Source: SL 2004, ch 19, § 1.



§ 1-25-6.1 Duty of state's attorney on receipt of complaint alleging violation by board of countycommissioners.

1-25-6.1. Duty of state's attorney on receipt of complaint alleging violation by board of county commissioners. If a complaint alleges a violation of this chapter by a board of county commissioners, the state's attorney shall take one of the following actions:

(1) Prosecute the case pursuant to Title 23A;

(2) Determine that there is no merit to prosecuting the case. The attorney general shall use the information for statistical purposes and may publish abstracts of the information as provided by § 1-25-6;

(3) Send the complaint and any investigation file to the South Dakota Open Meetings Commission for further action; or

(4) Refer the complaint to another state's attorney or to the attorney general for action pursuant to § 1-25-6.
Source: SL 2010, ch 6, § 1.



§ 1-25-7 Consideration by commission of complaint or written submissions alleging chapterviolation--Findings--Public censure.

1-25-7. Consideration by commission of complaint or written submissions alleging chapter violation--Findings--Public censure. Upon receiving a referral from a state's attorney or the attorney general, the South Dakota Open Meetings Commission shall examine the complaint and investigatory file submitted by the state's attorney or the attorney general and shall also consider signed written submissions by the persons or entities that are directly involved. Based on the investigatory file submitted by the state's attorney or the attorney general and any written responses, the commission shall issue a written determination on whether the conduct violates this chapter, including a statement of the reasons therefor and findings of fact on each issue and conclusions of law necessary for the proposed decision. The final decision shall be made by a majority of the commission members, with each member's vote set forth in the written decision. The final decision shall be filed with the attorney general and shall be provided to the public entity and or public officer involved, the state's attorney, and any person that has made a written request for such determinations. If the commission finds a violation of this chapter, the commission shall issue a public reprimand to the offending official or governmental entity. However, no violation found by the commission may be subsequently prosecuted by the state's attorney or the attorney general. All findings and public censures of the commission shall be public records pursuant to § 1-27-1. Sections 1-25-6 to 1-25-9, inclusive, are not subject to the provisions of chapter 1-26.

Source: SL 2004, ch 19, § 2; SL 2010, ch 6, § 2.



§ 1-25-8 Open Meeting Commission--Appointment of members--Chair.

1-25-8. Open Meeting Commission--Appointment of members--Chair. The South Dakota Open Meeting Commission shall be comprised of five state's attorneys appointed by the attorney general. Each commissioner shall serve at the pleasure of the attorney general. A chair of the commission shall be chosen annually from the membership of the commission by a majority of its members.

Source: SL 2004, ch 19, § 3.



§ 1-25-9 Limitations on participation by commission members.

1-25-9. Limitations on participation by commission members. No member of the commission may participate as part of the commission or vote on any action regarding a violation of this chapter if that member reported or was involved in the initial investigation, is an attorney for anyone who reported or was involved in the initial investigation, or represents or serves as a member of the governmental entity about whom the referral is made. The provisions of this section do not preclude a commission member from otherwise serving on the commission for other matters referred to the commission.

Source: SL 2004, ch 19, § 4.



§ 1-25-10 State Investment Council may discuss certain matters in executive session.

1-25-10. State Investment Council may discuss certain matters in executive session. The State Investment Council, in executive session, may discuss and consider any document or information exempt from public disclosure requirements under the provisions of subdivision 1-27-1.6(5).

Source: SL 2010, ch 7, § 1.






Chapter 25A - Broadcast Announcements by Public Agencies

§ 1-25A-1 Purchase of advertising time permitted for public announcements.

1-25A-1. Purchase of advertising time permitted for public announcements. Any office, agency, board, or commission of this state or any of its counties, townships or municipalities is hereby authorized to purchase radio and television advertising time to broadcast any announcement found to be in the public interest.

Source: SL 1973, ch 17.



§ 1-25A-2 Broadcast not equivalent of legal notice.

1-25A-2. Broadcast not equivalent of legal notice. Nothing in § 1-25A-1 shall authorize the purchase of radio and television advertising time to broadcast any legal notice which is required to be given by law, nor shall it be construed to give radio and television legal publication status.

Source: SL 1973, ch 17.






Chapter 26 - Administrative Procedure and Rules

§ 1-26-1 Definition of terms.

1-26-1. Definition of terms. Terms used in this chapter mean:

(1) "Agency," each association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty. The term includes a home-rule municipality that has adopted its own administrative appeals process, whose final decisions, rulings, or actions rendered by that process are subject to judicial review pursuant to this chapter. The term does not include the Legislature, the Unified Judicial System, any unit of local government, or any agency under the jurisdiction of such exempt departments and units unless the department, unit, or agency is specifically made subject to this chapter by statute;

(2) "Contested case," a proceeding, including rate-making and licensing, in which the legal rights, duties, or privileges of a party are required by law to be determined by an agency after an opportunity for hearing but the term does not include the proceedings relating to rule making other than rate-making, proceedings related to inmate disciplinary matters as defined in § 1-15-20, or student academic proceedings under the jurisdiction of the Board of Regents;

(3) "Emergency rule," a temporary rule that is adopted without a hearing or which becomes effective less than twenty days after filing with the secretary of state, or both;

(4) "License," the whole or part of any agency permit, certificate, approval, registration, charter, or similar form of permission required by law;

(5) "Licensing," the agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal, or amendment of a license;

(6) "Party," each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party;

(7) "Person," all political subdivisions and agencies of the state;

(8) "Rule," each agency statement of general applicability that implements, interprets, or prescribes law, policy, procedure, or practice requirements of any agency. The term includes the amendment or repeal of a prior rule, but does not include:

(a) Statements concerning only the internal management of an agency and not affecting private rights or procedure available to the public;

(b) Declaratory rules issued pursuant to § 1-26-15;

(c) Official opinions issued by the attorney general pursuant to § 1-11-1;

(d) Executive orders issued by the Governor;

(e) Student matters under the jurisdiction of the Board of Regents;

(f) Actions of the railroad board pursuant to § 1-44-28;

(g) Inmate disciplinary matters as defined in § 1-15-20;

(h) Internal control procedures adopted by the Gaming Commission pursuant to § 42-7B-25.1;

(i) Policies governing specific state fair premiums, awards, entry, and exhibit requirements adopted by the State Fair Commission pursuant to § 1-21-10;

(j) Lending procedures and programs of the South Dakota Housing Development Authority; and

(8A) "Small business," a business entity that employs twenty- five or fewer full-time employees.

(9) "Substantial evidence," such relevant and competent evidence as a reasonable mind might accept as being sufficiently adequate to support a conclusion.
Source: SDC 1939, § 65.0106; SL 1966, ch 159, § 1; SL 1968, ch 210; SL 1972, ch 8, § 3; SL 1973, ch 264, § 1; SL 1974, ch 16, §§ 1, 2; SL 1975, ch 16, §§ 7, 8; SL 1976, ch 14, §§ 1, 2; SL 1977, ch 13, § 1; SL 1977, ch 14; SL 1980, ch 17; SL 1982, ch 20, § 2; SL 1983, ch 199, § 1; SL 1989, ch 20, § 42; SL 1990, ch 343, § 9A; SL 1992, ch 8, § 3; SL 1995, ch 3, § 2; SL 1996, ch 10, § 1; SL 1996, ch 130, § 15A; SL 1999, ch 6, § 1; SL 2004, ch 20, § 1; SL 2012, ch 7, § 1; SL 2014, ch 73, § 1.



§ 1-26-1.1 Interim Rules Review Committee created--Composition--Appointments--Terms ofoffice--Vacancies.

1-26-1.1. Interim Rules Review Committee created--Composition--Appointments--Terms of office--Vacancies. There is hereby created a legislative committee of six members, no more than four of whom shall be of the same political party, which shall be designated the Interim Rules Review Committee. The committee shall be composed of three members of the Senate to be appointed by the president pro tempore of the Senate and three members of the House of Representatives to be appointed by the speaker of the House of Representatives and no more than two senators and two representatives shall be of the same political party. Members shall be appointed prior to the adjournment of each regular session in odd-numbered years and shall serve for two-year terms ending at noon on the second Tuesday in January in each odd-numbered year; however, members shall serve until their successors are appointed. Vacancies on the committee shall be filled by the original appointing authority for the remainder of the term. A vacancy shall exist whenever a committee member ceases to be a member of the Legislature.

Source: SL 1972, ch 8, § 1; SL 1975, ch 16, § 9; SL 1983, ch 13, § 1; SL 2005, ch 17, § 1.



§ 1-26-1.2 Chair of rules review committee--Schedule of meetings--Compensation of members--Secretary.

1-26-1.2. Chair of rules review committee--Schedule of meetings--Compensation of members--Secretary. The interim rules review committee shall choose a chair from its members and prescribe its rules of procedure. Meetings of the committee shall be at the call of the chair or a majority of the committee.

On or before the first Monday following the last day of the legislative session, the committee and the agencies shall determine a schedule of dates for meetings to be held during the following twelve months. However, the committee is not required to hold a meeting if no proposed rules have been filed pursuant to subdivision 1-26-6(4) prior to the meeting.

The committee shall review all proposed agency rules and make recommendations to the agencies regarding rules and legislation authorizing rules and to the Legislature regarding administrative law. All meetings, regular or special, shall be open to the public and any interested person may be heard and present evidence.

Members of the committee shall be compensated for their attendance at meetings and for time spent in conduct of committee business at rates established by the Executive Board of the Legislative Research Council. The director of the Legislative Research Council, or one or more persons from the director's office, shall act as secretary to the committee, or the committee may employ a secretary.

Source: SL 1972, ch 8, § 2; SL 1974, ch 16, § 3; SL 1989, ch 16, § 1; SL 1990, ch 20, § 1; SL 2000, ch 4, § 3.



§ 1-26-1.3 Delegation of duties by director.

1-26-1.3. Delegation of duties by director. The director may delegate the duties imposed by this chapter to other persons in the Legislative Research Council's office. Each person to whom the duties are delegated has the same power and authority as the director for the purposes of this chapter. The papers specifying the delegation of duties shall be filed with the secretary of state.

Source: SL 1977, ch 13, § 11; SL 1989, ch 16, § 2; SL 2009, ch 9, § 1.



§ 1-26-2 Agency materials available for public inspection--Derogatory materials.

1-26-2. Agency materials available for public inspection--Derogatory materials. Each agency shall make available for public inspection all rules, final orders, decisions, opinions, intra-agency memoranda, together with all other materials, written statements of policy or interpretations formulated, adopted, or used by the agency in the discharge of its functions. An agency shall hold confidential materials derogatory to a person but such information shall be made available to the person to whom it relates.

Source: SDC 1939, § 55.1203; SL 1966, ch 159, § 2; SL 1972, ch 8, § 4.



§ 1-26-2.1 Small business impact statements--Content.

1-26-2.1. Small business impact statements--Content. An agency shall, when submitting any proposed rule that will have a direct impact on small business, prepare an impact statement that includes the following:

(1) A narrative explanation in plain, easy-to-read language of the effect of the rule on small business, the basis for its enactments, and why the rule is needed;

(2) An identification and estimate of the number of small businesses subject to the proposed rule;

(3) The projected reporting and recordkeeping required for compliance with the proposed rule, including the types of professional skills necessary for preparation of the report or record;

(4) A statement of the probable effect on impacted small business; and

(5) A description of any less intrusive or less costly alternative methods of achieving the purpose of the proposed rule.

An agency is only required to use readily available information and existing resources to prepare the impact statement.

Source: SL 2004, ch 20, § 2; SL 2006, ch 8, § 1.



§ 1-26-2.2 Repealed.

1-26-2.2. Repealed by SL 2006, ch 7, § 1.



§ 1-26-3 Repealed.

1-26-3. Repealed by SL 1972, ch 8, § 36.



§ 1-26-4 Notice, service, and hearing required for adoption of rules--Service on interimcommittee--Waiver of service.

1-26-4. Notice, service, and hearing required for adoption of rules--Service on interim committee--Waiver of service. The following notice, service, and public hearing procedure shall be used to adopt, amend, or repeal a permanent rule:

(1) An agency shall serve a copy of a proposed rule and any publication described in § 1-26-6.6 upon the departmental secretary, bureau commissioner, public utilities commissioner, or constitutional officer to which it is attached for the secretary's, commissioner's, or officer's written approval to proceed;

(2) After receiving the written approval of the secretary, commissioner, or officer to proceed, the agency shall serve the director with a copy of: the proposed rules; any publication described in § 1-26-6.6; the fiscal note described in § 1-26-4.2; the impact statement on small business described in § 1-26-2.1; and the notice of hearing required by § 1-26-4.1. The copy of these documents shall be served at least twenty days before the public hearing to adopt the proposed rules. Any publication described in § 1-26-6.6 shall be returned to the agency upon completion of the director's review and retained by the agency. Also, twenty days before the public hearing, the agency shall serve the commissioner of the Bureau of Finance and Management with a copy of: the proposed rules; the fiscal note described in § 1-26-4.2; the impact statement on small business described in § 1-26-2.1; and the notice of hearing required by § 1-26-4.1;

(3) The agency shall publish the notice of hearing in the manner prescribed by § 1-26-4.1, at least twenty days before the public hearing;

(4) After reviewing the proposed rule pursuant to § 1-26-6.5, the director shall advise the agency of any recommended corrections to the proposed rule. If the agency does not concur with any recommendation of the director, the agency may appeal the recommended correction to the Interim Rules Review Committee for appropriate action;

(5) The agency shall afford all interested persons reasonable opportunity to submit amendments, data, opinions, or arguments at a public hearing held to adopt the rule. The hearing may be continued from time to time. The agency shall keep minutes of the hearing. A majority of the members of any board or commission authorized to pass rules must be present during the course of the public hearing;

(6) If the agency is headed by a secretary, commissioner, or officer, the agency shall accept written comments regarding the proposed rule for a period of ten days after the public hearing. If the agency promulgating the rule is a part-time citizen board, commission, committee, or task force, the record of written comments shall be closed at the conclusion of the public hearing. However, the hearing may be specifically continued for the purpose of taking additional comments;

(7) After the written comment period, the agency shall fully consider all amendments, data, opinions, or arguments regarding the proposed rule. A proposed rule may be modified or amended at this time to include or exclude matters which were described in the notice of hearing; and

(8) The agency shall serve the minutes of the hearing, a complete record of written comments, the impact statement on small business, the fiscal note, the information required in § 1-26-4.8, and a corrected copy of the rules on the members of the Interim Rules Review Committee at least five days before the agency appears before the committee to present the rules.

The time periods specified in this section may be extended by the agency. The requirement to serve the committee in subdivision (8) may be waived by the committee chair if the agency presents sufficient reasons to the committee chair that the agency is unable to comply with the time limit. The waiver may not be granted solely for the convenience of the agency.

Source: SL 1966, ch 159, § 3; SL 1972, ch 8, § 5; SL 1974, ch 16, § 4; SL 1975, ch 16, § 10; SL 1975, ch 18; SL 1976, ch 15, § 1; SL 1976, ch 27, § 2; SL 1977, ch 13, § 3; SL 1978, ch 13, § 1; SL 1979, ch 8, § 1; SL 1981, ch 8; SL 1986, ch 20, § 1; SL 1989, ch 16, § 3; SL 1996, ch 11, § 1; SL 1997, ch 10, § 1; SL 1998, ch 9, § 1; SL 2001, ch 11, § 1; SL 2002, ch 15, § 1; SL 2004, ch 20, § 3; SL 2005, ch 18, § 1; SL 2009, ch 9, § 2.



§ 1-26-4.1 Notice of hearing on proposed rule--Contents--Publication--Mailing.

1-26-4.1. Notice of hearing on proposed rule--Contents--Publication--Mailing. The notice of a public hearing of an agency's intent to adopt, amend, or repeal a rule shall be published in a manner selected to notify persons likely to be affected by the proposed rule. At a minimum the notice of the public hearing shall be published in at least three newspapers of general circulation in different parts of the state. The provisions of chapter 17-2 do not apply to notices required by this section.

The notice of a public hearing or the notice of intent to adopt an emergency rule shall be mailed to each person who has made a timely request of the agency for advance notice of its rule-making proceedings.

A notice of hearing or a notice of intent to adopt emergency rules shall contain a narrative description of the effect of the proposed rule and the reasons for adopting the proposed rule. A notice of hearing shall also state where and when the hearing will be held, how amendments, data, opinions, and arguments may be presented, and how the public may obtain copies of the proposed rule.

Source: SL 1972, ch 8, § 6; SL 1975, ch 16, § 13; SL 1976, ch 15, § 2; SL 1977, ch 13, § 5; SL 1978, ch 13, § 2; SL 1984, ch 9, § 1; SL 1986, ch 20, § 2; SL 2009, ch 9, § 3.



§ 1-26-4.2 Fiscal note submitted with proposed rule--Fiscal note of bureau--Transmitting copies.

1-26-4.2. Fiscal note submitted with proposed rule--Fiscal note of bureau--Transmitting copies. An agency shall, when submitting any proposed rule except an emergency rule, include a fiscal note. The fiscal note shall state what effect, if any, the proposed rule will have on the revenues, expenditures, or fiscal liability of the state or its agencies and subdivisions. The fiscal note shall include an explanation of how such effect, if any, was computed.

The Bureau of Finance and Management shall prepare its own fiscal note and serve it on the agency, the director and the cochairmen of the Joint Appropriations Committee prior to hearing. If a proposed rule has a negative fiscal impact on a political subdivision, the agency shall direct the bureau to transmit a copy of the bureau's fiscal note to the South Dakota Municipal League, the Associated School Boards of South Dakota, and the South Dakota County Commissioners Association, prior to the hearing.

Source: SL 1975, ch 15; SL 1976, ch 15, § 3; SL 1977, ch 15; SL 1983, ch 5, § 1; SL 1989, ch 16, § 4.



§ 1-26-4.3 Time limits for adoption of rules--Presentation to review committee.

1-26-4.3. Time limits for adoption of rules--Presentation to review committee. No permanent rule may be adopted if more than seventy-five days have passed from the date the public hearing on the rule commenced. The agency shall appear before the Interim Rules Review Committee and present the proposed permanent rule to the committee within the seventy-five-day period before the rule is filed with the secretary of state. If the Interim Rules Review Committee fails to meet on the proposed permanent rule during the seventy-five-day period, and if the agency has complied with subdivisions 1-26-6(1) to 1-26-6(4), inclusive, the agency may complete the rules adoption process by complying with subdivision 1-26-6(5) notwithstanding subdivision 1-26-6(6). No emergency rule may be adopted if more than thirty days have passed from the date the notice of intent to adopt an emergency rule was published in the manner prescribed in § 1-26-4.1.

Source: SL 1975, ch 16, § 14; SL 1987, ch 23; SL 1989, ch 16, § 5; SL 1991, ch 12; SL 1996, ch 11, § 2; SL 2000, ch 4, § 1.



§ 1-26-4.4 Time for promulgation of rules after passage of legislative authority.

1-26-4.4. Time for promulgation of rules after passage of legislative authority. If an act of the Legislature, which becomes effective on the date set by § 2-14-16, contains an authorization for an agency to promulgate rules, the agency may perform the acts specified in § 1-26-4 or 1-26-5 any time after the Governor has signed the act containing the authorization to promulgate rules. However, the rules do not become effective until the act authorizing the agency to promulgate rules is effective.

Source: SL 1977, ch 13, § 4; SL 1986, ch 20, § 4; SL 1989, ch 17.



§ 1-26-4.5 Validation of prior notices of hearings--Limitation on enforcement of vested rightsaffected.

1-26-4.5. Validation of prior notices of hearings--Limitation on enforcement of vested rights affected. All notices of hearings on the adoption of rules made prior to July 1, 1984, are hereby in all respects legalized and validated. If a person has a vested right in any real or personal property by reason of an error in a notice or an error in the method of giving a notice referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1985, such right shall be forever barred. An action or proceeding involving real property may not be brought or maintained in a court of this state unless a notice of such action, made in accordance with chapter 15-10, was recorded in the office of the register of deeds of the county in which the affected real property is located prior to July 1, 1985.

Source: SL 1984, ch 9, § 3.



§ 1-26-4.6 Notices of intent to adopt emergency rules validated--Time for enforcing rights byreason of error in notice--Recordation of notice prerequisite to suit under § 1-26-4.1.

1-26-4.6. Notices of intent to adopt emergency rules validated--Time for enforcing rights by reason of error in notice--Recordation of notice prerequisite to suit under § 1-26-4.1. . All notices of intent to adopt emergency rules made prior to March 14, 1985, are hereby in all respects legalized and validated. If a person has a vested right in any real or personal property by reason of an error in a notice or an error in the method of giving a notice referred to in subdivision 1-26-4(2), and if no action or proceeding to enforce such right was commenced prior to July 1, 1986, such right is forever barred.

An action or proceeding brought pursuant to § 1-26-4.1 involving real property may not be brought or maintained in a court of this state unless a notice of such action, made in accordance with chapter 15-10, was recorded in the office of the register of deeds of the county in which the affected real property is located prior to July 1, 1987.

Source: SL 1986, ch 20, § 3.



§ 1-26-4.7 Reversion to step in adoption procedure.

1-26-4.7. Reversion to step in adoption procedure. The Interim Rules Review Committee may require an agency to revert to any step in the adoption procedure provided in § 1-26-4 if, in the judgment of the committee:

(1) The substance of the proposed rule has been significantly rewritten from the originally proposed rule which was not the result of testimony received from the public hearing;

(2) The proposed rule needs to be significantly rewritten in order to accomplish the intent of the agency;

(3) The proposed rule needs to be rewritten to address the recommendations or objections of the Interim Rules Review Committee;

(4) The proposed rule is not a valid exercise of delegated legislative authority;

(5) The proposed rule is not in proper form;

(6) The notice given prior to the proposed rule's adoption was not sufficient to give adequate notice to persons likely to be affected by the proposed rule;

(7) The proposed rule is not consistent with the expressed legislative intent pertaining to the specific provision of law which the proposed rule implements;

(8) The proposed rule is not a reasonable implementation of the law as it affects the convenience of the general public or persons likely affected by the proposed rule; or

(9) The proposed rule may impose more than nominal costs upon a unit of local government or school district when the unit of local government or school district may not have sufficient funding to perform the activity required by the proposed rule.

If the committee requires an agency to revert to any step in the adoption procedure pursuant to this section, the time limitations set by chapter 1-26 shall also revert to the same step.

Source: SL 1990, ch 21; SL 2003, ch 17, § 1; SL 2004, ch 21, § 1; SL 2010, ch 8, § 1; SL 2011, ch 10, § 1.



§ 1-26-4.8 Fee increase in proposed rule--Agency financial resource information--Submissionto review committee.

1-26-4.8. Fee increase in proposed rule--Agency financial resource information--Submission to review committee. If an agency proposes a rule to increase a fee, the agency shall provide information to the Interim Rules Review Committee about the financial resources available to the agency. This information consists of the agency's beginning fund balance, receipts, disbursements, ending fund balance for each of the last two fiscal years and consists of the agency's beginning fund balance, projected receipts, projected disbursements, and ending balance for the current fiscal year and the next fiscal year.

Source: SL 2005, ch 18, § 3.



§ 1-26-4.9 Authority of Interim Rules Review Committee.

1-26-4.9. Authority of Interim Rules Review Committee. The Interim Rules Review Committee may:

(1) Declare that the rule-making process is complete to the satisfaction of the committee;

(2) Revert the rule to an earlier step in the rule adoption procedure pursuant to § 1-26-4.7 to consider an amendment to the proposed rule; or

(3) Move to suspend the proposed rule pursuant to § 1-26-38.
Source: SL 2013, ch 10, § 1.



§ 1-26-4.10 Resubmission of amended rule to review committee--Hearing not required.

1-26-4.10. Resubmission of amended rule to review committee--Hearing not required. If the Interim Rules Review Committee reverts a rule to consider amendments to the proposed rule, the agency may make the amendment and resubmit the rule as amended at the next meeting of the Interim Rules Review Committee. An agency is not required to hold a hearing on an amendment made under this section. If the agency makes the amendment, the amended rule shall be published in the next register.

Source: SL 2013, ch 10, § 2.



§ 1-26-5 Notice of proposed emergency rule--Service--Use of emergency rule adoptionprocedure.

1-26-5. Notice of proposed emergency rule--Service--Use of emergency rule adoption procedure. Prior to the adoption or amendment of an emergency rule, an agency shall publish a notice of intent to adopt an emergency rule in the manner prescribed in § 1-26-4.1 and shall serve on the person specified by subdivision 1-26-4(1), each member of the Interim Rules Review Committee, and the director:

(1) A copy of the proposed rule, which shall bear a special number to distinguish it from a permanent rule;

(2) Any publication described in § 1-26-6.6 which shall be returned to the agency upon completion of the director's review and retained by the agency; and

(3) A statement, with the reasons, that the emergency procedure is necessary: because of imminent peril to the public health, safety, or welfare; to prevent substantial unforeseen financial loss to state government; or because of the occurrence of an unforeseen event at a time when the adoption of a rule in response to such event by the emergency procedure is required to secure or protect the best interests of the state or its residents.

Any agency may use the emergency rule adoption procedure. However, no agency may use the emergency rule adoption procedure for the convenience of the agency merely to avoid the consequences for failing to timely promulgate rules.

Source: SL 1966, ch 159, § 3; repealed SL 1972, ch 8, § 36; re-enacted SL 1975, ch 16, § 11; SL 1978, ch 13, § 3; SL 1986, ch 20, § 5; SL 1989, ch 16, § 6; SL 1990, ch 22; SL 1997, ch 11, § 1; SL 1998, ch 9, § 3; SL 2003, ch 17, § 2; SL 2006, ch 4, § 3; SL 2009, ch 9, § 4.



§ 1-26-5.1 Temporary suspension by emergency rule--Reversion of amended rule to originalform.

1-26-5.1. Temporary suspension by emergency rule--Reversion of amended rule to original form. A rule may be temporarily suspended, but not repealed, by the adoption of an emergency rule. A rule amended by an emergency rule will revert to its original form ninety days after it has been in effect or at an earlier date if so specified in the rule, unless further amended within that period.

Source: SL 1975, ch 16, § 15; SL 1977, ch 13, § 6.



§ 1-26-5.2 Repealed.

1-26-5.2. Repealed by SL 1979, ch 8, § 2.



§ 1-26-6 Completion of adoption of rule or change in rules.

1-26-6. Completion of adoption of rule or change in rules. The adoption, amendment, or repeal of a rule is complete when:

(1) All the requirements of § 1-26-4 have been completed or, if the rule is an emergency rule, three days have passed since all the requirements of § 1-26-5 have been complied with;

(2) It has been signed by a majority of the members of the multi-member body or by the officer having the authority to adopt it;

(3) It has been signed by the director;

(4) A copy has been filed with the director, in a form prescribed by the director to show amendments, deletions, and other changes to existing rules, for use in preparation of copy for the Administrative Rules of South Dakota;

(5) The rule and a certificate have been filed with the secretary of state. The certificate shall affirm that the rule filed is a true and correct copy of the rule as adopted and that the agency has complied with § 1-26-4 or 1-26-5, and with this section; and

(6) For a permanent rule, the agency has appeared and presented the proposed rule to the Interim Rules Review Committee.

Certificates required by this section shall be affidavits executed, under oath, by the officers authorized by statute to promulgate the rule. If a rule is promulgated by a multi-member body, the certificate shall be signed by its presiding officer.

Emergency rules are provisionally effective immediately after being filed. Notwithstanding § 15-6-6(a), all other rules are provisionally effective on the twentieth day after being filed, not counting the day of filing. In either case a later effective date may be specified as part of the rules being filed. A rule which is not yet effective or a provisionally effective rule may be suspended in the manner specified by § 1-26-38 any time prior to the first day of July of the year following the year in which it became, or would have become, effective. The rule's provisional status ends at that time, and the rule may not thereafter be suspended by the rules committee. Unless suspended, a provisionally effective rule shall be enforced by the agency and the courts as if it were not so conditioned.

No rule promulgated after June 30, 1975, is valid unless adopted in compliance with § 1-26-4 or 1-26-5, and this section and copies of the rule are made available to the public upon request, by the agency.

Source: SDC 1939, §§ 55.1203, 65.0106; SL 1966, ch 159, §§ 3, 4 (1); SDCL, § 1-26-7; SL 1972, ch 8, §§ 7, 10, 12; SDCL Supp, § 1-26-6.4; SL 1973, ch 9, § 1; SL 1974, ch 16, §§ 5, 7; SL 1975, ch 16, § 12; SL 1976, ch 15, § 4; SL 1977, ch 13, § 7; SL 1978, ch 13, § 4; SL 1986, ch 20, § 6; SL 1989, ch 16, § 7; SL 1998, ch 9, § 2; SL 2000, ch 4, § 2; SL 2004, ch 22, § 1.



§ 1-26-6.1 Restriction on incorporation of statutory material.

1-26-6.1. Restriction on incorporation of statutory material. An agency may refer to statute but may not incorporate statutory provisions, other than definitions, in their rules nor publish or distribute statutory material in conjunction with their rules unless required by law or expressly authorized by the Code Commission pursuant to § 2-16-8.1.

Source: SL 1972, ch 8, § 8; SL 1984, ch 10, § 1; SL 1995, ch 14, § 3.



§ 1-26-6.2 Uniform style for rules--Required contents.

1-26-6.2. Uniform style for rules--Required contents. The director shall prescribe a uniform style in which rules shall be prepared and the standard form to be used in filing rules pursuant to this chapter. Such form shall contain a provision for a reference to be made by the agency for each rule proposed by it, citing its general authority to promulgate rules and then refer to the section, subdivision, or subsection of statute which the rule is intended to implement, and direct the agency to identify prior rules amended or repealed.

Source: SDC 1939, § 65.0106, 2nd par; repealed SL 1966, ch 159, § 19; re-enacted SL 1972, ch 8, § 9; SL 1989, ch 16, § 8.



§ 1-26-6.3 Notice that rules do not conform--Redrafting and filing required.

1-26-6.3. Notice that rules do not conform--Redrafting and filing required. The director may notify any agency whose rules are not in the proper style and form. A copy of this notice shall be filed with the secretary of state. One hundred eighty days after an agency receives such notification, the rules of that agency shall be of no further force and effect unless redrafted in the prescribed style and form and filed with the secretary of state and the director.

Source: SL 1972, ch 8, § 9; SL 1989, ch 16, § 9; SL 2009, ch 9, § 5.



§ 1-26-6.4 Repealed.

1-26-6.4. Repealed by SL 1975, ch 16, § 25.



§ 1-26-6.5 Review by director--Notice to agency of need for change.

1-26-6.5. Review by director--Notice to agency of need for change. The director shall review each rule for compliance with the requirements for form, style, and clarity. The director shall review each rule for legality. The review for legality is a determination that the rule is authorized by the standards provided in the statutes cited by the agency to promulgate the rule. The director shall review the statement of reasons that the emergency procedure is necessary. If the director finds need for change, the director shall make the requirements known in writing to the agency prior to the hearing or within three days in the case of emergency rules.

Source: SL 1972, ch 8, § 11; SL 1973, ch 9, § 2; SL 1974, ch 16, § 6; SL 1975, ch 16, § 18; SL 1986, ch 20, § 7; SL 1989, ch 16, § 10; SL 1990, ch 20, § 2; SL 2009, ch 9, § 6.



§ 1-26-6.6 Incorporation by reference to generally available materials--Description--Referencenote--Identification of agency and rule.

1-26-6.6. Incorporation by reference to generally available materials--Description--Reference note--Identification of agency and rule. An agency may adopt other comprehensive regulations as its own by making reference to them in a rule, but only when the comprehensive regulations are published by an organization which is not part of the state government and only when the publication is generally available to the public at a reasonable cost. A rule which incorporates material by reference shall describe the exact section or portion of the publication which is being incorporated. Immediately following a rule which incorporates published material by reference, other than material contained in the code of federal regulations, the federal register, the United States code or the United States statutes at large, the agency shall place a reference note which identifies the publication by its title, date of publication, or enactment and author, and which states where the publication may be obtained and its cost, if any. A statement shall be attached to the face of the publication which shall state the agency's name, the section number of the rule which incorporates the material within, and the date the rule was served pursuant to § 1-26-4 or 1-26-5 or filed pursuant to § 1-26-6.

Source: SL 1974, ch 16, § 11; SL 1975, ch 16, § 19.



§ 1-26-6.7 Procedure for amendment, suspension or repeal of rules.

1-26-6.7. Procedure for amendment, suspension or repeal of rules. Once a rule has been adopted, it may not be amended, repealed, or suspended except by compliance with § 1-26-4 or 1-26-5, and with § 1-26-6, even if it has not taken effect.

Source: SL 1975, ch 16, § 16.



§ 1-26-6.8 Rules unenforceable until properly adopted.

1-26-6.8. Rules unenforceable until properly adopted. No agency rule may be enforced by the courts of this state until it has been adopted in conformance with the procedures set forth in this chapter.

Source: SL 1977, ch 13, § 8.



§ 1-26-6.9 Licensing board or commission fees--Criteria and limitation.

1-26-6.9. Licensing board or commission fees--Criteria and limitation. If a professional or occupational licensing board or commission is authorized in statute to establish fees by rule and no maximum fee limit is specified, the fees shall be reasonable and necessary to provide enough money to meet the budgetary needs of the licensing board or commission for such things as: per diem, travel expenses, office expense, salaries and benefits, utilities, supplies, testing, licensing, inspections, disciplinary actions, and legal fees. However, the total amount of increase in the fees imposed by a licensing board or commission may not exceed the previous year's budget by more than twenty percent.

Source: SL 1986, ch 21.



§ 1-26-6.10 Restriction of licensee's right or privilege to carry or possess pistol prohibited.

1-26-6.10. Restriction of licensee's right or privilege to carry or possess pistol prohibited. No state agency may adopt or promulgate any rule that restricts any right or privilege to carry or possess a pistol in contravention to authority being exercised in accordance with being licensed to carry a concealed pistol pursuant to chapter 23-7.

Source: SL 2006, ch 5, § 1.



§ 1-26-7 Records retained--Copies--Public inspection of current rules.

1-26-7. Records retained--Copies--Public inspection of current rules. Each agency shall keep the original records, documents, and instruments required by this chapter and shall make copies of all records, documents, and exhibits available to members of the Legislature upon request. The secretary of state shall keep a copy of the agency's current rules and the certificates pertaining thereto, which shall be open to public inspection.

Source: SDC 1939, §§ 55.1203, 65.0106; SL 1966, ch 159, § 4 (1); SL 1972, ch 8, § 12; SL 1974, ch 16, § 7; SL 1975, ch 16, § 20; SL 2009, ch 9, § 7.



§ 1-26-7.1 Agency's statement of reasons for adoption or rejection of rule.

1-26-7.1. Agency's statement of reasons for adoption or rejection of rule. Upon adoption of a rule or upon the rejection of a petition filed pursuant to § 1-26-13, an agency, if requested to do so in writing by an interested person either prior to adoption or rejection or within thirty days thereafter, shall issue a written concise statement of the principal reasons for and against the rule's adoption, incorporating therein its reasons for overruling the considerations urged against the rule's adoption or rejection. A copy of the statement shall be served on the members of the Interim Rules Review Committee and the director of the Legislative Research Council.

Source: SL 1966, ch 159, § 3; SDCL, § 1-26-4 (2); SL 1972, ch 8, § 5; SL 1975, ch 16, § 17; SL 1983, ch 5, § 2; SL 1997, ch 12, § 1.



§ 1-26-8 Effective date of rules--Emergency rules.

1-26-8. Effective date of rules--Emergency rules. Each rule is effective twenty days after filing with the secretary of state, except that:

(1) If a later date is required by statute or specified in the rule, the later date is the effective date;

(2) Subject to applicable constitutional or statutory provisions, an emergency rule is effective immediately upon filing with the secretary of state, or at a stated date less than twenty days later. No emergency rule may remain in effect for a period of longer than ninety days.
Source: SDC 1939, § 65.0106; SL 1966, ch 159, § 4 (2); SL 1972, ch 8, § 13; SL 1975, ch 16, § 21; SL 1976, ch 15, § 5; SL 2009, ch 9, § 8.



§ 1-26-8.1 Retroactive effect of acts prohibiting certain rules--Repealed or unconstitutionalstatutes--Effect of transfer of rule-making authority to another agency.

1-26-8.1. Retroactive effect of acts prohibiting certain rules--Repealed or unconstitutional statutes--Effect of transfer of rule-making authority to another agency. If an act is passed by the Legislature which prohibits an agency from passing rules relating to a certain subject, any prior rule promulgated by that agency relating to that subject shall become void on the effective date of the act.

If a statute which authorizes an agency to pass a rule is repealed, or declared unconstitutional by the South Dakota or United States Supreme Court, any rule which was authorized by that statute is void unless there is another valid statute which also authorized the agency to pass that rule. If an agency's authority to adopt rules is transferred to another agency, and no provision is specified for the disposition of the first agency's rules in the legislation or executive order which made the transfer, the rules of the first agency shall be the rules of the second agency until they are amended or repealed.

Source: SL 1977, ch 13, § 10; SL 1983, ch 5, § 3.



§ 1-26-8.2 Petition for delay in effective date of rule--Grant or denial--Maximum delay--Filings--One delay--Repeal of rule.

1-26-8.2. Petition for delay in effective date of rule--Grant or denial--Maximum delay--Filings--One delay--Repeal of rule. After a rule has been adopted and filed with the secretary of state, any person may petition the agency which adopted the rule to delay the effective date of the rule. The petition must be filed with the agency at least ten days prior to the effective date of the rule. The agency must grant or deny the petition, with or without a hearing, within ten days of filing. If the petition is granted, the effective date of the rule may not be delayed more than ninety days. A copy of the petition and a statement of the agency justifying the granting of the petition shall be sent to the chairman of the Interim Rules Review Committee at the time the decision is made. A copy of the statement granting the petition shall be filed with the secretary of state at the time the decision is made.

The effective date of a rule may be delayed only once, and an agency may repeal the rule during the period of the delay.

Source: SL 1979, ch 8, § 5.



§ 1-26-8.3 Retroactive effect of rule--Burden of proving authority or necessity.

1-26-8.3. Retroactive effect of rule--Burden of proving authority or necessity. If any rule is proposed to have retroactive effect, the burden is on the agency to show that the retroactivity is authorized by law or is necessary to implement new provisions of law.

Source: SL 1985, ch 13.



§ 1-26-9 Transferred.

1-26-9. Transferred to § 1-26A-1.



§ 1-26-10 Repealed.

1-26-10. Repealed by SL 1972, ch 8, § 36.



§ 1-26-11 Pamphlet publication of rules--Supervision.

1-26-11. Pamphlet publication of rules--Supervision. Each agency promulgating professional or regulatory examining and licensing rules or other rules under this chapter may cause the same, or any portion thereof, to be published in pamphlet form, subject to the supervision of the director regarding style and form and such other limitations of certification.

Source: SL 1972, ch 8, § 15; SL 1989, ch 16, § 11.



§ 1-26-12 Distribution and sale of publications and copies of rules.

1-26-12. Distribution and sale of publications and copies of rules. Publications and copies of rules authorized under or required by this chapter shall upon request be made available to agencies and officials of this state free of charge and to other persons at prices fixed by the Interim Rules Review Committee to cover mailing and publication costs. An agency may not charge the public for copies of notices or intentions to pass rules required by § 1-26-4.1. The provisions of § 1-8-10 except as to certification do not apply to copies of publications distributed by the secretary of state under this chapter.

Source: SDC 1939, § 65.0106; SL 1966, ch 159, § 5 (4); SL 1972, ch 8, § 16; SL 1977, ch 13, § 9; SL 1983, ch 5, § 4; SL 1984, ch 10, § 3.



§ 1-26-12.1 List of rules and organizational statements.

1-26-12.1. List of rules and organizational statements. To assist interested persons dealing with it, each agency which has adopted rules shall make available, either electronically or through paper copy, a list of the agency's rules and a descriptive statement of its central and field organization. This information includes the locations of persons and places from which the public can secure information, make submittals or requests, or obtain decisions.

Source: SL 1972, ch 8, § 17; SL 1975, ch 16, § 23; SL 2009, ch 9, § 9.



§ 1-26-13 Petition for rules--Denial or initiation of proceedings--Copies to Interim RulesCommittee and director.

1-26-13. Petition for rules--Denial or initiation of proceedings--Copies to Interim Rules Committee and director. An interested person, other than an inmate as defined in § 1-15-20.1, may petition an agency requesting the promulgation, amendment, or repeal of a rule. The petition shall contain the text or substance of any new rule or amendment sought, the identification of any rule sought to be repealed, reasons for the proposal, and the name and address of the petitioner. Within thirty days after submission of a petition, the agency either shall deny the petition in writing (stating its reasons for the denials) or shall initiate rule-making proceedings in accordance with § 1-26-4. The agency shall serve a copy of any petitions and denials on the members of the Interim Rules Review Committee and the director of the Legislative Research Council.

Source: SL 1966, ch 159, § 6; SL 1972, ch 8, § 18; SL 1975, ch 16, § 24; SL 1997, ch 12, § 2; SL 1999, ch 6, § 2.



§ 1-26-13.1 Service complete when deposited in mail.

1-26-13.1. Service complete when deposited in mail. Notwithstanding § 15-6-6(e), any service required by §§ 1-26-1 to 1-26-13, inclusive, shall, when performed by mail, be complete when the material to be served is deposited with the United States postal service.

Source: SL 1977, ch 13, § 2.



§ 1-26-14 Declaratory judgment on rules.

1-26-14. Declaratory judgment on rules. The validity or applicability of a rule may be determined in an action for declaratory judgment in the circuit court for the county of the plaintiff's residence, if it is alleged that the rule, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the plaintiff. The agency shall be made a party to the action. A declaratory judgment may be rendered whether or not the plaintiff has requested the agency to pass upon the validity or applicability of the rule in question.

Source: SL 1966, ch 159, § 7.



§ 1-26-15 Declaratory rulings by agencies.

1-26-15. Declaratory rulings by agencies. Each agency shall provide by rule for the filing and prompt disposition of petitions for declaratory rulings as to the applicability of any statutory provision or of any rule or order of the agency. No inmate as defined in § 1-15-20.1 may petition an agency for a declaratory ruling on the applicability of statutory provisions, rules, or orders of the agency. Rulings disposing of petitions have the same status as agency decisions or orders in contested cases. A copy of all such rulings shall be filed with the director for publication in the Administrative Rules of South Dakota.

Source: SL 1966, ch 159, § 8; SL 1979, ch 8, § 3; SL 1989, ch 16, § 12; SL 1990, ch 20, § 3; SL 1993, ch 19, § 8; SL 1995, ch 8, § 13; SL 1999, ch 6, § 3.



§ 1-26-16 Notice and hearing required in contested cases.

1-26-16. Notice and hearing required in contested cases. In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice.

Source: SL 1966, ch 159, § 9 (1).



§ 1-26-16.1 Repealed.

1-26-16.1. Repealed by SL 1983, ch 7.



§ 1-26-17 Contents of notice in contested cases.

1-26-17. Contents of notice in contested cases. The notice shall include:

(1) A statement of the time, place, and nature of the hearing;

(2) A statement of the legal authority and jurisdiction under which the hearing is to be held;

(3) A reference to the particular sections of the statutes and rules involved;

(4) A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter upon application a more definite and detailed statement shall be furnished;

(5) A statement of any action authorized by law, which may affect the parties, as a result of any decision made at the hearing, whether it be the revocation of a license, the assessment of a fine or other effect;

(6) A statement that the hearing is an adversary proceeding and that a party has the right at the hearing, to be present, to be represented by a lawyer, and that these and other due process rights will be forfeited if they are not exercised at the hearing;

(7) Except in contested cases before the Public Utilities Commission, a statement that if the amount in controversy exceeds two thousand five hundred dollars or if a property right may be terminated, any party to the contested case may require the agency to use the Office of Hearing Examiners by giving notice of the request to the agency no later than ten days after service of a notice of hearing issued pursuant to § 1-26-17;

(8) A statement that the decision based on the hearing may be appealed to the circuit court and the State Supreme Court as provided by law.
Source: SL 1966, ch 159, § 9 (2); SL 1978, ch 14, § 1; SL 2003, ch 18, § 3; SL 2007, ch 7, § 1.



§ 1-26-17.1 Intervention in contested case by person with pecuniary interests.

1-26-17.1. Intervention in contested case by person with pecuniary interests. A person who is not an original party to a contested case and whose pecuniary interests would be directly and immediately affected by an agency's order made upon the hearing may become a party to the hearing by intervention, if timely application therefor is made.

Source: SL 1978, ch 13, § 5.



§ 1-26-18 Rights of parties at hearings on contested cases--Summary disposition of certaincases.

1-26-18. Rights of parties at hearings on contested cases--Summary disposition of certain cases. Opportunity shall be afforded all parties to respond and present evidence on issues of fact and argument on issues of law or policy. However, each agency, upon the motion of any party, may dispose of any defense or claim:

(1) If the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and a party is entitled to a judgment as a matter of law; or

(2) At the close of the evidence offered by the proponent of the defense or claim if it determines that the evidence offered by the proponent of the defense or claim is legally insufficient to sustain the defense or claim.

A party to a contested case proceeding may appear in person or by counsel, or both, may be present during the giving of all evidence, may have reasonable opportunity to inspect all documentary evidence, may examine and cross-examine witnesses, may present evidence in support of the party's interest, and may have subpoenas issued to compel attendance of witnesses and production of evidence in the party's behalf.

Source: SL 1966, ch 159, § 9 (3); SL 1972, ch 8, § 19; SL 1978, ch 13, § 6; SL 2002, ch 16, § 1.



§ 1-26-18.1 , 1-26-18.2. Repealed.

1-26-18.1, 1-26-18.2. Repealed by SL 1995, ch 8, §§ 14, 15.



§ 1-26-18.3 Request to use Office of Hearing Examiners in certain contested cases.

1-26-18.3. Request to use Office of Hearing Examiners in certain contested cases. In any contested case, if the amount in controversy exceeds two thousand five hundred dollars or if a property right may be terminated, any party to the contested case may require the agency to use the Office of Hearing Examiners by giving notice of the request no later than ten days after service of a notice of hearing issued pursuant to § 1-26-17. This section does not apply to any contested case before the Public Utilities Commission.

Source: SL 1995, ch 8, § 18; SL 2003, ch 18, § 1; SL 2007, ch 7, § 2.



§ 1-26-19 Rules of evidence in contested cases.

1-26-19. Rules of evidence in contested cases. In contested cases:

(1) Irrelevant, incompetent, immaterial, or unduly repetitious evidence shall be excluded. The rules of evidence as applied under statutory provisions and in the trial of civil cases in the circuit courts of this state, or as may be provided in statutes relating to the specific agency, shall be followed. When necessary to ascertain facts not reasonably susceptible of proof under those rules, evidence not otherwise admissible thereunder may be admitted except where precluded by statute if it is of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs. Agencies shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and shall be noted in the record. Subject to these requirements, when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form;

(2) A party may conduct cross-examinations required for a full and true disclosure of the facts;

(3) Notice may be taken of judicially cognizable facts. In addition, notice may be taken of generally recognized technical or scientific facts within the agency's specialized knowledge. Parties present at the hearing shall be informed of the matters to be noticed, and those matters shall be noted in the record, referred to therein, or appended thereto. Any such party shall be given a reasonable opportunity on request to refute the officially noticed matters by evidence or by written or oral presentation of authority, the manner of such refutation to be determined by the agency.
Source: SL 1966, ch 159, § 10; SL 1972, ch 8, § 20; SL 1985, ch 15, § 9.



§ 1-26-19.1 Administration of oaths--Subpoena powers--Witness fees--Disobedience ofsubpoena.

1-26-19.1. Administration of oaths--Subpoena powers--Witness fees--Disobedience of subpoena. Each agency and the officers thereof charged with the duty to administer the laws of this state and rules of the agency shall have power to administer oaths as provided by chapter 18-3 and to subpoena witnesses to appear and give testimony and to produce records, books, papers and documents relating to any matters in contested cases and likewise issue subpoenas for such purposes for persons interested therein as provided by § 15-6-45. Unless otherwise provided by law fees for witnesses shall be as set forth in chapter 19-5 and be paid by the agency or party for whom the witness is subpoenaed.

Failure of a person to obey the subpoena issued pursuant to this chapter may be punished as a contempt of court in the manner provided by chapter 21-34.

Source: SL 1972, ch 8, § 21.



§ 1-26-19.2 Depositions of witnesses.

1-26-19.2. Depositions of witnesses. Each agency and the officers thereof charged with the duty to administer the laws and rules of the agency shall have power to cause the deposition of witnesses residing within or without the state or absent therefrom to be taken or other discovery procedure to be conducted upon notice to the interested person, if any, in like manner that depositions of witnesses are taken or other discovery procedure is to be conducted in civil actions pending in circuit court in any matter concerning contested cases.

Source: SL 1972, ch 8, § 22.



§ 1-26-20 Agreed disposition of contested cases.

1-26-20. Agreed disposition of contested cases. Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order, or default.

Source: SL 1966, ch 159, § 9 (4).



§ 1-26-21 Contents of record in contested cases.

1-26-21. Contents of record in contested cases. The record in a contested case shall include:

(1) All pleadings, motions, intermediate rulings;

(2) Evidence received and considered;

(3) A statement of matters officially noticed which have been refuted;

(4) Questions and offers of proof, objections, and rulings thereon;

(5) Proposed findings and exceptions;

(6) Any decision, opinion, or report by the officer presiding at the hearing;

(7) All staff memoranda or data submitted to the hearing officer or members of the agency in connection with their consideration of the case.
Source: SL 1966, ch 159, § 9 (5); SL 1972, ch 8, § 23.



§ 1-26-22 Transcript in contested cases--Minutes in lieu of transcript.

1-26-22. Transcript in contested cases--Minutes in lieu of transcript. Whenever a party requests in writing that oral proceedings be transcribed, a verbatim record of all proceedings and testimony shall be kept by the agency. Unless otherwise provided by law the agency shall not be required to transcribe the record unless the requesting party tenders and pays the reasonable cost thereof. If transcribed, a copy of the record shall be furnished to any other party to the hearing at the request and expense of such other party. If no verbatim record is transcribed, the agency shall prepare minutes of the hearing. The minutes shall consist of a written summary of the evidence and proceedings.

Source: SL 1966, ch 159, § 9 (6); SL 1972, ch 8, § 24; SL 1978, ch 13, § 7.



§ 1-26-23 Basis for findings in contested cases.

1-26-23. Basis for findings in contested cases. Findings of fact shall be based exclusively on the evidence and on matters officially noticed.

Source: SL 1966, ch 159, § 9 (7).



§ 1-26-24 Tentative or proposed decision served on parties--Contents--Waiver.

1-26-24. Tentative or proposed decision served on parties--Contents--Waiver. When in a contested case a majority of the officials of the agency who are to render the final decision have not heard the case or read the record, the decision, if adverse to a party to the proceeding other than the agency itself, shall not be made until a tentative or proposed decision is served upon the parties, and an opportunity is afforded to each party adversely affected to file exceptions and present briefs and oral argument to the officials who are to render the decision. The tentative or proposed decision shall contain a statement of the reasons therefor and findings of fact on each issue and conclusions of law necessary to the proposed decision, prepared by the person who conducted the hearing or one who has read the record. The parties by written stipulation may waive compliance with this section.

Source: SL 1966, ch 159, § 11; SL 1972, ch 8, § 25.



§ 1-26-25 Form, contents and notice of decisions, orders and findings.

1-26-25. Form, contents and notice of decisions, orders and findings. A final decision or order adverse to a party in a contested case shall be in writing or stated in the record. It may affirm, modify, or nullify action previously taken or may direct the taking of new action within the scope of the notice of hearing. It shall include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. If, in accordance with agency rules, a party submitted proposed findings of fact, the decision shall include a ruling upon each proposed finding. Parties shall be notified either personally or by mail of any decision or order. Upon request a copy of the decision or order shall be delivered or mailed forthwith to each party and to his attorney of record.

Source: SL 1966, ch 159, § 12; SL 1978, ch 13, § 8.



§ 1-26-26 Ex parte consultations by agency personnel--Investigating officer disqualified fromdecision on hearing--Authorized communications.

1-26-26. Ex parte consultations by agency personnel--Investigating officer disqualified from decision on hearing--Authorized communications. Unless required for the disposition of ex parte matters authorized by law, members of the governing board or officers or employees of an agency assigned to render a decision or to make findings of fact and conclusions of law in a contested case shall not communicate, directly or indirectly, in connection with any issue of fact, with any person or party, nor, in connection with any issue of law, with any party or his representative, except upon notice and opportunity for all parties to participate. If one or more members of a board or commission or a member or employee of an agency, who is assigned to render a decision in a contested case, took part in an investigation upon which the contested case is based, he shall not participate in the conduct of the hearing nor take part in rendering the decision thereon, but he may appear as a witness and give advice as to procedure. If, because of such disqualification, there is no person assigned to conduct the hearing or render the decision, the agency shall appoint someone pursuant to § 1-26-18.1 to fulfill those duties. A person assigned to render a decision:

(1) May communicate with other members of the agency; and

(2) May have the aid and advice of one or more personal assistants.
Source: SL 1966, ch 159, § 13; SL 1974, ch 16, § 9; SL 1975, ch 17, § 10.



§ 1-26-27 License proceeding treated as contested case.

1-26-27. License proceeding treated as contested case. When the grant, denial, or renewal of a license is required to be preceded by notice and opportunity for hearing, or an applicant, a party or an agency requests a hearing, the provisions of this chapter concerning contested cases apply.

Source: SL 1966, ch 159, § 14 (1); SL 1973, ch 10.



§ 1-26-28 Extension of existing license or right to continue activity extended during renewalor licensing proceedings and for ten days following notice of determination.

1-26-28. Extension of existing license or right to continue activity extended during renewal or licensing proceedings and for ten days following notice of determination. If a licensee has made timely and sufficient application for renewal of a license or a new license with reference to any activity of a continuing nature, the existing license, or a right to continue the activity, does not expire until the application has been finally determined by the agency and for ten days following receipt, or failure to accept delivery, of notice of such determination by the licensee.

Source: SL 1966, ch 159, § 14 (2); SL 1988, ch 14, § 1.



§ 1-26-29 Notice and hearing required for revocation or suspension of license--Emergencysuspension.

1-26-29. Notice and hearing required for revocation or suspension of license--Emergency suspension. No revocation, suspension, annulment, or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by mail to the licensee of facts or conduct which warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety, or welfare imperatively require emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

Source: SL 1966, ch 159, § 14 (3).



§ 1-26-29.1 Costs of disciplinary hearing.

1-26-29.1. Costs of disciplinary hearing. After conducting a contested case proceeding that results in discipline or censure of a licensee, suspension or revocation of a licensee's license, or denial of a license to an applicant, a professional or occupational board or commission established pursuant to Title 36 may assess all or part of its actual expenses for the proceeding against the licensee or applicant.

Source: SL 1993, ch 18.



§ 1-26-30 Right to judicial review of contested cases--Preliminary agency actions.

1-26-30. Right to judicial review of contested cases--Preliminary agency actions. A person who has exhausted all administrative remedies available within any agency or a party who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter. If a rehearing is authorized by law or administrative rule, failure to request a rehearing will not be considered a failure to exhaust all administrative remedies and will not prevent an otherwise final decision from becoming final for purposes of such judicial review. This section does not limit utilization of or the scope of judicial review available under other means of review, redress, or relief, when provided by law. A preliminary, procedural, or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy.

Source: SL 1966, ch 159, § 15 (1); SL 1972, ch 8, § 26; SL 1977, ch 13, § 12; SL 1978, ch 13, § 9; SL 1978, ch 15.



§ 1-26-30.1 Right of appeal when agency fails to act in contested case.

1-26-30.1. Right of appeal when agency fails to act in contested case. The failure of any agency to make and file a decision within a period of thirty days after any matter has been finally submitted to it, entitles a person authorized to appeal from the record then existing as if the decision had been made adversely to him in whole or in part, unless within such time the agency shall make and serve upon all the parties to the record, an order extending such time for an additional period of not to exceed sixty days, which order shall state the grounds or reasons why such extension is necessary. At the expiration of the thirty days or the time to which extended by such order, such person may present to the agency a proposed decision, and if the same is not adopted within five days after presentation for filing, such person may appeal the same as if such proposed decision had been denied. This section does not apply to contested cases determined by the Public Utilities Commission.

Source: SDC 1939 & Supp 1960, § 33.4202; SDCL, § 21-33-2; SL 1972, ch 8, § 27; SL 1975, ch 17, § 2; SL 1986, ch 27, § 3.



§ 1-26-30.2 Appeal from final action in contested case.

1-26-30.2. Appeal from final action in contested case. An appeal shall be allowed in the circuit court to any party in a contested case from a final decision, ruling, or action of an agency.

Source: SL 1975, ch 17, § 1.



§ 1-26-30.3 Conduct of appeals.

1-26-30.3. Conduct of appeals. Notwithstanding any other provision of law, all appeals authorized by § 1-26-30.1 or 1-26-30.2 shall be taken and conducted pursuant to the provisions of this chapter.

Source: SL 1975, ch 17, § 2.



§ 1-26-30.4 Scope of sections on appeals to circuit courts.

1-26-30.4. Scope of sections on appeals to circuit courts. The sections of this chapter on appeals to circuit courts shall govern civil appeals to the circuit courts of South Dakota from final decisions, rulings, or actions of agencies pursuant to chapter 1-26.

Source: Supreme Court Rule 82-35.



§ 1-26-30.5 Suspension of sections on appeals to circuit courts.

1-26-30.5. Suspension of sections on appeals to circuit courts. In the interest of expediting decisions in cases of pressing concern to the public or to litigants, or for good cause shown, the circuit court may suspend the requirement or provisions of these rules on application of a party or on its own motion and may order proceedings in accordance with its direction.

Source: Supreme Court Rule 82-35.



§ 1-26-31 Notice of appeal--Time for service and filing.

1-26-31. Notice of appeal--Time for service and filing. An appeal shall be taken by serving a copy of a notice of appeal upon the adverse party, upon the agency, and upon the hearing examiner, if any, who rendered the decision, and by filing the original with proof of such service in the office of the clerk of courts of the county in which the venue of the appeal is set, within thirty days after the agency served notice of the final decision or, if a rehearing is authorized by law and is requested, within thirty days after notice has been served of the decision thereon. Failure to serve notice of the appeal upon the hearing examiner does not constitute a jurisdictional bar to the appeal.

Source: SDC 1939 & Supp 1960, § 33.4208; SL 1966, ch 159, § 15(2); SDCL, § 21-33-5; SL 1972, ch 8, §§ 28, 32; SL 1974, ch 16, § 10; SL 1975, ch 17, § 3; SL 1979, ch 8, § 4; SL 1999, ch 7, § 1; SL 2004, ch 23, § 1.



§ 1-26-31.1 Venue of appeal.

1-26-31.1. Venue of appeal. The venue of the appeal is as follows:

(1) If the appellant is a resident of this state, to the circuit court for the county of the appellant's residence or to the circuit court for Hughes County, as the appellant may elect;

(2) If the appellant is a nonresident or a foreign corporation, to the circuit court for the county of appellant's principal place of business in South Dakota or to the circuit court for Hughes County as the appellant may elect;

(3) The parties may stipulate for venue in any county in the state, and the circuit court for such county shall thereupon hear the appeal;

(4) An appeal from a final decision, ruling, or action rendered by an administrative appeals process adopted by a home-rule municipality shall be appealed to the circuit court in which the home-rule municipality is located.

Appeals from a single administrative action may not proceed in more than one county. If multiple appeals of a single action are filed in more than one county, the appeals shall be consolidated and heard in the county in which the appeal is first filed. If more than one appeal is first filed on the same date and a stipulation among the parties as to venue cannot be reached, the venue of the appeal is in the circuit court for Hughes County.

Source: SDC 1939 & Supp 1960, § 33.4207; SDCL § 21-33-7; SL 1975, ch 17, § 5; SL 1983, ch 8, § 1; SL 2004, ch 24, § 1; SL 2012, ch 7, § 2.



§ 1-26-31.2 Contents of notice of appeal.

1-26-31.2. Contents of notice of appeal. The notice of appeal shall contain the names of the parties and the county to which the appeal is taken; it shall designate in plain and concise language the order or decision from which the appeal is taken; and it shall be dated and signed by the appellant or his attorney.

Source: SDC 1939 & Supp 1960, § 33.4209; SDCL, § 21-33-6; SL 1975, ch 17, § 4; SL 1977, ch 13, § 13.



§ 1-26-31.3 Change of venue.

1-26-31.3. Change of venue. The circuit court to which the appeal is first taken may, upon good cause shown and upon such terms or provisions for expense as it may deem reasonable in favor of any party objecting, and on application and notice within thirty days after the appeal is taken, change the venue to the circuit court for any other county.

Source: SDC 1939 & Supp 1960, § 33.4207; SDCL, § 21-33-8; SL 1975, ch 17, § 6; SL 1999, ch 8, § 1; SL 2000, ch 5, § 1.



§ 1-26-31.4 Contested cases--Statement of issues on appeal.

1-26-31.4. Contested cases--Statement of issues on appeal. Within ten days after the filing of the notice of appeal as required by § 1-26-31, the appellant shall file with the clerk of the circuit court a statement of the issues the appellant intends to present on the appeal and shall serve on the other parties a copy of such statement. If any other party wishes to raise additional issues on appeal, the party shall file an additional statement of issues on appeal within ten days after service of the appellant's statement.

Source: Supreme Court Rule 82-35; SL 2008, ch 280 (Supreme Court Rule 07-01), eff. Jan. 1, 2008.



§ 1-26-32 When agency decision in contested case becomes effective--Application for staypending appeal--Time--Granting of further stay--Security or other supervision--Inapplicability to determinations of benefits under Title 61.

1-26-32. When agency decision in contested case becomes effective--Application for stay pending appeal--Time--Granting of further stay--Security or other supervision--Inapplicability to determinations of benefits under Title 61. Any agency decision in a contested case is effective ten days after the date of receipt or failure to accept delivery of the decision by the parties. An application to the circuit court for a stay of the agency's decision may be made only within ten days of the date of receipt or failure to accept delivery of the agency's decision. Upon receiving a timely application for a stay and notice of hearing thereon, the court may enter a temporary stay pending a hearing on the application. Following a hearing, the court may order a further stay, pending final decision of the court. The court, as a condition to granting a stay, may require the appellant to furnish a bond or other such security or order supervision as the court may direct to indemnify or protect the state or agency or any person from loss, damage, or costs which may occur during the stay. This section does not apply to determinations of benefits made by the Department of Labor and Regulation pursuant to Title 61.

Source: SDC 1939 & Supp 1960, § 33.4215; SL 1966, ch 159, § 15 (3); SDCL § 21-33-10; SL 1972, ch 8, § 33; SL 1975, ch 17, § 7; SL 1988, ch 14, § 2; SL 1999, ch 7, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-26-32.1 Procedural rules applied.

1-26-32.1. Procedural rules applied. The sections of Title 15 relating to practice and procedure in the circuit courts shall apply to procedure for taking and conducting appeals under this chapter so far as the same may be consistent and applicable, and unless a different provision is specifically made by this chapter or by the statute allowing such appeal.

Source: SDC 1939 & Supp 1960, § 33.4204; SDCL, § 21-33-13; SL 1975, ch 17, § 8.



§ 1-26-32.2 Request for transcript--Waiver by failure to request.

1-26-32.2. Request for transcript--Waiver by failure to request. Within ten days after the filing of the notice of appeal, the appellant shall order from the agency or reporter, if present, a written transcript of the proceedings or such parts thereof as he deems necessary of the contested case hearing. The order shall be in writing and a copy thereof shall be served on all parties to the action and a copy shall be filed with the clerk of the circuit court. Failure to order a transcript within the ten-day period shall constitute a waiver of the right to such a transcript.

If the appellee deems a transcript of other parts of the proceedings necessary, he shall, within ten days after the service of the appellant's request or statement of issues, file with the clerk of the circuit court and serve upon the appellant a request for a transcript of additional parts to be included in the transcript of the contested case hearing. Failure to order such additional parts of the transcript shall constitute a waiver of the right to such additional parts of the transcript.

Source: Supreme Court Rule 82-35; Supreme Court Rule 89-1A.



§ 1-26-32.3 Costs of transcript--Endorsement of order by reporter--Extension of time fortranscript.

1-26-32.3. Costs of transcript--Endorsement of order by reporter--Extension of time for transcript. At the time of ordering a transcript of the contested case hearing a party, other than an agency, must make satisfactory arrangements with the agency or reporter, if present, for the payment of the costs of the transcript and all necessary copies. The agency or reporter shall acknowledge at the foot of the order receipt of the request for the transcript and transmit the order to the clerk of the circuit court. If the transcript cannot be completed within thirty days, the agency or reporter shall request an extension of time from the circuit court judge assigned to the appeal and the action of the circuit court judge shall be entered on the record and the parties notified.

Source: Supreme Court Rule 82-35; Supreme Court Rule 89-2.



§ 1-26-32.4 Form of transcript--Number of copies--Certification.

1-26-32.4. Form of transcript--Number of copies--Certification. The original transcript of the contested case hearing will be filed with the clerk of the circuit court and copies transmitted to the attorney for each party to the appeal separately represented and directly to any parties not represented. The agency will make duplicate copies of items specified in § 1-26-21 that are requested and shall transmit copies to the attorney for each party to the appeal separately represented and directly to any parties not represented. In the event that more than three copies of the transcript and other items as specified in § 1-26-21 are necessary to comply with the foregoing requirement, the appellant may make application, upon notice, to the circuit court for an order determining the number of copies to be served and the time of use by the parties. Copies of the transcript and items specified in § 1-26-21 may be reproduced by any duplicating or copying process which produces a clear black image on white paper, if a typewritten transcript is prepared. The reporter or agency shall certify the correctness of the original and all copies of the transcript. The agency or reporter shall notify the clerk of the circuit court in writing that the original transcript has been filed and copies transmitted.

Source: Supreme Court Rule 82-35; Supreme Court Rule 89-3.



§ 1-26-33 Record transmitted to circuit court--Limitation of record--Corrections and additions.

1-26-33. Record transmitted to circuit court--Limitation of record--Corrections and additions. Within thirty days after the service of the notice of appeal, or within further time allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

It shall be the duty of the agency to assemble and consecutively number the pages of all documents, papers, and exhibits filed with the agency, including any opinions and decisions which the agency may have filed or authorized for filing. The agency shall then prepare and attach an alphabetical and chronological index to the record and shall serve a copy of such index on all parties to the review proceedings at the time the record is submitted to the reviewing court.

Source: SL 1966, ch 159, § 15 (4); SL 1977, ch 13, § 14; SL 1987, ch 396 (Supreme Court Rule 86-36).



§ 1-26-33.1 Transferred.

1-26-33.1. Transferred to § 1-26-33.6.



§ 1-26-33.2 Time for serving briefs.

1-26-33.2. Time for serving briefs. Unless otherwise ordered by the circuit court, the appellant shall serve a brief within thirty days after the delivery of the transcript of the contested case hearing to counsel for the parties or to the parties if unrepresented by counsel or within thirty days after the agency record is transmitted to the circuit court pursuant to § 1-26-33, whichever event occurs later. The appellee shall serve a brief within thirty days after the service of the brief of appellant, or in the case of multiple appellants, within thirty days after service of the last appellant's brief. The appellant may serve a reply brief within ten days after service of appellee's brief, or in the case of multiple appellees, within ten days after service of the last appellee's brief. Pursuant to § 15-6-5(d), briefs may not be made a part of the record.

Source: Supreme Court Rule 82-35; Supreme Court Rule 89-4; SL 1999, ch 7, § 3.



§ 1-26-33.3 Brief of appellant--Contents.

1-26-33.3. Brief of appellant--Contents. The brief of the appellant shall contain under appropriate headings in the order here indicated:

(1) A jurisdictional statement setting forth the date and the form of the agency decision, ruling or action sought to be reviewed and the date when the notice of appeal was filed with the circuit court.

(2) A concise statement of the legal issue or issues involved omitting unnecessary detail. Each issue shall be stated as an appellate court would state the broad issue presented. Each issue shall be followed by concise statement of how the agency decided it. Any issue not presented in the brief is deemed waived.

(3) A statement of the case and facts. A statement of the case shall first be presented identifying the agency and indicating briefly the nature of the case and its disposition by the agency. There shall follow a statement of facts relevant to the grounds urged for reversal, modification or other relief.

(4) An argument. The argument shall contain the contentions of the party with respect to the issues presented, the reasons therefor, and the citations to the authorities relied on. Each issue shall be separately presented. Needless repetition shall be avoided.

(5) A short conclusion stating the precise relief sought.

(6) Appendix, if any. Such appendix may include the decision, ruling, or action in question and any regulations or any relevant parts to which the parties wish to direct the particular attention of the circuit court.

(7) Request for oral argument, if desired.
Source: Supreme Court Rule 82-35.



§ 1-26-33.4 Brief of appellee--Contents.

1-26-33.4. Brief of appellee--Contents. The brief of the appellee shall conform to the same requirements as the brief of the appellant, except that the jurisdictional statement, statement of the issues or of the case need not be made unless the appellee is dissatisfied with the statements made by the appellant. If a notice of review is filed, the appellee's brief shall contain the issues specified in the notice of review and the argument thereon as well as the answer to the brief of the appellant.

Source: Supreme Court Rule 82-35.



§ 1-26-33.5 Repealed.

1-26-33.5. Repealed by SL 1996, ch 158, § 44.



§ 1-26-33.6 Speedy hearing and determination.

1-26-33.6. Speedy hearing and determination. Upon the filing of the record and other papers in the office of the clerk of the circuit court, it shall be the duty of such court when its attention is called to the matter by the parties, or one of them, immediately to fix a date for hearing, and said cause shall be speedily heard and determined.

Source: SDC 1939 & Supp 1960, § 33.4212; SDCL, § 21-33-15; SL 1972, ch 8, § 34; SDCL Supp 1-26-33.1; SL 1975, ch 17, § 9.



§ 1-26-34 Circuit court may order agency to take additional evidence.

1-26-34. Circuit court may order agency to take additional evidence. If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

Source: SL 1966, ch 159, § 15(5); SL 1987, ch 29, § 62.



§ 1-26-35 Nonjury review in circuit court--Proof of irregularities--Oral argument discretionary.

1-26-35. Nonjury review in circuit court--Proof of irregularities--Oral argument discretionary. The review shall be conducted by the court without a jury and shall be confined to the record. A trial de novo may not be granted unless otherwise authorized by law, but in cases of alleged irregularities in procedure before the agency, not shown in the record, proof thereon may be taken in the court. The court, upon request, may hear oral argument.

Source: SL 1966, ch 159, § 15 (6); SL 1977, ch 13, § 15; SL 1978, ch 16; SL 1996, ch 158, § 45.



§ 1-26-36 Weight given to agency findings--Disposition of case--Grounds for reversal ormodification--Findings and conclusions--Costs.

1-26-36. Weight given to agency findings--Disposition of case--Grounds for reversal or modification--Findings and conclusions--Costs. The court shall give great weight to the findings made and inferences drawn by an agency on questions of fact. The court may affirm the decision of the agency or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Clearly erroneous in light of the entire evidence in the record; or

(6) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

A court shall enter its own findings of fact and conclusions of law or may affirm the findings and conclusions entered by the agency as part of its judgment. The circuit court may award costs in the amount and manner specified in chapter 15-17.

Source: SL 1966, ch 159, § 15 (7); SL 1972, ch 8, § 29; SL 1977, ch 13, § 16; SL 1978, ch 13, § 10; SL 1978, ch 17; SL 1983, ch 6, § 2.



§ 1-26-36.1 Appellee's right to obtain review.

1-26-36.1. Appellee's right to obtain review. An appellee may obtain review of a final decision, ruling, or action of any agency which may adversely affect him by filing a notice of review with the clerk of the circuit court within twenty days after service of the notice of appeal. The clerk of the circuit court shall not accept for filing such notice of review unless accompanied by proof of service of such notice on all other parties. The notice of review shall specify the decision, ruling, or action of the agency to be reviewed.

Source: Supreme Court Rule 82-35.



§ 1-26-37 Appeal to Supreme Court.

1-26-37. Appeal to Supreme Court. An aggrieved party or the agency may obtain a review of any final judgment of the circuit court under this chapter by appeal to the Supreme Court. The appeal shall be taken as in other civil cases. The Supreme Court shall give the same deference to the findings of fact, conclusions of law, and final judgment of the circuit court as it does to other appeals from the circuit court. Such appeal may not be considered de novo.

Source: SL 1966, ch 159, § 16; SL 1972, ch 8, § 30; SL 1983, ch 6, § 1.



§ 1-26-38 Suspension of provisional rules by interim committee--Hearing on suspension--Filingand duration of suspension.

1-26-38. Suspension of provisional rules by interim committee--Hearing on suspension--Filing and duration of suspension. The Interim Rules Review Committee may, by an affirmative vote of not less than a majority of the members of the committee, suspend provisional rules or rules which have not become effective. To suspend a rule, the committee shall:

(1) Give the agency which promulgated the rule at least two weeks notice of a hearing on the proposed suspension;

(2) Hold a hearing, which may be in conjunction with a regular committee meeting. At the hearing, the burden of proof that the rule is necessary and does not violate any constitutional or statutory provision or the legislative intent when authority to promulgate the rule was given, is on the agency;

(3) File an appropriate resolution of such action with the secretary of state.

The suspension is effective from the date of such filing. A suspended rule shall remain suspended until July first of the year following the year in which it became, or would have become, effective, and may not be enforced during that period.

Source: SL 1966, ch 159, § 17; repealed SL 1972, ch 8, § 36; re-enacted SL 1975, ch 19; SL 1978, ch 13, § 11; SL 2003, ch 17, § 3.



§ 1-26-38.1 Amendment as provisional--Subject to suspension--Effect.

1-26-38.1. Amendment as provisional--Subject to suspension--Effect. If an agency amends an existing rule, the amendment becomes provisionally effective and subject to § 1-26-38. The effect of suspending a provisionally effective amendment is to return the rule to its form prior to the amendment.

Source: SL 1980, ch 18.



§ 1-26-39 Repealed.

1-26-39. Repealed by SL 1972, ch 8, § 36.



§ 1-26-40 Severability of provisions.

1-26-40. Severability of provisions. If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and for this purpose the provisions of this chapter are severable.

Source: SL 1966, ch 159, § 18.



§ 1-26-41 Citation of chapter.

1-26-41. Citation of chapter. This chapter may be cited as the South Dakota Administrative Procedures Act.

Source: SL 1977, ch 13, § 17.






Chapter 26A - Publication of Administrative Rules

§ 1-26A-1 Administrative Rules to be published by Legislative Research Council--Editorialauthority--Publication of Register--Notices of hearings on rules.

1-26A-1. Administrative Rules to be published by Legislative Research Council--Editorial authority--Publication of Register--Notices of hearings on rules. The Legislative Research Council shall publish from time to time, the Administrative Rules of South Dakota, which shall contain permanent rules of general application promulgated pursuant to chapter 1-26. In preparing the text of the rules for publication, the Legislative Research Council shall make such changes as may be necessary to correct apparent errors, to correlate and integrate all the rules, to harmonize, to assign a new title and other designation, and to eliminate or clarify obviously obsolete or ambiguous rules and rules declared invalid by the South Dakota Supreme Court or the United States Supreme Court. The Legislative Research Council may substitute terms or phraseology, and names of boards, commissions, and agencies, wherever the Legislature has expressly or by implication indicated an intention to do so. The publication may also contain information concerning executive orders, agreements made pursuant to chapter 1-24, agreements and changes made pursuant to chapter 1-32, and court rules, of permanent and general application which are not otherwise generally available to the public. The Legislative Research Council shall also publish at periodic intervals, the South Dakota Register which shall contain notices of hearings on proposed rules at least ten days prior to hearing, notices of rules filed in the secretary of state's office and other information relating to agency and judicial rules and executive actions.

The Legislative Research Council shall prepare the manuscripts for the rules and the register and supervise their publication.

Source: SDC 1939, § 65.0106; SL 1966, ch 159, § 5 (1); SDCL § 1-26-9; SL 1972, ch 8, § 14; SL 1974, ch 16, § 8; SL 1975, ch 16, § 22; SL 1984, ch 9, § 2; SL 1989, ch 16, §§ 13, 15; SL 2012, ch 8, § 1.



§ 1-26A-1.1 to 1-26A-1.13. Repealed.

1-26A-1.1 to 1-26A-1.13. Repealed by SL 2012, ch 8, §§ 7 to 19.



§ 1-26A-2 Official rules of all executive agencies.

1-26A-2. Official rules of all executive agencies. The compilation of rules known as the Administrative Rules of South Dakota, prepared by the Legislative Research Council under the authority of § 1-26A-1 and filed with the secretary of state, exclusive of its analyses and notes, are the official rules of all state executive agencies.

Source: SL 1975, ch 16, § 1; SL 1981, ch 9, § 1; SL 1982, ch 28, § 1; SL 2012, ch 8, § 2.



§ 1-26A-3 Time limit for challenging rule on procedural grounds.

1-26A-3. Time limit for challenging rule on procedural grounds. Within one year of the effective date of a rule, an action or proceeding may be brought to contest the legality of any rule for the failure of the agency to comply with the procedural requirements of chapter 1-26. However, this section does not restrict a person's right to initiate an action or proceeding to challenge the legality of the substance of any rule.

Source: SL 1975, ch 16, § 2; SL 2012, ch 8, § 3.



§ 1-26A-4 , 1-26A-5. Repealed.

1-26A-4, 1-26A-5. Repealed by SL 2012, ch 8, §§ 20, 21.



§ 1-26A-6 Secretary of state to keep copy of rules--Certified copies.

1-26A-6. Secretary of state to keep copy of rules--Certified copies. The secretary of state shall keep a copy of the administrative rules published pursuant to §§ 1-26A-1 and 1-26A-2, from which to make certified copies.

Source: SL 1975, ch 16, § 5; SL 1981, ch 9, § 3; SL 2012, ch 8, § 4.



§ 1-26A-7 Citation of rules.

1-26A-7. Citation of rules. The Administrative Rules of South Dakota as amended, printed, and published pursuant to law, shall be known as the Administrative Rules of South Dakota, and shall be cited as "(year of publication) ARSD" followed by the appropriate number of the title, article, chapter, or section.

Source: SL 1975, ch 16, § 6; SL 2012, ch 8, § 5.



§ 1-26A-8 Distribution of publications to agencies, officials, and others.

1-26A-8. Distribution of publications to agencies, officials, and others. Publications authorized under this chapter shall upon request be distributed by the Bureau of Administration to state agencies and elected state officials of this state free of charge and to other persons at prices fixed by the director to cover mailing and publication costs.

Source: SL 1976, ch 17, § 1; SL 1977, ch 24, § 1; SL 1991, ch 24, § 2.



§ 1-26A-9 References to Administrative Rules.

1-26A-9. References to Administrative Rules. Any reference to the Administrative Rules of South Dakota in the South Dakota Codified Laws or in the Administrative Rules of South Dakota shall be construed to be a reference to the administrative rules published pursuant to § 1-26A-2.

Source: SL 1981, ch 9, § 4; SL 2012, ch 8, § 6.



§ 1-26A-10 Definitions applicable to rules.

1-26A-10. Definitions applicable to rules. The definitions in § 2-14-2 also apply to the Administrative Rules of South Dakota, unless the context of the defined word plainly requires a different meaning.

Source: SL 1983, ch 13, § 4.






Chapter 26B - Termination and Legislative Review of Administrative Rules

§ 1-26B-1 Definition of terms.

1-26B-1. Definition of terms. Terms as used in this chapter mean:

(1) "Agency," all divisions, offices, bureaus, commissions, councils, and boards, or like government units or subunits of the departments;

(2) "Committee," the Interim Rules Review Committee;

(3) "Termination," abolishment of the rules of any agency or the act of causing their existence to cease.
Source: SL 1978, ch 18, § 1; SL 1989, ch 18, § 1.



§ 1-26B-2 Designation of agency for review and evaluation of rules and rule-making authority.

1-26B-2. Designation of agency for review and evaluation of rules and rule-making authority. The Interim Rules Review Committee may, with the approval of the Executive Board of the Legislative Research Council, designate any agency for a comprehensive review and evaluation of the agency's rules and rule-making authority pursuant to the provisions of this chapter and such other conditions as the board may provide.

Source: SL 1978, ch 18, § 2; SL 1985, ch 14, § 1; SL 1989, ch 18, § 2.



§ 1-26B-3 Repealed.

1-26B-3. Repealed by SL 1989, ch 18, § 3.



§ 1-26B-4 Submission of proposed revisions to interim committee--Areas in which authoritynecessary--Notice before review begins.

1-26B-4. Submission of proposed revisions to interim committee--Areas in which authority necessary--Notice before review begins. Each agency designated by the committee shall deliver to the members of the interim committee a proposed revision of all its rules, with an overview of changes proposed, at a date specified by the committee. Further, such agency shall designate the specific areas in which rule-making authority is necessary. The committee shall give at least ninety days notice to an agency before a review may begin.

Source: SL 1978, ch 18, § 4; SL 1979, ch 9, § 1; SL 1989, ch 18, § 4.



§ 1-26B-5 Hearings during sunset procedure.

1-26B-5. Hearings during sunset procedure. The committee may hold public hearings and receive testimony from the public and all interested parties during any sunset procedure.

Source: SL 1978, ch 18, § 5; SL 1989, ch 18, § 5.



§ 1-26B-6 Burden of proof as to agency proposals--Information furnished by agencies.

1-26B-6. Burden of proof as to agency proposals--Information furnished by agencies. All agencies shall have the burden of establishing that sufficient public need is present which justifies the continued existence of their proposed revision of their rules. All agencies shall provide the committee with the following information:

(1) The identity of all agencies under the direct or advisory control of the agency under review, together with their proposed revision of their rules;

(2) All functions performed by the rules of the agency under review;

(3) All duplicatory functions of the rules of the agency under review;

(4) Any other information which a committee determines necessary and proper in carrying out their review and evaluative duties.
Source: SL 1978, ch 18, § 6; SL 1989, ch 18, § 6.



§ 1-26B-7 Factors considered by committees in reviewing agency rules.

1-26B-7. Factors considered by committees in reviewing agency rules. To determine the existence of a sufficient public need for continuance of an agency's rules, the committee shall take into consideration the following factors concerning the rules of the agency under review and evaluation:

(1) The extent to which any information required to be furnished to the committee has been omitted, misstated, or refused, and the extent to which conclusions reasonably drawn from such information is adverse to the legislative intent inherent in the powers, duties, and functions as established in the rule-making authority of the agency, or is inconsistent with present or projected public demands or needs;

(2) The extent to which operation has been efficient and responsive to the public needs;

(3) The extent to which it has been encouraged that persons regulated report to the agency concerning the impact of rules and decisions regarding improved services, economy of service, or availability of service to the public;

(4) The extent to which the public has been encouraged to participate in rule- and decision-making as opposed to participation solely by persons regulated;

(5) Any other relevant criteria which the committee deems necessary and proper in reviewing and evaluating the sufficient public need for continuance of the rules and regulations of the agency.
Source: SL 1978, ch 18, § 7; SL 1989, ch 18, § 7.



§ 1-26B-8 Information furnished by Department of Legislative Audit.

1-26B-8. Information furnished by Department of Legislative Audit. The Department of Legislative Audit shall furnish, upon request of the committee, any relevant information including the reports of audits of any agency under review.

Source: SL 1978, ch 18, § 8; SL 1989, ch 18, § 8.



§ 1-26B-9 Committee reports.

1-26B-9. Committee reports. The committee shall submit reports recommending either the continuation, revision, or termination of the rules of each agency reviewed to the Executive Board of the Legislative Research Council.

Source: SL 1978, ch 18, § 9; SL 1989, ch 18, § 9.



§ 1-26B-10 Bills containing committee recommendations as to rules changes--Bills definingauthority.

1-26B-10. Bills containing committee recommendations as to rules changes--Bills defining authority. The committee shall submit its recommendations concerning those that it believes should be continued to the Legislature in one or more bills so that the Legislature may vote to either reestablish, amend or terminate the rules of the agency under review and evaluation. If it is determined that the rule-making authority of the agency should be reestablished, the committee shall submit one or more bills defining the rule-making authority of the agency under review and evaluation.

Source: SL 1978, ch 18, § 10; SL 1979, ch 9, § 2; SL 1989, ch 18, § 10.



§ 1-26B-11 Repealed.

1-26B-11. Repealed by SL 1980, ch 19, § 2.



§ 1-26B-12 Pending causes of action unaffected by termination of rules.

1-26B-12. Pending causes of action unaffected by termination of rules. This chapter does not affect the right to institute or prosecute any cause of action by or against an agency if the cause of action accrued prior to the termination date of the rules of the agency. Any causes of action pending on the date that the rules of an agency are terminated, or instituted thereafter, shall be prosecuted or defended in the name of the state by the attorney general.

Source: SL 1978, ch 18, § 12; SL 1989, ch 18, § 11.






Chapter 26C - Office of Administrative Hearings [Repealed]

CHAPTER 1-26C

OFFICE OF ADMINISTRATIVE HEARINGS [REPEALED]



Chapter 26D - Office of Hearing Examiners

§ 1-26D-1 Creation of Office of Hearing Examiners.

1-26D-1. Creation of Office of Hearing Examiners. The State Office of Hearing Examiners is hereby created and is attached to the Bureau of Administration for reporting and budgetary purposes. The office shall conduct hearings with the greatest degree of informality consistent with fairness and the nature of the proceeding before it. In those instances where a more formal proceeding is required, the hearing examiner may apply hearing procedures as set forth in the South Dakota Rules of Civil Procedure chapter 15-6.

Source: SL 1995, ch 8, § 2



§ 1-26D-2 Appointment of chief hearing examiner.

1-26D-2. Appointment of chief hearing examiner. The Governor shall appoint a chief hearing examiner. The person appointed shall, as a condition of appointment, be admitted to practice law in the State of South Dakota.

Source: SL 1995, ch 8, § 3



§ 1-26D-3 Appointment of hearing examiners.

1-26D-3. Appointment of hearing examiners. The chief hearing examiner may appoint such other hearing examiners and other staff as are necessary to carry out the provisions of this chapter and may contract with qualified persons to serve as hearing examiners for specific cases.

Source: SL 1995, ch 8, § 4



§ 1-26D-4 Powers of hearing examiners.

1-26D-4. Powers of hearing examiners. Hearing examiners have all powers delineated in §§ 1-26-19.1 and 1-26-19.2 and shall hear all contested cases that arise under Titles 10 and 58 and chapter 1-27.

Source: SL 1995, ch 8, § 5; SL 2008, ch 14, § 1.



§ 1-26D-5 Adoption of rules for operation and procedure--Specific rules for Digital DakotaNetwork.

1-26D-5. Adoption of rules for operation and procedure--Specific rules for Digital Dakota Network. The chief hearing examiner shall adopt rules pursuant to chapter 1-26 for the operation of the Office of Hearing Examiners and for the procedures to be used with regard to hearing contested cases and may specifically adopt rules pertaining to the use of the Digital Dakota Network.

Source: SL 1995, ch 8, § 6; SL 2005, ch 16, § 2.



§ 1-26D-6 Proposed findings, conclusions, and decision--Agency action--Appeal.

1-26D-6. Proposed findings, conclusions, and decision--Agency action--Appeal. The hearing examiner, after hearing the evidence in the matter, shall make proposed findings of fact and conclusions of law, and a proposed decision. The agency may accept, reject, or modify those findings, conclusions, and decisions, and an appeal may be taken therefrom pursuant to chapter 1-26.

Source: SL 1995, ch 8, § 7



§ 1-26D-7 Rules on finality of decision--Notice.

1-26D-7. Rules on finality of decision--Notice. An agency may provide by rule that proposed decisions in all or in specified classes of cases before that agency, or by order in individual cases, will become final without further agency action unless, within a specified time, the agency determines that the proposed decision should be reviewed or a party to the proceeding files a petition for administrative review of the proposed order. Upon occurrence of either event, notice shall be given to all parties to the proceeding.

Source: SL 1995, ch 8, § 9A



§ 1-26D-8 Review of proposed findings or decision--Written reasons for rejecting or modifyingfindings or decision.

1-26D-8. Review of proposed findings or decision--Written reasons for rejecting or modifying findings or decision. The reviewing agency shall personally consider the whole record or such portions of it as may be cited by the parties. If the reviewing agency rejects or modifies proposed findings or a proposed decision, it shall give reasons for doing so in writing. In reviewing proposed findings of fact entered by the presiding hearing examiner, the reviewing agency shall give due regard to the hearing examiner's opportunity to observe the witnesses.

Source: SL 1995, ch 8, § 9B



§ 1-26D-9 Final decision--Remand.

1-26D-9. Final decision--Remand. The reviewing agency shall enter a final decision disposing of the proceeding or shall remand the matter for further proceedings with instructions to the hearing examiner who entered the initial decision. Upon remanding a matter, the reviewing agency may order such temporary relief as is authorized and appropriate. A final decision shall include, or incorporate by reference to the initial decision, all matters required by § 1-26-25.

Source: SL 1995, ch 8, § 10



§ 1-26D-10 Request for appointment of another hearing examiner in contested cases.

1-26D-10. Request for appointment of another hearing examiner in contested cases. Within ten days after written notification to the parties of the appointment of a hearing examiner in any contested case, any party to that contested case may file an affidavit requesting the appointment of another hearing examiner. The chief hearing examiner shall then appoint another hearing examiner to hear that contested case. Each party may file only one such affidavit in any contested case.

Source: SL 1995, ch 8, § 11; SL 1999, ch 9, § 1; SL 2003, ch 18, § 2



§ 1-26D-11 Contract with agencies for hearings on case-by-case basis--Power of hearingexaminer--Billing for services rendered.

1-26D-11. Contract with agencies for hearings on case-by-case basis--Power of hearing examiner--Billing for services rendered. Any agency not covered by this chapter may contract with the Office of Hearing Examiners or any other person to conduct hearings on a case-by-case basis and the power to contract with the office is specifically granted. At the option of the contracting agency, the hearing examiner may exercise the powers granted in chapter 1-26 and in § 1-26D-6, or the hearing examiner may be hired and have the limited power to conduct the contested case, rule on procedural, evidentiary, and other motions raised by the parties, and provide legal assistance to the contracting agency. The Office of Hearing Examiners may bill the contracting agency for services rendered pursuant to such contracts.

Source: SL 1995, ch 8, § 12



§ 1-26D-12 Validity of prior rules, actions, decisions or proceedings unaffected

1-26D-12. Validity of prior rules, actions, decisions or proceedings unaffected. The creation of the Office of Hearing Examiners does not affect the validity of any rule, action, decision, or proceedings held or promulgated by any agency before July 1, 1995.

Source: SL 1995, ch 8, § 16






Chapter 26E - Legislative Review of State Agencies [Repealed]

§ 1-26E-1 to 1-26E-8. Repealed.

1-26E-1 to 1-26E-8. Repealed by SL 2012, ch 9, §§ 1 to 8.






Chapter 27 - Public Records and Files

§ 1-27-1 Public records open to inspection and copying.

1-27-1. Public records open to inspection and copying. Except as otherwise expressly provided by statute, all citizens of this state, and all other persons interested in the examination of the public records, as defined in § 1-27-1.1, are hereby fully empowered and authorized to examine such public record, and make memoranda and abstracts therefrom during the hours the respective offices are open for the ordinary transaction of business and, unless federal copyright law otherwise provides, obtain copies of public records in accordance with this chapter.

Each government entity or elected or appointed government official shall, during normal business hours, make available to the public for inspection and copying in the manner set forth in this chapter all public records held by that entity or official.

Source: SDC 1939, § 48.0701; SL 1977, ch 16, § 2; SL 1982, ch 30, § 1; SL 1987, ch 24; SL 1991, ch 13; SL 1992, ch 10; SL 1994, ch 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 17, § 2; SL 2009, ch 10, § 1.



§ 1-27-1.1 Public records defined.

1-27-1.1. Public records defined. Unless any other statute, ordinance, or rule expressly provides that particular information or records may not be made public, public records include all records and documents, regardless of physical form, of or belonging to this state, any county, municipality, political subdivision, or tax-supported district in this state, or any agency, branch, department, board, bureau, commission, council, subunit, or committee of any of the foregoing. Data which is a public record in its original form remains a public record when maintained in any other form. For the purposes of §§ 1-27-1 to 1-27-1.15, inclusive, a tax-supported district includes any business improvement district created pursuant to chapter 9-55.

Source: SL 2009, ch 10, § 2.



§ 1-27-1.2 Fees for specialized service.

1-27-1.2. Fees for specialized service. If a custodian of a public record of a county, municipality, political subdivision, or tax-supported district provides to a member of the public, upon request, a copy of the public record, a reasonable fee may be charged for any specialized service. Such fee may include a reasonable amount representing a portion of the amortization of the cost of computer equipment, including software, necessarily added in order to provide such specialized service. This section does not require a governmental entity to acquire computer capability to generate public records in a new or different form if that new form would require additional computer equipment or software not already possessed by the governmental entity.

No fee may be charged for the electronic transfer of any minutes of open meeting actions of a political subdivision, board or agency of a political subdivision, or the governing board of an agency that levies property taxes that were recorded in the last three years.

Source: SL 2009, ch 10, § 3; SL 2012, ch 10, § 1.



§ 1-27-1.3 Liberal construction of public access to public records law--Certain criminalinvestigation and contract negotiation records exempt.

1-27-1.3. Liberal construction of public access to public records law--Certain criminal investigation and contract negotiation records exempt. The provisions of §§ 1-27-1 to 1-27-1.15, inclusive, and 1-27-4 shall be liberally construed whenever any state, county, or political subdivision fiscal records, audit, warrant, voucher, invoice, purchase order, requisition, payroll, check, receipt, or other record of receipt, cash, or expenditure involving public funds is involved in order that the citizens of this state shall have the full right to know of and have full access to information on the public finances of the government and the public bodies and entities created to serve them. Use of funds as needed for criminal investigatory/confidential informant purposes is not subject to this section, but any budgetary information summarizing total sums used for such purposes is public. Records which, if disclosed, would impair present or pending contract awards or collective bargaining negotiations are exempt from disclosure.

Source: SL 2009, ch 10, § 4.



§ 1-27-1.4 Denial letters to be kept on file.

1-27-1.4. Denial letters to be kept on file. Each public body shall maintain a file of all letters of denial of requests for records. This file shall be made available to any person on request.

Source: SL 2009, ch 10, § 5.



§ 1-27-1.5 Certain records not open to inspection and copying.

1-27-1.5. Certain records not open to inspection and copying. The following records are not subject to §§ 1-27-1, 1-27-1.1, and 1-27-1.3:

(1) Personal information in records regarding any student, prospective student, or former student of any educational institution if such records are maintained by and in the possession of a public entity, other than routine directory information specified and made public consistent with 20 U. S.C. 1232g, as such section existed on January 1, 2009;

(2) Medical records, including all records of drug or alcohol testing, treatment, or counseling, other than records of births and deaths. This law in no way abrogates or changes existing state and federal law pertaining to birth and death records;

(3) Trade secrets, the specific details of bona fide research, applied research, or scholarly or creative artistic projects being conducted at a school, postsecondary institution or laboratory funded in whole or in part by the state, and other proprietary or commercial information which if released would infringe intellectual property rights, give advantage to business competitors, or serve no material public purpose;

(4) Records which consist of attorney work product or which are subject to any privilege recognized in chapter 19-13;

(5) Records developed or received by law enforcement agencies and other public bodies charged with duties of investigation or examination of persons, institutions, or businesses, if the records constitute a part of the examination, investigation, intelligence information, citizen complaints or inquiries, informant identification, or strategic or tactical information used in law enforcement training. However, this subdivision does not apply to records so developed or received relating to the presence of and amount or concentration of alcohol or drugs in any body fluid of any person, and this subdivision does not apply to a 911 recording or a transcript of a 911 recording, if the agency or a court determines that the public interest in disclosure outweighs the interest in nondisclosure. This law in no way abrogates or changes §§ 23-5-7 and 23-5-11 or testimonial privileges applying to the use of information from confidential informants;

(6) Appraisals or appraisal information and negotiation records concerning the purchase or sale, by a public body, of any interest in real or personal property;

(7) Personnel information other than salaries and routine directory information. However, this subdivision does not apply to the public inspection or copying of any current or prior contract with any public employee and any related document that specifies the consideration to be paid to the employee;

(8) Information solely pertaining to protection of the security of public or private property and persons on or within public or private property, such as specific, unique vulnerability assessments or specific, unique response plans, either of which is intended to prevent or mitigate criminal acts, emergency management or response, or public safety, the public disclosure of which would create a substantial likelihood of endangering public safety or property; computer or communications network schema, passwords, and user identification names; guard schedules; lock combinations; or any blueprints, building plans, or infrastructure records regarding any building or facility that expose or create vulnerability through disclosure of the location, configuration, or security of critical systems;

(9) The security standards, procedures, policies, plans, specifications, diagrams, access lists, and other security-related records of the Gaming Commission and those persons or entities with which the commission has entered into contractual relationships. Nothing in this subdivision allows the commission to withhold from the public any information relating to amounts paid persons or entities with which the commission has entered into contractual relationships, amounts of prizes paid, the name of the prize winner, and the municipality, or county where the prize winner resides;

(10) Personally identified private citizen account payment information, credit information on others supplied in confidence, and customer lists;

(11) Records or portions of records kept by a publicly funded library which, when examined with or without other records, reveal the identity of any library patron using the library's materials or services;

(12) Correspondence, memoranda, calendars or logs of appointments, working papers, and records of telephone calls of public officials or employees;

(13) Records or portions of records kept by public bodies which would reveal the location, character, or ownership of any known archaeological, historical, or paleontological site in South Dakota if necessary to protect the site from a reasonably held fear of theft, vandalism, or trespass. This subdivision does not apply to the release of information for the purpose of scholarly research, examination by other public bodies for the protection of the resource or by recognized tribes, or the federal Native American Graves Protection and Repatriation Act;

(14) Records or portions of records kept by public bodies which maintain collections of archeological, historical, or paleontological significance which nongovernmental donors have requested to remain closed or which reveal the names and addresses of donors of such articles of archaeological, historical, or paleontological significance unless the donor approves disclosure, except as the records or portions thereof may be needed to carry out the purposes of the federal Native American Graves Protection and Repatriation Act and the Archeological Resources Protection Act;

(15) Employment applications and related materials, except for applications and related materials submitted by individuals hired into executive or policymaking positions of any public body;

(16) Social security numbers; credit card, charge card, or debit card numbers and expiration dates; passport numbers, driver license numbers; or other personally identifying numbers or codes; and financial account numbers supplied to state and local governments by citizens or held by state and local governments regarding employees or contractors;

(17) Any emergency or disaster response plans or protocols, safety or security audits or reviews, or lists of emergency or disaster response personnel or material; any location or listing of weapons or ammunition; nuclear, chemical, or biological agents; or other military or law enforcement equipment or personnel;

(18) Any test questions, scoring keys, results, or other examination data for any examination to obtain licensure, employment, promotion or reclassification, or academic credit;

(19) Personal correspondence, memoranda, notes, calendars or appointment logs, or other personal records or documents of any public official or employee;

(20) Any document declared closed or confidential by court order, contract, or stipulation of the parties to any civil or criminal action or proceeding;

(21) Any list of names or other personally identifying data of occupants of camping or lodging facilities from the Department of Game, Fish and Parks;

(22) Records which, if disclosed, would constitute an unreasonable release of personal information;

(23) Records which, if released, could endanger the life or safety of any person;

(24) Internal agency record or information received by agencies that are not required to be filed with such agencies, if the records do not constitute final statistical or factual tabulations, final instructions to staff that affect the public, or final agency policy or determinations, or any completed state or federal audit and if the information is not otherwise public under other state law, including chapter 15-15A and § 1-26-21;

(25) Records of individual children regarding commitment to the Department of Corrections pursuant to chapters 26-8B and 26-8C;

(26) Records regarding inmate disciplinary matters pursuant to § 1-15-20; and

(27) Any other record made closed or confidential by state or federal statute or rule or as necessary to participate in federal programs and benefits.
Source: SL 2009, ch 10, § 6; SL 2012, ch 11, § 1.



§ 1-27-1.6 Certain financial, commercial, and proprietary information exempt from disclosure.

1-27-1.6. Certain financial, commercial, and proprietary information exempt from disclosure. The following financial, commercial, and proprietary information is specifically exempt from disclosure pursuant to §§ 1-27-1 to 1-27-1.15, inclusive:

(1) Valuable formulae, designs, drawings, computer source code or object code, and research data invented, discovered, authored, developed, or obtained by any agency if disclosure would produce private gain or public loss;

(2) Financial information supplied by or on behalf of a person, firm, or corporation for the purpose of qualifying to submit a bid or proposal;

(3) Financial and commercial information and records supplied by private persons pertaining to export services;

(4) Financial and commercial information and records supplied by businesses or individuals as part of an application for loans or program services or application for economic development loans or program services;

(5) Financial and commercial information, including related legal assistance and advice, supplied to or developed by the state investment council or the division of investment if the information relates to investment strategies or research, potential investments, or existing investments of public funds;

(6) Proprietary data, trade secrets, or other information that relates to:

(a) A vendor's unique methods of conducting business;

(b) Data unique to the product or services of the vendor; or

(c) Determining prices or rates to be charged for services, submitted by any vendor to any public body;

(7) Financial, commercial, and proprietary information supplied in conjunction with applications or proposals for funded scientific research, for participation in joint scientific research projects, for projects to commercialize scientific research results, or for use in conjunction with commercial or government testing;

(8) Any production records, mineral assessments, and trade secrets submitted by a permit holder, mine operator, or landowner to any public body.
Source: SL 2009, ch 10, § 7.



§ 1-27-1.7 Certain drafts, notes, and memoranda exempt from disclosure.

1-27-1.7. Certain drafts, notes, and memoranda exempt from disclosure. Drafts, notes, recommendations, and memoranda in which opinions are expressed or policies formulated or recommended are exempt from disclosure pursuant to §§ 1-27-1 to 1-27-1.15, inclusive.

Source: SL 2009, ch 10, § 8.



§ 1-27-1.8 Certain records relevant to court actions exempt from disclosure.

1-27-1.8. Certain records relevant to court actions exempt from disclosure. Any record that is relevant to a controversy to which a public body is a party but which record would not be available to another party under the rules of pretrial discovery for causes pending in circuit court are exempt from disclosure pursuant to §§ 1-27-1 to 1-27-1.15, inclusive.

Source: SL 2009, ch 10, § 9.



§ 1-27-1.9 Documents or communications used for decisional process arising from person'sofficial duties not subject to compulsory disclosure.

1-27-1.9. Documents or communications used for decisional process arising from person's official duties not subject to compulsory disclosure. No elected or appointed official or employee of the state or any political subdivision may be compelled to provide documents, records, or communications used for the purpose of the decisional or deliberative process relating to any decision arising from that person's official duties. Any document that is otherwise already public is not made confidential by reason of having been used in deliberations.

Source: SL 2009, ch 10, § 14; SL 2013, ch 11, § 1.



§ 1-27-1.10 Redaction of certain information.

1-27-1.10. Redaction of certain information. In response to any request pursuant to § 1-27-36 or 1-27-37, a public record officer may redact any portion of a document which contains information precluded from public disclosure by § 1-27-3 or which would unreasonably invade personal privacy, threaten public safety and security, disclose proprietary information, or disrupt normal government operations. A redaction under this section is considered a partial denial for the application of § 1-27-37.

Source: SL 2009, ch 10, § 15.



§ 1-27-1.11 Subscription or license holder list of Department of Game, Fish and Parks and certaininsurance applicant and policyholder information available for fee--Resale orredistribution prohibited--Misdemeanor.

1-27-1.11. Subscription or license holder list of Department of Game, Fish and Parks and certain insurance applicant and policyholder information available for fee--Resale or redistribution prohibited--Misdemeanor. Any subscription or license holder list maintained by the Department of Game, Fish and Parks may be made available to the public for a reasonable fee. State agencies are exempt from payment of this fee for approved state use. The Game, Fish and Parks Commission may promulgate rules pursuant to chapter 1-26 to establish criteria for the sale and to establish the fee for the sale of such lists.

Any automobile liability insurer licensed in the state, or its certified authorized agent, may have access to the name and address of any person licensed or permitted to drive a motor vehicle solely for the purpose of verifying insurance applicant and policyholder information. An insurer requesting any such name and address shall pay a reasonable fee to cover the costs of producing such name and address. The Department of Public Safety shall set such fee by rules promulgated pursuant to chapter 1-26.

Any list released or distributed under this section may not be resold or redistributed. Violation of this section by the resale or redistribution of any such list is a Class 2 misdemeanor.

Source: SL 2009, ch 10, § 16.



§ 1-27-1.12 Chapter inapplicable to Unified Judicial System.

1-27-1.12. Chapter inapplicable to Unified Judicial System. The provisions of this chapter do not apply to records and documents of the Unified Judicial System.

Source: SL 2009, ch 10, § 17.



§ 1-27-1.13 Certain records not available to inmates.

1-27-1.13. Certain records not available to inmates. The secretary of corrections may prohibit the release of information to inmates or their agents regarding correctional operations, department policies and procedures, and inmate records of the requesting inmate or other inmates if the release would jeopardize the safety or security of a person, the operation of a correctional facility, or the safety of the public. This section does not apply to an inmate's attorney requesting information that is subject to disclosure under this chapter.

Source: SL 2009, ch 10, § 19.



§ 1-27-1.14 Redaction of records in office of register of deeds not required.

1-27-1.14. Redaction of records in office of register of deeds not required. This chapter does not require the redaction of any record, or any portion of a record, which is recorded in the office of the register of deeds.

Source: SL 2009, ch 10, § 21; SL 2010, ch 214, § 1.



§ 1-27-1.15 Immunity for good faith denial or provision of record.

1-27-1.15. Immunity for good faith denial or provision of record. No civil or criminal liability may attach to a public official for the mistaken denial or provision of a record pursuant to this chapter if that action is taken in good faith.

Source: SL 2009, ch 10, § 22.



§ 1-27-1.16 Material relating to open meeting agenda item to be available--Exceptions--Violationas misdemeanor.

1-27-1.16. Material relating to open meeting agenda item to be available--Exceptions--Violation as misdemeanor. If a meeting is required to be open to the public pursuant to § 1-25-1 and if any printed material relating to an agenda item of the meeting is prepared or distributed by or at the direction of the governing body or any of its employees and the printed material is distributed before the meeting to all members of the governing body, the material shall either be posted on the governing body's website or made available at the official business office of the governing body at least twenty-four hours prior to the meeting or at the time the material is distributed to the governing body, whichever is later. If the material is not posted to the governing body's website, at least one copy of the printed material shall be available in the meeting room for inspection by any person while the governing body is considering the printed material. However, the provisions of this section do not apply to any printed material or record that is specifically exempt from disclosure under the provisions of this chapter or to any printed material or record regarding the agenda item of an executive or closed meeting held in accordance with § 1-25-2. A violation of this section is a Class 2 misdemeanor. However, the provisions of this section do not apply to printed material, records, or exhibits involving contested case proceedings held in accordance with the provisions of chapter 1-26.

Source: SL 2010, ch 9, § 1.



§ 1-27-1.17 Draft minutes of public meeting to be available--Exceptions--Violation asmisdemeanor.

1-27-1.17. Draft minutes of public meeting to be available--Exceptions--Violation as misdemeanor. The unapproved, draft minutes of any public meeting held pursuant to § 1-25-1 that are required to be kept by law shall be available for inspection by any person within ten business days after the meeting. However, this section does not apply if an audio or video recording of the meeting is available to the public on the governing body's website within five business days after the meeting. A violation of this section is a Class 2 misdemeanor. However, the provisions of this section do not apply to draft minutes of contested case proceedings held in accordance with the provisions of chapter 1-26.

Source: SL 2010, ch 9, § 3.



§ 1-27-1.18 Recommendations, findings, and reports of appointed working groups to be reportedin open meeting--Action by governing body.

1-27-1.18. Recommendations, findings, and reports of appointed working groups to be reported in open meeting--Action by governing body. Any final recommendations, findings, or reports that result from a meeting of a committee, subcommittee, task force, or other working group which does not meet the definition of a political subdivision or public body pursuant to § 1-25-1, but was appointed by the governing body, shall be reported in open meeting to the governing body which appointed the committee, subcommittee, task force, or other working group. The governing body shall delay taking any official action on the recommendations, findings, or reports until the next meeting of the governing body.

Source: SL 2010, ch 9, § 4.



§ 1-27-1.19 Public access to records of former Governors and lieutenant governors.

1-27-1.19. Public access to records of former Governors and lieutenant governors. The records of any Governor and any lieutenant governor are the property of the state and shall be transferred to his or her successor or the state archivist upon leaving office. Once transferred, public access to such records is subject to the provisions of chapter 1-27.

Source: SL 2012, ch 12, § 1.



§ 1-27-1.20 Exempt records to be opened upon death or ten years after leaving office.

1-27-1.20. Exempt records to be opened upon death or ten years after leaving office. Unless released to the public pursuant to § 1-27-1.21, any record of an officer designated in § 1-27-1.19, exempted from the provisions of § 1-27-1, shall be opened to the public upon either the death of the former officer or ten years from the date the officer left office, whichever transpires last.

Source: SL 2012, ch 12, § 2.



§ 1-27-1.21 Right of former Governor and lieutenant governor to approve or deny release ofexempt records.

1-27-1.21. Right of former Governor and lieutenant governor to approve or deny release of exempt records. Whenever an officer designated in § 1-27-1.19 leaves office and transfers his or her records to the state archivist, the former officer shall retain the right to approve or deny the release of any record exempted from the provisions of § 1-27-1. The former officer may exercise that right either personally or may designate in writing a person to do so to the archivist.

Source: SL 2012, ch 12, § 3.



§ 1-27-1.22 Agreement for transfer of records to suitable repository.

1-27-1.22. Agreement for transfer of records to suitable repository. The state archivist may enter into agreements with any officer designated in § 1-27-1.19 for the transfer of the former officer's records to a museum, institution of higher learning, or other suitable repository within South Dakota upon determining that such repository will allow for the preservation, study, and public access of such records consistent with §§ 1-27-1.19 to 1-27-1.21, inclusive. Such agreements shall be entered into only after a public hearing.

Source: SL 2012, ch 12, § 4.



§ 1-27-2 Repealed.

1-27-2. Repealed by SL 1977, ch 16, § 3



§ 1-27-3 Records declared confidential or secret.

1-27-3. Records declared confidential or secret. Section 1-27-1 shall not apply to such records as are specifically enjoined to be held confidential or secret by the laws requiring them to be so kept.

Source: SDC 1939, § 48.0701; SL 1977, ch 16, § 1



§ 1-27-4 Format of open record.

1-27-4. Format of open record. Any record made open to the public pursuant to this chapter shall be maintained in its original format or in any searchable and reproducible electronic or other format. This chapter does not mandate that any record or document be kept in a particular format nor does it require that a record be provided to the public in any format or media other than that in which it is stored.

Source: SL 1963, ch 327, § 1; SL 1971, ch 9; SL 2000, ch 6, § 1; SL 2005, ch 19, § 1; SL 2009, ch 10, § 10.



§ 1-27-4.1 Format of written contracts--Storage with records retention officer or designee--Duration.

1-27-4.1. Format of written contracts--Storage with records retention officer or designee--Duration. Any written contract entered by the state, a county, a municipality, or a political subdivision shall be retained in the contract's original format or a searchable and reproducible format. Each contract shall be stored with the records retention officer of that entity or with the designee of the records retention officer unless the contract is required by law to be retained by some other person. Each contract shall be stored during the term of the contract and for two years after the expiration of the contract term.

Source: SL 2009, ch 11, § 1.



§ 1-27-4.2 Availability of contract through internet website or database.

1-27-4.2. Availability of contract through internet website or database. Any contract retained pursuant to § 1-27-4.1 may be made available to the public through a publicly accessible internet website or database.

Source: SL 2009, ch 11, § 2.



§ 1-27-5 Repealed.

1-27-5. Repealed by SL 1970, ch 10, § 1



§ 1-27-6 to 1-27-8. Repealed.

1-27-6 to 1-27-8. Repealed by SL 2009, ch 10, §§ 11 to 13.



§ 1-27-9 Records management programs--Definition of terms.

1-27-9. Records management programs--Definition of terms. Terms used in §§ 1-27-9 to 1-27-18, inclusive, mean:

(1) "Local record," a record of a county, municipality, township, district, authority, or any public corporation or political entity whether organized and existing under charter or under general law, unless the record is designated or treated as a state record under state law;

(2) "Record," a document, book, paper, photograph, sound recording, or other material, regardless of physical form or characteristics, made or received pursuant to law or ordinance or in connection with the transaction of official business. Library and museum material made or acquired and preserved solely for reference or exhibition purposes, extra copies of documents preserved only for convenience of reference, and stocks of publications and of processed documents are not included within the definition of records as used in §§ 1-27-9 to 1-27-18, inclusive;

(3) "State agency" or "agency" or "agencies," includes all state officers, boards, commissions, departments, institutions, and agencies of state government;

(4) "State record," :

(a) A record of a department, office, commission, board, or other agency, however designated, of the state government;

(b) A record of the State Legislature;

(c) A record of any court of record, whether of state-wide or local jurisdiction;

(d) Any other record designated or treated as a state record under state law.
Source: SL 1967, ch 253, § 1; SL 1992, ch 60, § 2; SL 2011, ch 2, § 20.



§ 1-27-10 Records as property of state--Damage or disposal only as authorized by law.

1-27-10. Records as property of state--Damage or disposal only as authorized by law. All records of public officials of this state required to be kept or maintained by law are the property of the state and may not be mutilated, destroyed, transferred, removed, or otherwise damaged or disposed of, in whole or in part, except as provided by law.

Source: SL 1967, ch 253, § 6; SL 1983, ch 154, § 2



§ 1-27-11 Board to supervise destruction of records--State records manager as ex officiomember--Permission required for destruction.

1-27-11. Board to supervise destruction of records--State records manager as ex officio member--Permission required for destruction. There is hereby created a board consisting of the commissioner of administration, state auditor, attorney general, auditor-general, and state archivist to supervise and authorize the destruction of records. The state records manager shall also serve as an ex officio member in an advisory capacity only. No record may be destroyed or otherwise disposed of by any agency of the state unless it is determined by majority vote of the board that the record has no further administrative, legal, fiscal, research, or historical value.

Source: SL 1967, ch 253, § 7; SL 1975, ch 20; SL 1976, ch 19, § 2; SL 2011, ch 2, § 21.



§ 1-27-11.1 Direction and supervision of board by Bureau of Administration--Independentfunctions retained.

1-27-11.1. Direction and supervision of board by Bureau of Administration--Independent functions retained. The board created by § 1-27-11 shall be administered under the direction and supervision of the Bureau of Administration and the commissioner thereof. The board shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions (as defined in § 1-32-1) otherwise vested in the board. The board shall exercise those functions independently of the commissioner of administration.

Source: SL 1974, ch 3, § 5 (a); SL 2011, ch 2, § 22.



§ 1-27-12 State records management program to be established.

1-27-12. State records management program to be established. The commissioner of administration shall establish within the organizational structure of the Bureau of Administration a records management program, which will apply efficient and economical management methods to the creation, utilization, maintenance, retention, preservation, and disposal of state records.

Source: SL 1967, ch 253, § 2



§ 1-27-12.1 Records management internal service fund.

1-27-12.1. Records management internal service fund. There is hereby created in the state treasury a records management internal service fund. The commissioner of administration shall apportion all expenses incurred in the administration and operation of the records management program to all state departments, agencies, and institutions utilizing such program. All payments received by the Bureau of Administration pursuant to this section shall be deposited in the records management internal service fund.

Source: SL 1992, ch 47, § 6



§ 1-27-13 Records management procedures proposed by state agencies.

1-27-13. Records management procedures proposed by state agencies. The head of each agency shall submit to the commissioner of administration, in accordance with the rules, standards, and procedures established by the commission, schedules proposing the length of time each state record series warrants retention for administrative, legal, or fiscal purposes after it has been received by the agency.

Source: SL 1967, ch 253, § 3; SL 2011, ch 2, § 23.



§ 1-27-14 Obsolete records listed by state agencies.

1-27-14. Obsolete records listed by state agencies. The head of each agency, also, shall submit lists of state records in his or her custody that are not needed in the transaction of current business and that do not have sufficient administrative, legal, or fiscal value to warrant further keeping for disposal in conformity with the requirements of § 1-27-11.

Source: SL 1967, ch 253, § 3; SL 2011, ch 2, § 24.



§ 1-27-14.1 Transfer of records by outgoing agency heads--Terminated agency records.

1-27-14.1. Transfer of records by outgoing agency heads--Terminated agency records. Upon termination of employment with the state, each agency head shall transfer his or her records to a successor or to the state archives for appraisal and permanent retention. The records of any state agency shall, upon termination of its existence or functions, be transferred to the custody of the archivist.

Source: SL 1975, ch 24, § 7; SL 1987, ch 393 (Ex. Ord. 87-4), § 17; SL 2011, ch 2, § 25.



§ 1-27-14.2 Transfer of jeopardized nonessential agency material to state archivist.

1-27-14.2. Transfer of jeopardized nonessential agency material to state archivist. If any material of actual or potential archival significance is determined by a state agency to be at risk of destruction or deterioration, and the material is not essential to the conduct of daily business in the agency of origin, the agency head may transfer the records to the physical and legal custody of the state archivist if the archivist is willing and able to receive the records.

Source: SL 1975, ch 24, § 10; SL 2011, ch 2, § 26.



§ 1-27-14.3 Title to transferred records pending formal transfer.

1-27-14.3. Title to transferred records pending formal transfer. Any record transferred to the physical custody of the archivist remains the legal property of the agency of origin, subject to all existing copyrights and statutory provisions regulating the record's usage, until such time as the agency head formally transfers legal title to the archivist.

Source: SL 1975, ch 24, § 8; SL 2011, ch 2, § 27.



§ 1-27-15 Destruction of nonrecord materials.

1-27-15. Destruction of nonrecord materials. Any nonrecord material not included within the definition of records as contained in § 1-27-9 may be destroyed at any time by the agency in possession of such materials without the prior approval of the commissioner of administration.

Source: SL 1967, ch 253, § 8; SL 2011, ch 2, § 28.



§ 1-27-16 Rules, standards, and procedures.

1-27-16. Rules, standards, and procedures. The commissioner of administration shall promulgate such rules, standards, and procedures as are necessary or proper to effectuate the purposes of §§ 1-27-9 to 1-27-18, inclusive, except that rules, standards, and procedures relating to disposal of records pursuant to § 1-27-11 shall be issued by the board created by § 1-27-11.

Source: SL 1967, ch 253, § 9; SL 1976, ch 18



§ 1-27-17 Legislative and judicial records management programs.

1-27-17. Legislative and judicial records management programs. Upon request, the commissioner of administration shall assist and advise in the establishment of records management programs in the legislative and judicial branches of state government. The commissioner may, as required by each branch, provide program services similar to those available to the executive branch of state government pursuant to the provisions of §§ 1-27-9 to 1-27-16, inclusive.

Source: SL 1967, ch 253, § 5; SL 2011, ch 2, § 29.



§ 1-27-18 Local records management programs.

1-27-18. Local records management programs. The governing body of each county, municipality, township, district, authority, or any public corporation or political entity, whether organized and existing under charter or under general law, shall promote and implement the principles of efficient records management for local records. The governing body may, as far as practical, follow the program established for the management of state records. The commissioner of administration may, upon the request of a governing body, provide advice and assistance in the establishment of a local records management program.

Source: SL 1967, ch 253, § 4; SL 1981, ch 10, § 1; SL 1992, ch 60, § 2



§ 1-27-19 Annual meeting to authorize destruction of political subdivision records--Record ofdisposition.

1-27-19. Annual meeting to authorize destruction of political subdivision records--Record of disposition. The State Record Destruction Board shall meet at least once each year and consider requests of all political subdivisions for the destruction of records and to authorize their destruction as in the case of state records. However, in the case of any records recommended to be destroyed, the board shall require a record to be kept of the disposition of the documents.

Source: SDC Supp 1960, § 55.2012 as added by SL 1967, ch. 254; SL 1981, ch. 45, § 24



§ 1-27-20 English as common language--Use in public records and public meetings.

1-27-20. English as common language--Use in public records and public meetings. The common language of the state is English. The common language is designated as the language of any official public document or record and any official public meeting.

Source: SL 1995, ch 9, § 1



§ 1-27-21 Public document or record defined--Public meeting.

1-27-21. Public document or record defined--Public meeting. For the purposes of §§ 1-27-20 to 1-27-26, inclusive, an official public document or record is any document officially compiled, published, or recorded by the state including deeds, publicly probated wills, records of births, deaths, and marriages, and any other document or record required to be kept open for public inspection pursuant to chapter 1-27. An official public meeting is any meeting or proceeding required to be open to the public pursuant to chapter 1-25.

Source: SL 1995, ch 9, § 2.



§ 1-27-22 Application of English as common language requirement.

1-27-22. Application of English as common language requirement. The provisions of §§ 1-27-20 to 1-27-26, inclusive, do not apply:

(1) To instruction in foreign language courses;

(2) To instruction designed to aid students with limited English proficiency in a timely transition and integration into the general education system;

(3) To the conduct of international commerce, tourism, and sporting events;

(4) When deemed to interfere with needs of the justice system;

(5) When the public safety, health, or emergency services require the use of other languages. However, any such authorization for the use of a language other than the common language in printing informational materials or publications for general distribution must be approved in an open public meeting pursuant to chapter 1-25 by the governing board or authority of the relevant state or municipal entity and the decision shall be recorded in publicly available minutes;

(6) When expert testimony, witnesses, or speakers require a language other than the common language. However, for purposes of deliberation, decision making, or record keeping, the official version of such testimony or commentary shall be the officially translated English language version.
Source: SL 1995, ch 9, § 3



§ 1-27-23 Costs of publication in other languages as separate budget line item.

1-27-23. Costs of publication in other languages as separate budget line item. Pursuant to the exemptions outlined in § 1-27-22, all costs related to the preparation, translation, printing, and recording of documents, records, brochures, pamphlets, flyers, or other informational materials in languages other than the common language shall be delineated as a separate budget line item in the agency, departmental, or office budget.

Source: SL 1995, ch 9, § 4



§ 1-27-24 Effect of common language requirement on state employment.

1-27-24. Effect of common language requirement on state employment. No person may be denied employment with the state or any political subdivision of the state based solely upon that person's lack of facility in a foreign language, except where related to bona fide job needs reflected in the exemptions in § 1-27-22.

Source: SL 1995, ch 9, § 5



§ 1-27-25 Common language requirements not applicable to private activities.

1-27-25. Common language requirements not applicable to private activities. Sections 1-27-20 to 1-27-26, inclusive, may not be construed in any way to infringe upon the rights of citizens under the State Constitution or the Constitution of the United States in the use of language in any private activity. No agency or officer of the state nor any political subdivision of the state may place any restrictions or requirements regarding language usage in any business operating in the private sector other than official documents, forms, submissions, or other communications directed to government agencies and officers, which communications shall be in the common language as recognized in §§ 1-27-20 to 1-27-26, inclusive.

Source: SL 1995, ch 9, § 6



§ 1-27-26 Enforcement of common language requirements.

1-27-26. Enforcement of common language requirements. Any citizen of the state has standing to bring an action against the state to enforce §§ 1-27-20 to 1-27-26, inclusive. The circuit court has jurisdiction to hear and decide any such action brought pursuant to §§ 1-27-20 to 1-27-26, inclusive.

Source: SL 1995, ch 9, § 7



§ 1-27-27 Requesting information or data from a state agency.

1-27-27. Requesting information or data from a state agency. Before requesting or requiring that any local government provide information or data to a state agency, the state agency shall first determine whether the information or data is available from the Department of Legislative Audit. If the information or data is available from the Department of Legislative Audit, the state agency may not require the local government to provide the information or data.

Source: SL 1995, ch 10



§ 1-27-28 Definition of terms.

1-27-28. Definition of terms. Terms used in §§ 1-27-29 to 1-27-32, inclusive, mean:

(1) "Private entity," any person or entity that is not a public entity as defined by subdivision 3-21-1(2);

(2) "State agency," any association, authority, board, commission, committee, council, department, division, office, officer, task force, or other agent of the state vested with the authority to exercise any portion of the state's sovereignty. The term does not include the Legislature, the Unified Judicial System, the Public Utilities Commission, the Department of Environment and Natural Resources, any law enforcement agency, or any unit of local government, or joint venture comprised of local governments;

(3) "Financial investigation, examination, or audit," any examination conducted by a state agency of a private entity's proprietary information or trade secret information;

(4) "Proprietary information," information on pricing, costs, revenue, taxes, market share, customers, and personnel held by private entities and used for that private entity's business purposes;

(5) "Trade secret," information, including a formula, pattern, compilation, program, device, method, technique, process, marketing plan, or strategic planning information that:

(a) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(b) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.
Source: SL 1996, ch 12, § 1; SL 2003, ch 20, § 1; SL 2004, ch 25, § 1



§ 1-27-29 Disclosure of information concerning private entity restricted.

1-27-29. Disclosure of information concerning private entity restricted. No state agency may disclose that it is conducting a financial investigation, examination, or audit of a private entity while the financial investigation, examination, or audit is ongoing, except as provided by § 1-27-31.

Source: SL 1996, ch 12, § 2; SL 2004, ch 25, § 2



§ 1-27-30 Confidentiality of proprietary or trade information of private entity.

1-27-30. Confidentiality of proprietary or trade information of private entity. All proprietary or trade secret information obtained by a state agency from or concerning a private entity is confidential, except as provided by § 1-27-31.

Source: SL 1996, ch 12, § 3; SL 2004, ch 25, § 3



§ 1-27-31 Circumstances allowing for disclosure of information concerning private entity.

1-27-31. Circumstances allowing for disclosure of information concerning private entity. A state agency may disclose that it is conducting a financial investigation, examination, or audit of a private entity and disclose the information obtained from such an investigation, examination, or audit as follows:

(1) To the private entity being investigated, examined, or audited;

(2) To those persons whom the private entity has authorized in writing to receive such information;

(3) To the officers, employees, or legal representatives of any other state agency which requests the information in writing for the purpose of investigating and enforcing civil or criminal matters. The written request will specify the particular information desired and the purpose for which the information is requested;

(4) To any administrative or judicial body if the information is directly related to the resolution of an issue in the proceeding, or pursuant to an administrative or judicial order. However, no person may use a subpoena, discovery, or other applicable statutes to obtain such information;

(5) To another state pursuant to an agreement between the State of South Dakota and the other state, but only if the other state agrees to keep the information confidential as set forth in §§ 1-27-28 to 1-27-32, inclusive;

(6) To the attorney general, state's attorney, or any state, federal, or local law enforcement officer;

(7) To a federal agency pursuant to the provisions of federal law;

(8) To the extent necessary to submit any final reports or filings which are otherwise required by law to be prepared or filed;

(9) Repealed by SL 2004, ch 25, § 4.

(10) To comply with federal law, rules, or program delegation requirements ; or

(11) To the extent necessary to protect the health or welfare of the citizens of this state or nation pursuant to a court order obtained under the same process as orders issued pursuant to § 15-6-65(b).
Source: SL 1996, ch 12, § 4; SL 1997, ch 13, § 1; SL 2004, ch 25, § 4



§ 1-27-32 Disclosure of confidential information as misdemeanor.

1-27-32. Disclosure of confidential information as misdemeanor. Disclosure of information made confidential by §§ 1-27-28 to 1-27-32, inclusive, except as provided in § 1-27-31, is a Class 1 misdemeanor.

Source: SL 1996, ch 12, § 5; SL 2004, ch 25, § 5



§ 1-27-33 Specific public access or confidentiality provisions not superseded by chapterprovisions.

1-27-33. Specific public access or confidentiality provisions not superseded by chapter provisions. The provisions of this chapter do not supersede more specific provisions regarding public access or confidentiality elsewhere in state or federal law.

Source: SL 2004, ch 25, § 6



§ 1-27-34 Unified Judicial System and Public Utilities Commission exempt from certainrecords procedures.

1-27-34. Unified Judicial System and Public Utilities Commission exempt from certain records procedures. The provisions of §§ 1-27-35 to 1-27-43, inclusive, do not apply to the Unified Judicial System or Public Utilities Commission.

Source: SL 2008, ch 14, § 2.



§ 1-27-35 Informal requests for disclosure of records--Costs of retrieval or reproduction.

1-27-35. Informal requests for disclosure of records--Costs of retrieval or reproduction. Any informal request for disclosure of documents or records shall be made to the custodian of the record. The custodian of the record may then provide the requestor with the document or record upon payment of the actual cost of mailing or transmittal, the actual cost of reproduction, or other fee established by statute or administrative rule. A requestor that makes an informal request requiring the dedication of staff time in excess of one hour may be required to pay the cost of the staff time necessary for the location, assembly, or reproduction of the public record. If any records are required or permitted to be made public upon request and no other rate is prescribed for reproduction or retrieval of such records, the Bureau of Administration shall establish, by rules promulgated pursuant to chapter 1-26, the maximum rate, or the formula for calculating rates, for reproduction and retrieval.

Source: SL 2008, ch 14, § 3.



§ 1-27-36 Estimate of retrieval and reproduction cost--Waiver or reduction of fee.

1-27-36. Estimate of retrieval and reproduction cost--Waiver or reduction of fee. For any informal request reasonably likely to involve a fee in excess of fifty dollars, the custodian shall provide an estimate of cost to the requestor prior to assembling the documents or records and the requestor shall confirm in writing his or her acceptance of the cost estimate and agreement to pay. The custodian may exercise discretion to waive or reduce any fee required under this section if the waiver or reduction of the fee would be in the public interest.

Source: SL 2008, ch 14, § 4.



§ 1-27-37 Written request for disclosure of records.

1-27-37. Written request for disclosure of records. If an informal request is denied in whole or in part by the custodian of a document or record, a written request may be made by the requestor pursuant to this section:

(1) A written request may be made to the public record officer of the public entity involved. The public record officer shall promptly respond to the written request but in no event later than ten business days from receipt of the request. The public record officer shall respond to the request by:

(a) Providing the record in whole or in part to the requestor upon payment of any applicable fees pursuant to §§ 1-27-35 and 1-27-36;

(b) Denying the request for the record; or

(c) Acknowledging that the public record officer has received the request and providing an estimate of the time reasonably required to further respond thereto;

(2) Additional time to respond to the written request under subsection (1)(c) of this section may be based upon the need to clarify the nature and scope of the written request, to locate and assemble the information requested, to notify any third persons or government agencies affected by the written request, or to determine whether any of the information requested is not subject to disclosure and whether a denial should be made as to all or part of the written request;

(3) If a written request is unclear, the public record officer may require the requestor to clarify which records are being sought. If the requestor fails to provide a written response to the public record officer's request for clarification within ten business days, the request shall be deemed withdrawn and no further action by the public records officer is required;

(4) If the public record officer denies a written request in whole or in part, the denial shall be accompanied by a written statement of the reasons for the denial;

(5) If the public record officer fails to respond to a written request within ten business days, or fails to comply with the estimate provided under subsection (1)(3) of this section without provision of a revised estimate, the request shall be deemed denied.
Source: SL 2008, ch 14, § 5.



§ 1-27-38 Civil action or administrative review of denial of written request or estimate of fees.

1-27-38. Civil action or administrative review of denial of written request or estimate of fees. If a public record officer denies a written request in whole or in part, or if the requestor objects to the public record officer's estimate of fees or time to respond to the request, a requestor may within ninety days of the denial commence a civil action by summons or, in the alternative, file a written notice of review with the Office of Hearing Examiners. The notice of review shall be mailed, via registered or certified mail, to the Office of Hearing Examiners and shall contain:

(1) The name, address, and telephone number of the requestor;

(2) The name and business address of the public record officer denying the request;

(3) The name and business address of the agency, political subdivision, municipal corporation, or other entity from which the request has been denied;

(4) A copy of the written request;

(5) A copy of any denial or response from the public record officer; and

(6) Any other information relevant to the request that the requestor desires to be considered.
Source: SL 2008, ch 14, § 6.



§ 1-27-39 Response to notice of review.

1-27-39. Response to notice of review. Upon receipt, the Office of Hearing Examiners shall promptly mail a copy of the notice of review filed pursuant to § 1-27-38 and all information submitted by the requestor to the public record officer named in the notice of review. The entity denying the written request may then file a written response to the Office of Hearing Examiners within ten business days. If the entity does not file a written response within ten business days, the Office of Hearing Examiners shall act on the information provided. The Office of Hearing Examiners shall provide a reasonable extension of time to file a written response upon written request or agreement of parties.

Source: SL 2008, ch 14, § 7.



§ 1-27-40 Findings and decision of Office of Hearing Examiners.

1-27-40. Findings and decision of Office of Hearing Examiners. Upon receipt and review of the submissions of the parties, the Office of Hearing Examiners shall make written findings of fact and conclusions of law, and a decision as to the issue presented. Before issuing a decision, the Office of Hearing Examiners may hold a hearing pursuant to chapter 1-26 if good cause is shown.

Source: SL 2008, ch 14, § 8.



§ 1-27-40.1 Time for compliance with decision or appeal.

1-27-40.1. Time for compliance with decision or appeal. If the office of hearing examiners enters a decision pursuant to § 1-27-40 concluding that certain records shall be released or that the fee charged pursuant to §§ 1-27-35 and 1-27-36 was excessive, the public entity has thirty days after the opinion is issued to comply with the order or to file an appeal pursuant to § 1-27-41.

Source: SL 2011, ch 11, § 1.



§ 1-27-40.2 Costs, disbursements, and civil penalty for unreasonable, bad faith denial of access.

1-27-40.2. Costs, disbursements, and civil penalty for unreasonable, bad faith denial of access. In a civil action filed pursuant to § 1-27-38 or upon an appeal filed pursuant to § 1-27-41, if the court determines that the public entity acted unreasonably and in bad faith the court may award costs, disbursements, and a civil penalty not to exceed fifty dollars for each day that the record or records were delayed through the fault of the public entity. Any civil penalty collected pursuant to this section shall be deposited into the state general fund.

Source: SL 2011, ch 11, § 2.



§ 1-27-41 Appeal.

1-27-41. Appeal. The aggrieved party may appeal the decision of the Office of Hearing Examiners to the circuit court pursuant to chapter 1-26. In any action or proceeding under §§ 1-27-35 to 1-27-43, inclusive, no document or record may be publicly released until a final decision or judgment is entered ordering its release.

Source: SL 2008, ch 14, § 9.



§ 1-27-42 Public record officer for the state, county, municipality, township, school district,special district, or other entity.

1-27-42. Public record officer for the state, county, municipality, township, school district, special district, or other entity. The public record officer for the state is the secretary, constitutional officer, elected official, or commissioner of the department, office, or other division to which a request is directed. The public record officer for a county is the county auditor or the custodian of the record for law enforcement records. The public record officer for a first or second class municipality is the finance officer or the clerk or the custodian of the record for law enforcement records. The public record officer for a third class municipality is the president of the board of trustees or the custodian of the record for law enforcement records. The public record officer for an organized township is the township clerk. The public record officer for a school district is the district superintendent or CEO. The public record officer for a special district is the chairperson of the board of directors. The public record officer for any other entity not otherwise designated is the person who acts in the capacity of the chief financial officer or individual as designated by the entity.

Source: SL 2008, ch 14, § 10.



§ 1-27-43 Form of notice of review--Office of Hearing Examiners' notice.

1-27-43. Form of notice of review--Office of Hearing Examiners' notice. The following forms are prescribed for use in the procedures provided for in §§ 1-27-35 to 1-27-42, inclusive, but failure to use or fill out completely or accurately any of the forms does not void acts done pursuant to those sections provided compliance with the information required by those sections is provided in writing.

NOTICE OF REVIEW

REQUEST FOR DISCLOSURE OF PUBLIC RECORDS

Office of Hearing Examiners

500 E. Capitol Avenue

Pierre, South Dakota 57501

605-773-6811

SOUTH DAKOTA OFFICE OF HEARING EXAMINERS

NOTICE OF REQUEST FOR DISCLOSURE

OF PUBLIC RECORDS

TO: (Public Record Officer & Governmental Entity) ______________________________ has filed a Notice of Review--Request for Disclosure of Public Records. A copy of the Notice of Review--Request for Disclosure of Public Records is attached for your review.

You may file a written response to the Notice of Review--Request for Disclosure of Public Records within ten (10) business days of receiving this notice, exclusive of the day of service, at the following address:

Office of Hearing Examiners

500 E. Capitol Avenue
Pierre, South Dakota 57501
605-773-6811

The Office of Hearing Examiners may issue its written decision on the information provided and will only hold a hearing if it deems a hearing necessary.

If you have any questions, please contact the Office of Hearing Examiners.

Dated this ____ day of ________________, 20____.

___________________________

Office of Hearing Examiners

Source: SL 2008, ch 14, § 11.



§ 1-27-44 Restriction on internet use of social security numbers by state agencies and politicalsubdivisions.

1-27-44. Restriction on internet use of social security numbers by state agencies and political subdivisions. No state agency or any of its political subdivisions or any official, agent, or employee of any state agency or political subdivision may:

(1) Knowingly release or post any person's social security number on the internet; or

(2) Require any person to transmit the person's social security number over the internet, unless the connection is secure or the social security number is encrypted; or

(3) Require any person to use the person's social security number to access an internet website, unless a password or unique personal identification number or other authentication device is also required to access the internet website.
Source: SL 2008, ch 15, § 1.



§ 1-27-45 Searchable internet website for posting and access of public records and financialinformation.

1-27-45. Searchable internet website for posting and access of public records and financial information. The state shall maintain a searchable internet website for the posting and access of public records and financial information of the state, municipalities, counties, school districts, and other political subdivisions. The content and operation of the website shall be administered jointly by the Bureau of Administration, Bureau of Finance and Management, and Bureau of Information and Telecommunications.

Source: SL 2009, ch 12, § 1.



§ 1-27-46 Contracts to be displayed on searchable internet website.

1-27-46. Contracts to be displayed on searchable internet website. The state shall display on the searchable internet website created pursuant to § 1-27-45 copies of each written contract for supplies, services, or professional services of ten thousand dollars or more, each written contract filed with the state auditor pursuant to § 1-24A-1, and each written contract filed with the attorney general pursuant to § 1-11-15. Each contract shall be displayed electronically not less than sixty days after commencement of the contract term and for not less than one year following the end of the contract term.

Source: SL 2010, ch 10, § 1.



§ 1-27-47 Affordability of public access to electronic records database.

1-27-47. Affordability of public access to electronic records database. A public entity that creates or maintains an electronic public records database or that enters into a contract for an electronic public records database shall consider the cost and affordability of public access.

Source: SL 2013, ch 12, § 1.



§ 1-27-48 Documentation regarding information stored in electronic records system.

1-27-48. Documentation regarding information stored in electronic records system. A public entity shall make available, upon request, the following documentation for each electronic records system:

(1) A narrative description of the system purpose and functionality; and

(2) Such information as may be reasonably necessary for a member of the public to request the public information that is stored in the electronic records system.
Source: SL 2013, ch 12, § 2.






Chapter 28 - Reports of State Agencies [Repealed]

CHAPTER 1-28

REPORTS OF STATE AGENCIES [REPEALED]

[Repealed by SL 1971, ch 10, § 7; SL 1979, ch 10, §§ 5 to 12; SL 1980, ch 20, §§ 1 to 4; SL

1980, ch 24, § 14; SL 1982, ch 16, §§ 9, 10]



Chapter 29 - Emergency Location of State Government

§ 1-29-1 Proclamation moving capital under emergency conditions--Legislative action orreturn to Pierre.

1-29-1. Proclamation moving capital under emergency conditions--Legislative action or return to Pierre. Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of state government at the normal location of the seat thereof in the city of Pierre, Hughes County, South Dakota, the Governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within or without this state as he may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of state government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of government until the Legislature shall by law establish a new location, or locations, or until the emergency is declared to be ended by the Governor and the seat of government is returned to its normal location.

Source: SL 1961, ch 287, § 1.



§ 1-29-2 Validity of official acts at emergency capital.

1-29-2. Validity of official acts at emergency capital. During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer, agency, department, or authority of this state, including the convening and meeting of the Legislature in regular, extraordinary, or emergency session, shall be valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.

Source: SL 1961, ch 287, § 2.



§ 1-29-3 Supremacy of chapter over conflicting law.

1-29-3. Supremacy of chapter over conflicting law. The provisions of this chapter shall control and be supreme in the event it shall be employed notwithstanding the provisions of any other law to the contrary or in conflict herewith.

Source: SL 1961, ch 287, § 3.






Chapter 30 - Emergency Interim Succession to Office

§ 1-30-1 Legislative findings and policy.

1-30-1. Legislative findings and policy. Because of the existing possibility of attack upon the United States of unprecedented size and destructiveness, and in order, in the event of such an attack, to assure continuity of government through legally constituted leadership, authority, and responsibility in offices of the government of the state and its political subdivisions; to provide for the effective operation of governments during an emergency; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for additional officers who can exercise the powers and discharge the duties of Governor; to provide for emergency interim succession to governmental offices of this state, and its political subdivisions, in the event the incumbents thereof (and their deputies, assistants, or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of such offices (hereinafter referred to as deputy)) are unavailable to perform the duties and functions of such offices; and to provide for special emergency judges who can exercise the powers and discharge the duties of judicial offices in the event regular judges are unavailable.

Source: SL 1961, ch 285, § 2.



§ 1-30-2 Definition of terms.

1-30-2. Definition of terms. Unless otherwise clearly required by the context, as used in this chapter:

(1) "Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or processes;

(2) "Emergency interim successor" means a person designated pursuant to this chapter, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the Constitution, statutes, charters, and ordinances or until the lawful incumbent is able to resume the exercises of the powers and discharge the duties of the office;

(3) "Office" includes all state and local offices, the powers and duties of which are defined by the Constitution, statutes, charters, and ordinances, except the Office of Governor, and except those in the Legislature and the judiciary;

(4) "Political subdivision" includes counties, municipalities, townships, districts, authorities, and other public corporations and entities whether organized and existing under charter or general law;

(5) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office (including any deputy exercising the powers and discharging the duties of an office because of a vacancy) and his duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.
Source: SL 1961, ch 285, § 3; SL 1992, ch 60, § 2.



§ 1-30-3 Designation by state officers of emergency interim successors.

1-30-3. Designation by state officers of emergency interim successors. All state officers, subject to such regulations as the Governor (or other official authorized under the Constitution or this chapter to exercise the powers and discharge the duties of the office of Governor) may issue, shall, in addition to any deputy authorized pursuant to law to exercise all of the powers and discharge the duties of the office, designate by title emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this chapter to ensure their current status. The officer will designate a sufficient number of such emergency interim successors so that there will be not less than three, nor more than seven, such deputies or emergency interim successors or any combination thereof, at any time.

Source: SL 1961, ch 285, § 4.



§ 1-30-4 Exercise of powers by emergency successor to state office--Termination of powers.

1-30-4. Exercise of powers by emergency successor to state office--Termination of powers. In the event that any state officer is unavailable following an attack, and in the event his deputy, if any, is also unavailable, the said powers of his office shall be exercised and the said duties of his office shall be discharged by his designated emergency interim successors in the order specified. Such emergency interim successors shall exercise said powers and discharge said duties only until such time as the Governor under the Constitution or authority other than this chapter (or other official authorized under the Constitution or this chapter to exercise the powers and discharge the duties of the office of Governor) may, where a vacancy exists, appoint a successor to fill the vacancy or until a successor is otherwise appointed, or elected and qualified as provided by law; or an officer (or his deputy or a preceding named emergency interim successor) becomes available to exercise or resume the exercise of the powers and discharge the duties of his office.

Source: SL 1961, ch 285, § 4.



§ 1-30-5 Local resolutions and ordinances for emergency interim succession.

1-30-5. Local resolutions and ordinances for emergency interim succession. With respect to local offices for which the legislative bodies of municipalities, townships, and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such legislative bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of this chapter.

Source: SL 1961, ch 285, § 5; SL 1992, ch 60, § 2.



§ 1-30-6 Designation by local officers of emergency interim successors.

1-30-6. Designation by local officers of emergency interim successors. The provisions of this section and § 1-30-7 shall be applicable to officers of political subdivisions (including, but not limited to, municipalities, townships, counties, and school districts) not included in § 1-30-5. Such officers, subject to such regulations as the executive head of the political subdivision may issue, shall designate by title (if feasible) or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this chapter to ensure their current status. The officer will designate a sufficient number of persons so that there will be not less than three, nor more than seven, deputies or emergency interim successors or any combination thereof at any time.

Source: SL 1961, ch 285, § 6; SL 1992, ch 60, § 2.



§ 1-30-7 Exercise of powers by emergency successor to local office--Termination of powers.

1-30-7. Exercise of powers by emergency successor to local office--Termination of powers. In the event that any officer of any political subdivision (or his deputy provided for pursuant to law) is unavailable, the powers of the office shall be exercised and duties shall be discharged by his designated emergency interim successors in the order specified. The emergency interim successor shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the Constitution or statutes or until the officer (or his deputy or a preceding emergency interim successor) again becomes available to exercise the powers and discharge the duties of his office.

Source: SL 1961, ch 285, § 6.



§ 1-30-8 Oath of office taken at time of designation--Formal qualification waived foremergency successors.

1-30-8. Oath of office taken at time of designation--Formal qualification waived for emergency successors. At the time of their designation, emergency interim successors shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provisions of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

Source: SL 1961, ch 285, § 7.



§ 1-30-9 Enemy attack required for exercise of powers by emergency successors--Legislativetermination of powers.

1-30-9. Enemy attack required for exercise of powers by emergency successors--Legislative termination of powers. Officials authorized to act as Governor pursuant to this chapter, emergency interim successors are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The Legislature, by concurrent resolution, may at any time terminate the authority of said emergency interim successors to exercise the powers and discharge the duties of office as herein provided.

Source: SL 1961, ch 285, § 8.



§ 1-30-10 Removal of designees.

1-30-10. Removal of designees. Until such time as the persons designated as emergency interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this chapter, including § 1-30-9, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

Source: SL 1961, ch 285, § 9.



§ 1-30-11 Adjudication of disputes.

1-30-11. Adjudication of disputes. Any dispute concerning a question of fact arising under this chapter with respect to an office in the executive branch of the state government (except a dispute of fact relative to the Office of Governor) shall be adjudicated by the Governor (or other official authorized under the Constitution or this chapter to exercise the powers and discharge the duties of the Office of Governor) and his decision shall be final.

Source: SL 1961, ch 285, § 10.



§ 1-30-12 Short title.

1-30-12. Short title. This chapter shall be known and may be cited as "Emergency Interim Executive and Judicial Succession Act."

Source: SL 1961, ch 285, § 1.






Chapter 31 - Commission on Human Relations [Repealed]

CHAPTER 1-31

COMMISSION ON HUMAN RELATIONS [REPEALED]

[Repealed by SL 1972, ch 11, § 19]



Chapter 32 - Executive Reorganization_General Provisions and Definitions

§ 1-32-1 Definition of terms.

1-32-1. Definition of terms. As used in chapters 1-32 to 1-47, inclusive:

(1) "Administrative function" means any management function to include planning, developing, and implementing programs; organizing the internal structure of a department or agency; selecting, appointing, promoting, removing, and managing personnel; directing, administering, reviewing, and coordinating activities and programs assigned to a department, agency, or organizational subunit; reporting; and budgeting and expending funds, including, unless excepted, special budgetary functions;

(2) "Advisory function" means furnishing advice, gathering information, and making recommendations;

(3) "Agency" means any board, commission, department, bureau, division, or any other unit or organization of state government;

(4) "Department," except when used in connection with the name of a departmental level agency existing before July 1, 1973, means the principal functional and administrative entity created by this chapter within the executive department of state government and one of the twenty-five principal departments permitted under the reorganization amendment and includes any subunits of such a department except where otherwise provided;

(5) "Division" means the principal functional subunit within a department and is comprised of those agencies allocated to the division by chapters 1-32 to 1-47, inclusive, except where otherwise provided. Where agencies are not specifically allocated to a division, the department head with the approval of the Governor may form necessary divisions to carry out the purpose of said chapters. The head of the division shall have the title "director" of the division unless otherwise specifically designated by said chapters;

(6) "Executive branch" and "executive department" mean the executive department of state government referred to in the S.D. Const., Art. IV;

(7) "Function" means any authority, power, responsibility, duty, program, or activity of an agency, whether or not specifically provided for by law;

(8) "Head of department," "head of a principal department" or "department head" means the head of one of the principal departments as provided for in chapters 1-33 to 1-47, inclusive. The head of the department shall have the title "secretary" of the department unless otherwise specifically designated by said chapters;

(9) "Office" means the principal functional subunit within a division and is comprised of those agencies allocated to the office by law, executive orders with the force of law, or administrative action, except where otherwise provided. Where agencies are not specifically allocated to an office within a division by law or executive order with the force of law, the department secretary with the approval of the Governor may form necessary offices and allocate agencies to those offices to carry out the purposes of chapters 1-32 to 1-47, inclusive. The head of an office shall have the title "supervisor" of the office unless otherwise specifically designated by law or said chapters;

(10) "Quasi-judicial function" means an adjudicatory function exercised by an agency, involving the exercise of judgment and discretion in making determinations in controversies. The term includes the functions of interpreting, applying, and enforcing existing rules and laws; granting or denying privileges, rights, or benefits; issuing, suspending, or revoking licenses, permits and certificates; determining rights and interests of adverse parties; evaluating and passing on facts; awarding compensation; fixing prices; ordering action or abatement of action; holding hearings; adopting procedural rules or performing any other act necessary to effect the performance of a quasi-judicial function;

(11) "Quasi-legislative function" means making or having the power to make and promulgate rules as defined in subdivision 1-26-1(8);

(12) "Reorganization amendment" means S.D. Const., Art. IV, § 8, as adopted at the general election of November 7, 1972;

(13) "Special budgetary function" is a category of administrative functions and means any statutory power granted to an agency with respect to the receipt, or the approval of budgets or allocations, or the disbursement and expenditure of special revenue funds, capital projects funds, debt service funds, trust and agency funds, public service enterprise funds, and working capital or internal service funds as defined by § 4-4-4. Special budgetary functions are not to be construed, however, to include any authority to select, appoint, promote, or remove any employee.
Source: SL 1973, ch 2, § 2; SL 1974, ch 3, §§ 2, 3; SL 1979, ch 351, § 3; SL 1979, ch 352, § 2; SL 1979, ch 354, § 3; SL 1979, ch 355, § 3; SL 1980, ch 26, § 1.



§ 1-32-2 Principal departments established.

1-32-2. Principal departments established. For the purposes of achieving reorganization under the terms of S. D. Const., Art. IV, § 8, the following principal departments are established:

(1) Department of Executive Management;

(2) Department of Public Safety;

(3) Department of Social Services;

(4) Department of Labor and Regulation;

(5) Department of Education;

(6) Department of Environment and Natural Resources;

(7) Department of Game, Fish and Parks;

(8) Department of Health;

(9) Department of Agriculture;

(10) Department of Transportation;

(11) Department of the Military;

(12) Department of Revenue;

(13) Department of Human Services;

(14) Department of Tourism;

(15) Department of Veterans Affairs;

(16) Department of Tribal Relations;

(17) Department of Corrections.
Source: SL 1973, ch 2, § 6; SL 1973, ch 264, § 6; SL 1975, ch 5, § 13; SL 1977, ch 226, § 10; SL 1978, ch 290, § 1; SL 1979, ch 351, §§ 26, 35; SL 1979, ch 352, § 15; SL 1979, ch 354, §§ 17, 18; SL 1982, ch 17, § 61; SL 1989, ch 21, §§ 1, 26; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 82, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 93, eff. Apr. 12, 2011; SL 2012, ch 4, § 12.



§ 1-32-3 Appointment and tenure of department heads.

1-32-3. Appointment and tenure of department heads. The head of each principal department shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor pursuant to S.D. Const., Art. IV, § 9.

Source: SL 1973, ch 2, §§ 30, 41, 68, 89, 98, 109, 116, 129, 200, 212, 223, 237, 269, 279.



§ 1-32-3.1 Transferred.

1-32-3.1. Transferred to § 1-39-2.1.



§ 1-32-4 Changes in organization or functions within departments.

1-32-4. Changes in organization or functions within departments. In order to promote the efficient administration of the principal departments, the Governor may establish, combine, or abolish divisions, offices, or other administrative subunits, with the exception of boards and commissions authorized by the Legislature, and may allocate and reallocate powers and duties among divisions, offices, or other administrative subunits under the various principal departments if the reallocation of powers and duties allows the departments to continue to perform the functions assigned and mandated by the Constitution and laws of the State of South Dakota.

Source: SL 1973, ch 2, § 7; SL 1996, ch 13.



§ 1-32-4.1 Authority to create advisory councils, committees, boards, or commissions--Governor's approval required--Filing--Compensation.

1-32-4.1. Authority to create advisory councils, committees, boards, or commissions--Governor's approval required--Filing--Compensation. Only a head of department as defined by subdivision § 1-32-1(8), the Governor and the chairman of the Board of Regents may create such advisory councils, committees, boards, or commissions as may be deemed necessary and in the best interests of the State of South Dakota. However, no such advisory council, committee, board, or commission may be created without the approval of the Governor. A copy of such approval shall be filed with the secretary of state. Compensation shall be according to the provisions of § 4-7-10.4.

Source: SL 1976, ch 21, § 1; SL 1989, ch 20, § 43.



§ 1-32-4.2 Request to Governor--Contents.

1-32-4.2. Request to Governor--Contents. Any request submitted to create an advisory council, committee, board, or commission by a head of department or chairman of the board of regents to the Governor shall have the following information:

(1) Name of council, committee, board, or commission;

(2) Date of creation;

(3) Composition and type of citizen or group input that is sought;

(4) Names and addresses of members if appointments have been made, otherwise such information shall be made available to the Governor subsequent to the creation;

(5) Purpose of the creation;

(6) Source and amount of funding, duration of the fund or grant used, applicable restrictions and other stipulations.
Source: SL 1976, ch 21, § 4; SL 1989, ch 20, § 44.



§ 1-32-4.3 Creation without Governor's approval when required for federal funds--Filing withsecretary of state.

1-32-4.3. Creation without Governor's approval when required for federal funds--Filing with secretary of state. Notwithstanding § 1-32-4.1, if federal law or regulation shall require that an advisory council, committee, board, or commission be established in order to receipt federal funds, a department, an agency, or institution, or board or commission may establish an advisory council committee, board, or commission without the approval of the Governor; provided, however, that such appointing authority file such action with the secretary of state.

Source: SL 1976, ch 21, § 2.



§ 1-32-4.4 Maximum duration of federally required agency--Extensions.

1-32-4.4. Maximum duration of federally required agency--Extensions. An advisory council, committee, board, or commission created in response to federal law or regulation may not be created to remain in existence longer than two years after the date of its creation or beyond the period required to receive federal or private funds, whichever occurs later, unless extended by the Governor and filed with the secretary of state. If the existence of an advisory council is extended, the appointing authority shall specify a new date, not more than two years later, when the existence of the advisory council shall end and file a record of the action in the Office of the Secretary of State. The existence of any advisory council may be extended as many times as necessary.

Source: SL 1976, ch 21, § 3.



§ 1-32-4.5 Internal councils and committees not prohibited.

1-32-4.5. Internal councils and committees not prohibited. Nothing in §§ 1-32-4.1 to 1-32-4.4, inclusive, shall be construed as prohibiting the use or creation of internal department or state institutional councils and committees that are comprised of department or institutional employees.

Source: SL 1976, ch 21, § 5.



§ 1-32-5 Secretary's access to records within department--Restrictions on disclosure.

1-32-5. Secretary's access to records within department--Restrictions on disclosure. The secretary of the principal department shall have complete access to the records of any agency within his department, provided, however, that any statutory restrictions on the disclosure of confidential information and penalties for unlawful disclosure of such information shall apply to the secretary of the principal department.

Source: SL 1973, ch 2, § 8.



§ 1-32-6 Appointment and removal of division directors--Qualifications for positions.

1-32-6. Appointment and removal of division directors--Qualifications for positions. Unless otherwise provided by chapters 1-32 to 1-47, inclusive, or § 38-7-2.2, division directors shall be appointed by the head of the department or bureau of which the division is a part, and shall serve at the pleasure of the department or bureau head. However both the appointment and removal of division directors shall be subject to approval by the Governor. Departments and bureaus shall submit for approval to the commissioner of personnel minimum qualifications for the division director positions within their departments or bureaus.

Source: SL 1973, ch 2, § 9; SL 1979, ch 351, § 5; SL 1979, ch 352, § 4; SL 1979, ch 354, § 5; SL 1979, ch 355, § 5; SL 1980, ch 26, § 2; SL 1981, ch 11, § 1.



§ 1-32-6.1 Repealed.

1-32-6.1. Repealed by SL 1976, ch 16, § 2.



§ 1-32-7 Interdepartmental transfers of health and consumer protection functions--Approvalby Governor and filing.

1-32-7. Interdepartmental transfers of health and consumer protection functions--Approval by Governor and filing. The secretaries of the Departments of Health, Agriculture, Public Safety, Revenue, Labor and Regulation and Human Services are hereby authorized to enter into mutual agreements, transferring among the departments any health or consumer protection inspection function assigned to any one of the three departments so as to promote the effectiveness and efficiency of such functions. Any such mutual agreements shall be approved by the Governor and shall be filed in the Office of the Secretary of State.

Source: SL 1973, ch 2, § 55; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2011, ch 1 (Ex. Ord. 11-1), § 94, eff. Apr. 12, 2011.



§ 1-32-8 Assistant attorneys general as employees of attorney general's office.

1-32-8. Assistant attorneys general as employees of attorney general's office. All assistant attorneys general shall be employees of the Office of the Attorney General.

Source: SL 1973, ch 2, § 296; SL 1974, ch 18, § 1.



§ 1-32-9 Interim allocation of functions and resources--Recommendations to Legislature.

1-32-9. Interim allocation of functions and resources--Recommendations to Legislature. In the event that it has been determined that a function of a transferred agency, which has not been eliminated by chapters 1-32 to 1-47, inclusive, and its associated records, personnel, equipment, facilities, unexpended balances or appropriations, allocations, or other funds have not been clearly allocated to a principal department or an administrative subunit or board or commission of such a department, the Governor shall specify by interim procedures the allocation of the function and its associated resources. At the next legislative session following the issuance of such interim procedures, the Governor shall make recommendations concerning the proper allocation of the functions of transferred agencies which are not clearly allocated by said chapters. Any interim procedures issued in conjunction with this section shall be filed with the secretary of state.

Source: SL 1973, ch 2, § 292; SL 1980, ch 26, § 3.



§ 1-32-10 Repeals and amendments not implied.

1-32-10. Repeals and amendments not implied. It is the intent of chapters 1-32 to 1-47, inclusive, not to repeal or amend any laws relating to functions performed by an agency, unless the intent is specifically expressed in said chapters or unless there is an irreconcilable conflict between said chapters and those laws.

Source: SL 1973, ch 2, § 287; SL 1980, ch 26, § 4.



§ 1-32-11 Repealed.

1-32-11. Repealed by SL 1975, ch 16, § 25.



§ 1-32-12 Employees' rights preserved.

1-32-12. Employees' rights preserved. Any employee who was a member of any retirement system before the transfer of any board, commission, department, division, or agency specified by chapters 1-32 to 1-47, inclusive, shall not lose any retirement benefits accrued in such system by virtue of such transfer. An employee so affected shall have the option of continuing as a member of the retirement system of which he was a member at the time of transfer or to join the retirement system to which the transfer makes him eligible. However, the affected employee shall make his election within six months from the date of the transfer. Unless otherwise provided in chapters 1-32 to 1-47, inclusive, each state officer or employee affected by the reorganization of the executive department of state government under said chapters is entitled to all rights which he possessed as a state officer or employee before such reorganization, including rights to tenure in office and rank or grade, rights to vacation and sick pay and leave, rights under any retirement or personnel plan or labor union contract, rights to compensatory time earned, and any other rights under law or administrative policy. This section is not intended to create any new rights for any state officer or employee but to continue only those rights in effect before any transfer or reorganization pursuant to chapters 1-32 to 1-47, inclusive.

Source: SL 1973, ch 2, § 291; SL 1980, ch 26, § 5.



§ 1-32-13 Bondholders' and contractual rights preserved.

1-32-13. Bondholders' and contractual rights preserved. The rights, privileges, and duties of the holders of bonds and other obligations issued, and of the parties to contracts, leases, indentures, and other transactions entered into by the state or by any agency, officer, or employee thereof before the transfer of the functions of an agency or the abolition of an agency in chapters 1-32 to 1-47, inclusive, and covenants and agreements as set forth therein, remain in effect, and none of those rights, privileges, duties, covenants, or agreements is impaired or diminished by reason of such transfer or abolition. The department or unit which succeeds to the functions of an agency is substituted for that agency and succeeds to its rights and duties under the provisions of those bonds, contracts, leases, indentures, and other transactions.

Source: SL 1973, ch 2, § 293; SL 1980, ch 26, § 6.



§ 1-32-14 Pending proceedings continued.

1-32-14. Pending proceedings continued. No judicial or administrative suit, action, or other proceeding lawfully commenced by or against any department, board, commission, agency, or any officer of the state, in his official capacity or in relation to the discharge of his official duties before the taking effect of any reorganization under the provisions of chapters 1-32 to 1-47, inclusive, shall abate or be affected by the reason of the taking effect of such reorganization. The court may allow the suit, action, or other proceeding to be maintained by or against the successor of any department, board, commission, agency, or any officer affected by said chapters.

Source: SL 1973, ch 2, § 294; SL 1980, ch 26, § 7.



§ 1-32-15 Changes to meet federal requirements.

1-32-15. Changes to meet federal requirements. If any part of chapters 1-32 to 1-47, inclusive, is ruled to be in conflict with federal requirements which are a prescribed condition to the receipt of federal aid by the state, an agency, or a political subdivision, that part of said chapters has no effect and the Governor may by executive order make necessary changes to said chapters to receive federal aid, and the changes will remain in effect until the last legislative day of the next legislative session or until the Legislature completes legislation addressed to the same question, whichever comes first.

Source: SL 1973, ch 2, § 295; SL 1980, ch 26, § 8.



§ 1-32-16 Severability of provisions.

1-32-16. Severability of provisions. If a part of chapters 1-32 to 1-47, inclusive, is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of said chapters is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications. It is hereby declared that the sections, clauses, sentences, and parts of said chapters are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if any section, clause, sentence, or part of said chapters would otherwise be unconstitutional or ineffective.

Source: SL 1973, ch 2, §§ 288, 290; SL 1980, ch 26, § 9.



§ 1-32-17 Superseded.

1-32-17. Superseded.






Chapter 33 - Department of Executive Management

§ 1-33-1 Department continued.

1-33-1. Department continued. The Department of Executive Management is hereby continued.

Source: SL 1973, ch 2, § 10; SL 2005, ch 10, § 9.



§ 1-33-2 Governor as head of office.

1-33-2. Governor as head of office. The head of the Department of Executive Management is the Governor.

Source: SL 1973, ch 2, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82.



§ 1-33-3 Bureaus and other agencies constituting department.

1-33-3. Bureaus and other agencies constituting department. The Department of Executive Management consists of the Bureau of Finance and Management, the Bureau of Administration, the Bureau of Human Resources, the Bureau of Information and Telecommunications, the Governor's Office of Economic Development, and any other agencies created by administrative action or law and placed under the Department of Executive Management.

Source: SL 1973, ch 2, § 12; SL 1974, ch 3, § 9; SL 1982, ch 17, § 1; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 96, eff. Apr. 12, 2011; SL 2012, ch 23, § 1.



§ 1-33-4 Appointment of bureau heads--Titles.

1-33-4. Appointment of bureau heads--Titles. Except as provided by § 1-33-10, the heads of the bureaus within the Department of Executive Management shall be appointed by the Governor and serve at his pleasure, and shall each have the title of commissioner.

Source: SL 1973, ch 2, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82.



§ 1-33-5 , 1-33-6. Repealed.

1-33-5, 1-33-6. Repealed by SL 2012, ch 23, §§ 2, 3.



§ 1-33-7 Annual report and recommendations by finance commissioner on buildingauthorities.

1-33-7. Annual report and recommendations by finance commissioner on building authorities. The commissioner of finance and management shall submit at least annually to the Governor and Legislature a review, analysis, and set of recommendations concerning the operations and structure of the following agencies:

(1) The State Building Authority created by chapter 5-12;

(2) The Health and Educational Facilities Authority created by chapter 1-16A.
Source: SL 1973, ch 2, § 16.



§ 1-33-8 Superseded.

1-33-8. Superseded.



§ 1-33-8.1 Administrative functions performed by Bureau of Administration for board andcommission.

1-33-8.1. Administrative functions performed by Bureau of Administration for board and commission. The Bureau of Administration shall, under the direction and control of the commissioner of administration, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the following agencies:

(1) The Records Destruction Board created by chapter 1-27;

(2) The Capitol Complex Restoration and Beautification Commission continued by chapter 5-15.
Source: SL 1974, ch 3, § 5.



§ 1-33-8.2 Repealed.

1-33-8.2. Divisions abolished--Performance of functions by Bureau of Administration. The following divisions are abolished:

(1) The Purchasing and Printing Division formerly authorized by chapter 1-14;

(2) The Buildings and Grounds Maintenance Division formerly authorized by chapter 1-14;

(3) The Central Administrative Services Division formerly authorized by chapter 1-14;

(4) The Central Data Processing Division formerly authorized by chapter 1-14;

(5) The Division of the State Engineer created by chapter 5-13;

(6) The Division of the State Chemist created by the former § 13-57-12.

The Bureau of Administration shall, under the direction and control of the commissioner of administration, administer all the functions of the divisions enumerated above, but those functions shall not be reallocated into more than six divisions.

Source: SL 1974, ch 3, § 6.



§ 1-33-9 Bureau of Human Resources--Duties.

1-33-9. Bureau of Human Resources--Duties. The Bureau of Human Resources shall:

(1) Provide workers' compensation coverage and a group health and flexible benefit plan for all state employees unless such duties are delegated to another agency pursuant to chapter 1-24;

(2) Administer recruitment and classification for all civil service employees unless such duties are delegated to another agency pursuant to chapter 1-24;

(3) Provide human resource management and programs including programs governing human resource planning, training and development, internships, performance evaluation, employee assessment and testing, classification, compensation, recruitment, and other matters relating to human resource management for all of the executive branch of state government under the control of the Governor and by agreement for other state government agencies;

(4) Perform all administrative functions for the Civil Service Commission;

(5) Employ such staff as are necessary to perform its duties; and

(6) Contract as is necessary to perform its duties.
Source: SL 1973, ch 23, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2012, ch 23, § 4.



§ 1-33-10 Commissioner of human resources--Appointment.

1-33-10. Commissioner of human resources--Appointment. The Bureau of Human Resources is administered by a commissioner appointed by the Governor with the advice and consent of the Senate. The commissioner serves at the pleasure of the Governor.

Source: SL 1973, ch 23, § 7; SL 2010, ch 19, § 1; SL 2012, ch 23, § 5.



§ 1-33-10.1 Bureau of Human Resources student internships.

1-33-10.1. Bureau of Human Resources student internships. There is hereby created a student intern program within the Bureau of Human Resources to provide administrative internships for students to foster knowledge and understanding of the governmental process and to provide assistance to the executive branch of state government.

Source: SL 2014, ch 10, § 1.



§ 1-33-11 to 1-33-13. Repealed.

1-33-11 to 1-33-13. Repealed by SL 2012, ch 23, §§ 6 to 8.



§ 1-33-14 Repealed.

1-33-14. Repealed by SL 1984, ch 207, § 8.



§ 1-33-15 Transferred.

1-33-15. Transferred to § 1-52-3.1 by SL 2005, ch 10, § 10.



§ 1-33-16 to 1-33-17. Repealed.

1-33-16 to 1-33-17. Repealed by SL 2005, ch 10, §§ 11 to 13.



§ 1-33-18 to 1-33-19.1. Transferred.

1-33-18 to 1-33-19.1. Transferred to §§ 1-52-3.2 to 1-52-3.4 by SL 2005, ch 10, §§ 14 to 16.



§ 1-33-19.2 Transferred.

1-33-19.2. Transferred to § 1-52-13 by SL 2009, ch 1, § 120.



§ 1-33-20 Obsolete.

1-33-20. Obsolete.



§ 1-33-20.1 Repealed.

1-33-20.1. Repealed by SL 2005, ch 10, § 19.



§ 1-33-21 Community development block grant program transferred to Governor's Office ofEconomic Development.

1-33-21. Community development block grant program transferred to Governor's Office of Economic Development. The community development block grant program, which has been administered through the Department of Environment and Natural Resources is hereby transferred to the Governor's Office of Economic Development.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 35; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-33-22 Transferred.

1-33-22. Transferred to § 1-52-3.5 by SL 2005, ch 10, §§ 21, 43.



§ 1-33-23 Repealed.

1-33-23. Repealed by SL 2005, ch 10, § 22.



§ 1-33-24 , 1-33-25. Repealed.

1-33-24, 1-33-25. Repealed by SL 1992, ch 13, §§ 1, 2.



§ 1-33-26 Creation of Office of Digital Dakota Network--Purposes_Policies and rules.

1-33-26. Creation of Office of Digital Dakota Network--Purposes--Policies and rules. There is hereby created within the Bureau of Information and Telecommunications an Office of Digital Dakota Network for the purposes of advising the commissioner of information and telecommunications in identifying statewide video telecommunications network options, creating a telecommunications network, providing cost-effective services for education, government, business, and rural economic development, ensuring network uses are consistent with the best interests of the state and network users. The Bureau of Information and Telecommunications shall establish policies and rules to implement the Digital Dakota Network.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 17; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18; SL 2005, ch 16, § 3.



§ 1-33-27 to 1-33-29. Repealed.

1-33-27 to 1-33-29. Repealed by SL 2005, ch 16, §§ 8 to 10.



§ 1-33-30 Responsibilities of commissioner--Network use and programming.

1-33-30. Responsibilities of commissioner--Network use and programming. The commissioner of information and telecommunications shall be responsible for administration of policies and administrative rules, and shall be responsible for network use and programming.

The functions provided in chapter 1-33 and the rule-making authority of § 1-33-38, as it regards the determination of issues related to use, programming, policies, and management of the network are hereby transferred to the Bureau of Information and Telecommunications.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 21; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18.



§ 1-33-31 Bureau authorized to contract for expert assistance.

1-33-31. Bureau authorized to contract for expert assistance. The Bureau of Information and Telecommunications may contract for expert assistance to assist in the performance of its responsibilities under this chapter.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 22; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18.



§ 1-33-32 Bureau to submit budgets and proposals to Governor.

1-33-32. Bureau to submit budgets and proposals to Governor. The Bureau of Information and Telecommunications shall prepare and submit budgets and proposals for management of the Digital Dakota Network to the commissioner of information and telecommunications.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 23; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18; SL 2005, ch 16, § 4.



§ 1-33-33 Acceptance and expenditure of funds.

1-33-33. Acceptance and expenditure of funds. The bureau may accept and expend any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10. The Bureau of Information and Telecommunications shall continue to be responsible for the expenditure of funds authorized for building, expanding, maintaining, and operating the network.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 24; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-34 Repealed.

1-33-34. Repealed by SL 2013, ch 13, § 1.



§ 1-33-35 Operation of network by Bureau of Information and Telecommunications.

1-33-35. Operation of network by Bureau of Information and Telecommunications. Operation of the Digital Dakota Network including design of a video network structure compatible with the existing telecommunications infrastructure, the administration of a billing service system for users of the network and issues related to operation of the network shall continue to be the responsibility of the Bureau of Information and Telecommunications pursuant to chapter 1-33.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 26; SL 1994, ch 412 (Ex. Ord. 94-4), § 21; SL 2005, ch 16, § 5.



§ 1-33-36 Adoption of rules for Digital Dakota Network.

1-33-36. Adoption of rules for Digital Dakota Network. The Bureau of Information and Telecommunications may adopt, pursuant to chapter 1-26, administrative rules regarding Digital Dakota Network operations, practices, procedures, billings, fees, sites, program sources, program content, program distribution, terminal sites, and any other need identified for successful operation of the Digital Dakota Network.

Source: SL 1992, ch 373 (Ex. Ord. 92-3), § 27; SL 1995, ch 322 (Ex. Ord. 95-6), §§ 17, 18; SL 2005, ch 16, § 6.



§ 1-33-37 Bureau of Information and Telecommunications created.

1-33-37. Bureau of Information and Telecommunications created. There is hereby created within the Department of Executive Management the Bureau of Information and Telecommunications.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 82.



§ 1-33-38 Commissioner of Bureau of Information and Telecommunications--Powers andduties of bureau.

1-33-38. Commissioner of Bureau of Information and Telecommunications--Powers and duties of bureau. The head of the Bureau of Information and Telecommunications is the commissioner of information and telecommunications.

The Bureau of Information and Telecommunications shall be administered by the commissioner of information and telecommunications, who shall:

(1) Provide such assistance, under the rules and regulations as hereinafter provided, as shall be necessary for the efficient performance of the official duties imposed upon the various departments and divisions by this code;

(2) Employ such staff and maintain facilities as necessary to operate a local government services program which shall provide or arrange for services for public corporations pursuant to the provisions of § 1-33-45.
Source: SDC 1939, § 55.2005; SL 1943, ch 257, § 11; SL 1955, ch 243, § 1; SL 1963, ch 353, § 15; SL 1971, ch 5, § 6; SL 1974, ch 7; SL 1975, ch 12; SL 1979, ch 6; SL 1985, ch 33, § 17; SL 1988, ch 11, § 1; SL 1993, ch 162; SDCL, § 1-14-12; SL 1994, ch 412 (Ex. Ord. 94-4), § 18.



§ 1-33-39 Appointment of commissioner of Bureau of Information and Telecommunications.

1-33-39. Appointment of commissioner of Bureau of Information and Telecommunications. The commissioner of the Bureau of Information and Telecommunications shall be appointed by, and serve at, the pleasure of the Governor.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 19.



§ 1-33-40 Determining divisions within the Bureau of Information and Telecommunications.

1-33-40. Determining divisions within the Bureau of Information and Telecommunications. Divisions within the Bureau of Information and Telecommunications shall be determined by the commissioner.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 20.



§ 1-33-41 Bureau of Information and Telecommunications authorized to contract with otherstate agencies.

1-33-41. Bureau of Information and Telecommunications authorized to contract with other state agencies. The Bureau of Information and Telecommunications may contract with other state agencies for administrative support, accounting, payroll, and personnel services.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 28.



§ 1-33-42 Definitions.

1-33-42. Definitions. Terms used in §§ 1-33-37 to 1-33-61, inclusive, unless the context otherwise plainly requires, mean:

(1) "Data processing," any automated collection, storage, manipulation, and retrieval of data including: central processing units for micro, mini, and mainframe computers; any related peripheral equipment such as, but not limited to, terminals, document scanners, word processors, intelligent copiers, disk units, tape units, controllers, plotters, offline memory storage, printer devices, and data transmission equipment; and any software such as, but not limited to, operating systems, teleprocessing monitors, data base monitors, library and maintenance routines, and application programs.

(2) "Office systems technology," office equipment such as typewriters, duplicating, photocopy, and paper handling machines or equipment, micrographic equipment, and printing equipment and services.

(3) "Services," the providing of consultant assistance for any aspect of information technology, to include data processing, office system technology, and telecommunication systems and networks.

(4) "Telecommunications," any transmission, emission, or reception of signals of any kind containing communications of any nature, by wire, radio, optical, or other electromagnetic means, including all facilities, equipment, supplies, and services for transmission, emission, or reception. Telecommunications does not include data processing services provided or authorized by the Bureau of Administration or Federal Communication Commission licensed facilities under the control of the South Dakota Board of Educational Telecommunications.
Source: SL 1983, ch 4, § 1; SL 1990, ch 446; SDCL, § 1-14-12.10.



§ 1-33-43 Functions of Bureau of Information and Telecommunications.

1-33-43. Functions of Bureau of Information and Telecommunications. The Bureau of Information and Telecommunications shall perform functions to include, but not be limited to:

(1) Providing technical and management assistance to state agencies and institutions as to systems or methods to be used to meet information and communication requirements efficiently and effectively;

(2) Developing and proposing operational technical standards for the state information systems which will ensure the interconnection of computer networks and information of state agencies;

(3) Purchasing from, or contracting with, suppliers and communications common carriers for communications facilities or services;

(4) Cooperating with any federal, state, or local emergency management agency in providing for emergency communication and information services;

(5) Providing, where deemed feasible, a means whereby local governmental agencies, the association authorized by § 13-8-10.1, and the school administrators of South Dakota may utilize the state communication and information systems and service; and

(6) In cooperation with the appropriate state agencies, plan, design, and conduct experiments in information services, equipment, and technology, and to implement enhancements in the state information system.
Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 29; SL 1999, ch 227, § 11.



§ 1-33-44 Installation of data processing, telecommunication, and office equipment--Approvalof requests.

1-33-44. Installation of data processing, telecommunication, and office equipment--Approval of requests. The Bureau of Information and Telecommunications shall develop, install, and direct office systems technology, software, and services; telecommunication equipment, software, and services; and data processing equipment, software, and services to serve statewide needs. The Bureau of Information and Telecommunications may approve, disapprove, or modify requests of departments, agencies, commissions, institutions, or any other units of state government which involve the acquisition by lease or purchase of any office systems technology, software, and services; telecommunication equipment, software, and services; and data processing equipment, software, and services.

The bureau shall take into consideration the unique needs of the separate legislative and judicial branches of government, the constitutional offices, and the Public Utilities Commission when evaluating requests for software acquisition. Nothing in this section may be construed to prevent the legislative and judicial branches of government, the constitutional offices, and the Public Utilities Commission from carrying out their separate functions or responsibilities.

Source: SL 1966, ch 170, § 3; SDCL, § 4-7-21; SL 1982, ch 8; SL 1983, ch 4, § 2; SDCL, § 1-14-12.1; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-45 Service agency for data processing--Agreements with political subdivisions.

1-33-45. Service agency for data processing--Agreements with political subdivisions. The Bureau of Information and Telecommunications, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall develop and administer a service agency whose primary purpose shall be to serve statewide needs relating to automatic data processing services and to provide such services for any department, agency, commission, institution, or any other units of state government and for any of the political subdivisions of the state. The commissioner of information and telecommunications is hereby authorized to enter into agreements with any political subdivision for such purposes, and any political subdivision is hereby authorized to enter into such agreements for automatic data processing services.

Source: SL 1966, ch 170, § 3; SDCL, § 4-7-22; SDCL, § 1-14-12.2; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-46 Board of Regents--Joint exercise of power.

1-33-46. Board of Regents--Joint exercise of power. To effectuate the purposes of this chapter, the South Dakota Board of Regents may provide and enter into an agreement for the joint exercise of governmental power with the Bureau of Information and Telecommunications.

Source: SL 1983, ch 4, § 3; SDCL, § 1-14-12.11; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-47 Expenditures of appropriated moneys by board to acquire equipment--Deposit infund.

1-33-47. Expenditures of appropriated moneys by board to acquire equipment--Deposit in fund. Moneys appropriated to state boards, commissions, agencies, and other instrumentalities for the purchase of equipment may be paid to the Bureau of Information and Telecommunication and expended by the bureau to acquire the equipment by purchase or by lease. Moneys so paid in any year but not required to be expended for lease purchase payments shall be deposited in a fund administered by the Bureau of Information and Telecommunication which shall be available for renewal and replacement of existing equipment. Any money in the fund is continuously appropriated for the purposes of §§ 1-33-47 and 1-33-48.

Source: SL 1988, ch 15, § 1; SDCL, § 1-14-16; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-48 Commissioner allowed to enter into agreements to acquire equipment.

1-33-48. Commissioner allowed to enter into agreements to acquire equipment. The commissioner of information and telecommunication may enter into purchase or lease-purchase agreements providing for the acquisition of equipment for state boards, commissions, agencies, and instrumentalities, and shall have all powers determined by the commissioner to be necessary to accomplish this purpose.

Source: SL 1988, ch 15, § 2; SDCL, § 1-14-17; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-49 Rules and regulations by commissioner of information and telecommunications--Administrative charges for contractual services.

1-33-49. Rules and regulations by commissioner of information and telecommunications--Administrative charges for contractual services. The commissioner of information and telecommunications is empowered and it shall be his duty, to prescribe regulations, not inconsistent with law for the government of his bureau, the distribution and performance of its business, and the custody, use, and preservation of records, papers, books, and property pertaining thereto and on such other subjects as the law may specifically authorize him to make regulations.

The commissioner of information and telecommunications shall promulgate rules pursuant to chapter 1-26 to establish administrative charges for the contractual services authorized by § 1-33-38.

Source: SDC 1939, § 55.2004; SL 1988, ch 11, § 11; SDCL §§ 1-14-13, 1-14-14.2; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-50 Internal service fund for data processing--Use of revenues--Maximum operatingbalance.

1-33-50. Internal service fund for data processing--Use of revenues--Maximum operating balance. There is hereby established in the state treasury a data processing internal service fund. Any receipts or revenues into said fund may be expended for the purpose of defraying the expenses of the data processing services provided by the service agency authorized by § 1-33-45. The fee schedule for services rendered by the service agency shall provide for a maximum operating balance of two months' average operating expenditures incurred by such operation. This average shall be calculated on an accrual basis and shall be double a moving monthly average of the twelve months' operating expenditures preceding the month of operation.

Source: SL 1966, ch 181; SDCL, § 4-7-23; SL 1970, ch 30, § 5; SL 1974, ch 41; SDCL, § 1-14-12.3.



§ 1-33-51 Service agency financed by internal service fund--Fee schedule.

1-33-51. Service agency financed by internal service fund--Fee schedule. The operations of the service agency shall be financed by means of appropriations, gifts, grants, or reimbursements for services rendered which shall be receipted into the data processing internal service fund authorized and established in the state treasury by § 1-33-50. The fee schedule for such services shall be designed, to the extent practicable, to recover all costs incurred in the operation of the service agency.

Source: SL 1966, ch 170, § 3; SDCL, § 4-7-24; SDCL, § 1-14-12.5.



§ 1-33-52 Repealed.

1-33-52. Repealed by SL 2013, ch 13, § 2.



§ 1-33-53 Contracts with leasing companies for purchase and lease of data processingequipment.

1-33-53. Contracts with leasing companies for purchase and lease of data processing equipment. A state agency using leased automatic data processing equipment may, with the approval of the commissioner of information and telecommunications, enter into a contract with a leasing company for the lease or purchase by the agency of automatic data processing equipment with nonstate funds furnished by the company, and may transfer the title of the equipment to the leasing company for lease back to the agency at a rate which takes into account the value of any accruals applied to the equipment. A state agency may also transfer nonstate funds from a leasing company to the seller of automatic data processing equipment without complying with the requirements of law relating to the deposit of funds in the state treasury.

Source: SL 1978, ch 7, § 4; SDCL, § 1-14-12.9; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-54 Data processing service and maintenance contracts--Limitation of remedies.

1-33-54. Data processing service and maintenance contracts--Limitation of remedies. The commissioner of information and telecommunications may enter into automatic data processing equipment and maintenance contracts which contain reasonable and lawful provisions regarding limitation of remedies. Nothing in this section, however, shall authorize a limitation of remedies which is contrary to the provisions of chapter 53-9.

Source: SL 1978, ch 7, § 3; SDCL, § 1-14-12.8; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-55 Charges for early termination of data processing equipment contracts--Maximumpayable without legislative appropriation.

1-33-55. Charges for early termination of data processing equipment contracts--Maximum payable without legislative appropriation. Termination charges or fees for early termination of a state contract for automatic data processing equipment, not to exceed five thousand dollars, may be authorized by the commissioner of information and telecommunications if the requesting agency can pay the charges from its operating budget. If the charges or fees needed exceed five thousand dollars, they shall be paid from a special legislative appropriation for the purpose of paying the termination charges or fees for a particular contract.

Source: SL 1978, ch 7, § 2; SDCL, § 1-14-12.7; SL 1994, ch 412 (Ex. Ord. 94-4), § 21.



§ 1-33-56 Repealed.

1-33-56. Repealed by SL 2013, ch 13, § 3.



§ 1-33-57 Functions, authorities, and positions of the Office of EducationalTelecommunications transferred.

1-33-57. Functions, authorities, and positions of the Office of Educational Telecommunications transferred. The functions, authorities, and positions of the Office of Educational Telecommunications, provided in chapter 13-47, are hereby transferred to the Bureau of Information and Telecommunications.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 22.



§ 1-33-58 Commissioner of Bureau of Information and Telecommunications to performfunctions of secretary of former Department of Education and Cultural Affairs.

1-33-58. Commissioner of Bureau of Information and Telecommunications to perform functions of secretary of former Department of Education and Cultural Affairs. The commissioner of information and telecommunications shall perform the functions of the secretary of the former Department of Education and Cultural Affairs relating to the Office of Educational Telecommunications, provided in chapter 13-47.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 23; SL 2003, ch 272 (Ex. Ord. 03-1), § 82.



§ 1-33-59 Functions, authorities, and positions of Office of Digital Dakota Network transferred.

1-33-59. Functions, authorities, and positions of Office of Digital Dakota Network transferred. The functions, authorities, and positions of the Office of Digital Dakota Network, pursuant to chapter 1-33 are hereby transferred to the Bureau of Information and Telecommunications.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 24; SL 2005, ch 16, § 7.



§ 1-33-60 Repealed.

1-33-60. Repealed by SL 1995, ch 322 (Ex Ord 95-6), §§ 17, 18.



§ 1-33-61 Educational Telecommunications Board of Directors continued.

1-33-61. Educational Telecommunications Board of Directors continued. The Educational Telecommunications Board of Directors is hereby continued and shall exercise its established functions, provided in chapter 13-47, with relation to the Bureau of Information and Telecommunications.

Source: SL 1994, ch 412 (Ex. Ord. 94-4), § 26.



§ 1-33-62 Repealed.

1-33-62. Repealed by SL 1995, ch 322 (Ex Ord 95-6), § 19.






Chapter 33A - Governor's Office of Energy Policy [Repealed]

CHAPTER 1-33A

GOVERNOR'S OFFICE OF ENERGY POLICY [REPEALED]

[Repealed by SL 1991, ch 16; Repealed and transferred to Chapter 1-33B by SL 1994, ch 410

(Ex. Ord. 93-9), §§ 17, 18]



Chapter 33B - Guaranteed Energy Savings Contracts

§ 1-33B-1 Definition of terms.

1-33B-1. Definition of terms. Terms used in this chapter mean:

(1) "Governmental unit," state government or any political subdivision of the state;

(2) "Guaranteed energy savings contract," a contract for measures which provides that either energy or operational cost savings, or both, are guaranteed to the extent necessary to make payments for the measures recommended in the contract;

(3) "Qualified provider," a person, business, or state agency experienced in the design, implementation, or installation of energy conservation measures who can demonstrate the financial capabilities of completing the obligations stipulated in a guaranteed energy savings contract.
Source: SL 1992, ch 14, § 1.



§ 1-33B-2 Energy conservation measure defined--Inclusions--Limitation.

1-33B-2. Energy conservation measure defined--Inclusions--Limitation. For the purposes of this chapter, the term, energy conservation measure, means a training program or facility alteration intended to reduce either energy consumption or operating costs, or both, or increase operating revenues through the generation of energy, renewable energy, or improved metering technology, including the following:

(1) Insulation of the building or any structure associated with the building;

(2) Window or door replacement, weather stripping, or modifications that reduce energy consumption;

(3) Automated or computerized energy control systems;

(4) Replacement or modification to increase the energy efficiency of the lighting, heating, air conditioning, or ventilating systems;

(5) Energy recovery or cogeneration systems;

(6) Repair or maintenance items, when included in energy efficiency improvements of the building, if overall measures meet the fifteen-year payback as provided in § 1-33B-7;

(7) Energy source conversions which provide either operational or energy cost savings, or both; and

(8) Other energy or utility-related improvements in facilities, systems, or technology that improve energy or metering efficiency or increase operating revenues through the generation of energy, renewable energy, or improved metering technology.

Nothing in this section addresses the relationship between an electric utility and its customer under a proposed energy exchange contract, where the customer seeks status as a qualifying facility under the Public Utility Regulatory Policies Act of 1978, as defined by 18 CFR Part 292, Subpart B, as it existed on January 1, 2005.

Source: SL 1992, ch 14, § 2; SL 2005, ch 20, § 1.



§ 1-33B-3 Request for proposals defined.

1-33B-3. Request for proposals defined. For the purposes of this chapter, the term, request for proposals, means a procurement announcement through a public notice, from a governmental unit which will administer the program, detailing the work, service, or supplies needed for an energy conservation measure. The request for proposal shall include the following:

(1) The name and address of the governmental unit;

(2) The name, address, title, and phone number of contact person;

(3) The response due date and time deadline;

(4) The scope of the project;

(5) The project completion deadline;

(6) The criteria for awarding a contract; and

(7) Any other stipulations and clarifications the governmental unit may require.
Source: SL 1992, ch 14, § 3; SL 2009, ch 1, § 121.



§ 1-33B-4 Evaluation of proposals--Fee.

1-33B-4. Evaluation of proposals--Fee. Before entering into a guaranteed energy savings contract under § 1-33B-7, a governmental unit shall submit a request for proposals. The governmental unit shall evaluate any proposal from a qualified provider. The evaluation shall analyze the estimates of all costs of installations, modifications, or remodeling, including costs of analysis, design, engineering, installation, maintenance, repairs, debt service, or conversions to a different energy or fuel source. The evaluation shall include a detailed analysis of whether either the energy consumed or the operating costs, or both, will be reduced. If technical assistance is not available by a licensed architect or registered professional engineer on the governmental unit staff, then the evaluation of the proposal shall be done by a registered professional engineer or architect, who is retained by the governmental unit. The governmental unit may pay a reasonable fee for evaluation of the proposal or include the fee as part of § 1-33B-8.

Source: SL 1992, ch 14, § 4.



§ 1-33B-4.1 Loans, leases, or grants to municipality or county--Agreement upon terms andconditions.

1-33B-4.1. Loans, leases, or grants to municipality or county--Agreement upon terms and conditions. Notwithstanding § 9-25-16 or any other provision of law, the Governor's Office of Energy Policy may make loans, leases, or grants to any municipality or county from the energy conservation loan special revenue fund. The terms and conditions of loans, leases, or grants made pursuant to this section shall be agreed to by the municipality or county by resolution and the Governor's Office of Energy Policy.

Source: SL 1990, ch 62, § 1; SL 1991, ch 16, § 13.



§ 1-33B-5 Copy of evaluation and proposed contract forwarded to Governor's Office ofEconomic Development.

1-33B-5. Copy of evaluation and proposed contract forwarded to Governor's Office of Economic Development. The governmental unit shall forward a copy of the evaluation and proposed guaranteed energy savings contract to the Governor's Office of Economic Development for inclusion in the documentation of the Governor's Office of Economic Development energy conservation report.

Source: SL 1992, ch 14, § 5; SL 1994, ch 410 (Ex. Ord. 93-9), § 18.



§ 1-33B-6 Proposed improvements to state owned buildings--Review by Bureau ofAdministration.

1-33B-6. Proposed improvements to state owned buildings--Review by Bureau of Administration. For state owned buildings, all improvements proposed under an energy efficiency performance contract shall, prior to submitting a request for proposals, receive prior permission from the Bureau of Administration and conform to all state statutes and rules as they apply to renovating or retrofitting state-owned buildings. The Bureau of Administration shall review the proposal and notify the qualified provider of its findings within thirty days.

Source: SL 1992, ch 14, § 6.



§ 1-33B-7 Notice of award of guaranteed energy savings contract--Amount spent not to exceedamount saved.

1-33B-7. Notice of award of guaranteed energy savings contract--Amount spent not to exceed amount saved. The governmental unit shall provide public notice of the meeting at which it proposes to award a guaranteed energy savings contract, of the names of the parties to the proposed contract, and of the purpose of the contract. The public notice shall be by legal newspaper as provided by chapter 17-2 and be made at least ten days prior to the meeting. After reviewing the report under § 1-33B-4, a governmental unit may enter into a guaranteed energy savings contract with a qualified provider if it finds that the amount it would spend on the energy conservation measures recommended in the proposal would not exceed the amount to be saved in either energy or operation costs, or both, within a fifteen-year period from the date of installation, if the recommendations in the proposal are followed.

Source: SL 1992, ch 14, § 7; SL 2003, ch 21, § 1.



§ 1-33B-8 Written guarantee--Bond--Payment period not to exceed fifteen years.

1-33B-8. Written guarantee--Bond--Payment period not to exceed fifteen years. The contract shall include a written guarantee of the qualified provider that either the energy or operating cost savings, or both, will meet or exceed the costs of the energy efficiency measure within fifteen years. A qualified provider shall provide a sufficient bond to the governmental unit for the installation and the faithful performance of all the measures included in the contract covering the first two years of the contract. The guaranteed energy savings, projected for any additional year of the contract, shall be guaranteed by the qualified provider. The qualified provider shall reimburse the governmental entity for any shortfall of guaranteed energy savings projected in the contract. The guaranteed energy savings contract may provide for payments over a period not exceeding fifteen years.

Source: SL 1992, ch 14, § 8; SL 2003, ch 21, § 2.



§ 1-33B-9 Contracts not subject to chapter 5-18A.

1-33B-9. Contracts not subject to chapter 5-18A. Guaranteed energy savings contracts are not subject to the requirements of chapter 5-18A.

Source: SL 1992, ch 14, § 9; SL 2011, ch 2, § 107.



§ 1-33B-10 Documentation of guaranteed savings--Deficiency paid by qualified provider.

1-33B-10. Documentation of guaranteed savings--Deficiency paid by qualified provider. The governmental unit shall document the operational and energy cost savings specified in the guaranteed energy savings contract and designate and appropriate that amount for an annual payment of the contract. If the annual energy savings are less than projected under the guaranteed energy savings contract the qualified provider shall pay the difference as provided in § 1-33B-8.

Source: SL 1992, ch 14, § 10.



§ 1-33B-11 Executory contract clause--Liability of governmental unit.

1-33B-11. Executory contract clause--Liability of governmental unit. Any guaranteed energy savings contract entered into by a governmental unit shall contain the following clause: "This contract shall be deemed executory only to the extent of the moneys appropriated and available for the purpose of the contract, and no liability on account therefor may be incurred beyond the amount of such moneys. It is understood that neither this contract nor any representation by any public employee or officer creates any legal or moral obligation to request, appropriate, or make available moneys for the purpose of this contract."

Source: SL 1992, ch 14, § 11; SL 2009, ch 1, § 122.



§ 1-33B-12 Continuance of contract--Payments.

1-33B-12. Continuance of contract--Payments. If the governmental unit reasonably believes that legally available funds of an amount sufficient to make all contractual payments during the original term and each of the renewal terms can be obtained either through projected operational or energy savings, or both, or a performance bond guaranteeing such savings, the governmental entity shall continue the contract through the original term and all of the renewal terms and pay the contracted payments.

Source: SL 1992, ch 14, § 12.



§ 1-33B-13 Termination of contract--Notice--Return of equipment or improvement.

1-33B-13. Termination of contract--Notice--Return of equipment or improvement. If the governmental entity, determines not to appropriate funds for contract payments for any contractual term, the governmental entity may terminate the contract at the end of the term in effect. After giving notice of termination, no governmental entity is obligated to make payments under the contract beyond those agreed to for the contractual term in effect. The governmental entity shall deliver notice to terminate the contract to the qualified provider at least ninety days prior to the end of the term. The governmental entity shall peaceably deliver any equipment or improvement purchased under the contract to the qualified provider subject to reasonable terms and conditions agreed upon by both parties.

Source: SL 1992, ch 14, § 13.



§ 1-33B-14 Functions of Governor's Office of Economic Development.

1-33B-14. Functions of Governor's Office of Economic Development. The Governor's Office of Economic Development may perform the following functions:

(1) Advise the Governor on policy matters related to production, allocation, planning, research, development and conservation of energy;

(2) Act as the representative for the State of South Dakota in coordination with federal agencies concerned with energy;

(3) Implement federal energy programs sponsored by the State of South Dakota;

(4) Formulate energy policies and programs to guide the management of energy resources and use within the State of South Dakota;

(5) Coordinate with other agencies and departments of state government concerned with the effects of energy policies and programs;

(6) Collect, analyze, and disseminate information on energy policies and programs;

(7) Promote, through the development and implementation of plans, the conservation of energy resources by all energy consumers, including state and local government;

(8) Evaluate and recommend public policies relative to energy development and distribution which have an impact on South Dakota;

(9) Represent the Governor and the State of South Dakota in regard to national, regional, and state organizations concerned with energy consumption, development, and distribution;

(10) Establish plans and programs, within the established federal guidelines, concerning the use and distribution of the petroleum violation escrow funds, federal funds, or other funds;

(11) Implement energy conservation loan, lease, and grant programs utilizing the petroleum violation escrow funds, federal funds, or other funds; and

(12) Perform such other duties as may be delegated by the Governor.
Source: SL 1991, ch 16, § 3; SL 1994, ch 410 (Ex. Ord. 93-9), § 17; SL 2009, ch 1, § 123; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011.



§ 1-33B-15 Promulgation of rules.

1-33B-15. Promulgation of rules. The Governor's Office of Economic Development may adopt rules, pursuant to chapter 1-26, to establish procedures to implement loan, lease, and grant programs, including programs developed pursuant to the Institutional Conservation Program as authorized by P.L. 95-691, 92 Stat 3238, 42 U.S.C. 6371, and 10 CFR 455 and for the acceptance and expenditure of any other funds obtained from federal sources, gifts, contributions, or any other source. However, no such funds may be expended until appropriated by the Legislature. The rules may:

(1) Establish the procedures for applicants to apply for loans, leases, or grants under this section;

(2) Establish the criteria for determining which applicants will receive such loans, leases, or grants;

(3) Establish the use of proceeds of such loans, leases, or grants;

(4) Establish the criteria for the terms and conditions upon which such loans, leases, or grants shall be made, including the terms of security given, if any, to secure loans or leases;

(5) Establish the use of proceeds by lenders of funds advanced to such lenders under this section, including the terms and conditions upon which such proceeds shall be loaned to borrowers for the purposes described in this section;

(6) Establish the criteria for the lease and purchase plans, determining the type of equipment and the terms under which it may be leased;

(7) Establish the criteria and procedures for the repayment and redeposit of loan and lease payments;

(8) Establish the criteria and procedures for monitoring use of loan or grant funds and leased equipment, including on-site review; and

(9) Establish the criteria and procedures for terminating the loan, lease, or grant in case of violations of rules established under this section governing the use of funds loaned or granted or equipment leased.
Source: SL 1991, ch 16, § 5; SL 1994, ch 410 (Ex. Ord. 93-9), § 17; SL 2009, ch 1, § 124; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011.



§ 1-33B-16 Powers of Governor's Office of Economic Development.

1-33B-16. Powers of Governor's Office of Economic Development. The Governor's Office of Economic Development, in order to implement § 1-33B-14, may:

(1) Make contracts and execute all instruments;

(2) Establish interest rates within the bounds as otherwise statutorily provided;

(3) Collect fees and charges, as are determined to be necessary, reasonable and proper in connection with its loans, advances, leases, grants, servicing, and other activities;

(4) Provide for the repayment and redeposit of loan and lease payments;

(5) Sue or be sued;

(6) Foreclose any mortgages, deed of trust, notes, debentures, bonds, and other security interests held by it, either by action or by exercise of a power of sale, and sell the equity of redemption in the security interests in accordance with the terms of the instruments and applicable state law, and take any other actions necessary to enforce any obligation held by it;

(7) Perform any act and execute any instrument which is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it;

(8) Make, and undertake commitments to make, loans or deposits of funds or lease equipment under terms and conditions for the purposes as stated in this chapter; and

(9) Make, and undertake commitments to make, loans or deposits of funds or equipment with lenders under terms and conditions which shall require the lenders to make loans of funds or lease equipment for the purposes as stated in this chapter.
Source: SL 1991, ch 16, § 6; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-17 Establishment of accounts from which loans to be made--Petroleum violation escrowfund--Legislative approval.

1-33B-17. Establishment of accounts from which loans to be made--Petroleum violation escrow fund--Legislative approval. The Governor's Office of Economic Development may establish in the state treasury such accounts as may be necessary to deposit the petroleum violation escrow funds and other funds from which to make the loans and grants authorized under § 1-33B-14. However, no such funds may be expended until appropriated by the Legislature. All funds may be invested by the state investment officer pursuant to chapter 4-5.

Source: SL 1991, ch 16, § 7; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-18 Energy conservation loan special revenue fund established--Purposes--Continuousappropriation.

1-33B-18. Energy conservation loan special revenue fund established--Purposes--Continuous appropriation. There is established in the state treasury a special revenue fund known as the energy conservation loan special revenue fund for the purposes of making loans, leases, or grants for energy conservation. Any money in the conservation loan special revenue fund is continuously appropriated.

Source: SL 1988, ch 22, § 4; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-19 Loans, leases or grants to municipality or county--Agreement upon terms andconditions.

1-33B-19. Loans, leases or grants to municipality or county--Agreement upon terms and conditions. Notwithstanding § 9-25-16 or any other provision of law, the Governor's Office of Economic Development may make loans, leases, or grants to any municipality or county from the energy conservation loan special revenue fund. The terms and conditions of loans, leases, or grants made pursuant to this section shall be agreed to by the municipality or county by resolution and the Governor's Office of Economic Development.

Source: SL 1990, ch 62, § 1; SL 1991 ch 16, § 13; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-20 Loans for analysis and installation of energy conservation measures.

1-33B-20. Loans for analysis and installation of energy conservation measures. The Governor's Office of Economic Development may make loans, leases, or grants for the purposes of conducting technical analyses of facilities to determine appropriate energy conservation measures and to install such energy conservation measures and leased equipment as are approved under applicability rules as may be established for the program.

Source: SL 1991, ch 16, § 8; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-21 Foreclosure to protect loans.

1-33B-21. Foreclosure to protect loans. The Governor's Office of Economic Development may take title by foreclosure to any property given as security if such acquisition is necessary to protect any loan made under this chapter, and may sell, transfer, or convey any such property to any responsible buyer. If such sale, transfer, or conveyance cannot be effected with reasonable promptness, the office may, in order to minimize financial loss, and sustain employment, lease such property to a responsible tenant or tenants.

Source: SL 1991, ch 16, § 9; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-22 Disbursements from energy conservation special revenue fund.

1-33B-22. Disbursements from energy conservation special revenue fund. Disbursements from the energy conservation special revenue fund shall be paid on warrants drawn by the state auditor on vouchers approved by the commissioner of the Governor's Office of Economic Development.

Source: SL 1988, ch 22, § 7; SL 1991, ch 16, § 14; SL 1994, ch 410 (Ex. Ord. 93-9), § 17; SL 2009, ch 1, § 125; SL 2011, ch 1 (Ex. Ord. 11-1), § 97, eff. Apr. 12, 2011.



§ 1-33B-23 Parties to whom loans authorized.

1-33B-23. Parties to whom loans authorized. The Governor's Office of Economic Development may make loans, leases, or grants to other state agencies or institutions, local units of government, public and private nonprofit organizations, commercial enterprises, and individuals.

Source: SL 1991, ch 16, § 10; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-24 Acquisition, lease, and sale of energy saving equipment.

1-33B-24. Acquisition, lease, and sale of energy saving equipment. The Governor's Office of Economic Development may acquire, lease, or sell such energy saving devices and equipment as are appropriate to carry out the programs authorized by this chapter.

Source: SL 1991, ch 16, § 11; SL 1994, ch 410 (Ex. Ord. 93-9), §§ 17, 18.



§ 1-33B-25 Acceptance of aid or contributions.

1-33B-25. Acceptance of aid or contributions. The Governor's Office of Economic Development may receive and accept from any source, aid, or contribution of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter, subject to the conditions upon which the grants or contributions are made, including, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter.

Source: SL 1991, ch 16, § 12; SL 1994, ch 410 (Ex. Ord. 93-9), § 17.



§ 1-33B-26 Transfer of functions, responsibility, and authority of former Office of Energy Policy.

1-33B-26. Transfer of functions, responsibility, and authority of former Office of Energy Policy. All statutory and other functions, administrative responsibilities, and rule-making authority, including quasi-legislative, quasi-judicial, advisory, and special budgetary functions, of the former Office of Energy Policy shall be transferred to the Governor's Office of Economic Development.

All of the functions, programs, personnel, and property of the former Governor's Office of Energy Policy are transferred to the Governor's Office of Economic Development.

Source: SL 1991, ch 16, § 15; SL 1994, ch 410 (Ex. Ord. 93-9), §§ 17, 18.



§ 1-33B-27 School district authorized to deposit proceeds related to energy savings contract intocertain funds--Repayment from certain funds.

1-33B-27. School district authorized to deposit proceeds related to energy savings contract into certain funds--Repayment from certain funds. If a school district enters into an energy savings contract pursuant to chapter 1-33B, the school district may deposit the proceeds from any loan related to the energy savings contract into its general fund or its capital outlay fund. The school district may deposit money resulting from energy savings pursuant to an energy savings contract into its general fund or its capital outlay fund. The school district may repay the loan pursuant to an energy savings contract out of money in its general fund or its capital outlay fund.

Source: SL 2001, ch 13, § 1.






Chapter 34 - Department of Public Safety [Transferred]

CHAPTER 1-34

DEPARTMENT OF PUBLIC SAFETY [TRANSFERRED]

[Repealed by SL 1984, ch 343, § 17; superseded; transferred to Chapter 1-35]



Chapter 35 - Department of Commerce and Regulation [Repealed and Transferred]

CHAPTER 1-35

DEPARTMENT OF COMMERCE AND REGULATION [REPEALED AND

TRANSFERRED]



Chapter 36 - Department of Social Services

§ 1-36-1 Department continued.

1-36-1. Department continued. The Department of Social Services is hereby continued.

Source: SL 1973, ch 2, § 66.



§ 1-36-2 Secretary as head of department.

1-36-2. Secretary as head of department. The head of the Department of Social Services is the secretary of social services.

Source: SL 1973, ch 2, § 67.



§ 1-36-3 Board of Social Services--Appointment and terms of members.

1-36-3. Board of Social Services--Appointment and terms of members. The Board of Social Services is hereby continued within the Department of Social Services and shall consist of seven members, not more than four of which may be members of the same political party, appointed by the Governor and subject to removal for cause only. The term of office of each member is three years. The terms of members shall begin on October thirty-first of the calendar year in which the Governor appoints the member, unless otherwise designated by the Governor. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the unexpired term.

Source: SL 1973, ch 2, § 69; SL 2012, ch 16, § 8; SL 2013, ch 176, § 5.



§ 1-36-4 Officers of board--Functions--Meetings.

1-36-4. Officers of board--Functions--Meetings. The Board of Social Services shall annually elect from its members such officers as it deems advisable. A majority of the board members shall be required to constitute a quorum. The quasi-legislative, quasi-judicial, and special budgetary functions of the Board of Social Services are transferred to the secretary of social services; otherwise the board shall exercise such functions as are assigned to it by this chapter and such other functions as may be assigned to it by law. The board shall hold meetings at the call of the chairman, but there shall be at least one meeting every six months.

Source: SL 1973, ch 2, § 69; SL 1980, ch 372, § 17.



§ 1-36-5 Superseded.

1-36-5. Superseded.



§ 1-36-5.1 Divisions of social welfare, mental health and mental retardation, and humandevelopment abolished--Agencies and programs constituting department.

1-36-5.1. Divisions of social welfare, mental health and mental retardation, and human development abolished--Agencies and programs constituting department. The divisions of social welfare, mental health and mental retardation, and human development within the Department of Social Services pursuant to chapter 1-36 are hereby abolished and the Department of Social Services shall consist of agencies and programs created by law, executive order, and administrative action and placed within the department.

Source: SL 1981, ch 376, § 17.



§ 1-36-6 Superseded.

1-36-6. Superseded.



§ 1-36-6.1 Performance of functions of former director of social welfare and former director ofhuman development.

1-36-6.1. Performance of functions of former director of social welfare and former director of human development. The secretary of social services, as head of the Department of Social Services, shall perform all functions under chapter 1-36 of the former director of social welfare and the former director of human development.

Source: SL 1981, ch 376, § 18; SL 1989, ch 21, § 27.



§ 1-36-7 Superseded.

1-36-7. Superseded.



§ 1-36-7.1 Performance of functions of former Division of Social Welfare.

1-36-7.1. Performance of functions of former Division of Social Welfare. The functions of the former Division of Social Welfare under chapter 1-36 and Title 28, are transferred to the Department of Social Services and the secretary of social services, and may be organized within the Department of Social Services as the secretary, with the approval of the Governor, shall designate.

Source: SL 1981, ch 376, § 19.



§ 1-36-7.2 Performance of functions of former Division of Human Development and formerOffice of Community Services and supervisor of office of community services.

1-36-7.2. Performance of functions of former Division of Human Development and former Office of Community Services and supervisor of office of community services. The functions of the former Division of Human Development under chapter 1-36 and the functions of the former Office of Community Services and the supervisor of the Office of Community Services under chapters 26-4 and 26-6 are transferred to the Department of Social Services and the secretary of social services, and may be organized within the Department of Social Services as the secretary, with the approval of the Governor, shall designate.

Source: SL 1981, ch 376, § 20.



§ 1-36-7.3 Repealed.

1-36-7.3. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 105, eff. Apr. 12, 2011.



§ 1-36-7.4 Performance of administrative functions for commission on status of women.

1-36-7.4. Performance of administrative functions for commission on status of women. The Department of Social Services shall, under the direction of the secretary of social services, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the commission on the status of women created by chapter 20-14, and may provide staff assistance for the commission and may purchase supplies and equipment for the commission as necessary.

Source: SL 1981, ch 376, § 22.



§ 1-36-8 to 1-36-10. Repealed.

1-36-8 to 1-36-10. Repealed by SL 1977, ch 226, § 26.



§ 1-36-11 Superseded.

1-36-11. Superseded.



§ 1-36-12 Repealed.

1-36-12. Repealed by SL 1980, ch 26, § 11.



§ 1-36-13 Superseded.

1-36-13. Superseded.



§ 1-36-14 Repealed.

1-36-14. Repealed by SL 1980, ch 26, § 12.



§ 1-36-15 Superseded.

1-36-15. Superseded.



§ 1-36-16 Superseded.

1-36-16. Superseded.



§ 1-36-16.1 Omitted.

1-36-16.1. Omitted.



§ 1-36-17 , 1-36-18. Repealed.

1-36-17, 1-36-18. Repealed by SL 1977, ch 198, § 22.



§ 1-36-18.1 Superseded.

1-36-18.1. Superseded.



§ 1-36-18.2 Omitted.

1-36-18.2. Omitted.



§ 1-36-19 Repealed.

1-36-19. Repealed by SL 1977, ch 198, § 22.



§ 1-36-20 Secretary may adopt federally mandated rules--Procedure--Effective date.

1-36-20. Secretary may adopt federally mandated rules--Procedure--Effective date. If the secretary of the Department of Social Services is authorized to promulgate rules and the adoption of certain rules is mandated by a federal rule or regulation, the secretary may, without following the procedures set forth in §§ 1-26-4 to 1-26-6, inclusive, serve a copy of the proposed rule, a copy of the appropriate federal statute, rule, or regulation, and an affidavit stating that such proposed rule is mandated by the attached federal statute, rule, or regulation on the director. The director shall review the rules received as to the sufficiency of the form and style and as to their legality. If the director finds need for change, the director shall make any requirements known in writing within three days of service. Five days after service, and upon complying with the requirements of the director, the secretary may file the proposed rule with the secretary of state. Any rule adopted under this section is provisionally effective immediately upon filing or at a later date if required in the federal statute or rule and specified by the department.

Source: SL 1980, ch 19, § 1; SL 1987, ch 29, § 64; SL 1989, ch 16, § 14; SL 1996, ch 15.



§ 1-36-21 Contracts for care of persons subject to or receiving institutional treatment in anotherstate or federal government--Return to sending state or federal government.

1-36-21. Contracts for care of persons subject to or receiving institutional treatment in another state or federal government--Return to sending state or federal government. The Department of Social Services may enter into contracts with the proper authorities of other states or the federal government, to provide for the support, maintenance, care, and treatment of other persons subject to or receiving institutional treatment in any such other state or federal government, in the appropriate institution in South Dakota under the control and jurisdiction of the department. Any person residing in any institution under the provisions of this section is subject to return to the sending state or federal government at the discretion of the head of the institution in which such person is residing.

Source: SL 1989, ch 21, § 12; SDCL § 1-36A-1.12; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 163, eff. Apr. 12, 2011.



§ 1-36-22 Compensation for such support--Disposition of funds.

1-36-22. Compensation for such support--Disposition of funds. The expenses for such support, maintenance, care, and treatment as agreed upon may not be less than an amount required to compensate the State of South Dakota for the total cost thereof to the state. Such compensation when received shall be deposited with the state treasurer and credited to the funds of the institution affected, as directed by the secretary of social services and shall be expended for the same purposes and in the same manner as other funds credited to such institution are expended.

Source: SL 1989, ch 21, § 13; SDCL § 1-36A-1.13; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 163, eff. Apr. 12, 2011.



§ 1-36-23 Transfer of institutional residents--Payment of expenses.

1-36-23. Transfer of institutional residents--Payment of expenses. The Department of Social Services may transfer any person who is a resident at any institution under its control to another state or to the federal government for like institutional care, and contract with the proper authorities of such other state or federal government for the support, maintenance, care, and treatment in the appropriate institution in such state or of the federal government.

The expense for such support, maintenance, care, and treatment as agreed upon shall be paid out of funds available to the department and paid out on vouchers approved by the secretary of social services or in such case as agreed upon by the receiving state or federal government, may be reimbursed by the trading of like residents on a day for day basis.

Source: SL 1989, ch 21, § 14; SDCL § 1-36A-1.14; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 163, eff. Apr. 12, 2011.



§ 1-36-24 Contracts with federal government for care of persons--Compensation.

1-36-24. Contracts with federal government for care of persons--Compensation. The Department of Social Services may contract with the federal government, through any of its authorized departments, boards, commissions, or agencies for the admission, treatment, care, custody, or attendance of those persons who are the responsibility of the federal government or residents of South Dakota, or committed from South Dakota. The contracts shall specify that the federal government shall compensate the State of South Dakota for the total cost to the state for the treatment, care, custody, or attendance of the persons.

Source: SL 1989, ch 21, § 15; SDCL § 1-36A-1.15; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 163, eff. Apr. 12, 2011.



§ 1-36-25 Promulgation of rules for Mental Health Division.

1-36-25. Promulgation of rules for Mental Health Division. The secretary of the Department of Social Services may promulgate rules for the Mental Health Division pertaining to any individual, organization, or corporation which receives directly or indirectly financial assistance from the state if such assistance is under the department's supervision. The secretary's promulgation of rules shall be in accordance with chapter 1-26 governing:

(1) Management and administration, including fiscal control, program planning, implementation, and evaluation;

(2) Physical facilities, except matters covered by local fire and building codes or regulations;

(3) Service administration, including client rights, confidentiality, treatment planning, and statistical reporting;

(4) Service components, including outpatient, emergency, liaison, psychiatric rehabilitation, residential, consultation and education and case management; and

(5) Staff qualifications.
Source: SL 1992, ch 16; SDCL § 1-36A-1.26; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 14, 72, 163, eff. Apr. 12, 2011.



§ 1-36-26 Division of Alcohol and Drug Abuse transferred.

1-36-26. Division of Alcohol and Drug Abuse transferred. The Division of Alcohol and Drug Abuse created by chapter 1-36A is hereby transferred from the Department of Human Services to the Mental Health Division, Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the former secretary of the Department Human Services, relating to the Division of Alcohol and Drug Abuse.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 70, eff. April 12, 2011.



§ 1-36-27 Human Services Center transferred.

1-36-27. Human Services Center transferred. The Human Services Center, Yankton, created by chapter 1-36A is hereby transferred from the Department of Human Services to the Mental Health Division, Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department Human Services, relating to the Human Services Center, Yankton.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 71, eff. April 12, 2011.



§ 1-36-28 Division of Mental Health transferred.

1-36-28. Division of Mental Health transferred. The Division of Mental Health created by chapter 1-36A is hereby transferred from the Department of Human Services to the Mental Health Division, Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Division of Mental Health.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 72, eff. April 12, 2011.



§ 1-36-29 Board of Social Work Examiners transferred.

1-36-29. Board of Social Work Examiners transferred. The Board of Social Work Examiners, created by chapter 36-26, and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Board of Social Work Examiners.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 73, eff. April 12, 2011.



§ 1-36-30 Board of Examiners of Psychologists transferred.

1-36-30. Board of Examiners of Psychologists transferred. The Board of Examiners of Psychologists, created by chapter 36-27A, and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Board of Examiners of Psychologists.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 74, eff. April 12, 2011.



§ 1-36-31 Board of Counselor Examiners transferred.

1-36-31. Board of Counselor Examiners transferred. The Board of Counselor Examiners, created by chapter 36-32, and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Board of Counselor Examiners.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 75, eff. April 12, 2011.



§ 1-36-32 Certification Board for Alcohol and Drug Professionals transferred.

1-36-32. Certification Board for Alcohol and Drug Professionals transferred. The Certification Board for Alcohol and Drug Professionals created by chapter 36-34, and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Certification Board for Alcohol and Drug Professionals.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 76, eff. April 12, 2011.



§ 1-36-33 Mental Health Planning and Coordination Advisory Board transferred.

1-36-33. Mental Health Planning and Coordination Advisory Board transferred. The Mental Health Planning and Coordination Advisory Board and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Mental Health Planning and Coordination Advisory Board.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 77, eff. April 12, 2011.



§ 1-36-34 Drug and Alcohol Abuse Advisory Council transferred.

1-36-34. Drug and Alcohol Abuse Advisory Council transferred. The Drug and Alcohol Abuse Advisory Council and its functions in the former Department of Human Services are transferred to the Department of Social Services. The secretary of the Department of Social Services shall perform the functions of the secretary of the Department of Human Services, relating to the Drug and Alcohol Abuse Advisory Council.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 78, eff. April 12, 2011.



§ 1-36-35 Visitation Grant Advisory Group--Members--Terms.

1-36-35. Visitation Grant Advisory Group--Members--Terms. There is hereby created the Visitation Grant Advisory Group to allocate funds received by the Department of Social Services through Part D of Title IV (U.S.C. 651-669). The advisory group shall be composed of three circuit court judges appointed by the Chief Justice of the Supreme Court, two members in good standing of the South Dakota Bar Association with experience in the law of domestic relations, custody, and visitation appointed by the Governor, two at large members appointed by the Governor, and two legislators, one appointed by the speaker of the House of Representatives and one appointed by the president pro tempore of the Senate. The terms of the members of the first advisory group shall be:

(1) One-third selected for one-year terms;

(2) One-third selected for two-year terms; and

(3) One-third selected for three-year terms.
The term of each appointment to the advisory group is three years. No member may serve more than two consecutive three-year terms. The members may elect a chair from among the members. The advisory group shall be staffed by the Department of Social Services.

Source: SL 2011, ch 12, § 1.



§ 1-36-36 Criminal background investigation of new employees--Temporary employment--Fees.

1-36-36. Criminal background investigation of new employees--Temporary employment--Fees. Each person hired by the Department of Social Services to serve as a social service aide, family services specialist, family services specialist supervisor, and regional manager in the Division of Child Protection Services or as a home health aide, adult services and aging specialist, social services supervisor, and regional manager in the Division of Adult Services and Aging shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The department shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The department may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. Any person whose employment is subject to the requirements of this section shall pay any fees charged for the criminal record check.

Source: SL 2012, ch 29, § 2.






Chapter 36A - Department of Human Services

§ 1-36A-1 Repealed.

1-36A-1. Repealed by SL 1989, ch 21, § 29.



§ 1-36A-1.1 Department created.

1-36A-1.1. Department created. There is created a Department of Human Services.

Source: SL 1989, ch 21, § 1.



§ 1-36A-1.2 Secretary as head of department.

1-36A-1.2. Secretary as head of department. The head of the Department of Human Services is the secretary of human services. The secretary of human services shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor pursuant to S.D. Const., Art. IV, § 9. The secretary of human services shall be qualified by training and experience to administer the programs of the Department of Human Services and have such other qualification as may be specified by statute.

Source: SL 1989, ch 21, § 2.



§ 1-36A-1.3 Agencies constituting department.

1-36A-1.3. Agencies constituting department. The Department of Human Services shall consist of the following agencies:

(1) The Division of Developmental Disabilities;

(2) South Dakota Developmental Center--Redfield;

(3) The Division of Rehabilitation Services;

(4) The Division of Service to the Blind and Visually Impaired.
Source: SL 1989, ch 21, § 3; SL 1996, ch 16, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 100, eff. Apr. 12, 2011.



§ 1-36A-1.4 Repealed.

1-36A-1.4. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 101, eff. Apr. 12, 2011.



§ 1-36A-1.5 Boards and advisory councils transferred to department.

1-36A-1.5. Boards and advisory councils transferred to department. The following boards and advisory councils shall be administered by the Department of Human Services:

(1) The planning council on developmental disabilities;

(2) The board of vocational rehabilitation; and

(3) The board of service to the blind and visually impaired.
Source: SL 1989, ch 21, § 5; SL 1990, ch 213, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 102, eff. Apr. 12, 2011.



§ 1-36A-1.6 Appointment and removal of division directors.

1-36A-1.6. Appointment and removal of division directors. The secretary of human services shall appoint, and may at pleasure remove, subject to approval by the Governor, division directors in the Department of Human Services. The secretary of human services shall submit for approval to the commissioner of personnel minimum qualifications for the division director positions within the Department of Human Services.

Source: SL 1989, ch 21, § 6.



§ 1-36A-1.7 to 1-36A-1.10. Repealed.

1-36A-1.7 to 1-36A-1.10. Repealed by SL 2012, ch 13, §§ 1 to 4.



§ 1-36A-1.11 Department authorized to make certain contracts.

1-36A-1.11. Department authorized to make certain contracts. The Department of Human Services may make contracts for service, the erection of buildings, the purchase and lease of lands, materials, and supplies needed, except such supplies as are under the supervision of the Bureau of Administration as prescribed by chapter 5-18B. The department may expend money, exact and collect penalties and may purchase, lease and sell property within the limitations of the state and national laws to carry out such contracts.

Source: SL 1989, ch 21, § 11; SL 2011, ch 2, § 108.



§ 1-36A-1.12 to 1-36A-1.15. Transferred.

1-36A-1.12 to 1-36A-1.15. Transferred to §§ 1-36-21 to 1-36-24.



§ 1-36A-1.16 Department acceptance and control of funds on behalf of state institutions.

1-36A-1.16. Department acceptance and control of funds on behalf of state institutions. The Department of Human Services may, subject to chapter 4-8B, accept and control on behalf of the institutions of this state under its supervision:

(1) Any federal funds, grants-in-aid, subventions, or other financial aids that may be made available to such institutions for grants, program expansion, establishing institutes or instructional centers or any other program made available to them;

(2) Any federal funds which may become available for equipment, personnel or administrative salaries, educational services, buildings, building repairs and additions or any other institutional program, improvement, or expansion;

(3) Any federal funds made available for medical or nursing care under the Social Security Act, as amended, and the secretary of human services may designate all or part of an institution as a provider of nursing care services for this purpose.

The state treasurer shall receive such sums as may be allotted to the Department of Human Services for institutions under its jurisdiction, for any purpose, from the United States government. Such donations and allotments shall be placed in a special fund available to the institution designated.

The state auditor shall draw warrants upon the fund herein provided for upon presentation of vouchers duly approved by the secretary of human services.

Source: SL 1989, ch 21, § 16.



§ 1-36A-1.17 Condemnation of private property authorized--Private property defined--Procedure.

1-36A-1.17. Condemnation of private property authorized--Private property defined--Procedure. The Department of Human Services may condemn private property for public use. For the purposes of this section, private property includes that portion of any street, alley, or other public highway along both sides of which the land is owned by the state. If the Department of Human Services considers it necessary to condemn any private property for the purpose of erecting or repairing any building or extending grounds and premises of any of the institutions of the state of which the department has control, the secretary of human services shall, by proper resolution and order, declare such condemnation necessary, stating the purposes and extent thereof, and shall notify the attorney general. Thereupon, the condemnation shall proceed, in the name of the state as plaintiff, as provided in chapter 21-35.

Source: SL 1989, ch 21, § 17; SL 2012, ch 13, § 5.



§ 1-36A-1.18 Purchase of fire insurance pending completion of buildings.

1-36A-1.18. Purchase of fire insurance pending completion of buildings. The Department of Human Services and the Department of Social Services may expend from any appropriation of money for the construction of any public building that may lawfully be constructed under its supervision, or from any appropriation made for such purposes, sufficient funds to purchase and secure insurance protection from loss by fire during the erection of such building in an amount determined by the secretary of human services or the secretary of social services.

Source: SL 1989, ch 21, § 18; SL 2011, ch 1 (Ex. Ord. 11-1), § 103, eff. Apr. 12, 2011; SL 2012, ch 13, § 6.



§ 1-36A-1.19 Disposition of temporary buildings--Evaluation by Bureau of Administration.

1-36A-1.19. Disposition of temporary buildings--Evaluation by Bureau of Administration. The Department of Human Services and the Department of Social Services may move, dismantle, destroy, or sell any temporary buildings or structures if the secretaries determine the action is in the best interests of the State of South Dakota, in order to make better use of the area, or because of extensive maintenance and repair costs or fire safety hazards. However, no such action may occur unless the Bureau of Administration evaluates the buildings or structures and subsequently determines that it is not economically feasible to repair, remodel, or redesign the structures for other use.

Receipts from the sale of such structures shall be deposited in the state general fund.

Source: SL 1989, ch 21, § 19; SL 2011, ch 1 (Ex. Ord. 11-1), § 104, eff. Apr. 12, 2011; SL 2012, ch 13, § 7.



§ 1-36A-1.20 Authority to use institutional personnel or inmates for certain projects.

1-36A-1.20. Authority to use institutional personnel or inmates for certain projects. The Department of Human Services and the Department of Social Services may expend any moneys appropriated by the Legislature for maintenance, repair, remodeling, modernization, and replacement projects by using institutional personnel or inmates if the secretaries determine that such use is practicable.

Source: SL 1989, ch 21, § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 104, eff. Apr. 12, 2011; SL 2012, ch 13, § 8.



§ 1-36A-1.21 Secretary to prescribe management of institutions and manner of accounting.

1-36A-1.21. Secretary to prescribe management of institutions and manner of accounting. The secretary of human services shall prescribe the management of the institutions under the department's control, and such manner of keeping the accounts thereof so that all property belonging to the state can be readily ascertained at any time from the books and accounts thereof, and shall provide a method of identification of all property belonging to the state in any of such institutions.

Source: SL 1989, ch 21, § 21.



§ 1-36A-1.22 Promulgation of rules for discipline and order of institutions and management.

1-36A-1.22. Promulgation of rules for discipline and order of institutions and management. The Department of Human Services and the Department of Social Services may promulgate rules pursuant to chapter 1-26 for the discipline and order of any of its institutions and the management thereof, and the officers and employees of such institutions shall comply with all directions and rules of the departments.

Source: SL 1989, ch 21, § 22; SL 2011, ch 1 (Ex. Ord. 11-1), § 104, eff. Apr. 12, 2011.



§ 1-36A-1.23 Disbursements accruing to and for benefit of patients.

1-36A-1.23. Disbursements accruing to and for benefit of patients. The Department of Human Services and the Department of Social Services may receive and disburse from social security benefits, retirement annuities, and such other funds as may accrue to patients in residence at institutions under jurisdiction of the departments. Such disbursement shall be made for the benefit of the patient.

Source: SL 1989, ch 21, § 23; SL 2011, ch 1 (Ex. Ord. 11-1), § 104, eff. Apr. 12, 2011.



§ 1-36A-1.24 Examination of institutions--Secretary to have free access.

1-36A-1.24. Examination of institutions--Secretary to have free access. The secretary of human services may examine the condition of any institution under the department's control, financially or otherwise; examine the methods of instruction and treatment and management of patients, the official conduct of all officers and employees, the condition of the buildings, grounds and other property, and all other matters pertaining to the functioning and management of the institution. For these purposes the secretary shall have free access to the grounds, buildings, and all books and papers relating to the institution, and all persons connected with the institution shall give such information and open such facilities for inspection as the secretary may require, and any neglect or refusal on the part of any officer, employee, or person connected with an institution to comply with the requirements of this section is sufficient cause for removal. The secretary may administer oaths and examine any person in relation to any matter connected with the inquiries authorized by this chapter.

Source: SL 1989, ch 21, § 24; SL 2012, ch 13, § 9.



§ 1-36A-1.25 Legal investigation or action by attorney general--Procedure.

1-36A-1.25. Legal investigation or action by attorney general--Procedure. If, in the opinion of the secretary of human services, any matter in regard to the management of any institution under the department's control, or any matter in regard to any patient of any institution under the department's control, requires legal investigation or action of any kind, the secretary shall notify the attorney general, who shall investigate and take any actions the attorney general considers necessary and proper, and report any actions taken and the results thereof to the secretary without delay.

Source: SL 1989, ch 21, § 25; SL 2012, ch 13, § 10.



§ 1-36A-1.26 Transferred.

1-36A-1.26. Transferred to § 1-36-25.



§ 1-36A-2 Repealed.

1-36A-2. Repealed by SL 1989, ch 21, § 30.



§ 1-36A-3 Division of Rehabilitation Services--Division of Service to the Blind and VisuallyImpaired.

1-36A-3. Division of Rehabilitation Services--Division of Service to the Blind and Visually Impaired. There is hereby created within the Department of Human Services the following divisions:

(1) The Division of Rehabilitation Services, which is the state agency to administer the state vocational rehabilitation plan to provide rehabilitation services to individuals except persons who are blind or visually impaired; and

(2) The Division of Service to the Blind and Visually Impaired, which is the state agency to administer the state vocational rehabilitation plan to provide rehabilitation services to persons who are blind or visually impaired.
Source: SL 1977, ch 226, § 2; SL 1989, ch 21, § 31; SL 2012, ch 13, § 11.



§ 1-36A-3.1 to 1-36A-3.3. Repealed.

1-36A-3.1 to 1-36A-3.3. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 106 to 108, eff. Apr. 12, 2011.



§ 1-36A-4 Appointment of division directors.

1-36A-4. Appointment of division directors. The head of the Division of Rehabilitation Services and the head of the Division of Service to the Blind and Visually Impaired are the directors of each and shall be appointed by the secretary of human services in accordance with § 1-32-6.

Source: SL 1977, ch 226, § 4; SL 1989, ch 21, § 32.



§ 1-36A-5 Board of Vocational Rehabilitation created.

1-36A-5. Board of Vocational Rehabilitation created. There is hereby created a Board of Vocational Rehabilitation.

Source: SL 1977, ch 226, § 3; SL 1993, ch 20, § 1; SL 2001, ch 15, § 1.



§ 1-36A-6 Repealed.

1-36A-6. Repealed by SL 2012, ch 13, § 12.



§ 1-36A-7 Performance of functions of certain former agencies.

1-36A-7. Performance of functions of certain former agencies. The Department of Human Services shall, under the direction and control of the secretary of human services, perform all the functions of the following former agencies:

(1) The Division of Service to the Blind and Visually Impaired, created by chapter 28-10;

(2) The Division of Vocational Rehabilitation, created by chapter 28-9; and

(3) The disability determination services program in chapter 28-11.
Source: SL 1973, ch 2, §§ 74, 75, 77; SDCL Supp, § 1-36-9; SL 1974, ch 3, § 18; SL 1977, ch 226, § 5; SL 1989, ch 21, § 34; SL 2011, ch 2, § 109.



§ 1-36A-8 Repealed.

1-36A-8. Repealed by SL 2012, ch 14, § 1.



§ 1-36A-9 Repealed.

1-36A-9. Repealed by SL 1990, ch 213, § 4.



§ 1-36A-10 Repealed.

1-36A-10. Repealed by SL 2012, ch 14, § 2.



§ 1-36A-10.1 Registration of certified interpreters--Annual renewal--Fees.

1-36A-10.1. Registration of certified interpreters--Annual renewal--Fees. The Department of Human Services shall register and renew the registration annually of any person certified in accordance with § 1-36A-10.4 or 1-36A-10.5 who demonstrates compliance with §§ 1-36A-10.1 to 1-36A-16, inclusive, and who pays the applicable fees unless good cause exists to deny the registration.

Source: SL 1993, ch 21, § 1; SL 1997, ch 14, § 1; SL 2006, ch 6, § 6; SL 2012, ch 13, § 13.



§ 1-36A-10.2 Interpreting defined.

1-36A-10.2. Interpreting defined. For the purposes of §§ 1-36A-10.1 to 1-36A-16, inclusive, the term, interpreting, means the process of providing accessible communication between and among persons who are deaf or hard-of-hearing and those who are hearing. This process includes communication between American Sign Language and English. Interpreting may involve various other modalities that involve visual, gestural, and tactile methods.

Source: SL 2006, ch 6, § 1.



§ 1-36A-10.3 Certification and registration required for interpreters receiving remuneration--Violation as misdemeanor.

1-36A-10.3. Certification and registration required for interpreters receiving remuneration--Violation as misdemeanor. No person may do any of the following with respect to providing interpreting services for any person who is deaf or hard-of-hearing for a fee or other remuneration unless certified pursuant to § 1-36A-10.4 or 1-36A-10.5 and registered with the Department of Human Services:

(1) Engage in the practice of, or offer to engage in the practice of, interpreting;

(2) Use the title, interpreter, in connection with the person's name; or

(3) Use the title, interpreter, in advertisements or descriptions.

A violation of this section is a Class 2 misdemeanor.

Source: SL 2006, ch 6, § 2.



§ 1-36A-10.4 Provisional certification.

1-36A-10.4. Provisional certification. The Department of Human Services may issue provisional certification to a person who:

(1) Has graduated from a postsecondary degree program of two years or more accredited in interpreter preparation or interpreter education;

(2) Participates in a department approved plan of up to five years in preparation for national testing that includes continuing education units and mentoring; and

(3) Registers annually with the department.

Provisional certification may be granted for no more than five years.

Source: SL 2006, ch 6, § 3.



§ 1-36A-10.5 Certain certifications recognized--Competency standards--Annual registration.

1-36A-10.5. Certain certifications recognized--Competency standards--Annual registration. Any person may be certified if the person is certified by, and in good standing with, at least one of the following and the Department of Human Services finds such certification has met minimum competency standards as established by rules promulgated pursuant to chapter 1-26:

(1) Certified by the Registry of Interpreters for the Deaf;

(2) Certified by the National Association of the Deaf;

(3) Certified by the Educational Interpreters Proficiency Assessment with a score of at least 3.5; or

(4) Certified by the Department of Human Services prior to July 1, 2006.

A person certified pursuant to subdivision (4) may continue this certification only if the person completes eighty continuing education contact hours every four years, remains in good standing with the department, and registers annually with the department. Any person certified pursuant to this section shall register annually with the department.

Source: SL 2006, ch 6, § 4; SL 2010, ch 11, § 1.



§ 1-36A-10.6 Exception for interpreting during religious service.

1-36A-10.6. Exception for interpreting during religious service. Any person may engage in interpreting during the worship service of any religious organization without being certified pursuant to § 1-36A-10.4 or 1-36A-10.5 and registered with the Department of Human Services.

Source: SL 2006, ch 6, § 5.



§ 1-36A-11 Registry of certified interpreters.

1-36A-11. Registry of certified interpreters. The Department of Human Services shall maintain, and publish, and make available upon request a registry of all certified interpreters and their respective levels of qualification.

Source: SL 1987, ch 25, § 1; SL 1992, ch 17, § 1; SL 1993, ch 21, § 2; SL 1996, ch 17, § 1; SL 1997, ch 14, § 2; SL 2001, ch 14, § 1; SL 2006, ch 6, § 7.



§ 1-36A-12 Promulgation of rules concerning interpreters.

1-36A-12. Promulgation of rules concerning interpreters. The Department of Human Services may promulgate rules pursuant to chapter 1-26 to establish continuing education requirements for individuals registered with the department pursuant to subdivision 1-36A-10.5(4), to establish qualifications, continuing education requirements, extension or exception options to continuing education requirements, mentoring requirements, and requirements for an approved plan for provisional certification pursuant to § 1-36A-10.4, to establish qualifications for interpreters serving in medical, educational, or legal settings, to establish a code of professional conduct and standard of practice, and to establish a procedure for discipline.

Source: SL 1987, ch 25, § 2; SL 1992, ch 17, § 2; SL 1993, ch 21, § 3; SL 1997, ch 14, § 3; SL 2006, ch 6, § 8; SL 2010, ch 11, § 2.



§ 1-36A-13 Fund for registration of interpreters for the deaf.

1-36A-13. Fund for registration of interpreters for the deaf. The fund for certification of interpreters for the deaf in the state treasury is renamed the fund for registration of interpreters for the deaf. All fees received by the Department of Human Services and money collected under § 1-36A-15 shall be deposited in the fund. Any money in the fund is continuously appropriated to the department for expenses incurred in the provisional certification and registration of interpreters for the deaf and may be expended by the secretary of human services.

Source: SL 1993, ch 21, § 4; SL 1997, ch 14, § 4; SL 2006, ch 6, § 9.



§ 1-36A-14 Expenditure of surplus funds.

1-36A-14. Expenditure of surplus funds. Any balance of fees received by the Department of Human Services after payment of compensation and expenditures may be expended by the secretary of human services only in administering §§ 1-36A-10.1 to 1-36A-16, inclusive.

Source: SL 1993, ch 21, § 5; SL 1997, ch 14, § 5; SL 2006, ch 6, § 10.



§ 1-36A-15 Fees for provisional certification and registration.

1-36A-15. Fees for provisional certification and registration. The Department of Human Services shall promulgate rules pursuant to chapter 1-26 to establish the following nonrefundable fees for provisional certification and registration:

(1) For provisional certification, not more than three hundred twenty-five dollars;

(2) For initial registration, not more than fifty dollars;

(3) For annual renewal of registration, not more than thirty-five dollars;

(4) For effecting a name change upon the records of a registrant, not more than ten dollars;

(5) For issuing a duplicate registration, not more than ten dollars; and

(6) For initial registration and annual renewal of persons certified pursuant to subdivision 1-36A-10.5(4), not more than seventy-five dollars .
Source: SL 1993, ch 21, § 6; SL 1997, ch 14, § 6; SL 2001, ch 16, § 1; SL 2006, ch 6, § 11.



§ 1-36A-16 Certain practices not prohibited.

1-36A-16. Certain practices not prohibited. The provisions of §§ 1-36A-10.1 to 1-36A-15, inclusive, do not prohibit:

(1) Any signing assistance in a medical emergency until the assistance of a certified interpreter is obtained;

(2) The practice of interpreting, if directly supervised by a certified interpreter, included in a program of study by a student enrolled in an approved program for the preparation of interpreters for the deaf;

(3) The practice of a legally qualified interpreter for the deaf from another state employed by the United States government and performing official duty in this state; and

(4) The practice of interpreting in this state by an interpreter for the deaf currently licensed in another state, territory, or foreign country who is present in this state to lecture relative to the practice of interpreting for a period of not more than twenty days.
Source: SL 1993, ch 21, § 7; SL 2006, ch 6, § 12.



§ 1-36A-17 Repealed.

1-36A-17. Repealed by SL 2000, ch 8.



§ 1-36A-18 Establishment of interpreter mentoring program for interpreters for the deaf.

1-36A-18. Establishment of interpreter mentoring program for interpreters for the deaf. The Department of Human Services shall establish and administer a state-wide interpreter mentoring program for interpreters for the deaf. The program may be implemented through contracts with public and private organizations that provide services to persons who are deaf or hearing impaired.

Source: SL 1993, ch 22, § 2.



§ 1-36A-19 Repealed.

1-36A-19. Repealed by SL 2006, ch 6, § 13.



§ 1-36A-20 to 1-36A-24. Repealed.

1-36A-20 to 1-36A-24. Repealed by SL 2012, ch 23, § 10.






Chapter 37 - Department of Labor and Regulation

§ 1-37-1 Department of Labor and Regulation created--Secretary as head.

1-37-1. Department of Labor and Regulation created--Secretary as head. There is hereby created a Department of Labor and Regulation. The head of the Department of Labor and Regulation is the secretary of labor and regulation who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 1973, ch 2, § 87; SL 1975, ch 5, § 13; SL 2008, ch 276, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 32, eff. Apr. 12, 2011.



§ 1-37-2 Department of Labor functions and duties transferred.

1-37-2. Department of Labor functions and duties transferred. The functions and programs of the former Department of Labor and the duties of the secretary of labor are transferred to the Department of Labor and Regulation and the secretary of labor and regulation.

Source: SL 1973, ch 2, § 88; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-3 Administration of Titles 60, 61, and 62.

1-37-3. Administration of Titles 60, 61, and 62. The Department of Labor and Regulation shall, under the direction and control of the secretary of labor and regulation, administer the provisions of Titles 60, 61, and 62.

Source: SL 1973, ch 2, § 90; SL 2008, ch 276, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-4 Administrative functions performed for advisory councils.

1-37-4. Administrative functions performed for advisory councils. The Department of Labor and Regulation shall, under the direction and control of the secretary of labor and regulation, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the following advisory councils:

(1) The state workers' compensation advisory council;

(2) The unemployment insurance advisory council.
Source: SL 1973, ch 2, §§ 91, 92; SL 2008, ch 276, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-5 Repealed.

1-37-5. Repealed by SL 2008, ch 276, § 4.



§ 1-37-6 Division of Human Rights transferred--Commission on Human Rights transferred.

1-37-6. Division of Human Rights transferred--Commission on Human Rights transferred. The Division of Human Rights and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Division of Human Rights. The Commission on Human Rights created by § 20-13-2 shall continue to perform its functions on issues concerning human rights and is transferred to the Department of Labor and Regulation.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 30; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-6.1 Director of human rights as head of division_Appointment and removal.

1-37-6.1. Director of human rights as head of division--Appointment and removal. The head of the Division of Human Rights of the Department of Labor and Regulation is the director of human rights. The director of human rights shall be subject to appointment and removal in accordance with the provisions of § 1-32-6 concerning the appointment of division directors.

Source: SL 1973, ch 2, § 64; SL 2003, ch 272 (Ex. Ord. 03-1), § 91; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SDCL § 1-35-13.



§ 1-37-6.2 Administrative functions performed for Commission of Human Rights.

1-37-6.2. Administrative functions performed for Commission of Human Rights. The Division of Human Rights shall, under the direction and control of the director of human rights, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the Commission of Human Rights created by chapter 20-13.

Source: SL 1973, ch 2, § 65; SDCL § 1-35-14.



§ 1-37-7 Repealed.

1-37-7. Repealed by SL 2006, ch 231, § 1.



§ 1-37-8 Board of Technical Professions transferred.

1-37-8. Board of Technical Professions transferred. The Board of Technical Professions, created by chapter 36-18A, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Technical Professions.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 47; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-9 Electrical Commission transferred.

1-37-9. Electrical Commission transferred. The Electrical Commission, created by chapter 36-16, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Electrical Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 48; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-10 Plumbing Commission transferred.

1-37-10. Plumbing Commission transferred. The Plumbing Commission, created by chapter 36-25, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Plumbing Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 49; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-11 Board of Accountancy transferred.

1-37-11. Board of Accountancy transferred. The Board of Accountancy, created by chapter 36-20B, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Accountancy.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 51; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-12 Board of Barber Examiners transferred.

1-37-12. Board of Barber Examiners transferred. The Board of Barber Examiners, created by chapter 36-14, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Barber Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 52; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-13 Cosmetology Commission transferred.

1-37-13. Cosmetology Commission transferred. The Cosmetology Commission, created by chapter 36-15, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Cosmetology Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 53; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 1-37-14 Division of Banking transferred.

1-37-14. Division of Banking transferred. The Division of Banking created by chapter 51A-2 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Banking.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 36, eff. Apr. 12, 2011.



§ 1-37-15 South Dakota State Banking Commission transferred.

1-37-15. South Dakota State Banking Commission transferred. The South Dakota State Banking Commission created by 51A-2 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the South Dakota State Banking Commission.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 37, eff. Apr. 12, 2011.



§ 1-37-16 Division of Securities transferred.

1-37-16. Division of Securities transferred. The Division of Securities and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Securities.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 38, eff. Apr. 12, 2011.



§ 1-37-17 Division of Insurance transferred.

1-37-17. Division of Insurance transferred. The Division of Insurance created by chapter 58-2 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Insurance.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 39, eff. Apr. 12, 2011.



§ 1-37-18 Real Estate Commission transferred.

1-37-18. Real Estate Commission transferred. The Real Estate Commission, created by chapter 36-21A, and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Real Estate Commission.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 41, eff. Apr. 12, 2011.



§ 1-37-19 Abstractors Board of Examiners transferred.

1-37-19. Abstractors Board of Examiners transferred. The Abstractors Board of Examiners, created by chapter 36-13, and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Abstractors Board of Examiners.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 42, eff. Apr. 12, 2011.



§ 1-37-20 Appraiser Certification Program transferred.

1-37-20. Appraiser Certification Program transferred. The Appraiser Certification Program, created by chapter 36-21B, and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation created by Executive Reorganization Order 2011-01. The secretary of labor and regulation shall perform the functions of the former secretary of revenue and regulation, relating to the Appraiser Certification Program.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 43, eff. Apr. 12, 2011.



§ 1-37-21 Administrative functions performed for subordinate divisions.

1-37-21. Administrative functions performed for subordinate divisions. The Department of Labor and Regulation shall, under the direction and control of the secretary of labor and regulation, perform all administrative functions (as defined in § 1-32-1) of the following divisions:

(1) The Division of Banking, created by chapter 51A-2;

(2) The Division of Securities;

(3) The Division of Insurance, created by chapter 58-2.
This section does not apply to the special budgetary functions (as defined in § 1-32-1) of the State Banking Commission created by chapter 51A-2.

Source: SL 1973, ch 2, §§ 43, 46, 48; SL 1973, ch 290, § 2; SL 1974, ch 3, § 12; SL 1982, ch 17, § 39; SL 1989, ch 30, § 7; SL 1991, ch 391, § 15; SL 2003, ch 272 (Ex. Ord. 03-1), § 85; SL 2011, ch 1 (Ex. Ord. 11-1), § 99, eff. Apr. 12, 2011; SDCL § 1-35-4.






Chapter 38 - Department of Environmental Protection [Transferred]

CHAPTER 1-38

DEPARTMENT OF ENVIRONMENTAL PROTECTION [TRANSFERRED]

[Repealed by SL 1979, ch 354, § 17; superseded and transferred to Chapter 1-40]



Chapter 39 - Department of Game, Fish and Parks

§ 1-39-1 Department continued.

1-39-1. Department continued. The Department of Game, Fish and Parks is hereby continued.

Source: SL 1973, ch 2, § 107; SL 1973, ch 264, § 6.



§ 1-39-2 Secretary as head of department.

1-39-2. Secretary as head of department. The head of the Department of Game, Fish and Parks is the secretary of the Department of Game, Fish and Parks.

Source: SL 1973, ch 2, § 108; SL 1973, ch 264, § 7.



§ 1-39-2.1 Nomination of persons for position of secretary of game, fish and parks.

1-39-2.1. Nomination of persons for position of secretary of game, fish and parks. In addition to the other functions and responsibilities of the Game, Fish and Parks Commission, the commission shall nominate, not less than three persons for the position of secretary of game, fish and parks, who shall be appointed by and serve at the pleasure of the Governor.

Source: SL 1987, ch 392 (Ex. Ord. 87-3), § 17; SDCL § 1-32-3.1.



§ 1-39-3 Qualifications of secretary.

1-39-3. Qualifications of secretary. The secretary of the Department of Game, Fish and Parks shall be qualified by training and experience to administer the programs of the department and shall have such other qualifications as may be specified by statute.

Source: SL 1973, ch 2, § 110.



§ 1-39-4 Agencies constituting department.

1-39-4. Agencies constituting department. The Department of Game, Fish and Parks shall consist of the agencies named in this chapter and such other agencies as may be created by law, executive order, or administrative action and placed within the department.

Source: SL 1973, ch 2, § 111.



§ 1-39-5 Functions of department.

1-39-5. Functions of department. The Department of Game, Fish and Parks shall, under the direction and control of the secretary of the Department of Game, Fish and Parks, perform:

(1) All administrative functions except special budgetary functions (as defined in § 1-32-1) of the Game, Fish and Parks Commission, created by chapter 41-2;

(2) All the functions of the former Department of Game, Fish and Parks, created by chapter 41-2, except that the Game, Fish and Parks Commission shall, in accordance with § 41-2-1.2, retain and perform the quasi-legislative, quasi-judicial, and special budgetary functions (as defined in § 1-32-1) of the department and the function of generally advising the department on its programs.
Source: SL 1973, ch 2, §§ 112, 113.






Chapter 40 - Department of Environment and Natural Resources

§ 1-40-1 Department renamed.

1-40-1. Department renamed. The former Department of Natural Resource Development, also formerly known as the Department of Water and Natural Resources, is hereby continued as the Department of Environment and Natural Resources.

Source: SL 1973, ch 2, § 114; SL 1979, ch 354, § 18; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-2 Secretary as head of department.

1-40-2. Secretary as head of department. The head of the Department of Environment and Natural Resources is the secretary of environment and natural resources.

Source: SL 1973, ch 2, § 115; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-3 Qualifications of secretary.

1-40-3. Qualifications of secretary. The secretary of the Department of Environment and Natural Resources shall be qualified by training and experience to administer the programs of the Department of Environment and Natural Resources and shall have such other qualifications as may be specified by statute.

Source: SL 1973, ch 2, § 117; SL 1991, ch 17, (Ex. Ord. 91-4), § 17.



§ 1-40-4 Divisions constituting department.

1-40-4. Divisions constituting department. The Department of Environment and Natural Resources shall consist of such divisions as the secretary determines in accordance with § 1-32-4.

Source: SL 1973, ch 2, § 118; SL 1991, ch 17 (Ex. Ord. 91-4), § 18.



§ 1-40-4.1 Limitation on stringency of certain rules.

1-40-4.1. Limitation on stringency of certain rules. No rule that has been promulgated pursuant to Title 34A, 45, 46, or 46A may be more stringent than any corresponding federal law, rule, or regulation governing an essentially similar subject or issue.

Source: SL 1992, ch 254, § 100.



§ 1-40-5 Board of Water and Natural Resources created--Functions--Appointment and termsof members.

1-40-5. Board of Water and Natural Resources created--Functions--Appointment and terms of members. The Board of Natural Resource Development is abolished. There is created a Board of Water and Natural Resources. The board shall perform all functions exercised by the former Board of Natural Resource Development. The Board of Water and Natural Resources shall consist of seven members not all of the same political party and appointed by the Governor for four-year terms. The terms of members of the Board of Water and Natural Resources who are first appointed after the effective date of this order shall be: one appointed for a term of one year; two appointed for a term of two years; two for a term of three years; and two for a term of four years, and such initial terms shall be designated by the Governor. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1973, ch 2, § 120; SL 1979, ch 354, §§ 18, 19.



§ 1-40-6 Officers of board--Quorum--Removal of members.

1-40-6. Officers of board--Quorum--Removal of members. The Board of Water and Natural Resources shall annually elect from its members such officers as it deems advisable. A majority of the board members constitutes a quorum. The members are removable for cause only.

Source: SL 1973, ch 2, § 120; SL 1974, ch 3, § 37; SL 2011, ch 165, § 1.



§ 1-40-7 State geologist--Duties.

1-40-7. State geologist--Duties. The secretary of the Department of Environment and Natural Resources may employ a geologist with an advanced degree in geology as state geologist. The state geologist shall act as advisor to the secretary in all matters pertaining to geology, hydrology, and natural history and, particularly, conduct research to evaluate the natural resources of the state.

Source: SL 1973, ch 2, § 119; SL 1991, ch 17 (Ex. Ord. 91-4), § 20.



§ 1-40-7.1 Performance of functions of state geologist relating to oil and gas conservation.

1-40-7.1. Performance of functions of state geologist relating to oil and gas conservation. The functions of the state geologist relative to oil and gas conservation, pursuant to chapter 45-9, are transferred to the Department of Environment and Natural Resources and the secretary of environment and natural resources.

Source: SL 1984, ch 343, § 24; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-8 Superseded.

1-40-8. Superseded.



§ 1-40-9 Performance of administrative functions of conservancy district board.

1-40-9. Performance of administrative functions of conservancy district board. Except as provided in § 1-40-10, the Department of Environment and Natural Resources shall, under the direction and control of the secretary of environment and natural resources, perform all the functions of the former board of directors of the South Dakota Conservancy District, created by chapter 46A-2.

Source: SL 1973, ch 2, §§ 122, 123; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-10 Performance of nonadministrative functions of conservancy district board.

1-40-10. Performance of nonadministrative functions of conservancy district board. The Board of Water and Natural Resources created by this chapter shall perform all quasi-legislative, quasi-judicial, advisory, and special budgetary functions (as defined in § 1-32-1) of the former board of directors of the South Dakota Conservancy District, created by chapter 46A-2.

Source: SL 1973, ch 2, §§ 122, 123; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2004, ch 17, § 5.



§ 1-40-11 Performance of administrative development functions of Water ResourcesCommission.

1-40-11. Performance of administrative development functions of Water Resources Commission. Except as provided in § 1-40-12, the Department of Environment and Natural Resources shall, under the direction and control of the secretary of environment and natural resources, perform all the functions of the former Water Resources Commission relating to assisting and joining in arrangements or activities to promote water and related land development.

Source: SL 1973, ch 2, § 124; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-12 Performance of nonadministrative development functions of former Water ResourcesCommission.

1-40-12. Performance of nonadministrative development functions of former Water Resources Commission. The Board of Water and Natural Resources created by this chapter shall perform all quasi-legislative, quasi-judicial, advisory, and special budgetary functions (as defined in § 1-32-1) of the former Water Resources Commission relating to assisting and joining in arrangements or activities to promote water and related land development.

Source: SL 1973, ch 2, § 124; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2005, ch 10, § 38.



§ 1-40-13 Performance of administrative functions of Water Management Board.

1-40-13. Performance of administrative functions of Water Management Board. The Department of Environment and Natural Resources shall, under the direction and control of the secretary of environment and natural resources, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the Water Management Board.

Source: SL 1973, ch 2, § 124; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-14 Omitted.

1-40-14. Omitted.



§ 1-40-15 Water Management Board created--Appointment and terms of members.

1-40-15. Water Management Board created--Appointment and terms of members. There is created a Water Management Board within the Department of Environment and Natural Resources. The board shall consist of seven members to be appointed by the Governor for a term of four years, and no more than four members shall be of the same political party. The terms of members of the Water Management Board who are first appointed after the effective date of this order shall be: two appointed for a term of one year; two appointed for a term of two years; two for a term of three years; and one for a term of four years, and such initial terms are to be designated by the Governor. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1979, ch 354, §§ 24, 25; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-16 Qualifications of Water Management Board members.

1-40-16. Qualifications of Water Management Board members. One member of the Water Management Board shall be appointed to represent the public at large. One member shall be a person who holds a valid South Dakota well driller's license and is a South Dakota resident. One member shall be experienced in municipal government and operations. One member shall be experienced in irrigation methods and techniques. One member shall have knowledge of the concerns of domestic water users. One member shall be experienced in the area of industrial uses of water. One member shall represent fish and wildlife interests.

Source: SL 1979, ch 354, § 26; SL 1995, ch 11, § 1.



§ 1-40-17 Quorum of Water Management Board.

1-40-17. Quorum of Water Management Board. A majority of the appointed members of the Water Management Board constitutes a quorum. A majority of those present and voting is sufficient to perform official functions of the board.

Source: SL 1979, ch 354, § 27; SL 2011, ch 165, § 2.



§ 1-40-18 Officers of Water Management Board--Meetings.

1-40-18. Officers of Water Management Board--Meetings. The Water Management Board shall annually elect a chairman and other necessary officers. The board shall meet at least four times a year upon the call of the chairman or the secretary of the Department of Environment and Natural Resources.

Source: SL 1979, ch 354, § 28; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-19 Functions of Water Management Board.

1-40-19. Functions of Water Management Board. The Water Management Board shall perform all functions exercised by the former State Water Rights Commission. The Water Management Board shall perform the quasi-legislative, quasi-judicial, and special budgetary functions pursuant to chapters 34A-2 and 34A-3, and all advisory functions relating to water quality and water hygiene, except such functions as are specifically conferred by law upon the secretary.

Source: SL 1979, ch 354, §§ 24, 29; SL 1993, ch 257, § 10.



§ 1-40-20 Water pollution control powers.

1-40-20. Water pollution control powers. The secretary of environment and natural resources and the Water Management Board shall, respectively, exercise the powers vested in the secretary of environmental protection and the Board of Environmental Protection by chapter 34A-2 with respect to control of water pollution.

Source: SL 1973, ch 280, § 7; SDCL Supp, § 1-38-7; SL 1979, ch 354, §§ 20, 24; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-20.1 Performance of functions of Water Management Board relating to water pollutioncontrol grants, community water systems grants, and lake protection grants.

1-40-20.1. Performance of functions of Water Management Board relating to water pollution control grants, community water systems grants, and lake protection grants. The functions of the Water Management Board pursuant to §§ 34A-2-86 and 34A-2-87, relating to water pollution control grants, community water systems grants, and lake protection grants, respectively, are transferred to the Board of Water and Natural Resources.

Source: SL 1981, ch 374, § 17; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 1993, ch 34, § 2.



§ 1-40-21 Administrative functions performed for Board of Certification of Water SystemsOperators--Advisory functions.

1-40-21. Administrative functions performed for Board of Certification of Water Systems Operators--Advisory functions. The Department of Environment and Natural Resources shall, under the direction and control of the secretary of environment and natural resources, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the board of certification of water supply and waste-water system operators, created by chapter 34A-3. The board shall continue its advisory function pursuant to chapter 34A-3.

Source: SL 1973, ch 2, §§ 104, 106; SDCL, § 1-38-8; SL 1975, ch 23, § 5; SL 1979, ch 354, §§ 20, 22; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-22 Environmental protection functions of department and secretary.

1-40-22. Environmental protection functions of department and secretary. The Department of Environment and Natural Resources and the secretary of environment and natural resources shall perform the functions of the former Department of Environmental Protection and the former secretary of environmental protection pursuant to chapters 34A-2, 34A-3, and 34A-9.

Source: SL 1979, ch 354, § 20; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-23 Water quality and hygiene functions.

1-40-23. Water quality and hygiene functions. The secretary of the Department of Environment and Natural Resources shall perform the functions of the former secretary of the Department of Environmental Protection, relating to the divisions of water quality and water hygiene, pursuant to chapters 34A-2, 34A-3, and 34A-9.

Source: SL 1979, ch 354, § 21; SL 1991, ch 17 (Ex. Ord. 91-4), § 19.



§ 1-40-24 Transfer of functions relating to air quality and solid waste, radiation monitoring,mineral exploration, and control of hazardous materials and wastes.

1-40-24. Transfer of functions relating to air quality and solid waste, radiation monitoring, mineral exploration, and control of hazardous materials and wastes. The functions of the Department of Health, the secretary of health, and the director of the Division of Environmental Health pursuant to chapters 34A-1 and 34A-6, their functions relating to radiation monitoring and control for mineral exploration, mining, milling, and processing pursuant to chapter 34-21, and their functions dealing with the generation, transportation, treatment, storage, and disposal of hazardous materials and wastes are transferred to the department and secretary of environment and natural resources. The personnel and budget of the Division of Environmental Health are transferred to the Department of Environment and Natural Resources.

Source: SL 1981, ch 374, § 25; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-40-25 Board of Minerals and Environment--Composition--Appointment and terms ofmembers.

1-40-25. Board of Minerals and Environment--Composition--Appointment and terms of members. The Board of Minerals and Environment consists of nine members appointed by the Governor, not all of whom may be from the same political party. The terms of the members of the board are for four years. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1981, ch 374, §§ 19 to 22; SDCL Supp, § 1-43-7.1; SL 2011, ch 165, § 3.



§ 1-40-25.1 Board of Minerals and Environment composed in conformance with Clean Air Act.

1-40-25.1. Board of Minerals and Environment composed in conformance with Clean Air Act. In addition to the provisions of § 1-40-25, the Board of Minerals and Environment shall be composed in conformance with the requirement of the Clean Air Act § 128 (42 USC § 7428) as amended to January 1, 1995, for all permits and enforcement orders initiated under chapter 34A-1.

Source: SL 1995, ch 318 (Ex. Ord. 95-2), § 15.



§ 1-40-26 Officers of Board of Minerals and Environment--Quorum--Meetings.

1-40-26. Officers of Board of Minerals and Environment--Quorum--Meetings. The Board of Minerals and Environment shall annually elect from its members such officers as it deems advisable. A majority of the board members constitutes a quorum. The board shall hold meetings at the call of the chair or a majority of the members, but at least one meeting shall be held every three months.

Source: SL 1973, ch 2, § 100; SL 1974, ch 3, § 37; SDCL Supp, §§ 1-38-5, 1-43-8; SL 2011, ch 165, § 4.



§ 1-40-27 Rejection of applications for certain environmental protection, mining, oil, and gaspermits.

1-40-27. Rejection of applications for certain environmental protection, mining, oil, and gas permits. The secretary may reject an application for any permit filed pursuant to Title 34A or 45, including any application by any concentrated swine feeding operation for authorization to operate under a general permit, upon making a specific finding that:

(1) The applicant is unsuited or unqualified to perform the obligations of a permit holder based upon a finding that the applicant, any officer, director, partner, or resident general manager of the facility for which application has been made:

(a) Has intentionally misrepresented a material fact in applying for a permit;

(b) Has been convicted of a felony or other crime involving moral turpitude;

(c) Has habitually and intentionally violated environmental laws of any state or the United States which have caused significant and material environmental damage;

(d) Has had any permit revoked under the environmental laws of any state or the United States; or

(e) Has otherwise demonstrated through clear and convincing evidence of previous actions that the applicant lacks the necessary good character and competency to reliably carry out the obligations imposed by law upon the permit holder; or

(2) The application substantially duplicates an application by the same applicant denied within the past five years which denial has not been reversed by a court of competent jurisdiction. Nothing in this subdivision may be construed to prohibit an applicant from submitting a new application for a permit previously denied, if the new application represents a good faith attempt by the applicant to correct the deficiencies that served as the basis for the denial in the original application.

All applications filed pursuant to Titles 34A and 45 shall include a certification, sworn to under oath and signed by the applicant, that he is not disqualified by reason of this section from obtaining a permit. In the absence of evidence to the contrary, that certification shall constitute a prima facie showing of the suitability and qualification of the applicant. If at any point in the application review, recommendation or hearing process, the secretary finds the applicant has intentionally made any material misrepresentation of fact in regard to this certification, consideration of the application may be suspended and the application may be rejected as provided for under this section.

Applications rejected pursuant to this section constitute final agency action upon that application and may be appealed to circuit court as provided for under chapter 1-26.

Source: SL 1991, ch 288, § 1; SL 1993, ch 257, § 3; SL 1997, ch 15, § 1.



§ 1-40-28 Registration for individual permits required by holders of certain general permits.

1-40-28. Registration for individual permits required by holders of certain general permits. General permits issued pursuant to chapter 34A-1, 34A-2, or 34A-6 which, after public notice and opportunity for hearing before the board, are used to regulate a specific category of activities which are conducted statewide, which are similar in design and operation, and which pose relatively low risks to public health and the environment. The secretary and the board shall have the authority to require any person authorized under a general permit to apply for and obtain an individual permit if an operation cannot comply with all the terms of the general permit, if an operation is significantly different from the industry standard in design or operation, if an operation is causing or has the potential to cause a threat to public health or the environment or if a change has occurred in the availability of demonstrated technology for that activity. The secretary shall maintain a list of interested persons for each general permit issued, and shall provide notice to such persons concerning any proposed changes to the terms, content, or conditions of that general permit.

Source: SL 1991, ch 288, § 1A.



§ 1-40-29 Report required following the issuance of uncontested permits.

1-40-29. Report required following the issuance of uncontested permits. Following the issuance of any uncontested permit by the secretary pursuant to chapter 34A-1, 34A-2, 34A-6, 34A-11, 45-6B, 45-6D, or 45-9, the secretary shall give the board having jurisdiction over the permit a report. The report shall identify the activity for which the permit was issued and its location, operator, and proposed duration.

Source: SL 1991, ch 288, § 18.



§ 1-40-30 Establishment of the environment and natural resources fee fund--Source of fund--Administration--Expenditures--Unexpended funds.

1-40-30. Establishment of the environment and natural resources fee fund--Source of fund--Administration--Expenditures--Unexpended funds. There is hereby established in the state treasury the environment and natural resources fee fund. Unless otherwise provided by law, this fund shall consist of all fees imposed pursuant to Titles 34A, 45, 46, and 46A, and chapters 1-40, 10-39B, and 34-44 and legislative appropriations, federal grants, gifts, and civil penalties designated for deposit in the fund. The fund shall be maintained separately and administered by the department to defray the expenses associated with the programs administered by the department and any other purpose authorized by law. Expenditures from the fund shall be budgeted through the normal budget process. Unexpended funds and interest shall remain in the fund until appropriated by the Legislature.

Source: SL 1992, ch 254, § 95; SL 1994, ch 23, § 1.



§ 1-40-31 Full public disclosure of nonconfidential public records--Reproduction--Fee--Waiver--Response time to written requests--Denial of disclosure--Appeals--Promulgation of rules--Attorney's fees and costs for denial of access to hazardouswaste public records.

1-40-31. Full public disclosure of nonconfidential public records--Reproduction--Fee--Waiver--Response time to written requests--Denial of disclosure--Appeals--Promulgation of rules--Attorney's fees and costs for denial of access to hazardous waste public records. Full public inspection and disclosure of all nonconfidential public records relating to the Department of Environment and Natural Resources and those activities within its jurisdiction shall be allowed. The department shall make available for public inspection and disclosure all public records subject to inspection pursuant to § 1-26-2 and chapter 1-27. The department shall provide for the reproduction of all public records subject to inspection and reasonably capable of being reproduced and may impose a fee to recover the reasonable cost of reproduction. Any fee imposed for records reproduction shall be promulgated pursuant to chapter 1-26 and shall provide for fee waiver for public records requests from the press or communications media, public interest groups, educational organizations, and institutions of government. The department shall respond to all written requests for public records within twenty working days of the date when the request was received. The department may deny inspection and disclosure of any public record not subject to inspection under chapter 1-27, or held confidential pursuant to statute or court order. Written notice of denial of inspection or disclosure shall be provided to the person making the request. Such denial or failure by the department to respond within twenty working days shall be considered final agency action and may be appealed to circuit court as provided in chapter 1-26. The secretary, pursuant to chapter 1-26, may promulgate rules to implement the provisions of this section.

Any person denied access to any hazardous waste public record required under chapter 34A-11 may recover in circuit court reasonable attorney's fees and other litigation costs reasonably incurred in an action against the state if the requestor substantially prevails on judicial review.

Source: SL 1992, ch 254, § 96.



§ 1-40-32 Transfer of funds to environment and natural resources fee fund from water andenvironment fund.

1-40-32. Transfer of funds to environment and natural resources fee fund from water and environment fund. On the first of July each year, five hundred thousand dollars or all the interest deposited for the previous year in the water and environment fund established pursuant to § 46A-1-60, whichever is less, shall be transferred from the water and environment fund to the environment and natural resources fee fund established pursuant to § 1-40-30.

Source: SL 1994, ch 23, § 2; SL 2009, ch 13, § 1.



§ 1-40-33 Voluntary environmental audits--Assumption against civil or criminal penalties.

1-40-33. Voluntary environmental audits--Assumption against civil or criminal penalties. An environmental audit is a written, voluntary, internal assessment, evaluation, or review, not required by law, rule, regulation, or permit, that is conducted by a regulated entity or its agent, and initiated by the regulated entity for the purpose of determining compliance with environmental law, rule, regulation, or permit enforced by the department. By completing an environmental audit in compliance with the terms and conditions of §§ 1-40-33 to 1-40-37, inclusive, there shall be a presumption against the imposition of civil or criminal penalties for violations found and disclosed. Nothing in this section authorizes uninterrupted or continuous auditing. An environmental audit may not be used to prevent the department from carrying out its statutory or regulatory functions.

Source: SL 1996, ch 18, § 1.



§ 1-40-34 Application of environmental audit provisions--Discovery of violations.

1-40-34. Application of environmental audit provisions--Discovery of violations. The department may not pursue civil penalties or criminal prosecution for violations found during an environmental audit that are disclosed to the department secretary in writing within thirty days after the violation is found. Violations found by the department prior to the time a regulated entity has disclosed these violations in writing to the department secretary are not covered by the provisions of §§ 1-40-33 to 1-40-37, inclusive. If a state program is required in writing by a federal agency to assess penalties for a violation in order to maintain primacy over a federally-delegated program, or if violations caused damage to human health or the environment, the provisions of §§ 1-40-33 to 1-40-37, inclusive do not apply. If violations are found during an audit and disclosed in writing to the department secretary, the violations must be corrected within sixty days of discovery. If correction is not possible within sixty days, a written compliance schedule shall be negotiated between the department and the regulated entity to correct violations disclosed, unless the violation has been resolved to the satisfaction of the department at the time of the disclosure.

Source: SL 1996, ch 18, § 2.



§ 1-40-35 Environmental audit subject to discovery--Summary of disclosed violation.

1-40-35. Environmental audit subject to discovery--Summary of disclosed violation. The department may not request results of an environmental audit. However, an environmental audit is subject to discovery according to the rules of civil or criminal procedure. If a regulated entity discloses a violation found during an environmental audit, the section of the environmental audit report pertaining to a violation of environmental law, rule, regulation, or permit enforced by the department may be summarized for the purposes of disclosure to the department secretary. The summary shall include the date the violation was found and the entity that conducted the environmental audit.

Documents, communications, compliance data, reports, or other information required to be collected, developed, maintained, or reported to the department according to state law, rule, regulation, or permit are not covered by the provisions of §§ 1-40-33 to 1-40-37, inclusive.

Source: SL 1996, ch 18, § 3.



§ 1-40-36 Use of environmental audit as defense.

1-40-36. Use of environmental audit as defense. An environmental audit may not be used as a defense to a civil or criminal action if a regulated entity:

(1) Has willfully and with knowledge violated state or federal environmental law, rule, regulation, or permit;

(2) Has established a pattern of repeatedly violating environmental law, rule, regulation, permit, order, or compliance schedule within the two years prior to the date of the disclosure;

(3) Has not corrected the violations within sixty days of discovery or according to the negotiated compliance schedule described in §§ 1-40-33 to 1-40-37, inclusive; or

(4) Has been issued a notice of violation resulting in the assessment of a civil penalty within two years before the date of disclosure.
Source: SL 1996, ch 18, § 4.



§ 1-40-37 Removal of regulated entity from environmental audit provisions.

1-40-37. Removal of regulated entity from environmental audit provisions. If abuses of §§ 1-40-33 to 1-40-37, inclusive, occur, the secretary may remove any violation by a regulated entity from the provisions of §§ 1-40-33 to 1-40-37, inclusive, upon entering a finding that the regulated entity has:

(1) Intentionally misrepresented material facts concerning violations disclosed under §§ 1-40-33 to 1-40-37, inclusive, or the nature or extent of any damage to human health or the environment;

(2) Engaged in multiple or continuous self auditing to intentionally avoid liability for violations; or

(3) Initiated a self audit to intentionally avoid liability for violations after the regulated entity's knowledge of imminent discovery.

Within thirty days of the entering of such a finding, the regulated entity shall be afforded an opportunity for a contested case hearing before the secretary on the matter, as provided under chapter 1-26. The final decision of the secretary constitutes final agency action and may be appealed to the circuit and supreme court as provided under chapter 1-26.

Source: SL 1996, ch 18, § 5A.



§ 1-40-38 Promulgation of rules governing inspection of certain concentrated animal feedingoperations.

1-40-38. Promulgation of rules governing inspection of certain concentrated animal feeding operations. The Department of Environment and Natural Resources shall promulgate rules pursuant to chapter 1-26 to establish an inspection and enforcement program or system for any concentrated animal feeding operation that is required to operate under a general or individual water pollution control permit issued under chapter 34A-2 or required to obtain approval of plans and specifications pursuant to § 34A-2-27.

Source: SL 1997, ch 207, § 1.



§ 1-40-39 Electronic signatures permitted on certain documents.

1-40-39. Electronic signatures permitted on certain documents. The department may accept a document with an electronic signature if submitted in that form by the signatory to comply with state environmental regulatory requirements. The department shall provide for the authenticity of each electronic signature by adhering to any standards established by the Bureau of Information and Telecommunications pursuant to §§ 53-12-47 and 53-12-50 or any other standards the department may establish by rules promulgated pursuant to chapter 1-26. Any entity submitting a report to the department as required by the United States Environmental Protection Agency or a state environmental program approved by the United States Environmental Protection Agency may satisfy reporting requirements by cross-media electronic reporting in lieu of paper-based reporting as provided for by the United States Environmental Protection Agency pursuant to the standards promulgated in the Federal Register, Vol. 70, No. 197 (October 13, 2005--40 CFR Parts 3, 9, 51 et al.--Cross-Media Electronic Reporting; Final Rule).

Source: SL 2010, ch 12, § 1.



§ 1-40-40 Establishment of program to separate and recover recyclable materials--Inclusion oflocal government.

1-40-40. Establishment of program to separate and recover recyclable materials--Inclusion of local government. The Department of Environment and Natural Resources shall establish a program to reduce the amount of solid waste generated by state agencies and to promote the separation and recovery of recyclable materials and the procurement of recycled materials and recovered materials by state agencies to include such items as paper, oil, plastics, compost, aggregate, insulation, solvents, and rubber products. Each agency shall participate in the source reduction and recycling program. The Department of Environment and Natural Resources shall also investigate opportunities for the inclusion of local governmental units in the program and shall permit participation of local governmental units in the program if feasible.

Source: SL 1992, ch 254, § 42; SDCL § 5-23-38; SL 2010, ch 31, § 118.



§ 1-40-41 Promulgation of rules for state agency recycling programs.

1-40-41. Promulgation of rules for state agency recycling programs. The Department of Environment and Natural Resources shall promulgate rules pursuant to chapter 1-26 to require each state agency to establish a program for the separation for recycling of all materials listed in § 34A-6-67 or whose disposal is prohibited by rule under §§ 34A-6-59 to 34A-6-92, inclusive, which are generated as waste by the agency. In addition, the rules shall require each agency, in accordance with recommendations made by the Department of Environment and Natural Resources, to establish an agency wastepaper recycling program by July 1, 1993, to ensure the recycling of the wastepaper generated by the agency. All state employees shall practice conservation of paper materials. For the purposes of this section, the term, agency wastepaper, means wastepaper or wastepaper products generated by the agency. The rules promulgated under this section shall provide for the continuation of existing state agency contracts which provide for alternative waste management not including incineration or land burial of agency wastepaper.

Source: SL 1992, ch 254, § 43; SDCL 5-23-39; SL 2010, ch 31, § 118.



§ 1-40-42 Repealed.

1-40-42. Repealed by SL 2012, ch 215, § 29.



§ 1-40-43 Petroleum Release Compensation Board transferred.

1-40-43. Petroleum Release Compensation Board transferred. All functions of the Petroleum Release Compensation Board under chapter 34A-13 including budgeting and administrative support for the petroleum release fund in the former Department of Revenue and Regulation are transferred to the Department of Environment and Natural Resources created by chapter 1-40. The secretary of environment and natural resources shall perform the functions of the former secretary of revenue and regulation, relating to the Petroleum Release Compensation Board. The petroleum release compensation fund board shall continue as an advisory board to the Secretary of Department of Environment and Natural Resources on issues concerning petroleum inspection and release compensation.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 44, eff. Apr. 12, 2011.



§ 1-40-44 Petroleum inspection and release compensation functions transferred.

1-40-44. Petroleum inspection and release compensation functions transferred. All functions of the Department of Transportation under chapter 34A-13 are transferred to the Department of Environment and Natural Resources created by chapter 1-40. The secretary of environment and natural resources shall perform the functions of the former secretary of transportation, relating to chapter 34A-13.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 45, eff. Apr. 12, 2011.






Chapter 41 - Department of Agriculture

§ 1-41-1 Department continued.

1-41-1. Department continued. The Department of Agriculture is hereby continued.

Source: SL 1973, ch 2, § 127.



§ 1-41-2 Secretary as head of department.

1-41-2. Secretary as head of department. The head of the Department of Agriculture is the secretary of agriculture.

Source: SL 1973, ch 2, § 128.



§ 1-41-3 Repealed.

1-41-3. Repealed by SL 2004, ch 26, § 1.



§ 1-41-3.1 Functions of Division of Forestry within Department of Game, Fish and Parkstransferred to Department of Agriculture.

1-41-3.1. Functions of Division of Forestry within Department of Game, Fish and Parks transferred to Department of Agriculture. The functions of forestry pursuant to chapter 41-20 and forest insect and disease control pursuant to chapter 41-21 within the Department of Game, Fish and Parks are hereby transferred under a type 2 transfer, as defined in section 3, chapter 2 of the Session Laws of 1973, to the Department of Agriculture.

Source: SL 1984, ch 276, § 1.



§ 1-41-3.2 Office of agricultural policy created--Responsibilities.

1-41-3.2. Office of agricultural policy created--Responsibilities. There is hereby created within the Department of Agriculture the office of agricultural policy. The office is responsible for researching and developing factual information on issues affecting the State of South Dakota and its agricultural industry. The office may develop briefing documents, policy statements, and other informational documents for the secretary of agriculture and the Governor on a variety of subjects, including:

(1) Federal legislative or regulatory issues;

(2) United States Department of Agriculture programs and policies;

(3) International trade and trade relations;

(4) Wetlands issues;

(5) Forestry and timber cutting issues;

(6) Endangered species issues;

(7) Railroad issues;

(8) Landowner rights issues;

(9) Animal depredation issues;

(10) Weed and pest control issues;

(11) Wilderness designation and development areas;

(12) Food quality, quantity, and protection issues;

(13) Environmental management issues;

(14) Wildland fire policy issues; and

(15) Any other issue or problem designated by the secretary or the Governor.
Source: SL 2000, ch 9, § 1.



§ 1-41-4 Performance of functions of former department.

1-41-4. Performance of functions of former department. The Department of Agriculture shall, under the direction and control of the secretary of agriculture, perform all the functions of the Department of Agriculture created by chapter 38-1, except the inspection functions vested in the Department of Public Safety by §§ 34-39-3.1, 37-21-1.1, and 39-1-1.1.

Source: SL 1973, ch 2, § 131; SL 1980, ch 26, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 23.



§ 1-41-4.1 Performance of functions of abolished agencies.

1-41-4.1. Performance of functions of abolished agencies. The Department of Agriculture shall, under the direction and control of the secretary of agriculture, administer all the functions of the following former agencies:

(1) The Division of Markets created by chapter 38-1;

(2) The Division of Inspections created by chapter 38-1;

(3) The Division of Plant Industry created by chapter 38-1;

(4) The Division of Production and Marketing Cooperatives created by chapter 38-1;

(5) The Division of Weed Control created by chapter 38-1;

(6) The Department of Horticulture created by chapter 38-23.
Source: SL 1974, ch 3, §§ 29, 31.



§ 1-41-5 Administrative functions performed for boards and commissions--Nomination ofofficers.

1-41-5. Administrative functions performed for boards and commissions--Nomination of officers. The Department of Agriculture shall, under the direction and control of the secretary of agriculture, perform all administrative functions except special budgetary functions (as defined in § 1-32-1) of the following boards and commissions:

(1) The American Dairy Association of South Dakota, created by chapter 40-31;

(2) The Seed Certification Board, created by chapter 38-11;

(3) The South Dakota Weed and Pest Control Commission, created by chapter 38-22;

(4) The State Fair Commission, created by chapter 1-21.

Notwithstanding this section, the staff director of the American Dairy Association of South Dakota shall be nominated pursuant to § 40-31-2.1.

Source: SL 1973, ch 2, §§ 132, 134, 135, 192, 193, 195, 196; SL 1975, ch 6, § 2; SL 1993, ch 302, § 19.



§ 1-41-5.1 Obsolete.

1-41-5.1. Obsolete.



§ 1-41-6 Repealed.

1-41-6. Repealed by SL 2013, ch 191, § 1.



§ 1-41-6.1 Conservation Commission within Division of Resource Conservation and Forestry--Functions performed by division.

1-41-6.1. Conservation Commission within Division of Resource Conservation and Forestry--Functions performed by division. The State Conservation Commission created by § 38-7-3 shall continue within the Division of Resource Conservation and Forestry of the Department of Agriculture and the Division of Resource Conservation and Forestry shall under the direction and control of the director of conservation, perform all the administrative functions, except special budgetary functions (as defined in § 1-32-1) of the State Conservation Commission.

Source: SL 1975, ch 23, § 4.



§ 1-41-7 Repealed.

1-41-7. Repealed by SL 1974, ch 6, § 10.



§ 1-41-8 Obsolete.

1-41-8. Obsolete.



§ 1-41-9 Brand Board transferred.

1-41-9. Brand Board transferred. The Brand Board created in chapter 40-18 is transferred to the Department of Agriculture from the Department of Commerce and Regulation. The board is attached to the Department of Agriculture for reporting purposes only.

Source: SL 1985, ch 399, § 19.



§ 1-41-10 Board of Veterinary Medical Examiners transferred.

1-41-10. Board of Veterinary Medical Examiners transferred. The Board of Veterinary Medical Examiners, created by chapter 36-12, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Agriculture. The secretary of the Department of Agriculture shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Veterinary Medical Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 33.






Chapter 42 - Department of Tourism [Repealed and Transferred]

§ 1-42-1 Repealed.

1-42-1. Repealed by SL 1982, ch 17, § 52.



§ 1-42-1.1 Obsolete.

1-42-1.1. Obsolete.



§ 1-42-1.2 Repealed.

1-42-1.2. Repealed by SL 2009, ch 1, § 126.



§ 1-42-2 , 1-42-3. Repealed.

1-42-2, 1-42-3. Repealed by SL 1982, ch 17, §§ 53, 54.



§ 1-42-3.1 to 1-42-5.1. Obsolete.

1-42-3.1 to 1-42-5.1. Obsolete.



§ 1-42-6 Obsolete.

1-42-6. Obsolete.



§ 1-42-7 to 1-42-12. Repealed.

1-42-7 to 1-42-12. Repealed by SL 1982, ch 17, §§ 55 to 60.



§ 1-42-13 Transferred.

1-42-13. Transferred to § 1-33-22.



§ 1-42-14 Obsolete.

1-42-14. Obsolete.



§ 1-42-15 Obsolete.

1-42-15. Obsolete.



§ 1-42-15.1 Transferred.

1-42-15.1. Transferred to § 1-16G-1.



§ 1-42-15.2 Transferred.

1-42-15.2. Transferred to § 1-16G-2.



§ 1-42-15.3 to 1-42-15.9. Transferred.

1-42-15.3 to 1-42-15.9. Transferred to §§ 1-16G-12 to 1-16G-18.



§ 1-42-16 Obsolete.

1-42-16. Obsolete.



§ 1-42-17 Obsolete.

1-42-17. Obsolete.



§ 1-42-17.1 Repealed.

1-42-17.1. Repealed by SL 2009, ch 1, § 127.



§ 1-42-17.2 to 1-42-17.5. Repealed.

1-42-17.2 to 1-42-17.5. Repealed by SL 2003, ch 272, §§ 94 to 97.



§ 1-42-17.6 Repealed.

1-42-17.6. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 98, eff. Apr. 12, 2011.



§ 1-42-17.7 Superseded.

1-42-17.7. Superseded.



§ 1-42-18 to 1-42-20. Obsolete.

1-42-18 to 1-42-20. Obsolete.



§ 1-42-21 Obsolete.

1-42-21. Obsolete.



§ 1-42-21.1 to 1-42-23. Transferred.

1-42-21.1 to 1-42-23. Transferred to §§ 1-52-14 to 1-52-16 by SL 2009, ch 1, § 129.



§ 1-42-24 Transferred.

1-42-24. Transferred to § 1-16G-3.



§ 1-42-24.1 Executed.

1-42-24.1. Executed.



§ 1-42-25 Transferred.

1-42-25. Transferred to § 1-16G-4.



§ 1-42-26 Transferred.

1-42-26. Transferred to §§ 1-16G-5 and 1-16G-8.



§ 1-42-27 Transferred.

1-42-27. Transferred to § 1-16G-10.



§ 1-42-28 Transferred.

1-42-28. Transferred to § 1-16G-11.



§ 1-42-28.1 Transferred.

1-42-28.1. Transferred to § 1-16G-6.



§ 1-42-29 Transferred.

1-42-29. Transferred to § 1-16G-9.



§ 1-42-30 Transferred.

1-42-30. Transferred to § 1-16G-7.



§ 1-42-31 Transferred.

1-42-31. Transferred to § 1-52-17 by SL 2009, ch 1, § 129.






Chapter 43 - Department of Health

§ 1-43-1 Department continued.

1-43-1. Department continued. The Department of Health is hereby continued.

Source: SL 1973, ch 2, § 210.



§ 1-43-2 Secretary as head of department--Functions.

1-43-2. Secretary as head of department--Functions. The head of the Department of Health is the secretary of health. He shall administer all the functions of the former position of state health officer, created by chapter 34-1.

Source: SL 1973, ch 2, § 211; SL 1974, ch 3, § 27.



§ 1-43-2.1 Transfer of enforcement of radiation safety control activities, measures pertaining tox-ray producing devices and sources of ionizing radiation used for diagnostic ortherapeutic purposes in the practice of all healing arts to secretary of Department ofHealth.

1-43-2.1. Transfer of enforcement of radiation safety control activities, measures pertaining to x-ray producing devices and sources of ionizing radiation used for diagnostic or therapeutic purposes in the practice of all healing arts to secretary of Department of Health. The authority and function of the Department of Environment and Natural Resources and the Board of Minerals and Environment as it related to the enforcement of radiation safety control activities and measures pertaining to x-ray producing devices and sources of ionizing radiation used for diagnostic or therapeutic purposes in the practice of medicine, chiropractic, podiatry, dentistry, veterinary, and all the healing arts are transferred to the secretary of the Department of Health. The secretary of health shall perform and carry out all the functions and duties relative to the enforcement of radiation safety control activities and measures pertaining to x-ray producing devices and sources of ionizing radiation used for diagnostic or therapeutic purposes in the practice of medicine, chiropractic, podiatry, dentistry, veterinary, and all the healing arts including, but not limited to, the authority for requiring the taking out of licenses for devices and sources and the authority to adopt, promulgate and enforce rules as may be necessary to implement or effectuate the powers and duties of the department.

Source: SL 1987, ch 393 (Ex. Ord. 87-4), § 18; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-43-2.2 Board of Chiropractic Examiners transferred.

1-43-2.2. Board of Chiropractic Examiners transferred. The Board of Chiropractic Examiners, created by chapter 36-5, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Chiropractic Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 34.



§ 1-43-2.3 Board of Dentistry transferred.

1-43-2.3. Board of Dentistry transferred. The Board of Dentistry, created by chapter 36-6A, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Dentistry.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 35.



§ 1-43-2.4 Board of Hearing Aid Dispensers and Audiologists transferred.

1-43-2.4. Board of Hearing Aid Dispensers and Audiologists transferred. The Board of Hearing Aid Dispensers and Audiologists, created by chapter 36-24, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Hearing Aid Dispensers and Audiologists.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 36.



§ 1-43-2.5 Board of Funeral Service transferred.

1-43-2.5. Board of Funeral Service transferred. The Board of Funeral Service, created by chapter 36-19, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Funeral Service.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 37.



§ 1-43-2.6 Board of Medical and Osteopathic Examiners transferred.

1-43-2.6. Board of Medical and Osteopathic Examiners transferred. The Board of Medical and Osteopathic Examiners, created by chapter 36-4, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Medical and Osteopathic Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 38.



§ 1-43-2.7 Board of Nursing transferred.

1-43-2.7. Board of Nursing transferred. The Board of Nursing, created by chapter 36-9, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Nursing.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 39.



§ 1-43-2.8 Board of Nursing Facility Administrators transferred.

1-43-2.8. Board of Nursing Facility Administrators transferred. The Board of Nursing Facility Administrators, created by chapter 36-28, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Nursing Facility Administrators.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 40.



§ 1-43-2.9 Board of Examiners in Optometry transferred.

1-43-2.9. Board of Examiners in Optometry transferred. The Board of Examiners in Optometry, created by chapter 36-7, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Examiners in Optometry.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 41.



§ 1-43-2.10 Board of Pharmacy transferred.

1-43-2.10. Board of Pharmacy transferred. The Board of Pharmacy, created by chapter 36-11, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Pharmacy.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 42.



§ 1-43-2.11 Board of Podiatry Examiners transferred.

1-43-2.11. Board of Podiatry Examiners transferred. The Board of Podiatry Examiners, created by chapter 36-8, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Health. The secretary of the Department of Health shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Board of Podiatry Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 43.



§ 1-43-3 Agencies constituting department.

1-43-3. Agencies constituting department. The Department of Health shall consist of the agencies named in this chapter and such other agencies as may be created by law, executive order, and administrative action and placed under the Department of Health.

Source: SL 1973, ch 2, § 213.



§ 1-43-4 Repealed.

1-43-4. Repealed by SL 1989, ch 21, § 37.



§ 1-43-5 Repealed.

1-43-5. Repealed by SL 2013, ch 154, § 1.



§ 1-43-6 Repealed.

1-43-6. Repealed by SL 1988, ch 278, § 3.



§ 1-43-7 Superseded.

1-43-7. Superseded.



§ 1-43-7.1 Transferred.

1-43-7.1. Transferred to § 1-40-25.



§ 1-43-8 Transferred.

1-43-8. Transferred to § 1-40-26.



§ 1-43-9 , 1-43-10. Superseded.

1-43-9, 1-43-10. Superseded.



§ 1-43-11 Cancer data collection system.

1-43-11. Cancer data collection system. The Department of Health shall establish and maintain a central cancer data collection system for cancer cases in South Dakota in accordance with the confidentiality provisions of § 34-14-1 and the terms of §§ 1-43-11 to 1-43-17, inclusive.

Source: SL 1991, ch 18, § 1.



§ 1-43-12 Authority to contract for implementation and maintenance of cancer data collectionsystem.

1-43-12. Authority to contract for implementation and maintenance of cancer data collection system. In establishing a cancer data collection system pursuant to § 1-43-11, the Department of Health may by contract or agreement authorize any person or any public or private entity or any combination of persons or entities to implement and maintain any portion of the cancer data collection system.

Source: SL 1991, ch 18, § 2.



§ 1-43-13 Rules for establishment, maintenance, and use of cancer data collection system.

1-43-13. Rules for establishment, maintenance, and use of cancer data collection system. The Department of Health shall promulgate rules pursuant to chapter 1-26 to provide for the establishment, maintenance, and use of a cancer data collection system pursuant to §§ 1-43-11 and 1-43-12. The rules shall include:

(1) Provisions requiring the reporting of cancer cases or specifying circumstances under which cancer cases shall be reported;

(2) Criteria for authorizing persons or entities to undertake cancer data collection;

(3) Criteria and procedures for maintaining confidentiality as required in § 1-43-11; and

(4) Procedures and requirements governing the structure and objectives of the cancer data collection system and the reporting, collection, analysis, and dissemination of data and information related to the cancer data collection system.
Source: SL 1991, ch 18, § 3.



§ 1-43-14 Cancer detection or treatment reporting requirements.

1-43-14. Cancer detection or treatment reporting requirements. Any hospital licensed pursuant to chapter 34-12, physician licensed pursuant to chapter 36-4, physician assistant licensed pursuant to chapter 36-4A, nurse practitioner or nurse midwife licensed pursuant to chapter 36-9A, pathology laboratory, or free-standing radiology center that detects, diagnoses, or treats a cancer case in South Dakota shall submit a report to the Department of Health as required by §§ 1-43-11 to 1-43-17, inclusive.

Source: SL 1991, ch 18, § 4; SL 2005, ch 22, § 1.



§ 1-43-15 Repealed.

1-43-15. Repealed by SL 2005, ch 22, § 2.



§ 1-43-16 Data collection--Availability to public.

1-43-16. Data collection--Availability to public. Any statistical summary of data collected under the provisions of §§ 1-43-11 to 1-43-17, inclusive, shall be available to the public, but may not be sold by the Department of Health or any agent under contract or agreement with the department pursuant to § 1-43-12. Any data released shall be presented in such a statistical manner that no person, who represents a case contained in the cancer data collection system, may be identified.

Source: SL 1991, ch 18, § 6; SL 1992, ch 20, § 1.



§ 1-43-17 Good faith reporting--Immunity from liability.

1-43-17. Good faith reporting--Immunity from liability. Good faith reporting or disclosure pursuant to §§ 1-43-11 to 1-43-16, inclusive, does not constitute a libel or slander or violation of the right of privacy or privileged communication. Any person who in good faith complies with the reporting requirements of §§ 1-43-11 to 1-43-16, inclusive, or any request that may be made by the Department of Health pursuant to §§ 1-43-11 to 1-43-16, inclusive, is immune from civil and criminal liability for such action taken in compliance with the provisions of §§ 1-43-11 to 1-43-16, inclusive.

Source: SL 1991, ch 18, § 7.



§ 1-43-18 Transmittal of nonresident cancer diagnoses to national cancer registries.

1-43-18. Transmittal of nonresident cancer diagnoses to national cancer registries. The Department of Health, by agreement, may transmit transcripts or copies of reports of cancer diagnoses to state or national cancer registries if the reports relate to residents of other states or countries. The agreement shall require that the transcripts or records be used under the terms provided in §§ 1-43-11 to 1-43-17, inclusive.

Source: SL 1992, ch 20, § 2.



§ 1-43-19 Comprehensive health data system established--Purpose.

1-43-19. Comprehensive health data system established--Purpose. The Department of Health shall coordinate the establishment and maintain oversight of a comprehensive health data system for the purposes of:

(1) Health care planning, policy development, policy evaluation, and research by federal, state, and local governments;

(2) Monitoring payments for health services by the federal and state governments;

(3) Assessing and improving the quality of health care;

(4) Measuring and optimizing access to health care;

(5) Supporting public health functions and objectives;

(6) Improving the ability of health plans, health care providers, and consumers to coordinate, improve, and make choices about health care; and

(7) Monitoring costs at provider and plan levels.
Source: SL 1993, ch 23, § 1; SL 1994, ch 24, § 1.



§ 1-43-20 Public or private entities allowed to implement and maintain health care data system.

1-43-20. Public or private entities allowed to implement and maintain health care data system. In establishing a health care data system pursuant to § 1-43-19, the Department of Health may by contract or agreement authorize any person or any public or private entity or any combination of persons or entities to implement and maintain any portion of the health care data system.

Source: SL 1993, ch 23, § 2.



§ 1-43-21 Promulgation of rules for establishment, maintenance and use of health care datasystem.

1-43-21. Promulgation of rules for establishment, maintenance and use of health care data system. The Department of Health shall promulgate rules pursuant to chapter 1-26 to provide for the establishment, maintenance, and use of a health care data system pursuant to §§ 1-43-19 and 1-43-20. The rules shall include:

(1) A listing of specific data elements to be reported;

(2) Criteria for authorizing persons or entities to undertake health care data collection;

(3) Criteria and procedures for maintaining confidentiality; and

(4) Procedures and requirements governing the structure and objectives of the health care data system and the reporting, collections, analysis, quality assurance, and dissemination of data and information related to the health care data system.
Source: SL 1993, ch 23, § 3.



§ 1-43-22 Repealed.

1-43-22. Repealed by SL 2013, ch 154, § 2.



§ 1-43-23 Repealed.

1-43-23. Repealed by SL 1994, ch 24, § 9.



§ 1-43-24 Annual health data system report available to public.

1-43-24. Annual health data system report available to public. Annual reports of data collected pursuant to §§ 1-43-19 to 1-43-21, inclusive, shall be available to the public. Any data released shall be presented in a manner such that no person may be identified.

Source: SL 1993, ch 23, § 6; SL 2013, ch 154, § 3.



§ 1-43-25 to 1-43-28. Repealed.

1-43-25 to 1-43-28. Repealed by SL 2013, ch 154, §§ 4 to 7.



§ 1-43-29 , 1-43-30. Repealed.

1-43-29, 1-43-30. Repealed by SL 1994 ch 24, § 8.



§ 1-43-31 Information excepted from health data system reporting requirements.

1-43-31. Information excepted from health data system reporting requirements. Nothing established in §§ 1-43-19 and 1-43-33, or in any rules promulgated pursuant thereto requires any health facility as defined in chapter 34-12 to provide any information which would violate the provisions of § 36-4-26.1.

Source: SL 1994, ch 24, § 5; SL 2013, ch 154, § 8.



§ 1-43-32 Contingent implementation of comprehensive health data system.

1-43-32. Contingent implementation of comprehensive health data system. Implementation of the comprehensive health data system shall be contingent upon the receipt of federal or other funds by the Department of Health or other relevant state agencies to the extent necessary to carry out the provisions of §§ 1-43-19 and 1-43-33.

Source: SL 1994, ch 24, § 6; SL 2013, ch 154, § 9.



§ 1-43-33 Promulgation of rules for comprehensive health data system.

1-43-33. Promulgation of rules for comprehensive health data system. The Department of Health shall promulgate rules, pursuant to chapter 1-26, to specify criteria, procedures, and forms for submitting health related data and to establish standards for information collection.

Source: SL 1994, ch 24, § 7.



§ 1-43-34 Criminal background investigation of new forensic chemistry unit employees--Temporary employment--Fees.

1-43-34. Criminal background investigation of new forensic chemistry unit employees--Temporary employment--Fees. Each person hired by the Department of Health, forensic chemistry unit of the public health laboratory shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The department shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The department may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. Any person whose employment is subject to the requirements of this section shall pay any fees charged for the criminal record check.

Source: SL 2012, ch 29, § 3.






Chapter 44 - Department of Transportation

§ 1-44-1 Department continued.

1-44-1. Department continued. The Department of Transportation is hereby continued.

Source: SL 1973, ch 2, § 221.



§ 1-44-2 Secretary as head of department.

1-44-2. Secretary as head of department. The head of the Department of Transportation is the secretary of transportation.

Source: SL 1973, ch 2, § 222.



§ 1-44-3 Agencies constituting department.

1-44-3. Agencies constituting department. The Department of Transportation shall consist of any agency that may be created by law, executive order, or administrative action and placed under the Department of Transportation.

Source: SL 1973, ch 2, § 224; SL 1996, ch 20, § 1.



§ 1-44-4 Transportation Commission created--Appointment and qualifications of members.

1-44-4. Transportation Commission created--Appointment and qualifications of members. There is created the Transportation Commission within the Department of Transportation. The Transportation Commission consists of nine members. The Governor shall appoint the members. All members are full voting members of the commission. Not all members of the commission may be from the same political party. No two members may at the same time be a resident of the same county.

Source: SL 1973, ch 2, § 233; SL 1973, ch 184, § 1; SL 1979, ch 355, §§ 17, 18, 20; SL 1983, ch 391, § 17; SL 1987, ch 391 (Ex. Ord. 87-2), § 17; SL 2010, ch 145, § 1.



§ 1-44-5 Geographic areas represented on Transportation Commission.

1-44-5. Geographic areas represented on Transportation Commission. Members of the Transportation Commission shall be appointed to represent geographic population areas as follows:

(1) Two members from area 1, consisting of the counties of Beadle, Brookings, Brown, Clark, Codington, Day, Deuel, Edmunds, Faulk, Grant, Hamlin, Hand, Hyde, Kingsbury, Marshall, McPherson, Roberts, and Spink;

(2) Three members from area 2, consisting of the counties of Aurora, Bon Homme, Brule, Buffalo, Charles Mix, Clay, Davison, Douglas, Gregory, Hanson, Hutchinson, Jerauld, Lake, Lincoln, McCook, Miner, Minnehaha, Moody, Sanborn, Turner, Union, and Yankton;

(3) Two members from area 3, consisting of the counties of Bennett, Campbell, Corson, Dewey, Haakon, Hughes, Jackson, Jones, Lyman, Mellette, Potter, Stanley, Sully, Todd, Tripp, Walworth, and Ziebach;

(4) Two members from area 4, consisting of the counties of Butte, Custer, Fall River, Harding, Lawrence, Meade, Pennington, Perkins, and Shannon.

A member shall at all times during each respective appointment be a resident of such area.

Source: SL 1973, ch 184, § 3; SL 1979, ch 355, § 19; SL 1983, ch 391, § 18; SL 1987, ch 391 (Ex. Ord. 87-2), § 17.



§ 1-44-6 Terms of office of commission members--Vacancies.

1-44-6. Terms of office of commission members--Vacancies. Terms of members of the Transportation Commission are four years. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1973, ch 2, § 233; SL 1973, ch 184, § 2; SL 1979, ch 355, § 20; SL 1980, ch 369; SL 1983, ch 391, § 18; SL 2010, ch 145, § 2.



§ 1-44-7 Officers of Transportation Commission--Functions--Meetings.

1-44-7. Officers of Transportation Commission--Functions--Meetings. The Transportation Commission shall annually elect from its members such officers as it deems advisable. A majority of the commission members constitute a quorum. The commission shall exercise such functions as are provided by this chapter and such other functions as may be assigned to it by law. The commission shall hold meetings at the call of the chair or a majority of the members.

Source: SL 1973, ch 2, § 233; SL 2010, ch 145, § 3.



§ 1-44-7.1 Repealed.

1-44-7.1. Repealed by SL 2010, ch 145, § 4.



§ 1-44-7.2 Repealed.

1-44-7.2. Repealed by SL 2007, ch 28, § 7.



§ 1-44-7.3 Rules for disbursement of public transportation assistance.

1-44-7.3. Rules for disbursement of public transportation assistance. The Transportation Commission shall promulgate rules pursuant to chapter 1-26 for administration, terms, and conditions for the disbursements of money to local communities and to establish criteria for the selection of communities to receive public transportation assistance.

Source: SL 1992, ch 21, § 3; SL 2007, ch 28, § 8.



§ 1-44-7.4 Rules for intercity bus service assistance.

1-44-7.4. Rules for intercity bus service assistance. The Transportation Commission shall promulgate rules pursuant to chapter 1-26 for the administration, terms, and conditions for the disbursement of money to the providers of intercity bus service and to establish criteria for the selection of such providers to receive funds appropriated for intercity bus transportation, in conformance with applicable federal guidelines and regulations. In establishing the criteria for disbursement of money under this section, the Transportation Commission shall consider the economic losses of operators providing intercity bus service as documented by a complete description of service and a financial statement of all intercity operators applying for the assistance under this section. The Transportation Commission shall also consider each operator's total number of miles traveled in providing intercity bus service in South Dakota.

Source: SL 1993, ch 345, § 10C.



§ 1-44-8 Transportation Commission authority over allocation of construction funds.

1-44-8. Transportation Commission authority over allocation of construction funds. Notwithstanding other provisions of this title, the Transportation Commission has final authority within the Department of Transportation over the allocation of all funds for the construction of transportation facilities.

Source: SL 1973, ch 2, § 234; SL 2010, ch 145, § 5.



§ 1-44-9 , 1-44-10. Repealed.

1-44-9, 1-44-10. Repealed by SL 1996, ch 20, §§ 2, 3.



§ 1-44-11 Performance of functions of Aeronautics Commission.

1-44-11. Performance of functions of Aeronautics Commission. The Department of Transportation shall, under the direction and control of the secretary of transportation, perform all the functions of the Aeronautics Commission except:

(1) Advisory functions (as defined in § 1-32-1) with respect to programs associated with the commission;

(2) Special budgetary functions (as defined in § 1-32-1) provided for by §§ 50-4-12 to 50-4-17, inclusive, 50-2-12, 50-7-10, and 50-7-15 to 50-7-19, inclusive, and chapter 50-4;

(3) Quasi-legislative and quasi-judicial functions (as defined in § 1-32-1) provided for by chapters 50-2, 50-5, 50-9, 50-10, 50-11, 50-12, and 50-13.
Source: SL 1973, ch 2, §§ 227, 228; SL 1974, ch 3, § 33; SL 1997, ch 16, § 1.



§ 1-44-12 Repealed.

1-44-12. Repealed by SL 1997, ch 16, § 2.



§ 1-44-13 to 1-44-14.1. Repealed.

1-44-13 to 1-44-14.1. Repealed by SL 2010, ch 145, §§ 6 to 8.



§ 1-44-15 Transferred.

1-44-15. Transferred to § 1-33-14.



§ 1-44-16 Contracts for tourism promotion programs.

1-44-16. Contracts for tourism promotion programs. The Department of Transportation shall contract annually with the Tourism Department and with this department only for the conduct of any and all tourism promotion programs to be undertaken by the Department of Transportation.

Source: SL 1973, ch 2, § 207; SL 1984, ch 207, § 11.



§ 1-44-17 Repealed.

1-44-17. Repealed by SL 1996, ch 20, § 4.



§ 1-44-18 Duties of department as to railroads.

1-44-18. Duties of department as to railroads. The Department of Transportation shall conduct research on basic railroad problems, plan and assist in the development of rail transportation, develop and maintain a federal-state relationship of programs relating to railroads, assist any public or private agency or corporation in coordinating railroad services with those of other transportation modes, recommend, prepare, and review plans and specifications for any project undertaken by the South Dakota Railroad Authority, and arrange for and coordinate rail service over any properties and facilities acquired, leased, or controlled by the State of South Dakota Railroad Authority.

Source: SL 1975, ch 26, § 2; SL 1980, ch 325, § 2; SL 1996, ch 20, § 5.



§ 1-44-19 Repealed.

1-44-19. Repealed by SL 1982, ch 19.



§ 1-44-20 Powers of department as to railroads.

1-44-20. Powers of department as to railroads. The Department of Transportation, with the approval of the South Dakota State Railroad Board and the written consent of the Governor, may enter into agreements, contracts, leases (as lessor or lessee), or other arrangements with any corporation, partnership, individual, agency, or authority, on such terms and conditions as the department shall determine, including providing for the acquisition, operation, maintenance, and improvement of public rail lines, and the acquisition and disposition of any and all rights-of-way, land, facilities, fixtures and appurtenant structures, services and equipment, determined by the department to be necessary or appropriate.

Source: SL 1980, ch 325, § 3; SL 1996, ch 20, § 6.



§ 1-44-21 Legislative approval prerequisite to purchase or contract to purchase railroad rollingstock.

1-44-21. Legislative approval prerequisite to purchase or contract to purchase railroad rolling stock. Notwithstanding the provisions of this chapter, the railroad authority or the Department of Transportation may not purchase or contract to purchase any railroad rolling stock without the prior specific approval of the Legislature.

Source: SL 1980, ch 325, § 3A; SL 1981, ch 331, § 2; SL 1996, ch 20, § 7.



§ 1-44-22 Department may accept and spend funds.

1-44-22. Department may accept and spend funds. The Department of Transportation may accept and spend all funds, revenues, and proceeds from any source received in connection with the exercise of its powers.

Source: SL 1980, ch 325, § 4; SL 1996, ch 20, § 8.



§ 1-44-23 Repealed.

1-44-23. Repealed by SL 1987, ch 210, § 1.



§ 1-44-24 Liberal construction of department's authority.

1-44-24. Liberal construction of department's authority. The authority of the Department of Transportation to arrange for and coordinate rail service shall be broadly and liberally construed.

Source: SL 1980, ch 325, § 6; SL 1996, ch 20, § 9.



§ 1-44-25 South Dakota State Railroad Board--Appointment--Terms--Vacancy--Officers--Removal.

1-44-25. South Dakota State Railroad Board--Appointment--Terms--Vacancy--Officers--Removal. The South Dakota State Railroad Board consists of seven members to be appointed by the Governor. Members shall serve a three-year term. No more than five members may be of the same political party. No person may be appointed to the board who is an elected official of the State of South Dakota or any subdivision thereof. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve only for the unexpired term, but may be reappointed to a full term. The board shall annually choose from its membership a chair, a vice chair, and a secretary-treasurer. No member may be removed from office except for cause.

The terms of members begin on October thirty-first of the calendar year. The appointee's term expires on October thirtieth in the third year of appointment.

Any member's term ending June 30, 2013, or thereafter is extended to October thirtieth in the year the term is to expire.

Source: SL 1980, ch 325, § 7; SL 2010, ch 145, § 9; SL 2012, ch 16, § 25; SL 2013, ch 176, § 18; SL 2014, ch 218, § 3.



§ 1-44-26 Railroad Board--Qualifications of members.

1-44-26. Railroad Board--Qualifications of members. At least one member, in the opinion of the Governor, shall be a person experienced in or having a favorable reputation for skill, knowledge, and experience in business management. At least one member, in the opinion of the Governor, shall be a person experienced in or having a favorable reputation for skill, knowledge, and experience in the operation of railroad service. At least one member, in the opinion of the Governor, shall be a person experienced in or having a favorable reputation for skill, knowledge, and experience in private or public finance. At least one member, in the opinion of the Governor, shall be a person experienced in or having a favorable reputation for skill, knowledge, and experience in marketing. At least one member of the commission shall be, in the opinion of the Governor, a person who is a user of rail service. Two members shall be from the public at large.

Source: SL 1980, ch 325, § 8.



§ 1-44-27 Approval by Railroad Board of department activities.

1-44-27. Approval by Railroad Board of department activities. The Department of Transportation shall obtain the approval of the Railroad Board in the matters of operation, management, finance, marketing, and development of rail service over all properties and facilities acquired, leased, or controlled by the state.

Source: SL 1980, ch 325, § 9; SL 1996, ch 20, § 10.



§ 1-44-28 Management of state railroad property--Notice of sale--Option to lessee or abuttingowner--Right of use by utility.

1-44-28. Management of state railroad property--Notice of sale--Option to lessee or abutting owner--Right of use by utility. The Department of Transportation shall manage all real and personal property acquired by the state for railroad purposes and shall secure all income available from those properties. The secretary of transportation may negotiate, enter into, execute, and issue leases, licenses, easements, or other agreements as may be necessary to provide for the use of any property or facility not used directly in rail operations. Prior to any sale, except a sale for railroad purposes, of state-owned railroad property, the state shall provide the lessee of any railroad property affected by the sale and, if there is no lessee, the owner of any property abutting railroad property with written notice of the proposed sale. The state shall give the lessee or abutting owner sixty days from the notice to purchase the property at not less than its appraised value. No vacation, change, relocation, or sale of state-owned railway property as provided in this chapter diminishes any existing right of use enjoyed by any public utility, municipally-owned utility, or cooperative utility which provides electricity, gas, water, or telephone service.

Source: SL 1981, ch 12, § 1; SL 1986, ch 23; SL 1996, ch 20, § 11.



§ 1-44-29 Records of railroad property management.

1-44-29. Records of railroad property management. The Department of Transportation shall maintain those property management records generally maintained by railroads for state-owned railroad property and facilities.

Source: SL 1981, ch 12, § 2; SL 1996, ch 20, § 12.



§ 1-44-30 Rules for management of property.

1-44-30. Rules for management of property. Pursuant to chapter 1-26, the railroad board shall adopt and publish rules to implement § 1-44-29. The railroad board may, by board resolution, implement the provisions of § 1-44-28 and need not implement such provisions pursuant to §§ 1-26-4 to 1-26-14, inclusive.

Source: SL 1981, ch 12, § 3; SL 1982, ch 20, § 1; SL 1987, ch 210, § 2.



§ 1-44-31 Railroads administration fund--Creation--Services--Expenditure.

1-44-31. Railroads administration fund--Creation--Services--Expenditure. There is hereby created a special fund in the state treasury known as the railroads administration fund. All rentals, fees, charges, and income received through the management of railroad property, both real and personal, shall be paid into the railroads administration fund. To the extent possible, expenditures for administration and maintenance of railroad property, including, but not limited to, funds sufficient to staff, administer, equip, and maintain the records of state-owned railroad property and facilities and to provide for weed control, fences, security, railroad crossing, and safety warning signs on state railroad property, not otherwise provided for, shall be paid from funds on deposit in the railroads administration fund.

Source: SL 1981, ch 12, § 4.



§ 1-44-32 Funds subject to state budget provisions.

1-44-32. Funds subject to state budget provisions. Expenditures from the railroads administration fund shall be made in accordance with chapter 4-7.

Source: SL 1981, ch 12, § 5.



§ 1-44-33 Essential state-owned railroad lines--Contracts for operation and maintenance.

1-44-33. Essential state-owned railroad lines--Contracts for operation and maintenance. The South Dakota State Railroad Board, with the consent of the Governor, shall contract for railroad operations and maintenance over essential state-owned rail lines identified in South Dakota Rail Plan 1980 approved by the Federal Railroad Administration on September 24, 1980, and approved by the Transportation Commission on September 25, 1980. Such lines are more particularly described as the railroad line segments between and including:

(1) Aberdeen and Sioux City, Iowa;

(2) Chamberlain and Canton;

(3) Canton and Sioux Falls.
Source: SL 1981, ch 331, § 3.



§ 1-44-34 Repealed.

1-44-34. Repealed by SL 1982, ch 21, § 1.



§ 1-44-35 Repealed.

1-44-35. Repealed by SL 2006, ch 2, § 13.



§ 1-44-36 Use of recovered material by Department of Transportation.

1-44-36. Use of recovered material by Department of Transportation. The Department of Transportation shall use or encourage the use of the maximum possible amount of recovered material, such as foundry sand, glass, pavement, and rubber recovered from waste tires as surfacing material, structural material, landscaping material, and fill for all highway improvements, consistent with safe engineering practices. The Department of Transportation shall specify the proportion of recovered material that may be used in various types of highway improvements.

Source: SL 1992, ch 254, § 50D.






Chapter 45 - Department of Education

§ 1-45-1 Department continued.

1-45-1. Department continued. The Department of Education is hereby continued.

Source: SL 1973, ch 2, § 235; SL 2003, ch 272 (Ex. Ord. 03-1), § 63.



§ 1-45-1.1 Department renamed.

1-45-1.1. Department renamed. The Department formerly known as the Department of Education and Cultural Affairs is hereby renamed the Department of Education. The position formerly known as secretary of education and cultural affairs shall be referred to as the secretary of education and shall be appointed and serve pursuant to the provisions of the S.D. Const., Art. IV, § 9. The secretary of the Department of Education shall perform the functions of the former secretary of the Department of Education and Cultural Affairs.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 63.



§ 1-45-1.2 Division of Library Services created--State Library Office transferred.

1-45-1.2. Division of Library Services created--State Library Office transferred. There is created a Division of Library Services within the Department of Education. The State Library Office is transferred from the Division of Cultural Affairs in the former Department of Education and Cultural Affairs to the Division of Library Services in the Department of Education.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 64.



§ 1-45-2 Secretary as head of department.

1-45-2. Secretary as head of department. The head of the Department of Education is the secretary of education.

Source: SL 1973, ch 2, § 236; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-3 Qualifications of secretary.

1-45-3. Qualifications of secretary. The secretary of the Department of Education shall be qualified by training and experience to administer the programs of the Department of Education and shall have such other qualifications as may be specified by statute.

Source: SL 1973, ch 2, § 238; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-4 Divisions and agencies constituting department--Independent functions--Budgetarypowers of secretary--Planning powers of commission.

1-45-4. Divisions and agencies constituting department--Independent functions--Budgetary powers of secretary--Planning powers of commission. The Department of Education consists of the divisions of workforce and career preparation, education services and resources, library services, and such other divisions and agencies as may be created by law, executive order, or administrative action and placed within the department. Each division shall perform its prescribed functions, subject to the following provisions:

(1) The secretary shall review and make recommendations concerning the annual budget request of each division; and

(2) The secretary may approve comprehensive education plans for the department;

(3) The secretary shall perform any functions assigned to the secretary under federal law; and

(4) The secretary shall perform the functions transferred from other agencies as specified in this chapter; and

(5) The secretary shall perform other personnel, organization, staffing, directing, coordinating, and reporting functions as assigned by law or executive directives of the Office of the Governor.
Source: SL 1973, ch 2, § 239; SL 1991, ch 21, § 1; SL 1996, ch 8, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 101.



§ 1-45-4.1 Superseded.

1-45-4.1. Superseded.



§ 1-45-4.2 , 1-45-4.3. Repealed.

1-45-4.2, 1-45-4.3. Repealed by SL 1996, ch 8, §§ 11, 12.



§ 1-45-4.4 Department as coordinator of services to visually and hearing impaired children.

1-45-4.4. Department as coordinator of services to visually and hearing impaired children. The Department of Education shall develop and implement a plan to identify and evaluate hearing and visually impaired children and coordinate delivery of direct educational programs and services to meet the needs of all visually and hearing impaired children in South Dakota.

Source: SL 1991, ch 22; SL 1996, ch 8, § 13; SL 2003, ch 272 (Ex. Ord. 03-1) § 63; SL 2010, ch 77, § 1.



§ 1-45-4.5 Repealed.

1-45-4.5. Repealed by SL 1996, ch 8, § 14.



§ 1-45-5 Obsolete.

1-45-5. Obsolete.



§ 1-45-6 Obsolete.

1-45-6. Obsolete.



§ 1-45-6.1 Board of Education created--Appointment of members--Terms.

1-45-6.1. Board of Education created--Appointment of members--Terms. There is created within the Department of Education the South Dakota Board of Education. The South Dakota Board of Education shall consist of nine members. The members shall be appointed by the Governor with the advice and consent of the Senate. The terms of office for each member shall be four years and shall terminate December thirty-first of the fourth year.

Source: SL 1985, ch 401, § 17; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-6.2 Vacancies on board--Meetings of board.

1-45-6.2. Vacancies on board--Meetings of board. The initial term of office shall be designated by the Governor. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve only the unexpired portion of the term. The South Dakota Board of Education shall meet at least four times annually. Special meetings may be held at the call of the president or in his absence a majority of the board, or at the call of the state superintendent, or at the call of the secretary of the Department of Education.

Source: SL 1985, ch 401, § 19; SL 1991, ch 20 (Ex. Ord. 91-6), §§ 17, 18; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-6.3 Qualifications of board members.

1-45-6.3. Qualifications of board members. Two of the members shall be persons who are representative of vocational education in South Dakota.

Source: SL 1985, ch 401, § 20.



§ 1-45-6.4 Abolition of former boards--Transfer of functions.

1-45-6.4. Abolition of former boards--Transfer of functions. The State Board of Education established pursuant to chapter 13-1, and the Board of Vocational Education established pursuant to chapter 1-45, are abolished. All quasi-legislative and quasi-judicial functions of the former State Board of Education and the former State Board of Vocational Education are transferred to the South Dakota Board of Education. All administrative functions of the former State Board of Education and the former State Board of Vocational Education are transferred to the secretary of education.

Source: SL 1985, ch 401, § 21; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-6.5 Repealed.

1-45-6.5. Repealed by SL 2006, ch 73, § 1.



§ 1-45-6.6 Functions concerning vocational education personnel.

1-45-6.6. Functions concerning vocational education personnel. The function of the former State Board of Vocational Education and the director of the former Division of Vocational Education relating to the selection, the setting of qualifications, requirements, and salaries of assistants, supervisors, staff members, clerks, and other necessary personnel pursuant to § 13-39-6 is transferred to the secretary of education, subject to the provisions of chapter 3-6A.

Source: SL 1985, ch 401, § 25; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-7 Repealed.

1-45-7. Repealed by SL 1995, ch 322 (Ex Ord 95-6), § 19.



§ 1-45-8 Repealed.

1-45-8. Repealed by SL 1976, ch 110, § 3.



§ 1-45-9 to 1-45-12. Obsolete.

1-45-9 to 1-45-12. Obsolete.



§ 1-45-13 Functions performed by board.

1-45-13. Functions performed by board. The South Dakota Board of Education shall perform those functions assigned in chapter 13-39 and all other functions as may be assigned by law.

Source: SL 1973, ch 2, § 248; SL 1975, ch 130, § 5.



§ 1-45-13.1 Repealed.

1-45-13.1. Repealed by SL 2014, ch 92, § 1.



§ 1-45-14 Repealed.

1-45-14. Repealed by SL 1980, ch 26, § 15.



§ 1-45-15 Repealed.

1-45-15. Repealed by SL 1996, ch 8, § 15.



§ 1-45-16 , 1-45-17. Repealed.

1-45-16, 1-45-17. Repealed by SL 1991, ch 21, §§ 2, 3.



§ 1-45-18 Repealed.

1-45-18. Repealed by SL 2003, ch 272, § 102.



§ 1-45-18.1 Office of Cultural Preservation abolished.

1-45-18.1. Office of Cultural Preservation abolished. The Office of Cultural Preservation established pursuant to chapter 1-45 is hereby abolished.

Source: SL 1985, ch 400, § 17.



§ 1-45-19 Obsolete.

1-45-19. Obsolete.



§ 1-45-19.1 Board of Cultural Preservation abolished.

1-45-19.1. Board of Cultural Preservation abolished. The Board of Cultural Preservation established pursuant to chapter 1-45 is hereby abolished.

Source: SL 1985, ch 400, § 20.



§ 1-45-20 , 1-45-21. Obsolete.

1-45-20, 1-45-21. Obsolete.



§ 1-45-22 Transferred.

1-45-22. Transferred to § 1-18-2.1 by SL 2005, ch 10, § 23.



§ 1-45-23 Performance of museum functions.

1-45-23. Performance of museum functions. The Office of History shall perform all the functions of the following museums:

(1) The museum at the University of South Dakota known as the W.H. Over State Museum;

(2) The museum at Dakota State University, provided for by § 13-59-12 known as the Smith-Zimmermann State Museum; and

(3) The museum at Pierre known as the Robinson State Museum.
Source: SL 1973, ch 2, § 255; SL 1975, ch 144, § 2; SL 1985, ch 8, § 4; SL 1985, ch 400, § 19; SL 1990, ch 446 (Ex. Ord. 90-1); SL 1995, ch 319 (Ex. Ord. 95-3), § 17.



§ 1-45-23.1 Transferred.

1-45-23.1. Transferred to § 1-18-2.2 by SL 2005, ch 10, § 24.



§ 1-45-24 , 1-45-25. Repealed.

1-45-24, 1-45-25. Repealed by SL 1996, ch 8, §§ 18, 19.



§ 1-45-26 Composition of State Library Office.

1-45-26. Composition of State Library Office. The State Library Office of the Division of Library Services includes the State Library Board created by § 14-1-55.

Source: SL 1973, ch 2, § 260; SL 1981, ch 163, § 1; SL 1996, ch 8, § 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 104.



§ 1-45-27 Superseded.

1-45-27. Superseded.



§ 1-45-27.1 Functions of planning commission transferred to secretary of education.

1-45-27.1. Functions of planning commission transferred to secretary of education. The functions of the Education and Cultural Affairs Planning Commission created by § 1-45-27 are transferred to the secretary of education.

Source: SL 1983, ch 389, § 17; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-28 Superseded.

1-45-28. Superseded.



§ 1-45-29 Repealed.

1-45-29. Repealed by SL 1996, ch 8, § 21.



§ 1-45-30 Comprehensive plans defined.

1-45-30. Comprehensive plans defined. Comprehensive education and cultural affairs plans shall be defined to mean any plan that involves programs under the jurisdiction of more than one of the divisions of the Department of Education or involving both public and private education or cultural programs.

Source: SL 1973, ch 2, § 264; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-31 Obsolete.

1-45-31. Obsolete.



§ 1-45-32 Superseded.

1-45-32. Superseded.



§ 1-45-33 , 1-45-34. Repealed.

1-45-33, 1-45-34. Repealed by SL 1996, ch 8, §§ 22, 23.



§ 1-45-35 Administrative functions transferred to secretary.

1-45-35. Administrative functions transferred to secretary. All administrative functions of the former Board of Cultural Preservation are transferred to the secretary of education.

Source: SL 1985, ch 400, § 25; SL 2003, ch 272 (Ex. Ord. 03-1) § 63.



§ 1-45-36 Repealed.

1-45-36. Repealed by SL 1996, ch 8, § 24.



§ 1-45-37 Repealed.

1-45-37. Repealed by SL 2013, ch 4, § 1.






Chapter 46 - Department of the Military

§ 1-46-1 Department created--Adjutant general as head.

1-46-1. Department created--Adjutant general as head. There is hereby created a Department of the Military. The head of the Department of the Military is the adjutant general who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 1973, ch 2, § 268; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 1-46-2 Superseded.

1-46-2. Superseded.



§ 1-46-3 Adjutant general functions.

1-46-3. Adjutant general functions. The Office of the Adjutant General created by this chapter and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of the Military created by Executive Reorganization Order 2011-01. The adjutant general shall perform the functions of the former secretary of Department of Military and Veterans Affairs, relating to the Office of Adjutant General.

Source: SL 1973, ch 2, § 270; SL 2011, ch 1 (Ex. Ord. 11-1), § 25, eff. Apr. 12, 2011.



§ 1-46-4 Superseded.

1-46-4. Superseded.



§ 1-46-5 Performance of functions of former Department of Military and Veterans Affairs.

1-46-5. Performance of functions of former Department of Military and Veterans Affairs. The Department of the Military shall, under the direction and control of the adjutant general, perform all the functions of the former Department of Military and Veterans Affairs under chapter 33-1.

Source: SL 1973, ch 2, § 276; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 1-46-6 Board of Military Affairs.

1-46-6. Board of Military Affairs. The Board of Military Affairs created by chapter 33-1 and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of the Military created by Executive Reorganization Order 2011-01. The adjutant general shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the Board of Military Affairs.

Source: SL 1973, ch 2, § 276; SL 2011, ch 1 (Ex. Ord. 11-1), § 26, eff. Apr. 12, 2011.



§ 1-46-6.1 National Guard.

1-46-6.1. National Guard. The National Guard and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of the Military created by Executive Reorganization Order 2011-1. The adjutant general shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the National Guard.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 27, eff. Apr. 12, 2011.



§ 1-46-7 to 1-46-9. Superseded.

1-46-7 to 1-46-9. Superseded.



§ 1-46-10 Omitted.

1-46-10. Omitted.



§ 1-46-11 Annual report and recommendations on civil air patrol.

1-46-11. Annual report and recommendations on civil air patrol. The adjutant general shall submit at least annually to the Governor and Legislature a review, analysis, and set of recommendations concerning the operations and structure of the civil air patrol created by chapter 50-3.

Source: SL 1973, ch 2, § 275.






Chapter 46A - Department of Veterans Affairs

§ 1-46A-1 Department created--Secretary as head.

1-46A-1. Department created--Secretary as head. There is hereby created a Department of Veterans Affairs. The head of the Department of Veterans Affairs is the secretary of veterans affairs who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 19, eff. Apr. 12, 2011.



§ 1-46A-2 Veterans Commission transferred.

1-46A-2. Veterans Commission transferred. The Veterans Commission and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of Veterans Affairs created by Executive Reorganization Order 2011-01. The secretary of veterans affairs shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the Veterans Commission.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 22, eff. Apr. 12, 2011.



§ 1-46A-3 Division of Veterans Affairs transferred.

1-46A-3. Division of Veterans Affairs transferred. The Division of Veterans Affairs created by chapter 1-46 and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of Veterans Affairs created by Executive Reorganization Order 2011-01. The secretary of veterans affairs shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the Division of Veterans Affairs.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 23, eff. Apr. 12, 2011.



§ 1-46A-4 Veterans Home transferred.

1-46A-4. Veterans Home transferred. The State Veterans Home created by chapter 33A-4 and its functions in the former Department of Military and Veterans Affairs are transferred to the Department of Veterans Affairs created by Executive Reorganization Order 2011-01. The secretary of veterans affairs shall perform the functions of the former secretary of the Department of Military and Veterans Affairs, relating to the State Veterans Home.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 24, eff. Apr. 12, 2011.






Chapter 47 - Department of Revenue

§ 1-47-1 Repealed.

1-47-1. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 109, eff. Apr. 12, 2011.



§ 1-47-1.1 Department created.

1-47-1.1. Department created. There is hereby created a Department of Revenue.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 1-47-2 Secretary as head of department.

1-47-2. Secretary as head of department. The head of the Department of Revenue is the secretary of revenue who shall be appointed by the Governor, by and with the consent of the senate, and serve at the pleasure of the Governor.

Source: SL 1973, ch 2, § 278; SL 2003, ch 272 (Ex. Ord. 03-1) § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 110, eff. Apr. 12, 2011.



§ 1-47-3 Performance of departmental functions.

1-47-3. Performance of departmental functions. The Department of Revenue shall, under the direction and control of the secretary of revenue, perform all the functions of the Department of Revenue created by chapter 10-1.

Source: SL 1973, ch 2, §§ 54, 280; SL 2003, ch 272 (Ex. Ord. 03-1) § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 111, eff. Apr. 12, 2011.



§ 1-47-4 Obsolete.

1-47-4. Obsolete.



§ 1-47-5 Repealed.

1-47-5. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 112, eff. Apr. 12, 2011.



§ 1-47-5.1 Division of Motor Vehicles transferred.

1-47-5.1. Division of Motor Vehicles transferred. The Division of Motor Vehicles and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Motor Vehicles.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 48, eff. Apr. 12, 2011.



§ 1-47-6 Division of Banking transferred.

1-47-6. Division of Banking transferred. The Division of Banking created by chapter 51A-2 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Division of Banking.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 24, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 113, eff. Apr. 12, 2011.



§ 1-47-7 Banking Commission continued.

1-47-7. Banking Commission continued. The South Dakota State Banking Commission shall continue in the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the South Dakota State Banking Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 25, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 114, eff. Apr. 12, 2011.



§ 1-47-8 Division of Securities transferred.

1-47-8. Division of Securities transferred. The Division of Securities and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Division of Securities.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 26, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 115, eff. Apr. 12, 2011.



§ 1-47-9 Division of Insurance transferred.

1-47-9. Division of Insurance transferred. The Division of Insurance created by chapter 58-2 and its functions listed under Title 58, in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Division of Insurance.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 27, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 116, eff. Apr. 12, 2011.



§ 1-47-10 Commission on Gaming transferred.

1-47-10. Commission on Gaming transferred. The Commission on Gaming and its functions, including those functions under chapters 42-7 and 42-7B, in the former Department of Revenue and Regulation are transferred to the Department of Revenue. The secretary of the Department of Revenue shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Commission on Gaming.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 28, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 53, 117, eff. Apr. 12, 2011.



§ 1-47-11 Insurance Fraud Prevention Unit transferred.

1-47-11. Insurance Fraud Prevention Unit transferred. The Insurance Fraud Prevention Unit and its functions created and authorized by chapter 58-4A in the former Department of Revenue and Regulation are transferred to the Attorney General. The Attorney General shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Insurance Fraud Prevention Unit.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 29, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 118, eff. Apr. 12, 2011.



§ 1-47-12 Petroleum Release Compensation Board transferred--Fund board continued.

1-47-12. Petroleum Release Compensation Board transferred--Fund board continued. All functions of the Petroleum Release Compensation Board under chapter 34A-13 and its functions in the former Department of Revenue and Regulation are transferred to the Department of Environment and Natural Resources. The secretary of the Department of Environment and Natural Resources shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Petroleum Release Compensation Fund. The petroleum release compensation fund board shall continue as an advisory board to the secretary of environment and natural resources on issues concerning petroleum inspection and release compensation.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 31, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 119, eff. Apr. 12, 2011.



§ 1-47-13 Abstractors Board of Examiners transferred.

1-47-13. Abstractors Board of Examiners transferred. The Abstractors Board of Examiners, created by chapter 36-13, and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Abstractors Board of Examiners.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 54, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 120, eff. Apr. 12, 2011.



§ 1-47-14 Real Estate Commission transferred.

1-47-14. Real Estate Commission transferred. The Real Estate Commission created by chapter 36-21A and its functions in the former Department of Revenue and Regulation are transferred to the Department of Labor and Regulation. The secretary of the Department of Labor and Regulation shall perform the functions of the former secretary of the Department of Revenue and Regulation, relating to the Real Estate Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 55, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 121, eff. Apr. 12, 2011.



§ 1-47-15 Division of Lottery transferred.

1-47-15. Division of Lottery transferred. The Division of Lottery, created by chapter 42-7A and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the Executive Director of the Lottery and the former secretary of revenue and regulation, relating to the Division of Lottery.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 56, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 51, eff. Apr. 12, 2011.



§ 1-47-16 Lottery Commission transferred.

1-47-16. Lottery Commission transferred. The Lottery Commission created by chapter 42-7A and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Lottery Commission.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 57, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 52, eff. Apr. 12, 2011.



§ 1-47-17 Division of the Secretariat transferred.

1-47-17. Division of the Secretariat transferred. The Division of the Secretariat and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of the Secretariat.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 46, eff. Apr. 12, 2011.



§ 1-47-18 Division of Business Tax transferred.

1-47-18. Division of Business Tax transferred. The Division of Business Tax and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Business Tax.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 47, eff. Apr. 12, 2011.



§ 1-47-19 Division of Property and Special Taxes transferred.

1-47-19. Division of Property and Special Taxes transferred. The Division of Property and Special Taxes and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Property and Special Taxes.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 49, eff. Apr. 12, 2011.



§ 1-47-20 Division of Audits transferred.

1-47-20. Division of Audits transferred. The Division of Audits and its functions in the former Department of Revenue and Regulation are transferred to the Department of Revenue created by Executive Reorganization Order 2011-01. The secretary of revenue shall perform the functions of the former secretary of revenue and regulation, relating to the Division of Audits.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 50, eff. Apr. 12, 2011.






Chapter 48 - State Cement Commission [Repealed]

CHAPTER 1-48

STATE CEMENT COMMISSION [REPEALED]

[Repealed by SL 1979, ch 352, § 15 (Ex. Ord. 79-2)]



Chapter 49 - Office of Laboratory Services

§ 1-49-1 Creation of office--Powers and duties of Board of Regents.

1-49-1. Creation of office--Powers and duties of Board of Regents. There is created an Office of Laboratory Services. The provisions of this chapter do not limit the authority and responsibilities of institutions under the Board of Regents from conducting laboratory training, research, and scientific investigations independent of the office. However, the Board of Regents shall cooperate and coordinate with the office in implementing performance standards and laboratory efficiencies in providing services for executive branch agencies.

Source: SL 1985, ch 283, § 1.



§ 1-49-2 Appointment of director--Functions of office.

1-49-2. Appointment of director--Functions of office. The secretary of the Department of Health shall appoint the director of the Office of Laboratory Services. The Office of Laboratory Services shall meet all applicable state and federal certification standards and regulations, and provide the following specific laboratory, testing, and analytical functions:

(1) The examination of clinical and environmental specimens for the purpose of protecting and promoting the public health;

(2) The testing and analysis of various products, foods, drinks, economic poisons, and other materials regulated or controlled by the state;

(3) The testing, examination, and analysis of samples relating to environmental control;

(4) Laboratory services upon request and in support of law enforcement agencies.
Source: SL 1985, ch 283, § 2; SL 1997, ch 17, § 1.



§ 1-49-3 Duties of director.

1-49-3. Duties of director. The director of laboratories shall:

(1) Protect the health or safety of persons using the services of state laboratories and the health or safety of employees of those laboratories;

(2) Set appropriate performance standards and qualifications of the State Health Laboratory employees;

(3) Administer state and federal laws which pertain to laboratory licensure, certification, or both;

(4) Accept grants and enter into contracts and agreements with state, local, and federal agencies or with private industry if in the public interest; and

(5) Promulgate rules, pursuant to chapter 1-26, to establish:

(a) A list of tests or services to be conducted in the State Health Laboratory; and

(b) A method to determine the fee for each service or test based on the actual cost of performing the service or test and the cost of operating the public health laboratory.
Source: SL 1985, ch 283, § 3; SL 1995, ch 12.



§ 1-49-4 State laboratory fund.

1-49-4. State laboratory fund. Any money that may be received pursuant to this chapter shall be deposited in a special revenue fund in the state treasury which is established and designated as the state laboratory fund. All receipts therein shall be available to the Office of Laboratory Services and may be expended pursuant to chapters 4-7, 4-8, and 4-8A.

Source: SL 1985, ch 283, § 4.



§ 1-49-5 Performance of services for officers and departments.

1-49-5. Performance of services for officers and departments. All examinations, tests, and analysis requested of the director of laboratories shall be provided promptly and the results immediately certified to the officer or department requesting the examination.

Source: SL 1985, ch 283, § 5.



§ 1-49-6 Copies of laboratory results as evidence.

1-49-6. Copies of laboratory results as evidence. A copy of the results of any examination or analysis of any product or article by the director of laboratories duly authenticated by the analyst, is prima facie evidence in all courts of the matters and facts therein contained.

Source: SL 1985, ch 283, § 6.






Chapter 50 - State Emergency Response Commission

§ 1-50-1 State emergency response commission--Membership--Compensation andreimbursement.

1-50-1. State emergency response commission--Membership--Compensation and reimbursement. There is created the South Dakota State Emergency Response Commission. The commission shall consist of ten members. The secretary of the Department of Environment and Natural Resources, the secretary of the Department of Transportation, the director of the Division of Emergency and Disaster Services, and the secretary of public safety or their designees shall be members. Six members shall be appointed by the Governor and shall serve at the pleasure of the Governor. One of the six members appointed by the Governor shall be a member of the chemical industry, one shall be an elected or appointed member of a political subdivision, one shall be actively engaged in an agricultural business, one shall be a health professional, one shall be a member of a fire department, and one shall be a member of a local emergency planning committee. A majority is a quorum and a majority of a quorum may take official action. The commission shall receive per diem compensation and allowable expense reimbursement in an amount set pursuant to § 4-7-10.4 for all time actually spent while attending commission meetings. However, no per diem may be paid to commission members who are state employees. Per diem compensation and expense reimbursement shall be paid from funds appropriated to the Department of Environment and Natural Resources.

Source: SL 1991, ch 14, § 1; SL 1991, ch 17 (Ex. Ord. 91-4), § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 105.



§ 1-50-2 Commission responsibilities.

1-50-2. Commission responsibilities. The South Dakota State Emergency Response Commission shall:

(1) Coordinate and implement the requirements placed on the state by 42 U.S.C. § 11001 et seq. as in effect on January 1, 1991;

(2) Designate local emergency planning districts and supervise and coordinate the activities of the local emergency planning committees; and

(3) Coordinate and implement federal grants for training of local emergency planning committees and public sector employees.
Source: SL 1991, ch 14, § 2.



§ 1-50-3 Promulgation of rules and procedures.

1-50-3. Promulgation of rules and procedures. The South Dakota State Emergency Response Commission may promulgate rules pursuant to chapter 1-26 to establish procedures for local emergency planning committees to apply for and receive grants from the commission for training and planning. The rules may include provisions to evaluate and enforce compliance with the grant requirements.

Source: SL 1991, ch 14, § 3.



§ 1-50-4 Funds of the Department of Environment and Natural Resources.

1-50-4. Funds of the Department of Environment and Natural Resources. The Department of Environment and Natural Resources may accept and expend for the purpose of this chapter any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 1991, ch 14, § 5; SL 1991, ch 17 (Ex. Ord. 91-4), § 17.



§ 1-50-5 State Emergency Response Commission duties.

1-50-5. State Emergency Response Commission duties. In accordance with the requirements imposed on the State Emergency Response Commission by 42 U.S.C. § 11001 et seq. as in effect on January 1, 1990, the commission shall assist with local emergency planning committee plan development and review local plans for completeness. In addition, the commission shall:

(1) Review local plans to determine the level of threat from an accidental release of dangerous chemicals and the local capability to adequately respond to those releases;

(2) Prepare recommendations for action to be taken to develop and coordinate emergency response capabilities, including the feasibility of regional emergency response;

(3) Evaluate various options and prepare a recommendation concerning funding based on user fees to support on-going emergency planning activities and incident response preparedness; and

(4) Develop a recommendation for a future state emergency response commission structure.
Source: SL 1990, ch 291, § 1; SDCL, § 34A-12-18; SL 1993, ch 257, § 1.



§ 1-50-6 Legislative findings--State Emergency Response Commission and fees on facilitiesreporting hazardous substances.

1-50-6. Legislative findings--State Emergency Response Commission and fees on facilities reporting hazardous substances. The Legislature finds that in order to protect the public health, safety, welfare, and the environment of this state, it is in the public interest of the state to have a strong state emergency response commission with such resources as are necessary to fully implement the provisions of the Superfund Amendments and Reauthorization Act of 1986 as amended to January 1, 1992. The Legislature further finds it to be in the public interest and good public policy to impose a reasonable fee upon facilities required to report hazardous substances as provided in that act in order to defray the costs to the state of administering this program.

Source: SL 1992, ch 254, § 61; SDCL, § 34A-12-19; SL 1993, ch 257, § 1.



§ 1-50-7 SERC and SARA defined.

1-50-7. SERC and SARA defined. For purposes of this chapter, "SERC" means State Emergency Response Commission and "SARA" means the Superfund Amendments and Reauthorization Act of 1986 as amended to January 1, 1992.

Source: SL 1992, ch 254, § 62; SDCL § 34A-12-20; SL 1993, ch 257, § 1.



§ 1-50-8 Annual reporting fee schedules for SARA facilities--Maximum fee.

1-50-8. Annual reporting fee schedules for SARA facilities--Maximum fee. There is hereby imposed an annual reporting fee upon each facility required to report hazardous substances as provided in SARA, title III, sections 312 and 313 in accordance with the following schedule:

(1) SARA, title III, section 312--any facility required to report under this section shall submit only tier II forms to the State of South Dakota and the fee shall be based upon the number of chemicals or mixtures reported according to the following schedule:
facilities that report for 1-3 chemicals or mixtures .................... $50;

facilities that report for 4-9 chemicals or mixtures ................... $100;

facilities that report for 10-18 chemicals or mixtures ................. $200;

facilities that report for 19 or more chemicals or mixtures ... $300; and

(2) Toxics release inventory reporting facilities--any facility required to submit release information pursuant to section 313 of SARA title III shall be subject to a fee for each chemical reported. The amount shall be based upon the total amount of each chemical released to the air, land, water and off-site facilities in accordance with the following schedule:

0 -- 9,999 lbs per year ................................................ $ 250

10,000 -- 19,999 lbs per year .......................................... $ 350

20,000 -- 29,999 lbs per year .......................................... $ 450

30,000 -- 39,999 lbs per year .......................................... $ 550

40,000 -- 49,999 lbs per year .......................................... $ 650

50,000 -- 74,999 lbs per year .......................................... $ 800

75,000 -- 99,999 lbs per year ........................................ $ 1,000

100,000 -- 249,999 lbs per year ...................................... $ 1,300

250,000 -- 499,999 lbs per year ...................................... $ 1,600

500,000 -- 749,999 lbs per year ...................................... $ 2,000

750,000 -- 999,999 lbs per year ...................................... $ 2,500

1,000,000 lbs or more per year ...................................... $ 3,000

The fee for all toxics release inventory chemicals reported may not exceed $3,000 per facility.

Source: SL 1992, ch 254, § 63; SDCL, § 34A-12-21; SL 1993, ch 257, § 1.



§ 1-50-9 SARA fee subfund--Agency activities.

1-50-9. SARA fee subfund--Agency activities. There is hereby created the SARA fee subfund of the environmental fee fund established in § 1-40-30. This subfund shall consist of moneys from public and private sources including legislative appropriations, federal grants, gifts and fees received pursuant to § 1-50-8. The subfund shall be separately maintained and be administered by the secretary in order to defray expenses of all activities associated with administering the state emergency response commission including the use of such funds as a match for any grants the commission may receive. Expenditures from the subfund shall be appropriated through the normal budget process.

These activities shall be conducted by the Department of Environment and Natural Resources, the Department of the Military or any other agency designated as staff for the State Emergency Response Commission by the Governor. These activities shall include the following:

(1) Establish a toll-free number to obtain reporting information or assistance;

(2) Assist local and county governments in establishing viable local emergency planning committees;

(3) Assist local emergency planning committees in preparing, exercising and updating emergency response plans required by this program;

(4) Organize or conduct appropriate training activities for representatives of government entities and first responders in accordance with accepted practice as funding is available;

(5) Develop procedures to apply for and distribute grant funding available through any appropriate federal or other nonstate sources;

(6) Produce a compliance package to assist facilities with the requirements of SARA title III, sections 302, 311 and 312;

(7) Deliver the reporting package to known facilities no later than six weeks before the March first reporting deadline;

(8) Identify possible reporting facilities and provide them with the documents necessary to comply with SARA title III, section 313 - the toxics release inventory; and

(9) Develop an educational program including any of the following:

(a) A video detailing facility compliance and illustrating completion of the appropriate forms;

(b) Meeting for facility representatives in various locations around the state before the reporting deadlines to assist with compliance; or

(c) Assistance to local emergency planning committees to improve their ability to identify and provide information to the facilities in their communities.

Unexpended funds and interest shall remain in the subfund until appropriated by the Legislature.

Source: SL 1992, ch 254, § 64; SDCL § 34A-12-22; SL 1993, ch 257, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011.



§ 1-50-10 SERC report--Contents--Appropriations--Distribution of grants.

1-50-10. SERC report--Contents--Appropriations--Distribution of grants. At the end of the budget year the SERC shall submit a report to the Legislature detailing any fees collected pursuant to § 1-50-8 which are in excess of the amount appropriated for these purposes and request a budget appropriation to remit this amount to the local emergency planning committees in the form of grants to support emergency planning and community right-to-know activities at the local level. Grants shall be distributed according to the following schedule:

(1) An amount not to exceed sixteen thousand five hundred dollars shall be distributed equally to all active local emergency planning committees if the active committees have addressed the minimum requirements of the program including:

(a) Annually submit a membership roster which meets the requirements of this section to the SERC for approval;

(b) Elect officers and adopt bylaws;

(c) Hold regular meetings at least once per quarter;

(d) Develop a procedure to provide information to the public on request;

(e) Provide public notice of meetings and of the availability of right-to-know information;

(f) Submit a draft emergency response plan; and

(g) Exercise and update the plan as required; and

(2) Any additional excess funds shall be included in the next year's legislative budget to be appropriated to be divided by the total number of facilities reporting statewide and the funds shall be disbursed to the local emergency planning committees on a per-facility basis.

Grants distributed under this program shall be expended by the local emergency planning committees to defray the expenses of operating the SARA title III program and for related SARA title I activities.

Source: SL 1992, ch 254, § 65; SDCL, § 34A-12-23; SL 1993, ch 257, § 1.



§ 1-50-11 Obligation to pay fee imposed on facilities required to report hazardous substances--Dates due--Late fee--Failure to submit forms or submission of fraudulent forms.

1-50-11. Obligation to pay fee imposed on facilities required to report hazardous substances--Dates due--Late fee--Failure to submit forms or submission of fraudulent forms. The obligation to pay the fee imposed by § 1-50-8 shall be upon the owner or operator of any facility required to make notification and shall accrue upon July 1, 1992, and upon the appropriate SARA reporting deadline each year thereafter. The fee is due and payable within thirty days and shall be remitted to the Department of Revenue along with such forms as may be prescribed by the secretary of revenue in rules promulgated pursuant to chapter 1-26. A late reporting fee of ten percent of the amount due under this section or of fifteen dollars, whichever amount is greater, shall be assessed for any fee or portion of a fee not timely paid in accordance with this section.

Any facility that knowingly fails to submit the appropriate forms, or which shall knowingly submit fraudulent forms, shall be reported to the appropriate local emergency planning committee and county commission, and shall be referred to the United States Environmental Protection Agency for appropriate enforcement under section 325 of the Emergency Planning and Community Right-to-Know Act of 1986 as amended to January 1, 1992.

Source: SL 1992, ch 254, § 66; SDCL § 34A-12-24; SL 1993, ch 257, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 51 - Department of Public Safety

§ 1-51-1 Department of Public Safety created.

1-51-1. Department of Public Safety created. There is hereby created a Department of Public Safety. The head of the Department of Public Safety is the Secretary of Public Safety who shall be appointed and serve pursuant to the provisions of the S.D. Const., Art. IV, § 9.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 18.



§ 1-51-2 Division of Highway Patrol transferred.

1-51-2. Division of Highway Patrol transferred. The Division of Highway Patrol and its functions in the former Department of Commerce and Regulation are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Division of Highway Patrol.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 21, eff. Apr. 17, 2003.



§ 1-51-3 Division of Highway Safety transferred.

1-51-3. Division of Highway Safety transferred. The Division of Highway Safety and its functions in the former Department of Commerce and Regulation are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Division of Highway Safety.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 22, eff. Apr. 17, 2003.



§ 1-51-4 Division of Commercial Inspection and Licensing, Office of Weights and Measures,Office of Driver Licensing, Office of the Fire Marshal and Office of Inspectionstransferred--Fire Marshal's Advisory Board continued.

1-51-4. Division of Commercial Inspection and Licensing, Office of Weights and Measures, Office of Driver Licensing, Office of the Fire Marshal and Office of Inspections transferred--Fire Marshal's Advisory Board continued. The Division of Commercial Inspection and Licensing, including the offices of Weights and Measures, Driver Licensing and the Office of the Fire Marshal and Office of Inspections, and its functions in the former Department of Commerce and Regulation are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the former secretary of the Department of Commerce and Regulation, relating to the Division of Commercial Inspection and Licensing. The Fire Marshal's Advisory Board shall continue as an advisory board within the Department of Public Safety created by Executive Reorganization Order 2003-01.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 23, eff. Apr. 17, 2003.



§ 1-51-5 Office of Emergency Medical Services transferred.

1-51-5. Office of Emergency Medical Services transferred. The Office of Emergency Medical Services, Department of Health, and its functions are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the secretary of the Department of Health, relating to the Office of Emergency Medical Services.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 69, eff. Apr. 17, 2003.



§ 1-51-6 Office of Accident Records transferred.

1-51-6. Office of Accident Records transferred. The Office of Accident Records, Department of Transportation, and its functions are transferred to the Department of Public Safety created by Executive Reorganization Order 2003-01. The secretary of the Department of Public Safety shall perform the functions of the secretary of transportation, relating to the Office of Accident Records.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 70, eff. Apr. 17, 2003.



§ 1-51-7 Office of State Radio transferred.

1-51-7. Office of State Radio transferred. The Office of State Radio, Bureau of Information and Telecommunications, and its functions are transferred to the Department of Public Safety created by Executive Reorganization Order 03-1. The secretary of the Department of Public Safety shall perform the functions of the commissioner of information and telecommunications, relating to the Office of State Radio.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 71, eff. Apr. 17, 2003.



§ 1-51-8 Division of Emergency and Disaster Services transferred.

1-51-8. Division of Emergency and Disaster Services transferred. The Division of Emergency and Disaster Services in the Department of Military and Veterans Affairs and its functions are transferred to the Department of Public Safety. The secretary of the Department of Public Safety shall perform the functions of the secretary of the Department of Military and Veterans Affairs, relating to the Division of Emergency Disaster Services.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 72.



§ 1-51-9 State 911 Coordinated Statewide System Task Force transferred.

1-51-9. State 911 Coordinated Statewide System Task Force transferred. The South Dakota 911 Coordinated Statewide System Task Force attached to the Division of Emergency and Disaster Services in the Department of Military and Veterans Affairs and its functions are transferred to the Department of Public Safety. The secretary of the Department of Public Safety shall perform the functions of the secretary of the Department of Military and Veterans Affairs, relating to the South Dakota 911 Coordinated Statewide System Task Force.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 73.



§ 1-51-10 Functions of Division of Commercial Inspection and Licensing.

1-51-10. Functions of Division of Commercial Inspection and Licensing. The Division of Commercial Inspection and Licensing of the Department of Public Safety shall perform:

(1) The functions of the former Division of Consumer Protection pursuant to chapters 34-39, 37-2, 37-20, 37-21, 37-22, 37-22A, 39-1, 39-4, and 39-13; and

(2) The functions of the Department of Agriculture pursuant to chapter 37-21A.
Source: SL 1979, ch 351, §§ 28 to 32; SL 1979, ch 5, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 87; SL 2004, ch 17, § 3; SDCL § 1-35-6.2.



§ 1-51-11 Performance by Division of Commercial Inspection and Licensing of heavy scalesfunctions.

1-51-11. Performance by Division of Commercial Inspection and Licensing of heavy scales functions. The Division of Commercial Inspection and Licensing shall, under the direction and control of the secretary of public safety, perform all the functions of the former heavy scales division of the Public Utilities Commission, created by chapter 37-22.

Source: SL 1973, ch 2, § 53; SL 1974, ch 19, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 88; SL 2004, ch 17, § 4; SDCL § 1-35-7.






Chapter 52 - Department of Tourism

§ 1-52-1 Department of Tourism created--Secretary as head.

1-52-1. Department of Tourism created--Secretary as head. There is hereby created a Department of Tourism. The head of the Department of Tourism is the secretary of tourism who shall be appointed and serve pursuant to the provisions of the S.D. Const., Art. IV, § 9.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 58, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 54, 91, eff. Apr. 12, 2011.



§ 1-52-2 Department of Tourism and State Development abolished--Functions transferred.

1-52-2. Department of Tourism and State Development abolished--Functions transferred. The Department of Tourism and State Development is abolished. The position of secretary of tourism and state development is abolished. The following functions of the former Department of Tourism and State Development are transferred to the Department of Tourism:

(1) Office of Tourism;

(2) Board of Tourism;

(3) Office of History;

(4) State Historical Society Board of Trustees;

(5) State Arts Council; and
such other tourism related functions as the Governor shall direct.
The secretary of the Department of Tourism shall perform the functions of the former secretary of the Department of Tourism and State Development related to tourism.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 59, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 57, 66, 122, eff. Apr. 12, 2011.



§ 1-52-3 Repealed.

1-52-3. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), § 123, eff. Apr. 12, 2011.



§ 1-52-3.1 Repealed.

1-52-3.1. Repealed by SL 2009, ch 1, § 130.



§ 1-52-3.2 to 1-52-3.4. Transferred.

1-52-3.2 to 1-52-3.4. Transferred to §§ 1-53-3 to 1-53-5 by SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-52-3.5 Transferred.

1-52-3.5. Transferred to § 1-53-7 by SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-52-4 Transferred.

1-52-4. Transferred to § 1-53-10 by SL 2011, ch 1 (Ex. Ord. 11-1), § 124, eff. Apr. 12, 2011.



§ 1-52-5 Transferred.

1-52-5. Transferred to § 1-53-8 by SL 2011, ch 1 (Ex. Ord. 11-1), § 125, eff. Apr. 12, 2011.



§ 1-52-6 , 1-52-7. Repealed.

1-52-6, 1-52-7. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 126, 127, eff. Apr. 12, 2011.



§ 1-52-7.1 South Dakota Arts Council transferred.

1-52-7.1. South Dakota Arts Council transferred. The South Dakota Arts Council, created by chapter 1-22, and its functions in the former Department of Tourism and State Development are transferred to the Department of Tourism created by Executive Reorganization Order 2011-01. The secretary of tourism shall perform the functions of the former secretary of tourism and state development, relating to the South Dakota Arts Council.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 68, eff. Apr. 12, 2011.



§ 1-52-8 Cultural Heritage Center transferred.

1-52-8. Cultural Heritage Center transferred. The Cultural Heritage Center, and its functions are transferred to the Department of Tourism. The secretary of the Department of Tourism shall perform the functions of the former secretary of the Department of Tourism and State Development, relating to the Cultural Heritage Center.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 67, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), § 128, eff. Apr. 12, 2011.



§ 1-52-9 Office of History transferred.

1-52-9. Office of History transferred. The Office of History and its functions are transferred to the Department of Tourism. The secretary of the Department of Tourism shall perform the functions of the former secretary of the Department of Tourism and State Development, relating to the Office of History.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 68, eff. Apr. 17, 2003; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 69, 129, eff. Apr. 12, 2011.



§ 1-52-10 Transferred.

1-52-10. Transferred to § 1-53-9 by SL 2011, ch 1 (Ex. Ord. 11-1),§ 130, eff. Apr. 12, 2011.



§ 1-52-11 Transferred.

1-52-11. Transferred to § 1-54-2 by SL 2011, ch 1 (Ex. Ord. 11-1), § 131, eff. Apr. 12, 2011.



§ 1-52-12 Transferred.

1-52-12. Transferred to § 1-54-6 by SL 2011, ch 1 (Ex. Ord. 11-1), § 132, eff. Apr. 12, 2011.



§ 1-52-13 Transferred.

1-52-13. Transferred to § 1-53-6 by SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-52-14 Board of Tourism--Advisory functions.

1-52-14. Board of Tourism--Advisory functions. The Board of Tourism is hereby continued and shall exercise advisory functions with relation to the Department of Tourism.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 99; SDCL § 1-42-21.1; SL 2009, ch 1, § 129; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 67, 91, eff. Apr. 12, 2011.



§ 1-52-15 Members--Term--Vacancy.

1-52-15. Members--Term--Vacancy. The Board of Tourism consists of eleven members appointed by the Governor. Not all members may be from the same political party and the members shall be representative of the tourism industry in all geographic areas of the state. The term of each member is four years. A member appointed to fill a vacancy occurring other than by expiration of a term is appointed for the unexpired term.

Source: SL 1982, ch 17, § 47; SDCL Supp, § 1-35-20; SDCL § 1-42-22; SL 2009, ch 1, § 129.



§ 1-52-16 Officers--Quorum--Meetings.

1-52-16. Officers--Quorum--Meetings. The Board of Tourism shall annually elect from its membership any officers it deems advisable. A majority of the members constitutes a quorum. The board shall meet at the call of the chair or a majority of the members but shall meet at least twice annually.

Source: SL 1982, ch 17, § 48; SDCL Supp, § 1-35-21; SDCL § 1-42-23; SL 2009, ch 1, §§ 128, 129.



§ 1-52-17 Tourism promotion fund established.

1-52-17. Tourism promotion fund established. There is hereby established a tourism promotion fund in the Department of Tourism.

Source: SL 1994, ch 332, § 4A; SL 2003, ch 272 (Ex. Ord. 03-1), § 100; SDCL § 1-42-31; SL 2009, ch 1, § 129; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.






Chapter 53 - Governor's Office of Economic Development

§ 1-53-1 Governor's Office of Economic Development created--Commissioner as head.

1-53-1. Governor's Office of Economic Development created--Commissioner as head. There is hereby created a Governor's Office of Economic Development within the Department of Executive Management. The head of the Governor's Office of Economic Development is the commissioner of the Governor' s Office of Economic Development who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 55, eff. Apr. 12, 2011.



§ 1-53-2 Functions transferred.

1-53-2. Functions transferred. The Governor's Office of Economic Development referenced in chapter 1-52 and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the Governor's Office of Economic Development.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 58, eff. Apr. 12, 2011.



§ 1-53-3 Purpose of Governor's Office of Economic Development.

1-53-3. Purpose of Governor's Office of Economic Development. The Governor's Office of Economic Development shall forge a private-public partnership among state government, local communities, higher education, and the private sector to create jobs that create goods and services for use within the state and for export outside the state, which results in the creation of new wealth.

Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 32; SDCL § 1-33-18; SL 2005, ch 10, § 14; SDCL § 1-52-3.2; SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-53-4 Functions of Governor's Office of Economic Development.

1-53-4. Functions of Governor's Office of Economic Development. The Governor's Office of Economic Development shall perform the following functions to seek new employment opportunities, strengthen existing employment opportunities, and spawn new and innovative economic development opportunities:

(1) To attract to South Dakota those business enterprises or those subsidiaries or satellite operations that can benefit from our favorable business environment.

(2) To assist in the expansion and diversification of existing businesses.

(3) To encourage and facilitate the initiation of new enterprises and development of new products that respond to identifiable markets.

(4) To establish a viable basis of financing business operations with a substantial venture capital fund, managed effectively, and with the flexibility that will permit application to funding needs of start-up, expansion, and production.

(5) To recognize markets that can be expanded and to discover new markets for agricultural products, manufactured goods, and services.

(6) To promote, by every possible means, all forms of goods and services, agricultural products, processing and packaging to maximize value added before delivery to national or international markets.

(7) To coordinate and exploit the capabilities that exist at the several public and private institutions of higher education and to encourage the development of new processes and technology through expanded programs of research.

(8) To take full advantage of the associations, the public and private organizations, the financial institutions and the governmental entities that exist at the local or community level in implementing programs and in accomplishing specific functions or tasks.

(9) To respond to opportunities that may develop and to meet such other responsibilities as may be assigned by executive or legislative direction.
Source: SL 1987, ch 390 (Ex. Ord. 87-1), § 33; SDCL § 1-33-19; SL 2005, ch 10, § 15; SDCL § 1-52-3.3; SL 2011, ch 1 (Ex. Ord. 11-1), § 56, eff. Apr. 12, 2011.



§ 1-53-5 Information received by Governor's Office of Economic Development--When opento public inspection--Copies.

1-53-5. Information received by Governor's Office of Economic Development--When open to public inspection--Copies. All information received by the Governor's Office of Economic Development shall be open to public inspection if it appears to the commissioner that such inspection may assist in carrying out or furthering the purposes of the office, except if the provider of such information requests that the information remain confidential and not be open to public inspection. The commissioner shall supply at cost, copies of any such information.

Source: SL 1988, ch 17, § 3; SDCL § 1-33-19.1; SL 2005, ch 10, §§ 16, 17; SDCL § 1-52-3.4; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 55, 56, eff. Apr. 12, 2011.



§ 1-53-6 Confidentiality of certain information.

1-53-6. Confidentiality of certain information. The commissioner shall maintain the confidentiality of any information given to GOED or the Economic Development Finance Authority, the South Dakota Development Corporation, and the Board of Economic Development.

Source: SL 1988, ch 17, § 4; SL 2005, ch 10, § 18; SDCL § 1-33-19.2; SL 2009, ch 1, § 120; SDCL § 1-52-13; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 55, 56, eff. Apr. 12, 2011.



§ 1-53-7 Contributions to Governor's Office of Economic Development--Special revenuefund--Use and disbursements.

1-53-7. Contributions to Governor's Office of Economic Development--Special revenue fund--Use and disbursements. The Governor's Office of Economic Development may accept private contributions to supplement other money received by it. Contributions received shall be deposited with the state treasurer and in a fund known as the Governor's Office of Economic Development special revenue fund, which fund shall accumulate and shall not revert to the general fund at the close of the fiscal year. The fund shall be used for legitimate purposes of soliciting industry and carrying into effect the objectives of the Governor's Office of Economic Development. Disbursements from the fund shall be made by warrants drawn by the state auditor on itemized vouchers approved by the commissioner.

Source: SL 1982, ch 17, § 9; SDCL § 1-42-13; SL 1987, ch 390 (Ex. Ord. 87-1); SDCL § 1-33-22; SL 2005, ch 10, §§ 20, 21, 43; SDCL § 1-52-3.5; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 55, 56, eff. Apr. 12, 2011.



§ 1-53-8 Board of Economic Development transferred.

1-53-8. Board of Economic Development transferred. The Board of Economic Development created by Chapter 1-16G and its functions are transferred to the Governor's Office of Economic Development. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the Board of Economic Development.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 62, eff. Apr. 17, 2003; SDCL § 1-52-5; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 61, 125, eff. Apr. 12, 2011.



§ 1-53-9 South Dakota Housing Development Authority transferred.

1-53-9. South Dakota Housing Development Authority transferred. The South Dakota Housing Development Authority created by chapter 11-11, and its functions in the former Department of Tourism and State Development is transferred to the Governor's Office of Economic Development. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development, relating to the South Dakota Housing Development Authority.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 50, eff. Apr. 17, 2003; SDCL § 1-52-10; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 62, 130, eff. Apr. 12, 2011.



§ 1-53-10 Economic Development Finance Authority transferred.

1-53-10. Economic Development Finance Authority transferred. The Economic Development Finance Authority created by Chapter 1-16B and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of tourism and state development relating to the activities of the Economic Development Finance Authority.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 61, eff. Apr. 17, 2003; SDCL § 1-52-4; SL 2011, ch 1 (Ex. Ord. 11-1), §§ 60, 124, eff. Apr. 12, 2011.



§ 1-53-11 South Dakota Ellsworth Development Authority transferred.

1-53-11. South Dakota Ellsworth Development Authority transferred. The South Dakota Ellsworth Development Authority created by chapter 1-16J and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the South Dakota Ellsworth Development Authority.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 65, eff. Apr. 12, 2011.



§ 1-53-12 Office of Research Commerce transferred.

1-53-12. Office of Research Commerce transferred. The Office of Research Commerce and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the Office of Research Commerce.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 59, eff. Apr. 12, 2011.



§ 1-53-13 South Dakota Science and Technology Authority transferred.

1-53-13. South Dakota Science and Technology Authority transferred. The South Dakota Science and Technology Authority created by chapter 1-16H and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the South Dakota Science and Technology Authority.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 63, eff. Apr. 12, 2011.



§ 1-53-14 South Dakota Energy Infrastructure Authority transferred.

1-53-14. South Dakota Energy Infrastructure Authority transferred. The South Dakota Energy Infrastructure Authority created by chapter 1-16I and its functions in the Department of Tourism and State Development are transferred to the Governor's Office of Economic Development created by Executive Reorganization Order 2011-01. The commissioner of the Governor's Office of Economic Development shall perform the functions of the former secretary of the Department of Tourism and State Development relating to the activities of the South Dakota Energy Infrastructure Authority.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 64, eff. Apr. 12, 2011.



§ 1-53-15 Small business credit initiative fund.

1-53-15. Small business credit initiative fund. There is established within the state treasury a fund to be known as the small business credit initiative fund for the purpose of making loans for economic development as permitted by the Small Business Jobs Act of 2010, 12 U.S.C. Chapter 54.

Source: SL 2012, ch 15, § 1.



§ 1-53-16 Acceptance or expenditure of funds reported in informational budget.

1-53-16. Acceptance or expenditure of funds reported in informational budget. The Governor's Office of Economic Development may accept, expend, or loan for the purposes of §§ 1-53-15 to 1-53-19, inclusive, any funds previously received or to be obtained from federal sources and any funds to be obtained from gifts, contributions, or any other source if such acceptance and expenditure is reported as required by § 4-7-7.2.

Source: SL 2012, ch 15, § 2.



§ 1-53-17 Deposits into and expenditures from small business credit initiative fund.

1-53-17. Deposits into and expenditures from small business credit initiative fund. Any repayment of loans and interest thereon shall be receipted into the small business credit initiative fund and expended by the Governor's Office of Economic Development for the following purposes:

(1) The payment of administrative costs as permitted pursuant to U.S. Office of Management and Budget Circular A-87, Revised, as applicable, as in effect on January 1, 2012;

(2) The payment of taxes and liens and for the procuring of legal services and any other services necessary to protect, recover, maintain, or liquidate the assets of the small business credit initiative fund as permitted pursuant to U.S. Office of Management and Budget Circular A-87, Revised, as applicable, as in effect on January 1, 2012; and

(3) The purpose of making loans for economic development as permitted by the Small Business Jobs Act of 2010, 12 U.S.C. Chapter 54.
Source: SL 2012, ch 15, § 3.



§ 1-53-18 Property given as security for loan.

1-53-18. Property given as security for loan. The Governor's Office of Economic Development may take title by foreclosure or transfer in lieu of foreclosure to any property given as security if the acquisition is necessary to protect or collect any small business credit initiative loan and may sell, transfer, or convey any such property to any responsible buyer.

Source: SL 2012, ch 15, § 4.



§ 1-53-19 Confidentiality of certain information concerning small business credit initiativeloans.

1-53-19. Confidentiality of certain information concerning small business credit initiative loans. The meetings and deliberations of the Governor's Office of Economic Development concerning small business credit initiative loans are confidential and are exempt from public disclosure. Any documentary material or data made or received by the Governor's Office of Economic Development for the purpose of acting upon an application for a small business credit initiative loan or administering the loan, to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of such business, are not considered public records, and are exempt from disclosure. Nothing in this section prohibits the disclosure of confidential information to the extent necessary to collect or recoup the loan or as may be required under applicable federal law.

Source: SL 2012, ch 15, § 5.



§ 1-53-20 Criminal background investigation of new employees--Temporary employment--Fees.

1-53-20. Criminal background investigation of new employees--Temporary employment--Fees. Each person hired as an employee at the Governor's Office of Economic Development, whose primary duties include access to financial account numbers of financial assistance applicants or who have the authority to authorize grants, loans, or other financial assistance shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The Governor's Office of Economic Development shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The Governor's Office of Economic Development may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. Any person whose employment is subject to the requirements of this section shall pay any fees charged for the criminal record check. For the purposes of this section, the term, employee, includes the commissioner and deputy commissioner. The term, employee, does not include members of any boards or authorities for which the Governor's Office of Economic Development provides administrative support.

Source: SL 2014, ch 11, § 1.






Chapter 54 - Department of Tribal Relations

§ 1-54-1 Department created--Secretary as head.

1-54-1. Department created--Secretary as head. There is hereby created a Department of Tribal Relations. The head of the Department of Tribal Relations is the secretary of tribal relations who shall be appointed and serve pursuant to the provisions of the Constitution of the State of South Dakota, Article IV, § 9.

Source: SL 2011, ch 1 (Ex. Ord. 11-1), § 28, eff. Apr. 12, 2011.



§ 1-54-2 Office of Tribal Governmental Relations transferred.

1-54-2. Office of Tribal Governmental Relations transferred. The Office of Tribal Governmental Relations established by chapter 1-4 is transferred to the Department of Tribal Relations.

Source: SL 2003, ch 272 (Ex. Ord. 03-1), § 74; SDCL § 1-52-11; SL 2011, ch 1 (Ex. Ord. 11-1), § 131, eff. Apr. 12, 2011.



§ 1-54-3 Department functions.

1-54-3. Department functions. The Department of Tribal Relations shall aid in securing and coordinating federal, state, and local resources to help solve problems and to serve as an advocate for Native American people.

Source: SL 1949, ch 244, § 1; SDC Supp 1960, § 65.0801; SL 1974, ch 4, § 1; SL 1975, ch 9, § 1; SL 1987, ch 395 (Ex. Ord. 87-6), § 18; SL 1995, ch 320 (Ex. Ord. 95-4), §§ 17-20; SDCL § 1-4-1; SL 2011, ch 1 (Ex. Ord. 11-1), § 80, eff. Apr. 12, 2011.



§ 1-54-4 Governor to hold hearings before entering into gaming compact.

1-54-4. Governor to hold hearings before entering into gaming compact. Before entering into a compact with an Indian tribe on any class III gaming under the Federal Indian Gaming Regulatory Act, the Governor or his designee shall hold one or more public hearings in the affected area to allow any interested persons to state their views.

Source: SL 1989, ch 373; SDCL 1-4-25; SL 2011, ch 1 (Ex. Ord. 11-1), § 82, eff. Apr. 12, 2011.



§ 1-54-5 Consultation with tribal government regarding state programs.

1-54-5. Consultation with tribal government regarding state programs. It is the policy of the state to consult with a tribal government regarding the conduct of state government programs which have the potential of affecting tribal members on the reservation. This section may not be construed to confer any substantive rights on any party in any litigation or otherwise.

Source: SL 1990, ch 5; SDCL § 1-4-26; SL 2011, ch 1 (Ex. Ord. 11-1), § 83, eff. Apr. 12, 2011.



§ 1-54-6 Advice to Department of Tribal Relations.

1-54-6. Advice to Department of Tribal Relations. The Governor shall invite and solicit the officials of the Bureau of Indian Affairs and officials of the Division of Indian Health of the United States Public Health Service, the United States Departments of Housing and Urban Development, Labor, Justice, Agriculture, and Transportation, and the United States Department of Health and Human Services, the United States Attorney's Office for the district of South Dakota and the United States Economic Development Administration, to participate and act in an advisory capacity to the Department of Tribal Relations.

Any state agency, commission, board, department, or institution shall render such advice and assistance to the Department of Tribal Relations as the office may deem necessary in fulfillment of the provisions of this chapter.

Source: SL 1959, ch 460, § 2; SDC Supp 1960, § 65.0803; SL 1961, ch 463, § 2; SL 1974, ch 4, § 4; SL 1975, ch 9, § 4; SL 1987, ch 395 (Ex. Ord. 87-6), §§ 17-20, 1995, ch 320 (Ex. Ord. 95-4), § 20; SDCL § 1-4-4; SL 2009, ch 1, §§ 1, 2; SDCL § 1-52-12; SL 2011, ch 1 (Ex. Ord. 11-1), § 132, eff. Apr. 12, 2011.



§ 1-54-7 Tribal identification cards.

1-54-7. Tribal identification cards. A tribal identification card is a valid form of identification for all purposes relating to banks or financial institutions for which a South Dakota nondriver identification card or a South Dakota driver license may be used. Furthermore, tribal identification cards shall be accepted as valid forms of identification for the purpose of cashing checks wherever checks may be cashed. For purposes of this section and §§ 22-40-9, 22-40-18, and 34-46-1, the term, tribal identification card, means an unexpired identification card issued by a South Dakota tribal government of a tribe recognized by the Bureau of Indian Affairs, United States Department of the Interior, that contains the legal name, date of birth, signature, and picture of the enrolled tribal member.

Source: SL 2011, ch 13, § 1.



§ 1-54-8 Tribal parole pilot programs.

1-54-8. Tribal parole pilot programs. In cooperation with the Department of Tribal Relations, the Department of Corrections may develop tribal parole pilot programs to supervise parolees on tribal land. The Department of Corrections shall promulgate rules pursuant to chapter 1-26 as necessary for the implementation of the pilot program. The pilot program shall utilize a tribal-state liaison officer. The officer shall use supervision strategies that focus on reducing recidivism and employ evidence-based practices and swift, certain, and proportionate sanctions.

Source: SL 2013, ch 101, § 12.



§ 1-54-9 Performance measures report.

1-54-9. Performance measures report. The Department of Corrections shall report performance measures for the tribal pilot programs semiannually to the oversight council.

Source: SL 2013, ch 101, § 13.









Title 2 - LEGISLATURE AND STATUTES

Chapter 01 - Initiative and Referendum.

§ 2-1-1 Initiative petitions--Number of signatures required.

2-1-1. Initiative petitions--Number of signatures required. All measures proposed by initiative shall be presented by petition. The petition shall be signed by not less than five percent of the qualified electors of the state.

Source: SDC 1939, § 55.0401; SL 1957, ch 278, § 1; SL 1976, ch 105, § 76; SL 1978, ch 19, § 1; SL 1989, ch 23, § 1.



§ 2-1-1.1 Petition to be circulated for initiated constitutional amendment--Time for signaturesand filing.

2-1-1.1. Petition to be circulated for initiated constitutional amendment--Time for signatures and filing. The petition as it is to be circulated for an initiated constitutional amendment shall be filed with the secretary of state prior to circulation for signatures and shall:

(1) Contain the full text of the initiated constitutional amendment;

(2) Contain the date of the general election at which the initiated constitutional amendment is to be submitted;

(3) Contain the title and explanation as prepared by the attorney general;

(4) Be accompanied by a notarized form that includes the names and addresses of the petition sponsors; and

(5) Be accompanied by a statement of organization as provided in § 12-27-6.

The petition circulator shall provide to each person who signs the petition a form containing the title and explanation of the initiated constitutional amendment as prepared by the attorney general. The form shall be approved by the secretary of state prior to circulation.

For any initiated constitutional amendment petition, no signatures may be obtained more than twenty-four months preceding the general election that was designated at the time of filing of the full text. The initiated constitutional amendment petition shall be filed with the secretary of state at least one year before the next general election. A sworn affidavit, signed by at least two-thirds of the petition sponsors, stating that the documents filed constitute the entire petition and to the best of the knowledge of the sponsors contains a sufficient number of signatures shall also be filed with the secretary of state. The form of the petition and affidavit shall be prescribed by the State Board of Elections.

Source: SL 2012, ch 18, § 2.



§ 2-1-1.2 Petition to be circulated for initiated measure--Time for signatures and filing.

2-1-1.2. Petition to be circulated for initiated measure--Time for signatures and filing. The petition as it is to be circulated for an initiated measure shall be filed with the secretary of state prior to circulation for signatures and shall:

(1) Contain the full text of the initiated measure;

(2) Contain the date of the general election at which the initiated measure is to be submitted;

(3) Contain the title and explanation as prepared by the attorney general;

(4) Be accompanied by a notarized form that includes the names and addresses of the petition sponsors; and

(5) Be accompanied by a statement of organization as provided in § 12-27-6.

The petition circulator shall provide to each person who signs the petition a form containing the title and explanation of the initiated measure as prepared by the attorney general. The form shall be approved by the secretary of state prior to circulation.

For any initiated measure petition, no signatures may be obtained more than twenty-four months preceding the general election that was designated at the time of filing of the full text. The initiated measure petition shall be filed with the secretary of state at least one year before the next general election. A sworn affidavit, signed by at least two-thirds of the petition sponsors, stating that the documents filed constitute the entire petition and to the best of the knowledge of the sponsors contains a sufficient number of signatures shall also be filed with the secretary of state. The form of the petition and affidavit shall be prescribed by the State Board of Elections.

Source: SL 2012, ch 18, § 3.



§ 2-1-2 , 2-1-2.1. Repealed.

2-1-2, 2-1-2.1. Repealed by SL 2012, ch 18, §§ 4, 5.



§ 2-1-2.2 Withdrawal of initiated constitutional amendment.

2-1-2.2. Withdrawal of initiated constitutional amendment. A petition of the voters proposing an amendment to the Constitution may be withdrawn within the meaning of section 3 of article XXIII of the Constitution not later than one hundred twenty days prior to the next general election, if not less than two-thirds of the named sponsors file with the secretary of state, in writing, their request for withdrawal of the question from the ballot. The secretary of state shall attach to the petitions on file the request for withdrawal and shall take no other action thereon.

Source: SL 1974, ch 118, § 50.



§ 2-1-2.3 Withdrawal of initiated measure.

2-1-2.3. Withdrawal of initiated measure. A petition of the voters proposing an initiated measure may be withdrawn not later than one hundred twenty days prior to the next general election, if not less than two-thirds of the named sponsors file with the secretary of state, in writing, their request for withdrawal of the question from the ballot. The secretary of state shall attach to the petitions on file the request for withdrawal and shall take no other action thereon.

Source: SL 2009, ch 64, § 9, eff. July 1, 2010.



§ 2-1-3 Referendum--Laws subject to petition--Form.

2-1-3. Referendum--Laws subject to petition--Form. Any law which the Legislature may have enacted, except one which may be necessary for the immediate preservation of the public peace, health, or safety, or support of the state government and its existing public institutions, shall, upon the filing of a petition as hereinafter provided, be submitted to a vote of the electors of the state at the next general election. Such petition shall be signed by not less than five percent of the qualified electors of the state. The form of the petition shall be prescribed by the State Board of Elections.

Source: SDC 1939, § 55.0402; SL 1957, ch 278, § 2; SL 1976, ch 105, § 77.



§ 2-1-3.1 Petition to be circulated for referred law--Time for filing.

2-1-3.1. Petition to be circulated for referred law--Time for filing. The petition as it is to be circulated for a referred law shall be filed with the secretary of state prior to circulation for signatures and shall:

(1) Contain the title of the referred law;

(2) Contain the effective date of the referred law;

(3) Contain the date of the general election at which the referred law is to be submitted;

(4) Be accompanied by a notarized form that includes the names and addresses of the petition sponsors; and

(5) Be accompanied by a statement of organization as provided in § 12-27-6.

The petition shall be filed with the secretary of state within ninety days after the adjournment of the Legislature which passed the referred law. A sworn affidavit, signed by at least two-thirds of the petition sponsors, stating that the documents filed constitute the entire petition and to the best of the knowledge of the sponsors contains a sufficient number of signatures shall also be filed with the secretary of state. The form of the petition and affidavit shall be prescribed by the State Board of Elections.

Source: SL 2012, ch 18, § 1.



§ 2-1-3.2 Withdrawal of petition for referred law.

2-1-3.2. Withdrawal of petition for referred law. A petition of the voters referring a law to the vote of the electors pursuant to § 2-1-3 may be withdrawn no later than one hundred twenty days prior to the next general election, if no less than two-thirds of the petition sponsors file with the secretary of state, in writing, their request for withdrawal of the question from the ballot. The secretary of state shall attach to the petitions on file the request for withdrawal and shall take no other action thereon.

Source: SL 2012, ch 19, § 1.



§ 2-1-4 Repealed.

2-1-4. Repealed by SL 2012, ch 18, § 6.



§ 2-1-5 Total vote used to determine number of signers required in petitions.

2-1-5. Total vote used to determine number of signers required in petitions. The total number of votes cast for Governor at the last preceding gubernatorial election, shall for the purposes of this chapter, be the basis for determining the number of petitioners required.

Source: SDC 1939, § 55.0404; SL 1976, ch 105, § 78.



§ 2-1-6 Persons qualified to sign petitions--False or unqualified signing as misdemeanor.

2-1-6. Persons qualified to sign petitions--False or unqualified signing as misdemeanor. Every person who is a qualified voter may sign a petition to initiate a constitutional amendment or other measure or to refer a law. If a person, knowing he or she is not a qualified voter of the state or knowing that he or she has already signed the same petition, signs a petition for initiation of a constitutional amendment or other measure or for referral of legislation or if any person signs a name other than his or her own, that person is guilty of a Class 1 misdemeanor.

Source: SDC 1939, §§ 55.0404, 55.9901; SL 1980, ch 24, § 15; SL 2007, ch 15, § 2.



§ 2-1-6.1 Repealed.

2-1-6.1. Repealed by SL 1989, ch 23, § 3.



§ 2-1-6.2 Repealed.

2-1-6.2. Repealed by SL 2012, ch 18, § 7.



§ 2-1-6.3 Repealed.

2-1-6.3. Repealed by SL 2009, ch 64, § 6, eff. July 1, 2010.



§ 2-1-7 Petitions to be signed in person.

2-1-7. Petitions to be signed in person. Every petition proposing a measure shall be signed in person by the petitioners.

Source: SDC 1939, § 55.0403; SL 1957, ch 278, § 3; SL 2009, ch 64, § 7, eff. July 1, 2010.



§ 2-1-8 Repealed.

2-1-8. Repealed by SL 1990, ch 104, § 1.



§ 2-1-9 Separate papers constituting single petition.

2-1-9. Separate papers constituting single petition. A single petition may be made up of one or more papers, each having the requisite heading and verification.

Source: SDC 1939, § 55.0403; SL 1957, ch 278, § 3; SL 1986, ch 114, § 2.



§ 2-1-10 Verification of persons circulating initiative or referendum petitions--Form andcontent--Violation as misdemeanor.

2-1-10. Verification of persons circulating initiative or referendum petitions--Form and content--Violation as misdemeanor. Each person, who circulates and secures signatures to a petition to initiate a constitutional amendment or other measure or to refer legislation to the electors, shall sign a verification before filing the petition with the officer in whose office it is by law required to be filed. The verification shall prescribe that the circulator made reasonable inquiry and, to the best of the circulator's knowledge, each person signing the petition is a qualified voter of the state in the county indicated on the signature line and that no state statute regarding the circulation of petitions was knowingly violated. The State Board of Elections shall prescribe the form for the verification. The verification shall be complete and the affixing of the circulator's signature shall be witnessed and notarized by a notary public commissioned in South Dakota or other officer authorized to administer oaths pursuant to § 18-3-1. Any person who falsely swears to the verification provided for in this section is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 55.0405; SL 1957, ch 278, § 4; SL 1974, ch 22; SL 1976, ch 105, § 79; SL 1989, ch 23, § 4; SL 2000, ch 19, § 1; SL 2007, ch 15, § 1; SL 2010, ch 74, § 1.



§ 2-1-11 Petitions liberally construed.

2-1-11. Petitions liberally construed. The petitions herein provided for shall be liberally construed, so that the real intention of the petitioners may not be defeated by a mere technicality.

Source: SDC 1939, § 55.0406.



§ 2-1-12 Effective date of measures approved by voters.

2-1-12. Effective date of measures approved by voters. The constitutional amendments and initiated and referred measures that have been approved by a majority of all votes cast become effective the day after the completion of the official canvass by the State Canvassing Board.

Source: SL 1979, ch 11, § 2.



§ 2-1-13 Repealed.

2-1-13. Repealed by SL 1989, ch 23, § 5.



§ 2-1-14 Signatures secured contrary to chapter not to be counted.

2-1-14. Signatures secured contrary to chapter not to be counted. All signatures secured in a manner contrary to the provisions of this chapter may not be counted.

Source: SL 1988, ch 23, § 2; 1st SS 1991, ch 1, §§ 3, 4.



§ 2-1-15 Examination of petition by secretary of state--Signatures not to be counted unlesspersons are registered voters and information is complete.

2-1-15. Examination of petition by secretary of state--Signatures not to be counted unless persons are registered voters and information is complete. Upon the receiving of any initiative petition, referred law petition, or initiated constitutional amendment petition, the secretary of state shall examine the petition. No signature of a person may be counted by the secretary of state unless the person is a registered voter in the county indicated on the signature line. No signature of a person may be counted if the information required on the petition form is not complete.

Source: SL 2007, ch 16, § 1.



§ 2-1-16 Signatures to be verified by random sampling--Rules.

2-1-16. Signatures to be verified by random sampling--Rules. The secretary of state shall verify the signatures pursuant to § 2-1-15 by random sampling. The random sample of signatures to be verified shall be drawn so that every signature received by the secretary of state shall be given an equal opportunity to be included in the sample. The secretary of state shall calculate the number of valid signatures by multiplying the total number of signatures received by the percentage of successfully verified signatures from the random sample. The secretary of state shall, by rules promulgated pursuant to chapter 1-26, establish the methodology for conducting the random sample. The random sampling shall be an examination of five percent of the signatures received.

Source: SL 2007, ch 16, § 2.



§ 2-1-17 Certification of results of random sampling--Notification of petition sponsors.

2-1-17. Certification of results of random sampling--Notification of petition sponsors. If the random sample indicates that a sufficient number of qualified electors have signed the petition, the secretary of state shall certify that the petition has been signed by the required number of qualified electors and shall place the proposed measure or amendment on the next general election ballot. If the random sample indicates that an insufficient number of qualified electors have signed the petition, the secretary of state shall certify that the petition has not been signed by the required number of qualified electors and may not place the proposed measure or amendment on the next general election ballot. The secretary of state shall, within five days of certifying, notify the petition sponsors of the secretary of state's action pursuant to this section.

Source: SL 2007, ch 16, § 3.



§ 2-1-18 Court challenge of validity of signatures.

2-1-18. Court challenge of validity of signatures. Nothing in §§ 2-1-15 to 2-1-18, inclusive, prohibits any person from challenging in circuit court the validity of signatures or other information required on a petition by statute or administrative rule.

Source: SL 2007, ch 16, § 4.



§ 2-1-19 Fiscal impact statement for legislation or ballot initiative that may impact state prisonor county jail populations.

2-1-19. Fiscal impact statement for legislation or ballot initiative that may impact state prison or county jail populations. A fiscal impact statement shall be attached to any bill or amendment or measures proposed by ballot initiative that may impact state prison or county jail populations. The requirement for a fiscal impact statement includes those bills or amendments that increase the periods of imprisonment authorized for existing crimes, that add new crimes for which imprisonment is authorized, that impose minimum or mandatory minimum terms of imprisonment, or that modify any law governing release of prisoners from imprisonment or supervision.

The sponsor of such legislation or such ballot initiative shall request and allow sufficient time to prepare a fiscal impact statement from the Bureau of Finance and Management or the Legislative Research Council. The fiscal impact statement shall be completed no later than the day the bill is submitted to the committee with subject matter cognizance. Any ballot initiative shall have a fiscal impact statement attached to the Attorney General's statement required pursuant to § 12-13-9 or 12-13-25.1.

Source: SL 2013, ch 101, § 71.



§ 2-1-20 Contents of fiscal impact statement.

2-1-20. Contents of fiscal impact statement. A fiscal impact statement pursuant to § 2-1-19 shall include the following:

(1) An analysis of the specific components of the bill or the ballot initiative that will impact the prison and jail population;

(2) The projected cost of the impact of the bill on the state prison system and the aggregate cost to county jails on an annual basis and cost of the bill over a ten year period; and

(3) Operational costs and capital costs including all manner of construction.
Source: SL 2013, ch 101, § 72.






Chapter 02 - Legislative Districts

§ 2-2-1 to 2-2-8. Repealed.

2-2-1 to 2-2-8. Repealed by SL 1981, ch 14, § 10.



§ 2-2-9 Transferred.

2-2-9. Transferred to § 2-2-20.1.



§ 2-2-10 to 2-2-13. Repealed.

2-2-10 to 2-2-13. Repealed by SL 1981, ch 14, § 10.



§ 2-2-14 to 2-2-22. Repealed.

2-2-14 to 2-2-22. Repealed by SL 1991 (1st SS) ch 1, § 9.



§ 2-2-23 to 2-2-31. Repealed.

2-2-23 to 2-2-31. Repealed by SL 2001 (SS) ch 2, § 9.



§ 2-2-32 to 2-2-40. Repealed.

2-2-32 to 2-2-40. Repealed by SL 2011 (SS), ch 1, § 12, eff. Jan. 23, 2012.



§ 2-2-41 Legislative policy in redistricting.

2-2-41. Legislative policy in redistricting. The Legislature, in making the 2011 redistricting, determines, as a matter of policy, that the following principles are of primary significance:

(1) Adherence to standards of population deviance as established by judicial precedent and to standards of population deviance as prescribed by S.D. Const., Art. III, § 5;

(2) Protection of communities of interest by means of compact and contiguous districts;

(3) Respect for geographical and political boundaries; and

(4) Protection of minority voting rights consistent with the United States Constitution, the South Dakota Constitution, and federal statutes, as interpreted by the United States Supreme Court and other courts with jurisdiction.
Source: SL 2011 (SS), ch 1, § 1, eff. Jan. 23, 2012.



§ 2-2-42 Number of senatorial districts--Number of senators.

2-2-42. Number of senatorial districts--Number of senators. The state shall be divided into thirty-five senatorial districts, as specified in § 2-2-43, and the Senate shall consist of thirty-five members.

Source: SL 2011 (SS), ch 1, § 2, eff. Jan. 23, 2012.



§ 2-2-43 Senatorial districts described.

2-2-43. Senatorial districts described. The senatorial districts are as follows:

(1) District No. 1: Day, Marshall, and Roberts counties and that portion of Brown County consisting of VTD-Precinct 14 Oneota-Brainard-Westport-Garland Township-Westport City, VTD-Precinct 15 Franklin-Carlisle-Ravinia-Mercier-Lincoln Township, VTD-Precinct 21 Liberty-Hecla-Portage-Greenfield-Lansing-North-Detroit Township-Hecla City, and VTD-Precinct 22 Palmyra-Osceola-Savo-Allison-Frederick-Richard Township-Frederick City Voting District;

(2) District No. 2: Clark and Hamlin counties and that portion of Brown county consisting of VTD-Precinct 8 Aberdeen, VTD-Precinct 13 Shelby-Columbia-Cambria-Ordway Township-Columbia City, VTD-Precinct 16 West Aberdeen Township except for those portions in District No. 3, VTD-Precinct 17 Highland-New Hope-Warner Township-Warner, VTD-Precinct 18 Gem-West Rondell-East Rondell Township-Stratford, VTD-Precinct 19, and VTD-Precinct 20 South Detroit-Claremont Township-Claremont City, and that portion of Spink county consisting of VTD-Precinct 1, VTD-Precinct 4, VTD-Precinct 5, VTD-Precinct 6, VTD-Precinct 7, VTD-Precinct 8, VTD-Precinct 9 Redfield City First & Second Wards, and VTD-Precinct 10 Redfield City Third & Fourth Wards;

(3) District No. 3: that portion of Brown county consisting of VTD-Precinct 1 Aberdeen, VTD-Precinct 2 Aberdeen, VTD-Precinct 3 Aberdeen, VTD-Precinct 4 Aberdeen, VTD-Precinct 5 Aberdeen, VTD-Precinct 6 Aberdeen, VTD-Precinct 7 Aberdeen, and VTD-Precinct 9 Aberdeen, VTD-Precinct 10 Aberdeen, VTD-Precinct 11 Aberdeen, VTD-Precinct 12 East Aberdeen, and those portions of VTD-Precinct 16 West Aberdeen Township that are surrounded by VTD-Precinct 3 Aberdeen;

(4) District No. 4: Deuel and Grant counties and that portion of Brookings county not in District No. 7, and that portion of Codington county consisting of VTD-Precinct Dexter, VTD-Precinct Eden and Phillips, VTD-Precinct Fuller and Florence, VTD-Precinct Germantown, VTD-Precinct Graceland and Henry, VTD-Precinct Kampeska, VTD-Precinct Kranzburg, VTD-Precinct Leola and South Shore, VTD-Precinct Rauville, VTD-Precinct Richland, and VTD-Precinct Waverly;

(5) District No. 5: That portion of Codington county not in District No. 4;

(6) District No. 6: That portion of Lincoln county consisting of VTD-Harrisburg Ward 1 (part of Precinct 27), VTD-Harrisburg Ward 2 (part of precinct 27), VTD-La Valley Township, VTD-Lennox Ward 1 (part of precinct 25), VTD-Lennox Ward 2 (part of precinct 25), VTD-Lennox Ward 3 (part of precinct 25), VTD-Sioux Falls Precinct 1-13, VTD-Sioux Falls Precinct 1-14, VTD-Sioux Falls Precinct 1-16, VTD-Sioux Falls Precinct 2-13, VTD-Tea Ward 1 (part of precinct 24), VTD-Tea Ward 2 (part of precinct 24), VTD-Tea Ward 3 (part of precinct 24), VTD-Grant Township, VTD-Perry Township, VTD-Delapre Township except for those portions surrounded by VTD-Sioux Falls 1-11 or VTD-Sioux Falls 1-12, and VTD-Springdale except for those portions surrounded by VTD-Sioux Falls 2-11 or VTD-Sioux Falls 2-15;

(7) District No. 7: That portion of Brookings county consisting of VTD-Precinct 1, VTD-Precinct 2, VTD-Precinct 3, VTD-Precinct 4, VTD-Precinct 5, VTD-Precinct 6, VTD-Precinct 8, and VTD-Precinct 13;

(8) District No. 8: Lake, Miner, Moody, and Sanborn counties;

(9) District No. 9: That portion of Minnehaha county consisting of VTD 3-5, VTD 3-9, VTD 3-12, VTD 3-14, VTD 4-5, VTD-07, VTD VP0-8, VTD 16, VTD VP 17, those portions of VTD 4 surrounded by VTD 3-5, VTD 3-14, or VTD 4-5, and that portion of VTD 6 surrounded by VTD 3-12;

(10) District No. 10: That portion of Minnehaha county consisting of VTD 3, VTD 4-6, VTD 4-7, VTD 4-8, VTD 4-11, VTD 5, VTD 5-16, VTD 15, VTD 4 except for the portions contained in District No. 9, and those portions of VTD 02 surrounded by VTD 4-11;

(11) District No. 11: That portion of Minnehaha county consisting of VTD 1-8, VTD 1-9, VTD 1-10, VTD 1-17, VTD 3-10, VTD 3-11, VTD 3-15, VTD 3-16, VTD 3-17, and VTD 6 except for that portion surrounded by VTD 3-12;

(12) District No. 12: That portion of Lincoln county consisting of VTD-Sioux Falls Precinct 1-11, VTD-Sioux Falls Precinct 1-12, and the portions of Delapre Township surrounded by VTD-Sioux Falls Precinct 1-11 or VTD-Sioux Falls Precinct 1-12; and that portion of Minnehaha county consisting of VTD 1-1, VTD 1-2, VTD 1-3, VTD 1-4, VTD 1-5, VTD 1-6, VTD 3-8, VTD 5-3, and VTD 5-14;

(13) District No. 13: That portion of Lincoln county consisting of VTD-Sioux Falls Precinct 2-10, VTD-Sioux Falls Precinct 2-11, VTD-Sioux Falls Precinct 2-12, VTD-Sioux Falls Precinct 2-15, and that portion of Springdale Township surrounded by VTD-Sioux Falls Precinct 2-11 or VTD-Sioux Falls Precinct 2-15, and that portion of Minnehaha county consisting of VTD 2-1, VTD 5-4, VTD 5-7, VTD 5-8, VTD 5-9, VTD 5-10, VTD 5-11, VTD 5-12, and VTD 5-13;

(14) District No. 14: That portion of Minnehaha county consisting of VTD 2-2, VTD 2-3, VTD 2-4, VTD 2-6, VTD 2-8, VTD 2-9, VTD 2-14, VTD 4-9, VTD 5-5, VTD 5-6, and the portion of VTD 02 surrounded by VTD 2-14;

(15) District No. 15: That portion of Minnehaha county consisting of VTD 3-6, VTD 3-7, VTD 4-1, VTD 4-4, VTD 4-13, VTD 5-1, VTD 5-2, and VTD 5-15;

(16) District No. 16: Union county and that portion of Lincoln county consisting of VTD-Canton Ward 1 (part of precinct 20), VTD-Canton Ward 2 (part of precinct 20), VTD-Canton Ward 3 (part of precinct 20), VTD-Canton Ward 4 (part of precinct 30), VTD-Canton Ward 5 (part of precinct 30), VTD-Dayton Township, VTD-Highland/Canton Township, VTD-Lynn Township-Worthing Town, VTD-Beresford Ward 2 (part of precinct 26), VTD-Beresford Ward 1 (part of precinct 26), VTD-Beresford Ward 3 (part of precinct 26), VTD-Delaware Township, VTD-Fairview Township-Fairview Town, VTD-Hudson/Eden, VTD-Lincoln Township, VTD-Norway Township, and VTD-Precinct 26 Brooklyn, Pleasant Townships, Beresford Town Voting District;

(17) District No. 17: Clay and Turner counties;

(18) District No. 18: Yankton county;

(19) District No. 19: Douglas, Hanson, Hutchinson, and McCook counties and that portion of Bon Homme county consisting of VTD-Scotland Precinct 1, VTD-Tabor Precinct 4, and VTD-Tyndall Precinct 3;

(20) District No. 20: Aurora, Davison and Jerauld counties;

(21) District No. 21: Charles Mix, Gregory, and Tripp counties and that portion of Bon Homme county consisting of VTD-Avon Precinct 2, and VTD-Springfield Precinct 5;

(22) District No. 22: Beadle and Kingsbury counties;

(23) District No. 23: Campbell, Edmunds, Faulk, Hand, McPherson, Potter, and Walworth counties and that portion of Spink county consisting of VTD-Precinct 3;

(24) District No. 24: Hughes, Hyde, Stanley, and Sully counties;

(25) District No. 25: That portion of Minnehaha county consisting of VTD 2-7, VTD 4-10, VTD 4-12, VTD 11, VTD 21, VTD VP 01, VTD VP9, VTD VP10, VTD VP12, VTD VP13, and VTD 02 except for those portions contained in District No. 10 and District No. 14;

(26) District No. 26: Brule, Buffalo, Jones, Lyman, Mellette, and Todd counties;

(27) District No. 27: Bennett, Haakon, Jackson, and Shannon counties and that portion of Pennington county consisting of VTD-CR14, VTD-Q17, VTD-SC11, and that portion of VTD-WL15 not in District No. 30;

(28) District No. 28: Corson, Dewey, Harding, Perkins, and Ziebach counties and that portion of Butte county that is not in District No. 29;

(29) District No. 29: That portion of Butte county consisting of VTD-Precinct Orman, VTD-Precinct 8 Union, VTD-Precinct 13 Horsecreek, VTD-Precinct 14 Newell Independent, VTD-Precinct 18 Nisland, and VTD-Precinct 20 Newell City; Meade county except for that portion in District No. 33; and that portion of Pennington county consisting of that portion of VTD-B33-2 located east of Commercial Gate Road and South Gate Road and north of Interstate 90, that portion of VTD-B33-3 located north of Interstate 90, that portion of VTD-DG7 located north of Interstate 90, east of Commercial Gate Road and South Gate Road, and west of Liberty Boulevard, and that portion of VTD-DG7 located north of 225th Street between North Ellsworth Road and Tower Road;

(30) District No. 30: Custer and Fall River counties and that portion of Pennington county consisting of VTD-B30-2, VTD-B30-3, that portion of VTD-B33-3 located south of Interstate 90 and east of Liberty Boulevard and Spruce Drive, VTD-CA19, VTD-HC1, VTD-HR9, VTD-K3, VTD-R13, VTD-RC 2-6, VTD-RK4, VTD-WA12, VTD-NU10, that portion of VTD-DG7 east of Liberty Boulevard, Spruce Drive and 150th Place and that portion of VTD-WL15 consisting of Block 1239, Block 1240, Block 1241, Block 1242, Block 1243, Block 1244, Block 1245, Block 1246, Block 1247, Block 1248, Block 1249, Block 1250, Block 1254, Block 1255, Block 1256, Block 1257, Block 1258, Block 1259, Block 1260, Block 1261, Block 1262, Block 1263, Block 1264, Block 1265, Block 1266, Block 1267, Block 1268, Block 1269, Block 1270, Block 1271, Block 1272, Block 1273, Block 1274, Block 1275, Block 1276, Block 1277, Block 1278, Block 1279, Block 1280, Block 1281, Block 1282, Block 1283, Block 1284, Block 1285, Block 1286, Block 1287, Block 1288, Block 1289, Block 1290, Block 1291, Block 1292, Block 1293, Block 1294, Block 1295, Block 1296, Block 1297, Block 1298, Block 1299, Block 1300, Block 1301, Block 1337, Block 1338, Block 1340, Block 1341, Block 1447, Block 1452, Block 3177, Block 3184, Block 3185, Block 3186, Block 3187, Block 3192, Block 3193, Block 3196, Block 3197, Block 3198, Block 3200, Block 3201, Block 3202, Block 3204, Block 3205, Block 3206, Block 3207, Block 3208, Block 3209, Block 3210, Block 3211, Block 3212, Block 3213, Block 3214, Block 3215, Block 3251, Block 3357, Block 3369, Block 3370, Block 3371, Block 3372, Block 3373, Block 3374, Block 3375, Block 3376, Block 3377, Block 3378, Block 3379, Block 3380, Block 3381, Block 3382, Block 3383, Block 3384, Block 3385, Block 3386, Block 3387, Block 3396, Block 3397, Block 3398, Block 3399, Block 3407, Block 3408, and Block 3415;

(31) District No. 31: Lawrence county;

(32) District No. 32: That portion of Pennington county consisting of VTD-RC 1-1, VTD-RC 1-2, VTD-RC 1-3, VTD-RC 2-1, VTD-RC 2-4, VTD-RC 5-4, that portion of VTD-RC 1-4 located west of State Highway 79, that portion of VTD-RC 2-3 located south of Omaha Street and west of East Boulevard, that portion of VTD-RC 3-1 east and south of State Highway 44, and that portion of VTD-RVE1 west of State Highway 79;

(33) District No. 33: That portion of Meade county consisting of VTD-Precinct 14--Black Hawk, VTD-Precinct 16--West Black Hawk, VTD-Precinct 19--Central Black Hawk, and that portion of VTD-Rural Black Hawk located west of Interstate 90 and that portion of Pennington county consisting of VTD-CL6, VTD-DT24, VTD-JS5, VTD-NH18, VTD-RC 4-1, VTD-RC 4-3, VTD-RC 4-4, VTD-WP23, that portion of VTD-B33-1 west of Bennett Road, that portion of VTD-DG7 west of Bennett Road, that portion of VTD-RC 3-2 south and east of VTD-WP23 and adjacent to U.S. Highway 16, that portion of VTD-RC 4-2 west of East Boulevard and North Maple Avenue and that portion north of Interstate 90, that portion of VTD-RC 5-2 located north of Interstate 90 and that portion located north of Meadowwood Drive, Timothy Street, and Adventure Trail and west of State Highway 79, that portion of VTD-RC 5-3 north of Galena Drive and City Springs Road, and that portion of VTD-RC 5-5 east of North Haines Avenue;

(34) District No. 34: That portion of Pennington county consisting of VTD-RC 3-3, VTD-RC 3-4, VTD-RC 3-5, VTD-RC 3-6, VTD-RC 3-7, VTD-RC 5-1, that portion of VTD-RC 2-3 north of Omaha Street and west of North Maple Avenue, that portion of VTD-RC 3-1 not in District No. 32, that portion of VTD-RC 3-2 not in District No. 33, that portion of VTD-RC 5-2 not in District No. 33, that portion of VTD-RC 5-3 not in District No. 33, and that portion of VTD-RC 5-5 not in District No. 33; and

(35) District No. 35: That portion of Pennington county consisting of VTD-B35-1, VTD-RC 2-2, VTD-RC 2-5, VTD-RVF1, VTD-RVF2, VTD-RVS1, VTD-VN34, that portion of VTD-B33-1 not in District No. 33, that portion of VTD-B33-2 not in District No. 29, that portion of VTD-B33-3 south of Interstate 90 and not in District No. 30, that portion of VTD-DG7 not in District No. 29, District No. 30, or District No. 33, that portion of VTD-RC 1-4 not in District No. 32, that portion of VTD-RC 2-3 not in District No. 32 or District No. 34, that portion of VTD-RC 4-2 not in District No. 33, and that portion of VTD-RVE1 not in District No. 32.
Source: SL 2011 (SS), ch 1, § 3, eff. Jan. 23, 2012.



§ 2-2-44 Number of representative districts--Number of representatives.

2-2-44. Number of representative districts--Number of representatives. The state shall be divided into thirty-five representative districts, which shall be the same as the senatorial districts provided in § 2-2-43, and the House of Representatives shall consist of seventy members.

Source: SL 2011 (SS), ch 1, § 4, eff. Jan. 23, 2012.



§ 2-2-45 Number of senators from each district.

2-2-45. Number of senators from each district. Each senatorial district as provided for in § 2-2-43 is entitled to one senator.

Source: SL 2011 (SS), ch 1, § 5, eff. Jan. 23, 2012.



§ 2-2-46 Number of representatives from each district.

2-2-46. Number of representatives from each district. Each representative district as provided for in § 2-2-44 is entitled to two representatives. However, in order to protect minority voting rights, District No. 26 and District No. 28 shall each consist of two single-member house districts as provided in §§ 2-2-47 and 2-2-48.

Source: SL 2011 (SS), ch 1, § 6, eff. Jan. 23, 2012.



§ 2-2-47 Single-member house districts in District No. 26.

2-2-47. Single-member house districts in District No. 26. District No. 26 shall consist of two single-member house districts as follows:

(1) District No. 26A: Mellette and Todd counties; and

(2) District No. 26B: Brule, Buffalo, Jones, and Lyman counties.
Source: SL 2011 (SS), ch 1, § 7, eff. Jan. 23, 2012.



§ 2-2-48 Single-member house districts in District No. 28.

2-2-48. Single-member house districts in District No. 28. District No. 28 shall consist of two single-member house districts as follows:

(1) District No. 28A: Corson, Dewey, and Ziebach counties; and

(2) District No. 28B: Harding and Perkins counties and that portion of Butte county that is not in District No. 29.
Source: SL 2011 (SS), ch 1, § 8, eff. Jan. 23, 2012.



§ 2-2-49 Ideal population of senatorial district.

2-2-49. Ideal population of senatorial district. The Legislature finds that, for the purposes of §§ 2-2-41 to 2-2-51, inclusive, the ideal population of a senatorial district, based on the official 2010 federal census, is 23,262 people.

Source: SL 2011 (SS), ch 1, § 9, eff. Jan. 23, 2012.



§ 2-2-50 Voting district boundaries.

2-2-50. Voting district boundaries. For the purposes of §§ 2-2-41 to 2-2-51, inclusive, voting district (VTD) boundaries are those boundaries in existence on April 1, 2010, and utilized by the 2010 federal census.

Source: SL 2011 (SS), ch 1, § 10, eff. Jan. 23, 2012.



§ 2-2-51 Attachment of omitted areas.

2-2-51. Attachment of omitted areas. If any area of this state is omitted from the provisions of § 2-2-43, the county auditor of the county containing the area shall attach the area to the district that surrounds it or, if the area is contiguous to two or more districts, the county auditor shall attach it to the contiguous district that has the least population according to the official 2010 federal census. Any attachment made pursuant to this section shall be certified in writing and filed with the secretary of state. No changes may be made in any such attachment until the next decennial redistricting.

Source: SL 2011 (SS), ch 1, § 11, eff. Jan. 23, 2012.






Chapter 03 - Emergency Interim Legislative Succession [Repealed].

CHAPTER 2-3

EMERGENCY INTERIM LEGISLATIVE SUCCESSION [REPEALED]

[Repealed by SL 1994, ch 26, §§ 1-15]



Chapter 04 - Sessions of Legislature.

§ 2-4-1 Time and place of regular sessions.

2-4-1. Time and place of regular sessions. The Legislature shall meet at the seat of government on the second Tuesday of January at noon.

Source: SDC 1939, § 55.0502; SL 1981, ch 15; SL 1983, ch 13, § 2.



§ 2-4-1.1 Leave of absence from employment for legislative service -- Restrictions onemployee's right to serve in Legislature void.

2-4-1.1. Leave of absence from employment for legislative service--Restrictions on employee's right to serve in Legislature void. An employer shall grant a temporary leave of absence without loss of job status or seniority resulting therefrom, to any employee who is a member of the Legislature in order that such employee may perform any official duty as a member of the Legislature. Such temporary leave of absence may be with or without pay within the discretion of the employer. Any agreement between an employer and an employee which, as a condition precedent to employment, promotion or benefit enhancement, restricts the employee's right to serve in the Legislature is void as a matter of public policy.

Source: SL 1974, ch 29; SL 1989, ch 24.



§ 2-4-2 Salary and expense allowances of legislators.

2-4-2. Salary and expense allowances of legislators. The salary of each member of the Legislature is six thousand dollars for every regular legislative session. In addition, each legislator shall receive:

(1) Reimbursement to be paid after the legislative session for actual mileage or its equivalent traveled to and from home not more than once each weekend or between days of recess during the regular legislative session, at state rates established by the Board of Finance;

(2) Expenses of one hundred twenty-three dollars per day for each day of a regular or special legislative session as prepaid reimbursement for living expenses, including meals and lodging, laundry, cleaning and pressing of clothing, and all other uncompensated expenses as defined in § 2-4-2.1 incident to the performance of legislative services, or at the amount fixed for the per diem allowance that is authorized by the United States Internal Revenue Service to be excluded from the gross income without itemization as of October first each year, whichever of the two is greater; and

(3) Five cents once each session for every mile of necessary travel in going to and returning from the place of meeting of the Legislature by the most usual route.

For each day's attendance at special sessions, each member, in addition to mileage and expenses, shall receive a per diem calculated by the director of the Legislative Research Council equal to the normal daily compensation for the regular session immediately preceding the special session.

Source: SL 1947, ch 241, § 5; SL 1957, ch 279, § 1; SDC Supp 1960, § 55.0503-1; SL 1965, ch 230, § 1; SL 1969, ch 207, § 1; SL 1970, ch 14, § 1; SL 1974, ch 23, § 1; SL 1976, ch 23; SL 1978, ch 24, § 7; SL 1981, ch 3, § 10; SL 1983, ch 2, § 11; SL 1988, ch 8, § 5A; SL 1997, ch 18, § 1; SL 1998, ch 10, § 1; SL 2000, ch 20, § 1; SL 2013, ch 15, § 1.



§ 2-4-2.1 Items constituting uncompensated expenses of legislators.

2-4-2.1. Items constituting uncompensated expenses of legislators. The term, "uncompensated expenses," as used in this chapter, includes, but is not limited to, postage, stationery, printing, office supplies, telephone, incidental costs in the maintenance of a legislative office at home, subscriptions to publications, conference dues, and travel for attendance at meetings with constituents, and such other unreimbursed costs associated with legislative service.

Source: SL 1979, ch 13.



§ 2-4-2.2 Salary or per diem for members of the Legislature serving on committees.

2-4-2.2. Salary or per diem for members of the Legislature serving on committees. The salary or per diem compensation for members of the Legislature serving on legislative committees, boards, or commissions is equal to the rate set by subdivision 2-4-2(2).

Source: SL 2002, ch 18, § 4.



§ 2-4-2.3 Compensation of legislators prior to oath of office.

2-4-2.3. Compensation of legislators prior to oath of office. The chair of the executive board of the Legislative Research Council may authorize the payment of a salary or per diem compensation to a person who has been elected or appointed to the Legislature, but has not yet received the oath of office, if the person is required to attend legislative committees, boards, or commissions. The payment shall be equal to the rate set by subdivision 2-4-2(2).

Source: SL 2014, ch 12, § 1.



§ 2-4-3 Superseded.

2-4-3. Superseded by § 3-8-2.1.



§ 2-4-3.1 Per diem of lieutenant governor for duties as board member.

2-4-3.1. Per diem of lieutenant governor for duties as board member. If the lieutenant governor is not assigned sufficient duties to require his full-time attention, then when carrying out his duties as a member of a board, committee, or commission established by the Legislature, he may receive a per diem of not to exceed seventy-five dollars per day or such amount as may be otherwise provided by law in the legislation establishing the board, committee, or commission. The per diem as authorized by this section may be paid for a maximum of sixty days in any calendar year.

Source: SL 1975, ch 25; SL 1985, ch 17, § 1; SL 1987, ch 8, § 3.



§ 2-4-4 Time of payment of salaries and allowances.

2-4-4. Time of payment of salaries and allowances. The salary of the Legislature and the lieutenant governor shall be payable in the same manner as for other state employees under the provisions of § 3-8-6, provided, however, that final payment shall be made on or before the last day of a legislative session. Mileage of the members of the Legislature and the lieutenant governor, for attendance upon regular and special sessions, shall be paid at the end of such session.

Source: SL 1951, ch 341, §§ 1 to 3; SL 1953, ch 401; SL 1955, ch 333; SL 1957, ch 377; SL 1959, ch 361; SDC Supp 1960, § 55.0503-2; SL 1965, ch 230, § 3; SL 1969, ch 207, § 3; SL 1973, ch 18, § 1.



§ 2-4-5 Repealed.

2-4-5. Repealed by SL 1973, ch 19, § 1.



§ 2-4-6 Preventing Legislature or members from meeting as felony.

2-4-6. Preventing Legislature or members from meeting as felony. Every person who intentionally, by force or fraud, prevents the Legislature of this state or either of the branches composing it, or any of the members thereof, from meeting or organizing, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1001; SL 1980, ch 24, § 16; SL 2006, ch 130, § 2.



§ 2-4-7 Preventing legislator from attending or voting as misdemeanor.

2-4-7. Preventing legislator from attending or voting as misdemeanor. Every person who intentionally, by intimidation or otherwise, prevents any member of the Legislature of this state from attending any session of the branch of which he is a member, or of any committee thereof, or from giving his vote upon any question which may come before such branch, or from performing any other official act, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1005; SL 1980, ch 24, § 17.



§ 2-4-8 Compelling adjournment of Legislature as felony.

2-4-8. Compelling adjournment of Legislature as felony. Every person who intentionally, by force or fraud, compels or attempts to compel the Legislature of this state, or either of the branches composing it, to adjourn or disperse, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1002; SL 1980, ch 24, § 18; SL 2006, ch 130, § 3.



§ 2-4-9 Disturbance or disorderly conduct in Legislature as misdemeanor.

2-4-9. Disturbance or disorderly conduct in Legislature as misdemeanor. Every person who intentionally disturbs the Legislature of this state, or either of the branches composing it, while in session, or who commits any disorderly conduct in the immediate view and presence of either branch of the Legislature tending to interrupt its proceedings or impair the respect due to its authority, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1003; SL 1980, ch 24, § 19.



§ 2-4-10 Compelling action or inaction by Legislature as felony.

2-4-10. Compelling action or inaction by Legislature as felony. Every person who intentionally, by force or fraud, compels or attempts to compel either branch of the Legislature of this state to pass, amend, or reject any bill or resolution, or to grant or refuse any petition, or to perform or omit to perform any other official act, is guilty of a Class 4 felony.

Source: SDC 1939, § 13.1004; SL 1980, ch 24, § 20; SL 2006, ch 130, § 4.



§ 2-4-11 to 2-4-12. Repealed.

2-4-11, 2-4-12. Repealed by SL 1976, ch 158, § 12A-11.



§ 2-4-13 Forfeiture of office by legislator convicted of violation -- Disqualification frompublic office.

2-4-13. Forfeiture of office by legislator convicted of violation--Disqualification from public office. The conviction of a member of the Legislature of any crime defined in §§ 2-4-6 to 2-4-10, inclusive, involves as a consequence, in addition to the punishment prescribed therein, a forfeiture of his office and disqualifies him from ever thereafter holding any public office under this state.

Source: SDC 1939, § 13.1012; SL 1980, ch 26, § 16.



§ 2-4-14 Contempt of Legislature -- Punishment.

2-4-14. Contempt of Legislature--Punishment. The Senate or the House of Representatives may punish, as a contempt, by imprisonment, a breach of its privileges or the privileges of its members; but only for one or more of the following offenses:

(1) Knowingly arresting a member or officer of the Senate or the House of Representatives, or procuring such member or officer to be arrested in violation of his privilege from arrest;

(2) Disorderly conduct in the immediate view of the Senate or the House of Representatives, and directly tending to interrupt its proceedings;

(3) Refusing to be examined as a witness either before the Senate or the House of Representatives, or a committee thereof, or before any person authorized to take testimony in legislative proceedings;

(4) Giving or offering a bribe to a member, or attempting, by menace or other corrupt means or device, directly or indirectly, to control or influence a member in giving his vote, or to prevent his giving the same;
but the term of imprisonment which the Senate or House of Representatives may impose for any contempt specified in this section shall not extend beyond the session of the Legislature.

Source: SDC 1939, § 55.0608.



§ 2-4-15 Contempt of Legislature as misdemeanor.

2-4-15. Contempt of Legislature as misdemeanor. Every person who is guilty of contempt of the State Legislature or either branch thereof, as contempt is defined in § 2-4-14, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 55.9902; SL 1980, ch 24, § 21.






Chapter 05 - Legislative Officers and Employees.

§ 2-5-1 Repealed.

2-5-1. Repealed by omission from SL 1968, ch 201, § 2.



§ 2-5-2 Elective officers of Senate.

2-5-2. Elective officers of Senate. The elective officers of the Senate shall be a president pro tempore of the Senate, who shall be a member of that body, one secretary, and such other officers as shall be necessary to properly conduct the business of the Senate.

Source: SDC 1939, § 55.0505; SL 1947, ch 240; SL 1968, ch 201, § 6.



§ 2-5-3 Elective officers of house.

2-5-3. Elective officers of house. The elective officers of the House of Representatives shall be a speaker and a speaker pro tempore, who shall be members of that body, one chief clerk and such other officers as shall be necessary to properly conduct the business of the House of Representatives.

Source: SDC 1939, § 55.0506; SL 1947, ch 240; SL 1968, ch 201, § 7.



§ 2-5-3.1 Tie vote for organizing House of Representatives.

2-5-3.1. Tie vote for organizing House of Representatives. In the event that there is a tie vote for purposes of organizing the House of Representatives then, for the purposes of organization, the political party's candidate for speaker of the house, speaker pro tempore and clerk, then having a member of its party duly elected as the Governor of the State of South Dakota shall be deemed to be elected.

Source: SL 1972, ch 12; SL 1981, ch 16, § 3.



§ 2-5-4 Repealed.

2-5-4. Repealed by SL 1968, ch 201, § 5.



§ 2-5-5 Appointment of legislative employees by presiding officers.

2-5-5. Appointment of legislative employees by presiding officers. The speaker of the House of Representatives shall appoint employees necessary to properly conduct the business of the house and the president pro tempore of the Senate shall appoint employees necessary to properly conduct the business of the Senate.

Source: SDC 1939, § 55.0508; SL 1947, ch 240; SL 1968, ch 201, § 8; SL 1981, ch 16, § 4; SL 1995, ch 13, § 1.



§ 2-5-6 Repealed.

2-5-6. Repealed by omission from SL 1968, ch 201, § 8.



§ 2-5-7 Repealed.

2-5-7. Repealed by omission from SL 1968, ch 201, § 2.



§ 2-5-8 Determination of amount of compensation of legislative employees.

2-5-8. Determination of amount of compensation of legislative employees. All elective and appointed officers and employees of the Senate and House of Representatives designated in §§ 2-5-2, 2-5-3, and 2-5-5 shall receive compensation determined and agreed upon by a joint select committee of both houses.

Source: SDC 1939, § 55.0508; SL 1947, ch 240; SL 1968, ch 201, § 8.



§ 2-5-9 Certification and payment of compensation to officers and employees.

2-5-9. Certification and payment of compensation to officers and employees. The compensation of the officers and employees of the Senate, except the lieutenant governor, and the compensation of the officers and employees of the House of Representatives shall be fixed by a joint select committee of both houses. The compensation shall be paid out of the state treasury, upon vouchers approved by the director of the Legislative Research Council.

Source: SDC 1939, § 55.0510; SL 1968, ch 201, § 2; SL 1985, ch 17, § 2.



§ 2-5-10 , 2-5-11. Repealed.

2-5-10, 2-5-11. Repealed by SL 1968, ch 201, § 1.



§ 2-5-12 Repealed.

2-5-12. Repealed by SL 1983, ch 13, § 3.






Chapter 06 - Legislative Committees and Investigations.

§ 2-6-1 Administration of oaths by committee member.

2-6-1. Administration of oaths by committee member. Any member of the Senate or House of Representatives, while acting as a member of any committee thereof, shall have authority to administer oaths to such persons as shall be examined before such committee.

Source: SDC 1939, § 55.0609.



§ 2-6-2 Composition and appointment of Government Operations and Audit Committee--Duties and reports--Assistance.

2-6-2. Composition and appointment of Government Operations and Audit Committee--Duties and reports--Assistance. There shall be appointed at each regular session of the Legislature a Government Operations and Audit Committee of ten, consisting of five members of the Senate appointed by the president pro tempore of the Senate, one of whom shall be a member of the Judiciary Committee, and five members of the House of Representatives appointed by the speaker of the house, one of whom shall be a member of the Judiciary Committee, for the purpose of inquiry and review of any phase of the operations and the fiscal affairs of any department, institution, board, or agency of the state, to review any findings of abuse or neglect in a juvenile corrections facility, to make a continuing study of the operation of the state's correctional system, and to make a detailed report to the Senate and House of Representatives and submit a copy of its report to the appropriation committee of each house of the Legislature at the next succeeding session of the Legislature or any special session of the Legislature upon request of the body.

The Department of Legislative Audit shall provide assistance, including clerical help, to the committee upon request.

Source: SDC 1939, § 55.0610; SL 1953, ch 285; SL 1955, ch 234; SL 1957, ch 280; SL 1984, ch 14, § 1; SL 1995, ch 13, § 2; SL 2000, ch 128, § 11.



§ 2-6-3 Repealed.

2-6-3. Repealed by SL 1971, ch 23, § 2.



§ 2-6-4 Investigative powers of Government Operations and Audit Committee.

2-6-4. Investigative powers of Government Operations and Audit Committee. The Government Operations and Audit Committee may examine all records and vouchers, summon witnesses, and thoroughly examine all expenditures and the general management of each department.

Source: SDC 1939, § 55.0610; SL 1953, ch 285; SL 1955, ch 234; SL 1957, ch 280; SL 1984, ch 14, § 2; SL 2000, ch 128, § 12.



§ 2-6-4.1 Report may be required where audit finding reoccurs--Contents of report.

2-6-4.1. Report may be required where audit finding reoccurs--Contents of report. If an audit report of any department, institution, board, or agency of the state includes an audit finding that also occurred in an immediately preceding year, the Government Operations and Audit Committee may require the department, institution, board, or agency to present a report, as part of its budget hearing, during the succeeding legislative session. The report to the Appropriations Committees shall include the reasons for not implementing the audit recommendations and a corrective action plan.

Source: SL 2000, ch 21, § 1.



§ 2-6-5 Disobedience of legislative summons as misdemeanor.

2-6-5. Disobedience of legislative summons as misdemeanor. Any person who is summoned to attend as a witness before either house of the Legislature or any committee thereof authorized to summon or subpoena witnesses, and who refuses or neglects without lawful excuse to attend pursuant to the summons or subpoena, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1010; SL 1980, ch 24, § 22; SL 1985, ch 17, § 3.



§ 2-6-6 Refusal to testify or produce evidence before Legislature as misdemeanor.

2-6-6. Refusal to testify or produce evidence before Legislature as misdemeanor. Any person who, being present before either house of the Legislature or any committee thereof authorized to summon witnesses, willfully refuses to be sworn or affirmed, or to answer any material and proper question, or to produce upon reasonable notice any material or proper books, papers, or documents in his possession or under his control, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.1011; SL 1980, ch 24, § 23; SL 1985, ch 17, § 4.



§ 2-6-7 Forfeiture of office by legislator in violation--Disqualification from public office.

2-6-7. Forfeiture of office by legislator in violation--Disqualification from public office. The conviction of a member of the Legislature of any crime defined in § 2-6-5 or 2-6-6 involves as a consequence, in addition to the punishment prescribed therein, a forfeiture of his office and disqualifies him from ever thereafter holding any public office under this state.

Source: SDC 1939, § 13.1012.



§ 2-6-8 Retirement laws study committee created--Purpose.

2-6-8. Retirement laws study committee created--Purpose. There is hereby created the South Dakota Retirement Laws Committee to make a continuing study of the pension and annuity and benefit laws relating to employees and officers in public service.

Source: SL 1974, ch 36, § 1.



§ 2-6-9 Appointment and terms of Retirement Laws Committee members--Politicalaffiliations.

2-6-9. Appointment and terms of Retirement Laws Committee members--Political affiliations. The Retirement Laws Committee shall consist of five members of the House of Representatives to be appointed by the speaker of the House of Representatives and five members of the Senate to be appointed by the president pro tempore of the Senate. The members of the Retirement Laws Committee shall be appointed biennially for terms expiring on January first of each succeeding odd-numbered year and shall serve until their respective successors are appointed and qualified. No more than three from each legislative body may be from the same political party.

Source: SL 1974, ch 36, § 2; SL 1985, ch 17, § 5; SL 1995, ch 13, § 3.



§ 2-6-10 Officers of Retirement Laws Committee--Staff assistance.

2-6-10. Officers of Retirement Laws Committee--Staff assistance. The Retirement Laws Committee shall select a chairman and vice-chairman and shall be provided with staff assistance from the Legislative Research Council staff.

Source: SL 1974, ch 36, § 3.



§ 2-6-11 Study of retirement laws by committee--Emphasis.

2-6-11. Study of retirement laws by committee--Emphasis. The Retirement Laws Committee shall continue the study of the retirement and pension laws applicable to employees and officers in government service throughout the state and shall appraise and evaluate existing laws relating to retirement and pension. It shall give particular study and consideration to the financial affairs of the retirement funds and shall recommend revisions in financial provisions and methods of amortizing the accrued liabilities of such funds without impairment of any of the rights and equities of participants and beneficiaries but in conformity with sound and established principles of financing retirement fund obligations.

Source: SL 1974, ch 36, § 3.



§ 2-6-12 Legislative drafts and recommendations by Retirement Laws Committee--Reports--Review of proposals.

2-6-12. Legislative drafts and recommendations by Retirement Laws Committee--Reports--Review of proposals. The Retirement Laws Committee shall present legislative drafts to effect sound and equitable public employees retirement programs. The Retirement Laws Committee shall study and make recommendations concerning the extension of retirement coverage to public employees to whom retirement protection has not been accorded. The Retirement Laws Committee shall from time to time report to the Legislature which report shall include but not be limited to the financial soundness of the system. The Retirement Laws Committee shall review all proposed legislation that affects public employee retirement in the state and shall make its report to the Legislature. During the legislative session, however, the standing committees established to review retirement laws legislation shall review proposed legislation that affects public employee retirement.

Source: SL 1974, ch 36, § 4; SL 1992, ch 24.



§ 2-6-13 Repealed.

2-6-13. Repealed by SL 1989, ch 27, § 1.



§ 2-6-14 Joint Bonding Review Committee established--Agencies subject to review by jointcommittee.

2-6-14. Joint Bonding Review Committee established--Agencies subject to review by joint committee. An interim joint bonding committee, established pursuant to the rules of the Legislature, shall review the operations, programs, accomplishments, and financial status of the South Dakota Housing Development Authority, the South Dakota Health and Educational Facilities Authority, the South Dakota Building Authority, the South Dakota Conservancy District, the South Dakota Railroad Authority, and any other agency, board, or commission authorized to conduct statewide programs in the State of South Dakota and to issue bond and note indebtedness.

Source: SL 1976, ch 26, § 1; SDCL Supp, § 2-9-20; SL 1978, ch 20, § 3; SL 1982, ch 24; SL 1984, ch 15, § 1; SL 1985, ch 7, § 17A; SL 1993, ch 12, § 3.



§ 2-6-15 Reports by bonding entities to joint committee--Contents--Other assistance.

2-6-15. Reports by bonding entities to joint committee--Contents--Other assistance. Each of the entities shall submit to the joint committee a complete and detailed report no later than December first of each year, setting forth:

(1) Its operations and accomplishments;

(2) Its receipts and expenditures during its fiscal year for its operating and capital outlay purposes;

(3) Its assets and liabilities at the end of its fiscal year;

(4) A schedule of its notes and bonds outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during such fiscal year; and

(5) Information relating to the selection, evaluation and compensation of its professional service providers.

Each of the entities shall assist the joint committee in a continuous review of programs and projected plans for the entities.

Source: SL 1976, ch 26, § 2; SDCL Supp, § 2-9-21; SL 1978, ch 20, § 4; SL 1982, ch 25.



§ 2-6-16 Reports to joint committee on particular issues of bonds or notes--Contents.

2-6-16. Reports to joint committee on particular issues of bonds or notes--Contents. For each issuance of bonds or notes of any such entity, there shall be provided to the joint committee a report of the details of the issuance, including a citation to the resolution providing for the issuance of the bonds and notes, the use of the proceeds of such issuance, the maturity date or dates of the bonds or notes, the interest rate or rates of the bonds or notes, the anticipated source of revenue from which the bonds or notes are to be repaid, and the rating, if any, given by a standard rating service on the bonds or notes.

Source: SL 1976, ch 26, § 3; SDCL Supp, § 2-9-22; SL 1978, ch 20, § 5.



§ 2-6-17 Detailed accounting to committee on underlying security and investments.

2-6-17. Detailed accounting to committee on underlying security and investments. The joint committee may request at any time a detailed accounting of the security underlying outstanding bonds or notes, the ability to make timely repayment of bonds or notes, or the investments of such entity.

Source: SL 1976, ch 26, § 4; SDCL Supp, § 2-9-23; SL 1978, ch 20, § 6.



§ 2-6-18 Agency explanation to committee of programs and operations.

2-6-18. Agency explanation to committee of programs and operations. The joint committee may at any time require the governing board, or its designee, of any such entity to appear before it to provide detailed explanations of the public purpose underlying any of its programs or detailed explanations of any of its operations or activities.

Source: SL 1976, ch 26, § 5; SDCL Supp, § 2-9-24; SL 1978, ch 20, § 7.



§ 2-6-19 Water Development Oversight Committee created--Purpose.

2-6-19. Water Development Oversight Committee created--Purpose. There is hereby created the Legislative Water Development Oversight Committee. The committee shall consist of four legislators, one each appointed by the majority and minority leaders of the Senate and one each appointed by the majority and minority leaders of the House of Representatives. The committee shall monitor the meetings and actions of the Board of Water and Natural Resources and the Water Management Board. The secretary of the Department of Environment and Natural Resources shall cooperate with the members of the committee and assist them in carrying out their responsibilities. The secretary of the Department of Environment and Natural Resources shall inform the members of the committee of the time and place of all meetings of the Board of Water and Natural Resources and Water Management Board and shall forward to the members of the committee copies of all materials sent to the members of those boards.

The committee shall select a chairperson from among its members and shall from time to time report to the Executive Board of the Legislative Research Council on its activities. Members of the committee shall receive compensation as would any member of an interim legislative committee authorized by the Executive Board of the Legislative Research Council under chapter 2-9.

Source: SL 1982, ch 316, § 9A; SL 2004, ch 17, § 6.



§ 2-6-20 State-Tribal Relations Committee created.

2-6-20. State-Tribal Relations Committee created. There is hereby created the South Dakota State-Tribal Relations Committee to make a continuing study of the relations between the state and its political subdivisions and the tribes and their tribal governments.

Source: SL 1993, ch 30, § 1; SDCL 2-16-20.



§ 2-6-21 Membership of State-Tribal Relations Committee.

2-6-21. Membership of State-Tribal Relations Committee. The State-Tribal Relations Committee shall consist of five members of the House of Representatives to be appointed by the speaker of the House of Representatives and five members of the Senate to be appointed by the president pro tempore of the Senate. The members of the State-Tribal Relations Committee shall be appointed biennially for terms expiring on January first of each succeeding odd-numbered year and shall serve until their respective successors are appointed and qualified. No more than three from each legislative body may be from the same political party.

Source: SL 1993, ch 30, § 2; SDCL 2-16-21.



§ 2-6-22 Committee heads--Staff assistance.

2-6-22. Committee heads--Staff assistance. The State-Tribal Relations Committee shall select a chairman and vice-chairman and shall be provided with staff assistance from the Legislative Research Council.

Source: SL 1993, ch 30, § 3; SDCL 2-16-22.



§ 2-6-23 Responsibilities of State-Tribal Relations Committee.

2-6-23. Responsibilities of State-Tribal Relations Committee. The State-Tribal Relations Committee shall continuously study the relationship between the state and its political subdivisions and the tribes and their tribal governments. The committee shall give particular study and consideration to matters concerning jurisdiction, taxation, gaming, economic development and community relations. The committee shall serve as a forum for the discussion of issues of mutual concern to the state and the tribes and shall attempt to foster state-tribal cooperation. The committee shall draw upon public input from all those who may be concerned and knowledgeable about state-tribal relations whether Indian or non-Indian, whether tribal members or nontribal members. The committee may present draft legislation and policy recommendations to the Legislative Research Council Executive Board to effectuate its mission.

Source: SL 1993, ch 30, § 4; SDCL 2-16-23.



§ 2-6-24 Wind Energy Competitive Advisory Task Force established.

2-6-24. Wind Energy Competitive Advisory Task Force established. There is hereby established the Wind Energy Competitive Advisory Task Force. The task force shall consist of the following eleven members:

(1) The speaker of the House of Representatives shall appoint two members of the House of Representatives;

(2) The speaker of the House of Representatives shall appoint two members of the general public;

(3) The president pro tempore of the Senate shall appoint two members of the Senate;

(4) The president pro tempore of the Senate shall appoint two members of the general public; and

(5) The Governor shall appoint three members of the general public.

The initial appointments shall be made no later than July 1, 2011, and shall serve until January 1, 2012. If there is a vacancy on the task force, the vacancy shall be filled in the same manner as the original appointment.

The task force shall review South Dakota wind energy taxation and incentives and shall advise the Governor and Legislature regarding the competitive atmosphere of wind energy incentives and taxation among the several states.

The task force shall make recommendations as to the proper mechanisms to tax wind energy and compete with surrounding states for the construction and maintenance of wind energy installations.

Source: SL 2011, ch 15, § 1.



§ 2-6-25 Supervision of wind energy task force--Funding.

2-6-25. Supervision of wind energy task force--Funding. The Wind Energy Competitive Advisory Task Force shall be under the supervision of the Executive Board of the Legislative Research Council and staffed and funded as an interim legislative committee. The Legislative Research Council may receive additional funds from any legal source to carry out the purposes of § 2-6-24 and this section. The executive board shall designate the chair and the vice chair of the task force.

Source: SL 2011, ch 15, § 2.



§ 2-6-26 Legislature's Planning Committee created.

2-6-26. Legislature's Planning Committee created. There is hereby created the Legislature's Planning Committee to make a continuing study of emerging trends, assets, and challenges in South Dakota and to address the long-term implications of the decisions made by the Legislature.

Source: SL 2012, ch 20, § 1.



§ 2-6-27 Membership of committee.

2-6-27. Membership of committee. The Legislature's Planning Committee shall be composed of the speaker of the House of Representatives, the president pro tempore of the Senate, the chair of the Executive Board of the Legislative Research Council, a member of the House appropriations committee appointed by the speaker of the House and a member of the Senate appropriations committee appointed by the president pro tempore of the Senate as ex officio members. In addition, the committee shall include three members of the House of Representatives appointed by the speaker of the House and three members of the Senate appointed by the president pro tempore of the Senate. The members of the Legislature's Planning Committee shall be appointed biennially for terms expiring January first of each succeeding even-numbered year and shall serve until their respective successors are appointed and qualified. In the event any appointed member does not continue as a current sitting member of the Legislature, a replacement shall be appointed by the speaker of the House if the member to be replaced is a member of the House of Representatives or by the president pro tempore of the Senate if the member to be replaced is a member of the Senate. Any ex officio member of the committee may serve only during the term during which they serve in their respective capacities and when succeeded, their successor shall assume their position on the committee. However, no fewer than two representatives, one from each party, and one senator shall be reappointed each biennium to provide continuity. The total membership shall be appointed in proportion to the political party makeup of the Legislature.

Source: SL 2012, ch 20, § 2; SL 2013, ch 16, § 1.



§ 2-6-28 Annual study.

2-6-28. Annual study. Each year, the Executive Board shall identify up to six categories for the Legislature's Planning Committee to study.

Source: SL 2012, ch 20, § 3.



§ 2-6-29 Chair--Vice chair--Staff.

2-6-29. Chair--Vice chair--Staff. The Legislature's Planning Committee shall select a chair and a vice chair and shall be provided with staff assistance from the Legislative Research Council. The chair and vice chair shall be from different Houses.

Source: SL 2012, ch 20, § 4; SL 2013, ch 16, § 2.



§ 2-6-30 Duties of Legislature's Planning Committee.

2-6-30. Duties of Legislature's Planning Committee. The Legislature's Planning Committee shall collect and analyze data and give special consideration to matters concerning demographics, education, labor, revenue, natural resources, assets, challenges, trends, and the growth and efficiency of government in South Dakota. The committee shall continuously identify long-term issues significant to South Dakota, set goals, and issue a yearly report of its findings. The committee shall draw upon public input from all those who may be concerned and knowledgeable in these areas. The committee may propose draft legislation and policy recommendations to the Legislature to effectuate its mission.

Source: SL 2012, ch 20, § 5.



§ 2-6-31 Jolene's Law Task Force created.

2-6-31. Jolene's Law Task Force created. There is hereby created the Jolene's Law Task Force to study the impact of sexual abuse of children in this state and to make recommendations to the Legislature on policies to effectively address the issue. The task force shall consist of the following fifteen members:

(1) The President Pro Tempore of the Senate shall appoint two members of the Senate;

(2) The Speaker of the House of Representatives shall appoint two members of the House of Representatives;

(3) The President Pro Tempore of the Senate shall appoint the following four members:

(a) A child abuse pediatrician whose experience and clinical practice is associated with a child advocacy center in the state;

(b) A representative associated with a non-profit organization that provides training and education aimed at the prevention of sexual abuse of children;

(c) A representative from a child advocacy center in the state with experience serving children who have been subjected to sexual abuse;

(d) A person who was a victim of sexual abuse as a child;

(4) The Speaker of the House shall appoint the following four members:

(a) A representative from a tribal organization in this state with experience and training in the area of sexual abuse of children;

(b) A representative of a law enforcement organization in the state with direct experience working with child sexual abuse investigations;

(c) A victim's advocate who works directly with child victims of sexual abuse; and

(d) A mental health professional with experience and training using trauma focused cognitive behavioral therapy in the area of child sexual abuse;

(5) A representative from the Department of Social Services;

(6) A representative from the Department of Health;

(7) A representative from the Department of Education.
Source: SL 2014, ch 13, § 1.



§ 2-6-32 Task force appointments--Term--Vacancy.

2-6-32. Task force appointments--Term--Vacancy. The initial appointments shall be made no later than July 1, 2014, and shall serve until January 1, 2015, which shall be the end date for the task force. If there is a vacancy on the task force, the vacancy shall be filled in the same manner as the original appointment.

Source: SL 2014, ch 13, § 2.



§ 2-6-33 Task force to study impact of sexual abuse of children.

2-6-33. Task force to study impact of sexual abuse of children. The task force shall study the impact of sexual abuse of children in the state and make a report to the Legislature on the prevalence of sexual abuse of children in the state and make policy recommendations to address the following areas:

(1) Methods to increase awareness of issues regarding sexual abuse of children, including warning signs that may indicate that a child is the victim of sexual abuse and the actions and language a child may use to express that they are a victim of sexual abuse;

(2) The actions that a child who is the victim of sexual abuse could take to obtain assistance and intervention;

(3) How to best provide support and assistance to children who are victims of sexual abuse;

(4) Policies to encourage adults to take responsibility for the protection of children from sexual abuse and to respond appropriately when sexual abuse of a child is suspected;

(5) Collaboration of public and private organizations to assist in the recognition and prevention of sexual abuse of children, using research and evidence based practice; and

(6) Any other recommendation the task force deems appropriate in addressing this issue.
Source: SL 2014, ch 13, § 3.



§ 2-6-34 Task force staff and funding.

2-6-34. Task force staff and funding. Jolene's Law Task Force shall be under the supervision of the Executive Board of the Legislative Research Council and staffed and funded as an interim legislative committee, not to exceed twenty-one thousand dollars.

Source: SL 2014, ch 13, § 4.






Chapter 07 - Legislative Printing, Records and Journals.

§ 2-7-1 Compilation, printing, and distribution of legislative manual.

2-7-1. Compilation, printing, and distribution of legislative manual. Each odd-numbered year, the secretary of state shall compile and print a legislative manual. The Bureau of Administration shall distribute the legislative manual free to state officials and agencies who request them and to the public at a price set by the commissioner of administration.

Source: SDC 1939, § 55.0901; SL 1964, ch 152; SL 1965, ch 231; SL 1977, ch 24, § 3; SL 1979, ch 14, § 1; SL 1981, ch 17, § 1.



§ 2-7-2 Repealed.

2-7-2. Repealed by SL 2010, ch 16, §2.



§ 2-7-3 Contents of legislative manual.

2-7-3. Contents of legislative manual. The legislative manual compiled and printed in each odd-numbered year shall contain the following data:

(1) A current official directory of state government;

(2) A current list of county officers;

(3) A compilation of appropriations for state departments made at regular and special sessions during the two years immediately preceding;

(4) A county by county list of election results for all statewide contests and ballot questions for the last general and last primary elections;

(5) A brief biographical statement and picture of all current constitutional officers, legislators, public utility commissioners, supreme court justices, circuit court judges, and United States senators and members of congress;

(6) A listing of all past statewide elected officials;

(7) A brief South Dakota chronology;

(8) A brief statement and pictures regarding the South Dakota institutions;

(9) A brief statement and picture of the state seal and state emblems;

(10) The Constitution of South Dakota;

(11) Population of each county and each municipality;

(12) Names of gubernatorial appointees to boards and commissions; and

(13) A table of contents.
Source: SDC 1939, § 55.0901 as added by SL 1964, ch 152; SL 1965, ch 231; SL 1977, ch 24, § 5; SL 1985, ch 5, § 8; SL 2010, ch 16, § 1.



§ 2-7-4 Prefiling of bills and resolutions with Legislative Research Council--Rules forhandling.

2-7-4. Prefiling of bills and resolutions with Legislative Research Council--Rules for handling. Any person who has been duly elected or appointed to serve during a regular session of the Legislature may file bills and resolutions with the State Legislative Research Council at any time within thirty days prior to the convening of such regular session. Notwithstanding the provisions of § 2-7-6.1, any interim committee of the Legislative Research Council may file bills and resolutions under the provisions of this section. The Executive Board of the State Legislative Research Council shall prescribe rules for the handling and placing in proper form of such bills and resolutions, subject to the provisions of §§ 2-7-4 to 2-7-6, inclusive.

Source: SL 1967, ch 273, § 1; SL 1969, ch 220, § 1; SL 1972, ch 13; SL 1984, ch 16, § 1.



§ 2-7-5 Numbering, printing and disposition of prefiled bills--Date of introduction.

2-7-5. Numbering, printing and disposition of prefiled bills--Date of introduction. The director of the Legislative Research Council shall, within the confines of such rules, receive such bills and resolutions, place them in proper form, assign them numbers for introduction in the proper house, and deliver copies to the printing contractor for presession printing. The director shall deliver the original and one copy of each bill and resolution to the secretary of the Senate or the chief clerk of the House of Representatives, as the case may be, on the day when the session convenes. However, the director may not deliver any prefiled bill or resolution until every sponsor of such bill or resolution has been duly sworn into office.

Upon prefiling, such bills and resolutions become the property of the Legislature and may not thereafter be withdrawn. Prefiled bills and resolutions shall be considered as introduced on the day of their delivery to each house.

Source: SL 1967, ch 273, § 1; SL 1984, ch 16, § 2; SL 1997, ch 19, § 1.



§ 2-7-6 Contract covering printing of prefiled bills and resolutions.

2-7-6. Contract covering printing of prefiled bills and resolutions. The presession printing of all prefiled bills and resolutions shall be included in the general contract for the printing of bills and resolutions for the session for which such bills and resolutions are prefiled.

Source: SL 1967, ch 273, § 2; SL 1968, ch 214; SL 1969, ch 220, § 2.



§ 2-7-6.1 Committee introduction of bills and resolutions.

2-7-6.1. Committee introduction of bills and resolutions. No bill or joint resolution may be introduced in either house of the Legislature by any committee thereof, except:

(1) A bill or a joint resolution introduced by any standing committee of either house;

(2) A bill or joint resolution referred to the Legislature from an interim committee of the State Legislative Research Council;

(3) A bill or joint resolution introduced at the request of the interim Rules Review Committee, the interim Government Operations and Audit Committee, the interim Retirement Laws Committee, the interim Joint Bonding Review Committee, and the interim State-Tribal Relations Committee by one or more committee members upon majority vote of the interim committee; or

(4) A bill or joint resolution introduced at the request of the Governor, an executive agency or of the chief justice of the Supreme Court.

The committee shall obtain a written request for such introduction from either the council, the Governor, department head of an executive agency, a constitutional officer or board, or the chief justice and shall retain such request in its file. Committee bills introduced on behalf of a department head of an executive agency, a constitutional officer or board may be introduced by the chairman without a vote of the committee for purposes of prefiling. Nothing in this section prohibits one or more legislators from introduction of a bill or a joint resolution.

Source: SL 1969, ch 233; SL 1986, ch 24; SL 1989, ch 29; SL 2006, ch 13, § 1.



§ 2-7-7 Officers to keep legislative journals--Custody and disposition of bills and documents.

2-7-7. Officers to keep legislative journals--Custody and disposition of bills and documents. It shall be the duty of the secretary of the Senate and chief clerk of the House of Representatives to keep correct journals of the proceedings of the senate and house, respectively; to have the custody of all records, accounts, and other papers committed to them and at the close of each session of the Legislature to deposit for safekeeping in the Office of the Secretary of State all books, bills, documents, resolutions, and papers in the possession of the Legislature, correctly labeled, folded, and classified, and generally to perform such duties as shall be assigned them by the senate or house, respectively; provided, such journals shall be deposited within forty days after the adjournment of the Legislature.

Source: SDC 1939, §§ 55.0601, 55.0602; SL 1968, ch 201, § 3.



§ 2-7-8 Time of delivery of daily legislative journals--Penalty for delay--Waiver.

2-7-8. Time of delivery of daily legislative journals--Penalty for delay--Waiver. The contractor for printing and binding of the journals of the Legislature shall deliver the daily journals to the Legislature at least two hours before the convening of the Legislature on the following legislative day and, if he fails to do so, he is subject to a penalty of ten dollars per hour for each hour's delay to be deducted from any sum due him on the contract, or recovered from his performance bond in the event such deduction from contract cannot be made. The director of the Legislative Research Council may waive the penalty provisions of this section if failure to deliver the daily journals as required is due to circumstances which the director considers to be sufficiently extenuating.

Source: SDC 1939, § 55.0603; SL 1959, ch 286; SL 1976, ch 24, § 1; SL 1977, ch 24, § 6; SL 1985, ch 17, § 6.



§ 2-7-9 Repealed.

2-7-9. Repealed by omission from SL 1968, ch 201, § 3.



§ 2-7-10 Permanent journals as official record of proceedings.

2-7-10. Permanent journals as official record of proceedings. The corrected daily copies of the journal of the Senate and House of Representatives, together with the index thereof, shall constitute, and be the official permanent record of the legislative proceedings.

Source: SDC 1939, § 55.0602; SL 1968, ch 201, § 3.



§ 2-7-11 Time of delivery of permanent journals--Distribution and price.

2-7-11. Time of delivery of permanent journals--Distribution and price. The contractor for printing the journal indexes of the Legislature shall deliver them to the Legislative Research Council within ninety days after copy therefor has been furnished. The Legislative Research Council shall provide for the distribution of the journals. Price and distribution of the journal indexes shall be determined by a joint-select committee of the Legislature.

Source: SDC 1939, § 55.0902; SL 1977, ch 24, § 7; SL 1979, ch 14, § 2; SL 1985, ch 17, § 7.



§ 2-7-12 Certified copies of journals as prima facie evidence of proceedings.

2-7-12. Certified copies of journals as prima facie evidence of proceedings. Duly certified copies of such journals shall be received in all courts of the state as original evidence, and the volumes wherein the same are published by authority of the state, shall be prima facie evidence of such proceedings.

Source: SDC 1939, § 55.0602; SL 1968, ch 201, § 3.



§ 2-7-13 Repealed.

2-7-13. Repealed by SL 2011, ch 2, § 31.



§ 2-7-14 Time allowed for printing of bills and resolutions.

2-7-14. Time allowed for printing of bills and resolutions. The contractor for printing of the house and senate bills and joint resolutions of any kind shall deliver them, completed, to the Legislature within two days after receiving the copy.

Source: SDC 1939, § 55.0603; SL 1959, ch 286; SL 1985, ch 17, § 9.



§ 2-7-15 Repealed.

2-7-15. Repealed by SL 1997, ch 19, § 3.



§ 2-7-15.1 Fees for copies of bills and journals--Mailing fees--Disposition.

2-7-15.1. Fees for copies of bills and journals--Mailing fees--Disposition. The Executive Board of the Legislative Research Council is authorized to recover up to one-half of the printing costs of legislative bills and journals by establishing uniform fees for the distribution of legislative printed materials, to public agencies, lobbyists, and individuals. Fees for estimated mailing costs may also be charged for mailing printed materials. Fees collected may be deposited in a special fund within the state treasury, the proceeds of which shall be used to pay for printing and postage costs, or transferred to the state general fund.

Source: SL 1981, ch 16, § 2.



§ 2-7-16 Transferred.

2-7-16. Transferred to § 22-12A-17 by SL 2005, ch 120, § 427, eff. July 1, 2006.



§ 2-7-17 Certification and filing of printed bills and resolutions--Judicial notice.

2-7-17. Certification and filing of printed bills and resolutions--Judicial notice. It shall be the duty of the secretary of the Senate and chief clerk of the House of Representatives to preserve one true copy of each printed bill, of each printed joint resolution, and of each printed concurrent resolution of each session of the Legislature; and to attach same together, to attach thereto, their signed certificate that they are true and complete copies of all the printed bills, joint resolutions, and concurrent resolutions of the certain session of the Legislature, and to file said copies so certified in the Office of the Secretary of State within ten days after adjournment of the session.

All copies so certified and filed shall be subject to judicial notice in all courts of record.

Source: SDC 1939, § 55.0604.



§ 2-7-18 Engrossment of bills and amendments.

2-7-18. Engrossment of bills and amendments. All bills, in either house of the Legislature, which have been favorably acted upon, preparatory to going upon the calendar shall be engrossed if amendments have been made thereto. Amendments to any bill made by either Senate or House of Representatives, after engrossment, shall likewise be engrossed.

Source: SDC 1939, § 55.0605; SL 1968, ch 201, § 4; SL 1985, ch 17, § 11.



§ 2-7-19 Enrollment of bill after passage by both houses.

2-7-19. Enrollment of bill after passage by both houses. A bill which has passed both houses of the Legislature shall at once be enrolled by the house in which it originated.

Source: SDC 1939, § 55.0606; SL 1953, ch 284; SL 1968, ch 201, § 9; SL 1979, ch 15, § 1; SL 1985, ch 17, § 12.



§ 2-7-20 Presentation of bill to Governor--Filing with secretary of state--Photocopy to codecounsel.

2-7-20. Presentation of bill to Governor--Filing with secretary of state--Photocopy to code counsel. The original copy of each enrolled bill shall be signed by the president of the Senate, secretary of the Senate, speaker of the House of Representatives, and chief clerk of the House of Representatives and presented to the Governor. If the Governor approves the bill, the Governor shall sign and transmit it to the secretary of state who shall deliver a photocopy of the signature page to the code counsel to be used in preparing copy for session laws. The secretary of state shall provide a permanent form of binder for the original enrolled bills and the bills vetoed with the veto message attached. The secretary of state shall also provide the code counsel with a photocopy of the signature page of each vetoed bill and the veto message.

Source: SDC 1939, § 55.0606; SL 1953, ch 284; SL 1968, ch 201, § 9; SL 1974, ch 24, § 1; SL 1979, ch 15, § 2; SL 1997, ch 19, § 2.



§ 2-7-20.1 Certificate of conformity by Legislature in form and style.

2-7-20.1. Certificate of conformity by Legislature in form and style. Whenever the Governor certifies, pursuant to paragraph four of section 4 of article IV of the Constitution, that the Legislature has conformed a bill to his recommendations, that certificate shall be typed and signed on the enrolled bill.

Source: SL 1974, ch 24, § 3; SL 1979, ch 15, § 3.



§ 2-7-20.2 Veto of bills passed before last four session days--Message to house of origin--Reconsideration--Filing with secretary of state.

2-7-20.2. Veto of bills passed before last four session days--Message to house of origin--Reconsideration--Filing with secretary of state. Whenever the Governor vetoes any bill or any items of a bill which was presented to him five or more calendar days before an adjournment or a recess of the Legislature, he shall transmit his veto message with the original bill to the secretary of the Senate or chief clerk of the House of Representatives, whichever was the house of origin, on the date of his exercise of the power but no later than noon on the last legislative day prior to adjournment or recess. The officer of the house receiving the veto message shall certify on the original copy of the bill whether reconsideration was had and the vote on any reconsideration and shall transmit the bill and veto message to the secretary of state for filing when the time for reconsideration has passed.

Source: SL 1974, ch 24, § 4; SL 1979, ch 15, § 4.



§ 2-7-20.3 Veto of bills too late for return to Legislature--Transmittal to secretary of state.

2-7-20.3. Veto of bills too late for return to Legislature--Transmittal to secretary of state. Whenever the Governor vetoes a bill or any items of a bill which was presented to him during the final four days preceding an adjournment or a recess and it cannot be transmitted to the house of origin in session, he shall transmit the original bill and his veto message to the secretary of state within one day following his veto but no later than the sixteenth day following adjournment or recess.

Source: SL 1974, ch 24, § 5; SL 1979, ch 15, § 5.



§ 2-7-20.4 Bills becoming law without Governor's signature or objections.

2-7-20.4. Bills becoming law without Governor's signature or objections. Whenever the Governor fails to veto any bill which shall become law without his signature or the certificate referred to in § 2-7-20.1, he shall deliver it to the secretary of state who shall note, beneath the signature line provided for the Governor, that it was delivered by the Governor without his signature and without his objections. No communication relating to his reasons for not signing the bill shall be filed or recorded by the secretary of state.

Source: SL 1974, ch 24, § 2; SL 1979, ch 15, § 6.



§ 2-7-21 Transferred.

2-7-21. Transferred to § 22-12A-18 by SL 2005, ch 120, § 427, eff. July 1, 2006.



§ 2-7-22 Forfeiture of office on conviction of legislator--Disqualification from public office.

2-7-22. Forfeiture of office on conviction of legislator--Disqualification from public office. The conviction of a member of the Legislature of any crime defined in § 22-12A-17 or 22-12A-18 involves as a consequence, in addition to the punishment prescribed therein, a forfeiture of his office and disqualifies him from ever thereafter holding any public office under this state.

Source: SDC 1939, § 13.1012.



§ 2-7-23 Repealed.

2-7-23. Repealed by SL 1996, ch 22, § 1.



§ 2-7-24 Preservation of recordings of legislative session by South Dakota PublicBroadcasting.

2-7-24. Preservation of recordings of legislative session by South Dakota Public Broadcasting. If any audio or visual recordings of the legislative session, floor debates, or committee hearings made by South Dakota Public Broadcasting are broadcast over the internet, radio, or television, such recordings shall be preserved by South Dakota Public Broadcasting for not less than three years.

Source: SL 2001, ch 19, § 1.






Chapter 08 - Legislative Fiscal Notes [Repealed].

CHAPTER 2-8

LEGISLATIVE FISCAL NOTES [REPEALED]

[Repealed by SL 1968, ch 201, § 10]



Chapter 09 - Legislative Research Council.

§ 2-9-1 Council continued--Composition and functions.

2-9-1. Council continued--Composition and functions. The State Legislative Research Council shall continue and shall consist of all of the members of the South Dakota Legislature. It shall be the function of the Legislative Research Council to consider legislative policies between sessions of the Legislature and carry out the duties imposed by this chapter.

Source: SL 1951, ch 286, § 1; SDC Supp 1960, § 55.05A01.



§ 2-9-1.1 Annual report of council on judicial opinions.

2-9-1.1. Annual report of council on judicial opinions. The Legislative Research Council shall prepare an annual report to be placed on file in the Legislative Research Council Office, regarding opinions of state and federal courts issued in the preceding year which have sought to interpret the legislative intent of various South Dakota statutes. The report may include recommendations for corrective action if it is determined that the opinion of the court may be adverse to what was intended by the Legislature or if the court's opinion has identified an appropriate area for legislative action.

Source: SL 1982, ch 26, § 2; SL 1990, ch 28, § 2.



§ 2-9-2 Executive board of council--Composition and terms of members--Vacancies(Effective until January 1, 2015).

2-9-2. (Text of section effective until January 1, 2015) Executive board of council--Composition and terms of members--Vacancies. The State Legislative Research Council shall have an executive board, to be known as the Executive Board of the Legislative Research Council, which shall consist of fifteen members, as follows: six members from the Senate and seven members from the House of Representatives, to be elected by a majority vote by their respective legislative bodies before the close of each regular session of the Legislature held in odd-numbered years, and ex officio the president pro tempore of the Senate and the speaker of the House of Representatives elected in such regular session. Each senator and each representative serving on the executive board, including each ex officio member, shall serve until a new executive board has been selected at the next such regular legislative session; provided, however, that no senator who is not reelected to the Senate and no representative who is not reelected to the House of Representatives, shall serve as a member of the board beyond the closing day of the term to which he was elected. When the Legislature is not in such regular session, the number of senate and house members on the executive board shall remain constant, and any vacancy then occurring shall be filled by the remaining board members of that legislative body affected. No board member, excepting ex officio, shall serve more than three successive terms.

(Text of section effective January 1, 2015) Executive Board of the Legislative Research Council--Members--Terms--Vacancies. The Legislative Research Council shall have an executive board, to be known as the Executive Board of the Legislative Research Council, which shall consist of fifteen members, as follows: four members from the Senate and five members from the House of Representatives, to be elected by a majority vote by their respective legislative bodies in party caucus before sine die of each regular session of the Legislature held in odd-numbered years, and ex officio the president pro tempore, majority leader, and minority leader of the Senate and the speaker, majority leader, and minority leader of the House of Representatives elected in such regular session. Each senator and each representative serving on the executive board, including each ex officio member, shall serve until a new executive board has been selected. However, no senator who is not reelected to the Senate and no representative who is not reelected to the House of Representatives, may serve as a member of the board beyond the expiration of his or her legislative term. The number of senate and house members on the executive board shall remain constant, and any vacancy occurring shall be filled by the respective legislative bodies in party caucus. No board member, excepting ex officio, may serve more than three successive terms.

Source: SL 1951, ch 286, § 2; SL 1953, ch 283, § 1; SDC Supp 1960, § 55.05A02; SL 1963, ch 299; SL 1966, ch 158; SL 1967, ch 247, § 1; SL 2014, ch 14, § 3, eff. Jan. 1, 2015.



§ 2-9-2 Executive Board of the Legislative Research Council--Members--Terms--Vacancies (Effective January 1, 2015).

2-9-2. (Text of section effective until January 1, 2015) Executive board of council--Composition and terms of members--Vacancies. The State Legislative Research Council shall have an executive board, to be known as the Executive Board of the Legislative Research Council, which shall consist of fifteen members, as follows: six members from the Senate and seven members from the House of Representatives, to be elected by a majority vote by their respective legislative bodies before the close of each regular session of the Legislature held in odd-numbered years, and ex officio the president pro tempore of the Senate and the speaker of the House of Representatives elected in such regular session. Each senator and each representative serving on the executive board, including each ex officio member, shall serve until a new executive board has been selected at the next such regular legislative session; provided, however, that no senator who is not reelected to the Senate and no representative who is not reelected to the House of Representatives, shall serve as a member of the board beyond the closing day of the term to which he was elected. When the Legislature is not in such regular session, the number of senate and house members on the executive board shall remain constant, and any vacancy then occurring shall be filled by the remaining board members of that legislative body affected. No board member, excepting ex officio, shall serve more than three successive terms.

(Text of section effective January 1, 2015) Executive Board of the Legislative Research Council--Members--Terms--Vacancies. The Legislative Research Council shall have an executive board, to be known as the Executive Board of the Legislative Research Council, which shall consist of fifteen members, as follows: four members from the Senate and five members from the House of Representatives, to be elected by a majority vote by their respective legislative bodies in party caucus before sine die of each regular session of the Legislature held in odd-numbered years, and ex officio the president pro tempore, majority leader, and minority leader of the Senate and the speaker, majority leader, and minority leader of the House of Representatives elected in such regular session. Each senator and each representative serving on the executive board, including each ex officio member, shall serve until a new executive board has been selected. However, no senator who is not reelected to the Senate and no representative who is not reelected to the House of Representatives, may serve as a member of the board beyond the expiration of his or her legislative term. The number of senate and house members on the executive board shall remain constant, and any vacancy occurring shall be filled by the respective legislative bodies in party caucus. No board member, excepting ex officio, may serve more than three successive terms.

Source: SL 1951, ch 286, § 2; SL 1953, ch 283, § 1; SDC Supp 1960, § 55.05A02; SL 1963, ch 299; SL 1966, ch 158; SL 1967, ch 247, § 1; SL 2014, ch 14, § 3, eff. Jan. 1, 2015.



§ 2-9-2.1 Party makeup of executive board members (Effective January 1, 2015).

2-9-2.1. (Section effective January 1, 2015.) Party makeup of executive board members. The party makeup of the executive board members of the House of Representatives, including the ex officio members, shall be proportional to the party makeup of the House of Representatives as a whole. The party makeup of the executive board members of the Senate, including the ex officio members, shall be proportional to the party makeup of the Senate as a whole.

Source: SL 2014, ch 14, § 5, eff. Jan. 1, 2015.



§ 2-9-3 Officers of board (Effective until January 1, 2015).

2-9-3. (Text of section effective until January 1, 2015) Officers of board. The board shall choose from its own membership a chairman and a vice-chairman of the board.

(Text of section effective January 1, 2015) Executive board chair and vice chair. In each term of the executive board operating in an odd-numbered year, the speaker of the House of Representatives shall be the chair of the executive board, and the president pro tempore of the Senate shall be the vice chair. In each term of the executive board operating in an even-numbered year, the president pro tempore of the Senate shall be the chair of the executive board, and the speaker of the House of Representatives shall be the vice chair.

Source: SL 1951, ch 286, § 2; SL 1953, ch 283, § 1; SDC Supp 1960, § 55.05A02; SL 1963, ch 299; SL 1970, ch 16, § 1; SL 2014, ch 14, § 1, eff. Jan. 1, 2015.



§ 2-9-3 Executive board chair and vice chair (Effective January 1, 2015).

2-9-3. (Text of section effective until January 1, 2015) Officers of board. The board shall choose from its own membership a chairman and a vice-chairman of the board.

(Text of section effective January 1, 2015) Executive board chair and vice chair. In each term of the executive board operating in an odd-numbered year, the speaker of the House of Representatives shall be the chair of the executive board, and the president pro tempore of the Senate shall be the vice chair. In each term of the executive board operating in an even-numbered year, the president pro tempore of the Senate shall be the chair of the executive board, and the speaker of the House of Representatives shall be the vice chair.

Source: SL 1951, ch 286, § 2; SL 1953, ch 283, § 1; SDC Supp 1960, § 55.05A02; SL 1963, ch 299; SL 1970, ch 16, § 1; SL 2014, ch 14, § 1, eff. Jan. 1, 2015.



§ 2-9-3.1 Term of executive board (Effective January 1, 2015).

2-9-3.1. (Section effective January 1, 2015.) Term of executive board. The term of each executive board is from sine die in the odd-numbered year until sine die in the next succeeding odd-numbered year. During the entire period of each executive board's term, it is the governance body of the Legislative Research Council and shall direct and supervise its staff and activities.

Source: SL 2014, ch 14, § 2, eff. Jan. 1, 2015.



§ 2-9-4 Powers and duties of executive board--Committee membership of legislators.

2-9-4. Powers and duties of executive board--Committee membership of legislators. The executive board shall:

(1) Instigate research and collect information concerning the government and general welfare of the state;

(2) Investigate and make recommendations concerning important issues of public policy and questions of statewide interest;

(3) Prepare a legislative program in the form of bills, or otherwise, as in its opinion the welfare of the state may require, to be presented to the Legislature;

(4) Cooperate with the administration in devising means of enforcing the law;

(5) Study, inquire, make recommendations and propose bills in any phase or branch of state government so deemed advisable and necessary;

(6) Appoint and name committees from the members of the State Legislative Research Council, and assign to such committee or committees appropriate subjects and projects of whatever character and nature the executive board deems advisable. Each member of the council is entitled to membership on one study committee of his choice insofar as practicable;

(7) Conduct legislative oversight and management analysis of the executive branch of government by means of a selective program of performance auditing and cooperate with the administration in improving the efficiency and effectiveness of administrative methods; and

(8) Review and make recommendations for further legislative action regarding the opinions of state and federal courts which have sought to interpret the intent of South Dakota legislative acts.
Source: SL 1951, ch 286, § 3; SDC Supp 1960, § 55.05A03; SL 1963, ch 299; SL 1977, ch 20, §§ 1, 2; SL 1982, ch 26, § 1; SL 1993, ch 31.



§ 2-9-5 Meetings and quorum of board--Rules--Annual report filed with LegislativeResearch Council.

2-9-5. Meetings and quorum of board--Rules--Annual report filed with Legislative Research Council. The executive board shall meet as often as may be necessary to perform its duties; provided that in any event, it shall meet at least four times each year. All regular meetings shall be held at the state capitol. A majority of the members shall constitute a quorum, and a majority thereof shall have authority to act on any matter falling within the scope of the executive board's duties, powers, and authority. The board shall make its own rules and regulations, keep complete minutes of its meetings, and prepare an annual report to be placed on file in the Legislative Research Council Office.

Source: SL 1951, ch 286, § 4; SL 1953, ch 283, § 2; SDC Supp 1960, § 55.05A04; SL 1963, ch 299; SL 1970, ch 16, § 2; SL 1990, ch 28, § 1.



§ 2-9-6 Investigative powers of board.

2-9-6. Investigative powers of board. In the discharge of any duty herein imposed, the executive board or its duly appointed committees shall have authority to administer oaths, require reports, issue subpoenas, compel the attendance of witnesses, and the production of any papers, books, accounts, documents, and testimony, and to cause the depositions of witnesses, either residing within or without the state, to be taken in the manner prescribed by law for taking depositions in civil actions in the circuit court.

Source: SL 1951, ch 286, § 5; SDC Supp 1960, § 55.05A05.



§ 2-9-7 Compensation and allowances of council and board members.

2-9-7. Compensation and allowances of council and board members. Claims of members of the State Legislative Research Council and members of the executive board for compensation and expenses shall be paid out of funds appropriated therefor, and on vouchers approved according to rules determined by the executive board.

Source: SL 1951, ch 286, § 6; SL 1953, ch 283, § 3; SDC Supp 1960, § 55.05A06; SL 1970, ch 16, § 3.



§ 2-9-7.1 Charges for printing statutes from data base.

2-9-7.1. Charges for printing statutes from data base. The Executive Board of the Legislative Research Council may establish charges based on actual costs for printing statutes from the computerized statutory data base. This authority does not include charging for copies of proposed rules. Receipts shall be deposited in the fund created by § 2-7-15.1.

Source: SL 1982, ch 7, § 2.



§ 2-9-8 Employment of director and personnel--Supplies and equipment.

2-9-8. Employment of director and personnel--Supplies and equipment. The executive board is hereby authorized and empowered to appoint a director of the Legislative Research Council and employ such clerks, assistants, and other help and provide such supplies and equipment as may be necessary.

Source: SL 1951, ch 286, § 7; SL 1953, ch 283, § 4; SDC Supp 1960, § 55.05A07; SL 1970, ch 16, § 4.



§ 2-9-9 Code counsel established--Qualifications and appointment.

2-9-9. Code counsel established--Qualifications and appointment. There is hereby established within the Office of the State Legislative Research Council the position of code counsel. The executive board of the council shall appoint a code counsel who is a graduate of an accredited law school and who is either admitted to the practice of law in the State of South Dakota at the time of such employment or is eligible to and becomes so admitted within one year after such employment.

Source: SL 1970, ch 15, § 1; SL 1985, ch 15, § 10.



§ 2-9-10 Offices of code counsel.

2-9-10. Offices of code counsel. The code counsel shall be provided with offices adjacent or as near as may be to the office of the State Legislative Research Council.

Source: SL 1970, ch 15, § 4.



§ 2-9-11 Powers and duties of code counsel.

2-9-11. Powers and duties of code counsel. In addition to other powers and duties conferred by law or authorized by the executive board or by the Code Commission, the code counsel shall:

(1) Provide staff assistance to and attend all meetings of the Code Commission and make such recommendations to the commission as he deems essential for the general improvement of the laws of the State of South Dakota;

(2) Submit to each regular session of the Legislature the approved recommendations of the Code Commission as to the laws of the state, draft bills for proposed legislation to carry out such recommendations, and present them to the appropriate legislative committees;

(3) Advise and otherwise assist the members of the Legislature in legal research and in the preparation of bills;

(4) Prepare and index the session laws which shall include all rules of court adopted or amended subsequent to the publication of the last preceding volume of session laws;

(5) Protect the interest of the State of South Dakota in all material published under chapters 2-13 and 2-16, whether printed or on computer retrieval systems.
Source: SL 1970, ch 15, §§ 2, 7; SL 1988, ch 24, § 1.



§ 2-9-12 Repealed.

2-9-12. Repealed by SL 1985, ch 15, § 11.



§ 2-9-13 Legislative student intern program created within council--Purpose.

2-9-13. Legislative student intern program created within council--Purpose. There is hereby created a college student intern program within the Legislative Research Council to provide legislative internships for college students to foster knowledge and understanding of the governmental process and to provide assistance to the legislative branch of state government.

Source: SL 1973, ch 15, § 11.



§ 2-9-14 Administration of intern program--Supervision of interns.

2-9-14. Administration of intern program--Supervision of interns. The Executive Board of the Legislative Research Council shall administer the program and supervise the college student interns who are assigned to the legislative branch of state government.

Source: SL 1973, ch 15, § 12.



§ 2-9-15 Repealed.

2-9-15. Repealed by SL 1976, ch 27, § 1.



§ 2-9-15.1 Repealed.

2-9-15.1. Repealed by SL 1980, ch 23, § 25.



§ 2-9-16 Repealed.

2-9-16. Repealed by SL 1988, ch 25.



§ 2-9-17 Assignment of interns to legislative leaders.

2-9-17. Assignment of interns to legislative leaders. The Executive Board of the Legislative Research Council shall assign college student interns to the legislative branch of government, one each, as follows: speaker of the House of Representatives, president pro tempore of the Senate, majority leader of the House of Representatives, majority leader of the Senate, minority leader of the House of Representatives, minority leader of the Senate, assistant majority leader of the House of Representatives, assistant majority leader of the Senate, assistant minority leader of the House of Representatives, and assistant minority leader of the Senate.

Source: SL 1973, ch 15, § 4.



§ 2-9-18 Interns provided to legislative houses.

2-9-18. Interns provided to legislative houses. The Executive Board of the Legislative Research Council shall provide no more than four additional college student interns for the South Dakota Senate and no more than eight additional college student interns for the South Dakota House of Representatives.

Source: SL 1973, ch 15, § 5; SL 1979, ch 16, § 1.



§ 2-9-18.1 Division of interns between parties in each house.

2-9-18.1. Division of interns between parties in each house. The total number of interns provided for in §§ 2-9-17 and 2-9-18 shall be divided by the Executive Board of the Legislative Research Council between the political parties in each house in proportion to the party membership in each house as nearly as is practicable. The minority party shall have at least those interns specified in § 2-9-17. The leadership of each party in each house shall assign the interns to the respective legislators.

Source: SL 1979, ch 16, § 2.



§ 2-9-19 Legislator's consent to assignment of intern.

2-9-19. Legislator's consent to assignment of intern. No member of the Legislature shall be assigned a student intern without the approval of that legislator.

Source: SL 1973, ch 15, § 7.



§ 2-9-20 to 2-9-24. Repealed.

2-9-20 to 2-9-24. Repealed by SL 1978, ch 20, § 1.



§ 2-9-25 to 2-9-29. Repealed.

2-9-25 to 2-9-29. Repealed by SL 2013, ch 17, §§ 1 to 5.






Chapter 10 - Revisor of Statutes [Repealed].

CHAPTER 2-10

REVISOR OF STATUTES [REPEALED]

[Repealed by SL 1969, ch 143, § 3; SL 1970, ch 15, § 6]



Chapter 11 - Commission on Uniform Legislation.

§ 2-11-1 Composition of commission--Appointment and terms--Life members--Vacancies.

2-11-1. Composition of commission--Appointment and terms--Life members--Vacancies. The appointed members of the Commission on Uniform Legislation consist of five suitable persons learned in the law, appointed by the Executive Board of the Legislative Research Council for terms of three years each. The terms shall begin on the first of August of the year of appointment. The terms shall be staggered so that no more than two terms expire each year. The members shall hold office until their successors have been appointed. Any person, not otherwise a member of the commission, elected as a life member of the National Conference of Commissioners on Uniform State Laws, shall also be a life member of the commission. Vacancies shall be filled by appointment by the Executive Board for the remainder of the term in which the vacancy occurred.

Source: SDC 1939, § 55.0801; SL 1984, ch 17, § 1; SL 1997, ch 20, § 1; SL 2007, ch 17, § 1.



§ 2-11-1.1 Repealed.

2-11-1.1. Repealed by SL 1984, ch 17, § 2.



§ 2-11-2 Meetings of commission--Chairman and secretary--Record of transactions.

2-11-2. Meetings of commission--Chairman and secretary--Record of transactions. The commissioners shall meet at the state capital at least once in two years. They shall organize by the election of one of their number as chairman and another as secretary, who shall hold their respective offices for a term of two years and until their successors are elected and qualified. Said board of commissioners shall keep a record of all its transactions.

Source: SDC 1939, § 55.0802.



§ 2-11-3 Repealed.

2-11-3. Repealed by SL 1984, ch 17, § 3.



§ 2-11-4 Purpose of commission.

2-11-4. Purpose of commission. The general purpose of the commission on uniform legislation shall be the promotion of uniform legislation in the United States.

Source: SDC 1939, § 55.0801.



§ 2-11-5 Subjects studied by commission--Recommendations for legislation.

2-11-5. Subjects studied by commission--Recommendations for legislation. It shall be the duty of said commissioners to examine the subjects of marriage and divorce, insolvency, the form of notarial certificates, the descent and distribution of property, the acknowledgment of deeds, the execution and probate of wills, and other subjects upon which uniformity in state laws is desirable.

It shall also be the duty of said commission on uniform legislation to bring about as far as practicable the uniform judicial interpretation of all uniform laws, and generally to devise and recommend such additional legislation, or other or further course of action as shall tend to accomplish the purposes of this chapter.

Source: SDC 1939, § 55.0803.



§ 2-11-6 Attendance at meetings of National Conference--Promotion of uniformity.

2-11-6. Attendance at meetings of National Conference--Promotion of uniformity. It shall be the duty of each of said commissioners to attend the meetings of the National Conference of Commissioners on Uniform State Laws, or to arrange for the attendance of at least one of their number at such national conference, and both in and out of such national conference they shall do all in their power to promote uniformity in state laws, upon all subjects where uniformity may be deemed desirable and practicable.

Source: SDC 1939, § 55.0803.



§ 2-11-7 Repealed.

2-11-7. Repealed by SL 1977, ch 22.



§ 2-11-8 Commission reports to Legislature.

2-11-8. Commission reports to Legislature. The commission on uniform legislation shall report to the Legislature from time to time as said commission may deem proper, an account of its transactions, and its advice and recommendations for legislation.

Source: SDC 1939, § 55.0803; SL 1963, ch 300.






Chapter 12 - Lobbyists.

§ 2-12-1 Names of lobbyists to be registered with secretary of state--Termination ofemployment.

2-12-1. Names of lobbyists to be registered with secretary of state--Termination of employment. Any person who employs any other person to act as a lobbyist to seek the introduction of legislation or to promote, oppose, or influence in any manner the passage by the Legislature of any legislation affecting the special interests of any agency, individual, association, or business, as distinct from those of the whole people of the state, or to act in any manner as a lobbyist in connection with any such legislation, shall register the name of the person so employed or agreed to be employed, with the secretary of state, to be included in a directory of registered lobbyists as hereinafter provided. The lobbyist shall also register with the secretary of state. Upon the termination of such employment prior to the adjournment sine die of a legislative session, such fact shall be entered opposite the name of any person so employed, either by the employer or employee.

Source: SDC 1939, § 55.0701; SL 1977, ch 23, § 1; SL 1991, ch 23, § 1.



§ 2-12-2 Directory of lobbyists kept by secretary of state--Contents of entries--Open toinspection.

2-12-2. Directory of lobbyists kept by secretary of state--Contents of entries--Open to inspection. The secretary of state shall prepare and keep a directory of registered lobbyists, in conformity with the provisions of this chapter, in which shall be entered the names of all persons employed for any purpose in connection with any legislation included within the terms of this chapter. The directory shall contain the name and business address of the employer, the name, residence, and occupation of the person employed, the date of the employment or agreement therefor, the length of time the employment is to continue, if such time can be determined, and the special subject or subjects of legislation, if any, to which the employment relates. The directory shall be a public record and open to the inspection of any citizen, upon demand, at any time during the regular business hours of the Office of the Secretary of State.

Source: SDC 1939, § 55.0702; SL 1977, ch 23, § 2; SL 1991, ch 23, § 2.



§ 2-12-3 Annual registration fee.

2-12-3. Annual registration fee. Each lobbyist who registers and is employed pursuant to this chapter shall pay to the secretary of state an annual registration fee for each employer represented by the lobbyist. The secretary of state shall promulgate rules pursuant to chapter 1-26 to set the fee for lobbyist registration. The annual registration fee for a lobbyist may not exceed sixty-five dollars. The annual registration fee shall be deposited in the general fund.

Source: SL 1957, ch 281, §§ 1, 2; SDC Supp 1960, § 55.0702-1; SL 1967, ch 248; SL 1977, ch 23, § 3; SL 1978, ch 21, § 2; SL 1981, ch 16, § 1; SL 1991, ch 23, §§ 3, 4; SL 2003, ch 8, § 3; SL 2009, ch 4, § 3; SL 2011, ch 16, § 1.



§ 2-12-4 Authorization to act as lobbyist for employer.

2-12-4. Authorization to act as lobbyist for employer. Each lobbyist or employer shall file with the secretary of state, within ten days after the date of registration, a written or electronic authorization for a person to act as a lobbyist for an employer. The format for the authorization shall be prescribed by the secretary of state.

Source: SDC 1939, § 55.0704; SL 1977, ch 23, § 4; SL 1991, ch 23, § 5; SL 2012, ch 21, § 1.



§ 2-12-5 Specific legislation to be shown in directory entries--Employment of unregisteredlobbyists prohibited.

2-12-5. Specific legislation to be shown in directory entries--Employment of unregistered lobbyists prohibited. Any person employing any lobbyist shall, whenever further subjects of legislation are introduced or arise which such lobbyist is hired to promote or oppose, make or cause to be made additional entries opposite his name in the directory, stating such additional employment in such manner that such entries shall show all the subjects of legislation in relation to which any lobbyist is employed. No person, agency, business organization, or association may, directly or indirectly, employ any person as lobbyist in respect to any legislation coming within the terms of this chapter, unless the name of such person is duly entered on the lobbyist directory as provided by this chapter.

Source: SDC 1939, § 55.0703; SL 1977, ch 23, § 5; SL 1991, ch 23, § 6.



§ 2-12-6 Contingent compensation employment prohibited.

2-12-6. Contingent compensation employment prohibited. No person may be employed as a lobbyist for a compensation dependent in any manner upon the passage or defeat of any proposed legislation or upon any other contingency connected with the action of the Legislature, or of either house thereof, or of any committee thereof.

Source: SDC 1939, § 55.0703; SL 1977, ch 23, § 6; SL 1985, ch 17, § 13.



§ 2-12-7 Repealed.

2-12-7. Repealed by SL 1977, ch 23, § 17.



§ 2-12-7.1 Employees of executive branch, a constitutional office, or the judicial systemrepresentatives required to register as public employee lobbyists--Budgetarytestimony before appropriations committees excepted.

2-12-7.1. Employees of executive branch, a constitutional office, or the judicial system representatives required to register as public employee lobbyists--Budgetary testimony before appropriations committees excepted. Any person employed in the executive branch of state government, a constitutional office, or the judicial system, who is not an elected official or who is not subject to confirmation by the senate, who is authorized to officially represent any department of the executive branch, constitutional office, Public Utilities Commission, or judicial system in any capacity before the Legislature or any of its several committees shall register as an executive or judicial agency representative for such department or office in the same manner and under the same provisions of this chapter as apply to all lobbyists, but need pay no fee. Every executive and judicial agency representative shall wear a badge which shall be visible at all times when engaged in representing the department. The badge shall be provided by the secretary of state and be of a color different from the color of lobbyist badges. The badge shall bear the identity of the agency the person has registered to represent and shall state the name of the person. The provisions of this chapter do not apply to employees of the executive branch testifying on budgetary matters before the appropriations committees of the Legislature.

Source: SL 1977, ch 23, § 14; SL 1986, ch 25, § 1; SL 1991, ch 23, § 7.



§ 2-12-8 Lobbyists not to go on floor except by invitation--Violation as petty offense.

2-12-8. Lobbyists not to go on floor except by invitation--Violation as petty offense. No person, employed for a pecuniary consideration to act as a lobbyist as defined by this chapter, may go upon the floor of either house of the Legislature reserved for the members thereof while in session, except upon the invitation of that house. A violation of this section is a petty offense.

Source: SDC 1939, § 55.0705; SL 1977, ch 23, § 7; SL 1980, ch 24, § 25; SL 1985, ch 17, § 14.



§ 2-12-8.1 Badges required of lobbyists within capitol complex--Fees--Composition--Pettyoffense.

2-12-8.1. Badges required of lobbyists within capitol complex--Fees--Composition--Petty offense. Every lobbyist shall wear a badge which shall be visible at all times when engaged in lobbying within the capitol complex. The badge shall be provided by the secretary of state upon payment of fees and shall bear the word "lobbyist" and the identity of the principal on behalf of whom the lobbyist has registered. The badges for each year shall be of colors designated by the secretary of state. The badge shall state the name of the lobbyist. A violation of this section by a lobbyist is a petty offense.

Source: SL 1977, ch 23, § 16; SL 1978, ch 21, § 1; SL 1980, ch 24, § 26; SL 1986, ch 25, § 2.



§ 2-12-8.2 Elected officer prohibited from lobbying within one year after termination of service--Violation as misdemeanor.

2-12-8.2. Elected officer prohibited from lobbying within one year after termination of service--Violation as misdemeanor. No elected officer may act or register as a lobbyist, other than a public employee lobbyist, during a period of one year after the officer's termination of service in the state government. A violation of this section is a Class 1 misdemeanor.

Source: SL 1977, ch 23, § 15; SL 1980, ch 24, § 27; SL 2011, ch 17, § 1.



§ 2-12-9 Improper influence of legislation or legislators as misdemeanor.

2-12-9. Improper influence of legislation or legislators as misdemeanor. It is a Class 1 misdemeanor to threaten, to harm, to offer or make bribes of money or other inducements, to offer or to give gifts or other types of consideration, to any person for the purpose of obtaining sponsorship or introduction of legislation influencing the form of legislation, attempting to influence any member of the Legislature to vote for or against any measure pending therein, or for or against any candidate for any office to be elected or appointed by the Legislature, attempting to influence any officer of either house of the Legislature in naming of members and officers of committees, or in the performance of any of his duties, or attempting to influence or control the action of any member in relation to any matter coming before the Legislature, or any of its committees.

Source: SDC 1939, § 55.0705; SL 1977, ch 23, § 8; SL 1980, ch 24, § 28.



§ 2-12-10 Restrictions on activities of state and federal agents and employees.

2-12-10. Restrictions on activities of state and federal agents and employees. No person, officer, agent, appointee, or employee in the service of this state or of the United States shall attempt to influence any member of the Legislature to vote for or against any measure pending therein affecting the pecuniary interests of such person, except in the manner authorized herein in the case of lobbyists.

Source: SDC 1939, § 55.0705; SL 1977, ch 23, § 9.



§ 2-12-11 Expense reports filed with secretary of state--Open to public inspection--Administrative penalty for untimely report.

2-12-11. Expense reports filed with secretary of state--Open to public inspection--Administrative penalty for untimely report. On or before July first of each year, each registered lobbyist and each employer of a registered lobbyist whose name appears in the directory in that year shall submit to the secretary of state a complete and detailed report of all costs incurred for the purpose of influencing legislation. The report shall be submitted in writing or electronically in a format prescribed by the secretary of state. However, the personal expenses of the lobbyist spent upon the lobbyist's own meals, travel, lodging, phone calls or other necessary personal needs while in attendance at the legislative session need not be reported. The completed reports shall be open to public inspection. The terms, costs, and expenses, as used in this section do not mean the compensation paid by the employer to the lobbyist.

Any lobbyist expense report filed pursuant to this section is exempt from the ten dollar filing fee prescribed in subdivision 1-8-10(2).

If a person has been authorized to act as a lobbyist on behalf of an employer pursuant to § 2-12-4, but the lobbyist does not conduct any lobbying activities pursuant to § 2-12-1 nor acts in any manner as a lobbyist in connection with representing that employer, a report is not required to be filed under this chapter.

The secretary of state may impose an administrative penalty for the failure to timely file the report required by this section. The secretary of state may impose a penalty on a registered lobbyist or employer of a registered lobbyist for each report not timely filed not to exceed a total of one hundred dollars per report not timely filed. Any administrative penalty collected pursuant to this section shall be deposited in the general fund.

Source: SDC 1939, § 55.0706; SL 1977, ch 23, § 10; SL 1991, ch 23, § 8; SL 1993, ch 32; SL 2009, ch 4, § 4; SL 2011, ch 16, § 2; SL 2012, ch 21, § 2.



§ 2-12-12 Repealed.

2-12-12. Repealed by SL 2011, ch 16, § 3.



§ 2-12-13 Elected members of local governmental board and bona fide church representativesexempt.

2-12-13. Elected members of local governmental board and bona fide church representatives exempt. This chapter does not apply to any elected member of the governing board of any unit of local government, nor to any person representing a bona fide church solely for the purpose of protecting the public right to practice the religious doctrines of such church.

Source: SDC 1939, § 55.0707; SL 1977, ch 23, § 12; SL 1991, ch 23, § 10.



§ 2-12-14 Right of citizens to appear and speak in their own interests not infringed.

2-12-14. Right of citizens to appear and speak in their own interests not infringed. This chapter shall not be construed to infringe upon the right of any citizen to appear as a witness before any legislative committee or any board, commission, or committee of state government to speak in their own name, in their own or in the public interest.

Source: SL 1977, ch 23, § 13.






Chapter 13 - Publication and Distribution of Acts and Session Laws.

§ 2-13-1 Advance copies to judicial officers of acts with emergency clause.

2-13-1. Advance copies to judicial officers of acts with emergency clause. When an act, other than an act appropriating money only, which provides that it shall take effect prior to the first day of July following the adjournment of the Legislature, has been filed in the Office of the Secretary of State, he shall, without charge, within three days after the filing of such act, send a certified copy thereof to the following officers: the chief justice of the Supreme Court, each judge of the circuit court, each clerk of courts, and the attorney general.

Source: SDC 1939, § 55.0607.



§ 2-13-2 Publication of laws, joint resolutions, rules of court, and executive orders--Preparation of index.

2-13-2. Publication of laws, joint resolutions, rules of court, and executive orders--Preparation of index. The director of the Legislative Research Council shall arrange for publication of the session laws, which shall include the laws and joint resolutions passed by each session of the Legislature, the rules of court and executive orders adopted pursuant to the constitution. The code counsel shall prepare a full and complete index of all such laws, which shall refer to the subject matter of each act, whether it is an original enactment or an amendment.

Source: SDC 1939, § 55.0904; SL 1977, ch 24, § 8; SL 1988, ch 24, § 2.



§ 2-13-3 to 2-13-4.1. Repealed.

2-13-3 to 2-13-4.1. Repealed by SL 1977, ch 24, § 13.



§ 2-13-5 Labeling of session law bound volumes.

2-13-5. Labeling of session law bound volumes. All permanent bound volumes of the session laws shall be labeled and well glued.

Source: SDC 1939, § 55.0906; SL 1977, ch 24, § 14; SL 2009, ch 18, § 1.



§ 2-13-6 Repealed.

2-13-6. Repealed by SL 1977, ch 24, § 13.



§ 2-13-7 Free distribution of session laws to state and federal agencies.

2-13-7. Free distribution of session laws to state and federal agencies. The Bureau of Administration shall distribute the printed session laws and shall deliver free copies of the session laws to such county, state, and federal officers and offices as are approved by the Code Commission.

Source: SDC 1939 § 55.0907; SL 1963, ch 302; SL 1977, ch 24, § 9.



§ 2-13-7.1 Repealed.

2-13-7.1. Repealed by SL 1977, ch 24, § 13.



§ 2-13-8 Repealed.

2-13-8. Repealed by SL 1977, ch 24, § 13.



§ 2-13-9 Repealed.

2-13-9. Repealed by SL 1988, ch 24, § 3.



§ 2-13-10 , 2-13-11. Repealed.

2-13-10, 2-13-11. Repealed by SL 1977, ch 24, § 13.



§ 2-13-12 Exchange copies of session laws for Supreme Court, Legislative Research Council,and state library--Distribution to libraries.

2-13-12. Exchange copies of session laws for Supreme Court, Legislative Research Council, and state library--Distribution to libraries. In addition to the distribution authorized by § 2-13-7, the Bureau of Administration shall deliver to the Supreme Court, the director of the Legislative Research Council, and the state library board, upon proper requisition from time to time, copies of the session laws which may be used in their discretion in exchange for the statutes, codes, or reports of other states, territories, or countries, or for textbooks or other works on law, for the purpose of completing and improving the Supreme Court and legislative reference libraries, for distribution to public and academic libraries in this state and for fulfilling the requirements of chapter 14-1A.

Source: SDC 1939, § 55.0911; SL 1977, ch 24, § 10.



§ 2-13-13 to 2-13-15. Repealed.

2-13-13 to 2-13-15. Repealed by SL 1977, ch 24, § 13.



§ 2-13-16 Sale or disposal of session laws.

2-13-16. Sale or disposal of session laws. Session laws shall be sold at a price set to cover their printing and distribution costs plus ten percent. However, any session laws which have not been sold, within two years from the date of their delivery by the printer, may be sold at a price set by order of the commissioner of administration or they may be given away or otherwise disposed of by order of the commissioner of administration.

Source: SDC 1939, § 55.0909; SL 1977, ch 24, § 11; SL 1979, ch 14, § 3.



§ 2-13-17 , 2-13-18. Repealed.

2-13-17, 2-13-18. Repealed by SL 1977, ch 24, § 13.






Chapter 14 - Construction and Effect of Statutes.

§ 2-14-1 Words used in ordinary sense.

2-14-1. Words used in ordinary sense. Words used are to be understood in their ordinary sense except also that words defined or explained in § 2-14-2 are to be understood as thus defined or explained.

Source: SDC 1939, § 65.0202 (7).



§ 2-14-2 Definition of terms used in code.

2-14-2. Definition of terms used in code. Terms used throughout the code of laws enacted by § 2-16-13, mean:

(1) "According to usage," that which is usual and customary;

(2) "Adult," any person who is not a minor as defined in chapter 26-1;

(3) "Children" includes children by birth and by adoption;

(4) "Compound interest," interest added to the principal as the interest becomes due, and thereafter made to bear interest;

(5) "Corporate surety," a corporation acting as surety for a principal obligor, and which corporation is duly authorized under the laws of this state to transact business which involves acting as such surety;

(6) "Creditor," except as defined and used in chapters 54-1 and 54-9, everyone to whom is owed the performance of an obligation;

(7) "Day," the period from midnight to midnight;

(8) "Debtor," except as defined and used in chapters 54-1 and 54-9, everyone who owes to another the performance of an obligation;

(9) "Decree," the same meaning as the word "judgment";

(10) "Depose," every mode of written statement under oath or affirmation;

(11) "Folio," one hundred words, counting every series of figures necessarily used, as a word; and any portion of a folio when in the whole draft or paper there shall not be a complete folio and when there shall be any excess of the last folio;

(12) "Full-time equivalent" or "FTE," a number which designates staffing level where one full-time equivalent position is equal to the number of days, Monday through Friday, in a fiscal year, multiplied by eight hours per day. It excludes: paid overtime hours; hours paid to an employee assigned to a light duty position as approved by the commissioner of the Bureau of Human Resources due to a temporary partial disability as defined in subdivision 62-1-1(8); hours paid for accumulated annual leave and sick leave upon employee termination; hours paid to patient employees of the institutions under the control of the Department of Human Services or the Department of Social Services and the Department of Veterans Affairs; hours paid to work-study students enrolled in postsecondary educational institutions or postsecondary students employed pursuant to chapter 3-6B; hours paid to students enrolled in and employed by postsecondary educational institutions; and hours paid to members of boards and commissions pursuant to § 4-7-10.4. For purposes of salary computation a nine month or more per year full-time teaching or research faculty person, or the equivalent thereof, at the institutions under the jurisdiction of the Board of Regents shall be considered one full-time equivalent;

(13) "Good faith," an honest intention to abstain from taking any unconscientious advantage of another, even through the forms or technicalities of law, together with an absence of all information or belief of facts which would render the transaction unconscientious;

(14) "Indian tribe," any government of any Indian tribe which is located either wholly or partially within the State of South Dakota and which has a constitution or a charter approved by the secretary of the Department of the Interior and which possesses the powers of self-government;

(15) "Month," a calendar month;

(16) "Municipality," any municipality organized as provided in Title 9;

(17) "Oath" includes affirmation;

(18) "Person" includes natural persons, partnerships, associations, cooperative corporations, limited liability companies, and corporations;

(19) "Personal property" includes money, goods, chattels, things in action, and evidences of debt;

(20) "Population," the number of inhabitants as determined by the last preceding federal census;

(21) "Property" includes property, real and personal;

(22) "Real property" is coextensive with lands, tenements, and hereditaments;

(23) "Seal" includes an impression of the seal upon the paper alone, as well as upon wax or a wafer affixed to the paper, and also the word "seal" written or printed on such paper;

(24) "Several," in relation to number, two or more;

(25) "Signature or subscription" includes mark, if the person cannot write, the person's name being written near such mark, and written by a person who writes the person's own name as a witness;

(26) "State," the State of South Dakota;

(27) "Testify," every mode of oral statement under oath or affirmation;

(28) "Third persons" includes all who are not parties to the obligation or transaction concerning which the phrase is used;

(29) "Township boards," the board of supervisors of any organized township;

(30) "Usual and customary," according to usage; usage is a reasonable and lawful public custom concerning transactions of the same nature as those which are to be affected thereby, existing at the place where the obligation is to be performed, and either known to the parties, or so well established, general, and uniform, that they must be presumed to have acted with reference thereto;

(31) "Valuable consideration," a thing of value parted with, or a new obligation assumed at the time of obtaining the thing, which is a substantial compensation for that which is obtained thereby. It is also called simply "value";

(32) "Verdict" includes not only the verdict of a jury, but also the finding upon the facts of a judge, or of a referee appointed to determine the issues in a cause;

(33) "Voter," a person duly registered to vote or one who is performing the act of voting;

(34) "Will" includes a codicil or codicils;

(35) "Writing" and "written" include typewriting and typewritten, printing and printed, except in the case of signatures, and where the words are used by way of contrast to typewriting and printing. Writing may be made in any manner, except that when a person entitled to require the execution of a writing demands that it be made with ink, it must be so made;

(36) "Year," a calendar year.
Source: Subd. (1): SDC 1939, § 65.0201 (1). Subd. (2): SDC 1939, § 65.0201 (2). Subd. (3): SDC 1939, § 65.0201 (3). Subd. (4): SDC 1939, § 65.0201 (4). Subd. (5): SDC 1939, § 65.0201 (5). Subd. (6): SDC 1939, § 65.0201 (6). Subd. (7): SDC 1939, § 65.0402. Subd. (8): SDC 1939, § 65.0201 (7). Subd. (9): SDC 1939, § 65.0201 (8). Subd. (10): SDC 1939, § 65.0201 (9). Subd. (11): SL 1961, ch 461. Subd. (12): SL 1977, ch 40, § 1; SL 1978, ch 22; SL 1981, ch 18; SL 1989, ch 21, § 38; SL 1992, ch 133, § 1; SL 1994, ch 29; SL 1998, ch 11, § 1; SL 2004, ch 30, § 1, eff. June 21, 2004; SL 2010, ch 17, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 133, eff. Apr. 12, 2011; SL 2012, ch 23, § 91. Subd. (13): SDC 1939, § 65.0201 (10). Subd. (14): SL 1974, ch 27. Subd. (15): SDC 1939, § 65.0402. Subd. (16): SDC 1939, § 65.0201 (11); SL 1992, ch 60, § 2. Subd. (17): SDC 1939, § 65.0201 (12). Subd. (18): SDC 1939, § 65.0201 (13); SL 1994, ch 351, § 2; SL 1996, ch 269, § 1. Subd. (19): SDC 1939, § 65.0201 (14). Subd. (20): SDC 1939, § 65.0201 (15). Subd. (21): SDC 1939, § 65.0201 (16). Subd. (22): SDC 1939, § 65.0201 (17). Subd. (23): SDC 1939, § 65.0201 (18). Subd. (24): SDC 1939, § 65.0201 (19). Subd. (25): SDC 1939, § 65.0201 (20); SL 1994, ch 351, § 2. Subd. (26): SDC 1939, § 65.0201 (21). Subd. (27): SDC 1939, § 65.0201 (22). Subd. (28): SDC 1939, § 65.0201 (23). Subd. (29): SDC 1939, § 65.0201 (24). Subd. (30): SDC 1939, §§ 65.0104, 65.0201 (25). Subd. (31): SDC 1939, § 65.0201 (26). Subd. (32): SDC 1939, § 65.0201 (27). Subd. (33): SL 1982, ch 28, § 49. Subd. (34): SDC 1939, § 65.0201 (28). Subd. (35): SDC 1939, § 65.0201 (29). Subd. (36): SDC 1939, § 65.0402.



§ 2-14-2.1 Definition of term "shall".

2-14-2.1. Definition of term "shall". As used in the South Dakota Codified Laws to direct any action, the term, shall, manifests a mandatory directive and does not confer any discretion in carrying out the action so directed.

Source: SL 1997, ch 21, § 1.



§ 2-14-3 Printing not sufficient to seal note.

2-14-3. Printing not sufficient to seal note. Notwithstanding the provisions of subdivision 2-14-2(23) a promissory note shall in no case be deemed or considered a sealed instrument where the word "seal" is printed thereon.

Source: SL 1943, ch 316; SDC Supp 1960, § 65.0201-1.



§ 2-14-4 Application of statutory definitions.

2-14-4. Application of statutory definitions. Whenever the meaning of a word or phrase is defined in any statute such definition is applicable to the same word or phrase wherever it occurs except where a contrary intention plainly appears.

Source: SDC 1939, § 65.0202 (8).



§ 2-14-5 Gender of words.

2-14-5. Gender of words. Words used in the masculine gender include the feminine and neuter. Words used in the feminine gender include the masculine and neuter.

Source: SDC 1939, § 65.0202 (9); SL 1980, ch 23, § 20.



§ 2-14-6 Singular and plural words.

2-14-6. Singular and plural words. Words used in the singular number include the plural, and the plural, the singular, except where a contrary intention plainly appears.

Source: SDC 1939, § 65.0202 (10).



§ 2-14-7 Tense of verbs.

2-14-7. Tense of verbs. Words used in the present tense include the future as well as the present.

Source: SDC 1939, § 65.0202 (11).



§ 2-14-8 Punctuation not controlling.

2-14-8. Punctuation not controlling. Punctuation shall not control or affect the construction of any provision when any construction based on such punctuation would not conform to the spirit and purpose of such provision.

Source: SDC 1939, § 65.0202 (6).



§ 2-14-9 Source notes, cross-references and titles not part of statute.

2-14-9. Source notes, cross-references and titles not part of statute. Source notes, cross-references, and titles whether designating entire titles, parts, chapters, sections, or subdivisions, constitute no part of any statute.

Source: SDC 1939, § 65.0202 (3).



§ 2-14-10 Source notes not a legislative expression.

2-14-10. Source notes not a legislative expression. Nothing contained in any source note shall be deemed as an expression by the Legislature as to the purpose, reason, scope, or effect of any section to which such source note relates.

Source: SDC 1939, § 65.0202 (4).



§ 2-14-11 Arrangement of laws in code.

2-14-11. Arrangement of laws in code. Provisions contained in any title, part, or chapter of the code of laws enacted by § 2-16-13 may be construed and considered in the light of such arrangement and such position in any case where such arrangement or such position tends to show the intended purpose and effect thereof.

Source: SDC 1939, § 65.0202 (5).



§ 2-14-12 Statutes in derogation of common law--Liberal construction.

2-14-12. Statutes in derogation of common law--Liberal construction. The rule of the common law that statutes in derogation thereof are to be strictly construed has no application to the code of laws enacted by § 2-16-13. Such code establishes the law of this state respecting the subjects to which it relates and its provisions and all proceedings under it are to be liberally construed with a view to effect its objects and to promote justice.

Source: SDC 1939, § 65.0202 (1).



§ 2-14-13 Uniformity of interpretation of uniform laws.

2-14-13. Uniformity of interpretation of uniform laws. Whenever a statute appears in the code of laws enacted by § 2-16-13 which, from its title, text, or source note, appears to be a uniform law, it shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Source: SDC 1939, § 65.0202 (2).



§ 2-14-14 Computation of time in statutes.

2-14-14. Computation of time in statutes. The time in which any act provided by law is to be done is computed by excluding the first day and including the last, unless the last is a holiday and then it also is excluded.

Fractions of a day are to be disregarded in computations which include more than one day, and involve no questions of priority.

Source: SDC 1939, §§ 65.0402, 65.0403.



§ 2-14-15 Majority exercising joint authority.

2-14-15. Majority exercising joint authority. Words giving a joint authority to three or more public officers or other persons are construed as giving such authority to a majority of them unless it is otherwise expressed in the act giving the authority.

Source: SDC 1939, § 65.0202 (12).



§ 2-14-16 Effective date of legislative acts.

2-14-16. Effective date of legislative acts. Subject to the provisions of the Constitution and statutes relating to vetoes and the referendum, an act of the Legislature which does not prescribe when it shall take effect, if passed at a regular session, takes effect on the first day of July after its passage and if passed at a special session on the ninety-first day after the final adjournment of such session.

Source: SDC 1939, § 55.0607.



§ 2-14-16.1 Two or more amendments of same section at same session--Reconciliation.

2-14-16.1. Two or more amendments of same section at same session--Reconciliation. If two or more acts amending the same section of the code of laws enacted by § 2-16-13 are passed during a legislative session, each amendment shall be given effect, even if both acts have differing effective dates unless the amendments conflict or a contrary intent plainly appears.

Source: SL 1976, ch 28; SL 1985, ch 15, § 12.



§ 2-14-17 Effect of repeal of act legalizing prior act.

2-14-17. Effect of repeal of act legalizing prior act. The repeal of any statute which legalized or made valid any act which was prior thereto shall not affect the legality or validity of such act which was legalized or validated by such statute.

Source: SDC 1939, § 65.0202 (14).



§ 2-14-18 Penalties and liabilities surviving repeal of act.

2-14-18. Penalties and liabilities surviving repeal of act. The repeal of any statute by the Legislature shall not have the effect to release or extinguish any penalty, forfeiture, or liability incurred under such statute unless the repealing act shall so expressly provide, and such statute shall be treated as still remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of such penalty, forfeiture, or liability.

Source: SDC 1939, § 65.0202 (15).



§ 2-14-19 Revival not implied by repeal of repealer.

2-14-19. Revival not implied by repeal of repealer. Whenever any act of the Legislature is repealed, which repealed a former act, such former act shall not thereby be revived unless it shall be expressly so provided.

Source: SDC 1939, § 65.0202 (13).



§ 2-14-20 Omitted.

2-14-20. Omitted.



§ 2-14-21 Code not retroactive.

2-14-21. Code not retroactive. No part of the code of laws enacted by § 2-16-13 shall be construed as retroactive unless such intention plainly appears.

Source: SDC 1939, § 65.0202 (22).



§ 2-14-22 Transferred.

2-14-22. Transferred to § 2-16-16.



§ 2-14-23 Repeal of acts prior to code--Saving clauses.

2-14-23. Repeal of acts prior to code--Saving clauses. Except as otherwise expressly provided, all general statutes duly enacted prior to the code of laws enacted by § 2-16-13 and not previously repealed are repealed and superseded by the provisions of the code of laws enacted by § 2-16-13, but such repeal shall not in any case affect the validity of any transaction which shall have occurred prior to the taking effect of such code; nor shall such repeal operate to impair the curative or legalizing effect of any statute theretofore enacted; nor shall such repeal have the effect of releasing or extinguishing any penalty, forfeiture, or liability incurred prior to the taking effect of such code, and all offenses committed and all penalties or forfeitures incurred under any statute repealed prior to such repeal may be prosecuted and punished in the same manner and with the same effect as if the statute relating thereto had not been repealed.

Source: SDC 1939, §§ 65.0202 (25), 65.0321.



§ 2-14-24 Actions pending and rights accrued before code.

2-14-24. Actions pending and rights accrued before code. No action or proceeding, civil or criminal, commenced before the code of laws enacted by § 2-16-13 took effect and no right accrued are affected by its provisions, but the proceedings thereunder must conform to the requirements of such code as far as applicable.

Source: SDC 1939, § 65.0202 (16).



§ 2-14-25 Limitation periods beginning before code.

2-14-25. Limitation periods beginning before code. When a limitation or period of time prescribed in any existing statute for acquiring a right or barring a remedy or for any other purpose had begun to run before the code of laws enacted by § 2-16-13 took effect and the same or any limitation was prescribed in such code, the time which had already run is deemed part of the time prescribed in such limitation by such code.

Source: SDC 1939, § 65.0202 (17).



§ 2-14-26 Corporations organized before code.

2-14-26. Corporations organized before code. Nothing in the code of laws enacted by § 2-16-13 shall be so construed as to affect the incorporation of any public or private corporation lawfully incorporated when the code took effect, but such corporation is subject to the provisions thereof applicable thereto.

Source: SDC 1939, § 65.0202 (18).



§ 2-14-27 Rights vested and obligations existing before code.

2-14-27. Rights vested and obligations existing before code. Nothing in the code of laws enacted by § 2-16-13 shall be so construed as to impair any vested right or valid obligation existing when it took effect.

Source: SDC 1939, § 65.0202 (19).



§ 2-14-28 Public officers in office before code.

2-14-28. Public officers in office before code. Except where a different intention plainly appears, the public officers in office when the code of laws enacted by § 2-16-13 took effect continue in office until the expiration of the term for which they were elected or appointed unless sooner removed as provided by law.

Source: SDC 1939, § 65.0202 (20).



§ 2-14-29 Subdivision boundaries existing before code.

2-14-29. Subdivision boundaries existing before code. The boundaries of every county, municipality, school district, and other local subdivision continue as established when the code of laws enacted by § 2-16-13 took effect until changed in the manner provided therein.

Source: SDC 1939, § 65.0202 (21); SL 1992, ch 60, § 2.



§ 2-14-30 Ordinances and regulations adopted before code.

2-14-30. Ordinances and regulations adopted before code. Every ordinance, bylaw, rule, and regulation adopted by any municipality, civil township, court, board, commission, or public officer, not inconsistent with the provisions of the code of laws enacted by § 2-16-13, in force when it took effect continues in force until repealed or amended in the manner provided by law.

Source: SDC 1939, § 65.0202 (21); SL 1992, ch 60, § 2.



§ 2-14-31 Transfer of proceedings pending at time of code.

2-14-31. Transfer of proceedings pending at time of code. If when the code of laws enacted by § 2-16-13 took effect any action or proceeding, properly commenced, was pending before any court, tribunal, board, commission, or public officer, of which such court, tribunal, board, commission, or public officer does not have jurisdiction under the provisions of such code, such action or proceeding is forthwith transferred, together with all the papers relating thereto, to the court, tribunal, board, commission, or public officer having jurisdiction thereof, with the same force and effect as if originally commenced before such court, tribunal, board, commission, or public officer.

Source: SDC 1939, § 65.0202 (24).



§ 2-14-32 Chapter applied to Codified Laws and code.

2-14-32. Chapter applied to Codified Laws and code. Except as provided in §§ 2-16-14 to 2-16-16, the provisions of this chapter apply to the South Dakota Codified Laws and the code of laws enacted by § 2-16-13.

Source: SL 1970, ch 17, § 2; SL 1972, ch 14, § 1; SL 1974, ch 28, § 1; SL 1975, ch 27, § 1.






Chapter 15 - Conventions for Amendment of United States Constitution.

§ 2-15-1 Convention to be held when Congress proposes amendment to be ratified byconvention.

2-15-1. Convention to be held when Congress proposes amendment to be ratified by convention. Whenever the Congress of the United States of America shall propose an amendment to the Constitution of the United States and shall propose that the same be ratified by conventions in the respective states, a convention shall be held as provided for herein, for the purpose of ratifying such amendment.

Source: SDC 1939, § 55.1001.



§ 2-15-2 Apportionment of delegates to convention.

2-15-2. Apportionment of delegates to convention. The number of delegates to be chosen to such convention shall be equal to the number of legislative representatives in the State of South Dakota, and each representative district in the state shall constitute a delegate district and be represented in said convention by the same number of delegates as it is now or may hereafter be entitled to elect legislative representatives.

Source: SDC 1939, § 55.1002.



§ 2-15-3 Election of delegates at next general election--Legislative election laws apply.

2-15-3. Election of delegates at next general election--Legislative election laws apply. The delegates shall be elected at the next general election succeeding the proposal of any amendment to the Constitution of the United States by the Congress of the United States, and except as otherwise herein provided the nomination and election of such delegates shall in all respects be the same as is now by law provided for the nomination and election of representatives of the Legislature of South Dakota, except as herein otherwise provided.

Source: SDC 1939, § 55.1002.



§ 2-15-4 Nominating petitions for candidates--Number of signers required--Contents andfiling.

2-15-4. Nominating petitions for candidates--Number of signers required--Contents and filing. Nomination of candidates for the office of delegate shall be by petition signed by not less than two nor more than five percent of the duly qualified electors of the district respectively in which the candidate or candidates reside, as shown by the total vote cast for the successful candidate for the office of Governor at the last gubernatorial election within said legislative district. Such nomination shall be without party or political designation but shall indicate thereon whether the candidate named in said petition is "in favor of," or "opposed to," the ratification of the proposed amendment, and said petitions shall be filed at the time and in the manner provided for filing nominating petitions for legislative representatives for the primary election, as now provided for.

Source: SDC 1939, § 55.1003; SL 1980, ch 23, § 26.



§ 2-15-5 Certification of nominees to county auditors.

2-15-5. Certification of nominees to county auditors. It shall be the duty of the secretary of state, as soon as the time for filing nominating petitions in his office has expired, to immediately certify to the several county auditors of the state the names of the persons in whose behalf nominating petitions have been filed as a candidate for delegate.

Source: SDC 1939, § 55.1004.



§ 2-15-6 Printing of primary election ballots--Form.

2-15-6. Printing of primary election ballots--Form. The county auditor shall, after certification by the secretary of state, immediately prepare and have printed official primary election ballots for all delegates, nominated upon a separate ballot, without party or political designation, in substance as follows:

_________________________________________________________________________

PROPOSED AMENDMENT TO THE CONSTITUTION OF THE UNITED STATES

Delegates to the Convention to Ratify the Proposed Amendment
The Congress has proposed an amendment to the Constitution of the United States which provides (insert here the substance of the proposed amendment).
The Congress has also proposed that the said amendment shall be ratified by conventions in the States.
____________________________________________________________________



§ 2-15-7 Supply of primary ballots--Conduct of primary election.

2-15-7. Supply of primary ballots--Conduct of primary election. Said official ballots and sample ballots shall be provided in the same manner as the official primary election ballots are supplied, pursuant to the provisions of chapter 12-6. Separate ballots shall be delivered to all electors of whatever party or designation at the biennial primary election to be held as now provided, and the manner of voting, conduct of election, canvass and certification of votes upon said ballots shall be conducted in the same manner as the primary election law now provides for the election of representatives of the Legislature.

Source: SDC 1939, § 55.1004.



§ 2-15-8 Certification of successful candidates at primary--Printing of general election ballots--Form.

2-15-8. Certification of successful candidates at primary--Printing of general election ballots--Form. The secretary of state in the preparation of the ballots for the succeeding general election shall certify to the county auditors of said legislative districts respectively the names of the successful candidates, designating those who are in favor of the ratification of the amendment and those opposed to the ratification of the amendment, and the county auditor of each county in the state at the time of the preparation for the general election, shall prepare separate official ballots upon which shall be printed the substance of the proposed amendment, the names of the candidates for delegates to the convention as theretofore nominated as candidates in favor of and the candidates opposed to the ratification of the amendment, and proper instructions to the voters in substantially the following form, to wit:

_________________________________________________________________________

PROPOSED AMENDMENT TO THE CONSTITUTION OF THE UNITED STATES

Delegates to the Convention to Ratify the Proposed Amendment
The Congress has proposed an amendment to the Constitution of the United States which provides (insert here the substance of the proposed amendment).
The Congress has also proposed that the said amendment shall be ratified by Conventions in the States.
_________________________________________________________________________



§ 2-15-9 Conduct of general election--Canvass and certification of vote.

2-15-9. Conduct of general election--Canvass and certification of vote. Said ballot shall be submitted to the electors of the State of South Dakota in the same manner and at the same time as the official ballots for the general election are now submitted; and the same shall be canvassed and certified by the judges of election and the state canvassing board in the same manner and at the same time as the official ballots for the general election are canvassed, and certificates of election issued accordingly. Except as otherwise provided herein such election shall be conducted and the results thereof ascertained and certified in the same manner as now provided by the laws of this state pertaining to the general election, except insofar as the same may be inconsistent herewith.

Source: SDC 1939, § 55.1006.



§ 2-15-10 Slate voting at general election.

2-15-10. Slate voting at general election. The electors may vote for all of the candidates either in favor of or those opposed to the ratification of said amendment, by putting a cross (.) or check mark (.) in the circle at the head of the names in the column under the designation "In Favor of" the ratification, or in the circle at the head of the names in the column under the designation "Opposed to" the ratification, and a ballot so marked in said circle shall be counted as a vote, by the judges and canvassers, for each of the delegates respectively, whose name or names appear in the column under the circle so marked.

Source: SDC 1939, § 55.1005.



§ 2-15-11 Time and place of holding convention.

2-15-11. Time and place of holding convention. The delegates so elected shall meet at the capitol building in the city of Pierre, on the third Tuesday in the month of January following their election, at two o'clock in the afternoon of said day, and shall constitute a convention to ratify or reject the proposed amendment to the Constitution of the United States.

Source: SDC 1939, § 55.1007.



§ 2-15-12 Quorum of convention--Officers--Rules--Qualifications and election of members.

2-15-12. Quorum of convention--Officers--Rules--Qualifications and election of members. A majority of the total number of delegates to the convention shall constitute a quorum. The convention shall have power to choose a president and secretary and all other necessary officers, and to make rules governing the procedure of the convention; such convention shall be the judge of the qualification and of the election of its own members.

Source: SDC 1939, § 55.1007.



§ 2-15-13 Compensation and mileage of convention delegates--Disbursements for conventionexpenses.

2-15-13. Compensation and mileage of convention delegates--Disbursements for convention expenses. Each delegate shall receive five dollars per day for the first five days he is in attendance at said convention, and ten cents per mile for each mile necessarily traveled in going to and returning from said convention. The secretary and other officers shall receive such compensation as may be fixed by the convention. Disbursements for the foregoing purposes and for other necessary expenses of the convention, when approved by the convention and signed by the president and secretary, shall be made by the state treasurer out of any appropriation available therefor.

Source: SDC 1939, § 55.1007.



§ 2-15-14 Certification of convention results--Transmittal to United States.

2-15-14. Certification of convention results--Transmittal to United States. When the convention shall have agreed by a vote of a majority of the total number of delegates present and voting to the ratification or rejection of the proposed amendment, a certificate to that effect shall be executed by the president and secretary of the convention and filed in the Office of the Secretary of State of South Dakota, and the said secretary of state shall forthwith transmit to the proper officer of the United States of America, a certified copy thereof.

Source: SDC 1939, § 55.1007.



§ 2-15-15 Congressional rules for convention to govern.

2-15-15. Congressional rules for convention to govern. If at or about the time of submitting any such amendment, Congress shall either in a resolution submitting the same or by statute, prescribe the manner in which the conventions shall be constituted, and shall not except from the provisions of such statute or resolution such states as may theretofore have provided for constituting such conventions, the preceding provisions of this chapter shall be inoperative, the convention shall be constituted and shall operate as the said resolution or act of Congress shall direct, and all officers of the state who may by the said resolution or statute be authorized or directed to take any action to constitute such a convention for this state are authorized and directed to act thereunder and in obedience thereto with the same force and effect as if acting under a statute of this state.

Source: SDC 1939, § 55.1008.






Chapter 16 - Codes and Compilations.

§ 2-16-1 , 2-16-2. Omitted.

2-16-1, 2-16-2. Omitted.



§ 2-16-3 Code Commission established--Composition and appointment of members--Vacancies.

2-16-3. Code Commission established--Composition and appointment of members--Vacancies. The South Dakota Code Commission shall consist of one member of the South Dakota Senate appointed by the president pro tempore, one member of the South Dakota House of Representatives appointed by the speaker of the house, and two members of the State Bar of South Dakota to be appointed by the state bar president and one member appointed by the Executive Board of the Legislative Research Council. The legislators shall be appointed for two-year terms. The two members of the state bar shall be appointed for four-year terms. The member appointed by the Executive Board of the Legislative Research Council shall serve a two-year term. Any appointed member of the commission may, upon the expiration of the member's term, be reappointed at the discretion of the appointing authority. If a vacancy occurs, the authority designated to make the original appointment shall fill any vacancy by appointment of a person qualified under the provisions of this section.

Source: SL 1966, ch 239, § 1; SL 1970, ch 18, § 1; SL 1985, ch 17, § 15; SL 1995, ch 13, § 4; SL 1995, ch 14, § 1.



§ 2-16-3.1 to 2-16-4.1. Executed.

2-16-3.1 to 2-16-4.1. Executed.



§ 2-16-4.2 Officers of commission--Meetings and hearings.

2-16-4.2. Officers of commission--Meetings and hearings. The Code Commission shall organize by electing a chairman, vice-chairman, and such other officers from its membership as it may deem necessary, and shall hold meetings and hearings at such times and places as it may designate to accomplish the purposes of this chapter.

Source: SL 1970, ch 18, § 3.



§ 2-16-5 Compensation of commission members--Employment of personnel and incurring ofexpense.

2-16-5. Compensation of commission members--Employment of personnel and incurring of expense. The code counsel shall receive no compensation other than his salary provided by law. The Code Commission may employ such personnel and incur such expense as may be required to perform its duties and may lease or purchase equipment and services to provide for a supervised statutory retrieval system for all departments of government engaged in research and revision of the Constitution and laws of this state.

The expenses of the commission shall be paid on warrants drawn by the state auditor on vouchers approved by the chairman of the commission.

Source: SL 1966, ch 239, § 2; SL 1969, ch 219, § 3.



§ 2-16-5.1 Gifts and contributions to commission--Expenditure.

2-16-5.1. Gifts and contributions to commission--Expenditure. In addition to state appropriated funds, the Code Commission is authorized to accept and expend any funds which it might obtain from any gift or contribution or any other source, public or private, for said purposes.

Source: SL 1970, ch 18, § 4.



§ 2-16-5.2 Assistance, space, and facilities for commission.

2-16-5.2. Assistance, space, and facilities for commission. The director of the State Legislative Research Council and the code counsel are hereby charged with the duty of assisting the Code Commission within such limitations as it may prescribe and to provide space for its supplies and to make available the facilities of the council for its meetings. The director shall also supervise the secretarial functions of the commission and otherwise assist it to the extent feasible.

Source: SL 1970, ch 18, § 6.



§ 2-16-6 Supplements and reprinted volumes to be provided for--Contents.

2-16-6. Supplements and reprinted volumes to be provided for--Contents. The Code Commission shall:

(1) Provide for supplements to, and reprinted volumes of, the code of laws enacted by § 2-16-13;

(2) Determine the contents of the code supplements and reprinted volumes which shall include but not be limited to:

(a) The United States Constitution;

(b) The South Dakota Constitution;

(c) The South Dakota statutes;

(d) Executive orders enacted pursuant to S.D. Const., Art. IV, § 8;

(e) Supreme Court rules adopted pursuant to S.D. Const., Art. V, § 12;

(f) Circuit court rules adopted pursuant to §§ 15-6-83 and 23A-45-12;

(g) Case annotations of the reported decisions of South Dakota, the federal courts, and other state courts construing and interpreting the South Dakota Constitution and statutes, which shall be placed, wherever possible, immediately following the text of the sections being construed;

(h) Other executive orders with a continuing and statewide effect; and

(i) Such special and collateral references as the commission may determine necessary for a complete and useful code;

(3) Determine the physical arrangements and other matters pertaining to the publication of the code.
Source: SL 1966, ch 239, § 3; SL 1988, ch 24, § 4.



§ 2-16-7 Specifications, advertising and award of contract for publication.

2-16-7. Specifications, advertising and award of contract for publication. Notwithstanding chapters 5-18A and 5-18D, the South Dakota Code Commission may draft specifications for material authorized for publication by § 2-16-6 and advertise for and accept bids from editorial, printing, and publishing companies for production of all material authorized by this chapter. The advertisement for bids shall be published twice in at least three newspapers of general circulation in different parts of the state, and in such additional manner as the commission may determine. The terms and conditions of the bids shall be prescribed by the commission. Each contract shall be awarded to the lowest bidder which, in the opinion of the commission, is the best bid consistent with the quality of editorial services, printing, paper, binding, expeditious service and the best interests of the state. If the contract for editorial services is separate from the contract for printing, the specifications shall be drawn in such a manner as not to exclude South Dakota printing firms.

Source: SL 1966, ch 239, § 4 (1); SL 1988, ch 24, § 5; SL 2011, ch 2, § 110.



§ 2-16-7.1 Continuation of contract with publisher of code.

2-16-7.1. Continuation of contract with publisher of code. The Code Commission may continue the contract for the publication of the South Dakota Codified Laws with West, a Thomson Reuters Business and its successors in interest. The Code Commission may contract with that publisher or other publishers, editorial services and printers for continuing editorial work and printing to assure continuity in editorial preparation, printing and binding of supplements and replacement volumes to the code enacted by § 2-16-13 for a term not exceeding five years. The Code Commission may, on negotiation, extend the current contract for a term not exceeding two years so long as the commission deems it to the advantage and best interests of the state.

Source: SL 1969, ch 219, § 6; SL 1972, ch 15, § 1; SL 1988, ch 24, § 6; SL 2005, ch 10, § 42; SL 2014, ch 15, § 1.



§ 2-16-7.2 Advertising for bids for publications.

2-16-7.2. Advertising for bids for publications. The Code Commission may advertise for bids for the production of material authorized for publication by the Legislature including, but not limited to, bulk or other revisions, compilations and supplementations to the South Dakota code.

Source: SL 1970, ch 18, § 7.



§ 2-16-8 Copyrights of material--Contract for use of state's copyright.

2-16-8. Copyrights of material--Contract for use of state's copyright. The South Dakota Code Commission shall provide the material authorized for publication by § 2-16-6 will be copyrighted by the State of South Dakota, in the name of the State of South Dakota. The commission may contract with printers, publishers, and computer retrieval companies for use of the state's copyright.

Source: SL 1966, ch 239, § 4 (2); SL 1988, ch 24, § 7.



§ 2-16-8.1 Restriction on printing or distributing copyrighted material in code--Violation asmisdemeanor.

2-16-8.1. Restriction on printing or distributing copyrighted material in code--Violation as misdemeanor. Except as authorized by federal copyright law, no person may print or distribute copyrighted material from the South Dakota Codified Laws without the express authorization of the Code Commission. A violation of this section is a Class 2 misdemeanor.

Source: SL 1984, ch 10, § 2; SL 1992, ch 158, § 2; SL 1995, ch 14, § 2.



§ 2-16-9 Arrangement, correlation, and text changes in code.

2-16-9. Arrangement, correlation, and text changes in code. The South Dakota Code Commission is hereby authorized to make such changes as may be necessary to correct apparent errors, to correlate and integrate all the laws to harmonize, to assign new title and other designations, to eliminate or clarify obviously obsolete or ambiguous sections that exist, and to substitute terms or phraseology, and names of boards, commissions, and agencies, wherever the Legislature has expressly or by implication indicated an intention to do so, so as to provide consistency in the law.

Source: SL 1966, ch 239, § 4 (4); SL 1967, ch 265.



§ 2-16-9.1 Continuing authority of commission on assimilation of laws into code.

2-16-9.1. Continuing authority of commission on assimilation of laws into code. The Code Commission shall have continuing authority to act as provided in § 2-16-9 to assimilate laws of a permanent nature enacted in 1968 and subsequent sessions into the arrangement adopted in the South Dakota Compiled Laws of 1967.

Source: SL 1969, ch 219, § 4.



§ 2-16-9.2 Repealed.

2-16-9.2. Repealed by SL 1988, ch 24, § 8.



§ 2-16-10 Repealed.

2-16-10. Repealed by SL 1988, ch 24, § 9.



§ 2-16-10.1 Additional powers of commission.

2-16-10.1. Additional powers of commission. In addition to those set forth in this chapter, the Code Commission shall have the following powers and duties:

(1) To advise, assist, and consult with the code counsel regarding any function, power, or duty conferred by law upon said code counsel;

(2) To undertake such substantive or bulk revisions, compilations and supplements to the South Dakota code as may be directed by the Legislature or as may be incidental to the assistance of the code counsel as provided in subdivision (1) of this section;

(3) To make such recommendations to the Legislature as to the laws of this state as it shall determine to be necessary and desirable for the general improvement of this state's laws and to direct the code counsel to prepare such bills as are appropriate to implement such recommendations;

(4) To contract for replacement of volumes whenever such volumes, with the cumulative pocket parts, become too voluminous for practical use; and

(5) To do all things which are consistent with the purpose of this chapter and deemed necessary by it.
Source: SL 1970, ch 18, § 5.



§ 2-16-10.2 Sets of South Dakota Codified Laws to be provided to Legislature and Legislators.

2-16-10.2. South Dakota Codified Laws provided to Legislature--Codified Laws and Administrative Rules provided to legislators. The Code Commission shall provide the Legislature with sets of the South Dakota Codified Laws. The Code Commission may provide each legislator with a copy of the South Dakota Codified Laws, the Administrative Rules of South Dakota and other information on a CD-ROM disc or other digital format. An individual legislator may request one copy of the code identified in § 2-16-13.

Source: SL 1988, ch 24, § 10; SL 2009, ch 18, § 2.



§ 2-16-10.3 Disposal of obsolete materials.

2-16-10.3. Disposal of obsolete materials. State officers and employees may dispose of volumes of, and supplements to, the South Dakota Codified Laws which are obsolete due to reprinting.

Source: SL 1988, ch 24, § 11.



§ 2-16-11 Repealed.

2-16-11. Repealed by SL 1970, ch 15, § 6.



§ 2-16-12 Supplements and revised volumes official after publication--Prima facie evidence oflaw--Citation.

2-16-12. Supplements and revised volumes official after publication--Prima facie evidence of law--Citation. Upon the publication under the supervision of the South Dakota Code Commission, of any revised volume of, or supplement to, the code enacted by § 2-16-13, such revision or supplement shall be in force as prima facie evidence of the laws contained therein, and may be cited as SDCL or as the code or South Dakota Codified Laws.

Source: SL 1966, ch 239, § 5; SL 1976, ch 31, § 1; SL 1978, ch 23, § 1.



§ 2-16-13 Publications constituting official code.

2-16-13. Publications constituting official code. The official code of laws of the State of South Dakota, which may be referred to as the code, consists of all the statutes of a general and permanent nature contained in:

(1) The 2004 revision of volume 1;

(2) The 2012 revision of volume 2;

(3) The 2013 revision of volume 3;

(4) The 2004 revision of volume 4;

(5) The 2004 revision of volume 5;

(6) The 2004 revision of volume 6;

(7) The 2010 revision of volume 7;

(8) The 2004 revision of volume 8;

(9) The 2004 revision of volume 9;

(10) The 2004 revision of volume 10;

(11) The 2004 revision of volume 11;

(12) The 2004 revision of volume 12;

(13) The 2004 revision of volume 13;

(14) The 2006 revision of volume 14;

(15) The 2004 revision of volume 15;

(16) The 2013 revision of volume 16;

(17) The 2004 revision of volume 17;

(18) The 2004 revision of volume 18;

(19) The 2011 revision of volume 19;

(20) The 2011 revision of volume 19A;

(21) The 2011 revision of volume 20;

(22) The 2013 revision of volume 21;

(23) The 2004 revision of volume 22;

(24) The 2004 revision of volume 23;

(25) The 2004 revision of volume 24;

(26) The 2004 revision of volume 25;

(27) The 2004 revision of volume 26;

(28) The 2007 revision of volume 27;

(29) The 2004 revision of volume 28;

(30) The 2004 revision of volume 29;

(31) The 2012 revision of volume 30;

(32) The 2012 revision of volume 31;

(33) The 2004 revision of volume 32;

(34) The 2004 revision of volume 33;

(35) The 2009 revision of volume 34;

(36) The 2004 revision of the Parallel Tables volume;

(37) The December 2013 Interim Annotation Service of the South Dakota Codified Laws beginning with Title 1, chapter 1-1 and ending with Title 62, chapter 62-9; and

(38) The 2013 cumulative annual pocket parts and supplementary pamphlet.
Source: SL 1970, ch 17, § 1; SL 1972, ch 14, § 2; SL 1974, ch 28, § 2; SL 1975, ch 27, § 2; SL 1976, ch 29, § 1; SL 1977, ch 25, § 1; SL 1978, ch 23, § 2; SL 1979, ch 17, § 1; SL 1980, ch 25, § 1; SL 1981, ch 19, § 1; SL 1982, ch 27, § 1; SL 1983, ch 11, § 1; SL 1984, ch 18, § 1; SL 1985, ch 18, § 1; SL 1986, ch 26, § 1; SL 1987, ch 28, § 1; SL 1988, ch 26, § 1; SL 1989, ch 31, § 1; SL 1990, ch 29, § 1; SL 1991, ch 25, § 1; SL 1992, ch 25, § 1; SL 1993, ch 33, § 1; SL 1994, ch 30, § 1; SL 1995, ch 15, § 1; SL 1996, ch 23, § 1; SL 1997, ch 22, § 1; SL 1998, ch 12, § 1; SL 1999, ch 10, § 1; SL 2000, ch 22, § 1; SL 2001, ch 20, § 1; SL 2002, ch 20, § 1; SL 2003, ch 22, § 1; SL 2004, ch 31, § 1; SL 2005, ch 23, § 1; SL 2006, ch 14, § 1; SL 2007, ch 18, § 1; SL 2008, ch 18, § 1; SL 2009, ch 19, § 1; SL 2010, ch 18, § 1; SL 2011, ch 18, § 1; SL 2012, ch 22, § 1; SL 2013, ch 18, § 1; SL 2014, ch 16, § 1.



§ 2-16-13.1 Editorial material and appendices excluded from official code.

2-16-13.1. Editorial material and appendices excluded from official code. The code does not include:

(1) Material set off by overstrikes to show the effect of legislative deletions;

(2) Prefatory subject matter, analyses, catchlines, notes, annotations, appendices, references, tables, and indices;

(3) The list of forms appearing as an appendix to chapters 15-6 and 15-26A and to Title 23A;

(4) The rules of procedure of the judicial qualifications commission appearing as an appendix to chapter 16-1A;

(5) The code of judicial conduct appearing as an appendix to chapter 16-2;

(6) The Rules of Professional Conduct appearing as an appendix to chapter 16-18;

(7) The regulations of the board of bar examiners appearing as an appendix to chapter 16-16; and

(8) The standards of title appearing as an appendix to chapter 43-30.
Source: SL 1984, ch 18, § 2; SL 1989, ch 30, § 9.



§ 2-16-14 Code as continuation of prior law.

2-16-14. Code as continuation of prior law. The provisions of this code, so far as they are the same as those of existing laws, shall be construed as a continuation of those laws and not as new enactments.

Source: SL 1970, ch 17, § 3.



§ 2-16-15 Invalid laws not validated by codification.

2-16-15. Invalid laws not validated by codification. No provision of the code enacted by § 2-16-13, as to which any action or proceeding, civil or criminal, has been commenced prior to July 1, 2014, to determine whether or not such provision was constitutionally enacted, is validated by the enactment of this code.

The enactment of the code:

(1) Does not affect the validity of any transaction;

(2) Does not impair the curative or legalizing effect of any statute; and

(3) Does not release or extinguish any penalty, confiscation, forfeiture, or liability; which accrued, occurred, or took effect prior to the time the code took effect.
Source: SL 1970, ch 17, § 3; SL 1972, ch 14, § 3; SL 1974, ch 28, § 3; SL 1975, ch 27, § 3; SL 1976, ch 29, § 2; SL 1977, ch 25, § 2; SL 1978, ch 23, § 3; SL 1979, ch 17, § 2; SL 1980, ch 25, § 2; SL 1981, ch 19, § 2; SL 1982, ch 27, § 2; SL 1983, ch 11, § 2; SL 1984, ch 18, § 3; SL 1985, ch 18, § 2; SL 1986, ch 26, § 2; SL 1987, ch 28, § 2; SL 1988, ch 26, § 2; SL 1989, ch 31, § 2; SL 1990, ch 29, § 2; SL 1991, ch 25, § 2; SL 1992, ch 25, § 2; SL 1993, ch 33, § 2; SL 1994, ch 30, § 2; SL 1995, ch 15, § 2; SL 1997, ch 22, § 2; SL 1998, ch 12, § 2; SL 1999, ch 10, § 2; SL 2000, ch 22, § 2; SL 2001, ch 20, § 2; SL 2002, ch 20, § 2; SL 2003, ch 22, § 2; SL 2004, ch 31, § 2; SL 2005, ch 23, § 2; SL 2006, ch 14, § 2; SL 2007, ch 18, § 2; SL 2008, ch 18, § 2; SL 2009, ch 19, § 2; SL 2010, ch 18, § 2; SL 2011, ch 18, § 2; SL 2012, ch 22, § 2; SL 2013, ch 18, § 2; SL 2014, ch 16, § 2.



§ 2-16-16 Statutes enacted at latest legislative session prevail over code--Citation of codifiedlaws.

2-16-16. Statutes enacted at latest legislative session prevail over code--Citation of codified laws. All statutes, other than this code, enacted at the 2014 session of the Legislature shall be deemed to have been enacted subsequently to the enactment of this code. If any such statute repeals, amends, contravenes, or is inconsistent with the provisions of this code, the provisions of the statute shall prevail. Any enactment in the 2014 session of the Legislature which cites South Dakota Codified Laws for the purpose of amendment or repeal, shall be construed as having reference to the code enacted by § 2-16-13.

Source: SDC 1939, § 65.0202(23); SDCL § 2-14022; SL 1970, ch 17, § 4; SL 1972, ch 14, § 4; SL 1974, ch 28, § 4; SL 1975, ch 27, § 4; SL 1976, ch 29, § 3; SL 1977, ch 25, § 3; SL 1978, ch 23, § 4; SL 1979, ch 17, § 3; SL 1980, ch 25, § 3; SL 1981, ch 19, § 3; SL 1982, ch 27, § 3; SL 1983, ch 11, § 3; SL 1984, ch 18, § 4; SL 1985, ch 18, § 3; SL 1986, ch 26, § 3; SL 1987, ch 28, § 3; SL 1988, ch 26, § 3; SL 1989, ch 31, § 3; SL 1990, ch 29, § 3; SL 1991, ch 25, § 3; SL 1992, ch 25, § 3; SL 1993, ch 33, § 3; SL 1994, ch 30, § 3; SL 1995, ch 15, § 3; SL 1996, ch 23, § 2; SL 1997, ch 22, § 3; SL 1998, ch 12, § 3; SL 1999, ch 10, § 3; SL 2000, ch 22, § 3; SL 2001, ch 20, § 3; SL 2002, ch 20, § 3; SL 2003, ch 22, § 3; SL 2004, ch 31, § 3; SL 2005, ch 23, § 3; SL 2006, ch 14, § 3; SL 2007, ch 18, § 3; SL 2008, ch 18, § 3; SL 2009, ch 19, § 3; SL 2010, ch 18, § 3; SL 2011, ch 18, § 3; SL 2012, ch 22, § 3; SL 2013, ch 18, § 3; SL 2014, ch 16, § 3.



§ 2-16-17 Official copy of code of laws--Certification.

2-16-17. Official copy of code of laws--Certification. A copy of the code of laws enacted by § 2-16-13 shall be kept in the Office of the Secretary of State, to which copy that officer shall affix a certificate, under her hand and the seal of the state, that the laws therein contained are the statute laws of the State of South Dakota; and that certified copy shall be an authentic record of those laws.

Source: SL 1970, ch 17, § 5; SL 1972, ch 14, § 5; SL 1974, ch 28, § 5; SL 1975, ch 27, § 5.



§ 2-16-18 Citation of code.

2-16-18. Citation of code. The code enacted into law by § 2-16-13, and as hereafter amended and supplemented and printed and published pursuant to law, shall be known as the South Dakota Codified Laws and may be cited as "SDCL" followed by the number of the title, chapter, or section, as appropriate.

Source: SL 1970, ch 17, § 6; SL 1976, ch 31, § 2.



§ 2-16-19 Publication of code on computer media.

2-16-19. Publication of code on computer media. The Code Commission may publish and sell, or contract with the publisher of the printed code, or others, exclusively or not exclusively, for the publication and sale of, with or without compensation, the South Dakota Codified Laws on media which can be read by data processing equipment, including magnetic tapes and disks and CD-ROM discs.

Any publication made by the Code Commission authorized by this section shall be distributed by the Bureau of Administration at prices set by the Code Commission, which shall include mailing costs.

The commission may also authorize, and set the price for, private searches on the commission's statute and administrative rules data bases on the state's mainframe computer.

Source: SL 1991, ch 26.



§ 2-16-20 to 2-16-23. Transferred.

2-16-20 to 2-16-23. Transferred to §§ 2-6-20 to 2-6-23.






Chapter 17 - Constitutional Revision Commission [Obsolete]

CHAPTER 2-17

CONSTITUTIONAL REVISION COMMISSION [OBSOLETE]






Title 3 - PUBLIC OFFICERS AND EMPLOYEES

Chapter 01 - Qualification and Terms of Office

§ 3-1-1 Officers to qualify as provided by chapters--Reelected incumbents.

3-1-1. Officers to qualify as provided by chapters--Reelected incumbents. Except when otherwise expressly provided all civil officers shall qualify substantially in the manner and form prescribed by this chapter and chapter 3-5. When the incumbent of an office is reelected he shall qualify as required in such chapters.

Source: PolC 1877, ch 5, §§ 1, 13; CL 1887, §§ 1370, 1383; RPolC 1903, §§ 1787, 1800; RC 1919, §§ 7024, 7037; SDC 1939, §§ 48.0301, 48.0316.



§ 3-1-1.1 Draft registration compliance required for hiring.

3-1-1.1. Draft registration compliance required for hiring. No person who is required by the Military Selective Service Act, 50 U.S.C. § 453, as amended and in effect on January 1, 2012, to register with the selective service system and who has not done so, may be hired by the state or a county, township, municipality, school district, or any other governmental unit or department in any capacity.

Source: SL 1988, ch 159, § 3; SL 2012, ch 23, § 9.



§ 3-1-2 Time of commencement of term of office.

3-1-2. Time of commencement of term of office. Except as otherwise expressly provided, all state, district, and county officers shall qualify and enter upon the duties of their office on the first Monday of January succeeding their election or within twenty days thereafter.

Source: CL 1887, § 1380; SL 1897, ch 109, § 1; RPolC 1903, § 1797; RC 1919, § 7033; SDC 1939, § 48.0312.



§ 3-1-3 Time allowed for qualification after decision of contest or removal of obstruction.

3-1-3. Time allowed for qualification after decision of contest or removal of obstruction. If there is a contest for such office, or if the person elected to such office is prevented or obstructed in any manner from entering upon the duties of such office, the time prescribed in which he shall qualify and enter upon the duties of his office shall not govern, and he shall be allowed twenty days after the day of such decision or the termination of such preventing or obstructing cause in which to qualify.

Source: SL 1874-5, ch 73, § 2; PolC 1877, ch 5, § 11; CL 1887, § 1381; RPolC 1903, § 1798; RC 1919, § 7034; SDC 1939, § 48.0313.



§ 3-1-4 Repealed.

3-1-4. Repealed by SL 1989, ch 30, § 10.



§ 3-1-5 Oath of office for civil officers--Bond.

3-1-5. Oath of office for civil officers--Bond. Every person elected or appointed to any civil office shall, before entering upon the duties thereof, qualify by taking an oath or affirmation to support the Constitution of the United States and of this state, and faithfully to discharge the duties of his office, naming it; and by giving a bond, when one is required, conditioned that he will faithfully and impartially discharge the duties of his office, naming it, and render a true account of all money, credits, accounts, and public personal property requiring inventory, as defined in rules issued by the commissioner of the bureau of administration, that shall come into his hands as such officer, and pay over and deliver the same according to law.

Source: PolC 1877, ch 5, §§ 2 to 4; CL 1887, § 1371; RPolC 1903, §§ 1788, 1789; RC 1919, § 7025; SDC 1939, § 48.0302; SL 1974, ch 55, § 1; SL 1975, ch 32.



§ 3-1-6 Repealed.

3-1-6. Repealed by SL 1974, ch 55, § 50.



§ 3-1-7 Omitted.

3-1-7. Omitted.



§ 3-1-8 Acting as officer without qualifying as misdemeanor--Validity of acts of de facto officer.

3-1-8. Acting as officer without qualifying as misdemeanor--Validity of acts of de facto officer. Every person who executes any of the functions of a public office without having taken and duly filed the required oath of office, or without having executed and duly filed the required security, is guilty of a Class 2 misdemeanor; and in addition to the punishment prescribed therefor, he forfeits his right to the office. Nothing in this section shall be construed to affect the validity of acts done by a person exercising the functions of a public office in fact, where other persons than himself are interested in maintaining the validity of such acts.

Source: PenC 1877, §§ 96, 97; CL 1887, §§ 6296, 6297; RPenC 1903, §§ 101, 102; RC 1919, §§ 3684, 3685; SDC 1939, § 13.1102; SL 1980, ch 24, § 30.



§ 3-1-9 Falsely pretending to be public officer as misdemeanor.

3-1-9. Falsely pretending to be public officer as misdemeanor. Every person who shall falsely assume or pretend to be any public executive or administrative officer, or who shall knowingly take upon himself to act as such, or to require any person to act as such, or assist him in any matter pertaining to such office, is guilty of a Class 1 misdemeanor.

Source: PenC 1877, § 98; CL 1887, § 6298; RPenC 1903, § 103; RC 1919, § 3686; SDC 1939, § 13.1105; SL 1980, ch 24, § 31.



§ 3-1-10 Definitions.

3-1-10. Definitions. The terms "office," "officer," "executive," and "administrative," when used in § 3-1-8 or 3-1-9 mean and apply to any executive or administrative officer of the state; to any county, municipality, township, or school district; and to any district, board, bureau, commission, department, or other body or office, exercising executive or administrative powers as part of the government, or any arm of the government, of the state. The terms "executive" and "administrative" apply interchangeably to any or all of said offices.

Source: SL 1985, ch 15, § 13; SL 1992, ch 60, § 2.






Chapter 01A - Officers' Statements of Financial Interest

§ 3-1A-1 Definition of terms.

3-1A-1. Definition of terms. Terms used in this chapter mean:

(1) "Any member of his or her immediate family," a spouse or minor children living at home;

(2) "Close economic interest," any enterprise that, in the calendar year preceding filing of a statement under this chapter, contributes either more than ten percent of or more than two thousand dollars, to the gross income of the family which includes the individual required to file the statement and any member of his or her immediate family, or an enterprise in which the individual or any member of his or her immediate family control more than ten percent of the capital or stock;

(3) "Enterprise," any business or economic relationship;

(4) "Statement of financial interest," a description of the type of financial activity and the nature of the association with the enterprise as provided in subdivision (1) of this section.
Source: SL 1974, ch 121, § 1; SL 2010, ch 19, § 2.



§ 3-1A-2 Additions and corrections filed on assumption of elective state office.

3-1A-2. Additions and corrections filed on assumption of elective state office. Persons assuming the Office of Governor, lieutenant governor, state treasurer, attorney general, secretary of state, state auditor, commissioner of school and public lands, Public Utilities Commissioner, Supreme Court justice, circuit court judge, and state legislator shall, within fifteen days thereafter, file a statement setting forth additions and corrections, if any, to their previous statement of financial interest filed pursuant to § 12-25-28 or 12-25-29.

Source: SL 1974, ch 121, § 5.



§ 3-1A-3 Statements required of appointive state officers.

3-1A-3. Statements required of appointive state officers. Any gubernatorial appointee for whom Senate confirmation is required shall file with the secretary of state a statement of financial interest before confirmation.

Source: SL 1974, ch 121, § 6; SL 2010, ch 19, § 3.



§ 3-1A-4 Additions and corrections filed on assumption of elective local office.

3-1A-4. Additions and corrections filed on assumption of elective local office. Each person assuming the office of county commissioner, school board member of a school district with a total enrollment of more than two thousand students, or commissioner, councilman, or mayor in municipalities of the first class, shall within fifteen days thereafter file a statement setting forth the additions and corrections to the previous statement of financial interest filed pursuant to § 12-25-30, if any.

Source: SL 1974, ch 121, § 7; SL 1977, ch 68, § 13; SL 1992, ch 60, § 2.



§ 3-1A-5 Forms provided--Value not required--Verification--Open to public inspection.

3-1A-5. Forms provided--Value not required--Verification--Open to public inspection. The secretary of state shall prescribe and provide forms for the reporting of close economic interest. The value of a close economic interest need not be reported. Each individual filing a statement of financial interest shall subscribe to an oath or affirmation verifying the contents of such statement. All statements of financial interest shall be open to public inspection.

Source: SL 1974, ch 121, §§ 8 to 10.



§ 3-1A-6 Violation as misdemeanor or petty offense.

3-1A-6. Violation as misdemeanor or petty offense. Any person who violates any of the provisions of this chapter commits a petty offense. However, any person who intentionally violates any provision of this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1974, ch 121, § 11; SL 1980, ch 24, § 32; SL 2010, ch 19, § 4.






Chapter 02 - Deputies and Assistants

§ 3-2-1 Appointment of deputy to be in writing--Revocation--Filing.

3-2-1. Appointment of deputy to be in writing--Revocation--Filing. The appointment of every deputy must be in writing and shall be revocable in writing at the pleasure of the principal, and all such appointments and revocations shall be filed as and where required for the bond and oath of the principal.

Source: SL 1872-3, ch 49, § 1; SL 1874-5, ch 27, § 37; PolC 1877, ch 6, § 1; CL 1887, § 1397; SL 1891, ch 108, § 1; RPolC 1903, § 1816; RC 1919, § 7045; SDC 1939, § 48.0401.



§ 3-2-2 Dual offices to be avoided in appointment of deputies.

3-2-2. Dual offices to be avoided in appointment of deputies. No state officer may appoint as a deputy any other state or district officer. No state treasurer may appoint as a deputy any county treasurer, register of deeds, sheriff, or county commissioner.

Source: PolC 1877, ch 6, § 4; CL 1887, § 1400; RPolC 1903, § 1819; RC 1919, § 7047; SDC 1939, § 48.0403; SL 1969, ch 195; SL 2010, ch 19, § 5.



§ 3-2-3 Oath required of deputies and assistants.

3-2-3. Oath required of deputies and assistants. Each deputy or assistant shall take and subscribe the same oath as his or her principal, naming the deputyship. The oath shall be endorsed upon and filed with the deputy's or assistant's certificate of appointment.

Source: PolC 1877, ch 6, § 3; CL 1887, § 1399; RPolC 1903, § 1818; RC 1919, § 7046; SDC 1939, § 48.0402; SL 2010, ch 19, § 6.



§ 3-2-4 Bond required of deputies and assistants.

3-2-4. Bond required of deputies and assistants. Unless otherwise expressly provided, each officer required to give bond may require a bond from the officer's deputy or assistant in a penal sum not greater than half the penal sum of the officer's own bond. The officer may retain the deputy's or assistant's bond for the officer's own protection.

Source: SL 1872-3, ch 49, § 1; SL 1874-5, ch 27, § 37; PolC 1877, ch 6, § 1; CL 1887, § 1397; SL 1891, ch 108, § 1; RPolC 1903, § 1816; RC 1919, § 7045; SDC 1939, § 48.0401; SL 2010, ch 19, § 7.






Chapter 03 - Veterans' Preference in Employment

§ 3-3-1 Veterans preferred in public employment--Age or physical impairment not disqualifying--Veterans with service-connected disabilities preferred.

3-3-1. Veterans preferred in public employment--Age or physical impairment not disqualifying--Veterans with service-connected disabilities preferred. In all public departments and subdivisions and upon all public works of this state and of the counties and municipalities of this state, any veteran, as defined in § 33A-2-1, who is a citizen and resident of the state, shall receive preference for appointment, employment, and promotion. Age, loss of limb, or other physical impairment which does not in fact incapacitate does not disqualify the veteran if the veteran possesses the qualifications and business capacity necessary to discharge the duties of the position involved. A veteran who has a service-connected disability shall be given a preference over a nondisabled veteran.

Source: SL 1935, ch 188, §§ 1, 2; SL 1937, ch 227, § 1; SDC 1939, §§ 41.0501, 41.0502; SL 1939, ch 159, § 1; SL 1943, ch 147, § 1; SL 1951, ch 214, § 1; SDC Supp 1960, § 41.0508; SL 1980, ch 27, § 1; SL 1992, ch 60, § 2; SL 2010, ch 19, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 3-3-2 Investigation and employment of veteran applicants.

3-3-2. Investigation and employment of veteran applicants. If a veteran as defined in § 33A-2-1 applies for appointment for employment under this chapter, the officer, board, or person whose duty it is to appoint or employ some person to fill the position shall, before appointing or employing anyone to fill the position, investigate the qualifications of the applicant. If the applicant is of good moral character and can perform the duties of the position, the officer, board, or person shall appoint the applicant to the position.

Source: SL 1935, ch 188, § 3; SDC 1939, § 41.0503; SL 2010, ch 19, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 3-3-3 Mandamus available to enforce veterans' preference.

3-3-3. Mandamus available to enforce veterans' preference. A refusal to allow the preference provided for in this chapter, or a reduction of the salary for the position with intent to bring about the resignation or discharge of the incumbent, entitles the applicant or incumbent to maintain an action of mandamus to right the wrong.

Source: SL 1935, ch 188, § 4; SDC 1939, § 41.0504; SL 2010, ch 19, § 10.



§ 3-3-4 Restrictions on removal of veteran from employment--Hearing and review--Burden of proof.

3-3-4. Restrictions on removal of veteran from employment--Hearing and review--Burden of proof. No person holding a public position by appointment or employment, and belonging to any of the classes of persons to whom a preference is granted pursuant to this chapter, may be removed from the position or employment unless replaced by another person of a class to whom such preference is granted. However, the person may be removed for incompetency or misconduct shown after a hearing, upon due notice, upon stated charges, and with the right of the employee or appointee to a review by writ of certiorari. The burden of proving incompetency or misconduct rests upon the party alleging the incompetency or misconduct.

Source: SL 1935, ch 188, §§ 5, 6; SL 1937, ch 227, § 2; SDC 1939, §§ 41.0505, 41.0506; SL 2010, ch 19, § 11.



§ 3-3-5 Noncompliance as misdemeanor.

3-3-5. Noncompliance as misdemeanor. Any person in the public service who neglects or refuses to comply with the provisions of this chapter is guilty of a Class 1 misdemeanor.

Source: SL 1935, ch 188, § 8; SDC 1939, § 41.9903; SL 1980, ch 24, § 33; SL 2010, ch 19, § 12.



§ 3-3-6 Confidential and policy-making positions exempt from chapter.

3-3-6. Confidential and policy-making positions exempt from chapter. Nothing in this chapter applies to department heads, to policy-forming officials, to the position of private secretary of any official or department, or to any person holding a strictly confidential relation to the appointing officer.

Source: SL 1935, ch 188, § 7; SDC 1939, § 41.0507; SL 1939, ch 159, § 2; SL 1943, ch 147, § 2; SL 1951, ch 214, § 2; SDC Supp 1960, § 41.0508; SL 2010, ch 19, § 13.



§ 3-3-7 Unmarried spouse of deceased veteran--Entitlement to preference under certain conditions.

3-3-7. Unmarried spouse of deceased veteran--Entitlement to preference under certain conditions. The unmarried spouse of a veteran who died while in service, or later died from a service connected cause, is entitled to the preferences given to the veteran in § 3-3-1 if the spouse possesses the qualifications and business capacity necessary to discharge the duties of the position involved.

Source: SL 1980, ch 27, § 2; SL 2010, ch 19, § 14.



§ 3-3-8 Spouse of disabled veteran--Entitlement to preference under certain conditions.

3-3-8. Spouse of disabled veteran--Entitlement to preference under certain conditions. If a veteran disabled due to a service connected cause is unable to exercise the right to a veteran employment preference due to the disability, the veteran's spouse is entitled to the preferences given in § 3-3-1 if the spouse possesses the qualifications and business capacity necessary to discharge the duties of the position involved.

Source: SL 1980, ch 27, § 3; SL 2010, ch 19, § 15.






Chapter 04 - Vacancies in Office

§ 3-4-1 Events causing vacancy in office.

3-4-1. Events causing vacancy in office. Every office shall become vacant on the happening of any one of the following events before the expiration of the term of such office:

(1) The death of the incumbent;

(2) His resignation;

(3) His removal from office;

(4) His failure to qualify as provided by law;

(5) His ceasing to be a resident of the state, district, county, township, or precinct in which the duties of his office are to be exercised or for which he may have been elected;

(6) His conviction of any infamous crime or of any offense involving a violation of his official oath;

(7) Whenever a judgment shall be obtained against him for a breach of his official bond.
Source: SL 1864-5, ch 12, § 2; PolC 1877, ch 22, § 2; CL 1887, § 1385; RPolC 1903, § 1802; RC 1919, § 7007; SDC 1939, § 48.0101.



§ 3-4-2 Resignation of office--To whom made.

3-4-2. Resignation of office--To whom made. Resignations may be made as follows:

(1) Of all state and district officers, either elective or appointive, to the Governor;

(2) Of all members of the Legislature to the presiding officer of its branches respectively when in session, and when not in session to the Governor; and when made to the presiding officer he shall at once notify the Governor;

(3) Of all officers of the Legislature to the respective branches thereof;

(4) Of all elective county officers, by filing with the county auditor such resignation in writing, which shall be filed or deposited with the board of county commissioners, which resignation unless a different time is fixed therein shall take effect upon such filing;

(5) Of officers of civil township to the board of supervisors of the township, except of members of such board, which shall be to the township clerk; and notice shall forthwith be given by the township clerk to the county auditor of the resignation of all officers whose bonds are filed with that officer;

(6) Of all officers holding office by appointment to the body, board, court, or officer that appointed them.
Source: SL 1864-5, ch 12, § 2; PolC 1877, ch 22, § 1; CL 1887, § 1386; SL 1881, ch 137, § 1; RPolC 1903, § 1803; RC 1919, § 7008; SDC 1939, § 48.0102; SL 1974, ch 55, § 2.



§ 3-4-3 Appointments to fill vacancies--By whom made.

3-4-3. Appointments to fill vacancies--By whom made. All vacancies, except in the office of a member of the Legislature, representative in Congress, and United States Senator, shall be filled by appointment, as follows:

(1) In state and district offices, and the Office of Supreme Court Justice and Circuit Judge, by the Governor;

(2) In county and precinct offices, by the board of county commissioners, except vacancies on such board;

(3) In civil township offices, by the board of supervisors or a majority of them, by warrant under their hands; and if a vacancy occurs from any cause in the foregoing board of appointment the remaining officers of such board shall fill any vacancy therein; and

(4) In special purpose districts, unless otherwise provided, by the remaining board of trustees.
Source: SDC 1939, § 48.0103; SL 1974, ch 153, § 1; SL 2002, ch 144, § 9.



§ 3-4-4 Filling vacancies in board of county commissioners.

3-4-4. Filling vacancies in board of county commissioners. When a vacancy occurs in the board of county commissioners, it shall be the duty of the remaining member or members of such board to appoint immediately some suitable person to fill such vacancy from the district where the vacancy occurs. If there be an even number of county commissioners remaining on the board of county commissioners, the county auditor shall be called in and shall act as a member of such board to fill such vacancy.

Source: SL 1874-5, ch 57, § 53; PolC 1877, ch 22, § 9; SL 1885, ch 148, § 1; CL 1887, § 1393; RPolC 1903, § 1812; RC 1919, § 7018; SDC 1939, § 48.0104; SL 1967, ch 236; SL 1974, ch 55, § 3.



§ 3-4-5 Vacancies occurring immediately prior to election.

3-4-5. Vacancies occurring immediately prior to election. If a vacancy occurs within thirty days preceding an election day at which it may be filled, no appointment shall be made unless it be necessary to carry out such election and the canvass of the same according to law; in that case an appointment may be made at any time previous to such election to hold until after such election or until a successor is elected and qualified.

Source: SL 1864-5, ch 12, § 4; PolC 1877, ch 22, § 10; CL 1887, § 1394; RPolC 1903, § 1813; RC 1919, § 7019; SDC 1939, § 48.0105.



§ 3-4-6 Appointments in writing--Duration of appointment--Filling of vacancies--Officewhere filed.

3-4-6. Appointments in writing--Duration of appointment--Filling of vacancies--Office where filed. Appointments to state offices shall be made in writing and shall continue for the remainder of the unexpired term of office. Unless otherwise provided by law, all other appointments shall be made in writing and shall continue until the next general election and until a successor is elected and qualified. A vacancy must occur prior to May first in an even-numbered year, other than in a year when the term of office would normally expire, for the office to be filled by election for the remainder of the unexpired term. Any person elected to an office that was previously vacant shall take office in the year following the election on the day of that year when a full term for that office would normally commence.

Appointments to state offices shall be filed with the secretary of state. Appointments to county offices shall be filed in the office of the county auditor and entered in the minutes of the commissioners' proceedings.

Source: SDC 1939, § 48.0106; SL 1984, ch 19; SL 1994, ch 31; SL 2001, ch 21, § 1; SL 2002, ch 74, § 3.



§ 3-4-7 Qualification by persons appointed to fill vacancies.

3-4-7. Qualification by persons appointed to fill vacancies. Persons appointed to offices as herein provided shall qualify in the same manner as is required of those elected, the time of which shall be prescribed in their appointment.

Source: SL 1864-5, ch 12, § 6; PolC 1877, ch 22, § 12; CL 1887, § 1396; RPolC 1903, § 1815; RC 1919, § 7021; SDC 1939, § 48.0107.



§ 3-4-8 Temporary resignation for members of National Guard or reserves--Notice--Temporary replacement--Length of term.

3-4-8. Temporary resignation for members of National Guard or reserves--Notice--Temporary replacement--Length of term. If any member of a governing body of a county, municipality, school district, township, or special purpose district, who is also a member of the South Dakota National Guard or another reserve component of the armed forces of the United States, is called into active duty which causes the member to be unable to attend meetings of the governing body, the member may elect to temporarily resign from the governing body. Notice of temporary resignation may be given in the same manner as giving notice of resignation from such governing body. A temporary replacement may be made in accordance with the provisions of statute applying to the governing body. The temporary member shall serve until the member returns from active duty or until the expiration of the member's term, whichever occurs first.

Source: SL 2003, ch 23, § 1.



§ 3-4-9 Temporary resignation of elected official--Notice--Temporary replacement--Lengthof term.

3-4-9. Temporary resignation of elected official--Notice--Temporary replacement--Length of term. If any member of a governing body or any other elected officer of a county, municipality, school district, township, or special purpose district, who is incapacitated by illness or an accident which causes the member or officer to be unable to attend meetings of the governing body or fulfill the duties of the office, the member may elect to temporarily resign from the governing body or office. Notice of temporary resignation may be given in the same manner as giving notice of resignation from the governing body or office. If the member or officer is unable to give notice, the member's or officer's spouse or guardian or any person who has durable power of attorney for the member or officer may give notice of resignation. A temporary replacement may be made in accordance with the provisions of statute applying to the governing body or office. The temporary member or officer shall serve until the member or officer is able to fulfill the requirements of office or until the expiration of the member's or officer's term, whichever comes first.

Source: SL 2004, ch 32, § 1.






Chapter 05 - Official Bonds

§ 3-5-1 Bonds of state officers and employees--Approval, recording, and safekeeping.

3-5-1. Bonds of state officers and employees--Approval, recording, and safekeeping. The bonds of all state officers, appointees of the Governor or employees of the state, required to give bonds, shall be given to the State of South Dakota, and shall be approved by the Governor as to sufficiency and by the attorney general as to form, except that the form of the attorney general's bond shall be approved by one of the justices of the Supreme Court, and all such bonds when so approved, shall be recorded in the Office of the Secretary of State in a book to be known as the "Bond Record" and when such bonds have been recorded the secretary of state shall immediately deliver same to the auditor-general for safekeeping in the State Department of Legislative Audit, who shall index the same alphabetically and file numerically, except the bond of the auditor-general and his employees, which shall be delivered to the state auditor and kept on file in his office. The state auditor's and auditor-general's receipts for said bonds shall be filed with the secretary of state.

Source: CL 1887, § 1373; SL 1895, ch 147, § 1; RPolC 1903, § 1790; SL 1913, ch 283; RC 1919, § 7026; SL 1919, ch 285; SDC 1939, § 48.0303; SL 1955, ch 222.



§ 3-5-2 Bonds of county officers--Approval and filing.

3-5-2. Bonds of county officers--Approval and filing. The bonds of all county officers shall be approved by the board of county commissioners, except bonds of the county commissioners, which shall be approved by the auditor, and shall, together with the oaths of office be filed in the office of the county auditor.

Source: CL 1887, § 1373; SL 1895, ch 147, § 1; RPolC 1903, § 1790; SL 1913, ch 283; RC 1919, § 7026; SL 1919, ch 285; SDC 1939, § 48.0303; SL 1955, ch 222, § 1; SL 1974, ch 55, § 4.



§ 3-5-3 Amount of bonds.

3-5-3. Amount of bonds. The bond of the state auditor shall be in the penal sum of ten thousand dollars, of the state treasurer in the penal sum of five hundred thousand dollars, of the secretary of state in the penal sum of five thousand dollars, of the commissioner of school and public lands in the penal sum of twenty thousand dollars, of the attorney general in the penal sum of three thousand dollars, of county commissioners in the penal sum of one thousand dollars, of the state's attorney in the penal sum of one thousand dollars; the bonds of registers of deeds, county auditors, sheriffs, coroners, treasurers, and constables, whether of the county or any civil township therein, shall each be in the penal sum to be fixed by the board of county commissioners in each county; but that of the county auditor shall not be in a less penal sum than two thousand dollars, and that of the county treasurer shall not be in a less penal sum than four thousand dollars, except when the total amount of taxes to be by him collected in any year is less than two thousand dollars, and then in double the amount of taxes to be by him collected. In no case shall the bond of the county treasurer be less than the sum of one thousand dollars; and those of constables shall not be in a less penal sum than two hundred dollars each.

Source: CL 1887, § 1374; SL 1891, ch 93, § 1; RPolC 1903, §§ 889, 1791; SL 1903, ch 82; RC 1919, § 7027; SDC 1939, § 48.0304; SL 1974, ch 55, § 5; SL 1975, ch 33.



§ 3-5-4 Sureties on bonds.

3-5-4. Sureties on bonds. Every official bond shall be given with at least two sureties, and the bond of the state treasurer shall have at least four sureties, and that of the county treasurer at least three sureties.

In lieu of a bond with personal sureties a bond executed by a surety company legally authorized to transact business in this state may be approved.

Source: PolC 1877, ch 5, § 7; CL 1887, § 1375; RPolC 1903, § 1792; SL 1909, ch 225; RC 1919, § 7028; SDC 1939, § 48.0305.



§ 3-5-5 Premiums on corporate surety bonds.

3-5-5. Premiums on corporate surety bonds. Whenever an officer, deputy, or employee of the State of South Dakota, or its subdivisions including counties, school districts, townships, municipal corporations, and all other governmental subdivisions and departments, in furnishing a bond required by law or rules or regulations of any board, or department, or governmental subdivision of this state, shall furnish a bond executed by a surety company legally authorized to transact business in this state, the state or any of its said departments or subdivisions is hereby authorized and required to pay the premium thereon out of its general funds, upon the lawful approval of said bond.

Source: SL 1933 (SS), ch 5, § 1; SDC 1939, § 48.0306.



§ 3-5-5.1 Blanket or individual bonds for state officers and employees.

3-5-5.1. Blanket or individual bonds for state officers and employees. The Bureau of Administration, with the approval and advice of the attorney general and director of the division of insurance, shall purchase a blanket bond or individual bonds, issued to the state as the insured, covering the honesty and faithful performance of all state employees, officers, members of state boards and commissions, and appointees of the Governor. The terms of bonds authorized under this section may be up to five years. If the bureau purchases a blanket bond pursuant to this section no officer or employee of the state shall be required to furnish an individual bond to qualify for office.

Source: SL 1970, ch 22; SL 1972, ch 17; SL 1988, ch 28.



§ 3-5-6 Limitation of liability by surety.

3-5-6. Limitation of liability by surety. Any surety on any official bond running to the state or any county, may limit his liability by inserting after his name the words "not to exceed" naming the amount to which he desires to limit his liability. Any surety may also limit its or his liability as to time by inserting in the bond a provision that it or he shall not be liable for any acts of the principal prior to the date of the bond.

Source: SL 1907, ch 79; RC 1919, § 7039; SL 1929, ch 206, § 1; SDC 1939, § 48.0307.



§ 3-5-7 Reelected incumbent to account for funds and property before new bond approved.

3-5-7. Reelected incumbent to account for funds and property before new bond approved. When the incumbent of an office is reelected, his bond shall not be approved until he has produced and fully accounted for all public funds and property in his control under color of his office during the expiring term, to the person or authority to whom he should account, and the fact and date of such satisfactory exhibit shall be endorsed upon the new bond before its approval.

Source: PolC 1877, ch 5, § 13; CL 1887, § 1383; RPolC 1903, § 1800; RC 1919, § 7037; SDC 1939, § 48.0316.



§ 3-5-8 Endorsement of approval of bonds.

3-5-8. Endorsement of approval of bonds. The approval of official bonds shall in all cases be endorsed upon the bond and signed by the officer approving, or by the chairman of the board of county commissioners.

Source: PolC 1877, ch 5, § 8; CL 1887, § 1376; RPolC 1903, § 1793; RC 1919, § 7029; SDC 1939, § 48.0308.



§ 3-5-9 Recording of bonds of county and precinct officers.

3-5-9. Recording of bonds of county and precinct officers. The bonds of all county and precinct officers immediately after the approval of the same, shall be recorded at length in the office of the register of deeds of the county to which such bonds are given, in a book to be provided and kept for that purpose. When such bonds are so recorded they shall be forthwith filed respectively as provided in this chapter.

Source: SL 1885, ch 120, § 1; CL 1887, § 1377; RPolC 1903, § 1794; SL 1913, ch 283; RC 1919, § 7030; SDC 1939, § 48.0309.



§ 3-5-10 Recording fee of register of deeds.

3-5-10. Recording fee of register of deeds. The register of deeds shall be entitled to charge and receive a fee of fifty cents for recording each official bond, except the bond of township officers, recorded by him pursuant to this chapter, to be paid by the principal in such bond.

Source: SL 1885, ch 120, § 3; CL 1887, § 1378; RPolC 1903, § 1795; RC 1919, § 7031; SDC 1939, § 48.0310.



§ 3-5-11 Bonds and oaths to cover all duties of office--Noncomplying bonds valid as to mattercontained.

3-5-11. Bonds and oaths to cover all duties of office--Noncomplying bonds valid as to matter contained. The bonds and oaths of all civil officers shall be construed to cover duties required by law subsequent to giving them. No official bond shall be void for want of compliance with the statute, but it shall be valid in law for the matter contained therein.

Source: PolC 1877, ch 5, § 12; CL 1887, § 1382; RPolC 1903, § 1799; RC 1919, § 7036; SDC 1939, § 48.0315.



§ 3-5-12 New bond or restoration of bond becoming insufficient.

3-5-12. New bond or restoration of bond becoming insufficient. When any official bond running to the state or any county becomes insufficient for the purpose thereof, the approving authority shall require a new bond or additional surety or sureties, as shall be necessary to restore the bond to the full amount of liability required by law.

Source: SL 1907, ch 79; RC 1919, § 7039; SL 1929, ch 206, § 1; SDC 1939, § 48.0307.



§ 3-5-13 Bond found insufficient by county commissioners--Determination of sufficiency bycircuit court.

3-5-13. Bond found insufficient by county commissioners--Determination of sufficiency by circuit court. In case the board of county commissioners should decide that a bond presented to it is insufficient, a reasonable time, not to exceed five days, shall be allowed the officer to supply a sufficient bond, and such board may take three days to consider the approval of any bond. If such board refuse or neglect to approve the bond of any county officer or township officer elect, he may present the same to the judge of the circuit court and serve notice of a time of hearing thereof upon the board. Upon due proof of such service being made to the judge at the time therein named, he shall, unless good cause for delay appear, proceed to hear and determine the sufficiency of the bond, and may approve the same, and such approval shall be in all respects valid.

Source: PolC 1877, ch 5, § 8; CL 1887, § 1376; RPolC 1903, § 1793; RC 1919, § 7029; SDC 1939, § 48.0308.






Chapter 06 - Conditions of Employment [Repealed and Transferred]

§ 3-6-1 to 3-6-5. Repealed.

3-6-1 to 3-6-5. Repealed by SL 1973, ch 23, § 30.



§ 3-6-5.1 to 3-6-10.1. Repealed.

3-6-5.1 to 3-6-10.1. Repealed by SL 2012, ch 23, § 10.



§ 3-6-11 to 3-6-16. Repealed.

3-6-11 to 3-6-16. Repealed by SL 1973, ch 23, § 30.



§ 3-6-17 Transferred.

3-6-17. Transferred to § 9-14-43 by SL 2012, ch 23, § 105.



§ 3-6-18 to 3-6-27. Repealed.

3-6-18 to 3-6-27. Repealed by SL 2012, ch 23, § 10.



§ 3-6-28 Repealed.

3-6-28. Repealed by SL 1987, ch 31, § 2.



§ 3-6-29 Repealed.

3-6-29. Repealed by SL 1999, ch 12, § 1.



§ 3-6-30 to 3-6-32. Repealed.

3-6-30 to 3-6-32. Repealed by SL 2012, ch 23, § 10.






Chapter 06A - Career Service Personnel Management System [Repealed]

§ 3-6A-1 , 3-6A-2. Repealed.

3-6A-1, 3-6A-2. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-3 Repealed.

3-6A-3. Repealed by SL 1985, ch 21, § 1.



§ 3-6A-4 to 3-6A-6. Repealed.

3-6A-4 to 3-6A-6. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-7 Repealed.

3-6A-7. Repealed by SL 1988, ch 312, § 3.



§ 3-6A-8 to 3-6A-19. Repealed.

3-6A-8 to 3-6A-19. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-20 Repealed.

3-6A-20. Repealed by SL 1975, ch 16, § 25.



§ 3-6A-21 to 3-6A-24. Repealed.

3-6A-21 to 3-6A-24. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-25 Repealed.

3-6A-25. Repealed by SL 1985, ch 21, § 4.



§ 3-6A-26 to 3-6A-33. Repealed.

3-6A-26 to 3-6A-33. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-34 Repealed.

3-6A-34. Repealed by SL 1985, ch 21, § 6.



§ 3-6A-35 , 3-6A-36. Repealed.

3-6A-35, 3-6A-36. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-36.1 , 3-6A-36.2. Repealed.

3-6A-36.1, 3-6A-36.2. Repealed by SL 1987, ch 31, §§ 4, 5.



§ 3-6A-37 to 3-6A-44. Repealed.

3-6A-37 to 3-6A-44. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-45 Repealed.

3-6A-45. Repealed by SL 1976, ch 158, § 12A-11.



§ 3-6A-46 Repealed.

3-6A-46. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-47 Repealed.

3-6A-47. Repealed by SL 1980, ch 24, § 38.



§ 3-6A-48 Repealed.

3-6A-48. Repealed by SL 2012, ch 23, § 10.



§ 3-6A-49 Repealed.

3-6A-49. Repealed by SL 1982, ch 16, § 8.



§ 3-6A-50 Repealed.

3-6A-50. Repealed by SL 1982, ch 16, § 12.



§ 3-6A-51 Repealed.

3-6A-51. Repealed by SL 2010, ch 19, § 63.



§ 3-6A-52 Repealed.

3-6A-52. Repealed by SL 2012, ch 23, § 10.






Chapter 06B - Student Intern Program [Repealed]

§ 3-6B-1 to 3-6B-5. Repealed.

3-6B-1 to 3-6B-5. Repealed by SL 2012, ch 23, § 10.



§ 3-6B-6 Repealed.

3-6B-6. Repealed by SL 1990, ch 31, § 3.






Chapter 06C - State Employment General Provisions

§ 3-6C-1 Definition of terms in chapters 3-6C to 3-6F.

3-6C-1. Definition of terms in chapters 3-6C to 3-6F. Terms as used in chapters 3-6C to 3-6F, inclusive, mean:

(1) "Appointing authority," the hiring entity;

(2) "Commission," the Civil Service Commission;

(3) "Bureau," the Bureau of Human Resources;

(4) "Bureau commissioner," the head of a bureau;

(5) "Civil service," a system of human resource management for the executive branch of state government based on merit principles governing the appointment, promotion, compensation, removal, transfer, and other matters related to human resource management;

(6) "Civil service employee," a state employee not otherwise exempted by the provisions of this chapter;

(7) "Change in family status," marriage, divorce, or death of the member, spouse, or any covered dependent; birth or adoption of a child; or a change in the employment status of the member, spouse, or any covered dependent;

(8) "Class of positions," all civil service positions which are sufficiently similar in kind or subject matter of work performed, level of difficulty and responsibility, and qualification requirements to warrant similar treatment in personnel and pay administration;

(9) "Compensation," the total compensation, which includes direct salary and fringe benefits. Fringe benefits includes employer paid retirement programs, social security, health insurance, life insurance, and any other programs offering a benefit to the employee in which the employer participates;

(10) "Contribution," the dollar amount established by the commissioner sufficient to cover the cost of the insurance plan;

(11) "Department secretary," a person appointed by and serving at the pleasure of the Governor to administer one of the major departments of state government;

(12) "Dependent," a person who is not an employee and is:

(a) An employee's spouse who is not divorced or legally separated from the employee; or

(b) An employee's child who is:

(i) Under the age of twenty-six or under the age of twenty-nine if a full-time student; and

(ii) Not benefit eligible through their employer or spouses employer; and

(iii) Not in military service;

(13) "Deputy," a person who serves as first assistant to, and at the pleasure of, a department secretary, bureau commissioner, or division director if allowed by law;

(14) "Division director," a person appointed by and serving at the pleasure of the department secretary to administer a division within a major department of state government;

(15) "Eligible employee," an active employee placed in a permanent position, employed by a participating agency and scheduled to work twenty or more hours a week at least six months of the year;

(16) "Employee," any person working for state government, paid by the State of South Dakota, or remunerated by other funds raised, appropriated, or otherwise generated by the state. The term does not include any person working for any authority authorized by law;

(17) "Employer," the State of South Dakota;

(18) "Executive branch employee," any employee working for state government except those working for the legislative or judicial branches of state government;

(19) "Human resources commissioner," the commissioner of the Bureau of Human Resources;

(20) "Law enforcement employee," any certified law enforcement officer working for the Division of Criminal Investigation or the Highway Patrol;

(21) "Member," a state employee or retiree who is covered by the plan as the primary insured and who may elect to have his or her dependents covered by the plan;

(22) "Plan," the state employee's benefit insurance plan as created by chapter 6-E;

(23) "Position," a collection of duties and responsibilities assigned by the appointing authority to one person;

(24) "Safety-sensitive position," any law enforcement officer authorized to carry firearms and any custody staff employed by any agency responsible for the rehabilitation or treatment of any adjudicated adult or juvenile;

(25) "Self-insured," a state-supported benefit plan in which the initial risk for any losses is born by the plan;

(26) "Substance," marijuana as defined in subdivision 22-42-1(7) and any controlled drug or substance as defined in chapter 34-20B.
Source: SL 2012, ch 23, § 12.



§ 3-6C-2 Human resources functions of bureau--Delegation.

3-6C-2. Human resources functions of bureau--Delegation. The Bureau of Human Resources shall perform human resource functions for the following agencies:

(1) Board of Regents;

(2) Board of Trustees of the South Dakota Retirement System; and

(3) All other state departments, bureaus, divisions, boards, and commissions of the executive branch.

The Bureau of Human Resources may delegate human resource functions to either the Board of Regents or the Trustees of the South Dakota Retirement System through agreements entered into pursuant to chapter 1-24.

Source: SL 2012, ch 23, § 13.



§ 3-6C-3 Temporary, patient, inmate, and student employees' holiday compensation.

3-6C-3. Temporary, patient, inmate, and student employees' holiday compensation. No temporary employee nor any patient, inmate, or student employee, as defined by any rules promulgated by the Civil Service Commission pursuant to chapter 1-26, may receive any compensation for any holiday as defined in § 1-5-1. However, the employee shall be compensated for any hours actually worked on such holidays.

Source: SL 2012, ch 23, § 14.



§ 3-6C-4 Vacation leave--Accrual and accumulation--Advanced leave.

3-6C-4. Vacation leave--Accrual and accumulation--Advanced leave. Each state employee shall earn fifteen working days vacation time per full year of employment. Any employee with more than fifteen years employment shall receive twenty working days vacation with pay for each year of employment. Such leave shall be accrued on an hourly, biweekly, semimonthly, or monthly basis as determined by the commissioner of human resources. No vacation hours earned may be used until the employee has served the initial six-month period. Vacation hours are cumulative only to the extent of that which may be earned in a period of time not exceeding two years of regular and continuous state employment. No advanced leave of absence for vacation with pay may be granted at any time.

Source: SL 2012, ch 23, § 15.



§ 3-6C-5 Employees entitled to vacation leave.

3-6C-5. Employees entitled to vacation leave. Any state employee, including any state employee exempt from the provisions of this chapter, who has been employed by the state for a period of six months is entitled to vacation leave. However, no temporary or emergency employee, as defined by any rules promulgated by the Civil Service Commission pursuant to chapter 1-26, and no patient, inmate, or student employee is eligible for vacation leave. Any part-time employee who has served an accumulative six-month period is entitled to vacation leave.

Source: SL 2012, ch 23, § 16.



§ 3-6C-6 Vacation on retirement or resignation--Lump-sum payment option--Payment upondeath.

3-6C-6. Vacation on retirement or resignation--Lump-sum payment option--Payment upon death. Any employee who retires or voluntarily resigns may terminate employment at the end of the employee's accrued vacation period or receive a lump-sum payment for the unused vacation time which has accrued as of the employee's final day on the payroll. Any employee meeting the definition of a participant as set out in subdivision 3-13A-2(8) shall have such lump-sum payment transmitted to the fund pursuant to the provisions of § 3-13A-5. However, if the employee dies, payment for the accumulated leave of absence for vacation time shall be paid according to §§ 3-8-8 to 3-8-11, inclusive.

Source: SL 2012, ch 23, § 17.



§ 3-6C-7 Sick leave--Accrual and accumulation--Medical certificate--Vacation leave used forsickness--Personal emergency leave.

3-6C-7. Sick leave--Accrual and accumulation--Medical certificate--Vacation leave used for sickness--Personal emergency leave. In addition to the leave of absence for vacation as provided in § 3-6C-4, each employee of the state, except temporary and emergency employees as defined by Civil Service Commission rules, and patient, inmate, and student employees, is entitled to fourteen days leave of absence for sickness without loss of pay, exclusive of Saturdays, Sundays, and holidays, for each year the employee is in the employment of the state. Leave of absence for sickness shall be accrued on an hourly, biweekly, semimonthly, or monthly basis as determined by the commissioner of human resources and shall accumulate without limit as to the number of days of such accumulation. Any leave of absence for sickness shall be supported by a medical certificate upon the request of the commissioner of human resources. No employee is entitled to more than the employee's accrued and earned leave of absence for sickness without first using up any and all of the employee's accumulated and earned leave of absence for vacation.

An employee may use up to five days of the employee's sick leave annually for personal emergency reasons. Leave for personal emergencies may not be accrued from year to year. The Civil Service Commission, pursuant to chapter 1-26, shall promulgate rules to implement this provision.

Adoption of a child by any state employee is treated as natural childbirth for leave purposes.

Source: SL 2012, ch 23, § 18.



§ 3-6C-8 Accrual of leave while receiving workers' compensation.

3-6C-8. Accrual of leave while receiving workers' compensation. Any state employee may accrue vacation leave, but not sick leave, while receiving workers' compensation under § 62-4-3.

Source: SL 2012, ch 23, § 19.



§ 3-6C-9 Advanced sick leave.

3-6C-9. Advanced sick leave. Leave of absence for sickness may be advanced to an employee who has been in regular and continuous employment of the state for at least one full year if the employee has used up all of the employee's earned leave of absence for vacation and sickness. If an employee receives advanced sick leave, any subsequent sick leave earned by the employee shall be credited against the employee's negative sick leave balance until the advanced sick leave is repaid. At no time shall the employee's advanced negative sick leave balance exceed twenty-eight days. Advanced leave of absence for sickness is within the discretion of the bureau under rules promulgated by the Civil Service Commission pursuant to chapter 1-26, and is authorized only if the bureau's consent has first been obtained.

Source: SL 2012, ch 23, § 20.



§ 3-6C-10 Workers' compensation not payable while on vacation or sick leave.

3-6C-10. Workers' compensation not payable while on vacation or sick leave. No state employee may be allowed compensation under § 62-4-3 for a period for which the employee has also received sick pay authorized by § 3-6C-7 or 3-6C-9 or vacation pay authorized by § 3-6C-4. Nothing in this section limits any other compensation or benefits due employees of the state under Title 62.

Source: SL 2012, ch 23, § 21.



§ 3-6C-11 Use of sick pay or vacation pay to supplement workers' compensation.

3-6C-11. Use of sick pay or vacation pay to supplement workers' compensation. If an injured state employee's workers' compensation benefits are not equal to the employee's salary, the employee may, notwithstanding any provision in § 3-6C-10, use sick pay or vacation pay in an amount necessary to make up the difference between the employee's salary and the workers' compensation benefits.

Source: SL 2012, ch 23, § 22.



§ 3-6C-12 Payment for accrued unused sick leave on termination of employment.

3-6C-12. Payment for accrued unused sick leave on termination of employment. Every state employee, who has been continuously employed in a permanent position by the State of South Dakota or any department or agency thereof for at least seven years prior to the date of the employee's retirement, voluntary resignation, layoff, termination for inability to perform job functions due to physical disability or death, shall receive payment for one-fourth of the unused leave of absence for sickness which has accrued as of the employee's final day on payroll. The payment may not exceed the sum of four hundred eighty hours. Payment shall be made in a lump sum with the employee's last payroll warrant. Any employee meeting the definition of a participant as set out in subdivision 3-13A-2(8) shall have such lump-sum payment transmitted to the fund pursuant to the provisions of § 3-13A-5. However, in the case of death of the employee, payment for such accumulated leave of absence for sickness shall be paid as provided under the provisions of §§ 3-8-8 to 3-8-11, inclusive.

Source: SL 2012, ch 23, § 23.



§ 3-6C-13 Donation of accrued vested leave to another employee--Approval by bureau.

3-6C-13. Donation of accrued vested leave to another employee--Approval by bureau. Any employee of the state may donate accrued vested leave to another state employee who meets all of the following criteria:

(1) The recipient employee is terminally ill and the employee's condition does not allow a return to work;

(2) The recipient employee is suffering from an acutely life threatening illness or injury which has been certified by a licensed physician as having a significant likelihood of terminating fatally and the employee's physical condition does not allow a return to work for a period of at least ninety consecutive days; and

(3) All leave benefits for which the recipient employee is eligible have been exhausted.

The donation is not allowed after the recipient employee is able to return to work or is approved for disability benefits provided for in § 3-12-98 or any other public disability benefits.

The donation of accrued vested leave may not exceed two thousand eighty hours per recipient employee as defined in subdivision (1) of this section or one thousand forty hours per illness or injury for a recipient employee as defined in subdivision (2) of this section, not to exceed two thousand eighty hours per recipient. The donation shall be approved by the Bureau of Human Resources under rules promulgated by the Civil Service Commission pursuant to chapter 1-26, including number of hours to be donated, confidentiality of a donation, definition of terminally ill, definition of life threatening illness or injury, criteria for determining employee eligibility to receive or donate leave, coordination of leave donation with disability and other public benefits and in compliance with the provisions of § 3-6C-12, and procedures for approval of the donation.

Source: SL 2012, ch 23, § 24.



§ 3-6C-14 Restrictions on donation of leave.

3-6C-14. Restrictions on donation of leave. Any donation of leave pursuant to section § 3-6C-13 or 3-6C-15 may be restricted as follows:

(1) The donating employee may only donate leave to an employee who is at the same or lower paygrade as the donating employee; and

(2) The donation may be denied based upon funding considerations within the agency, at the discretion of the commissioner.
Source: SL 2012, ch 23, § 25.



§ 3-6C-15 Donation of vacation leave to recipient caring for terminally ill family member--Approval by bureau.

3-6C-15. Donation of vacation leave to recipient caring for terminally ill family member--Approval by bureau. Any employee of the state may donate vacation leave to another state employee who meets all of the following criteria:

(1) The recipient employee will use the donated leave to care for the recipient employee's spouse, child, or parent who is terminally ill;

(2) The recipient employee's spouse, child, or parent is suffering from an acutely life threatening illness or injury which has been certified by a licensed physician as having a significant likelihood of terminating fatally; and

(3) All leave benefits for which the recipient employee is eligible have been exhausted.

The total paid leave, including the donated vacation leave pursuant to this section, may not exceed twelve weeks annually per recipient employee. The donation shall be approved by the Bureau of Human Resources under rules promulgated pursuant to chapter 1-26 by the Civil Service Commission, including number of hours to be donated, confidentiality of a donation, definition of terminally ill, definition of life threatening illness or injury, criteria for determining employee eligibility to receive or donate leave and for prorating donated leave for part-time employees, and procedures for approval of the donation. Any donation shall be in compliance with the provisions of §§ 3-6C-4 and 3-6C-5.

Source: SL 2012, ch 23, § 26.



§ 3-6C-16 Accrued leave transferred when employee transferred between agencies.

3-6C-16. Accrued leave transferred when employee transferred between agencies. If an employee transfers from one state department, institution, agency, or office to another state department, institution, agency, or office, the employee may transfer all unused and earned leave of absence for vacation or sickness as was allowed the employee under the provisions of §§ 3-6C-4 and 3-6C-7.

Source: SL 2012, ch 23, § 27.



§ 3-6C-17 Leave of absence without pay.

3-6C-17. Leave of absence without pay. The provisions of §§ 3-6C-4 to 3-6C-16, inclusive, do not prohibit the taking of leave of absence for vacation or sickness without pay if the leave of absence is authorized and approved by the board, commission, agency, department, office, or officer employing the employee, pursuant to rules promulgated pursuant to chapter 1-26 by the commissioner of the Bureau of Human Resources.

Source: SL 2012, ch 23, § 28.



§ 3-6C-18 Promulgation of rules governing leave of absence and other benefits.

3-6C-18. Promulgation of rules governing leave of absence and other benefits. The Civil Service Commission may, pursuant to chapter 1-26, promulgate rules to further define the types of leave permitted to be taken as sick leave, vacation leave, and leave of absence, including the following: child care, jury duty, military service, maternity, and education and other fringe benefits.

Source: SL 2012, ch 23, § 29.



§ 3-6C-19 Freedom of speech of officers and employees--Restrictive rules prohibited.

3-6C-19. Freedom of speech of officers and employees--Restrictive rules prohibited. It is the policy of the State of South Dakota that citizens of this state and of the United States may not be deprived of their freedom of speech guaranteed them by the constitutions of the United States of America and of the State of South Dakota, by reason of the fact that they are state officers and employees. No state agency may pass a rule restricting or prohibiting the constitutionally guaranteed right of its employees and officers to express their opinions.

Source: SL 2012, ch 23, § 30.



§ 3-6C-20 Holiday benefit eligibility.

3-6C-20. Holiday benefit eligibility. Holidays, other than Sundays, enumerated in § 1-5-1, are a benefit for any permanent state employee including those who are not scheduled to work the day on which a holiday falls. A permanent employee is eligible for holiday pay if the employee works at least one shift or is on approved paid leave during the calendar week in which the holiday falls. Part-time employees shall receive prorated holiday pay. For payroll and leave purposes, a holiday is no more than eight hours long.

Source: SL 2012, ch 23, § 31.



§ 3-6C-21 Leave from work for American Red Cross disaster service volunteers.

3-6C-21. Leave from work for American Red Cross disaster service volunteers. Any employee of the State of South Dakota who is a certified disaster service volunteer of the American Red Cross may be granted leave from work with pay not to exceed ten days in any one calendar year to participate in disaster relief services for the American Red Cross during a State of South Dakota declared disaster, upon the request of the American Red Cross for the services of the employee and upon approval of that employee's appointing authority. However, no state employee who is needed by the employee's appointing authority to perform job-related disaster services may be granted this leave. The appointing authority shall compensate an employee granted leave under this section at the employee's regular rate of pay for regular work hours during which the employee is absent from work.

Source: SL 2012, ch 23, § 32.



§ 3-6C-22 Disaster service not to affect other benefits.

3-6C-22. Disaster service not to affect other benefits. Any absence approved pursuant to § 3-6C-21 for disaster service volunteers does not affect the employee's right to receive normal vacation, sick leave, bonus, advancement, and other advantages of employment.

Source: SL 2012, ch 23, § 33.



§ 3-6C-23 Appointing authority to have exclusive authority over final selection of employees.

3-6C-23. Appointing authority to have exclusive authority over final selection of employees. Each appointing authority shall have exclusive authority to make the final selection of employees in the authority's respective department, bureau, division, and institution.

Source: SL 2012, ch 23, § 34.



§ 3-6C-24 Personnel records.

3-6C-24. Personnel records. The human resources commissioner shall establish and maintain appropriate records on all civil service employees relating to the several provisions of this chapter. The Civil Service Commission may promulgate rules pursuant to chapter 1-26 to regulate the records maintained by the Bureau of Human Resources. Any records required or maintained by the Bureau of Human Resources, including performance appraisals, that pertain to an employee shall be available and open to inspection by the employee during normal business hours.

Source: SL 2012, ch 23, § 35.



§ 3-6C-25 Student intern preference to South Dakota residents or students.

3-6C-25. Student intern preference to South Dakota residents or students. Preference in the selection of student interns shall be given to those students who are residents of South Dakota or attending an institution of higher education within this state.

Source: SL 2012, ch 23, § 36.






Chapter 06D - State Civil Service

§ 3-6D-1 Civil Service Commission--Members--Appointment--Terms--Vacancies.

3-6D-1. Civil Service Commission--Members--Appointment--Terms--Vacancies. There is hereby created a Civil Service Commission. The Civil Service Commission consists of seven members, not all of whom may be of the same political party. Three of the members shall be experienced in law enforcement. The Governor shall initially appoint two members for a term of two years, two members for a term of three years, and three members for a term of four years. Thereafter, each appointment shall be for a term of four years, beginning on the first day of July. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 2012, ch 23, § 38.



§ 3-6D-2 Removal of commission member--Procedure.

3-6D-2. Removal of commission member--Procedure. A member of the Civil Service Commission may be removed by the Governor only for cause after being given a copy of the charges and an opportunity to be heard publicly on such charges before the Governor. A copy of the charges and a transcript of the record of the hearing shall be filed with the secretary of state.

Source: SL 2012, ch 23, § 39.



§ 3-6D-3 Meetings--Chair--Quorum--Law enforcement officer discipline.

3-6D-3. Meetings--Chair--Quorum--Law enforcement officer discipline. The Civil Service Commission shall hold such meetings as necessary to carry out its duties under this chapter. The commission shall elect one of its members as chair at its first meeting in each year. Four members shall constitute a quorum for the conduct of business. If the subject of any meeting is the discipline of any law enforcement officer, at least two of the members of the commission in attendance shall be experienced in law enforcement.

Source: SL 2012, ch 23, § 40.



§ 3-6D-4 Employees covered by chapter--Exemptions.

3-6D-4. Employees covered by chapter--Exemptions. This chapter applies to all executive branch employees of state government, but excluding:

(1) Elected officers and all employees in the offices of the secretary of state, state treasurer, state auditor, commissioner of school and public lands, and public utilities commission;

(2) The members of boards and commissions;

(3) Department secretaries, bureau commissioners, division directors, deputy secretaries, deputy bureau commissioners, deputy division directors, and supervisors who determine and publicly advocate substantive program policy, attorneys, physicians, confidential assistants to exempt employees and other directors or administrative policy-making positions of executive branch institutions, commissions, boards and agencies;

(4) All positions in the Office of the Governor and Bureau of Finance and Management;

(5) Presidents, deans, administrative and policy-making positions, student health service physicians, teaching and professional research positions under the jurisdiction of the State Board of Regents and other directors or administrative policy-making positions of such institutions as determined by the human resources commissioner;

(6) Teachers of the several institutions under the jurisdiction of the executive branch;

(7) A person hired to fill the position of an employee who is deployed or activated under circumstances requiring reinstatement under the Uniform Services Employment and Reemployment Rights Act, 38 U.S.C. § 4301 as in effect January 1, 2012;

(8) Patients and inmates who are employed by state institutions under the executive branch;

(9) Temporary employees and interns; and

(10) The attorney general and all employees within its office except certified law enforcement officers within the division of criminal investigation.

The Civil Service Commission may promulgate rules pursuant to chapter 1-26 which establish criteria to implement this section for exemptions from the civil service. The commissioner may determine which positions are eligible for exemption under the provisions of this chapter. Any decision of the commissioner of human resources relating to exemptions from the civil service may be appealed to the commission pursuant to chapter 1-26.

Source: SL 2012, ch 23, § 41.



§ 3-6D-5 Protections for applicants and employees.

3-6D-5. Protections for applicants and employees. Each civil service applicant and civil service employee shall be accorded the following protections:

(1) Discrimination on the basis of political affiliation in regard to the hiring, promotion, termination, or any other tangible employment action relating to a civil service employee is prohibited;

(2) An employee may not be required to participate in partisan political activities;

(3) An employee may not be obliged, by reason of that employment, to contribute to any political funds or collections or render political service. Any employee refusing to contribute such funds or to render that political service may not be removed or otherwise disciplined or prejudiced for such refusal;

(4) An employee retains the right of free speech;

(5) An employee may not be disciplined for the reporting of any violation of state or federal law to any local, state or federal authority;

(6) An employee has the right to obtain a copy of his or her personnel file or any other pertinent data that directly relates to the employee held in the state's files. The cost of the copy shall be borne by the employee;

(7) Prior to any disciplinary action, the employee shall be given verbal or written notice and an opportunity to present reasons, either in person or in writing, why the proposed action should not be taken; and

(8) Such other rights and protections as enumerated by state or federal statute or rule.
Source: SL 2012, ch 23, § 42.



§ 3-6D-6 Merit standards for personnel management actions.

3-6D-6. Merit standards for personnel management actions. Any personnel management actions taken under the provisions of this chapter shall comply with merit standards as follows:

(1) Recruiting, selecting, and advancing employees through open consideration of qualified applicants for initial appointments and promotions. Selection of qualified applicants is based on relative ability, knowledge, and skills;

(2) Providing equitable and adequate compensation;

(3) Training employees to assure high quality performance;

(4) Retaining employees based on performance, correcting inadequate performance, and separating employees whose performance cannot be improved; and

(5) Assuring fair treatment without regard to age, political affiliation, race, color, national origin, sex, or religious creed.
Source: SL 2012, ch 23, § 43.



§ 3-6D-7 Promulgation of rules regarding recruitment, examination, selection, and promotion.

3-6D-7. Promulgation of rules regarding recruitment, examination, selection, and promotion. The Civil Service Commission shall promulgate rules pursuant to chapter 1-26 in the areas of recruitment, examination, selection, and promotion of civil service employees to be administered by the human resources commissioner. Each examination shall relate to matters that will fairly test the relative capacity of the person examined to discharge the duties of the position and may include tests of physical qualifications, training and experience, written examinations, and health and, if appropriate, technical or manual skill. The commissioner shall designate the times and places for each examination.
Source: SL 2012, ch 23, § 44.



§ 3-6D-8 Appointment of best qualified applicants--Eligibility lists--Misdemeanor.

3-6D-8. Appointment of best qualified applicants--Eligibility lists--Misdemeanor. Each civil service appointment shall be made from among the best qualified persons on a list of eligible applicants certified by the human resources commissioner as meeting the minimum qualifications standards for the position to be filled. Any person who makes an appointment contrary to the provisions of this section is guilty of a Class 1 misdemeanor.

Source: SL 2012, ch 23, § 45.



§ 3-6D-9 Delegation of administrative functions to institutions and departments.

3-6D-9. Delegation of administrative functions to institutions and departments. The human resources commissioner may delegate the administration of this chapter to state institutions and departments throughout the state. However, the commissioner shall delegate to institutions under the jurisdiction of the Board of Regents the administration of recruitment, examining, and selection of employees for such institutions. All such delegated administrative authority shall be exercised in accordance with the provisions of this chapter and Civil Service Commission rules.

Source: SL 2012, ch 23, § 46.



§ 3-6D-10 Promulgation of position classification rules.

3-6D-10. Promulgation of position classification rules. The Civil Service Commission shall promulgate rules pursuant to chapter 1-26 to develop a position classification system for all positions in the civil service, based upon similarity of duties performed and responsibilities assumed, so that the same qualifications and pay may reasonably be required and established for positions allocated to the same class.

Source: SL 2012, ch 23, § 47.



§ 3-6D-11 Promulgation of pay system rules.

3-6D-11. Promulgation of pay system rules. The Civil Service commission shall promulgate rules pursuant to chapter 1-26 to develop a statewide pay system which assures the principle of equal pay for equal work applying to positions existing in the civil service.

Source: SL 2012, ch 23, § 48.



§ 3-6D-12 Payroll approval.

3-6D-12. Payroll approval. The commissioner of the Bureau of Human Resources shall approve the payroll for all departments and institutions of the executive branch to ensure compliance with this chapter and chapter 3-6C.

Source: SL 2012, ch 23, § 49.



§ 3-6D-13 Approval or rejection of labor contracts and settlements.

3-6D-13. Approval or rejection of labor contracts and settlements. The commissioner of the Bureau of Human Resources shall give final approval or rejection to all negotiated labor contracts and settlements for civil service employees based on compliance with this chapter and Civil Service Commission rules.

Source: SL 2012, ch 23, § 50.



§ 3-6D-14 Promulgation of rules governing discipline, conditions of work, and grievanceprocedures.

3-6D-14. Promulgation of rules governing discipline, conditions of work, and grievance procedures. The Civil Service Commission shall promulgate rules pursuant to chapter 1-26 governing civil service employees in matters of discipline, retirement, standards of conduct, adverse actions, political activity in employment, hours of work, equal opportunity, complaints, grievances and appeals to the commission, and reductions in force due to nondisciplinary reasons.

Source: SL 2012, ch 23, § 51.



§ 3-6D-15 Grievances--Hearing--Notice--Summary disposition.

3-6D-15. Grievances--Hearing--Notice--Summary disposition. If a grievance remains unresolved after exhaustion of a departmental grievance procedure, an employee may demand a hearing before the Civil Service Commission as provided for in contested cases in chapter 1-26; and proceedings shall be held as provided in chapter 1-26. The Civil Service Commission shall provide notice of the hearing within thirty calendar days of an employee's request for a hearing. The commission shall conduct a hearing within thirty calendar days of the notice of the hearing unless the hearing is continued for good cause or unless the commission determines, upon the motion of any party, that the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that a grievance, defense, or claim presents no genuine issue as to any material fact and a party is entitled to a judgment as a matter of law. The commission, upon the motion of any party, may dispose of any grievance, defense, or claim at the close of the evidence offered by the proponent of the grievance, defense, or claim if it determines that the evidence offered by the proponent of the grievance, defense, or claim is legally insufficient to sustain the grievance, defense, or claim. The commissioner shall schedule the hearing to ensure compliance with the time frames provided in this section. If the grievant agrees, the commissioner may appoint a hearing examiner as authorized in § 1-26-18.1.

Any final action or decision may be appealed pursuant to chapter 1-26.

Source: SL 2012, ch 23, § 52.



§ 3-6D-16 Good cause for employee discipline--Order upholding or reversing agency decision.

3-6D-16. Good cause for employee discipline--Order upholding or reversing agency decision. In resolving grievances involving the discipline of an employee, the Civil Service Commission shall determine and decide whether the action was made for good cause. If the commission finds that the action was made for good cause, the commission shall enter an order upholding the decision of the appointing authority disciplining the employee. If, however, the commission finds that the action was made without good cause, the commission shall enter an order reversing the decision of the appointing authority.

Source: SL 2012, ch 23, § 53.



§ 3-6D-17 Award of back pay and benefits to employees disciplined without good cause--Reinstatement--Adverse impact on budget.

3-6D-17. Award of back pay and benefits to employees disciplined without good cause--Reinstatement--Adverse impact on budget. In resolving a grievance, the commission may reinstate an employee who has been disciplined without good cause. If reinstatement is ordered by the commission, the order shall include one or more of the following forms of relief: an award of back pay, an award of back benefits, placement in the same position and location that the employee held before the discipline, or placement in a comparable position and location that the employee held before the discipline. Any award of back pay and benefits shall include the employer's contribution pursuant to § 3-12-71. Any award of back pay and benefits which adversely affects an agency's budget shall be considered advisory and submitted by the affected agency to the committee created by chapter 4-8A or the next session of the Legislature.

Source: SL 2012, ch 23, § 54; SL 2012, ch 26, § 16.



§ 3-6D-18 Assistance of other state departments--Department procedures.

3-6D-18. Assistance of other state departments--Department procedures. Each state department shall adhere to, and assist the commissioner of the Bureau of Human Resources in administering, the provisions of this chapter. An appointing authority may formulate department level procedures within the limitations of those rules promulgated pursuant to chapter 1-26 by the Civil Service Commission or the commissioner of human resources. The procedures shall be reviewed and approved by the commissioner of human resources before implementation.

Source: SL 2012, ch 23, § 55.



§ 3-6D-19 Records of administrative costs--Billing of agencies.

3-6D-19. Records of administrative costs--Billing of agencies. The human resources commissioner shall maintain accurate records reflecting the costs of administering the provisions of this chapter. The commissioner shall summarize the cost and shall bill each department, office, institution, or bureau for a pro rata share of the administrative cost.

Source: SL 2012, ch 23, § 56.



§ 3-6D-20 Prohibited conduct by applicants--Misdemeanor.

3-6D-20. Prohibited conduct by applicants--Misdemeanor. No applicant for a civil service position shall:

(1) Directly or indirectly give, render, or pay, or promise to give, render, or pay any money, service, or other thing to any person, for or on account of, or in connection with an examination, appointment, or proposed appointment; or

(2) Submit, with the intent to deceive, any false application, credential, test, or examination to a hiring authority for the purpose of obtaining any appointment or proposed appointment or promotion.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2012, ch 23, § 57.



§ 3-6D-21 Interference with rights under chapter--Secret information--Misdemeanor.

3-6D-21. Interference with rights under chapter--Secret information--Misdemeanor. No employee of the Bureau of Human Resources or any other person may defeat, deceive, or obstruct any person's right to examination, eligibility, certification, or appointment pursuant to this chapter, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the civil service. A violation of this section is a Class 1 misdemeanor.

Source: SL 2012, ch 23, § 58.



§ 3-6D-22 Grievance for retaliation against whistleblower.

3-6D-22. Grievance for retaliation against whistleblower. An employee may file a grievance with the Civil Service Commission if the employee believes that there has been retaliation because of reporting a violation of state law through the chain of command of the employee's department or to the attorney general's office or because the employee has filed a suggestion pursuant to this section.

Source: SL 2012, ch 23, § 59.



§ 3-6D-23 Probationary period--Dismissal without cause.

3-6D-23. Probationary period--Dismissal without cause. A person upon accepting civil service employment with any agency covered by this chapter shall be placed on a probationary period. For a law enforcement officer, the probationary period shall be twelve months. For all other civil service employment, the probationary period shall be six months. During this time the person may be dismissed without cause.

Source: SL 2012, ch 23, § 60.



§ 3-6D-24 Records on law enforcement employees.

3-6D-24. Records on law enforcement employees. The director of the Division of Criminal Investigation shall establish and maintain records on law enforcement employees within the Division of Criminal Investigation relating to the provisions of this chapter.

Source: SL 2012, ch 23, § 61.






Chapter 06E - State Employees' Health and Life Insurance

§ 3-6E-1 Benefits plan for employees--Self-funded or group health insurance--Flexible benefitplan.

3-6E-1. Benefits plan for employees--Self-funded or group health insurance--Flexible benefit plan. The Bureau of Human Resources may establish a benefits plan, for employees of the state. The plan may either be self-funded or established as a group health insurance program. The plan may provide for group health coverage against the financial cost of hospital, surgical, pharmacy, and medical treatment and care, and such other coverage or benefits, as deemed appropriate and desirable by the commissioner. The commissioner may include a flexible benefit plan which allows an employee to choose the employee's own benefits or levels of coverage.

Source: SL 2012, ch 23, § 63.



§ 3-6E-2 Self-funded plan.

3-6E-2. Self-funded plan. The commissioner of the Bureau of Human Resources may provide all, or any part of, the benefits under the plan or plans provided pursuant to this chapter by means of a plan which is self-funded in whole or in part.

Source: SL 2012, ch 23, § 64.



§ 3-6E-3 Reinsurance.

3-6E-3. Reinsurance. The commissioner may authorize the purchase of reinsurance to cover against losses incurred by the benefit plan.

Source: SL 2012, ch 23, § 65.



§ 3-6E-4 Enrollment of all eligible employees--Exception.

3-6E-4. Enrollment of all eligible employees--Exception. Each state employee eligible for membership in the health plan shall be enrolled in the plan unless the employee is covered by another group health plan either as a dependent or spouse and the employee provides notice to the plan administrator.

Source: SL 2012, ch 23, § 66.



§ 3-6E-5 Effective date of enrollment.

3-6E-5. Effective date of enrollment. All eligible employees shall be enrolled in the benefit plan on such effective dates as the commissioner may establish.

Source: SL 2012, ch 23, § 67.



§ 3-6E-6 Coverage of eligible dependents.

3-6E-6. Coverage of eligible dependents. Any eligible employee may elect to have any of the employee's eligible dependents covered by the health plan. The election shall be made at the time the employee becomes enrolled in the plan, or such other time as the commissioner allows.

Source: SL 2012, ch 23, § 68.



§ 3-6E-7 Health plan for retiring employees.

3-6E-7. Health plan for retiring employees. The Bureau of Human Resources may provide a health plan for retiring employees and their spouses and dependents as defined by rules of the Bureau of Human Resources, promulgated pursuant to chapter 1-26, and on such terms as the commissioner deems appropriate.

Source: SL 2012, ch 23, § 69.



§ 3-6E-8 Health plan contributions by employer--Crediting and disbursement.

3-6E-8. Health plan contributions by employer--Crediting and disbursement. The State of South Dakota shall either make a monthly contribution to the system or otherwise provide for the amount necessary to make payment to the system for the full single rate monthly health insurance premium or contribution for each employee. This amount shall be transmitted to the account of the state employees benefits plan in the Office of the State Treasurer. The state treasurer, after making a record of the receipts, shall credit the benefits plan with an amount equal to that remitted or otherwise provided. After the contribution has been assigned to the benefits plan, the Bureau of Human Resources shall disburse the contribution in accordance with the provisions of this chapter and the rules promulgated pursuant to chapter 1-26 by the commissioner of the Bureau of Human Resources.

Source: SL 2012, ch 23, § 70.



§ 3-6E-9 Health plan contributions by employees--Crediting and disbursement.

3-6E-9. Health plan contributions by employees--Crediting and disbursement. The employer shall deduct on each payroll of a member for each payroll period the amount of the contribution or premium, including any administrative expense. The employer shall make deductions from salaries of employees and shall transmit monthly the amount specified to be deducted to the state treasurer. The state treasurer, after making a record of receipts, shall credit the benefits plan with an amount equal to that remitted by the employer. After the credit has been assigned to the benefits plan, the commissioner shall disburse credit in accordance with the provisions of this chapter and the rules promulgated pursuant to chapter 1-26 by the commissioner of the Bureau of Human Resources.

Source: SL 2012, ch 23, § 71.



§ 3-6E-10 Funds transferred to trust fund--Disbursements.

3-6E-10. Funds transferred to trust fund--Disbursements. Any funds transmitted to the state treasurer's office as designated transfers to the state employees benefits plan shall be placed in the trust fund established by this chapter and entitled the state employees benefits plan fund. Disbursements from such fund shall be made by warrants drawn by the state auditor upon itemized vouchers duly approved by the commissioner of the Bureau of Human Resources.

Source: SL 2012, ch 23, § 72.



§ 3-6E-11 Certificate of benefits.

3-6E-11. Certificate of benefits. The Bureau of Human Resources shall make available upon request, to each employee who is covered under the plan, a certificate setting forth the benefits to which the employee and the employee's dependents are entitled under this chapter, to whom the benefits are payable, to whom claims shall be submitted, and a summary of the provisions of the plan's benefits as they affect the employee and the employee's dependents.

Source: SL 2012, ch 23, § 73.



§ 3-6E-12 Persons to whom benefits payable.

3-6E-12. Persons to whom benefits payable. Any benefits payable under the benefit plan may be paid either directly to the attending physician, dentist, hospital, medical, or dental group, or other person, corporation, limited liability company, association, or firm furnishing the service upon which the claim is based, or to the insured employee upon presentation of receipted bills for such service.

Source: SL 2012, ch 23, § 74.



§ 3-6E-13 Promulgation of rules regarding benefits plan.

3-6E-13. Promulgation of rules regarding benefits plan. The commissioner of the Bureau of Human Resources is responsible for the administration of this chapter and shall promulgate such rules as are required for the effective administration of the provisions of this chapter in accordance with chapter 1-26. The rules may be promulgated in the following areas:

(1) To establish what benefits will be offered pursuant to this chapter;

(2) Participation in the plan by employees, retired employees, and dependents;

(3) Procedures for election of coverage;

(4) Effective dates of coverage if not specified by statute;

(5) Termination of coverage;

(6) Changes in dependent coverage;

(7) Collection of premiums and contributions;

(8) To coordinate the benefits plan with the health insurance plan authorized in this chapter; and

(9) Other provisions as required to meet federal law.
Source: SL 2012, ch 23, § 75.



§ 3-6E-14 State employee workers' compensation program--Crediting receipts anddisbursement.

3-6E-14. State employee workers' compensation program--Crediting receipts and disbursement. The State of South Dakota shall provide for the amount necessary to make payment to the state employee workers' compensation program for the claims of employees of the state arising under Title 62. This amount shall be transmitted to the account of the state employees workers' compensation program in the Office of the State Treasurer. The treasurer, after making a record of the receipts, shall credit the state employee workers' compensation program with an amount equal to that remitted or otherwise provided. After the contribution has been assigned to the state employees workers' compensation program, the Bureau of Human Resources shall disburse the funds according to the provisions of Title 62 and the rules promulgated by the commissioner of the Bureau of Human Resources pursuant to chapter 1-26.

Source: SL 2012, ch 23, § 76.



§ 3-6E-15 State Cement Plant former employee workers' compensation claims.

3-6E-15. State Cement Plant former employee workers' compensation claims. Responsibility for the administration and payment of workers compensation claims of former employees of the South Dakota State Cement Plant Commission is hereby transferred to the state employees workers' compensation program.

Source: SL 2012, ch 23, § 77.



§ 3-6E-16 Employer contribution of workers' compensation premium--Crediting anddisbursement.

3-6E-16. Employer contribution of workers' compensation premium--Crediting and disbursement. The employer shall contribute on each payroll for an employee for each payroll period the amount of the state employees workers' compensation program premium, including any administrative expense. The employer shall transmit monthly the amount specified to be paid to the state treasurer. The state treasurer, after making a record of receipts, shall credit the state employees workers' compensation program with an amount equal to that remitted by the employer. The credit shall be assigned to the state employee workers' compensation program. The commissioner shall disburse the funds according to Title 62 and the rules promulgated by the Department of Labor and Regulation and the commissioner pursuant to chapter 1-26.

Source: SL 2012, ch 23, § 78.



§ 3-6E-17 State employee workers' compensation program fund.

3-6E-17. State employee workers' compensation program fund. Any funds transmitted to the Office of the State Treasurer as designated transfers to the state employees workers' compensation program shall be placed in the trust fund established by this section and entitled the state employees workers' compensation program fund. Disbursements from this fund shall be made by warrants drawn by the state auditor.

Source: SL 2012, ch 23, § 79.



§ 3-6E-18 Promulgation of rules regarding workers' compensation program.

3-6E-18. Promulgation of rules regarding workers' compensation program. The commissioner of the Bureau of Human Resources may promulgate rules pursuant to chapter 1-26 with respect to the adjustment, administration, and management of the workers' compensation program for state employees.

Source: SL 2012, ch 23, § 80.



§ 3-6E-19 State Cement Plant former employee life insurance benefits.

3-6E-19. State Cement Plant former employee life insurance benefits. Responsibility for the administration and payment of life insurance plan benefits of former employees of the South Dakota State Cement Plant Commission is hereby transferred to the Bureau of Human Resources.

Source: SL 2012, ch 23, § 81.






Chapter 06F - State Employees Drug Testing

§ 3-6F-1 Drug screening program for applicants to certain positions--Program for employeesin those positions.

3-6F-1. Drug screening program for applicants to certain positions--Program for employees in those positions. The commissioner of the Bureau of Human Resources shall establish and implement a drug screening program for applicants who seek the following employment:

(1) Positions at the Human Services Center or the South Dakota Developmental Center whose primary duty includes patient or resident care or supervision;

(2) Positions at the South Dakota State Veterans' Home whose primary duty includes patient or resident care or supervision;

(3) Safety sensitive positions; and

(4) Positions in the Department of Agriculture, Wildland Fire Suppression Division whose duties include firefighting.

The commissioner may also establish and implement a drug screening program for employees holding those positions based upon reasonable suspicion of illegal drug use by any such employee.

Source: SL 2012, ch 23, § 83.



§ 3-6F-2 Solicitation for employment--Notice of drug screening program requirements.

3-6F-2. Solicitation for employment--Notice of drug screening program requirements. Any printed public announcement or advertisement soliciting applications for the positions listed in § 3-6F-1 shall include a statement of the requirements of the drug screening program.

Source: SL 2012, ch 23, § 84.



§ 3-6F-3 Confidentiality of results.

3-6F-3. Confidentiality of results. Individual test results and medical information collected pursuant to this chapter are confidential. This information may be revealed only as authorized by the commissioner of the Bureau of Human Resources. An applicant or employee may have access to the information or test results upon written request to the commissioner.

Source: SL 2012, ch 23, § 85.



§ 3-6F-4 Disclosure of information prohibited--Misdemeanor.

3-6F-4. Disclosure of information prohibited--Misdemeanor. Except as provided in § 3-6F-3, any person responsible for recording, reporting, or maintaining medical information required pursuant to the provisions of this chapter, who knowingly or intentionally discloses or fails to protect medical information declared to be confidential pursuant to § 3-6F-3, or who compels another person to disclose such medical information, is guilty of a Class 2 misdemeanor.

Source: SL 2012, ch 23, § 86.



§ 3-6F-5 Promulgation of rules.

3-6F-5. Promulgation of rules. The commissioner of the Bureau of Human Resources may promulgate rules, pursuant to chapter 1-26, necessary to carry out the provisions of this chapter with regard to:

(1) Listing of positions whose primary duty includes patient or resident care or supervision;

(2) Substances to be screened;

(3) Drug screening procedures;

(4) Procedures for collecting, analyzing, and evaluating test samples;

(5) Confidentiality of testing procedures;

(6) Referral for education or treatment; and

(7) Consequences that may result from valid positive test results or from failure to submit to a test.
Source: SL 2012, ch 23, § 87.






Chapter 07 - Law Enforcement Civil Service [Repealed]

§ 3-7-1 to 3-7-3. Repealed.

3-7-1 to 3-7-3. Repealed by SL 2012, ch 23, § 10.



§ 3-7-4 Repealed.

3-7-4. Repealed by SL 1971, ch 23, § 2.



§ 3-7-5 to 3-7-7.1. Repealed.

3-7-5 to 3-7-7.1. Repealed by SL 2012, ch 23, § 10.



§ 3-7-8 Repealed.

3-7-8. Repealed by SL 1980, ch 29, § 5.



§ 3-7-9 Repealed.

3-7-9. Repealed by SL 2012, ch 23, § 10.



§ 3-7-10 Repealed.

3-7-10. Repealed by SL 1980, ch 29, § 7.



§ 3-7-11 Repealed.

3-7-11. Repealed by SL 2012, ch 23, § 10.



§ 3-7-12 Repealed.

3-7-12. Repealed by SL 1980, ch 29, § 9.



§ 3-7-13 Repealed.

3-7-13. Repealed by SL 2012, ch 23, § 10.



§ 3-7-14 Repealed.

3-7-14. Repealed by SL 1980, ch 29, § 11.



§ 3-7-14.1 Repealed.

3-7-14.1. Repealed by SL 2012, ch 23, § 10.



§ 3-7-15 Repealed.

3-7-15. Repealed by SL 1980, ch 29, § 12.



§ 3-7-16 to 3-7-18. Repealed.

3-7-16 to 3-7-18. Repealed by SL 2012, ch 23, § 10.



§ 3-7-19 Repealed.

3-7-19. Repealed by SL 1980, ch 24, § 40.



§ 3-7-20 to 3-7-25. Repealed.

3-7-20 to 3-7-25. Repealed by SL 2012, ch 23, § 10.






Chapter 08 - Compensation of Officers and Employees

§ 3-8-1 Constitutional officers to devote full time to office--Compensation limited tosalaries--Businesses engaged in prior to taking office.

3-8-1. Constitutional officers to devote full time to office--Compensation limited to salaries--Businesses engaged in prior to taking office. The Governor, justices of the Supreme Court, judges of the circuit courts, attorney general, secretary of state, state treasurer, state auditor, and commissioner of school and public lands shall devote full time to the duties of their respective offices and such officers shall not be entitled to, or authorized to take or receive for any of their official services any other compensation, emoluments, or perquisites than the salaries provided by law. Said constitutional state officers shall, however, be authorized to retain an interest in a business or occupation that said officer was engaged in prior to taking office, provided, however, that said business or occupation does not cause the creation of a benefit or the making of a profit directly or indirectly by the use of state moneys or using the same for a purpose not authorized by law.

Source: SL 1947, ch 241, § 6; SDC Supp 1960, § 48.0611; SL 1963, ch 288.



§ 3-8-1.1 to 3-8-1.12. Repealed.

3-8-1.1 to 3-8-1.12. Repealed by SL 1992, ch 2, §§ 2 to 12.



§ 3-8-1.13 Compensation defined.

3-8-1.13. Compensation defined. The term, compensation, for state employees, means total compensation, which includes direct salary and fringe benefits. Fringe benefits includes employer paid retirement programs, social security, health insurance, life insurance, and any other programs offering a benefit to the employee in which the employer participates.

Source: SL 1993, ch 37.



§ 3-8-2 Annual appropriation for salaries of constitutional officers.

3-8-2. Annual appropriation for salaries of constitutional officers. There is hereby annually appropriated out of any money in the state treasury not otherwise appropriated the sums necessary to meet the expenditures authorized by § 3-8-1, and payments shall be made therefrom upon approved vouchers filed in the Office of the State Auditor.

Source: SL 1947, ch 241, § 8; SDC Supp 1960, § 48.0612.



§ 3-8-2.1 Adjustment of salaries of constitutional officers and judges.

3-8-2.1. Adjustment of salaries of constitutional officers and judges. The annual salaries of the Governor, the lieutenant governor, the secretary of state, the state auditor, the state treasurer, the attorney general, the commissioner of school and public lands, each justice of the Supreme Court and each circuit judge shall be adjusted annually by the same rate appropriated as the across-the-board increase to base salaries of state employees under the General Appropriations Act in each corresponding year.

Source: SL 1992, ch 2, § 1.



§ 3-8-3 Salaried state officer retaining money received as theft.

3-8-3. Salaried state officer retaining money received as theft. Any officer receiving a salary from the state who shall keep or retain any money, emolument, fee, or perquisite, paid to or received by him for the performance of any duty or duties connected with his office, or in any manner paid to him as such officer or by reason of his holding such office is guilty of theft. It is the intent and meaning of this section that no officer receiving a salary from the state shall keep or retain any money, emolument, fee, or perquisite paid to him by reason of his holding such office, other than the annual salary payable to such officer as provided by the Constitution.

Source: SL 1901, ch 127, § 1; RPolC 1903, § 314; RC 1919, § 6965; SDC 1939, § 55.2304; SL 1980, ch 24, § 41.



§ 3-8-4 Dual salaries prohibited.

3-8-4. Dual salaries prohibited. Except as provided in §§ 3-8-4.1 to 3-8-4.3, inclusive, no person receiving a salary payable out of the state treasury or from the funds of any state institution or department, may, during the period for which such salary has been or is to be paid, receive any other salary from the state or any institution or department thereof.

Source: SDC 1939, § 48.0603; SL 1976, ch 37, § 1; SL 1997, ch 23, § 1.



§ 3-8-4.1 Salary or per diem prohibited for service by state employee on board, commission,committee, or council--Reimbursement of expenses.

3-8-4.1. Salary or per diem prohibited for service by state employee on board, commission, committee, or council--Reimbursement of expenses. No employee of the state including any institution thereof serving on a board, commission, committee, or council of the state may receive salary or per diem compensation for serving on such body. Allowable expense reimbursement shall be paid pursuant to § 4-7-10.4.

Source: SDCL, § 3-8-4 as added by SL 1976, ch 37, § 1.



§ 3-8-4.2 Compensation permitted for other state employment during off duty hours.

3-8-4.2. Compensation permitted for other state employment during off duty hours. Any state employee, with the approval of the department head, agency head, or head of the state institution involved, may use annual leave, weekends, legal holidays, and hours after normal working hours for performing compensable services to a state institution, department, office, or agency other than the institution, department, office, or agency which is the employee's primary employer. Compensation for such additional services performed during such times does not constitute dual compensation prohibited by § 3-8-4 or 3-8-4.1.

Source: SL 1976, ch 37, § 4; SL 2010, ch 19, § 78.



§ 3-8-4.3 Compensation permitted for other state employment during unpaid leave of absence.

3-8-4.3. Compensation permitted for other state employment during unpaid leave of absence. Any state employee who takes leave of absence without pay from his or her primary employment with the state may accept payment from the funds of other state institutions, departments, offices, or agencies for services rendered to such other institution, department, office, or agency. Compensation for additional services performed while on leave of absence without pay does not constitute dual compensation within the purview of § 3-8-4 or 3-8-4.1.

Source: SL 1976, ch 37, § 5; SL 2010, ch 19, § 79.



§ 3-8-5 Repealed.

3-8-5. Repealed by SL 1973, ch 23, § 30.



§ 3-8-5.1 to 3-8-5.4. Repealed.

3-8-5.1 to 3-8-5.4. Repealed by SL 1997, ch 23, §§ 2 to 5.



§ 3-8-6 Time of payment of compensation and expenses of state officers and employees.

3-8-6. Time of payment of compensation and expenses of state officers and employees. The compensation and expenses of all officers and employees, payable out of the state treasury, shall be paid at least once each calendar month, but no officer or employee may be paid in advance for any period of service. The Bureau of Finance and Management shall designate pay periods for all payroll systems utilizing funds from the state treasury.

Source: RC 1919, § 7057; SDC 1939, § 48.0601; SL 1972, ch 19; SL 1976, ch 51, § 1; SL 1985, ch 33, § 16; SL 2007, ch 21, § 1.



§ 3-8-6.1 Repealed.

3-8-6.1. Repealed by SL 1971, ch 28, § 2.



§ 3-8-6.2 Central payroll system administered by Bureau of Finance and Management--Rulesand regulations.

3-8-6.2. Central payroll system administered by Bureau of Finance and Management--Rules and regulations. The Bureau of Finance and Management, at the direction and under the control of the Governor, shall develop, maintain, and administer a central payroll system for the efficient compensation payment of officials and employees of the State of South Dakota. The commissioner of the Bureau of Finance and Management may, upon approval of the Governor, issue such rules and regulations as he deems necessary for carrying out of the provisions and intent of this section.

Source: SL 1976, ch 51, § 2; SL 1978, ch 27, § 1.



§ 3-8-6.3 Repealed.

3-8-6.3. Repealed by SL 2012, ch 24, § 1.



§ 3-8-7 Repealed.

3-8-7. Repealed by SL 2014, ch 17, § 1.



§ 3-8-8 Accrued compensation payable to spouse and children of deceased employee if estateexempt from creditors' claims.

3-8-8. Accrued compensation payable to spouse and children of deceased employee if estate exempt from creditors' claims. It shall be lawful for the disbursing officers of the state or any of its political subdivisions to pay, or cause to be paid, any lawful claim for salaries, wages, compensation, fees, and expenses due from the state or any of its political subdivisions to any deceased employee thereof, to the spouse or minor children of such employee. Provided, that such claim for salaries, wages, compensation, fees, or expenses has accrued within sixty days prior to the death of such deceased employee. The provisions of this section shall apply only in cases where such deceased employee died possessed of no property, real or personal, except such as is exempt from claims of the creditors of such deceased employee.

Source: SL 1953, ch 491, §§ 1, 2; SDC Supp 1960, § 55.2919 (1), (2).



§ 3-8-9 Information required for payment to spouse or children of deceased employee.

3-8-9. Information required for payment to spouse or children of deceased employee. The disbursing officers shall be authorized to issue and pay such claim by the issuance of a warrant upon presentation to, and filing with the disbursing officers of the state or any of its political subdivisions of a verified claim, executed by such surviving spouse or circuit court judge as hereafter provided together with a showing in respect to:

(1) The time and place of death of the deceased employee;

(2) The department or branch of service of the state, or any political subdivision where the deceased was employed;

(3) The total amount of property, real and personal, owned by the deceased employee at the time of his death;

(4) The amount of her claim and the date of accrual thereof;

(5) And such other information as the disbursing officer may require.
In case the deceased employee left no surviving spouse, the circuit court judge is designated as a person to execute and present the verified claim, required under this section, and to receive and pay over the proceeds for the benefit of the minor children if the same be exempt.

Source: SL 1953, ch 491, §§ 2, 5; SDC Supp 1960, § 55.2919 (2), (5).



§ 3-8-10 Probate proceedings not required for payment to spouse or children of deceasedemployee--Discharge of liability.

3-8-10. Probate proceedings not required for payment to spouse or children of deceased employee--Discharge of liability. No probate proceeding of any kind, nor the appointment of an administrator or agent shall be required and the presentation of a sworn statement by such spouse or circuit court judge shall be sufficient authority for the disbursing officer to pay or to cause to be paid such claims, and the payment of the same shall relieve and discharge the state, or any of its political subdivisions and all disbursing officers thereof, of any liability whatsoever in respect to such claim.

Source: SL 1953, ch 491, § 4; SDC Supp 1960, § 55.2919 (4).



§ 3-8-11 Cancellation and replacement of warrant payable to deceased employee.

3-8-11. Cancellation and replacement of warrant payable to deceased employee. In case a warrant has already issued, payable to such deceased employee, which has not been paid on account of the death of such employee, such disbursing officer shall be authorized to request the return of such warrant to his office by cancellation, and such disbursing officer shall be authorized to cancel the same and issue another warrant payable direct to the surviving spouse or circuit court judge for the benefit of the minor children.

Source: SL 1953, ch 491, § 3; SDC Supp 1960, § 55.2919 (3).



§ 3-8-12 Salary increase of full-time elected official who may vote on own salary delayed.

3-8-12. Salary increase of full-time elected official who may vote on own salary delayed. If the salary of any full-time elected official who may vote on his own salary is increased, the increase for that elected official may not commence until the expiration of the term for which such official was elected, or until two years after the passage of such increase, whichever is less.

Source: SL 1985, ch 22; SL 1986, ch 34.



§ 3-8-13 Longevity pay for state employees.

3-8-13. Longevity pay for state employees. Any state employee who is employed in a position that is eligible for longevity pay and has at least seven years of employment with the State of South Dakota is entitled to longevity compensation. The longevity compensation for years of employment seven to ten, inclusive, is one hundred dollars. The longevity compensation for years of employment eleven to fourteen, inclusive, is equal to ten dollars per year of employment until the fifteenth year of service at which time the longevity pay shall be equal to fifteen dollars per year of service. Longevity pay shall increase at five dollar increments thereafter for each additional five years of employment. The longevity compensation may not be affected by any other compensation and classification plan except that the longevity compensation shall be distributed in the same manner and form as prescribed in § 3-8-6. Longevity compensation is payable annually in one lump sum. Any employee due any portion of the employee's longevity payment upon retirement and meeting the definition of a participant as set out in subdivision 3-13A-2(8) shall have any such lump-sum payment transmitted to the fund pursuant to the provisions of § 3-13A-5. The commissioner of the Bureau of Human Resources shall promulgate rules pursuant to chapter 1-26 to determine the state employee position categories that are eligible for longevity pay, the criteria for payment for prior years of service, the date for payment, and the type of service that may be used to calculate longevity. The only employees of the Board of Regents eligible for longevity pay are those nonfaculty permanent full-time employees who are customarily employed for twenty hours or more a week at least six months a year.

Any agent, patrolman, or employee of the Division of Highway Patrol of the Department of Public Safety may elect to receive longevity pay under this section or under § 32-2-10, but may not receive longevity pay under both provisions at the same time.

Source: SL 1990, ch 32, § 1; SL 1991, ch 34; SL 1995, ch 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 21; SL 2004, ch 43, § 27; SL 2012, ch 23, § 94.



§ 3-8-14 Salary differences for certain National Guard and reserve members to be paid bystate.

3-8-14. Salary differences for certain National Guard and reserve members to be paid by state. Any employee of the State of South Dakota who, as a member of the South Dakota National Guard or any other reserve component of the armed forces of the United States, is ordered into Title 10 and Title 32 service, after January 1, 2002, other than for training purposes, shall receive the difference between the employee's state salary or wage rate at the time the employee was activated and the employee's military salary and allowances for the time the employee is engaged in such active federal service. The salary or wage difference shall be paid on at least a quarterly basis.

Source: SL 2004, ch 33, § 1.






Chapter 09 - Travel Expenses and Allowances

§ 3-9-1 Mileage rate for automobile allowances.

3-9-1. Mileage rate for automobile allowances. The State Board of Finance, on or before the first of July each year, shall prescribe a rate per mile which shall be paid to those operating privately owned automobiles and vehicles on state business. Any person using a privately owned automobile or motorcycle shall be reimbursed at the same rate per mile. However, if no state vehicle is equipped for the transportation of a person with special needs, a different rate per mile may be established. The rate may be changed during a fiscal year with the prior approval of the Legislative Interim Appropriations Committee. The state auditor shall issue warrants covering vehicle expenses at the rate specified by the State Board of Finance upon the sworn statement of the party using the vehicle.

Source: SL 1920 (SS), ch 85, § 2; SL 1925, ch 115; SL 1931, ch 241; SL 1933, ch 179; SDC 1939, § 55.2704; SL 1949, ch 219; SL 1955, ch 247; SL 1968, ch 203; SL 1974, ch 32, § 1; SL 2004, ch 34, § 1.



§ 3-9-2 Meals and lodging expense reimbursable--Per diem allowance--Actual costs.

3-9-2. Meals and lodging expense reimbursable--Per diem allowance--Actual costs. The State Board of Finance may fix the maximum amount which may be allowed per day or fraction of a day as reimbursement for expenses for meals and lodging necessarily incurred by state officers and employees in the performance of their duties as such while away from their places of residence or headquarters station, and change such maximum allowance from time to time as it may deem just and proper under existing conditions. The State Board of Finance may authorize reimbursement on a per diem basis, in lieu of the method described above or any other method provided by law, and fix the amount per day or fraction of a day which may be allowed, and may from time to time change such amount as it may deem just and proper under existing conditions. The chair of a commission or council created by chapters 38-10, 38-27, 38-29, and 38-32 may authorize an employee to be reimbursed for actual costs of lodging and meals, excluding alcoholic beverage as defined in subdivision 35-1-1(1) if:

(1) The lodging and meals are in furtherance of the state's interests, concerns, and activities;

(2) The activities for which the lodging and meals are required fall within the scope of the commission's or council's responsibilities; and

(3) The employee is performing official duties related to trade servicing or promotional activities.

The authorization shall be made on a form prescribed by the Governor and supported by receipts and shall accompany the claim filed pursuant to § 3-9-8. The provisions of this section and the amounts fixed by the State Board of Finance shall prevail notwithstanding the provisions of other statutes, such as provision that a state officer or employee shall be paid or reimbursed for his actual and necessary traveling expenses.

Source: SL 1949, ch 258, §§ 1 to 3; SDC Supp 1960, § 55.2001-1; SL 1999, ch 13, § 1.



§ 3-9-3 Trip insurance on flights.

3-9-3. Trip insurance on flights. Any division of state government may participate in the cost of insurance for any full- or part-time employee when they are performing duties while using aircraft as a means of travel.

Source: SL 1957, ch 318; SDC Supp 1960, § 55.2705.



§ 3-9-4 Consent of responsible officer or department required for out-of-state travel.

3-9-4. Consent of responsible officer or department required for out-of-state travel. No state officer or employee shall incur any expense payable out of any appropriated funds or other agency funds for travel or other personal expense, including meals, lodging, transportation, or other miscellaneous expenses, except on official state business. Whenever any state officer or state employee, other than the Governor, has official business requiring travel outside the boundaries of this state, the provisions of §§ 3-9-5 to 3-9-6, inclusive, shall be adhered to.

Source: SL 1913, ch 330; RC 1919, § 7059; SDC 1939, § 48.0604; SL 1961, ch 259; SL 1964, ch 150; SL 1968, ch 194.



§ 3-9-5 Authorization of out-of-state travel by members and officers of Legislature.

3-9-5. Authorization of out-of-state travel by members and officers of Legislature. Members of the Legislature, and officers of the Legislature who are not members may incur traveling and personal expenditures outside the boundaries of this state by and with the consent of the speaker of the House of Representatives and the president pro tempore of the Senate when the Legislature is in session, and, when the Legislature is not in session, by and with the written consent of the Executive Board of the State Legislative Research Council.

Source: SDC 1939, § 48.0604 (1) as added by SL 1964, ch 150; SL 1968, ch 194.



§ 3-9-5.1 Authorization of out-of-state travel by officers and employees of Department ofLegislative Audit and Legislative Research Council.

3-9-5.1. Authorization of out-of-state travel by officers and employees of Department of Legislative Audit and Legislative Research Council. Officers and employees of the Department of Legislative Audit and the State Legislative Research Council may incur traveling and personal expenditures outside the boundaries of this state by and with the written consent of the chairman of the Executive Board of the State Legislative Research Council.

Source: SDC 1939, § 48.0604 (2) as enacted by SL 1968, ch 194.



§ 3-9-5.2 Authorization of out-of-state travel by employees delegated by Board of Regents.

3-9-5.2. Authorization of out-of-state travel by employees delegated by Board of Regents. The Board of Regents, under policy and procedures developed for such purpose, shall delegate to its executive director and to the head of each institution or other responsible officer, the authority to grant written consent to employees of each institution to incur traveling and personal expenditures for travel outside the boundaries of this state.

Source: SDC 1939, § 48.0604 (2) as added by SL 1964, ch 150; SDCL, § 3-9-6; SDC 1939, § 48.0604 (3) as enacted by SL 1968, ch 194; SL 1970, ch 23, § 1; SL 1985, ch 23.



§ 3-9-6 Delegation to responsible officers of power to authorize out-of-state travel--Federalregulations applicable.

3-9-6. Delegation to responsible officers of power to authorize out-of-state travel--Federal regulations applicable. The Governor may delegate to each responsible officer of any other department, agency, or institution authority to grant written consent for official travel outside this state. The Governor, in his discretion, may establish such general guidelines for travel outside the state as he deems appropriate. For each outside-the-state expenditure there shall be a record signed by the appropriate responsible officer authorizing the same. State agencies are permitted to follow federal regulations for payment of travel and other allowances to state employees, dependents of state employees, or to foreign nationals where the travel and other allowances are funded entirely by federal or private grants in support of international programs.

Source: SDC 1939, § 48.0604 (4) as enacted by SL 1968, ch 194; SL 1979, ch 24.



§ 3-9-7 Expenses for political meetings not reimbursable--Rules for receipt of expenses forattending fairs and other public meetings.

3-9-7. Expenses for political meetings not reimbursable--Rules for receipt of expenses for attending fairs and other public meetings. No state officer or employee who attends a political meeting, the state fair, the inaugural, or other public meeting of like character, shall be entitled to be reimbursed from state funds for travel expenses to such meetings unless the officer's or employee's duties necessarily require that he be present at the meeting.

The Board of Finance shall promulgate rules pursuant to chapter 1-26 to specify the eligibility of state officers and employees to attend the meetings referred to in this section, except that no state officer or employee shall be paid travel for attendance at any political meeting.

Source: SL 1913, ch 358; RC 1919, § 5351; SDC 1939, § 55.1303; SL 1976, ch 38, §§ 1, 2.



§ 3-9-8 Accounting for reimbursable expenses--When receipts required.

3-9-8. Accounting for reimbursable expenses--When receipts required. No warrant shall be issued by the state auditor for the payment of any expense or expenses paid out by any department officer or employee of the state, until such department officer or employee shall have presented to the state auditor an itemized statement and account of such expenses duly verified under oath as to the authenticity of such expenses. Such claims shall be filed in the Office of the State Auditor, together with receipt or receipts from the person or persons to whom such payments shall have been made; provided, however, that receipts shall be required only upon a rule passed by the state auditor pursuant to chapter 1-26.

Source: SL 1899, ch 135, § 1; RPolC 1903, § 76; SL 1909, ch 189; SL 1917, ch 281, § 55; SL 1917, ch 366; RC 1919, § 5345; SDC 1939, § 55.1302; SL 1951, ch 263; SL 1970, ch 24; SL 1975, ch 10, § 2.



§ 3-9-9 Household moving allowance--Persons entitled.

3-9-9. Household moving allowance--Persons entitled. The provisions of any other statutes notwithstanding, all full-time officers and employees, except elected constitutional officers of the State of South Dakota may receive a household moving allowance as provided by this section.

If a full-time officer or employee has been continuously employed by the state for a period of not less than six months and is ordered by the department, institution, board, commission, or other state agency to move from a headquarter duty station in South Dakota to another headquarter duty station in South Dakota, and if such transfer is made at the request and for the benefit of the State of South Dakota, the officer or employee shall be reimbursed for household moving expenses incurred, as approved by the Board of Finance.

Source: SL 1963, ch 292; SL 1968, ch 195, § 1; SL 1972, ch 20; SL 1976, ch 35; SL 1979, ch 25; SL 1981, ch 21; SL 1984, ch 30, § 83.



§ 3-9-10 Voucher and supporting document for household moving allowance.

3-9-10. Voucher and supporting document for household moving allowance. Each officer or employee entitled to reimbursement under § 3-9-9 shall submit a claim voucher supported with evidence of actual household moving expenses and a copy of the official action of the department, institution, board, commission, or other state agency authorizing the move and showing a justifiable need for such moving.

Source: SL 1963, ch 292.



§ 3-9-11 Promulgation of rules regarding travel and moving expenses--Prior approvalrequired.

3-9-11. Promulgation of rules regarding travel and moving expenses--Prior approval required. The State Board of Finance shall promulgate rules pursuant to chapter 1-26 necessary to implement the provisions of §§ 3-9-9, 3-9-10, and 3-9-12. The State Board of Finance shall require that a request for a moving allowance, including reimbursement of travel expenses, be submitted to the board for approval or disapproval before a moving allowance is authorized. The board shall designate what classification of officers and employees may or may not be authorized for the moving allowance.

Source: SL 1963, ch 292; SL 1975, ch 36; SL 2012, ch 25, § 1.



§ 3-9-12 State policy on reimbursement of travel and moving expenses in recruitment ofprofessional staff--Maximum reimbursement.

3-9-12. State policy on reimbursement of travel and moving expenses in recruitment of professional staff--Maximum reimbursement. For the purpose of assisting in the recruitment of professional staff, it is the policy of the State of South Dakota that such persons may be reimbursed for travel and moving expenses. The travel expenses may include the expenses of the person being recruited and the immediate family who are members of the household. The moving expense may include household goods only to the assigned headquarter duty station in South Dakota from the individual's residence in the same manner and amount as established in § 3-9-9 for transfer of state employees. However, in no event may the reimbursement be in excess of one month's salary.

Source: SL 1963, ch 292 as added by SL 1968, ch 195, § 2; SL 1977, ch 27; SL 2012, ch 25, § 2.



§ 3-9-13 Travel advances authorized.

3-9-13. Travel advances authorized. All budget units of the state are authorized to advance moneys to their officers and employees for authorized travel expenses.

Source: SL 1974, ch 45, § 1.



§ 3-9-14 Advances from appropriated funds--Limitation.

3-9-14. Advances from appropriated funds--Limitation. Such advances shall be made from appropriated funds of the budget units in the manner provided for under the rules and regulations promulgated pursuant to § 3-9-18. No advance shall exceed an amount set forth and under the conditions specified in the rules and regulations promulgated pursuant to § 3-9-18.

Source: SL 1974, ch 45, § 2; SL 1975, ch 37, § 1.



§ 3-9-15 Itemized statement of expenses--Repayment of excess--Crediting of repayments.

3-9-15. Itemized statement of expenses--Repayment of excess--Crediting of repayments. Each person receiving a travel advance shall submit an itemized statement meeting the requirements of §§ 3-9-8, 4-9-4, and the rules promulgated pursuant to § 3-9-18. If the advance exceeds the actual expenses, the difference shall be repaid as set forth and under the conditions specified in the rules and regulations promulgated pursuant to § 3-9-18. All amounts repaid pursuant to this section shall be credited back to the budget units' appropriated funds. However, general fund advances, or any portion thereof, which transcend a fiscal year revert to the general fund and become an obligation of the following fiscal year's appropriations.

Source: SL 1974, ch 45, § 3; SL 1975, ch 37, § 2; SL 1984, ch 30, § 81.



§ 3-9-16 Immediate accounting on termination of state employment.

3-9-16. Immediate accounting on termination of state employment. If a person's position with the state is terminated the repayment or statement required by § 3-9-15 shall become due immediately.

Source: SL 1974, ch 45, § 4.



§ 3-9-17 Withholding from payments to employee not accounting for travel advance.

3-9-17. Withholding from payments to employee not accounting for travel advance. The state auditor or the business manager of a state institution not on central payroll is authorized to withhold an amount not to exceed the total amount of travel expense advanced from any moneys due a person who fails to comply with § 3-9-15 or § 3-9-16.

Source: SL 1974, ch 45, § 5; SL 1975, ch 37, § 3.



§ 3-9-18 Rules governing travel advances.

3-9-18. Rules governing travel advances. The commissioner of the Bureau of Finance and Management is authorized to pass rules in compliance with chapter 1-26 to effectuate §§ 3-9-13 to 3-9-17, inclusive.

Source: SL 1974, ch 45, § 6.



§ 3-9-19 Bank cards for employees--Annual fees--Rules.

3-9-19. Bank cards for employees--Annual fees--Rules. Any budget unit of the state may recommend that an employee be issued a bank card. If the employee is issued a bank card by an issuing authority, the budget unit recommending the issuance shall be responsible for any annual fee for the bank card. No bank card may be issued unless the issuing authority has contracted with the state to minimize any state liability for nonpayment of charges on such bank cards. The Bureau of Finance and Management shall promulgate rules, pursuant to chapter 1-26, for recommendation for issuance, use and termination of bank cards.

Source: SL 1990, ch 33.






Chapter 10 - Voluntary Salary Deductions

§ 3-10-1 Savings bond purchase programs authorized by public employers.

3-10-1. Savings bond purchase programs authorized by public employers. The governing bodies of counties, municipalities, political subdivisions, public districts, and other public agencies or subdivisions of the State of South Dakota are hereby authorized to provide for the purchase of United States savings bonds or similar United States obligations by salary or wage deductions for those officers and employees who make written requests for such deductions and such purchases.

Source: SL 1943, ch 172, § 1; SDC Supp 1960, § 48.0609; SL 1992, ch 60, § 2.



§ 3-10-2 Salary deduction authorized by signature of married person or minor.

3-10-2. Salary deduction authorized by signature of married person or minor. If a request for a salary or wage deduction is made by an officer or employee who is a married person his signature is a sufficient authorization and if the request is made by a minor the signature of the minor is a sufficient authorization for the making of a deduction pursuant to provisions of § 3-10-1.

Source: SL 1943, ch 172, § 2; SDC Supp 1960, § 48.0609.



§ 3-10-3 Accounting for funds deducted from salaries--Trust funds--Wage assignmentrestrictions not applicable.

3-10-3. Accounting for funds deducted from salaries--Trust funds--Wage assignment restrictions not applicable. All auditors, treasurers, and other disbursing officers are authorized to recognize and act upon such requests for salary or wage deductions and to establish special accounts for each such officer or employee so that sufficient funds may be accumulated to the credit of such officer or employee for the purchase of United States savings bonds or similar United States obligations. All funds so accumulated are trust funds. No provision of law prohibiting, restricting, or limiting the assignment or order for wages or salaries shall be deemed in any way to prohibit, restrict or limit the powers conferred in §§ 3-10-1 to 3-10-3, inclusive.

Source: SL 1943, ch 172, §§ 1, 2; SDC Supp 1960, § 48.0609.



§ 3-10-4 Participation in tax-sheltered annuities authorized--Salary deductions.

3-10-4. Participation in tax-sheltered annuities authorized--Salary deductions. The state and its political subdivisions and their employees may participate in tax-sheltered annuities or accounts, or both. The employees may authorize their employer to withhold a designated amount from their salary for a retirement annuity or accounts, or both, purchased for their benefit.

Source: SL 1963, ch 329; SL 1989, ch 35.



§ 3-10-5 Withholding from salary and purchase of annuity--Periodic payments.

3-10-5. Withholding from salary and purchase of annuity--Periodic payments. When so authorized by an employee, it shall be the duty of the employer to withhold the amount designated from the salary of the employee and to purchase a retirement annuity from a company or organization licensed to do business in the State of South Dakota, for such employee and to make the periodic payments on such retirement annuity according to the terms of the annuity contract.

Source: SL 1963, ch 329.



§ 3-10-6 Purchase of life insurance to guarantee retirement annuities.

3-10-6. Purchase of life insurance to guarantee retirement annuities. The state and its political subdivisions, and the employees thereof, are authorized to purchase individual life insurance contracts to guarantee such retirement annuity and the employer is hereby authorized to withhold payment from the salary of employees to cover the cost of such purchases as provided in Internal Revenue Service regulations which permit the purchase of tax-sheltered annuities and retirement income contracts.

Source: SL 1966, ch 168.



§ 3-10-7 Transfer of previously owned annuity to payment by public employer.

3-10-7. Transfer of previously owned annuity to payment by public employer. When a public employee has a tax-sheltered annuity prior to employment by the state or a political subdivision of the state, such employee shall have the privilege of transferring the periodic payments on such an annuity to the current employer.

Source: SL 1963, ch 329.



§ 3-10-8 Payroll deductions authorized by officer or employee--Adoption of rules.

3-10-8. Payroll deductions authorized by officer or employee--Adoption of rules. The state, subject to the approval of the Bureau of Finance and Management, and Board of Regents, and, municipal corporations and other political subdivisions, subject to the approval of their governing boards, may authorize payroll deductions and withholding from wages of their officers and employees if authorized in writing or by means of electronic signature by the officer or employee. The Bureau of Finance and Management shall specify by rules, promulgated pursuant to chapter 1-26, the types of voluntary payroll deductions approved for state employees and the procedures for obtaining and revoking approval and may adopt other reasonable rules necessary to implement this section.

Source: SL 1970, ch 28; SDCL Supp, § 3-8-6.1; SL 1971, ch 28, § 1; SL 1985, ch 33, § 9; SL 1989, ch 36; SL 2002, ch 21, § 1.






Chapter 11 - Social Security Coverage

§ 3-11-1 Legislative policy.

3-11-1. Legislative policy. In order to extend to the officers and employees of the State of South Dakota and its political subdivisions and to the dependents and survivors of such officers and employees the basic protection accorded to others by the federal old age and survivors insurance system embodied in Title II of the federal Social Security Act, as amended, it is hereby declared to be the policy of the Legislature, subject to the limitations of this chapter, that steps be taken to provide such protection to the officers and employees of the State of South Dakota and its political subdivisions on as broad a basis as is permitted under Title II of the federal Social Security Act, as amended.

Source: SL 1951, ch 100, § 2; SDC Supp 1960, § 17.1201.



§ 3-11-2 Definition of terms.

3-11-2. Definition of terms. Terms used in this chapter mean:

(1) "Coverage group" has the meaning given that term by the provisions of section 218 of Title II of the Social Security Act, as amended, and applicable federal regulations adopted pursuant thereto;

(2) "Administrator," the administrator of the State Social Security and the Internal Revenue Service Division;

(3) "Division," the State Social Security and the Internal Revenue Service Division in the State Auditor's Office;

(4) "Employee" includes officers of the state, and any political subdivision thereof, including officers and employees of any association organized under and pursuant to the provisions of chapter 9-17;

(5) "Employment," any service performed by an employee of the state, or any political subdivision thereof, for such employer, except:

(a) Service which in the absence of an agreement entered into under this chapter would constitute "employment" as defined in the federal Social Security Act; or

(b) Service which under the federal Social Security Act may not be included in an agreement between the state and the secretary of health, education, and welfare entered into under this chapter;

(6) "Federal Insurance Contributions Act," chapter 21 of subtitle C of the federal Internal Revenue Code as such act has been amended;

(7) "Political subdivision," a subdivision of the state to which has been delegated certain powers of local government, but only if the employees of such subdivision are not by virtue of their relation to such subdivision, employees of the state or another subdivision. The term includes special districts or authorities created by the Legislature, and qualifying governmental instrumentalities;

(8) "Qualifying," any and all coverage groups permitted by the federal Social Security Act when an agreement or any modification thereof is entered into between the State of South Dakota and the secretary of health and human services;

(9) "Secretary of health and human services" includes the former federal security administrator, and it includes any individual to whom either the secretary or the administrator has delegated any of his functions under the federal Social Security Act with respect to coverage under such act of employees of states and their political subdivisions;

(10) "Social Security Act," the act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act," (including regulations and requirements issued pursuant thereto), as such act has been amended;

(11) "Wages" and "salaries," all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act.
Source: SL 1951, ch 100, § 3; SL 1953, ch 82, § 1; SL 1955, ch 63, § 1; SL 1955, ch 64; SL 1957, ch 89; SDC Supp 1960, § 17.1202; SL 1980, ch 30, § 1; SL 2006, ch 16, § 1.



§ 3-11-3 Division in state auditor's office.

3-11-3. Division in state auditor's office. There is hereby created a State Social Security and the Internal Revenue Service Division in the office and under the direction of the state auditor.

Source: SL 1951, ch 100, § 12; SL 1953, ch 86; SDC Supp 1960, § 17.1211 (1); SL 1980, ch 30, § 2.



§ 3-11-4 Administrator and employees of the division.

3-11-4. Administrator and employees of the division. The state auditor shall appoint an administrator and other such employees as may be necessary and fix their bonds, salaries, and compensation. The administrator shall:

(1) Serve as a liaison between the Social Security Administration and the Internal Revenue Service and all state and local government employers in the state;

(2) Administer and maintain the Section 218 Agreement that governs voluntary social security and medicare coverage by state and local government employers in the state;

(3) Prepare Section 218 modifications to include additional coverage groups, correct errors in other modifications, identify additional political subdivisions that join a covered retirement system, and obtain medicare coverage for public employees whose employment relationship with a public employer has been continuous since March 31, 1986;

(4) Provide the Social Security Administration with notice and evidence of the legal dissolution of covered state or political subdivision entities;

(5) Conduct referenda for social security and medicare coverage for services performed by employees in positions under a public retirement system;

(6) Resolve coverage and taxation questions associated with Section 218 Agreements and modifications with the Social Security Administration and the Internal Revenue Service;

(7) Advise public employers on social security, medicare, and other tax withholding matters;

(8) Provide information to state and local public employers as appropriate and in accordance with the state's enabling legislation, policies, procedures and standards;

(9) Provide advice on Section 218 optional exclusions applicable to either the state or individual modifications, or both, and advice on state and local laws, rules, regulations and compliance concerns;

(10) Maintain physical custody of the state's Section 218 Agreement, modifications, dissolutions and intrastate agreements; and

(11) Deposit and report social security tax and federal income tax to the Internal Revenue Service.
Source: SL 1951, ch 100, § 12; SDC Supp 1960, § 17.1211 (2); SL 1980, ch 30, § 3; SL 2006, ch 16, § 3.



§ 3-11-4.1 Payroll deductions authorized--Failure to deduct not release--Adjustment or refundwithout interest.

3-11-4.1. Payroll deductions authorized--Failure to deduct not release--Adjustment or refund without interest. The employee's tax imposed by this chapter may be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee or employer from liability for such contribution. If more or less than the correct amount of the contribution is paid or deducted with respect to any wages, proper adjustment, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the administrator shall prescribe.

Source: SL 1980, ch 30, § 11; SL 2006, ch 16, § 2.



§ 3-11-5 State and subdivision employees covered by federal act--Subdivisions later broughtin.

3-11-5. State and subdivision employees covered by federal act--Subdivisions later brought in. The State of South Dakota and all its political subdivisions may come under and within the provisions of Title II of the federal Social Security Act, as amended, and all qualifying employees and officers of the State of South Dakota and its political subdivisions, shall thereupon be insured under the provisions of said act in the same manner as are all other employees under the federal old age and survivors insurance system. Any subdivision, for any reason not covered, may be brought under this act as soon as practical and as permitted by the laws of this state and the United States. The decision of the administrator as to whether or not a political subdivision may be brought under the act shall be final, except as the Legislature may direct otherwise.

Source: SL 1951, ch 100, § 4; SL 1953, ch 83, § 1; SDC Supp 1960, § 17.1203; SL 2006, ch 16, § 2.



§ 3-11-6 Federal agreement authorized--Scope of agreement--Modification.

3-11-6. Federal agreement authorized--Scope of agreement--Modification. The administrator, with the approval of the Governor, is hereby authorized to enter into, on behalf of the state, an agreement with the secretary of Health and Human Services, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the federal old age and survivors insurance system to employees and officials of the state and political subdivisions thereof. The agreement may contain such provisions relating to coverage, benefits, contributions, modification and termination, administration, and other appropriate provisions as the administrator and the secretary of Health and Human Services shall agree upon.

Source: SL 1951, ch 100, § 5; SDC Supp 1960, § 17.1204; SL 2006, ch 16, § 2.



§ 3-11-7 Payment of employer's share for state employees--Payroll deductions of stateemployee's share--Disbursement.

3-11-7. Payment of employer's share for state employees--Payroll deductions of state employee's share--Disbursement. The state auditor shall issue warrants upon the funds in the state treasury, hereinafter appropriated, for such amount as may be required to pay the employer's tax upon wages and salaries of all state employees and shall deduct from the wages and salaries of all state employees covered by this chapter, the amount required to pay the employee's tax under the federal old age and survivors insurance system. Such moneys shall be disbursed upon warrants issued by the state auditor pursuant to sworn vouchers executed by the administrator of the State Social Security and the Internal Revenue Service Division.

Source: SL 1951, ch 100, § 6; SDC Supp 1960, § 17.1205; SL 1980, ch 30, § 4; SL 2006, ch 16, § 2.



§ 3-11-8 Funds acceptable for reimbursement to state of employer contributions.

3-11-8. Funds acceptable for reimbursement to state of employer contributions. The State of South Dakota may receive into its general fund any moneys tendered or available from any source whatever for the purpose of reimbursing the State of South Dakota for the employer contributions made by the state pursuant to the provisions of this chapter.

Source: SL 1953, ch 81; SDC Supp 1960, § 17.1215.



§ 3-11-9 Fee-generating state agencies to pay employer contributions--Report.

3-11-9. Fee-generating state agencies to pay employer contributions--Report. Any and all state agencies, regulatory boards, and commissions whose administrative costs are paid by fees derived by activities of such boards, commissions, or agencies, as authorized by state law to carry on such activities, shall at a time and manner as the administrator may require report to the administrator the wages paid their employees and shall remit to the administrator a sum of money which equals the contributions due with such report.

Source: SL 1959, ch 305; SDC Supp 1960, § 17.1216; SL 1980, ch 30, § 5; SL 2006, ch 16, § 2.



§ 3-11-10 , 3-11-11. Repealed.

3-11-10, 3-11-11. Repealed by SL 1980, ch 30, §§ 6, 7.



§ 3-11-12 State institutions with income-producing auxiliary activities to pay employercontributions--Report.

3-11-12. State institutions with income-producing auxiliary activities to pay employer contributions--Report. Each state institution which has bookstores, cafeterias, and other auxiliary activities, shall at a time and manner as the administrator may require, report to the administrator, the amount of contributions due upon the wages paid to employees of such bookstores, cafeterias, and auxiliary activities for old age and survivors insurance, and shall remit to the administrator, a sum of money which equals such amount with the report.

Source: SL 1959, ch 306; SDC Supp 1960, § 17.1217; SL 1980, ch 30, § 8; SL 2006, ch 16, § 2.



§ 3-11-13 Political subdivisions to pay employer contributions.

3-11-13. Political subdivisions to pay employer contributions. Every political subdivision included in the agreement pursuant to the provisions of this chapter shall be liable for the contributions required of an employer under the provisions of section 3111 of the Internal Revenue Code.

Source: SL 1951, ch 100, § 11; SDC Supp 1960, § 17.1210 (1).



§ 3-11-14 Counties to budget for employer contributions.

3-11-14. Counties to budget for employer contributions. All counties in this state and the officers thereof shall provide sufficient funds to comply with this chapter either in their annual budget or by supplemental budget as provided by law.

Source: SL 1951, ch 100, § 8; SDC Supp 1960, § 17.1207; SL 1963, ch 127, § 2; SL 1985, ch 15, § 16.



§ 3-11-15 County auditors to certify school districts annually.

3-11-15. County auditors to certify school districts annually. County auditors shall certify to the administrator all school districts subject to the federal old age and survivors insurance system tax as of the first day of September of each year and shall submit such certification to the administrator on or before the fifteenth day of September of the same year.

Source: SDC Supp 1960, § 17.1207 as added by SL 1963, ch 127, § 2; SL 1971, ch 19, § 1; SL 1980, ch 30, § 9; SL 2006, ch 16, § 2.



§ 3-11-16 Payment of subdivision contributions authorized--Payroll deductions.

3-11-16. Payment of subdivision contributions authorized--Payroll deductions. The auditor, clerk, or other proper officer of all qualifying political subdivisions shall issue warrants upon the funds in their respective treasuries, not otherwise appropriated, for such amount as may be required to pay the employer's tax upon the wages and salaries of its employees, and may deduct from the wages and salaries of its employees the amount required to pay the employee's tax under the federal old age and survivors insurance system and to pay the same to the division.

Source: SL 1951, ch 100, § 7; SDC Supp 1960, § 17.1206 (1); SL 1980, ch 30, § 10.



§ 3-11-17 Reports required of political subdivisions.

3-11-17. Reports required of political subdivisions. The political subdivision shall make such reports, in such form and containing such information as the administrator may from time to time require and comply with such provisions as the administrator or the secretary of Health and Human Services may from time to time find necessary.

Source: SL 1951, ch 100, § 7; SDC Supp 1960, § 17.1206 (3); SL 2006, ch 16, § 2.



§ 3-11-18 Municipalities to include funds in annual appropriation ordinances--Specialappropriation when omitted.

3-11-18. Municipalities to include funds in annual appropriation ordinances--Special appropriation when omitted. All municipalities of this state and the governing bodies thereof are hereby authorized and directed to provide sufficient funds to comply with the provisions hereof in the annual appropriation ordinance of such municipality, provided that if any municipality shall fail to provide for such funds in any annual appropriation ordinance, then each said municipality and the officers thereof are hereby authorized and directed to provide sufficient funds to comply with the provisions of this chapter by a special appropriation ordinance and may transfer for that purpose any surplus or other funds which will not be needed for other purposes before the next succeeding annual appropriations ordinance.

Source: SL 1951, ch 100, § 9; SL 1953, ch 85; SDC Supp 1960, § 17.1208.



§ 3-11-19 Omitted.

3-11-19. Omitted.



§ 3-11-20 Special appropriations by political subdivisions.

3-11-20. Special appropriations by political subdivisions. To carry out the provisions of this chapter any political subdivision affected by this chapter shall, after the application is made and approved and becomes effective, provide for additional funds to carry out the purposes of § 3-11-18 by special appropriation, and said political subdivision may transfer, for that purpose, any surplus or other funds which will not be needed for other purposes before the next succeeding annual appropriation.

Source: SL 1953, ch 85; SDC Supp 1960, § 17.1208; SL 1980, ch 30, § 12.



§ 3-11-21 Recovery of delinquent payments from subdivisions with interest and penalty.

3-11-21. Recovery of delinquent payments from subdivisions with interest and penalty. Delinquent payments with interest and penalty may be recovered by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the administrator, be deducted from any other moneys payable to such political subdivision by any department or agency of the state. The interest rate shall be at a rate established by the administrator but shall not exceed the interest rate charged by the federal Social Security Administration for delinquent payment of contributions. For failure to make timely reporting of employee wages and payment of contributions, a delinquent political subdivision shall be assessed a late filing penalty in an amount as the administrator by rule may establish.

Source: SL 1951, ch 100, § 11; SDC Supp 1960, § 17.1210 (2); SL 1972, ch 21, § 1; SL 1980, ch 30, § 13; SL 2006, ch 16, § 2.



§ 3-11-22 County auditor may collect delinquent contributions from subdivisions--Travel costs.

3-11-22. County auditor may collect delinquent contributions from subdivisions--Travel costs. The county auditor may be deputized by the administrator to collect delinquent social security employment taxes and reports and his cost of travel accruing while on official business as a deputy of the administrator shall be reimbursed by his county which shall reclaim such travel costs from the delinquent political subdivision. Reimbursement for the county may be obtained by formal direction of the board of county commissioners to the county treasurer to transfer any funds which the county has in its possession, belonging to such political subdivisions, to the county general fund.

Source: SDC Supp 1960, § 17.1207 as added by SL 1963, ch 127, § 2; SL 1971, ch 19, § 2; SL 1980, ch 30, § 14; SL 2006, ch 16, § 2.



§ 3-11-23 Special revenue fund for premiums and interest on delinquent contributions.

3-11-23. Special revenue fund for premiums and interest on delinquent contributions. The old age and survivors insurance indemnity and interest fund shall not revert but shall continue as a special revenue fund for the purpose of paying premiums and interest due the federal government on delinquent old age and survivors insurance employment taxes and reports of the state and its political subdivisions.

All interest collections on delinquent accounts shall be credited to this fund, and all payments are to be made on vouchers signed by the administrator of the State Social Security and the Internal Revenue Service Division of the State Auditor's Office and approved by the state auditor.

Source: SL 1953, ch 383, § 1; SDC Supp 1960, § 17.1211-1; SL 1963, ch 127, § 3; SL 2006, ch 16, § 2.



§ 3-11-24 Rules and regulations--Required coverage.

3-11-24. Rules and regulations--Required coverage. The administrator shall promulgate rules, pursuant to chapter 1-26, for the administration of this chapter and in conformity with section 218 of Title II of the federal Social Security Act and federal regulations adopted pursuant thereto. Such rules shall include procedures to determine the extent of coverage within separate coverage groups and prescribing the manner and method of filing reports and paying contributions required under the agreement.

Source: SL 1951, ch 100, §§ 7, 12; SL 1953, ch 84; SDC Supp 1960, §§ 17.1206 (2), 17.1211 (3); SL 1963, ch 127, § 1; SL 2006, ch 16, § 4.



§ 3-11-25 Interstate instrumentalities authorized to enter and implement own agreements.

3-11-25. Interstate instrumentalities authorized to enter and implement own agreements. Any instrumentality jointly created by this state and any other state or states is hereby authorized upon the granting of like authority by such other state or states:

(1) To enter into an agreement with the secretary of Health and Human Services whereby the benefits of the federal old age and survivors insurance system shall be extended to employees of such instrumentality,

(2) To require its employees to pay (and for that purpose to deduct from their wages or salaries) the necessary contributions,

(3) To make payments to the secretary of the treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements.

Such agreement shall, to the extent practicable, be consistent with the proper terms and provisions of this chapter.

Source: SL 1951, ch 100, § 10; SDC Supp 1960, § 17.1209.



§ 3-11-26 Severability of provisions.

3-11-26. Severability of provisions. If any provision of this chapter, or the application thereof to any person or circumstance is held invalid, the remainder of the chapter and the application of such provision to other persons or circumstance shall not be affected thereby.

Source: SL 1951, ch 100, § 13; SDC Supp 1960, § 17.1212.






Chapter 12 - South Dakota Retirement System

§ 3-12-1 Repealed.

3-12-1. Repealed by SL 1974, ch 35, § 80.



§ 3-12-2 to 3-12-45. Repealed.

3-12-2 to 3-12-45. Repealed by SL 1974, ch 35, § 80.



§ 3-12-46 Previous retirement systems consolidated--Purpose.

3-12-46. Previous retirement systems consolidated--Purpose. The Supreme and Circuit Court Judicial Retirement System, district county court and municipal court judges retirement program, South Dakota Teachers Retirement System, South Dakota Municipal Retirement System, South Dakota Law Enforcement Retirement System, and South Dakota Public Employees Retirement System are hereby continued as a consolidated system known as the South Dakota Retirement System to provide an orderly means of continuing benefits of those already retired and those eligible to retire from the respective systems.

Source: SL 1967, ch 303, § 1; SDCL, § 3-12-3; SL 1968, ch 216, § 1; SL 1974, ch 35, § 1; SL 1976, ch 39, § 4.



§ 3-12-47 Definition of terms.

3-12-47. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) Repealed by SL 2000, ch 24, § 1.

(2) "Accumulated contributions," the sum of:

(a) All contributions by a member, including member contributions made by an employer on or after July 1, 1984, pursuant to § 3-12-71;

(b) Seventy-five percent of employer contributions if the member has less than three years contributory service or noncontributory service as delineated in subsections (b), (e), (g), and (h) of subdivision 3-12-47(24) and the contributory service concluded prior to July 1, 2010, or fifty percent of employer contributions if the contributory service concluded on or after July 1, 2010, or one hundred percent of employer contributions if the member has three years or more contributory service or noncontributory service as delineated in subsections (b), (e), (g), and (h) of subdivision 3-12-47(24) and the contributory service concluded prior to July 1, 2010, or eighty-five percent of employer contributions if the contributory service concluded on or after July 1, 2010; and

(c) Member redeposits pursuant to § 3-12-80 and member credited service purchases pursuant to §§ 3-12-83, 3-12-84, and 3-12-84.2;

all together with the effective rate of interest credited thereon.

If credited service is purchased pursuant to § 3-12-83, 3-12-84, or 3-12-84.2, only the amount of the purchase shall be included as accumulated contributions for the purposes of a refund under this chapter;

(2A) "Actuarial accrued liability," the present value of all benefits less the present value of future normal cost contributions;

(3) "Actuarial equivalent," a benefit of equal value, including a three percent annual improvement, when discounted at a seven percent rate of interest and the 1971 group annuity mortality table, projected by Scale D to 1975, using a unisex rate that is fifty percent male and fifty percent female for employees and beneficiaries. However, for purposes of § 3-12-69.5, the 1971 group annuity mortality table, projected by Scale D to 1975 according to the sex of the payee, shall be used;

(4) "Actuarial requirement," the normal cost and the interest on and amortization of the unfunded actuarial accrued liability accumulated to date over a thirty year period, all expressed in terms of a percentage of covered payroll;

(5) "Actuarial experience analysis," a periodic report which reviews basic experience data and furnishes actuarial analysis which substantiates the assumptions adopted for the purpose of making an actuarial valuation of the system;

(6) "Actuarial valuation," a projection of the present value of all benefits and the current funded status of the system, based upon stated assumptions as to rates of interest, mortality, disability, salary progressions, withdrawal, and retirement as established by a periodic actuarial experience analysis which takes into account census data of all active members, vested terminated members and retired members and their beneficiaries under the system;

(6A) "Actuarial value of assets," the total assets of the system, taking market appreciation into account on a rational and systematic basis;

(7) "Air rescue firefighters," employees of the Department of the Military who are stationed at Joe Foss Field, Sioux Falls, and who are directly involved in fire fighting activities on a daily basis;

(8) "Annuity," payment for life; all annuities shall be payable for life unless specifically provided for otherwise;

(9) "Approved actuary," any actuary who is a Fellow of the Society of Actuaries or who has at least fifteen years of service to major public employee funds or any firm retaining such an actuary on its staff;

(9A) "Assumed rate of return," the actuarial assumption adopted by the board pursuant to § 3-12-121 as the annual assumed percentage return on trust fund assets, compounded;

(10) "Beneficiary," the person designated by a member of the system to receive any payments after the death of such member;

(11) "Benefits," the amounts paid to a member, spouse, spouse and family, child, or beneficiary as a result of the provisions of this chapter;

(12) "Board," the Board of Trustees of the South Dakota Retirement System;

(13) "Campus security officers," employees of the Board of Regents whose positions are subject to the minimal educational training standards established by the law enforcement standards commission pursuant to chapter 23-3 and who satisfactorily complete the training required by chapter 23-3 within one year of employment and whose primary duty as sworn law enforcement officers is to preserve the safety of the students, faculty, staff, visitors and the property of the University of South Dakota and South Dakota State University. The employer shall file with the system evidence of the appointment as a sworn law enforcement officer at the time of employment and shall file evidence of satisfactory completion of the training program pursuant to chapter 23-3 within one year of employment;

(14) "Child," depending on the circumstances, as follows:

(a) For purposes of benefits pursuant to this chapter, an unmarried dependent child of the member, who has not passed the child's nineteenth birthday and each unmarried dependent child, who is totally and permanently disabled, either physically or mentally, regardless of the child's age, if the disability occurred prior to age nineteen. It includes a stepchild or a foster child who depends on the member for support and lives in the household of the member in a regular parent-child relationship. It also includes any child of the member conceived during the member's lifetime and born after the member's death; or

(b) For purposes of beneficiary-type payments pursuant to this chapter, a person entitled to take as a child via intestate succession pursuant to the provisions of Title 29A;

(15) "Class A credited service," service credited as a Class A member of the system;

(16) "Class A member," all members other than Class B members;

(17) "Class B credited service," service credited as a Class B member of the system;

(18) "Class B member," a member who is a justice, judge, state law enforcement officer, magistrate judge, police officer, firefighter, county sheriff, deputy county sheriff, penitentiary correctional staff, parole agent, air rescue firefighter, campus security officer, court services officer, conservation officer, or park ranger;

(18A) "Class C credited service," service credited as a Class C member of the system;

(18B) "Class C member," any member of the cement plant retirement plan including any retiree or any vested member;

(19) "Classified employees," employees of public school districts who are not required by law to be certified as teachers, employees of the colleges and universities under the control of the board of regents who are not faculty or administrators and come within the provisions of chapter 3-6A, employees of public corporations, employees of chartered governmental units, and all other participating employees not elsewhere provided for in this chapter;

(19A) "Comparable level position," a member's position of employment that is generally equivalent to the member's prior position of employment in terms of required education, required experience, required training, required work history, geographic location, and compensation and benefits;

(20) "Compensation," gross wages paid to a member by the employer for personal services rendered during the period considered as credited service:

(a) Compensation includes amounts reported as wages, tips and other compensation on the member's federal form W-2 wage and tax statement, except as otherwise excluded in this subdivision; the amount of member contributions made by an employer on or after July 1, 1984, pursuant to § 3-12-71; any amount contributed to a member's individual retirement plan which meets the requirements of section 401, 403, 408, or 457 of the Internal Revenue Code; and any amount contributed to a plan described in section 125 of the Internal Revenue Code; and any amount contributed to the system pursuant to § 3-12-83.2 in accord with § 414(h)(2) of the Internal Revenue Code;

(b) Compensation does not include travel, meals, lodging, moving or any other expenses incidental to an employer's business which is reimbursed by the employer; lump sum payments for sick leave; lump sum payments for annual leave; payments for insurance coverage of any kind or any other employee benefit by an employer on behalf of an employee or an employee and dependents; any amount paid in a one-time lump sum payment or over a period of time and based on or attributable to retirement or an agreement to retire in the future; payments made upon dismissal or severance; worker's compensation payments; and payments contingent on a member terminating employment at a specified time in the future paid or payable in a lump sum or over a period of time;

(c) Any compensation in excess of the limits established in § 401(a)(17) of the Internal Revenue Code shall be disregarded for purposes of contributions or for benefit calculations under the system. However, the limit does not apply to compensation earned by a member if the member was employed by a participating unit on or before June 30, 1996;

(21) "Conservation officers," employees of the Department of Game, Fish and Parks and the Division of Wildlife or Division of Custer State Park who are employed pursuant to § 41-2-11 and whose positions are subject to the requirements as to education and training provided in chapter 23-3;

(21A) "Consumer price index," the consumer price index for urban wage earners and clerical workers calculated by the United States Bureau of Labor Statistics;

(22) "Contributory service," service to a participating unit during which contributions were made to a South Dakota Retirement System, which may not include years of credited service as granted in § 3-12-84 or 3-12-84.2;

(23) "Court services officers," persons appointed pursuant to § 26-7A-8;

(23A) "Covered employment," a member's employment as a permanent full-time employee by a participating unit;

(24) "Credited service,"

(a) Years of service, or fractions thereof, for which member contributions were made to the system;

(b) Years of noncontributory service, or fractions thereof, credited prior to July 1, 1974, previously credited under the provisions of the retirement systems consolidated pursuant to § 3-12-46;

(c) Any period of authorized leave of absence or sick leave with pay for which deductions for member contributions are made, deposited, and credited to the fund;

(d) Any period of authorized leave of absence or sick leave without pay or temporary layoff, during or for which a member obtained credit by payments to the fund made in lieu of salary deductions;

(e) Any period during which a member is on an authorized leave of absence to enter military service, if the member fulfills the provisions of § 3-12-86;

(f) Years of service, or fractions thereof, by faculty and administrators employed by the board of regents prior to April 1, 1964, credited pursuant to §§ 3-12-69.4 and 3-12-69.5;

(g) Years of noncontributory service, or fractions thereof, earned prior to July 1, 1967, but not credited under the South Dakota public employee retirement system as it was consolidated pursuant to § 3-12-46 because the person earned the service prior to attaining the age of thirty. The service shall be credited only to those persons who are contributing members on July 1, 1987. No service may be credited pursuant to this subsection to any member who has withdrawn the member's accumulated contributions after July 1, 1967; and

(h) Years of noncontributory service, or fractions thereof, earned by a member from July 1, 1967, to June 30, 1974, inclusive, but not credited under the South Dakota public employee retirement system because of the age and service restrictions established under that system.

If the conditions described in § 3-12-122 occur and benefit reductions are necessary to correct those conditions, the credited service granted by this subdivision may be reduced or eliminated;

(25) "Deputy county sheriff," an employee of a county that is a participating unit, appointed by the board of county commissioners pursuant to §§ 7-12-9 and 7-12-10, who is a permanent full-time employee and whose position is subject to the minimum educational and training standards established by the law enforcement standards commission pursuant to chapter 23-3. The term "deputy county sheriff," does not include jailers or clerks appointed pursuant to §§ 7-12-9 and 7-12-10 unless the participating unit has requested that the jailer be considered as a deputy county sheriff and the Board of Trustees has approved the request;

(26) "Disability" or "disabled," any medically determinable physical or mental impairment that prevents a member from performing the member's usual duties for the member's employer, even with accommodations, or performing the duties of a comparable level position for the member's employer. The term excludes any condition resulting from willful, self-inflicted injury;

(26A) "Effective date of retirement," the first day of the month in which retirement benefits are payable pursuant to § 3-12-90;

(27) "Effective rate of interest," interest at an annually compounded rate to be established by the board for each fiscal year. The rate shall be no greater than ninety percent of the average ninety-one day United States treasury bill rate for the immediately preceding calendar year and in no event may the rate be more than the rate established by the board pursuant to § 3-12-121 for investment return for purposes of the actuarial valuation. If a member withdraws contributions pursuant to § 3-12-76, 3-12-76.1, or 3-12-77, or if benefits are payable under § 3-12-110, the interest shall be as annually compounded on the preceding June thirtieth. With respect to amounts due the system under §§ 3-12-69, 3-12-69.3, 3-12-80, 3-12-83 and 3-12-84, the effective rate of interest shall be the assumed rate of return;

(28) "Eligible retirement plan," the term eligible retirement plan includes those plans described in section 402(c)(8)(B) of the Internal Revenue Code;

(29) "Eligible rollover distribution," any distribution to a member of accumulated contributions pursuant to §§ 3-12-76 and 3-12-76.1. The term does not include any portion of a distribution that represents contributions made to the system on an after tax basis nor distributions paid as a result of the member reaching the required beginning date;

(30) "Employer," the State of South Dakota and any department, bureau, board, or commission thereof, or any of its governmental or political subdivisions or any public corporation of the State of South Dakota which elects to become a participating unit;

(31) "Employer contributions," amounts contributed by the employer of a contributing member, excluding member contributions made by an employer on or after July 1, 1984, pursuant to § 3-12-71;

(32) Repealed by SL 2004, ch 41, § 6.

(32A) "Equivalent public service," any public service other than as a justice, a judge, or a magistrate judge and comparable to class B service as defined by this section, if the service is in the employ of a public entity that is not a participating unit;

(33) "Fiduciary," any person who exercises any discretionary authority or control over the management of the system or the management or disposition of its assets, renders investment advice for a fee or other compensation, direct or indirect, or has any authority or responsibility to do so, or has any discretionary authority or responsibility in the administration of the system;

(34) "Final average compensation," the highest average annual compensation earned by a member during any period of twelve consecutive calendar quarters during the member's last forty calendar quarters of membership in the system including time during which the member was not a member but for which he has received credit under the system. If the compensation received in the last calendar quarter considered exceeds a set percentage of the amount in the highest previous calendar quarter, or if the average compensation received in the last four calendar quarters exceeds a set percentage of the amount earned in the highest calendar quarter prior to the last four calendar quarters considered, only the lesser amount shall be considered and the excess shall be excluded in the computation of final compensation. Those respective set percentages are as follows:

(a) On or before June 30, 2004, one hundred twenty-five percent and one hundred fifteen percent;

(b) Between July 1, 2004, and June 30, 2005, one hundred fifteen and one hundred ten percent; and

(c) On or after July 1, 2005, one hundred five percent and one hundred five percent.

For purposes of determining final compensation periods for service separated by breaks, the service may be aggregated to constitute a period of twelve consecutive calendar quarters. The term calendar quarter means a period of three calendar months ending March thirty-first, June thirtieth, September thirtieth or December thirty-first of any year;

(35) "Firefighter," any full-time firefighter who works at least twenty hours a week and at least six months a year. The term does not include any volunteer firefighter;

(36) "Full-time student," a person who is in full-time attendance as a student at an educational institution, as determined by the board in light of the standards and practices of the institution involved, except that no individual shall be considered a full-time student, if he is paid by his employer while attending such an educational institution at the request of, or pursuant to a requirement of, his employer;

(37) "Fund," public employees retirement fund or funds established for the purposes of administration of this chapter;

(38) "Funded ratio," the actuarial value of assets divided by the actuarial accrued liability;

(39) "General employees," full-time municipal employees who are not firefighters or police officers;

(39A) "Health care provider," a physician or other health care practitioner licensed, registered, certified, or otherwise authorized by law to provide specified health services;

(40) "Highest annual compensation," a member's compensation used to calculate benefits under §§ 3-12-95, 3-12-99 and 3-12-105 prior to July 1, 2004, which was the highest annual compensation earned by the member during any one of the last three years of contributory service and which was not more than one hundred fifteen percent of the member's final compensation calculated as of the date of the member's death or disability;

(41) "Improvement factor," the annual increase in the amount of the benefit allowance commencing on the July first in the year after the member has received benefit payments for at least a twelve-month period, compounded annually. The improvement factor effective July 1, 2010, shall be two and one-tenth percent. Beginning July 1, 2010, the annual increase shall be established by the board for each fiscal year, in part on the basis of the increase in the consumer price index for the preceding third calendar quarter compared to the consumer price index for the third calendar quarter for the base year (the past year in which the consumer price index was the highest), as follows:

(a) If the system's market value funded ratio is less than eighty percent, the improvement factor shall be two and one-tenth percent;

(b) If the system's market value funded ratio is eighty percent or greater but less than ninety percent, the improvement factor shall be the increase in the consumer price index, but no less than two and one-tenth percent or no greater than two and four-tenths percent;

(c) If the system's market value funded ratio is ninety percent or greater but less than one hundred percent, the improvement factor shall be the increase in the consumer price index, but no less than two and one-tenth percent or no greater than two and eight-tenths percent; or

(d) If the system's market value funded ratio is one hundred percent or greater, the improvement factor shall be three and one-tenth percent;

(41A) "Internal Revenue Code," or "code," the Internal Revenue Code as in effect as of the date adopted by the board in rules promulgated pursuant to chapter 1-26;

(42) "Law enforcement officer," an agent of the state division of criminal investigation, an officer of the South Dakota Highway Patrol, a police officer, county sheriff, deputy county sheriff, or a firefighter;

(42A) "Market value of assets," the total assets of the system at fair market value;

(42B) "Market value funded ratio," the market value of assets divided by the actuarial accrued liability;

(43) "Member," any person who is participating in and has made contributions to the system. A person is no longer a member if he withdraws his contributions at termination of employment;

(44) "Member contributions," amounts contributed by members, including member contributions made by an employer on or after July 1, 1984, pursuant to § 3-12-71;

(44A) "Military service," a period of active duty with the United States Army, the United States Navy, the United States Air Force, the United States Marine Corps, or the United States Coast Guard, from which duty the member received an honorable discharge or an honorable release;

(45) "Municipality," any incorporated municipal government under chapter 9-3 or any chartered governmental unit under the provisions of Article IX of the Constitution of the State of South Dakota;

(46) Repealed by SL 2004, ch 42, § 8.

(46A) "Normal cost," the expected long-term cost of the system benefits and expenses expressed as a percentage of payroll;

(47) "Normal retirement," the termination of employment and application for benefits by a member with three or more years of contributory service or noncontributory service as delineated in subsections (b), (e), (g) and (h) of § 3-12-47(24) on or after the member's normal retirement age;

(48) "Normal retirement age," age sixty-five for Class A credited service and for Class B credited service as a justice, judge and magistrate judge and age fifty-five for other Class B credited service;

(49) "Other public benefits," eighty percent of the primary insurance amount or primary social security benefits that would be provided under federal social security;

(49A) "Other public service," service for the government of the United States, including military service; service for the government of any state or political subdivision thereof; service for any agency or instrumentality of any of the foregoing; or service as an employee of an association of government entities described in this subdivision;

(50) "Park rangers," employees of the Department of Game, Fish and Parks within the Division of Parks and Recreation and whose positions are subject to the requirements as to education and training provided in chapter 23-3 and whose primary duty is law enforcement in the state park system;

(51) "Parole agent," employees of the Department of Corrections employed pursuant to § 24-15-14 who are actually involved in direct supervision of parolees on a daily basis;

(52) "Participating unit," the State of South Dakota and any department, bureau, board, or commission thereof, and any of its political subdivisions or any public corporation of the State of South Dakota which has employees who are members of the retirement system created in this chapter;

(53) "Penitentiary correctional staff," the warden, deputy warden, and any other correctional staff holding a security position as determined by the Department of Corrections and approved by the Bureau of Human Resources and the Bureau of Finance and Management. For purposes of administration of this chapter final determination of penitentiary correctional staff as Class B members shall be made by the board of trustees based on the recommendation of the Department of Corrections, Bureau of Human Resources, and the Bureau of Finance and Management;

(54) "Permanent full-time employee," those employees who have been placed in a permanent classification who are customarily employed by a participating unit for twenty hours or more a week and at least six months a year. The participating unit shall decide if an employee is a permanent full-time employee and that decision is conclusive;

(54A) "Plan year," a period extending from July first of one calendar year through June thirtieth of the following calendar year;

(55) "Police officer," any employee in the police department of any participating municipality holding the rank of patrol officer, including probationary patrol officer, or higher rank and whose position is subject to the minimum educational and training standards established by the law enforcement officers standards commission pursuant to chapter 23-3. The term, police officer, does not include civilian employees of a police department nor any person employed by a municipality whose services as a police officer require less than twenty hours a week and six months a year. If a municipality which is a participating unit operates a city jail, the participating unit may request that any jailer appointed pursuant to § 9-29-25 be considered a police officer, subject to the approval of the board;

(56) "Political subdivision" includes but is not limited to municipalities, school districts, counties, chartered governmental units, any public corporation or entity, and any special districts created for any governmental function;

(56A) "Present value of all benefits," the present value of all benefits expected to be paid to all retired, terminated, and active members and beneficiaries, based on past and future credited service and future compensation increases.

(57) "Present value of benefits earned to date," the present value of the benefits currently being paid to retired members and their beneficiaries and the present value of benefits payable at retirement to active members, based on their earnings and credited service to date of the actuarial valuation;

(58) "Projected compensation," a deceased or disabled member's final average compensation multiplied by the improvement factor commencing each July first for each complete twelve-month period elapsed between the date of the member's death or disability, whichever occurred earlier, and the date the member would attain normal retirement age;

(59) "Projected service," the credited service plus the service which the member would have been credited with at his normal retirement age had he continued in the system and received credit at the same rate he was credited during the year covered by the compensation that was used in the calculation of the disability or family benefit;

(59A) "Qualified military service," service in the uniformed services as defined in § 414(u)(5) of the Internal Revenue Code;

(60) "Reduction age,"

(a) For Class A credited service, the age at which the sum of the member's age and credited service equals eighty-five. However, the reduction age may not be less than fifty-five for Class A credited service;

(b) For Class B credited service as a justice, judge, or magistrate judge, the age at which the sum of the member's age and credited service equals eighty. The reduction age may not be less than fifty-five for Class B credited service as a justice, judge, or magistrate judge;

(c) For Class B credited service other than as a justice, judge or magistrate judge, the age at which the sum of the member's age and credited service equals seventy-five. The reduction age for Class B credited service other than as a justice, judge, or magistrate judge may not be less than forty-five;

(61) "Required beginning date," the later of April first of the calendar year following the calendar year in which the member attains age seventy and one-half or April first of the calendar year following the calendar year in which the member retires;

(62) "Retiree," any member who retires with an annuity payable from the system;

(63) "Retirement," the severance of a member from the employ of a participating unit with a retirement allowance payable from the system;

(64) "Retirement allowance," the benefits that are payable upon the retirement of a member;

(64A) "Single premium," the lump-sum amount paid by a supplemental pension participant pursuant to a supplemental pension contract in consideration for a supplemental pension benefit;

(64B) "Social investment," investment, divestment, or prohibition of investment of the assets of the system for purposes other than maximum risk-adjusted investment return, which other purposes include ideological purposes, environmental purposes, political purposes, religious purposes, or purposes of local or regional economic development;

(65) "Spouse," a person who was married to the member at the time of the death of the member and whose marriage was both more than twelve months prior to the death of the member and prior to the member's retirement;

(66) "State employees," employees of the departments, bureaus, commissions, and boards of the State of South Dakota;

(66A) "Supplemental pension benefit," any single-premium immediate pension benefit payable pursuant to §§ 3-12-192 and 3-12-193;

(66B) "Supplemental pension contract," any agreement between a participant and the system upon which a supplemental pension is based, including the amount of the single premium, the type of pension benefit, and the monthly supplemental pension payment amount;

(66C) "Supplemental pension contract record," the record for each supplemental pension participant reflecting relevant participant data; a designation of any beneficiary, if any; the amount of the participant's funds rolled into the fund; the provisions of the participant's supplemental pension contract; and supplemental pension payments made pursuant to the contract;

(66D) "Supplemental pension participant," any retiree receiving a benefit from the system who chooses to purchase a supplemental pension benefit pursuant to the provisions of this chapter;

(66E) "Supplemental pension spouse," any person who was married to a supplemental pension participant at the time the participant entered into the supplemental pension contract;

(67) "System," the South Dakota Retirement System created in this chapter;

(68) "Tax-qualifying purchase unit," any participating unit which elects to allow the unit's employees to purchase credited service on a tax-deferred basis by means of employer contribution agreements as outlined in §§ 3-12-83.1 and 3-12-83.2;

(69) "Teacher," any person who has a valid teacher's certificate issued by the State of South Dakota, who is in the employ of a public school district, and shall also include the certified teachers employed by the Human Services Center, South Dakota Developmental Center--Redfield, State Penitentiary, Department of Education, State Training School, School for the Deaf, School for the Blind and the Visually Impaired, Children's Care Hospital and School, public nonprofit special education facilities, community support providers certified by the Department of Human Services and public financed multi-district education programs;

(70) "Terminated," complete severance of employment from public service of any member by resignation or discharge, not including leave of absence, layoff, vacation leave, sick leave, or jury duty, and involving all termination proceedings routinely followed by the member's participating unit, including payment to the member for unused vacation leave, payment to the member for unused sick leave, payment to the member for severance of an employment contract, severance of employer-provided health insurance coverage, severance of employer-provided life insurance coverage, or severance of any other such employer-provided perquisite of employment granted by the member's participating unit to an active employee;

(71) "Trustee," a member of the board of trustees;

(72) "Unfunded actuarial accrued liability," the actuarial accrued liability less the actuarial value of assets;

(73) "Vested," the right to a retirement annuity from the system based on the provisions of this chapter after three years of contributory service or noncontributory service as delineated in subsections (b), (e), (g) and (h) of § 3-12-47(24), even if the member leaves the employment of a participating unit, provided that the member does not withdraw accumulated contributions. A member who leaves the employment of a participating unit is not entitled to benefits under §§ 3-12-95, 3-12-98, 3-12-99, 3-12-104, and 3-12-105.
Source: SL 1967, ch 303, § 2; SDCL § 3-12-2; SL 1968, ch 216, § 1; SL 1970, ch 25, § 1; SL 1973, ch 24, §§ 1, 2; SL 1974, ch 35, § 2; SL 1975, ch 38, § 6; SL 1975, ch 39, §§ 2, 3; SL 1976, ch 40, § 1; SL 1977, ch 28, §§ 1 to 3; SL 1977, ch 29; SL 1977, ch 31, §§ 1 to 3; SL 1978, ch 31; SL 1978, ch 32, § 5; SL 1979, ch 26, § 1; SL 1980, ch 31, § 1; SL 1982, ch 32, § 1; SL 1982, ch 33; SL 1982, ch 34, § 1; SL 1982, ch 35; SL 1983, ch 17; SL 1983, ch 18; SL 1983, ch 19, §§ 1, 2; SL 1983, ch 22, § 2; SL 1984, ch 23, § 1; SL 1985, ch 24, §§ 1, 2; SL 1986, ch 37, §§ 1-3, 11; SL 1987, ch 35; SL 1987, ch 36, §§ 1, 2; SL 1988, ch 30, §§ 1 to 3; SL 1988, ch 31; SL 1989, ch 21, § 40; SL 1989, ch 38, §§ 5, 9; SL 1989, ch 238, § 3; SL 1990, ch 36; SL 1991, ch 29, §§ 1, 2; SL 1991, ch 30; SL 1992, ch 30, § 1; SL 1992, ch 34, §§ 1, 2; SL 1993, ch 38, §§ 1, 2; SL 1993, ch 39, § 1; SL 1993, ch 40; SL 1993, ch 41; SL 1993, ch 42, §§ 1-3; SL 1993, ch 44, §§ 2, 3; SL 1994, ch 32, §§ 1, 2; SL 1994, ch 34, §§ 1, 2; SL 1995, ch 18, §§ 1, 2, 4; SL 1995, ch 23, § 1; SL 1995, ch 24, §§ 1, 11, 15; SL 1996, ch 29, § 1; SL 1996, ch 30, §§ 1, 5; SL 1997, ch 25, § 1; SL 1997, ch 26, § 1; SL 1997, ch 27, § 1; SL 1998, ch 15, §§ 1, 2, 3, 4, 5; SL 1998, ch 16, § 1; SL 1998, ch 17, § 1; SL 1998, ch 17, § 2; SL 1998, ch 18, § 1; SL 1998, ch 19, § 1; SL 1998, ch 110, § 2; SL 1999, ch 14, §§ 1, 2; SL 1999, ch 15, § 1; SL 2000, ch 24, §§ 1, 2; SL 2002, ch 22, §§ 1, 2; SL 2004, ch 35, § 1; SL 2004, ch 36, §§ 1, 2; SL 2004, ch 37, §§ 1, 2; SL 2004, ch 38, § 7; SL 2004, ch 40, §§ 5 to 7; SL 2004, ch 42, §§ 3 to 11; SL 2005, ch 24, §§ 1, 2; SL 2006, ch 17, § 1; SL 2008, ch 20, §§ 1 to 6; SL 2008, ch 21, § 1; SL 2008, ch 24, § 2; SL 2009, ch 138, § 3; SL 2010, ch 20, §§ 1 to 6; SL 2010, ch 21, § 2; SL 2010, ch 23, §§ 3, 4, eff. Apr. 1, 2010; SL 2010, ch 77, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 18, eff. Apr. 12, 2011; SL 2011, ch 20, § 1; SL 2012, ch 26, §§ 1 to 6; SL 2013, ch 20, §§ 2 to 5; SL 2014, ch 18, § 1; SL 2014, ch 20, §§ 19 to 22; SL 2014, ch 21, §§ 8, 9 eff. Apr. 1, 2014.



§ 3-12-47.1 Effect of credited service provision.

3-12-47.1. Effect of credited service provision. Any increase in a retired member's benefit as a result of the provisions of the 1997 amendment to subdivision 3-12-47(24) shall be prospective only from July 1, 1997.

Source: SL 1997, ch 25, § 2.



§ 3-12-47.2 Refund for purchase cost of noncontributing service.

3-12-47.2. Refund for purchase cost of noncontributing service. Any member who, pursuant to the provisions of § 3-12-83, has purchased a portion or all of the member's noncontributory service described in subsection (h) of subdivision § 3-12-47(24) is entitled to a refund of such purchase cost.

Source: SL 1997, ch 25, § 3.



§ 3-12-47.3 Date of application of prorated payment of interest.

3-12-47.3. Date of application of prorated payment of interest. Application of prorated payment of interest applies only to amounts which were first payable after July 1, 1998, but prior to July 1, 2010.

Source: SL 1998, ch 16, § 2; SL 2010, ch 20, § 7.



§ 3-12-47.4 Date of application of prorated payment of improvement factor.

3-12-47.4. Date of application of prorated payment of improvement factor. Application of prorated payment of the improvement factor applies only to benefits which were first payable after July 1, 1998, but prior to July 1, 2010.

Source: SL 2010, ch 20, § 8.



§ 3-12-48 Board of Trustees created--Composition.

3-12-48. Board of Trustees created--Composition. There is created a governing authority of the system to consist of a board known as the Board of Trustees. Voting representation on the board shall be the following:

(1) Two state employee members;

(2) Two teacher members;

(3) A participating municipality member;

(4) A participating county member;

(5) A participating classified employee member;

(6) A current contributing Class B member other than a justice, judge, or magistrate judge;

(7) A justice, judge, or magistrate judge;

(8) One head of a principal department established pursuant to § 1-32-2, or one head of a bureau under the Department of Executive Management established pursuant to § 1-33-3 appointed by the Governor;

(9) An individual appointed by the Governor;

(10) A county commissioner of a participating county;

(11) A school district board member;

(12) An elected municipal official of a participating municipality;

(13) A retiree; and

(14) A faculty or administrative member employed by the Board of Regents and not subject to the provisions of chapter 3-6A.

A representative of the State Investment Council shall serve as an ex officio nonvoting member.

Source: SL 1967, ch 303, § 3; SDCL, § 3-12-4; SL 1968, ch 216, § 1; SL 1973, ch 25; SL 1974, ch 35, § 3; SL 1975, ch 38, § 7; SL 1976, ch 39, § 8; SL 1977, ch 28, § 4; SL 1979, ch 27, § 1; SL 1994, ch 33.



§ 3-12-49 Election of trustees--Terms of office.

3-12-49. Election of trustees--Terms of office. Each group of retirement system members who are vested or are currently contributing or employers as set out in § 3-12-48 shall elect their own trustee or trustees in a separate election. The trustees shall promulgate rules and regulations pursuant to chapter 1-26 to carry out the elections. The regular term of office of a trustee shall be four years with three terms expiring on June thirtieth of each year and two additional terms to expire on June thirtieth every fourth year. The appointees of the Governor shall serve at the pleasure of the Governor. The term of the representative of the Investment Council shall be one year and the representative shall be appointed by the Investment Council. Unless a trustee has resigned, is deemed to have resigned pursuant to § 3-12-53, or has died, the trustee shall continue to serve until the trustee's successor has been designated and has qualified.

Source: SL 1959, ch 84, § 6; SDC Supp 1960, § 15.3910; SL 1961, ch 255, §§ 5, 6; SL 1965, ch 220, §§ 5, 6; SL 1967, ch 303, § 3; SDCL §§ 3-12-4, 9-15-4 (5), 9-15-5, 13-45-9; SL 1968, ch 216, § 1; SL 1970, ch 106, § 1; SL 1973, ch 25; SL 1974, ch 35, §§ 5 to 7; SL 1976, ch 41; SL 1977, ch 28, § 14; SL 1979, ch 27, § 2; SL 2011, ch 21, § 1.



§ 3-12-50 Oath of office of trustees.

3-12-50. Oath of office of trustees. Each trustee within ten days after his appointment or election shall take and file in the Office of the Secretary of State the oath required by § 3-1-5.

Source: SL 1959, ch 84, § 7; SDC Supp 1960, § 15.3911; SL 1961, ch 255, § 8; SL 1967, ch 303, § 3; SDCL, §§ 3-12-5, 9-15-8, 13-45-10; SL 1968, ch 216, § 1; SL 1974, ch 35, § 8.



§ 3-12-51 Compensation and expenses of trustees.

3-12-51. Compensation and expenses of trustees. The trustees shall receive per diem compensation and allowable expenses for their services as trustees as are fixed pursuant to § 4-7-10.4.

Source: SL 1967, ch 303, § 3; SDCL, § 3-12-6; SL 1968, ch 216, § 1; SL 1974, ch 35, § 9.



§ 3-12-52 Meetings of board--Chair and vice chair--Votes required for decision.

3-12-52. Meetings of board--Chair and vice chair--Votes required for decision. The Board of Trustees shall meet at least twice each year, and shall adopt its own rules of procedure. A majority of trustees constitutes a quorum. At the first meeting of each fiscal year the board shall elect from the board's membership a chair and a vice chair. At least eight concurrent votes are required for a decision by the board for any of its meetings.

Source: SL 1959, ch 84, §§ 9, 10; SDC Supp 1960, §§ 15.3913, 15.3914; SL 1961, ch 255, §§ 9 (a), 10; SL 1963, ch 285; SL 1965, ch 220, §§ 7, 8; SL 1967, ch 303, § 3 (1), (2); SDCL §§ 3-12-7, 3-12-8, 9-15-10, 9-15-17, 13-45-13, 13-45-14; SL 1968, ch 216, § 1; SL 1974, ch 35, § 10; SL 2012, ch 26, § 7.



§ 3-12-53 Resignation of trustee due to loss of qualifying status--Filling of vacancy.

3-12-53. Resignation of trustee due to loss of qualifying status--Filling of vacancy. If an employee trustee ceases to be a member, or any nonemployee elected trustee no longer serves in the capacity that qualified the trustee for membership on the Board of Trustees, the trustee is considered to have resigned from the board, and the board shall select a replacement trustee to serve for the remainder of the term.

Source: SL 1959, ch 84, § 8; SDC Supp 1960, § 15.3912; SL 1961, ch 255, § 7; SDCL §§ 9-15-6, 13-45-12; SL 1970, ch 106, § 2; SL 1974, ch 35, § 11; SL 1982, ch 32, § 2; SL 2011, ch 21, § 2.



§ 3-12-54 System managed by board--Standard of conduct--Legal advice.

3-12-54. System managed by board--Standard of conduct--Legal advice. The system shall be under the Board of Trustees. The Board of Trustees shall be held to the standard of conduct of a fiduciary and shall carry out its functions solely in the interest of the members and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing such duties as required by law. The system may not engage in any activity that is not solely designed to provide for the exclusive benefit of the members and benefit recipients of the system. The attorney general is the legal adviser to the board.

Source: SL 1967, ch 303, § 3; SDCL § 3-12-4; SL 1968, ch 216, § 1; SL 1973, ch 2, § 22 (a) to (d); SL 1973, ch 25; SDCL Supp, §§ 3-12-4.1, 3-13-4.1, 13-45-8.1, 16-8-7.1; SL 1974, ch 35, § 12; SL 1979, ch 27, § 3; SL 1992, ch 30, § 2; SL 2010, ch 21, § 1.



§ 3-12-55 Appointment and term of administrator--Salary--Employment of personnel--Bond ofadministrator.

3-12-55. Appointment and term of administrator--Salary--Employment of personnel--Bond of administrator. The Board of Trustees shall appoint an administrator, qualified by training and experience, to serve at the pleasure of the Board of Trustees. The annual salary of the administrator may be adjusted annually by the same rate appropriated as the across-the-board increase to base salaries of state employees under the General Appropriations Act in each corresponding year.

Before May first of each year, the board shall recommend any additional salary adjustment above the across-the-board increase for the administrator for the upcoming fiscal year. This salary adjustment is not effective unless it is approved by a majority vote of the members of the Retirement Laws Committee. The administrator may hire additional employees as may be required to transact the business of the retirement system and shall fix the remuneration for such services. The board shall require the bonding of the administrator in an amount set by the board which shall be included under the state employees' blanket bond. The premium may be charged to the fund.

Source: SL 1967, ch 303, § 3 (4), (5); SDCL, §§ 3-12-9, 3-12-10; SL 1968, ch 216, § 1; SL 1974, ch 35, § 13; SL 1979, ch 27, § 4; SL 1980, ch 32; SL 1995, ch 17; SL 1998, ch 20, § 1.



§ 3-12-56 Applications to administrator for membership or benefits.

3-12-56. Applications to administrator for membership or benefits. Applications for membership for new or additional benefits, credited service, or benefit payments which may be granted by the Board of Trustees shall be made to the administrator on forms approved by the board.

Source: SL 1974, ch 35, § 14.



§ 3-12-57 Repealed.

3-12-57. Repealed by SL 2008, ch 22, § 2.



§ 3-12-57.1 Grievance procedure--Administrative and judicial review.

3-12-57.1. Grievance procedure--Administrative and judicial review. Any person aggrieved by a determination made by the system's staff may request review of the determination and a decision by the administrator. The person, if then aggrieved by the administrator's decision, may appeal the decision, if the person files a written notice of appeal with the administrator within thirty days of the date of the decision. The notice shall identify the person appealing and the decision appealed. The appeal shall be conducted by a hearing examiner in accordance with chapter 1-26. The hearing examiner, after hearing the evidence in the matter, shall make proposed findings of fact and conclusions of law, and a proposed decision. The administrator shall accept, reject, or modify those findings, conclusions, and decision. The administrator may arrange for the assistance of private counsel throughout the administrator's review of the proposal. The administrator's action constitutes the final agency decision. The final agency decision may be appealed to circuit court pursuant to chapter 1-26.

Source: SL 2008, ch 22, § 1.



§ 3-12-58 Rules for administration.

3-12-58. Rules for administration. The Board of Trustees may adopt such rules as may be necessary to establish uniform procedures for the administration of the system and to insure uniformity of application of the provisions of this chapter. Such rules may be adopted in the following areas:

(1) Membership and class of membership;

(2) Contributions and the collection thereof;

(3) Criteria and procedures for the determination of applications for, and payment of disability allowances;

(4) Procedure for applications for benefits and the payment of benefits;

(5) Election of trustees; and

(6) Procedure for the conduct of meetings of the board.

The rules shall be adopted pursuant to chapter 1-26 and shall be in accordance with the provisions of this chapter.

Source: SL 1967, ch 303, § 3 (9); SDCL, § 3-12-11; SL 1968, ch 216, § 1; SL 1974, ch 35, § 15; SL 1983, ch 22, § 1.



§ 3-12-58.1 Confidentiality of records--Exceptions.

3-12-58.1. Confidentiality of records--Exceptions. Any information contained in any record pertaining to a member of the system is confidential and shall be used for the sole purpose of carrying into effect the provisions of this chapter. Any record containing the information is not open to inspection by any person or entity except the member, the board, the employees of the system, or the member's employer. The information and records may be released to the member or with the member's consent. The information and records may also be released pursuant to a court order or subpoena.

Source: SL 2002, ch 22, § 5.



§ 3-12-59 Record of board proceedings--Biennial report.

3-12-59. Record of board proceedings--Biennial report. The Board of Trustees shall keep complete records of their proceedings which shall be open to public inspection. The board shall prepare a biennial written report setting forth its financial information for the previous fiscal period including the amount of the accumulated cash and securities of the system, and the last actuarial balance sheet. A copy of such report shall be furnished to the fiscal officer of any participating unit, the auditor general, and the director of the Legislative Research Council.

Source: SL 1967, ch 303, § 3 (11); SDCL, § 3-12-12; SL 1968, ch 216, § 1; SL 1974, ch 35, § 16; SL 1977, ch 28, § 5.



§ 3-12-60 Business name of system--Treasurer.

3-12-60. Business name of system--Treasurer. The Board of Trustees shall transact all business and hold all cash in the name of the South Dakota Retirement System. The state treasurer shall be the treasurer of the system.

Source: SL 1967, ch 303, § 3 (3); SDCL, § 3-12-13; SL 1968, ch 216, § 1; SL 1974, ch 35, §§ 1, 17.



§ 3-12-61 Expense fund continued--Transfer from retirement system fund--Report of budget--Appropriation and disbursement for expenses.

3-12-61. Expense fund continued--Transfer from retirement system fund--Report of budget--Appropriation and disbursement for expenses. The South Dakota Retirement System expense fund is hereby continued and the Board of Trustees is hereby authorized to transfer from the South Dakota Retirement System fund an annual amount not to exceed three percent of the annual contributions received by the system, and the moneys so transferred are hereby appropriated for the payment of the administrative costs of the system, provided that the board shall report its proposed annual budget to the Legislature for its approval, within the budget report of the Department of Labor and Regulation. Expenditures from all funds shall be disbursed on warrants drawn by the state auditor and shall be supported by vouchers approved by the administrator of the system.

Source: SL 1967, ch 303, § 12; SDCL § 3-12-42; SL 1968, ch 216, § 1; SL 1970, ch 25, § 12; SL 1974, ch 35, § 18; SL 1976, ch 42; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-12-62 Employees included as members of system.

3-12-62. Employees included as members of system. All of the following permanent full-time employees are included as members in the system:

(1) All state employees;

(2) All teachers;

(3) All justices, judges, and magistrate judges;

(4) All police officers and firefighters of participating municipalities;

(5) All general employees of participating municipalities;

(6) All employees of participating counties;

(7) All classified employees of school districts that are participating with their classified employees;

(8) All employees of the Board of Regents;

(9) All state law enforcement officers.
Source: SL 1957, ch 142, § 8; SL 1959, ch 84, § 15; SDC Supp 1960, §§ 15.3919 (1), 44.06A08; SL 1961, ch 255, § 17; SL 1963, ch 86, § 1; SL 1965, ch 220, § 13; SL 1967, ch 303, § 4; SDCL §§ 3-12-19, 3-13-12, 9-15-25, 9-15-26, 13-45-21; SL 1968, ch 56, § 1; SL 1968, ch 216, § 1; SDCL Supp, § 3-12-19.2; SL 1974, ch 35, § 19; SL 1975, ch 38, § 8; SL 1976, ch 39, § 7; SL 1981, ch 13, § 1; SL 2012, ch 26, § 8.



§ 3-12-62.1 Department of Labor and Regulation employees--Membership in system--Benefitsand credited service.

3-12-62.1. Department of Labor and Regulation employees--Membership in system--Benefits and credited service. All personnel hired on or after July 1, 1980, by the divisions of the Department of Labor and Regulation established by §§ 61-2-10 and 61-2-10.1 shall be members of the system. Any individual so employed prior to July 1, 1980, may elect to become a member of the system, if that election is made prior to July 1, 1981. Benefits accrued to a member prior to the date of such election shall be continued and may not be considered as other public benefits, as defined in subdivision 3-12-47(49), for the purposes of calculating or offsetting any benefit resulting from participation in the system. Credited service earned under the retirement system provided by chapter 61-2 may not be counted for the purpose of calculation of benefits under chapter 3-12. For any individual who elects to be a member of the system pursuant to this section, credited service earned under the retirement system provided by chapter 61-2 shall be counted for the purpose of vesting under chapter 3-12 and for the eligibility requirements under §§ 3-12-95 and 3-12-98, provided that contributions made to the system provided under chapter 61-2 are not withdrawn.

Source: SL 1980, ch 33, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2012, ch 26, § 9.



§ 3-12-62.2 Rapid City firemen--Membership in system--Benefits and credited service.

3-12-62.2. Rapid City firemen--Membership in system--Benefits and credited service. On July 1, 1982, all employees of the municipality of Rapid City who are participants in the municipality of Rapid City firemen pension fund on June 30, 1982, and all retirees receiving benefits from that fund shall become members of the system. Each employee shall receive credited service under the system for all service earned under the municipality of Rapid City firemen pension fund.

Source: SL 1982, ch 37, § 1; SL 1992, ch 60 § 2.



§ 3-12-62.3 Rapid City firemen--Retirement benefits--Normal retirement age.

3-12-62.3. Rapid City firemen--Retirement benefits--Normal retirement age. Upon retirement, each employee described in § 3-12-62.2 shall receive the greater of:

(1) His retirement allowance calculated under this chapter; or

(2) The retirement allowance calculated under the municipality of Rapid City firemen pension fund based on credited service up to June 30, 1982, and compensation up to June 30, 1982.
The normal retirement age of each such employee shall be fifty-five.

Source: SL 1982, ch 37, § 2; SL 1992, ch 60, § 2.



§ 3-12-62.4 Rapid City firemen--Payments from public employees retirement fund.

3-12-62.4. Rapid City firemen--Payments from public employees retirement fund. The benefits of the retirees described in § 3-12-62.2 who are entitled to receive benefits from the municipality of Rapid City firemen pension fund on July 1, 1982, shall be paid from the fund established by this chapter.

Source: SL 1982, ch 37, § 3; SL 1992, ch 60, § 2.



§ 3-12-62.5 Rapid City firemen--Payments by Rapid City.

3-12-62.5. Rapid City firemen--Payments by Rapid City. The municipality of Rapid City shall pay to the system an amount equal to the present value of all benefits earned by employees described in § 3-12-62.2 up to July 1, 1982, multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1980. That amount shall be determined as of the close of business on July 1, 1982, by the system's actuary. Any amount to be paid to the system by the municipality of Rapid City which exceeds the value of the assets of the municipality of Rapid City firemen pension fund, determined as of the date of transfer of the assets, may be paid in periodic installments as provided in § 3-12-69.

Source: SL 1982, ch 37, § 4; SL 1992, ch 60, § 2.



§ 3-12-62.6 Rapid City firemen--Crediting of transfers from Rapid City pension fund.

3-12-62.6. Rapid City firemen--Crediting of transfers from Rapid City pension fund. All amounts transferred to the system from the municipality of Rapid City firemen pension fund which, under the fund, were credited to the accounts of individual employees shall be considered employee contributions under this chapter.

Source: SL 1982, ch 37, § 5; SL 1992, ch 60, § 2.



§ 3-12-62.7 Repealed.

3-12-62.7. Repealed by SL 1989, ch 38, § 6.



§ 3-12-62.8 Conservation officers--Calculation of benefits.

3-12-62.8. Conservation officers--Calculation of benefits. For purposes of determining the retirement benefits of conservation officers, for credited service earned prior to July 1, 1983, benefits shall be calculated pursuant to § 3-12-91 and for credited service earned after June 30, 1983, benefits shall be calculated pursuant to § 3-12-92. For purposes of benefits earned prior to July 1, 1983, conservation officers shall have a normal retirement age of sixty-five. For purposes of benefits earned after June 30, 1983, conservation officers shall have a normal retirement age of fifty-five.

Source: SL 1983, ch 19, § 3; SL 1989, ch 38, § 7.



§ 3-12-62.9 Benefits of conservation officers employed by Department of Game, Fish and Parks,Division of Custer State Park, and park rangers--Credited service.

3-12-62.9. Benefits of conservation officers employed by Department of Game, Fish and Parks, Division of Custer State Park, and park rangers--Credited service. To determine the retirement benefits of conservation officers employed by the Department of Game, Fish and Parks, Division of Custer State Park, and park rangers, for credited service earned prior to July 1, 1995, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after June 30, 1995, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1995, ch 18, § 3.



§ 3-12-62.10 Watertown firemen pension fund members--Credited service.

3-12-62.10. Watertown firemen pension fund members--Credited service. On July 1, 1995, all members of the city of Watertown firemen pension fund as of June 30, 1995, including all retirees and benefit recipients, shall become members of the system. Each individual shall receive credited service under the system for all service earned under the city of Watertown firemen pension fund.

Source: SL 1995, ch 19, § 1.



§ 3-12-62.11 Watertown firemen--Benefits paid from the system--Minimum benefit.

3-12-62.11. Watertown firemen--Benefits paid from the system--Minimum benefit. Each individual described in § 3-12-62.10 shall receive the same benefit under the form of annuity provided by the city of Watertown firemen pension fund in effect on June 30, 1995, which benefit shall be improved on July 1, 1995, and thereafter in accordance with § 3-12-88. The benefits of individuals described in § 3-12-62.10 who are entitled to receive benefits from the city of Watertown firemen pension fund as of July 1, 1995, shall be paid from the fund established by this chapter and funded pursuant to §§ 3-12-62.12 and 3-12-62.13.

Firemen who are not retired on July 1, 1994, shall be guaranteed a minimum benefit equal to the accrued benefit under the city of Watertown firemen pension fund as of July 1, 1994. If the minimum benefit is paid in lieu of a benefit under chapter 3-12, the minimum benefit may not be improved annually as provided in § 3-12-88 and the member is not entitled to benefits pursuant to § 3-12-94 or subdivision 3-12-95(4).

Source: SL 1995, ch 19, § 2.



§ 3-12-62.12 Watertown firemen--Payments by Watertown.

3-12-62.12. Watertown firemen--Payments by Watertown. The city of Watertown shall pay to the system an amount equal to the present value of all benefits earned by individuals described in § 3-12-62.10 prior to July 1, 1995, and multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1994. The amount shall be determined on July 1, 1995, by the system's actuary. Any amount to be paid to the system by the city of Watertown which exceeds the value of the assets of the city of Watertown firemen pension fund, as determined as of the date of transfer, shall be paid pursuant to the provisions of § 3-12-69.

Source: SL 1995, ch 19, § 3.



§ 3-12-62.13 Watertown firemen--Crediting transfers from city of Watertown firemen pensionfund.

3-12-62.13. Watertown firemen--Crediting transfers from city of Watertown firemen pension fund. All amounts transferred to the system from the city of Watertown firemen pension fund which under the city of Watertown firemen pension fund were credited to the accounts of individual employees are considered member contributions under this chapter.

Source: SL 1995, ch 19, § 4.



§ 3-12-63 Officers and employees excluded from membership in the system.

3-12-63. Officers and employees excluded from membership in system. Membership in the system shall exclude the following:

(1) All elective officers except justices and judges, unless such person elects and is otherwise qualified to become a member of the system;

(2) All personnel in the Department of Labor and Regulation who were employed prior to July 1, 1980, and who elect to remain participants in the retirement system provided by chapter 61-2;

(3) State Cement Plant employees;

(4) The governing body of any participating county, municipality, or other political subdivision;

(5) All personnel employed by the municipality of Sioux Falls prior to July 1, 2013. However, any person employed prior to July 1, 2013, who separates from service with the municipality of Sioux Falls and is subsequently rehired by the municipality of Sioux Falls and begins working after June 30, 2013, as a permanent full-time employee as defined in subdivision 3-12-47(54), shall be a member of the system.
Source: SL 1967, ch 303, § 4; SDCL § 3-12-20; SL 1968, ch 216, § 1; SDCL Supp, § 3-12-20.1; SL 1973, ch 24, § 3; SL 1974, ch 35, § 20; SL 1975, ch 38, § 9; SL 1975, ch 39, § 4; SL 1976, ch 39, § 6; SL 1977, ch 30, § 1; SL 1980, ch 33, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2013, ch 19, § 2.



§ 3-12-64 Elective officers permitted to join system--Service credited.

3-12-64. Elective officers permitted to join system--Service credited. A full-time elective officer if he is not a contributing member of the system at the date the participating unit enters the system or on July 1, 1974, and is not otherwise excluded may elect to become a member, provided, however, his credited service shall be limited to service for which contributions were made.

Source: SL 1967, ch 303, § 4; SDCL, § 3-12-21; SL 1968, ch 216, § 1; SL 1970, ch 25, § 3; SL 1974, ch 35, § 21.



§ 3-12-65 Continuation of previously established retirement plan of political subdivision orpublic corporation--Vote of employees required to participate in consolidated system.

3-12-65. Continuation of previously established retirement plan of political subdivision or public corporation--Vote of employees required to participate in consolidated system. Any retirement plan of a political subdivision or public corporation created prior to July 1, 1974, may continue to operate that plan unless accepted in the system created by this chapter. Notwithstanding the provisions of this section and § 3-12-67, in no event, shall employees of such retirement plan be accepted as a participating unit unless the members of such retirement plan vote by a two-thirds majority to become members of the system created by this chapter.

Source: SL 1974, ch 35, § 23.



§ 3-12-66 Newly established retirement plans of political subdivisions and public corporationsto participate in consolidated system.

3-12-66. Newly established retirement plans of political subdivisions and public corporations to participate in consolidated system. No political subdivision or public corporation, including municipalities, counties, and chartered governmental units, may establish any retirement plan unless such political subdivision or public corporation becomes a participating unit of the system created in this chapter.

Source: SL 1974, ch 35, § 24.



§ 3-12-67 Election by political subdivision or public corporation to participate in consolidatedsystem.

3-12-67. Election by political subdivision or public corporation to participate in consolidated system. Any political subdivision and any public corporation, including municipalities, counties and chartered governmental units in the State of South Dakota, may become a participating unit by a duly passed resolution of its governing body. Any political subdivision not participating in the system on June 30, 1985, may become a participating unit for only its class A members or only its class B members, or for both classes together. If a political subdivision elects to participate for either one class of members or for both classes, all permanent full-time employees in that class or classes shall become members.

Source: SL 1961, ch 255, § 16; SL 1965, ch 220, § 12; SL 1967, ch 303, § 10; SDCL, §§ 3-12-36, 9-15-24; SL 1968, ch 216, § 1; SL 1974, ch 35, § 25; SL 1985, ch 25.



§ 3-12-67.1 Election by municipality of Sioux Falls to be participating unit.

3-12-67.1. Election by municipality of Sioux Falls to be participating unit. Notwithstanding the provisions of § 3-12-67, any employee of the municipality of Sioux Falls who begins working after June 30, 2013, as a permanent full-time employee as defined in subdivision 3-12-47(54) shall be a member of the system if the municipality of Sioux Falls elects to be a participating unit by a duly passed resolution of its governing body.

Source: SL 2013, ch 19, § 1.



§ 3-12-68 Coverage of joint employees of participating and nonparticipating politicalsubdivisions.

3-12-68. Coverage of joint employees of participating and nonparticipating political subdivisions. In the event a participating unit and a nonparticipating South Dakota political subdivision or public corporation enter into an agreement to provide certain public services on a joint basis, they may agree to consider persons employed pursuant to such agreement as if they were solely employees of the participating unit for the exclusive purposes of the system created in this chapter. The total compensation paid a person because of such employment shall be considered compensation paid him by the participating unit and services rendered by such person because of such employment shall be considered service rendered by him to the participating unit.

Source: SL 1973, ch 51, § 1; SDCL Supp, § 9-15-25.1; SL 1974, ch 35, § 26.



§ 3-12-69 Accrued benefit deposit required when political subdivision or public corporationjoins consolidated system--Participation by employees--Deferred payment of deposit.

3-12-69. Accrued benefit deposit required when political subdivision or public corporation joins consolidated system--Participation by employees--Deferred payment of deposit. Employees of an eligible political subdivision or public corporation not participating in the systems consolidated into the system created by this chapter, may become a participating unit in the system if the unit commits to deposit an amount equal to the present value of the benefits earned to date, based on the employee's prior service to the unit to be covered by the system. The expense of the actuarial determination of this amount shall be borne by the applicant. All eligible employees of an applicant shall participate in the system upon admission. If the unit is unable to deposit this amount in a single sum, the unit shall have the option to pay the amount by periodic level installments over a period up to twenty years, the value of which, when discounted for interest at the effective rate, is equal to the amount due at the date of participation.

Source: SL 1967, ch 303, § 10; SDCL, § 3-12-36; SL 1968, ch 216, § 1; SL 1974, ch 35, § 27; SL 2004, ch 42, § 12.



§ 3-12-69.1 Board of Regents employees--Definition of balances.

3-12-69.1. Board of Regents employees--Definition of balances. Terms as used in §§ 3-12-69.1 to 3-12-69.5, inclusive, unless the context otherwise requires, shall mean:

(1) "Board of Regents' balance," the contributions from April 1, 1964, to June 30, 1975, plus accumulated interest, made by the Board of Regents and deposited on behalf of an employee in any pension fund that is established by contract with an insurance company;

(2) "Excess balance," the contributions in addition to those accumulated in the individual balance and made from April 1, 1964, to June 30, 1975, with accumulated interest, by a Board of Regents employee included in the provisions of §§ 3-12-69.1 to 3-12-69.5, inclusive, and deposited in any pension fund that is established by contract with an insurance company;

(3) "Individual balance," the contributions from April 1, 1964, to June 30, 1975, with accumulated interest made on a matching basis by the Board of Regents' employees included in the provisions of §§ 3-12-69.1 to 3-12-69.5, inclusive, and the Board of Regents and deposited on behalf of the employee in any pension fund that is established by contract with an insurance company.
Source: SL 1975, ch 38, § 1; SL 1979, ch 29, § 1.



§ 3-12-69.2 Existing regents' contracts preserved--Expansion of retirement plan--Transition.

3-12-69.2. Existing regents' contracts preserved--Expansion of retirement plan--Transition. Nothing in §§ 3-12-69.1 to 3-12-69.5, inclusive, shall be construed to be a termination of any contract made on behalf of the State of South Dakota and its employees by the Board of Regents. The purpose of said sections is to expand the retirement plan of the Board of Regents for faculty and administrators and to allow for the transition of the plan in effect from April 1, 1964, to June 30, 1975, into the South Dakota Retirement System as provided for in this chapter.

Source: SL 1975, ch 38, § 2.



§ 3-12-69.3 Contract for purchase of service for Board of Regents.

3-12-69.3. Contract for purchase of service for Board of Regents. The Board of Regents shall enter into a contractual agreement with the Board of Trustees on the same basis as a new participating unit for purchase of a maximum of twenty years of service prior to April 1, 1964, pursuant to the provisions of § 3-12-69 and subject to the provisions of § 3-12-69.4.

Source: SL 1975, ch 38, § 3.



§ 3-12-69.4 Contributory service credited to Board of Regents employees--Eligibility ofnonparticipating employees--Qualification for prior credited service.

3-12-69.4. Contributory service credited to Board of Regents employees--Eligibility of nonparticipating employees--Qualification for prior credited service. Employees of the Board of Regents shall be credited with contributory service for each year such employee participated in the retirement plan in effect between April 1, 1964, and June 30, 1975. Employees of the Board of Regents who did not participate during all the years that they were eligible to participate in the Board of Regents retirement plan in effect from April 1, 1964, to June 30, 1975, are eligible for credited service only if purchase is made pursuant to § 3-12-83. Credited service must be obtained for all South Dakota service between April 1, 1964, and June 30, 1975, in order to qualify an employee for credited service prior to April 1, 1964, as granted by § 3-12-69.3.

Source: SL 1975, ch 38, § 4.



§ 3-12-69.5 Normal retirement allowance reduced by actuarial equivalent--Deposit of individualbalance--Member contributions.

3-12-69.5. Normal retirement allowance reduced by actuarial equivalent--Deposit of individual balance--Member contributions. All benefits payable pursuant to § 3-12-91 shall be reduced by the actuarial equivalent that could be purchased by a sum of money equal to twice the value of the Board of Regents' balance payable at the member's retirement. The Board of Regents is hereby authorized, if the Board of Regents receives member approval, to deposit with the system the individual balance accumulated in the regents retirement system during the period April 1, 1964, to June 30, 1975. Such deposit shall not include the excess balance as defined in § 3-12-69.1. In the administration of this chapter, the individual balance shall be considered as member contributions.

Source: SL 1975, ch 38, § 5; SL 1976, ch 40, § 2; SL 1979, ch 29, § 2.



§ 3-12-70 Effective date of participation of employees of participating unit.

3-12-70. Effective date of participation of employees of participating unit. The date when the participation of the employees of a participating unit may commence shall be at the beginning of the first month of a calendar quarter.

Source: SL 1967, ch 303, § 10; SDCL § 3-12-37; SL 1968, ch 216, § 1; SL 1974, ch 35, § 28; SL 2009, ch 20, § 1.



§ 3-12-71 Rate of contributions--Deduction from pay--Employer to make members'contributions.

3-12-71. Rate of contributions--Deduction from pay--Employer to make members' contributions. The member shall make a contribution to the system, except as specified in § 3-12-200, and the employer shall make an equal contribution to the system, except as otherwise specified, at the following rates:

(1) Class A members five percent of compensation through June 30, 2002, and six percent of compensation after June 30, 2002;

(2) Justices, judges, and magistrate judges nine percent of compensation;

(3) All other Class B members eight percent of compensation.

The employer shall cause to be deducted on each payroll of a member for each payroll period the contribution payable by the member as provided in this section.

Except for those contributions specified in § 3-12-200, contributions required of members by this section shall be made by the participating unit pursuant to the provisions of § 414(h)(2) of the Internal Revenue Code. Such contributions shall be classified as member contributions for all purposes under this chapter. A member may not receive the amount of such contributions directly rather than as contributions under this section.

Source: SL 1967, ch 303, § 5; SDCL §§ 3-12-22, 3-12-23; SL 1968, ch 216, § 1; SL 1974, ch 35, § 29; SL 1977, ch 31, § 5; SL 1982, ch 38; SL 1984, ch 23, § 2; SL 1989, ch 38, § 8; SL 2000, ch 23, § 1; SL 2010, ch 23, § 5, eff. Apr. 1, 2010; SL 2013, ch 20, § 6.



§ 3-12-72 Monthly transmission of contributions--Deposit in fund.

3-12-72. Monthly transmission of contributions--Deposit in fund. All employee and employer contributions to the system and the necessary supporting data shall be transmitted by the employer at least monthly to the administration office of the system. Each such monthly transmission for each respective calendar month shall be completed by the fifteenth day of the following month. All supporting data shall be transmitted electronically in a format determined by system personnel. All contributions shall be deposited with the state treasurer in the fund duly established to administer this chapter. If any participating unit fails to deliver contributions with respect to compensation paid in any month and the necessary supporting data by the fifteenth day of the following month, the participating unit shall pay to the system a penalty equal to five percent of the delinquent contributions. The delinquent contributions and the penalty shall bear interest at the assumed rate of return from the date due until the date paid. In calculating accumulated contributions pursuant to subdivision 3-12-47(2), all contributions with respect to compensation paid in any fiscal year shall be included in the calculation of interest credited for that fiscal year.

Source: SL 1959, ch 84, § 28; SDC Supp 1960, § 15.3932 (3); SL 1961, ch 255, § 29; SL 1965, ch 220, § 21; SL 1967, ch 50, § 4; SL 1967, ch 303, § 5; SDCL §§ 3-12-22 to 3-12-24, 3-12-28, 9-15-49, 13-45-32; SL 1968, ch 216, § 1; SL 1970, ch 25, § 4; SL 1974, ch 35, § 30; SL 1978, ch 32, § 1; SL 1986, ch 38; SL 2008, ch 20, § 7, eff. Jan. 1, 2009.



§ 3-12-72.1 Use of fund restricted.

3-12-72.1. Use of fund restricted. No part of the fund created by this chapter may be used for any purpose other than for the exclusive benefit of members and their beneficiaries, payment of reasonable administrative expenses of the system, and reimbursement of overpayments made by employers. No participating unit may receive any amounts from the fund except such amounts which may remain after the satisfaction of all liabilities of the system to its members.

Source: SL 1984, ch 23, § 3; SL 2012, ch 26, § 10.



§ 3-12-72.2 Rights of members on termination of system or discontinuance of contributions.

3-12-72.2. Rights of members on termination of system or discontinuance of contributions. If the system is terminated, or if contributions to the system are discontinued, the rights of all members to benefits which have accrued as of the date of termination or discontinuation of contributions shall vest. A member's recourse against the fund shall be limited by the extent to which his benefits are funded.

Source: SL 1984, ch 23, § 4.



§ 3-12-72.3 Diversion of funds prohibited--Legislative policy.

3-12-72.3. Diversion of funds prohibited--Legislative policy. In order to ensure employee confidence in the preservation and management of the South Dakota Retirement System, it is legislative policy that there should be no legislative enactment nor administrative action which would have the effect, directly or indirectly, of diverting any funds of the system to any purpose other than the administration and support of the benefits of members of the system.

Source: SL 1990, ch 34.



§ 3-12-72.4 Privatization of governmental function.

3-12-72.4. Privatization of governmental function. If a participating unit determines that a governmental function is to be privatized, the participating unit shall pass a resolution to that effect determining the date that its employees will cease to be public employees eligible for membership in the system. The participating unit shall notify the system and the employees affected of its resolution and, after the effective date, cease to make contributions to the South Dakota Retirement System as required in §§ 3-12-71 and 3-12-72. Any member affected by privatization is entitled to the benefits accrued as of the effective date under the provisions of chapter 3-12. For the purposes of determining eligibility for vesting pursuant to subdivision § 3-12-47(73) and early retirement pursuant to § 3-12-106, years of service with the successor employer shall be considered.

Source: SL 1997, ch 30, § 1.



§ 3-12-73 Service records and employee information furnished by employers.

3-12-73. Service records and employee information furnished by employers. The officers responsible for the personnel records of employees of each participating unit shall file with the Board of Trustees, in such form as the board shall from time to time prescribe, a detailed statement of all service rendered by each eligible employee of the system; and shall furnish such other information as the board shall from time to time require in the operation of the system.

Source: SL 1967, ch 303, § 10; SDCL, § 3-12-39; SL 1968, ch 216, § 1; SL 1974, ch 35, § 31.



§ 3-12-74 Deduction of delinquent contributions from payments due from state--Penalty andinterest.

3-12-74. Deduction of delinquent contributions from payments due from state_Penalty and interest. If any participating unit becomes delinquent thirty or more days by failure or refusal to pay any amounts due the system, the state treasurer shall, upon certification by the administrator of the delinquency, withhold and deduct the amount of the delinquency, penalty, and interest as specified in § 3-12-72 from the next succeeding payment or payments of any money in the hands of the state treasurer due and payable to the participating unit.

Source: SL 1959, ch 84, § 30; SDC Supp 1960, § 15.3934 (2); SL 1967, ch 50, § 5; SDCL § 13-45-38; SL 1970, ch 25, § 13; SDCL Supp, § 3-12-23.1; SL 1974, ch 35, § 32; SL 2008, ch 20, § 8, eff. Jan. 1, 2009.



§ 3-12-75 Retirement allowance to terminated member with vested right--Calculation.

3-12-75. Retirement allowance to terminated member with vested right--Calculation. A terminated member who has a vested right in the system may leave the member's accumulated contributions on deposit with the system and receive a retirement allowance commencing at the member's retirement. In calculating such allowance, the member's final average compensation shall be increased by the improvement factor commencing each July first for each complete twelve-month period between the member's last termination and the date on which the member's retirement allowance commences.

Source: SL 1974, ch 35, § 33; SL 1982, ch 32, § 4; SL 1986, ch 37, § 4; SL 1998, ch 17, § 3; SL 2004, ch 40, § 8; SL 2010, ch 20, § 9.



§ 3-12-76 Withdrawal of accumulated contributions on termination of public service--Exception.

3-12-76. Withdrawal of accumulated contributions on termination of public service--Exception. A member terminating public service is entitled to the sum of the member's accumulated contributions upon application to the system in lieu of retaining credited service and benefits provided in this chapter.

The right to withdraw accumulated contributions ceases within ninety days of a return to employment with a participating unit.

Source: SL 1967, ch 303, § 8; SDCL, § 3-12-30; SL 1968, ch 216, § 1; SL 1974, ch 35, § 34; SL 1977, ch 28, § 6; SL 1995, ch 24, § 13; SL 1998, ch 15, § 6.



§ 3-12-76.1 Withdrawal of accumulated contributions by member who does not terminate publicservice.

3-12-76.1. Withdrawal of accumulated contributions by member who does not terminate public service. Notwithstanding the provisions of § 3-12-76, a member who ceases to be a permanent full-time employee but who does not terminate public service may withdraw his accumulated contributions from the system, if, at the time of withdrawal, the member has made no contributions to the system for a period of at least one year. A member who withdraws his accumulated contributions under this section forfeits all credited service and benefits under this chapter.

Source: SL 1982, ch 32, § 3.



§ 3-12-76.2 Application of forfeitures.

3-12-76.2. Application of forfeitures. Forfeitures arising because of termination of employment before the member becomes eligible for benefits or for any other reason shall be applied to reduce the costs of the system and not to increase the benefits otherwise payable to members.

Source: SL 1984, ch 23, § 5.



§ 3-12-76.3 Distribution by direct rollover.

3-12-76.3. Distribution by direct rollover. A member who elects to withdraw accumulated contributions as provided in § 3-12-76 or 3-12-76.1, or a member's surviving spouse or nonspouse beneficiary who receives a lump-sum payment pursuant to § 3-12-110, may receive the distribution directly. Eligible rollover distributions may be transferred by the system in a direct rollover to no more than one eligible retirement plan identified by a member, a member's surviving spouse, or a member's nonspouse beneficiary if the individual so elects. The board shall promulgate rules pursuant to chapter 1-26 to comply with federal mandates regarding rollover distributions. The system is not required to make an independent determination as to whether the plan identified by a member, surviving spouse, or nonspouse beneficiary qualifies as an eligible retirement plan. By electing a direct rollover and identifying the eligible retirement plan to which an eligible rollover distribution is to be made, a member, surviving spouse, or nonspouse beneficiary represents to the system that the identified plan qualifies as an eligible retirement plan. If a member, surviving spouse, or nonspouse beneficiary does not elect a direct rollover, the distribution shall be issued in the name of, and directly to, that person.

Source: SL 1993, ch 42, § 5; SL 1995, ch 24, § 17; SL 1998, ch 15, § 7; SL 2009, ch 20, § 2.



§ 3-12-77 Contributions left in system on termination of employment without vested right--Maximum period--Forfeiture.

3-12-77. Contributions left in system on termination of employment without vested right--Maximum period--Forfeiture. A member of the system who is not vested may leave the member's accumulated contributions in the system upon termination of employment for a period not to exceed ten years from the date of termination. However, no additional contributions may be made to the system by the member or a participating unit following the date of termination and no benefits in the retirement system may accrue to a member of the system following the date of termination except as provided in § 3-12-72.4. If the member withdraws the member's accumulated contributions, membership in the system terminates. At the end of the ten-year period, no further interest may be credited with respect to contributions. If the member fails to withdraw the member's accumulated contributions within eleven years following the member's termination, the member shall forfeit all rights to the member's accumulated contributions and to any credited service in connection therewith, if the system has made reasonable efforts to notify the member of the member's withdrawal rights and the effect of this section.

Source: SL 1972, ch 22; SDCL Supp, § 3-12-32; SL 1974, ch 35, § 35; SL 1984, ch 24, § 1; SL 1998, ch 15, § 8; SL 1998, ch 18, § 2.



§ 3-12-77.1 Uncollected payments from system--Reversion.

3-12-77.1. Uncollected payments from system--Reversion. If any payment from the system remains uncollected for a period of three years following the date upon which a warrant for the payment was issued, the payment shall revert to the system and all rights to such payment shall terminate, if the system has made reasonable efforts to notify the person entitled to the payment of his right to the payment and the effect of this section.

Source: SL 1984, ch 24, § 2.



§ 3-12-77.2 Forfeiture of contributions to predecessor system.

3-12-77.2. Forfeiture of contributions to predecessor system. With respect to contributions made prior to July 1, 1974, to any predecessor system consolidated pursuant to § 3-12-46 and with respect to any payment made by any such predecessor system which became due prior to July 1, 1974, the time periods specified in §§ 3-12-77 and 3-12-77.1 commenced on July 1, 1974.

Source: SL 1984, ch 24, § 3.



§ 3-12-77.3 Reinstatement of terminated rights.

3-12-77.3. Reinstatement of terminated rights. Any rights which have terminated pursuant to the provisions of § 3-12-77 or 3-12-77.1 may be reinstated upon presentation to the system administrator of a request for reinstatement of those rights and competent evidence of the rights.

Source: SL 1984, ch 24, § 4.



§ 3-12-77.4 Early withdrawal precludes additional refund.

3-12-77.4. Early withdrawal precludes additional refund. No member or former member of the system who has withdrawn contributions from the system prior to July 1, 1998, may receive any additional refund under the provisions of §§ 3-12-47 to 3-12-152.

Source: SL 1998, ch 15, § 31.



§ 3-12-78 Prior service credit on return of nonvested member to employment.

3-12-78. Prior service credit on return of nonvested member to employment. If a nonvested member who has terminated employment and has left the member's accumulated contributions in the system returns to employment with a participating unit, the system shall credit the member's prior service time toward the total length of service necessary for the member to obtain the credited service necessary for benefits provided by this chapter.

Source: SL 1972, ch 22; SDCL Supp, § 3-12-32; SL 1974, ch 35, § 36; SL 1998, ch 18, § 3; SL 2008, ch 20, § 9.



§ 3-12-79 Repealed.

3-12-79. Repealed by SL 1998, ch 18, § 4.



§ 3-12-80 Redeposit of contributions by member returning to service--Time of redeposit.

3-12-80. Redeposit of contributions by member returning to service--Time of redeposit. If a person whose accumulated contributions have been refunded since July 1, 1974, reenters the system, the person may elect to redeposit the accumulated contributions, with compound interest at the assumed rate of return between the date of withdrawal and the date of redeposit. The redeposit shall be made within two years after reentry into the system and the credited service forfeited when contributions were refunded shall then be reinstated; any employer contributions forfeited at the time of refund shall be reinstated; and the member, except as provided in § 3-12-131, shall be regarded as having never refunded.

Any withdrawals of additional contributions made pursuant to § 3-12-104 shall be considered accumulated contributions for purposes of redeposit to reinstate the credited service forfeited when contributions were refunded.

Source: SL 1974, ch 35, § 38; SL 1977, ch 28, § 7; SL 1978, ch 32, § 2; SL 1996, ch 31; SL 2008, ch 20, § 10; SL 2009, ch 20, § 3.



§ 3-12-81 Repealed.

3-12-81. Repealed by SL 2004, ch 37, § 4.



§ 3-12-81.1 Reemployment of retired member--Termination of relationship with initialparticipating unit--Hiring procedures.

3-12-81.1. Reemployment of retired member--Termination of relationship with initial participating unit--Hiring procedures. If a retired member becomes reemployed as a permanent full-time employee by a participating unit, the member first shall have terminated the member's employment relationship with the initial participating unit, as outlined in subdivision 3-12-47(70) and as required pursuant to Revenue Ruling 57-115 by the Internal Revenue Service. The initial participating unit's system representative shall certify to the system that the termination of the employment relationship took place. In addition, the member shall have been subject to all proceedings and requirements associated with the hiring and employment of any new employee by the second participating unit, and that unit's system representative shall so certify to the system. If a single participating unit is both the member's initial participating unit and the member's second participating unit, it shall follow all termination procedures and all hiring procedures relative to the member as outlined by this section, and its chief executive officer, the officer's agent, or the chair of its governing commission or board shall so certify.

Source: SL 2004, ch 38, § 6; SL 2010, ch 23, § 8, eff. Apr. 1, 2010.



§ 3-12-82 Retirement allowances for members who reentered covered employment betweenJuly 1, 2004 and April 1, 2010.

3-12-82. Retirement allowances for members who reentered covered employment between July 1, 2004 and April 1, 2010. If less than three years of contributory service or noncontributory service as delineated in subsections (b), (e), (g), and (h) of subdivision 3-12-47(24) is acquired after a retired member's reentry into covered employment, the member upon subsequent retirement shall receive a refund of the member's accumulated contributions.

If three years or more of contributory service or noncontributory service as delineated in subsections (b), (e), (g), and (h) of subdivision 3-12-47(24) are acquired after a retired member's reentry into covered employment, the member upon subsequent retirement may receive either a refund of the member's accumulated contributions or an additional allowance based upon the member's credited service and final compensation earned during such reentry. Only the member's credited service from the subsequent employment shall be taken into account in calculating a reduction pursuant to § 3-12-106, if any, in the member's additional allowance. In addition, the annual increase applied to the original allowance pursuant to § 3-12-88 shall be eliminated for such period of reemployment, unless the member retired as a Class B member other than a justice, judge, or magistrate judge and subsequently reentered covered employment as a Class A member.

The provisions of this section apply to any member who retired without any reduction in benefits pursuant to § 3-12-106 and who reenters covered employment on or after July 1, 2004, but prior to April 1, 2010.

Source: SL 1974, ch 35, § 39; SL 1978, ch 32, § 3; SL 1982, ch 32, § 5; SL 1997, ch 28, § 1; SL 1998, ch 15, § 10; SL 2004, ch 38, § 1; SL 2005, ch 24, § 3; SL 2010, ch 20, § 10; SL 2010, ch 23, § 6, eff. Apr. 1, 2010; SL 2012, ch 26, § 11.



§ 3-12-83 Purchase of prior service credit--Calculation of amount due.

3-12-83. Purchase of prior service credit--Calculation of amount due. A current contributing member of the system may receive credited service by election to make, or have made on the member's behalf, contributions, based on the higher of the member's current compensation, or the member's final compensation calculated as if the member retired on the date of election, at an actuarially- determined percentage times the member rate, for each year of service for which the member wishes to receive credit, if:

(1) The current contributing member of the system could have established credit for any South Dakota public service by making contributions under this chapter or any prior law; or

(2) The current contributing member was not permitted to establish credit for any South Dakota public service.

The amount of the credited service and the rate of contribution shall be at class A rates unless the service for which credit is sought was rendered as a class B member in which case class B rates shall apply. If a participating unit has failed to pay employer or member contributions to the system on behalf of a member as required under this chapter or under any predecessor system consolidated pursuant to § 3-12-46, the amount due the system shall be calculated in accordance with this section.

The member rate in effect as of July 1, 2001, shall be used in calculation of the purchase cost of any service performed prior to July 1, 2002, if a contract to purchase such service is in place prior to July 1, 2004. The member rate in effect on and after July 1, 2002, shall be the basis for calculation of the purchase cost of any service if the contract to purchase such service is not in place until on or after July 1, 2004.

Source: SL 1974, ch 35, § 40; SL 1977, ch 28, § 8; SL 1980, ch 31, § 4; SL 1984, ch 24, § 5; SL 1989, ch 38, § 16; SL 2002, ch 23, § 2; SL 2004, ch 39, § 1.



§ 3-12-83.1 Purchase of prior service credit on tax-deferred basis.

3-12-83.1. Purchase of prior service credit on tax-deferred basis. Other provisions of this chapter notwithstanding, any participating unit may become a tax-qualifying purchase unit at any time on or after July 1, 1996, if the unit is able to transmit credited service purchase data to the system by electronic media compatible with the system. The decision to become a tax-qualifying purchase unit shall be made by the elected official, the appointed official, or the governing body in charge of the unit. The unit shall become a tax-qualifying purchase unit as soon as notice of the decision has been delivered in writing to the system. If a unit becomes a tax-qualifying purchase unit, any unit employee member who purchases credited service under this chapter shall do so as provided in § 3-12-83.2. A tax-qualifying purchase unit at a later date may choose to rescind such status and may do so by delivering written notice of the decision to the system. However, if such a rescission, any employer contribution agreement entered into pursuant to § 3-12-83.2, but not yet completed, shall continue until completion or until death or termination of the member.

Source: SL 1996, ch 30, § 2.



§ 3-12-83.2 Purchase of prior service credit by member of tax-qualifying purchase unit.

3-12-83.2. Purchase of prior service credit by member of tax-qualifying purchase unit. The provisions of § 3-12-83 notwithstanding, a member who is employed by a tax-qualifying purchase unit may purchase credited service pursuant to the procedures outlined in §§ 3-12-83 and 3-12-84 on a tax-deferred basis pursuant to § 414(h)(2) of the Internal Revenue Code. The purchase shall be in the nature of a credited service purchase under the provisions of § 3-12-83, except that:

(1) The purchase shall be pursuant to an irrevocable employer contribution agreement entered into between the member and the tax-qualifying purchase unit and shall be executed prior to the period of contribution;

(2) The irrevocable employer contribution agreement may not exceed a period of ten years;

(3) The contributions may represent reductions in the member's compensation but shall be deemed employer contributions pursuant to § 3-12-71;

(4) The contributions may be for any period of uncredited service;

(5) No other purchase of uncredited service pursuant to § 3-12-83 or other provision of this chapter, may take place while an irrevocable employer contribution agreement is in effect pursuant to this section; and

(6) The irrevocable employer contribution agreement shall be for an amount that, when discounted for interest at the assumed rate of return, equals the total purchase cost.

In no event may a member receive the contributions directly. If a member dies or terminates employment prior to completion of the member's irrevocable employer contribution agreement, the member's credited service shall be adjusted by the system on the basis of that portion of the agreement that was completed prior to the death or termination.

A member who is participating in an installment credited service purchase pursuant to § 3-12-87 on the date that the member's employer unit becomes a tax-qualifying purchase unit shall either terminate the purchase or complete the purchase as a tax-deferral purchase pursuant to this section. If the member elects to continue the purchase, the original purchase agreement shall be deemed an irrevocable employer contribution agreement.

Source: SL 1996, ch 30, § 3; SL 2008, ch 20, § 11; SL 2013, ch 20, § 7.



§ 3-12-84 Purchase of prior service credit for public service not covered by retirement plan.

3-12-84. Purchase of prior service credit for public service not covered by retirement plan. If a current contributing member of this system has other public service for which the member is not entitled to retirement benefits from another public retirement system, the member may elect to deposit or have deposited on the member's behalf an amount equal to an actuarially-determined percentage times the Class A rate of contribution multiplied by the higher of the member's annual compensation at the time of making the election, or the member's final compensation calculated as if the member retired on the date of the member's election, for each year of other public service for which the member wishes to receive credit as a Class A member.

The member rate in effect as of July 1, 2001, shall be used in calculation of the purchase cost of any service performed prior to July 1, 2002, if a contract to purchase such service was in place prior to July 1, 2004. The member rate in effect on and after July 1, 2002, shall be the basis for calculation of the purchase cost of any service if the contract to purchase such service is not in place until on or after July 1, 2004.

Source: SL 1974, ch 35, § 41; SL 1980, ch 31, § 5; SL 1984, ch 24, § 6; SL 1989, ch 38, § 17; SL 2002, ch 23, § 3; SL 2004, ch 39, § 2.



§ 3-12-84.1 Acquisition of credited service through transfer of funds--Requirements.

3-12-84.1. Acquisition of credited service through transfer of funds--Requirements. A contributing member may acquire credited service by utilizing a trustee to trustee transfer of funds, excluding any after tax employee contributions, from a member's individual retirement plan that meets the requirements of sections 403(b) or 457 of the Internal Revenue Code to pay the cost of purchase pursuant to § 3-12-83, 3-12-84, or 3-12-84.2 or the amount of a redeposit pursuant to § 3-12-80.

Source: SL 2002, ch 22, § 4; SL 2008, ch 20, § 12; SL 2013, ch 20, § 8.



§ 3-12-84.2 Purchase of nonqualified permissive service credit allowed.

3-12-84.2. Purchase of nonqualified permissive service credit allowed. Notwithstanding the restrictions contained in §§ 3-12-83 and 3-12-84, a current contributing member with over five years of contributory service in the system may purchase nonqualified permissive service credit as defined in and pursuant to the provisions of § 415(n) of the Internal Revenue Code.

Source: SL 2003, ch 94, § 2; SL 2009, ch 21, § 1; SL 2013, ch 20, § 9.



§ 3-12-84.3 Acquisition of credited service for members mobilized into certain federal militaryservice.

3-12-84.3. Acquisition of credited service for members mobilized into certain federal military service. If a contributing member was mobilized into federal military service pursuant to the provisions of United States Code Title 10 after February 1, 2002, but prior to September 30, 2004, the member, after returning to active membership in the system, may acquire credited service at the rates in effect prior to July 1, 2004, for a period of two years after the member's release from such federal military service, the cost provisions of §§ 3-12-83, 3-12-84, and 3-12-130 notwithstanding. All other provisions in regard to credited service acquisition apply.

Source: SL 2005, ch 25, § 1.



§ 3-12-85 Service credit for leave of absence--Contributions to cover period of absence.

3-12-85. Service credit for leave of absence--Contributions to cover period of absence. A member taking a leave of absence authorized by his employer may receive credited service during such leave if employee and employer contributions are made to the system during such leave by or on behalf of the employee. Such contributions shall be at the rates in effect during such leave and shall be based on the member's rate of compensation immediately prior to such leave. Such contributions shall be transmitted to the system at least monthly. For purposes of calculation of benefits, the member shall be considered to have received compensation during the period of such leave at the rate used to calculate the contributions made during such leave. If contributions are not made during such leave, the member may receive credited service for such leave by making, or having made on his behalf, contributions as provided in § 3-12-83.

Source: SL 1967, ch 303, § 9; SDCL, § 3-12-31; SL 1968, ch 216, § 1; SL 1970, ch 25, § 9; SL 1973, ch 27; SL 1974, ch 35, § 42; SL 1980, ch 31, § 7.



§ 3-12-86 Credited service for leave of absence due to qualified military service--Return toemployment after discharge.

3-12-86. Credited service for leave of absence due to qualified military service--Return to employment after discharge. A member shall receive credited service for leave of absence due to qualified military service, authorized in advance by the employer, without contribution by the employee or employer if the member returns to the employ of a participating unit within one year from the member's date of discharge from the member's initial period of qualified military service and if the member remains in the employ of a participating unit for at least one year. The member may not receive credited service for any voluntary extension of qualified military service at the instance of the member beyond the initial period of enlistment, induction, or call to active duty. Credited service granted under this section shall be only for the initial period of time that the member is performing qualified military service. No credited service granted under this section may be considered to represent either member contributions or employer contributions for purposes of contribution withdrawals pursuant to this chapter.

If the member returns to the employ of the member's employer unit within one year of discharge from the initial period of qualified military service, but does not remain in the employ of the unit for at least one year, the member shall be granted credited service for the initial period of qualified military service pursuant to § 414(u)(8) of the Internal Revenue Code if the member deposits with the system employee contributions for the initial period of the qualified military service as provided for in § 414(u)(8)(C). The contributions shall be made in a lump sum, shall be based on the member's compensation immediately prior to the leave of absence, and shall be without interest. The participating unit that was the member's employer prior to the leave of absence shall deposit employer contributions in an equal amount with the system. Other provisions of this chapter notwithstanding, the member need not be a contributing member at the time the member deposits the contributions. The member is subject to the time limitations for payment provided for in § 414(u)(8)(C).

Source: SL 1970, ch 25, § 9; SDCL Supp, § 3-12-31; SL 1973, ch 27; SL 1974, ch 35, § 42; SL 1995, ch 24, § 12; SL 2008, ch 20, § 13; SL 2011, ch 20, § 2; SL 2013, ch 20, § 10.



§ 3-12-86.1 Death or disability of member on leave of absence due to qualified military service--Return to service date and benefits.

3-12-86.1. Death or disability of member on leave of absence due to qualified military service--Return to service date and benefits. If a member on leave of absence performing initial qualified military service dies, the member shall be considered to have returned from the leave of absence on the day prior to the member's death and become a contributing member for purposes of survivor benefits pursuant to § 3-12-95, if the member has at least one year of credited service prior to the member's death, including the initial period of qualified military service. If the member was contributing for additional survivor protection benefits pursuant to § 3-12-104 immediately prior to the leave of absence, the member shall be considered to have resumed such contributions on the day prior to the member's death.

If a member on leave of absence performing initial qualified military service becomes disabled pursuant to the disability criteria set out in chapter 3-12 and ARSD chapter 62:01:04, the member shall be considered to have returned from the leave of absence on the day prior to the member's discharge date and become a contributing member for purposes of eligibility for disability benefits pursuant to § 3-12-98, if the member has at least three years of credited service including the period of initial qualified military service. The provisions of § 3-12-98 notwithstanding, the member need not have been deemed to be a contributing member on the date of the member's disabling event.

Source: SL 2011, ch 20, § 3.



§ 3-12-87 Valuation of purchased prior service credit--Installment payments--Death of member--Adjustment when installments not paid.

3-12-87. Valuation of purchased prior service credit--Installment payments--Death of member--Adjustment when installments not paid. Payment of a deposit with the system for credited service pursuant to §§ 3-12-83 to 3-12-86, inclusive, shall be determined and due at the time the notice of intention to make the payment is received by the system. The amount due may be paid by periodic, level installments over a period of up to ten years, the value of which, when discounted for interest at the assumed rate of return, is equal to the amount due at the date of the notice. If a member dies before completion of the installment payments, the surviving spouse may complete the payments due the system, but, unless the payments are being made by a participating unit, the amount shall be paid in full within ninety days of the member's death or retirement. In the event the periodic payments are not completed or paid when due, the administrator may make an appropriate adjustment to the credited service, benefits payable under this chapter, or schedule of payments to allow for the default. Any member participating in installment payments pursuant to this section prior to July 1, 1989, shall have the balance due on July 1, 1989, recalculated pursuant to §§ 3-12-83 and 3-12-84 and shall have the installment payments due on or after July 1, 1989, recalculated accordingly. The provisions of this section apply only to installment payment purchases of credited service that are not tax-deferred, but do not apply to tax-deferred purchases pursuant to § 3-12-83.2

Source: SL 1974, ch 35, § 43; SL 1977, ch 28, § 9; SL 1980, ch 31, § 6; SL 1989, ch 38, § 18; SL 1996, ch 30, § 4; SL 2008, ch 20, § 14.



§ 3-12-88 Benefits increased by improvement factor--Increase elimination.

3-12-88. Benefits increased by improvement factor--Increase elimination. All benefits except those depending on the member's contribution balance shall be annually increased by the improvement factor. However, the annual increase shall be eliminated for any period of time that a retired member reenters covered employment in the system, unless the member retired as a Class B member other than a justice, judge, or magistrate judge and subsequently has reentered covered employment as a Class A member, or unless the member retired without a benefit suspension pursuant to § 3-12-111 and then reentered active status prior to July 1, 2004. Such elimination shall cease when the member again retires and draws either a refund or an additional retirement allowance.

Source: SL 1974, ch 35, § 44; SL 2004, ch 38, § 2; SL 2005, ch 26, § 1.



§ 3-12-89 Uniform application of service credit rules.

3-12-89. Uniform application of service credit rules. Any period of credited service granted under the rules and regulations adopted by the Board of Trustees must be applied uniformly and consistently to all members.

Source: SL 1974, ch 35, § 45.



§ 3-12-89.1 Rules regulating maximum annual benefit--Tax qualification--Limitation yeardefined.

3-12-89.1. Rules regulating maximum annual benefit--Tax qualification--Limitation year defined. Pursuant to chapter 1-26, the board shall adopt rules regulating the maximum annual benefit that may be paid to a member. The rules shall be consistent with maintaining the tax qualification of the system. No benefit may exceed the limitations imposed by § 415 of the Internal Revenue Code. For the purposes of administering the limitations imposed by § 415, the term, limitation year, means a period extending from July first of one calendar year through June thirtieth of the following calendar year.

Source: SL 1984, ch 23, § 6; SL 1996, ch 29, § 2; SL 1997, ch 32, § 2; SL 2002, ch 22, § 3; SL 2013, ch 20, § 1.



§ 3-12-90 Commencement of benefits on early or normal retirement--Termination of benefits--Maximum retroactive benefits on late application.

3-12-90. Commencement of benefits on early or normal retirement--Termination of benefits--Maximum retroactive benefits on late application. Benefits paid upon early or normal retirement shall commence on the earlier of the member's required beginning date or on the first day of the month following the later of, the date on which the member's contributory service terminated, thirty days after the written application for retirement benefits is received in the office of the administrator, or the date specified in the member's application for retirement. In any event the benefit shall be paid from the first day of the month. The last payment shall be made from the first day of the month in which the member's death occurs.

An individual who fails to make a timely application for retirement benefits may receive up to a maximum of three months of benefits retroactive to the date on which the member's contributory service terminated.

Source: SL 1967, ch 303, § 7; SDCL, § 3-12-27; SL 1968, ch 216, § 1; SDCL Supp, § 3-12-25; SL 1970, ch 25, § 5; SL 1974, ch 35, § 46; SL 1978, ch 32, § 4; SL 1993, ch 42, § 4.



§ 3-12-90.1 to 3-12-90.5. Repealed.

3-12-90.1 to 3-12-90.5. Repealed by SL 1989, ch 38, §§ 10 to 14.



§ 3-12-90.6 to 3-12-90.8. Repealed.

3-12-90.6 to 3-12-90.8. Repealed by SL 1998, ch 15, §§ 11 to 13.



§ 3-12-90.9 Repealed.

3-12-90.9. Repealed by SL 1989, ch 38, § 15.



§ 3-12-90.10 Repealed.

3-12-90.10. Repealed by SL 1998, ch 15, § 14.



§ 3-12-91 Amount of normal retirement allowance for class A members.

3-12-91. Amount of normal retirement allowance for class A members. Upon retirement, a member shall receive a normal retirement allowance, commencing at normal retirement age or thereafter as provided in § 3-12-90, for Class A credited service, equal to the larger of 1.7% of final average compensation for each year of Class A credited service before July 1, 2008, plus 1.55% of final average compensation for each year of Class A credited service after July 1, 2008, or 2.4% of final average compensation for each year of Class A credited service before July 1, 2008, plus 2.25% of final average compensation for each year of Class A credited service after July 1, 2008, less other public benefits. For purposes of this section, federal military retirement or federal national guard retirement benefits are not other public benefits. For the purposes of this section, any Class A member who did not participate in federal social security during the period of credited service shall be presumed to be entitled to the maximum primary social security benefit permitted at the time of retirement. Class A credited service includes all credited service under this or any of the retirement systems consolidated pursuant to § 3-12-46.

Source: SL 1967, ch 303, § 7; SDCL § 3-12-27; SL 1968, ch 216, § 1; SDCL Supp, § 3-12-25; SL 1970, ch 25, § 5; SL 1974, ch 35, § 47; SL 1975, ch 39, § 5; SL 1982, ch 39; SL 1986, ch 37, § 5; SL 1987, ch 37, §§ 7, 8; SL 1989, ch 38, § 4; SL 1990, ch 37; SL 1991, ch 32; SL 1993, ch 44, § 4; SL 1994, ch 34, § 3; SL 1997, ch 26, § 2; SL 1998, ch 15, § 15; SL 1999, ch 15, § 2; SL 2000, ch 25, § 1; SL 2002, ch 23, § 1; SL 2008, ch 23, § 1.



§ 3-12-91.1 Additional contribution by participating unit.

3-12-91.1. Additional contribution by participating unit. Each participating unit shall make an additional contribution in the amount of six and two-tenths percent of any member's compensation in each calendar year that exceeds the maximum taxable amount for social security for the calendar year. The additional contributions shall be made only for Class A members and may not be treated as employer contributions.

Source: SL 2002, ch 23, § 5.



§ 3-12-92 Amount of normal retirement allowance for certain class B members.

3-12-92. Amount of normal retirement allowance for certain class B members. Upon retirement, a member shall receive a normal retirement allowance, commencing at normal retirement age or thereafter as provided in § 3-12-90, for Class B credited service other than as a justice, judge, or magistrate judge, equal to 2.4% of final average compensation for each year of Class B credited service other than as a justice, judge, or magistrate judge before July 1, 2008, plus 2. 0% of final average compensation for each year of Class B credited service other than as a justice, judge, or magistrate judge after July 1, 2008.

Source: SL 1974, ch 35, § 48; SL 1993, ch 44, § 5; SL 1994, ch 34, § 4; SL 1997, ch 26, § 3; SL 1998, ch 15, § 16; SL 1999, ch 15, § 3; SL 2000, ch 25, § 2; SL 2008, ch 23, § 2.



§ 3-12-92.1 Penitentiary correctional staff benefits.

3-12-92.1. Penitentiary correctional staff benefits. For purposes of determining the benefits of a penitentiary correctional staff, for credited service earned prior to July 1, 1978, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after July 1, 1978, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1977, ch 31, § 4.



§ 3-12-92.2 Calculation of benefits for sheriffs and deputies--Prior elective rights preserved.

3-12-92.2. Calculation of benefits for sheriffs and deputies--Prior elective rights preserved. For the purposes of determining the benefits of county sheriffs and deputy county sheriffs, for credited service earned prior to January 1, 1980, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after January 1, 1980, the benefits shall be calculated pursuant to § 3-12-92. Nothing in this chapter shall be construed as an abridgement of the right of a sheriff to exercise his right to elect to participate pursuant to § 3-12-64.

Source: SL 1979, ch 26, §§ 2, 3.



§ 3-12-92.3 Calculation of benefits of parole agent.

3-12-92.3. Calculation of benefits of parole agent. For purposes of determining the benefits of a parole agent, for credited service earned prior to July 1, 1991, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after June 30, 1991, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1991, ch 29, § 3.



§ 3-12-92.4 Amount of retirement allowance for justice, judge, or magistrate judge.

3-12-92.4. Amount of retirement allowance for justice, judge, or magistrate judge. Upon retirement, a member shall receive a normal retirement allowance, commencing at normal retirement age or thereafter as provided in § 3-12-90, for the first fifteen years of Class B credited service as a justice, judge, or magistrate judge equal to 3.733% of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge before July 1, 2008, plus 3. 333% of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge after July 1, 2008. A member shall also receive for Class B credited service as a justice, judge, or magistrate judge in excess of fifteen years, 2.4% of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge before July 1, 2008, plus 2.0% of final average compensation for each year of Class B credited service as a justice, judge, or magistrate judge after July 1, 2008.

Source: SL 1994, ch 34, § 5; SL 1997, ch 26, § 4; SL 1998, ch 15, § 17; SL 1999, ch 15, § 4; SL 2000, ch 25, § 3; SL 2008, ch 23, § 3.



§ 3-12-92.5 Repealed.

3-12-92.5. Repealed by SL 1999, ch 15, § 5.



§ 3-12-92.6 Adjustments in allowance for certain retirees based on time and circumstances ofretirement.

3-12-92.6. Adjustments in allowance for certain retirees based on time and circumstances of retirement. Each member who retired prior to July 1, 2008, and each beneficiary of a deceased member who retired prior to July 1, 2008, shall receive a retirement allowance based on the provisions of § 3-12-91, 3-12-92, or 3-12-92.4 as applicable based on the member's final average compensation, credited service, and other public benefits at retirement and the benefit formulas in §§ 3-12-91, 3-12-92, and 3-12-92.4 when improved by the improvement factor from the date of retirement to July 1, 2008.

Increased benefits as provided by any amendment to this section are prospective in nature and are effective July 1, 2008.

Each member or beneficiary of a member who retired prior to July 1, 1974, who is receiving benefits pursuant to § 3-12-126 or each member or beneficiary of a member who elected to retire pursuant to § 3-12-127, shall have a benefit increased by an additional 2.0% as of July 1, 2008, in lieu of the increase provided in this section.

If a member retired prior to normal retirement age, the allowance shall be adjusted in accordance with the law in effect at the time of retirement. If a member elected an alternate method of payment under the law in effect at the time of retirement, the allowance shall be adjusted in accordance with the law in effect at the time of retirement. If the additional allowance is to be paid to a beneficiary of a deceased member, the additional allowance shall be adjusted in accordance with the law in effect at the time of the member's retirement.

No member or beneficiary whose retirement allowance terminated prior to July 1, 2008, may receive any benefits pursuant to this section.

Source: SL 1997, ch 26, § 7; SL 1998, ch 15, § 19; SL 1999, ch 15, § 6; SL 2000, ch 25, § 4; SL 2008, ch 23, § 4.



§ 3-12-93 Amount of benefits for justice or judge mandatorily retired.

3-12-93. Amount of benefits for justice or judge mandatorily retired. Any justice of the Supreme Court or judge of the circuit court of this state who is automatically retired pursuant to the provisions of § 16-1-4.1 or 16-6-31, or who, having reached age seventy, retired prior to January 7, 1975, and who has not fully qualified for retirement benefits as provided by this chapter shall nevertheless receive retirement benefits in the proportion that his total time served bears to fifteen years, or if he has served in excess of fifteen years then receive full benefits.

Source: SL 1973, ch 133, § 3; SDCL Supp, § 16-8-9.3; SL 1974, ch 35, § 49.



§ 3-12-94 Spouse's allowance on death of member after retirement age.

3-12-94. Spouse's allowance on death of member after retirement age. Upon the death of a retiree or any member who has reached normal retirement age, the surviving spouse is eligible to receive a normal retirement allowance, payable in monthly installments, equal to sixty percent of the retirement allowance that the member was receiving or was eligible to receive at the time of death.

Source: SL 1967, ch 303, § 9 as added by SL 1968, ch 216, § 1; SDCL Supp, § 3-12-29.2; SL 1970, ch 25, § 8; SL 1974, ch 35, § 50; SL 1999, ch 16, § 1.



§ 3-12-94.1 Allowance to surviving spouse of law enforcement officer retired for disability.

3-12-94.1. Allowance to surviving spouse of law enforcement officer retired for disability. Notwithstanding the repeal of § 3-13-25 by chapter 35 of the 1974 Session Laws, the surviving spouse of a disability retiree under the Law Enforcement Officers' Retirement System as consolidated into the South Dakota Retirement System pursuant to § 3-12-46 shall upon the death of the member be entitled to an annuity equal to one-half the member's annuity at the time of death. The retirement for disability upon which annuity was based shall have been approved prior to July 1, 1974.

Source: SL 1979, ch 26, § 3A.



§ 3-12-95 Family benefits on death of contributing member before retirement and before July1, 2015.

3-12-95. Family benefits on death of contributing member before retirement and before July 1, 2015. On the death of a contributing member prior to July 1, 2015, and prior to the earlier of the member attaining normal retirement age or the member's retirement, who has one or more years of contributory service; or if there has been a break in the member's employment of more than one year, one-half year of contributory service having been performed after the end of the last such break; or if the member was receiving a disability benefit which commenced after July 1, 1974, and was based on an application received by the system prior to July 1, 2015, the following benefits shall be paid:

(1) A surviving spouse having the care of children shall receive an annual amount, payable in monthly installments, equal to forty percent of the member's final average compensation, plus ten percent of such final average compensation for each child to a maximum of six such children;

(2) The conservator or custodian of each child, on whose account there is no benefit payable under subdivision (1), shall receive on behalf of each child, to a maximum of five such children, an annual amount, payable in monthly installments, equal to twenty percent of the member's final average compensation;

(3) If the sum of benefits payable under subdivisions (1) and (2) exceeds one hundred percent of the member's final average compensation, the benefits payable under both subdivisions (1) and (2) shall be proportionally reduced so that the total of the benefits is equal to one hundred percent of the member's final average compensation;

(4) If there are no benefits being paid under subdivision (1) and the member's accumulated contributions have not been withdrawn pursuant to § 3-12-97, the spouse who has reached age sixty-five shall receive a monthly payment equal to sixty percent of the amount which would have been payable to the deceased member at normal retirement age based on the member's credited and projected service and projected compensation. The benefit payable under this subdivision shall be increased by application of the improvement factor commencing each July first for each complete twelve-month period between the date the member would have reached normal retirement age and the date benefits commence to the spouse.

Family benefits begin to accrue on the first day of the month following the death of the member.

Source: SL 1967, ch 303, § 9 as added by SL 1968, ch 216, § 1; SDCL Supp, § 3-12-29.2; SL 1970, ch 25, § 8; SL 1974, ch 35, § 51; SL 1976, ch 40, § 3; SL 1979, ch 30, § 1; SL 1980, ch 31, § 8; SL 1982, ch 34, § 2; SL 1984, ch 25; SL 1993, ch 213, § 78; SL 1999, ch 16, § 2; SL 2004, ch 40, § 1; SL 2005, ch 24, § 4; SL 2006, ch 18, § 2; SL 2010, ch 20, § 11; SL 2014, ch 20, § 23.



§ 3-12-95.1 Benefits payment on minor's behalf to be made to custodian or conservator.

3-12-95.1. Benefits payment on minor's behalf to be made to custodian or conservator. Any payment of any benefit to a minor pursuant to the provisions of this chapter shall be made on the minor's behalf to a custodian or conservator appointed by law. No legal guardian may be deemed a custodian or conservator except by a separate appointment.

Source: SL 2006, ch 18, § 1.



§ 3-12-95.2 Benefits payable directly to child at age eighteen--Elimination upon ineligibility.

3-12-95.2. Benefits payable directly to child at age eighteen--Elimination upon ineligibility. The conservator and custodian provisions of subdivision 3-12-95(2) and § 3-12-95.1 notwithstanding, the benefit becomes payable directly to a child when the child reaches eighteen years of age. The benefit shall be eliminated when the child becomes ineligible pursuant to subdivision 3-12-47(14).

Source: SL 2011, ch 22, § 3.



§ 3-12-95.3 Elimination of family benefit as children become ineligible.

3-12-95.3. Elimination of family benefit as children become ineligible. That portion of a family benefit that is payable on account of children pursuant to subdivision 3-12-95(1) shall be eliminated as each child becomes ineligible pursuant to subdivision 3-12-47(14). The benefit shall be eliminated altogether when the youngest child becomes ineligible pursuant to subdivisions 3-12-47(14).

Source: SL 2011, ch 22, § 2.



§ 3-12-95.4 Family benefits on death of contributing member before retirement and after June 30,2015.

3-12-95.4. Family benefits on death of contributing member before retirement and after June 30, 2015. On the death of a contributing member after June 30, 2015, who has acquired at least three years of contributory service or noncontributory service as delineated in subsections (b), (e), (g), and (h) of subdivision 3-12-47(24), or who died while performing usual duties for an employer, and prior to the earlier of the member attaining normal retirement age or the member's retirement, a family benefit shall be paid on behalf of any child of such member. The total family benefit is the greater of:

(1) Twenty-five percent of the member's final average compensation at the time of death; or

(2) The member's unreduced accrued retirement benefit at the time of death.

The family benefit, which shall be paid in monthly installments, shall be equally apportioned among any children of the member and shall be paid on behalf of any child to the conservator or custodian of the child, as applicable. However, if the child is eighteen years of age the benefit is payable directly to the child. As any child becomes ineligible pursuant to subdivision 3-12-47(14), the family benefit shall be reallocated among any remaining children of the deceased member. The family benefit terminates if there are no children of the deceased member pursuant to subdivision 3-12-47(14).

Source: SL 2014, ch 20, § 17.



§ 3-12-95.5 Surviving spouse benefit at age sixty-five where contributing member dies after June30, 2015.

3-12-95.5. Surviving spouse benefit at age sixty-five where contributing member dies after June 30, 2015. If no family benefit is being paid pursuant to § 3-12-95.4, a surviving spouse of a contributing member who died after June 30, 2015, shall, upon attaining the age sixty-five, receive a surviving spouse benefit calculated as follows, whichever is applicable:

(1) If a family benefit had been paid, sixty percent of the family benefit paid at the time the family benefit ended, increased by the improvement factor from the date the last family benefit was paid; or

(2) If a family benefit had not been paid, sixty percent of the amount calculated pursuant to subsection (a) or (b), whichever is greater, increased by the improvement factor from the date of the member's death:

(a) Twenty-five percent of the member's final average compensation at the time of the member's death; or

(b) The member's unreduced accrued retirement benefit at the time of the member's death.

The surviving spouse benefit shall be paid in monthly installments for the life of the surviving spouse.

Source: SL 2014, ch 20, § 18.



§ 3-12-95.6 Early surviving spouse benefit.

3-12-95.6. (Section effective July 1, 2015) Early surviving spouse benefit. A member's spouse who would be eligible to receive a surviving spouse benefit at age sixty-five may elect to start the benefit prior to age sixty-five but no earlier than the date on which the surviving spouse attains the age of fifty-five. The early surviving spouse benefit, payable for the life of the surviving spouse, is the surviving spouse benefit reduced by five percent for each full year and prorated for each additional full month between the date the early surviving spouse benefit commences and the date the surviving spouse attains the age of sixty-five.

Source: SL 2014, ch 19, § 1, eff. July 1, 2015.



§ 3-12-96 Deductions of member's primary social security from benefits.

3-12-96. Deductions of member's primary social security from benefits. Seventy-five percent of a member's primary social security, without regard to any improvements, shall be deducted from the benefits provided in subdivisions 3-12-95(1) and (2).

Source: SL 1974, ch 35, § 51; SL 1977, ch 28, § 10; SL 1986, ch 37, § 6; SL 1994, ch 35, § 1.



§ 3-12-97 Family benefits in lieu of other death benefits--Election by designated beneficiary towithdraw accumulated contributions.

3-12-97. Family benefits in lieu of other death benefits--Election by designated beneficiary to withdraw accumulated contributions. Family benefits payable under § 3-12-95 are in lieu of the death benefits payable under any other provision of this chapter except that a designated beneficiary may elect, subject to a deduction for any benefits previously paid, prior to the receipt of the first payment under subdivision 3-12-95 (4), to withdraw the member's accumulated contributions providing there are no children on account of whom benefits are payable under subdivisions 3-12-95(1) and (2).

Source: SL 1974, ch 35, § 51; SL 1975, ch 39, § 6.



§ 3-12-98 Disability benefits eligibility--Applications before July 1, 2015--Requiredinformation--Filing deadline.

3-12-98. Disability benefits eligibility--Applications before July 1, 2015--Required information--Filing deadline. A contributing member who becomes disabled and who has acquired at least three years of contributory service or noncontributory service as delineated in subsections (b), (e), (g), and (h) of subdivision 3-12-47(24) since the member's most recent entry into active status and prior to becoming disabled or was disabled by accidental means while performing usual duties for an employer, is eligible for a disability benefit if the disability is expected to be of long, continued, and indefinite duration of at least one year. In order to be eligible for a disability benefit, a member must be disabled on the date the member's contributory service ends. Any member who fails to file an application for disability benefits with the administrator within three years of the date on which the member's contributory service ends, forfeits all rights to disability benefits. Any information required for a complete application must be received within one year after the application for disability benefits was received. If the required information is not received by the system within one year after the application is received, the member may reapply. For purposes of this section, a transfer within a participating unit, or a change in employment from one participating unit to another participating unit if there is no break in contributory service, does not constitute a new entry into active status. The provisions of this section apply to any member whose application for disability benefits is received by the system prior to July 1, 2015.

Source: SL 1974, ch 35, § 52; SL 1977, ch 28, § 11; SL 1979, ch 30, § 2; SL 1980, ch 31, § 3; SL 1992, ch 3; SL 2004, ch 37, § 3; SL 2005, ch 24, § 5; SL 2014, ch 20, § 24.



§ 3-12-99 Amount of monthly disability benefit--Applications before July 1, 2015.

3-12-99. Amount of monthly disability benefit--Applications before July 1, 2015. The disability benefit for the first thirty-six months shall be equal to fifty percent of the member's final average compensation immediately preceding the date of disability, increased by ten percent of such compensation for each child to a maximum of four such children.

Starting with the thirty-seventh month, if the member is eligible for and receiving disability benefits from social security, the disability benefit from the system is equal to the greater of the amount paid during the first thirty-six months less the amount of primary social security or the amount of the member's unreduced accrued retirement benefit as of the date of disability. If the member's unreduced accrued retirement benefit is the greater, it is immediately payable by the system notwithstanding any other provisions to the contrary. In no event may the annual amount of a disability benefit be less than twenty percent of the compensation on which the initial disability benefit was based.

Starting with the thirty-seventh month, if the member is not eligible for and receiving disability benefits from social security, the disability benefit from the system is equal to the greater of twenty percent of the compensation on which the initial disability benefit was based or the amount of the member's unreduced accrued retirement benefit as of the date of disability. If the member's unreduced accrued retirement benefit is the greater, it is immediately payable by the system notwithstanding any other provisions to the contrary. The disability benefit shall be paid only in the form of monthly installments. The provisions of this section apply to any member whose application for disability benefits is received by the system prior to July 1, 2015.

Source: SL 1974, ch 35, § 53; SL 1994, ch 32, § 3; SL 2004, ch 40, § 2; SL 2014, ch 20, § 25.



§ 3-12-99.1 Elimination or addition of disability benefit pertaining to children--Applicationsbefore July 1, 2015.

3-12-99.1. Elimination or addition of disability benefit pertaining to children--Applications before July 1, 2015. That portion of a disability benefit that is payable on account of children shall be eliminated as each child becomes ineligible pursuant to subdivision 3-12-47(14). However, that portion of a disability benefit that is payable on account of children shall increase if a disabled member gains an additional child who is eligible pursuant to subdivision 3-12-47(14). All other provisions in § 3-12-101 do not apply to members receiving a disability benefit pursuant to this chapter. The provisions of this section apply to any member whose application for disability benefits is received by the system prior to July 1, 2015.

Source: SL 1994, ch 32, § 4; SL 2011, ch 22, § 1; SL 2014, ch 20, § 26.



§ 3-12-100 Criteria for determining disability--Uniform application.

3-12-100. Criteria for determining disability--Uniform application. The Board of Trustees shall set the criteria for determining the disability of members. Methods of disability determination shall be applied uniformly and consistently to all members applying for the disability benefits.

Source: SL 1974, ch 35, § 54.



§ 3-12-101 Deduction of other public benefits from disability benefit--Reduction when childrenbecome ineligible--Applications before July 1, 2015.

3-12-101. Deduction of other public benefits from disability benefit--Reduction when children become ineligible--Applications before July 1, 2015. Disability benefits shall be reduced by an amount equal to the unmodified benefits paid or payable under other public systems. Disability benefits payable on account of children shall be reduced when children become ineligible. In no event may the annual amount of a disability benefit be less than the greater of six percent of the compensation on which the disability benefit is based or six hundred dollars a year.

However, any disability benefit effective prior to July 1, 1994, and payable on or after that date may not be reduced by any benefit payable on account of a veteran's disability or from any insured or self-insured short-term disability plan sponsored by an employer and paid for by the employee or paid for under a salary reduction plan. Further, any disability benefit effective prior to July 1, 1994, and payable on or after July 1, 1995, may not be reduced by any benefit payable on account of a federal military retirement or a federal national guard retirement. The provisions of this section apply to any member whose application for disability benefits is received by the system prior to July 1, 2015.

Source: SL 1974, ch 35, § 55; SL 1986, ch 37, § 7; SL 1993, ch 43, §§ 1, 2; SL 1994, ch 36; SL 1995, ch 20; SL 2014, ch 20, § 27.



§ 3-12-102 Repealed.

3-12-102. Repealed by SL 1990, ch 38.



§ 3-12-103 Conversion of disability benefit to retirement benefit at retirement age--Applicationsbefore July 1, 2015.

3-12-103. Conversion of disability benefit to retirement benefit at retirement age--Applications before July 1, 2015. When a person who is receiving a disability benefit reaches age sixty-five, or at such later date if there are no eligible children, or if over age sixty at the time of commencement of disability, after a period of five years, the member's disability benefit shall be terminated and thereafter the member shall receive the benefit payable for service retirement at that age, calculated on the projected compensation and projected service. If a person who received a disability benefit returns to employment prior to normal retirement age, the member's credited service shall include the time of disability. The provisions of this section apply to any member whose application for disability benefits is received by the system prior to July 1, 2015.

Source: SL 1974, ch 35, § 57; SL 1992, ch 33; SL 2014, ch 20, § 28.



§ 3-12-103.1 Termination of disability benefit based on application before July 1, 2015.

3-12-103.1. Termination of disability benefit based on application before July 1, 2015. A member's disability benefit that was based on an application received by the system prior to July 1, 2015, shall terminate thirty days after the earliest of the following:

(1) The member no longer is disabled;

(2) The member no longer is subject to the medical condition that caused the disability;

(3) The member refuses to undergo a medical examination requested by the system for the purpose of reviewing the medical condition that caused the disability;

(4) The member returns to continuous employment in the position the member held prior to becoming disabled; or

(5) The member returns to continuous employment in a position of comparable level to the position the member held prior to becoming disabled.

However, a member's disability benefit shall terminate immediately if the member's disability benefit is converted to a service retirement benefit pursuant to § 3-12-103.

Source: SL 2006, ch 19, § 1; SL 2014, ch 20, § 29.



§ 3-12-104 Election of additional survivor protection--Commencement and termination ofadditional contribution.

3-12-104. Election of additional survivor protection--Commencement and termination of additional contribution. Within three hundred sixty-five days of becoming a member, within ninety days of attaining age thirty-five, or within ninety days of the first anniversary of a marriage, a member may elect to provide the member's spouse with additional survivor protection by increasing the member's contribution by an additional one and five-tenths percent of compensation, which additional contribution may not be matched by the member's employer. The additional contribution shall commence with the first payroll period following the date of the election. It shall continue until the earlier of the member's spouse attaining age sixty-five, the death or disability of the member, the death of the spouse, termination of employment or the termination of the marriage as defined in the rules of the board of trustees. The additional contribution may not be treated as a member contribution for purposes of determining the amount of refund of accumulated contributions. However, the contributions paid prior to January 1, 1979, shall be considered part of accumulated contributions for determining the amount of refund if the member terminates employment. Notwithstanding any other provision of this section, a member who is currently contributing to the system may terminate the additional survivor protection under this section, but all funds contributed for the additional survivor protection shall remain with the system and may not be considered as part of the member's accumulated contributions. For the purposes of implementing this section, the one and two-tenths percent contribution for additional survivor protection was applied to all compensation received on or after July 1, 2004, regardless of when that compensation was earned, and the one and five-tenths percent of compensation shall be applied to all compensation received on or after July 1, 2010, regardless of when that compensation was earned.

Source: SL 1974, ch 35, § 58; SL 1976, ch 40, § 4; SL 1977, ch 28, § 12; SL 1978, ch 33, §§ 1, 3; SL 1982, ch 32, § 6; SL 1995, ch 21; SL 1998, ch 15, § 20; SL 1998, ch 21, § 1; SL 2004, ch 41, § 1; SL 2010, ch 22, § 1.



§ 3-12-104.1 Extension of survivor protection option to current contributing members--Limitationon future extensions.

3-12-104.1. Extension of survivor protection option to current contributing members--Limitation on future extensions. The additional survivor protection option granted under § 3-12-104 is hereby extended to all current contributing members of the system for a period of three months commencing October 1, 1990, and ending December 31, 1990. In no event may the additional survivor protection be made available to a terminated vested member or to a member receiving a retirement allowance from the system. However, the additional survivor protection option may not be so extended again at any time after June 30, 2004.

Source: SL 1982, ch 32, § 7; SL 1986, ch 39; SL 1990, ch 39; SL 2004, ch 41, § 2.



§ 3-12-104.2 New enrollments in additional survivor protection prohibited.

3-12-104.2. New enrollments in additional survivor protection prohibited. The provisions of § 3-12-104 notwithstanding, on or after July 1, 2010, no member of the system may enroll in the program created under that section.

Source: SL 2010, ch 22, § 2.



§ 3-12-105 Amount of additional survivor protection benefits--Termination.

3-12-105. Amount of additional survivor protection benefits--Termination. The additional survivor protection payable under § 3-12-104, on the death of the member or expiration of benefits that may have been paid pursuant to subdivision 3-12-95(1) because there is no eligible child, entitles the surviving spouse of the member to an annual amount, payable in monthly installments, equal to forty percent of the member's final average compensation, multiplied by the improvement factor for each full twelve-month period between the earlier of the date of death or disability of the member and the date the payment of the benefit is due to commence. The additional survivor protection allowance shall continue until the surviving spouse dies or attains age sixty-five, whichever is earlier.

Source: SL 1974, ch 35, § 59; SL 1979, ch 30, § 3; SL 1982, ch 34, § 3; SL 2004, ch 40, § 3; SL 2004, ch 41, § 3.



§ 3-12-106 Early retirement--Reduction of monthly payments.

3-12-106. Early retirement--Reduction of monthly payments. Any vested member can retire in the ten years preceding his normal retirement age and the retirement allowance shall be reduced by the lesser of the following:

(1) One-fourth of one percent for each full month which remains between the date of commencement of payments and the date the member will reach his normal retirement age; or

(2) One-fourth of one percent for each full month which remains between the date of commencement of payments and the date the member will reach his reduction age.
Source: SL 1967, ch 303, § 7 as added by SL 1968, ch 216, § 1; SDCL Supp, § 3-12-27.1; SL 1970, ch 25, § 6; SL 1974, ch 35, § 60; SL 1978, ch 34, § 1; SL 1986, ch 37, § 8.



§ 3-12-107 Adjustment of early retirement benefits so greater initial benefits equal later lesserbenefits when combined with social security.

3-12-107. Adjustment of early retirement benefits so greater initial benefits equal later lesser benefits when combined with social security. Any member who retires before being eligible for social security retirement benefits may elect to receive initial retirement benefit payments from the system in an amount greater than the standard benefit payments computed on the basis of the member's age and earnings at retirement. The greater amount, in conjunction with a later reduced amount, shall be the actuarial equivalent of the normal retirement allowance computed on the basis of age at retirement. The greater amount shall be paid until the member reaches the age of sixty-two, at which time the payment from the system shall be the reduced amount so that, as far as possible, the member's combined monthly retirement income from the system and social security shall approximately equal the greater amount paid prior to age sixty-two.

Source: SL 1974, ch 35, § 61; SL 2006, ch 20, § 1.



§ 3-12-108 Modified monthly allowance permitted--Time and effect of election.

3-12-108. Modified monthly allowance permitted--Time and effect of election. The Board of Trustees may provide under its rules and regulations for a modified monthly allowance to a member or beneficiary in lieu of the monthly benefit allowances payable under any provision of this chapter, provided that such allowance is not greater than the actuarial equivalent of the allowance due him under this chapter. Any such request must be made in writing on the form prescribed by and filed with the board prior to the date of the first payment of the unmodified allowance. An election of a modified form of payment is effective only after the date of acceptance by the board and may not be modified or revoked after that date without the further consent of the board.

Source: SL 1968, ch 216, § 1; SDCL Supp, § 3-12-41; SL 1970, ch 25, § 11; SL 1974, ch 35, § 62.



§ 3-12-109 Duplicate benefits prohibited unless from another member's contributions.

3-12-109. Duplicate benefits prohibited unless from another member's contributions. No person shall be entitled to receive a benefit provided under more than one provision of this chapter at one time, unless such benefit is derived from the contributions of another member.

Source: SL 1974, ch 35, § 63; SL 1977, ch 28, § 13.



§ 3-12-110 Balance of accumulated contributions refunded to beneficiary or family--Reversionto system of unclaimed payments.

3-12-110. Balance of accumulated contributions refunded to beneficiary or family--Reversion to system of unclaimed payments. If the aggregate benefits payable to a member and the member's surviving spouse and minor children, after all benefits currently or potentially payable under any provision of this chapter have terminated, do not total to the member's accumulated contributions including one hundred percent of employer contributions if the member died prior to July 1, 2010, or eighty-five percent of employer contributions if the member died on or after July 1, 2010, then the balance equal to the difference between the accumulated contributions and total payments made to date shall be paid in a lump sum as provided in this section.

Amounts payable under this section shall be paid as follows:

(1) To the beneficiary or entity designated by the member, if any is designated; or

(2) If no beneficiary or entity is designated, then to the member's surviving spouse; or

(3) If no beneficiary or entity is designated and there is no surviving spouse, then to all surviving children, irrespective of age, on a share alike basis; or

(4) If no beneficiary or entity is designated, there is no surviving spouse, and there are no surviving children, then to the member's estate.

If no claim for payment due upon the death of a deceased member is made within three years from date of death, the payment shall revert to the system. However, a claim may be honored after the expiration of the three-year reversion period if, in the opinion of the administrator, payment of the claim is warranted by exceptional circumstances.

This section does not apply to any member who withdraws accumulated contributions after termination of employment, or to any nonvested member who dies after termination of employment.

Source: SL 1974, ch 35, § 64; SL 1986, ch 37, § 9; SL 1995, ch 24, § 16; SL 1997, ch 29, § 1; SL 1998, ch 15, § 21; SL 1999, ch 15, § 7; SL 2006, ch 21, § 1; SL 2010, ch 20, § 12; SL 2014, ch 20, § 30.



§ 3-12-111 Suspension of retirement allowance during reemployment prior to July 1, 2004--Recalculation of additional allowance.

3-12-111. Suspension of retirement allowance during reemployment prior to July 1, 2004--Recalculation of additional allowance. If a retired member whose benefits have been reduced pursuant to § 3-12-106 becomes employed as a permanent full-time employee by a participating unit prior to July 1, 2004, the payment of the member's retirement allowance, including the annual increase pursuant to § 3-12-88, shall be suspended during such period of reemployment. If the member remains in such reemployment for at least three years pursuant to the provisions of § 3-12-82 and then again retires, the member's additional allowance shall be recalculated to consider only the member's credited service and final compensation earned during reentry.

Source: SL 1970, ch 25, § 13; SDCL Supp, § 3-12-29.3; SL 1974, ch 35, § 65; SL 1982, ch 32, § 8; SL 1986, ch 37, § 10; SL 1997, ch 28, § 2; SL 2004, ch 38, § 3.



§ 3-12-111.1 Suspension of retirement allowance during reemployment for members whoreentered employment between July 1, 2004 and April 1, 2010--Allowance uponsubsequent retirement.

3-12-111.1. Suspension of retirement allowance during reemployment for members who reentered employment between July 1, 2004 and April 1, 2010--Allowance upon subsequent retirement. If a retired member whose benefits have been reduced pursuant to § 3-12-106 becomes employed as a permanent full-time employee by a participating unit on or after July 1, 2004, but prior to April 1, 2010, the payment of the member's retirement allowance shall be suspended during the period of reemployment. If the member remains in reemployment for at least three years pursuant to the provisions of § 3-12-82, the member upon subsequent retirement shall receive an additional allowance based upon the member's credited service and final compensation earned during the reentry. Only the member's credited service from the subsequent employment shall be taken into account in calculating a reduction pursuant to § 3-12-106, if any, in the member's additional allowance. If the member remains in reemployment for a period of less than three years, the member upon subsequent retirement shall receive a refund of the member's accumulated contributions. In addition, no matter the duration of the member's reemployment, the annual increase applied to the original allowance pursuant to § 3-12-88 shall be eliminated for the period of reemployment.

Source: SL 2004, ch 38, § 4; SL 2010, ch 20, § 13; SL 2010, ch 23, § 7, eff. Apr. 1, 2010.



§ 3-12-112 Benefits payable only as monthly allowance--Lump-sum payments prohibited unlessspecified.

3-12-112. Benefits payable only as monthly allowance--Lump-sum payments prohibited unless specified. A member in the system may claim the benefits provided for in this chapter only in the form of a monthly benefit payment and only after such time as these benefits are payable. Unless otherwise specifically provided, there shall be no circumstances which shall allow a member or a former member of the system a lump-sum cash payment in lieu of the normal retirement allowance.

Source: SL 1967, ch 303, § 8; SDCL, § 3-12-29; SL 1968, ch 216, § 1; SL 1970, ch 25, § 7; SL 1974, ch 35, § 66.



§ 3-12-113 Time of termination of benefits.

3-12-113. Time of termination of benefits. In the event of the death of a member who is receiving benefits under this chapter, or on whose account a benefit is payable or children are no longer qualified, the benefit payable to or on account of that person shall be terminated on the last day of the month in which an event occurs which effects a termination.

Source: SL 1974, ch 35, § 67.



§ 3-12-114 Correction of errors--Adjustment to actuarial equivalent.

3-12-114. Correction of errors--Adjustment to actuarial equivalent. Should any change or error in the records of the system or any participating unit result in any person receiving from the system more or less than he would have been entitled to receive had the records been correct, the administrator shall correct such error and, as far as practicable, shall adjust the payment in such manner that the actuarial equivalent of the benefit to which such person was correctly entitled shall be paid.

Source: SL 1959, ch 84, § 38; SDC Supp 1960, § 15.3942; SL 1961, ch 255, § 40; SDCL, §§ 9-15-68, 13-45-70; SL 1970, ch 25, § 13; SDCL Supp, § 3-12-44; SL 1974, ch 35, § 68.



§ 3-12-115 Exemption of contributions and benefits from taxation and process.

3-12-115. Exemption of contributions and benefits from taxation and process. The rights of a person to a benefit, return of accumulated contributions, the benefit itself, any optional benefits and any other right accrued or accruing under the provisions of this chapter and all moneys belonging to the system are hereby exempt from any state, county, municipal, or other local tax and may not be subject to execution, garnishment, attachment, operation of bankruptcy or insolvency laws or any other process of law whatsoever and shall be unassignable, except as required under applicable law, including any qualified domestic relations order as defined in § 414(p) of the Internal Revenue Code, or as is otherwise specifically provided in this chapter.

Source: SL 1959, ch 84, § 40; SDC Supp 1960, § 15.3943; SL 1961, ch 255, § 42; SDCL §§ 9-15-70, 13-45-69; SL 1970, ch 25, § 13; SDCL Supp, § 3-12-45; SL 1974, ch 35, § 69; SL 1985, ch 24, § 3; SL 2013, ch 20, § 11.



§ 3-12-116 Lump-sum payments where designated beneficiary does not survive member--Reversion to system of unclaimed payments.

3-12-116. Lump-sum payments where designated beneficiary does not survive member--Reversion to system of unclaimed payments. If a designated beneficiary does not survive the member, any lump-sum payment that may be due shall be payable to the member's surviving spouse. If there is no surviving spouse, the payment shall be payable to all of the member's surviving children, irrespective of age, on a share-alike basis. If there is no surviving spouse and there are no surviving children, the payment shall be payable to the estate of the deceased member. If no claim for payment due upon the death of a deceased member is made within three years from date of death, the payment shall revert to the system. However, a claim may be honored after the expiration of the three-year reversion period if, in the opinion of the administrator, payment of the claim is warranted by exceptional circumstances.

Source: SL 1967, ch 303, § 8 as added by SL 1968, ch 216, § 1; SDCL Supp, § 3-12-29.1; SL 1974, ch 35, § 70; SL 2006, ch 21, § 2.



§ 3-12-117 Investment of assets by investment council--Pooling of funds--Standards forinvestment--Compliance with federal divestiture enactments.

3-12-117. Investment of assets by investment council--Pooling of funds--Standards for investment--Compliance with federal divestiture enactments. The State Investment Council as provided in § 4-5-12 is responsible for the investment of the assets of the system. The Investment Council may pool the several retirement funds for investment purposes and the investment of such funds is not restricted by the provisions of § 4-5-26, but is governed by the provisions of § 4-5-27. However, the assets of the system may not be used as venture capital, nor may the assets of the system be managed in any manner for the purposes of social investment. The State Investment Council shall invest member trust funds in a manner that is solely designed to provide for the exclusive benefit of the members and benefit recipients of the system. However, the foregoing provisions notwithstanding, the State Investment Council shall establish a shareholder activism policy to engage and promote compliance with federal divestiture enactments by the United States Congress and to recognize the risks associated with companies doing business in the countries identified. Once the United States Congress has acted, the State Investment Council may initiate the shareholder activism policy on its own accord, or shall do so at the direction of the Legislature by resolution. The State Investment Council shall report semi-annually and fifteen months after July 1, 2010 on council actions related to the shareholder activism policy. The report shall include an analysis of the success of the policy in accomplishing the goal of promoting compliance with the federal enactments and its impact on all sales of affected companies.

Source: SL 1974, ch 35, § 71; SL 1989, ch 39; SL 2010, ch 21, § 3.



§ 3-12-118 Quadrennial independent report on investment performance--Contents of report.

3-12-118. Quadrennial independent report on investment performance--Contents of report. The Board of Trustees shall retain the services of an independent contractor, not involved in the investment process, to make a report to the board not less than every four years on the investment performance results of the assets of the retirement funds. The report shall include, but not be limited to, the investment for the total portfolio and each major investment category thereof; a comparison of the investment return on the common stocks in the portfolio to market indices in general use and to the results achieved by other institutional investors of pension funds; and an appraisal of the success of the management of the actively traded bond portfolio, including a comparison of the return on the bonds in the portfolio to the bond indices in general use and a quantitative estimate of the aggregate gains or losses arising out of the portfolio transactions, both current exchanges and those that have to be worked out over time by a series of trades.

Source: SL 1974, ch 35, § 72.



§ 3-12-118.1 Alternative benefit enhancement methodology.

3-12-118.1. Alternative benefit enhancement methodology. The board may develop an alternative benefit enhancement methodology based on investment performance that mitigates risk within the South Dakota Retirement System. The funding and operational provisions related to the alternative benefit enhancement methodology shall be submitted for legislative approval prior to implementation.

Source: SL 2012, ch 27, § 1.



§ 3-12-119 Review of investment policy when return lower than average--Report to Governorand Legislature.

3-12-119. Review of investment policy when return lower than average--Report to Governor and Legislature. In the event the investment return on the common stock portfolio or bond portfolio is lower than the average return achieved by other institutional investors of pension funds, then the Investment Council shall review the way in which the assets are being invested and the sources of investment advice being utilized to determine what changes, if any, are desirable to produce an investment return equal to or greater than the average, and shall make a report to the Governor and the Legislature on the investment performance results and any changes necessary to improve the investment return.

Source: SL 1974, ch 35, § 73.



§ 3-12-120 Annual actuarial valuation of system--Scope of valuation.

3-12-120. Annual actuarial valuation of system--Scope of valuation. To determine and verify the adequacy of the members and employer contributions to the system, an actuarial valuation of the system shall be made by an approved actuary annually.

The actuarial valuation shall include:

(1) A demonstration of the relationship of the current member and employer contributions, expressed as a percentage of payroll, to the actuarial requirement; and

(2) The current year's funded ratio as well as the ratios from the prior actuarial valuations performed after July 1, 1974.
Source: SL 1974, ch 35, § 74; SL 1996, ch 27; SL 2004, ch 42, § 13.



§ 3-12-120.1 Independent actuarial review of retirement system mandated--Issues.

3-12-120.1. Independent actuarial review of retirement system mandated--Issues. An independent actuarial review shall be completed of the South Dakota Retirement System, focusing upon issues of equity regarding member benefits, including, but not limited to, the class A alternate formula, class differences, length of service issues, purchase of credited service, cost of living allowance, death and disability benefits, married members, members with younger spouses, life expectancy, early retirement, and reemployment after retirement.

Source: SL 2000, ch 26, § 1.



§ 3-12-120.2 Committee to request proposals--Designation of actuary--Date of report.

3-12-120.2. Committee to request proposals--Designation of actuary--Date of report. The Retirement Laws Committee shall submit a request for proposals, and shall designate an approved actuary to carry out the study no later than July 1, 2000. The approved actuary shall report its findings to the Retirement Laws Committee no later than December 1, 2000.

Source: SL 2000, ch 26, § 2.



§ 3-12-120.3 Payment for review.

3-12-120.3. Payment for review. This independent actuarial review shall be paid for out of the South Dakota Retirement System fund. Expenditures shall be disbursed on warrants drawn by the state auditor and shall be supported by vouchers approved by the administrator of the system.

Source: SL 2000, ch 26, § 3.



§ 3-12-121 Actuarial assumptions on which valuation based--Report of change.

3-12-121. Actuarial assumptions on which valuation based--Report of change. The actuarial valuation required by § 3-12-120 shall be based on actuarial assumptions adopted by the Board of Trustees as a result of an actuarial experience analysis. The board may not make any change in the actuarial assumptions unless the approved actuary retained to make the actuarial valuation certifies that the change is reasonable. If the board makes any such change, it shall report the change to the Governor and to the Retirement Laws Committee. The report shall include the actuary's and board's analysis of the conditions that led to the change.

Source: SL 1974, ch 35, § 76; SL 1980, ch 31, § 2; SL 2004, ch 42, § 2.



§ 3-12-122 System funding review--Report required for specified conditions--Recommendedchanges.

3-12-122. System funding review--Report required for specified conditions--Recommended changes. The board shall review the funding of the system and shall make a report to the Governor and the Retirement Laws Committee if any of the following conditions exist as of the latest annual actuarial valuation of the system:

(1) The contributions do not equal the actuarial requirement for funding;

(2) The funded ratio is less than eighty percent, or a ratio based on the market value of assets is less than eighty percent; or

(3) The market value of assets is less than ninety percent of the actuarial value of assets.

The report shall include an analysis of the conditions and recommendations for the circumstances and timing for any future benefit changes, contribution changes, or any other corrective action, or any combination of actions, to improve the conditions. Based on this report and the recommendations of the board, the Legislature may adopt benefit changes, contribution changes, or any other corrective action, or any combination of actions, to improve the conditions set out in this section.

If any of the conditions set out in this section exist for a period of three consecutive annual actuarial valuations, the board shall recommend benefit reductions, contribution changes, or any other corrective action, or any combination of actions, for approval by the Legislature and the Governor, effective as soon as possible, to improve the conditions set out in this section.

Source: SL 1974, ch 35, § 75; SL 1986, ch 37, § 12; SL 2004, ch 42, § 1; SL 2008, ch 20, § 15; SL 2013, ch 21, § 1.



§ 3-12-123 Intent to protect previously retired members of systems.

3-12-123. Intent to protect previously retired members of systems. It is the intent of the Legislature of the State of South Dakota to provide improved benefits for the already retired members of the retirement systems consolidated into the South Dakota Retirement System created by this chapter and to provide the financial resources necessary to adequately pay for the improved benefits.

Source: SL 1974, ch 35, § 77.



§ 3-12-124 Increase in benefits for previously retired members of systems.

3-12-124. Increase in benefits for previously retired members of systems. Any retired members of the Supreme and Circuit Court Judicial Retirement System, district county court and municipal court judges retirement program, South Dakota Teachers Retirement System, South Dakota Municipal Retirement System, South Dakota Law Enforcement Retirement System, South Dakota Public Employees Retirement System and State Cement Plant Retirement Program as of June 30, 1974, who were receiving or eligible to receive a retirement allowance shall be entitled to an increased monthly annuity commencing with the payment due on or after July 1, 1974, equal to the greater of:

(1) One hundred ten percent of the annuity he was entitled to on June 30, 1974, under the retirement system of which he is a retired member, or

(2) Ten dollars times the years of credited contributory service or fraction thereof, under the retirement system of which he is a retired member, to a maximum of one hundred dollars.

The time, manner and form of payment of the retirement allowance is not modified by the change in benefits provided by this section.

Source: SL 1974, ch 35, §§ 78, 79.



§ 3-12-125 Adjustment of increase for retired members electing optional payment or earlyretirement.

3-12-125. Adjustment of increase for retired members electing optional payment or early retirement. The amount calculated under subdivision 3-12-124(2) will be adjusted to its actuarial equivalent if the retired member had elected an optional form of payment other than the normal form provided by the retirement system of which he is a retired member, or if the age of a retired member is less than the normal retirement age necessary for receiving a normal retirement allowance as provided by the retirement system of which he is a retired member.

Source: SL 1974, ch 35, § 79.



§ 3-12-126 Previously retired members paid from consolidated fund.

3-12-126. Previously retired members paid from consolidated fund. Notwithstanding the repeal on July 1, 1974, of chapters 3-12; 3-13; 9-15; 13-45; certain provisions of chapter 16-8; chapter 16-11A, and certain provisions of chapter 33-13, persons retired under those programs, and teachers retired under the provisions of chapter 51 of the Session Laws of 1939, as amended, who retired pursuant to that act prior to July 1, 1951, and beneficiaries of deceased retirees of those programs, to the extent they are being paid benefits on July 1, 1974, shall be secured in the benefits provided by those provisions from the fund established pursuant to this chapter.

Source: SL 1974, ch 35, § 82.



§ 3-12-127 Members of consolidated systems entitled to benefits of prior law--Retention byadministrator of Compiled Laws and supplements.

3-12-127. Members of consolidated systems entitled to benefits of prior law--Retention by administrator of Compiled Laws and supplements. Notwithstanding the repeal on July 1, 1974, of chapters 3-12; 3-13; 9-15; 13-45; certain provisions of chapter 16-8; chapter 16-11A; and certain provisions of chapter 33-13, all members of systems established thereunder shall be entitled to retire at the age, with the length of service and the benefits available to them under those provisions or the provisions of this chapter. For the purposes of this section, the administrator shall retain as part of the permanent files of his office all volumes of the South Dakota Compiled Laws, together with the 1973 pocket supplements thereto.

Source: SL 1974, ch 35, § 83; SL 1975, ch 39, § 7.



§ 3-12-128 Citation of chapter.

3-12-128. Citation of chapter

This chapter shall be cited as the South Dakota Retirement Act.

Source: SL 1974, ch 35, § 84.



§ 3-12-129 Calculating benefits of air rescue firefighter.

3-12-129. Calculating benefits of air rescue firefighter. For purposes of determining the benefits of an air rescue firefighter, for credited service earned prior to July 1, 1992, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after June 30, 1992, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1992, ch 34, § 3.



§ 3-12-130 Conversion of credited service.

3-12-130. Conversion of credited service. A current contributing Class B member other than a justice, judge, or magistrate judge, may convert credited service as a county sheriff or deputy county sheriff prior to January 1, 1980, or credited service as a county sheriff or deputy county sheriff while not certified from January 1, 1980, to June 30, 1988, inclusive; credited service as a police officer while not certified from July 1, 1983, to June 30, 1988, inclusive; credited service as a penitentiary correctional staff member prior to July 1, 1978; credited service as a conservation officer prior to July 1, 1983; credited service as a parole agent prior to July 1, 1991; and credited service as an air rescue firefighter prior to July 1, 1992, from credited service as a Class A member with benefits provided in accordance with § 3-12-91 to credited service as a Class B member other than a justice, judge, or magistrate judge, with benefits provided in accordance with § 3-12-92, by election to make, or have made on the member's behalf, contributions based on the higher of the member's current compensation, or the member's final average compensation calculated as if the member retired on the date of election, at an actuarially-determined percentage times each year of service for which the member wishes to receive such Class B credit. The provisions of this section also apply to a current contributing Class B member, other than a justice, judge, or magistrate judge, who previously has purchased equivalent public service pursuant to the provisions of § 3-12-84.

Payment of a deposit with the system for the conversion of credited service in accordance with this section shall be determined and due at the time the notice of intention to make the payment is received by the system. The amount due may be paid by periodic level installments over a period of up to ten years, the value of which, if discounted for interest at the assumed rate of return, is equal to the amount due at the date of the notice. If a member dies before completion of the installment payments, the surviving spouse may complete the payments due the system, but unless the payments are being made by a participating unit, the amount shall be paid in full within ninety days of the member's death or retirement. If the periodic payments are not completed or paid when due, the administrator may make a pro rata adjustment to the credited service, benefits payable under this chapter or schedule of payments to allow for the default.

If the credited service of any member or group of members becomes Class B credited service on a prospective basis on or after July 1, 1993, the prior credited service as a Class A member may be converted to Class B credited service in accordance with this section. If a jailer becomes a Class B member other than a justice, judge, or magistrate judge pursuant to subdivision 3-12-47(25) or subdivision 3-12-47(55), the jailer is eligible to convert prior credited service as a jailer under this section.

Source: SL 1993, ch 44, § 1; SL 1997, ch 27, § 3; SL 1999, ch 14, § 3; SL 2003, ch 24, § 1; SL 2004, ch 39, § 3; SL 2004, ch 40, § 9; SL 2008, ch 20, § 16; SL 2012, ch 26, § 12.



§ 3-12-130.1 Purchase of certain public service as class B service.

3-12-130.1. Purchase of certain public service as class B service. If a current contributing class B member of this system, other than a justice, a judge, or a magistrate judge, has equivalent public service for which the member is not entitled to retirement benefits from another public retirement system, the member may elect to deposit or have deposited on the member's behalf an amount equal to an actuarially-determined percentage times the appropriate class B rate of contribution multiplied by the higher of the member's annual compensation at the time of making the election, or the member's final average compensation calculated as if the member retired on the date of the election, for each year of equivalent public service for which the member wishes to receive credit as a class B member.

Source: SL 1997, ch 27, § 2; SL 2004, ch 39, § 4; SL 2004, ch 40, § 10.



§ 3-12-131 Eligibility for benefits upon becoming full-time employee within twelve months afterwithdrawal.

3-12-131. Eligibility for benefits upon becoming full-time employee within twelve months after withdrawal. Notwithstanding any provision of this chapter to the contrary, whenever a member withdraws accumulated contributions under § 3-12-76 and becomes a permanent full-time employee within twelve months after withdrawal, contributions must have been made to the system for a period of twelve consecutive months before the member is eligible for benefits pursuant to § 3-12-95. The member shall furthermore be ineligible to apply for additional survivor protection pursuant to § 3-12-104 as a new member of the system. To be eligible for a disability benefit pursuant to § 3-12-98 or 3-12-201, the member must have at least three years of contributory service since the date of the last withdrawal unless the member was disabled by accidental means while performing the usual duties for the employer.

Source: SL 1993, ch 39, § 2; SL 2014, ch 20, § 31.



§ 3-12-132 Retirement benefits for certain city of Aberdeen employees.

3-12-132. Retirement benefits for certain city of Aberdeen employees. To determine the retirement benefits of Aberdeen ambulance attendants, campus security officers, and court services officers, for credited service earned prior to July 1, 1993, the benefits shall be calculated pursuant to § 3-12-91 and for credited service after June 30, 1993, the benefits shall be calculated pursuant to § 3-12-92.

Source: SL 1993, ch 38, § 3.



§ 3-12-133 Aberdeen firefighters to participate in system.

3-12-133. Aberdeen firefighters to participate in system. On July 1, 1994, all members of the municipality of Aberdeen firemen's relief and pension fund on June 30, 1994, including all retirees and benefit recipients, shall become members of the system. Each individual shall receive credited service under the system for all service earned under the municipality of Aberdeen firemen's relief and pension fund.

Source: SL 1994, ch 37, § 1.



§ 3-12-134 Eligible benefits for Aberdeen firefighters.

3-12-134. Eligible benefits for Aberdeen firefighters. Each individual described in § 3-12-133 shall receive the same benefit provided by the municipality of Aberdeen firemen's relief and pension fund on June 30, 1994, and the benefit shall be improved on July 1, 1994, and thereafter in accordance with § 3-12-88. The benefits of the individuals described in § 3-12-133 who are entitled to receive benefits from the municipality of Aberdeen firemen's relief and pension fund as of July 1, 1994, shall be paid from the fund established by this chapter.

Source: SL 1994, ch 37, § 2.



§ 3-12-135 Amount to be paid by municipality of Aberdeen.

3-12-135. Amount to be paid by municipality of Aberdeen. The municipality of Aberdeen shall pay to the system an amount equal to the present value of all benefits earned by individuals described in § 3-12-133 up to July 1, 1994, multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1992. That amount shall be determined on July 1, 1994, by the system's actuary. Any amount to be paid to the system by the municipality of Aberdeen which exceeds the value of the assets of the municipality of Aberdeen firemen's relief and pension fund, determined as of the date of transfer, shall be paid pursuant to the provisions of § 3-12-69.

Source: SL 1994, ch 37, § 3.



§ 3-12-136 Funds from Aberdeen municipality considered member contributions.

3-12-136. Funds from Aberdeen municipality considered member contributions. All amounts transferred to the system from the municipality of Aberdeen firemen's relief and pension fund which, under the Aberdeen firemen's relief and pension fund, were credited to the accounts of individual employees are considered member contributions under this chapter.

Source: SL 1994, ch 37, § 4.



§ 3-12-138 Repealed.

3-12-138. Repealed by SL 1997, ch 26, § 6.



§ 3-12-139 No additional benefits where allowance terminated prior to July 1, 1994.

3-12-139. No additional benefits where allowance terminated prior to July 1, 1994. No member or beneficiary whose retirement allowance terminated prior to July 1, 1994, may receive any additional benefits pursuant to § 3-12-138.

Source: SL 1994, ch 34, § 7.



§ 3-12-140 Regaining credited service lost due to mandatory refunds.

3-12-140. Regaining credited service lost due to mandatory refunds. Any current contributing member who was subject to the withdrawal provisions as a nonvested member from the South Dakota Retirement System or any predecessor public retirement system may redeposit accumulated contributions with compound interest at the current effective rate between the date of withdrawal and the date of redeposit in accordance with § 3-12-80, or to purchase the prior credited service in accordance with § 3-12-83 to include any applicable noncontributory service in addition to the credited service so purchased, if the redeposit or purchase is initiated between July 1, 1995, and June 30, 1996.

Source: SL 1995, ch 22.



§ 3-12-141 Employer certification of inability to provide effective accommodations orcomparable employment--Applications before July 1, 2015.

3-12-141. Employer certification of inability to provide effective accommodations or comparable employment--Applications before July 1, 2015. No application for disability benefits pursuant to § 3-12-98 may be determined until the employer has certified to the system that, within the employer's understanding of the member's medical condition and the employer's knowledge of the member's employment requirements and duties, the employer is unable to provide to the member either effective accommodations in the member's current position or comparable level employment in another position.

Source: SL 1995, ch 23, § 2; SL 2006, ch 19, § 2; SL 2014, ch 20, § 32.



§ 3-12-142 Disability documentation inadmissible for proceedings relative to workers'compensation.

3-12-142. Disability documentation inadmissible for proceedings relative to workers' compensation. An application for disability benefits pursuant to this chapter, any associated evidence and documents, and the disability determination and decision related thereto shall be inadmissible and nondeterminative for any associated proceeding relative to Title 62.

Source: SL 1995, ch 23, § 3.



§ 3-12-143 Maximum amount of disability benefit--Reporting earned income--Applicationsbefore July 1, 2015.

3-12-143. Maximum amount of disability benefit--Reporting earned income--Applications before July 1, 2015. For the first thirty-six months of a disability benefit provided by § 3-12-99, the maximum amount that a member may receive in any calendar year from the disability benefit and earned income, as defined in § 32(c)(2) of the Internal Revenue Code, is one hundred percent of the member's final average compensation. Starting with the thirty-seventh month of such disability benefit, the maximum amount that a member may receive in any calendar year from disability benefits provided by the federal Social Security Act equal to the primary insurance amount, the disability benefit provided by this chapter and earned income, as defined in § 32(c)(2) of the Internal Revenue Code, is one hundred percent of the member's final average compensation. The maximum amount shall be indexed for each full fiscal year during which the member is eligible for such disability benefit by the improvement factor defined in subdivision 3-12-47(41). Any amount exceeding this maximum amount shall reduce each monthly disability benefit payable pursuant to § 3-12-99 in the following fiscal year on a pro rata basis.

Any member eligible to receive a disability benefit shall report to the system in writing any earned income of the member. The report shall be filed with the system no later than May thirty-first following the end of each calendar year in which a disability benefit is paid. A disabled member may file a signed copy of the member's individual income tax return in lieu of the report. No report or return need be filed for the calendar year in which the member dies or converts to a normal or early retirement benefit under this chapter. The disability benefit of any member failing to file a report or return as required in this section shall be suspended until the report or return is filed. The reduction may occur, however, only if a disability benefit is being paid by the system, but may not reduce the disability benefit below the minimum provided for in § 3-12-99.

This section applies to any member receiving or entitled to receive a disability benefit pursuant to § 3-12-98.

Source: SL 1995, ch 23, §§ 4, 5; SL 2004, ch 40, § 4; SL 2012, ch 26, § 13; SL 2013, ch 20, § 12; SL 2014, ch 20, § 33.



§ 3-12-144 to 3-12-152. Repealed.

3-12-144 to 3-12-152. Repealed by SL 1998, ch 15, §§ 22 to 30.



§ 3-12-153 Mitchell firefighters as members of system.

3-12-153. Mitchell firefighters as members of system. On July 1, 1996, all members of the City of Mitchell firemen's pension plan as of June 30, 1996, including all retirees, vested inactive members, and benefit recipients, shall become members of the system. Each member shall receive credited service under the system for all service earned under the City of Mitchell firemen's pension plan.

Source: SL 1996, ch 28, § 1.



§ 3-12-154 Benefits for Mitchell firefighters--Improvement factor.

3-12-154. Benefits for Mitchell firefighters--Improvement factor. Each retired member or benefit recipient described in § 3-12-153 shall receive the same benefit under the form of annuity provided by the City of Mitchell firemen's pension plan as in effect on June 30, 1996, except for the improvement factor. Each benefit shall be improved on July 1, 2008, and thereafter by the system's improvement factor. The benefits of members described in § 3-12-153 who are entitled to receive benefits from the city of Mitchell firemen's pension plan as of July 1, 1996, shall be paid from the fund established by this chapter.

Source: SL 1996, ch 28, § 2; SL 2008, ch 26, § 1; SL 2010, ch 20, § 14.



§ 3-12-155 Retirement of Mitchell firefighters.

3-12-155. Retirement of Mitchell firefighters. Upon retirement, each member described in § 3-12-153 who is a vested inactive member on July 1, 1996, or an active firefighter in the employ of the city of Mitchell on July 1, 1996, shall receive the greater of:

(1) The member's retirement allowance calculated under this chapter; or

(2) The member's retirement allowance calculated under the city of Mitchell firemen's pension plan based on credited service up to June 30, 1996 and compensation up to June 30, 1996, and utilizing the plan's benefit terms and benefit formula, but applying the system's improvement factor, as specified in § 3-12-154.

In either case, the retirement allowance shall be paid from the fund established by this chapter.

Source: SL 1996, ch 28, § 3; SL 2008, ch 26, § 2.



§ 3-12-156 Amount of payment to system by city of Mitchell.

3-12-156. Amount of payment to system by city of Mitchell. The city of Mitchell shall pay to the system an amount equal to the present value of all benefits earned by the members described in § 3-12-153 up to July 1, 1996, multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1996. That amount shall be calculated as of the close of business on June 30, 1996, by the system's actuary. Any amount to be paid to the system by the city of Mitchell which exceeds the value of the assets of the city of Mitchell firemen's pension plan, calculated as of the date of transfer of such assets, may be paid in periodic installments as provided in § 3-12-69.

Source: SL 1996, ch 28, § 4.



§ 3-12-157 Transfer of city of Mitchell firemen's pension plan funds as member contributions.

3-12-157. Transfer of city of Mitchell firemen's pension plan funds as member contributions. All amounts transferred to the system from the city of Mitchell firemen's pension plan which under the plan were credited to the accounts of individual employees are considered member contributions under this chapter.

Source: SL 1996, ch 28, § 5.



§ 3-12-158 Information required of city of Mitchell.

3-12-158. Information required of city of Mitchell. For purposes of payment of retiree benefits pursuant to § 3-12-154 and to calculate the minimum benefit pursuant to § 3-12-155, the city of Mitchell shall provide the following information:

(1) Each retired firefighter's benefit as of June 30, 1996, plus that benefits' annual increase;

(2) Each active or inactive vested firefighter's accrued benefit as of June 30, 1996;

(3) Each active firefighter's final average compensation as of June 30, 1996;

(4) Each active firefighter's credited service as of June 30, 1996;

(5) Each active firefighter's employee contributions, with interest credited thereon, as of June 30, 1996; and

(6) The annual rate of salary for a first-class firefighter as of June 30, 1996.
Source: SL 1996, ch 28, § 6.



§ 3-12-159 Huron firefighters as members of system.

3-12-159. Huron firefighters as members of system. On July 1, 1998, all members of the city of Huron firemen pension fund as of June 30, 1998, including all retirees, any deferred vested members and any benefit recipients, shall become members of the system. Each active member shall receive credited service under the system for all service earned under the city of Huron firemen pension fund.

Source: SL 1998, ch 22, § 1.



§ 3-12-160 Benefits for Huron firefighters--Improvement factor.

3-12-160. Benefits for Huron firefighters--Improvement factor. Each retired member, any benefit recipient, or any deferred vested member described in § 3-12-159 and in such status prior to July 1, 1998, shall receive the member's previously selected annuity option as provided under the city of Huron firemen pension fund as in effect on June 30, 1998, but is not eligible for a benefit pursuant to § 3-12-94. Each such benefit in effect prior to July 1, 1998, shall be improved on that date and thereafter in accordance with § 3-12-88. The retirement benefit of a deferred vested member that goes into effect after July 1, 1998, shall be improved in accordance with § 3-12-88, but the member's final average compensation may not be increased prior to retirement by the improvement factor pursuant to § 3-12-75. The benefits of members described in § 3-12-159 who are entitled to receive benefits from the city of Huron firemen pension fund prior to July 1, 1998, shall be paid from the fund established by this chapter and funded pursuant to § 3-12-162.

Source: SL 1998, ch 22, § 2; SL 2004, ch 40, § 11.



§ 3-12-161 Retirement of Huron firefighters.

3-12-161. Retirement of Huron firefighters. Upon retirement, each member described in § 3-12-159 who is an active firefighter in the employ of the city of Huron on July 1, 1998, shall receive the greater of:

(1) The member's retirement allowance calculated under this chapter; or

(2) The member's retirement allowance calculated under the city of Huron firemen pension fund based on credited service up to June 30, 1998, and compensation up to June 30, 1998, and utilizing the fund's benefit terms and benefit formula.

In either case, such retirement benefit shall be improved in accordance with the provisions of § 3-12-88, shall be paid from the fund established by this chapter and shall be funded pursuant to § 3-12-162 and § 3-12-71. Any allowance granted pursuant to subdivision (2) may not include a benefit pursuant to § 3-12-94.

Source: SL 1998, ch 22, § 3.



§ 3-12-162 Amount of payment to system by City of Huron.

3-12-162. Amount of payment to system by City of Huron. The city of Huron shall pay to the system an amount equal to the present value of all benefits earned by the members described in § 3-12-159 up to July 1, 1998, multiplied by the funding ratio set forth in the valuation of the actuarial requirements and financial condition of the system as of June 30, 1998. That amount shall be calculated as of the close of business on June 30, 1998, by the system's actuary. Any amount to be paid to the system by the city of Huron which exceeds the value of the assets of the city of Huron firemen pension fund, calculated as of the date of transfer of such assets, may be paid in periodic installments as provided in § 3-12-69.

Source: SL 1998, ch 22, § 4.



§ 3-12-163 Transfer of city of Huron firemen's pension plan funds as member contributions.

3-12-163. Transfer of city of Huron firemen's pension plan funds as member contributions. All amounts transferred to the system from the city of Huron firemen pension fund which under the fund were credited to the accounts of individual members are considered member contributions under this chapter.

Source: SL 1998, ch 22, § 5.



§ 3-12-164 Information required of city of Huron.

3-12-164. Information required of city of Huron. For purposes of payment of retirement or other benefits pursuant to § 3-12-160 and to calculate the minimum benefit pursuant to § 3-12-161, the city of Huron shall provide the following information:

(1) Each retired firefighter's benefit and form of payment as of June 30, 1998;

(2) Each active or deferred vested firefighter's accrued benefit as of June 30, 1998;

(3) Each active firefighter's final average compensation as of June 30, 1998.

(4) Each active firefighter's credited service as of June 30, 1998;

(5) Each active firefighter's employee contributions, with interest credited thereon as of June 30, 1998; and

(6) The annual rate of salary for a first-class firefighter as of June 30, 1998.
Source: SL 1998, ch 22, § 6.



§ 3-12-165 to 3-12-188. Transferred.

3-12-165 to 3-12-188. Transferred to §§ 3-13A-1 to 3-13A-25 by SL 2005, ch 28, § 1.



§ 3-12-189 Supplemental pension benefit created.

3-12-189. Supplemental pension benefit created. There is hereby established the South Dakota Retirement System supplemental pension benefit. The supplemental pension benefit shall be within and integral to the South Dakota Retirement System. It is the intent of the Legislature that the provisions related to the supplemental pension benefit shall be qualified under § 401(a) of the Internal Revenue Code and that the provisions constitute one aspect of a governmental plan as identified under § 414(d) of that code.

Source: SL 2008, ch 24, § 1; SL 2013, ch 20, § 13.



§ 3-12-190 Interest rate assumption--Suspension of new supplemental pension contracts--Noright to particular price.

3-12-190. Interest rate assumption--Suspension of new supplemental pension contracts--No right to particular price. On an annual basis, at minimum, the board shall establish an interest rate assumption upon which the provisions of subsequent supplemental pension contracts shall be based. The board shall establish the assumption on the basis of the recommendations of the system's actuary and the state investment officer. The interest rate assumption may not be greater than the actuarial assumed rate of return for the fund, nor may the interest rate assumption be less than the effective rate of interest described in subdivision 3-12-47(27). Any other provision of law notwithstanding, the board may suspend issuance of new supplemental pension contracts at any time. Any suspension of new supplemental pension contracts shall be prospective in operation and may not affect supplemental pension contracts already in effect.

The structure of supplemental pension benefit administration requires that supplemental pension benefit purchase costs vary from one time period to the next. Consequently, participants who accept the option of a supplemental pension benefit have no expectation or fundamental right to any particular supplemental pension benefit purchase price.

Source: SL 2008, ch 24, § 3.



§ 3-12-191 Rollover of funds--Single premium--Contract effective upon signing--Payment ofbenefits.

3-12-191. Rollover of funds--Single premium--Contract effective upon signing--Payment of benefits. A retiree receiving a benefit from the system may become a supplemental pension participant by direct rollover of funds held by the member in either or both of the plans created in chapters 3-13 and 3-13A into the fund. Any rollover shall be in compliance with the provisions of § 401(a)(31) of the Internal Revenue Code and shall be recorded in the participant's supplemental pension contract record. All of a participant's funds rolled into the fund shall be expended in full as the single premium for a supplemental pension contract. No single premium may be less than ten thousand dollars. No participant may have more than one supplemental pension contract. A supplemental pension contract goes into effect when a participant signs the supplemental pension contract. The initial monthly supplemental pension benefit is payable the first day of the first month after the contract goes into effect. Payment of any prior and current supplemental pension benefits shall be made within two months after the contract is in effect.

Source: SL 2008, ch 24, § 4; SL 2013, ch 20, § 14.



§ 3-12-192 Type of supplemental pension benefits based on marital status.

3-12-192. Type of supplemental pension benefits based on marital status. A supplemental pension participant shall receive one of two types of supplemental pension benefits:

(1) A supplemental pension benefit payable monthly for the lifetime of the participant; or

(2) A supplemental pension benefit payable monthly for the lifetime of the participant and, upon the death of the participant, a supplemental pension benefit payable monthly to the participant's supplemental pension spouse equal to sixty percent of the monthly benefit amount that the participant was receiving at the time of death.
A participant who is not married at the time of the supplemental pension benefit purchase may contract only for a supplemental pension benefit as described in subdivision (1) and a participant who is married at the time of the supplemental pension benefit purchase may contract only for a supplemental pension benefit as described in subdivision (2).

Source: SL 2008, ch 24, § 5.



§ 3-12-193 Annual increase in supplemental pension benefits.

3-12-193. Annual increase in supplemental pension benefits. A supplemental pension participant shall receive an annual increase in the amount of the participant's supplemental pension benefit for each year commencing on the July first following the date on which the benefit was first payable, and equal to the improvement factor established in subdivision 3-12-47(41). If a supplemental pension contract goes into effect prior to July 1, 2010, and if the first annual increase is for a period of less than twelve months, the initial increase shall be prorated as described in that subdivision. If a supplemental pension contract goes into effect on or after July 1, 2010, there shall be no initial prorated annual increase for a period of less than twelve months.

Source: SL 2008, ch 24, § 6; SL 2010, ch 20, § 15.



§ 3-12-194 Death of participant or spouse--Lump sum distribution to beneficiaries--Time formaking claim.

3-12-194. Death of participant or spouse--Lump sum distribution to beneficiaries--Time for making claim. If payment of monthly supplemental pension benefits ceases due to the death of the participant or the death of a supplemental pension spouse, and the total of monthly supplemental pension benefits paid is less than the amount of the participant's single premium, the difference between the total benefits paid and the single premium shall be disbursed in a lump sum as provided in this section. Amounts payable under this section shall be disbursed as follows:

(1) To the beneficiary or entity designated by the participant in the participant's supplemental pension contract record, if any is designated;

(2) If no beneficiary or entity is designated, then to all surviving children of the participant, irrespective of age, on a share-alike basis; or

(3) If no beneficiary or entity is designated and there are no surviving children, then to the participant's estate.

If no claim for payment due upon the death of a deceased participant is made within three years from date of death, the payment shall revert to the system. However, a claim may be honored after the expiration of the three-year reversion period if, in the opinion of the administrator, payment of the claim is warranted by exceptional circumstances.

The provisions of this section are not affected by the provisions of § 3-12-110 or 3-12-116.

Source: SL 2008, ch 24, § 7.



§ 3-12-195 Contract purchases and benefit payments deemed qualified plan distributed annuitycontracts.

3-12-195. Contract purchases and benefit payments deemed qualified plan distributed annuity contracts. Supplemental pension contract purchases and supplemental pension benefit payments administered pursuant to the provisions of §§ 3-12-189 to 3-12-198, inclusive, are considered to be qualified plan distributed annuity contracts under Internal Revenue Service Treasury Regulation 1.402(c)-2, as amended through January 1, 2008.

Source: SL 2008, ch 24, § 8.



§ 3-12-196 Minimum distribution rules and annual benefit limitations.

3-12-196. Minimum distribution rules and annual benefit limitations. Supplemental pension benefit payments shall follow the minimum distribution rules of § 401(a)(9) of the Internal Revenue Code and the annual benefit limitations of § 415(b)(1)(A) of that code.

Source: SL 2008, ch 24, § 9; SL 2013, ch 20, § 15.



§ 3-12-197 Applicability of certain retirement system provisions.

3-12-197. Applicability of certain retirement system provisions. Supplemental pension benefits are not subject to the duplicate benefit provisions of § 3-12-109, to the participant reemployment restrictions of § 3-12-82, 3-12-88, 3-12-111, 3-12-111.1, 3-12-199 or 3-12-200, nor to the benefit adjustment provisions of § 3-12-106 or 3-12-107. Supplemental pension benefits are optional benefits granted the protections of the provisions of § 3-12-115.

Source: SL 2008, ch 24, § 10; SL 2010, ch 23, § 9, eff. Apr. 1, 2010.



§ 3-12-198 Exemption from Title 58 and from securities and agent registration.

3-12-198. Exemption from Title 58 and from securities and agent registration. While performing their official duties under the provisions of §§ 3-12-189 to 3-12-198, inclusive, the board, the employees of the system, the system's actuary, the State Investment Council, and the employees of the State Investment Council are exempt from the provisions of Title 58 and any associated provisions of state law. Supplemental pension benefits and supplemental pension contracts are exempt from the provisions of Title 58.

To the extent that supplemental pension contracts may be deemed to be securities, they are exempt from securities registration pursuant to subdivision 47-31B-201(1). While performing their official duties under the provisions of §§ 3-12-189 to 3-12-198, inclusive, the board, the employees of the system, the system's actuary, the State Investment Council, and the employees of the State Investment Council are exempt from agent registration provisions pursuant to subdivision 47-31B-402(b)(3).

Source: SL 2008, ch 24, § 11.



§ 3-12-199 Invalid retirement--Repayment of retirement annuity payments.

3-12-199. Invalid retirement--Repayment of retirement annuity payments. If, on or after April 1, 2010, a retired member reenters covered employment within the three consecutive calendar months that start with the member's effective date of retirement, the member's retirement is deemed invalid. If the member received one or more retirement annuity payments during the invalid retirement, the member shall either repay the payments as a lump sum immediately or the repayments shall be by contractual payments over a period of up to three years, which payments shall include interest at the assumed rate of return, or the repayments shall be by an actuarial reduction in eventual monthly benefits based on the mortality table and scale used to determine an actuarial equivalent, as defined in subdivision 3-12-47(3).

Source: SL 2010, ch 23, § 1, eff. Apr. 1, 2010.



§ 3-12-200 Retired member who reenters covered employment on or after April 1, 2010--Benefits and membership.

3-12-200. Retired member who reenters covered employment on or after April 1, 2010--Benefits and membership. If, on or after April 1, 2010, a retired member reenters covered employment at some time after the three consecutive calendar months that start with the member's effective date of retirement, the member's retirement benefits and continued membership shall be administered pursuant to this section.

If the retired member's benefits have not been reduced pursuant to § 3-12-106, the member's monthly retirement annuity shall be reduced by fifteen percent and the annual increase shall be eliminated throughout the period that the member reenters covered employment in accord with § 3-12-88. The reduction and elimination shall cease if the member again terminates covered employment. However, the foregoing provisions notwithstanding, the reduction and elimination do not apply if the member retired as a Class B member other than a justice, judge, or magistrate judge and subsequently reenters covered employment as a Class A member.

If the retired member's benefits have been reduced pursuant to § 3-12-106, the member's benefits shall be suspended during the period that the member reenters covered employment and the annual increase shall be eliminated during the period that the member reenters covered employment, both in accord with § 3-12-111.1. The suspension and elimination shall cease if the member again terminates covered employment.

Whether the member's retirement benefits are unreduced or have been reduced, contributions required of the member pursuant to § 3-12-71 shall be deposited by the member's participating unit with the system for the benefit of the member to be transferred to an account within the deferred compensation program established pursuant to chapter 3-13. The contributions shall be governed by § 457 of the Internal Revenue Code. The foregoing notwithstanding, the contributions required of the member's employer unit pursuant to § 3-12-71 shall be deposited into the member trust fund created by this chapter, but without any association with or credit to the member. The member may not earn any additional benefits associated with the period that the member reenters covered employment.

Source: SL 2010, ch 23, § 2, eff. Apr. 1, 2010; SL 2013, ch 20, § 16.



§ 3-12-201 Disability benefits eligibility--Applications after June 30, 2015.

3-12-201. Disability benefits eligibility--Applications after June 30, 2015. A contributing member who becomes disabled and who has acquired at least three years of contributory service or noncontributory service as delineated in subsections (b), (e), (g), and (h) of subdivision 3-12-47(24) since the member's most recent entry into active status and prior to becoming disabled, or was disabled by accidental means while performing usual duties for an employer, is eligible for disability benefits if the disability is expected to be of long, continued, and indefinite duration of at least one year and the member is disabled on the date the member's contributory service ends. For purposes of this section, a transfer within a participating unit, or a change in employment from one participating unit to another participating unit if there is no break in contributory service, does not constitute a new entry into active status. The provisions of this section apply to any member whose application for disability benefits is received by the system after June 30, 2015.

Source: SL 2014, ch 20, § 1.



§ 3-12-202 Application for disability benefits--Required information--Filing deadline.

3-12-202. Application for disability benefits--Required information--Filing deadline. Any member seeking disability benefits pursuant to § 3-12-201 shall submit an application to the administrator. Any information required for a complete application must be received within one year after the application for disability benefits was received. If the required information is not received by the system within one year after the application is received, the member may reapply.

Any member, who fails to file an application for disability benefits with the administrator within three years after the date on which the member's contributory service ends, forfeits all rights to disability benefits.

Source: SL 2014, ch 20, § 2.



§ 3-12-203 Employer certification of inability to provide accommodations or comparableemployment.

3-12-203. Employer certification of inability to provide accommodations or comparable employment. No application for disability benefits pursuant to § 3-12-201 may be determined until the member's employer has certified to the system that, within the employer's understanding of the member's medical condition and the employer's knowledge of the member's employment requirements and duties, the employer is unable to provide to the member either effective accommodations in the member's current position or employment in a comparable level position.

Source: SL 2014, ch 20, § 3.



§ 3-12-204 Health care provider certification of disability.

3-12-204. Health care provider certification of disability. No application for disability benefits pursuant to § 3-12-201 may be determined until a health care provider has certified to the system that the employee has a disability.

Source: SL 2014, ch 20, § 4.



§ 3-12-205 Advice of disability advisory committee--Independent examination or assessment--Notice of disapproval of application.

3-12-205. Advice of disability advisory committee--Independent examination or assessment--Notice of disapproval of application. Upon receipt of an application for disability benefits after June 30, 2015, along with statements from a health care provider and the member's employer, the administrator shall determine whether the member is eligible for disability benefits. The administrator may request the advice of the disability advisory committee with respect to any application. The recommendation of the disability advisory committee is not binding on the administrator. The disability advisory committee or the administrator may require an independent medical examination of the member to be conducted by a disinterested health care provider selected by the disability advisory committee or the administrator to evaluate the member's condition. The disability advisory committee or the administrator may require a functional capacity assessment of the member to be conducted by a licensed professional qualified to administer such assessments, and the assessment may be used to evaluate the member's qualification for benefits. Refusal to undergo an examination or assessment pursuant to this section is cause for denying the application.

If the administrator determines that the member is not disabled, a notice of the administrator's determination and the reasons for the determination shall be sent, certified mail, to the member's last known address.

Source: SL 2014, ch 20, § 5.



§ 3-12-206 Notice of approval of disability benefits--Commencement of benefits.

3-12-206. Notice of approval of disability benefits--Commencement of benefits. If the administrator determines that the member whose application was received pursuant to § 3-12-205, meets the qualifications to receive disability benefits, a notice of the administrator's determination shall be sent, certified mail, to the member's last known address. A member whose application for disability benefits is approved shall receive the benefits beginning with the month following the date on which the member's contributory service terminates. If any member fails to terminate contributory service within one year after receiving notice that the member's application has been approved, the member's application approval expires.

Source: SL 2014, ch 20, § 6.



§ 3-12-207 Calculation of disability benefits--Surviving spouse benefit.

3-12-207. Calculation of disability benefits--Surviving spouse benefit. The disability benefit approved pursuant to § 3-12-206 is the greater of the following calculations:

(1) Twenty-five percent of the member's final average compensation at the date of disability; or

(2) The member's unreduced accrued retirement benefit at the date of disability.

The disability benefit shall be paid in monthly installments for the life of the member unless the benefit terminates pursuant to § 3-12-211.

For purposes of determining the eligibility of a surviving spouse benefit, the disability benefit is considered a retirement benefit when the member attains the age of sixty-five.

Source: SL 2014, ch 20, § 7.



§ 3-12-208 No credited service for disability benefit period.

3-12-208. No credited service for disability benefit period. No member may receive credited service for the period during which the member receives disability benefits pursuant to § 3-12-207.

Source: SL 2014, ch 20, § 8.



§ 3-12-209 Contributions for period of employment while receiving disability benefits.

3-12-209. Contributions for period of employment while receiving disability benefits. If a member receiving disability benefits pursuant to § 3-12-207 becomes employed by a participating unit, the member and employer shall make active contributions pursuant to § 3-12-71 during the period of the employment. The contributions required of the member pursuant to § 3-12-71 shall be deposited by the member's employer with the system for the benefit of the member to be transferred to an account within the deferred compensation program established pursuant to chapter 3-13. The contributions shall be governed by § 457 of the Internal Revenue Code. Notwithstanding the provisions of § 3-12-71, the contributions required of the member's employer pursuant to § 3-12-71 shall be deposited into the member trust fund created by chapter 3-12, but without any association with or credit to the member.

Source: SL 2014, ch 20, § 9.



§ 3-12-210 Termination of disability benefits.

3-12-210. Termination of disability benefits. A member's disability benefits pursuant to § 3-12-207 terminate if the member is no longer disabled, as certified by a health care provider. Upon receipt of certification the administrator shall determine whether the member meets the qualifications for disability benefits. In making this determination the administrator shall follow the same procedure used in making the initial determination of disability provided in § 3-12-205. A member's disability benefits shall be suspended and subject to termination if the member refuses to undergo an examination or assessment requested by the disability advisory committee or the administrator. If the administrator finds that the member no longer meets the qualifications for disability benefits, the administrator shall notify the member of this finding by certified mail and the payment of disability benefits shall terminate thirty days after receipt of the notice. Such a finding by the administrator is subject to appeal and review as a contested case.

Source: SL 2014, ch 20, § 10.



§ 3-12-211 Contributions upon return to covered employment.

3-12-211. Contributions upon return to covered employment. If a member's disability benefits pursuant to § 3-12-207 have terminated and the member returns to covered employment, the member and employer shall make contributions pursuant to § 3-12-71.

Source: SL 2014, ch 20, § 11.



§ 3-12-212 Retirement benefit of member who received disability benefits and returned tocovered employment.

3-12-212. Retirement benefit of member who received disability benefits and returned to covered employment. Upon retirement, a member who received disability benefits pursuant to § 3-12-207 and whose benefits were terminated and who returned to covered employment shall receive a retirement benefit based on the member's credited service prior to receiving disability benefits and after receiving disability benefits. The final average compensation used in the calculation of the retirement benefit is the greater of:

(1) The member's final average compensation at the date of retirement; or

(2) The member's final average compensation at the date of disability, increased by the improvement factor from the date of the termination of disability benefits to the date of retirement.
Source: SL 2014, ch 20, § 12.



§ 3-12-213 Retirement benefit of member whose disability benefits were terminated but who didnot return to covered employment.

3-12-213. Retirement benefit of member whose disability benefits were terminated but who did not return to covered employment. Upon retirement, a member who received disability benefits pursuant to § 3-12-207 and whose benefits were terminated and who did not return to covered employment shall receive a retirement benefit based on the member's credited service prior to receiving disability benefits. The final average compensation used in the calculation of the retirement benefit shall be the final average compensation at the date of disability, increased by the improvement factor from the date of the termination of disability benefits to the date of retirement.

Source: SL 2014, ch 20, § 13.



§ 3-12-214 Family benefit where member dies before normal retirement age while receivingdisability benefits.

3-12-214. Family benefit where member dies before normal retirement age while receiving disability benefits. Upon the death of a member receiving disability benefits pursuant to § 3-12-207, who dies prior to normal retirement age, a family benefit shall be paid on behalf of any child of the member. The monthly amount of the family benefit is the amount of the monthly disability benefits the member received prior to death. The monthly family benefit shall be equally apportioned among any children of the member and shall be paid on behalf of any child to the conservator or custodian of the child, as applicable. However, if the child is eighteen years of age the benefit is payable directly to the child. As any child becomes ineligible pursuant to subdivision 3-12-47(14), the family benefit shall be reallocated among any remaining children of the deceased member. The family benefit terminates if there are no children of the deceased member pursuant to subdivision 3-12-47(14).

Source: SL 2014, ch 20, § 14.



§ 3-12-215 Surviving spouse benefit at age sixty-five where member received disability benefits.

3-12-215. Surviving spouse benefit at age sixty-five where member received disability benefits. If no family benefit is being paid pursuant to § 3-12-214, a surviving spouse of a member who received disability benefits pursuant to § 3-12-207 shall, upon attaining the age of sixty-five, receive a monthly benefit, payable for the life of the surviving spouse, equal to one of the following calculations, whichever is applicable:

(1) If there was a family benefit paid, sixty percent of the family benefit paid at the time the family benefit ended, increased by the improvement factor from the date the last family benefit was paid; or

(2) If there was no family benefit paid, sixty percent of the deceased member's disability benefit paid at the time of the member's death, increased by the improvement factor from the date of the member's death.
Source: SL 2014, ch 20, § 15.



§ 3-12-216 Surviving spouse benefit where member dies after normal retirement age whilereceiving disability benefits.

3-12-216. Surviving spouse benefit where member dies after normal retirement age while receiving disability benefits. If a member dies after normal retirement age while receiving benefits pursuant to § 3-12-207, and no other benefits are being paid on behalf of the member, the member's surviving spouse shall receive a surviving spouse benefit, payable in monthly installments, equal to sixty percent of the monthly disability benefit that the member received prior to death.

Source: SL 2014, ch 20, § 16.



§ 3-12-217 Transfer of funds in cement plan retirement fund.

3-12-217. Transfer of funds in cement plan retirement fund. Upon receipt of the appropriation pursuant to SL 2014, ch 21, § 1, the state treasurer shall transfer the balance of the funds of the cement plant retirement fund to the South Dakota Retirement System trust fund.

Source: SL 2014, ch 21, § 2, eff. Apr. 1, 2014.



§ 3-12-218 Members of cement plant retirement plan to be Class C members of system.

3-12-218. Members of cement plant retirement plan to be Class C members of system. On April 1, 2014, all members of the cement plant retirement plan, including any retiree and any vested member, become Class C members of the system. The administration of retirement benefits for Class C members shall continue with the system.

Source: SL 2014, ch 21, § 3, eff. Apr. 1, 2014.



§ 3-12-219 Class C members to receive benefits as provided under cement plant retirement plan.

3-12-219. Class C members to receive benefits as provided under cement plant retirement plan. Each Class C member shall receive the same benefit as provided pursuant to the member's respective cement plant retirement plan as in effect on June 30, 2013. The benefits of any Class C member and the member's beneficiaries shall be paid from the fund established by this chapter and funded pursuant to SL 2014, ch 21, § 1 and § 3-12-217.

Source: SL 2014, ch 21, § 4, eff. Apr. 1, 2014.



§ 3-12-220 Funds transferred from cement plant retirement fund considered membercontributions.

3-12-220. Funds transferred from cement plant retirement fund considered member contributions. Any amount transferred to the system from the cement plant retirement fund pursuant to § 3-12-217, which under the cement plant retirement plan were credited to the accounts of individual members, are considered member contributions.

Source: SL 2014, ch 21, § 5, eff. Apr. 1, 2014.



§ 3-12-221 Payment of benefits and operational expenses related to Class C members.

3-12-221. Payment of benefits and operational expenses related to Class C members. Notwithstanding the provisions of § 3-12-61, any benefit payments and any operational expenses related to Class C members shall be paid from the fund established by this chapter.

Source: SL 2014, ch 21, § 6, eff. Apr. 1, 2014.



§ 3-12-222 Promulgation of rules to administer retirement benefits for Class C members.

3-12-222. Promulgation of rules to administer retirement benefits for Class C members. The board may, pursuant to chapter 1-26, adopt rules to establish uniform procedures for the administration of the retirement benefits of Class C members.

Source: SL 2014, ch 21, § 7, eff. Apr. 1, 2014.



§ 3-12-223 Member election to receive lump sum trustee-to-trustee payment in lieu of monthlypayments.

3-12-223. Member election to receive lump sum trustee-to-trustee payment in lieu of monthly payments. Any vested member of the state cement plant retirement plan may elect to receive a lump sum trustee-to-trustee payment in lieu of monthly retirement benefit payments. The amount of the lump sum trustee-to-trustee payment shall be determined by the system's actuary based on the actuarial equivalent of the member's benefit as defined by the cement plant retirement plan. However, no lump sum trustee-to-trustee payment may be made unless both of the following requirements are satisfied:

(1) The member has not received any monthly benefits; and

(2) The member directs a trustee-to-trustee transfer of the lump sum payment to a receiving retirement custodian, trustee, or other approved recipient.

Any eligible member who desires to make the election authorized by this section shall submit an application to the system.

Source: SL 2014, ch 22, § 1.



§ 3-12-224 Surviving spouse election to receive lump sum trustee-to-trustee payment in lieu ofmonthly payments.

3-12-224. Surviving spouse election to receive lump sum trustee-to-trustee payment in lieu of monthly payments. Upon the death of a vested member of the state cement plant retirement plan who died prior to starting a monthly retirement benefit, the member's surviving spouse may elect a lump sum trustee-to-trustee payment in lieu of monthly surviving spouse benefit payments. The amount of the lump sum trustee-to-trustee payment shall be determined by the system's actuary based on the actuarial equivalent, as defined by the cement plant retirement plan, of the spouse's age sixty-five survivor benefit. However, no lump sum trustee-to-trustee payment may be made unless the following requirements are satisfied:

(1) Neither the member nor the member's family nor the member's spouse received any monthly benefits from the plan; and

(2) The surviving spouse directs a trustee-to-trustee transfer of the lump sum payment to a receiving retirement custodian, trustee, or other approved recipient.

Any eligible surviving spouse who desires to make the election authorized by this section shall submit an application to the system.

Source: SL 2014, ch 22, § 2.






Chapter 12A - Public Employees' Health and Life Insurance [Repealed]

§ 3-12A-1 , 3-12A-2. Repealed.

3-12A-1, 3-12A-2. Repealed by SL 2012, ch 23, § 10.



§ 3-12A-2.1 , 3-12A-2.2. Repealed.

3-12A-2.1, 3-12A-2.2. Repealed by SL 1997, ch 31, §§ 1, 2.



§ 3-12A-3 to 3-12A-10. Repealed.

3-12A-3 to 3-12A-10. Repealed by SL 2012, ch 23, § 10.



§ 3-12A-11 to 3-12A-12.1. Repealed.

3-12A-11 to 3-12A-12.1. Repealed by SL 1989, ch 40, §§ 4 to 6.



§ 3-12A-13 to 3-12A-25. Repealed.

3-12A-13 to 3-12A-25. Repealed by SL 2012, ch 23, § 10.



§ 3-12A-26 Repealed.

3-12A-26. Repealed by SL 2010, ch 19, § 92.



§ 3-12A-27 to 3-12A-31. Repealed.

3-12A-27 to 3-12A-31. Repealed by SL 2012, ch 23, § 10.



§ 3-12A-32 Repealed.

3-12A-32. Repealed by SL 1991, ch 33.



§ 3-12A-33 to 3-12A-38. Repealed.

3-12A-33 to 3-12A-38. Repealed by SL 2012, ch 23, § 10.






Chapter 12B - Senior Citizen Prescription Drug Benefit Program [Repealed]

§ 3-12B-1 , 3-12B-2. Repealed.

3-12B-1, 3-12B-2. Repealed by SL 2003, ch 26, § 4, eff. July 1, 2005.



§ 3-12B-2.1 Obsolete.

3-12B-2.1. Obsolete.



§ 3-12B-3 Repealed.

3-12B-3. Repealed by SL 2003, ch 26, § 4, eff. July 1, 2005.






Chapter 13 - Deferred Compensation Plan for Public Employees

§ 3-13-1 to 3-13-38. Repealed.

3-13-1 to 3-13-38. Repealed by SL 1974, ch 35, § 80.



§ 3-13-39 to 3-13-48. Repealed.

3-13-39 to 3-13-48. Repealed by SL 1987, ch 38, §§ 8 to 17.



§ 3-13-49 State deferred compensation plan--Agreements in writing--Administrative charge--Amounts deferred remitted to state deferred compensation fund.

3-13-49. State deferred compensation plan--Agreements in writing--Administrative charge--Amounts deferred remitted to state deferred compensation fund. The board may establish the South Dakota deferred compensation plan for state government and political subdivision governments as determined by the board. Any eligible person wishing to participate shall execute such agreements as the board may require and shall specify in writing the amount of compensation to be deferred. Such agreement shall authorize reduction of compensation by the amount specified plus an administrative charge set by the board. The employer of each participating employee shall remit all amounts so deferred to the South Dakota deferred compensation fund, along with such documentation as may be required, no later than ten days after each payday. No deferral of compensation under this chapter may reduce compensation for the purpose of calculation of contributions and benefits under chapters 3-12 and 3-12A.

Source: SL 1987, ch 38, § 1.



§ 3-13-49.1 Political subdivisions.

3-13-49.1. Political subdivisions. Notwithstanding the provisions of § 3-13-49, any political subdivision may establish a deferred compensation program for its employees. Participation in such program shall be by written agreement between the employees and the governing body of the political subdivision. The agreement shall provide for the deferral of compensation and the investment and administration of such funds.

Source: SL 1989, ch 43.



§ 3-13-50 Administration of plan--Hiring and remuneration of additional employees.

3-13-50. Administration of plan--Hiring and remuneration of additional employees. The administrator shall administer the plan. The administrator may hire additional employees as may be required and shall set the remuneration of such employees.

Source: SL 1987, ch 38, § 2.



§ 3-13-51 Repealed.

3-13-51. Repealed by SL 2000, ch 27, § 1.



§ 3-13-51.1 Participants may invest funds in investments approved by state investment officer--Investment alternatives to be offered--Investment officer as fiduciary.

3-13-51.1. Participants may invest funds in investments approved by state investment officer--Investment alternatives to be offered--Investment officer as fiduciary. Funds held by the fund may be invested by plan participants in such investments as are deemed appropriate by the state investment officer, including, but not limited to, annuity contracts. The state investment officer is authorized to enter into contracts for investment alternatives and to offer internal investment alternatives, and the plan administrator is authorized to transfer funds to, from, and among the respective investment alternatives. The state investment officer shall be held to the standard of conduct of a fiduciary and shall carry out all functions solely in the interests of the participants and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing such duties as required by law.

Source: SL 2000, ch 27, § 2.



§ 3-13-51.2 Administrator and investment officer authorized to execute necessary contracts--Transfer of contracts in effect on July 1, 2000.

3-13-51.2. Administrator and investment officer authorized to execute necessary contracts--Transfer of contracts in effect on July 1, 2000. The administrator shall execute any agreements as are necessary to carry out the provisions of this chapter, except such agreements as are executed by the state investment officer pursuant to § 3-13-51.1. Any contract for an investment alternative in effect on July 1, 2000, is hereby transferred by operation of law to the state investment officer as of July 1, 2000.

Source: SL 2000, ch 27, § 4.



§ 3-13-51.3 Default designation of new investment selection upon termination of participant'scontract.

3-13-51.3. Default designation of new investment selection upon termination of participant's contract. If a contract with a vendor terminates and a participant fails to notify the third-party administrator of the participant's new investment selection before the contract terminates, the third-party administrator shall transfer that participant's account to the investment alternative designated by the state investment officer.

Source: SL 2000, ch 27, § 5.



§ 3-13-52 Liability of plan or employer--Liability of board member or administrator for actiontaken in bad faith.

3-13-52. Liability of plan or employer--Liability of board member or administrator for action taken in bad faith. Neither the plan nor any participating employer may have any liability to any participant for losses arising out of any decrease in the value of any investments held by the plan. The liability of the plan to any participant is limited to the value of the participant's account on the date the account is made available to the participant pursuant to the provisions of the plan. In no event may any member of the board, the administrator or any member of the administrator's staff have any liability for any action taken with respect to the plan unless such action be taken in bad faith.

Source: SL 1987, ch 38, § 4.



§ 3-13-53 State deferred compensation fund--Deposit of deferred compensation--Payment ofexpenditures from fund--Administrative expenses.

3-13-53. State deferred compensation fund--Deposit of deferred compensation--Payment of expenditures from fund--Administrative expenses. The South Dakota deferred compensation fund is hereby established. All compensation deferred pursuant to this chapter shall be deposited in such fund. Expenditures from the fund shall be paid on warrants drawn by the state auditor on vouchers approved by the administrator. All administrative expenses shall be budgeted and expended pursuant to chapters 4-7, 4-8, 4-8A, and 4-8B. In accord with § 457(g) of the Internal Revenue Code, all money in the fund and all property and rights held by the fund, at all times until made available to a participant or the participant's beneficiary, shall be held in trust for the exclusive benefit of the participant. All compensation deferred pursuant to this chapter shall be transferred not later than fifteen business days after the end of the month in which the compensation otherwise would have been paid to the participant.

Source: SL 1987, ch 38, § 5; SL 1997, ch 32, § 1; SL 2008, ch 20, § 17; SL 2013, ch 20, § 17.



§ 3-13-54 Promulgation of rules--Limitation on availability of accumulated deferredcompensation to participant--Exception.

3-13-54. Promulgation of rules--Limitation on availability of accumulated deferred compensation to participant--Exception. The board may promulgate rules pursuant to chapter 1-26 concerning the time and amount of compensation which may be deferred, the persons who may participate in the plan, the conditions of participation, the time and manner in which accumulated deferrals may be made available to a participant or beneficiary, the establishment of administrative changes, and participation by political subdivisions. Except pursuant to the provisions of an automatic enrollment feature established under subdivision 3-13-56(4), in no event may the accumulated deferred compensation become available to the participant prior to thirty days following the participant's separation from employment with a participating employer unless the participant is faced with an unforeseeable emergency as determined by the board, unless an in-service distribution of a small amount of funds is made, or unless a distribution is made to a participant who has been called to perform qualified military service for a period in excess of thirty days. If a participant returns to service with a participating employer within thirty days following separation from service, the accumulated deferred compensation is not available to the participant.

Source: SL 1987, ch 38, § 6; SL 2009, ch 20, § 4; SL 2011, ch 20, § 4.



§ 3-13-55 Definition of terms.

3-13-55. Definition of terms. The definitions contained in § 3-12-47 apply to this chapter unless the context clearly otherwise requires. In addition the following terms mean:

(1) "Accumulated deferred compensation," compensation deferred by a participant in the plan, plus any investment return thereon;

(2) "Plan," the South Dakota deferred compensation plan created pursuant to this chapter; and

(3) "Plan year," a calendar year ending on December thirty-first.
Source: SL 1987, ch 38, § 7; SL 2012, ch 26, § 14.



§ 3-13-56 Automatic enrollment feature.

3-13-56. Automatic enrollment feature. The board may establish an automatic enrollment feature within the plan by rules promulgated pursuant to chapter 1-26 and § 3-13-54. Any automatic enrollment feature established by the board shall include:

(1) A provision that automatic enrollment shall apply only to newly-employed members hired after a specified future date;

(2) A provision that automatic enrollment shall apply only to the employees of those participating units that choose the automatic enrollment feature for the unit's employees;

(3) A provision that automatic enrollment may not require more than an established maximum contribution per month per automatically-enrolled participant;

(4) A provision that a participant who is automatically enrolled shall have as long as ninety days after the start of employment to discontinue participation in the plan;

(5) A provision that an automatically-enrolled participant who discontinues participation in the plan within ninety days of enrollment shall receive a refund of the participant's account within thirty days after discontinuing participation;

(6) A provision that the state investment officer shall select a default investment fund to receive contributions by any automatically-enrolled participant who does not choose an investment alternative to receive the participant's contributions;

(7) A provision authorizing participating units and the system to make contributions to the plan for the benefit of participants;

(8) A provision that the plan shall adhere to notice requirements to automatically-enrolled participants in accord with Internal Revenue Service Rulings 98-30 and 2000-8; and

(9) A provision that automatic enrollment does not require advance authorization by a participant, which is hereby deemed to be an exception to the provisions of any state law requiring employee authorization for a payroll deduction or any similar ordinance of a local participating unit.

If a participant discontinues participation pursuant to subdivision (4), that act is a permissive withdrawal pursuant to § 414(w) of the Internal Revenue Code.

Source: SL 2008, ch 25, § 1; SL 2013, ch 20, § 18.



§ 3-13-57 Designated Roth contribution program.

3-13-57. Designated Roth contribution program. The board may establish a designated Roth contribution program within the deferred compensation plan. For the purposes of this section, a designated Roth contribution is an elective salary deferral that is:

(1) Designated irrevocably by the participant at the time of the deferred election as a designated Roth contribution that is being made in lieu of all or a portion of the pre-tax elective deferrals the participant is otherwise eligible to make under the plan; and

(2) Treated by the employer as includable in the participant's income at the time the participant would have received that amount in compensation if the participant had not made a deferred election.

The board shall, pursuant to chapter 1-26, promulgate rules relating to distributions, conversions, transfers, rollovers, and limitations with regard to the designated Roth contribution program in accordance with federal law.

Source: SL 2012, ch 28, § 1.






Chapter 13A - South Dakota Special Pay Retirement Program

§ 3-13A-1 Special pay retirement program established.

3-13A-1. Special pay retirement program established. There is hereby established the South Dakota special pay retirement program. It is the intent of the Legislature that the special pay retirement program shall become a qualified plan under § 401(a) of the code and that the program shall be treated as a governmental plan under § 414(d) of the code. It is the further intent of the Legislature that special pay transmitted to the fund is picked up by the participating unit and thus shall be designated as an employer contribution under § 414(h)(2) of the code.

Source: SL 2004, ch 43, § 1; SDCL, § 3-12-165; SL 2005, ch 28, § 1.



§ 3-13A-2 Definitions.

3-13A-2. Definitions. The definitions contained in § 3-12-47 apply to this chapter unless otherwise so specified. In addition, the following terms mean:

(1) "Account," the record for each participant reflecting the amount of the participant's special pay transmitted to the fund, allocated investment gains and losses thereon, and administrative charges against those amounts;

(2) "Accounting date," the date on which an investment is valued and the total investment return is allocated to a participant's account;

(3) "Administrator," the administrator of the South Dakota Retirement System as provided in § 3-12-55;

(4) "Board," the South Dakota Retirement System Board of Trustees as established under § 3-12-48;

(5) Deleted by SL 2013, ch 20, § 19;

(6) "Fund," the South Dakota special pay fund established pursuant to § 3-13A-3;

(7) "Normal retirement date," the date a participant may retire pursuant to the provisions of chapter 3-12 without reduced benefits;

(8) "Participant," a terminated employee of a participating unit who has reached the calendar month prior to the month of the employee's fifty-fifth birthday and who received six hundred dollars or more in special pay;

(9) "Participating unit," the State of South Dakota, the South Dakota Board of Regents, or any other political subdivision of the state that participates in the program;

(9A) "Plan year," a calendar year ending on December thirty-first;

(10) "Program," the South Dakota Special Pay Retirement Program created pursuant to §§ 3-13A-1 to 3-13A-25, inclusive;

(11) "Special pay," compensation other than regular salary or wages granted to a participant and transferred in a lump-sum to the fund at the termination of the participant's employment;

(12) "Third-party administrator," a person who, pursuant to contract, handles administration of the program on behalf of the board and the administrator; and

(13) "Vendor," a person or organization selected by the state investment officer to provide investment or insurance products to the program.
Source: SL 2004, ch 43, § 2; SDCL § 3-12-166; SL 2005, ch 28, § 1; SL 2006, ch 22, § 1; SL 2008, ch 20, § 18; SL 2013, ch 20, § 19; SL 2013, ch 22, §§ 1, 2.



§ 3-13A-3 Special pay fund established.

3-13A-3. Special pay fund established. The South Dakota special pay fund is hereby established. All compensation transmitted to the fund pursuant to §§ 3-13A-1 to 3-13A-25, inclusive, shall be deposited in the fund. Expenditures from the fund shall be paid on warrants drawn by the state auditor and supported by vouchers approved by the administrator. All administrative expenses shall be budgeted and expended pursuant to chapters 4-7, 4-8, 4-8A, and 4-8B. All money in the fund and all property and rights held by the fund shall be held in trust for the exclusive benefit of the participants at all times until made available to a participant or the participant's beneficiary. All benefits payable under this program shall be paid and provided for solely from the fund and a participating unit assumes no liability or responsibility therefor. Any trust under the program shall be established pursuant to a written agreement that constitutes a valid trust under the law of South Dakota.

Source: SL 2004, ch 43, § 3; SDCL, § 3-12-167; SL 2005, ch 28, § 1.



§ 3-13A-4 Board controls program as fiduciary--Promulgation of rules.

3-13A-4. Board controls program as fiduciary--Promulgation of rules. The program shall be under the authority of the board. The board shall be held to the standard of conduct of a fiduciary and shall carry out its functions solely in the interest of the participants and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing such duties as required by law. The board may promulgate rules necessary to establish uniform procedures for the administration of the program and to insure uniformity of application of the provisions of §§ 3-13A-1 to 3-13A-25, inclusive. Rules may be promulgated in regard to membership, contributions and the collection thereof, fees for administration of the program, and procedures for application for benefits and payment of benefits. The rules shall be promulgated pursuant to chapter 1-26 and shall be in accordance with the provisions of §§ 3-13A-1 to 3-13A-25, inclusive.

Source: SL 2004, ch 43, § 4; SDCL, § 3-12-168; SL 2005, ch 28, § 1.



§ 3-13A-5 Transfer of special pay to fund upon termination of employment--Contribution limit.

3-13A-5. Transfer of special pay to fund upon termination of employment--Contribution limit. Upon a participant's termination of employment, the participating unit shall transmit the gross amount of the participant's special pay to the fund. However, except to the extent permitted under § 414(v) of the code, if applicable, a contribution allocated to a participant's account under the program may not exceed forty-one thousand dollars, as adjusted for increases in the cost-of-living pursuant to § 415(d) of the code, or one hundred percent of the participant's compensation, as identified in § 415(c)(3) of the code for the calendar year. For the purposes of the limitations under this section, all of the defined contribution plans of a participant's employer, whether terminated or current, shall be treated as a single defined contribution plan.

Source: SL 2004, ch 43, § 5; SL 2005, ch 27, § 2; SDCL § 3-12-169; SL 2005, ch 28, § 1; SL 2013, ch 22, § 3.



§ 3-13A-6 Time for transfer of compensation to trust.

3-13A-6. Time for transfer of compensation to trust. For the proper administration of the accounts of participants, all amounts of compensation subject to this chapter shall be transferred to the trust not later than fifteen business days after the end of the month in which the compensation otherwise would have been paid to the participant.

Source: SL 2004, ch 43, § 6; SDCL § 3-12-170; SL 2005, ch 28, § 1; SL 2008, ch 20, § 19.



§ 3-13A-7 Participant account.

3-13A-7. Participant account. An account shall be established for each participant. The account shall be the basis for any distribution to the participant or to the participant's beneficiary, surviving spouse, surviving children, or estate pursuant to § 3-13A-15.

Source: SL 2004, ch 43, § 7; SDCL, § 3-12-171; SL 2005, ch 28, § 1.



§ 3-13A-8 Vesting of participant account--Forfeiture.

3-13A-8. Vesting of participant account--Forfeiture. A participant's account is fully vested in the program at any time on or after the date the participant begins participation in the program. A participant's account is not subject to any forfeiture pursuant to the provisions of the program. A loss as described in § 3-13A-25 is not considered to be a forfeiture.

Source: SL 2005, ch 27, § 1.



§ 3-13A-9 Investment of funds.

3-13A-9. Investment of funds. Moneys held by the fund may be invested by program participants in such investments as are deemed appropriate by the state investment officer. The state investment officer may enter into contracts for investment alternatives and to offer internal investment alternatives. The program administrator or third-party administrator may transfer funds to, from, and among the respective investment alternatives.

Source: SL 2004, ch 43, § 8; SDCL, § 3-12-172; SL 2005, ch 28, § 1.



§ 3-13A-10 Lump-sum distribution to participant.

3-13A-10. Lump-sum distribution to participant. A participant who elects an immediate total lump-sum distribution from the program shall be guaranteed payment of the entire amount of the participant's special pay, plus any earnings, and less any mandatory income tax withholding and fees established by the board, within a period that is not longer than is reasonable from the date the participant's funds were received by the program on behalf of the participant.

Source: SL 2004, ch 43, § 9; SDCL, § 3-12-173; SL 2005, ch 28, § 1.



§ 3-13A-11 Investment alternatives--Transfer of account balances by participants.

3-13A-11. Investment alternatives--Transfer of account balances by participants. Each participant may elect to have the participant's funds invested in one or more of the investment alternatives selected by the state investment officer pursuant to § 3-13A-9. Subject to any limitations imposed by the administrator, a vendor, or a third-party administrator, a participant may elect to transfer any portion of the account balance from one offered investment alternative to another at any time, if notice is given to the administrator or the third-party administrator. Any costs associated with such a transfer shall be borne by the participant and shall be deducted from the participant's account. If, due to a payroll error, a participant's deferral is deposited in an investment alternative other than the one selected by the participant, the administrator or third-party administrator may correct the error by transferring the participant's deferral to the proper investment alternative, subject to any limitations which may be imposed by the vendor. No retroactive adjustment may be made.

Source: SL 2004, ch 43, § 10; SDCL, § 3-12-174; SL 2005, ch 28, § 1.



§ 3-13A-12 Transfer of funds from terminated investment selection.

3-13A-12. Transfer of funds from terminated investment selection. If a contract between the state investment officer and a vendor is terminated and a participant fails to notify the administrator or third-party administrator of the participant's new investment selection before the contract terminates, the administrator or third-party administrator shall transfer that participant's account to the investment alternative designated by the state investment officer.

Source: SL 2004, ch 43, § 11; SDCL, § 3-12-175; SL 2005, ch 28, § 1.



§ 3-13A-13 Allocation of investment return among participant accounts--Accounting dates.

3-13A-13. Allocation of investment return among participant accounts--Accounting dates. The total investment return on any offered investment shall be allocated to the account of each participant based on the proportion the participant's account bears to all other accounts which have been invested in the same investment alternative. Allocations shall be made on each accounting date. The last day of each calendar quarter is an accounting date. The board may provide additional accounting dates.

Source: SL 2004, ch 43, § 12; SDCL, § 3-12-176; SL 2005, ch 28, § 1.



§ 3-13A-14 Valuation of investment alternatives.

3-13A-14. Valuation of investment alternatives. Each offered investment alternative shall be valued on each accounting date. The valuation shall be at market value. Any charges against the value shall be explicitly disclosed. Each participant shall be provided with a statement of the participant's account by no later than forty-five days after the close of each calendar quarter.

Source: SL 2004, ch 43, § 13; SDCL, § 3-12-177; SL 2005, ch 28, § 1.



§ 3-13A-15 Beneficiaries of participant's account.

3-13A-15. Beneficiaries of participant's account. A participant may designate a beneficiary to receive the participant's benefits under the program in case of the death of the participant. If no beneficiary is designated or the beneficiary has predeceased the participant, the participant's benefits shall be paid as follows:

(1) To the participant's surviving spouse;

(2) If there is no surviving spouse, then to all surviving children of the participant, irrespective of age, on a share-alike basis; or

(3) If there is no surviving spouse and there are no surviving children, then to the participant's estate.
Source: SL 2004, ch 43, § 14; SDCL § 3-12-178; SL 2005, ch 28, § 1; SL 2012, ch 26, § 15.



§ 3-13A-16 Payments and benefits under program not assignable or subject to creditors' actions.

3-13A-16. Payments and benefits under program not assignable or subject to creditors' actions. Notwithstanding the provisions of § 3-13A-15, no participant may assign or otherwise alienate any right to any payment or benefit under the program. The right of a participant to any payment or benefit is not subject to the rights of the participant's or any beneficiary's creditors, and is exempt from executions, attachment, prior assignment, or any other judicial relief or order for the benefit of creditors or other third persons, except as required under applicable law, including any qualified domestic relations order as defined in § 414(p) of the Internal Revenue Code, or as is otherwise specifically provided in this chapter.

Source: SL 2004, ch 43, § 15; SDCL § 3-12-179; SL 2005, ch 28, § 1; SL 2008, ch 20, § 20; SL 2013, ch 20, § 20.



§ 3-13A-17 Powers and duties of administrator.

3-13A-17. Powers and duties of administrator. The administrator shall administer the program, shall have all powers necessary to accomplish that purpose, and shall determine all questions arising under or in connection with the program. The administrator may hire additional employees as may be required and shall set the remuneration of such employees. In addition, the administrator, with the approval of the board, may contract with vendors for third-party administration of various duties under the program as the administrator sees fit. The administrator shall execute any agreements as are necessary to carry out the provisions of §§ 3-13A-1 to 3-13A-25, inclusive, except such agreements as are executed by the state investment officer pursuant to § 3-13A-9.

Source: SL 2004, ch 43, § 16; SDCL, § 3-12-180; SL 2005, ch 28, § 1.



§ 3-13A-18 Election by participating units of retirement system to participate in program--Rescission of participation.

3-13A-18. Election by participating units of retirement system to participate in program--Rescission of participation. Any public employer that is a participating unit of the system established under chapter 3-12 may become a participating unit under this chapter at any time on or after July 1, 2004. The decision to become a participating unit shall be made by the elected official, the appointed official, or the governing body in charge of the unit. The unit shall become a participating unit as soon as notice of the decision has been delivered in writing to the system. A participating unit at a later date may choose to rescind such status and may do so by delivering written notice of the decision to the system. However, if such a rescission occurs, the rescission does not affect the status of any participant who was employed by that unit.

Source: SL 2004, ch 43, § 17; SDCL, § 3-12-181; SL 2005, ch 28, § 1.



§ 3-13A-19 Trustee-to-trustee transfer of participant's account to government defined-benefitretirement plan.

3-13A-19. Trustee-to-trustee transfer of participant's account to government defined-benefit retirement plan. For the purpose of acquiring credited service in a qualified governmental defined-benefit retirement plan as identified under § 401(a) and defined in § 414(d) of the code, a participant may transfer a portion or all of the participant's account in the program by trustee-to-trustee transfer to the government defined-benefit retirement plan.

Source: SL 2004, ch 43, § 18; SDCL, § 3-12-182; SL 2005, ch 28, § 1.



§ 3-13A-20 Rollover transfer of participant's account.

3-13A-20. Rollover transfer of participant's account. The board shall establish by rule promulgated pursuant to chapter 1-26 the parameters under which a participant, a participant's surviving spouse, or a participant's beneficiary may transfer a portion or all of the participant's account by rollover to a plan which is an eligible plan under the code.

Source: SL 2004, ch 43, § 19; SDCL § 3-12-183; SL 2005, ch 28, § 1; SL 2009, ch 20, § 5.



§ 3-13A-21 Rollover transfer of participant's account in another plan.

3-13A-21. Rollover transfer of participant's account in another plan. To the extent permitted by law, a participant may transfer a portion or all of the participant's account in another plan which is eligible under § 401(a), 403(b), 408, or 457 of the code into this program by rollover. The program shall account for such amounts separately.

Source: SL 2004, ch 43, § 20; SDCL, § 3-12-184; SL 2005, ch 28, § 1.



§ 3-13A-22 Distribution from participant's account--Forms of distribution--Time for election.

3-13A-22. Distribution from participant's account--Forms of distribution--Time for election. A participant is entitled to receive a distribution from the participant's account upon written application to the administrator or third-party administrator. The participant may elect, on forms prescribed by the administrator or third-party administrator, the time at which distributions under the program are to commence by designating the month and year during which the first distribution is to be made. The participant may elect to receive the participant's distribution in any of the following forms:

(1) A lump sum;

(2) Equal monthly installments over a fixed period; or

(3) Any other form offered by the administrator or a third-party administrator.

The application and election shall be made prior to the time any amounts become payable. A participant or a beneficiary who has chosen a payment form may change that payment option, if no payment has yet been made, and subject to any administrative restrictions and charges established by the board.

Source: SL 2004, ch 43, § 21; SDCL, § 3-12-185; SL 2005, ch 28, §1.



§ 3-13A-23 Date for commencement of annuity distributions--Interest--Distribution afterparticipant's death.

3-13A-23. Date for commencement of annuity distributions--Interest--Distribution after participant's death. A participant who does not take a total lump-sum distribution, transfer funds by rollover pursuant to § 3-13A-20, or transfer funds by trustee-to-trustee transfer pursuant to § 3-13A-19 may begin annuity distributions by selecting a retirement date, as set out in § 3-13A-22. If a participant does not make a selection, the participant's normal retirement date is as defined in subdivision 3-13A-2(7). However, distributions of a participant's benefits shall begin no later than the later of April first of the calendar year following the calendar year in which the participant reaches seventy and one-half years of age, or April first of the calendar year following the calendar year of the participant's retirement.

If the distribution begins prior to the participant's death, the entire interest shall be distributed over a period not to exceed the life expectancy of the participant or the life expectancies of the participant and a designated beneficiary. Any amount not distributed during the participant's life shall be distributed after the participant's death at least as rapidly as under the distribution method being used on the date of the participant's death. If the distribution begins after the participant's death, the entire amount payable to the participant shall be paid during a period of no more than five years, unless the distribution commences within one year and the participant's spouse is the named beneficiary, then during the life expectancy of the surviving spouse. If the surviving spouse is the participant's sole designated beneficiary and the surviving spouse then dies before distributions are required to begin, the provisions of this section apply as if the surviving spouse were the participant.

Source: SL 2004, ch 43, § 22; SDCL, § 3-12-186; SL 2005, ch 28, § 1.



§ 3-13A-24 State investment officer to act as fiduciary--Certain persons prohibited from actingas third-party administrator or vendor.

3-13A-24. State investment officer to act as fiduciary--Certain persons prohibited from acting as third-party administrator or vendor. The state investment officer shall be held to the standard of conduct of a fiduciary and shall carry out all functions solely in the interests of the participants and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing such duties as required by law. No employee of a participating unit and no spouse or dependent of the employee may act as or represent a third-party administrator or a vendor in a matter concerning the program, except that the state investment officer and the state investment officer's employees may invest all or part of the fund pursuant to § 3-13A-9.

Source: SL 2004, ch 43, § 23; SDCL, § 3-12-187; SL 2005, ch 28, § 1.



§ 3-13A-25 Limitation of liability to participants.

3-13A-25. Limitation of liability to participants. Neither the program nor any participating unit is liable to any participant for losses arising out of any decrease in the value of any investments held under the program. The liability of the program to any participant is limited to the value of the participant's account on the date the participant chooses to begin payment pursuant to the provisions of the program. In no event may any member of the board, the administrator, or any member of the administrator's staff have any liability for any action taken with respect to the program unless such action has been taken in bad faith.

Source: SL 2004, ch 43, § 24; SDCL, § 3-12-188; SL 2005, ch 28, § 1.






Chapter 13B - State Cement Plant Employee Retirement [Repealed]

CHAPTER 3-13B

STATE CEMENT PLANT EMPLOYEE RETIREMENT [REPEALED]



Chapter 14 - Expiration of Term of Office

§ 3-14-1 Holding over until successor qualified.

3-14-1. Holding over until successor qualified. Except when otherwise expressly provided, every lawful incumbent of any public office, with a definite term, upon the expiration of such term shall continue to discharge its duties until his successor shall have been elected or appointed and has qualified, and shall be entitled to receive the prescribed compensation of such office during the time he shall so discharge its duties.

Source: RC 1919, § 7035; SDC 1939, § 48.0314.



§ 3-14-2 Public property and accounts to be delivered to successor in office.

3-14-2. Public property and accounts to be delivered to successor in office. Every public officer elected or appointed under the laws of this state, on going out of office at the expiration of his term thereof, shall forthwith deliver, and upon his death, resignation, suspension, or removal from office, there shall be forthwith delivered to his successor in office all public money, books, records, accounts, papers, documents, and property in his possession or under his control belonging or appertaining to such office.

Source: PolC 1877, ch 5, § 14; PolC 1877, ch 22, § 7; CL 1887, §§ 1384, 1391; RPolC 1903, §§ 1801, 1810; SL 1915, ch 268, § 1; RC 1919, §§ 7016, 7038; SDC 1939, § 48.0317.



§ 3-14-3 Refusal to surrender official seal, books, or papers as misdemeanor.

3-14-3. Refusal to surrender official seal, books, or papers as misdemeanor. Every person who, having been an executive officer of this state, wrongfully refuses to surrender the official seal or any of the books and papers appertaining to his office, to his successor, who has been duly elected or appointed, and has duly qualified, and has demanded the surrender of the books and papers of such office, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 112; CL 1887, § 6312; RPenC 1903, § 117; RC 1919, § 3700; SDC 1939, § 13.1104; SL 1980, ch 24, § 42.



§ 3-14-4 Exercising functions of office after expiration of term as misdemeanor.

3-14-4. Exercising functions of office after expiration of term as misdemeanor. Every person who, having been an executive officer, willfully exercises any of the functions of his office after his term of office has expired and a successor has been duly elected or appointed, and has qualified in his place, and he has notice thereof, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 111; CL 1887, § 6311; RPenC 1903, § 116; RC 1919, § 3699; SDC 1939, § 13.1103; SL 1980, ch 24, § 43.



§ 3-14-5 Definitions.

3-14-5. Definitions. The terms "office," "officer," "executive," and "administrative," when used in § 3-14-3 or 3-14-4 mean and apply to any executive or administrative officer of the state; to any county, municipality, township, or school district; and to any district, board, bureau, commission, department, or other body or office, exercising executive or administrative powers as part of the government, or any arm of the government, of the state. The terms "executive" and "administrative" apply interchangeably to any or all of said offices.

Source: SL 1985, ch 15, § 17; SL 1992, ch 60, § 2.






Chapter 15 - Bribery and Interference with Officers [Repealed]

CHAPTER 3-15

BRIBERY AND INTERFERENCE WITH OFFICERS [REPEALED]

[Repealed by SL 1976, ch 158, §§ 11-25, 12A-11; SL 1985, ch 15, § 14]



Chapter 16 - Malfeasance, Misfeasance and Nonfeasance in Office

§ 3-16-1 Willful failure to perform official duty as misdemeanor.

3-16-1. Willful failure to perform official duty as misdemeanor. Where any duty is or shall be enjoined by law upon any public officer, or upon any person holding any public trust or employment, every intentional omission to perform such duty, where no special provision shall have been made for the punishment of such delinquency, is a Class 2 misdemeanor.

Source: PenC 1877, § 216; CL 1887, § 6416; RPenC 1903, § 220; RC 1919, § 3806; SDC 1939, § 13.1301; SL 1980, ch 24, § 44.



§ 3-16-2 Keeping office or property at unauthorized place as misdemeanor.

3-16-2. Keeping office or property at unauthorized place as misdemeanor. No state, county, township, or precinct officer in this state shall keep his office, or keep any books, papers, records, or other property belonging thereto, at any place other than that prescribed by law. Any state, county, township, or precinct officer violating this section is guilty of a Class 2 misdemeanor.

Source: SL 1883, ch 90, §§ 1, 2; CL 1887, §§ 1401, 1402; RPolC 1903, §§ 1820, 1821; RC 1919, §§ 7022, 7023; SDC 1939, § 48.9901; SL 1980, ch 24, § 45.



§ 3-16-3 Repealed.

3-16-3. Repealed by SL 1976, ch 158, § 11-25.



§ 3-16-4 , 3-16-5. Repealed.

3-16-4, 3-16-5. Repealed by SL 1976, ch 158, § 30A-18.



§ 3-16-6 Repealed.

3-16-6. Repealed by SL 1976, ch 158, § 42-23.



§ 3-16-7 Officer's interest in public contract as misdemeanor.

3-16-7. Officer's interest in public contract as misdemeanor. No public officer who is authorized to sell or lease any property, or make any contract in the officer's official capacity may become voluntarily interested individually in any sale, lease, or contract, directly or indirectly with such entity. A violation of this section is a Class 2 misdemeanor unless the act is exempted by law.

Source: PenC 1877, § 499; CL 1887, § 6700; RPenC 1903, § 521; RC 1919, § 3816; SDC 1939, § 13.1308; SL 1980, ch 24, § 46; SL 2014, ch 44, § 2.






Chapter 17 - Removal from Office

§ 3-17-1 Removal of constitutional state officers by Governor--Grounds--Notice and hearing.

3-17-1. Removal of constitutional state officers by Governor--Grounds--Notice and hearing. All constitutional state officers not liable to impeachment may be removed by the Governor, after notice and hearing, for crimes, misconduct, or malfeasance in office or for drunkenness or gross incompetency.

Source: SL 1901, ch 192, § 1; RPolC 1903, § 1804; RC 1919, § 7009; SDC 1939, § 48.0201.



§ 3-17-2 Removal of appointive state officers by Governor without cause.

3-17-2. Removal of appointive state officers by Governor without cause. All state officers not liable to impeachment and not subject to removal by the Governor, in accordance with the provisions of § 3-17-1, and appointed by the Governor with or without the advice and consent of the Senate, shall be subject to removal by the Governor without assigning cause therefor.

Source: SL 1901, ch 192, § 2; RPolC 1903, § 1805; RC 1919, § 7010; SDC 1939, § 48.0202.



§ 3-17-3 Removal of local law enforcement officers by Governor--Grounds.

3-17-3. Removal of local law enforcement officers by Governor--Grounds. The Governor shall have power, after notice and hearing, to remove from office any state's attorney, sheriff, or police officer, or any deputy or assistant state's attorney, or deputy sheriff who shall willfully fail, neglect, or refuse to perform any of the duties imposed upon him by, or to enforce any of the provisions of law relating to intoxicating liquors, or who shall willfully fail, neglect, or refuse to perform any duties imposed upon them by law, or who shall be guilty of intoxication or drunkenness, or who shall be guilty of the violation of any law, or who shall assist or connive in the violation of any law, or who shall be grossly incompetent to perform the duties of his office.

Source: SL 1917, ch 281, § 2; RC 1919, § 7011; SL 1923, ch 248; SDC 1939, § 48.0203.



§ 3-17-4 Notice and hearing on removal of law enforcement officer.

3-17-4. Notice and hearing on removal of law enforcement officer. Proceedings for the removal of any such officer may be commenced either by the Governor on his own motion, or on written complaint of any citizen of the state, filed with the Governor. Written notice of the time and place fixed for the hearing of such complaint, together with a copy thereof, shall be personally served upon such officer at least ten days before such hearing.

Source: SL 1917, ch 281, § 2; RC 1919, § 7011; SL 1923, ch 248; SDC 1939, § 48.0203.



§ 3-17-5 Law enforcement officer removed from office not eligible for new appointmentduring term--Salary payment for office as misdemeanor.

3-17-5. Law enforcement officer removed from office not eligible for new appointment during term--Salary payment for office as misdemeanor. Any person removed under the provisions of §§ 3-17-3 and 3-17-4 shall be ineligible to hold any public appointive or elective office or position of the state or any political subdivision thereof, during the unexpired part of the term of office to which such person was elected or appointed, and from which he has been removed.

It is a Class 2 misdemeanor for any officer or board to allow or pay any person so removed, any salary for any public appointive or elective office or position during the period for which he shall be disqualified to hold such office or position, and any person or board who shall allow or pay any such salary contrary to the provisions of this section shall be liable to the state or political subdivision as the case may be, for the salary so paid or allowed.

Source: SL 1917, ch 281, § 2; RC 1919, § 7011; SL 1923, ch. 248; SDC 1939, § 48.0203; SL 1980, ch 24, § 47.



§ 3-17-6 Grounds for removal of local officers from office.

3-17-6. Grounds for removal of local officers from office. Any officer of any local unit of government may be charged, tried, and removed from office for misconduct, malfeasance, nonfeasance, crimes in office, drunkenness, gross incompetency, corruption, theft, oppression, or gross partiality.

Source: PolC 1877, ch 22, § 3; CL 1887, § 1387; RPolC 1903, § 1806; SL 1915, ch 268, § 1; RC 1919, § 7012; SL 1929, ch 214; SDC 1939, § 48.0204; SL 1977, ch 57; SL 1981, ch 177, § 2.



§ 3-17-7 Proceedings for removal of local officer--Pleadings and process.

3-17-7. Proceedings for removal of local officer--Pleadings and process. The proceedings for removal shall be in the nature of a special proceeding, and shall be brought in the name of the state by the state's attorney of the county in which the officer charged resides, upon his own relation, or by the attorney general of the state upon his own relation, and must be so brought by either of such officers when so directed by the Governor. Such proceeding shall be commenced by the filing of a complaint in the office of the clerk of courts of the proper county, which complaint shall contain a brief and concise statement of the facts constituting the cause of action, without unnecessary repetition and the issuance of a summons in the form of a relief summons in civil action, which summons shall require the defendant to answer the complaint within ten days after the date of service thereof, and shall be served by the sheriff or other officer authorized to serve process, by handing to and leaving with the defendant, personally, a copy of the summons, accompanied by a copy of the complaint, and such proceeding shall be brought on for hearing and determination upon a notice of not less than five days, served upon the opposite party or his attorney, except as hereinafter provided, whereupon it shall be the duty of the judge of the circuit court to at once appoint and hold a special term thereof, at which term the issues in such proceeding shall be heard and determined by the court.

Source: PolC 1877, ch 22, § 3; CL 1887, § 1387; RPolC 1903, § 1806; SL 1915, ch 268, § 1; RC 1919, § 7012; SL 1929, ch 214; SDC 1939, § 48.0204.



§ 3-17-8 Suspension of local officer pending removal proceedings.

3-17-8. Suspension of local officer pending removal proceedings. At any time after the commencement of the proceeding under § 3-17-7 the court shall, upon satisfactory showing, suspend the accused from the functions of his office until the final determination of the issues, and upon such suspension the judge shall immediately appoint some competent person to fill the office during such suspension.

Source: PolC 1877, ch 22, § 5; SL 1881, ch 123, § 1; CL 1887, § 1389; RPolC 1903, § 1808; SL 1915, ch 268, § 1; RC 1919, § 7013; SDC 1939, § 48.0205.



§ 3-17-9 Judgment of ouster in removal proceedings--Enforcement of judgment--Salary duringperiod of suspension if officer vindicated.

3-17-9. Judgment of ouster in removal proceedings--Enforcement of judgment--Salary during period of suspension if officer vindicated. The judgment thereof, if against the defendant, shall be that of immediate ouster from his office, and declaring his office to be vacant.

If the judgment in such proceeding be that of ouster, and the defendant fails or refuses to surrender his office, the circuit court shall issue all needful writs or process, directed to the proper officer, for the execution of such judgment. If the ultimate determination of the issues in the proceeding be in favor of the accused, such suspension shall not work a forfeiture of his salary during the period of such suspension.

Source: PolC 1877, ch 22, §§ 3, 5; SL 1881, ch 123, § 1; CL 1887, §§ 1387, 1389; RPolC 1903, §§ 1806, 1808; SL 1915, ch 268, § 1; RC 1919, §§ 7012, 7013; SDC 1939, §§ 48.0204, 48.0205.



§ 3-17-10 Officer allowed expenses of defense after judgment for him in removal proceedings.

3-17-10. Officer allowed expenses of defense after judgment for him in removal proceedings. If the final determination of such proceeding be favorable to such accused officer, he shall be allowed the reasonable and necessary expenses he has incurred in his defense, including a reasonable attorney fee, to be fixed by the court or judge. Such expenses shall be paid by the county, if he be a county officer; by the township, if he be a township officer; and by the municipality if he be an officer of such municipality.

Source: SL 1915, ch 268, § 1; RC 1919, § 7015; SDC 1939, § 48.0206; SL 1992, ch 60, § 2.



§ 3-17-11 Advancement of appeals on Supreme Court calendar--Circuit court order not stayedpending appeal.

3-17-11. Advancement of appeals on Supreme Court calendar--Circuit court order not stayed pending appeal. In case of appeal to the Supreme Court, such appeal shall be advanced and take precedence over all causes upon the court calendar, and be assigned for hearing as soon after the record on appeal and briefs are filed as the business of the court will permit. The taking of an appeal by the defendant and the filing of a supersedeas bond shall not operate to stay the proceedings of the circuit court or judge, or restore the defendant to office pending such appeal.

Source: SL 1915, ch 268, § 1; RC 1919, § 7015; SDC 1939, § 48.0206.



§ 3-17-12 Suspension of state's attorney or sheriff pending prosecution.

3-17-12. Suspension of state's attorney or sheriff pending prosecution. If any state's attorney or sheriff is arrested for or charged with any offense against the laws of this state or the United States of America, and the Governor is informed that criminal proceedings are pending before any court or officer, the Governor shall in the case of a felony and may in the case of a misdemeanor suspend that state's attorney or sheriff from office until such charge is prosecuted. The effect of such a suspension is to relieve the affected state's attorney or sheriff from all responsibilities provided by law which are pertinent to that position.

Source: SL 1985, ch 28, § 1.



§ 3-17-13 Effect of suspension.

3-17-13. Effect of suspension. A state's attorney or sheriff who is suspended from employment in accordance with the provisions of § 3-17-12 shall assume leave of absence status and shall receive the same salary and employment benefits to which he would otherwise be entitled to be paid by the county he represents. Except as otherwise provided in §§ 3-17-12 to 3-17-19, inclusive, a state's attorney or sheriff who is suspended pursuant to §§ 3-17-12 to 3-17-19, inclusive, has the same rights, benefits, and obligations as any county employee who is on a leave of absence status for any other purpose. Notwithstanding any other law, a state's attorney or sheriff shall receive credit for the period of suspension toward any retirement benefit afforded by the county represented if ultimately reinstated pursuant to §§ 3-17-12 to 3-17-19, inclusive.

Source: SL 1985, ch 28, § 2.



§ 3-17-14 Appointment of acting state's attorney or sheriff.

3-17-14. Appointment of acting state's attorney or sheriff. The Governor shall, in the case of a state's attorney, appoint the attorney general or one of his assistants or some competent attorney of the state selected by the attorney general, and the Governor shall, in the case of a sheriff suspended pursuant to §§ 3-17-12 to 3-17-19, inclusive, appoint a suitable person to discharge the duties of such office during any suspension imposed in accordance with the provisions of §§ 3-17-12 to 3-17-19, inclusive.

Source: SL 1985, ch 28, § 3.



§ 3-17-15 Compensation of acting state's attorney or sheriff.

3-17-15. Compensation of acting state's attorney or sheriff. The county in which an attorney is temporarily appointed state's attorney or a person is temporarily appointed sheriff shall pay such appointee for his services and expenses in an amount determined and fixed by the Governor and certified to the county auditor of the affected county.

Source: SL 1985, ch 28, § 4.



§ 3-17-16 Powers and duties of acting state's attorney or sheriff.

3-17-16. Powers and duties of acting state's attorney or sheriff. Any attorney temporarily appointed may discharge all the duties of an elected state's attorney and shall speedily bring to hearing and determination any charges made against the state's attorney so suspended. Any person temporarily appointed as sheriff may discharge all the duties of an elected sheriff.

Source: SL 1985, ch 28, § 5.



§ 3-17-17 Restoration of state's attorney or sheriff to office.

3-17-17. Restoration of state's attorney or sheriff to office. If it is determined during the criminal proceeding that the state's attorney or sheriff so suspended is not guilty of the offense charged, this fact shall be certified to the county auditor by the Governor, whereupon such suspended state's attorney or sheriff shall be restored to office provided the term for which he was elected or appointed has not expired.

Source: SL 1985, ch 28, § 6.



§ 3-17-18 Time for trial of state's attorney or sheriff.

3-17-18. Time for trial of state's attorney or sheriff. Any trial of a state's attorney or sheriff who has been charged with a criminal offense under the laws of this state, shall be commenced no later than sixty days from the date upon which formal charges are brought unless continued by court order.

Source: SL 1985, ch 28, § 7.



§ 3-17-19 Removal provisions unaffected.

3-17-19. Removal provisions unaffected. Sections 3-17-12 to 3-17-18, inclusive, in no manner affect provisions of law relating to the removal from office of a state's attorney or sheriff.

Source: SL 1985, ch 28, § 8.



§ 3-17-20 Suspension of certain county officials pending completion of criminal prosecution--Appointment of person to discharge duties--Restoration to office.

3-17-20. Suspension of certain county officials pending completion of criminal prosecution--Appointment of person to discharge duties--Restoration to office. If any officer is arrested for or charged with any offense against the laws of this state or the United States of America, and the board of county commissioners is informed that criminal proceedings are pending before any court or officer, the board of county commissioners may in the case of a Class 1 misdemeanor charge that is relevant to the responsibilities and duties of the office and shall in the case of a felony charge suspend that officer from office until such charge is prosecuted. The officer who is suspended pursuant to this section is relieved from all responsibilities provided by law which are pertinent to that office. The county commission shall appoint one of the officer's assistants or a suitable person to discharge the duties of the office during any suspension imposed in accordance with the provisions of §§ 3-17-20 to 3-17-22, inclusive. If it is determined during the criminal proceeding that the officer suspended is not guilty of the offense charged, the court shall so notify the board of county commissioners. If the term for which the officer was elected or appointed has not expired, the suspended officer shall be restored to that office by the board of county commissioners. For the purposes of §§ 3-17-20 to 3-17-22, inclusive, the term, officer, includes the county auditor, county treasurer, and county register of deeds.

Source: SL 2007, ch 22, § 1.



§ 3-17-21 Leave of absence status of suspended person.

3-17-21. Leave of absence status of suspended person. Any officer who is suspended from employment in accordance with the provisions of § 3-17-20 shall assume leave of absence status and shall receive the same salary and employment benefits to which the officer would otherwise be entitled to be paid by the county. Except as otherwise provided in §§ 3-17-20 to 3-17-22, inclusive, an officer who is suspended pursuant to § 3-17-20 has the same rights, benefits, and obligations as any county employee who is on a leave of absence status for any other purpose. Notwithstanding any other provision of law, an officer shall receive credit for the period of suspension toward any retirement benefit afforded by the county, if the officer is reinstated pursuant to § 3-17-20.

Source: SL 2007, ch 22, § 2.



§ 3-17-22 Compensation and duties of temporary appointee.

3-17-22. Compensation and duties of temporary appointee. The county in which an officer is temporarily appointed pursuant to § 3-17-20 shall pay the appointee for services and expenses in an amount determined and fixed by the board of county commissioners for such office. Any person temporarily appointed as an officer may discharge all the duties of such office.

Source: SL 2007, ch 22, § 3.



§ 3-17-23 Suspension of county commissioner pending completion of criminal prosecution--Restoration to office.

3-17-23. Suspension of county commissioner pending completion of criminal prosecution--Restoration to office. If any county commissioner is arrested for or charged with any offense against the laws of this state or the United States of America, and the board of county commissioners is informed that criminal proceedings are pending before any court or officer, the remaining board of county commissioners may in the case of a Class 1 misdemeanor charge that is relevant to the responsibilities and duties of the office and shall in the case of a felony charge suspend that county commissioner from office until such charge is prosecuted. The county commissioner who is suspended pursuant to this section is relieved from all responsibilities provided by law which are pertinent to that office. If it is determined during the criminal proceeding that the county commissioner suspended is not guilty of the offense charged, this fact shall be certified to the board of county commissioners. If the term for which the county commissioner was elected or appointed has not expired, the suspended county commissioner shall be restored to that office by the remaining board of county commissioners.

Source: SL 2007, ch 22, § 4.



§ 3-17-24 Removal from office provisions unaffected.

3-17-24. Removal from office provisions unaffected. Sections 3-17-20 to 3-17-23, inclusive, do not affect the provisions of law relating to the removal from office of any county commissioner, county auditor, county treasurer, or county register of deeds.

Source: SL 2007, ch 22, § 5.






Chapter 18 - Public Employees' Unions

§ 3-18-1 Employees subject to chapter--Excluded officers and employees--Rights preservedto excluded persons.

3-18-1. Employees subject to chapter--Excluded officers and employees--Rights preserved to excluded persons. The words "public employees" as used in this chapter shall mean any person holding a position by appointment or employment in the government of the State of South Dakota or in the government of any one or more of the political subdivisions thereof, or in the service of the public schools, or in the service of any authority, commission, or board, or any other branch of the public service. The term does not include:

(1) Elected officials and persons appointed to fill vacancies in elective offices and members of any board or commission;

(2) Administrators except elementary and secondary school administrators, administrative officers, directors, or chief executive officers of a public employer or major divisions thereof as well as chief deputies, first assistants, and any other public employees having authority in the interest of the public employer to hire, transfer, suspend, layoff, recall, promote, discharge, assign, reward, or discipline other public employees, or the responsibility to direct them, or to adjust their grievances, or to effectively recommend such action, if in connection with the foregoing, the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment;

(3) Students working as part-time employees twenty hours per week or less;

(4) Temporary public employees employed for a period of four months or less;

(5) Commissioned and enlisted personnel of the South Dakota National Guard;

(6) Judges and employees of the unified court system;

(7) Legislators and the full-time and part-time employees of the legislature or any state agency that statutorily is directed by the legislative branch.

This section does not preclude employees described in subdivisions (1) to (7), inclusive, from joining professional, noncollective bargaining organizations.

Source: SL 1969, ch 88, § 1, subdiv 1; SL 1978, ch 35, § 1; SL 1982, ch 41.



§ 3-18-1.1 "Grievance" defined.

3-18-1.1. "Grievance" defined. The term "grievance" as used in this chapter means a complaint by a public employee or group of public employees based upon an alleged violation, misinterpretation, or inequitable application of any existing agreements, contracts, ordinances, policies, or rules of the government of the State of South Dakota or the government of any one or more of the political subdivisions thereof, or of the public schools, or any authority, commission, or board, or any other branch of the public service, as they apply to the conditions of employment. Negotiations for, or a disagreement over, a nonexisting agreement, contract, ordinance, policy, or rule is not a "grievance" and is not subject to this section.

Source: SL 1970, ch 27, § 1; SL 1993, ch 375, § 1.



§ 3-18-2 Rights relating to labor organizations--Designation of representatives--Discrimination against employees exercising rights as misdemeanor--Good faithnegotiations--Intimidation.

3-18-2. Rights relating to labor organizations--Designation of representatives--Discrimination against employees exercising rights as misdemeanor--Good faith negotiations--Intimidation. Public employees shall have the right to form and join labor or employee organizations, and shall have the right not to form and join such organizations. Public employees shall have the right to designate representatives for the purpose of meeting and negotiating with the governmental agency or representatives designated by it with respect to grievance procedures and conditions of employment and after initial recognition by the employer, it shall be continuous until questioned by the governmental agency, labor or employee organization, or employees, pursuant to § 3-18-5. It is a Class 2 misdemeanor to discharge or otherwise discriminate against an employee for the exercise of such rights, and the governmental agency or its designated representatives shall be required to meet and negotiate with the representatives of the employees at reasonable times in connection with such grievance procedures and conditions of employment. The negotiations by the governmental agency or its designated representatives and the employee organization or its designated representatives shall be conducted in good faith. Such obligation does not compel either party to agree to a proposal or require the making of a concession but shall require a statement of rationale for any position taken by either party in negotiations. It shall be unlawful for any person or group of persons, either directly or indirectly to intimidate or coerce any public employee to join, or refrain from joining, a labor or employee organization.

Source: SL 1969, ch 88, § 7, subdiv 2; SL 1970, ch 26, § 1; SL 1973, ch 31; SL 1974, ch 33; SL 1980, ch 24, § 48.



§ 3-18-3 Exclusive representation by designated representatives--Right to adjust grievancespreserved.

3-18-3. Exclusive representation by designated representatives--Right to adjust grievances preserved. Representatives designated or selected for the purpose of formal representation by the majority of the employees in a unit appropriate for such purposes shall be the exclusive representatives of all employees in such unit for the purpose of representation in respect to rates of pay, wages, hours of employment, or other conditions of employment; provided that salary increases for Board of Regents' faculty and exempt staff may only be distributed to address institutional priorities, program needs, performance meeting or exceeding expectations, or internal or external market considerations. Notwithstanding any other provision of this section, any individual employee, or a group of employees, shall have the right at any time to present grievances to their employer and to have such grievances adjusted without the intervention of the formal representative as long as the adjustment is not inconsistent with the terms of any settlement with the formal representative then in effect; provided that the formal representative has been given opportunity to be present at such adjustment.

Source: SL 1969, ch 88, § 7, subdiv 3; SL 1970, ch 26, § 2; SL 1971, ch 20, § 1; SL 1999, ch 17, § 1.



§ 3-18-3.1 Unfair practices of employers defined.

3-18-3.1. Unfair practices of employers defined. It shall be an unfair practice for a public employer to:

(1) Interfere with, restrain, or coerce employees in the exercise of rights guaranteed by law;

(2) Dominate, interfere, or assist in the formation or administration of any employee organization, or contribute financial or other support to it; provided, an employer shall not be prohibited from permitting employees to confer with him during working hours without loss of time or pay;

(3) Discriminate in regard to hire or tenure or employment or any term or condition of employment to encourage or discourage membership in any employee organization;

(4) Discharge or otherwise discriminate against an employee because he has filed a complaint, affidavit, petition, or given any information or testimony under this chapter;

(5) Refuse to negotiate collectively in good faith with a formal representative; and

(6) Fail or refuse to comply with any provision of this chapter.
Source: SL 1973, ch 30, § 1.



§ 3-18-3.2 Unfair practices of employee organizations defined.

3-18-3.2. Unfair practices of employee organizations defined. It is an unfair practice for an employee organization or its agents to:

(1) Restrain or coerce an employee in the exercise of the rights guaranteed by this chapter. However, this subdivision does not impair the right of an employee organization to prescribe its own requirements with respect to the acquisition or retention of membership therein;

(2) Restrain or coerce an employer in the selection of his representative for the purpose of collective bargaining or the adjustment of grievances;

(3) Cause or attempt to cause an employer to discriminate against an employee in violation of subdivision 3-18-3.1(3) or to discriminate against an employee with respect to whom membership in such organization has been denied or terminated on some ground; and

(4) Refuse to negotiate collectively in good faith with an employer, provided it is the formal representative.
Source: SL 1973, ch 30, § 2; SL 1993, ch 375, § 7.



§ 3-18-3.3 Rules on unfair practices.

3-18-3.3. Rules on unfair practices. The Department of Labor and Regulation shall promulgate rules pursuant to chapter 1-26 to specify procedures to enforce the provisions of §§ 3-18-3.1 and 3-18-3.2.

Source: SL 1973, ch 30, § 3; SL 1993, ch 375, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-3.4 Time for filing complaint on unfair practice.

3-18-3.4. Time for filing complaint on unfair practice. Any complaint brought under the provisions of §§ 3-18-3.1 and 3-18-3.2 shall be filed with the Department of Labor and Regulation within sixty days after the alleged commission of an unfair labor practice occurs or within sixty days after the complainant should have known of the offense.

Source: SL 1983, ch 23; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-4 Investigation and hearing on refusal to grant formal recognition or on question ofdesignation of representation unit.

3-18-4. Investigation and hearing on refusal to grant formal recognition or on question of designation of representation unit. When a governmental agency declines to grant formal recognition or when a question concerning the designation of a representation unit is raised by the governmental agency, labor or employee organization, or employees, the Department of Labor and Regulation or any person designated by it shall, at the request of any of the parties, investigate such question and, after a hearing if requested by any party, rule on the definition of the appropriate representation unit. The department shall certify to the parties in writing the proper definition of the unit. In defining the unit, the department shall take into consideration, along with other relevant factors, the principles of efficient administration of government, the principles and the coverage of uniform comprehensive position classification and compensation plans in the governmental agency, the history and extent of organization, occupational classification, administrative and supervisory levels of authority, geographical location, and the recommendations of the parties.

Source: SL 1969, ch 88, § 7, subdiv 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-5 Question on representative of employees--Petition for investigation or certification--Hearing to ascertain representatives for formal recognition.

3-18-5. Question on representative of employees--Petition for investigation or certification--Hearing to ascertain representatives for formal recognition. When a question concerning the representative of employees is raised by the governmental agency, labor or employee organization, or employees, the Department of Labor and Regulation or any person designated by it shall, at the request of any of the parties, investigate such question and certify to the parties in writing, the name or names of the representatives that have been designated or selected. The filing of a petition for the investigation or certification of a representative of employees by any of the parties shall constitute a question within the meaning of this section. In any such investigation, the department may provide for an appropriate hearing, and shall take a secret ballot of employees to ascertain such representatives for the purposes of formal recognition. If the department has certified a formally recognized representative in a unit of employees as provided in § 3-18-4, it shall not be required to consider the matter again for a period of one year unless it appears to it that sufficient reason exists.

Source: SL 1969, ch 88, § 7, subdiv 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-6 Promulgation of rules of procedure for elections and negotiations.

3-18-6. Promulgation of rules of procedure for elections and negotiations. The secretary of labor and regulation shall promulgate rules pursuant to chapter 1-26 to carry out the provisions of §§ 3-18-4, 3-18-5, and 3-18-8.1. The rules shall specify:

(1) The procedure to be used for the election to determine representation for formal recognition; and

(2) The procedure to follow if negotiations reach an impasse.
Source: SL 1969, ch 88, § 7, subdiv 5; SL 1983, ch 22, § 4; SL 1993, ch 375, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-6.1 Repealed.

3-18-6.1. Repealed by SL 1979, ch 21, § 4.



§ 3-18-7 Tentative settlement between labor or employee organization and designatedrepresentatives of agency--Action by governing body or officer.

3-18-7. Tentative settlement between labor or employee organization and designated representatives of agency--Action by governing body or officer. If a tentative settlement is reached between a labor or employee organization or organizations and the designated representatives of the governmental agency, such representatives shall recommend such settlement to the governing body or officer having authority to take action. The governing body or officer shall as soon as practicable consider the recommendations and take such action, if any, upon them as it or he deems appropriate.

Source: SL 1969, ch 88, § 8.



§ 3-18-8 Implementation of settlement between labor or employee organization and governingbody.

3-18-8. Implementation of settlement between labor or employee organization and governing body. If a settlement is reached with a labor or employee organization or organizations and the governing body, such governing body shall implement the settlement in the form of an agreement which shall be effective only upon approval by resolution of the governing body. If the settlement requires the adoption of a law or charter amendment to implement it fully, the governmental agency shall make every reasonable effort to propose and secure the enactment of the law or charter amendment.

Source: SL 1969, ch 88, § 8; SL 1970, ch 27, § 2; SL 1971, ch 20, § 2.



§ 3-18-8.1 Intervention by department on failure to reach agreement.

3-18-8.1. Intervention by department on failure to reach agreement. In case of impasse or failure to reach an agreement in negotiations conducted under the provisions of this chapter, either party may request the Department of Labor and Regulation to intervene under the provisions of §§ 60-10-1 to 60-10-3, inclusive. Such request shall be mailed within ten days after a written statement is delivered to the designated representative for the other party declaring an impasse. Nothing in this section prohibits the parties to an impasse from adopting any other procedure to facilitate a settlement that is mutually agreeable.

Source: SL 1970, ch 26, § 3; SL 1983, ch 24, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-8.2 Issuance of contracts by school districts prior to reaching agreement--Terms andconditions.

3-18-8.2. Issuance of contracts by school districts prior to reaching agreement--Terms and conditions. Any school district issuing contracts to teachers for the ensuing year, but prior to reaching agreement with the representatives of the recognized employee unit, shall issue the contracts under the same terms and conditions as for the current year. If no agreement is reached in negotiations and the intervention of the Department of Labor and Regulation under § 3-18-8.1 fails to bring about an agreement, the board shall implement, as a minimum, the provisions of its last offer, including tentative agreements. If the Department of Labor and Regulation is not requested to intervene under the provisions of § 3-18-8.1, the board shall implement the provisions of its last offer, including tentative agreements, eleven days after an impasse is declared.

Source: SL 1988, ch 38; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-9 Strike defined.

3-18-9. Strike defined. The word "strike" as used in this chapter shall mean the failure to report for duty, the willful absence from one's position, the stoppage of work, or the abstinence in whole or in part from the full, faithful and proper performance of the duties of employment by concerting action with others, and without the lawful approval of one's superior, or in any manner interfering with the operation of government of the State of South Dakota, the government of any of the political subdivisions thereof, the public schools or any authority, commission, board, or branch thereof, for the purpose of coercing a change in the conditions or compensation or the rights, privileges, or obligations of employment.

Source: SL 1969, ch 88, § 1, subdiv 2; SL 1970, ch 27, § 3.



§ 3-18-10 Strikes prohibited--Right to submission of grievance.

3-18-10. Strikes prohibited--Right to submission of grievance. No public employee shall strike against the State of South Dakota, any of the political subdivisions thereof, any of its authorities, commissions, or boards, the public school system or any other branch of the public service. Provided, however, that nothing contained in this chapter shall be construed to limit, impair, or affect, the right of any public employee to the expression or communication of a view, grievance, complaint, or opinion on any matter related to the conditions or compensation of public employment or their betterment with the full, faithful and proper performance of the duties of employment.

Source: SL 1969, ch 88, § 2.



§ 3-18-11 Consent to strikes by supervisors prohibited--Discharge from employment forsubmission of grievance prohibited.

3-18-11. Consent to strikes by supervisors prohibited--Discharge from employment for submission of grievance prohibited. No person exercising any authority, supervision, or direction over any public employee shall have the power to authorize, approve or consent to a strike by one or more employees, and such person shall not authorize, approve, or consent to such strike, nor shall any such person discharge or cause any public employee to be discharged or separated from his or her employment because of participation in the submission of a grievance in accordance with the provision of § 3-18-10.

Source: SL 1969, ch 88, § 3.



§ 3-18-12 , 3-18-13. Repealed.

3-18-12, 3-18-13. Repealed by SL 1997, ch 33, §§ 1, 2.



§ 3-18-14 Injunctive relief in case of strike.

3-18-14. Injunctive relief in case of strike. The governing boards of the state and its political subdivisions may apply for injunctive relief in circuit court immediately upon the existence of a strike or related activities, and the state's attorney of every county shall have the same duty and enforcement of the chapter.

Source: SL 1969, ch 88, § 6; SL 1973, ch 32.



§ 3-18-15 Right of employee or representative to expression or communication of grievance notlimited.

3-18-15. Right of employee or representative to expression or communication of grievance not limited. Nothing contained in this chapter shall be construed to limit, impair, or affect the right of any public employee or his or her representative to the expression or communication of a view, grievance, complaint, or opinion on any matter related to the conditions or compensation of public employment or their betterment, so long as the same is not designed to and does not interfere with the full, faithful, and proper performance of the duties of employment; nor shall it be construed to require any public employee to perform labor or services against his will.

Source: SL 1969, ch 88, § 7, subdiv 1.



§ 3-18-15.1 Grievance procedures to be established.

3-18-15.1. Grievance procedures to be established. The governing officer or board of each governmental agency shall enact, by agreement, ordinance, rule, or resolution, and make known to its employees a procedure which its employees may follow for prompt informal dispositions of their grievances.

Source: SL 1970, ch 27, § 1; SL 1993, ch 375, § 5.



§ 3-18-15.2 Appeal to department--Investigation, hearing, and order by department--Summarydisposition of certain claims--Board of Regents employees.

3-18-15.2. Appeal to department--Investigation, hearing, and order by department--Summary disposition of certain claims--Board of Regents employees. If, after following the grievance procedure enacted by the governing body, the grievance remains unresolved, except in cases provided for in § 3-6A-38, it may be appealed to the Department of Labor and Regulation, if notice of appeal is filed with the department within thirty days after the final decision by the governing body is mailed or delivered to the employee. The Department of Labor and Regulation shall conduct an investigation and hearing and shall issue an order covering the points raised, which order is binding on the employees and the governmental agency. However, the department, upon the motion of any party, may dispose of any grievance, defense, or claim:

(1) If the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and a party is entitled to a judgment as a matter of law; or

(2) At the close of the evidence offered by the proponent of the grievance, defense, or claim if it determines that the evidence offered by the proponent of the grievance, defense, or claim is legally insufficient to sustain the grievance, defense, or claim.

Nothing in this section may be interpreted as giving the department power to grant tenure or promotion to a faculty member employed by the Board of Regents.

Source: SL 1970, ch 27, § 1; SL 1976, ch 33, § 5; SL 1983, ch 25; SL 1985, ch 29; SL 2002, ch 16, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-15.3 Grievance procedure adopted in absence of agency action.

3-18-15.3. Grievance procedure adopted in absence of agency action. If no grievance procedure is enacted as provided in § 3-18-15.1, the Department of Labor and Regulation shall promulgate rules pursuant to chapter 1-26 to adopt a standard grievance procedure to carry out the provisions of § 3-18-15.1.

Source: SL 1970, ch 27, § 1; SL 1973, ch 33; SL 1993, ch 375, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 3-18-15.4 Change in policies not prohibited--Contractual rights preserved.

3-18-15.4. Change in policies not prohibited--Contractual rights preserved. Nothing in this chapter prevents a governmental agency from legally changing any ordinance, policy, or rule that is currently the subject matter of a grievance procedure. However, any prior contractual rights may not be affected by a subsequent change of any ordinance, policy, or rule.

Source: SL 1970, ch 27, § 1; SL 1993, ch 375, § 2.



§ 3-18-15.5 Grievance procedures for employees of political subdivisions.

3-18-15.5. Grievance procedures for employees of political subdivisions. The provisions of § 3-18-15.1 do not apply to employees of political subdivisions unless those employees are members of a public employee union or the governing body of a political subdivision has adopted an ordinance or resolution establishing a grievance procedure for all employees of the political subdivision.

Source: SL 2013, ch 23, § 1.



§ 3-18-16 Proceedings to establish nonparticipation in strike--Request by employee--Time forproceedings.

3-18-16. Proceedings to establish nonparticipation in strike--Request by employee--Time for proceedings. Any public employee, upon request, shall be entitled, as hereinafter provided, to establish that he did not violate the provisions of § 3-18-10 or 3-18-11. Such requests must be filed in writing with the officer or body having the power and authority over such employees, within ten days after any action has been taken against such employee, whereupon such officer, or body, shall within ten days commence a proceeding at which time such person shall be entitled to be heard for the purpose of determining whether the provisions of § 3-18-10 or 3-18-11 have been violated by such public employee. Such proceedings shall be undertaken without any unnecessary delay. The decision of such proceedings shall be made within ten days.

Source: SL 1969, ch 88, § 7.



§ 3-18-17 Review by trial de novo of decision establishing violation.

3-18-17. Review by trial de novo of decision establishing violation. In the event that the employee involved is held to have violated § 3-18-10 or 3-18-11 and action is taken against him, he shall have the right of review by a trial de novo in the circuit court. Petition for such trial must be made within twenty days after the decision of the above proceedings is made known to the employee.

Source: SL 1969, ch 88, § 7.



§ 3-18-18 Rejected.

3-18-18. Rejected by referendum.






Chapter 19 - Indemnification of Officers and Employees

§ 3-19-1 Payment or indemnity allowable for costs, fees, judgments, or settlements in claimsor actions against officers or employees.

3-19-1. Payment or indemnity allowable for costs, fees, judgments, or settlements in claims or actions against officers or employees. If any claim or action is instituted against any governing board or member thereof, or an officer or employee of the State of South Dakota, or any political subdivision of the state, including the board of supervisors or members of an improvement district, arising out of an act or omission occurring within the scope of the employment of such employee, or when exercising official duties or responsibilities as an officer or member of such governing board, the entity may elect to do any one or more of the following things:

(1) Indemnify such officer or employee for the court costs incurred in the defense of such claim or action;

(2) Pay or indemnify such officer or employee the reasonable attorney fees incurred by virtue of such claim or action;

(3) Pay or indemnify such officer or employee for a judgment based upon such claim or action; or

(4) Pay or indemnify such officer or employee for a compromise or settlement of such claim or action.
Source: SL 1969, ch 232; SL 1990, ch 52, § 2.



§ 3-19-2 Maximum payment or indemnity_Different maximum established by governingbody--Excess claim to Legislature.

3-19-2. Maximum payment or indemnity--Different maximum established by governing body--Excess claim to Legislature. In no event may the total amount of payment or indemnity for any one officer or employee exceed the sum of twenty-five thousand dollars. However, any political subdivision may establish a different maximum amount of payment or indemnity by a resolution approved by its governing body. Indemnity in excess of twenty-five thousand dollars or the maximum amount of the payment or indemnity approved by a resolution adopted by a political subdivision's governing body, whichever is greater, may be presented as a claim to the Legislature.

Source: SL 1969, ch 232; SL 1974, ch 34; SL 1977, ch 34; SL 1985, ch 30; SL 2005, ch 29, § 1.



§ 3-19-3 Determination of payment or indemnity by governing board or attorney general.

3-19-3. Determination of payment or indemnity by governing board or attorney general. The governing board of the particular political subdivision, including improvement districts, shall act for the entity in determining the election and amount of indemnity or payment to be made to such officer or employee. If the officer or employee is a state officer or employee, the attorney general shall make such election, and determine the amount of reimbursement or payment to be made to such employee.

Source: SL 1969, ch 232; SL 1990, ch 52, § 3.






Chapter 20 - Reduced Tuition at State Colleges and Universities

§ 3-20-1 Reduced tuition for certain state employees--Annual record.

3-20-1. Reduced tuition for certain state employees--Annual record. Any employee of the state who has been continuously employed by the state for a period of one year may, upon compliance with § 3-20-4 and all of the requirements for admission, attend and pursue any undergraduate or graduate course in any state educational institution under the control and management of the Board of Regents upon the payment of fifty percent of tuition and one hundred percent of required fees. The Board of Regents shall maintain an annual record of the number of participants and the tuition dollar value of such participation.

Source: SL 1986, ch 28, § 1; SL 1993, ch 45, § 1; SL 2003, ch 27, § 1.



§ 3-20-2 Maximum credit hours to which reduced tuition may be applied.

3-20-2. Maximum credit hours to which reduced tuition may be applied. Any employee of the state is eligible for the reduced tuition amount provided for in this chapter for a maximum of six credit hours per semester.

Source: SL 1986, ch 28, § 2; SL 1991, ch 35; SL 1993, ch 45, § 2.



§ 3-20-3 Participation in reduced tuition program limited to available space.

3-20-3. Participation in reduced tuition program limited to available space. The right of any employee of the state to participate in the reduced tuition program is limited to the space available, as determined by the instructor, in any course after all of the full-time or full tuition paying students have registered.

Source: SL 1986, ch 28, § 3.



§ 3-20-4 Eligibility for reduced tuition benefits.

3-20-4. Eligibility for reduced tuition benefits. To be eligible for the reduced tuition benefit, any employee of the state shall:

(1) Be a bona fide resident of the state and employed by the state in a permanent classification that is eligible for benefits pursuant to chapter 3-12A;

(2) Maintain an average academic grade of 2.0 or better; and

(3) Have received a merit rating of competent or better in his most recent merit appraisal or is otherwise certified as competent by his immediate supervisor.
Source: SL 1986, ch 28, § 4; SL 1993, ch 45, § 3.



§ 3-20-5 Application for reduced tuition--Rules by Board of Regents.

3-20-5. Application for reduced tuition--Rules by Board of Regents. Any employee of the state desiring the benefits of this chapter shall make application to the Board of Regents. The Board of Regents shall determine whether the person is entitled to the benefits of this chapter. The Board of Regents may promulgate rules pursuant to chapter 1-26 to accomplish the purposes of this chapter.

Source: SL 1986, ch 28, § 5.



§ 3-20-6 Effect of other reduced tuition benefits.

3-20-6. Effect of other reduced tuition benefits. No benefits may accrue under this chapter if a state employee is entitled to other reduced tuition benefits by law.

Source: SL 1986, ch 28, § 6.






Chapter 21 - Liability of Public Entities and Public Officials

§ 3-21-1 Definitions.

3-21-1. Definitions. Terms used in this chapter, unless the context plainly otherwise requires, mean:

(1) "Employee," all current and former employees and elected and appointed officers of any public entity whether classified, unclassified, licensed or certified, permanent or temporary whether compensated or not. The term includes employees of all branches of government including the judicial and legislative branches and employees of constitutional boards and offices. The term does not include independent contractors;

(2) "Public entities," the State of South Dakota, all of its branches and agencies, boards and commissions. The term also includes all public entities established by law exercising any part of the sovereign power of the state, including, but not limited to municipalities, counties, school districts, townships, sewer and irrigation districts, and all other legal entities that public entities are authorized by law to establish.
Source: SL 1986, ch 4, § 1.



§ 3-21-2 Notice prerequisite to action for damages--Time limit.

3-21-2. Notice prerequisite to action for damages--Time limit. No action for the recovery of damages for personal injury, property damage, error, or omission or death caused by a public entity or its employees may be maintained against the public entity or its employees unless written notice of the time, place, and cause of the injury is given to the public entity as provided by this chapter within one hundred eighty days after the injury. Nothing in this chapter tolls or extends any applicable limitation on the time for commencing an action.

Source: SL 1986, ch 4, § 2; SL 2007, ch 23, § 1.



§ 3-21-3 Persons to whom notice must be given.

3-21-3. Persons to whom notice must be given. Notice shall be given to the following officers as applicable:

(1) In the case of the State of South Dakota, to the attorney general and the commissioner of administration;

(2) In the case of a county, to the county auditor;

(3) In the case of a municipality, to the mayor or city finance officer;

(4) In the case of a school district, to the superintendent of schools;

(5) In the case of other public entities, to the chief executive officer or secretary of the governing board.
Source: SL 1986, ch 4, § 3; SL 1994, ch 40.



§ 3-21-4 Extension of time for service of notice for persons under certain disabilities--Timelimit for application to make extended service.

3-21-4. Extension of time for service of notice for persons under certain disabilities--Time limit for application to make extended service. If the person injured is a minor or is mentally or physically incapacitated, the court may allow that person to serve the notice required by § 3-21-2 within a reasonable time after the expiration of the period of disability. The application to the court to make extended service shall be made within two years of the event upon which the claim is based.

Source: SL 1986, ch 4, § 4.



§ 3-21-5 Effect of inaccuracy in notice.

3-21-5. Effect of inaccuracy in notice. The notice required by § 3-21-2 may not be deemed invalid or insufficient by reason of any inaccuracy in stating the time, place or cause of the injury if it is shown that the claimant had no intention to mislead and that the public entity was not misled.

Source: SL 1986, ch 4, § 5.



§ 3-21-6 Repealed.

3-21-6. Repealed by SL 2007, ch 23, § 2.



§ 3-21-7 No waiver of sovereign immunity.

3-21-7. No waiver of sovereign immunity. Nothing in this chapter shall be deemed to waive the sovereign immunity of the public entities of the State of South Dakota or of their employees.

Source: SL 1986, ch 4, § 7.



§ 3-21-8 No liability for failure to provide correctional facilities or equipment, services, etc.,therein.

3-21-8. No liability for failure to provide correctional facilities or equipment, services, etc., therein. No person, political subdivision, or the state is liable for failure to provide a prison, jail, or penal or correctional facility, or if such facility is provided, for failure to provide sufficient equipment, personnel, programs, facilities, or services in a prison or other correctional facility.

Source: SL 1986, ch 4, § 10.



§ 3-21-9 No liability for parole or release of prisoner or revocation thereof or for certain othermatters.

3-21-9. No liability for parole or release of prisoner or revocation thereof or for certain other matters. No person, political subdivision, or the state is liable for any injury resulting from the parole or release of a prisoner or from the terms and conditions of his parole or release or from the revocation of his parole or release, or for any injury caused by or resulting from:

(1) An escaping or escaped prisoner;

(2) An escaping or escaped person;

(3) A person resisting arrest;

(4) A prisoner to any other prisoner; or

(5) Services or programs administered by or on behalf of the prison, jail, or correctional facility.
Source: SL 1986, ch 4, § 11.



§ 3-21-10 Immunity from lawsuits in courts of other jurisdictions.

3-21-10. Immunity from lawsuits in courts of other jurisdictions. No waiver of state immunity by statute or, where permitted, by any officer or agent of the state may constitute or be interpreted as a waiver of the state's immunity from lawsuits in federal court or the courts of any jurisdiction other than the South Dakota Unified Judicial System.

Source: SL 1986, ch 4, § 12; SL 2002, ch 24, § 1.



§ 3-21-11 Who are agents of state for purposes of § 21-32-17.

3-21-11. Who are agents of state for purposes of § 21-32-17. Any employee, agent, or board member of any authority established by state law are agents of the State of South Dakota for the purposes of § 21-32-17.

Source: SL 1986, ch 4, § 13.



§ 3-21-12 Repealed.

3-21-12. Repealed by SL 2007, ch 24, § 1.






Chapter 22 - Liability Coverage Program for Public Entities

§ 3-22-1 Public entity pool for liability established--Coverage provided--Effect on certainclaims and defenses.

3-22-1. Public entity pool for liability established--Coverage provided--Effect on certain claims and defenses. There is hereby established the South Dakota public entity pool for liability effective March 1, 1987. PEPL shall provide defense and liability coverage for any state entity or employee as provided for within the coverage document issued by PEPL. Nothing in this chapter may be construed to require payment of a particular claim or class of claims, to create any cause of action, nor to waive or limit any immunity or legal defense otherwise available to any covered claim. Punitive damages may not be recovered pursuant to this chapter. No claim for indemnity or contribution by the United States, arising directly or indirectly from the acts or omissions of the South Dakota National Guard, its agents, officers, members, or employees, which is cognizable under the Federal Tort Claims Act may be prosecuted under this chapter.

Source: SL 1986, ch 413, § 1; SL 1993, ch 46; SL 2010, ch 24, § 1.



§ 3-22-2 Definition of terms.

3-22-2. Definition of terms. Terms used in this chapter mean:

(1) "PEPL," the public entity pool for liability established pursuant to this chapter;

(2) "Bureau," the Bureau of Administration;

(3) "Covered claim," a claim or civil action arising in tort from the operation of a motor vehicle, a ministerial act, or another act for which coverage is provided under the PEPL coverage document;

(4) "Coverage document," the written agreement between the director and the Governor setting forth the terms, conditions, limits, and scope of coverage provided by PEPL for a covered claim;

(5) "Director," the director of PEPL appointed by the commissioner of administration pursuant to this chapter;

(6) "Employee," any permanent or temporary employee or elected or appointed officer of any state entity whether compensated or not

(7) "Fund," the public entity pool for liability fund established pursuant to this chapter; and

(8) "State entity," the State of South Dakota and all of its branches, agencies, boards and commissions.
Source: SL 1986, ch 413, § 2; SL 1987, ch 40, § 1; SL 1995, ch 323 (Ex. Ord. 95-7), §§ 17, 18; SL 2010, ch 24, § 2.



§ 3-22-3 , 3-22-4. Repealed.

3-22-3, 3-22-4. Repealed by SL 1995, ch 323 (Ex Ord 95-7), § 17.



§ 3-22-5 Bureau of Administration powers.

3-22-5. Bureau of Administration powers. The bureau may:

(1) Select a director who shall serve at the pleasure of the bureau;

(2) Enter contracts for actuarial determinations, claims adjustment and investigation, loss control and risk management, legal services, or other services the director determines to be necessary to carry out the purposes of this chapter;

(3) Enter contracts for insurance and reinsurance the director determines to be necessary to carry out the purposes of this chapter. Any such contract is not subject to the provisions of chapters 5-18A and 5-18-D;

(4) Develop a coverage document, agreed to by the director and the Governor, to establish the type and scope of covered claims, limits of coverage, terms and conditions of coverage, and costs of coverage; and

(5) Based on annual actuarial calculations, impose and collect contributions from covered state entities for the estimated amount necessary to extend coverage and maintain appropriate reserves for covered claims.
Source: SL 1986, ch 413, § 5; SL 1987, ch 40, § 2; SL 2010, ch 24, § 3; SL 2013, ch 24, § 1.



§ 3-22-5.1 Repealed.

3-22-5.1. Repealed by SL 1995, ch 323 (Ex Ord 95-7), § 17.



§ 3-22-6 Promulgation of rules.

3-22-6. Promulgation of rules. The bureau may, pursuant to chapter 1-26, establish rules for:

(1) Submission, reporting, handling, and payment of claims;

(2) Implementation of risk management and loss control practices;

(3) Rates and timing of contributions by state entities for coverage;

(4) Collection and reporting of data regarding claims; and

(5) Other procedures necessary for operation of PEPL.
Source: SL 1986, ch 413, § 6; SL 2010, ch 24, § 4.



§ 3-22-7 Payment of covered claims--Employee not liable for covered claim in excess ofcoverage--Subrogation.

3-22-7. Payment of covered claims--Employee not liable for covered claim in excess of coverage--Subrogation. PEPL may pay a covered claim established by judgment or negotiated settlement as provided in the coverage document and which is not barred or avoidable through sovereign immunity or other substantive law. No employee is subject to personal liability for any covered claim in excess of the coverage provided by PEPL. The PEPL shall be fully subrogated to any right of recovery a state entity or employee may be entitled to, associated with any claim paid pursuant to this section.

Source: SL 1986, ch 413, § 7; SL 1987, ch 40, § 5; SL 2010, ch 24, § 5.



§ 3-22-8 to 3-22-10. Repealed.

3-22-8 to 3-22-10. Repealed by SL 2010, ch 24, §§ 6 to 8.



§ 3-22-11 Disposition or payment of claims.

3-22-11. Disposition or payment of claims. The director, at the director's sole discretion, may determine the disposition or payment amount of any covered claim. However, the director shall consult with the attorney general prior to entering a negotiated settlement of any civil action arising from a covered claim.

Source: SL 1986, ch 413, § 11; SL 2010, ch 24, § 9.



§ 3-22-12 Fund created--Expenditures--Investment--Purchase of annuity in settlement of claim.

3-22-12. Fund created--Expenditures--Investment--Purchase of annuity in settlement of claim. There is hereby created on March 1, 1987, the public entity pool for liability fund to be used to pay claims pursuant to this chapter and the personal services and operating expenses for the management and operation of the PEPL. Any money in the fund shall be continuously appropriated and expenditures shall be made on warrants drawn by the state auditor on vouchers approved by the director and commissioner of administration. The money in the fund shall be invested by the State Investment Council and the fund shall retain the interest earned. If the bureau determines to purchase an annuity in settlement of a claim, it may purchase an annuity approved by the State Investment Council.

Source: SL 1986, ch 413, § 13; SL 1995, ch 316, § 18.



§ 3-22-13 to 3-22-14. Repealed.

3-22-13 to 3-22-14. Repealed by SL 2010, ch 24, §§ 10 to 12.



§ 3-22-15 Repealed.

3-22-15. Repealed by SL 1995, ch 323 (Ex Ord 95-7), § 17.



§ 3-22-16 Coverage year.

3-22-16. Coverage year. The PEPL coverage year shall be July first through June thirtieth.

Source: SL 1986, ch 413, § 17.



§ 3-22-17 Suits against state authorized only to extent coverage provided in coveragedocument.

3-22-17. Suits against state authorized only to extent coverage provided in coverage document. Pursuant to S.D. Const., Art. III, § 27, suits against the state are authorized only for a covered claim to the extent coverage is provided in the coverage document. Nothing in this chapter may be construed to otherwise waive or abrogate any immunity or defense available to any state entity or employee.

Source: SL 1986, ch 413, § 18; SL 2010, ch 24, § 13.



§ 3-22-18 Liability pool not to be considered insurance or insurance company.

3-22-18. Liability pool not to be considered insurance or insurance company. The PEPL does not constitute insurance nor may it be considered an insurance company under the laws of South Dakota nor is the PEPL under the jurisdiction of the commissioner of insurance.

Source: SL 1986, ch 413, § 19.



§ 3-22-19 Repealed.

3-22-19. Repealed by SL 1986, ch 413, § 20.



§ 3-22-20 Federal antitrust laws--Direct state action.

3-22-20. Federal antitrust laws--Direct state action. This chapter is intended as direct state action within the meaning of federal antitrust laws.

Source: SL 1986, ch 413, § 21; SL 2010, ch 24, § 14.



§ 3-22-21 Immunity of judicial officers and agents--Payment of legal costs.

3-22-21. Immunity of judicial officers and agents--Payment of legal costs. Nothing in this chapter may be construed to remove or waive the immunity of judicial officers or agents in the performance of their duties. The fund shall, however, provide legal services, if requested by the Supreme Court, to defend judicial officers or agents should they be sued in any court for official acts in the performance of their duties. The payment of legal costs shall in no way be construed as a waiver of judicial immunity.

Source: SL 1986, ch 413, § 22.



§ 3-22-22 to 3-22-25. Repealed.

3-22-22 to 3-22-25. Repealed by SL 2010, ch 24, §§ 15 to 18.



§ 3-22-26 Repealed.

3-22-26. Repealed by SL 1987, ch 40, § 11.



§ 3-22-27 Pool arrangement.

3-22-27. Pool arrangement. Nothing in this chapter limits the formation or operation of any pool arrangement formed pursuant to chapter 1-24.

Source: SL 2010, ch 24, § 19.









Title 4 - PUBLIC FISCAL ADMINISTRATION

Chapter 01 - State Board of Finance

§ 4-1-1 Composition of State Board of Finance--Quorum--Chairman and secretary.

4-1-1. Composition of State Board of Finance--Quorum--Chairman and secretary. The State Board of Finance shall consist of the Governor, state treasurer, secretary of state, state auditor, attorney general, commissioner of school and public lands, commissioner of finance and management, and commissioner of administration, any five of whom shall constitute a quorum. The Governor shall be chairman of the board and the secretary of state its secretary.

Source: SL 1909, ch 229, § 1; SL 1911, ch 234, § 1; RC 1919, § 6872; SL 1923, ch 278, § 1; SL 1925, ch 115, ch II, art VI, § 3; SL 1925, ch 280; SDC 1939, § 55.2001; SL 1943, ch 257, § 10; SL 1972, ch 24; SL 1979, ch 31.



§ 4-1-2 Record of proceedings open to public--Meetings of board.

4-1-2. Record of proceedings open to public--Meetings of board. A record of the proceedings of the State Board of Finance shall be kept in the Office of the Secretary of State and be open at all times to public inspection. Such board shall meet on the third Tuesday of each month, or more frequently upon the request of the chairman or secretary.

Source: SL 1909, ch 229, § 1; SL 1911, ch 234, § 1; RC 1919, § 6872; SL 1923, ch 278, § 1; SDC 1939, § 55.2001; SL 1943, ch 257, § 10.



§ 4-1-3 Repealed.

4-1-3. Repealed by SL 1984, ch 30, § 65.



§ 4-1-4 Administrative direction and supervision by secretary of state--Independent functionsretained by board.

4-1-4. Administrative direction and supervision by secretary of state--Independent functions retained by board. The Board of Finance shall be administered under the direction and supervision of the secretary of state, but shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative, and special budgetary functions (as defined in § 1-32-1) otherwise vested in it and shall exercise those functions independently of the secretary of state.

Source: SL 1974, ch 6, § 2.



§ 4-1-5 Disqualification of member of board--Selection of replacement.

4-1-5. Disqualification of member of board--Selection of replacement. If any member of the Board of Finance determines himself disqualified from acting on any matter considered under the provisions of this chapter, he shall notify the board of his determination in writing. Upon receipt of the determination of disqualification, the remaining members of the Board of Finance shall select, by a majority vote, a replacement. The individual selected to replace a disqualified member of the Board of Finance shall have all the powers and duties of a regular member of the board with respect to the matter before the board that caused the regular member to disqualify himself.

Source: SL 1982, ch 43.






Chapter 02 - Department of Legislative Audit

§ 4-2-1 Department continued--Seal.

4-2-1. Department continued--Seal. The department of the state government known as the Department of Legislative Audit is hereby continued. It shall have a seal containing the words: "South Dakota Department of Legislative Audit."

Source: SL 1943, ch 258, § 1; SDC Supp 1960, § 55.2901; SL 1974, ch 37, § 1.



§ 4-2-2 Qualifications and appointment of auditor-general--Term--Vacancies.

4-2-2. Qualifications and appointment of auditor-general--Term--Vacancies. The powers and duties of the Department of Legislative Audit shall be executed and performed by and under the direction of an auditor-general who shall be an experienced public accountant, and who shall be appointed to the Office of Auditor-General by a concurrent resolution of the two houses of the State Legislature. The term of office of the auditor-general shall be eight years and until the appointment and qualification of his successor. Should the office be vacant when the Legislature is not in session, the Executive Board of the Legislative Research Council shall appoint an auditor-general to serve until the next legislative session and the appointment and qualification of his successor.

Source: SL 1943, ch 258, § 2; SDC Supp 1960, § 55.2902; SL 1966, ch 165, § 1; SL 1968, ch 205, § 1.



§ 4-2-3 Oath and bond of auditor-general--Responsibility to Legislature--Scope ofresponsibility.

4-2-3. Oath and bond of auditor-general--Responsibility to Legislature--Scope of responsibility. The auditor-general shall qualify by taking and filing the oath and giving bond in the sum of ten thousand dollars, pursuant to chapters 3-1 and 3-5. He shall be responsible to the Legislature for proper performance of the duties herein prescribed. He shall be responsible for the faithful compliance with all appropriations and use of funds provided by the state or under its control.

Source: SL 1943, ch 258, § 2; SDC Supp 1960, § 55.2902; SL 1966, ch 165, § 1; SL 1968, ch 205, § 1.



§ 4-2-4 Salary of auditor-general.

4-2-4. Salary of auditor-general. The auditor-general's salary shall be set by the Executive Board of the Legislative Research Council.

Source: SL 1943, ch 258, § 2; SL 1951, ch 298; SL 1955, ch 224; SL 1957, ch 262; SL 1959, ch 312; SDC Supp 1960, § 55.2902; SL 1961, ch 260; SL 1966, ch 165, § 1; SL 1968, ch 205, § 1.



§ 4-2-5 Removal of auditor-general from office.

4-2-5. Removal of auditor-general from office. The auditor-general may be removed at any time without assignment of cause by joint resolution or act of the Legislature. He shall not otherwise be subject to removal except that he may be suspended or be removed by a special proceeding in the circuit court for Hughes County, South Dakota, on the grounds and in the manner provided in §§ 3-17-6 to 3-17-11, inclusive, as though he were a local officer.

Source: SL 1943, ch 258, § 2; SDC Supp 1960, § 55.2902; SL 1966, ch 165, § 1; SL 1968, ch 205, § 1.



§ 4-2-6 Employment of personnel for department--Traveling expenses.

4-2-6. Employment of personnel for department--Traveling expenses. The auditor-general shall appoint one or more persons qualified by special training and experience, as assistants and may employ such other examiners, auditors, and clerks as may be necessary to do the work of the Department of Legislative Audit, within the limits of existing appropriations, at salaries fixed by the auditor-general within policy guidelines established by the Executive Board of the Legislative Research Council. The auditor-general, his assistants, and employees shall receive their traveling expenses incurred in the performance of their official duties at state rates established by the Board of Finance.

Source: SL 1943, ch 258, § 3; SDC Supp 1960, § 55.2903; SL 1966, ch 165, § 2; SL 1981, ch 26.



§ 4-2-7 Employment of additional personnel for follow-up services.

4-2-7. Employment of additional personnel for follow-up services. The auditor-general may employ additional personnel whose duties shall be to provide follow-up services, without cost, to all departments and agencies of the state and to all of its political subdivisions, including school districts, in order to facilitate the implementation of recommendations resulting from audits conducted by the Department of Legislative Audit, and further in order to standardize and modernize the records and procedures, including those relating to the utilization of data processing, which are required to be followed by them.

Source: SDC Supp 1960, § 55.2903 as added by SL 1967, ch 255.



§ 4-2-8 Executive Board of Legislative Research Council to direct activities.

4-2-8. Executive Board of Legislative Research Council to direct activities. The Executive Board of the State Legislative Research Council is hereby empowered to act on behalf of the Legislature in directing the activities of the auditor-general.

Source: SL 1966, ch 165, § 17.



§ 4-2-9 Access to books and property for investigations--Space and equipment.

4-2-9. Access to books and property for investigations--Space and equipment. The auditor-general and any of his assistants, examiners, auditors, clerks, or agents shall be entitled to access to any and all of the books, blanks, records, vouchers, cash, and property of each and every department, agency, institution, office, fund, or political subdivision which it may be authorized to investigate and also to have reasonable use of the space and equipment in such places for its officers or employees in making any audit or investigation of any kind.

Source: SL 1943, ch 258, § 4; SDC Supp 1960, § 55.2904; SL 1966, ch 165, § 3.



§ 4-2-10 Subpoena and examination of witnesses in investigations--Expenses and per diem ofwitnesses.

4-2-10. Subpoena and examination of witnesses in investigations--Expenses and per diem of witnesses. The auditor-general and his assistants, examiners, or auditors shall be authorized to issue subpoenas for the attendance of witnesses and for the production of records in connection with any post-audit, investigation, or examination being conducted by any of them. They shall have power to administer oaths to witnesses. No witness shall be entitled to demand or receive his traveling fees or per diem in advance in such cases. The expenses and per diem of such witnesses and service of subpoenas shall be paid by the state when any state department, institution, or office is under investigation and by the particular political subdivision of the state of which any office or account is under investigation.

Source: SL 1943, ch 258, § 4; SDC Supp 1960, § 55.2904; SL 1966, ch 165, § 3.



§ 4-2-11 Failure to permit access or obey subpoena--Punishment as contempt.

4-2-11. Failure to permit access or obey subpoena--Punishment as contempt. Failure to obey any subpoena or to permit access as provided in §§ 4-2-9 and 4-2-10 shall be punished the same as a contempt of court and compliance with the provisions of this chapter may be enforced and contempt punished as provided by chapter 21-34.

Source: SL 1943, ch 258, § 4; SDC Supp 1960, § 55.2904; SL 1966, ch 165, § 3.



§ 4-2-12 Repealed.

4-2-12. Repealed by SL 1974, ch 55, § 50.



§ 4-2-13 Taxing districts not annually audited required to file annual report--Townshipsexcepted.

4-2-13. Taxing districts not annually audited required to file annual report--Townships excepted. Any taxing district which is not otherwise required by law to have an annual audit of its financial records conducted by the Department of Legislative Audit or by an auditor approved by the Department of Legislative Audit, shall file an annual report of the district's financial affairs with the Department of Legislative Audit within ninety days of the close of the district's fiscal year. However, this section does not apply to townships.

Source: SL 1991, ch 38, § 1.



§ 4-2-14 Districts filing annual report may be audited.

4-2-14. Districts filing annual report may be audited. The Department of Legislative Audit may cause an audit of the financial records of any taxing district required to submit an annual report by § 4-2-13.

Source: SL 1991, ch 38, § 2.






Chapter 03 - Revenues and Receipts

§ 4-3-1 Fees may be required in advance.

4-3-1. Fees may be required in advance. Every public officer may in all cases require the person for whom any service is to be rendered to pay the fees in advance of the rendition of such service, or give security for the same, to be approved by the officer.

Source: SL 1868-9, ch 6, § 27; PolC 1877, ch 39, § 32; CL 1887, § 1436; RPolC 1903, § 1858; RC 1919, § 7062; SDC 1939, § 48.0607.



§ 4-3-2 Salaried officers to pay fees into treasury.

4-3-2. Salaried officers to pay fees into treasury. No county or state officer for whose services a salary is provided by law shall receive any compensation for his services other than such salary. All fees received by him shall be paid into the county or state treasury, as the case may be, not later than the time set by § 7-9-17. This section shall not be so construed as to affect in any manner any officer who receives no salary other than the fees paid for his services.

Source: SL 1891, ch 65, § 1; SL 1893, ch 86, § 1; RPolC 1903, § 1862; RC 1919, § 7063; SDC 1939, § 48.0608; SL 1975, ch 43, § 2.



§ 4-3-3 Receipts to be given for state funds--Distribution of copies--Additionalrequirements for uniform accounting system.

4-3-3. Receipts to be given for state funds--Distribution of copies--Additional requirements for uniform accounting system. If any officer or employee of the state receives any money for the state by virtue of his office or employment, he shall enter the amount and the person from whom the money was received on a prenumbered receipt in duplicate. The receipts shall be prenumbered by the printer consecutively and shall be used in numerical order. The original of each receipt shall be delivered to the payer if so requested or if payment was received in cash. The officer or employee shall retain the duplicate receipt in his office or department.

The auditor-general may prescribe additional requirements he considers necessary to create accountability and adequate accounting records for all state revenues compatible with a state uniform accounting system.

Source: SL 1901, ch 127, § 2; RPolC 1903, § 315; SL 1915, ch 276, § 1; RC 1919, § 6966; SDC 1939, § 55.2301; SL 1964, ch 158, § 1; SL 1984, ch 30, § 77.



§ 4-3-4 Repealed.

4-3-4. Repealed by SL 1984, ch 30, § 21.



§ 4-3-4.1 Uncollectible accounts--Removal from records--Evidence retained.

4-3-4.1. Uncollectible accounts--Removal from records--Evidence retained. Upon request by any state department or agency, the Board of Finance may determine that an account is uncollectible and shall by formal action direct that the uncollectible amount be removed from the records and disclosed on the next annual report provided that the account is at least two years delinquent and that reasonable collection efforts have failed. Evidence of the debt removed from the records by such formal action of the board shall be retained by the department or agency to support possible subsequent collection of such debt.

Source: SL 1975, ch 41.



§ 4-3-4.2 Remission of receipts by state officer or employee to state treasury--Accountability.

4-3-4.2. Remission of receipts by state officer or employee to state treasury--Accountability. All money, emoluments, and perquisites other than personal salary received by any officer or employee of this state shall be remitted to the state treasury by the end of the working day following the day money is received or as specified by the state treasurer. The state treasurer shall establish rules and regulations to assure accountability.

Source: SL 1984, ch 30, § 19.



§ 4-3-5 Designation of depositories for current receipts--Accessibility of account toauditor-general.

4-3-5. Designation of depositories for current receipts--Accessibility of account to auditor-general. Each officer or employee shall designate in writing, to be filed in the officer's or employee's office, the bank or banks in which are deposited the current receipts of the office or department. Any account showing any such deposit is an official account and shall be accessible to the inspection of the auditor-general at any time during banking hours.

Source: SDC 1939, § 55.2303; SL 2002, ch 25, § 2.



§ 4-3-6 Repealed.

4-3-6. Repealed by SL 1975, ch 43, § 3.



§ 4-3-6.1 , 4-3-6.2. Repealed.

4-3-6.1, 4-3-6.2. Repealed by SL 1996, ch 5, §§ 6, 7.



§ 4-3-7 Repealed.

4-3-7. Repealed by SL 1980, ch 26, § 18.



§ 4-3-8 Repealed.

4-3-8. Repealed by SL 1984, ch 30, § 22.



§ 4-3-9 Failure of state officer or employee to pay receipts into treasury as theft.

4-3-9. Failure of state officer or employee to pay receipts into treasury as theft. Any salaried state officer or employee who shall fail or refuse to pay into the state treasury any and all money, emoluments, fees, perquisites, or other property received by him for the performance of any duty or duties connected with his office or in any manner paid to him as such officer or employee by reason of his holding such office or employment as is provided in this chapter, and within the time provided therein is guilty of theft.

Source: SL 1901, ch 127, § 4; RPolC 1903, § 316; SL 1915, ch 276, § 2; RC 1919, § 6969; SDC 1939, § 55.9915; SL 1980, ch 24, § 51.



§ 4-3-10 False statement or other violation by state officer or employee receiving publicfunds as misdemeanor.

4-3-10. False statement or other violation by state officer or employee receiving public funds as misdemeanor. Any officer or employee failing to make and file the statement required in this chapter, or who shall make and file a false statement, or who shall violate any of the other provisions of this chapter shall be guilty of a Class 2 misdemeanor.

Source: SL 1901, ch 127, § 4; RPolC 1903, § 316; SL 1915, ch 276, § 2; RC 1919, § 6969; SDC 1939, § 55.9915; SL 1980, ch 24, § 52.



§ 4-3-11 Repealed.

4-3-11. Repealed by SL 1980, ch 10, § 1.



§ 4-3-12 Repealed.

4-3-12. Repealed by SL 1984, ch 30, § 24.



§ 4-3-12.1 Remittance of county collections for state--Time--Procedure.

4-3-12.1. Remittance of county collections for state--Time--Procedure. Unless authorized by statute, all state taxes, licenses, fees, and special taxes collected for or charges due the state from counties shall be received by the state remittance center on or before the fifteenth day of the month following the month that money is collected or following the period of time for which charges are made. The state treasurer is responsible for establishing procedures to be followed by counties in remitting this money.

Source: SL 1984, ch 30, § 23.



§ 4-3-13 Repealed.

4-3-13. Repealed by SL 1984, ch 30, § 25.



§ 4-3-14 Interest on delinquencies in county payments to state.

4-3-14. Interest on delinquencies in county payments to state. All remittances not received from counties within the time provided by this chapter shall bear interest at the Category A rate of interest as established in § 54-3-16 from the first day of the month on which the remittance became due, and the interest shall be credited to the general fund.

Source: SL 1891, ch 113, § 6; RPolC 1903, § 325; RC 1919, § 6939; SL 1921, ch 382, § 6; SDC 1939, § 55.2311; SL 1983, ch 28, § 1; SL 1984, ch 30, § 26; SL 1984, ch 319, § 3.



§ 4-3-15 Repealed.

4-3-15. Repealed by SL 1984, ch 30, § 27.



§ 4-3-16 Repealed.

4-3-16. Repealed by SL 1980, ch 10, § 3.



§ 4-3-17 Receipt by treasurer of federal payments for rent or in lieu of taxes.

4-3-17. Receipt by treasurer of federal payments for rent or in lieu of taxes. The state treasurer is authorized and directed to receive from the federal government or any agency thereof any federal funds which may be made available to any of the taxing subdivisions of this state as rentals upon or income from any lands acquired in this state by the federal government or any of its agencies, or any funds which may be paid in lieu of taxes on said land.

Source: SL 1937, ch 247, § 1; SDC 1939, § 55.1402.



§ 4-3-18 Remittance of federal payments to counties--Distribution to taxing subdivisions.

4-3-18. Remittance of federal payments to counties--Distribution to taxing subdivisions. Upon the receipt of any of the funds referred to in § 4-3-17 the state treasurer shall remit the same to the county treasurer of the county wherein is situated the land on behalf of which such payment is made, and the county treasurer shall then distribute such funds to the credit of the taxing subdivision or subdivisions of the county in the same proportion as the tax upon such lands would be distributed under the laws of this state for the current year in which such payment or payments are made.

Source: SL 1937, ch 247, § 2; SDC 1939, §§ 55.1402, 57.1013.



§ 4-3-19 Misappropriation or refusal to pay over state funds received as theft.

4-3-19. Misappropriation or refusal to pay over state funds received as theft. Every public officer, and every deputy or clerk of any such officer, and every other person receiving any moneys on behalf of or on account of this state, or of any bureau or fund created by law, and in which this state or the people thereof are directly or indirectly interested, who:

(1) Appropriates to his own use or to the use of any person not entitled thereto without authority of law, any money received by him as such officer, clerk, or deputy, or otherwise, on behalf of this state, or the people thereof, or in which they are interested;

(2) Intentionally omits or refuses to pay over to this state or its officer or agent authorized by law to receive the same, any money received by him under any duty imposed by law so to pay over the same;
is guilty of theft.

Source: PenC 1877, § 497; CL 1887, § 6698; SL 1897, ch 105, § 1; RPenC 1903, § 519; RC 1919, § 3814; SDC 1939, § 13.1306; SL 1976, ch 158, § 11-25; SL 1980, ch 24, § 53.



§ 4-3-20 Other violations as misdemeanors.

4-3-20. Other violations as misdemeanors. Every public officer or person who otherwise, or in cases other than those specified in § 4-3-19, intentionally disobeys any provision of law regulating his official conduct, and for which no other punishment is specifically provided, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 498; CL 1887, § 6699; RPenC 1903, § 520; RC 1919, § 3815; SDC 1939, § 13.1306; SL 1980, ch 24, § 54.



§ 4-3-21 State revenue anticipation warrants authorized--Maximum amount--Terms of sale.

4-3-21. State revenue anticipation warrants authorized--Maximum amount--Terms of sale. To protect the public credit and enable the state to provide for current expenses, the state treasurer, with the advice and consent of the Governor and auditor, is authorized and directed, whenever he finds it necessary to do so in order to provide for the actual necessary current expenses of conducting the public business of the state, to issue warrants based upon the revenues of the state already assessed for the current and preceding years but not yet collected, and in amount never exceeding the amount of such revenues so assessed and not yet collected, and for the purpose only of providing for the immediate and necessary current expenses of the state as aforesaid. Such warrants shall be sold at not less than par and at the lowest possible rate of interest, payable annually or semiannually.

Source: SL 1895, ch 91, § 2; SL 1895, ch 92, § 1; SL 1895, ch 93, § 1; RPolC 1903, § 2248; SL 1909, ch 120; RC 1919, § 6971; SL 1921, ch 397; SDC 1939, § 55.2504.



§ 4-3-22 Maturity date for revenue anticipation warrants--Interest provisions.

4-3-22. Maturity date for revenue anticipation warrants--Interest provisions. The treasurer of the state is authorized, in his discretion, based upon estimates as to when uncollected revenues already assessed will be paid, to determine and express upon the face of the warrants issued pursuant to § 4-3-21 the date when such warrants and the interest thereon shall become due and payable; and may also provide in such warrants where such interest shall be payable and whether annually or semiannually.

Source: SL 1895, ch 91, § 2; SL 1895, ch 92, § 1; SL 1895, ch 93, § 1; RPolC 1903, § 2248; SL 1909, ch 120; RC 1919, § 6971; SL 1921, ch 397; SDC 1939, § 55.2504.



§ 4-3-23 Application of revenue from anticipation warrants--Appropriation of collectionsto payment of warrants.

4-3-23. Application of revenue from anticipation warrants--Appropriation of collections to payment of warrants. All money received from the negotiation of revenue warrants pursuant to § 4-3-21 shall be applied only to the payment of the necessary and actual current expenses of the state and outstanding registered state warrants. All money thereafter received or collected from or on account of such revenues assessed but not yet collected, or so much thereof as may be necessary, is set apart and appropriated to the payment of such warrants, if any, as may be issued in pursuance of the foregoing provisions; and the state treasurer is authorized and required to make payment of the same from funds so appropriated.

Source: SL 1895, ch 91, § 2; SL 1895, ch 92, § 1; SL 1895, ch 93, § 1; RPolC 1903, § 2248; SL 1909, ch 120; RC 1919, § 6971; SL 1921, ch 397; SDC 1939, § 55.2504.



§ 4-3-24 Interest payments on revenue anticipation warrants.

4-3-24. Interest payments on revenue anticipation warrants. The state treasurer is authorized and directed to pay the interest due from time to time upon state revenue warrants out of the fund created for the payment of the annual interest upon the public debt, and to charge the items of interest so paid to such fund.

Source: SL 1893, ch 134, § 1; RPolC 1903, § 2249; RC 1919, § 6972; SDC 1939, § 55.2504.



§ 4-3-25 Increase of public debt not authorized.

4-3-25. Increase of public debt not authorized. Sections 4-3-21 to 4-3-24, inclusive, shall not be so construed as to in any way authorize the increase of the public debt.

Source: SL 1895, ch 91, § 2; SL 1895, ch 92, § 1; SL 1895, ch 93, § 1; RPolC 1903, § 2248; SL 1909, ch 120; RC 1919, § 6971; SL 1921, ch 397; SDC 1939, § 55.2504.



§ 4-3-26 Destruction of unusable revenue stamps.

4-3-26. Destruction of unusable revenue stamps. The secretary of revenue may destroy all mutilated, unusable, and obsolete cigarette state revenue stamps.

Source: SL 1949, ch 229, §§ 1, 2; SDC Supp 1960, § 55.1410; SL 1984, ch 30, § 1.



§ 4-3-27 Credit card or electronic payment for purchases or transactions--Establishment ofpolicies.

4-3-27. Credit card or electronic payment for purchases or transactions--Establishment of policies. Notwithstanding any other provision of law, local government officials and employees may be permitted to use a credit card or electronic payment for the purchase of materials, supplies, equipment, or other authorized transactions for the benefit of the local government entity. Before authorizing the use of a credit card or electronic payment, the governing body shall, by resolution, establish policies providing for the use and accountability of credit card purchases or electronic transactions.

Source: SL 2001, ch 22, § 1; SL 2007, ch 26, § 1; SL 2014, ch 26, § 1.



§ 4-3-28 State and political subdivisions permitted to accept credit or debit cards orelectronic payments--Fee--Promulgation of rules.

4-3-28. State and political subdivisions permitted to accept credit or debit cards or electronic payments--Fee--Promulgation of rules. Notwithstanding any other provision of law, the state and its political subdivisions may accept a credit card, a debit card, or an electronic payment as payment for a transaction. The state and its political subdivisions may assess and collect a fee in an amount sufficient to cover any processing fee associated with a credit card, debit card, or electronic transaction. The Bureau of Finance and Management shall promulgate rules pursuant to chapter 1-26 relating to the establishment and collection of a processing fee associated with a credit card or debit card transaction. The governing body of each political subdivision may, by resolution, establish and collect a processing fee associated with a credit card, debit card, or electronic transaction.

Source: SL 2001, ch 22, § 2; SL 2007, ch 26, § 2.



§ 4-3-29 State of South Dakota endowment fund--Administration by South DakotaCommunity Foundation.

4-3-29. State of South Dakota endowment fund--Administration by South Dakota Community Foundation. The State of South Dakota endowment fund may be established within the South Dakota Community Foundation. The purpose of the endowment fund is to provide a fund for any person who wishes to contribute to the endowment fund to further the excellent quality of life which is unique to this state. This fund shall be administered by the South Dakota Community Foundation. Any funds received by the state from the State of South Dakota endowment fund shall be appropriated by the South Dakota Legislature.

Source: SL 2011, ch 25, § 1.






Chapter 04 - State Public Fund Structure

§ 4-4-1 Purpose of chapter.

4-4-1. Purpose of chapter. The purpose of this chapter is to provide for effective legislative and executive control over all state public funds, and to simplify the basis upon which the state's fund accounting records shall be maintained and reported.

Source: SL 1966, ch 188, § 1.



§ 4-4-2 State public funds defined.

4-4-2. State public funds defined. The term, state public funds, means cash, checks, bills, notes, drafts, stocks, bonds, and all similar mediums of exchange which are received or disbursed under law, including rules, by a department, institution, commission, any other agency of state government, or any entity created for the purpose of risk sharing by joint powers agreement pursuant to chapter 1-24.

Source: SL 1966, ch 188, § 2; SL 1968, ch 212; SL 1999, ch 20, § 1.



§ 4-4-3 Public funds maintained in state treasury--Local bank accounts as official accounts--Signatories--Statements required of agencies holding state funds in local bank.

4-4-3. Public funds maintained in state treasury--Local bank accounts as official accounts--Signatories--Statements required of agencies holding state funds in local bank. All state public funds shall be received and maintained in the state treasury, and shall be disbursed only upon proper authorization by the state auditor and the state treasurer, unless the state treasurer and state auditor jointly determine a justification exists for maintaining public funds in a local bank account. A local bank account authorized by the state auditor and state treasurer is an official account of the state subject to the custody of the state treasurer under § 1-10-1. Neither the state treasurer nor the state auditor may be a signatory on any local account. Any agency holding state funds in any local bank account shall provide a quarterly statement of activity in that account to the state treasurer and the state auditor.

Source: SL 1966, ch 188, § 3; SL 2002, ch 25, § 1.



§ 4-4-3.1 Local drug buy accounts.

4-4-3.1. Local drug buy accounts. The state treasurer and state auditor shall approve local drug buy accounts at the request of the attorney general.

Source: SL 2002, ch 25, § 3.



§ 4-4-4 Governmental accounting systems to comport with generally accepted accountingprinciples.

4-4-4. Governmental accounting systems to comport with generally accepted accounting principles. Any accounting system used by any state agency or any component unit of state government shall be designed to meet the financial accounting and reporting requirements of generally accepted accounting principles.

Source: SL 1966, ch 188, § 4; SL 1981, ch 27, § 1; SL 1985, ch 33, § 22; SL 1988, ch 81, § 8; SL 2001, ch 23, § 1.



§ 4-4-4.1 Repealed.

4-4-4.1. Repealed by SL 2001, ch 23, § 2.



§ 4-4-4.2 Repealed.

4-4-4.2. Repealed by SL 1986, ch 41.



§ 4-4-4.3 Securities operating fund and insurance operating fund established--Permittedexpenditures.

4-4-4.3. Securities operating fund and insurance operating fund established--Permitted expenditures. There is established within the state treasury the securities operating fund and the insurance operating fund, into which shall be deposited all fees received by each division. All moneys in the funds created by this section shall be budgeted and expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Labor and Regulation. Expenditures from these funds may be made only to pay the necessary expenses of purposes specified in §§ 37-5B-1 to 37-5B-50, inclusive, and chapters 37-25A, 47-31B, 47-33, and Title 58.

Source: SL 1989, ch 48, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2004, ch 278, § 55; SL 2008, ch 203, § 60; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 4-4-4.4 Transfer of excess funds at end of fiscal quarter.

4-4-4.4. Transfer of excess funds at end of fiscal quarter. At the end of each fiscal quarter the treasurer shall transfer any cash balance in excess of one hundred seventy-five thousand dollars from the insurance operating fund to the general fund. At the end of each fiscal quarter the treasurer shall transfer any cash balance in excess of fifteen thousand dollars from the securities operating fund to the general fund.

Source: SL 1989, ch 48, § 2; SL 1995, ch 26.



§ 4-4-4.5 Boiler inspection fund established--Permitted expenditures.

4-4-4.5. Boiler inspection fund established--Permitted expenditures. There shall be established within the state treasury the boiler inspection fund, into which shall be deposited all boiler inspection fees received by the Department of Public Safety. All moneys in the fund created by this section shall be budgeted and expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Public Safety. Expenditures from these funds may be made only to pay necessary expenses of purposes specified in chapter 34-29A.

Source: SL 1989, ch 48, § 5; SL 2003, ch 272, §§ 20, 121.



§ 4-4-4.6 Transfer of excess funds at end of fiscal year.

4-4-4.6. Transfer of excess funds at end of fiscal year. At the end of the fiscal year the treasurer shall transfer any cash balance in excess of forty thousand dollars from the boiler inspection fund to the general fund.

Source: SL 1989, ch 48, § 6.



§ 4-4-5 Treasury accounts in lieu of funds--Modification to conform to uniform accountingsystem.

4-4-5. Treasury accounts in lieu of funds--Modification to conform to uniform accounting system. The commissioner of finance and management may authorize and direct the state auditor and state treasurer to account for funds in the state treasury as separate accounts in lieu of funds, and the fund structure may be modified to conform to a uniform state accounting system.

Source: SL 1966, ch 188, § 5.



§ 4-4-6 Annual financial statements.

4-4-6. Annual financial statements. The Bureau of Finance and Management shall annually prepare financial statements for the State of South Dakota. The financial statements shall be prepared in accordance with generally accepted accounting principles.

Source: SL 1987, ch 43; SL 2001, ch 23, § 3.



§ 4-4-7 Deposit of indirect cost reimbursements from the federal government--Exemption.

4-4-7. Deposit of indirect cost reimbursements from the federal government--Exemption. Indirect cost reimbursements received from the federal government shall be deposited in the fund that incurred the indirect costs. Funds of the Board of Regents are exempt from this requirement.

Source: SL 2005, ch 37, § 1.



§ 4-4-8 Transfer of funds received from federal government as indirect cost reimbursementsto fund that incurred expenditures--Exemption.

4-4-8. Transfer of funds received from federal government as indirect cost reimbursements to fund that incurred expenditures--Exemption. The state treasurer shall transfer that portion of cash balances in federal funds that have accumulated in each fund over two hundred fifty thousand dollars as of June thirtieth due to indirect cost reimbursements received from the federal government to those funds that incurred the indirect cost expenditures. Funds of the Board of Regents are exempt from this requirement.

Source: SL 2005, ch 37, § 2.






Chapter 05 - Custody and Investment of State Funds

§ 4-5-1 State treasurer not to profit from use of funds--Felony--Civil liability.

4-5-1. State treasurer not to profit from use of funds--Felony--Civil liability. The making of profit, directly or indirectly, by the state treasurer, out of any money in the state treasury belonging to the state, with the custody of which the state treasurer is charged, by loaning or otherwise using it, or the removal by the state treasurer, or by his consent, of such money or any part thereof out of the vault or safe of the treasurer's department, or out of any legal depository of such money, except for the payment of the sums authorized by law to be paid, for the purpose of depositing the same, under the provisions of chapter 4-6, in banks which shall have qualified as depositories, is a Class 6 felony, and the treasurer shall be liable upon his official bond for all profits realized from such unlawful use of such funds.

Source: SL 1909, ch 229, § 10; SL 1911, ch 234, § 10; RC 1919, § 6881; SDC 1939, § 55.9917; SL 1980, ch 24, § 55.



§ 4-5-2 Incidental funds established for state institutions--Initial warrant.

4-5-2. Incidental funds established for state institutions--Initial warrant. A permanent incidental fund is hereby established at each of the institutions under the control of the State Board of Regents and of the executive branch. To provide the money for such fund, the state auditor may issue and deliver a warrant not in excess of five thousand dollars to the proper officer of each of the institutions, drawn on the local and endowment fund thereof, upon presentation of a properly executed voucher therefor.

Source: SL 1953, ch 315; SL 1955, ch 257; SDC Supp 1960, § 55.2205-1; SL 1965, ch 242, § 1; SL 1989, ch 20, § 47.



§ 4-5-3 Purposes for which institution incidental funds may be used.

4-5-3. Purposes for which institution incidental funds may be used. Such permanent incidental fund shall be kept and used by the proper officer of the respective institutions, for the advanced payment of freight, express, periodicals, books, postage, gate money, all United States postal supplies and refund of tuition and student fees, utility bills, farm produce purchased on the open market, compensation and wages of emergency or temporary help in any amount, and such other minor bills and incidental expenses which are not in excess of fifty dollars each as shall require immediate payment, pending the issuance of the state auditor's warrant upon the state treasurer therefor, and for no other purpose whatsoever.

Source: SL 1953, ch 315; SL 1955, ch 257; SDC Supp 1960, § 55.2205-1; SL 1965, ch 242, § 1; SL 1977, ch 38; SL 1980, ch 37.



§ 4-5-4 Accounting for disbursements and reimbursement of institution incidental funds.

4-5-4. Accounting for disbursements and reimbursement of institution incidental funds. In each case, where such a payment is made, the amount thereof shall be returned to said permanent incidental fund immediately upon receipt of the state auditor's warrant drawn on the proper fund or appropriation covering the bill for which said payment was advanced and for that purpose a detailed account of the expenses so paid shall, at regular intervals, be presented with verified vouchers, itemized and supported by receipted bills, or other information as may be required by the state auditor and auditor-general as evidence of payment, which shall be subject to audit and approval as other state claim vouchers. No payments shall be made in advance of the proper presentation of claim vouchers to the state auditor and the issuance of a state warrant on the state treasury by any of the institutions covered by §§ 4-5-2 to 4-5-4, inclusive, except as authorized herein.

Source: SL 1953, ch 315; SL 1955, ch 257; SDC Supp 1960, § 55.2205-1; SL 1965, ch 242, § 1.



§ 4-5-4.1 Limitation of warrants on institutions' funds--Diversion of other funds prohibited--Proration of income.

4-5-4.1. Limitation of warrants on institutions' funds--Diversion of other funds prohibited--Proration of income. No warrants shall be drawn in excess of the funds made available in the institutions' funds by the Board of Regents and at no time shall any money from other funds be diverted to the use of the institutions' funds. The state investment officer shall prorate all income to the institutions as required by § 4-5-30.

Source: SL 1977, ch 37, § 1; SL 1985, ch 33, § 34.



§ 4-5-4.2 Repealed.

4-5-4.2. Repealed by SL 1985, ch 33, § 35.



§ 4-5-5 Investment of political subdivision funds--Funds subject to provisions.

4-5-5. Investment of political subdivision funds--Funds subject to provisions. "Public funds" in §§ 4-5-6 to 4-5-11, inclusive, shall include all general, special, and other funds, regardless of source or purpose, that may now or hereafter be owned, held, or administered by any political subdivision of this state, including counties, municipalities, townships, and school districts, or by any officer, commission, board, bureau, or agency of the political subdivision.

Source: SL 1945, ch 359, § 1; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1.



§ 4-5-6 Investment in securities of or guaranteed by United States, repurchase agreements,or shares of registered investment companies.

4-5-6. Investment in securities of or guaranteed by United States, repurchase agreements, or shares of registered investment companies. Any public funds which will not be needed for current operating expenses may be invested in: (a) securities of the United States and securities guaranteed by the United States government either directly or indirectly including, without limitation, United States treasury bills, notes, bonds, and other obligations issued or directly or indirectly guaranteed by the United States government, or otherwise directly or indirectly backed by the full faith and credit of the United States government; provided that, for other than permanent, trust, retirement, building, and depreciation reserve funds, such securities shall either mature within eighteen months from the date of purchase or be redeemable at the option of the holder within eighteen months from the date of purchase; or (b) repurchase agreements fully collateralized by securities described in (a) and meeting the requirements of § 4-5-9, if the repurchase agreements are entered into only with those primary reporting dealers that report to the Federal Reserve Bank of New York and with the one hundred largest United States commercial banks, as measured by domestic deposits; or (c) in shares of an open-end, no-load fund administered by an investment company registered under the Federal Investment Company Act of 1940, whose shares are registered under the Federal Securities Act of 1933 and whose only investments are in securities described in (a) and repurchase agreements described in (b).

Source: SL 1945, ch 359, § 1; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1; SL 1988, ch 44, § 1; SL 1995, ch 27.



§ 4-5-6.1 Investment of public funds not needed for current operating expenses--Conditions.

4-5-6.1. Investment of public funds not needed for current operating expenses--Conditions. In lieu of or in addition to other statutory authorization for the investment of public funds, any public funds that are not needed for current operating expenses may be invested in accordance with the following conditions:

(1) The public funds shall initially be placed by the public funds depositor in a bank located in this state which offers Federal Deposit Insurance Corporation insurance on its deposits;

(2) The selected bank shall arrange for the deposit of the public funds in one or more federally insured financial institutions wherever located in the United States, for the account of the public funds depositor;

(3) On the same date that the public funds are deposited pursuant to subdivision (2) of this section, the selected bank shall receive an amount of deposits from customers of other federally insured financial institutions equal to the amount of the public funds initially placed by the public funds depositor;

(4) Each such deposit shall be insured by the Federal Deposit Insurance Corporation;

(5) The selected bank shall act as custodian for the public funds depositor with respect to the deposits placed in the depositor's account.
Source: SL 2004, ch 61, § 1; SL 2012, ch 31, § 1.



§ 4-5-6.2 Investment in direct obligations of county, municipality, or school district or in bondsissued by state authority.

4-5-6.2. Investment in direct obligations of county, municipality, or school district or in bonds issued by state authority. In addition to the investments permitted by § 4-5-6, any public funds which are not needed for current operating expenses may be invested in:

(1) Direct obligations of any county, municipality, or school district in the state; and

(2) Bonds issued by the South Dakota Housing Development Authority, the South Dakota Health and Educational Facilities Authority, or the South Dakota Building Authority.

The investments shall be registered in the name of the political subdivision or authority or held under a custodial agreement at a bank. The investments shall be rated at the time of purchase within the two highest general classifications established by a rating service of nationally recognized expertise in rating bonds of states and their political subdivisions. Other than permanent, trust, retirement, building, and depreciation reserve funds, such securities as provided in subdivisions (1) and (2) shall mature with eighteen months from the date of purchase or be redeemable at par at the option of the holder within eighteen months from the date of purchase.

Moneys in any bond redemption fund may be invested only in the types of investments listed in § 4-5-6. The investments shall be due and payable on or before the date when the bonds for the payment of which the bond redemption fund was created become due and payable, except bonds of the United States redeemable at par.

No restriction in this section limits the investment authority otherwise granted under the laws of this state.

Source: SL 2011, ch 26, § 1; SL 2012, ch 32, § 1.



§ 4-5-7 Superseded.

4-5-7. Superseded.



§ 4-5-8 Investment policies for local funds determined by governing board.

4-5-8. Investment policies for local funds determined by governing board. Investments of public funds as defined in § 4-5-5 shall be made only after the adoption of a proper resolution by the governing board of such county, municipality, township, or school district. Such resolution shall state the investment policies to be followed by the treasurer thereof.

Source: SL 1945, ch 359, § 2; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1; SL 1972, ch 25.



§ 4-5-9 Custody or deposit of investments--Exception--Credit of interest earned.

4-5-9. Custody or deposit of investments--Exception--Credit of interest earned. Except for investments authorized by subdivision 4-5-6(c), all investments made pursuant to §§ 4-5-5, 4-5-6, 4-5-8, 4-5-23, and 4-5-28 shall be in the physical custody of the political subdivision or may be deposited in a safekeeping account with any bank or trust company designated by the political subdivision as its fiscal agent. The interest earned shall be credited to the respective fund or the general fund.

Source: SL 1945, ch 359, § 3; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1; SL 1988, ch 44, § 2.



§ 4-5-10 Application for redemption of securities.

4-5-10. Application for redemption of securities. The governing bodies of such counties, municipalities, townships, and school districts shall, either at the time of purchase or at any other time, direct the time and manner of making application for redemption of such securities.

Source: SL 1945, ch 359, § 2; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1.



§ 4-5-11 Supplemental authority for investment of public funds.

4-5-11. Supplemental authority for investment of public funds. Sections 4-5-5 to 4-5-10, inclusive, are supplemental to any other laws relating to the investment, deposit, or administration of the public funds therein specified, and shall supersede the provisions thereof only to the extent that such other laws may restrict or prohibit investments in accordance with the provisions thereof.

Source: SL 1945, ch 359, § 3; SDC Supp 1960, § 48.0507; SL 1961, ch 258, § 1; SL 1967, ch 237, § 1.



§ 4-5-12 State Investment Council continued.

4-5-12. State Investment Council continued. The State Investment Council is hereby continued.

Source: SL 1971, ch 27, § 1; SL 1974, ch 38, § 1.



§ 4-5-12.1 Regulations and reports provided to state treasurer.

4-5-12.1. Regulations and reports provided to state treasurer. For the purposes of S.D. Const., Art. IV, § 8, the State Investment Council and Division of Investment are allocated to the Office of the State Treasurer for reporting purposes only. For the purposes of this section, reporting purposes shall mean that the State Investment Council shall provide to the state treasurer a report of the investment policy regulations adopted pursuant to § 4-5-28 and the monthly report of the state investment officer submitted to it in compliance with § 4-5-32.

Source: SL 1973, ch 2, §§ 5, 17; SL 1974, ch 38, § 3.



§ 4-5-13 Appointment and terms of investment council members.

4-5-13. Appointment and terms of investment council members. The State Investment Council shall consist of eight voting members. Five members of the council shall be appointed by the Executive Board of the Legislative Research Council and the executive board may appoint persons holding public office, appointive or elective, provided that no more than three members of the State Investment Council, at any one time, shall hold public office. Action shall be by majority vote. Each of the members of the State Investment Council shall be appointed for a term of five years. No more than four appointed members may be members of the same political party. In addition to those members appointed by the executive board, the state treasurer and commissioner of school and public lands shall serve as ex officio voting members and a representative of the Board of Trustees of the South Dakota Retirement System shall serve as an ex officio voting member. The term of the representative of the Board of Trustees shall be one year and he shall be appointed by the Board of Trustees of the South Dakota Retirement System.

Source: SL 1971, ch 27, §§ 2, 3; SL 1976, ch 49; SL 1977, ch 35, § 2; SL 1981, ch 28, § 1; SL 1986, ch 42, § 1.



§ 4-5-14 Qualifications of council members--Restrictions on business and political activities.

4-5-14. Qualifications of council members--Restrictions on business and political activities. The members of the State Investment Council shall be qualified by training and experience in the field of investment or finance. During tenure as a member of the State Investment Council, no member of the council nor the firm of any member may engage in the sale of marketable or public securities to the state or to any fund thereof. Nor may any member benefit directly or indirectly from any transaction made by the state investment officer. Nor may any member hold any office, position, or employment in any political party. Except as provided in § 4-5-14.1, the council may not enter into any contract or transaction with any firm or business in which a council member serves as a principal, shareholder, trustee, director, officer, employee, agent, or independent contractor.

Source: SL 1971, ch 27, § 4; SL 2003, ch 28, § 1.



§ 4-5-14.1 Exceptions to § 4-5-14.

4-5-14.1. Exceptions to § 4-5-14. The provisions of §§ 4-5-14 and 4-5-14.1, inclusive, do not prohibit a transaction that:

(1) Affects the public generally, and the council member's personal interest is only affected by virtue of being a member of the general public; or

(2) Affects participants in the South Dakota Retirement System generally, and the council member's personal interest is only affected by virtue of being a participant in the South Dakota Retirement System; or

(3) Involves the acceptance of deposits under a statewide certificate of deposit program made generally available to South Dakota financial institutions or the sale of interests in the South Dakota Higher Education Savings Program authorized pursuant to chapter 13-63 even though the council member has an interest as a principal, shareholder, trustee, director, officer, employee, independent contractor, or advisor of a financial institution or firm that would accept such deposits or sell such interests, if the council member has disclosed such interest in such financial institution or firm to the council.
Source: SL 2003, ch 28, § 2.



§ 4-5-15 Repealed.

4-5-15. Repealed by SL 1971, ch 23, § 2.



§ 4-5-16 Removal of council member from office--Filling of vacancies.

4-5-16. Removal of council member from office--Filling of vacancies. A member of the State Investment Council appointed by the Executive Board of the Legislative Research Council may be removed from office by the Executive Board of the Legislative Research Council, for cause, upon notice and opportunity to be heard at a public hearing. Any vacancy in the membership of the council occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

Source: SL 1971, ch 27, § 5; SL 1981, ch 28, § 2.



§ 4-5-17 Election of chairman.

4-5-17. Election of chairman. The chairman and presiding officer of the State Investment Council shall be elected by majority vote of the council.

Source: SL 1971, ch 27, § 6.



§ 4-5-18 Division of investment continued--Immediate supervision.

4-5-18. Division of investment continued--Immediate supervision. The division of investment is hereby continued, to conduct the daily operations of the State Investment Council and the division shall be under the immediate supervision and direction of a person who shall be designated the "state investment officer."

Source: SL 1971, ch 27, § 8; SL 1974, ch 38, § 2.



§ 4-5-18.1 Repealed.

4-5-18.1. Repealed by SL 1974, ch 38, § 4.



§ 4-5-19 Appointment of state investment officer--Removal--Qualifications.

4-5-19. Appointment of state investment officer--Removal--Qualifications. The state investment officer shall be appointed by the State Investment Council upon a majority vote and shall serve without term, but he may be removed from office upon a majority vote of the State Investment Council. He shall be a person qualified, by training and investment experience, to direct the work of the Division of Investment.

Source: SL 1971, ch 27, §§ 9, 10; SL 1986, ch 42, § 2.



§ 4-5-20 Investment officer to devote full time--Salary.

4-5-20. Investment officer to devote full time--Salary. The state investment officer shall devote his entire time and attention to the duties of his office, shall not be engaged in any other occupation or profession, nor shall he hold any other public office, appointive or elective. The salary of the state investment officer shall be set by the Executive Board of the Legislative Research Council.

Source: SL 1971, ch 27, § 9.



§ 4-5-21 State employees' blanket bond coverage--Premium.

4-5-21. State employees' blanket bond coverage--Premium. Before the state investment officer, or other responsible employee of the Division of Investment shall enter upon his duties, he shall be included under the state employees' blanket bond, for an amount and for coverage as deemed best to protect the state's interest. The premium thereon shall not be chargeable to the officer or employee.

Source: SL 1971, ch 27, § 11.



§ 4-5-22 Annual budget for division--Appointment of employees.

4-5-22. Annual budget for division--Appointment of employees. The state investment officer shall annually prepare a budget which shall be reviewed and approved by the State Investment Council and the Executive Board of the Legislative Research Council, prior to submission to the Bureau of Finance and Management. Subject to the appropriate rules and regulations regarding state employment, the state investment officer shall appoint all employees of the Division of Investment.

Source: SL 1971, ch 27, § 12; SL 1987, ch 44, § 2.



§ 4-5-23 Public funds to be invested by investment officer--Functions transferred--Agreementswith risk-sharing entities.

4-5-23. Public funds to be invested by investment officer--Functions transferred--Agreements with risk-sharing entities. The state investment officer is responsible for the investment of the state public funds as defined in chapter 4-4. All functions, powers, and duties presently vested by law in any officer, official, employee, agency, or commission which relates to the investment of the state public funds and accounts enumerated in this section are transferred to the state investment officer. In addition, the state investment officer may enter into agreements for the investment of cash accounts, reserves, and surplus funds with public entities created for the purpose of risk sharing pursuant to chapter 1-24. These entities' investments shall be restricted as provided in § 4-5-26. The agreements shall provide for the transfer of money from the public entities investment pool to the investment council expense account as provided in § 4-5-30.

Source: SL 1971, ch 27, § 13; SL 1984, ch 30, § 2; SL 1997, ch 37, § 1; SL 1999, ch 20, § 2.



§ 4-5-24 Omitted.

4-5-24. Omitted.



§ 4-5-25 Monthly reports to investment officer of state transactions.

4-5-25. Monthly reports to investment officer of state transactions. It shall be the duty of the state treasurer and the state auditor to report monthly, or more often as determined by the state investment officer, to the state investment officer as to receipts, expenditures, and warrants paid, so that the state investment officer may be informed as to what moneys will be available for the purposes of §§ 4-5-12 to 4-5-39, inclusive.

Source: SL 1971, ch 27, § 22.



§ 4-5-26 Classes of investments approved.

4-5-26. Classes of investments approved. Money made available for investment may be invested in the following classes of securities and investments and, except as provided by § 3-12-117, chapter 3-13, the South Dakota Cement Plant retirement fund, chapter 13-63, the permanent trust fund containing the net proceeds from the sale of state cement enterprises, the health care trust fund as provided in S.D. Const., Art. XII, § 5, and the education enhancement trust fund as provided in S.D. Const., Art. XII, § 6, not otherwise:

(1) Direct and indirect obligations of the United States government;

(2) Agencies and instrumentalities of the United States government;

(3) Direct obligations of the State of South Dakota and any of its political subdivisions;

(4) Obligations consisting of notes, bonds, debentures, and certificates which are direct obligations of a solvent corporation or trust existing under the laws of the United States or any state thereof, if such investments are rated in the four highest classifications established by at least two standard rating services; or

(5) Savings accounts, share accounts, certificates of deposit of banks, savings and loan associations, building and loan associations, and bankers' acceptances;

(6) In addition to the investments authorized by subdivisions (1) to (5) of this section, inclusive, the investment council may also allocate a sum certain of state public funds for investment in the accounts and certificates of South Dakota banks and associations. This sum shall initially be offered to South Dakota banks and associations, and if not initially fully subscribed, the investment officer shall immediately reoffer the unsubscribed sum to other qualified public depositories defined by subdivision 4-6A-1(7).
Source: SL 1971, ch 27, § 20; SL 1977, ch 36; SL 1986, ch 43; SL 1993, ch 49; SL 2000, ch 27, § 3; SL 2001, ch 24, § 1; SL 2001, ch 25, § 2; SL 2001, ch 26, § 2; SL 2002, ch 26, §§ 2, 4.



§ 4-5-27 Prudent-man standard required in investments.

4-5-27. Prudent-man standard required in investments. Any investments under the provisions of §§ 4-5-12 to 4-5-39, inclusive, shall be made with the exercise of that degree of judgment and care, under circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation but for investment, considering the probable safety of their capital as well as the probable income to be derived.

Source: SL 1971, ch 27, § 21; SL 1985, ch 15, § 18.



§ 4-5-28 Policy regulations and restrictions formulated by council.

4-5-28. Policy regulations and restrictions formulated by council. The State Investment Council shall formulate investment policy regulations pertaining to the kind or nature of investment of any of the moneys, and any restrictions upon the methods for investment, which shall govern the state investment officer.

Source: SL 1971, ch 27, § 17.



§ 4-5-29 Investment officer authorized to make transactions--Duty to protect state interests.

4-5-29. Investment officer authorized to make transactions--Duty to protect state interests. Subject to any limitations, conditions, and restrictions contained in policy making regulations approved by the State Investment Council or contained in state law or the State Constitution, the state investment officer shall have the power to make purchases, sales, exchanges, and investments, for or on behalf of any of the funds referred to in § 4-5-23 and it shall be his duty to see that moneys invested under the provisions of §§ 4-5-12 to 4-5-39, inclusive, are at all times handled in the best interests of the state.

Source: SL 1971, ch 27, § 15.



§ 4-5-29.1 Health care trust fund--Investment officer to calculate amount eligible fordistribution--Transfer to state general fund.

4-5-29.1. Health care trust fund--Investment officer to calculate amount eligible for distribution--Transfer to state general fund. Pursuant to S.D. Const., Art. XII, § 5, the state investment officer shall determine the market value of the health care trust fund as of December 31, 2003, and each calendar year thereafter less the investment expenses transferred pursuant to § 4-5-30. The state investment officer shall calculate an amount equal to four percent of that market value, without invading principal, as eligible for distribution. For the purpose of this section, the term, principal, means the sum of all contributions to the fund. Beginning with the distribution in fiscal year 2008, the market value shall be determined by adding the market value of the trust fund at the end of the sixteen most recent calendar quarters as of December thirty-first, and dividing the sum by sixteen. Upon notice of that amount by the state investment officer, the state treasurer shall transfer the amount from the health care trust fund to the state general fund as soon as practicable after July first of the next fiscal year.

Source: SL 2002, ch 26, § 3; SL 2004, ch 62, § 1; SL 2006, ch 23, § 1.



§ 4-5-29.2 Education enhancement trust fund--Calculation of amount eligible for distribution--Transfer to general fund--Need-based matching program--Critical teaching needsscholarship program.

4-5-29.2. Education enhancement trust fund--Calculation of amount eligible for distribution--Transfer to general fund--Need-based matching program--Critical teaching needs scholarship program. Pursuant to S.D. Const., Art. XII, § 6, the state investment officer shall determine the market value of the education enhancement trust fund as of December 31, 2003, and each calendar year thereafter less the investment expenses transferred pursuant to § 4-5-30. The state investment officer shall calculate an amount equal to four percent of that market value, without invading principal, as eligible for distribution. For the purpose of this section, the term, principal, means the sum of all contributions to the fund. Beginning with the distribution in fiscal year 2008, the market value shall be determined by adding the market value of the trust fund at the end of the sixteen most recent calendar quarters as of December thirty-first, and dividing the sum by sixteen. Upon notice of that amount by the state investment officer, the state treasurer shall transfer the amount from the education enhancement trust fund to the state general fund as soon as practicable after July first of the next fiscal year. Beginning in fiscal year 2015, the portion of the transfer to the general fund for the need-based matching program, shall be calculated by the state investment officer based on the relative share of the contributions made to the need-based grant fund created pursuant to § 13-55A-14 to the most recently calculated total fair value of the education enhancement fund including the contribution. The calculation shall be updated monthly to reflect any additional contributions to the education enhancement trust fund and the portion of the transfer to the general fund for the need-based matching program shall be based on the average of the monthly calculation.

Beginning in fiscal year 2015, a portion of the funds annually distributed to the general fund pursuant to this section representing the percentage of the appropriation in SL 2013, ch 91, § 9, when deposited, to the total fair value of the education enhancement fund applied to the distribution amount shall be used to fund the critical teaching needs scholarship program created in §§ 13-55-64 to 13-55-71, inclusive.

Source: SL 2002, ch 26, § 4; SL 2004, ch 62, § 2, eff. Mar. 3, 2004; SL 2006, ch 23, § 2, eff. Mar. 10, 2006; SL 2013, ch 91, § 11, eff. Mar. 20, 2013; SL 2013, ch 92, § 13, eff. Mar. 12, 2013.



§ 4-5-30 Pooling of cash accounts--Certification by appropriations committee--Prorating ofincome--Transfer of money to investment council expense fund--Amount.

4-5-30. Pooling of cash accounts--Certification by appropriations committee--Prorating of income--Transfer of money to investment council expense fund--Amount. The state investment officer, utilizing the facilities of the state budgetary accounting system, shall pool cash accounts within the funds enumerated in § 4-5-23. The Appropriations Committee of the Legislature, upon recommendations from the commissioner of finance and management, shall certify those funds which are to participate in the interest income of the pooled investments. The state investment officer shall credit the gain or interest due as a result of investments made pursuant to § 4-5-29 on a pro rata basis to the participating funds in the same ratio as the average daily cash balance of each fund bears to the total average cash balance of all funds.

At the beginning of each fiscal year the state treasurer shall transfer money from the South Dakota retirement fund, cement plant retirement fund, health care trust fund, education enhancement trust fund, the trust fund derived from the sale of state cement enterprises, and any other specific fund approved by the Bureau of Finance and Management, other than the state pooled fund account, to the investment council expense fund, which is hereby created in an amount equal to the ratio of the average assets in each fund for the previous fiscal year to the total average assets managed by the investment council for the previous fiscal year multiplied by the difference between the budget of the investment council for the fiscal year and the beginning cash balance in the investment council expense account. At the beginning of each fiscal year the state treasurer shall transfer money from the pooled income account to the investment council expense account in an amount equal to the ratio of the average daily cash balance of the pooled fund account for the previous fiscal year to total average assets managed by the investment council for the previous fiscal year multiplied by the difference between the budget of the investment council for the fiscal year and the beginning cash balance in the investment council expense account. At the beginning of each fiscal year, the state treasurer shall transfer money from the general fund portion of the pooled income account to the investment council expense account in an amount equal to the ratio of the average daily cash balance of the permanent school and other educational fund provided for in Article VIII of the Constitution for the previous fiscal year to total average assets managed by the investment council for the previous fiscal year multiplied by the difference between the budget of the investment council for the fiscal year and the beginning cash balance in the investment council expense account.

Source: SL 1971, ch 27, § 16; SL 1976, ch 50; SL 1977, ch 35, § 1; SL 1978, ch 36, § 1; SL 1986, ch 49; SL 1987, ch 44, § 1; SL 1998, ch 25, § 1; SL 2002, ch 26, § 1.



§ 4-5-30.1 State investment officer shall conduct annual estimated and actual proration due togeneral fund.

4-5-30.1. State investment officer shall conduct annual estimated and actual proration due to general fund. Notwithstanding the provisions of § 4-5-30, on or about June first of each fiscal year the state investment officer shall estimate the proration due to the general fund for the next fiscal year. No later than June fifteenth of that fiscal year, the state investment officer shall credit the general fund with an amount equal to ninety percent of the estimated proration due to the general fund for the next fiscal year. At such time that the actual proration to the general fund is determined, the state investment officer shall credit or debit the remaining proration due to the general fund.

Source: SL 2003, ch 29, § 1.



§ 4-5-31 Physical custody of securities purchased--Deposit with fiscal agent.

4-5-31. Physical custody of securities purchased--Deposit with fiscal agent. All securities purchased shall be in the physical custody of the state treasurer who may, with the approval of the State Investment Council, deposit with a fiscal agent the securities as he shall consider advisable to be held in safekeeping by said agent for collection of principal and interest.

Source: SL 1971, ch 27, § 23.



§ 4-5-32 Monthly report to investment council--Contents--Public inspection.

4-5-32. Monthly report to investment council--Contents--Public inspection. Not later than fifteen days after the close of each month, the state investment officer shall submit to the State Investment Council a report of the operations of the Division of Investments during the month. Each report shall include a detailed summary of investment, reinvestment, purchase, sale, and exchange transactions, setting forth, among other things, the investments bought, sold, and exchanged, the dates thereof, the prices paid and obtained, the names of the brokers involved, and a statement of the funds or accounts referred to herein. The reports shall be open for inspection to the public.

Source: SL 1971, ch 27, § 24.



§ 4-5-33 Meetings of investment council--Access to records--Inspection and review.

4-5-33. Meetings of investment council--Access to records--Inspection and review. The State Investment Council shall meet at times as it shall deem necessary to carry out the provisions of §§ 4-5-12 to 4-5-39, inclusive, but at least quarterly during the year, to consult with the state investment officer with respect to the work of the Division of Investment. It shall have access to all files and records of the division and may require any officer or employee therein to provide information as it may deem necessary in the performance of its functions. The State Investment Council shall inspect and review the respective funds and accounts administered through the division.

Source: SL 1971, ch 27, § 18.



§ 4-5-34 Proceedings to collect principal or interest on investments--Refunding of securitiesheld.

4-5-34. Proceedings to collect principal or interest on investments--Refunding of securities held. In the event of default in the payment of principal of, or interest on, any investment made, the investment council is authorized to institute the proper proceedings to collect the matured principal or interest and may accept for exchange purposes refunding bonds or other evidences of indebtedness at interest rates to be agreed upon with the obligor.

Source: SL 1971, ch 27, § 19.



§ 4-5-35 Post-audit of investment transactions--Annual report of auditor-general.

4-5-35. Post-audit of investment transactions--Annual report of auditor-general. The state auditor-general shall be responsible for conducting a continuous post-audit of the investment transactions of the state, and shall submit annually a special report on his findings to the State Investment Council and to the appropriate legislative committee.

Source: SL 1971, ch 27, § 25.



§ 4-5-36 Reports to Legislature by investment council.

4-5-36. Reports to Legislature by investment council. On or before February first of each year, and at other times as it may deem in the public interest, the State Investment Council shall report to the Legislature with respect to its review of the work of the Division of Investment.

Source: SL 1971, ch 27, § 26.



§ 4-5-37 Conflicts with other laws.

4-5-37. Conflicts with other laws. To the extent that the provisions of §§ 4-5-12 to 4-5-39, inclusive, are inconsistent with the provisions of any other law, the provisions of said sections shall be controlling.

Source: SL 1971, ch 27, § 27.



§ 4-5-38 Severability of provisions.

4-5-38. Severability of provisions. If any part of §§ 4-5-12 to 4-5-39, inclusive, is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of said sections is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1971, ch 27, § 28.



§ 4-5-39 Short title.

4-5-39. Short title. Sections 4-5-12 to 4-5-39, inclusive, may be cited as the "Investment of State Funds Law."

Source: SL 1971, ch 27, § 29.



§ 4-5-40 Agreement to purchase general obligation funding bonds--Certification and approvalrequired--Bonds to bear interest, mature, etc.

4-5-40. Agreement to purchase general obligation funding bonds--Certification and approval required--Bonds to bear interest, mature, etc.. Notwithstanding the provisions of §§ 4-5-23, 4-5-29, and 4-5-37, upon receipt of the certification of the Health and Educational Facilities Authority as described in § 4-5-41 and receipt of evidence that the Governor has not disapproved of the investment as contemplated by Article VIII, § 12 of the Constitution, the State Investment Council, acting by and through the state investment officer, shall enter into a contingent purchase agreement, bond purchase agreement, or similar instrument or arrangement pursuant to which the State Investment Council shall be obligated to purchase, as an investment of the permanent school and other education funds of the State of South Dakota established pursuant to Article VIII, § 11 of the Constitution, general obligation funding bonds to be issued by any eligible school district participating in a tax anticipation note program established by the Health and Educational Facilities Authority under § 1-16A-75. Such bonds shall bear interest, mature, and contain such other terms and conditions as shall be approved by the Health and Educational Facilities Authority and as otherwise authorized by state law.

Source: SL 1998, ch 24, § 1.



§ 4-5-41 School district eligibility--Determination and certification.

4-5-41. School district eligibility--Determination and certification. A school district is an eligible school district for the purposes of §§ 4-5-40 to 4-5-44, inclusive, if the Health and Educational Facilities Authority determines and certifies to the State Investment Council and the Governor that the school district is:

(1) Expected to have sufficient tax and other revenues in the applicable fiscal year sufficient to pay principal and interest when due on all promissory notes issued or to be issued by the school district in connection with any program established by the Health and Educational Facilities Authority pursuant to § 1-16A-75; and

(2) That the principal amount of any promissory notes issued by the school district in connection with such program does not exceed the principal amount of general obligation funding bonds that the district is, as of the date of certification, authorized to issue under § 13-19-7 and Article XIII, § 4 of the Constitution.
Source: SL 1998, ch 24, § 2.



§ 4-5-42 Prudent investment defined--Liability.

4-5-42. Prudent investment defined--Liability. The state investment officer and the State Investment Council is entitled to conclusively rely, without any duty or obligation for further inquiry, diligence, or investigation, upon the certification of the Health and Educational Facilities Authority as described in § 4-5-41 and written evidence that the Governor has not disapproved the investment as described in § 4-5-40. Any agreement or other arrangement entered into by the State Investment Council and state investment officer pursuant to §§ 4-5-40 to 4-5-44 shall be deemed a prudent investment in full compliance with the requirements of the Constitution and all statutes and applicable common law, including, without limitation, §§ 4-5-27 and 4-5-29. No personal liability adheres to the state investment officer or the State Investment Council by reason of the agreement or arrangement.

Source: SL 1998, ch 24, § 3.



§ 4-5-43 Obligation to purchase--Enforceability.

4-5-43. Obligation to purchase--Enforceability. The obligation of the State Investment Council to purchase any general obligation funding bonds pursuant to any agreement or arrangement described in § 4-5-40 is not enforceable to the extent that the principal amount of such general obligation funding bonds would cause an eligible participating school district to be in violation of the limitations on indebtedness of school districts provided for in Article XIII, § 4 of the Constitution.

Source: SL 1998, ch 24, § 4.



§ 4-5-44 Cost of participation.

4-5-44. Cost of participation. The participation of the State Investment Council and the state investment officer in the tax anticipation note program of the Health and Educational Facilities Authority established under § 1-16A-75 is hereby determined to be in the public interest and for the benefit and maintenance of the public schools and for the equal benefit of and in the best interest of the people of the state and shall be at no cost to the school districts, the Health and Educational Facilities Authority or any other participant of the program.

Source: SL 1998, ch 24, § 5.



§ 4-5-45 Education enhancement tobacco tax fund created.

4-5-45. Education enhancement tobacco tax fund created. There is hereby created in the state treasury the education enhancement tobacco tax fund. All moneys in the education enhancement tobacco tax fund are subject to appropriation by the Legislature through the General Appropriations Act or special appropriations acts for education enhancement programs. Any interest earned shall be credited to the fund.

Source: SL 2007, ch 27, § 1.



§ 4-5-46 Health care tobacco tax fund created.

4-5-46. Health care tobacco tax fund created. There is hereby created in the state treasury the health care tobacco tax fund. All moneys in the health care tobacco tax fund are subject to appropriation by the Legislature through the General Appropriations Act or special appropriations acts for health care related programs. Any interest earned shall be credited to the fund.

Source: SL 2007, ch 27, § 2.



§ 4-5-47 Investment of trust fund containing proceeds from sale of state cement enterprises.

4-5-47. Investment of trust fund containing proceeds from sale of state cement enterprises. The State Investment Council as provided in § 4-5-12 is responsible for the investment of the trust fund containing the net proceeds from the sale of state cement enterprises. The investment of such funds is not restricted by the provisions of § 4-5-26, but is governed by the provisions of § 4-5-27.

Source: SL 2001, ch 25, § 3; SDCL § 5-17-42; SL 2010, ch 32, § 8.



§ 4-5-48 Definition of terms related to investments in companies liable under Iran SanctionsAct.

4-5-48. Definition of terms related to investments in companies liable under Iran Sanctions Act. Terms used in §§ 4-5-48 to 4-5-60, inclusive, mean:

(1) "Active business operations," all business operations that are not inactive business operations;

(2) "Company," any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of such entities or business associations, that exists for profit-making purposes;

(3) "Direct holdings," all publicly traded debt and equity securities of a company that are held directly by the State Investment Council or held in an account or fund in which the State Investment Council owns all shares or interests;

(4) "Government of Iran," the government of the Islamic Republic of Iran or its instrumentalities or political subdivisions and companies owned or controlled by the Islamic Republic of Iran;

(5) "Inactive business operations," the continued holding or renewal of rights to property previously operated for the purpose of generating revenues but not presently deployed for such a purpose;

(6) "Indirect holdings," all investments held in an account or fund, including a mutual fund, a real estate fund, a private equity fund, or a commingled fund, managed by one or more persons who are not employed by the State Investment Council, in which the public funds own shares or interests together with other investors who are not subject to §§ 4-5-48 to 4-5-60, inclusive;

(7) "Scrutinized company," any company engaging in scrutinized business operations;

(8) "Scrutinized business operations," all active business operations that are subject or liable to sanctions under Public Law 104-172, as amended, the Iran Sanctions Act of 1996, and that involve the maintenance of a company's existing assets or investments in Iran, or the deployment of new investments to Iran that meet or exceed the twenty million dollar threshold referred to in Public Law 104-172, as amended, the Iran Sanctions Act of 1996. The term does not include the retail sale of gasoline and related products;

(9) "Substantial action specific to Iran," adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within one year and to refrain from any such new business operations.
Source: SL 2010, ch 27, § 1.



§ 4-5-49 Identification of holdings in scrutinized companies.

4-5-49. Identification of holdings in scrutinized companies. Within ninety days following July 1, 2010, the State Investment Council shall make its best efforts to identify all scrutinized companies in which it has direct holdings. These efforts shall include, as appropriate:

(1) Reviewing and relying, as appropriate, on publicly available information regarding companies with business operations in Iran, including information provided by nonprofit organizations, research firms, international organizations, and government entities;

(2) Contacting asset managers contracting with the State Investment Council who invest in companies with business operations in Iran; and

(3) Contacting other institutional investors that have divested from or engaged with companies with business operations in Iran.
Source: SL 2010, ch 27, § 2.



§ 4-5-50 List of scrutinized companies.

4-5-50. List of scrutinized companies. At the first meeting of the State Investment Council after it has completed the requirements of § 4-5-49, the State Investment Council shall assemble a list of scrutinized companies in which it has direct holdings.

Source: SL 2010, ch 27, § 3.



§ 4-5-51 Updating scrutinized companies list.

4-5-51. Updating scrutinized companies list. The State Investment Council shall update the scrutinized companies list each quarter based on continuing information.

Source: SL 2010, ch 27, § 4.



§ 4-5-52 Procedures with respect to companies on scrutinized companies list.

4-5-52. Procedures with respect to companies on scrutinized companies list. The State Investment Council shall use the following procedures with respect to companies on the scrutinized companies list:

(1) For each company newly identified with scrutinized business operations, the State Investment Council shall, within ninety days following its assembly of the scrutinized companies list, send a written notice informing the company of its scrutinized company status and that it may become subject to divestment by the State Investment Council. The notice shall offer the company the opportunity to clarify its scrutinized business operations and shall encourage the company to cease, within ninety days of the date of the notice, its scrutinized business operations, or to convert them to inactive business operations in order to avoid divestment by the State Investment Council; and

(2) If, within ninety days following the State Investment Council's first engagement with a company, that company publicly announces its commitment to substantial action specific to Iran, that company shall be removed from the scrutinized companies list and the provisions of §§ 4-5-48 to 4-5-60, inclusive, cease to apply to it unless it resumes active business operations in Iran.
Source: SL 2010, ch 27, § 5.



§ 4-5-53 Divestiture of securities in companies with scrutinized business operations.

4-5-53. Divestiture of securities in companies with scrutinized business operations. If, after ninety days following the State Investment Council's first engagement with a company pursuant to § 4-5-52, the company continues to have scrutinized business operations, and only while the company continues to have scrutinized business operations, the State Investment Council shall sell, redeem, divest, or withdraw all publicly traded securities of the company, according to the following schedule:

(1) At least fifty percent of the holdings in the company shall be removed from the State Investment Council's assets under management by nine months after the company's initial appearance on the scrutinized companies list; and

(2) One hundred percent of the holdings in the company shall be removed from the State Investment Council's assets under management within fifteen months after the company's initial appearance on the scrutinized companies list.

If a company that ceased scrutinized business operations following engagement pursuant to § 4-5-52, resumes such operations, §§ 4-5-48 to 4-5-60, inclusive, immediately applies to the company and the State Investment Council shall send a written notice to the company. The company shall also be immediately reintroduced onto the scrutinized companies list.

Source: SL 2010, ch 27, § 6.



§ 4-5-54 Acquisition of securities in companies with scrutinized business operationsprohibited.

4-5-54. Acquisition of securities in companies with scrutinized business operations prohibited. The State Investment Council may not acquire securities of companies on the scrutinized companies list that have scrutinized business operations, except as provided in §§ 4-5-48 to 4-5-60, inclusive.

Source: SL 2010, ch 27, § 7.



§ 4-5-55 Exemption from divestiture requirements.

4-5-55. Exemption from divestiture requirements. If the federal government excludes a company from its present or any future federal sanctions relating to Iran, that company is exempt from the divestment requirements and the investment prohibitions in §§ 4-5-48 to 4-5-60, inclusive.

Source: SL 2010, ch 27, § 8.



§ 4-5-56 Inapplicability to certain investments.

4-5-56. Inapplicability to certain investments. The provisions of §§ 4-5-48 to 4-5-60, inclusive, do not apply to any of the following:

(1) Investments in a company that is primarily engaged in supplying goods or services intended to relieve human suffering in Iran;

(2) Investments in a company that is primarily engaged in promoting health, education, or journalistic, religious, or welfare activities in Iran; and

(3) Investments in a United States company that is authorized by the federal government to have active business operations in Iran.
Source: SL 2010, ch 27, § 9.



§ 4-5-57 Indirect holdings in actively managed investment funds.

4-5-57. Indirect holdings in actively managed investment funds. The provisions of §§ 4-5-48 to 4-5-60, inclusive, do not apply to indirect holdings in actively managed investment funds. The State Investment Council shall submit letters to the managers of investment funds containing companies with scrutinized active business operations requesting the managers to consider removing such companies from the fund or to create a similar actively managed fund with indirect holdings that do not include the companies. If a manager creates a similar fund, the State Investment Council shall promptly replace all applicable investments with investments in the similar fund consistent with prudent investing standards.

Source: SL 2010, ch 27, § 10.



§ 4-5-58 Report to Legislative Research Council Executive Board.

4-5-58. Report to Legislative Research Council Executive Board. By January fifteenth of each calendar year, the State Investment Council shall submit a report to the Executive Board of the Legislative Research Council. The report shall include:

(1) A copy of the most recent list of scrutinized companies;

(2) A summary of correspondence with companies engaged by the State Investment Council pursuant to § 4-5-52;

(3) A list of all investments sold, redeemed, divested, or withdrawn in compliance with § 4-5-53;

(4) A list of all prohibited investments pursuant to § 4-5-54; and

(5) A description of any progress made pursuant to § 4-5-57.
Source: SL 2010, ch 27, § 11.



§ 4-5-59 Circumstances under which §§ 4-5-48 to 4-5-60, inclusive, become inoperative.

4-5-59. Circumstances under which §§ 4-5-48 to 4-5-60, inclusive, become inoperative. The provisions of §§ 4-5-48 to 4-5-60, inclusive, cease to be operative if either of the following occurs:

(1) Iran is removed from the United States Department of State's list of countries that have been determined to repeatedly provide support for acts of international terrorism; or

(2) The President of the United States determines and certifies that state legislation similar to §§ 4-5-48 to 4-5-60, inclusive, interferes with the conduct of United States foreign policy.
Source: SL 2010, ch 27, § 12.



§ 4-5-60 Construction with other state law.

4-5-60. Construction with other state law. The State Investment Council is exempt from any statutory or common law obligations that conflict with actions taken in compliance with §§ 4-5-48 to 4-5-59, inclusive, including all good faith determinations regarding companies as required by §§ 4-5-48 to 4-5-59, inclusive, including any obligations regarding the choice of asset managers, investment funds, or investments for the State Investment Council's securities portfolios.

Source: SL 2010, ch 27, § 13.






Chapter 06 - Depositories of Public Funds

§ 4-6-1 Repealed.

4-6-1. Repealed by SL 1984, ch 30, § 66.



§ 4-6-2 Depository not disqualified by interest of public officer or employee.

4-6-2. Depository not disqualified by interest of public officer or employee. Any state or national bank located in South Dakota, may be designated as the official depository of public moneys, notwithstanding the fact that a public officer, official, or employee may have a direct or an indirect interest in said bank either as an officer, director, stockholder, or employee.

Source: SL 1967, ch 268.



§ 4-6-3 to 4-6-13. Repealed.

4-6-3 to 4-6-13. Repealed by SL 1974, ch 39, § 17.



§ 4-6-14 Repealed.

4-6-14. Repealed by SL 1984, ch 30, § 67.



§ 4-6-15 Repealed.

4-6-15. Repealed by SL 1974, ch 39, § 17.



§ 4-6-16 Active depositories for collection of instruments--Interest paid.

4-6-16. Active depositories for collection of instruments--Interest paid. The state treasurer shall prepare specifications and select successful bidders for a period not to exceed three years to act as active depositories for the collection of drafts, checks, certificates of deposit, or coupons that may be received by the state treasurer on account of claims due the state, in which may be maintained active checking accounts. The state treasurer may negotiate with the successful bidder to continue such depositories for two years beyond the initial three. The state treasurer, on receipt of any draft, check, or certificate of deposit on account of state dues, may place the same in such active depository for collection and the active depository may collect the same without delay. The interest to be paid by such active depository shall be fixed by the state treasurer.

Source: SL 1909, ch 229, §§ 6, 8; SL 1911, ch 234, §§ 6, 8; RC 1919, §§ 6877, 6879; SL 1921, ch 368; SL 1931, ch 229, § 1; SL 1937, ch 234; SDC 1939, § 55.2404; SL 1939, ch 208, § 3; SL 1984, ch 30, § 68; SL 1994, ch 42.



§ 4-6-17 to 4-6-19. Repealed.

4-6-17 to 4-6-19. Repealed by SL 1974, ch 39, § 17.



§ 4-6-20 , 4-6-21. Repealed.

4-6-20, 4-6-21. Repealed by SL 1984, ch 30, §§ 69, 70.



§ 4-6-22 Accounting by treasurer for interest earned--Apportionment of interest to specialfunds.

4-6-22. Accounting by treasurer for interest earned--Apportionment of interest to special funds. The state treasurer shall account to the state for all money and funds directly or indirectly received by him by virtue of his office, or as interest or compensation for the use, deposit, or forbearance of any state money in his hands or under his control. The total interest paid by all depositories of state funds shall be paid into the state treasury and credited to the general fund, except that the interest paid by such depositories upon all money belonging to the funds known as the "permanent school funds" and the "interest and income funds" shall be credited to the latter.

Source: SL 1909, ch 229, § 18; SL 1911, ch 234, § 18; SL 1917, ch 352; RC 1919, § 6886; SDC 1939, § 55.2411; SL 1984, ch 30, § 71.



§ 4-6-23 Depository's monthly statement of deposits, disbursements and interest--Affidavitdenying bribery--False statement as perjury.

4-6-23. Depository's monthly statement of deposits, disbursements and interest--Affidavit denying bribery--False statement as perjury. Every state depository at the end of each month and oftener when required by the state treasurer, shall file with the state treasurer a sworn statement of the amount of state money deposited with it, and of all payments of state money during the month, together with a computation and statement of the amount of interest earned thereon, computed on the average daily balance, which interest shall be remitted to the state treasury at the end of each month. Such statement shall be accompanied by an affidavit of the president or cashier of such depository bank to the effect that it is in all respects true and correct, and that neither the depository nor any officer, agent, or employee thereof, nor any person on its behalf, has in any way given, paid, or rendered, or promised to give, pay, or render to the state treasurer, or any other person, any money, credit, service, or benefit, by reason or in consideration of the deposit with it of any part or portion of the state money. Any person who shall make any false statement in any affidavit required by this section, shall be guilty of perjury, and upon conviction thereof, shall be punished as provided by law.

Source: SL 1909, ch 229, § 17; SL 1911, ch 234, § 17; RC 1919, § 6885; SDC 1939, §§ 55.2409, 55.9920; SL 1984, ch 30, § 72.



§ 4-6-24 Failure of treasurer to perform duty as misdemeanor.

4-6-24. Failure of treasurer to perform duty as misdemeanor. Any state treasurer who shall intentionally fail or refuse at any time to do or perform any act required of him by this chapter shall be guilty of a Class 2 misdemeanor.

Source: SL 1909, ch 229, § 3; SL 1911, ch 234, § 3; RC 1919, § 6874; SDC 1939, § 55.9916; SL 1980, ch 24, § 56.



§ 4-6-25 Repealed.

4-6-25. Repealed by SL 1976, ch 158, § 12A-11.



§ 4-6-26 Borrowing on daily basis for management of state deposits--Repayment.

4-6-26. Borrowing on daily basis for management of state deposits--Repayment. For the purpose of managing deposits of state moneys, the state treasurer may, on a daily basis only, borrow moneys from any depository to cover advances made by a depository of the state on uncollected deposits. The state treasurer may pay interest on such borrowed moneys at a rate to be negotiated by him and the lending depository and may take such measures as are necessary to implement this section. All such moneys shall be repaid, with interest, before the end of the fiscal year in which they were borrowed. The state is not liable to repay such moneys from revenues of any later fiscal year.

Source: SL 1983, ch 3, § 1.






Chapter 06A - Insurance of Public Deposits

§ 4-6A-1 Definition of terms.

4-6A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Commission," the South Dakota Public Deposit Protection Commission created under § 4-6A-2;

(2) "Deposit insurance," insurance provided by the Federal Deposit Insurance Corporation, or the Federal Savings and Loan Insurance Corporation, or the National Credit Union Administration;

(3) "Eligible collateral," collateral which is eligible as security for public deposits pursuant to §§ 51A-10-9, 52-5-20, 51A-4-25, and 51A-4-26 and also includes that portion of loans which are unconditionally guaranteed by a United States government agency including Government National Mortgage Association (GNMA), the Veterans' Administration (VA), the Federal Housing Administration (FHA), the Farmers Home Administration (FmHA), the Export-Import Bank (EXIMBANK), the Overseas Private Investment Corporation (OPIC), the Commodity Credit Corporation (CCC), and the Small Business Administration (SBA). Further, in lieu of pledging eligible securities, a qualified public depository may furnish to a public depositor irrevocable standby letters of credit issued by Federal Home Loan Banks to the public depositor accompanied by a written evidence of that bank's public debt rating which may not be less than "AA" or better by Moody's Investors Service, Inc., or Standard & Poor's Corporation, or a qualified public depository may furnish to a public depositor a corporate surety bond of a corporation authorized to do business in South Dakota;

(4) "Loss," issuance of an order of supervisory authority restraining a qualified public depository from making payments of deposit liabilities or the appointment of a receiver for a qualified public depository;

(5) "Maximum liability," a sum equal to one hundred percent of the public deposit accounts which exceed deposit insurance, which are held by the qualified public depository;

(6) "Public deposit," all general, special, and other funds held or administered by this state or any political subdivision thereof, including counties, municipalities, townships, and school districts, or by any officer, commission, board, bureau, or agency of the state or political subdivision or any tribal government funds, and which public deposit is insured, in whole or in part, by deposit insurance. Deposits placed in banks by the Value Added Finance Authority created pursuant to chapter 1-16E are not public deposits;

(7) "Qualified public depository," a state bank or trust company or national bank or a state chartered or federal savings and loan association or a federally chartered credit union located in this state which receives or holds public deposits; and segregates eligible collateral for public deposits as described in § 4-6A-3;

(8) "Treasurer," the state treasurer, a county treasurer, a treasurer of any other municipal corporation, or the custodian of any public funds.
Source: SL 1974, ch 39, § 2; SL 1982, ch 45, § 1; SL 1986, ch 44, § 1; SL 1986, ch 45, § 2; SL 1986, ch 400, § 16; SL 1987, ch 45, § 1; SL 1991, ch 39; SL 1997, ch 273, § 4; SL 2002, ch 221, § 3.



§ 4-6A-2 Public deposit protection commission established--Function.

4-6A-2. Public deposit protection commission established--Function. The South Dakota Public Deposit Protection Commission shall be the state treasurer and the director of the Division of Banking, and shall supervise insuring of all public funds.

Source: SL 1974, ch 39, § 4; SL 1991, ch 391, § 15.



§ 4-6A-3 Segregation of collateral by public depository--Value--Deposit and designation--Letters of credit and surety bonds.

4-6A-3. Segregation of collateral by public depository--Value--Deposit and designation--Letters of credit and surety bonds. Every qualified public depository shall at all times maintain, segregated from its other assets, eligible collateral having a value at least equal to its maximum liability under this chapter. Such collateral shall be segregated by deposit in such manner as the commission approves. The collateral shall be clearly designated as security for the benefit of public depositors under this chapter and shall be pledged as collateral for those public deposit accounts which exceed deposit insurance. Irrevocable standby letters of credit or surety bonds shall be segregated or issued in such manner as the commission approves.

Source: SL 1974, ch 39, § 6; SL 1982, ch 45, § 1A; SL 1986, ch 44, § 2; SL 1986, ch 45, § 3; SL 1987, ch 45, § 2; SL 1997, ch 273, § 3.



§ 4-6A-4 Valuation of collateral--Substitution of securities.

4-6A-4. Valuation of collateral--Substitution of securities. Securities eligible as collateral shall be valued at face value or market value, whichever is less. A qualified public depository may make substitutions of eligible collateral at any time and shall notify the public deposit protection commission of such change immediately.

Source: SL 1923, ch 281, § 1; SL 1925, ch 281, § 1; SL 1927, ch 196, § 1; SL 1933 (SS), ch 16, § 1; SDC 1939, § 55.2402; SL 1939, ch 208, § 2; SL 1941, ch 302; SDCL, § 4-6-11; SL 1974, ch 39, § 7; SL 1986, ch 44, § 3.



§ 4-6A-5 Income from collateral.

4-6A-5. Income from collateral. The income from the securities which have been segregated as collateral shall belong to the qualified public depository without restriction.

Source: SL 1974, ch 39, § 8; SL 1982, ch 45, § 1B; SL 1986, ch 44, § 4.



§ 4-6A-6 Information required of depository--Disqualification on failure to provideinformation.

4-6A-6. Information required of depository--Disqualification on failure to provide information. The public deposit protection commission may require any qualified public depository to furnish such information dealing only with public deposits as the commission shall request. Any public depository which refuses or neglects to give any information so requested may no longer be a qualified public depository and is excluded from the right to receive public deposits until such time as the commission shall acknowledge that such depository has furnished the information requested.

Source: SL 1974, ch 39, § 5 (2); SL 1982, ch 45, § 1C; SL 1986, ch 44, § 5; SL 1986, ch 45, § 4; SL 1987, ch 45, § 4.



§ 4-6A-7 Reports of public deposits and segregated collateral--False statement as perjury.

4-6A-7. Reports of public deposits and segregated collateral--False statement as perjury. On each call report date, or more often as determined by the public deposit protection commission, each qualified public depository shall render to the commission a written report, certified under oath, indicating the total amount of public deposits held by it and the amount and nature of the eligible collateral segregated and designated therefor in accordance with this chapter. Any person who makes a false statement in any affidavit required by this section is guilty of perjury, and upon conviction thereof, shall be punished as provided by law.

Source: SL 1974, ch 39, § 11; SL 1982, ch 45, § 1D; SL 1986, ch 44, § 6; SL 1986, ch 45, § 5; SL 1987, ch 45, § 5.



§ 4-6A-8 Treasurer not liable for loss from authorized deposits.

4-6A-8. Treasurer not liable for loss from authorized deposits. When deposits are made in accordance with this chapter, a treasurer shall not be liable for any loss thereof resulting from the failure or default of any depository without fault or neglect on his part or on the part of his assistants or clerks.

Source: SL 1909, ch 229, § 2; SL 1911, ch 234, § 2; RC 1919, § 6873; SL 1923, ch 282; SL 1927, ch 200, § 1; SL 1929, ch 233; SDC 1939, § 55.2401; SL 1939, ch 208, § 1; SL 1949, ch 218; SDCL, § 4-6-15; SL 1974, ch 39, § 12.



§ 4-6A-9 Public deposits protected by chapter.

4-6A-9. Public deposits protected by chapter. All public deposits, including accrued interest thereon, in qualified public depositories shall be protected against loss, to the extent provided in this chapter.

Source: SL 1974, ch 39, § 3; SL 1982, ch 45, § 1E; SL 1986, ch 44, § 7; SL 1986, ch 45, § 6; SL 1987, ch 45, § 6.



§ 4-6A-10 Payment to public officers after loss determined--Procedures.

4-6A-10. Payment to public officers after loss determined--Procedures. When the Public Deposit Protection Commission determines that a loss has occurred, the commission shall, as soon as possible, make payment to the proper public officers of all funds subject to such loss, pursuant to the procedures set forth in §§ 4-6A-11 to 4-6A-15, inclusive.

Source: SL 1974, ch 39, § 9.



§ 4-6A-11 Ascertainment of public deposits and insurance when depository restrained or takenin possession--Certification to public depositors.

4-6A-11. Ascertainment of public deposits and insurance when depository restrained or taken in possession--Certification to public depositors. For the purposes of determining the sums to be paid pursuant to § 4-6A-10, the Public Deposit Protection Commission shall, within twenty days after issuance of a restraining order or the taking of possession of any qualified public depository, ascertain the amount of public funds on deposit therein as disclosed by its record and the accounts thereof insured by deposit insurance and certify such insured accounts to each such public depositor.

Source: SL 1974, ch 39, § 9 (1); SL 1982, ch 45, § 1F; SL 1986, ch 44, § 8; SL 1986, ch 45, § 7; SL 1987, ch 45, § 7.



§ 4-6A-12 Depositors' statements of deposits to commission.

4-6A-12. Depositors' statements of deposits to commission. Within ten days after receipt of certification pursuant to § 4-6A-11, each public depositor shall furnish to the Public Deposit Protection Commission verified statements of its deposits in the depository as disclosed by its records.

Source: SL 1974, ch 39, § 9 (2).



§ 4-6A-13 Losses in depositories--Assessment against public depositories.

4-6A-13. Losses in depositories--Assessment against public depositories. If a loss occurs in a qualified public depository, upon receipt of statements furnished pursuant to § 4-6A-12, the Public Deposit Protection Commission shall ascertain and fix the amount of such public deposit accounts net after deduction of deposit insurance and assess the same against that qualified public depository.

Source: SL 1974, ch 39, § 9 (3); SL 1982, ch 45, § 1G; SL 1986, ch 44, § 9; SL 1986, ch 45, § 8; SL 1987, ch 45, § 8.



§ 4-6A-14 Payment of assessments by depositories--Liquidation of collateral on failure to pay.

4-6A-14. Payment of assessments by depositories--Liquidation of collateral on failure to pay. Assessments made by the Public Deposit Protection Commission pursuant to § 4-6A-13 shall be payable on the second business day following demand, and in case of the failure of any qualified public depository so to pay, the commission shall forthwith take possession of the securities segregated as collateral by such depository pursuant to this chapter and liquidate the same for the purpose of paying such assessment.

Source: SL 1974, ch 39, § 9 (4).



§ 4-6A-15 Reimbursement of public depositors from proceeds of assessments.

4-6A-15. Reimbursement of public depositors from proceeds of assessments. Upon receipt of assessment payments under § 4-6A-14, the Public Deposit Protection Commission shall reimburse the public depositors of the qualified public depository in which the loss occurred to the extent of the depository's net deposit liability to them.

Source: SL 1974, ch 39, § 9 (5); SL 1986, ch 44, § 10.



§ 4-6A-16 Actions for protection or settlement of claims.

4-6A-16. Actions for protection or settlement of claims. The Public Deposit Protection Commission shall have the power to take such action as the commission deems best for the protection, collection, compromise, or settlement of any claim arising in case of loss.

Source: SL 1974, ch 39, § 5 (3).



§ 4-6A-17 Fixing date of loss.

4-6A-17. Fixing date of loss. The Public Deposit Protection Commission may fix the official date on which any loss is considered to have occurred for purposes of this chapter taking into consideration the orders, rules, and regulations of supervisory authority as they affect the failure or inability of a qualified public depository to repay public deposits in full.

Source: SL 1974, ch 39, § 5 (4); SL 1982, ch 45, § 1H; SL 1986, ch 44, § 11; SL 1986, ch 45, § 9; SL 1987, ch 45, § 9.



§ 4-6A-18 Repealed.

4-6A-18. Repealed by SL 1986, ch 44, § 12.



§ 4-6A-19 Subrogation of commission to depositors' claims--Apportionment of amountsrecovered--Refund of assessments--Expenses of liquidation.

4-6A-19. Subrogation of commission to depositors' claims--Apportionment of amounts recovered--Refund of assessments--Expenses of liquidation. Upon payment to any public depositor, the public deposit protection commission is subrogated to all of such depositor's right, title and interest against the qualified public depository in which the loss occurred. If the commission incurs expense in enforcing any such claim, the amount shall be paid as a liquidation expense of the depository in which the loss occurred.

Source: SL 1974, ch 39, § 10; SL 1986, ch 44, § 19.



§ 4-6A-20 Rules of commission.

4-6A-20. Rules of commission. The Public Deposit Protection Commission may make and enforce rules necessary and proper to the full and complete performance of the commission's functions under this chapter, including the authority to provide by rule for a sum less than one hundred percent if the depositor of public funds contracts with a qualified public depository for a lesser amount, and including the authority to provide by rule for a sum less than one hundred percent if the qualified public depository is subject to seasonal variances in public deposits.

Source: SL 1974, ch 39, § 5 (1); SL 1991, ch 40; SL 2002, ch 221, § 4.



§ 4-6A-21 Citation of chapter.

4-6A-21. Citation of chapter. This chapter may be cited as the Public Deposit Insurance Act.

Source: SL 1974, ch 39, § 1.






Chapter 07 - Preparation and Adoption of State Budget

§ 4-7-1 Definition of terms.

4-7-1. Definition of terms. Terms used in this chapter, unless the context otherwise requires, mean:

(1) "Appropriation," an authorization by the Legislature to a budget unit to expend, from public funds, a sum of money not in excess of the sum specified, for the purposes specified in the authorization and under the procedure described in this chapter;

(2) "Budget," the complete financial plan for the state for the fiscal period as proposed in the budget report and modified and adopted by appropriation and revenue acts;

(3) "Budget estimate," the statement with accompanying explanations, as provided in this chapter, in which a budget unit sets forth its financial requirements;

(4) "Budget message," the required statement by the Governor to the Legislature after its convening, which gives a summary description of his proposed financial policies and plans contained in the budget report, together with his recommendations for additional revenues, if any;

(5) "Budget report," the recommendations of the Governor to the Legislature as to financial plans and appropriations to be requested, with the accompanying statements and explanations provided for in this chapter;

(6) "Budget unit," a department, institution, commission, agency, board, examining board, or other unit of government for which separate appropriations, continuing appropriations or other dedications or earmarking of funds are made or which otherwise collects fees or funds of any nature under authority of any statute of this state;

(7) "Classification of expenditures," one of the several definite kinds of expenditures denoting a class of service or commodities purchased or properties acquired as specified by the commissioner of finance and management for use in expenditure accounting, in the making of budget estimates, and in the budget reports and budgets. Such classification shall be by program, function, activity, organizational unit, character and object;

(8) "General Appropriations Act," an act of the Legislature which authorizes the expenditure of money from public funds for the ordinary current and capital expenditures of the executive, legislative, and judicial departments of the state, as further defined by rules and regulations issued by the commissioner of finance and management;

(9) "Informational budget," the budget of any budget unit not receiving general fund appropriations;

(10) "Special appropriations act," an act of the Legislature which authorizes the expenditure of money from public funds for any purpose other than those purposes enumerated in the definition of the General Appropriations Act.
Source: SL 1963, ch 353, § 2; SL 1969, ch 217, §§ 1, 2.



§ 4-7-1.1 Definitions.

4-7-1.1. Definitions. For the purposes of this chapter:

(1) An "advisory body" is one which serves as an official consultant or advisor to a state agency without making formal policy decisions for the agency or its programs;

(2) A "legislative body" is one composed primarily of legislators pursuant to chapter 1-4, 1-26, 1-26B, 2-6, 2-9, 2-11, 2-16, 4-8A, 4-8B, or 6-11;

(3) A "management body" is a policymaking body which has additional duties, responsibilities, and authority such that they place additional demands upon the body's members in terms of attending meetings, dealing with state agencies and the public, and being knowledgeable in the body's specific subject area; and

(4) A "policymaking body" is one which monitors and directs the work of an agency by making official policy either through rule making, licensing, or regulatory authority.
Source: SL 1988, ch 45, § 2.



§ 4-7-2 Bureau continued within department of executive management--Purpose--Performance of functions.

4-7-2. Bureau continued within department of executive management--Purpose--Performance of functions. The Bureau of Finance and Management is hereby continued within the Department of Executive Management, for the purpose of promoting economy and efficiency in the fiscal management of the state government. All its functions shall be performed by the Department of Executive Management as provided by § 1-33-6.

Source: SL 1963, ch 353, § 3; SL 1971, ch 22, § 1; SL 1973, ch 2, § 15; SDCL Supp, § 4-7-2.1; SL 2003, ch 272 (Ex. Ord. 03-1) § 82.



§ 4-7-2.1 Transferred.

4-7-2.1. Transferred to § 4-7-2.



§ 4-7-3 General budgetary powers of Governor.

4-7-3. General budgetary powers of Governor. The Governor, through the Bureau of Finance and Management, shall have such supervision of every public department, agency, commission, institution and other governmental units as shall be necessary to secure a uniform and standard classification of accounts and financial reports that will promote the efficient and accurate financial information necessary to conduct the fiscal affairs of state government. He may inquire into the methods of conducting the affairs of any public body; he may prescribe and direct the use of standard forms and uniform records of accounts and standard and uniform financial reports, including, if deemed advisable, an encumbrance system and an allotment system.

Source: SL 1963, ch 353, § 3; SL 1966, ch 170, § 1.



§ 4-7-4 Qualifications of commissioner--Salary.

4-7-4. Qualifications of commissioner--Salary. No person shall be eligible for appointment as commissioner of finance and management who does not hold a baccalaureate degree from a recognized institution of higher education. The appointment of the commissioner shall be based upon the qualifications of eligible persons, without reference to partisan politics. The annual salary of the commissioner shall be fixed by the Governor, but shall not be reduced by the Governor with respect to any commissioner during the latter's term of office.

Source: SL 1963, ch 353, § 3; SL 1971, ch 22, § 2.



§ 4-7-5 Employment of personnel for bureau--Expenses of personnel--Equipment andsupplies--Office space.

4-7-5. Employment of personnel for bureau--Expenses of personnel--Equipment and supplies--Office space. The commissioner of finance and management is hereby authorized with the approval of the Governor to employ and fix the salaries of such other professional, technical, and clerical personnel as he may deem necessary to carry out the duties prescribed in this chapter. In addition to their salaries, the commissioner and other personnel in the Bureau of Finance and Management shall be allowed travel and subsistence expenses, at the same rate as for other employees of state government. The commissioner is authorized with the approval of the Governor to purchase and acquire the equipment and supplies he deems necessary to perform his duties. The Bureau of Administration shall furnish the Bureau of Finance and Management with the necessary office space in a state building in Pierre.

Source: SL 1963, ch 353, § 3; SL 1980, ch 23, § 17.



§ 4-7-6 Assistance to bureau by other state officers.

4-7-6. Assistance to bureau by other state officers. The commissioner of administration, attorney general, state treasurer, state auditor-general, secretary of revenue, state auditor, and the executive director of the Board of Regents shall render such advice and assistance, and furnish such information to the Bureau of Finance and Management as may be requested.

Source: SL 1963, ch 353, § 3; SL 2006, ch 107, § 5.



§ 4-7-7 Annual budget estimates submitted by budget units--Contents and approval--Copiesto Legislative Research Council.

4-7-7. Annual budget estimates submitted by budget units--Contents and approval--Copies to Legislative Research Council. The head of each budget unit, not later than October fifteenth of each year, shall submit, on forms prescribed by the Bureau of Finance and Management and in the manner deemed appropriate, such explanatory data as required and necessary to adequately convey the budget requests, to the Bureau of Finance and Management estimates of the financial requirements of his budget unit for the next fiscal year. The estimates so submitted shall first receive the approval of the board or commission of each budget unit for which a board or commission is constituted. Not later than the November first following such submission, copies of such explanatory data of the budget requests shall be transmitted to the Legislative Research Council by the Bureau of Finance and Management.

Source: SL 1963, ch 353, § 7; SL 1968, ch 209, § 2; SL 1975, ch 44, § 1.



§ 4-7-7.1 Plan of goals and activities submitted with budget request.

4-7-7.1. Plan of goals and activities submitted with budget request. All budget units shall submit to the Bureau of Finance and Management with their budget request a detailed plan of their goals and program activities.

Source: SL 1972, ch 26, § 1; SL 1985, ch 33, § 26.



§ 4-7-7.2 Informational budgets required.

4-7-7.2. Informational budgets required. All budget units not receiving general fund appropriations shall submit informational budgets which shall detail the condition of each and every fund under its control, the nature and extent of all investments of such funds, all receipts and expenditures of all such funds for each of the past two fiscal years and for the next preceding fiscal year, and which shall otherwise comply with all provisions of this chapter to the extent applicable.

Source: SDCL, § 4-7-10 (8) as added by SL 1969, ch 217, § 3.



§ 4-7-7.3 Annual budget statements required by Governor.

4-7-7.3. Annual budget statements required by Governor. The Governor is hereby authorized annually to require the completion of all acts and duties imposed by this chapter in the same manner as prescribed herein for biennial completion.

Source: SL 1963, ch 353, § 14; SDCL, § 4-7-14.



§ 4-7-8 Governor's review and investigation of budget estimates.

4-7-8. Governor's review and investigation of budget estimates. The Governor, before submission of the budget report to the Legislature, shall examine the statements and estimates with a representative or representatives designated by the Legislative Research Council, and shall make or cause to be made such further investigations by the Bureau of Finance and Management, with such hearings before him as he deems advisable. The Governor shall direct such changes or revisions in policy and program and in specific details as he finds warranted, provided, however, that such changes or revisions in policy and program shall be documented in each budget report submitted.

Source: SL 1963, ch 353, § 8 (1); SL 1968, ch 209, § 3.



§ 4-7-9 Preparation and submission of budget report to Legislature.

4-7-9. Preparation and submission of budget report to Legislature. The Governor, through the Bureau of Finance and Management, shall prepare and submit a budget report to the Legislature, and copies thereof shall be transmitted to each member of the Legislature, not later than the first Tuesday after the first Monday of December immediately preceding the session for consideration either with or without amendments and modifications by the Legislature.

Source: SL 1963, ch 353, §§ 5, 8 (2); SDCL, § 4-7-11; SL 1968, ch 209, § 1; SL 1974, ch 40, § 3; SL 1975, ch 44, § 2; SL 1981, ch 29.



§ 4-7-10 Contents of annual budget report.

4-7-10. Contents of annual budget report. The budget report shall contain and include the following information:

(1) Summary statements of the financial condition of the state, accompanied by such detailed schedules of assets and liabilities as the Governor deems desirable, which shall include, but not be limited to, the following:

(a) A comparative consolidated balance sheet showing the fiscal condition of the state general fund and the surplus or deficit, as the case may be, at the close of each of the two fiscal years last concluded.

(b) Summary statements of the general fund balance showing in detail the surplus or deficit at the beginning of each of the two fiscal years last concluded, the actual revenue of that year, the total appropriations of that year, and the total expenditures of that year.

(c) Similar summary statements of the estimated fund balance for the current fiscal year and the next fiscal year.

(2) Statements of actual revenue for each of the two fiscal years last concluded, and the estimated revenue of the current fiscal year and the next fiscal year, and a statement of unappropriated surplus expected to have accrued in the state treasury at the beginning of the next fiscal year. The statements of revenue and estimated revenue shall be classified by source. Existing sources of revenue shall be analyzed as to their equity, productivity, and need for revision, and any proposed new sources of revenue shall be explained.

(3) Summary statements of expenditures, including funds received in accordance with the State and Local Fiscal Assistance Act, for each of the two fiscal years last concluded, itemized by budget units and classified as prescribed by the commissioner of finance and management.

(4) Detailed comparative statements of expenditures and requests for appropriations, including funds received or anticipated to be received in accordance with the State and Local Fiscal Assistance Act, by fund classification, budget units and classification of expenditures, showing the expenditures for each of the two fiscal years last concluded, the budget of the current fiscal year, and the Governor's recommendations for appropriations for each budget unit for the next fiscal year, all distributed according to the prescribed classification of expenditures. Following the lists of actual and proposed expenditures of each budget unit there shall be a brief explanation of the functions of the unit and comments on its policies and plans and on any considerable differences among the amounts expended, and the amounts recommended, with such descriptive, quantitative, comparative, and other data as to work done, unit costs and like information as may be considered necessary or desirable. For capital outlay expenditures involving construction projects to be completed in two or more fiscal years, there shall be shown the total estimated cost of each such project and the amount thereof recommended to be appropriated and expended in each ensuing fiscal year until completion of the project. Capital outlay needs shall be projected for at least three years beyond the period covered by the budget.

(5) A summary statement of the unappropriated fund balances estimated to be available at the beginning of the next fiscal year, and the estimated revenue of the next fiscal year, as compared with the total recommended amounts of appropriation for expenditures for the next fiscal year, and if the total of the recommended expenditures exceeds the total of the estimated resources, recommendations as to how the deficiency is to be met and estimates of any proposed additional revenues.

(6) Informational budgets submitted pursuant to § 4-7-7.2.

(7) Such other information as the Governor deems desirable or as is required by law.

(8) Each program listed in the annual budget report shall contain a description of the revenues related to that program including the actual amounts received for the preceding fiscal years and projections of receipts for the current and next fiscal year.
Source: SL 1963, ch 353, § 6; SL 1969, ch 217, § 3; SL 1974, ch 40, §§ 1, 2; SL 1976, ch 52; SL 1980, ch 38, § 4.



§ 4-7-10.1 Salaries of specified officials included in budget.

4-7-10.1. Salaries of specified officials included in budget. The budget report of the Governor shall contain a separate schedule disclosing the current salaries of elected officials, gubernatorial cabinet members, higher education commissioners and institution heads, executive branch institution heads, public utilities executive director, and unified judicial system administrator.

Source: SL 1963, ch 353, § 6 as added by SL 1969, ch 218, § 1; SL 1973, ch 34, § 1; SL 1981, ch 30, § 1; SL 1989, ch 20, § 48.



§ 4-7-10.2 Repeal of statutes establishing salaries of appointed officials.

4-7-10.2. Repeal of statutes establishing salaries of appointed officials. All statutory provisions specifically establishing salaries or providing administrative procedures to establish salaries for appointed officials of all departments and agencies of the executive branch of state government are hereby repealed.

Source: SL 1969, ch 218, § 2.



§ 4-7-10.3 Repealed.

4-7-10.3. Repealed by SL 1981, ch 30, § 4.



§ 4-7-10.4 Budgeting and appropriations for compensation and expenses of members of stateboards and councils and management, policy making or advisory bodies.

4-7-10.4. Budgeting and appropriations for compensation and expenses of members of state boards and councils and management, policy making or advisory bodies. The budget report of the Governor for each odd-numbered fiscal year shall contain a separate schedule disclosing the current salaries or per diem compensation and allowable expense reimbursement for appointed members of all boards, commissions, councils, committees, and all other statutory or executive created management, policy making, or advisory bodies of the executive branch of state government, whether appointed by the Governor or not, and the recommendations for each of the next two fiscal years. The appropriations committees of the Legislature shall review the recommendations and include in a separate section of the general appropriations act the salary or per diem compensation and allowable expense reimbursement for each such body, based upon whether it be a management, policy making, or advisory body, and which shall constitute the salaries or per diem compensation and allowable expense reimbursement increases for members of such bodies for the next two succeeding fiscal years.

Source: SDCL, § 4-7-10 as added by SL 1971, ch 23, § 1; SL 1988, ch 45, § 1; SL 2002, ch 18, § 3.



§ 4-7-10.5 Repeal of statutory allowances for boards, councils, and advisory bodies.

4-7-10.5. Repeal of statutory allowances for boards, councils, and advisory bodies. All statutory provisions specifically establishing salaries or compensation on a per diem basis and reimbursement of expenses for appointed members of all boards, commissions, councils, committees, and all other statutory or executive created policy making or advisory bodies of state government are hereby repealed.

Source: SL 1971, ch 23, § 2.



§ 4-7-10.6 , 4-7-10.7. Repealed.

4-7-10.6, 4-7-10.7. Repealed by SL 2012, ch 33, §§ 1, 2.



§ 4-7-11 Transferred.

4-7-11. Transferred to § 4-7-9.



§ 4-7-12 Access of Governor-elect to budget report in process--Supplementary budgetmessage by incoming Governor.

4-7-12. Access of Governor-elect to budget report in process--Supplementary budget message by incoming Governor. The Governor-elect and his designated budget representatives shall be entitled to examine the budget report in process and the Bureau of Finance and Management shall provide him with every practicable facility for familiarizing himself with its contents.

In case of a change of administration, the outgoing Governor shall deliver the budget report to the Legislature with his message, and the incoming Governor shall then have ten legislative days in which to review the budget as prepared and delivered by his predecessor, and he may send to the Legislature a supplementary budget message making suggestions for any changes which he deems wise.

Source: SL 1963, ch 353, § 8 (3).



§ 4-7-13 Legislative adoption of financial plan for each year.

4-7-13. Legislative adoption of financial plan for each year. The financial plan for each fiscal year, as presented in the budget report, shall be adopted, with such modifications as are made by the Legislature, by the passage of a general appropriations act and special appropriations acts and such revenue and other acts as are necessary.

Source: SL 1963, ch 353, § 9.



§ 4-7-13.1 Full-time equivalent appropriations separated in financial plan.

4-7-13.1. Full-time equivalent appropriations separated in financial plan. The financial plan adopted by the Legislature as prescribed in § 4-7-13 shall separate the appropriations for full-time equivalent positions as defined in subdivision 2-14-2(12).

Source: SL 1977, ch 40, § 2.



§ 4-7-14 Transferred.

4-7-14. Transferred to § 4-7-7.3.



§ 4-7-15 Development of policies and plan--Detailed documents--Information available toLegislature.

4-7-15. Development of policies and plan--Detailed documents--Information available to Legislature. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall develop financial policies and plans as the basis for budget recommendations to the Legislature, and prepare detailed documents in accordance with such financial policies and plans for presentation to the Legislature. The Bureau of Finance and Management shall make its records and information available at all times to the Legislature and its designees.

Source: SL 1963, ch 353, § 4 (1).



§ 4-7-16 Analysis of proposed legislation by bureau.

4-7-16. Analysis of proposed legislation by bureau. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, § 12-13-9, 12-13-25.1, and pursuant to § 2-1-20, shall analyze financial and administrative aspects of proposed legislation.

Source: SL 1963, ch 353, § 4 (5); SL 2013, ch 101, § 73.



§ 4-7-17 Assistance to Legislature provided by bureau.

4-7-17. Assistance to Legislature provided by bureau. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall provide such assistance as the Legislature may request and be available to assist its appropriations committees with any needed information or material.

Source: SL 1963, ch 353, § 4 (6).



§ 4-7-18 Coordination of procedures to carry out legislative policies.

4-7-18. Coordination of procedures to carry out legislative policies. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall coordinate the fiscal affairs and procedures of the state to assure the carrying out of the financial plans and policies approved by the Legislature, including the administration of a system of expenditure control.

Source: SL 1963, ch 353, § 4 (2).



§ 4-7-19 Long-term capital improvements budget.

4-7-19. Long-term capital improvements budget. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall develop a long-term capital improvements budget for consideration by the Legislature.

Source: SL 1963, ch 353, § 4 (4).



§ 4-7-20 Operational improvements and economies--Automatic data processing systems.

4-7-20. Operational improvements and economies--Automatic data processing systems. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall develop plans for improvements and economies in organization and operation of state agencies and install such plans as are approved by the Legislature. Such installations shall include improved methods through the most efficient use of automatic data processing systems, which may provide for warrant preparation, and other obligation and transaction documents deemed suitable for application on such automatic data processing systems.

Source: SL 1963, ch 353, § 4 (3); SL 1966, ch 170, § 2.



§ 4-7-21 Transferred.

4-7-21. Transferred to § 1-14-12.1.



§ 4-7-21.1 Omitted.

4-7-21.1. Omitted.



§ 4-7-22 to 4-7-24. Transferred.

4-7-22 to 4-7-24. Transferred to §§ 1-14-12.2 to 1-14-12.5.



§ 4-7-25 Other duties of bureau.

4-7-25. Other duties of bureau. The Bureau of Finance and Management, at the direction and under the control of the Governor, and subject to the provisions of this chapter, shall perform all other duties provided for in this chapter and such other duties as the Legislature may from time to time prescribe.

Source: SL 1963, ch 353, § 4 (7).



§ 4-7-25.1 Budgetary accounting service agency--Administration--Purpose.

4-7-25.1. Budgetary accounting service agency--Administration--Purpose. The Bureau of Finance and Management shall administer a service agency whose primary purpose shall be to serve statewide needs relating to budgetary accounting services and to provide the services for any department, agency, commission, institution, or any other units of state government.

Source: SL 1980, ch 38, § 1.



§ 4-7-25.2 Budgetary accounting fund.

4-7-25.2. Budgetary accounting fund. There is hereby established in the state treasury a budgetary accounting fund. Any receipts or revenues into this fund may be expended pursuant to chapters 4-7, 4-8, and 4-8A for the purpose of defraying the expenses of the budgetary accounting services provided by the service agency authorized by § 4-7-25.1.

Source: SL 1980, ch 38, § 2.



§ 4-7-25.3 Budgetary accounting service agency--Financing.

4-7-25.3. Budgetary accounting service agency--Financing. The operations of the service agency shall be financed by means of appropriations, gifts, grants, or reimbursements for services rendered which shall be receipted into the budgetary accounting fund authorized and established in the state treasury by § 4-7-25.2.

Source: SL 1980, ch 38, § 3.



§ 4-7-25.4 Fees for budgetary accounting services.

4-7-25.4. Fees for budgetary accounting services. The fee schedule for the services shall be designed, to the extent practicable, to recover all costs incurred in the operation of the service agency. No charges shall be assessed for budgetary accounting services performed in relation to general fund accounts.

Source: SL 1980, ch 38, § 3.



§ 4-7-26 Rules and regulations.

4-7-26. Rules and regulations. The commissioner of finance and management is hereby authorized, upon approval of the Governor, to issue such rules and regulations as he deems necessary for the carrying out of the provisions and intent of this chapter.

Source: SL 1963, ch 353, § 3.



§ 4-7-27 Short title of chapter.

4-7-27. Short title of chapter. This chapter shall be known and may be cited as the "Budget Act."

Source: SL 1963, ch 353, § 1.



§ 4-7-28 Salaries established by agencies controlled by Governor--Approval of Governorrequired.

4-7-28. Salaries established by agencies controlled by Governor--Approval of Governor required. Notwithstanding any other provision of the law, salaries set by persons or bodies in agencies under the control of the Governor shall be approved by the Governor prior to becoming effective.

Source: SL 1981, ch 30, § 2.



§ 4-7-29 Exemption of Board of Regents from salary approval requirement.

4-7-29. Exemption of Board of Regents from salary approval requirement. The provisions of § 4-7-28 do not apply to officials under the jurisdiction of the Board of Regents.

Source: SL 1981, ch 30, § 3; SL 1989, ch 20, § 49.



§ 4-7-30 Repealed.

4-7-30. Repealed by SL 2006, ch 2, § 14.



§ 4-7-31 Budget reserve fund established.

4-7-31. Budget reserve fund established. There is hereby established within the state treasury the budget reserve fund.

Source: SL 1991, ch 41, § 1.



§ 4-7-32 Transfer of unobligated cash to budget reserve fund--Legislative action required forreserve fund expenditures.

4-7-32. Transfer of unobligated cash to budget reserve fund--Legislative action required for reserve fund expenditures. On July first of each fiscal year or at such time that the prior fiscal year general fund ending unobligated cash balance is determined, the commissioner of the Bureau of Finance and Management shall transfer all prior year unobligated cash up to an amount equal to ten percent of the general fund appropriations from the general appropriation act for the prior fiscal year into the budget reserve fund. In no event shall the cash balance in the budget reserve fund be greater than ten percent of the general fund appropriations from the general appropriation act for the prior fiscal year.

Expenditures out of the budget reserve fund shall only be by special appropriation of the Legislature and shall only redress such unforeseen expenditure obligations or such unforeseen revenue shortfalls as may constitute an emergency pursuant to S.D. Const., Art. III, § 1.

Source: SL 1991, ch 41, §§ 2, 3; SL 1996, ch 33; SL 2002, ch 27, § 1.



§ 4-7-33 , 4-7-34. Repealed.

4-7-33, 4-7-34. Repealed by SL 1994, ch 43, § 4.



§ 4-7-35 to 4-7-38. Repealed.

4-7-35 to 4-7-38. Repealed by SL 1999, ch 21, §§ 1 to 4.



§ 4-7-39 Transfer of remaining unobligated cash to property tax reduction fund--Condition.

4-7-39. Transfer of remaining unobligated cash to property tax reduction fund--Condition. The commissioner of the Bureau of Finance and Management shall transfer any unobligated cash remaining after the transfer into the budget reserve fund as required by § 4-7-32 into the property tax reduction fund if the amount in the property tax reduction fund does not exceed fifteen percent of the general fund appropriations in the General Appropriations Act for the previous fiscal year.

Source: SL 1998, ch 26, § 1; SL 2002, ch 28, § 1.



§ 4-7-40 Condition statement for fund receiving funding from federal government--Requestsby legislative committee or legislative committee chair.

4-7-40. Condition statement for fund receiving funding from federal government--Requests by legislative committee or legislative committee chair. The commissioner of the Bureau of Finance and Management shall report, upon request, a condition statement for any fund in the state treasury. The commissioner of the Bureau of Finance and Management shall provide condition statements when requested by a legislative committee or a legislative committee chair.

Source: SL 2005, ch 38, § 1; SL 2006, ch 23, § 3.



§ 4-7-41 Condition statement defined--Condition statement forms.

4-7-41. Condition statement defined--Condition statement forms. For the purposes of this chapter, a condition statement is a document that identifies a fund's beginning balance, receipts, disbursements, and ending balance for each of the last two concluded fiscal years and that identifies a fund's beginning balance, projected receipts, projected disbursements, and ending balance for the current fiscal year and the next fiscal year. The fund's ending balance, for the current fiscal year and the next fiscal year, shall represent the ending cash balance of the fund reduced by any money that is reappropriated to the next fiscal year along with any other commitments to be funded from the ending cash balance. Condition statement forms, prescribed by the Bureau of Finance and Management, shall be uniform.

Source: SL 2005, ch 38, § 2.



§ 4-7-42 Collective BSDF cash balance and combined cash balance defined.

4-7-42. Collective BSDF cash balance and combined cash balance defined. Terms used in §§ 4-7-43 and 4-7-44 mean:

(1) "Collective BSDF cash balance," the total cash balance of the:

(a) Building South Dakota fund;

(b) Local infrastructure improvement grant fund;

(c) Economic development partnership fund;

(d) Workforce education fund;

(e) South Dakota housing opportunity fund; and

(f) Funds disbursed pursuant to the provisions of subdivision 1-16G-48(5);

(2) "Combined cash balance," the total cash balance of the:

(a) Budget reserve fund at the end of the prior fiscal year; and

(b) Property tax reduction fund at the end of the prior fiscal year.
Source: SL 2014, ch 25, § 4.



§ 4-7-43 Transfer of unobligated cash.

4-7-43. Transfer of unobligated cash. Notwithstanding the provisions of §§ 4-7-32 and 4-7-39, on July first of each fiscal year or at such time that the prior fiscal year general fund ending unobligated cash balance is determined, the commissioner of the Bureau of Finance and Management shall transfer all prior year unobligated cash as follows:

(1) If the combined cash balance is less than ten percent of the general fund appropriations from the general appropriations act for the prior year, an amount of unobligated cash shall be transferred to the budget reserve fund, so that the combined cash balance equals ten percent of the general appropriations from the general appropriations act for the prior year;

(2) If the combined cash balance is equal to or greater than ten percent of the general fund appropriations from the general appropriations act for the prior year, or there is additional unobligated cash after the provisions in subdivision (1) are satisfied, an amount of unobligated cash shall be transferred to the building South Dakota fund, so that the collective BSDF cash balance does not exceed one percent of the general fund appropriations in the general appropriations act for the previous fiscal year; and

(3) If the collective BSDF cash balance exceeds one percent of the general fund appropriations in the general appropriations act for the previous year, or if there is additional unobligated cash remaining after the transfers in subdivisions (1) and (2), the remaining unobligated cash shall be transferred to the budget reserve fund and property tax reduction fund pursuant to the provisions of §§ 4-7-32 and 4-7-39.
Source: SL 2014, ch 25, § 2.



§ 4-7-44 Transfer of funds from property tax reduction fund to building South Dakota fund.

4-7-44. Transfer of funds from property tax reduction fund to building South Dakota fund. If the collective BSDF cash balance is less than one half percent of the general fund appropriations in the general appropriations act for the previous fiscal year, the commissioner shall transfer an amount of money from the property tax reduction fund to the building South Dakota fund so that the total of the amount deposited pursuant to this section and § 4-7-43 does not exceed one half percent of the general fund appropriations in the general appropriations act for the previous fiscal year. However, the combined cash balance may not be reduced to less than ten percent of the general fund appropriations from the general appropriations act for the prior year by any transfer made to the building South Dakota fund pursuant to this section.

Source: SL 2014, ch 25, § 3.






Chapter 07A - Zero Based Budgets

§ 4-7A-1 Definition of terms.

4-7A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "Agency," a department, division, or office as defined in chapter 1-32;

(2) "Current year," the fiscal year prior to the year for which the budget is being prepared;

(3) "Decision package," a documented program funding level identified and described in a manner that can be evaluated and ranked against other funding levels and functions on a priority basis. It identifies a discrete function at one funding level for evaluation and comparison by purpose, goals, objectives, consequences of not performing the function, measures of performance, alternative courses of action, costs and benefits;

(4) "Expansion levels," each of which shall contain only one specific phase of expansion. The first of these will probably be the funding level necessary to provide current service levels;

(5) "Joint committee on appropriations," a joint committee formed by the members who serve on the Senate and House of Representatives standing committees on appropriations;

(6) "Program," major services rendered by a department for a single identifiable purpose as appropriated within a department budget or any part of a major service as determined by the joint committee on appropriations;

(7) "The minimum level," the lowest level of operation by which a program can maintain the ability to pursue its phase of the division goal. This level shall be less than ninety-one percent of the current year's funding level unless otherwise specified by the joint committee on appropriations;

(8) "Zero based budget," a process of identifying agency operations by analyzing programs by decision packages and allowing for the evaluation of these programs by a ranking process.
Source: SL 1978, ch 37, § 1.



§ 4-7A-2 Annual designation of agencies to prepare zero based budgets--Number of programs--Justifications in decision packages.

4-7A-2. Annual designation of agencies to prepare zero based budgets--Number of programs--Justifications in decision packages. During each legislative session, the joint committee on appropriations may choose and direct a maximum of six departments, or divisions or offices therein, to use the zero based budget format in preparing their next fiscal year budget request submitted pursuant to § 4-7-7. The committee may further limit the number of programs selected in each agency. Decision packages shall include justifications and level of service for each funding level requested by the agency.

Source: SL 1978, ch 37, § 2.



§ 4-7A-3 Decision packages prepared by agency--Levels of decision packages.

4-7A-3. Decision packages prepared by agency--Levels of decision packages. Any agency chosen and directed to undertake zero based budgeting by the joint committee on appropriations shall prepare decision packages for each of its programs not exempted by the joint committee on appropriations. Each program shall delineate a decision package for the minimum level, current year, and expansion level. If no funding is requested beyond the minimum level, the current year and expansion decision packages need not be prepared.

Source: SL 1978, ch 37, § 4.



§ 4-7A-4 Ranking of decision packages by agency--Contents of form.

4-7A-4. Ranking of decision packages by agency--Contents of form. Each agency head shall rank the decision packages of all programs under his supervision in one consecutive ranking form. This form shall include, but not be limited to, cost of each decision package, a cumulative total of funding for each level and a cumulative total of FTE's to be authorized at each funding level.

Source: SL 1978, ch 37, § 5.



§ 4-7A-5 Forms and procedures established by Bureau of Finance and Management.

4-7A-5. Forms and procedures established by Bureau of Finance and Management. The Bureau of Finance and Management shall prepare the necessary forms, to be approved by the joint committee on appropriations, used in presenting zero based budgets. The Bureau of Finance and Management shall establish procedures to be used in preparing zero based budget requests and provide assistance in the completion of the forms to be provided to the agencies.

Source: SL 1978, ch 37, § 3.






Chapter 08 - Authority for State Expenditures

§ 4-8-1 Expenditures to be authorized by appropriations based on budget.

4-8-1. Expenditures to be authorized by appropriations based on budget. All expenditures of the state and of its budget units of moneys drawn from the state treasury shall be made under the authority of appropriation acts, which shall be based upon a budget as provided by law, and no money shall be drawn from the treasury, except by appropriation made by law pursuant to S.D. Const., Art. XII, § 2.

Source: SL 1963, ch 353, § 10.



§ 4-8-2 Payments and obligations to be authorized by law--Liability to state for unauthorizedpayments.

4-8-2. Payments and obligations to be authorized by law--Liability to state for unauthorized payments. No payment shall be made and no obligation shall be incurred against any appropriation unless such payment or obligation has been authorized as provided by law. Every official authorizing payments in violation of this section or § 4-8-1, or taking part therein, and every person receiving such payment, or any part thereof, shall be jointly and severally liable to the state for the full amount so paid or received.

Source: SL 1963, ch 353, § 11.



§ 4-8-3 Expenses in excess of appropriations prohibited--Misdemeanor.

4-8-3. Expenses in excess of appropriations prohibited--Misdemeanor. No officer, board, or commission supported by state appropriation shall incur any expense in excess of the appropriation made for his or its maintenance and support by which a deficiency may be created in the funds appropriated for the maintenance of any department, board, institution, commission, or any other activity supported in whole or in part by state funds. A violation of this section is a Class 2 misdemeanor.

Source: SL 1909, ch 137, §§ 1, 2; SL 1918 (SS), ch 63; RC 1919, § 6891; SL 1923, ch 245; SDC 1939, § 55.2201; SL 1980, ch 24, § 57.



§ 4-8-4 Statutory direction of act without providing funds--Funds appropriated for specificpurpose not to be used for another purpose--Misdemeanor.

4-8-4. Statutory direction of act without providing funds--Funds appropriated for specific purpose not to be used for another purpose--Misdemeanor. When the Legislature passes any law directing any officer, board, or commission to do anything which might legitimately come under his or its jurisdiction and control which requires the expenditure of money and which Legislature fails to provide the necessary funds therefor by appropriation or otherwise, it shall not be competent for such officer, board, or commission to use any other funds under his or its control appropriated for a specific purpose by which such fund shall be depleted, nor shall any funds appropriated by the Legislature for a specific purpose be used for any purpose other than that for which it was appropriated. A violation of this section is a Class 2 misdemeanor.

Source: SL 1923, ch 245; SDC 1939, § 55.2201; SL 1980, ch 24, § 58.



§ 4-8-5 Repealed.

4-8-5. Repealed by SL 1980, ch 24, § 59.



§ 4-8-6 Repealed.

4-8-6. Repealed by SL 1983, ch 29, § 1.



§ 4-8-7 Anticipation of appropriations in extreme emergency.

4-8-7. Anticipation of appropriations in extreme emergency. In case of extreme emergency caused by accident or some other cause wholly unavoidable or unforeseen by any officer, board, or commission supported by state appropriation, he or it may incur the necessary expense upon approval in writing by the Governor, which expense, thus incurred, shall be paid out of the existent appropriation made for the maintenance of such office, board, or commission for the succeeding year when available.

Source: SL 1909, ch 137, §§ 1, 2; SL 1918 (SS), ch 63; RC 1919, § 6891; SL 1923, ch 245; SDC 1939, § 55.2201.



§ 4-8-8 , 4-8-9. Repealed.

4-8-8, 4-8-9. Repealed by SL 1983, ch 29, §§ 2, 3.



§ 4-8-10 Apportionment of interest from dedicated institutional funds.

4-8-10. Apportionment of interest from dedicated institutional funds. The commissioner of school and public lands, after any adjustments that have been made pursuant to § 5-10-18.3, shall apportion the funds arising from interest, dividends, and other income on invested funds derived from the sale of public lands apportioned to the educational, penal, and charitable institutions of the state, or from leases on such lands.

Source: SDC 1939, § 55.2208; SL 1983, ch 29, § 4; SL 2001, ch 26, § 3.



§ 4-8-11 Repealed.

4-8-11. Repealed by SL 1983, ch 29, § 5.



§ 4-8-12 Disbursement of institutional funds.

4-8-12. Disbursement of institutional funds. The state treasurer shall pay out money from the funds described in § 4-8-10 after due audit by and only upon the warrant of the state auditor.

Source: SL 1911, ch 224, § 49; RC 1919, § 5689; SDC 1939, § 55.2208; SL 1983, ch 29, § 6.



§ 4-8-13 Expenditure of anticipated institutional fund income.

4-8-13. Expenditure of anticipated institutional fund income. Anticipated receipts from all such local and endowment sources for educational, penal, and charitable institutions shall be expended from the state treasury pursuant to chapters 4-7, 4-8, and 4-8A.

Source: SDC 1939, § 55.2208 as added by SL 1963, ch 310; SL 1983, ch 29, § 7.



§ 4-8-14 Anticipation of revenue by borrowing from other funds.

4-8-14. Anticipation of revenue by borrowing from other funds. If moneys for the state have been actually provided for by levy of taxes, sale of bonds or warrants, or otherwise, and the moneys have not been collected into the state treasury, but the receipt of the moneys is reasonably certain, the state auditor may anticipate the receipt of the moneys into the fund by drawing temporarily upon the moneys in any other fund of the state for which there is not an immediate use.

Source: SDC 1939, § 55.2006; SL 1964, ch 157, § 1; SL 1997, ch 35, § 1.



§ 4-8-14.1 Issuance of warrants on funds borrowed in anticipation of revenue.

4-8-14.1. Issuance of warrants on funds borrowed in anticipation of revenue. Notwithstanding any other provision of law, the state auditor may issue warrants on any money actually provided for pursuant to § 4-8-14 in an amount not to exceed the amount of revenues anticipated.

Source: SL 1981, ch 31, § 2; SL 1997, ch 35, § 2.



§ 4-8-15 Restoration of fund from which loan made--Treasurer's books to show status of funds.

4-8-15. Restoration of fund from which loan made--Treasurer's books to show status of funds. Any fund temporarily depleted by virtue of § 4-8-14 shall be fully restored within the time frame specified and approved by the state auditor.

The books of the state treasurer shall at all times show the true amount of moneys in any particular fund, as well as any temporary withdrawal therefrom.

Source: SDC 1939, § 55.2006; SL 1964, ch 157, § 1; SL 1997, ch 35, § 3; SL 1998, ch 27, § 1.



§ 4-8-16 Repealed.

4-8-16. Repealed by SL 1971, ch 5, § 7.



§ 4-8-17 Acceptance and disbursement of federal funds.

4-8-17. Acceptance and disbursement of federal funds. The Governor is authorized and empowered to accept on behalf of the state any appropriations made or moneys allotted to the state by the United States of America, as well as the provisions of any act of Congress appropriating or allotting such funds to the state to be used in cooperation with departments of the federal government and appropriations and acts of Congress.

The funds received for the State of South Dakota pursuant to the provisions of this section shall be administered and expended under the immediate supervision of the Governor through such state departments as he shall designate for that purpose, and shall be deposited in the state treasury to be paid out by warrants drawn by the state auditor on vouchers approved by the Governor.

Source: SL 1919, ch 203, §§ 1, 2; SDC 1939, § 55.2209.



§ 4-8-17.1 Budget and appropriation required for expenditures by Department of Transportationand Aeronautics Commission.

4-8-17.1. Budget and appropriation required for expenditures by Department of Transportation and Aeronautics Commission. Notwithstanding any other provision of law, taxes, fees, federal funds, and funds from any source that are received by the Department of Transportation and the Aeronautics Commission shall be expended only when budgeted pursuant to chapter 4-7 and appropriation has been made therefor pursuant to chapter 4-8 and § 31-2-14.

Source: SL 1975, ch 190, § 1.



§ 4-8-18 Capitol communications systems internal service fund--Apportionment of expenses.

4-8-18. Capitol communications systems internal service fund--Apportionment of expenses. There is hereby created a capitol communications systems internal service fund to encompass the operations of the capitol telephone system and any and all other capitol communication systems. The commissioner of the Bureau of Information and Telecommunications shall apportion all expenses encountered in the operation of the capitol communications systems to all state departments, agencies, and institutions that utilize such systems.

Source: SL 1959, ch 310, §§ 1, 2; SDC Supp 1960, § 55.2706; SL 1969, ch 223; SL 2011, ch 2, § 32.



§ 4-8-19 Reversion of unencumbered appropriations at end of year--Period of availability ofencumbered amounts.

4-8-19. Reversion of unencumbered appropriations at end of year--Period of availability of encumbered amounts. All unexpended annual appropriations at the end of the fiscal year covered by the general appropriations act which have not been contractually obligated in writing and approved by the commissioner of finance and management prior to the end of the fiscal year, shall lapse and cease to be available, and shall revert to the fund from which appropriated. Such encumbered amounts shall be only available for such expenditure for a period of not to exceed two fiscal years as determined by the commissioner of finance and management.

Source: SL 1963, ch 353, § 12 (1), (2); SL 1964, ch 167, § 1; SL 1967, ch 260, § 1; SL 1979, ch 32, § 1.



§ 4-8-19.1 Carry forward of funds received through American Recovery and Reinvestment Actor FAA Air Transportation Modernization and Safety Improvement Act.

4-8-19.1. Carry forward of funds received through American Recovery and Reinvestment Act or FAA Air Transportation Modernization and Safety Improvement Act. Notwithstanding the prohibition by § 4-8-19 of funds being carried forward, funds received by the state from the federal government through the American Recovery and Reinvestment Act of 2009, P.L. 111-5 or the FAA Air Transportation Modernization and Safety Improvement Act, P.L. 111-226 may be carried forward.

Source: SL 2011, ch 27, § 4, eff. June 28, 2011.



§ 4-8-19.2 Expired.

4-8-19.2. Expired on June 30, 2012.



§ 4-8-20 Payment of claims contracted in one year from subsequent year's funds.

4-8-20. Payment of claims contracted in one year from subsequent year's funds. Valid claims contracted for in one fiscal year may be paid from an appropriation for a subsequent fiscal year upon specific approval of the commissioner of finance and management.

Source: SL 1963, ch 353, § 12 (3).



§ 4-8-21 Reversion of unencumbered special appropriations after four years--Period ofavailability of encumbered amounts.

4-8-21. Reversion of unencumbered special appropriations after four years--Period of availability of encumbered amounts. At the end of four full fiscal years following the effective date of any special appropriations act, unless such act explicitly states to the contrary, the amount of the appropriation remaining unexpended and which has not been contractually obligated in writing, and approved by the commissioner of finance and management prior to the end of the fiscal year, shall lapse and cease to be available, and revert to the fund from which appropriated. Such encumbered amounts shall be only available for such expenditure for a period of not to exceed two additional fiscal years as determined by the commissioner of finance and management.

Source: SL 1963, ch 353, § 12 (4); SL 1979, ch 32, § 2.



§ 4-8-21.1 Lapse of bonding authorization after four years unless necessary to complete projectcontracted in writing--Exceptions.

4-8-21.1. Lapse of bonding authorization after four years unless necessary to complete project contracted in writing--Exceptions. At the end of four full fiscal years following the effective date of any act authorizing any officer, board, or commission to issue debt for any project or other purpose, unless the act explicitly provides otherwise, the authorization to issue debt shall lapse and cease to be available unless issuance of the debt is necessary to finance the completion of the project or purpose and the issuance of the debt is contractually obligated in writing. This section does not apply to the South Dakota Housing Development Authority, the South Dakota Health and Educational Facilities Authority, the South Dakota Economic Development Finance Authority, the Value Added Finance Authority, and the export development authority, any sum in excess of the cumulative funding need as estimated by the Legislature which may be authorized in § 46A-1-30, or any refunding or refinancing operation undertaken by any officer, board, or commission.

Source: SL 1977, ch 42; SL 1989, ch 45.



§ 4-8-22 Period of availability of maintenance and repair appropriations--Reversion--Availability of encumbered amounts.

4-8-22. Period of availability of maintenance and repair appropriations--Reversion--Availability of encumbered amounts. Any moneys appropriated for maintenance and repair shall be available for expenditure for two full fiscal years following the effective date such appropriation was available for expenditure, at which time, the unexpended balances of such appropriations which have not been contractually obligated in writing and approved by the commissioner of finance and management prior to the end of the fiscal year, shall revert to the fund from which the appropriation was made. Such encumbered amounts shall be only available for such expenditure for a period of not to exceed two additional fiscal years as determined by the commissioner of finance and management.

Source: SL 1967, ch 260, § 3; SL 1979, ch 32, § 3.



§ 4-8-23 Repealed.

4-8-23. Repealed by SL 2010, ch 28, § 1.



§ 4-8-24 Unauthorized payment or obligation as misdemeanor--Revenue anticipation warrantsand school fund distribution excepted.

4-8-24. Unauthorized payment or obligation as misdemeanor--Revenue anticipation warrants and school fund distribution excepted. Any state officer, deputy, agent, employee, or representative of the state in any capacity, who shall create or attempt to create any indebtedness against the state without express authority of a statute so to do, or any state auditor or member of any auditing board who shall draw any voucher or warrant without an appropriation for the specific purpose first having been made by the Legislature, or any state treasurer, or treasurer of any board who shall pay any voucher or warrant so drawn, or who shall make or attempt to make any expenditure of money in excess of the amount appropriated for any purpose by act of the Legislature, shall be guilty of a Class 2 misdemeanor; provided, that nothing in this section shall be deemed to prevent the issuance of funding warrants or warrants based upon the revenues assessed and not yet collected; provided further, that nothing in this section shall be so construed as to forbid the state auditor from issuing warrants apportioning the school funds and taxes collected from corporations to the several counties.

Source: SL 1891, ch 111, § 1; SL 1895, ch 97, § 1; RPenC 1903, § 541; RC 1919, § 3835; SDC 1939, § 13.1307; SL 1980, ch 24, § 60.



§ 4-8-25 Retention of appropriation balance to pay outstanding liabilities of terminated budgetunit--Reversion to general fund after one year.

4-8-25. Retention of appropriation balance to pay outstanding liabilities of terminated budget unit--Reversion to general fund after one year. Whenever, by an act of the Legislature or by directive of any state department or institution, a budget unit, as defined by subdivision 4-7-1(9), becomes nonexistent, the commissioner of the Bureau of Finance and Management shall retain sufficient unexpended appropriation balance to pay all liabilities outstanding at the time the agency becomes nonexistent. At the end of one year, any unexpended balances shall lapse and cease to be available, and shall revert to the general fund if no other fund was designated.

Source: SL 1978, ch 39, § 2; SL 1982, ch 46.



§ 4-8-26 Appropriation of money deposited in treasury in trust or requiring refund.

4-8-26. Appropriation of money deposited in treasury in trust or requiring refund. Money deposited in the state treasury, which necessitates a refund to any party or is held in trust for any party, is appropriated for expenditure from the fund in which the money is deposited.

Source: SL 1984, ch 30, § 20.



§ 4-8-27 Promulgation of rules for temporary draw of money between funds.

4-8-27. Promulgation of rules for temporary draw of money between funds. The state auditor shall promulgate rules pursuant to chapter 1-26 for authorizing, monitoring, and controlling the temporary draw of money between state fund.

Source: SL 1997, ch 35, § 4.



§ 4-8-28 Submission of independent projections by Bureau of Finance and Management andLegislative Research Council--Proposals for eliminating shortfall.

4-8-28. Submission of independent projections by Bureau of Finance and Management and Legislative Research Council--Proposals for eliminating shortfall. The Bureau of Finance and Management and the Legislative Research Council shall prepare and submit, no later than the thirty-eighth legislative day of each legislative session, independent projections that conform with the provisions of subdivisions 4-7-10(2) and (5) to the Governor or the Governor's designee and the Joint Committee on Appropriations.

If either of the estimates provided in this section project a budget shortfall in excess of two and one-half percent of the general fund appropriated budget in the current or next fiscal year, the Bureau of Finance and Management and the Legislative Research Council shall propose measures to the Governor and the Appropriations Committee of the Legislature for eliminating the shortfall.

Source: SL 2014, ch 27, § 1.






Chapter 08A - Interim Transfers and Appropriations

§ 4-8A-1 Definition of terms.

4-8A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise requires, mean:

(1) "General appropriation act," the bill enacted by the Legislature in accordance with the provisions of S.D. Const., Art. XII, § 2, requiring a majority vote of all the members of each house of the Legislature;

(2) "General contingency funds," appropriated funds for expenditures arising from or subject to unforeseen conditions of a department's or institution's operations for which a general fund appropriation has not been provided and which are deemed by the Governor and the special committee to be in the interest of the state and its agencies or institutions;

(3) "Maintenance and repair," expenditures authorized for contractual services for repairs, alterations and additions to physical plant and expenditures for supplies and materials purchased by a state institution or agency to be used in the repair, alteration or additions to physical plant, where the same are to be repaired or altered by the use of institution or agency employees, and expenditures for replacement of equipment, the primary use of which is for repair and alteration of physical plant;

(4) "Program," major services rendered by a department for a single identifiable purpose as appropriated within a department budget;

(5) "Special committee," the committee created by § 4-8A-2.
Source: SL 1974, ch 44, § 1; SL 1980, ch 39, § 1.



§ 4-8A-2 Special interim committee created--Approval and removal of members.

4-8A-2. Special interim committee created--Approval and removal of members. Those members of the South Dakota Legislature who serve on the senate and house of representatives standing committees on appropriations during any regular legislative session shall serve as a special committee during the interim between regular legislative sessions. The president pro tempore of the Senate may remove any member of the Senate from the special committee if requested by the member of the special committee. The president pro tempore of the Senate may appoint any member of the Senate to fill a vacancy on the special committee that may occur due to the death, resignation, or removal of a member of the Senate serving on the special committee. The speaker of the House of Representatives may remove any member of the House of Representatives from the special committee if requested by the member of the special committee. The speaker of the House of Representatives may appoint any member of the House of Representatives to fill a vacancy on the special committee that may occur due to the death, resignation, or removal of a member of the House of Representatives serving on the special committee.

Source: SL 1974, ch 44, § 2; SL 1996, ch 34, § 1.



§ 4-8A-3 Powers and duties of special committee.

4-8A-3. Powers and duties of special committee. The special committee shall serve to release sums of money from any general contingency funds appropriated for contingent purposes by the general appropriation act or any special act. The special committee shall also serve to continually review, evaluate, and coordinate state fiscal and budgetary policy including, but not limited to, the adoption of any new programs by any department of state government and shall also carry out any assignments made by the Executive Board of the Legislative Research Council.

The committee may hold public hearings to review the budget report submitted by the Governor and the long-term capital improvements budget as required in § 4-7-19. The committee may summon and examine witnesses.

Source: SL 1974, ch 44, § 3; SL 2014, ch 28, § 1.



§ 4-8A-4 Meetings of special committee--Quorum.

4-8A-4. Meetings of special committee--Quorum. The special committee shall meet upon the call of the chair or co-chairs between regular legislative sessions. A majority of the membership constitutes a quorum for the transaction of business.

Source: SL 1974, ch 44, § 6; SL 1996, ch 34, § 2.



§ 4-8A-5 Classification and coding of general appropriation amounts.

4-8A-5. Classification and coding of general appropriation amounts. The appropriation amounts authorized as a result of the general appropriation act shall be classified and coded for budgetary accounting purposes in accordance with the provisions of chapter 4-7.

Source: SL 1974, ch 44, § 8.



§ 4-8A-6 Use of general appropriation amounts for specific purposes only--Auditor to issuewarrants.

4-8A-6. Use of general appropriation amounts for specific purposes only--Auditor to issue warrants. All amounts appropriated by the general appropriation act shall be used for the specific purposes therein provided and no other. The state auditor shall issue warrants on itemized and approved vouchers filed in his office, but no warrants shall be issued to or on behalf of any person, department, or institution, on any fund in excess of the appropriation specifically made in the general appropriation act, except as provided by the provisions of this chapter, a special act of the Legislature making a specific appropriation, an internal service fund created by the Legislature, or a continuing appropriation from state revenues.

Source: SL 1974, ch 44, § 9.



§ 4-8A-7 Allocation of general appropriations to Bureau of Administration or institutions--Transfer documents--Adjustment of records.

4-8A-7. Allocation of general appropriations to Bureau of Administration or institutions--Transfer documents--Adjustment of records. Any moneys appropriated in the general appropriation act to the Board of Regents, or the executive branch for operations, maintenance, and repair, and contingency for institutions and programs under their jurisdiction shall be allocated by the board or department heads to the Bureau of Administration or to the expenditure accounts of the institutions to which an allocation of funds is made. Such transfer documents shall be approved by the Bureau of Finance and Management.

Source: SL 1974, ch 44, § 10; SL 1975, ch 45; SL 1989, ch 20, § 50.



§ 4-8A-8 Transfers of general appropriations between programs, departments, and bureaus--Record of transfers.

4-8A-8. Transfers of general appropriations between programs, departments, and bureaus--Record of transfers. Moneys appropriated on a program basis by the General Appropriation Act may be transferred between program accounts within or between programs within departments and bureaus or between departments and bureaus to reflect a reorganization pursuant to Article IV, section 8 of the South Dakota Constitution only at the written request of a governing body, department secretary, or bureau commissioner, or designee, in accordance with procedures established by the Bureau of Finance and Management and only upon written approval of the Bureau of Finance and Management. Transfer of moneys appropriated by the General Appropriations Act between departments, institutions, and bureaus that is not necessary for a reorganization pursuant to Article IV, section 8 of the South Dakota Constitution may only occur at the written request of a governing body, department secretary, or bureau commissioner, or designee, only in accordance with procedures established by the Bureau of Finance and Management and only upon approval by the special committee created in this chapter. The Bureau of Finance and Management shall keep a record of all such authorizations of transfers and make them available for public inspection. Immediately after the transfer of moneys authorized by this section is approved, the bureau shall transmit an authorization notice to the special legislative committee established in § 4-8A-2 and its designees.

Source: SL 1974, ch 44, § 11; SL 1977, ch 40, § 3; SL 1978, ch 38; SL 1986, ch 47, § 1; SL 1997, ch 36, § 1; SL 2014, ch 29, § 1.



§ 4-8A-9 Contingency fund requests--Governor's recommendation to special committee.

4-8A-9. Contingency fund requests--Governor's recommendation to special committee. All requests by state departments and institutions for moneys from any general contingency funds appropriated by the general appropriation act or any special act shall be submitted in writing to the Governor, the Bureau of Finance and Management, and the chairman or chairmen of the special committee, setting forth clearly the proposed usage and necessity for such funds. If the Governor deems any such request to be in the public interest and of sufficient necessity, he shall submit a recommendation to the special committee, for its consideration and disposition.

Source: SL 1974, ch 44, § 4.



§ 4-8A-10 Notice to special committee members of request for contingency funds.

4-8A-10. Notice to special committee members of request for contingency funds. Whenever it shall be deemed necessary for the special committee to consider, pass upon and release general contingency funds for emergency purposes or as supplements to the budgets for the ordinary expenses of state departments and institutions, the Governor shall give due and reasonable notice to the members of the special committee.

Source: SL 1974, ch 44, § 5.



§ 4-8A-11 Vote of committee required for release of contingency funds--Change in Governor'srecommended amount--Transfer of funds.

4-8A-11. Vote of committee required for release of contingency funds--Change in Governor's recommended amount--Transfer of funds. No action shall be taken on release of moneys from any general contingency funds except by majority vote of the entire membership. The special committee by majority vote of the entire membership may reduce or increase the dollar amount recommended by the Governor. The Bureau of Finance and Management shall initiate the transfer of such funds to the proper department fund.

Source: SL 1974, ch 44, § 6.



§ 4-8A-12 Transfer of contingency funds.

4-8A-12. Transfer of contingency funds. Notwithstanding the provisions of § 4-8A-8, the Executive Board of the Legislative Research Council may, by majority vote of the board, transfer money appropriated to a legislative department contingency program line item in the general appropriations act to other program line items within the legislative department upon written request of the division heads. The Legislative Research Council shall keep a record of all such authorizations of transfers and make them available to the public.

Source: SL 1983, ch 30.



§ 4-8A-13 Repealed.

4-8A-13. Repealed by SL 1999, ch 97, § 3.



§ 4-8A-14 Certain statutes inapplicable to funds received through American Recovery andReinvestment Act or FAA Air Transportation Modernization and SafetyImprovement Act.

4-8A-14. Certain statutes inapplicable to funds received through American Recovery and Reinvestment Act or FAA Air Transportation Modernization and Safety Improvement Act. The provisions of §§ 4-7-32, 4-7-39, 4-8A-8, 4-8-17.1, and 31-2-14 do not apply to any funds received by the State of South Dakota from the federal government through the American Recovery and Reinvestment Act of 2009, P.L. 111-5 or the FAA Air Transportation Modernization and Safety Improvement Act, P.L. 111-226. (SL 2009, ch 23, § 3, as amended by SL 2011, ch 27, § 3 provides: This Act is effective June 29, 2009, and expires on June 30, 2016.")

Source: SL 2009, ch 23, § 1, eff. June 29, 2009; SL 2011, ch 27, § 1, eff. June 28, 2011.



§ 4-8A-15 Repealed.

4-8A-15. Repealed by SL 2011, ch 27, § 2, eff. June 28, 2011.



§ 4-8A-16 Submission of independent projections by Bureau of Finance and Management andLegislative Research Council--Proposals for eliminating shortfall.

4-8A-16. Submission of independent projections by Bureau of Finance and Management and Legislative Research Council--Proposals for eliminating shortfall. The Bureau of Finance and Management and the Legislative Research Council shall prepare and submit, no later than July thirtieth of each year, independent projections that conform with the provisions of subdivisions 4-7-10(2) and (5) to the Governor or the Governor's designee and the committee created by this chapter. Notwithstanding the provisions of subdivisions 4-7-10(2) and (5), the projections shall contain information of actual revenue for each of the two fiscal years last concluded and the estimated revenue of the current fiscal year.

If either of the estimates provided in this section project a budget shortfall in excess of two and one-half percent of the general fund appropriated budget in the current fiscal year, the Bureau of Finance and Management and the Legislative Research Council shall propose measures to the Governor and the special committee created in chapter 4-8A for eliminating the shortfall. If either of the estimates provided in this section project a budget shortfall in the current or next fiscal year of five percent or greater of the general fund appropriated budget, the Governor shall propose measures to eliminate the shortfall consistent with S.D. Const., Art. 12, § 7.

Source: SL 2014, ch 27, § 2.






Chapter 08B - Coordination of Federally Aided Programs

§ 4-8B-1 Purpose of chapter.

4-8B-1. Purpose of chapter. The purpose of this chapter is to coordinate federally aided state agency programs with other state programs.

Source: SL 1974, ch 43, § 1.



§ 4-8B-2 Repealed.

4-8B-2. Repealed by SL 2012, ch 76, § 17.



§ 4-8B-3 Federal aid applications and use to comply with chapter.

4-8B-3. Federal aid applications and use to comply with chapter. State agencies shall not make application for or expend federal grants-in-aid for any purpose except in accordance with the provisions of this chapter.

Source: SL 1974, ch 43, § 3.



§ 4-8B-4 to 4-8B-9. Repealed.

4-8B-4 to 4-8B-9. Repealed by SL 2012, ch 76, §§ 18 to 23.



§ 4-8B-10 Review by special committee before expenditure--Bureau of Finance andManagement to make changes--Joint rules.

4-8B-10. Review by special committee before expenditure--Bureau of Finance and Management to make changes--Joint rules. Notwithstanding § 4-8-17, moneys and grants received from the United States or other grants or gifts of other funds in excess of the amounts appropriated in the general appropriations act, shall not be deemed appropriated until after review by the special committee created by chapter 4-8A and then only with an affirmative vote on acceptance of such funds by a majority of the full membership of the special committee. Subsequent to an affirmative action on the part of the special committee, the Bureau of Finance and Management shall make the appropriate changes in the budgetary accounting system. The two houses of the Legislature may establish rules for the interpretation of this section through adoption of joint rules.

Source: SL 1974, ch 44, § 7; SL 1977, ch 43.



§ 4-8B-10.1 Full-time equivalent positions included in review--Approval of position level.

4-8B-10.1. Full-time equivalent positions included in review--Approval of position level. The review, pursuant to § 4-8B-10, of moneys received shall include the number of full-time equivalent positions to be hired as a result of the acceptance of additional moneys. The special committee created by chapter 4-8A shall approve the number of full-time equivalent positions to be hired. No budget unit shall exceed the full-time equivalent position level established without specific approval of the special committee.

Source: SL 1977, ch 44.



§ 4-8B-11 Accounting for federal funds--Auditor-general's procedures acceptable.

4-8B-11. Accounting for federal funds--Auditor-general's procedures acceptable. All expenditures of federal grant funds by state agencies shall be recorded, accounted for, reported and audited in a manner similar to the general funds of the state. The provisions of this section shall not be construed as a requirement for state agencies accounting for federal grant funds in a manner accepted by the state auditor-general to alter the state agencies' methods of administering and accounting for the expenditures of such federal grant funds.

Source: SL 1974, ch 43, § 10.



§ 4-8B-12 Citation of chapter.

4-8B-12. Citation of chapter. This chapter may be cited as the Coordination of Federally Aided State Programs Act.

Source: SL 1974, ch 43, § 11.






Chapter 09 - Disbursement of Funds

§ 4-9-1 Auditor's warrant required for payments.

4-9-1. Auditor's warrant required for payments. Money shall be paid from the state treasury only upon the auditor's warrant, which is defined to be an acceptable instrument of payment.

Source: SL 1891, ch 113, § 10; RPolC 1903, § 329; RC 1919, § 6942; SDC 1939, § 55.2314; SL 1984, ch 30, § 3A; SL 1985, ch 33, § 38; SL 1993, ch 50, § 1.



§ 4-9-1.1 Rules for issuing warrants.

4-9-1.1. Rules for issuing warrants. The state auditor shall adopt, pursuant to chapter 1-26, rules governing the procedure for issuing state warrants and the disbursements for which warrants may and may not be issued.

Source: SL 1975, ch 10, § 1.



§ 4-9-2 Accounts and claims presented to auditor for examination and adjustments--Institutional payrolls.

4-9-2. Accounts and claims presented to auditor for examination and adjustments--Institutional payrolls. All accounts and claims against the state, which shall be by law directed to be paid out of the state treasury thereof, shall be presented to the state auditor, who shall examine and adjust the same; provided, however, that the Bureau of Finance and Management shall have authority to establish rules and regulations under which the State Board of Regents may provide for the processing of payrolls on a local institutional basis, and budgeted funds may be transferred on a monthly basis for this purpose.

Source: SL 1862-63, ch 53, §§ 3, 4; PolC 1877, ch 7, § 2; CL 1887, § 69; RPolC 1903, § 71; RC 1919, § 5342; SDC 1939, § 55.1301; SL 1970, ch 32.



§ 4-9-3 Administration of oaths and certification of accounts by auditor.

4-9-3. Administration of oaths and certification of accounts by auditor. The state auditor or his deputy is authorized to administer oaths to claimants and witnesses in support of the justice of such accounts as may be exhibited to him for allowance, and to certify thereto.

Source: SL 1862-3, ch 53, § 18; PolC 1877, ch 7, § 16; CL 1887, § 82; RPolC 1903, § 85; RC 1919, § 5350; SDC 1939, § 55.1304.



§ 4-9-4 Declaration in lieu of verification or oath--False statement as perjury.

4-9-4. Declaration in lieu of verification or oath--False statement as perjury. Wherever any law of this state requires a claim or account against the state, or any political subdivision thereof, including municipalities and school districts, to be verified or sworn to before an officer authorized to administer oaths, prior to presentation or payment, it shall be a sufficient compliance with such law if the claimant, or authorized officer or agent thereof, in lieu of verification before a notary public shall sign a statement printed or written thereon in the form following: "I declare and affirm under the penalties of perjury that this claim has been examined by me, and to the best of my knowledge and belief, is in all things true and correct." Any person who shall sign a claim or account bearing the statement written or printed thereon as provided for in this section, knowing the same to be false or untrue, in whole or in part, shall be guilty of perjury.

Source: SL 1953, ch 490, §§ 1, 2; SDC Supp 1960, §§ 55.2918, 55.9939; SL 1980, ch 24, § 61.



§ 4-9-5 False instrument to obtain public funds as theft.

4-9-5. False instrument to obtain public funds as theft. Any person or persons who shall knowingly obtain or attempt to obtain any public moneys or public funds from the State of South Dakota, or any of its political subdivisions, by means of or by use of any false affidavit or other instrument, where such affidavit or instrument is the basis for the claim for payment of public moneys or public funds, shall be guilty of theft.

Source: SDC 1939, § 13.4216 as enacted by SL 1964, ch 32; SL 1980, ch 24, § 62.



§ 4-9-6 Notice to attorney general and state's attorney of false affidavits to obtain moneyfrom treasury.

4-9-6. Notice to attorney general and state's attorney of false affidavits to obtain money from treasury. It shall be the duty of the state auditor upon receiving knowledge that any person has made any false affidavit to secure money from the state treasury, to forthwith notify the attorney general, and also the state's attorney of any county in which such oath was made, of such fact and it shall be the duty of the attorney general and of such state's attorney to prosecute such person.

Source: SL 1911, ch 4, § 4; RC 1919, § 5346; SDC 1939, § 55.1305.



§ 4-9-7 Refusal by auditor to issue improper warrant--Appeal to courts.

4-9-7. Refusal by auditor to issue improper warrant--Appeal to courts. The state auditor may refuse to issue a warrant if he determines that such issue and payment is or would be illegal, unauthorized, or improper.

From any decision of the state auditor rejecting a claim or stopping issue or payment of a warrant, any person aggrieved or interested may take an appeal only to the circuit court for Hughes County, South Dakota, in accordance with the provisions of chapter 1-26 and, from the decision of such court, to the Supreme Court.

Source: SL 1966, ch 160; SL 1980, ch 26, § 19.



§ 4-9-8 Issuance of warrants by auditor--Contents--Record of warrants.

4-9-8. Issuance of warrants by auditor--Contents--Record of warrants. The state auditor shall issue warrants payable at the state treasury which shall be numbered consecutively and each shall specify the date of the issue, and the name of the person to whom payable. The number, date of issue, and the name of the person to whom payable, of each warrant, shall be entered upon a record and shall be carefully preserved by the auditor in his office.

Source: SL 1862-3, ch 53, §§ 3, 4; PolC 1877, ch 7, § 2; CL 1887, § 69; RPolC 1903, § 71; RC 1919, § 5342; SDC 1939, § 55.1301; SL 1969, ch 208, § 1; SL 1993, ch 50, § 2.



§ 4-9-9 Auditor's record of warrants issued--Contents--Intra-agency and inter-agencytransactions.

4-9-9. Auditor's record of warrants issued--Contents--Intra-agency and inter-agency transactions. The state auditor shall keep a record of the number of each warrant issued, the amount thereof, the date of its issue, and the name of the person to whom issued, and the fund on which such warrant is drawn. Intra-agency and inter-agency billing for goods provided and services performed by state departments, agencies, and institutions shall be made on a noncash basis through the use of accounting entries.

Source: SL 1862-3, ch 53, § 7; PolC 1877, ch 7, § 5; CL 1887, § 72; RPolC 1903, § 74; RC 1919, § 5343; SDC 1939, § 55.1301; SL 1969, ch 208, § 2; SL 1993, ch 50, § 3.



§ 4-9-10 Apportionment of money due other public agencies--Warrant and notice of amount.

4-9-10. Apportionment of money due other public agencies--Warrant and notice of amount. The apportionment of all money paid into the state treasury, any part of which is required by law to be paid to the several counties, to municipal corporations, or to Indian tribes, or any part of which is to be rebated in compliance with any intergovernmental agreement pursuant to chapter 1-24, shall be made by the auditor and treasurer. The auditor shall, and he is authorized to, draw his warrants on the state treasury for the amount found due each county, corporation, Indian tribe, or other public agency and forward the same to the treasurer of such county, corporation, Indian tribe, or other public agency, and at the same time send a written notice to the auditor of such county, corporation, Indian tribe, or other public agency stating the amount so apportioned.

Source: SL 1891, ch 113, § 9; RPolC 1903, § 328; RC 1919, § 6941; SDC 1939, § 55.2313; SL 1974, ch 42.



§ 4-9-11 Payment of warrants by treasurer--Cancellation, recording, and registration.

4-9-11. Payment of warrants by treasurer--Cancellation, recording, and registration. The state treasurer shall pay warrants drawn by the state auditor in conformity with the provisions of this code, when there is money in the treasury appropriated for that purpose. After a warrant is paid he shall cause it to be indelibly canceled by perforating or stamping it with the word "paid." He shall keep a record of the number of the warrant, its date, amount, the name of the payee, the date of payment, the name of the person to whom paid, and the amount of interest, if any, paid thereon. If a warrant is presented to the state treasurer for payment and there are no funds in the treasury appropriated for that purpose, he shall cause the same to be registered as provided by this code.

Source: SL 1862-3, ch 52, §§ 5 to 7; PolC 1877, ch 8, §§ 5 to 7; CL 1887, §§ 88 to 90; RPolC 1903, §§ 88 to 90; RC 1919, §§ 5355 to 5357; SDC 1939, § 55.1404; SL 1951, ch 264; SL 1973, ch 35; SL 1993, ch 50, § 5.



§ 4-9-12 Treasurer not to purchase warrants at discount nor to receive fees.

4-9-12. Treasurer not to purchase warrants at discount nor to receive fees. The state treasurer shall in no case purchase or receive any warrant payable at the state treasury, or any audited account, at a less value than is expressed therein; nor shall he receive any fee or reward, aside from his annual salary, for transacting any business connected with the duties of his office.

Source: SL 1862-3, ch 52, § 10; PolC 1877, ch 8, § 10; CL 1887, § 93; RPolC 1903, § 95; RC 1919, § 5362; SDC 1939, § 55.1408.



§ 4-9-13 Treasurer's warrant register--Items shown.

4-9-13. Treasurer's warrant register--Items shown. The state treasurer shall provide himself with and keep a warrant register, which register shall show in a column arranged for that purpose the number, date, and amount of each warrant presented, the particular fund upon which the same is drawn, the date of presentation, the name and address of the person in whose name the same is registered, the date of payment when made, the amount of interest, and the total amount paid thereon, with the date when notice to the person in whose name such warrant is registered is mailed as hereinafter provided.

Source: SL 1874-5, ch 74, § 2; PolC 1877, ch 50, § 2; CL 1887, § 1672; RPolC 1903, § 2252; SL 1913, ch 359; RC 1919, § 6974; SDC 1939, § 55.2501.



§ 4-9-14 Registration and endorsement of warrants not paid for want of funds.

4-9-14. Registration and endorsement of warrants not paid for want of funds. Whenever any warrant shall be presented to any such treasurer for payment and there shall be no funds in the treasury appropriated for that purpose, the treasurer shall enter such warrant in his warrant register for payment, in the order of presentation; and upon each warrant so registered, he shall endorse the registry number, date of registration and the words "not paid for want of funds," and sign such endorsement; provided however that nothing in this chapter shall be construed to require the holder of any warrant to register the same.

Source: SL 1874-5, ch 74, § 3; PolC 1877, ch 50, § 3; CL 1887, § 1673; SL 1893, ch 57, § 1; RPolC 1903, § 2253; RC 1919, § 6975; SDC 1939, § 55.2501.



§ 4-9-15 Interest on warrants not paid for want of funds.

4-9-15. Interest on warrants not paid for want of funds. All state warrants shall draw interest after presentation for payment at the office of the state treasurer and endorsement by that officer as "not paid for want of funds," at a rate to be negotiated by the parties.

Source: RPolC 1903, § 2247; SL 1909, ch 120; RC 1919, § 6970; SDC 1939, § 55.2503; SL 1983, ch 28, § 2.



§ 4-9-16 Order of payment of warrants--Notice of sufficiency of funds to holders of registeredwarrants.

4-9-16. Order of payment of warrants--Notice of sufficiency of funds to holders of registered warrants. All warrants upon the state treasurer shall be paid out of the fund on which they were drawn in the order of their presentation.

All registered state warrants shall be paid in the order of their registration, and it shall be the duty of every such treasurer, as soon as money sufficient for the payment of such warrants is received to the credit of the particular fund upon which the same are drawn, to immediately notify, by mail, the persons in whose names the same are drawn or, if he shall receive written notice from some other person that he is the holder of any such warrant, then the treasurer shall notify such other person; and thereupon interest upon such warrants shall cease and the treasurer shall pay and cancel such warrants upon presentation thereof.

Source: SL 1874-5, ch 74, §§ 1, 4; PolC 1877, ch 50, §§ 1, 4; CL 1887, §§ 1671, 1674; SL 1895, ch 186, § 1; RPolC 1903, §§ 2251, 2254; SL 1913, ch 359; RC 1919, §§ 6973, 6976; SDC 1939, § 55.2502.



§ 4-9-17 Termination of funds in treasury--Retention of money to pay outstanding liabilitiesand warrants--Transfer of remaining balance after 180 days.

4-9-17. Termination of funds in treasury--Retention of money to pay outstanding liabilities and warrants--Transfer of remaining balance after 180 days. If a fund other than the general fund becomes nonexistent or is transferred to another fund by an act of the Legislature or by directive of any state department or institution, the commissioner of finance and management shall retain sufficient money within the fund to pay all outstanding liabilities and all outstanding warrants drawn against the fund until the warrants expire one hundred eighty days after their issuance. The commissioner of finance and management shall transfer any balance remaining in the fund after the expiration period to the fund if the original fund was previously transferred or to the general fund if no other fund was designated.

Source: SL 1953, ch 291, § 2; SDC Supp 1960, § 55.2507; SL 1970, ch 31, § 1; SL 1978, ch 39, § 1; SL 1984, ch 30, § 3; SL 1988, ch 47, § 1.



§ 4-9-18 Cancellation of unclaimed warrants held by auditor.

4-9-18. Cancellation of unclaimed warrants held by auditor. The state auditor may cancel all state warrants remaining unclaimed in his office after the expiration of one hundred eighty days from the date of the issue thereof.

Source: SL 1913, ch 360; RC 1919, § 6887; SDC 1939, § 55.2506; SL 1970, ch 31, § 2; SL 1985, ch 33, § 1; SL 1988, ch 47, § 2.



§ 4-9-19 Period allowed for presentation of warrants to treasurer.

4-9-19. Period allowed for presentation of warrants to treasurer. No warrant issued by the state auditor at any time before or after July 1, 1988, may be paid by the state treasurer unless such warrant shall be presented to the state treasurer within one hundred eighty days of the date on which the warrant was issued.

Source: SL 1941, ch 327, § 1; SL 1953, ch 291, § 1; SDC Supp 1960, § 55.2507; SL 1970, ch 31, § 3; SL 1988, ch 47, § 3.



§ 4-9-20 Cancellation of warrants not presented for payment--Record.

4-9-20. Cancellation of warrants not presented for payment--Record. Any warrant that has not been presented for payment at any time within the one hundred eighty-day period from the date on which the warrant was issued by the holder or owner of such warrant shall be canceled by the state auditor and a record kept showing that the original has been canceled.

Source: SL 1941, ch 327, § 3; SL 1953, ch 291, § 2; SDC Supp 1960, § 55.2507; SL 1970, ch 31, § 4; SL 1985, ch 33, § 2; SL 1988, ch 47, § 4.



§ 4-9-21 Replacement of lost and destroyed warrants and checks authorized.

4-9-21. Replacement of lost and destroyed warrants and checks authorized. If any warrant or check issued by the state or any of its political subdivisions is lost or destroyed, so that it cannot be presented for payment the state and its political subdivisions may issue a replacement warrant or check as set forth in §§ 4-9-22 to 4-9-27, inclusive.

Source: SL 1965, ch 243, § 1; SL 1985, ch 33, § 3.



§ 4-9-22 Application and affidavit for replacement of lost or destroyed warrant or check.

4-9-22. Application and affidavit for replacement of lost or destroyed warrant or check. An application and affidavit shall be made to the issuing officer, containing information to identify the original warrant or check with a request that a replacement warrant or check be issued. If the applicant is not the payee of the warrant or check, or a bank, the application shall contain an assignment by the payee to the applicant. The application and affidavit shall be sworn to by the applicant.

Source: SL 1965, ch 243, § 1 (1) to (3); SL 1981, ch 31, § 1; SL 1985, ch 33, § 4; SL 1993, ch 50, § 6; SL 1994, ch 44.



§ 4-9-23 Addition of identifying information to application for replacement warrant or check.

4-9-23. Addition of identifying information to application for replacement warrant or check. The issuing officer shall place on the application provided for by § 4-9-22 sufficient information to show the original warrant or check number, date of issue, payee, and fund.

Source: SL 1965, ch 243, § 1 (4).



§ 4-9-24 Stop order on lost or destroyed warrant or check--Issuance of replacement.

4-9-24. Stop order on lost or destroyed warrant or check--Issuance of replacement. Upon approval of the application by the issuing officer, the issuing officer shall cause a stop-payment order to be filed with the drawee bank and he shall thereafter issue a warrant or check marked "REPLACEMENT OF NO. _ " and deliver the warrant or check to the applicant thereof.

Source: SL 1965, ch 243, § 1 (5); SL 1984, ch 30, § 82; SL 1993, ch 50, § 7.



§ 4-9-25 State and political subdivisions relieved from liability on issuance of replacementwarrant or check.

4-9-25. State and political subdivisions relieved from liability on issuance of replacement warrant or check. If a replacement warrant or check is issued under the provisions of § 4-9-24, the original warrant or check is considered canceled, and the state or its political subdivisions are relieved from any liability for the payment thereof. In no case is either the state or its political subdivisions liable for any damages accruing under the provisions of §§ 4-9-21 to 4-9-27, inclusive.

Source: SL 1965, ch 243, § 1; SL 1985, ch 33, § 5.



§ 4-9-26 Discretion in issuance of duplicate warrant or check.

4-9-26. Discretion in issuance of duplicate warrant or check. The issuing officer shall use his discretion in carrying out the provisions of §§ 4-9-21 to 4-9-25, inclusive, as appears to him to be right and in accordance with justice, honesty, and circumstances.

Source: SL 1965, ch 243, § 1.



§ 4-9-27 Cancellation of replacement warrant or check if not presented in time.

4-9-27. Cancellation of replacement warrant or check if not presented in time. Any replacement warrant or check issued under the provisions of § 4-9-24 remaining unpaid after the expiration of one hundred eighty days from the date of the issue is considered canceled and state warrants are subject to the provisions of §§ 4-9-19 and 4-9-20.

Source: SL 1965, ch 243, § 1; SL 1970, ch 31, § 5; SL 1985, ch 33, § 6; SL 1988, ch 47, § 5.



§ 4-9-28 Payment of warrants not presented in time--Fund or account charged.

4-9-28. Payment of warrants not presented in time--Fund or account charged. Notwithstanding the provisions for cancellation of state warrants as set forth in this chapter the state auditor shall direct the payment of any properly issued warrant to any person entitled to payment thereof within a period of four years from date of issue and may direct the payment for warrants more than four years from the date of issue. Such payments shall be made from the same fund or account from which issuance was originally made.

Source: SL 1970, ch 31, § 6; SL 1985, ch 33, § 7.






Chapter 10 - Accounts and Records

§ 4-10-1 State treasurer's accounts of receipts and disbursements.

4-10-1. State treasurer's accounts of receipts and disbursements. The state treasurer shall keep an accurate account of the receipts and disbursements of the treasury.

Source: SL 1862-3, ch 52, § 4; PolC 1877, ch 8, § 3; CL 1887, § 86; RPolC 1903, § 87; RC 1919, § 5354; SDC 1939, § 55.1403; SL 1984, ch 30, § 73.



§ 4-10-2 Legislative inspection of treasurer's records.

4-10-2. Legislative inspection of treasurer's records. The state treasurer shall as often as required submit his books, accounts, vouchers, and funds in the treasury to the inspection of either branch of the Legislature or to any committee thereof appointed for that purpose.

Source: SL 1862-3, ch 52, § 9; PolC 1877, ch 8, § 9; CL 1887, § 92; RPolC 1903, § 94; RC 1919, § 5361; SDC 1939, § 55.1406.



§ 4-10-3 Accounts kept by state budgetary accounting system.

4-10-3. Accounts kept by state budgetary accounting system. The state budgetary accounting system shall keep an accurate account for revenues received and payments made from the state treasury for the state treasurer and state auditor.

Source: SL 1891, ch 113, § 11; RPolC 1903, § 330; RC 1919, § 6943; SDC 1939, § 55.2315; SL 1984, ch 30, § 74.



§ 4-10-4 Monthly reconciliation of accounting system balances with bank account records.

4-10-4. Monthly reconciliation of accounting system balances with bank account records. At the beginning of each month, the Bureau of Finance and Management shall reconcile the state accounting system balances with the state treasurer's state bank account records. The state treasurer will receive a copy of the reconciliation as soon as it is completed.

Source: SL 1891, ch 113, § 12; RPolC 1903, § 331; RC 1919, § 6944; SDC 1939, § 55.2316; SL 1980, ch 10, § 4; SL 1984, ch 30, § 75.



§ 4-10-5 Reconciliation of auditor's and treasurer's accounts--Adjustments and transfers.

4-10-5. Reconciliation of auditor's and treasurer's accounts--Adjustments and transfers. The state auditor is hereby authorized and required to make a complete reconciliation of all outstanding warrants of his office and records of same with the balance, funds, books, and records of the state treasurer's office, and to continue such reconciliation when completed as an office practice. And in making such reconciliation, the state auditor shall have authority to make proper adjustments, transfer balances to the proper fund or to a trust fund and to do any and all acts necessary to effectuate a proper reconciliation of said offices, and records thereof.

Source: SL 1941, ch 317, § 1; SDC Supp 1960, § 55.1311.



§ 4-10-6 Budgetary accounting reports to state auditor--Review of system--Recommendationsfor change.

4-10-6. Budgetary accounting reports to state auditor--Review of system--Recommendations for change. The state auditor shall be provided in a timely manner, with a copy of all budgetary accounting reports from the Bureau of Finance and Management that he considers necessary to carry out the financial functions of his office. The state auditor shall review the budgetary accounting system and may make recommendations for changes in the system to the Governor.

Source: SL 1862-3, ch 53, § 8; PolC 1877, ch 7, § 6; CL 1887, § 73; RPolC 1903, § 75; SL 1917, ch 347; RC 1919, § 5344; SDC 1939, § 55.1307; SL 1963, ch 304; SL 1967, ch 251; SL 1984, ch 30, § 76.



§ 4-10-7 Receipts, warrants, and documents kept by auditor.

4-10-7. Receipts, warrants, and documents kept by auditor. The state auditor shall also keep records of all such public accounts and other documents as have been or may be by law made returnable to his office, and other vouchers relative to the business of his office.

Source: SL 1862-3, ch 53, § 8; PolC 1877, ch 7, § 6; CL 1887, § 73; RPolC 1903, § 75; SL 1917, ch 347; RC 1919, § 5344; SDC 1939, § 55.1307; SL 1963, ch 304; SL 1967, ch 251; SL 1993, ch 50, § 8.



§ 4-10-8 Photography and reproduction of auditor's files--Destruction of documentsreproduced--Destruction of old warrants without reproduction--Official records.

4-10-8. Photography and reproduction of auditor's files--Destruction of documents reproduced--Destruction of old warrants without reproduction--Official records. Warrants which have been microfilmed may be destroyed by the state auditor in his discretion without further approval or authorization from the records destruction board as soon as the microfilm copy has been verified to be an accurate and complete copy of the original, clearly legible with viewing instruments and capable of being enlarged to produce either a positive or negative copy of the approximate size of the original. He may also destroy all microfilm copies that are at least fifteen years old which have been audited by the auditor-general without further approval or authorization from the records destruction board. Certified copies of such microfilmed records are official records of the state auditor for all purposes, and may be used as evidence in all courts and administrative agencies. Vouchers, and supporting receipts which have been audited by the auditor-general may be destroyed by the state auditor after four years in his discretion without further approval or authorization from the records destruction board. Nothing in this section affects the provisions of §§ 4-9-19 and 4-9-20.

Source: SDC 1939, § 55.1307 as added by SL 1963, ch 304; SL 1967, ch 251; SL 1975, ch 46; SL 1986, ch 48.



§ 4-10-9 Legislative inspection of auditor's records.

4-10-9. Legislative inspection of auditor's records. Whenever required the state auditor shall submit his books, accounts, and vouchers to the inspection of the Legislature or any committee thereof appointed for that purpose.

Source: SL 1862-3, ch 53, § 11; PolC 1877, ch 7, § 9; CL 1887, § 76; RPolC 1903, § 80; RC 1919, § 5348; SDC 1939, § 55.1308.



§ 4-10-10 State fiscal year.

4-10-10. State fiscal year. The fiscal year for the state shall commence on the first day of July and end on the thirtieth day of June in each year.

Source: SL 1891, ch 70, § 1; RPolC 1903, § 309; RC 1919, § 6958; SDC 1939, § 55.2010; SL 1971, ch 24.



§ 4-10-11 Failure by public officer to publish financial statement--Petty offense--Salaryforfeiture--Removal from office.

4-10-11. Failure by public officer to publish financial statement--Petty offense--Salary forfeiture--Removal from office. All public officers of the state, counties, townships, municipalities, and school districts who are required by law to publish legal notices of financial statements and who shall intentionally fail or refuse to make such publications, commits a petty offense and also shall be guilty of nonfeasance of office and subject to forfeiture of salary for the month in which such failure occurs, whichever penalty is greater. Such officers shall be subject to removal from office upon continuance of such neglect of duty.

Suits to enjoin or recover payment of salary and for removal from office under this section shall be instituted in the proper circuit court by the state's attorney of the county in which the offending officer resides.

Source: SL 1951, ch 251, §§ 1, 2; SDC Supp 1960, § 48.0709; SL 1980, ch 24, § 63.



§ 4-10-12 Repealed.

4-10-12. Repealed by SL 1976, ch 158, § 39-6.






Chapter 11 - Post-audit of Accounts

§ 4-11-1 Repealed.

4-11-1. Repealed by SL 1985, ch 34, § 1.



§ 4-11-2 Annual audit of state accounts--Scope.

4-11-2. Annual audit of state accounts--Scope. The Department of Legislative Audit shall perform an annual financial and compliance audit of the State of South Dakota in accordance with generally accepted government auditing standards. The scope of the audit shall include all state officers, departments, agencies, boards, commissions, penal, charitable, and educational institutions, and all regulatory boards and commissions receiving funds by appropriation or that expend funds pursuant to state law. In addition, the Department of Legislative Audit may perform financial and compliance audits of individual state officers, departments, agencies, boards, commissions, penal, charitable, and educational institutions, and all regulatory boards and commissions receiving funds by appropriation or that expend funds pursuant to state law, if deemed necessary and in the public interest by the auditor-general.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SDC Supp 1960, § 55.2906 (1); SL 1966, ch 165, § 4; SL 1968, ch 205, § 2; SL 1985, ch 34, § 2; SL 1992, ch 39; SL 2003, ch 30, § 1.



§ 4-11-2.1 Charitable or nonprofit corporations to comply with certain audit requirements.

4-11-2.1. Charitable or nonprofit corporations to comply with certain audit requirements. Any charitable or nonprofit corporation receiving federal funds through the state or its political subdivisions, that is required to be audited in accordance with the Federal Single Audit Act Amendments of 1996 Public Law 104-156 (31 U.S.C. sections 7501 to 7507) as amended to January 1, 2003, shall comply with the provisions of § 4-11-7, except for the restrictions on payment for the audit, when hiring a public accountant to perform the audit. The auditor-general may examine all financial records, related to funds provided by the state or its political subdivisions, of any charitable or nonprofit corporation if deemed necessary and in the public interest by the auditor-general.

Source: SDC Supp 1960, § 55.2906 (1) as added by SL 1968, ch 205, § 2; SL 2003, ch 31, § 1.



§ 4-11-3 Special audit of state accounts on Governor's order--Report of audit.

4-11-3. Special audit of state accounts on Governor's order--Report of audit. A special audit, investigation, or examination of any of such matters specified in § 4-11-2 or of any additional matter relating to state affairs directly or indirectly shall also be made at any time upon written order of the Governor and a report shall likewise be made of such special audit, investigation, or examination and filed with the Governor and secretary of state and be subject to public inspection in the Office of Secretary of State.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SDC Supp 1960, § 55.2906 (2).



§ 4-11-4 Audit of municipal and county records--Frequency of examination--Federalguidelines--Annual report in lieu of audit.

4-11-4. Audit of municipal and county records--Frequency of examination--Federal guidelines--Annual report in lieu of audit. The auditor-general shall cause audits as follows:

(1) Financial and compliance audits in accordance with generally accepted government auditing standards of each municipality and county in the state, shall be made at least once every two years;

(2) Municipalities with less than six hundred thousand dollars in annual revenue that are required to have an audit pursuant to federal regulations shall be audited in accordance with federal guidelines;

(3) Municipalities with less than six hundred thousand dollars in annual revenue that are not required to have an audit pursuant to federal regulations may submit an annual report in lieu of a formal audit. Municipalities may subtract the annual revenue received from any municipal enterprise or utility system except utility systems defined in § 9-40-1 from total annual revenue, if the municipal enterprise or utility is audited separately. This report shall be submitted to the auditor-general on forms prescribed by the Department of Legislative Audit.

The auditor-general may audit the books and records of any office or officer of any political subdivision if it is requested by the governing body or auditor-general finds that special reasons exist.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SL 1955, ch 249; SDC Supp 1960, § 55.2906 (4); SL 1966, ch 165, § 6; SL 1973, ch 36, § 1; SL 1976, ch 53, § 1; SL 1977, ch 73, § 1; SL 1982, ch 47; SL 1982, ch 48; SL 1985, ch 34, § 3; SL 1989, ch 46; SL 1991, ch 42, § 1; SL 1995, ch 28, § 3; SL 1996, ch 35.



§ 4-11-4.1 Internal control review for certain municipalities.

4-11-4.1. Internal control review for certain municipalities. The auditor general shall cause an internal control review to be performed in municipalities with less than six hundred thousand dollars in revenue at least once every five years if:

(1) They are not required to have an entity-wide audit under § 4-11-4;

(2) They have revenues of one hundred thousand dollars or more in any one year; and

(3) They have not had an internal control review in the last five years.

The auditor general may cause an internal control review of any municipality with less than six hundred thousand dollars in revenue if it is requested by the governing body or he finds that special reason exists.

The auditor general shall develop the minimum procedures and reporting requirements for an internal control review. The governing body may require additional work to be performed as part of the internal control review contract.

The requirements for filing, publication and billing for services for an internal control review report shall be the same as that required for audits pursuant to chapter 4-11.

Source: SL 1991, ch 43, § 1.



§ 4-11-5 Special audit of local accounts on request by governing body or taxpayers--Cost ofexamination.

4-11-5. Special audit of local accounts on request by governing body or taxpayers--Cost of examination. The auditor-general is also authorized to make examinations of the books and accounts of the offices of all municipalities, townships, and school districts when called upon by the governing board of any such taxing district, or upon request by petition when signed by twenty percent of the resident taxpayers of such taxing district, as shown by the assessment roll of the preceding year, and payment of the cost of same shall be made by such subdivision upon bill rendered.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SDC Supp 1960, § 55.2906 (5); SL 1966, ch 165, § 7.



§ 4-11-6 Accounting manual for counties, municipalities, school districts, and their agencies.

4-11-6. Accounting manual for counties, municipalities, school districts, and their agencies. The Department of Legislative Audit shall prepare and distribute an accounting manual for counties, municipalities, school districts, and their agencies and update such manual periodically.

Source: SL 1943, ch 258, § 6; SL 1953, ch 293; SDC Supp 1960, § 55.2906 (6); SL 1970, ch 33; SL 1971, ch 25; SL 1991, ch 44; SL 2011, ch 28, § 1.



§ 4-11-7 Audit by private accountant--Acceptance in lieu of required audit.

4-11-7. Audit by private accountant--Acceptance in lieu of required audit. Nothing contained in this chapter prevents a public corporation from employing a private accountant to examine and audit the books and accounts thereof or of any of its officers if the governing body or authorized official believes that the public interest requires it, and if such employment is first approved by the auditor-general. No private audit may be paid for before a copy thereof is filed with and approved by the auditor-general. The entity receiving audit services may approve progress payments proportionate to the audit work completed so long as ten percent of the amount billed is withheld pending approval by the auditor-general of the final report. The auditor-general may accept such audit in lieu of an examination otherwise required to be made by the auditor-general.

Source: SL 1943, ch 258, § 7; SDC Supp 1960, § 55.2907; SL 1966, ch 165, § 8; SL 1981, ch 32, § 1; SL 2011, ch 2, § 111.



§ 4-11-7.1 School district audit by private auditing firm.

4-11-7.1. School district audit by private auditing firm. A school district shall have financial and compliance audits performed at least every two years. The audits shall be performed in accordance with generally accepted government auditing standards. The audits may be done by the Department of Legislative Audit or by a private auditing firm authorized by law to audit the financial records of school districts.

Source: SL 1995, ch 28, § 1.



§ 4-11-7.2 Publication of school district audit results.

4-11-7.2. Publication of school district audit results. Not less than ten days after the date of filing the audit reports, the Department of Legislative Audit or the private auditing firm, whichever performed the audit, shall publish for two issues in each of the official papers of the school district a brief statement of the fact that the audit was made, where the audit may be found on file for public inspection, and a brief recital of the substantial items of error, irregularity, or loss which were discovered, but with enough detail so that the public is informed of the important findings of the audit. The expense of the publication shall be paid at the legal rate by the school district.

Source: SL 1995, ch 28, § 2.



§ 4-11-8 Period of transactions covered by audit--Exceptions.

4-11-8. Period of transactions covered by audit--Exceptions. No examination or audit of the books and accounts of a public corporation shall extend back more than six years from the date such examination is commenced, unless by request of the governing body thereof or upon petition of not less than ten percent of the taxpayers thereof as shown by the last assessment roll, or in case of the state upon order of the Governor.

Source: SL 1943, ch 258, § 5; SDC Supp 1960, § 55.2905.



§ 4-11-9 Reports of audits--Place of filing.

4-11-9. Reports of audits--Place of filing. The auditor-general shall make detailed reports of the result of any audits or investigations made by the Department of Legislative Audit within sixty days after such audits or investigations have been completed. The auditor-general shall file reports of state agencies with the Governor and the respective state agency. The auditor-general shall file reports of political subdivisions with the respective governing board and finance director.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9; SL 1974, ch 55, § 7; SL 1995, ch 29.



§ 4-11-10 Contents of audit reports.

4-11-10. Contents of audit reports. The reports made under § 4-11-9 shall contain financial statements presented in accordance with generally accepted accounting principles or other accepted methods of reporting of such subdivision, department, commission, agency, or institution, and such other general information as may be deemed necessary by the auditor or required by such subdivision, department, commission, agency, or institution.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9; SL 1985, ch 34, § 4.



§ 4-11-11 Filing of audit reports--Open to public inspection.

4-11-11. Filing of audit reports--Open to public inspection. The auditor-general shall at all times keep on file in his office the original copy and such additional copies as may be deemed necessary of any report of investigations, audits, or examinations made by his department or any private audit under the provisions of this chapter. All of the reports shall at all times be open to public inspection ten days after date of filing in any of the public offices.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9; SL 1985, ch 34, § 5.



§ 4-11-12 Publication of notice of county, municipal and school district audit reports--Contentsand expense of notice.

4-11-12. Publication of notice of county, municipal and school district audit reports--Contents and expense of notice. Not less than ten days after the date of filing the reports on audit in any public office the auditor-general shall cause to be published for two issues in each of the official papers of any municipality, school district or county, the audit of which has been completed, a brief statement of the fact that he has made the audit and where the same may be found on file for public inspection and also a brief recital of the substantial items of error, irregularity, or loss which he has discovered but with sufficient detail so that the public may be informed of the important findings of the audit. Expense of such publication is to be paid at legal rate by the said municipality, school district, or county.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9; SL 1971, ch 26; SL 1992, ch 60, § 2.



§ 4-11-13 Copies of audit reports received in evidence.

4-11-13. Copies of audit reports received in evidence. A copy of any record or report in the office of the Department of Legislative Audit, certified to by the auditor-general under his seal and attested by the secretary of state with the great seal of the state affixed thereto, shall be received in evidence in all courts of this state with the same effect as the original thereof and without further authentication.

Source: SL 1943, ch 258, § 8; SDC Supp 1960, § 55.2908; SL 1965, ch 244; SL 1966, ch 165, § 9.



§ 4-11-14 Civil action to recover misappropriated funds disclosed by audit report.

4-11-14. Civil action to recover misappropriated funds disclosed by audit report. If any report provided herein discloses malfeasance, misfeasance, or neglect of duty on the part of an employee or officer, upon receipt of a copy of such report it shall be the duty of the proper legal officer, and he is authorized and required to institute in the proper court, within sixty days from the receipt thereof, a civil action on behalf of the state or taxing district to which the right of action has accrued and promptly prosecute the same to final determination to recover any fees or public funds misappropriated, or to otherwise determine the rights of the parties in the premises. If the political subdivision has no legal officer assigned to it, it shall employ one at its expense, to act under the supervision of the attorney general.

Source: SL 1943, ch 258, § 9; SDC Supp 1960, § 55.2909.



§ 4-11-15 Notice to attorney general of civil actions--Compromise of actions.

4-11-15. Notice to attorney general of civil actions--Compromise of actions. The attorney general shall be notified at the beginning of any action, and kept fully advised of the progress thereof, and it shall not be lawful for any board of county commissioners or board of other taxing district to make a settlement or compromise of any claim exceeding the sum of three hundred dollars, or of any civil action or controversy arising out of such malfeasance, misfeasance or neglect of duty so reported, nor for any court to enter any compromise or settlement of such civil action, without giving notice thereof to the attorney general and allowing him to be heard in the matter.

Source: SL 1943, ch 258, § 9; SDC Supp 1960, § 55.2909.



§ 4-11-16 Attorney general to oversee or institute civil actions--Criminal prosecutions notaffected.

4-11-16. Attorney general to oversee or institute civil actions--Criminal prosecutions not affected. It shall be the duty of the Governor and of the attorney general to see that the provisions of §§ 4-11-14 and 4-11-15 are faithfully complied with and upon refusal or neglect of the proper legal officer to institute a civil action as herein provided, the attorney general shall have the power to institute and prosecute such action to final determination at the expense of the subdivision or agency involved. Nothing contained in §§ 4-11-14 to 4-11-16, inclusive, shall in any manner bar or prejudice any criminal actions or prosecutions which may be applicable.

Source: SL 1943, ch 258, § 9; SDC Supp 1960, § 55.2909.



§ 4-11-17 Attorney general to assist and supervise prosecutions.

4-11-17. Attorney general to assist and supervise prosecutions. It shall be the duty of the attorney general, when called upon by the auditor-general, to aid in any investigation or matter needing legal advice or inquiry, and to supervise the prosecution of all offenders under the laws relating thereto.

Source: SL 1887, ch 124, § 10; CL 1887, § 126; RPolC 1903, § 103; RC 1919, § 5368; SDC 1939, § 55.1504.



§ 4-11-18 Costs of audits charged to state agencies and local bodies--Computation--Witnessfees and expenses--Collection of claims.

4-11-18. Costs of audits charged to state agencies and local bodies--Computation--Witness fees and expenses--Collection of claims. For each audit made of any agency of state government, except those agencies or that portion of an agency that is financed with state general fund appropriations, the audited agency shall pay for audit services computed by dividing the estimated total expenses of the department of legislative audit relating to state government audits for the current fiscal year by the estimated number of audit hours to be spent performing state government audits during the same year and the result multiplied by the number of hours spent on the particular audit. For audits of state agencies if more than one fund is involved, the auditor-general shall determine the method of allocating audit costs. For each audit made of any county, municipality, school district, special district, or other local government agency, the audited agency shall pay for audit services computed by dividing the estimated total expenses of the Department of Legislative Audit relating to local government audits for the current fiscal year by the estimated number of audit and travel hours to be spent performing local government audits during the same year and the result multiplied by the number of hours spent on the particular audit. In all cases where the auditor-general, assistant, or employee is subpoenaed as a witness for a county or other public corporation in the prosecution of its officers reported on by the department, the county, or such other public corporation shall pay all witness fees and all expenses of serving subpoenas and attachment for witness and all expenses for procuring testimony, including the necessary expenses of such witness. All claims for services and expense of the auditor-general or assistants against such county or other public corporation shall be prepared in favor of the state treasurer in payment thereof at the first regular or special meeting of the governing board after the audit is completed. Upon the neglect or refusal of the governing board to issue a warrant in payment of the claim as herein provided, interest at the Category A rate of interest as established in § 54-3-16 shall be added for the time the same remains unpaid after the date of such meeting.

Source: SL 1943, ch 258, § 11; SDC Supp 1960, § 55.2911; SL 1963, ch 312; SL 1966, ch 165, § 11; SL 1968, ch 205, § 3; SL 1969, ch 213; SL 1972, ch 27, § 1; SL 1976, ch 54, § 1; SL 1978, ch 40; SL 1983, ch 28, § 3; SL 1984, ch 319, § 4; SL 1991, ch 45.



§ 4-11-19 Deposit and crediting of reimbursed amounts.

4-11-19. Deposit and crediting of reimbursed amounts. All funds coming into the hands of the auditor-general or state treasurer for him shall be deposited with the state treasurer and placed in the state general fund.

Source: SL 1943, ch 258, § 12; SL 1955, ch 250; SDC Supp 1960, § 55.2912; SL 1966, ch 165, § 12; SL 1972, ch 27, § 2.



§ 4-11-20 Audit of vouchers, claims, and accounts of Department of Legislative Audit.

4-11-20. Audit of vouchers, claims, and accounts of Department of Legislative Audit. All salary and expense vouchers of the Department of Legislative Audit shall be audited and passed upon by the state auditor, who shall have the same power respecting such vouchers and claims as is herein conferred upon the auditor-general as to all other state departments, agencies, commissions, and institutions. The state auditor is authorized to make an examination and audit of the Department of Legislative Audit accounts whenever he deems it necessary.

Source: SL 1943, ch 258, § 13; SDC Supp 1960, § 55.2913.



§ 4-11-21 Confidential identity of person supplying information to department.

4-11-21. Confidential identity of person supplying information to department. The identity of a person supplying information to the Department of Legislative Audit in conjunction with the performance of any audit authorized by this chapter may be kept confidential if requested by that person and such confidentiality is determined by the auditor general to be appropriate under the circumstances. After a determination of confidentiality has been made, the identity of the person supplying the information may not be disclosed except pursuant to written consent of that person or by court order. No person may use a subpoena, discovery, or other applicable statute to obtain the identity of the person. This section does not apply to requests from the attorney general or law enforcement officers of any municipality, county, state, or federal agency or department for such information.

Source: SL 1994, ch 45.






Chapter 12 - State Bonds [Repealed]

CHAPTER 4-12

STATE BONDS [REPEALED]

[Repealed by SL 1985, ch 33, §§ 39 to 56]






Title 5 - PUBLIC PROPERTY, PURCHASES AND CONTRACTS

Chapter 01 - Department of School and Public Lands

§ 5-1-1 Repealed.

5-1-1. Repealed by SL 1976, ch 20, § 14.



§ 5-1-1.1 to 5-1-1.3. Repealed.

5-1-1.1 to 5-1-1.3. Repealed by SL 1991, ch 46, §§ 1 to 3.



§ 5-1-2 Definition of terms.

5-1-2. Definition of terms. Terms used in chapters 5-1 to 5-10, inclusive, unless the context otherwise plainly requires, mean:

(1) "Commissioner," the commissioner of school and public lands.

(2) "Geothermal resources," the use of the natural heat of the earth or the energy, in whatever form, below the surface of the earth for commercial or industrial heating or electrical generating purposes.
Source: SL 1911, ch 224, § 87; RC 1919, § 5728; SDC 1939, §§ 15.0101, 15.0201; SL 1976, ch 20, § 14; SL 1980, ch 40, § 11.



§ 5-1-3 Appointment of deputy commissioner--Oath of office--Powers.

5-1-3. Appointment of deputy commissioner--Oath of office--Powers. The commissioner of school and public lands is authorized to appoint a deputy, for whose acts he shall be responsible. The appointment shall be in writing and revocable at the pleasure of the commissioner. Before entering upon the duties of his office, the deputy shall take and subscribe the constitutional official oath, such appointment and oath to be filed in the Office of the Secretary of State. In case of the absence or disability of the commissioner the deputy shall possess the powers and perform the duties of the commissioner.

Source: SL 1911, ch 224, § 3; RC 1919, § 5630; SDC 1939, § 15.0102.



§ 5-1-4 Organization of commissioner's office--Employment of personnel.

5-1-4. Organization of commissioner's office--Employment of personnel. The commissioner of school and public lands may divide the work of his office into such departments and employ such clerks and assistants as may be necessary to properly conduct the work of his office, for each of whose acts he shall be responsible.

Source: SL 1911, ch 224, § 4; RC 1919, § 5631; SDC 1939, § 15.0102.



§ 5-1-5 Superseded.

5-1-5. Superseded by § 3-8-2.1.



§ 5-1-6 Travel and expenses of departmental personnel.

5-1-6. Travel and expenses of departmental personnel. The commissioner of school and public lands, the deputy commissioner, and all other clerks and other employees shall be allowed traveling and other expenses in accordance with chapter 3-9 necessary to the discharge of their respective duties in connection with the Department of School and Public Lands.

Source: SL 1911, ch 224, § 82; RC 1919, § 5712; SDC 1939, § 15.0103; SL 1976, ch 20, § 1; SL 1980, ch 23, § 18.



§ 5-1-7 General powers of commissioner--Plats and records--Sales and leases--Contracts andpatents--Seal of office.

5-1-7. General powers of commissioner--Plats and records--Sales and leases--Contracts and patents--Seal of office. The commissioner of school and public lands shall have the direction, management, and control of all lands heretofore granted or which may hereafter be granted to this state by the United States, or otherwise acquired, and of all the plats and records pertaining to the title thereto and the disposition thereof. He shall conduct all sales and have general supervision of all leasing of school and public lands. He shall issue all contracts and patents, and may approve or disapprove any lease submitted to him by the county auditors of the several counties. He shall keep on file all contracts and leases, and shall keep a complete record of all patents to school and public lands, and of all bonds and mortgages for moneys obtained from the permanent funds of school or endowment lands. He shall keep a seal for the use of his office to be known and designated as "the seal of the commissioner of school and public lands."

Source: SL 1911, ch 224, § 1; RC 1919, § 5628; SDC 1939, § 15.0101.



§ 5-1-7.1 Repealed.

5-1-7.1. Repealed by SL 1976, ch 20, § 14.



§ 5-1-7.2 Additional types of subsidiary leases--Commercial, forestry or military purposes--Rules.

5-1-7.2. Additional types of subsidiary leases--Commercial, forestry or military purposes--Rules. In addition to agricultural and grazing leases pursuant to chapter 5-5 and mineral leases pursuant to chapter 5-7, the commissioner of school and public lands may, from time to time, as circumstances warrant, provide, by rules promulgated pursuant to chapter 1-26, for the establishment of additional types of subsidiary leases on school and public lands. Such leases may be for commercial or forestry purposes and shall be both economical and consistent with the stewardship of the schools and public lands. In addition, leases may be established to authorize the use of such lands for military purposes by state or federal military units. Rules promulgated pursuant to this section may provide for all necessary considerations including the creation, marketing, administration, and termination of such leases.

Source: SL 1992, ch 41; SL 2002, ch 29, § 1.



§ 5-1-8 Land records and conveyances transferred to commissioner--Indexing and filing.

5-1-8. Land records and conveyances transferred to commissioner--Indexing and filing. All boards, commissions, or other agencies of the State of South Dakota having the control of and administering lands in which the title is in the State of South Dakota, or any officer of the state having the custody of any such records shall transfer to the commissioner of school and public lands all records pertaining to the same including deeds, patents, and other conveyances together with all easements or grants of any kind affecting such land. The commissioner of school and public lands shall index such lands in the platbooks of the Department of School and Public Lands according to the legal description thereof and index and file all title papers or easements heretofore or hereafter granted.

Source: SL 1951, ch 86, §§ 1, 2; SDC Supp 1960, § 55.0207.



§ 5-1-9 Records of subdivisions granted to state--Organization and contents.

5-1-9. Records of subdivisions granted to state--Organization and contents. The commissioner of school and public lands shall cause to be prepared and kept in his office a record of each subdivision of lands granted to the state for all purposes. For the lands embraced within each grant for a distinct and specific purpose, separate books of record shall be provided. Such books shall contain a description of each subdivision, and in columns opposite such description there shall be recorded, as may be required, the appraised value of the tract, date of lease, name of lessee, term of lease, and amount of annual rental, date of sale, name of purchaser, price, amount paid in cash, amount unpaid and when due, amount of annual interest, date of patent, name of patentee, and such other information as may be necessary to make a full and complete abstract of the condition of such tract.

Source: SL 1911, ch 224, § 2; RC 1919, § 5629; SDC 1939, § 15.0104.



§ 5-1-10 Public survey records maintained--Access of United States to records.

5-1-10. Public survey records maintained--Access of United States to records. The state archivist shall receive and safely keep in his office as public records of this state all field notes, maps, plats of surveys, mineral survey notes, homestead survey notes, records, or other papers relating to the public survey of this state, whenever the same shall be turned over to the state in pursuance of law. The United States shall at all times have free access thereto for the purpose of taking abstracts therefrom and making copies thereof.

Source: SL 1923, ch 260, § 1; SDC 1939, § 15.0104; SL 1985, ch 35, § 1.



§ 5-1-11 Fees chargeable for copies and examinations of survey records--Disposition.

5-1-11. Fees chargeable for copies and examinations of survey records--Disposition. The state archivist as custodian of the surveyor general's records and the commissioner of school and public lands may charge and receive the following fees:

(1) For copying field notes, fifty cents per page of legal size;

(2) For copying plats, three dollars;

(3) For copies of courses and distances on township map, printed form of thirty-six sections, three dollars;

(4) For examining field notes, maps, or other records, four dollars per hour;

(5) The minimum charge in all the above cases shall be four dollars;

(6) For certificate with seal, two dollars;

(7) For copies of leases, patents, or other instruments on file or of record, including certificate and seal, three dollars.

All fees collected pursuant to this section shall be deposited in the state general fund.

Source: SL 1925, ch 269, § 1; SDC 1939, § 15.0105; SL 1955, ch 34; SL 1981, ch 33; SL 1984, ch 34, § 1; SL 1985, ch 35, § 2.



§ 5-1-12 , 5-1-13. Repealed.

5-1-12, 5-1-13. Repealed by SL 1984, ch 34, §§ 2, 3.



§ 5-1-14 Annual report to Governor--Contents.

5-1-14. Annual report to Governor--Contents. The commissioner of school and public lands shall make a report to the Governor, showing the transactions of his office, the condition of the school and public lands, and the funds arising from the sale and leasing thereof, covering the year ended on the thirtieth day of the preceding June.

Source: SL 1911, ch 224, § 86; SL 1913, ch 291, § 12; RC 1919, § 5632; SDC 1939, § 15.0106; SL 1980, ch 23, § 13.



§ 5-1-15 Permit required for paleontological excavation.

5-1-15. Permit required for paleontological excavation. Before any person may survey or excavate for paleontological resources on any lands under the jurisdiction of the commissioner of school and public lands, the person shall obtain a permit from the commissioner.

Source: SL 1996, ch 36, § 1.



§ 5-1-16 Promulgation of rules governing issue of paleontological excavation.

5-1-16. Promulgation of rules governing issue of paleontological excavation. The commissioner of school and public lands shall promulgate rules pursuant to chapter 1-26 governing the issuance of permits required in § 5-1-15. The rules shall include:

(1) Minimum permittee qualifications;

(2) Duration of permit;

(3) For excavation permits, coordination with the lessee for entry to the property for the purposes of the permit;

(4) For excavation permits, research designs that provide for the recovery of the maximum amount of scientific, paleontological, and educational information, in addition to the physical recovery of specimens and the reporting of paleontological information meeting current standards of scientific rigor;

(5) The need, if any, to submit data obtained in the course of field investigations to the commissioner;

(6) Proof of consultation with a qualified paleontologist regarding curation of collections;

(7) Fees not to exceed twenty-five dollars for an exploration permit and two hundred fifty dollars for an excavation permit; and

(8) Permit application forms.
Source: SL 1996, ch 36, § 2.



§ 5-1-17 Permission required for removal of paleontological specimen.

5-1-17. Permission required for removal of paleontological specimen. No person may remove from the state, any specimen from lands under the jurisdiction of the commissioner of school and public lands, without permission from the commissioner, after consultation with the lessee and any other agencies managing other interests in the land.

Source: SL 1996, ch 36, § 3.



§ 5-1-18 Paleontological collections as property of state.

5-1-18. Paleontological collections as property of state. Any scientifically significant paleontological collections recovered from lands under the jurisdiction of the commissioner of school and public lands are the property of the state. The repository or curation facility for collections from such lands shall be designated by the commissioner in consultation with a qualified paleontologist.

Source: SL 1996, ch 36, § 4.



§ 5-1-19 Revocation or suspension of paleontological excavation license--Violation asmisdemeanor.

5-1-19. Revocation or suspension of paleontological excavation license--Violation as misdemeanor. The commissioner of school and public lands may revoke or suspend a permit if the permittee fails to conduct a survey or excavation pursuant to law, the rules promulgated by the commissioner, or permit provisions. Any person violating §§ 5-1-15 to 5-1-20, inclusive, or the rules promulgated by the commissioner is guilty of a Class 1 misdemeanor, and in addition, shall forfeit to the state any interest in all paleontological resources discovered by or through the person's efforts.

Source: SL 1996, ch 36, § 5.



§ 5-1-20 Discovery of paleontological resources to be reported to commissioner.

5-1-20. Discovery of paleontological resources to be reported to commissioner. Any person who discovers any scientifically significant paleontological resources on lands under the jurisdiction of the commissioner of school and public lands shall promptly report the discovery to the commissioner. Nothing in this section may be construed to authorize any person to survey or excavate for paleontological resources other than as provided in §§ 5-1-15 to 5-1-20, inclusive.

Source: SL 1996, ch 36, § 6.






Chapter 02 - State-owned Lands in General

§ 5-2-1 Acquisition of options for additional lands for institutions.

5-2-1. Acquisition of options for additional lands for institutions. If, in the judgment of the State Board of Regents or of a department head, it is deemed essential to the welfare of any state institution under their control to acquire additional lands for any such institution, the board or department head may, upon the written approval of the Governor, buy an optional right to purchase any such tract or tracts of lands. Every such option shall cover a period expiring not less than thirty days after adjournment of the next regular session of the Legislature.

Source: SL 1919, ch 28, § 1; SDC 1939, § 55.0202; SL 1989, ch 20, § 51.



§ 5-2-2 Repealed.

5-2-2. Repealed by SL 1984, ch 34, § 4.



§ 5-2-2.1 Sale of realty by Board of Regents--Deposit, crediting, and investment of proceeds.

5-2-2.1. Sale of realty by Board of Regents--Deposit, crediting, and investment of proceeds. The Board of Regents may sell extraneous real property subject to the provisions of the Constitution and approval of the Legislature.

The proceeds from a sale of such land under the Board of Regents shall be deposited with the state treasurer and credited to a fund specifically designated as the real property acquisition and capital improvement fund for each institution under the Board of Regents involved in such transaction. The proceeds shall be invested by the State Investment Council in accordance with chapter 4-5. Expenditures from the fund shall be approved by the Legislature.

Source: SL 1976, ch 7, § 1; SL 1982, ch 256, § 3; SL 1989, ch 20, § 52; SL 1989, ch 49, § 1; SL 1990, ch 30, § 18; SL 2011, ch 29, § 6; SL 2011, ch 30, § 5.



§ 5-2-2.2 Minimum cash price--Method of sale--Time, notice, and conduct of auction--Conveyance.

5-2-2.2. Minimum cash price--Method of sale--Time, notice, and conduct of auction--Conveyance. The sale of real property pursuant to § 5-2-2.1 shall be made at not less than the full appraised value established by the commissioner of school and public lands, for cash at public auction or under the terms of an installment sale as provided pursuant to § 5-9-10. The public auction shall be held not less than five days after the last of at least two publications of notice of the sale were published in at least three daily newspapers of the state, which publications of notice shall disclose all details relative to the sale. All such sales shall be conducted by the commissioner of school and public lands. Conveyance shall be made in the name of the State of South Dakota acting through the board or department involved in the transaction and executed in the manner provided by § 5-2-11.

Source: SL 1976, ch 7, § 3; SL 1985, ch 36, § 1; SL 1989, ch 20, § 53.



§ 5-2-2.3 Use of proceeds and interest from sale.

5-2-2.3. Use of proceeds and interest from sale . The proceeds and accumulated interest from sale of land under the Board of Regents pursuant to § 5-2-2.1 shall be used by the Board of Regents for acquisition of real and personal property or capital improvements subject to the approval of the Legislature. For purposes of this section, the definition of capital improvement contained in § 5-14-1 applies.

Source: SL 1976, ch 7, § 2; SL 1989, ch 20, § 54; SL 1989, ch 49, § 2; SL 1990, ch 30, § 19; SL 2011, ch 29, § 7; SL 2011, ch 30, § 6.



§ 5-2-2.4 Lease of land by executive branch--Period of lease--Renewal--Amount.

5-2-2.4. Lease of land by executive branch--Period of lease--Renewal--Amount. The executive branch may lease land for a period not to exceed five years, subject to one renewal for an additional period not to exceed five years upon approval of the board or department involved in the lease. The lease shall be made for an amount established by appraisal by the commissioner of school and public lands.

Source: SL 1976, ch 7, § 4; SL 1989, ch 20, § 55.



§ 5-2-3 Exchange of state lands for federal lands in Indian reservations--Advertising andappraisement not required.

5-2-3. Exchange of state lands for federal lands in Indian reservations--Advertising and appraisement not required. The State of South Dakota through its several departments, agencies, and institutions, and counties through their boards of county commissioners, may exchange with the approval of the appropriate department of the federal government tracts and sections of land belonging to the State of South Dakota for lands of like character in value belonging to the United States government on Indian reservations, and to execute proper conveyances thereof, in manner and form as provided by existing laws, but without the necessity of complying with any statute requiring advertising, notice, or appraisement, and to accept in return therefor a proper instrument of conveyance to the state of the lands for which such lands are exchanged.

Source: SL 1937, ch 215, § 2; SDC 1939, § 55.0206; SL 1984, ch 35, § 3.



§ 5-2-4 State ownership of lake and river beds declared--Riparian owners protected.

5-2-4. State ownership of lake and river beds declared--Riparian owners protected. For the purposes of §§ 5-2-4 to 5-2-9, inclusive, the bed and channel of any lake or river in this state or bordering on this state to the middle of the main channel thereof, and all islands and sand bars lying therein shall be considered the property of the State of South Dakota unless this state or the United States has granted or conveyed an adverse legal or equitable interest therein. Nothing in said sections shall affect or impair the rights of riparian owners.

Source: SL 1921, ch 357, § 6; SDC 1939, § 15.0325.



§ 5-2-5 Contracts permitting taking of sand and gravel from state-owned lake and river beds--Exclusive privilege prohibited.

5-2-5. Contracts permitting taking of sand and gravel from state-owned lake and river beds--Exclusive privilege prohibited. Whenever any person shall desire to take from within or beneath the bed of any navigable river or lake or any other river or lake which is the property of the State of South Dakota any sand, gravel, or other material, he shall first enter into a contract with the commissioner upon such terms and conditions, and upon such terms of payment to the State of South Dakota as the commissioner of school and public lands may determine. No contract shall be made giving any person any exclusive privilege hereunder.

Source: SL 1921, ch 357, § 2; SDC 1939, § 15.0325.



§ 5-2-6 Proceeds of sand and gravel contracts--Payment--Deposit.

5-2-6. Proceeds of sand and gravel contracts--Payment--Deposit. All funds received by the state under contracts pursuant to § 5-2-5, shall be paid to the state treasurer under such rules as the commissioner of school and public lands shall promulgate pursuant to chapter 1-26. The state treasurer shall deposit the funds into the school fund of the state.

Source: SL 1921, ch 357, § 5; SDC 1939, § 15.0325; SL 1984, ch 34, § 5.



§ 5-2-7 Rules and conditions governing sand and gravel contracts.

5-2-7. Rules and conditions governing sand and gravel contracts. The commissioner of school and public lands is authorized and directed to make and publish all necessary and proper rules, terms, and conditions for the taking, purchasing, or selling of the materials and the products mentioned in § 5-2-5, and to make such changes from time to time, upon proper notice, as the rights of the state and interest of the public may require.

Source: SL 1921, ch 357, § 3; SDC 1939, § 15.0325.



§ 5-2-8 Unauthorized taking of materials from lake or river beds as misdemeanor.

5-2-8. Unauthorized taking of materials from lake or river beds as misdemeanor. It is a Class 2 misdemeanor for any person to take from within or beneath the bed of any navigable river or lake or any other river or lake which is the property of the State of South Dakota any sand, gravel, or other material except in the manner provided by law.

Source: SL 1921, ch 357, §§ 1, 7; SDC 1939, § 15.9902; SL 1955, ch 41, ch 17, § 2; SL 1980, ch 24, § 64.



§ 5-2-9 Enforcement of state's right to materials from lake and river beds.

5-2-9. Enforcement of state's right to materials from lake and river beds. It shall be the duty of the attorney general, or any state's attorney, on direction of the Governor, to commence any action necessary to protect the rights of the state under §§ 5-2-4 to 5-2-8, inclusive.

Source: SL 1921, ch 357, § 4; SDC 1939, § 15.0325.



§ 5-2-10 Public easements over state and county lands for conservation and parks--Grant ofeasements for electric, water, sewer, and fuel lines--Air rights.

5-2-10. Public easements over state and county lands for conservation and parks--Grant of easements for electric, water, sewer, and fuel lines--Air rights. The State of South Dakota, through its several departments, agencies, and institutions, and counties through their boards of county commissioners, may grant perpetual easements on lands under their control, dedicating to the public permanent use of the same in the use of water conservation projects or public parks, and may grant easements on or over such lands to any person, association, or corporation, granting the right to erect and maintain poles and wires for the purpose of conducting or transmitting electricity for lighting, heating, and power purposes. The Board of Regents and the executive branch may also grant easements for water, sewer, and fuel lines on land, or air rights over land, at the institutions under their control, which shall be executed pursuant to § 5-2-11.

Source: SL 1937, ch 215, § 1; SDC 1939, § 55.0205; SL 1947, ch 239; SL 1961, ch 266; SL 1967, ch 246; SL 1978, ch 41; SL 1989, ch 20, § 56; SL 1991, ch 47.



§ 5-2-11 Application for conveyance or easement on state-owned lands--Approval byGovernor--Recording--Disposition of payments.

5-2-11. Application for conveyance or easement on state-owned lands--Approval by Governor--Recording--Disposition of payments. Upon application for conveyance of the title, or the granting of an easement of any kind over or across lands in which the title is in the State of South Dakota, the board, commission, or other agency of the State of South Dakota having the control of and administration of such lands shall forward to the commissioner of school and public lands a certified copy of a resolution of the agency requesting the conveyance, stating the consideration and citing the specific authority, if any, authorizing the conveyance. Whereupon, the commissioner shall draw easements or conveyances of the title and submit the same to the Governor for approval; and, if approved by him, such instruments shall be signed by the Governor and attested by the commissioner of school and public lands, who shall cause such conveyance to be recorded in the office of the register of deeds of the county in which said real estate is located. All payments for such land, or easements over or across such lands, shall be paid to the state treasurer, who shall credit such payments to the general fund of the State of South Dakota, unless such funds are otherwise specifically dedicated by law.

Source: SL 1951, ch 86, §§ 3, 4; SDC Supp 1960, § 55.0207.



§ 5-2-11.1 Abandoned railroads on state property--Documentation by affidavit of commissioner.

5-2-11.1. Abandoned railroads on state property--Documentation by affidavit of commissioner. In all cases in which an order, decree, or similar document entered by an authorized office or agency, providing for abandonment of any railroad, or portion thereof, has been recorded in the office of the register of deeds of any county through which such abandoned railroad, or portion thereof, extends, the commissioner of school and public lands shall prepare and execute an affidavit, or document certified as the official act of his office, as to each county through which such abandoned railroad, or portion thereof extends, in which the Department of School and Public Lands presently has, or previously had, since the establishment of such railroad, any right, title, or interest. The affidavit or other document shall describe each legal subdivision through which such railroad extends and the portion acquired for establishing the railroad.

Source: SL 1976, ch 55, § 1.



§ 5-2-11.2 Recording of affidavit.

5-2-11.2. Recording of affidavit. The commissioner of school and public lands shall present the affidavit or other document pertaining to lands in the particular county to the register of deeds who shall record and index the same.

Source: SL 1976, ch 55, § 2.



§ 5-2-11.3 Previously recorded affidavits validated.

5-2-11.3. Previously recorded affidavits validated. All recordations of affidavits or certified documents of the commissioner of school and public lands, as described in § 5-2-11.1, prior to July 1, 1976, are hereby ratified and declared valid for all purposes.

Source: SL 1976, ch 55, § 3.



§ 5-2-12 Mineral reservation in leases and conveyances of state land.

5-2-12. Mineral reservation in leases and conveyances of state land. All sales, leases, and conveyances of lands belonging to the State of South Dakota or to which it may now or hereafter be entitled, including all common school, public buildings, and endowment lands, shall be subject to and contain a reservation to the State of South Dakota of all deposits of coal, ores, metals, and other minerals, asphaltum, oil, gas, geothermal resources, and other like substance in such lands, together with the right to prospect for, mine, and remove the same upon rendering compensation to the owner or lessee for all damages that may be caused by such prospecting or removal. The reserved deposits shall be disposed of only in the manner expressly provided by law.

Source: SL 1919, ch 308, § 1; SDC 1939, § 55.0203; SL 1980, ch 40, § 1.



§ 5-2-13 Disposition of proceeds from sale or lease of reserved minerals.

5-2-13. Disposition of proceeds from sale or lease of reserved minerals. All money and proceeds derived from the sale or lease of the property and rights reserved by and under the provisions of S.D. Const., Art. VIII, § 19, shall inure to the benefit of the funds for which said lands are held by the state or any of its departments.

Source: SL 1919, ch 308, § 1; SDC 1939, § 55.0203; SL 1984, ch 34, § 6.



§ 5-2-14 Conveyance or exchange of reserved minerals with United States--Appraisal.

5-2-14. Conveyance or exchange of reserved minerals with United States--Appraisal. When any board, commission, or department of the state having control of any lands belonging to the state, shall in its judgment be satisfied that it is meet and proper to convey to or exchange with the United States of America or any of its departments any mineral rights now held by it or heretofore reserved to it, they shall so declare by proper resolution and direct the necessary instrument of conveyance to be executed upon the payment of the consideration to be determined by a board of appraisers comprised of the commissioner of school and public lands, the state geologist and the state auditor. Said conveyance shall be executed by the Governor and attested by the secretary of state.

Source: SL 1957, ch 320, §§ 1, 2; SDC Supp 1960, § 55.0208.



§ 5-2-15 Assignment to inferior lien holders of mortgages and sheriffs' certificates held bystate--School fund mortgages.

5-2-15. Assignment to inferior lien holders of mortgages and sheriffs' certificates held by state--School fund mortgages. All mortgages and sheriffs' certificates of sale in the name of the State of South Dakota shall be assignable to any person holding an inferior lien or having any other bona fide interest in the land covered by such mortgage or certificate whenever it shall appear to be to the best interest of the state to make such assignment and upon full payment of the principal and interest payable under such mortgages or certificates and the authority and power is hereby given to any board or commission having charge of any such liens to execute such assignments by and with the approval of the Governor endorsed thereon.

No such mortgage shall be assigned unless the conditions thereof have been broken. No school fund mortgage shall be assigned without approval of the board of county commissioners of the county wherein the real estate affected by such mortgage is situated.

Source: SL 1925, ch 223, § 1; SDC 1939, § 55.0204.



§ 5-2-16 Assignment by county commissioners of sheriffs' certificates in school loanmortgages.

5-2-16. Assignment by county commissioners of sheriffs' certificates in school loan mortgages. Sheriffs' certificates of sale issued in foreclosures of school loan mortgages shall be assignable by the resolution of the board of county commissioners of the county wherein the real estate affected thereby is located, without the approval of the Governor or commissioner of school and public lands. Assignments of such sheriffs' certificates of sale shall be executed by the chairman of the board and attested by the county auditor.

Source: SL 1925, ch 223, § 2; SDC 1939, § 55.0204.



§ 5-2-17 Land sales within federal irrigation projects to conform to federal limitations.

5-2-17. Land sales within federal irrigation projects to conform to federal limitations. No lands belonging to the state within areas to be irrigated from works constructed or controlled by the United States, or its duly authorized agencies, shall be sold except in conformity with the classification of farm units by the United States, and the title to such lands shall not pass from the state until the applicant therefor shall have fully complied with the provisions of the laws of the United States and the regulations thereunder concerning the acquisition of the right to use water from such works, and shall produce the evidence thereof duly issued. After the withdrawal of lands by the United States for any irrigation project, no application for the purchase of state lands within the limits of such withdrawal shall be accepted except upon the conditions prescribed in this section.

Source: SL 1907, ch 180, § 59; RC 1919, § 8258; SDC 1939, § 61.0148; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0134.



§ 5-2-18 Relocation benefits and assistance in acquisition of property--Compliance withfederal act.

5-2-18. Relocation benefits and assistance in acquisition of property--Compliance with federal act. The State of South Dakota, its departments, agencies, instrumentalities, or any political subdivisions may provide relocation benefits and assistance to persons, businesses, and farm operations displaced as the result of the acquisition of land or rehabilitation or demolition of structures in connection with federally assisted projects to the same extent and for the same purposes as provided for in the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (P. L. 91-646) as amended by Surface Transportation and Uniform Relocation Assistance Act of 1987 (P. L. 100-17), and may comply with all the acquisition policies contained in said federal act.

Source: SL 1972, ch 136; SL 1988, ch 48, § 1.



§ 5-2-19 Review process of property given to state.

5-2-19. Review process of property given to state. Any real property given to the State of South Dakota shall undergo a review process. The Bureau of Finance and Management shall prepare a fiscal note showing the cost to state government of the gift. Any gift in which the cost to state government exceeds one thousand dollars in any one year requires legislative approval. The Bureau of Finance and Management shall annually report to the Legislature by the first day of the legislative session the gifts received by the state and their costs.

Source: SL 1992, ch 12, § 2.



§ 5-2-20 Transfer of state's interest in Camp Lakodia to 4-H Foundation.

5-2-20. Transfer of state's interest in Camp Lakodia to 4-H Foundation. The Governor shall execute a quitclaim deed and release of reversionary interest, which shall be attested by the commissioner of school and public lands, to transfer all the state's reversionary rights in the property, commonly known as Camp Lakodia, located at Lot Two (2) of Croisants Subdivision of Lot Four (4) of Section Fifteen (15), Township One Hundred Six (106), Range Fifty-three (53), West of the Fifth Principal Meridian, Lake County, South Dakota (Contains 15 acres, more or less) to the South Dakota 4-H Foundation, Inc.

Source: SL 2002, ch 30, § 1.






Chapter 03 - Selection, Exchange and Classification of School and Public Lands

§ 5-3-1 Attorney general to examine titles and protect state's interest.

5-3-1. Attorney general to examine titles and protect state's interest. It shall be the duty of the attorney general to make examination at each of the United States land offices of this state as to the condition of the titles to all school and public lands, and to take such steps before said land office of the United States and the Department of the Interior as may be necessary to protect the title of the state thereto and he may employ such clerical assistance as is requisite therefor.

Source: SL 1890, ch 139, § 1; RPolC 1903, § 102; RC 1919, § 5367; SDC 1939, § 55.1503.



§ 5-3-2 Acceptance of federal indemnity lands in lieu of statehood grants.

5-3-2. Acceptance of federal indemnity lands in lieu of statehood grants. When lands granted to the state by act of Congress approved February 22, 1889, have been or shall be lost to the state by reason of being otherwise disposed of by the United States prior to survey, or when, prior to survey, any of such lands have been or shall be included in a reservation of the United States and thereby identification and vesting of such lands in the state may be indefinitely deferred, the state accepts the provisions of sections 2275 and 2276 of the Revised Statutes of the United States, as amended by act of Congress approved February 28, 1891, and the provisions of any and all acts of Congress enacted or to be enacted, whereby lands are granted to the state in lieu of lands which have been lost or have not vested as above described; and the state hereby accepts all of the rights and privileges granted to states and territories by such acts.

Source: SL 1917, ch 336, § 1; RC 1919, § 5721; SDC 1939, § 15.0202.



§ 5-3-3 Selection of indemnity lands for land disposed of before statehood.

5-3-3. Selection of indemnity lands for land disposed of before statehood. The commissioner of school and public lands is authorized and directed to ascertain and locate the general grants of land made by Congress to this state and when such commissioner shall find that sections sixteen and thirty-six or any part thereof, in any township of the state, were sold or otherwise disposed of by or under the authority of any act of Congress prior to the admission of the state into the union, then such commissioner shall, by and with the approval of the secretary of the interior or the secretary of agriculture, when necessary, select from the surveyed, unreserved, and unappropriated lands of the United States within the limits of this state, other land equivalent thereto in area and value, in legal subdivisions of not less than one-quarter section if possible, and as contiguous as may be to the section in lieu of which the same is taken.

Source: SL 1917, ch 336, § 3; RC 1919, § 5722; SDC 1939, § 15.0203.



§ 5-3-4 Selection of indemnity lands for land settled before survey.

5-3-4. Selection of indemnity lands for land settled before survey. When the commissioner of school and public lands shall ascertain that sections sixteen and thirty-six or any part thereof granted to the state have been actually settled upon prior to the survey thereof by the general government, and are occupied by bona fide settlers, claiming title thereto under the homestead laws of the United States, such commissioner is authorized, in its discretion, by and with the approval of the secretary of the interior, or the secretary of agriculture, when necessary, to select from the surveyed, unreserved, and unappropriated public lands of the United States within this state other lands equivalent in area and value, in legal subdivisions, and as contiguous as may be to the section in lieu of which the same is taken.

Source: SL 1917, ch 336, § 4; RC 1919, § 5723; SDC 1939, § 15.0204.



§ 5-3-5 Selection of indemnity lands for land within federal reservations--Retention of landwith peculiar value to state.

5-3-5. Selection of indemnity lands for land within federal reservations--Retention of land with peculiar value to state. When the commissioner of school and public lands shall ascertain that sections sixteen and thirty-six, or any part thereof, granted to the state, are or have been lawfully included and embraced within any forest or other reservation established under or by authority of any act of Congress, such commissioner shall, by and with the approval of the secretary of the interior, or the secretary of agriculture when necessary, select from the surveyed, unreserved, and unappropriated public lands of the United States, within this state, other land equivalent thereto in area and value in legal subdivisions and as contiguous as may be to the section in lieu of which the same is taken; provided that if the commissioner shall, upon examination or otherwise, determine that any land, which might ultimately become vested in the state in such forest or other reservation, borders on or is in the vicinity of any lake, waterfall, spring, or other naturally advantageous site, or any natural curiosity, or for any other cause such land has, or in the future may have, peculiar value to the state, then the commissioner shall not certify such lands to the secretary of the interior as a basis for indemnity selections in lieu thereof but the state shall retain its claim to perfect title to such land.

Source: SL 1917, ch 336, § 5; RC 1919, § 5724; SDC 1939, § 15.0205.



§ 5-3-6 Selection of indemnity lands for land in lake or navigable river.

5-3-6. Selection of indemnity lands for land in lake or navigable river. When the commissioner of school and public lands ascertains that what, if surveyed, would be sections sixteen and thirty-six, or any part thereof, granted to the state, falls upon any lake or navigable river, and that the quantity of land intended to be conveyed as sections sixteen or thirty-six is lost to the state thereby, it shall be the duty of such commissioner to apply to the secretary of the interior for permission to select indemnity lands in lieu of the loss, in quantity so sustained by the state.

Source: SL 1917, ch 336, § 6; RC 1919, § 5725; SDC 1939, § 15.0206.



§ 5-3-7 Exchange of school sections--Conditional exchange--Commissioner to promulgaterules.

5-3-7. Exchange of school sections--Conditional exchange--Commissioner to promulgate rules. The commissioner of school and public lands may exchange, with the approval of the Governor and following a public hearing, any school section or portion of a school section for any land located within the State of South Dakota of like appraised value. The commissioner may also exchange, with the approval of the Governor and following a public hearing, any school section or portion of a school section for any land located within the State of South Dakota of appraised value of at least seventy-five percent of the school land if the difference is paid in cash at the time of the exchange. Such exchanges may be conditional as long as the transfer is completed within two years and as long as the trust corpus is never diminished. Any cash received from such an exchange shall be treated as a cash sale pursuant to the provisions of chapter 5-9. The commissioner shall promulgate rules pursuant to chapter 1-26 to establish the procedures and criteria for such exchanges.

Source: SL 1941, ch 70, § 1; SDC Supp 1960, § 15.0208; SL 1982, ch 49, § 1; SL 1984, ch 35, § 1; SL 1992, ch 42; SL 1999, ch 24, § 1.



§ 5-3-7.1 Conservation easement for state land exchanged or sold.

5-3-7.1. Conservation easement for state land exchanged or sold. The State of South Dakota, when exchanging land pursuant to § 5-3-7 or selling land pursuant to chapter 5-9, may hold a perpetual conservation easement preserving the archaeological and paleontological aspects on such land to protect the public interest. The conveyance documents shall specify the conservation easement, if any, and the conservation easement shall be made in accordance with §§ 1-19B-56 to 1-19B-60, inclusive.

Source: SL 2000, ch 28, § 2.



§ 5-3-8 Repealed.

5-3-8. Repealed by SL 1984, ch 35, § 2.



§ 5-3-9 Islands and accumulations within streams and lakes administered as school lands--Exceptions.

5-3-9. Islands and accumulations within streams and lakes administered as school lands--Exceptions. All islands and accumulations of land formed in the beds of navigable streams and meandered lakes, except on the Missouri River below the Fort Randall power plant and Lake Francis Case, belonging to the state shall be under the supervision of the commissioner of school and public lands, subject to all the laws and regulations pertaining to common school lands, and all funds heretofore or which may be derived hereafter from the lease or sale of such land shall be covered into the common school funds, subject to the provisions of § 41-4-11.

Source: RCivC 1903, § 902; SL 1911, ch 189; SL 1915, ch 228; RC 1919, § 5727; SDC 1939, § 15.0314; SL 1981, ch 296, § 2.



§ 5-3-10 Rights not acquired by settlement or improvement of islands--Improvements before1911.

5-3-10. Rights not acquired by settlement or improvement of islands--Improvements before 1911. No person shall acquire any vested rights in and to any islands or land described in § 5-3-9, by reason of residence thereon or improvement thereof, except as herein provided. Any person who, for five years next prior to the first day of July 1911, shall have resided upon and improved any such land, shall have the right to purchase not to exceed one hundred sixty acres of the same, at the price in cash at which it is appraised by the commissioner of school and public lands, and the commissioner shall, upon petition filed in his office, within a reasonable time thereafter, appraise such land and sell and convey the same to such petitioner at the appraised price, upon satisfactory proof of the residence and improvement required by this section, payment thereof to be made within sixty days after notice to the petitioner of such appraisement.

Source: RCivC 1903, § 902; SL 1911, ch 189; SL 1915, ch 228; RC 1919, § 5727; SDC 1939, § 15.0314.



§ 5-3-11 Classification of school and endowment lands according to best use.

5-3-11. Classification of school and endowment lands according to best use. The commissioner of school and public lands shall classify all common school and endowment lands into three classes, as follows:

Class 1: To include all lands which are most valuable for agricultural purposes;

Class 2: To include all lands which are most valuable for meadow and pasturage purposes;

Class 3: To include all lands which are most valuable for timber, coal, or other purposes.

Source: SL 1911, ch 224, art 2; SL 1917, ch 339, § 2; RC 1919, § 5634; SDC 1939, § 15.0207.



§ 5-3-12 List for county auditor of unsold endowment lands in county.

5-3-12. List for county auditor of unsold endowment lands in county. It shall be the duty of the commissioner of school and public lands to supply to the several county auditors of this state a description of all unsold state indemnity and endowment lands situated within the organized school districts of his county.

Source: SL 1917, ch 335, § 4; RC 1919, § 5720; SDC 1939, § 15.0111.






Chapter 04 - Administration of School and Public Lands

§ 5-4-1 Claim not acquired by occupancy by trespasser--Right to remove improvements.

5-4-1. Claim not acquired by occupancy by trespasser--Right to remove improvements. No claim to any school or public lands by any trespasser thereon by reason of occupancy, cultivation, or improvement thereof shall be recognized; nor shall compensation be made on account of any improvements made by any such trespasser; provided, any person who has heretofore entered upon such land and has made permanent improvements thereon in good faith, for the purpose of residence or cultivation, shall have the right to remove all such improvements therefrom in case he does not become a purchaser or lessee of such lands under the provisions of this code; such removal to be made within sixty days after a sale or lease has been made, as the case may be.

Source: SL 1911, ch 224, § 80; RC 1919, § 5711; SDC 1939, § 15.0418.



§ 5-4-2 Right-of-way for federally authorized waterworks and utility lines--Waterworks ofpersons holding water rights--Reservation in conveyances--Purchasers' right toirrigation water.

5-4-2. Right-of-way for federally authorized waterworks and utility lines--Waterworks of persons holding water rights--Reservation in conveyances--Purchasers' right to irrigation water. There is hereby granted over all school and public lands, now or hereafter belonging to the state, a right-of-way for ditches or canals and for tunnels, tramways and telephone and electrical transmission lines, constructed by authority of the United States. There is also hereby granted to any person holding a valid water right under statutes of this state a right-of-way for the construction of dams, canals, water ditches, and laterals over all school and public land now and hereafter belonging to the state, when constructed by authority of the commissioner of school and public lands. All conveyances and contracts of sale of school and public lands shall contain a reservation of such right-of-way. Purchasers of school and public lands shall have the right to obtain water from any irrigation system, parts of which may be located on such school and public lands, provided such lands are purchased within five years after the construction of any such irrigation system.

Source: SL 1907, ch 180, § 58; SL 1911, ch 262; RC 1919, § 8257; SDC 1939, § 61.0147; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0133.



§ 5-4-3 Map of waterworks to be filed.

5-4-3. Map of waterworks to be filed. Prior to the construction of any canal, ditch, or waterway over or across any school or public lands of this state under the provisions of § 5-4-2, there shall be filed in the Office of the Commissioner of School and Public Lands a map or plat of such proposed canal, ditch, or waterway, clearly indicating the course of the same and the acreage required in its construction and the amount of land proposed to be taken out of each smallest legal subdivision of such school or public lands in the construction of the canal, ditch, or waterway.

Source: SL 1907, ch 180, § 59; RC 1919, § 8258; SDC 1939, § 61.0148; SL 1955, ch 430, § 1; SDC Supp 1960, § 61.0134.



§ 5-4-4 Validation of conveyances and reservations containing obsolete statutory reference.

5-4-4. Validation of conveyances and reservations containing obsolete statutory reference. Any and all conveyances, contracts, or reservations made subject to SDC 61.0147 and executed and delivered subsequent to July 1, 1955, are deemed to have been executed and delivered subject to the provisions of § 5-4-2.

Source: SL 1963, ch 470.



§ 5-4-5 Easement for utility lines and mains--Cultivation protected--Highways and sectionlines to be used where practical.

5-4-5. Easement for utility lines and mains--Cultivation protected--Highways and section lines to be used where practical. The commissioner of school and public lands shall have authority to grant to any person, or telegraph, telephone, gas, oil, or other company an easement for its lines or mains, or for other public purposes, across or upon school and endowment lands, subject to such reasonable terms, conditions, and regulations as the commissioner may prescribe. Such grant shall not interfere with the cultivation of said lands, and shall not be made unless the public highways or section line rights-of-way are impractical for the purposes of the easement.

Source: SL 1929, ch 219; SDC 1939, § 15.0402.



§ 5-4-5.1 Easements for national guard training sites.

5-4-5.1. Easements for national guard training sites. The commissioner of school and public lands shall have authority to grant to the South Dakota National Guard training site easements on public lands for the use of the national guard at their request and with concurrence of the lessee.

Source: SL 1976, ch 56.



§ 5-4-6 Withholding of land from leasing and cooperative agreement for administration forcommunity public purposes--Maximum tract.

5-4-6. Withholding of land from leasing and cooperative agreement for administration for community public purposes--Maximum tract. Upon petition of a governing board of any state agency, county board, school district board, or organized township board of the state to the commissioner of school and public lands said commissioner of school and public lands may withhold from regular leasing any tract of school and/or endowment land or land held in trust by the State of South Dakota, not to exceed six hundred forty acres in one tract, and offer the same under a special cooperative agreement with such board in accordance with the provisions in §§ 5-4-7 to 5-4-9, inclusive.

Source: SL 1941, ch 71, § 1; SDC Supp 1960, § 15.0420.



§ 5-4-7 Purposes for which land may be placed under local administration--Rules andregulations.

5-4-7. Purposes for which land may be placed under local administration--Rules and regulations. Whenever it shall be the opinion of the commissioner of school and public lands, after presentation of the petition provided in § 5-4-6, and upon investigation of the facts therein contained he shall if, in his opinion, the interests of the citizens of the community can best be served, provide for the setting aside and withholding from regular leasing any such tract not to exceed six hundred forty acres in one tract for soil conservation purposes, public parks or for the purpose of providing a children's recreational playground to be used by the general public under such rules and regulations as the local governing board shall provide and which are approved by the commissioner of school and public lands.

Source: SL 1941, ch 71, § 2; SDC Supp 1960, § 15.0420.



§ 5-4-8 Term of agreement for local administration for public purposes--Renewal--Termination on application for purchase.

5-4-8. Term of agreement for local administration for public purposes--Renewal--Termination on application for purchase. The agreement authorized by § 5-4-6 shall be for a term of five years and may be renewed for an additional term of five years upon approval by the commissioner of school and public lands of an application for such renewal. Provided, however, that the agreement may be terminated at any time by the commissioner of school and public lands if application is made for the purchase of the lands covered by the agreement.

Source: SL 1941, ch 71, § 3; SDC Supp 1960, § 15.0420.



§ 5-4-9 Improvements on tracts administered for public purposes--Reimbursement bypurchaser or lessee.

5-4-9. Improvements on tracts administered for public purposes--Reimbursement by purchaser or lessee. Permits to place improvements on such lands shall be granted in such manner as permits are granted on all leased school and endowment lands or lands held in trust for the State of South Dakota and upon termination of the agreement mentioned in § 5-4-6 the subsequent lessee or the purchaser shall reimburse the holder of such permits as provided in §§ 5-5-29 to 5-5-32, inclusive.

Source: SL 1941, ch 71, § 4; SDC Supp 1960, § 15.0420.



§ 5-4-10 Repealed.

5-4-10. Repealed by SL 1980, ch 41.



§ 5-4-11 Unauthorized removal of wood from school or public lands as misdemeanor.

5-4-11. Unauthorized removal of wood from school or public lands as misdemeanor. Any person who shall cut, remove, or attempt to remove any wood belonging to any school, public, or endowment lands without first having obtained permission from the commissioner of school and public lands so to cut and remove said wood is guilty of a Class 1 misdemeanor.

Source: SL 1890, ch 140, § 2; SL 1901, ch 184, § 2; RPenC 1903, § 539; SL 1911, ch 253, § 1; RC 1919, § 3833; SDC 1939, § 13.1311; SL 1980, ch 24, § 65.



§ 5-4-12 Waste on public lands as misdemeanor.

5-4-12. Waste on public lands as misdemeanor. This section applies to any public lands under the jurisdiction, administration, or control of the commissioner of school and public lands. Any person who, without being duly authorized:

(1) Commits waste or depredation on such lands;

(2) Removes, or attempts to remove from such land any valuable thing naturally a product of or an appurtenance thereto;

(3) Burns, or permits to be burned, any stubble on such lands leased to him;

(4) Uses, or attempts to use, any part of such lands for meadow or pasturage purposes;

(5) Cuts, removes, or attempts to remove therefrom any hay;

(6) Breaks, or attempts to cultivate, any part of such lands;

(7) Sows any flax on such lands;

(8) Fails or neglects to till or manage any such lands leased to him for agricultural purposes without an approved conservation plan as adopted by the local conservation district subject to the commissioner's approval;

(9) Fails or neglects to pile and dispose of all brush and debris on any such lands upon which timber has been cut by him, as provided by law;
is guilty of a Class 2 misdemeanor.

Source: SL 1890, ch 140, § 1; SL 1901, ch 184, § 1; RPenC 1903, § 538; SL 1909, ch 95, § 1; SL 1911, ch 253, § 1; RC 1919, § 3832; SDC 1939, § 13.1310; SL 1980, ch 24, § 66; SL 1985, ch 37, § 1.



§ 5-4-13 Civil liability for waste or unauthorized removal of wood from public lands--Disposition of moneys recovered.

5-4-13. Civil liability for waste or unauthorized removal of wood from public lands--Disposition of moneys recovered. Any person who violates any provision of § 5-4-11 or 5-4-12 shall, in addition to the criminal action therein provided for, be liable in a civil action for double the minimum rental of any legal subdivision used in whole or in part, and for double the damages otherwise resulting from his act. All moneys recovered as a result of such actions shall be paid into the county treasury of the proper county and placed to the credit of the interest and income fund of the class to which the lands belong. Moneys received by county treasurers under the provisions of this section and §§ 5-4-11 and 5-4-12 shall be accounted for and remitted monthly to the commissioner of school and public lands.

Source: SL 1890, ch 140, § 3; SL 1901, ch 184, §§ 4, 5; RPenC 1903, § 540; SL 1909, ch 95, § 1; SL 1911, ch 253, § 1; RC 1919, § 3834; SDC 1939, § 37.1909; SL 1984, ch 34, § 7; SL 1989, ch 30, § 11.



§ 5-4-14 Preparation of advertisements--Publication--Signature.

5-4-14. Preparation of advertisements--Publication--Signature. The commissioner of school and public lands shall prepare all advertisements provided for in this title, cause them to be published and sign them as commissioner.

Source: SL 1911, ch 224, §§ 40, 41; RC 1919, §§ 5664, 5665; SDC 1939, § 15.0607; SL 1984, ch 34, § 8.



§ 5-4-15 Misdemeanor to start open fire on public lands except in established fireplace.

5-4-15. Misdemeanor to start open fire on public lands except in established fireplace. Except in the Black Hills Forest Fire Protection District where it is a Class 1 misdemeanor, it is a Class 2 misdemeanor for any person to start or allow to start an open fire on public lands owned, leased, controlled, or managed by the state or any political subdivision of the state unless the fire is set in an established fireplace approved or provided by the respective governmental entity. This section does not apply to persons authorized by the state or any political subdivision of the state to start fires on such lands within the jurisdiction of the respective governmental entity or to fires on shoreline barren of vegetation which do not constitute an apparent risk of fire to surrounding vegetation not located within a state, county, or municipal park, state recreation area, or nature preserve.

Source: SL 1997, ch 239, § 1.



§ 5-4-16 Misdemeanor to start and fail to extinguish open fire regardless of whether inapproved fireplace.

5-4-16. Misdemeanor to start and fail to extinguish open fire regardless of whether in approved fireplace. It is a Class 1 misdemeanor for any person to start or allow to start an open fire and fail to extinguish that fire on public lands owned, leased, controlled, or managed by the state or any political subdivision of the state regardless of whether the fire was started in an approved fireplace.

Source: SL 1997, ch 239, § 2.



§ 5-4-17 Liability for damages.

5-4-17. Liability for damages. Anyone engaging in any of the activities prohibited by § 5-4-15, 5-4-16, or 34-35-9 is liable for all damages caused by the fire and all fire suppression and extinguishment costs. Criminal prosecution is not a prerequisite to liability for damages or for fire suppression and extinguishment cost.

Source: SL 1997, ch 239, § 3.






Chapter 05 - Agricultural and Grazing Leases of School and Public Lands

§ 5-5-1 Definition of terms.

5-5-1. Definition of terms. Terms used in this chapter mean:

(1) "Commissioner," the commissioner of school and public lands;

(2) "Lease," the original lease or a certified copy thereof;

(3) "Lessee," the original lessee, or the assignee of such lease, provided the assignment has been made upon the reverse of the original copy of the lease, or a certified copy thereof, and provided further that such assignment shall have been submitted to the commissioner on or before the first day of November first preceding the expiration date of the lease.
Source: SL 1949, ch 71, § 1; SDC Supp 1960, § 15.0405-1.



§ 5-5-2 Definition of "agricultural purposes.".

5-5-2. Definition of "agricultural purposes.". Whenever the term "agricultural purposes" is used in this chapter, it means for the purpose of tilling, planting, and producing crops, but does not include grazing land.

Source: SL 1917, ch 339, § 20; RC 1919, § 5652; SDC 1939, § 15.0401; SL 1985, ch 37, § 2.



§ 5-5-3 Designation of lands to be leased--Establishment of regulations.

5-5-3. Designation of lands to be leased--Establishment of regulations. The commissioner of school and public lands shall designate from time to time such lands as may be leased for meadow and pasturage purposes only, also such lands as may be leased for either meadow and pasturage, or for agricultural purposes.

The commissioner shall establish such regulations as in his judgment shall be necessary in order that such lands may be leased most profitably for the state, and upon designation of the lands as herein provided, the commissioner shall proceed to offer the same for lease.

Source: SL 1917, ch 339, §§ 3, 4; RC 1919, §§ 5635, 5636; SDC 1939, § 15.0403.



§ 5-5-4 Leases to be at public auction after notice--Maximum tract.

5-5-4. Leases to be at public auction after notice--Maximum tract. All common school, indemnity, and endowment lands shall be leased for pasturage, meadow, farming, the growing of crops of grain and general agricultural purposes, and at public auction after notice as provided in § 5-5-5 and amendatory acts and in tracts not greater than one section.

Source: SL 1949, ch 71, § 2; SDC Supp 1960, § 15.0405-2.



§ 5-5-5 Publication of notice of leasing auction.

5-5-5. Publication of notice of leasing auction. If land situated in a county is designated for leasing as provided in § 5-5-3, such land shall be advertised for lease at public auction by the publication of a notice stating the time and place at which the leasing of the land will begin. The notice shall be published once each week for at least four consecutive weeks in the official newspapers of the county in which the land is located.

Source: SL 1917, ch 339, § 5; RC 1919, § 5637; SL 1923, ch 256, § 1; SDC 1939, § 15.0405; SL 1982, ch 50, § 1.



§ 5-5-6 Conduct, time, and place of leasing auction--Commissioner to conduct auction.

5-5-6. Conduct, time, and place of leasing auction--Commissioner to conduct auction. The lands designated shall be offered for lease at public auction to the highest bidder, at the courthouse of the county within which the lands are situated; or, if there be no courthouse, at the building in which the office of the county auditor is located. The auction shall be between the hours of ten a.m. and five p.m. The offering for lease shall be conducted by the commissioner, in accordance with the provisions of this chapter, and such instructions as the commissioner may deem necessary.

Source: SL 1917, ch 339, § 8; RC 1919, § 5640; SDC 1939, § 15.0406; SL 1994, ch 47, § 1.



§ 5-5-6.1 Minimum rental rate for agricultural lands.

5-5-6.1. Minimum rental rate for agricultural lands. The commissioner of school and public lands shall establish the minimum annual rental rate per acre of all agricultural lands which are administered by the commissioner. The minimum annual rental rate per acre shall be the rate at which bidding is started. In fixing the minimum annual rental per acre, the following factors shall be considered:

(1) Location, accessibility, and utility of the land as influenced by roads, easements, and topography;

(2) Soil capabilities;

(3) Climate; and

(4) Current rental rates prevailing in the county in which such lands are situated.
Source: SL 1985, ch 37, § 8.



§ 5-5-7 Repealed.

5-5-7. Repealed by SL 1985, ch 15, § 3.



§ 5-5-8 Division or joining of tracts not leased at auction--Continuation and adjournment ofauction.

5-5-8. Division or joining of tracts not leased at auction--Continuation and adjournment of auction. If a tract is offered for lease and no satisfactory bid is received, the legal subdivisions of the tract may be separately offered; or such tract may be offered in connection with other tracts of agricultural or grazing lands within the county which have been offered and for which no acceptable bid has been received.

The auction shall continue from day to day until all tracts of lands advertised for lease have been offered. The commissioner may, for good cause, adjourn the auction for a period of not more than three days.

Source: SL 1917, ch 339, §§ 10, 11; RC 1919, §§ 5642, 5643; SL 1923, ch 257; SDC 1939, § 15.0406; SL 1987, ch 47, § 1; SL 1994, ch 47, § 2.



§ 5-5-9 Repealed.

5-5-9. Repealed by SL 1998, ch 28, § 1.



§ 5-5-10 Repealed.

5-5-10. Repealed by SL 1969, ch 33, § 5.



§ 5-5-10.1 Appraisal of grazing lands--Definition of terms.

5-5-10.1. Appraisal of grazing lands--Definition of terms. Terms used in §§ 5-5-10.2 to 5-5-10.4, inclusive, mean:

(1) "Animal unit," one cow and calf, one horse, five sheep, or five goats;

(2) "Annual animal carrying capacity," the number of acres needed for one animal unit to subsist on natural forage, on a given tract of land for one year;

(3) "Rental rate," twenty percent of the average price of one calf as sold in South Dakota for the last reported five years based on the weight of a four hundred twenty-five pound calf.
Source: SL 1969, ch 33, § 3; SL 1977, ch 46, §§ 1, 2.



§ 5-5-10.2 Commissioner's duty concerning appraisals and records.

5-5-10.2. Commissioner's duty concerning appraisals and records. It shall be the duty of the commissioner of school and public lands, as rapidly as practicable, to cause the grazing lands administered by the state to be appraised as to their annual animal carrying capacity, and to make and preserve a record thereof in his office, and at least every ten years cause said lands to be reexamined as to their annual animal carrying capacity so as to keep the records thereof in his office reasonably accurate.

Source: SL 1969, ch 33, § 1; SL 1977, ch 46, § 3.



§ 5-5-10.3 Factors considered in appraisals of grazing lands.

5-5-10.3. Factors considered in appraisals of grazing lands. In appraising such grazing lands the following factors shall be taken into consideration:

(1) Inventory of the forage resources: kind, amount, and location of vegetation;

(2) Accessibility and usability of the forage resources as influenced by topography, availability of stock water and season of usability;

(3) Condition of soils--the erosion situation;

(4) Other and related resources--such as timber and watershed protection;

(5) Annual animal carrying capacity used by other public agencies in the same locality;

(6) Pertinent facts and figures submitted by stockmen living in the area and directors of state grazing districts including the land or in its vicinity;

(7) Carrying capacity set for similar land in a state grazing district in which the land is situated.
Source: SL 1969, ch 33, § 2; SL 1977, ch 46, § 4.



§ 5-5-10.4 Minimum annual rental for grazing lands--Formula.

5-5-10.4. Minimum annual rental for grazing lands--Formula. The commissioner of school and public lands shall establish the minimum annual rental rate per acre of all grazing lands which are administered by the commissioner. The minimum annual rental rate per acre shall be at the rate at which bidding shall start.

In fixing the minimum annual rental per acre, the following formula shall be used:

The rental rate shall be divided by the annual animal carrying capacity.

The carrying capacity of the land, to be used in the above formula, shall be in accordance with the determination of the commissioner of school and public lands made pursuant to the appraisal of grazing lands provided in § 5-5-10.2.

The average price per pound of all calves sold in South Dakota shall be taken from statistics published by the South Dakota Crop and Livestock Reporting Service of the United States Department of Agriculture current at the time of computation of the rental.

Source: SL 1969, ch 33, § 4; SL 1970, ch 35; SL 1977, ch 46, § 5.



§ 5-5-11 Rent payable in advance--Maximum term of lease--Governor's approval required--Lessee's right to renewal.

5-5-11. Rent payable in advance--Maximum term of lease--Governor's approval required--Lessee's right to renewal. All rents, except rents from sharecropping which shall be paid after the crop has been harvested, shall be paid annually in advance. No term of lease may exceed five years, nor is any lease valid until it receives the approval of the Governor. However, any lessee of such common school, indemnity, or endowment lands is, at the expiration of a five-year lease, entitled, at the lessee's option, to a new lease for the land included in the lessee's original lease, or such portion thereof which has not been sold, for a period of five years.

Source: SL 1949, ch 71, § 2; SDC Supp 1960, § 15.0405-2; SL 1996, ch 37.



§ 5-5-12 Short-term leases acceptable--Leasing without readvertisement--Entitlement to newfive-year lease.

5-5-12. Short-term leases acceptable--Leasing without readvertisement--Entitlement to new five-year lease. The commissioner of school and public lands may accept a bid for a lease covering a period of one year or more, not exceeding five years, and in case no bids or proposals are made for any term, under the publication required in § 5-5-5, or in case of a failure from any cause to complete the leasing of any tract offered, it shall within nine months thereafter be lawful to lease such lands under the provisions of this chapter without a readvertisement. However, any lessee of such common school, indemnity, or endowment lands is, at the expiration of a lease, entitled to a new lease for the land included in his original lease, or such portion thereof which has not been sold, for a period of five years.

Source: SL 1917, ch 339, § 5; RC 1919, § 5637; SL 1923, ch 256, § 1; SDC 1939, § 15.0405; SL 1987, ch 47, § 2.



§ 5-5-13 Special four-year leases for approved land renovation practices--Cancellation--Entitlement to new five-year lease.

5-5-13. Special four-year leases for approved land renovation practices--Cancellation--Entitlement to new five-year lease. The commissioner may lease agricultural and grazing lands for the period of up to four years for the purpose of approved land renovation practices such as summer-fallowing, mechanical or chemical control, ripping, furrowing, contouring, deferred grazing, wildlife production, or conservation plans as approved by the local conservation district, if in his opinion it is necessary to do so in order to bring the land back into production, the lessee to pay only one year's rent for such land. If any lands are leased as above provided, the person leasing such land, before the lease is approved by the commissioner, shall pay to the county treasurer of the county in which the land is situated the total amount of rent therefor. If the lessee so renting the land fails or neglects to implement the above renovation practices at the proper time or in the proper manner, the commissioner in his discretion may declare the lease canceled and the amount paid thereon shall be forfeited. However, any lessee of such common school, indemnity, or endowment lands is, at the expiration of a lease, entitled, at his option, to a new lease for the land included in his original lease, or such portion thereof as has not been sold, for a period of five years.

Source: SL 1917, ch 339, § 15; RC 1919, § 5647; SDC 1939, § 15.0412; SL 1985, ch 37, § 3; SL 1987, ch 47, § 3.



§ 5-5-14 Provisions for sale or exchange of land unimpaired--Cancellation of lease to permitsale or exchange.

5-5-14. Provisions for sale or exchange of land unimpaired--Cancellation of lease to permit sale or exchange. Nothing herein contained in any way prevents the sale or exchange of common school, indemnity, or endowment lands as provided in §§ 5-3-7 and 5-9-1 nor prevents the commissioner of school and public lands from incorporating, into each lease a sales clause permitting the cancellation of any lease on January first of any year of the term thereof for the purpose of sale or exchange.

Source: SL 1949, ch 71, § 6; SDC Supp 1960, § 15.0405-6; SL 1976, ch 20, § 2; SL 1985, ch 38.



§ 5-5-15 Deposit of first year's rent by successful bidder--Approval, execution, and deliveryof lease--Return of deposit if lease disapproved.

5-5-15. Deposit of first year's rent by successful bidder--Approval, execution, and delivery of lease--Return of deposit if lease disapproved. If the highest offer for any tract of land is satisfactory and the tract is reserved for the bidder, the bidder shall at once deposit with the commissioner the amount specified as the annual rental for the tract. A lease of such tract shall be prepared in duplicate, according to the form prescribed by the commissioner. The lessee shall sign the lease.

If the commissioner approves the lease, the commissioner shall submit the lease to the Governor for approval. If the Governor approves the lease, the Governor shall certify the approval and the commissioner shall sign the lease in duplicate on behalf of the state and file a copy of the lease and the Governor's approval in the commissioner's office. The commissioner shall deliver one copy of the lease to the lessee, and notify the county treasurer of the execution and approval of the lease.

If the commissioner or the Governor disapprove the proposed lease, the commissioner shall return to the bidder the sum deposited.

Source: SL 1917, ch 339, § 10; RC 1919, § 5642; SL 1923, ch 257; SDC 1939, § 15.0407; SL 1967, ch 35; SL 1994, ch 47, § 3.



§ 5-5-16 Rent payable annually in advance to commissioner.

5-5-16. Rent payable annually in advance to commissioner. Except as otherwise provided, the rent for all leased lands must be paid annually in advance and must be promptly paid when due, to the commissioner of school and public lands.

Source: SL 1917, ch 339, § 12; RC 1919, § 5644; SL 1933, ch 172, § 1; SDC 1939, § 15.0409; SL 1988, ch 49, § 1.



§ 5-5-17 Action to recover delinquent rent or forfeit lease--Prosecution of action--Proceeds ofaction.

5-5-17. Action to recover delinquent rent or forfeit lease--Prosecution of action--Proceeds of action. Whenever any lessee shall fail to pay the annual rental for any lands leased when the same becomes due, it shall be optional with the commissioner of school and public lands to bring suit against such lessee in any court of competent jurisdiction in the county in which the land is situated, for the recovery of such rental, damages, and costs occasioned by such failure, or to declare such lease forfeited and to proceed to offer such lands for lease.

In case the commissioner considers it to the interest of the state to commence suit against such lessee, it is hereby made the duty of the state's attorney of such county to commence and prosecute such suit whenever he is directed to do so by the commissioner. All money arising from such suit shall be paid into the county treasury of the proper county and be placed to the credit of the interest and income fund of the class to which such lands belong.

Source: SL 1917, ch 339, § 13; RC 1919, § 5645; SL 1921, ch 358; SDC 1939, § 15.0410.



§ 5-5-18 Agricultural lessee to clear weeds and pests.

5-5-18. Agricultural lessee to clear weeds and pests. Any person leasing school or endowment lands for agricultural purposes shall destroy all noxious weeds and pests on any lands so leased pursuant to chapter 38-22.

Source: SL 1917, ch 339, §§ 14, 16; RC 1919, §§ 5646, 5648; SDC 1939, § 15.0411; SL 1985, ch 37, § 4.



§ 5-5-19 Waste and burning on leased lands prohibited--Action for forfeiture and damages.

5-5-19. Waste and burning on leased lands prohibited--Action for forfeiture and damages. No lessee of land for agricultural purposes shall burn or permit to be burned any hay, straw, stubble, or cornstalks on the land covered by his lease, and the commission of such waste or any other waste upon any such land by the lessee shall cause a forfeiture of the lease and shall render the lessee liable to the state for damages caused by such waste. Actions to enforce the provisions of this section shall be prosecuted by the state's attorney of such county, whenever he is directed so to do by the commissioner of school and public lands, in any court of competent jurisdiction of the county in which the land is situated.

Source: SL 1917, ch 339, § 17; RC 1919, § 5649; SDC 1939, § 15.0413.



§ 5-5-20 Assignment of lease--Approval required--Form--Filing--Fee--Subletting prohibited--Double damages for subletting.

5-5-20. Assignment of lease--Approval required--Form--Filing--Fee--Subletting prohibited--Double damages for subletting. The lessee of any school or endowment lands may assign his lease to any third person; but before any such assignment of a lease is effective, the assignment shall be approved by the commissioner of school and public lands and a copy thereof filed by the commissioner. The commissioner shall prescribe the form to be used for such assignment and shall fix a reasonable fee for filing, recording and approval of it. The subletting of any school and endowment lands by the lessee thereof for profit is prohibited. Such subletting shall be cause for the forfeiture of the lease and shall render the lessee liable to the state for damages in double the amount of the difference between the lease rental and the amount paid or agreed to be paid from the sublessee.

Source: SL 1917, ch 339, § 21; RC 1919, § 5653; SDC 1939, § 15.0417; SL 1951, ch 44; SL 1984, ch 36, § 1.



§ 5-5-21 Action to enforce prohibition against subletting--Disposition of proceeds.

5-5-21. Action to enforce prohibition against subletting--Disposition of proceeds. Any action to enforce the provisions of § 5-5-20 shall be prosecuted by the state's attorney of the county, if the state's attorney is directed so to do by the commissioner, in any court of competent jurisdiction of the county in which the land is situated. The gross amount awarded by the court shall be paid to the commissioner and credited to the same account and in the same manner as the lease rental on the lands is credited.

Source: SDC 1939, § 15.0417 as added by SL 1951, ch 44; SL 1994, ch 47, § 4.



§ 5-5-22 Permit for improvements and conservation activities by lessee--Right of removal--State not liable for material or labor.

5-5-22. Permit for improvements and conservation activities by lessee--Right of removal--State not liable for material or labor. In offering any land for leasing or at any time after the lease has been made, the commissioner of school and public lands may grant to any lessee of land under the provisions of this chapter a permit to erect thereon such buildings, corrals, fences, and well apparatus as may be necessary to fully carry out the purposes of the lease, and such lessee may remove such improvements as are capable of removal without damage to the land at any time before the expiration of the term or upon cancellation of the lease, and during a period of sixty days from the date upon which such land is offered for releasing or sale, and may sink such wells and construct such dams thereon as may be necessary, the cost of which may not exceed an amount agreed upon by the commissioner. In addition, the commissioner of school and public lands may grant in like manner a permit to prepare the ground and to plant shelter belts on such land, and to perform government approved ripping, furrowing, contouring, and reseeding. However, the lessee shall notify the county auditor and the commissioner of school and public lands in writing whenever any such improvements are placed upon such lands. In no event is the state liable for any material furnished for, nor for any labor performed on, such improvements.

Source: SL 1917, ch 339, § 18; RC 1919, § 5650; SDC 1939, § 15.0415; SL 1941, ch 52; SL 1943, ch 51; SL 1957, ch 44; SL 1966, ch 36; SL 1985, ch 37, § 5.



§ 5-5-23 State ownership of improvements not removed--Permit renewed by new lease bysame lessee.

5-5-23. State ownership of improvements not removed--Permit renewed by new lease by same lessee. If such improvements are not removed in the manner and within the time specified in § 5-5-22 or within such further period as may be granted by the commissioner of school and public lands for good cause shown, or unless such improvements are disposed of as hereinafter provided, then such improvements shall become the property of the state without further consideration. In the event that any lessee, who, upon the expiration of his lease, re-leases such tract of land at the letting, any permit for improvements previously issued and his rights to the same shall be automatically renewed for the period of time covered by such new lease without any further action on the part of such lessee.

Source: SL 1917, ch 339, §§ 18, 19; RC 1919, §§ 5650, 5651; SL 1923, ch 254; SDC 1939, § 15.0415; SL 1941, ch 52; SL 1943, ch 51; SL 1957, ch 44.



§ 5-5-24 Permit for fall tillage, weed control and planting in final year of lease--Valuation byboard of appraisal.

5-5-24. Permit for fall tillage, weed control and planting in final year of lease--Valuation by board of appraisal. After the first day of September of the last year of such lease on land for agricultural purposes, the lessee may apply for and may receive a permit from the commissioner of school and public lands in the same manner as other permits for improvements are granted for fall tillage or chemical weed control for the planting of a crop the following spring, and in addition thereto the cost of the planting of a crop in the fall.

In no case may the permit exceed the actual cost of tillage or chemical weed control on the land, and in case the land is seeded in the fall, not more than the actual additional cost of the seed and the seeding of the same.

Such permit has the full force and effect of permits for other improvements and shall be handled in like manner.

In the event a board of appraisal as hereinafter provided is required to appraise the value of such improvements, they may not take into consideration the value of any crop growing on the lands covered by a permit but shall appraise only the cost of preparing the land and seeding the same.

Source: SDC 1939, § 15.0415 as added by SL 1941, ch 52; SL 1943, ch 51; SL 1957, ch 44; SL 1985, ch 37, § 6.



§ 5-5-25 Notice to lessee of expiration of lease--Rental rate for extension.

5-5-25. Notice to lessee of expiration of lease--Rental rate for extension. The commissioner shall notify each lessee by certified or registered mail directed to his post office address, as shown by the records in the office of the commissioner, on or before the first day of November first preceding the expiration of each lease that such lease will expire the following March first. Such notice shall be made in triplicate and two copies thereof mailed to the lessee.

The commissioner shall state in such notice the rental rate at which such lease can be extended for an additional five years. Such rate for grazing leases shall be the current rental on common school, indemnity, and endowment lands at the time of the issuance of the notice to the lessee. Such rate for agriculture leases shall be as provided for in § 5-5-6.1.

Source: SL 1949, ch 71, § 3; SDC Supp 1960, § 15.0405-3; SL 1985, ch 37, § 7.



§ 5-5-26 Repealed.

5-5-26. Repealed by SL 1969, ch 33, § 5.



§ 5-5-27 Extension or renewal on application by lessee--Cancellation of lease on failure torenew.

5-5-27. Extension or renewal on application by lessee--Cancellation of lease on failure to renew. If the lessee wishes to exercise the option to receive a new lease, the lessee shall sign one copy of the duplicate notice mailed to the lessee by the commissioner. The lessee shall return it to the commissioner on or before the first day of December preceding the expiration date of the lease. Upon receipt of the signed option, the commissioner shall grant a five-year extension or renewal. The lease may be canceled if the lessee fails to return the notice to the commissioner on or before the first day of December.

Source: SL 1949, ch 71, § 5; SDC Supp 1960, § 15.0405-5; SL 1984, ch 37; SL 1994, ch 47, § 5; SL 1998, ch 29, § 1.



§ 5-5-28 Permit to new lessee to enter for fall tillage, weed control, and planting--Protectionof original lessee.

5-5-28. Permit to new lessee to enter for fall tillage, weed control, and planting--Protection of original lessee. Whenever the commissioner of school and public lands shall offer any school or endowment agricultural lands for re-leasing before the expiration of an existing lease and the lands are leased to any person other than the holder of the unexpired lease, such lease shall permit the new lessee to enter upon such land for the purpose of fall tillage, chemical weed control, and planting, such commissioner being careful to prescribe proper rules and regulations for safeguarding the rights of the holder of the unexpired lease.

Source: SL 1917, ch 339, § 12; RC 1919, § 5644; SL 1933, ch 172, § 1; SDC 1939, § 15.0409; SL 1985, ch 37, § 9.



§ 5-5-29 Deposit by new lessee or purchaser to cover improvements--Alternative proof thatimprovements will be removed.

5-5-29. Deposit by new lessee or purchaser to cover improvements--Alternative proof that improvements will be removed. When improvements are shown to be located on any school or endowment lands which have been under lease, and which have been offered for re-leasing or sale, and a person other than the owner of the improvements thereon is the highest bidder therefor, such bidder, before a lease or conveyance shall issue, shall deposit with the county auditor his receipt showing payment of the amount of rental due, and in addition thereto a receipt showing that he has deposited with the county treasurer an amount equal to the appraised value of such improvements, as shown by the report of the board of appraisal hereinafter provided for, or an amount agreed upon between such successful bidder and the owner of such improvements, or proof that the owner elects to remove all of such improvements.

Source: SL 1917, ch 339, § 19; RC 1919, § 5651; SL 1923, ch 254; SDC 1939, § 15.0416; SL 1971, ch 29, § 1.



§ 5-5-30 Application by owner of improvements for board of appraisal--Deposit for cost ofappraisal.

5-5-30. Application by owner of improvements for board of appraisal--Deposit for cost of appraisal. If the owner of the improvements described in § 5-5-29 elects not to remove them and he cannot agree with the successful bidder on the value of such improvements, he shall within five days from the date on which the land is offered for re-leasing or sale make application to the county auditor asking for the appraisement of such improvements by a board of appraisal appointed by the county auditor in the manner hereinafter provided. Such owner shall be required to make a deposit sufficient to cover the cost of appraisal as determined by the county auditor, the board of appraisal to be paid by the county auditor out of such deposit.

Source: SL 1917, ch 339, § 19; RC 1919, § 5651; SL 1923, ch 254; SDC 1939, § 15.0416.



§ 5-5-31 Appraisal of improvements--Composition and appointment of board--Report ofappraisal--Compensation and expenses of appraisers.

5-5-31. Appraisal of improvements--Composition and appointment of board--Report of appraisal--Compensation and expenses of appraisers. All improvements on any school or endowment lands shall be appraised by a board of three disinterested freeholders who shall be residents of the county wherein the property is situated. The board shall be constituted as follows: the owner of the improvements shall nominate a person to represent him; the new lessee or purchaser shall nominate a person to represent him; these two shall nominate a person to serve with them. The county auditor shall appoint these three persons as a board of appraisal. The board shall file with the county auditor an itemized report of the appraisal, signed by at least two members of the board. The county auditor shall keep a record of the appraisement. The board of appraisal shall be paid at the state rate established pursuant to chapter 3-9 for per diem and mileage necessarily traveled in making the appraisal.

Source: SL 1917, ch 339, § 6; RC 1919, § 5638; SDC 1939, § 15.0414; SL 1963, ch 65; SL 1967, ch 36; SL 1984, ch 34, § 9.



§ 5-5-32 Acceptance or rejection of appraisal values.

5-5-32. Acceptance or rejection of appraisal values. In case such improvements are so appraised, the owner of such improvements shall accept or reject such appraisement by written notice to the county auditor within five days from the date of appraisement or such appraisal shall be deemed rejected and a lease or conveyance shall issue.

Source: SL 1917, ch 339, § 19; RC 1919, § 5651; SL 1923, ch 254; SDC 1939, § 15.0416; SL 1971, ch 29, § 2.



§ 5-5-33 Hunting in crops on school and public lands prohibited--Exception.

5-5-33. Hunting in crops on school and public lands prohibited--Exception. No person may engage in hunting in any standing, unharvested crops on any school and public lands, unless the crop is designated for conservation or wildlife habitat.

Source: SL 2003, ch 32, § 1.






Chapter 06 - Timber Sales on School and Public Lands

§ 5-6-1 Sale of growing timber authorized--Rules and regulations.

5-6-1. Sale of growing timber authorized--Rules and regulations. The commissioner of school and public lands may sell timber growing upon any school lands now owned or which may hereafter be acquired by the state when in his judgment it is conducive to the best interests of the state to sell such timber under such rules and regulations as he may establish.

Source: SL 1911, ch 224, § 70; RC 1919, § 5670; SL 1923, ch 259, § 1; SDC 1939, § 15.0317; SL 1978, ch 42, § 1.



§ 5-6-2 to 5-6-12. Repealed.

5-6-2 to 5-6-12. Repealed by SL 1978, ch 42, §§ 5 to 15.



§ 5-6-13 Determination by state forester of amount of forest products to be harvested.

5-6-13. Determination by state forester of amount of forest products to be harvested. The commissioner of school and public lands may authorize the state forester to determine the amount of forest products to be harvested from school and endowment lands in accordance with § 41-20-8.

Source: SL 1978, ch 42, § 2.



§ 5-6-14 Conduct by state forester of sales of forest products.

5-6-14. Conduct by state forester of sales of forest products. The commissioner of school and public lands may authorize the state forester to conduct sales of forest products on school and endowment lands in accordance with rules or regulations of the Game, Fish and Parks Commission.

Source: SL 1978, ch 42, § 3.



§ 5-6-15 Crediting proceeds of sales of forest products.

5-6-15. Crediting proceeds of sales of forest products. All proceeds from the sale of forest products on school and endowment lands shall be credited to the income fund of the class of land from which the forest product was harvested.

Source: SL 1978, ch 42, § 4.






Chapter 07 - Minerals on School and Public Lands

§ 5-7-1 Commissioner of school and public lands to conduct leasing of state-owned mineralinterests.

5-7-1. Commissioner of school and public lands to conduct leasing of state-owned mineral interests. The commissioner of school and public lands shall conduct all leasing of mineral interests owned by the state, or held in trust by the state, including school, indemnity, and endowment lands, rural credit lands, lands owned by the state and administered by the Department of Game, Fish and Parks, the Board of Regents or any other mineral interest of any kind in the state or any of its departments or institutions. However, with respect to lands administered by the Department of Game, Fish and Parks, the consent of the department shall be obtained.

Source: SL 1953, ch 72, § 1; SDC Supp 1960, § 15.0516 (1); SL 1989, ch 20, § 57.



§ 5-7-2 Advertising and auction of mineral leases--Exemptions.

5-7-2. Advertising and auction of mineral leases--Exemptions. It is hereby specifically provided that all leases for prospecting for, producing, and marketing oil and gas, geothermal resources, bentonite, and gypsum, shall be, and for feldspar, mica, coal, and all other minerals or combinations thereof, may be, issued after advertising and sale at public auction to the highest bidder on oral bids. The sale of sand, gravel, rock, stone, clay, shale, and lake sediment are specifically exempted from the provisions of this section.

Source: SL 1953, ch 72, § 2; SL 1955, ch 47, § 1; SDC Supp 1960, § 15.0517; SL 1980, ch 40, § 2; SL 1980, ch 42, § 1; SL 1998, ch 30, § 1.



§ 5-7-3 Lands subject to lease.

5-7-3. Lands subject to lease. All coal, ores, asphaltum, metals, minerals, and other metallic or mineral products in or upon lands belonging to the state or in lands which subsequent to July 1, 1919, were or may hereafter be sold, granted, conveyed, or leased for agricultural, meadow, pasturage, or other purposes, or in any way transferred by the state, are subject to lease by the state, except as provided in this chapter.

Source: SL 1919, ch 305, § 1; SL 1931, ch 203, § 13; SDC 1939, § 15.0501; SL 1980, ch 42, § 2; SL 1993, ch 53, § 21.



§ 5-7-4 Right of entry to prospect for and remove minerals.

5-7-4. Right of entry to prospect for and remove minerals. The state and all persons claiming under it shall have the right to enter upon such lands and to prospect for, mine, sell, and remove such coal, ores, asphaltum, metals, minerals, and other metallic and mineral products and for such purpose to construct all necessary roads, buildings, and improvements thereon, including machinery for mining or removing such coal, ores, asphaltum, metals, minerals, and other metallic and mineral products in such lands.

Source: SL 1919, ch 305, § 1; SL 1931, ch 203, § 13; SDC 1939, § 15.0501.



§ 5-7-4.1 Lease required to explore for minerals--Civil penalty--Publication of data collected--Judicial remedies for enforcement.

5-7-4.1. Lease required to explore for minerals--Civil penalty--Publication of data collected--Judicial remedies for enforcement. No person may conduct mineral exploration upon state lands, including lands in which the state has a mineral interest, without obtaining a lease under the provisions of this chapter. Any person who violates this section is subject to a civil penalty of not more than one thousand dollars for each day of violation. All data collected on any state lands as a result of such violation shall be made immediately available to the commissioner of school and public lands who shall make such data available to the public as soon as practicable. The penalty may be collected by means of a civil action brought in the circuit court for the county in which any of the affected state lands are found or in the circuit court for Hughes County. The right of the commissioner to any data may be enforced by the circuit court through appropriate injunctive relief.

Source: SL 1978, ch 43, § 2; SL 1993, ch 53, § 22.



§ 5-7-5 Repealed.

5-7-5. Repealed by SL 1993, ch 53, § 23.



§ 5-7-6 Oil, gas, and geothermal resources not subject to provisions--Exemption of lands soldprior to reservation.

5-7-6. Oil, gas, and geothermal resources not subject to provisions--Exemption of lands sold prior to reservation. The provisions of §§ 5-7-3, 5-7-4, 5-7-4.1, 5-7-6, 5-7-8, and 5-7-16 shall not apply to oil and gas, or geothermal resources, and shall not apply to lands sold prior to the reservation of such coal, ores, asphaltum, metals, minerals, and other metallic and mineral products.

Source: SL 1919, ch 305, § 1; SL 1931, ch 203, § 13; SDC 1939, § 15.0501; SL 1980, ch 40, § 3.



§ 5-7-7 , 5-7-7.1. Repealed.

5-7-7, 5-7-7.1. Repealed by SL 1993, ch 53, §§ 24, 25.



§ 5-7-8 Priority to receive permit determined by application date.

5-7-8. Priority to receive permit determined by application date. Priority to receive a permit on each tract, as provided in § 5-7-45, shall be determined by the certification date on the application. The commissioner of school and public lands shall issue the lease accordingly.

Source: SDC 1939, § 15.0503 as added by SL 1953, ch 43, § 1; SL 1975, ch 48, § 2; SL 1993, ch 53, § 26.



§ 5-7-8.1 , 5-7-8.2. Repealed.

5-7-8.1, 5-7-8.2. Repealed by SL 1993, ch 53, §§ 27, 28.



§ 5-7-9 Repealed.

5-7-9. Repealed by SL 1993, ch 53, § 29.



§ 5-7-10 Repealed.

5-7-10. Repealed by SL 1978, ch 43, § 7.



§ 5-7-11 Repealed.

5-7-11. Repealed by SL 1978, ch 43, § 5.



§ 5-7-11.1 Repealed.

5-7-11.1. Repealed by SL 1993, ch 53, § 30.



§ 5-7-12 , 5-7-13. Repealed.

5-7-12, 5-7-13. Repealed by SL 1993, ch 53, §§ 31, 32.



§ 5-7-14 Repealed.

5-7-14. Repealed by SL 1984, ch 34, § 10.



§ 5-7-15 Repealed.

5-7-15. Repealed by SL 1993, ch 53, § 33.



§ 5-7-16 Right of lease holder to enter sold or leased lands.

5-7-16. Right of lease holder to enter sold or leased lands. In all cases where state lands have been sold subject to the reservation regarding coal, ores, asphaltum, metals, and mineral rights referred to in § 5-7-3 and in all cases where such lands have been leased for agricultural, meadow, pasturage, or other purposes, pursuant to the provisions of law, the holder of any lease subsequently issued thereon may nevertheless enter upon the same and prospect thereunder.

Source: SL 1919, ch 305, § 5; SL 1931, ch 203, § 13; SDC 1939, § 15.0504; SL 1993, ch 53, § 34.



§ 5-7-17 Repealed.

5-7-17. Repealed by SL 1993, ch 53, § 35.



§ 5-7-17.1 Disposition of payments for damages.

5-7-17.1. Disposition of payments for damages. Any agreed payments for damages to the lease between the holder and the lessee shall be approved or disapproved by the commissioner of school and public lands and shall be paid fifty percent to the lessee and fifty percent to the state.

Source: SL 1984, ch 38, § 1.



§ 5-7-18 Oil and gas leases--Casing-head gas included.

5-7-18. Oil and gas leases--Casing-head gas included. Where the term "oil and gas" is used in §§ 5-7-19 to 5-7-33, inclusive, it shall be construed to mean "oil, gas, and casing-head gas."

Source: SDC 1939, § 15.0510 as added by SL 1941, ch 53, § 1.



§ 5-7-19 Oil, gas, and geothermal exploration, development and production leases authorized.

5-7-19. Oil, gas, and geothermal exploration, development and production leases authorized. The commissioner of school and public lands may execute and issue in the name of the State of South Dakota, as lessor, under rules and regulations prescribed by the commissioner, leases for the exploration and development of, and production of, oil, gas, or geothermal resources from any lands belonging to the State of South Dakota, including lands which have been or may hereafter be sold by the state with the reservation of the minerals in the land. Such leases to be issued upon such terms and conditions as the commissioner may deem to be to the best interests of the state and not inconsistent with the provisions of §§ 5-7-20 to 5-7-37, inclusive.

Source: SL 1931, ch 203, § 1; SDC 1939, § 15.0507; SL 1980, ch 40, § 4.



§ 5-7-20 Application for oil, gas, or geothermal lease--Tender of annual rental and bonus--Form and contents of application.

5-7-20. Application for oil, gas, or geothermal lease--Tender of annual rental and bonus--Form and contents of application. Applications for the issuance of any such oil, gas, or geothermal resources lease shall be executed under oath by the applicant, or his agent or attorney duly authorized in writing, or by any officer or attorney in fact of the corporation, if the application is made by a corporation. The application shall be accompanied by a certified check, bank draft, or money order in the amount of the annual delay rental for one year and the bonus offered, if any.

The form of the application shall be prescribed by the commissioner of school and public lands and all applications shall contain a description of the lands by legal subdivisions upon which the lease is desired, together with such data and information concerning development on and in the vicinity of the land as may reasonably be required by the commissioner. No lease shall be issued for less than the amount offered by the applicant as a bonus, if any, and the annual delay rental for one year.

Source: SL 1931, ch 203, § 5; SDC 1939, § 15.0508; SL 1953, ch 44, § 1; SL 1980, ch 40, § 5.



§ 5-7-21 Advertising of oil and gas or geothermal leases--Conduct of auction.

5-7-21. Advertising of oil and gas or geothermal leases--Conduct of auction. Whenever an application is made for such an oil and gas or geothermal resources lease the commissioner of school and public lands shall advertise the lands for lease by the publication, once in each week for at least two successive weeks in a newspaper of general circulation published in the county where the lands are located, if there be one, or if there be none, in such newspaper as will be most likely to give notice of the leasing, of a notice stating the time and place at which the leasing of such lands will be held. The commissioner shall conduct the letting at public auction. The commissioner may establish such rules and regulations as in his judgment shall be necessary in order that the lands may be leased most profitably for the state and to carry out the provisions of this chapter. The lands shall be leased to the highest bidder but the commissioner shall have the right to reject any or all bids.

Source: SDC 1939, § 15.0510 as added by SL 1941, ch 53, § 1; SL 1972, ch 28, § 2; SL 1980, ch 40, § 6.



§ 5-7-22 Withholding of tracts from oil, gas, other mineral or geothermal resources leasing.

5-7-22. Withholding of tracts from oil, gas, other mineral or geothermal resources leasing. Nothing contained in this chapter shall be construed as requiring the commissioner of school and public lands to offer any tract of land for lease, nor to lease the same, but the commissioner may withhold any tract from leasing for oil, gas, other mineral or geothermal resources purposes if, in his opinion, the best interests of the state shall be served by so doing.

Source: SL 1931, ch 203, § 7; SDC 1939, § 15.0515; SL 1980, ch 40, § 7; SL 1980, ch 42, § 6.



§ 5-7-23 Term of oil and gas leases--Resumption of drilling operations after cessation ofproduction.

5-7-23. Term of oil and gas leases--Resumption of drilling operations after cessation of production. The term of all such oil and gas leases shall be for a period not to exceed ten years and as long thereafter as oil or gas is produced from the leased land. In no event, however, shall such leases covering lands granted to the state of South Dakota by the Enabling Act of February 22, 1889, or by later congressional act, be for terms longer than as provided in said acts as subsequently amended or to be amended. If for any reason production of oil or gas from the leased lands shall cease after the primary term the lessee shall be entitled to resume drilling operations on said land within such reasonable time as may be prescribed by the rules and regulations of the commissioner of school and public lands, and if such drilling operations shall be conducted with reasonable diligence and the production of oil and gas in paying quantities shall result therefrom, then said lease shall remain in force as long thereafter as oil or gas in paying quantities is or can be produced from the leased lands.

Source: SL 1931, ch 203, § 2; SDC 1939, § 15.0510; SL 1941, ch 53, § 1.



§ 5-7-23.1 Term of geothermal leases.

5-7-23.1. Term of geothermal leases. The term of all geothermal leases shall be for a period not to exceed ten years and as long as geothermal resources are produced from the leased lands.

Source: SL 1980, ch 40, § 8.



§ 5-7-24 Royalty provisions in oil and gas leases--Annual rental.

5-7-24. Royalty provisions in oil and gas leases--Annual rental. All such leases shall provide for delivery to the state in the pipeline to which the lessee may connect the wells of a royalty of not less than one-eighth of the oil and gas produced, saved, and marketed from the leased lands, or the equivalent proportion of the market value of such oil and gas in the field at the time of production; provided, however, that no royalties shall be payable upon oil or gas used in operations on the land for the development and production of oil or gas therefrom.

All such leases shall provide for the payment of a reasonable annual rental, as fixed by the rules and regulations of the commissioner of school and public lands, but in no event to be less than ten cents per acre per annum.

Source: SL 1931, ch 203, § 2 (6); SL 1937, ch 213, § 1; SDC 1939, §§ 15.0509, 15.0510; SL 1941, ch 53, § 1; SL 1976, ch 57.



§ 5-7-24.1 Royalty provisions in geothermal leases--Renegotiation--Annual rental.

5-7-24.1. Royalty provisions in geothermal leases--Renegotiation--Annual rental. All geothermal leases shall provide for the payments of royalty to the state. The royalty payments shall consist of:

(1) Not less than ten percent of the gross revenue, exclusive of charges, approved by the commissioner of school and public lands, that were made or incurred with respect to transmission or other services or processes, received from the sale of steam, brines, from which no minerals have been extracted, and associated gases at the point of delivery to the purchaser; and

(2) A royalty of five percent of the gross revenue, exclusive of charges, approved by the commissioner, that were made or incurred with respect to transmission or other services or processes, received from the sale of mineral products or chemical compounds recovered from geothermal fluids or chemical compounds.

All royalties shall be subject to renegotiation after ten years from the effective date of the lease and at ten-year intervals thereafter.

All geothermal leases shall provide for the payment of a reasonable annual rental, as fixed by the rules and regulations of the commissioner of school and public lands, but in no event to be less than one dollar per acre per year.

Source: SL 1980, ch 40, § 9.



§ 5-7-25 Customary provisions inserted in leases for protection of state and surface ownersand lessees.

5-7-25. Customary provisions inserted in leases for protection of state and surface owners and lessees. The commissioner of school and public lands may insert in oil, gas, and geothermal resources leases such general provisions as are customary and proper for the protection of the rights of the state and of the lessee and of the owners of the surface of the leased land and not inconsistent or in conflict with the provisions of this chapter and of other laws.

Source: SL 1931, ch 203, § 9; SDC 1939, § 15.0510; SL 1941, ch 53, § 1.



§ 5-7-25.1 Geothermal resources--Additional provisions applicable to.

5-7-25.1. Geothermal resources--Additional provisions applicable to. The provisions of §§ 5-7-25 to 5-7-37, inclusive, apply to geothermal resources.

Source: SL 1980, ch 40, § 10.



§ 5-7-26 Leases assignable--Minimum tract assignable.

5-7-26. Leases assignable--Minimum tract assignable. All oil, gas, and geothermal resources leases shall be assignable in whole or in part, provided no assignment of less than a legal subdivision shall be recognized or approved by the commissioner of school and public lands. The term "legal subdivision" as used herein shall be construed in the ordinary sense as used and recognized in the Bureau of Land Management of the United States.

Source: SL 1931, ch 203, § 4; SDC 1939, § 15.0512.



§ 5-7-27 Execution and acknowledgment of assignments of leases--Filing and recordation--Form and fees.

5-7-27. Execution and acknowledgment of assignments of leases--Filing and recordation--Form and fees. The assignments provided for in § 5-7-26 shall be executed and acknowledged in duplicate in the manner prescribed for conveyance of real estate in this state, and subject to recordation as other instruments conveying real estate and, in addition thereto, a duplicate original shall be filed in the office of the commissioner of school and public lands who shall record same in permanent form in his office as a public record and shall return the original to the person entitled thereto after recording. The approval of the commissioner shall be noted upon all originals of the assignment. The commissioner shall prescribe the form to be used for such assignments and shall fix a reasonable fee for the filing, recording, and approval of the same.

Source: SL 1931, ch 203, § 4; SDC 1939, § 15.0512.



§ 5-7-28 Grounds for refusal to approve assignment of lease.

5-7-28. Grounds for refusal to approve assignment of lease. The commissioner of school and public lands shall have the right to refuse approval of any assignment not executed in proper form or by the proper person or persons, or when the lease is not in good standing as to the assigned tracts, or when litigation is pending affecting the lease or the interest of any person therein.

Source: SL 1931, ch 203, § 4; SDC 1939, § 15.0512.



§ 5-7-29 Effect of approved assignment of lease.

5-7-29. Effect of approved assignment of lease. Upon approval by the commissioner of school and public lands of an assignment, the assignor shall stand relieved from all obligations to the state with respect to the lands embraced in the assignment and the state shall likewise be relieved from all obligations to the assignor as to such tract or tracts, and thereupon, the assignee shall succeed to all of the rights and privileges of the assignor with respect to such tracts and shall be held to have assumed all of the duties and obligations of the assignor to the state as to such tracts.

Source: SL 1931, ch 203, § 4; SDC 1939, § 15.0512.



§ 5-7-30 Grounds for cancellation of lease--Notice of intent to cancel and opportunity toremedy default.

5-7-30. Grounds for cancellation of lease--Notice of intent to cancel and opportunity to remedy default. The commissioner of school and public lands is hereby authorized to cancel any lease issued as provided in §§ 5-7-18 to 5-7-32, inclusive, for nonpayment of rentals or nonperformance by the lessee of any requirement of the lease. With the exception of the nonpayment of rentals on or before the date they are due, if any such cancellation shall be made, the commissioner must mail to the lessee or assignee, by registered or certified letter addressed to the post office address of such lessee or assignee shown by the records of the office of the commissioner, a notice of intention to cancel said lease, specifying the default for which the lease is subject to cancellation and if within thirty days after the mailing of said notice to the lessee or assignee he shall remedy the default specified in such notice, then no cancellation of said lease shall be ordered by the commissioner but, otherwise, the cancellation shall be made and all the rights of the lessee or assignee under the lease shall thereupon terminate. No notice of intention to cancel shall be required where the default is the nonpayment of rentals on or before the date they are due.

The mailing of the notice as provided in this section shall constitute notice of the intention of the commissioner to cancel the lease and no proof of receipt of such notice shall be necessary or required.

Source: SL 1931, ch 203, § 8; SDC 1939, § 15.0513; SL 1953, ch 45.



§ 5-7-31 Correction of mistaken land descriptions in leases.

5-7-31. Correction of mistaken land descriptions in leases. Whenever any person, firm, or corporation has been granted a lease or leases and has not tested or prospected the land so leased and a mistake has been made in the description of the land, there may be substituted therefor other land for that leased, under such rules and regulations as may be prescribed by the commissioner of school and public lands; provided however, that such application for such correction must be made within six months from the date of the lease.

Source: SL 1931, ch 203, § 11; SDC 1939, § 15.0514.



§ 5-7-32 Pooling agreements on behalf of state authorized.

5-7-32. Pooling agreements on behalf of state authorized. The commissioner of school and public lands is hereby authorized, in his discretion, to enter into agreements on behalf of the State of South Dakota for the pooling of acreage under his jurisdiction with other acreage for unit operations for the production of oil, gas, or geothermal resources and for the apportionment of oil, gas, or geothermal resources royalties on an acreage or other equitable basis.

Source: SL 1939, ch 164, § 1; SDC Supp 1960, § 42.0815; SL 1976, ch 20, § 3.



§ 5-7-33 Deposit of collections from leases in treasury.

5-7-33. Deposit of collections from leases in treasury. The commissioner of school and public lands shall deposit the money realized from leasing of mineral interests owned by the state, or held in trust by the state with the state treasurer and direct that such money be credited to the appropriate fund.

Source: SL 1953, ch 72, § 1; SDC Supp 1960, § 15.0516 (2); SL 1985, ch 39, § 2.



§ 5-7-34 Apportionment of receipts from leasing of school, indemnity and endowment lands.

5-7-34. Apportionment of receipts from leasing of school, indemnity and endowment lands. All money received from the leasing of all common school, indemnity, and endowment lands for oil and gas and other mineral or geothermal resources leasing of said lands shall be apportioned as follows:

Fifty percent shall be credited to the permanent school funds and fifty percent thereof into the several interest and income funds in the following proportions, to wit:

Common school 82.02289745

South Dakota State University 4.66838105

University of South Dakota 2.51170245

Educational and charitable .72960665

Department of Corrections, juvenile programs 1.16718575

School for Deaf 1.16728565

School for Blind and Visually Impaired .72952995

South Dakota Developmental Center--Redfield 1.16726135

School of Mines and Technology 1.16728735

Black Hills and Dakota State Universities 3.11243403

Northern State University 1.55642832

Source: SL 1955, ch 53; SL 1985, ch 39, § 3; SL 1989, ch 170, § 1; SL 1989, ch 238, § 4; SL 1998, ch 110, § 3; SL 2002, ch 132, § 3.



§ 5-7-35 Repealed.

5-7-35. Repealed by SL 1984, ch 34, § 11.



§ 5-7-36 Records of mineral interests and leases maintained by commissioner.

5-7-36. Records of mineral interests and leases maintained by commissioner. The commissioner of school and public lands shall keep in his office a full and complete record of all lease lettings, sales, copies of all leases, a record of the payment of the rentals, a record of the assignment of the leases, a record of the acquisition of all mineral interests, a record of the royalties due and paid, and such other information as shall be determined by him to be of value to the State of South Dakota and the owners of mineral interests and leases.

Source: SL 1953, ch 72, § 1; SDC Supp 1960, § 15.0516 (4).



§ 5-7-37 Rules and regulations governing leasing--Promulgation.

5-7-37. Rules and regulations governing leasing--Promulgation. The commissioner of school and public lands shall from time to time promulgate such rules and regulations, not in conflict with any of the provisions of this chapter, as may be necessary or proper for carrying out such provisions governing the duties of the commissioner in executing leases of mineral, oil, gas, or geothermal resources rights, specifically prescribing forms to be used, fixing minimum bonus and rentals, and prescribing the method of sale, whether private or by public auction, or either or both.

Source: SL 1919, ch 305, § 9; SL 1931, ch 203, § 10; SDC 1939, § 15.0502.



§ 5-7-38 Water law provisions applicable to certain geothermal leases.

5-7-38. Water law provisions applicable to certain geothermal leases. All leases granted by the commissioner of school and public lands for the development of geothermal resources for industrial or commercial heating or production of electricity or minerals in solution, are subject to all of the provisions of chapters 46-5 and 46-6, inclusive.

Source: SL 1980, ch 40, § 12.



§ 5-7-39 Validation of oil and gas leases prior to July 1, 1981.

5-7-39. Validation of oil and gas leases prior to July 1, 1981. Any oil and gas lease executed by the Governor and the commissioner of school and public lands prior to July 1, 1981, is, notwithstanding any omissions, irregularities, or defects in the procedures, including publications, taken by the State of South Dakota in leasing the same, hereby validated and cured to the extent that the lease shall operate to convey to the person named as the lessee in the lease all of the rights provided in the lease.

Source: SL 1982, ch 51, § 1.



§ 5-7-40 Limitation of actions to contest validity of oil and gas leases.

5-7-40. Limitation of actions to contest validity of oil and gas leases. If any person has a vested right in any real property leased and desires to contest the validity of an oil and gas lease and no action to enforce such right is begun before July 1, 1983, such right shall be forever barred. No action so brought shall be of any force or effect, or maintained in any court in this state, unless before July 1, 1983, there is recorded in the office of the register of deeds of the county in which the real estate is situated, a notice of pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1982, ch 51, § 2.



§ 5-7-41 Assignment of certain state-owned minerals to oil and gas royalty increment status--Required findings.

5-7-41. Assignment of certain state-owned minerals to oil and gas royalty increment status--Required findings. The commissioner of school and public lands may, upon his own motion or upon petition by an interested person assign, specific state-owned minerals to oil and gas royalty increment status. The assignment shall be made pursuant to the contested case requirements of chapter 1-26 and shall include a legal description of the state mineral lands assigned the status and a specific term, under ten years, during which the lands may be leased as on an oil and gas royalty increment status. The assignment may be made only upon a finding by the commissioner that:

(1) There has been no oil or gas production on the state-owned mineral land proposed to be assigned royalty increment status, and on private or federal minerals within the immediate area;

(2) There has been no oil or gas lease issued on the state-owned mineral land proposed to be assigned royalty increment status within the last ten years;

(3) There has been no oil or gas prospecting permit issued for the state-owned mineral land proposed to be assigned royalty increment status within the last five years;

(4) There has been no exploration permit for oil or gas issued by the Department of Environment and Natural Resources in the immediate area of the state-owned mineral land proposed to be assigned royalty increment status within the last five years;

(5) The assignment of oil and gas royalty increment status to the state-owned minerals may encourage the development of oil or gas reserves on those lands; and

(6) The assignment will not have a substantial impact on privately owned minerals within the immediate area surrounding the state-owned mineral land proposed to be assigned royalty increment status.
Source: SL 1992, ch 43, § 1.



§ 5-7-42 Amount of royalty for leases of lands assigned oil and gas royalty increment status.

5-7-42. Amount of royalty for leases of lands assigned oil and gas royalty increment status. Notwithstanding the provisions of § 5-7-24, the commissioner may offer oil and gas leases for lands assigned oil and gas royalty increment status with a royalty of one-sixteenth of the oil and gas produced, saved and marketed from the leased lands for the first three years of the lease. The royalty on the lease shall automatically increase to one-twelfth of the oil and gas produced, saved and marketed from the leased lands for the second three years of the lease. Thereafter, the royalty on the lease shall automatically increase to a minimum of one-eighth of the oil and gas produced, saved and marketed from the leased lands, as established by the commissioner. All other terms of the oil and gas lease for state minerals assigned royalty increment status shall be the same as the standard oil and gas lease for state minerals.

Source: SL 1992, ch 43, § 2.



§ 5-7-43 Royalty increments for commingled lands assigned oil and gas royalty incrementstatus.

5-7-43. Royalty increments for commingled lands assigned oil and gas royalty increment status. The royalty increments of an oil and gas lease for lands assigned royalty increment status may not be altered due to the shut-in of a well. If the mineral lands assigned oil and gas royalty increment status are pooled, unitized, or otherwise commingled with production from other areas, the royalty increment status assignment shall automatically expire and the royalty on the involved state minerals shall automatically increase to a minimum of one-eighth of the oil and gas produced, saved, and marketed from the leased lands, as established by the commissioner.

Source: SL 1992, ch 43, § 3.



§ 5-7-44 Leases offered only during term of royalty increment status.

5-7-44. Leases offered only during term of royalty increment status. Royalty increment status leases may be offered only during the term in which the state-owned minerals are assigned royalty increment status.

Source: SL 1992, ch 43, § 4.



§ 5-7-45 Commissioner authorized to issue leases for prospecting, exploration and mining.

5-7-45. Commissioner authorized to issue leases for prospecting, exploration and mining. The commissioner may execute and issue in the name of the State of South Dakota, as lessor, leases for the sole and exclusive purpose of prospecting, exploration, and mining of all minerals upon or from any public lands over which the commissioner has jurisdiction, direction, control, care, and disposition under the constitution and laws of the State of South Dakota, such leases to be issued upon such terms and conditions as the commissioner may deem to be in the best interests of the State of South Dakota and not inconsistent with the provisions of this chapter.

Source: SL 1993, ch 53, § 1.



§ 5-7-46 Penalties for fraud.

5-7-46. Penalties for fraud. Any lessee of mineral lands under this chapter who conceals, or attempts to conceal any sale of ores or mineral products derived therefrom on which a royalty is payable, or who defrauds, or attempts to defraud, the state out of any such royalty is subject to a civil penalty of not more than one thousand dollars for each day of violation. In addition, such civil penalty does not operate as a bar to the collection of amounts owed to the state by such lessee; and his lease shall be forfeited in the manner provided in this chapter.

Source: SL 1993, ch 53, § 2.



§ 5-7-47 Inspection of records.

5-7-47. Inspection of records. The commissioner may inspect all records or books of account pertaining to the mining, extraction, transportation, reduction, and returns of all ores taken from such leased lands.

Source: SL 1993, ch 53, § 3.



§ 5-7-48 Preferential right of lessee to renew or purchase leased lands.

5-7-48. Preferential right of lessee to renew or purchase leased lands. Any lessee of lands subject to a mineral lease, or the heirs, successors or assigns of such lessee, have a preferential right to renew the lease or to purchase or lease any estate in such lands that the state intends to sell, lease, or otherwise dispose of during the term of the mineral lease on the same terms and conditions as the state otherwise intends to lease, sell, or otherwise dispose of such estate. If the mineral lessee does not exercise such preferential right and the commissioner sells or leases any estate in such lands subject to a mineral lease, including an estate or lease for agricultural, meadow, pasturage, or other purposes, the rights of the purchaser or lessee of such estate are subordinate to the rights of the mineral lessee.

Source: SL 1993, ch 53, § 4.



§ 5-7-49 Definitions.

5-7-49. Definitions. The term, minerals, as used in this chapter means all mineral deposits, whether lode, placer, or otherwise. The term, lessee, as used in this chapter includes an assignee under an approved assignment. The term, legal subdivision, as used in this chapter, has its ordinary meaning, as used and recognized by the Bureau of Land Management of the United States and the Office of School and Public Lands of the State of South Dakota.

Source: SL 1993, ch 53, § 5.



§ 5-7-50 Validity of leases prior to 1993 amendments to this chapter.

5-7-50. Validity of leases prior to 1993 amendments to this chapter. All prospecting permits and leases issued prior to July 1, 1993 which have not expired, or which have not been canceled legally for nonperformance, are hereby declared to be valid and existing contracts with the State of South Dakota according to their terms and provisions, and the commissioner shall accept and recognize all such permits and leases according to their terms and provisions.

Source: SL 1993, ch 53, § 6.



§ 5-7-51 Relinquishment of prospecting permit.

5-7-51. Relinquishment of prospecting permit. Any legal owner of any prospecting permit issued by the commissioner prior to July 1, 1993, if not in default of any of the provisions thereof, may relinquish such permit to the state and, upon application filed at the time of filing such relinquishment, the commissioner shall issue a lease in accordance with the provisions of this chapter.

Source: SL 1993, ch 53, § 7.



§ 5-7-52 Term of permit--Primary and secondary terms--Tertiary and quaternary terms--Royalties.

5-7-52. Term of permit--Primary and secondary terms--Tertiary and quaternary terms--Royalties. All leases issued under these provisions shall be for a primary term of three years and as long thereafter as any mineral or minerals in paying quantities be produced or mined from the lands, subject to the continued payment of annual rentals.

If the lessee fails to discover and produce minerals in paying quantities during the primary term of the lease, the lessee may continue the lease in full force and effect for an additional or secondary term of two years and as long thereafter as any mineral or minerals in paying quantities be produced or mined from the leased land, by paying each year in advance two times the rental provided in the primary term.

However, if the lessee fails to discover and produce minerals in paying quantities during the secondary term of the lease, the lessee of record or the record owner of an approved assignment may continue the lease, as to the portion held by him, in full force and effect for an additional or tertiary term of five years and so long thereafter as any mineral or minerals in paying quantities be produced or mined from the leased land, by paying each year in advance not less than three dollars per acre per year as rental.

If the lessee fails to discover and produce minerals in paying quantities during the tertiary term of the lease, the lessee of record or the record owner of an approved assignment may continue the lease, as to the portion held by him, in full force and effect for an additional or quaternary term of five years and so long thereafter as any mineral or minerals in paying quantities be produced or mined from the leased land, by paying each year in advance of the lease anniversary date not less than ten dollars per acre per year as rental, plus a sum as advance royalty computed as follows:

For the eleventh year, not less than ten dollars per acre per year;

For the twelfth year, not less than twenty dollars per acre per year;

For the thirteenth year, not less than thirty dollars per acre per year;

For the fourteenth year, not less than forty dollars per acre per year; and

For the fifteenth year, not less than fifty dollars per acre per year.

However, upon the commencing of the production of minerals in paying quantities, the principal sum so paid as advance royalty for the lease year in which the mineral is produced and the advance royalty paid for the two previous years shall be credited against the royalty payable to the lessor.

Source: SL 1993, ch 53, § 8.



§ 5-7-53 Conditions warranting suspension of license--Effective date--Term of suspension.

5-7-53. Conditions warranting suspension of license--Effective date--Term of suspension. In all cases where the lessee of a valid lease issued under these provisions, or the record owner of an approved assignment of such lease, provides to the commissioner of school and public lands proof of discovery on such lease of an ore body containing valuable mineral deposits deemed to be of merchantable quality and quantity and the lessee has established commercial production on lands subject to the lease, the commissioner of school and public lands upon proper application by the lessee or the record owner and after notice and hearing shall authorize a suspension of the lease during either the primary, secondary, tertiary, quaternary, or indeterminable terms of such lease for such period as may be fixed by him if the commissioner is satisfied that:

(1) Marketing conditions beyond the control of the lessee are such that the leased land cannot be mined and the ore marketed except at a loss; or

(2) Temporary conditions exist beyond the control of the lessee, with regard to the leased land then being mined which would operate to prevent the mining of the ore in keeping with safe mining practices.

A suspension authorized by the commissioner pursuant to the provisions of this section shall take effect as of the date of the commissioner's decision and shall suspend the lease for the period of such suspension, but in no event may any single suspension be for a period longer than five years.

All obligations of the lessee under a lease suspended pursuant to the provisions of this section are suspended, including the payment of rentals and advance royalties. However, the lessee shall pay an annual rental of not less than sixty dollars per acre per year for each year of suspension.

Source: SL 1993, ch 53, § 9.



§ 5-7-54 Annual rental--Minimum.

5-7-54. Annual rental--Minimum. All leases issued by the commissioner shall provide for an annual rental to be paid by the lessee in advance, the amount thereof to be fixed by the commissioner, but in no case may the annual rental be less than one dollar per acre for the primary term nor less than two dollars per acre for the secondary term. The annual rental for any one lease may not be less than ten dollars.

Source: SL 1993, ch 53, § 10.



§ 5-7-55 Payment of royalty--Amount.

5-7-55. Payment of royalty--Amount. In addition to the annual rental, the lessee shall pay to the commissioner a royalty of not less than two percent of the gross returns from the sale of ores and mineral products derived therefrom, less reasonable transportation and smelting or reduction charges, if any, and such other customary and appropriate charges as determined by the commissioner by rules promulgated pursuant to chapter 1-26, of all ores or materials mined and extracted from the land. In addition, the lessee shall pay to the commissioner as royalty not less than two percent of any premiums and bonuses received in connection with the discovery, production or marketing.

Accounting for all royalties shall be made on the twentieth day of the month following the month of sale or receipt of premium or bonus.

Source: SL 1993, ch 53, § 11.



§ 5-7-56 Marketing minerals.

5-7-56. Marketing minerals. Any lease issued under the provisions of this chapter shall contain provisions requiring the lessee to market the mineral within a reasonable time after production is had.

Source: SL 1993, ch 53, § 12.



§ 5-7-57 Bond required--Amount.

5-7-57. Bond required--Amount. Before any lessee of minerals commences development or operations upon the lands, such lessee shall execute and file with the commissioner a good and sufficient bond or undertaking in an amount to be fixed by the commissioner, but not less than five thousand dollars, in favor of the State of South Dakota, for the benefit of any surface lessee, patentee, or contract purchaser, to secure the payment for such damage to the livestock, water, crops, or other tangible improvements on such lands as may be suffered by reason of development, use and occupation of such lands by the mining lessee. However, any lessee owning one or more mining leases may file a blanket bond in an amount to be fixed by the commissioner, but not less than ten thousand dollars, covering all leases then owned or thereafter acquired by him.

If any surface lessee, patentee, or contract purchaser files with the commissioner a waiver duly executed and acknowledged by him of his right to require such bond, such development, or occupation and use of the lands by a mineral lessee may be permitted without providing for the bond. This bond is in addition to any required by any other statute.

Source: SL 1993, ch 53, § 13.



§ 5-7-58 Records furnished within reasonable bounds--Confidentiality of records.

5-7-58. Records furnished within reasonable bounds--Confidentiality of records. The commissioner or the commissioner's designee may inspect all records, books, or accounts pertaining to the mining, extraction, transportation, and returns of ores taken from such leased lands. At the request of the commissioner, the lessee shall furnish such reports, samples, logs, assays, or cores within reasonable bounds as the commissioner may deem to be necessary to the proper administration of the lands under lease. The commissioner shall unless otherwise required by law keep such reports, samples, logs, assays, and cores confidential and may not disclose any such information to any third party during the life of the lease.

Source: SL 1993, ch 53, § 14.



§ 5-7-59 Relinquishing lease to state.

5-7-59. Relinquishing lease to state. With the consent of the commissioner, any lease issued under the provisions of this chapter may be relinquished in whole or in part to the State of South Dakota.

Source: SL 1993, ch 53, § 15.



§ 5-7-60 Cancellation of lease by commissioner--Notice required.

5-7-60. Cancellation of lease by commissioner--Notice required. The commissioner may cancel any lease issued under the provisions of this chapter for nonpayment of rentals, for nonpayment of royalties or for violation of any of the terms, covenants, or conditions thereof, but before any such cancellation shall be made, the commissioner shall mail to the lessee or assignee, by registered or certified mail, addressed to the post office address of the lessee or assignee as shown by the records of the office of the commissioner, a notice of intention to cancel the lease, specifying the default for which the lease is subject to cancellation. No proof of receipt of notice is necessary. Thirty days after the mailing, the commissioner may enter cancellation unless the lessee has remedied the default or contested in good faith. Any action to cancel a lease as provided in this chapter shall be conducted in accordance with the provisions of chapter 1-26. The lessee may remain in possession until a final decision is rendered.

Source: SL 1993, ch 53, § 16.



§ 5-7-61 Assignment of lease.

5-7-61. Assignment of lease. All leases issued under the provisions of this chapter are assignable in whole or in part. The assignment shall be executed and acknowledged in the manner prescribed for conveyance in this state and shall be filed in the office of the commissioner. Any assignment is subject to the consent of the commissioner who may not withhold his consent unreasonably. The approval of the commissioner shall be noted upon the assignment. The commissioner shall prescribe by rule promulgated pursuant to chapter 1-26 the form to be used for such assignments and shall fix a reasonable fee for the filing, recording and approval of the assignment. Upon approval by the commissioner of an assignment, the assignee is the successor to all of the rights and privileges of the assignor with respect to such tracts and shall be held to have assumed all of the duties and obligations of the assignor to the state as to such tracts. However, the record owner of any mineral lease may enter into any contract for the development of the leasehold premises or any portion thereof, or may create overriding royalties or obligations payable out of production, or enter into any other agreements with respect to the development of the leasehold premises or disposition of the production therefrom, and it is not necessary for any such contracts, agreements or other instruments to be approved by the commissioner of school and public lands. Nothing in this section relieves the record title owner of such lease from complying with any of the terms or provisions thereof. In any controversy respecting any such contracts, agreements or other instruments entered into by such lessee with other persons, neither the State of South Dakota nor the commissioner of school and public lands is a necessary party. All such contracts and other instruments shall be filed in the office of the commissioner of school and public lands and recorded in the office of the register of deeds of the county where the lands are situated, and the filing or recording thereof shall constitute public notice of the existence and contents of the instruments so filed or recorded. The commissioner may by rule promulgated pursuant to chapter 1-26 prescribe a reasonable fee for the filing of such instruments in the office of the commissioner of school and public lands. The production of minerals upon any lands embraced in any mineral lease shall continue such lease as to all of the land embraced therein for as long thereafter as any mineral or minerals in paying quantities are being produced in accordance with the provisions thereof, regardless of any assignment of all or a portion of the lease which may have been made prior or subsequent to the production.

Source: SL 1993, ch 53, § 17.



§ 5-7-62 Removal of improvements and equipment upon termination--Time limit.

5-7-62. Removal of improvements and equipment upon termination--Time limit. Upon termination of any lease issued under the provisions of this chapter by reason of forfeiture, surrender, expiration of term, or for any other reason, the lessee may remove all improvements and equipment as can be removed without material injury to the premises. However, all rents and royalties shall be paid and such removal accomplished within two years from the termination date or before such earlier date as the commissioner may set upon thirty days' written notice to the lessee. All improvements and equipment remaining upon the premises after the removal date as set in accordance with this section shall be forfeited to the State of South Dakota without compensation.

Source: SL 1993, ch 53, § 18.



§ 5-7-63 Authority to withhold land from leasing--Rejection of application--Competitivebidding.

5-7-63. Authority to withhold land from leasing--Rejection of application--Competitive bidding. Nothing contained in this chapter may be construed as requiring the commissioner to offer any tract of land for lease. The commissioner may withhold any tract from leasing for mineral purposes, if, in his opinion, the best interests of the state would be served by so doing, and nothing contained in this chapter may be construed as prohibiting the commissioner from rejecting any application at any time prior to approval and offering acreage embraced therein for lease upon competitive bidding.

Source: SL 1993, ch 53, § 19.



§ 5-7-64 Transfer of State Cement Plant Commission mineral estates to commissioner ofschool and public lands.

5-7-64. Transfer of State Cement Plant Commission mineral estates to commissioner of school and public lands. Notwithstanding any other provisions of law, the commission shall, not later than June 30, 2011, transfer all of the commission's right, title and interest in and to any mineral estates owned or leased by the commission to the commissioner of school and public lands.

Source: SL 2010, ch 32, § 2.



§ 5-7-65 Limited surface and subsurface easements for access to oil, gas, minerals, andgeothermal resources.

5-7-65. Limited surface and subsurface easements for access to oil, gas, minerals, and geothermal resources. The commissioner of school and public lands may grant limited surface and subsurface easements on public lands to provide access to land containing potential oil, gas, minerals, or geothermal resources which are not subject to lease pursuant to chapter 5-7 or to public lands held by a separate exploration, development, or production lease issued pursuant to chapter 5-7. Any easement shall be granted pursuant to the provisions of § 5-2-11 with terms and conditions that are customary and proper for the protection of the rights of the state and the surface lessee.

Source: SL 2014, ch 39, § 1.






Chapter 08 - Rural Credit Mineral Reservation

§ 5-8-1 Rural credit board abolished--Powers transferred to commissioner of school and public lands.

5-8-1. Rural credit board abolished--Powers transferred to commissioner of school and public lands. The South Dakota Rural Credit Board is hereby abolished and all its powers and duties are hereby transferred to, and shall be exercised and performed by the commissioner of school and public lands; and the duties and powers heretofore vested in the rural credit director are hereby transferred to, and shall be exercised and performed by the commissioner of school and public lands.

Source: SL 1959, ch 292, § 1; SDC Supp 1960, § 55.3201-1.



§ 5-8-2 Validation of sales by Rural Credit Board.

5-8-2. Validation of sales by Rural Credit Board. All sales of real estate made by the State of South Dakota, through its Rural Credit Board, and completed by contract or deed to the purchaser prior to February 23, 1947, and the proof, evidencing a compliance with the provisions of SDC 1960 Supp. 55.3219, has not been supplied or does not appear, are hereby legalized, cured, and validated and such proceedings shall be deemed to have been taken as by law provided.

Source: SL 1945, ch 319, § 1; SL 1949, ch 252, § 1; SDC Supp 1960, § 65.0326.



§ 5-8-3 Income credited to rural credit fund--Transfer to school funds.

5-8-3. Income credited to rural credit fund--Transfer to school funds. All funds heretofore credited to the rural credit fund shall continue to be so credited. The commissioner of school and public lands shall from time to time direct the state treasurer to transfer moneys from the rural credit fund as follows: fifty percent to the common school interest and income fund and fifty percent to the common school permanent fund.

Source: SL 1955, ch 279, §§ 1 to 3; SDC Supp 1960, § 55.3229; SL 1976, ch 20, § 4; SL 1978, ch 44.






Chapter 09 - Sale of School and Public Lands

§ 5-9-1 Selection of school and endowment lands to be sold--Amount sold each year.

5-9-1. Selection of school and endowment lands to be sold--Amount sold each year. The commissioner of school and public lands may select not more than fifty thousand acres from the school and endowment lands of the state, to be offered for sale in each fiscal year. However, in counties in which unsold school land amounts to more than five percent of the total acreage of the county, no more than twenty percent of the total acreage of such school land may be offered for sale, in any one year.

Source: SDC 1939, § 15.0301; SL 1949, ch 46; SL 1968, ch 34, § 1; SL 1975, ch 49; SL 1998, ch 31, § 1.



§ 5-9-2 Repealed.

5-9-2. Repealed by SL 1980, ch 43.



§ 5-9-3 Board of Appraisal--Selection of tracts for sale--Subdivision of lands of specialvalue.

5-9-3. Board of Appraisal--Selection of tracts for sale--Subdivision of lands of special value. There is hereby created a Board of Appraisal consisting of the commissioner of school and public lands and the state auditor. Whenever the commissioner shall direct the selection of lands in any county to be offered for sale, the Board of Appraisal shall select the quantity required and designate for sale each tract. Such Board of Appraisal shall take care to select and designate for sale first the most valuable lands, and shall ascertain all such lands as may be of special and peculiar value other than agricultural and cause the proper subdivision of the same, in order that the highest price may be obtained therefor.

Source: SL 1911, ch 224, § 31; RC 1919, § 5655; SDC 1939, § 15.0302; SL 1961, ch 54.



§ 5-9-4 Designation and appraisal of separate tracts for sale--Reappraisal of unsold land.

5-9-4. Designation and appraisal of separate tracts for sale--Reappraisal of unsold land. Such lands as shall not have been specially subdivided shall be designated and offered for sale in separate tracts of not more than eighty acres each, and the smallest subdivisions of those so subdivided shall be separately designated and offered for sale. The Board of Appraisal shall appraise such separate tract of land so selected and designated at its actual value under the terms of sale.

All lands designated for sale and not sold within two years after their appraisal shall be reappraised by the board of appraisers in the manner provided by law before they are sold.

Source: SL 1911, ch 224, §§ 32, 34; SL 1915, ch 272; RC 1919, §§ 5656, 5658; SL 1919, ch 306, § 2; SL 1927, ch 188; SDC 1939, §§ 15.0303, 15.0305; SL 1949, ch 47.



§ 5-9-5 Offer to purchase particular tract--Forfeiture or return of payment.

5-9-5. Offer to purchase particular tract--Forfeiture or return of payment. Any person may file with the commissioner of school and public lands a written offer on any tract, which offer shall be accompanied by a payment of fifty cents for each acre in the tract on which the offer is made. If the tract of land is selected for sale in the year in which the offer is made, the payment, once received, is not refundable and the amount shall be deposited to the credit of the permanent fund of the class of land involved. If the tract is not selected for sale by the commissioner or the Board of Appraisal in the year in which the offer is made, the payment shall be returned to the offeror.

Source: SDC 1939, § 15.0302 as added by SL 1961, ch 54; SL 1982, ch 52.



§ 5-9-6 Publication of notice of land sale--Selection and appraisal to be concurrent.

5-9-6. Publication of notice of land sale--Selection and appraisal to be concurrent. If land situated in a county is selected and designated for sale by the commissioner of school and public lands pursuant to the provisions of § 5-9-1, the land shall be advertised for sale at public auction by the publication of a notice of the sale, stating the time and place at which the sale of land will begin. The notice shall be published once each week for at least four consecutive weeks in the official newspapers of the county in which the land is located. The published notice of the time and place of the sale need not include the legal descriptions of the land to be offered at the sale. The selection, designation, appraisal, and advertising of the sale of the land shall be done concurrently.

Source: SL 1911, ch 224, § 33; RC 1919, § 5657; SL 1919, ch 306, § 1; SDC 1939, § 15.0304; SL 1961, ch 55; SL 1982, ch 50, § 2; SL 1992, ch 44.



§ 5-9-7 Certification and publication of description and appraised price of land offered.

5-9-7. Certification and publication of description and appraised price of land offered. Fifteen days before the date of sale the commissioner of school and public lands shall certify to the county auditor, the description and appraised price of the land to be offered and shall cause the same to be published in the legal newspapers of the county for two publications.

Source: SDC 1939, § 15.0304 as added by SL 1961, ch 55.



§ 5-9-8 Commissioner to conduct sales.

5-9-8. Commissioner to conduct sales. All sales shall be conducted through the Office of the Commissioner of School and Public Lands. The commissioner shall at the time appointed direct the sale of the lands designated. In case the commissioner is unable to act, the duties prescribed in this section and §§ 5-9-9 to 5-9-11, inclusive, may be performed by an agent duly appointed and commissioned by him for that purpose.

Source: SL 1911, ch 224, § 35; RC 1919, § 5659; SDC 1939, § 15.0306; SL 1957, ch 42.



§ 5-9-9 Time and place of sale--Minimum price--Adjournment of sale--Record of sales.

5-9-9. Time and place of sale--Minimum price--Adjournment of sale--Record of sales. Such lands shall be sold at public auction to the highest bidder, at the courthouse of the county in which the lands are situated; or, if there be no courthouse, at the building in which the office of the county auditor is located, and between the hours of ten a.m. and five p.m. only. No bid shall be received and no land shall be sold for less than the appraised value and in no case for less than ten dollars an acre. The commissioner of school and public lands or his agent may adjourn the sale from day to day, and for good cause may adjourn it for a period of not more than three days.

The county auditor shall act as clerk at all sales of school lands and shall keep a complete record of such sales and forward a certified copy of the same to the commissioner.

Source: SL 1911, ch 224, §§ 34, 35; SL 1915, ch 272; RC 1919, §§ 5658, 5659; SL 1919, ch 306, § 2; SL 1927, ch 188; SDC 1939, §§ 15.0305, 15.0306; SL 1949, ch 47; SL 1957, ch 42.



§ 5-9-10 Terms of installment sale--Interest--Prepayment option.

5-9-10. Terms of installment sale--Interest--Prepayment option. The purchaser of common school lands and other lands donated for educational and charitable purposes, except those sold for cash, shall pay at least thirty percent of the purchase price in cash and the remaining seventy percent of the purchase price shall be paid in equal installments of three and one-half percent of the total purchase price on the first day of January of each succeeding calendar year until the whole is paid with interest thereon at a rate established annually by the commissioner of school and public lands, payable annually on the first day of January each year. The commissioner shall establish such interest rate by rules promulgated pursuant to chapter 1-26. The interest rate shall be not less than one and one-half percent above the New York prime lending rate existing at the end of May first of each year. The purchaser shall have the right or option of paying the balance or any number of installments on any date. The Board of Regents and the executive branch may sell extraneous real property as specifically authorized by the Legislature under the conditions prescribed in this section.

Source: SL 1911, ch 224, § 34; SL 1915, ch 272; RC 1919, § 5658; SL 1919, ch 306, § 2; SL 1927, ch 188; SDC 1939, § 15.0305; SL 1949, ch 47; SL 1983, ch 31; SL 1985, ch 36, § 2; SL 1989, ch 20, § 58; SL 1992, ch 45.



§ 5-9-11 Notice to lessee of sale.

5-9-11. Notice to lessee of sale. Fifteen days before the date of sale of any land, the commissioner of school and public lands shall give notice by registered or certified mail, addressed to the record lessee at his record address, of the day, hour, and place of the sale.

Source: SDC 1939, § 15.0306 as added by SL 1957, ch 42.



§ 5-9-12 Successful bidder's deposit with commissioner.

5-9-12. Successful bidder's deposit with commissioner. If a bid is accepted the purchaser shall at once deposit with the commissioner at least thirty percent of the purchase price, or if the land is sold for cash, the purchaser shall deposit the full amount of the price bid.

Source: SL 1911, ch 224, § 36; SL 1917, ch 337; RC 1919, § 5660; SDC 1939, § 15.0307; SL 1994, ch 47, § 6.



§ 5-9-13 Time of vesting of right or title after sale.

5-9-13. Time of vesting of right or title after sale. No sale shall operate to convey any right or title to any lands for sixty days after the date thereof, nor until the same shall have received the approval of the Governor.

Source: SL 1911, ch 224, § 36; SL 1917, ch 337; RC 1919, § 5660; SDC 1939, § 15.0307.



§ 5-9-14 Report of cash sale to Governor--Preparation and delivery of patent--Recordation--Fee.

5-9-14. Report of cash sale to Governor--Preparation and delivery of patent--Recordation--Fee. If a tract has been sold for cash, the commissioner of school and public lands shall report such sale to the Governor. If the Governor approves the sale, the commissioner shall prepare a patent for the tract according to a form which the commissioner shall prescribe, which shall be executed in the name of the state by the Governor, and attested by the commissioner, under the seal of office. The patent shall be forwarded after the expiration of sixty days from the date of sale to the register of deeds of the county in which the land is located for delivery to the purchaser. The commissioner shall record the patent, deed, or contract in the county in which the land is located and charge the fee assessed by the county plus a transaction fee of ten dollars.

Source: SL 1911, ch 224, § 37; RC 1919, § 5661; SDC 1939, § 15.0308; SL 1949, ch 48; SL 1994, ch 47, § 7.



§ 5-9-15 Report of installment sale to Governor--Preparation, filing and delivery of contract--Copy of abstract to county auditor.

5-9-15. Report of installment sale to Governor--Preparation, filing and delivery of contract--Copy of abstract to county auditor. The commissioner of school and public lands shall, on receipt of a report that a tract has been sold, if the land is to be paid for in installments, cause to be prepared a contract of sale for such tract in duplicate, according to a form which the commissioner shall prescribe, and shall submit the same to the Governor for his approval. Should the Governor approve the sale, he shall certify to such approval and the commissioner shall thereupon execute the same. The approval of the Governor and one copy of such contract shall be filed in the office of the commissioner, and the other copy of the contract shall be forwarded to the purchaser after the expiration of sixty days from the date of sale and a copy of the final abstract of sale shall be forwarded to the county auditor for use as noted in § 5-9-28.

Source: SL 1911, ch 224, § 37; RC 1919, § 5661; SDC 1939, § 15.0308; SL 1949, ch 48; SL 1967, ch 34; SL 1980, ch 44.



§ 5-9-16 Assignment or conveyance under installment contract--Approval required--Form--Filing fee.

5-9-16. Assignment or conveyance under installment contract--Approval required--Form--Filing fee. Any assignment of any rights under such contract, or conveyance of any interest in the lands therein described is ineffective until such assignment or conveyance is first approved, in writing, by the commissioner of school and public lands. The commissioner shall prescribe the form to be used for such assignment or conveyance and shall fix a reasonable fee for filing, recording, and approval of it.

Source: SDC 1939, § 15.0308 as added by SL 1949, ch 48; SL 1984, ch 36, § 2.



§ 5-9-17 Return of purchaser's deposit on governor's disapproval of sale.

5-9-17. Return of purchaser's deposit on governor's disapproval of sale. If the Governor disapproves of the sale of any tract, the commissioner of school and public lands shall return in full to the purchaser, the sum deposited for the tract.

Source: SL 1911, ch 224, § 37; RC 1919, § 5661; SDC 1939, § 15.0308; SL 1949, ch 48; SL 1994, ch 47, § 8.



§ 5-9-18 to 5-9-22. Repealed.

5-9-18 to 5-9-22. Repealed by SL 1980, ch 45, §§ 1 to 5.



§ 5-9-23 Forfeiture of installment contract for delinquency or violation--Retention of purchasemoney and improvements as liquidated damages--Immediate right to reentry andpossession.

5-9-23. Forfeiture of installment contract for delinquency or violation--Retention of purchase money and improvements as liquidated damages--Immediate right to reentry and possession. The deferred payments for lands sold and the interest thereon shall be paid promptly when due to the commissioner of school and public lands. Whenever the purchaser of any tract shall fail to pay the principal and interest due by him to the state for such tract within three months after same shall become due or shall violate any of the provisions of the contract of sale, such contract shall be null and void and he shall forfeit the amount of purchase money and interest paid on the purchase of said land, and all right, title, and interest in all improvements thereon, and such payments and improvements shall be retained by the state for the same purposes for which the proceeds of sale from such lands are used, in full satisfaction and in liquidation of all damages for the use and possession of said property by the purchaser; and the state shall have immediate right to reenter and take possession of said real estate.

Source: SL 1911, ch 224, § 42; RC 1919, § 5666; SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309; SL 1988, ch 49, § 2.



§ 5-9-24 Procedure for forfeiture of installment contract--Service of notice.

5-9-24. Procedure for forfeiture of installment contract--Service of notice. To effect such forfeiture the commissioner of school and public lands shall serve upon the purchaser or his legal representatives or assigns a notice specifying the conditions in which default has been made, stating that such contract will terminate thirty days after the service of such notice or at the expiration of three months after the default, if that time has not already expired, unless prior thereto the purchaser shall comply with such conditions and pay the costs of service. Such notice shall be served personally in the manner provided for the service of summons in civil actions. If the person to be served is not a resident of the state, cannot be found therein, or is deceased, any of which facts the return of the sheriff of the county where the real estate lies shall be prima facie evidence that he cannot be found in such county, then service shall be made by three weeks published notice in a newspaper of general circulation in the county where the real estate is situated, and such service shall be binding upon all parties in interest in said real estate, including all of the personal representatives, heirs at law, devisees, legatees, next of kin, and creditors of any deceased person. Personal service of said notice without the state, proved by the affidavit of the person making the same, made before an authorized officer having a seal, shall have the same effect as the published notice herein provided for.

Source: SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309.



§ 5-9-25 Recording of notice of default--Prima facie evidence.

5-9-25. Recording of notice of default--Prima facie evidence. A copy of the notice with proof of service thereof and the affidavit of the commissioner of school and public lands showing that the purchaser has not complied with the terms of the notice, may be recorded with the register of deeds and shall be prima facie evidence of the facts therein stated.

Source: SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309.



§ 5-9-26 Reinstatement of contract on compliance by purchaser with conditions of notice.

5-9-26. Reinstatement of contract on compliance by purchaser with conditions of notice. If within the time mentioned in the notice, the person served complies with such conditions and pays the cost of service, the contract shall be thereby reinstated to the same effect as though no default had occurred, but otherwise shall terminate as provided in § 5-9-23.

Source: SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309.



§ 5-9-27 Action at law to set aside installment contract in default.

5-9-27. Action at law to set aside installment contract in default. In lieu of or in addition to the forfeiture by notice as hereinbefore provided in the discretion of the commissioner of school and public lands, such contract may be set aside by an action at law in the circuit court for the county in which said real estate is situated under the proceedings provided for the strict foreclosure of real estate contracts, or under any other proceedings provided by law, and the attorney general shall conduct all of said proceedings upon written request filed with him by the commissioner of school and public lands of the State of South Dakota.

Source: SL 1911, ch 224, § 42; RC 1919, § 5666; SL 1919, ch 306, § 3; SL 1929, ch 221; SDC 1939, § 15.0309.



§ 5-9-28 Taxability of land sold--Notice to county auditor of disapproval of sale.

5-9-28. Taxability of land sold--Notice to county auditor of disapproval of sale. Whenever the county auditor shall deliver to the commissioner of school and public lands the certified copy of the record of any land sales as provided in § 5-9-9, the county auditor shall take notice of the same and such land shall thereupon become subject to taxation the same as other lands; and taxes shall be assessed thereon, collected and enforced, in like manner as taxes on other lands, unless the commissioner of school and public lands shall notify the county auditor prior to the next ensuing assessment date that the sale of such lands or any description thereof has been disapproved.

Source: SL 1911, ch 224, § 45; SL 1917, ch 340, § 1; RC 1919, § 5669; SDC 1939, § 15.0311; SL 1955, ch 35.



§ 5-9-29 Tax purchaser's rights under installment contract--Payment of delinquentinstallments.

5-9-29. Tax purchaser's rights under installment contract--Payment of delinquent installments. The purchaser of any such land sold for delinquent taxes shall acquire only such rights and interests as belong to the party holding the contract of sale hereinbefore provided for, and the right to be substituted as the assignee thereof and upon exhibition to the proper officer of the tax certificate given at a tax sale, in case the land has not been redeemed, such tax purchaser shall have the right to make any payment of principal or interest then in default upon the contract of sale, as the assignee thereof, prior to the redemption of such land.

Source: SL 1911, ch 224, § 45; SL 1917, ch 340, § 1; RC 1919, § 5669; SDC 1939, § 15.0311; SL 1955, ch 35.



§ 5-9-30 Special contract of sale given to tax purchaser after issuance of tax deed.

5-9-30. Special contract of sale given to tax purchaser after issuance of tax deed. In case the holder of such contract of sale shall fail to redeem the land within the time allowed by law for the redemption of other lands sold for taxes, and also pay to the proper officer for the use of the holder of the tax certificate all payments of principal and interest if any, made by him upon the contract of sale, with interest from the time so made at the rate provided by law, the holder and owner of such tax certificate, upon the receipt of a tax deed thereon, duly given, and the filing of a certified copy of the same with the commissioner of school and public lands together with a certificate showing that he has caused notice as hereinafter provided to be served upon the legal holder of the contract of sale of his intention of making application for a special contract of sale as herein provided, shall be given by the commissioner a special contract of sale, embodying the same terms and conditions and with like force and effect as the original contract of sale and in lieu thereof.

Source: SL 1911, ch 224, § 45; SL 1917, ch 340, § 1; RC 1919, § 5669; SDC 1939, § 15.0311; SL 1955, ch 35.



§ 5-9-31 Notice to original purchaser of tax purchaser's intent to apply for special contract--Service of notice.

5-9-31. Notice to original purchaser of tax purchaser's intent to apply for special contract--Service of notice. Before the holder of a tax deed as above provided shall be entitled to a special contract of sale, notice shall be served upon the owner of record of the original contract of sale, and upon the person in possession of the land covered by said contract. Such notice shall be signed by the holder of the tax deed, his agent, or attorney, stating the date of the tax deed, the description of the land, the name of the holder of the contract, the date and number of the same, and setting forth the fact that he will make application for a special contract at the expiration of sixty days from the service of the notice. Personal service of such notice in the manner provided by law for the service of summons shall be made upon the holder of the contract if he resides within the state. If he is a nonresident such notice may be served by publication once each week for three consecutive weeks in some newspaper printed in the county where the land is situated.

Source: SL 1911, ch 224, § 45; SL 1917, ch 340, § 1; RC 1919, § 5669; SDC 1939, § 15.0311; SL 1955, ch 35.



§ 5-9-32 Issuance of patent to purchaser or assignee of land--Judicial determination in eventof death--Recordation--Fee.

5-9-32. Issuance of patent to purchaser or assignee of land--Judicial determination in event of death--Recordation--Fee. When full payment has been made for any tract sold, a patent for the tract executed in the name of the state by the Governor, and attested by the commissioner of school and public lands, under the seal of office of the commissioner, shall be made out and delivered by the commissioner to the register of deeds of the county in which the land is situated. The patent shall run to the original purchaser, if the purchaser is living and the purchaser's interest in the land has not been assigned. However, if a legal transfer of the purchaser's interest has been made, the patent shall run to the actual owner of such interest, as may appear from documentary evidence approved by the state's attorney, treasurer, and auditor of the county in which the land is situated, and shall be filed with the application for the patent. In case of the death of the original purchaser or assignee, a patent may not be issued until a court of competent jurisdiction has ascertained and adjudged who is entitled to the patent and a certified copy of the decree or order of the court has been filed with the application for patent. The commissioner shall record the patent, deed, or contract in the county in which the land is located and charge the fee assessed by the county plus a transaction fee of ten dollars.

Source: SL 1911, ch 224, § 44; SL 1915, ch 273; RC 1919, § 5668; SDC 1939, § 15.0312; SL 1994, ch 47, § 9.



§ 5-9-33 Issuance to bankrupt of patent to land set aside as homestead.

5-9-33. Issuance to bankrupt of patent to land set aside as homestead. When, in the adjudication of an estate in bankruptcy proceedings, a portion of a legal subdivision has been decreed and set apart to the bankrupt as exempt under the homestead laws of the state, and a plat showing the exact boundaries of the tract so set apart has been filed in the office of the register of deeds of the county in which the lands are situated and a copy thereof has also been filed in the Office of the Commissioner of School and Public Lands, a patent may be issued for such tract to the bankrupt to whom such tract has been set apart.

Source: SL 1911, ch 224, § 44; SL 1915, ch 273; RC 1919, § 5668; SDC 1939, § 15.0312.



§ 5-9-34 Sale for public purposes of tract not exceeding one hundred sixty acres.

5-9-34. Sale for public purposes of tract not exceeding one hundred sixty acres. Whenever a civil, state, religious, or public organization makes an application for the purchase of any common school or endowment land to be used for public purposes, not exceeding one hundred sixty acres, and files a plat and a statement of the purpose for which the land is to be used in the Office of the Commissioner of School and Public Lands, the commissioner may appraise the tract in the manner provided by law for the appraisement of school and public lands.

Source: SDC 1939, § 15.0313; SL 1949, ch 49; SL 1959, ch 53; SL 1998, ch 32, § 1.



§ 5-9-35 Conveyance of tract not exceeding one hundred sixty acres--Reversion to state.

5-9-35. Conveyance of tract not exceeding one hundred sixty acres--Reversion to state. Upon the payment of the full amount of the appraised price of such tract, a conveyance may be executed by the Governor, attested by the commissioner of school and public lands, with the seal affixed, conditioned that should such lands cease to be used for two successive years for the purpose stated in the application, the title shall revert to the state.

Source: SDC 1939, § 15.0313; SL 1949, ch 49; SL 1959, ch 53; SL 1998, ch 32, § 2.



§ 5-9-36 Sale of improvements on school and public lands authorized.

5-9-36. Sale of improvements on school and public lands authorized. Whenever the right, title, and interest in improvements upon school and public lands shall have vested in the state, the commissioner of school and public lands is authorized, whenever in his judgment it shall be for the best interest of the state to sell and dispose of such improvements for cash at public auction to the highest bidder at the courthouse of the county in which the improvements are situated.

Source: SL 1923, ch 255, § 1; SDC 1939, § 15.0326; SL 1939, ch 37.



§ 5-9-37 Appraisal and minimum price of improvements offered for sale--Disapproval of sale.

5-9-37. Appraisal and minimum price of improvements offered for sale--Disapproval of sale. When improvements are designated to be offered for sale, the commissioner of school and public lands shall make a list of such improvements and present such list to the Board of Appraisal provided for in § 5-9-3, who shall make an itemized appraisement of the same. No improvements shall be sold for less than the appraised value. The commissioner may disapprove any sale if it is not to the best interest of the state.

Source: SL 1923, ch 255, § 2; SDC 1939, § 15.0326; SL 1939, ch 37.



§ 5-9-38 Publication of notice of sale of improvements--Private sales of small value.

5-9-38. Publication of notice of sale of improvements--Private sales of small value. Notice of sale, stating the time, place, and terms of sale and description of the property to be sold shall be given by publishing the same for two successive weeks at least once each week, in a newspaper in the county in which such improvements are situated.

The commissioner of school and public lands, however, is authorized to sell any improvements upon school and public lands, the value of which in his opinion, does not exceed fifty dollars at private sale without publication notice for any amount not exceeding fifty dollars which he may consider a fair selling price.

Source: SL 1923, ch 255, § 2; SDC 1939, § 15.0326; SL 1939, ch 37.



§ 5-9-39 Conservation easement for certain state land conveyed to another party.

5-9-39. Conservation easement for certain state land conveyed to another party. If the federal government conveys the fee title of any land to the State of South Dakota and that land is under the management of the Office of School and Public Lands, the Office of School and Public Lands may reconvey the fee title to another party if the land is no longer used or needed by the state. However, the state may hold a perpetual conservation easement to protect the public interest in preserving the archaeological and paleontological aspects on the land when the fee title is conveyed to another party. The conveyance documents shall specify the conservation easement and the conservation easement shall be made in accordance with §§ 1-19B-56 to 1-19B-60, inclusive.

Source: SL 2000, ch 28, § 1.






Chapter 10 - State School and Endowment Funds

§ 5-10-1 Assignment of receipts from leases, interest, and land sales to income and permanentfunds.

5-10-1. Assignment of receipts from leases, interest, and land sales to income and permanent funds. The income from the leased lands of each class of school and public lands and the interest on the permanent fund of that class shall be assigned by the state treasurer to a fund to be known as the interest and income fund of such class. The principal of money derived from the sale of each class of lands granted to the state for educational and charitable purposes shall be assigned by the state treasurer to a fund to be known as the permanent fund of such class.

Source: SL 1911, ch 224, § 39; RC 1919, § 5663; SDC 1939, § 15.0601; SL 1957, ch 45.



§ 5-10-1.1 Board of Regents endowed institution interest and income fund created.

5-10-1.1. Board of Regents endowed institution interest and income fund created. There is hereby created in the state treasury a fund called the Board of Regents endowed institution interest and income fund to be administered by the commissioner of school and public lands. Any investments of money in the fund shall be made by the State Investment Council. No allocations or expenditures may be made from the fund except as provided in § 5-10-1.2. The fund shall be declared a participating fund and it shall be credited for all interest, dividends, and other income earned on fund balances, in accordance with the provisions of § 5-10-18.3.

Source: SL 1989, ch 50, § 1; SL 1997, ch 37, § 2; SL 2001, ch 26, § 4.



§ 5-10-1.2 Board of Regents endowed institution interest and income fund--Allocation.

5-10-1.2. Board of Regents endowed institution interest and income fund--Allocation. The commissioner of school and public lands shall deposit revenue collected for state endowed institutions under the control of the Board of Regents pursuant to § 5-10-1 and chapters 10-4 and 10-6 in the Board of Regents endowed institution interest and income fund, created by § 5-10-1.1, and credit the appropriate institutional account within the fund. On a periodic basis the commissioner shall allocate the money to the appropriate institutions. The total allocation for an institution for a fiscal year shall be the lesser of that institution's revenue for the fiscal year plus the beginning cash balance of the institution's account or:

$ 236,041 for the University of South Dakota;

$ 548,451 for South Dakota State University;

$ 133,022 for South Dakota School of Mines and Technology;

$ 183,393 for Northern State University;

$ 173,360 for Dakota State University;

$ 173,360 for Black Hills State University;

$ 97,959 for the School for the Deaf;

$ 94,712 for the School for the Blind and the Visually Impaired; and

$ 77,745 for the agricultural experiment station.

Revenue in excess of the allocation shall be credited to the corresponding institutional account. If the cash balance of any institutional account exceeds fifty percent of the maximum allocation for that institution at the end of the fiscal year, the commissioner shall allocate the portion over fifty percent to the institution in the next fiscal year in addition to the normal allocation.

Source: SL 1989, ch 50, § 2; SL 1989, ch 170, §§ 1-3; SL 1990, ch 44; SL 1998, ch 110, § 4; SL 1999, ch 25, § 3.



§ 5-10-2 Repealed.

5-10-2. Repealed by SL 1980, ch 46, § 1.



§ 5-10-3 Accounts and records maintained by commissioner.

5-10-3. Accounts and records maintained by commissioner. The commissioner of school and public lands shall keep an accurate account of all money due or to become due the state on account of sales and leases of school and public lands and the interest arising from the loaning of the permanent school fund.

Source: SL 1911, ch 224, §§ 38, 61; RC 1919, §§ 5662, 5701; SDC 1939, § 15.0601; SL 1957, ch 45; SL 1984, ch 34, § 12.



§ 5-10-4 Supervision by commissioner of collections, apportionment, and distribution offunds.

5-10-4. Supervision by commissioner of collections, apportionment, and distribution of funds. The commissioner of school and public lands shall have supervision of the collection of all money due the state for the purposes aforesaid, and of the apportionment and distribution of such funds to the several counties and public institutions of the state.

Source: SL 1911, ch 224, § 62; RC 1919, § 5702; SDC 1939, § 15.0602.



§ 5-10-5 Annual statement to counties of sale and lease payments coming due.

5-10-5. Annual statement to counties of sale and lease payments coming due. The commissioner of school and public lands shall on or before the fifteenth day of December of each year furnish to the treasurer of each county a full statement of the principal and interest on sales and rental on term leases falling due in such county on the first day of January following.

Source: SL 1911, ch 224, § 63; RC 1919, § 5703; SDC 1939, § 15.0602; SL 1980, ch 46, § 2.



§ 5-10-6 Apportionment among counties and institutions of income from school lands andfunds.

5-10-6. Apportionment among counties and institutions of income from school lands and funds. The commissioner of school and public lands, after any adjustments that have been made pursuant to § 5-10-18.3, shall make a division and apportionment of all funds derived from the leasing of school and public lands, from interest, dividends, and other income on all invested funds derived from the sale of school and public lands, and from interest, dividends, and other income on invested funds derived from the five percent paid to the state by the United States on sales of public lands within the state, such apportionment to be made among the counties, and the educational, penal, and charitable institutions, as provided by law.

Source: SDC 1939, § 15.0108; SL 2001, ch 26, § 5.



§ 5-10-7 County treasurer's receipts for payments by lessees and purchasers--Disposition ofcopies.

5-10-7. County treasurer's receipts for payments by lessees and purchasers--Disposition of copies. The county treasurer shall, for all money paid to him by any lessee or purchaser, execute triplicate receipts, and shall deliver one receipt to the person paying the same, transmit one receipt and the accompanying payment to the commissioner of school and public lands, not later than the third business day, and file the other receipt in his office.

Source: SL 1911, ch 224, § 43; RC 1919, § 5667; SDC 1939, § 15.0601; SL 1957, ch 45; SL 1988, ch 49, § 3.



§ 5-10-8 , 5-10-9. Repealed.

5-10-8, 5-10-9. Repealed by SL 1988, ch 49, §§ 4, 5.



§ 5-10-10 Repealed.

5-10-10. Repealed by SL 1980, ch 46, § 4.



§ 5-10-11 , 5-10-12. Repealed.

5-10-11, 5-10-12. Repealed by SL 1982, ch 53, §§ 4, 5.



§ 5-10-13 , 5-10-14. Repealed.

5-10-13, 5-10-14. Repealed by SL 1988, ch 49, §§ 6, 7.



§ 5-10-15 Repealed.

5-10-15. Repealed by SL 1982, ch 53, § 6.



§ 5-10-16 Delivery of payment by lessee or purchaser to state treasurer.

5-10-16. Delivery of payment by lessee or purchaser to state treasurer. Upon receipt of payment by a lessee or purchaser, if remitted in the proper form and in the proper amount, the commissioner of school and public lands shall forthwith deliver the payment to the state treasurer with instructions as to the fund to be credited.

Source: SL 1945, ch 66, § 3; SDC Supp 1960, § 15.0605-1; SL 1988, ch 49, § 8.



§ 5-10-17 Credit to school and endowment fund.

5-10-17. Credit to school and endowment fund. The state treasurer shall, upon receipt, credit such business receipts to the state school and endowment fund.

Source: SL 1973, ch 37, § 1.



§ 5-10-18 Investment of permanent school funds.

5-10-18. Investment of permanent school funds. The moneys of the common school permanent fund and other educational funds shall be invested by the State Investment Council, in accordance with the provisions of § 4-5-27.

Source: SL 1951, ch 85; SL 1953, ch 47; SL 1955, ch 37; SL 1957, ch 46; SDC Supp 1960, § 15.0609-1; SL 1969, ch 34; SL 1970, ch 36; SL 1970, ch 37; SL 1972, ch 29; SL 1983, ch 28, § 4; SL 1992, ch 60, § 2; SL 1997, ch 37, § 3; SL 2001, ch 26, § 6.



§ 5-10-18.1 , 5-10-18.2. Repealed.

5-10-18.1, 5-10-18.2. Repealed by SL 2001, ch 26, §§ 7, 8.



§ 5-10-18.3 Adjusting funds by rate of inflation--Procedure.

5-10-18.3. Adjusting funds by rate of inflation--Procedure. In adjusting the principal of the common school permanent fund and other educational and charitable funds by the rate of inflation pursuant to Article VIII, Section 3 of the South Dakota Constitution, the State Investment Council shall proceed as follows:

(1) The inflation adjustment period is the fiscal year, beginning July first and ending June thirtieth. The first inflation adjustment period begins on November 15, 2000, and ends on June 30, 2001. The principal shall be credited each year for the inflation adjustment at the time of the common school apportionment beginning in 2002;

(2) The rate of inflation is based on the consumer price index prepared by the Bureau of Labor Statistics of the United States Department of Labor;

(3) The principal balance in each permanent school and other educational and charitable fund as of November 15, 2000, adjusted by amounts as provided by law, is the principal balance to be increased by the rate of inflation; and

(4) The inflation adjustment requirement shall be met using realized net capital gains. If these are not sufficient, the interest, dividends, and other income shall be used. Any excess realized net capital gains shall be carried forward for the following year's inflation adjustment.
Source: SL 2001, ch 26, § 1.



§ 5-10-19 , 5-10-20. Repealed.

5-10-19, 5-10-20. Repealed by SL 1973, ch 37, § 3.



§ 5-10-21 , 5-10-22. Repealed.

5-10-21, 5-10-22. Repealed by SL 1980, ch 46, §§ 5, 6.



§ 5-10-23 Bidding and purchase by state at judgment sale of school and public lands.

5-10-23. Bidding and purchase by state at judgment sale of school and public lands. Whenever any real property is sold to satisfy a judgment in favor of the state in any action relating to the school and public lands, it shall be the duty of the commissioner of school and public lands to represent the state as a bidder at such sale and, if he shall purchase such property, the certificate of sale and sheriff's deed, if one be issued, shall be made to the state.

Source: SL 1911, ch 224, § 83; RC 1919, § 5713; SDC 1939, § 15.0608.



§ 5-10-24 Maximum price bid by state--Allowance for prior encumbrances.

5-10-24. Maximum price bid by state--Allowance for prior encumbrances. The maximum price which the commissioner of school and public lands shall bid for any such property at any such sale shall be determined by an appraisement, to be made in the same manner that the school and public lands of the state are by law required to be appraised, but such price shall never exceed the amount of prior encumbrances, judgments, interest, and costs.

Source: SL 1911, ch 224, § 84; RC 1919, § 5714; SDC 1939, § 15.0608.



§ 5-10-25 Disposition of proceeds of judgment.

5-10-25. Disposition of proceeds of judgment. All money received as the proceeds of any such sales, or in satisfaction of any judgment obtained in favor of the state in any such action shall be paid to the state treasurer and by him be divided and apportioned according to law.

Source: SL 1911, ch 224, § 85; RC 1919, § 5715; SDC 1939, § 15.0608.



§ 5-10-26 to 5-10-31. Repealed.

5-10-26 to 5-10-31. Repealed by SL 1974, ch 47, § 3.



§ 5-10-32 Repealed.

5-10-32. Repealed by SL 1980, ch 46, § 7.



§ 5-10-33 Repealed.

5-10-33. Repealed by SL 1974, ch 47, § 3.



§ 5-10-34 Reporting status of common school interest and income fund and status of commonschool apportionment.

5-10-34. Reporting status of common school interest and income fund and status of common school apportionment. The commissioner of school and public lands shall report the status of the common school interest and income fund to the superintendents of the common schools on a quarterly basis.

The commissioner of school and public lands shall report the status of the common school apportionment by October thirty-first to the Governor, the chairs of the house and senate appropriations committees and the secretary of the Department of Education.

Source: SL 1990, ch 45; SL 2004, ch 17, § 7.






Chapter 11 - Payments in Lieu of Taxes on State Lands

§ 5-11-1 Certification by commissioner of school and endowment land lessees and acreage.

5-11-1. Certification by commissioner of school and endowment land lessees and acreage. The commissioner of school and public lands shall on or before June first of each year certify to the auditor of each county where school and endowment land exists a list of all school and endowment lands in the county, and name and address of each lessee and the number of acres of school and endowment land under lease.

Source: SL 1965, ch 256, § 1; SL 1977, ch 47, § 1; SL 1994, ch 48, § 1.



§ 5-11-1.1 Forfeiture of lease for failure to pay tax--Collection procedures.

5-11-1.1. Forfeiture of lease for failure to pay tax--Collection procedures. Any person who has leased school and endowment lands shall forfeit that lease if that person fails to pay the tax levied upon the leased lands by November first of the year in which it is due and payable. If the tax remains delinquent, each county may proceed with collection under procedures set forth in chapter 10-22 for the collection of mobile home taxes. On December first of each year the county treasurer shall certify to the commissioner of school and public lands any taxes on leased lands that have not been paid.

Source: SL 1977, ch 47, § 7; SL 1981, ch 35; SL 1992, ch 80, § 221; SL 1994, ch 48, § 2.



§ 5-11-2 Computation of value of school lands in county and addition to tax base--Restrictedpurpose of addition to tax base.

5-11-2. Computation of value of school lands in county and addition to tax base--Restricted purpose of addition to tax base. The county auditor of each county having within its boundaries school and endowment lands shall ascertain the average assessed valuation per acre of all taxable agricultural lands within the county, after the assessment of such lands have been finally equalized by the boards of equalization and shall multiply such average assessed valuation by the number of acres of school and endowment lands and the resultant figure shall be added to the assessed valuation of such county to arrive at the rate of tax levy in mills for the county. Provided, however, that the amount ascertained by the county auditor as representing the value of school and endowment lands shall not be included or considered in determining the assessed value of any county or school district for any purpose whatsoever, except as herein expressly provided in establishing rates of levy.

Source: SL 1965, ch 256, § 2.



§ 5-11-3 Computation of value of school lands within school districts--Addition to tax base.

5-11-3. Computation of value of school lands within school districts--Addition to tax base. The county auditor of each county shall ascertain the average assessed valuation per acre of all taxable agricultural lands within the several school districts of his county, within the boundaries of which are school and endowment lands after the assessments of such lands have been finally equalized, and shall multiply such average assessed valuation by the number of acres of school and endowment lands and the resultant figure shall be added to the assessed valuation of such district to arrive at the rate of levy in mills for each school district.

Source: SL 1965, ch 256, § 3.



§ 5-11-4 , 5-11-5. Repealed.

5-11-4, 5-11-5. Repealed by SL 1977, ch 47, § 3.



§ 5-11-6 Distribution of payments in lieu of taxes.

5-11-6. Distribution of payments in lieu of taxes. The county auditor shall distribute federal and state payments in lieu of tax proceeds in the same manner as taxes are distributed.

Source: SL 1965, ch 256, § 5; SL 1977, ch 47, § 2; SL 1979, ch 33, § 1.



§ 5-11-7 Repealed.

5-11-7. Repealed by SL 1977, ch 47, § 3.



§ 5-11-8 Payments in lieu of taxes on land held by state institutions.

5-11-8. Payments in lieu of taxes on land held by state institutions. In addition to the payments heretofore provided for in this chapter the equivalent of taxes shall be determined and paid in like manner on all lands exclusive of the structure thereon located outside of the corporate limits of municipalities and owned by the State of South Dakota and under the supervision of the executive branch or the State Board of Regents.

Source: SL 1965, ch 256, § 7; SL 1989, ch 20, § 59; SL 1992, ch 60, § 2.






Chapter 12 - South Dakota Building Authority

§ 5-12-1 Authority created--Composition--Initial terms--Political affiliation--Chairman.

5-12-1. Authority created--Composition--Initial terms--Political affiliation--Chairman. There is created the South Dakota Building Authority, a body corporate and politic, to consist of seven members appointed by the Governor with the advice and consent of the Senate. The terms for the initial appointments shall be as follows: one member four years; two members three years; two members two years, and two members one year. Not all of the members shall be of the same political party. No person shall be appointed to the building authority who is an elected official of the State of South Dakota or any subdivision thereof. One of the members shall be designated by the Governor as chairman.

Source: SL 1967, ch 276, § 1; SL 1980, ch 21, § 3.



§ 5-12-1.1 Authority continued within Bureau of Finance and Management--Records andreports.

5-12-1.1. Authority continued within Bureau of Finance and Management--Records and reports. The South Dakota Building Authority shall continue within the Bureau of Finance and Management, and shall retain all its prescribed functions, including administrative functions. The authority shall submit such records, information, and reports in the form and at such times as required by the commissioner of finance and management, except that the authority shall report at least annually.

Source: SL 1973, ch 2, § 16 (a).



§ 5-12-1.2 Meaning of United States Department of Agriculture Conservation Reserve Program.

5-12-1.2. Meaning of United States Department of Agriculture Conservation Reserve Program. For the purposes of §§ 5-12-1.2, 5-12-7, 5-12-8, 5-12-8.1, 5-12-16, 5-12-19, 5-12-20, 5-12-22, 5-12-23, and 5-12-37, United States Department of Agriculture Conservation Reserve Program means Subtitle D of Title XII of the United States Food Security Act of 1985, as amended on January 25, 1988, and any rules promulgated thereunder.

Source: SL 1988, ch 50, § 1.



§ 5-12-2 Terms of members--Vacancies--Quorum.

5-12-2. Terms of members--Vacancies--Quorum. All appointments to the South Dakota Building Authority shall be made for a four-year term. Each member's term of office shall expire on the appropriate third Monday in January, but he shall continue to hold office until his successor is appointed and qualified. Any vacancy in the authority shall be filled by appointment for only the balance of the unexpired term. Four members of the authority shall constitute a quorum.

Source: SL 1967, ch 276, § 1; SL 1980, ch 21, § 1.



§ 5-12-3 Oath and bond of members.

5-12-3. Oath and bond of members. Each member shall, before entering upon the duties of his office, take and subscribe the constitutional oath of office and give bond in the penal sum of twenty-five thousand dollars conditioned upon the faithful performance of his duties. The oath and bond shall be filed in the Office of the Secretary of State.

Source: SL 1967, ch 276, § 1.



§ 5-12-4 Members receive no compensation--Reimbursement of expenses.

5-12-4. Members receive no compensation--Reimbursement of expenses. No member of such Building Authority shall receive any compensation for services rendered under this chapter. However, members shall be reimbursed for necessary expenses incurred in connection with duties and powers prescribed by this chapter.

Source: SL 1967, ch 276, § 1.



§ 5-12-5 Employment of personnel.

5-12-5. Employment of personnel. The Building Authority shall possess the power to employ agents and employees necessary to carry out the duties and purposes of the authority.

Source: SL 1967, ch 276, § 5.



§ 5-12-6 Common seal of authority.

5-12-6. Common seal of authority. The Building Authority shall have the power to have and use a common seal and alter the same at pleasure.

Source: SL 1967, ch 276, § 5.



§ 5-12-7 Purposes of authority.

5-12-7. Purposes of authority. The purposes of this authority are:

(1) To build and otherwise provide hospital, housing, penitentiary, administrative, classroom, dining halls, fieldhouses, parking facilities, union buildings, library, recreational, laboratory, office, and similar facilities for use by the State of South Dakota;

(2) To serve the Legislature by making reports concerning the providing of such facilities; and

(3) To make, and undertake commitments to make, loans to farmers or ranchers who are participants in the United States Department of Agriculture Conservation Reserve Program.
Source: SL 1967, ch 276, § 2; SL 1988, ch 50, § 2; SL 1988, ch 51, § 1.



§ 5-12-8 Studies and investigations of land needs.

5-12-8. Studies and investigations of land needs. The authority may make thorough and continuous studies and investigations of land located within the State of South Dakota that is highly-erodible cropland and which is subject to a contract with the United States secretary of agriculture pursuant to the United States Conservation Reserve Program.

Source: SL 1967, ch 276, § 3; SL 1988, ch 50, § 3; SL 1988, ch 51, § 2; SL 1994, ch 50, § 1.



§ 5-12-8.1 Additional powers with respect to projects under § 5-12-8.

5-12-8.1. Additional powers with respect to projects under § 5-12-8. In addition to any other powers granted to the authority pursuant to this chapter, with respect to projects of the kind listed in § 5-12-8, the authority may:

(1) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(2) Employ fiscal consultants, engineers, attorneys, and such other consultants and employees as may be required and contract with the South Dakota Housing Development Authority to provide staff and support services;

(3) Procure insurance against any loss in connection with the property and other assets, including loans and loan notes in such amounts and from such insurers as it may deem advisable;

(4) Procure insurance, letters of credit, guarantees, or other credit enhancement arrangements from any public or private entities, including any department, agency, or instrumentality of the United States, for payment of all or any portion of any bonds issued by the authority, including the power to pay premiums, fees or other charges on any such insurance, letters of credit, guarantees, or credit arrangements;

(5) Receive and accept from any source aid or contributions of moneys, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this chapter;

(6) Enter into agreements with any department, agency, or instrumentality of the United States or this state and with lenders or others and enter into loan agreements, sales contracts and leases, or other financing arrangements with contracting parties for the purpose of planning, regulating and providing for the financing or refinancing of any loans to participants in the United States Department of Agriculture Conservation Reserve Program;

(7) Enter into contracts or agreements with lenders for the servicing and processing of loans or with any person or entity providing credit enhancement for the bonds of the authority;

(8) Cooperate with and exchange services, personnel and information with any federal, state, or local governmental agency;

(9) Sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority;

(10) Foreclose any mortgages, deeds of trust, notes, debentures, bonds, and other security interests held by it, either by action or by exercise of a power of sale, and to sell the equity of redemption in said security interests in accordance with the terms of said instruments and applicable state law, and to take all other actions necessary to enforce any obligation held by it;

(11) Purchase the equity of redemption in any such mortgage, deed of trust, debenture, bond, or other security interest;

(12) Mortgage, pledge, assign, or grant security interests in any or all of its notes or other instruments, contract rights or other property, including, but without limitation to, any receipts from insurance on or guarantees of any of its notes or other instruments, as security for the payment of the principal of, premium, if any, and interest on any bonds issued by the authority, or as security for any credit enhancement or other agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues from which said bonds are payable and any other available revenues or assets as security for the payment of the principal of, premium, if any, and interest on said bonds and any agreements made in connection thereof;

(13) Enter into agreements for management on behalf of the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(14) Sell, exchange, donate, and convey any or all of its properties whenever the board shall find such action to be in furtherance of the purposes for which the authority was organized;

(15) Do any act and execute any instrument which in the authority's judgment is necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it; and

(16) Promulgate rules pursuant to chapter 1-26 to implement the provisions of this chapter.
Source: SL 1988, ch 50, § 10.



§ 5-12-9 Repealed.

5-12-9. Repealed by SL 1988, ch 51, § 3.



§ 5-12-10 Transfer of state property to authority.

5-12-10. Transfer of state property to authority. Any department, board, commission, agency, or officer of this state or the Board of Regents of the State of South Dakota, may transfer jurisdiction of or title to any property under its or his control to the Building Authority when such transfer is approved, in writing by the Governor as being advantageous to the state.

Source: SL 1967, ch 276, § 4.



§ 5-12-11 Power of authority to acquire property--Methods of acquisition.

5-12-11. Power of authority to acquire property--Methods of acquisition. The Building Authority may acquire by purchase, condemnation (including the power of condemnation in accordance with chapter 21-35), gift or otherwise, construct, complete, remodel, maintain, and equip buildings and other facilities as the Legislature by law declares to be in the public interest. In the course of such activities, the authority may acquire property of any kind and description, whether real, personal or mixed, by gift, purchase or otherwise. It may also acquire real estate of the State of South Dakota controlled by any officer, department, board, commission, or other agency of the state, the jurisdiction of which is transferred by such officer, department, board, commission, or other agency, to the authority.

Source: SL 1967, ch 276, § 5; SL 1994, ch 50, § 2.



§ 5-12-11.1 Standards and specifications to accommodate persons with disabilities.

5-12-11.1. Standards and specifications to accommodate persons with disabilities. The standards and specifications set forth in § 5-14-13 shall be adhered to by the Bureau of Administration during the construction phase and by the appropriate state agency thereafter in those buildings and facilities constructed by the South Dakota Building Authority or any subdivision thereof if the construction was commenced after January 26, 1992, and in all new construction thereafter.

Source: SL 1972, ch 30; SL 1994, ch 50, § 3; SL 1994, ch 52, § 3.



§ 5-12-12 Plans and specifications for projects to be undertaken.

5-12-12. Plans and specifications for projects to be undertaken. The Board of Regents and the Bureau of Administration on behalf of the executive branch or other agency of state government shall prepare plans and specifications for, and have supervision over, any project to be undertaken by the Building Authority for their use. The Building Authority may only execute those project contracts which are recommended by the Board of Regents, or the Bureau of Administration on behalf of the executive branch, or other agency of state government. Plans and specifications shall be approved by the lessee provided for under § 5-12-13, except as indicated above.

Source: SL 1967, ch 276, § 5; SL 1989, ch 20, § 60; SL 1994, ch 50, § 4.



§ 5-12-13 Lease of facilities and sites to state agencies authorized--Commencement ofpayments under lease.

5-12-13. Lease of facilities and sites to state agencies authorized--Commencement of payments under lease. The Building Authority may execute leases of facilities and sites to, and charge for the use of any such facilities and sites by the Board of Regents, any officer, department, board, commission, or other agency of the State of South Dakota, or the commissioner of administration if the commissioner is requested to, by and on behalf of, or for the use of, any officer, department, board, commission, or other agency of the State of South Dakota. The leases may be entered into contemporaneously with any financing to be done by the authority and payments under the terms of the lease shall begin at any time after execution of any such lease.

Source: SL 1967, ch 276, § 5; SL 1989, ch 20, § 61; SL 1994, ch 50, § 5.



§ 5-12-14 Terms, conditions, and rental under leases--Annual extension provision.

5-12-14. Terms, conditions, and rental under leases--Annual extension provision. Leases may be

(1) Upon such terms, conditions, and rentals, subject to available appropriations, as in the judgment of the building authority are in the public interest, or

(2) For a term of one year from the time the building is completed and ready for occupancy, with an option in the lessee to extend the term of the lease for a term of one year from the expiration of the original term of the lease and for one year from the expiration of each extended term of the lease, until the original term of the lease has been extended for a total number of years to be agreed upon by the parties at a rental which, if paid for the original term and for each of the full number of years for which the term of the lease may be extended, will amortize the total cost of the erection of the building and appurtenances.
The rental shall be paid at such times as the parties to the lease agree upon.

Source: SL 1967, ch 276, § 5.



§ 5-12-15 Lessee's option to purchase--Conveyance on exercise of option.

5-12-15. Lessee's option to purchase--Conveyance on exercise of option. The lease may provide that the lessee may, at the expiration of the original or any extended term, purchase the leased premises at a stated price, which shall be the balance of the total cost of the erection of the building and appurtenances not amortized by the payments of rents previously made by the lessee. The lease may provide that in the event of the exercise of the option to purchase the leased premises or in the event the lease has been extended for the full number of years which it is agreed the same may be extended, and all rents and payments provided for in the lease have been made, the lessor shall convey the premises to the lessee in fee simple with covenant of general warranty of title.

Source: SL 1967, ch 276, § 5; SL 1983, ch 32, § 4.



§ 5-12-16 Taxes and insurance added to rental properties--Authorization to self-insure.

5-12-16. Taxes and insurance added to rental properties--Authorization to self-insure. The lease may provide that the lessee shall, as additional rent for the leased premises, pay, or provide for the payment of, all taxes assessed against the leased premises if any, and the cost of insuring the building erected thereon against loss or damage by fire and windstorm in such sum as may be agreed by the parties thereto. Any lessee of a facility constructed, owned or leased by the authority is hereby authorized to self-insure the facility.

Source: SL 1967, ch 276, § 5; SL 1986, ch 50, § 1; SL 1988, ch 50, § 4.



§ 5-12-17 Authority's power to use facilities for other purposes on nonpayment of rent--Appropriations and funds from which rent payable.

5-12-17. Authority's power to use facilities for other purposes on nonpayment of rent--Appropriations and funds from which rent payable. The Building Authority may, in the event of nonpayment of rents reserved in such leases, maintain and operate such facilities and sites or execute leases thereof to others for any suitable purposes. Such leases to the officers, departments, boards, commissions, other agencies, or the Board of Regents of the State of South Dakota shall contain the provision that rents under said leases shall be payable solely from appropriations to be made by the Legislature for the payment of such rent and any revenues derived by the authority from the operation of the leased premises; and, in the case of the Board of Regents, may contain an additional provision that rents under said leases may be payable from the educational facilities fund established by § 13-51-2.

Source: SL 1967, ch 276, § 5; SL 1975, ch 51, § 1; SL 1989, ch 20, § 62.



§ 5-12-18 Costs and reserves to be covered by rent and charges.

5-12-18. Costs and reserves to be covered by rent and charges. The charges, fees, or rentals established by the Building Authority for the use of any facilities acquired, constructed, completed, remodeled, or equipped in whole or in part with the proceeds of the bonds issued as provided in this chapter shall be sufficient at all times to pay maintenance and operation costs for such facilities (unless under a lease maintenance and operation costs are otherwise provided for), principal of and interest on the bonds and a proportion of the administrative expenses of the authority as provided for by each lease, and such reserves as may be provided in the resolutions of issuance.

Source: SL 1967, ch 276, § 7.



§ 5-12-19 Tax exemption of property owned or leased by authority--Exception.

5-12-19. Tax exemption of property owned or leased by authority--Exception. Except as hereinafter provided, all land, improvements, and capital equipment owned by the Building Authority, or being leased or acquired by the authority pursuant to a lease having a fixed term plus renewal options exceeding three years, or a lease-purchase or installment purchase contract, shall constitute a separate class of property which is exempt from taxation. Land owned by the authority, or being leased or acquired by the authority, to accomplish projects of the kind listed in § 5-12-8 is not exempt from taxation.

Source: SL 1967, ch 276, § 14; SL 1983, ch 32, § 5; SL 1988, ch 50, § 5.



§ 5-12-20 Resolutions for revenue bonds authorized--Purpose--Legislative approval required.

5-12-20. Resolutions for revenue bonds authorized--Purpose--Legislative approval required. The Building Authority may provide by resolution for the issuance of negotiable revenue bonds for the purpose of paying all or any part of the cost of one or a combination of projects. However, no project may be let for construction, nor any revenue bonds be sold to raise the funds for payment of such construction until after the Legislature by law declares the project to be in the public interest and no revenue bonds may be sold to raise funds for the accomplishment of any project of the kind listed in this chapter until after the Legislature by law declares the project to be in the public interest.

Source: SL 1967, ch 276, § 10; SL 1973, ch 38; SL 1988, ch 50, § 6; SL 1994, ch 50, § 7.



§ 5-12-21 Purposes for which bonds issued--Refunding and refinancing--Pledge of income.

5-12-21. Purposes for which bonds issued--Refunding and refinancing--Pledge of income. To accomplish projects of the kind authorized in this chapter, the Building Authority may borrow money and issue and sell bonds in such amount or amounts as the authority may determine for the purpose of acquiring, constructing, completing, or remodeling, maintaining or equipping any such facility; refund and refinance the same from time to time as often as advantageous and in the public interest to do so; and pledge any and all income of the authority, and any revenues derived by the authority from the facilities, or any combination thereof, to secure the payment of the bonds and to redeem the bonds. All such bonds are subject to the provisions of §§ 5-12-22 to 5-12-25, inclusive. Any construction project in the amount of one million five hundred thousand dollars or more which is funded by the Building Authority may, at the option of the Building Authority, have a representative of the Building Authority act as a member of the State Building Committee pursuant to § 5-14-3.

Source: SL 1967, ch 276, § 5; SL 1975, ch 51, § 2; SL 1994, ch 50, § 8.



§ 5-12-22 Terms and interest rate of bonds.

5-12-22. Terms and interest rate of bonds. All such bonds shall mature within twenty-five years from date and shall bear interest at a rate to be negotiated and may be sold by the Building Authority in such manner as it may deem to be in the best public interest.

Source: SL 1967, ch 276, § 6; SL 1970, ch 39; SL 1980, ch 47, § 5; SL 1983, ch 28, § 5; SL 1988, ch 50, § 7.



§ 5-12-23 Revenues and income from which bonds payable--Use of educational facilities fund--Disposition of revenues.

5-12-23. Revenues and income from which bonds payable--Use of educational facilities fund--Disposition of revenues. Such bonds shall be payable solely and only from:

(1) Revenues to be derived by the building authority from the operation of any such facilities acquired, constructed, completed, remodeled or equipped in whole or in part with the proceeds of the bonds;

(2) Income to be derived from rental leases to state departments, boards, commissions or other agencies, or from leases to others as provided in §§ 5-12-13 to 5-12-18, inclusive;

(3) In the case of leases involving institutions under the control of the board of regents, such funds in the educational facilities fund established by chapter 13-51, as are not otherwise appropriated, earmarked, or pledged;

(4) Revenues to be derived by the authority from any department, agency or instrumentality of the United States for any purpose consistent with the provisions of this chapter; and

(5) Revenues to be derived by the authority in connection with projects of the kind listed in this chapter from (a) the foreclosure of any mortgages, deeds of trust, notes, debentures, bonds, and other security interests held by it, or pledged and assigned by it in connection with bonds issued for such a project, either by action or by exercise of a power of sale, (b) the sale of the equity of redemption in said security interests in accordance with the terms of said instruments and applicable state law or (c) other actions to enforce any obligation held by it.

However, for any year in which the Legislature has appropriated funds for the payment of lease rentals with respect to a project of the kind described in this chapter, any revenues received by the authority, other than from the appropriation, as a result of such program shall be assigned to and deposited in the general fund.

Source: SL 1967, ch 276, § 6; SL 1975, ch 51, § 3; SL 1988, ch 50, § 8; SL 1991, ch 24, § 3; SL 1994, ch 50, § 9.



§ 5-12-24 Execution and registration of bonds--Validity of signature by officers.

5-12-24. Execution and registration of bonds--Validity of signature by officers. Such bonds shall be executed by such officers of the Building Authority as shall be designated by the authority, and shall be registered by the state auditor of the State of South Dakota. Any bonds bearing the signature of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signature appears thereon shall have ceased to be such officers.

Source: SL 1967, ch 276, § 6.



§ 5-12-25 Restrictions on obligation stated on face of bonds.

5-12-25. Restrictions on obligation stated on face of bonds. Each such bond shall state upon its face that it is payable solely from revenues derived by the Building Authority from the operation of facilities acquired, constructed, completed, remodeled, or equipped in whole or in part with the proceeds of the sale of such bonds, including income to be derived from rental leases as provided in §§ 5-12-13 to 5-12-18, inclusive. Each such bond shall state upon its face that it does not constitute an obligation of the State of South Dakota within the meaning of any provisions of the Constitution or statutes of the State of South Dakota.

Source: SL 1967, ch 276, § 6; SL 1975, ch 51, § 4.



§ 5-12-26 Creation of state obligation not authorized.

5-12-26. Creation of state obligation not authorized. Nothing in this chapter shall be construed to authorize the Building Authority or any department, board, commission, or other agency to create an obligation of the State of South Dakota within the meaning of the Constitution or statutes of South Dakota.

Source: SL 1967, ch 276, § 13.



§ 5-12-27 Contract with bondholders--Bondholders' remedies.

5-12-27. Contract with bondholders--Bondholders' remedies. The provisions of this chapter and of any resolution or proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds. The provisions thereof shall be enforceable either in law or in equity, by suit, action, mandamus, or other proceeding in any court of competent jurisdiction to enforce and compel the performance of any duties required by this chapter or any resolution or proceeding authorizing the issuance of such bonds, including the establishment of sufficient charges, fees, or rentals and the application of the income from a project under this chapter, as provided in § 5-12-23.

Source: SL 1967, ch 276, § 12.



§ 5-12-27.1 Refunding bonds authorized--Purposes.

5-12-27.1. Refunding bonds authorized--Purposes. The Building Authority may issue negotiable refunding bonds to refund:

(1) Unpaid matured bonds;

(2) Unpaid matured coupons evidencing interest upon its unpaid matured bonds; and

(3) Interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of these bonds.
Source: SL 1975, ch 50, § 1.



§ 5-12-27.2 Amount of refunding bonds.

5-12-27.2. Amount of refunding bonds. The Building Authority may issue negotiable refunding bonds under §§ 5-12-27.1 to 5-12-27.4, inclusive, to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund:

(1) The principal amount of the bonds to be refunded;

(2) The interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date thereof; and

(3) The applicable redemption premiums, if any.
Source: SL 1975, ch 50, § 2.



§ 5-12-27.3 Exchange or sale of refunding bonds--Proceeds of sale--Cancellation of bonds andcoupons--Evidence of discharge of interest obligation.

5-12-27.3. Exchange or sale of refunding bonds--Proceeds of sale--Cancellation of bonds and coupons--Evidence of discharge of interest obligation. Refunding bonds issued pursuant to §§ 5-12-27.1 to 5-12-27.4, inclusive, may be exchanged for the bonds to be refunded on a par for par basis of the bonds, interest coupons and interest not represented by coupons, if any, or may be sold at not less than par, or may be exchanged in part or sold in part, and the proceeds received at any such sale shall be used to pay the bonds, interest coupons and interest not represented by coupons, if any. Bonds and interest coupons which have been received in exchange or paid shall be canceled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.

Source: SL 1975, ch 50, § 1.



§ 5-12-27.4 Exchange or sale of bonds--Disposition of proceeds of sale.

5-12-27.4. Exchange or sale of bonds--Disposition of proceeds of sale. Refunding bonds issued pursuant to §§ 5-12-27.1 to 5-12-27.4, inclusive, may be exchanged for not less than an equal principal amount of bonds to be refunded or may be sold at not less than par, or may be exchanged in part and sold in part. All proceeds received at the sale thereof, excepting the accrued interest received, shall be used:

(1) If the bonds to be refunded are then due, for the payment thereof;

(2) If the bonds to be refunded are voluntarily surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) If the bonds to be refunded are then subject to prior redemption by their terms, for the redemption thereof;

(4) If the bonds to be refunded are not then subject to payment or redemption, to purchase direct obligations of, or those guaranteed by the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of South Dakota, with the power to accept and execute trusts, or any successor thereto, which is also a member of the federal deposit insurance corporation and of the federal reserve system, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded, and any balance remaining in said escrow after the payment and retirement of the bonds to be refunded shall be returned to said authority to be used and held for use as revenues pledged for the payment of said refunding bonds; or

(5) For any combination of the foregoing subdivisions of this section.
Source: SL 1975, ch 50, § 3.



§ 5-12-27.5 Assistance in conserving and improving soil and water resources of highly erodiblecropland by means of loans--Revenue bonds and interim notes authorized.

5-12-27.5. Assistance in conserving and improving soil and water resources of highly erodible cropland by means of loans--Revenue bonds and interim notes authorized. It being declared to be in the public interest, the South Dakota Building Authority may, pursuant to chapter 5-12, finance loans to participants in a program of the United States to assist owners and operators of highly-erodible cropland in conserving and improving the soil and water resources of their farms or ranches within the state and may, for the purpose of financing such loans, issue revenue bonds or interim notes, pursuant to the powers vested in the authority.

Source: SL 1988, ch 52, § 1.



§ 5-12-27.6 No indebtedness to be charged against state.

5-12-27.6. No indebtedness to be charged against state. No indebtedness, bond, or obligation incurred or created under authority of §§ 5-12-27.5 to 5-12-27.8, inclusive, may be or become a lien, charge or liability against the State of South Dakota, nor against the property or funds of the State of South Dakota within the meaning of the Constitution or statutes of South Dakota.

Source: SL 1988, ch 52, § 2.



§ 5-12-27.7 Acceptance and expenditure of gifts, contributions, etc., authorized.

5-12-27.7. Acceptance and expenditure of gifts, contributions, etc., authorized. The Building Authority and the State of South Dakota through any of its departments, agencies, or bureaus, may accept and expend for the purposes stated in § 5-12-27.5, any funds obtained for such purposes from gifts, contributions, or other sources, including any unit of government.

Source: SL 1988, ch 52, § 3.



§ 5-12-27.8 Lease and sublease agreements with South Dakota Building Authority authorized tosupport purpose and payment of revenue bonds or interim notes.

5-12-27.8. Lease and sublease agreements with South Dakota Building Authority authorized to support purpose and payment of revenue bonds or interim notes. The State of South Dakota through any of its departments, agencies, or bureaus, may make and enter into lease and sublease agreements with the South Dakota Building Authority and make rental payments under the terms thereof, pursuant to chapter 5-12, from appropriations to be made by the Legislature for the payment of such rent to support the purpose and the payment of revenue bonds or interim notes issued in connection therewith for the purposes in § 5-12-27.5.

Source: SL 1988, ch 52, § 4.



§ 5-12-28 Interim notes authorized--Purposes of borrowing.

5-12-28. Interim notes authorized--Purposes of borrowing. In addition to the permanent financing authorized by §§ 5-12-20 to 5-12-27, inclusive, the South Dakota Building Authority may borrow money and issue interim notes in evidence thereof for any of the projects, or to perform any of the duties authorized under this chapter, and in addition may borrow money and issue interim notes for planning, architectural, and engineering services, acquisition of land, purchase of equipment, movable or otherwise as set forth in §§ 5-12-29 to 5-12-33, inclusive.

Source: SL 1967, ch 276, § 5.



§ 5-12-29 Resolution for issuance of interim notes--Interest rate--Maturity date.

5-12-29. Resolution for issuance of interim notes--Interest rate--Maturity date. Whenever the Building Authority deems it advisable and in the interests of the authority to borrow funds temporarily for any of the purposes enumerated in § 5-12-28, the authority may from time to time, and pursuant to appropriate resolution, issue interim notes to evidence the borrowings, including funds for the payment of interest on borrowings and funds for all necessary and incidental expenses in connection with any of the purposes provided for by this section and this chapter until the date of the permanent financing. Any resolution authorizing the issuance of these notes shall describe the project to be undertaken and shall specify the principal amount, rate of interest and maturity date, but not to exceed five years from date of issue, and other terms as may be specified in the resolution. However, the time of payment of any such notes may be extended for a period not exceeding three years from the maturity date thereof.

Source: SL 1967, ch 276, § 5; SL 1975, ch 52, § 1; SL 1980, ch 47, § 6; SL 1983, ch 28, § 6.



§ 5-12-30 Terms and registration of interim notes--Redemption prior to maturity--Execution ofnotes--Pledge of income and revenue.

5-12-30. Terms and registration of interim notes--Redemption prior to maturity--Execution of notes--Pledge of income and revenue. The Building Authority may provide for the registration of the notes in the name of the owner either as to principal alone, or as to both principal and interest, on such terms and conditions as the authority may determine by the resolution authorizing their issue. The notes shall be issued from time to time by the authority as funds are borrowed, in the manner the authority may determine. Interest on the notes may be made payable semiannually, annually, or at maturity. The notes may be made redeemable, prior to maturity, at the option of the authority, in the manner and upon the terms fixed by the resolution authorizing their issuance. The notes may be executed in the name of the authority by the chairman of the authority or by any other officer or officers of the authority as the authority by resolution may direct, shall be attested by the secretary or such other officer or officers of the authority as the authority may by resolution direct, and be sealed with the authority's corporate seal. All such notes and the interest thereon may be secured by a pledge of any income and revenue derived by the authority from the project to be undertaken with the proceeds of the notes, after deducting from such income and revenue any reasonable and necessary maintenance and operation expenses, and shall be payable solely from the proceeds to be derived from the sale of any revenue bonds for permanent financing authorized to be issued under §§ 5-12-20 to 5-12-27, inclusive, and from the property acquired with the proceeds of the notes.

Source: SL 1967, ch 276, § 5.



§ 5-12-31 Additional provisions to secure payment of interim notes.

5-12-31. Additional provisions to secure payment of interim notes. The Building Authority, in order further to secure the payment of the interim notes, is, in addition to the foregoing, authorized and empowered to make any other or additional covenants, terms, and conditions not inconsistent with the provisions of §§ 5-12-11 and 5-12-12, and do any and all acts and things as may be necessary or convenient or desirable in order to secure payment of its interim notes, or, in the discretion of the authority, as will tend to make the interim notes more acceptable to lenders, notwithstanding that the covenants, acts or things may not be enumerated herein; provided, however, that nothing contained in this section shall authorize the authority to secure the payment of the interim notes out of property or facilities, other than the facilities acquired with the proceeds of the interim notes, and any net income and revenue derived from the facilities and the proceeds of revenue bonds as hereinabove provided.

Source: SL 1967, ch 276, § 5.



§ 5-12-32 Debt limitations not applicable to interim notes--Personal liability not created byexecution of notes.

5-12-32. Debt limitations not applicable to interim notes--Personal liability not created by execution of notes. The interim notes shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

No member, officer, agent, or employee of the authority, nor any other person who executes interim notes, shall be liable personally by reason of the issuance thereof.

Source: SL 1967, ch 276, § 5.



§ 5-12-33 Payment of interim notes or purchase of government obligations with proceeds fromsale of revenue bonds.

5-12-33. Payment of interim notes or purchase of government obligations with proceeds from sale of revenue bonds. Contemporaneously with the issue of revenue bonds as provided by this chapter, all interim notes, even though they may not then have matured, shall be paid, both principal and interest to date of payment, from the funds derived from the sale of revenue bonds for the permanent financing and such interim notes shall be surrendered and canceled, or the proceeds at the sale of said bonds (excepting the accrued interest received) shall be used to purchase direct obligations of the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the notes to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of South Dakota, with power to accept and execute trusts, or any successor thereto, which is also a member of the federal deposit insurance corporation and of the federal reserve system, to be held in an irrevocable trust solely for and until the payment and redemption of the notes so to be refunded, and any balance remaining in said escrow after the payment and retirement of the notes to be refunded shall be returned to said authority to be used and held for use as revenues pledged for the payment of said refunding bonds.

Source: SL 1967, ch 276, § 5; SL 1975, ch 52, § 2.



§ 5-12-34 Disposition of income under chapter--Public building fund.

5-12-34. Disposition of income under chapter--Public building fund. The gross total income from:

(1) The sale of bonds;

(2) Charges, fees, or rentals; and

(3) All other revenue derived from any project undertaken pursuant to this chapter
shall be paid to the treasurer of the State of South Dakota. Said income shall be held by him in trust for the purposes of this chapter, in a special fund known as "the public building fund." The state treasurer shall be ex officio custodian of such fund. Disbursements shall be made from such fund upon the order of the Building Authority.

Source: SL 1967, ch 276, § 8.



§ 5-12-35 Accounts maintained by authority--Purpose of disbursements from public buildingfund.

5-12-35. Accounts maintained by authority--Purpose of disbursements from public building fund. The Building Authority shall keep account of the gross total income derived from each separate project or any combination thereof undertaken pursuant to this chapter. Disbursements from a given account in the public building fund shall be ordered by the authority only for the payment of:

(1) The cost of maintenance and operation of the facility or facilities, unless otherwise provided for;

(2) The principal of and interest on the bonds issued for each project, or combination thereof; and

(3) Any other purposes set forth in the resolution authorizing the issuance of said bonds.
Source: SL 1967, ch 276, § 9.



§ 5-12-36 Authority to convey property to state when debt paid or payment provided for--Reversion to authority.

5-12-36. Authority to convey property to state when debt paid or payment provided for--Reversion to authority. To accomplish projects of the kind listed in this chapter, the Building Authority may convey property, without charge, to the State of South Dakota, if all debts which have been secured by the income from the property have been paid. The authority may transfer title and jurisdiction to the State of South Dakota of facilities, for which bonds have been issued and payment for the bonds has been provided for by an escrow. The facility shall revert to the authority if the lessee fails to make lease payments in connection with the facility until the bonds are paid.

Source: SL 1967, ch 276, § 5; SL 1986, ch 50, § 2; SL 1994, ch 50, § 10.



§ 5-12-37 Record of rental payments under lease--Conveyance to lessee after amortization ofdebt.

5-12-37. Record of rental payments under lease--Conveyance to lessee after amortization of debt. An accurate record shall be kept of the rental payments under each lease entered into by the Building Authority and any officer, department, board, commission, or other agency of the State of South Dakota, or the commissioner of administration when requested to enter into such leases as provided in §§ 5-12-13 to 5-12-16, inclusive, and when the rentals applicable to each project or facility, or any combination thereof, acquired, constructed, completed, remodeled, maintained, and equipped have been paid, in amounts sufficient to amortize and pay the principal of and interest upon the total principal amounts of bonds of the authority issued to pay the cost of each project or facility, including maintenance and operation expenses and that proportion of the administrative expense of the authority as provided for by each lease, the property shall be conveyed without charge to the lessee.

Source: SL 1967, ch 276, § 10; SL 1988, ch 50, § 9.



§ 5-12-38 Annual audit.

5-12-38. Annual audit. The Building Authority shall be audited annually in accordance with chapter 4-11.

Source: SL 1967, ch 276, § 11; SL 1989, ch 51.



§ 5-12-38.1 Informational budget required.

5-12-38.1. Informational budget required. Notwithstanding any other provisions of law, all funds received by the Building Authority shall be set forth in an informational budget as described in § 4-7-7.2 and be annually reviewed by the Legislature.

Source: SL 1984, ch 4, § 2.



§ 5-12-39 Contractual power of authority.

5-12-39. Contractual power of authority. The Building Authority shall possess the power to enter into contracts regarding any matter connected with any corporate purpose within the objects and purposes of this chapter.

Source: SL 1967, ch 276, § 5.



§ 5-12-40 Bylaws, rules, and regulations of authority.

5-12-40. Bylaws, rules, and regulations of authority. To accomplish projects of the kind listed in this chapter, the authority may adopt all necessary bylaws, rules, and regulations for the conduct of the business and affairs of the authority, and for the management and use of facilities and sites acquired under the powers granted by this chapter.

Source: SL 1967, ch 276, § 5; SL 1994, ch 50, § 11.



§ 5-12-41 Severability of provisions.

5-12-41. Severability of provisions. If any clause or other portion of this chapter shall be held invalid, that decision shall not affect the validity of the remaining portions of this chapter. It is hereby declared that all such remaining portions of this chapter are severable, and that the Legislature would have enacted such remaining portions if the portions that may be so held to be invalid had not been included in this chapter.

Source: SL 1967, ch 276, § 15.



§ 5-12-42 Sale and lease-back arrangements--Sales and land leases authorized--Use ofproceeds.

5-12-42. Sale and lease-back arrangements--Sales and land leases authorized--Use of proceeds. Improved or unimproved land held by or transferred to the Building Authority pursuant to § 5-12-10, may be leased and the improvements thereon sold to a person, partnership, association, limited liability company, or corporation. The improvements may be sold only at their fair market value as determined by the authority, but consideration for a land lease may be nominal. The authority shall obtain and consider when determining the fair market value of improvements to be sold, at least one independent appraisal. The proceeds of sale shall be paid to the Building Authority trust account and shall be applied to such purpose, if any, as may be required by the State Constitution or any contract of the state. If no specific disposition of the proceeds, including any investment income thereon, or any portion thereof is required by the Constitution or any state contract, the proceeds, including any investment income thereon, shall be used in or expended for the acquisition of land, buildings, water development, or other improvements of a capital nature as the Legislature or the special committee created in § 4-8A-2 and Governor may specifically direct. Contracts of the state shall include any contract now in existence and any contract entered into in connection with any sale hereunder and the lease-back of the improvements sold pursuant to § 5-12-43. Except as provided in chapters 5-6 to 5-8, inclusive, all leases and sales of land and improvements may be made without reservation of timber, mineral, or other similar rights.

Source: SL 1983, ch 32, § 1; SL 1989, ch 212, § 2; SL 1994, ch 351, § 4.



§ 5-12-43 Sale and lease-back arrangements--Contracts to acquire use or ownership authorized--Terms.

5-12-43. Sale and lease-back arrangements--Contracts to acquire use or ownership authorized--Terms. The Building Authority may enter into any contract necessary to acquire the right to use or the ownership, or both, of land leased and improvements sold by it under § 5-12-42, and any other improvements made upon such land, and capital equipment needed for the operation of the improvements or property to be acquired by it pursuant to § 5-12-11, including lease, lease-purchase, and, subject to compliance with the provisions of S.D. Const., Art. XIII, § 1, installment purchase contracts. No term of an installment purchase contract may exceed thirty years. The authority may establish the terms of the contracts, subject to the approval of the Governor. The authority may include in such contracts the following provisions:

(1) In lease contracts, options to purchase the property subject to the lease or the lessor's interest therein, and provisions for the payment by lessee to lessor of rent net of all other costs and expenses of ownership, operation, maintenance, and insurance of the leased property by the authority as agent of the lessor, subject only to the laws, rules and regulations as are applicable to the lessor;

(2) In lease-purchase contracts, provisions of the type specified in subdivision (1), and provisions for designating a portion of the periodic payments to be made thereunder as interest, for prepayment, and for acquisition of unencumbered title or fee title to the property subject to the contract.
Source: SL 1983, ch 32, § 2.



§ 5-12-44 Provisions applicable to contracts to acquire use or ownership.

5-12-44. Provisions applicable to contracts to acquire use or ownership. The provisions of §§ 5-12-13 to 5-12-18, inclusive, apply to all land, improvements and capital equipment which the Building Authority may occupy or use pursuant to any contract described in § 5-12-43.

Source: SL 1983, ch 32, § 3.



§ 5-12-45 Revenue bonds to finance sale and lease-back arrangements--Lending proceeds--Refund or refinance of obligations.

5-12-45. Revenue bonds to finance sale and lease-back arrangements--Lending proceeds--Refund or refinance of obligations. The Building Authority may provide, by resolution, for the issuance and sale of revenue bonds to finance all or any part of the capital cost of any land, buildings, or other improvements or equipment of a capital nature to be acquired by any person, partnership, association, limited liability company, or corporation and leased or acquired by the authority pursuant to § 5-12-43, and may loan the proceeds thereof to such person, partnership, association, or corporation. The issuance of the bonds is declared to be for a public purpose, and in selling, securing, and issuing the bonds and applying the proceeds thereof the authority may exercise all powers conferred on any municipality under chapter 9-54, and may pay from the proceeds the cost of any letter of credit, bond insurance, bond guarantee, put option, or other contractual right deemed necessary or desirable to secure the payment of or reduce the net interest cost on the bonds. The provisions of § 5-12-21, except the last sentence thereof, and §§ 5-12-23 to 5-12-27, inclusive, are applicable to the bonds only to the extent they are not inconsistent with the provisions of chapter 9-54. The authority shall also have the powers specified in §§ 5-12-27.1 to 5-12-39, inclusive, with respect to projects and bonds of the type herein described.

The Building Authority may provide, by resolution, for the issuance and sale of revenue obligations to refund or refinance obligations issued pursuant to §§ 5-12-42 and 5-12-43. In connection with such refunding or refinancing, the authority need not determine the fair market value of the improvements to be sold as otherwise required by § 5-12-42. For sufficient consideration received by the authority, as determined by the authority, the authority may enter into contracts with banks, investment bankers, or other purchasers for the sale and issuance of such revenue obligations to refund or refinance obligations issued pursuant to §§ 5-12-42 and 5-12-43, which contracts of sale shall be binding on the authority for the period stated therein, but not exceeding three years.

Source: SL 1983, ch 32, § 6; SL 1994, ch 50, § 13; SL 1994, ch 351, § 5.



§ 5-12-46 Legislative approval required for sale and lease-back arrangements.

5-12-46. Legislative approval required for sale and lease-back arrangements. No sale or lease-back of any land or improvements as described in §§ 5-12-42 and 5-12-43 shall be initiated later than July 1, 1984, without prior legislative approval.

Source: SL 1983, ch 32, § 8.



§ 5-12-47 Revenue obligations--Issuance--Purpose--Funds for payment.

5-12-47. Revenue obligations--Issuance--Purpose--Funds for payment. The authority, with the approval of the Governor, may by resolution provide for the issuance and sale of revenue obligations to finance all or any part of the capital cost of acquiring, constructing, furnishing, equipping, or repairing any state building owned or to be owned by it and for this purpose may exercise all powers conferred upon it by this chapter. Revenue obligations issued pursuant to this section shall be payable solely from moneys, including investment income, derived by the authority from transactions described in §§ 5-12-42 and 5-12-43, transactions authorized by the Legislature and transactions initiated by resolutions of the authority adopted prior to July 1, 1984. Such moneys may be pledged for this purpose.

Source: SL 1985, ch 40, § 1.



§ 5-12-47.1 Payment of lease rental obligations to South Dakota Building Authority by Bureauof Finance and Management.

5-12-47.1. Payment of lease rental obligations to South Dakota Building Authority by Bureau of Finance and Management. The funds appropriated in SL 2014, ch 35, § 1 shall be used to pay or prepay lease rental and associated fees in the amounts specified below to the South Dakota Building Authority relating to the leases between the South Dakota Building Authority and the departments or offices and the related real or personal property financed by the South Dakota Building Authority all as described below:

(1) Lease rentals and fees in an estimated amount of eleven million eighteen thousand eight hundred fifty-three dollars in connection with the lease between the South Dakota Building Authority and the Department of Human Services relating to the George S. Mickelson Center for the Neurosciences financed with the proceeds of a sale by the South Dakota Building Authority of series 1992 bonds and refinanced with proceeds of series 1993A lease revenue trust certificates;

(2) Lease rentals and fees in an estimated amount of six million forty thousand two hundred ninety-three dollars in connection with the lease between the South Dakota Building Authority and the Office of Attorney General and Department of Public Safety relating to the George S. Mickelson Criminal Justice Center financed with proceeds of the South Dakota Building Authority's series 2005B bonds;

(3) Lease rentals and fees in an estimated amount of thirty-two million four hundred sixty-five thousand five hundred forty dollars in connection with a lease between the South Dakota Building Authority and the Board of Regents relating to the portion of the costs of the science facilities and laboratories at various public universities supported by rent paid from general fund appropriations by the Legislature and financed by proceeds of the South Dakota Building Authority's series 2008 bonds; and

(4) Lease rentals and fees in an estimated amount of six million seven hundred thirty-two thousand five hundred sixty-five dollars in connection with a lease between the South Dakota Building Authority and the Department of Human Services relating to the George S. Mickelson Center for the Neurosciences dietary wing financed with the proceeds of the South Dakota Building Authority's series 2010B bonds.
Source: SL 2014, ch 35, § 2, eff. Mar. 28, 2014.



§ 5-12-47.2 Irrevocable escrow agreement for defeasance and payment of lease revenue trustcertificates and bonds--Arrangements to pay governmental expenses.

5-12-47.2. Irrevocable escrow agreement for defeasance and payment of lease revenue trust certificates and bonds--Arrangements to pay governmental expenses. The South Dakota Building Authority may enter into an irrevocable escrow agreement to provide for the defeasance and payment of the series 1993A lease revenue trust certificates, the series 2005B bonds and the series 2008 bonds issued to finance the costs of the buildings and other real or personal property described in subdivisions 5-12-47.1(1), (2) and (3). The authority may enter into such other arrangements to pay or prepay, from time to time, any governmental expenses permissible under chapter 5-12, including payment or prepayment of debt service and associated fees and expenses relating to series 2010B bonds issued to finance the costs of the buildings and other real or personal property described in subdivision 5-12-47.1(4). The authority may contract with a third party for any of the purposes of this section. Upon determination by the authority of the amounts necessary for payment or prepayment of the bonds and other governmental expenses described in this section, and any associated fees and expenses, any remaining funds shall be transferred to the general fund at the end of the fiscal year in which SL 2014, ch 35 was enacted. Thereafter, as of the end of each fiscal year to and including the fiscal year ending June 30, 2021, the South Dakota Building Authority shall file an annual report with the Bureau of Finance and Management specifying any lease rentals, any fees received pursuant to § 5-12-47.1 and this section, and any interest earnings thereon, which the authority has determined are no longer expected to be required for the purposes set forth in § 5-12-47.1. Any such amounts not then expected to be required shall be deposited into the general fund with thirty days of the filing of the annual report. Any lease rentals and fees received by the authority pursuant to § 5-12-47.1 and this section, or interest earnings thereon, which are not applied by June 2, 2021, to pay or prepay amounts described in this section, shall be deposited into the general fund by June 30, 2021.

Source: SL 2014, ch 35, § 3, eff. Mar. 28, 2014.



§ 5-12-48 Definition of terms.

5-12-48. Definition of terms. Terms used in §§ 5-12-48 to 5-12-61, inclusive, mean:

(1) "Authority," the South Dakota Building Authority, a body corporate and politic, organized and existing under chapter 5-12;

(2) "Bonds," bonds, bond anticipation notes, notes, certificates of ownership or indebtedness, or other obligations issued, incurred, or otherwise created under the authority of §§ 5-12-48 to 5-12-61, inclusive, and payable directly or indirectly out of or representing an interest in tobacco settlement revenues or other rights under or with respect to the master settlement agreement;

(3) "Corporation," the special purpose body corporate and politic established by the authority by resolution as provided in § 5-12-50;

(4) Repealed by SL 2013, ch 28, § 1;

(5) "Master settlement agreement," the master settlement agreement entered into on November 23, 1998, by attorneys general from the several states (including the State of South Dakota) and various tobacco companies, as now or hereafter amended, supplemented, or restated;

(6) "Master settlement escrow agent," the escrow agent under the master settlement agreement;

(7) "Net proceeds of bonds," the original proceeds of bonds issued under §§ 5-12-48 to 5-12-61, inclusive, less any amounts applied or to be applied to pay transaction and administrative expenses and to fund any reserves deemed necessary or appropriate by the corporation, but does not include any investment earnings realized thereon;

(8) "Net proceeds of sale of tobacco settlement revenues," the net proceeds of bonds plus any residual interest in tobacco settlement revenues received or to be received by the State of South Dakota from time to time as a result of any sale, conveyance, or other transfer authorized in § 5-12-49, but does not include any investment earnings realized thereon;

(9) Repealed by SL 2013, ch 28, § 1;

(10) "Permitted investments," any investment authorized by §§ 4-5-23 and 4-5-26 together with noncollateralized direct obligations of any bank or savings institution, insurance company, or bank or insurance holding company if the institution or holding company is rated in the highest four classifications by at least one standard rating service and any bond, note, or other obligation of any state or any agency, authority, or other instrumentality of any state or political subdivision thereof if the bond, note, or other obligation is rated in the four highest classifications established by at least one standard rating service;

(11) "Residual interest in tobacco settlement revenues," any tobacco settlement revenues not required to pay principal or interest on bonds or administrative or transaction expenses of the corporation or authority or to fund reserves or other requirements relating to bonds issued, incurred, or otherwise created under §§ 5-12-48 to 5-12-61, inclusive;

(12) Repealed by SL 2013, ch 28, § 1;

(13) "Tobacco settlement revenues," all of the amounts now or hereafter payable to the State of South Dakota under or in connection with the master settlement agreement.
Source: SL 2001, ch 27, § 1; SL 2013, ch 28, § 1.



§ 5-12-48.1 Authority may invest funds in certain permitted investments.

5-12-48.1. Authority may invest funds in certain permitted investments. In addition to all other powers established pursuant to chapter 5-12, the building authority may invest its funds or the funds under its control or direction in permitted investments as defined in subdivision 5-12-48(10).

Source: SL 2002, ch 31, § 1.



§ 5-12-49 Transfer and sale of state's right to tobacco settlement revenues--Disposition offunds--Written agreement--Filing of agreement.

5-12-49. Transfer and sale of state's right to tobacco settlement revenues--Disposition of funds--Written agreement--Filing of agreement. At any one time or from time to time, all or any portion of the right, title, and interest of the State of South Dakota in, to, and under the master settlement agreement, including the right to receive and collect tobacco settlement revenues, may be sold, conveyed, or otherwise transferred by the state to the authority or to a corporation established by the authority under §§ 5-12-48 to 5-12-61, inclusive, in exchange for the net proceeds of bonds and a right to the residual interest in tobacco settlement revenues. The net proceeds of bonds and the residual interest in tobacco settlement revenues shall be deposited to the education enhancement trust fund established pursuant to S.D. Const., Art. XII, § 6. Any sale, conveyance, or other transfer authorized by this section shall be evidenced by an instrument or agreement in writing signed on behalf of the state by the Governor. The Governor shall file a certified copy of the instrument or agreement with the Legislature promptly upon execution and delivery thereof. The instrument or agreement may include an irrevocable direction to the master settlement escrow agent to pay all or a specified portion of amounts otherwise due to the State of South Dakota under or in connection with the master settlement agreement, including, without limitation, all or any portion of tobacco settlement revenues directly to or upon the order of the authority or corporation, as the case may be, or to any escrow agent or any trustee under an indenture or other agreement securing any bonds issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive. The irrevocable direction to the master settlement escrow agent may include the direction to pay any residual interest in tobacco settlement revenues initially to or upon the order of the authority or corporation or to any escrow agent or any trustee under an indenture or other agreement securing any bonds. Upon the filing of a certified copy of the instrument or agreement by the Governor, the sale, conveyance, or other transfer of rights under or with respect to the master settlement agreement, including the right to receive the tobacco settlement revenues, shall, for all purposes, be a true sale and absolute conveyance of all right, title, and interest therein described in accordance with the terms thereof, valid, binding, and enforceable in accordance with the terms thereof and such instrument or agreements and any related instrument, agreement, or other arrangement, including any pledge, grant of security interest, or other encumbrance made by the corporation or the authority to secure any bonds issued, incurred, or created by the corporation or the authority, are not subject to disavowal, disaffirmance, cancellation, or avoidance by reason of insolvency of any party, lack of consideration, or any other fact, occurrence, or rule of law. The procedures and requirements set forth in this section shall be the sole procedures and requirements applicable to the sale of the state's rights under the master settlement agreement, including the sale of tobacco settlement revenues, and it is not necessary to satisfy or comply with any other existing law which would otherwise apply to the sale of assets of the state or impose procedures or restrictions with respect thereto.

Source: SL 2001, ch 27, § 2; SL 2013, ch 28, § 2.



§ 5-12-50 Establishment of special purpose corporation--Limitations--Board membership--Powers of corporation.

5-12-50. Establishment of special purpose corporation--Limitations--Board membership--Powers of corporation. The authority may establish by resolution a special purpose corporation which shall be body corporate and politic and instrumentality of, but having a legal existence independent and separate from, the State of South Dakota and the authority. The corporation shall be established for the express limited public purposes set forth in §§ 5-12-48 to 5-12-59, inclusive, and no part of the net earnings of the corporation shall inure to any private individual.

The corporation shall be governed by a board consisting of the members of the authority and two additional persons appointed by the Governor, which two additional members shall be independent from the state. The resolution establishing the corporation shall serve as the charter of the corporation and may be amended from time to time by the authority, but the resolution shall at all times provide that the power and the authority of the corporation shall be subject to the terms, conditions, and limitations of §§ 5-12-48 to 5-12-59, inclusive, and any applicable covenants or agreements of the corporation in any indenture or other agreement relating to any then outstanding bonds. The corporation may enter into contracts regarding any matter connected with any corporate purpose within the objects and purposes of §§ 5-12-48 to 5-12-59, inclusive.

The authority and corporation may delegate by resolution to one or more officers or employees of the authority or corporation such powers and duties as it may deem proper.

The corporation may issue bonds and secure repayment of the bonds with amounts payable out of tobacco settlement revenues or any other property or funds of the corporation. Bonds issued by the corporation shall be accompanied by an opinion of nationally recognized bond counsel substantially to the effect that the bonds are valid and legal obligations of the corporation.

The corporation may pledge as security for any bonds any rights under the master settlement agreement held by the corporation, including the right to receive or collect tobacco settlement revenues, moneys, or other funds deposited with, payable to or held by or on behalf of the corporation, and the proceeds of the foregoing and any proceeds of bonds. Any right of the state to the residual interest in tobacco settlement revenues shall be, in all respects, junior and subordinate to any such pledge if and to the extent so provided by the terms of any instrument or agreement described in 5-12-49 and signed on behalf of the state by the Governor. Any such pledge made by the corporation shall be valid and binding from the time the pledge is made. The property, revenues, moneys, and other funds so pledged and thereafter held or received by or on behalf of the corporation shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act; and, subject only to the provisions of prior pledges or agreements of the corporation, the lien of the pledge shall be valid and binding as against the state and all parties having claims of any kind in tort, contract, or otherwise against the corporation irrespective of whether such parties have notice thereof. No ordinance, resolution, trust agreement, or other instrument by which such pledge is created need be filed or recorded except in the records of the corporation.

In connection with the issuance of bonds or, at any time with respect to bonds, the corporation may enter into arrangements to provide additional security and liquidity for bonds. The arrangements may include, without limitation, bond insurance, letters of credit, and lines of credit by which the corporation may borrow funds to pay or redeem its bonds and purchase or remarketing arrangements for assuring the ability of owners of the bonds to sell or have redeemed their bonds. The corporation may enter into contracts and may agree to pay fees to persons providing the arrangements, including from bond proceeds.

The resolution authorizing the issuance of bonds or the indenture or other agreement approved by the resolution may provide that interest rates may vary from time to time depending upon criteria established by the corporation, which may include, without limitation, a variation in interest rates as may be necessary to cause bonds to be remarketable from time to time at a price equal to their principal amount, and may provide for appointment of a national banking association, bank, trust company, investment banking firm, or other financial institution to serve as a remarketing agent in that connection. The indenture or other agreement with respect to bonds may provide that alternative interest rates or provisions will apply during such times as bonds are held by a person providing a letter of credit or other credit enhancement arrangement for bonds.

In connection with bonds under §§ 5-12-48 to 5-12-59, inclusive, or the investment of proceeds, bonds, or other funds of the corporation, the corporation may enter into contracts that it determines necessary or appropriate to permit it to manage payment or interest rate risk. These contracts may include, but are not limited to, interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; and contracts incorporating interest rate caps, collars, floors, or locks.

The corporation may not file a voluntary petition under or be or become a debtor or bankrupt under the federal bankruptcy code or any other federal or state bankruptcy, insolvency, or moratorium law or statute as may, from time to time, be in effect and neither any public officer nor any organization, entity, or other person shall authorize the corporation to be or become a debtor or bankrupt under the federal bankruptcy code or any other federal or state bankruptcy, insolvency, or moratorium law or statute, as may, from time to time be in effect.

The corporation may not guarantee the debts of another.

The corporation may not be required to file any reports with the state other than those required to be filed with the Legislature by authorities which issue bonds.

Except for debts incurred directly by the corporation, no indebtedness, bonds, or obligation, issued, incurred, or created by the State of South Dakota or any state agency or instrumentality may be or become a lien, charge, or liability against the corporation or the property or funds of the corporation.

Source: SL 2001, ch 27, § 3; SL 2002, ch 31, § 2.



§ 5-12-50.1 Bond transactions to be public records subject to disclosure.

5-12-50.1. Bond transactions to be public records subject to disclosure. The particulars of any bond transactions made pursuant to §§ 5-12-48.1, 5-12-50, and 5-12-50.1, inclusive, including legal fees and the costs of underwriting the bonds, shall be of public record subject to disclosure pursuant to § 1-27-1.

Source: SL 2002, ch 31, § 3.



§ 5-12-51 Purposes of special purpose corporation.

5-12-51. Purposes of special purpose corporation. The purposes of the corporation established by the authority pursuant to §§ 5-12-48 to 5-12-61, inclusive, are:

(1) To purchase, acquire, own, pledge, encumber, or otherwise transfer all right, title, and interest of the state in, to, and under the master settlement agreement, including, without limitation, all right, title, and interest to receive or collect tobacco settlement revenues;

(2) To raise funds through the issuance of bonds or other obligations or evidences of indebtedness or ownership or through the sale, transfer, pledge, encumbrance, securitization, factoring, or other conveyance of the rights described above in subdivision (1) of this section for the purposes of depositing net proceeds of bonds in the education enhancement trust fund and as otherwise described in §§ 5-12-48 to 5-12-61, inclusive;

(3) To serve the Legislature by making reports concerning the foregoing;

(4) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(5) To have and to use a corporate seal and to alter the same at pleasure;

(6) To maintain an office at such place or places as the authority by resolution may designate;

(7) To receive funds transferred to it by the authority, the state, or others; and

(8) To do all things necessary and convenient to carry out the purposes of this chapter.

The corporation shall also be vested with the same power and authority, and shall be subject to the same limitations and conditions, as are applicable to the authority pursuant to §§ 5-12-1.1, 5-12-4, 5-12-5, 5-12-8.1, 5-12-22, 5-12-24, 5-12-26, 5-12-27, 5-12-27.1, 5-12-27.2, 5-12-27.3, 5-12-27.4, 5-12-27.6, 5-12-28, 5-12-38, 5-12-38.1, and 5-12-40, except such power and authority shall be exercised with respect to and shall be limited to the purposes of the corporation set forth in this section, the final maturity date of any bonds issued, incurred, or created hereunder may not be in excess of forty years for the date of delivery thereof, and the corporation may not engage in any unrelated activities. In addition, the corporation may invest any of its funds in permitted investments.

Source: SL 2001, ch 27, § 4; SL 2013, ch 28, § 3.



§ 5-12-52 Bonds of corporation not a lien, charge or liability against the state--Pledge ofeducation enhancement trust funds prohibited.

5-12-52. Bonds of corporation not a lien, charge or liability against the state--Pledge of education enhancement trust funds prohibited. No bond of the corporation issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive, may be or become a lien, charge, or liability against the State of South Dakota or the authority, nor against the property or funds of the State of South Dakota or the authority within the meaning of the Constitution or statutes of South Dakota. In no event may any of the funds deposited into the education enhancement trust fund be pledged to secure payment of any bonds issued under the authority of §§ 5-12-48 to 5-12-61, inclusive.

Source: SL 2001, ch 27, § 5; SL 2013, ch 28, § 4.



§ 5-12-53 Pledge of non-interference by state to impair terms of bonds--Liability of state onbonds.

5-12-53. Pledge of non-interference by state to impair terms of bonds--Liability of state on bonds. The State of South Dakota pledges to and agrees with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-59, inclusive, that the state will not limit or alter the rights and powers vested in the corporation and the authority by §§ 5-12-48 to 5-12-59, inclusive, so as to impair the terms of any contract made by the corporation or the authority with those holders or in any way impair the rights and remedies of those holders until such bonds, together with interest thereon, interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of those holders are fully met or discharged. In addition, the state pledges to and agrees with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-59, inclusive, that the state will not limit or alter the basis on which tobacco settlement revenues that have been sold pursuant to §§ 5-12-48 to 5-12-59, inclusive, are to be paid to the corporation or the authority so as to impair the terms of any such contract. The corporation and authority each may include these pledges and agreements of the state in any contract with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-59, inclusive.

Neither the State of South Dakota nor the authority is liable on bonds issued, incurred, or created under §§ 5-12-48 to 5-12-59, inclusive, those bonds may not be a debt of the state or the authority, and §§ 5-12-48 to 5-12-59, inclusive, may not be construed as a guarantee by the state or the authority of the debts of the corporation. The bonds shall contain a statement to this effect on the face of the bonds.

Source: SL 2001, ch 27, § 6.



§ 5-12-54 Liability of authority and special purpose corporation.

5-12-54. Liability of authority and special purpose corporation. The authority is not liable for any bond issued, incurred, or created by the corporation under §§ 5-12-48 to 5-12-59, inclusive, or for any act or failure to act of the corporation. The corporation may not be liable for any obligation of the South Dakota Building Authority or for any act or failure to act by the building authority.

Source: SL 2001, ch 27, § 7.



§ 5-12-55 Special purpose corporation treated as public instrumentality of state--Income ofauthority and corporation not taxed--Obligations of corporation deemed publicsecurities.

5-12-55. Special purpose corporation treated as public instrumentality of state--Income of authority and corporation not taxed--Obligations of corporation deemed public securities. The corporation is hereby declared to be performing a public function on behalf of the state and to be a public instrumentality of the state. The income of the authority and the corporation, and all properties at any time owned by the authority and the corporation, are exempt from all taxation in the State of South Dakota. In addition, the corporation is exempt from all filing, reporting, and similar requirements otherwise applicable to nonprofit and other corporations.

For purposes of chapter 47-31B, bonds, notes, certificates, or other obligations issued, incurred or created by the corporation under §§ 5-12-48 to 5-12-59, inclusive, are deemed to be securities issued by a public instrumentality of the State of South Dakota.

Source: SL 2001, ch 27, § 8; SL 2004, ch 278, § 56.



§ 5-12-56 Employees of special purpose corporation.

5-12-56. Employees of special purpose corporation. The corporation may employ attorneys, accountants, tobacco industry consultants, and financial experts, managers, and such other employees and agents as may be necessary in its judgment and to fix their compensation.

Source: SL 2001, ch 27, § 9.



§ 5-12-57 , 5-12-58. Repealed.

5-12-57, 5-12-58. Repealed by SL 2013, ch 28, §§ 5, 6.



§ 5-12-59 State pledge to honor agreements of authority or corporation with regard to certainfederal income tax exclusions.

5-12-59. State pledge to honor agreements of authority or corporation with regard to certain federal income tax exclusions. If in order to obtain or preserve any exclusion of interest on bonds from gross income of the holders thereof for purposes of federal income taxation, the corporation or authority enters into any agreement or covenant with the holders of bonds (or the trustee or other fiduciary acting on behalf of or for the benefit of holders of bonds) that imposes restrictions or conditions on the investment, use, expenditure, or other application of the proceeds of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive, including any investment earnings thereon (whether while on deposit in the education enhancement trust fund or otherwise), then the state and each agency, authority, or other body politic of the state or acting on behalf of the state, shall observe and fully honor each such agreement, covenant, or other restriction or condition with respect to investment, use, expenditure, or application thereof. The State of South Dakota pledges to and agrees with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive, that the state will not invest, use, expend, or otherwise apply such proceeds of bonds and any other amounts so as to impair the terms of any such agreement or covenant made by the corporation or authority with any such holders (or trustee or other fiduciary) or in any way impair the exemption or exclusion of interest on any such bonds from federal income taxation. The corporation and authority each may include these pledges and agreements of the state in any contract with the holders of bonds issued, incurred, or created under §§ 5-12-48 to 5-12-61, inclusive.

Source: SL 2001, ch 27, § 12; SL 2013, ch 28, § 7.



§ 5-12-60 Repealed.

5-12-60. Repealed by SL 2013, ch 28, § 8.



§ 5-12-61 Authority may contract to manage payment or interest rate risk for bonds.

5-12-61. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 4.



§ 5-12-62 to 5-12-68. Uncodified.

5-12-62 to 5-12-68. Uncodified.






Chapter 13 - State Engineer [Superseded]

CHAPTER 5-13

STATE ENGINEER [SUPERSEDED]



Chapter 14 - Public Buildings and Improvements

§ 5-14-1 Classification of capital improvements.

5-14-1. Classification of capital improvements. Capital improvements shall be classified as follows:

(1) "New construction," expenditures authorized for new buildings or new facilities and includes the cost of architectural and engineering services, site preparation, constructing, furnishing, equipping such buildings and facilities for use, including heating, plumbing, ventilation, water, sewer, and electrical facilities with necessary connections to existing systems, the construction of sidewalks, and landscaping the grounds. No expenditures may be made for land acquisition costs from appropriations provided for new construction. This category does not include roads and highways constructed under the supervision of the Department of Transportation nor minor park improvements and dams constructed under the supervision of the Department of Game, Fish and Parks.

(2) "Land acquisition," expenditures authorized for the purchase of land and improvements affixed to the land including lease-purchase agreements of existing facilities. It also includes sewer, street, and curb and gutter improvements that may start at the time of purchase of the land or later result as improvements to the land so acquired.
Source: SL 1965, ch 255, § 3; SL 1967, ch 262, § 2; SL 1995, ch 73, § 2.



§ 5-14-2 Supervision by Bureau of Administration of capital improvement projects--Paymentof appropriated funds.

5-14-2. Supervision by Bureau of Administration of capital improvement projects--Payment of appropriated funds. The construction of all capital improvements projects as defined in § 5-14-1 of state agencies, boards, commissions, and institutions are under the general charge and supervision of the Bureau of Administration as provided in this chapter. Funds appropriated shall be paid on warrants drawn by the state auditor on vouchers duly approved by the Bureau of Administration and may also be approved by the authorized representative of the agency, board, commission, or institution to which the project appropriation is made.

Source: SL 1965, ch 255, § 1; SL 1967, ch 261; SL 1967, ch 262, § 1; SL 1992, ch 46, § 1; SL 2011, ch 2, § 34.



§ 5-14-3 Preparation of plans and specifications for capital improvements--State buildingcommittees--Approval by board or commission in charge of institution.

5-14-3. Preparation of plans and specifications for capital improvements--State building committees--Approval by board or commission in charge of institution. The Bureau of Administration under the direction of the committee as provided by this section shall have general charge and supervision of the design and construction of all state buildings, power and heating plants, heating, cooling, and air-conditioning systems, water supply, fire protection, sewerage and sewage disposal systems, electrical generation and distribution, and all major repairs, rebuilding or alterations thereof. A State Building Committee is required on all projects of one million five hundred thousand dollars or more. The committee shall consist of a member of the board or commission governing the institution or department concerned, the executive director or like officer of the respective board or commission, a representative of the institution or department appointed by the governing board or commission of that institution or department and a representative of the Bureau of Administration and if the project is funded pursuant to chapter 5-12, the South Dakota Building Authority may appoint a representative. The Bureau of Administration under the direction of the committee shall prepare, or cause to be prepared, the preliminary plans, specifications, and other descriptive material or reports for all proposed new construction, capital improvement, or major repairs and remodeling. After the preliminary plans have been approved by the committee, they shall be presented to the respective board or commission having the institution in charge. Upon proper authorization of the board or commission the Bureau of Administration under the direction of the committee shall prepare or cause to be prepared all final plans, specifications, advertisements, notice, and instructions to bidders, proposal forms, and contract forms and all work incidental to securing bids and contracts for same, according to the direction of the board or commission having the institution in charge. The Bureau of Administration shall supervise the construction, including inspection of construction and critical point inspections on projects of one million five hundred thousand dollars or more, repair, rebuilding, or alterations.

Source: SL 1913, ch 329, § 1; RC 1919, § 8208; SL 1931, ch 240, § 1; SDC 1939, § 55.1814; SL 1955, ch 240, § 1; SL 1963, ch 306; SL 1969, ch 209, § 3; SL 1992, ch 46, § 2; SL 1994, ch 50, § 12.



§ 5-14-4 Bureau review and approval of new construction plans and costs.

5-14-4. Bureau review and approval of new construction plans and costs. The Bureau of Administration shall review and approve all agreements with any architect or consulting engineer for the preparation of new construction plans and cost estimates.

Source: SL 1965, ch 255, § 4; SL 1967, ch 262, § 3; SL 1994, ch 51, § 1.



§ 5-14-5 Plans and specifications for legislative review--Designation of architect or engineer.

5-14-5. Plans and specifications for legislative review--Designation of architect or engineer. The Bureau of Administration, under the direction of the State Building Committee, shall, at the request of any state board that expects to appear before the Legislature for the purpose of asking for any appropriation for state buildings and improvements, prepare such plans and specifications and have the plans and specifications ready before the Legislature meets for their information. If the services of a licensed architect or engineer are deemed to be necessary for this purpose, the building committee as provided in § 5-14-3 shall designate such architect or engineer.

Source: SL 1913, ch 329, § 3; RC 1919, § 8210; SDC 1939, § 55.1815; SL 1955, ch 240, § 2; SL 1969, ch 209, § 4; SL 2011, ch 2, § 35.



§ 5-14-6 Planning and supervisory expenses paid from building funds.

5-14-6. Planning and supervisory expenses paid from building funds. Any board, agency, or other body authorized by law to erect any state building or other improvement provided for in §§ 5-14-3 and 5-14-5, shall pay out of funds appropriated or available for the purpose all expenses incurred for plans, specifications, and supervision of construction, including the actual and necessary expenses of the Bureau of Administration.

Source: SL 1913, ch 329, § 4; RC 1919, § 8211; SL 1931, ch 240, § 2; SDC 1939, § 55.1816; SL 1955, ch 240, § 3; SL 1969, ch 209, § 5; SL 1970, ch 40, § 1; SL 1992, ch 47, § 1.



§ 5-14-7 Repealed.

5-14-7. Repealed by SL 2011, ch 2, § 36.



§ 5-14-8 Acceptance and expenditure of contributions to capital improvements.

5-14-8. Acceptance and expenditure of contributions to capital improvements. The various agencies, boards, commissions, and institutions may accept and expend in addition to the amounts provided for new construction at any of the institutions under their jurisdiction, any funds which may be obtained from any gift or contribution from any source for that purpose.

Source: SL 1965, ch 255, § 2; SL 2011, ch 2, § 37.



§ 5-14-8.1 Acceptance and expenditure of contributions for works of art in state buildings.

5-14-8.1. Acceptance and expenditure of contributions for works of art in state buildings. The South Dakota State Fine Arts Council, the State Building Committee provided for in § 5-14-3, and the Bureau of Administration, may accept and expend for the purpose of this chapter, any funds which it may obtain from federal sources, gifts, contributions, or any other source for the acquisition and installation of works of art in state buildings in which the works of art shall be an integral part of the building, attached to the building, or capable of display in other state buildings.

Source: SL 1979, ch 34, § 1; SL 2011, ch 2, § 38.



§ 5-14-9 Plans, specifications, bids, contracts, and cost records kept by Bureau ofAdministration.

5-14-9. Plans, specifications, bids, contracts, and cost records kept by Bureau of Administration. The Bureau of Administration shall keep the original or a copy of the plans and specifications of all state buildings, of all bids submitted, and of all contracts let for their erection. The bureau shall prepare and keep itemized statements of the cost of construction of all such buildings.

Source: SL 1913, ch 329, § 2; RC 1919, § 8209; SDC 1939, § 55.1814; SL 1955, ch 240, § 1; SL 1963, ch 306; SL 2011, ch 2, § 39.



§ 5-14-10 Clear title to land required before erection of buildings--Certification by attorneygeneral.

5-14-10. Clear title to land required before erection of buildings--Certification by attorney general. No money appropriated by the state may be expended for the erection of any building upon land not previously owned by the state before title thereto has conveyed to the state by a deed duly executed and acknowledged, granting the title in fee, clear of all encumbrances, without any reversionary clause or condition whatever, and the attorney general has certified that the title acquired by the state conforms to the requirements of this section.

Source: SL 1905, ch 97; RC 1919, § 5066; SDC 1939, § 55.0201; SL 1945, ch 295, § 1; SL 2011, ch 2, § 40.



§ 5-14-11 State housing facilities to be fire resistant--Exceptions--Standards--Violation asfelony.

5-14-11. State housing facilities to be fire resistant--Exceptions--Promulgation of rules. No state building may be designed or constructed for the permanent housing of human beings that is not fire resistant. This section does not apply to the use of buildings constructed or renovated prior to July 1, 2007, or to one-family or two-family dwellings used for employees' housing at institutions under the control of the executive branch or the Board of Regents.

A fire resistant building within the meaning of this section is a building with appropriate fire detection devices as approved by the Department of Public Safety and constructed in compliance with the provisions of the International Building Code utilizing fire resistive construction throughout and equipped with an automatic fire-extinguishing system. The Bureau of Administration shall promulgate rules pursuant to chapter 1-26 to establish the edition of the International Building Code which would be applicable to this section. Nothing in this section prevents the application of more restrictive conditions by individual agencies. The Bureau of Administration shall identify those buildings which are subject to this section and make all determinations of compliance with these requirements.

Source: SDC 1939, §§ 55.1817, 55.9911; SL 1955, ch 241; SL 1972, ch 31; SL 1980, ch 24, § 68; SL 1989, ch 20, § 63; SL 1989, ch 238, § 5; SL 1993, ch 54, § 1; SL 2003, ch 272, §§ 20, 121; SL 2007, ch 31, § 1.



§ 5-14-12 Public buildings to accommodate persons with disabilities.

5-14-12. Public buildings to accommodate persons with disabilities. The standards and specifications set forth in § 5-14-13 apply to all buildings and facilities used by the public which are constructed in whole or in part by the use of state, county, or municipal funds, or the funds of any political subdivision of the state. All such buildings and facilities constructed or remodeled after January 26, 1992, shall conform to these standards.

Source: SL 1965, ch 312, § 1; SL 1975, ch 53, § 1; SL 1994, ch 52, § 1; SL 2011, ch 2, § 41.



§ 5-14-13 Standards and specifications for construction to accommodate persons withdisabilities.

5-14-13. Standards and specifications for construction to accommodate persons with disabilities. The minimum standards required by § 5-14-12 are set forth in the Americans With Disabilities Act Accessibility Guidelines for Buildings and Facilities published by the U.S. Architectural and Transportation Barriers Compliance Board, August 1992.

Source: SL 1965, ch 312, § 2; SL 1986, ch 51; SL 1988, ch 53; SL 1994, ch 52, § 2.



§ 5-14-13.1 International wheelchair symbol to be displayed.

5-14-13.1. International wheelchair symbol to be displayed. All public buildings and facilities providing facilities for the wheelchair user, including entrance and exit facilities, shall display at all entrances the internationally recognized symbol for wheelchair users.

Source: SL 1971, ch 30; SL 2011, ch 2, § 42.



§ 5-14-14 Enforcement of requirements for persons with disabilities.

5-14-14. Enforcement of requirements for persons with disabilities. The administrator in charge of, and authorized to contract for, new construction, remodeling, alteration, or addition on behalf of the political subdivision involved shall enforce the provisions of §§ 5-14-12 and 5-14-13.

Source: SL 1965, ch 312, § 3; SL 1975, ch 53, § 2; SL 2011, ch 2, § 43.



§ 5-14-15 Repealed.

5-14-15. Repealed by SL 1992, ch 46, § 3.



§ 5-14-16 Repealed.

5-14-16. Repealed by SL 1992, ch 46, § 4.



§ 5-14-17 Electric generating plants--Federal contracts for purchase of energy--Discontinuationof generation and maintenance of standby plants.

5-14-17. Electric generating plants--Federal contracts for purchase of energy--Discontinuation of generation and maintenance of standby plants. Each department or agency of state government operating and maintaining an electrical energy producing plant may enter into a contract with the United States of America for the purchase of electrical energy. The contract may include stipulations that the generation of electrical energy may be discontinued. The department or agency may maintain such a plant in a serviceable operating condition for standby service for the generation of electrical energy if required so to do by the United States.

Source: SL 1951, ch 284; SDC Supp 1960, § 55.2016; SL 2011, ch 2, § 44.



§ 5-14-18 Willful injury to public building or improvement--Penalty.

5-14-18. Willful injury to public building or improvement--Penalty. Any person who intentionally burns, destroys, or injures any public building or improvement in this state is punishable as provided in § 22-34-1.

Source: PenC 1877, § 513; CL 1887, § 6714; RPenC 1903, § 535; RC 1919, § 3829; SDC 1939, § 13.1309; SL 1980, ch 24, § 69; SL 2011, ch 2, § 45.



§ 5-14-19 Payment of special assessments for improvement of state property.

5-14-19. Payment of special assessments for improvement of state property. The state auditor shall, upon approval of the commissioner of administration, pay claims for special assessments or interest and penalties thereon for improvements on property of the state, its agencies, institutions, or instrumentalities.

Source: SL 1970, ch 34, § 1; SL 1981, ch 36, § 2; SL 1981, ch 37, § 1; SL 1985, ch 33, § 20.



§ 5-14-20 Sources for payment of special assessments, interest and penalties.

5-14-20. Sources for payment of special assessments, interest and penalties. A special assessment or interest and penalties which affects and is assessed against property of the Department of Game, Fish and Parks or the Department of Transportation shall be paid from money available to the respective department which has property affected. In all other cases special assessments or interest and penalties thereon shall be paid by the Bureau of Administration from money appropriated for the purpose with the exception of those projects which incur a special assessment equal to or greater than twenty thousand dollars. Those projects shall be approved by the Bureau of Administration and then shall be presented in the regular annual budget process by the respective department, agency, board, or commission which has property affected. In each fiscal year, the sum of eighty thousand dollars, or so much thereof as may be necessary, is annually appropriated from the general fund to meet those assessments, interest, and penalties which are less than twenty thousand dollars.

Source: SL 1970, ch 34, § 1; SL 1976, ch 59; SL 1981, ch 36, § 3; SL 1981, ch 38; SL 1985, ch 33, § 21; SL 1994, ch 53; SL 1995, ch 30.



§ 5-14-21 Warrants for special assessments--Vouchers.

5-14-21. Warrants for special assessments--Vouchers. Payments for special assessments provided for in §§ 5-14-19 and 5-14-20 shall be disbursed by warrant, drawn by the state auditor upon duly itemized vouchers, approved by an authorized agent of the department whose property is affected.

Source: SL 1970, ch 34, § 2.



§ 5-14-22 Sale or lease of real property for public purpose or industrial development--Authorization of lease--Legislature to approve sales.

5-14-22. Sale or lease of real property for public purpose or industrial development--Authorization of lease--Legislature to approve sales. The state may lease or sell on a negotiated basis and convey any of its real property to a municipality or county, or to a nonprofit local industrial development corporation as defined by § 5-14-23 and located therein, to be used by such grantee for an authorized public purpose or industrial development purpose as enumerated in § 9-54-1. The lease shall be authorized on the terms and in the manner provided by the Legislature. Each sale is subject to approval by an act of the Legislature.

Source: SL 1976, ch 63, § 1; SL 1977, ch 48, § 1; SL 2011, ch 2, § 46.



§ 5-14-23 Local industrial development corporation defined--Composition--Voting control--Primary objective.

5-14-23. Local industrial development corporation defined--Composition--Voting control--Primary objective. For the purposes of § 5-14-22, the term, local industrial development corporation, is an enterprise incorporated under the laws of the State of South Dakota, formed for the purpose of furthering the economic development of a community and its environs, and with authority to promote and assist in the growth and development of small business concerns in the areas covered by its operation. The corporation shall be organized as a nonprofit enterprise and shall be composed of no fewer than twenty-five members. A local industrial development corporation shall be principally composed of and controlled by persons residing or doing business in the locality. Such persons shall ordinarily constitute not less than seventy-five percent of the voting control of the local development corporation. No member of the development corporation may own in excess of twenty-five percent of the voting control in the development corporation if that member or that member's affiliated interests have direct pecuniary interest in a project involving an application under § 5-14-22. The primary objective of the local industrial development corporation is to benefit the community as measured by increased employment, payroll, business volume, and corresponding factors.

Source: SL 1976, ch 63, § 2; SL 1996, ch 40, § 1; SL 2011, ch 2, § 47.



§ 5-14-24 State facility revolving fund established.

5-14-24. Repealed by SL 2006, ch 2, § 15.



§ 5-14-25 Bureau's evaluation of costs of projects in facility construction plan--Recommendations.5-14-26. Submission of proposed capital improvement projects.5-14-27. Bureau's findings of benefits, costs, and cost-sharing.5-14-28. Emergency capital improvement projects.5-14-29. State facility construction proposal defined--Review.

5-14-25 to 5-14-29. Repealed by SL 2007, ch 32, §§ 1 to 5.



§ 5-14-30 State-wide maintenance and repair fund--Priority of projects.

5-14-30. State-wide maintenance and repair fund--Priority of projects. There is hereby established within the Bureau of Administration the state-wide maintenance and repair fund. The bureau shall administer the fund and maintain it separately in order to conduct maintenance and repair on state-owned buildings pursuant to this chapter. The projects to receive funding shall be selected from a state-wide maintenance and repair priority list developed by the bureau. The Board of Regents shall annually establish the priority for maintenance and repair projects involving academic and revenue project buildings under its control. Any project of the Board of Regents involving an academic building pursuant to § 13-51-1 may be financed from the education facilities fund established under § 13-51-2 according to the order of priority determined by the board. The Bureau of Administration shall place on the prioritized list of projects to be financed through the state-wide maintenance and repair fund any project involving an academic building that has not been financed through § 13-51-2. The Board of Regents shall have charge of the maintenance and repair of revenue bond project buildings as provided in chapter 13-51A. However, in order to be eligible to receive funding, in whole or in part, from the state-wide maintenance and repair fund, each agency, board, bureau, or department of state government, including the Board of Regents, shall submit to the Bureau of Administration a complete list of all proposed maintenance and repair projects notwithstanding other available funding sources for those projects. After the bureau determines which projects contained in the priority list are to receive funding, those projects that are not to be funded through the state-wide maintenance and repair fund may be financed by other funding sources. The priority list may be reprioritized if an emergency arises and a written determination made by the bureau of the basis for the emergency is included with the state-wide maintenance and repair priority list.

Source: SL 1994, ch 58, § 3; SL 2011, ch 2, § 48.



§ 5-14-31 Acceptable sources of funds.

5-14-31. Acceptable sources of funds. The Bureau of Administration may accept and expend for the purpose of § 5-14-17 any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 1994, ch 58, § 4.



§ 5-14-32 Definition of terms.

5-14-32. Definition of terms. Terms used in this section and §§ 5-14-33 to 5-14-38, inclusive, mean:

(1) "High-performance green building standard," a building that is designed and constructed in a manner that achieves at least:

(a) A silver standard rating under the United States Green Building Council's Leadership in Energy and Environmental Design (LEED) rating system in effect as of July 1, 2009, or earlier if the building was registered or certified under a previous LEED rating system version;

(b) A two globe rating under the Green Building Initiative's Green Globes rating system as of January 1, 2008; or

(c) A comparable numeric rating under a sustainable building certification program recognized by the American National Standards Institute as an accredited standards developer;

(2) "New construction," any new building constructed by any state agency, department, or institution which has a cost of five hundred thousand dollars or more or that includes five thousand square feet or more of space;

(3) "Renovation" or "renovated," any alteration of a state building with a cost of five hundred thousand dollars or more or that includes five thousand square feet or more of the building;

(4) "State building project," new construction or renovation of a building, which has heating, ventilation, or air conditioning, by the Board of Regents or any state agency, department, or institution.
Source: SL 2008, ch 30, § 1; SL 2010, ch 29, § 1.



§ 5-14-33 State buildings to meet high-performance green building standard.

5-14-33. State buildings to meet high-performance green building standard. Any state building projects as defined in § 5-14-32, shall meet or exceed a high-performance green building standard.

Source: SL 2008, ch 30, § 2.



§ 5-14-34 Waiver of requirements.

5-14-34. Waiver of requirements. A waiver of the requirements of § 5-14-33 may be granted by the Office of the State Engineer if:

(1) The building will have minimal human occupancy;

(2) The increased costs of achieving a high-performance green building standard cannot be recouped from decreased operational costs within fifteen years;

(3) A building is on the national register of historic places and achieving a high-performance green building standard would result in noncompliance with standards for historic preservation as set forth in the secretary of the interior's Standards for the Treatment of Historic Properties in effect as of January 1, 2008;

(4) The square footage of the renovation project is less then fifty percent of the total square footage of the building being renovated. If the renovation project is being done in phases, the total square footage of all intended phases combined shall be used in making this calculation; or

(5) The Bureau of Administration determines that extenuating circumstances exist to make impractical high-performance green building standard certification.
Source: SL 2008, ch 30, § 3.



§ 5-14-35 Initial determination of Bureau of Administration.

5-14-35. Initial determination of Bureau of Administration. No state building project may proceed to construction until the Bureau of Administration has determined that the project is satisfactorily designed to achieve or exceed a high-performance green building standard or that a waiver is granted pursuant §§ 5-14-32 to 5-14-38, inclusive.

Source: SL 2008, ch 30, § 4.



§ 5-14-36 Certification of achievement, waiver, or failure.

5-14-36. Certification of achievement, waiver, or failure. Upon completion of a state building project, the Bureau of Administration shall certify:

(1) That the project achieved a high-performance green building standard;

(2) That a waiver was granted pursuant to §§ 5-14-32 to 5-14-38, inclusive; or

(3) That the project failed to comply with the provisions of §§ 5-14-32 to 5-14-38, inclusive.
Source: SL 2008, ch 30, § 5.



§ 5-14-37 Report to the Legislature.

5-14-37. Report to the Legislature. The Bureau of Administration shall annually report to the Legislature a listing of any state building project which was granted a waiver or failed to comply with the provisions of §§ 5-14-32 to 5-14-38, inclusive.

Source: SL 2008, ch 30, § 6.



§ 5-14-38 Promulgation of rules.

5-14-38. Promulgation of rules. The Bureau of Administration shall promulgate rules pursuant to chapter 1-26 establishing the procedures and terms and conditions for certifying a project and granting waivers and the method for calculating the initial costs and the decreased operational costs related to achieving high-performance green building standards.

Source: SL 2008, ch 30, § 7.






Chapter 15 - State Capitol and Grounds

§ 5-15-1 Capitol Complex Restoration and Beautification Commission--Duty to enlarge andbeautify complex.

5-15-1. Capitol Complex Restoration and Beautification Commission--Duty to enlarge and beautify complex. The State of South Dakota declares that it is necessary that the capitol complex in the city of Pierre be enlarged and beautified. The South Dakota Capitol Complex Restoration and Beautification Commission shall accomplish that purpose in the manner provided by this chapter.

Source: SL 1955, ch 300, § 1 as added by SL 1957, ch 340, § 1; SDC Supp 1960, § 55.02A01; SL 1961, ch 316, §§ 1, 8; SL 1980, ch 48, § 1; SL 2011, ch 2, § 49.



§ 5-15-1.1 Direction and supervision of commission by Bureau of Administration--Independentfunctions retained.

5-15-1.1. Direction and supervision of commission by Bureau of Administration--Independent functions retained. The Capitol Complex Restoration and Beautification Commission shall be administered under the direction and supervision of the Bureau of Administration and the commissioner thereof. The commission shall retain the quasi-judicial, quasi-legislative, advisory, other nonadministrative and special budgetary functions, as defined in § 1-32-1, otherwise vested in it and shall exercise those functions independently of the commissioner of administration.

Source: SL 1974, ch 3, § 5 (b); SL 1980, ch 48, § 2; SL 2011, ch 2, § 50.



§ 5-15-1.2 Definition of terms.

5-15-1.2. Definition of terms. Terms as used in this chapter mean:

(1) "Commission," the South Dakota Capitol Complex Restoration and Beautification Commission;

(2) "Capitol complex," all state capitol buildings and capitol grounds within the capitol complex.
Source: SL 1980, ch 48, §§ 1, 14.



§ 5-15-2 Appointment and terms of commission members.

5-15-2. Appointment and terms of commission members. The commission consists of one nonappointed member, who shall be the mayor of Pierre or the mayor's designee, and seven appointed members, not all of whom may be of the same political party, to be appointed by the Governor for a term of four years. Any member appointed to fill a vacancy arising from other than the natural expiration of a term shall serve for only the unexpired portion of the term.

Source: SL 1955, ch 300, § 1; SL 1957, ch 340, § 1; SDC Supp 1960, § 55.02A01; SL 1961, ch 316, § 1 (a); SL 1980, ch 48, §§ 3, 4; SL 1982, ch 55, § 3; SL 1989, ch 52; SL 2011, ch 2, § 51.



§ 5-15-3 Oath and bond of commission members.

5-15-3. Oath and bond of commission members. Each member of the commission shall, within ten days after appointment, qualify by taking the oath of office and giving bond to the state, with corporate surety, in the penal sum of twenty-five hundred dollars, the cost to be paid by the state.

Source: SL 1961, ch 316, § 1 (b); SL 2011, ch 2, § 52.



§ 5-15-4 Meetings of commission--Chair and secretary--Reports to Governor and Legislature.

5-15-4. Meetings of commission--Chair and secretary--Reports to Governor and Legislature. The commission shall meet at least twice each year and at such additional times as may be necessary. All meetings shall be held at the state capitol, and a majority of its members constitutes a quorum. The commission shall choose a chair, and one of its members as secretary, who shall keep minutes of its meetings. The commission shall make reports to the Governor on the progress of its work, and to the Legislature.

Source: SL 1955, ch 300, § 3; SL 1957, ch 340, § 2; SDC Supp 1960, § 55.02A03; SL 1961, ch 316, § 1 (a); SL 2011, ch 2, § 53.



§ 5-15-5 Compensation and expenses of commission members.

5-15-5. Compensation and expenses of commission members. The per diem and expenses of commission members shall be paid by warrant of the state auditor by funds appropriated therefor, on vouchers approved by the Bureau of Administration.

Source: SL 1955, ch 300, § 4; SDC Supp 1960, § 55.02A04; SL 2011, ch 2, § 54.



§ 5-15-6 Employment of personnel--Supplies and equipment.

5-15-6. Employment of personnel--Supplies and equipment. The Bureau of Administration shall employ such clerical and other help for the commission as in the bureau's discretion seems necessary. The bureau may employ such assistance and provide such supplies and equipment as may be necessary to properly carry on the work of the commission.

Source: SL 1955, ch 300, § 5; SDC Supp 1960, § 55.02A05; SL 1961, ch 316, § 3; SL 2011, ch 2, § 55.



§ 5-15-7 Plans for enlargement, restoration, and beautification of complex.

5-15-7. Plans for enlargement, restoration, and beautification of complex. The commission shall make all necessary plans for the enlargement, restoration, and beautification of the capitol complex or additions thereto, including uniform plans and specifications for its development.

Source: SL 1961, ch 316, § 2 (a); SL 1980, ch 48, § 5; SL 2011, ch 2, § 56.



§ 5-15-8 Development of areas adjacent to capitol complex--Long-range plan.

5-15-8. Development of areas adjacent to capitol complex--Long-range plan. The commission shall make recommendations for the development of areas immediately adjacent to the state capitol complex and acquaint the people of South Dakota with the need and purpose of a comprehensive long-range plan for capitol complex of sufficient and proper size to serve the future needs of the state and to secure the proper growth and expansion of the city of Pierre. The zone shall be designated the capitol area preservation zone and shall be zoned primarily for residential purposes and for governmental purposes.

Source: SL 1955, ch 300, § 2; SDC Supp 1960, § 55.02A02; SL 1980, ch 48, § 6; SL 1982, ch 55, § 1; SL 2011, ch 2, § 57.



§ 5-15-9 Publications by commission--Maps, surveys, and studies.

5-15-9. Publications by commission--Maps, surveys, and studies. The commission may print and distribute such pamphlets and leaflets and information as is proper and necessary to further and advance the work, objects, and aims of the commission, and acquaint South Dakota citizens with the commission. The Bureau of Administration shall supply the pamphlets and leaflets for the commission. The commission may have maps, diagrams, drawings, sketches, representations, preliminary surveys, and studies made in conjunction with the commission's work, and do all the necessary things to effectuate the purposes and intent of §§ 5-15-1 to 5-15-23, inclusive.

Source: SL 1955, ch 300, § 5; SDC Supp 1960, § 55.02A05; SL 2011, ch 2, § 58.



§ 5-15-10 Acceptance and use of contributions.

5-15-10. Acceptance and use of contributions. The commission may accept and receive gifts of money and contributions and donations of real and personal property from any source, including the city of Pierre, South Dakota, a municipal corporation, and the United States of America, and to use the same for the purposes of §§ 5-15-1 to 5-15-23, inclusive. The commission may deposit such moneys to the credit of the commission, and carry on a campaign for public contribution of such funds, and expend moneys necessary therefor.

Source: SL 1961, ch 316, § 2 (d); SL 2011, ch 2, § 59.



§ 5-15-11 Plats and surveys of capitol complex--Opening and vacating streets and alleys--Utility facilities.

5-15-11. Plats and surveys of capitol complex--Opening and vacating streets and alleys--Utility facilities. The commission may make all necessary surveys in connection with its work, plat and replat the area of the capitol complex acquired by the commission, or any part thereof, and open and dedicate streets to the use of the public in such area, granting easements therein and use thereof to the city of Pierre, South Dakota, and to the public, for sewer, water, and electricity, and other facilities. The commission may vacate any streets or alleys in the manner provided by law in the areas acquired by the commission or bordering on or adjacent thereto. The commission may make agreements with the city for replacement of its facilities in any vacated streets within the area and grant easements for erection and maintenance of other necessary facilities and utilities.

Source: SL 1961, ch 316, § 2 (h); SL 1963, ch 321, § 2; SL 1980, ch 48, § 7; SL 2011, ch 2, § 60.



§ 5-15-12 Acquisition and management of property for enlarged complex.

5-15-12. Acquisition and management of property for enlarged complex. The commission may acquire by gift or the exercise of the power of eminent domain in the manner provided by law, real property necessary for the state capitol complex enlarged as provided by the plans adopted by the commission, lease or manage any such property, and sell excess property of the commission.

Source: SL 1961, ch 316, § 2 (b); SL 1980, ch 48, § 8; SL 2011, ch 2, § 61.



§ 5-15-13 Donation of property by city of Pierre.

5-15-13. Donation of property by city of Pierre. The city of Pierre may convey, without compensation therefor, to the state any property owned by the city within the boundaries of the capitol complex as enlarged pursuant to the plan adopted, and area determined, by the commission.

Source: SL 1961, ch 316, § 6; SL 1980, ch 48, § 9; SL 2011, ch 2, § 62.



§ 5-15-14 Hilger's Gulch condemnation validated.

5-15-14. Hilger's Gulch condemnation validated. The acts of the commission in its exercise of the power of eminent domain on behalf of the state and in the selection of the lands acquired in the action of condemnation heretofore brought by the commission in the circuit court for Hughes County, South Dakota, to acquire unimproved land in the area known as Hilger's Gulch in the city of Pierre adjacent to the existing capitol grounds, are hereby confirmed as if heretofore expressly conferred and the action is cured, validated, and legalized from its inception.

Source: SL 1961, ch 316, § 7; SL 2011, ch 2, § 63.



§ 5-15-15 Board to determine location of any new building in capitol complex.

5-15-15. Board to determine location of any new building in capitol complex. The location of any building to be erected in the capitol complex shall be determined by the majority vote of a board consisting of the Governor, chair of the commission, and the executive head or officer of any of the branches of state government, or the chair, commissioner, or head of any department, board, commission or agency thereof, for which a new building is authorized to be erected.

Source: SL 1963, ch 321, § 3; SL 1980, ch 48, § 10; SL 2011, ch 2, § 64.



§ 5-15-16 Commission power to execute contracts and instruments.

5-15-16. Commission power to execute contracts and instruments. The commission may make and execute all contracts and other instruments which may be required in connection with the enlargement, renovation, and beautification of the state capitol grounds and other duties imposed upon the commission by §§ 5-15-1 to 5-15-23, inclusive.

Source: SL 1961, ch 316, § 2 (c); SL 1980, ch 48, § 11; SL 2011, ch 2, § 65.



§ 5-15-17 Lease and management of property acquired by commission.

5-15-17. Lease and management of property acquired by commission. The commission may lease, manage, control, and maintain any of the property heretofore or hereafter acquired by it, and to execute lease, or rental agreements therefor as the commission deems advisable. No lease agreement may exceed a term of two years. The lease agreement shall be executed by the chair and secretary.

Source: SL 1961, ch 316, § 2 (g); SL 2011, ch 2, § 66.



§ 5-15-18 Sale of excess property by commission--Advertising and notice--Bids and offers.

5-15-18. Sale of excess property by commission--Advertising and notice--Bids and offers. The commission may sell unneeded or excess property of the commission other than real property and sever any buildings or structures from the land. The sale of any property by the commission shall be at public auction or upon sealed bids, to be held in Hughes County, South Dakota, to the highest bidder for cash. Notice of sale, containing terms of sale shall be given by the commission which shall be published in at least two of the official newspapers of the county once a week for two successive weeks next before the day, on or after which the sale is to be made, which date, and the location where such auction will be held, shall be stated in the notice and shall be at least fifteen days from the first publication of notice. The right to reject any and all bids is reserved. A sale may not be made before the day set but shall be made within sixty days thereafter. If bids or offers are used, the bids shall be in writing and shall be filed in the office of the chairman or secretary of the commission in Pierre.

Source: SL 1961, ch 316, § 2 (f); SL 1963, ch 321, § 1; SL 2011, ch 2, § 67.



§ 5-15-19 Sale of property to public agencies--Advertisement not required--Approval by Boardof Finance.

5-15-19. Sale of property to public agencies--Advertisement not required--Approval by Board of Finance. The commission may make sales of structures, material, or property severed from the land, or other personal property to the public and to other state agencies, departments, or political subdivisions. Such sales to state agencies, departments, or political subdivisions shall follow the procedures for other sales. However, no notice or advertisement for bid requirements or time of sale requirements applies to such sale. If the sale of any such property agreed to by the commission exceeds the sum of one hundred dollars, the sale shall be submitted by the commission to the State Board of Finance for approval and, if approved, a bill of sale may be executed by the commission.

Source: SL 1961, ch 316, § 2 (f); SL 1963, ch 321, § 1; SL 2011, ch 2, § 68.



§ 5-15-20 Destruction and disposal of buildings.

5-15-20. Destruction and disposal of buildings. The commission may dispose of, wreck, and destroy any building acquired by it, its determination therefor to be approved by the State Board of Finance.

Source: SL 1961, ch 316, § 2 (f); SL 1963, ch 321, § 1; SL 2011, ch 2, § 69.



§ 5-15-21 Repealed.

5-15-21. Repealed by SL 2006, ch 2, § 18.



§ 5-15-22 Repealed.

5-15-22. Repealed by SL 1997, ch 38, § 2.



§ 5-15-23 Promulgation of rules for complex restoration and beautification.

5-15-23. Promulgation of rules for complex restoration and beautification. The commission may promulgate rules, pursuant to chapter 1-26, necessary and proper for the purposes of and not inconsistent with §§ 5-15-1 to 5-15-20, inclusive.

Source: SL 1961, ch 316, § 2 (e); SL 2006, ch 2, § 19; SL 2011, ch 2, § 70.



§ 5-15-24 Governor's Grove.

5-15-24. Governor's Grove. A portion of the capitol grounds, as now exists and lies north of Church Street located in Hilger's Gulch shall be known as the Governor's Grove. The Governor's Grove shall, under the supervision of the Bureau of Administration, be properly landscaped and parked and shall contain a grove of hardy, long-lived trees, each one properly marked and maintained as a memorial grove to the past, present, and future Governors of South Dakota. A new tree, as an addition to such grove, shall be set out and properly dedicated on the first Arbor Day following the election of each Governor. This grove shall be maintained as an adjunct to the capitol grounds and shall be used for no other memorial purpose than as is provided for in this section. However, a gateway to the grove may be provided in which each county in the state shall be represented by a properly inscribed stone or marker.

Source: SL 1949, ch 243, §§ 1 to 3; SDC Supp 1960, § 55.0114; SL 2011, ch 2, § 71.



§ 5-15-25 Supervision of improvements and extensions of capitol grounds and buildings.

5-15-25. Supervision of improvements and extensions of capitol grounds and buildings. Except as provided by §§ 5-14-2 and 5-15-17, the Bureau of Administration shall have control and supervision of all permanent improvements and extensions of the capitol grounds and buildings and of the disbursement of all moneys appropriated for such purposes.

Source: SL 1907, ch 83; SL 1909, ch 9; SL 1911, ch 27; SL 1913, ch 105; SL 1915, ch 41; SL 1915, ch 56; SL 1917, ch 103; RC 1919, § 10178; SDC 1939, § 55.2008.



§ 5-15-25.1 to 5-15-25.3. Repealed.

5-15-25.1 to 5-15-25.3. Repealed by SL 2011, ch 2, §§ 72 to 74.



§ 5-15-26 Maintenance and protection of buildings and grounds--Employment of personnel.

5-15-26. Maintenance and protection of buildings and grounds--Employment of personnel. The commissioner of administration shall be the superintendent of the state capitol. The commissioner shall control, manage, and supervise the buildings and grounds. The commissioner shall employ engineers, carpenters, electricians, plumbers, mechanics, watchmen, policemen, elevator operators, guides, janitors, and other laborers as may be necessary for the proper care, safety, management, and maintenance of the capitol and grounds, and the public property there kept, and for the proper protection of the properties from injury and deterioration.

Source: SL 1925, ch 115, ch II, art VI, § 2; SDC 1939, § 55.2702; SL 2011, ch 2, § 75.



§ 5-15-27 Procurement of office space outside capitol building.

5-15-27. Procurement of office space outside capitol building. The Bureau of Administration shall also, under the direction of the commissioner of administration, and with the consent of the Governor, arrange for procuring office rooms outside of the capitol where necessity requires.

Source: SL 1925, ch 115, ch II, art VI, § 2; SDC 1939, § 55.2702.



§ 5-15-28 Working capital account for maintenance of buildings and grounds.

5-15-28. Working capital account for maintenance of buildings and grounds. There is hereby established a working capital account in the state treasury for the purpose of providing maintenance services for the various buildings and grounds under the jurisdiction of the Bureau of Administration.

Source: SL 1966, ch 182, § 1.



§ 5-15-29 Reimbursement by agencies of depreciation and maintenance costs.

5-15-29. Reimbursement by agencies of depreciation and maintenance costs. The Bureau of Administration may require state agencies to reimburse the bureau for the depreciation of physical facilities computed on their useful life and the actual cost of providing maintenance of physical facilities, including a proper share of utility costs, janitorial services, and supplies, utilized by the agency receiving such services. Such reimbursements shall be made to the Bureau of Administration on a monthly basis and the receipts from the reimbursements shall be deposited in the maintenance revolving account established in § 5-15-28.

Source: SL 1966, ch 182, § 2; SL 1979, ch 35, § 1; SL 1985, ch 33, § 57.



§ 5-15-29.1 Building depreciation fund--Expenditures.

5-15-29.1. Building depreciation fund--Expenditures. There is hereby established a building depreciation fund in which funds collected for depreciation pursuant to § 5-15-29 shall be deposited. Expenditures from such fund shall be made only upon approval of the Legislature or the special committee created by chapter 4-8A.

Source: SL 1979, ch 35, § 2.



§ 5-15-29.2 Public buildings fund--Deposit of proceeds from sale or lease of public lands.

5-15-29.2. Public buildings fund--Deposit of proceeds from sale or lease of public lands. There is hereby created the public buildings fund in the state treasury into which shall be deposited all proceeds from the sale or lease of those public lands granted in §§ 12 and 17 of the Enabling Act for the construction, reconstruction, repair, renovation, furnishings, and equipment of public buildings at the state capitol. The commissioner of school and public lands is hereby directed to deposit all such proceeds earned after July 1, 1987, into the public buildings fund.

Source: SL 1987, ch 53, § 1.



§ 5-15-30 Expenditures from maintenance working capital account.

5-15-30. Expenditures from maintenance working capital account. Expenditures may be made from the maintenance working capital account established in § 5-15-28 for the purpose of providing maintenance services of buildings and grounds, but for no other purpose. Such expenditures shall be disbursed on warrants drawn by the state auditor pursuant to vouchers approved by the Bureau of Administration.

Source: SL 1966, ch 182, § 3.



§ 5-15-31 to 5-15-33. Repealed.

5-15-31 to 5-15-33. Repealed by SL 2011, ch 2, §§ 76 to 78.



§ 5-15-34 Promulgation of rules for conduct in capitol complex and grounds.

5-15-34. Promulgation of rules for conduct in capitol complex and grounds. The commissioner of administration may promulgate such rules pursuant to chapter 1-26 as may be necessary to promote the health, safety, and general welfare, to prohibit public intoxication, disturbances, and disorderly assemblies, to keep the peace, and to declare what constitutes a nuisance within the buildings of the capitol complex and the capitol grounds. These rules may include the regulation of hours of general public accessibility to buildings within the capitol complex and the regulation of obstruction, speed limits, and parking on the streets and alleys within the capitol grounds.

Source: SL 1974, ch 48, § 2; SL 2011, ch 2, § 79.



§ 5-15-35 Violation of rule as petty offense.

5-15-35. Violation of rule as petty offense. Any person who violates a rule promulgated pursuant to § 5-15-34 commits a petty offense.

Source: SL 1974, ch 48, § 3; SL 1975, ch 54; SL 1980, ch 24, § 71; SL 2011, ch 2, § 80.



§ 5-15-36 Policy-making and oversight duties of commission.

5-15-36. Policy-making and oversight duties of commission. The commission shall set policy for and oversee the restoration and beautification of the state capitol complex, Pierre, South Dakota.

Source: SL 1976, ch 58, § 1; SL 1980, ch 48, § 12; SL 2011, ch 2, § 81.



§ 5-15-36.1 Renovation plans--Commission approval.

5-15-36.1. Renovation plans--Commission approval. The commission shall approve any plan of renovation of the capitol complex before the renovation may be constructed.

Source: SL 1980, ch 48, § 11B; SL 2011, ch 2, § 82.



§ 5-15-37 to 5-15-41. Repealed.

5-15-37 to 5-15-41. Repealed by SL 1980, ch 48, § 13.



§ 5-15-42 Repealed.

5-15-42. Repealed by SL 1982, ch 16, § 13.



§ 5-15-43 Repealed.

5-15-43. Repealed by SL 1980, ch 48, § 15.



§ 5-15-44 Historic areas of capitol building--Protection and preservation--Restoration projects.

5-15-44. Historic areas of capitol building--Protection and preservation--Restoration projects. The commission created by § 5-15-1 shall protect and preserve the integrity of the historic areas of the state capitol building and shall, from time to time, propose restoration projects to restore historic areas to their original appearance insofar as this objective is compatible with modern use.

Source: SL 1980, ch 49, § 1; SL 2011, ch 2, § 83.



§ 5-15-45 Alteration or covering of historic area prohibited--Public access--Exceptions.

5-15-45. Alteration or covering of historic area prohibited--Public access--Exceptions. No person may alter, change, remodel, partition, cover, or conceal an historic area which is a part of the state capitol building. In addition, no person may deny access to an historic area traditionally open to the public by creating physical barriers to access by the public except as may be necessary for public health, safety, or the safety of the property, or for the orderly conduct of state business, without the approval of the commission. However, the commissioner of administration temporarily may deny access to any area by the public or create temporary barriers for a period up to ninety days if, in the commissioner's judgment, it is necessary to do so for the public health, safety, or the safety of the property, or to permit the orderly conduct of state business.

Source: SL 1980, ch 49, § 1; SL 2011, ch 2, § 84.



§ 5-15-46 Historic area traditionally open to the public.

5-15-46. Historic area traditionally open to the public. For purposes of §§ 5-15-44 to 5-15-48, inclusive, an "historic area traditionally open to the public" includes the exterior of the state capitol building, the grounds of the state capitol building bordered by Capitol Lake, Capitol Avenue, Nicollet Avenue, and Broadway Avenue, the hallways on the first, second, third, and fourth floors of the state capitol building and the rotunda of the state capitol building.

Source: SL 1980, ch 49, § 2.



§ 5-15-47 Historic area defined.

5-15-47. Historic area defined. For the purposes of §§ 5-15-44 to 5-15-48, inclusive, an "historic area" includes the chambers of the Supreme Court, the legislative chambers of the State House of Representatives and the State Senate, the reception area traditionally used by the Governor, and any mural, painting, statue, or decoration created for or attached to the state capitol building.

Source: SL 1980, ch 49, § 3.



§ 5-15-48 Control of areas traditionally reserved to Governor, Legislature, and Supreme Court.

5-15-48. Control of areas traditionally reserved to Governor, Legislature, and Supreme Court. Nothing in §§ 5-15-44 to 5-15-48, inclusive, may be construed as to prevent the Governor, Legislature, or Supreme Court from controlling the areas traditionally reserved for their use in the course of the conduct of public business except insofar as such usage may require the permanent alteration of the physical features of the state capitol building which shall require the approval of the State Capitol Complex Restoration and Renovation Commission as provided in § 5-15-45.

Source: SL 1980, ch 49, § 4.



§ 5-15-49 Centennial Cultural Heritage Center established in Pierre.

5-15-49. Centennial Cultural Heritage Center established in Pierre. There is hereby created a South Dakota Centennial Cultural Heritage Center which shall include the storage of archival records, a research center, an exhibit area, and office space. The Centennial Cultural Heritage Center shall be located in Pierre under the control and supervision of the Department of Tourism.

Source: SL 1986, ch 52; SL 2003, ch 272 (Ex. Ord. 03-1), § 106; SL 2011, ch 1 (Ex. Ord. 11-1), § 91, eff. Apr. 12, 2011.



§ 5-15-50 Bust of Peter Norbeck.

5-15-50. Bust of Peter Norbeck. The State of South Dakota accepts the gift of Mrs. Peter Norbeck of a bust of the late United States Senator Norbeck and former Governor of this state, sculptured by the late Gutzon Borglum, to be placed in a suitable place on the capitol grounds to be determined by the commission.

Source: SL 1951, ch 305; SL 1989, ch 53, § 1; SL 2011, ch 2, § 85.



§ 5-15-51 Statue of General William Henry Harrison Beadle.

5-15-51. Statue of General William Henry Harrison Beadle. The granite statue of General William Henry Harrison Beadle, South Dakota educator shall be permanently displayed in the state capitol on an appropriate pedestal.

Source: SL 1987, ch 54; SL 1989, ch 53, § 2; SL 2011, ch 2, § 86.






Chapter 16 - State-owned Housing Facilities

§ 5-16-1 New facilities for officers and employees not to be provided.

5-16-1. New facilities for officers and employees not to be provided. No living quarters, lodging, or domicile for the residency or occupancy of any state employee or officer, with or without his family, shall be constructed, purchased, or otherwise secured with state funds, except as provided in § 5-16-3.

Source: SL 1963, ch 324, § 1.



§ 5-16-2 Provision of facilities for officers and employees to be eliminated or discontinued.

5-16-2. Provision of facilities for officers and employees to be eliminated or discontinued. The chief executive officers and boards of control of all state agencies and institutions which make available living quarters, lodging, or domicile for the residency or occupancy of any state employee or officer, with or without his family, are hereby directed to make an immediate and deliberate effort to eliminate or discontinue such making available of living quarters, lodging, or domicile, or both such elimination and discontinuance, except as provided in § 5-16-3.

Source: SL 1963, ch 324, § 2.



§ 5-16-3 Exemptions from restrictions on housing facilities.

5-16-3. Exemptions from restrictions on housing facilities. The provisions of §§ 5-16-1 and 5-16-2 shall not apply to living quarters, lodging, or domicile for the residency or occupancy of any of the following state employees or officers:

(1) Governor;

(2) Chief executive officers of state institutions;

(3) Any employee of any state institution the nature of whose duties requires his presence at or near such institution as subject to call for duty at any time;

(4) Any employee of any state agency or institution the nature of whose duties requires his presence on or near the grounds of any park, memorial, or campus for security purposes.
Source: SL 1963, ch 324, § 3.



§ 5-16-4 Furnishings not to be provided in state-owned facilities--Exceptions.

5-16-4. Furnishings not to be provided in state-owned facilities--Exceptions. The chief executive officers and boards of control of all state agencies and institutions making available living quarters, lodging, or domicile for the residency or occupancy of any state employee or officer, with or without his family, shall not provide, supply, or otherwise make available any new, additional, or replacement furnishings, furniture, or other nonpermanent equipment, other than floor coverings and window drapes, for such living quarters, lodging, or domicile. Provided, however, that this section shall not apply to the Governor's mansion.

Source: SL 1963, ch 324, § 4; SL 1967, ch 259.






Chapter 17 - State Cement Plant [Repealed and Transferred]

§ 5-17-1 , 5-17-2. Repealed.

5-17-1, 5-17-2. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-2.1 Superseded.

5-17-2.1. Superseded.



§ 5-17-2.2 to 5-17-5.1. Repealed.

5-17-2.2 to 5-17-5.1. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-5.2 Transferred.

5-17-5.2. Transferred to § 3-13B-2 by SL 2010, ch 32, § 7.



§ 5-17-5.3 to 5-17-10. Repealed.

5-17-5.3 to 5-17-10. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-11 Repealed.

5-17-11. Repealed by SL 1997, ch 252, § 2.



§ 5-17-12 to 5-17-19. Repealed.

5-17-12 to 5-17-19. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-20 Repealed.

5-17-20. Repealed by SL 1988, ch 55, § 2.



§ 5-17-21 to 5-17-30. Repealed.

5-17-21 to 5-17-30. Repealed by SL 2011, ch 32, § 9, eff. June 30, 2011.



§ 5-17-31 Repealed.

5-17-31. Repealed by SL 1991, ch 49.



§ 5-17-32 Repealed.

5-17-32. Repealed by SL 1997, ch 252, § 4.



§ 5-17-33 to 5-17-41. Repealed.

5-17-33 to 5-17-41. Repealed by SL 2010, ch 32, § 9, eff. June 30, 2011.



§ 5-17-42 Transferred.

5-17-42. Transferred to § 4-5-47 by SL 2010, ch 32, § 8.






Chapter 18 - Public Contracts Awarded on Competitive Bids [Repealed]

§ 5-18-1 to 5-18-2. Repealed.

5-18-1 to 5-18-2. Repealed by SL 2010, ch 31, § 1.



§ 5-18-2.1 Repealed.

5-18-2.1. Repealed by SL 2004, ch 63, § 1.



§ 5-18-3 to 5-18-62. Repealed.

5-18-3 to 5-18-62. Repealed by SL 2010, ch 31, § 1.






Chapter 18A - Public Agency Procurement--General Provisions

§ 5-18A-1 Definition of terms.

5-18A-1. Definition of terms. Terms used in this chapter and chapters 5-18B, 5-18C, and 5-18D mean:

(1) "Acceptance," the formal resolution of a purchasing agency authorizing the execution of a design-build contract;

(2) "Biobased," any materials composed wholly or in a significant part of biological products including renewable agricultural materials or forestry materials;

(3) "Contract," any type of agreement, regardless of what the agreement may be called, for the procurement of supplies, services, or construction;

(4) "Construction," and "constructed," in addition to their ordinary meaning, repair, demolition, and alteration;

(5) "Construction management," any project delivery system based on an agreement whereby a construction manager provides leadership to the construction process through a series of services to the purchasing agency;

(6) "Construction manager," any person or entity that provides construction management services for a purchasing agency, and is either a construction manager-agent or construction manager-at-risk;

(7) "Construction manager-agent," any construction manager that provides construction management services to a purchasing agency in a fiduciary capacity;

(8) "Construction manager-at-risk," any construction manager that assumes the risk for construction, rehabilitation, alteration, or repair of a public improvement and that provides construction management services to the purchasing agency;

(9) "Design-build contract," any contract between a purchasing agency and a design-builder to furnish the architecture, engineering, and related services as required, and the labor, materials, and other construction services for a public improvement. A design-build contract may be conditioned upon future refinements in scope and price, and may permit the purchasing agency to make changes in the scope of the project without invalidating the design-build contract;

(10) "Design-build proposal," an offer to enter into a design-build contract;

(11) "Design-build request for proposals," any document or publication whereby a purchasing agency solicits proposals for a design-build contract;

(12) "Design-builder," any person that proposes to design and construct a public improvement covered by the procedures of this chapter and chapters 5-18B, 5-18C, and 5-18D;

(13) "Environmentally preferable product," any cleaning or maintenance product having properties that minimize potential impacts to human health and the environment, any product designed to conserve energy and water, any biobased product, and any product containing recycled materials or recovered materials;

(14) "Internet," the international computer network of both federal and nonfederal interoperable packet switched data networks, including the graphical subnetwork called the world wide web;

(15) "Invitation for bids," any document, whether attached or incorporated by reference, used for soliciting bids;

(16) "Officer," any elected official or administrative officer appointed to that position by the governing body;

(17) "Performance criteria," requirements for the public improvement, including as appropriate, capacity, durability, production standards, ingress and egress requirements, building code requirements, or other criteria for the intended use of the public improvement, expressed in performance-oriented specifications or drawings suitable to allow the design-builder to make a proposal;

(18) "Performance criteria developer," any person and the person's subcontractors retained by the purchasing agency to develop performance criteria;

(19) "Professional services," services arising out of a vocation, calling, occupation, or employment involving specialized knowledge, labor, or skill, and the labor or skill involved is predominantly mental or intellectual, rather than physical or manual;

(20) "Proposal," any offer to enter into contract in response to a request for proposals;

(21) "Purchasing agency," any governmental body or officer authorized by law, administrative rule, or delegated authority, to enter into contracts;

(22) "Public improvement," the process of building, altering, repairing, improving, or demolishing any public infrastructure facility, including any structure, building, or other improvements of any kind to real property, the cost of which is payable from taxes or other funds under the control of the purchasing agency, and includes any local improvement for which a special assessment is to be levied;

(23) "Qualified agency," any public or private nonprofit corporation geographically located in the State of South Dakota that provides services for persons with disabilities and is certified by the Department of Human Services;

(24) "Request for proposals," any document, whether attached or incorporated by reference, utilized by a purchasing agency when soliciting proposals for contracts for the procurement of supplies, services, or construction;

(25) "Request for qualifications," the document or publication whereby a purchasing agency solicits interested design-builders to pre-qualify for a design-build contract;

(26) "Resident," any person, partnership, association, limited liability company, foreign limited liability company, corporation, or foreign corporation licensed to do business within this state that has maintained a substantial and bona fide place of business and has conducted business from within this state for at least one year prior to the date on which a contract was awarded. The members of the partnership or association shall have been bona fide residents of the state for one year or more immediately prior to bidding upon the contract. A foreign corporation licensed pursuant to §§ 47-1A-1501 to 47-1A-1532, inclusive, is not a resident as defined by this section if the state or country in which it is organized enforces or has a preference for resident bidders;

(26A) "Reverse auction," a purchasing process in which bidders submit bids in competing to sell supplies or nonprofessional services in an open environment via the internet;

(27) "Sealed bid or proposal," a response to an invitation for bids or request for proposals submitted in a manner where the contents of the bid or proposal cannot be opened or viewed before the date and time of the formal opening without leaving evidence that the bid or proposal has been opened or viewed;

(28) "Services," furnishing of labor, time, or effort by a contractor not involving the delivery of a specific end product other than reports which are merely incidental to the required performance;

(29) "Supplies," any property, including equipment, materials, and printing;

(30) "Surety," a bond or undertaking executed by a surety company authorized to do business in the State of South Dakota and countersigned by an agent of the company resident in the State of South Dakota. However, nothing in this subdivision requires countersignature of a bid bond.
Source: SL 2010, ch 31, § 2; SL 2013, ch 29, § 4.



§ 5-18A-2 Application to purchasing agency contracts.

5-18A-2. Application to purchasing agency contracts. Unless otherwise authorized by law, the provisions of this chapter and chapters 5-18B, 5-18C, and 5-18D apply to all contracts issued by any purchasing agency.

Source: SL 2010, ch 31, § 3.



§ 5-18A-3 Methods of awarding contracts.

5-18A-3. Methods of awarding contracts. Unless otherwise authorized by law, each contract for supplies, services, and construction shall be awarded by one of the following methods:

(1) Competitive sealed bids as provided in § 5-18A-5;

(2) Competitive sealed proposals as provided in §§ 5-18A-6 and 5-18A-7;

(3) Small purchases as provided in § 5-18A-11;

(4) Sole source procurement as provided in § 5-18A-8; or

(5) Emergency procurement as provided in § 5-18A-9.
Source: SL 2010, ch 31, § 4.



§ 5-18A-4 Competitive sealed bids required.

5-18A-4. Competitive sealed bids required. Contracts shall be awarded by the use of competitive sealed bids except as otherwise provided in this chapter and chapters 5-18B, 5-18C, and 5-18D.

Source: SL 2010, ch 31, § 5.



§ 5-18A-5 Procedures for competitive sealed bids.

5-18A-5. Procedures for competitive sealed bids. The following procedures apply to the use of competitive sealed bids:

(1) Public notice of the invitation for bids shall be given pursuant to § 5-18A-14;

(2) The invitation for bids shall include a purchase description, and all contractual terms and conditions applicable to the procurement;

(3) A bid may be submitted either manually or electronically in a manner authorized by the purchasing agency;

(4) Each bid shall be opened publicly in the presence of one or more witnesses at the time and place designated in the invitation for bids. The amount of each bid, and such other relevant information as may be specified, together with the name of each bidder shall be recorded. Except as otherwise provided by law, the record and each bid shall be open to public inspection;

(5) Each bid shall be unconditionally accepted without alteration or correction, except as authorized in this section. Each bid shall be evaluated based on the requirements set forth in the invitation for bids, which may include criteria to determine acceptability such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose. Those criteria that will affect the bid price and be considered in evaluation for award shall be objectively measurable, such as discounts, transportation costs, and total or life cycle costs. The invitation for bids shall set forth the evaluation criteria to be used. No criteria may be used in bid evaluation that are not set forth in the invitation for bids;

(6) Any bid may be withdrawn by letter or by electronic communications or in person before the time specified in the advertisement therefor. The purchasing agency may allow modification of bids by mail, facsimile, or electronic notice received at the place designated in the invitation to bid not later than the time set for the opening of bids. A modification may not reveal the bid price but shall provide the addition or subtraction or the modification so that the final prices or terms will not be known to the purchasing agency until the sealed bid is opened. A modification may not be withdrawn after the time set for the opening of bids. Each modification shall be confirmed in writing by the successful bidder before award of the contract. No bid made may be changed or altered by telephone. After bid opening, no withdrawal of a bid or change in bid prices or other provisions of bids prejudicial to the interest of the purchasing agency or fair competition is permitted. The purchasing agency may waive technical irregularities in the bid or proposal of the low bidder or offeror which irregularities do not alter the price, quality, or quantity of the services, or items of tangible personal property bid or offered. Any decision to permit the correction or withdrawal of a bid, or to cancel an award or a contract based on a bid mistake, shall be supported by a written determination made by the purchasing agency, and included in the bid file;

(7) The contract shall be awarded within thirty days of the bid opening by written notice to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation for bids. The purchasing agency may reject any and all bids and readvertise for bids if none of the bids are satisfactory, or if the purchasing agency believes an agreement has been entered into by the bidders to prevent competition. If the low bidder is not responsible or the bid is not made in accordance with the requirements of this chapter and chapters 5-18B, 5-18C, and 5-18D or the low bid is withdrawn as authorized by this section, the bid of the next lowest responsible and responsive bidder may be accepted;

(8) If it is considered impractical to initially prepare a purchase description to support an award based on price, an invitation for bids may be issued requesting the submission of unpriced offers to be followed by an invitation for bids limited to those bidders whose offers have been qualified under the criteria set forth in the first solicitation;

(9) If, after advertising for bids, no firm bids are received, the purchasing agency may negotiate a contract for the purchase of the supplies, services, or public improvement projects at the most advantageous price, if the specifications of the original bid are met;

(10) If two or more competitive sealed bids submitted are identical in price and product quality, the bids are the low bid, and no resident bidder preference is applicable, the purchasing agency may:

(a) Award the bid by lottery to one of the identical low bidders; or

(b) Reject all the bids and resolicit bids for the required supplies, services, or public improvement.
Source: SL 2010, ch 31, § 6.



§ 5-18A-6 Competitive sealed proposals--When permitted.

5-18A-6. Competitive sealed proposals--When permitted. A contract may be entered into by competitive sealed proposals if the purchasing agency determines in writing that the use of competitive sealed bids is either not practicable or not advantageous.

Source: SL 2010, ch 31, § 7.



§ 5-18A-7 Procedures for competitive sealed proposals.

5-18A-7. Procedures for competitive sealed proposals. The procedures for issuing a contract through competitive sealed proposals are as follows:

(1) The proposals shall be solicited through a request for proposals. The request for proposals shall state the relative importance of price and other factors, if any;

(2) Public notice of the request for proposals shall be given pursuant to § 5-18A-14;

(3) A proposal may be submitted either manually or electronically in a manner authorized by the purchasing agency;

(4) Each proposal shall be opened so as to avoid disclosure of contents to competing offerors during the process of negotiation. A register of proposals shall be prepared documenting the name and address of each offeror and identifying each offeror awarded a contract. The register shall be open for public inspection after contract award;

(5) As provided in the request for proposals, a discussion may be conducted with any responsible offeror who submitted a proposal determined to be reasonably susceptible of being selected for award for the purpose of clarification to assure full understanding of, and responsiveness to, the solicitation requirements. Each offeror shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of a proposal. A revision may be permitted after a submission and prior to an award for the purpose of obtaining the best and final offer. In conducting any discussion, there may be no disclosure of any information derived from any proposal submitted by a competing offeror;

(6) An award shall be made to the responsible offeror whose proposal conforms to the solicitation and is determined in writing to be the most advantageous to the purchasing agency taking into consideration price and the evaluation factors set forth in the request for proposals. No other factors or criteria may be used in the evaluation. The contract file shall contain the basis on which the award is made. Written notice of the award of a contract to the successful offeror shall be promptly given to each offeror. The purchasing agency may reject any and all proposals and readvertise for proposals if none of the proposals are satisfactory, or if the purchasing agency believes any agreement has been entered into by the offerors to prevent competition; and

(7) This section does not apply to state professional service contracts issued pursuant to § 5-18A-37 and §§ 5-18D-17 to 5-18D-24, inclusive.
Source: SL 2010, ch 31, § 8.



§ 5-18A-8 Unique supplies or services--Sole source procurement--Negotiations.

5-18A-8. Unique supplies or services--Sole source procurement--Negotiations. A contract may be awarded for supplies or services without competition if the purchasing agency determines in writing that the supplies or services are of such a unique nature that the contractor selected is clearly and justifiably the only practicable source to provide the supplies or services. The determination that the contractor selected is justifiably the sole source shall be based on either the uniqueness of the supplies or services or the sole availability at the location required. In such cases, the purchasing agency shall conduct negotiations, including price, delivery, and quantity to obtain the most advantageous price and shall include the written verification of the sole source in the contract file. This section does not apply to construction services or construction equipment.

Source: SL 2010, ch 31, § 9.



§ 5-18A-9 Emergency procurement.

5-18A-9. Emergency procurement. A purchasing agency may make or authorize others to make an emergency procurement without advertising the procurement if rentals are not practicable and there exists a threat to public health, welfare, or safety or for other urgent and compelling reasons. Failure to abide by the bid provisions of this chapter and chapters 5-18B, 5-18C, and 5-18D in a timely manner is not an emergency. An emergency procurement shall be made with such competition as is practicable under the circumstances. A written determination of the basis for the emergency and for the selection of the particular contractor shall be included in the contract file.

Source: SL 2010, ch 31, § 10.



§ 5-18A-10 Records of sole source procurement and emergency procurement contracts.

5-18A-10. Records of sole source procurement and emergency procurement contracts. The purchasing agency shall maintain a record listing each contract made under sole source procurement and emergency procurement for a minimum of five years. The record shall contain:

(1) Each contractor's name;

(2) The amount and type of each contract; and

(3) A listing of the supplies, services, and public improvements procured under each contract.
Source: SL 2010, ch 31, § 11.



§ 5-18A-11 Purchases of supplies and services under twenty-five thousand dollars.

5-18A-11. Purchases of supplies and services under twenty-five thousand dollars. Unless otherwise specified by statute, purchases of supplies and services under twenty-five thousand dollars shall be made as follows:

(1) Notwithstanding other provisions of chapter 5-18A or 5-18D, the Bureau of Administration may authorize state agencies and institutions to make purchases of supplies over four thousand dollars and under twenty-five thousand dollars by obtaining three quotes from different vendors. If three quotes cannot be obtained, the Bureau of Administration may approve the purchase if in the best interest of the state, require additional quotes to be obtained, or require the purchase be advertised for bids;

(2) State purchases of supplies under four thousand dollars may be made in accordance with procedures established by the purchasing agency in the best interests of the state;

(3) State purchases of services under twenty-five thousand dollars may be made in accordance with procedures established by the purchasing agency in the best interests of the state; and

(4) For all other purchasing agencies, purchases under twenty-five thousand dollars may be made in accordance with procedures established by the purchasing agency.
No purchases may be artificially divided to constitute a small purchase under this section.

Source: SL 2010, ch 31, § 12; SL 2011, ch 31, § 2.



§ 5-18A-12 Cancellation of invitation for bids or request for proposals and rejection of bids orproposals.

5-18A-12. Cancellation of invitation for bids or request for proposals and rejection of bids or proposals. An invitation for bids, a request for proposals, or other solicitation may be canceled, or any or all bids or proposals may be rejected in whole or in part as may be specified in the solicitation, if the purchasing agency determines it is in the best interests of the agency. The reasons for the cancellation or rejection shall be made part of the contract file.

Source: SL 2010, ch 31, § 13.



§ 5-18A-13 Centralized public bid exchange created.

5-18A-13. Centralized public bid exchange created. There is hereby created a centralized public bid exchange. The Bureau of Administration shall establish the exchange either within the bureau or within another public or private organization. The purpose of the exchange is to facilitate the publishing of official state and political subdivision bids to provide greater notice to bidders and to the state and its political subdivisions. The exchange shall maintain a list of all state bids and proposals and all bids and proposals provided by political subdivisions which participate in the exchange. The exchange shall set and charge each bidder, offeror, or political subdivision or both a fee for participation in the exchange to defray the cost of administering the exchange.

Source: SL 2010, ch 31, § 14.



§ 5-18A-14 Public improvement contracts involving fifty thousand dollars or more--Supplies andservices contracts involving twenty-five thousand dollars or more--Advertisement forbids or proposals.

5-18A-14. Public improvement contracts involving fifty thousand dollars or more--Supplies and services contracts involving twenty-five thousand dollars or more--Advertisement for bids or proposals. If the purchasing agency intends to enter into a contract for any public improvement that involves the expenditure of fifty thousand dollars or more, or a contract for the purchase of supplies or services, other than professional services, that involves the expenditure of twenty-five thousand dollars or more, the purchasing agency shall advertise for bids or proposals. The advertisement shall appear as a legal notice in the appointed legal newspaper. The advertisement shall be printed at least twice, with the first publication at least ten days before opening of bids or the deadline for the submission of proposals. The first publication shall be in each official newspaper of the purchasing agency, and the second publication may be in any legal newspaper of the state chosen by the purchasing agency. If the purchasing agency has no official newspaper, the first publication shall be made in a legal newspaper with general circulation in the jurisdiction of the purchasing agency to be selected by the purchasing agency. The advertisement shall state the time and place where the bids will be opened or the deadline for the submission of proposals. In each notice, the purchasing agency shall reserve the right to reject any or all bids or proposals.

Source: SL 2010, ch 31, § 15.



§ 5-18A-15 Time for entering into contract.

5-18A-15. Time for entering into contract. After receiving notice of a contract award, the successful bidder or offeror shall enter into a contract with the purchasing agency within the time specified in the invitation for bids or request for proposals. If any bidder or offeror fails to enter into a contract within the time specified, the contract may be awarded to the next lowest responsive and responsible bidder or offeror for the same kind of work and material, unless all bids or proposals are rejected. The defaulting bidder or offeror shall be responsible for the difference in price.

Source: SL 2010, ch 31, § 16.



§ 5-18A-16 Recovery from defaulting bidder or offeror.

5-18A-16. Recovery from defaulting bidder or offeror. If any successful bidder or offeror fails to fulfill the conditions of an awarded contract, the purchasing agency may proceed to recover from the defaulting party whatever damages may have been sustained as a result of the default. The purchasing agency shall have all remedies provided in the contract and provided by law.

Source: SL 2010, ch 31, § 17.



§ 5-18A-17 State officer or employee interest in contract prohibited--Violation as misdemeanor.

5-18A-17. State officer or employee interest in contract prohibited--Violation as misdemeanor. No state officer or employee who approves, awards, or administers a contract involving the expenditure of public funds or the sale or lease of property, may have an interest in a contract that is within the scope of the officer's or employee's official duties. This prohibition includes any state officer or employee who, in his or her official capacity, recommends the approval or award of the contract or who supervises a person who approves, awards, or administers the contract. This prohibition does not include any state officer who serves without compensation or who may be paid per diem pursuant to § 4-7-10.4. Any contract made in violation of this section is void. Any state officer or employee who knowingly violates this section is guilty of a Class 2 misdemeanor.

Source: SL 2010, ch 31, § 18; SL 2011, ch 2, § 154.



§ 5-18A-18 Specifications to promote economy and encourage competition--Circumstances underwhich brand name or equal specifications permitted.

5-18A-18. Specifications to promote economy and encourage competition--Circumstances under which brand name or equal specifications permitted. Any specification shall seek to promote overall economy for the purposes intended and encourage competition in satisfying the purchasing agency's needs, and may not be unduly restrictive. Brand name or equal specifications may be used if the purchasing agency determines in writing that:

(1) No other design or performance specification or qualified products list is available;

(2) Time does not permit the preparation of another form of purchase description, not including a brand name specification;

(3) The nature of the product or the nature of the purchasing agency's requirements makes use of a brand name or equal specification suitable for the procurement; or

(4) Use of a brand name or equal specification is in the purchasing agency's best interests.
Source: SL 2010, ch 31, § 19.



§ 5-18A-19 Requirements for brand name or equal specifications.

5-18A-19. Requirements for brand name or equal specifications. Brand name or equal specifications shall seek to designate three, or as many different brands as are practicable, as "or equal" references and shall further state that substantially equivalent products to those designated will be considered for award. Unless the purchasing agency determines in writing that the essential characteristics of the brand names included in the specifications are commonly known in the industry or trade, brand name or equal specifications shall include a description of the particular design, functional, or performance characteristics which are required. If a brand name or equal specification is used in a solicitation, the solicitation shall contain explanatory language that the use of a brand name is for the purpose of describing the standard of quality, performance, and characteristics desired and is not intended to limit or restrict competition.

Source: SL 2010, ch 31, § 20.



§ 5-18A-20 Circumstances under which brand name only specifications permitted.

5-18A-20. Circumstances under which brand name only specifications permitted. Brand name specification may be used only if the purchasing agency makes a written determination that only the identified brand name item or items will satisfy the agency's needs. The agency shall seek to identify sources from which the designated brand name item or items can be obtained and shall solicit such sources to achieve whatever degree of price competition is practicable. If only one source can supply the requirement, the procurement shall be made under the sole source procurement provisions of § 5-18A-8.

Source: SL 2010, ch 31, § 21.



§ 5-18A-21 Written contract required--Signatures.

5-18A-21. Written contract required--Signatures. Each contract shall be in writing and shall be signed on behalf of the purchasing agency by the authorized officials.

Source: SL 2010, ch 31, § 22.



§ 5-18A-22 Procurements exempt from chapters 5-18A through 5-18D.

5-18A-22. Procurements exempt from chapters 5-18A through 5-18D. The provisions of this chapter and chapters 5-18B, 5-18C, and 5-18D do not apply to:

(1) Any highway construction contract entered into by the Department of Transportation;

(2) Any contract for the purchase of supplies from the United States or its agencies or any contract issued by the General Services Administration;

(3) Any purchase of supplies or services, other than professional services, by purchasing agencies from any active contract that has been awarded by any government entity by competitive sealed bids or competitive sealed proposals or from any contract that was competitively solicited and awarded within the previous twelve months;

(4) Any equipment repair contract;

(5) Any procurement of electric power, water, or natural gas; chemical and biological products; laboratory apparatus and appliances; published books, maps, periodicals and technical pamphlets; works of art for museum and public display; medical supplies; communications technologies, computer hardware and software, peripheral equipment, and related connectivity; tableware or perishable foods;

(6) Any supplies, services, and professional services required for externally funded research projects at institutions under the control of the Board of Regents;

(7) Any property or liability insurance or performance bonds, except that the actual procurement of any insurance or performance bonds by any department of the state government, state institution, and state agency shall be made under the supervision of the Bureau of Administration;

(8) Any supplies needed by the Department of Human Services or the Department of Social Services or prison industries for the manufacturing of products;

(9) Any printing involving student activities, conducted by student organizations and paid for out of student fees, at institutions under the control of the Board of Regents. However, nothing in this subdivision exempts, from the requirements of this chapter and chapters 5-18B, 5-18C, and 5-18D, purchases that involve printing for other activities at institutions under the control of the Board of Regents;

(10) Any purchase of surplus property from another purchasing agency;

(11) Any animals purchased;

(12) Any purchase by a school district of perishable food, raw materials used in construction or manufacture of products for resale, or for transportation of students;

(13) Any authority authorized by chapters 1-16A, 1-16B, 1-16E, 1-16G, 1-16H, 1-16J, 5-12, or 11-11;

(14) Any seeds, fertilizers, herbicides, pesticides, feeds, and supplies used in the operation of farms by institutions under the control of the Board of Regents;

(15) Any purchase of supplies for any utility owned or operated by a municipality if the purchase does not exceed the limits established in § 5-18A-14;

(16) For political subdivisions, any contract for asbestos removal in emergency response actions and any contract for services provided by individuals or firms for consultants, audits, legal services, ambulance services, architectural services and engineering, insurance, real estate services, or auction services; or

(17) Any purchase of supplies or services from a contract established through a Midwestern Higher Education Compact group purchasing program by a competitive sealed bid or a competitive sealed proposal.
Source: SL 2010, ch 31, § 23; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011; SL 2011, ch 2, § 153; SL 2011, ch 31, § 1.



§ 5-18A-23 Purchase of foreign meat food products prohibited.

5-18A-23. Purchase of foreign meat food products prohibited. Except for canned meat food products that are not available from a domestic source, no purchasing agency may purchase any meat food products that are the products of any foreign country or that are imported from outside the boundaries of the United States.

Source: SL 2010, ch 31, § 26.



§ 5-18A-24 Grade A milk processors preferred.

5-18A-24. Grade A milk processors preferred. Any milk processor licensed pursuant to § 39-6-7, bidding any milk or milk product under a competitive bid contract, shall receive the bid contract if the processor's bid is equal to, or within five percent or less, of any other bidder who is not a licensed processor.

Source: SL 2010, ch 31, § 27.



§ 5-18A-25 Preferences to certain resident businesses, qualified agencies, and businesses usingSouth Dakota supplies or services.

5-18A-25. Preferences to certain resident businesses, qualified agencies, and businesses using South Dakota supplies or services. In awarding a contract, if all things are equal, including the price and quality of the supplies or services, a purchasing agency shall give preference:

(1) To a qualified agency if the other equal low bid or proposal was submitted by a business that was not a qualified agency;

(2) To a resident business if the other equal low bid or proposal was submitted by a nonresident business;

(3) To a resident manufacturer if the other equal low bid or proposal was submitted by a resident business that is not a manufacturer;

(4) To a resident business whose principal place of business is located in the State of South Dakota, if the other equal low bid or proposal was submitted by a resident business whose principal place of business is not located in the State of South Dakota; or

(5) To a nonresident business providing or utilizing supplies or services found in South Dakota, if the other equal low bid or proposal was submitted by a nonresident business not providing or utilizing supplies or services found in South Dakota.

In computing price, the cost of transportation, if any, including delivery, shall be considered.

Source: SL 2010, ch 31, § 28.



§ 5-18A-26 Resident bidder preferred over nonresident bidder from state or foreign province thathas preference for resident bidders.

5-18A-26. Resident bidder preferred over nonresident bidder from state or foreign province that has preference for resident bidders. A resident bidder shall be allowed a preference on a contract against the bid of any bidder from any other state or foreign province that enforces or has a preference for resident bidders. The amount of the preference given to the resident bidder shall be equal to the preference in the other state or foreign province.

Source: SL 2010, ch 31, § 29.



§ 5-18A-27 List of states with resident bidder preferences.

5-18A-27. List of states with resident bidder preferences. The Bureau of Administration shall maintain a current list of all states that have a resident bidder preference law and the amount or percent of preference taken by each state. The bureau shall make the list available upon request to any purchasing agency.

Source: SL 2010, ch 31, § 30.



§ 5-18A-28 List of supplies, custodial services, and maintenance services provided by qualifiedagency.

5-18A-28. List of supplies, custodial services, and maintenance services provided by qualified agency. A qualified agency may submit a list of supplies, custodial services, and maintenance services, provided by the agency, to the Bureau of Administration. The bureau shall make the information available to purchasing agencies of the State of South Dakota on a website maintained by the bureau.

Source: SL 2010, ch 31, § 31.



§ 5-18A-29 Persons with disabilities.

5-18A-29. Persons with disabilities. No provision of this chapter or chapter 5-18B, 5-18C, or 5-18D may be so construed as to prohibit any person with a disability from negotiating a contract for service or supplies or in any other manner doing business with any purchasing agency.

Source: SL 2010, ch 31, § 32.



§ 5-18A-30 Supplies manufactured from recycled or biobased materials.

5-18A-30. Supplies manufactured from recycled or biobased materials. A purchasing agency may give preference to the purchase of supplies manufactured from recycled or biobased materials if the bids are within five percent of the lowest bid offering nonrecycled or nonbiobased materials.

Source: SL 2010, ch 31, § 33.



§ 5-18A-31 Information regarding preferences to be provided.

5-18A-31. Information regarding preferences to be provided. Prior to the award of a contract, the purchasing agency may require of each bidder or offeror such information as shall allow the agency to determine whether a bidder or offeror is entitled to a preference or subject to having a preference enforced against it under this chapter and chapters 5-18B, 5-18C, and 5-18D.

Source: SL 2010, ch 31, § 34.



§ 5-18A-32 Procurements utilizing federal funds.

5-18A-32. Procurements utilizing federal funds. In addition to the provisions of this chapter and chapters 5-18B, 5-18C, and 5-18D, any procurement utilizing federal funds is subject to any federal statutes and regulations governing the use and payment of such funds.

Source: SL 2010, ch 31, § 35.



§ 5-18A-33 Disallowance of noncomplying bid or offer--Contracts in violation void.

5-18A-33. Disallowance of noncomplying bid or offer--Contracts in violation void. Any bidder or offeror who fails to comply with the provisions of this chapter or chapter 5-18B, 5-18C, or 5-18D, or who provides any false information in the submission of any bid or offer is subject to having the bid or offer disallowed by the purchasing agency soliciting the bid or offer. Any contract entered into in violation of this chapter or chapter 5-18B, 5-18C, or 5-18D is null and void.

Source: SL 2010, ch 31, § 36.



§ 5-18A-34 Bureau of Administration to serve as state's central procurement agency.

5-18A-34. Bureau of Administration to serve as state's central procurement agency. The Bureau of Administration shall serve as the central procurement agency of the State of South Dakota. Except for the legislative and judicial branches and as otherwise specifically provided in this chapter and chapters 5-18B, 5-18C, and 5-18D, the Bureau of Administration shall procure, or authorize the procurement of all supplies and public improvements for state government. No claim for any such procurement may be paid unless authorization has been issued by the bureau. All state agencies and institutions are responsible for the procurement of services for their respective governmental unit. The governing body of all other purchasing agencies, including the legislative and judicial branches of state government, is responsible for procuring or authorizing the procurement of supplies, services, and public improvements for their respective governmental unit.

Source: SL 2010, ch 31, § 37.



§ 5-18A-35 Bond or approved security.

5-18A-35. Bond or approved security. In the procurement of supplies or services, a purchasing agency may require a bond or an approved security to be submitted with any bid or proposal as a guarantee that the bidder will enter into a contract with the purchasing agency. No offeror or bidder may be required to leave the bond or security posted for a longer period than thirty days if the bid or proposal is not accepted. The bond or approved security of the successful offeror or bidder shall be returned upon the signing of the contract.

Source: SL 2010, ch 31, § 38.



§ 5-18A-36 Performance and payment bond or approved security.

5-18A-36. Performance and payment bond or approved security. For any public improvement contract, a performance and payment bond is required pursuant to chapter 5-21. For any other contract, a purchasing agency may require a bond or an approved security to be provided by the successful offeror or bidder as a guarantee of faithful performance of the contract. In any case, the bond or approved security of the successful offeror or bidder shall be returned upon satisfactory completion of the contract.

Source: SL 2010, ch 31, § 39.



§ 5-18A-37 Cooperation and agreements with other state and federal purchasing agencies.

5-18A-37. Cooperation and agreements with other state and federal purchasing agencies. Any purchasing agency may enter into agreements with purchasing agents in this or any other state or the United States government under which any of the parties may agree to participate in, administer, sponsor, or conduct purchasing transactions under a joint agreement or contract for the purchase of supplies or contractual services. A purchasing agency may cooperate with purchasing agencies and other interested parties in any other state or the United States government to develop uniform purchasing specifications on a regional or national level to facilitate cooperative interstate purchasing transactions.

Source: SL 2010, ch 31, § 110.



§ 5-18A-38 Environmentally preferable products to be selected.

5-18A-38. Environmentally preferable products to be selected. The Bureau of Administration, any other designated state purchasing agent, and any agency making purchases shall, to the extent practicable, make purchasing selections to maximize the purchase of environmentally preferable products. The Bureau of Administration shall promulgate rules, pursuant to chapter 1-26, to establish specifications, requirements, and certification standards for the purchase for use by state government agencies of environmentally preferable products. The certification standards established by the bureau shall be based on standards established by the United States Environmental Protection Agency's Design for the Environment program, the TerraChoice EcoLogo program, the United States Department of Agriculture's Biopreferred program, the Green Seal program, or any other certification program or comparable data, including life cycle assessment data, approved by the bureau. No rule may prohibit the use of disinfectants, disinfecting cleaners, sanitizers, or any other antimicrobial product regulated by the federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. Sec. 136 et seq.), as amended to January 1, 2010, if the use is necessary to protect public health and if the use is in accordance with responsible cleaning procedure requirements.

Source: SL 2010, ch 31, § 120.



§ 5-18A-39 Reverse auction permitted for certain procurements.

5-18A-39. Reverse auction permitted for certain procurements. Notwithstanding any other provision of this chapter, a purchasing agency may conduct an online reverse auction for the procurement of supplies or nonprofessional services, if the purchasing agency determines in writing that a reverse auction is appropriate for the specific procurement. No reverse auction may be used to establish contracts for public improvements, professional services, or indefinite quantity supply purchases.

Source: SL 2013, ch 29, § 1.



§ 5-18A-40 Procedures applicable to reverse auctions.

5-18A-40. Procedures applicable to reverse auctions. The following procedures apply to the use of an online reverse auction:

(1) The purchasing agency shall pre-qualify bidders to participate in the reverse auction event. The pre-qualification shall be completed by issuing an invitation to qualify. The factors used to determine a vendor qualified for the reverse auction shall be clearly stated in the invitation to qualify. No other factors may be used to qualify a vendor for the reverse auction than those stated in the invitation to qualify;

(2) Public notice shall be given pursuant to § 5-18A-14 of the invitation to qualify;

(3) The purchasing agency shall notify any responding vendor as to whether the vendor has qualified. The purchasing agency may not disclose to the public or other vendors, the name of any vendor that has been invited to the reverse auction until after the reverse auction has occurred;

(4) A bidder shall directly enter bids on the internet to participate in the reverse auction. The purchasing agency may not accept bids via any alternate method;

(5) Any clarification, negotiation, and acceptance of all specifications, requirements, and terms and conditions shall occur before the purchasing agency decides whether to invite a vendor to the reverse auction. After the reverse auction, the purchasing agency may permit changes only if the changes do not affect the justification that was used to eliminate any other vendor from being qualified;

(6) During any reverse auction, the online view of the bids presented to the bidders may not identify who has placed a particular bid. Each bidder may see only the amount of the bid;

(7) If a bidder loses the ability to place bids during an auction for any reason, the auction shall be suspended until all bidders regain the ability to place bids via the internet auction site. If no resolution to the problem is imminent, the reverse auction may be terminated and rescheduled by the purchasing agency. In addition, the auction may be suspended or terminated for any reason by the purchasing agency or the reverse auction service provider. Upon resuming an auction after a suspension, the time remaining shall be the time remaining when the auction was suspended or ten minutes, whichever is greater;

(8) In conducting a reverse auction, the agency may establish an extension activation period, which is the number of minutes before the end of the auction during which, if a bid is received, the auction will be extended by a pre-defined number of additional minutes. The minimum extension activation period that may be used is ten minutes; and

(9) After the reverse auction is completed, the award shall be made in accordance with § 5-18A-5.
Source: SL 2013, ch 29, § 2.



§ 5-18A-41 Bureau of Administration to conduct reverse auction for supplies for state agency.

5-18A-41. Bureau of Administration to conduct reverse auction for supplies for state agency. The Bureau of Administration shall conduct any online reverse auction that is for the procurement of supplies on behalf of any state agency.

Source: SL 2013, ch 29, § 3.



§ 5-18A-42 Fair and open competition in government contracts.

5-18A-42. Fair and open competition in government contracts. Sections 5-18A-43 to 5-18A-47, inclusive, are intended to provide for more economical, nondiscriminatory, neutral, and efficient procurement of construction-related goods and services by this state and political subdivisions of this state as market participants by providing for fair and open competition in government contracts.

Source: SL 2014, ch 40, § 1.



§ 5-18A-43 Terms prohibited in construction contracts.

5-18A-43. Terms prohibited in construction contracts. Subject to the provisions of § 5-18A-45, no governmental unit awarding a contract after July 1, 2014, for the construction, repair, remodel, or demolition of a facility and no construction manager acting on behalf of the governmental unit may include any of the following in a bid specification, project agreement, or other controlling document:

(1) A term that requires or prohibits a bidder, offeror, contractor, or subcontractor from entering into or adhering to an agreement with one or more labor organizations in regard to that project or a related construction project; or

(2) A term that otherwise discriminates against a bidder, offeror, contractor, or subcontractor for becoming, remaining, or refusing to become or remain a signatory to, or for adhering or refusing to adhere to, an agreement with one or more labor organizations in regard to that project or a related construction project.
Source: SL 2014, ch 40, § 2.



§ 5-18A-44 Conditional grant, tax abatement, and tax credit prohibited in construction contracts.

5-18A-44. Conditional grant, tax abatement, and tax credit prohibited in construction contracts. Subject to the provisions of § 5-18A-45, no governmental unit may award a grant, tax abatement, or tax credit that is conditioned upon a requirement that the awardee include a term described in § 5-18A-43 in a contract or document for any construction, improvement, maintenance, or renovation to real property or fixture that is the subject of the grant, tax abatement, or tax credit.

Source: SL 2014, ch 40, § 3.



§ 5-18A-45 Conditions related to agreements with labor organizations.

5-18A-45. Conditions related to agreements with labor organizations. Nothing in §§ 5-18A-42 to 5-18A-47, inclusive, prohibits a governmental unit from awarding a contract, grant, tax abatement, or tax credit to a private owner, bidder, contractor, or subcontractor who enters into or who is party to an agreement with a labor organization, if being or becoming a party or adhering to an agreement with a labor organization is not a condition for award of the contract, grant, tax abatement, or tax credit, and if the governmental unit does not discriminate against a private owner, bidder, contractor, or subcontractor in the awarding of that contract, grant, tax abatement, or tax credit based upon the status as being or becoming, or the willingness or refusal to become, a party to an agreement with a labor organization.

Nothing in §§ 5-18A-42 to 5-18A-47, inclusive, prohibits a contractor or subcontractor from voluntarily entering into or complying with an agreement entered into with one or more labor organizations in regard to a contract with a governmental unit or funded in whole or in part from a grant, tax abatement, or tax credit from the governmental unit.

Source: SL 2014, ch 40, § 4.



§ 5-18A-46 Exemptions for special circumstances.

5-18A-46. Exemptions for special circumstances. The head of a governmental unit may exempt a particular project, contract, subcontract, grant, tax abatement, or tax credit from the requirements of any or all of the provisions of §§ 5-18A-43 and 5-18A-44 only if the governmental unit finds, after public notice and a hearing, that special circumstances require an exemption to avert an imminent threat to public health or safety. A finding of special circumstances under this section may not be based on the possibility or presence of a labor dispute concerning the use of contractors or subcontractors who are nonsignatories to, or otherwise do not adhere to, agreements with one or more labor organizations, or concerning employees on the project who are not members of or affiliated with a labor organization.

Source: SL 2014, ch 40, § 5.



§ 5-18A-47 Construction with National Labor Relations Act.

5-18A-47. Construction with National Labor Relations Act. Nothing in §§ 5-18A-42 to 5-18A-46, inclusive, prohibits an employer or other party from entering into an agreement or engaging in any other activity protected by the National Labor Relations Act, 29 U.S.C. 151 to 169.

Nothing in §§ 5-18A-42 to 5-18A-46, inclusive, interferes with labor relations of parties that are not regulated by the National Labor Relations Act, 29 U.S.C. 151 to 169.

Source: SL 2014, ch 40, § 6.






Chapter 18B - Procurement of Public Improvements

§ 5-18B-1 Plans and specifications--Advertisement--Availability.

5-18B-1. Plans and specifications--Advertisement--Availability. If a contract is for the construction of a public improvement, the required advertisement shall state where the plans and specifications may be examined. The plans and specifications for the construction of any public improvement shall be and remain on file in the office of the purchasing agency at all times from the beginning of the publication of the advertisement for bids until the completion of the public improvement. The purchasing agency shall, upon request, furnish at least one copy of the plans and specifications, without charge, to each contractor resident in South Dakota who intends, in good faith, to bid upon the public improvement. The copy shall be available at the date of the first publication of the advertisement for bids. The purchasing agency may require the return of the copy at the time of the opening of the bids.

Source: SL 2010, ch 31, § 40.



§ 5-18B-2 Certified check or cashier's check for percentage ofbid or bid bond required.

5-18B-2. Certified check or cashier's check for percentage of bid or bid bond required. If the invitation for bids is for the construction of a public improvement, each bid shall contain a certified check or a cashier's check, for five percent of the amount of the bid. Such check shall be certified or issued by either a state or a national bank and payable to the purchasing agency or to an officer of the purchasing agency letting the contract and inviting bids. In lieu of a check, a bid may contain a bid bond for ten percent of the amount of the bid. Such bond to be issued by a surety authorized to do business in this state payable to the purchasing agency, as a guaranty that the bidder will enter into a contract with the purchasing agency, its board or officers thereof, in accordance with the terms of the letting and bid in case the bidder be awarded the contract.

Source: SL 2010, ch 31, § 41.



§ 5-18B-3 Waiver of check or bid bond requirement.

5-18B-3. Waiver of check or bid bond requirement. Notwithstanding the provisions of § 5-18B-2, the requirement of a bid bond, certified or cashier's check, cash, or other security may be waived by the purchasing agency if the bid submitted does not exceed fifty thousand dollars.

Source: SL 2010, ch 31, § 42.



§ 5-18B-4 Surety bond or insurance contract required in bid, in contract, or by law.

5-18B-4. Surety bond or insurance contract required in bid, in contract, or by law. No purchasing agency may, directly or indirectly, require or direct a bidder on any public improvement contract that is about to be or has been competitively bid to obtain from a particular insurer or insurance producer any surety bond or contract of insurance required in the bid or contract or required by any law, ordinance, or rule. However, the surety insurer shall be an authorized insurer under Title 58. Nothing in this section prevents any purchasing agency from exercising the right to approve or reject a surety bond or contract of insurance as to its form or sufficiency.

Source: SL 2010, ch 31, § 43.



§ 5-18B-5 Negotiations if lowest responsive and responsible bid exceeds final estimated projectcost.

5-18B-5. Negotiations if lowest responsive and responsible bid exceeds final estimated project cost. If the lowest responsive and responsible bid for a public improvement project exceeds the final estimated project cost, the Bureau of Administration, acting on behalf of the state, or any other purchasing agency may negotiate with that low bidder for the construction of a public improvement at the most advantageous price.

Source: SL 2010, ch 31, § 44.



§ 5-18B-6 Certification regarding labor provided by nonresident subcontractors.

5-18B-6. Certification regarding labor provided by nonresident subcontractors. Prior to execution of a public improvement contract, a successful bidder shall certify:

(1) That no more than twenty percent of the cost of labor included in the contract is being provided by nonresident subcontractors; or

(2) That more then twenty percent of the cost of labor included in the contract is being provided by nonresident subcontractors because resident contractors are not available and at competitive prices.
The bidder shall also provide any information requested by the purchasing agency to verify the certification.

Source: SL 2010, ch 31, § 45.



§ 5-18B-7 Contractor's use tax liability.

5-18B-7. Contractor's use tax liability. If a purchasing agency is to supply tangible personal property to be used in performance of the contract and the personal property is taxable to the contractor under § 10-46-5, the specifications or notice to bidders shall state the purchase price or fair market value of the tangible personal property, whichever is the greater. The stated amount shall be the basis for determining the contractor's liability for tax.

Source: SL 2010, ch 31, § 46.



§ 5-18B-8 Forfeited funds accrue to funds provided for construction.

5-18B-8. Forfeited funds accrue to funds provided for construction. Any funds forfeited by a bidder or surety shall accrue to the funds provided for construction of the public improvement.

Source: SL 2010, ch 31, § 47.



§ 5-18B-9 Return of certified check, cashier's check, or bid bond.

5-18B-9. Return of certified check, cashier's check, or bid bond. No bidder on a public improvement contract may be required, either in the invitation for bids or otherwise, to leave a certified check or cashier's check, or bid bond, posted for a longer period than thirty days if the bid is not accepted. The check or bid bond of the successful bidder shall be returned upon the execution of the contract and surety hereafter provided for. The checks or bid bonds of all unsuccessful bidders shall be, by the purchasing agency, immediately returned to the respective makers thereof and not more than thirty days shall elapse between the opening of the bids and either the acceptance of the bid of the lowest responsible bidder or the rejection of all of the bids presented.

Source: SL 2010, ch 31, § 48.



§ 5-18B-10 Plans and specifications prepared by architect or engineer.

5-18B-10. Plans and specifications prepared by architect or engineer. If a contract is based upon plans and specifications prepared by an architect or engineer, the contract's terms and conditions shall comply with the provisions provided in the "General Conditions of the Contract for Construction," Fourteenth Edition, by the American Institute of Architects in effect on January 1, 2010, the "ConsensusDOCS 200 Standard Agreement and General Conditions Between Owner and Contractor," by ConsensusDOCS LLC in effect January 1, 2010, or the "Standard General Conditions of the Construction Contract," 1990 Edition, by the Engineer's Joint Contract Documents Committee, in effect January 1, 2010, except when in conflict with the laws of this state. However, the purchasing agency may modify or delete, on a contract by contract basis, any portion of the "General Conditions of the Contract for Construction," "ConsensusDOCS 200 Standard Agreement and General Conditions Between Owner and Contractor," or the "Standard General Conditions of the Construction Contract."

Source: SL 2010, ch 31, § 49.



§ 5-18B-11 Progress payments--Retention of funds from final payment--Interest.

5-18B-11. Progress payments--Retention of funds from final payment--Interest. The contract may permit progress payments, but an amount necessary to complete the improvement shall be retained from the final payment until the contract is executed in full and the public improvement completed to the satisfaction and acceptance of the purchasing agency. However, if the contractor has furnished the purchasing agency all required records and reports and a final inspection has been made, the purchasing agency shall pay to the contractor interest as set by the governing body at a rate of not less than the category E rate of interest as established by § 54-3-16 on the amounts retained and on the final payment due the contractor beginning thirty days after the work under the contract has been completed, as evidenced either by the completion date established by the architect's or engineer's letter of acceptance or by the use and occupancy of the public improvement. The interest shall continue until the date when payment is tendered to the contractor unless delay in payment has been the result of federal participation in the contract in which event interest may not begin until thirty days after payment by the federal authority involved. If a portion of a progress payment is retained, other than the final payment, the purchasing agency shall pay to the contractor interest as set by the purchasing agency at a rate of not less than the category E rate of interest as established by § 54-3-16 on the amount retained beginning thirty days after the contractor has furnished the purchasing agency with all required records and reports and a progress inspection.

Source: SL 2010, ch 31, § 50.



§ 5-18B-12 Bond or deposit of securities in lieu of retention of sums due for work performed.

5-18B-12. Bond or deposit of securities in lieu of retention of sums due for work performed. The purchasing agency may include in any contract for a public improvement provisions for a bond or the deposit of securities in lieu of sums retained from payments due a contractor for work performed pursuant to the terms of the contract. The contract document shall state the types of bond or securities to be accepted and the procedural requirements for the deposits.

Source: SL 2010, ch 31, § 51.



§ 5-18B-13 Occupancy before completion and acceptance.

5-18B-13. Occupancy before completion and acceptance. If a purchasing agency elects to use and occupy the public improvement before acceptance, the purchasing agency shall pay all amounts due under the contract except double the amount that the architect or engineer estimates to be necessary to complete the improvement in accordance with the plans and specifications or one percent of the contract price, or in any event not less than three hundred dollars. No interest may commence until thirty days after the work has been fully completed.

Source: SL 2010, ch 31, § 52.



§ 5-18B-14 Project superintendent--Installment payments--Final payment.

5-18B-14. Project superintendent--Installment payments--Final payment. The purchasing agency may appoint a competent superintendent who may be the architect or engineer furnishing the plans and specifications for the public improvement. The superintendent shall report to the purchasing agency or board every thirty days as to the progress and character of the work done by the contractor. Upon the reports of the superintendent, the purchasing agency shall make payments promptly to the contractor during the process of construction to the extent provided by the contract based on the value of the work done and materials furnished. The payments shall be divided into such installments as the board and the contractor may agree upon at the time of entering into the contract, and which shall be included in and be a part of the terms of the contract. No payment, however, constitutes an acceptance, in whole or in part, by the purchasing agency prior to making of the final payment and acceptance in full completion of the contract. Final payment of any sums due to the contractor shall be made within thirty days after the completion and acceptance of the public improvement by the purchasing agency.

Source: SL 2010, ch 31, § 53.



§ 5-18B-15 Architect or engineer may not be contractor on project exceeding one hundredthousand dollars--Exemption.

5-18B-15. Architect or engineer may not be contractor on project exceeding one hundred thousand dollars--Exemption. No person, firm, or corporation may act as architect or engineer and also contractor on any public improvement project if the amount to be expended exceeds one hundred thousand dollars. Any public improvement of an emergency nature which affects the public health and safety of the state and are funded through the use of an emergency appropriation or special appropriation, and any full-service firm which specialize in the design, fabrication, and installation of cultural and educational exhibits are exempt from this section.

Source: SL 2010, ch 31, § 54.



§ 5-18B-16 Unemployment compensation.

5-18B-16. Unemployment compensation. Each purchasing agency, on entering into a contract for a public improvement, shall provide in the contract that the contractor is required to pay the Department of Labor and Regulation of South Dakota all contributions and interest due under the provisions of chapter 61-5, on wages paid to individuals employed in performance of the contract.

Source: SL 2010, ch 31, § 55; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 5-18B-17 Contractor's excise tax license.

5-18B-17. Contractor's excise tax license. No purchasing agency may award any contract for the construction of any public improvement unless the purchasing agency has verified with the Department of Revenue that the contractor has a contractor's excise tax license pursuant to chapter 10-46A or 10-46B.

Source: SL 2010, ch 31, § 56; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 5-18B-18 Contributions and interest due the Department of Labor and Regulation.

5-18B-18. Contributions and interest due the Department of Labor and Regulation. Before final payment may be made on any contract for public improvement, the purchasing agency awarding the contract shall require the contractor to furnish a certificate from the Department of Labor and Regulation that all contributions and interest due to the Department of Labor and Regulation in the performance of the contract have been paid.

Source: SL 2010, ch 31, § 57; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011.



§ 5-18B-19 Amendment or change order to existing contract.

5-18B-19. Amendment or change order to existing contract. Any amendment or change order to an existing contract for construction, reconstruction, or remodeling of a public improvement does not need to be bid if:

(1) The contract contains unit prices for the same type or class of work;

(2) The change or extra work is necessitated by circumstances related to soils, utilities, or unknown conditions directly affecting the performance of the work that were not reasonably foreseeable at the time the underlying contract was let and the change or extra work is necessary to the completion of the public improvement; or

(3) The sum of the proposed amendment or change order plus the sum of all other prior unbid amendments or change orders, exclusive of change orders issued under subdivisions (1) and (2) of this section, does not exceed the following:

(a) For contracts not more than five hundred thousand dollars, the greater of twenty-five thousand dollars or fifteen percent of the base contract;

(b) For contracts exceeding five hundred thousand dollars but not more than two million five hundred thousand dollars, the greater of seventy-five thousand dollars or ten percent of the base contract; and

(c) For contracts exceeding two million five hundred thousand dollars, the greater of two hundred fifty thousand dollars or five percent of the base contract.
Source: SL 2010, ch 31, § 58.



§ 5-18B-20 Design-build contracts.

5-18B-20. Design-build contracts. A purchasing agency may enter into design-build contracts for public improvements, if the following conditions are met:

(1) The purchasing agency shall, prior to issuing any design-build request for proposals, establish and publish procedures for the solicitation and award of design-build contracts. The Bureau of Administration shall establish the procedures for the state. The procedures shall include the following:

(a) The procedure to select or designate a performance criteria developer utilizing a qualification based process and the procedure to prepare performance criteria;

(b) The procedures for the preparation and contents of a design-build request for proposals;

(c) The procedure and standards to be used to qualify or pre-qualify design-builders;

(d) The procedures for preparing and submitting proposals;

(e) The procedures for evaluating proposals;

(f) The procedures for negotiations between the purchasing agency and those submitting proposals prior to the acceptance of a proposal. The procedures shall contain safeguards to preserve confidential information and proprietary information supplied by those submitting proposals, consistent with § 5-18B-34;

(g) The procedures for awarding and executing design-build contracts;

(h) The procedures for awarding design-build contracts in the event of public emergencies as defined in § 5-18A-9; and

(i) The procedures for acting on formal protests relating to the solicitation or award of design-build contracts;

(2) The purchasing agency shall, for each public improvement under this section, make a determination that it is in the best interest of the public to enter into a design-build contract to complete the public improvement. The determination to utilize design-build and the basis for the determination shall be recorded in the project file or the minutes of the meeting of the governing board of the purchasing agency. In making this determination, design-build projects shall meet one or more of the following criteria:

(a) The purchasing agency requires a project design and construction time line that is faster than the traditional design/bid/build process would allow;

(b) The complexity of the project requires close coordination of design and construction expertise or an extreme amount of coordination;

(c) The purchasing agency requires early cost commitments; or

(d) The project can be defined at an early stage and the purchasing agency is able to specify all requirements; and

(3) The purchasing agency shall follow the procedures of other laws governing public improvement construction contracts to the extent such laws are compatible with the use of design-build contracts.
Source: SL 2010, ch 31, § 59.



§ 5-18B-21 Design-builder to be authorized.

5-18B-21. Design-builder to be authorized. No design-builder may do business in this state unless authorized as either an architect, engineer, or general contractor.

Source: SL 2010, ch 31, § 60.



§ 5-18B-22 Subletting of design services.

5-18B-22. Subletting of design services. A design-builder may sublet responsibility for professional design services to any person licensed and registered to provide professional design services in this state. Nothing in this section limits or eliminates the responsibility or liability of any person registered pursuant to chapter 36-18A, on a design-build project to the purchasing agency or other third parties under existing law.

Source: SL 2010, ch 31, § 61.



§ 5-18B-23 Subletting construction or other services.

5-18B-23. Subletting construction or other services. A design-builder may sublet responsibility for construction or other services to persons registered, licensed, or otherwise qualified to provide those services in this state.

Source: SL 2010, ch 31, § 62.



§ 5-18B-24 Contracts with unlicensed or unqualified design-builder permitted if services subletto licensed or qualified person.

5-18B-24. Contracts with unlicensed or unqualified design-builder permitted if services sublet to licensed or qualified person. A design-builder may contract with the purchasing agency to provide professional services or construction services for which the design-builder is not licensed, registered, or qualified to perform, as long as the design-builder sublets all such services required under the design-build contract to a licensed, registered, or otherwise qualified person.

Source: SL 2010, ch 31, § 63.



§ 5-18B-25 Request for proposals to contain performance criteria--Qualifications of developer.

5-18B-25. Request for proposals to contain performance criteria--Qualifications of developer. Any request for proposals shall contain performance criteria developed by a performance criteria developer and approved by the purchasing agency. For projects not exempted under chapter 36-18A from using a registered design professional, the performance criteria developer shall be a design professional registered under chapter 36-18A. For projects exempt under chapter 36-18A from using a registered design professional, the performance criteria developer shall be hired on the basis of qualifications related to projects of similar scope.

Source: SL 2010, ch 31, § 64.



§ 5-18B-26 Performance criteria developer and design builder to perform separate roles.

5-18B-26. Performance criteria developer and design builder to perform separate roles. The performance criteria developer may not submit a proposal to enter into the design-build contract and the design-builder may not delegate or contract services under the design-build contract to the performance criteria developer.

Source: SL 2010, ch 31, § 65.



§ 5-18B-27 Performance criteria developer to be purchasing agency employee or engaged inaccordance with statutorial procedures--Delegation.

5-18B-27. Performance criteria developer to be purchasing agency employee or engaged in accordance with statutorial procedures--Delegation. The performance criteria developer shall be either an employee of the purchasing agency or shall be engaged in accordance with statutorial procedures for contracting with professional services. With the approval of the purchasing agency, the developer may delegate or contract for the development of specific aspects of the design criteria to other consultants. The performance criteria developer may be retained at the purchasing agency's option through to the completion of the design-build contract.

Source: SL 2010, ch 31, § 66.



§ 5-18B-28 Development of performance criteria.

5-18B-28. Development of performance criteria. The purchasing agency, in consultation with the performance criteria developer, shall determine the scope and level of detail required for the performance criteria. The performance criteria shall be detailed enough to permit a person to submit a proposal in accordance with the design-build request for proposals, given the nature of the public project and the level of design to be provided in the proposal.

Source: SL 2010, ch 31, § 67.



§ 5-18B-29 Elements of design-build request for proposals--Time for mailing to pre-qualifieddesign-builders.

5-18B-29. Elements of design-build request for proposals--Time for mailing to pre-qualified design-builders. After a minimum of three design-builders have been pre- qualified in accordance with § 5-18B-31, a design-build request for proposals shall be mailed to each pre-qualified design-builder. The minimum number of pre-qualified design-builders is not required for any improvement project that is complex in nature, requires close coordination of design and construction expertise, and does not require significant structural changes, additions, reconstruction, or new construction. The design-build request for proposals shall be prepared for each design-build contract containing the following elements:

(1) The identity of the purchasing agency which will award the design-build contract and the identity of the performance criteria developer;

(2) The procedures to be followed for submitting proposals, the criteria for evaluation of a proposal and its relative weight, and the procedures for making awards;

(3) The proposed terms and conditions for the design-build contract;

(4) The performance criteria, which shall include the following:

(a) The owners preliminary program of space needs and special requirements;

(b) Performance standards for materials and equipment; and

(c) Minimum system requirements and efficiencies;

(5) A description of the drawings, specifications, or other submittals to be submitted with the proposal, with guidance as to the form and level of completeness of the drawings, specifications, or submittals that is acceptable;

(6) A schedule for planned commencement and completion of the design-build contract;

(7) Budget limits for the design-build contract;

(8) Affirmative action, disadvantaged business, or set-aside goals or requirements for the design-build contract, if any;

(9) Requirements for performance and payment bonds, and insurance. These requirements shall meet the requirements of § 5-21-1;

(10) The compensation, if any, to be given to design-builders submitting proposals who are not awarded the project;

(11) Whether project financing is in place;

(12) A schedule for payments to the design-builder;

(13) Site identification and geotechnical information if the site is owner-provided;

(14) Location of existing utilities and their capacity if the site is owner-provided; and

(15) Warranty and guarantee requirements.
Source: SL 2010, ch 31, § 68.



§ 5-18B-30 Design-build request not to be detailed--Drawings--Specifications--Standards.

5-18B-30. Design-build request not to be detailed--Drawings--Specifications--Standards. No design-build request for proposals may include detailed designs or detailed drawings prepared by the criteria developer. The request may, however, include drawings of existing conditions and any preliminary conceptual sketches necessary to illustrate the information required by subdivision 5-18B-29(4). Each conceptual drawing shall contain the minimum information necessary to convey the requirements. No design-build request for proposals may include detailed construction specifications. Any design and construction standards in the request for proposals shall be performance standards only.

Source: SL 2010, ch 31, § 69.



§ 5-18B-31 Pre-qualification of design-builders--Elements of request for qualifications.

5-18B-31. Pre-qualification of design-builders--Elements of request for qualifications. A purchasing agency shall pre-qualify design-builders for design-build contracts by advertising its request for qualifications in accordance with § 5-18A-14. A request for qualifications shall contain the following elements:

(1) The identity of the purchasing agency;

(2) A description of the proposed public improvement;

(3) Budget limits for the proposed public improvement;

(4) The requirements the design-builder will be required to have; and

(5) The criteria and their relative weight for prequalification.
Source: SL 2010, ch 31, § 70.



§ 5-18B-32 Deposit or bond submitted with proposal--Forfeiture.

5-18B-32. Deposit or bond submitted with proposal--Forfeiture. Any proposal, submitted pursuant to this section, shall be accompanied by a deposit or bond meeting the requirements of § 5-18B-2. The deposit or security may be forfeited if the proposal is accepted but the design-builder fails to execute the design-build contract.

Source: SL 2010, ch 31, § 71.



§ 5-18B-33 Proposals to be sealed--Contents.

5-18B-33. Proposals to be sealed--Contents. Any proposal shall be sealed and may not be opened until expiration of the time established for making proposals as set forth in the design-build request for proposals. To the extent required by the request for proposals, any proposal shall identify each person to whom the design-builder proposes to sublet obligations under the design-build contract. At a minimum, any proposal shall identify each person to whom the design-builder proposes to sublet any design obligations or general construction obligations. Any person so identified may not be replaced without the approval of the purchasing agency. Any proposal shall establish a cost of the design-build contract that may not be exceeded if the proposal is accepted without change. The maximum cost in the proposal may be converted to fixed prices by negotiated agreement between the purchasing agency and the selected design-builder.

Source: SL 2010, ch 31, § 72.



§ 5-18B-34 Confidentiality of proposals.

5-18B-34. Confidentiality of proposals. Until a proposal is accepted, the drawings, specifications, and other information in the proposal remain the property of the person making the proposal. The purchasing agency shall make reasonable efforts to maintain the secrecy and confidentiality of any proposal and all information contained in any proposal and may not disclose any proposal or the information contained in a proposal to the design-builder's competitors. The purchasing agency may not disclose, except as may be permitted pursuant to chapter 1-27, confidential and proprietary information contained in any proposal to the public until such time as the purchasing agency takes final action to accept a proposal.

Source: SL 2010, ch 31, § 73.



§ 5-18B-35 Review and opinion of performance criteria developer--Submission to governingbody.

5-18B-35. Review and opinion of performance criteria developer--Submission to governing body. Once received, any proposal shall be submitted to the performance criteria developer for review. Clarifications may be required to ensure conformance of any proposal with the performance criteria. In seeking clarifications, the performance criteria developer may not reveal any aspect of any design-builder's proposal to any other design-builder. No proposal may be considered until the performance criteria developer issues a written opinion that the proposal is consistent with the performance criteria. Once the performance criteria developer has issued such an opinion, the proposal shall be submitted to the governing body of the purchasing agency for review and evaluation. No proposal or design-build contract may be accepted unless the purchasing agency determines there was adequate competition for such contract.

Source: SL 2010, ch 31, § 74.



§ 5-18B-36 Acceptance of a proposal--Evaluation criteria scores.

5-18B-36. Acceptance of a proposal--Evaluation criteria scores. After obtaining and evaluating proposals according to the criteria and procedures set forth in the design-build request for proposals, a purchasing agency may accept the proposal it considers most advantageous to the purchasing agency. Acceptance of a proposal shall be by written notice to the design-builder which submitted the accepted proposal. At the same time notice of acceptance is delivered, the purchasing agency shall also inform, in writing, the other design-builders that their proposals were not accepted. Unless all proposals are rejected, a detailed breakdown of the evaluation criteria scores for each proposal received shall be made available to the public after signature execution of the design-build contract. The contract for development of performance criteria shall terminate if a contract is awarded to the design-builder.

Source: SL 2010, ch 31, § 75.



§ 5-18B-37 Rejection of design-build proposals--Solicitation of new proposals.

5-18B-37. Rejection of design-build proposals--Solicitation of new proposals. The purchasing agency may reject any and all design-build proposals. The purchasing agency may solicit new proposals using the same or different performance criteria, budget constraints, or qualifications.

Source: SL 2010, ch 31, § 76.



§ 5-18B-38 Withdrawal of design-build proposal.

5-18B-38. Withdrawal of design-build proposal. Any design-build proposal may be withdrawn by the proposer for any reason at any time prior to acceptance.

Source: SL 2010, ch 31, § 77.



§ 5-18B-39 Construction manager engagement.

5-18B-39. Construction manager engagement. Any purchasing agency may engage a construction manager if planning, designing, or constructing a public improvement, or if improving, altering, or repairing a public improvement. However, no purchasing agency is required to engage a construction manager.

Source: SL 2010, ch 31, § 78.



§ 5-18B-40 Services of construction manager.

5-18B-40. Services of construction manager. Construction management services provided in the planning and design phases of a public improvement project may include:

(1) Services provided in the planning and design phases of a public improvement project including the following:

(a) Consulting with, advising, assisting, and making recommendations to the public corporation and architect or engineer on all aspects of planning for project construction;

(b) Reviewing all plans and specifications as they are being developed and making recommendations with respect to construction feasibility, availability of material and labor, time requirements for procurement and construction, and projected costs;

(c) Making, reviewing, and refining budget estimates based on the public corporation's program and other available information;

(d) Making recommendations to the public corporation and the architect or engineer regarding the division of work in the plans and specifications to facilitate bidding and awarding of contracts;

(e) Soliciting the interest of capable contractors and assisting the public corporation in taking bids on the project;

(f) Analyzing the bids received and awarding contracts; and

(g) Preparing and monitoring a progress schedule during the design phase of the project and preparation of a proposed construction schedule; and

(2) Services provided in the construction phase of the public improvement project including the following:

(a) Maintaining competent supervisory staff to coordinate and provide general direction of the work and progress of the contractors on the project;

(b) Observing the work as it is being performed for general conformance with working drawings and specifications;

(c) Establishing procedures for coordinating among the public corporation, architect or engineer, contractors, and construction manager with respect to all aspects of the project and implementing labor policy in conformance with the requirements of the public corporation's policy and making recommendations;

(d) Reviewing and processing all applications for payment by involved contractors and material suppliers in accordance with the terms of the contract;

(e) Making recommendations for and processing requests for changes in the work and maintaining records of change orders;

(f) Scheduling and conducting job meetings to ensure orderly progress of the work;

(g) Developing and monitoring a project progress schedule, coordinating and expediting the work of all contractors, and providing periodic status reports to the owner and the architect and engineer; and

(h) Establishing and maintaining a cost control system and conducting meetings to review costs.
Source: SL 2010, ch 31, § 79.



§ 5-18B-41 Manager-agent.

5-18B-41. Manager-agent. No construction manager-agent may contract directly with any contractor or supplier for the project.

Source: SL 2010, ch 31, § 80.



§ 5-18B-42 Manager-at-risk.

5-18B-42. Manager-at-risk. The construction manager-at-risk shall directly contract with subcontractors and suppliers for the project.

Source: SL 2010, ch 31, § 81.



§ 5-18B-43 Criteria for construction manager engagement.

5-18B-43. Criteria for construction manager engagement. Unless the construction manager-agent is an employee of the purchasing agency and provides the construction management services pursuant to such employment, no purchasing agency may engage the services of a construction manager except as follows:

(1) The purchasing agency shall first make the following determinations:

(a) That it is in the public interest to utilize the services of a construction manager; and

(b) That the construction management services would not unreasonably duplicate and would be in addition to the normal scope of separate architect or engineer contracts;

(2) Notwithstanding any other provisions of this chapter, no construction manager may contract to perform actual construction on the project, except as follows:

(a) The construction manager may perform general conditions of the construction contract as required by the owner;

(b) The construction manager is a construction manager-at-risk and was solicited through a qualification-based request for proposals method of procurement as provided in § 5-18B-44 and the construction manager-at-risk, for any actual construction contracted by the construction manager-at-risk to be performed on the project, provides payment and performance bonds and competitively bids the work as required by any statute governing bidding and bonding for public improvement projects;

(c) Pursuant to a contract awarded on an emergency basis, pursuant to § 5-18A-9; or

(d) Pursuant to a contract negotiated pursuant to subdivision 5-18A-5(9); and

(3) No person, firm, or corporation may act as a construction manager-agent and also as a contractor on any public improvement, except as follows:

(a) Pursuant to a contract awarded on an emergency basis, pursuant to § 5-18A-9; or

(b) Pursuant to a contract negotiated pursuant to subdivision 5-18A-5(9).
Source: SL 2010, ch 31, § 82.



§ 5-18B-44 Criteria for construction manager-at-risk engagement.

5-18B-44. Criteria for construction manager-at-risk engagement. Each qualification based request for proposals required by subsection 5-18B-43(2)(b) to enter into a construction manager-at-risk services contract where the construction manager-at-risk intends to actually perform construction on the project, shall meet the following criteria:

(1) The purchasing agency shall, prior to issuing any request for proposals to enter in a construction management services contract, establish and publish procedures for the solicitation and award of such contracts, which procedures shall include the following:

(a) The procedures and standards to be used to qualify construction managers;

(b) The procedures for preparing and submitting proposals;

(c) The procedures for evaluating proposals;

(d) The procedures for negotiations between the purchasing agency and those submitting proposals prior to the acceptance of a proposal. The procedures shall contain safeguards to preserve the confidential information and proprietary information supplied by those submitting proposals; and

(e) The procedures for awarding construction management services contracts;

(2) A request for proposals to enter into a construction management services contract shall contain the following elements:

(a) The identity of the purchasing agency;

(b) A description of the proposed public improvement;

(c) A description of the qualifications the construction manager will be required to have;

(d) The procedures to be followed for submitting proposals, the criteria for evaluation of a proposal and its relative weight, and procedures for making awards;

(e) The proposed terms and conditions for the construction management services contract, including a description of the scope of services to be provided;

(3) Notice of any request for proposals shall be advertised in accordance with the provisions of § 5-18A-14;

(4) After obtaining and evaluating proposals, a purchasing agency may accept the proposal it considers the most advantageous to the purchasing agency. Acceptance of a proposal shall be by written notice to the construction manager submitting the accepted proposal, and by simultaneously notifying in writing the other construction managers that their proposals were not accepted; and

(5) The purchasing agency shall reserve the right to reject any or all proposals submitted.
Source: SL 2010, ch 31, § 83.



§ 5-18B-45 Active involvement of licensed design professional required.

5-18B-45. Active involvement of licensed design professional required. Each contract for a public improvement shall have a licensed design professional actively involved in the project from the start of design through final completion as required by chapter 36-18A.

Source: SL 2010, ch 31, § 84.






Chapter 18C - Procurement by Local Government Units

§ 5-18C-1 Contract for transportation of students.

5-18C-1. Contract for transportation of students. No contract for the transportation of students may exceed five years. Specific provisions of the contract may be renegotiated during the term of the contract if guidelines for making changes are in the contract. Any change made during the term of the contract shall be reported in the school board minutes.

Source: SL 2010, ch 31, § 85.



§ 5-18C-2 Contract for services of school food service management company.

5-18C-2. Contract for services of school food service management company. No contract for the services of a local school food service management company may exceed one year. An original contract for the services of a school food service management company may be renewed annually no more than four times consecutively following the original contract. Both bid and contract shall specify that the contract may be renewed, but the local school is not required to renew the contract. Specific provisions of the original contract may be renegotiated prior to renewal if guidelines for making changes are in the original contract. The school board shall record in its minutes any changes made during the term of a food service management contract or renewal.

Source: SL 2010, ch 31, § 86.



§ 5-18C-3 Public sale or auction--Performance bond--Competitive quotations--Records to beretained.

5-18C-3. Public sale or auction--Performance bond--Competitive quotations--Records to be retained. The governing board of a unit of local government shall be exempted from the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18D if it is able to purchase supplies at a substantial savings at a public sale or auction. Any performance bond required by § 5-21-1 may be waived on items purchased for less than ten thousand dollars at a public sale or auction. The governing board shall contact and attempt to obtain competitive quotations from at least three suppliers of identical or similar supplies. The board may authorize an agent to attend a sale or auction and expend an amount not in excess of eighty percent of the average of the quotations received. A record of the names of the suppliers, the quotations received, and the procurement procedures used in purchasing shall be documented, noted in the minutes, and retained on file by the governing board.

Source: SL 2010, ch 31, § 87.



§ 5-18C-4 Water, sanitary sewer, and storm sewer trunk lines or mains, sewer collectionsystems, streets, and regional storm sewer detention ponds installed at developer'sexpense.

5-18C-4. Water, sanitary sewer, and storm sewer trunk lines or mains, sewer collection systems, streets, and regional storm sewer detention ponds installed at developer's expense. If a municipality requires a developer to install water, sanitary sewer, and storm sewer trunk lines or mains; sewer collection systems; or streets at the expense of the developer and the municipality requires the size of the trunk line or main, sewer collection systems, or streets to be larger than the developer's requirements, the price difference paid by the municipality and as determined by a licensed engineer's estimate is exempt from the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18D.

If a developer installs a regional storm sewer detention pond ahead of a municipality's schedule at the expense of the developer, the price of the pond construction paid by the municipality and based on certified quantities provided by a licensed engineer is exempt from the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18D.

Source: SL 2010, ch 31, § 88; SL 2012, ch 45, § 1.



§ 5-18C-5 County highway system and secondary highways--Dams.

5-18C-5. County highway system and secondary highways--Dams. Nothing in this chapter or chapter 5-18A, 5-18B, 5-18D, or 5-21 may be so construed as to prevent counties or townships from constructing or maintaining the county highway system and any secondary highways by means of drags, road planers, tractors, and other approved mechanical devices owned by said counties or townships. Nothing in this chapter or chapter 5-18A, 5-18B, 5-18D, or 5-21 may be construed to prevent the construction of dams in connection with water conservation projects if the cost of materials used does not exceed the total cost of twenty-five hundred dollars.

Source: SL 2010, ch 31, § 89.



§ 5-18C-6 Fuel purchased by local government units.

5-18C-6. Fuel purchased by local government units. The bid requirements of this chapter and chapters 5-18A, 5-18B, and 5-18D do not apply to the purchase of fuel by units of local government. The governing board of a unit of local government may, instead of advertising for bids, negotiate a contract for the purchase of fuel at the most advantageous price. The governing board shall contact and attempt to obtain competitive quotations from at least three suppliers. A record of the names of the suppliers, the quotations received and the procurement procedures used in purchasing shall be documented, noted in the minutes, and retained on file by the governing body. The contract may include a procedure for adjusting prices to meet changing market conditions not within the control of the vendor.

Source: SL 2010, ch 31, § 90.



§ 5-18C-7 Municipal garbage disposal contracts and supply contracts.

5-18C-7. Municipal garbage disposal contracts and supply contracts. For any contracts entered into pursuant to § 9-32-11 or for any supply contract, any local government may include a procedure for adjusting prices to meet changing market conditions not within the control of the vendor. The adjustments may not result in increases in the profit of the vendor, and shall be supported by written justification filed with the purchasing agent of the unit of local government.

Source: SL 2010, ch 31, § 91.



§ 5-18C-8 Purchases from state contract list or below state contract price.

5-18C-8. Purchases from state contract list or below state contract price. Notwithstanding the provisions of this chapter or chapter 5-18A, 5-18B, or 5-18D, any purchasing agency of a local governmental unit may purchase, without advertising for bids, from a willing vendor, any supplies contained in the state contract list established pursuant to § 5-18D-6, or from any willing vendor at a price at or below that shown in the state contract. The governing body of the purchasing agency shall note in its minutes what supplies were purchased from the state contract and shall further note the identity and address of the vendor and the price paid. If an item is purchased at a price lower than that found on the state contract, the purchasing agency shall note that fact in its minutes and show the identity and address of the vendor and the price paid.

Source: SL 2010, ch 31, § 92.






Chapter 18D - Procurement by State Agencies

§ 5-18D-1 Classification of supplies.

5-18D-1. Classification of supplies. The Bureau of Administration shall classify all supplies purchased for the use of every agency of state government. The bureau shall group items of the same class so that contracts may be grouped for like commodities or classes of commodities.

Source: SL 2010, ch 31, § 94.



§ 5-18D-2 Estimates of projected purchases.

5-18D-2. Estimates of projected purchases. State agencies shall submit estimates of projected purchases within established commodity classifications as required by the Bureau of Administration. The bureau may change or modify the agency estimates in any manner determined to be in the best interest of the state.

Source: SL 2010, ch 31, § 95.



§ 5-18D-3 Pooling of combined estimated needs.

5-18D-3. Pooling of combined estimated needs. The Bureau of Administration may pool the combined estimated needs of several agencies for identical supplies or services under one contract.

Source: SL 2010, ch 31, § 96.



§ 5-18D-4 Electronic procurement.

5-18D-4. Electronic procurement. For any state contract, any electronic sealed bid or proposal may only be submitted through an electronic procurement system authorized for use by the Bureau of Administration.

Source: SL 2010, ch 31, § 97.



§ 5-18D-5 Expert advice and assistance.

5-18D-5. Expert advice and assistance. The Bureau of Administration may obtain expert advice and assistance from any officer or employee of any state agency for recommendations or assistance in the preparation of specifications and in the examination of bids or proposals or testing of samples submitted with bids or proposals.

Source: SL 2010, ch 31, § 98.



§ 5-18D-6 State contract list.

5-18D-6. State contract list. The Bureau of Administration shall establish a state contract list that contains a listing of the supplies or services which are in contracts executed by the bureau. The list shall also contain the name and address of the vendor supplying the supplies or services and the price of the item. The bureau shall make the contract list available to other purchasing agencies in a manner determined by the bureau to be the most efficient.

Source: SL 2010, ch 31, § 99.



§ 5-18D-7 State bidders list.

5-18D-7. State bidders list. The Bureau of Administration may establish a state bidders list in order to facilitate the notification of official state invitations for bids or requests for proposals. Bidders may request placement on the state bidders list and notification of any lettings issued under this chapter. The bureau may establish by rules, promulgated pursuant to chapter 1-26, a fee for placement on the list to defray the cost of administration. Any fees charged shall be deposited in the internal service fund created in § 5-18D-8.

Source: SL 2010, ch 31, § 100.



§ 5-18D-8 Procurement management internal service fund created.

5-18D-8. Procurement management internal service fund created. There is hereby created in the state treasury a procurement management internal service fund. The commissioner of administration shall apportion all expenses incurred in the administration of the procurement management system to all state departments, agencies, and institutions utilizing such system. Payments received therefrom shall be deposited into the procurement management internal service fund.

Source: SL 2010, ch 31, § 101.



§ 5-18D-9 Rejection of bids to procure more advantageously elsewhere.

5-18D-9. Rejection of bids to procure more advantageously elsewhere. If, after all bids or proposals are examined, the Bureau of Administration is satisfied that it can procure any or all of the supplies or services covered by the bids or proposals more advantageously elsewhere than from those submitting bids or proposals, it may reject any or all bids or proposals and procure any or all of the required supplies or services at the most advantageous price.

Source: SL 2010, ch 31, § 102.



§ 5-18D-10 Drawing, signing, and filing of contracts.

5-18D-10. Drawing, signing, and filing of contracts. The attorney general shall draw all state contracts for supplies let under the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18C. Each contract shall be signed by the commissioner of administration or a designee, on the part of the state, and by the party to whom the contract has been awarded. Each contract and any required bond shall be filed in the Bureau of Administration.

Source: SL 2010, ch 31, § 103.



§ 5-18D-11 Cancellation or price adjustment for changing market conditions.

5-18D-11. Cancellation or price adjustment for changing market conditions. If a contract price for goods entered into by the state becomes unreasonable in view of changing market conditions, the Bureau of Administration may cancel the contract or adjust the contract price to meet the changing market conditions if it is necessary to obtain necessary supplies at the required time. Any contract price adjustment shall be justified in writing by the contractor to the Bureau of Administration and a copy of the adjustment and the written justification for the adjustment by the contractor and the bureau shall be filed with the auditor general. No contract price adjustment may allow for increased management costs or for an increase in the dollar amount of profit for the contractor having the contract. No contract price adjustment resulting in an increase may be made for or during the first ninety days of an annual contract.

Source: SL 2010, ch 31, § 104.



§ 5-18D-12 Suspension or debarment of business for cause.

5-18D-12. Suspension or debarment of business for cause. The Bureau of Administration, after notice to the business involved, may suspend or debar a business for cause from consideration of any state contracts. The suspension may not exceed three months and the debarment may not exceed three years. Any action to debar or suspend shall be conducted by the Bureau of Administration pursuant to chapter 1-26.

Source: SL 2010, ch 31, § 105.



§ 5-18D-13 Printing contracts--Penalty.

5-18D-13. Printing contracts--Penalty. Each state contract for printing shall provide for a specific amount of penalty for failure on the part of the contractor to deliver the public printing in accordance with the plans and specifications within the time to be designated in the contract. The penalty shall be a fixed sum for each day so delayed. The penalty shall be applied by the Bureau of Administration according to the contract. The amount of the penalty shall be deducted in the voucher for payment for the work done under the contract. The state auditor may draw no warrant for any amount deducted by the bureau in any voucher certified for payment by the bureau. However, no contractor may be held accountable for any delay occasioned by holding proof sheets.

Source: SL 2010, ch 31, § 106.



§ 5-18D-14 Printing office not to accept contracts from private individuals or organizations.

5-18D-14. Printing office not to accept contracts from private individuals or organizations. No printing office within state government, whether the office is within the Bureau of Administration or within an institution of higher education, may accept printing contracts or jobs from private individuals or organizations.

Source: SL 2010, ch 31, § 107.



§ 5-18D-15 Inscription listing publisher, number of copies, and cost of publication per copy.

5-18D-15. Inscription listing publisher, number of copies, and cost of publication per copy. The Bureau of Administration shall establish by rules, promulgated pursuant to chapter 1-26, the criteria by which any publication, brochure, pamphlet, or flyer with a total cost exceeding one hundred dollars, paid for and distributed by a state agency shall bear an inscription listing the publisher, the number of copies published, and the approximate cost of publication per copy.

Source: SL 2010, ch 31, § 108.



§ 5-18D-16 Soybean-based inks.

5-18D-16. Soybean-based inks. The Bureau of Administration shall purchase, if the price is reasonably competitive and the quality is acceptable, soybean-based inks in lieu of conventional inks for use in any state government operations. The bureau may require the use of soybean-based inks by any private vendor under contract to a state agency in carrying out the terms of the contract if the price of the inks is reasonably competitive and the quality is acceptable.

Source: SL 2010, ch 31, § 109.



§ 5-18D-17 Professional services exceeding fifty thousand dollars.

5-18D-17. Professional services exceeding fifty thousand dollars. No agency of the state may award or renew a contract for professional services exceeding fifty thousand dollars without complying with the procedures set forth in this section to § 5-18D-22, inclusive. Any agency seeking such professional services shall issue a request for proposals. The agency shall publish any request for proposals issued pursuant to this section on the electronic procurement system maintained by the Bureau of Administration. The request for proposals shall include the procedures for the solicitation and award of the contract.

Source: SL 2010, ch 31, § 111.



§ 5-18D-18 Evaluation criteria to be stated in request for proposals.

5-18D-18. Evaluation criteria to be stated in request for proposals. The request for proposals shall state the relative importance of evaluation criteria to be used in the ranking of prospective contractors. The agency shall include the following evaluation criteria in any request for proposals:

(1) Specialized expertise, capabilities, and technical competence as demonstrated by the proposed approach and methodology to meet the project requirements;

(2) Resources available to perform the work, including any specialized services, within the specified time limits for the project;

(3) Record of past performance, including price and cost data from previous projects, quality of work, ability to meet schedules, cost control, and contract administration;

(4) Availability to the project locale;

(5) Familiarity with the project locale;

(6) Proposed project management techniques; and

(7) Ability and proven history in handling special project constraints.
Source: SL 2010, ch 31, § 112.



§ 5-18D-19 Discussion and negotiation of project.

5-18D-19. Discussion and negotiation of project. The agency and the highest ranked contractor shall mutually discuss and refine the scope of services for the project and shall negotiate terms, including compensation and performance schedule. The compensation level paid shall be reasonable and fair to the agency, as determined by the agency. If the agency and the highest ranked contractor are unable for any reason to negotiate a contract at a compensation level that is reasonable and fair to the agency, the agency shall, by notification either orally or in writing, terminate negotiations with the contractor. The agency may then negotiate with the next highest ranked contractor. The negotiation process may continue through successive contractors, according to agency ranking, until an agreement is reached or the agency terminates the contracting process.

Source: SL 2010, ch 31, § 113.



§ 5-18D-20 Register of proposals for professional service contract--Confidential information.

5-18D-20. Register of proposals for professional service contract--Confidential information. A register of proposals shall be prepared and maintained by any state agency issuing a request for proposals for a professional service contract. The register shall contain the names of any person whose qualifications were considered and the name of the person that was awarded the contract. Any professional service contract and the documentation that was the basis for the contract is public except for proprietary information which shall remain confidential. The qualifications and any other documentation of any person not issued a contract shall remain confidential.

Source: SL 2010, ch 31, § 114.



§ 5-18D-21 Exemption of certain professional service contracts.

5-18D-21. Exemption of certain professional service contracts. The provisions of §§ 5-18D-17 to 5-18D-20, inclusive, do not apply to contracts issued for:

(1) Services of such a unique nature that the contractor selected is clearly and justifiably the only practicable source to provide the service. Determination that the contractor selected is justifiably the sole source is based on either the uniqueness of the service or sole availability at the location required;

(2) Emergency services necessary to meet an urgent or unexpected requirement or if health and public safety or the conservation of public resources is at risk;

(3) Services subject to federal law, regulation, or policy or state statute, under which a state agency is required to use a different selection process or to contract with an identified contractor or type of contractor;

(4) Services for professional legal services;

(5) Services of expert witnesses, hearing officers, or administrative law judges retained by state agencies for administrative or court proceedings;

(6) Services involving state or federal financial assistance passed through by a state agency to a political subdivision;

(7) Medical services and home and community-based services;

(8) Services to be performed for a state agency by another state or local government agency or contracts made by a state agency with a local government agency for the direct provision of services to the public; or

(9) Services to be provided by entertainers for the state fair and other events.
Source: SL 2010, ch 31, § 115.



§ 5-18D-22 Effect on time deadline in contested case.

5-18D-22. Effect on time deadline in contested case. Notwithstanding any other provisions of law, an agency that is required to issue a decision in a contested case proceeding in one year or less may increase its statutory deadline for issuing the agency decision by sixty days if the agency seeks to enter into a professional services contract covered by §§ 5-18D-17 to 5-18D-20, inclusive.

Source: SL 2010, ch 31, § 116.



§ 5-18D-23 Notice of intent to purchase property or liability insurance or performance bonds.

5-18D-23. Notice of intent to purchase property or liability insurance or performance bonds. The Bureau of Administration shall publish notice of its intent to purchase property or liability insurance or performance bonds. Publication of a notice containing a description of the coverage sought as a display advertisement in at least three newspapers of general circulation in different parts of the state at least sixty days prior to the purchase, along with publication in the South Dakota Register, shall be considered compliance with the notice requirements of this section.

The notice provisions of this section do not apply to expenditures of less than five thousand dollars.

Source: SL 2010, ch 31, § 117.



§ 5-18D-24 Bureau record keeping.

5-18D-24. Bureau record keeping. The Bureau of Administration shall keep suitable records in which shall be recorded all requisitions for public printing, stationery, and supplies, all advertisements, bids, certified checks, bonds, contracts, orders, vouchers, and all acts and proceedings taken under the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18C. All requisitions, advertisements, bids, certified checks, bonds, specifications, schedules of specifications, contracts, reports, and any other papers or documents executed under the provisions of this chapter and chapters 5-18A, 5-18B, and 5-18C shall constitute the files in the bureau, except as otherwise provided for in this chapter and chapters 5-18A, 5-18B, and 5-18C.

Source: SL 2010, ch 31, § 119.



§ 5-18D-25 Motor vehicle procurement.

5-18D-25. Motor vehicle procurement. The procurement of motor vehicles by the state shall only be from authorized dealers licensed by the State of South Dakota.

Source: SL 2010, ch 31, § 93.



§ 5-18D-26 State auditor stop order.

5-18D-26. State auditor stop order. The state auditor may stop the letting or the execution of any contract with the state, or with any state officer, commission, board, institution, or agency by serving a written notice of the order on the officer, commission, or board involved, the secretary of state, the attorney general, and on the contractor, if any, stating the grounds on which the state auditor has determined that the contract is illegal, unauthorized, or improper.

Source: SL 2010, ch 31, § 24.



§ 5-18D-27 Appeal of state auditor stop order.

5-18D-27. Appeal of state auditor stop order. From any order or decision of the state auditor stopping execution of any contract obligation of the state, any person aggrieved or interested may appeal to the State Board of Finance at any time within twenty days after the stop order was filed with either the attorney general, the secretary of state, the state treasurer, or the department involved by serving notice of appeal on the state auditor and the Governor. The notice shall state the decision being appealed and shall ask for a hearing on the appeal. Upon receiving the notice, the Governor shall call a meeting of the State Board of Finance. The board shall consider the appeal, make a decision, enter the decision in the journal, and give notice to the appellant and the department involved. Any order of the Board of Finance as expressed in the board's decision is binding upon the state department, institution, agency, or office involved and shall be carried out accordingly.

Source: SL 2010, ch 31, § 25.






Chapter 19 - Residential Preference in Public Contracts [Repealed]

§ 5-19-1 to 5-19-9. Repealed.

5-19-1 to 5-19-9. Repealed by SL 2010, ch 31, § 1.






Chapter 20 - Preference for Handicapped in Public Contracts [Repealed]

§ 5-20-1 , 5-20-2. Repealed.

5-20-1, 5-20-2. Repealed by SL 2010, ch 31, § 1.



§ 5-20-3 Superseded.

5-20-3. Superseded.



§ 5-20-3.1 Repealed.

5-20-3.1. Repealed by SL 1977, ch 226, § 26.



§ 5-20-4 to 5-20-8. Repealed.

5-20-4 to 5-20-8. Repealed by SL 2010, ch 31, § 1.






Chapter 21 - Performance Bonds for Public Improvement Contracts

§ 5-21-1 Surety bond required--Obligation of prompt payment of laborers and materialmen.

5-21-1. Surety bond required--Obligation of prompt payment of laborers and materialmen. Except as provided in § 31-12-15, when any contract is entered into for the construction of public improvement or the furnishing of any material or labor therefor, the contractor is required, before commencing such work, to furnish surety in an amount not less than the contract price, for the faithful performance of the contract, with the additional obligation that the contractor shall promptly pay all persons supplying him with labor or material in the prosecution of the work provided for in the contract.

Source: SL 1907, ch 138, § 1; SL 1909, ch 245, § 1; RC 1919, § 8215; SDC 1939, § 65.0702; SL 1939, ch 300, § 7; SL 1987, ch 60, § 1.



§ 5-21-1.1 Waiver of performance security requirement on contracts less than certain amount.

5-21-1.1. Waiver of performance security requirement on contracts less than certain amount. The requirement of a performance security may be waived by public corporations when the bid submitted does not exceed twenty-five thousand dollars.

Source: SL 1968, ch 276; SL 1977, ch 51, § 2; SL 1985, ch 42, § 3; SL 1988, ch 56, § 3.



§ 5-21-1.2 Waiver of performance and payment bonds on contracts less than certain amount.

5-21-1.2. Waiver of performance and payment bonds on contracts less than certain amount. The State of South Dakota, acting through the Bureau of Administration, shall waive the requirement of a performance and payment bond, before the bid letting, on state projects if the awarded contract does not exceed fifty thousand dollars.

Source: SL 1999, ch 27, § 1.



§ 5-21-2 Public corporation's civil liability for failure to require bond for protection of laborersand materialmen.

5-21-2. Public corporation's civil liability for failure to require bond for protection of laborers and materialmen. In case any such public corporation shall fail or neglect to require the execution of the surety provided for in § 5-21-1, such public corporation shall be liable to pay any person who shall have performed labor or furnished any material that entered into the erection, alteration, repair or improvement of such building, the value of such work or material and an action may be maintained therefor; provided, that an action brought under the provisions of this section shall be commenced within ninety days from the acceptance of the work for which the same shall be claimed.

Source: SL 1909, ch 245, § 2; RC 1919, § 8217; SDC 1939, § 65.0704; SL 1939, ch 300, § 9.



§ 5-21-3 Surety bond to cover use tax liability--Amount of liability.

5-21-3. Surety bond to cover use tax liability--Amount of liability. If a contract is entered into for the construction, alteration, or repair of improvements to be located in this state, including public improvements, and the contractor or subcontractor furnishes surety for the faithful performance of the contract, there is hereby imposed an additional obligation upon the surety to the State of South Dakota that the contractor or subcontractor shall promptly pay all taxes which may accrue to the State of South Dakota under the provisions of chapters 10-46, 10-46A, and 10-46B. For the purposes of this section and § 5-21-4 the term, surety, means a bond or undertaking executed by a surety company authorized to do business in the State of South Dakota.

Source: SL 1957, ch 479, §§ 1, 2; SDC Supp 1960, § 65.0702-1; SL 1992, ch 48, § 1.



§ 5-21-4 Notice of surety bond to secretary of revenue--Termination of surety's liability for useand excise tax.

5-21-4. Notice of surety bond to secretary of revenue--Termination of surety's liability for use and excise tax. The surety within sixty days after entering into such performance bond shall send notice of the bond to the secretary of revenue. Six months after the completion of the contract and the acceptance of the improvement by the owner thereof, the additional obligation imposed upon the surety shall cease unless written notice, within such period of time, of unpaid use taxes and contractors' excise taxes, is given to the surety by the secretary of revenue.

Source: SL 1957, ch 479, § 2; SDC Supp 1960, § 65.0702-1; SL 1992, ch 48, § 2.



§ 5-21-5 Laborers' and materialmen's right to intervene in action against public contractor--Prorata distribution if surety's liability insufficient.

5-21-5. Laborers' and materialmen's right to intervene in action against public contractor--Pro rata distribution if surety's liability insufficient. Any person who has furnished labor or material used in the construction of any such public improvement as described in § 5-21-1, payment for which has not been made, shall have the right to intervene and be made a party to any action instituted by the public corporation on the surety, and to have his rights and claims adjudicated in such action and judgment rendered thereon, subject, however, to the priority of the claim and judgment of such public corporation. If the full amount of liability of the surety company is insufficient to pay the full amount of such claims and demands, then, after paying the full amount due the public corporation, the remainder shall be distributed pro rata among such interveners.

Source: SL 1907, ch 138, § 1; SL 1909, ch 245, § 1; RC 1919, § 8215; SDC 1939, § 65.0702; SL 1939, ch 300, § 7.



§ 5-21-6 Action by laborer or materialman on public contractor's bond--Limitation of action--Intervention by other claimants--Costs.

5-21-6. Action by laborer or materialman on public contractor's bond--Limitation of action--Intervention by other claimants--Costs. If no suit should be brought by the public corporation within six months from the completion and final settlement of such contract, the person supplying the contractor with labor or material shall, upon application therefor and furnishing affidavit to the corporation that labor or material for the prosecution of such work has been supplied by him and payment for the same has not been made, be furnished with a certified copy of such contract and surety, upon which he shall have a right of action and shall be authorized to bring suit in the name of the public corporation in the circuit court for the county in which such contract was to be performed and not elsewhere, for his use and benefit, against such contractor and his surety, and to prosecute the same to final judgment; provided, that where suit is instituted by any such person on the surety of the contractor, it shall not be commenced until six months after the complete performance of such contract and final settlement thereof but must be commenced within one year thereafter; provided, further, that where suit is so instituted by any such person, only one action shall be brought, and any person may file his claim in such action and be made a party thereto within one year from the completion of the work under such contract, and not later; and provided, further, that costs shall not be taxed in such suit against the public corporation.

Source: SL 1907, ch 138, § 2; RC 1919, § 8216; SDC 1939, § 65.0703; SL 1939, ch 300, § 8.



§ 5-21-7 Pro rata distribution among claimants if bond insufficient--Surety relieved fromliability by payment into court.

5-21-7. Pro rata distribution among claimants if bond insufficient--Surety relieved from liability by payment into court. If recovery on the bond should be inadequate to pay the amounts found due all such persons, judgment shall be given to each person for his pro rata of the amount of recovery. The surety company may pay into court for distribution among such claimants and creditors the full amount of the penalty named in the bond, less any amount which such surety company may have paid to the public corporation by reason of the execution of such bond, and upon so doing the surety company shall be relieved from further liability.

Source: SL 1907, ch 138, § 2; RC 1919, § 8216; SDC 1939, § 65.0703; SL 1939, ch 300, § 8.



§ 5-21-8 Personal and public notice to creditors of action on public contractor's bond.

5-21-8. Personal and public notice to creditors of action on public contractor's bond. In all suits instituted under the provisions of §§ 5-21-5 and 5-21-6, personal notice of the pendency of such suit, informing them of their right to intervene, as the court may order, shall be given to all known creditors, and in addition thereto notice shall be given by publication in some newspaper of general circulation, published in the county where the contract is being performed once each week for at least two successive weeks with the first publication to be made at least three months before the time limited therefor.

Source: SL 1907, ch 138, § 2; RC 1919, § 8216; SDC 1939, § 65.0703; SL 1939, ch 300, § 8; SL 1972, ch 33, § 1.






Chapter 22 - Liens Relating to Public Improvement Contracts

§ 5-22-1 Mechanics' and materialmen's lien on amounts due under contract.

5-22-1. Mechanics' and materialmen's lien on amounts due under contract. Any person who shall furnish skill, labor, materials, machinery, or supplies, services, or equipment, in connection with the carrying on of any work of construction, alteration, or repair of any public improvement work of the State of South Dakota, or any of its political subdivisions including counties, townships, municipalities, school districts, drainage districts, and any departments, bureaus, agencies, or commissions thereof to any person who shall have made any contract or subcontract therefor, shall have a lien for the same upon all moneys in the control of such public body due or to become due under such contract.

Source: SL 1895, ch 133, §§ 1, 9; RCCivP 1903, §§ 713, 721; RC 1919, §§ 1660, 1668; SL 1925, ch 221; SL 1929, ch 213; SDC 1939, § 39.0901.



§ 5-22-2 Filing with public officer of account of claim--Effect of late filing--Agreed statementas equivalent of account.

5-22-2. Filing with public officer of account of claim--Effect of late filing--Agreed statement as equivalent of account. Every person wishing to avail himself of the provisions of the statutes providing liens on proceeds of public improvement contracts shall, within twenty days after any item claimed by him shall have been furnished or any work done by him shall have been performed, file with the officer of such public body who is by law made the custodian of its official records, a just and true account of the demand due or to become due him after allowing all credits and verified by his affidavit. A failure to file the same within the time aforesaid shall not defeat the lien upon the amount remaining due to the contractor at the time of filing. If any person who shall have performed labor or furnished materials as provided in this chapter shall procure from the contractor a settlement and statement of his account, signed by the contractor and verified by his own affidavit, the same may be filed and shall have the same force and effect as the account heretofore mentioned.

Source: SL 1895, ch 133, § 2; RCCivP 1903, § 714; RC 1919, § 1661; SDC 1939, § 39.0902.



§ 5-22-3 Endorsement and report of accounts filed with public officer--Time of attachment oflien--Receipt or certified copy given.

5-22-3. Endorsement and report of accounts filed with public officer--Time of attachment of lien--Receipt or certified copy given. The officer of the public body with whom the account is filed shall endorse upon every account so filed, the date of the filing and report the same to the next meeting of the governing board of such public body. All liens so claimed shall attach from the time of such filing. The officer shall, if demanded, give the person filing, a receipt showing such date of filing or a certified copy of the account or substantial abstract thereof and filing thereon.

Source: SL 1895, ch 133, § 3; RCCivP 1903, § 715; RC 1919, § 1662; SDC 1939, § 39.0903.



§ 5-22-4 Actions to enforce or determine lien--Parties to action--Assertion of lien by answer.

5-22-4. Actions to enforce or determine lien--Parties to action--Assertion of lien by answer. Any person having such lien may bring an action to enforce the same in the circuit court for the county where the work or improvement or any part thereof shall be situated. Actions may likewise be commenced to determine such lien by the public body or the contractor. The plaintiff in any such action must make all persons who shall have filed liens, the contractor, and the public body parties thereto.

Any person claiming a lien, if he be a defendant, may set forth such lien by answer.

Source: SL 1895, ch 133, § 4; RCCivP 1903, § 716; RC 1919, § 1663; SDC 1939, § 39.0904.



§ 5-22-5 Judicial determination of validity of liens and order of payment.

5-22-5. Judicial determination of validity of liens and order of payment. The court shall determine the validity of all liens filed, the amount due upon each, the amount due to the contractor, and if the amount due to the contractor be sufficient, shall order the public body to pay the amounts of all liens adjudged valid to the persons entitled to the same and the costs of the action and the residue, if any, to the contractor.

Source: SL 1895, ch 133, § 4; RCCivP 1903, § 716; RC 1919, § 1663; SDC 1939, § 39.0904.



§ 5-22-6 Pro rata distribution if contract proceeds insufficient--Deficiency judgment againstcontractor--Restriction on public liability.

5-22-6. Pro rata distribution if contract proceeds insufficient--Deficiency judgment against contractor--Restriction on public liability. If the amount due the contractor shall not be sufficient to pay all liens in full, the court shall order and direct the payment of the same, after deducting the costs of the action, to the persons whose liens are adjudged valid, ratably in proportion to the amounts of their several claims; and may render proper judgment against the contractor for any deficiencies.

The public body shall not be liable in any event for more than the amount due to the contractor under provisions of these statutes for any costs of the action.

Source: SL 1895, ch 133, § 4; RCCivP 1903, § 716; RC 1919, § 1663; SDC 1939, § 39.0904.



§ 5-22-7 Limitation of actions to enforce lien.

5-22-7. Limitation of actions to enforce lien. All claims to liens under this chapter relating to public improvement contracts shall cease to have any validity or to be binding upon the public body or the contractor under the provisions of this chapter unless an action to enforce the same as hereinbefore provided shall be commenced within thirty days from the acceptance of the work for which the same shall be claimed or unless asserted under the provisions of §§ 5-22-9 to 5-22-11, inclusive.

Source: SL 1895, ch 133, § 5; RCCivP 1903, § 717; RC 1919, § 1664; SDC 1939, § 39.0905.



§ 5-22-8 Discharge of lien.

5-22-8. Discharge of lien. Any such lien may be discharged:

(1) By filing with the officer with whom the liens shall be filed a certificate of satisfaction of the claimant or his successor in interest duly acknowledged;

(2) By lapse of the time within which an action to enforce the same may be commenced without such action having been commenced;

(3) By satisfaction of any judgment that may be rendered in any action to foreclose such lien.
Source: SL 1895, ch 133, § 6; RCCivP 1903, § 718; RC 1919, § 1665; SDC 1939, § 39.0908.



§ 5-22-9 Notice by public contractor to file claims against subcontractors--Contents of notice.

5-22-9. Notice by public contractor to file claims against subcontractors--Contents of notice. At any time after the completion of any work or improvement for any public body the contractor may issue notice as hereinafter provided, specifically stating that the improvement has been completed and requiring that all subcontractors or persons who furnished any items of labor, service, skill, material, equipment, or supplies for any subcontractor, naming them, must file their claims with the contractor within one hundred twenty days after the first publication of said notice.

The notice shall specify the name and address of the public body, department, bureau, commission, or agency thereof which caused the improvement to be made and the name and address of the contractor, and that claims shall be filed at both addresses so specified. If the contractor be a nonresident of the State of South Dakota, he shall specify a place and address within the state where claims may be filed.

Source: SL 1929, ch 213; SDC 1939, § 39.0906.



§ 5-22-10 Filing and publication of notice to file claims against subcontractors.

5-22-10. Filing and publication of notice to file claims against subcontractors. The contractor shall file such notice with the governing board of the public body in charge of the improvement, and such board shall thereupon by resolution designate a newspaper or newspapers in the vicinity of the work or improvement in which publication of said notice shall be made. The notice shall be published in such newspaper or newspapers once each week for at least two successive weeks and proof of such publication filed with the clerk, secretary, or similar officer of the public body making the improvement.

Source: SL 1929, ch 213; SDC 1939, § 39.0906; SL 1972, ch 33, § 2.



§ 5-22-11 Claims and liens against contractor and public body barred by failure to file--Rightsagainst subcontractor preserved.

5-22-11. Claims and liens against contractor and public body barred by failure to file--Rights against subcontractor preserved. All claims for any items under the provisions of this chapter furnished by any subcontractor or by any person to any subcontractor for making said improvement which are not filed in accordance with the provisions of said notice within one hundred twenty days from the first publication thereof shall be barred as a lien or claim against the public body and contractor, and no action on any claim so barred shall be maintained nor any right of setoff or counterclaim thereon enforced in any court in this state against the public body or the contractor nor against the surety or bonding company for either, but nothing in this statute shall in any manner bar the right of any person who has furnished any lienable items to any subcontractor to collect for the same from the said subcontractor.

Source: SL 1929, ch 213; SDC 1939, § 39.0906.



§ 5-22-12 Right of action not lost by loss of lien.

5-22-12. Right of action not lost by loss of lien. Nothing in the statutes relating to such liens on public funds unless limited as hereinbefore provided shall impair or affect the right of any person to whom any sum may be due for work, skill, services, materials, power, machinery, or supplies furnished to any contractor for any of the work hereinbefore mentioned, to maintain an action against the person liable therefor.

Source: SL 1895, ch 133, § 7; RCCivP 1903, § 719; RC 1919, § 1666; SDC 1939, § 39.0907.






Chapter 23 - State Purchases and Printing [Repealed]

§ 5-23-1 Superseded.

5-23-1. Superseded.



§ 5-23-1.1 to 5-23-5. Repealed.

5-23-1.1 to 5-23-5. Repealed by SL 2010, ch 31, § 1.



§ 5-23-6 Repealed.

5-23-6. Repealed by SL 1985, ch 33, § 18.



§ 5-23-7 to 5-23-13. Repealed.

5-23-7 to 5-23-13. Repealed by SL 2010, ch 31, § 1.



§ 5-23-14 , 5-23-14.1. Repealed.

5-23-14, 5-23-14.1. Repealed by SL 1997, ch 38, §§ 3, 4.



§ 5-23-14.2 to 5-23-22.4. Repealed.

5-23-14.2 to 5-23-22.4. Repealed by SL 2010, ch 31, § 1.



§ 5-23-22.5 Repealed.

5-23-22.5. Repealed by SL 1992, ch 254, § 50A.



§ 5-23-22.6 Repealed.

5-23-22.6. Repealed by SL 2010, ch 31, § 1.



§ 5-23-23 Superseded.

5-23-23. Superseded.



§ 5-23-24 Repealed.

5-23-24. Repealed by SL 1997, ch 38, § 5.



§ 5-23-25 to 5-23-31. Repealed.

5-23-25 to 5-23-31. Repealed by SL 2010, ch 31, § 1.



§ 5-23-32 Repealed.

5-23-32. Repealed by SL 2008, ch 32, § 17.



§ 5-23-32.1 Repealed.

5-23-32.1. Repealed by SL 1987, ch 63, § 2.



§ 5-23-32.2 to 5-23-34. Repealed.

5-23-32.2 to 5-23-34. Repealed by SL 2010, ch 31, § 1.



§ 5-23-35 Repealed.

5-23-35. Repealed by SL 1980, ch 24, § 74.



§ 5-23-36 , 5-23-37. Repealed.

5-23-36, 5-23-37. Repealed by SL 2010, ch 31, § 1.



§ 5-23-38 to 5-23-40. Transferred.

5-23-38 to 5-23-40. Transferred to §§ 1-40-40 to 1-40-42 by SL 2010, ch 31, § 118.



§ 5-23-41 to 5-23-47. Repealed.

5-23-41 to 5-23-47. Repealed by SL 2010, ch 31, § 1.



§ 5-23-48 Repealed.

5-23-48. Repealed by SL 2008, ch 32, § 18.



§ 5-23-49 Repealed.

5-23-49. Repealed by SL 2010, ch 31, § 1.






Chapter 24 - Receipt, Care and Accounting for Public Property

§ 5-24-1 Annual inventory of personal property required of local officers and employees.

5-24-1. Annual inventory of personal property required of local officers and employees. County, township, or municipal officers or employees, having in their custody any public personal property, requiring inventory, as defined in rules issued by the commissioner of the Bureau of Administration shall annually on the thirty-first day of December, or within ten days thereafter, make in duplicate an inventory of all the public personal property. School employees designated by the school board shall make such inventory annually by June thirtieth and file it as provided in § 5-24-3.

Source: SDC 1939, § 48.0501; SL 1961, ch 257; SL 1970, ch 41; SL 1975, ch 61, § 1; SL 1977, ch 54, § 1; SL 1983, ch 36, § 1; SL 2001, ch 31, § 1.



§ 5-24-1.1 Inventory of state personal property required.

5-24-1.1. Inventory of state personal property required. Officers and employees of each state institution and department are required to maintain an inventory of all public personal property in the manner prescribed by rule by the commissioner of the Bureau of Administration.

Source: SL 1977, ch 54, § 2; SL 1984, ch 30, § 78.



§ 5-24-2 Cost or value to be shown in inventory--Filing.

5-24-2. Cost or value to be shown in inventory--Filing. The inventories required by §§ 5-24-1 and 5-24-1.1 shall show the actual cost for each item, or the estimated cost at the time of acquisition, if the actual cost cannot be ascertained. In the case of gifts, the estimated fair market value at the time of acquisition shall be used. The officer or employee shall retain one copy of the inventory in the officer's or employee's office. The others shall be filed as provided in §§ 5-24-1.1 and 5-24-3.

Source: SL 1903, ch 220, §§ 1 to 3; SL 1913, ch 293, § 1; RC 1919, § 7048; SDC 1939, § 48.0501; SL 1975, ch 61, § 2; SL 1977, ch 54, § 3; SL 1983, ch 36, § 2; SL 1984, ch 30, § 79; SL 2011, ch 2, § 87.



§ 5-24-3 Place of filing of duplicate inventories.

5-24-3. Place of filing of duplicate inventories. All officers in state educational institutions shall file one copy of the annual inventory with the secretary of the Board of Regents, and one copy with the commissioner of the Bureau of Administration. All county officers and employees shall file one copy of the annual inventory with the county auditor. All municipal officers and employees shall file one copy of the annual inventory with the city auditor, finance officer, or town clerk of their respective municipalities. All township officers and employees shall file one copy of the annual inventory with the clerks of their respective townships. All school employees shall file one copy of the annual inventory with the business manager.

Source: SL 1903, ch 220, §§ 1 to 3; SL 1913, ch 293, § 1; RC 1919, § 7048; SDC 1939, § 48.0501; SL 1975, ch 61, § 3; SL 1983, ch 36, § 3; SL 1984, ch 30, § 80.



§ 5-24-4 Purchased property to be noted in inventory report.

5-24-4. Purchased property to be noted in inventory report. When any personal property is purchased by the state or any county, municipality, township, or school district, to be utilized in pursuance of the duties of the office for which supplied, a note shall at once be made of its purchase and receipt in the inventory report for that year.

Source: SL 1913, ch 293, § 6; RC 1919, § 7053; SDC 1939, § 48.0504; SL 1977, ch 54, § 4; SL 1992, ch 60, § 2.



§ 5-24-5 Lost or destroyed property to be noted in inventory--Date and circumstances shown.

5-24-5. Lost or destroyed property to be noted in inventory--Date and circumstances shown. If any article in the custody of any officer or employee is lost or destroyed, the officer or employee shall make a note of the loss or destruction in the inventory for the current year, giving the date and circumstances of the loss or destruction.

Source: SL 1903, ch 220, § 4; SL 1913, ch 293, § 2; RC 1919, § 7049; SDC 1939, § 48.0502; SL 2011, ch 2, § 88.



§ 5-24-6 Civil liability of officer for failure to account for property.

5-24-6. Civil liability of officer for failure to account for property. If an officer or employee disposes of personal property without complying with the requirements of this chapter, the officer or employee, in addition to the penal penalty prescribed by law, is liable for the value thereof as shown by the last preceding inventory, to be recovered in a civil suit.

Source: SL 1913, ch 293, § 9; RC 1919, § 7056; SDC 1939, § 48.0506; SL 2011, ch 2, § 89.



§ 5-24-7 Delivery of public property to successor in office--Receipt.

5-24-7. Delivery of public property to successor in office--Receipt. Each officer enumerated in § 5-24-1, shall turn over all the public personal property in the officer's possession to the officer's successor in office. Each officer shall take the receipt of the officer's successor for all property requiring inventory, as defined in rules promulgated by the commissioner of the Bureau of Administration. The officer shall file any receipt in the offices where the officer is, by this chapter, required to file the inventory of the personal property in the officer's possession.

Each officer enumerated in § 5-24-1 shall, upon assuming office, give a receipt to his or her predecessor for all public personal property requiring inventory, as defined in rules promulgated by the commissioner of the Bureau of Administration, turned over to the officer.

Source: SL 1913, ch 293, § 7; RC 1919, § 7054; SDC 1939, § 48.0505; SL 1975, ch 61, § 4; SL 2011, ch 2, § 90.



§ 5-24-8 Failure to account for public property as misdemeanor.

5-24-8. Failure to account for public property as misdemeanor. Any officer who fails to comply with any of the provisions of §§ 5-24-1 to 5-24-7, inclusive, is guilty of a Class 2 misdemeanor.

Source: SL 1913, ch 293, § 8; RC 1919, § 7055; SDC 1939, § 48.9902; SL 1980, ch 24, § 75; SL 2011, ch 2, § 91.



§ 5-24-9 to 5-24-9.5. Repealed.

5-24-9 to 5-24-9.5. Repealed by SL 2008, ch 32, §§ 19 to 24.



§ 5-24-10 Repealed.

5-24-10. Repealed by SL 1977, ch 54, § 14.



§ 5-24-11 Repealed.

5-24-11. Repealed by SL 2011, ch 2, § 92.



§ 5-24-12 Acceptance of gifts to state--Actions for recovery.

5-24-12. Acceptance of gifts to state--Actions for recovery. Whenever any grant, devise, bequest, donation, or gift, or assignment of money, or chose in action, of any property, real or personal, is made to this state, the Governor shall receive the gift, the title thereto shall pass to the state, and the state may, if necessary, commence proceedings for the recovery of such property. However, if such gift is subject to any preexisting condition or contractual obligation, the Governor shall receive it only after determining that it is the best interest of the state to do so. A gift may be received subject to a preexisting condition or contractual obligation which it would be otherwise illegal to impose on state property if the property were already in the possession of the state.

Source: SDC 1939, § 55.1102; SL 1949, ch 216; SL 1977, ch 54, § 7; SL 1996, ch 46.



§ 5-24-13 Acceptance and distribution of federal surplus property--Records.

5-24-13. Acceptance and distribution of federal surplus property--Records. The commissioner of administration shall cooperate with the United States government, the general services administration, or any other duly constituted federal agency, by expending moneys and accepting federal surplus commodities and property for care, exchange, and distribution of them to all eligible institutions. The commissioner of administration shall appoint an administrator who shall keep and maintain an accurate record of all property received and distributed. The record is subject to audit by the Department of Legislative Audit.

Source: SL 1953, ch 286; SL 1959, ch 292, § 3; SDC Supp 1960, § 55.1110; SL 1975, ch 62, § 1; SL 1976, ch 62; SL 2011, ch 2, § 94.



§ 5-24-14 Property management internal service fund.

5-24-14. Property management internal service fund. There is hereby created in the state treasury a property management internal service fund. The commissioner of administration shall apportion all expenses incurred in the administration and operation of the property management program to all state departments, agencies, and institutions utilizing such program. All payments received by the Bureau of Administration pursuant to this section shall be deposited in the property management internal service fund.

Source: SL 1992, ch 47, § 3.



§ 5-24-15 Transfer of property from Homestake Mining Company authorized.

5-24-15. Transfer of property from Homestake Mining Company authorized. The Governor, pursuant to § 5-24-12, may accept, on behalf of the State of South Dakota, the transfer of any property or equipment from the Homestake Mining Company.

Source: SL 2001, ch 33, § 1.



§ 5-24-16 Repealed.

5-24-16. Repealed by SL 2011, ch 2, § 95.



§ 5-24-17 to 5-24-20. Repealed.

5-24-17 to 5-24-20. Repealed by SL 2004, ch 65, § 5, eff. July 1, 2007.



§ 5-24-21 Repealed.

5-24-21. Repealed by SL 2011, ch 2, § 96.






Chapter 24A - Disposal of State Surplus Property

§ 5-24A-1 Definition of terms.

5-24A-1. Definition of terms. Terms used in this chapter mean:

(1) "Administrator," the director of property management for the Bureau of Administration;

(2) "Authorized entity," a political subdivision, school, Indian tribe, or any nonprofit educational or health institutions as determined under Section 501 of the Internal Revenue Code;

(3) "Bureau," the Bureau of Administration;

(4) "Cannibalization," to take salvageable parts from a disabled machine for use in building or repairing another machine; or to make use of a part taken from one thing in building or repairing something else;

(5) "Disposed," the destruction, sale, transfer, trade in, discarding, or donation of state personal property;

(6) "Fair market value," the price at which sales have been consummated for assets of like type, quality, and quantity in a particular market at time of acquisition;

(7) "Fixed asset," personal property that has an expected life exceeding one year and has an initial purchase cost of five thousand dollars or more;

(8) "Net disposal value," the fair market value less the expense of the most cost effective disposal method;

(9) "Personal property," all property which, due to its nature or physical characteristics, cannot be included within the scope or definition of real property. The term includes property capable of being moved from one place to another and usually has a useful life of temporary duration as compared to real property. The term does not include livestock, seed, nursery stock, or organisms purchased for use in research, agricultural, landscaping, or forestry activities of state institutions or agencies or products derived or made from them. The term does not include foodstuffs or inventory purchased for resale by state institutions;

(10) "Proceeds," funds derived from the sale of surplus property;

(11) "Property manager," the chief administrative officer of the agency or an authorized agent;

(12) "Public auction," either a tangible event at a public location, an electronic event which is advertised and made available to the public via the internet, or some other bid process which is advertised and made available to the public;

(13) "Public agency," any unit of state, local, or tribal government within the State of South Dakota;

(14) "Surplus property," any item of personal property that is no longer needed by the owning agency.
Source: SL 2008, ch 32, § 1.



§ 5-24A-2 Disposition of surplus property by Bureau of Administration.

5-24A-2. Disposition of surplus property by Bureau of Administration. The Bureau of Administration is responsible for the disposition of all surplus property for all state agencies. No state agency may dispose of surplus property without the written authorization of the bureau which may be in electronic format.

Source: SL 2008, ch 32, § 2.



§ 5-24A-3 Declaration of surplus property required for disposition.

5-24A-3. Declaration of surplus property required for disposition. Before any state-owned personal property is disposed of, the agency property manager shall declare the property surplus in the manner prescribed by this chapter.

Source: SL 2008, ch 32, § 3.



§ 5-24A-4 Protection of surplus property prior to disposal.

5-24A-4. Protection of surplus property prior to disposal. Any state agency is responsible for the preservation of its surplus property prior to its disposal. The agency shall make reasonable efforts to protect its surplus property from the elements, theft, or any other means of destruction or deterioration.

Source: SL 2008, ch 32, § 4.



§ 5-24A-5 Requirements for disposition.

5-24A-5. Requirements for disposition. State-owned property may not be disposed until the following steps have been taken:

(1) The agency property manager declares the property surplus;

(2) The property manager submits a form, prescribed by the bureau, to the administrator for approval. The form shall state in part:

(a) The legal name of the state agency;

(b) The complete address or location of the surplus property;

(c) A desired method of disposal of the surplus property as authorized in this chapter;

(d) The reason the property has been declared as surplus property;

(e) An estimate, current value, suggested selling price, or minimum acceptable price;

(f) A statement that the contents of the form have been reviewed by the property manager of the agency and that the facts contained in the form are true and correct;

(g) The fixed asset number if applicable; and

(h) Any other information determined by the bureau to be necessary;

(3) The administrator shall review the request and estimate the property's fair market value. The administrator shall, thereupon, designate the manner of disposal. Written notification of the designation shall be sent to the submitting agency property manager; and

(4) The agency shall maintain a record of all property it disposes of in a manner prescribed by the bureau.
Source: SL 2008, ch 32, § 5.



§ 5-24A-6 Property with fair market value greater than one hundred dollars.

5-24A-6. Property with fair market value greater than one hundred dollars. If the property has an estimated fair market value greater than one hundred dollars, the administrator may designate one of the following methods of disposal:

(1) Transfer to another state agency or Indian tribe with or without charge;

(2) Public auction;

(3) Exchange as trade-in for replacement equipment;

(4) Private direct sales at no less than ninety percent of the fair market value;

(5) Direct sales to any authorized entity at no less than ninety percent of the fair market value; or

(6) Cannibalization.

If the expense of disposal under this section would reduce the net disposal value of the property to less than one hundred dollars, the property may be disposed of pursuant to the provisions of § 5-24A-7.

Source: SL 2008, ch 32, § 6.



§ 5-24A-7 Property with fair market value less than one hundred dollars.

5-24A-7. Property with fair market value less than one hundred dollars. If the property has an estimated fair market value less than one hundred dollars, the administrator may designate one of the following methods of disposal:

(1) Transfer to a state agency or authorized entity with or without charge;

(2) Internet sales;

(3) Public auction;

(4) Sale of the property as scrap;

(5) Exchange as trade-in for replacement equipment;

(6) Sales through agents for a negotiated fee;

(7) Direct sales to the public for established prices;

(8) Cannibalization; or

(9) Disposal at a landfill, recycling center, or other waste facility.
Source: SL 2008, ch 32, § 7.



§ 5-24A-8 Surplus personal computer equipment.

5-24A-8. Surplus personal computer equipment. In addition to the disposal options set out in § 5-24A-7, the administrator may designate that surplus personal computer equipment having an estimated fair market value less than one hundred dollars be distributed to families designated by the Department of Social Services as eligible for Title XIX assistance, Temporary Assistance for Needy Families pursuant to chapter 28-7A, or to licensed foster homes.

Source: SL 2008, ch 32, § 8.



§ 5-24A-9 Disposal by agency or bureau.

5-24A-9. Disposal by agency or bureau. The administrator shall either authorize the agency to dispose of the property itself or to transfer the property to the bureau for disposal.

Source: SL 2008, ch 32, § 9.



§ 5-24A-10 Fixed assets.

5-24A-10. Fixed assets. If the property disposed of under the provisions of §§ 5-24A-1 to 5-24A-16, inclusive, is a fixed asset, the agency shall submit a fixed asset retirement form as designated by the bureau.

Source: SL 2008, ch 32, § 10.



§ 5-24A-11 Trade-in requirements.

5-24A-11. Trade-in requirements. Before the administrator authorizes a trade-in of property, the administrator shall determine that the net benefit to the state exceeds the benefit that would be derived from a public sale of the item.

Source: SL 2008, ch 32, § 11.



§ 5-24A-12 Hazardous materials.

5-24A-12. Hazardous materials. The bureau may not receive, store, handle, or process any equipment, fluids, chemicals, residue, or other property which have been identified as hazardous by the bureau. Each state agency that has surplus hazardous materials is responsible for proper handling and disposal of those materials.

Source: SL 2008, ch 32, § 12.



§ 5-24A-13 Retention and disposition of sales proceeds.

5-24A-13. Retention and disposition of sales proceeds. Any money derived from the sale of public personal property shall be retained in a revolving account. This revolving account shall be used to pay the administrative expenses pertaining directly to the transportation, sale, and storage of surplus public personal property. Any money derived from the sale of property acquired by dedicated funds, internal service funds, or property inventoried by constitutional institutions, less the administrative expenses pertaining directly to the transportation, storage, and sale of such property shall be returned to the respective fund or institution. Any money derived from the sale of property not acquired by dedicated funds, internal service funds, or property inventoried by constitutional institutions, less the administrative expenses pertaining directly to the transportation, storage, and sale of the property, shall be paid to the state treasurer at the end of each fiscal year.

Source: SL 2008, ch 32, § 13.



§ 5-24A-14 Conveyance in the name of the state.

5-24A-14. Conveyance in the name of the state. On approval of the sale of any personal property by the bureau, the conveyance of the personal property shall be made in the name of the State of South Dakota acting by and through the bureau by bill of sale or title certificate executed by the commissioner of administration or the commissioner's authorized representative.

Source: SL 2008, ch 32, § 14.



§ 5-24A-15 Donations prohibited--Exception.

5-24A-15. Donations prohibited--Exception. Except as provided in § 5-24A-8, donations of state property to any private individual, for-profit organization, or state employee is prohibited. The sale of state property to any state employee is prohibited unless items are sold at public auctions.

Source: SL 2008, ch 32, § 15.



§ 5-24A-16 Promulgation of rules regarding disposal of surplus property.

5-24A-16. Promulgation of rules regarding disposal of surplus property. The commissioner of the Bureau of Administration may promulgate rules pursuant to chapter 1-26 to carry out the functions of this chapter regarding the disposal of state surplus personal property.

Source: SL 2008, ch 32, § 16.



§ 5-24A-17 Liquidation of State Cement Plant Commission property.

5-24A-17. Liquidation of State Cement Plant Commission property. Notwithstanding any other provision of law, including chapters 5-2, 5-7, and 5-24A, the commission shall, not later than June 30, 2011, liquidate all of the commission's remaining property, excluding any mineral estates owned or leased by the commission. If liquidating property with an estimated fair market value of greater than one hundred dollars, the commission shall dispose of the property in a manner consistent with the provisions of § 5-24A-6.

Source: SL 2010, ch 32, § 1.



§ 5-24A-18 Disbursement of proceeds from liquidation of State Cement Plant Commissionproperty.

5-24A-18. Disbursement of proceeds from liquidation of State Cement Plant Commission property. Notwithstanding any other provision of law, the commission shall disburse the proceeds from the liquidation of the commission's property, to the extent proceeds are available, as follows:

(1) First, to pay any remaining noncontingent, liquidated liabilities of the commission;

(2) Second, the amount of three hundred fifty thousand dollars to the Bureau of Human Resources for the purpose of administering and paying existing and future workers compensation claims and life insurance coverage of former employees of the commission;

(3) Third, to the South Dakota Retirement System for the purpose of funding benefits payable to former employees of the commission. The amount disbursed shall be determined by the commission based upon an actuarial review for the fiscal year ending June 30, 2010; and

(4) Fourth, the remainder shall be paid into the trust fund created by S.D. Const., Art. XIII, § 20.
Source: SL 2010, ch 32, § 6; SL 2012, ch 23, § 92.






Chapter 25 - State Motor Vehicle Pool

§ 5-25-1 Repealed.

5-25-1. Repealed by SL 1985, ch 33, § 19.



§ 5-25-1.1 State-owned or leased vehicles and aircraft to be used only for state business--Exceptions for vehicles--Violation as misdemeanor--Civil action and penalty.

5-25-1.1. State-owned or leased vehicles and aircraft to be used only for state business--Exceptions for vehicles--Violation as misdemeanor--Civil action and penalty. Vehicles owned or leased by the state may be used only in the conduct of state business. No state officer or employee, except the Governor, law enforcement officers of the South Dakota Highway Patrol, law enforcement officers of the Division of Criminal Investigation, and conservation officers may use, or permit the use of, any state-owned motor vehicle other than in the conduct of state business. Nothing in this section prohibits any use of any state vehicle, if, in order to provide for the most efficient use of state equipment or personnel, supervisory personnel issue written instructions to any state employee to use a state vehicle for transportation:

(1) Between the employee's permanent residence and work station; or

(2) Between the employee's temporary residence or eating place and work station if assigned to a locality other than the employee's permanent residence.

For purposes of this section, any aircraft owned or leased by the state may be used only in the conduct of state business. None of the exceptions listed above are applicable regarding the use of any aircraft owned or leased by the state or any of its agencies.

A violation of this section is a Class 2 misdemeanor. The violator is also subject to a civil action by the State of South Dakota in circuit court for the recovery of a civil penalty of not more than one thousand dollars plus ten times the cost incurred by the state for misuse of any aircraft owned or leased by the state. An action for the recovery of a civil penalty or compensatory damages shall, upon demand, be tried by a jury.

Source: SL 1977, ch 56, § 1; Initiated Measure 5 approved Nov. 7, 2006; SL 2007, ch 34, § 1.



§ 5-25-2 Vehicle operation and mileage records--Report attached to claim for reimbursement.

5-25-2. Vehicle operation and mileage records--Report attached to claim for reimbursement. Each office, department, institution, board, and agency of this state operating a state-owned passenger motor vehicle shall keep and maintain in its respective office:

(1) Accurate records of its cost of operation of the motor vehicle;

(2) Travel reports showing destination and miles traveled each day according to speedometer registration and the total speedometer mileage at the beginning and at the end of each travel period, together with all operating expenses incurred for that period.
A copy of such travel report shall be attached to the claim or claims presented for reimbursement of the travel expense covered thereby.

Source: SL 1953, ch 303, § 2; SDC Supp 1960, § 55.1109; SL 2011, ch 2, § 97.



§ 5-25-2.1 , 5-25-3. Repealed.

5-25-2.1, 5-25-3. Repealed by SL 2011, ch 2, §§ 98, 99.



§ 5-25-4 Internal service fund--Collection and disbursement of mileage payments and motorvehicle disbursements.

5-25-4. Internal service fund--Collection and disbursement of mileage payments and motor vehicle disbursements. The Bureau of Administration shall maintain an internal service fund under the supervision of the commissioner of administration to collect and disburse mileage payments and motor vehicle disbursements equitably between the several departments, agencies, and officers of the state.

Source: SL 1943, ch 275, § 3; SDC Supp 1960, § 55.1108; SL 2011, ch 2, § 100.



§ 5-25-5 to 5-25-7. Repealed.

5-25-5 to 5-25-7. Repealed by SL 2011, ch 2, §§ 101 to 103.






Chapter 26 - Prompt Payment Act

§ 5-26-1 Definitions.

5-26-1. Definitions. Terms used in this chapter mean:

(1) "Agency," each association, authority, board, branch, commission, committee, council, department, division, office, officer, system, task force, or other agent of the state government vested with the authority to exercise any portion of the state's sovereignty and any county, municipality, public school district, and any officer, board, or commission empowered by law to enter into contracts for the construction of public improvements or for providing public services;

(2) "Business," a business, institution, association, profession, occupation, or calling of every kind, whether or not conducted for profit;

(3) "Contract," invoice, purchase order, or vendor contract;

(4) "Property," anything of value, including but not limited to, real estate, tangible and intangible personal property, contract rights, choses-in-action and other interests in or claims to wealth, admission or transportation tickets, captured or domestic animals, electric or other power and signatures which purport to create, maintain, or extinguish any legal obligation;

(5) "Service," labor that does not include a tangible commodity. The term includes, but is not limited to: labor; professional advice; telephone, cable television, and other utility service; accommodations in hotels, restaurants, or elsewhere; admissions to exhibits and entertainments; the use of machines designed to be operated by coin or other thing of value; and the use of rented real or personal property.
Source: SL 1984, ch 41, § 1; SL 1985, ch 45, § 1; SL 1988, ch 59, § 1.



§ 5-26-2 Deadlines for payments.

5-26-2. Deadlines for payments. An agency which acquires property or services pursuant to a contract with a business shall pay for each complete delivered item of property or service on the date required by contract between the business and agency or, if no date for payment is specified by contract, within forty-five days after receipt and written acceptance of property or services and receipt of the invoice covering the delivered items or services.

Source: SL 1984, ch 41, § 2; SL 1985, ch 45, § 2; SL 1987, ch 61, § 3; SL 1988, ch 59, § 2.



§ 5-26-3 Interest on overdue payments--Rate--Compounding.

5-26-3. Interest on overdue payments--Rate--Compounding. Proper invoices not paid within forty-five days shall accrue interest beginning on the thirtieth day after receipt of property or service and receipt of the invoice covering the delivered items or services. Interest shall accrue and be charged on payments overdue under § 5-26-2 at one and one-half percent per month or at the rate specified by contract.

Interest which is unpaid at the end of each sixty-day period or at the end of any specified period provided by contract shall be added to the principal amount of the debt and shall thereafter accumulate interest.

Source: SL 1984, ch 41, § 3; SL 1985, ch 45, § 3.



§ 5-26-3.1 Payment of less than five dollars in interest prohibited.

5-26-3.1. Payment of less than five dollars in interest prohibited. No agency is required to pay interest due because of late payment if the interest is less than five dollars.

Source: SL 1985, ch 45, § 5; SL 1988, ch 59, § 3.



§ 5-26-4 Additional appropriations for interest prohibited.

5-26-4. Additional appropriations for interest prohibited. An agency may not seek additional appropriations to pay interest which accrues as a result of its failure to make timely payments required by § 5-26-2.

Source: SL 1984, ch 41, § 4.



§ 5-26-5 Disputed payments exempt--Notice of dispute required.

5-26-5. Disputed payments exempt--Notice of dispute required. This chapter is not applicable if an agency's failure to timely pay interest required by § 5-26-3 is the result of a dispute between the agency and the business over the amount due or over compliance with the contract. In case of dispute, the agency shall, within ten days of receipt of property or services and receipt of invoice, give written notice to the business of disagreement with property or services. The notice shall include the reasons for and other pertinent details of the dispute and a copy of the notice shall be timely filed with the state auditor or treasurer or finance officer of the agency.

Source: SL 1984, ch 41, § 5; SL 1985, ch 45, § 6; SL 1988, ch 59, § 4.



§ 5-26-6 Time for payments to subcontractors and suppliers--Interest on overdue amounts--When payments due.

5-26-6. Time for payments to subcontractors and suppliers--Interest on overdue amounts--When payments due. Upon payment by an agency, a business which has acquired under contract, property or services in connection with its contract with such agency from a subcontractor or supplier, shall pay the subcontractor or supplier within thirty days after receiving payment from the agency. Interest at the rate of one and one-half percent per month shall accrue and is due any subcontractor or supplier who is not paid within thirty days after the business receives payment from the agency, unless otherwise provided by contract between the business and the subcontractor or supplier. Interest begins to accrue on the thirty-first day at the rate specified in this section. Payment shall be due when the subcontractor or material supplier have satisfied the terms of their contract or material delivery agreement.

Source: SL 1984, ch 41, § 6; SL 1988, ch 59, § 5.



§ 5-26-7 Citation of chapter.

5-26-7. Citation of chapter. This chapter may be cited as the South Dakota Prompt Payment Act.

Source: SL 1984, ch 41, § 7.



§ 5-26-8 Exemptions of transactions between government agencies.

5-26-8. Exemptions of transactions between government agencies. The provisions of this chapter do not apply to transactions between government agencies unless otherwise authorized by statute.

Source: SL 1985, ch 45, § 4.






Chapter 27 - Capital Construction Fund

§ 5-27-1 Establishment of state capital construction fund.

5-27-1. Establishment of state capital construction fund. There is hereby established within the state treasury the state capital construction fund into which shall be deposited the remaining net proceeds to the state from the sale of on-line lottery tickets after the first one million four hundred thousand dollars is deposited into the general fund, and such other revenues as the Legislature may designate. The fund shall be a participating fund and shall be credited for all interest earned on fund balances. Expenditures from the fund shall be made only upon approval by the Legislature.

Source: SL 1993, ch 48, § 1; SL 1996, ch 47, § 1.



§ 5-27-2 , 5-27-3. Repealed.

5-27-2, 5-27-3. Repealed by SL 1996, ch 47, §§ 3, 4.



§ 5-27-4 Transfer of funds to ethanol fuel fund.

5-27-4. Transfer of funds to ethanol fuel fund. During fiscal year 1999, the Bureau of Finance and Management shall transfer each month twenty-four and two-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the ethanol fuel fund. Beginning in fiscal year 2000 to December 31, 2002, inclusive, the Bureau of Finance and Management shall transfer each month thirty-three and one-quarter percent of the monthly state capital construction fund revenues from the state capital construction fund to the ethanol fuel fund. Beginning on January 1, 2003, the Bureau of Finance and Management shall transfer each month twenty-five and six-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the ethanol fuel fund.

Source: SL 1993, ch 48, § 23A; SL 1994, ch 57; SL 1995, ch 251, § 33A; SL 1996, ch 47, § 5; SL 1998, ch 218, § 2.



§ 5-27-5 Transfer of funds to state highway fund.

5-27-5. Transfer of funds to state highway fund. During fiscal year 1999, the Bureau of Finance and Management shall transfer each month three and six-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the public and special transportation fund. Beginning in fiscal year 2000 to December 31, 2002, inclusive, the Bureau of Finance and Management shall transfer each month three and one-half percent of the monthly state capital construction fund revenues from the state capital construction fund to the public and special transportation fund. Beginning on January 1, 2003, the Bureau of Finance and Management shall transfer each month two and six-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the state highway fund.

Source: SL 1993, ch 48, § 25A; SL 1996, ch 47, § 6; SL 1998, ch 218, § 3; SL 2002, ch 170, § 4.



§ 5-27-6 Transfer of funds to water and environment fund.

5-27-6. Transfer of funds to water and environment fund. During fiscal year 1999, the Bureau of Finance and Management shall transfer each month seventy-two and two-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the water and environment fund. Beginning in fiscal year 2000 to December 31, 2002, inclusive, the Bureau of Finance and Management shall transfer each month sixty-three and one-quarter percent of the monthly state capital construction fund revenues from the state capital construction fund to the water and environment fund. Beginning on January 1, 2003, the Bureau of Finance and Management shall transfer each month seventy-one and eight-tenths percent of the monthly state capital construction fund revenues from the state capital construction fund to the water and environment fund.

Source: SL 1993, ch 48, § 25B; SL 1996, ch 47, § 7; SL 1998, ch 218, § 4.



§ 5-27-7 to 5-27-12. Repealed.

5-27-7 to 5-27-12. Repealed by SL 1996, ch 47, §§ 9 to 14.






Chapter 28 - South Dakota Municipal Facilities Authority [Repealed]

§ 5-28-1 to 5-28-33. Repealed.

5-28-1 to 5-28-33. Repealed by SL 2004, ch 66, § 1.






Chapter 29 - Research Parks

§ 5-29-1 Legislative findings.

5-29-1. Legislative findings. The Legislature finds that to increase research and technology- related economic activity in South Dakota and to expand the opportunities for South Dakota faculty members, researchers, and students to participate in the application of research results and technological innovations in commerce, government, or public service, it is critically important to encourage research opportunities and programs within the regental system. To these ends, the Legislature intends that this chapter be construed as authorizing and encouraging coordinated public and private investments in facilities situated on lands controlled by the Board of Regents and designed to support commercial application of research results and technological innovations.

Source: SL 2012, ch 46, § 1.



§ 5-29-2 Definitions.

5-29-2. Definitions. Terms as used in this chapter mean:

(1) "Private party lessee or contractor," a business, a nonprofit corporation, or a research park corporation authorized by lease, contract, or agreement with the Board of Regents to construct, finance, operate, maintain, reconstruct, remodel, and manage, at its expense and risk, any research park established pursuant to this chapter;

(2) "Research," an investigation aimed at the discovery of new knowledge to create a new product or service, a new process or technique, or to bring about a significant improvement in an existing product or process;

(3) "Research park," a planned real estate development designed to promote the practical application of university research, to aid the transfer of knowledge, technology, and business skills through collaboration between universities and industry, government, or other organizations that apply research or technology, and to assist in the growth of research-based and technology-led economic development for the community, region, and state, by bringing together universities, institutes, laboratories, businesses, and governmental and other organizations devoted to testing, research, and development activities, to the commercial, governmental, or public policy application of research results or technological innovation, or to the management of research or technology-based enterprises, agencies, or organizations. The term includes such enterprises as may be necessary to support the activities of the primary tenants, their staff, or visitors; and

(4) "Research park corporation," any nonprofit corporation formed pursuant to this chapter and Title 47 for the purpose of constructing, financing, developing, maintaining, and operating a research park.
Source: SL 2012, ch 46, § 2.



§ 5-29-3 Research parks on state lands.

5-29-3. Research parks on state lands. The Board of Regents may utilize state lands under its control for the construction, development, maintenance, and operation of research parks.

Source: SL 2012, ch 46, § 3.



§ 5-29-4 Accommodation of all kinds of facilities.

5-29-4. Accommodation of all kinds of facilities. A research park authorized by this chapter may accommodate all kinds of facilities, laboratories, businesses, or organizations usually found at research parks affiliated with universities.

Source: SL 2012, ch 46, § 4.



§ 5-29-5 Lands subject to school and public lands trust.

5-29-5. Lands subject to school and public lands trust. If any lands used for purposes of a research park are determined to be subject to the school and public lands trust established pursuant to S.D. Const., Art. VIII, § 7, then:

(1) A civil, state, religious, or public organization seeking to develop and to operate a research park may make application to the commissioner of school and public lands for conveyance pursuant to § 5-9-34. If the Board of Regents agrees to transfer possession of the land, the commissioner may convey defeasible title as provided in § 5-9-35 for the purpose of operating a research park. Upon any reversion, the land shall once again be placed under the control of the Board of Regents as part of the campus from which it was originally severed; or

(2) The Board of Regents may select other lands under its control of equal value, as determined by the commissioner of school and public lands, and exchange such other lands for those comprising the research park in order to maintain the principal of the school and public lands trust.
Source: SL 2012, ch 46, § 5.



§ 5-29-6 Mineral rights.

5-29-6. Mineral rights. Any mineral rights to state lands on which a research park has been established shall be managed in a manner that does not unreasonably interfere with research park operations.

Source: SL 2012, ch 46, § 6; SL 2013, ch 30, § 1.



§ 5-29-7 Geothermal resources.

5-29-7. Geothermal resources. Notwithstanding any other provision of law, including chapter 5-7, the Board of Regents when approving a research park lease or sublease may lease such portions of the mineral interests reserved to the State of South Dakota in the lands occupied by the research park as may be necessary to permit the research park and its tenants to use geothermal resources for heating or cooling on-site facilities. The mineral interests may be leased on behalf of the State of South Dakota acting by and through the Board of Regents in a manner and upon terms acceptable to the board.

Source: SL 2012, ch 46, § 7.



§ 5-29-8 Structures and mineral leases may not disturb use of research park.

5-29-8. Structures and mineral leases may not disturb use of research park. The commissioner of school and public lands may not authorize the lease of mineral rights if exploitation of such rights would disturb the use of the research park, nor authorize construction of dams, canals, water ditches, or laterals if such structures would impair the use of the research park.

Source: SL 2012, ch 46, § 8.



§ 5-29-9 Authorized agreements.

5-29-9. Authorized agreements. The Board of Regents may enter into any lease, contract, or agreement with a business, a nonprofit corporation, or a research park corporation to permit that entity, at its expense and risk, to construct, finance, maintain, and operate any research park established pursuant to this chapter.

Source: SL 2012, ch 46, § 9.



§ 5-29-10 Construction of agreements to permit only authorized uses.

5-29-10. Construction of agreements to permit only authorized uses. No lease, contract, or agreement may be construed to authorize the private party lessee or contractor, or any subtenant, creditor, trustee, receiver, lien holder, heir, assignee, or other party claiming an interest or right through such private party lessee or contractor, to use or to permit the use of the research park for purposes other than those specified in this chapter.

Source: SL 2012, ch 46, § 10.



§ 5-29-11 Security for financing.

5-29-11. Security for financing. The lease, contract, or agreement may permit the private party lessee or contractor, or other parties claiming an interest or right through them, to pledge for commercially reasonable periods of time such rights of use or occupancy as may be possessed in order to obtain financing. However, no such pledge impairs the reversionary interests of the Board of Regents.

Source: SL 2012, ch 46, § 11.



§ 5-29-12 Lease period limit.

5-29-12. Lease period limit. No lease granted pursuant to this chapter may have a duration exceeding ninety-nine years.

Source: SL 2012, ch 46, § 12.



§ 5-29-13 Commercially reasonable performance required--Enforcement and termination.

5-29-13. Commercially reasonable performance required--Enforcement and termination. Each lease, contract, or agreement shall contain provisions that require commercially reasonable performance by the private lessee or contractor. Each lease, contract, or agreement shall contain provisions that reserve to the Board of Regents the power to enforce the requirements of this chapter and of any leases, contracts, or agreements issued pursuant to it, which reserved powers shall include the power of termination.

Source: SL 2012, ch 46, § 13.



§ 5-29-14 Title to improvements upon termination.

5-29-14. Title to improvements upon termination. Notwithstanding any other provision of law to the contrary, upon termination of any such lease, contract, or agreement, the Board of Regents may take title to all improvements comprising the research park.

Source: SL 2012, ch 46, § 14.



§ 5-29-15 State not liable for research park debts.

5-29-15. State not liable for research park debts. Nothing in this chapter authorizes the Board of Regents or any entity operating a research park under a lease, contract, or agreement with the Board of Regents to contract a debt on behalf of, or in any way to obligate, the State of South Dakota, or to pledge, assign, or encumber in any way, or to permit the pledging, assigning, or encumbering in any way, of appropriations made by the Legislature of the State of South Dakota. No debt or liability of a research park is an indebtedness, legal or moral, of the State of South Dakota, and no creditor may have recourse against the State of South Dakota or any fund created or maintained directly or indirectly from state taxation.

Source: SL 2012, ch 46, § 15.



§ 5-29-16 Formation of research park corporations.

5-29-16. Formation of research park corporations. The Board of Regents may form one or more research park corporations, separate and apart from the state, to construct, finance, develop, maintain, and operate research parks or economic development initiatives that support the teaching, research, or service mission of the university system by expanding opportunities for South Dakota faculty members, researchers, and students to participate in the application of research results and technological innovations in commerce, government, or public service.

Source: SL 2012, ch 46, § 16.



§ 5-29-17 Board of directors appointed by Board of Regents.

5-29-17. Board of directors appointed by Board of Regents. Each research park corporation formed pursuant to § 5-29-16 shall be governed by, and all of the corporation's functions, powers, and duties shall be exercised by, a board appointed by the Board of Regents. Each research park corporation shall have the Board of Regents as its sole member. Members of the board may include university presidents, regents, university officers or employees, and other persons selected by the Board of Regents.

Source: SL 2012, ch 46, § 17.



§ 5-29-18 Net earnings of research park corporation.

5-29-18. Net earnings of research park corporation. No portion of the net earnings realized by any research park corporation formed pursuant to § 5-29-16 may inure to any director or officer of the corporation or to any private entity or individual.

Source: SL 2012, ch 46, § 18.



§ 5-29-19 Research park corporation not a public body.

5-29-19. Research park corporation not a public body. No research park corporation formed pursuant to § 5-29-16 may be deemed an agency, public body, or other political subdivision of South Dakota, and no research park corporation formed pursuant to § 5-29-16 may borrow money secured by the State of South Dakota.

Source: SL 2012, ch 46, § 19.



§ 5-29-20 Research park corporation not subject to statutes and rules governing public bodies.

5-29-20. Research park corporation not subject to statutes and rules governing public bodies. No research park corporation formed pursuant to § 5-29-16 is subject to statutes or rules regulating the conduct of public bodies, including those relating to personnel, procurement of goods and services, board meetings, disposition or acquisition of property, capital outlays, per diem and mileage, and inspection of records. Nothing in this section relieves a research park corporation of the obligation to conform to criminal laws or other statutes of general application.

Source: SL 2012, ch 46, § 20.



§ 5-29-21 Research park corporation to have powers of nonprofit corporation.

5-29-21. Research park corporation to have powers of nonprofit corporation. A research park corporation formed pursuant to § 5-29-16 shall have all rights, powers, and privileges granted to nonprofit corporations pursuant to Title 47 which are necessary and convenient to carry out and to effectuate the provisions of this chapter.

Source: SL 2012, ch 46, § 21.









Title 6 - LOCAL GOVERNMENT GENERALLY

Chapter 01 - Acts and Records of Local Officers

§ 6-1-1 Local officer's interest in public purchase or contract unlawful--Contract void.

6-1-1. Local officer's interest in public purchase or contract unlawful--Contract void. It shall be unlawful for any officer of a county, municipality, township, or school district, who has been elected or appointed, to be interested, either by himself or agent, in any contract entered into by said county, municipality, township, or school district, either for labor or services to be rendered, or for the purchase of commodities, materials, supplies, or equipment of any kind, the expense, price, or consideration of which is paid from public funds or from any assessment levied by said county, municipality, township, or school district, or in the purchase of any real or personal property belonging to the county, municipality, township, or school district or which shall be sold for taxes or assessments or by virtue of legal process at the suit of such county, municipality, township, or school district. Such contract shall be null and void from the beginning.

Source: SL 1955, ch 206, § 1; SL 1957, ch 254; SL 1959, ch 273; SDC Supp 1960, § 10.0708; SL 1963, ch 30.



§ 6-1-2 Conditions under which contract with local officer permitted--Contract voidable ifconditions not fully met.

6-1-2. Conditions under which contract with local officer permitted--Contract voidable if conditions not fully met. The provisions of § 6-1-1 are not applicable if the contract is made pursuant to any one of the conditions set forth in the following subdivisions, without fraud or deceit. However, the contract is voidable if the provisions of the applicable subdivision are not fully satisfied or present at the time the contract was entered into:

(1) Any contract involving five thousand dollars or less regardless of whether other sources of supply or services are available within the county, municipality, township, or school district, if the consideration for such supplies or services is reasonable and just;

(2) Any contract involving more than five thousand dollars but less than the amount for which competitive bidding is required, and there is no other source of supply or services available within the county, municipality, township, or school district if the consideration for such supplies or services is reasonable and just and if the accumulated total of such contracts paid during any given fiscal year does not exceed the amount specified in § 5-18A-14;

(3) Any contract with any firm, association, corporation, or cooperative association for which competitive bidding is not required and where other sources of supply and services are available within the county, municipality, township or school district, and the consideration for such supplies or services is reasonable and just, unless the majority of the governing body are members or stockholders who collectively have controlling interest, or any one of them is an officer or manager of any such firm, association, corporation, or cooperative association, in which case any such contract is null and void;

(4) Any contract for which competitive bidding procedures are followed pursuant to chapter 5-18A or 5-18B, and where more than one such competitive bid is submitted;

(5) Any contract for professional services with any individual, firm, association, corporation, or cooperative, if the individual or any member of the firm, association, corporation, or cooperative is an elected or appointed officer of a county, municipality, township, or school district, whether or not other sources of such services are available within the county, municipality, township, or school district, if the consideration for such services is reasonable and just;

(6) Any contract for commodities, materials, supplies, or equipment found in the state contract list established pursuant to § 5-18D-6, at the price there established or below;

(7) Any contract or agreement between a governmental entity specified in § 6-1-1 and a public postsecondary educational institution if an employee of the Board of Regents serves as an elected or appointed officer for the governmental entity, and if the employee does not receive direct compensation or payment as a result of the contract or agreement; and

(8) Any contract with any firm, association, corporation, individual, or cooperative association for which competitive bidding procedures are followed pursuant to chapter 5-18A, and where only one such competitive bid is submitted, provided the procedures established in § 6-1-2.1 are followed.
Source: SL 1955, ch 206, § 1; SL 1957, ch 254; SL 1959, ch 273; SDC Supp 1960, § 10.0708; SL 1963, ch 30; SL 1983, ch 44, § 1; SL 1990, ch 47, § 2; SL 1990, ch 49, § 3; SL 2000, ch 31, § 1; SL 2003, ch 39, § 1; SL 2011, ch 2, § 112; SL 2011, ch 34, § 1; SL 2014, ch 44, § 1.



§ 6-1-2.1 Conditions under which competitive bid pursuant to chapter 5-18A from officer ofgoverning body may be accepted.

6-1-2.1. Conditions under which competitive bid pursuant to chapter 5-18A from officer of governing body may be accepted. If competitive bidding procedures have been followed pursuant to chapter 5-18A, and the bid notice has been placed on the central bid exchange pursuant to § 5-18A-13 for two weeks prior to the opening of bids, a bid from an officer of the governing body may be opened and accepted provided the consideration is reasonable and just as determined by the governing body or a disinterested governmental entity.

Source: SL 2011, ch 34, § 2.



§ 6-1-3 Deposit of funds permitted despite bank connection of public officer.

6-1-3. Deposit of funds permitted despite bank connection of public officer. A bank may be designated as the official depository of county, municipal, township, or school district funds, notwithstanding that an officer, director, stockholder, or employee of a bank is an elected or appointed officer or treasurer of such county, municipality, township, or school district.

Source: SDC Supp 1960, § 10.0708 as added by SL 1963, ch 30.



§ 6-1-4 Limitation of actions to recover amounts paid under unlawful contracts--Fraud ordeceit.

6-1-4. Limitation of actions to recover amounts paid under unlawful contracts--Fraud or deceit. Any civil action to recover the amounts paid by a county, municipality, township or school district under any of the conditions of §§ 6-1-1 to 6-1-3, inclusive, must notwithstanding any other law or statute of limitation, be commenced within six months from the date of publication of the minutes recording the approval of the voucher in payment thereof or within six months from the filing of any audit report covering the expenditure therefor, whichever of the two events occurs the later; but, this limitation for commencement of civil action shall not apply where any fraud or deceit was used in securing or performing such contract.

Source: SL 1955, ch 206, § 1; SL 1957, ch 254; SL 1959, ch 273; SDC Supp 1960, § 10.0708; SL 1963, ch 30.



§ 6-1-5 Failure of local officer to make official report--Procurement of information atexpense of political subdivision.

6-1-5. Failure of local officer to make official report--Procurement of information at expense of political subdivision. In any case where any county, municipality, civil township, or school district officer who is required by law to make an official report to any other county, municipality, civil township, or school corporation officer, board, tribunal, or state officer, and who shall willfully fail or neglect to make such report, or fail to perform such official duty, within the time required by law or at least five days thereafter or such longer time as may be specifically stated in such request, the proper official, department, board, or commission to whom such report was required to be made or who shall be authorized to request the same, shall be authorized to procure such required or requested information at the expense of the political subdivision required to furnish the same.

Source: SL 1891, ch 98, § 1; RPolC 1903, § 980; RC 1919, § 7064; SDC 1939, § 48.0702; SL 1945, ch 212, § 1; SL 1992, ch 60, § 2.



§ 6-1-6 Expense of procuring information omitted from official report--Payment--Civilliability of officer and sureties.

6-1-6. Expense of procuring information omitted from official report--Payment--Civil liability of officer and sureties. The expense of procuring such required or requested information shall not exceed ten dollars per day and the necessary hotel and traveling expenses. The expenses incurred in procuring such information shall be paid to the state or political subdivision entitled to such report or information from whom such report or information is required at the first regular meeting of the governing body of such political subdivision. Such expense shall be paid from funds available for the payment of salaries or maintenance of the office of such delinquent officer. The officer of such political subdivision whose duty it is to furnish such report or information, and the sureties on his bond shall be liable for the costs and expenses incurred in obtaining such report or information to the political subdivision which has paid same and such subdivision may recover in a civil action against him and his sureties in any court having jurisdiction.

Source: SL 1891, ch 98, § 1; RPolC 1903, § 980; RC 1919, § 7064; SDC 1939, § 48.0702; SL 1945, ch 212, § 1.



§ 6-1-7 Examination of county records at end of officer's term--Proceeding against delinquentofficer.

6-1-7. Examination of county records at end of officer's term--Proceeding against delinquent officer. It shall be the duty of the board of county commissioners and the state's attorney in each county to examine the records of the several county officers, at the end of the officer's term of office, to see that they have been properly kept. Any failure must be remedied or it shall become the duty of the state's attorney to proceed against any such officer for neglect as provided in §§ 6-1-5 and 6-1-6.

Source: SL 1891, ch 98, § 2; RPolC 1903, § 981; RC 1919, § 7065; SDC 1939, § 48.0703.



§ 6-1-8 Examination of records and proceedings against municipal, township, and schoolofficers.

6-1-8. Examination of records and proceedings against municipal, township, and school officers. It shall also become the duty of the governing board of each municipality, civil township, or school corporation to examine the records of its several officers in like manner and, upon complaint by the proper board, the state's attorney shall proceed as provided in § 6-1-7 relating to county officers.

Source: SL 1891, ch 98, § 2; RPolC 1903, § 981; RC 1919, § 7065; SDC 1939, § 48.0703; SL 1992, ch 60, § 2.



§ 6-1-9 Officers to provide necessary blanks and records for office.

6-1-9. Officers to provide necessary blanks and records for office. It shall be the duty of the county, municipality, civil township, or school district officer to provide, at the expense of the county, municipality, civil township, or school corporation, such blanks and records as are necessary for making the proper record and the transaction of any official business connected with his office.

Source: SL 1891, ch 98, § 3; RPolC 1903, § 982; RC 1919, § 7066; SDC 1939, § 48.0704; SL 1992, ch 60, § 2.



§ 6-1-10 Publication of payroll information.

6-1-10. Publication of payroll information. Notwithstanding the provisions of §§ 7-18-3, 9-18-1, and 13-8-35, the boards of county commissioners, the governing board of each municipal corporation, and school boards shall publish with the minutes of the first meeting following the beginning of the fiscal year, or within thirty days thereafter, or in the minutes of the first meeting following the completion of salary negotiations with employees for that fiscal year, or within thirty days thereafter, a complete list of all the salaries of all officers and employees and thereafter shall publish once any salary paid to any officer or employee who has been added or whose salary has been increased. The governing board shall publish, in their minutes, at least monthly, a total of payroll by department.

Source: SL 1972, ch 37; SL 1975, ch 67, § 1; SL 1979, ch 38; SL 1985, ch 15, § 19; SL 1986, ch 60; SL 1998, ch 37, § 1.



§ 6-1-11 Form of certain public records--Duplicate--Computerization.

6-1-11. Form of certain public records--Duplicate--Computerization. Whenever the creation, maintenance, or storage of any public record is specified by state law for political subdivisions, such record may be in the form of punched cards, magnetic tapes, disks, and other machine-sensible data media within a data processing system. Such records shall be backed up by a duplicate, be accessible to viewing members of the public, and be retained in accordance with all applicable requirements for the retention of manual records. To the extent an office is computerized, the office need not keep a hard, paper copy. If current public records are converted to a computerized format, the political subdivision may destroy those records which the state records destruction board has pursuant to § 1-27-19, declared to be of no further administrative, legal, fiscal, research, or historical value.

Source: SL 1987, ch 64, § 1; SL 1988, ch 61, § 1.



§ 6-1-12 "Local government" defined.

6-1-12. "Local government" defined. As used in § 6-1-13 local government unit is any political subdivision of this state including a county, township, municipality, or other unit of government, if the political subdivision provides local government services for residents in a geographically limited area of this state as its primary purpose and has the power to act primarily on behalf of that area.

Source: SL 1990, ch 51, § 1.



§ 6-1-13 Rent control of private residential property prohibited.

6-1-13. Rent control of private residential property prohibited. No local governmental unit may enact, maintain, or enforce any ordinance, resolution, or other enactment that would have the effect of controlling the amount of rent charged for leasing private residential property. This section does not impair the right of any local governmental unit to manage and control residential property in which the local governmental unit has a property interest.

Source: SL 1990, ch 51, § 2.



§ 6-1-14 Limitation on delegation, transfer, or assignment of taxing authority.

6-1-14. Limitation on delegation, transfer, or assignment of taxing authority. No governing body of any county, municipality, school district, township, or special taxing district may delegate, transfer, or assign its taxing authority to any commission, board, person, or corporate entity which is entirely or partly comprised of members not duly elected by the voters of said jurisdiction.

Source: SL 1995, ch 265, § 3.



§ 6-1-15 Health and dental insurance.

6-1-15. Health and dental insurance. Any municipality, county, or school district may obtain and pay for all forms of health insurance, a dental insurance plan, or both, or in lieu thereof, make other arrangements, including entering into agreements with others, which agreements may create separate legal or administrative entities pursuant to chapter 1-24.

Source: SL 1997, ch 31, § 3.



§ 6-1-16 Insurance for retiring employees.

6-1-16. Insurance for retiring employees. Any municipality, county, or school district may provide for health insurance for retiring employees and their spouses and dependents as the governing body may deem appropriate.

Source: SL 1997, ch 31, § 4.



§ 6-1-17 Official prohibited from discussing or voting on issue if conflict of interest exists--Legal remedy.

6-1-17. Official prohibited from discussing or voting on issue if conflict of interest exists--Legal remedy. No county, municipal, or school official may participate in discussing or vote on any issue in which the official has a conflict of interest. Each official shall decide if any potential conflict of interest requires such official to be disqualified from participating in discussion or voting. However, no such official may participate in discussing or vote on an issue if the following circumstances apply:

(1) The official has a direct pecuniary interest in the matter before the governing body; or

(2) At least two-thirds of the governing body votes that an official has an identifiable conflict of interest that should prohibit such official from voting on a specific matter.

If an official with a direct pecuniary interest participates in discussion or votes on a matter before the governing body, the legal sole remedy is to invalidate that official's vote.

Source: SL 2005, ch 40, § 1.






Chapter 02 - Liquidation of Retirement Programs

§ 6-2-1 Liquidation authorized--Vested rights protected.

6-2-1. Liquidation authorized--Vested rights protected. Authority is herewith granted any governmental subdivision of this state to liquidate any pension, annuity, or other retirement program existing between the subdivisions of government and its employees where no vested rights in the employees are involved, or, where vested rights are involved, to liquidate such a program with the consent of all the employees covered by the program. Liquidation may be had in such instances by formal action of the governing body of the subdivision of government, without more.

Source: SL 1951, ch 101, § 1; SDC Supp 1960, § 17.1213.



§ 6-2-2 Security for employees retired before liquidation--Retention of funds.

6-2-2. Security for employees retired before liquidation--Retention of funds. In the event any subdivision of government shall liquidate any pension, annuity, or other retirement program existing between the subdivision of government and its employees, the subdivision of government is herewith authorized to secure any employee retired before liquidation of the program in his retirement in a program substantially equivalent to the retirement for which he qualified and the subdivision of government shall retain so much of the money-raising powers granted it to effect the program in the first instance as is necessary to so secure such retired employees.

Source: SL 1951, ch 101, § 2; SDC Supp 1960, § 17.1213.



§ 6-2-3 Judges' retirement program unaffected.

6-2-3. Judges' retirement program unaffected. Nothing within the provisions of this chapter shall change or alter the effect of any pension, annuity, or other retirement program authorized and established by the Legislature of the State of South Dakota relating to Supreme and Circuit Court judges.

Source: SL 1951, ch 101, § 3; SDC Supp 1960, § 17.1213.






Chapter 03 - Joint County-municipal-school District Buildings

§ 6-3-1 Construction, furnishing, operation, and maintenance of common buildingauthorized--Use of existing building.

6-3-1. Construction, furnishing, operation, and maintenance of common building authorized--Use of existing building. As used in §§ 6-3-1 to 6-3-8, inclusive, the term, political subdivision, means any county, any municipality, improvement district, or any school district. Any two or more political subdivisions, each of which has territory overlapping that of all of the others, may agree in the manner set forth in § 6-3-2 to acquire a site for, purchase or construct, equip, furnish, operate, and maintain a public building for their common use, for the purposes authorized by law in the case of each such subdivision, or to improve, extend, equip, and furnish, for such purposes, any such building previously owned by the participating subdivisions or any of them.

Source: SL 1949, ch 447, § 1; SDC Supp 1960, § 65.0714; SL 1991, ch 64, § 8; SL 1992, ch 60, § 2.



§ 6-3-2 Execution of agreement for common building--Contents and filing--Amendment andsupplementation.

6-3-2. Execution of agreement for common building--Contents and filing--Amendment and supplementation. The agreement referred to in § 6-3-1 shall be set forth in writing, approved by resolutions of the governing bodies of the participating political subdivisions and executed by their officers thereunto duly authorized, and shall state the purposes for which the building or improvement shall be used, the estimated cost thereof, the estimated amount of such cost to be borne by each subdivision, the proportion and method of allocating the expenses of operation and maintenance of such building or improvement, and the disposition to be made of any revenues to be derived therefrom; and copies of such written agreement shall be filed and kept of public record by the recording officers of each participating subdivision. Such agreement may be amended or supplemented from time to time by action of the governing bodies of the participating subdivisions, and all such amendments or supplements shall be filed with the recording officers of the respective subdivisions.

Source: SL 1949, ch 447, § 2; SDC Supp 1960, § 65.0715.



§ 6-3-3 Appropriations and bonds authorized for common building--Bond issue prohibiteduntil financing provisions complete.

6-3-3. Appropriations and bonds authorized for common building--Bond issue prohibited until financing provisions complete. The governing body of each participating political subdivision may appropriate money or may also issue the general obligation bonds of the subdivision, as provided in chapter 6-8B for the authorization, issuance, and sale of bonds, for the payment of its share of the cost of the building or improvement. No bonds may be issued until provision has been made by each of the other participating subdivisions for the payment of the subdivision's share of the cost.

Source: SL 1949, ch 447, § 3; SDC Supp 1960, § 65.0716; SL 1984, ch 43, § 60; SL 1999, ch 30, § 1.



§ 6-3-4 Contents of resolution or ordinance, notice and ballot on bond issue.

6-3-4. Contents of resolution or ordinance, notice and ballot on bond issue. The resolution or ordinance, notice and ballot as provided in chapter 6-8B shall include the estimated total cost of the building or improvement, the names of the other participating subdivisions, and shall refer to the agreement on file in the office of the recording officer.

Source: SL 1949, ch 447, § 3; SDC Supp 1960, § 65.0716; SL 1984, ch 43, § 61.



§ 6-3-5 Resubmission of bond proposition after rejection by voters.

6-3-5. Resubmission of bond proposition after rejection by voters. In the event that the proposition of issuing bonds of any of the participating subdivisions for the purposes of §§ 6-3-1 to 6-3-8, inclusive, fails to carry by the requisite vote, such proposition may be resubmitted by the governing body at any time, with the consent of the governing bodies of the other participating subdivisions.

Source: SL 1949, ch 447, § 4; SDC Supp 1960, § 65.0717; SL 1999, ch 30, § 2.



§ 6-3-6 Additional appropriations or bonds when cost exceeds estimates.

6-3-6. Additional appropriations or bonds when cost exceeds estimates. In the event that the cost of any such building or improvement is greater than originally estimated, the governing body of each of the participating subdivisions shall have the power to appropriate additional moneys or submit to the electors the question of the issuance of additional bonds to pay such portion of the increased cost as shall be agreed to be borne by such subdivision.

Source: SL 1949, ch 447, § 4; SDC Supp 1960, § 65.0717.



§ 6-3-7 Improvements and equipping of building by participating subdivision.

6-3-7. Improvements and equipping of building by participating subdivision. Each participating subdivision shall have the power, with the consent of the governing bodies of the other participating subdivisions, to add to, improve, and equip any such building for its own purposes to the same extent and in the same manner as if said building were wholly owned by and devoted to the uses of such subdivision.

Source: SL 1949, ch 447, § 4; SDC Supp 1960, § 65.0717.



§ 6-3-8 Supplemental nature of powers granted.

6-3-8. Supplemental nature of powers granted. The powers granted and procedures prescribed by §§ 6-3-1 to 6-3-7, inclusive, shall be in addition to and not in derogation of any other powers conferred by law upon any of the participating subdivisions to make agreements, to appropriate and expend money, and to issue bonds for the same or similar purposes, or any other methods prescribed by law for the accomplishment of such purposes, and no existing law shall be deemed to be repealed hereby.

Source: SL 1949, ch 447, § 5; SDC Supp 1960, § 65.0718.



§ 6-3-9 Joint county-municipal building in county seat--Resolutions of governing bodies--Plans and specifications.

6-3-9. Joint county-municipal building in county seat--Resolutions of governing bodies--Plans and specifications. The board of county commissioners of any county and the governing body of the county seat of such county, whenever both of such governing bodies by separate resolutions declare that it is for the best interests of the county, or municipality to erect and maintain a joint building for county, municipal, community, and memorial purposes, shall have the power to employ competent architects and engineers and secure plans and specifications for such proposed joint building and shall determine the approximate cost thereof and the proportion thereof to be borne by each.

Source: SL 1921, ch 164, § 1; SDC 1939, § 12.2304; SL 1992, ch 60, § 2.



§ 6-3-10 Elections on bonds for joint building.

6-3-10. Elections on bonds for joint building. After the governing bodies have decided and agreed upon plans and specifications that will provide for all of the needs of the county, municipality, and community and after determining the approximate costs thereof, the governing bodies shall submit the question of issuing bonds of the county and municipality, to cover its share of expense of joint building at the same time and at the same election.

Source: SL 1921, ch 164, § 1; SDC 1939, § 12.2304; SL 1984, ch 43, § 62; SL 1992, ch 60, § 2.



§ 6-3-11 Resubmission of bond question after rejection by voters.

6-3-11. Resubmission of bond question after rejection by voters. If the county, or municipality shall fail to authorize said bond issue, the county or municipality failing to authorize said bond issue may resubmit the same as provided in § 6-3-10 within six months and if then authorized the county or municipality may proceed with such work, otherwise, no further work shall be done until a new vote is had by both the county and municipality interested.

Source: SL 1921, ch 164, § 1; SDC 1939, § 12.2304; SL 1992, ch 60, § 2.



§ 6-3-12 Erection and maintenance of joint building in county seat--Selection of site.

6-3-12. Erection and maintenance of joint building in county seat--Selection of site. After the issuance of bonds is authorized as provided in § 6-3-10, it shall be lawful for the county and municipality to join in the erection and completion of such building, and they shall have authority to make provisions for the maintenance of the same. The site for any such building shall be determined upon by the commissioners and the governing body and they shall have authority to use any site owned by either or they may secure a new site.

Source: SL 1921, ch 164, § 1; SDC 1939, § 12.2304; SL 1992, ch 60, § 2.



§ 6-3-13 Tax proceeds usable for joint building--Special building funds--Bonds--Privatesubscriptions and donations.

6-3-13. Tax proceeds usable for joint building--Special building funds--Bonds--Private subscriptions and donations. Counties or municipalities joining pursuant to § 6-3-12 are authorized to use any and all moneys realized from taxes levied for county, municipal, community, or memorial buildings, and the governing board of any county or municipality so joining is hereby empowered to transfer any building fund moneys now on hand to a special fund to be used for the purpose specified in § 6-3-9, except that funds heretofore raised by taxation for a state memorial building shall not be used by said county. Such counties or municipalities so joining are further empowered to issue their bonds, as now provided by law, and accept private subscriptions and donations for the furtherance and maintenance of such buildings as are erected in compliance with §§ 6-3-9 to 6-3-13, inclusive.

Source: SL 1921, ch 164, §§ 2, 3; SDC 1939, § 12.2304; SL 1992, ch 60, § 2.






Chapter 04 - Auditorium Building Funds

§ 6-4-1 Percentage of admission charge collected for fund--Restrictions on use of fund.

6-4-1. Percentage of admission charge collected for fund--Restrictions on use of fund. Any county, municipality, or school district operating or maintaining, either jointly or severally, an auditorium, coliseum, public gymnasium, or public community house, shall have the power to establish a fund and may collect for such fund not exceeding ten percent of the admission charge paid by each person, except such students or any other group or classification of persons which may be specifically exempted therefrom by the governing body, for admission to such building for any recreational, athletic, or educational activity, exhibition, or entertainment, whether conducted or sponsored by any municipality or any person, firm, organization, or public or private corporation. The money derived shall be kept separate from all other funds of the governmental subdivision and shall be known as the auditorium building fund, and shall not be used for any other purpose except the erection or remodeling of an auditorium, coliseum, public gymnasium, or public community house, and for the acquisition of sites and equipment therefor.

Source: SL 1953, ch 488, § 1; SDC Supp 1960, § 65.0719.



§ 6-4-2 Investment of money in fund--Disposition of income.

6-4-2. Investment of money in fund--Disposition of income. The governing body of such county, municipality, or school district shall have power and authority to invest, from time to time and as such fund accumulates, the moneys derived therefrom in bonds of the State of South Dakota, bonds of any subdivision of government of this state, or bonds of the United States government, and the income derived from such investment shall be paid into and kept in such auditorium building fund.

Source: SL 1953, ch 488, § 2; SDC Supp 1960, § 65.0720.



§ 6-4-3 Purposes for which fund used.

6-4-3. Purposes for which fund used. The governing body may use the moneys in the auditorium building fund with any other funds that may come into its possession for the erection, construction, or remodeling of an auditorium, coliseum, public gymnasium, or public community house, and for the acquisition of sites and equipment therefor.

Source: SL 1953, ch 488, § 2; SDC Supp 1960, § 65.0721.






Chapter 05 - Exchanges of Property and Work

§ 6-5-1 Transfers of land or property between political subdivisions permitted--Workexchanges--Agreements of governing bodies.

6-5-1. Transfers of land or property between political subdivisions permitted--Work exchanges--Agreements of governing bodies. All counties, municipalities, sanitary districts, improvement districts, townships, and school districts of this state may exchange with each other and to transfer and convey from one to the other any land or property belonging to them and under their respective jurisdictions and to perform and exchange work between themselves. All transfers of property and work as authorized by this section shall be upon such terms and conditions as may be determined and agreed upon by the respective governing bodies thereof.

Source: SL 1959, ch 35; SDC Supp 1960, § 45.2713; SL 1976, ch 64; SL 1991, ch 64, § 9.



§ 6-5-2 Gratuitous transfers of property to another political subdivision or nonprofitcorporation.

6-5-2. Gratuitous transfers of property to another political subdivision or nonprofit corporation. Any political subdivision may convey and transfer any real or personal property which is held or owned by it, the title to which has been obtained and which is not held for public use or which is about to be abandoned for public purposes, to another political subdivision or nonprofit corporation for public, charitable, or humanitarian purposes and accommodation without offering the property for sale and without requiring the political subdivision or nonprofit corporation to pay for the property.

Source: SL 1971, ch 41, § 1; SL 1984, ch 42, § 1; SL 2012, ch 48, § 1.



§ 6-5-3 Resolution for gratuitous transfer of real property--Conveyance.

6-5-3. Resolution for gratuitous transfer of real property--Conveyance. If the governing body deems it advisable and to the best interest of the public to convey any such property to another political subdivision or nonprofit corporation pursuant to § 6-5-2, it shall by resolution direct that said property be so conveyed and transferred. Thereupon a deed of conveyance shall be made to the political subdivision or nonprofit corporation, which deed vests in the grantee all the right, title and interest of the transferor in and to the real property so conveyed.

Source: SL 1971, ch 41, § 2; SL 1984, ch 42, § 2.



§ 6-5-4 Exchange of land with private owner--Appraisal--Public notice and hearing.

6-5-4. Exchange of land with private owner--Appraisal--Public notice and hearing. Any county, municipality, sanitary district, township, or school district of this state may, by resolution, exchange any land belonging to them with a private owner. Before entering into a contract for the exchange of real property, the governing body shall cause the real property to be appraised by a board of three disinterested appraisers who are freeholders within the county, municipality, sanitary district, township, or school district or by one or more persons licensed by the state to do fee appraisals. Any exchange shall be made upon such terms, conditions, and in such manner as may be determined and agreed upon by the parties, following public notice and hearing. The notice of the proposed exchange and hearing shall be published once at least ten days before the hearing. The notice shall contain a description of the lands to be exchanged.

Source: SL 1987, ch 65, § 2.



§ 6-5-5 Local governments permitted to lease, sell, give, or otherwise convey real andpersonal property to other units of government.

6-5-5. Local governments permitted to lease, sell, give, or otherwise convey real and personal property to other units of government. Notwithstanding any other provision of law to the contrary, but, in compliance with the provisions of the Constitution of the State of South Dakota, every county, municipality, school district, civil township, or other entity authorized by law to levy taxes may lease or sell or give and convey any personal property, real property, or money of such entity or perform any work or render any services, to the state or any public corporation thereof, to be used by such grantee for an authorized public purpose. Such lease or sale or gift and conveyance, or the performance of such work, to be authorized, shall be made or done on the terms and in the manner provided by resolutions of the governing body. However, no money may be transferred from any sinking or interest fund unless sufficient money is left therein to pay all interest which may accrue on and the principal of all outstanding bonds.

Source: SL 1991, ch 55.






Chapter 05A - Local Improvement Assessments

§ 6-5A-1 Railroad property assessment.

6-5A-1. Railroad property assessment. Whenever a railroad's right-of-way, street, or railroad properties owned or operated for railway purposes shall be included within any assessment for local improvement, such railroad right-of-way, street, or railroad properties owned or operated for railway purposes shall be assessed only if, and to the extent that, it is determined by the Department of Revenue that it will benefit from the proposed improvements. In determining whether or not such railroad right-of-way, street, or railroad properties operated for railway purposes benefits, its existing use as a railroad right-of-way, street, or railroad properties operated for railway purposes shall be presumed to be permanent.

Source: SL 1974, ch 53.






Chapter 06 - Emergency Relocation of Local Governments

§ 6-6-1 Meeting of governing body after or on threat of enemy attack--Designation ofsubstitute place of government--Location within or without subdivision or state.

6-6-1. Meeting of governing body after or on threat of enemy attack--Designation of substitute place of government--Location within or without subdivision or state. Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient, or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of each political subdivision of this state may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any two members of such governing body, and shall proceed to establish and designate by ordinance, resolution, or other manner, alternate, or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this state.

Source: SL 1961, ch 467, § 1.



§ 6-6-2 Powers exercised at substitute location--Formalities omitted--Validity of acts.

6-6-2. Powers exercised at substitute location--Formalities omitted--Validity of acts. During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this state shall have and possess and shall exercise, at such location, or locations, the powers and functions conferred upon such body and officers by or under the laws of this state. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

Source: SL 1961, ch 467, § 2.



§ 6-6-3 Supremacy of chapter over other provisions.

6-6-3. Supremacy of chapter over other provisions. The provisions of this chapter shall control and be supreme in the event it shall be employed notwithstanding any statutory, charter, or ordinance provision to the contrary or in conflict herewith.

Source: SL 1961, ch 467, § 3.






Chapter 07 - Claims Against Insolvent Banks [Repealed]

CHAPTER 6-7

CLAIMS AGAINST INSOLVENT BANKS [REPEALED]

[Repealed by SL 1974, ch 68, § 10]



Chapter 08 - Validation of Prior Bonds of Political Subdivisions

§ 6-8-1 Validation of obligations--Subdivisions and obligations included.

6-8-1. Validation of obligations--Subdivisions and obligations included. As used in §§ 6-8-1 to 6-8-4, inclusive, the term, political subdivision, means any county, township, improvement district, municipality, or school district in the State of South Dakota, and the term, bonds, means any obligation payable at a specified future date, including but without limiting the generality hereof, revenue bonds, assessment bonds, improvement bonds, general obligation bonds, and revenue bonds under chapter 9-38, 9-40, 9-41, or 9-52 and assessment bonds or certificates issued pursuant to chapter 9-43, and improvement bonds issued pursuant to chapter 9-44, and all bonds issued pursuant to §§ 6-3-1 to 6-3-8, inclusive, and all bonds issued pursuant to chapter 7-24 or 7-25A.

Source: SL 1967, ch 350, § 1; SL 1969, ch 291, § 1; SL 1991, ch 64, § 5; SL 1992, ch 60, § 2.



§ 6-8-2 Time period of obligations and proceedings validated.

6-8-2. Time period of obligations and proceedings validated. The provisions of § 6-8-3 apply in all cases where a political subdivision has, prior to January 1, 2001, issued bonds or has theretofore commenced proceedings to issue bonds for any lawful purpose.

Source: SL 1967, ch 350, § 2; SL 1969, ch 291, § 2; SL 1971, ch 40, § 1; SL 1973, ch 41, § 1; SL 1984, ch 43, § 62A; SL 1991, ch 64, § 6; SL 1993, ch 62, § 1; SL 2001, ch 34, § 1.



§ 6-8-3 Validation of obligations and proceedings despite irregularities and defects--Constitutionalrequirements not waived.

6-8-3. Validation of obligations and proceedings despite irregularities and defects--Constitutional requirements not waived. In all such cases as described in § 6-8-2, the bonds so issued and all proceedings taken before January 1, 2001, for the issuance of such bonds and for the levy and appropriation of taxes, assessments, or revenues for the payment thereof and all covenants heretofore made for the security of such bonds are hereby declared to be valid and legal, notwithstanding any defect or irregularity, other than constitutional defects, in any of said bonds including, but without limitation of the generality hereof, any defect or irregularity in any election, notice of election, publication, or petition required by law, or in any of the obligations issued before January 1, 2001, which are funded or refunded, by bonds heretofore issued or authorized to be issued, including special assessment proceedings and special assessment certificates or bonds issued in lieu thereof; and all such bonds issued pursuant to said proceedings heretofore taken, shall be legal, valid, and binding obligations of the political subdivision issuing the same, notwithstanding any defects or irregularities, other than actions prohibited by the Constitution or omissions or actions required by the Constitution, in the proceedings taken for the issuance of such bonds.

Source: SL 1967, ch 350, § 3; SL 1969, ch 291, § 3; SL 1971, ch 40, § 2; SL 1973, ch 41, § 2; SL 1984, ch 43, § 62B; SL 1991, ch 64, § 7; SL 1993, ch 62, § 2; SL 2001, ch 34, § 2.



§ 6-8-4 Obligations exceeding debt limitations not validated.

6-8-4. Obligations exceeding debt limitations not validated. Section 6-8-3 shall not be construed as attempting to validate evidences of indebtedness issued by such political subdivision in excess of the constitutional or statutory limitations upon its indebtedness.

Source: SL 1967, ch 350, § 4; SL 1969, ch 291, § 4.



§ 6-8-5 to 6-8-10. Repealed.

6-8-5 to 6-8-10. Repealed by SL 1984, ch 43, § 131.






Chapter 08A - Refunding of Public Securities [Repealed]

CHAPTER 6-8A

REFUNDING OF PUBLIC SECURITIES [REPEALED]

[Repealed by SL 1984, ch 43, § 131]



Chapter 08B - Bonds of Local Public Bodies

§ 6-8B-1 Definitions.

6-8B-1. Definitions. Terms used in this chapter, unless the context otherwise plainly requires, mean:

(1) "Bond," any obligation for the payment of a specified sum of money at a specified future date, for the repayment of money borrowed by a public body, issued by a public body pursuant to authority granted in any law, including but not limited to revenue bonds, assessment bonds, and general obligation bonds;

(2) "Clerk," the clerk, auditor, finance officer, business manager, secretary, or other recording or financial officer of a public body;

(3) "Federal securities," the bills, certificates of indebtedness, notes, bonds, or similar obligations which are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States of America;

(4) "Governing body," the common council, commission, board of commissioners, board of trustees, board of supervisors, board of directors, school board, or other legislative body in which the legislative powers of the public body are vested;

(5) "Ordinance or resolution," an ordinance, resolution, or other proceeding by which a governing body takes formal action and adopts legislative provisions and matters of some permanency;

(6) "Public body," any county, municipality, or township, or any school district, hospital district, sanitary district, irrigation district, drainage district, water user district, or improvement district;

(7) "Refunding bond," a bond which is authorized to be issued pursuant to §§ 6-8B-30 to 6-8B-52, inclusive.
Source: SL 1984, ch 43, § 1; SL 1990, ch 52, § 1.



§ 6-8B-2 Election required for issuance.

6-8B-2. Election required for issuance. Unless otherwise provided, no bonds may be issued either for general or special purposes by any public body unless at an election sixty percent of voters of the public body voting upon the question vote in favor of issuing the bonds. The election shall be held in the manner described by law for other elections of the public body.

Source: SL 1984, ch 43, § 2.



§ 6-8B-3 Resolution or ordinance declaring necessity of bond issue--Contents--Election.

6-8B-3. Resolution or ordinance declaring necessity of bond issue--Contents--Election. If it is determined by the governing body to be necessary or expedient for any public body to issue its bonds the governing body at a regular meeting thereof or a special meeting duly called may by resolution or ordinance declare the necessity thereof and may submit the question of the issuance of bonds to the voters of the public body at any annual election or at a special election called for that purpose. The resolution or ordinance shall set forth clearly the purpose for which the bonds are to be issued and the maximum amount of the bonds. The resolution or ordinance may also include the maximum rate of interest which they draw, and the maximum time within which they shall become due and payable or other matters the governing body determines relevant to the bond issue.

Source: SL 1984, ch 43, § 3.



§ 6-8B-4 Notice of election.

6-8B-4. Notice of election. The governing body shall publish notice of the election once each week for two consecutive weeks in all official newspapers designated by the public body or if there is no official newspaper, a newspaper of general circulation serving the public body. The second notice shall be published not less than four nor more than ten days before the election.

The notice shall state the maximum amount of bonds to be issued, the purpose for which bonds are to be issued, and other matters the governing body determines to be necessary.

Source: SL 1984, ch 43, § 4; SL 2008, ch 34, § 1.



§ 6-8B-5 Ballot form.

6-8B-5. Ballot form. The ballots shall have printed thereon substantially the same language as is included in the notice of election, and there shall be printed the words "Shall the above proposition be approved and the bonds issued?" with the words "Yes" and "No" printed immediately at the left thereof, each preceded by a square or circle wherein the voter shall make a cross (x) or check mark (.) before the word "Yes" for voting in favor of the proposition, or a cross (x) or check mark (.) in the square or circle before the word "No" for voting against the same.

Source: SL 1984, ch 43, § 5.



§ 6-8B-6 Improvement--Authorization of bonds for purchase or construction--Expendituresauthorized.

6-8B-6. Improvement--Authorization of bonds for purchase or construction--Expenditures authorized. The question of the issuance of bonds for the purchase or the construction of any building, facility, or improvement may be treated and submitted as a single proposition, and the governing body may determine, if bonds are authorized, whether the purchase or the construction thereof will better serve the interests of the public body. The authorization of bonds for the purpose of purchase or construction of any building, facility, or improvement includes the authorization to expend the proceeds for any equipment and furnishings, the purchase of any land, and the payment of all fees and expenses reasonably necessary to complete the building, facility, or improvement for the purpose intended. Expenditures for the above purposes need not be included in any annual appropriation ordinance of the public body.

Source: SL 1984, ch 43, § 6.



§ 6-8B-7 School, street, or utility improvements--Authorization of bonds.

6-8B-7. School, street, or utility improvements--Authorization of bonds. The question of the issuance of bonds for the purchase, construction, or improvements to school buildings, streets, or to any plant and distribution system owned and operated by the public body for the furnishing of utility services may be submitted as a single proposition, without specification of the amount to be expended on each improvement.

Source: SL 1984, ch 43, § 7.



§ 6-8B-8 Issuance of bonds on approval by voters.

6-8B-8. Issuance of bonds on approval by voters. If the requisite percentage of the voters cast their vote in favor of a bond issue, the governing body without further act may issue bonds to the amount voted for and sell and negotiate the same.

Source: SL 1984, ch 43, § 8.



§ 6-8B-9 Issuance, form, and terms of bonds.

6-8B-9. Issuance, form, and terms of bonds. Bonds may be issued in one or more series, may bear the date or dates and mature at the time or times and in the amounts as the governing body may provide, except that no bond may mature more than fifty years from the date of its issue. The bonds may bear interest at the rate or rates, payable on the date or dates, may be issued in the denominations, carry the registration privileges, be executed in the manner, be payable in the medium of payment, at the place or places within or without the state, and be subject to redemption, prior to maturity, at the times and prices as the governing body may provide. Bonds may be issued in registered form and shall be so issued when necessary under federal law and regulations as a condition for the exemption of the interest thereon from federal income taxation; or otherwise may be issued in bearer form, with coupons attached representing the interest payable thereon, or may be issued in form permitting registration of ownership of principal only.

Source: SL 1984, ch 43, § 9.



§ 6-8B-10 Public or private sale--Notice and procedure for public sale.

6-8B-10. Public or private sale--Notice and procedure for public sale. The governing body may sell its bonds at a public or private sale at the price or prices the governing body determines. If the governing body determines to sell bonds at a public sale, no bonds may be sold until the sale has been advertised once a week for at least two successive weeks the first publication being at least ten days before the sale in the official newspaper of the public body, and if directed by the governing body, in any other newspaper or publication. The notice of sale shall describe the bond issue, the time and place of sale, the method of competitive bidding, which method may describe different forms or alternative forms of bids, and the place where bids will be received.

Source: SL 1984, ch 43, § 10.



§ 6-8B-11 Single issue of bonds separately approved.

6-8B-11. Single issue of bonds separately approved. Bonds separately voted for two or more purposes may be sold and delivered as a single issue if the governing body determines.

Source: SL 1984, ch 43, § 11.



§ 6-8B-12 Interest rate.

6-8B-12. Interest rate. The maximum allowable interest rate for bonds issued by a public body may be whatever rate the governing body prescribes.

Source: SL 1984, ch 43, § 12.



§ 6-8B-13 Disposition of proceeds.

6-8B-13. Disposition of proceeds. The proceeds derived from the sale of any bonds shall be kept as a special fund apart from the other funds of the public body and shall be used exclusively for the purpose for which the bonds were issued.

Source: SL 1984, ch 43, § 13.



§ 6-8B-14 Negotiable investment security status.

6-8B-14. Negotiable investment security status. All bonds issued by any public body are negotiable investment securities within the meaning of chapter 57A-8.

Source: SL 1984, ch 43, § 14.



§ 6-8B-15 Powers as issuer of negotiable investment securities.

6-8B-15. Powers as issuer of negotiable investment securities. The governing body of each public body may do all acts permitted or required of issuers of negotiable investment securities under chapter 57A-8, including but not limited to, the issuance of bonds in registered form and the registration, exchange, and transfer of ownership thereof on the books of the public body.

Source: SL 1984, ch 43, § 15.



§ 6-8B-16 Agents for authentication, transfer, registration, payment, and other functions--Central depository system.

6-8B-16. Agents for authentication, transfer, registration, payment, and other functions--Central depository system. A governing body may appoint for a term as may be agreed, including for so long as a registered bond may be outstanding, corporate or other authenticating agents, transfer agents, registrars, paying or other agents, located within or without the state, and specify the terms of their appointment, including their rights, their compensation and duties, limits upon their liabilities and provisions for their payment of liquidated damages in the event of breach of certain of the duties imposed, which liquidated damages may be made payable to the issuer, the owner or a financial intermediary. Any bank or trust company appointed as an agent under this section shall comply with §§ 51A-5-7 to 51A-5-10, inclusive. A governing body may agree with custodian banks and financial intermediaries, and nominees of any of them, in connection with the establishment and maintenance by others of a central depository system for the transfer or pledge of registered bonds. Any custodian banks and financial intermediaries, and nominees, may, if qualified and acting as fiduciaries, also serve as authenticating agents, transfer agents, registrars, paying or other agents of the issuer with respect to the same issue of registered public securities. Nothing precludes the governing body through its clerk from itself performing, either alone or jointly with other governing bodies, any transfer, registration, authentication, payment, or other function described in this section.

Source: SL 1984, ch 43, § 16.



§ 6-8B-17 Authentication of bonds--Signatures--Seal.

6-8B-17. Authentication of bonds--Signatures--Seal. No bond issued in registered form, whether initially or upon registration of transfer or exchange, is valid or effective for any purpose unless a certificate of authentication is executed thereon by the registrar, by the manual signature of its authorized representative. Any registered bond may be executed by facsimile signatures, printed or otherwise reproduced thereon, of any officers or other persons who are authorized or required by law to execute the same, or to execute any certification or countersignature thereon, and who have manually signed and filed with the registrar an authorization for the use of facsimile signatures, whether or not they have ceased to hold office before the authentication or delivery of the bond. Every bearer bond shall be manually signed on its face by at least one officer of the public body, or by an authorized representative of a banking institution designated by the governing body as authenticating agent but other signatures on the bond and any coupon pertaining to it may be facsimiles of manual signatures filed with the clerk. The corporate seal, if any, of the public body may but need not be affixed to any bond, or a facsimile of the corporate seal may but need not be printed thereon.

Source: SL 1984, ch 43, § 17.



§ 6-8B-18 Registration books--Disclosure of information.

6-8B-18. Registration books--Disclosure of information. The registration books maintained on behalf of any public body by the clerk or registrar shall not be open to inspection or copying by the general public, and no registrar, officer, or member of the governing body shall disclose information contained therein except in the following cases:

(1) If specifically provided otherwise by state or by federal law or regulations;

(2) If directed by judicial order;

(3) If requested by authorized representatives of the secretary of revenue or attorney general or the commissioner of Internal Revenue of the United States for the purpose of ascertaining the application of any estate, inheritance, or other tax on bonds or the interest thereon;

(4) If determined by the registrar to be necessary for the registration of ownership, transfer, or exchange of bonds in accordance with chapter 57A-8.
Source: SL 1984, ch 43, § 18.



§ 6-8B-19 Information filed with secretary of state by issuer.

6-8B-19. Information filed with secretary of state by issuer. Every public body, authority, or agency issuing any general obligation, revenue, improvements, industrial revenue, special assessment, or other bonds of any type, shall, on forms provided by the secretary of state, file with the secretary of state, the following information concerning each issue of bonds:

(1) Name of issuer;

(2) Designation of issue;

(3) Date of issue;

(4) Purpose of issue;

(5) Type of bond;

(6) Principal amount and denomination of bond;

(7) Paying dates of principal and interest;

(8) Amortization schedule;

(9) Interest rate or rates, including total aggregate interest cost.
Source: SL 1984, ch 43, § 19.



§ 6-8B-20 Costs of issuance and sale.

6-8B-20. Costs of issuance and sale. Costs incidental to the issuance and sale of bonds under this chapter may be paid by the purchaser or defrayed from the general fund of the public body, from the proceeds of bonds, from the interest or other yield derived from the investment of the proceeds or from other sources legally available to the public body.

Source: SL 1984, ch 43, § 20.



§ 6-8B-21 Signature by resident attorney.

6-8B-21. Signature by resident attorney. All bonds of every nature issued by any public body, authority, or agency shall be countersigned by an attorney actually residing in the State of South Dakota and duly licensed to practice therein.

Source: SL 1984, ch 43, § 21.



§ 6-8B-22 Invalidity of bonds without attorney's signature.

6-8B-22. Invalidity of bonds without attorney's signature. If the bonds are not countersigned as provided by § 6-8B-21, the bonds shall be void and unenforceable.

Source: SL 1984, ch 43, § 22.



§ 6-8B-23 Notice of redemption.

6-8B-23. Notice of redemption. If any bonds become prepayable under any option or provision therein contained, notice of the call for redemption may be made by publication once a week for two consecutive weeks in a newspaper of general circulation serving the public body and, if directed by the governing body, in any other newspaper or publication. Alternatively, the notice may be given by mailing it to the place where the bonds are payable and to the holder of each bond to be redeemed, if the holder's name and address is known. The notice of redemption shall contain a description of the bonds to be redeemed and the redemption date and shall state that on the redemption date, not less than thirty days after the date of the first publication or the mailing of the notice, all interest on the bonds shall cease.

Source: SL 1984, ch 43, § 23.



§ 6-8B-24 Replacement of lost, stolen, or destroyed bonds.

6-8B-24. Replacement of lost, stolen, or destroyed bonds. The replacement of lost, destroyed, and stolen bonds issued by a public body shall be handled in the manner provided by chapter 57A-8.

Source: SL 1984, ch 43, § 24.



§ 6-8B-25 Tax exemption.

6-8B-25. Tax exemption. All bonds issued by any public body pursuant to this chapter, their transfer, and the income therefrom, are free from taxation within the State of South Dakota, except for estate, inheritance taxes and taxes imposed upon financial institutions under chapter 10-43.

Source: SL 1984, ch 43, § 51.



§ 6-8B-26 Anticipation notes--When issuance authorized.

6-8B-26. Anticipation notes--When issuance authorized. When all conditions precedent to the offering for sale of bonds of a public body in any amount and for any authorized purpose have been satisfied, the governing body may, by resolution, issue and sell notes in anticipation of the issuance of the bonds in the manner and subject to the limitations set forth in §§ 6-8B-26 to 6-8B-29, inclusive.

Source: SL 1984, ch 43, § 24A.



§ 6-8B-27 Anticipation notes--Amount--Term.

6-8B-27. Anticipation notes--Amount--Term. Bond anticipation notes may be issued in a principal amount not exceeding the authorized principal amount of the bonds in anticipation of which the notes are to be issued. Such notes shall mature not later than three years after their date of issue.

Source: SL 1984, ch 43, § 24B.



§ 6-8B-28 Anticipation notes--Payment--Issuance of bonds required--Exchange--Redemption.

6-8B-28. Anticipation notes--Payment--Issuance of bonds required--Exchange--Redemption. Any amount of the principal of or interest on any bond anticipation notes which cannot be paid at maturity from any other funds which are properly available and appropriated by the governing body for that purpose shall be paid from the proceeds of the bonds in anticipation of which the notes were issued. The public body shall be obligated to issue and sell such bonds on or before the maturity date of the bond anticipation notes. The holders of bond anticipation notes shall have the right to require the offering of such bonds for sale, and, in the event such bonds are not sold on or before the maturity date of the notes, the holders of the notes shall have the right to require such bonds to be issued to them in exchange for the notes, by lot, on a par for par basis. In the event of any such exchange, the bonds so issued shall bear interest at the maximum rate permitted in the proceedings authorizing their issuance, shall mature serially over the maximum number of years permitted in the proceedings authorizing their issuance, and shall be subject to redemption on any interest payment date without penalty. Thereafter, whenever there is a sufficient amount of money in the sinking fund established for the bonds to prepay and redeem one or more bonds the public body shall prepay and redeem such bond or bonds on the next succeeding interest payment date for which notice of redemption can be duly given.

Source: SL 1984, ch 43, § 24C.



§ 6-8B-29 Anticipation notes--Bond provisions applicable.

6-8B-29. Anticipation notes--Bond provisions applicable. The provisions of §§ 6-8B-9 to 6-8B-24, inclusive, shall apply to any bond anticipation notes issued pursuant to this chapter.

Source: SL 1984, ch 43, § 24D.



§ 6-8B-30 Refunding bonds without election--Purposes.

6-8B-30. Refunding bonds without election--Purposes. Any bonds may be refunded, whether or not the bonds have matured or are then subject to redemption, by the public body which issued them, or any successor thereof, in the name of the public body which issued the bonds being refunded, without an election, except as provided in § 6-8B-40, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, for any one or more of the following purposes:

(1) For the purpose of extending the maturity date of all or any part of any outstanding bonds for which payment is in arrears, or for which there is not, or it is certain that there will not be, sufficient money to pay the principal or interest on the outstanding bonds as they respectively become due;

(2) For the purpose of reducing debt service costs or affecting other economies;

(3) For the purpose of reorganizing all or any part of the outstanding bonds of a public body in relation to the resources available for their payment; or

(4) To relieve the public body of restrictions imposed by covenants with respect to the bonds being refunded.
Source: SL 1974, ch 54, § 3; SDCL Supp, § 6-8A-2; SL 1984, ch 43, § 25.



§ 6-8B-31 Repealed.

6-8B-31. Repealed by SL 1986, ch 61.



§ 6-8B-32 Voluntary surrender required to refund bonds not maturing or callable for twenty-fiveyears--Provision for payment.

6-8B-32. Voluntary surrender required to refund bonds not maturing or callable for twenty-five years--Provision for payment. No bonds may be refunded unless the holders thereof voluntarily surrender them for exchange or payment, or unless they either mature or are callable for prior redemption under their terms within twenty-five years from the date of issuance of the refunding bonds. Provision shall be made for paying the bonds being refunded within the period of time.

Source: SL 1974, ch 54, § 5; SDCL Supp, § 6-8A-5; SL 1984, ch 43, § 27.



§ 6-8B-33 Approvals required for refunding bonds of issuer divided into other public bodies.

6-8B-33. Approvals required for refunding bonds of issuer divided into other public bodies. If a public body having outstanding indebtedness has been divided and parts thereof are included within two or more other public bodies, by any lawful means, the refunding of the bonds requires affirmative action by a majority of the members of the governing bodies of each of the public bodies within which any part of the area of the public body which is being lawfully taxed to pay the outstanding indebtedness is then included, except as provided in § 6-8B-34.

Source: SL 1974, ch 54, § 15; SDCL Supp, § 6-8A-6; SL 1984, ch 43, § 28.



§ 6-8B-34 Refunding after detachment of land from issuer.

6-8B-34. Refunding after detachment of land from issuer. Notwithstanding § 6-8B-33, the indebtedness of any public body outstanding at the time part or parts of the public body are detached therefrom by any lawful means and which public body has retained its lawful corporate existence after the detachment of the land from the public body may be refunded by action of the governing body of the public body from which land has been detached with or without concurrence or action by the governing board of the public body, if any, within which the detached land is included.

Source: SL 1974, ch 54, § 15; SDCL Supp, § 6-8A-7; SL 1984, ch 43, § 29.



§ 6-8B-35 Maximum amount of refunding bonds.

6-8B-35. Maximum amount of refunding bonds. The principal amount of the refunding bonds may not exceed the amount necessary to retire the refunded bonds with interest, pursuant to § 6-8B-46, or, as to crossover refunding bonds, pursuant to §§ 6-8B-53 and 6-8B-54, plus any costs or expenses associated with the refunding and the issuance of the refunding bonds.

Source: SL 1974, ch 54, § 5; SDCL Supp, § 6-8A-8; SL 1984, ch 43, § 30; SL 1987, ch 66, § 3.



§ 6-8B-36 Maximum aggregate indebtedness of issuer.

6-8B-36. Maximum aggregate indebtedness of issuer. No refunding bond may cause a public bodies' aggregate amount of indebtedness to exceed the maximum allowable constitutional or statutory provisions, if any, applicable to the public body.

Source: SL 1974, ch 54, § 7; SDCL Supp, § 6-8A-9; SL 1984, ch 43, § 31.



§ 6-8B-37 Bonds not included in computation of aggregate indebtedness.

6-8B-37. Bonds not included in computation of aggregate indebtedness. In computing the aggregate amount of indebtedness of any public body for the purposes of § 6-8B-36, bonds which have been refunded, as provided in this chapter, by immediate payment or prior redemption and retirement or by the placement of the proceeds of refunding bonds or investments thereof in escrow, are not deemed outstanding indebtedness as of the date on which sufficient moneys are placed with the paying agent of the outstanding bonds for the purpose of immediately paying, or redeeming and retiring the bonds, or as of the date on which the proceeds of the refunding bonds or investments thereof are placed in an escrow.

Source: SL 1974, ch 54, § 7; SDCL Supp, § 6-8A-9; SL 1984, ch 43, § 32.



§ 6-8B-38 Combining outstanding issues for refunding--Combining refunding and otherpurposes--Issue in series.

6-8B-38. Combining outstanding issues for refunding--Combining refunding and other purposes--Issue in series. Subject to §§ 6-8B-39 to 6-8B-41, inclusive, a public body may issue refunding bonds to refund one or more or any part of one or more or all issues of its bonds which are outstanding and refunding bonds and bonds authorized for any other purpose or purposes may be issued separately or issued in combination in one series or more by any public body.

Source: SL 1974, ch 54, § 6; SDCL Supp, § 6-8A-11; SL 1984, ch 43, § 33.



§ 6-8B-39 Bonds payable from different sources--Refunding by single issue prohibited.

6-8B-39. Bonds payable from different sources--Refunding by single issue prohibited. No two or more issues or parts of issues of outstanding bonds may be refunded by a single issue of refunding bonds unless all of the outstanding bonds are payable from the same fund or source.

Source: SL 1984, ch 43, § 34A.



§ 6-8B-40 Refunding bonds not payable from same source as bonds being refunded--Electionrequired.

6-8B-40. Refunding bonds not payable from same source as bonds being refunded--Election required. No outstanding bonds may be refunded by an issue of refunding bonds unless either the outstanding bonds and the refunding bonds are payable from the same fund or source or the question of the issuance of the refunding bonds is submitted to and approved by the voters of the public body in accordance with §§ 6-8B-2 to 6-8B-8, inclusive.

Source: SL 1984, ch 43, § 34B.



§ 6-8B-41 Combinations subject to more than one debt limit prohibited.

6-8B-41. Combinations subject to more than one debt limit prohibited. No two or more issues or parts of issues of outstanding bonds or refunding bonds authorized for any other purpose or purposes may be combined in one issue where more than one constitutional or statutory debt limitation is applicable to the combination.

Source: SL 1974, ch 54, § 6; SDCL Supp, § 6-8A-13; SL 1984, ch 43, § 35.



§ 6-8B-42 Issuance and sale of refunding bonds.

6-8B-42. Issuance and sale of refunding bonds. In addition to the provisions of §§ 6-8B-30 to 6-8B-52, inclusive, all refunding bonds shall be issued and sold in accordance with the provisions of §§ 6-8B-9 to 6-8B-24, inclusive.

Source: SL 1984, ch 43, § 37.



§ 6-8B-43 Conclusiveness of determination that limitations have been met.

6-8B-43. Conclusiveness of determination that limitations have been met. The determination by a governing body that all the limitations imposed upon the issuance of refunding bonds have been met is conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

Source: SL 1974, ch 54, § 14; SDCL Supp, § 6-8A-17; SL 1984, ch 43, § 39.



§ 6-8B-44 Recital of authority for issuance--Incontestability after delivery for value.

6-8B-44. Recital of authority for issuance--Incontestability after delivery for value. Any resolution, ordinance, or other instrument may provide that each refunding bond shall recite that it is issued pursuant to this chapter. The recital shall conclusively impart full compliance with §§ 6-8B-30 to 6-8B-52, inclusive. All refunding bonds issued containing the recital are incontestable for any cause whatsoever after their delivery for value.

Source: SL 1974, ch 54, § 12; SDCL Supp, § 6-8A-18; SL 1984, ch 43, § 40.



§ 6-8B-45 Exchange or sale.

6-8B-45. Exchange or sale. Any refunding bonds may either be delivered in exchange for the outstanding bonds being refunded or may be publicly or privately sold at a price and in the manner determined by the governing body, in accordance with § 6-8B-10.

Source: SL 1974, ch 54, § 8; SDCL Supp, § 6-8A-23; SL 1984, ch 43, § 43.



§ 6-8B-46 Disposition of proceeds of sale--Escrow.

6-8B-46. Disposition of proceeds of sale--Escrow. The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow in any financial institution within or without the state which has trust powers, and has complied with the applicable provisions of §§ 51A-5-7 to 51A-5-10, inclusive, to be applied to the payment of the bonds being refunded upon their presentation therefor.

Source: SL 1974, ch 54, § 10; SDCL Supp, § 6-8A-24; SL 1984, ch 43, § 44.



§ 6-8B-47 Escrow including other funds.

6-8B-47. Escrow including other funds. The public body may appropriate to any escrow established under § 6-8B-46, any other moneys available for the purpose, including moneys on hand in the sinking fund for the refunded bonds.

Source: SL 1974, ch 54, § 10; SDCL Supp, § 6-8A-25; SL 1984, ch 43, § 45.



§ 6-8B-48 Investment of escrow funds--Amount required in escrow--Appropriation--Verification.

6-8B-48. Investment of escrow funds--Amount required in escrow--Appropriation--Verification. Moneys deposited in any escrow, established under § 6-8B-46, may be invested in federal securities and such investments, together with any interest or other yield to be derived from any such investments and any moneys not invested, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom, to pay the principal of, premium, if any, and interest on the bonds being refunded as such become due at their respective maturities or due at any designated prior redemption date or dates, if called for redemption. The moneys and investments in such escrow account shall be irrevocably appropriated to the payment of the principal of, premium, if any, and interest on the refunded bonds. The computations made in determining the sufficiency of the escrow shall be verified by a certified public accountant licensed or authorized to practice in this state.

Source: SL 1974, ch 54, § 10; SDCL Supp, §§ 6-8A-25, 6-8A-26; SL 1984, ch 43, § 46.



§ 6-8B-49 Purchaser not responsible for application of proceeds.

6-8B-49. Purchaser not responsible for application of proceeds. No purchaser of any refunding bond is responsible for the application of the proceeds thereof by the issuer or any of its officers, agents, or employees.

Source: SL 1974, ch 54, § 10; SDCL Supp, § 6-8A-27; SL 1984, ch 43, § 47.



§ 6-8B-50 Disposition of accrued interest and premiums received on sale.

6-8B-50. Disposition of accrued interest and premiums received on sale. Any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest thereon, the principal thereof, or both interest and principal, or may be deposited in a reserve therefor, or may be used to defray incidental costs, or applied to the payment of the bonds being refunded, or deposited in an escrow, established pursuant to § 6-8B-46, as the governing body determines.

Source: SL 1974, ch 54, § 10; SDCL Supp, § 6-8A-28; SL 1984, ch 43, § 48.



§ 6-8B-51 Outstanding bonds unaffected.

6-8B-51. Outstanding bonds unaffected. Sections 6-8B-30 to 6-8B-52, inclusive, have no effect on the legality of any outstanding bond issued for refunding or other purposes pursuant to any other law.

Source: SL 1984, ch 43, § 56.



§ 6-8B-52 Chapter of full authority--Additional to other laws.

6-8B-52. Chapter of full authority--Additional to other laws. Sections 6-8B-30 to 6-8B-52, inclusive, without reference to other statutes of the state, except as herein otherwise specifically provided, constitute full authority for the authorization and issuance of refunding bonds. No other act or law with regard to the authorization or issuance of bonds that in any way impedes or restricts the carrying out of the acts authorized to be done may be construed as applying to any proceedings taken pursuant to this chapter, except as otherwise provided. The powers conferred by §§ 6-8B-30 to 6-8B-52, inclusive, are in addition and supplemental to, and not a substitution for, and the limitations imposed by §§ 6-8B-30 to 6-8B-52, inclusive, do not affect the powers conferred by any other law except as otherwise provided herein.

Source: SL 1974, ch 54, § 19; SDCL Supp, § 6-8A-37; SL 1984, ch 43, § 57.



§ 6-8B-53 Issuance of crossover refunding bonds--Deposit of proceeds in debt service fund--Maintenance of fund--Taxes levied and appropriated for payment of refunding bonds.

6-8B-53. Issuance of crossover refunding bonds--Deposit of proceeds in debt service fund--Maintenance of fund--Taxes levied and appropriated for payment of refunding bonds. Crossover refunding bonds may be issued by a public body without regard to the limitations in §§ 6-8B-46 and 6-8B-48. The proceeds of crossover refunding bonds less any proceeds applied to payment of the costs of their issuance, shall be deposited in a debt service fund irrevocably appropriated to the payment of principal of and interest on the refunding bonds until the date the proceeds are applied to payment of the bonds to be refunded. The debt service fund shall be maintained as an escrow account with a suitable financial institution within or without the state, which has trust powers and which has complied with the applicable provisions of §§ 51A-5-7 to 51A-5-10, inclusive, and amounts in it shall be invested in securities described in this section. Excess proceeds, if any, of the tax levy made with respect to the bonds to be refunded, and any other available amounts, may be deposited in the escrow account. In the resolution authorizing the issuance of crossover refunding bonds, the governing body may pledge to their payment any source of payment of the bonds to be refunded. In the case of general obligation bonds, taxes shall be levied and appropriated to the debt service fund in the amounts needed, together with estimated investment income of the debt service fund and any other revenues available upon discharge of the bonds refunded, to pay when due the principal of and interest on the refunding bonds. The levy so imposed may be reduced by earnings to be received from investments on hand in the debt service fund to the extent the applicable recording officer certifies to the county auditor that the earnings are expected to be received in amounts and at such times as to be sufficient, together with the remaining levy, to satisfy the purpose of the levy. Any taxes levied for the payment of principal of or interest on the bonds to be refunded shall continue until all of the bonds to be refunded have been fully paid.

Source: SL 1987, ch 66, § 1.



§ 6-8B-54 Securities purchased for debt service fund limited.

6-8B-54. Securities purchased for debt service fund limited. Securities purchased for the debt service fund shall be limited to:

(1) General obligations of the United States, securities whose principal and interest payments are guaranteed by the United States, and securities issued by the following agencies of the United States: banks for cooperatives, federal home loan banks, federal intermediate credit banks, federal land banks, and the federal national mortgage association; or

(2) Obligations issued or guaranteed by any state or any political subdivision of a state, which at the date of purchase are rated the highest or the next highest rating given by Standard and Poor's Corporation, Moody's Investors Service, or a similar nationally recognized rating agency, but not less than the rating on the refunded bonds immediately prior to the refunding.
Source: SL 1987, ch 66, § 2.



§ 6-8B-55 Definition of terms.

6-8B-55. Definition of terms. Terms used in §§ 6-8B-56 to 6-8B-69, inclusive, mean:

(1) "Credit enhancement obligation," an agreement, instrument, or other arrangement described in §§ 6-8B-56 to 6-8B-69, inclusive, pursuant to which any municipality or county covenants or agrees to levy taxes or pledge its full faith and credit or other revenues, funds, fees, or property in amounts estimated by the municipality or county to be necessary to pay debt service and related charges on or in connection with bonds or other obligations issued to finance or refinance property, real or personal, and related costs for a qualified nonprofit corporation which owns or operates a hospital in South Dakota;

(2) "Qualified nonprofit corporation," a nonprofit corporation which owns or operates a hospital which provides or intends to provide services to all or a portion of the residents of a municipality or county which proposes to issue a credit enhancement obligation.
Source: SL 1992, ch 3, § 4.



§ 6-8B-56 Issuance of credit enhancement obligation--Conditions.

6-8B-56. Issuance of credit enhancement obligation--Conditions. The governing body of any municipality or county may authorize the issuance of a credit enhancement obligation upon compliance with the requirements of this section and chapter 1-16A. The governing body shall find and determine that:

(1) The credit enhancement obligation will serve as a public purpose of such municipality or county by promoting the public health, welfare, or safety of residents of the municipality or county by permitting or assisting a qualified nonprofit corporation to borrow money at rates, for a term or in amounts not otherwise available to such corporation;

(2) The purpose of the borrowing by a qualified nonprofit corporation is to finance or refinance real or personal property or other costs incurred by or on behalf of a qualified nonprofit corporation for the purpose of providing hospital services within the State of South Dakota; and

(3) The reasonably anticipated revenues of the qualified nonprofit corporation and any other available amounts or revenues are expected to be sufficient to pay debt service when due with respect to bonds or other obligations to be secured by the credit enhancement obligation.
Source: SL 1992, ch 3, § 5.



§ 6-8B-57 Debt service reserve fund or credit facility.

6-8B-57. Debt service reserve fund or credit facility. If a municipality or county determines that it is not precluded by any applicable law or regulation which may govern the exclusion of interest on the bonds or other obligations from federal income taxation, the terms and conditions applicable to the borrowing by the qualified nonprofit corporation shall include a debt service reserve fund or account or similar arrangement or credit facility as shall be approved by the health and educational facilities authority in an amount approximately equal to maximum annual debt service on the bonds or other obligations to be secured by the credit enhancement obligation.

Source: SL 1992, ch 3, § 6.



§ 6-8B-58 Issuance of credit enhancement obligation--Findings and determinations of chapter1-16A.

6-8B-58. Issuance of credit enhancement obligation--Findings and determinations of chapter 1-16A. Any resolution or ordinance of a municipality or county approving the issuance of a credit enhancement obligation shall require that the health and educational facilities authority make the findings and determinations required by chapter 1-16A with respect to the credit enhancement obligation prior to the issuance and delivery of the credit enhancement obligation and the bonds or other obligations to be secured thereby.

Source: SL 1992, ch 3, § 7.



§ 6-8B-59 Referendum.

6-8B-59. Referendum. Approval of an ordinance or resolution approving a credit enhancement obligation shall be subject to a referendum if five percent of the registered voters, based upon the total number of registered voters at the last preceding general election, petition, within twenty days after such approval, to have the question of approval or disapproval of the credit enhancement obligation placed upon the ballot at the next regular election or at a special election called for such purpose. Except as may be required by a petition for referendum described in the preceding sentence, no election is required to authorize the issuance, delivery, or enforcement of a credit enhancement obligation by a county or municipality.

Source: SL 1992, ch 3, § 8.



§ 6-8B-60 Form of covenants or pledges.

6-8B-60. Form of covenants or pledges. In a resolution setting forth the findings and determinations required by §§ 6-8B-56 to 6-8B-59, inclusive, a governing body may authorize the issuance of a credit enhancement obligation which may be in the form of one or more of the following covenants or pledges:

(1) The governing body may covenant that if at any time the revenues and other sums pledged to pay debt service with respect to the bonds or other obligations to be secured by the credit enhancement obligation are for any reason insufficient for such purpose, the governing body shall levy a general ad valorem tax on all taxable property within the jurisdiction of the municipality or county which issues such credit enhancement obligation for the payment of any such deficiency;

(2) The governing body may covenant that if at any time the revenues and other sums pledged to pay debt service with respect to the bonds or other obligations to be secured by the credit enhancement obligation are for any reason insufficient for such purpose, the governing body shall levy a non-ad valorem sales tax pursuant to chapter 10-52 or any successor statute and pledge all or a portion of the amounts collected therefrom for the payment of any such deficiency or, if such non-ad valorem sales tax has been or will already be so levied, the governing body shall pledge all or a portion of the amounts collected therefrom for the payment of any such deficiency; or

(3) The governing body may covenant that if any time the revenues and other sums pledged to pay such debt service with respect to the bonds or other obligations to be secured by the credit enhancement obligation are for any reason insufficient for such purpose, the governing body shall collect and apply any other identified source of revenues now or hereafter available to the municipality or county which issues such credit enhancement obligation for the payment of any such deficiency.
Source: SL 1992, ch 3, § 9.



§ 6-8B-61 Agreements with health and educational facilities authority or other financialinstitution entered into by state entities.

6-8B-61. Agreements with health and educational facilities authority or other financial institution entered into by state entities. The State of South Dakota and any of its agencies, boards, authorities, departments, and commissions may enter into agreements or other arrangements with the health and educational facilities authority or any financial institution in order to effectuate or implement any pledge or other covenant described in § 6-8B-60.

Source: SL 1992, ch 3, § 10.



§ 6-8B-62 Credit enhancement obligations irrepealable until fully paid.

6-8B-62. Credit enhancement obligations irrepealable until fully paid. Upon the issuance and sale of bonds or other obligations secured by a credit enhancement obligation, any pledge or covenant made relating to such bonds or other obligations pursuant to a resolution or ordinance described in § 6-8B-60 and any agreement or other arrangement made pursuant to § 6-8B-61 shall be irrepealable until such time as such bonds or other obligations are fully paid with interest thereon in the manner described by the documents governing such bonds or other obligations.

Source: SL 1992, ch 3, § 11.



§ 6-8B-63 Determination by governing body on limitations conclusive absent fraud or abuse.

6-8B-63. Determination by governing body on limitations conclusive absent fraud or abuse. The determination by a governing body that all of the limitations imposed upon the issuance of a credit enhancement obligation have been met is conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

Source: SL 1992, ch 3, § 12.



§ 6-8B-64 Ad valorem taxes--Limit.

6-8B-64. Ad valorem taxes--Limit. Any ad valorem taxes levied pursuant to subdivision 6-8B-60(1) may not exceed the amount of the anticipated deficiency by more than five percent, but may not be subject to any other statutory limitation of rate or amount applicable to other taxes levied or collected by the municipality or county which issues such credit enhancement obligation.

Source: SL 1992, ch 3, § 13.



§ 6-8B-65 Agreements with health and educational facilities authority or other financialinstitution entered into by municipality or county--Provisions--Interest deemedperfected.

6-8B-65. Agreements with health and educational facilities authority or other financial institution entered into by municipality or county--Provisions--Interest deemed perfected. In connection with the authorization and issuance of a credit enhancement obligation, any municipality or county may enter into one or more agreements or other arrangements with the health and educational facilities authority or any financial institution acting as trustee or paying agent for bonds or other obligations secured by the credit enhancement obligation for the purpose of implementing the provisions of §§ 6-8B-55 to 6-8B-69, inclusive. Such agreement may contain such provisions as the authority deems necessary and may provide that the financial institution may act as trustee or paying agent for the benefit of and on behalf of the authority and be held accountable as the trustee of an express trust for the application and disposition of the amounts and other funds pledged by any municipality or county pursuant to the provisions of §§ 6-8B-55 to 6-8B-69, inclusive, including the income and proceeds therefrom, solely for the uses and purposes as provided in the agreement. No filing, recording, possession, or other action under the uniform commercial code or any other law of this state may be required to perfect the security interest of the authority or any such financial institution in and to the credit enhancement obligation and amounts payable thereunder. The security interest of the authority and any such financial institution acting shall, for all purposes, be deemed perfected for the benefit of the authority, the financial institution and any holders of bonds or other obligations issued in connection therewith on and after the time of the adoption of the resolution or ordinance making the pledge against all parties having prior unperfected or subsequent security interests or claims of any kind in tort, in contract, or otherwise.

Source: SL 1992, ch 3, § 14.



§ 6-8B-66 Aggregate indebtedness of municipality or county--Limit--Calculation.

6-8B-66. Aggregate indebtedness of municipality or county--Limit--Calculation. No credit enhancement obligation may cause the aggregate amount of indebtedness of the municipality or county which issues such credit enhancement obligation to exceed the maximum allowable constitutional or statutory provisions, if any, applicable to such municipality or county. In computing the aggregate amount of indebtedness of any municipality or county which issues the credit enhancement obligation as provided in this chapter, there shall be included as indebtedness the unpaid principal amount of the outstanding bonds or other obligations secured by the credit enhancement obligation less any amounts on deposit with the health and educational facilities authority or any financial institution acting as trustee, paying agent, or in any other fiduciary capacity with respect to such obligations.

Source: SL 1992, ch 3, § 15.



§ 6-8B-67 Tax or revenue anticipation notes--Limit.

6-8B-67. Tax or revenue anticipation notes--Limit. If a municipality or county is required to or reasonably anticipates that it will be required to make payments on or with respect to a credit enhancement obligation, it may issue tax or revenue anticipation notes in the anticipated amounts of such required payments provided that the principal and interest payable with respect to any such anticipation notes may not exceed the amount of taxes or other fees, funds, revenues, or other amounts anticipated to be received on or before the date or dates on which principal and interest shall be payable on the anticipation notes.

Source: SL 1992, ch 3, § 16.



§ 6-8B-68 Obligation subject to provisions of §§ 6-8B-9 to 6-8B-22, inclusive.

6-8B-68. Obligation subject to provisions of §§ 6-8B-9 to 6-8B-22, inclusive. A credit enhancement obligation, any agreement related thereto and any anticipation note authorized by § 6-8B-67 shall be authorized, issued and sold as provided in, and shall be subject to the provisions of §§ 6-8B-9 to 6-8B-22, inclusive.

Source: SL 1992, ch 3, § 17.



§ 6-8B-69 Exemption from registration under chapter 47-31B.

6-8B-69. Exemption from registration under chapter 47-31B. Any credit enhancement obligation, any agreement or other arrangement related thereto, and any anticipation note authorized hereunder shall be exempt from registration under chapter 47-31B.

Source: SL 1992, ch 3, § 18; SL 2004, ch 278, § 57.






Chapter 09 - Annual Fiscal Reports

§ 6-9-1 Annual fiscal reports to county auditor by township, municipal and school district officers--Contents--Filing.

6-9-1. Annual fiscal reports to county auditor by township, municipal and school district officers--Contents--Filing. The clerk of each township, third class municipality, or school district, and every municipal auditor shall report to the county auditor of each county in which the municipality or school district is situated, the total indebtedness and the purpose for which issued and the liabilities, assets, resources, and expenditures, and the total receipts and disbursements as of December thirty-first of the preceding year, or as of the closing date of the last fiscal year.

The reports shall be filed and kept by the county auditor of each county in a suitable record. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1862-3, ch 53, § 10; SL 1874-5, ch 72; PolC 1877, ch 7, § 7; CL 1887, § 74; RPolC 1903, § 77; SL 1905, ch 165; SL 1909, ch 290, § 2; SL 1913, ch 291, § 12; RC 1919, § 5347; SL 1927, ch 195, § 1; SL 1929, ch 240; SDC 1939, § 57.0204; SL 1981, ch 45, § 1; SL 1992, ch 60, § 2.



§ 6-9-2 Repealed.

6-9-2. Repealed by SL 1988, ch 62.



§ 6-9-3 Repealed.

6-9-3. Repealed by SL 2014, ch 45, § 1.






Chapter 10 - Incorporation and Dissolution of Political Subdivisions

§ 6-10-1 Incorporation or dissolution not effective until notice filed with secretary of state.

6-10-1. Incorporation or dissolution not effective until notice filed with secretary of state. No political subdivision of the State of South Dakota may legally be incorporated or dissolved until notice of such incorporation or dissolution has been filed in the Office of the Secretary of State.

Source: SL 1965, ch 266, § 1.



§ 6-10-2 Form of notice filed with secretary of state--Articles or order.

6-10-2. Form of notice filed with secretary of state--Articles or order. Such notice of incorporation or dissolution shall be in the form of a certified copy of the articles of incorporation, where applicable; or a certified copy of an order of incorporation or an order of dissolution issued by a court of competent jurisdiction or a board or commission authorized by law to effect such incorporation or dissolution.

Source: SL 1965, ch 266, § 2.



§ 6-10-3 Fees and tax money withheld from noncomplying subdivisions.

6-10-3. Fees and tax money withheld from noncomplying subdivisions. No fees or reversions of tax money, authorized by law, shall be made to any subdivision of state government until the provisions of this chapter have been fully complied with by the subdivisions involved.

Source: SL 1965, ch 266, § 3.






Chapter 11 - Local Government Study Commission [Repealed]

CHAPTER 6-11

LOCAL GOVERNMENT STUDY COMMISSION [REPEALED]

[Repealed by SL 1994, ch 59, §§ 1-10]



Chapter 12 - Home Rule Charters

§ 6-12-1 Expenses and cost of charter preparation and election.

6-12-1. Expenses and cost of charter preparation and election. Whether initiated by the voters or provided by the governing boards, counties, and first and second class municipalities are authorized to expend from their general funds expenses in connection with the preparation and sponsorship of a charter proposal and shall pay the cost of election conducted on the question of adoption or amendment of a charter.

Source: SL 1974, ch 52, § 1; SL 1992, ch 60, § 2.



§ 6-12-2 Voting on proposal--Alternatives.

6-12-2. Voting on proposal--Alternatives. When a governing board or a combination of governing boards propose to provide a home rule charter they may either initially submit the proposed charter to a vote or may submit to a vote the question of whether a charter should be initiated and present alternatives as issues upon the same ballot as to the composition and selection of a charter commission to draft the proposed charter.

Source: SL 1974, ch 52, § 2.



§ 6-12-3 Alternatives proposed by board action on initiated petition.

6-12-3. Alternatives proposed by board action on initiated petition. The governing board or boards to whom an initiated petition is presented and to which a proposed charter is not attached, in addition to the question of whether or not a charter should be adopted, shall, unless the petition contains a general statement as to the petitioner's choice as to the composition and the manner of selection of a charter commission, propose alternatives as provided by § 6-12-2.

Source: SL 1974, ch 52, § 3.



§ 6-12-4 Governmental structure to be established in charter.

6-12-4. Governmental structure to be established in charter. A charter, to be valid, must establish therein the form of governmental structure under which the home rule unit will function.

Source: SL 1974, ch 52, § 4.



§ 6-12-5 Standards to be at least as stringent as state law.

6-12-5. Standards to be at least as stringent as state law. Neither charter nor ordinances adopted thereunder may set standards and requirements which are lower or less stringent than those imposed by state law, but they may set standards and requirements which are higher or more stringent than those imposed by state law, unless a state law provides otherwise.

Source: SL 1974, ch 52, § 5.



§ 6-12-6 Restrictions on power of home rule units.

6-12-6. Restrictions on power of home rule units. The power of a home rule unit does not include the power to:

(1) Enact private or civil law governing civil relationships except as incident to the exercise of an independent county or municipal power;

(2) Define and provide for the punishment of a crime, but this limitation shall not abridge the power of a home rule unit to provide punishment for the violation of ordinances or charter provisions by a fine not exceeding five hundred dollars or by imprisonment not exceeding six months or by both such fine and imprisonment;

(3) Abridge laws relating to elementary and secondary education;

(4) Change assessment practices and procedures relating to ad valorem taxation of property;

(5) Exempt itself from providing the necessary personnel and facilities to perform services required by general law to be performed by a like unit or units of local government;

(6) Deny referendum on ordinances or bylaws provided by chapter 9-19;

(7) Regulate rates or conditions of service of any public utility regulated by the South Dakota Public Utilities Commission.
Source: SL 1974, ch 52, § 6; SL 1975, ch 283, § 56.



§ 6-12-7 Time of election on charter proposal by commission.

6-12-7. Time of election on charter proposal by commission. When a commission has been selected or appointed to draft a proposed charter or an amendment to a charter, an election on the question must be held within one year after initiation of the proposed action.

Source: SL 1974, ch 52, § 10.



§ 6-12-8 Special election on home rule charter--Exception.

6-12-8. Special election on home rule charter--Exception. A special election shall be called on any question involving a home rule charter unless another election is scheduled within one hundred twenty days of the initiation of the action.

Source: SL 1974, ch 52, § 8; SL 2005, ch 42, § 1.



§ 6-12-8.1 Initiation of the action defined.

6-12-8.1. Initiation of the action defined. For purposes of §§ 6-12-7 and 6-12-8, an initiation of the action means the point at which the governing body or combination of governing bodies have passed a motion to either submit the proposed charter to a vote or to submit to a vote the question of whether a charter should be initiated pursuant to § 6-12-2.

Source: SL 2005, ch 42, § 2.



§ 6-12-9 Preparation for election--Time of election on initiated charter.

6-12-9. Preparation for election--Time of election on initiated charter. If there is no scheduled election qualifying under § 6-12-8, elections will be noticed and ballots will be prepared to accommodate absentee voting under the general election law, and if it is on the question of adopting of a charter or an amendment which has been drafted and approved by the initiators, such election shall be held within sixty days after its filing.

Source: SL 1974, ch 52, § 9.



§ 6-12-10 Application of general election laws.

6-12-10. Application of general election laws. Except as provided in §§ 6-12-7 to 6-12-9, inclusive, general election laws shall govern elections on questions of adoption, amendment, or repeal of a charter.

Source: SL 1974, ch 52, § 7.



§ 6-12-11 Filing of adopted charter with secretary of state--Violation--Effect.

6-12-11. Filing of adopted charter with secretary of state--Violation--Effect. The person charged with the conduct of an election concerning a question on adoption of a charter or amendment thereto shall, within thirty days after the canvass and return thereon, file with the secretary of state a certified copy of a charter or amendment adopted. Any person violating the provisions of this section is guilty of a Class 2 misdemeanor, but the failure of such person to so file shall not invalidate any election on such a question or a charter or amendment adopted pursuant thereto.

Source: SL 1974, ch 52, § 11; SL 1981, ch 43, § 1.



§ 6-12-12 Chapter not to invalidate prior proceedings.

6-12-12. Chapter not to invalidate prior proceedings. Nothing in this chapter shall be construed to invalidate any proceedings had before July 1, 1974, in connection with the formation or submission of any charter provision instituted prior to July 1, 1974.

Source: SL 1974, ch 52, § 12.



§ 6-12-13 Repealed.

6-12-13. Repealed by SL 1997, ch 42, § 2.



§ 6-12-14 Taxing power limited.

6-12-14. Taxing power limited. No county, city, or other governmental unit, including governmental units chartered under S.D. Const., Art. IX, § 2, unless otherwise specifically provided by statute, may, enact or increase, in any form a tax, fee, or charge that is: related to the state lottery; similar to a tax which provides revenues to the state; or similar to state licensing or regulatory fees enacted by statute or adopted by rule. The provisions of this section do not prohibit any tax or fee enacted and imposed on or before March 1, 1996.

Source: SL 1997, ch 42, § 1.



§ 6-12-15 Scope of section 6-12-14.

6-12-15. Scope of section 6-12-14. Nothing in § 6-12-14 is intended to authorize any county, city, or other governmental unit chartered under S.D. Const., Art. IX, § 2, to enact or increase a tax, fee, or other charge that is denied by its charter, the Constitution, or the general laws of the state.

Source: SL 1997, ch 42, § 3.






Chapter 13 - Disposal of Surplus Government Property

§ 6-13-1 Disposition of surplus property.

6-13-1. Disposition of surplus property. The governing board of a political subdivision may sell, trade, loan, destroy, or otherwise dispose of any land, structures, equipment, or other property which the governing board has, by appropriate motion, determined is no longer necessary, useful, or suitable for the purpose for which it was acquired. No motion is required to sell, trade, loan, destroy, or otherwise dispose of consumable supplies, printed text, zoo animals, or subscriptions.

Source: SL 1988, ch 64, § 1; SL 1998, ch 38, § 1; SL 2005, ch 41, § 1; SL 2012, ch 48, § 2.



§ 6-13-2 Appraisal of value of surplus property--Filing of report.

6-13-2. Appraisal of value of surplus property--Filing of report. After the governing board of a political subdivision has made a determination of surplus property pursuant to § 6-13-1, the governing board shall appoint three real property owners of the political subdivision to appraise the value of such property. Such real property owners shall file a report of the appraisal with the fiscal officer of the political subdivision. The governing board may employ a person or persons licensed by the state to do fee appraisals in lieu of the property owners conducting an appraisal pursuant to this section.

Source: SL 1988, ch 64, § 2; SL 1989, ch 60.



§ 6-13-3 Improvements appraised separately--Equipment and property not appraised.

6-13-3. Improvements appraised separately--Equipment and property not appraised. Any improvements on land shall be appraised separately from the land. Equipment or supplies which are to be traded for other property, property which is to be destroyed, property which is to be transferred to another political subdivision pursuant to § 6-5-1, property being sold which was created as a result of an educational program in a school and property which is to be sold at public auction need not be appraised pursuant to this chapter.

Source: SL 1988, ch 64, § 3.



§ 6-13-4 Notice by publication of sale of surplus property--Exceptions.

6-13-4. Notice by publication of sale of surplus property--Exceptions. Any surplus property appraised pursuant to § 6-13-2 at five hundred dollars or less or any animal owned by a municipality for a zoo may be sold by the governing board at a private or public sale without notice. The governing board of the political subdivision shall give notice of the sale of all other surplus property, including property created as a result of an educational program in a school, by publishing a notice of the sale at least twice, with the first publication not less than ten days prior to the date of the sale. The first publication shall be in the official newspapers of the political subdivision and the second publication may be in any legal newspaper of the state chosen by the governing board of the political subdivision. If the political subdivision has no official newspaper, the first publication shall be made in a legal newspaper with general circulation in the area, to be selected by the governing board of the political subdivision. The notice shall describe the property to be sold and the time when bids will be opened. The governing board may open the bids or may designate an official and a witness to open all bids prior to the meeting of the governing board and shall state such in the notice of sale. Property to be transferred to another political subdivision pursuant to § 6-5-1 need not be advertised.

Source: SL 1988, ch 64, § 4; SL 1990, ch 48, § 2; SL 1990, ch 53; SL 1992, ch 50; SL 1997, ch 43, § 1.



§ 6-13-5 Receipt of sealed bids--Sale to highest bidder--Absence of bids--Private sale.

6-13-5. Receipt of sealed bids--Sale to highest bidder--Absence of bids--Private sale. Sealed bids received on the surplus property shall be filed with the fiscal officer of the political subdivision and shall be opened at a governing board meeting at the time specified in the notice required by § 6-13-4, or the governing board may designate an official of the political subdivision and a witness to open all bids before the meeting of the governing board as specified in the notice required by § 6-13-4. The governing board may reject any and all bids. However, if the governing board accepts a bid, it must be the bid of the highest bidder. If no bids are received, the governing board may have the surplus property reappraised pursuant to § 6-13-2, or may, within twelve months thereafter, sell the property at private sale for not less than ninety percent of the appraised value without further publication or appraisal. If the property to be sold was created as a result of an educational program in a school, the school board may accept the highest bid or it may reject all bids and may sell the property at private sale without further publication.

Source: SL 1988, ch 64, § 5; SL 1995, ch 36; SL 1996, ch 50; SL 2002, ch 38, § 1.



§ 6-13-5.1 Sale of property conveyed by a railroad.

6-13-5.1. Sale of property conveyed by a railroad. The provisions of §§ 6-13-4 and 6-13-5 notwithstanding, property that was conveyed to a political subdivision by a railroad may be sold to the lessee of the property or, if there is no lessee, to the owner of property abutting the property to be sold for not less than its appraised value. No vacation, change, relocation, or sale of the property as provided in this section may diminish any existing right of use enjoyed by any public utility, municipally-owned utility, or cooperative utility.

Source: SL 1989, ch 61.



§ 6-13-5.2 Sale of government property through broker--Offers--Notice.

6-13-5.2. Sale of government property through broker--Offers--Notice. In lieu of receiving sealed bids as required by this chapter, a school district, municipality, or county may sell real property at public auction or by listing the property with one or more licensed real estate brokers. The governing body may accept any offer for purchase of real property provided the offer exceeds ninety percent of the appraised value of the real property as required by § 6-13-2. If a governing body sells real property by public auction or through a real estate broker, the governing body shall give notice of the sale of the real property as required by § 6-13-4.

Source: SL 1998, ch 35, § 2; SL 2002, ch 39, § 1.



§ 6-13-6 Sale by auction--Notice by publication.

6-13-6. Sale by auction--Notice by publication. In lieu of sealed bids, the governing board of a political subdivision may sell surplus property at auction. Such governing board shall advertise such auction by publication pursuant to § 6-13-4. Surplus property may be sold to the highest bidder at such auction.

Source: SL 1988, ch 64, § 6.



§ 6-13-7 Persons prohibited from purchasing surplus property--Exception.

6-13-7. Persons prohibited from purchasing surplus property--Exception. No governing board member, any officer of a county, municipality, township, or school district, who has been elected or appointed, or real property owner acting as an appraiser may purchase the surplus property except at public auction.

Source: SL 1988, ch 64, § 7; SL 1997, ch 43, § 2.



§ 6-13-8 Deposit and credit of sale revenue.

6-13-8. Deposit and credit of sale revenue. All revenue accruing from the sale of surplus property pursuant to this chapter shall be paid into the treasury of such political subdivision and credited, at the discretion of the governing board, to the general fund, to the fund in which such property was inventoried, or to the capital outlay fund of a school district.

Source: SL 1988, ch 64, § 8; SL 2001, ch 35, § 1.



§ 6-13-9 Sale of real property under installment contract.

6-13-9. Sale of real property under installment contract. The governing board may sell any real property with a purchase price in excess of two hundred fifty dollars under an installment contract. The property may not be sold for less than ninety percent of the appraised value. Before the governing board may sell any real property under an installment contract it shall attempt to sell such property pursuant to § 6-13-5 or 6-13-6. The governing board shall determine the terms and conditions of the installment contract including the number of installments, the date of payment and the rate of interest. The purchaser may, at his option, pay the balance or any number of installments on any interest paying date.

Source: SL 1989, ch 62, § 1.



§ 6-13-10 Acceptance of bid for installment contract.

6-13-10. Acceptance of bid for installment contract. Immediately upon the acceptance of any bid under § 6-13-9, the purchaser shall deposit the amount of the cash payment with the fiscal officer. The fiscal officer shall provide the purchaser with a receipt for such payment and retain a copy in his office.

Source: SL 1989, ch 62, § 2.



§ 6-13-11 Board approval of installment contract sales.

6-13-11. Board approval of installment contract sales. At the first meeting of the governing board of the political subdivision after a sale has been made pursuant to §§ 6-13-9 to 6-13-14, inclusive, the fiscal officer shall report the sale to the board together with all his proceedings. The governing board may refuse to approve the sale if the purchase price offered is, in the judgment of the board, less than the true and full value of the real property. If the sale is not approved, the fiscal officer shall return the purchaser's deposit. The purchaser shall surrender the receipt for such deposit.

Source: SL 1989, ch 62, § 3.



§ 6-13-12 Full purchase price paid in cash--Execution of deed.

6-13-12. Full purchase price paid in cash--Execution of deed. If the governing board approves a sale pursuant to § 6-13-11, and the full amount of the purchase price has been paid in cash, the board shall direct that a deed conveying such property be delivered to the purchaser thereof. The deed shall be executed in the name of the chairman of the governing board and attested by the fiscal officer. The deed shall vest in the grantee or grantees all of the right, title, and interest of the political subdivision in and to such real property so sold and every part thereof.

Source: SL 1989, ch 62, § 4.



§ 6-13-13 Less than full amount of purchase price in cash--Execution of contract for deed.

6-13-13. Less than full amount of purchase price in cash--Execution of contract for deed. If the governing board approves the sale pursuant to § 6-13-11, and less than the full amount of the purchase price is paid in cash and the remainder is to be paid in annual installments, the purchaser or purchasers shall be given a contract for deed covering such real property. The contract for deed shall be executed in the name of the chairman of the governing board of the political subdivision and attested by the fiscal officer. The contract for deed shall state that the political subdivision agrees to convey all of the right, title, and interest of the political subdivision in and to such real property so sold and every part thereof upon the full performance thereof by the purchaser. The contract for deed shall contain a recital of the terms of the sale, the amount of cash paid at the sale, the amount of each of the annual installments, the date of payment of such annual installments, and the rate of interest thereon. The contract for deed shall require the purchaser to make the payments of principal and interest in the amounts and at the times provided by § 6-13-9. The contract for deed shall require that all taxes assessed and levied upon the real property described therein shall be paid in full each year during the term of the contract for deed and before the taxes become delinquent. The contract for deed shall provide that in case of default in the payment of any annual installment or interest or taxes assessed and levied, the governing board, at its option, may declare the contract at an end and proceed immediately to foreclose the deed in the manner provided by law for the strict foreclosure of executory contract for the sale of real estate. The contract for deed shall provide that all payments made prior to such default shall be retained by the political subdivision as liquidated damages.

Source: SL 1989, ch 62, § 5.



§ 6-13-14 Transfer, license, or sale of computer software--Notice to board.

6-13-14. Transfer, license, or sale of computer software--Notice to board. Any state agency may transfer, license, or sell any computer software in which the agency possesses a transferable interest upon such terms and conditions as the agency may determine. Notice of negotiations leading to possible transfer, licensure, or sale shall be provided to the Bureau of Administration prior to entering into any agreement to transfer, license, or sell such software.

Source: SL 1989, ch 62, § 6.



§ 6-13-15 Transfer of county or municipal museum collections to certain nonprofitorganizations.

6-13-15. Transfer of county or municipal museum collections to certain nonprofit organizations. Notwithstanding any other provision of law, any county or municipality may provide as a gift to any nonprofit organization that meets the requirements of this section and that is recognized as an exempt organization under § 501(c)3 of the Internal Revenue Code of 1986, as amended to January 1, 1996, any collection of historical artifacts, documents, or other materials that has been housed in a museum or other display owned by the county or municipality. The gift may include collection display and storage fixtures and related tangible personal property. To be eligible to receive the collection the nonprofit organization shall agree to:

(1) Display or store the collection within the State of South Dakota;

(2) Not dispose of the collection except to return the collection to the county or municipality or in accordance with mutually agreed upon collections management policies; and

(3) Return all of the nonprofit organization's assets acquired under this section to the county or municipality upon dissolution of the nonprofit organization.
Source: SL 1996, ch 49.



§ 6-13-16 Loaning of zoo animals.

6-13-16. Loaning of zoo animals. Any municipality or other political subdivision of the state that operates a zoo may enter into an agreement for the loaning of zoo animals with another political subdivision, nonprofit corporation, or other entity that operates a zoo accredited by the Association of Zoos and Aquariums or other appropriate institutions dealing with animal care, breeding, welfare, or wildlife education. The zoo that accepts the loaned zoo animals may be located inside or outside the State of South Dakota. The loan agreement shall be under terms and conditions agreed to by the parties to the agreement. Zoo animals loaned pursuant to this section are not deemed to be surplus property, and no motion is required to enter into an agreement for the loaning of zoo animals.

Source: SL 2012, ch 48, § 3.






Chapter 14 - Endowment Funds

§ 6-14-1 Creation and transfer of endowment fund.

6-14-1. Creation and transfer of endowment fund. The governing body of a political subdivision of this state may, by resolution, create an endowment fund. Notwithstanding any other law to the contrary, the governing body may transfer any gift or donation to the endowment fund. The governing body may transfer ownership of the endowment fund or may transfer the custody of the assets of the endowment fund and retain ownership of the assets of the endowment fund. No limit on the amount of unobligated cash balance applies to the revenue in the fund created by this chapter.

Source: SL 1991, ch 56, § 1; SL 2009, ch 28, § 1.



§ 6-14-2 Spending.

6-14-2. Spending. The interest earned from the revenue in an endowment fund created pursuant to § 6-14-1 may be spent by the governing body of a political subdivision for any legal purpose. The principal in an endowment fund may be expended by the governing body by resolution after a public hearing called for that purpose.

Source: SL 1991, ch 56, § 2.






Chapter 15 - Limitation on State Mandated Services

§ 6-15-1 Limited effect of state mandates to provide new activities or services.

6-15-1. Limited effect of state mandates to provide new activities or services. No state law, rule, or regulation which mandates any county, municipality, or school district to engage in any new activity, to provide any new service, to increase any current level of activity or to provide any service beyond that required by existing law has the force of law unless or until the state provides sufficient new funding or a means of new funding to the county, municipality, or school district to pay the cost of performing the mandated activity or service for the period of time during which the activity or service is required to be performed.

Source: SL 1993, ch 61, § 1.



§ 6-15-2 Laws, rules, or regulations unaffected.

6-15-2. Laws, rules, or regulations unaffected. Section 6-15-1 does not apply to any law, rule, or regulation:

(1) Concerning the conduct of elections;

(2) Required by federal law;

(3) Required to fund the unified judicial system;

(4) Required to fund the welfare system;

(5) Creating, modifying, or repealing any criminal law;

(6) Reauthorizing but not expanding existing statutory authority; or

(7) Specifying a minimum salary for public officials.
Source: SL 1993, ch 61, § 2; SL 2001, ch 37, § 6.






Chapter 16 - Special Districts

§ 6-16-1 Elections--Special districts--Board of directors.

6-16-1. Elections--Special districts--Board of directors. Sections 6-16-1 to 6-16-7, inclusive, apply to elections for the formation of certain special districts and for the initial election of the board of directors or trustees for these districts. The special districts covered are: county road, ambulance, rural fire protection, sanitary, irrigation, watershed, and water project districts.

Source: SL 1998, ch 36, § 1.



§ 6-16-2 Petition--Number of signatories--Deposit for costs.

6-16-2. Petition--Number of signatories--Deposit for costs. The application for organization shall be a petition verified by one or more circulators by affidavit stating that each affiant personally witnessed the signatures on the petition and believe the signatures to be genuine. Except as provided in this section, the petition shall be signed by at least twenty-five percent of the registered voters within the proposed district. If the proposed district is in two or more counties, a petition shall be filed in each county and each petition shall be signed by at least twenty-five percent of the registered voters within the proposed district in that county. The petition shall be accompanied by a deposit covering the estimated costs as determined by the county auditor of the public notices and the conduct of the election for the formation of the district. The county auditor may waive the deposit or payment requirement or may specify other arrangements for payment of the publication and election costs. If the district to be formed is a road district, the petition shall conform to the requirements of § 31-12A-3 and shall be signed by at least twenty-five percent of the eligible voters of the district as defined in § 31-12A-1.2. If the district to be formed is a watershed district, the petition shall be signed by at least twenty-five percent of the eligible voters of the district as defined in § 46A-14-15.1 and as provided in § 46A-14-5. If the district to be formed is a water project district, any petition required by this section shall be signed by qualified voters of the proposed district, as defined in §§ 46A-18-2.1 and 46A-18-2.2, in the appropriate county.

Source: SL 1998, ch 36, § 2; SL 1999, ch 151, § 10; SL 2000, ch 32, § 1; SL 2011, ch 35, § 1; SL 2013, ch 228, § 1; SL 2014, ch 46, § 1.



§ 6-16-3 Formation of new district.

6-16-3. Formation of new district. If the proposed district is in two or more counties, each county auditor and board of county commissioners shall cooperate to perform the requirements of §§ 6-16-1 to 6-16-7, inclusive, and the chapter specific to the formation of that district in setting the date for and conducting the election of the proposed district.

Source: SL 1998, ch 36, § 3.



§ 6-16-4 Notification of deadline.

6-16-4. Notification of deadline. The county auditor shall publish the notice of the voter registration deadline at least once each week for two consecutive weeks, the last publication to be not less than twenty-four nor more than thirty days prior to the election. The auditor shall publish notices of election at least once each week for two consecutive weeks, the last publication to be not less than four nor more than ten days before the election in at least one legal newspaper of general circulation in the proposed district.

Source: SL 1998, ch 36, § 4; SL 2000, ch 32, § 2; SL 2008, ch 35, § 1, eff. Feb. 27, 2008.



§ 6-16-5 Election on question of incorporation in districts containing less than one thousandvoters--Election of directors or trustees.

6-16-5. Election on question of incorporation in districts containing less than one thousand voters--Election of directors or trustees. If the proposed district contains less than one thousand eligible voters as defined in § 6-16-6, the county auditor shall set a date, time, and location for a meeting to be held within the district, or at the county seat of any county in which a portion of the proposed district is located, to conduct an election on the question of formation of the special district. The date may not be more than sixty days after the appropriate board declares that the application for incorporation is valid. The auditor shall appoint three judges of election, one of whom shall serve as the superintendent, to conduct the election. The vote upon the question of incorporation shall be by ballot which conforms to a ballot for a statewide question except that the statement required to be printed on the ballot shall be prepared by the state's attorney. After the vote is cast and counted, the judges shall prepare a certification showing the whole number of ballots cast, together with the number voting for and the number voting against incorporation, and shall return the certification to the county auditor. If a majority, or if it is a water project district at least sixty percent, of the votes cast on the question of formation is in favor, an election shall be conducted by those present at the same meeting to elect the initial board of directors or trustees.

Source: SL 1998, ch 36, § 5; SL 2006, ch 29, § 3; SL 2008, ch 35, § 2, eff. Feb. 27, 2008; SL 2010, ch 74, § 2; SL 2013, ch 228, § 2.



§ 6-16-5.1 Election on question of incorporation in districts containing one thousand or morevoters.

6-16-5.1. Election on question of incorporation in districts containing one thousand or more voters. If the proposed district contains one thousand or more eligible voters as defined in § 6-16-6, the county auditor shall set a date for an election to be held within the district, or at the county seat of any county in which a portion of the proposed district is located, on the question of formation of the special district. The date may not be more than sixty days after the appropriate board declares that the application for incorporation is valid. The election shall be conducted pursuant to Title 12. The vote upon the question of incorporation shall be by ballot which conforms to a ballot for a statewide question except that the statement required to be printed on the ballot shall be prepared by the state's attorney. The election shall be canvassed by the county commission.

Source: SL 2008, ch 35, § 4, eff. Feb. 27, 2008; SL 2013, ch 228, § 3.



§ 6-16-5.2 Election of directors or trustees in districts containing one thousand or more voters.

6-16-5.2. Election of directors or trustees in districts containing one thousand or more voters. If a majority, or if it is a water project district at least sixty percent, of the votes cast in an election conducted pursuant to § 6-16-5.1 is in favor on the question of formation of the special district, an election shall be conducted by the county auditor within sixty days after the official canvass to elect the initial board of directors or trustees. The election shall be conducted pursuant to Title 12. The county auditor shall publish a notice of vacancy no later than fifty days prior to the election. Circulation of nominating petitions may begin upon completion of the official canvass of the election to form the district. Nominating petitions shall be filed with the county auditor by 5:00 p.m. at least thirty days before the election. The nominating petitions shall contain signatures of at least twenty-five eligible voters in the district as defined in § 6-16-6. Absentee ballots shall be made available to the voters no later than twenty days before the date of election. The election shall be canvassed by the county commission.

Source: SL 2008, ch 35, § 5, eff. Feb. 27, 2008; SL 2010, ch 74, § 3; SL 2014, ch 46, § 2.



§ 6-16-6 Voter eligibility.

6-16-6. Voter eligibility. Any person who is registered to vote and resides in the proposed district may vote in the elections provided for in § 6-16-5. However, the qualifications of a voter for irrigation district elections are as provided in chapter 46A-4, the qualifications of a voter for water project district elections are as provided in §§ 46A-18-2.1 and 46A-18-2.2, the qualifications of a voter for watershed district elections are as provided in § 46A-14-15.1, and the qualifications of a voter for road district elections are as provided in § 31-12A-1.2. Absentee voting is allowed pursuant to chapter 12-19 for the election on the question of formation of the special district or any other question to be voted on by the eligible voters of the district. For the purpose of this section, a person resides in a proposed district if the person actually lives in the proposed district for at least thirty days in the last year.

Source: SL 1998, ch 36, § 6; SL 1999, ch 151, § 11; SL 2000, ch 32, § 3; SL 2011, ch 35, § 2; SL 2013, ch 228, § 4; SL 2014, ch 46, § 3.



§ 6-16-7 Voting rights--Conflict.

6-16-7. Voting rights--Conflict. If there is a conflict regarding who has a right to vote in the election pursuant to §§ 6-16-4 to 6-16-6, inclusive, the judges of election shall settle the conflict by referring to the official records of the county auditor in each county where these official records are held.

Source: SL 1998, ch 36, § 7; SL 2000, ch 32, § 10.



§ 6-16-8 Promulgation of rules.

6-16-8. Promulgation of rules. The State Board of Elections may promulgate rules pursuant to chapter 1-26 concerning:

(1) The petition form for the formation of a special district;

(2) The notice of election; and

(3) The nominating petition.

The petition form and notice of election shall include a description of the proposed district boundaries.

Source: SL 1998, ch 36, § 8; SL 2008, ch 35, § 3, eff. Feb. 27, 2008.






Chapter 17 - Cooperation Between Local Government Entities

§ 6-17-1 Definitions.

6-17-1. Definitions. Terms used in this chapter mean:

(1) "Governing body," the board of commissioners, the common council, the executive board, or other name by which a local government entity is controlled, concerned, or affected;

(2) "Local government entity," the State of South Dakota, county, municipality, or special governmental district authorized by the laws of South Dakota or any of the states that border South Dakota;

(3) "Person in charge of an election" or "person charged with the conduct of an election," the county auditor in all cases except local elections for a municipality, school district, township, or other political subdivision, in which case it is the officer having the position comparable to the auditor in that unit of government if not specifically designated by law;

(4) "Publish" or "publication," publication in the official newspaper of the local government entities concerned or affected; or if no official newspaper is available, publication in a legal newspaper published in the local government entity, if any; or, if no legal newspaper is published within the local entity, publication in any legal newspaper that serves the local government entity;

(5) "Resolution of cooperation or consolidation" or "resolution," any initiated measure made for the purpose if initiating, effecting, or carrying out an intention to cooperate in providing services or functions, or combining services or functions between local governmental entities.
Source: SL 2001, ch 36, § 1.



§ 6-17-2 Resolution for governmental cooperation to be initiated by voters--Filing of petition--Number of signatures required.

6-17-2. Resolution for governmental cooperation to be initiated by voters--Filing of petition--Number of signatures required. The right to propose a resolution of cooperation or consolidation to the government of a local government entity rests with the registered voters of the local government entity. Any resolution proposed under this chapter shall be referred to a vote of the registered voters of the local government entity by the filing, with the entity's person in charge of an election, of a petition signed by a number of voters equivalent to fifteen percent of those voting in the last preceding gubernatorial election in the local government entity. A petition to propose a resolution shall be filed with the person in charge of an election of each of the affected local government entities before an election may occur.

Source: SL 2001, ch 36, § 2.



§ 6-17-3 Majority vote required to approve resolution of cooperation--Effective date.

6-17-3. Majority vote required to approve resolution of cooperation--Effective date. No initiated resolution of cooperation may become operative unless approved by a majority of the votes cast in each of the affected local government entities. If so approved, the resolution takes effect one hundred eighty days after the election or other date as specifically stated in the resolution or within one hundred eighty days after the election as the affected local government entities may agree.

Source: SL 2001, ch 36, § 3.



§ 6-17-4 Subject matter of initiated resolution.

6-17-4. Subject matter of initiated resolution. An initiated resolution may propose combining or consolidating any local government functions including those that may be necessary for the immediate preservation of the public peace, health, or safety or for the support of any government or existing public institutions.

Source: SL 2001, ch 36, § 4.



§ 6-17-5 Promulgation of rules.

6-17-5. Promulgation of rules. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 prescribing the format for a resolution of cooperation or consolidation petition and its verification.

Source: SL 2001, ch 36, § 5.



§ 6-17-6 Signer's address and date of signing--Certain signatures invalid.

6-17-6. Signer's address and date of signing--Certain signatures invalid. The signer or circulator of the petition may add the signer's place of residence and the date of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class. A date may be written in full or may be written using standard abbreviations, including numerals. No signature on a petition is valid if signed more than one year before the filing of the petitions.

Source: SL 2001, ch 36, § 6.



§ 6-17-7 Affidavit required of circulators of petition.

6-17-7. Affidavit required of circulators of petition. Each person who has circulated a petition shall, before filing the petition, sign an affidavit, under oath, verifying that the person circulated the petition and that either the person circulating the petition or the signer added the signer's place of residence and date of signing. If multiple sheets of paper are necessary to obtain the required number of signatures, each sheet shall be self-contained and separately verified by the circulator.

Source: SL 2001, ch 36, § 7.



§ 6-17-8 Election officials duty on receiving petition--Governing board action--Submissionto voters.

6-17-8. Election officials duty on receiving petition--Governing board action--Submission to voters. When a petition to initiate a resolution is filed with a person in charge of an election, that person shall present it to the local government entity governing board at its next regular or special meeting. The local person in charge of an election shall certify that the minimum number of signatures required pursuant to § 6-17-2 have been filed.

The local government entity governing boards shall submit the resolution to a vote in the next general election after filing in all affected local government entities. The filing in all affected local government entities shall occur not later than the second Tuesday in August of a general election year for the question to appear on that year's ballot.

Source: SL 2001, ch 36, § 8.



§ 6-17-9 Costs of election.

6-17-9. Costs of election. If the local government entities cannot reach an agreement on sharing costs, each local government entity is responsible for its costs for the election. If there are any shared costs between the local government entities, they shall be paid in proportional shares based on the number of registered voters in each of the affected jurisdictions.

Source: SL 2001, ch 36, § 9.



§ 6-17-10 Resolution ballot printing and distribution.

6-17-10. Resolution ballot printing and distribution. The person in charge of an election shall have ballots printed for the vote upon the resolution and have them distributed as other official ballots are distributed. All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 2001, ch 36, § 10.



§ 6-17-11 Preservation of resolution petitions--Public inspection.

6-17-11. Preservation of resolution petitions--Public inspection. The person in charge of an election shall preserve all petitions requesting a resolution for at least two years. The petitions are open to public inspection upon reasonable request.

Source: SL 2001, ch 36, § 11.



§ 6-17-12 Waiting period before second vote on resolution.

6-17-12. Waiting period before second vote on resolution. No question contained in an initiated resolution may be voted upon again within one year from the date of the election thereon.

Source: SL 2001, ch 36, § 12.



§ 6-17-13 Local government entity authorized to initiate resolution.

6-17-13. Local government entity authorized to initiate resolution. A local government entity governing board may propose and adopt a resolution under this chapter and directly present it to the people for a vote as allowed under this chapter without resorting to the petition process.

Source: SL 2001, ch 36, § 13.



§ 6-17-14 Judicial notice of local government entities.

6-17-14. Judicial notice of local government entities. The court shall take judicial notice of the existence of all local government entities organized under the general laws of this state and of any change of organization authorized thereby.

Source: SL 2001, ch 36, § 14.



§ 6-17-15 Liberal construction of petitions.

6-17-15. Liberal construction of petitions. Any petition filed pursuant to this chapter may be made up and signed and shall be liberally construed as provided by the statute governing an initiated law.

Source: SL 2001, ch 36, § 15.






Chapter 18 - Certified Site for Development

§ 6-18-1 Superseded.

6-18-1. Superseded.



§ 6-18-1.1 Certified site defined.

6-18-1.1. Certified site defined. For the purposes of this chapter, the term, certified site, means a site that has met the criteria established in this chapter for certification as a site ready for development for industrial, technological, or other business or educational purposes.

Source: SL 2012, ch 49, § 2.



§ 6-18-2 Application for certified site designation.

6-18-2. Application for certified site designation. The governing body of a political subdivision or a public or private developer may apply to the Governor's Office of Economic Development for designation of all or part of the area within its jurisdiction or service area as a certified site. The application shall be in a form specified by the Governor's Office of Economic Development and shall include information the Governor's Office of Economic Development determines necessary to make the determinations required pursuant to this chapter.

Source: SL 2010, ch 33, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011; SL 2012, ch 49, § 1.



§ 6-18-3 Repealed.

6-18-3. Repealed by SL 2012, ch 49, § 3.



§ 6-18-4 Promulgation of rules.

6-18-4. Promulgation of rules. The Governor's Office of Economic Development shall promulgate rules pursuant to chapter 1-26 to:

(1) Prescribe the application procedures and the form and content of the application and business plan for a certified site;

(2) Set the minimum criteria for an area to be designated as a certified site, including access to roads, airports, utilities, and other infrastructure;

(3) Require certain documents and reports regarding the operation and activities of the certified site to be filed with the Governor's Office of Economic Development; and

(4) Provide for the confidentiality of any application for certification and of any denial of application for certification.
Source: SL 2010, ch 33, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011; SL 2012, ch 49, § 4.






Chapter 19 - Certified Technology Parks

§ 6-19-1 Definitions.

6-19-1. Definitions. Terms used in this chapter mean:

(1) "GOED," the Governor's Office of Economic Development;

(2) "Governing body," the governing body of the sponsor;

(3) "High technology activity," includes any of the following:

(a) Advanced computing, which is any technology used in the design or development of computer hardware and software, data communications, or information technologies;

(b) Advanced materials, which are materials with engineered properties created through the development of specialized process and synthesis technology;

(c) Biotechnology, which is any technology that uses living organisms, cells, macromolecules, micro-organisms, or substances from living organisms to make or modify a product, improve plants or animals, or develop micro-organisms for useful purposes. Biotechnology does not include human cloning or stem cell research with embryonic tissue;

(d) Electronic device technology, which is any research or technology that involves:

(i) Microelectronics, semiconductors, or electronic equipment;

(ii) Instrumentation, radio frequency, microwave, and millimeter electronics;

(iii) Optical and optic-electrical devices; or

(iv) Data and digital communications and imaging devices;

(e) Engineering or laboratory testing related to the development of a product;

(f) Technology that assists in the assessment or prevention of threats or damage to human health or the environment, including environmental cleanup technology, pollution prevention technology, or development of alternative energy sources;

(g) Medical device technology, which is any technology that involves medical equipment or products;

(h) Product research and development; or

(i) Advanced vehicles' technology, which is any technology that involves:

(i) Electric vehicles, hybrid vehicles, or alternative fuel vehicles; or

(ii) Components used in the construction of electric vehicles, hybrid vehicles, or alternative fuel vehicles;

(4) "Sponsor," any incorporated municipality, county, or improvement district created pursuant to chapter 7-25A.
Source: SL 2012, ch 50, § 1.



§ 6-19-2 Application for certified technology park designation.

6-19-2. Application for certified technology park designation. The governing body of a sponsor may apply to GOED for designation of all or part of the area within the sponsor's jurisdictional area as a certified technology park. The application shall be in a form specified by GOED and shall include information GOED deems necessary to make the determinations required pursuant to this chapter.

Source: SL 2012, ch 50, § 2.



§ 6-19-3 Term of designation--Criteria for designation.

6-19-3. Term of designation--Criteria for designation. After receipt of an application submitted pursuant to § 6-19-2, GOED may designate a certified technology park for a period of five years if GOED determines that the designation is in the best interests of economic development within this state and the proposed certified technology park satisfies the following criteria:

(1) A firm commitment from at least one business engaged in a high technology activity creating a significant number of jobs at the proposed site;

(2) A firm demonstration of support from a postsecondary educational institution, a public or private institute that engages in research, a public or military research and development or testing facility on an active United States government military base or other military installation located within, or in the vicinity of, the proposed certified technology park, or a laboratory or other research facility owned, operated or funded by the United States located within, or in the vicinity of, the proposed certified technology park; and

(3) A firm demonstration of support from an economic development organization within the sponsor's jurisdictional area.
Source: SL 2012, ch 50, § 3.



§ 6-19-4 Annual report.

6-19-4. Annual report. Within thirty days of the first anniversary of designation and within thirty days of each anniversary thereafter, the sponsor shall furnish on forms provided by GOED all of the following information:

(1) Total employment and payroll levels for businesses operating within the certified technology park;

(2) The nature and extent of any technology transfer and research activity occurring within the certified technology park;

(3) The nature and extent of any nontechnology businesses operating within the certified technology park; and

(4) An analysis of the certified technology park's overall contributions to the technology-based economy in this state.
Source: SL 2012, ch 50, § 4.



§ 6-19-5 Renewal of designation.

6-19-5. Renewal of designation. The sponsor may apply to GOED for renewal of the designation of a certified technology park. The application shall be on forms supplied by GOED and shall be filed at least three months prior to the expiration of the existing designation. GOED may renew the designation of a certified technology park for up to five additional years if the requirements of § 6-19-3 continue to be met and if the sponsor has complied with § 6-19-4.

Source: SL 2012, ch 50, § 5.



§ 6-19-6 Inspections and reviews.

6-19-6. Inspections and reviews. GOED may conduct, or cause to be conducted, such inspections and reviews of the proposed certified technology park site and books and records relating to the application for certification or recertification as GOED deems appropriate to carry out the provisions of this chapter.

Source: SL 2012, ch 50, § 6.



§ 6-19-7 Confidentiality of information--Disclosure.

6-19-7. Confidentiality of information--Disclosure. Each application for designation of a certified technology park, each application for renewal of a designation, and all information related to any such applications, to the extent not already in the public domain, shall be held in confidence by GOED and may not be made available to the public prior to designation. If designation or redesignation is denied, the denial shall remain confidential and no record of the application may be made available to the public. If a designation or redesignation is granted, the information provided to GOED in connection with the application and the information provided pursuant to § 6-19-4 shall be available for public inspection and for use in marketing the certified technology park.

Source: SL 2012, ch 50, § 7.



§ 6-19-8 Revocation of designation.

6-19-8. Revocation of designation. GOED may revoke the designation of a certified technology park after notice and a hearing conducted pursuant to the provisions of chapter 1-26 if the sponsor fails to comply with § 6-19-4 or if the site no longer qualifies for designation as a certified technology park.

Source: SL 2012, ch 50, § 8.









Title 7 - COUNTIES

Chapter 01 - County Names And Boundaries

§ 7-1-1 Names and boundaries unchanged--Prima facie boundary descriptions.

7-1-1. Names and boundaries unchanged--Prima facie boundary descriptions. The names and boundaries of the several counties of this state shall be and remain as now fixed and determined, until changed in the manner provided by law. The following sections shall be deemed to show the boundaries of such counties correctly until the contrary is definitely established.

Source: RPolC 1903, § 749; RC 1919, § 5729; SDC 1939, § 12.0101.



§ 7-1-2 Aurora County boundaries.

7-1-2. Aurora County boundaries. Beginning at the northeast corner of township one hundred five north of range sixty-three, west of the fifth principal meridian; thence west and along the township line between townships one hundred five and one hundred six, to the northwest corner of township one hundred five north of range sixty-six west; thence south along the range line between ranges sixty-six and sixty-seven to the southwest corner of township one hundred one north of range sixty-six west; thence east and along the base line to the southwest corner of township one hundred one north of range sixty-three west; thence north and along the range line between ranges sixty-two and sixty-three west, to the place of beginning.

Source: SL 1879, ch 12, § 10; SL 1881, ch 42, § 1; SL 1883, ch 23, § 1; SDC 1939, § 12.0103.



§ 7-1-3 Beadle County boundaries.

7-1-3. Beadle County boundaries. Beginning at the southeast corner of township one hundred nine north of range fifty-nine, west of the fifth principal meridian; thence north and along the range line between ranges fifty-eight and fifty-nine west, to the northeast corner of township one hundred thirteen north of range fifty-nine west; thence west and along the township line between townships one hundred thirteen and one hundred fourteen to the northwest corner of township one hundred thirteen north of range sixty-five west; thence south and along the range line between ranges sixty-five and sixty-six west to the second standard parallel north; thence along said second standard parallel to the place of beginning.

Source: SL 1879, ch 12, § 12; SDC 1939, § 12.0104.



§ 7-1-4 Bennett County boundaries.

7-1-4. Bennett County boundaries. Beginning on the boundary line between the states of South Dakota and Nebraska where the east boundary line of the Pine Ridge Indian Reservation intersects the same, thence north and along the east boundary line of the Pine Ridge Indian Reservation to the township line separating townships thirty-nine and forty, east Black Hills meridian; thence west and along said township line to the fifth guide meridian west of the sixth principal meridian; thence south and along said fifth guide meridian to the boundary line between the states of South Dakota and Nebraska; thence east and along said state line to the place of beginning.

Source: SL 1909, ch 280; SL 1911, ch 108, § 3; SDC 1939, § 12.0105.



§ 7-1-5 Bon Homme County boundaries.

7-1-5. Bon Homme County boundaries. Beginning at the northeast corner of township ninety-six north of range fifty-eight, west of the fifth principal meridian, thence west and along the township line between townships ninety-six and ninety-seven north, to the intersection of said township line with the eastern boundary of the former Yankton-Sioux Indian Reservation, thence south and along the eastern boundary line of said former reservation and the center of the main channel of Choteau Creek to the boundary of line between the states of South Dakota and Nebraska; thence easterly and along the said state line to the range line between ranges fifty-seven and fifty-eight west, as extended; thence north and along said range line to the place of beginning.

Source: SL 1862, ch 12, § 1; SL 1870-1, ch 10, § 4; SDC 1939, § 12.0106.



§ 7-1-6 Brookings County boundaries.

7-1-6. Brookings County boundaries. Beginning on the boundary line between the states of South Dakota and Minnesota where the township line between townships one hundred twelve and one hundred thirteen north intersects the same, thence west and along said township line to the northwest corner of township one hundred twelve north of range fifty-two, west of the fifth principal meridian; thence south and along the range line between ranges fifty-two and fifty-three west, to the southwest corner of township one hundred nine north of range fifty-two west; thence east and along the second standard parallel north to the boundary line between the states of Minnesota and South Dakota; thence north and along said state line to the place of beginning.

Source: SL 1862, ch 16; SL 1870-1, ch 10; SL 1872-3, ch 16, § 4; SDC 1939, § 12.0107.



§ 7-1-7 Brown County boundaries.

7-1-7. Brown County boundaries. Beginning on the boundary line between the states of South Dakota and North Dakota where the eighth guide meridian west, intersects the same, thence west and along said state line to the northwest corner of township one hundred twenty-eight north of range sixty-five, west of the fifth principal meridian; thence south along the range line between ranges sixty-five and sixty-six west, to the fifth standard parallel north; thence east and along said fifth standard parallel to said eighth guide meridian; thence north along said eighth guide meridian to the place of beginning.

Source: SL 1879, ch 12, § 15; SDC 1939, § 12.0108.



§ 7-1-8 Brule County boundaries.

7-1-8. Brule County boundaries. Beginning at the northeast corner of township one hundred five north of range sixty-seven, west of the fifth principal meridian, thence west and along the township line between townships one hundred five and one hundred six north, to the center of the main channel of the Missouri River; thence southerly and down the center of the main channel of said Missouri River to the base line between townships one hundred and one hundred one north; thence east and along said base line to the southeast corner of township one hundred one north of range sixty-seven west; thence north and along the range line between ranges sixty-six and sixty-seven west, to the place of beginning; and also that tract or parcel of land lying and being in the Missouri River and known as American Island.

Source: SL 1874-5, ch 31; SL 1883, ch 14, § 1; SL 1891, ch 45, § 1; SDC 1939, § 12.0109.



§ 7-1-9 Buffalo County boundaries.

7-1-9. Buffalo County boundaries. Beginning at the northeast corner of township one hundred eight north of range sixty-eight, west of the fifth principal meridian, thence west and along the second standard parallel north, to the center of the main channel of the Missouri River; thence southerly and down the center of the main channel of said Missouri River to the township line between townships one hundred five and one hundred six north; thence east and along said township line to the southeast corner of township one hundred six north of range sixty-eight west; thence north and along the range line between ranges sixty-seven and sixty-eight west, to the place of beginning.

Source: SL 1863-4, ch 12; SL 1870-1, ch 10; SL 1872-3, ch 17, § 1; SL 1883, ch 14, § 1; SL 1883, ch 23, § 1; SDC 1939, § 12.0110.



§ 7-1-10 Butte County boundaries.

7-1-10. Butte County boundaries. Beginning at a point where the center of the main channel of Redwater Creek crosses the boundary line between the states of Wyoming and South Dakota, thence easterly and along the center of the main channel of said Redwater Creek to the intersection of the township line between townships seven and eight north Black Hills base line; thence east and along said township line to the southeast corner of township eight north of range nine, east Black Hills meridian; thence north and along the range line between ranges nine and ten east, to the northeast corner of township fourteen north of range nine east; thence west and along the township line between townships fourteen and fifteen north, to its intersection with the boundary line between the states of South Dakota and Wyoming; thence south along said state line to the place of beginning.

Source: SL 1883, ch 15; SL 1887, ch 179; SL 1889, ch 47; SL 1893, ch 47; SL 1897, ch 43, § 3; election of November, 1908, for division; SDC 1939, § 12.0111.



§ 7-1-11 Campbell County boundaries.

7-1-11. Campbell County boundaries. Beginning on the boundary line between the states of South Dakota and North Dakota where the tenth guide meridian west of the fifth principal meridian intersects the same, thence west and along said state line to the center of the main channel of the Missouri River; thence southerly and along the center of the main channel of said river to the sixth standard parallel north; thence east and along said sixth standard parallel to its intersection with the said tenth guide meridian; thence north and along said tenth guide meridian to the place of beginning.

Source: SL 1872-3, ch 16, § 36; SL 1879, ch 11; SDC 1939, § 12.0112.



§ 7-1-12 Charles Mix County boundaries.

7-1-12. Charles Mix County boundaries. Beginning at a point where the base line between townships one hundred and one hundred one north intersects the center of the main channel of the Missouri River, thence southeasterly and along the center of the main channel of said river to its intersection with the boundary line between the states of South Dakota and Nebraska; thence southeasterly and along said state line to the center of the main channel of Choteau Creek; thence northerly and along the center of the main channel of said Choteau Creek to the northeast corner of the former Yankton-Sioux Indian Reservation; thence northwesterly and along the northern boundary of said former Indian reservation to the northwest corner thereof; thence northerly and along the range line between ranges sixty-six and sixty-seven west of the fifth principal meridian to the base line between townships one hundred and one hundred one north; thence west and along said base line to the place of beginning.

Source: SL 1862, ch 18; SL 1863-4, ch 12; SL 1870-1, ch 10; SL 1872-3, ch 17, § 2; SL 1874-5, ch 31, § 1; SDC 1939, § 12.0113.



§ 7-1-13 Clark County boundaries.

7-1-13. Clark County boundaries. Beginning at the northeast corner of township one hundred nineteen north of range fifty-six, west of the fifth principal meridian, thence west and along the township line between townships one hundred nineteen and one hundred twenty to the eighth guide meridian west; thence south and along said eighth guide meridian to the southwest corner of township one hundred fourteen north of range fifty-nine west; thence east and along the township line between townships one hundred thirteen and one hundred fourteen to the southwest corner of township one hundred fourteen north of range fifty-eight west; thence south and along the range line between ranges fifty-eight and fifty-nine west, to the southwest corner of township one hundred thirteen north of range fifty-eight; thence east and along the third standard parallel north to the southeast corner of township one hundred thirteen north of range fifty-six west; thence north and along the eastern boundary line of said township fifty-six, to the place of beginning.

Source: SL 1872-3, ch 16, § 16; PolC 1877, ch 42; SL 1879, ch 12; SL 1885 (SS), ch 12; SDC 1939, § 12.0114.



§ 7-1-14 Clay County boundaries.

7-1-14. Clay County boundaries. Beginning at the northeast corner of township ninety-five north of range fifty-one west of the fifth principal meridian, thence west and along the township line between townships ninety-five and ninety-six north to the northwest corner of township ninety-five north of range fifty-three west; thence south and along the range line between ranges fifty-three and fifty-four west, as extended, to the boundary line between the states of South Dakota and Nebraska; thence southeasterly and along said state line to the range line between ranges fifty and fifty-one west, as extended; thence north and along said range line to the place of beginning.

Source: SL 1862, ch 13, § 1; SL 1862-3, ch 39; SL 1870-1, ch 10, § 2; SL 1895, ch 113; SL 1899, ch 62; SL 1901, ch 85; SL 1901, ch 86; SDC 1939, § 12.0115.



§ 7-1-15 Codington County boundaries.

7-1-15. Codington County boundaries. Beginning at the northeast corner of township one hundred nineteen north of range fifty-one, west of the fifth principal meridian, thence west along the township line between townships one hundred nineteen and one hundred twenty north, across the former Sisseton and Wahpeton Indian Reservation in the same course, and continuing in the same course to the northwest corner of township one hundred nineteen north of range fifty-five; thence south and along the range line between ranges fifty-five and fifty-six west, to the southwest corner of township one hundred sixteen north of range fifty-five west; thence east and along the township line between townships one hundred fifteen and one hundred sixteen north, to the southeast corner of township one hundred sixteen north of range fifty-one west; thence north and along the range line between ranges fifty and fifty-one west, to the place of beginning.

Source: PolC 1877, ch 42, § 2; SL 1883, ch 30, § 2; SDC 1939, § 12.0116.



§ 7-1-16 Corson County boundaries.

7-1-16. Corson County boundaries. Beginning in the center of the main channel of the Missouri River where the boundary line separating the states of South Dakota and North Dakota crosses the same, thence west and along said state line to the one hundred second meridian west longitude; thence south and along said meridian to the township line between townships seventeen and eighteen, Black Hills base line; thence east and along said township line to the center of the main channel of the Missouri River; thence northerly and along the center of the main channel of said Missouri River, including all the islands in said river, to the place of beginning.

Source: SL 1909, ch 133, § 1; SDC 1939, § 12.0117.



§ 7-1-17 Custer County boundaries.

7-1-17. Custer County boundaries. Beginning at a point on the boundary line between the states of South Dakota and Wyoming ten miles south of its intersection with the forty-fourth parallel of north latitude, thence due east and on a direct line to the center of the main channel of the south fork of the Cheyenne River; thence southwesterly and up the center of the main channel of said south fork of said river to the one hundred third meridian of west longitude; thence south and along said meridian of longitude to the township line between townships six and seven, south of the Black Hills base line; thence west and along said township line to the boundary line between the states of South Dakota and Wyoming; thence north and along said boundary line to the place of beginning.

Source: SL 1874-5, ch 29; PolC 1877, ch 42, § 1; SL 1881, ch 39; SL 1883, ch 18, § 1; SDC 1939, § 12.0118.



§ 7-1-18 Davison County boundaries.

7-1-18. Davison County boundaries. Beginning at the northeast corner of township one hundred four north of range sixty west of the fifth principal meridian, thence west and along the township line between townships one hundred four and one hundred five north, to the northwest corner of township one hundred four north of range sixty-two west; thence south and along the range line between ranges sixty-two and sixty-three west, to the southwest corner of township one hundred one north of range sixty-two west; thence east and along the base line between townships one hundred and one hundred one north, to the southeast corner of township one hundred one north of range sixty west; thence north along the range line between ranges fifty-nine and sixty west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1881, ch 42, § 1; SDC 1939, § 12.0119.



§ 7-1-19 Day County boundaries.

7-1-19. Day County boundaries. Beginning at a point where the township line between townships one hundred nineteen and one hundred twenty north intersects the range line between ranges fifty-two and fifty-three west, according to the survey of the former Sisseton and Wahpeton Indian Reservation, thence north and along said range line to the northeast corner of township one hundred twenty-four north of range fifty-three west, according to said survey; thence west and northwesterly along the township line between townships one hundred twenty-four and one hundred twenty-five north, across said former reservation in the same course, to the northwest corner of township one hundred twenty-four north of range fifty-nine west of the fifth principal meridian; thence south and along the eighth guide meridian west to the southwest corner of township one hundred twenty north of range fifty-nine west; thence east and along the township line between townships one hundred nineteen and one hundred twenty north, to the place of beginning.

Source: SL 1879, ch 12; SL 1883, ch 30; SL 1885 (SS), ch 12, § 2; SL 1889, ch 55, § 2; SL 1891, ch 42; SDC 1939, § 12.0120.



§ 7-1-20 Deuel County boundaries.

7-1-20. Deuel County boundaries. Beginning at a point where the township line between townships one hundred seventeen and one hundred eighteen north intersects the boundary line between the states of South Dakota and Minnesota, thence west and along said township line to the northwest corner of township one hundred seventeen north of range fifty, west of the fifth principal meridian; thence south and along the range line between ranges fifty and fifty-one to the southwest corner of township one hundred thirteen north of range fifty west; thence east and along the township line between townships one hundred twelve and one hundred thirteen north, to the boundary line between the states of South Dakota and Minnesota; thence north and along said line to the place of beginning.

Source: SL 1862, ch 16; SL 1870-1, ch 10; SL 1872-3, ch 16, § 5; SDC 1939, § 12.0121.



§ 7-1-21 Dewey County boundaries.

7-1-21. Dewey County boundaries. Beginning at the intersection of the township line between townships seventeen and eighteen, north Black Hills base line, with the center of the main channel of the Missouri River, thence west and along said township line to its intersection with the range line between ranges twenty-one and twenty-two, east Black Hills meridian; thence south and along said range line to its intersection with the forty-fifth parallel of north latitude; thence east and along said parallel to the intersection of the range line between ranges twenty-four and twenty-five, east Black Hills meridian and the said forty-fifth parallel of north latitude; thence south to the center of the main channel of the Cheyenne River; thence easterly and along the center of the main channel of said river to the center of the main channel of the Missouri River; thence north and along the center of the main channel of the Missouri River to the place of beginning.

Source: SL 1872-3, ch 19, § 7; SL 1874-5, ch 29, § 7; SL 1883, ch 16, § 3; SL 1883, ch 17, § 1; SL 1893, ch 46, § 1; SL 1895, ch 52, § 1; SL 1909, ch 133; SL 1911, ch 107, § 1; SDC 1939, §§ 12.0102, 12.0122; SL 1951, ch 37.



§ 7-1-22 Douglas County boundaries.

7-1-22. Douglas County boundaries. Beginning at the northeast corner of township one hundred north of range sixty-two, west of the fifth principal meridian, thence west and along the base line between townships one hundred and one hundred one north, to the northwest corner of township one hundred, range sixty-six west; thence south and along the range line between ranges sixty-six and sixty-seven to the north boundary of the former Yankton-Sioux Indian Reservation; thence southeasterly and along the said north boundary of said former reservation to its intersection with the range line between ranges sixty-one and sixty-two west; thence north and along said range line to the place of beginning.

Source: SL 1872-3, ch 17, § 3; SDC 1939, § 12.0123.



§ 7-1-23 Edmunds County boundaries.

7-1-23. Edmunds County boundaries. Beginning at the northeast corner of township one hundred twenty-four north of range sixty-six west of the fifth principal meridian, thence west and along the sixth standard parallel north to the northwest corner of township one hundred twenty-four north of range seventy-three west; thence south and along the tenth guide meridian west, to the southwest corner of township one hundred twenty-one north of range seventy-three west; thence east and along the fifth standard parallel north to the southeast corner of township one hundred twenty-one north of range sixty-six west; thence north and along the range line between ranges sixty-five and sixty-six west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1885 (SS), ch 14, § 2; SDC 1939, § 12.0124.



§ 7-1-24 Fall River County boundaries.

7-1-24. Fall River County boundaries. Beginning at a point where the one hundred third meridian of west longitude intersects the boundary line between townships six and seven, south Black Hills base line, thence west and along said township line to the boundary line between the states of South Dakota and Wyoming; thence south and along said state line to its intersection with the boundary line between the states of South Dakota and Nebraska; thence east and along said state line to its intersection with said one hundred third meridian; thence north along said meridian to the place of beginning.

Source: SL 1883, ch 18, § 1; SDC 1939, § 12.0125.



§ 7-1-25 Faulk County boundaries.

7-1-25. Faulk County boundaries. Beginning at the southeast corner of township one hundred seventeen north of range sixty-six, west of the fifth principal meridian, thence north and along the range line between ranges sixty-five and sixty-six west, to the northeast corner of township one hundred twenty north of range sixty-six west; thence west and along the township line between townships one hundred twenty and one hundred twenty-one north, to the northwest corner of township one hundred twenty north of range seventy-two west; thence south and along the range line between ranges seventy-two and seventy-three to the southwest corner of township one hundred seventeen north of range seventy-two west; thence east and along the township line between townships one hundred sixteen and one hundred seventeen north, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1883, ch 19, § 1; SDC 1939, § 12.0126.



§ 7-1-26 Grant County boundaries.

7-1-26. Grant County boundaries. Beginning at a point where the township line between townships one hundred seventeen and one hundred eighteen north intersects the eastern boundary line of the State of South Dakota, thence west and along said township line to the southwest corner of township one hundred eighteen north of range fifty west of the fifth principal meridian; thence north and along the range line between ranges fifty and fifty-one to the township line between townships one hundred nineteen and one hundred twenty north; thence west and along said township line, crossing the Sisseton and Wahpeton Indian Reservation in the same course, to the southwest corner of section nineteen, township one hundred twenty north of range fifty-two west; thence north and along the range line between ranges fifty-two and fifty-three west to the township line between townships one hundred twenty-one and one hundred twenty-two north, according to the survey of the former Sisseton and Wahpeton Indian Reservation; thence east and along said township line to the former easterly boundary of said reservation; thence northeasterly along said former boundary to the township line between townships one hundred twenty-one and one hundred twenty-two north, outside of said former reservation; thence east and along said township line to the eastern boundary of the State of South Dakota; thence southeasterly and south along said state line to the place of beginning.

Source: SL 1872-3, ch 16, § 7; PolC 1877, ch 42; SL 1883, ch 30; SL 1885 (SS), ch 22; SDC 1939, § 12.0127.



§ 7-1-27 Gregory County boundaries.

7-1-27. Gregory County boundaries. Beginning at the point where the township line between townships one hundred and one hundred one north intersects the center of the main channel of the Missouri River, thence west and along said township line to its intersection with the tenth guide meridian west, being the northwest corner of township one hundred north of range seventy-three west of the fifth principal meridian; thence south and along said guide meridian to the boundary line between the states of South Dakota and Nebraska; thence east and along said state line to the center of the main channel of the Missouri River; thence northwesterly and up the center of the main channel of said Missouri River to the place of beginning.

Source: SL 1862, ch 18; SL 1872-3, ch 19; Act of Congress approved March 28, 1882; SL 1897, ch 46, § 1; SDC 1939, § 12.0128.



§ 7-1-28 Haakon County boundaries.

7-1-28. Haakon County boundaries. Beginning at the intersection of the center of the main channel of the Cheyenne River with the sixth guide meridian, east Black Hills meridian, thence south and along said sixth guide meridian to the township line between townships two and three, north; thence east on said township line between townships two and three north to the range line between ranges twenty-five and twenty-six, east Black Hills meridian; thence south on said range line between said ranges twenty-five and twenty-six to the Black Hills base line; thence west on said base line to the range line between ranges seventeen and eighteen, east Black Hills meridian; thence north on the range line between said ranges seventeen and eighteen to the center of the main channel of the Cheyenne River; thence easterly and down the center line of the main channel of said river to the place of beginning.

Source: Election of November, 1914, dividing original Stanley county; SDC 1939, § 12.0129.



§ 7-1-29 Hamlin County boundaries.

7-1-29. Hamlin County boundaries. Beginning at the northeast corner of township one hundred fifteen north of range fifty-one, west of the fifth principal meridian, thence west and along the township line between townships one hundred fifteen and one hundred sixteen north, to the northwest corner of township one hundred fifteen north of range fifty-five west; thence south and along the range line between ranges fifty-five and fifty-six west to the southwest corner of township one hundred thirteen north of range fifty-five west; thence east and along the third standard parallel north, to the southeast corner of township one hundred thirteen north of range fifty-one west; thence north and along the range line between ranges fifty and fifty-one west, to the place of beginning.

Source: SL 1872-3, ch 16; PolC 1877, ch 42, § 1; SDC 1939, § 12.0130.



§ 7-1-30 Hand County boundaries.

7-1-30. Hand County boundaries. Beginning at the northeast corner of township one hundred sixteen north of range sixty-six west of the fifth principal meridian, thence west along the fourth standard parallel north, to the northwest corner of township one hundred sixteen north of range seventy west; thence south along the range line between ranges seventy and seventy-one west, including the offset upon the third standard parallel, to the southwest corner of township one hundred nine north of range seventy west; thence east and along the second standard parallel to the southeast corner of township one hundred nine north of range sixty-six; thence north and along the range line between ranges sixty-five and sixty-six to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12, § 16; SDC 1939, § 12.0131.



§ 7-1-31 Hanson County boundaries.

7-1-31. Hanson County boundaries. Beginning at the southeast corner of township one hundred one north of range fifty-seven west of the fifth principal meridian, thence north and along the said range line to the northeast corner of township one hundred four north of range fifty-seven, west; thence west and along the said township line to the northwest corner of township one hundred four north of range fifty-nine, west; thence south on said range line to the southwest corner of township one hundred one north of range fifty-nine, west; thence east along said township line to the place of beginning.

Source: SL 1870-1, ch 10; SL 1872-3, ch 16; SL 1879, ch 12; SL 1881, ch 42, § 1; SDC 1939, § 12.0132.



§ 7-1-32 Harding County boundaries.

7-1-32. Harding County boundaries. Beginning at a point where the range line between ranges nine and ten east Black Hills meridian intersects the boundary line between the states of South Dakota and North Dakota, thence west and along said state line to the boundary line between the states of South Dakota and Montana; thence south and along said boundary line and the boundary line between the states of South Dakota and Wyoming to the township line between townships fourteen and fifteen north of the Black Hills base line; thence east and along the township line between said townships fourteen and fifteen to the range line between ranges nine and ten east Black Hills meridian; thence north and along the range line between said ranges nine and ten to the place of beginning.

Source: SL 1881, ch 43; SL 1883, ch 38; SL 1889, ch 47; SL 1893, ch 47; SL 1897, ch 43; election of November, 1908, for division; SDC 1939, § 12.0133.



§ 7-1-33 Hughes County boundaries.

7-1-33. Hughes County boundaries. Beginning at the intersection of the third standard parallel north and the tenth guide meridian west of the fifth principal meridian, thence west and along said third standard parallel to the center of the main channel of the Missouri River; thence down the center of the main channel of said river to its intersection with the tenth guide meridian west in township one hundred nine north; thence north and along said tenth guide meridian to the place of beginning, and also all that tract or parcel of land lying and being in the Missouri River and known as Farm Island.

Source: SL 1872-3, ch 16, § 32; SL 1891, ch 45, § 2; SDC 1939, § 12.0134.



§ 7-1-34 Hutchinson County boundaries.

7-1-34. Hutchinson County boundaries. Beginning at the southeast corner of township ninety-seven north of range fifty-six west of the fifth principal meridian, thence north and along the range line between ranges fifty-five and fifty-six to the base line; thence west and along said base line to the northwest corner of township one hundred, range sixty-one west; thence south and along the range line between ranges sixty-one and sixty-two west, to the boundary line of the former Yankton-Sioux Indian Reservation; thence along the said boundary line of said reservation southeastward and southwestward to the southern boundary of township ninety-seven; thence east and along the township line between townships ninety-six and ninety-seven to the place of beginning.

Source: SL 1862, ch 15; SL 1870-1, ch 10, § 7; SL 1872-3, ch 16, § 8; SL 1879, ch 12, § 2; SDC 1939, § 12.0135.



§ 7-1-35 Hyde County boundaries.

7-1-35. Hyde County boundaries. Beginning at the northeast corner of township one hundred sixteen north of range seventy-one west of the fifth principal meridian, thence west and along the fourth standard parallel north, to the northwest corner of township one hundred sixteen north of range seventy-three west; thence south and along the tenth guide meridian west to the center of the main channel of the Missouri River; thence down the center of the main channel of the Missouri River to its intersection with the second standard parallel north; thence east and along said parallel to the southeast corner of township one hundred nine north of range seventy-one west; thence north and along the range line between ranges seventy and seventy-one west, being the tenth guide meridian west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12; SL 1883, ch 21, § 1; SDC 1939, § 12.0136.



§ 7-1-36 Jackson County boundaries.

7-1-36. Jackson County boundaries. Beginning at the northeast corner of township one south of range twenty-five east Black Hills meridian, thence west and along the Black Hills base line to the northwest corner of township one south of range eighteen east; thence south and along the range line between ranges seventeen and eighteen east, to the center of the main channel of White River; thence westerly and along the center of the main channel of said White River to its intersection with the fifth guide meridian west of the sixth principal meridian; thence south and along said fifth guide meridian to the township line between townships thirty-nine and forty; thence east and along said township line to the west boundary line of the former Rosebud Indian Reservation, thence north and along the boundary line of said Indian reservation to the center of the main channel of White River; thence east and along the center of the main channel of White River to the range line between ranges twenty-five and twenty-six east; thence north and along said range line to the place of beginning.

Source: SL 1883, ch 16; SL 1897, ch 41; election of November, 1914, for division; SDC 1939, § 12.0137; SL 1981, ch 47, § 1.



§ 7-1-37 Jerauld County boundaries.

7-1-37. Jerauld County boundaries. Beginning at the northeast corner of township one hundred eight north of range sixty-three west of the fifth principal meridian, thence west and along the second standard parallel north to the northwest corner of township one hundred eight north of range sixty-seven; thence south and along the range line between ranges sixty-seven and sixty-eight to the southwest corner of township one hundred six north of range sixty-seven west; thence east and along the township line between townships one hundred five and one hundred six to the southeast corner of township one hundred six north of range sixty-three west; thence north and along the range line between ranges sixty-two and sixty-three to the place of beginning.

Source: SL 1883, ch 23, § 1; SDC 1939, § 12.0138.



§ 7-1-38 Jones County boundaries.

7-1-38. Jones County boundaries. Beginning at the northwest corner of township two north of range twenty-six east Black Hills meridian, thence south and along the range line between ranges twenty-five and twenty-six east to the center of the main channel of White River; thence easterly and along the center of the main channel of said White River to the west line of range seventy-nine west of the fifth principal meridian; thence north and along said range line to its intersection with the township line between townships two and three north Black Hills base line; thence west and along said township line to the place of beginning.

Source: Election of November, 1916, for division; SDC 1939, § 12.0139.



§ 7-1-39 Kingsbury County boundaries.

7-1-39. Kingsbury County boundaries. Beginning at the northeast corner of township one hundred twelve range fifty-three west of the fifth principal meridian, thence west and along the third standard parallel north to the northwest corner of township one hundred twelve north of range fifty-eight west; thence south and along the range line between ranges fifty-eight and fifty-nine west to the southwest corner of township one hundred nine north of range fifty-eight west; thence east and along the second standard parallel north to the southeast corner of township one hundred nine north of range fifty-three west; thence north and along the seventh guide meridian west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12, § 11; SDC 1939, § 12.0140.



§ 7-1-40 Lake County boundaries.

7-1-40. Lake County boundaries. Beginning at the northeast corner of township one hundred eight north of range fifty-one west of the fifth principal meridian, thence west and along the second standard parallel north to the northwest corner of township one hundred eight north of range fifty-four; thence south and along the range line between ranges fifty-four and fifty-five to the southwest corner of township one hundred five north of range fifty-four west; thence east and along the first standard parallel north, to the southeast corner of township one hundred five north of range fifty-one west; thence north and along the range line between ranges fifty and fifty-one, to the place of beginning.

Source: SL 1872-3, ch 16, § 3; SL 1879, ch 12, § 8; SL 1879, ch 63; SDC 1939, § 12.0141.



§ 7-1-41 Lawrence County boundaries.

7-1-41. Lawrence County boundaries. Beginning at a point on the boundary line between the states of South Dakota and Wyoming ten miles north of the point where the forty-fourth parallel of north latitude intersects the said boundary line, thence due east in a direct line to a point where said line intersects the range line between ranges five and six east Black Hills meridian; thence north and along the range line between ranges five and six east, to the township line between townships three and four north, Black Hills base line; thence west and along said township line to the range line between ranges four and five east Black Hills meridian; thence north and along the range line between said ranges four and five to the township line between townships seven and eight north; thence west and along the township line between said townships seven and eight to the point where said line intersects the center of the main channel of Redwater Creek; thence westerly and along the center of the channel of said Redwater Creek to the said boundary line between the states of South Dakota and Wyoming; thence south and along said state line to the place of beginning.

Source: SL 1874-5, ch 29; PolC 1877, ch 42; SL 1881, ch 45; SL 1887, ch 179, § 3; SL 1889, ch 57, § 1; SDC 1939, § 12.0142.



§ 7-1-42 Lincoln County boundaries.

7-1-42. Lincoln County boundaries. Beginning at a point where the base line between townships one hundred and one hundred one north, intersects the eastern boundary of the State of South Dakota, thence west and along said base line to the northwest corner of township one hundred north of range fifty-one west of the fifth principal meridian; thence south and along the range line between ranges fifty-one and fifty-two west, to the southwest corner of township ninety-six north of range fifty-one west; thence east and along the township line between townships ninety-five and ninety-six north, to the eastern boundary of the State of South Dakota; thence northerly and along the boundary line between the states of South Dakota and Iowa, to the place of beginning.

Source: SL 1862, ch 16; SL 1863-4, ch 14; SL 1867-8, ch 9; SL 1870-1, ch 10, § 9; SDC 1939, § 12.0143.



§ 7-1-43 Lyman County boundaries.

7-1-43. Lyman County boundaries. Beginning at the intersection of the center of the main channel of the Missouri River with the base line forming the southern boundary line of the state of Minnesota extended across the Missouri River, thence west and along said base line to the tenth guide meridian west; thence north and along said tenth guide meridian to its intersection with the center of the main channel of White River; thence west and along the center of the main channel of said White River to its intersection with the west line of the fifth principal meridian survey, being the west range line of range seventy-nine west of said survey; thence north and along said west range line to the northern township line of township one hundred eight north of range seventy-nine west; thence east and along said north line of township one hundred eight north to the center of the main channel of the Missouri River; thence southeasterly down the center of the main channel of the said Missouri River to the north end of the island known as American Island; thence along the west bank of said island to the south end of said island to the point at or near the center of the main channel of said river; thence down the center of the main channel of said river to the place of beginning.

Source: SL 1872-3, ch 19; SL 1891, ch 41; SL 1897, ch 45, § 3; election of November, 1916, for division; SDC 1939, § 12.0144.



§ 7-1-44 McCook County boundaries.

7-1-44. McCook County boundaries. Beginning at the northeast corner of township one hundred four north of range fifty-three west of the fifth principal meridian, thence west and along the first standard parallel north, to the northwest corner of township one hundred four north of range fifty-six west; thence south and along the range line between ranges fifty-six and fifty-seven west, to the southwest corner of township one hundred one north of range fifty-six west; thence east and along the base line to the southeast corner of township one hundred one north of range fifty-three west; thence north and along the range line between ranges fifty-two and fifty-three west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12; SL 1881, ch 46, § 1; SDC 1939, § 12.0145.



§ 7-1-45 McPherson County boundaries.

7-1-45. McPherson County boundaries. Beginning at the intersection of the range line between ranges sixty-five and sixty-six west of the fifth principal meridian, with the boundary line between the states of South Dakota and North Dakota, thence west and along said state line to the northwest corner of township one hundred twenty-eight north of range seventy-three west of the fifth principal meridian; thence south and along said range line between ranges seventy-three and seventy-four west, to the southwest corner of township one hundred twenty-five north of range seventy-three west; thence east and along the sixth standard parallel north, to the southeast corner of township one hundred twenty-five north of range sixty-six west; thence north and along the range line between said ranges sixty-five and sixty-six, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1885 (SS), ch 14, § 1; SDC 1939, § 12.0146.



§ 7-1-46 Marshall County boundaries.

7-1-46. Marshall County boundaries. Beginning on the boundary line between the states of South Dakota and North Dakota where the eighth guide meridian west of the fifth principal meridian intersects the same, thence south and along said guide meridian to the southwest corner of township one hundred twenty-five north of range fifty-nine west of the fifth principal meridian; thence east and along the sixth standard parallel north, according to both the survey for the fifth principal meridian and the survey of the former Sisseton and Wahpeton Indian Reservation, to the southeast corner of township one hundred twenty-five north of range fifty-three west; thence north and along the range line between ranges fifty-two and fifty-three, according to the survey of said former Indian reservation, to the point where said range line intersects the boundary line between the states of South Dakota and North Dakota; thence west and along said state line to the place of beginning.

Source: SL 1885 (SS), ch 12, § 2; SL 1891, ch 42, § 1; SDC 1939, § 12.0147.



§ 7-1-47 Meade County boundaries.

7-1-47. Meade County boundaries. Beginning at the junction of the centers of the main channels of the Belle Fourche and Cheyenne Rivers, thence along the center of the main channel of the Cheyenne river to its intersection with the one hundred second meridian of west longitude; thence north and along said meridian to its intersection with the third standard parallel north; thence west and along said third standard parallel north to the range line between ranges nine and ten east Black Hills meridian; thence south and along said range line to its intersection with the township line between townships seven and eight north of the Black Hills base line; thence west and along said township line to the range line between ranges four and five east; thence south to the township line between townships three and four north; thence east to the southwest corner of township four north of range six east; thence south to the boundary line between Pennington and Meade counties; thence east and along the present boundary line between Meade and Pennington counties to the center of the main channel of the Cheyenne River; thence northeasterly and along the center of the main channel of the said Cheyenne River to the place of beginning.

Source: SL 1889, ch 57, § 1; SL 1897, ch 42, § 3; SDC 1939, § 12.0148.



§ 7-1-48 Mellette County boundaries.

7-1-48. Mellette County boundaries. Beginning at a point on the third guide meridian west of the sixth principal meridian, where the township line between townships thirty-nine and forty north crosses the same, thence north along said guide meridian to the center of the main channel of White River; thence west and along the center of the main channel of White River to the west boundary line of the Pine Ridge Indian Reservation; thence south and along the boundary line of said Indian reservation to the point where it intersects the line between townships thirty-nine and forty north; thence east and along said township line to the place of beginning.

Source: SL 1909, ch 280; SL 1911, ch 108, § 2; SDC 1939, § 12.0149.



§ 7-1-49 Miner County boundaries.

7-1-49. Miner County boundaries. Beginning at the northeast corner of township one hundred eight north of range fifty-five west of the fifth principal meridian, thence west and along the second standard parallel north to the northwest corner of township one hundred eight north of range fifty-eight west; thence south and along the range line between ranges fifty-eight and fifty-nine west, to the southwest corner of township one hundred five north of range fifty-eight west; thence east and along the first standard parallel north, to the southeast corner of township one hundred five north of range fifty-five west; thence north and along the range line between ranges fifty-four and fifty-five west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12; SL 1881, ch 47, § 1; SL 1883, ch 31, § 1; SDC 1939, § 12.0150.



§ 7-1-50 Minnehaha County boundaries.

7-1-50. Minnehaha County boundaries. Beginning at a point where the base line intersects the boundary line between the states of South Dakota and Minnesota, being the southwest corner of the said state of Minnesota, thence north and along said state line to the north line of township one hundred four north, at a point where the first standard parallel north intersects said state line; thence west and along said first standard parallel to the seventh guide meridian west of the fifth principal meridian between ranges fifty-two and fifty-three west; thence south along said seventh guide meridian to the north line of township one hundred; thence east and along said township line to the place of beginning.

Source: SL 1862, ch 16; SL 1870-1, ch 10; SL 1872-3, ch 16, § 1; SDC 1939, § 12.0151.



§ 7-1-51 Moody County boundaries.

7-1-51. Moody County boundaries. Beginning at a point on the boundary line between the states of South Dakota and Minnesota where the first standard parallel north intersects said state line, thence west and along said first standard parallel to the southwest corner of township one hundred five north of range fifty west of the fifth principal meridian; thence north and along the range line between ranges fifty and fifty-one west, to the second standard parallel north; thence east and along said second standard parallel to the said boundary line between said states; thence south and along said state line to the place of beginning.

Source: SL 1872-3, ch 16, § 2; SDC 1939, § 12.0152.



§ 7-1-52 Pennington County boundaries.

7-1-52. Pennington County boundaries. Beginning at a point on the boundary line between the states of South Dakota and Wyoming ten miles south of its intersection with the forty-fourth parallel of north latitude, the same being the northwest corner of Custer County, thence east in a direct line and along the north boundary of Custer County to the center of the main channel of the south fork of the Cheyenne River; thence southerly and up the center of the main channel of said river to its intersection with the northerly boundary of the Pine Ridge Indian Reservation; thence east and along said boundary line of said reservation to its intersection with the center of the main channel of White River; thence easterly and down the center of the main channel of White River to the range line between ranges seventeen and eighteen east Black Hills meridian; thence north and along said range line to the center of the main channel of the Cheyenne River; thence westerly up and along the center of the main channel of said river to its junction with the Belle Fourche River; thence southerly up and along the center of the main channel of the south fork of the Cheyenne River to the boundary line between Meade and Pennington counties; thence west and along said boundary line and along the boundary line between Pennington and Lawrence counties to the boundary line between the states of South Dakota and Wyoming; thence south and along said state line to the place of beginning.

Source: SL 1874-5, ch 29; PolC 1877, ch 42; SL 1897, ch 44, § 3; SDC 1939, § 12.0153.



§ 7-1-53 Perkins County boundaries.

7-1-53. Perkins County boundaries. Beginning at a point where the one hundred second meridian of west longitude intersects the boundary line between the states of South Dakota and North Dakota, thence west and along said state line to the range line between ranges nine and ten east Black Hills meridian; thence south and along said range line to the third standard parallel north of the Black Hills base line; thence east and along said standard parallel to the said one hundred second meridian; thence north and along said meridian to the place of beginning.

Source: Election of November, 1908, for division; SDC 1939, § 12.0154.



§ 7-1-54 Potter County boundaries.

7-1-54. Potter County boundaries. Beginning at the southeast corner of township one hundred seventeen north of range seventy-three, west of the fifth principal meridian, thence north and along the range line between ranges seventy-two and seventy-three west, to the northeast corner of township one hundred twenty, north of range seventy-three; thence west and along the township line between townships one hundred twenty and one hundred twenty-one north, to the center of the main channel of the Missouri River; thence down and along the center of the main channel of the Missouri River to its intersection with the township line between townships one hundred sixteen and one hundred seventeen, north; thence east and along the said township line to the place of beginning.

Source: SL 1874-5, ch 30; SL 1883, ch 19, § 2; SDC 1939, § 12.0155.



§ 7-1-55 Roberts County boundaries.

7-1-55. Roberts County boundaries. Beginning at a point where the boundary line between the states of South Dakota and North Dakota intersects the boundary line between the states of South Dakota and Minnesota, thence west and along said state line between the states of South Dakota and North Dakota to the range line between ranges fifty-two and fifty-three west of the fifth principal meridian, according to the survey of the former Sisseton and Wahpeton Indian Reservation; thence south and along said range line to the township line between townships one hundred twenty-one and one hundred twenty-two north of said survey; thence east and along said township line to the easterly boundary of said former Indian reservation; thence northeasterly along the boundary line of said former Indian reservation to the township line between townships one hundred twenty-one and one hundred twenty-two north, outside of said Indian reservation; thence east on said township line to the boundary line between the states of South Dakota and Minnesota; thence northerly and along said state line to the place of beginning.

Source: SL 1883, ch 30, § 2; SL 1885 (SS), ch 22, § 1; SDC 1939, § 12.0156.



§ 7-1-56 Sanborn County boundaries.

7-1-56. Sanborn County boundaries. Beginning at the northwest corner of township one hundred eight north of range fifty-nine, west of the fifth principal meridian, thence west and along the second standard parallel north to the northwest corner of township one hundred eight north of range sixty-two west; thence south and along the range line between ranges sixty-two and sixty-three west, to the southwest corner of township one hundred five north of range sixty-two west; thence east along the first standard parallel north, to the southeast corner of township one hundred five north of range fifty-nine west; thence north and along the range line between ranges fifty-eight and fifty-nine west, to the place of beginning.

Source: SL 1883, ch 31, § 1; SDC 1939, § 12.0157.



§ 7-1-57 Shannon County boundaries.

7-1-57. Shannon County boundaries. Beginning at a point where the boundary line between the states of South Dakota and Nebraska intersects the fifth guide meridian west of the sixth principal meridian, thence north and along said guide meridian to the center of the main channel of White River; thence westerly and up the center of the main channel of said White River to its intersection with the north boundary of the Pine Ridge Indian Reservation; thence west and along the north boundary of said Indian reservation to its intersection with the south fork of the Cheyenne River; thence southwesterly and along the center of the main channel of the south fork of the Cheyenne River to its intersection with the one hundred third meridian of west longitude; thence south and along said meridian to the said boundary line between the states of South Dakota and Nebraska; thence east and along said state line to the place of beginning.

Source: SL 1874-5, ch 29; SL 1883, ch 40; SL 1897, ch 44; SL 1909, ch 280, §§ 5, 6; SDC 1939, §§ 12.0158, 12.0168; SL 1943, ch 23, §§ 1, 2; SL 1951, ch 22, §§ 1, 2.



§ 7-1-58 Spink County boundaries.

7-1-58. Spink County boundaries. Beginning at the northeast corner of township one hundred twenty north of range sixty, west of the fifth principal meridian, thence west and along the fifth standard parallel north to the northwest corner of township one hundred twenty north of range sixty-five west; thence south and along the range line between ranges sixty-five and sixty-six west, to the southwest corner of township one hundred fourteen north of range sixty-five west; thence east and along the township line between townships one hundred thirteen and one hundred fourteen north, to the southeast corner of township one hundred fourteen north of range sixty west; thence north and along the eighth guide meridian west, to the place of beginning.

Source: SL 1872-3, ch 16; SL 1879, ch 12, § 13; SDC 1939, § 12.0159.



§ 7-1-59 Stanley County boundaries.

7-1-59. Stanley County boundaries. Beginning at the intersection of the centers of the main channels of the Cheyenne and Missouri rivers, thence westerly and up the center of the main channel of the Cheyenne River to the sixth guide meridian east Black Hills meridian; thence south and along said guide meridian to the township line between townships two and three north, Black Hills base line; thence east and along said township line to the west line of the fifth principal meridian survey, being the west line of range seventy-nine west of the fifth principal meridian; thence north and along said range line to the north line of township one hundred eight north of range seventy-nine west of the fifth principal meridian; thence east and along said north line of township one hundred eight north, to the center of the main channel of the Missouri River; thence northerly and up the center of the main channel of said river to the place of beginning.

Source: SL 1872-3, ch 19; SL 1883, ch 35; SL 1893, ch 46; SL 1897, ch 41, § 3; election of November, 1914, for division; SDC 1939, § 12.0160.



§ 7-1-60 Sully County boundaries.

7-1-60. Sully County boundaries. Beginning at the intersection of the third standard parallel north with the tenth guide meridian west of the fifth principal meridian, thence north and along said tenth guide meridian to the fourth standard parallel north; thence west and along said fourth standard parallel to the center of the main channel of the Missouri River; thence down the center of the main channel of said river to the said third standard parallel north; thence east and along said third standard parallel to the place of beginning.

Source: SL 1872-3, ch 16, § 33; SL 1917, ch 178, § 1; SDC 1939, § 12.0161.



§ 7-1-61 Todd County boundaries.

7-1-61. Todd County boundaries. Beginning at the intersection of the third guide meridian west of the sixth principal meridian with the boundary line between the states of South Dakota and Nebraska; thence north and along said third guide meridian to the township line between townships thirty-nine and forty, north; thence west and along said township line to its intersection with the western boundary line of the Rosebud Indian Reservation; thence south and along said boundary line of said reservation to the boundary line between the states of South Dakota and Nebraska; thence east and along said state line to the place of beginning.

Source: SL 1909, ch 280; SL 1911, ch 108, § 1; SDC 1939, § 12.0162.



§ 7-1-62 Tripp County boundaries.

7-1-62. Tripp County boundaries. Beginning at the intersection of the third guide meridian west of the sixth principal meridian with the center of the main channel of White River, thence south and along said third guide meridian to the boundary line between the states of South Dakota and Nebraska; thence east on said state line to its intersection by the tenth guide meridian west of the fifth principal meridian; thence north on said last mentioned guide meridian to its intersection with the center of the main channel of White River; thence westerly and up the center of the main channel of said White River to the place of beginning.

Source: SL 1872-3, ch 19; SL 1891, ch 41; SL 1907, ch 99, § 1; SDC 1939, § 12.0163.



§ 7-1-63 Turner County boundaries.

7-1-63. Turner County boundaries. Beginning at the northeast corner of township one hundred north of range fifty-two, west of the fifth principal meridian, thence west and along the base line to the northwest corner of township one hundred north of range fifty-five west; thence south and along the range line between ranges fifty-five and fifty-six to the southwest corner of township ninety-seven north of range fifty-five west; thence east and along the township line between townships ninety-six and ninety-seven north, to the southeast corner of township ninety-seven north of range fifty-four west; thence south and along the range line between ranges fifty-three and fifty-four, to the southwest corner of township ninety-six north of range fifty-three west; thence east and along the township line between townships ninety-five and ninety-six north to the southeast corner of township ninety-six north of range fifty-two west; thence north and along the range line between ranges fifty-one and fifty-two west, to the place of beginning.

Source: SL 1870-1, ch 10, § 8; SDC 1939, § 12.0164.



§ 7-1-64 Union County boundaries.

7-1-64. Union County boundaries. Beginning at a point where the township line between townships ninety-five and ninety-six north intersects the boundary line between the states of South Dakota and Iowa, thence west and along the township line between townships ninety-five and ninety-six north, to the northwest corner of township ninety-five, range fifty, west of the fifth principal meridian; thence south and along the range line between ranges fifty and fifty-one west, to the boundary line between the states of South Dakota and Nebraska; thence southeasterly and along said last mentioned state line to its intersection with the boundary line between the states of South Dakota and Iowa; thence northerly and along the boundary between the states of South Dakota and Iowa, to the place of beginning.

Source: SL 1863-4, ch 14, § 1; SL 1870-1, ch 10, § 1; SD SenJRes 4, 1905; Act of Congress approved March 1, 1905, ch 1295, 33 Stat. 820; SL 1907, ch 245, § 1; SDC 1939, § 12.0165.



§ 7-1-65 Walworth County boundaries.

7-1-65. Walworth County boundaries. Beginning at the northeast corner of township one hundred twenty-four north of range seventy-four, west of the fifth principal meridian, thence west and along the sixth standard parallel north, to the center of the main channel of the Missouri River; thence southerly and down the center of the main channel of the Missouri River to its intersection with the fifth standard parallel, north, as extended; thence east and along the township line between townships one hundred twenty and one hundred twenty-one north, to the southeast corner of township one hundred twenty-one north of range seventy-four, west of the fifth principal meridian; thence north and along the range line between ranges seventy-three and seventy-four west, to the place of beginning.

Source: SL 1872-3, ch 16, § 35; SDC 1939, § 12.0166.



§ 7-1-66 Repealed.

7-1-66. Repealed by SL 1981, ch 47, § 2.



§ 7-1-67 Yankton County boundaries.

7-1-67. Yankton County boundaries. Beginning at the northeast corner of township ninety-six north of range fifty-four west of the fifth principal meridian, thence west and along the township line between townships ninety-six and ninety-seven to the northwest corner of township ninety-six, north of range fifty-seven, west; thence south and along the range line between ranges fifty-seven and fifty-eight west, as extended, to its intersection with the boundary line between the states of South Dakota and Nebraska; thence easterly and along said state line to the range line between ranges fifty-three and fifty-four, as extended; thence north and along said range line to the place of beginning.

Source: SL 1862, ch 19, § 1; SL 1870-1, ch 10, § 3; SDC 1939, § 12.0169.



§ 7-1-68 Ziebach County boundaries.

7-1-68. Ziebach County boundaries. Beginning at the northeast corner of township seventeen north of range twenty-one, east of the Black Hills meridian, thence west and along the township line between townships seventeen and eighteen north, to the one hundred second meridian of west longitude; thence south and along said meridian to the center of the main channel of the Cheyenne River; thence easterly and along the center of the main channel of said Cheyenne River to its intersection with the sixth guide meridian, east, being the range line between ranges twenty-four and twenty-five, east Black Hills meridian; thence north and along said guide meridian to its intersection with the forty-fifth parallel of north latitude; thence west and along said parallel to its intersection with the range line between ranges twenty-one and twenty-two, east; thence north and along said range line to the place of beginning.

Source: SL 1911, ch 107, § 1; SDC 1939, § 12.0170.



§ 7-1-69 Petition to change county name--Election--Ballot.

7-1-69. Petition to change county name--Election--Ballot. Whenever not less than fifteen percent of the registered voters of any organized county in this state, based upon the total number of registered voters at the last preceding general election, shall on or before the first day of July in any general election year, file in the office of county auditor a petition requesting that the name of such county be changed, the county auditor shall at the next regular election, submit to the legal voters of the county on a separate printed ballot the following question:

Shall the name of this county be changed to ____________ ?

____ Yes

____ No

All voters in favor of changing the name of such county shall place either a cross or check mark in the square before the word Yes on the ballot. All voters who do not favor changing the name of such county shall place either a cross or check mark in the square before the word No on the ballot.

Source: SL 1992, ch 51, § 1.



§ 7-1-70 Certification of name change vote result.

7-1-70. Certification of name change vote result. If a two-thirds majority of the votes cast at an election held pursuant to § 7-1-69 are in favor of changing the name of such county, the county auditor shall within ten days after the canvass of said vote, certify under the seal of his office to the Governor, the result of the canvass of the votes cast at such election, and setting forth the new name of such county.

Source: SL 1992, ch 51, § 2.



§ 7-1-71 Legislative resolution to change name.

7-1-71. Legislative resolution to change name. The Governor at the next convention of the annual session of the State Legislature shall communicate the result of an election held pursuant to § 7-1-69 in such county to the presiding officer of each branch of the Legislature, and thereupon the Legislature shall designate by joint resolution the new name of such county.

Source: SL 1992, ch 51, § 3.



§ 7-1-72 Governor's proclamation of new county name.

7-1-72. Governor's proclamation of new county name. Upon the designation made by the Legislature pursuant to § 7-1-71, the Governor shall publicly proclaim the result of the election held pursuant to § 7-1-69 and of the new name of the county. The new name of such county shall be in full force and effect on the first day of the month following such proclamation by the Governor.

Source: SL 1992, ch 51, § 4.






Chapter 02 - Consolidation And Change Of County Boundaries

§ 7-2-1 Petition for consolidation or boundary change--Filing with county auditors--Submission to vote.

7-2-1. Petition for consolidation or boundary change--Filing with county auditors--Submission to vote. If fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, of each of two or more adjoining counties of this state, petition the board of county commissioners of their respective counties for an election to determine the question of changing the boundary lines or of the consolidation of two or more counties, stating in such petition the names of the counties to be consolidated or boundary lines to be changed, such boards of county commissioners shall at their regular July meeting succeeding the presentation of such petitions provide that the question of consolidation of the counties or the changing of the boundary lines of such counties shall be submitted to a vote at the next general election succeeding the presentation of such petitions. The petitions shall be filed with the county auditors of such counties prior to the first day of the regular July meeting of the board of county commissioners.

The auditor of each county where any such petition has been filed shall transmit to the auditor of the other county or counties affected thereby a certified copy or copies of the petition or petitions filed in his county.

Source: SL 1893, ch 45, §§ 1, 2; RPolC 1903, §§ 775, 776; RC 1919, §§ 5755, 5756; SDC 1939, § 12.0301; SL 1987, ch 67, § 1.



§ 7-2-2 Notice and ballots for election on consolidation or change--General law governing.

7-2-2. Notice and ballots for election on consolidation or change--General law governing. The auditor of each of such counties shall give thirty days' notice of such election by publication and prepare official ballots therefor according to the provisions of this chapter and this code relating to elections and the submission of questions to the voters. The laws governing the holding of general elections in this state shall govern the holding of such election so far as applicable.

Source: SL 1893, ch 45, §§ 3, 8; RPolC 1903, §§ 777, 782; RC 1919, §§ 5757, 5761; SDC 1939, §§ 12.0302, 12.0305.



§ 7-2-3 Majority approval of consolidation or boundary change.

7-2-3. Majority approval of consolidation or boundary change. If at any election held under the provisions of this chapter, a majority of all the votes cast at such election in each of such counties shall be in favor of consolidation of two or more counties or the changing of the boundary lines of such counties, they shall be declared consolidated or changed as hereinafter provided.

Source: SL 1893, ch 45, §§ 5, 6; RPolC 1903, §§ 779, 780; RC 1919, §§ 5758, 5759; SDC 1939, § 12.0303.



§ 7-2-4 Certification of canvass of election returns--Governor's proclamation and notice tocounty auditors.

7-2-4. Certification of canvass of election returns--Governor's proclamation and notice to county auditors. After the canvassing of the returns of such election it shall be the duty of the county auditor of each of such counties to transmit within thirty days a certified report of such canvass to the Governor who shall, within twenty days after the receipt of such report, proclaim the result of such election and officially notify the county auditor of the respective counties of such proclamation.

Source: SL 1893, ch 45, § 9; RPolC 1903, § 783; RC 1919, § 5762; SDC 1939, § 12.0306.



§ 7-2-5 Effective date of consolidation or boundary change.

7-2-5. Effective date of consolidation or boundary change. If the result of such election is in favor of consolidation or change of boundaries, such consolidation or change of boundaries shall be in full force and take effect on the first day of January next after the general election held succeeding the proclamation as provided in § 7-2-4.

Source: SL 1893, ch 45, § 10; RPolC 1903, § 784; RC 1919, § 5763; SDC 1939, § 12.0307.



§ 7-2-6 Repealed.

7-2-6. Repealed by SL 1985, ch 15, § 3.



§ 7-2-7 Name and county seat of consolidated county.

7-2-7. Name and county seat of consolidated county. Any new county formed pursuant to this chapter shall take the name of the senior county and the location receiving the highest number of votes, cast at such election in the two or more counties for the county seat of the consolidated county, shall be the county seat of such new county.

Source: SL 1893, ch 45, § 7; RPolC 1903, § 781; RC 1919, § 5760; SDC 1939, § 12.0304.



§ 7-2-8 Commissioner districts in consolidated county--First election of commissioners afterconsolidation.

7-2-8. Commissioner districts in consolidated county--First election of commissioners after consolidation. The board of county commissioners of each of such counties shall, after the proclamation of consolidation by the Governor, meet in joint session at the office of the county auditor of the county seat of one of such counties on the first Monday in July succeeding such proclamation and proceed to divide each new county into five commissioner districts, numbering them consecutively, complying as nearly as possible with the provisions of the law regulating the districting of counties into commissioner districts. Such commissioner districts so established and the boundaries so fixed shall remain as established and fixed until the same may be changed as provided by law. At the next general election there shall be elected a commissioner for each district, each of whom shall be so chosen for two or four years as that the regular term of his successor shall thereafter conform to the requirements of law.

Source: SL 1893, ch 45, §§ 14, 15; RPolC 1903, §§ 788, 789; SL 1915, ch 134; RC 1919, §§ 5767, 5768, 5786; SDC 1939, §§ 12.0310, 12.0311.



§ 7-2-9 Continuation of terms of officers after consolidation of counties.

7-2-9. Continuation of terms of officers after consolidation of counties. The county officers in each of the counties that may have been consolidated shall continue to act in their respective counties until the officers of the new counties shall have been elected and qualified.

Source: SL 1893, ch 45, § 16; RPolC 1903, § 790; RC 1919, § 5769; SDC 1939, § 12.0311.



§ 7-2-10 First election of county officers after consolidation.

7-2-10. First election of county officers after consolidation. There shall be elected in each new county at the next general election succeeding the proclamation by the Governor, one set of county officers for such new county.

Source: SL 1893, ch 45, § 13; RPolC 1903, § 787; RC 1919, § 5766; SDC 1939, § 12.0309.



§ 7-2-11 Legislative representation of consolidated county.

7-2-11. Legislative representation of consolidated county. Such new county shall be entitled to the same number of members in the Legislature that such counties had in the aggregate before consolidation, and such number shall be elected at each general election until a new apportionment shall have been made.

Source: SL 1893, ch 45, § 13; RPolC 1903, § 787; RC 1919, § 5766; SDC 1939, § 12.0309.



§ 7-2-12 Property and indebtedness of consolidated counties.

7-2-12. Property and indebtedness of consolidated counties. The property of each of such consolidated counties shall after consolidation become the property of the new county. The indebtedness, if any, of each of such counties shall after consolidation be paid out of the taxes levied on the property in the respective territory of the county having contracted the same.

Source: SL 1893, ch 45, §§ 11, 12; RPolC 1903, §§ 785, 786; RC 1919, §§ 5764, 5765; SDC 1939, § 12.0308; SL 1943, ch 24, § 2.



§ 7-2-13 Revision of commissioner districts after change of county boundaries.

7-2-13. Revision of commissioner districts after change of county boundaries. Whenever the area of any county in this state has been altered by the changing of the boundaries, it shall be the duty of the board of county commissioners of such county, at the first regular meeting thereafter, to establish commissioner districts in such county and fix the boundaries thereof in the manner provided by law for establishing commissioner districts and changing the boundaries thereof insofar as the same is applicable. Such commissioner districts so established and the boundaries so fixed shall remain as established and fixed until the same may be changed as provided by law.

Source: SL 1915, ch 134; RC 1919, § 5786; SDC 1939, § 12.0310.



§ 7-2-14 Transcription of records after change of county boundaries.

7-2-14. Transcription of records after change of county boundaries. Whenever the boundaries of a county have been changed, it shall be the duty of the board of county commissioners at once to secure a full, true, and complete transcript of such records of the original county as may relate to or in any manner affect the property rights or interest within the territory included by the changing of the boundaries of said county and theretofore not a part of the records of the original county, such transcript to be obtained and secured in the same manner and to have the same force and effect as transcripts obtained and secured on the division of counties.

Source: SDC 1939, § 12.0312.



§ 7-2-15 Tax levies, assessments, and retirement of indebtedness after change of boundaries.

7-2-15. Tax levies, assessments, and retirement of indebtedness after change of boundaries. Where the boundaries of two or more counties have been changed, pursuant to the provisions of this chapter, and the county or counties from which area has been detached has indebtedness charged against such detached area, all levies of taxes, and special assessments, theretofore made against such lands so detached, for the purpose of retiring such indebtedness, shall be continued and collected by the county to which such area is attached, and paid over to the county from which such area is detached until such indebtedness is fully retired.

Source: SDC 1939, § 12.0308 as added by SL 1943, ch 24, § 2.



§ 7-2-16 Municipal election on adjustment of county boundaries to include all of municipality.

7-2-16. Municipal election on adjustment of county boundaries to include all of municipality. In any case where a municipality in this state is so situated that its boundaries extend into, and its area is a part of two or more adjoining counties of the state, the governing body of such municipality shall, upon petition signed by fifteen percent of the voters of such municipality, submit at a special or regular municipal, or general election held therein, the question of whether or not it is desirable that the boundaries of the counties affected should be changed so as to include all of the area of such municipality within the boundaries of one of such counties.

The voters at such election shall also indicate their choice of which county such municipality should be a part.

Source: SDC 1939, § 12.0313 as enacted by SL 1943, ch 24, § 1; SL 1992, ch 60, § 2.



§ 7-2-17 Certification of municipal election results to county auditors--Submission to votersof counties.

7-2-17. Certification of municipal election results to county auditors--Submission to voters of counties. If a majority of the voters of such municipality are in favor of the change, the auditor or clerk of such municipality, shall certify the result of such election to the county auditor of each county affected, and thereupon the county commissioners of each of such counties shall, at their regular July meeting succeeding the presentation of such certificate, provide that the question of change of the boundary lines of such counties shall be submitted to a vote at the next general election, as provided in § 7-2-1. The filing of the certificate of the auditor or clerk of the municipality herein provided for, shall be in lieu of the petition required by § 7-2-1.

Source: SDC 1939, § 12.0313 as enacted by SL 1943, ch 24, § 1; SL 1992, ch 60, § 2.



§ 7-2-18 Questions submitted to county voters on boundary adjustment to include or excludemunicipality.

7-2-18. Questions submitted to county voters on boundary adjustment to include or exclude municipality. The question to be submitted at the general election in each county affected, shall be substantially in the following form:

Shall the boundaries of ________ county be changed to exclude "or include, as the case may be," that part of ________ county lying within the corporate limits of the city "or town" of South Dakota?

All other applicable provisions of this chapter shall govern.

Source: SDC 1939, § 12.0313 as enacted by SL 1943, ch 24, § 1.



§ 7-2-19 Repealed.

7-2-19. Repealed by SL 1985, ch 15, § 3.






Chapter 03 - Division Of Counties

§ 7-3-1 Petition for division of county--Contents and filing--Minimum size of new county.

7-3-1. Petition for division of county--Contents and filing--Minimum size of new county. If fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, residing in any portion consisting of not less than twenty-four congressional townships or any portion consisting of not less than one hundred million dollars of real property valuation of any organized county in this state shall petition the county commissioners of such county for division thereof and for the organization of a new county or counties, setting forth in the petition the lines upon which the petitioners desire such county to be divided and the boundaries of the proposed new county or counties, together with the name or names they desire to be given the proposed new county or counties in which such petitioners reside, the county commissioners of such county shall submit the question of the division of such county to the voters thereof at the next general election. Such petition must be filed with the county auditor not later than the first Monday in July of any general election year.

Each county shall, after division as prayed for in such petition, contain not less than twenty-four congressional townships or not less than one hundred million dollars of real property valuation, or no election may be ordered.

Source: SL 1907, ch 100, § 1; RC 1919, § 5770; SDC 1939, § 12.0401; SL 1982, ch 59; SL 1987, ch 67, § 2.



§ 7-3-2 Voters' approval of division--Name and organization of new county.

7-3-2. Voters' approval of division--Name and organization of new county. If a majority of the votes cast at the next general election in such county, and also in each portion thereof proposed to be organized into a new county, shall be favorable to a division of such county, the portion in which the county seat thereof is located shall retain the name and organization of such county and the portion or portions in which the county seat is not located shall take the name or names prayed for in the petition for the division of the county, and the Governor shall forthwith proceed to organize the same as a county or counties under such name or names in the manner provided by law for organizing an unorganized county and, until such organization is perfected, the said portion or portions of such county shall for all governmental purposes remain and be a portion of such original county.

Source: SL 1907, ch 100, § 2; SL 1915, ch 127; SL 1917, ch 173; RC 1919, § 5771; SDC 1939, § 12.0402.



§ 7-3-3 Revision of commissioner districts after division of county.

7-3-3. Revision of commissioner districts after division of county. Whenever the area of any county in this state has been altered by division or by the changing of its boundaries, it shall be the duty of the board of county commissioners of such county, at the first regular meeting thereafter, to establish commissioner districts in such county and fix the boundaries thereof in the manner provided by law for establishing commissioner districts and changing the boundaries thereof insofar as the same is applicable. Such commissioner districts so established and the boundaries so fixed shall remain as established and fixed until the same may be changed as provided by law. Whenever the organization of a new county results from such alteration, the same duty shall devolve upon the commissioners of the new county.

Source: SL 1915, ch 134; RC 1919, § 5786; SDC 1939, § 12.0415.



§ 7-3-4 Apportionment of bonded indebtedness after division of county--Bonds and tax levyof new county.

7-3-4. Apportionment of bonded indebtedness after division of county--Bonds and tax levy of new county. Any bonded indebtedness of such original county shall be apportioned to each division ratably upon the basis of the last equalized assessment previous to the division thereof and each of such divisions shall be charged with, assume, and pay its just portion of such debt upon the basis of such apportionment; and each new division shall, as soon as organized as a county, issue its bonds to meet its portion of such bonded debt. Such bonds shall be made payable to the original county, shall bear the same rate of interest, be of similar tenor, and shall mature on the same date as the outstanding bonds of the original county on account of which the bonds of the new county are issued. The county commissioners of each new county shall annually levy and collect a tax to pay the interest on the bonds issued hereunder as it shall accrue and to meet and discharge the principal thereof at maturity, and the original county shall retain such bonds and not be allowed to dispose of or sell the same.

Source: SL 1907, ch 100, § 3; SL 1909, ch 81; RC 1919, § 5772; SDC 1939, § 12.0403.



§ 7-3-5 Apportionment of floating or warrant indebtedness on division of county--Bond issueby new county to cover proportionate share.

7-3-5. Apportionment of floating or warrant indebtedness on division of county--Bond issue by new county to cover proportionate share. The floating or warrant indebtedness of such original county shall also be apportioned in the same manner to each division and each new county shall be charged with, assume, and pay the amount so apportioned to it.

In any case where, at an election on the question of division of an organized county held pursuant to the provisions of this chapter, there has also been submitted the question of issuing the funding bonds of the county proposed to be divided, and a majority of the votes cast at such election was in favor of the issuance of such funding bonds, or where the funding bonds of such original county have been previously ordered to be issued by a majority vote of the voters thereof voting thereon and the same have not been issued prior to the division of such original county; then, and in either of such events, each new county so created, as well as the original county, shall be and is authorized to issue its bonds for the purpose of funding such proportion of the warrant indebtedness of the original county as has been allotted to it. Such bonds shall be issued in the manner provided by law, except that the proposition of issuing the same need not again be submitted to a vote of the voters of any of such counties.

Source: SL 1907, ch 100, § 3; SL 1909, ch 81; RC 1919, § 5772; SDC 1939, § 12.0403.



§ 7-3-6 Sale of county bonds based on advertising and award before division.

7-3-6. Sale of county bonds based on advertising and award before division. When such original county has, by and through its board of county commissioners, duly advertised for sale its funding bonds so voted and authorized, and has awarded such bonds to the highest and best bidder therefor pursuant to the advertisement for bids, it shall be unnecessary to advertise for sale, the funding bonds to be issued by the new county or counties and the original county as provided in § 7-3-5, but each county may through its board of county commissioners sell and deliver its bonds hereby authorized to the person or persons and under the terms mentioned in the award of the original county as aforesaid.

Source: SL 1907, ch 100, § 3; SL 1909, ch 81; RC 1919, § 5772; SDC 1939, § 12.0403.



§ 7-3-7 Inventory and apportionment of assets and liabilities by auditor-general.

7-3-7. Inventory and apportionment of assets and liabilities by auditor-general. Whenever a new county is organized or created out of an organized county in this state or in counties which have heretofore been divided and the liabilities and assets of the county as it existed prior to the division thereof have not been apportioned and divided by the board of county commissioners of the original county and the newly organized portion thereof, it shall be the duty of the auditor-general of this state, either by himself or his duly authorized assistant, forthwith to make an inventory of all of the assets and liabilities of such original county and such new county or counties and estimate the value and amount of such assets and liabilities. After notice to the county commissioners of the counties affected, it shall be the duty of the auditor-general or his assistant to apportion the liabilities and assets of such counties in the manner provided by law for the apportionment of bonded indebtedness.

Source: SL 1917, ch 175, § 1; RC 1919, § 5776; SDC 1939, § 12.0404.



§ 7-3-8 Auditor-general's report filed with county auditors--Conclusive evidence.

7-3-8. Auditor-general's report filed with county auditors--Conclusive evidence. The auditor-general shall file a report of such apportionment with the county auditor of the original and new county or counties within thirty days after such apportionment is made, and such report shall be conclusive evidence of the amounts due from one county to the other or others, respectively, except as provided in § 7-3-9.

Source: SL 1917, ch 175, § 2; RC 1919, § 5777; SDC 1939, § 12.0405.



§ 7-3-9 County action to set aside auditor-general's report--Time for filing--Estimate andappraisement as prima facie evidence.

7-3-9. County action to set aside auditor-general's report--Time for filing--Estimate and appraisement as prima facie evidence. Any county affected by such apportionment as provided in § 7-3-7, at any time within thirty days after the report of the auditor-general has been filed, may bring its action in equity in the circuit court of such county for the purpose of setting aside such apportionment and causing an apportionment to be made between the counties affected. The estimate and appraisement of the auditor-general shall be prima facie evidence of the facts and values therein stated and shall be admissible in evidence.

Source: SL 1917, ch 175, § 3; RC 1919, § 5778; SDC 1939, § 12.0405.



§ 7-3-10 Auditor-general's apportionment final if no action brought.

7-3-10. Auditor-general's apportionment final if no action brought. In case no action is brought within the time prescribed in § 7-3-9, the apportionment made by the auditor-general shall be final and binding upon all counties and persons affected.

Source: SL 1917, ch 175, § 3; RC 1919, § 5778; SDC 1939, § 12.0405.



§ 7-3-11 Warrants issued for settlement of accounts between counties.

7-3-11. Warrants issued for settlement of accounts between counties. It shall be the duty of the boards of county commissioners of such counties at their next regular meeting after the expiration of thirty days from the filing of the report of the auditor-general, to issue warrants upon the several funds to the creditor county to pay any amounts ascertained by the auditor-general to be due; or, in case the report of the auditor-general is set aside, warrants shall be issued as herein provided within thirty days after the entry of final judgment in such matter.

Source: SL 1917, ch 175, § 4; RC 1919, § 5779; SDC 1939, § 12.0406.



§ 7-3-12 Expenses of auditor-general--Apportionment and payment by counties.

7-3-12. Expenses of auditor-general--Apportionment and payment by counties. For the work herein provided, the auditor-general shall be paid at the rate and in the manner fixed by law for such auditor-general, and the expense of making such apportionment shall be charged to each of the counties and the amount thereof apportioned to each county ratably upon the basis of the last equalized assessment previous to the division. It shall be the duty of the officers of the proper counties immediately after such service has been rendered to issue warrants therefor as provided by law in other cases.

Source: SL 1917, ch 175, § 5; RC 1919, § 5780; SDC 1939, § 12.0407.



§ 7-3-13 Transfer of books, records, and files relating exclusively to new county.

7-3-13. Transfer of books, records, and files relating exclusively to new county. Whenever an organized county has been or shall be divided and a division of the books, records, and files has not been made, it shall be the duty of the county commissioners of the new county or counties to procure from the original county, and it shall be the duty of the proper officers of the original county to surrender, all the books, records, and files of the several offices which relate exclusively to school districts, townships, and municipalities located within the territory embraced within such new county or counties. Such commissioners shall further procure, and it shall be the duty of the proper officers of the original county to surrender, all books, records, and files of the original county which in any manner affect exclusively property rights or interests in such new county or counties.

Source: SL 1917, ch 174, § 1; RC 1919, § 5773; SDC 1939, § 12.0408; SL 1992, ch 60, § 2.



§ 7-3-14 Indexing and marginal notation by original county of records transferred to newcounty--Indexing and preservation in new county.

7-3-14. Indexing and marginal notation by original county of records transferred to new county--Indexing and preservation in new county. In all cases where any files delivered under the provisions of this chapter are indexed in the office of the original county, it shall be the duty of the custodian of such files, before delivering the same, to note in the margin or other proper place in such index that such files were delivered to the officers of the new county, naming it. All files received by any officer of a new county as herein provided shall be indexed and preserved by the proper officer of such county the same as new, original files or records.

Source: SL 1917, ch 174, § 1; RC 1919, § 5773; SDC 1939, § 12.0408.



§ 7-3-15 Inventory of books, records and files transferred to new county.

7-3-15. Inventory of books, records and files transferred to new county. Before any officer of an original county which has been divided or from which the territory has been detached, as mentioned in § 7-3-13, shall surrender any books, records, or files from his office, it shall be the duty of such officer to make a detailed inventory of such books, records, and files which inventory shall be made in duplicate; one copy shall be kept by such officer and the other surrendered to the county commissioners of the new county, and the county commissioners procuring such books, records, or files shall give their receipt therefor, which receipt shall be filed in the proper office of the original county.

Source: SL 1917, ch 174, § 2; RC 1919, § 5774; SDC 1939, § 12.0408.



§ 7-3-16 Transferred records deemed original records--Certified copies as evidence.

7-3-16. Transferred records deemed original records--Certified copies as evidence. The records transferred under the provisions of this chapter shall, after such transfer, be deemed original records of the new county to which they are transferred and certified copies shall be received in all courts in evidence with the same force and effect as original records of both counties.

Source: SL 1917, ch 174, § 3; RC 1919, § 5775; SDC 1939, § 12.0409.



§ 7-3-17 Transcript of records obtained by new county--Evidentiary value.

7-3-17. Transcript of records obtained by new county--Evidentiary value. Whenever an organized county shall be divided, it shall be the duty of the board of county commissioners of such newly organized county at once to secure a full, true, and complete transcript of such records of the original county as may relate to, or in any manner affect, property rights or interests within such newly organized county and, when such records are transcribed and certified to as hereinafter provided, they shall have the same force and effect as though originally filed and recorded in such newly organized county and as the records of such original county, and shall be received in all courts in evidence with the same force and effect as such original records.

Source: SL 1915, ch 132, § 1; RC 1919, § 5781; SDC 1939, § 12.0410.



§ 7-3-18 Contract for transcription of records for new county--Certification of instrumentstranscribed.

7-3-18. Contract for transcription of records for new county--Certification of instruments transcribed. The board of county commissioners may in its discretion let the work of transcribing such records or any part thereof by contract to the lowest and best bidder, but in all events the person transcribing the records of any particular office shall be required to attach his certificate without extra cost to each and every instrument or matter transcribed by him to the effect that such transcript is a full, true, and complete copy of the original instrument as it appears of record in the original county, showing book and page thereof; provided that on matters transcribed from the office of the county treasurer or county auditor it shall only be necessary to make one such certificate at the close of each book transcribed.

Source: SL 1915, ch 132, § 2; RC 1919, § 5782; SDC 1939, § 12.0411.



§ 7-3-19 Repealed.

7-3-19. Repealed by SL 1989, ch 63.



§ 7-3-20 Affidavit as to transcription of all records.

7-3-20. Affidavit as to transcription of all records. Each person to whom such transcribing work shall be let or who shall have in charge the transcribing of the records of any particular office, shall make an affidavit which shall state that the instruments transcribed by such person, included within certain books and pages to be designated, are all the instruments or matters of record in that particular office in the original county affecting any or all property rights or interests in the newly organized county, except such as were omitted by the written order of the board of county commissioners of such newly organized county.

Source: SL 1915, ch 132, § 2; RC 1919, § 5782; SDC 1939, § 12.0411.



§ 7-3-21 County commissioners' certificate of completion of transcriptions--Recording ofinstruments before certificate filed.

7-3-21. County commissioners' certificate of completion of transcriptions--Recording of instruments before certificate filed. It shall be the duty of the board of county commissioners of such newly organized county, as soon as the work of transcribing the records of the original county shall have been completed, to file a certificate to that effect with the auditor of such newly organized county and, until such certificate shall have been filed, any and all instruments or matters of record filed or recorded in the original county pertaining to property rights or interests in such newly organized county shall be deemed constructive notice to all purchasers or encumbrancers the same as though such instruments or matters of record had already been transcribed.

Source: SL 1915, ch 132, § 4; RC 1919, § 5784; SDC 1939, § 12.0413.



§ 7-3-22 County commissioners' discretion in transcription of records.

7-3-22. County commissioners' discretion in transcription of records. Any matter pertaining to the transcribing of such records, not before specifically designated, shall be left to the discretion of the board of county commissioners of such newly organized county subject to the right of appeal as provided by law.

Source: SL 1915, ch 132, § 5; RC 1919, § 5785; SDC 1939, § 12.0414.






Chapter 04 - Organization Of Counties [Repealed]

CHAPTER 7-4

ORGANIZATION OF COUNTIES [REPEALED]

[Repealed by SL 1979, ch 45, § 2; SL 1985, ch 15, §§ 20, 21]



Chapter 05 - Dissolution Of County Organization

§ 7-5-1 Petition and election on abolishment of county organization--Form of ballot.

7-5-1. Petition and election on abolishment of county organization--Form of ballot. Whenever not less than fifteen percent of the registered voters of any organized county in this state, based upon the total number of registered voters at the last preceding general election, shall on or before the first day of July in any general election year, file in the office of the county auditor a petition requesting that the organization of such county be dissolved and that it thereafter be and become an unorganized county, the county auditor shall at the next regular election, submit to the legal voters of said county on a separate printed ballot the following question:

Shall the county organization of ________ county be abolished?

[] Yes

[] No

All voters in favor of abolishing such county organization shall place either a cross (x) or check mark (.) in the square before the word Yes on the ballot. All voters who do not favor the abolishment of such county organization shall place either a cross (x) or check mark (.) in the square before the word No on the ballot.

Source: SL 1943, ch 45, § 1; SDC Supp 1960, § 12.3301; SL 1987, ch 67, § 7.



§ 7-5-2 Certification to Governor of vote favoring abolishment of county organization--Description of county property and indebtedness.

7-5-2. Certification to Governor of vote favoring abolishment of county organization--Description of county property and indebtedness. If a majority of the votes cast at such election shall be in favor of abolishing such county organization, the county auditor shall within ten days after the canvass of said vote, certify under the seal of his office to the Governor, the result of the canvass of the votes cast at such election, and setting forth in such certificate a detailed description of all of the outstanding and unpaid bond and warrant indebtedness of such county, the amount of any and all unpaid claims of every nature and description, and a schedule and legal description of all lands and real estate which have been sold for nonpayment of taxes and to which the county then holds a certificate of tax sale, and a schedule of all lands and legal description thereof acquired in any manner and then owned by the county.

Source: SL 1943, ch 45, § 2; SDC Supp 1960, § 12.3302.



§ 7-5-3 Communication to Legislature of election result--Attachment for judicial purposesafter county organization dissolved.

7-5-3. Communication to Legislature of election result--Attachment for judicial purposes after county organization dissolved. The Governor at the next convention of the annual session of the State Legislature shall communicate the result of such election in such county to the presiding officer of each branch of the Legislature, and thereupon the Legislature shall designate by joint resolution the county to which such county so voting to disorganize shall be attached for judicial purposes.

Source: SL 1943, ch 45, § 3; SDC Supp 1960, § 12.3303.



§ 7-5-4 Governor's proclamation of dissolution of county organization--Notice--Effectivedate.

7-5-4. Governor's proclamation of dissolution of county organization--Notice--Effective date. Upon such designation by the Legislature, the Governor shall publicly proclaim the result of such election and of the designation of the county to which such disorganizing county shall be attached for state and judicial purposes, and officially notify the county auditor of the counties interested, and the disorganization of such county and its status as an unorganized county shall be in full force and effect on the first day of the month following such proclamation by the Governor.

Source: SL 1943, ch 45, § 4; SDC Supp 1960, § 12.3304.



§ 7-5-5 Laws applicable after county organization dissolved--Tax levy to pay indebtedness.

7-5-5. Laws applicable after county organization dissolved--Tax levy to pay indebtedness. Such county so disorganized shall thereafter be subject to all the laws relating to unorganized counties, and all of the indebtedness of such county contracted when an organized county shall be paid out of taxes levied on the property in the territory embraced within the boundaries of such unorganized county as it previously existed as an organized county.

Source: SL 1943, ch 45, § 4; SDC Supp 1960, § 12.3304.






Chapter 06 - County Seats

§ 7-6-1 Submission to voters of location of permanent county seat--Publication of notice.

7-6-1. Submission to voters of location of permanent county seat--Publication of notice. The board of county commissioners of any organized county in this state in which the county seat has not been located by a majority vote, may submit the question of location of the county seat to the voters of its county at the next general election. Notice of the submission of the question shall be included in the notice published by the county auditor giving notice of the time and place of holding such general election.

Source: SDC 1939, § 12.0501; SL 1981, ch 44, § 2.



§ 7-6-2 Form and casting of ballots for selection of county seat--Application of generalelection law.

7-6-2. Form and casting of ballots for selection of county seat--Application of general election law. The ballots used at said election for the location of the county seat shall be in such form as the county commissioners shall prescribe, and such ballots shall be separate from the ballots cast and used for the election of state, county, and other officers, and shall be received and deposited in a separate ballot box, and the municipality receiving a majority of all the votes cast shall be the county seat, and the votes cast shall be returned, canvassed, and certified as provided by law for the return of votes at any general election.

Source: SDC 1939, § 12.0501; SL 1992, ch 60, § 2.



§ 7-6-3 Time required before resubmission of county seat location.

7-6-3. Time required before resubmission of county seat location. If upon a canvass of the votes cast, as provided in § 7-6-2, any municipality shall have received a majority of all votes cast at such election, the question of location of the county seat shall not again be submitted before the expiration of four years; provided that where such vote has already been had without a choice of location, the question of location of the county seat shall not again be submitted until the expiration of four years from the last election held therefor.

Source: SDC 1939, § 12.0501; SL 1992, ch 60, § 2.



§ 7-6-4 Petition and election on change of county seat--Publication of notice.

7-6-4. Petition and election on change of county seat--Publication of notice. If fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, of any organized county petition the board of county commissioners to change the location of the county seat which has once been located by majority vote, specifying the place to which it is to be changed, the board shall submit the same to the people of the county at the next general election. Notice of the submission of the question shall be included in the notice published once by the county auditor giving notice of the time and place of holding the general election.

Source: SDC 1939, § 12.0502; SL 1982, ch 60, § 1; SL 1987, ch 67, § 3.



§ 7-6-5 Form and casting of ballots on change of county seat--Application of general electionlaw.

7-6-5. Form and casting of ballots on change of county seat--Application of general election law. The ballots used at said election for the change of the county seat shall be in such form as the board of county commissioners shall prescribe, and such ballots shall be separate from the ballots cast and used for the election of state, county, and other officers and shall be received and deposited in a separate ballot box. If the proposition to change the county seat is ratified by two-thirds of the votes cast, then the municipality specified in the petition shall be the county seat. The votes cast shall be returned, canvassed, and certified as provided by law for the return of votes at any general election.

Source: SDC 1939, § 12.0502; SL 1981, ch 44, § 3.



§ 7-6-6 Time required before resubmission of change of county seat.

7-6-6. Time required before resubmission of change of county seat. If upon a canvass of the votes cast as provided in § 7-6-5 any municipality shall not have received the vote as required by the Constitution, the question of the change of the location of the county seat shall not again be submitted before the expiration of four years.

Source: SDC 1939, § 12.0502; SL 1992, ch 60, § 2.



§ 7-6-7 Removal of offices and property to newly designated county seat--Time permitted.

7-6-7. Removal of offices and property to newly designated county seat--Time permitted. It shall be the duty of the county officers whose offices are required by law to be kept at the county seat, to remove their respective offices, files, records, office fixtures, furniture, and all other property pertaining to their offices to the county seat designated by the voters within thirty days after such county seat shall have been designated by the voters under the provisions of this chapter.

Source: SL 1890, ch 64, § 3; RPolC 1903, § 793; RC 1919, § 5789; SDC 1939, § 12.0503.






Chapter 07 - County Officers In General

§ 7-7-1 Commencement of terms of county officers--Vacancy occurring beforecommencement of term.

7-7-1. Commencement of terms of county officers--Vacancy occurring before commencement of term. Except when otherwise expressly provided, the regular term of office for all county officers, when elected for a full term, shall commence on the first Monday in January next succeeding their election, except the office of county auditor, the term of which shall begin on the first Monday of March next succeeding his election. If the office to which any officer was elected be vacant at the time of his election, or becomes vacant after such election, even if he was not elected to fill a vacancy, he shall forthwith qualify and enter upon the duties of his office.

Source: SL 1870-1, ch 17, § 43; PolC 1877, ch 5, § 9; CL 1887, § 1379; RPolC 1903, § 1796; SL 1905, ch 75; RC 1919, § 7032; SDC 1939, § 48.0311.



§ 7-7-1.1 County officers to be elected quadrenially--Staggered terms--Expiration of term forcombined offices.

7-7-1.1. County officers to be elected quadrenially--Staggered terms--Expiration of term for combined offices. Unless otherwise provided by county charter, at primary and general elections there shall be nominated and elected in each organized county of this state county officers as follows:

(1) In 1974 and each fourth year thereafter, a sheriff, county auditor, and register of deeds;

(2) In 1976 and each fourth year thereafter, a treasurer, state's attorney, and coroner.

The terms of all such officers shall be four years, or until their successors have been duly elected and qualified. Nevertheless, the term of any county office, combined with another pursuant to § 7-7-1.2 or 7-7-1.3, shall expire on the first Monday of January following the ordinance authorizing the combination.

Source: SL 1973, ch 48, § 1; SL 1974, ch 56, § 1; SL 1976, ch 66, § 3; SL 1988, ch 65, § 1.



§ 7-7-1.2 Combining county offices.

7-7-1.2. Combining county offices. The board of county commissioners may, by ordinance, combine two or more county offices and that one person shall be elected to, and perform the duties of, the combined offices.

Source: SL 1976, ch 66, § 1; SL 1987, ch 67, § 4; SL 1988, ch 65, § 2.



§ 7-7-1.3 First election of officer for combined office--Term--Salary.

7-7-1.3. First election of officer for combined office--Term--Salary. If a majority of those voting shall approve the question at the special election pursuant to § 7-7-1.5 or if the offices are combined pursuant to § 7-7-1.2, an officer shall be nominated and elected at the next general election to the combined office in the same manner provided by law for the election of other county officers. Such officer shall hold office for a term of four years commencing on the first Monday of January following his election. The salary of the elective officer shall be the higher of either office combined.

Source: SL 1976, ch 66, § 2; SL 1988, ch 65, § 3.



§ 7-7-1.4 Appointment of coroner in certain counties authorized.

7-7-1.4. Appointment of coroner in certain counties authorized. Notwithstanding the provisions of § 7-7-1.1, the board of county commissioners in any county with a population of seventy-five thousand or more may, by resolution, appoint a coroner who shall serve at the pleasure of such board. However, no board of county commissioners may exercise the authority granted pursuant to this section unless:

(1) Not later than the April first preceding the election for coroner, the board, by resolution, adopts the appointment option; and

(2) The appointment of any appointed coroner may not take effect until the expiration of the term of office of any duly elected coroner.
Source: SL 1985, ch 49.



§ 7-7-1.5 Submission of question of combined offices to voters--Procedure.

7-7-1.5. Submission of question of combined offices to voters--Procedure. The board of county commissioners shall upon receiving a petition signed by not less than fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, submit to the voters of the county the question whether two or more county offices shall be combined and that one person shall be elected to, and perform the duties of, the combined offices. The board of county commissioners shall follow the procedure set forth in chapter 7-18A in submitting such question to the electors.

Source: SL 1988, ch 65, § 4.



§ 7-7-1.6 Submitting to voters the question of combining with other counties a county office--Procedure.

7-7-1.6. Submitting to voters the question of combining with other counties a county office--Procedure. Notwithstanding the provisions of § 7-7-1.1, the board of county commissioners shall upon receiving a petition signed by not less than fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election, submit to the voters of the county the question of whether to combine with one or more other counties a county office. That person shall be elected to and perform the duties of the combined offices. The board of county commissioners shall follow the procedure set forth in chapter 7-18A in submitting such question to the electors.

Source: SL 1988, ch 65, § 5.



§ 7-7-1.7 Nomination and election of officer to combined office--Term.

7-7-1.7. Nomination and election of officer to combined office--Term. If a majority of those voting in each county shall approve the question provided in § 7-7-1.6 at the special election, an officer shall be nominated and elected at the next general election to the combined office provided for in § 7-7-1.6. The officer shall be voted upon by the voters of the counties that have resolved to combine such office. Such officer shall hold office for a term of four years commencing on the first Monday of January following his election.

Source: SL 1988, ch 65, § 6.



§ 7-7-1.8 Ordinance combining with other counties a county office.

7-7-1.8. Ordinance combining with other counties a county office. Notwithstanding the provisions of § 7-7-1.1, the board of county commissioners may by ordinance combine with one or more other counties a county office. That person shall be elected to and perform the duties of the combined offices.

Source: SL 1988, ch 65, § 7.



§ 7-7-1.9 Nomination and election of officer to combined office--Election--Term.

7-7-1.9. Nomination and election of officer to combined office--Election--Term. An officer shall be nominated and elected at the next general election to the combined office provided for in § 7-7-1.8. If the election submitted pursuant to § 7-7-1.5 is held at a primary election, each candidate for the vacant officer shall run as an independent candidate as provided in chapter 12-7, except that the petition filing deadline shall be the first Tuesday in August. The officer shall be voted upon by the voters of the counties that have resolved to combine the office. Such officer shall hold office for a term of four years commencing on the first Monday of January following the officer's election.

Source: SL 1988, ch 65, § 8; SL 2002, ch 74, § 4.



§ 7-7-1.10 Procedure upon vacancy of a combined office.

7-7-1.10. Procedure upon vacancy of a combined office. If the offices are combined pursuant to § 7-7-1.2 and a vacancy occurs in one of the combined offices, the county commission shall appoint the remaining officer to hold the newly combined position until an officer can be nominated and elected.

Source: SL 1989, ch 65.



§ 7-7-2 Hours of operation for county offices established by board of county commissioners--Exceptions.

7-7-2. Hours of operation for county offices established by board of county commissioners--Exceptions. The board of county commissioners shall, by resolution, establish the hours of operation for each county government office, except for the offices of the sheriff and state's attorney. The county auditor's office shall remain open, if requested by the person in charge of a school or municipal election, until the closing of the polls and the tabulation of votes for that election.

Source: SL 1943, ch 41; SL 1957, ch 499; SDC Supp 1960, § 65.0407; SL 1965, ch 309; SL 1974, ch 55, § 10; SL 1976, ch 68, § 1; SL 1978, ch 54, § 1; SL 2004, ch 68, § 1.



§ 7-7-2.1 Closing of courthouse for emergency or severe weather--Emergency defined.

7-7-2.1. Closing of courthouse for emergency or severe weather--Emergency defined. The chairman of the board of county commissioners at his discretion may close the courthouse in case of emergency or severe weather and each such closing shall be for no more than one business day. The public shall be adequately notified. An emergency for the purpose of this section is an unforeseen occurrence or combination of circumstances which calls for immediate action or remedy.

Source: SDCL, § 7-7-2 as added by SL 1976, ch 68, §§ 1, 2.



§ 7-7-3 Compensation of county commissioners.

7-7-3. Compensation of county commissioners. The method of payment, whether per diem or salary, and the amount of per diem or salary shall be determined by the board of county commissioners in each county. If the per diem method is used, the county commissioners shall be allowed the per diem amount for each day they are actually and necessarily employed in the duties and business relating to county affairs and the duties of their office and in attending and returning from sessions of the board. The county commissioners shall be allowed mileage for the distance actually traveled in attending the meetings of the board, or when engaged in other official duties. The per diem shall be paid out of the general county fund. The per diem shall be set by the commission on the first regular meeting date in January of each year.

Source: SL 1868-9, ch 6, § 22; PolC 1877, ch 39, § 24; CL 1887, § 1424; SL 1891, ch 48, § 1; RPolC 1903, § 1841; SL 1903, ch 103; SL 1905, ch 77; SL 1909, ch 147; SL 1913, ch 150; SL 1915, ch 136; SL 1917, ch 187; RC 1919, § 5876; SL 1919, ch 150; SL 1921, ch 168; SL 1929, ch 97; SL 1933, ch 74; SDC 1939, § 12.1704; SL 1943, ch 28, § 1; SL 1947, ch 38, § 1; SL 1951, ch 26, § 1; SL 1953, ch 21; SL 1957, ch 22; SL 1963, ch 43; SL 1967, ch 17, § 1; SL 1971, ch 42, § 1; SL 1974, ch 57, § 1; SL 1975, ch 71; SL 1978, ch 53, § 1; SL 1989, ch 64; SL 2007, ch 36, § 1.



§ 7-7-4 Mileage allowance for county commissioners.

7-7-4. Mileage allowance for county commissioners. The county commissioners shall be paid traveling expenses for each mile traveled in the discharge of their official duties of not more than the state rate. For the purpose of this section, traveling expense incurred by county commissioners to attend meetings in the State of South Dakota, called for the purposes of instructing or exchange of information pertaining to county officers and government, are miles traveled in the discharge of their official duties.

Source: SL 1933, ch 70; SDC 1939, § 12.1710; SL 1943, ch 28, § 2; SL 1947, ch 38, § 2; SL 1951, ch 26, § 2; SL 1953, ch 22, § 6; SL 1968, ch 18, § 1; SL 1978, ch 52, § 1.



§ 7-7-5 Salary of county commissioners.

7-7-5. Salary of county commissioners. The board of county commissioners may determine the salary of the commissioners. Such salary may be set by the board of county commissioners at its first regular meeting of each year. If the board of county commissioners fails to determine a salary, then the salary of a county commissioner in any one year is:

(1) Seven thousand two hundred thirty-three dollars as per diem or salary in counties of thirty thousand population or over;

(2) Six thousand five hundred sixty-six dollars as per diem or salary in counties of fifteen thousand population and over and not more than thirty thousand population;

(3) Five thousand three hundred ninety-seven dollars as per diem or salary in counties of eight thousand population and over and not more than fifteen thousand population;

(4) Four thousand eight hundred ninety-six dollars as per diem or salary in counties of less than eight thousand population.
Source: SL 1868-9, ch 6, § 22; PolC 1877, ch 39, § 24; CL 1887, § 1424; SL 1891, ch 48, § 1; RPolC 1903, § 1841; SL 1903, ch 103; SL 1905, ch 77; SL 1909, ch 147; SL 1913, ch 150; SL 1915, ch 136; SL 1917, ch 187; RC 1919, § 5876; SL 1919, ch 150; SL 1921, ch 168; SL 1929, ch 97; SL 1933, ch 74; SDC 1939, § 12.1704; SL 1943, ch 28, § 1; SL 1947, ch 38, § 1; SL 1951, ch 26, § 1; SL 1953, ch 21; SL 1957, ch 22; SL 1963, ch 43; SL 1967, ch 17, § 1; SL 1970, ch 44; SL 1973, ch 44; SL 1974, ch 57, § 2; SL 1974, ch 58, § 1; SL 1978, ch 53, § 2; SL 1982, ch 61, § 4; SL 1986, ch 63, § 3B; SL 1988, ch 66, § 1A; SL 1992, ch 52, § 1.



§ 7-7-6 Compensation of county commissioners acting in drainage matters.

7-7-6. Compensation of county commissioners acting in drainage matters. When the members of such commission shall act in drainage matters, the rate of compensation shall be set by the commission and the amount so received shall not be included in the compensation provided in § 7-7-5.

Source: SL 1919, ch 150; SL 1921, ch 168; SL 1929, ch 97; SL 1933, ch 74; SDC 1939, § 12.1704; SL 1943, ch 28, § 1; SL 1947, ch 38, § 1; SL 1951, ch 26; SL 1953, ch 21; SL 1957, ch 22; SL 1963, ch 43; SL 1967, ch 17, § 1; SL 2007, ch 36, § 2.



§ 7-7-7 Mileage allowance when commissioners travel together--Pooling of mileageallowances.

7-7-7. Mileage allowance when commissioners travel together--Pooling of mileage allowances. When the county commissioners travel in a body, or when two or more travel together, in the same vehicle not a common carrier only one shall be paid mileage.

The county commissioners may by an annual resolution, pool the mileage allowance as authorized by § 7-7-5 for each commissioner, and thereby authorize each commissioner to be paid his actual mileage expenses incurred, provided, however, that such total mileage expenditures for the fiscal year, for all commissioners shall not exceed the aggregate mileage expenses authorized by § 7-7-5.

Source: SL 1868-9, ch 6, § 22; PolC 1877, ch 39, § 24; CL 1887, § 1424; SL 1891, ch 48, § 1; RPolC 1903, § 1841; SL 1903, ch 103; SL 1905, ch 77; SL 1909, ch 147; SL 1913, ch 150; SL 1915, ch 136; SL 1917, ch 187; RC 1919, § 5876; SL 1919, ch 150; SL 1921, ch 168; SL 1929, ch 97; SL 1933, ch 74; SDC 1939, § 12.1704; SL 1943, ch 28, § 1; SL 1947, ch 38, § 1; SL 1951, ch 26, § 1; SL 1953, ch 21; SL 1957, ch 22; SL 1963, ch 43; SL 1964, ch 25; SL 1967, ch 17, § 1.



§ 7-7-8 Determination of population for county salary purposes.

7-7-8. Determination of population for county salary purposes. The annual salaries of the county auditor, the county treasurer, and the register of deeds of the several counties of this state shall be regulated and fixed by the population of the several counties as shown by the last federal census.

Source: SL 1917, ch 188, § 1; RC 1919, § 5819; SL 1919, ch 148, § 2; SDC 1939, § 12.1705; SL 1961, ch 66, § 2.



§ 7-7-9 Repealed.

7-7-9. Repealed by SL 1981, ch 48, § 2.



§ 7-7-9.1 Salary for county treasurer, auditor and register of deeds--Salaries not to be decreasedduring terms of office.

7-7-9.1. (Text of section effective until January 1, 2015) Salary for county treasurer, auditor and register of deeds--Salaries not to be decreased during terms of office. The board of county commissioners shall establish, by resolution, the salary payable to the county treasurer, county auditor, and county register of deeds. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

The board of county commissioners may not decrease the salary of the county treasurer, county auditor, or county register of deeds during consecutive terms of office of the county treasurer, county auditor, or county register of deeds.

(Text of section effective January 1, 2015) The board of county commissioners shall establish, by resolution, the salary payable to the county treasurer, county auditor, and county register of deeds. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

The board of county commissioners may not decrease the salary of the county treasurer, county auditor, or county register of deeds during consecutive terms of office of the county treasurer, county auditor, or county register of deeds.

Source: SL 1981, ch 48, § 1; SL 1982, ch 61, § 3; SL 1983, ch 39, § 1; SL 1984, ch 44, § 1; SL 1985, ch 46, § 1; SL 1986, ch 63, § 1; SL 1988, ch 66, § 1; SL 1991, ch 57, § 2; SL 2001, ch 37, §§ 1, 3; SL 2007, ch 37, § 1, eff. Jan. 1, 2008; SL 2007, ch 37, § 2, eff. Jan. 1, 2009; SL 2013, ch 31, § 1, eff. Jan. 1, 2014; SL 2013, ch 31, § 2, eff. Jan. 1, 2015.



§ 7-7-10 Repealed.

7-7-10. Repealed by SL 1974, ch 56, § 2.



§ 7-7-10.1 Salary for combination of two or more elected positions.

7-7-10.1. (Text of section effective until January 1, 2015) Salary for combination of two or more elected positions. The board of county commissioners shall establish, by resolution, the salary payable for the combination of two or more of the following county elected positions. The salary payable may not be less than the minimum salary provided by this section as based upon the most recent decennial federal census of population for counties.

For the combination of two of the following: county treasurer, county auditor, or county register of deeds, the minimum salary for counties shall be:

For the combination of all three of the following: county treasurer, county auditor, and county register of deeds, the minimum salary for counties shall be:

(Text of section effective January 1, 2015) Salary for combination of two or more elected positions. The board of county commissioners shall establish, by resolution, the salary payable for the combination of two or more of the following county elected positions. The salary payable may not be less than the minimum salary provided by this section as based upon the most recent decennial federal census of population for counties.

For the combination of two of the following: county treasurer, county auditor, or county register of deeds, the minimum salary for counties shall be:

For the combination of all three of the following: county treasurer, county auditor, and county register of deeds, the minimum salary for counties shall be:



§ 7-7-11 Repealed.

7-7-11. Repealed by SL 1972, ch 38, § 2.



§ 7-7-12 Salary for state's attorney--Contract for services when no attorney elected--Salary notto be decreased during term of office.

7-7-12. (Text of section effective until January 1, 2015) Salary for state's attorney--Contract for services when no attorney elected--Salary not to be decreased during term of office. The board of county commissioners shall establish, by resolution, the salary payable to the state's attorney. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

In counties of over fifty thousand population where a full-time state's attorney is required or in counties where the commissioners designate the position full-time the sum of sixty-six thousand five hundred forty-three dollars per year. In counties of less than fifty thousand population the commissioners may designate the position full-time. The decision by the commissioners shall be adopted prior to the first day of January in the year of the election and may not be amended for that term of office. However, if no state's attorney is elected to the office at any general election, the board of county commissioners may contract for such legal services and negotiate the compensation therefor on terms and conditions determined by the board of county commissioners. The board of county commissioners may not decrease the salary of the state's attorney during consecutive terms of office of the state's attorney.

(Text of section effective January 1, 2015) Salary for state's attorney--Contract for services when no attorney elected--Salary not to be decreased during term of office. The board of county commissioners shall establish, by resolution, the salary payable to the state's attorney. The salary payable may not be less than the following schedule as based upon the most recent decennial federal census of population for counties:

In counties of over fifty thousand population where a full-time state's attorney is required or in counties where the commissioners designate the position full-time the sum of seventy-one thousand five hundred thirty-four dollars per year. In counties of less than fifty thousand population the commissioners may designate the position full-time. The decision by the commissioners shall be adopted prior to the first day of January in the year of the election and may not be amended for that term of office. However, if no state's attorney is elected to the office at any general election, the board of county commissioners may contract for such legal services and negotiate the compensation therefor on terms and conditions determined by the board of county commissioners. The board of county commissioners may not decrease the salary of the state's attorney during consecutive terms of office of the state's attorney.

Source: SDC 1939, § 12.1707; SL 1941, ch 32, § 2; SL 1943, ch 29, § 2; SL 1947, ch 39, § 3; SL 1953, ch 22, § 3; SL 1957, ch 23, § 2; SL 1961, ch 34; SL 1963, ch 45; SL 1964, ch 27; SL 1965, ch 27, § 2; SL 1966, ch 26, § 1; SL 1968, ch 17, § 1; SL 1970, ch 45; SL 1972, ch 39, § 1; SL 1974, ch 60; SL 1975, ch 73; SL 1977, ch 59, § 2; SL 1978, ch 53, § 4; SL 1979, ch 40, § 1; SL 1980, ch 53, § 2; SL 1981, ch 49, § 1; SL 1982, ch 61, § 2; SL 1982, ch 62, § 1; SL 1983, ch 39, § 2; SL 1984, ch 44, § 2; SL 1985, ch 46, § 2; SL 1986, ch 63, § 2; SL 1988, ch 67, § 1; SL 1991, ch 57, § 3; SL 2002, ch 41, §§ 1, 3; SL 2007, ch 37, § 5, eff. Jan. 1, 2008; SL 2007, ch 37, § 6, eff. Jan. 1, 2009; SL 2013, ch 31, § 5, eff. Jan. 1, 2014; SL 2013, ch 31, § 6, eff. Jan. 1, 2015.



§ 7-7-13 Repealed.

7-7-13. Repealed by SL 1984, ch 44, § 4.



§ 7-7-14 Determination of population of newly created or organized county.

7-7-14. Determination of population of newly created or organized county. The population of the counties of this state as the basis of salaries of county officers shall be determined by the last federal census. In all counties created or organized since the last federal census has been taken, the county commissioners shall provide for the taking of the census of such county as soon as the creation or organization of such county is completed and the expense thereof shall be paid by the county. The compensation of the persons authorized by the board of county commissioners to take such census shall be fixed by the board and the census so taken shall govern as a basis for the salaries of the officers of such county until the next federal census is taken.

Source: SL 1903, ch 104; SL 1911, ch 199; SL 1915, ch 131; RC 1919, § 5818; SL 1919, ch 148, § 1; SDC 1939, § 12.1703.



§ 7-7-15 Repealed.

7-7-15. Repealed by SL 1985, ch 15, § 3.



§ 7-7-16 Repealed.

7-7-16. Repealed by SL 1971, ch 44, § 5.



§ 7-7-17 Salaries as full compensation--Fees paid into treasury.

7-7-17. Salaries as full compensation--Fees paid into treasury. Except as provided in subdivision 7-8-20(11), the salaries provided in § 7-7-9.1 shall be full compensation for all services rendered by such county officials. All fees and per diem collected by any such county officials shall be paid to the county treasurer of their respective counties.

Source: SL 1919, ch 148, § 2; SDC 1939, § 12.1705; SL 1961, ch 66, § 2; SL 1989, ch 30, § 12; SL 1990, ch 30, § 4.



§ 7-7-18 Repealed.

7-7-18. Repealed by SL 1971, ch 44, § 5.



§ 7-7-19 Repealed.

7-7-19. Repealed by SL 1985, ch 77, § 42.



§ 7-7-20 Authorization for employment of deputies and clerks--Payment of compensation.

7-7-20. Authorization for employment of deputies and clerks--Payment of compensation. If in the judgment of the board of county commissioners it shall be deemed necessary for the prompt and accurate dispatch of business in the office of the county treasurer, county auditor, county coroner, or register of deeds that deputies or clerks be employed therein, it shall by resolution fix the number of deputies or clerks to be employed, the time of employment, and compensation which they shall receive. Such compensation shall be paid monthly by warrant on the general fund.

Source: SL 1887, ch 10, § 8; CL 1887, § 653; SL 1890, ch 134, § 5; RPolC 1903, §§ 883, 890; SL 1917, ch 188, § 7; SL 1917, ch 189, § 4; RC 1919, § 5906; SDC 1939, § 12.1601; SL 1955, ch 21; SL 1968, ch 16, § 1; SL 1971, ch 44, § 2.



§ 7-7-21 Appointment and removal of deputies and clerks--Oath of office and bond.

7-7-21. Appointment and removal of deputies and clerks--Oath of office and bond. The officer in whose office such deputies or clerks are employed shall have the sole power of appointing the same or removing them at pleasure, which appointment or removal shall be by a certificate in writing, and any deputy or clerk so appointed shall before entering upon the duties of his office, take and subscribe the oath or affirmation required by the Constitution, which oath or affirmation shall be endorsed on the certificate of appointment and filed as otherwise provided by law. The deputy or clerk shall furnish an official bond in such amount and with such surety or sureties as his principal may deem proper, which bond shall be attached to the certificate of appointment and oath of office.

Source: SL 1887, ch 10, § 8; CL 1887, § 653; SL 1890, ch 134, § 5; RPolC 1903, §§ 883, 890; SL 1917, ch 188, § 7; SL 1917, ch 189, § 4; RC 1919, § 5906; SDC 1939, § 12.1601; SL 1955, ch 21.



§ 7-7-22 Powers of deputies--Responsibility of elected officer.

7-7-22. Powers of deputies--Responsibility of elected officer. Such deputies are authorized to sign all papers and do all other things which the officers themselves may do respectively, and the respective officers shall be responsible for the acts of their respective deputies.

Source: SL 1887, ch 10, § 8; CL 1887, § 653; RPolC 1903, § 890; RC 1919, § 5906; SDC 1939, § 12.1601; SL 1955, ch 21.



§ 7-7-23 Officer receiving salary of deputy or clerk as theft.

7-7-23. Officer receiving salary of deputy or clerk as theft. Any officer who shall receive and appropriate to his own use and benefit any part of the salary allowed any deputy or clerk employed under the provisions of this title shall be guilty of theft.

Source: SL 1887, ch 10, § 8; SL 1890, ch 134, § 5; RPolC 1903, § 883; SL 1917, ch 189, § 4; RC 1919, § 5906; SDC 1939, § 12.9903; SL 1981, ch 43, § 2.



§ 7-7-24 Mileage allowance to county officials.

7-7-24. Mileage allowance to county officials. All county officials, except sheriffs, shall be paid for traveling expenses for each mile traveled in the discharge of their official duties not to exceed state mileage rate.

Source: SL 1933, ch 70; SDC 1939, § 12.1710; SL 1943, ch 28, § 2; SL 1947, ch 38, § 2; SL 1947, ch 39, § 8; SL 1951, ch 26, § 2; SL 1953, ch 22, § 6; SL 1968, ch 18, § 1; SL 1974, ch 58, § 2; SL 1976, ch 71, § 6; SL 1978, ch 52, § 3.



§ 7-7-25 Meetings of county officials for advancement of county government--Authorization.

7-7-25. Meetings of county officials for advancement of county government--Authorization. County commissioners, county highway superintendents, county auditors, county treasurers, registers of deeds, state's attorneys, sheriffs, county assessing officers, and county coroners are hereby authorized to attend educational conferences, meetings, and conventions held and conducted within or without the State of South Dakota pertaining to the betterment and advancement of county government as authorized by resolution of the board of county commissioners.

Source: SL 1931, ch 119; SL 1933, ch 69, § 1; SDC 1939, § 12.1913; SL 1951, ch 28; SL 1953, ch 25; SL 1959, ch 30; SL 1961, ch 36; SL 1964, ch 29; SL 1965, ch 28, § 1; SL 1968, ch 16, § 2; SL 1972, ch 40, § 1; SL 1974, ch 55, § 11; SL 1975, ch 75, § 1.



§ 7-7-26 Prior authorization required for reimbursement of expenses for attending meetings--Vouchers for payment.

7-7-26. Prior authorization required for reimbursement of expenses for attending meetings--Vouchers for payment. No charge for expenses in attending any such meetings shall be a charge against the county unless authorized and approved by the county commissioners prior to convening of any such meeting. Upon the actual attendance at such meetings, conferences, or conventions, all county officers as designated in § 7-7-25 shall be paid their actual necessary expenses on duly executed vouchers submitted to the board.

Source: SL 1931, ch 119; SDC 1939, § 12.1913; SL 1951, ch 28; SL 1953, ch 25; SL 1959, ch 30; SL 1961, ch 36; SL 1964, ch 29; SL 1965, ch 28, § 1; SL 1968, ch 16, § 2.



§ 7-7-27 Payments for research to county commissioners' associations and educationalinstitutions.

7-7-27. Payments for research to county commissioners' associations and educational institutions. The boards of county commissioners may make payment to the South Dakota county commissioners' and officials' associations for the conduct of research on local government, the employment of research and other personnel, the publication of research studies, and the provision for office expenses. State supported educational institutions may be given financial assistance to conduct research as authorized by this section.

Source: SDC 1939, § 12.1913 as added by SL 1953, ch 25; SL 1959, ch 30; omitted SL 1961, ch 36, § 1; restored SL 1964, ch 29; SL 1965, ch 28, § 1; SL 1968, ch 16, § 2; SL 1972, ch 40, § 2; SL 1994, ch 60, § 1.



§ 7-7-28 Formation of association of county commissioners and elected officials--Powers ofassociation--Appropriations for dues.

7-7-28. Formation of association of county commissioners and elected officials--Powers of association--Appropriations for dues. The county commissioners and elected officials of any county may join with the commissioners and elected officials of other counties in formation of an association of county commissioners and elected officials of this state for the purpose of securing concerted action among the counties in behalf of such matters, measures and county affairs as the associations deem to be beneficial to and in the common interest of the counties. Such associations may hold meetings for the discussion and consideration of matters as affect the welfare of the counties.

The board of county commissioners may annually appropriate funds for the payment of reasonable annual dues in any such association.

Source: SDC 1939, § 12.1913 as added by SL 1961, ch 36; omitted SL 1964, ch 29; restored SL 1965, ch 28, § 1; SL 1972, ch 40, § 3; SL 1994, ch 60, § 2.



§ 7-7-29 Local government records destruction board.

7-7-29. Local government records destruction board. The county may create a local government records destruction board to develop record management plans for the consideration of the state records destruction board.

The local board shall consist of a county commissioner, the auditor, the treasurer, and the register of deeds.

Source: SL 1981, ch 10, § 2.






Chapter 08 - County Commissioners

§ 7-8-1 Number and terms of office of commissioners--Staggered terms.

7-8-1. Number and terms of office of commissioners--Staggered terms. Each organized county shall have a board of commissioners consisting of not less than three nor more than seven members, each of whom shall be elected at a general election only and whose term of office shall be four years commencing on the first Tuesday of January following election. Any commissioner who represents an even-numbered district shall run for election at the general election at which the President is elected; any commissioner who represents an odd-numbered or unnumbered district shall run for election at the general election at which the Governor is elected.

Source: SDC 1939, § 12.0601; SL 1998, ch 39, § 1.



§ 7-8-2 Commissioners elected by voters of district--Moving from district or failing to attendmeetings creates vacancy.

7-8-2. Commissioners elected by voters of district--Moving from district or failing to attend meetings creates vacancy. The nomination and election of county commissioners shall be by a vote of the voters of the district of which such candidate is a resident voter. However, if any county commissioner moves from the district to which such person was elected or if any county commissioner fails to attend the commission meetings for four consecutive months, the office shall be declared vacant and such vacancy shall be filled pursuant to chapter 3-4.

Source: SDC 1939, § 12.0602; SL 1982, ch 63; SL 1995, ch 38, § 1; SL 2001, ch 21, § 2.



§ 7-8-2.1 Repealed.

7-8-2.1. Repealed by SL 1979, ch 45, § 2.



§ 7-8-2.2 Candidate to be resident of district at time of signing declaration of candidacy.

7-8-2.2. Candidate to be resident of district at time of signing declaration of candidacy. Any candidate for commissioner shall be a resident of the district for which the person is a candidate at the time the candidate signs the declaration of candidacy as required by § 12-6-8.

Source: SL 2000, ch 33, § 1.



§ 7-8-3 Change in number of commissioners--Petition and submission at election.

7-8-3. Change in number of commissioners--Petition and submission at election. The number of county commissioners of any county may be increased to five or seven or reduced to five or three. If fifteen percent of the registered voters of the county, based upon the total number of registered voters at the last preceding general election, petition the board of county commissioners for an increase or decrease in the number of county commissioners, the board shall submit the question to a vote of the voters of the county at the next general election. Notice of the submission of such question shall be given in the notice of the general election.

Source: SDC 1939 § 12.0603; SL 1987, ch 67, § 5; SL 1998, ch 39, § 2; SL 2003, ch 40, § 1.



§ 7-8-4 Form of ballot on increase of number of commissioners.

7-8-4. Form of ballot on increase of number of commissioners. If the petition is for an increase in the number of commissioners, the proposition shall be submitted by separate ballot in the following form:

Ballot on Increase in Number of County Commissioners and Commissioners' Districts

(Place x or . in square at left of your choice).

* For five commissioners.

* Against five commissioners.

Source: SL 1937, ch 88, § 1; SDC 1939, § 12.0603.



§ 7-8-5 Form of ballot on decrease in number of commissioners.

7-8-5. Form of ballot on decrease in number of commissioners. If it is for reduction, the proposition shall be submitted by separate ballot in the following form:

Ballot on Decrease in Number of County Commissioners and Commissioners' Districts

(Place x or . in square at left of your choice).

* For three commissioners.

* Against three commissioners.

Source: SL 1937, ch 88, § 1; SDC 1939, § 12.0603.



§ 7-8-6 Redistricting and transition after increase in number of commissioners.

7-8-6. Redistricting and transition after increase in number of commissioners. If at such election a majority of all votes cast is for an increase, the board within one hundred eighty days after the votes have been canvassed shall redistrict the county into numbered districts. As to any members of such board whose terms of office extend for an additional two years beyond the next general election, the tenure of office is not affected, and in redistricting the county the board shall designate the districts to be represented by such members. The commissioner shall be a resident of the district that the commissioner is designated to represent. Each district for which representation is not provided by such designations shall, at the next ensuing general election, elect a commissioner, the term of office to be determined as provided in § 7-8-1.

Source: SDC 1939 § 12.0604; SL 1998, ch 39, § 3; SL 2003, ch 40, § 2.



§ 7-8-7 Redistricting and transition after decrease in number of commissioners.

7-8-7. Redistricting and transition after decrease in number of commissioners. If the election results in a majority for a decrease, the five or seven districts are thereby abolished and the board, within one hundred eighty days after the votes have been canvassed, shall redistrict the county into three or five numbered districts from each of which districts a commissioner shall be elected at the next general election, the term of office to be determined as provided in § 7-8-1.

Source: SDC 1939 § 12.0605; SL 1998, ch 39, § 4; SL 2003, ch 40, § 3.



§ 7-8-8 Continuance in office of commissioners elected before change in number ofcommissioners.

7-8-8. Continuance in office of commissioners elected before change in number of commissioners. When a county is redistricted as provided by § 7-8-6 or 7-8-7, the commissioners serving shall continue until their successors are elected or appointed and qualified and the previous district boundaries and commission shall, during such interval, continue for all purposes, except nomination and election of commissioners.

Source: SDC 1939, § 12.0606.



§ 7-8-9 Repealed.

7-8-9. Repealed by SL 2003, ch 40, § 4.



§ 7-8-10 Decennial revision of commissioner districts--At large elections.

7-8-10. Decennial revision of commissioner districts--At large elections. The board of county commissioners, at its regular meeting in February of each year ending in the numeral 2, after giving notice by publication for one week in the official newspapers of the county, shall change the boundaries of the commissioner districts if such change is necessary in order that each district shall be as regular and compact in form as practicable and it shall so divide and redistrict its county that each district may contain as near as possible an equal number of residents, as determined by the last preceding federal decennial census; or the board may, at its discretion, choose to have all of its commissioners run at large.

Source: SL 1890, ch 66, § 1; RPolC 1903, § 813; SL 1915, ch 124; RC 1919, § 5864; SL 1937, ch 75; SL 1937, ch 88, § 4; SDC 1939, § 12.0608; SL 1966, ch 22; SL 1982, ch 64, § 1.



§ 7-8-11 Continuance in office of commissioners elected before decennial redistricting--Designation of district represented--Elections in other districts.

7-8-11. Continuance in office of commissioners elected before decennial redistricting--Designation of district represented--Elections in other districts. Upon such redistricting, as to any member or members of such board whose term or terms of office extend for an additional two years beyond the next election, the tenure of office shall not be affected, and in redistricting the county such board shall designate the district or districts to be represented by such member or members, the district or districts so designated to be a district or districts which would elect a commissioner at the next general election following that to be held in the year of such redistricting. Such commissioner may or may not be a resident of the district he is designated to represent. Each district for which representation is not provided by such designation or designations shall, at the next ensuing general election, elect a commissioner, the term of office to be determined as provided in § 7-8-1.

Source: SL 1890, ch 66, § 1; RPolC 1903, § 813; SL 1915, ch 124; RC 1919, § 5864; SL 1937, ch 75; SL 1937, ch 88, § 4; SDC 1939, § 12.0608; SL 1966, ch 22.



§ 7-8-12 Publication and posting of notice of decennial redistricting.

7-8-12. Publication and posting of notice of decennial redistricting. Whenever the board of county commissioners shall change the boundaries of any commissioner district, as provided in § 7-8-10, it shall publish notice of such change giving the boundaries of the new districts for at least two consecutive weeks in the official paper or papers of the county and when no paper is published in the county, the board shall cause notices to be posted in at least three public places in each commissioner district of which the boundaries have been changed.

Source: SL 1890, ch 66, § 2; RPolC 1903, § 814; RC 1919, § 5865; SDC 1939, § 12.0609; SL 1972, ch 81, § 2.



§ 7-8-12.1 Question as to legality of commissioner districts-Request grant of permission torevise boundaries.

7-8-12.1. Question as to legality of commissioner districts-Request grant of permission to revise boundaries. Notwithstanding the provisions of § 7-8-10, if a majority of the board of county commissioners of any county become aware of facts that call into question whether the county's commissioner districts comply with state or federal law, the board of county commissioners may request that the Governor and secretary of state grant the board permission to revise the boundaries of the county commissioner districts.

Source: SL 2005, ch 43, § 1.



§ 7-8-12.2 Order affirming good cause exists for redistricting--Authorization for revision.

7-8-12.2. Order affirming good cause exists for redistricting--Authorization for revision. The Governor and secretary of state, after consultation with the board of county commissioners, may jointly issue to the board of county commissioners a written order affirming that good cause exists for redistricting and authorizing the board of county commissioners to revise the county's commission districts based on information from the last preceding federal decennial census.

Source: SL 2005, ch 43, § 2.



§ 7-8-12.3 Revision of county commission districts--Notice.

7-8-12.3. Revision of county commission districts--Notice. The board of county commissioners may, within one hundred eighty days of receipt of such written order, redistrict the county's commission districts once to avoid any perceived or potential violation of state or federal law. The commissioners may change the boundaries of the commissioner districts in order that each district shall be as regular and compact in form as practicable and shall redistrict the county so that each commission district contains an appropriate number of residents, as determined by the last preceding federal decennial census; or the board of county commissioners may, at its discretion, choose to have all of its commissioners run at large. Such redistricting shall occur only after giving notice by publication for at least one week in the official newspapers of the county.

Source: SL 2005, ch 43, § 3.



§ 7-8-13 Repealed.

7-8-13. Repealed by SL 1974, ch 55, § 50.



§ 7-8-14 Quarterly meetings of county commissioners--Special sessions.

7-8-14. Quarterly meetings of county commissioners--Special sessions. The board of county commissioners shall meet and hold sessions for the transaction of business at the courthouse or at the usual place of holding court in January, April, July, and October of each year, and may adjourn from time to time. The county auditor or the chairman of the board of county commissioners may call special sessions if the interests of the county demand it by giving three days' notice of the special session by mailing a copy of the notice to each of the county commissioners at their designated post office addresses. In case of an emergency, a special session may be called by giving one day's notice to each commissioner by telephone. An emergency for the purpose of this section is an unforeseen occurrence or combination of circumstances that calls for immediate action or remedy.

Source: SDC 1939, § 12.0611; SL 1963, ch 36; SL 1998, ch 40, § 1.



§ 7-8-15 Chair and vice chair--Election--Vacancy--Duties.

7-8-15. Chair and vice chair--Election--Vacancy--Duties. At the first meeting of the board of county commissioners in each year, the board shall elect a chair and vice chair. The chair shall continue to serve as chair until a successor is elected. If there is a vacancy for the chair or vice chair from any cause, the board shall elect another chair or vice chair.

The chair or, in the chair's absence, the vice chair shall preside at the meetings of the board and sign all orders and claims approved by the board.

Source: SL 1874-5, ch 27, §§ 50, 51; PolC 1877, ch 21, §§ 19, 20; CL 1887, §§ 580, 581; RPolC 1903, §§ 818, 819; RC 1919, §§ 5869, 5870; SDC 1939, § 12.0613; SL 1975, ch 76, § 1; SL 2010, ch 34, § 1.



§ 7-8-16 Open meetings--Location and notice requirements--Joint county-municipal planningsessions--Continuances.

7-8-16. Open meetings--Location and notice requirements--Joint county-municipal planning sessions--Continuances. The board of county commissioners shall hold its sessions as an open meeting and transact all business in a public manner. Meetings shall normally be held at the court house or at the usual place of holding court; however the board may occasionally hold its sessions at any other suitable place at the county seat or at other locations within the geographic county area if the meetings are held in a public place and if notice of the meeting is published once a week for at least two successive weeks before the meeting in the legal newspaper or newspapers of the county in which the meeting is to be held. Joint county-municipal planning sessions may be held at any suitable location within the county. All matters pertaining to the interests of the county shall be heard by the board in session only, but it may continue any business from any regular session to an intermediate day.

Source: SDC 1939, § 12.0612; SL 1983, ch 40; SL 1999, ch 31, § 1.



§ 7-8-17 Recording of votes by county commissioners.

7-8-17. Recording of votes by county commissioners. Whenever any board of county commissioners shall act upon any petition, adopt any resolution, make any appointment to fill any vacancy in a county office, or enter any final order in any proceedings pending before any such board, the members shall vote by yeas and nays and a record of such votes shall be kept by the county auditor who shall include the same in the published report of the minutes containing the record of any such action, resolution, appointment, or order.

Source: SL 1919, ch 152; SDC 1939, § 12.0614.



§ 7-8-18 Tie vote of commissioners.

7-8-18. Tie vote of commissioners. When the board of county commissioners is equally divided on any question, it shall defer a decision until the next meeting of the board and the matter shall then be decided by a majority of the board.

Source: SL 1874-5, ch 27, § 7; PolC 1877, ch 21, § 21; CL 1887, § 582; RPolC 1903, § 820; RC 1919, § 5871; SDC 1939, § 12.0615.



§ 7-8-19 Preservation of order by county commissioners--Contempt power--Enforcement ofobedience to orders.

7-8-19. Preservation of order by county commissioners--Contempt power--Enforcement of obedience to orders. The board of county commissioners shall have the power to preserve order when sitting as a board and may punish contempts by fines not exceeding five dollars or by imprisonment in the county jail not exceeding twenty-four hours. It may enforce obedience to all its orders by attachment or other compulsory process.

Source: SL 1874-5, ch 27, § 9; PolC 1877, ch 21, § 23; CL 1887, § 584; RPolC 1903, § 822; RC 1919, § 5873; SDC 1939, § 12.0616 (1) to (7), (12); SL 1981, ch 44, § 4.



§ 7-8-20 General powers of county commissioners.

7-8-20. General powers of county commissioners. In addition to others specified by law, the board of county commissioners shall have power:

(1) To institute and prosecute civil actions in the name of the county, for and on behalf of the county;

(2) To make orders respecting the care and preservation of all property belonging to the county and to sell any real property of the county when authorized by law so to do;

(3) To levy a tax not exceeding the amount authorized by law, and to liquidate indebtedness;

(4) To audit the accounts of all officers having the care, management, collection or disbursement of any money belonging to the county or appropriated for its benefit;

(5) To construct and repair bridges; to open, lay out, vacate, and change highways; to purchase or acquire grounds for courthouse, jail, or other building sites, locate or relocate the courthouse on such sites; to establish election precincts in its county and appoint the judges of election; and, as a board of equalization, to equalize the assessment roll of its county in the manner provided by law;

(6) To furnish necessary blank books, blanks, and stationery for the county auditor, register of deeds, county treasurer, state's attorney, sheriff, and other elected or appointed county officers, to be paid out of the county treasury; also a fireproof safe or vaults, when in its judgment the same shall be advisable, in which to keep all the books, records, vouchers, and papers pertaining to the business of the board;

(7) To superintend the fiscal concerns of the county and secure their management in the best possible manner;

(8) To regulate the transaction of business in alcoholic beverages and the use and consumption of alcoholic beverages, to establish the number of on-sale licenses which may be issued, to provide for reasonable classification of on-sale licenses and fix the fees to be charged for the licenses consistent with the provisions of Title 35;

(9) To make ordinances prohibiting the sale or exhibition of any obscene matter; however, no county resolution shall be effective in any incorporated area within said county;

(10) To do and perform such other duties and acts as it is or may hereafter be required to do and perform;

(11) To provide additional compensation to the county treasurer, county auditor, county register of deeds, state's attorney, and sheriff. This compensation shall be in addition to the salaries prescribed in §§ 7-7-9.1, 7-7-12, and 7-12-15;

(12) To provide office space, in addition to that provided in the county courthouse, for state's attorneys, appointed officials of the county and other employees;

(13) To receive and administer grants, loans and assistance and to enter into agreements for cooperative action, with or on behalf of any public agency or nonprofit organization, to establish, promote and support community development;

(14) To enact ordinances to regulate and prevent the placing of ashes, dirt, garbage or any offensive matter in any highway or public ground or in any body or stream of water within the county, but outside of an incorporated municipality or outside of the one mile limits of any incorporated municipality;

(15) To enact ordinances to regulate and compel the cleansing, abatement or removal of any sewer, cesspool or any unwholesome or nauseous thing or place;

(16) To license and regulate transient merchants, hawkers, solicitors, peddlers, itinerant vendors, and every person retailing tangible personal property or services, unless such business is carried on exclusively within the boundaries of a municipality or is carried on through home solicitation or from a fixed permanent location and place of business in this state where such goods and services are offered on a continuing basis;

(17) To enact by ordinance, for any portion of the county which is zoned, certain building codes pursuant to § 11-10-5;

(18) To prohibit or restrict open burning, after consultation with local fire officials and law enforcement officials, in order to protect the public health and safety.
Source: SDC 1939, § 12.0617; SL 1971, ch 45, § 1; SL 1974, ch 61, § 1; SL 1981, ch 44, § 5; SL 1981, ch 50; SL 1982, ch 65; SL 1985, ch 47; SL 1987, ch 29, § 2; SL 1987, ch 68; SL 1989, ch 30, § 13; SL 1991, ch 58, § 1; SL 1993, ch 64; SL 1995, ch 81, § 1; SL 1998, ch 77, § 2; SL 2001, ch 47, § 2; SL 2001, ch 187, § 2; SL 2010, ch 183, § 9.



§ 7-8-20.1 Rewards for aid in arrest and conviction of felons.

7-8-20.1. Rewards for aid in arrest and conviction of felons. The county commissioners of any county in this state may offer a standing reward of not more than five thousand dollars for evidence leading to the arrest and conviction of any person or persons guilty of any felony under the laws of this state. They may also in their discretion offer special rewards in reasonable amounts for the purpose of securing the arrest and conviction of any person or persons charged with a felony in any particular case.

Source: SL 1905, ch 134; SL 1911, ch 192; RC 1919, § 5903; SL 1919, ch 147; SL 1921, ch 165; SDC 1939, § 12.1910; SDCL, § 23-13-15; SL 1978, ch 164, § 2.



§ 7-8-20.2 Determination by commissioners of right to reward--Payment.

7-8-20.2. Determination by commissioners of right to reward--Payment. Applications for a reward authorized by § 7-8-20.1 or any part thereof shall be filed with the county commissioners who shall determine the rights of the applicants thereto and cause warrants to be issued upon the general fund of the county for such portion of the reward as is found to be due thereon.

Source: SL 1919, ch 147; SL 1921, ch 165; SDC 1939, § 12.1910; SDCL, § 23-13-16; SL 1978, ch 164, § 4.



§ 7-8-21 Repealed.

7-8-21. Repealed by SL 1988, ch 64, § 9.



§ 7-8-22 Survey notes and map procured by commissioners.

7-8-22. Survey notes and map procured by commissioners. The board of county commissioners shall have power to procure for the county a copy of the field notes of the original survey of the county by the United States and cause a map of the county to be constructed therefrom, on a scale of not less than one inch to a mile and laid off in congressional townships and sections, to be kept in the office of the county auditor and the field notes to be deposited in the same office.

Source: SL 1874-5, ch 27, § 17; PolC 1877, ch 21, § 31; CL 1887, § 594; RPolC 1903, § 832; RC 1919, § 5879; SDC 1939, § 12.0617 (10).



§ 7-8-23 Rights-of-way on highways granted by county commissioners.

7-8-23. Rights-of-way on highways granted by county commissioners. The board of county commissioners may grant the right of constructing, laying, maintaining, and operating on any highway under its jurisdiction, pipelines and gas mains for the transportation of natural or artificial gas.

Source: SL 1929, ch 152, § 1; SDC 1939, § 12.0617(11); SL 1987, ch 210, § 4.



§ 7-8-24 Memorial Day observance.

7-8-24. Memorial Day observance. The board of county commissioners shall have power to appropriate funds for the purpose of defraying necessary expense of proper observance of Memorial Day each year.

Source: SL 1907, ch 187, § 1; RC 1919, § 5901; SDC 1939, § 12.0617 (8).



§ 7-8-25 Distribution of surplus commodities.

7-8-25. Distribution of surplus commodities. The board of county commissioners shall have power to cooperate with the federal or state government or any duly constituted agency thereof by expending moneys for the care and distribution of federal surplus commodities, employing clerical help, office space, office supplies and equipment, telephone, and telegrams, and other incidental expenses and to pay for same out of the general fund and such cooperation shall include fixing of responsibility by designation of a single administrator or officer for the purpose of determining eligibility and supervising distribution and accountability, or the board may request the division of social welfare in writing to determine eligibility, relative to surplus commodities for the needy as defined in Title 28 and acts amendatory thereto.

Source: SL 1935, ch 75, § 1; SDC 1939, § 12.0617 (9); SL 1939, ch 20, § 1; SL 1964, ch 22.



§ 7-8-26 Hospital and medical insurance contracts for county officers and employees.

7-8-26. Hospital and medical insurance contracts for county officers and employees. The board of county commissioners may enter into group hospital and medical insurance contracts for the protection and benefit of its officers and employees, and the immediate families of those officers and employees. The board may pay all or part of the necessary premiums for its officers and employees and for the immediate families of those officers and employees.

Source: SDC 1939, § 12.0617 (13) as added by SL 1957, ch 17; SL 1983, ch 41, § 1; SL 1991, ch 59, § 1.



§ 7-8-26.1 Life and health insurance contracts for county officers and employees.

7-8-26.1. Life and health insurance contracts for county officers and employees. The board of county commissioners may enter into group life and group health insurance contracts for the protection and benefit of its officers and employees, and their immediate families. The board may pay all or part of the necessary premiums for its officers and employees and for the immediate families of those officers and employees.

Source: SDC 1939, § 12.0617 as added by SL 1969, ch 19; SL 1983, ch 41, § 2; SL 1983, ch 42, § 1; SL 1991, ch 59, § 2.



§ 7-8-26.2 Health self-insurance plan for county officers and employees.

7-8-26.2. Health self-insurance plan for county officers and employees. A board of county commissioners may elect to provide group health insurance for its officers and employees and their immediate families under a plan of self-insurance in whole or in part. Any county self-insuring pursuant to this section shall purchase sufficient stop loss insurance and maintain sufficient reserves to ensure the availability of funds for the payment of benefits provided under the self-funded plan.

Source: SL 1983, ch 42, § 2; SL 1994, ch 61, § 1; SL 2013, ch 32, § 1.



§ 7-8-26.3 Annual report of self-insurance system--Audit.

7-8-26.3. Annual report of self-insurance system--Audit. Any self-insurance system created pursuant to § 7-8-26.2 shall publish an annual report. The financial statements contained in the report required by this section shall be audited by an independent certified public accountant.

Source: SL 1983, ch 42, § 3.



§ 7-8-26.4 Individual hospital, medical, or health insurance contracts for county officers andemployees.

7-8-26.4. Individual hospital, medical, or health insurance contracts for county officers and employees. If a county officer or employee can demonstrate to the county commission that he has a condition which will leave him uninsurable upon termination of employment with the county and he elects not to participate in the group hospital, medical, or health insurance plans authorized by §§ 7-8-26 and 7-8-26.1, the board of county commissioners may enter into individual hospital, medical, or health contracts to provide for the protection and benefit of the officer or employee and his immediate family. The board may pay all or part of the necessary premiums for the coverage of the officer or employee and his immediate family. However, the monthly premium for an individual contract shall not exceed the monthly premium for the group plan established in the county pursuant to §§ 7-8-26 and 7-8-26.1.

Source: SL 1984, ch 45.



§ 7-8-26.5 Reinsurance arrangement required for self-insurance.

7-8-26.5. Reinsurance arrangement required for self-insurance. No county or group of counties may provide group health insurance under a plan of self-insurance pursuant to § 7-8-26.2 unless the county or group of counties has a reinsurance arrangement.

Source: SL 1994, ch 61, § 3.



§ 7-8-27 Appeal to circuit court from county commissioners--Bond for costs.

7-8-27. Appeal to circuit court from county commissioners--Bond for costs. From all decisions of the board of county commissioners upon matters properly before it, there may be an appeal to the circuit court by any person aggrieved upon filing a bond in the amount of two hundred fifty dollars with one or more sureties to be approved by the county auditor conditioned that the appellant shall prosecute the appeal without delay and pay all costs that he may be adjudged to pay in the circuit court. Such bond shall be executed to the county and may be sued in the name of the county upon breach of any condition therein.

Source: SL 1874-5, ch 27, § 30; PolC 1877, ch 21, § 46; SL 1883, ch 5, § 1; CL 1887, § 610; RPolC 1903, § 850; RC 1919, § 5886; SDC 1939, § 12.0618; SL 1985, ch 15, § 22.



§ 7-8-28 State's attorney's appeal from action of county commissioners.

7-8-28. State's attorney's appeal from action of county commissioners. Upon written demand of at least fifteen taxpayers of the county, the state's attorney shall take an appeal from any action of such board if such action relates to the interests or affairs of the county at large or any portion thereof, in the name of the county, if he deems it to the interest of the county so to do; and in such case no bond need be required or given and upon serving the notice provided for in § 7-8-29, the county auditor shall proceed the same as if a bond had been filed and his fees for making the transcript shall be paid as other claims by the county.

Source: SL 1874-5, ch 27, § 30; PolC 1877, ch 21, § 46; SL 1883, ch 5, § 1; CL 1887, § 610; RPolC 1903, § 850; RC 1919, § 5886; SDC 1939, § 12.0618; SL 1984, ch 46.



§ 7-8-29 Time allowed for appeal--Service of notice--Transcript of proceedings.

7-8-29. Time allowed for appeal--Service of notice--Transcript of proceedings. Such appeal shall be taken within twenty days after the publication of the decision of the board by serving a written notice on one of the members of the board, when the appeal is taken by any person aggrieved by the decision of the board, and upon the person or persons affected by the decision of the board when the appeal is taken by the state's attorney; and the county auditor shall upon the filing of the required bond and the payment of his fees, which shall be the same as allowed registers of deeds for like services, make out a complete transcript of the proceedings of the board relating to the matter of its decision and deliver the same to the clerk of courts.

Source: SL 1874-5, ch 27, § 31; PolC 1877, ch 21, § 47; CL 1887, § 611; RPolC 1903, § 851; RC 1919, § 5887; SL 1921, ch 160; SDC 1939, § 12.0619.



§ 7-8-30 Filing of appeal and transcript--Docketing and hearing de novo.

7-8-30. Filing of appeal and transcript--Docketing and hearing de novo. Such appeal and transcript shall be filed by the auditor by the first day of the next term of circuit court, and shall stand for trial at such term.

All appeals thus taken to the circuit court shall be docketed as other causes pending therein and the same shall be heard and determined de novo.

Source: SL 1868-9, ch 4, §§ 33, 34; SL 1874-5, ch 27, §§ 32, 33; PolC 1877, ch 21, §§ 48, 49; CL 1887, §§ 612, 613; RPolC 1903, §§ 852, 853; RC 1919, §§ 5888, 5889; SDC 1939, § 12.0620.



§ 7-8-31 Circuit court judgment and order on appeal from county commissioners.

7-8-31. Circuit court judgment and order on appeal from county commissioners. The circuit court may make a final judgment and cause the same to be executed or may send the same back to the board of county commissioners with an order how to proceed, and require such board to comply therewith by mandamus or attachment as for contempt.

Source: SL 1868-9, ch 4, § 35; SL 1874-5, ch 27, § 34; PolC 1877, ch 21, § 50; CL 1887, § 614; RPolC 1903, § 854; RC 1919, § 5890; SDC 1939, § 12.0620.



§ 7-8-32 Appeal as exclusive remedy--Restrictions.

7-8-32. Appeal as exclusive remedy--Restrictions. Appeal to the circuit court from decisions of the board of county commissioners, as provided in this chapter, is an exclusive remedy. Judicial review of county commission action shall be allowed only as provided in §§ 7-8-27, 7-8-28, 7-8-29, 7-8-30, and 7-8-31.

Source: SL 1983, ch 44, § 7.



§ 7-8-33 Declaration and abatement of nuisances by county.

7-8-33. Declaration and abatement of nuisances by county. The board of county commissioners of every county may, by ordinance, allow for the declaration and abatement of a public nuisance within the county outside the corporate limits of any municipality. For purposes of this section only, the feeding, breeding, or raising of livestock or the operations of a livestock sales barn, is not presumed, by that fact alone, to be a nuisance.

Source: SL 1989, ch 186; SL 1991, ch 60; SL 1993, ch 65.



§ 7-8-38 Allocation of county revenues for economic development.

7-8-38. Allocation of county revenues for economic development. Notwithstanding the provisions of §§ 10-13-14, 10-13-15, and 10-13-17, the board of county commissioners may by resolution allocate up to twenty percent of the revenue a county receives pursuant to §§ 10-13-11 to 10-13-21, inclusive, for economic development within such county.

Source: SL 1992, ch 84, § 12A.



§ 7-8-39 Establishment of public works program to provide income for payment of propertytaxes.

7-8-39. Establishment of public works program to provide income for payment of property taxes. The board of county commissioners may by resolution provide for a public works program to provide work for any person for the purpose of providing income for the payment of the property taxes on such person's single-family dwelling. For the purpose of this section and § 7-8-40 a single-family dwelling is a house, condominium apartment, or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached.

Source: SL 1994, ch 65, § 1.



§ 7-8-40 Conditions of public works program for payment of property taxes--Participation.

7-8-40. Conditions of public works program for payment of property taxes--Participation. Any program created by a county pursuant to § 7-8-39 shall establish the conditions under which such work is conducted and how the income from such employment is to be applied to a person's property taxes. The program may include any unit of government within the county. The conditions the county establishes shall include a direct transfer of revenue between units of government in lieu of property tax abatements or actual payments to individuals. Any person may elect not to participate in the program.

Source: SL 1994, ch 65, § 2.



§ 7-8-41 Passport applications--Assistance by county employees.

7-8-41. Passport applications--Assistance by county employees. Any county employee designated by the board of county commissioners may apply to the United States State Department to assist in the execution of United States passport applications. Any fees collected but not remitted to the United States State Department shall be deposited in the county general fund.

Source: SL 2011, ch 37, § 1, eff. March 7, 2011.






Chapter 08A - Optional Form Of County Government

§ 7-8A-1 Adoption of optional form of government.

7-8A-1. Adoption of optional form of government. The electors of any county may adopt a board of county commissioners-appointed manager form of county government provided for by this chapter.

Source: SL 1986, ch 62, § 1.



§ 7-8A-2 Board as governing body--Election.

7-8A-2. Board as governing body--Election. In each county adopting an optional form of county government, the board of county commissioners shall be the governing body of the county and shall exercise all powers authorized by law and the State Constitution applicable to counties except as otherwise provided by this chapter. The board shall be elected in the same manner as provided by chapter 7-8.

Source: SL 1986, ch 62, § 2.



§ 7-8A-3 County manager--Duties and qualifications.

7-8A-3. County manager--Duties and qualifications. The board of county commissioners-appointed manager form of government shall be that form in which the chief administrative officer is the county manager. The county manager shall be the administrative head of the county and is responsible for the proper administration of the affairs of county government. The county manager shall be appointed solely on the basis of his training, experience, and administrative qualifications and need not be a resident of the county. He shall serve at the pleasure of the board at a salary set by the board.

Source: SL 1986, ch 62, § 3.



§ 7-8A-4 Appointment of county manager.

7-8A-4. Appointment of county manager. The board of county commissioners may appoint as county manager any county officer or employee deemed to be qualified by reason of his training, experience, and administrative qualifications. If any county officer or employee is appointed county manager, the officer or employee shall resign his office or position and terminate his responsibilities before assuming the office of county manager.

Source: SL 1986, ch 62, § 4.



§ 7-8A-5 Duties of county manager.

7-8A-5. Duties of county manager. The county manager shall:

(1) Provide for the proper execution of all orders, resolutions, and regulations established by the board;

(2) Attend all meetings of the board and recommend measures for adoption;

(3) Prepare and submit to the county board a proposed annual budget and long-range capital expenditure program, along with a financial plan for raising revenue, for such a period as the board may direct;

(4) Administer the provisions of the budget when adopted by the board;

(5) Keep the board fully advised of the financial condition and needs of the county and make such other reports from time to time as required by the board or he deems necessary;

(6) Appoint and hire qualified staff to assist in the proper administration of the county affairs; and

(7) Perform such other duties as may be required of him by the board.
Source: SL 1986, ch 62, § 5.



§ 7-8A-6 Election to adopt optional form.

7-8A-6. Election to adopt optional form. The board of county commissioners, by ordinance, or upon receiving a petition signed by not less than fifteen percent of the registered voters in the county, based upon the total number of registered voters at the last preceding general election, shall submit to the electors the question of whether to adopt an optional form of county government authorized by this chapter. The procedures set forth in chapter 7-18A shall govern such initiated measure and election.

Source: SL 1986, ch 62, § 6; SL 1988, ch 63, § 1.



§ 7-8A-7 Election to discontinue optional form.

7-8A-7. Election to discontinue optional form. A petition to discontinue an optional form of county government authorized by this chapter may be submitted to the board for submission to the electors of the county at an election, in the manner provided for the petition of an optional form of county government under the provisions of § 7-8A-6.

Source: SL 1986, ch 62, § 7.



§ 7-8A-8 Effect of adoption or discontinuance.

7-8A-8. Effect of adoption or discontinuance. The adoption or the discontinuance of an optional form of county government, as provided in this chapter, does not affect any act or contract affirmed or ratified.

Source: SL 1986, ch 62, § 8.






Chapter 09 - Register Of Deeds

§ 7-9-1 Duty to keep records of instruments--Destruction of unneeded records.

7-9-1. Duty to keep records of instruments--Destruction of unneeded records. The register of deeds shall keep full and true records in proper books, of all deeds, mortgages, and other instruments authorized by law to be recorded in the register of deeds' office, and records of all chattel mortgages, bills of sale, conditional sale contracts, and other instruments authorized by law to be filed in the register of deeds' office, if the person offering any of such instruments pays the fee required by law for recording or filing the same. Any document presented for recording with the register of deeds shall contain a typed, stamped, or printed legend stating the words, prepared by, followed by the name, address, and telephone number of the preparer. The following documents are exempt from this requirement:

(1) Documents dated prior to July 1, 1994;

(2) Documents prepared by the United States of America, this state, or any instrumentality, agency, or political subdivision of either; and

(3) Court certified documents.

The register of deeds may destroy those records that the state records destruction board, pursuant to § 1-27-19, has declared to be of no further administrative, legal, fiscal, research, or historical value.

Source: SDC 1939, § 12.0702; SL 1980, ch 54; SL 1994, ch 62; SL 1995, ch 39, § 1; SL 1999, ch 32, § 1.



§ 7-9-1.1 Recording, filing, and indexing of records by microfilming or computerization.

7-9-1.1. Recording, filing, and indexing of records by microfilming or computerization. The functions of the register of deeds, including but not limited to, the recording of instruments, liens, satisfactions, and releases and the filing of records, as well as the index to any such record, may be accomplished by means of microfilming or computerization, as provided in § 6-1-11.

Source: SL 1988, ch 61, § 2.



§ 7-9-2 Seal of office--Use on instruments.

7-9-2. Seal of office--Use on instruments. The register of deeds shall obtain a seal which shall bear the following inscription: "Register of deeds of __________ county." The seal may be in a rubber, raised embosser, or electronic format and shall be used on each instrument to which the register of deeds affixes his or her signature. The signature of the register of deeds may be in original or electronic format.

Source: SL 1883, ch 95, § 1; CL 1887, § 625; RPolC 1903, § 867; RC 1919, § 5911; SDC 1939, § 12.0701; SL 1978, ch 55; SL 2014, ch 47, § 11.



§ 7-9-3 Time of recording.

7-9-3. Time of recording. Each instrument entitled by law to be recorded, shall be recorded during the office hours set pursuant to §§ 7-7-2 and 7-7-2.1 in the order and as of the date and time when the instrument is received by the register of deeds for that purpose.

Source: SL 1862, ch 61; SL 1863-4, ch 30; SL 1863-4, ch 42, § 1; SL 1870-1, ch 11, § 1; SL 1874-5, ch 27, § 54; PolC 1877, ch 21, § 57; CL 1887, § 624; RPolC 1903, § 866; RC 1919, § 5910; SDC 1939, § 12.0702; SL 2014, ch 47, § 12.



§ 7-9-4 Special townsite deed record required.

7-9-4. Special townsite deed record required. In counties where townsites are now or may hereafter be located upon government lands, it shall be the duty of the register of deeds to procure a book to be known as the townsite deed record, in which he shall record all deeds made by the mayor of any first or second class municipality or other competent officer, conveying any of such townsite property to claimants or trustees.

Source: SL 1895, ch 159, § 1; RPolC 1903, § 872; RC 1919, § 5915; SDC 1939, § 12.0707; SL 1981, ch 44, § 6; SL 1992, ch 60, § 2.



§ 7-9-5 Conveyances of platted land not accepted until plat recorded.

7-9-5. Conveyances of platted land not accepted until plat recorded. No register of deeds shall accept for record or record any deed, mortgage, or other conveyance of any platted plot of land until the plat thereof shall have been accepted for record in his office.

Source: SL 1913, ch 342, § 4; RC 1919, § 5918; SDC 1939, § 12.0709.



§ 7-9-6 Tax payment certificate required for recording of plat--County auditor's, statehighway, and centrally assessed railroad property plats excepted.

7-9-6. Tax payment certificate required for recording of plat--County auditor's, state highway, and centrally assessed railroad property plats excepted. No register of deeds may accept for record or record any plat of any subdivision or rearrangement of any tract of land unless it is accompanied by the certificate of the county treasurer that all taxes which are liens upon the tract so subdivided have been fully paid. This section does not apply to plats of outlots made by the county auditor for purposes of taxation of the property platted. This section does not apply to plats made by the state highway engineer or any registered land surveyor in the employ of the state transportation department, for the purpose of describing rights of way purchased or to be purchased by the state transportation department. This section does not apply to plats made to enable the sale or transfer of centrally assessed railroad property as defined by § 10-28-1. This section does not apply to plats made by a municipality describing easements and rights-of-way for municipal utilities.

Source: SL 1913, ch 342, §§ 1 to 3; RC 1919, § 5917; SDC 1939, § 12.0710; SL 1941, ch 27; SL 1980, ch 55; SL 1992, ch 53.



§ 7-9-7 Names, addresses, and descriptions required in recorded instruments--Certificate ofvalue.

7-9-7. Names, addresses, and descriptions required in recorded instruments--Certificate of value. No register of deeds may accept for record in the office of the register of deeds:

(1) Any deed, affidavit terminating joint tenancy or life estate interests, or oil, gas, or other mineral lease that does not include the names of the grantor and the grantee or the lessor and the lessee, the names of the joint tenant, the post office address of the grantee or lessee, and a legal description of the property conveyed or leased;

(2) Any mortgage that does not include the names of the mortgagor and the mortgagee, the post office address of the mortgagee, a legal description of the property, and the amount of the mortgage and when it is due;

(3) Any assignment of mortgage or oil, gas, or other mineral lease that does not include the names of the assignor and the assignee, the post office address of the assignee, and a legal description of the property;

(4) Any deed or contract for deed dated after July 1, 1988, used in the purchase, exchange, transfer, or assignment of interest in real property that is not accompanied by a certificate of value containing the name and address of the buyer and seller, the legal description of the real property, the actual consideration exchanged for the real property, the relationship of the seller and buyer, if any, and the terms of payment if other than payment in full at the time of sale; or

(5) A transfer on death deed, pursuant to §§ 29A-6-401 to 29A-6-435, inclusive, is exempt from completing and submitting the certificate of value as set forth in subdivision (4) of this section.
Source: SL 1911, ch 257, § 6; RC 1919, § 5916; SDC 1939, § 12.0708; SL 1943, ch 25; SL 1972, ch 41; SL 1983, ch 43; SL 1987, ch 69; SL 1988, ch 68; SL 1991, ch 61, § 1; SL 2006, ch 32, § 1; SL 2014, ch 133, § 36.



§ 7-9-7.1 Report of information in recorded instruments.

7-9-7.1. Report of information in recorded instruments. The register of deeds shall make the information collected pursuant to § 7-9-7 available to the director of equalization and the secretary of revenue in the same manner as is required by § 7-9-10.

Source: SL 1991, ch 61, § 3.



§ 7-9-7.2 Certificate of value--Form.

7-9-7.2. Certificate of value--Form. The form of the certificate of value required by §§ 7-9-7 and 10-13-40 shall be established by the secretary of revenue by rule promulgated pursuant to chapter 1-26.

Source: SL 1991, ch 61, § 2; SL 1999, ch 50, § 2.



§ 7-9-7.3 State exempt from filing certificate of value.

7-9-7.3. State exempt from filing certificate of value. In lieu of filing the certificate of value required by § 7-9-7 when filing deeds or easements conveying highway right-of-way, the State of South Dakota shall file with the director of equalization a statement of the purchase price paid and the date the state received possession of the right-of-way. The state shall also file with the director of equalization a copy of the plat of the right-of-way being conveyed. The State of South Dakota is exempt from the requirement of § 7-9-7 to file a certificate of value with the register of deeds when filing a deed or easement conveying highway right-of-way.

Source: SL 1991, ch 61, § 4.



§ 7-9-7.4 Original signatures required for recording paper document--Financing statements--Exhibits.

7-9-7.4. Original signatures required for recording paper document--Financing statements--Exhibits. Unless otherwise provided by law, a paper document that is to be recorded or filed in the register of deeds' records as provided in this section or other applicable law shall contain the original signatures of the parties who execute the document and if required to be acknowledged or further proven, original signatures of the notary public, witnesses or other officer taking an acknowledgment. However, any financing statement filed and recorded pursuant to chapter 57A-9 does not need to contain:

(1) The signatures of the debtor or the secured party; or

(2) An acknowledgment.

No original signature may be required if the document is attached as an exhibit to an affidavit or other document that has an original signature that is acknowledged, sworn to with a proper jurat, or proved according to law.

Source: SL 2014, ch 47, § 13.



§ 7-9-8 Numerical indexes of instruments affecting real property--Form.

7-9-8. Numerical indexes of instruments affecting real property--Form. The register of deeds shall keep one numerical index of the deeds, contracts, and other instruments, not liens merely, and another such index of the mortgages and other liens, of record in his office affecting or relating to the title to real property, which indexes shall be substantially or as near as may be in the following form:

Form of Numerical Index to Municipal Property.
__________
BLOCK NO. I, IN . . . . . . . . . . .

Form of Section System of Numerical Index to Real Estate.
__________
TOWNSHIP NO.. . . . . . . . . . RANGE NO.. . . . . . . . . . SECTION NO.. . . . . . . . . .

NE .

NW .

SW .

SE .



§ 7-9-8.1 Endorsement of date, time, and identifying number--Entry in indexes.

7-9-8.1. Endorsement of date, time, and identifying number--Entry in indexes. Each register of deeds shall plainly endorse each instrument received for record, upon receipt, the date and time of reception of the instrument, and an identifying number. The identifying number may be a unique instrument number or book and page number, or both, that clearly identifies the specific instrument. The register of deeds shall enter the identifying number as part of the entry relating to the instrument in the appropriate indexes maintained by the register of deeds. The document shall indicate whether the instrument was received by electronic transmission and the number of pages recorded or filed with that instrument.

Source: SDCL § 7-9-8 as added by SL 1971, ch 46; SL 2014, ch 47, § 14.



§ 7-9-9 Alphabetical indexes of instruments affecting real property.

7-9-9. Alphabetical indexes of instruments affecting real property. In addition to the numerical indexes required by § 7-9-8, there shall be kept one index of the deeds, contracts, and other instruments, not liens merely, and another of the mortgages and other instruments which are liens affecting title to real property, which indexes shall show the names of the grantors and grantees, dates of instruments, dates of filing, and description of property affected.

Source: SL 1887, ch 134; CL 1887, §§ 629, 630; RPolC 1903, §§ 870, 871; RC 1919, § 5914; SDC 1939, § 12.0704.



§ 7-9-10 Monthly report to tax officials of real estate transfers.

7-9-10. Monthly report to tax officials of real estate transfers. It shall be the duty of the register of deeds in each county to keep in his office and to enter therein the name of the grantor and the grantee and a sufficient description of the real estate in each transfer to perfectly identify the same and, on the last working day of each calendar month, he shall certify to the secretary of revenue, county auditor and director of equalization a list of transfers for the current month.

Source: SL 1909, ch 47, § 1; RC 1919, § 5919; SDC 1939, § 12.0711; SL 1959, ch 23; SL 1963, ch 39.



§ 7-9-11 Numbering and alphabetical index of instruments relating to personal property.

7-9-11. Numbering and alphabetical index of instruments relating to personal property. The register of deeds with whom any chattel mortgage, bill of sale, conditional sales contract, lien upon personal property, or other instrument affecting personal property, or authenticated copy of any thereof, is filed, must endorse a number upon the same in consecutive order, together with the time of receiving the same and must enter the name of every party thereto in a book kept for that purpose, alphabetically, placing mortgagors and mortgagees, vendors and vendees, obligors and obligees, under a separate head and stating in separate columns opposite each name, the number endorsed upon the instrument, its date, the date of filing, the nature of the instrument, and in case of a lien, the amount secured or claimed thereby.

Source: CivC 1877, § 1751; CL 1887, § 4386; RCivC 1903, § 2096; RC 1919, § 1581; SDC 1939, § 12.0705; SL 1941, ch 26.



§ 7-9-12 Form of personal property index.

7-9-12. Form of personal property index. The index described in § 7-9-11 shall be substantially, or as near as may be, in the following form:

Personal Property Index

Vendor
or
Obligee

Vendee
or
Obligor

Number

Date

Date
of
Filing

Nature
of
Instrument

Amount

Remarks



§ 7-9-13 Continued use of previously authorized register index.

7-9-13. Continued use of previously authorized register index. Any register of deeds may continue to use the register index heretofore provided by law until space in such record is exhausted after which date the index provided for in §§ 7-9-11 and 7-9-12 shall be used; provided, that any such instrument is not to be deemed defectively filed by reason of any errors in copy filed which do not tend to mislead a party interested; and the negligence of an officer with whom any such instrument is filed does not prejudice the rights of the person for whose protection it is filed.

Source: CivC 1877, § 1751; CL 1887, § 4386; RCivC 1903, § 2096; RC 1919, § 1581; SDC 1939, § 12.0705; SL 1941, ch 26.



§ 7-9-13.1 Release of old age assistance liens.

7-9-13.1. Release of old age assistance liens. All liens and claims in favor of the state arising under former chapter 28-4 are hereby released, satisfied, and discharged in full. The register of deeds of each county shall search the records in his office and enter such action citing this section as his authority.

Source: SL 1974, ch 191, § 2; SL 1981, ch 44, § 7.



§ 7-9-14 Replacement of unusable indexes--Completion of incomplete indexes--Admissibilityin evidence.

7-9-14. Replacement of unusable indexes--Completion of incomplete indexes--Admissibility in evidence. In any county where the register of deeds shall have failed to make or keep proper indexes of the records of that office which by the laws of this state are required to be made or kept, or, where deterioration or destruction from any cause any such indexes become unusable or likely to become unusable by reason of continued use, the board of county commissioners shall have authority to cause such indexes to be made or copied, or cause any incompleted indexes to be completed from the records of that office and may employ competent persons for such purposes.

Such indexes when so made, or copied, or completed and when approved by the board of county commissioners shall be received and admitted in evidence in any court of competent jurisdiction in the same manner as if they had been made and kept as heretofore required by law. Any such indexes which have been heretofore so made, or copied, or completed and approved shall likewise be admissible in evidence.

Source: SL 1937, ch 82; SDC 1939, § 12.0706; SL 1955, ch 18.



§ 7-9-15 Fees--Real estate documents to conform to format standards--Exception.

7-9-15. Fees--Real estate documents to conform to format standards--Exception. The register of deeds shall charge and receive the following fees:

(1) For recording deeds, mortgages, and all other instruments not specifically provided for in this section or this code, the sum of thirty dollars for the first fifty pages plus two dollars for each additional page or fraction thereof exceeding fifty pages. A real estate document recorded with the register of deeds shall conform to § 43-28-23, but may not be rejected for recording if the document does not comply with § 43-28-23 unless it is not sufficiently legible or cannot be reproduced as a readable copy using the register of deeds' current method of reproduction;

(2) For a certified copy of any instrument of record, including certificate and official seal, the sum of five dollars for the first page plus one dollar for each additional page or fraction thereof, and for an uncertified copy one dollar for each page. The fee applies to each copy whether it is a hard copy, microfilm, electronic copy, or facsimile transmission. In addition to the fee for a certified copy of the record of any birth, there is an additional charge of two dollars for each copy requested, which shall be submitted on a monthly basis to the state treasurer to be deposited in the children's trust fund;

(3) For filing and indexing a bill of sale, seed grain lien, or thresher's lien, the sum of thirty dollars for the first fifty pages plus two dollars for each page or fraction thereof exceeding fifty pages. No fee may be charged for filing any satisfaction or termination of any instrument as prescribed in this subdivision;

(4) For recording oil, gas, and mineral leases, and other recorded documents relating to mineral or oil and gas lease exploration and development, the sum of thirty dollars for the first fifty pages plus two dollars for each page or fraction thereof exceeding fifty pages;

(5) For recording an easement filed by any entity created by chapter 34A-5, 46A-3A, or 46A-9 or any nonprofit engaged in the treatment, distribution, and sale of water to rural consumers or any document filed by the Department of Transportation pertaining to the acquisition or disposal of highway right-of-way or lands declared surplus, the sum of twenty dollars for the first three pages plus two dollars for each additional page or fraction thereof; and

(6) Notwithstanding the provisions of subdivision (2) of this section, the board of county commissioners shall fix by resolution the fees to be paid by licensed abstracters of the county or by any person who has passed the written examination established by the Abstracters' Board of Examiners pursuant to § 36-13-11 for uncertified copies of recorded instruments, which fee may not exceed the actual cost to the county for providing such copies.

The register of deeds may not charge a fee for discharging or canceling any personal property lien.

Source: SDC 1939, § 12.0712; SL 1941, ch 28; SL 1943, ch 26; SL 1949, ch 26; SL 1955, ch 19; SL 1971, ch 47, §§ 1 to 3; SL 1976, ch 69; SL 1978, ch 56, §§ 1, 2; SL 1981, ch 51; SL 1984, ch 194, § 2A; SL 1986, ch 64; SL 1988, ch 69; SL 1992, ch 54; SL 1996, ch 51; SL 1997, ch 44, § 1; SL 1999, ch 33, § 1; SL 2001, ch 240, § 2; SL 2012, ch 51, § 1; SL 2013, ch 33, § 1.



§ 7-9-15.1 Immunity from personal liability for bad checks.

7-9-15.1. Immunity from personal liability for bad checks. A register of deeds is not personally liable for any insufficient-funds or no-account checks or uncollectible accounts receivable for any transaction collected or charged if the register of deeds exercised due diligence and if such collections or charges arise in the course of the register of deeds' official duties. The collection and removal procedures of §§ 7-11-4 and 7-11-4.2 also apply to transactions of the register of deeds office.

Source: SL 1999, ch 32, § 3.



§ 7-9-16 Reception record and fee book maintained by register--Entries in record.

7-9-16. Reception record and fee book maintained by register--Entries in record. The register of deeds shall keep a reception record and fee book to be provided by the county which shall be a part of the records of his office and in which shall be entered each item of fees charged or received by him for service rendered as such officer and which book shall also show the name and character of each instrument received for recording or filing, the date of the same, the names of the parties thereto, and the date, hour and minute when received for filing, and the filing number or book and page of record of such instrument.

Source: SL 1890, ch 134, §§ 2, 4; RPolC 1903, § 1828; RC 1919, § 5923; SL 1919, ch 145, § 2; SDC 1939, § 12.0713.



§ 7-9-17 Deposit of fees and other collections received--Charging on account--Record ofaccounts receivable.

7-9-17. Deposit of fees and other collections received--Charging on account--Record of accounts receivable. Within the time frame established by the county commission, the register of deeds shall deposit with the county treasurer the total amount of fees and other collections received. Unless otherwise required, all fees and other collections shall be placed to the credit of the general fund. At the discretion of the register of deeds, fees and other transactions may be charged on account but shall be collected by the end of the following month. The register of deeds shall maintain a detailed record of any accounts receivable.

Source: SDC 1939, § 12.0713; SL 1971, ch 44, § 3; SL 1972, ch 42, § 1; SL 1984, ch 194, § 2B; SL 1999, ch 32, § 2.



§ 7-9-18 Failure by register to collect, record, report or pay over fees as theft.

7-9-18. Failure by register to collect, record, report or pay over fees as theft. Any register of deeds who shall neglect or omit to charge or collect the fees allowed by law for services rendered by him, or shall fail to keep a record of the same, or to make a correct statement thereof to the county auditor, or to pay over such fees to the county treasurer as provided in § 7-9-17, with intent to evade the provisions of said section, shall be guilty of theft.

Source: SL 1890, ch 134, §§ 2, 4; RPolC 1903, § 1828; RC 1919, § 5923; SDC 1939, § 12.9905; SL 1981, ch 43, § 3.



§ 7-9-19 Refusal to record.

7-9-19. Refusal to record. A register of deeds may refuse to record any document that the law does not require or authorize a register to record or any document that the register has reasonable cause to believe is a counterfeit lien as defined in § 22-11-29.

Source: SL 1997, ch 45, § 1.



§ 7-9-20 Court action for refusal to record.

7-9-20. Court action for refusal to record. Any person whose document or lien is refused for recording by the register of deeds pursuant to § 7-9-19 may commence an action in the circuit court for that county for an order directing the register to file the document. If the court determines that the register is required or authorized by law to record the document or that the lien is not counterfeit, it shall order the register to record the document.

Source: SL 1997, ch 45, § 2.



§ 7-9-21 Liability of register for refusal to record.

7-9-21. Liability of register for refusal to record. If a court determines that the register acted reasonably or in good faith in refusing to record a document that the register believed should not be recorded or a document that the register believed to be a counterfeit lien, the register is not liable for any civil damages resulting from the refusal.

Source: SL 1997, ch 45, § 3.



§ 7-9-22 Suspicion of counterfeit recorded documents--Notice.

7-9-22. Suspicion of counterfeit recorded documents--Notice. If a register of deeds has reason to believe that a document or instrument previously recorded is counterfeit pursuant to § 22-11-29, the register of deeds shall provide written notice of the recording of the document or instrument to the stated or last known address of the person who owns any interest in the real property as the obligor or debtor and to any person who owns any interest in the real property described in the document or instrument.

Source: SL 1998, ch 41, § 1.



§ 7-9-23 Repealed.

7-9-23. Repealed by SL 2011, ch 37, § 2, eff. Mar. 7, 2011.



§ 7-9-24 Electronic preservation of documents.

7-9-24. Electronic preservation of documents. Any permanent document filed or recorded in the office of the register of deeds may be electronically preserved provided the original record is retained in hard copy or on microfilm.

Source: SL 2010, ch 35, § 1.



§ 7-9-25 County register of deeds modernization and preservation relief fund.

7-9-25. County register of deeds modernization and preservation relief fund. There is hereby established a county register of deeds modernization and preservation relief fund to be administered by the county register of deeds. The fund shall be used for modernization of information systems and preservation of property and records. The register of deeds may purchase or enter into agreements for software, training, equipment, maintenance, supplies, and contract services. The fund may not be used for salaries. Any money deposited in the county register of deeds modernization and preservation relief fund may not be reverted or transferred to the county general fund or any other county fund.

Source: SL 2012, ch 51, § 8.



§ 7-9-26 Fees deposited into fund--Distribution.

7-9-26. Fees deposited into fund--Distribution. Five dollars of each recording or filing fee collected by the register of deeds, pursuant to subdivisions 7-9-15(1), (3), (4), and (5) and §§ 11-3-11, 43-15A-9, and 43-20-10, shall be deposited into the county register of deeds modernization and preservation relief fund. Sixty percent of the money deposited in the fund pursuant to this section shall remain in the fund for use by the register of deeds pursuant to § 7-9-25. Forty percent of the money deposited in the fund pursuant to this section shall be remitted before the last working day of each month for the previous month's collections to the South Dakota association of county officials register of deeds modernization and preservation relief fund created pursuant to § 7-9-28.

Source: SL 2012, ch 51, § 9.



§ 7-9-27 Duty of the county governing body to fund register of deeds--Gifts, grants,contributions, and funds from other sources.

7-9-27. Duty of the county governing body to fund register of deeds--Gifts, grants, contributions, and funds from other sources. The county register of deeds modernization and preservation relief fund may not be construed to diminish the duty of the county governing body to provide for funding for salaries, personnel, supplies, equipment and other expenses for the register of deeds, even if the funding is relative to technology and preservation in the performance of the duties of the register of deeds and any other laws relating thereto. The register of deeds may accept and fully retain any gifts, grants, contributions, or funds obtained from any other source for the purpose of carrying out the provisions of §§ 7-9-25 and 7-9-26. The gifts, grants, contributions, or funds shall remain entirely with the respective county register of deeds modernization and preservation relief fund.

Source: SL 2012, ch 51, § 10.



§ 7-9-28 South Dakota association of county officials register of deeds modernization andpreservation relief fund.

7-9-28. South Dakota association of county officials register of deeds modernization and preservation relief fund. There is hereby established a South Dakota association of county officials register of deeds modernization and preservation relief fund to be administered by the South Dakota Association of County Officials. Distributions, including the cost to administer the fund, shall be approved by the executive board of the association of county officials.

Source: SL 2012, ch 51, § 11.



§ 7-9-29 Fiscal year of fund--Computation of each county's share of deposits--Division ofmoney in fund--Administrative fee.

7-9-29. Fiscal year of fund--Computation of each county's share of deposits--Division of money in fund--Administrative fee. The fiscal year for the South Dakota association of county officials register of deeds modernization and preservation relief fund begins on July first and ends on June thirtieth. Before July thirty-first of each year, the association of county officials shall compute each county's share of the deposits from the previous fiscal year. The association shall certify each county's share of the total fund and remit the share to the county auditor on or before August thirty-first of each year. The money in the fund shall be divided equally among each of the sixty-six counties, less the administrative fee to be determined by the board of directors for the South Dakota Association of County Officials and the expenses and costs related to § 7-9A-5. The administrative fee may not exceed one percent of the total annual remittance to the fund. The county auditor shall deposit the money received pursuant to this section in the county register of deeds modernization and preservation relief fund.

Source: SL 2012, ch 51, § 12; SL 2014, ch 47, § 15.






Chapter 09A - Uniform Real Property Electronic Recording Act

§ 7-9A-1 Definitions.

7-9A-1. Definitions. Terms used in this chapter mean:

(1) "Document," any information that is:

(a) Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(b) Eligible to be recorded in the public records maintained by the register of deeds;

(2) "Electronic," relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(3) "Electronic document," a document that is received by the register of deeds in an electronic form;

(4) "Electronic recording commission" and "commission," the commission established in § 7-9A-4;

(5) "Electronic signature," an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent of affixing a signature on the document;

(6) "Paper document," a document that is received by the register of deeds in a form that is not electronic;

(7) "Person," an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(8) "Register of deeds," the county register of deeds for the county in which a document is received;

(9) "State," a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
Source: SL 2014, ch 47, § 1.



§ 7-9A-2 Validity of electronic documents.

7-9A-2. Validity of electronic documents. If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying this chapter. If a law requires or refers to something related to tangible media, the requirement or reference is satisfied by an electronic document satisfying this chapter.

If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression, or seal does not have to accompany an electronic signature.

In a proceeding, evidence of a document or signature may not be excluded solely because it is in electronic form.

This section does not require that a register of deeds adopt the process of recording electronic documents.

Source: SL 2014, ch 47, § 2.



§ 7-9A-3 Recording of documents.

7-9A-3. Recording of documents. A register of deeds who implements any of the functions listed in this section shall do so in compliance with standards established by the electronic recording commission. A register of deeds may:

(1) Receive, index, store, archive, and transmit electronic documents;

(2) Provide for access to, and for search and retrieval of, documents and information by electronic means;

(3) Convert paper documents accepted for recording into electronic form;

(4) Convert into electronic form information and documents recorded before the register of deeds began to record electronic documents;

(5) Accept electronically any fee or tax that the register of deeds is authorized to collect; and

(6) Agree with other officials of a state or a political subdivision thereof, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees and taxes.

A register of deeds who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall record both electronic documents and paper documents in the same manner as provided for by law.

This chapter does not invalidate electronic documents recorded under this chapter, chapter 53-12, the federal electronic signatures in global and national commerce act, 15 USC 7001 to 7031, as of January 1, 2014, or any other statute that may apply before the establishment of standards under this chapter by the electronic recording commission.

Each document that a register of deeds accepts for recordation under this section shall be considered recorded despite its failure to conform to one or more requirements of this section or § 43-28-23, unless the document is not sufficiently legible or cannot be reproduced as a readable copy using the register of deeds' current method of reproduction.

Source: SL 2014, ch 47, § 3.



§ 7-9A-4 Electronic recording commission created--Standards for recording electronicdocuments.

7-9A-4. Electronic recording commission created--Standards for recording electronic documents. The electronic recording commission is hereby created and shall consist of nine voting members. The commission shall adopt standards to implement procedures for recording electronic documents with the register of deeds. The commission shall consist of nine members appointed as follows:

(1) Five registers of deeds appointed by the president of the South Dakota Association of County Officials, which includes one register of deeds to be appointed from a county that has a population of seventy-five thousand or more; one register of deeds from a county that has a population of twenty thousand or more but less than seventy-five thousand; and one register of deeds from a county that has a population of less than twenty thousand; and two registers of deeds from other counties with no regard to population size;

(2) One attorney licensed in the State of South Dakota whose practice emphasizes real property matters appointed by the president of the State Bar Association;

(3) Two licensed title abstractors certified in the State of South Dakota appointed by the president of the South Dakota Land Title Association; and

(4) One person in the banking industry appointed by the South Dakota Bankers Association.

The commission shall annually appoint one nonvoting member who is an information technology professional.

The appointed members of the commission shall serve for terms of two years, except that, of the registers of deeds first appointed, two shall serve for one year, two shall serve for two years, and one shall serve for three years; of the certified title abstractors, appointed initially, one will serve for three years and one will serve for two years. If a vacancy occurs on the commission, the respective associations shall make an appointment for the unexpired term in the same manner as the original appointment.

Source: SL 2014, ch 47, § 4.



§ 7-9A-5 Meetings of commission--Expenses and costs.

7-9A-5. Meetings of commission--Expenses and costs. The first meeting of the commission shall be called by the president of the South Dakota Association of County Officials. At the first meeting, the commission shall elect from among its members a chair and other officers as it considers necessary or appropriate and each meeting is subject to the open meeting requirements pursuant to chapter 1-25. The commission shall at least meet annually or as often as deemed necessary. Unless otherwise directed by the commission, the South Dakota Association of County Officials shall provide support services as needed for the commission to carry out its duties, including meeting space and teleconferencing. The expenses and costs related to retaining professional services, promulgating rules pursuant to chapter 1-26, and organizing the commission shall be funded by the South Dakota association of county officials register of deeds modernization and preservation relief fund established pursuant to § 7-9-28. The electronic recording commission shall approve the expenses and costs. No commission members may be reimbursed from the South Dakota association of county officials register of deeds modernization and preservation relief fund for any travel expenses, subsistence, or per diem while serving on the commission.

Source: SL 2014, ch 47, § 5.



§ 7-9A-6 Quorum.

7-9A-6. Quorum. A majority of the members of the commission constitute a quorum for the transaction of business at a meeting of the commission. A majority of the members present and serving are required for official action of the commission.

Source: SL 2014, ch 47, § 6.



§ 7-9A-7 Removal of member.

7-9A-7. Removal of member. The electronic recording commission may remove an appointed member of the commission for incompetency, dereliction of duty, malfeasance, misfeasance, or nonfeasance in office, or any other good cause.

Source: SL 2014, ch 47, § 7.



§ 7-9A-8 Promulgation of rules.

7-9A-8. Promulgation of rules. The commission shall adopt rules, pursuant to chapter 1-26, to keep the standards and practices of registers of deeds in this state in harmony with the standards and practices of recording offices in other jurisdictions that substantially comply with this chapter and to keep the technology used by registers of deeds in this state compatible with technology used by recording offices in other jurisdictions that substantially comply with this chapter. The electronic recording commission, so far as is consistent with the purposes, policies, and provisions of this chapter, in adopting, amending, and repealing standards shall consider:

(1) Standards and practices of other jurisdictions;

(2) The most recent standards promulgated by national standard-setting bodies;

(3) The views of interested persons and governmental officials and entities;

(4) The needs of counties of varying size, population, and resources; and

(5) Standards requiring adequate information security protection to reasonably ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering.
Source: SL 2014, ch 47, § 8.



§ 7-9A-9 Uniformity of application and construction.

7-9A-9. Uniformity of application and construction. In applying and construing the provisions of this chapter, the commission shall give consideration to the need to promote uniformity of the law with respect to its subject matter among states that enact these provisions.

Source: SL 2014, ch 47, § 9.



§ 7-9A-10 Relation to Electronic Signatures in Global and National Commerce Act.

7-9A-10. Relation to Electronic Signatures in Global and National Commerce Act. This chapter modifies, limits, and supersedes the Federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001, et seq.), as of January 1, 2014, but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)).

Source: SL 2014, ch 47, § 10.






Chapter 10 - County Auditor

§ 7-10-1 Auditor as clerk of county commissioners--Preservation and destruction of records.

7-10-1. Auditor as clerk of county commissioners--Preservation and destruction of records. The county auditor is the clerk of the board of county commissioners and shall keep an accurate record of its official proceedings and carefully preserve all of the documents, books, records, maps, and other papers required to be deposited or kept in his office and carefully perform such other acts and duties as are required by law. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1887, ch 10, § 4; CL 1887, § 649; RPolC 1903, § 885; RC 1919, § 5944; SDC 1939, § 12.0901; SL 1981, ch 45, § 2.



§ 7-10-2 Accounting records maintained--Destruction.

7-10-2. Accounting records maintained--Destruction. The county auditor is required to keep and maintain such accounting records as set forth in the accounting manual prescribed by the auditor-general. However, the county auditor may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1897, ch 28, § 93; RPolC 1903, § 2156; RC 1919, § 5946; SDC 1939, § 12.0902; SL 1975, ch 76, § 2; SL 1981, ch 45, § 3.



§ 7-10-3 Monthly verification of treasurer's accounts--Report to county commissioners--Contents.

7-10-3. Monthly verification of treasurer's accounts--Report to county commissioners--Contents. The county auditor shall also at the close of each calendar month list all cash and cash items in the hands of the county treasurer and at the same time verify the balances in the several bank depositories. He shall make a report of the same to the board of county commissioners at each regular meeting, showing bank balances, the total amount of actual cash, the total amount of checks and drafts which have been in the treasurer's possession not exceeding three days, and he shall make in detail an itemized report of all cash items, checks, and drafts which have been in the treasurer's possession over three days, which report shall be made a part of the county commissioners' proceedings.

Source: SL 1887, ch 10, § 5; CL 1887, § 650; RPolC 1903, § 886; SL 1913, ch 206; SL 1917, ch 235; RC 1919, § 5945; SL 1931, ch 116; SDC 1939, § 12.0903.



§ 7-10-4 Financial reports--Time for preparation and publication--Filing of publication.

7-10-4. Financial reports--Time for preparation and publication--Filing of publication. The county auditor shall prepare by the first day of March of each year a report of the revenues and expenditures of the previous year and the assets, liabilities, and equity of the county as of December thirty-first of the previous year. The report shall be made in the form prescribed by the auditor-general and shall be published within thirty days in the official newspapers of the county. A copy of the publication shall be filed with the auditor-general.

Source: CL 1887, § 1664; SL 1889, ch 48, § 1; RPolC 1903, § 2240; SL 1913, ch 206, § 15; SL 1917, ch 235, § 2; RC 1919, § 5947; SL 1921, ch 167; SDC 1939, § 12.0904; SL 1957, ch 19; SL 1972, ch 43, § 1; SL 1975, ch 76, § 3; SL 1982, ch 60, § 2; SL 1984, ch 47.



§ 7-10-5 General duties relating to elections.

7-10-5. General duties relating to elections. The county auditor shall perform all the duties required of him by law relative to making out and delivering notices of special and general elections, to making abstracts of and canvassing the votes cast at any special or general election, to issuing certificates of election to members of the Legislature, county, and precinct officers, and to forwarding the abstracts of votes cast at general or special elections to the secretary of state.

Source: SL 1881, ch 73, § 1; CL 1887, § 645; RPolC 1903, § 888; RC 1919, § 5950; SDC 1939, § 12.0908.



§ 7-10-6 Call of special election when county commissioners fail to call.

7-10-6. Call of special election when county commissioners fail to call. If the board of county commissioners for any cause fails or refuses to call special elections, the county auditor may provide for and call any special election under any of the statutes of the state in force within such county, upon the petition of a majority of all the registered voters of the county, based upon the total number of registered voters at the last preceding general election preceding such call.

Source: SL 1881, ch 73, § 1; CL 1887, § 645; RPolC 1903, § 888; RC 1919, § 5950; SDC 1939, § 12.0908; SL 1988, ch 63, § 2.



§ 7-10-7 Repealed.

7-10-7. Repealed by SL 1970, ch 43, § 1.



§ 7-10-8 Fees receivable by auditor--Payment into treasury.

7-10-8. Fees receivable by auditor--Payment into treasury. The county auditor is authorized to charge and receive the following fees: for taking and certifying to the acknowledgment of any instrument, twenty-five cents; for administering an oath and certifying to the same, ten cents. All such fees received by the auditor shall be paid into the county treasury and credited to the special salary fund.

Source: PolC 1877, ch 39, § 30; CL 1887, § 1434; RPolC 1903, § 1856; RC 1919, § 5954; SDC 1939, § 12.0911.



§ 7-10-9 Action against auditor and sureties for misconduct or omission of duty.

7-10-9. Action against auditor and sureties for misconduct or omission of duty. An action may be brought against the county auditor and the sureties upon his official bond, in the name of the state and for its use, or for the use of any county or person injured by the misconduct in office of the auditor, or by the omission of any duty required of him by law.

Source: SL 1887, ch 10, § 10; CL 1887, § 655; RPolC 1903, § 891; RC 1919, § 5951; SDC 1939, § 12.0910.



§ 7-10-10 Calculation of adjusted taxes upon cancellation of historical society moratorium--Payment deadline.

7-10-10. Calculation of adjusted taxes upon cancellation of historical society moratorium--Payment deadline. If a county treasurer receives a notice from the State Historical Society Board of Trustees pursuant to § 1-19A-22, the county auditor shall calculate the taxes that would have been paid on such property had the tax moratorium not been in place and send a tax notice to the owner of such property for the difference between the amount of taxes paid on such property since it was given a moratorium and the amount of tax that would have been paid without the tax moratorium. Such taxes shall be paid by November thirtieth of the year the tax notice was provided and, if delinquent, such property may be sold for such taxes.

Source: SL 1992, ch 6, § 2.






Chapter 11 - County Treasurer

§ 7-11-1 Treasurer as collector of taxes--Office at county seat--Duty to receive county money.

7-11-1. Treasurer as collector of taxes--Office at county seat--Duty to receive county money. The county treasurer is the collector of taxes. He shall keep his office at the county seat. It is his duty to receive all money belonging to the county from whatever source derived and other money which by law is directed to be paid to him.

Source: SL 1868-9, ch 25, § 89; PolC 1877, ch 21, §§ 93, 94; CL 1887, §§ 637, 638; RPolC 1903, §§ 874, 875; SL 1913, ch 206; SL 1917, ch 235; RC 1919, § 5925; SDC 1939, § 12.0803.



§ 7-11-2 Premium on treasurer's bond.

7-11-2. Premium on treasurer's bond. Whenever the county treasurer in furnishing the bond required of him by law shall furnish a bond executed by a surety company legally authorized to transact business in this state, upon the approval of such bond by the county commissioners, the county shall pay the premium for such bond.

Source: SL 1911, ch 91, § 1; RC 1919, § 5942; SDC 1939, § 12.0801.



§ 7-11-3 Additional security required of treasurer by county commissioners--Failure to givesecurity creating vacancy in office.

7-11-3. Additional security required of treasurer by county commissioners--Failure to give security creating vacancy in office. The board of county commissioners may require the county treasurer to give additional sureties whenever in its opinion the existing security shall have become insufficient; and such board is authorized to demand and receive from the county treasurer an additional bond as required by law, with good and sufficient security, in such sum as such board may direct whenever in its opinion more money shall have passed or is about to pass into the hands of such treasurer than could be recovered under the penalty in the previous bond. If any county treasurer shall fail or refuse to give such additional security or bond within ten days after having been required so to do, his office shall be considered vacant and another treasurer shall be appointed.

Source: SL 1868-9, ch 25, §§ 101, 102; PolC 1877, ch 28, §§ 97, 98; CL 1887, §§ 1658, 1659; RPolC 1903, §§ 2235, 2236; RC 1919, §§ 6950, 6951; SDC 1939, § 12.0801.



§ 7-11-4 Treasurer charged with tax lists and credited with collections.

7-11-4. Treasurer charged with tax lists and credited with collections. The county treasurer shall be charged with the amount of all tax lists in his hands for collection and credited with the amounts collected thereon and the delinquent list.

Source: SL 1868-9, ch 25, § 89; PolC 1877, ch 21, § 94; CL 1887, § 638; RPolC 1903, § 875; RC 1919, § 5925; SDC 1939, § 12.0803.



§ 7-11-4.1 Immunity from personal liability for bad checks--Conditions.

7-11-4.1. Immunity from personal liability for bad checks--Conditions. A county treasurer may not be held personally liable for insufficient or no account checks issued to him for the licensure of snowmobiles, cars, trucks, trailers, motorcycles, and manufactured homes, if the county treasurer has exercised due diligence and has taken the following steps:

(1) Required positive identification of the individual presenting the check. Such identification shall include, but not be limited to, a valid driver's license;

(2) Within a thirty-day period of receiving notice that the check has been dishonored, instituted a collection process on the check.
Source: SL 1976, ch 70; SL 1992, ch 80, § 1.



§ 7-11-4.2 Bad check--Collection procedure--Removal as asset.

7-11-4.2. Bad check--Collection procedure--Removal as asset. If a county receives an insufficient fund or no account check, the county shall institute a collection procedure. If after one hundred eighty days the county has not received payment for the insufficient fund or no account check, the county treasurer may, with the majority approval of the board of county commissioners, remove the insufficient fund or no account check as an asset of the county.

Source: SL 1983, ch 48; SL 1994, ch 63.



§ 7-11-5 Payment into treasury of funds received by treasurer.

7-11-5. Payment into treasury of funds received by treasurer. It shall be the duty of the county treasurer to account for and pay into the treasury of the county all money, funds, and sums directly or indirectly received by him by virtue of his office and also all sums received by him as interest or compensation for the use, deposit, or forbearance of any county money or funds in his hands or under his control.

Source: SL 1909, ch 21, § 1; RC 1919, § 5940; SDC 1939, § 12.0804.



§ 7-11-6 Warrants of county auditor required for disbursements by treasurer.

7-11-6. Warrants of county auditor required for disbursements by treasurer. All money received by the county treasurer for the use of the county shall be disbursed by him only on the warrant of the county auditor drawn according to law, and all money shall be paid over by him at the time and in the manner provided by law.

Source: SL 1868-9, ch 25, § 89; PolC 1877, ch 21, § 93; CL 1887, § 637; RPolC 1903, § 874; RC 1919, § 5925; SDC 1939, § 12.0803; SL 1975, ch 76, § 4.



§ 7-11-7 Repealed.

7-11-7. Repealed by SL 1975, ch 76, § 12.



§ 7-11-8 Repealed.

7-11-8. Repealed by SL 1970, ch 43, § 1.



§ 7-11-9 Duplicate receipts for miscellaneous collections.

7-11-9. Duplicate receipts for miscellaneous collections. Whenever the treasurer receives any money, warrants, or orders on any account other than taxes charged on the tax duplicate, he shall make out duplicate receipts for the same, one of which shall be delivered to the person paying such money, warrant, or order and the other shall within one week be filed by the treasurer with the auditor in order that the treasurer may be charged with the amount thereof.

Source: SL 1897, ch 28, § 91; RPolC 1903, § 2154; RC 1919, § 5927; SDC 1939, § 12.0807; SL 1975, ch 76, § 5.



§ 7-11-10 , 7-11-11. Repealed.

7-11-10, 7-11-11. Repealed by SL 1975, ch 76, § 12.



§ 7-11-12 Accounting records maintained--Destruction.

7-11-12. Accounting records maintained--Destruction. The county treasurer shall keep and maintain such accounting records as set forth in the accounting manual prepared by the auditor-general. However, the county treasurer may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1868-9, ch 25, § 89; PolC 1877, ch 21, § 94; CL 1887, § 638; RPolC 1903, § 875; SL 1913, ch 206, § 7; SL 1917, ch 235, § 2; RC 1919, § 5925; SDC 1939, § 12.0803; SL 1975, ch 76, § 6; SL 1981, ch 45, § 4.



§ 7-11-13 Repealed.

7-11-13. Repealed by SL 1975, ch 76, § 12.



§ 7-11-14 Collection fees not deducted from taxes received.

7-11-14. Collection fees not deducted from taxes received. The county treasurer shall not deduct from any tax collected by him, any fee for the collection thereof, and the full amount of tax collected shall be credited to the taxing district from which such tax is collected.

Source: SL 1909, ch 171, § 1; RC 1919, § 5943; SL 1919, ch 146; SDC 1939, § 12.0810.



§ 7-11-15 Repealed.

7-11-15. Repealed by SL 1975, ch 76, § 12.



§ 7-11-16 Failure to collect or account for fees as theft.

7-11-16. Failure to collect or account for fees as theft. Any county treasurer who shall neglect or omit to charge or collect the fees allowed for services rendered or shall fail or neglect to keep a record of the same or to make a correct statement thereof to the county auditor, with the intent to evade the provisions of this chapter shall be guilty of theft.

Source: SL 1890, ch 134, § 4; RPolC 1903, § 882; RC 1919, § 5939; SDC 1939, § 12.9909; SL 1981, ch 43, § 4.



§ 7-11-17 Examination of treasurer's books by county commissioners--Settlement andcertification of accounts.

7-11-17. Examination of treasurer's books by county commissioners--Settlement and certification of accounts. The books, accounts, and vouchers of the county treasurer and all money, warrants, or orders remaining in the treasury shall at all times be subject to the inspection and examination of the board of county commissioners; and at the regular meetings of the board in January and July of each year and at such other times as it may direct, he shall settle with it his accounts as treasurer.

He shall exhibit for that purpose all of his books, accounts, and money, and all vouchers relating to the same to be audited and allowed, which vouchers shall be retained by the board as evidence of his settlement and if found correct, the account shall be so certified; if not, he shall be liable on his bond.

Source: SL 1868-9, ch 25, §§ 80, 91; PolC 1877, ch 21, § 95; CL 1887, § 639; RPolC 1903, § 876; RC 1919, § 5932; SDC 1939, § 12.0817.



§ 7-11-18 Action against treasurer and sureties on failure to settle or pay over money.

7-11-18. Action against treasurer and sureties on failure to settle or pay over money. If any county treasurer shall fail to make return or settlement or to pay over all money with which he may stand charged at the time and in the manner prescribed by law, it shall be the duty of the county auditor, on receiving instructions from the state auditor or from the county commissioners, to cause suit to be instituted against such treasurer and his sureties or any of them in the circuit court of his county.

Source: SL 1868-9, ch 25, § 99; PolC 1877, ch 28, § 95; CL 1887, § 1656; RPolC 1903, § 2233; RC 1919, § 6949; SDC 1939, § 12.0802.



§ 7-11-19 Misappropriation of county funds as theft--Liability on official bond.

7-11-19. Misappropriation of county funds as theft--Liability on official bond. The making of profit and converting the same to his private use or benefit, directly or indirectly, by the county treasurer out of any money in the county treasury with the custody of which he is charged, by using, loaning, or depositing the same in any manner, is theft. In addition the treasurer shall also be liable upon his official bond for the profits realized by such unlawful using of such funds.

Source: SL 1897, ch 104, § 4; RPolC 1903, § 352; RC 1919, § 6890; SDC 1939, § 12.9906; SL 1981, ch 43, § 5.






Chapter 12 - Sheriff

§ 7-12-1 Sheriff to preserve the peace--Apprehension of felons--Execution of process.

7-12-1. Sheriff to preserve the peace--Apprehension of felons--Execution of process. The sheriff shall keep and preserve the peace within his county, for which purpose he is empowered to call to his aid such persons or power of his county as he may deem necessary. He must pursue and apprehend all felons, and must execute all writs, warrants, and other process from any court or magistrate which shall be directed to him by legal authority.

Source: SL 1874-5, ch 27, § 68; PolC 1877, ch 21, § 65; CL 1887, § 661; RPolC 1903, § 896; RC 1919, § 5956; SDC 1939, § 12.1001.



§ 7-12-2 Office at county seat--Service and posting of notices.

7-12-2. Office at county seat--Service and posting of notices. The sheriff shall keep his office at the county seat, serve or post all notices he may receive from the county auditor or the board of county commissioners, and perform such other duties as are prescribed by the laws of this state.

Source: SL 1874-5, ch 27, § 69; PolC 1877, ch 21, § 66; CL 1887, § 662; RPolC 1903, § 897; RC 1919, § 5958; SDC 1939, § 12.1001.



§ 7-12-3 Attendance on courts and county commissioners.

7-12-3. Attendance on courts and county commissioners. The sheriff shall attend the sessions of the circuit court and the sessions of the board of county commissioners when required by the board to attend.

Source: SL 1874-5, ch 27, § 68; PolC 1877, ch 21, § 65; CL 1887, § 661; RPolC 1903, § 896; RC 1919, § 5956; SDC 1939, § 12.1001; SL 1981, ch 44, § 8.



§ 7-12-4 Compliance with attorney general's orders--Enforcement of laws.

7-12-4. Compliance with attorney general's orders--Enforcement of laws. It shall be the duty of the sheriff to comply with all orders of the attorney general or his agents and at all times, whether on duty under the call of the attorney general or his agents or not, to see to it as far as may be possible that all the laws of this state and especially all laws relating to alcoholic beverages are faithfully executed and enforced.

Source: SL 1917, ch 355, § 7; RC 1919, § 5957; SDC 1939, § 12.1002.



§ 7-12-5 Information furnished to attorney general and state's attorney--Assistance inprosecution of offenses.

7-12-5. Information furnished to attorney general and state's attorney--Assistance in prosecution of offenses. The sheriff shall furnish to the attorney general or his agents from time to time any information regarding conditions in his county that may be required, and it shall be his duty to inform himself of all violations of the criminal laws of this state, to notify the state's attorney thereof, to file criminal complaints or preliminary informations therefor, and to arrest and assist in the prosecution of persons charged therewith.

Source: SL 1917, ch 355, § 7; RC 1919, § 5957; SDC 1939, § 12.1002.



§ 7-12-6 Deputy sheriff to act on disqualification or incapacity of sheriff--Coroner to servepapers on sheriff.

7-12-6. Deputy sheriff to act on disqualification or incapacity of sheriff--Coroner to serve papers on sheriff. When the sheriff is sued, the coroner shall serve the papers on him, and his return on all papers served by him shall have the same credit as the sheriff's return, and he shall receive the same fees as the sheriff for like services.

When the sheriff is disqualified or incapacitated, a deputy sheriff shall exercise the powers and duties of the office of sheriff so far as such disqualification or incapacity of the sheriff involved same.

Source: SL 1874-5, ch 27, § 88; PolC 1877, ch 21, § 67; CL 1887, § 663; RPolC 1903, § 898; RC 1919, § 5968; SDC 1939, § 12.1101; SL 1968, ch 16, § 3.



§ 7-12-7 Designation of circuit court commissioner to act in absence, inability, ordisqualification of sheriff and coroner.

7-12-7. Designation of circuit court commissioner to act in absence, inability, or disqualification of sheriff and coroner. When both the sheriff and the coroner are absent, disqualified, or otherwise incapacitated, the circuit court in the circuit in which the county is located may, by order, designate any voter as a commissioner of the court to perform the duties required from a sheriff or coroner in any particular case.

Source: SDC 1939, § 12.1101; SL 1968, ch 16, § 3.



§ 7-12-8 Repealed.

7-12-8. Repealed by SL 1985, ch 15, § 3.



§ 7-12-9 Deputies, jailers, and clerks authorized by county commissioners--Compensation.

7-12-9. Deputies, jailers, and clerks authorized by county commissioners--Compensation. If in the judgment of the board of county commissioners, it shall be necessary for the prompt dispatch of business in the office of the sheriff that one or more deputies, jailers or clerks be appointed therein, the board shall by resolution fix the number of such deputies, jailers or clerks and the compensation which they shall receive. The salary of each clerk, jailer and deputy shall be paid out of the county general fund.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1009; SL 1955, ch 20; SL 1963, ch 40, § 4.



§ 7-12-10 Appointment and removal of deputies, jailers, and clerks--Oath and bond.

7-12-10. Appointment and removal of deputies, jailers, and clerks--Oath and bond. The appointment or removal of each deputy, jailer, and clerk shall be made by the sheriff. Each appointment or removal shall be in writing and filed with the county auditor. Each deputy, jailer, and clerk shall qualify by subscribing the official oath and shall give such bond to the board of county commissioners for the discharge of his duties as the board of county commissioners may require.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1009; SL 1955, ch 20; SL 1963, ch 40, § 4; SL 1989, ch 66.



§ 7-12-10.1 Civil service system for deputies in large county--Features of system--Repeal ormodification.

7-12-10.1. Civil service system for deputies in large county--Features of system--Repeal or modification. A county with a population of seventy-five thousand or more may adopt an ordinance establishing a civil service system for its county deputy sheriffs, and provide for the appointment of a civil service board, and prescribe its powers, duties, and compensation. The civil service system shall provide for the suspension or removal of any deputy sheriff for cause, subject to review and affirmance, reversal, or modification of such action by the civil service board. The deputy sheriff may request a hearing before the board at which he may be present in person or by counsel. The ordinance may be repealed or modified by a majority vote of the county commission.

Source: SL 1979, ch 42.



§ 7-12-11 Responsibility of sheriff for deputies, jailers, and clerks--Summary relief from duties.

7-12-11. Responsibility of sheriff for deputies, jailers, and clerks--Summary relief from duties. The sheriff shall be responsible for the acts of each such deputy, jailer, and clerk in the performance of the duties of his office, provided, however, that the sheriff may relieve any deputy, jailer, or clerk of any or all official responsibilities and duties, summarily.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1009; SL 1955, ch 20; SL 1963, ch 40, § 4.



§ 7-12-12 Vehicles and equipment furnished to sheriff by county--Mileage payments not made.

7-12-12. Vehicles and equipment furnished to sheriff by county--Mileage payments not made. Any county may, at the discretion of the board of county commissioners, furnish any motorcycle, automobile, truck or other vehicle, uniforms and other equipment to the sheriff or his deputies, or both, for law enforcement purposes only. In those counties furnishing motor vehicles, notwithstanding the provisions of this chapter for mileage payments in lieu of expenses, no mileage payments may be paid to sheriffs, deputy sheriffs or other county law enforcement personnel for whom motor vehicles are furnished.

Source: SDC 1939, § 12.1012 as enacted by SL 1963, ch 40, § 7; SL 1970, ch 47.



§ 7-12-13 Payment of expenses where vehicle furnished by county.

7-12-13. Payment of expenses where vehicle furnished by county. The sheriff, deputies, and other law enforcement officials of any county which furnishes motor vehicles for law enforcement purposes shall present itemized vouchers showing all receipted expenses, to be approved by the board of county commissioners, for payment by the county treasurer from the county general fund.

Source: SDC 1939, § 12.1012 as enacted by SL 1963, ch 40, § 7.



§ 7-12-14 County reimbursement of expenses on official business.

7-12-14. County reimbursement of expenses on official business. Reimbursement by counties for all necessary and reasonable expenses incurred by county law enforcement personnel while on official business shall be made, including mileage reimbursement for such personnel for whom motor vehicles are not furnished; such reimbursement may not be impaired by §§ 7-12-12 and 7-12-13.

Source: SDC 1939, § 12.1012 as enacted by SL 1963, ch 40, § 7.



§ 7-12-15 Sheriff's salary schedule.

7-12-15. (Text of section effective until January 1, 2015) Sheriff's salary schedule. The board of county commissioners shall establish, by resolution, the salary payable to the sheriff. The salary payable may not be less than the following schedule based upon the most recent decennial federal census of population of counties.

The board of county commissioners may not decrease the salary of the sheriff during consecutive terms of office of the sheriff. Any sheriff having responsibility for managing a full-time jail shall receive an additional ten percent added to the base salary listed in this section.

(Text of section effective January 1, 2015) The board of county commissioners shall establish, by resolution, the salary payable to the sheriff. The salary payable may not be less than the following schedule based upon the most recent decennial federal census of population of counties.

The board of county commissioners may not decrease the salary of the sheriff during consecutive terms of office of the sheriff. Any sheriff having responsibility for managing a full-time jail shall receive an additional ten percent added to the base salary listed in this section.

Source: SDC 1939, § 12.1011; SL 1947, ch 36; SL 1951, ch 23, § 2; SL 1957, ch 21; SL 1959, ch 28; SL 1963, ch 40, § 6; SL 1966, ch 23, § 1; SL 1968, ch 13; SL 1969, ch 22; SL 1972, ch 44, § 1; SL 1974, ch 62; SL 1975, ch 77, § 1; SL 1977, ch 59, § 3; SL 1978, ch 53, § 5; SL 1979, ch 41, § 1; SL 1980, ch 53, § 3; SL 1981, ch 52; SL 1982, ch 61, § 1; SL 1983, ch 39, § 3; SL 1984, ch 44, § 3; SL 1985, ch 46, § 3; SL 1986, ch 63, § 3A; SL 1988, ch 70, § 1; SL 1991, ch 57, § 1; SL 2002, ch 42, §§ 1, 3; SL 2007, ch 37, § 7, eff. Jan. 1, 2008; SL 2007, ch 37, § 8, eff. Jan. 1, 2009; SL 2013, ch 31, § 7, eff. Jan. 1, 2014; SL 2013, ch 31, § 8, eff. Jan. 1, 2015.



§ 7-12-16 Repealed.

7-12-16. Repealed by SL 1985, ch 15, § 3.



§ 7-12-17 Mileage and food allowances unaffected by salary provisions--Deduction for housingfurnished by county.

7-12-17. Mileage and food allowances unaffected by salary provisions--Deduction for housing furnished by county. Nothing in § 7-12-15 or 7-12-16, however, shall be construed to change the reimbursement of the sheriff for costs of mileage incurred while on official business nor to change the fee received by the sheriff for the costs of food for boarding of prisoners. In the event that housing and utilities are furnished by a county to the sheriff, the county board of commissioners is authorized to establish a reasonable value for such quarters, based upon the general level of housing accommodation rentals prevailing at the county seat, and to deduct from the regular salary of the sheriff an equivalent amount therefor.

Source: SDC 1939, § 12.1011 as added by SL 1963, ch 40, § 6; SL 1966, ch 23, § 1; SL 1968, ch 13; SL 1969, ch 22.



§ 7-12-18 Fees and traveling expenses chargeable by sheriff.

7-12-18. Fees and traveling expenses chargeable by sheriff. The sheriff shall charge and remit the following:

(1) For serving an order of arrest with commitment or bail bond and return, twenty-five dollars;

(2) For serving summons, complaint, warrant of attachment, affidavit, notice and undertaking in claim and delivery, or injunction, order to show cause, citation, or other process, and return of the instrument, twenty-five dollars for all such process or instruments served at the same time upon the same person regardless of the capacities in which such person is served. However, for all such process or instruments served upon another such person at approximately the same time at the same place, five dollars;

(3) For serving subpoena for witness, each person, ten dollars;

(4) For traveling expenses in a motor vehicle, a minimum mileage allowance of at least three cents over and above the rate set for state employees by the State Board of Finance but not more than six cents above the rate set for state employees by the State Board of Finance, as determined by the board of county commissioners, for each mile actually and necessarily traveled by motor vehicle. For traveling expenses in a private plane, a mileage allowance of ten cents above the rate set for state employees by the State Board of Finance for each mile actually and necessarily traveled by private plane. However, actual cost may be paid for travel by train, bus, plane, or other commercial vehicle;

(5) For serving writ of execution and return of the instrument, whether satisfied or unsatisfied, thirty-five dollars;

(6) For levying writ of possession, twenty-five dollars. However, if the sale of the property levied upon is not subsequently held, the actual costs or expenses associated with levying writ of possession shall be paid;

(7) For advertisement of sale in newspaper, in addition to printing, twenty-five dollars;

(8) For posting notices of sale of real property, twenty-five dollars, and mileage;

(9) For executing writ or order of partition, twenty-five dollars;

(10) For making deed for land sold on execution or order of sale, fifty dollars except no fee is charged when the deed only requires the sheriff's signature;

(11) In addition to the applicable fees and expenses, a commission on all money received and disbursed by the sheriff on execution or order of sale, order of attachment, decree or on sale of real property or personal property, for each dollar not exceeding four hundred dollars, eleven cents; for each dollar above four hundred dollars, and not exceeding one thousand dollars, seven cents; for each dollar above one thousand dollars, and not exceeding fifteen thousand dollars, five cents; for each dollar above fifteen thousand dollars, and not exceeding twenty-five thousand dollars, three cents. However, in no case may the commission be less than twenty-five dollars. The commissions shall be included as a part of the cost of execution, order of sale, order of attachment, decree, or on sale of real or personal property, which shall be paid by the debtor out of the proceeds. However, in all cases of redemption prior to the sale, the sheriff is entitled to the commission as stated above, to be paid by the redemptioner as a cost of the redemption;

(12) For cases in the circuit court, if persons, in whose favor an execution or order of sale is issued, bid in the property sold on execution or decree, the sheriff or officer making the sale shall receive the following compensation: If the amount for which the property is bid in is one thousand dollars or less, the sum of twenty dollars. If the amount for which the property is bid in is more than one thousand dollars, the sum of fifty dollars;

(13) For making a sale of real property under a foreclosure of mortgage by advertisement, the same fees as for the sale of real property under a judgment of foreclosure and sale of real property; and

(14) If personal property is taken by the sheriff on execution or warrant of attachment and applied in the satisfaction of the debt without sale, the same percentage on the appraised value of the property as in the case of a sale and all additional reasonable and necessary costs and expenses incurred in executing the duties of sheriff including expenses associated with the removal of property from the premises.

No fee may be charged in any action under § 25-10-3, 25-10-6, 22-19A-8, or 22-19A-12.

The fees established pursuant to this section shall be used for law enforcement purposes.

Source: SDC 1939, § 12.1003; SL 1947, ch 35; SL 1957, ch 20; SL 1959, ch 26; SL 1963, ch 40, § 2; SL 1967, ch 16; SL 1969, ch 21; SL 1970, ch 48; SL 1973, ch 46; SL 1974, ch 63; SL 1974, ch 153, § 2; SL 1975, ch 78; SL 1976, ch 71, §§ 1 to 5, 7 to 9; SL 1977, ch 62; SL 1978, ch 57; SL 1978, ch 58, § 1; SL 1981, ch 53; SL 1982, ch 66; SL 1985, ch 204, § 2; SL 1990, ch 54; SL 1996, ch 52; SL 1998, ch 42, § 1; SL 2002, ch 129, § 4; SL 2007, ch 38, § 1.



§ 7-12-18.1 Uncollectable fees removed as assets of county.

7-12-18.1. Uncollectable fees removed as assets of county. Any fee that is charged by a sheriff and is outstanding for three or more years which the sheriff determines is uncollectable may, with the majority approval of the board of county commissioners, be removed as an asset of the county.

Source: SL 1987, ch 70.



§ 7-12-19 Repealed.

7-12-19. Repealed by SL 1981, ch 44, § 9.



§ 7-12-19.1 Fees paid to sheriff--Remittance to county treasurer.

7-12-19.1. Fees paid to sheriff--Remittance to county treasurer. Any person who is charged any fee and traveling expenses by a sheriff shall make payment to the county sheriff including, but not limited to, the fees provided in § 7-12-18. The sheriff shall keep a record of all fees collected and remit the fees to the county treasurer in accordance with the timeframe established by the county commission.

Source: SL 1978, ch 58, § 2; SL 1981, ch 54; SL 1999, ch 32, § 4.



§ 7-12-20 Endorsement of fees for service of process for state or county--Fees not required ofcounty.

7-12-20. Endorsement of fees for service of process for state or county--Fees not required of county. If any sheriff or other officer serves any summons, subpoena, bench warrant, venire, or other process in any action to which the state is a party, the officer shall be required to endorse upon the writ or process or upon a paper attached thereto, at the time he makes his return of service thereon, a statement of his fees for the service, the number of miles traveled, and the amount of his mileage; and in case he shall fail to make his return with the statement and file the same with the clerk of the court from which the process issued, before judgment shall be pronounced in the action to which the process relates, he shall receive no fees for the service, and the county commissioners of the county where the service is performed are prohibited from allowing the same. No fee may be required of a county, its officers or board of county commissioners in any action commenced by the county.

Source: SL 1883, ch 54, § 1; CL 1887, § 1413; RPolC 1903, § 1834; RC 1919, § 5959; SDC 1939, § 12.1005; SL 1984, ch 161, § 6.



§ 7-12-21 Reimbursement of travel expense outside county.

7-12-21. Reimbursement of travel expense outside county. For all necessary expenses incurred as a result of official travel outside the county, not specifically provided for in § 7-12-18, reimbursement shall be made by the board of county commissioners upon presentation of properly itemized vouchers.

Source: SDC 1939, § 12.1007 as added by SL 1963, ch 40, § 3; SL 1968, ch 12; SL 1984, ch 161, § 4.



§ 7-12-22 Prisoner transportation expenses--State reimbursement.

7-12-22. Prisoner transportation expenses--State reimbursement. The county shall pay all necessary expenses, including travel, incurred in the transportation of adult and juvenile prisoners to state correctional institutions. The county may be reimbursed by the state from funds appropriated for such purpose.

Source: SDC 1939, § 12.1007; SL 1959, ch 27; SL 1963, ch 40, § 3; SL 1968, ch 12; SL 1974, ch 64; SL 1975, ch 83, § 1; SL 1989, ch 20, § 64; SL 1996, ch 53, § 1; SL 1996, ch 172, § 72; SL 1999, ch 35, § 1.



§ 7-12-23 Fees and allowances for taking prisoner before judge.

7-12-23. Fees and allowances for taking prisoner before judge. Whenever any person accused of a public offense is taken before a judge in chambers for the purpose of entering a plea of guilty, and shall receive a penitentiary sentence, the sheriff shall be allowed the same fees and expenses as are provided for in §§ 7-12-21 and 7-12-22, to be paid as therein provided. In all such cases when a penitentiary sentence is not imposed, he shall be allowed his actual expenses and four dollars per day for the time necessarily employed in conveying such person to and from the judge by the nearest traveled route, to be paid by the county wherein the alleged offense was committed.

Source: SL 1913, ch 161, § 3; RC 1919, § 5964; SDC 1939, § 12.1008.



§ 7-12-24 Prisoner transportation allowances not considered fees for salary purposes.

7-12-24. Prisoner transportation allowances not considered fees for salary purposes. Reimbursement for expenses paid to the sheriff under §§ 7-12-21 and 7-12-22 may not be considered fees within the meaning of §§ 7-12-15 to 7-12-17, inclusive.

Source: SDC 1939, § 12.1007 as added by SL 1963, ch 40, § 3; SL 1968, ch 12.



§ 7-12-25 Fees deposited in general fund.

7-12-25. Fees deposited in general fund. The sheriff is hereby authorized and directed to remit to the county treasurer all fees collected for deposit in the county general fund.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1010; SL 1951, ch 23, § 1; SL 1963, ch 40, § 5.



§ 7-12-25.1 Fees deposited in joint law enforcement fund if joint commission exists in county.

7-12-25.1. Fees deposited in joint law enforcement fund if joint commission exists in county. Notwithstanding § 7-12-25, all fees and travel expenses charged by the sheriff under the provisions of § 7-12-18 shall be deposited in a fund known as the "joint law enforcement fund," for use only by the joint municipal-county law enforcement commission if such commission exists in the county.

Source: SL 1977, ch 63; SL 1978, ch 58, § 3.



§ 7-12-26 County payment of judgments against sheriff and deputies.

7-12-26. County payment of judgments against sheriff and deputies. All judgments rendered against the sheriff, deputies, and clerks by reason of any official duties performed by the sheriff, deputies, and clerks shall be paid by the board of county commissioners.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1010; SL 1951, ch 23, § 1; SL 1963, ch 40, § 5.



§ 7-12-26.1 Purchase of liability insurance for sheriff, deputies, and employees.

7-12-26.1. Purchase of liability insurance for sheriff, deputies, and employees. Each board of county commissioners may purchase and pay premiums on insurance covering and insuring the sheriff and each deputy and employee of the sheriff. The insurance shall insure against personal liability as a result of errors and omissions in the performance of official duties. The premiums shall be paid from the county general fund.

Source: SL 1970, ch 54; SL 2010, ch 36, § 1.



§ 7-12-27 Reimbursement of sheriff and deputies paid from county general fund.

7-12-27. Reimbursement of sheriff and deputies paid from county general fund. All claims for reimbursement of the sheriff, deputies, and clerks arising from official duties of such county officials, as provided by law, shall be paid from the general fund of the county by the board of county commissioners.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.1010; SL 1951, ch 23, § 1; SL 1963, ch 40, § 5.



§ 7-12-28 Failure to perform duty or account for fees as misdemeanor.

7-12-28. Failure to perform duty or account for fees as misdemeanor. Every sheriff who intentionally fails or refuses to perform any official duty for which a fee is prescribed by law, or who fails or refuses to render a full and true report to the county of all fees charged by his office, is guilty of a Class 1 misdemeanor.

Source: SL 1917, ch 190, § 1; RC 1919, § 5966; SDC 1939, § 12.9911; SL 1978, ch 58, § 4; SL 1981, ch 43, § 6.



§ 7-12-29 Taking and holding animal suspected of being dangerous--Formal determination--Disposal of dangerous animal.

7-12-29. Taking and holding animal suspected of being dangerous--Formal determination--Disposal of dangerous animal. The sheriff may take possession of any animal suspected of being dangerous. The sheriff may hold such animal until a formal determination can be made of the extent of the danger such animal poses. If the animal has attacked or bitten a human or an animal pet, the formal determination shall include consultation with the department of health for the purposes of rabies control. The sheriff may dispose of any animal so determined to be dangerous.

Source: SL 1988, ch 71.






Chapter 13 - County Constables

§ 7-13-1 Appointment and terms of constables--Accountability.

7-13-1. Appointment and terms of constables--Accountability. The board of county commissioners may appoint constables who are registered voters. The constables shall hold office at the pleasure of the board of county commissioners for a term of two years, and until their successors are appointed and qualified. The board of county commissioners may establish guidelines for the accountability of constables.

Source: SL 1920 (SS), ch 38, § 2; SDC 1939, § 12.1501; SL 1961, ch 32, § 1; SL 1979, ch 43; SL 1981, ch 55, § 1.



§ 7-13-2 Jurisdiction and powers of constables for county.

7-13-2. Jurisdiction and powers of constables for county. Such county constables shall have the same powers and jurisdiction throughout the entire county as a township or other constable has within his district; such county constables may serve process and make levies in the same manner and effect as the sheriff, and conduct other official proceedings throughout the county in the same manner and effect as a township or other constable within his district.

Source: SDC 1939, § 12.1501; SL 1961, ch 32, § 1; SL 1973, ch 126, § 1.



§ 7-13-3 Appointment of constables for districts not organized into townships.

7-13-3. Appointment of constables for districts not organized into townships. The board of county commissioners of each organized county having territory therein which is not organized into civil townships shall divide such territory into such number of districts, not exceeding eight, as it shall deem advisable, from each of which districts there may be appointed at the time specified in § 7-13-1, one constable who shall serve for a term of two years.

Source: SL 1901, ch 169, §§ 1, 2; RPolC 1903, § 961; RC 1919, § 6026; SL 1920 (SS), ch 38, § 2; SDC 1939, § 12.1501; SL 1961, ch 32, § 1.



§ 7-13-4 Fees of constables--Record filed with county auditor.

7-13-4. Fees of constables--Record filed with county auditor. County constables may collect the same fees as are allowed sheriffs for like services. The constables shall keep a daily record of all moneys collected and file a copy of that record with the county auditor by the fifteenth day of the following month.

Source: PolC 1877, ch 39, § 19; CL 1887, § 1421; RPolC 1903, § 1839; RC 1919, § 6027; SDC 1939, § 12.1502; SL 1981, ch 55, § 2.






Chapter 14 - Coroner

§ 7-14-1 Fees and expenses allowable to coroner set by board.

7-14-1. Fees and expenses allowable to coroner set by board. The coroner shall receive fees and expenses as set by the board of county commissioners.

Source: SL 1881, ch 75, § 1; CL 1887, § 1414; RPolC 1903, § 1835; RC 1919, § 5974; SL 1933, ch 70; SDC 1939, § 12.1105; SL 1968, ch 16, § 4; SL 1984, ch 44, § 4A; SL 1985, ch 46, § 4; SL 1986, ch 63, § 3; SL 1988, ch 66, § 2; SL 2005, ch 44, § 1.



§ 7-14-2 Reimbursement and source of payment of coroner's expenses.

7-14-2. Reimbursement and source of payment of coroner's expenses. The county coroner shall be reimbursed for all necessary and reasonable expenditures incurred in the discharge of his duty as shall be approved by the board of county commissioners and which shall be paid out of the general fund of the county.

Source: SL 1881, ch 75, § 1; CL 1887, § 1414; RPolC 1903, § 1835; RC 1919, § 5974; SDC 1939, § 12.1105; SL 1968, ch 16, § 4.



§ 7-14-3 Surrender or burial of body viewed by coroner.

7-14-3. Surrender or burial of body viewed by coroner. The coroner shall cause the body of any deceased person which he is called upon to view to be delivered to the person entitled to receive it, if any there be; but if not, he shall cause it to be properly buried and the expense paid from any property found with the body.

Source: SL 1874-5, ch 27, § 103; PolC 1877, ch 21, § 81; CL 1887, § 676; RPolC 1903, § 911; SL 1909, ch 278; RC 1919, § 5969; SDC 1939, § 12.1102.



§ 7-14-4 Offer of body to medical school--Burial if not requisitioned by school.

7-14-4. Offer of body to medical school--Burial if not requisitioned by school. If sufficient property is not found on the body, the coroner shall forthwith give notice to the dean of the department of medicine of the University of South Dakota, specifying in such notice the probable cause of death; and upon the requisition of the dean of such department, he shall forward such body to the university at its expense, within twenty-four hours of the receipt of such requisition. If no such requisition be received within the time stated, it shall be the duty of the coroner to cause the body to be properly buried, and the expense thereof shall be paid by the county from the general fund.

Source: SL 1874-5, ch 27, § 103; PolC 1877, ch 21, § 81; CL 1887, § 676; RPolC 1903, § 911; SL 1909, ch 278; RC 1919, § 5969; SDC 1939, § 12.1102.



§ 7-14-5 Delivery to county treasurer of property found on body--Action for recovery.

7-14-5. Delivery to county treasurer of property found on body--Action for recovery. The coroner must within thirty days after an inquest upon a dead body deliver to the county treasurer any money or other property which may be found upon the body, not expended for burial expenses as provided in § 7-14-3, unless claimed in the meantime by the legal representatives of the decedent. If he fails to do so, the treasurer may proceed against him for its recovery by a civil action in the name of the county.

Source: PolC 1877, ch 21, § 84; CL 1887, § 679; RPolC 1903, § 914; RC 1919, § 5970; SDC 1939, § 12.1103.



§ 7-14-6 Deposit and sale of property found on body--Delivery to decedent's estate.

7-14-6. Deposit and sale of property found on body--Delivery to decedent's estate. Upon the delivery of any property to the treasurer, as provided in § 7-14-5, he must, if it be money, place it to the credit of the county; or, if it be other property, he must within thirty days sell it at public auction, upon reasonable notice, and place the proceeds to the credit of the county. If the money in the treasury be demanded within six years by the legal representatives of the decedent, the treasurer must pay it to them, after deducting the fees and expenses of the coroner and of the county in relation to the matter; or it may be paid at any time thereafter upon the order of the board of county commissioners.

Source: PolC 1877, ch 21, §§ 85, 86; CL 1887, §§ 680, 681; RPolC 1903, §§ 915, 916; RC 1919, §§ 5971, 5972; SDC 1939, § 12.1103.



§ 7-14-7 Coroner to account for property before fees paid.

7-14-7. Coroner to account for property before fees paid. Before auditing and allowing any account of the coroner the board of county commissioners must require from him a statement in writing of any money or other property found upon persons on whom inquests have been held by him, verified by his oath, to the effect that the statement is true, and that the money or property mentioned in it has been delivered to the legal representatives of the decedent or to the county treasurer.

Source: PolC 1877, ch 21, § 87; CL 1887, § 682; RPolC 1903, § 917; RC 1919, § 5973; SDC 1939, § 12.1104.



§ 7-14-8 Salary--Radio.

7-14-8. Salary--Radio. The coroner may receive a salary which shall be set by the board of county commissioners and the coroner may be furnished with a radio by the county capable of transmitting and receiving government bands.

Source: SL 1985, ch 48, § 1.



§ 7-14-9 Appointment and compensation of deputies.

7-14-9. Appointment and compensation of deputies. The coroner may appoint one or more deputies and each deputy shall receive fees and expenses as determined at the discretion of the board of the county commissioners. The deputy coroner may not receive a salary.

Source: SL 1985, ch 48, § 2; SL 2005, ch 45, § 1.



§ 7-14-10 Training programs.

7-14-10. Training programs. Each newly selected county coroner shall participate in the training program established by the Law Enforcement Officers Standards Commission within one year of taking office. Each county coroner shall participate in and successfully complete an advanced or refresher training established by the commission at least every two years.

Source: SL 2010, ch 123, § 3.






Chapter 15 - County Surveyor [Repealed]

CHAPTER 7-15

COUNTY SURVEYOR [REPEALED]

[Repealed by SL 1974, ch 282, § 1]



Chapter 16 - State's Attorney

§ 7-16-1 Election at general election--Oath and bond--Licensed attorney required.

7-16-1. Election at general election--Oath and bond--Licensed attorney required. A state's attorney shall be elected in each organized county of this state at each general election, who shall qualify by taking the oath of office and giving a bond as provided by law.

No person shall be eligible to the Office of State's Attorney who is not duly licensed to practice as an attorney and counselor at law by the Supreme Court of this state.

Source: RPolC 1903, § 9271/2; RC 1919, § 5997; SDC 1939, § 12.1301; SL 1965, ch 27, § 1.



§ 7-16-2 Judicial appointment of acting attorney in event of absence, inability, ordisqualification--Fees.

7-16-2. Judicial appointment of acting attorney in event of absence, inability, or disqualification--Fees. The circuit court, whenever there shall be no state's attorney for the county or when the state's attorney is absent or unable to attend to his duties or is adversely interested or disqualified, may appoint, by an order to be entered in the minutes of the court, some duly licensed attorney and counselor at law to perform for the time being the duties required by law to be performed by the state's attorney and the person so appointed shall thereupon be vested with all the powers of such state's attorney for that purpose; and the circuit court shall, by an order in the minutes of the court, fix his fees therefor, which amount shall be allowed by the board of county commissioners and when so ordered by the court shall be deducted from the salary of the state's attorney. Nothing in this section shall be so construed as to give the court power to permanently fill vacancies in such office.

Source: SL 1883, ch 43, § 7; CL 1887, § 434; SL 1889, ch 59, § 1; RPolC 1903, § 934; SL 1905, ch 90; RC 1919, § 6004; SDC 1939, § 12.1304.



§ 7-16-3 Appointment, qualifications, and powers of deputy attorneys.

7-16-3. Appointment, qualifications, and powers of deputy attorneys. The state's attorney may appoint one deputy or limited deputy who shall be a duly licensed attorney and counselor at law having the qualifications required of state's attorneys, and if authorized by the board of county commissioners by resolution duly entered upon its minutes, the state's attorney may appoint one or more additional deputies or limited deputies, each of whom shall likewise be a duly licensed attorney and counselor at law having the qualifications required of state's attorneys. During such deputyship the person so appointed shall be vested with all the powers of the state's attorney, subject to the control of the state's attorney. A limited deputy shall be vested with only those powers specifically delegated by the state's attorney in writing at the time of his appointment, shall serve at the pleasure of the state's attorney and be under his supervision and control.

Source: SL 1891, ch 108, § 1; RPolC 1903, § 935; SL 1917, ch 191; RC 1919, § 6005; SL 1921, ch 398; SL 1927, ch 194; SDC 1939, § 12.1305; SL 1941, ch 31; SL 1985, ch 50, § 1.



§ 7-16-4 Deputy for desertion and public welfare laws in large counties.

7-16-4. Deputy for desertion and public welfare laws in large counties. In all counties with a population of more than fifteen thousand as shown by the last federal census, the state's attorney shall appoint, and the board of county commissioners must allow a proper compensation as set by a judge of the circuit court for one deputy or limited deputy state's attorney who shall be responsible to assist in the enforcement of the desertion and public welfare laws of this state.

Source: SDC 1939, § 12.1305 as added by SL 1963, ch 42; SL 1985, ch 50, § 2.



§ 7-16-5 Salaries of deputies.

7-16-5. Salaries of deputies. The salaries of the deputy state's attorneys shall be paid in the same manner that the salary of the state's attorney is paid each month.

No deputy state's attorney shall be entitled to receive any salary under the provisions of this section, unless the state's attorney shall, at the same time, attend to and perform the duties of his office as provided by law.

The board of county commissioners may in its discretion allow such compensation for the deputies as it shall deem proper.

Source: SL 1891, ch 108, § 1; RPolC 1903, § 935; SL 1917, ch 191; RC 1919, § 6005; SL 1921, ch 398; SL 1927, ch 194; SDC 1939, § 12.1305; SL 1941, ch 31.



§ 7-16-6 Employment of counsel to assist state's attorney in trial--Employment of state'sattorney or deputy in proceedings outside county.

7-16-6. Employment of counsel to assist state's attorney in trial--Employment of state's attorney or deputy in proceedings outside county. In all criminal cases and in civil cases if the county is a party, if two or more attorneys are employed by the defendant in a criminal case or by the opposite party in civil cases the board of county commissioners may employ counsel to assist the state's attorney in the trial of the cases at the compensation that is agreed upon between the board and counsel. In civil cases or administrative proceedings outside the county if the county or any county officers are named as parties, the board of county commissioners or county officers, if bringing suit in their official capacities or if sued in their individual or official capacities, may employ the county's state's attorney, deputy state's attorney, limited deputy state's attorney or any firm, association or corporation with whom the state's attorney, deputy state's attorney or limited deputy state's attorney is affiliated, to prosecute or defend the actions, and compensation in addition to the state's attorney's salary may be paid for the legal services.

Source: SL 1901, ch 93, § 1; RPolC 1903, § 944; RC 1919, § 6014; SDC 1939, § 12.1306; SL 1983, ch 44, § 2; SL 1985, ch 50, § 3.



§ 7-16-7 Employment of special investigative agents--Qualifications--Compensation--Records.

7-16-7. Employment of special investigative agents--Qualifications--Compensation--Records. The board of county commissioners may by resolution recorded in their minutes, authorize the state's attorney to employ one or more special agents, either continuously or temporarily, to serve upon authorization of the attorney general or his designee, whose duty it shall be to assist the state's attorney in the investigation of crimes. The state's attorney shall inform the attorney general or his designee when special agents are employed or terminated. A special agent shall be a certified law enforcement officer and shall be under the control and direction of the state's attorney. The board of county commissioners, by resolution, shall set a per diem or hourly salary for special agents for actual time worked which shall be paid by the county upon presentation of itemized vouchers approved by the state's attorney. The state's attorney shall maintain offense, investigative and cancellation reports on matters in which he employs special agents in a form substantially similar to those forms used by the division of criminal investigation.

Source: SL 1921, ch 398; SL 1927, ch 194; SDC 1939, § 12.1305; SL 1941, ch 31; SL 1968, ch 14; SL 1979, ch 44.



§ 7-16-7.1 Employment of paralegal and secretarial assistance.

7-16-7.1. Employment of paralegal and secretarial assistance. A state's attorney may employ a paralegal assistant and secretarial assistance as is necessary for the efficient operation of his office. The employment of assistance is subject to prior approval of the board of county commissioners, who shall determine the compensation that the employees receive.

Source: SL 1982, ch 68.



§ 7-16-8 Opinions and advice to county officers--Fees.

7-16-8. Opinions and advice to county officers--Fees. The state's attorney shall give opinions and advice without fee to the board of county commissioners and other civil officers of his county, if requested by the board or officers, upon all matters in which the county is interested or relating to the official duties of the board or officers. However, a part-time state's attorney may receive a fee in addition to the state's attorney's salary for legal services rendered pursuant to contract in behalf of the county or county officers in civil cases and administrative proceedings outside the county, pursuant to § 7-16-6 or to a board or commission acting pursuant to chapter 46A-10A.

Source: SL 1883, ch 43, § 4; CL 1887, § 430; RPolC 1903, § 930; RC 1919, § 6000; SDC 1939, § 12.1302 (1); SL 1983, ch 44, § 5; SL 1986, ch. 378, § 2.



§ 7-16-9 Prosecution and defense of actions for state and county--Proceedings outside countyor in federal court.

7-16-9. Prosecution and defense of actions for state and county--Proceedings outside county or in federal court. The state's attorney shall appear in all courts of his county and prosecute and defend on behalf of the state or his county all actions or proceedings, civil or criminal, in which the state or county is interested or a party. No state's attorney is required to appear in courts outside his county to prosecute and defend on behalf of the state or his county, any action or proceeding, civil or criminal, in which the state or county is interested or a party, except as required under § 7-16-15. If a part-time state's attorney appears in courts outside his county or in federal courts to represent the state or his county, he may receive extra compensation for the legal services pursuant to § 7-16-6.

Source: SL 1883, ch 43, § 2; CL 1887, § 428; RPolC 1903, § 928; RC 1919, § 5998; SDC 1939, § 12.1302 (2); SL 1983, ch 44, § 6; SL 1985, ch 51.



§ 7-16-9.1 Examination of cases where offender committed or released on bail.

7-16-9.1. Examination of cases where offender committed or released on bail. Each state's attorney shall inquire into and make a full examination of all the facts and circumstances of every case where an offender is committed to jail or released on bail.

Source: SL 1895, ch 64, § 6; RCCrimP 1903, § 210; RC 1919, § 4706; SDC 1939 & Supp 1960, § 34.1504; SDCL, § 23-20-8; SL 1978, ch 164, § 8.



§ 7-16-10 Prosecution of preliminary informations before magistrate.

7-16-10. Prosecution of preliminary informations before magistrate. It shall be the duty of the state's attorney, when requested by any magistrate of his county, to appear on behalf of the state before any such magistrate and prosecute all preliminary informations on behalf of the state of which such magistrate shall have jurisdiction.

Source: SL 1883, ch 43, § 3; CL 1887, § 429; RPolC 1903, § 929; RC 1919, § 5999; SDC 1939, § 12.1302 (4).



§ 7-16-11 Attendance and advice to grand jury--Issuance of process.

7-16-11. Attendance and advice to grand jury--Issuance of process. It shall be the duty of the state's attorney whenever required by the grand jury to attend them for the purpose of examining witnesses in their presence or of giving them any advice on any legal matter, and to issue subpoenas or other process to compel the attendance of witnesses.

Source: SL 1883, ch 43, § 11; CL 1887, § 438; RPolC 1903, § 932; RC 1919, § 6002; SDC 1939, § 12.1302 (5).



§ 7-16-12 Repealed.

7-16-12. Repealed by SL 1985, ch 52.



§ 7-16-13 Prosecution of actions by public authorities for child support.

7-16-13. Prosecution of actions by public authorities for child support. It shall be the duty of the state's attorney to commence and prosecute forthwith all actions and proceedings, civil or criminal, brought by the authorities charged with the support of any legitimate or illegitimate child for the recovery and enforcement of support for such child, including actions commenced under chapter 25-9A.

Source: SDC 1939, § 12.1302 (7) as added by SL 1963, ch 41.



§ 7-16-14 Actions against county commissioners for misconduct in office.

7-16-14. Actions against county commissioners for misconduct in office. It shall be the duty of the state's attorney to begin and prosecute a civil action or actions on behalf of the county against the county commissioners, or any one or more of them, for malfeasance in office, misappropriation of public funds, or other misconduct whenever there is reasonable cause therefor and he shall be requested so to do by a written petition signed by fifteen resident taxpayers of the county.

Source: SL 1897, ch 116, § 1; RPolC 1903, § 931; RC 1919, § 6001; SDC 1939, § 12.1302 (3).



§ 7-16-15 Continuation of prosecution or defense after change of venue.

7-16-15. Continuation of prosecution or defense after change of venue. Whenever the venue is changed in any criminal case or in any civil action or proceeding in which his county or the state is interested or a party, it shall be the duty of the state's attorney of the county where such criminal case was commenced, or of the county interested in such civil action or proceeding, to appear and prosecute such criminal case and to prosecute or defend such civil action or proceeding in the county to which the same may be changed.

Source: SL 1883, ch 43, § 2; CL 1887, § 428; RPolC 1903, § 928; RC 1919, § 5998; SL 1927, ch 193; SDC 1939, § 12.1302.



§ 7-16-16 Reimbursement of traveling expenses incurred on official business--Mileageallowances.

7-16-16. Reimbursement of traveling expenses incurred on official business--Mileage allowances. The state's attorney and his deputy and special agents are entitled to receive from the county their necessary traveling and hotel expenses, including necessary telephone and telegraph bills, while traveling for the purpose of making investigations and attending to the duties of their office either within or without the state. The county treasurer shall pay the expenses upon the presentation of itemized vouchers approved by the state's attorney. When the state's attorney or his deputy or special agent uses his own automobile or conveyance, he is entitled to receive not more than the state rate for each mile necessarily traveled.

Source: SL 1921, ch 398; SL 1927, ch 194; SL 1933, ch 70; SDC 1939, § 12.1305; SL 1941, ch 31; SL 1968, ch 14; SL 1978, ch 52, § 2.



§ 7-16-17 Reimbursement of expenses outside county.

7-16-17. Reimbursement of expenses outside county. If the state's attorney of one county shall be requested to go to another county or from one part to another part of his county to transact any business as state's attorney, he shall be paid by his county the amount of his necessary expenses in transacting such business in addition to the salary fixed by the county board.

Source: SL 1883, ch 43, § 6; CL 1887, § 433; RPolC 1903, § 938; RC 1919, § 6008; SDC 1939, § 12.1307.



§ 7-16-18 Extra fees for official business--Representation of private parties--Judicial office--Full-time state's attorney.

7-16-18. Extra fees for official business--Representation of private parties--Judicial office--Full-time state's attorney. Other than fees payable for child support enforcement services upon request of the Department of Social Services under a cooperative agreement with the board of county commissioners, fees payable upon request of the Department of Social Services under a cooperative agreement with the board of county commissioners under the Violence Against Women Act, 42 USC 3796gg et seq. as of January 1, 1997, and fees payable under contract for representation of the county or its officers in civil cases and administrative proceedings outside the county pursuant to § 7-16-6 or fees payable for representation of a board or commission acting pursuant to chapter 46A-10A, the state's attorney may not receive any fee or reward from or on behalf of any prosecutor or other individual for services in any prosecution or business to which it is the state's attorney's official duty to attend, nor be concerned as attorney or counselor for either party, other than for the state or county, in any civil action depending on the same state of facts upon which any criminal prosecution commenced, but undetermined, shall depend. No state's attorney, while in office, is eligible to hold any judicial office. A full-time state's attorney, as defined by § 7-16-19, is not entitled to receive the fees payable for child support enforcement services or services under the Violence Against Women Act provided herein, nor is a full-time state's attorney entitled to extra compensation for representing the county or its officers in civil cases and administrative proceedings outside the county provided herein or for representing a board or commission acting on drainage matters.

Source: SDC 1939, § 12.1307; SL 1977, ch 64, § 1; SL 1983, ch 44, § 3; SL 1986, ch 378, § 3; SL 1997, ch 46, § 1.



§ 7-16-19 Full-time position--Private practice prohibited.

7-16-19. Full-time position--Private practice prohibited. In counties of over fifty thousand population and any other county where the board of county commissioners so designates, the state's attorney shall be a full-time position and the state's attorney may not be counsel or attorney in any action, civil or criminal, in the courts of this state except when acting on behalf of his county or the State of South Dakota.

Source: SDC 1939, § 12.1301 as added by SL 1965, ch 27, § 1; SL 1972, ch 39, § 2; SL 1982, ch 62, § 2.



§ 7-16-19.1 Part-time state's attorney--Office at business address authorized.

7-16-19.1. Part-time state's attorney--Office at business address authorized. The state's attorney of a county not employing a full-time state's attorney may maintain the Office of State's Attorney at his regular business address. The board of county commissioners may provide him an allowance for fixed office overhead expenses in lieu of furnishing office space at the courthouse.

Source: SL 1982, ch 67.



§ 7-16-20 Duplicate receipts issued for fines, penalties, and costs received.

7-16-20. Duplicate receipts issued for fines, penalties, and costs received. It shall be the state's attorney's duty, whenever he shall receive any money for fines, forfeitures, recognizances, penalties, or costs, to deliver to the officer or person paying the same, duplicate receipts, one of which shall be filed by such officer or person in the office of the county treasurer.

Source: SL 1883, ch 43, § 8; CL 1887, § 435; RPolC 1903, § 933; RC 1919, § 6003; SDC 1939, § 12.1308.



§ 7-16-21 Deposit and accounting for fines, penalties, and costs received--Failure to account astheft.

7-16-21. Deposit and accounting for fines, penalties, and costs received--Failure to account as theft. The state's attorney shall pay over to the county treasurer all money he may receive as such state's attorney within ten days after he receives it and shall file with the county auditor a complete list of the amount so paid showing all fees and costs received in civil actions in which the county is the successful party, as well as all fines, recognizances, forfeitures, penalties, or costs received by him, specifying in each instance the name of each person from whom he may have received such money, the particular amount paid by each person, and the cause for which each payment was made. A state's attorney who neglects to account for or pay over the money received by him as required by this section is guilty of theft.

Source: SL 1883, ch 43, §§ 9, 10; SL 1885, ch 45, § 1; CL 1887, §§ 431, 436, 437; SL 1889, ch 60, § 3; RPolC 1903, §§ 937, 939, 940, 945; RC 1919, §§ 6009, 6010; SDC 1939, §§ 12.1308, 12.9913; SL 1981, ch 43, § 7.



§ 7-16-22 Action on attorney's bond for recovery of money received.

7-16-22. Action on attorney's bond for recovery of money received. It shall be the duty of the county treasurer, in his official name and capacity, to cause an action to be instituted upon the bond of such state's attorney for the recovery of the money so received and unpaid by him.

Source: SL 1883, ch 43, § 10; CL 1887, § 437; RPolC 1903, § 940; RC 1919, § 6010; SDC 1939, § 12.1308.



§ 7-16-23 Fees and costs in addition to salary--Full-time state's attorney.

7-16-23. Fees and costs in addition to salary--Full-time state's attorney. Other than fees for child support enforcement services made upon the request of the Department of Social Services to a state's attorney under a cooperative agreement with the board of county commissioners, fees payable upon request of the Department of Social Services under a cooperative agreement with the board of county commissioners under the Violence Against Women Act, 42 USC 3796gg et seq. as of January 1, 1997, and fees payable under contract for representation of the county or its officers in civil cases and administrative proceedings outside the county pursuant to § 7-16-6, a board of county commissioners may not give or pay any fees or costs to a state's attorney as part of a salary or in addition to a salary. However, each board shall participate in the costs of the prosecution and enforcement by the state's attorney of support obligations against any responsible parent, whether of a civil or criminal nature, on a fee for service basis with the Department of Social Services. The fee is paid to the state's attorney in addition to any other compensation of the state's attorney for the performance of other public duties. A full-time state's attorney, as defined by § 7-16-19, is not entitled to receive the fees payable for child support enforcement services or services under the Violence Against Women Act authorized by this section nor is a full-time state's attorney entitled to extra compensation for representation of the county or its officers in civil cases and administrative proceedings outside the county pursuant to § 7-16-6.

Source: SDC 1939, § 12.1308; SL 1977, ch 64, § 2; SL 1978, ch 59; SL 1983, ch 44, § 4; SL 1997, ch 46, § 2.



§ 7-16-24 Consolidation of office of state's attorney to create office of regional prosecutor.

7-16-24. Consolidation of office of state's attorney to create office of regional prosecutor. Any board of county commissioners may by resolution propose to consolidate the office of state's attorney with any other county or counties to create an office of regional prosecutor. The board of county commissioners may negotiate and enter into an agreement concerning the services and functions of the office of the regional prosecutor.

Source: SL 1996, ch 54, § 1.



§ 7-16-25 Establishment of office of regional prosecutor--Notice requirement--Option towithdraw from or modify agreement--Election of state's attorney.

7-16-25. Establishment of office of regional prosecutor--Notice requirement--Option to withdraw from or modify agreement--Election of state's attorney. Any board of county commissioners entering into an agreement establishing the office of regional prosecutor shall give notice before January first of the year of the next general election in which the state's attorney would be elected. Any party to the agreement may give notice of its intent to withdraw from the agreement or to modify the terms of the agreement at any time before January first of the year of the next general election in which the regional prosecutor would be elected. Any county withdrawing from such an agreement, and not entering another, shall proceed to the election of a state's attorney.

Source: SL 1996, ch 54, § 2.



§ 7-16-26 Agreement to create office of regional prosecutor--Specifications of office.

7-16-26. Agreement to create office of regional prosecutor--Specifications of office. Any two or more counties entering into an agreement to create an office of regional prosecutor may specify the following:

(1) The duties of the regional prosecutor on matters such as civil and criminal matters;

(2) The precise organization, composition, and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto;

(3) The purposes, powers, rights, objectives, and responsibilities;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor;

(5) The rate of compensation and the method of reimbursement for expenses;

(6) The location of the office;

(7) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(8) Any other related matters.
Source: SL 1996, ch 54, § 3.



§ 7-16-27 Election district for office of regional prosecutor.

7-16-27. Election district for office of regional prosecutor. For purposes of §§ 7-16-24 to 7-16-30, inclusive, the election district for the office of regional prosecutor includes the total election boundaries of each county entering an agreement for merging the functions of the state's attorney.

Source: SL 1996, ch 54, § 4.



§ 7-16-28 Election of state's attorney for office of regional prosecutor--Oath of office, bond andeligibility requirements.

7-16-28. Election of state's attorney for office of regional prosecutor--Oath of office, bond and eligibility requirements. A state's attorney shall be elected for each office of regional prosecutor of this state every fourth year during the general election, who shall qualify by taking the oath of office and giving a bond as provided by law. No person is eligible to the office of regional prosecutor who is not duly licensed to practice as an attorney and counselor at law by the Supreme Court of this state.

Source: SL 1996, ch 54, § 5.



§ 7-16-29 Application of chapter.

7-16-29. Application of chapter. The provisions of chapter 7-16 shall generally apply to any attorney elected to represent the office of regional prosecutor.

Source: SL 1996, ch 54, § 6.



§ 7-16-30 Amendment or modification of regional prosecutor agreement--Existing and futureterms.

7-16-30. Amendment or modification of regional prosecutor agreement--Existing and future terms. A regional prosecutor agreement may be amended or modified as to the existing term only with the consent of all counties that are party to the agreement and the serving regional prosecutor. A regional prosecution agreement may be amended or modified as to the future terms only with the consent of all counties that are party to the agreement.

Source: SL 1996, ch 54, § 7.



§ 7-16-31 Residency requirements for state's attorney in counties with low population.

7-16-31. Residency requirements for state's attorney in counties with low population. In any county with a population of less than five thousand persons, no state's attorney is disqualified from holding office for failure to be a resident of that county if the state's attorney is a resident of a county which is contiguous to the county in which the state's attorney holds such office.

Source: SL 2004, ch 69, § 1.






Chapter 16A - Public Defender

§ 7-16A-1 Establishment of office by commissioners' resolution.

7-16A-1. Establishment of office by commissioners' resolution. Each board of county commissioners may, by resolution, establish and maintain an office of public defender to fulfill the requirements of § 23A-40-7.

Source: SL 1978, ch 152, § 1.



§ 7-16A-2 Joint office established by two or more counties.

7-16A-2. Joint office established by two or more counties. If a board of county commissioners elects to establish and maintain an office of public defender, it may join with the board of county commissioners of one or more other counties to jointly establish and maintain an office of public defender. In that case the participating counties shall be treated for the purpose of this chapter as if they were one county.

Source: SL 1978, ch 152, § 6.



§ 7-16A-3 Provisions by establishing board for office.

7-16A-3. Provisions by establishing board for office. If a board of county commissioners elects to establish an office of public defender it shall:

(1) Prescribe the qualifications of the public defender, the term of office and the rate of annual compensation; and

(2) Provide for the establishment, maintenance, and support of the office.
Source: SL 1978, ch 152, § 1.



§ 7-16A-4 Advisory committee to be established--Composition--Chairman.

7-16A-4. Advisory committee to be established--Composition--Chairman. A public defender advisory committee shall be established whenever an office of public defender is established. A committee shall consist of the following members:

(1) One person not admitted to the practice of law, not an employee of the county, and not a law enforcement officer, who shall be appointed by the county commissioners of the originating county;

(2) Two members of the board of county commissioners of the county, or if two or more counties are participating, one commissioner from each county, who shall be appointed by the chairman of the board of county commissioners of each county;

(3) Two attorneys practicing in the county or one attorney, if available, from each county, if two or more counties are participating in the plan, who shall be appointed by the presiding judge of the county's circuit court.

The committee shall elect one of its members as chairman.

Source: SL 1978, ch 152, § 2; SL 1983, ch 45, § 1.



§ 7-16A-5 Appointment and qualifications of public defender.

7-16A-5. Appointment and qualifications of public defender. The advisory committee shall appoint and dismiss the public defender. To be appointed, a person shall be licensed to practice law in this state, be competent to counsel and defend a person charged with a crime, and have basic knowledge of, and experience in, criminal law.

Source: SL 1978, ch 152, §§ 3, 4; SL 1983, ch 45, § 2.



§ 7-16A-6 Employment of personnel for defender's office--Administration.

7-16A-6. Employment of personnel for defender's office--Administration. If an office of public defender has been established, the board of county commissioners may employ, on recommendation by the public defender and in the manner and at the compensation prescribed by the advisory committee, such assistant public defenders, clerks, investigators, stenographers, and other persons as the advisory committee considers necessary for carrying out the public defender's duties. The employees shall serve at the pleasure of the public defender. Such employees and the public defender shall, for administrative purposes, be considered to be employees of the county which administers the public defender fund.

Source: SL 1978, ch 152, § 7.



§ 7-16A-7 Qualifications of assistant defenders--Assignment to cases.

7-16A-7. Qualifications of assistant defenders--Assignment to cases. An assistant public defender, before employment, must be licensed to practice law in this state and be competent to counsel and defend a person charged with a crime. A public defender may assign and substitute his assistant public defenders to cases referred to the office of the public defender without prior approval of the court.

Source: SL 1978, ch 152, §§ 7, 11.



§ 7-16A-8 Facilities and supplies for office.

7-16A-8. Facilities and supplies for office. If an office of public defender has been established the board of county commissioners shall provide appropriate facilities, including office space, furniture, equipment, books, postage, supplies, and interviewing facilities in the jail, necessary for carrying out the public defender's duties.

Source: SL 1978, ch 152, § 8.



§ 7-16A-9 Persons to be represented--Services provided.

7-16A-9. Persons to be represented--Services provided. A public defender and his assistants shall represent any indigent person who is:

(1) Detained by a law enforcement officer without charge or judicial process;

(2) Arrested or charged with having committed a crime or of being a juvenile delinquent;

(3) Detained under a conviction of a crime, juvenile delinquency, or mental illness; or

(4) Otherwise an indigent person entitled to representation by law, to the same extent as a person having his own counsel, and with the necessary services and facilities of representation, including investigation and other preparation, authorized or approved by a court.
Source: SL 1978, ch 152, § 9.



§ 7-16A-10 Proceedings in which indigents represented--Co-counsel.

7-16A-10. Proceedings in which indigents represented--Co-counsel. An indigent person who is entitled to be represented by a public defender shall be counseled and defended at all stages of the matter beginning with the earliest time when a person providing his own counsel would be entitled to be represented by an attorney, including the revocation of probation or parole, appeal, and any other post-conviction proceeding that the public defender and the indigent consider appropriate, unless the court in which a proceeding is brought determines that it is not a proceeding that a reasonable person with adequate means would be willing to bring at his own expense. Representation may include co-counsel or associate counsel in appropriate cases.

Source: SL 1978, ch 152, § 9.



§ 7-16A-11 Representation restricted to state courts--Federal matters excepted--Compensationpaid by federal courts.

7-16A-11. Representation restricted to state courts--Federal matters excepted--Compensation paid by federal courts. This chapter applies only to representation in the courts of this state, except that it does not prohibit a public defender from representing an indigent person in an action seeking relief other than the recovery of money damages in a federal court of the United States, if;

(1) The matter arises out of or is related to an action pending or recently pending in a court of criminal jurisdiction of the state;

(2) Representation is under a plan of the United States District Court as required by the Criminal Justice Act of 1964 (18 U.S.C. § 3006A) and is approved by the board of county commissioners;

(3) The matter arises out of an action pending in the juvenile courts of this state; or

(4) The matter arises out of an action pending for the involuntary commitment to the state hospital.

Any compensation paid by a federal court of the United States shall be placed directly in the public defender fund.

Source: SL 1978, ch 152, § 16.



§ 7-16A-12 Assignment of substitute when public defender unable to perform--Duty--Compensation of substitute.

7-16A-12. Assignment of substitute when public defender unable to perform--Duty--Compensation of substitute. If at any stage of proceedings, including appeal or other post-judgment proceedings, a public defender is unable to represent an indigent person, because of a conflict of interest or other good cause, the court concerned may assign a substitute private attorney to represent him.

A substitute attorney has the same duty to the indigent person as the public defender for whom he is substituted. The court shall prescribe reasonable compensation for the substitute attorney and approve the expenses necessarily made by him for the defense of the indigent person in the manner prescribed in § 23A-40-8.

Source: SL 1978, ch 152, § 10.



§ 7-16A-13 Extension to representation in municipal ordinance violations--Contributions bymunicipality.

7-16A-13. Extension to representation in municipal ordinance violations--Contributions by municipality. The governing body of a municipality situated in a county in which an office of public defender has been established, may request the board of county commissioners of the county to extend the duties of the public defender to represent all indigent persons who are subject to proceedings for a violation of the ordinances of the municipality. On receipt of the request, the board of county commissioners shall adopt a resolution so extending the duties of the public defender. The contribution that the municipality shall make toward the expenses of the public defender whose duties include the municipality, shall be set and paid as provided by written contract of the board of county commissioners and the governing body of the municipality involved.

Source: SL 1978, ch 152, § 5.



§ 7-16A-14 Payment of expenses directly related to particular cases.

7-16A-14. Payment of expenses directly related to particular cases. Any direct expense, including the cost of a transcript or substitute for a transcript, that is necessarily incurred in representing an indigent under this chapter shall be paid by the municipality or county on behalf of which the service is performed.

Source: SL 1978, ch 152, § 13.



§ 7-16A-15 Apportionment of expenses not otherwise allocable.

7-16A-15. Apportionment of expenses not otherwise allocable. If two or more jurisdictions jointly establish an office of public defender, the expenses not otherwise allocable among the participating jurisdictions, unless otherwise agreed upon, shall be allocated on the basis of population according to the most recent federal decennial census.

Source: SL 1978, ch 152, § 14.



§ 7-16A-16 County appropriations for public defender fund--Administration and accounting forfund--Private contributions.

7-16A-16. County appropriations for public defender fund--Administration and accounting for fund--Private contributions. The board of county commissioners of each county participating in a public defender plan shall annually appropriate money from the general fund to administer the public defender. The funds appropriated by the participating counties shall be placed in a public defender fund which shall be administered by the county originating the public defender plan, unless otherwise agreed upon by the participating boards of county commissioners. Private contributions for the support of the office may be accepted and placed in the fund. The county administering the fund shall give an annual accounting to other participating counties.

Source: SL 1978, ch 152, § 12; SL 1985, ch 77, § 4.



§ 7-16A-17 Monthly report to circuit court for setting liens--Disposition of funds collected fromliens.

7-16A-17. Monthly report to circuit court for setting liens--Disposition of funds collected from liens. Each public defender shall submit, at least monthly, to the presiding judge of his circuit court, a list of cases disposed of by his office for the purpose of setting the liens required by § 23A-40-9. Any funds collected from public defender liens pursuant to the provisions of § 23A-40-9 shall be placed in the public defender fund to carry out the provisions of this chapter.

Source: SL 1978, ch 152, § 15.



§ 7-16A-18 Records maintained by public defender--Annual report to advisory committee.

7-16A-18. Records maintained by public defender--Annual report to advisory committee. A public defender shall keep appropriate records for each indigent represented by his office. A public defender shall submit an annual report to his advisory committee showing the number of persons represented by his office, the crimes involved, the outcome of each case, and the expenditures made in carrying out his responsibilities.

Source: SL 1978, ch 152, § 17.






Chapter 16B - County Legal Expense Relief Program

§ 7-16B-1 to 7-16B-12. Repealed.

7-16B-1 to 7-16B-12. Repealed by SL 1992, ch 55, § 11.



§ 7-16B-13 County legal expense relief fund established--Administration.

7-16B-13. County legal expense relief fund established--Administration. There is established at the association of county commissioners a county legal expense relief fund administered by the board created pursuant to § 7-16B-22. Expenditures from the fund shall be approved by the board.

Source: SL 1992, ch 55, § 1; SL 1995, ch 40; SL 2010, ch 37, § 1.



§ 7-16B-14 Request for participation fund--Minimum number of participating counties requiredfor chapter to become effective--Time limit.

7-16B-14. Request for participation fund--Minimum number of participating counties required for chapter to become effective--Time limit. A majority of the members-elect of the county commission shall pass a resolution requesting participation in the county legal expense relief fund before November 1, 1993, to initially be considered a participating county for the purposes of this chapter. If less than thirty-five of the counties in the state have passed resolutions requesting participation in this chapter before November 1, 1993, this chapter does not become effective. Each board of county commissioners shall by resolution take official action on whether the county will participate in the county legal expense relief fund. Such resolution shall be sent to the Office of the South Dakota Association of County Commissioners.

Source: SL 1992, ch 55, § 2; SL 1993, ch 66, § 1.



§ 7-16B-15 Promulgation of rules.

7-16B-15. Promulgation of rules. If thirty-five or more counties elect to participate in the county legal expense relief fund prior to November 1, 1993, the board established in § 7-16B-22 shall establish administrative rules pursuant to chapter 1-26 regarding the procedure and requirements for allowing additional counties to participate in the fund, the procedure and requirements for allowing participating counties to withdraw from the fund and other policies to facilitate the administration, distributions, and assessments associated with the fund.

Source: SL 1992, ch 55, § 3; SL 1993, ch 66, § 2.



§ 7-16B-16 Application for funds--Qualifying amount of expenses.

7-16B-16. Application for funds--Qualifying amount of expenses. Any participating county may apply to the board for funds from the county legal expense relief fund if that county has incurred expenses related to any one criminal prosecution resulting in a court trial that are in excess of twenty-five thousand dollars.

The application shall include such information as the board may prescribe. No claim may be paid for any legal expenses related to a criminal prosecution resulting in a court trial which were incurred before July 1, 1994.

Source: SL 1992, ch 55, § 4; SL 1993, ch 66, § 3; SL 1995, ch 41, § 1.



§ 7-16B-17 Approval of application and disbursements--Amount.

7-16B-17. Approval of application and disbursements--Amount. The board established pursuant to § 7-16B-22 shall determine if the application is in order and the claim is justified and may approve disbursements to the county for ninety percent of any expenses related to any one criminal prosecution resulting in a court trial which qualifies pursuant to § 7-16B-16 and may continue to reimburse the county for ninety percent of the expenses for that trial. Reimbursement pursuant to this section shall be made only upon that portion of the legal expenses related to such criminal prosecution resulting in a court trial which is in excess of the qualifying amount set forth in § 7-16B-16.

Source: SL 1992, ch 55, § 5; SL 1995, ch 41, § 2.



§ 7-16B-18 Series of trials as one trial.

7-16B-18. Series of trials as one trial. A series of trials arising out of a single incident shall be considered as one court trial in applying the provisions of §§ 7-16B-16 and 7-16B-17.

Source: SL 1992, ch 55, § 6.



§ 7-16B-19 Calculation of disbursements and each county's share--Certification of assessment.

7-16B-19. Calculation of disbursements and each county's share--Certification of assessment. Prior to January thirty-first, the board shall calculate the actual disbursements from the county legal expense relief fund in the previous calendar year and shall compute each participating county's share utilizing the formula established in § 7-16B-20. The board shall certify each participating county's share of the total assessment to the county auditor before the last day of January, April, July, and October. Each participating county shall remit its share of the county legal expense relief fund to the board within thirty days of certification.

Source: SL 1992, ch 55, § 7; SL 2012, ch 52, § 1.



§ 7-16B-19.1 Supplemental assessment if fund reserve is likely to be depleted.

7-16B-19.1. Supplemental assessment if fund reserve is likely to be depleted. If it appears to the board that the county legal expense relief fund reserve is likely to be completely depleted, the board may determine a supplemental assessment is required and shall compute each participating county's share utilizing the formula established in § 7-16B-20. The board shall certify each participating county's share of the supplemental assessment to the county auditor. Each participating county shall remit its share of the supplemental assessment to the board within thirty days of certification.

Source: SL 2012, ch 52, § 2.



§ 7-16B-20 Factors utilized in computing participating county's share of fund.

7-16B-20. Factors utilized in computing participating county's share of fund. Each participating county's share of the county legal expense relief fund shall be computed utilizing the following factors:

(1) The percent of the total population of the participating counties in the state which reside in the county excluding individuals not subject to the jurisdiction of the unified judicial system; and

(2) The percent of the true and full assessed value of the participating counties in the state associated with the county as determined by the Department of Revenue.

Each participating county's share of the county legal expense relief assessment shall be calculated by multiplying the average of the two factors by the total assessment.

Source: SL 1992, ch 55, § 8.



§ 7-16B-21 Acceptance of gifts, contributions or funds authorized.

7-16B-21. Acceptance of gifts, contributions or funds authorized. The board may accept any gifts, contributions, or funds obtained from any other source for the purpose of carrying out the provisions of this chapter. The administration and expenditure of these funds shall be in accordance with this chapter.

Source: SL 1992, ch 55, § 9.



§ 7-16B-22 County legal expense relief board established--Appointment and term of members--Payment of board's costs.

7-16B-22. County legal expense relief board established--Appointment and term of members--Payment of board's costs. There is established a county legal expense relief board to consist of five county commissioners from participating counties appointed by the executive board of the association of county commissioners established pursuant to § 7-7-28. The executive board of the association may appoint an alternate board member to serve when the county legal expense relief board does not have a quorum at meeting. The alternate board member may be a county commissioner or a county manager appointed pursuant to § 7-8A-4. Board members shall serve staggered terms of four years or until their term as county commissioner has expired. Per diem costs for the board shall be established by the executive board of the association and shall be paid from funds collected by the association.

Source: SL 1992, ch 55, § 10; SL 2011, ch 38, § 1.






Chapter 17 - Government Of Unorganized Counties [Repealed]

CHAPTER 7-17

GOVERNMENT OF UNORGANIZED COUNTIES [REPEALED]

[Repealed by SL 1974, ch 153, § 60; SL 1979, ch 45, §§ 1, 2; SL 1985, ch 15, § 3]



Chapter 18 - Corporate Powers And Obligations Of Counties

§ 7-18-1 County as body corporate--Party in court.

7-18-1. County as body corporate--Party in court. Each county is a body corporate for civil and political purposes only, and as such may sue and be sued, plead and be impleaded, in any court in this state.

Source: SL 1874-5, ch 27, § 28; PolC 1877, ch 21, § 13; CL 1887, § 572; RPolC 1903, § 795; RC 1919, § 5791; SL 1935, ch 79; SDC 1939, § 12.1801; SL 1985, ch 15, § 23.



§ 7-18-2 Seal of county.

7-18-2. Seal of county. The board of county commissioners shall procure and keep a seal with such emblems and devices as it may think proper, which shall be the seal of the county, and no other seal shall be used by the county auditor.

Source: SL 1874-5, ch 27, §§ 38, 39; PolC 1877, ch 21, § 17; CL 1887, § 578; RPolC 1903, § 817; RC 1919, § 5868; SDC 1939, § 12.1802.



§ 7-18-3 Designation of official newspapers for county--Publication of board proceedings andnotices.

7-18-3. Designation of official newspapers for county--Publication of board proceedings and notices. At its regular meeting in January of each year the board of county commissioners shall designate three legal newspapers printed in the county as official newspapers. If there are not three legal newspapers within the county, then as many newspapers that are legal newspapers. The board shall publish a full and complete report of all its official proceedings at all regular and special meetings and shall publish proceedings as soon after any meeting as practicable. The board shall pay for publishing the proceedings at a rate not to exceed ninety percent of the legal line rates for weekly newspapers and not to exceed the legal line rate for daily newspapers, as provided in chapter 17-2.

All notices required by law to be published by the county auditor shall also be published in the official newspapers. If any notice includes a legal description of property outside the incorporated limits of a municipality, the notice may include a physical description of the property from the nearest incorporated municipality.

Source: SL 1874-5, ch 25, § 1; PolC 1877, ch 21, § 54; CL 1887, § 619; SL 1901, ch 97, § 1; RPolC 1903, § 859; RC 1919, § 5895; SL 1919, ch 151; SL 1921, ch 170; SDC 1939, § 12.1807; SL 1947, ch 41; SL 1957, ch 26; SL 1963, ch 47; SL 2009, ch 29, § 1.



§ 7-18-3.1 Names of poor relief recipients not published.

7-18-3.1. Names of poor relief recipients not published. The name of any person receiving or who is entitled to poor relief as provided in chapter 28-13 shall not be published as a part of the minutes of county commissioners meetings as provided in § 7-18-3.

Source: SL 1975, ch 79, § 1.



§ 7-18-4 Affidavit of official publications--Location of official newspapers.

7-18-4. Affidavit of official publications--Location of official newspapers. The editor, publisher, or foreman of each official newspaper, shall file or cause to be filed with the county auditor an affidavit of publication, executed in due form, of all legal official publications so made; provided, however, that not more than two newspapers within the same municipality shall be so designated, if there are other legal newspapers published elsewhere within the county.

Source: SL 1874-5, ch 25, § 1; PolC 1877, ch 21, § 54; CL 1887, § 619; SL 1901, ch 97, § 1; RPolC 1903, § 859; RC 1919, § 5895; SL 1919, ch 151; SL 1921, ch 170; SDC 1939, § 12.1807; SL 1947, ch 41; SL 1957, ch 26; SL 1963, ch 47.



§ 7-18-5 Transmission of commissioners' proceedings to official newspapers.

7-18-5. Transmission of commissioners' proceedings to official newspapers. It shall be the duty of the county auditor to make a full and complete report of the proceedings of each regular and special meeting of the board, and to transmit the same to the publishers of the official newspapers. Such report shall be made out and transmitted within one week from the time such meeting is held.

Source: CL 1887, § 620; SL 1895, ch 54, § 1; RPolC 1903, § 860; RC 1919, § 5896; SDC 1939, § 12.1807; SL 1947, ch 41; SL 1957, ch 26; SL 1963, ch 47.



§ 7-18-6 to 7-18-6.4. Repealed.

7-18-6 to 7-18-6.4. Repealed by SL 1986, ch 4, § 8.



§ 7-18-7 Tax levy to pay judgment against county--County property exempt from process.

7-18-7. Tax levy to pay judgment against county--County property exempt from process. If any judgment is obtained against a county, the board of county commissioners may, at any time after the expiration of six months from the rendition of the judgment, assess and collect a sufficient amount of revenue to pay off and discharge the judgment. The property of the county and of persons owning property situated or liable to taxation therein may not be subject to judgment lien or liens, nor to seizure or sale upon execution or other process of any court. The levy authorized by this section is in addition to the levy authorized in § 10-12-21.

Source: SL 1874-5, ch 27, § 29; PolC 1877, ch 21, § 14; SL 1881, ch 54, § 1; CL 1887, § 573; RPolC 1903, § 796; RC 1919, § 5792; SDC 1939, § 12.1805; SL 1985, ch 77, § 5.



§ 7-18-8 Liability insurance and agreements obtained for county--Protection for officers andemployees.

7-18-8. Liability insurance and agreements obtained for county--Protection for officers and employees. Any board of county commissioners may obtain and pay for all forms of liability insurance, or in lieu thereof, make other arrangements, including entering into agreements with others, which agreements may create separate legal or administrative entities pursuant to chapter 1-24, to protect and assist the county in meeting obligations arising from such acts or omissions for which the county may be legally liable. The liability insurance coverage or other arrangement obtained shall protect the county officers and employees in the performance of official duties and against acts committed by them that could be reasonably considered to be within the scope of their official duties.

Source: SL 1949, ch 28; SDC Supp 1960, § 12.1810; SL 1975, ch 80; SL 1978, ch 50, § 1; SL 1987, ch 75, § 2.



§ 7-18-9 Condemnation of private property by county--Resolution of necessity.

7-18-9. Condemnation of private property by county--Resolution of necessity. The board of county commissioners is authorized to condemn private property for public purposes in the manner and to the extent hereinafter provided.

Whenever the board of county commissioners shall deem it necessary to condemn private property for the purpose of opening, constructing, changing, relocating, maintaining, repairing, or extending any highway or bridge within its county, or for the purpose of erecting, repairing, or extending any courthouse, jail, or other public building, and of acquiring other or additional ground therefor, or for the purpose of providing cut slopes, borrow pits, or channel changes, or to afford unobstructed vision on said highways in said county at any point of danger to public travel, for right-of-way and borrow pit, or for the purpose of making any other public improvement or to acquire private property for any public use authorized by law, such board shall by resolution and order declare such appropriation necessary to be made, stating the purpose thereof and the extent of such appropriation, and thereupon proceedings for such condemnation and appropriation shall be had as provided by law.

Nothing herein shall be construed as authorizing county commissioners to condemn property for county courthouse or jail site until a majority of the voters of a county shall have voted in favor of the erection of a courthouse or jail.

Source: SL 1913, ch 152, §§ 1, 2; RC 1919, §§ 5805, 5806; SDC 1939, § 12.1806; SL 1957, ch 25.



§ 7-18-10 Outdoor recreation grants.

7-18-10. Outdoor recreation grants. Any county of this state may, through its board of commissioners, enter into agreements with and receive grants from the United States Bureau of Outdoor Recreation or its successor.

Source: SL 1965, ch 211, § 2.



§ 7-18-11 Repealed.

7-18-11. Repealed by SL 1985, ch 77, § 42.



§ 7-18-12 Expenditures for industrial, tourist and recreational activities to nonprofitcorporations or associations--Reports required--Inspection of books and records.

7-18-12. Expenditures for industrial, tourist and recreational activities to nonprofit corporations or associations--Reports required--Inspection of books and records. The board of county commissioners may promote industrial, tourist, and recreational activities and make payment from the general fund to nonprofit corporations or associations engaged in promotion either within or outside of the boundaries of the county. Any nonprofit corporation or association which accepts funds from a board of county commissioners, shall file an annual report of all receipts and expenditures with the county auditor not later than December thirty-first of each year. All books and records of the nonprofit corporation or association may be inspected by any member of the board of county commissioners, or by any agent or attorney representing the board, for any proper purpose at any reasonable time.

Source: SL 1969, ch 28; SL 1985, ch 77, § 6.



§ 7-18-13 County contributions to safety programs.

7-18-13. County contributions to safety programs. Any county of this state that has a population of thirty thousand or more, through its board of commissioners may, from its general fund, contribute to the support of a program of safety and the prevention of accidents. Such support may be, in whole or in part, to a safety council operated on any plan of membership and action as formulated by the National Safety Council.

Source: SL 1971, ch 49.



§ 7-18-14 Flood control cooperative agreements authorized.

7-18-14. Flood control cooperative agreements authorized. Every county shall have power to enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision, or unit of government, federal or state, to cooperate with and furnish assurances of cooperation and sponsorship as required by federal or state law in preventing or controlling flooding.

Source: SL 1971, ch 48; SL 1972, ch 46.



§ 7-18-15 County powers in implementation of flood control programs.

7-18-15. County powers in implementation of flood control programs. Every county shall have power

(1) To prevent or control flooding within its boundaries which endangers property;

(2) To enter into agreements with the United States, with the State of South Dakota, and with any authorized agency, subdivision, or unit of government, federal or state, to cooperate in preventing or controlling such flooding;

(3) To acquire by lease, purchase, gift, grant-in-aid, condemnation, or other lawful means and hold in its name for use and control as provided by law both real and personal property and easements and rights of way within the boundaries of the county for all purposes necessary to prevent or control such flooding; and

(4) For any and all of the foregoing purposes, to appropriate moneys therefor.
Source: SL 1971, ch 48.



§ 7-18-16 Rental facilities for economic development--Power to issue revenue bonds.

7-18-16. Rental facilities for economic development--Power to issue revenue bonds. All powers conferred upon municipalities under chapter 9-54 relating to the power to issue revenue bonds shall also be applicable to any county.

Source: SL 1972, ch 45, § 1.



§ 7-18-17 Rental facilities for economic development--Agreements for joint or cooperativeaction.

7-18-17. Rental facilities for economic development--Agreements for joint or cooperative action. Any county, in order to accomplish the purposes provided in chapter 9-54, may enter into agreements with any other public agency or agencies for joint or cooperative action and such agreements shall be governed by the provisions of chapter 1-24.

Source: SL 1972, ch 45, § 1.



§ 7-18-18 Deferred compensation program for volunteer firefighters--Establishment andmanagement--Participation optional.

7-18-18. Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional. Any county with a volunteer fire department may establish a deferred compensation program for its volunteer firefighters. Such a program may be financed by the county or by the volunteer firefighters and may be managed through the county or through an insurance company or other financial institution. Such program shall be established by ordinance. Each county shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer firefighter.

Source: SL 1986, ch 71, § 2.



§ 7-18-18.1 Deferred compensation program for volunteer advanced life support personnel.

7-18-18.1. Deferred compensation program for volunteer advanced life support personnel. Any county with volunteer advanced life support personnel may establish a deferred compensation program for its volunteer advanced life support personnel. Such a program may be financed by the county or by the volunteer advanced life support personnel and may be managed through the county or through an insurance company or other financial institution. Such program shall be established by ordinance. Each county shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer advanced life support personnel.

Source: SL 2011, ch 36, § 1.



§ 7-18-19 County authorized to provide funds for air carrier air service.

7-18-19. County authorized to provide funds for air carrier air service. A county may pay compensation to a regularly scheduled commercial air carrier to provide basic or enhanced air service as provided in the Airport and Airway Safety and Capacity Expansion Act of 1987 and may provide compensation to a regularly scheduled air carrier under contract with the South Dakota Airline Authority. Funds provided by a county to pay compensation for such air service shall be budgeted pursuant to chapter 7-21.

Source: SL 1988, ch 376, § 2; SL 1990, ch 377, § 1.



§ 7-18-20 Adoption of ordinances to protect groundwater authorized--Scope and purpose--Agreements to implement and enforce wellhead protection program.

7-18-20. Adoption of ordinances to protect groundwater authorized--Scope and purpose--Agreements to implement and enforce wellhead protection program. A county may adopt ordinances for the purpose of protecting public groundwater supplies from pollution. The ordinances shall be consistent with the wellhead protection program guidelines developed by the department pursuant to § 34A-3A-17, and may include ordinances to establish wellhead protection areas; to zone for the purpose of protecting such areas from pollution; to monitor and regulate activities and sources of potential or actual pollution within the areas; and to provide for the containment and cleanup of pollution or other remedial action within the areas. A county may enter into agreements with the state and with other political subdivisions to implement and enforce a wellhead protection program.

Source: SL 1989, ch 306, § 44.



§ 7-18-21 Temporary campgrounds--Permit required.

7-18-21. Temporary campgrounds--Permit required. The provisions of chapter 34-18 notwithstanding, a county may require that the owners or operators of temporary campgrounds secure a permit from the county before operating as a temporary campground within the county. For the purposes of this section, a temporary campground is any campground which operates at a fixed location for a temporary period of time in connection with a fair, carnival, public exhibition, or similar gathering. The owner or operator of a temporary campground shall apply to the county treasurer upon forms provided by the county treasurer for a permit required by this section. The board of county commissioners may by resolution establish fees for a temporary campground permit.

Source: SL 1991, ch 62, § 1.



§ 7-18-22 Special events--Permits.

7-18-22. Special events--Permits. A county may require that the promoters of a special event secure a permit from the county before a special event may be conducted within the county unless the special event is carried on exclusively within the boundaries of a municipality. For the purposes of this section, a special event includes a fair, carnival, concert, public exhibition, or similar gathering except for special events sponsored, in whole or in part, by an accredited South Dakota educational institution. The promoter of a special event shall apply to the county treasurer upon forms provided by the county treasurer for a permit required by this section. The board of county commissioners may by resolution establish fees for a special event permit.

Source: SL 1991, ch 62, § 2.



§ 7-18-23 County funded fire protection services.

7-18-23. County funded fire protection services. The board of county commissioners of this state may organize and fund fire protection services for that part of the county that does not have fire protection service provided and funded by a township or rural fire protection district or by a volunteer fire department that is funded wholly or in part by donations from the people served by such department. The board of county commissioners may employ such personnel and purchase such equipment and supplies as necessary to provide such fire protection. The expenses incurred by the county pursuant to this section shall be within the maximum tax levy pursuant to § 10-12-21.

Source: SL 1991, ch 68, § 2.



§ 7-18-24 Petition for public hearing on sale of gravel by county.

7-18-24. Petition for public hearing on sale of gravel by county. If no private person sells crushed gravel within a county, twenty residents of such county may petition the board of county commissioners to hold a public hearing on the sale of gravel by the county.

Source: SL 1992, ch 57, § 1.



§ 7-18-25 Scheduling public hearing on sale of gravel--Notice.

7-18-25. Scheduling public hearing on sale of gravel--Notice. If the board of county commissioners receives a petition pursuant to § 7-18-24, the board shall schedule a public hearing to be held within thirty days of receipt of such petition. The board of county commissioners shall publish a notice of such hearing once a week for two successive weeks in the legal newspapers of the county.

Source: SL 1992, ch 57, § 2.



§ 7-18-26 Public testimony--Authorization to sell gravel--Resale prohibited.

7-18-26. Public testimony--Authorization to sell gravel--Resale prohibited. At a hearing held pursuant to §§ 7-18-24 to 7-18-27, inclusive, the board of county commissioners shall take public testimony on the question of whether the county should sell gravel. If, after the hearing, the board determines that it is in the best interests of the residents of the county for the county to sell gravel, the board may authorize the sale of gravel by the county to the residents of such county for not less than the county's cost for such gravel. No person who purchases gravel from a county pursuant to this section may sell such gravel.

Source: SL 1992, ch 57, § 3.



§ 7-18-27 Annual hearing on continuance of sale of gravel--Notice.

7-18-27. Annual hearing on continuance of sale of gravel--Notice. The board of county commissioners shall annually hold a public hearing on the continuance of the sale of gravel by the county. Such hearing shall be published pursuant to § 7-18-25.

Source: SL 1992, ch 57, § 4.



§ 7-18-28 Lease of federal or state real property for public purposes.

7-18-28. Lease of federal or state real property for public purposes. Any county may lease real property within the county from federal or state agencies to promote, establish, and maintain recreational, industrial, or economic development opportunities, and may sublease the property to any person for any such authorized public purpose. Any lease or sublease shall be authorized on the terms and in the manner provided by resolution of the commissioners, and the provisions of chapter 7-30 do not apply.

Source: SL 1992, ch 56.



§ 7-18-29 Authority of county commissioners to regulate hawkers, peddlers, pawnbrokers,ticket scalpers or employment agencies.

7-18-29. Authority of county commissioners to regulate hawkers, peddlers, pawnbrokers, ticket scalpers or employment agencies. Each board of county commissioners may license, tax, regulate, or prohibit any hawkers, peddlers, pawnbrokers, ticket scalpers, or employment agencies not otherwise licensed, taxed, regulated, or prohibited pursuant to § 9-34-8.

Source: SL 1994, ch 64, § 3.



§ 7-18-30 Lease, sale, gift or conveyance by county authorized.

7-18-30. Lease, sale, gift or conveyance by county authorized. Any county may lease or sell or give and convey any personal or real property of the county or perform any work or render any services, to the state or any public corporation thereof, to be used by such grantee for an authorized public purpose. Such lease or sale or gift and conveyance, or the performance of such work, to be authorized, shall be made or done on the terms and in the manner provided by resolution of the governing body.

Source: SL 1996, ch 55, § 1.



§ 7-18-31 Conditions of lease of county-owned property.

7-18-31. Conditions of lease of county-owned property. Any county may lease its county-owned property. Any such lease shall be for a term and upon the conditions provided by resolution of the governing body.

Source: SL 1996, ch 55, § 2.



§ 7-18-32 Hearing required for lease of certain property.

7-18-32. Hearing required for lease of certain property. If the governing body decides to lease any county-owned property to any private person for a term exceeding one hundred twenty days and for an amount exceeding five hundred dollars annual value it shall adopt a resolution of intent to enter into such lease and fix a time and place for public hearing on the adoption of the resolution. Notice of the hearing shall be published in the official newspaper once, at least ten days prior to the hearing. Following the hearing the governing body may proceed to authorize the lease upon the terms and conditions it determines.

Source: SL 1996, ch 55, § 3.



§ 7-18-33 Application of chapter 7-30.

7-18-33. Application of chapter 7-30. The provisions of chapter 7-30 do not apply to §§ 7-18-30 to 7-18-32, inclusive.

Source: SL 1996, ch 55, § 4.



§ 7-18-34 Contributions to postsecondary technical institutes.

7-18-34. Contributions to postsecondary technical institutes. Any county of this state may, through its county commissioners, contribute sums of money to provide general operating and capital support to any postsecondary technical institute and other career and technical education purposes. The funds necessary to execute this section may be appropriated from the county general fund, the capital outlay fund, or both.

Source: SL 2014, ch 93, § 2, eff. Mar. 28, 2014.






Chapter 18A - Ordinances And Resolutions

§ 7-18A-1 Definition of terms.

7-18A-1. Definition of terms. Terms used in this chapter, unless the context plainly requires otherwise, shall mean:

(1) "Board," a board of county commissioners;

(2) "Ordinance," a permanent legislative act of a board of county commissioners passed within the limits of its powers;

(3) "Publish," publication in the official county newspapers;

(4) "Resolution," any determination, decision, or direction of a board of county commissioners of a special or temporary character, made for the purpose of initiating, effecting, or carrying out its administrative duties and functions.
Source: SL 1975, ch 82, § 1.



§ 7-18A-2 Authority to enact, amend, and repeal ordinances and resolutions--Penalties forviolation.

7-18A-2. Authority to enact, amend, and repeal ordinances and resolutions--Penalties for violation. Each county may enact, amend, and repeal such ordinances and resolutions as may be proper and necessary to carry into effect the powers granted to it by law and provide for the enforcement of each violation of any ordinance by means of any or all of the following:

(1) A fine not to exceed the fine established by subdivision 22-6-2(2) for each violation, or by imprisonment for a period not to exceed thirty days for each violation, or by both the fine and imprisonment; or

(2) An action for civil injunctive relief, pursuant to chapter 21-8.
Source: SL 1975, ch 82, § 2; SL 1989, ch 67, § 1; SL 1991, ch 187, § 1; SL 2007, ch 39, § 1.



§ 7-18A-3 One subject in title.

7-18A-3. One subject in title. An ordinance shall embrace only one subject, which shall be expressed in its title.

Source: SL 1975, ch 82, § 5.



§ 7-18A-4 Ordaining clause.

7-18A-4. Ordaining clause. The style of all ordinances shall be as follows: "An ordinance ________ (inserting the title)" followed by: "Be it ordained by ________ county," followed by the substance of the ordinance.

Source: SL 1975, ch 82, § 6.



§ 7-18A-5 Reading, signing, filing, and publication required.

7-18A-5. Reading, signing, filing, and publication required. The title of all ordinances shall be read twice with at least five days intervening between the first and second reading. Any ordinance shall be signed by the chairman of the board or the acting chairman, filed with the county auditor and published once. However, an ordinance incorporating and adopting comprehensive regulations or a code promulgated, approved, and published by a recognized and established national organization prescribing building, electrical, plumbing, safety, fire, health, or milk regulations need not be published in a newspaper, but, upon adoption of such an ordinance, the auditor shall publish a notice of the fact of adoption once a week for two successive weeks.

Source: SL 1975, ch 82, § 7; SL 1989, ch 68.



§ 7-18A-6 Vote on ordinances--Entry in minutes.

7-18A-6. Vote on ordinances--Entry in minutes. The vote on all ordinances on the second reading shall be taken by yeas and nays and entered in the minutes of the meeting.

Source: SL 1975, ch 82, § 8.



§ 7-18A-7 Passage of resolutions--Record of votes--Publication in minutes.

7-18A-7. Passage of resolutions--Record of votes--Publication in minutes. A resolution may be passed after one reading. It shall be recorded at length in the minutes of the meeting at which it is passed, with a statement of the number of votes for and against the same. It shall be published in full as part of the minutes of the board.

Source: SL 1975, ch 82, § 9.



§ 7-18A-8 Effective date of ordinances and resolutions--Exceptions.

7-18A-8. Effective date of ordinances and resolutions--Exceptions. Except such resolutions or ordinances as may be necessary for the immediate preservation of the public peace, health, or safety, or support of the county government and its existing public institutions; which provide for an election or hearing on an improvement or assessment; or which call for bids which take effect upon the passage and publication thereof, every resolution or ordinance passed by a board shall take effect on the twentieth day after its completed publication unless suspended by operation of a referendum.

Source: SL 1975, ch 82, § 10.



§ 7-18A-9 Initiated measures--Number of voters required.

7-18A-9. Initiated measures--Number of voters required. The right to propose ordinances and resolutions for the government of a county shall rest with five percent of the registered voters in the county, based upon the total number of registered voters at the last preceding general election.

Source: SL 1975, ch 82, § 19; SL 1987, ch 67, § 6.



§ 7-18A-10 Nullification by initiated ordinance of emergency provisions prohibited--Time forinitiated measure to nullify bond purposes.

7-18A-10. Nullification by initiated ordinance of emergency provisions prohibited--Time for initiated measure to nullify bond purposes. An initiated ordinance may not be proposed which would nullify such ordinances or resolutions as may be necessary for the immediate preservation of the public peace, health, or safety or for the support of any government or existing public institutions, or which would nullify the purpose for which bonds have been sold by a county pursuant to statutory authority, unless proposed within a period of thirty days after the first publication of the advertisement of the notice of sale of such bonds.

Source: SL 1975, ch 82, § 22.



§ 7-18A-11 Initiative petition--Form and contents.

7-18A-11. Initiative petition--Form and contents. The right to propose an ordinance or resolution shall be exercised by filing with the auditor a petition in proper form containing the proposed ordinance or resolution, signed by the required number of qualified voters of the county. The signer or circulator of the petition shall add the signer's place of residence and the month and day of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class.

Source: SL 1975, ch 82, § 20; SL 1985, ch 53; SL 1990, ch 104, § 2; SL 1992, ch 110, § 3; SL 2010, ch 74, § 4.



§ 7-18A-12 Affidavit required of circulators of petition.

7-18A-12. Affidavit required of circulators of petition. Each person who has circulated a petition shall, before filing the petition, sign an affidavit, under oath, verifying that he circulated the petition and that either he or the signer added the signer's place of residence and date of signing. If multiple sheets of paper are necessary to obtain the required number of signatures, each sheet shall be self-contained and separately verified by the circulator.

Source: SL 1975, ch 82, § 21; SL 1989, ch 69.



§ 7-18A-13 Board action on initiative petition--Submission to voters.

7-18A-13. Board action on initiative petition--Submission to voters. When a petition to initiate is filed with the auditor, he shall present it to the board of county commissioners at its next regular or special meeting. The board shall enact the proposed ordinance or resolution and shall submit it to a vote of the voters in the manner prescribed for a referendum within sixty days after the final enactment. However, if the petition is filed within three months prior to the primary or general election, the ordinance or resolution may be submitted at the primary or general election.

Source: SL 1975, ch 82, § 23; SL 1983, ch 47, § 1.



§ 7-18A-14 Majority vote required for approval of initiated measure--When measure effective.

7-18A-14. Majority vote required for approval of initiated measure--When measure effective. No initiated ordinance or resolution shall become operative unless approved by a majority of the votes cast for and against the same. If so approved, it shall take effect upon the completion of the canvass of the election returns relating thereto.

Source: SL 1975, ch 82, § 24.



§ 7-18A-15 Referendum petition--Number of signatures required--Emergency measures excepted.

7-18A-15. Referendum petition--Number of signatures required--Emergency measures excepted. Any ordinance or resolution adopted by a board of county commissioners may be referred to a vote of the qualified voters of the county by the filing of a petition signed by five percent of the registered voters in the county, based upon the total number of registered voters at the last preceding general election, except such ordinances and resolutions as may be necessary for the immediate preservation of the public peace, health, or safety, or for the support of the county government and its existing public institutions.

Source: SL 1975, ch 82, § 25; SL 1988, ch 63, § 3.



§ 7-18A-15.1 Legislative decision of board subject to referendum--Administrative decision notsubject to referendum.

7-18A-15.1. Legislative decision of board subject to referendum--Administrative decision not subject to referendum. Any legislative decision of a board of county commissioners is subject to the referendum process. A legislative decision is one that enacts a permanent law or lays down a rule of conduct or course of policy for the guidance of citizens or their officers. Any matter of a permanent or general character is a legislative decision.

No administrative decision of a governing body is subject to the referendum process, unless specifically authorized by this code. An administrative decision is one that merely puts into execution a plan already adopted by the governing body itself or by the Legislature. Supervision of a program is an administrative decision. Hiring, disciplining, and setting the salaries of employees are administrative decisions.

Source: SL 1986, ch 73, § 3.



§ 7-18A-16 Time of filing referendum petition--Submission to voters required.

7-18A-16. Time of filing referendum petition--Submission to voters required. A petition to refer an ordinance or resolution subject to referendum may be filed with the auditor within twenty days after its publication. The filing of such a petition shall require the submission of any such ordinance or resolution to a vote of the qualified voters of the county for its rejection or approval.

Source: SL 1975, ch 82, § 26.



§ 7-18A-17 Description in petition of referred matters.

7-18A-17. Description in petition of referred matters. If the matter intended to be covered by a referendum petition is the whole of any ordinance or resolution, the petition shall contain the title of such ordinance or the subject of such resolution, and the date of its passage, but if only a portion of such ordinance or resolution is intended to be covered by the petition, such portion shall be set out at length.

Source: SL 1975, ch 82, § 27.



§ 7-18A-18 Signature requirements for referendum petition--Verification.

7-18A-18. Signature requirements for referendum petition--Verification. Voters signing a referendum petition shall comply with the requirements of § 7-18A-11, and it shall be verified in accordance with § 7-18A-12.

Source: SL 1975, ch 82, § 28.



§ 7-18A-19 Special election on referendum petition--Submission at primary or general election.

7-18A-19. Special election on referendum petition--Submission at primary or general election. A special election shall be held within sixty days after the filing of a petition under § 7-18A-15. However, if the petition is filed within three months prior to a primary, general, or statewide special election, the ordinance or resolution may be submitted at the primary, general, or statewide special election.

Source: SL 1975, ch 82, § 29; SL 1983, ch 47, § 2; SL 2002, ch 40, § 1.



§ 7-18A-20 Publication of referred measure--Contents.

7-18A-20. Publication of referred measure--Contents. The auditor shall have the entire referred ordinance or resolution published once a week for two successive weeks immediately preceding the election.

Such publication shall include a notice stating the day of election on which the ordinance or resolution will be submitted to the voters. If only a portion thereof is covered by the petition, the notice will state what portion will be submitted.

Source: SL 1975, ch 82, § 30.



§ 7-18A-21 Referendum ballot printing and distribution--Form and contents.

7-18A-21. Referendum ballot printing and distribution--Form and contents. The auditor shall have ballots printed for the vote upon the referred ordinance or resolution and have them distributed as other official ballots are distributed.

Such ballots shall conform as near as may be to the law governing the submission of questions by the Legislature, except that the statement required to be printed on the ballots shall be prepared by the state's attorney.

All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 1975, ch 82, § 31.



§ 7-18A-22 Majority vote required to approve referred measure--Effective date.

7-18A-22. Majority vote required to approve referred measure--Effective date. No referred ordinance or resolution shall become operative unless approved by a majority of the votes cast for and against the same. If approved, it shall take effect upon completion of the canvass of the election returns relating thereto.

Source: SL 1975, ch 82, § 32.



§ 7-18A-23 Preservation of referendum petitions--Public inspection.

7-18A-23. Preservation of referendum petitions--Public inspection. The auditor shall preserve all petitions invoking the referendum for at least two years. The petitions shall be open to public inspection upon reasonable request.

Source: SL 1975, ch 82, § 33.



§ 7-18A-24 Waiting period before second vote on initiated or referred question.

7-18A-24. Waiting period before second vote on initiated or referred question. No question contained in a referred or initiated ordinance or resolution may be voted upon again within one year from the date of the election thereon.

Source: SL 1975, ch 82, § 34.



§ 7-18A-25 Ordinance book kept--Contents.

7-18A-25. Ordinance book kept--Contents. After an ordinance takes effect, the auditor shall record it with a certificate of the date of its publication in a book to be known as the "Ordinance Book" and shall file the affidavit of publication with the original ordinance.

Source: SL 1975, ch 82, § 11.



§ 7-18A-26 Termination of prior ordinances not compiled in book form.

7-18A-26. Termination of prior ordinances not compiled in book form. All county ordinances in effect on July 1, 1975, shall become void unless, prior to July 1, 1978, they have been compiled and published in book form as provided in § 7-18A-27.

Source: SL 1975, ch 82, § 13.



§ 7-18A-27 Compilation of ordinances in book form--Publication.

7-18A-27. Compilation of ordinances in book form--Publication. Every county shall have power to compile its ordinances without revision or amendment, not more often than once in five years, for publication in book form. The compilation shall be effective without the publication required for ordinances.

Source: SL 1975, ch 82, § 12.



§ 7-18A-28 Revision committee appointed by board.

7-18A-28. Revision committee appointed by board. Each board, not more often than once every five years, may appoint a committee of one or more competent persons to prepare and submit for its consideration an ordinance which revises the ordinances of the county.

Source: SL 1975, ch 82, § 14.



§ 7-18A-29 Publication of notice of adoption of revision--Revised ordinance effective unlessreferendum invoked--Ordinances published in book form.

7-18A-29. Publication of notice of adoption of revision--Revised ordinance effective unless referendum invoked--Ordinances published in book form. Upon the adoption of an ordinance in revision by the board, the auditor shall publish a notice, once each week for two successive weeks, that an ordinance in revision was adopted. Twenty days after the completed publication of the notice, unless the referendum shall have been invoked, such ordinance shall become effective without publication in a newspaper. The board shall publish the revised ordinances in book form.

Source: SL 1975, ch 82, § 15.



§ 7-18A-30 Admissibility of ordinances and resolutions as evidence.

7-18A-30. Admissibility of ordinances and resolutions as evidence. An original ordinance or resolution, the record in the ordinance book or a certified copy thereof, or any compilation or revision of ordinances purporting to be printed under the authority of a board are admissible in evidence without further proof.

Source: SL 1975, ch 82, § 16.



§ 7-18A-31 Proof of compliance with procedural provisions not required unless controverted.

7-18A-31. Proof of compliance with procedural provisions not required unless controverted. In any action or proceeding instituted pursuant to an ordinance or resolution passed pursuant to this chapter, it shall not be required to show compliance with the provisions of this chapter as to the passage or publication of any ordinance or resolution unless the same be controverted under oath.

Source: SL 1975, ch 82, § 17.



§ 7-18A-32 Actions for violations as civil cases--County as plaintiff--Pleadings--Rules ofconduct.

7-18A-32. Actions for violations as civil cases--County as plaintiff--Pleadings--Rules of conduct. Actions for violations of county ordinances shall be civil cases and the county shall be the plaintiff. The actions shall be commenced by the filing of a complaint and the response thereto shall be by oral plea or written answer. Conduct for the trials of violation of county ordinances and resolutions shall be governed by the procedure used in all proceedings for violations of ordinances and bylaws of units of local government of this state as referred to in § 23A-1-1. If the procedure does not cover or apply to a specific portion of the proceeding, the rules of civil procedure apply.

Source: SL 1975, ch 82, § 2; SL 1989, ch 67, § 2.



§ 7-18A-33 Degree of proof when jail sentence authorized.

7-18A-33. Degree of proof when jail sentence authorized. In the prosecution for the violation of any county ordinance which authorizes a penalty of a jail sentence, the county shall prove the defendant guilty of the violation of the ordinance beyond a reasonable doubt.

Source: SL 1975, ch 82, § 3.



§ 7-18A-34 Appeal to circuit court from magistrate court--Trial de novo and jury trial.

7-18A-34. Appeal to circuit court from magistrate court--Trial de novo and jury trial. In any action or proceeding brought in magistrate court for the violation of an ordinance or resolution passed pursuant to this chapter, the defendant shall have the right to appeal the verdict to the circuit court and the right to a trial de novo and a jury trial in the circuit court.

Source: SL 1975, ch 82, § 18.



§ 7-18A-35 Disposition of fines and penalties.

7-18A-35. Disposition of fines and penalties. All fines, penalties, and forfeitures collected for violations of a county ordinance, resolution, or charter shall be distributed in accordance with § 16-2-34.

Source: SL 1975, ch 82, § 4; SL 1984, ch 12, § 7.



§ 7-18A-36 Firearms regulation ordinances prohibited.

7-18A-36. Firearms regulation ordinances prohibited. No county may pass any ordinance that restricts possession, transportation, sale, transfer, ownership, manufacture, or repair of firearms or ammunition or their components. Any ordinances prohibited by this section are null and void.

Source: SL 1983, ch 38, § 2.



§ 7-18A-37 Criminal background check of persons seeking employment with county.

7-18A-37. Criminal background check of persons seeking employment with county. Any county may, by ordinance, require any person over eighteen years of age seeking employment with the county to submit to a state and federal criminal background investigation by means of fingerprint checks by the South Dakota Division of Criminal Investigation and the Federal Bureau of Investigation. The ordinance shall specify which occupations or positions require a criminal background check. The county may submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. Upon completion of the state and federal criminal background check, the Division of Criminal Investigation shall forward to the county all information obtained as a result of the check. Failure to submit or cooperate with the criminal background investigation is grounds for denial of employment.

Source: SL 2010, ch 38, § 1.






Chapter 19 - Prosecution Of Claims By County

§ 7-19-1 Circuit court authorization for commencement and prosecution of action.

7-19-1. Circuit court authorization for commencement and prosecution of action. The state's attorney is authorized to commence and prosecute actions in the name of and on behalf of the county, as hereinafter provided.

Whenever in the opinion of the state's attorney the commencement and prosecution of any action is necessary to protect the interests of the county in any matter or to recover any money due the county from any person, he may present to the judge of the circuit court of the circuit in which the county is situated a summons and complaint in such matter and ask leave of the judge to commence such action. If it shall appear to such judge that the interests of the county presumably require the prosecution of such action, he shall make an endorsement to that effect on the summons and thereupon the state's attorney shall have power to commence and prosecute such action.

Source: SL 1897, ch 115, §§ 1 to 3; RPolC 1903, §§ 941 to 943; RC 1919, §§ 6011 to 6013; SDC 1939, § 12.1303.



§ 7-19-2 County purchase of real estate sold on execution.

7-19-2. County purchase of real estate sold on execution. Whenever any real estate shall be advertised to be sold at execution sale, held pursuant to any judgment in an action to which any county shall be a party, the board of county commissioners of such county may instruct the county auditor to bid in such real estate in the name of the county and shall fix the maximum price to be by him bid for such real estate. It shall be the duty of the county auditor upon the receipt of such instructions to attend such sale and, in case no more shall be bid for such real estate than the maximum amount fixed by such board, to purchase such real estate at the lowest price at which the same can be procured. Any county is authorized to hold in its own name and for its own benefit all real estate acquired under the provisions of this section.

Source: SL 1891, ch 43, §§ 1 to 3; RPolC 1903, §§ 797 to 799; RC 1919, §§ 5793 to 5795; SDC 1939, § 12.1915.



§ 7-19-3 Compromise of mortgage indebtedness authorized on refinancing.

7-19-3. Compromise of mortgage indebtedness authorized on refinancing. Whenever any school fund mortgage or courthouse or jail building fund loan mortgage held by any county is in default and is being refinanced through any other loaning agency, and the total amount due thereon for principal, interest, and taxes is greater than the value of the real estate securing such mortgage, and it is impossible to collect the full amount of said mortgage indebtedness by foreclosure of said mortgage or otherwise, the board of county commissioners may in its discretion compromise the amount due on such mortgage for cash or federal farm mortgage corporation bonds which said compromise shall be in full satisfaction of any such loan if in the opinion of said board such compromise would be to the advantage and best interest of said county.

Source: SL 1935, ch 81, § 1; SDC 1939, § 12.1916.



§ 7-19-4 Resolution for compromise of mortgage indebtedness.

7-19-4. Resolution for compromise of mortgage indebtedness. The compromise authorized by § 7-19-3 shall be by resolution duly made and entered of record, setting forth the description of the land secured by said mortgage, the amount due thereon for principal, interest, and taxes, and the sum for which said mortgaged indebtedness is being compromised, which said resolution shall be passed by a unanimous affirmative vote of said board of county commissioners.

Source: SL 1935, ch 81, § 2; SDC 1939, § 12.1916.



§ 7-19-5 Circuit court hearing and confirmation of mortgage indebtedness compromise.

7-19-5. Circuit court hearing and confirmation of mortgage indebtedness compromise. After the passage of the resolution required by § 7-19-4, it shall be the duty of the county auditor within three days to notify the state's attorney in writing of the adoption of the same. The state's attorney shall thereupon petition the circuit court for an order approving and confirming said compromise. Such petition shall be brought on for hearing upon notice setting forth the contents of said resolution and the time and place of hearing said petition which said notice shall be published once in an official newspaper of the county at least six days prior to said hearing.

Source: SL 1935, ch 81, § 2; SDC 1939, § 12.1916.



§ 7-19-6 Validation of prior mortgage compromises by county commissioners.

7-19-6. Validation of prior mortgage compromises by county commissioners. Any school fund loan mortgage or courthouse or jail building fund mortgage compromised by any board of county commissioners before February 16, 1935, is hereby legalized and declared to be valid, if such compromise was made in good faith and in the interest and to the advantage of the county.

Source: SL 1935, ch 81, § 3; SDC 1939, § 12.1916.



§ 7-19-7 School mortgage obligation to state unimpaired.

7-19-7. School mortgage obligation to state unimpaired. Nothing contained in §§ 7-19-3 to 7-19-6, inclusive, shall in any way relieve any county from paying the full amount of principal and interest due to the State of South Dakota on any school fund loan mortgage compromised.

Source: SL 1935, ch 81, § 4; SDC 1939, § 12.1916.



§ 7-19-8 Action to set aside mortgage compromise prohibited.

7-19-8. Action to set aside mortgage compromise prohibited. In all cases where a board of county commissioners of any county has, prior to July 1, 1935, effected a compromise settlement of any indebtedness secured by a state permanent school fund mortgage, no action or proceeding shall be maintained to invalidate or set aside such compromise settlement or the satisfaction of such mortgage on the ground of lack of authority of such board to effect such compromise settlement, any existing statute to the contrary notwithstanding.

Source: SL 1935, ch 145, § 1; SDC 1939, § 12.1917.



§ 7-19-9 Action to set aside county conveyance after mortgage compromise prohibited.

7-19-9. Action to set aside county conveyance after mortgage compromise prohibited. In all cases where real property has, prior to July 1, 1935, been conveyed by deed to any county in satisfaction of a mortgage on said land securing the payment of a state permanent school fund loan and such real property has been thereafter conveyed by such county, no action or proceeding to invalidate, set aside, or annul such conveyance by the county on the ground of any alleged defect in the proceeding for the acquisition of such real property by such county or in the proceedings for the subsequent conveyance of such property by the county shall be maintained, any existing statute to the contrary notwithstanding.

Source: SL 1935, ch 145, § 2; SDC 1939, § 12.1917.






Chapter 20 - Deposit Of County Funds

§ 7-20-1 Banks eligible for deposits--Application for deposit.

7-20-1. Banks eligible for deposits--Application for deposit. The county treasurer shall deposit and at all times keep on deposit the money in his possession as county treasurer in state or national banks within the county. In the event that such deposits exceed the limit prescribed in § 7-20-10 or if there is but one bank located within the county then such deposits may be made in other banks or branch banks within an adjacent county of this state having an approved and responsible financial standing. Any such bank may apply for the privilege of keeping such funds upon the conditions herein prescribed and shall state in the application the amount of money desired. If bond or securities are segregated as provided in § 4-6A-3, it shall be the duty of the board of county commissioners to approve such application.

Source: SL 1897, ch 104, § 1; RPolC 1903, § 349; SL 1917, ch 204, § 1; RC 1919, § 6888; SL 1923, ch 297; SL 1925, ch 295; SL 1929, ch 98; SL 1937, ch 79; SDC 1939, § 12.0818; SL 1941, ch 29; SL 1957, ch 18; SL 1959, ch 24; SL 1974, ch 39, § 13; SL 1976, ch 72.



§ 7-20-1.1 Savings and loan associations as official depositories--Requirements--Maximumamount.

7-20-1.1. Savings and loan associations as official depositories--Requirements--Maximum amount. Domestic savings and loan associations whether chartered by this state or by the United States are official depositories for county funds; provided such funds are invested only in the accounts of such associations which are insured by the Federal Savings and Loan Insurance Corporation. The amount so invested in any one association may not exceed the amount which is covered by such insurance unless such association qualifies as a savings and loan depository as provided by chapter 4-6A. Such funds shall only be deposited with savings and loan associations located within the county where the funds originate. If there is but one such association located within the county, then such deposit may be made in other savings and loan depositories within an adjacent county.

Source: SL 1974, ch 303; SL 1982, ch 45, § 2.



§ 7-20-1.2 Domestic federal credit union as official depository--Requirement.

7-20-1.2. Domestic federal credit union as official depository--Requirement. Any domestic federal credit union chartered by the United States is a qualified public depository for county funds if such funds are invested in accounts which are insured by the National Credit Union Administration.

Source: SL 1987, ch 71, § 1.



§ 7-20-2 Repealed.

7-20-2. Repealed by SL 1972, ch 43, § 5.



§ 7-20-3 Deposit permitted despite interest of county official.

7-20-3. Deposit permitted despite interest of county official. A bank may be selected as a depository for the keeping of county funds notwithstanding a county official may be a stockholder or officer therein, nor shall such action constitute a crime on the part of such county official.

Source: SL 1923, ch 297; SL 1925, ch 295; SL 1929, ch 98; SL 1937, ch 79; SDC 1939, § 12.0818; SL 1941, ch 29, § 1; SL 1957, ch 18, § 1; SL 1959, ch 24, § 1.



§ 7-20-4 to 7-20-7. Repealed.

7-20-4 to 7-20-7. Repealed by SL 1974, ch 39, § 17.



§ 7-20-8 Repealed.

7-20-8. Repealed by SL 1975, ch 76, § 12.



§ 7-20-9 Forms of deposit--Crediting of interest from deposits--Signatures required on checks.

7-20-9. Forms of deposit--Crediting of interest from deposits--Signatures required on checks. All moneys shall be deposited in such banks in demand accounts, savings accounts, or on time deposit, and any interest accrued from such deposits shall be credited to the respective funds or the general fund. All such demand deposits are subject to payment if demanded by the county treasurer on the county treasurer's check, countersigned by the county auditor.

Source: SDC 1939, § 12.0818; SL 1941, ch 29; SL 1957, ch 18; SL 1959, ch 24; SL 1995, ch 42.



§ 7-20-10 Maximum deposit in one bank.

7-20-10. Maximum deposit in one bank. No bank at any time shall have on deposit county funds of any one county in excess of one hundred percent of the capital and surplus of such bank.

Source: SL 1897, ch 104, § 3; RPolC 1903, § 351; SL 1917, ch 204, § 1; RC 1919, § 6888; SL 1923, ch 297; SL 1925, ch 295; SL 1929, ch 98; SL 1937, ch 79; SDC 1939, § 12.0818; SL 1941, ch 29; SL 1957, ch 18; SL 1959, ch 24.



§ 7-20-11 Repealed.

7-20-11. Repealed by SL 1985, ch 15, § 3.



§ 7-20-12 Removal of officer neglecting to comply--Treasurer not liable for losses aftercompliance.

7-20-12. Removal of officer neglecting to comply--Treasurer not liable for losses after compliance. Any county officer neglecting or refusing to comply with the provisions of §§ 7-20-1 to 7-20-11, inclusive, shall be subject to removal from office. The county treasurer shall not be liable on his official bond for any loss of money deposited in compliance with the provisions of said sections.

Source: SL 1897, ch 104, § 8; RPolC 1903, § 356; SL 1917, ch 204, § 2; RC 1919, §§ 6888, 6889; SL 1923, ch 297; SL 1925, ch 295; SL 1929, ch 98; SL 1937, ch 79; SDC 1939, § 12.0818; SL 1941, ch 29; SL 1957, ch 18; SL 1959, ch 24.



§ 7-20-13 Selection of active depositories.

7-20-13. Selection of active depositories. In selecting depositories for the deposit of county funds, the board of county commissioners may designate one or more banks within the county as active depositories for the deposit and withdrawal, by the county treasurer, of daily receipts of cash, checks, drafts, and other cash items.

Source: SL 1927, ch 80, § 1; SDC 1939, § 12.0819.



§ 7-20-14 Active depositories not limited by maximum amount--Authority to exceed statutorymaximum.

7-20-14. Active depositories not limited by maximum amount--Authority to exceed statutory maximum. The limit of deposit which may be carried or deposited in any such bank by the county treasurer, as provided in § 7-20-10, shall not apply to banks designated as active depositories; provided however, that in no event shall the county treasurer deposit in such banks more than the limit provided for by § 7-20-10 unless he shall first receive express authority from the board of county commissioners evidenced by a resolution of such board, duly entered, authorizing the deposit of a greater amount.

Source: SL 1927, ch 80, § 1; SDC 1939, § 12.0819.



§ 7-20-15 , 7-20-16. Repealed.

7-20-15, 7-20-16. Repealed by SL 1975, ch 76, § 12.






Chapter 21 - County Budget And Appropriations

§ 7-21-1 Definition of terms.

7-21-1. Definition of terms. Terms used in this title, unless the context otherwise plainly requires, are defined as follows:

(1) "Institutions and agencies," when used in connection with a county, all subdivisions and departments of a county which are under the supervision or control of the board of county commissioners;

(2) "Fiscal year," the twelve months period ending on the thirty-first day of December, each year;

(3) "Current fiscal year," the then existing fiscal year;

(4) "Next fiscal year" or "following fiscal year," the fiscal year following the fiscal year in which the budget is adopted and levies made.
Source: SL 1927, ch 79, § 2; SDC 1939, § 12.2001.



§ 7-21-2 Commissioners to adopt annual budget.

7-21-2. Commissioners to adopt annual budget. It shall be the duty of the board of county commissioners of each and every county to prepare and adopt an annual budget of all of the contemplated expenditures and revenues of the county and all of its institutions and agencies for each fiscal year, save and except so much of such contemplated expenditures as are for the making or maintenance of special improvements.

Source: SL 1927, ch 79, § 4; SDC 1939, § 12.2002.



§ 7-21-3 Auditor's annual report of transactions for previous fiscal year.

7-21-3. Auditor's annual report of transactions for previous fiscal year. Not later than the first day in June in each year, the county auditor must make and present to the board for its use at the meeting thereof to be held in July for consideration of the annual budget for the following fiscal year a report showing:

(1) The amount of all budget appropriations for each purpose and object and for each item thereof, for each office, board, bureau, department, institution, and agency for the fiscal year immediately preceding, and showing the total amount of such appropriations payable out of each particular fund;

(2) The total amount expended by, through, or for each office, board, bureau, department, institution, and agency, and for each purpose and object and each item thereof, during the whole of the fiscal year immediately preceding, and showing the amount of such expenditures paid out of each particular fund;

(3) An estimate of the amount of all claims and demands on account of liabilities incurred or created during the fiscal year immediately preceding in payment for which no warrants, certificates, or orders have been issued, such estimate showing the amount of such claims and demands payable out of each particular fund;

(4) The balance unpaid on each contract payable out of any budget appropriation for the fiscal year immediately preceding;

(5) The amount of surplus, if any, in the appropriation for each office, board, bureau, department, institution, and agency, and in the appropriation for each purpose and object and such item thereof, for the fiscal year immediately preceding, at the close of such fiscal year, after deducting therefrom the estimated amount of unpaid claims and demands and all balances on contracts payable out of such appropriations;

(6) The balance in money, if any, in each fund at the close of the fiscal year immediately preceding;

(7) The total amount of all revenues received by, paid into, or deposited to the credit of each particular fund of the county and its institutions and agencies during the fiscal year immediately preceding, proper deductions and additions being made for all transfers made from one fund to another during such fiscal year.
Source: SL 1927, ch 79, § 13; SDC 1939, § 12.2011.



§ 7-21-4 Filing and examination of auditor's report.

7-21-4. Filing and examination of auditor's report. All reports made by the county auditor under § 7-21-3, after being examined by the board, shall be filed in the office of the county auditor and shall be subject to inspection and examination by all interested persons during all office hours of such county auditor.

Source: SL 1927, ch 79, § 13; SDC 1939, § 12.2011.



§ 7-21-5 Preparation and filing of provisional budget.

7-21-5. Preparation and filing of provisional budget. From the estimates of revenues and expenditures made as provided for in § 7-21-3, and from such other information as may be required and obtained by the board of county commissioners, the board of each county must, between the fifteenth and thirtieth days of July in each year, make, prepare, and file in the office of the county auditor a provisional budget, for the following fiscal year.

Source: SL 1927, ch 79, § 5; SDC 1939, § 12.2003; SL 1993, ch 86, § 34.



§ 7-21-6 Contents of provisional budget.

7-21-6. Contents of provisional budget. The provisional budget required by § 7-21-5 shall contain:

(1) A detailed statement of the amount of revenues likely to be received from each and every source during the following fiscal year, the amount of revenue received from each and every source during the current fiscal year, and the estimated unexpended balance of money remaining in each fund at the close of the current fiscal year, together with an estimate of all debts and liabilities incurred or created during such fiscal year, and payable out of each of such funds, but remaining unpaid at the close of the fiscal year;

(2) The respective amounts proposed to be appropriated for expenditures for county purposes or its officers or departments or agencies thereof, during the following fiscal year.
Source: SL 1927, ch 79, § 5; SDC 1939, § 12.2003.



§ 7-21-6.1 Line item for contingencies included in annual budget--Amount and source.

7-21-6.1. Line item for contingencies included in annual budget--Amount and source. In preparing the provisional budget as provided by § 7-21-6 the board of county commissioners may include in the budget a line item for contingencies. The line item shall be included in the annual budget adopted pursuant to § 7-21-12 and shall not exceed five percent of the total county budget. The amount to be budgeted for the contingency shall be included in the appropriation for the county commissioners out of general fund revenues.

Source: SL 1974, ch 66, §§ 1, 2.



§ 7-21-7 Repealed.

7-21-7. Repealed by SL 1974, ch 66, § 4.



§ 7-21-8 Publication of notice of commissioners' budget meeting.

7-21-8. Publication of notice of commissioners' budget meeting. After the provisional budget has been filed in the office of the county auditor, the board of county commissioners shall publish a notice once a week for two successive weeks in the official newspapers of the county. The last notice shall be published before the first Tuesday in September, and the notice shall state where and when the board will meet. The board shall meet on the first Tuesday in September for the purpose of considering the budget and the various estimates, items, schedules, amounts, appropriations, and matters contained in the provisional budget. If the board meets prior to the first Tuesday in September for such purpose, the board shall designate certain days in the minutes of the board and the notice. However, the board shall also hold the hearing required on the first Tuesday in September. It shall also be stated in the notice that at any meeting of the board held for the purpose of considering the budget, any interested person may appear, either in person or by representative, and be heard and given an opportunity for a full and complete discussion of all the purposes, objects, items, schedules, appropriations, amounts, estimates, and matters set forth and contained in the provisional budget.

Source: SDC 1939, § 12.2004; SL 1951, ch 29, § 1; SL 1972, ch 43, § 2; SL 2001, ch 39, § 1.



§ 7-21-8.1 Publication of text of provisional budget.

7-21-8.1. Publication of text of provisional budget. With the first notice published pursuant to § 7-21-8, the text of the provisional budget shall also be published. The text shall include each major revenue source and expenditure classified by function, subfunction and activity as defined by the auditor general.

Source: SL 1927, ch 79, § 6; SDC 1939, § 12.2004; SL 1951, ch 29, § 1; SDCL, § 7-21-8; SL 1972, ch 43, § 3; SL 1984, ch 49, § 1.



§ 7-21-9 Commissioners' meeting for consideration of budget--Hearing of interested persons.

7-21-9. Commissioners' meeting for consideration of budget--Hearing of interested persons. At the time and place designated in the notice required by § 7-21-8, the board shall meet for the purpose of considering the provisional budget. The board may adjourn from day to day for further consideration. The board's minutes shall include the day and hour to which each meeting is adjourned. At such meetings any person interested in the provisional budget may appear, either in person or by representative, and shall be permitted to fully discuss the provisional budget and all of the purposes, objects, items, schedules, appropriations, amounts, estimates, and matters contained in the provisional budget. All consideration and hearings on the provisional budget shall be fully concluded by October first of each year.

Source: SDC 1939, § 12.2005; SL 1994, ch 66, § 1; SL 2001, ch 39, § 2.



§ 7-21-10 Amendment and correction of provisional budget by commissioners.

7-21-10. Amendment and correction of provisional budget by commissioners. At any meeting held pursuant to § 7-21-9 and during the consideration of the provisional budget by the board, the board may eliminate, amend, correct, change, or alter any of the purposes, objects, items, schedules, appropriations, amounts, estimates, or matters contained in the provisional budget in such manner as the board may deem necessary and proper. All such amendments, eliminations, corrections, changes, alterations, insertions, and additions shall be made before the final approval and adoption of the budget by the board before October first of each year. All amendments, corrections, changes, alterations, eliminations, insertions, and additions made in or to the provisional budget shall be noted on the provisional budget and shall be entered at length in the minutes of the board.

Source: SDC 1939, § 12.2006; SL 1951, ch 29, § 2; SL 1994, ch 66, § 2.



§ 7-21-11 Maximum expenditures authorized in final budget.

7-21-11. Maximum expenditures authorized in final budget. After all amendments, corrections, changes, alterations, eliminations, insertions, and additions have been made in and to said provisional budget, and when the same is approved and adopted as the annual budget for the next fiscal year, the aggregate of all amounts appropriated therein and to be paid out of each fund must not exceed ninety-five per centum of the amount of all estimated revenues to be received by such fund from all sources during the next fiscal year with the unexpended balance in money remaining in such fund at the close of the current fiscal year in so far as can be estimated.

Source: SL 1927, ch 79, § 8; SDC 1939, § 12.2006; SL 1951, ch 29, § 2.



§ 7-21-12 Resolution adopting provisional budget--Publication of adopted budget.

7-21-12. Resolution adopting provisional budget--Publication of adopted budget. The board of county commissioners shall, before October first in each fiscal year, before finally determining or fixing any of the tax levies for the following fiscal year and after all amendments, corrections, changes, alterations, eliminations, insertions, and additions have been made to the provisional budget, pass and adopt a resolution approving and adopting the provisional budget as the annual budget of appropriations and expenditures for the county, its institutions and agencies for the following fiscal year. The resolution may not thereafter be subject to reconsideration or revision. No amendments, corrections, changes, alterations, insertions, or additions may thereafter be made to the annual budget. Any changes in the provisional budget incorporated into the adopted annual budget shall be published in the minutes of the meeting at which the provisional budget is adopted as the annual budget.

Source: SL 1927, ch 79, § 9; SDC 1939, § 12.2007; SL 1951, ch 29, § 3; SL 1972, ch 43, § 4; SL 1984, ch 49, § 2; SL 1993, ch 86, § 35.



§ 7-21-13 Signing, attestation, and filing of final budget.

7-21-13. Signing, attestation, and filing of final budget. The resolution together with the budget as approved and adopted shall be signed by the members of the board, attested by the county auditor and filed in the office of the county auditor, and such budget, after approval and adoption, shall be known as the "annual budget for the fiscal year, beginning January 1st, 20____, and ending December 31st, 20____."

Source: SL 1927, ch 79, § 9; SDC 1939, § 12.2007; SL 1951, ch 29, § 3; SL 1984, ch 49, § 4.



§ 7-21-14 Trust imposed by adoption of budget.

7-21-14. Trust imposed by adoption of budget. The adoption of such annual budget shall impose a trust upon the separate amounts therein set forth and contained and appropriated for the specific uses, purposes, objects, and items therein named.

Source: SL 1927, ch 79, § 9; SDC 1939, § 12.2007; SL 1951, ch 29, § 3.



§ 7-21-15 Submission of budgets and tax levies to secretary of revenue.

7-21-15. Submission of budgets and tax levies to secretary of revenue. The county auditor shall submit a copy of the annual budget as adopted, to the secretary of revenue together with a report of the annual levies, before the taxes are extended on the tax lists of the county.

Source: SDC 1939, § 12.2007 as added by SL 1951, ch 29, § 3; SL 1974, ch 66, § 3; SL 1996, ch 56.



§ 7-21-16 Debts and liabilities exceeding maximum tax levy prohibited.

7-21-16. Debts and liabilities exceeding maximum tax levy prohibited. It shall be unlawful for the officers of any county, unless specially and expressly authorized by law, to contract any debt or incur any pecuniary liability, unless both the principal and annual interest thereof, in addition to other necessary disbursements, can be paid by the levy for the current year on the taxable property within the county at not exceeding the maximum rate prescribed by law; or in case such levy for the current year has been made, then by levy for the next subsequent year at not exceeding such maximum rate.

Source: SL 1897, ch 28, § 140; RPolC 1903, § 2243; RC 1919, § 6957; SDC 1939, § 12.1901.



§ 7-21-16.1 Counties authorized to enter lease-purchase agreement to lease real or personalproperty--Longer agreements for jails and juvenile detention facilities.

7-21-16.1. Counties authorized to enter lease-purchase agreement to lease real or personal property--Longer agreements for jails and juvenile detention facilities. The provisions of § 7-21-16 or any other provision of law notwithstanding, any county may enter into a lease-purchase agreement for a term of years, not exceeding ten, for the purchase or lease by the county of real or personal property. However, if a lease-purchase agreement is for the purchase or lease of a jail or juvenile detention facility, the agreement may be for a term of years, not exceeding twenty years.

Any lease-purchase agreement for a term exceeding one year requires the approval of more than sixty percent of the members-elect of the board of commissioners. The final adoption of any lease-purchase agreement shall be by resolution which may be referred pursuant to chapter 7-18A.

Source: SL 1995, ch 37, § 1; SL 1996, ch 57.



§ 7-21-16.2 County authorized to issue promissory notes.

7-21-16.2. County authorized to issue promissory notes. The provisions of § 7-21-16 or any other provision of law notwithstanding, a county may borrow money from any source willing to lend the money by issuing a promissory note subject to the limitations set in §§ 7-21-16.3 to 7-21-16.6, inclusive. Notes issued pursuant to this section are payable solely from the sources provided in § 7-21-16.3 and do not constitute an indebtedness of the county within the meaning of any constitutional or statutory provisions or limitations. The notes shall specify the authority under which the notes are issued and shall state that the notes are issued in conformity with the provisions, restrictions, and limitations of §§ 7-21-16.3 to 7-21-16.6, inclusive, and that the notes and the interest on the notes are payable from the sources specified in §§ 7-21-16.3 to 7-21-16.6, inclusive. The notes shall be authorized, issued, and sold in accordance with chapter 6-8B. No election is required, and the notes may not be issued for a term in excess of five years.

Source: SL 2012, ch 53, § 1.



§ 7-21-16.3 Borrowing limit.

7-21-16.3. Borrowing limit. The money borrowed pursuant to § 7-21-16.2 may not exceed the sum of ninety-five percent of the amount of uncollected taxes levied by the county for the current fiscal year plus other receivables of the fund, including state or federal grant moneys, that have been earned by the county or committed by the state or federal governments but not collected at the date of borrowing.

Source: SL 2012, ch 53, § 2.



§ 7-21-16.4 Reduction of borrowing limit for outstanding warrants or promissory notes.

7-21-16.4. Reduction of borrowing limit for outstanding warrants or promissory notes. If any registered warrants or promissory notes are outstanding against the fund for which the money is to be borrowed, the borrowing limit specified in § 7-21-16.3 is reduced by the amount of the outstanding warrants or promissory notes.

Source: SL 2012, ch 53, § 3.



§ 7-21-16.5 Interest rate--Signatures.

7-21-16.5. Interest rate--Signatures. The rate of interest for a promissory note authorized by § 7-21-16.2 shall be stated on the note. The note shall be signed by the chair of the board of county commissioners and by the county auditor.

Source: SL 2012, ch 53, § 4.



§ 7-21-16.6 Notes not paid in full within term.

7-21-16.6. Notes not paid in full within term. If a note authorized by §§ 7-21-16.2 to 7-21-16.5, inclusive, has been issued and not paid in full within the term provided in § 7-21-16.2, no cash receipts may be expended for any purpose except the retirement of principal and interest of notes outstanding against that fund, until all such notes are retired.

Source: SL 2012, ch 53, § 5.



§ 7-21-17 Contracts exceeding maximum tax levy void--Personal liability of consentingofficers--Consent presumed unless dissent recorded.

7-21-17. Contracts exceeding maximum tax levy void--Personal liability of consenting officers--Consent presumed unless dissent recorded. Every contract made in violation of the provisions of § 7-21-16 shall be null and void in regard to any obligation thereby purported to be imposed on the county, but every such officer who makes or participates in making or authorizes the making of any such contract shall be individually liable for its performance.

Every such officer present when such unlawful contract is made, or authorized to be made shall be deemed to have participated in the making or authorization thereof, as the case may be, unless he dissents therefrom and enters, or causes to be entered, such dissent on the records of such county.

Source: SL 1897, ch 28, § 140; RPolC 1903, § 2243; RC 1919, § 6957; SDC 1939, § 12.1901.



§ 7-21-18 Computation of amount to be raised by property tax.

7-21-18. Computation of amount to be raised by property tax. Before October first in each fiscal year and after the annual budget for the following fiscal year has been approved and adopted, the board shall compute and determine:

(1) The total amount of all appropriations contained in the budget for the next fiscal year, and payable out of each particular fund;

(2) The total amount of revenue, except taxes on real property, likely to be received by each particular fund during the next fiscal year from all sources which includes the unobligated fund balance of each particular fund and excludes amounts authorized by law to be held in reserve;

(3) The difference between the total amount determined in subdivision (2) above, and the total amount determined in subdivision (1) above, and to the amount of such difference for each particular fund shall be added an amount equal to five percent of the total amount of all appropriations payable out of such fund during the next fiscal year and the total of such two amounts shall be the amount necessary to be raised for such fund during the next fiscal year by taxes on real property.
Source: SL 1927, ch 79, § 17; SDC 1939, § 12.2015; SL 1981, ch 56, § 1; SL 1992, ch 80, § 2; SL 1993, ch 86, § 36.



§ 7-21-18.1 Unreserved, undesignated general fund balance--Limitation--Publication--Report.

7-21-18.1. Unreserved, undesignated general fund balance--Limitation--Publication--Report. The total unreserved, undesignated fund balance of the general fund may not exceed forty percent of the total amount of all general fund appropriations contained in the budget for the next fiscal year. The total unreserved, undesignated fund balance of the general fund of the county as of March thirty-first and September thirtieth shall be published in the minutes of the proceedings of the board of county commissioners and reported to the Department of Legislative Audit. The report shall be on forms prescribed by the Department of Legislative Audit.

Source: SL 1981, ch 56, § 2; SL 2004, ch 70, § 1.



§ 7-21-19 Annual tax levy on property--Limitation on levies to be observed.

7-21-19. Annual tax levy on property--Limitation on levies to be observed. The board shall, after determining the amount of each fund pursuant to § 7-21-18, levy a tax for each such fund sufficient to raise the required amount therefor. Nothing contained herein shall be construed to authorize any tax levy in excess of any limitation upon tax levies which are now or which may hereafter be imposed by any of the laws of this state.

Source: SL 1927, ch 79, § 17; SDC 1939, § 12.2015.



§ 7-21-20 Appropriations to be within budget--Additions to budget prohibited.

7-21-20. Appropriations to be within budget--Additions to budget prohibited. The board of county commissioners must not at any time or in any manner whatsoever make or provide for any appropriation or appropriations or for any expenditure or expenditures for any purpose, object, or item whatever, other than in and by the annual budget for the fiscal year as hereinbefore provided, and must not after the approval and adoption of such annual budget for any fiscal year make or provide for any increase in or addition to any amount appropriated for any purpose, object, or item in such annual budget, save and except as provided by §§ 7-21-21 and 7-21-22.

Source: SL 1927, ch 79, § 10; SL 1929, ch 95; SDC 1939, § 12.2008.



§ 7-21-20.1 State and federal grants expended without budget--Publication.

7-21-20.1. State and federal grants expended without budget--Publication. Any funds made available after the final budget is adopted by a county from state and federal grants for expenditure by the county shall be paid into the county treasury and may be expended without specific provision in the annual budget of the county. In this case the commissioners shall publish, in the official newspaper of the county, the purpose for which the expenditures were made and to whom the expenditures were made.

Source: SL 1973, ch 42, § 1; SL 1980, ch 56, § 1.



§ 7-21-21 Supplemental budget for unanticipated disaster.

7-21-21. Supplemental budget for unanticipated disaster. In the event of an epidemic or disease or act of God, disaster, catastrophe, or accident, which results in damage to or destruction of any of the works, roads, buildings, or property of the county or any of its institutions or agencies, and the results of which have not been anticipated in the annual budget adopted for the fiscal year in which the same occur or take place, and which require the incurring of liabilities or expenditures of funds in connection with the suppression of the epidemic or disease, restoration of works, roads, buildings or property, or removing the menace above referred to, and restricted to causes where no other funds have been provided or appropriated therefor, the board may without further notice or hearing adopt a supplemental budget making and providing for an appropriation for the purpose and object, and for an amount deemed necessary, and may then incur liabilities or expend funds for such purpose, but not to exceed in the aggregate the amount specified in such supplemental budget.

Source: SL 1927, ch 79, § 10; SL 1929, ch 95; SDC 1939, § 12.2008 (1).



§ 7-21-22 Supplemental budget to meet statutory obligations and indispensable functions ofgovernment--Notice and hearing.

7-21-22. Supplemental budget to meet statutory obligations and indispensable functions of government--Notice and hearing. In the event of the passage and enactment of any law during a fiscal year and after the adoption of the annual budget for a following fiscal year, imposing some new obligation or duty upon a county, or in the event of the failure to provide by the final budget a sufficient revenue to enable the county to conduct the indispensable functions of government in any department, or to pay just obligations upon the county for the necessary conduct of the courts, or for the necessary aid and support of the poor or to discharge any duty which it is the lawful duty of the county to discharge, and of which requires the incurring of liabilities or expenditures of funds for a purpose or object for which no provision has been made in the annual budget for such fiscal year, and when such occasion arises the board must make, approve, and adopt a supplemental budget providing therein for an appropriation for such purposes in such amount as the board may deem necessary, and such budget shall set out in detail each item for which an appropriation is made and the amount thereof. Notice of its intention to make and adopt such supplemental budget, as provided in this section, stating the purpose, object and items and the amount to be appropriated for each item, with the time and place when the same will be considered and adopted by the governing board, shall be given in such manner as the board may determine, provided that the time fixed for considering and adopting the same shall not be less than ten days from date when such notice is first given.

Source: SL 1927, ch 79, § 10; SL 1929, ch 95; SDC 1939, § 12.2008 (2); SL 1943, ch 32; SL 1945, ch 33; SL 1947, ch 43.



§ 7-21-23 Procedural requirements for supplemental budgets.

7-21-23. Procedural requirements for supplemental budgets. All of the provisions of §§ 7-21-12 to 7-21-15, inclusive, with reference to the adoption of the resolution, signing of the resolution and budget, minute entries, and filing, shall apply to any supplemental budget made and adopted under the provisions of § 7-21-21 or § 7-21-22.

Source: SL 1927, ch 79, § 10; SL 1929, ch 95; SDC 1939, § 12.2008; SL 1943, ch 32; SL 1945, ch 33; SL 1947, ch 43.



§ 7-21-24 Notice to county agencies of budget amounts.

7-21-24. Notice to county agencies of budget amounts. After the approval and adoption of the annual budget as provided in § 7-21-12, and immediately after the approval and adoption of each supplemental budget, as provided in § 7-21-21 or § 7-21-22, the county auditor shall notify in writing before the beginning of the next fiscal year, each officer and board, and each employee in charge of an office, bureau, or department, and each head, person, or board in charge of an institution or agency of the county for which any appropriation is provided in such annual or supplemental budget of the amount of such appropriations and the same shall be itemized so as to show in detail each purpose and object and each item thereof for which any appropriation is provided and the amount thereof.

Source: SL 1927, ch 79, § 11; SDC 1939, § 12.2009.



§ 7-21-25 Debts and liabilities exceeding appropriated amounts prohibited.

7-21-25. Debts and liabilities exceeding appropriated amounts prohibited. Unless specially and expressly authorized by law, it shall be unlawful for the board of county commissioners or any member thereof, or for any officer of any county or any employee thereof in charge of any institution or agency of a county, to contract any indebtedness or incur any liabilities for or in behalf of the county, in any manner whatsoever, either for a purpose, object, or item for which no appropriation is provided in the budget of such county for the fiscal year in which such indebtedness is attempted to be contracted or liability attempted to be created, or in excess of the amount of any specific appropriation for any purpose, object, or item set forth in the budgets of such county, for the fiscal year in which such indebtedness is attempted to be contracted or liability attempted to be created.

Source: SDC 1939, § 12.2020; SL 1995, ch 7, § 2.



§ 7-21-26 Excessive debts, liabilities, and payments void.

7-21-26. Excessive debts, liabilities, and payments void. All orders, authorizations, allowances, contracts, payments, or agreements or liabilities to pay, made or attempted to be made in violation of this chapter, shall be void and shall never be the foundation of a claim against any county or against any institution or agency thereof, and all warrants, certificates, orders, or other evidences of indebtedness drawn or issued for the purpose of paying any indebtedness or liabilities incurred or created or attempted to be incurred or created in violation of the provisions of this chapter shall be void.

Source: SL 1927, ch 79, § 22; SDC 1939, § 12.2021.



§ 7-21-27 Personal liability of officers and employees creating or paying debts exceedingappropriated amounts.

7-21-27. Personal liability of officers and employees creating or paying debts exceeding appropriated amounts. All officers, boards, and members of boards, employees, and all other persons authorizing, contracting, or incurring, or attempting to authorize, contract, or incur any indebtedness or liability for or in behalf of any county or any institution or agency thereof in violation of the provisions of this chapter, or auditing, allowing, ordering paid, drawing, or issuing warrants in payment of, or paying any claims or demands upon or against a county or any institution or agency thereof, for any liability or indebtedness attempted to be created or incurred in violation of the provisions of this chapter shall be jointly and severally liable in person and on their official bonds to the county or to the institution or agency thereof of which they are officers or employees, to the extent of any payment or payments made on such void claims.

Source: SL 1927, ch 79, § 23; SDC 1939, § 12.2022.



§ 7-21-28 Liability for damages of officers and employees incurring debts exceedingappropriated amounts.

7-21-28. Liability for damages of officers and employees incurring debts exceeding appropriated amounts. All officers, boards, and members of boards, and employees of a county or any institution or agency thereof, authorizing, contracting, or incurring, or attempting to authorize, contract, or incur any indebtedness or liability for or in behalf of such county or institution thereof of which they are officers or employees, in violation of the provisions of this chapter, shall be jointly and severally liable in person and on their official bonds to the person, persons, corporation, or corporations damaged by such illegal authorization, indebtedness, or liability, to the extent of the loss sustained by such person, persons, corporation, or corporations.

Source: SL 1927, ch 79, § 23; SDC 1939, § 12.2022.



§ 7-21-29 Proration of appropriations covering more than one year.

7-21-29. Proration of appropriations covering more than one year. In all cases where appropriations of money have heretofore or may hereafter be made for periods longer than one year, it shall be unlawful for the person or persons whose duty it is to expend such appropriation to audit, expend, or contract to pay more money in any one year than a pro rata share thereof; that is, the expenditures for one year shall never exceed the proportion which one year of time bears to the whole time unless otherwise expressly provided.

Source: SL 1890, ch 108, § 1; RPolC 1903, § 310; RC 1919, § 6959; SDC 1939, § 12.1902.



§ 7-21-30 Constructive knowledge of county financial condition and limitations.

7-21-30. Constructive knowledge of county financial condition and limitations. All officers, boards, and members of boards, and employees of every county and of all of its agencies and institutions and all other persons and corporations, shall be charged with notice of the financial condition of the county, and of all of its institutions and agencies, the limitations imposed by the budget thereof, the appropriations contained therein, the condition of each thereof, and the claims against the same.

Source: SL 1927, ch 79, § 23; SDC 1939, § 12.2022.



§ 7-21-31 , 7-21-32. Repealed.

7-21-31, 7-21-32. Repealed by SL 1975, ch 76, § 12.



§ 7-21-32.1 Reimbursements from any budget activity added to the activity from which it waspaid.

7-21-32.1. Reimbursements from any budget activity added to the activity from which it was paid. Any reimbursements received for unanticipated expenditures charged to any budget activity may be considered a supplemental budget and added to the budget activity from which it was paid. The supplement shall be recorded in the minutes of the proceedings of the board of county commissioners.

Source: SL 1971, ch 51; SL 1974, ch 67; SL 1991, ch 63.



§ 7-21-32.2 Transfer of appropriation for contingencies.

7-21-32.2. Transfer of appropriation for contingencies. No expenditures shall be charged to the line item authorized for by § 7-21-6.1, but such appropriated amount may be transferred, by resolution of the board, to any other appropriation in which insufficient amounts were provided or for items for which no appropriation was provided. When transfers are made from the contingency budget to other appropriations, whose revenue is provided by other than general fund revenues, a transfer of fund balances may be made from the county general fund to such other fund in the amount of the budget transfer.

Source: SL 1974, ch 66, §§ 1, 2.



§ 7-21-33 Uncollected taxes not considered asset in computing debt limitation.

7-21-33. Uncollected taxes not considered asset in computing debt limitation. Whenever it shall be necessary to compute the indebtedness of a county or of any of its institutions or agencies, for bonding or other indebtedness purposes, delinquent taxes and taxes levied for the purposes set forth in the budget of the county shall not be considered an asset, but shall be deemed for such purposes to have been already pledged and expended for the purposes, objects, and items set forth in the budget; provided however, that all taxes levied for the payment and redemption of bonds, warrants, or other public debts, shall be deemed a competent and sufficient asset to be considered in the calculation of any constitutional or statutory limitation.

Source: SL 1927, ch 79, § 20; SDC 1939, § 12.2019.



§ 7-21-34 Borrowing from county funds against anticipated tax collections--Restoration ofmoneys borrowed.

7-21-34. Borrowing from county funds against anticipated tax collections--Restoration of moneys borrowed. Whenever moneys shall have been actually provided for any funds of the county by a levy of taxes and such moneys shall not have been actually collected and covered into the county treasury but concerning the receipt of which moneys there can be no question, the board of county commissioners is authorized, by a unanimous vote, to anticipate the receipt of such moneys into such fund by drawing temporarily upon the moneys in any other fund of the county for which there shall not be immediate use.

Any fund temporarily depleted by virtue of the foregoing provision shall be fully restored within nine months after a draft upon the same for the benefit of another fund shall have been made, and the moneys coming into the latter fund shall first be used to restore such depletion. The board shall provide, at the time of making such withdrawal, for reimbursing the fund from which moneys are thus temporarily withdrawn.

Source: SL 1921, ch 337; SDC 1939, § 12.1903; SL 1970, ch 20, § 1 (1); SL 1975, ch 76, § 12.



§ 7-21-35 Annual determination of delinquent real estate taxes.

7-21-35. Annual determination of delinquent real estate taxes. The board of county commissioners must, at its regular meeting in January of each year, ascertain and determine the total amount of taxes levied by such county on all real estate payable during the fiscal year just ended and which remained delinquent and unpaid at the close of such fiscal year excluding therefrom any and all amounts added thereto for penalties, interest, and costs of publication because of such delinquency, such delinquent taxes being so segregated as to show the amount thereof levied for each particular fund of the county.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-36 Annual determination of warrants, claims and liabilities outstanding.

7-21-36. Annual determination of warrants, claims and liabilities outstanding. The board of county commissioners must also, at the same time, ascertain and determine the total amount of all warrants issued against each fund payable out of the appropriations for such fiscal year and which remain outstanding and unpaid at the close of such fiscal year because of insufficient money in the fund on which drawn to pay the same, together with the amount of interest accrued thereon, and also the amount of all claims and liabilities payable out of the appropriations for such preceding year for which no warrants have been issued, and the total amount of such claims and liabilities payable out of each particular fund.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-37 Certificates of indebtedness against delinquent taxes for payment of outstandingwarrants, claims, and liabilities.

7-21-37. Certificates of indebtedness against delinquent taxes for payment of outstanding warrants, claims, and liabilities. For the purpose of providing funds for the payment of outstanding warrants and claims and liabilities, the board of county commissioners may, whenever the total amount of delinquent taxes for the preceding year on real estate payable into any fund shall be more than five percent of the total amount of taxes levied on real estate during the preceding year, without being required to submit the question of so doing to any election, by a resolution provide for the borrowing of money for the fund in an amount equal to the excess of delinquent taxes over five percent and shall issue certificates of indebtedness therefor, which shall be in denomination of one hundred dollars or multiples thereof, shall bear interest at a rate to be negotiated by the parties from the date thereof until paid and redeemed and shall be registered in the office of the county treasurer.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014; SL 1983, ch 28, § 9.



§ 7-21-38 Form of certificates of indebtedness against delinquent tax fund.

7-21-38. Form of certificates of indebtedness against delinquent tax fund. The certificates of indebtedness issued pursuant to § 7-21-37 shall be in substantially the same form as warrants drawn against the general fund of the county, except that they shall be known as certificates of indebtedness and each shall recite in the body thereof that it is drawn against and the principal and interest thereof is payable out of a special fund to be known as the "Delinquent tax fund for the fiscal year ending December 31st, 20____," and will be called in and paid and redeemed whenever there is sufficient money in such fund applicable for such purposes.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-39 Sale or exchange of delinquent tax certificates of indebtedness.

7-21-39. Sale or exchange of delinquent tax certificates of indebtedness. Certificates of indebtedness issued pursuant to § 7-21-37 may be sold by the board at either public or private sale, but shall not be sold at less than their par value, or may be exchanged for such outstanding warrants, dollar for dollar with accrued interest thereon, but no brokerage, legal, or other fees, or commissions of any kind shall be paid to any person or corporation for negotiating or assisting in the preparation, sale, or exchange thereof.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-40 Proceeds of certificates of indebtedness--Use to pay outstanding warrants, claims andliabilities.

7-21-40. Proceeds of certificates of indebtedness--Use to pay outstanding warrants, claims and liabilities. The moneys so borrowed for each of such funds shall be deposited to the credit thereof and shall be used for the purpose of paying and redeeming the outstanding warrants drawn against such funds, and the claims and liabilities created, during such fiscal year, together with the interest thereon, and it shall be the duty of the treasurer immediately upon receiving the money so borrowed to deposit the same to the credit of the proper funds and to call in for payment such warrants, claims, and liabilities or so much thereof as such money will pay.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-41 Resolution creating delinquent tax fund--Tax collections paid into fund.

7-21-41. Resolution creating delinquent tax fund--Tax collections paid into fund. Such resolution must create a fund to be known as the "Delinquent tax fund for the fiscal year ending December 31st, 20____," and shall provide that all delinquent taxes levied during such fiscal year for the funds for which such money has been borrowed, together with all penalties, interest, and costs added thereto, shall be, as fast as the same are collected, paid into and deposited to the credit of such fund, and shall be used for the payment of principal of and interest on such certificates of indebtedness and for no other purpose.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-42 Redemption of certificates of indebtedness from delinquent tax fund.

7-21-42. Redemption of certificates of indebtedness from delinquent tax fund. The treasurer shall, whenever there shall be any money in any delinquent tax fund sufficient to pay one or more of the certificates of indebtedness issued against such fund with accrued interest, call the same in for payment and redemption in the same manner that warrants against the general fund of the county are called in for payment and redemption, and interest on such certificates shall cease on the date specified in the notice calling such certificates in for payment.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-43 Apportionment of unused balance in delinquent tax fund.

7-21-43. Apportionment of unused balance in delinquent tax fund. If, after all certificates of indebtedness drawn against any delinquent tax fund shall have been fully paid, there remains any balance in such fund, such balance shall be apportioned to the several funds for which money was borrowed in proportion to the total amount of taxes levied for each fund in such fiscal year, and such fund shall thereupon be terminated and all delinquent taxes for such year thereafter paid shall be apportioned to the funds for which the same were originally levied.

Source: SL 1927, ch 79, § 16; SDC 1939, § 12.2014.



§ 7-21-44 Unused appropriations terminated at end of year--Consideration in next budget.

7-21-44. Unused appropriations terminated at end of year--Consideration in next budget. All appropriations for the expenditure of public moneys contained in the annual and supplemental budgets for such fiscal year, shall cease to be in effect at the expiration of the fiscal year for which the same were made, except as provided in § 7-21-45, and any unused balance appropriated shall be used and considered as revenue in making levy to cover expenditures in the next budget.

Source: SL 1927, ch 79, § 14; SDC 1939, § 12.2012; SL 1975, ch 76, § 7.



§ 7-21-44.1 Unused contingency funds terminated at end of year.

7-21-44.1. Unused contingency funds terminated at end of year. Any unused balance in the contingency budget shall revert at the close of the year and shall not be accumulated.

Source: SL 1974, ch 66, § 2.



§ 7-21-45 Resolution to encumber unexpended appropriations--Contents--Listing kept byauditor.

7-21-45. Resolution to encumber unexpended appropriations--Contents--Listing kept by auditor. The board of county commissioners may by resolution at its first meeting in January or within ten days thereafter encumber that portion of unexpended appropriations from the prior year for which legal obligations were incurred but were not paid. The resolution shall state the appropriation account and amount encumbered. The county auditor shall keep a detailed listing by payee and amount supporting such amount shown in the resolution.

Source: SL 1927, ch 79, § 15; SDC 1939, § 12.2013; SL 1975, ch 76, § 8; SL 1976, ch 74, § 2.



§ 7-21-46 Repealed.

7-21-46. Repealed by SL 1975, ch 76, § 12.



§ 7-21-47 Payment of claims against previous year's appropriation--Registration of warrants notpaid.

7-21-47. Payment of claims against previous year's appropriation--Registration of warrants not paid. Warrants issued for claims allowed against budget appropriations for the previous fiscal year which have been filed before the board's first meeting in January, shall be paid out of the fund on which drawn on the presentation to the treasurer of the county, and in case of insufficient funds on hand to pay such warrants, due to delinquent taxes or other failure of revenue, then such warrants, upon presentation to the treasurer, shall be registered and the amount necessary to pay such warrants, if not paid at the time of the adoption of the annual budget, shall be included in the next annual budget.

Source: SL 1927, ch 79, § 15; SDC 1939, § 12.2013; SL 1975, ch 76, § 9.



§ 7-21-48 Transfer of surplus moneys in county funds--Outstanding warrants and obligationsto be provided for.

7-21-48. Transfer of surplus moneys in county funds--Outstanding warrants and obligations to be provided for. The board of county commissioners may transfer the surplus moneys that may be on hand in any of the several funds to such fund or funds as they may deem for the best interest of the county or may appropriate such surplus moneys to the payment of any outstanding indebtedness of the county. No moneys in any fund shall be transferred therefrom unless there be left in such fund sufficient money to pay all outstanding warrants drawn against such fund, together with any other indebtedness or contemplated expenditures from said fund for the current fiscal year. No money shall be transferred from any sinking or interest fund unless sufficient money be left therein to pay all interest which may accrue on and the principal of all outstanding bonds.

Source: SL 1927, ch 79, § 18; SL 1929, ch 99; SDC 1939, § 12.2016.



§ 7-21-49 Transfer of unused balance of special funds.

7-21-49. Transfer of unused balance of special funds. Whenever there remains in the treasury of any county an unexpended balance of any special fund, and all claims against such fund have been fully paid, and the purpose for which it was created has been fully subserved, and there remains no further use for such balance for the purpose for which it was created, it shall be lawful for the board of county commissioners to transfer such balance to any other fund of the county or subdivision to which such balance belongs.

Source: SL 1887, ch 144, § 1; CL 1887, § 602; RPolC 1903, § 842; RC 1919, § 5880; SDC 1939, § 12.1904.



§ 7-21-50 Repealed.

7-21-50. Repealed by SL 1975, ch 76, § 12.



§ 7-21-51 Accumulation of funds for capital outlay purposes.

7-21-51. Accumulation of funds for capital outlay purposes. A board of county commissioners may, by resolution, authorize the accumulation of funds for a period longer than one year for a capital outlay purpose which is otherwise authorized by law. For the purpose of this section, the term, capital outlay purpose, includes any purpose which is extraordinary in nature, exceeds the funding ability of a single-budget year, and may result in the purchase of services, materials, supplies, or equipment. The resolution is enacted if approved by a vote of sixty percent or more of the governing body and shall clearly set forth the purposes for which the funds are to be accumulated and the maximum amount that may be accumulated. The funds to be accumulated shall be expended within eighty-four months from the date of the resolution. If the specific purpose for which the funds are accumulated is no longer necessary, the funds shall revert to the fund from which the funds were originally appropriated. The amount of accumulation for a specific purpose may not exceed five million dollars. The accumulation of funds pursuant to this chapter is in addition to any accumulation of funds authorized by § 7-21-18.1.

Source: SL 1985, ch 54; SL 1988, ch 73; SL 2008, ch 36, § 1.



§ 7-21-52 Authority to create depreciation reserve for capital acquisitions.

7-21-52. Authority to create depreciation reserve for capital acquisitions. The governing body of any county may, by resolution, create a depreciation reserve within any proprietary fund which may only be used for capital acquisitions, not to exceed the accumulated depreciation of the fixed assets of the respective fund. If the specific purpose for which the funds are accumulated is no longer necessary, the funds shall revert to the general fund. These funds are in addition to those authorized by § 7-21-18.1

Source: SL 1997, ch 47, § 1.






Chapter 22 - County Warrants And Disbursements

§ 7-22-1 Verified statement or invoice required before claim allowed against county--Contentsof statement--Jurors' and witnesses' claims exempt.

7-22-1. Verified statement or invoice required before claim allowed against county--Contents of statement--Jurors' and witnesses' claims exempt. Before any account, claim, or demand against any county for any obligation, property, or services for which such county is liable may be allowed, the person having such account, claim, or demand, either by himself or agent, shall:

(1) Reduce the same to writing, and shall verify the same to the effect that such account is just and true, that the money therein charged was actually paid for the purposes therein stated; that the property therein charged for was actually delivered or used for the purposes therein stated, and was of the value therein charged; and that the services therein charged were actually rendered and of the value as charged, or in case such services were official, for which fees are prescribed by law, that the fees and amounts charged therefore are such as are allowed by law; and that no part of such account, claim, or demand has been paid; or

(2) Present an invoice or verification which shall be attached to a county voucher, the latter being signed or verified by the county official who purchased the property or had the services rendered to the effect that such account is just and true; that the money therein charged was actually paid for the purposes therein stated; that the property therein charged for was actually delivered or used for the purposes therein stated, and was of the value therein charged; and that the services therein charged for were actually rendered and of the value as charged, or in case such services were official, for which fees are prescribed by law, that the fees and amounts charged therefore are such as are allowed by law; and that no part of such account, claim or demand has been paid.

The provisions of this section do not apply to any claim or demand for the per diem of jurors or witnesses fixed by law.

Source: SL 1883, ch 112, § 87; CL 1887, § 800; SL 1893, ch 56, § 1; RPolC 1903, § 861; SL 1911, ch 109; SL 1913, ch 151; RC 1919, § 5897; SDC 1939, § 12.1803; SL 1985, ch 55.



§ 7-22-2 Warrant required for payment of claim against county.

7-22-2. Warrant required for payment of claim against county. No claim against the county shall be paid otherwise than upon the allowance of the county commissioners upon the warrant of the county auditor, except one authorized to be allowed by some other person or tribunal, in which case the claim shall be paid upon the warrant of the county auditor upon the proper certificate of the person or tribunal allowing the same.

Source: SL 1887, ch 10, § 7; CL 1887, § 652; RPolC 1903, § 887; RC 1919, § 5948; SDC 1939, § 12.0906; SL 1975, ch 76, § 10.



§ 7-22-3 Warrant required for disbursement of county funds--Contents.

7-22-3. Warrant required for disbursement of county funds--Contents. No public money shall be disbursed by the county commissioners or any of them, but the same shall be disbursed by the county treasurer upon the warrant of the county auditor specifying the name of the party entitled to the same, on what account, and upon whose allowance, if not fixed by law.

Source: SL 1887, ch 10, § 7; CL 1887, § 652; RPolC 1903, § 887; RC 1919, § 5948; SDC 1939, § 12.0906; SL 1975, ch 76, § 11.



§ 7-22-4 Numbering of warrants--Record maintained by auditor.

7-22-4. Numbering of warrants--Record maintained by auditor. All such warrants shall be progressively numbered, and the numbers, date, and amount of each, and the name of the person to whom payable, and the purpose for which drawn, shall at the time of issuing the same be entered in a book kept by the auditor for that purpose.

Source: SL 1887, ch 10, § 7; CL 1887, § 652; RPolC 1903, § 887; RC 1919, § 5948; SDC 1939, § 12.0906.



§ 7-22-5 Repealed.

7-22-5. Repealed by SL 1976, ch 75, § 7.



§ 7-22-6 Warrants paid in order of presentation.

7-22-6. Warrants paid in order of presentation. All warrants upon the treasurer of any county shall be paid out of the fund on which they are drawn in the order of their presentation.

Source: SL 1874-5, ch 74, § 1; PolC 1877, ch 50, § 1; CL 1887, § 1671; RPolC 1903, § 2251; SL 1913, ch 359; RC 1919, § 6973; SDC 1939, § 12.0812.



§ 7-22-7 Endorsement of warrant for payment by county depository.

7-22-7. Endorsement of warrant for payment by county depository. Every warrant for the payment of money issued by any county, which is not registered because of lack of funds with which to pay such warrant, shall be countersigned by the county treasurer, who shall also endorse on such warrant an order to the depository, by which such warrant is to be paid, to pay such warrant to the order of the payee and charge the same to the account of such treasurer. Such warrant so countersigned and endorsed shall have the same force and effect as a check drawn by said treasurer upon such depository. No such warrant shall be paid by the depository unless so countersigned and endorsed by such treasurer, and no warrant shall be countersigned by the treasurer so long as there are any registered warrants outstanding.

Source: SL 1953, ch 500; SDC Supp 1960, § 45.1438.



§ 7-22-8 Warrant register maintained by treasurer--Form and information shown.

7-22-8. Warrant register maintained by treasurer--Form and information shown. The treasurer of each organized county shall provide himself with and keep a warrant register which register shall show in a column arranged for that purpose the number, date, and amount of each warrant presented, the particular fund upon which the same is drawn, the date of presentation, the name and address of the person in whose name the same is registered, the date of payment when made, the amount of interest, and the total amount paid thereon, with the date when notice to the person in whose name such warrant is registered is mailed, as hereinafter provided.

Source: SL 1874-5, ch 74, § 2; PolC 1877, ch 50, § 2; CL 1887, § 1672; RPolC 1903, § 2252; SL 1913, ch 359; RC 1919, § 6974; SDC 1939, § 12.0811.



§ 7-22-9 Registration of warrants not paid for want of funds.

7-22-9. Registration of warrants not paid for want of funds. Whenever any warrant shall be presented to the treasurer for payment and there shall be no funds in the treasury appropriated for that purpose, the treasurer shall enter such warrant in his warrant register for payment in the order of presentation; and, upon such warrant so registered, he shall endorse the registry number, date of registration, and the words "Not paid for want of funds," and sign such endorsement; provided however, that nothing in this chapter shall be construed to require the holder of any warrant to register the same.

Source: SL 1874-5, ch 74, § 3; PolC 1877, ch 50, § 3; CL 1887, § 1673; SL 1893, ch 57, § 1; RPolC 1903, § 2253; RC 1919, § 6975; SDC 1939, § 12.0813.



§ 7-22-10 Interest payable on warrants not paid at time of presentation.

7-22-10. Interest payable on warrants not paid at time of presentation. All county warrants shall draw interest at a rate of interest to be determined by the county commissioners of the county until paid from the date upon which they are presented to the county treasurer and endorsed "Not paid for want of funds."

Source: SL 1874-5, ch 27, § 40; PolC 1877, ch 21, § 53; SL 1881, ch 139, § 1; CL 1887, § 618; RPolC 1903, § 858; RC 1919, § 5894; SL 1927, ch 82; SDC 1939, § 12.1906; SL 1951, ch 27; SL 1983, ch 28, § 10.



§ 7-22-11 Annual payment of interest on outstanding warrants--Tax levy for interest payments.

7-22-11. Annual payment of interest on outstanding warrants--Tax levy for interest payments. The board of county commissioners may determine by resolution that interest shall be paid annually on all outstanding registered warrants of such county. When it has been so determined, said board shall, at the time and in the manner provided for the levy of taxes, make a separate and special levy of a tax sufficient to pay one year's interest on each county warrant which according to the computation of the said board will be outstanding and unpaid on the anniversary of the date thereof during the next calendar year. Such levy may be made in addition to the maximum levy otherwise allowed by law and shall be certified by the county auditor, placed on the tax roll, and collected by the county treasurer as other taxes, which funds derived from such levy shall be kept separate and apart from other tax collections and shall be used only for the purpose of paying interest on warrants as herein provided.

Source: SL 1933, ch 160, §§ 1, 2; SDC 1939, § 12.0814.



§ 7-22-12 Call of outstanding warrants for annual payment of interest.

7-22-12. Call of outstanding warrants for annual payment of interest. As soon as there is sufficient money in the special warrant interest fund to pay one year's interest on one or more outstanding warrants, the county treasurer shall notify the holder of the oldest registered warrant or warrants to present the same for payment of interest, and such treasurer shall continue to call all outstanding warrants for payment of interest in the order of registration as rapidly as funds are available therefor. No warrant shall be called for payment of interest until the same shall have been registered for at least one year.

Source: SL 1933, ch 160, § 2; SDC 1939, § 12.0814.



§ 7-22-13 Failure of warrant holder to present warrant for annual interest--Failure to notifytreasurer of address.

7-22-13. Failure of warrant holder to present warrant for annual interest--Failure to notify treasurer of address. Any warrant holder who shall fail to present his warrant to the treasurer within thirty days after the treasurer shall have mailed him written notice to present the same, addressed to such holder's last known address, shall lose his right to payment in order provided in § 7-22-12. No holder of a registered warrant shall be entitled to payment in the order provided in § 7-22-12 unless he shall first have filed with the treasurer a description of the warrant or warrants held by him, and his name and post office address.

Source: SL 1933, ch 160, § 2; SDC 1939, § 12.0814.



§ 7-22-14 Endorsement and receipt for annual interest paid--Priority preserved despitenonpayment of annual interest.

7-22-14. Endorsement and receipt for annual interest paid--Priority preserved despite nonpayment of annual interest. All interest payments shall be endorsed by the treasurer on the back of the warrant and the warrant holder shall execute and deliver duplicate receipts for such payment to the treasurer who shall retain one and deliver the other forthwith to the county auditor. All registered warrants, together with interest earned but not paid under the provisions of §§ 7-22-11 to 7-22-14, inclusive, shall continue to be paid in the order of their registration as provided by law.

Source: SL 1933, ch 160, §§ 2, 3; SDC 1939, § 12.0814.



§ 7-22-15 Warrants paid in order of registration--Call of warrants for payment--Termination ofinterest.

7-22-15. Warrants paid in order of registration--Call of warrants for payment--Termination of interest. All such registered warrants shall be paid in the order of their registration and it shall be the duty of every such treasurer, as soon as money sufficient for the payment of such warrants is received to the credit of the particular fund upon which the same are drawn, to immediately notify by mail the persons in whose names the same are drawn or, if he shall receive written notice from some other person that he is the holder of any such warrant, then the treasurer shall notify such other person and thereupon interest upon such warrants shall cease and the treasurer shall pay and cancel such warrants upon presentation thereof.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 12.0813.



§ 7-22-16 Purchase of warrants by treasurer prohibited--Forfeiture of amount due.

7-22-16. Purchase of warrants by treasurer prohibited--Forfeiture of amount due. No county treasurer shall either directly or indirectly contract for or purchase any warrant issued by the county of which he is the treasurer at any discount whatever upon the sum due on such warrant; and if any county treasurer shall so contract for or purchase any such warrant, he shall not be allowed in settlement the amount of such warrant or any part thereof and shall forfeit the whole amount due on such warrant to be recovered by civil action at the suit of the state for the use of the county.

Source: SL 1868-9, ch 25, § 103; PolC 1877, ch 28, § 99; CL 1887, § 1660; RPolC 1903, § 2237; RC 1919, § 6952; SDC 1939, § 12.0815.



§ 7-22-17 Cancellation of check or warrant not presented within two years of issuance--Notation in register.

7-22-17. Cancellation of check or warrant not presented within two years of issuance--Notation in register. The board of county commissioners may, by resolution, cancel any check or warrant that has not been presented for payment at any time within two years of the date on which the check or warrant was issued. Upon such resolution the county auditor shall note the cancellation in the check or warrant register.

Source: SL 1887, ch 37, §§ 1, 2; CL 1887, §§ 589, 590; RPolC 1903, §§ 827, 828; RC 1919, §§ 5874, 5875; SDC 1939, § 12.1905; SDCL, § 7-22-5; SL 1968, ch 19; SL 1976, ch 75, § 1.



§ 7-22-18 Payment of old checks or warrants at direction of commissioners.

7-22-18. Payment of old checks or warrants at direction of commissioners. Notwithstanding any provision for cancellation of checks or warrants, the board of county commissioners shall direct the payment of any properly issued check or warrant to any person entitled to payment thereof within a period of six years from date of issue thereof and may direct payment of checks or warrants more than six years from date of issue thereof.

Source: SL 1976, ch 75, § 2.






Chapter 23 - Accounting For County Funds

§ 7-23-1 to 7-23-4. Repealed.

7-23-1 to 7-23-4. Repealed by SL 1975, ch 76, § 12.



§ 7-23-5 Annual examination and accounting for tax sales and receipts.

7-23-5. Annual examination and accounting for tax sales and receipts. It shall be the duty of the board of county commissioners, at each annual meeting of such board to examine the county treasurer's "tax-sale book" and "stub receipts," and ascertain the amount of redemption money in the treasury and compel such treasurer to account for the same.

Source: SL 1879, ch 49, § 10; CL 1887, § 616; RPolC 1903, § 856; RC 1919, § 5892; SDC 1939, § 12.1907.



§ 7-23-6 Settlement by county officers for funds received--Payment into treasury.

7-23-6. Settlement by county officers for funds received--Payment into treasury. All treasurers, sheriffs, clerks, constables, and other officers chargeable with money belonging to any county shall render their accounts to and settle with the board of county commissioners at the time required by law and pay into the county treasury any balance which may be due the county, take duplicate receipts therefor, and deposit one of the same with the county auditor within five days thereafter.

Source: SL 1868-9, ch 4, § 36; SL 1874-5, ch 27, § 35; PolC 1877, ch 21, § 51; CL 1887, § 615; RPolC 1903, § 855; RC 1919, § 5891; SDC 1939, § 12.1907.



§ 7-23-7 Adjustment of accounts of delinquent officers--Forfeiture for delinquency.

7-23-7. Adjustment of accounts of delinquent officers--Forfeiture for delinquency. If any person thus chargeable shall neglect or refuse to render true accounts or settle, such board shall adjust the accounts of such delinquent according to the best information it can obtain, and ascertain the balance due the county, and order suit to be brought in the name of the county therefor; and such delinquent shall not be entitled to any commission and shall forfeit and pay to the county a penalty of twenty percent on the amount of funds due the county.

Source: SL 1868-9, ch 4, § 37; SL 1874-5, ch 27, §§ 36, 37; PolC 1877, ch 21, § 52; CL 1887, § 617; RPolC 1903, § 857; RC 1919, § 5893; SDC 1939, § 12.1907.






Chapter 24 - County Bonds

§ 7-24-1 Purposes for which county building bonds authorized.

7-24-1. Purposes for which county building bonds authorized. Whenever any county having five hundred voters or more shall have been organized for four years or more and the county seat of such county has been permanently located as provided by law and the building or buildings occupied by such county for courthouse, office, or jail purposes are inadequate to the wants thereof or unsafe by reason of risk by fire or otherwise or whenever it is deemed necessary and for the best interests of said county to erect a suitable building or buildings for the care of the poor, such county may issue its bonds for the purpose of purchasing a site for a courthouse, office, or a jail building or for purchasing a site or grounds for a building or buildings suitable for the care of the county poor or for the erection of a courthouse, office, or jail, building or buildings suitable for the care of the poor under the restrictions and according to the provisions of this chapter.

Source: SL 1897, ch 49, § 1; RPolC 1903, § 970; RC 1919, § 6983; SL 1927, ch 78; SDC 1939, § 12.2105; SL 1957, ch 27, § 1.



§ 7-24-2 Election on bonds--Issuance.

7-24-2. Election on bonds--Issuance. Bonds shall be authorized, issued and sold as provided in chapter 6-8B if a majority of all registered voters voting at the bond election authorize the bond issue.

Source: SL 1927, ch 65, § 1; SL 1931, ch 91, § 1; SL 1935, ch 64, § 1; SDC 1939, § 12.2105; SL 1957, ch 27, § 1; SL 1984, ch 43, § 63.



§ 7-24-3 to 7-24-8. Repealed.

7-24-3 to 7-24-8. Repealed by SL 1984, ch 43, § 131.



§ 7-24-9 Bond issue for satisfaction of judgment against county.

7-24-9. Bond issue for satisfaction of judgment against county. If a judgment has been recovered against a county upon any claim, and the judgment has become final by expiration of the time for appeal or decision upon appeal, the governing body of the county, by a resolution declaring it to be for the best interests of the county, passed and entered upon its records, published in its proceedings may without submitting the matter to a vote of the voters issue bonds of the county for the purpose of compromising the judgment. The bonds shall be delivered only to the judgment creditor or his successor in ownership of the judgment, upon a complete release and satisfaction of the judgment. The bonds may not exceed the amount due upon the judgment at date of the bonds. All bonds shall be issued and sold as provided in chapter 6-8B.

Source: SL 1903, ch 81; RC 1919, § 6997; SL 1929, ch 78; SDC 1939, § 12.2103; SL 1975, ch 47, § 2; SL 1983, ch 28, § 11; SL 1984, ch 43, § 64; SL 1984, ch 319, § 5.



§ 7-24-10 to 7-24-17. Repealed.

7-24-10 to 7-24-17. Repealed by SL 1984, ch 43, § 131.



§ 7-24-18 Tax levy to pay county bonds--Proceeds placed in debt service fund.

7-24-18. Tax levy to pay county bonds--Proceeds placed in debt service fund. When a county issues bonds, at or before the time of doing so, the governing body thereof shall levy a continuing annual tax sufficient to pay the interest and the principal thereof when due. All taxes so levied, when collected, shall be placed in a debt service fund. No part of the fund may be used for any other purpose than to pay the interest and principal of the bonds for which they were levied and collected. The levy authorized by this section is in addition to the levy authorized in § 10-12-21.

Source: SD Const, art 13, § 5; RC 1919, § 6998; SDC 1939, § 12.2110; SL 1985, ch 77.



§ 7-24-19 Deposit and investment of debt service fund moneys--Resolution of countycommissioners.

7-24-19. Deposit and investment of debt service fund moneys--Resolution of county commissioners. Every county maintaining a debt service fund for the payment of outstanding bonds shall keep the accumulations in said debt service fund deposited with the lawful depositories or invested in registered warrants or bonds of any municipal or public corporation of the State of South Dakota, including those of the county issuing such bonds, or bonds, notes, or other obligations issued by any federal land bank, federal intermediate credit bank, bank for cooperatives, or any or all of the federal farm credit banks, or obligations of the United States, or bonds or securities of any kind issued by the State of South Dakota, and the interest accruing on such investment shall be credited to such debt service fund. Moneys in any debt service fund shall be invested only in such of the above-named securities as will become due and payable on or before the date when the bonds for the payment of which such debt service fund was created become due and payable, except bonds of the United States or of the State of South Dakota. Where such debt service fund is invested in other bonds of such county, there shall be a levy of a tax upon the taxable property of such county of sufficient amount to pay the interest and also the principal thereof when due and such tax, when collected, shall be returned to the debt service fund for that purpose.

In carrying out the provisions of this section, all transactions shall be by resolution of the board of county commissioners which resolution shall be regularly filed and recorded with the county auditor as a public record.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1933, ch 164; SDC 1939, § 12.2111; SL 1979, ch 37, § 2.



§ 7-24-20 to 7-24-31. Repealed.

7-24-20 to 7-24-31. Repealed by SL 1984, ch 43, § 131.






Chapter 25 - County Buildings And Improvements

§ 7-25-1 Annual tax levy for construction or improvement of certain buildings--Fundaccumulated--Cooperation with other subdivisions--Proceeds pledged to paymentswithout limitation.

7-25-1. Annual tax levy for construction or improvement of certain buildings--Fund accumulated--Cooperation with other subdivisions--Proceeds pledged to payments without limitation. The board of county commissioners may levy a tax not to exceed ninety cents per thousand dollars of taxable valuation to be used or paid into a fund for the purpose of acquiring a site, constructing, renovating, improving, remodeling, altering, adding to, repairing, erecting, or maintaining a courthouse, office, jail building, county exhibition buildings, 4-H and extension buildings, grandstands and bleachers, highway maintenance buildings, or public library. The county may cooperate in a joint undertaking for any of the foregoing purposes with any other county, municipality or school district. The levy authorized by this section is in addition to the levy authorized in § 10-12-21. The proceeds of the levy authorized by this section may be pledged by the county to payments under an agreement entered into pursuant to § 7-25-19 without regard to the limitations of § 7-25-3.

Source: SL 1911, ch 123, § 1; SL 1915, ch 126; RC 1919, § 6953; SL 1931, ch 115, § 1; SDC 1939, § 12.2303; SL 1959, ch 31, § 2; SL 1959, ch 32; SL 1963, ch 49; SL 1968, ch 21; SL 1970, ch 50; SL 1985, ch 15, § 24; SL 1985, ch 77, § 8; SL 1987, ch 185, § 2; SL 1989, ch 87, § 15C.



§ 7-25-2 Investment of building fund--Income paid into fund.

7-25-2. Investment of building fund--Income paid into fund. The board of county commissioners shall have the power to loan or invest any balance of any such fund as referred to in § 7-25-1 upon first mortgages upon real property worth at least double the value of the sum loaned, or upon bonds of the State of South Dakota, or upon bonds or warrants of the county, or upon bonds of any municipality or school district within the county, at such legal rate of interest as may be agreed, and may also loan or invest such funds in United States government bonds, and the income from such loans shall be paid into such fund.

Source: SL 1911, ch 123, § 2; RC 1919, § 6954; SL 1931, ch 115, § 2; SDC 1939, § 12.2303; SL 1959, ch 31, § 2; SL 1959, ch 32; SL 1963, ch 49; SL 1968, ch 21; SL 1992, ch 60, § 2.



§ 7-25-3 County commissioners authorized to construct and improve buildings--Maximumexpenditure authorized without voters' approval.

7-25-3. County commissioners authorized to construct and improve buildings--Maximum expenditure authorized without voters' approval. The board of county commissioners shall have authority to provide for the erection, renovation, improvement, remodeling, alteration, addition to, and repairing of courthouses, jails, memorial buildings, which may contain an auditorium, and other necessary buildings within and for the county and to make contracts on behalf of the county for such purposes; but no expenditure for these purposes, greater than can be paid for out of the annual revenue of the county for the current year, including for courthouse, office, and jail buildings the revenue from the special levy provided by § 7-25-1, together with the amount of any debt service fund theretofore provided for such purpose, shall be made unless the question of such expenditure shall have first been submitted to a vote of the qualified voters of such county and shall have been approved by a majority of the votes so cast; and the board shall determine the amount and rate of taxes to be submitted to a vote for such purpose.

Source: SL 1868-9, ch 4, § 27; SL 1874-5, ch 27, § 27; PolC 1877, ch 21, § 43; CL 1887, § 607; RPolC 1903, § 847; SL 1913, ch 153; RC 1919, § 5883; SL 1920 (SS), ch 42; SDC 1939, § 12.2302; SL 1959, ch 31, § 1.



§ 7-25-4 Building bonds approved by voters--Other funds applicable without additionalapproval.

7-25-4. Building bonds approved by voters--Other funds applicable without additional approval. Whenever the question of bonding the county for the purpose of bonding the county for the purpose of building or renovating, improving, remodeling, altering, adding to, or repairing a courthouse, jail, memorial building, or other county buildings shall have been submitted to a vote of the voters and such bond issue shall have been carried by a vote of the voters, then in addition to the proceeds raised from the sale of such bonds the board may, whenever there remains in the treasury of such county an unexpended balance of any special fund and all claims against such fund have been fully paid, or when there remains an unexpended balance of the general fund and all claims against such fund have been fully paid, in its discretion, apply the whole or any part of such accumulated funds to the purposes specified in this section and it shall not be necessary to submit the question of such expenditure to the voters of the county.

Source: SL 1868-9, ch 4, § 27; SL 1874-5, ch 27, § 27; PolC 1877, ch 21, § 43; CL 1887, § 607; RPolC 1903, § 847; SL 1913, ch 153; RC 1919, § 5883; SL 1920 (SS), ch 42; SDC 1939, § 12.2302; SL 1959, ch 31, § 1.



§ 7-25-5 Commissioners' duty to use accumulated building fund.

7-25-5. Commissioners' duty to use accumulated building fund. After a fund for the construction of a courthouse, office, or jail building, county exhibition buildings, 4-H and extension buildings, grandstands and bleachers, and highway maintenance buildings has accumulated from any source, it shall be the duty of the board of county commissioners within one year from the time such fund becomes available to proceed to the erection of such building or buildings, if such fund shall in the judgment of the board be sufficient for that purpose.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 44; CL 1887, § 608; RPolC 1903, § 848; SL 1911, ch 123, § 3; RC 1919, §§ 5884, 6955; SL 1931, ch 115, § 3; SDC 1939, § 12.2303; SL 1959, ch 31, § 2; SL 1959, ch 32; SL 1963, ch 49; SL 1968, ch 21.



§ 7-25-6 Acquisition of ground for authorized county buildings--Board to superviseconstruction of all buildings.

7-25-6. Acquisition of ground for authorized county buildings--Board to supervise construction of all buildings. The board of county commissioners when authorized to erect any county building or joint county and municipal building shall have power to acquire ground for a site by purchase or condemnation.

The board shall also have the entire supervision of the construction of all county buildings and monuments.

Source: SL 1897, ch 49, § 4; RPolC 1903, § 973; RC 1919, § 6985; SDC 1939, § 12.2307.



§ 7-25-7 Advertising and award procedure for building construction contracts.

7-25-7. Advertising and award procedure for building construction contracts. If any county building is to be constructed, the board shall proceed as required by chapter 5-18B. The time specified for opening of bids shall be at one of the regular or duly adjourned sessions of the board.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51; SL 1972, ch 34, § 2; SL 2011, ch 2, § 113.



§ 7-25-8 Building plans and specifications to remain on file--Petty offense to permit removal.

7-25-8. Building plans and specifications to remain on file--Petty offense to permit removal. One copy of the plans and specifications for any building or buildings to be erected shall be and remain on file in the office of the county auditor at all times from the beginning of the publication of the advertisement for bids until the completion of the building or buildings. Any county auditor who shall allow or permit the original of any plans or specifications filed in his office, as in this section provided, to be taken away from his office after the same shall have been filed commits a petty offense.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, §§ 12.2308, 12.9904; SL 1955, ch 22; SL 1963, ch 51; SL 1981, ch 43, § 8.



§ 7-25-9 Security posted by bidders on construction contract--Return of security tounsuccessful bidders.

7-25-9. Security posted by bidders on construction contract--Return of security to unsuccessful bidders. Each bid shall contain a certified check, cashier's check, or bank money order, in the sum equal to five percent of the amount of the bid. The check or money order shall be certified or issued by either a state or national bank domiciled within this state made payable to the county or the county treasurer. In lieu of a check or money order, a bid bond for ten percent of the bid may be submitted. The bond shall be issued by a surety authorized to do business in this state and payable to the county or the county treasurer as a guaranty that the bidder will enter into contract, if the contract is awarded to the bidder, and furnish a bond as provided by this chapter. If the successful bidder forfeits a check, money order, or bid bond, the proceeds of the check, money order, or bid bond shall be turned into the county general fund. The check, money order, or bid bond of each unsuccessful bidder shall be, by the board, immediately returned to the bidder. No more time may elapse between the opening of the bids and either the acceptance of the bid of the lowest responsible bidder, or the rejection of all bids presented than is permitted in subdivision 5-18A-5(7).

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51; SL 1969, ch 24; SL 1979, ch 46, § 1; SL 1987, ch 72; SL 2011, ch 2, § 114.



§ 7-25-9.1 Waiver of security requirements on bids less than two thousand dollars.

7-25-9.1. Waiver of security requirements on bids less than two thousand dollars. Notwithstanding the provisions of § 7-25-9, the requirement of a bid bond, certified check, money order, cash, or other security may be waived when the bid submitted does not exceed two thousand dollars.

Source: SL 1968, ch 276; SL 1979, ch 46, § 2.



§ 7-25-10 Lowest responsible bid accepted--Progress payments permitted in contract--Intereston payments withheld.

7-25-10. Lowest responsible bid accepted--Progress payments permitted in contract--Interest on payments withheld. The lowest responsible bid in all cases shall be accepted and the contract for the building or buildings may permit progress payments, but if so shall provide for retention of not less than the following percentages: twelve percent of the amount of the contract up to fifty thousand dollars; five percent of the next two hundred thousand dollars of the amount of the contract and two and one-half percent of the amount of the contract in excess of two hundred fifty thousand dollars until the contract is fully executed and the building or buildings completed to the satisfaction and acceptance of the board of county commissioners. However, if the contractor has furnished the board all required records and reports and a final inspection has been made, the board shall pay to the contractor interest at the Category A rate of interest as established in § 54-3-16 on the amounts retained and on the final payment due the contractor beginning sixty days after the work under the contract has been completed, as evidenced either by the completion date established in the superintendent's or architect's letter of acceptance or by the use and occupancy of the building, and running until the date when payment is tendered to the contractor unless delay in payment has been the result of federal participation in such contract, in which event interest may not begin until sixty days after payment by the federal authority involved.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51; SL 1983, ch 28, § 14; SL 1984, ch 319, § 6.



§ 7-25-11 Execution of construction contracts.

7-25-11. Execution of construction contracts. All contracts shall be made and set forth in writing and shall be signed on behalf of the board by the chairman and attested by the county auditor with the county seal affixed after such contract has been voted upon and carried by a majority of the board.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51.



§ 7-25-12 Performance bond required of construction contractor.

7-25-12. Performance bond required of construction contractor. The board must further require a bond from the contractor in a sum equal to the contract price, conditioned that the contractor will execute his contract and complete the building or buildings according to the plans and specifications and to the full satisfaction of the board, and account for all moneys paid to him and pay all bills and claims on account of labor or materials furnished in and about the performance of the contract including all demands of subcontractors, such bond to stand as security for all such bills, claims, and demands and to be a surety bond issued by some surety company authorized to do a surety bonding business in the state or a personal bond with sufficient sureties, to be approved by the board of county commissioners.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51.



§ 7-25-13 Payment required if building occupied before acceptance.

7-25-13. Payment required if building occupied before acceptance. It is further provided that in the event the board elects to use and occupy the public improvement before acceptance, the board shall pay all amounts due under the contract except double the amount the superintendent or architect shall estimate necessary to complete the improvement in accordance with the plans and specifications or one percent of the contract price, whichever is the greater, or in any event not less than three hundred dollars, and no interest shall be allowed thereon until sixty days after said work has been fully completed.

Source: SDC 1939, § 12.2308 as added by SL 1963, ch 51.



§ 7-25-14 Appointment of superintendent to oversee construction--Progress payments based onsuperintendent's reports.

7-25-14. Appointment of superintendent to oversee construction--Progress payments based on superintendent's reports. The board may appoint a competent superintendent, who may be the architect furnishing the plans and specifications for such building or buildings and such superintendent shall report to the board every thirty days as to the progress and character of the work done by the contractor, and upon the reports of the superintendent payments to the extent of the percent specified in § 7-25-10 or the percent embodied in the contract shall be made to the contractor from time to time during the process of construction, divided into such installments as the board and the contractor may agree upon at the time of entering into the contract, and which shall be included in and be a part of the terms of the contract. None of such payments, however, shall be held to constitute an acceptance in whole or in part, by the board prior to the making of the final payment and acceptance in full completion of the contract.

Source: SL 1874-5, ch 27, § 49; PolC 1877, ch 21, § 45; CL 1887, § 609; SL 1889, ch 49, § 1; SL 1895, ch 53, § 1; RPolC 1903, § 849; SL 1915, ch 129; RC 1919, § 5885; SDC 1939, § 12.2308; SL 1955, ch 22; SL 1963, ch 51.



§ 7-25-15 Auditing of commissioners' accounts in connection with erection of buildings.

7-25-15. Auditing of commissioners' accounts in connection with erection of buildings. The county auditor, county treasurer, and some qualified voter and freeholder of such county appointed by the board of county commissioners, not a member thereof, shall act as a board of auditors to audit accounts of such board of county commissioners in connection with the erection of county buildings pursuant to the provisions of §§ 7-25-6 to 7-25-14, inclusive, and such board of auditors shall receive for their services the sum of three dollars each for every day actually and necessarily employed in such capacity to be paid upon the warrant of the board of county commissioners.

Source: SL 1897, ch 49, § 5; RPolC 1903, § 974; RC 1919, § 6986; SDC 1939, § 12.2309.



§ 7-25-16 Insurance on buildings--Application of proceeds--Filing policies.

7-25-16. Insurance on buildings--Application of proceeds--Filing policies. The board of county commissioners may insure any or all of the public buildings and property belonging to the county. In case of the destruction or damage of the buildings or property so insured, such board shall demand and receive any money due on account of such insurance and cause same to be paid into the county treasury. All money received may be applied to the fund for rebuilding or restoring such buildings or property. Such insurance policies shall be filed in the office of the county auditor.

Source: PolC 1877, ch 21, § 96; CL 1887, § 640; RPolC 1903, § 877; RC 1919, § 5933; SDC 1939, § 12.0822; SL 1972, ch 47.



§ 7-25-17 Rental space provided county officers where courthouse or jail insufficient.

7-25-17. Rental space provided county officers where courthouse or jail insufficient. In any county where there is no courthouse or jail erected by the county, or no lodging for prisoners provided under a joint agreement pursuant to § 24-11-4, or where those erected have not sufficient capacity, it shall be the duty of the board of county commissioners to provide for courtroom, jail, and offices for the following named officers: sheriff, treasurer, register of deeds, state's attorney, auditor, clerk of courts, and circuit court judge for the county, to be furnished by such county in a suitable building or buildings for the lowest rent to be obtained at the county seat, or to secure and occupy suitable rooms at a free rent within the limits of the county seat or any of the additions thereto until such county builds a courthouse.

Source: SL 1874-5, ch 27, § 26; PolC 1877, ch 21, § 42; SL 1885, ch 41, § 1; CL 1887, § 606; RPolC 1903, § 846; RC 1919, § 5882; SDC 1939, § 12.2301; SL 1971, ch 52.



§ 7-25-18 Repealed.

7-25-18. Repealed by SL 1975, ch 162, § 17.



§ 7-25-19 Sale and lease-back arrangements--Disposition of sale proceeds--Tax exemption.

7-25-19. Sale and lease-back arrangements--Disposition of sale proceeds--Tax exemption. The board of county commissioners of any county may by resolution exercise all the powers conferred on the South Dakota Building Authority pursuant to and in the manner provided by §§ 5-12-15, 5-12-19 and 5-12-42 to 5-12-45, inclusive, with respect to the acquisition, lease, sale and lease-back of land, improvements, and capital equipment to be used for any lawful purpose, except that the proceeds of sale of any such facility are subject to § 6-13-8. All land, improvements and capital equipment owned or being leased or acquired by the county pursuant to a lease having a fixed term plus renewal options exceeding three years or a lease-purchase or installment purchase contract shall constitute a separate class of property which is exempt from all taxation.

Source: SL 1984, ch 48, § 1; SL 1987, ch 185, § 3; SL 1989, ch 30, § 14.



§ 7-25-20 Sale and lease-back powers additional--Restrictions on exercise.

7-25-20. Sale and lease-back powers additional--Restrictions on exercise. The powers conferred by § 7-25-19 are in addition to all other powers conferred upon the board of county commissioners of any county, and their exercise shall be subject only to such restrictions as may be provided by the South Dakota Constitution and are not subject to any restrictions or procedural requirements prescribed by any other law.

Source: SL 1984, ch 48, § 2.






Chapter 25A - Improvement Districts

§ 7-25A-1 Definition of terms.

7-25A-1. Definition of terms. Terms used in this chapter mean:

(1) "Board" or "board of supervisors," the governing board of the district;

(2) "Bond," any general obligation bond, assessment bond, refunding bond, revenue bond, and other obligation in the nature of a bond as is provided for in this chapter, as the case may be. This term includes "certificate" and the provisions which are applicable to bonds are equally applicable to certificates;

(3) "Cost," if used with reference to any project, includes, but is not limited to:

(a) The expenses of determining the feasibility or practicability of acquisition, construction, or reconstruction;

(b) The cost of surveys, estimates, plans, and specifications;

(c) The cost of improvements;

(d) Engineering, fiscal and legal expenses and charges;

(e) The cost of all labor, materials, machinery, and equipment;

(f) The cost of all lands, properties, rights, easements, and franchises acquired;

(g) Financing charges;

(h) The creation of initial reserve and debt service funds;

(i) Working capital;

(j) Interest charges incurred or estimated to be incurred on money borrowed prior to and during construction and acquisition and for a reasonable period of time after completion of construction or acquisition as the board may determine;

(k) The cost of issuance of bonds pursuant to this chapter, including advertisements and printing;

(l) The cost of any election held pursuant to this chapter and all other expenses of issuance of bonds;

(m) The discount, if any, on the sale or exchange of bonds;

(n) Administrative expenses; and

(o) Such other expenses as may be necessary or incidental to the acquisition, construction, or reconstruction of any project or to the financing thereof, or to the development of any lands within the district;

(4) "District," the improvement district;

(5) "District roads," all highways, streets, roads, alleys, sidewalks, storm drains, bridges, and thoroughfares of all kinds and descriptions contained within the boundaries of the district;

(6) "Improvement district," a local unit of special purpose government which is created pursuant to this chapter and limited to the performance of those functions authorized by this chapter, the boundaries of which contain no less than three hundred twenty acres, the governing head of which is a body created, organized, and authorized to function specifically as prescribed in this chapter;

(7) "Landowner" or "owner," any individual, firm, or corporation, public or private, or public agency, who has legal title to real property as shown by the records of the register of deeds of the county in which the real property is situated;

(8) "Local government," a county, municipality, or any political subdivision thereof;

(9) "Project," any development, improvement, property, utility, facility, works, or service now existing or hereafter undertaken or established under the provisions of subdivisions 7-25A-7(21) and (22);

(10) "Sewer system," any plant, system, facility, or property, and additions, extensions, and improvements thereto at any future time constructed or acquired as part thereof, useful or necessary or having the present capacity for future use in connection with the collection, treatment, purification, or disposal of sewage, including, without limitation, industrial wastes resulting from any process of industry, manufacture, trade, or business or from the development of any natural resource;

(11) "Water management and control facilities," any lakes, canals, ditches, reservoirs, dams, levees, sluiceways, floodways, pumping stations, or any other works, structures or facilities for the conservation, control, development, utilization, and disposal of water, and any purposes appurtenant, necessary, or incidental thereto;

(12) "Water system," any plant, system, facility, or property and additions, extensions, and improvements thereto at any future time constructed or acquired as part thereof, useful or necessary or having the present capacity for future use in connection with the development of sources, treatment, or purification and distribution of water.
Source: SL 1989, ch 59, § 1; SL 2011, ch 39, § 1; SL 2011, ch 136, § 4.



§ 7-25A-2 Petition for establishment of improvement district--Contents.

7-25A-2. Petition for establishment of improvement district--Contents. A petition for the establishment of an improvement district shall be filed with the auditor of each county in which the proposed district is located. The petition shall contain:

(1) The legal description of the property of the district;

(2) The written consent by the owner or owners of one hundred percent of the real property to be included in the district, consenting to the establishment of the district and the filing of the petition, or documentation demonstrating that the petitioner has control by deed, trust agreement, contract, or option of one hundred percent of the real property to be included in the district;

(3) A designation of five persons to be the initial members of the board of supervisors, who shall serve in that office until replaced by elected members;

(4) The proposed name of the district;

(5) An accurate survey and map of the territory intended to be embraced within the proposed district showing the boundaries and area thereof. The accuracy thereof shall be verified by affidavit of a licensed surveyor. The survey and map, when completed and verified, shall be left at a convenient public office, to be designated by the county auditor of the county in which the petition is filed, for a period of not less than twenty days for examination by those having an interest in the application;

(6) The proposed timetable for construction of the district services and the estimated cost of constructing the services;

(7) An economic impact statement of the district upon the county;

(8) An environmental impact survey; and

(9) A statement that the creation of the district is consistent with any applicable comprehensive or effective local government plan.
Source: SL 1989, ch 59, § 2.



§ 7-25A-3 Hearing upon petition--Notice.

7-25A-3. Hearing upon petition--Notice. Upon the filing of the petition, the county commission of the county in which the majority of land in which the proposed district is located shall schedule a hearing to hear objections to the petition, shall give notice of the time and place fixed for the hearing by publication once each week for two consecutive weeks in a newspaper of general circulation in each county in which the proposed district is located, and shall permit the inspection of the petition at the office of the auditor of each county by all persons. The second notice may not be published more than thirty days or less than ten days before the hearing.

Source: SL 1989, ch 59, § 3.



§ 7-25A-4 Factors for consideration--Requirements.

7-25A-4. Factors for consideration--Requirements. The county commission, in considering the petition, shall determine whether all the following requirements have been met:

(1) That all statements contained within the petition have been found to be true and correct;

(2) That the creation of the district is not inconsistent with any applicable comprehensive plan or effective local government plan;

(3) That the area of land within the proposed district is of sufficient size, is sufficiently compact, and is sufficiently contiguous to be developable as one functional interrelated community;

(4) That the probable beneficial impact of the district outweighs any probable adverse socioeconomic impact of the proposed district.
Source: SL 1989, ch 59, § 4.



§ 7-25A-5 Order establishing district--Appointment of additional members to board--Term ofoffice.

7-25A-5. Order establishing district--Appointment of additional members to board--Term of office. Upon conclusion of the hearing, if the county commission determines all requirements of § 7-25A-4 have been satisfied, the commission may enter an order granting the establishment of the district and setting forth its findings and conclusions. If an order is entered granting establishment of the district, the county commission shall appoint two additional members to the board of supervisors. However, if the proposed district is within the three mile radius of a municipality, the county commission shall appoint one member, and the municipal governing body shall appoint one member. An appointed member shall serve until replaced by the governing body responsible for the appointment or until the first election and may not be an elected official of the county or the municipality.

Source: SL 1989, ch 59, § 5.



§ 7-25A-6 Filing of order required.

7-25A-6. Filing of order required. A certified copy of the order shall be filed with the register of deeds and auditor of each county in which the district is located.

Source: SL 1989, ch 59, § 6.



§ 7-25A-7 Powers of district.

7-25A-7. Powers of district. The district shall have, and the board may exercise, the following powers:

(1) To sue and be sued in the name of the district;

(2) To adopt and use a seal and authorize the use of a facsimile thereof;

(3) To acquire, by purchase, gift, devise, or otherwise, real and personal property, or any estate therein;

(4) To make and execute contracts and other instruments necessary or convenient to the exercise of its powers;

(5) To contract for the services of consultants to perform planning, engineering, legal, or other appropriate services of a professional nature;

(6) To borrow money and accept gifts;

(7) To apply for and use grants, or loans of money or other property from the United States, the state, a unit of local government, or any person for any district purposes and enter into agreements required in connection therewith;

(8) To hold, use, and dispose of such moneys or property for any district purposes in accordance with the terms of the gift, grant, loan or agreement relating thereto;

(9) To maintain an office at such place or places as it may designate within a county in which the district is located, which office must be reasonably accessible to the landowners;

(10) To hold, control, and acquire by donation or purchase any public easements, dedications to public use, platted reservations for public purposes, or any reservations for those purposes authorized by this chapter and to make use of such easements, dedications or reservations for any of the purposes authorized by this chapter;

(11) To lease as lessor or lessee to or from any person, firm, limited liability company, corporation, association or body, public or private, any projects of the type that the district may undertake and facilities or property of any nature for the use of the district to carry out any of the purposes authorized by this chapter;

(12) To borrow money and issue bonds, certificates, warrants, notes, or other evidence of indebtedness as provided by this chapter;

(13) To levy such tax and special assessments as may be authorized by this chapter;

(14) To charge, collect, and enforce fees and other user charges;

(15) To raise, by user charges or fees authorized by resolution of the board, amounts of money which are necessary for the conduct of the district activities and services and to enforce their receipt and collection in the manner prescribed by resolution not inconsistent with law;

(16) To exercise within the district the right and power of eminent domain, pursuant to the provisions of chapters 7-18 and 9-27 and over any property within the state, except municipal, county, state, and federal property, for the uses and purposes of the district relating solely to water, sewer, district roads, and water management, specifically including, without limitation, the power for the taking of easements for the drainage of the land of one person over and through the land of another;

(16A) To exercise beyond the district, with prior approval by resolution of the governing body of the county if the taking will occur in an unincorporated area, or with prior approval by resolution of the governing body of the municipality if the taking will occur within a municipality, the right and power of eminent domain, pursuant to the provisions of chapters 7-18 and 9-27 and over any property within the state, except municipal, county, state, and federal property, for the uses and purposes of the district relating solely to a potable water system and sewer system;

(17) To cooperate with, or contract with, other governmental agencies as may be necessary, convenient, incidental, or proper in connection with any of the powers, duties, or purposes authorized by this chapter;

(18) To assess and impose upon lands in the district ad valorem taxes;

(19) To impose and foreclose special assessment liens as provided by this chapter;

(20) To exercise such powers as may be authorized by this chapter and in accordance with the provisions of chapters 1-24 and 1-25;

(21) To plan, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate, and maintain systems and facilities for the following basic infrastructures, all of which shall be exempt from property taxation:

(a) Water management and control for the lands within the district and to connect some or any of such facilities with roads and bridges;

(b) Water supply, sewer and waste water management, or any combination thereof;

(c) Bridges or culverts; and

(d) District roads, equal to or exceeding the specifications of the county in which the district roads are located, and street lights;

(22) After the board has obtained the consent of the local government within the jurisdiction of which a power specified in this subdivision is to be exercised, to plan, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate, and maintain additional systems and facilities for:

(a) Parks and facilities for indoor and outdoor recreational, cultural, and education uses;

(b) Fire prevention and control, including fire stations, water mains, and plugs;

(c) School buildings and related structures;

(d) Security, subject to compliance with all applicable state regulations;

(e) Waste collection and disposal;

(f) Conventions; and

(g) Parking;

(23) To purchase, sell or operate a water or sewer utility;

(24) To adopt and enforce an improvement district building code if the district has first obtained the consent of the county within which the district lies for the exercise of this power;

(25) Notwithstanding the provisions of § 1-24-2, to provide for law enforcement within the district through joint exercise of governmental powers agreements pursuant to chapter 1-24; and

(26) To exercise jointly with other authorized political subdivisions any power granted under chapters 6-3 and 6-5.
Source: SL 1989, ch 59, § 7; SL 1991, ch 64, § 1; SL 1994, ch 351, § 7.



§ 7-25A-8 Hearing prerequisite to purchase or sale of certain water or sewer utilities.

7-25A-8. Hearing prerequisite to purchase or sale of certain water or sewer utilities. No improvement district may purchase or sell a water or sewer utility that provides service to the public for compensation until the governing body of the improvement district has held a public hearing on the purchase or sale and made a determination that the purchase or sale is in the public interest.

Source: SL 1989, ch 59, § 8.



§ 7-25A-9 Powers of board--Composition--Term of office.

7-25A-9. Powers of board--Composition--Term of office. The board of the district may exercise the powers granted to the district pursuant to this chapter. The board shall consist of five to seven members. Each elected member shall hold office for a term of six years and until his successor is chosen and qualifies. The members of the board shall be citizens of the United States.

Source: SL 1989, ch 59, § 9.



§ 7-25A-10 Election of board members.

7-25A-10. Election of board members. The board shall schedule an election of board members to be held not later than the date of the first general municipal election following the tenth anniversary of the formation of the district. At the first election, one board member shall be elected for a six-year term, two members shall be elected for a four-year term, and two members shall be elected for a two-year term. The candidate receiving the highest number of votes shall serve a six-year term, the two candidates receiving the next highest number of votes shall serve four-year terms, and the two candidates receiving the next highest number of votes shall serve two-year terms. In succeeding elections, each board member shall be elected for a six-year term. All elected board members shall be registered voters of the district.

Source: SL 1989, ch 59, § 10; SL 1999, ch 36, § 1.



§ 7-25A-11 Conduct of elections--Costs borne by district.

7-25A-11. Conduct of elections--Costs borne by district. All elections pursuant to this chapter shall be conducted, canvassed, recounted, and contested as other elections under the general municipal election laws of this state. All election costs are to be borne by the improvement district.

Source: SL 1989, ch 59, § 11.



§ 7-25A-12 Conduct of campaigns.

7-25A-12. Conduct of campaigns. Candidates seeking election to office shall conduct their campaigns in accordance with the provisions of Title 12.

Source: SL 1989, ch 59, § 12.



§ 7-25A-13 Appointments made by supervisor of elections--Other duties.

7-25A-13. Appointments made by supervisor of elections--Other duties. The improvement district supervisor of elections shall appoint the inspectors and clerks of elections, prepare and furnish the ballots, designate polling places, and canvass the returns of the election.

Source: SL 1989, ch 59, § 13.



§ 7-25A-14 Board members known as supervisors--Oath and term of office--Vacancies.

7-25A-14. Board members known as supervisors--Oath and term of office--Vacancies. Members of the board shall be known as supervisors and, upon entering into office, shall take and subscribe to the oath of office as prescribed by law. They shall hold office for the terms for which they were elected or appointed and until their successors are chosen and qualified. If, during the term of office, a vacancy occurs, the remaining members of the board shall fill the vacancy by an appointment for the remainder of the unexpired term.

Source: SL 1989, ch 59, § 14.



§ 7-25A-15 Majority constitutes quorum.

7-25A-15. Majority constitutes quorum. A majority of the members of the board constitutes a quorum for the purposes of conducting its business and exercising its powers and for all other purposes. Action taken by the district shall be upon a vote of a majority of the members.

Source: SL 1989, ch 59, § 15.



§ 7-25A-16 Election of chairman--Other officers.

7-25A-16. Election of chairman--Other officers. As soon as practicable after each election or appointment, the board shall organize by electing one of its members as chairman and by electing a secretary, who need not be a member of the board, and such other officers as the board may deem necessary.

Source: SL 1989, ch 59, § 16.



§ 7-25A-17 Compensation of board members.

7-25A-17. Compensation of board members. Each member of the board of supervisors shall receive for his services an amount not to exceed one hundred dollars per month or an amount established by the electors at referendum. In addition, each supervisor shall receive travel and per diem expenses as set by the board.

Source: SL 1989, ch 59, § 17.



§ 7-25A-18 District manager--Compensation--Duties.

7-25A-18. District manager--Compensation--Duties. The board shall employ, and fix the compensation of, a district manager. The district manager shall have charge and supervision of the works of the district and shall be responsible for preserving and maintaining any improvement or facility constructed or erected pursuant to the provisions of this chapter, for maintaining and operating the equipment owned by the district, and for performing such other duties as may be prescribed by the board.

Source: SL 1989, ch 59, § 18.



§ 7-25A-19 Relationships not constituting conflict of interest.

7-25A-19. Relationships not constituting conflict of interest. It is not a conflict of interest for members of the board, the district manager or other employee of the district to be a landowner, or a stockholder, officer, or employee of a landowner.

Source: SL 1989, ch 59, § 19; SL 1991, ch 64, § 2.



§ 7-25A-20 Authority of manager to hire--Compensation of employees determined by board.

7-25A-20. Authority of manager to hire--Compensation of employees determined by board. The district manager may hire or otherwise employ and terminate the employment of such other persons, including, without limitation, professional, supervisory, and clerical employees, as may be necessary and authorized by the board. The compensation and other conditions of employment of the officers and employees of the district shall be as provided by the board.

Source: SL 1989, ch 59, § 20.



§ 7-25A-21 Designation of treasurer--Powers and duties--Disbursement of funds--Bond.

7-25A-21. Designation of treasurer--Powers and duties--Disbursement of funds--Bond. The board shall designate a person as treasurer of the district, who shall have charge of the funds of the district. The funds shall be disbursed only upon the order, or pursuant to the resolution, of the board by warrant or check countersigned by the treasurer and by such other person as may be authorized by the board. The board may give the treasurer other or additional powers and duties as the board may deem appropriate and may fix his compensation. The board may require the treasurer to give a bond in such amount, on such terms, and with such sureties as may be deemed satisfactory to the board to secure the performance by the treasurer of his powers and duties.

Source: SL 1989, ch 59, § 21.



§ 7-25A-22 Selection of depository.

7-25A-22. Selection of depository. The board may select as a depository for its funds any qualified public depository as set out in §§ 9-22-6 and 9-22-6.1.

Source: SL 1989, ch 59, § 22.



§ 7-25A-23 Provision of utilities--Powers of district.

7-25A-23. Provision of utilities--Powers of district. If the board assumes the responsibility for providing utilities, the district shall have the powers provided in chapters 9-40 and 9-47, insofar as such chapters relate to projects undertaken pursuant to subdivision 7-25A-7(21).

Source: SL 1989, ch 59, § 23.



§ 7-25A-24 District's authority to obtain loans--Purpose--Interest.

7-25A-24. District's authority to obtain loans--Purpose--Interest. The district at any time may obtain loans pursuant to chapter 9-25, in such amount and on such terms and conditions as the board may approve, for the purpose of paying any of the expenses of the district or any costs incurred or that may be incurred in connection with any of the projects of the district. The loans shall bear such interest as the board may determine and may be payable from and secured by a pledge of such funds, revenues, taxes, and assessments as the board may determine, subject, however, to the provisions contained in any proceeding under which bonds were theretofore issued and are then outstanding. Notwithstanding the provisions of chapter 9-25, the terms of these loans may not exceed thirty years.

Source: SL 1989, ch 59, § 24; SL 1990, ch 52, § 4.



§ 7-25A-25 District's authority to issue negotiable notes--Payment.

7-25A-25. District's authority to issue negotiable notes--Payment. For the purpose of defraying costs and expenses, the district may issue negotiable notes, warrants, or other evidences of debt to be payable at such times, to bear such interest as the board may determine in compliance with law and to be sold or discounted at such price or prices and on such terms as the board may deem advisable. The board may provide for the payment thereof by pledging the whole or any part of the funds, revenues, taxes, and assessments of the district. All notes shall be authorized, issued, and sold as provided in chapter 6-8B, except no election may be held.

Source: SL 1989, ch 59, § 25.



§ 7-25A-26 Board's authority to issue bonds--Purpose--Limitation.

7-25A-26. Board's authority to issue bonds--Purpose--Limitation. To undertake, accomplish, and complete any project or projects within the powers granted the board, the board may issue and sell bonds and other forms of indebtedness in such amount as the board may determine, for the purpose of acquiring, constructing, completing, or remodeling, maintaining, or equipping any such facility or facilities; refunding and refinancing the same from time to time as often as advantageous and in the public interest to do so; and pledging any income of such district, and any revenues derived by the district from such facilities, or any combination thereof, to secure payment of such bonds and to redeem such bonds. All districts bonds shall be authorized, issued and sold as provided in chapter 6-8B, except no election may be held to issue bonds other than those required by S.D. Const., Art. XIII, § 4.

Source: SL 1989, ch 59, § 26; SL 1990, ch 52, § 5.



§ 7-25A-27 Defeasance of bondholders--Provisions determined by board--Surplus funds.

7-25A-27. Defeasance of bondholders--Provisions determined by board--Surplus funds. The board may make such provision with respect to the defeasance of the right, title, and interest of the holders of any of the bonds and obligations of the district in any revenues, funds, or other properties by which such bonds are secured as the board deems appropriate. The board without limitation on the foregoing, may provide that when the bonds or obligations become due and payable or have called for redemption and the whole amount of the principal and interest and premium, if any, due and payable upon the bonds or obligations then outstanding shall be held in trust for such purpose and provision shall also be made for paying all other sums payable in connection with such bonds or other obligations, then and if the right, title, and interest of the holders of the bonds in any revenues, funds, or other properties by which such bonds are secured shall thereupon cease, terminate and become void. The board may apply any surplus in any sinking fund established in connection with such bonds or obligations and all balances remaining in all other funds or accounts other than money held for the redemption or payment of the bonds or other obligations to any lawful purpose of the district as the board shall determine.

Source: SL 1989, ch 59, § 27.



§ 7-25A-28 Bonds constituting legal investments.

7-25A-28. Bonds constituting legal investments. Notwithstanding any provisions of any other law to the contrary, all bonds issued under the provisions of this chapter shall constitute legal investments for savings and loans, savings banks, banks, trust companies, insurance companies, personal representatives, trustees, conservators, and other fiduciaries.

Source: SL 1989, ch 59, § 28; SL 1993, ch 213, § 79.



§ 7-25A-29 Default not to constitute debt or obligation of local government or state.

7-25A-29. Default not to constitute debt or obligation of local government or state. A default on the bonds or obligations of a district does not constitute a debt or obligation of a local government or the state.

Source: SL 1989, ch 59, § 29.



§ 7-25A-30 Assessment of ad valorem tax--Purpose--Maximum amount--Collection.

7-25A-30. Assessment of ad valorem tax--Purpose--Maximum amount--Collection. The board may levy and assess an ad valorem tax on all the taxable property in the district to construct, operate, and maintain projects; to pay the principal of, and interest on, any general obligation bonds of the district; and to provide for any sinking or other funds established in connection with any such bonds. An ad valorem tax levied by the board for operating purposes, exclusive of debt service on bonds, may not exceed ten dollars per one thousand dollars per taxable value. The ad valorem tax shall be in addition to county and all other ad valorem taxes. The tax shall be assessed, levied, and collected in the same manner and at the same time as county taxes.

Source: SL 1989, ch 59, § 30.



§ 7-25A-31 Ad valorem taxes--Delinquency and penalties.

7-25A-31. Ad valorem taxes--Delinquency and penalties. All ad valorem taxes provided for in this chapter shall become delinquent and bear penalties on the amount of such taxes in the same manner as county taxes.

Source: SL 1989, ch 59, § 31.



§ 7-25A-32 Interest on bonds exempt.

7-25A-32. Interest on bonds exempt. Interest on all bonds issued pursuant to this chapter is exempt from all taxes by the state or by any political subdivision, agency, or instrumentality thereof.

Source: SL 1989, ch 59, § 32.



§ 7-25A-33 Board authorized to levy special assessments for construction or acquisition ofcertain projects--Assessment as continuing lien.

7-25A-33. Board authorized to levy special assessments for construction or acquisition of certain projects--Assessment as continuing lien. The board may levy special assessments for the construction, reconstruction, or acquisition of projects authorized under this chapter using the procedures provided in chapter 9-43. The district assessments may be made payable in thirty annual installments. Such special assessments are a continuing lien on such real property as against all persons except the United States and the state. The district may obtain loans as described in § 7-25A-24, issue negotiable notes, warrants, or other evidences of debt as described in § 7-25A-25 or issue and sell bonds and other forms of indebtedness as described in § 7-25A-26 to finance the construction, reconstruction, or acquisition of a project or projects authorized by this chapter prior to the time the board levies special assessments for such project or projects.

Source: SL 1989, ch 59, § 33; SL 1990, ch 52, § 6.



§ 7-25A-34 Provisions of other chapters pertaining to taxation applicable.

7-25A-34. Provisions of other chapters pertaining to taxation applicable. The provisions of chapters 10-21, 10-22, 10-23, 10-24, and 10-25, shall be applicable to district taxes and special assessments with the same force and effect as if such provisions were expressly set forth in this chapter.

Source: SL 1989, ch 59, § 34.



§ 7-25A-35 Board to require use of water management and control and water and sewer facilitieswithin district.

7-25A-35. Board to require use of water management and control and water and sewer facilities within district. To the full extent permitted by law, the district shall require all lands, buildings, premises, persons, firms, and corporations within the district to use the water management and control facilities and water and sewer facilities of the district.

Source: SL 1989, ch 59, § 35.



§ 7-25A-36 Hearing required before fixing amount charged for services--Notice--Periodicadjournment permitted.

7-25A-36. Hearing required before fixing amount charged for services--Notice--Periodic adjournment permitted. No such rates, fees, rentals, or other charges for any of the facilities or services of the district may be fixed until after a public hearing at which all the users of the proposed facility or services or owners, tenants or occupants served or to be served thereby and all other interested persons shall have an opportunity to be heard concerning the proposed rates, fees, rentals, or other charges. Notice of the public hearing setting forth the proposed schedule or schedules of rates, fees, rentals, and other charges shall be published in a newspaper in the county and of general circulation in the district at least once and at least ten days prior to the public hearing. The hearing may be adjourned from time to time.

Source: SL 1989, ch 59, § 36.



§ 7-25A-37 Final adoption of schedule--Filing requirements--Scope of coverage.

7-25A-37. Final adoption of schedule--Filing requirements--Scope of coverage. After the hearing, the schedule or schedules, either as initially proposed or as modified or amended, may be finally adopted. A copy of the schedule or schedules of the rates, fees, rentals, or charges as finally adopted shall be kept on file in an office designated by the board and shall be open at all reasonable times to public inspection. The rates, fees, rentals, or charges so fixed for any class of users or property served shall be extended to cover any additional users or properties thereafter served which shall fall in the same class, without the necessity of any notice or hearing.

Source: SL 1989, ch 59, § 37.



§ 7-25A-38 Requirements for charges--Uniformity--Production of minimum revenues.

7-25A-38. Requirements for charges--Uniformity--Production of minimum revenues. The rates, fees, rentals, and charges shall be just and equitable and uniform for users of the same class and shall be such as will produce revenues, together with any other assessments, taxes, revenues, or funds available or pledged for such purpose, at least sufficient to provide for the items hereinafter listed, but not necessarily in the order stated:

(1) To provide for all expenses of operation and maintenance of such facility or service;

(2) To pay when due all bonds and interest thereon for the payment of which such revenues are, or shall have been, pledged or encumbered, including reserves for such purpose; and

(3) To provide for any other funds which may be required under the resolution or resolutions authorizing the issuance of bonds pursuant to this chapter.
Source: SL 1989, ch 59, § 38.



§ 7-25A-39 Recovery of charges or penalties upon default.

7-25A-39. Recovery of charges or penalties upon default. If any rates, fees, rentals, charges, or delinquent penalties have not been paid when due and have been in default for sixty days or more, the unpaid balance thereof and all interest accrued thereon, together with reasonable attorney's fees and costs, may be recovered by the district in a civil action.

Source: SL 1989, ch 59, § 39.



§ 7-25A-40 Board's authority to make contracts.

7-25A-40. Board's authority to make contracts. The board may enter into contracts for the use of the projects of the district and with respect to the services and facilities furnished or to be furnished by the district.

Source: SL 1989, ch 59, § 40.



§ 7-25A-41 Petition for termination or contraction of districts--Contents.

7-25A-41. Petition for termination or contraction of districts--Contents. A petition for the expansion, termination, or contraction of an improvement district shall be filed with the county auditor of each county in which the district is located. The petition shall contain:

(1) A copy of the order establishing the district;

(2) A written consent to the expansion, termination, or contraction of the district by the owner or owners of seventy-five percent of the real property in the district which consent has been given within the last one hundred eighty days. The written consent shall contain the legal description of the property and the name of any owner of the property affected;

(3) A statement explaining the reasons for the proposed expansion, termination, or contraction of the district;

(4) For a proposed termination or contraction of the district, a statement that all debts will be paid or assumed;

(5) In the case of a petition for the expansion of an improvement district, the written consent by the owners of one hundred percent of the real property to be newly included in the district as a result of the expansion, consenting to the expansion of the district and the filing of the petition, or documentation demonstrating that the petitioner has control by deed, trust agreement, contract, or option of one hundred percent of the real property to be included in the district as a result of the expansion. Such written consent shall be given within the last one hundred eighty days, and such written consent or other documentation shall contain the legal description of the property and the name of the owners of the property;

(6) A copy of a resolution adopted by the board of supervisors approving the proposed petition;

(7) An accurate survey and map of the territory to be embraced in the boundaries of the district, as contracted or expanded, and the area thereof, which shall be verified by an affidavit of a licensed surveyor. The survey and map shall be left at a convenient public office to be designated by the county auditor of the county in which the petition is filled, for a period of not less than twenty days before the date of the hearing on the petition;

(8) In the case of expansion, the proposed timetable for construction of district services to the expanded area, and the estimated cost of constructing the services; and

(9) In the case of an expansion, an economic impact statement of the district upon the county, an environmental impact survey, and a statement that the expansion of the district is consistent with any applicable comprehensive or effective local government plan.
Source: SL 1989, ch 59, § 41; SL 1990, ch 52, § 7; SL 1991, ch 64, § 3.



§ 7-25A-42 Commission's authority to order termination or contraction.

7-25A-42. Commission's authority to order termination or contraction. The county commission of the county in which the majority of land in the area in which the district is located, upon petition, may order the expansion, termination, or contraction of an improvement district as provided by this chapter.

Source: SL 1989, ch 59, § 42; SL 1990, ch 52, § 8.



§ 7-25A-43 Hearing upon petition to terminate--Notice.

7-25A-43. Hearing upon petition to terminate--Notice. Upon the filing of the petition, the county commission shall schedule a hearing to hear objections to the petition and shall give notice of the time and place fixed for the hearing by publication once each week for two consecutive weeks in a newspaper of general circulation in each county in which the district is located. The second notice may not be published more than thirty days nor less than ten days before the hearing.

Source: SL 1989, ch 59, § 43.



§ 7-25A-44 Factors for consideration by commission.

7-25A-44. Factors for consideration by commission. The county commission after conducting a hearing pursuant to this chapter, shall consider the following:

(1) Whether all statements contained within the petition have been found to be true and correct;

(2) Whether all the debts will be paid or assumed prior to termination;

(3) Whether fifty percent of the owners have consented to the termination or contraction;

(4) Whether, in the sound discretion of the county commissioners, there is good cause for termination or contraction of the district;

(5) Whether, in a proposed expansion, the expansion of the district is consistent with any applicable comprehensive plan or effective local government plan;

(6) Whether, in a proposed expansion, the affected area is sufficiently contiguous to the existing district to be developable with the existing district as one functional interrelated community; and

(7) Whether, in a proposed expansion, the probable beneficial impact of the expansion of the district outweighs any probable adverse socioeconomic impact of the proposed expansion of the district.
Source: SL 1989, ch 59, § 44; SL 1990, ch 52, § 9.



§ 7-25A-45 Order for termination or contraction--Requirements.

7-25A-45. Order for termination or contraction--Requirements. Upon conclusion of the hearing, if the county commission determines all requirements of § 7-25A-44 have been satisfied, the commission may enter an order granting the expansion, termination, or contraction of the district and setting forth its findings and conclusions.

Source: SL 1989, ch 59, § 45; SL 1990, ch 52, § 10.



§ 7-25A-46 Filing of order.

7-25A-46. Filing of order. A certified copy of the order granting the petition for the expansion, termination, or contraction of a district shall be filed with the auditor and register of deeds of each county in which the district was located or will be located as a result of an expansion.

Source: SL 1989, ch 59, § 46; SL 1990, ch 52, § 11; SL 1991, ch 64, § 4.






Chapter 26 - Monuments, Museums And Historic Sites

§ 7-26-1 County monument to veterans--Maintenance and repair.

7-26-1. County monument to veterans--Maintenance and repair. The board of county commissioners may erect in a suitable place a monument suitable to honor and perpetuate the memory of all American veterans from the county. The board shall provide continued maintenance and repair of the monument.

Source: SL 1907, ch 232, § 1; RC 1919, § 5844; SDC 1939, § 12.2306; SL 1980, ch 58, § 2; SL 1985, ch 77, § 9; SL 2011, ch 40, § 1.



§ 7-26-2 Repealed.

7-26-2. Repealed by SL 1980, ch 58, § 1.



§ 7-26-3 Acquisition of historic sites and objects of historic interest--Preservation and display--Historic site markers.

7-26-3. Acquisition of historic sites and objects of historic interest--Preservation and display--Historic site markers. The board of county commissioners may, in its discretion, acquire without cost to the county historic sites located in said county and objects of historic interest including newspapers, magazines, and writings of historical interest of any sort or type whatsoever, and may provide in the county courthouse or elsewhere in the said county a room or rooms for the preservation, display, and maintenance of such objects and writings. They may cause to be erected within the said county suitable markers for any such historic site.

Source: SL 1953, ch 26; SL 1957, ch 28; SL 1959, ch 33; SDC Supp 1960, § 12.2310.



§ 7-26-4 Repealed.

7-26-4. Repealed by SL 1985, ch 77, § 42.



§ 7-26-5 Construction, improvement, and operation of historical museums.

7-26-5. Construction, improvement, and operation of historical museums. The board of county commissioners may provide for the acquisition of sites, purchase, erection, renovation, improvement, remodeling, alteration, operation, addition to, and repairing of county historical museums, or a historical museum owned by an incorporated nonprofit historical association or society, or a historical museum owned by the state located within such county.

Source: SL 1966, ch 28; SL 1967, ch 21; SL 1970, ch 51; SL 1985, ch 77, § 10.



§ 7-26-6 Cemeteries subject to county maintenance.

7-26-6. Cemeteries subject to county maintenance. For the purposes of § 7-26-7 the term "abandoned cemetery" means a cemetery, in which no burial of a human body has taken place for five years and which has not been, for a period of five or more years, maintained by any person, church, religious or benevolent society, or any civic organization.

Source: SL 1973, ch 45, § 1; SL 1981, ch 57, § 1.



§ 7-26-7 Regulation and maintenance of abandoned cemeteries--Cemetery board of directors--Appointment--Powers--Reports--Appropriations.

7-26-7. Regulation and maintenance of abandoned cemeteries--Cemetery board of directors--Appointment--Powers--Reports--Appropriations. The board of county commissioners may regulate and maintain abandoned rural cemeteries. The regulation and maintenance shall include, but is not limited to, the mowing and cutting of weeds and grass, the repairing of fences and corrective measures relative to grave markers. The board of county commissioners may appoint a cemetery board of directors to manage abandoned cemeteries or may assign management as well as funding responsibilities to any interested organization or individual. The board shall have the same powers as nonprofit corporations as provided in § 47-22-55 and shall submit annual reports to the board of county commissioners on its activities. Funds necessary to carry out the provisions of this section may be appropriated from the county general fund.

Source: SL 1973, ch 45, § 2; SL 1981, ch 57, § 2; SL 1991, ch 65.






Chapter 27 - County Fairs And Exhibitions

§ 7-27-1 Construction and maintenance of exhibition buildings--Acquisition of property--Taxlevy.

7-27-1. Construction and maintenance of exhibition buildings--Acquisition of property--Tax levy. The county commissioners may erect, maintain, repair, remodel, and otherwise improve upon any ground owned or acquired by purchase, including by contract for deed or lease with purchase option, lease, gift, bequest, or otherwise, any building to be used for the exhibition of stock, farm produce, school work, and domestic arts, or for the sale of livestock, or for farmers' or other meetings or any other purpose which in the discretion of the county commissioners is to the benefit of the best interests of the county. The board may purchase, including by contract for deed or lease with purchase option, lease, or otherwise acquire by gift, bequest, or otherwise, any other real property in the county with or without buildings thereon, or lease space in any building within the county, for any of the above specified purposes. The county commissioners may levy a tax for any of the purposes not to exceed thirty cents per thousand dollars of taxable valuation of taxable property in the county. The levy authorized by this section is in addition to the levy authorized in § 10-12-21.

Source: SL 1921, ch 169; SDC 1939, § 12.2305; SL 1951, ch 30; SL 1963, ch 50; SL 1973, ch 47, § 1; SL 1975, ch 81, § 1; SL 1985, ch 15, § 25; SL 1985, ch 77, § 11; SL 1990, ch 55.



§ 7-27-1.1 Municipal annexation of fair land--Continued jurisdiction of county commissioners.

7-27-1.1. Municipal annexation of fair land--Continued jurisdiction of county commissioners. If the land upon which any fair established pursuant to the provisions of this chapter is annexed by a municipality, the board of county commissioners shall continue to regulate maintenance, construction, and supervision of the fairgrounds.

Source: SL 1976, ch 99, § 1.



§ 7-27-2 Repealed.

7-27-2. Repealed by SL 1975, ch 81, § 14.



§ 7-27-3 Conduct of county fair by commissioners--Delegation of powers--Purposes of fair.

7-27-3. Conduct of county fair by commissioners--Delegation of powers--Purposes of fair. It shall be lawful for the county commissioners in their discretion to purchase, including by contract for deed or lease with purchase option, or lease or acquire by gift, bequest, or otherwise, land in such county and to erect or lease and maintain, repair, remodel, and otherwise improve at any time suitable buildings thereon for county fair purposes and to conduct a county fair thereon, employing a secretary or manager therefor, and to do any and all things in the premises which are ordinarily done by the manager conducting county agricultural and industrial fairs, or to delegate any and all such powers for the conduct of such fair to a county fair board or nonprofit operating corporation as provided by §§ 7-27-10 and 7-27-11, including the right to charge for entrance thereto and to offer premiums for exhibits thereat. In the discretion of the county commissioners county fair purposes may include buildings, equipment, and other facilities for 4-H achievements days or any other 4-H activity, and any funds provided by this chapter may be allocated and used for such expenditures.

Source: SL 1915, ch 125, § 1; RC 1919, § 5808; SL 1919, ch 144; SL 1929, ch 96, § 1; SL 1937, ch 84, § 1; SDC 1939, § 12.2601; SL 1941, ch 34; SL 1951, ch 31, § 1; SL 1953, ch 27; SDC Supp 1960, § 12.2601 (1); SL 1975, ch 81, § 2.



§ 7-27-4 Repealed.

7-27-4. Repealed by SL 1975, ch 81, § 14.



§ 7-27-5 Repealed.

7-27-5. Repealed by SL 1974, ch 279, § 2.



§ 7-27-6 Lease of fair grounds--Maximum term--Purchase options--Sale or gift.

7-27-6. Lease of fair grounds--Maximum term--Purchase options--Sale or gift. If land or buildings leased by a county or by the county fair board or nonprofit operating corporation for fair grounds is owned by any other public corporation or subdivision, a lease thereof may be made for any period not to exceed ninety-nine years and all public corporations or subdivisions are hereby authorized to make such lease contracts, and to include purchase options therein, or to sell under contract for deed or otherwise or to make a gift of such property to any of the foregoing entities as in the discretion of the governing bodies might best serve the public interest.

Source: SL 1937, ch 84, § 1; SDC 1939, § 12.2601; SL 1941, ch 34; SL 1951, ch 31, § 1; SDC Supp 1960, § 12.2601 (5); SL 1975, ch 81, § 3.



§ 7-27-7 to 7-27-9. Repealed.

7-27-7 to 7-27-9. Repealed by SL 1985, ch 77, § 42.



§ 7-27-10 County fair board--Appointment, organization, and duties of board and officers.

7-27-10. County fair board--Appointment, organization, and duties of board and officers. The county commissioners may, in lieu of appointing a secretary or manager, appoint a county fair board which shall conduct and have full management and control of the county fair. The board of county commissioners shall determine the number and tenure of the members of the board and shall determine the duties of the board. After the appointment of the members of the said board, the members shall organize by selecting one of its members as chairman, another member as secretary and another member as treasurer, provided the same member may be both secretary and treasurer. The treasurer must be bonded. The county fair board shall have authority to do all things necessary to conduct the county fair.

Source: SDC 1939, § 12.2601 (2) as added by SL 1951, ch 31, § 1.



§ 7-27-11 Working agreement with nonprofit operating corporation.

7-27-11. Working agreement with nonprofit operating corporation. In lieu of appointing a secretary or manager, or a county fair board, the county commissioners may enter into a lease or working agreement with a nonprofit operating corporation which shall conduct and have full management and control of the county fair and which is hereby empowered to exercise all rights and privileges and granted all immunities with regard to such conduct, management and control as are granted boards of county commissioners by this chapter and code, except to the extent expressly limited by any such lease or working agreement. One member of the board of county commissioners shall be appointed by it to serve as ex officio member of the board of directors of the nonprofit operating corporation.

Source: SDC 1939, § 12.2601 (2) as added by SL 1951, ch 31, § 1; SL 1975, ch 81, § 6.



§ 7-27-11.1 Organization and incorporation of nonprofit fair corporations.

7-27-11.1. Organization and incorporation of nonprofit fair corporations. For purposes of this chapter, nonprofit fair corporations may be organized and incorporated as in the case of other nonprofit corporations, as provided by this code in chapters 47-22 to 47-28, inclusive, for the operation, conduct, management, and control of county fairs and exhibitions.

Source: CCivC 1877, § 565; SL 1879, ch 8, § 1; CL 1887, § 3165; RCivC 1903, § 810; SL 1907, ch 107, § 2; SL 1909, ch 49; SL 1911, ch 102; SL 1913, ch 142; RC 1919, §§ 7943, 7945; SDC 1939, §§ 53.0402, 53.0404, 53.0405; SDCL, §§ 42-3-1 to 42-3-3; SL 1975, ch 81, § 11.



§ 7-27-12 Lease of fair grounds and buildings--Purposes for which authorized.

7-27-12. Lease of fair grounds and buildings--Purposes for which authorized. The county commissioners, county fair board or nonprofit operating corporation may lease the fair grounds and fair buildings or any part thereof to any person, persons, limited liability company, corporation, association, or organization in their discretion, either for the purpose of having such person, persons, limited liability company, corporation, association, or organization take charge of and operate all or any part of the county fair or for organization meetings, entertainment, livestock shows, horse, or any other types of races and for any and all other purposes in their discretion which serve and benefit the public.

Source: SDC 1939, § 12.2601 (7) as added by SL 1941, ch 34; SL 1951, ch 31, § 1; SL 1975, ch 81, § 7; SL 1994, ch 351, § 8.



§ 7-27-12.1 Corporate county fair prohibited during state fair.

7-27-12.1. Corporate county fair prohibited during state fair. No fair shall be held by a fair corporation receiving aid from any county under the provisions of this chapter during the week of the state fair.

Source: SL 1907, ch 107, § 1; SL 1909, ch 49; SL 1911, ch 102; SL 1913, ch 142; RC 1919, § 7947; SDC 1939, § 53.0407; SDCL, § 42-3-9; SL 1975, ch 81, § 12.



§ 7-27-13 Repealed.

7-27-13. Repealed by SL 1978, ch 50, § 3.



§ 7-27-14 County fair receipts paid into general fund--Expenses paid from general fund.

7-27-14. County fair receipts paid into general fund--Expenses paid from general fund. All amounts collected as entrance money, admission fees, concessions, rentals, or otherwise, pertaining to such county fair shall be paid into the general fund of the county, and all expenses, costs, premiums, and purses incurred and paid on account of such county fair shall be paid out of such general fund.

Source: SL 1915, ch 125, § 2; RC 1919, § 5809; SDC 1939, § 12.2602; SL 1951, ch 31, § 2.



§ 7-27-15 Collection of receipts by fair board or corporation--Expenditure of funds--Annualreport of receipts and expenditures.

7-27-15. Collection of receipts by fair board or corporation--Expenditure of funds--Annual report of receipts and expenditures. In counties having a county fair board, or a lease-working agreement with a nonprofit corporation, such fair board or nonprofit corporation may be authorized to collect all of the above-mentioned receipts, pay all expenses, costs, premiums, and purses, and after the payment of said items, the net receipts shall be kept and maintained by said corporation as trust funds and expended only for the future development of the county fairgrounds and the purpose of the county fair, and related purposes. The county fair board or operating corporation must file with the county auditor an annual report of all receipts and expenditures not later than December thirty-first of each year.

Source: SDC 1939, § 12.2602 as added by SL 1951, ch 31, § 2.



§ 7-27-16 County fair associations and nonprofit corporations--Joint fair with adjacentcounties--Filing of articles and list of officers.

7-27-16. County fair associations and nonprofit corporations--Joint fair with adjacent counties--Filing of articles and list of officers. Associations or nonprofit operating corporations may be formed to serve on behalf of any county or two or more counties jointly for the purpose of holding and conducting annual fairs or exhibitions to promote and encourage agriculture, horticulture, stock-raising, and general domestic industries and for the purpose of disseminating information with respect to agriculture, horticulture, stock-raising, and general domestic industries or any one of them. Any nonprofit operating corporation having a lease or working agreement with any county as provided by § 7-27-11 may contract with additional counties, so long as all such counties are adjacent to each other and form a compact area, for purposes of conducting a joint fair.

The secretary of such association or nonprofit operating corporation shall file a copy of its articles of association or incorporation, as the case may be, with the county auditors of the counties joined in such enterprise and shall annually file a list of officers for that year and a report of all receipts and expenditures not later than December thirty-first of each year with the said county auditors of each such county. One member of the board of county commissioners of each joining county shall be appointed to serve ex officio on the board of directors of the association or corporation, as the case may be.

Source: SL 1927, ch 81, §§ 1, 3; SDC 1939, § 12.2603; SL 1975, ch 81, § 9.



§ 7-27-17 County appropriations for aid of fair association or corporation.

7-27-17. County appropriations for aid of fair association or corporation. It shall be lawful for the boards of county commissioners of the counties embraced within the territory covered by the articles of the fair association or corporation operating under the provisions of this chapter, to appropriate for the aid of such association or nonprofit operating corporation and for such association or corporation to receive, for the purpose of paying premiums or otherwise assisting in the promotion of such fairs or exhibitions, such aid as in the discretion of the county commissioners is just and necessary.

Source: SL 1907, ch 107, § 1; SL 1909, ch 49; SL 1911, ch 102; SL 1913, ch 142; RC 1919, § 7946; SL 1919, ch 202; SL 1927, ch 81, §§ 2, 4; SL 1931, ch 109; SDC 1939, §§ 12.2603, 53.0406; SDCL, § 42-3-7; SL 1975, ch 81, § 10.



§ 7-27-17.1 Time of payment of aid to fair associations and corporations.

7-27-17.1. Time of payment of aid to fair associations and corporations. The county financial aid provided for in this chapter for fair associations and corporations shall be paid at the time or times determined by the county commission in its discretion.

Source: SL 1907, ch 107, § 1; SL 1909, ch 49; SL 1911, ch 102; SL 1913, ch 142; RC 1919, § 7947; SDC 1939, § 53.0407; SDCL, § 42-3-11; SL 1975, ch 81, § 13.



§ 7-27-18 Repealed.

7-27-18. Repealed by SL 1975, ch 81, § 14.



§ 7-27-19 County exhibits at fairs--Expenditures and prizes.

7-27-19. County exhibits at fairs--Expenditures and prizes. The board of county commissioners in each county may appoint some suitable person to collect and send to the annual state or any county fair or other like agricultural exhibition, agricultural, horticultural, mineral, and livestock exhibits, and may expend each year for such purposes a sum not exceeding six hundred dollars. All prizes awarded for such county exhibit shall be paid into the county general fund and become the property of the county.

Source: SL 1907, ch 76, § 8; SL 1913, ch 149; RC 1919, § 5807; SL 1921, ch 166; SDC 1939, § 12.2604.



§ 7-27-20 Confidentiality of contract terms and negotiations.

7-27-20. Confidentiality of contract terms and negotiations. The terms of any contract and the negotiations for any contract between a board of commissioners, county fair board, fair association, or nonprofit operating corporation and any performers or entertainers at a fair or exhibition may be kept confidential. However, sixty days after the expiration of such contract, the terms of such contract shall become a public record.

Source: SL 1993, ch 16, § 2.






Chapter 28 - County Purchases And Supplies

§ 7-28-1 Purchasing committee for county supplies.

7-28-1. Purchasing committee for county supplies. The board of county commissioners of any county of the State of South Dakota may appoint one of its members to act with the county auditor and the county treasurer as a purchasing committee for all supplies required for the offices of county auditor, county treasurer, register of deeds, state's attorney, and sheriff. After a purchasing committee has been established in any county, no supplies for any of such offices shall be purchased except by such purchasing committee. The members of the committee shall receive no compensation for the performance of their duties as such purchasing committee other than or in addition to their regular compensation as county officers.

Source: SL 1943, ch 44; SDC Supp 1960, § 12.0617-2; SL 1981, ch 44, § 10.



§ 7-28-2 Repealed.

7-28-2. Repealed by SL 2009, ch 30, § 1.



§ 7-28-3 Repealed.

7-28-3. Repealed by SL 1975, ch 76, § 12.






Chapter 29 - Sale And Exchange Of County Real Estate In General

§ 7-29-1 to 7-29-13. Repealed.

7-29-1 to 7-29-13. Repealed by SL 1988, ch 64, §§ 10-23.



§ 7-29-14 Proceedings to recover possession or purchase money for county land sold.

7-29-14. Proceedings to recover possession or purchase money for county land sold. In all cases where lands have been granted to any county for public purposes and any part thereof has been sold and the purchase money or any part thereof shall be due and unpaid, all proceedings necessary to recover possession of such lands or to enforce the payment of the purchase money, including the procedure set forth in §§ 7-31-25 to 7-31-30, inclusive, shall be instituted in the name of the proper county.

Source: SL 1874-5, ch 27, § 28; PolC 1877, ch 21, § 13; CL 1887, § 572; RPolC 1903, § 795; RC 1919, § 5791; SL 1935, ch 79; SDC 1939, § 12.1801; SL 1974, ch 68, § 7.



§ 7-29-15 Exchange of isolated tracts with state or United States--Advertising and appraisementnot required.

7-29-15. Exchange of isolated tracts with state or United States--Advertising and appraisement not required. A board of county commissioners may, with the approval of the appropriate department of the State of South Dakota or the federal government, exchange scattered and isolated tracts and sections of land belonging to such county for lands belonging to the State of South Dakota or to the United States Government, value for value, and may execute proper conveyances thereof in manner and in form as provided by existing laws but without the necessity of complying with any statute requiring advertising, notice or appraisement and may accept in return therefor a proper instrument of conveyance to the county of the lands for which such lands are exchanged.

Source: SL 1939, ch 23; SL 1941, ch 35; SDC Supp 1960, § 12.1808; SL 1981, ch 44, § 11.



§ 7-29-16 Exchange of national forest lands with United States--Notice.

7-29-16. Exchange of national forest lands with United States--Notice. The various counties of this state are hereby empowered to take advantage of the act of Congress of March 20, 1922, (42 U.S. Stat., 465) and acts amendatory thereto, relating to the consolidation of national forests, and for that purpose the board of county commissioners of any county shall have authority to sell or otherwise dispose of lands acquired by such county through tax sale proceedings located within the boundaries of any forest or within five miles of the boundaries of any national forest which are chiefly valuable for national forest purposes, to the United States Government, at private sale at such price and upon such terms and conditions as the said board of county commissioners may deem advisable and to the best interests of the county. Before any such sale or transfer is effected, notice of such contemplated sale or transfer shall be given as required by the said acts of Congress and such notice shall be in lieu of any notice required by the laws of this state relating to the sale of such lands.

Source: SL 1931, ch 112; SDC 1939, § 57.1126.



§ 7-29-17 Reservation of mineral rights in national forest exchanges.

7-29-17. Reservation of mineral rights in national forest exchanges. All mineral rights to such lands sold and conveyed to the United States Government pursuant to § 7-29-16 shall be reserved to the county, and such deeds of conveyances shall provide therein that any and all mineral rights in and to said lands are expressly reserved to the county.

Source: SL 1931, ch 112; SDC 1939, § 57.1126.



§ 7-29-18 Donation of land and rights of way to United States for waterworks.

7-29-18. Donation of land and rights of way to United States for waterworks. Whenever the board of county commissioners determines that it is in the public interest, and, in particular, to the interest of the county, said board is hereby authorized to donate by quitclaim deed to the United States of America the vested and after-acquired title to any lands now, or hereafter, belonging to such county, whether such lands be acquired by grant, donation, tax-title proceedings, or otherwise, for sites for dams, reservoirs, and power plants; and said board is further authorized to donate to the United States, over and upon any such acquired lands, easements and rights of way for canals, laterals, tunnels, roads, campsites, and telephone and transmission lines necessary to the construction and operation of any irrigation works or power plants constructed by or under the authority of the United States, and all conveyances by the county of such lands shall be made subject to the grant of such easements and rights of way. All conveyances shall be executed in the name of the county by the chairman of the board of county commissioners and attested by the county auditor.

Source: SL 1941, ch 39, § 1; SDC Supp 1960, § 12.0617-1.



§ 7-29-19 County acquisition of land for donation to United States.

7-29-19. County acquisition of land for donation to United States. The board of county commissioners is hereby granted the power to appropriate moneys out of the general funds of the county for the purpose of acquiring lands, easements, rights of way, and any other interests in lands to be donated to the United States as provided in § 7-29-18, and to exercise the right of eminent domain to acquire such lands, easements, rights-of-way, and other interests in said lands.

Source: SL 1941, ch 39, § 2; SDC Supp 1960, § 12.0617-1.



§ 7-29-20 Acquisition of land and exchange with municipality.

7-29-20. Acquisition of land and exchange with municipality. Any county of this state is hereby authorized and empowered to purchase property, with money from its general fund or otherwise, and thereafter to transfer and convey such property so purchased to any municipal corporation within or partly within the boundary of such county in exchange for property owned by such municipality, provided the property so transferred and conveyed to the county is for a public use and purpose. Said transfers of property shall be upon such terms and conditions as may be determined and agreed upon by the respective governing bodies thereof.

Source: SL 1959, ch 37; SDC Supp 1960, § 12.2223.



§ 7-29-21 Validation of prior conveyances of county land--Right barred by no action.

7-29-21. Validation of prior conveyances of county land--Right barred by no action. All instruments of conveyance of real property made by any county prior to January 1, 1992, which real property was acquired by such county through tax deed proceedings or in satisfaction of school fund mortgages or by compromise with insolvent banks or through foreclosure or settlement of "building fund" mortgages or by exchange or transfer of title of county-owned lands for other lands, or by any other means or from any other source, are, notwithstanding any omissions, irregularities, or defects in the proceedings had and taken by said county to sell and convey the same, hereby validated, legalized and cured to the extent that such conveyances shall operate to convey to the person named as grantee in such instrument of conveyance all of the right, title and interest of said county in and to such real property.

If any person has any vested right in any real property by reason of any omission referred to in this section, and if no action or proceeding to enforce such right was commenced prior to July 1, 1993, such right shall be forever barred. No action or proceeding brought involving real property shall be of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with chapter 15-10.

Source: SL 1968, ch 278, § 1; SL 1992, ch 307, § 1.



§ 7-29-22 Validation of prior conveyances subject to vested rights of which notice given.

7-29-22. Validation of prior conveyances subject to vested rights of which notice given. All instruments of conveyance of real property made by any county prior to January 1, 1992, which real property was acquired by such county through tax deed proceedings, or by any other means or from any other source, are, notwithstanding any omissions, irregularities, or defects in the proceedings had and taken by said county to sell and convey the same, hereby validated, legalized, and cured to the extent that such conveyances shall operate to convey to the person named as grantee in such instrument of conveyance all of the right, title, and interest of said county in and to such real property.

If any person has any vested right in any real property so conveyed, and no action or proceeding to enforce such right was begun prior to July 1, 1993, such right shall be forever barred; and no action or proceeding so brought shall be of any force or effect, or maintainable in any court of this state unless, prior to July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1945, ch 43, § 1; SL 1947, ch 45, § 1; SL 1949, ch 27, § 1; SL 1951, ch 36; SL 1953, ch 33; SDC Supp 1960, § 65.0325; SL 1963, ch 461; SL 1970, ch 53; SL 1992, ch 307, § 2.



§ 7-29-23 Sale or lease of real property for industrial development or public purposes--Termsof lease.

7-29-23. Sale or lease of real property for industrial development or public purposes--Terms of lease. Every county shall have power to lease or sell on a negotiated basis and to convey any of its real property to a municipality or the state or another county, or to a nonprofit local industrial development corporation as defined by § 7-29-24 and located therein, to be used by such grantee for an authorized public purpose or industrial development purpose as enumerated in § 9-54-1. Such lease or sale shall be authorized on the terms and in the manner provided by resolution of the county commissioners.

Source: SL 1976, ch 63, § 1; SL 1977, ch 48, § 2.



§ 7-29-24 Local industrial development corporation defined--Organization--Composition--Voting control--Primary objective.

7-29-24. Local industrial development corporation defined--Organization--Composition--Voting control--Primary objective. ''Local industrial development corporation," as that term is used in § 7-29-23, is an enterprise incorporated under the laws of the State of South Dakota, formed for the purpose of furthering the economic development of a community and its environs, and with authority to promote and assist in the growth and development of small business concerns in the areas covered by its operation. Such corporation shall be organized as a nonprofit enterprise, and shall be composed of no fewer than twenty-five members. A local industrial development corporation shall be principally composed of and controlled by persons residing or doing business in the locality. Such persons shall ordinarily constitute not less than seventy-five percent of the voting control of the local development corporation. No member of the development corporation may own in excess of twenty-five percent of the voting control in the development corporation if that member or that member's affiliated interests have direct pecuniary interest in a project involving an application under § 7-29-23. The primary objective of the local industrial development corporation shall be to benefit the community as measured by increased employment, payroll, business volume, and corresponding factors.

Source: SL 1976, ch 63, § 2; SL 1996, ch 40, § 2.



§ 7-29-25 Donation of land to state or first or second class municipality for parks or recreationarea.

7-29-25. Donation of land to state or first or second class municipality for parks or recreation area. By unanimous vote of its members, a board of county commissioners may give, upon such terms and conditions as may be agreed to, any of its lands suitable for parks or recreation areas to the State of South Dakota or to first and second class municipalities in the manner provided by chapter 9-38 or chapter 41-2 for use as state parks, recreation areas, or city parks.

Source: SL 1989, ch 30, § 17; SL 1992, ch 60, § 2.



§ 7-29-26 Donation of property to nonprofit corporations.

7-29-26. Donation of property to nonprofit corporations. By unanimous vote of its members, a board of county commissioners may give, lease or convey, upon such terms and on such conditions as the board shall set forth, personal and real property to corporations organized under chapter 47-22, if the property is to be used exclusively by such corporation for one or more of the purposes specified in § 47-22-4.

Source: SL 1989, ch 30, § 19.



§ 7-29-27 Lease or conveyance of real property to provide health care.

7-29-27. Lease or conveyance of real property to provide health care. By majority vote of its members, a board of county commissioners may lease or convey, upon such conditions as the board shall set forth, real property for the purpose of providing health care.

Source: SL 1989, ch 30, § 21.






Chapter 30 - Lease Of County Real Estate Held For Public Purposes

§ 7-30-1 Real estate subject to lease--Place of offering at public auction--Annual leasing date.

7-30-1. Real estate subject to lease--Place of offering at public auction--Annual leasing date. All real estate belonging to any county in this state, and not required for immediate public use, may be leased as hereinafter provided. Such real estate, except such as is located within the area of a cooperative grazing association and leased to such association, shall be offered for lease at public auction at the courthouse of the county within which such real estate is situated. If there be no courthouse, then at the building in which the office of the county auditor is located. The annual leasing date of such property shall be fixed by the board of county commissioners each year and advertised accordingly.

Source: SL 1937, ch 86, § 1; SDC 1939, § 12.2212.



§ 7-30-2 Publication of notice of leasing.

7-30-2. Publication of notice of leasing. A notice of such leasing shall be published in the official newspapers of the county once during each of the two calendar weeks preceding the auction, stating the time and place at which the leasing of such lands will begin.

Source: SL 1937, ch 86, § 3; SDC 1939, § 12.2213.



§ 7-30-3 Conduct of auction--Continuation--Adjournment.

7-30-3. Conduct of auction--Continuation--Adjournment. The county auditor shall attend to the publishing of such notice and shall conduct the auction. The auction shall continue from day to day until all tracts of land for lease shall have been offered. The county auditor may for good cause adjourn the auction for a period of not more than three days.

Source: SL 1937, ch 86, § 4; SDC 1939, § 12.2214.



§ 7-30-4 Lease to highest bidder--Minimum rental.

7-30-4. Lease to highest bidder--Minimum rental. Each tract of land shall be leased to the highest bidder.

Before the auction date the board of county commissioners shall fix by resolution a minimum rental rate for each tract of land. No bid may be accepted which is less than the minimum rental rate.

Source: SL 1937, ch 86, § 4; SDC 1939, § 12.2214; SL 2011, ch 41, § 1.



§ 7-30-5 Payment of annual rental--Execution of lease.

7-30-5. Payment of annual rental--Execution of lease. Whenever the highest offer for any tract of land payable in cash is satisfactory, such bidder shall immediately pay to the county treasurer the amount specified as the annual rental for the tract, and take the treasurer's receipt therefor, a copy of which shall be retained by the treasurer in his office. The bidder shall exhibit such receipt to the county auditor, who shall thereupon prepare a lease of such tract in duplicate to be signed by the county auditor and the lessee, one copy to be given to the lessee and one copy to be retained by the county auditor in his office.

Source: SL 1937, ch 86, § 4; SDC 1939, § 12.2214.



§ 7-30-6 Form of lease--Entire quarter section leased where water right jeopardized.

7-30-6. Form of lease--Entire quarter section leased where water right jeopardized. The form of the lease shall be such as may have been prescribed by the board of county commissioners, provided, whenever the leasing of a legal subdivision of less than one quarter section containing a water privilege or right shall jeopardize the leasing price of the remaining acreage of said quarter section, no lease of a legal subdivision shall be granted to the lessee unless the lessee shall lease the entire quarter section.

Source: SL 1937, ch 86, § 4; SDC 1939, § 12.2214.



§ 7-30-7 Lease on sharecrop basis--Lien on crop.

7-30-7. Lease on sharecrop basis--Lien on crop. If any of the land offered for lease is land under cultivation, the commissioners may lease the same either for cash or upon part cash and part sharecrop basis or entirely upon a sharecrop basis according to the bid which in their discretion they may decide to be to the best interest of the taxing districts involved. In case of share rent or part share rent, the lease shall provide for a lien upon the crop and the same shall be filed for record notice of such lien.

Source: SL 1937, ch 86, § 2; SDC 1939, § 12.2214.



§ 7-30-8 Terms and conditions of lease.

7-30-8. Terms and conditions of lease. The lease authorized under the provisions of this chapter shall be on such terms and conditions as the board of county commissioners may determine to be most advantageous to such county, unless otherwise provided by statute.

Source: SL 1937, ch 86, § 5; SDC 1939, § 12.2215; SL 1983, ch 49, § 1.



§ 7-30-9 Termination of lease on nonpayment of rent.

7-30-9. Termination of lease on nonpayment of rent. Any lease for more than the current calendar year shall terminate on the last day of January of any year unless the lessee pays prior thereto the amount of the annual rental for the next succeeding year to the county treasurer.

Source: SL 1937, ch 86, § 5; SDC 1939, § 12.2215; SL 1983, ch 49, § 2.



§ 7-30-10 Lease of residential property--Advertising and auction--Payment of rent--Default.

7-30-10. Lease of residential property--Advertising and auction--Payment of rent--Default. The commissioners are authorized to rent such property for residence purposes only for a term not exceeding one year, and subject to the right of sale of the same by the county, and without any guaranty of title and possession by the county, provided the leasing of such property for a term longer than one month has been advertised and the property let to the highest bidder at the annual leasing of other county real estate. In such cases the rent shall be payable monthly in advance and the commissioners may require security for payment of the same in their discretion. Upon default in payment of any such rent, the tenant may be evicted under any procedure provided by law for eviction in leases of private property.

Source: SDC 1939, § 12.2212.



§ 7-30-11 Separation of subdivisions and reoffer if satisfactory bid not received.

7-30-11. Separation of subdivisions and reoffer if satisfactory bid not received. When a tract is offered for lease and no satisfactory bid is received therefor, the legal subdivisions thereof, if any, may be separately offered; or such tract may be offered in connection with contiguous tracts which have been offered and for which no acceptable bid has been received.

Source: SL 1937, ch 86, § 6; SDC 1939, § 12.2216.



§ 7-30-12 Private lease of tracts not leased at annual auction.

7-30-12. Private lease of tracts not leased at annual auction. Any tracts not leased at said annual auction or acquired thereafter may be privately leased by the county auditor, but for not less than the minimum price set by the board of county commissioners and for the current year only.

Source: SL 1937, ch 86, § 7; SDC 1939, § 12.2217.



§ 7-30-13 Lease after auction.

7-30-13. Lease after auction. Nothing in this chapter shall be construed so as to prevent the board of county commissioners from leasing all such real estate, except residence property, after the auction date on such terms and conditions as the board may determine.

Source: SDC 1939, § 12.2217; SL 1983, ch 49, § 3.



§ 7-30-14 Lease of residential property from month to month--Offer of higher rental.

7-30-14. Lease of residential property from month to month--Offer of higher rental. If such real estate is to be leased for residence purposes only, and does not include the lease of any agricultural or grazing lands, it may be leased on terms of month-to-month leasing by resolution of the county commissioners without public auction or advertising. The resolution of the county commissioners in such cases shall recite the monthly rental of such property. If any person shall offer to pay in advance a monthly rental twenty-five percent in excess of the rental then being paid for such residence property, the county commissioners must accept the same upon deposit of such rental in advance.

Source: SDC 1939, § 12.2212.



§ 7-30-15 Permit to build dam on leased land.

7-30-15. Permit to build dam on leased land. Any lessee of county real estate of the character described in § 7-30-1 shall upon application to the board of county commissioners be granted a permit to build a dam on the leased land for the collection and storage of surface water thereon, if the written approval of the federal district range program inspector of the site of the proposed dam and reservoir is attached to said application.

Source: SL 1939, ch 24, § 1; SL 1941, ch 36, § 1; SDC Supp 1960, § 12.2219.



§ 7-30-16 Lessee entitled to payment for dam.

7-30-16. Lessee entitled to payment for dam. Any lessee, who shall complete a dam pursuant to the permit described in § 7-30-15 and cause a certificate, executed by the district range program inspector that he has measured the dam and approved it and that the dam contains a certain number of cubic yards of earth, to be filed in the office of the county auditor, shall thereafter be entitled to payment as provided in § 7-30-17, unless he sooner defaults in the terms of the lease, abandons same or fails to bid at the next letting thereof.

Source: SL 1939, ch 24, § 2; SL 1941, ch 36, § 1; SDC Supp 1960, § 12.2220.



§ 7-30-17 Subsequent lessee to pay cost of dam--Computation of amount payable.

7-30-17. Subsequent lessee to pay cost of dam--Computation of amount payable. No quarter section, or adjoining quarter section which is partially covered by the reservoir at high-water mark shall be leased or sold to another than the lessee unless the new lessee shall first pay to the county auditor for the lessee a reasonable amount for the work, labor, and material used or furnished in the building of such dam or any additions thereto, less ten percent for each year following the building of the dam or the making of any additions thereto. Any payments received from the federal government under its range program, or under any other federal program or project for the building of such dam or any addition thereto, shall also be deducted. The amount which shall be paid for the lessee, as herein provided, shall be determined in the same manner in which the value of other improvements on leased county land are determined under the provisions of §§ 7-31-9 and 7-31-10.

Source: SL 1939, ch 24, § 3; SL 1941, ch 36, § 1; SL 1943, ch 35; SDC Supp 1960, § 12.2221.






Chapter 31 - Management Of Tax Deed And School Fund Mortgage Lands

§ 7-31-1 Legislative policy and purpose.

7-31-1. Legislative policy and purpose. It is hereby declared to be the policy of the Legislature to provide for the conservation of the land resources of the counties, for the establishment of sound administration and management of county-owned lands in order that these lands may be conserved and the maximum revenue obtained, for the protection of the tax base, and for the encouragement of stable operation of farms and ranches.

Source: SL 1939, ch 25, § 2; SDC Supp 1960, § 12.3402.



§ 7-31-2 County commissioners to control land.

7-31-2. County commissioners to control land. The board of county commissioners of any county shall have control of the sale, rental, and management of real property owned by the county acquired in satisfaction of school-fund loan mortgages or through foreclosure, or acquired through tax-deed proceedings or in payment of taxes, as provided in §§ 7-31-1 to 7-31-36, inclusive.

Source: SL 1939, ch 25, § 2; SDC Supp 1960, § 12.3402.



§ 7-31-3 Classification of county-owned land--Procedures for management--Reclassificationof land--Classification of newly acquired land.

7-31-3. Classification of county-owned land--Procedures for management--Reclassification of land--Classification of newly acquired land. In order to carry out the purposes described in § 7-31-1 the board of county commissioners may classify county-owned land into two classes which shall be called class one land and class two land. Such classification shall be based on the method of sale and leasing which will be followed in managing county-owned land. Procedure for sale, lease, transfer, and management may be varied between the two classes as provided herein. The classification shall list the various tracts of county-owned land that are designated class one land and the tracts that are designated as class two land and the general plan of leasing and management that is to be followed including the general type of leases and the standards and criteria that are to be followed in leasing class two land. The classification becomes effective by resolution of the board of county commissioners duly made and entered of record and thereafter the board may proceed in administration and management of the two classes of land as provided herein. The classification of any tract may be changed in the same manner that the original classification was made provided that tracts classified as class two land may not be reclassified as class one land, except at the termination of every five-year period from the date of original classification or at the termination of the lease on said tracts. Until such time as the board of county commissioners by resolution classifies the county-owned land all such land shall be considered class one land and shall be administered and managed as provided herein for class one land. Tracts acquired by the county after the above classification is made may be classified at any time by the board of county commissioners in the same manner, provided that until such classification is made, such tracts shall be considered as class one land.

Source: SL 1939, ch 25, § 3; SDC Supp 1960, § 12.3403.



§ 7-31-4 Lease of class one grazing land.

7-31-4. Lease of class one grazing land. Class one land and all county land in those counties which have not by resolution of the board of county commissioners established a classification may be leased as follows: all grazing land classified as class one land belonging to any county of this state, acquired in satisfaction of a school-fund loan mortgage or through foreclosure of such, or acquired through tax-deed proceedings or in payment of taxes, may be offered for lease at public auction, provided that any land remaining unleased may be offered and leased privately under direction of board of county commissioners.

Source: SL 1939, ch 25, § 7; SL 1941, ch 38, § 3; SDC Supp 1960, § 12.3410 (1).



§ 7-31-5 Lease of class two land--Conservation measures required.

7-31-5. Lease of class two land--Conservation measures required. Class two land shall be leased according to provisions prescribed by the board of county commissioners provided, however, no such lease shall be entered into unless the board of county commissioners in order to conserve and protect the existing forage resources of such county land and to restore the maximum carrying capacity of such land shall reserve the right to regulate and limit the amount of grazing thereon and to change the rentals annually in accordance with a variable scale of rental charges based on market prices for livestock or livestock products, the number and character of stock to be grazed, the carrying capacity of the land, or on any combination of these factors.

Source: SL 1939, ch 25, § 7; SDC Supp 1960, § 12.3410 (2).



§ 7-31-6 Termination of leases on class two land on reclassification or failure of lessee toabide by regulations.

7-31-6. Termination of leases on class two land on reclassification or failure of lessee to abide by regulations. Leases on class two land may be terminated at the option of the board of county commissioners if the lessee fails to abide by the regulations as to use and protection of the land or to pay the annual rental in advance provided that leases on class two land may be terminated by reclassification of the land as class one land as provided in § 7-31-3, all of which provisions shall be made a part of the lease.

Source: SL 1939, ch 25, § 7; SDC Supp 1960, § 12.3410 (3).



§ 7-31-7 Permit to erect improvements on leased land--Ownership of improvements.

7-31-7. Permit to erect improvements on leased land--Ownership of improvements. Whenever any land of a county has been leased, the board of county commissioners may grant to the lessee of such land a permit to erect thereon buildings, corrals, fences, well apparatus, wells, dams, and other water facilities; provided, that in no event shall the county become liable for any material furnished for, nor any labor performed in such improvements. The said lessee shall be the owner of such improvements subject to the provisions of §§ 7-31-8 to 7-31-11, inclusive.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-8 Removal of improvements on termination of lease--County property if not removed.

7-31-8. Removal of improvements on termination of lease--County property if not removed. When improvements have been constructed in accordance with a permit, as provided in § 7-31-7, and the owner of the improvements ceases to lease such lands, he may remove such improvements as are physically capable of removal within ninety days of the termination of his lease. If such improvements are not removed within the said ninety days, or sold within said period to a lessee or purchaser of the lands, they shall become the property of the county.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-9 Payment to lessee for improvements not capable of removal--Time of valuation.

7-31-9. Payment to lessee for improvements not capable of removal--Time of valuation. A subsequent lessee or a purchaser of the land shall pay the prior lessee the reasonable value of improvements erected by him within permission of the board of county commissioners, that are not physically capable of removal, and such payment shall be made before a lease, contract of purchase, or deed is issued to such subsequent lessee or purchaser. The value of the improvements shall be determined as of the date of such lease, contract of purchase, or deed.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-10 Board of appraisal to determine value of improvements--Compensation of appraisers--Payment of costs.

7-31-10. Board of appraisal to determine value of improvements--Compensation of appraisers--Payment of costs. In the event the parties concerned cannot agree upon such value, the board of county commissioners shall appoint a board of appraisal, to view the improvements and determine their value. The said board shall be composed of three disinterested persons who shall file with the board of county commissioners an itemized report of such appraisal, signed by at least two members of such board of appraisal. Members of the board of appraisal shall be paid at the rate of three dollars per diem and five cents per mile for the miles necessarily traveled in making such appraisal. The owner of the improvements shall deposit a sum with the county treasurer, prior to such appraisal sufficient to cover the cost of appraisal as determined by the board of county commissioners. The board of appraisal to be paid from such deposit and any excess shall be refunded to such owner of the improvements.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-11 Deposit of value of improvements--Transfer of ownership.

7-31-11. Deposit of value of improvements--Transfer of ownership. The subsequent lessee, or purchaser shall become the owner of such improvements when he has deposited with the board of county commissioners, for the use of the former owner of the improvements, a sum equal to their value as determined by the board of appraisal.

Source: SL 1939, ch 25, § 9; SDC Supp 1960, § 12.3412.



§ 7-31-12 Apportionment of rental proceeds from tax-deed lands.

7-31-12. Apportionment of rental proceeds from tax-deed lands. The rental proceeds in any one year from the real estate acquired by counties under tax deed shall, after deducting the expenses of taking such tax deed and after deducting an amount agreed upon by the board of county commissioners necessary for general administrative expenses of tax-deed land, be apportioned by the county officials controlling such proceeds in the same manner as taxes on real estate due and payable during the same year are apportioned.

Source: SL 1939, ch 25, § 8; SL 1945, ch 35; SDC Supp 1960, § 12.3411 (1).



§ 7-31-13 Apportionment of rental proceeds from school mortgage lands.

7-31-13. Apportionment of rental proceeds from school mortgage lands. The rental proceeds from real estate acquired by counties in satisfaction of a school-loan mortgage or through foreclosure of such shall be distributed as provided by existing laws.

Source: SL 1939, ch 25, § 8; SL 1945, ch 35; SDC Supp 1960, § 12.3411 (2).



§ 7-31-14 Insurance on county-owned improvements.

7-31-14. Insurance on county-owned improvements. The board of county commissioners may, whenever it appears to be for the best interests of the county and other taxing districts, procure insurance against the hazards of fire, windstorm, tornado, and hail, on buildings held by the county, or in which the county has an interest, situated on land acquired by tax-deed proceedings, foreclosure of school-fund mortgage, or otherwise, and the cost thereof shall be deducted from rentals of such land and buildings in the same manner as administrative expenses, as provided in § 7-31-12.

Source: SL 1945, ch 35; SDC Supp 1960, § 12.3411 (3).



§ 7-31-15 Repealed.

7-31-15. Repealed by SL 1974, ch 68, § 10.



§ 7-31-16 Petition by political subdivision to sell county property--Direction of sale by countycommissioners--Reclassification of class two land.

7-31-16. Petition by political subdivision to sell county property--Direction of sale by county commissioners--Reclassification of class two land. Whenever a majority of the board of county commissioners deems it advisable, or whenever a written petition shall be presented to said board by the governing body of any municipal corporation, school board, board of education or township board, requesting the sale of any real property over which such petitioner has taxing power, the board of county commissioners shall direct that such real property be offered for sale in accordance with chapter 6-13. However, land classified as class two land shall not be offered for sale until after it has been reclassified as class one land by the board of county commissioners as provided in § 7-31-3.

Source: SL 1939, ch 25, § 4; SL 1941, ch 37; SDC Supp 1960, § 12.3404 (2); SL 1974, ch 68, § 8; SL 1989, ch 30, § 15.



§ 7-31-17 to 7-31-24. Repealed.

7-31-17 to 7-31-24. Repealed by SL 1974, ch 68, § 10.



§ 7-31-25 Sale contract void on default in payment of installments--Forfeiture and reentry bycounty.

7-31-25. Sale contract void on default in payment of installments--Forfeiture and reentry by county. The deferred payments for lands sold and the interest thereon shall be paid promptly when due to the county treasurer. Whenever the purchaser of any tract shall fail to pay the principal or interest due by him to the county for such tract within three months after same shall become due, or shall violate any of the provisions of the contract of sale, such contract shall be null and void, and he shall forfeit the amount of purchase money and interest paid on the purchase of said land, and all right, title and interest in all improvements thereon and such payments and improvements shall be retained by the county for the same purposes for which the proceeds of sale from such lands are used, in full satisfaction and in liquidation of all damages for the use and possession of said property by the purchaser; and the county shall have the immediate right to reenter and take possession of said real estate.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (10).



§ 7-31-26 Notice of default given to installment purchaser.

7-31-26. Notice of default given to installment purchaser. To effect such forfeiture the board of county commissioners shall cause to be served upon the purchaser or his legal representative or assigns a notice specifying the conditions in which default has been made, stating that such contract will terminate thirty days after service of such notice or at the expiration of three months after the default, if that time has not already expired, unless prior thereto the purchaser shall comply with such conditions and pay the costs of service.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (11).



§ 7-31-27 Service of notice on defaulting installment purchaser.

7-31-27. Service of notice on defaulting installment purchaser. Such notice shall be served personally in the manner provided for the service of a summons in civil actions. If the person to be served is not a resident of the state, cannot be found therein, or is deceased, any of which facts, recited in the return of the sheriff of the county where real estate lies, shall be prima facie evidence that he cannot be found in such county or state, then service shall be made by notice published once each week for at least two consecutive weeks in a newspaper of general circulation in the county where the real estate is situated, and such service shall be binding upon all parties in interest in said real estate, including all the personal representatives, heirs at law, devisees, legatees, next of kin, and creditors of any deceased person. Personal service of said notice without the state proved by the affidavit of the person making the same, made before an authorized officer having a seal, shall have the same effect as the published notice herein provided for.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (11); SL 1972, ch 28, § 6.



§ 7-31-28 Recording of notice of default.

7-31-28. Recording of notice of default. A copy of the notice with proof of service thereof, and the affidavit of the county auditor showing that the purchaser has not complied with the terms of the notice, may be recorded with the register of deeds and shall be prima facie evidence of the facts therein stated.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (11).



§ 7-31-29 Reinstatement of installment contract on compliance with conditions--Terminationon failure to comply.

7-31-29. Reinstatement of installment contract on compliance with conditions--Termination on failure to comply. If within the time mentioned in the notice, the person served complies with such conditions and pays the costs of service, the contract shall be thereby reinstated to the same effect as though no default had occurred, but otherwise shall terminate as provided in § 7-31-25.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (11).



§ 7-31-30 Proceedings to set aside installment contract in default.

7-31-30. Proceedings to set aside installment contract in default. In lieu of or in addition to the forfeiture by notice as hereinbefore provided, in the discretion of the board of county commissioners such contract may be set aside by an action in the circuit court of the county in which said real estate is situated, under the proceedings provided for the strict foreclosure of real estate contracts, or under other proceedings provided by law, and the state's attorney shall conduct all said proceedings upon request of the board of county commissioners.

Source: SL 1941, ch 37; SDC Supp 1960, § 12.3404 (12).



§ 7-31-31 Apportionment of proceeds of sale of land.

7-31-31. Apportionment of proceeds of sale of land. The proceeds of any sale of land bid in and acquired pursuant to chapters 10-23, 10-25, and 10-26, after deducting the expenses incurred by the county in the proceedings to take tax deed and in such sale proceedings, shall be placed to the credit pro rata of the various funds and taxing districts which are the beneficiaries of the tax for the year for which such property was sold at tax sale; provided, however, that it shall be lawful for the county treasurer, in his discretion, to distribute the proceeds received from the sale of any property under the provisions hereof by prorating such proceeds on the basis of the levy for any one year the taxes of which are included in the proceeds of such sale, taking the year which represents the more equitable basis for such distribution.

Source: SL 1939, ch 25, § 4; SL 1941, ch 37; SDC Supp 1960, § 12.3404 (9); SL 1974, ch 68, § 9.



§ 7-31-32 Exchange of isolated tracts--Advertising and appraisement not required.

7-31-32. Exchange of isolated tracts--Advertising and appraisement not required. In order to carry out the purpose of this chapter and to provide for efficient administration and management of county lands and to secure the maximum revenue therefrom the board of county commissioners are hereby authorized and empowered to exchange by transfer of title or lease scattered and isolated tracts and sections of county-owned lands for other public or private lands of like character in value, and to execute proper conveyances or leases thereof, in manner and form as provided by existing laws, but without the necessity of complying with any statute requiring advertising, notice, or appraisement, and to accept in return therefor a proper instrument of conveyance to the county of lands for which such lands are exchanged. Lands acquired by exchange shall be sold and leased as provided herein.

Source: SL 1939, ch 25, § 6; SL 1941, ch 38, § 2; SDC Supp 1960, § 12.3409.



§ 7-31-33 Adjustment between taxing districts after exchange of lands.

7-31-33. Adjustment between taxing districts after exchange of lands. Where the exchange of land shall result in the acquisition by the county of land in a different taxing district than the land which the county has exchanged for, the county commissioners shall pay or adjust any claim for taxes which such district or districts may have against such exchanged lands, and shall be authorized to compromise any claim or claims for taxes or penalty and interest as may be agreed upon between the county commissioners and the governing bodies of such district or districts, all moneys received from the newly acquired land shall be apportioned in the same manner as if no such exchange had been made.

Source: SL 1941, ch 38, § 2; SDC Supp 1960, § 12.3409.



§ 7-31-34 Method of sale of school mortgage lands unaffected.

7-31-34. Method of sale of school mortgage lands unaffected. Nothing in §§ 7-31-1 to 7-31-33, inclusive shall change the method of sale of county-owned land acquired in satisfaction of a school-fund loan mortgage or through foreclosure of such except that the same may be classified, leased, and managed as provided in said sections.

Source: SL 1939, ch 25, § 5; SDC Supp 1960, § 12.3408.



§ 7-31-35 Appeal from county commissioners to circuit court.

7-31-35. Appeal from county commissioners to circuit court. Any person aggrieved by any decision of the board of county commissioners upon matters pertaining to §§ 7-31-1 to 7-31-34, inclusive, shall have the right to appeal to the circuit court, and the procedure of such appeal shall be the same as now provided for by law for appeals from decisions of boards of county commissioners.

Source: SL 1939, ch 25, § 10; SDC Supp 1960, § 12.3413.



§ 7-31-36 Short title of law.

7-31-36. Short title of law. Sections 7-31-1 to 7-31-36, inclusive, may be known as the County Land Administration and Management Law.

Source: SL 1939, ch 25, § 1; SDC Supp 1960, § 12.3401.



§ 7-31-37 Oil and gas pooling agreements permitted.

7-31-37. Oil and gas pooling agreements permitted. The boards of county commissioners of the several counties of the state are hereby authorized in their discretion, to enter by resolution into agreements, with respect to acreage or oil or gas rights owned by the several counties, for the pooling of such acreage with other acreage for unit operations for the production of oil or gas and for the apportionment of oil or gas royalties on an acreage or other equitable basis.

Source: SL 1939, ch 164, § 2; SDC Supp 1960, § 42.0815.



§ 7-31-38 Mineral, oil and gas leases permitted.

7-31-38. Mineral, oil and gas leases permitted. To foster and encourage the development and exploitation of mineral, oil, gas, or other substances or commodities among the natural and physical resources of the State of South Dakota, and for the purpose of developing the resources, and operating and carrying on works of internal improvement in the State of South Dakota, any county of this state, as lessor, through its board of county commissioners, is hereby authorized to execute and issue in the name of such county leases for the exploration and development of, and production of oil or gas from any of the lands belonging to any county of this state acquired in satisfaction of a school-fund loan mortgage or through foreclosure of such, or acquired through tax-deed proceedings or in payment of taxes, to any lessees for such a term of years and upon such terms as may be prescribed and contracted by the board of county commissioners of any county in the state in the exercise of their best judgment, to induce drilling operations and production of oil or gas in paying quantities.

Source: SL 1939, ch 165, § 1; SDC Supp 1960, § 42.0801.



§ 7-31-39 Royalty agreements required in oil and gas leases.

7-31-39. Royalty agreements required in oil and gas leases. All such leases as described in § 7-31-38 shall provide for the delivery to the said county in the pipeline to which said lessee may connect the wells, of a royalty of one-eighth of the oil or gas produced, saved, and marketed from the leased lands, or the equivalent proportion of the market value of such oil and gas in the field at the time of production, at the option of the said board of county commissioners; provided, however, no royalty shall be payable from oil or gas used in operations on the land for the development of oil or gas therefrom. Provided, further, that of the oil or gas so used, the same shall be in the proportion of seven-eighths belonging to the lessee or assigns, and one-eighth which but for such use would be delivered to the said county lessor.

Source: SL 1939, ch 165, § 1; SDC Supp 1960, § 42.0801.



§ 7-31-40 Assignment of mineral, oil and gas leases.

7-31-40. Assignment of mineral, oil and gas leases. All leases issued under the provisions of § 7-31-38 shall be assignable in whole or in part, provided no assignment of less than a legal subdivision shall be recognized or approved by the said county. The term legal subdivision as used in this section shall be construed in its ordinary sense as used and recognized in the Bureau of Land Management of the United States. The assignment provided for herein shall be executed and acknowledged in duplicate in the manner prescribed for the conveyance of real estate in this state and subject to recording as other instruments conveying real estate, with like force and effect.

Source: SL 1939, ch 165, § 2; SDC Supp 1960, § 42.0802.



§ 7-31-41 Cancellation of leases for nonpayment or nonperformance--Notice and opportunityto remedy default.

7-31-41. Cancellation of leases for nonpayment or nonperformance--Notice and opportunity to remedy default. The board of county commissioners of any county is hereby authorized to cancel any lease issued as provided in § 7-31-38 for nonpayment of rentals, if any are required by the lease, or for nonperformance by the lessee of any provision or requirement of the lease; provided, however, that if such cancellation shall be made the said board of county commissioners must mail to the said lessee, or assigns, by registered or certified letter addressed to the post office address of said lessee or assignee, a notice of intention to cancel said lease, specifying the default for which the lease is subject to cancellation, and if within thirty days after the mailing of said notice to the said lessee or assignee, he shall remedy the default specified in said notice, then no cancellation of said lease shall be ordered by the board of county commissioners, but otherwise the cancellation shall be made and all rights of the lessee or assignee under the lease shall thereupon terminate.

Source: SL 1939, ch 165, § 4; SDC Supp 1960, § 42.0804.



§ 7-31-42 Customary provisions inserted in mineral, oil and gas leases.

7-31-42. Customary provisions inserted in mineral, oil and gas leases. The board of county commissioners is authorized to insert in the leases issued under the provisions of §§ 7-31-38 to 7-31-41, inclusive, such general provisions as are customary and proper for the protection of the rights of the lessor and of the lessee of the leased lands, and not inconsistent or in conflict with the provisions of said sections.

Source: SL 1939, ch 165, § 5; SDC Supp 1960, § 42.0805.



§ 7-31-43 Power of county commissioners to withhold land from oil and gas leasing.

7-31-43. Power of county commissioners to withhold land from oil and gas leasing. Nothing contained in §§ 7-31-38 to 7-31-42, inclusive, shall be construed as requiring the board of county commissioners of any county to lease any tract or tracts of land, nor to offer to lease the same, and said board of county commissioners shall have power to withhold any tract or tracts from leasing for oil or gas purposes, if in the opinion of said board the best interests of the county shall be served by so doing.

Source: SL 1939, ch 165, § 3; SDC Supp 1960, § 42.0803.



§ 7-31-44 Sale or other disposition of oil and gas rights.

7-31-44. Sale or other disposition of oil and gas rights. The said board of county commissioners is likewise hereby authorized to sell, assign, or otherwise dispose of any leases to, or interests in, any of said oil or gas rights mentioned in §§ 7-31-38 to 7-31-43, inclusive, or any fraction or part thereof belonging to said county, and such sales are hereby authorized to be made accordingly, whether private or by public auction, or either or both.

Source: SL 1939, ch 165, § 6; SDC Supp 1960, § 42.0806.



§ 7-31-45 Appointment of county agents for management and sale of school mortgage andtax-deed lands.

7-31-45. Appointment of county agents for management and sale of school mortgage and tax-deed lands. The board of county commissioners of any county in this state which has an area of two hundred fifty thousand acres or more in which five percent or more of the taxable land of said county has been acquired, or which is subject to acquisition by the county, through the foreclosure of school-loan mortgages or through tax-deed proceedings or other source, except lands owned and held by the county for public use, may, in their discretion and whenever they deem it in the best interests of the county, employ any necessary agent or agents to expedite the rental and sale of real property acquired by the county and to assist the county treasurer in instituting tax-deed proceedings against property upon which the county holds or may hereafter acquire tax sale certificates.

Source: SL 1937, ch 87, § 1; SDC 1939, § 12.2218.



§ 7-31-46 County commissioners to direct managing agents--Contracts on behalf of county.

7-31-46. County commissioners to direct managing agents--Contracts on behalf of county. Such agent or agents shall act under the direction of the board of county commissioners and with the approval of such board shall enter into all necessary contracts on behalf of the county for the lease or rental of any lands, the title to which has been or may hereafter be acquired by the county through foreclosure of any school-fund mortgage, tax-deed proceeding, or other source, except lands owned and held by the county for public use.

Source: SL 1937, ch 87, § 1; SDC 1939, § 12.2218.



§ 7-31-47 Assistance by agents in tax-deed and mortgage-foreclosure proceedings.

7-31-47. Assistance by agents in tax-deed and mortgage-foreclosure proceedings. Such agent or agents shall also at the direction of the board assist the county treasurer in the preparation and institution of tax-deed proceedings on behalf of the county and render any necessary assistance to the board and the county auditor in the sale of real property acquired by the county through tax-deed proceedings, mortgage foreclosure, or other source, and perform such other duties in relation to any such property as the board of county commissioners may prescribe.

Source: SL 1937, ch 87, § 1; SDC 1939, § 12.2218.



§ 7-31-48 Compensation of managing agents--Clerical assistance and supplies.

7-31-48. Compensation of managing agents--Clerical assistance and supplies. Any agent or agents employed under the provisions of § 7-31-45 shall receive such compensation as may be determined by the board of county commissioners, and the board shall have authority to employ any clerical help and provide any office space and office supplies which may be necessary to carry out the provisions of §§ 7-31-45 to 7-31-48, inclusive.

Source: SL 1937, ch 87, § 2; SDC 1939, § 12.2218.






Chapter 32 - Disposition Of Surplus County Property [Repealed]

CHAPTER 7-32

DISPOSITION OF SURPLUS COUNTY PROPERTY [REPEALED]

[Repealed by SL 1981, ch 58, § 3; 1988, ch 64, §§ 24 to 31; 1989, ch 30, §§ 16, 18, 20]



Chapter 33 - Solid Wastes Management Systems

§ 7-33-1 Commissioners authorized to provide system.

7-33-1. Commissioners authorized to provide system. The board of county commissioners in each county of the state is authorized to plan, organize, and provide a solid wastes management system to adequately handle solid wastes generated or existing within the boundaries of such county.

Source: SL 1971, ch 50.



§ 7-33-2 Agreements for system authorized.

7-33-2. Agreements for system authorized. The board of county commissioners of a county may enter into agreements with other counties, one or more municipalities, townships, governmental agencies, with private persons, trusts, or with any combination thereof to provide a solid wastes management system for all participating counties, an individual county, or any portion thereof.

Source: SL 1971, ch 50; SL 1992, ch 60, § 2.



§ 7-33-3 Lease or purchase of land, facilities and vehicles authorized.

7-33-3. Lease or purchase of land, facilities and vehicles authorized. The board of county commissioners is authorized to contract for the lease or purchase of land, facilities and vehicles for the operation of a solid wastes management system either for the county or as a party to a regional solid wastes authority.

Source: SL 1971, ch 50.



§ 7-33-4 Tax levies and charges authorized--Licenses.

7-33-4. Tax levies and charges authorized--Licenses. The board of county commissioners shall have the authority to levy and collect such taxes, fees, or charges, and require such licenses as may be appropriate to discharge their responsibility for a solid wastes management system or any portion thereof.

Source: SL 1971, ch 50.



§ 7-33-5 Acceptance of grants and gifts.

7-33-5. Acceptance of grants and gifts. The board of county commissioners shall be authorized to accept, receive, and administer grants or other funds or gifts from private and public agencies, including the federal government, for the development and operation of a solid wastes management system.

Source: SL 1971, ch 50.



§ 7-33-6 Policies and requirements for operation of system and for sale or transfer of solidwaste or recycled materials.

7-33-6. Policies and requirements for operation of system and for sale or transfer of solid waste or recycled materials. The board of county commissioners of a county may, in accordance with the provisions of §§ 34A-6-40 and 34A-6-63.1, establish policies and requirements for the operation of solid waste or recycling facilities and systems and the sale or transfer of solid waste materials or by-products or recyclable materials.

Source: SL 1971, ch 50; SL 1976, ch 77; SL 2007, ch 204, § 2.



§ 7-33-7 Board authorized to borrow money for the construction and operation of solid wastemanagement facilities.

7-33-7. Board authorized to borrow money for the construction and operation of solid waste management facilities. For the purpose of defraying the cost of acquiring, establishing, planning, operating, and maintaining a solid waste management system or facility, recycling facility, or any portion of such a system or facility, the board of county commissioners may borrow money and issue negotiable revenue bonds, without pledging or using the credit of the county. All proceedings for the construction and operation of a solid waste management system or facility, recycling facility, or any portion of such a system or facility, and the borrowing of money and issuing of bonds therefore, shall be governed, to the extent applicable, by §§ 7-33-7 to 7-33-9, inclusive, and chapters 9-40 and 34A-6. All revenue bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: SL 2009, ch 31, § 1.



§ 7-33-8 Fixing of rates and charges for services--Pledge of revenues to pay bonds.

7-33-8. Fixing of rates and charges for services--Pledge of revenues to pay bonds. The board of county commissioners may:

(1) Fix reasonable rates and charges for services furnished and made available by the county to users of its facilities;

(2) Provide for the collection of the rates and charges;

(3) Pledge the net revenues derived from the facilities to the payment of bonds made payable from the revenues; and

(4) Make and enforce on behalf of the county any such lawful provisions and stipulations relating to the proper operation and maintenance of the facilities, the administration of the income and revenues, the expenditure of the bond proceeds, and, without limitation, all other matters affecting the security of the bonds and the bondholders, which the board deems necessary.
Source: SL 2009, ch 31, § 2.



§ 7-33-9 Rates to be set in amount sufficient to pay operating costs and produce reserves toretire bonds.

7-33-9. Rates to be set in amount sufficient to pay operating costs and produce reserves to retire bonds. If revenue bonds are issued pursuant to § 7-33-7, the board of county commissioners is obligated, until all the bonds and interest thereon are fully paid, to:

(1) Fix such rates and charges and to revise them from time to time in such manner that the collections thereof will be adequate to pay all current, reasonable, and necessary expenses of the operation and maintenance of all facilities whose revenues are pledged for the payment of the bonds; and

(2) Produce net revenues, in excess of such current costs of operation and maintenance, at all times sufficient to pay the principal and interest due on the bonds and to accumulate and maintain reserves for the further security of the bonds in such amounts as may be agreed in the resolutions authorizing the bonds.
Source: SL 2009, ch 31, § 3.









Title 8 - TOWNSHIPS

Chapter 01 - Establishment, Division, Organization And Disorganization Of Townships

§ 8-1-1 Continuation of existing townships.

8-1-1. Continuation of existing townships. The civil townships heretofore established shall remain as they are, subject to alteration or division as provided in this chapter.

Source: SL 1890, ch 34, § 3; RPolC 1903, § 992; RC 1919, § 6028; SDC 1939, § 58.0101.



§ 8-1-2 Division of county into townships--Boundaries--Alterations.

8-1-2. Division of county into townships--Boundaries--Alterations. The board of county commissioners shall continue to divide the county into as many civil townships as the conveniences of the citizens may require, and shall accurately define the boundaries thereof, and may from time to time make such alterations in the number, names, and boundaries thereof as it may deem proper, by advice of the people as provided for in this chapter.

Source: SL 1890, ch 34, § 1; RPolC 1903, § 987; RC 1919, § 6029; SDC 1939, § 58.0102.



§ 8-1-3 Maximum size and minimum number of voters in civil township.

8-1-3. Maximum size and minimum number of voters in civil township. Any contiguous territory that has at least five resident voters and includes a maximum of four congressional townships, together with any fractional townships that are contiguous with any of the congressional townships, may be organized as a civil township.

Source: SDC 1939, § 58.0103; SL 1980, ch 59, § 1; SL 1996, ch 58, § 1.



§ 8-1-4 Boundary descriptions recorded by county commissioners--Alterations in boundaries.

8-1-4. Boundary descriptions recorded by county commissioners--Alterations in boundaries. A description of the boundaries of each new civil township shall be entered at length in the records of the board of county commissioners; also all alterations in the boundaries of all civil townships which may be hereafter made.

Source: SL 1890, ch 34, § 2; RPolC 1903, § 988; RC 1919, § 6031; SDC 1939, § 58.0104.



§ 8-1-5 Organization of civil township on petition of voters.

8-1-5. Organization of civil township on petition of voters. Whenever a majority of the legal voters of a civil township, formed as provided in § 8-1-2, shall petition the board of county commissioners for civil township organization, such board shall perfect the civil township organization thereof by appointing a board of supervisors for such township to act until its officers are duly elected and qualified as provided by this title.

Source: SL 1890, ch 34, § 5; RPolC 1903, § 990; RC 1919, § 6032; SDC 1939, § 58.0105.



§ 8-1-6 Name of organized township.

8-1-6. Name of organized township. The township so organized shall be named in accordance with the expressed wish of a majority of the voters thereof; but if they fail to so designate a name, the board of county commissioners may select the name.

Source: SL 1890, ch 34, § 10; RPolC 1903, § 991; RC 1919, § 6033; SDC 1939, § 58.0106.



§ 8-1-7 Reorganization, division or merger of civil townships authorized.

8-1-7. Reorganization, division or merger of civil townships authorized. Any township may be reorganized, divided, or merged as provided in §§ 8-1-8, 8-1-9, and 8-1-10 if each resulting township contains at least five resident voters.

Source: SDC 1939, § 58.0107; SL 1996, ch 58, § 2.



§ 8-1-8 Conditions for reorganization, division or merger of townships or of fractions oftownships--Petition by voters.

8-1-8. Conditions for reorganization, division or merger of townships or of fractions of townships--Petition by voters. Any township or fraction of a township may be reorganized, divided, or merged with another township or fraction of a township, subject to approval by the voters in the affected civil townships and the affected portions of unorganized congressional townships as provided in §§ 8-1-7 to 8-1-10, inclusive, if:

(1) The board of county commissioners proposes that the townships or fractions of townships be reorganized, divided, or merged; or

(2) The affected township boards propose to the board of county commissioners that the townships or fractions of townships be reorganized, divided, or merged; or

(3) A majority of the registered voters residing in the affected portions of the affected townships petition the board of county commissioners to propose that the townships or fractions of townships be reorganized, divided, or merged.
Source: SDC 1939, § 58.0114; SL 1957, ch 484; SL 1996, ch 58, § 3.



§ 8-1-9 Hearing to consider proposed reorganization, division or merger of township orfraction of township--Notice.

8-1-9. Hearing to consider proposed reorganization, division or merger of township or fraction of township--Notice. If the conditions of subdivision 8-1-8(1), (2), or (3) are met, the board of county commissioners shall hold a public hearing to consider the proposed reorganization, division, or merger. The hearing may be conducted in conjunction with a regularly scheduled meeting of the board. At least twenty days before the hearing, the board shall publish notice of the hearing in the official newspapers of the county and shall send the notice to the township clerk and to each member of the board of supervisors of the affected townships.

Source: SDC 1939, § 58.0108; SL 1980, ch 59, § 2; SL 1996, ch 58, § 4.



§ 8-1-10 Election to decide reorganization, division, or merger of townships.

8-1-10. Election to decide reorganization, division, or merger of townships. Following the hearing required in § 8-1-9, the proposed reorganization, division, or merger shall be decided by the voters of the affected civil townships and the affected portions of unorganized congressional townships by ballot at the next regular township election. Any registered voter residing in the affected portion of an unorganized congressional township shall be afforded the opportunity to vote in conjunction with the election held in the township to which the unorganized area is proposed to be attached, except that the votes of such persons shall be tabulated separately by officials of the township. The board of supervisors of each affected township shall publish notice of election in the same manner as provided in chapter 8-3 for publication of notice of the annual township meeting. If any portion of an unorganized congressional township is proposed to be attached to a civil township, the affected civil township shall also publish its notice in any official newspaper of the county that is not an official newspaper of the township. If a majority of the votes cast in each of the affected townships and in the affected portion of each affected unorganized congressional township are in favor of the proposed reorganization, division, or merger, the proposal shall be implemented as provided in this chapter. If no vote is cast by any resident of an affected portion of a civil township or unorganized congressional township, the board of county commissioners of the county in which the affected portion is located shall determine the status of the affected portion for purposes of deciding the results of the election in the affected portion.

Source: SDC 1939, § 58.0108; SL 1996, ch 58, § 5.



§ 8-1-11 Name of merged township or newly separated township.

8-1-11. Name of merged township or newly separated township. Any civil township so formed by merger of townships or by separation from the original township shall be named in accordance with the expressed wish of a majority of the legal voters of the new township; but if they fail to designate a name, or the same cannot be properly given to such township, the board of county commissioners may designate a name.

Source: SDC 1939, § 58.0110; SL 1996, ch 58, § 6.



§ 8-1-12 First annual meeting in newly separated township.

8-1-12. First annual meeting in newly separated township. The board of county commissioners shall designate suitable places in each new civil township so formed for holding the first annual township meeting. Notice of the time and place of holding the annual township meeting shall be given by the township clerk of the township so divided as provided by law.

Source: SDC 1939, § 58.0109; SL 1963, ch 451, § 1; SL 1996, ch 58, § 7.



§ 8-1-13 Continuation of civil township from which separation made.

8-1-13. Continuation of civil township from which separation made. The civil township, a division of which has been declared as hereinbefore provided, shall continue as previously organized, and the officers thereof shall hold their offices until the next annual township meeting, at which meeting there shall be elected in each of the new townships so organized, by the legal voters thereof, all the township officers provided by law.

Source: SL 1890, ch 34, § 11; RPolC 1903, § 997; RC 1919, § 6038; SDC 1939, § 58.0111.



§ 8-1-14 Adjustment of assets and indebtedness after division, reorganization or merger oftownships.

8-1-14. Adjustment of assets and indebtedness after division, reorganization or merger of townships. If any civil township is subdivided, reorganized, or merged according to the provisions of this chapter, which has been bonded for school or other purposes, or against which there is any other outstanding indebtedness, and if money raised by taxation in the township has been expended for the erection of school buildings or other public improvements, which on such subdivision, reorganization, or merger inures to the benefit of one of the new townships to a greater extent than is equitable, the matter shall be adjusted as provided in §§ 8-1-15 to 8-1-19, inclusive.

Source: SDC 1939, § 58.0112; SL 1996, ch 58, § 8.



§ 8-1-15 Board for adjustment and settlement after reorganization, division or merger oftownship.

8-1-15. Board for adjustment and settlement after reorganization, division or merger of township. Within ten days after the election and qualification of the boards of supervisors of the respective townships that have been reorganized, divided, or merged as provided in § 8-1-8, each of the boards shall appoint one suitable person, who shall be a legal voter of the township where appointed, and the board of county commissioners at its first meeting after the township election shall choose one disinterested person, who shall be a legal voter of the county but not a resident of either of the townships. The three persons so appointed shall constitute a board for the adjustment and settlement of all differences between the townships growing out of the division, reorganization, or merger of the original township.

Source: SDC 1939, § 58.0112; SL 1996, ch 58, § 9.



§ 8-1-16 First meeting of board of adjustment.

8-1-16. First meeting of board of adjustment. The first meeting of such board of adjustment shall be at a time and place to be designated by the board of county commissioners at the time of its appointment.

Source: SL 1890, ch 34, § 14; RPolC 1903, § 1000; RC 1919, § 6041; SDC 1939, § 58.0113.



§ 8-1-17 Powers of board of adjustment--Criteria for adjustment.

8-1-17. Powers of board of adjustment--Criteria for adjustment. The board of adjustment may determine and declare what portion of the bonded or other indebtedness of the original township shall be assumed and paid by each of the new townships so organized, and also to ascertain and determine what sum either of the new townships shall pay to the other on account of school buildings or other public improvements which the township may have received prior to and retained on the division, reorganization, or merger, and also to make a just and equitable division of all money or other property belonging to the original township at the time of the division, reorganization, or merger. All such divisions and adjustments shall be made, as near as may be, on the basis of the assessed valuation of property in each of the townships, as determined by the director of equalization for the year preceding the division, reorganization, or merger, and on the value of the school buildings and other property at the time of the division, reorganization, or merger of the townships.

Source: SDC 1939, § 58.0112; SL 1989, ch 82, § 41; SL 1996, ch 58, § 10.



§ 8-1-18 Filing of determination by board of adjustment--Binding effect.

8-1-18. Filing of determination by board of adjustment--Binding effect. A written statement of the determination of such board, signed by the members or a majority thereof shall be filed with the township clerk of each of the newly organized townships and also with the county auditor, which determination, when so filed, shall be binding upon each of the townships to which the same relates.

Source: SL 1890, ch 34, § 13; RPolC 1903, § 999; RC 1919, § 6040; SDC 1939, § 58.0113.



§ 8-1-19 Compensation of board of adjustment.

8-1-19. Compensation of board of adjustment. Each member of the board of adjustment shall receive a sum not to exceed thirty dollars per day for each day employed in the discharge of his duties. The sum shall be paid in equal portions by the townships represented by the board.

Source: SL 1890, ch 34, § 15; RPolC 1903, § 1001; RC 1919, § 6042; SDC 1939, § 58.0113; SL 1981, ch 60, § 1.



§ 8-1-20 Petition for separation of village from civil township--Contents and number ofsigners.

8-1-20. Petition for separation of village from civil township--Contents and number of signers. Whenever in any civil township, whether such civil township is or is not coextensive in area with a congressional township, containing an area platted, developed, and occupied as a village in which reside more than twenty-five percent of the legal voters of the civil township, in which village legal voters are no less than fifty in number, and which village has a population of not less than one hundred and has not been incorporated as a municipality, sixty percent of the legal voters residing in the portion of the civil township outside the area of the village shall petition the board of county commissioners, the existing or original civil township shall be divided and the area of the village and the area of the balance of the original civil township shall be set apart and each organized into a separate civil township. The said petition shall describe the original civil township, the area of the village and give the approximate number of legal voters therein, describe the area of the balance of the original civil township and give the approximate number of legal voters therein and state that it is the wish of the signers that the original civil township be divided and that the village area and the area outside the village be set apart and each organized as a separate civil township; said petition shall have endorsed thereon and attached thereto an affidavit of three or more of the signers that it is signed by sixty percent of the legal voters of the area outside the village area.

Source: SDC 1939, § 58.0114 as added by SL 1957, ch 484.



§ 8-1-21 Notice of consideration by county commissioners of petition for separation of village.

8-1-21. Notice of consideration by county commissioners of petition for separation of village. Upon filing such petition with the county auditor such board shall appoint a time and place for consideration of such petition, not less than twenty days thereafter, and shall cause notice thereof to be sent by regular mail or delivered personally to the township clerk and to each member of the board of supervisors of the original civil township at least twenty days before the date set for hearing.

Source: SDC 1939, § 58.0114 as added by SL 1957, ch 484.



§ 8-1-22 Hearing by county commissioners on separation of village from township--Decisionand determination of boundaries.

8-1-22. Hearing by county commissioners on separation of village from township--Decision and determination of boundaries. At the time and place so appointed such board of county commissioners shall proceed to the consideration of such petition, and shall at the same time afford opportunity to any resident of the civil township to be affected thereby to be heard in opposition thereto, and if upon such hearing it shall appear to such board that such petition is signed by and is in accordance with the wishes of sixty percent of the legal voters of the portion of said civil township outside the area of the village, such board shall proceed at once to divide such original civil township into separate civil townships, determine and fix the boundaries of such civil townships resulting from such division. All proceedings thereupon shall be as provided in §§ 8-1-7 to 8-1-9, inclusive, for the division and reorganization of townships.

Source: SDC 1939, § 58.0114 as added by SL 1957, ch 484.



§ 8-1-23 Petition and election on abolition of township organization.

8-1-23. Petition and election on abolition of township organization. Except as provided in § 8-1-28, if fifteen percent of the registered voters of any civil township, based upon the total number of registered voters at the last preceding general election, petition the township clerk, the clerk, at the direction of the board of supervisors, shall call an election. The election shall be called in the manner prescribed by law for holding special township meetings and the question shall be submitted, "Shall the civil township organization of __________ township be abolished?" "Yes." "No." The election shall be held within sixty days of the filing of the petition and in the manner provided by law for holding elections for the election of civil township officers. The township clerk shall provide a sufficient number of printed ballots for the proper conduct of the election.

Source: SDC 1939, § 58.0115; SL 1987, ch 67, § 8; SL 2002, ch 43, § 1.



§ 8-1-23.1 Waiting period for filing petition of abolition.

8-1-23.1. Waiting period for filing petition of abolition. No petition to abolish a township may be filed within one year following an election on the question of abolishing the township.

Source: SL 2002, ch 43, § 2.



§ 8-1-24 Abolition of township organization on approval by voters--Abstract of votes--Delivery of township property to county auditor.

8-1-24. Abolition of township organization on approval by voters--Abstract of votes--Delivery of township property to county auditor. If a majority of the votes cast at such election shall be in favor of abolishing such civil township organization, it shall be abolished. The clerk of such township shall forthwith transmit to the county auditor, a statement of such action, together with an abstract of the number of votes cast for and against such proposition at such election. Within thirty days after the holding of such election the officers of such township shall deliver to the county auditor all township books, moneys, papers, and personal property of every kind, and shall thereupon cease to be such officers.

Source: SL 1897, ch 117, §§ 3, 4; RPolC 1903, §§ 1165, 1166; RC 1919, § 6151; SDC 1939, § 58.0116.



§ 8-1-25 Deposit of money and property after abolition of township organization.

8-1-25. Deposit of money and property after abolition of township organization. The county auditor shall pay all money so received to the county treasurer to be by him disposed of as provided in this chapter. The county auditor shall make an inventory of all books, records, papers, and personal property so received. The books, papers, and records shall become a part of the permanent record of such auditor's office. The auditor shall be the custodian of all personal property belonging to such civil township until it is disposed of as provided in this chapter.

Source: SL 1897, ch 117, § 4; RPolC 1903, § 1166; RC 1919, § 6151; SDC 1939, § 58.0116; SL 1981, ch 44, § 12.



§ 8-1-26 Payment of indebtedness after abolition of township organization--Disposition ofproperty--Tax levy for outstanding indebtedness.

8-1-26. Payment of indebtedness after abolition of township organization--Disposition of property--Tax levy for outstanding indebtedness. At its next session the board of county commissioners shall audit the accounts of such township and shall order the payment of its outstanding debts out of any money in the hands of the county treasurer to the credit of such township, and shall dispose of the personal property of such township and place the proceeds of such sale in the custody of the county treasurer to the credit of such township. If there be not sufficient money for the payment of all outstanding indebtedness, the board of county commissioners shall levy a tax sufficient for such purpose upon the property situated in such territory, which shall be extended by the county auditor upon the tax lists for the year following such election and shall be collected by the county treasurer, and shall be devoted to the extinguishing of the debts of such township in the order of their priority as shown by the records of such township.

Source: SL 1897, ch 117, § 5; RPolC 1903, § 1167; RC 1919, § 6151; SDC 1939, § 58.0116.



§ 8-1-27 Surplus funds expended for road work after abolition of township organization.

8-1-27. Surplus funds expended for road work after abolition of township organization. At its first meeting after any township ceases to be a civil township as provided by this chapter, the board of county commissioners shall expend all money in the hands of the county treasurer to the credit of such township, in excess of the amount required to pay the indebtedness of such township, for road work in such former township territory according to the laws governing such road work.

Source: SL 1897, ch 117, § 6; RPolC 1903, § 1168; RC 1919, § 6152; SDC 1939, § 58.0117.



§ 8-1-28 Township with real property or bonded indebtedness not permitted to abolishorganization.

8-1-28. Township with real property or bonded indebtedness not permitted to abolish organization. The provisions of §§ 8-1-23 to 8-1-27, inclusive, relating to abolishing of township organizations shall not apply to any township having an outstanding bonded indebtedness nor to any township owning any real property.

Source: SL 1897, ch 117, § 7; RPolC 1903, § 1169; RC 1919, § 6153; SDC 1939, § 58.0118.



§ 8-1-29 Reestablishment of township--Reestablishment defined.

8-1-29. Reestablishment of township--Reestablishment defined. Any township may be reestablished pursuant to §§ 8-1-29 to 8-1-32, inclusive, if such township contains at least five resident voters. For the purposes of §§ 8-1-29 to 8-1-32, inclusive, the term, reestablishment, means organizing a township that has been dissolved.

Source: SL 2004, ch 71, § 1.



§ 8-1-30 Reestablishment of township proposed by county commissioners or petition ofvoters.

8-1-30. Reestablishment of township proposed by county commissioners or petition of voters. Any township may be reestablished subject to approval by the voters in any unorganized congressional township as provided in §§ 8-1-29 to 8-1-32, inclusive, if:

(1) The board of county commissioners proposes that the township be reestablished; or

(2) Fifteen percent of the registered voters residing in the affected township petition the board of county commissioners proposing that the township be reestablished.
Source: SL 2004, ch 71, § 2.



§ 8-1-31 Public hearing on reestablishment of township--Notice.

8-1-31. Public hearing on reestablishment of township--Notice. If one of the conditions of § 8-1-30 is met, the board of county commissioners shall hold a public hearing to consider the proposed reestablishment. The hearing may be conducted in conjunction with a regularly scheduled meeting of the board. At least twenty days before the hearing, the board shall publish notice of the hearing in the official newspapers of the county.

Source: SL 2004, ch 71, § 3.



§ 8-1-32 Election on reestablishment of township.

8-1-32. Election on reestablishment of township. Following the hearing required in § 8-1-31, the proposed reestablishment shall be decided by the voters of the affected civil townships on the date set for the township election by the board of county commissioners. Any registered voter residing in the affected portion of an unorganized congressional township shall be afforded the opportunity to vote. If a majority of the votes cast in the township are in favor of the proposed reestablishment, the proposal shall be implemented as provided in this chapter.

Source: SL 2004, ch 71, § 4.






Chapter 02 - Powers And Obligations Of Organized Townships

§ 8-2-1 General corporate and regulatory powers.

8-2-1. General corporate and regulatory powers. Each organized township in the state is a body corporate and has power:

(1) To sue and be sued;

(2) To acquire, by purchase, condemnation, or other lawful means, real property within or without the limits of the township, necessary or convenient for township purposes, or for the exercise of the powers granted to the township;

(3) To make such contracts and purchase and hold such personal property as may be necessary for the exercise of its corporate or administrative powers or for the protection of the property of its inhabitants, including the purchase of or contracting for fire-fighting equipment or protection;

(4) To pass bylaws or ordinances for the government of such township and for the protection of the lives and property of its inhabitants, and to enforce the same in its corporate name before any magistrate;

(5) To make such orders for the disposition, regulation, or use of its corporate property as may be deemed by the board of supervisors conducive to the best interests of the inhabitants.
Source: SL 1872-3, ch 51, § 8; PolC 1877, ch 23, § 7; CL 1887, § 711; SL 1901, ch 200, § 1; RPolC 1903, § 1003; RC 1919, § 6044; SL 1919, ch 347; SL 1925, ch 290; SDC 1939, § 58.0201 (1) to (5); SL 1941, ch 365; SL 1974, ch 153, § 3.



§ 8-2-2 Transactions and conveyances in township name.

8-2-2. Transactions and conveyances in township name. All transactions by or with a township in its corporate capacity shall be conducted in the name of such township, but any conveyance of land within the limits of such township, made in any manner for the use and benefit of its inhabitants, shall have the same effect as if made to the township by name.

Source: SL 1872-3, ch 51, § 10; PolC 1877, ch 23, § 9; SL 1883, ch 112, subch 1, § 10; CL 1887, § 713; RPolC 1903, § 1005; RC 1919, § 6046; SDC 1939, § 58.0203.



§ 8-2-3 Proceedings by and against township in township name.

8-2-3. Proceedings by and against township in township name. In all actions and proceedings the township shall sue and be sued by its name, except where township officers are authorized by law to sue in their official capacity for the benefit of the township.

Source: SL 1883, ch 112, subch 1, § 92; CL 1887, § 805; RPolC 1903, § 1099; RC 1919, § 6117; SDC 1939, § 58.0809.



§ 8-2-4 Repealed.

8-2-4. Repealed by SL 2014, ch 48, § 1.



§ 8-2-5 Repealed.

8-2-5. Repealed by SL 1973, ch 130, § 14.



§ 8-2-6 Township public library services.

8-2-6. Township public library services. Each organized township in the state has power to provide for public library services, subject however to the same conditions as provided in chapter 14-2, and all provisions of such chapter, so far as reasonably adapted to townships, apply with reference to the establishment, management, and operation of such library services.

Source: SL 1913, ch 217, §§ 7 to 13; SL 1915, ch 195, § 2; RC 1919, §§ 9934 to 9940; SDC 1939, § 58.0201 (7); SL 1976, ch 143, § 25.



§ 8-2-7 Liability insurance purchased by township.

8-2-7. Liability insurance purchased by township. Any township in this state may, through its board of supervisors, when and to the extent deemed expedient by said board, obtain and pay for public liability insurance insuring the township, its board, officers, and employees from any and all claims for damages arising from or caused in the discharge, performance, or nonperformance of their duties or employment.

Source: SL 1957, ch 486; SDC Supp 1960, § 58.0201-1; SL 1963, ch 453.



§ 8-2-8 Regulatory powers of township containing unincorporated town.

8-2-8. Regulatory powers of township containing unincorporated town. Each organized township in the state has power, when an unincorporated town is within its limits:

(1) To regulate the laying of sidewalks and crosswalks along, over, or across the streets and alleys thereof;

(2) To regulate the depositing of garbage, ashes, offal, or any offensive matter which might endanger the health of its inhabitants;

(3) To prohibit within the limits of such unincorporated town the use of dangerous or defective stovepipes or chimneys;

(4) To abate any nuisance found within its corporate limits;

(5) To provide for the purchase and operation of such appliances as may be needed to protect the property of its inhabitants from fire;

(6) To provide for planting and caring for shade trees along the streets and on public squares or grounds of such town;

(7) To grant franchises and rights to persons, associations, or corporations, for the sale of electric current, the erection of lampposts, electric towers, light or powerlines, or other apparatus;

(8) To authorize and regulate the erection and maintenance of street lamps, but the township shall incur no expense for such erection or maintenance;

(9) To vote any appropriation necessary for providing a jail, and prescribe such regulations as may be necessary regarding the same. Any civil township providing such jail shall cause notice of the same to be published in the newspaper having the largest circulation in such township, if there be any, or cause the township clerk to post notice therefor in three of the most public places in the township;

(10) To construct, operate, equip, maintain, extend, and improve any system or part of a system of waterworks and sewers for supplying water and sewerage services for an unincorporated town within its boundaries for industrial and domestic use therein, for such compensation and terms and conditions as it may determine;

(11) To purchase, construct, maintain, operate, and lease parks and public recreational facilities when approved by the voters as provided by subdivision 8-3-2(8).
Source: Subd. (1) to (6): SL 1901, ch 200; RPolC 1903, § 1003, subdiv 6; RC 1919, § 6044 (5); SL 1919, ch 347; SL 1925, ch 290; SDC 1939, § 58.0201 (6). Subd. (7) and (8): SL 1925, ch 290; SDC 1939, § 58.0201 (6). Subd. (9): PolC 1877, ch 23, §§ 39, 40; CL 1887, §§ 841, 842; RPolC 1903, §§ 1148, 1149; RC 1919, §§ 6138, 6139; SDC 1939, § 58.0201 (6). Subd. (10): SDC 1939, § 58.0201 (6) as added by SL 1963, ch 452; SL 1968, ch 265; SL 1977, ch 65.



§ 8-2-9 Regulatory powers of township adjacent to large municipality--Subordination topowers of county or municipality.

8-2-9. Regulatory powers of township adjacent to large municipality--Subordination to powers of county or municipality. Each organized township in the state has power, when a municipality with a population of fifty thousand or more is within four miles of the township:

(1) To regulate the depositing of garbage, ashes, offal, or any offensive matter which might endanger the health of its inhabitants;

(2) To compel any privy, sewer or cesspool maintained in such a manner as not to be offensive or endanger the health of any persons in the township;

(3) To prevent the pollution of or any injury to any water supply;

(4) To do what may be necessary or expedient for the promotion of health or the suppression of disease;

(5) To regulate the moving of any house or building into, within, or out of the township, and to prevent the moving into the township of any house or building of dangerous construction or condition, and to require that a license or permit shall first be obtained from the board of township supervisors before any house or building may be moved into, within, or out of the township. The granting of such license or permit shall be within the sound discretion of the board of township supervisors and no house or building shall be moved into, within, or out of the township until such permit or license has first been issued;

(6) To prescribe the manner of constructing buildings and structures to be erected within the township, and to require that a building permit shall be first obtained from the board of township supervisors before the construction of any building or structure within the township;

(7) To prevent and provide for remedying any dangerous construction or condition of any building, enclosure or manufactory or any equipment used therein, and to require all buildings and places to be put in a safe condition;

(8) To regulate and restrict the height, and size of buildings and other structures and the location and use of buildings, structures and land for trade, industry, residence or other purposes, with the object of promoting the health, safety, morals and the general welfare of the township, and for such purpose to divide the township into districts for zoning purposes;

(9) To abate any nuisance found within its corporate limits;

(10) To compel compliance with and to prevent the violation of any of the provisions of this section.

The powers as provided in this section shall be subordinate to any zoning or other powers of the county or adjoining municipality when such powers are, or shall be, exercised by said county or municipality in respect to said township.

Source: SDC 1939, § 58.0201 (9) as added by SL 1959, ch 448, §§ 1, 2; SL 1992, ch 60, § 2.



§ 8-2-10 Powers restricted to those expressly granted.

8-2-10. Powers restricted to those expressly granted. No organized township shall possess or exercise any powers except such as are enumerated in this chapter, or are especially given by law or are necessary to the exercise of the powers so enumerated or granted.

Source: SL 1872-3, ch 51, § 9; PolC 1877, ch 23, § 8; SL 1883, ch 112, subch 1, § 9; CL 1887, § 712; RPolC 1903, § 1004; RC 1919, § 6045; SDC 1939, § 58.0202.



§ 8-2-11 Publication of township bylaws and changes--Effect.

8-2-11. Publication of township bylaws and changes--Effect. No bylaw made by any township shall take effect before the publication thereof for three consecutive days in a daily, or for two consecutive weeks in a weekly newspaper of general circulation in said township; and such bylaws, duly made and so published, are binding upon all persons coming within the limits of the township as well as upon the inhabitants thereof, and shall remain in force until altered or repealed at some subsequent township meeting.

The township clerk shall publish notice of any changes in the bylaws in the manner hereinbefore provided and shall make an entry in the township records of the time when and the manner in which such notice was published.

Source: SL 1883, ch 112, subch 1, §§ 14, 15; CL 1887, §§ 735, 736; RPolC 1903, §§ 1027, 1028; RC 1919, §§ 6067, 6068; SDC 1939, § 58.0205; SL 1963, ch 451, § 1.



§ 8-2-12 Remedies for trespass on township lands.

8-2-12. Remedies for trespass on township lands. Whenever any action is brought to recover a penalty imposed for any trespass committed on the lands belonging to the township, if it appears on the trial thereof that the actual amount of injury to such lands in consequence of such trespass exceeds the sum of twelve dollars and fifty cents, the amount of actual damage with costs of suit shall be recovered in such action instead of any penalty for such trespass imposed by the township meeting, and such recovery shall be a bar to every other action for the same trespass.

Source: SL 1872-3, ch 51, § 87; PolC 1877, ch 23, § 75; SL 1883, ch 112, subch 1, § 96; CL 1887, § 809; RPolC 1903, § 1102; RC 1919, § 6120; SDC 1939, § 58.0812.



§ 8-2-13 Repealed.

8-2-13. Repealed by SL 1981, ch 61, § 1.



§ 8-2-14 Deferred compensation program for volunteer firefighters--Establishment andmanagement--Participation optional.

8-2-14. Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional. Any township with a volunteer fire department may establish a deferred compensation program for its volunteer firefighters. Such a program may be financed by the township or by the volunteer firefighters and may be managed through the township or through an insurance company or other financial institution. Such program shall be established by ordinance. Each township shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer firefighter.

Source: SL 1986, ch 71, § 3.



§ 8-2-14.1 Deferred compensation program for volunteer advanced life support personnel.

8-2-14.1. Deferred compensation program for volunteer advanced life support personnel. Any township with volunteer advanced life support personnel may establish a deferred compensation program for its volunteer advanced life support personnel. Such a program may be financed by the township or by the volunteer advanced life support personnel and may be managed through the township or through an insurance company or other financial institution. Such program shall be established by ordinance. Each township shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer advanced life support personnel.

Source: SL 2011, ch 36, § 2.



§ 8-2-15 Regulation and maintenance of abandoned cemeteries.

8-2-15. Regulation and maintenance of abandoned cemeteries. The township board of supervisors may regulate and maintain abandoned rural cemeteries within their township. The regulation and maintenance may include the mowing and cutting of weeds and grass, the repairing of fences and corrective measures relative to grave markers. Funds necessary to carry out the provisions of this section may be appropriated from the township general fund. The board of supervisors shall notify the board of county commissioners in writing that the board of supervisors will maintain an abandoned cemetery.

Source: SL 1993, ch 67.



§ 8-2-16 Enrollment in group health, life, and disability income insurance plans--Premiums.

8-2-16. Enrollment in group health, life, and disability income insurance plans--Premiums. A township may enroll in any group health insurance plan, group life insurance plan, or group disability income insurance plan permitted by law to be offered in this state for township officers and any employee of the township who is employed for a minimum of one thousand forty hours per year by the township. A township may only pay the premiums or any portion thereof for the insurance programs allowed by this section for such employee.

Source: SL 2010, ch 39, § 1; SL 2014, ch 48, § 2.






Chapter 03 - Township Meetings And Elections

§ 8-3-1 Time and place of annual meeting--Publication of notice.

8-3-1. Time and place of annual meeting--Publication of notice. The citizens of each organized civil township qualified to vote at general elections shall annually assemble and hold a township meeting on the first Tuesday of March. The township board of supervisors shall by resolution establish the location where the annual township meeting shall be held. The location of the annual meeting shall be in the county where the township is located. Notice of the time and place of such township meeting shall be given by the publication thereof for three consecutive days in a daily, or for two consecutive weeks in a weekly newspaper of general circulation in the township beginning not less than twelve calendar days prior to such meeting. In case of inclement weather, any required township meeting may be rescheduled for the following Tuesday at the same place and location without additional publication in the newspaper and meeting requirements provided in § 1-25-1.1. If the board of supervisors requires nominating petitions pursuant to § 8-3-1.1, the notice required by this section shall include the names and the office they seek of those who have filed nominating petitions pursuant to § 8-3-1.2.

Source: SL 1872-3, ch 51, § 11; PolC 1877, ch 23, § 11; SL 1883, ch 112, subch 1, § 11; CL 1887, § 714; SL 1899, ch 85, § 1; RPolC 1903, § 1006; RC 1919, § 6047; SDC 1939, § 58.0301; SL 1963, ch 451, § 1; SL 1989, ch 70, § 1; SL 1990, ch 56, § 4; SL 1992, ch 58, § 1; SL 2014, ch 48, § 3.



§ 8-3-1.1 Authority to require nominating petition.

8-3-1.1. Authority to require nominating petition. The board of supervisors of a township may, by ordinance, require a candidate for township office to file a nominating petition pursuant to § 8-3-1.2. If a township has fifty or more registered voters, ten percent or more of the registered voters may file a petition, by October first, requesting that nomination petitions be filed by all candidates for township office. If such petition is filed, the board of supervisors shall adopt a resolution requiring each candidate for township office to file a nominating petition pursuant to § 8-3-1.2.

Source: SL 1990, ch 56, § 1; SL 1998, ch 43, § 1.



§ 8-3-1.2 Filing nominating petition--Contents--Circulation prior to meeting.

8-3-1.2. Filing nominating petition--Contents--Circulation prior to meeting. If the board of supervisors requires nominating petitions pursuant to § 8-3-1.1, no candidate for elective township office may be nominated unless a nominating petition is filed with the township clerk no later than five p.m. of the day twenty-five days prior to the annual township meeting at which such officer is to be elected. The nominating petition shall be signed by no less than ten registered voters of the township and shall be on a form approved by the state board of elections. The nominating petition shall contain the name of the candidate, his residence and business address, and the office for which he is nominated. A formal declaration of the candidate shall be signed by him prior to the circulation of petitions. The signed declaration of the candidate, or a facsimile thereof, may accompany and be part of the petition. The original signed declaration shall accompany and be a part of the petition. The signer or the circulator of the petition shall add the signer's residence address and the date of the signing. No petition may be circulated until forty-five days prior to the annual meeting.

Source: SL 1990, ch 56, § 2.



§ 8-3-1.3 Publication of election notice.

8-3-1.3. Publication of election notice. If the board of supervisors requires nominating petitions pursuant to § 8-3-1.1, the township clerk shall publish a notice stating the offices that will be voted upon at the annual meeting. The notice shall be published in the official newspapers of the township once a week for two consecutive weeks. The last notice shall be at least forty-five days prior to the annual meeting. The notice shall state where nominating petitions shall be filed and the date when the petitions must be filed.

Source: SL 1990, ch 56, § 3.



§ 8-3-1.4 Notice in township of twenty or fewer resident voters.

8-3-1.4. Notice in township of twenty or fewer resident voters. No township with a population of twenty or fewer resident voters is required to publish a notice of the time and place of an annual meeting more than once in any publication.

Source: SL 1992, ch 58, § 2; SL 2002, ch 44, § 1.



§ 8-3-2 Powers of voters at annual meeting.

8-3-2. Powers of voters at annual meeting. The voters of each organized civil township have power at their annual meeting:

(1) To select such township officers as are required by law to be chosen;

(2) To vote to levy a tax for authorized township purposes, but the levy may not exceed the limit authorized by law.
Source: SL 1872-3, ch 51, § 14; PolC 1877, ch 23, § 10; CL 1887, § 716; SL 1890, ch 35, § 1; SL 1899, ch 41, § 4; RPolC 1903, § 1008; SL 1915, ch 292, § 4; RC 1919, § 6049; SDC 1939, § 58.0303; SL 1965, ch 298; SL 2014, ch 48, § 4.



§ 8-3-3 Special meetings of township electors--Statement calling meeting.

8-3-3. Special meetings of township electors--Statement calling meeting. Special meetings of the township electors may be held for the purpose of electing township officers to fill vacancies that occur, or for the purpose of transacting any lawful business if the entire board of supervisors files or if two members of the board of supervisors, together with at least twelve other resident voters of the township, file in the office of the township clerk a written statement that a special meeting is necessary for the interests of the township. However, special meetings may be called in a township with a population of twenty or fewer resident voters by the entire board of supervisors or by two members of the board of supervisors and four resident voters of the township.

Source: SDC 1939, § 58.0306; SL 1974, ch 153, § 4; SL 1985, ch 56, § 2; SL 1992, ch 59; SL 2002, ch 44, § 2.



§ 8-3-4 Recording and publication of notice of special meeting--Exception.

8-3-4. Recording and publication of notice of special meeting--Exception. Every township clerk with whom such statement is filed as required in § 8-3-3 shall record the same and immediately cause notice to be published in the same manner as provided for the publication of notice of the annual township meeting. However, in a township with a population of twenty or fewer resident voters, the notice of the time and place of any special meeting need not be published more than once in any publication, shall be provided not less than three days before the special meeting, and may be provided by first class mail in lieu of publication.

Source: SDC 1939, § 58.0307; SL 1963, ch 451, § 1; SL 2002, ch 44, § 3.



§ 8-3-5 Contents of notice of special meeting--Business restricted to stated purposes.

8-3-5. Contents of notice of special meeting--Business restricted to stated purposes. Every notice given for a special township meeting shall specify the purpose for which it is to be held, and no business shall be transacted at such meeting except such as is specified in such notice. If vacancies in office are to be filled at such meeting, the notice shall specify the vacancies, how they occurred, who was the last incumbent, and when the legal term of each such office expires.

Source: SL 1872-3, ch 51, § 17; PolC 1877, ch 23, § 14; SL 1883, ch 112, subch 1, § 18; CL 1887, § 719; RPolC 1903, § 1011; RC 1919, § 6055; SDC 1939, § 58.0308.



§ 8-3-6 Organization and officers of township meeting.

8-3-6. Organization and officers of township meeting. The voters present at the annual or special township meeting shall be called to order by the township clerk, if there is one present, and if not the voters shall elect one of their number chairman. Such voters shall elect three of their number judges, who shall be duly sworn and be judges of the qualifications of township voters. They shall then proceed to choose one of their number to preside as moderator. The township clerk shall be clerk of the meeting and keep full minutes of its proceedings, in which he shall enter at length every order or direction and all rules and regulations made by the meeting. If the township clerk is absent, then such person as is elected for that purpose shall act as clerk of the meeting.

Source: SL 1872-3, ch 51, § 18; PolC 1877, ch 23, § 15; SL 1883, ch 112, subch 1, § 19; CL 1887, § 720; RPolC 1903, § 1012; RC 1919, § 6056; SL 1931, ch 261, § 1; SDC 1939, § 58.0309; SL 1976, ch 78.



§ 8-3-7 Registration and residence required to vote at township meeting.

8-3-7. Registration and residence required to vote at township meeting. No person may vote at any township meeting unless the person is registered to vote pursuant to chapter 12-4 and resides in the township. For the purposes of this section, a person resides in the township if the person actually lives in the township for at least thirty consecutive days each year, is a full-time postsecondary education student who resided in the township immediately prior to leaving for the postsecondary education, or is on active duty as a member of the armed forces whose home of record is within the township. A voter's qualification as a resident may be challenged in the manner provided in § 12-18-10. No election may be contested on the grounds that any nonresident was allowed to vote if the nonresident was not challenged in the manner provided in § 12-18-10.

Source: SDC 1939, § 58.0312; SL 1973, ch 69, § 1; SL 1984, ch 50, § 1; SL 2002, ch 43, § 3.



§ 8-3-8 Unlawful voting at meeting as misdemeanor.

8-3-8. Unlawful voting at meeting as misdemeanor. Every person who votes at any civil township meeting, in a township in which he does not reside, or who offers to vote at any annual township meeting, after having voted at an annual township meeting held at another township within the same year, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 741; CL 1887, § 6268; RPenC 1903, § 73; RC 1919, § 6061; SDC 1939, § 58.9903; SL 1981, ch 43, § 9.



§ 8-3-9 Determination of challenge to voter.

8-3-9. Determination of challenge to voter. If any person offering to vote at any election or upon any question arising at any township meeting is challenged as unqualified, the judges shall proceed thereupon in like manner as the judges at the general election are required to proceed, adapting the oath to the circumstances of the township meeting.

Source: SL 1883, ch 112, subch 1, § 23; CL 1887, § 724; RPolC 1903, § 1016; RC 1919, § 6060; SDC 1939, § 58.0313.



§ 8-3-10 Order of business at meeting--Procedural rules.

8-3-10. Order of business at meeting--Procedural rules. At the opening of every township meeting the moderator shall state the business to be transacted, and the order in which it shall be entertained, and no proposition to vote a tax shall be acted on out of the order of business as stated by the moderator, and no proposition to reconsider any vote shall be entertained unless such proposition to reconsider is made within one hour from the time such vote was passed, or the motion for such reconsideration is sustained by a number of voters equal to a majority of all the names entered upon the poll list at such election up to the time such motion is made; and all questions upon motions made shall be determined by a majority of the voters voting; and the moderator shall ascertain and declare the result of the votes on each question.

Source: SL 1872-3, ch 51, § 19; PolC 1877, ch 23, § 16; SL 1883, ch 112, subch 1, § 20; CL 1887, § 721; RPolC 1903, § 1013; RC 1919, § 6057; SDC 1939, § 58.0310.



§ 8-3-11 Filing of minutes of meeting.

8-3-11. Filing of minutes of meeting. The minutes of the proceedings of every township meeting, subscribed by the clerk and judges of such meeting, shall be filed in the office of the township clerk within two days after such meeting.

Source: SL 1883, ch 112, subch 1, § 31; CL 1887, § 732; RPolC 1903, § 1024; RC 1919, § 6064; SDC 1939, § 58.0316.



§ 8-3-12 Supervisor elected at annual meeting--Representation of county seat town.

8-3-12. Supervisor elected at annual meeting--Representation of county seat town. There shall be elected at such annual township meeting one supervisor, who shall hold his office for the term of three years and until his successor is elected and qualified, the senior member of the board of supervisors to be chairman thereof. In any organized civil township containing an unincorporated platted town which is a county seat, at least one member of such board shall be a resident voter of such town.

Source: SL 1872-3, ch 51, §§ 12, 24; PolC 1877, ch 23, § 19; CL 1887, § 715; SL 1899, ch 84, § 2; RPolC 1903, § 1007; SL 1903, ch 136; SL 1905, ch 106; SL 1907, ch 143; SL 1911, ch 221, § 1; SL 1913, ch 232, § 1; RC 1919, § 6048; SL 1933, ch 199; SDC 1939, § 58.0302; SL 1941, ch 366; SL 1967, ch 315, § 2.



§ 8-3-13 Additional officers elected at annual meeting--Term of constable.

8-3-13. Additional officers elected at annual meeting--Term of constable. At each annual meeting, a clerk and a treasurer shall be elected, and a constable may be elected. If a constable is elected, the term of office is two years, except to fill vacancies.

Source: SL 1872-3, ch 51, §§ 12, 24; PolC 1877, ch 23, § 19; CL 1887, § 715; SL 1899, ch 84, § 2; RPolC 1903, § 1007; SL 1903, ch 136; SL 1905, ch 106; SL 1907, ch 143; SL 1911, ch 221, § 1; SL 1913, ch 232, § 1; RC 1919, § 6048; SL 1933, ch 199; SDC 1939, § 58.0302; SL 1941, ch 366; SL 1967, ch 315, § 2; SL 1981, ch 44, § 13; SL 1990, ch 57.



§ 8-3-13.1 Offices of the clerk and treasurer combined--Nomination and election--Powers andresponsibilities.

8-3-13.1. Offices of the clerk and treasurer combined--Nomination and election--Powers and responsibilities. The voters of each organized civil township with fifty or fewer resident voters may combine the offices of the clerk and treasurer during the annual meeting. If a majority of the voters vote to combine the offices, the combined office of the clerk and treasurer shall be nominated and elected in the same manner as other officers are nominated and elected. Any person elected to the combined office of the clerk and treasurer shall have all of the powers and responsibilities of the offices of the clerk and treasurer.

Source: SL 2004, ch 72, § 1; SL 2013, ch 34, § 1.



§ 8-3-14 Proclamation of opening of polls, adjournment and closing of polls.

8-3-14. Proclamation of opening of polls, adjournment and closing of polls. Before the voters proceed to elect any township officer, proclamation shall be made at the opening of the polls by the moderator, and proclamation shall in like manner be made of the adjournment, and of the opening and closing of the polls, until the election is ended.

Source: SL 1883, ch 112, subch 1, § 21; CL 1887, § 722; RPolC 1903, § 1014; RC 1919, § 6058; SDC 1939, § 58.0311.



§ 8-3-15 Method of electing officers.

8-3-15. Method of electing officers. The supervisors, treasurer, clerk, and constable in each township shall be elected by ballot. All other officers, if not otherwise provided by law, shall be chosen either by yeas and nays or by a division, as the voters determine.

Source: SL 1883, ch 112, subch 1, § 24; CL 1887, § 725; RPolC 1903, § 1017; RC 1919, § 6062; SDC 1939, § 58.0314; SL 1981, ch 44, § 14.



§ 8-3-16 Conduct of voting by ballot.

8-3-16. Conduct of voting by ballot. When the voters vote by ballot for township officers, a poll list shall be kept by the clerk of the meeting, on which shall be entered the name of each person whose vote is received. The ballot, which may be written or printed, or partly written and partly printed, shall include all officers to be elected. It shall contain the name of each person voted for and the office for which such person is intended to be chosen. It shall be delivered by the voter to one of the judges, so folded as to conceal its contents, and the judge shall deposit the ballot in a box provided for that purpose.

Source: SL 1883, ch 112, subch 1, §§ 25 to 27; CL 1887, §§ 726 to 728; RPolC 1903, §§ 1018 to 1020; RC 1919, § 6063; SDC 1939, § 58.0315.



§ 8-3-17 Canvass and return of voting by ballot.

8-3-17. Canvass and return of voting by ballot. At the close of the election the judges shall proceed publicly to canvass the votes, which canvass, when commenced, shall continue without adjournment or interruption until the same is completed. The canvass shall be conducted by taking one ballot at a time from the ballot box and counting until the number of ballots is equal to the number of names on the poll list, and if there are any left in the box they shall be immediately destroyed; the person having the greatest number of votes for any office shall be declared duly elected. If two or more persons have an equal and the highest number of votes for any office, the judges of election shall at once publicly, by lot, determine which of such persons shall be declared elected. If on opening the ballots two or more ballots are found to be so folded that it is apparent the same person voted them, such ballots shall immediately be destroyed. The canvass having been completed, a statement of the result shall be entered at length by the clerk in the minutes and publicly read by him to the meeting. Such reading shall be deemed notice of the result of the election to every person whose name is entered on the poll list as a voter.

Source: SL 1883, ch 112, subch 1, §§ 28 to 30; CL 1887, §§ 729 to 731; RPolC 1903, §§ 1021 to 1023; RC 1919, § 6063; SDC 1939, § 58.0315.



§ 8-3-17.1 Absentee voting.

8-3-17.1. Absentee voting. If nominating petitions are required pursuant to § 8-3-1.1, then any voter qualified to vote in a township candidate election may vote by absentee ballot as prescribed in chapter 12-19. Absentee voting shall be allowed for any township ballot question election and shall be conducted as prescribed in chapter 12-19.

Source: SL 1998, ch 43, § 2; SL 2002, ch 43, § 4.



§ 8-3-18 Notice to persons elected to township office.

8-3-18. Notice to persons elected to township office. The clerk of every township meeting, within ten days thereafter, shall transmit to each person elected to any township office, whose name is not entered on the poll list as a voter, notice of his election.

Source: SL 1872-3, ch 51, § 31; PolC 1877, ch 23, § 24; SL 1883, ch 112, subch 1, § 32; CL 1887, § 733; RPolC 1903, § 1025; RC 1919, § 6065; SDC 1939, § 58.0317.



§ 8-3-19 Special meeting called by resident voters after failure to elect officers at annualmeeting.

8-3-19. Special meeting called by resident voters after failure to elect officers at annual meeting. If any township refuses or neglects to organize and elect officers at the time fixed by law for holding the annual meeting, twelve resident voters of the township may call a meeting for such purpose by notice published in the same manner as provided for the publication of notice of the annual township meeting. The notice shall set forth the time, place, and object of the meeting; and the voters, when assembled by virtue of such notice, shall possess all the powers conferred upon them at the annual township meeting.

Source: SDC 1939, § 58.0318; SL 1963, ch 451, § 1; SL 2002, ch 44, § 4.



§ 8-3-20 Appointment of officers by county commissioners after failure of township to elect.

8-3-20. Appointment of officers by county commissioners after failure of township to elect. If no such notice is given as provided in § 8-3-19 within thirty days after the time for holding the annual meeting, the board of county commissioners shall, on the affidavit of any resident voter of the township, filed in the office of the county auditor setting forth the facts, proceed at any regular or special meeting of the board to appoint the necessary township officers. The persons so appointed shall hold their respective offices until others are elected and qualified in their places, and shall have the powers and be subject to the same duties as if they had been duly elected.

Source: SDC 1939, § 58.0318; SL 1963, ch 451, § 1; SL 2002, ch 44, § 5.



§ 8-3-21 Option to adopt campaign finance law.

8-3-21. Option to adopt campaign finance law. The township governing body may, by ordinance or resolution, adopt the provisions of chapter 12-27.

Source: SL 1988, ch 60, § 3; SL 2008, ch 67, § 19.






Chapter 04 - Township Officers

§ 8-4-1 Eligibility to township office.

8-4-1. Eligibility to township office. Any person qualified to vote at a township meeting is eligible to any township office. No person may hold a township office unless he resides in the township.

Source: SL 1883, ch 112, subch 1, § 34; CL 1887, § 737; RPolC 1903, § 1029; RC 1919, § 6069; SDC 1939, § 58.0401; SL 1984, ch 50, § 2.



§ 8-4-2 Repealed.

8-4-2. Repealed by SL 1974, ch 55, § 50.



§ 8-4-3 Oath of office of township officers.

8-4-3. Oath of office of township officers. Each person elected or appointed to any township office, shall, within ten days after receiving notice of election or appointment and before entering upon the discharge of the officer's duties, take and subscribe an oath or affirmation as required by § 3-1-5. All such official oaths shall be immediately filed in the office of the county auditor. No fee may be charged or received by any officer for administering or filing the official oath, or for filing or recording any township officer's official bond.

Source: SL 1872-3, ch 51, §§ 33, 34; PolC 1877, ch 23, § 26; SL 1883, ch 112, subch 1, §§ 35, 36; CL 1887, §§ 738, 739; RPolC 1903, §§ 1030, 1031; SL 1909, ch 26; SL 1913, ch 283; RC 1919, § 6070; SDC 1939, § 58.0402; SL 1974, ch 55, § 13; SL 2014, ch 48, § 5.



§ 8-4-4 Clerk to require elected officers to qualify--Refusal or neglect as petty offense.

8-4-4. Clerk to require elected officers to qualify--Refusal or neglect as petty offense. The township clerk shall require all legally elected officers, who accept the office to which they are elected, to duly qualify within the time prescribed by law and in accordance with the provisions of law. A township clerk who refuses or neglects to procure and file the bonds of the township officers as prescribed by this section commits a petty offense.

Source: SL 1889, ch 128, § 2; RPolC 1903, § 1038; RC 1919, § 6072; SDC 1939, §§ 58.0606, 58.9907; SL 1981, ch 43, § 10.



§ 8-4-5 Failure to file oath or bond as refusal of office.

8-4-5. Failure to file oath or bond as refusal of office. If any person elected or appointed to any township office, of whom an oath or bond is required, neglects to file the same within the time prescribed by law, such neglect shall be deemed a refusal to serve in such office.

Source: SL 1883, ch 112, subch 1, § 42; CL 1887, § 747; RPolC 1903, § 1041; RC 1919, § 6074; SDC 1939, § 58.0406.



§ 8-4-6 Forfeiture for entry on office without taking oath.

8-4-6. Forfeiture for entry on office without taking oath. If any township officer who is required by law to take an oath of office enters upon the duties of his office before taking such oath, he forfeits to such township the sum of fifty dollars.

Source: SL 1883, ch 112, subch 1, § 43; CL 1887, § 748; RPolC 1903, § 1042; RC 1919, § 6075; SDC 1939, § 58.0407.



§ 8-4-7 Term of office of officers.

8-4-7. Term of office of officers. All township officers, except as otherwise expressly provided, shall hold their offices for the term of one year and until their successors are elected or appointed and qualified.

Source: SL 1883, ch 112, subch 1, § 45; CL 1887, § 750; RPolC 1903, § 1043; RC 1919, § 6076; SDC 1939, § 58.0408.



§ 8-4-8 Salary and compensation of clerk, treasurer, and supervisors.

8-4-8. Salary and compensation of clerk, treasurer, and supervisors. Except as otherwise provided in this section and § 1-27-35, the clerk, treasurer, and supervisors may each receive an annual salary, plus compensation for each day necessarily devoted to the discharge of their official duties when attending to business in the township. The voters of each township shall establish the annual salary and the hourly or daily rate of compensation at the annual township meeting. In addition, the clerk, treasurer, and supervisors may also receive mileage compensation at the rate established for state employees by the State Board of Finance when attending to the business of the township. The township board of supervisors shall limit the total amount of salary and compensation that the clerk, treasurer, and any one supervisor may receive in a year. Any salary and compensation limit established by the township board of supervisors does not apply to compensation received for road work.

Source: SL 1872-3, ch 51, § 80; PolC 1877, ch 23, § 71; SL 1883, ch 112, subch 1, § 86; CL 1887, § 799; SL 1889, ch 126, § 1; RPolC 1903, § 1092; SL 1907, ch 150; RC 1919, § 6112; SL 1919, ch 346; SL 1927, ch 211; SL 1933, ch 200; SDC 1939, § 58.0409; SL 1947, ch 415; SL 1951, ch 464; SL 1957, ch 485; SL 1968, ch 18, § 3; SL 1971, ch 53; SL 1974, ch 69, § 1; SL 1977, ch 66; SL 1982, ch 70; SL 1983, ch 50; SL 1991, ch 66, § 1; SL 2014, ch 48, § 6.



§ 8-4-9 Repealed.

8-4-9. Repealed by SL 2014, ch 48, § 7.



§ 8-4-10 Acceptance and notice of resignation by township officer.

8-4-10. Acceptance and notice of resignation by township officer. The board of supervisors may, for sufficient cause shown, accept the resignation of any township officer and thereupon it shall give notice thereof to the township clerk.

Source: SL 1883, ch 112, subch 1, § 46; CL 1887, § 751; RPolC 1903, § 1044; RC 1919, § 6077; SDC 1939, § 58.0410.



§ 8-4-11 Filling of vacancy in township office.

8-4-11. Filling of vacancy in township office. If any township fails to elect any township officer, or if any person elected to an office fails to qualify by refusing to serve in such office or by not being a registered voter or by not having residence in the township, or if any vacancy happens in any office from death, resignation, removal from the township, or other cause, the board of supervisors, or a majority of them, shall fill the vacancy by appointment, by warrant under their hands. Any person so appointed shall hold his office until the next annual township meeting and until his successor has been elected and qualified. Such person shall have the same power and be subject to the same duties and penalties as if he had been duly elected. The township clerk according to § 8-6-6 shall prescribe the oath or affirmation of office required by § 31-1-5 and require the person so appointed to qualify pursuant to §§ 8-4-3 and 8-4-4.

Source: SL 1883, ch 112, subch 1, § 47; CL 1887, § 752; RPolC 1903, § 1045; RC 1919, § 6078; SDC 1939, § 58.0411; SL 1974, ch 153, § 5; SL 1993, ch 68.



§ 8-4-12 Vacancy in board filling vacancies.

8-4-12. Vacancy in board filling vacancies. If for any cause any member of the appointing board prescribed by § 8-4-11 is unable to act, the remaining members of such appointing board shall select a voter of the township to act in his place, and the board so constituted shall proceed as required by § 8-4-11.

Source: SL 1883, ch 112, subch 1, § 48; CL 1887, § 753; RPolC 1903, § 1046; RC 1919, § 6079; SDC 1939, § 58.0412.






Chapter 05 - Township Board Of Supervisors

§ 8-5-1 Time and place of regular meetings.

8-5-1. Time and place of regular meetings. The township board of supervisors shall hold regular meetings on the last Tuesday of February, the last Tuesday of March, and the last Tuesday of October, of each year. The meetings shall be held at the office of the township clerk or the location established in § 8-3-1 at a time determined by the board. If any two supervisors submit a written statement signed by them not less than twelve days before the meeting requesting that the next regular meeting be held at a different time, the township clerk shall give notice of the time and place of the meeting as provided by § 8-3-1. In case of inclement weather, any required township meeting may be rescheduled for the following Tuesday at the same place and location without additional publication in the newspaper and meeting requirements provided in § 1-25-1.1.

Source: SL 1887, ch 155, §§ 1, 2; CL 1887, §§ 765, 766; SL 1899, ch 85, § 1; RPolC 1903, §§ 1057, 1058; SL 1907, ch 242; RC 1919, §§ 6080, 6081; SL 1931, ch 261, § 2; SDC 1939, § 58.0501; SL 1955, ch 426; SL 1981, ch 62; SL 1989, ch 70, § 2; SL 2014, ch 48, § 8.



§ 8-5-2 Business at board meetings--Special meetings--Filing of business with clerk.

8-5-2. Business at board meetings--Special meetings--Filing of business with clerk. At each regular meeting, the board shall perform the duties required of it by law and transact any other business that may legally come before it. The board may adjourn from time to time. The township clerk or the chairman of the board of township supervisors may call special sessions if the interests of the township demand it upon giving three days' notice of such session by mailing a copy of such notice to each of the supervisors at their several post office addresses or by giving such notice to each supervisor by telephone. It shall be the duty of all persons having business to transact with the board to appear before such board at any regular meeting, or file such business with the clerk to be laid before the board by him at its next meeting.

Source: SL 1887, ch 155, §§ 3, 6, 7; CL 1887, §§ 767, 770, 771; RPolC 1903, §§ 1059, 1062, 1063; RC 1919, §§ 6082 to 6084; SDC 1939, § 58.0501; SL 1955, ch 426; SL 1985, ch 56, § 1.



§ 8-5-3 Quorum at meetings of board.

8-5-3. Quorum at meetings of board. Except as otherwise specifically provided any two of the supervisors shall constitute a quorum for the performance of any duties required by law of the supervisors.

Source: SL 1872-3, ch 51, § 61; PolC 1877, ch 23, § 35; SL 1883, ch 112, subch 1, § 63; CL 1887, § 775; RPolC 1903, § 1069; RC 1919, § 6092; SDC 1939, § 58.0510.



§ 8-5-4 General powers of board--Orders for disbursement of funds.

8-5-4. General powers of board--Orders for disbursement of funds. The board shall have charge of such affairs of the township as are not by law committed to other officers; and it shall have power to draw orders on the township treasurer for the disbursement of such sums as may be necessary for the purpose of defraying the incidental expenses of the township and for all money raised by the township to be disbursed for any other purpose. As to any power conferred upon a township when the manner of exercising the same is not otherwise specifically provided, the same shall be exercised by such board, which may by bylaw provide the details necessary for such exercise.

Source: SL 1872-3, ch 51, § 48; PolC 1877, ch 23, § 32; SL 1883, ch 112, subch 1, § 60; CL 1887, § 772; RPolC 1903, § 1064; RC 1919, § 6085; SDC 1939, § 58.0502.



§ 8-5-5 Prosecution of actions for benefit of township--Trespass on township property.

8-5-5. Prosecution of actions for benefit of township--Trespass on township property. The board shall, in the name of the township, prosecute for the benefit of the township all actions upon bonds given to it and shall also sue for and collect all penalties and forfeitures in respect to which no other provision is made, incurred by any officer or inhabitant of the township; and it shall have power, in like manner, to prosecute for any trespass committed on any public inclosure, highway, or property belonging to the township, and shall pay all money collected under this section to the township treasurer.

Source: SL 1872-3, ch 51, § 60; PolC 1877, ch 23, § 34; SL 1883, ch 112, subch 1, § 62; CL 1887, § 774; RPolC 1903, § 1068; RC 1919, § 6090; SDC 1939, § 58.0508.



§ 8-5-6 Equalization of township assessments.

8-5-6. Equalization of township assessments. The township board of supervisors shall perform the duties of a board of equalization of township assessments, as provided in the section of this code relating to assessment and taxation.

Source: SL 1897, ch 28, § 36; RPolC 1903, § 1091; RC 1919, § 6091; SDC 1939, § 58.0509.



§ 8-5-7 Repealed.

8-5-7. Repealed by SL 1981, ch 61, § 2.



§ 8-5-8 Appeals from board of supervisors--Time of taking--Service and filing of notice.

8-5-8. Appeals from board of supervisors--Time for taking--Service and filing of notice. From all decisions, orders, and resolutions of the boards of supervisors of townships, there shall be allowed an appeal by any person aggrieved thereby upon compliance with this section.

Such appeals shall be taken within twenty days after the publication of the decision, order, or resolution of the board, if such be published; and in those cases where there is no publication, then within twenty days from the time of receiving actual notice thereof, by serving a written notice on one of the members of the board, which notice shall describe with reasonable certainty the decision, order, or resolution appealed from, and shall briefly set forth the grounds upon which the appeal is made. The original of such notice of appeal, together with proof of service, shall be filed forthwith in the office of the clerk of courts of the county in which the township is located, and it shall be docketed in the same manner as complaints in civil actions. However, the filing fee is twenty-five dollars.

Source: SL 1961, ch 454, § 1; SL 2007, ch 40, § 1.



§ 8-5-9 Transcript filed by board on appeals--Settlement and framing of issues.

8-5-9. Transcript filed by board on appeals--Settlement and framing of issues. Within thirty days after the service of such notice of appeal, the board of supervisors of the township shall cause to be filed with the clerk of courts a transcript of the proceedings of such board relative to the decision, order, or resolution being appealed, which transcript shall be certified to by the township clerk as being correct. The issue shall be deemed to have been joined from the time of filing of such transcript and the matter may be brought on for trial in the same manner as provided for in civil cases. If the issues do not sufficiently appear from the notice of appeal and such transcript, the court may, upon notice to the parties, settle and frame the issues to be tried.

Source: SL 1961, ch 454, § 2.



§ 8-5-10 Hearing de novo on appeals--Judgment and order of circuit court.

8-5-10. Hearing de novo on appeals--Judgment and order of circuit court. All appeals taken as prescribed by § 8-5-8 shall be heard and determined de novo. The circuit court may make a final judgment and cause the same to be executed or may send the same back to the board of township supervisors with an order how to proceed, and require the board to comply therewith by mandamus or attachment as for contempt.

Source: SL 1961, ch 454, § 3.



§ 8-5-11 Appeals to Supreme Court.

8-5-11. Appeals to Supreme Court. An appeal to the Supreme Court from the final judgment of the circuit court shall be permitted as provided for in civil cases.

Source: SL 1961, ch 454, § 3.



§ 8-5-12 Appeal cumulative to other remedies.

8-5-12. Appeal cumulative to other remedies. The provisions of §§ 8-5-8 to 8-5-11, inclusive, shall be cumulative to any existing remedies, proceedings, or actions available against township and township officers.

Source: SL 1961, ch 454, § 4.



§ 8-5-13 Firearms regulation ordinances prohibited.

8-5-13. Firearms regulation ordinances prohibited. No township may pass any ordinance that restricts possession, transportation, sale, transfer, ownership, manufacture, or repair of firearms or ammunition or their components. Any ordinances prohibited by this section are null and void.

Source: SL 1983, ch 38, § 3.






Chapter 06 - Township Clerk

§ 8-6-1 Bond required of clerk.

8-6-1. Bond required of clerk. Any person elected or appointed to the office of township clerk shall, before the person enters the office and within the time prescribed by law for filing the oath of office, execute a bond, conditioned upon the faithful discharge of the duties of the office, paid for by the township, and with a surety company authorized to conduct business in this state or through a pool arrangement as provided in §§ 1-24-11 to 1-24-17, inclusive. The bond shall be for an amount set by and approved by the board of township supervisors and filed in the office of the county auditor. The bond shall be set for an amount approximately equal to the sum of money that the township is expected to receive in any one fiscal year or two hundred thousand dollars, whichever is less.

Source: SL 1872-3, ch 51, § 64; PolC 1877, ch 23, § 61; SL 1883, ch 112, subch 1, § 67; CL 1887, § 779; RPolC 1903, § 1073; SL 1913, ch 283, § 1; RC 1919, § 6093; SDC 1939, § 58.0601; SL 1949, ch 430, § 1; SL 1974, ch 55, § 14; SL 2004, ch 73, § 1; SL 2006, ch 33, § 1; SL 2014, ch 48, § 9.



§ 8-6-2 Appointment of deputy clerk--Oath of office.

8-6-2. Appointment of deputy clerk--Oath of office. The township clerk may in his discretion appoint a deputy, for whose acts he shall be responsible. Before any deputy shall enter upon the duties of his office he shall take and subscribe the oath or affirmation required by § 3-1-5, which oath shall be filed in the office of the county auditor.

Source: SL 1883, ch 112, subch 1, § 65; CL 1887, § 777; RPolC 1903, § 1071; SL 1913, ch 283, § 1; RC 1919, § 6094; SDC 1939, § 58.0602; SL 1974, ch 55, § 15.



§ 8-6-3 Minutes of township meetings--Orders, rules, and regulations and accounts--Preservation--Destruction.

8-6-3. Minutes of township meetings--Orders, rules, and regulations and accounts--Preservation--Destruction. The township clerk shall record, in the book of records of his township, minutes of the proceedings of every township meeting, and he shall enter therein every order or direction and all rules and regulations of any such meeting, and shall also file and preserve all accounts audited by the township board or allowed at a township meeting, and enter a statement thereof in such book of records. However, the township clerk may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1872-3, ch 51, § 63; PolC 1877, ch 23, § 60; SL 1883, ch 112, subch 1, § 66; CL 1887, § 778; RPolC 1903, § 1072; RC 1919, § 6095; SDC 1939, § 58.0603; SL 1981, ch 45, § 5.



§ 8-6-4 Record of proceedings of supervisors--Preservation--Destruction.

8-6-4. Record of proceedings of supervisors--Preservation--Destruction. The township clerk shall be clerk of the township board of supervisors and shall manage and file a true record of all its proceedings except the records for accounts maintained by the treasurer as prescribed in § 8-10-27 and when no other provision is made by law. However, the township clerk may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1883, ch 112, subch 1, § 83; CL 1887, § 796; RPolC 1903, § 1090; RC 1919, § 6111; SDC 1939, § 58.0604; SL 1981, ch 45, § 6; SL 1993, ch 69, § 1.



§ 8-6-5 Custody, preservation, and destruction of township records.

8-6-5. Custody, preservation, and destruction of township records. If no other provision is made by law, the township clerk shall duly file and safely keep all records and papers required by law to be filed by the township clerk. However, the township clerk may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1883, ch 112, subch 1, § 65; CL 1887, § 777; RPolC 1903, § 1071; SL 1913, ch 283, § 1; RC 1919, § 6094; SDC 1939, § 58.0602; SL 1981, ch 45, § 7; SL 1993, ch 69, § 2.



§ 8-6-6 Oaths administered and acknowledgments taken by clerk.

8-6-6. Oaths administered and acknowledgments taken by clerk. The township clerk is authorized to administer all oaths and take all acknowledgments of instruments authorized or required by law.

Source: SL 1883, ch 112, subch 1, § 64; CL 1887, § 776; RPolC 1903, § 1070; RC 1919, § 6096; SDC 1939, § 58.0605.



§ 8-6-7 Filing annual fiscal report.

8-6-7. Filing annual fiscal report. The township clerk shall file the annual fiscal report of the township with the county auditor pursuant to § 6-9-1 by the last day of March of the year immediately following the close of the township's fiscal year.

Source: SL 1993, ch 69, § 3; SL 2014, ch 48, § 10.



§ 8-6-8 Filing record of notice of injury.

8-6-8. Filing record of notice of injury. The township clerk shall file for the township pursuant to § 3-21-3 any record of notice of injury received by the township.

Source: SL 1993, ch 69, § 4.






Chapter 07 - Township Treasurer

§ 8-7-1 Bond required of treasurer.

8-7-1. Bond required of treasurer. Any person elected or appointed to the office of township treasurer, before the person enters the office, shall give to the county a bond, conditioned upon the faithful discharge of the duties of the office, paid for by the township, and with a surety company authorized to conduct business in this state or through a pool arrangement as provided in §§ 1-24-11 to 1-24-17, inclusive. The bond shall be for an amount set by and approved by the board of township supervisors and filed in the office of the county auditor. The bond shall be set for an amount approximately equal to the sum of money that the township is expected to receive in any one fiscal year or two hundred thousand dollars, whichever is less.

Source: SL 1883, ch 112, subch 1, § 38; CL 1887, § 743; RPolC 1903, § 1035; SL 1913, ch 283, § 1; RC 1919, § 6098; SL 1925, ch 292; SL 1931, ch 262; SDC 1939, § 58.0701; SL 1949, ch 431, § 1; SL 2004, ch 73, § 2; SL 2006, ch 33, § 2; SL 2014, ch 48, § 11.



§ 8-7-2 Custody of township money--Accounting.

8-7-2. Custody of township money--Accounting. The township treasurer shall receive and take charge of all money belonging to the township or which is by law required to be paid into the township treasury, and shall pay over and account for the same upon the order of the township or the officers thereof duly authorized in that behalf, made pursuant to law, and shall perform such other duties as may be required of him by law.

Source: SL 1872-3, ch 51, § 75; PolC 1877, ch 23, § 66; SL 1883, ch 112, subch 1, § 71; CL 1887, § 783; RPolC 1903, § 1077; RC 1919, § 6099; SDC 1939, § 58.0702.



§ 8-7-3 Forfeiture of costs and expenses for failure to comply with law.

8-7-3. Forfeiture of costs and expenses for failure to comply with law. Each township treasurer, who refuses or neglects to comply with the provisions of § 8-7-2, shall forfeit not more than the amount the township was required to expend in costs and expenses due to the failure of the treasurer to comply with the law to be recovered by a civil action in the name of the township, for its use and benefit, in any court of competent jurisdiction; the amount to be fixed by the jury trying the cause or by the court if no jury be impaneled.

Source: SL 1872-3, ch 51, § 79; PolC 1877, ch 23, § 70; SL 1883, ch 112, subch 1, § 75; CL 1887, § 787; RPolC 1903, § 1081; RC 1919, § 6103; SDC 1939, § 58.0706; SL 2014, ch 48, § 12.






Chapter 08 - Township Constable

§ 8-8-1 Repealed.

8-8-1. Repealed by SL 1974, ch 55, § 50.



§ 8-8-2 , 8-8-3. Repealed.

8-8-2, 8-8-3. Repealed by SL 2014, ch 48, §§ 13, 14.






Chapter 09 - Township Contracts And Purchases

§ 8-9-1 Contracts unlawful unless made at board meeting.

8-9-1. Contracts unlawful unless made at board meeting. All contracts made by any civil township officer or supervisor, in his capacity as such officer, except contracts made at a regular or special meeting of the civil township board, shall be deemed unlawful and not binding upon such civil township.

Source: SL 1897, ch 40, § 1; RPolC 1903, § 1066; RC 1919, § 6087; SDC 1939, § 58.0504.



§ 8-9-2 Contract with township officer void--Removal from office.

8-9-2. Contract with township officer void--Removal from office. No township officer shall become a party to or interested directly or indirectly in any contract made by the township of which he is an officer; and every contract or payment voted for or made contrary to the provisions of this section is void. Any violation of this section shall be a malfeasance in office for which the officer so offending may be removed from office.

Source: SL 1883, ch 112, subch 1, § 119; CL 1887, § 837; RPolC 1903, § 1144; RC 1919, § 6136; SDC 1939, § 58.0403.



§ 8-9-3 Purchase, lease, or lease purchase of equipment--Approval of voters.

8-9-3. Purchase, lease, or lease purchase of equipment--Approval of voters. No township board of supervisors may purchase, lease, or lease purchase any road grader or any other machine or tool, the cost of which exceeds fifteen thousand dollars, without the approval of the voters of such township in the manner provided by law.

Source: SL 1897, ch 118, § 1; RPolC 1903, § 1065; RC 1919, § 6086; SDC 1939, § 58.0503; SL 1991, ch 67; SL 2004, ch 74, § 1.



§ 8-9-4 Fire protection contracts--Maximum term--Cost negotiated--Estimated costs--Amount of contract.

8-9-4. Fire protection contracts--Maximum term--Cost negotiated--Estimated costs--Amount of contract. Every civil township in this state shall, through its board of supervisors, enter into a contract for fire-fighting equipment and protection with a political subdivision or subdivisions of this state or with a nonprofit fire protection corporation or association legally organized and certified in this state. No contract may have a term that exceeds ten years in length. The amount of money each township pays shall be determined through negotiation and shall be specified in the contract. Any political subdivision or nonprofit fire protection corporation or association providing fire protection services shall, as part of any negotiation conducted pursuant to this section, provide full disclosure of the fire department's total assets and expenses and estimate the cost of fire protection, including equipment, buildings, material, and personnel. A contract entered into pursuant to this section shall be for an amount equal to the estimated cost of fire protection as agreed to by the parties. The contract may be for an amount other than the estimated cost of fire protection if agreed to by the parties to such contract. The provisions of this section do not apply to any township or portion thereof that lies within a rural fire protection district established pursuant to chapter 34-31A or an emergency services district established pursuant to chapter 34-47. However, nothing in this section prevents any township and rural fire district from entering into a contract to coordinate and cooperate for mutual fire protection and prevention purposes within any area which they might logically serve.

Source: SL 1961, ch 455, § 1; SL 1983, ch 51; SL 1990, ch 58; SL 1991, ch 68, § 1; SL 2010, ch 40, § 1; SL 2014, ch 48, § 15.



§ 8-9-5 Repealed.

8-9-5. Repealed by SL 2014, ch 48, § 16.



§ 8-9-6 Nonprofit fire protection corporation or association defined.

8-9-6. Nonprofit fire protection corporation or association defined. The term, nonprofit fire protection corporation or association, as used in § 8-9-4 shall include any corporation or association legally organized within this state for the primary purpose of providing fire-fighting equipment and protection for a particular political subdivision or subdivisions within this state and operating on a nonprofit basis.

Source: SL 1961, ch 455, § 1; SL 2014, ch 48, § 17.



§ 8-9-7 Ambulance service contracts authorized--Maximum term and expenditures.

8-9-7. Ambulance service contracts authorized--Maximum term and expenditures. Any civil township in this state may, through its board of supervisors, when and to the extent deemed expedient by the board, enter into contracts for the furnishing of ambulance service, equipment and protection for the township, with any other political subdivision or subdivisions of this state, or any fire protection, ambulance service, or funeral service corporation or association legally organized in this state. No contract authorized by this section may exceed a term of ten years. Further, no contract authorized by this section may provide for an expenditure by a township of more than one thousand dollars per year, unless it has been submitted to, and approved by, the voters of the township in the manner provided by subdivision 8-3-2(8).

Source: SL 1977, ch 67.






Chapter 10 - Township Fiscal Affairs

§ 8-10-1 Property tax levy.

8-10-1. Property tax levy. Taxes necessary to defray the township charges shall be levied on the taxable property in the township in the manner prescribed in this code for raising revenue and other money for state and county purposes and expenses.

Source: SL 1872-3, ch 51, § 98; PolC 1877, ch 23, § 86; SL 1883, ch 112, subch 1, § 101; CL 1887, § 814; RPolC 1903, § 1108; RC 1919, § 6123; SDC 1939, § 58.0817.



§ 8-10-2 Notice to county auditor of township tax levy--Entry on tax list.

8-10-2. Notice to county auditor of township tax levy--Entry on tax list. It shall be the duty of the township clerk, within three days after the board of supervisors has made the levy of taxes, to notify the county auditor of the amount levied, who shall enter the same on the county tax list to be collected by the county treasurer as county taxes are collected.

Source: SL 1879, ch 59, § 33; CL 1887, § 815; RPolC 1903, § 1109; RC 1919, § 6124; SDC 1939, § 58.0818.



§ 8-10-3 Township funds remitted by county treasurer.

8-10-3. Township funds remitted by county treasurer. The county treasurer shall periodically remit any funds that have been received for the township to the depository designated by the township. The county auditor shall send to the township treasurer a statement showing the exact source and amount of such funds.

Source: SL 1872-3, ch 51, § 77; PolC 1877, ch 23, § 68; SL 1883, ch 112, subch 1, § 73; CL 1887, § 785; RPolC 1903, § 1079; SL 1907, ch 102, § 1; SL 1915, ch 299, § 1; SL 1917, ch 370; RC 1919, § 6101; SDC 1939, § 58.0704; SL 1959, ch 449; SL 1989, ch 71.



§ 8-10-4 Repealed.

8-10-4. Repealed by SL 1974, ch 69, § 2.



§ 8-10-5 Selection of township depository--Exoneration of treasurer for losses in depositedfunds.

8-10-5. Selection of township depository--Exoneration of treasurer for losses in deposited funds. A bona fide deposit of township funds in the name of the township in any bank or depository selected by a majority of the township voters, present and voting at any annual township meeting, shall relieve the township treasurer from liability and loss of such deposited funds through the insolvency of such depository or depositories while said funds were on deposit therein. The board of supervisors of any township shall select depositories for township funds upon the failure or refusal of the voters to select depositories at such annual township meeting, and if so selected by the board of supervisors the township treasurer shall be likewise relieved from liability in like manner as if such depository had been selected by the voters. The depository selected in either manner shall be a bank or banks or a federally chartered credit union within the State of South Dakota. If no depository is otherwise designated it shall be designated by the treasurer, with the same effect as if otherwise designated.

Source: SL 1883, ch 112, subch 1, § 38; CL 1887, § 743; RPolC 1903, § 1035; SL 1913, ch 283, § 1; RC 1919, § 6098; SL 1925, ch 292; SL 1931, ch 262; SDC 1939, § 58.0701; SL 1949, ch 431, § 1; SL 1987, ch 71, § 4.



§ 8-10-6 Purposes for which township funds expended.

8-10-6. Purposes for which township funds expended. The following shall be deemed township charges:

(1) The compensation of township officers for services rendered their respective township;

(2) Contingent expenses necessarily incurred for the use and benefit of the township;

(3) The money authorized to be raised by the vote of the township meeting for any township purpose;

(4) Every sum directed by law to be raised for any township purpose;
but no tax for township purposes shall exceed the amount voted to be raised at the annual meeting.

Source: SL 1883, ch 112, subch 1, § 100; CL 1887, § 813; RPolC 1903, § 1107; RC 1919, § 6122; SDC 1939, § 58.0815.



§ 8-10-7 Expenditures exceeding maximum tax levy unlawful--Contracts void--Liability ofofficer authorizing contract--Recording of dissent.

8-10-7. Expenditures exceeding maximum tax levy unlawful--Contracts void--Liability of officer authorizing contract--Recording of dissent. It shall be unlawful for the officers of any civil township, unless specially and expressly authorized by law, to contract any debt or incur any pecuniary liability for the payment of either the principal or interest for which, during the current year or any subsequent year, it will be necessary to levy on the taxable property of such township, a higher rate of tax than the maximum rate prescribed by law; and every contract made in contravention of the provisions of this section shall be null and void in regard to any obligation imposed on the corporation on behalf of which such contract purports to be made; but every such officer, who makes or participates in making or authorizes the making of any such contract, shall be held individually liable for its performance; and every such officer present when any such unlawful contract was made or authorized to be made, shall be deemed to have made or to have participated in making, or to have authorized the making of the same, as the case may be, unless he dissented therefrom and entered or caused to be entered such dissent on the records of such township.

Source: SL 1897, ch 28, § 140; RPolC 1903, § 2243; RC 1919, § 6957; SDC 1939, § 58.0816.



§ 8-10-8 Township expenditures limited by annual tax levy.

8-10-8. Township expenditures limited by annual tax levy. No township has power to contract debts or make expenditures for any one year in excess of the amount of taxes assessed for such year, without having been authorized by a majority of the voters of such township.

Source: SL 1883, ch 112, subch 1, § 115; CL 1887, § 829; RPolC 1903, § 1136; RC 1919, § 6050; SDC 1939, § 58.0304.



§ 8-10-9 Proration of appropriations for more than one year.

8-10-9. Proration of appropriations for more than one year. In all cases where appropriations of money have heretofore or may hereafter be made for periods longer than one year, it shall be unlawful for the person or persons whose duty it is to expend such appropriation, to audit, expend, or contract to pay more money in any one year than a pro rata share thereof; that is, the expenditures for one year shall never exceed the proportion which one year of time bears to the whole time, unless otherwise expressly provided.

Source: SL 1890, ch 108, § 1; RPolC 1903, § 310; RC 1919, § 6959; SDC 1939, § 58.0805.



§ 8-10-10 Verified statement required for claim against township--False verification as perjury.

8-10-10. Verified statement required for claim against township--False verification as perjury. Before any account, claim, or demand against any township for any property or services for which such township is liable shall be audited or allowed by the board or officers authorized by law to audit and allow the same, the person in whose favor such account, claim, or demand exists, or his agent, shall reduce the same to writing in items and shall verify that such account, claim, or demand is just and true, that the money therein charged was actually paid for the purposes therein stated, or that the property therein charged was actually delivered or used for the purposes therein stated and was of the value therein charged, or that the services therein charged were actually rendered and of the value therein charged, or in case such services were official, for which fees are prescribed by law, then that the fees or amounts charged therefor are such as are allowed by law, and that no part of such account, claim, or demand has been paid.

Every person who knowingly swears falsely to the verification required by this section, shall be guilty of perjury and punished accordingly.

Source: SL 1883, ch 112, subch 1, §§ 87, 88; CL 1887, §§ 800, 801; RPolC 1903, §§ 1094, 1095; RC 1919, §§ 6113, 6114; SDC 1939, §§ 58.0806, 58.9905; SL 1981, ch 43, § 11.



§ 8-10-11 Officer before whom verification made--Personal representatives not required toverify.

8-10-11. Officer before whom verification made--Personal representatives not required to verify. The verification required by § 8-10-10, may be made before any officer authorized to administer oaths, or before any member of the board to which the account, claim, or demand shall be presented to be audited, and every member of such board is authorized to administer the proper oath in such case; in case any such account, claim, or demand shall be made or presented by any personal representative on behalf of the estate of a deceased person, he shall not be required to verify the same, but may prove the same otherwise to the satisfaction of the board.

Source: SL 1883, ch 112, subch 1, § 88; CL 1887, § 801; RPolC 1903, § 1095; RC 1919, § 6114; SDC 1939, § 58.0807.



§ 8-10-12 Examination and allowance of verified claims by township board.

8-10-12. Examination and allowance of verified claims by township board. Whenever an account, claim, or demand against any township shall have been verified in the manner prescribed in this chapter, the board to which the same shall be presented may receive and consider the same and may allow or disallow the same in whole or in part, as to such board shall appear just or lawful, saving to the claimant the right of appeal.

Source: SL 1883, ch 112, subch 1, § 89; CL 1887, § 802; RPolC 1903, § 1096; RC 1919, § 6115; SDC 1939, § 58.0808.



§ 8-10-13 Verification not required for salaries and jurors' and witnesses' claims.

8-10-13. Verification not required for salaries and jurors' and witnesses' claims. The provisions of §§ 8-10-10 to 8-10-12, inclusive, shall not apply to any claim or demand for an annual salary or per diem of jurors or witnesses fixed by or in pursuance of any statute.

Source: SL 1883, ch 112, subch 1, § 87; CL 1887, § 800; RPolC 1903, § 1094; RC 1919, § 6113; SDC 1939, § 58.0806.



§ 8-10-14 Allowance of claim without verification as misdemeanor.

8-10-14. Allowance of claim without verification as misdemeanor. Any member of a township board who shall audit and allow any account, claim, or demand, required by this title to be itemized and verified, without the same having been first duly itemized and verified, shall be guilty of a Class 2 misdemeanor.

Source: SL 1883, ch 112, subch 1, § 90; CL 1887, § 803; RPolC 1903, § 1097; RC 1919, § 6116; SDC 1939, § 58.9906; SL 1981, ch 43, § 12.



§ 8-10-15 Auditing of accounts payable--Clerk of the township replacing absent supervisor.

8-10-15. Auditing of accounts payable--Clerk of the township replacing absent supervisor. The board of supervisors shall audit all accounts payable by the township; if for any cause there are not three supervisors present, the chairman, or in his absence either of the supervisors, may notify the clerk of the township, who, together with the supervisors present, shall make a board of three; and the board so constituted shall have authority to act as such board.

Source: SL 1872-3, ch 51, § 68; PolC 1877, ch 23, § 43; SL 1883, ch 112, subch 1, § 77; CL 1887, § 790; RPolC 1903, § 1084; RC 1919, § 6105; SDC 1939, § 58.0801; SL 1974, ch 153, § 6.



§ 8-10-16 Time of meetings for allowance of accounts--Statement of amount allowed.

8-10-16. Time of meetings for allowance of accounts--Statement of amount allowed. The board of supervisors shall meet on the last Tuesday of February and on the last Tuesday of October in each year, and at such other times as it deems necessary and expedient, for the purpose of auditing and settling all charges against the township; and it shall state on each account the amount allowed by it; but no allowance shall be made for any account which does not specifically state each item of the same and the nature thereof.

Source: SL 1872-3, ch 51, § 69; PolC 1877, ch 23, § 44; SL 1883, ch 112, subch 1, § 78; SL 1887, ch 155, § 5; CL 1887, § 791; RPolC 1903, § 1085; RC 1919, § 6106; SDC 1939, § 58.0802.



§ 8-10-17 Warrants for accounts allowed.

8-10-17. Warrants for accounts allowed. The amount of any account audited and allowed by the board of supervisors, and the amount of any account voted to be allowed at any township meeting shall be paid by the treasurer on the warrant of such board signed by the chairman and countersigned by the clerk; and all warrants issued to any person by the board for any sum due from the township shall be receivable in payment of township taxes.

Source: SL 1872-3, ch 51, § 73; PolC 1877, ch 23, § 48; SL 1883, ch 112, subch 1, § 82; CL 1887, § 795; RPolC 1903, § 1089; RC 1919, § 6110; SDC 1939, § 58.0707.



§ 8-10-18 Endorsement of warrant for payment by depository.

8-10-18. Endorsement of warrant for payment by depository. Every warrant for the payment of money issued by any township, which is not registered because of lack of funds with which to pay such warrant, shall be countersigned by the treasurer of such township, who shall also endorse on such warrant an order to the depository, by which such warrant is to be paid, to pay such warrant to the order of the payee and charge the same to the account of such treasurer. Such warrant so countersigned and endorsed shall have the same force and effect as a check drawn by said treasurer upon such depository. No such warrant shall be paid by the depository unless so countersigned and endorsed by such treasurer. No warrant shall be countersigned by the treasurer so long as there are any registered warrants outstanding.

Source: SL 1953, ch 500; SDC Supp 1960, § 45.1438.



§ 8-10-19 Register of warrants not paid on presentation--Data entered.

8-10-19. Register of warrants not paid on presentation--Data entered. The township treasurer shall keep a suitable registry to be provided at the expense of the township in which he shall enter the warrants he cannot pay for want of funds when presented to him for payment, which registry shall show in a column arranged for that purpose the number, date, and amount of each warrant presented, the particular fund upon which the same is drawn, the date of presentation, the name and address of the person in whose name the same is registered, the date of payment when made, the amount of interest and the total amount paid thereon, with the date when notice to the person in whose name such warrant is registered is mailed as hereinafter provided.

Source: SL 1883, ch 112, subch 1, § 76; CL 1887, § 788; RPolC 1903, § 1082; RC 1919, § 6104; SDC 1939, § 58.0708.



§ 8-10-20 Warrants paid in order of presentation--Endorsement of warrants not paid--Interestrate.

8-10-20. Warrants paid in order of presentation--Endorsement of warrants not paid--Interest rate. All warrants upon the township treasurer shall be paid out of the fund on which they were drawn in the order of presentation. Whenever any warrant is presented to the treasurer for payment and there are no funds in the treasury appropriated for that purpose, the treasurer shall enter the warrant in the warrant register for payment, in the order of presentation. On each warrant registered he shall endorse the registry number, date of registration and the words "not paid for want of funds," and sign the endorsement as treasurer. The warrant when endorsed shall bear interest at a rate to be negotiated by the parties from that date until paid, but the holder of any warrant may not be required to register it.

Source: SL 1874-5, ch 74, §§ 1 to 3; PolC 1877, ch 50, §§ 1 to 3; CL 1887, §§ 1671 to 1673; SL 1893, ch 57, § 1; RPolC 1903, §§ 2251 to 2253; SL 1913, ch 359; RC 1919, §§ 6973 to 6975; SL 1927, ch 149; SDC 1939, § 58.0708; SL 1983, ch 28, § 16.



§ 8-10-21 Call of registered warrants for payment--Termination of interest.

8-10-21. Call of registered warrants for payment--Termination of interest. All such registered warrants shall be paid in the order of their registration and it shall be the duty of every such treasurer as soon as money sufficient for the payment of such warrants is received to the credit of the particular fund upon which the same are drawn, immediately to notify, by mail, the persons in whose names the same are drawn, or if he shall receive written notice from some other person that he is the holder of any such warrant, then the treasurer shall notify such other person; and thereupon interest upon such warrants shall cease and the treasurer shall pay and cancel such warrants upon presentation thereof.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 58.0708.



§ 8-10-22 Tax levy for annual payment of interest on warrants.

8-10-22. Tax levy for annual payment of interest on warrants. The board of supervisors of any organized township may determine by resolution that interest shall be paid annually on all outstanding registered warrants of such township. When it has been so determined said board shall, at the time and in the manner provided for the levy of taxes, make a separate and special levy of a tax sufficient to pay one year's interest on each township warrant, which according to the computation of the board will be outstanding and unpaid on the anniversary of the date thereof during the next calendar year. Such levy may be made in addition to the maximum levy otherwise allowed by law, and shall be certified by the county auditor, placed on the tax roll, and collected by the county treasurer as other taxes, which funds derived from such levy shall be kept separate and apart from other tax collections and shall be used for the purpose of paying interest on warrants as provided in § 8-10-23.

Source: SL 1933, ch 160, §§ 1, 2; SDC 1939, § 58.0709.



§ 8-10-23 Call of warrants for annual payment of interest.

8-10-23. Call of warrants for annual payment of interest. As soon as there is sufficient money in such special warrant interest fund to pay one year's interest on one or more outstanding warrants, the township treasurer shall notify the holder of the oldest registered warrant or warrants to present the same for payment of interest, and such treasurer shall continue to call all outstanding warrants for payment of interest in the order of registration as rapidly as funds are available therefor. No warrant shall, however, be called for payment of interest until the same shall have been registered for at least one year.

Source: SL 1933, ch 160, § 2; SDC 1939, § 58.0709.



§ 8-10-24 Loss of priority by failure to present warrant for annual interest.

8-10-24. Loss of priority by failure to present warrant for annual interest. Any warrant holder who shall fail to present his warrant to the treasurer within thirty days after the treasurer shall have mailed him written notice to present the same, addressed to such holder's last known address, shall lose his right to payment in the order provided in § 8-10-23, and no holder of a registered warrant shall be entitled to payment in the order provided in § 8-10-23 unless he shall first have filed with the treasurer a description of the warrant or warrants held by him and his name and post office address.

Source: SL 1933, ch 160, § 2; SDC 1939, § 58.0709.



§ 8-10-25 Endorsement of interest payments on warrant--Priority preserved though interest notpaid.

8-10-25. Endorsement of interest payments on warrant--Priority preserved though interest not paid. All interest payments shall be endorsed by the treasurer on the back of the warrant and the warrant holder shall execute and deliver duplicate receipts for such payment to the treasurer, who shall retain one and deliver the other forthwith to the township clerk. All registered warrants, together with interest earned, but not paid, under the provisions of § 8-10-23, shall continue to be paid in the order of their registration as provided by law.

Source: SL 1933, ch 160, §§ 2, 3; SDC 1939, § 58.0709.



§ 8-10-26 Township exempt from execution--Payment of judgment by treasurer--Tax levy forpayment of judgment.

8-10-26. Township exempt from execution--Payment of judgment by treasurer--Tax levy for payment of judgment. No execution shall be issued upon any judgment for the recovery of money against the township, in any action or proceeding prosecuted by or against it, in its own name or the name of any of its officers for and on its behalf, but the same, unless reversed or stayed on appeal, shall be paid by the treasurer upon demand and the delivery to him of a properly executed satisfaction of such judgment, if there is sufficient money in the treasury for that purpose not otherwise appropriated. If sufficient funds are not available to pay such judgment, the amount due thereon, with interest, shall be added to the next ensuing tax levy, to be certified and collected as other township taxes are certified and collected, and such judgment shall be paid as soon as sufficient taxes have been collected to pay the same.

Source: SL 1872-3, ch 51, §§ 89, 90; PolC 1877, ch 23, §§ 77, 78; SL 1883, ch 112, subch 1, §§ 98, 99; CL 1887, §§ 811, 812; RPolC 1903, §§ 1105, 1106; RC 1919, § 6121; SDC 1939, § 58.0813.



§ 8-10-27 Accounts maintained by treasurer--Exhibition to township board.

8-10-27. Accounts maintained by treasurer--Exhibition to township board. The township treasurer shall keep a true account of all money by him received by virtue of his office, and the manner in which the same is disbursed, in a book provided by the township for that purpose, and exhibit such account, together with his vouchers, to the township board at its regular meeting on the last Tuesday of February for adjustment.

Source: SL 1872-3, ch 51, § 76; PolC 1877, ch 23, § 67; SL 1883, ch 112, subch 1, § 72; CL 1887, § 784; RPolC 1903, § 1078; RC 1919, § 6100; SDC 1939, § 58.0703.



§ 8-10-28 Examination by board of accounts of treasurer and officers handling money.

8-10-28. Examination by board of accounts of treasurer and officers handling money. The board of supervisors shall, at its regular meeting on the last Tuesday of February in each year, examine and audit the accounts of the treasurer; and it shall audit the accounts of all other officers who are authorized by law to receive or disburse any money of the township by virtue of their offices.

Source: SL 1872-3, ch 51, § 70; PolC 1877, ch 23, § 45; SL 1883, ch 112, subch 1, § 79; CL 1887, § 792; RPolC 1903, § 1086; RC 1919, § 6107; SDC 1939, § 58.0803.



§ 8-10-29 Report of fiscal affairs by board--Reading and publication of report.

8-10-29. Report of fiscal affairs by board--Reading and publication of report. Such board shall make a report, stating in detail the items of account audited and allowed, the nature of each account, and the name of the person to whom such account was allowed, including a statement of the fiscal concerns of the township and an estimate of the sum necessary to meet the lawful expenditures of the ensuing year. Such report shall be produced and publicly read by the clerk at the next ensuing township meeting, and the whole or any portion of such report may be referred by order of the meeting to a committee, whose duty it shall be to examine the same and report thereon to such meeting. A majority of the township voters present at such meeting may cause such complete report, or any part thereof, to be published within ten days in a legal newspaper within the township or nearest to the township for one issue.

Source: SL 1872-3, ch 51, §§ 71, 72; PolC 1877, ch 23, §§ 46, 47; SL 1883, ch 112, subch 1, §§ 80, 81; CL 1887, §§ 793, 794; RPolC 1903, §§ 1087, 1088; RC 1919, §§ 6108, 6109; SL 1925, ch 291; SDC 1939, § 58.0804.



§ 8-10-30 Treasurer's annual financial statement--Contents--Filing.

8-10-30. Treasurer's annual financial statement--Contents--Filing. The township treasurer, within five days before the annual township meeting, shall prepare a report of the cash balance at the start of the fiscal year, receipts and disbursements for the fiscal year, and the cash balance and long-term debt as of the end of the fiscal year. The report shall be in the form prescribed by the auditor general. A copy of the report shall be filed with the township clerk and with the county auditor by the last day of March. Upon receiving a copy of the township annual report from the township treasurer, the county auditor shall forward a copy to the Department of Legislative Audit by the last day of April.

Source: SDC 1939, § 58.0705; SL 1994, ch 67; SL 2001, ch 40, § 1.



§ 8-10-31 Forfeiture by treasurer for neglect of duty.

8-10-31. Forfeiture by treasurer for neglect of duty. Every township treasurer, who refuses or neglects to comply with the provisions of §§ 8-10-3, 8-10-27, and 8-10-30, shall forfeit not more than two thousand dollars, to be recovered by a civil action in the name of the township, for its use and benefit in the circuit court. The amount shall be fixed by the jury trying the cause or by the court if no jury is impaneled.

Source: SL 1872-3, ch 51, § 79; PolC 1877, ch 23, § 70; SL 1883, ch 112, subch 1, § 75; CL 1887, § 787; RPolC 1903, § 1081; RC 1919, § 6103; SDC 1939, § 58.0706; SL 1981, ch 44, § 15.



§ 8-10-32 Township authorized to enter lease-purchase agreement to lease real or personalproperty.

8-10-32. Township authorized to enter lease-purchase agreement to lease real or personal property. The provisions of § 8-10-7 or 8-10-8 or any other provision of law notwithstanding, any township may enter into a lease-purchase agreement for a term of years, not exceeding ten, for the purchase or lease by the municipality of real or personal property. Any lease-purchase agreement for a term exceeding one year requires the approval of more than sixty percent of the members-elect of the board of supervisors.

Source: SL 1995, ch 37, § 3.






Chapter 11 - Township Bonds

§ 8-11-1 , 8-11-2. Repealed.

8-11-1, 8-11-2. Repealed by SL 1984, ch 43, § 131.



§ 8-11-3 Authorization, issuance and sale--Vote required.

8-11-3. Authorization, issuance and sale--Vote required. The governing body of the township, if authorized by law, may authorize, issue, and sell bonds as provided in chapter 6-8B, except that the election shall be conducted by a two-thirds vote of the registered voters present and voting at any annual township meeting or special township meeting called for that purpose.

Source: SL 1883, ch 112, subch 1, § 116; CL 1887, § 830; RPolC 1903, § 1137; SL 1911, ch 250, § 1; RC 1919, § 6133; SDC 1939, § 58.1101; SL 1963, ch 451, § 1; SL 1984, ch 43, § 66.



§ 8-11-4 Refunding bonds issued on judgment against township--Compromise with judgmentcreditor.

8-11-4. Refunding bonds issued on judgment against township--Compromise with judgment creditor. If a judgment has been recovered, either upon the principal or a defaulted coupon of any bond issued by any civil township, establishing the validity thereof in a court of competent jurisdiction, the governing body of the civil township may, by resolution passed and entered upon its records, declaring it to be for the best interests of the civil township, without submitting the matter to a vote of the voters thereof, issue the bonds of the civil township for the purpose of compromising the judgment. The bonds may be delivered to the judgment creditor upon the release by him of the judgment, and shall not exceed the amount due upon the judgment. The township may compromise and settle with the judgment creditor by the delivery of any lesser amount of bonds that the creditor may be willing to accept in settlement or for the release of the judgment. All bonds authorized by this section shall be issued and sold as provided in chapter 6-8B.

Source: SL 1903, ch 81, § 1; RC 1919, § 6997; SDC 1939, § 58.0814; SL 1984, ch 43, § 67.



§ 8-11-5 , 8-11-6. Repealed.

8-11-5, 8-11-6. Repealed by SL 1984, ch 43, § 131.



§ 8-11-7 Tax levy for retirement of bonds--Special fund.

8-11-7. Tax levy for retirement of bonds--Special fund. It shall be the duty of the board of supervisors at or before the issuing of any such bonds to provide by resolution or bylaw for an annual tax sufficient to pay the interest and also the principal thereof, when due, which resolution or bylaw shall be irrepealable until such bonds and interest are fully paid. All taxes so levied, when collected, shall be placed in a special fund and no part thereof shall be used for any other purpose than to pay the interest and principal of the bonds for which they are levied and collected.

Source: SL 1883, ch 112, subch 1, § 118; CL 1887, § 832; SD Const, art 13, § 5; SL 1899, ch 41, § 4; RPolC 1903, § 1139; RC 1919, §§ 6135, 6998; SDC 1939, § 58.1103.



§ 8-11-8 Investment of township debt service funds--Tax levy for bonds in debt service fund.

8-11-8. Investment of township debt service funds--Tax levy for bonds in debt service fund. Every civil township maintaining a debt service fund for the payment of outstanding bonds, shall keep the accumulations in such debt service fund deposited with lawful depositories or invested in registered warrants or bonds of any municipal or public corporation of the State of South Dakota, or bonds, notes, or other obligations issued by any federal land bank, federal intermediate credit bank, bank for cooperatives, or any or all of the federal farm credit banks, or obligations of the United States, or bonds of any joint stock land bank of the United States, or bonds or securities of any kind issued by the State of South Dakota and the interest accruing on such investment of the debt service fund shall be credited to such debt service fund. The board of any township may invest moneys in any debt service funds thereof in bonds or registered warrants of such township. Moneys in any debt service fund shall be invested only in such of the above-named securities as will become due and payable on or before the date when the bonds for the payment of which such debt service fund was created become due and payable, except bonds of the United States or of the State of South Dakota. When such debt service fund is invested in other bonds of such township, there shall be a levy of a tax upon the taxable property of such township of sufficient amount to pay the interest and also the principal thereof when due, and such tax when collected shall be returned to the debt service fund for that purpose.

Source: SL 1915, ch 277, § 1; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 58.1104; SL 1979, ch 37, § 3.



§ 8-11-9 to 8-11-14. Repealed.

8-11-9 to 8-11-14. Repealed by SL 1984, ch 43, § 131.









Title 9 - MUNICIPAL GOVERNMENT

Chapter 01 - Definitions And General Provisions

§ 9-1-1 Definition of terms.

9-1-1. Definition of terms. Terms used in this title, unless the context otherwise plainly requires, shall mean:

(1) "County," the county or counties wherein the municipality concerned or affected is located;

(2) "Elector(s)" or "qualified elector(s)," voter(s);

(3) General terms descriptive of an officer, act, proceeding, or thing shall have reference to a municipality concerned or affected;

(4) "Governing body," the board of trustees, the board of commissioners, or the common council, as the case may be, of a municipality concerned or affected;

(5) "Lot" includes parcel or tract of land;

(6) "Municipal corporation" or "municipality," all cities and towns organized under the laws of this state but shall not include any other political subdivisions;

(7) "Owner," as used in the chapters relating to local improvements, the grantee in the last deed of conveyance of any lot or parcel of land recorded in the office of the register of deeds of the county or counties in which the municipality is located, or his heirs or successors;

(8) Except as provided by § 9-13-13, any requirement for publication shall mean publication in the official newspaper of the municipality concerned or affected, if any; but if none, then, in a legal newspaper published in such municipality, if any; but if none, then, in any legal newspaper which serves such municipality;

(9) "Street" includes "avenue".

Personal service either within or without the state upon the person affected thereby by delivery of a copy of a notice required to be published shall be equivalent to the required publication.

Source: SL 1891, ch 87, § 1; RPolC 1903, § 1567; SL 1909, ch 110, § 19; RC 1919, §§ 6154, 6186, 6358, 6579; SDC 1939, § 45.0101; SL 1949, ch 178; SL 1961, ch 242; SL 1978, ch 60, § 9.



§ 9-1-2 Municipalities governed by title.

9-1-2. Municipalities governed by title. All municipalities organized under the provisions of this title shall be governed by the provisions of this title.

Source: SL 1890, ch 37, art I, § 4; RPolC 1903, §§ 1170, 1173; RC 1919, §§ 6155, 6156; SDC 1939, § 45.0104; SL 1975, ch 84.



§ 9-1-3 Judicial notice of municipal organization.

9-1-3. Judicial notice of municipal organization. The courts of this state shall take judicial notice of the existence of all municipalities organized under the general laws of this state and of any change of organization authorized thereby.

Source: SL 1890, ch 37, art I, § 5; RPolC 1903, § 1174; SL 1913, ch 119, § 5; RC 1919, § 6158; SDC 1939, § 45.0108.



§ 9-1-4 Corporate seal--Corporate name.

9-1-4. Corporate seal--Corporate name. Every municipality shall have and use a corporate seal, which it may change at pleasure.

It also shall have a corporate name and be styled the "city of ____" or the "town of ____," by which style it may exercise the powers conferred upon it.

Source: SL 1890, ch 37, art I, § 6; RPolC 1903, §§ 1175, 1436; SL 1913, ch 119, § 6; RC 1919, § 6161; SDC 1939, § 45.0106.



§ 9-1-5 Contracts to be authorized by governing body--Execution of contracts and other instruments--Delegation of authority.

9-1-5. Contracts to be authorized by governing body--Execution of contracts and other instruments--Delegation of authority. No contract of a municipality is valid unless the contract has been authorized by a vote of the governing body at a duly assembled meeting thereof.

Each written contract shall be executed in the name of the municipality by the mayor or president of the board of trustees, be countersigned by the auditor or clerk, and have the corporate seal attached. However, the governing body of a municipality may, by ordinance or resolution, delegate to any employee of the municipality the authority to enter into a contract on behalf of the municipality and to execute the contract and any other instrument necessary or convenient for the performance of the contract subject to the limitations delegated by the governing body.

Source: RPolC 1903, § 1332; SL 1909, ch 110, § 8; SL 1913, ch 119, § 67; RC 1919, § 6347; SL 1921, ch 297; SL 1925, ch 235; SDC 1939, § 45.0107; SL 2006, ch 34, § 1.



§ 9-1-6 Citizens' remedies to enforce requirements of title.

9-1-6. Citizens' remedies to enforce requirements of title. Any citizen and taxpayer residing within a municipality may maintain an action or proceeding to prevent, by proper remedy, a violation of any provision of this title.

Source: SL 1913, ch 119, § 134; RC 1919, § 6163; SDC 1939, § 45.0112.



§ 9-1-7 Existing rights unaffected--Remedies cumulative.

9-1-7. Existing rights unaffected--Remedies cumulative. The adoption of this code, except as otherwise specifically provided, shall not affect any then existing right or liability of or prosecution by any municipality, but any different applicable remedy provided shall be cumulative to existing remedies.

Source: SL 1890, ch 37, art I, § 7; RPolC 1903, § 1176; SL 1913, ch 119, § 7; RC 1919, § 6160; SDC 1939, § 45.0110.



§ 9-1-8 Repealed.

9-1-8. Repealed by SL 1981, ch 43, § 13.






Chapter 02 - Classes Of Municipalities

§ 9-2-1 Classes enumerated--Population groups.

9-2-1. Classes enumerated--Population groups. There shall be the following three classes of municipal corporations:

(1) Municipalities of the first class are municipal corporations with a population of five thousand and over;

(2) Municipalities of the second class are municipal corporations with a population between five hundred and five thousand;

(3) Municipalities of the third class are municipal corporations with a population of less than five hundred.
Source: SL 1899, ch 61, § 1; RPolC 1903, § 1179; RC 1919, §§ 6164 to 6167; SDC 1939, § 45.0102; SL 1992, ch 60, § 1.



§ 9-2-2 Population determined by census--Estimate by election totals after change of municipalboundaries.

9-2-2. Population determined by census--Estimate by election totals after change of municipal boundaries. For the purpose of classification the population of each municipality shall be determined by the last preceding federal census. Whenever the enumeration of such last preceding census was made with reference to territory substantially different from that embraced by the boundaries of the municipality, the governing body by resolution may authorize and direct its auditor or clerk to determine the population by filing in his office a certificate showing the whole number of persons who voted at the last preceding annual municipal election, which number multiplied by three shall constitute the population for the purpose of classification until the next federal census shall have been completed.

Source: SL 1899, ch 61, § 2; RPolC 1903, § 1180; SL 1913, ch 121; RC 1919, § 6168; SDC 1939, § 45.0103.



§ 9-2-3 Form of municipal government.

9-2-3. Form of municipal government. Each municipality shall be governed by a board of trustees, a mayor and common council, or by a board of commissioners. A city manager may serve with any of the forms of government.

Source: SDC 1939, § 45.0401; SL 1992, ch 60, § 2; SL 2000, ch 34, § 1.



§ 9-2-4 Form of government for existing municipalities continued.

9-2-4. Form of government for existing municipalities continued. The present form of government of existing municipalities shall continue until changed as provided by this title.

Source: RC 1919, § 6188; SDC 1939, § 45.0402.



§ 9-2-5 , 9-2-6. Repealed.

9-2-5, 9-2-6. Repealed by SL 1974, ch 118, § 200.



§ 9-2-7 Determination of number of inhabitants in wards.

9-2-7. Determination of number of inhabitants in wards. For the purpose of dividing a municipality into wards, the number of inhabitants shall be determined by subdivision 2-14-2(20). However, the governing body may, by resolution, authorize its auditor, clerk, or finance officer to determine the number of inhabitants by filing in his office a certificate showing the whole number of persons registered to vote in each ward of the municipality. That number multiplied by two shall constitute the number of inhabitants until the next federal census is completed.

Source: SL 1977, ch 68, § 14; SL 1981, ch 44, § 16.






Chapter 03 - Incorporation Of Municipalities

§ 9-3-1 Minimum population of municipalities.

9-3-1. Minimum population of municipalities. No municipality shall be incorporated which contains less than one hundred legal residents or less than thirty voters.

Source: PolC 1877, ch 24, § 2; CL 1887, § 1023; RPolC 1903, § 1418; SL 1909, ch 73; RC 1919, § 6172; SDC 1939, § 45.0302.



§ 9-3-1.1 Minimum distance from existing municipality--Exceptions.

9-3-1.1. Minimum distance from existing municipality--Exceptions. No municipality may be incorporated if any part of such proposed municipality lies within three miles of any point on the perimeter of the corporate limits of any incorporated municipality, unless the incorporated municipality refuses or fails to annex a territory which is contiguous to said incorporated municipality, and said contiguous territory has properly petitioned said municipality to be annexed thereto, as provided by § 9-4-1. However, a municipality may be incorporated that is within three miles of an incorporated municipality if the territory to be incorporated is in a different county and has a post office prior to incorporation.

Source: SL 1971, ch 54; SL 1987, ch 74.



§ 9-3-2 Survey and map showing proposed municipal boundaries--Affidavit of surveyor.

9-3-2. Survey and map showing proposed municipal boundaries--Affidavit of surveyor. Persons making application for the organization of a municipality shall first cause an accurate survey and map to be made of the territory intended to be embraced within the limits of such municipality showing the boundaries and area thereof and the accuracy of which shall be verified by the affidavit of the surveyor.

Source: PolC 1877, ch 24, § 1; CL 1887, § 1022; RPolC 1903, § 1417; RC 1919, § 6171; SDC 1939, § 45.0301.



§ 9-3-3 Census of proposed municipality--Contents--Verification.

9-3-3. Census of proposed municipality--Contents--Verification. Any person making application for the organization of a municipality shall cause an accurate census to be taken of the landowners and the resident population of the proposed municipality not more than thirty days previous to the time of presenting the application to the board of county commissioners. The census shall exhibit the name of each landowner and person residing in the proposed municipality and the number of persons belonging to each family as of a certain date. The census shall be verified by the affidavit of the person taking the census.

Source: SDC 1939, § 45.0302; SL 1999, ch 37, § 1.



§ 9-3-4 Survey, map, and census available for public inspection.

9-3-4. Survey, map, and census available for public inspection. Such survey, map, and census when completed and verified shall be left at some convenient place within such territory for a period of not less than thirty days for examination by those having an interest in such application.

Source: PolC 1877, ch 24, § 3; CL 1887, § 1024; RPolC 1903, § 1419; RC 1919, § 6173; SDC 1939, § 45.0303.



§ 9-3-5 Voters' petition as application for incorporation--Number of signers required--Contents of petition--Presentation to county commissioners.

9-3-5. Voters' petition as application for incorporation--Number of signers required--Contents of petition--Presentation to county commissioners. The application for incorporation shall be by a petition verified by the circulator and signed by not less than twenty-five percent of the qualified voters who are either registered voters in the proposed municipality or landowners in the proposed municipality who are also registered voters of this state. The application shall identify the type of government to be formed, the number of trustees, commissioners, or wards in the municipality, the boundaries and area according to the survey, and the resident population according to the census taken. The application shall be presented at the time indicated in the notice of the application or as soon thereafter as the board of county commissioners can receive and consider the application.

Source: SDC 1939, § 45.0304; SL 1987, ch 67, § 20; SL 1999, ch 37, § 2.



§ 9-3-6 County commissioners' order to incorporate municipality--Name--Date for election.

9-3-6. County commissioners' order to incorporate municipality--Name--Date for election. If the board, after proof by affidavit or oral examination of witnesses, is satisfied that the requirements of this chapter have been fully complied with, the board shall make an order declaring that the proposed municipality shall, with the assent of the qualified voters who are either registered voters in the proposed municipality or landowners in the proposed municipality who are also registered voters of this state, be an incorporated municipality by the name specified in the application. The name shall be different from that of any other municipality in this state. The board shall also include in the order a date for an election to be conducted pursuant to Title 12.

Source: SDC 1939, § 45.0305; SL 1999, ch 37, § 3.



§ 9-3-7 to 9-3-9. Repealed.

9-3-7 to 9-3-9. Repealed by SL 1999, ch 37, §§ 5 to 7.



§ 9-3-10 Balloting on question of incorporation--Majority required for incorporation.

9-3-10. Balloting on question of incorporation--Majority required for incorporation. The vote upon the question of incorporation of a territory shall be by ballot which conforms to a ballot for a statewide question except that the statement required to be printed on the ballot shall be prepared by the state's attorney.

If a majority vote in favor of the incorporation, such territory is deemed a municipality by the name and style specified in the order of incorporation of the board of county commissioners.

Source: CL 1887, § 1030; SL 1901, ch 74, § 1; RPolC 1903, § 1425; RC 1919, § 6179; SDC 1939, § 45.0309; SL 2006, ch 29, § 4.



§ 9-3-11 Canvass and return of votes to county commissioners.

9-3-11. Canvass and return of votes to county commissioners. After the vote is cast and canvassed, such inspectors shall make a verified statement showing the whole number of ballots cast, together with the number voting for and the number voting against incorporation and shall return the same to the board of county commissioners at its next session.

Source: CL 1887, § 1030; SL 1901, ch 74, § 1; RPolC 1903, § 1425; RC 1919, § 6180; SDC 1939, § 45.0310.



§ 9-3-12 County commissioners' order declaring municipality incorporated--Conclusiveeffect.

9-3-12. County commissioners' order declaring municipality incorporated--Conclusive effect. If satisfied of the legality of such election, the board of county commissioners shall make an order declaring that such municipality has been incorporated by the name adopted. Such order shall be conclusive of the fact of such incorporation in all suits by or against such municipality.

Source: CL 1887, § 1030; SL 1901, ch 74, § 1; RPolC 1903, § 1425; RC 1919, § 6180; SDC 1939, § 45.0310.



§ 9-3-13 Adjustment of claims and accounts between municipality and civil township.

9-3-13. Adjustment of claims and accounts between municipality and civil township. The board of county commissioners shall have full power to settle and adjust all claims and accounts existing between such municipality and the civil township or townships of which the same formed a part previous to its incorporation. It shall immediately proceed to settle and adjust such claims and accounts with due regard for the interests of all concerned.

Source: CL 1887, § 1030; SL 1901, ch 74, § 1; RPolC 1903, § 1425; RC 1919, § 6181; SDC 1939, § 45.0311.



§ 9-3-14 Recording and filing of canvass of votes on incorporation--Registry maintained bysecretary of state.

9-3-14. Recording and filing of canvass of votes on incorporation--Registry maintained by secretary of state. The officers of any municipality organized under this title shall cause to be filed within thirty days thereafter in the office of the register of deeds of the county a certified copy of the canvass of the votes showing the result of the election held to determine the question of such organization, which the register of deeds shall record, and shall also cause a like certificate to be filed in the Office of the Secretary of State, who shall file the same and keep a registry of the municipalities so organized.

Source: RPolC 1903, § 1177; SL 1913, ch 119, § 8; RC 1919, § 6162; SDC 1939, § 45.0105.



§ 9-3-15 , 9-3-16. Repealed.

9-3-15, 9-3-16. Repealed by SL 1974, ch 118, § 200.



§ 9-3-17 Term of office for elected officials.

9-3-17. Term of office for elected officials. Each official elected at the first election shall hold office until the first Monday in May next following or until a successor is elected and qualified.

Source: SDC 1939, § 45.0313; SL 1981, ch 44, § 17; SL 1986, ch 65; SL 1999, ch 37, § 4.



§ 9-3-18 Election by plurality at first election--Tie vote--Certificate as to persons elected.

9-3-18. Election by plurality at first election--Tie vote--Certificate as to persons elected. The person having the highest number of votes respectively for each office to be filled shall be declared elected. In case of a tie the inspectors of such election shall forthwith determine by lot which shall be deemed elected. The inspectors shall subscribe and certify a statement of the persons elected to fill the several offices in such municipality and file the same with the county auditor within ten days after the date of such election.

Source: PolC 1877, ch 24, § 16; CL 1887, § 1037; RPolC 1903, § 1432; SL 1905, ch 170; RC 1919, § 6183; SDC 1939, § 45.0313.



§ 9-3-19 Recording by county auditor of certificate of election.

9-3-19. Recording by county auditor of certificate of election. It shall be the duty of the county auditor to record in his office all certified statements concerning the election of officers, upon the organization of municipal corporations of the third class, required to be filed therein by the inspectors of such election.

Source: PolC 1877, ch 24, § 17; CL 1887, § 1038; RPolC 1903, § 1433; RC 1919, § 5953; SDC 1939, § 12.0909.



§ 9-3-20 Regularity of incorporation questioned only by state.

9-3-20. Regularity of incorporation questioned only by state. The regularity of the organization of any acting municipality shall be inquired into only in an action or proceeding instituted by or on behalf of the state.

Source: PolC 1877, ch 24, § 53; CL 1887, § 1078; RPolC 1903, § 1467; RC 1919, § 6159; SDC 1939, § 45.0111.



§ 9-3-21 Validation of prior incorporation of municipalities.

9-3-21. Validation of prior incorporation of municipalities. In all cases where application has, before July 1, 1939, been made for the organization of a municipality and such municipality has assumed to act as a municipality, the organization thereof is hereby in all things legalized, ratified, and declared valid, notwithstanding any errors, omissions, or informalities therein.

Source: SL 1907, ch 6; SL 1907, ch 8; RC 1919, § 6184; SDC 1939, § 45.0314; SL 1992, ch 60, § 2.



§ 9-3-22 Municipality for historical or educational purposes authorized--Recording of plat.

9-3-22. Municipality for historical or educational purposes authorized--Recording of plat. Any domestic corporation chartered under the laws of the State of South Dakota for historical or educational purposes, which qualifies as a tax exempt corporation under the laws of the State of South Dakota, may form and name a municipal corporation upon land owned by said corporation or in which it has a legal or equitable interest, by causing the same to be platted by a registered land surveyor and recording said plat in the office of the register of deeds of the county in which said land is located, in the same manner as other lands are platted and filed therein.

Source: SL 1970, ch 55, § 1.



§ 9-3-23 Name of historical or educational municipality.

9-3-23. Name of historical or educational municipality. Any such municipal corporation established under § 9-3-22 shall be named by the corporation forming the same and shall be known as an "historical municipality" or an "educational municipality."

Source: SL 1970, ch 55, § 6.



§ 9-3-24 Exemption of historical or educational municipality from usual requirements.

9-3-24. Exemption of historical or educational municipality from usual requirements. Said municipality may be organized without meeting the minimum population or other requirements for municipalities as required under this chapter, and only one resident need reside therein.

Source: SL 1970, ch 55, § 2.



§ 9-3-25 Governing board of historical or educational municipality--Rules and regulations.

9-3-25. Governing board of historical or educational municipality--Rules and regulations. The governing board of such municipality shall be the officers and directors of the corporation forming and organizing such municipality and the rules and regulations of the municipality shall be those as provided in the articles of incorporation and the bylaws of said corporation.

Source: SL 1970, ch 55, § 3.



§ 9-3-26 Public funds not distributed to historical or educational municipality--Exception.

9-3-26. Public funds not distributed to historical or educational municipality--Exception. Such municipality shall not be authorized to receive any state or local tax funds or any distribution from either state or local sources except such as are specifically provided under §§ 7-18-11 and 7-18-12, or any amendments thereto or similar laws hereafter enacted, for tourist, educational, and recreational activities.

Source: SL 1970, ch 55, § 4.



§ 9-3-27 Exemption of historical or educational municipality from public control.

9-3-27. Exemption of historical or educational municipality from public control. Such corporation shall not be subject to any management or control of the state except as specifically provided by the State Legislature or under the normal police powers of the local governmental subdivision in which it is situated.

Source: SL 1970, ch 55, § 5.



§ 9-3-28 Duration of historical or educational municipality--Active operation--Maintenanceof property--Loss of designation.

9-3-28. Duration of historical or educational municipality--Active operation--Maintenance of property--Loss of designation. A municipality incorporated pursuant to § 9-3-22 shall exist so long as the corporation maintains all lands, buildings, fences, fixtures, billboards, signs, and other improvements in good condition and repair, and is actively operating for the purposes for which it is incorporated, or until the corporation is dissolved in accordance with law. The municipality shall possess and maintain its historical or educational integrity of design, materials, and workmanship of the sites, buildings, structures, and objects that are located within the platted municipal corporation, including advertising and promotional signs. The municipality shall lose its historical or educational municipality designation if more than one-fourth of such properties possess any of the following conditions:

(1) Loss or disintegration of the roof or roofing materials;

(2) Loss of windows;

(3) Deterioration or missing siding material;

(4) Unstable foundations;

(5) Leaning severely from plumb; and

(6) Billboards or signs identifying, promoting, or advertising the municipality no longer conform to the requirements of chapter 31-29.

However, for the purposes of subdivision (6), the twelve continuous months required for determining a sign is abandoned does not apply.

Source: SL 2001, ch 41, § 1.



§ 9-3-29 Dissolution of municipal corporation by Department of Transportation or county.

9-3-29. Dissolution of municipal corporation by Department of Transportation or county. The South Dakota Department of Transportation or the county in which the historic or educational municipality is located may take action, pursuant to § 9-3-28, to dissolve the municipal corporation pursuant to the provisions of chapter 1-26.

Source: SL 2001, ch 41, § 2.






Chapter 03A - Townsite Locations On Federal Lands

§ 9-3A-1 Municipal governing bodies and circuit judges authorized to locate townsites underfederal law.

9-3A-1. Municipal governing bodies and circuit judges authorized to locate townsites under federal law. The governing boards of municipal corporations, through their designated officers, or the inhabitants thereof, with the approval of the governing board when authorized by federal law or regulation, or a circuit judge for the county in which an unincorporated town is situated, on petition of fifty percent of the resident freeholders in any unincorporated town, in trust for the several use and benefit of the municipality and the occupants thereof according to their respective interests in accordance with this chapter and federal statutes and regulations of appropriate federal agencies pertaining thereto, are authorized and it shall be their duty to acquire, enter, survey, dedicate, plat, make, and file all petitions, applications, statements, and transcripts necessary to acquire public land available, or made available, for townsites under the provisions of Title 43 of the United States Code, Chapter 17 thereof, relating to townsites on public lands.

Source: SL 1881, ch 105, § 1; SL 1881, ch 135, § 1; CL 1887, § 1168; RPolC 1903, § 1570; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 1.



§ 9-3A-2 Subscription of funds to enter townsite--Repayment.

9-3A-2. Subscription of funds to enter townsite--Repayment. If at any time the petition is presented as provided for in § 9-3A-1 there is not in the treasury of the municipality moneys sufficient to pay for the land settled upon and occupied, the municipal authorities or the judge, as the case may be, may raise by subscription or otherwise sufficient funds to pay for said land and costs of entering the same, and any and all sums so advanced for such purpose shall be repaid in the manner provided for in § 9-3A-7.

Source: SL 1881, ch 135, § 2; CL 1887, § 1169; RPolC 1903, § 1571; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 2.



§ 9-3A-3 Duty of municipal authorities or judge to dispose of trust.

9-3A-3. Duty of municipal authorities or judge to dispose of trust. When the municipal authorities or the judge shall have entered at the proper land office the land, or any part thereof so settled and occupied as the site of such municipality, it shall be the duty of such municipal authorities or judge, his or their successors, to dispose of the trust so created and conferred by said act of Congress in the manner hereinafter specified.

Source: SL 1881, ch 135, § 3; CL 1887, § 1170; RPolC 1903, § 1572; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 3; SL 1992, ch 60, § 2.



§ 9-3A-4 Conveyance of lots to occupants or successors--Execution and acknowledgment ofdeeds.

9-3A-4. Conveyance of lots to occupants or successors--Execution and acknowledgment of deeds. Any such municipal authorities or judge shall, subject to the provisions of this chapter, by a good and sufficient deed of conveyance grant and convey the title to each and every block, lot, share, or parcel of the same to the person, persons, associations, or corporations who shall occupy or possess or be entitled to the right of possession or occupancy thereof, according to several rights and interests of the respective claimants in or to the same as they existed in law or equity at the time of the entry of such lands, or to the heirs or assigns of such claimants. Every such deed of conveyance made by such municipal authorities or judge pursuant to the provisions of this chapter shall be so executed and acknowledged as to admit the same to be recorded.

Source: SL 1881, ch 135, § 4; CL 1887, § 1171; RPolC 1903, § 1573; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 4.



§ 9-3A-5 Notice of townsite entry to be posted--Direction to occupants to file verifiedstatements of occupancy.

9-3A-5. Notice of townsite entry to be posted--Direction to occupants to file verified statements of occupancy. Within thirty days after the entry of such lands, or if entered before July 1, 1971, on or before July 31, 1971, such authorities or judge so entering the same, shall give posted notice of entry in such municipality and publish notice thereof once each week for at least two consecutive weeks in the county where such land is situated. Such notice shall contain an accurate description of the lands so entered as stated in the certificate of entry or duplicate receipt for the purchase money thereof. Such notice shall direct that each and every person, association, or corporation claiming to be an occupant or to have, possess, or be entitled to the right of possession or occupancy of such lands, or any lot, share, or parcel thereof, shall within sixty days from the date of the first publication or posting of such notice, in person or by his, her or their or its duly authorized agent or attorney, sign a statement in writing containing an accurate description of the particular lot, lots, parcel, or parcels of land in which he, she, they or it claim to have an interest; and the specified right, interest or estate so claimed therein, the character and value of the improvements thereon, and how occupied or possessed by such claimant, and for how long a time, and any other matter or thing illustrating or supporting such claimant's right to a deed of the tract so described, such statement to be verified by the affidavit of the party or parties signing the same.

Source: SL 1881, ch 135, § 7; CL 1887, § 1174; RPolC 1903, § 1576; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 5; SL 1972, ch 33, § 4; SL 1992, ch 60, § 2.



§ 9-3A-6 Time allowed to occupants to file statements--Claims barred by failure to file.

9-3A-6. Time allowed to occupants to file statements--Claims barred by failure to file. Every person claiming to be entitled to such land or any part thereof, or his duly authorized agent or attorney, shall within sixty days after the first publication of such notice, sign a written statement containing an accurate description of the parcel or parts in which he claims to have an interest and the specific right, interest or estate which he claims to be entitled to receive and shall deliver the same to such authorities or judge; and any person failing to sign and deliver such statement within the time herein specified, shall as against adverse claimants, be forever barred from the right of claiming or recovering such lands, or any estate or interest therein in any court.

Source: SL 1971, ch 69, § 6.



§ 9-3A-7 Account of expenses filed--Prorata payment by land claimants.

9-3A-7. Account of expenses filed--Prorata payment by land claimants. As soon as may be after the expiration of sixty days from the time of the first published notice required by § 9-3A-5, the authorities or judge holding the title to lands described in such notice shall make a written statement, containing a true account of moneys expended in the acquisition of the title and the administration of the trust, including moneys paid for the purchase of such lands, all necessary traveling expenses, posting and publishing notices, serving summons, subpoenas, and other processes and all other necessary expenses incident to such trust, and also an account of charges for services rendered as such trustee. The whole amount of such statement of account shall be a charge in favor of the trustee upon the lands as held in trust and shall be paid pro rata by the claimants to such land, as their respective entitled shares thereof appear.

Source: SL 1971, ch 69, § 7.



§ 9-3A-8 Settlement of adverse claims.

9-3A-8. Settlement of adverse claims. In case there are adverse claimants to such lands or any part thereof, and the controversy is not settled by written agreement, it may be determined by submission in writing by the parties to reference or arbitration and by the written award of the arbitrators. If it is not so settled or determined within three months from the time of entry of such land, either claimant may commence an action against the other pursuant to chapter 15-3.

Source: SL 1971, ch 69, § 8.



§ 9-3A-9 Payment of share of expenses required before conveyance by municipal authoritiesor judge.

9-3A-9. Payment of share of expenses required before conveyance by municipal authorities or judge. Before any authorities or judge shall be required to execute, acknowledge, or deliver any deed of conveyance of land or any part thereof, as hereinbefore provided, to any person entitled to that deed, the person shall pay or tender to the authorities or judge the amount shown by the statement provided in § 9-3A-7, chargeable upon the same or that part to be conveyed, together with interest on each of the items of the account at the Category A rate of interest as established in § 54-3-16 from the date of each item, and also other amounts as are reasonable for preparing, executing, and acknowledging the deed and acknowledgment fees.

Source: SL 1971, ch 69, § 9; SL 1983, ch 28, § 19; SL 1984, ch 319, § 7.



§ 9-3A-10 Examination by municipal authorities or judge of claims to lots--Conveyances.

9-3A-10. Examination by municipal authorities or judge of claims to lots--Conveyances. After the expiration of sixty days from the date of the first publication of the notice required by § 9-3A-5, the municipal authorities or judge shall proceed to award the lot or lots, parcel or parcels of land as provided in this chapter and for that purpose shall as soon as practicable and as near as practicable in the order of the time of filing the claimant's statements, examine each and every claim, read proofs filed, and hear additional testimony if deemed advisable; and if the claim should be found to comply with the provisions of this chapter, and no adverse claim and notice of contest shall have been filed, the said municipal authorities or judge shall proceed forthwith to make such claimant or claimants a good and sufficient deed of conveyance for such lot or lots or parcels of land so claimed.

Source: SL 1881, ch 135, § 12; CL 1887, § 1179; RPolC 1903, § 1581; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 10.



§ 9-3A-11 Unclaimed lots conveyed to school board.

9-3A-11. Unclaimed lots conveyed to school board. When any lots or parcels of land within the limits of any municipality shall remain unclaimed, after the expiration of the time allowed by this chapter for filing of claimant's statements, it shall be the duty of the municipal authority or the judge to convey the lots or parcels of land so remaining unclaimed, by good and sufficient deed, to the Board of Education or district school board in which such municipality is situated, to be taken and disposed of by such Board of Education or district school board for school purposes, and for the exclusive use and benefit of the occupants of such townsite, under such limitations as are provided by this chapter.

Source: SL 1883, ch 114, § 1; CL 1887, § 1180; SL 1893, ch 165, § 1; RPolC 1903, § 1582; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 11; SL 1992, ch 60, § 2.



§ 9-3A-12 Sale of unclaimed lots in absence of school board.

9-3A-12. Sale of unclaimed lots in absence of school board. If there is no such Board of Education or district school board, then the municipal authorities or judge shall sell and dispose of the said unclaimed lots or parcels of land so remaining for school purposes, and for the exclusive use and benefit of the occupants of such townsite, under the directions, limitations, and provisions contained in this chapter.

Source: SL 1883, ch 114, § 2; CL 1887, § 1181; SL 1893, ch 165, § 2; RPolC 1903, § 1583; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 12.



§ 9-3A-13 Appraisement of lots to be sold.

9-3A-13. Appraisement of lots to be sold. The Board of Education, municipal authorities, or judge aforesaid shall appoint three competent and suitable freeholders of such municipality a board of appraisers, whose duty it shall be to make a careful inspection and examination of all the unclaimed lots or parcels of land aforesaid; and upon each of such lots or parcels of land they shall affix a reasonable and just valuation, and upon the completion of their appraisement they shall make and return a full and complete report of their proceedings and appraisement to the Board of Education, district school board, municipal authorities, or judge of the circuit court, which said report shall contain a full schedule of each and every lot or parcel of land remaining unclaimed, giving an exact description of said lots by their numbers and the numbers of their block, and all parcels of land not so numbered shall be described by metes and boundaries, and upon each lot or parcel of land separately they shall designate the valuation thereof as fixed by their appraisement. Said appraisement and report shall be subscribed and sworn to by at least two of said appraisers.

Source: SL 1883, ch 114, § 3; CL 1887, § 1182; SL 1893, ch 165, § 3; RPolC 1903, § 1584; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 13; SL 1992, ch 60, § 2.



§ 9-3A-14 Notice of sale at public auction.

9-3A-14. Notice of sale at public auction. The Board of Education, district school board, municipal authorities, or judge, shall within thirty days after the receipt of the aforesaid report of said board of appraisers give public notice that all such unclaimed lots or parcels of land, or so much thereof as may be considered for the best interest of the school district, will be sold at public auction to the highest bidder for cash, said notice to be given by publication in at least one newspaper of general circulation in the state once each week for at least two successive weeks immediately prior to such sale, specifying the time and place when said unclaimed lots or parcels of land will be sold, together with a description of the same as returned by the Board of Appraisers.

Source: SL 1883, ch 114, § 4; CL 1887, § 1183; SL 1893, ch 165, § 3; RPolC 1903, § 1585; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 14; SL 1972, ch 28, § 8.



§ 9-3A-15 Auction sale of unclaimed lots--Minimum price--Adjournment of sale--Private sale.

9-3A-15. Auction sale of unclaimed lots--Minimum price--Adjournment of sale--Private sale. At the time and place appointed in said notice the Board of Education, district school board, municipal authorities, or judge shall offer for sale at public auction subject to competitive bids all the lots and parcels of land, or so much thereof as may be considered for the best interest of the school district, returned by the report of said Board of Appraisers as unclaimed; provided, that no bid shall be received or lot or parcel of land sold for a less sum than the appraised valuation; and such sale shall continue open from day to day until all such lots or parcels of land, or so much thereof as may be considered for the best interest of the school district, shall have been offered for sale. Any lots or parcels of land remaining unsold at the close of such sale for want of bids equal to the appraised valuation thereof may thereafter be sold at private sale by said Board of Education, municipal authorities, or judge of the circuit court for a sum of money not less than the appraised valuation thereof, and not otherwise.

Source: SL 1883, ch 114, § 5; CL 1887, § 1184; SL 1893, ch 165, § 3; RPolC 1903, § 1586; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 15.



§ 9-3A-16 Conveyance fee required of purchaser--Combined conveyances.

9-3A-16. Conveyance fee required of purchaser--Combined conveyances. Any purchaser at such sale, in addition to the amount of purchase money paid for any lot, lots, or parcel of land shall pay to the Board of Education, district school board, municipal authorities, or judge the sum of five dollars as a fee for making, executing, and acknowledging a deed of conveyance therefor; and all such lots or parcels of land purchased by any one person may be conveyed to such purchaser in one deed, which fee shall be in full for all charges of conducting sale, giving notice, appointing appraisers, etc.

Source: SL 1883, ch 114, § 6; CL 1887, § 1185; SL 1893, ch 165, § 3; RPolC 1903, § 1587; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 16.



§ 9-3A-17 Proceeds of sale used for educational purposes.

9-3A-17. Proceeds of sale used for educational purposes. The proceeds derived from the sale of such lots or parcels of unclaimed land, after first paying the expenses of advertising, printing, and a per diem of not more than ten dollars per day to each member of the Board of Appraisers, for the days actually and necessarily employed by them in making such appraisements and report as aforesaid, and other expenses actually and necessarily incurred in the proper conduct and management of such sale, shall be immediately turned over at the close of said sale by the Board of Education or district school board, to be, by said treasurer, placed to the credit of a fund of said municipality to be used exclusively for the purchase of ground for school buildings, for the erection, enlarging, repairing, and furnishing of school buildings, and the payment of outstanding bonds, warrants, or other indebtedness contracted or created in the erection or construction of schoolhouses and procuring grounds. And if there be no such Board of Education or district school board, then the net proceeds of such sale of unclaimed lots or parcels of land shall be held by the municipal authorities or the judge of the circuit court, in trust, as a fund for the exclusive use and benefit of the occupants of such townsite for any purpose related to education.

Source: SL 1883, ch 114, § 7; CL 1887, § 1186; SL 1893, ch 165, § 4; RPolC 1903, § 1588; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 17; SL 1992, ch 60, § 2.



§ 9-3A-18 Selection of lands for public purposes--Purchase from occupants.

9-3A-18. Selection of lands for public purposes--Purchase from occupants. Whenever any portion of the public lands of the United States shall be entered at the proper land office as a townsite by the municipal authorities of any municipality, it shall be the duty of such municipal authorities to immediately select so much of said land for the use of said municipality as they shall deem necessary and proper for the purpose of public parks, public buildings, and public school buildings; provided, however, that they shall not select any lands settled upon and occupied as a townsite by individuals or corporations at the time of the entry of such townsite; provided further, that if at the time of such selection any of said lands are settled upon and occupied so as to entitle the claimant to a deed therefor, and the authorities deem it for the best interests of said municipality to obtain said parcels of land to complete their selection, or to have such selection in a compact form, the said municipal authorities are hereby authorized to pay a reasonable compensation for said lands so settled upon and occupied.

Source: SL 1895, ch 153, § 1; RPolC 1903, § 1591; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 18; SL 1992, ch 60, § 2.



§ 9-3A-19 Municipal share of expenses.

9-3A-19. Municipal share of expenses. The said municipality shall pay its proportionate share of the expenses as provided in § 9-3A-7.

Source: SL 1895, ch 153, § 2; RPolC 1903, § 1592; repealed by omission RC 1919; re-enacted SL 1971, ch 69, § 19.



§ 9-3A-20 Validation of past proceedings.

9-3A-20. Validation of past proceedings. All acts done by any such corporate authorities or judge and all proceedings had and taken before any county court, in accordance with the provisions of the Revised Political Code of 1903, Article 15, sections 1570 through 1593, inclusive, and amendments thereof, between January 1, 1919, and July 1, 1971, are hereby legalized and validated in all respects, and shall have the same force and effect as if the same had not been repealed by the Revised Code of 1919.

Source: SL 1971, ch 69, § 20.






Chapter 04 - Change Of Municipal Boundaries

§ 9-4-1 Annexation of territory on petition by voters and landowners.

9-4-1. Annexation of territory on petition by voters and landowners. The governing body of a municipality, upon receipt of a written petition describing the boundaries of any territory contiguous to that municipality sought to be annexed to that municipality, may by resolution include such territory or any part thereof within such municipality if the petition is signed by not less than three-fourths of the registered voters and by the owners of not less than three-fourths of the value of the territory sought to be annexed to the municipality.

For purposes of this section, the term, contiguous, includes territory separated from the municipality by reason of intervening ownership of land used as a golf course, railroad, or any land owned by the State of South Dakota or any subdivisions thereof.

Source: SL 1887, ch 104, § 1; CL 1887, § 1114; RPolC 1903, §§ 1375, 1508; RC 1919, § 6559; SDC 1939, § 45.2905; SL 1969, ch 183; SL 1975, ch 85; SL 1982, ch 71, § 2; SL 2009, ch 32, § 1.



§ 9-4-1.1 Municipalities authorized to enter into annexation and development agreements withlandowners.

9-4-1.1. Municipalities authorized to enter into annexation and development agreements with landowners. A municipality may enter into an agreement with any landowner specifying the conditions under which the landowner's property may be annexed pursuant to § 9-4-1 or developed.

Source: SL 2004, ch 102, § 2.



§ 9-4-2 to 9-4-4. Repealed.

9-4-2 to 9-4-4. Repealed by SL 1979, ch 47, §§ 13 to 15.



§ 9-4-4.1 Study required before annexation without petition.

9-4-4.1. Study required before annexation without petition. Except as provided by § 9-4-1, before a municipality may extend its boundaries to include contiguous territory, the governing body shall conduct a study to determine the need for the contiguous territory and to identify the resources necessary to extend the municipal boundaries.

Source: SDC 1939, § 45.2906 as added by SL 1955, ch 215, § 1; SDCL, § 9-4-3; SL 1979, ch 47, § 1.



§ 9-4-4.2 Resolution of intent to annex--Contents for large municipalities.

9-4-4.2. Resolution of intent to annex--Contents for large municipalities. Based on the study provided for in § 9-4-4.1, the governing body may adopt a resolution of intent to extend its boundaries. The resolution, in municipalities of one thousand or more as determined in the last federal census, shall contain the following:

(1) The description and boundaries of the territory to be annexed;

(2) That ample and suitable resources exist to accommodate the orderly growth or development of the contiguous territory;

(3) That municipal utilities and a major street network are considered in terms of the proposed boundary extension and that there is a definite timetable upon which municipal service will be extended into the contiguous territory;

(4) The approximate cost of the extended service to the residents of the contiguous territory and the municipality;

(5) The estimated difference in tax assessment rate for the residents in the contiguous territory;

(6) That exclusions and irregularities in boundary lines are not the result of arbitrariness;

(7) That there is reasonable present or demonstrable future need for annexing the contiguous territory; and

(8) That population and census data indicate that the municipality has or may experience growth or development beyond its present boundaries.
Source: PolC 1877, ch 24, § 48; CL 1887, § 1073; RPolC 1903, §§ 1378, 1379, 1462; RC 1919, § 6560; SDC 1939, § 45.2906; SL 1955, ch 215, § 1; SDCL, §§ 9-4-2, 9-4-3; SL 1979, ch 47, § 2; SL 1984, ch 52, § 1; SL 1988, ch 74, § 1.



§ 9-4-4.3 Notice of hearing on resolution to landowners and county auditor--Adoption.

9-4-4.3. Notice of hearing on resolution to landowners and county auditor--Adoption. Prior to adoption, copies of the resolution of intent with a notice of time and place of the public hearing shall be forwarded by certified mail to the affected landowners and the county auditor, who shall then forward the resolution of intent and notice of public hearing regarding the resolution of intent to the county commissioners. The notice shall be postmarked not less than ten days and not more than twenty days before the date of the public hearing. The resolution of intent may be adopted, pursuant to chapter 9-19, with or without amendments after the public hearing. The governing body shall utilize and rely upon the records of the county director of equalization for the purposes of determining the affected landowners.

Source: SDC 1939, § 45.2906 as added by SL 1955, ch 215, § 1; SDCL § 9-4-4; SL 1979, ch 47, § 3; SL 1984, ch 52, § 2; SL 2012, ch 54, § 1.



§ 9-4-4.4 Hearing on resolution of annexation--Notice to landowners and county auditor--Adoption of resolution--Contents.

9-4-4.4. Hearing on resolution of annexation--Notice to landowners and county auditor--Adoption of resolution--Contents. The governing body shall hold a public hearing to consider extension of its boundaries within sixty days of the adoption of the resolution of intent provided for in §§ 9-4-4.2 and 9-4-4.11. Prior to adoption of the resolution of annexation, a copy of the adopted resolution of intent and a notice of the time and place of the public hearing on the resolution of annexation shall be forwarded by certified mail to the affected landowners and the county auditor, who shall then forward the adopted resolution of intent and notice of public hearing regarding the resolution of annexation to the county commissioners. The notice shall be postmarked not less than ten days and not more than twenty days before the date of the public hearing. The governing body shall utilize and rely upon the records of the county director of equalization for the purposes of determining the affected landowners. The governing body may adopt an annexation resolution, containing the description and boundaries of the territory to be annexed, pursuant to chapter 9-19, within one hundred and twenty days of the public hearing. The governing body shall consider any objections to the resolution of annexation and the adopted resolution of intent, and may adopt the resolution of annexation with or without amendments, and may also add to the resolution of annexation any amendments to the resolution of intent. No amendment may be made affecting any property not described in the original resolution.

Source: SDC 1939, § 45.2906; SL 1955, ch 215, § 1; SDCL §§ 9-4-3, 9-4-4; SL 1979, ch 47, §§ 4, 5; SL 1984, ch 52, § 3; SL 1988, ch 74, § 3; SL 2012, ch 54, § 2.



§ 9-4-4.5 Petition for submission of annexation resolution to voters.

9-4-4.5. Petition for submission of annexation resolution to voters. The required number of voters residing in the combined area of the municipality and special annexation precinct may file within twenty days after the publication of the annexation resolution a petition with the municipal finance officer, requiring the submission of the annexation resolution to a vote of the voters of the combined area of the municipality and special annexation precinct for its rejection or approval.

Source: SL 1979, ch 47, § 6.



§ 9-4-4.6 Contents of referendum petition--Signatures--Verification.

9-4-4.6. Contents of referendum petition--Signatures--Verification. The petition shall contain the title of the resolution or the subject of the resolution and the date of its passage. The petition shall be signed by at least five percent of the registered voters residing in the combined area of the municipality and the special annexation precinct established pursuant to § 9-4-4.8. The percentage shall be based on the number of voters in the municipality at the last preceding general election. Each voter shall add to the voter's signature the voter's place of residence, including street and house number, if any, and the date of signing. The referendum petition shall be verified in the same manner as a petition to initiate a law except that the person verifying shall state that each person signing the petition is a resident and registered voter of the municipality or special annexation precinct. No signature on the petition is valid if signed more than six months prior to the filing of the petition.

Source: SL 1979, ch 47, § 8; SL 1983, ch 52, § 1; SL 1988, ch 63, § 4; SL 2000, ch 19, § 2.



§ 9-4-4.7 Time of election on annexation--Referendum provisions applicable.

9-4-4.7. Time of election on annexation--Referendum provisions applicable. The governing body shall within ten days after the presentation of a petition pursuant to § 9-4-4.5, fix a date for holding a special election, to be on a Tuesday not less than thirty nor more than fifty days from the date of the order of the governing body. If a petition is filed on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question shall be submitted at that annual municipal election. The special election shall be conducted pursuant to §§ 9-20-12 to 9-20-14, inclusive, and §§ 9-20-16 and 9-20-17 and shall be under the charge of the municipal finance officer.

Source: SL 1979, ch 47, § 10; SL 1981, ch 63; SL 1983, ch 53, § 1.



§ 9-4-4.8 Special precinct for area to be annexed--Registration lists.

9-4-4.8. Special precinct for area to be annexed--Registration lists. Upon the filing of a petition pursuant to § 9-4-4.5, the county commissioners of the county in which the area to be annexed lies, shall upon request of the municipal finance officer, establish a special election precinct comprising all of the registered voters residing in the area to be annexed. The county commission shall also submit the necessary registration lists to the municipal official in charge of the election at least one day prior to the election.

Source: SL 1979, ch 47, § 7.



§ 9-4-4.9 Vote required to approve annexation--Effective date.

9-4-4.9. Vote required to approve annexation--Effective date. The referred resolution so submitted shall become operative if approved by a majority of the votes cast, in the combined area of the municipality and special annexation precinct. If approved, it shall take effect upon completion of the canvass of the special election returns.

Source: SL 1979, ch 47, § 11.



§ 9-4-4.10 Proceedings to enforce terms of resolution of annexation or resolution of intent.

9-4-4.10. Proceedings to enforce terms of resolution of annexation or resolution of intent. Any person of the annexed area may institute proceedings in the circuit court to compel performance of any aspect of the resolution of intent or the resolution of annexation as finally adopted extending the municipal boundaries and services. The proceedings shall be instituted within seven years of the adoption of the resolution of annexation.

Source: SL 1979, ch 47, § 12; SL 1984, ch 52, § 4.



§ 9-4-4.11 Resolution of intent to annex--Contents for small municipalities.

9-4-4.11. Resolution of intent to annex--Contents for small municipalities. Based on the study provided for in § 9-4-4.1, the governing body may adopt a resolution of intent to extend its boundaries. The resolution, in municipalities of less than one thousand in population as determined in the last federal census, shall contain the following:

(1) The description and boundaries of the territory to be annexed;

(2) That ample and suitable resources exist to accommodate the orderly growth or development of the contiguous territory;

(3) The estimated difference in tax assessment rate for the residents in the contiguous territory;

(4) That exclusions and irregularities in boundary lines are not the result of arbitrariness;

(5) That there is reasonable present or demonstrable future need for annexing the contiguous territory; and

(6) That population and census data indicate that the municipality has or may experience growth or development beyond its present boundaries.
Source: SL 1988, ch 74, § 2.



§ 9-4-4.21 Transferred.

9-4-4.21. Transferred to § 9-4-4.11.



§ 9-4-5 Annexation of unplatted territory subject to approval by county commissioners.

9-4-5. Annexation of unplatted territory subject to approval by county commissioners. No such resolution describing unplatted territory therein may be adopted until it has been approved by the board of county commissioners of the county wherein such unplatted territory is situate. For the purposes of this section, unplatted territory is any land which has not been platted by a duly recorded plat or any agricultural land as defined in § 10-6-31.

Source: SDC 1939, § 45.2906 as added by SL 1955, ch 215, § 1; SL 1982, ch 71, § 1.



§ 9-4-6 Petition for exclusion of territory from municipality--Resolution of governing body.

9-4-6. Petition for exclusion of territory from municipality--Resolution of governing body. On petition in writing signed by not less than three-fourths of the legal voters and by the owners of not less than three-fourths in value of the property in any territory within any municipality being upon the border thereof and not being laid out into lots and blocks, the governing body may by resolution exclude such territory therefrom; provided, however, that if all the land sought to be excluded is more than one-half mile from any platted portion of the municipality, the petition in such case need be signed by the owner only.

Source: SL 1887, ch 104, § 2; CL 1887, § 1115; RPolC 1903, § 1509; RC 1919, § 6555; SDC 1939, § 45.2901; SL 1939, ch 191.



§ 9-4-7 Publication of petition for exclusion of territory.

9-4-7. Publication of petition for exclusion of territory. No final action shall be taken by the governing body upon any petition presented in pursuance of the provisions of § 9-4-6 until notice of the presentation of such petition has been given by the petitioners by publication at least once each week for two successive weeks.

Source: SL 1887, ch 104, § 3; CL 1887, § 1116; RPolC 1903, § 1510; RC 1919, § 6556; SDC 1939, § 45.2902.



§ 9-4-8 Petition to circuit court for exclusion of territory after refusal by governing body.

9-4-8. Petition to circuit court for exclusion of territory after refusal by governing body. Upon the failure of the governing body to grant the request contained in a petition presented in accordance with the provisions of §§ 9-4-6 and 9-4-7, for thirty days after the last publication of the notice or upon a refusal to grant such request, the petitioners may present their petition to the circuit court of the county in which such municipality or the greater portion of it is situated, by filing such petition with the clerk of courts.

Source: SL 1887, ch 104, § 4; CL 1887, § 1117; RPolC 1903, § 1511; RC 1919, § 6557; SDC 1939, § 45.2903.



§ 9-4-9 Service of notice of petition to circuit court--Hearing at term or in vacation.

9-4-9. Service of notice of petition to circuit court--Hearing at term or in vacation. Notice of filing pursuant to § 9-4-8 shall be served by the petitioners upon the mayor or president of the Board of Trustees, as the case may be, together with a notice of the time and place when and where a hearing will be had upon such petition, at least ten days before the date of such hearing.

The hearing on the petition may be had by the court at a regular or special term or in vacation.

Source: SL 1887, ch 104, § 4; CL 1887, § 1117; RPolC 1903, § 1511; RC 1919, § 6557; SDC 1939, § 45.2903.



§ 9-4-10 Court order for exclusion of territory--Dismissal of petition.

9-4-10. Court order for exclusion of territory--Dismissal of petition. If upon the hearing the court shall find that the request of the petitioners ought to be granted and can be granted without injustice to the inhabitants or persons interested, the court shall so order.

If the court shall find against the petitioners, the petition shall be dismissed at the cost of the petitioners.

Source: SL 1887, ch 104, § 5; CL 1887, § 1118; RPolC 1903, § 1512; RC 1919, § 6558; SDC 1939, § 45.2904.



§ 9-4-11 Recording of resolution or decree changing municipal boundaries--Effective date.

9-4-11. Recording of resolution or decree changing municipal boundaries--Effective date. Whenever the limits of any municipality are changed by a resolution of the governing body or by a decree of court it shall be the duty of the mayor or the president of the Board of Trustees to cause an accurate map of such territory, together with a copy of the resolution or decree duly certified, to be recorded in the office of the register of deeds of the county or counties in which such territory is situated, and thereupon such territory shall become and be a part of such municipality or be excluded therefrom as the case may be.

Source: SL 1887, ch 104, § 6; CL 1887, § 1119; RPolC 1903, § 1513; RC 1919, § 6563; SDC 1939, § 45.2908; SL 1955, ch 215, § 2.



§ 9-4-12 Annexation of territory near municipal airport prohibited--Exception.

9-4-12. Annexation of territory near municipal airport prohibited--Exception. No other municipality may annex any territory within one and one-quarter miles of any parcel of land operated as a municipal airport by an airport authority organized pursuant to chapter 50-6A. However, if the governing body of the airport-operating municipality consents, by resolution, to such a proposed annexation by another municipality, the provisions of this section do not apply to the extent of the waiver provided in the consent resolution of the airport-operating municipality.

Source: SL 2003, ch 42, § 1; SL 2005, ch 47, § 1.



§ 9-4-13 Annexation of territory near municipal airport between March 15, 2003 and July 1,2003 voidable.

9-4-13. Annexation of territory near municipal airport between March 15, 2003 and July 1, 2003 voidable. If any municipality other than a municipality that operates a municipal airport by an airport board organized pursuant to chapter 50-6 has annexed between March 15, 2003, and July 1, 2003, any territory within one and one-quarter miles of any exterior boundary of such a municipal airport, the governing body of the airport-operating municipality may, by resolution, within sixty days of the date of such annexation, void all or any portion of such annexation within one and one-quarter miles of the exterior boundary of such municipal airport.

Source: SL 2003, ch 42, § 2.



§ 9-4-14 Municipal airport outside corporate limits exempt from annexation restrictions--Extraterritorial jurisdiction--Application to property in another municipality.

9-4-14. Municipal airport outside corporate limits exempt from annexation restrictions--Extraterritorial jurisdiction--Application to property in another municipality. If a municipality operates an airport organized pursuant to Title 50 outside the corporate limits of the municipality, the restrictions of § 9-4-1 against annexation of noncontiguous territory do not apply to the annexation of the airport by such municipality. If the municipality annexes such airport, the municipality may exercise extraterritorial jurisdiction pursuant to chapter 11-6, but only to the extent of one and one-quarter miles of the exterior boundary of the airport property. Such one and one-quarter mile extraterritorial jurisdiction supercedes the three-mile extraterritorial jurisdiction of any other municipality or jurisdiction of any other governmental entity, except as provided in Title 50.

Such one and one-quarter mile extraterritorial jurisdiction does not include property located within the corporate limits of another municipality. However, the latter municipality may not allow any airport hazards as defined in Title 50 in its corporate limits within the one and one-quarter mile extraterritorial jurisdiction around the airport property.

Source: SL 2003, ch 42, § 3.






Chapter 05 - Annexation Of Contiguous Municipalities

§ 9-5-1 Petition by voters of municipality to be annexed--Agreement on terms of annexation--Resolutions of governing bodies.

9-5-1. Petition by voters of municipality to be annexed--Agreement on terms of annexation--Resolutions of governing bodies. No consolidation of contiguous municipalities may be considered unless fifteen percent of the registered voters of the municipality, based upon the total number of registered voters at the last preceding general election, desiring to be annexed to another who are also named as owners of real property in the tax list of the last preceding year, shall file with the municipal finance officer a petition requesting consolidation. When such petition has been filed the governing bodies of the municipalities concerned shall meet and fix the terms upon which the proposed annexation shall be made. If both governing bodies agree upon the proposed terms, they shall by identical resolutions so declare.

Source: SL 1951, ch 249, § 1; SL 1955, ch 214, § 1; SDC Supp 1960, § 45.29A01; SL 1987, ch 67, § 21.



§ 9-5-2 Publication of resolutions of annexation--Approval of voters required.

9-5-2. Publication of resolutions of annexation--Approval of voters required. All resolutions referred to in this chapter shall be adopted and be published and shall take effect as other resolutions provided that the proposed plan of consolidation shall not take effect unless approved by the voters of both municipalities at elections as hereinafter provided.

Source: SL 1951, ch 249, § 1; SL 1955, ch 214, § 1; SDC Supp 1960, § 45.29A01.



§ 9-5-3 Notice, conduct, and canvass of elections on annexation.

9-5-3. Notice, conduct, and canvass of elections on annexation. Such elections on the proposition of consolidating such contiguous municipalities as fixed and called by resolution shall be noticed, held, conducted, and canvassed as provided for a special or annual election as the case be.

Source: SL 1951, ch 249, § 2; SL 1955, ch 214, § 2; SDC Supp 1960, § 45.29A02.



§ 9-5-4 Waiting period after rejection of annexation by voters.

9-5-4. Waiting period after rejection of annexation by voters. If either election fails no other election on the same question shall be held sooner than three years after the effective date of said resolutions proposing the plan for annexation.

Source: SL 1951, ch 249, § 2; SL 1955, ch 214, § 2; SDC Supp 1960, § 45.29A02.



§ 9-5-5 Submission of question to voters of municipality to be annexed--Date of election.

9-5-5. Submission of question to voters of municipality to be annexed--Date of election. After the resolutions proposing the plan for annexation shall take effect, the municipality to be annexed shall, by resolution, submit the question of annexation to the voters of such municipality at a special election called for that purpose fixing the date thereof or at the next annual municipal election, provided that any such election shall be held within sixty days after the said resolutions proposing the plan for annexation shall take effect.

Source: SL 1951, ch 249, § 1; SL 1955, ch 214, § 1; SDC Supp 1960, § 45.29A01.



§ 9-5-6 Form of ballot on question of annexation.

9-5-6. Form of ballot on question of annexation. The proposition for consolidation of such contiguous municipalities shall be submitted to the voters thereof on a separate ballot and shall be so stated so as to enable each voter to vote for or against the proposed consolidation by making a cross (.) or check mark (.) in a square or circle preceding the phrase "For the annexation of (naming the municipality) to (naming the municipality)" or "Against the annexation of (naming the municipality) to (naming the municipality)."

Source: SL 1951, ch 249, § 3; SDC Supp 1960, § 45.29A03.



§ 9-5-7 Resolution declaring approval by voters of municipality to be annexed--Filing withannexing municipality--Submission to voters of annexing municipality--Date ofelection.

9-5-7. Resolution declaring approval by voters of municipality to be annexed--Filing with annexing municipality--Submission to voters of annexing municipality--Date of election. If a majority of the votes cast in the election held in the municipality desiring to be annexed are in favor of annexation, the governing body of the municipality shall so declare by resolution. A certified copy of the whole proceedings for the annexation shall be filed within ten days after the election with the auditor of the municipality to which the annexation is to be made. Upon the filing of the certified copy as provided in this section, the municipality to which annexation is to be made shall by resolution submit the question of annexation to the voters of the municipality at a special election called for that purpose fixing the date thereof within sixty days after the filing of the certified copy of the proceedings as provided in this section. If the filing is on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question shall be submitted at that annual municipal election.

Source: SL 1955, ch 214, § 1; SDC Supp 1960, § 45.29A01; SL 1983, ch 53, § 2.



§ 9-5-8 Resolution declaring approval by voters of annexing municipality--Filing andrecording of proceedings.

9-5-8. Resolution declaring approval by voters of annexing municipality--Filing and recording of proceedings. If a majority of the votes cast in the municipality to which annexation is to be made be in favor of annexation, the governing body of such municipality shall so declare by resolution. A certified copy of the whole proceedings of the annexation shall be filed with the auditor of such municipality and he shall file a certified copy of such proceedings and a certified copy of the proceedings of the municipality to be annexed with the secretary of state, and in the office of the register of deeds of the county, who shall record the same.

Source: SL 1951, ch 249, § 4; SL 1955, ch 214, § 3; SDC Supp 1960, § 45.29A04.



§ 9-5-9 Effective date of annexation--Implementing ordinance.

9-5-9. Effective date of annexation--Implementing ordinance. Except as otherwise provided in the plan for consolidation, when certified copies of the proceedings are so filed, the annexation shall be effective and complete and the municipality to which the annexation is made shall have the power, and it shall be its duty, to pass such ordinance as will carry into effect such annexation, and thereafter the municipality annexed shall be a part of the municipality to which the annexation is made.

Source: SL 1951, ch 249, § 5; SL 1953, ch 267; SDC Supp 1960, § 45.29A05.



§ 9-5-10 Proceedings to compel compliance with terms of annexation--Existing rights andliabilities preserved.

9-5-10. Proceedings to compel compliance with terms of annexation--Existing rights and liabilities preserved. Any citizen of the annexed municipality may maintain legal proceedings to compel the municipality and the governing body thereof, to which annexation is made, to execute such terms and conditions, but such annexation shall not affect or impair any rights or liabilities then existing for or against either of such municipalities, and they may be enforced as hereinafter provided.

Source: SL 1951, ch 249, § 6; SDC Supp 1960, § 45.29A06.



§ 9-5-11 Title to municipal property after annexation.

9-5-11. Title to municipal property after annexation. The municipality as enlarged by such consolidation shall have title to all real and personal property of both municipalities.

Source: SL 1951, ch 249, § 9; SDC Supp 1960, § 45.29A09.



§ 9-5-12 Assumption of municipal debts and obligations after annexation.

9-5-12. Assumption of municipal debts and obligations after annexation. All debts and obligations of the municipalities as enlarged by such consolidation, other than existing bonded indebtedness, shall be assumed and be paid by the municipality as enlarged by such consolidation.

Source: SL 1951, ch 249, § 10; SDC Supp 1960, § 45.29A10.



§ 9-5-13 Bonded indebtedness of annexing municipality--Tax levy--Property in annexedmunicipality exempt.

9-5-13. Bonded indebtedness of annexing municipality--Tax levy--Property in annexed municipality exempt. Except as otherwise provided in the plan for consolidation, all existing bonded indebtedness of the municipality to which annexation is made shall be paid by such municipality by a tax to be levied exclusively upon the property subject to taxation within the limits of the same as it existed prior to such annexation or as such original limits are changed, and none of the real estate or property embraced within the limits of the annexed municipality shall ever be subjected, in any way, to the payment of any part of said bonded indebtedness.

Source: SL 1951, ch 249, § 7; SDC Supp 1960, § 45.29A07.



§ 9-5-14 Bonded indebtedness of annexed municipality--Tax levy.

9-5-14. Bonded indebtedness of annexed municipality--Tax levy. Except as otherwise provided in the plan for consolidation, the existing bonded indebtedness of the municipality annexed shall be paid by such municipality; and the governing body of the municipality as it exists after annexation is authorized, and it is made its duty, to provide for the payment of such existing bonded indebtedness by the levy of taxes upon the property subject to taxation within the limits of such municipality so annexed, and to continue such tax from year to year so long as the same shall be necessary.

Source: SL 1951, ch 249, § 8; SDC Supp 1960, § 45.29A08.



§ 9-5-15 Enforcement of claims and demands against annexed municipality--Payment ofjudgments.

9-5-15. Enforcement of claims and demands against annexed municipality--Payment of judgments. Suits to enforce claims or demands existing at the time of annexation against the municipality annexed may be prosecuted or brought against the municipality to which annexation is made, and judgments obtained shall be paid as provided in § 9-5-12 for the payment of the indebtedness of such annexed municipality.

Source: SL 1951, ch 249, § 11; SDC Supp 1960, § 45.29A11.



§ 9-5-16 School districts consolidated on annexation.

9-5-16. School districts consolidated on annexation. Upon consolidation of contiguous municipalities as herein provided, the school districts thereof shall ipso facto be consolidated, the school district of the annexed municipality becoming a part of the school district of the annexing municipality.

Source: SL 1951, ch 249, § 12; SDC Supp 1960, § 45.29A12.



§ 9-5-17 Title to school district property after consolidation--Assumption of debts andobligations.

9-5-17. Title to school district property after consolidation--Assumption of debts and obligations. The school district as enlarged by such consolidation shall have title to all real and personal property of both school districts. All debts and obligations of the school districts as enlarged by such consolidation, other than existing bonded indebtedness, shall be assumed and paid by the school district as enlarged by such consolidation.

Source: SL 1951, ch 249, § 12; SDC Supp 1960, § 45.29A12.



§ 9-5-18 Bonded indebtedness of annexing school district--Tax levy--Property in annexeddistrict exempt.

9-5-18. Bonded indebtedness of annexing school district--Tax levy--Property in annexed district exempt. Except as otherwise provided in the plan for consolidation, all existing bonded indebtedness of the school district to which annexation is made shall be paid by such school district by a tax to be levied exclusively upon the property subject to taxation within the limits of the same as it existed prior to such annexation or as such original limits are changed, and none of the real estate or property embraced within the limits of the annexed school district shall ever be subjected in any way to the payment of any part of said bonded indebtedness.

Source: SL 1951, ch 249, § 12; SDC Supp 1960, § 45.29A12.



§ 9-5-19 Bonded indebtedness of annexed school district--Tax levy.

9-5-19. Bonded indebtedness of annexed school district--Tax levy. Except as otherwise provided in the plan for consolidation, the existing bonded indebtedness of the school district annexed shall be paid by such school district and the board of the school district as it exists after annexation is authorized, and it is made its duty, to provide for the payment of such existing bonded indebtedness by the levy of taxes upon the property subject to taxation within the limits of such school district so annexed and to continue such tax from year to year so long as the same shall be necessary.

Source: SL 1951, ch 249, § 12; SDC Supp 1960, § 45.29A12.



§ 9-5-20 Continuation in force of ordinances, contracts, rights and liabilities of annexedmunicipality and school district.

9-5-20. Continuation in force of ordinances, contracts, rights and liabilities of annexed municipality and school district. All ordinances, resolutions, contracts, franchises, obligations, rights, and liabilities of the annexed municipality or school district shall continue in force and effect the same as though no consolidation had occurred except as herein otherwise provided or except as completed, discharged, modified, repealed, or otherwise changed in the manner provided by law.

Source: SL 1951, ch 249, § 13; SDC Supp 1960, § 45.29A13.






Chapter 06 - Dissolution Of Municipalities

§ 9-6-1 Landowners' petition to circuit court for dissolution by decree.

9-6-1. Landowners' petition to circuit court for dissolution by decree. Whenever a municipality shall have less than two hundred fifty population, the owners of a majority of the real property therein, both in area and assessed valuation, may petition the circuit court of the county in which such municipality or any part thereof is situated for the dissolution of the municipality.

Source: SL 1903, ch 91, § 1; RC 1919, § 6566; SDC 1939, § 45.3002.



§ 9-6-2 Contents of petition for dissolution by decree--Verification and filing.

9-6-2. Contents of petition for dissolution by decree--Verification and filing. Such petition must show the name of the municipality, the date of its incorporation, the fact that it contains a population of less than two hundred fifty persons, and that the petitioners are the owners of more than one-half of the real property contained within its limits, in area, and of more than one-half of such real property in assessed valuation, as shown by the last assessment thereof prior to the filing of such petition. Such petition shall be verified by the affidavit of two or more of the petitioners to the effect that the statements contained in it are true and be filed in the office of the clerk of the circuit court.

Source: SL 1903, ch 91, § 1; RC 1919, § 6566; SDC 1939, § 45.3002.



§ 9-6-3 Show cause order to municipality on petition for dissolution--Service.

9-6-3. Show cause order to municipality on petition for dissolution--Service. Upon the filing of a petition as provided in §§ 9-6-1 and 9-6-2 the circuit court shall issue an order to the municipality, returnable in not less than ten nor more than thirty days, to show cause why the petition should not be granted. Such order shall be served in the same manner as summonses in civil action against municipalities not less than ten nor more than thirty days before the return date thereof.

Source: SL 1903, ch 91, § 2; RC 1919, § 6567; SDC 1939, § 45.3003.



§ 9-6-4 Objections to petition for dissolution--Taking of evidence.

9-6-4. Objections to petition for dissolution--Taking of evidence. Upon the return day of such order, or any day to which the hearing thereon may be adjourned, objections to the petition may be filed on behalf of the municipality or any property owner or taxpayer thereof, which objections shall be in writing and be verified in the same manner as the petition.

The court may upon such hearing take such evidence as it may deem proper to a determination of the petition and objections thereto.

Source: SL 1903, ch 91, § 2; RC 1919, § 6567; SDC 1939, § 45.3003.



§ 9-6-5 Referee to determine facts on petition for dissolution--Report of referee.

9-6-5. Referee to determine facts on petition for dissolution--Report of referee. If upon such hearing it appears to the satisfaction of the court that the interests of such municipality and of its property owners and taxpayers require that the municipality be dissolved, the court shall appoint a referee to make an enumeration of its population and to examine the records of such municipality and of the county in which the same is situated, to ascertain whether such petition has been executed by persons owning more than one-half of the real property within such corporation, both in area and assessed valuation.

The court may also refer to such referee any other question in controversy which may arise upon the petition and objections thereto.

Such referee shall with all convenient speed make his report to the court of all matters referred to him, and upon the filing of such report and upon not less than six days' notice to the municipality, the court shall consider the report of the referee.

Source: SL 1903, ch 91, § 3; RC 1919, § 6568; SDC 1939, § 45.3004.



§ 9-6-6 Decree of dissolution of municipality.

9-6-6. Decree of dissolution of municipality. If it appears from such report that the population of such municipality is less than two hundred fifty, and that such petition has been executed by property owners owning more than one-half of the real property within such municipality, both in area and in assessed valuation; and if it further appears to the satisfaction of the court that it is to the best interests of such municipality and of the property owners thereof that it be dissolved, the court shall render a judgment adjudging and decreeing the dissolution of such municipality.

Source: SL 1903, ch 91, § 3; RC 1919, § 6568; SDC 1939, § 45.3004.



§ 9-6-7 Judgment record in proceedings for dissolution.

9-6-7. Judgment record in proceedings for dissolution. The petition and all objections thereto, the report of the referee, and the judgment of dissolution shall be entered by the clerk of courts upon his judgment record, the same as judgments are entered in civil cases.

Source: SL 1903, ch 91, § 3; RC 1919, § 6568; SDC 1939, § 45.3004.



§ 9-6-8 Filing and recording of decree of dissolution--Cessation of municipal existence.

9-6-8. Filing and recording of decree of dissolution--Cessation of municipal existence. A copy of the judgment of dissolution, certified by the clerk of courts, shall be filed in the office of the register of deeds in the county or counties in which such municipality is situated and in the Office of the Secretary of State, and upon the filing of such copies such municipality shall be deemed to be dissolved, and it shall cease to be a municipality excepting as set forth in § 9-6-9.

Source: SL 1903, ch 91, § 4; RC 1919, § 6569; SDC 1939, § 45.3005.



§ 9-6-9 Jurisdiction of municipal territory after dissolution--Power of municipal officers towind up affairs.

9-6-9. Jurisdiction of municipal territory after dissolution--Power of municipal officers to wind up affairs. After the entry of the judgment of dissolution the territory comprised in such municipality shall revert to the jurisdiction and control and shall become a part of the local subdivision or organization of which it would have been a part had it never existed.

Its governing body and other officers shall cease to possess any powers except that they shall remain in office and shall possess, under the direction of the circuit court, all powers necessary to the winding up of the corporate affairs of such municipality, including the power to levy and collect taxes to pay its indebtedness, and to make all orders necessary for the disposal of its property and for the proper distribution of the proceeds thereof. Such governing body and other officers shall remain in office for such purposes only for the period of six months after the entry of the judgment of dissolution unless the court entering such judgment shall order an extension of such period of six months for the purpose of permitting the affairs of such municipality to be fully closed.

Source: SL 1903, ch 91, § 5; RC 1919, § 6570; SDC 1939, § 45.3006.



§ 9-6-10 Application for dissolution by election--Ballot form and conduct of election.

9-6-10. Application for dissolution by election--Ballot form and conduct of election. If an application signed by fifteen percent of the registered voters of any municipality, based upon the total number of registered voters at the last preceding general election, having less than one thousand inhabitants is presented to the governing body asking for the dissolution of the municipality, the governing body shall call a special election by giving fifty days' published notice thereof to determine whether the municipality shall be dissolved. No signature on the application is valid if signed more than six months prior to the filing of the application. If any such application is presented on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question shall be submitted at that annual municipal election.

The vote upon the question of dissolution shall be by ballot and cast in the manner provided by chapter 9-13.

Source: SL 1893, ch 35, § 1; RPolC 1903, §§ 1415, 1465; RC 1919, § 6564; SDC 1939, § 45.3001; SL 1983, ch 52, § 2; SL 1983, ch 53, § 3; SL 1987, ch 67, § 14.



§ 9-6-11 Waiting period after rejection of dissolution by voters.

9-6-11. Waiting period after rejection of dissolution by voters. Where an election is had under § 9-6-10 and a majority of the votes cast at such election shall be against dissolution, there shall be no other election held for the purpose of dissolving the municipality until five years after the date of such first election.

Source: SL 1893, ch 35, § 1; RPolC 1903, §§ 1415, 1465; RC 1919, § 6564; SDC 1939, § 45.3001.



§ 9-6-12 Number of votes required for dissolution--Cessation of municipal existence--Disposition of municipal property--Existing rights preserved.

9-6-12. Number of votes required for dissolution--Cessation of municipal existence--Disposition of municipal property--Existing rights preserved. If a majority of all the votes cast at an election under § 9-6-10 shall be for dissolution and such vote shall have been given by two-fifths of all the legal voters in such municipality, as shown by the vote cast at the last preceding annual election therein, a statement of the vote signed by the mayor or president of the Board of Trustees and attested by the auditor or clerk shall be filed in the office of the register of deeds of the proper county; and such municipality shall, at the expiration of six months from the time of holding such election, cease to be a municipality, and the property belonging to it after the payment of its debts and liabilities shall be disposed of in such manner as the governing body may direct.

Such dissolution shall not affect the rights of any person under any contract with such municipality.

Source: SL 1893, ch 35, §§ 1, 2; RPolC 1903, §§ 1415, 1416, 1465, 1466; RC 1919, §§ 6564, 6565; SDC 1939, § 45.3001.






Chapter 07 - Third Class Municipality Board Of Trustees

§ 9-7-1 Composition and election of board--Qualifications of trustee--Change in number.

9-7-1. Composition and election of board--Qualifications of trustee--Change in number. The Board of Trustees of a third class municipality shall consist of not less than three nor more than five members elected at large. Each shall be a legal voter of the municipality. The number of trustees of a municipality may be increased to five or reduced to three in the manner prescribed by chapter 9-11.

Source: PolC 1877, ch 24, § 15; CL 1887, § 1036; SL 1895, ch 182, § 1; RPolC 1903, § 1431; SL 1905, ch 170; SL 1907, ch 243; RC 1919, § 6196; SL 1933, ch 151; SDC 1939, § 45.0601; SL 1979, ch 48, §§ 1, 2; SL 1992, ch 60, § 2.



§ 9-7-2 Repealed.

9-7-2. Repealed by SL 2009, ch 69, § 7.



§ 9-7-3 Terms of office of trustees--Vacancy.

9-7-3. Terms of office of trustees--Vacancy. The members of the Board of Trustees shall hold office for three years and until their successors are elected and qualified. A vacancy on the board shall be filled as provided in § 9-13-14.1 or 9-13-14.2.

When a municipality is organized, the trustees shall be elected for terms of one, two, and three years respectively at the first annual election. At subsequent elections each trustee shall be elected for a term of three years.

Source: SL 1907, ch 243, § 1; RC 1919, § 6197; SL 1931, ch 200, § 1; SDC 1939, § 45.0602; SL 1992, ch 60, § 2; SL 2014, ch 50, § 2.



§ 9-7-4 Repealed.

9-7-4. Repealed by SL 1979, ch 50, § 5.



§ 9-7-5 President of board.

9-7-5. President of board. At the first regular meeting after their election the members of the Board of Trustees shall elect one of their number as president to serve for one year and until his successor is elected and qualified.

Source: PolC 1877, ch 24, § 19; CL 1887, § 1040; RPolC 1903, § 1435; RC 1919, § 6200; SDC 1939, § 45.0605.



§ 9-7-6 Regular and special meetings of board.

9-7-6. Regular and special meetings of board. The board shall hold regular meetings at such times as may be provided by ordinance.

Special meetings of the board may be held at any time upon call of the president or clerk by oral or written notice to the members present within the municipality.

Source: PolC 1877, ch 24, § 21; CL 1887, § 1042; RPolC 1903, § 1437; RC 1919, §§ 6201, 6202; SDC 1939, § 45.0606; SL 1989, ch 72, § 1.



§ 9-7-7 Quorum--Majority required for action.

9-7-7. Quorum--Majority required for action. A majority of the members of the board shall constitute a quorum, but no act of the board shall be effective unless assented to by a majority of the members.

Source: RC 1919, § 6203; SDC 1939, § 45.0607.






Chapter 08 - Aldermanic Form Of Government

§ 9-8-1 Mayor--Term of office.

9-8-1. Mayor--Term of office. The chief executive officer of a municipality under the aldermanic form shall be a mayor. The mayor shall hold office for a term of not less than two nor more than five years as determined by ordinance. A person may hold office for more than one term.

Source: SDC 1939, § 45.0701; SL 1959, ch 267; SL 1984, ch 53, § 1; SL 1992, ch 60, § 2; SL 1992, ch 61, § 1; SL 2001, ch 42, § 1.



§ 9-8-1.1 Qualifications of mayor and alderman.

9-8-1.1. Qualifications of mayor and alderman. No person is eligible to be nominated, elected, or appointed as a mayor or as an alderman unless such person is a citizen of the United States, a voter of and resident of the municipality, and, if an alderman, a voter of and resident of the ward for which such person is to hold office.

Source: SL 1992, ch 61, § 2.



§ 9-8-2 Vacancy in office of mayor--Temporary disability.

9-8-2. Vacancy in office of mayor--Temporary disability. If there is a vacancy from any cause in the office of the mayor, the vacancy shall be filled by appointment by a majority vote of the members-elect of the common council, as soon as practicable after the vacancy occurs, to serve until the office is filled by election for the unexpired term at the next annual municipal election or by special election as provided in § 9-13-14.2. Until the vacancy is filled or during the time of temporary disability of the mayor, the powers and duties of mayor shall be executed by the president of the city council.

Source: SL 1890, ch 37, art III, § 2; RPolC 1903, §§ 1182, 1184; SL 1907, ch 89; RC 1919, § 6205; SDC 1939, § 45.0701; SL 1959, ch 267; SL 1981, ch 64; SL 2005, ch 48, § 1.



§ 9-8-3 Powers and duties of mayor--Veto power.

9-8-3. Powers and duties of mayor--Veto power. The mayor shall preside at all meetings of the council but shall have no vote except in case of a tie. He shall perform such other duties as may be prescribed by the laws and ordinances, and take care that such laws and ordinances are faithfully executed. He shall annually and from time to time give the council information relative to the affairs of the first or second class municipality, and shall recommend for their consideration such measures as he may deem expedient. He shall have the power to sign or veto any ordinance or resolution passed by the common council, and the power to veto any part or item of an ordinance or resolution appropriating money.

Source: SL 1890, ch 37, art III, §§ 4, 8, 10, 14; RPolC 1903, §§ 1185, 1189, 1191, 1195; RC 1919, §§ 6206 to 6208; SDC 1939, § 45.0702; SL 1992, ch 60, § 2.



§ 9-8-4 Composition of common council--Election and terms of office of aldermen--Vacancy.

9-8-4. Composition of common council--Election and terms of office of aldermen--Vacancy. The common council consists of the mayor elected at large and two aldermen elected from and by the voters of each ward of the municipality. The term of office is two years, unless a municipality adopts an ordinance establishing the term of office to be three, four, or five years. The mayor and aldermen shall hold office until successors are elected and qualified. At the first election of aldermen, the council shall stagger the initial terms of the alderman in each ward to provide that the two aldermen are not up for reelection in the same year. A person may hold office for more than one term. A vacancy on the common council shall be filled as provided in § 9-13-14.1 or 9-13-14.2

Source: SDC 1939, § 45.0703; SL 1998, ch 44, § 1; SL 2005, ch 48, § 2.



§ 9-8-5 Power of council to judge members and govern proceedings--Bribery vacating office.

9-8-5. Power of council to judge members and govern proceedings--Bribery vacating office. The council shall be the judge of the election and qualification of its own members. It shall determine its own rules of procedure, punish its members for disorderly conduct, and, with the concurrence of two-thirds of the aldermen elected thereto, may expel a member.

Any alderman who shall have been convicted of bribery shall thereby vacate his office.

Source: SL 1890, ch 37, art IV, §§ 6, 7; RPolC 1903, §§ 1203, 1204; RC 1919, § 6210; SDC 1939, § 45.0704.



§ 9-8-6 Repealed.

9-8-6. Repealed by SL 1979, ch 50, § 3.



§ 9-8-7 President and vice president of council--Election and duties.

9-8-7. President and vice president of council--Election and duties. At the first regular meeting after the annual election in each year and after the qualification of the newly elected aldermen, the council shall elect from among its own members a president and vice president, who shall hold their respective offices for the municipal year.

The president of the council in the absence of the mayor shall be the presiding officer of the council, and during the absence of the mayor from the first or second class municipality or his temporary disability shall be acting mayor and possess all the powers of the mayor.

In the absence or disability of the mayor and president of the council the vice president shall perform the duties of the mayor and president of the council.

Source: SL 1890, ch 37, art IV, § 10; RPolC 1903, § 1207; RC 1919, § 6213; SDC 1939, § 45.0706; SL 1992, ch 60, § 2.



§ 9-8-8 Meetings of council--Quorum--Journal of proceedings.

9-8-8. Meetings of council--Quorum--Journal of proceedings. The council shall hold its regular meetings on the first Monday of each month. It may prescribe by ordinance the manner in which special meetings may be called and may so change the day of its regular monthly meetings.

A majority of the aldermen elected shall constitute a quorum to do business, but a smaller number may adjourn from time to time and may compel the attendance of absentees under such penalties as may be prescribed by ordinance.

It shall sit with open doors and shall keep a journal of its proceedings.

Source: SL 1890, ch 37, art IV, §§ 9, 11; RPolC 1903, §§ 1205, 1206, 1208; RC 1919, §§ 6211, 6212, 6214; SDC 1939, § 45.0705.



§ 9-8-9 Repealed.

9-8-9. Repealed by SL 2013, ch 35, § 1.



§ 9-8-10 Recording of votes by council members--Number of votes required for action.

9-8-10. Recording of votes by council members--Number of votes required for action. The yeas and nays shall be taken upon the passage of all ordinances and upon any proposal to create a liability against the first or second class municipality or for the expenditure or appropriation of its money, and in all other cases at the request of any member, which shall be entered on the journal of its proceedings.

The concurrence of a majority of all the aldermen shall be necessary to the passage of any such ordinance or proposal.

It shall require a two-thirds vote of all the aldermen to sell any city property.

Source: SL 1890, ch 37, art IV, § 12; RPolC 1903, § 1209; RC 1919, § 6215; SDC 1939, § 45.0707; SL 1992, ch 60, § 2.



§ 9-8-11 Reconsideration of council action.

9-8-11. Reconsideration of council action. No vote of the council shall be reconsidered or rescinded at a special meeting unless at such special meeting there be present as large a number of aldermen as were present when such vote was taken.

Source: SL 1890, ch 37, art IV, § 13; RPolC 1903, § 1210; RC 1919, § 6216; SDC 1939, § 45.0708.






Chapter 09 - Commissioner Form Of Government

§ 9-9-1 Composition of board of commissioners.

9-9-1. Composition of board of commissioners. Under the commission form, where a city manager is not employed, the board of commissioners shall consist of the mayor and two or four commissioners elected at large.

Source: SL 1913, ch 119, § 10; RC 1919, § 6219; SDC 1939, § 45.0801.



§ 9-9-2 Qualifications of commissioners.

9-9-2. Qualifications of commissioners. No person shall be eligible to nomination or election as a member of the board unless he shall be a citizen of the United States and shall be a resident and voter of the municipality.

Source: SL 1913, ch 119, § 22; RC 1919, § 6220; SDC 1939, § 45.0802; SL 1970, ch 56, § 1; SL 1972, ch 154, § 22.



§ 9-9-3 Terms of office of mayor and commissioners--Vacancy.

9-9-3. Terms of office of mayor and commissioners--Vacancy. No term of office of the members of the board including the mayor may exceed five years as determined by ordinance, except that at the first election after the adoption of the commission form of government the mayor's term shall be for five years and the commissioners shall determine by lot their respective terms. If the number of commissioners is four, one shall serve for one year, one for two years, one for three years, and one for four years. If the number of commissioners is two, one shall serve for two years and one for four years. At the annual election preceding the expiration of the term of office of the mayor or any commissioner, a successor shall be elected for a term not to exceed five years as determined by ordinance. A vacancy on the commission shall be filled as provided in § 9-13-14.1 or 9-13-14.2.

Source: SL 1913, ch 119, § 10; RC 1919, § 6221; SDC 1939, § 45.0802; SL 1984, ch 53, § 2; SL 2014, ch 50, § 3.



§ 9-9-4 Oath of office of mayor and commissioners.

9-9-4. Oath of office of mayor and commissioners. Before entering upon the discharge of his duties the mayor and each commissioner shall take and file an oath to support the Constitution of the United States and of this state and faithfully to discharge the duties of his office, and that he is not under direct or indirect obligation to appoint or elect any person to any office, position, or employment under the government of the first or second class municipality.

Source: SL 1913, ch 119, § 13; RC 1919, § 6222; SDC 1939, § 45.0803; SL 1992, ch 60, § 2.



§ 9-9-5 Bond of mayor and commissioners.

9-9-5. Bond of mayor and commissioners. Before entering upon the discharge of his duties the mayor and each commissioner shall execute a bond payable to the first or second class municipality in the sum of two thousand dollars in municipalities of the second class and in the sum of five thousand dollars in municipalities of the first class.

Such bond shall be given and executed by a surety company authorized by law to transact business in this state and filed in and remain a permanent record of the Office of the Auditor. Such bond shall be conditioned that the principal thereof shall account for and pay over and deliver to his successor in office and to the municipality any and all money or property belonging to it or which shall come into his hands by reason of his office, and well and faithfully perform the duties of his office according to the laws of the state and the ordinances of the municipality.

Source: SL 1913, ch 119, § 13; RC 1919, § 6222; SDC 1939, § 45.0803; SL 1981, ch 44, § 18; SL 1992, ch 60, § 2.



§ 9-9-6 Resignation or removal of mayor or commissioners--Filling of vacancies.

9-9-6. Resignation or removal of mayor or commissioners--Filling of vacancies. The resignation of the mayor or any commissioner shall be in writing to the board.

The permanent removal of the mayor or any commissioner from the territorial limits of the first or second class municipality creates a vacancy in the office.

In case of any vacancy from any cause in the office of mayor the vacancy shall be filled by appointment pursuant to § 9-9-8 until the position is filled by election at the next annual municipal election or by special election as provided in § 9-13-14.2. A vacancy on the commission shall be filled as provided in § 9-13-14.1 or as provided in § 9-13-14.2.

Source: SL 1913, ch 119, § 16; RC 1919, § 6223; SDC 1939, § 45.0804; SL 1968, ch 181; SL 1979, ch 50, § 4; SL 1992, ch 60, § 2; SL 2005, ch 48, § 3.



§ 9-9-7 Mayor as president of board--Voting power.

9-9-7. Mayor as president of board--Voting power. The mayor shall be president of the board and shall have a vote upon all questions but shall not have the right of veto.

Source: SL 1913, ch 119, § 10; RC 1919, § 6219; SDC 1939, § 45.0801.



§ 9-9-8 Absence or disability of mayor--Acting mayor during vacancy in office.

9-9-8. Absence or disability of mayor--Acting mayor during vacancy in office. In case the mayor is unable to perform the duties of his office by reason of absence or sickness, the board shall appoint by a majority vote of all members thereof one of its members to act in his stead, whose official designation shall be "acting president of the board of commissioners." The commissioner so appointed shall be invested with all the powers and shall perform all the duties of the mayor during such absence or sickness.

In case of a vacancy in the office of mayor, the board of commissioners shall appoint by a majority vote of all the members thereof one of its number as acting mayor, who shall be invested with all the powers and shall perform all the duties of the mayor, until the election of a mayor.

Source: SL 1913, ch 119, § 21; RC 1919, § 6227; SDC 1939, § 45.0808; SL 1968, ch 182, § 1.



§ 9-9-9 General oversight of city departments by board.

9-9-9. General oversight of city departments by board. The board constituted of the mayor and the commissioners shall have control of all departments of the first or second class municipality and to that end shall have power to make and enforce such rules and regulations as it may see fit and proper for the organization, management, and operation of the departments of the municipality and of whatever agencies may be created for the administration of its affairs.

Source: SL 1913, ch 119, § 18; SL 1915, ch 113, § 2; RC 1919, § 6224; SDC 1939, § 45.0805; SL 1992, ch 60, § 2.



§ 9-9-10 Board compelling attendance of witnesses and production of evidence--Executionand service of process.

9-9-10. Board compelling attendance of witnesses and production of evidence--Execution and service of process. The board of commissioners shall have the power to summon and compel the attendance of witnesses and the production of books and papers whenever it may be necessary for the effective discharge of its duties. All process necessary to enforce the powers conferred by this section and § 9-9-9 shall be signed by the mayor and attested by the auditor, and shall be served by its policeman or by the sheriff of the county.

Source: SL 1913, ch 119, § 18; SL 1915, ch 113, § 2; RC 1919, § 6224; SDC 1939, § 45.0805.



§ 9-9-11 Regular meetings of board of commissioners.

9-9-11. Regular meetings of board of commissioners. The board shall meet at least once every week, or as otherwise determined by ordinance, in regular meeting at such time as shall be fixed by the board, at the city hall or other designated place, to consider, take under advisement, and act upon such business as may come before it.

Source: SDC 1939, § 45.0810; SL 1999, ch 38, § 1.



§ 9-9-12 Special meetings of commissioners.

9-9-12. Special meetings of commissioners. Special meetings may be called by the mayor or by any two commissioners at any time, to consider only such matters as shall be mentioned in the call for such meeting by written notice thereof given to each member of the board then in the first or second class municipality.

Source: SL 1913, ch 119, § 31; RC 1919, § 6229; SDC 1939, § 45.0810; SL 1992, ch 60, § 2.



§ 9-9-13 Board meetings open to public--Journal of proceedings.

9-9-13. Board meetings open to public--Journal of proceedings. All sessions of the board shall be open to the public.

It shall keep a journal of its proceedings.

Source: SL 1913, ch 119, §§ 31, 33; RC 1919, §§ 6228, 6229; SDC 1939, § 45.0810.



§ 9-9-14 Quorum of board--Majority vote required for action.

9-9-14. Quorum of board--Majority vote required for action. A majority of the board shall constitute a quorum for the transaction of all business, but a less number may adjourn from time to time and compel the attendance of absentees under such penalties as may be prescribed by ordinance.

No action of the board shall be effective unless upon a vote of a majority of such quorum.

Source: SL 1913, ch 119, §§ 31, 32; RC 1919, §§ 6229, 6230; SDC 1939, § 45.0810.



§ 9-9-15 Board action in absence of commissioner.

9-9-15. Board action in absence of commissioner. No final action shall be taken in any matter concerning the special department of any absent commissioner unless such business has been made a special order of the day, or such action is taken at a regular meeting of the board.

Source: SL 1913, ch 119, § 31; RC 1919, § 6229; SDC 1939, § 45.0810.



§ 9-9-16 Recording of votes of commissioners.

9-9-16. Recording of votes of commissioners. The yeas and nays shall be taken upon the passage of all ordinances and upon any proposals to create a liability against the first or second class municipality or for the expenditure or appropriation of its money, and in all other cases at the request of any member, and shall be entered on the journal of its proceedings.

Source: SL 1913, ch 119, § 33; RC 1919, § 6228; SDC 1939, § 45.0809; SL 1992, ch 60, § 2.



§ 9-9-17 Majority vote required for passage of measures--Two-thirds vote for sale of realproperty.

9-9-17. Majority vote required for passage of measures--Two-thirds vote for sale of real property. The concurrence of a majority of all the members of the board of commissioners shall be necessary to the passage of any such ordinance or proposal. However, the two-thirds vote of all the commissioners elected is required to sell any city real property.

Source: SL 1913, ch 119, § 33; RC 1919, § 6228; SDC 1939, § 45.0809; SL 1979, ch 49; SL 1980, ch 60.



§ 9-9-18 Designation of areas of responsibility in five-commissioner municipalities.

9-9-18. Designation of areas of responsibility in five-commissioner municipalities. In a municipality governed by a board of five commissioners, the commissioners shall designate by a majority vote one member who shall be known as the "public safety commissioner," one who shall be known as the "commissioner of public works," one who shall be known as the "utilities commissioner," and one who shall be known as the "commissioner of finance and revenue."

Source: SL 1913, ch 119, § 18; SL 1915, ch 113, § 2; RC 1919, § 6224; SDC 1939, § 45.0805; SL 1991, ch 69, § 1.



§ 9-9-19 Powers of commissioners in five-commissioner municipalities.

9-9-19. Powers of commissioners in five-commissioner municipalities. In municipalities governed by a board consisting of five members, the mayor and the commissioners shall have the powers and duties described in §§ 9-9-20 to 9-9-24, inclusive.

Source: SL 1913, ch 119, § 19; SL 1915, ch 113, § 3; RC 1919, § 6225; SDC 1939, § 45.0806; SL 1992, ch 60, § 2.



§ 9-9-20 Mayor's area of responsibility in five-commissioner municipality.

9-9-20. Mayor's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the mayor shall have and exercise all the powers and perform all the duties provided by the laws of this state or the ordinances of the municipality not in conflict therewith. He shall be the chief executive officer of the municipality, shall preside at all meetings of the board, and shall have general supervision over all departments and officers. In the absence or inability of a commissioner he shall temporarily take charge of the department of such commissioner. He shall see that all the laws of the municipality are enforced and that the conditions of the grant of any franchise or privilege are faithfully complied with and performed. He shall grant all licenses or permits, except as such are required by ordinance to be granted by the board or by some other department or officer. He shall have under his special charge the supervision of all public buildings of the municipality and of all city parks except in municipalities having a park board, and the lighting of the streets, alleys, and public buildings of the municipality. He shall annually and from time to time give the board information relative to the affairs of the municipality and shall recommend for its consideration such measures as he may deem expedient.

Source: SL 1913, ch 119, § 19; SL 1915, ch 113, § 3; RC 1919, § 6225; SDC 1939, § 45.0806 (1); SL 1992, ch 60, § 2.



§ 9-9-21 Public safety commissioner's area of responsibility in five-commissionermunicipality.

9-9-21. Public safety commissioner's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the public safety commissioner shall supervise the enforcement of all police regulations of the municipality and general supervision of the police and fire departments and their officers and employees. The public safety commissioner shall supervise employees and all other departments assigned or apportioned by resolution of the governing board, adopted by a majority thereof at the first meeting of the board in the month following the election each year. The public safety commissioner shall have charge of all apparatus and personal property used by these departments. The public safety commissioner shall also have charge of the municipal pound and supervision of the public weigher and measurer.

Source: SDC 1939, § 45.0806 (2); SL 1991, ch 69, § 2; SL 2000, ch 35, § 1.



§ 9-9-22 Public works commissioner's area of responsibility in five-commissionermunicipality.

9-9-22. Public works commissioner's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the commissioner of public works shall supervise the streets, alleys, public grounds, and improvements thereof, and all public property, except as otherwise specially provided, and shall maintain such in a clean and sanitary condition, and the enforcement of all contracts, rules, and regulations necessary. The public works commissioner shall supervise all other departments assigned or apportioned by resolution of the governing board, adopted by a majority thereof at the first meeting of the board in the month following the election each year.

Source: SDC 1939, § 45.0806 (3); SL 1991, ch 69, § 3; SL 2000, ch 35, § 2.



§ 9-9-23 Utilities commissioner's area of responsibility in five-commissioner municipality.

9-9-23. Utilities commissioner's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the utilities commissioner shall supervise the construction, maintenance, and operation of the waterworks and sewerage departments of the municipality. The utilities commissioner shall supervise all other departments assigned or apportioned by resolution of the governing board, adopted by a majority thereof at the first meeting of the board in the month following the election each year. The utilities commissioner shall enforce all regulations with respect to that department and its revenue.

Source: SDC 1939, § 45.0806 (4); SL 1991, ch 69, § 4; SL 2000, ch 35, § 3.



§ 9-9-24 Finance and revenue commissioner's area of responsibility in five-commissionermunicipality.

9-9-24. Finance and revenue commissioner's area of responsibility in five-commissioner municipality. In a municipality governed by a board consisting of five members, the commissioner of finance and revenue shall enforce all laws for the assessment and collection of taxes of every kind and collection of all revenues belonging to the municipality from whatever source derived. The finance and revenue commissioner shall examine into and keep the board informed on the finances of the municipality and its assets and property. The finance and revenue commissioner shall also supervise all other departments assigned or apportioned by resolution of the governing board, adopted by a majority thereof at the first meeting of the board in the month following the election each year.

Source: SDC 1939, § 45.0806 (5); SL 1991, ch 69, § 5; SL 2000, ch 35, § 4.



§ 9-9-25 Division of responsibilities in three-commissioner municipalities.

9-9-25. Division of responsibilities in three-commissioner municipalities. In municipalities governed by a board consisting of three members, the mayor and commissioners shall have the powers and duties described in §§ 9-9-26 and 9-9-27.

Source: SL 1913, ch 119, § 19; SL 1915, ch 113, § 3; RC 1919, § 6226; SDC 1939, § 45.0807; SL 1992, ch 60, § 2.



§ 9-9-26 Mayor's area of responsibility in three-commissioner municipality.

9-9-26. Mayor's area of responsibility in three-commissioner municipality. In a municipality governed by a board consisting of three members, the mayor shall have the same powers and duties as the mayor in a municipality governed by a board consisting of five members except as to the city parks and the lighting of the streets, alleys, and public buildings of the municipality. In addition he shall have under his special charge the supervision of the police and fire departments, the public health department, and all matters relating to the public welfare of the municipality.

Source: SL 1913, ch 119, § 19; SL 1915, ch 113, § 3; RC 1919, § 6226; SDC 1939, § 45.0807 (1); SL 1992, ch 60, § 2.



§ 9-9-27 Commissioners' areas of responsibility in three-commissioner municipality.

9-9-27. Commissioners' areas of responsibility in three-commissioner municipality. In a municipality governed by a board consisting of three members, all matters relating to public parks, except in municipalities having a park board, streets, alleys, and public grounds, the sanitary condition thereof, property in connection therewith, and the lighting thereof; the construction, maintenance, and operation of sewers; the finances and revenues and the collection thereof; the assessment and collection of all taxes; the appropriation of all moneys; the general finances and accounting systems of the municipality; and all other matters relating to the management of the affairs of the municipality not specifically assigned as duties of the mayor under § 9-9-26 shall be assigned or apportioned as equally as may be between the members by resolution of the board adopted by a majority thereof at the first meeting of the board in the month following the election each year.

Source: SDC 1939, § 45.0807 (2); SL 1992, ch 60, § 2; SL 2000, ch 35, § 5.






Chapter 10 - City Manager

§ 9-10-1 Petition for employment of city manager--Election.

9-10-1. Petition for employment of city manager--Election. If a petition signed by fifteen percent of the registered voters of any first or second class municipality as determined by the total number of registered voters at the last preceding general election is presented requesting that an election be called to vote upon the proposition of employing a city manager, the governing body shall call an election for that purpose. Upon receipt of a valid petition, the question shall be presented at the next annual municipal election or the next general election, whichever is earlier. However, the governing body may expedite the date of the election by ordering, within ten days of receiving the petition, a special election to be held on a Tuesday not less than thirty days from the date of the order of the governing body.

The election shall be held upon the same notice and conducted in the same manner as other municipal elections. The vote upon the question of employing a city manager shall be by ballot which conforms to a ballot for statewide question except that the statement required to be printed on the ballot shall be prepared by the municipal attorney.

Source: SL 1918, ch 57, § 1; RC 1919, § 6231; SL 1935, ch 158, §§ 2, 11; SDC 1939, § 45.0901; SL 1988, ch 63, § 5; SL 1992, ch 60, § 2; SL 2006, ch 29, § 5; SL 2011, ch 42, § 1, eff. March 14, 2011.



§ 9-10-2 Waiting period after rejection of city manager proposition by voters.

9-10-2. Waiting period after rejection of city manager proposition by voters. When there has been an election as provided in § 9-10-1 and when the proposition to employ a city manager has failed to receive a majority vote, such proposition shall not be again submitted for the period of one year.

Source: SL 1935, ch 158, § 2; SDC 1939, § 45.0901.



§ 9-10-3 Employment of city manager after approval by voters.

9-10-3. Employment of city manager after approval by voters. When authorized by a majority vote of all voters voting at a special election to be called for that purpose, the governing body of any first or second class municipality shall employ a city manager and fix his compensation.

Source: SL 1917, ch 303, § 8; SL 1918, ch 57, §§ 1, 2; RC 1919, § 6236; SL 1935, ch 158, § 2; SDC 1939, § 45.0901; SL 1992, ch 60, § 2.



§ 9-10-4 Mayor and aldermen elected in first or second class municipality under aldermanicform.

9-10-4. Mayor and aldermen elected in first or second class municipality under aldermanic form. In first or second class municipalities under the aldermanic form employing a city manager, a mayor, and aldermen shall be elected as for such municipalities not employing a city manager.

Source: SL 1935, ch 158, § 6; SDC 1939, § 45.0905; SL 1992, ch 60, § 2.



§ 9-10-5 Number, election, and terms of office of commissioners in commission-governedmunicipalities.

9-10-5. Number, election, and terms of office of commissioners in commission-governed municipalities. In all commission-governed municipalities employing a city manager the number of commissioners shall be nine, whose terms of office shall be three years. At the first election thereof there shall be elected nine commissioners, three to serve until the next annual election, three to serve until the second annual election thereafter, three to serve until the third annual election thereafter, and thereafter at each annual municipal election there shall be elected three commissioners for a term of three years each.

Source: SL 1918, ch 56, § 1; RC 1919, § 6233; SL 1935, ch 158, § 12; SDC 1939, § 45.0905; SL 1992, ch 60, § 2.



§ 9-10-6 Special election of commissioners after employment of manager--Mayor--Powers ofboard.

9-10-6. Special election of commissioners after employment of manager--Mayor--Powers of board. Within sixty days after an election directing the employment of a manager in any commission-governed municipality, a special election shall be called and held to elect the nine commissioners. A plurality vote in the election of commissioners is sufficient to elect the commissioners.

The commissioners shall qualify as provided by law and organize by electing a commissioner to act as mayor until the first regular meeting of the board in the month following the first annual election of commissioners. At the first regular meeting in the month following the annual election, the commissioners shall elect a commissioner to act as mayor for a term of one year.

The board has the same powers conferred upon the board of commissioners in a commission-governed municipality pursuant to chapter 9-9. Except as otherwise provided in this chapter, the board shall be governed by the provisions of the law relating to a commission-governed municipality.

Source: SL 1918, ch 56, § 1; RC 1919, § 6234; SL 1935, ch 158, § 13; SDC 1939, § 45.0906; SL 1992, ch 60, § 2; SL 2008, ch 34, § 2.



§ 9-10-7 Powers and duties of mayor.

9-10-7. Powers and duties of mayor. The duties and power of the mayor of any first or second class municipality employing a city manager shall be as follows:

(1) He shall be the presiding officer of the council or commission, and in municipalities having the aldermanic form of government he shall have the powers and duties of an alderman at large;

(2) He shall be the recognized head of the municipality for service of civil process and for military and ceremonial purposes;

(3) He may take command of the police of the municipality, appoint special police, and govern the municipality by proclamation during times of public danger or emergency, and during such times he shall have such powers and authority to call for assistance, as are given to the mayor by § 9-29-17;

(4) He shall have such further authority and perform such further duties as may be prescribed by ordinance or resolution not inconsistent with the provisions of this chapter, but in no case shall he have the right of veto.
Source: SL 1935, ch 158, § 5; SDC 1939, § 45.0904; SL 1992, ch 60, § 2.



§ 9-10-8 Regular and special meetings of governing body.

9-10-8. Regular and special meetings of governing body. The governing body of any first or second class municipality employing a manager shall hold its regular meetings on the first Monday of each month at such hour as may be fixed by it. It may prescribe by ordinance the manner in which special meetings may be called and may also so change the date of its regular monthly meetings and so provide for regular meetings oftener than once a month.

Source: SL 1935, ch 158, § 10; SDC 1939, § 45.0907; SL 1992, ch 60, § 2.



§ 9-10-9 Officers and employees appointed by governing body--Others appointed by citymanager.

9-10-9. Officers and employees appointed by governing body--Others appointed by city manager. The auditor, attorney, library board of trustees, and the treasurer shall be appointed by the governing body and may be removed at any time by such governing body.

The auditor and the treasurer shall each appoint all deputies and employees in his office.

All other officers and employees, including all members of boards and commissions, except as otherwise provided by law, shall be appointed by the manager and may be removed by him.

Source: SL 1935, ch 158, § 7; SDC 1939, § 45.0908.



§ 9-10-10 Qualifications and appointment of city manager--Residence--Restriction onappointment of former member of governing body.

9-10-10. Qualifications and appointment of city manager--Residence--Restriction on appointment of former member of governing body. The manager shall be chosen by the governing body on the basis of his executive and administrative qualifications with special reference to his actual experience in, or his knowledge of accepted practices in respect to the duties of his office. At the time of his appointment he need not be a resident of the city or state, but during his tenure of office he shall reside within the city.

No person elected to membership on the governing body shall be eligible for appointment as manager until one year has elapsed following the expiration of the term for which he was elected.

Source: SL 1935, ch 158, § 4; SDC 1939, § 45.0903.



§ 9-10-11 Removal of city manager from office.

9-10-11. Removal of city manager from office. The manager shall be appointed for an indefinite term but may be removed by majority vote of the members of the governing body. At least thirty days before such removal may become effective, the manager shall be furnished with a formal statement in the form of a resolution passed by a majority vote of such governing body stating the intention of such governing body to remove him, and the reasons therefor. He may reply in writing to such resolution. If so requested by the manager, the governing body shall fix a time for a public hearing upon the question of his removal, and the final resolution removing him shall not be adopted until such public hearing has been had.

Upon passage of a resolution stating the governing body's intention to remove the manager, such governing body may suspend him from duty, but his pay shall continue until his removal shall become effective as herein provided. The action of the governing body in removing the manager shall be final.

Source: SL 1917, ch 303, § 9; SL 1918, ch 57; RC 1919, § 6236; SL 1935, ch 158, § 4; SDC 1939, § 45.0903.



§ 9-10-12 Absence, disability, or suspension of city manager.

9-10-12. Absence, disability, or suspension of city manager. In case of the absence or disability of the manager or in case of his suspension as provided in § 9-10-11, the governing body may designate a qualified administrative officer of the first or second class municipality to perform the duties of the manager during such absence, disability, or suspension.

Source: SL 1917, ch 303, § 9; RC 1919, § 6237; SL 1935, ch 158, § 4; SDC 1939, § 45.0903; SL 1992, ch 60, § 2.



§ 9-10-13 Responsibility of city manager--Power to appoint and remove officers andemployees.

9-10-13. Responsibility of city manager--Power to appoint and remove officers and employees. The manager shall be responsible to the governing body for the proper administration of all affairs of the first or second class municipality placed in his charge. To that end, except as otherwise provided by law, he shall have power to appoint and remove all officers and employees in the administrative service of the municipality and may authorize the head of any department or office responsible to him to appoint and remove subordinates in such department or office. Appointments made by or under the authority of the manager shall be made without definite term on the basis of executive and administrative ability and of the training and experience of such appointees in the work which they are to perform.

Source: SL 1935, ch 158, § 3; SDC 1939, § 45.0902; SL 1992, ch 60, § 2.



§ 9-10-14 Bond required of city manager and officers.

9-10-14. Bond required of city manager and officers. The manager and every officer of the first or second class municipality, whether appointed by the manager or the governing body, shall furnish a bond to the municipality in such form and in such amount as may be required by the governing body. Such bond shall be approved by the governing body and be filed with the auditor.

Source: SL 1917, ch 303, § 9; RC 1919, § 6238; SL 1935, ch 158, § 14; SDC 1939, § 45.0910; SL 1992, ch 60, § 2.



§ 9-10-15 General powers of city manager.

9-10-15. General powers of city manager. The manager shall have the following further powers and duties:

(1) He shall see that the laws and ordinances are enforced;

(2) He shall supervise the administration of the affairs of the first or second class municipality;

(3) He shall make such recommendations to the governing body concerning the affairs of the first or second class municipality as may seem to him desirable;

(4) He shall keep the governing body advised of the financial condition and future needs of the first or second class municipality;

(5) He shall prepare and submit to the governing body an annual budget not later than August first of each year;

(6) He shall see that all terms and conditions imposed in favor of the first or second class municipality or its inhabitants in any contract or franchise to which the municipality is a party are faithfully kept and performed;

(7) Except when the governing body may be considering his removal the manager shall be entitled to be present at all meetings of such governing body and its committees, and to take part in their discussions;

(8) He shall sign all warrants for the payment of money, and the same shall be countersigned by the auditor, but no warrant shall be issued until the claim therefor has been approved by the governing body, except as may be otherwise provided by ordinance or resolution;

(9) He shall have the right to prepare and introduce ordinances and resolutions and take part in the discussions on all matters coming before the governing body, but shall have no vote;

(10) The manager shall have such further powers and duties as may be prescribed by ordinance or resolution.

No contract of the manager for the payment of money in excess of two hundred dollars, except for current necessities, shall be binding upon the first or second class municipality unless the payment shall be approved by the governing body.

Source: SL 1935, ch 158, § 3; SDC 1939, § 45.0902; SL 1992, ch 60, § 2.



§ 9-10-16 Governing body to work through city manager--Violation as misdemeanor--Removalfrom office.

9-10-16. Governing body to work through city manager--Violation as misdemeanor--Removal from office. Except for the purpose of inquiry the governing body and its members shall deal with the administrative service solely through the manager, and it is a Class 2 misdemeanor for any member of the governing body to give orders to any subordinate of the manager. Upon conviction of a violation of this section, the court in which such conviction is had may in its discretion enter an order removing the member of the governing body so convicted from his office.

Source: SL 1935, ch 158, § 7; SDC 1939, §§ 45.0908, 45.9902; SL 1981, ch 43, § 14.



§ 9-10-17 Solicitation of votes by city manager or appointee as misdemeanor.

9-10-17. Solicitation of votes by city manager or appointee as misdemeanor. It is a Class 2 misdemeanor for the manager, or an officer or employee appointed by him, to solicit any person to vote for or against any candidate for alderman or commissioner of the first or second class municipality by which he is employed at any municipal election.

Source: SL 1917, ch 303, § 11; RC 1919, § 6241; SL 1935, ch 158, § 16; SDC 1939, § 45.0912; SL 1981, ch 43, § 15; SL 1992, ch 60, § 2.



§ 9-10-18 Inconsistent statutes inapplicable.

9-10-18. Inconsistent statutes inapplicable. Provisions of the statutes governing first or second class municipalities inconsistent with this chapter shall be inapplicable to municipalities employing a city manager.

Source: SL 1935, ch 158, § 6; SDC 1939, § 45.0905; SL 1992, ch 60, § 2.






Chapter 11 - Change Of Form Of Government

§ 9-11-1 Repealed.

9-11-1. Repealed by SL 2000, ch 34, § 2.



§ 9-11-2 Repealed.

9-11-2. Repealed by SL 2000, ch 34, § 7.



§ 9-11-3 Repealed.

9-11-3. Repealed by SL 2000, ch 34, § 8.



§ 9-11-3.1 Application to circuit court for change in classification of municipality--Publicationand posting of notice of hearing.

9-11-3.1. Application to circuit court for change in classification of municipality--Publication and posting of notice of hearing. If the population of a municipality, as shown by the last preceding federal census, increases or decreases causing the municipality to pass into a different class of municipality pursuant to § 9-2-1, the municipality may, through its governing body, apply to the circuit court having jurisdiction for a judgment authorizing the classification change. Upon the presentation of the application, the court shall establish a time and place for hearing the application. Notice of the hearing shall be given by publishing the order once a week for two successive weeks, the last publication to be not less than ten days prior to the day of the hearing, Not less than ten days prior to the date of the hearing, the notice of hearing shall also be posted in three public places in the municipality.

Source: SL 2000, ch 34, § 9.



§ 9-11-4 Judgment changing classification of municipality--Filing of judgment.

9-11-4. Judgment changing classification of municipality--Filing of judgment. Upon such hearing, if the facts warrant the granting of the application, the court shall make and enter its judgment changing the status of the municipality to that of a municipality of the appropriate class, pursuant to § 9-2-1. The court shall establish the time when the change shall be effective and determine the manner in which the change shall be made.

A certified copy of the judgment shall be filed in the office of the register of deeds of the county wherein such municipality is situated, and also in the Office of the Secretary of State.

Source: SDC 1939, § 45.0506; SL 1992, ch 60, § 2; SL 2000, ch 34, § 10.



§ 9-11-5 City voters authorized to change form of government.

9-11-5. City voters authorized to change form of government. The voters of any municipality may change its form of government or change the number of its commissioners, wards, or trustees by a majority vote of all electors voting at an election called and held as provided. Any municipality under special charter may adopt any form of government as provided in this title.

Source: SDC 1939, § 45.0501; SL 1957, ch 243; SL 1992, ch 60, § 2; SL 2000, ch 34, § 3.



§ 9-11-6 Petition by voters for change in form of municipal government--Election.

9-11-6. Petition by voters for change in form of municipal government--Election. If a petition signed by fifteen percent of the registered voters of any municipality, as determined by the total number of registered voters at the last preceding general election, is presented to the governing body requesting that an election be called for the purpose of voting upon a question of change of form of government or upon a question of the number of wards, commissioners or trustees, the governing body shall call an election to be held within fifty days from the date of the filing of the petition with the municipal finance officer. At that election the question of the change of form of government or the number of wards, commissioners or trustees, or both, shall be submitted to the voters. No signature on the petition is valid if signed more than six months prior to the filing of the petitions. If the petition is filed on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question may be submitted at that annual municipal election.

The election shall be held upon the same notice and conducted in the same manner as other city elections.

Source: SDC 1939, § 45.0502; SL 1978, ch 60, § 1; SL 1979, ch 48, § 3; SL 1983, ch 52, § 3; SL 1983, ch 53, § 4; SL 1984, ch 54; SL 1988, ch 63, § 6; SL 1992, ch 60, § 2; SL 2000, ch 34, § 4.



§ 9-11-7 Ballot form on change of form of city government.

9-11-7. Ballot form on change of form of city government. Both the question of form of government and the number of commissioners may be submitted upon one ballot, when both questions are to be voted upon.

The vote upon such questions shall be by ballot in the form and be cast in the manner provided by chapter 9-13.

Source: SL 1913, ch 119, § 4; RC 1919, § 6193; SDC 1939, § 45.0503.



§ 9-11-8 Waiting period after election on form of city government.

9-11-8. Waiting period after election on form of city government. The question of changing the form of government may not be voted upon again within one year after the election held pursuant to § 9-11-6.

Source: RPolC 1903, § 1170; SL 1913, ch 119, § 2; SL 1913, ch 125, § 1; RC 1919, § 6191; SL 1921, ch 299, § 1; SDC 1939, § 45.0501; SL 1957, ch 243; SL 2008, ch 34, § 3.



§ 9-11-9 First election after change in form of municipal government.

9-11-9. First election after change in form of municipal government. If an election changes the form of government or number of commissioners, wards, or trustees is approved, at the next annual municipal election or at a special election called by the governing board and held pursuant to § 9-13-14, officers shall be chosen under the changed form of government.

Source: SDC 1939, § 45.0504; SL 2000, ch 34, § 5.



§ 9-11-10 Continuation in force of ordinances, contracts, rights and liabilities after change inform.

9-11-10. Continuation in force of ordinances, contracts, rights and liabilities after change in form. Any ordinance, resolution, contract, obligation, right, or liability of the municipality shall continue in force and effect the same as though no change of government has occurred.

Source: SDC 1939, § 45.0505; SL 1992, ch 60, § 2; SL 2000, ch 34, § 6.






Chapter 12 - General Powers Of Municipalities

§ 9-12-1 General corporate powers--Municipal property.

9-12-1. General corporate powers--Municipal property. Every municipality shall have power:

(1) To sue and be sued and to contract in its corporate name;

(2) To acquire by lease, purchase, gift, condemnation, or other lawful means and hold in its corporate name or use and control as provided by law both real and personal property and easements and rights of way within or without the corporate limits for all purposes authorized by law or necessary to the exercise of any power granted;

(3) To provide that supplies needed for the use of the municipality shall be furnished by contract let to the lowest responsible bidder, except as otherwise provided by law;

(4) To construct, operate, and maintain an auditorium and all public buildings necessary for the use of the municipality;

(5) To insure the public property of the municipality;

(6) To convey, sell, give, dispose of, or lease both the personal and real property of the municipality as provided by this title;

(7) To perform all administrative and financial functions for all purposes authorized by law or necessary to the exercise of any power granted.
Source: SDC 1939, § 45.0201 (12)-(15), (17), (18); SL 2002, ch 33, § 3; SL 2014, ch 49, § 1.



§ 9-12-2 Fiscal powers of municipalities.

9-12-2. Fiscal powers of municipalities. Every municipality may:

(1) Control its finances and property;

(2) Levy and collect taxes for general and special purposes on real property within the limits allowed by law;

(3) Appropriate money for authorized purposes and provide for the payment of the debts and expenses of the municipality.
Source: Subd. (1): SL 1890, ch 37, art V, § 1; RPolC 1903, § 1229, subdiv 1; SL 1913, ch 119, § 53, subdiv 1; RC 1919, § 6169 (1); SDC 1939, § 45.0201 (1); SL 1992, ch 80, § 3. Subd. (2): SL 1890, ch 37, art V, § 3; RPolC 1903, § 1229, subdiv 3; RPolC 1903, § 1438, subdiv 16; SL 1913, ch 119, § 53, subdiv 3; RC 1919, § 6169 (2); SDC 1939, § 45.0201 (2); SL 1992, ch 80, § 3. Subd. (3): SL 1890, ch 37, art V, § 2; RPolC 1903, § 1229, subdiv 2; SL 1913, ch 119, § 53, subdiv 2; SL 1915, ch 118; RC 1919, § 6169 (4); SDC 1939, § 45.0201 (3); SL 1992, ch 80, § 3.



§ 9-12-3 Expenses of officers and employees in attending meetings.

9-12-3. Expenses of officers and employees in attending meetings. Every municipality may appropriate funds to pay the necessary expenses of its officers or employees in conducting such business or attending such meetings within or without the state as the governing body shall determine necessary to carry out its authorized municipal activities.

Source: SL 1957, ch 257; SDC Supp 1960, § 45.0201-1 (19).



§ 9-12-3.1 Compensation of board and commission members not already compensated.

9-12-3.1. Compensation of board and commission members not already compensated. The municipal governing body may, by ordinance, authorize the appropriation of funds to provide compensation to members of municipal boards and commissions not already compensated.

Source: SL 1986, ch 66.



§ 9-12-4 Agreements with state and United States to carry out municipal functions.

9-12-4. Agreements with state and United States to carry out municipal functions. Every municipality shall have power to enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision or unit of government, federal or state, to carry out any authorized municipal function.

Source: SL 1964, ch 145.



§ 9-12-5 Lease or transfer of municipal property to state agency for public purposes.

9-12-5. Lease or transfer of municipal property to state agency for public purposes. Every municipality shall have power to lease or sell or give and convey any personal or real property of the municipality or perform any work or render any services, to the state or any public corporation thereof, to be used by such grantee for an authorized public purpose; such lease or sale or gift and conveyance, or the performance of such work, to be authorized, made, or done on the terms and in the manner provided by resolution of the governing body.

Source: SL 1949, ch 179, § 1; SL 1957, ch 242; SDC Supp 1960, § 45.0201 (107).



§ 9-12-5.1 Lease of municipally-owned property--Term and conditions.

9-12-5.1. Lease of municipally-owned property--Term and conditions. Every municipality may lease its municipally-owned property. Any such lease shall be for a term and upon the conditions provided by resolution of the governing body.

Source: SL 1980, ch 61, § 1.



§ 9-12-5.2 Lease to private person--Resolution of intent--Notice and hearing--Authorization.

9-12-5.2. Lease to private person--Resolution of intent--Notice and hearing--Authorization. If the governing body decides to lease any municipally owned property to any private person for a term exceeding one hundred twenty days and for an amount exceeding five hundred dollars annual value it shall adopt a resolution of intent to enter into such lease and fix a time and place for public hearing on the adoption of the resolution. Notice of the hearing shall be published in the official newspaper once, at least ten days prior to the hearing. Following the hearing the governing body may proceed to authorize the lease upon the terms and conditions it determines.

Source: SL 1980, ch 61, § 2; SL 1981, ch 65.



§ 9-12-6 Designation of official newspapers.

9-12-6. Designation of official newspapers. Each municipality shall designate at a meeting of its governing body an official newspaper or newspapers for a period of time, not to be less than twelve months, specified by the governing body in a resolution. The newspaper shall be published in the municipality. However, if there is no newspaper published in the municipality, then a newspaper published outside of the municipality may be used if the newspaper serves the municipality.

Source: SL 1913, ch 119, § 34; RC 1919, § 6169 (83); SL 1921, ch 309; SDC 1939, § 45.0201 (22); SL 1964, ch 137; SL 1985, ch 57, § 1; SL 2013, ch 36, § 1.



§ 9-12-7 Liability insurance and agreements for protection of municipality, officers andemployees.

9-12-7. Liability insurance and agreements for protection of municipality, officers and employees. Any municipality may obtain and pay for all forms of liability insurance, or in lieu thereof, make other arrangements, including entering into agreements with others, which agreements may create separate legal or administrative entities pursuant to chapter 1-24, to protect and assist the municipality in meeting obligations arising from such acts or omissions for which the municipality may be legally liable. The liability insurance coverage obtained or other arrangement shall protect the municipal officers and employees in the performance of official duties and against acts committed by them that could be reasonably considered to be within the scope of their official duties.

Source: SL 1959, ch 276; SDC Supp 1960, § 45.0201-1 (20); SL 1978, ch 50, § 2; SL 1987, ch 75, § 1.



§ 9-12-7.1 , 9-12-8. Repealed.

9-12-7.1, 9-12-8. Repealed by SL 1978, ch 50, §§ 4, 5.



§ 9-12-9 Municipal appropriations for observance of holidays.

9-12-9. Municipal appropriations for observance of holidays. Every municipality shall have power to appropriate funds for the proper observance of Memorial Day and Veterans' Day.

Source: SL 1907, ch 187; RC 1919, § 6169 (80); SL 1923, ch 233; SDC 1939, § 45.0201 (11).



§ 9-12-10 City census.

9-12-10. City census. Every first or second class municipality shall have power to provide for the taking of the census of the municipality not oftener than once in three years.

Source: SL 1890, ch 37, art V, § 69; RPolC 1903, § 1229, subdiv 69; SL 1913, ch 119, § 53, subdiv 69; RC 1919, § 6170 (14); SDC 1939, § 45.0202 (6); SL 1992, ch 60, § 2.



§ 9-12-11 Promotion of municipality--Appropriation and expenditure of funds--Records.

9-12-11. Promotion of municipality--Appropriation and expenditure of funds--Records. A municipality may appropriate money from its general fund to promote itself. If there are commercial clubs, chambers of commerce, or industrial development corporations organized and incorporated as nonprofit corporations under the laws of the State of South Dakota for the purpose of promoting the municipality, the appropriations or any part thereof may be paid to such organizations for expenses incurred for promoting the municipality. Payments to these organizations shall be based on programs previously submitted to the governing board by them and they shall be required to maintain complete records on all their activities and shall provide a certified audit of those records to the governing board of the municipality at the close of each fiscal period. In lieu of a certified audit, the governing board may accept a financial statement. For purposes of this section, promotion includes, but is not limited to, any costs incidental to the hosting of events held within the municipality.

Source: SL 1911, ch 244, §§ 1, 2; SL 1913, ch 124; RC 1919, § 6170 (15); SDC 1939, § 45.0202 (13); SL 1971, ch 55; SL 1978, ch 62, § 3; SL 1989, ch 73; SL 2014, ch 49, § 2.



§ 9-12-12 Employment of welfare workers.

9-12-12. Employment of welfare workers. In addition to other powers granted, every municipality of the first class shall have power to employ one or more persons to act as welfare workers in the distribution of funds derived from any source to needy poor.

Source: SL 1933, ch 154; SDC 1939, § 45.0203 (1).



§ 9-12-13 Power to adopt zoning ordinance.

9-12-13. Power to adopt zoning ordinance. Every municipality shall have power to adopt a zoning ordinance as provided by Title 11.

Source: SL 1927, ch 176, § 1; SDC 1939, § 45.0201 (101).



§ 9-12-14 Power to support airports and landing fields.

9-12-14. Power to support airports and landing fields. Every municipality may exercise the powers as to airports and landing fields for aircraft as provided in Title 50.

Source: SL 1929, ch 71, § 1; SL 1931, ch 86, § 1; SDC 1939, § 45.0201 (102).



§ 9-12-14.1 Municipality authorized to provide funds for air carrier air service.

9-12-14.1. Municipality authorized to provide funds for air carrier air service. A municipality may pay compensation to a regularly scheduled commercial air carrier to provide basic or enhanced air service as provided in the Airport and Airway Safety and Capacity Expansion Act of 1987 and may provide compensation to a regularly scheduled air carrier under contract with the South Dakota Airline Authority. Funds provided by a municipality to pay compensation for such air service shall be budgeted pursuant to chapter 9-21.

Source: SL 1988, ch 376, § 3; SL 1990, ch 377, § 2.



§ 9-12-15 Power to maintain library.

9-12-15. Power to maintain library. Every municipality shall have power to establish and maintain a municipal library, in the manner and subject to the conditions provided in chapter 14-2.

Source: SDC 1939, § 45.0201 (104); SL 1976, ch 143, § 26.



§ 9-12-16 Option to adopt campaign finance law.

9-12-16. Option to adopt campaign finance law. The municipal governing body may adopt an ordinance to make the provisions of chapter 12-27 applicable to municipal elections.

Source: SL 1980, ch 62, § 1; SL 2008, ch 67, § 21.



§ 9-12-17 Power to adopt ordinances to protect groundwater--Scope and purpose--Agreementsto implement and enforce wellhead protection program.

9-12-17. Power to adopt ordinances to protect groundwater--Scope and purpose--Agreements to implement and enforce wellhead protection program. A municipality may adopt ordinances for the purpose of protecting public groundwater supplies from pollution. The ordinances shall be consistent with the wellhead protection program guidelines developed by the department pursuant to § 34A-3A-17, and may include ordinances to establish wellhead protection areas; to zone for the purpose of protecting such areas from pollution; to monitor and regulate activities and sources of potential or actual pollution within the areas; and to provide for the containment and cleanup of pollution or other remedial action within the areas. A municipality may enter into agreements with the state and with other political subdivisions to implement and enforce a wellhead protection program.

Source: SL 1989, ch 306, § 43.



§ 9-12-18 Power to maintain abandoned cemetery--Cemetery board--Funds.

9-12-18. Power to maintain abandoned cemetery--Cemetery board--Funds. The governing body of any municipality may regulate and maintain in a reasonable manner any abandoned cemetery, which regulation and maintenance may include, but need not be limited to, the mowing and cutting of weeds and grass, the repairing of fences and corrective measures relative to grave markers. The governing body may appoint a cemetery board of directors to manage such abandoned cemeteries. The cemetery board shall have the same powers as nonprofit corporations as provided in § 47-22-55 and shall submit annual reports to the governing body on its activities. Funds necessary to carry out the provisions of this section may be appropriated from the municipal general fund.

Source: SL 1990, ch 59.



§ 9-12-19 Inspection fee for government-owned property.

9-12-19. Inspection fee for government-owned property. The governing body of a municipality governed by a home rule charter may not impose any permit or inspection fee, beyond the actual cost of the inspection, on any property which is owned by a unit of government unless a higher fee is established through a joint powers agreement entered into pursuant to chapter 1-24.

Source: SL 1995, ch 43.



§ 9-12-20 Municipality holding required license authorized to serve food, prepared food, andbeverages.

9-12-20. Municipality holding required license authorized to serve food, prepared food, and beverages. Any municipality holding a license pursuant to Title 35 may serve or provide for the service of food, prepared food, and beverages at any establishment operating under such license.

Source: SL 2005, ch 49, § 1.






Chapter 13 - Municipal Elections

§ 9-13-1 Date of annual municipal election--Hours of voting.

9-13-1. Date of annual municipal election--Hours of voting. In each municipality an annual election for the election of officers shall be held on the second Tuesday of April of each year, at a place in each ward of the municipality as the governing body shall designate. If the governing body of the municipality chooses a different election day as provided in this chapter, the governing body shall establish such election day by January fourteenth of the election year. The polls at the election shall be kept open continuously from seven a.m. until seven p.m.

Source: SDC 1939, § 45.1301; SL 1941, ch 196; SL 1955, ch 203; SL 1961, ch 249; SL 1971, ch 56, § 1; SL 1977, ch 68, § 1; SL 1999, ch 39, § 1; SL 2002, ch 45, § 1; SL 2009, ch 69, § 8.



§ 9-13-1.1 Joint municipal and school district elections authorized--Date--Sharing costs andresponsibilities.

9-13-1.1. Joint municipal and school district elections authorized--Date--Sharing costs and responsibilities. Any other provision of this chapter notwithstanding, the members of the governing body of a municipality may choose to hold a general municipal election in conjunction with a regular school district election. The combined election is subject to approval by the governing body of the school district. The combined election shall be held on the regular date set for either the general municipal election or the school district election and all dates associated with either election pursuant to chapters 9-13 and 13-7 shall be adjusted accordingly. Expenses of a combined election shall be shared in a manner agreed upon by the governing bodies of the municipality and the school district. All other governmental responsibilities associated with holding elections under the provisions of chapters 9-13 and 13-7 shall be shared as agreed upon by the governing bodies.

Source: SL 1981, ch 66, § 1.



§ 9-13-1.2 Dates associated with joint election.

9-13-1.2. Dates associated with joint election. If the joint election provided for in §§ 9-13-1.1 and 13-7-10.1 is scheduled for a date other than the second Tuesday in April, all dates associated with the election are those provided in chapter 13-7.

Source: SL 1985, ch 119, § 11; SL 1986, ch 67, § 1; SL 2004, ch 75, § 1.



§ 9-13-2 Repealed.

9-13-2. Repealed by SL 1971, ch 56, § 3.



§ 9-13-3 Repealed.

9-13-3. Repealed by SL 1973, ch 130, § 14.



§ 9-13-4 Superseded.

9-13-4. Superseded.



§ 9-13-4.1 Registration and residence required to vote in municipal election--Residence defined--Challenge--Contest of election.

9-13-4.1. Registration and residence required to vote in municipal election--Residence defined--Challenge--Contest of election. No person may vote at any municipal election unless the person is registered to vote pursuant to chapter 12-4 and resides in the municipality at the time of the election. For the purposes of this section, a person resides in the municipality if the person actually lives in the municipality for at least thirty days each year, is a full-time postsecondary education student who resided in the municipality immediately prior to leaving for the postsecondary education, or is on active duty as a member of the armed forces whose home of record is within the municipality. A voter's qualification as a resident may be challenged in the manner provided in § 12-18-10. No election may be contested on the grounds that any nonresident was allowed to vote if the nonresident was not challenged in the manner provided in § 12-18-10.

Source: SL 1998, ch 45, § 1; SL 2001, ch 43, § 1; SL 2002, ch 46, § 1.



§ 9-13-5 Election not held in absence of contest--Certificate of election issued to unopposedcandidates.

9-13-5. Election not held in absence of contest--Certificate of election issued to unopposed candidates. No election shall be held in any municipality, or ward thereof, wherein there is no question to be submitted to the voters or wherein there are no opposing candidates for any office; in case there are no opposing candidates the auditor or clerk shall issue certificates of election to the nominees, if any, in the same manner as to successful candidates after election.

Source: RC 1919, § 6315; SL 1931, ch 186; SDC 1939, § 45.1301; SL 1941, ch 196; SL 1955, ch 203; SL 1961, ch 249.



§ 9-13-5.1 Repealed.

9-13-5.1. Repealed by SL 2010, ch 41, § 2.



§ 9-13-6 Publication of notice of vacancies--Times.

9-13-6. Publication of notice of vacancies--Times. The finance officer of the municipality shall have a notice published in the official newspaper of the municipality setting forth the vacancies which will occur by termination of the terms of office of elective officers. The notice shall also state the time and place where nominating petitions may be filed for such offices. The notice shall be published once each week for two consecutive weeks between the fifteenth day of January and the thirtieth day of January .

Source: SL 1949, ch 203; SDC Supp 1960, § 45.1301-1; SL 1977, ch 68, § 2; SL 1986, ch 67, § 2; SL 2004, ch 75, § 2.



§ 9-13-6.1 Individual contests authorized when more than one seat vacant.

9-13-6.1. Individual contests authorized when more than one seat vacant. If more than one commissioner or alderman is to be elected for a like term, the governing body before October first in the year preceding the election may approve an ordinance designating that candidates shall run for a specific position such as "A" and "B" with each position representing one of the incumbent seats.

Source: SL 1996, ch 59.



§ 9-13-7 Nominating petition--Time of filing--Data concerning candidate--Form--Acceptance--Effect.

9-13-7. Nominating petition--Time of filing--Data concerning candidate--Form--Acceptance--Effect. No candidate for elective municipal office may be nominated unless a nominating petition is filed with the finance officer no later than five p.m. on the last Friday in February preceding the day of election. The petition shall be considered filed if it is mailed by registered mail by five p.m. on the last Friday in February before the election. The petition shall contain the name, residence address, and mailing address of the candidate and the office for which the candidate is nominated and shall be on the form prescribed by the State Board of Elections. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class. The finance officer may only accept nominating petitions that are on the prescribed form and were circulated and submitted pursuant to the provisions in chapters 9-13 and 12-6. If the nominating petition meets the statutory requirements, the filing of the petition constitutes nomination.

Source: RPolC 1903, § 1902; SL 1915, ch 115, § 4; SL 1915, ch 258, § 4; RC 1919, § 6318; SDC 1939, § 45.1307; SL 1939, ch 186; SL 1985, ch 58, § 1; SL 1986, ch 67, § 3; SL 1992, ch 110, § 4; SL 2004, ch 75, § 3.



§ 9-13-7.1 Withdrawal or death of candidate--Procedure.

9-13-7.1. Withdrawal or death of candidate--Procedure. Any person who has filed a nominating petition pursuant to § 9-13-7 may withdraw from the nomination by a written request, signed by the person and properly acknowledged and filed with the finance officer of the municipality. The name of a withdrawn or deceased candidate may not be printed on the ballot if the candidate withdraws or dies no later than five p.m. on the deadline day for filing nominating petitions. If the withdrawal or death of a candidate occurs at any time prior to five p.m. on the deadline day for filing nominating petitions results in there being no contest on the ballot, that ballot need not be voted. In addition, if that contest constitutes the only ballot to be voted upon, then the election shall be canceled by the official in charge of the election and the unopposed candidate shall be issued a certificate of election.

Source: SL 1980, ch 63; SL 1986, ch 67, § 4; SL 1996, ch 60, § 2; SL 2010, ch 41, § 1.



§ 9-13-8 Repealed.

9-13-8. Repealed by SL 1979, ch 50, § 1.



§ 9-13-9 Number of signers required for nominating petitions in first, second, and third classmunicipalities--Time for circulating petitions.

9-13-9. Number of signers required for nominating petitions in first, second, and third class municipalities--Time for circulating petitions. In municipalities of the first and second class, if the candidate is to be voted for by the voters at large, a nominating petition shall be signed by fifteen registered voters of the municipality for each thousand or major fraction of the population, as shown by the last preceding federal census. No petition need be signed by more than fifty voters.

If the candidate is to be voted for by the voters of a ward of a municipality of the first or second class having more than one ward, a nominating petition shall be signed by at least five percent of the registered voters of the ward. The percentage shall be based on the total number of registered voters voting in the ward at the last preceding general election. No petition need be signed by more than fifty voters.

In municipalities of the third class, if the candidate is to be voted for by the voters at large, the nominating petition shall be signed by not less than ten registered voters of the municipality. If the candidate is to be voted for by the voters of a ward of a municipality having more then one ward, the nominating petition shall be signed by not less than five registered voters of the ward. A petition signer in a municipality of the third class is not restricted in the number of petitions which the person may sign.

No nominating petition may be circulated until on or after the last Friday in January prior to the election.

Source: SL 1913, ch 119, § 106; SL 1915, ch 115, § 4; RC 1919, § 6320; SDC 1939, § 45.1309; SL 1973, ch 49; SL 1978, ch 60, § 2; SL 1980, ch 64, § 1; SL 1981, ch 67; SL 1983, ch 52, § 4; SL 1986, ch 67, § 5; SL 1987, ch 76, § 1; SL 1988, ch 63, § 7; SL 1992, ch 60, § 2; SL 2004, ch 75, § 4.



§ 9-13-10 Repealed.

9-13-10. Repealed by SL 1987, ch 76, § 2.



§ 9-13-11 Residence mailing address and date added to signature--Form and verification ofpetition.

9-13-11. Residence mailing address and date added to signature--Form and verification of petition. Each voter signing a nominating petition or the person circulating such petition shall add to the voter's signature the voter's residence mailing address and the date of signing. The petition may be composed of several sheets, which shall have identical headings and shall be verified under oath by the persons circulating it, attesting the legality of the signatures thereon.

Source: SL 1913, ch 119, § 106; SL 1915, ch 115, § 4; RC 1919, § 6322; SDC 1939, § 45.1311; SL 1973, ch 50; SL 1978, ch 60, § 4; SL 1980, ch 64, § 2; SL 1985, ch 58, § 2; SL 1990, ch 104, § 3.



§ 9-13-12 Repealed.

9-13-12. Repealed by SL 1992, ch 62.



§ 9-13-13 Notice of municipal election--Publication or posting.

9-13-13. Notice of municipal election--Publication or posting. A notice of each municipal election shall be published once each week for two successive weeks, the first publication may not be less than ten days prior to the election. A facsimile of the official ballot shall be published in the calendar week prior to each election. The notice and ballot shall be published in the official newspaper or newspapers of the municipality as designated in § 9-12-6.

If no newspaper is published in the municipality, the notice shall also be posted in three of the most public places in the municipality.

Source: SDC 1939, § 45.1302; SL 1945, ch 201; SL 1977, ch 68, § 3; SL 1985, ch 59, § 1; SL 2002, ch 45, § 2; SL 2003, ch 43, § 1.



§ 9-13-14 Special elections governed by general provisions--Questions to be stated in notice.

9-13-14. Special elections governed by general provisions--Questions to be stated in notice. Every special election authorized by law, except as provided in §§ 6-8B-4 and 9-13-14.2, shall be held upon the same notice, at the same polling places, be conducted, returned, and canvassed, and the result declared as provided herein for the annual municipal election.

The notice of such special election shall state any question or questions to be voted upon.

Source: SL 1890, ch 37, art XIV, § 9; SL 1897, ch 61, § 1; RPolC 1903, §§ 1292, 1437; SL 1913, ch 119, § 111; RC 1919, § 6331; SDC 1939, § 45.1304; SL 1984, ch 43, § 67A; SL 2005, ch 48, § 4.



§ 9-13-14.1 Filling of vacancy on municipal governing body--Appointment or special election.

9-13-14.1. Filling of vacancy on municipal governing body--Appointment or special election. If a vacancy exists on a municipal governing body, the remaining members shall appoint a replacement to serve until the next annual municipal election, or the vacancy may be filled by special election for the remainder of the unexpired term as provided in § 9-13-14.2. In the aldermanic form of municipal government, the appointment shall be a person from the same ward of the municipality. If electing a person to fill the remainder of the unexpired term at an annual municipal election, the vacancy shall have occurred prior to the publication required by § 9-13-6.

Source: PolC 1877, ch 24, § 18; CL 1887, § 1039; SL 1890, ch 37, art IV, §§ 6, 7; RPolC 1903, §§ 1203, 1204, 1434; RC 1919, §§ 6198, 6210; SL 1931, ch 200, § 2; SDC 1939, §§ 45.0603, 45.0704; SDCL §§ 9-7-4, 9-8-6; SL 1979, ch 50, § 2; SL 1992, ch 60, § 2; SL 2005, ch 48, § 5; SL 2006, ch 28, § 1; SL 2010, ch 74, § 5.



§ 9-13-14.2 Special election to fill vacancy on governing body or in office of mayor--Procedures.

9-13-14.2. Special election to fill vacancy on governing body or in office of mayor--Procedures. The governing body of any municipality may, by ordinance enacted prior to the vacancy, require that any vacancy on the governing body or in the office of the mayor is to be filled by a special election called for that purpose to be conducted as provided in § 9-13-14 and this section. No such special election may be held less than ninety days before the annual municipal election. The finance officer of the municipality shall publish a notice in the official newspaper of the municipality stating that a vacancy exists, that the vacancy will be filled by special election, the date of the election, and the time and place where nominating petitions may be filed for the office. The notice shall be published once each week for two consecutive weeks beginning at least sixty days before the date of the special election. Nominating petitions for the vacancy shall be prepared and filed as provided in § 9-13-7, may not be circulated more than sixty days before the date of the special election, and shall be filed at least thirty days before the date of the special election. A notice of the special election shall be published as provided in §§ 9-13-13 and 9-13-14.

Source: SL 2005, ch 48, § 6; SL 2010, ch 74, § 6.



§ 9-13-14.3 Elected official to hold office until vacancy filled.

9-13-14.3. Elected official to hold office until vacancy filled. If for any reason a municipality fails to elect any person to succeed an elected official whose term has expired or an elected official fails to file a nominating petition or qualify, the office is deemed vacant. The elected official whose term has expired shall continue to act in an official capacity until the vacancy is filled by election or appointment pursuant to § 9-13-14.1 or 9-13-14.2.

Source: SL 2014, ch 50, § 1.



§ 9-13-15 Repealed.

9-13-15. Repealed by SL 1973, ch 69, § 4.



§ 9-13-16 Election precincts--Division and consolidation of wards into precincts--Applicationto state and county elections.

9-13-16. Election precincts--Division and consolidation of wards into precincts--Application to state and county elections. Except as otherwise provided each ward shall constitute an election precinct. Whenever the number of legal voters in any ward shall exceed five hundred, the governing body may divide such ward into two or more precincts by ordinance. Whenever the number of legal voters in any two or more contiguous wards shall not exceed three hundred fifty as determined by the last annual election, the governing body may consolidate by ordinance such two or more wards into one precinct for voting purposes. Such ordinances shall be passed and take effect before the time of giving notice of election. Except as provided in §§ 12-14-1 to 12-14-4, inclusive, such wards and precincts shall be election precincts for all state and county elections.

Source: SL 1890, ch 37, art XIV, § 2; RPolC 1903, § 1285; SL 1915, ch 115, § 2; RC 1919, § 6325; SL 1919, ch 186, § 1; SL 1923, ch 180; SL 1933, ch 103, § 3; SL 1935, ch 110, § 3; SDC 1939, § 45.1319; SL 1941, ch 198; SL 1945, ch 202.



§ 9-13-16.1 Precinct election boards--Composition--Compensation.

9-13-16.1. Precinct election boards--Composition--Compensation. Each voting precinct shall be presided over by an election board consisting of a minimum of two precinct deputies and one precinct superintendent appointed by the governing body. Each precinct superintendent and precinct deputy shall receive compensation which shall be fixed by the governing body.

Source: SL 1985, ch 111, § 2; SL 1999, ch 69, § 1.



§ 9-13-16.2 Terms of and representation by members of governing body following redistricting.

9-13-16.2. Terms of and representation by members of governing body following redistricting. Notwithstanding the redistricting provided in § 9-13-16, the term of office of any member of the governing body whose term of office extends beyond the next annual election is not affected, and the governing body, as part of the redistricting process, shall designate the wards to be represented by such members. Such council members may or may not be residents of the district they are designated to represent. Each ward for which representation is not provided by such designation shall, at the next ensuing annual election, elect a council member, the term of office to be determined as provided in § 9-8-4.

Source: SL 2012, ch 55, § 1.



§ 9-13-17 Repealed.

9-13-17. Repealed by SL 1973, ch 67, § 4.



§ 9-13-18 to 9-13-20. Repealed.

9-13-18 to 9-13-20. Repealed by SL 1971, ch 56, § 3.



§ 9-13-21 Preparation and form of ballots--Absentee ballots--Arrangement of names ofcandidates.

9-13-21. Preparation and form of ballots--Absentee ballots--Arrangement of names of candidates. The finance officer shall prepare and furnish, at the expense of the municipality, all official ballots. The quantity of ballots provided shall be at least ten percent more than the number of voters at the last comparable election. The ballots shall be white in color, of good quality of print paper, printed in black ink, and in the English language only.

The ballots for municipal elections shall be available for absentee voting no later than fifteen days prior to election day. If the ballots are for a secondary election, the ballots shall be available no later than seven days prior to the secondary election day. Absentee voting shall be conducted pursuant chapter 12-19.

The names of the candidates for each office to be voted for in the precinct shall be arranged without any other designation than that of the office for which they are candidates. If more than one member of the governing body is to be elected, the ballot shall contain instructions as to how many candidates for the governing body are to be voted for. The finance officer shall determine, by lot, each candidate's position on the ballot. Each candidate may be present or represented when the position on the ballot is being determined.

No candidate's name may be printed upon the official ballot unless the candidate has been nominated as provided in this chapter.

Source: SDC 1939, § 45.1321; SL 2001, ch 44, § 1; SL 2004, ch 75, § 5; SL 2008, ch 34, § 4; SL 2012, ch 85, § 3.



§ 9-13-22 Repealed.

9-13-22. Repealed by SL 2006, ch 29, § 1.



§ 9-13-23 Repealed.

9-13-23. Repealed by SL 1984, ch 43, § 131.



§ 9-13-24 Return and canvass of votes.

9-13-24. Return and canvass of votes. The election returns shall be reported as soon as possible to the finance officer, and within seven days of the election, the governing body shall canvass the election returns, declare the result, and enter the result on its journal.

Source: SL 1890, ch 37, art XIV, § 5; RPolC 1903, §§ 1288, 1289; SL 1913, ch 119, §§ 105, 108; RC 1919, § 6326; SDC 1939, § 45.1320; SL 1953, ch 256; SL 1988, ch 75.



§ 9-13-25 Person with highest number of votes for office to be declared elected.

9-13-25. Person with highest number of votes for office to be declared elected. In any municipality, the person having the highest number of votes for any office shall be declared elected. However, the governing board of any municipality may, on or before the first of October in the year preceding, approve an ordinance requiring a secondary election to be conducted pursuant to §§ 9-13-26.1 and 9-13-27.1.

Source: RPolC 1903, § 1290; RC 1919, § 6329; SDC 1939, § 45.1323; SL 1963, ch 279, § 2; SL 1992, ch 60, § 2; SL 1993, ch 70, § 1; SL 2009, ch 33, § 1; SL 2010, ch 74, § 7.



§ 9-13-26 Repealed.

9-13-26. Repealed by SL 2009, ch 33, § 2.



§ 9-13-26.1 Secondary election when no candidate receives a majority of votes--Conduct ofelection.

9-13-26.1. Secondary election when no candidate receives a majority of votes--Conduct of election. If a municipality has passed an ordinance requiring a secondary election and no candidate in a race involving three or more candidates receives a majority of the votes cast in the race, a secondary election shall be held three weeks from the date of the first election. At the secondary election, the only persons voted for shall be the two candidates receiving the highest number of votes at the first election. However, if there is a tie for second place in the first election and there is no tie for first place, all tying second place candidates shall be placed along with the first place candidate on the ballot for the secondary election. The secondary election shall be held at the same polling places and shall be conducted, returned, and canvassed in the same manner as the first election. The result shall be declared and entered in the minutes of the municipality in the same manner as the first election. The person receiving the highest number of votes at the secondary election is elected.

Source: SL 2010, ch 74, § 8.



§ 9-13-27 Repealed.

9-13-27. Repealed by SL 2009, ch 33, § 3.



§ 9-13-27.1 Publication of notice of secondary election.

9-13-27.1. Publication of notice of secondary election. The finance officer shall have a notice of election published once during the week next preceding any secondary election. Such notice shall include a list of all persons appearing on the ballot for the election. A facsimile of the official ballot need not be published for secondary elections.

Source: SL 1977, ch 68, § 6; SL 1985, ch 59, § 2.



§ 9-13-27.2 Tie vote--Recount--Determination by lot.

9-13-27.2. Tie vote--Recount--Determination by lot. If a tie vote exists after a canvass of original official returns, the governing body making the canvass shall certify the vote to the finance officer. The finance officer shall then notify the candidates that if no request for recount is made in writing to the finance officer within five days after the certification, the winner shall be determined by drawing of lots. If no recount request is made or a tie vote between candidates is found to exist on the basis of the recount, the finance officer shall fix a time and place for the drawing of lots, giving reasonable notice of the time and place to each of the tied candidates. The drawing of lots shall be in the manner directed by the finance officer and the certificate of election shall be issued to the candidate winning in the drawing.

Source: SL 1983, ch 55; SL 1995, ch 44, § 1.



§ 9-13-27.3 Requests for recounts--Recount board established.

9-13-27.3. Requests for recounts--Recount board established. If any candidate for the municipal governing body is defeated by a margin not exceeding two percent of the total votes cast for all candidates for the office, or by a margin of five votes or less, the candidate may, within five days after completion of the official canvass, file with the municipal finance officer a written request for a recount. Upon receipt of a recount request, the finance officer shall set the time and place for the recount. A recount board shall be established consisting of one person chosen by each candidate declared elected and by each candidate who is eligible to request a recount. If this board consists of an even number of persons, one additional recount board member shall be appointed by the finance officer who shall be mutually agreeable to each candidate involved in the recount. The person having custody of the ballot boxes containing the ballots to be recounted shall deliver them to the recount board. Any question arising on the recount shall be determined by majority vote of the recount board. The recount shall proceed expeditiously until completed.

Source: SL 1984, ch 55, § 2; SL 1995, ch 44, § 2.



§ 9-13-27.4 Recount on ballot question, initiative, referendum or recall.

9-13-27.4. Recount on ballot question, initiative, referendum or recall. Notwithstanding any other provisions of law, recounts of municipal ballot questions shall be conducted when, within five days after completion of the official canvass of a municipal ballot question election at which a question is approved or disapproved by a margin not exceeding two percent of the total votes cast in the election, any three registered voters of the municipality file a petition duly verified by them, setting forth that they believe a recount will change the outcome. A recount board shall be appointed by the finance officer who shall appoint one person on each side of the question and one person who shall be mutually agreed upon by the other two appointed. The recount shall be conducted according to the provisions of § 9-13-27.3.

Source: SL 1984, ch 55, § 3; SL 1995, ch 44, § 3.



§ 9-13-28 Notice to persons elected--Time allowed for qualification.

9-13-28. Notice to persons elected--Time allowed for qualification. The finance officer, within two days after the result of the election is declared, shall notify each person elected to office of the person's election. If a person does not qualify by filing an oath or affirmation of office in the usual form provided by law within ten days after the first meeting of the month next succeeding the election, the office becomes vacant.

Source: SDC 1939, § 45.1324; SL 2002, ch 47, § 1; SL 2008, ch 34, § 5; SL 2009, ch 69, § 9.



§ 9-13-29 Municipal officers subject to recall.

9-13-29. Municipal officers subject to recall. In any municipality, with or without a city manager, the mayor, any commissioner, any alderman, or any member of the board of trustees may be removed from office at any time by the voters qualified to vote for a successor as provided in §§ 9-13-30 to 9-13-32, inclusive.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1935, ch 158, § 9; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280; SL 2009, ch 34, § 1.



§ 9-13-30 Petition for recall--Number of signatures--Grounds--Time limits.

9-13-30. Petition for recall--Number of signatures--Grounds--Time limits. A petition signed by fifteen percent of the registered voters of the municipality, based upon the total number of registered voters at the last preceding general election, demanding the election of a successor to the mayor, commissioner, alderman, or trustee sought to be removed shall be filed with the auditor and presented by the auditor to the governing body. The allowable grounds for removal are misconduct, malfeasance, nonfeasance, crimes in office, drunkenness, gross incompetency, corruption, theft, oppression, or gross partiality. The petition shall contain a specific statement of the grounds on which removal is sought. The form for the municipal recall petition shall be prescribed by the state Board of Elections pursuant to chapter 1-26. No signature on a petition is valid if signed more than sixty days prior to the filing of the petitions.

Source: SDC 1939, § 45.1325; SL 1963, ch 280; SL 1968, ch 184; SL 1979, ch 50, § 6; SL 1983, ch 52, § 6; SL 1987, ch 67, § 13; SL 1992, ch 60, § 2; SL 1997, ch 48, § 1; SL 2009, ch 34, § 2.



§ 9-13-31 Special election on recall petition--Notice and arrangements.

9-13-31. Special election on recall petition--Notice and arrangements. The governing body shall, upon the presentation of a petition pursuant to § 9-13-30, within ten days, order and fix a date for holding a special election, to be on a Tuesday not less than thirty nor more than fifty days from the date of the order of the governing body. If a petition is filed on or after January first prior to the annual municipal election and within sufficient time to comply with the provisions of § 9-13-14, the question of a successor shall be submitted at that annual election.

The governing body shall have a notice of election published in the same manner as provided in § 9-13-13.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280; SL 1977, ch 68, § 7; SL 1983, ch 53, § 5.



§ 9-13-32 Incumbent as candidate in recall election--Other candidates--Secondary election onrecall.

9-13-32. Incumbent as candidate in recall election--Other candidates--Secondary election on recall. Any mayor, commissioner, alderman, or trustee sought to be removed may be a candidate to succeed himself or herself and, unless the incumbent requests otherwise in writing, the auditor shall place the incumbent's name on the official ballot without nomination. The auditor shall also place on the official ballot the name of any other candidate nominated as provided in this chapter. If no other candidate is nominated for the position, no recall election may be held, and the incumbent shall remain in office.

Any secondary election required shall be conducted as provided by this chapter.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280; SL 2009, ch 34, § 3.



§ 9-13-33 Continuation of incumbent in office if re-elected.

9-13-33. Continuation of incumbent in office if re-elected. If the incumbent shall be elected, he shall continue in office and not be obliged again to qualify.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280.



§ 9-13-34 Removal of incumbent from office by election of another at recall--Qualification ofsuccessor.

9-13-34. Removal of incumbent from office by election of another at recall--Qualification of successor. If some person other than the incumbent is elected, the incumbent shall be deemed removed from office upon or at the expiration of the time for qualification of his successor. The successor shall qualify within ten days after receiving notification of his election, and in case of his failure to qualify, the office shall be deemed vacant.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280.



§ 9-13-35 Term of office of successor elected at recall election.

9-13-35. Term of office of successor elected at recall election. The successor of any removed mayor, commissioner, alderman, or trustee shall hold office during the remainder of the predecessor's unexpired term.

Source: SL 1913, ch 119, § 15; RC 1919, § 6332; SL 1937, ch 176, § 1; SDC 1939, § 45.1325; SL 1963, ch 280; SL 2009, ch 34, § 4.



§ 9-13-36 Election board for wards--Compensation.

9-13-36. Election board for wards--Compensation. If a municipality is divided into wards and all of the wards use the same polling places, the governing body of the municipality may appoint a single election board for all of the wards. The election board appointed pursuant to this section shall consist of a minimum of one judge and two clerks. The members of the election board shall receive such compensation as shall be fixed by the governing body. If all of the wards are voting on an identical ballot, a single ballot box and one pollbook may be used for all wards.

Source: SL 1990, ch 60; SL 1992, ch 63.



§ 9-13-37 Municipal elections held in conjunction with June primary elections.

9-13-37. Municipal elections held in conjunction with June primary elections. Any other provision of this chapter notwithstanding, the members of the governing body of a municipality may choose to hold a municipal election in conjunction with the regular June primary election. The combined election is subject to approval by the county commissions of the counties in which the municipality is located. Expenses of a combined election shall be shared in a manner agreed upon by the governing body of the municipality and the county commissions involved. All other governmental responsibilities associated with holding elections under the provisions of chapters 9-13 and Title 12 shall be shared as agreed upon by the governing bodies. The finance officer shall publish the notice required in § 9-13-6 between February fifteenth and March first. No nominating petition may be circulated for signatures until March first. Nominating petitions shall be filed under the provisions of § 9-13-7 by the last Tuesday in March. The finance officer shall certify to the appropriate county auditor the candidate names and ballot language to be voted on by the first Thursday after the last Tuesday in March.

Source: SL 1996, ch 60, § 1; SL 2007, ch 81, § 1



§ 9-13-38 , 9-13-39. Transferred.

9-13-38, 9-13-39. Transferred to §§ 12-2-5, 12-2-6.



§ 9-13-40 Municipal elections held on first Tuesday after first Monday in June--Notice--Nominating petitions.

9-13-40. Municipal elections held on first Tuesday after first Monday in June--Notice--Nominating petitions. Any other provision of this chapter notwithstanding, the members of the governing body of a municipality may choose to hold a municipal election on the first Tuesday after the first Monday in June. The finance officer shall publish the notice required in § 9-13-6 between February fifteenth and March first. No nominating petition may be circulated for signature until March first. Nominating petitions shall be filed under the provisions of § 9-13-7 by the last Tuesday in March. All other governmental responsibilities associated with holding elections under the provisions of chapter 9-13 shall be met by the municipality.

Source: SL 1996, ch 60, § 8; SL 2005, ch 87, § 4; SL 2007, ch 81, § 2






Chapter 14 - Municipal Officers And Employees

§ 9-14-1 Repealed.

9-14-1. Repealed by SL 2011, ch 43, § 2.



§ 9-14-1.1 Repealed.

9-14-1.1. Repealed by SL 1995, ch 45, § 2.



§ 9-14-2 Residence requirement for election to office--Exceptions--Defaulters ineligible.

9-14-2. Residence requirement for election to office--Exceptions--Defaulters ineligible. Except as otherwise provided, no person may hold any elected municipal office who is not a qualified voter of the municipality and who has not resided therein at least three months next preceding his election or appointment. If the person has resided in an area annexed, pursuant to chapter 9-4, for at least three months, he may hold any municipal office. No person may hold any municipal office who is a defaulter to the municipality. This section does not apply to appointive officers.

Source: SL 1891, ch 88, § 1; RPolC 1903, § 1240; RC 1919, § 6267; SL 1923, ch 235; SDC 1939, § 45.1101; SL 1955, ch 200, § 1; SL 1969, ch 180; SL 1978, ch 60, § 7; SL 1979, ch 51; SL 1983, ch 56; SL 1989, ch 82, § 41; SL 1992, ch 64.



§ 9-14-3 Appointment of officers.

9-14-3. Appointment of officers. Such officers as needed and provided for by ordinance shall be appointed. Each appointive officer of a municipality governed by a mayor and common council shall be appointed by the mayor with the approval of the council, and in other municipalities, each officer shall be appointed by a majority vote of the members elected to the governing body, except as provided in the city manager law and subject to the provisions of the civil service applying to employees, police, and firefighters. Such officers shall be appointed annually or at intervals determined by the governing body.

Source: SL 1901, ch 73, § 2; RPolC 1903, § 1236; SL 1913, ch 119, §§ 14, 58; RC 1919, § 6270; SDC 1939, § 45.1104; SL 2011, ch 43, § 1; SL 2013, ch 37, § 1.



§ 9-14-4 Commissions and certificates of appointment.

9-14-4. Commissions and certificates of appointment. All appointive officers except the auditor and marshal shall be commissioned by warrant, under the corporate seal, signed by the mayor and auditor. The marshal shall be commissioned by warrant, under the corporate seal, signed by the president of the Board of Trustees and the clerk. The mayor shall issue a certificate of appointment under the seal of the municipality to the auditor.

Source: SL 1890, ch 37, art VI, § 6; RPolC 1903, § 1239; RC 1919, § 6273; SDC 1939, § 45.1107.



§ 9-14-5 Qualification and discharge of duties of office by appointive and elective officers.

9-14-5. Qualification and discharge of duties of office by appointive and elective officers. Each appointive municipal officer shall begin discharging the duties of the office as soon as the officer has qualified and shall hold office until the appointment and qualification of a successor.

Each elective municipal officer, if elected to fill a vacancy, shall begin discharging the duties of the office as soon as the officer has qualified. Except as otherwise provided, each officer, if elected for a full term, shall begin discharging the duties of the office on the first meeting of the month next succeeding the election or as soon thereafter as the officer has qualified.

Source: SDC 1939, § 45.1105; SL 1985, ch 119, § 12; SL 1996, ch 60, § 3; SL 2002, ch 47, § 2.



§ 9-14-6 Oath of appointive officers--Undertaking.

9-14-6. Oath of appointive officers--Undertaking. Each appointive officer, before entering upon the discharge of the duties of the office, shall take and subscribe an oath or affirmation of office, in the form required by the Constitution. The officer shall furnish an undertaking to be approved by the governing body. The undertaking shall be in a sum prescribed by the governing body and shall be conditioned for the faithful performance of the duties of the office and to account, pay over, and deliver all money or property coming into the officer's hands by virtue of that office according to law.

Source: SL 1890, ch 37, art VI, § 4; RPolC 1903, § 1238; SL 1913, ch 119, § 60; RC 1919, § 6272; SL 1920 (SS), ch 72; SDC 1939, § 45.1106; SL 1971, ch 58, § 1; SL 1992, ch 60, § 2; SL 2014, ch 51, § 1.



§ 9-14-6.1 Amount of finance officer's bond.

9-14-6.1. Amount of finance officer's bond. The amount of the bond of the municipal finance officer shall be annually established by the governing board in an amount equal to the maximum monetary total estimated to be on hand at any one time, but the amount of such bond required may not exceed two hundred fifty thousand dollars in municipalities of the first class or one hundred fifty thousand dollars in municipalities of the second or third class.

Source: SL 1971, ch 58, § 2; SL 1981, ch 68; SL 1989, ch 74.



§ 9-14-7 Oath of office and bond of town officers.

9-14-7. Oath of office and bond of town officers. In third class municipalities the clerk, director of equalization, treasurer, and marshal, within ten days after notice of their election or appointment, shall take and subscribe an oath or affirmation of office in the form required by the Constitution and furnish an undertaking to be approved by the Board of Trustees in such sum as it shall direct.

Source: PolC 1877, ch 24, § 28; CL 1887, § 1049; SL 1901, ch 170, § 1; RPolC 1903, § 1447; RC 1919, § 6272; SL 1920 (SS), ch 72; SDC 1939, § 45.1106; SL 1981, ch 44, § 19; SL 1992, ch 60, § 2.



§ 9-14-8 Repealed.

9-14-8. Repealed by SL 1974, ch 153, § 60.



§ 9-14-9 Place of filing of bonds.

9-14-9. Place of filing of bonds. All undertakings provided for in §§ 9-14-6 to 9-14-7, inclusive, shall be filed, after approval, with the governing body.

Source: SL 1890, ch 37, art VI, § 5; RPolC 1903, § 1238; SL 1913, ch 119, § 60; RC 1919, § 6272; SL 1920 (SS), ch 72; SDC 1939, § 45.1106; SL 1981, ch 44, § 20; SL 1995, ch 45, § 3.



§ 9-14-10 Vacancy created by removal of officer from municipality or ward--Failure to qualifyfor office.

9-14-10. Vacancy created by removal of officer from municipality or ward--Failure to qualify for office. The removal of any municipal officer from the ward or municipality for which he was elected or appointed, or his failure, for ten days after notice of his election or appointment, to qualify and enter upon the duties of his office, shall cause a vacancy therein.

Source: SL 1890, ch 37, art III, § 3; SL 1890, ch 37, art XIV, § 11; RPolC 1903, § 1294; SL 1913, ch 119, § 113; RC 1919, § 6274; SDC 1939, § 45.1108.



§ 9-14-11 Repealed.

9-14-11. Repealed by SL 1981, ch 44, § 21.



§ 9-14-12 Removal from office of officer appointed by governing board.

9-14-12. Removal from office of officer appointed by governing board. Except as otherwise provided any appointive officer of a municipality governed by a board of commissioners or board of trustees may be removed by a majority vote of the members of such board.

Source: SL 1913, ch 119, § 23; RC 1919, § 6276; SDC 1939, § 45.1109.



§ 9-14-13 Removal of appointive officers.

9-14-13. Removal of appointive officers. In an aldermanic-governed municipality, the mayor, except as otherwise provided, may remove from office any officer appointed by the mayor, if the mayor believes that the interests of the municipality demand such removal. The mayor shall report the reasons for removal to the council at its next regular meeting.

Source: SL 1890, ch 37, art III, § 5; RPolC 1903, § 1186; RC 1919, § 6276; SDC 1939, § 45.1109; SL 1992, ch 60, § 2; SL 2014, ch 51, § 2.



§ 9-14-14 Civil service ordinance--Procedure for suspension or removal of employee--Initiatedordinance required for repeal--Appeal.

9-14-14. Civil service ordinance--Procedure for suspension or removal of employee--Initiated ordinance required for repeal--Appeal. Any municipality may adopt an ordinance establishing a civil service system for its municipal employees, policemen and firemen, and providing for the appointment of a civil service board, prescribing its powers, duties and compensation, and providing for the suspension or removal of any employee, policeman or fireman for cause, subject to review and affirmance, reversal or modification of such action by the civil service board at a hearing before such board if requested by the employee, policeman or fireman suspended or discharged, at which hearing the employee, policeman or fireman is entitled to be present in person or by counsel, which ordinance after adoption may not be repealed or modified so as to affect the standing of any employee, policeman or fireman under the provisions thereof, except pursuant to the negotiation process provided for in chapter 3-18, and which may be repealed only by an initiated ordinance. However, an employee, policeman or fireman represented by a labor or employee organization, authorized by chapter 3-18, may not request the civil service board to review any suspension or removal, unless the labor contract covering such employee specifically provides for such review. Any final order of a civil service board may be appealed to the circuit court pursuant to chapter 1-26.

Source: SL 1937, ch 178; SDC 1939, § 45.0201 (103); SL 1945, ch 197; SL 1982, ch 72, § 1; SL 1986, ch 68.



§ 9-14-15 Removal of civil service employees--Governor's authority--Appointees of citymanager.

9-14-15. Removal of civil service employees--Governor's authority--Appointees of city manager. Policemen, firemen, and employees appointed under any civil service ordinance and not represented by any labor or employee organization authorized by chapter 3-18 may be removed only pursuant to the provisions of the ordinance. Nothing in this section restricts the Governor's authority, pursuant to § 3-17-3, to remove local law enforcement officers, including those appointed under any civil service ordinance. Officers and employees appointed by a city manager may be removed by him.

Source: SDC 1939, § 45.1109; SL 1982, ch 72, § 2; SL 1983, ch 57.



§ 9-14-16 Members of governing body not to hold other office--Liquor license notdisqualifying--Auditor or clerk not to serve as treasurer.

9-14-16. Members of governing body not to hold other office--Liquor license not disqualifying--Auditor or clerk not to serve as treasurer. No mayor, alderman, commissioner, or trustee may hold any other office under the municipality while an incumbent of such office. The term "office" does not include membership on any municipality board, if the ordinance or resolution establishing the board specifically includes the mayor, an alderman, commissioner, or trustee in the membership of the board. No mayor, alderman, commissioner, or trustee is disqualified from holding such office in any municipality as a result of holding any liquor license or being the spouse of a person holding any liquor license. No mayor, alderman, commissioner, or trustee who is the holder of a liquor license may vote on the issuance or transfer of any such license. No auditor or clerk may hold the office of treasurer under the municipality while an incumbent of such office.

Source: SL 1890, ch 37, art VI, § 9; RPolC 1903, § 1242; SL 1913, ch 119, § 64; RC 1919, § 6277; SL 1925, ch 246; SDC 1939, § 45.1110; SL 1949, ch 182; SL 1985, ch 61; SL 1986, ch 69; SL 1995, ch 46.



§ 9-14-16.1 Voluntary service, service with annual compensation of five thousand dollars or less,and certain ambulance service permitted.

9-14-16.1. Voluntary service, service with annual compensation of five thousand dollars or less, and certain ambulance service permitted. The provisions of § 9-14-16 do not prohibit any mayor, alderman, commissioner, or trustee from serving in any other volunteer, unsalaried municipal position or providing any service for a municipality if the compensation for such service does not exceed five thousand dollars per calendar year. The provisions of § 9-14-16 do not prohibit any mayor, alderman, commissioner, or trustee from receiving compensation in excess of five thousand dollars per calendar year for service to a municipal ambulance service in municipalities of the second or third class.

Source: SL 1999, ch 40, § 1; SL 2005, ch 50, § 1; SL 2010, ch 42, § 1.



§ 9-14-17 Records maintained by finance officer--Warrants on treasury--Expense estimates--Contracts.

9-14-17. Records maintained by finance officer--Warrants on treasury--Expense estimates--Contracts. The municipal finance officer shall keep an office at a place directed by the governing body. The finance officer shall keep the corporate seal, all papers and records of the municipality, and a record of the proceedings of the governing body, whose meetings the finance officer shall attend. The finance officer shall draw and countersign all warrants on the treasury in pursuance of orders or resolutions of the governing body and keep a full and accurate account of all such warrants in books provided for that purpose. The finance officer shall make or cause to be made estimates of the expenses of any work to be done by the municipality and countersign all contracts made on its behalf and certificates of work authorized by any committee of the governing body or by any municipal officer. However, the finance officer may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: PolC 1877, ch 24, § 40; CL 1887, § 1065; SL 1890, ch 37, art VII, §§ 1 to 3; RPolC 1903, §§ 1244, 1246, 1454; SL 1913, ch 119, §§ 65, 67; RC 1919, §§ 6285, 6287; SDC 1939, § 45.1119; SL 1959, ch 268; SL 1981, ch 45, § 8; SL 1995, ch 45, § 4; SL 2014, ch 51, § 3.



§ 9-14-18 Books of account maintained by finance officer--Signature on evidences ofindebtedness.

9-14-18. Books of account maintained by finance officer--Signature on evidences of indebtedness. The municipal finance officer shall keep regular books of account in which shall be entered all indebtedness of the municipality, and which shall at all times show the financial condition of the municipality, the amount of bonds, warrants, certificates, or other evidences of indebtedness issued by the governing body, and the amounts of all bonds, warrants, certificates, or other evidences of indebtedness which have been redeemed and the amount of each outstanding.

The finance officer shall countersign all bonds, warrants, or other evidences of indebtedness of the municipality and keep accurate accounts of each, stating to whom and for what purpose issued and the amount of the bond, warrant, or other evidence of indebtedness of the municipality. The finance officer shall keep an account with all receiving and disbursing officers of the municipality, showing the amount received from the different sources of revenue and the amount which was disbursed under the direction of the governing body. However, the finance officer may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1890, ch 37, art VII, § 3; RPolC 1903, § 1246; SL 1913, ch 119, § 67; RC 1919, § 6287; SDC 1939, § 45.1119; SL 1959, ch 268; SL 1981, ch 45, § 9; SL 1995, ch 45, § 5; SL 2014, ch 51, § 4.



§ 9-14-19 Supervision of municipal accounting system.

9-14-19. Supervision of municipal accounting system. The municipal finance officer shall supervise the accounting system for all departments and offices of the municipality in accordance with the recommendations of the Department of Legislative Audit except that for those municipalities administered under the city manager form of government, the supervision is by the city manager.

Source: SDC 1939, § 45.1119 as added by SL 1959, ch 268; SL 1995, ch 45, § 6; SL 2014, ch 51, § 5.



§ 9-14-20 Record of certificates issued for work--Schedule of special tax or assessment.

9-14-20. Record of certificates issued for work--Schedule of special tax or assessment. The municipal finance officer shall keep a list of all certificates issued for work or any other purpose. Before the levy by the governing body of any special tax, the finance officer shall, unless that duty is performed by the engineer, report to the governing body a schedule of all lots that are subject to the proposed special tax or assessment and the amount of the special tax or assessment. The schedule shall be verified by the finance officer's affidavit.

Source: SL 1890, ch 37, art VII, § 3; RPolC 1903, § 1246; SL 1913, ch 119, § 67; RC 1919, § 6287; SDC 1939, § 45.1119; SL 1959, ch 268; SL 1995, ch 45, § 7; SL 2014, ch 51, § 6.



§ 9-14-21 Examination of treasurer reports and accounts--Audit and adjustment of claims--Record of contracts.

9-14-21. Examination of treasurer reports and accounts--Audit and adjustment of claims--Record of contracts. The municipal finance officer shall examine all reports, books, papers, vouchers, and accounts of the treasurer; audit and adjust all claims and demands against the municipality before they are allowed by the governing body; and keep a record of the finance officer's acts and doings. The finance officer shall keep a book in which the finance officer shall enter all contracts. The book shall include an index to the contracts and shall be open to the inspection of all parties interested. The finance officer shall perform such other duties as may be required by ordinance, resolution, or direction of the governing body. However, the finance officer may destroy any record which the Records Destruction Board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: PolC 1877, ch 24, § 40; CL 1887, § 1065; SL 1890, ch 37, art VII, § 3; RPolC 1903, §§ 1246, 1454; SL 1913, ch 119, § 67; RC 1919, §§ 6285, 6287; SDC 1939, § 45.1119; SL 1959, ch 268; SL 1981, ch 45, § 10; SL 1995, ch 45, § 8; SL 2014, ch 51, § 7.



§ 9-14-22 Duties of city attorney.

9-14-22. Duties of city attorney. When required by the governing body or any officer of the first and second class municipality, the city attorney shall furnish an opinion upon any matter relating to the affairs of the municipality or the official duties of such officer; conduct the prosecution of all actions or proceedings arising out of the violation of any ordinance; and perform such other professional services incident to his office as may be required by ordinance or directed by the governing body.

Source: SL 1890, ch 37, art VII, § 1; RPolC 1903, § 1247; SL 1913, ch 119, § 68; RC 1919, § 6297; SL 1925, ch 248; SDC 1939, § 45.1129; SL 1957, ch 247; SL 1992, ch 60, § 2.



§ 9-14-23 Employment of attorney--Contract by ordinance or resolution.

9-14-23. Employment of attorney--Contract by ordinance or resolution. The governing body of any municipal corporation may contract for legal services or employ an attorney under such terms and conditions as the governing body shall deem proper. Any contract for legal services with an attorney shall be made by ordinance or resolution. Such contract shall set forth the compensation to be paid and the specific services to be rendered.

Source: SL 1925, ch 248; SDC 1939, § 45.1129; SL 1957, ch 247; SL 1967, ch 219; SL 1978, ch 61.



§ 9-14-24 Qualifications and duties of city engineer--Preservation of surveys, plans andestimates.

9-14-24. Qualifications and duties of city engineer--Preservation of surveys, plans and estimates. If a municipality chooses to employ or retain a person to serve as a city engineer, the city engineer shall be a licensed professional engineer under chapter 36-18A. If the city engineer is not also licensed as a land surveyor under chapter 36-18A, the city engineer shall delegate any duties that are defined in chapter 36-18A as the practice of land surveying to a licensed land surveyor.

The governing body shall by ordinance or agreement prescribe the duties and fix the compensation of the city engineer.

All surveys, profiles, plans, or estimates made by the city engineer for the municipality are the property of the municipality and shall be carefully preserved in the municipality's office or the office of the city engineer and are open to public inspection.

Source: SL 1890, ch 37, art XII; RPolC 1903, § 1281; SL 1913, ch 119, § 100; RC 1919, § 6298; SDC 1939, § 45.1130; SL 2009, ch 35, § 1.



§ 9-14-25 Repealed.

9-14-25. Repealed by SL 1992, ch 80, § 4.



§ 9-14-26 Jurisdiction of municipal peace officers in service of process.

9-14-26. Jurisdiction of municipal peace officers in service of process. Any peace officer of any municipality which is situated in more than one county may serve and execute any civil or criminal process within any of the counties in which such municipality is situated.

Source: SL 1890, ch 37, art XIII, § 1; RPolC 1903, § 1282; SL 1913, ch 119, § 101; RC 1919, § 6301; SL 1923, ch 239, § 1; SDC 1939, § 45.1133.



§ 9-14-27 Additional duties prescribed for municipal officers.

9-14-27. Additional duties prescribed for municipal officers. The governing body may prescribe by ordinance additional duties to be performed by any municipal officer not inconsistent with the laws of this state.

Source: SL 1890, ch 37, art XXII, § 2; RPolC 1903, § 1381; RC 1919, § 6283; SDC 1939, § 45.1117.



§ 9-14-28 Salaries and compensation of municipal officers.

9-14-28. Salaries and compensation of municipal officers. Except as otherwise specially provided, the governing body of every municipality shall fix and determine by ordinance or resolution the amount of salaries and compensation of all municipal officers and the times at which the same shall be paid.

Source: PolC 1877, ch 24, § 44; CL 1887, § 1069; SL 1893, ch 129, § 1; SL 1895, ch 144, §§ 1, 2; RPolC 1903, §§ 1256, 1258, 1458; SL 1913, ch 119, § 77; SL 1917, ch 316, § 1; RC 1919, § 6307; SDC 1939, § 45.1143; SL 1976, ch 80.



§ 9-14-29 Civil process fees accounted for by policemen.

9-14-29. Civil process fees accounted for by policemen. Every chief of police or other policeman, receiving a salary for his services, shall account for and pay over on or before the end of each month to the treasurer all fees received by him in the service of any civil process, taking a receipt therefor and filing an itemized account thereof with the auditor or clerk.

Source: SL 1911, ch 155, §§ 1, 2; RC 1919, § 6303; SDC 1939, § 45.1135.



§ 9-14-30 Life, health and accident insurance provided for municipal officers and employees--Restriction on accident insurance.

9-14-30. Life, health and accident insurance provided for municipal officers and employees--Restriction on accident insurance. The municipalities of the State of South Dakota and their several offices, boards, and departments may, in their discretion, provide either by self insurance, or by purchase from private companies, group life, health and accident insurance, or any one or more of such insurance risks, for their respective employees and officers and the immediate families of such employees and officers, as the terms "employee" and "officer" are defined in § 9-14-31. Such accident insurance applies only if benefits under the worker's compensation law are not applicable.

Source: SL 1949, ch 199, § 2; SDC Supp 1960, § 45.0201-1(7); SL 1978, ch 49, § 1; SL 1986, ch 70, § 1.



§ 9-14-31 Officers and employees covered by insurance authorization.

9-14-31. Officers and employees covered by insurance authorization. The term "employee" is defined to include all persons who receive more than fifty percent of all compensation for personal services, rendered to the State of South Dakota, or to any of its governmental subdivisions, or to any of the several offices, boards, and departments thereof. The term "officer" is defined to include all appointive and elective officers of the municipalities of the State of South Dakota, or of the several offices, boards, and departments thereof, whose official duties, as such officers, require not less than one-half of their time.

Source: SL 1949, ch 199, § 1; SDC Supp 1960, § 45.0201-1 (7); SL 1961, ch 245.



§ 9-14-32 Appropriations authorized for cost of insurance.

9-14-32. Appropriations authorized for cost of insurance. Municipalities of the State of South Dakota are hereby authorized to appropriate the necessary funds for the cost of all or any portion of the insurance provided for by § 9-14-30.

Source: SL 1949, ch 199, § 2; SDC Supp 1960, § 45.0201-1 (7); SL 1974, ch 70.



§ 9-14-33 Salary deductions for insurance participation.

9-14-33. Salary deductions for insurance participation. Authority and power is hereby given to said employees or officers to direct the municipalities of the State of South Dakota covered hereby to pay out of the salary or wages of such employees or officers the amount of their participation in the cost of insurance provided pursuant to § 9-14-30.

Source: SL 1949, ch 199, § 2; SDC Supp 1960, § 45.0201-1 (7).



§ 9-14-34 Administration of insurance programs.

9-14-34. Administration of insurance programs. The policy or policies for the insurance provided in § 9-14-30 may be administered by the municipalities through their respective governing bodies, acting individually or jointly through some joint agency created by such governmental subdivisions for carrying out the purposes of §§ 9-14-30 to 9-14-35, inclusive, or the municipalities may contract with any private firm to administer the policies.

Source: SL 1949, ch 199, § 3; SDC Supp 1960, § 45.0201-1 (7); SL 1978, ch 49, § 2.



§ 9-14-35 Inclusion of retired officers and employees and dependents of deceased officers andemployees in insurance program.

9-14-35. Inclusion of retired officers and employees and dependents of deceased officers and employees in insurance program. The governing body of a municipality, or a municipal retirement system may, in its discretion, include retired employees and officers and their spouses and dependents eligible under the appropriate policy and the spouses and dependents eligible under the appropriate policy of deceased employees and officers under the provisions of §§ 9-14-30 to 9-14-34, inclusive. The governing body may pay fifty percent of the cost of the premiums for such insurance for such retired employee or officer who shall have at least fifteen years' service as an employee or officer of the municipality and who shall have participated at least five years, immediately preceding such retirement, in such municipal insurance program. No eligibility requirement applies to any employee or officer who retired as the result of a duty incurred disability. In addition, the governing body of a municipality or a municipal retirement system may, in its discretion, pay up to fifty percent of the premium for medicare supplemental health insurance for retired employees, officers, their spouses, and the spouses of deceased retired employees and officers if the retired employee or officer had at least fifteen years' service as an employee or officer of the municipality and had participated for at least five years, immediately preceding such retirement, in the municipality's insurance program.

Source: SDC Supp 1960, § 45.0201-1(7) as added by SL 1964, ch 139; SL 1965, ch 212; SL 1986, ch 70, § 2; SL 1993, ch 71.



§ 9-14-35.1 Flexible spending accounts.

9-14-35.1. Flexible spending accounts. Any health insurance plan or policy provided by a municipality for municipal officers and employees and other persons pursuant to §§ 9-14-30 and 9-14-35 may include the use of flexible spending accounts, which may include payment or reimbursement through the use of debit cards, direct deposit to financial institutions, by check, or a combination of these.

Source: SL 2010, ch 43, § 1.



§ 9-14-36 Life insurance and retirement programs authorized for municipal employees--Salarydeductions--Groups covered--Required participation.

9-14-36. Life insurance and retirement programs authorized for municipal employees--Salary deductions--Groups covered--Required participation. The governing body of any municipal corporation in this state is hereby empowered and authorized to enter into insurance contracts for the protection and benefit of its employees and such insurance contracts may be in the form of group life insurance, salary saving, or retirement annuities. A municipal corporation entering into any such insurance contracts is authorized to deduct from the salary or wages of such employee protected by such insurance contract or contracts, his or her pro rata share of the cost of such insurance, and pay the premium for such insurance out of the funds so deducted. Discretion is vested in the governing body to determine what particular class or group of employees shall be protected by such insurance contracts. Provided that when such class or group has been determined, no insurance contracts shall be made or entered into without the consent of at least sixty percent of such class or group.

Source: SL 1939, ch 192; SDC Supp 1960, § 45.0201-1 (1).



§ 9-14-37 Neglect of duty or misconduct by municipal officer as misdemeanor--Removal fromoffice.

9-14-37. Neglect of duty or misconduct by municipal officer as misdemeanor--Removal from office. It is a Class 2 misdemeanor for any member of the governing body or other municipal officer to commit a palpable omission of duty or to intentionally commit oppression, misconduct, or malfeasance in the discharge of the duties of his office. Upon conviction of a violation of this section, the court in which such conviction is had may in its discretion enter an order removing the member of the governing body or other officer so convicted from his office.

Source: SL 1890, ch 37, art III, § 12; RPolC 1903, § 1193; SL 1913, ch 119, § 28; RC 1919, § 6284; SDC 1939, §§ 45.1118, 45.9902; SL 1981, ch 43, § 16.



§ 9-14-38 Repealed.

9-14-38. Repealed by SL 1976, ch 158, § 12A-11.



§ 9-14-39 Delivery of records and property to successor in office--Liability and penalties forrefusal.

9-14-39. Delivery of records and property to successor in office--Liability and penalties for refusal. Any person having been an officer of any municipality shall, within five days after demand, deliver to his successor in office all books, property, and effects of every description in his possession belonging to the municipality or pertaining to his office. Upon refusal so to do he shall be liable for all the damages caused thereby and to such penalties as may be prescribed by ordinance.

Source: SL 1890, ch 37, art VI, § 6; RPolC 1903, § 1239; SL 1913, ch 119, § 61; RC 1919, § 6278; SDC 1939, § 45.1111.



§ 9-14-40 Housing for police officers and personnel--Terms--Rent.

9-14-40. Housing for police officers and personnel--Terms--Rent. Any second or third class municipality within the State of South Dakota may erect, purchase, lease, rent, equip, furnish, insure, sell, and move dwellings to be used as housing for police officers and other police personnel of the municipality. Such municipality may establish the terms and rental amounts under which such dwellings are occupied.

Source: SL 2004, ch 76, § 1.



§ 9-14-41 Payment by occupant of municipal dwelling of amount equal to property tax onproperty.

9-14-41. Payment by occupant of municipal dwelling of amount equal to property tax on property. The occupant of any dwelling owned by a municipality pursuant to § 9-14-40 shall pay to each taxing agency within each taxing jurisdiction in which the property is situated, in lieu of taxes on the property, the amount of the property tax that would be payable if the property were owned by a private person. The dwelling shall be valued in the same manner and by the same procedure as other property is valued.

Source: SL 2004, ch 76, § 2.



§ 9-14-42 Criminal background check of persons seeking employment with municipalities.

9-14-42. Criminal background check of persons seeking employment with municipalities. Each person over eighteen years of age seeking employment with a municipality shall submit, subject to the discretion of the municipality, to a state and federal criminal background investigation by means of fingerprint checks by the South Dakota Division of Criminal Investigation and the Federal Bureau of Investigation. The municipality may submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. Upon completion of the state and federal criminal background check, the Division of Criminal Investigation shall forward to the municipality all information obtained as a result of the check. Failure to submit or cooperate with the criminal background investigation is grounds for denial of an application.

Source: SL 2009, ch 36, § 1.



§ 9-14-43 City fire department employees--Hours of employment.

9-14-43. City fire department employees--Hours of employment. The hours of employment of full-time employees of city fire departments are governed by mutual agreements with the respective municipal corporations. The hours of employment for any such employee may not exceed two hundred twelve hours during a twenty-eight-day work period or two hundred four hours during a twenty-seven-day work period as determined by mutual agreement unless the employee is paid additional compensation or is allowed compensatory time off.

Source: SL 1933 (SS), ch 10, § 2; SDC 1939, § 17.0103; SL 1949, ch 75, § 1; SL 1951, ch 93, § 1; SL 1959, ch 100; SL 1966, ch 63, § 1; SL 1976, ch 33, § 1; SL 1986, ch 30; SL 2010, ch 19, § 25; SDCL § 3-6-17; SL 2012, ch 23, § 105.






Chapter 14A - Arbitration Of Firemen's And Policemen's Labor Disputes [Repealed]

CHAPTER 9-14A

ARBITRATION OF FIREMEN'S AND POLICEMEN'S LABOR DISPUTES [REPEALED]

[Repealed by SL 1981, ch 44, § 23]



Chapter 15 - South Dakota Municipal Retirement System [Repealed]

CHAPTER 9-15

SOUTH DAKOTA MUNICIPAL RETIREMENT SYSTEM [REPEALED]

[Repealed by SL 1974, ch 35, § 80]



Chapter 16 - City Retirement Systems And Pensions

§ 9-16-1 Petition for adoption of city retirement system--Submission to voters atelection--Adoption on approval by majority.

9-16-1. Petition for adoption of city retirement system--Submission to voters at election--Adoption on approval by majority. Upon the filing with the auditor of any municipality of the first class of a petition signed by fifteen percent of the registered voters of such municipality, based upon the total number of registered voters at the last preceding general election, the governing body shall submit to the voters of the municipality the question whether such municipality shall adopt a retirement system covering its employees and officers. If such petition is filed not less than twenty nor more than ninety days before the date of the holding of a regular state, county or municipal election, such question shall be submitted at such election, otherwise a special election shall be called for submission of such question. If a majority of the voters voting upon the proposition shall vote in favor of the adoption thereof, the same shall be adopted in such municipality.

Source: SL 1925, ch 239, § 7; SDC 1939, § 45.1204; SL 1949, ch 183, § 4; SL 1987, ch 67, § 15; SL 1992, ch 60, § 2.



§ 9-16-2 Conversion of pension law to retirement system without voters' authorization.

9-16-2. Conversion of pension law to retirement system without voters' authorization. A first or second class municipality which has, prior to July 1, 1949, adopted the city retired employees' and officers' pension law under the provisions of statutes then in force may establish a retirement system under this chapter without further authorization.

Source: SDC 1939, § 45.1204 as added by SL 1949, ch 183, § 4; SL 1992, ch 60, § 2.



§ 9-16-3 Ordinance establishing retirement system--Provisions to be included.

9-16-3. Ordinance establishing retirement system--Provisions to be included. The governing body of any municipality of the first class, after authorization as provided in § 9-16-1 or 9-16-2, may adopt an ordinance establishing a retirement system covering the employees, elective officers, and appointive officers of the municipality. The ordinance shall provide rules and regulations governing the operation of the retirement system; shall prescribe the membership of the retirement system; shall provide for the retirement of members; shall provide for the payment of annuities, pensions, or retirement allowances or may provide for actuarial equivalents thereof in the event of retirement, disability, or death; shall create a Board of Trustees in whom is vested the responsibility for the management of the retirement system; shall provide for the financing of the retirement system by contributions; and shall provide for the investment of the moneys of the retirement system.

Source: SL 1925, ch 239, § 3; SDC 1939, §§ 45.0203 (4), 45.1201; SL 1949, ch 183, § 1; SL 1953, ch 254; SL 1955, ch 201, § 1; SL 1957, ch 253; SL 1967, ch 220, § 1; SL 1984, ch 56, § 1; SL 1992, ch 60, § 2.



§ 9-16-3.1 Board of Trustees.

9-16-3.1. Board of Trustees. The Board of Trustees required under the provisions of § 9-16-3 shall be composed as follows:

(1) Members of the governing body of the municipality or other individuals appointed by the governing body to represent it, the number to be set by ordinance;

(2) Members of the retirement and pension system selected by the membership, the number to equal the number of governing body representatives pursuant to subdivision (1) of this section; and

(3) One resident of the municipality who is not an official or employee of the municipality and whose membership on the Board of Trustees creates no conflict of interest. The member shall be nominated and approved by an affirmative majority vote of the trustees selected pursuant to subdivisions (1) and (2) of this section.
Source: SL 1984, ch 56, § 2.



§ 9-16-3.2 Change of employee contributions or benefits--Requirements.

9-16-3.2. Change of employee contributions or benefits--Requirements. No change may be made in employee contribution levels of a system or present or future benefits of a system, by ordinance or otherwise, without an affirmative vote by both the governing body of the municipality and the membership of that system.

Source: SL 1984, ch 56, § 3.



§ 9-16-3.3 Pension allowed firefighters for impairment caused by cancer.

9-16-3.3. Pension allowed firefighters for impairment caused by cancer. A pension may be allowed pursuant to § 9-16-3.2 for any condition of impairment of health caused by cancer resulting in total or partial disability to an officer or member of a fire department who, upon entering such service, successfully passed a physical examination which failed to reveal any evidence of such condition. This section pertains solely to pension matters under this chapter and does not restrict a claimant's ability to file for benefits under chapter 62-8 or change the burden of proof established in § 62-8-12.

Source: SL 1991, ch 70.



§ 9-16-4 Inclusion of firemen in retirement system.

9-16-4. Inclusion of firemen in retirement system. A municipality of the first class having a retirement system for its employees and officers may, by ordinance adopted by the governing body of the municipality, include the firemen employed by the municipality in the membership of the employees' and officers' retirement system established under authority given by § 9-16-3 in lieu of a separate firemen's pension fund.

Source: SL 1949, ch 183, § 5; SDC Supp 1960, § 45.1204-1; SL 1978, ch 62, § 4; SL 1984, ch 56, § 4; SL 1992, ch 60, § 2.



§ 9-16-4.1 Deferred compensation program for volunteer firefighters--Establishment andmanagement--Participation optional.

9-16-4.1. Deferred compensation program for volunteer firefighters--Establishment and management--Participation optional. Any municipality with a volunteer fire department may establish a deferred compensation program for its volunteer firefighters. Such a program may be financed by the municipality or by the volunteer firefighters and may be managed through the municipality or through an insurance company or other financial institution. Such program shall be established by ordinance. Each municipality shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer firefighter.

Source: SL 1986, ch 71, § 1.



§ 9-16-4.2 Deferred compensation program for volunteer advanced life support personnel.

9-16-4.2. Deferred compensation program for volunteer advanced life support personnel. Any municipality with volunteer advanced life support personnel may establish a deferred compensation program for its volunteer advanced life support personnel. Such a program may be financed by the municipality or by the volunteer advanced life support personnel and may be managed through the municipality or through an insurance company or other financial institution. Such program shall be established by ordinance. Each municipality shall establish requirements for participation in the program. Participation in the program of deferred compensation shall be at the option of the volunteer advanced life support personnel.

Source: SL 2011, ch 36, § 3.



§ 9-16-5 Repealed.

9-16-5. Repealed by SL 1984, ch 56, § 5.



§ 9-16-5.1 Contributions to system--Amount required.

9-16-5.1. Contributions to system--Amount required. Total contributions in each year to a retirement system subject to this chapter shall be sufficient to fund the following:

(1) The administrative cost of the plan during the year;

(2) The actuarially determined cost of future benefits accruing to members during the year; and

(3) An amount sufficient to amortize any unfunded liability of the system over a period not to exceed forty years on the basis of reasonable and generally accepted actuarial assumptions.
Source: SL 1984, ch 56, § 6.



§ 9-16-5.2 Change of benefits--Restrictions.

9-16-5.2. Change of benefits--Restrictions. No benefits, present or future, may be changed or modified in any manner unless the system's actuary or actuaries have prepared an actuarial statement showing the effect of those changes on the system. No benefits, present or future, may be changed or modified if the change or modification will bring the system into noncompliance with the provisions of § 9-16-5.1.

Source: SL 1984, ch 56, § 7.



§ 9-16-5.3 Annual report--Contents--Publication--Filing.

9-16-5.3. Annual report--Contents--Publication--Filing. Any retirement system subject to the provisions of this chapter shall publish an annual report containing financial statements and an actuarial valuation of the system. The report shall be filed with the Retirement Laws Committee created by § 2-6-8 and shall be available to each member of the system.

Source: SL 1984, ch 56, § 8.



§ 9-16-5.4 Audit of financial statements.

9-16-5.4. Audit of financial statements. The financial statements contained in the report required by § 9-16-5.3 shall be audited by an independent qualified, certified public accountant. The actuarial valuation required in the report shall include the information required under the provisions of subdivision 3-12-47(5) and shall be performed by an approved actuary as defined by subdivision 3-12-47(7).

Source: SL 1984, ch 56, § 9.



§ 9-16-5.5 Administrator--Qualifications--Employees--Bond.

9-16-5.5. Administrator--Qualifications--Employees--Bond. The Board of Trustees may appoint an administrator, who shall be qualified by training and experience requirements set by the board. The administrator may hire additional employees as may be required to transact the business of the retirement system. The board shall require bonding of the administrator in an amount set by the board, which may be included under any municipal employees' blanket bond. The bond premium may be paid by the system.

Source: SL 1984, ch 56, § 10.



§ 9-16-5.6 Summary system description--Availability--Contents.

9-16-5.6. Summary system description--Availability--Contents. An administrator of a retirement system subject to the provisions of this chapter shall make available to any member of the system and to any beneficiary of the system a summary system description. The summary system description shall be written in a manner to be understood by the average member of the system and shall be sufficiently accurate and comprehensive to appraise participants and beneficiaries of their rights and obligations under the system. The summary system description shall include:

(1) The name and address of the administrator;

(2) Names, titles, and addresses of any trustee or trustees;

(3) A description of the relevant provisions of any applicable collective bargaining agreement;

(4) The system's requirements respecting eligibility for participation and benefits;

(5) A description of provisions providing for nonforfeitable pension benefits;

(6) Circumstances which may result in disqualification, ineligibility, or denial or loss of benefits;

(7) The source of financing of the system and the identity of any organization through which benefits are provided;

(8) The date of the end of the system year and whether the records of the system are kept on a calendar, policy or fiscal year basis; and

(9) The procedures to be followed in presenting claims for benefits under the system and the remedies available under the system for the redress of claims which are denied in whole or in part.
Source: SL 1984, ch 56, § 11.



§ 9-16-5.7 Description furnished to member--Charge.

9-16-5.7. Description furnished to member--Charge. The administrator of a system shall, upon written request of any participant or beneficiary, furnish a copy of the latest updated summary system description, the latest annual report and any bargaining agreement, trust agreement, contract, or other instrument under which the system is established or operated. The administrator may make a reasonable charge to cover the cost of furnishing such complete copies.

Source: SL 1984, ch 56, § 12.



§ 9-16-5.8 Information furnished to members annually.

9-16-5.8. Information furnished to members annually. Each administrator of a system under this chapter annually shall furnish to each system member or beneficiary a statement showing, on the basis of the latest available information, his total contributions, if any, his total benefits accrued and his nonforfeitable benefits, if any, which have accrued or the earliest date on which his benefits will become nonforfeitable.

Source: SL 1984, ch 56, § 13.



§ 9-16-5.9 Records of employer.

9-16-5.9. Records of employer. An employer who employs one or more individuals who are members of a system covered under this chapter shall maintain records with respect to each employee sufficient to determine benefits due or which may become due to the employee. The employer shall furnish to the system administrator any information necessary for the administrator to make reports required under the provisions of this chapter.

Source: SL 1984, ch 56, § 14.



§ 9-16-5.10 Fiduciary of system--Duties--Definition.

9-16-5.10. Fiduciary of system--Duties--Definition. Every fiduciary of a retirement system subject to the provisions of this chapter shall discharge his duties solely in the interest of the participants and beneficiaries of the system, for the exclusive purpose of providing benefits to participants and their beneficiaries and with the skill, care, prudence, and diligence, under the circumstances then prevailing, of a prudent man, familiar with such matters and acting in a similar capacity. For purposes of this section, the term "fiduciary" means any person or entity which exercises any discretionary authority control over the management of a system or its assets, any person or entity which renders investment advice to a system for a fee or other compensation, or any person or entity which has any discretionary authority or discretionary responsibility in the administration of a system.

Source: SL 1984, ch 56, § 15.



§ 9-16-5.11 Time for compliance--Remedy for noncompliance.

9-16-5.11. Time for compliance--Remedy for noncompliance. Each retirement system subject to the provisions of this chapter shall be in compliance with § 9-16-3.1 and §§ 9-16-5.1 to 9-16-5.8, inclusive, no later than June 12, 1987. At any time thereafter, if the members of the Retirement Laws Committee determine that any such system is not in compliance with § 9-16-5.1, the Retirement Laws Committee shall so certify in writing to the state treasurer. Upon receipt of the certification, the state treasurer shall pay into that municipality's system funds which are due from the state treasury to the municipality until the system complies with § 9-16-5.1.

Source: SL 1984, ch 56, § 16.



§ 9-16-6 Repealed.

9-16-6. Repealed by SL 1984, ch 56, § 17.



§ 9-16-7 Repealed.

9-16-7. Repealed by SL 1984, ch 56, § 18.



§ 9-16-8 Repealed.

9-16-8. Repealed by SL 1978, ch 62, § 34.



§ 9-16-9 Gifts, devises, and bequests for fund.

9-16-9. Gifts, devises, and bequests for fund. The first or second class municipality may accept gifts, devises, and bequests for the pension fund.

Source: SL 1925, ch 239, § 5; SL 1937, ch 177; SDC 1939, § 45.1202; SL 1945, ch 199; SL 1947, ch 204; SL 1949, ch 183, § 2; SL 1955, ch 201, § 2; SL 1967, ch 220, § 2; SL 1992, ch 60, § 2.



§ 9-16-10 Investment of moneys of retirement system.

9-16-10. Investment of moneys of retirement system. All moneys belonging to the retirement system not required for the payment of current annuities, pensions, retirement allowances, other benefits, or administrative expenses in lieu thereof may be invested.

Source: SL 1925, ch 239, § 5; SL 1937, ch 177; SDC 1939, § 45.1202; SL 1945, ch 199; SL 1947, ch 204; SL 1949, ch 183, § 2; SL 1955, ch 201, § 2; SL 1967, ch 220, § 2; SL 1979, ch 37, § 4; SL 1984, ch 56, § 19.



§ 9-16-11 Previously granted pensions as obligation of retirement system.

9-16-11. Previously granted pensions as obligation of retirement system. All pensions granted by a first or second class municipality prior to the adoption of a retirement system under § 9-16-3 shall become an obligation of the retirement system adopted by said municipality under said section.

Source: SL 1949, ch 183, § 6; SDC Supp 1960, § 45.1204-2; SL 1992, ch 60, § 2.



§ 9-16-12 to 9-16-19. Repealed.

9-16-12 to 9-16-19. Repealed by SL 1984, ch 56, §§ 20 to 27.



§ 9-16-20 First and second class municipalities authorized to pension firemen.

9-16-20. First and second class municipalities authorized to pension firemen. In addition to other powers granted, every municipality of the first class shall have power to establish a firemen's relief and pension fund and to pension firemen as provided in this chapter.

Source: SL 1927, ch 172, § 2; SL 1929, ch 189; SDC 1939, § 45.0204; SL 1992, ch 60, § 2.



§ 9-16-21 , 9-16-22. Repealed.

9-16-21, 9-16-22. Repealed by SL 1984, ch 56, §§ 28, 29.



§ 9-16-23 Sources of municipal pension fund.

9-16-23. Sources of municipal pension fund. A municipal pension fund shall consist of:

(1) All sums of money or property that are contributed by gifts, devises, and bequests;

(2) In the case of a firemen's system, all money received by its respective first or second class municipality from the Division of Insurance of the State of South Dakota as its proportionate share of the insurance fund collected from the various insurance companies;

(3) All income derived from investments of moneys in the pension fund;

(4) An amount as may be annually designated by the governing body pursuant to law; and

(5) All contributions by members of the pension fund.
Source: SL 1927, ch 172, § 2; SL 1929, ch 189; SDC 1939, § 45.1206; SL 1939, ch 184; SL 1945, ch 200; SL 1955, ch 202, § 1; SDC Supp 1960, § 45.1206 (1) to (3); SL 1984, ch 56, § 30; SL 1992, ch 60, § 2.



§ 9-16-24 Repealed.

9-16-24. Repealed by SL 1984, ch 56, § 31.



§ 9-16-25 Firemen's contributions to pension fund--Deduction from salary.

9-16-25. Firemen's contributions to pension fund--Deduction from salary. Each member of the firemen's pension fund may be required to contribute to the fund, as determined by ordinance adopted by the municipality of the first class, the contributions to be deducted from his salary beginning with the date of his entry into city service as a fireman, if required by ordinance, and continuing so long as he remains a member until his retirement, if required by ordinance.

Source: SDC 1939, § 45.1206 (5) (a) as added by SL 1955, ch 202, § 1; SL 1977, ch 69; SL 1984, ch 56, § 32; SL 1992, ch 60, § 2.



§ 9-16-26 Refund of members' contributions on termination of employment prior toretirement.

9-16-26. Refund of members' contributions on termination of employment prior to retirement. In the event any member leaves city service before a pension becomes payable on account of his participation in the said pension fund, the total of his contributions to the said fund may be either retained by the said fund or returned to the said individual or his legal representative either with or without interest additions, as the city shall determine by ordinance.

Source: SDC 1939, § 45.1206 (5) (a) as added by SL 1955, ch 202, § 1.



§ 9-16-27 Retirement board to administer pension fund--Rules for operation of fund.

9-16-27. Retirement board to administer pension fund--Rules for operation of fund. The authority and responsibility for the administration, management, and operation of the pension fund shall be vested in and under the control of a retirement board, which shall consist of two city officials to be selected by the governing body of the first or second class municipality; two members of the fire department to be elected by the members of the fire department, and a citizen, who is neither a city official nor a member of the fire department, to be selected by these four members. The retirement board shall adopt such rules, not inconsistent with this chapter and the pension fund ordinance, as are required in the proper operation of the pension fund.

Source: SL 1927, ch 172, § 3; SDC 1939, § 45.1207; SL 1955, ch 202, § 2; SDC Supp 1960, § 45.1207 (2); SL 1992, ch 60, § 2.



§ 9-16-28 City treasurer as custodian of fund--Liability of surety on bond.

9-16-28. City treasurer as custodian of fund--Liability of surety on bond. The treasurer of each municipality shall be the custodian of the investments and other moneys in its pension fund, which shall be kept apart from other funds in his custody. The surety on the official bond of the treasurer shall be liable for the safekeeping and due accounting of the moneys, securities, and other property belonging to the pension fund.

The previous requirements of this section shall not apply when such assets are placed with a funding agent or an investment counsel as provided for in this section. The retirement board of a pension fund may select a funding agent or investment counsel to administer and invest the funds of the system. The selection and the appointment of the funding agent or the investment counsel shall be made by the retirement board which shall have the right from time to time to change the funding agent or the investment counsel as to all or any part of the funds. The board shall have the right to determine the form and substance of each agreement under which the funds are to be held, provided that it shall not be inconsistent with the provisions of this section. The term "funding agent" means a corporate or individual trustee or trustees, insurance company or insurance companies authorized to do business in the State of South Dakota, or combination thereof, appointed and acting from time to time pursuant to the provisions of this section in holding, investing and disbursing the funds of the pension fund. The term "investment counsel" means a corporation or individual authorized to do business under the Federal Investment Advisers Act of 1940 and authorized to do business in the State of South Dakota, appointed and acting from time to time pursuant to the provisions of this section in investing the funds of the pension fund.

The retirement board may contract for investment counsel and advice when it deems necessary.

Source: SL 1927, ch 172, § 3; SDC 1939, § 45.1207; SL 1955, ch 202, § 2; SDC Supp 1960, § 45.1207 (3); SL 1970, ch 60; SL 1977, ch 71.



§ 9-16-29 to 9-16-33.1. Repealed.

9-16-29 to 9-16-33.1. Repealed by SL 1984, ch 56, §§ 33 to 40.



§ 9-16-34 Workmen's compensation benefits deductible from firemen's pensions--Subrogation of first or second class municipality to rights of member orbeneficiary against third party.

9-16-34. Workmen's compensation benefits deductible from firemen's pensions--Subrogation of first or second class municipality to rights of member or beneficiary against third party. Any amounts which may be paid or payable under the provisions of any workmen's compensation or similar law to a member or beneficiary or to the dependents of a member or beneficiary on account of any disability shall be offset against and payable in lieu of any pensions payable as provided in this chapter on account of the same disability. In the event any member or beneficiary, or the dependents of any member or beneficiary becomes entitled to a pension as the result of an accident or injury caused by the act of a third party, the said first or second class municipality shall be subrogated to the rights of the said member or beneficiary, or the dependents of the said member or beneficiary against such third party to the extent of benefits which the municipality pays or becomes liable to pay.

Source: SDC 1939, § 45.1208 (4) as added by SL 1955, ch 202, § 3; SL 1992, ch 60, § 2.



§ 9-16-35 to 9-16-39. Repealed.

9-16-35 to 9-16-39. Repealed by SL 1984, ch 56, §§ 41 to 45.



§ 9-16-40 Repealed.

9-16-40. Repealed by SL 1981, ch 44, § 25.



§ 9-16-41 to 9-16-43. Repealed.

9-16-41 to 9-16-43. Repealed by SL 1984, ch 56, §§ 46 to 48.



§ 9-16-44 Workers' compensation benefits offset against special death benefits--Subrogation of first or second class municipality to rights against third party.

9-16-44. Workers' compensation benefits offset against special death benefits--Subrogation of first or second class municipality to rights against third party. Any amounts which may be paid or payable under the provisions of any workers' compensation or similar law to a member or beneficiary or to the dependents of a member or beneficiary on account of any death shall be offset against and payable in lieu of any pensions payable as provided in this chapter on account of the same death. In the event any member or beneficiary, or the dependents of any member or beneficiary becomes entitled to a pension as the result of an accident or injury caused by the act of a third party, the said first or second class municipality shall be subrogated to the rights of the said member or beneficiary, or the dependents of the said member or beneficiary against such third party to the extent of benefits which the municipality pays or becomes liable to pay.

Source: SDC 1939, § 45.1209 (7) as added by SL 1955, ch 202, § 4; SL 1992, ch 60, § 2.



§ 9-16-45 Circulatory or respiratory disease presumed occupational in firemen.

9-16-45. Circulatory or respiratory disease presumed occupational in firemen. Notwithstanding the provisions of any general or special law to the contrary, any condition of impairment of health caused by hypertension, heart disease, or respiratory disease resulting in total or partial disability to an officer or member of a fire department who successfully passed physical examination on entering into such service, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in line of duty, unless the contrary be shown by competent evidence.

Source: SL 1957, ch 248, § 3; SDC Supp 1960, § 45.1212.



§ 9-16-46 Repealed.

9-16-46. Repealed by SL 1984, ch 56, § 49.



§ 9-16-46.1 Postretirement redetermination of pensions--Restrictions.

9-16-46.1. Postretirement redetermination of pensions--Restrictions. Any pension plan for city employees and officers or firemen, adopted under the provisions of this chapter, may provide for annual or less frequent postretirement redetermination of pensions. The application of any provision redetermining pension amounts may be restricted to pensions having an effective date of payment either prior to or subsequent to a specified date. Any postretirement redetermination of one or more pensions within a system shall be prefunded and may not bring the system into noncompliance with the provisions of subdivision 9-16-5.1(3).

Source: SL 1970, ch 58; SL 1984, ch 56, § 50.



§ 9-16-47 Benefits and contributions exempt from assignment and process.

9-16-47. Benefits and contributions exempt from assignment and process. All annuities, pensions, retirement allowances, the accumulated contributions of any member, or any other benefit whatsoever accrued or accruing to any member or beneficiary shall be unassignable and shall not be subject to execution, attachment, garnishment, or any other process of law whatsoever, except as is specifically provided by this chapter.

Source: SL 1927, ch 172, § 7; SDC 1939, § 45.1211; SL 1943, ch 165, § 3; SL 1955, ch 202, § 6.



§ 9-16-48 Validation of pensions and benefits previously paid.

9-16-48. Validation of pensions and benefits previously paid. In all cases if a municipal retirement system or a first or second class municipality has, prior to July 1, 1985, paid any pension or other benefit out of funds provided by the municipality, the pensions or other benefits and all proceedings thereon, contracts made or performed, ordinances or regulations established, and any levy and appropriation of taxes or revenues for payment thereof, are hereby declared to be valid and legal, notwithstanding any defect or irregularity, other than constitutional defects, in any of the payments, contracts, ordinances, or regulations, including, but not limited to, any conflict with any state statute existing at the time of payments.

Source: SL 1979, ch 53, § 2; SL 1984, ch 56, § 51; SL 1986, ch 72; SL 1992, ch 60, § 2.






Chapter 17 - Associations Of Municipalities

§ 9-17-1 Formation of municipality organization authorized--Purposes.

9-17-1. Formation of municipality organization authorized--Purposes. The governing body of any municipality of this state is hereby authorized to join with the governing body of any other municipality or municipalities of this state in the formation of an organization of municipalities of this state for the purposes of securing concerted action among such municipalities in behalf of such matters, measures, and municipal affairs as such organization shall determine to be beneficial to, in the common interest of, and as concerns and pertains to said municipalities.

Source: SL 1955, ch 217, § 1; SDC Supp 1960, § 45.0201-1 (16).



§ 9-17-2 Meetings of municipality organization--Maintenance of office--Employment ofofficials.

9-17-2. Meetings of municipality organization--Maintenance of office--Employment of officials. Such municipal organization shall have the power and authority to hold annual and special meetings at such times and places as it may determine for the discussions and consideration of such measures and matters as affect the welfare of the municipality members thereof; to maintain an office or offices for the conduct of the business of such organization and to employ and compensate such officials as it shall deem necessary in the support of such organization and the interest and welfare of its municipality members.

Source: SL 1955, ch 217, § 2; SDC Supp 1960, § 45.0201-1 (16).



§ 9-17-3 Municipal payment of dues and delegate expenses for organization.

9-17-3. Municipal payment of dues and delegate expenses for organization. Any municipality which shall join or become a member of such municipal organization is hereby authorized and empowered, by ordinance, to annually appropriate funds for the payment of reasonable annual dues in said organization as the same may be assessed and to pay the expenses of designated representatives or delegates as provided in § 9-17-4, in attending the meetings of said organization.

Source: SL 1955, ch 217, § 3; SDC Supp 1960, § 45.0201-1 (16).



§ 9-17-4 Representation of municipalities at organization meetings.

9-17-4. Representation of municipalities at organization meetings. Each municipality member of said organization is hereby authorized and empowered to designate any member or members of its governing body or other persons in its employ to represent said municipality in said municipal organization and attend the meetings thereof.

Source: SL 1955, ch 217, § 3; SDC Supp 1960, § 45.0201-1 (16).



§ 9-17-5 Repealed.

9-17-5. Repealed by SL 2003, ch 44, § 1.



§ 9-17-6 South Dakota Firefighters' Association, Incorporated continued.

9-17-6. South Dakota Firefighters' Association, Incorporated continued. The furnishing of fire protection is a governmental function and the South Dakota Firefighters Association, Incorporated, composed of the members of the municipal fire departments, is hereby continued as a public state institution of this state.

Source: SL 1919, ch 206, § 1; SDC 1939, § 20.0101; SL 1975, ch 86, § 1; SL 2006, ch 31, § 1.



§ 9-17-7 Schools and promotional activities of South Dakota Firefighters' Association,Incorporated.

9-17-7. Schools and promotional activities of South Dakota Firefighters' Association, Incorporated. The South Dakota Firefighters Association, Incorporated, shall hold annual schools for the purpose of instruction and drilling, as well as testing modern methods and fire extinguishing apparatus, and in general shall encourage and promote the protection of property from loss and destruction by fire.

The time and place of the annual school shall be fixed by the South Dakota Firefighters Association, Incorporated.

Source: SL 1911, ch 157, § 3; RC 1919, § 10176; SL 1919, ch 206, § 3; SL 1931, ch 154; SDC 1939, § 20.0102; SL 1965, ch 101; SL 1975, ch 86, § 2; SL 2006, ch 31, § 2.






Chapter 18 - Municipal Records And Proceedings

§ 9-18-1 Governing body to publish proceedings and statement of expenditures--Rate ofpayment for publication.

9-18-1. Governing body to publish proceedings and statement of expenditures--Rate of payment for publication. The governing body of every municipality shall cause to be published in the official legal newspaper therein, or, if no official legal newspaper is published therein, in any legal newspaper which serves such municipality, within thirty days after each meeting thereof a full account of the proceedings at such meeting, giving a detailed statement of all expenditures of money, the names of the persons to whom payment is made, and showing the service rendered therefor. It shall pay for publishing such proceedings not to exceed ninety percent of the legal line rates for weekly newspapers and not to exceed the legal line rate for daily newspapers, as provided in § 17-2-19.

Source: RC 1919, § 6580; SL 1919, ch 252; SL 1925, ch 215; SDC 1939, § 45.1116; SL 1941, ch 195; SL 1943, ch 164; SL 1947, ch 202; SL 1957, ch 246; SL 1963, ch 278.



§ 9-18-1.1 Time for delivery of copy to official newspaper.

9-18-1.1. Time for delivery of copy to official newspaper. The auditor or clerk responsible for keeping a record of proceedings required to be published pursuant to § 9-18-1 shall cause a copy to be delivered to the official newspaper within one week from the time such meeting is held.

Source: SL 1972, ch 129, § 1.



§ 9-18-2 Records of acts and proceedings of municipal officers--Open to public.

9-18-2. Records of acts and proceedings of municipal officers--Open to public. Every municipal officer shall keep a record of the official acts and proceedings of his office, and such record shall be open to public inspection during business hours under reasonable restrictions.

Source: SL 1890, ch 37, art III, § 9; SL 1890, ch 37, art VII, § 3; RPolC 1903, § 1190; SL 1913, ch 119, § 26; RC 1919, § 6282; SDC 1939, § 45.1115.



§ 9-18-3 Admissibility in evidence of copies and transcripts of municipal records--Prima facieevidence.

9-18-3. Admissibility in evidence of copies and transcripts of municipal records--Prima facie evidence. Copies of all papers filed in the office of the auditor or clerk and transcripts of all records of the governing body certified by him under the corporate seal are admissible in evidence the same as the originals thereof. Such original papers or records or such copies or transcripts thereof are prima facie evidence of the facts stated therein.

Source: SL 1890, ch 37, art VII, § 1; SL 1890, ch 37, art XVI, § 14; RPolC 1903, §§ 1244, 1302; SL 1913, ch 119, § 65; RC 1919, §§ 6285, 6355; SDC 1939, § 45.0113.



§ 9-18-4 Repealed.

9-18-4. Repealed by SL 1970, ch 43, § 1.






Chapter 19 - Ordinances And Resolutions

§ 9-19-1 Definition of terms.

9-19-1. Definition of terms. The word "ordinance" as used in this title shall mean a permanent legislative act of the governing body of a municipality within the limits of its powers.

The word "resolution" as used in this title shall mean any determination, decision, or direction of the governing body of a municipality of a special or temporary character for the purpose of initiating, effecting, or carrying out its administrative duties and functions under the laws and ordinances governing the municipality.

Source: SL 1913, ch 119, § 38; RC 1919, §§ 6242, 6250; SDC 1939, §§ 45.1001, 45.1008.



§ 9-19-2 Continuation in force of prior ordinances and resolutions.

9-19-2. Continuation in force of prior ordinances and resolutions. All ordinances and resolutions in force in any municipality when this code takes effect which are not inconsistent with its provisions shall continue in force and effect until repealed or amended as provided by law.

Source: SL 1890, ch 37, art I, § 9; RPolC 1903, § 1178; RC 1919, § 6157; SDC 1939, § 45.0109.



§ 9-19-3 Authority to enact, amend, and repeal ordinances and resolutions--Penalties forviolation.

9-19-3. Authority to enact, amend, and repeal ordinances and resolutions--Penalties for violation. Every municipality may enact, make, amend, revise, or repeal all such ordinances, resolutions, and regulations as may be proper and necessary to carry into effect the powers granted thereto, and to provide for the punishment of each violation thereof by a fine not to exceed the fine established by subdivision 22-6-2(2), by imprisonment not exceeding thirty days, or by both the fine and imprisonment.

Source: SL 1890, ch 37, art V, § 1, subdiv 79; SL 1890, ch 37, art XXII, § 1; RPolC 1903, § 1229, subdiv 81; RPolC 1903, § 1380; RPolC 1903, § 1438, subdiv 19; SL 1903, ch 90; SL 1913, ch 119, § 53, subdiv 78; RC 1919, § 6169 (81); SL 1923, ch 238; SDC 1939, § 45.0201 (19); SL 1991, ch 187, § 2; SL 2007, ch 39, § 2



§ 9-19-3.1 Degree of proof required when jail sentence authorized--Pleadings--Jury trial--Application of civil rules.

9-19-3.1. Degree of proof required when jail sentence authorized--Pleadings--Jury trial--Application of civil rules. In the prosecution for the violation of any municipal ordinance which authorizes a penalty of a jail sentence, the municipality must prove the defendant guilty of the violation of the ordinance beyond a reasonable doubt. The proceedings shall be commenced by complaint naming the first or second class municipality as plaintiff, and the response thereto shall be by either oral plea or written answer. The defendant shall be entitled, by making demand therefor at any time before the commencement of trial, to trial by jury in the event the defendant is subject to any jail sentence. Except as provided in this section the proceedings shall be governed by the rules of civil procedure.

Source: SL 1975, ch 96, § 1; SL 1992, ch 60, § 2.



§ 9-19-4 Repealed.

9-19-4. Repealed by SL 1973, ch 130, § 14.



§ 9-19-5 One subject expressed in title of ordinance.

9-19-5. One subject expressed in title of ordinance. An ordinance must embrace but one subject which shall be expressed in its title.

Source: RC 1919, § 6242; SDC 1939, § 45.1001.



§ 9-19-6 Style of ordinance.

9-19-6. Style of ordinance. The style of all ordinances shall be as follows: "An ordinance __________ (inserting the title)" followed by: "Be it ordained by the (city or town) of __________ (inserting the name of municipality)" followed by the substance of the ordinance.

Source: SL 1890, ch 37, art IV, § 16; RPolC 1903, § 1213; SL 1913, ch 119, § 36; RC 1919, § 6243; SDC 1939, § 45.1002.



§ 9-19-7 Reading, passage, and publication of ordinances--Codes incorporated by reference.

9-19-7. Reading, passage, and publication of ordinances--Codes incorporated by reference. The title of all ordinances shall be read twice with at least five days intervening between the first and second reading. The ordinance shall be signed by the mayor or acting mayor or president of the Board of Trustees, filed with the auditor or clerk, and published once except that an ordinance incorporating and adopting comprehensive regulations or a code promulgated, approved, and published by a recognized and established national organization prescribing building, electrical, plumbing, safety, fire, health, or milk regulations need not be published in a newspaper, but upon adoption of such an ordinance the auditor or clerk shall publish a notice of the fact of adoption once a week for two successive weeks in the official newspaper, and twenty days after the completed publication of such notice, unless the referendum shall have been invoked, such ordinance shall become effective.

Source: SL 1890, ch 37, art IV, § 16; RPolC 1903, § 1213; SL 1913, ch 119, § 35; RC 1919, § 6244; SDC 1939, § 45.1003; SL 1947, ch 197; SL 1972, ch 49; SL 1982, ch 73.



§ 9-19-8 Passage, recording, and publication of resolutions.

9-19-8. Passage, recording, and publication of resolutions. Any resolution may be passed after one reading and shall be recorded at length in the minutes of the meeting at which it is passed, with a statement of the number of votes for and against it. Such resolution shall be published in full either as part of the minutes or separately.

Source: RC 1919, § 6251; SL 1921, ch 315; SDC 1939, § 45.1009; SL 1987, ch 77.



§ 9-19-9 Recording of votes on ordinances.

9-19-9. Recording of votes on ordinances. The vote upon all ordinances upon the second reading and to pass the same over any veto shall be taken by yeas and nays and entered upon the minutes of the meeting.

Source: SL 1890, ch 37, art IV, § 16; RPolC 1903, § 1213; RC 1919, § 6245; SDC 1939, § 45.1004.



§ 9-19-10 Veto power of mayor under aldermanic form--Items in appropriation ordinances.

9-19-10. Veto power of mayor under aldermanic form--Items in appropriation ordinances. The mayor in any municipality with a common council may veto any ordinance or resolution by filing a written objection with the finance officer within ten days after its passage. The veto may extend to any one or more items contained in an ordinance or resolution making an appropriation or to the entire ordinance or resolution. If the veto only extends to a part of such ordinance or resolution, the remainder shall take effect.

Source: SDC 1939, § 45.1004; SL 2001, ch 45, § 1.



§ 9-19-11 Reconsideration of vetoed ordinance--Vote required to override veto.

9-19-11. Reconsideration of vetoed ordinance--Vote required to override veto. If the mayor vetoes any ordinance or resolution, the finance officer shall present the ordinance or resolution with the mayor's written objection at the next meeting of the council and it may be reconsidered. If the ordinance or resolution is passed by a two-thirds vote of all the aldermen, it shall be published and become effective notwithstanding the mayor's disapproval.

Source: SDC 1939, § 45.1004; SL 2001, ch 45, § 2.



§ 9-19-12 Ordinance becoming law without mayor's signature.

9-19-12. Ordinance becoming law without mayor's signature. If the mayor fails to sign any ordinance or resolution or file written objections thereto within ten days after its passage, the ordinance or resolution shall be published and become a law without the mayor's signature.

Source: SDC 1939, § 45.1004; SL 2001, ch 45, § 3.



§ 9-19-13 Effective date of resolutions and ordinances.

9-19-13. Effective date of resolutions and ordinances. Except such resolutions or ordinances as may be necessary for the immediate preservation of the public peace, health, or safety, or support of the municipal government and its existing public institutions, or which provide for an election or for hearing on an improvement or assessment or which call for bids, which take effect upon the passage and publication thereof, every resolution or ordinance passed by the governing body shall take effect on the twentieth day after its publication unless suspended by operation of a referendum.

Source: SL 1899, ch 94, § 1; RPolC 1903, §§ 1213, 1214; SL 1913, ch 119, § 38; RC 1919, §§ 6246, 6252, 6253; SDC 1939, § 45.1010; SL 1957, ch 244.



§ 9-19-14 Recording of ordinance in ordinance book.

9-19-14. Recording of ordinance in ordinance book. After an ordinance takes effect, the auditor or clerk shall record the same together with a certificate of the date of its publication in a book to be known as the "Ordinance Book," and file the affidavit of publication with the original ordinance.

Source: SL 1890, ch 37, art IV, § 16; RPolC 1903, § 1213; RC 1919, § 6247; SDC 1939, § 45.1005.



§ 9-19-15 Compilation of ordinances--Free copies.

9-19-15. Compilation of ordinances--Free copies. Every municipality may compile the municipal ordinances without revision or amendment for publication in book form. The compilation shall be effective without publication as required for ordinances.

The municipal auditor or clerk shall furnish a free copy of the book to the circuit clerk of court and the county law library of each county in which the municipality is situated.

Source: SDC 1939, § 45.0201 (20); SL 1984, ch 57, § 1; SL 1997, ch 49, § 1.



§ 9-19-16 Revision of ordinances--Committee to prepare revision.

9-19-16. Revision of ordinances--Committee to prepare revision. Every municipality shall have the power to revise the ordinances as provided herein. The governing body of any municipality not oftener than once every five years may appoint a committee of one or more competent persons to prepare and submit for its consideration an ordinance in revision of the ordinances of the municipality.

Source: SL 1890, ch 37, art III, § 13; RPolC 1903, § 1194; SL 1913, ch 119, § 37; RC 1919, § 6249; SL 1925, ch 247; SDC 1939, §§ 45.0201 (21), 45.1007.



§ 9-19-17 Notice of adoption of ordinance in revision--Effective date--Publication in bookform.

9-19-17. Notice of adoption of ordinance in revision--Effective date--Publication in book form. Upon the adoption of an ordinance which revises the ordinances of the municipality by the governing body, the auditor or clerk shall publish a notice of the adoption of the revised ordinances once in the official newspaper. Twenty days after the completed publication of the notice, unless the referendum is invoked, the ordinance shall become effective without publication in a newspaper.

The governing body may publish the revised ordinances in book form. The auditor or clerk shall furnish a free copy of the book or the revised ordinances to the circuit clerk of court and the county law library of each county in which the municipality is situated.

Source: SL 1913, ch 119, § 37; RC 1919, § 6249; SL 1925, ch 247; SDC 1939, § 45.1007; SL 1982, ch 60, § 4; SL 1984, ch 57, § 2; SL 1991, ch 24, § 4.



§ 9-19-18 Evidence of ordinances and resolutions.

9-19-18. Evidence of ordinances and resolutions. An original ordinance or resolution, the record or a certified copy thereof, or any compilation or revision of ordinances purporting to be printed under the authority of the municipality are admissible in evidence without further proof.

Source: PolC 1877, ch 24, § 57; CL 1887, § 1094; SL 1890, ch 37, art IV, § 16; RPolC 1903, §§ 1213, 1470; RC 1919, § 6247; SDC 1939, § 45.0113.



§ 9-19-19 Ordinances and resolutions presumed valid unless controverted.

9-19-19. Ordinances and resolutions presumed valid unless controverted. In any action or proceeding instituted by an acting municipality it shall not be required to show compliance with the provisions of this title as to the passage or publication of any ordinance or resolution unless the same be controverted under oath.

Source: PolC 1877, ch 24, § 53; CL 1887, § 1078; RPolC 1903, § 1467; RC 1919, § 6159; SDC 1939, § 45.0111.



§ 9-19-20 Firearms regulation ordinances prohibited.

9-19-20. Firearms regulation ordinances prohibited. No municipality may pass any ordinance that restricts possession, transportation, sale, transfer, ownership, manufacture, or repair of firearms or ammunition or their components. Any ordinances prohibited by this section are null and void.

Source: SL 1983, ch 38, § 1.



§ 9-19-21 Municipality implementation of pretreatment program--Fines for violations byindustrial users.

9-19-21. Municipality implementation of pretreatment program--Fines for violations by industrial users. Any municipality that is required to develop a pretreatment program in accordance with chapter 34A-2 may enact, make, amend, revise or repeal all such ordinances, resolutions, and regulations as may be proper and necessary to implement the pretreatment program and to provide for the punishment of each pretreatment violation by industrial users pursuant to § 34A-2-15 with a civil penalty of up to one thousand dollars per day for each violation.

Source: SL 1992, ch 254, § 89.






Chapter 20 - Initiative And Referendum

§ 9-20-1 Percentage of voters required to propose ordinance or resolution.

9-20-1. Percentage of voters required to propose ordinance or resolution. The registered voters of any municipality may propose ordinances and resolutions for the government of the municipality if the petition is signed by at least five percent of the registered voters in the municipality. The percentage shall be based on the number of voters of the municipality as determined by the county auditor from the master registration file of registered voters in the municipality as of the time of the filing of the petition mentioned in § 9-20-2.

Source: SDC 1939, § 45.1018; SL 1947, ch 199, § 1; SL 1968, ch 183, § 2; SL 2002, ch 40, § 2.



§ 9-20-2 Petition proposing ordinance or resolution--Contents.

9-20-2. Petition proposing ordinance or resolution--Contents. A petition to propose an ordinance or resolution shall be filed with the finance officer, containing in proper form the proposed ordinance or resolution. It shall be signed by the required number of the resident registered voters of the municipality. The signer or circulator shall add the signer's residence address, county of voter registration, and date of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class. No signature on a petition is valid if signed more than six months prior to the filing of the petitions.

Source: SDC 1939, § 45.1019; SL 1947, ch 199, § 2; SL 1957, ch 245, § 2; SL 1980, ch 64, § 3; SL 1983, ch 52, § 7; SL 1990, ch 104, § 4; SL 1992, ch 110, § 5; SL 1999, ch 41, § 1.



§ 9-20-3 Ordinance may not be initiated to nullify bond purposes.

9-20-3. Ordinance may not be initiated to nullify bond purposes. The right to initiate an ordinance shall not be applicable to ordinances proposed to nullify the purpose for which bonds have been sold by a municipality pursuant to statutory authority.

Source: SL 1961, ch 247; SL 1980, ch 66, § 1.



§ 9-20-4 Presentation of initiative petition to governing body--Submission to voters.

9-20-4. Presentation of initiative petition to governing body--Submission to voters. When a petition to initiate is filed with the finance officer, the finance officer shall present the petition to the governing body at its first ensuing regular or special meeting. The governing body shall submit the petition to a vote of the voters in the manner prescribed for a referendum.

Source: SDC 1939, § 45.1020; SL 1947, ch 199, § 3; SL 1980, ch 67, § 1; SL 2003, ch 41, § 1.



§ 9-20-5 Majority vote at election required for initiated ordinance or resolution--Effectivedate.

9-20-5. Majority vote at election required for initiated ordinance or resolution--Effective date. No initiated ordinance or resolution shall become operative unless approved by a majority of the votes cast for and against the same. If so approved, it shall take effect upon the completion of the canvass of the election returns relating thereto.

Source: SL 1899, ch 94, § 13; RPolC 1903, § 1226; SL 1913, ch 119, § 50; RC 1919, § 6264; SDC 1939, § 45.1021; SL 1947, ch 199, § 4.



§ 9-20-5.1 Year's waiting period required before amendment or repeal.

9-20-5.1. Year's waiting period required before amendment or repeal. No initiated ordinance or resolution may be amended or repealed by the governing body of a municipality until at least one year has passed from its effective date.

Source: SL 1977, ch 72.



§ 9-20-6 Time for filing referendum petition.

9-20-6. Time for filing referendum petition. The required number of voters residing in any municipality may file within twenty days after the publication of any ordinance or resolution subject to referendum a petition with the auditor or clerk, requiring the submission of any such ordinance or resolution to a vote of the voters of the municipality for its rejection or approval. If filed on the twentieth day after publication, such petitions shall be filed no later than normal closing hours of the city hall or city auditor's office on said twentieth day.

Source: SL 1899, ch 94, § 2; RPolC 1903, § 1215; SL 1913, ch 119, § 39; RC 1919, § 6254; SDC 1939, § 45.1011; SL 1947, ch 198; SL 1975, ch 119, § 20.



§ 9-20-7 Description in referendum petition of matter covered.

9-20-7. Description in referendum petition of matter covered. If the matter intended to be covered by the referendum petition is the whole of any ordinance or resolution, the petition shall contain the title of such ordinance or the subject of such resolution, and the date of its passage, but if only a portion of such ordinance or resolution is intended to be covered by the petition, such portion shall be set out at length.

Source: SL 1899, ch 94, § 3; RPolC 1903, § 1216; SL 1913, ch 119, § 40; RC 1919, § 6255; SL 1921, ch 300, § 1; SDC 1939, § 45.1012; SL 1957, ch 245, § 1.



§ 9-20-8 Number of signers required for referendum petition--Data concerning signers.

9-20-8. Number of signers required for referendum petition--Data concerning signers. The referendum petition shall be signed by at least five percent of the registered voters in the municipality. The percentage shall be based on the number of voters of the municipality as determined by the county auditor from the master registration file as of the time of the filing of the petition. The signer or circulator shall add the signer's residence address, county of voter registration, and date of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class.

Source: SDC 1939, § 45.1012; SL 1957, ch 245, § 1; SL 1968, ch 183, § 1; SL 1979, ch 50, § 7; SL 1980, ch 64, § 4; SL 1987, ch 78; SL 1990, ch 104, § 5; SL 1992, ch 110, § 6; SL 1999, ch 41, § 2; SL 2002, ch 40, § 3.



§ 9-20-9 Requirements for persons circulating petition--Board of elections to promulgaterules--Scope of rules.

9-20-9. Requirements for persons circulating petition--Board of elections to promulgate rules--Scope of rules. Any person circulating an initiative or referendum petition shall verify that each person signing the petition is a resident and qualified voter of the municipality. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 prescribing the format for an initiative and referendum petition and its verification.

Source: SDC 1939, § 45.1013; SL 1999, ch 41, § 3; SL 2000, ch 19, § 3.



§ 9-20-10 Liberal construction of referendum petition.

9-20-10. Liberal construction of referendum petition. Such petition may be made up and signed and shall be liberally construed as provided by the statute governing an initiated law.

Source: SDC 1939, § 45.1012; SL 1957, ch 245, § 1.



§ 9-20-11 Date of election on referendum petition--No action taken pending election.

9-20-11. Date of election on referendum petition--No action taken pending election. The governing body shall, upon the presentation of a petition pursuant to § 9-20-6, submit the question to the electors at the next annual municipal election or the next general election, whichever is earlier. Pending the election, the governing body may take no action with respect to the subject matter of the petition that would alter or preempt the effect of the proposed petition. However, the governing body may expedite the date of the election by ordering, within ten days of receiving the petition, a special election to be held on a Tuesday not less than thirty days from the date of the order of the governing body.

Source: SL 1899, ch 94, § 2; RPolC 1903, § 1215; SL 1913, ch 119, § 39; RC 1919, § 6254; SDC 1939, § 45.1011; SL 1947, ch 198; SL 1977, ch 68, § 8; SL 1980, ch 67, § 2; SL 1983, ch 53, § 6; SL 1995, ch 47, § 1.



§ 9-20-11.1 Repealed.

9-20-11.1. Repealed by SL 2003, ch 41, § 2.



§ 9-20-11.2 Date to certify ballot language to county auditor.

9-20-11.2. Date to certify ballot language to county auditor. If a municipality submits a question to the electors at the next general election pursuant to § 9-20-11, the municipality shall certify the ballot language to the county auditor by the second Tuesday in August of the year of the general election. However, the county auditor may extend the certification deadline for the municipality, if the county auditor determines that the extension will not prevent absentee ballots from being available by the date to begin absentee voting.

Source: SL 1995, ch 47, § 3; SL 2003, ch 41, § 3; SL 2007, ch 81, § 3; SL 2009, ch 69, § 10.



§ 9-20-11.3 Additional election costs paid by municipality.

9-20-11.3. Additional election costs paid by municipality. If a municipality submits a question to the electors at the next general election pursuant to § 9-20-11, the municipality shall pay the additional election cost related to the municipal question. The cost shall be agreed upon by the county auditor and the municipal finance officer.

Source: SL 1995, ch 47, § 4.



§ 9-20-12 Publication of referred ordinance or resolution--Notice of election.

9-20-12. Publication of referred ordinance or resolution--Notice of election. The auditor or clerk shall cause the entire referred ordinance or resolution to be published once a week for two successive weeks immediately preceding the election.

Such publication shall include a notice that on the day of election therein stated such ordinance or resolution will be submitted to the voters or, if only a portion thereof is covered by the petition, then notice as to what portion will be submitted.

Source: SL 1899, ch 94, § 5; RPolC 1903, § 1218; SL 1913, ch 119, § 42; RC 1919, § 6257; SDC 1939, § 45.1014.



§ 9-20-13 Ballots used in referendum election--Form and contents.

9-20-13. Ballots used in referendum election--Form and contents. The auditor or clerk shall have ballots printed for the vote upon such referred ordinance or resolution and cause the same to be distributed as other official ballots are distributed.

Such ballots shall conform as near as may be to the law governing the submission of questions by the Legislature, except that the statement required to be printed on the ballots shall be prepared by the city attorney, or if there be no city attorney, by an attorney at law employed by the governing body for that purpose.

All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 1899, ch 94, § 6; RPolC 1903, § 1219; SL 1913, ch 119, § 43; RC 1919, § 6258; SDC 1939, § 45.1015.



§ 9-20-14 General municipal election law applicable to referendum elections.

9-20-14. General municipal election law applicable to referendum elections. The elections provided for in this chapter shall be governed by the provisions of chapter 9-13 except as to the form of the ballots otherwise specifically provided.

Source: SL 1899, ch 94, § 9; RPolC 1903, §§ 1222, 1227; SL 1913, ch 119, §§ 46, 51; RC 1919, § 6265; SDC 1939, § 45.1022.



§ 9-20-15 Majority vote required for approval of referred measure--Effective date.

9-20-15. Majority vote required for approval of referred measure--Effective date. No referred ordinance or resolution so submitted shall become operative unless approved by a majority of the votes cast for and against the same. If so approved, it shall take effect upon completion of the canvass of the election returns relating thereto.

Source: SL 1899, ch 94, § 8; RPolC 1903, § 1221; SL 1913, ch 119, § 45; RC 1919, § 6260; SDC 1939, § 45.1017.



§ 9-20-16 Preservation of referendum petitions--Open to public inspection.

9-20-16. Preservation of referendum petitions--Open to public inspection. The auditor or clerk shall preserve all petitions invoking the referendum filed in his office for a period of at least two years, during which time such petitions shall be open to public inspection upon reasonable request.

Source: SL 1899, ch 94, § 7; RPolC 1903, § 1220; SL 1913, ch 119, § 44; RC 1919, § 6259; SDC 1939, § 45.1016.



§ 9-20-17 Waiting period for new action after referendum election.

9-20-17. Waiting period for new action after referendum election. No referred ordinance or resolution may be again voted upon by the government of any municipality within one year from the date of the election thereon.

Source: SDC Supp 1960, § 45.1022 as enacted by SL 1961, ch 246.



§ 9-20-18 Legislative finding--Actions of municipal governing boards subject to referendum.

9-20-18. Legislative finding--Actions of municipal governing boards subject to referendum. The Legislature finds that in making past grants of decision-making authority to municipal governing authorities, its intent was to grant that authority to the governing bodies of municipalities and that such actions, unless otherwise excluded from the referendum and initiative process by other state law, are subject to the initiative and referendum process. Therefore, the contrary holding in Baker v. Jackson, 372 NW2d 142 (SD, July 31, 1985) is hereby abrogated.

Source: SL 1986, ch 73, § 1.



§ 9-20-19 Legislative decision of governing body subject to referendum--Administrativedecision not subject to referendum.

9-20-19. Legislative decision of governing body subject to referendum--Administrative decision not subject to referendum. Any legislative decision of a governing body is subject to the referendum process. A legislative decision is one that enacts a permanent law or lays down a rule of conduct or course of policy for the guidance of citizens or their officers. Any matter of a permanent or general character is a legislative decision.

No administrative decision of a governing body is subject to the referendum process, unless specifically authorized by this code. An administrative decision is one that merely puts into execution a plan already adopted by the governing body itself or by the Legislature. Supervision of a program is an administrative decision. Hiring, disciplining, and setting the salaries of employees are administrative decisions.

Source: SL 1986, ch 73, § 2.






Chapter 21 - Tax Levies And Appropriations

§ 9-21-1 Fiscal year of municipalities.

9-21-1. Fiscal year of municipalities. The fiscal year of each municipality shall commence on the first day of January of each year.

Source: SL 1890, ch 37, art VII, § 7; SL 1890, ch 37, art XV, § 1; RPolC 1903, § 1295; SL 1913, ch 119, § 114; RC 1919, § 6333; SL 1921, ch 298; SDC 1939, § 45.1401.



§ 9-21-2 Annual appropriation ordinance--Time of introduction--Contents--Enterprise and trust and agency funds.

9-21-2. Annual appropriation ordinance--Time of introduction--Contents--Enterprise and trust and agency funds. The governing body of each municipality shall, no later than its first regular meeting in September of each year or within ten days thereafter, introduce the annual appropriation ordinance for the ensuing fiscal year, in which it shall appropriate the sums of money necessary to meet all lawful expenses and liabilities of the municipality. The ordinance shall specify the function and subfunction as prescribed by the Department of Legislative Audit for which the appropriations are made and the amount appropriated for each function and subfunction, which amount shall be appropriated from the proper fund. It is not necessary to appropriate revenue to be expended from an enterprise or trust and agency fund if the fund is not supported or subsidized by revenue derived from the annual appropriated tax levy. However, an annual budget for these funds shall be developed and published no later than December thirty-first of each year.

Source: SL 1890, ch 37, art XV, § 2; RPolC 1903, § 1296; SL 1913, ch 119, § 115; RC 1919, § 6334; SL 1921, ch 295, § 1; SDC 1939, § 45.1402; SL 1953, ch 257; SDC Supp 1960, § 45.1402 (1); SL 1983, ch 58; SL 1984, ch 58; SL 1985, ch 63.



§ 9-21-3 Appropriations limited to municipal powers.

9-21-3. Appropriations limited to municipal powers. No money belonging to any municipality shall be appropriated except for such objects and the defraying of such expenses as necessarily arise in the exercise of the powers granted to it.

Source: PolC 1877, ch 24, § 24; CL 1887, § 1045; RPolC 1903, § 1443; RC 1919, § 6345; SDC 1939, § 45.1406.



§ 9-21-4 Repealed.

9-21-4. Repealed by SL 1981, ch 44, § 29.



§ 9-21-5 Appropriations for support of Civil Air Patrol.

9-21-5. Appropriations for support of Civil Air Patrol. The governing bodies of municipalities may contribute sums of money annually to the support of units of the Civil Air Patrol located in their respective municipalities. For the purposes of carrying out the provisions of this section, such governing bodies may appropriate out of the general funds of their respective municipalities.

Source: SL 1964, ch 146.



§ 9-21-6 Classification of expenditures in annual appropriation ordinance.

9-21-6. Classification of expenditures in annual appropriation ordinance. The classification of expenditures in the annual appropriation ordinance of municipalities of the first and second class shall conform to the uniform classification in the municipal accounting manual published in accordance with § 4-11-6.

Source: SL 1925, ch 115, ch II, art III, § 3; SL 1931, ch 107; SL 1933, ch 57, § 1; SL 1937, ch 106; SDC 1939, § 45.1403; SL 1957, ch 249; SL 1971, ch 62; SL 1977, ch 73, § 2.



§ 9-21-6.1 Line item for contingencies--Maximum amount--Transfer to otherappropriations.

9-21-6.1. Line item for contingencies--Maximum amount--Transfer to other appropriations. In preparing the annual estimate of expenses as provided by § 9-22-23, the auditor or clerk may include in the budget a line item for contingencies. The line item shall be included in the annual budget adopted pursuant to § 9-21-2 and shall not exceed five percent of the total municipal budget. No expenditures shall be charged to this item but such appropriated amount may be transferred, by resolution of the municipal governing body, to any other appropriation in which insufficient amounts were provided or for items for which no appropriation was provided.

Source: SL 1975, ch 95, § 1.



§ 9-21-7 Supplemental appropriation ordinance for indispensable functions ordischarge of municipal duties.

9-21-7. Supplemental appropriation ordinance for indispensable functions or discharge of municipal duties. In the event of the failure to provide by the annual appropriation ordinance, sufficient revenue to enable the municipality to conduct the indispensable functions of government in any department, or to discharge any duty which it is the lawful duty of the municipality to discharge and which requires the incurring of liabilities or expenditures of funds for a purpose or object for which no provision has been made in the annual appropriation ordinance for such fiscal year, and when any of such occasions arise the governing body of such municipality may make, approve and adopt a supplemental appropriation ordinance, providing therein for appropriations for any or such purposes in such amounts as said governing body may determine necessary and such supplemental appropriation ordinance shall set out in detail each item for which an appropriation is made and the amount thereof. The adoption of such supplemental appropriation ordinance shall be governed by the same laws pertaining to the adoption of the annual appropriation ordinance.

Source: SDC 1939, § 45.1402 (3) as added by SL 1953, ch 257.



§ 9-21-8 Additional appropriations prohibited--Bond authorization as appropriation.

9-21-8. Additional appropriations prohibited--Bond authorization as appropriation. No further appropriations shall be made at any other time for such fiscal year, except as provided in §§ 9-21-2 and 9-21-7. Whenever the governing body is authorized by the voters to issue bonds for a specific purpose, it shall be deemed an appropriation to the extent of the bonds authorized.

Source: SL 1890, ch 37, art XV, § 2; RPolC 1903, § 1296; SL 1913, ch 119, § 115; RC 1919, § 6334; SL 1921, ch 295, § 1; SDC 1939, § 45.1402; SL 1953, ch 257; SDC Supp 1960, § 45.1402 (4).



§ 9-21-9 Expenditures limited to appropriated amounts.

9-21-9. Expenditures limited to appropriated amounts. Neither the governing body nor any department or officer of the municipality shall add to the municipal expenditures in any fiscal year any sum in excess of the amount provided for in the annual appropriation ordinance except as otherwise specially provided. Nor shall the amount spent for any purpose or any department exceed the total amount appropriated for such purpose or for such department in the annual appropriation ordinance for such year, except as otherwise specially provided.

Source: SL 1890, ch 37, art XV, § 3; RPolC 1903, § 1297; SL 1913, ch 119, § 116; RC 1919, § 6335; SL 1921, ch 295, § 2; SL 1933, ch 152; SDC 1939, § 45.1404; SL 1939, ch 187; SL 1949, ch 184.



§ 9-21-9.1 State, county and federal grants expended without provision inappropriation ordinance--Publication.

9-21-9.1. State, county and federal grants expended without provision in appropriation ordinance--Publication. Any funds made available after the final appropriation ordinance is adopted by a municipality from state, county, and federal grants for expenditure by the municipality shall be paid into the municipal treasury and may be expended without specific provision in the appropriations ordinance of the municipality. In this case the governing body shall publish, in the official newspaper of the municipality, the purpose for which the expenditures were made and to whom the expenditures were made.

Source: SL 1973, ch 42, § 2; SL 1980, ch 56, § 2.



§ 9-21-9.2 Restoration of funds on reimbursement from other subdivisions,departments, or insurance.

9-21-9.2. Restoration of funds on reimbursement from other subdivisions, departments, or insurance. If the governing board of any municipality authorizes lawful expenditures from any specific fund for the use or benefit of another municipal department or political subdivision or expenditures to be reimbursed by insurance claims, the reimbursement for such expenditures shall be restored to the fund from which originally withdrawn and the deposit of the same shall restore the budget of such fund in the amount of the reimbursement.

Source: SL 1975, ch 87; SL 1976, ch 81.



§ 9-21-10 Contracts prohibited unless covered by appropriation or bonds.

9-21-10. Contracts prohibited unless covered by appropriation or bonds. Except as otherwise provided no contract shall be made by the governing body of any municipality and no expense shall be incurred by any department or any officer thereof, whether ordered by the governing body or not, unless an appropriation shall have been previously made concerning such expense, or the governing body authorized to issue bonds for a specific purpose.

Source: SL 1890, ch 37, art XV, § 4; RPolC 1903, § 1298; RC 1919, § 6336; SL 1921, ch 295, § 3; SL 1925, ch 233; SDC 1939, § 45.1405; SL 1941, ch 199; SL 1953, ch 258; SL 1959, ch 269.



§ 9-21-11 Long-term contracts authorized for utility services and improvement ofirrigable lands--Appropriation required--Referendum.

9-21-11. Long-term contracts authorized for utility services and improvement of irrigable lands--Appropriation required--Referendum. The governing body may enter into a contract for any term of years as the governing body may determine with any person or any rural water system, water user district, sanitary district, water project district, or like organization for the purchase by the municipality of water, gas, or electricity. If a contract is entered into with the United States government, or any agency or department thereof, providing for the sale and purchase of water or the acquisition of a municipal water supply, the contract may be for any term of years as said governing body may determine, or for the leveling or improvement of irrigable lands belonging to the municipality, which lands were on February 20, 1953, located and situated within the boundaries of an existing irrigation district. If any contract entered into pursuant to this section extends for more than one year, an appropriation need not have been previously made concerning such expense, except sufficient to cover the amount payable or estimated to become payable under such contract for the first year thereof. The governing body shall annually thereafter appropriate an amount sufficient to cover the amount payable or estimated to become payable under such contract during the ensuing fiscal year.

Such contracts shall be subject to referendum as ordinances.

Source: SL 1925, ch 233; SDC 1939, § 45.1405; SL 1941, ch 199; SL 1953, ch 258; SL 1959, ch 269; SL 1974, ch 72; SL 1991, ch 71.



§ 9-21-12 Authorization of depreciation reserve within proprietary fund.

9-21-12. Authorization of depreciation reserve within proprietary fund. The governing body of a municipality may by resolution create a depreciation reserve within each proprietary fund, as necessary, not to exceed the accumulated depreciation of the fixed assets of the respective fund.

Source: SL 1951, ch 247, § 1; SDC Supp 1960, § 45.0201-1 (9); SL 1978, ch 62, § 8; SL 1991, ch 72.



§ 9-21-13 Purposes of depreciation or capital replacement reserves.

9-21-13. Purposes of depreciation or capital replacement reserves. The depreciation or the capital replacement reserves shall be used only to replace and repair equipment belonging to the municipality and may not be used for the acquisition of equipment which would represent a substantial expansion in the total amount of equipment belonging to the municipality. Equipment for the purposes of this section shall mean properties commonly considered as representing capital outlay rather than operating expense outlay and shall include municipally owned buildings and lands.

Source: SL 1951, ch 247, § 2; SDC Supp 1960, § 45.0201-1 (9); SL 1994, ch 69, § 2.



§ 9-21-14 Repealed.

9-21-14. Repealed by SL 1994, ch 69, § 3.



§ 9-21-14.1 Capital outlay accumulations authorized for municipalities--Purposesincluded--Maximum accumulations.

9-21-14.1. Capital outlay accumulations authorized for municipalities--Purposes included--Maximum accumulations. The governing body of a municipality may by resolution authorize the accumulation of funds for a period longer than one year for specific capital outlay purposes otherwise authorized by law. For the purpose of this section, "capital outlay purposes" means purposes which result in the acquisition of or additions to plant, or equipment, including but not limited to expenditures for land, existing facilities, improvement of grounds, construction of facilities, additions to facilities, remodeling of facilities, or for the purchase of equipment.

The maximum capital outlay accumulations shall be as follows:

(1) In first-class municipalities, the amount of the accumulation for all purposes may never exceed an amount equivalent to four dollars per thousand dollars of assessed value of all property within the municipality;

(2) In second-class municipalities, the amount of the accumulation for all purposes may never exceed an amount equivalent to ten dollars per thousand dollars of assessed value of all property within the municipality or one hundred twenty-five thousand dollars, whichever is greater;

(3) In third-class municipalities, the amount of the accumulation may never exceed one hundred twenty-five thousand dollars.
Source: SL 1979, ch 55, § 1; SL 1980, ch 68, § 1; SL 1989, ch 75, § 1.



§ 9-21-14.2 Vote required for capital outlay accumulation--Time of expenditure--Reversion of unused funds.

9-21-14.2. Vote required for capital outlay accumulation--Time of expenditure--Reversion of unused funds. The resolution authorized by § 9-21-14.1 shall be enacted by a two-thirds vote of the governing body and shall set forth clearly the purposes for which the funds are to be accumulated and the maximum amount that may be accumulated. The funds to be accumulated shall be expended within sixty months from the date of the resolution. If the specific purposes for which the funds are accumulated are deemed no longer necessary, these funds shall revert to the general fund.

Source: SL 1979, ch 55, §§ 2, 4.



§ 9-21-14.3 to 9-21-14.5. Repealed.

9-21-14.3 to 9-21-14.5. Repealed by SL 1989, ch 75, §§ 2 to 4.



§ 9-21-15 Replacement or repair required by unanticipated event--Borrowing andaddition to tax levy.

9-21-15. Replacement or repair required by unanticipated event--Borrowing and addition to tax levy. No expenditure for any improvement, replacement, repair or service shall exceed in any one year the amount provided therefor in the annual appropriation ordinance of a municipality, except that the governing body may expend the proceeds of any bond issue authorized by the voters of the municipality, or in case of emergency, by a unanimous vote, may by resolution order any improvement, replacement, repair or lawful service the necessity of which is caused by any casualty, accident, circumstances or event happening after such annual appropriation ordinance is made which could not have reasonably been anticipated at the time of making the annual appropriation ordinance. The governing body may order the mayor or president to borrow in the name of the municipal corporation, with the attest of the auditor or clerk, a sufficient amount to provide for the necessary expense to be incurred in making any improvement, replacement or repair and in furnishing such service the necessity of which has so arisen, for a period not exceeding the close of the next fiscal year, which sum and interest shall be added to the amount authorized to be raised by the next general tax levy.

Source: SDC 1939, § 45.1404; SL 1939, ch 187; SL 1949, ch 184.



§ 9-21-16 Surplus funds used for replacement or repair required by unanticipatedevent.

9-21-16. Surplus funds used for replacement or repair required by unanticipated event. If the municipal corporation has on hand any unappropriated money, or money not raised by taxation, loan, or assessment, which can be spared for the purpose described in § 9-21-15 and which has not been pledged for the payment of any indebtedness of the municipality, or any money in any fund which the governing body by unanimous vote determines will not be needed for any other municipal purpose during the current fiscal year, such money may be transferred by the governing body, by unanimous vote, in order to provide in whole or in part the money made necessary by such unanticipated events or circumstances, and such money may be used in lieu of such borrowing or the borrowing may be supplementary thereto.

Source: SDC 1939, § 45.1404 as added by SL 1949, ch 184.



§ 9-21-16.1 Casualty reserve fund authorized--Limitation on amount and use of fund--Interest.

9-21-16.1. Casualty reserve fund authorized--Limitation on amount and use of fund--Interest. The governing body of a municipality may, by resolution or ordinance, establish a fund to be designated the casualty reserve fund and the governing body may, in their annual appropriation, set forth a specific amount for such fund. The amount appropriated shall be transferred to such fund. However, at no time may the money in such fund exceed the sum of one hundred thousand dollars. The money in the fund may be expended only for the payment of expenses to replace and repair property of the municipality which was damaged or lost as a result of a casualty loss. If this fund is at the maximum amount allowed, the interest earned from the investment of the fund shall be placed in the municipality's general fund.

Source: SL 1968, ch 189; SL 1977, ch 75; SL 1986, ch 74.



§ 9-21-17 Judgment against municipality--Borrowing--Maximum tax levy to payjudgment.

9-21-17. Judgment against municipality--Borrowing--Maximum tax levy to pay judgment. If any judgment is obtained against the municipality, it may borrow for a space of time not exceeding the close of the fiscal year a sum sufficient to pay the judgment, if a tax levy of ten dollars per thousand dollars of taxable valuation of the municipality will be sufficient to pay all judgments subsisting and final at the time of making the levy. No tax levy greater than ten dollars per thousand dollars of taxable valuation of any municipality, may be made in any one year for the payment of a judgment or judgments. If a levy of ten dollars per thousand dollars of taxable valuation per year on such valuation will be insufficient to pay any final judgment within ten years from the date it becomes final in a municipality with a population in excess of five hundred, a tax levy may be made of any amount sufficient to pay every judgment and the interest thereon in ten equal installments within ten years from the date it becomes final. In a municipality with a population of five hundred or less a tax levy of ten dollars per thousand dollars of taxable valuation of such municipality may be made for the payment of the judgment and the interest thereon. However, the levy may not be made for a period in excess of nineteen years for the purpose of payment of any one judgment.

Source: SL 1890, ch 37, art XV, § 3; RPolC 1903, § 1297; SL 1913, ch 119, § 116; RC 1919, § 6335; SL 1921, ch 295, § 2; SL 1933, ch 152; SDC 1939, § 45.1404; SL 1939, ch 187; SL 1949, ch 184; SL 1983, ch 60.



§ 9-21-18 Contracts exceeding maximum tax levy as misdemeanor--Personal liabilityof authorizing officer.

9-21-18. Contracts exceeding maximum tax levy as misdemeanor--Personal liability of authorizing officer. It is a Class 2 misdemeanor for the officers of any municipality, unless expressly authorized by law, to contract any debt or incur any pecuniary liability, for the payment of either the principal or interest, for which during the current year or any subsequent year it will be necessary to levy on the taxable property of such municipality a higher rate of tax than the maximum rate prescribed by law.

Every such contract shall be null and void in regard to any obligation thereby imposed on the municipality on behalf of which such contract purports to be made.

Every officer who makes or participates in making or authorizes the making of any such contract shall be held individually liable for its performance.

Every officer present when any such unlawful contract was made or authorized to be made shall be deemed to have made or to have participated in making or to have authorized the making of the same, as the case may be, unless he dissented therefrom and entered or caused to be entered such dissent on the records of such municipality.

Source: SL 1897, ch 28, § 140; RPolC 1903, § 2243; RC 1919, § 6957; SDC 1939, § 45.1416; SL 1981, ch 43, § 17.



§ 9-21-18.1 Municipality authorized to enter lease-purchase agreement to lease real orpersonal property.

9-21-18.1. Municipality authorized to enter lease-purchase agreement to lease real or personal property. The provisions of § 9-21-18 or any other provision of law notwithstanding, any municipality may enter into a lease-purchase agreement for a term of years, not exceeding ten, for the purchase or lease by the municipality of real or personal property. Any lease-purchase agreement for a term exceeding one year requires the approval of more than sixty percent of the members-elect of the governing body of the municipality.

Source: SL 1995, ch 37, § 2.



§ 9-21-19 Annual tax levy included in appropriation ordinance--Apportionmentamong funds, bond interest, and debt service funds.

9-21-19. Annual tax levy included in appropriation ordinance--Apportionment among funds, bond interest, and debt service funds. The annual appropriation ordinance of each municipality shall also contain the annual tax levy, which for all purposes except park purposes shall not exceed the limitations prescribed by law. It shall apportion among the various funds provided for therein the amount levied for general purposes and shall designate the amount to be applied upon each fund. It shall also specify the amount levied to pay the interest on each outstanding bond issue, and the amount levied for the purpose of each debt service fund established to pay the principal of each series of bonds when matured.

Source: SL 1890, ch 37, art X, § 7; RPolC 1903, § 1229, subdiv 3; SL 1913, ch 119, § 115; RC 1919, § 6334; SL 1921, ch 295, § 1; SDC 1939, § 45.1402; SL 1953, ch 257; SDC Supp 1960, § 45.1402 (2).



§ 9-21-20 Certification of annual tax levy to county auditor.

9-21-20. Certification of annual tax levy to county auditor. Immediately upon the passage and publication of the annual appropriation ordinance the auditor or clerk shall certify the tax levies therein made to the county auditor in the county in which the first or second class municipality is situated in the following form:

For general purposes ..........

For interest and debt service fund ..........

Source: SL 1913, ch 119, § 115; RC 1919, § 6334; SL 1921, ch 295, § 1; SDC 1939, § 45.1402; SL 1953, ch 257; SDC Supp 1960, § 45.1402 (5); SL 1992, ch 60, § 2.



§ 9-21-21 Warrants limited by tax levy--Violation as misdemeanor--Removal ofoffender from office.

9-21-21. Warrants limited by tax levy--Violation as misdemeanor--Removal of offender from office. No liability may be incurred against the municipality in excess of the total appropriation of the fund.

No liability may be incurred under any appropriation for which a warrant cannot be drawn as herein provided.

No member of the governing body may vote to incur a liability or to issue a warrant, nor may any mayor or finance officer sign, issue, or deliver any warrant, nor may any finance officer pay any warrant, issued in violation of the provisions of this section. A violation of this section is a Class 2 misdemeanor.

Upon conviction of a violation of this section the court in which such conviction is had may in its discretion enter an order removing the member of the governing body or other officer so convicted from his office.

Source: SL 1890, ch 37, art XV, § 3; RPolC 1903, § 1246; SL 1913, ch 119, § 119; SL 1915, ch 117, § 1; RC 1919, § 6342; SDC 1939, §§ 45.1414, 45.9902; SL 1976, ch 82; SL 1981, ch 43, § 18; SL 1993, ch 72.



§ 9-21-22 Maximum obligations under appropriation.

9-21-22. Maximum obligations under appropriation. No obligation under any appropriation shall be incurred or warrant drawn in excess of seventy-five percent of the tax levy made for the fund provided for such appropriation for the current fiscal year and seventy-five percent of the cash in the treasury in such fund derived from sources other than such tax levy prior to the second Monday in May of each fiscal year, except under appropriation made exclusively for the purchase of land or buildings or the erection of buildings for the municipality.

Source: SL 1890, ch 37, art VII, § 3; RPolC 1903, § 1246; SL 1913, ch 119, § 120; SL 1915, ch 117, § 2; RC 1919, § 6343; SDC 1939, § 45.1415.



§ 9-21-23 Proration of expenditures under appropriation for more than one year.

9-21-23. Proration of expenditures under appropriation for more than one year. In all cases where appropriations of money are authorized and made for periods longer than one year, the expenditure thereof in any one year shall never exceed the proportion which one year of time bears to the whole time, unless otherwise expressly provided.

Source: SL 1890, ch 108, § 1; RPolC 1903, § 310; RC 1919, § 6959; SDC 1939, § 45.1417.



§ 9-21-24 Highway taxes paid to municipal treasurer quarterly--Purposes for whichexpended.

9-21-24. Highway taxes paid to municipal treasurer quarterly--Purposes for which expended. All highway taxes collected as personal taxes from residents of any municipality and all highway taxes collected on account of real or personal property situated within any municipality by the treasurer of the county in which such municipality is located, shall be turned over quarterly by such treasurer to the treasurer of such municipality to be expended under the direction of its governing body in the improvement of the streets, alleys, highways, or public grounds thereof.

This section shall not apply to taxes levied by the county and state.

Source: SL 1887, ch 147, § 1; CL 1887, § 1167; RPolC 1903, § 1534; RC 1919, § 6524; SL 1919, ch 333, § 67; SDC 1939, § 45.1426.



§ 9-21-24.1 Encumbrance of unexpended appropriations for obligations incurred but notpaid.

9-21-24.1. Encumbrance of unexpended appropriations for obligations incurred but not paid. The governing body may by resolution not later than its first meeting in February encumber that portion of unexpended appropriations from the prior year for which applicable obligations were incurred but were not paid. The resolution shall state the appropriation account and amount encumbered. The auditor, clerk, or finance officer shall keep a detailed listing by payee and amount supporting such amount shown in the resolution for examination at the time of audit.

Source: SL 1971, ch 61; SL 1976, ch 74, § 1; SL 1979, ch 56.



§ 9-21-25 Diversion of money belonging to funds prohibited.

9-21-25. Diversion of money belonging to funds prohibited. Except as herein provided no money belonging to any fund shall ever be diverted to the use of any other fund, and no warrant shall be drawn upon any fund not properly chargeable to such fund.

Source: SL 1913, ch 119, § 118; RC 1919, § 6341; SDC 1939, § 45.1413; SL 1939, ch 187; SL 1955, ch 204; SL 1965, ch 213.



§ 9-21-25.1 Contingency amount included in general fund appropriation--Transfersfrom other funds--Maximum contingency fund balance.

9-21-25.1. Contingency amount included in general fund appropriation--Transfers from other funds--Maximum contingency fund balance. The amount to be budgeted for the contingency pursuant to § 9-21-6.1 shall be included in the appropriation for the municipal governing body out of general fund revenues. When transfers are made from the contingency budget to other appropriations, whose revenue is provided by other than general fund revenues, a transfer of fund balances may be made from the municipal general fund to such other fund in the amount of the budget transfer. At no time shall the balance in the contingency fund exceed five percent of the total municipal budget.

Source: SL 1975, ch 95, § 2.



§ 9-21-26 Repealed.

9-21-26. Repealed by SL 1993, ch 73, § 1.



§ 9-21-26.1 Transfer of surplus funds--Restrictions.

9-21-26.1. Transfer of surplus funds--Restrictions. The governing body may by a two-thirds vote transfer the surplus money in any of the several funds to any other fund or funds or may appropriate such surplus money to the payment of any outstanding indebtedness of the municipality. No money in any fund may be transferred unless a sufficient amount is left to pay all outstanding warrants drawn against the fund, together with any other indebtedness or contemplated expenditures from the fund for the current fiscal year. No money may be transferred from any sinking or interest fund unless sufficient money is left to pay all interest which may accrue on and the principal of all outstanding bonds. If there remains in the treasury of any municipality an unexpended balance of any special fund, and all claims against such fund have been fully paid, and the purpose for which it was created has been fully served, and there remains no further use for such balance for the purpose for which it was created, the governing board of the municipality may transfer such balance to any other fund of the municipality or subdivision to which such balance belongs. Enterprise funds are not construed to be special funds for purposes of this section.

Source: SL 1993, ch 73, § 2.



§ 9-21-27 Transfer of bond redemption funds allowed if certain amount is retained.

9-21-27. Transfer of bond redemption funds allowed if certain amount is retained. No balance remaining at the end of any fiscal year in any fund raised for the purpose of paying the principal or interest upon the bonded indebtedness of the municipality may be transferred to any other fund unless enough money is retained in the fund to retire all outstanding bonds and to pay any interest which will accrue on the bonds.

Source: SL 1913, ch 119, § 118; RC 1919, § 6341; SDC 1939, § 45.1413; SL 1939, ch 187; SL 1955, ch 204; SL 1965, ch 213; SL 1988, ch 77.



§ 9-21-28 Transfer to school districts of surplus from revenue-producing enterprises--Transfer to funds.

9-21-28. Transfer to school districts of surplus from revenue-producing enterprises--Transfer to funds. Authority is hereby granted to all municipalities to transfer surplus funds accumulated through special municipal revenue producing enterprises to public school districts operating within the municipality; provided such transfer of funds shall be made through a majority vote of the governing body of the municipality and accepted by a majority vote of the governing body of such school district.

No funds shall be transferred that are acquired through legal tax levy in the municipality. All such funds may be transferred by the school district to the general fund or the capital outlay fund of such school district.

Source: SL 1947, ch 220, §§ 1, 2; SDC Supp 1960, § 45.1436; SL 2005, ch 98, § 2.



§ 9-21-29 Transfer by county of funds received on behalf of municipality--Statementby county auditor of source and amount of funds.

9-21-29. Transfer by county of funds received on behalf of municipality--Statement by county auditor of source and amount of funds. The county treasurer shall transfer, by the twentieth day of the month, all money received during the prior month on behalf of the municipality to each municipality. Whenever any funds which have been collected by the county for the municipality from taxes or from any other source are remitted to the municipality, the county auditor shall send to the municipal finance officer or treasurer a statement showing the exact source and amount of such funds.

Source: SL 1977, ch 74; SL 1988, ch 78, § 1.



§ 9-21-30 Transfer by county auditor of funds received on behalf of municipality--Interest charged for failure to distribute--Statement of source and amountof funds.

9-21-30. Transfer by county auditor of funds received on behalf of municipality--Interest charged for failure to distribute--Statement of source and amount of funds. The county auditor shall, by the twentieth day of the month, transfer all money received during the prior month on behalf of each municipality to each municipality. Any county failing to distribute the receipts within the time prescribed is subject to an interest charge of one percent per month based on the receipts for the first thirty days of delinquency or part thereof and, thereafter, one percent per month for each month or part thereof. When any funds which have been collected by the county for the municipality from taxes and from any other source are remitted to the municipality, the county auditor shall send to the municipal finance officer a statement showing the exact source and amount of the funds.

Source: SL 1986, ch 75; SL 1988, ch 78, § 2.



§ 9-21-31 Capital replacement reserve fund authorized.

9-21-31. Capital replacement reserve fund authorized. The governing body of a municipality may by ordinance create a capital replacement reserve fund or account for general fixed assets, not to exceed fifty percent of the value of the general fixed assets.

Source: SL 1994, ch 69, § 1.



§ 9-21-32 Internal service fund for equipment purchases authorized--Equipmentdefined.

9-21-32. Internal service fund for equipment purchases authorized--Equipment defined. The governing body of a municipality may by resolution create an internal service fund to provide for the acquisition of equipment. Moneys may be budgeted and transferred to the fund from any source which may lawfully be used for such purpose, including equipment usage charges on any municipal department or agency. For purposes of this section, the term, equipment, includes machinery, motor vehicles, and any other equipment or personal property.

Source: SL 2005, ch 51, § 1.



§ 9-21-33 Contributions to postsecondary technical institutes.

9-21-33. Contributions to postsecondary technical institutes. The governing body of a municipality may contribute sums of money to provide general operating and capital support to any postsecondary technical institute and other career and technical education purposes. The funds necessary to execute this section may be appropriated out of the municipal general fund, the capital outlay fund, or both.

Source: SL 2014, ch 93, § 1, eff. Mar. 28, 2014.






Chapter 21A - Classification Of Urban And Rural Property For Tax Purposes

§ 9-21A-1 Legislative intent and purpose.

9-21A-1. Legislative intent and purpose. It is hereby declared to be the legislative intent and purpose of this chapter, pursuant to the provisions of S.D. Const., Art. XI, § 2, that the property within the corporate limits of municipalities be classified as urban and rural for purposes of ad valorem property taxation consistent with the provisions herein.

Source: SL 1972, ch 68, § 1; SL 1974, ch 73, § 1; SL 1994, ch 68, § 1.



§ 9-21A-2 Definition of terms.

9-21A-2. Definition of terms. Terms as used in this chapter mean:

(1) "Municipality," all municipalities as defined by § 9-2-1;

(2) "Rural property," all platted or unplatted property not developed for commercial, industrial, or urban residential purposes within the corporate limits of municipalities and placed by the governing body thereof within the rural service district as provided by this chapter;

(3) "Urban property," all platted property developed for commercial, industrial, or urban residential purposes within the corporate limits of municipalities and placed by the governing body thereof within the urban service district as provided by this chapter.
Source: SL 1972, ch 68, § 2; SL 1974, ch 73, § 2; SL 1994, ch 68, § 2.



§ 9-21A-3 Establishment of urban service district and rural service district by ordinance.

9-21A-3. Establishment of urban service district and rural service district by ordinance. The governing body of any municipality may by ordinance divide the area within its corporate limits into an urban service district and a rural service district, constituting separate taxing districts for the urban and rural property classified for such purposes by this chapter and for purposes of all the municipal ad valorem property taxes, except those levied for the payment of bonds.

Source: SL 1972, ch 68, § 3; SL 2003, ch 45, § 1.



§ 9-21A-4 Rural service district--Lands included.

9-21A-4. Rural service district--Lands included. The rural service district shall include only such platted or unplatted lands as in the judgment of the governing body at the time of the adoption of the ordinance are rural in character, are used or usable for agriculture, and are not developed for commercial, industrial, or urban residential purposes, and for these reasons are not benefited to the same degree as other lands by municipal services financed by general taxation. The rural service district may include lands which are not contiguous to one another. The ordinance may designate lands outside the municipality which, if annexed, shall be included within the rural service district.

Source: SL 1972, ch 68, § 4.



§ 9-21A-5 Urban service district--Lands included.

9-21A-5. Urban service district--Lands included. The urban service district shall include all lands within the boundaries of the municipality which are not included in the rural service district.

Source: SL 1972, ch 68, § 4.



§ 9-21A-6 Agricultural land annexed--Limitation on tax levy and assessed value.

9-21A-6. Agricultural land annexed--Limitation on tax levy and assessed value. The ordinance shall determine that the tax levy and assessed value on the agricultural land annexed shall not exceed the average tax levy and average assessed value on unannexed agricultural land in adjoining townships in the county as long as the annexed agricultural land remains rural property as defined by this chapter.

Source: SL 1972, ch 68, § 5.



§ 9-21A-7 to 9-21A-9. Repealed.

9-21A-7 to 9-21A-9. Repealed by SL 2003, ch 45, §§ 2 to 4.



§ 9-21A-10 Platting or construction in rural district--Report--Transfer to urban district.

9-21A-10. Platting or construction in rural district--Report--Transfer to urban district. Whenever any parcel of land, owned by one person or by two or more persons jointly or in common at the time of its inclusion in the rural service district, is platted, in whole or in part, and whenever application is made for a permit for the construction of a commercial, industrial, or urban residential development or improvement to be situated on such parcel or any part thereof, the board or officer approving such plat or building permit shall report this to the governing body, which shall make and enter an order transferring such parcel from the rural service district to the urban service district.

Source: SL 1972, ch 68, § 8.



§ 9-21A-11 Filing ordinance, amendment, or order with county auditor.

9-21A-11. Filing ordinance, amendment, or order with county auditor. A certified copy of every ordinance, amendment, and order adopted or entered pursuant to this chapter shall be filed with the county auditor before it becomes effective.

Source: SL 1972, ch 68, § 9.



§ 9-21A-12 Certification of tax levy to county auditor--Allocation and spread of levies.

9-21A-12. Certification of tax levy to county auditor--Allocation and spread of levies. The amount of taxes levied each year by each municipality shall be certified to the county auditor in the manner now or hereafter provided by law. Taxes levied for payment of bonds shall continue to be spread upon all taxable property within the boundaries of the municipality in proportion to the assessed valuation thereof. The remaining amount of the taxes levied each year shall be allocated by the county auditor to the urban service district and the rural service district in amounts proportionate to the current benefit ratio times the current benefit between the full and true values of all taxable property within the urban service district and all taxable property within the rural service district. Within each district, the amount so allocated shall be spread upon all taxable property in proportion to the assessed valuation thereof.

Source: SL 1972, ch 68, § 9.






Chapter 22 - Custody And Accounting For Municipal Funds

§ 9-22-1 Receipts paid into municipal treasury--Funds designated by annual appropriationordinance.

9-22-1. Receipts paid into municipal treasury--Funds designated by annual appropriation ordinance. All money belonging to the municipality derived from taxation, licenses, fines, forfeitures, the operation of waterworks or other public utility owned or operated by it, or from any other source, shall be paid into the municipal treasury, and the governing body by the annual appropriation ordinance shall designate to what fund or funds such money shall be applied.

Source: SL 1913, ch 119, § 117; RC 1919, § 6340; SDC 1939, § 45.1412.



§ 9-22-2 Treasurer to receive moneys of municipality--Accounting.

9-22-2. Treasurer to receive moneys of municipality--Accounting. The treasurer shall receive all moneys belonging to the municipality, including taxes, licenses, fines, and income from all other sources, and shall receive special assessments as provided in § 9-22-17 and keep accurate and detailed accounts thereof in such manner as the governing body may from time to time direct.

Source: SL 1890, ch 37, art VIII, § 2; RPolC 1903, § 1248; SL 1913, ch 119, § 69; RC 1919, § 6289; SDC 1939, § 45.1121.



§ 9-22-3 Duplicate receipts given by treasurer--Filing with auditor or clerk.

9-22-3. Duplicate receipts given by treasurer--Filing with auditor or clerk. The treasurer shall give every person paying money into the treasury a duplicate receipt therefor, specifying the date of payment and upon what account paid.

He shall also file copies of such receipts with the auditor or clerk at the date of his monthly report.

Source: SL 1890, ch 37, art VIII, § 6; RPolC 1903, § 1252; SL 1913, ch 119, § 73; RC 1919, § 6293; SDC 1939, § 45.1125.



§ 9-22-4 Assignment of delinquent accounts receivable--Disposition of uncollectibleaccounts.

9-22-4. Assignment of delinquent accounts receivable--Disposition of uncollectible accounts. Every municipality may assign for collection any or all delinquent accounts receivable. After reasonable collection efforts the governing body may determine that an account is uncollectible, and by formal action direct that the uncollectible amount be removed from the records and disclosed on that year's financial report. Evidence of the debt removed from the records by the formal action of the governing body shall be retained by the municipality to support possible subsequent collection of that debt.

Source: SDC Supp 1960, § 45.0201-1 (23) as added by SL 1964, ch 138; SL 1974, ch 74; SL 1979, ch 57.



§ 9-22-5 Municipal funds kept separate and not used for personal benefit.

9-22-5. Municipal funds kept separate and not used for personal benefit. The treasurer shall keep all moneys in his hands belonging to the municipality separate and distinct from his own moneys.

He shall not use, directly or indirectly, the municipality's money or warrants in his custody for his own benefit or that of any other person.

Source: SL 1890, ch 37, art VIII, § 7; RPolC 1903, § 1253; SL 1913, ch 119, § 74; RC 1919, § 6294; SDC 1939, § 45.1126.



§ 9-22-6 Designation of depositories for municipal funds.

9-22-6. Designation of depositories for municipal funds. The governing body shall designate the depository or depositories in which the funds belonging to the municipality shall be deposited. Such depository or depositories shall be a bank or banks within the State of South Dakota, unless otherwise specifically provided by law.

Source: SL 1913, ch 119, § 122; RC 1919, § 6344; SL 1919, ch 272; SL 1921, ch 335; SL 1925, ch 236; SL 1929, ch 188; SDC 1939, § 45.1423; SL 1943, ch 166; SL 1959, ch 270; SL 1974, ch 39, § 15.



§ 9-22-6.1 Savings and loan associations as official depositories.

9-22-6.1. Savings and loan associations as official depositories. Domestic savings and loan associations whether chartered by this state or by the United States are official depositories for municipal funds; provided such funds are invested only in the accounts of such associations which are insured by the Federal Savings and Loan Insurance Corporation. The amount so invested in any one association may not exceed the amount which is covered by such insurance unless such association qualifies as a savings and loan depository as provided by chapter 4-6A.

Source: SL 1974, ch 303; SL 1982, ch 45, § 3.



§ 9-22-6.2 Domestic federal credit union as official depository--Requirement.

9-22-6.2. Domestic federal credit union as official depository--Requirement. Any domestic federal credit union chartered by the United States is a qualified public depository for municipal funds if such funds are invested in accounts which are insured by the National Credit Union Administration.

Source: SL 1987, ch 71, § 2.



§ 9-22-7 to 9-22-10. Repealed.

9-22-7 to 9-22-10. Repealed by SL 1974, ch 39, § 17.



§ 9-22-11 Interest from deposited funds property of municipality.

9-22-11. Interest from deposited funds property of municipality. All interest derived from the deposit of its funds shall be the property of the municipality.

Source: SL 1913, ch 119, § 122; RC 1919, § 6344; SL 1919, ch 272; SL 1925, ch 236; SL 1929, ch 188; SDC 1939, § 45.1423; SL 1943, ch 166; SL 1959, ch 270; SL 1981, ch 69.



§ 9-22-12 Investment of debt service funds, surplus, utility revenues and bond proceeds--Special assessment bonds and certificates--Interest on investments.

9-22-12. Investment of debt service funds, surplus, utility revenues and bond proceeds--Special assessment bonds and certificates--Interest on investments. Every municipality maintaining a debt service fund for the payment of outstanding bonds, and every municipality having outstanding revenue bonds and having accumulated "surplus funds" as contemplated by §§ 9-40-30 and 9-40-32, and every municipality owning a public utility or public utilities and having an accumulation of earned reserve or earned surplus funds therefrom, and every municipality having sold its bonds, the proceeds from the sale of which, in the opinion of the governing body, are temporarily not required to carry out the purpose for which the bonds were issued shall keep the accumulations in said funds deposited with the lawful depositories, or invested in registered warrants or bonds of any municipal or public corporation, including those of the municipality issuing such bonds, of the State of South Dakota, or bonds of the United States, or bonds or securities of any kind issued by the State of South Dakota. Nothing herein contained, however, shall be deemed to prevent the transfer, when authorized by law, of special assessment bonds and certificates issued on account of any local improvement to the debt service fund for general obligation bonds, the proceeds of which have been used to finance such improvement. The interest accruing on such investment shall be credited to such fund from which the investment was made.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 45.2310; SL 1941, ch 200; SL 1949, ch 190, § 5.



§ 9-22-13 Maturity dates of securities in which debt service funds invested.

9-22-13. Maturity dates of securities in which debt service funds invested. Moneys in any debt service fund shall be invested only in such of the securities named in § 9-22-12 as will become due and payable on or before the date when the bonds for the payment of which such debt service fund was created become due and payable, except bonds of the United States or of the State of South Dakota.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 45.2310; SL 1941, ch 200; SL 1949, ch 190, § 5.



§ 9-22-14 Tax levy to retire bonds held by debt service fund.

9-22-14. Tax levy to retire bonds held by debt service fund. If a municipal debt service fund is invested in other bonds of such municipality, there shall be a levy of a tax upon the taxable property of such municipality of sufficient amount to pay the interest and also the principal thereof when due, and such tax when collected shall be returned to the respective fund for that purpose.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 45.2310; SL 1941, ch 200; SL 1949, ch 190, § 5.



§ 9-22-15 Resolution required for investment transactions.

9-22-15. Resolution required for investment transactions. In carrying out the provisions of §§ 9-22-12 to 9-22-14, inclusive, all transactions shall be by resolutions of the governing body.

Source: SL 1915, ch 277; RC 1919, § 6999; SL 1923, ch 264; SL 1927, ch 189; SL 1933, ch 164; SDC 1939, § 45.2310; SL 1941, ch 200; SL 1949, ch 190, § 5.



§ 9-22-16 Separate accounting for funds and appropriations.

9-22-16. Separate accounting for funds and appropriations. The treasurer shall keep a separate account of each fund or appropriation and of the debits and credits belonging thereto.

Source: SL 1890, ch 37, art VIII, § 5; RPolC 1903, § 1251; SL 1913, ch 119, § 72; RC 1919, § 6292; SDC 1939, § 45.1124.



§ 9-22-17 Receipt and application of special assessment money--Cancellation ofcertificates.

9-22-17. Receipt and application of special assessment money--Cancellation of certificates. All money received on any special assessment shall be held by the finance officer in its respective fund to be applied only to the payment of the improvements for which the assessment was made. All special assessment certificates received by the finance officer shall immediately be canceled and preserved as vouchers in his office.

Source: SL 1890, ch 37, art VIII, § 9; RPolC 1903, § 1255; SL 1913, ch 119, § 76; RC 1919, § 6296; SDC 1939, § 45.1128; SL 1988, ch 81, § 7.



§ 9-22-18 Register of warrants paid--Examination by finance committee.

9-22-18. Register of warrants paid--Examination by finance committee. The treasurer shall also keep a register of all warrants paid during the year, describing such warrants, their date, amount, number, the fund from which paid, and person to whom paid, specifying also the time of payment.

All such warrants shall be examined by the finance committee of the governing body at the time of making the report required by § 9-22-20.

Source: SL 1890, ch 37, art VIII, § 8; RPolC 1903, § 1254; SL 1913, ch 119, § 75; RC 1919, § 6295; SDC 1939, § 45.1127.



§ 9-22-19 Treasurer's monthly settlement with auditor or clerk.

9-22-19. Treasurer's monthly settlement with auditor or clerk. The treasurer shall have a settlement with the auditor or clerk at the end of every month and turn over all warrants, interest coupons, bonds, or other evidence of indebtedness which may have been paid by him during the month, taking the receipt of the auditor or clerk therefor, and all such evidences of indebtedness shall be canceled by him and have written or stamped thereon the date of their payment.

Source: SL 1890, ch 37, art VIII, § 2; RPolC 1903, § 1248; SL 1913, ch 119, § 69; RC 1919, § 6289; SDC 1939, § 45.1121.



§ 9-22-20 Treasurer's reports to governing body.

9-22-20. Treasurer's reports to governing body. The treasurer shall report to the governing body at such time as may be prescribed by ordinance, giving a full and detailed account of all receipts and expenditures since his last report, and the state of the treasury.

Source: SL 1890, ch 37, art VIII, § 8; RPolC 1903, § 1254; SL 1913, ch 119, § 75; RC 1919, § 6295; SDC 1939, § 45.1127.



§ 9-22-21 Annual financial report--Publication--Filing--Extension of time.

9-22-21. Annual financial report--Publication--Filing--Extension of time. The auditor, financial officer, or clerk shall report to the governing body at the first regular meeting of March of each year, the receipts, expenses and financial condition of the municipality, including the amount of funds in the treasury at the time of making the report and where and in what amounts the funds are deposited or invested. The report shall be published within thirty days thereafter or upon completion of an annual audit in the official newspaper, or other newspaper as the governing body may direct. Immediately after the report to the governing body, the auditor, financial officer, or clerk, of municipalities of the first and second class, shall file a copy of the report with the State Department of Legislative Audit. The auditor-general, upon the request of the auditor, financial officer or clerk, with the approval of the local governing body, may grant a thirty day extension of the reporting and filing dates provided by this section.

Source: SDC 1939, § 45.1120; SL 1961, ch 248; SL 1974, ch 75; SL 1977, ch 73, § 3; SL 1983, ch 61; SL 1997, ch 50, § 1.



§ 9-22-22 Bond record maintained by auditor or clerk.

9-22-22. Bond record maintained by auditor or clerk. The auditor or clerk shall make and keep a list of outstanding municipal bonds, to whom issued, for what purpose, when and where payable, and the rate of interest they respectively bear, and recommend such action to the governing body as will secure the prompt payment of the principal and interest of such bonds.

Source: SL 1890, ch 37, art VII, § 2; RPolC 1903, § 1245; SL 1913, ch 119, § 66; RC 1919, § 6286; SL 1921, ch 314; SDC 1939, § 45.1120; SL 1961, ch 248.



§ 9-22-23 Annual estimate by auditor or clerk of expenses and revenue.

9-22-23. Annual estimate by auditor or clerk of expenses and revenue. The auditor or clerk shall report annually, on or before the first day of September, to the governing body an estimate of the expenses of the municipality and likewise the revenue necessary to be raised for the current year. In municipalities of the first and second class, the budget form shall be similar to that recommended in the municipal accounting manual provided by § 4-11-6.

Source: SL 1890, ch 37, art VII, § 2; RPolC 1903, § 1245; SL 1913, ch 119, § 66; RC 1919, § 6286; SL 1921, ch 314; SDC 1939, § 45.1120; SL 1961, ch 248; SL 1971, ch 63; SL 1977, ch 73, § 4.



§ 9-22-24 Municipal interfund loans.

9-22-24. Municipal interfund loans. Upon approval by the governing body, any unrestricted cash in any municipal fund may be loaned to any other municipal fund.

Source: SL 2010, ch 44, § 1.






Chapter 23 - Municipal Warrants And Disbursements

§ 9-23-1 Itemized invoice and verified voucher required for claim--Prepayment of claims.

9-23-1. Itemized invoice and verified voucher required for claim--Prepayment of claims. Before any claim against any municipality for any property or services for which it is liable is allowed, an itemized invoice accompanied by a voucher verified by the appropriate municipal official that the services, other than those provided by municipal employees, or materials have been received. The invoice and voucher required by this section shall be filed in the office of the municipal finance officer. However, the governing body of any municipality may authorize the prepayment of claims against the municipality for services before they have been provided if the municipality has adopted an ordinance in advance that specifies the maximum amount allowable for any such prepayment and if a service contract exists.

Source: SL 1909, ch 128, § 1; RC 1919, § 6337; SDC 1939, § 45.1407; SL 1983, ch 122, § 3; SL 2013, ch 38, § 1.



§ 9-23-2 Claim to be itemized--Memorandum in minutes of governing body.

9-23-2. Claim to be itemized--Memorandum in minutes of governing body. No claim against any municipality shall be audited or allowed unless it be fully itemized and a memorandum of the same entered upon the minutes of the meetings of the governing body.

Source: PolC 1877, ch 24, § 25; CL 1887, § 1046; RPolC 1903, § 1444; SL 1907, ch 1; RC 1919, § 6346; SDC 1939, § 45.1410.



§ 9-23-2.1 Municipal board requisitions for warrants--Signatures.

9-23-2.1. Municipal board requisitions for warrants--Signatures. Unless otherwise ordered by the governing body or specially provided, all funds to be expended by duly authorized municipal boards shall be by written requisition, signed by the board president, or in his absence or disability, the vice president, and countersigned by the board secretary, upon the city auditor or finance officer, as the case may be, for warrants upon the city treasurer to be issued as provided in § 9-23-3.

Source: SL 1973, ch 53, § 1.



§ 9-23-3 Warrant required for disbursements from treasury--Bonds and coupons.

9-23-3. Warrant required for disbursements from treasury--Bonds and coupons. Unless otherwise ordered by the governing body or specially provided, no money shall be paid out of the treasury except upon the warrant of the mayor or president of the board of trustees, countersigned by the auditor or clerk, except bonds and interest coupons, which when due may be paid upon presentation, or in case the same are payable at some place other than the municipality, then the money for their redemption shall be sent to the place where they are payable in time to meet such payment when due.

Source: PolC 1877, ch 24, § 26; CL 1887, § 1047; SL 1890, ch 37, art VIII, § 3; RPolC 1903, §§ 1249, 1445; SL 1913, ch 119, § 70; RC 1919, § 6290; SDC 1939, § 45.1122.



§ 9-23-4 Warrants paid or registered on presentation.

9-23-4. Warrants paid or registered on presentation. Every warrant on the municipal treasurer shall be paid upon presentation if there is sufficient money in the fund upon which it is drawn to pay the same. If not paid, it shall be registered as provided by law.

Source: SL 1890, ch 37, art VIII, § 4; RPolC 1903, § 1250; SL 1913, ch 119, § 71; RC 1919, § 6291; SDC 1939, § 45.1123.



§ 9-23-5 Warrants paid in order of presentation.

9-23-5. Warrants paid in order of presentation. All warrants upon the treasurer shall be paid out of the fund on which they were drawn in the order of their presentation.

Source: SL 1874-5, ch 74, § 1; PolC 1877, ch 50, § 1; CL 1887, § 1671; SL 1890, ch 37, art VIII, § 4; RPolC 1903, §§ 1250, 2251; SL 1913, ch 119, § 71; SL 1913, ch 359; RC 1919, §§ 6291, 6973; SDC 1939, §§ 45.1123, 45.1418; SL 1950 (SS), ch 11, § 1.



§ 9-23-6 Notation on back of paid warrant.

9-23-6. Notation on back of paid warrant. The treasurer shall note on the back of each warrant presented the date of such presentation, when payment is made, and the date of such payment.

Source: SL 1890, ch 37, art VIII, § 4; RPolC 1903, § 1250; SL 1913, ch 119, § 71; RC 1919, § 6291; SDC 1939, § 45.1123.



§ 9-23-7 Endorsement of warrant for payment by depository.

9-23-7. Endorsement of warrant for payment by depository. Every warrant for the payment of money issued by any municipality, which is not registered because of lack of funds with which to pay such warrant, shall be countersigned by the treasurer of such municipality, who shall also endorse on such warrant an order to the depository, by which such warrant is to be paid, to pay such warrant to the order of the payee and charge the same to the account of such treasurer. Such warrant so countersigned and endorsed shall have the same force and effect as a check drawn by said treasurer upon such depository. No such warrant shall be paid by the depository unless so countersigned and endorsed by such treasurer. No warrant shall be countersigned by the treasurer so long as there are any registered warrants outstanding.

Source: SL 1953, ch 500; SDC Supp 1960, § 45.1438.



§ 9-23-8 Warrant register maintained by treasurer--Contents.

9-23-8. Warrant register maintained by treasurer--Contents. The treasurer shall keep a warrant register which shall show the number, date, and amount of each warrant presented, the particular fund upon which the same is drawn, the date of presentation, the name and address of the person in whose name the same is registered, the date of payment when made, the amount of interest and the total amount paid thereon, with the date when notice to the person in whose name such warrant is registered is mailed as provided in § 9-23-19.

Source: SL 1874-5, ch 74, § 2; PolC 1877, ch 50, § 2; CL 1887, § 1672; RPolC 1903, § 2252; SL 1913, ch 359; RC 1919, § 6974; SDC 1939, § 45.1420.



§ 9-23-9 Registration of warrants presented but not paid.

9-23-9. Registration of warrants presented but not paid. Whenever any warrant shall be presented to the treasurer for payment and there shall be no funds in the treasury appropriated for that purpose, he shall enter such warrant in his warrant register for payment in the order of presentation.

Source: SL 1874-5, ch 74, § 3; PolC 1877, ch 50, § 3; CL 1887, § 1673; SL 1893, ch 57, § 1; RPolC 1903, § 2253; RC 1919, § 6975; SDC 1939, § 45.1421.



§ 9-23-10 Endorsement of warrants not paid for want of funds--Registration not required.

9-23-10. Endorsement of warrants not paid for want of funds--Registration not required. Upon each warrant registered pursuant to § 9-23-9, the treasurer shall endorse the registry number, date of registration, and the words "not paid for want of funds," and sign such endorsement.

The holder of any warrant need not register the same.

Source: SL 1874-5, ch 74, § 3; PolC 1877, ch 50, § 3; CL 1887, § 1673; SL 1893, ch 57, § 1; RPolC 1903, § 2253; RC 1919, § 6975; SDC 1939, § 45.1421.



§ 9-23-11 Registered warrants paid in order of registration.

9-23-11. Registered warrants paid in order of registration. All such registered warrants shall be paid in the order of their registration.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 45.1422.



§ 9-23-12 Interest payable on warrants not paid for want of funds.

9-23-12. Interest payable on warrants not paid for want of funds. Warrants shall draw interest after presentation for payment at the Office of the Treasurer and endorsement by that officer as "not paid for want of funds" at a rate of interest to be determined by the governing body of the municipality.

Source: SL 1927, ch 149; SDC 1939, § 45.1418; SL 1950 (SS), ch 11, § 1; SL 1982, ch 74.



§ 9-23-13 Resolution for annual payment of interest on register of warrants.

9-23-13. Resolution for annual payment of interest on register of warrants. The governing body may determine by resolution that interest shall be paid annually on all outstanding registered warrants of such municipality.

Source: SL 1933, ch 160, § 1; SDC 1939, § 45.1419.



§ 9-23-14 Repealed.

9-23-14. Repealed by SL 1978, ch 62, § 34.



§ 9-23-15 Call of registered warrants for annual payment of interest.

9-23-15. Call of registered warrants for annual payment of interest. As soon as there is sufficient money in said special warrant interest fund to pay one year's interest on one or more outstanding warrants, the treasurer shall notify the holder of the oldest registered warrant or warrants to present the same for payment of interest. The treasurer shall continue to call outstanding warrants for payment of interest in the order of registration as fast as funds are available therefor except as herein provided.

No warrant shall be called for payment of interest until the same shall have been registered for at least one year.

Source: SL 1933, ch 160, § 2; SDC 1939, § 45.1419.



§ 9-23-16 Loss of priority by failure to present warrant for annual interest--Name and addressfiled with treasurer.

9-23-16. Loss of priority by failure to present warrant for annual interest--Name and address filed with treasurer. Any warrant holder who shall fail to present his warrant to the treasurer within thirty days after the treasurer shall have mailed him notice to present the same, addressed to such holder's last known address, shall lose his right to payment in the order provided in § 9-23-15. No holder of a registered warrant shall be entitled to payment in the order provided in § 9-23-15 unless he shall first have filed with the treasurer a description of the warrant or warrants held by him and his name and post office address.

Source: SL 1933, ch 160, § 2; SDC 1939, § 45.1419.



§ 9-23-17 Endorsement and receipt for annual interest payment.

9-23-17. Endorsement and receipt for annual interest payment. All interest payments shall be endorsed by the treasurer on the back of the warrant, and the warrant holder shall execute and deliver duplicate receipt for such payment to the treasurer, who shall retain one and deliver the other forthwith to the clerk or auditor.

Source: SL 1933, ch 160, § 2; SDC 1939, § 45.1419.



§ 9-23-18 Priority retained by registered warrants not presented for annual interest payment.

9-23-18. Priority retained by registered warrants not presented for annual interest payment. All registered warrants, together with the interest thereon earned but not paid, shall continue to be paid in the order of their registration as provided in § 9-23-11.

Source: SL 1933, ch 160, § 3; SDC 1939, § 45.1419.



§ 9-23-19 Call of registered warrants for payment--Termination of interest.

9-23-19. Call of registered warrants for payment--Termination of interest. The treasurer, as soon as money sufficient for the payment of such warrants is received to the credit of the particular fund upon which the same are drawn, shall immediately notify by mail the persons in whose names the same are drawn, or, if he shall receive written notice from some other person that he is the holder of any such warrant, then the treasurer shall notify such other person.

Thereupon interest upon such warrants shall cease.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 45.1422.



§ 9-23-20 Cancellation of warrants on payment.

9-23-20. Cancellation of warrants on payment. The treasurer shall pay and cancel such warrants upon presentation.

Source: SL 1874-5, ch 74, § 4; PolC 1877, ch 50, § 4; CL 1887, § 1674; SL 1895, ch 186, § 1; RPolC 1903, § 2254; RC 1919, § 6976; SDC 1939, § 45.1422.



§ 9-23-21 Cancellation of check or warrant not timely presented--Notation in register.

9-23-21. Cancellation of check or warrant not timely presented--Notation in register. The municipal governing body may, by resolution, cancel any check or warrant that has not been presented for payment at any time within one hundred eighty days of the date on which the check or warrant was issued. Upon such resolution the auditor, clerk or finance officer shall note the cancellation in the check or warrant register.

Source: SL 1976, ch 75, § 3; SL 2001, ch 46, § 1.



§ 9-23-22 Payment of old check or warrant at direction of governing body.

9-23-22. Payment of old check or warrant at direction of governing body. Notwithstanding any provision for cancellation of any check or warrant, the municipal governing body shall direct the payment of any properly issued check or warrant to any person entitled to payment thereof until such time as the amount payable on such check or warrant is submitted to the state unclaimed property office.

Source: SL 1976, ch 75, § 4; SL 2001, ch 46, § 2.



§ 9-23-23 Incidental account.

9-23-23. Incidental account. A municipality may establish an incidental account in an amount determined by the governing body by setting aside on an imprest basis money from the general fund. The incidental account shall be kept and used by the officer designated by the governing body for advanced payment or for claims requiring immediate payment, not to exceed an amount established by the governing body. A detailed account of the expenditures from the incidental account shall be presented at regular intervals not to exceed one month with verified vouchers, itemized and supported by receipted bills or other information as general evidence of payment, which are subject to audit. All expenditures from this account shall be listed with other bills in the regular proceedings of the governing body. All claims made on the incidental account require the signatures of two officers of the municipality.

Source: SL 2012, ch 56, § 1.






Chapter 24 - Actions Against Municipalities

§ 9-24-1 to 9-24-4. Repealed.

9-24-1 to 9-24-4. Repealed by SL 1986, ch 4, § 8.



§ 9-24-5 Limitation of action against municipality, employee, official, or volunteer forpersonal injury or death.

9-24-5. Limitation of action against municipality, employee, official, or volunteer for personal injury or death. Any action for recovery of damages for personal injury or death caused by the negligence of a municipality or its employees, elected and appointed officials, and volunteers authorized by the municipality at the time of the alleged negligent act shall be commenced within two years from the occurrence of the accident causing the injury or death. This section applies whether such person is classified, unclassified, licensed, certified, permanent, temporary, compensated, or not compensated.

Source: SL 1907, ch 90, § 1; RC 1919, § 6339; SDC 1939, § 45.1409; SL 1961, ch 251; SL 2011, ch 44, § 1.



§ 9-24-6 Municipal property exempt from taxation and execution.

9-24-6. Municipal property exempt from taxation and execution. Property and assets of every kind belonging to any municipality shall be exempt from taxation and levy and sale on execution.

Source: SL 1890, ch 37, art XXII, § 3; RPolC 1903, § 1382; RC 1919, § 6574; SDC 1939, § 45.1425.






Chapter 25 - Municipal Bonds And Notes

§ 9-25-1 General bonding power of municipalities.

9-25-1. General bonding power of municipalities. Every municipality shall have power to borrow money on the credit of the municipality for any authorized corporate purpose within the constitutional limitations of municipal indebtedness and to issue its negotiable bonds therefor in such amounts, forms, and upon such conditions as it may lawfully prescribe and after authorization as provided by this title; and to issue its refunding, judgment, courthouse, and revenue bonds in the manner, for the purposes, and after authorization as provided by this title.

Source: PolC 1877, ch 24, § 27; CL 1887, § 1048; SL 1890, ch 37, art V, § 1, subdiv 5, 6; SL 1893, ch 33, § 1; SL 1899, ch 51, § 1; SL 1901, ch 199, § 1; RPolC 1903, § 1229, subdiv 5, 6; RPolC 1903, §§ 1385, 1394, 1446, 1484; SL 1903, ch 81; SL 1905, ch 65, § 1; SL 1905, ch 155; SL 1907, ch 91, § 1; SL 1909, ch 96; SL 1911, ch 99; SL 1913, ch 119, § 53, subdiv 5, 6; RC 1919, §§ 6413, 6419, 6423, 6427; SL 1923, ch 228; SL 1931, ch 194, § 2; SDC 1939, § 45.0201 (6).



§ 9-25-1.1 , 9-25-1.2. Repealed.

9-25-1.1, 9-25-1.2. Repealed by SL 1984, ch 43, § 131.



§ 9-25-2 Execution of bonds and coupons--Facsimile signatures.

9-25-2. Execution of bonds and coupons--Facsimile signatures. All bonds and coupons issued by the municipality shall be executed as contracts except that the facsimile signature of such officers to the coupons may be lithographed or engraved.

Source: SL 1899, ch 51, § 2; RPolC 1903, § 1386; SL 1905, ch 155, § 3; RC 1919, § 6431; SDC 1939, § 45.2308.



§ 9-25-3 to 9-25-11. Repealed.

9-25-3 to 9-25-11. Repealed by SL 1984, ch 43, § 131.



§ 9-25-12 Promissory notes authorized--Sources of repayment--Recitals--Issuance andsale--Maximum term.

9-25-12. Promissory notes authorized--Sources of repayment--Recitals--Issuance and sale--Maximum term. A municipality may borrow money from any source willing to lend the money by issuing a promissory note subject to the limitations set in §§ 9-25-13 to 9-25-16, inclusive. Notes issued pursuant to this section are payable solely from the sources provided in § 9-25-13 and do not constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provisions or limitations, any provisions in the notes set forth or set forth in the resolution authorizing the notes to the contrary notwithstanding. The notes shall recite the authority under which the notes are issued and shall state that the notes are issued in conformity with the provisions, restrictions, and limitations of §§ 9-25-13 to 9-25-16, inclusive, and that the notes and the interest thereon are payable from the sources therein provided. The notes shall be authorized, issued, and sold in accordance with chapter 6-8B. No election is required and the notes may not be issued for a term in excess of five years. However, notes issued for loans authorized by the United States Department of Agriculture may be issued for a term of not more than ten years.

Source: SL 1978, ch 63, § 1; SL 1981, ch 70, § 1; SL 1983, ch 62, § 1; SL 1984, ch 43, § 67B; SL 1991, ch 73, § 1; SL 1994, ch 70; SL 2005, ch 52, § 1.



§ 9-25-13 Maximum amount borrowed on promissory note.

9-25-13. Maximum amount borrowed on promissory note. The money borrowed pursuant to § 9-25-12 may not exceed the sum of ninety-five percent of the amount of anticipated special assessment bond proceeds or may not exceed the sum of ninety-five percent of the amount of uncollected taxes levied by the municipality for the current fiscal year plus other receivables of the fund, including state or federal grant moneys, which have been earned by the municipality or committed by the state or federal governments but not collected at the date of borrowing.

Source: SL 1978, ch 63, § 2; SL 1981, ch 70, § 2.



§ 9-25-14 Borrowing limit reduced by outstanding warrants and notes.

9-25-14. Borrowing limit reduced by outstanding warrants and notes. If any registered warrants or promissory notes are outstanding against the fund for which the money is to be borrowed, the borrowing limit specified in § 9-25-13 shall be reduced by the amount of such outstanding warrants or promissory notes.

Source: SL 1978, ch 63, § 3.



§ 9-25-15 Interest rate on promissory notes--Signature of notes.

9-25-15. Interest rate on promissory notes--Signature of notes. The rate of interest shall be stated on the note authorized by § 9-25-12. The notes shall be signed by the chief executive officer of the municipality and by the municipal finance officer.

Source: SL 1978, ch 63, § 4; SL 1981, ch 71.



§ 9-25-16 Cash receipts applied to payment of notes until retired.

9-25-16. Cash receipts applied to payment of notes until retired. If a note authorized by § 9-25-12 has been issued and not paid in full within the term provided in § 9-25-12, then thereafter no cash receipts may be expended for any purpose except the retirement of principal and interest of notes outstanding against that fund, until all such notes are retired.

Source: SL 1978, ch 63, § 5; SL 1983, ch 62, § 2; SL 1991, ch 73, § 3.



§ 9-25-17 to 9-25-20. Repealed.

9-25-17 to 9-25-20. Repealed by SL 1984, ch 43, § 131.






Chapter 26 - General Obligation Bonds

§ 9-26-1 Authorization--Issuance--Sale.

9-26-1. Authorization--Issuance--Sale. All bonds which are a general obligation of the municipality shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: SL 1890, ch 37, art V, § 5; RPolC 1903, § 1229, subdiv 5; SL 1911, ch 99; SL 1913, ch 119, § 53, subdiv 5; RC 1919, § 6413; SL 1923, ch 228; SDC 1939, § 45.2301; SL 1949, ch 190, § 1; SL 1984, ch 43, § 68.



§ 9-26-2 to 9-26-12. Repealed.

9-26-2 to 9-26-12. Repealed by SL 1984, ch 43, § 131.



§ 9-26-13 Courthouse bonds authorized--Use of proceeds of sale--Contract with county formunicipal use of courthouse.

9-26-13. Courthouse bonds authorized--Use of proceeds of sale--Contract with county for municipal use of courthouse. If a county seat has been located at any municipality and the county has no courthouse, the municipality may borrow money on its credit to assist the county in building a courthouse and to issue bonds therefor. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

The bonds or proceeds thereof shall be used in constructing or aiding in the construction of a courthouse in the municipality on land owned by the county in which the same is located, and in consideration of the aid the municipality may contract with the county to use the courthouse for municipal purposes.

Source: SL 1893, ch 33, §§ 1 to 3; RPolC 1903, §§ 1394 to 1396; RC 1919, §§ 6427 to 6429; SDC 1939, § 45.2321; SL 1984, ch 43, § 69.



§ 9-26-14 to 9-26-19. Repealed.

9-26-14 to 9-26-19. Repealed by SL 1984, ch 43, § 131.



§ 9-26-20 Judgment bonds authorized without submission to election.

9-26-20. Judgment bonds authorized without submission to election. Whenever any municipality has issued and delivered its bonds and a judgment has been regularly recovered either upon the principal or upon the defaulted coupons belonging to such bonds establishing the validity thereof in a court of competent jurisdiction of this state or of the United States, or whenever any other money judgment has been regularly recovered against a municipality upon any other claim in any such court, such municipality for the purpose of paying or compromising such judgment whenever a majority of the members of the governing body by resolution duly passed shall declare it to be for the best interest of such municipality may issue the bonds of such municipality as herein provided without submitting the matter to a vote of the voters thereof.

Source: SL 1903, ch 81; SL 1905, ch 65, § 1; RC 1919, § 6423; SDC 1939, § 45.2317; SL 1964, ch 143.



§ 9-26-21 Amount of judgment bonds--Issuance--Sale--Maximum levy in smallmunicipalities.

9-26-21. Amount of judgment bonds--Issuance--Sale--Maximum levy in small municipalities. The principal of the judgment bonds may not exceed the amount due upon the judgment at the date which the bonds bear. All bonds shall be issued and sold as provided in chapter 6-8B. However, in municipalities with less than five hundred population the tax levy for the bonds may not exceed ten dollars per thousand dollars of taxable valuation a year.

Source: SL 1905, ch 65, § 3; RC 1919, § 6425; SL 1929, ch 78; SDC 1939, § 45.2319; SL 1975, ch 47, § 8; SL 1982, ch 75, § 5; SL 1983, ch 63; SL 1984, ch 43, § 70.



§ 9-26-22 Compromise of judgment by delivery of bonds to creditor.

9-26-22. Compromise of judgment by delivery of bonds to creditor. Any municipality may compromise and settle with any such judgment creditor by the delivery of any amount of judgment bonds less than the amount due upon such judgment that such creditor may be willing to accept in settlement of such judgment.

Source: SL 1905, ch 65, § 4; RC 1919, § 6426; SDC 1939, § 45.2320.



§ 9-26-23 Agreement with judgment creditor for satisfaction of judgment on delivery ofbonds--Filing of agreement.

9-26-23. Agreement with judgment creditor for satisfaction of judgment on delivery of bonds--Filing of agreement. No judgment bonds shall be issued and delivered to the judgment creditor until after the execution of an agreement between such municipality and such judgment creditor to the effect that upon the payment of the principal and interest upon said bonds according to the terms thereof, such judgment shall be satisfied and discharged, and that prior to the payment in full of the principal and interest of said bonds, together with interest thereon according to the terms and conditions thereof, said judgment shall remain in full force and effect as security for the payment of such principal and interest; and that so long as such municipality shall not make default for more than sixty days in the payment of the principal of such bonds or of the interest thereon, said judgment creditor shall take no proceedings at law or otherwise to enforce payment of such judgment.

Such agreement shall be executed in triplicate and one copy thereof shall be delivered to the judgment creditor, one copy shall remain in the custody of the auditor or clerk, and the third copy shall be filed in the office of the clerk of the court in which such judgment is entered and a memorandum of such contract entered upon the judgment docket of the court.

Source: SL 1905, ch 65, § 2; RC 1919, § 6424; SDC 1939, § 45.2318.



§ 9-26-24 Validity of bonds not impaired by misapplication of proceeds--Change ofpurpose by new election.

9-26-24. Validity of bonds not impaired by misapplication of proceeds--Change of purpose by new election. The validity of bonds which have been sold and the proceeds thereof received by the municipality shall not be impaired by the failure to use the proceeds for the authorized purpose or the insufficiency of the proceeds to accomplish such purpose in whole or in part, but the use of all or part of the proceeds for another purpose may be submitted to and authorized by the voters in the same manner as would have been required if the bonds had originally been authorized for the new purpose; provided, that the proceeds of funding or refunding bonds shall never be used for any purpose other than the payment of outstanding indebtedness.

Source: SDC 1939, § 45.2301 as added by SL 1949, ch 190, § 1.



§ 9-26-25 Tax levy for retirement of general obligation bonds.

9-26-25. Tax levy for retirement of general obligation bonds. Whenever any general obligation bonds are issued by a municipality, it shall be the duty of the governing body by ordinance to levy an annual tax upon the taxable property within the municipality of such an amount as will pay the annual interest thereon and the principal of said bonds at the time they become due.

Source: SD Const, art 13, § 5; RC 1919, § 6998; SL 1919, ch 270; SL 1931, ch 188; SDC 1939, § 45.2303; SL 1949, ch 190, § 3.



§ 9-26-26 Transmission of tax levy to county auditor--Application to property withinmunicipality.

9-26-26. Transmission of tax levy to county auditor--Application to property within municipality. Within thirty days after the adoption and publication of the ordinance required by § 9-26-25 the auditor or clerk shall transmit to the county auditor a certified copy thereof.

Thereupon the county auditor shall spread the tax levied in said ordinance upon all of the taxable property within the municipality at the same time that the other general taxes are spread upon the tax records in his office, and he shall continue so to do from year to year until the provisions of the tax levy in said ordinance are complied with. When any municipality issuing bonds is located within more than one county a copy of the tax levy ordinance shall be certified to the auditor of each such county, who shall spread each annual levy upon all of the taxable property in the municipality and in his county, in such proportion as the assessed valuation of such property bears to the total assessed valuation of taxable property within the municipality.

Source: SL 1919, ch 270; SL 1931, ch 188; SDC 1939, § 45.2303; SL 1949, ch 190, § 3.



§ 9-26-27 Tax proceeds placed in debt service fund--Application of debt service fund--Reduction of levy after transfers to debt service fund.

9-26-27. Tax proceeds placed in debt service fund--Application of debt service fund--Reduction of levy after transfers to debt service fund. All taxes so levied when collected shall be placed in a special debt service fund and no part thereof shall be used for any purpose other than to pay the interest and principal of the bonds for which they were levied and collected; provided, that if any moneys shall upon the expiration of any fiscal year be transferred from other funds and irrevocably appropriated to said debt service fund, pursuant to the provisions of § 9-21-26.1, the governing body may in its discretion cause the amount so transferred to be certified to the county auditor, who shall thereupon reduce the levy to be spread upon the tax lists for collection in the following year by the amount so certified, or by such lesser amount as shall be directed by the governing body.

Source: SDC 1939, § 45.2303 as added by SL 1949, ch 190, § 3.






Chapter 27 - Acquisition And Disposition Of Real Estate

§ 9-27-1 Appropriation and condemnation of private property--Resolution of necessity.

9-27-1. Appropriation and condemnation of private property--Resolution of necessity. Except as otherwise specially provided, whenever the governing body of any municipality shall deem it necessary to appropriate or damage any private property, either within or without the corporate limits of the municipality, for any purpose authorized by law, it shall, by a resolution passed by a two-thirds majority of all the members elected thereto, declare such appropriation necessary, stating the purpose and extent of such appropriation. Thereupon the proceedings for such appropriation and condemnation shall be as provided by law and the rules of practice and procedure adopted by the Supreme Court.

Source: SL 1890, ch 37, art XIX, § 1; RPolC 1903, § 1340; SL 1905, ch 154, §§ 2, 3; RC 1919, § 6571; SDC 1939, § 45.2712.



§ 9-27-2 Acceptance of deed in satisfaction of tax or assessment lien--Freedom fromother liens required.

9-27-2. Acceptance of deed in satisfaction of tax or assessment lien--Freedom from other liens required. Any municipality may accept, as herein provided, from the owner a deed to any real estate within the boundary of such municipality in cases where the municipality has a lien on said real estate for general taxes or special assessments.

The governing body shall not accept such deed to any real estate that is not free from the lien of any mortgage, mechanic's lien, judgment, or other lien or encumbrance except the lien of the state, county, school district, or other taxing subdivision for general taxes, or other special assessments that are a prior lien on said real estate.

Source: SL 1935, ch 156, §§ 1, 2; SDC 1939, § 45.2120.



§ 9-27-3 Payment by municipality of prior lien--Foreclosure after municipal failure topay.

9-27-3. Payment by municipality of prior lien--Foreclosure after municipal failure to pay. The governing body shall have power to pay a prior lien or liens out of any moneys in its general fund in order to protect its interests in property described by § 9-27-2. The holder of a prior lien may foreclose or otherwise realize upon the same if such municipality shall fail to pay said lien either by a sale of such property or otherwise within ninety days after written demand shall have been made upon the governing body.

Source: SL 1935, ch 156, § 3; SDC 1939, § 45.2120.



§ 9-27-4 to 9-27-7. Repealed.

9-27-4 to 9-27-7. Repealed by SL 1988, ch 64, §§ 32 to 35.



§ 9-27-8 Proceeds of sale applied to payment of liens--Cancellation of unpaid balance.

9-27-8. Proceeds of sale applied to payment of liens--Cancellation of unpaid balance. Such municipality shall hold real estate acquired pursuant to § 9-27-2 as a trustee for itself and any other taxing unit having a lien thereon, and upon a sale of said real estate all such liens shall be paid in their order of priority. When all the money received less costs has been applied upon the payment of the tax liens, if there be any unpaid balance left, it shall be canceled.

Source: SL 1935, ch 156, § 3; SDC 1939, § 45.2120.



§ 9-27-9 Purchase of tax sale certificates authorized--Amount paid to county.

9-27-9. Purchase of tax sale certificates authorized--Amount paid to county. Every municipality shall have power to purchase the assignment of tax sale certificates as provided by this section. Whenever any county has bid in at tax sale any lot within the limits of any municipality, the governing body thereof may authorize by resolution the treasurer to demand of the county treasurer an assignment of such certificate of tax sale. Thereupon the county treasurer shall make out and deliver to such municipality an assignment of such certificate upon payment to him of the amount of all the original taxes against such lot, after deducting the amount of the tax belonging to such municipality exclusive of any penalties, interest, or costs.

Source: SL 1899, ch 48, § 1; RPolC 1903, § 1562; RC 1919, § 6533; SL 1931, ch 199, § 1; SDC 1939, §§ 45.0201 (83), 45.1431.



§ 9-27-10 to 9-27-28. Repealed.

9-27-10 to 9-27-28. Repealed by SL 1988, ch 64, §§ 36 to 54.



§ 9-27-29 Conveyance to school district of property not required for public purposes.

9-27-29. Conveyance to school district of property not required for public purposes. Every municipality may convey any real property which is now or may hereafter be held or owned by it, the title to which has been or may be obtained from any source and which is not held for public use or which is about to be abandoned for public purposes, to the school district in which such municipality is located, to be used by the district for school purposes, without offering the property for sale and without requiring the school district to pay therefor.

Source: SL 1925, ch 244, § 1; SDC 1939, § 45.2710; SL 1981, ch 44, § 30.



§ 9-27-30 Resolution for transfer to school district--Deed of conveyance.

9-27-30. Resolution for transfer to school district--Deed of conveyance. Whenever the governing body deems it advisable and to the best interests of the municipality to convey any property to a school district pursuant to § 9-27-29, it shall by resolution direct that the property be so transferred and conveyed.

Thereupon a deed of conveyance shall be made to the school district, which deed shall vest in the school district all the right, title, and interest of the municipality in and to the real property so conveyed.

Source: SL 1925, ch 244, § 2; SDC 1939, § 45.2710; SL 1981, ch 44, § 31.



§ 9-27-31 Petition for donation of courthouse site to county--Submission to voters.

9-27-31. Petition for donation of courthouse site to county--Submission to voters. If any municipality owns land which is suitable for a site upon which to build a courthouse for the county in which such municipality is located, and the county seat of such county has been permanently located in such municipality, fifteen percent of the registered voters of such municipality, based upon the total number of registered voters at the last preceding general election, may petition that the question of donating such site to the county for a courthouse building site be submitted to a vote of the municipality. The petition shall be filed with the municipal finance officer twenty days before the election. The governing body shall submit the proposition to the voters of such municipality either at the annual municipal election or at a special election called for that purpose.

The question shall be submitted on a separate ballot, which shall be in the form and which shall be cast in the manner provided by chapter 9-13.

Source: SL 1915, ch 157, §§ 1, 2; RC 1919, §§ 6576, 6577; SDC 1939, § 45.2709; SL 1987, ch 67, § 16.



§ 9-27-32 Conveyance to county of courthouse site after approval by voters.

9-27-32. Conveyance to county of courthouse site after approval by voters. If a majority of those voting upon a proposition submitted pursuant to § 9-27-31 are in favor of such donation, the governing body shall be authorized to execute a conveyance to such land to such county for a courthouse building site.

Source: SL 1915, ch 157, § 3; RC 1919, § 6578; SDC 1939, § 45.2709.



§ 9-27-33 Acquisition and conveyance or lease to United States of sites for federalbuildings.

9-27-33. Acquisition and conveyance or lease to United States of sites for federal buildings. Every municipality shall have power to acquire land within the limits of such municipality as sites for federal buildings or institutions which have been or may be located therein by the government of the United States, and to sell, convey, or lease property so acquired to the United States upon such terms as may be determined by the governing body.

Source: SL 1931, ch 201; SDC 1939, § 45.2711.



§ 9-27-34 Exchange of lands with United States.

9-27-34. Exchange of lands with United States. Any municipality or other political subdivision of the State of South Dakota, is hereby authorized and empowered to exchange by and with the approval of the federal government, or any agency thereof, any lands or other properties belonging to such municipality or such political subdivision for any lands belonging to the United States of America, or any agency thereof, located within the county making such exchange, or located within the county in which such municipality or such political subdivision is situated. Such exchanges, transfers, and conveyances from one to the other shall be made upon such terms, conditions, and in such manner as may be determined and agreed upon by the parties to such exchanges.

Source: SL 1953, ch 499; SDC Supp 1960, § 45.0208.



§ 9-27-34.1 Exchange of land with private owner--Appraisal--Public notice and hearing.

9-27-34.1. Exchange of land with private owner--Appraisal--Public notice and hearing. Any municipality may, by resolution, exchange any land belonging to such municipality with a private owner. Before entering into a contract for the exchange of real property, the governing body shall cause the real property to be appraised by a board of three disinterested appraisers who are freeholders within the municipality or by one or more persons licensed by the state to do fee appraisals. Any exchange shall be made upon such terms, conditions and in such manner as may be determined and agreed upon by the parties, following public notice and hearing. The notice of the proposed exchange and hearing shall be published once at least ten days before the hearing. The notice shall contain a description of the lands to be exchanged.

Source: SL 1987, ch 65, § 1.



§ 9-27-35 Validation of prior conveyances by municipalities--Limitation on enforcementof vested rights.

9-27-35. Validation of prior conveyances by municipalities--Limitation on enforcement of vested rights. All instruments of conveyance of real property made by any municipal corporation prior to January 1, 1992, are, notwithstanding any omission, irregularities, defects, in the proceedings and resolutions, had and taken by said municipal corporation to sell and convey the same, hereby validated, legalized and cured to the extent that such conveyance shall operate to convey to the person named as such grantee in such instruments of conveyance, all of the right, title and interest of said municipal corporation in and to such real property.

If any person has any vested right in any real property so conveyed, and no action or proceeding to enforce such right was begun before July 1, 1993, such right shall be forever barred; and no action or proceeding so brought may be of any force or effect, or maintainable in any court of this state unless, before July 1, 1993, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1955, ch 444; SDC Supp 1960, § 65.0333; SL 1963, ch 462; SL 1976, ch 83; SL 1985, ch 64; SL 1992, ch 307, § 3.



§ 9-27-36 Sale or lease of municipal real property for industrial development or publicpurposes--Terms of lease.

9-27-36. Sale or lease of municipal real property for industrial development or public purposes--Terms of lease. Every municipality shall have power to lease or sell on a negotiated basis and to convey any of its real property to a county or the state or another municipality, or to a nonprofit local industrial development corporation as defined by § 9-27-37 and located therein, to be used by such grantee for an authorized public purpose or industrial development purpose as enumerated in § 9-54-1. Such lease or sale shall be authorized on the terms and in the manner provided by resolution of the governing body.

Source: SL 1976, ch 63, § 1; SL 1977, ch 48, § 3.



§ 9-27-37 Local industrial development corporation defined--Organization--Composition--Voting control--Primary objective.

9-27-37. Local industrial development corporation defined--Organization--Composition--Voting control--Primary objective. Local industrial development corporation, as that term is used in § 9-27-36, is any enterprise incorporated under the laws of the State of South Dakota, formed for the purpose of furthering the economic development of a community and its environs, and with authority to promote and assist in the growth and development of small business concerns in the areas covered by its operation. The corporation shall be organized as a nonprofit enterprise, and shall be composed of no fewer than ten members in municipalities of the first class and no fewer than five in municipalities of the second and third class. A local industrial development corporation shall be principally composed of and controlled by persons residing or doing business in the locality. Such persons shall ordinarily constitute at least seventy-five percent of the voting control of the local development corporation. No member of the development corporation may own in excess of twenty-five percent of the voting control in the development corporation if that member or that member's affiliated interests have direct pecuniary interest in a project involving an application under this section and § 9-27-36. The primary objective of the local industrial development corporation shall be to benefit the community as measured by increased employment, payroll, business volume, and corresponding factors.

Source: SL 1976, ch 63, § 2; SL 1990, ch 63; SL 1996, ch 40, § 3; SL 2000, ch 36, § 1.



§ 9-27-38 Application of chapter to lands transferred to municipality by Public Law 99-88.

9-27-38. Application of chapter to lands transferred to municipality by Public Law 99-88. The provisions of this chapter do not apply to lands transferred to a municipality by Public Law 99-88. If lands are transferred to a municipality by Public Law 99-88, the municipality in disposing of such lands and all improvements on the land shall give the inhabitants of the land the first right of refusal to purchase the land at the appraised value of land as determined at the time of transfer by the federal government. Such right of first refusal shall be exercised within eighteen months of notification to the inhabitant. The municipality shall determine the term of payment for such purchases.

Source: SL 1986, ch 76.






Chapter 28 - Disposition Of Surplus Personal Property [Repealed]

CHAPTER 9-28

DISPOSITION OF SURPLUS PERSONAL PROPERTY [REPEALED]

[Repealed by SL 1988, ch 64, §§ 55 to 60; SL 1989, ch 30, § 22]



Chapter 29 - General Police Powers And Violations

§ 9-29-1 Territorial jurisdiction of municipalities.

9-29-1. Territorial jurisdiction of municipalities. Every municipality shall have power to exercise jurisdiction for all authorized purposes over all territory within the corporate limits and over any public ground or park belonging to the municipality, whether within or without the corporate limits, and in and over all places, except within the corporate limits of another municipality, within one mile of the corporate limits or of any public ground or park belonging to the municipality outside the corporate limits, for the purpose of promoting the health, safety, morals, and general welfare of the community, and of enforcing its ordinances and resolutions relating thereto.

Source: PolC 1877, ch 24, § 23; CL 1887, § 1044; SL 1890, ch 37, art IV, § 15; RPolC 1903, §§ 1212, 1439; SL 1913, ch 119, § 30; RC 1919, § 6187; SL 1931, ch 193; SDC 1939, § 45.0201 (24).



§ 9-29-2 Regulation of police of municipality.

9-29-2. Regulation of police of municipality. Every municipality shall have power to regulate the police of the municipality and pass and enforce all necessary police ordinances.

Source: SL 1913, ch 119, § 53, subdiv 56; RC 1919, § 6169 (34); SDC 1939, § 45.0201 (23).



§ 9-29-3 Prohibition of disorders and disturbances.

9-29-3. Prohibition of disorders and disturbances. Every municipality shall have power to provide for keeping and preserving the peace and quietness of the municipality, to prevent disorderly conduct, to prohibit public intoxication, and to prevent and suppress riots, affrays, noises, disturbances, and disorderly assemblies in any place.

Source: PolC 1877, ch 24, § 22, subdiv 12; CL 1887, § 1043, subdiv 12; SL 1890, ch 37, art V, § 1, subdiv 47, 57; RPolC 1903, § 1229, subdiv 47, 57; RPolC 1903, § 1438, subdiv 12; SL 1913, ch 119, § 53, subdiv 47, 57; RC 1919, § 6169 (35), (36); SDC 1939, § 45.0201 (25).



§ 9-29-4 Disorderly houses and houses of ill fame.

9-29-4. Disorderly houses and houses of ill fame. Every municipality shall have power to suppress bawdy or disorderly houses and houses of ill fame.

Source: SL 1890, ch 37, art V, § 1, subdiv 34; RPolC 1903, § 1229, subdiv 34; SL 1907, ch 94; SL 1913, ch 119, § 53, subdiv 34; RC 1919, § 6169 (57); SDC 1939, § 45.0201 (28).



§ 9-29-5 Gambling and fraudulent practices--Seizure and destruction of instruments anddevices--Exemption of state lottery.

9-29-5. Gambling and fraudulent practices--Seizure and destruction of instruments and devices--Exemption of state lottery. Any municipality may suppress gambling, gaming and gambling houses, lotteries and all fraudulent devices and practices used for obtaining money or property. Any municipality may enter any place where any such activity is practiced or allowed to be practiced, and seize and destroy any instrument, device or thing used for such purpose found therein. The provisions of this section do not apply to any lottery owned and operated by this state.

Source: SL 1890, ch 37, art V, § 1, subdiv 34; RPolC 1903, § 1229, subdiv 34; SL 1907, ch 94; SL 1913, ch 119, § 53, subdiv 34; RC 1919, § 6169 (57); SDC 1939, § 45.0201 (29); SL 1987, ch 313, § 41.



§ 9-29-6 Retailing of alcoholic beverages.

9-29-6. Retailing of alcoholic beverages. Every municipality shall have power to engage in retailing alcoholic beverages as provided in Title 35.

Source: SDC 1939, § 45.0201 (31); SL 1971, ch 65, § 1.



§ 9-29-7 Regulation of alcoholic beverage sales, use, and consumption.

9-29-7. Regulation of alcoholic beverage sales, use, and consumption. Each municipality may prohibit or regulate the transaction of business in alcoholic beverages and the use and consumption of alcoholic beverages, establish the number of on- and off-sale licenses which may be issued and the fees to be charged for the licenses, and provide for reasonable classifications of on-sale and off-sale licenses consistent with the provisions of Title 35.

Source: SL 1941, ch 209; SDC Supp 1960, § 45.0201-1 (3); SL 1971, ch 65, § 2; SL 1980, ch 251, § 3; SL 2010, ch 183, § 8.



§ 9-29-8 Repealed.

9-29-8. Repealed by SL 1994, ch 280, § 9.



§ 9-29-9 Obscene and immoral publications.

9-29-9. Obscene and immoral publications. Every municipality shall have power to prohibit the sale or exhibition of any obscene or immoral publication, print, film, picture, or illustration.

Source: SL 1890, ch 37, art V, § 1, subdiv 34; RPolC 1903, § 1229, subdiv 34; SL 1907, ch 94; SL 1913, ch 119, § 53, subdiv 34; RC 1919, § 6169 (57); SDC 1939, § 45.0201 (27).



§ 9-29-10 Begging.

9-29-10. Begging. A municipality may regulate the practice of begging.

Source: SL 1890, ch 37, art V, § 1, subdiv 59; RPolC 1903, § 1229, subdiv 59; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 59; RC 1919, § 6169 (63); SDC 1939, § 45.0201 (26); SL 1981, ch 44, § 32; SL 1982, ch 77.



§ 9-29-11 Cruelty to animals.

9-29-11. Cruelty to animals. Every municipality shall have power to prohibit and punish cruelty to animals.

Source: SL 1890, ch 37, art V, § 1, subdiv 58; RPolC 1903, § 1229, subdiv 58; SL 1913, ch 119, § 53, subdiv 58; RC 1919, § 6169 (39); SDC 1939, § 45.0201 (46).



§ 9-29-12 Animals running at large--Pounds--Dog licenses.

9-29-12. Animals running at large--Pounds--Dog licenses. Every municipality shall have power to regulate or prohibit the running at large of dogs, animals, and poultry, to establish pounds, appoint poundmasters, and regulate the impounding of animals, and to impose a tax or license on dogs running at large.

Source: SL 1890, ch 37, art V, § 1, subdiv 65; RPolC 1903, § 1229, subdiv 65; RPolC 1903, § 1438, subdiv 5, 17; SL 1907, ch 86; SL 1913, ch 119, § 53, subdiv 65; SL 1913, ch 120; RC 1919, § 6169 (37), (38); SDC 1939, § 45.0201 (47).



§ 9-29-13 Abatement of nuisances.

9-29-13. Abatement of nuisances. Every municipality shall have power to declare what shall constitute a nuisance and prevent, abate, and remove the same.

Source: SL 1890, ch 37, art V, § 1, subdiv 60; RPolC 1903, § 1229, subdiv 60; RPolC 1903, § 1438, subdiv 4; SL 1913, ch 119, § 53, subdiv 60; RC 1919, § 6169 (40); SDC 1939, § 45.0201 (34).



§ 9-29-14 Fences and party walls.

9-29-14. Fences and party walls. Every municipality shall have power to regulate partition fences and party walls.

Source: SL 1890, ch 37, art V, § 1, subdiv 48; RPolC 1903, § 1229, subdiv 48; SL 1913, ch 119, § 53, subdiv 48; RC 1919, § 6169 (28); SDC 1939, § 45.0201 (49).



§ 9-29-15 Interference with radio reception.

9-29-15. Interference with radio reception. Every municipality shall have power to regulate the installation and operation of motors and other electrical or mechanical devices so as to prevent interference with radio reception.

Source: SL 1929, ch 196; SDC 1939, § 45.0201 (50).



§ 9-29-16 Police powers of mayor, commissioners, and town marshals.

9-29-16. Police powers of mayor, commissioners, and town marshals. The mayor of a first or second class municipality having a common council, each member of a board of city commissioners, and each town marshal shall possess, within the jurisdiction of the municipality, all the powers conferred by law upon sheriffs to suppress disorder and keep the peace.

Source: PolC 1877, ch 24, § 41; CL 1887, § 1066; SL 1890, ch 37, art III, § 6; RPolC 1903, §§ 1187, 1455; SL 1905, ch 170, § 1; SL 1913, ch 119, § 24; RC 1919, § 6279; SDC 1939, § 45.1112; SL 1992, ch 60, § 2.



§ 9-29-17 Mayor's power to summon aid in preserving order.

9-29-17. Mayor's power to summon aid in preserving order. The mayor of every first or second class municipality shall have the power, when necessary, to call upon every inhabitant of the municipality over the age of eighteen years to aid in enforcing the laws and ordinances, and to call out any organized militia within the county in which the municipality is situated, in suppressing riots and other disorderly conduct, or carrying into effect any law or ordinance, subject to the authority of the Governor as commander in chief thereof.

Source: SL 1890, ch 37, art III, § 11; RPolC 1903, § 1192; SL 1913, ch 119, § 27; RC 1919, § 6280; SDC 1939, § 45.1113; SL 1981, ch 44, § 33; SL 1992, ch 60, § 2.



§ 9-29-18 Duties of chief of police.

9-29-18. Duties of chief of police. The chief of police shall perform such duties as shall be prescribed by the governing body for the preservation of the peace.

Source: SL 1890, ch 37, art XIII, § 1; RPolC 1903, § 1282; SL 1913, ch 119, § 101; RC 1919, § 6301; SL 1923, ch 239, § 1; SDC 1939, § 45.1133.



§ 9-29-19 Powers of policemen--Arrest.

9-29-19. Powers of policemen--Arrest. All policemen of any municipality shall possess the powers of constables. They may pursue and arrest any person fleeing from justice in any part of the state, and when performing the duties aforesaid may arrest and detain any person guilty of any breach of the peace or any violation of the laws of the state or ordinance of the municipality.

Source: SL 1890, ch 37, art XIII, § 1; RPolC 1903, § 1282; SL 1913, ch 119, § 101; RC 1919, § 6301; SL 1923, ch 239, § 1; SDC 1939, § 45.1133; SL 1981, ch 44, § 34.



§ 9-29-19.1 Arrest for ordinance violation--Complaint--Release on promise to appear.

9-29-19.1. Arrest for ordinance violation--Complaint--Release on promise to appear. Whenever any person is arrested for a violation of any municipal ordinance, which occurs in the presence of the arresting law enforcement officer, such officer may take the name and address of the person arrested and issue a complaint or otherwise notify him in writing to appear at a time and place to be specified in such complaint or notice. The time so specified shall be at least five days after the arrest unless the person arrested shall demand an earlier hearing. Such officer may allow the person arrested an earlier hearing. Such officer may allow the person arrested to be released from custody, upon the giving by such person of his written promise to appear at such time and place. Any person refusing to give such written promise to appear may be prosecuted as in the manner of other violations of city ordinances.

Source: SL 1977, ch 76.



§ 9-29-20 Powers of sheriff or constable within municipality.

9-29-20. Powers of sheriff or constable within municipality. The sheriff or any constable of the county or counties in which the municipality is situated may serve any process or make any arrest authorized to be made by any municipal officer.

Source: SL 1890, ch 37, art V, § 6; RPolC 1903, § 1233; SL 1913, ch 119, § 57; RC 1919, § 6313; SDC 1939, § 45.1140.



§ 9-29-21 Salaried police receiving fees for criminal process as misdemeanor.

9-29-21. Salaried police receiving fees for criminal process as misdemeanor. It is a Class 2 misdemeanor for any chief of police or other policeman receiving a salary for services to charge or receive any fee or compensation for the service of any process issued out of any court of this state in any criminal case.

Source: SL 1911, ch 155, § 3; RC 1919, § 6304; SDC 1939, § 45.1135; SL 1981, ch 43, § 19.



§ 9-29-22 Costs in unsuccessful prosecutions for ordinance violations.

9-29-22. Costs in unsuccessful prosecutions for ordinance violations. In any action prosecuted by the city attorney for the violation of any municipal ordinance, if unsuccessful, the municipality shall pay the costs.

Source: SL 1907, ch 191, § 25; SL 1909, ch 176, § 12; SL 1915, ch 151, § 1; RC 1919, § 6314; SDC 1939, § 45.1141; SL 1947, ch 203; SL 1981, ch 44, § 35.



§ 9-29-23 Release and remission of penalties for ordinance violations.

9-29-23. Release and remission of penalties for ordinance violations. The mayor in first or second class municipalities having a common council, and the governing body in all other municipalities may release any person imprisoned for violation of any ordinance or remit any fine or penalty for violation thereof, the reasons therefor being made a matter of record in the office of the auditor or clerk.

Source: SL 1890, ch 37, art III, § 8; RPolC 1903, § 1188; SL 1913, ch 119, § 25; RC 1919, § 6281; SDC 1939, § 45.1114; SL 1992, ch 60, § 2.



§ 9-29-24 Municipal jail--Use of county jail.

9-29-24. Municipal jail--Use of county jail. Every municipality shall have power to establish, maintain, and regulate a jail or, with the consent of the board of county commissioners, to use the county jail for the confinement of persons charged with or convicted of the violation of any ordinance.

Source: SL 1903, ch 94; SL 1913, ch 119, § 53, subdiv 56; RC 1919, § 6169 (33), (34); SDC 1939, § 45.0201 (16).



§ 9-29-25 City workhouse--Purposes for which used.

9-29-25. City workhouse--Purposes for which used. Every first or second class municipality shall have power to establish, maintain, and regulate a city jail, house of correction, and workhouse for the confinement and reformation of disorderly persons, vagrants, tramps, and idle persons, and persons convicted of violating any ordinance of the municipality, and appoint necessary jailers and keepers.

Source: SL 1890, ch 37, art V, § 1, subdiv 55; RPolC 1903, § 1229, subdiv 55; SL 1913, ch 119, § 53, subdiv 55; RC 1919, § 6170 (8); SDC 1939, § 45.0202 (7); SL 1992, ch 60, § 2.



§ 9-29-26 Family day care homes--Regulation and standards of care.

9-29-26. Family day care homes--Regulation and standards of care. Notwithstanding the provisions of §§ 26-6-14.1 and 26-6-14.2, any municipality may provide for the regulation of family day care homes and may adopt standards of care including but not limited to the qualifications of personnel engaged in providing family day care homes; requirements relating to safety, sanitation, condition, and maintenance of physical plant and equipment utilized in child care.

Source: SL 1986, ch 78.






Chapter 30 - Regulation Of Streets And Public Places

§ 9-30-1 Utility openings and lights in streets and alleys.

9-30-1. Utility openings and lights in streets and alleys. Every municipality shall have power to regulate openings in streets or alleys for laying of gas or water mains, sewers, tunnels, and drains, and the erecting of gas or electric lights.

Source: SL 1890, ch 37, art V, § 1, subdiv 13; RPolC 1903, § 1229, subdiv 13; SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.0201 (79).



§ 9-30-2 Regulation of use of public places--Cleaning--Obstructions and encroachments.

9-30-2. Regulation of use of public places--Cleaning--Obstructions and encroachments. Every municipality shall have power to regulate the use of sidewalks, streets, alleys, wharves, parks, and public grounds, to provide for cleaning the same, to prevent and remove obstructions and encroachments upon the same, to prevent injury to the same, to regulate or prevent any practice having a tendency to annoy persons frequenting the same, and to regulate or prohibit structures under sidewalks and riding and driving thereon.

Source: PolC 1877, ch 24, § 22, subdiv 11; CL 1887, § 1043, subdiv 11; SL 1890, ch 37, art V, § 1, subdiv 9, 10, 12, 15 to 21, 74; RPolC 1903, § 1229, subdiv 10, 74; RPolC 1903, § 1438, subdiv 11; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 9 to 11, 15, 72; RC 1919, § 6169 (47), (48), SDC 1939, § 45.0201 (44).



§ 9-30-3 Signs and advertising in public places.

9-30-3. Signs and advertising in public places. Every municipality shall have power to regulate and prohibit the use of streets, sidewalks, and public grounds for signs, signposts, awnings, flying of flags or banners, posting of bills and advertisements, the exhibition or carrying of banners, placards, or advertisements, and the distribution of handbills.

Source: SL 1890, ch 37, art V, § 1, subdiv 17 to 19; RPolC 1903, § 1229, subdiv 17, 18; SL 1913, ch 119, § 53, subdiv 18, 19; RC 1919, § 6169 (50), (51); SDC 1939, § 45.0201 (43).



§ 9-30-4 Traffic and sales in public places.

9-30-4. Traffic and sales in public places. Every municipality shall have power to regulate traffic and sales upon the streets and sidewalks and in public places.

Source: SL 1890, ch 37, art V, § 1, subdiv 20; RPolC 1903, § 1229, subdiv 20; SL 1913, ch 119, § 53, subdiv 20; RC 1919, § 6169 (52); SDC 1939, § 45.0201 (42).



§ 9-30-5 Snow removal--Weed removal--Expense paid by special assessment.

9-30-5. Snow removal--Weed removal--Expense paid by special assessment. Every municipality shall have power to require the owner of abutting property to remove snow and ice from sidewalks and weeds from parking, and to provide for their removal and for taxing the expense thereof by special assessment against the abutting property.

Source: RPolC 1903, § 1229, subdiv 14; SL 1907, ch 95; SL 1913, ch 119, § 53, subdiv 15; RC 1919, § 6169 (46); SDC 1939, § 45.0201 (45).



§ 9-30-6 , 9-30-7. Repealed.

9-30-6, 9-30-7. Repealed by SL 1978, ch 62, § 34.






Chapter 31 - Traffic Regulation

§ 9-31-1 General authority to regulate use of motor vehicles, bicycles, trailers, and roadmachinery.

9-31-1. General authority to regulate use of motor vehicles, bicycles, trailers, and road machinery. Except as otherwise provided, every municipality may regulate the use of motor vehicles, bicycles, house cars, house trailers, trailer coaches, traction engines, tractors, and road rollers.

Source: SL 1917, ch 311; RC 1919, § 6169 (54); SL 1929, ch 197; SDC 1939, § 45.0201 (32); SL 1974, ch 76, § 1; SL 1982, ch 226, § 1.



§ 9-31-2 Designation of routes of travel for commercial vehicles.

9-31-2. Designation of routes of travel for commercial vehicles. Every municipality shall have the power by ordinance or resolution to designate routes of travel on the public streets and highways within and through the municipality for commercial motor carriers, trucks, and buses and to require such motor vehicles to follow such designated routes of travel within and through the municipality with provision for permission for such motor vehicles to deviate from such designated routes to the extent required to reach a necessary destination within the municipality not on such designated routes.

Source: SL 1949, ch 201; SDC Supp 1960, § 45.0201-1 (6).



§ 9-31-3 Speed regulation.

9-31-3. Speed regulation. Every municipality shall have power to regulate the speed of animals, vehicles, motor vehicles, cars, and locomotives.

Source: SL 1890, ch 37, art V, § 1, subdiv 21; RPolC 1903, § 1229, subdiv 21; SL 1913, ch 119, § 53, subdiv 21; RC 1919, § 6169 (53); SDC 1939, § 45.0201 (41).



§ 9-31-4 Assistance in enforcement of drunk-driving laws.

9-31-4. Assistance in enforcement of drunk-driving laws. The law enforcement officers of every municipality shall assist state law enforcement officers in the apprehension and prosecution of persons suspected of violating the provisions of chapter 32-23.

Source: SL 1941, ch 192; SL 1955, ch 196; SDC Supp 1960, § 45.0201 (106); SL 1974, ch 76, § 2.



§ 9-31-5 Establishment and use of parking meters--Use of proceeds.

9-31-5. Establishment and use of parking meters--Use of proceeds. Every municipality shall have the power to acquire, operate, maintain, and regulate parking meters on the public streets and places and on parking lots and areas controlled by the municipality, to fix and collect regulatory parking fees for the parking of vehicles in parking meter spaces thereon, and to use the proceeds therefrom for traffic regulation, acquiring and maintaining traffic control equipment or facilities, or acquiring, equipping, and maintaining of parking lots and areas or for the construction, maintenance, and upkeep of municipal streets and alleys.

Source: SL 1947, ch 225; SL 1949, ch 196; SL 1951, ch 244, § 1; SL 1953, ch 252, § 1; SDC Supp 1960, § 45.0201-1 (10); SL 1961, ch 243.






Chapter 32 - Sanitation And Health Measures

§ 9-32-1 Promotion of health and suppression of disease.

9-32-1. Promotion of health and suppression of disease. Every municipality shall have power to do what may be necessary or expedient for the promotion of health or the suppression of disease.

Source: SL 1890, ch 37, art V, § 1, subdiv 63; RPolC 1903, § 1229, subdiv 63; RPolC 1903, § 1438, subdiv 4; SL 1913, ch 119, § 53, subdiv 63; RC 1919, § 6169 (41); SDC 1939, § 45.0201 (35).



§ 9-32-2 City board of health--Powers and duties.

9-32-2. City board of health--Powers and duties. Each first or second class municipality may appoint a board of health and prescribe its powers and duties subject to the supervision of the State Department of Health.

Source: SL 1890, ch 37, art V, § 1, subdiv 61; RPolC 1903, § 1229, subdiv 61; SL 1913, ch 119, § 53, subdiv 61; RC 1919, § 6170 (9); SDC 1939, § 45.0202 (1); SL 1981, ch 44, § 36; SL 1992, ch 60, § 2.



§ 9-32-3 Inspection of meats and food products.

9-32-3. Inspection of meats and food products. Every municipality shall have power to provide for the inspection of meats, dairy products, fish, lard, vegetables, flour, and similar provisions.

Source: SL 1890, ch 37, art V, § 1, subdiv 38; RPolC 1903, § 1229, subdiv 38; SL 1913, ch 119, § 53, subdiv 38; RC 1919, § 6169 (67); SDC 1939, § 45-0201 (60).



§ 9-32-4 Inspection of persons employed in food service establishments and stores.

9-32-4. Inspection of persons employed in food service establishments and stores. Any municipal corporation in this state may adopt an ordinance providing for the examination of any person or persons owning or operating, or of any employee or employees employed therein, who conduct or operate a public eating or drinking place where drink or food is provided or offered for sale, or for any retail or wholesale place of business where food or foodstuffs or drinkable products are prepared or offered for sale to the public.

Such ordinance shall provide for the examination of such employer or employee employed as provided herein and for failure to secure such examination and a health certificate said ordinance may provide penalties therefor.

Source: SL 1939, ch 105, §§ 1, 2; SDC Supp 1960, § 45.0201-1 (2).



§ 9-32-5 Maintenance of public toilets in business district.

9-32-5. Maintenance of public toilets in business district. Every first or second class municipality with a population of seven hundred fifty or more, as shown by the last preceding federal census, shall provide and maintain public toilets for each sex in accessible locations near the center of the business district.

Such toilets shall be properly constructed under the supervision of the city board of health and shall be maintained in a clean and sanitary condition.

Source: SL 1917, ch 313; RC 1919, § 6575; SDC 1939, § 45.1819; SL 1992, ch 60, § 2.



§ 9-32-6 Stables, privies, and cesspools.

9-32-6. Stables, privies, and cesspools. Every municipality shall have power to compel the owner of any stable, pigsty, privy, sewer, cesspool, or of any unwholesome or nauseous thing or place to cleanse, abate, or remove the same and to regulate the location thereof.

Source: SL 1890, ch 37, art V, § 1, subdiv 68; RPolC 1903, § 1229, subdiv 68; SL 1913, ch 119, § 53, subdiv 68; RC 1919, § 6169 (44); SDC 1939, § 45.0201 (36).



§ 9-32-7 Slaughterhouses, foundries, livery stables, and blacksmith shops.

9-32-7. Slaughterhouses, foundries, livery stables, and blacksmith shops. Every municipality shall have power to control the location and regulate the management and construction of packinghouses, slaughterhouses, renderies, bone and soap factories, foundries, livery stables, and blacksmith shops and to prohibit any offensive or unwholesome business or establishment within, or within one mile of the corporate limits.

Source: PolC 1877, ch 24, § 22, subdiv 8; CL 1887, § 1043, subdiv 8; SL 1890, ch 37, art V, § 1, subdiv 66; RPolC 1903, § 1229, subdiv 66; RPolC 1903, § 1438, subdiv 8; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 66, 67; RC 1919, § 6169 (43); SDC 1939, § 45.0201 (39).



§ 9-32-8 Protection of public water supply.

9-32-8. Protection of public water supply. Every municipality shall have power to prevent the pollution of or injury to any water supply belonging to the municipality or any public water supply within or within one mile of the limits of the municipality.

Source: SL 1909, ch 158; RC 1919, § 6169 (75); SDC 1939, § 45.0201 (37).



§ 9-32-9 Cisterns, hydrants, pumps, sewers, and gutters.

9-32-9. Cisterns, hydrants, pumps, sewers, and gutters. Every municipality shall have power to regulate the construction, repair, and use of vaults, cisterns, areas, hydrants, pumps, sewers, and gutters.

Source: SL 1890, ch 37, art V, § 1, subdiv 42; RPolC 1903, § 1229, subdiv 42; SL 1913, ch 119, § 53, subdiv 42; RC 1919, § 6169 (71); SDC 1939, § 45.0201 (90).



§ 9-32-10 Refuse in public places and streams.

9-32-10. Refuse in public places and streams. Every municipality shall have power to regulate and prevent the placing of ashes, dirt, garbage, or any offensive matter in any street or public ground or in any body or stream of water, within the municipality.

Source: SL 1890, ch 37, art V, § 1, subdiv 15; RPolC 1903, § 1229, subdiv 15; SL 1913, ch 119, § 53, subdiv 16; RC 1919, § 6169 (74); SDC 1939, § 45.0201 (38).



§ 9-32-11 Municipal garbage disposal systems.

9-32-11. Municipal garbage disposal systems. Every municipality shall have power to collect and dispose of and regulate the manner of handling of garbage and other waste material and for such purpose to acquire, establish, maintain, operate, and regulate equipment and garbage disposal plants, incinerators, and dumping grounds and to fix and collect charges for such services, and to contract with one or more persons for the collection and hauling of garbage and other waste material from the municipality or districts established therein.

Source: SL 1947, ch 221; SL 1959, ch 266; SDC Supp 1960, § 45.0201-1 (21).



§ 9-32-12 Noxious and unhealthful vegetation.

9-32-12. Noxious and unhealthful vegetation. Every municipality shall have power to determine what shall be deemed noxious or unhealthful vegetation, fix limits within which the same shall not be permitted to grow, and provide for the destruction thereof and for defraying the cost of the destruction thereof by special assessment against the property upon which the same shall be destroyed.

Source: SL 1907, ch 95; RC 1919, § 6169 (45); SDC 1939, § 45.0201 (33).



§ 9-32-13 Regulation and operation of cemeteries.

9-32-13. Regulation and operation of cemeteries. Every municipality shall have power to establish, maintain, and regulate cemeteries within or without the municipality, to cause cemeteries to be removed and prohibit their establishment within, or within one mile of the corporate limits; and to provide for the operation and control of any cemetery belonging to the municipality by a corporation or association organized for cemetery purposes.

Source: PolC 1877, ch 24, § 22, subdiv 14; CL 1887, § 1043, subdiv 14; SL 1890, ch 37, art V, § 1, subdiv 64; RPolC 1903, § 1229, subdiv 64; RPolC 1903, § 1438, subdiv 14; SL 1905, ch 67; SL 1913, ch 119, § 53, subdiv 64; RC 1919, § 6169 (42); SDC 1939, § 45.0201 (40).



§ 9-32-14 Municipal perpetual care cemeteries authorized.

9-32-14. Municipal perpetual care cemeteries authorized. Cemeteries owned by or under the control of municipalities as provided in § 9-32-13, may, at the discretion of the governing board be maintained as perpetual care cemeteries.

Source: SL 1971, ch 71, § 1.



§ 9-32-15 Municipalities exempt from general perpetual care law.

9-32-15. Municipalities exempt from general perpetual care law. Municipalities who have established perpetual care cemeteries prior to July 1, 1971, or who establish perpetual care cemeteries subsequent to July 1, 1971, shall not be subject to any of the provisions of chapter 55-12.

Source: SL 1971, ch 71, § 4.



§ 9-32-16 Rates for perpetual care and burial spaces.

9-32-16. Rates for perpetual care and burial spaces. The board shall have the power to set rates for perpetual care and the amount to be received for the sale of burial spaces.

Source: SL 1971, ch 71, § 2.



§ 9-32-17 Records of sales--Deeds and perpetual care certificates.

9-32-17. Records of sales--Deeds and perpetual care certificates. The auditor or clerk shall maintain adequate records for the sale of burial spaces and for the sale of perpetual care. The municipality shall issue deeds for sale of burial spaces and certificates of purchase for perpetual care.

Source: SL 1971, ch 71, § 6.



§ 9-32-18 Perpetual care trust fund--Crediting of income.

9-32-18. Perpetual care trust fund--Crediting of income. Payments for perpetual care shall be permanently set aside in a trust fund, and only the income from the trust fund investments shall be used for the care and maintenance of the cemetery. Income from perpetual care investments shall be credited to the cemetery maintenance account as maintained within the municipal general fund. Income received from the sale of burial spaces shall be credited to the cemetery maintenance account.

Source: SL 1971, ch 71, § 3.



§ 9-32-19 Acquisition of additional land for municipal cemetery.

9-32-19. Acquisition of additional land for municipal cemetery. Whenever the municipality operating a cemetery, perpetual care, or nonperpetual care, under the laws of this state, finds it necessary to extend the boundaries of such cemetery or acquire land removed from the present cemetery in order to provide for the burial of the dead, it shall first locate and describe clearly the location and extent of the land desired. The municipality shall then seek to secure the same by offer of purchase. If, however, the owner or owners of such tract or tracts shall refuse to sell the lands described for proper and just compensation and by exorbitant price shall make it impractical for such municipality to purchase the same, such municipality may proceed to have the land located and described by it condemned as provided in the statutes and rules of court for condemnation of private property for public use.

Source: SL 1971, ch 71, § 7.



§ 9-32-20 Use of perpetual care fund for land acquisition.

9-32-20. Use of perpetual care fund for land acquisition. If the municipality finds it necessary to extend the boundaries of such cemetery, or acquire land removed from the present cemetery, a portion of the perpetual care trust fund may be used under the following conditions: If the trust fund is in the amount of fifty thousand dollars or more, and the governing board deems it necessary to acquire more land for the interment of the deceased, one thousand dollars for each three thousand dollars in excess of fifty thousand dollars may be expended for this purpose. The expenditure of perpetual care trust funds as outlined above shall be a one time expenditure only.

Source: SL 1971, ch 71, § 8.



§ 9-32-20.1 Use of perpetual care trust fund to maintain cemetery.

9-32-20.1. Use of perpetual care trust fund to maintain cemetery. Any municipality may expend a portion of the perpetual care trust fund to maintain the cemetery. However, only amounts in excess of fifty thousand dollars may be expended and used for cemetery purposes only. For expenditures in excess of five thousand dollars, notice of hearing shall be published twice, with the second notice not less than ten days in advance of the hearing.

Source: SL 1981, ch 72, § 1; SL 2000, ch 37, § 1.



§ 9-32-20.2 Repealed.

9-32-20.2. Repealed by SL 2000, ch 37, § 2.



§ 9-32-21 Repossession of unused and uncared for lots and mausoleums.

9-32-21. Repossession of unused and uncared for lots and mausoleums. The provisions of § 47-29-9 relating to resales and transfers of unused and uncared for lots and mausoleums shall be equally applicable to cemeteries and mausoleums of a municipality and the provisions of this section shall be retroactive for any municipality who may have repossessed lots, burial spaces, or mausoleums under the provisions of § 47-29-9 or 47-29-10.

Source: SL 1971, ch 71, § 5; SL 1984, ch 302, § 2.



§ 9-32-22 Severability of cemetery provisions.

9-32-22. Severability of cemetery provisions. If a part of §§ 9-32-14 to 9-32-21, inclusive, is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of said sections is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1971, ch 71, § 9.






Chapter 33 - Fire Protection And Safety Regulations

§ 9-33-1 Storage of combustible material--Open fires--Fireworks.

9-33-1. Storage of combustible material--Open fires--Fireworks. Every municipality shall have power to regulate or prohibit the storage of combustible or explosive material, the use of open flame lights, the building of bonfires, and the use or sale of fireworks.

Source: SL 1890, ch 37, art V, § 1, subdiv 53; RPolC 1903, § 1229, subdiv 53; SL 1913, ch 119, § 53, subdiv 53; RC 1919, § 6169 (72); SDC 1939, § 45.0201 (30).



§ 9-33-2 Fire limits for wooden buildings--Condemnation of damaged buildings.

9-33-2. Fire limits for wooden buildings--Condemnation of damaged buildings. Every municipality shall have power to prescribe the fire limits within which wooden buildings shall not be erected, placed, or repaired without permission, and to provide that when a building within such limits has been damaged by fire, decay, or otherwise to an extent of fifty percent of its value, it shall be torn down or removed, and to prescribe the manner of ascertaining such damage.

Source: SL 1890, ch 37, art V, § 1, subdiv 50; RPolC 1903, § 1229, subdiv 50; SL 1903, ch 96; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 50; RC 1919, § 6169 (23); SDC 1939, § 45.0201 (52).



§ 9-33-3 Lumber and combustible materials.

9-33-3. Lumber and combustible materials. Every municipality shall have power to regulate or prohibit the keeping of any lumberyard and the keeping or selling of any lumber or other combustible material within the fire limits.

Source: SL 1890, ch 37, art V, § 1, subdiv 74; RPolC 1903, § 1229, subdiv 75; SL 1913, ch 119, § 53, subdiv 73; RC 1919, § 6169 (24); SDC 1939, § 45.0201 (53).



§ 9-33-4 Regulation of building construction--Fire escapes.

9-33-4. Regulation of building construction--Fire escapes. Every municipality shall have power to prescribe the manner of constructing buildings, structures, and the walls thereof, and to require and regulate the construction of fire escapes on buildings.

Source: SL 1890, ch 37, art V, § 1, subdiv 49; RPolC 1903, § 1229, subdiv 49; SL 1909, ch 50; SL 1913, ch 119, § 53, subdiv 49; RC 1919, § 6169 (29); SL 1925, ch 240; SDC 1939, § 45.0201 (55).



§ 9-33-4.1 Adoption of building codes authorized.

9-33-4.1. Adoption of building codes authorized. Each municipality may adopt by ordinance certain building codes pursuant to § 11-10-5.

Source: SL 1973, ch 52; SL 1974, ch 77; SL 2001, ch 47, § 1.



§ 9-33-4.2 Copy of code kept on file--Availability to public.

9-33-4.2. Copy of code kept on file--Availability to public. The city auditor or town clerk shall keep and maintain a master copy of said code including all future deletions, modifications, and amendments which may be adopted by the governing body, and the same shall be available and subject to public inspection at all times.

Source: SL 1973, ch 52.



§ 9-33-5 Electrical wiring and appliances--Gas fittings and appliances.

9-33-5. Electrical wiring and appliances--Gas fittings and appliances. Every municipality shall have power to regulate the construction and installation of and to provide for the inspection of electrical wiring and appliances and of gas piping, fittings, and appliances, and to provide the fees to be paid for such inspection. The exercise of such powers shall not affect any liability of any public utility furnishing gas or electricity.

Source: SL 1913, ch 119, § 53, subdiv 84; RC 1919, § 6169 (30); SL 1935, ch 159; SDC 1939, § 45.0201 (57).



§ 9-33-6 City building inspections and permits.

9-33-6. City building inspections and permits. Every first or second class municipality shall have power to provide for the inspection of buildings and the issuance of building permits and fix the fees therefor.

Source: SL 1913, ch 119, § 53, subdiv 83; RC 1919, § 6170 (13); SDC 1939, § 45.0202 (5); SL 1992, ch 60, § 2.



§ 9-33-7 Safety in theaters and places of amusement.

9-33-7. Safety in theaters and places of amusement. Every municipality shall have power to regulate and provide for the inspection of places of amusement and to require theaters and other places of amusement to provide asbestos stage curtains and sufficient and proper aisles and exits for escape in case of fire.

Source: SL 1890, ch 37, art V, § 1, subdiv 30, 46, 49; RPolC 1903, § 1229, subdiv 46; SL 1913, ch 119, § 53, subdiv 46; RC 1919, § 6169 (59); SDC 1939, § 45.0201 (51).



§ 9-33-8 Steam boiler inspection.

9-33-8. Steam boiler inspection. Every municipality shall have power to provide for the inspection of steam boilers.

Source: SL 1890, ch 37, art V, § 1, subdiv 54; RPolC 1903, § 1229, subdiv 54; SL 1913, ch 119, § 53, subdiv 54; RC 1919, § 6169 (73); SDC 1939, § 45.0201 (61).



§ 9-33-9 Safety regulations in factories and buildings.

9-33-9. Safety regulations in factories and buildings. Every municipality shall have power to prevent and provide for remedying any dangerous construction or condition of any building, enclosure, or manufactory or any equipment used therein, to regulate and prevent the carrying on of manufactories creating a fire hazard, and to prevent the deposit or keeping of ashes or refuse in unsafe places; and to require all buildings and places to be put and kept in a safe condition.

Source: SL 1890, ch 37, art V, § 1, subdiv 51; RPolC 1903, § 1229, subdiv 51; SL 1913, ch 119, § 53, subdiv 51; RC 1919, § 6169 (22); SDC 1939, § 45.0201 (56).



§ 9-33-10 Safety examination of dwellings and enclosures.

9-33-10. Safety examination of dwellings and enclosures. Every municipality shall have power to provide for the examination by duly authorized officers at reasonable hours of dwellings, buildings, and enclosures to ascertain whether in a dangerous condition, and to provide for remedying such condition.

Source: PolC 1877, ch 24, § 22, subdiv 3; CL 1887, § 1043, subdiv 3; RPolC 1903, § 1438, subdiv 3; RC 1919, § 6169 (21); SDC 1939, § 45.0201 (54).



§ 9-33-11 Maintenance of fire-fighting equipment and water supply.

9-33-11. Maintenance of fire-fighting equipment and water supply. Every municipality shall have power to construct, operate, and maintain fire stations, fire engines, fire apparatus, and equipment, a system of fire signals, fire hydrants, and mains, and a water supply for prevention and extinguishment of fires.

Source: SL 1890, ch 37, art V, § 1, subdiv 52, 77; RPolC 1903, § 1229, subdiv 52; RPolC 1903, § 1438, subdiv 3; SL 1913, ch 119, § 53, subdiv 52, 76; RC 1919, § 6169 (13), (20); SDC 1939, § 45.0201 (48).



§ 9-33-12 Purchase and repair of fire-fighting equipment and facilities.

9-33-12. Purchase and repair of fire-fighting equipment and facilities. A municipality may purchase and repair fire-fighting equipment, apparatus, buildings, and sites.

Source: SDC 1939, § 45.0201 (9) as added by SL 1967, ch 217; SL 1975, ch 89, § 1; SL 1978, ch 62, § 9; SL 1978, ch 64.



§ 9-33-13 Appropriations for voluntary fire department authorized.

9-33-13. Appropriations for voluntary fire department authorized. A municipality may appropriate funds for the maintenance of a voluntary fire department, and for transportation of its members to the state firemen's tournament.

Source: SL 1917, ch 308; RC 1919, § 6169 (78); SDC 1939, § 45.0201 (9); SL 1978, ch 62, § 10.



§ 9-33-14 to 9-33-16. Repealed.

9-33-14 to 9-33-16. Repealed by SL 1970, ch 62.



§ 9-33-17 City safety education programs.

9-33-17. City safety education programs. Every municipality of the first class shall have power to establish, conduct, and support a program of education and instruction for the promotion of safety and the prevention of accidents.

Source: SL 1957, ch 256; SDC Supp 1960, § 45.0203 (7); SL 1992, ch 60, § 2.



§ 9-33-18 City safety council.

9-33-18. City safety council. Every municipality of the first class shall have power to establish, maintain, and support, in whole or in part, a safety council operated on any plan of membership and action as formulated by the National Safety Council.

Source: SL 1955, ch 220; SDC Supp 1960, § 45.0203 (6); SL 1992, ch 60, § 2.






Chapter 34 - Trade Regulation And Licenses

§ 9-34-1 Licensing procedure and terms.

9-34-1. Licensing procedure and terms. Every municipality shall have power to fix the amount, terms, and manner of issuing and revoking licenses.

Source: SL 1890, ch 37, art V, § 1, subdiv 4; RPolC 1903, § 1229, subdiv 4; SL 1913, ch 119, § 53, subdiv 4; RC 1919, § 6169 (3); SDC 1939, § 45.0201 (62).



§ 9-34-2 Markets and market houses.

9-34-2. Markets and market houses. Every municipality shall have power to establish and regulate markets and build market houses.

Source: PolC 1877, ch 24, § 22, subdiv 8; CL 1887, § 1043, subdiv 8; SL 1890, ch 37, art V, § 1, subdiv 35; RPolC 1903, § 1229, subdiv 35; RPolC 1903, § 1438, subdiv 8; SL 1913, ch 119, § 53, subdiv 35; RC 1919, § 6169 (66); SDC 1939, § 45.0201 (75).



§ 9-34-3 Inspection of weights and measures.

9-34-3. Inspection of weights and measures. Every municipality shall have power to provide for the inspection and sealing of weights and measures and to enforce the keeping of proper weights and measures by vendors.

Source: SL 1890, ch 37, art V, § 1, subdiv 40, 41; RPolC 1903, § 1229, subdiv 40, 41; SL 1913, ch 119, § 53, subdiv 40, 41; RC 1919, § 6169 (69), (70); SDC 1939, § 45.0201 (58).



§ 9-34-4 Weighing and measuring of articles of merchandise--City scales--Weighers andinspectors.

9-34-4. Weighing and measuring of articles of merchandise--City scales--Weighers and inspectors. Every municipality shall have power to provide for the inspection, weighing, and measuring of articles of merchandise and fuel and for the places and manner of weighing and measuring the same, and to establish city scales, and to appoint weighers and inspectors.

Source: SL 1890, ch 37, art V, § 1, subdiv 39; RPolC 1903, § 1229, subdiv 39; SL 1913, ch 119, § 53, subdiv 39; RC 1919, § 6169 (68); SL 1919, ch 275; SDC 1939, § 45.0201 (59).



§ 9-34-5 Municipal regulation of food sales.

9-34-5. Municipal regulation of food sales. Every first or second class municipality shall have power:

(1) To regulate the place of sale and selling of meats, poultry, fish, cheese, lard, vegetables, and similar provisions;

(2) To regulate the sale and prescribe the weight and quality of bread.
Source: SL 1890, ch 37, art V, § 1, subdiv 36 to 38; RPolC 1903, § 1229, subdiv 36, 37; SL 1913, ch 119, § 53, subdiv 36, 37; RC 1919, § 6170 (11), (12); SDC 1939, § 45.0202 (3), (4); SL 1992, ch 60, § 2.



§ 9-34-6 Repealed.

9-34-6. Repealed by SL 1994, ch 280, § 10.



§ 9-34-7 Transient merchants, auctioneers, and bankrupt stores.

9-34-7. Transient merchants, auctioneers, and bankrupt stores. Each municipality may license, tax, and regulate transient merchants, auctioneers, transient, bankrupt, and auction stores, and stores of like nature, gift enterprises, and any business or vocation of like character. However, the municipality may exempt from any such licensure, taxation, or regulation a transient merchant who is retailing merchandise or products that the municipality determines to be of the person's own manufacture or production. This section does not apply to the distribution of any commodity from a railroad car by a cooperative association purchased in car lot for the personal use of its members.

Source: SDC 1939, § 45.0201 (65); SL 2001, ch 48, § 1.



§ 9-34-8 Hawkers, peddlers, pawnbrokers, scalpers, employment agencies--Provisions notapplicable to peddling or soliciting telecommunications services.

9-34-8. Hawkers, peddlers, pawnbrokers, scalpers, employment agencies--Provisions not applicable to peddling or soliciting telecommunications services. Every municipality may license, tax, regulate, or prohibit hawkers, peddlers, solicitors, pawnbrokers, ticket scalpers, and employment agencies. However, the provisions of § 9-34-18 and this section do not apply to the peddling or soliciting of telecommunications services subject to the provisions of chapter 49-13 or 49-31.

Source: SL 1890, ch 37, art V, § 1, subdiv 30; RPolC 1903, § 1229, subdiv 30; SL 1913, ch 119, § 53, subdiv 30; RC 1919, § 6169 (55); SL 1925, ch 245; SDC 1939, § 45.0201 (73); SL 1992, ch 65.



§ 9-34-9 Secondhand and junk stores.

9-34-9. Secondhand and junk stores. Every municipality shall have power to tax, license, and regulate secondhand and junk stores and to forbid and punish the purchase and receipt by them from minors of any articles without the written consent of their parents or guardians.

Source: SL 1890, ch 37, art V, § 1, subdiv 76; RPolC 1903, § 1229, subdiv 77; SL 1913, ch 119, § 53, subdiv 75; RC 1919, § 6169 (65); SDC 1939, § 45.0201 (63).



§ 9-34-10 Delivery men, taxi drivers, and expressmen.

9-34-10. Delivery men, taxi drivers, and expressmen. Every municipality shall have power to license, tax, and regulate, and prescribe the compensation of draymen, parcel delivery men, bus drivers, cabmen, taxi drivers, porters, expressmen, and others pursuing like occupations.

Source: SL 1890, ch 37, art V, § 1, subdiv 31; RPolC 1903, § 1229, subdiv 31; SL 1913, ch 119, § 53, subdiv 31; RC 1919, § 6169 (56); SDC 1939, § 45.0201 (66).



§ 9-34-11 Delivery vehicles and trucks.

9-34-11. Delivery vehicles and trucks. Every municipality shall have power to provide for the licensing and numbering of motor drays, motor delivery wagons, motor tractors, and motor trucks.

Source: SL 1917, ch 311; RC 1919, § 6169 (54); SL 1929, ch 197; SDC 1939, § 45.0201 (67).



§ 9-34-12 Plumbers, electricians, residential contractors and heating, ventilation, and airconditioning contractors.

9-34-12. Plumbers, electricians, residential contractors and heating, ventilation, and air conditioning contractors. A municipality may license, tax, and regulate plumbers, electricians, electrical workers, residential contractors and heating, ventilation, and air conditioning contractors. The residential contractor provisions of this section do not apply to dealers of manufactured or mobile homes as defined in chapter 32-7A.

Source: SL 1909, ch 31; RC 1919, § 6169 (62); SDC 1939, § 45.0201 (64); SL 1989, ch 76; SL 1994, ch 71.



§ 9-34-13 Exhibitions, shows and amusements.

9-34-13. Exhibitions, shows and amusements. Every municipality shall have power to license, tax, and regulate exhibitions, shows, and amusements.

Source: SL 1890, ch 37, art V, § 1, subdiv 30; RPolC 1903, § 1229, subdiv 30; SL 1913, ch 119, § 53, subdiv 30; RC 1919, § 6169 (55); SL 1925, ch 245; SDC 1939, § 45.0201 (68).



§ 9-34-14 Poolrooms--Bowling alleys.

9-34-14. Poolrooms--Bowling alleys. Every municipality shall have power to license, regulate, or prohibit pool and billiard rooms and bowling alleys.

Source: SL 1890, ch 37, art V, § 1, subdiv 33; RPolC 1903, § 1229, subdiv 33; SL 1903, ch 94; SL 1913, ch 119, § 53, subdiv 33; RC 1919, § 6169 (58); SDC 1939, § 45.0201 (72).



§ 9-34-15 Public dances--Skating rinks.

9-34-15. Public dances--Skating rinks. Every municipality shall have power to license, tax, regulate, or prohibit public dances or public dance halls and skating rinks.

Source: SL 1909, ch 31; RC 1919, § 6169 (60); SL 1921, ch 308; SDC 1939, § 45.0201 (71).



§ 9-34-16 Mind readers and fortunetellers.

9-34-16. Mind readers and fortunetellers. Every municipality shall have power to license, tax, regulate, or prohibit palmists, clairvoyants, phrenologists, mind readers, fortunetellers, and fakirs.

Source: SL 1909, ch 31; RC 1919, § 6169 (61); SDC 1939, § 45.0201 (70).



§ 9-34-17 Tattooing and body piercing.

9-34-17. Tattooing and body piercing. Any municipality may regulate the practice of tattooing and body piercing by licensing tattoo artists and practitioners of body piercing, inspecting tattoo and body piercing establishments, and establishing standards for sanitation that are at least as stringent as those adopted by the Department of Health pursuant to § 34-1-17. The term "tattoo" means to make permanent marks or designs on the skin by puncturing it and inserting indelible colors. The term "body piercing" means to place a permanent or temporary foreign object in a person's body such as ears, nose, lips, genitals, nipples, or parts thereof for a decorative or other nonmedical purpose by a person not directly under the supervision of a licensed physician as defined by § 36-4-11.

Source: SL 1985, ch 216, §§ 1, 2; SL 1992, ch 239, § 13; SL 1995, ch 189, § 1.



§ 9-34-18 Local regulation of peddling and soliciting.

9-34-18. Local regulation of peddling and soliciting. Any county or municipality may regulate door-to-door sales, peddlers and solicitors.

Source: SL 1925, ch 252, § 15; SDC 1939, § 54.0607; SL 1967, ch 245, § 2; SDCL, § 37-13-16; SL 1992, ch 276, § 16.



§ 9-34-19 Exemption of documentary material and data involving trade secrets, etc. fromdisclosure--Consideration in executive session.

9-34-19. Exemption of documentary material and data involving trade secrets, etc. from disclosure--Consideration in executive session. Any documentary material or data compiled or received by a municipal corporation, county, or an economic development corporation receiving municipal or county funds, for the purpose of furnishing assistance to a business, to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of such business, is not a public record. Any discussion or consideration of such trade secrets or commercial or financial information by a municipal corporation or county may be done in executive session closed to the public.

Source: SL 1998, ch 48, § 1; SL 2004, ch 77, § 1.






Chapter 35 - Carrier And Utility Franchises And Regulation

§ 9-35-1 Street lighting--Utility poles, pipes, and other facilities in public places--Rateregulation--Municipally owned utilities.

9-35-1. Street lighting--Utility poles, pipes, and other facilities in public places--Rate regulation--Municipally owned utilities. Every municipality may regulate and provide for the lighting of streets, laying of gas or water pipes, and erection of lampposts, electric towers, and apparatus in connection therewith; to fix and determine the charges for telephone and telephone service connections subject to the powers of the Public Utilities Commission; to regulate the placement of water pipelines, the erection of poles for telegraph, telephone, or electric wires in the public grounds, streets, or alleys, and the placing of wire thereon and to require the removal thereof from such places and to require the placing of such wires under ground; and to grant and regulate rights and franchises for such purposes. However, no franchise or any franchise election may be required of any public utility which has been assigned a service area pursuant to § 49-34A-44, telephone company subject to chapter 49-31, or a rural water system. Municipally owned electric utilities may regulate the sale and use of electric power and energy and fix and determine their own rates therefor provided that nothing contained herein may be construed to prevent a municipality from forming its own electric system.

Source: SL 1890, ch 37, art V, § 1, subdiv 13; RPolC 1903, § 1229, subdiv 13; SL 1913, ch 119, § 53, subdiv 13; RC 1919, § 6169 (18); SL 1921, ch 307; SDC 1939, § 45.0201 (78); SL 1975, ch 283, § 57; SL 1976, ch 296, § 29; SL 1978, ch 65; SL 1985, ch 65.



§ 9-35-2 Street railway tracks in first or second class municipalities--Duration of franchise--Municipality's option to purchase.

9-35-2. Street railway tracks in first or second class municipalities--Duration of franchise--Municipality's option to purchase. Every first or second class municipality shall have power to permit, regulate, or prohibit the constructing or laying of tracks of any street railway in any street, alley, or public place; but such permission shall not be for a longer time than twenty years, and any contract in pursuance thereof shall provide that at the option of the municipality, declared not more than three years nor less than one year before the expiration of such permission, the plant and property, if any, belonging to or used by the grantee named in such permission, or his successor in interest, shall, at the termination of such permit or franchise, upon the payment of the fair valuation thereof, exclusive of any franchise valuation, be and become the property of the municipality; but such option shall not be exercised unless the municipality shall then have authority to acquire and operate such a plant or property.

Source: SL 1890, ch 37, art V, § 1, subdiv 24; SL 1901, ch 221, § 1; RPolC 1903, § 1229, subdiv 24; SL 1907, ch 92, § 1; SL 1911, ch 96; SL 1913, ch 119, § 53, subdiv 24; RC 1919, § 6170 (2); SDC 1939, § 45.0202 (10); SL 1992, ch 60, § 2.



§ 9-35-3 Grant of franchise subject to approval by voters--Exception.

9-35-3. Grant of franchise subject to approval by voters--Exception. The governing body may not grant a franchise to any public utility authorizing it to occupy any of the streets, alleys, or public places of the municipality without submitting the proposition of issuing such franchise to a vote of the voters thereof at a general or special election called for the purpose. However, no franchise election is required when granting a franchise to a natural gas utility which is regulated by the Public Utilities Commission.

Source: SL 1913, ch 119, § 123; RC 1919, § 6248; SL 1921, ch 310; SDC 1939, § 45.1006; SL 1986, ch 79.



§ 9-35-4 Adoption of franchise ordinance--Publication and notice of election.

9-35-4. Adoption of franchise ordinance--Publication and notice of election. Before submitting such proposition the governing body shall first approve the proposed franchise by an ordinance duly adopted and published incorporating the proposed franchise in full and providing for submission of such proposition at an election to be held not sooner than thirty days after the publication thereof.

The notice of election and the proposition so submitted shall refer to such ordinance by number and shall include the full title thereof.

Source: SL 1921, ch 310; SDC 1939, § 45.1006.



§ 9-35-5 Majority vote of voters required for franchise.

9-35-5. Majority vote of voters required for franchise. No such franchise or franchise ordinance shall be effective, except as otherwise specifically provided, unless the proposal to grant the same be approved at such election by a majority vote of the voters of such municipality voting thereon.

Source: SL 1913, ch 119, § 53, subdiv 78; SL 1913, ch 119, § 123; RC 1919, § 6248; SL 1921, ch 310; SDC 1939, § 45.1006.



§ 9-35-6 Maximum duration of franchise.

9-35-6. Maximum duration of franchise. Unless otherwise specifically provided, no franchise shall be granted for a longer period than twenty years.

Source: SL 1890, ch 37, art V, § 1, subdiv 24; RPolC 1903, § 1229, subdiv 24; SL 1903, ch 221; SL 1907, ch 92, § 1; SL 1913, ch 119, § 53, subdiv 24; SL 1913, ch 119, § 123; RC 1919, § 6248; SL 1921, ch 310; SDC 1939, § 45.1006.



§ 9-35-7 Extension of streets, alleys, sewers, and waterworks through railroad property--Restoration of railroad property.

9-35-7. Extension of streets, alleys, sewers, and waterworks through railroad property--Restoration of railroad property. Every municipality shall have power to extend any street, alley, or highway over, under, or across, or to construct any sewer, water pipe, or main under or through any railroad track, right-of-way, or land of any railroad company within the corporate limits, but where no compensation is paid therefor, the municipality shall restore such track, right-of-way, or land to its former state as nearly as may be and so as not to impair its usefulness.

Source: SL 1890, ch 37, art V, § 1, subdiv 71; RPolC 1903, § 1229, subdiv 71; SL 1913, ch 119, § 53, subdiv 71; RC 1919, § 6169 (8); SDC 1939, § 45.0201 (92).



§ 9-35-8 Maintenance of railroad crossings and drainage works.

9-35-8. Maintenance of railroad crossings and drainage works. Every municipality shall have power to require railroad companies to make, keep open, and repair their crossings of streets and public roads, and to require them to make, keep open, and repair ditches, drains, sewers, and culverts along and under their tracks, so that drainage of adjacent property shall not be impeded and the right-of-way shall be properly drained.

Source: SL 1909, ch 50; RC 1919, § 6169 (16); SDC 1939, § 45.0201 (93).



§ 9-35-9 Maintenance by railroads of safety devices at crossings--Grade changes--Fencing ofright-of-way.

9-35-9. Maintenance by railroads of safety devices at crossings--Grade changes--Fencing of right-of-way. Every first or second class municipality shall have power to require railroad companies to keep flagmen and maintain lights at railroad crossings of streets and provide for the safety of persons and property; to compel them to construct, maintain, and operate gates at railroad crossings of streets when the keeping of a flagman is not sufficient protection; to compel them to raise or lower their tracks to conform to any grade which may be established by the municipality and to keep such tracks on the level with the street or highway surface, so that such tracks may be crossed at any place on such street or highway; to require them to fence their railroads and construct and repair cattle guards, viaducts, or overhead crossings, and to provide for and change the location, grade, and crossing of any railroad; all subject to the powers vested in the Public Utilities Commission.

Source: SL 1890, ch 37, art V, § 1, subdiv 25 to 27; RPolC 1903, § 1229, subdiv 25 to 27; SL 1913, ch 119, § 53, subdiv 25 to 27; SL 1913, ch 122; RC 1919, § 6170 (3) to (5); SDC 1939, § 45.0202 (9); SL 1992, ch 60, § 2.



§ 9-35-10 Steam, heat, and refrigeration systems--Bond issues.

9-35-10. Steam, heat, and refrigeration systems--Bond issues. Every first or second class municipality shall have power to establish, maintain, and operate, and to regulate the construction or operation of conduits of railroads, or other means of transit or transportation, and of plants and equipment for the production or transmission of steam, heat, or refrigeration, and to issue bonds for such purposes.

Source: SL 1913, ch 119, § 53, subdiv 14; RC 1919, § 6170 (1); SDC 1939, § 45.0202 (11); SL 1992, ch 60, § 2.



§ 9-35-11 Buses and taxis--Intercity service.

9-35-11. Buses and taxis--Intercity service. The governing body of each municipality in this state is empowered and vested with exclusive jurisdiction to license, regulate, prescribe just and reasonable rates and charges, fix the routes of travel and the speed and point for stops, of all motor carriers of passengers, operators of taxicabs and motor buses conducting operations in such municipality or in a zone adjacent thereto not a part of another municipality and not to exceed two miles around the boundaries of such municipality. When such transportation service is being rendered between adjoining municipalities, the governing bodies of each municipality may by concurrent official action fix the rates and charges for intercity service.

Source: SL 1953, ch 272, §§ 1, 2; SDC Supp 1960, § 45.0201-1 (13).



§ 9-35-12 Municipal bus or transit service authorized--Territory serviced.

9-35-12. Municipal bus or transit service authorized--Territory serviced. A municipality may, by vote of its voters as provided in §§ 9-35-13 and 9-35-14, provide bus or transit service within the municipality or a zone adjacent thereto, enter into agreements with other persons for such services, and appropriate funds for such purposes.

Source: SL 1970, ch 65, § 1; SL 1995, ch 48.



§ 9-35-13 Petition for bus or transit service.

9-35-13. Petition for bus or transit service. Fifteen percent of the registered voters, based upon the total number of registered voters at the last preceding general election may petition for a special election as to the exercise of any of the powers referred to in § 9-35-12.

Source: SL 1970, ch 65, § 2; SL 1988, ch 63, § 8.



§ 9-35-14 Contents of petition for bus or transit service--Conduct of election.

9-35-14. Contents of petition for bus or transit service--Conduct of election. The petition shall set forth the question or questions which the petitioners desire submitted to the voters, and shall be filed with the city auditor. The form of such petition and the conduct of the election shall be carried on in the manner set forth by chapter 9-20.

Source: SL 1970, ch 65, § 3.



§ 9-35-15 Air pollution abatement in operation of municipal bus service.

9-35-15. Air pollution abatement in operation of municipal bus service. Municipalities providing bus or transit service under the provisions of §§ 9-35-12 to 9-35-14, inclusive, shall take all reasonable measures to abate and prevent air pollution caused by the operation of such bus or transit service.

Source: SL 1970, ch 65, § 4.



§ 9-35-16 "Community antenna television system" defined.

9-35-16. "Community antenna television system" defined. "Community antenna television system," hereinafter referred to as "CATV system" or "system" means a system of coaxial cables or other electrical conductors and equipment used or to be used primarily to receive television or radio signals directly or indirectly off-the-air and transmit them to subscribers for a fee.

Source: SL 1972, ch 52, § 1.



§ 9-35-17 Need for local regulation of CATV systems.

9-35-17. Need for local regulation of CATV systems. CATV systems are hereby declared to be a business affected with such a public interest that they must be regulated locally.

Source: SL 1972, ch 52, § 2.



§ 9-35-18 Regulation of CATV systems by ordinance.

9-35-18. Regulation of CATV systems by ordinance. Notwithstanding the provisions of § 9-35-3, all municipalities shall have exclusive jurisdiction by ordinance to regulate, prohibit, and consent to the construction, installation, operation, and maintenance of CATV systems within their corporate limits.

Source: SL 1972, ch 52, § 3.



§ 9-35-19 Service requirement for CATV systems--Performance bonds--Expiration dates.

9-35-19. Service requirement for CATV systems--Performance bonds--Expiration dates. All municipalities may require every person offering a CATV system to furnish any person applying therefor along lines of its wires, cables, or other conduits, with such service and may require performance bonds or expiration dates contingent upon construction or commencement of operations.

Source: SL 1972, ch 52, § 3.



§ 9-35-20 Quality standards for CATV systems--Regulation of rents or rates and installationcharges.

9-35-20. Quality standards for CATV systems--Regulation of rents or rates and installation charges. All municipalities may prescribe reasonable quality standards for CATV systems and regulate and fix reasonable and compensatory rents or rates for such system, including installation charges.

Source: SL 1972, ch 52, § 3.



§ 9-35-21 Map of underground equipment of CATV system.

9-35-21. Map of underground equipment of CATV system. Municipalities may require the filing with the municipality by the person constructing, installing, operating, or maintaining a CATV system of a proper map showing the exact location of all underground cables and equipment, together with a statement showing the exact nature of the same.

Source: SL 1972, ch 52, § 4.



§ 9-35-22 Occupational tax against CATV system.

9-35-22. Occupational tax against CATV system. Municipalities may, by appropriate ordinance, levy an annual occupational tax against any person now maintaining and operating any CATV system within its boundaries; and may levy an annual occupation tax against any person hereafter constructing, installing, operating, or maintaining a CATV system.

Source: SL 1972, ch 52, § 5.



§ 9-35-23 Prior ordinances for operation of CATV systems validated.

9-35-23. Prior ordinances for operation of CATV systems validated. All ordinances, permits, rights, or authorities heretofore adopted granting the right to install and to operate a CATV system, whether or not an election was held thereon, are hereby validated.

Source: SL 1972, ch 52, § 6.



§ 9-35-24 Construction, maintenance, and lease of CATV system by municipality.

9-35-24. Construction, maintenance, and lease of CATV system by municipality. All municipalities which have never granted a franchise for cable television prior to July 1, 1988, may construct, maintain, and lease to others for operations community antenna television systems as defined in § 9-35-16; may issue revenue bonds pursuant to the provisions of chapter 9-40 for such purposes; and may combine such a system with other municipal systems and services into a single utility.

Source: SL 1982, ch 78; SL 1988, ch 79.



§ 9-35-25 Definitions.

9-35-25. Definitions. Terms used in §§ 9-35-25 to 9-35-27, inclusive, mean:

(1) "Cable operator," any person who provides cable service over a cable system;

(2) "Cable service," the one-way transmission to subscribers of video programming or other programming service and the subscriber interaction, if any, which is required for the selection or use of such video programming or other programming service;

(3) "Cable system," a facility consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service to multiple subscribers within a community. The term does not include a facility that serves subscribers without using the public right-of-way; a facility of a telecommunications company that provides telecommunications service as defined and regulated by chapter 49-31, except to the extent that the facility is used to transmit video programming directly to subscribers, unless the extent of such use is solely to provide interactive on-demand services;

(4) "Franchise," an authorization, established by ordinance, issued by a franchising authority, which authorizes the construction and operation of a cable system;

(5) "Franchising authority," a municipality;

(6) "Other programming service," information that a cable operator makes available to all subscribers generally;

(7) "Public, educational, or governmental access facilities," channel capacity designated for public, educational, and governmental use and the facilities and equipment for the use of such channel capacity; and

(8) "Video programming," programming provided by, or generally considered comparable to programming provided by, a television broadcast station.
Source: SL 2005, ch 53, § 1.



§ 9-35-26 Authority of franchising authority to require franchise of cable operator--Ordinance.

9-35-26. Authority of franchising authority to require franchise of cable operator--Ordinance. A franchising authority may require a franchise of any cable operator for the operation of a cable system within its jurisdiction. The exercise of such authority shall be pursuant to an ordinance detailing the basic requirements for a franchise and the terms and conditions for any other contractual arrangement thereafter deemed appropriate and consistent with §§ 9-35-25 to 9-35-27, inclusive, and federal law.

Source: SL 2005, ch 53, § 2.



§ 9-35-27 Grant of additional franchises to other cable operators--Terms.

9-35-27. Grant of additional franchises to other cable operators--Terms. A franchising authority may grant one or more additional franchises to other cable operators under terms that are not substantially more favorable than that which the cable operator designated by § 9-35-26 is required to meet. The terms that may not be substantially more favorable are with regard to right-of-way access; public, educational, or governmental access facilities requirements; and franchise fees.

Source: SL 2005, ch 53, § 3.






Chapter 36 - Flood Control And Stream Improvement

§ 9-36-1 Municipal power to define and improve stream boundaries.

9-36-1. Municipal power to define and improve stream boundaries. Every municipality shall have power to establish and define the boundary lines of rivers and streams and to improve the same as provided by this chapter.

Source: SL 1931, ch 189, § 1; SDC 1939, § 45.0201 (100).



§ 9-36-2 Resolution to establish stream boundaries within corporate limits.

9-36-2. Resolution to establish stream boundaries within corporate limits. The governing body of any municipality may establish by resolution the boundary lines of any river or stream within the corporate limits.

Source: SL 1931, ch 189, § 1; SDC 1939, § 45.2001.



§ 9-36-3 Survey and marking of proposed stream boundaries--Filing of plat.

9-36-3. Survey and marking of proposed stream boundaries--Filing of plat. When it is proposed to exercise the power granted by § 9-36-2, the governing body shall cause a survey to be made of the proposed boundary lines and said lines to be marked upon the ground by suitable stakes or monuments, and a plat of such river or stream showing said boundary lines to be filed in the office of the auditor or clerk.

Source: SL 1931, ch 189, § 2; SDC 1939, § 45.2001.



§ 9-36-4 Notice of proposed resolution to establish stream boundaries--Contents andpublication.

9-36-4. Notice of proposed resolution to establish stream boundaries--Contents and publication. After said plat shall have been filed, notice of such proposed resolution shall be given by the auditor or clerk by publication once each week for at least two successive weeks.

The notice shall refer to the plat on file in the office of the auditor or clerk and shall fix the time and place when the governing body shall meet to act upon said resolution. It shall specify the legal description of all real property abutting upon said river or stream which shall be affected by said proposed boundary lines, and shall require all persons owning or interested in any property affected by said proposed boundary lines to appear at the meeting of the governing body and file in writing any objection which they may have to the said resolution.

Source: SL 1931, ch 189, § 3; SDC 1939, § 45.2002; SL 1972, ch 51, § 1.



§ 9-36-5 Time of meeting to establish stream boundaries--Adjournment.

9-36-5. Time of meeting to establish stream boundaries--Adjournment. Such meeting shall be held not less than ten or more than thirty days subsequent to the last publication of said notice, but the meeting may be adjourned from time to time.

Source: SL 1931, ch 189, § 3; SDC 1939, § 45.2002.



§ 9-36-6 Filing of objections to proposed stream boundaries.

9-36-6. Filing of objections to proposed stream boundaries. Any person owning or interested in any property affected by said proposed boundary lines desiring to object thereto, by himself or his agent or attorney, may file with the auditor or clerk a written statement of his objections thereto on or before the date of the hearing announced pursuant to § 9-36-4.

Source: SL 1931, ch 189, § 4; SDC 1939, § 45.2003.



§ 9-36-7 Hearing and final action by governing body on stream boundaries.

9-36-7. Hearing and final action by governing body on stream boundaries. At the hearing the governing body shall consider any objections, and when it shall have concluded the hearing it may approve and establish by resolution the proposed boundary lines, or change them in such manner as it may deem proper and establish them as so changed and modified, or may reject the same and order a new plat prepared, in which case the proceeding shall be the same as hereinbefore required. If no objections are filed, the action of the governing body shall be final.

Source: SL 1931, ch 189, §§ 5, 6; SDC 1939, §§ 45.2004, 45.2005.



§ 9-36-8 Appeal to circuit court on stream boundaries--Trial de novo.

9-36-8. Appeal to circuit court on stream boundaries--Trial de novo. If any person owning or interested in any property affected by said proposed boundary lines shall have filed written objections to such resolution, such person shall have the right to appeal to the circuit court of the county in which the property affected thereby shall be located. Such appeal shall be taken by serving upon the auditor or clerk a notice of appeal and filing said notice with the clerk of the circuit court within twenty days after the passage of said resolution. The appeal shall stand for trial at the next succeeding term of said court without notice, and the issues thereunder shall be tried de novo.

Source: SL 1931, ch 189, § 6; SDC 1939, § 45.2005.



§ 9-36-9 Municipal acquisition of lands within established stream boundaries.

9-36-9. Municipal acquisition of lands within established stream boundaries. If the boundary lines of said river or stream so established according to said survey shall include lands not included within the bed of said river or stream, said municipality shall have the power to acquire such lands or a perpetual easement therein for public use by purchase or condemnation.

Source: SL 1931, ch 189, § 7; SDC 1939, § 45.2006.



§ 9-36-10 Improvement of stream boundaries--Land acquisition outside boundaries.

9-36-10. Improvement of stream boundaries--Land acquisition outside boundaries. Any municipality having established the boundary lines of any river or stream as provided in §§ 9-36-2 to 9-36-7, inclusive, is authorized to improve the same by retaining walls, walks, and driveways, and if it is necessary for said purpose to include lands outside the boundary lines of said river or stream as established, it may acquire said lands or a perpetual easement therein for public use by purchase or condemnation.

Source: SL 1931, ch 189, § 8; SDC 1939, § 45.2007.



§ 9-36-11 Navigation and flood control improvements within stream boundaries--Acquisitionof property--Assessments against adjoining property.

9-36-11. Navigation and flood control improvements within stream boundaries--Acquisition of property--Assessments against adjoining property. Any municipality may construct, reconstruct, repair, and maintain bulkheads, wharves, levees, or breakwaters along or across any river or stream flowing within or through its boundaries. For that purpose the municipality may purchase or condemn private property and assess the cost against the property upon which the improvement is situated, and upon the lots abutting or adjoining such property upon that side of the river or stream on which the improvement is constructed, as provided in chapter 9-43.

Source: SL 1911, ch 94, § 1; RC 1919, § 6367; SDC 1939, § 45.2008; SL 2012, ch 57, § 68.



§ 9-36-12 Notice to adjoining property owners to make improvements--Publication.

9-36-12. Notice to adjoining property owners to make improvements--Publication. Whenever the governing body shall deem it necessary to make any such improvement as described in § 9-36-11, it shall notify all owners of such abutting or adjoining property to construct, reconstruct, or repair the same at their own cost within the time designated, by publishing once in each week for at least two consecutive weeks a notice to such owners fixing a time and place when and where they may appear and enter their protest against such contemplated improvement, setting forth what work is to be done and the character of the same and the time within which they are required to do the same. Such notice may be general as to the owners but must be specific as to the description of the lots to be affected.

Source: SL 1911, ch 94, § 2; RC 1919, § 6367; SDC 1939, § 45.2008; SL 1972, ch 236, § 1.



§ 9-36-13 Improvements made by municipality--Special assessments for benefits.

9-36-13. Improvements made by municipality--Special assessments for benefits. If a majority of the property owners do not enter a protest against the proposed improvement, and if the improvement is not made in the manner and within the time prescribed in the notice, the governing body by resolution may cause the improvement to be done and the cost of the improvement assessed against the lots chargeable as provided in § 9-36-12, according to the benefits derived by each of the lots from the improvement as provided in chapter 9-43.

Source: SL 1911, ch 94, §§ 2 to 4; RC 1919, § 6367; SDC 1939, § 45.2008; SL 2012, ch 57, § 69.



§ 9-36-14 Neglect by property owner to keep stream improvements in repair--Liability fordamages.

9-36-14. Neglect by property owner to keep stream improvements in repair--Liability for damages. Any owner of property upon which has been or shall hereafter be constructed any such improvement, and any owner of abutting or adjoining property as described in § 9-36-12 who shall neglect to repair such improvement forthwith when notified by the governing body so to do, shall be liable to the municipality for any damages caused by such neglect, but such owner shall not be liable for any damage caused by breaking of dams used for the storage of water or by unusual torrential floods.

Source: SL 1911, ch 94, § 5; RC 1919, § 6367; SDC 1939, § 45.2008.



§ 9-36-15 Agreements with state and United States for cooperation in flood control projects.

9-36-15. Agreements with state and United States for cooperation in flood control projects. Every municipality shall have power to enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision, or unit of government, federal or state, to cooperate in preventing or controlling flooding.

Source: SL 1957, ch 255; SDC Supp 1960, § 45.0201-1 (18).



§ 9-36-16 Powers of first or second class municipalities in implementing flood control projects.

9-36-16. Powers of first or second class municipalities in implementing flood control projects. Every municipality of five hundred or more population as shown by the last federal census may enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision or unit of government, federal or state, to cooperate in preventing or controlling flooding within or without its corporate limits which endangers property within its corporate limits or its water supply. Every municipality of five hundred or more may acquire by lease, purchase, gift, grant-in-aid, condemnation, or other lawful means and hold in its corporate name or use and control as provided by law both real and personal property and easements and rights-of-way within or without its corporate limits for all purposes necessary to prevent or control flooding and may levy taxes and appropriate moneys and issue general obligation bonds pursuant to chapter 9-26, for the purposes described in this section.

Source: SL 1959, ch 275; SDC Supp 1960, § 45.0210; SL 1983, ch 65, § 1; SL 1984, ch 43, § 71; SL 1992, ch 60, § 2.



§ 9-36-17 Validation of prior municipal proceedings to conserve water and control floods.

9-36-17. Validation of prior municipal proceedings to conserve water and control floods. All acts and proceedings had before July 1, 1959, and all contracts, appropriations, expenditures, and acquisitions theretofore made by any municipality of the state for the purpose of conserving its water resources or preventing or controlling flooding within or without its corporate limits which endangers property within its corporate limits or its water supply, either by such municipality acting alone or in cooperation with any authorized agency, subdivision, or unit of government, federal or state, are hereby legalized and declared valid.

Source: SL 1957, ch 505; SL 1959, ch 463; SDC Supp 1960, § 65.0337.






Chapter 37 - Housing And Redevelopment Powers [Transferred]

CHAPTER 9-37

HOUSING AND REDEVELOPMENT POWERS [TRANSFERRED]

[Transferred to Chapter 11-7A]



Chapter 38 - Municipal Parks And Recreational Facilities

§ 9-38-1 Municipal power to maintain facilities and issue bonds--New campgroundsprohibited--Exceptions.

9-38-1. Municipal power to maintain facilities and issue bonds--New campgrounds prohibited--Exceptions. Every municipality may establish, improve, maintain, and regulate public parks, public squares, parkways, boulevards, swimming pools, camping, and other facilities in connection therewith within or without the municipality, and to issue its bonds therefor, as provided by this title. A municipality may establish camping or tourist accommodation facilities if there is no existing private campground, inspected and approved by the South Dakota Department of Health, located within fifteen miles of such municipality. However, a municipality may construct or expand camping or tourist accommodation facilities if there is an existing private campground within fifteen miles of the municipality if the owner of the existing campground approves such construction or expansion in writing. Camping and tourist accommodation facilities established prior to July 1, 1970, are deemed to have been established under the then existing authority to establish public parks, and municipalities may continue to maintain and regulate such facilities.

Source: SL 1890, ch 37, art V, § 1, subdiv 7, 44; RPolC 1903, § 1229, subdiv 7, 44; SL 1913, ch 119, § 53, subdiv 7, 44; RC 1919, § 6169 (10); SDC 1939, § 45.0201 (98); SL 1970, ch 63, § 1; SL 1971, ch 66; SL 1990, ch 64.



§ 9-38-2 Municipal power to preserve trees and inclose public ground.

9-38-2. Municipal power to preserve trees and inclose public ground. Every municipality shall have power to plant and provide for the care and preservation of trees upon public grounds and along the streets and to inclose any public ground.

Source: PolC 1877, ch 24, § 22, subdiv 15; CL 1887, § 1043, subdiv 15; SL 1890, ch 37, art V, § 1, subdiv 8 to 10, 44; RPolC 1903, § 1229, subdiv 8 to 10; RPolC 1903, § 1438, subdiv 15; SL 1913, ch 119, § 53, subdiv 8 to 10, 44; RC 1919, § 6169 (11); SDC 1939, § 45.0201 (99).



§ 9-38-3 Agreements with and grants from federal agency.

9-38-3. Agreements with and grants from federal agency. Every municipality shall have the power to enter into agreements with and receive grants from the United States Bureau of Outdoor Recreation or its successor.

Source: SDC Supp 1960, § 45.0201-1 (24) as added by SL 1965, ch 211, § 1.



§ 9-38-4 Bonding power for park improvements.

9-38-4. Bonding power for park improvements. Every municipality shall have power to borrow money on the credit of the corporation for the purpose of constructing buildings and making improvements for public parks, and to issue its negotiable bonds therefor in the manner provided by law.

Source: SL 1933 (SS), ch 14; SDC 1939, § 45.2535.



§ 9-38-5 Libraries, museums, and art galleries in parks.

9-38-5. Libraries, museums, and art galleries in parks. The governing body shall have authority to authorize the building and maintenance of public libraries, museums, and art galleries in any park. However, in municipalities of the first class, where a park board has been established according to law, such board shall be consulted by the governing body before action is taken authorizing any such building.

Source: SDC 1939, § 45.2522 as added by SL 1967, ch 222, § 2; SL 1992, ch 60, § 2.



§ 9-38-6 Athletic facilities in parks--Fee for use--Special park fund.

9-38-6. Athletic facilities in parks--Fee for use--Special park fund. A municipality may establish, maintain, and operate golf courses, tennis courts, ball grounds, and other athletic amusements, and necessary facilities in connection therewith, as a part of its park system, and charge fees for the use thereof. All fees received under this section and any other money received for use of the board including tax revenues which may be appropriated for park purposes, shall be kept in a special park fund and shall be paid upon requisition by the president and secretary of the board and warrant drawn and executed as other warrants.

Source: SL 1941, ch 206; SDC Supp 1960, § 45.0201-1 (4); SL 1978, ch 62, § 11; SL 1979, ch 58.



§ 9-38-7 Governing body to control parks unless board created.

9-38-7. Governing body to control parks unless board created. Except as provided for first or second class municipalities under a commission form of government the public parks of every municipality, whether within or without the limits of the municipality, shall be under the control and supervision of the governing body thereof unless a park board shall have been created as provided in this chapter.

Source: RC 1919, § 6433; SDC 1939, § 45.2501; SL 1970, ch 63, § 2; SL 1992, ch 60, § 2.



§ 9-38-8 Park boards in second and third class municipalities--Composition andfunctions--Qualifications of members--Teams.

9-38-8. Park boards in second and third class municipalities--Composition and functions--Qualifications of members--Teams. All municipalities other than cities of the first class may create by ordinance a park board, serve without pay, the number of which shall be determined by the governing body of the municipality, and who shall serve at the pleasure of the governing body. The park board shall control and supervise the public parks of the municipality whether within or without the limits of the municipality. The park board shall be under the control and supervision of the governing body of the municipality, and the governing body shall prescribe all rules, regulations, and responsibilities of the park board. The ordinance creating the board shall specify the qualifications, the term of office of the members, the frequency of board meetings, the officers to be selected and a description of their duties, the number of members necessary for a quorum, and the scope of the board's authority.

Source: SL 1955, ch 219; SDC Supp 1960, § 45.0209; SL 1992, ch 60, § 2; SL 1995, ch 49, § 1.



§ 9-38-9 Abolition of board in city-manager city.

9-38-9. Abolition of board in city-manager city. The park board of any first or second class municipality employing a city manager may be abolished by ordinance. Thereupon its powers and duties shall be vested in the governing body.

Source: SL 1935, ch 158, § 15; SDC 1939, § 45.0911; SL 1992, ch 60, § 2.



§ 9-38-10 Park board in municipality of first class--Qualifications and teams ofmembers--Salaries of board members.

9-38-10. Park board in municipality of first class--Qualifications and teams of members--Salaries of board members. All municipalities of the first class may create by ordinance a park board. The ordinance creating the board shall specify the number, the qualifications, the term of office of the members, the frequency of board meetings, the officers to be selected and a description of their duties, the number of members necessary for a quorum, and the scope of the board's authority.

The salaries of the members of the board shall be fixed by such ordinance and be paid as provided for in the ordinance.

Source: SL 1909, ch 272, §§ 1, 10; RC 1919, §§ 6434, 6443; SDC 1939, § 45.2502; SL 1992, ch 60, § 2; SL 1995, ch 49, § 2.



§ 9-38-11 Boards of park supervisors continued as park boards.

9-38-11. Boards of park supervisors continued as park boards. A board of park supervisors created before July 1, 1939, by vote of the voters of a municipality of the first class shall be continued as a park board under §§ 9-38-10 to 9-38-58, inclusive, and shall have all of the powers of a board created by ordinance.

Source: SDC 1939, § 45.2502; SL 1992, ch 60, § 2.



§ 9-38-12 Repealed.

9-38-12. Repealed by SL 1995, ch 49, § 3.



§ 9-38-13 Bonds of park board members--Payment of premiums.

9-38-13. Bonds of park board members--Payment of premiums. Each member of the board before entering upon his official duties shall give bond to the first or second class municipality as may be required by the governing body for the faithful performance of his duties and shall take and file in the auditor's office with any such bond the usual oath of office required from appointive officers of the municipality. The municipality shall pay any premium for bonds required to be given by members of the board or its officers or employees.

All official bonds required under the provisions of this section and § 9-38-27 shall be approved by the governing body.

Source: SL 1915, ch 260, § 2; SL 1917, ch 305, § 1; RC 1919, § 6445; SL 1925, ch 237, § 1; SDC 1939, § 45.2504; SL 1992, ch 60, § 2.



§ 9-38-14 to 9-38-17. Repealed.

9-38-14 to 9-38-17. Repealed by SL 1995, ch 49, §§ 4 to 7.



§ 9-38-18 Repealed.

9-38-18. Repealed by SL 1978, ch 62, § 34.



§ 9-38-19 Legal assistance to park board.

9-38-19. Legal assistance to park board. The city attorney as a part of his duties shall conduct all court proceedings under §§ 9-38-10 to 9-38-58, inclusive, and shall be the legal adviser of the board. When in its judgment the interests of the first or second class municipality demand, the board may employ special counsel to assist the city attorney.

Source: SL 1915, ch 260, § 47; RC 1919, § 6491; SL 1923, ch 236, § 2; SDC 1939, § 45.2516; SL 1992, ch 60, § 2.



§ 9-38-20 Regulations for park board business--Contracts on behalf of city.

9-38-20. Regulations for park board business--Contracts on behalf of city. Subject to the approval of the governing body the board shall make bylaws, rules, and regulations for the orderly transaction and conduct of its business. Subject to the approval of the governing body, the board may make and enforce contracts in the name of the city to carry out the purposes expressed in §§ 9-38-10 to 9-38-58, inclusive.

Source: SL 1915, ch 260, § 8; RC 1919, § 6451; SL 1925, ch 237, § 4; SDC 1939, § 45.2506; SL 1992, ch 60, § 2; SL 1995, ch 49, § 8.



§ 9-38-21 Repealed.

9-38-21. Repealed by SL 1995, ch 49, § 9.



§ 9-38-22 Park board records as evidence.

9-38-22. Park board records as evidence. The records of such board, kept by its secretary, or copies of any such records when duly certified by the secretary shall be competent evidence of the proceedings of such board.

Source: SL 1915, ch 260, § 5; RC 1919, § 6448; SDC 1939, § 45.2509.



§ 9-38-23 Reports by park board to governing body--Records subject to inspection.

9-38-23. Reports by park board to governing body--Records subject to inspection. The board shall make an annual report to the governing body of its acts and all its expenditures, showing the condition of all affairs under its control.

The governing body may require a report from such board at any time, and the records, books, papers, and accounts of the board shall at all times be subject to inspection by the mayor, auditor, or any committee appointed by the governing body for that purpose.

Source: SL 1915, ch 260, § 60; RC 1919, § 6503; SDC 1939, § 45.2515.



§ 9-38-24 Powers of board over parks and boulevards--Special assessments.

9-38-24. Powers of board over parks and boulevards--Special assessments. The board may establish, improve, care for, regulate, and manage a system of public parks, parkways, and boulevards and with the approval of the governing body may acquire land for such purposes. The board may regulate the planting and trimming of trees and shrubbery in such areas and may establish the channel of any stream or watercourse forming a part of the park system and improve the banks of the stream or watercourse. The board may provide parkways and boulevards for the streets and maintain and regulate the care of the parkways and boulevards. The board may cause the cost of construction and maintenance of the street parkways and boulevards to be assessed against the abutting property as provided in chapter 9-43. The board may establish, maintain, and conduct with or without charge or grant concessions for places of public amusement, recreation, or refreshment within or in connection with such parks. No concession lease or grant may be made for longer than three years, and no professional shows or exhibitions for which an admission price is charged may be given in such parks. However, a lease or grant to a concession may be made by the board for a period not to exceed fifteen years if the concession requires a realty improvement investment of at least fifty thousand dollars or for a period not to exceed fifty years if the concession requires a realty improvement investment of at least one hundred thousand dollars.

Source: SL 1909, ch 272, § 7; SL 1915, ch 260, §§ 9, 65; SL 1917, ch 305, § 2; RC 1919, §§ 6440, 6452, 6508; SL 1919, ch 274; SL 1925, ch 237, § 9; SL 1925, ch 238; SDC 1939, § 45.2510; SL 1982, ch 79; SL 1993, ch 74; SL 2012, ch 57, § 70.



§ 9-38-25 Placement under park board of trees, vegetation, sidewalks, and crossingsalong parks and thoroughfares.

9-38-25. Placement under park board of trees, vegetation, sidewalks, and crossings along parks and thoroughfares. The governing body may place under the control and management of the board the planting, maintenance, trimming, and removal of trees, shrubs, and plants in any and all public grounds, thoroughfares, or lands appurtenant thereto throughout the limits of the first or second class municipality, the cutting of weeds and grass upon all public grounds and thoroughfares and lands adjacent or appertaining thereto, and the location of all sidewalks or crossings upon or adjacent to such public grounds or thoroughfares.

Source: SL 1915, ch 260, § 11; RC 1919, § 6454; SL 1925, ch 237, § 5; SDC 1939, § 45.2511; SL 1992, ch 60, § 2.



§ 9-38-26 Qualifications and appointment of park superintendent--Duties and salary--Employment of other officers and employees.

9-38-26. Qualifications and appointment of park superintendent--Duties and salary--Employment of other officers and employees. With the approval of the governing body the park board may appoint a park superintendent who shall be the chief executive officer under the board and who may or may not be a landscape architect. He shall hold office at the pleasure of the board and receive such salary as the board may determine with the approval of the governing body and shall on its behalf have charge, supervision and direction of all work and of all officers and employees under the board.

With the approval of the governing body, the board may also appoint and employ other officers and employees and shall prescribe and fix their duties and compensation.

Source: SL 1915, ch 260, § 6; RC 1919, § 6449; SL 1925, ch 237, § 3; SDC 1939, § 45.2512; SL 1984, ch 59, § 1.



§ 9-38-27 Bonds required of park board officers and employees.

9-38-27. Bonds required of park board officers and employees. The board may require all of its officers and employees, except laborers, to give bond for the faithful performance of their duties in such sum as shall be fixed by it, which bonds shall be filed with the auditor.

Source: SL 1915, ch 260, § 7; RC 1919, § 6450; SDC 1939, § 45.2513.



§ 9-38-28 Destruction of weeds in first or second class municipality--Notice toproperty owners by publication.

9-38-28. Destruction of weeds in first or second class municipality--Notice to property owners by publication. The board shall have power to require all noxious and unsightly weeds on any lot in the first or second class municipality to be destroyed by the owner thereof.

General notice to property owners to destroy such weeds may be given by the secretary by publication once a week for two successive weeks.

Source: SL 1909, ch 272, § 6; RC 1919, § 6439; SDC 1939, § 45.2538; SL 1992, ch 60, § 2.



§ 9-38-29 Destruction of weeds by park board--Special assessment against property tocover cost.

9-38-29. Destruction of weeds by park board--Special assessment against property to cover cost. Should the owner of any lot fail to cause such weeds to be destroyed within two days after the last publication, the board may cause the same to be done. The expense thereof shall be paid out of the fund appropriated for the board and shall be certified to the auditor, and the same shall be levied as a special assessment against the property upon which such weeds were destroyed and when collected shall be covered into the park fund and be subject to the order of the park board.

Source: SL 1909, ch 272, § 6; RC 1919, § 6439; SDC 1939, § 45.2538.



§ 9-38-30 Division of first or second class municipality into park districts--Change indistricts on change in municipal boundaries.

9-38-30. Division of first or second class municipality into park districts--Change in districts on change in municipal boundaries. Upon the recommendation of the board the governing body may divide the first or second class municipality into park districts.

Whenever the municipality shall extend or change its limits, the governing body upon the recommendation of the board may divide the added territory into new park districts or add the same to districts already established.

Source: SL 1915, ch 260, § 12; RC 1919, § 6455; SDC 1939, § 45.2518; SL 1992, ch 60, § 2.



§ 9-38-31 Acquisition of property for parks and boulevards--Sources of payment.

9-38-31. Acquisition of property for parks and boulevards--Sources of payment. Upon recommendation of the board the governing body may provide by ordinance for the purchase, condemnation, or otherwise obtaining of land within or without the city limits for public parks, parkways, and boulevards, and establish the same.

Payment for any such land so selected and acquired may be made by cash, by purchase by installment payments with or without a mortgage, by entering into lease-purchase agreements, or by lease with option to purchase, out of the general fund, park fund, or by the issue and sale of bonds of the first or second class municipality after authorization as and in the manner provided by this title. No mortgage given hereunder shall provide as security property other than the specific land acquired pursuant to the provisions hereof.

Source: SL 1915, ch 260, § 13; RC 1919, § 6456; SL 1921, ch 303; SDC 1939, § 45.2519; SL 1969, ch 182; SL 1992, ch 60, § 2.



§ 9-38-32 Acceptance of gifts for parks and boulevards--Conditions permissible.

9-38-32. Acceptance of gifts for parks and boulevards--Conditions permissible. Real or personal property or the income thereof may be granted, bequeathed, devised, or conveyed to the first or second class municipality for the purpose of parks, parkways, or boulevards or for improvement or ornamentation of the same, or for the establishment or maintenance in any park of zoological or other gardens or observatories, monuments or works of art, or other park purposes, upon such trusts and conditions, including exemption from payment of assessments, as may be prescribed by the grantors, donors, or devisors thereof and agreed to by the governing body and board.

Source: SL 1915, ch 260, §§ 62, 63; RC 1919, §§ 6505, 6506; SDC 1939, § 45.2520; SL 1992, ch 60, § 2.



§ 9-38-33 Purposes for which acquired land used.

9-38-33. Purposes for which acquired land used. The lands which may be selected and obtained under the provisions of this chapter shall be used solely for parks, parkways, and boulevards, and for public libraries, museums, and art galleries.

Source: SL 1915, ch 260, § 46; RC 1919, § 6490; SL 1927, ch 173; SDC 1939, § 45.2521; SL 1967, ch 222, § 1.



§ 9-38-34 Change of use of lands authorized by election.

9-38-34. Change of use of lands authorized by election. A change of use of such lands may be authorized by an affirmative majority vote of the voters of said city voting at an election on the question of such change of use. Such question may be submitted to the voters of such first or second class municipality at a regular annual or special city election.

Source: SL 1927, ch 173; SDC 1939, § 45.2521; SL 1992, ch 60, § 2.



§ 9-38-34.1 Private sale of park land occupied by encroaching building prior to January1, 1988--Appraisal--Election exemption--Exchange of land--Sale asadministrative decision.

9-38-34.1. Private sale of park land occupied by encroaching building prior to January 1, 1988--Appraisal--Election exemption--Exchange of land--Sale as administrative decision. The governing body of a municipality may, by private sale, sell park land physically occupied by an encroaching building and the park land around the building extending a distance not to exceed ten feet from the foundation of the building provided the building was in existence prior to January 1, 1988. Such park land may only be sold to the owner of the encroaching building and may be sold without competitive bidding. The municipality shall have such land appraised by one or more persons licensed by the state to do fee appraisals. The municipality may not sell the property for less than the appraisal price. The change of the use of such land need not be submitted to the voters of the municipality pursuant to § 9-38-34. If the governing board of the first or second class municipality desires to exchange the land that it is disposing of for other land owned by the person whose building encroaches on the park property, the governing body may do so as long as the municipality has both properties appraised and receives equivalent value in the form of land and cash for the park property disposed of. The sale of property pursuant to this section is an administrative decision pursuant to § 9-20-19.

Source: SL 1988, ch 80; SL 1992, ch 60, § 2.



§ 9-38-35 Structures within parks--Purposes for which authorized.

9-38-35. Structures within parks--Purposes for which authorized. Neither the governing body nor the board may permit any person to build or maintain any structure within any park or parkway under the control of the board. No structure may be erected or maintained within any park or parkway except such structures or buildings as may be erected by the board for park purposes, and such statues, monuments, works of art, or structures intended for ornamentation only as may be erected by authority of the board. However, the governing body or the board may authorize the building and operation of tourism, science, or information centers within any park or parkway. The centers may include the administrative offices of any nonprofit association or corporation responsible for the operation of the center. If a water tower is located within a park or on park land, the governing body or the board may authorize the installation of communications equipment, including personal wireless service equipment, on the tower or on the ground and may authorize the installation of equipment to run wires or cables underground across the park land in order to connect the installation with facilities located outside the park land. The governing body or board shall establish the terms and conditions for any such installation in a lease or license agreement.

Source: SL 1915, ch 260, § 64; RC 1919, § 6507; SDC 1939, § 45.2522; SL 1992, ch 66; SL 2004, ch 78, § 1.



§ 9-38-36 Board consent required for streets through parks--Vacation of streets andalleys--Special assessments.

9-38-36. Board consent required for streets through parks--Vacation of streets and alleys--Special assessments. No roads or streets may be laid out or constructed through any park without consent of the board.

Upon recommendation of the board, any road, street, or alley, or part thereof, excepting railroads, that passes through or into or divides any land used for parks may be vacated by the governing body and made a part of the park. Upon recommendation of the board, the governing body may provide for special assessments to be made pursuant to chapter 9-43 for improvements to any road, street, alley, or part thereof under control of the board.

Source: SL 1915, ch 260, § 61; RC 1919, § 6504; SDC 1939, § 45.2523; SL 2012, ch 57, § 71.



§ 9-38-37 Improvement and maintenance of streets under park board--Payment fromdistrict funds.

9-38-37. Improvement and maintenance of streets under park board--Payment from district funds. The board may have any road, parkway, boulevard, or street or part thereof, under its control and management, graded, regraded, paved, repaved, curbed, recurbed, guttered, reguttered, or otherwise improved, repaired, and maintained, including the construction, repair, and maintenance of bridges, retaining walls, viaducts, and sidewalks, and the planting of trees and shrubbery, in a manner and at such times and with such material as the board may determine and may pay for the work or improvements or any part thereof out of the funds not otherwise appropriated belonging to the park district in which the work or improvement is done or made.

Source: SL 1915, ch 260, § 49; RC 1919, § 6493; SDC 1939, § 45.2525; SL 1978, ch 62, § 12.



§ 9-38-38 Contract for street improvements under park board--Supervision by board.

9-38-38. Contract for street improvements under park board--Supervision by board. The contract for doing the work of construction and furnishing material for any such improvement for which special assessments are not to be levied shall be let by the board to the lowest and best bidder in the same manner and subject to the same provisions as similar work not under the control of the board is let by the governing body.

All such work shall be done under the supervision and control of the board.

Source: SL 1915, ch 260, § 50; RC 1919, § 6494; SDC 1939, § 45.2526.



§ 9-38-39 Grading of streets after condemnation--Jury assessment of benefits anddamages.

9-38-39. Grading of streets after condemnation--Jury assessment of benefits and damages. In all cases of the condemnation of private property under the provisions of §§ 9-38-10 to 9-38-58, inclusive, for the opening or establishing of any parkway, road, boulevard, or street to be controlled by the board, the governing body, upon the recommendation of the board, by ordinance may establish the grade of that portion of such boulevard, parkway, road, or street proposed to be condemned and opened or established, and provide for the grading of the same.

In such case the petition required to be filed for the condemnation of private property shall state that benefits and damages, if any, arising from the grading of such boulevard, parkway, road, or street to the established grade shall be assessed by the jury in said condemnation proceedings. The jury shall find the amount of damages, if any, and benefits and in assessing the benefits shall consider the benefits caused by the opening of such boulevard, parkway, road, or street.

Source: SL 1915, ch 260, §§ 76, 77; RC 1919, §§ 6519, 6520; SDC 1939, § 45.2524.



§ 9-38-40 Proceedings for ascertaining damages and benefits on grading of streetsunder park board.

9-38-40. Proceedings for ascertaining damages and benefits on grading of streets under park board. Before any road, parkway, boulevard, or street under the control of the board shall be graded, or regraded, if the property owners to be damaged thereby shall not have waived all rights to compensation for damages, proceedings shall be had for the ascertainment of the damages and benefits to arise from such grading or regrading of such parkway, boulevard, road, or street in the manner provided by law.

The governing body upon the recommendation of the board may institute such proceedings and conduct the same to a conclusion.

Source: SL 1915, ch 260, § 53; RC 1919, § 6497; SDC 1939, § 45.2529.



§ 9-38-41 Appropriations and expenditures for park and boulevard improvements.

9-38-41. Appropriations and expenditures for park and boulevard improvements. Except as otherwise specifically provided all sums used for improving any public park, parkway, road, boulevard, or street under the control of the board and all sums required for the general expenses of such board and for other park purposes shall be paid out of moneys appropriated from the general fund of the first or second class municipality and shall be appropriated and expended in the same manner as other money is appropriated and expended by the governing body.

Source: SL 1915, ch 260, § 59; SL 1917, ch 305, § 5; RC 1919, § 6502; SDC 1939, § 45.2534; SL 1967, ch 223, § 2; SL 1992, ch 60, § 2.



§ 9-38-42 Annual estimate for maintenance and improvement of parks and roads.

9-38-42. Annual estimate for maintenance and improvement of parks and roads. The park board shall annually make an estimate of the moneys necessary for maintaining, constructing, and improving parks, parkways, roads, boulevards, and avenues which are under its control for the ensuing fiscal year. The estimate shall specify the amount required for each park district and the amount required for general park purposes and shall be certified by the secretary of the board to the municipal finance officer at a time specified by the municipal governing body.

Source: SL 1909, ch 272, § 5; SL 1915, ch 260, § 55; SL 1917, ch 305, § 3; RC 1919, §§ 6438, 6499; SL 1925, ch 237, § 6; SDC 1939, § 45.2533; SL 1945, ch 206; SL 1955, ch 213; SL 1959, ch 271; SL 1967, ch 223, § 1; SL 1983, ch 66; SL 2014, ch 52, § 1.



§ 9-38-43 Repealed.

9-38-43. Repealed by SL 1978, ch 62, § 34.



§ 9-38-44 Annual estimate for maintenance of trees and shrubbery.

9-38-44. Annual estimate for maintenance of trees and shrubbery. In addition to the estimate made pursuant to § 9-38-42, the board shall, at the time referred to in § 9-38-42, make an estimate of the moneys necessary for the planting, maintenance, treatment, or removal of trees and shrubbery in the streets, alleys, avenues, boulevards, and parks within the municipality or which are under its control. Such estimates shall specify the amount required for forestry purposes and shall be certified by the secretary of the board to the municipal finance officer at a time specified by the municipal governing body.

Source: SDC 1939, § 45.2533 as added by SL 1967, ch 223, § 1; SL 1992, ch 60, § 2; SL 2014, ch 52, § 2.



§ 9-38-45 , 9-38-46. Repealed.

9-38-45, 9-38-46. Repealed by SL 1978, ch 62, § 34.



§ 9-38-47 Requisition by park board for expenditure of appropriated funds.

9-38-47. Requisition by park board for expenditure of appropriated funds. The board by requisition may expend the money appropriated for construction and maintenance of the parks, parkways, and boulevards and for the plantings, maintenance, treatment, or removal of trees and shrubbery in the streets, alleys, avenues, boulevards, and parks within the first or second class municipality or which are under its control in each park district and for the use of the districts.

Source: SL 1915, ch 260, §§ 41, 59; SL 1917, ch 305, § 5; RC 1919, §§ 6485, 6502; SDC 1939, § 45.2534; SL 1967, ch 223, § 2; SL 1973, ch 53, § 3; SL 1978, ch 62, § 13; SL 1992, ch 60, § 2.



§ 9-38-48 Park district moneys not to be diverted to other districts.

9-38-48. Park district moneys not to be diverted to other districts. The board shall not expend the money of one park district for use in any other park district.

Source: SL 1915, ch 260, § 59; SL 1917, ch 305, § 5; RC 1919, § 6502; SDC 1939, § 45.2534; SL 1967, ch 223, § 2.



§ 9-38-49 Repealed.

9-38-49. Repealed by SL 2012, ch 57, § 72.



§ 9-38-50 Procedure for adoption of street improvements by special assessment.

9-38-50. Procedure for adoption of street improvements by special assessment. The resolution authorized by § 9-38-49 shall be proposed, notice of adoption thereon given, hearing thereon held, and adoption and publication thereof made, and shall be subject to protest and referendum, in the same manner as provided for a resolution by the governing body for improvement of a street not under control of the board.

Source: SL 1915, ch 260, § 49; RC 1919, § 6493; SDC 1939, § 45.2527.



§ 9-38-51 to 9-38-53. Repealed.

9-38-51 to 9-38-53. Repealed by SL 2012, ch 57, §§ 74 to 76.



§ 9-38-54 Water for park purposes supplied by municipality--Charges against parkdistrict.

9-38-54. Water for park purposes supplied by municipality--Charges against park district. The board is authorized to take from the hydrants and water pipes of the municipality, and to make sewer connections, under such reasonable rules and regulations as may be prescribed by ordinance or by the water or sewer department, all water and sewer needs which may be required for park purposes, and at the option of the governing body, charges may be made on account thereof against the funds of any park district or other funds under the control of such board.

Source: SL 1915, ch 260, § 75; RC 1919, § 6518; SDC 1939, § 45.2537; SL 1977, ch 77.



§ 9-38-55 First or second class municipality not liable for negligent injuries inimprovement or operation of park--Employee's rights preserved.

9-38-55. First or second class municipality not liable for negligent injuries in improvement or operation of park--Employee's rights preserved. No action shall lie against the board or against the first or second class municipality or the governing body of the municipality to recover for injuries sustained by any person through the negligence of the officers or employees of the board while engaged in the improvement, maintenance, or operation of property owned or operated as a park or used for park purposes; provided that nothing herein contained shall operate to prevent any employee of the board or of the municipality from maintaining an action to recover damages for injuries received in the course of his employment.

Source: SL 1915, ch 260, § 65; RC 1919, § 6508; SL 1925, ch 237, § 9; SDC 1939, § 45.2539; SL 1992, ch 60, § 2.



§ 9-38-56 Ordinance required for building of railway across park or boulevard.

9-38-56. Ordinance required for building of railway across park or boulevard. No railway shall be built into, through, or over any park, parkway, or boulevard without the consent of the governing body evidenced by ordinance passed upon recommendation of the board.

Source: SL 1915, ch 260, § 61; RC 1919, § 6504; SDC 1939, § 45.2523.



§ 9-38-57 Board consent required for utility wires or posts on parks or boulevards--Regulation by board.

9-38-57. Board consent required for utility wires or posts on parks or boulevards--Regulation by board. No telegraph, telephone, or electric light wires, or other wires or posts or supports thereof shall be erected or placed in, upon, through, or over any park without the consent of the board, and the board shall have power to designate the place or places for and manner of erecting, placing, and maintaining the same in or upon any park or boulevard and may cause the place and manner of maintaining the same to be altered at such times and in such manner as it shall deem best for the interests of the first or second class municipality and may require such wires in any park, parkway, or boulevard to be put and kept underground.

Source: SL 1915, ch 260, § 61; RC 1919, § 6504; SDC 1939, § 45.2523; SL 1992, ch 60, § 2.



§ 9-38-58 Assessments for street and sewer improvements benefitting park land paidfrom park funds.

9-38-58. Assessments for street and sewer improvements benefitting park land paid from park funds. Whenever any street not under the control of the board upon which any park land under the control of such board fronts or abuts shall be improved or repaired, or when any drain or sewer shall be built in the sewer district in which any park land under the control of such board is situated, and special assessments have been issued against such park land or against the first or second class municipality on account of the benefit deemed to have accrued to such park land or to the municipality on account of such park land by virtue of such improvement, the board shall pay such special assessments or any judgments obtained against the municipality on account thereof, out of the funds under the control of such board not otherwise appropriated.

Source: SL 1915, ch 260, § 74; SL 1917, ch 305, § 6; RC 1919, § 6517; SDC 1939, § 45.2531; SL 1992, ch 60, § 2.



§ 9-38-59 Repealed.

9-38-59. Repealed by SL 2012, ch 57, § 73.



§ 9-38-60 Municipal power to construct and operate swimming pools--Resolution ofnecessity--Sources of funds used.

9-38-60. Municipal power to construct and operate swimming pools--Resolution of necessity--Sources of funds used. Any municipality shall have power to construct, equip, provide, maintain, operate, and regulate swimming pools and necessary buildings in connection therewith on lands of or in parks of such municipality.

Whenever it is proposed to exercise such power, the governing body by resolution shall declare the necessity for the making of such improvement, describing the contemplated improvement and stating the maximum amount of money to be expended for the same.

The governing body may provide for such expenditure from the general fund of the municipality or through the issuance and sale of bonds in the manner provided by law.

Source: SL 1937, ch 180, §§ 1, 2; SDC 1939, § 45.2536.



§ 9-38-61 Swimming pool revenue bonds authorized.

9-38-61. Swimming pool revenue bonds authorized. A municipality may issue revenue bonds to provide funds for the purpose of acquiring, constructing, and operating municipally owned swimming pools or for the purpose of refunding outstanding revenue bonds issued under the provisions of §§ 9-38-61 to 9-38-75, inclusive.

Source: SL 1957, ch 258, § 1; SDC Supp 1960, § 45.24D01; SL 1984, ch 43, § 72.



§ 9-38-62 Authorization, issuance, and sale of bonds.

9-38-62. Authorization, issuance, and sale of bonds. Bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: SL 1957, ch 258, § 1; SDC Supp 1960, § 45.24D01; SL 1984, ch 43, § 73.



§ 9-38-63 Repealed.

9-38-63. Repealed by SL 1984, ch 43, § 131.



§ 9-38-64 Revenue from which swimming pool bonds payable--Lien on revenues--Municipal credit and taxing powers not pledged.

9-38-64. Revenue from which swimming pool bonds payable--Lien on revenues--Municipal credit and taxing powers not pledged. Such revenue bonds shall be payable solely from and shall constitute a lien upon the gross revenues derived from and traceable to properties acquired by the expenditure of the proceeds of revenue bonds, or of bonds refunded thereby, as fixed and determined by the governing body in accordance with the provisions of §§ 9-38-61 to 9-38-75, inclusive. The credit and taxing powers of the municipality shall not be pledged for the payment of revenue bonds issued hereunder and the bondholders shall have no right to compel the appropriation of any of the municipality's other funds, money, or property for the payment of the principal thereof or interest thereon.

Source: SL 1957, ch 258, § 1; SDC Supp 1960, § 45.24D01.



§ 9-38-65 Covenant and agreements with holders of swimming pool revenue bonds--Application of revenues--Remedies of bondholders.

9-38-65. Covenant and agreements with holders of swimming pool revenue bonds--Application of revenues--Remedies of bondholders. By the resolution or ordinance authorizing revenue bonds, the governing body may make and enter into on the part of the municipality covenants and agreements with the purchasers and holders thereof from time to time concerning minimum rentals and charges, continuance of ownership and proper operation and maintenance of swimming pool facilities, administration, application, and investment of and accounting for the revenues thereof and the proceeds of the bonds, insurance on swimming pool properties and bonds of employees, relative priorities of lien of outstanding and future bonds upon the gross revenues, refunding of bonds, and the enforcement of bondholders' rights, and any other lawful stipulations and covenants which the governing body deems suitable for the security of the bondholders or to reduce the interest cost on the bonds, and the holder of any bond issued hereunder may compel by appropriate court action the performance thereof, whether or not his bond is then in default.

Source: SL 1957, ch 258, § 3; SDC Supp 1960, § 45.24D03; SL 1984, ch 43, § 74.



§ 9-38-66 References in revenue bonds to authorizing resolution--Negotiability ofbonds.

9-38-66. References in revenue bonds to authorizing resolution--Negotiability of bonds. Bonds issued pursuant to §§ 9-38-61 to 9-38-75, inclusive, may refer to the authorizing resolution or resolutions for matters not expressed in the bonds, but they shall be negotiable investment securities within the meaning of chapter 57A-8 notwithstanding any conditions expressed therein or in the resolutions.

Source: SL 1957, ch 258, § 5; SDC Supp 1960, § 45.24D05; SL 1984, ch 43, § 75.



§ 9-38-67 , 9-38-68. Repealed.

9-38-67, 9-38-68. Repealed by SL 1984, ch 43, § 131.



§ 9-38-69 Special fund for swimming pool revenue bonds--Pledge of income.

9-38-69. Special fund for swimming pool revenue bonds--Pledge of income. Prior to delivery of any such bonds, the governing body shall by said resolutions create a special fund and appropriate and pledge thereto all gross receipts in respect of rentals, fees, licenses, and other charges however designated, imposed by the municipality for the use or occupancy of swimming pool facilities and of any future additions and betterments thereto or for admission of individuals to the same or any part thereof.

Source: SL 1957, ch 258, § 2; SDC Supp 1960, § 45.24D02.



§ 9-38-70 Repealed.

9-38-70. Repealed by SL 1984, ch 43, § 131.



§ 9-38-71 Establishment and collection of admission charges and rent for use ofswimming pools--Expenses and bond payments to be covered by rents andcharges.

9-38-71. Establishment and collection of admission charges and rent for use of swimming pools--Expenses and bond payments to be covered by rents and charges. The governing body of each municipality issuing bonds hereunder shall have the authority, and it shall be its duty, to establish and collect reasonable charges for the admission of all persons to swimming pool premises for the purpose of use of any of the swimming pool facilities and for attendance at or participation in any recreational, athletic or exhibition activities conducted by the municipality or any board or department thereof, or for any other purpose, and shall also have the authority and duty to establish and collect reasonable rentals for all use and occupancy and reservation for use or occupancy of the premises and any part thereof, for any purpose, by any person, firm or public or private corporation other than the municipality itself, whether or not such person, firm or corporation shall charge for admission of individuals to the premises so rented. Such rentals and charges shall be fixed according to schedules, and shall be revised when necessary, so as to produce gross revenues at all times sufficient for current operation and maintenance of the swimming pool facility and sufficient for prompt payment of all outstanding revenue bonds and interest and creation and maintenance of agreed reserves.

Source: SL 1957, ch 258, § 3; SDC Supp 1960, § 45.24D03.



§ 9-38-72 Operating expenses paid from swimming pool fund--Appropriations fromfund for bond payments and reserves.

9-38-72. Operating expenses paid from swimming pool fund--Appropriations from fund for bond payments and reserves. From the fund created pursuant to § 9-38-69 shall be paid as incurred and allowed all normal, reasonable, and current expenses of the operation and maintenance of the facilities, and the revenues remaining in said fund from time to time after payment of such expenses shall be appropriated to a separate account to the extent necessary for the payment of principal of and interest on the bonds and maintenance of such reserves securing said payments as shall be covenanted and agreed with the purchaser and holders of said bonds.

Source: SL 1957, ch 258, § 2; SDC Supp 1960, § 45.24D02.



§ 9-38-73 Findings and determinations as covenants with holders of swimming poolrevenue bonds.

9-38-73. Findings and determinations as covenants with holders of swimming pool revenue bonds. The findings and determinations authorized in §§ 9-38-61 to 9-38-72, inclusive, shall constitute binding representations, recitals and covenants of each municipality issuing revenue bonds thereunder to and with the purchasers and holders of all such bonds.

Source: SL 1957, ch 258, § 2; SDC Supp 1960, § 45.24D02.



§ 9-38-74 Municipal indebtedness not authorized by swimming pool revenue bondlaw.

9-38-74. Municipal indebtedness not authorized by swimming pool revenue bond law. Nothing contained in §§ 9-38-61 to 9-38-73, inclusive, shall be deemed to authorize the incurring by any municipality of indebtedness within the meaning of any constitutional or statutory limitation upon municipal indebtedness.

Source: SL 1957, ch 258, § 7; SDC Supp 1960, § 45.24D07.



§ 9-38-75 Severability of swimming pool revenue bond law and resolutions.

9-38-75. Severability of swimming pool revenue bond law and resolutions. If any provision of §§ 9-38-61 to 9-38-74, inclusive, or any resolution or resolutions authorizing the issuance of bonds pursuant to said sections, or the application thereof to any person or circumstances, shall be held invalid in any legal proceedings, such invalidity shall not affect other provisions or applications of said sections or of such resolutions which can be given effect without the invalid provision or application, and shall not affect the validity of such bonds as special and limited obligations of the municipality issuing the same, and to this end all such resolutions shall be subject to all of the provisions and limitations of said sections, and the provisions and applications of said sections are declared to be severable.

Source: SL 1957, ch 258, § 7; SDC Supp 1960, § 45.24D07.



§ 9-38-76 Gymnasium or community house authorized by voters--Bond issue.

9-38-76. Gymnasium or community house authorized by voters--Bond issue. A first or second class municipality may establish and maintain a public gymnasium or public community house and the grounds therefor within the city limits when authorized by a majority vote of the voters of the city voting on the proposition at any annual or special election and may issue bonds for that purpose.

Source: SL 1917, ch 312; RC 1919, § 6170 (16); SL 1923, ch 230; SDC 1939, § 45.0202 (14); SL 1978, ch 62, § 14; SL 1992, ch 60, § 2.



§ 9-38-77 Municipal borrowing power for recreation and playgrounds--Negotiablebonds.

9-38-77. Municipal borrowing power for recreation and playgrounds--Negotiable bonds. Every municipality shall have the power to borrow money on the credit of the corporation for the purpose of acquiring sites, purchasing or constructing buildings and facilities for public recreation and playground purposes, and to issue its negotiable bonds therefor in the manner provided by §§ 9-38-60 to 9-38-75, inclusive.

Source: SL 1949, ch 202, § 22; SDC Supp 1960, § 45.3222; SL 1973, ch 55.



§ 9-38-78 Appropriations for playgrounds and athletics.

9-38-78. Appropriations for playgrounds and athletics. A municipality may appropriate funds for the purchase, establishment, and maintenance of playgrounds or children's parks and the support and encouragement of athletics within the municipality.

Source: SL 1921, ch 306; SDC 1939, § 45.0201 (8); SL 1978, ch 62, § 15.



§ 9-38-79 Repealed.

9-38-79. Repealed by SL 1978, ch 62, § 34.



§ 9-38-80 Creation and purpose of recreation board--Delegation of powers to parkboard.

9-38-80. Creation and purpose of recreation board--Delegation of powers to park board. A governing body may by ordinance create a recreation board, the membership to be determined by the governing body, to operate a system of public recreation, playgrounds, and children's parks, except that in first and second class municipalities having a park board, the powers and duties of a recreation board may be delegated to the park board of the municipality, which board shall then be designated as a park and recreation board, which, in addition to its powers and duties relating to parks, shall have all the powers and duties of a recreation board as provided in this chapter. The governing body of a municipality may exercise all the powers and duties of a recreation board in lieu thereof if it determines the same to be in the best interest of the municipality. The ordinance creating the board shall specify the number, the qualifications, the term of office of the members, the frequency of board meetings, the officers to be selected and a description of their duties, the number of members necessary for a quorum, and the scope of the board's authority.

Source: SL 1949, ch 202, § 1; SDC Supp 1960, § 45.3201; SL 1965, ch 218; SL 1970, ch 63, § 4; SL 1971, ch 67; SL 1978, ch 62, § 16; SL 1992, ch 60, § 2; SL 1995, ch 49, § 10.



§ 9-38-81 Repealed.

9-38-81. Repealed by SL 1995, ch 49, § 11.



§ 9-38-82 Bond required of recreation board members--Payment of premiums.

9-38-82. Bond required of recreation board members--Payment of premiums. Each member of the recreation board before entering upon his official duties shall give such bond to the first or second class municipality, as may be required by the governing body, for the faithful performance of his duties and shall take and file in the city auditor's office with any such bond the usual oath of office required from appointive officers of the municipality. The municipality shall pay any premium required to be given by the members of the recreation board or its officers or employees. All official bonds required by the governing body under the provisions of §§ 9-38-80 to 9-38-106, inclusive, shall be approved by the governing body.

Source: SL 1949, ch 202, § 3; SDC Supp 1960, § 45.3203; SL 1992, ch 60, § 2.



§ 9-38-83 Repealed.

9-38-83. Repealed by SL 1995, ch 49, § 12.



§ 9-38-84 Documents and requisitions signed by board president or vice president--Countersigning of requisitions.

9-38-84. Documents and requisitions signed by board president or vice president--Countersigning of requisitions. The president, and in his absence or disability, the vice president, shall have authority to sign, execute and acknowledge in the name of the recreation board all contracts or documents of any character as authorized by and to carry out the purposes of chapter 42-2 and § 9-38-78, and to sign requisitions upon the city auditor for warrants upon the city treasurer for funds under control of and authorized to be expended by such recreation board. All such requisitions shall be countersigned by the secretary and, in his absence or disability, by some member of the recreation board other than the president or vice president.

Source: SL 1949, ch 202, § 5; SDC Supp 1960, § 45.3205; SL 1973, ch 53, § 4.



§ 9-38-85 Repealed.

9-38-85. Repealed by SL 1995, ch 49, § 13.



§ 9-38-86 Regulations for proceedings of recreation board--Contracts on behalf of city.

9-38-86. Regulations for proceedings of recreation board--Contracts on behalf of city. Subject to the approval of the governing body, the board shall make bylaws, rules, and regulations for the orderly transaction and conduct of its business. Subject to the approval of the governing body the board may make and enforce contracts in the name of the city to carry out the purposes of §§ 9-38-80 to 9-38-106, inclusive, and chapter 42-2.

Source: SL 1949, ch 202, § 5; SDC Supp 1960, § 45.3205; SL 1992, ch 60, § 2; SL 1995, ch 49, § 14.



§ 9-38-87 Repealed.

9-38-87. Repealed by SL 1995, ch 49, § 15.



§ 9-38-88 Records of recreation board as evidence.

9-38-88. Records of recreation board as evidence. The records of such recreation board, kept by its secretary, or copies of any such records when duly certified by the secretary shall be competent evidence of the proceedings of such recreation board.

Source: SL 1949, ch 202, § 8; SDC Supp 1960, § 45.3208.



§ 9-38-89 Repealed.

9-38-89. Repealed by SL 1978, ch 62, § 34.



§ 9-38-90 Legal assistance to recreation board.

9-38-90. Legal assistance to recreation board. The city attorney as a part of his duties shall conduct all court proceedings under §§ 9-38-79 to 9-38-106, inclusive, and shall be the legal adviser of the recreation board. When in its judgment the interests of the first or second class municipality demand, the recreation board may employ special counsel to assist the city attorney.

Source: SL 1949, ch 202, § 14; SDC Supp 1960, § 45.3214; SL 1992, ch 60, § 2.



§ 9-38-90.1 Combined park and recreation board--Powers and duties.

9-38-90.1. Combined park and recreation board--Powers and duties. If a second or third class municipality has created a park board according to the provisions of § 9-38-8, or if a first class municipality has created a park board according to the provisions of §§ 9-38-10 and 9-38-11, and if such a municipality has created a recreation board according to the provisions of § 9-38-80, such a municipality may combine the park board and the recreation board at any time by ordinance of the governing body. The combined board shall be designated as the park and recreation board. The park and recreation board shall exercise all the powers and duties that a park board and a recreation board are permitted to exercise separately by law.

Source: SL 1969, ch 191, § 1; SL 1992, ch 60, § 2.



§ 9-38-90.2 Members of combined board--Supervision.

9-38-90.2. Members of combined board--Supervision. The governing body of the municipality shall determine the number of members of the park and recreation board. The park and recreation board shall be under the control and supervision of the governing body of the municipality, and the governing body shall prescribe all rules, regulations, and responsibilities of the park and recreation board in a manner consistent with law.

Source: SL 1969, ch 191, § 2; SL 1992, ch 60, § 2.



§ 9-38-90.3 Funds of combined board.

9-38-90.3. Funds of combined board. Subsequent to any such consolidation, the receipts derived from the separate levies provided for park and for recreation purposes may be maintained in separate accounts, or the governing body may provide for their being combined into one account.

Source: SL 1969, ch 191, § 3.



§ 9-38-91 Powers of recreation board--Acquisition, maintenance, and supervision ofland and facilities.

9-38-91. Powers of recreation board--Acquisition, maintenance, and supervision of land and facilities. The recreation board may operate a system of public recreation and playgrounds within the municipality as provided by chapter 42-2, and for such purposes the recreation board may acquire, equip, and maintain land, buildings, or other recreational facilities, and expend money appropriated for that purpose, and any other moneys received for the use of the recreation board. The acquisition of any land for such purposes by the recreation board shall be subject to the approval of the governing body of the first or second class municipality. The recreation board shall supply all of the supervision and management for the use of all recreation facilities.

Source: SL 1949, ch 202, § 9; SDC Supp 1960, § 45.3209; SL 1978, ch 62, § 17; SL 1992, ch 60, § 2.



§ 9-38-92 Park board responsibility for maintenance and improvement of recreationgrounds--Parks used where possible.

9-38-92. Park board responsibility for maintenance and improvement of recreation grounds--Parks used where possible. Except in those first and second class municipalities in which the powers and duties of a recreation board have been delegated to the park board of the municipality, the maintenance and improvement of the grounds of any land acquired by the recreation board for public recreation, playground, or children's park purposes shall be the responsibility of the park board of the municipality; and, when possible, public parks, or designated areas thereof, within the municipality shall be used in the operation of a system of public recreation, playgrounds, and children's parks.

Source: SL 1949, ch 202, § 23; SDC Supp 1960, § 45.3223; SL 1992, ch 60, § 2.



§ 9-38-93 Agreements by recreation board and park board for use of park grounds--Coordination of activities of boards.

9-38-93. Agreements by recreation board and park board for use of park grounds--Coordination of activities of boards. In first and second class municipalities where there are separate boards, the designation or the use of any public park, or designated area thereof, for recreational purposes shall be by agreement of the recreation board and park board, subject to review or determination by the governing body of the municipality in the event of disagreement as to such use. In order to facilitate the carrying out of the authorized purposes of the recreation board and the park board in municipalities where there are separate boards and to coordinate the activities of each board, the recreation board may require that the park superintendent, the executive officer of the park board, attend any regular or special meeting of the recreation board, and the park board may require that the director of recreation, the executive officer of the recreation board, attend any regular or special meeting of the park board.

Source: SL 1949, ch 202, § 23; SDC Supp 1960, § 45.3223; SL 1992, ch 60, § 2.



§ 9-38-94 Appointment, duties and compensation of director of recreation--Employment of other officers and employees.

9-38-94. Appointment, duties and compensation of director of recreation--Employment of other officers and employees. With the approval of the governing body the recreation board may appoint a director of recreation, who shall be the chief executive officer under the recreation board. He shall hold office at the pleasure of the recreation board and receive such salary as the recreation board may determine and shall on its behalf have charge, supervision, and direction of all work and of all officers and employees under the recreation board. The recreation board may also appoint and employ other officers and employees as it may deem necessary and shall prescribe and fix their duties and compensation.

Source: SL 1949, ch 202, § 10; SDC Supp 1960, § 45.3210.



§ 9-38-95 Bonds required of recreation board officers and employees.

9-38-95. Bonds required of recreation board officers and employees. The recreation board may require all of its officers and employees, except laborers, to give bond for the faithful performance of their duties in such sum as shall be fixed by it, which bonds shall be filed with the city auditor.

Source: SL 1949, ch 202, § 11; SDC Supp 1960, § 45.3211.



§ 9-38-96 Recreation board recommendations by resolution--Ordinance based onrecommendation.

9-38-96. Recreation board recommendations by resolution--Ordinance based on recommendation. Any recommendation by the recreation board to the governing body shall be by resolution. When any ordinance of the governing body shall be passed upon the recommendation of the recreation board, it shall not be necessary for such ordinance to recite at length the resolution of the recreation board recommending the same, but it shall be sufficient to recite the fact of such recommendation by such recreation board, which recital shall be conclusive of the making and regularity of such resolution in all proceedings thereafter.

Source: SL 1949, ch 202, § 12; SDC Supp 1960, § 45.3212.



§ 9-38-97 Recreation board reports to governing body--Records subject to inspection.

9-38-97. Recreation board reports to governing body--Records subject to inspection. The recreation board shall make an annual report to the governing body of its acts and all its expenditures, showing the condition of all affairs under its control. The governing body may require a report from such recreation board at any time, and the records, books, papers, and accounts of the recreation board shall at all times be subject to inspection by the mayor, auditor, or any committee appointed by the governing body for that purpose or any citizen.

Source: SL 1949, ch 202, § 13; SDC Supp 1960, § 45.3213.



§ 9-38-98 Acceptance of gifts to first or second class municipality for recreationalpurposes.

9-38-98. Acceptance of gifts to first or second class municipality for recreational purposes. Real or personal property or the income thereof may be granted, bequeathed, devised, or conveyed to the first or second class municipality for the recreational purposes authorized by chapter 42-2 and upon such conditions as may be prescribed by the grantors, donors, or devisors thereof and agreed to by the governing body of the municipality and the recreation board.

Source: SL 1949, ch 202, § 17; SDC Supp 1960, § 45.3217; SL 1992, ch 60, § 2.



§ 9-38-99 Land acquisition for playgrounds and recreational purposes--Sources ofmoney used in payment.

9-38-99. Land acquisition for playgrounds and recreational purposes--Sources of money used in payment. Upon recommendation of the recreation board the governing body may provide by ordinance for the purchase, condemnation, or otherwise obtaining of land within or without the city limits for public recreation, playgrounds, and children's parks, and establish the same. Payment for any land so selected and acquired may be made out of any money received for the use of the recreation board or by the issue and sale of bonds of the first or second class municipality after authorization as provided by law.

Source: SL 1949, ch 202, § 16; SDC Supp 1960, § 45.3216; SL 1978, ch 62, § 18; SL 1992, ch 60, § 2.



§ 9-38-100 Contracts for construction and improvement of playgrounds and recreationalfacilities--Supervision by recreation board.

9-38-100. Contracts for construction and improvement of playgrounds and recreational facilities--Supervision by recreation board. Contracts for doing any construction or improvements incidental to the operation of a system of public recreation, playgrounds and children's parks shall be let by the recreation board to the lowest and best bidder in the same manner and subject to the same provisions as similar work not under control of the recreation board is let by the governing body of the first or second class municipality. All such work shall be done under the supervision and control of the recreation board.

Source: SL 1949, ch 202, § 18; SDC Supp 1960, § 45.3218; SL 1992, ch 60, § 2.



§ 9-38-101 Expenses paid out of appropriated funds--Expenditure as other municipalfunds.

9-38-101. Expenses paid out of appropriated funds--Expenditure as other municipal funds. Except as otherwise specifically provided all sums used for the purpose of acquiring, equipping, and maintaining land, buildings, or recreational facilities as authorized by chapter 42-2 and § 9-38-78 and all sums required for the general expenses of the recreation board shall be paid out of money appropriated for that purpose. Such money shall be appropriated and expended in the same manner as other money is appropriated and expended by the governing body of the first or second class municipality.

Source: SL 1949, ch 202, § 21; SDC Supp 1960, § 45.3221; SL 1978, ch 62, § 19; SL 1992, ch 60, § 2.



§ 9-38-102 to 9-38-104. Repealed.

9-38-102 to 9-38-104. Repealed by SL 1978, ch 62, § 34.



§ 9-38-105 Municipality not liable for negligent injury in operation of playground andrecreation system--Employee's rights preserved.

9-38-105. Municipality not liable for negligent injury in operation of playground and recreation system--Employee's rights preserved. No action shall lie against the recreation board or against the first or second class municipality or the governing body of the municipality to recover for injuries sustained by any person through the negligence of the officers or employees of the recreation board while engaged in the operation of a system of public recreation and playgrounds; provided that nothing herein contained shall operate to prevent any employee of the recreation board or of the municipality from maintaining an action to recover damages for injuries received in the course of his employment.

Source: SL 1949, ch 202, § 23A; SDC Supp 1960, § 45.3224; SL 1992, ch 60, § 2.



§ 9-38-106 Special assessments for street and sewer improvements benefittingplayground areas paid from recreational funds.

9-38-106. Special assessments for street and sewer improvements benefitting playground areas paid from recreational funds. Whenever any street not under the control of the recreation board upon which any property for public recreation, playgrounds, or children's parks under the control of such recreation board fronts or abuts shall be improved or repaired, or when any drain or sewer shall be built in the sewer district in which any property for public recreation, playgrounds, or children's parks under the control of such recreation board is situated, and special assessments have been issued against such property for public recreation, playgrounds, or children's parks or against the first or second class municipality on account of the benefit deemed to have accrued to such property for public recreation, playgrounds, or children's parks or to the municipality on account of such property for public recreation, playgrounds, or children's parks by virtue of such improvement, the recreation board shall pay such special assessments or any judgments obtained against the municipality on account thereof, out of the funds under the control of such recreation board not otherwise appropriated.

Source: SL 1949, ch 202, § 19; SDC Supp 1960, § 45.3219; SL 1992, ch 60, § 2.



§ 9-38-107 Appropriations for art galleries and museums--Board to controlexpenditures.

9-38-107. Appropriations for art galleries and museums--Board to control expenditures. A municipality may appropriate money for the purchase, construction, maintenance, and operation within the municipality of a public art gallery or public museum, or both, or for the support of an established art gallery or museum, or both, conducted for the use and benefit of the public and not for profit. The expenditure of such money shall be under the supervision of a three-member board appointed by the governing body of the municipality. Not more than one member of the board shall be a member of the governing body.

Source: SDC 1939, § 45.0201 (110) as added by SL 1965, ch 209; SL 1978, ch 62, § 20.



§ 9-38-108 Appropriations for free musical concerts.

9-38-108. Appropriations for free musical concerts. Every municipality may appropriate funds for the furnishing of free musical concerts to the public.

Source: SL 1915, ch 295; RC 1919, § 6169 (79); SL 1923, ch 234; SDC 1939, § 45.0201 (7); SL 1978, ch 62, § 21.



§ 9-38-109 to 9-38-111. Repealed.

9-38-109 to 9-38-111. Repealed by SL 1978, ch 62, § 34.



§ 9-38-112 Special park gift fund authorized.

9-38-112. Special park gift fund authorized. Any park board may accept any gift, grant, devise or bequest made or offered by any person, private agency, agency of state government, the federal government, or any of its agencies, for park purposes. Each donation shall be administered in accordance with its terms. The park board may establish a special park gift fund. The moneys in the fund shall be derived from all or any part of any gift, bequest or devise, including the interest thereon. The special park gift fund shall be a separate and continuing fund, and no moneys in the fund may revert to the general fund of any local governmental unit.

Source: SL 1996, ch 61, § 1.



§ 9-38-113 Special recreation gift fund authorized.

9-38-113. Special recreation gift fund authorized. Any recreation board may accept any gift, grant, devise or bequest made or offered by any person, private agency, agency of state government, the federal government, or any of its agencies, for recreation purposes. Each donation shall be administered in accordance with its terms. The recreation board may establish a special recreation gift fund. The moneys in the fund shall be derived from all or any part of any gift, bequest or devise, including the interest thereon. The special recreation gift fund shall be a separate and continuing fund, and no moneys in the fund may revert to the general fund of any local governmental unit.

Source: SL 1996, ch 61, § 2.






Chapter 39 - Municipal Utilities In General

§ 9-39-1 Municipal power to construct and operate electric, light, heat, and power utilities.

9-39-1. Municipal power to construct and operate electric, light, heat, and power utilities. Every municipality shall have power to construct, operate, and maintain any system or part thereof to provide light, heat, and power; to purchase electric current from without the limits of the municipality; to sell electric current to be transmitted to any point without the municipality; and to maintain transmission lines for such purposes without the municipality.

Source: SL 1915, ch 112, § 1; SL 1915, ch 118; RC 1919, § 6169 (17); SL 1925, ch 241; SDC 1939, § 45.0201 (77); SL 1951, ch 237; SL 1965, ch 210; SL 1965, ch 254, § 11; SL 1970, ch 261, § 11.



§ 9-39-2 Agreement with state or other governmental units for cooperative exercise ofstatutory powers and duties.

9-39-2. Agreement with state or other governmental units for cooperative exercise of statutory powers and duties. Any municipal corporation which had a municipal electrical plant, or electrical distribution system or electrical generating plant, or a combination thereof, in existence, or authorized, on July 1, 1961, may, by action of the governing body thereof, enter into an agreement with any such other governmental unit or units or with the state or any department or agency thereof, for the joint or cooperative exercise of any power or duty required or authorized by statute, and as a part of such agreement may provide a plan for prorating any expenditures involved.

Source: SL 1961, ch 254, § 1.



§ 9-39-3 Contracts between municipalities for joint projects.

9-39-3. Contracts between municipalities for joint projects. Any municipal corporation which had a municipal electrical plant, or electrical distribution system, or electrical generating plant or a combination thereof, in existence, or authorized, on July 1, 1961, in the exercise of its powers may contract jointly with any such other municipal corporation, for any joint project, wherever each portion of the project is within the scope of authority of the respective municipal corporations.

Source: SL 1961, ch 254, § 2.



§ 9-39-3.1 Joint electric generation and transmission facilities--Bond issue for financing--Saleof services to other entities--Liberal construction.

9-39-3.1. Joint electric generation and transmission facilities--Bond issue for financing--Sale of services to other entities--Liberal construction. Pursuant to the provisions of S.D. Const., Art. IX, § 3, any municipality owning an electric utility system may, pursuant to an agreement or agreements with any other governmental entities, either within or without the state, which own electric utility systems, acquire, construct, and finance by issuance of its revenue bonds in the manner prescribed in chapter 9-40, electric generation and transmission facilities, or any interest therein, and sell the output, capacity and services of such facilities to such other governmental entities in such respective amounts as shall be determined by such municipality to be necessary or appropriate in order to make the most efficient and effective use of its powers and responsibilities to supply the electric needs of its electric customers, and to this end this section shall be liberally construed.

Source: SL 1976, ch 84, § 1.



§ 9-39-4 Agreements with other public bodies and utilities--Purposes.

9-39-4. Agreements with other public bodies and utilities--Purposes. Every municipality shall have power to enter into contracts or agreements with the United States of America, or any agency thereof, the State of South Dakota, or any agency thereof, the political subdivisions of South Dakota or any other state, and the cooperative and privately owned power companies for such purposes as are herein set forth. Such purposes shall be for the purchase of electrical energy service and for the resale of electrical energy; to discontinue the generation of energy by its existing producing plants and to maintain such plants in a serviceable condition for standby service and to sell such electrical energy; to acquire electrical generation equipment and to maintain and construct the necessary facilities for the generation or transmission of electrical energy from a point within or without the State of South Dakota.

Source: SDC 1939, § 45.0201 (77) as added by SL 1951, ch 237; SL 1965, ch 210; SL 1965, ch 254, § 11; SL 1970, ch 261, § 11; SL 1972, ch 50; SL 1975, ch 90, § 1; SL 1977, ch 78.



§ 9-39-4.1 Contracts with municipal power agencies--Action contesting validity--Voters'approval not required.

9-39-4.1. Contracts with municipal power agencies--Action contesting validity--Voters' approval not required. A municipal corporation, which operates its own electric distribution system, whether or not a member of a municipal power agency, may by resolution of its city council and utility board, if any, enter into a contract or contracts with one or more municipal power agencies for the purchase, sale, exchange, or transmission of electric energy extending for such term of years and with such provisions for the charges made thereunder as determined in the authorizing resolution or resolutions. Every resolution adopted in accordance with this section shall be published in the official newspaper of the first or second class municipality. No action may be brought and no defense may be interposed in an action brought more than twenty days after publication of the resolution, placing at issue the validity of any provision of the resolution or the power of the municipality to make any contract or incur any obligation authorized thereby. The provisions of §§ 9-39-36 to 9-39-39, inclusive, shall not apply to the resolutions or contracts.

Source: SL 1978, ch 66, § 48; SL 1992, ch 60, § 2.



§ 9-39-5 Repealed.

9-39-5. Repealed by SL 1976, ch 85.



§ 9-39-6 Municipal power to place utilities under utility board--Utilities subject to provisions.

9-39-6. Municipal power to place utilities under utility board--Utilities subject to provisions. Any municipality may, by vote of its voters, as hereinafter provided, determine whether or not the management and control of one or more utility which the municipality owns or may acquire, such as waterworks, heating plant, gas works, electric light or power plant, or other revenue producing municipal utility or business, shall be placed in the hands of a municipal utility board for the management and control of such utility.

Source: SL 1955, ch 221, § 1; SDC Supp 1960, § 45.3901.



§ 9-39-7 Petition for placement of utility under utility board--Number of signers required.

9-39-7. Petition for placement of utility under utility board--Number of signers required. The municipal governing body, upon a petition signed by fifteen percent of the registered voters in the municipality, based upon the total number of registered voters at the last preceding general election, filed with the municipal finance officer, shall submit to the voters of the municipality the question described in § 9-39-6 at a special election to be governed by the provisions of § 9-13-14. The petition shall set forth the question which the petitioners desire submitted.

Source: SL 1955, ch 221, § 1; SDC Supp 1960, § 45.3901; SL 1987, ch 67, § 17.



§ 9-39-8 Form of question on placement of utility under utility board.

9-39-8. Form of question on placement of utility under utility board. The question to be submitted and voted upon at such special election shall be: "Shall the municipality of ____ (naming the municipality) place the management and control of its ____ (naming the utility) in the hands of a municipal utility board composed of ____ (either three or five) members?"

Source: SL 1955, ch 221, § 2; SDC Supp 1960, § 45.3902.



§ 9-39-9 Appointment of members of utility board.

9-39-9. Appointment of members of utility board. When at such election on the question specified in § 9-39-8, the majority vote is in the affirmative, the mayor, or in the case of municipalities not having a mayor, the chairman of the town board, shall appoint a board of the number designated in the question to be known as the "municipal utility board," which appointment shall be approved and confirmed by the governing body.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-10 Terms of office of three-member utility board.

9-39-10. Terms of office of three-member utility board. In the case of a three-member municipal utility board, one member shall be appointed to hold office until the first regular meeting of the governing body in the second month of May after his appointment and until his successor is appointed and qualified, one to hold office until the first regular meeting of the governing body in the fourth month of May after his appointment and until his successor is appointed and qualified, and one to hold office until the first regular meeting of the governing body in the sixth month of May after his appointment and until his successor is appointed and qualified. At the first regular meeting of the governing body in May of the year in which a member's term expires, of a three-member board, a member shall be appointed and confirmed for a term of six years.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-11 Terms of office of five-member utility board.

9-39-11. Terms of office of five-member utility board. Five-member municipal utility boards shall be appointed in such manner that one member shall be appointed to hold office until the first regular meeting of the governing body in May after his appointment and until his successor is appointed and qualified, and one to hold office for one year, one to hold office for two years, one to hold office for three years, and one to hold office for four years after the first regular meeting of the governing body in May after his appointment and until his successor is appointed and qualified and at the first regular meeting of the governing body in May of each year one member shall be appointed for a term of five years to succeed the retiring member.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-12 Vacancies on utility board--Qualifications of members.

9-39-12. Vacancies on utility board--Qualifications of members. All vacancies occurring on the municipal utility board during the term of the office shall be filled for the unexpired term in the manner original appointments are made. Each board member shall be a resident and freeholder of the municipality.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-13 Bond required of utility board members--Payment of premium.

9-39-13. Bond required of utility board members--Payment of premium. Each municipal utility board member shall execute and furnish to the municipality an official bond in the sum of twenty-five hundred dollars to be approved by the mayor or chairman of the town board and filed with the city auditor or town clerk with the premium on said bond to be paid by the municipality from the fund of the utility or utilities being controlled or managed or to be controlled and managed by such municipal utility board.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-14 Removal of utility board members from office.

9-39-14. Removal of utility board members from office. The members of the municipal utility board shall be removable during their respective terms of office only under the provisions of chapter 3-17.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-15 Salary of utility board members.

9-39-15. Salary of utility board members. No member of the municipal utility board shall receive a salary except as same may be fixed by the governing body of the municipality.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-16 Rules for utility board proceedings--Monthly meetings.

9-39-16. Rules for utility board proceedings--Monthly meetings. The municipal utility board shall adopt rules for its own proceedings which shall provide among other things for at least one regular meeting by such board each month.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (2).



§ 9-39-17 President and secretary of utility board--Salary of secretary.

9-39-17. President and secretary of utility board--Salary of secretary. The municipal utility board shall annually at its meeting in May choose a president from among its own members. It shall also appoint a secretary for an indefinite term. The secretary need not be a member of the municipal utility board and may be the city auditor or town clerk. The secretary shall receive a salary to be fixed by the municipal utility board to be paid from funds under its control.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (2).



§ 9-39-18 Time of assumption of control by utility board.

9-39-18. Time of assumption of control by utility board. The municipal utility board shall assume the management and control of the utility designated in the question upon which the vote was had at the time of the first regular meeting of the governing body of the municipality following such special election.

Source: SL 1955, ch 221, § 3; SDC Supp 1960, § 45.3903 (1).



§ 9-39-19 Extension, improvement, and operation of utility--Contracts.

9-39-19. Extension, improvement, and operation of utility--Contracts. The municipal utility board shall have power to extend, modify, or rebuild any public utility under its management and control, and to do anything such board deems necessary for the proper and efficient operation of such utility. Said board may enter necessary contracts for these purposes.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (1).



§ 9-39-20 Law applicable to utility board contracts.

9-39-20. Law applicable to utility board contracts. The provisions of chapter 5-18A relating to advertisement for bids and §§ 6-1-1 to 6-1-4, inclusive, relative to participation in contracts by members of the governing body, apply to contracts of and members of municipal utility boards.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (1); SL 2011, ch 2, § 115.



§ 9-39-21 Employment of personnel by utility board--Inclusion in civil service system.

9-39-21. Employment of personnel by utility board--Inclusion in civil service system. The municipal utility board shall have the power to employ all necessary help for the management and operation of the utility or utilities under its control and management, prescribe duties of officers and employees and fix their compensation. The governing body of the municipality shall retain the power to determine whether utility employees shall be included in the municipality's civil service system.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (2).



§ 9-39-21.1 Appointment of municipal industrial development director.

9-39-21.1. Appointment of municipal industrial development director. The municipal utility board shall have power to appoint a municipal industrial development director, to fix his compensation to be paid from funds under the control of such board, and under its control and management, and prescribe the duties of such officer.

Source: SDC Supp 1960, § 45.3904 as added by SL 1969, ch 186.



§ 9-39-22 Purchase of supplies by utility board--Wholesale purchase of utility service.

9-39-22. Purchase of supplies by utility board--Wholesale purchase of utility service. The municipal utility board shall have power to buy all fuel and supplies and where the utility is engaged in distribution it may purchase wholesale electric energy, steam heat, gas, or water as the case may be for municipal distribution.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (3).



§ 9-39-23 Rates, fees, charges, and assessments fixed by utility board--Rules and regulations.

9-39-23. Rates, fees, charges, and assessments fixed by utility board--Rules and regulations. The municipal utility board has all of the powers granted to a governing body in this title to fix reasonable rates, fees, and charges, and to make special assessments for improvements as provided in chapter 9-43. The board may adopt, by resolution, reasonable rules and regulations for utility services supplied by the municipally owned public utilities under its control and management within the limits permitted by the statutes of this state.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (4); SL 1980, ch 70, § 1; SL 2012, ch 57, § 77.



§ 9-39-24 Agreements between utility board and governing body--Services furnished tomunicipality--Surplus funds.

9-39-24. Agreements between utility board and governing body--Services furnished to municipality--Surplus funds. The municipal utility board shall have power to enter into all necessary working agreements with the officials and governing body of the municipality and such agreements may contemplate arrangements for furnishing utility services to the municipality by such board, compensation for use by either the municipal utility board or the municipality of buildings, equipment, and personnel under the control of the other and transfers of surplus funds in the control of the municipal utility board to the general fund of the municipality.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (5).



§ 9-39-25 Utility board powers limited by municipal powers.

9-39-25. Utility board powers limited by municipal powers. Nothing in §§ 9-39-19 to 9-39-24, inclusive, is to be construed as vesting any power or powers in any such municipal utilities board or in any municipality beyond the powers now vested in municipal corporations relative to the management and control of utilities.

Source: SL 1955, ch 221, § 4; SDC Supp 1960, § 45.3904 (6).



§ 9-39-26 Separate fund for utility receipts and disbursements--Separate accounts for eachutility.

9-39-26. Separate fund for utility receipts and disbursements--Separate accounts for each utility. A separate fund shall be established in the municipal treasury. Into this fund shall be paid all receipts from the utility operations under the control of the municipal utility board and from it shall be paid all disbursements attributable to the utility operations under the control of the utility board. The utility board shall maintain separate accounts for each utility in such a manner that the accounting records will show proper classification of the revenues and expenditures and the true operating results for each utility.

Source: SL 1955, ch 221, § 5; SDC Supp 1960, § 45.3905 (1); SL 1961, ch 253.



§ 9-39-27 Audit and allowance of claims against public utilities fund.

9-39-27. Audit and allowance of claims against public utilities fund. The municipal utility board shall in the same manner and to the same extent as the governing board under chapter 9-23 audit claims to be paid from the public utilities fund under the control of said board, which claims arise by reason of the operation of utilities under the management and control of said board. As to such claims the municipal utility board shall assume the duties of the governing body under said chapter 9-23.

Source: SL 1955, ch 221, § 5; SDC Supp 1960, § 45.3905 (2); SL 1961, ch 253.



§ 9-39-28 Warrants on municipal treasurer for disbursements from utilities fund.

9-39-28. Warrants on municipal treasurer for disbursements from utilities fund. The city auditor or town clerk shall draw his warrant upon the municipal treasurer and countersign all warrants for the proper amount allowed pursuant to orders or resolutions of the municipal utility board. The president of the utility board shall countersign all warrants in lieu of the mayor and the warrants will then be presented to the municipal treasurer for countersignature and the warrant shall be paid by such municipal treasurer as provided by § 9-23-7.

Source: SL 1955, ch 221, § 5; SDC Supp 1960, § 45.3905 (2); SL 1961, ch 253.



§ 9-39-29 Fiscal reports by utility board to governing body.

9-39-29. Fiscal reports by utility board to governing body. The municipal utility board shall, immediately after the close of each fiscal year and as often additionally as may be required by the municipal governing body upon thirty days' written notice to the secretary of the board, file with the city auditor or town clerk, a detailed written report of all money and moneys received and disbursed by said board for said fiscal year, in the case of an annual report, and since such last report was given in the case of any other report required by the governing body.

Source: SL 1955, ch 221, § 6; SDC Supp 1960, § 45.3906.



§ 9-39-30 Municipal power to abolish utility board or terminate authority over utility.

9-39-30. Municipal power to abolish utility board or terminate authority over utility. Any municipality may, by vote of its voters, as hereinafter provided, determine whether its municipal utility board shall be abolished, or whether its authority over any particular utility shall be terminated.

Source: SL 1955, ch 221, § 7; SDC Supp 1960, § 45.3907 (1).



§ 9-39-31 Petition to abolish utility board or terminate authority.

9-39-31. Petition to abolish utility board or terminate authority. As to any question referred to in § 9-39-30, fifteen percent of the registered voters residing in a municipality, based upon the total number of registered voters at the last preceding general election, may petition for a special election to determine such question.

Source: SL 1955, ch 221, § 7; SDC Supp 1960, § 45.3907 (2); SL 1987, ch 67, § 19.



§ 9-39-32 Form of question on election to abolish utility board or terminate authority.

9-39-32. Form of question on election to abolish utility board or terminate authority. The form of submitting questions to be voted upon at such special election shall be:

On the question of whether the municipal utility board shall be abolished--"Shall the municipal utility board be abolished?"

On the question of whether the authority of the municipal utility board over any particular utility shall be terminated--"Shall the authority of the municipal utility board over ____ (naming the utility) be terminated?"

Source: SL 1955, ch 221, § 7; SDC Supp 1960, § 45.3907 (2).



§ 9-39-33 Time of change in utility management after approval by voters.

9-39-33. Time of change in utility management after approval by voters. If a majority of the votes cast on such question is in the affirmative, the change in utility management and control indicated thereby shall take place at the first regular meeting of the governing body following such special election.

Source: SL 1955, ch 221, § 7; SDC Supp 1960, § 45.3907 (2).



§ 9-39-34 Control by governing body after utility board abolished or authority terminated.

9-39-34. Control by governing body after utility board abolished or authority terminated. When at such election on the questions specified in § 9-39-32 the majority vote is in the affirmative, from the time of the next regular meeting of the governing body thereafter, the utility or utilities affected shall be subject to the authority and control of the governing body of the municipality in the same manner as if they had never been under the authority of such municipal utility board.

Source: SL 1955, ch 221, § 8; SDC Supp 1960, § 45.3908.



§ 9-39-35 Waiting period after election on powers of utility board.

9-39-35. Waiting period after election on powers of utility board. The question of whether to establish a municipal utility board, or of abolishing same, or of terminating its authority as to any municipal utility, having been submitted to a vote of the electorate, shall not be resubmitted within a period of three years thereafter.

Source: SL 1955, ch 221, § 9; SDC Supp 1960, § 45.3909.



§ 9-39-36 Municipal power to sell, lease, or grant operating contract for utility.

9-39-36. Municipal power to sell, lease, or grant operating contract for utility. Every municipality shall have power to sell, convey, and dispose of the plant or equipment of any public utility owned by the municipality and to contract for the leasing or operation of such plant, equipment, or utility by others, and to grant to the lessee or operator under such a contract the right to purchase such plant, equipment, or utility upon such terms and conditions as may be expressed in the contract, after authorization as provided by this title.

Source: SL 1917, ch 314; RC 1919, § 6169 (19); SL 1925, ch 242; SL 1929, ch 201; SL 1931, ch 195; SDC 1939, § 45.0201 (76).



§ 9-39-37 Petition for sale, lease, or operating contract for utility--Number of signers required.

9-39-37. Petition for sale, lease, or operating contract for utility--Number of signers required. Before any sale, conveyance, lease, or operating contract is made of any plant or equipment of any public utility owned by the municipality, there is filed with the municipal finance officer a petition signed by at least fifteen percent of the registered voters of the municipality, based upon the total number of registered voters at the last preceding general election, requesting that the proposition be submitted to the voters at a regular or special election, which petition shall be filed at least ten days preceding the date set for such regular or special election.

Source: SL 1917, ch 314; RC 1919, § 6169 (19); SL 1925, ch 242; SL 1929, ch 201; SL 1931, ch 195; SDC 1939, § 45.1305; SL 1976, ch 84, § 2; SL 1987, ch 67, § 18.



§ 9-39-38 Election on sale, lease or operating contract for utility--Percentage of favorable votesrequired.

9-39-38. Election on sale, lease or operating contract for utility--Percentage of favorable votes required. Upon the filing of such petition it shall be the duty of the auditor or clerk to submit such proposition upon a separate ballot to the voters of the municipality at a regular or special election as prayed for in such petition.

If sixty percent of the voters of such municipality voting thereon shall vote in favor of such proposition, a sale, conveyance, lease, or contract for the operation of such plant, equipment, or public utility shall be deemed authorized.

Source: SL 1917, ch 314; RC 1919, § 6169 (19); SL 1925, ch 242; SL 1929, ch 201; SL 1931, ch 195; SDC 1939, § 45.1305.



§ 9-39-39 Election requirement inapplicable to jointly owned facilities contracts.

9-39-39. Election requirement inapplicable to jointly owned facilities contracts. The provisions of §§ 9-39-37 and 9-39-38 shall not apply to contracts entered into by a municipality with others for the construction, operation, or maintenance of jointly owned electric generation or transmission facilities.

Source: SDCL, § 9-39-37 as added by SL 1976, ch 84, § 2.






Chapter 40 - Utility Facilities And Revenue Bonds

§ 9-40-1 Municipal power to acquire and operate utility systems--Types of servicesprovided--Limits of service area.

9-40-1. Municipal power to acquire and operate utility systems--Types of services provided--Limits of service area. Any municipality may purchase, construct, or otherwise acquire, establish, equip, maintain, operate, extend, or improve any system or part of system for the purpose of providing electric, gas, or other light, heat, and power for municipal, industrial, and domestic purposes; or any system or part of system of waterworks for the purpose of providing water and water supply for municipal, industrial, and domestic purposes; or any system or part of system for the collection, treatment, and disposal of sewage and other domestic, commercial, and industrial wastes; or any system for the control of floods and drainage; or any combination of such light, heat and power, waterworks, sewerage, or flood and drainage control systems, together with extensions, additions, and necessary appurtenances. The systems shall supply the municipality or any specified portion of the municipality or adjacent territory within ten miles of its corporate limits and the inhabitants thereof with electricity, gas, light, heat, power, water supply, sewerage, and flood and drainage control service. A drainage basin utility district established pursuant to chapter 46A-10B may operate within or without its boundaries.

Source: SL 1931, ch 194, § 1; SDC 1939, § 45.2401; SL 1947, ch 211, § 1; SL 1949, ch 191, § 1; SL 1957, ch 251; SL 1989, ch 388, § 16.



§ 9-40-2 Systems defined as utilities.

9-40-2. Systems defined as utilities. The term "utility" as used in this chapter means any system or part of system as referred to in § 9-40-1, and any extensions, additions, improvements, or appurtenances to any such system or combination of systems; or a drainage basin utility district established pursuant to chapter 46A-10B.

Source: SL 1931, ch 194, § 1; SDC 1939, § 45.2401; SL 1947, ch 211, § 1; SL 1949, ch 191, § 1; SL 1957, ch 251; SL 1989, ch 388, § 17.



§ 9-40-3 Combining of systems and services into single utility system.

9-40-3. Combining of systems and services into single utility system. Any combined system furnishing light, heat, power, water supply, and sewerage service, or any of such services may be hereafter acquired, established, equipped, maintained, operated, extended, or improved as a single utility under the provisions of this chapter, and any two or more systems owned and operated by a municipality may be combined for such purposes, or additional services of the types mentioned in § 9-40-1 may be added to those furnished by any utility system owned and operated by the municipality; provided, that the nature of such combined system shall be set forth and the necessity for such combination determined in and by the ordinance required by the provisions of § 9-40-5.

Source: SDC 1939, § 45.2401 as added by SL 1949, ch 191, § 1; SL 1957, ch 251.



§ 9-40-4 Utility facilities outside municipal limits.

9-40-4. Utility facilities outside municipal limits. Every municipality may procure a supply of water, electricity, or gas and may dispose of sewage outside its corporate limits, and for such purposes may construct, operate, and maintain outside its corporate limits, as a part of any such system, dams, reservoirs, intakes, spillways, conduits, or other devices to gather and store surface, flood, or other waters, pipelines, poles, wires, and cables for the transmission of water, electric current, and gas, and sewer mains, outlets, and treatment and disposal plants.

Source: SDC 1939, § 45.2401 as added by SL 1957, ch 251.



§ 9-40-4.1 Water pollution prevention contracts.

9-40-4.1. Water pollution prevention contracts. Every municipality shall have the further right, power, and authority to accept contributions or other aid from commercial, industrial, or other establishments for the purpose of aiding in the prevention or abatement of water pollution, and in furtherance of such purpose to enter into contracts and agreements, either long term or short term, with any such establishment covering the collection, treatment, or disposal by the municipality of sewage and other wastes from any establishment, the financing, construction, operation, and maintenance of facilities therefor, the charges or compensation to be paid by such establishment, the use and operation by any municipality of sewage collection, treatment, or disposal facilities owned by any such establishment, and the coordination of the sewage collection, treatment, or disposal facilities of the municipality with the sewage collection, treatment, or disposal facilities of any such establishment.

Source: SL 1975, ch 92, § 1; SL 1992, ch 60, § 2.



§ 9-40-4.2 Financial aid for sewerage and water facility systems--Federal contracts.

9-40-4.2. Financial aid for sewerage and water facility systems--Federal contracts. Every municipality may accept grants or contributions and obtain loans from the United States of America, or any agency or instrumentality thereof presently or hereafter constituted, for the purpose of aiding in financing the cost of planning, construction, equipping, acquiring, extending, and improving facilities for the collection, treatment, or disposal of sewage and other domestic, commercial, and industrial wastes, or for supplying water for municipal, industrial, and domestic use, or for any combination of sewerage and water facilities, and may enter into contracts with the United States of America or any of its agencies or instrumentalities respecting any such grants, contributions, or loans.

Source: SL 1975, ch 92, § 2; SL 1992, ch 60, § 2.



§ 9-40-4.3 Contracts and creation of body for operation of sewerage and water facilitysystems.

9-40-4.3. Contracts and creation of body for operation of sewerage and water facility systems. Every municipality shall have the right, power, and authority to contract with municipalities or governmental agencies within or outside the state and take all action necessary for the creation or appointment of a board, commission, authority, or such other body as the governing body of the municipality may deem proper to plan, finance, construct, equip, supervise, operate, maintain, extend, and improve any such system or systems and may prescribe the powers and duties and fix the compensation of the members thereof.

Source: SL 1975, ch 92, § 3; SL 1992, ch 60, § 2.



§ 9-40-5 Bond issue for erection or acquisition of utility--Credit of municipality notused--Authorization--Issuance--Sale.

9-40-5. Bond issue for erection or acquisition of utility--Credit of municipality not used--Authorization--Issuance--Sale. For the purpose of defraying the cost of erecting, acquiring, and establishing the utility, any municipality may borrow money and issue negotiable bonds, without pledging or using the credit of the municipality. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B.

Source: SL 1931, ch 194, § 2; SDC 1939, § 45.2402; SL 1949, ch 191, § 2; SL 1982, ch 75, § 6; SL 1984, ch 43, § 76.



§ 9-40-6 Revenue bond issue for extension or improvement of utility.

9-40-6. Revenue bond issue for extension or improvement of utility. For the purpose of defraying the cost of extensions, additions, and improvements to any utility previously owned and operated by the municipality, every municipality may borrow money and issue negotiable bonds, without pledging or using its credit, in the same manner as provided in § 9-40-5 for the establishment of any such utility.

Source: SDC 1939, § 45.2402 as added by SL 1949, ch 191, § 2.



§ 9-40-7 Additional revenue bonds authorized when original issue insufficient--Priorityof issues.

9-40-7. Additional revenue bonds authorized when original issue insufficient--Priority of issues. If the governing body finds that the bonds authorized by ordinance or resolution will be insufficient to accomplish the purpose desired, additional bonds may be authorized, issued, and disposed of under the procedure provided in §§ 9-40-8 and 9-40-9, but the additional issues shall be junior to all prior issues, unless provision has been made in the contract and covenants of the first or second class municipality with the holders of the original bonds for the issuance of the additional bonds on a parity therewith.

Source: SL 1931, ch 194, § 14; SDC 1939, § 45.2414; SL 1949, ch 191, § 6; SL 1984, ch 43, § 77; SL 1992, ch 60, § 2.



§ 9-40-8 Provision for additional bond issues of equal standing.

9-40-8. Provision for additional bond issues of equal standing. Any municipality may at the time of the issuance of revenue bonds for acquisition, extensions, or improvements of any utility provide for additional bonds of the same issue for extensions, additions, and permanent improvements, to be negotiated from time to time as may be necessary to defray the cost of such extensions, additions, and improvements. Such bonds when so issued and negotiated shall have equal standing with the other bonds of the same issue.

Source: SL 1931, ch 194, § 15; SDC 1939, § 45.2415; SL 1949, ch 191, § 7.



§ 9-40-9 Provision for extension or improvement of utility by additional bond issue--Junior to prior issues.

9-40-9. Provision for extension or improvement of utility by additional bond issue--Junior to prior issues. In like manner such municipality acquiring or improving any utility under the provisions hereof may provide for additions to and extensions or improvements of such utility by an additional issue or issues of bonds in the manner and form provided in this chapter; but such additional issue or issues of bonds shall be junior to all prior issues as provided in § 9-40-7, unless provision shall have been made in the contract and covenants of the first or second class municipality with the holders of the prior bonds for the issuance of such additional bonds on a parity therewith.

Source: SL 1931, ch 194, § 16; SDC 1939, § 45.2415; SL 1949, ch 191, § 7; SL 1992, ch 60, § 2.



§ 9-40-10 Resolution or ordinance to refer to chapter--Purchase price for utility to bespecified.

9-40-10. Resolution or ordinance to refer to chapter--Purchase price for utility to be specified. The resolution or ordinance shall provide that the proposed utility or the proposed extensions, additions, and improvements thereto, are to be acquired pursuant to the provisions of this chapter. It shall further describe or specify the agreed price for the purchase or acquisition of the utility, if the price has been agreed to between the owner or owners thereof and the governing body.

Source: SL 1931, ch 194, § 2; SDC 1939, § 45.2402; SL 1949, ch 191, § 2; SL 1984, ch 43, § 78.



§ 9-40-11 Ordinance provisions for utility operation and security of bondholders.

9-40-11. Ordinance provisions for utility operation and security of bondholders. A municipality acquiring, adding to, improving, or extending any utility under the provisions of this chapter may provide by ordinance or resolution duly adopted by its governing body any such lawful provisions and stipulations for the proper operation and maintenance thereof, the administration of the income and revenues, and for the security of the bondholders as the governing body may deem necessary.

Source: SL 1931, ch 194, § 17; SDC 1939, § 45.2416; SL 1949, ch 191, § 8.



§ 9-40-12 to 9-40-14. Repealed.

9-40-12 to 9-40-14. Repealed by SL 1984, ch 43, § 131.



§ 9-40-15 Bonds payable from revenue--Circumstances not requiring election.

9-40-15. Bonds payable from revenue--Circumstances not requiring election. Bonds issued pursuant to this chapter shall be payable solely from the revenue or income derived from the operation of such utility constructed or otherwise acquired or extended or improved hereunder. The municipality may, in the resolution or ordinance authorizing the bonds, provide that all or any portion of the revenue or income from the utility to be constructed, or otherwise acquired, extended, or improved hereunder, or any part thereof, be segregated from the other revenue or income of the utility, and that only the segregated portion of the revenue or income so segregated be used for the payment of such bonds. The municipality may for this purpose establish a special charge or surcharge for the services of the facilities financed by the bonds. If the bonds are made payable solely from such segregated revenue or income, or if the bonds are issued in connection with a financing agreement described in § 46A-1-49, then no election is required to authorize the issuance of the bonds, unless required by S.D. Const., Art. XIII, § 4.

Source: SL 1931, ch 194, § 5; SDC 1939, § 45.2405; SL 1989, ch 77; SL 1990, ch 65.



§ 9-40-15.1 Collection of charges for sewerage, water services, and drainage basin utilitydistricts--Amount and basis of charges--Surcharge on water bills.

9-40-15.1. Collection of charges for sewerage, water services, and drainage basin utility districts--Amount and basis of charges--Surcharge on water bills. The governing body of each municipality issuing bonds under this chapter shall establish and collect equitable rates, charges, or rentals for all services and benefits furnished by such sewerage and water facility system or systems or drainage basin utility districts. The rates, charges, or rentals shall be sufficient to produce net revenues adequate to pay the principal of and interest on the bonds issued hereunder as such principal and interest become due, and to create and maintain reasonable reserves therefor. The charges may include a reasonable minimum amount for standby or ready-to-serve benefits and may be based on any factors reasonably related to the character, quantity, and quality of the service or benefits furnished. Rates and charges for sewerage improvements may, but need not, be established as a surcharge on water bills to the extent that the governing body shall determine either that water consumed is a fair measure of sewage produced or that the sewerage improvement prevents pollution of the water supply.

Source: SL 1975, ch 92, § 4; SL 1989, ch 388, § 18.



§ 9-40-16 Pledge of revenue to separate fund--Separate account for bond payments andreserve--Depreciation account and operational costs.

9-40-16. Pledge of revenue to separate fund--Separate account for bond payments and reserve--Depreciation account and operational costs. At or before the issuance of such revenue bonds the governing body by ordinance or resolution shall set aside, appropriate, and pledge the income and revenues of such utility, or such specified portion thereof as shall be determined by the governing body, into a separate and special fund or funds to be used and applied in payment of the cost thereof and in the maintenance, operation, repair, and depreciation thereof. Said ordinance or resolution shall provide that so much of the revenues from said utility as shall be necessary shall be set apart in a separate account and applied to the payment of the principal and interest of such revenue bonds and the accumulation of such reserve therefor as may be determined by the governing body to be necessary, and shall fix and determine as near as may be the monthly or annual proportion or amount of such income and revenues which is to be set aside as a proper and adequate depreciation account, and the balance shall be set aside and applied to the extent necessary for the reasonable and proper operation and maintenance thereof.

Source: SL 1931, ch 194, § 9; SDC 1939, § 45.2409; SL 1949, ch 191, § 4.



§ 9-40-17 Revenue pledged to payment of extension and improvement bonds--Priorpledge for original bond issue.

9-40-17. Revenue pledged to payment of extension and improvement bonds--Prior pledge for original bond issue. If revenue bonds were issued pursuant to this chapter to make extensions, additions, or improvements to a utility previously owned by the municipality, then only the net income or revenues from such utility as so extended, added to, or improved can be pledged to the payment of such revenue bonds. The net income from the utility as extended, added to, or improved in such case shall be the excess of revenues or income remaining from time to time after first paying all reasonable and current expenses of maintenance, repairs, replacements, and operation including the interest on any general obligation bonds authorized to construct or acquire or improve such original utility and including the necessary debt service funds required to be provided for the retirement of said bond issues, and including the interest and debt service funds required annually to be paid or set aside on any refunding bonds issued to refund such general bonds issued for the original construction or acquisition or improvement of said utility, so extended, added to, or improved.

Source: SL 1931, ch 194, § 9; SDC 1939, § 45.2409; SL 1949, ch 191, § 4.



§ 9-40-18 Taxing power not used for payment of revenue bonds--Restriction on use ofother municipal funds.

9-40-18. Taxing power not used for payment of revenue bonds--Restriction on use of other municipal funds. The taxing powers of such municipality shall never be used for the payment of either the principal of or interest on revenue bonds issued pursuant to this chapter or any part thereof.

No other funds or revenues or property of said municipality shall ever be used to pay such bonds or interest thereon except as may be otherwise provided by law.

Source: SL 1931, ch 194, § 5; SDC 1939, § 45.2405.



§ 9-40-19 Chapter and resolution or ordinance incorporated in terms of bonds.

9-40-19. Chapter and resolution or ordinance incorporated in terms of bonds. Revenue bonds issued pursuant to this chapter shall refer expressly to the resolution or ordinance, this chapter and any acts amendatory thereto and shall state that they are subject to all of the provisions and limitations thereof, and thereby all provisions and limitations of the resolution or ordinance and of this chapter and amendments thereto shall become a part of the bonds the same as if set forth at length.

Source: SL 1931, ch 194, § 5; SDC 1939, § 45.2405; SL 1984, ch 43, § 79.



§ 9-40-20 Repealed.

9-40-20. Repealed by SL 1984, ch 43, § 131.



§ 9-40-21 Separate or combined acquisition of utilities--Purchase price.

9-40-21. Separate or combined acquisition of utilities--Purchase price. One or more such utilities owned by one or more persons may be acquired hereunder separately as a single enterprise or otherwise, and the governing board may agree with the owner or owners as to the value thereof and purchase the same at such agreed price or value.

Source: SL 1931, ch 194, § 3; SDC 1939, § 45.2403.



§ 9-40-22 Payment of purchase price by issuance of bonds.

9-40-22. Payment of purchase price by issuance of bonds. Any contract for the purchase, construction, or acquisition of a utility may provide that payment therefor shall be made in revenue bonds issued pursuant to this chapter.

Source: SL 1931, ch 194, § 5; SDC 1939, § 45.2405; SL 1982, ch 75, § 8; SL 1984, ch 43, § 80.



§ 9-40-23 Bonds set apart for payment of underlying debt--Income set aside for debtretirement.

9-40-23. Bonds set apart for payment of underlying debt--Income set aside for debt retirement. The governing body may also set apart bonds hereunder authorized equal to the amount of any lien, secured debt, or charge then subsisting against any utility at the time of the purchase or acquisition of such utility pursuant to this chapter, and shall set aside for interest and debt service funds from the balance of the income and revenues of such utility, remaining after setting aside the necessary amount or funds for the payment of principal of and interest on the revenue bonds, a sum sufficient to comply with the requirements of the instrument or contract creating the underlying lien, debt, or charge; or, if such instrument or contract does not make any provision therefor, said governing body shall fix and determine the amount which shall be set aside into said interest and debt service funds for interest and principal payments on said underlying lien, debt, or charge at the maturity thereof. Any surplus after satisfying the underlying lien, debt, or charge may be transferred to the fund for the redemption of the principal and interest of bonds issued hereunder.

Source: SL 1931, ch 194, § 18; SDC 1939, § 45.2417; SL 1949, ch 191, § 9.



§ 9-40-24 Exchange of bonds for underlying debt--Application of proceeds to debt.

9-40-24. Exchange of bonds for underlying debt--Application of proceeds to debt. Bonds may be issued and negotiated subject to this chapter, in exchange for or in satisfaction of an underlying lien, debt, or charge on the utility, and the proceeds applied in payment of the same at or before maturity of the underlying lien or debt.

Source: SL 1931, ch 194, § 18; SDC 1939, § 45.2417; SL 1949, ch 191, § 9; SL 1984, ch 43, § 81.



§ 9-40-25 Bondholders' statutory mortgage on utility--Disposition of utility prohibiteduntil bonds retired.

9-40-25. Bondholders' statutory mortgage on utility--Disposition of utility prohibited until bonds retired. There shall be a statutory mortgage lien upon such utility and the extensions, additions, and improvements thereto acquired pursuant to this chapter, in favor of and for the equal benefit of the lawful holders of bonds issued pursuant to this chapter and interest coupons and each of them, but no such lien shall attach to or become a charge upon or against any property or utility or any part thereof previously owned by such municipality by whatever means or funds acquired. Until all such bonds are fully paid with interest, the municipality shall not sell or otherwise dispose of said utility and shall not establish, authorize, or grant a franchise for the operation of any other utility for supplying like products or services in competition therewith.

Source: SL 1931, ch 194, § 6; SDC 1939, § 45.2406; SL 1949, ch 191, § 3.



§ 9-40-26 Statutory lien continued until bonds paid.

9-40-26. Statutory lien continued until bonds paid. Any such utility shall remain subject to the statutory lien described in § 9-40-25, subject always, however, to the limitations specified in said section, until the payment in full of the principal and interest of such bonds.

Source: SL 1931, ch 194, § 7; SDC 1939, § 45.2407.



§ 9-40-27 Enforcement by bondholders of statutory mortgage and requirements ofchapter.

9-40-27. Enforcement by bondholders of statutory mortgage and requirements of chapter. Any holder of bonds issued pursuant to this chapter or of any of the coupons may by proper proceeding protect and enforce the statutory mortgage lien conferred by § 9-40-25 and may enforce and compel performance of all duties required by this chapter, including the making and collecting of sufficient rates, the segregation of the income and revenue, and the proper application thereof.

Source: SL 1931, ch 194, § 7; SDC 1939, § 45.2407.



§ 9-40-28 Rates to cover bond retirement and operational costs.

9-40-28. Rates to cover bond retirement and operational costs. The rates to be charged for the service from such utility shall be sufficient to provide for the payment of interest upon all bonds and to create a debt service fund to pay the principal thereof as and when the same becomes due, and to provide for the operation and maintenance and repairs thereof and depreciation, and shall be revised from time to time so as to produce these amounts.

Source: SL 1931, ch 194, § 9; SDC 1939, § 45.2409; SL 1949, ch 191, § 4.



§ 9-40-29 Municipality to pay for services rendered by utility.

9-40-29. Municipality to pay for services rendered by utility. The reasonable cost and value of any service rendered to such municipality by such utility subject to revenue bonds issued pursuant to this chapter shall be charged against the municipality and shall be paid for monthly as the service accrues from the current funds applicable to the payment thereof, or from proceeds of taxes which such municipality is hereby authorized and required to levy in an amount sufficient for that purpose. Such funds paid for service shall be accounted for in the same manner as other revenues of such utility.

Source: SL 1931, ch 194, § 12; SDC 1939, § 45.2412.



§ 9-40-30 Surplus transferred to depreciation account.

9-40-30. Surplus transferred to depreciation account. If any surplus shall be accumulated at any time in the operation and maintenance fund, in excess of a reasonable reserve for current and anticipated expenses of operation and maintenance and in excess of the amount currently required to be set aside for the payment of any outstanding revenue bonds and interest thereon and for the accumulation of a reserve securing such bond and interest payments, in accordance with the ordinances or resolutions authorizing said bonds, any such surplus or any part thereof may be transferred at any time by the governing body to the depreciation account to be used for any improvements, extensions, or additions to such utility as provided in § 9-40-31, or for the redemption of any bonds which constitute a lien upon the earnings of the utility, as and when the same become redeemable by their terms.

Source: SL 1931, ch 194, § 10; SDC 1939, § 45.2410; SL 1949, ch 191, § 5; SL 1953, ch 265.



§ 9-40-31 Expenditures from depreciation account--Investment of accumulations.

9-40-31. Expenditures from depreciation account--Investment of accumulations. The funds accumulating to the depreciation account shall be expended in balancing depreciation in such utility, or in making any constructions, extensions, or additions thereto. Any such accumulations may be invested as the governing body may designate, to the same extent and in the same manner as any other funds of the municipality may be invested as otherwise provided by law; and if invested, the income from such investment shall be carried into the depreciation account.

Source: SL 1931, ch 194, § 11; SDC 1939, § 45.2411.



§ 9-40-32 Surplus applied to other municipal or public purposes.

9-40-32. Surplus applied to other municipal or public purposes. If any surplus, as defined in § 9-40-30, remains in the operation and maintenance fund upon the expiration of any fiscal year, and the governing body determines that such surplus is not needed for the maintenance of the depreciation account, said surplus may be transferred to any other fund of the municipality in accordance with the provisions of § 9-21-26.1, and may be used for any proper municipal purpose as directed by the governing body, or may be transferred to a public school district as provided in § 9-21-28, or a hospital corporation as provided in chapter 34-9; provided that all such surplus funds on hand at any time prior to such transfer shall be available and shall be used to such extent as may be required for the payment of principal and interest on any outstanding revenue bonds, if other net revenues of the utility are insufficient for such purpose, and no such transfer shall at any time be made in contravention of any covenant of the municipality contained in the ordinances of resolutions authorizing said bonds.

Source: SDC 1939, § 45.2410 as added by SL 1953, ch 265.



§ 9-40-33 Receivership on default or mismanagement--Powers of receiver.

9-40-33. Receivership on default or mismanagement--Powers of receiver. If there be any default in the payment of the principal or interest of any bonds issued pursuant to this chapter, or in any other condition thereof materially affecting the rights of any bondholder, and such default shall continue for a period of not less than three months, or if said utility affected by said bonds or subject to the payment thereof be mismanaged by the municipal authorities in charge thereof, or if the revenues from such utility be dissipated, wasted, or be diverted from their proper application to the payment of said bonds and to the operation, maintenance, and upkeep of said utility, then any court having jurisdiction of the action, in a proper suit commenced by either a resident taxpayer of said municipality whose rights may have been or may be affected, injured, or lost thereby, or commenced by any bondholder similarly affected by any such default, may appoint a receiver to operate and administer such utility subject to the payment thereof or subject to the lien declared in § 9-40-25, with power on the part of such receiver to charge and collect rates reasonably sufficient to provide for the payment of any bonds or obligations subsisting against such utility, and for the payment of the maintenance and operating expenses, including the expenses of administration, and to apply the net income and revenue in conformity with this chapter and the ordinance referred to therein.

Source: SL 1931, ch 194, § 8; SDC 1939, § 45.2408.



§ 9-40-34 Judicial approval of rates charged during receivership--Criteria forestablishment of rates.

9-40-34. Judicial approval of rates charged during receivership--Criteria for establishment of rates. The court appointing the receiver authorized by § 9-40-33 shall first approve such rates and in doing so the receiver and the court shall take into consideration the capital cost of such utility and the expenses reasonably required to operate and maintain the utility as well as any schedule of rates previously adopted by such municipality or fixed by a valid contract between the first or second class municipality and any third persons.

Source: SL 1931, ch 194, § 8; SDC 1939, § 45.2408; SL 1992, ch 60, § 2.



§ 9-40-35 Termination of receivership and restoration of municipal control.

9-40-35. Termination of receivership and restoration of municipal control. When and if the default described in § 9-40-33 be made good through the operation of such utility by such receiver, then such utility and the operation and control thereof shall be restored to the proper municipal authorities by court order.

Source: SL 1931, ch 194, § 8; SDC 1939, § 45.2408.



§ 9-40-36 Repealed.

9-40-36. Repealed by SL 1984, ch 43, § 131.



§ 9-40-37 Sale and lease-back arrangements for waterworks and waste disposal facilities.

9-40-37. Sale and lease-back arrangements for waterworks and waste disposal facilities. The governing body of a municipality may by ordinance exercise all the powers conferred on the South Dakota Building Authority and the Governor pursuant to §§ 5-12-15, 5-12-19 and 5-12-42 to 5-12-45, inclusive, with respect to the acquisition, lease, sale, and leaseback of land, improvements and equipment comprising all or a portion of a system or part of system of waterworks for the purpose of providing water and water supply for municipal, industrial, and domestic purposes, and any system or part of system for the collection, treatment, and disposal of sewage and other domestic, commercial, and industrial wastes, together with extensions, additions, and necessary appurtenances all as provided in this chapter. However, the proceeds of the sale of any such facilities are subject to § 6-13-8.

Source: SL 1985, ch 66, § 1; SL 1988, ch 64, §§ 8, 54; SL 1989, ch 30, § 23.



§ 9-40-38 Sale of waterworks and waste disposal facilities--Conditions.

9-40-38. Sale of waterworks and waste disposal facilities--Conditions. Subject only to the limitation hereinafter set forth, the governing body of a municipality may by ordinance authorize the sale of land, improvements and capital equipment comprising all or a portion of a system or part of system of waterworks, or sewage and waste disposal described in § 9-40-1. Any sale made pursuant to this section is subject to the following conditions:

(1) The sale price shall be not less than the greater of an amount equal to the depreciated value of the facilities sold or an amount sufficient to pay, redeem, or discharge all outstanding indebtedness of the municipality incurred with respect to the facilities sold;

(2) The sale proceeds are subject to § 6-13-8; and

(3) At the time of sale the municipality shall enter into a franchise agreement, a utility service contract, or other contract, requiring the purchaser to furnish to the municipality, its residents and users located in the area now served by the facilities sold, utility service, at such rates as are approved by the municipality or another governmental entity having rate regulating authority, if any, and on such further terms and conditions as are determined by the municipality's governing body. The municipality may enter into all other contracts considered necessary or desirable with respect to the facility being sold, including but not limited to, contracts relating to the operation, maintenance, insurance, improvements, replacement, and extension of the facilities sold or similar new facilities to be operated in conjunction therewith by the municipality or the other contracting party.
Source: SL 1985, ch 66, § 2; SL 1988, ch 64, §§ 8, 54; SL 1989, ch 30, § 24.



§ 9-40-39 Tax exemption of waterworks and waste disposal facilities.

9-40-39. Tax exemption of waterworks and waste disposal facilities. All land, improvements and capital equipment owned, leased, acquired, or operated by the municipality pursuant to a lease having a fixed term plus renewal options exceeding three years or a lease-purchase or installment purchase contract, or pursuant to an operating contract described in § 9-40-38 constitute a separate class of property which is exempt from all taxation.

Source: SL 1985, ch 66, § 3.



§ 9-40-40 Sale and lease-back powers additional--Restrictions.

9-40-40. Sale and lease-back powers additional--Restrictions. The powers conferred by §§ 9-40-37 and 9-40-38 are in addition to all other powers conferred upon the governing body of any municipality, and their exercise shall be subject only to such restrictions as may be provided by the South Dakota Constitution and are not subject to any restriction or procedural requirements prescribed by any other law.

Source: SL 1985, ch 66, § 4.



§ 9-40-41 Drainage utility fund--Fees.

9-40-41. Drainage utility fund--Fees. A governing body that establishes a flood or drainage control utility may adopt the same fee structure authorized for drainage basin utility districts in §§ 46A-10B-20, 46A-10B-21, and 46A-10B-22. Any fees collected pursuant to this section shall be placed in a special fund and may only be used to pay for new drainage improvements, maintenance of existing drainage improvements, and operation of the drainage utility. The provisions of §§ 46A-10B-24, 46A-10B-25, and 46A-10B-28 also apply to any fees collected by a municipality pursuant to this section.

Source: SL 2013, ch 39, § 2.






Chapter 41 - Municipal Telephone Systems

§ 9-41-1 Power of municipality to establish and operate telephone system--Connection andjoint operation with rural telephone system.

9-41-1. Power of municipality to establish and operate telephone system--Connection and joint operation with rural telephone system. Every first or second class municipality by itself or in conjunction with others within or without such municipality, subject to the supervision of the Public Utilities Commission as otherwise provided by law, may establish, maintain, operate, and regulate a telephone system and related services for its customers, and such power shall include, without being limited by this section, the power to contract with the owners of rural telephone lines serving the surrounding area and, under such contracts, the municipality may build and maintain telephone lines or cable to connect with the rural lines at the boundaries of the municipality and the municipality may perform the switching service for such rural telephone lines, or permit the owner of such rural lines to do the switching in the central office of the municipality on a lease basis, and, in general, facilitate telephone service between the municipality and the country, and, if such rural lines are financed in whole or in part by the United States government or an agency thereof, such contract or lease between the municipality and the owner of the rural lines may be for the duration of the loan made by the government or its agency.

Source: SL 1907, ch 88; RC 1919, § 6170 (7); SDC 1939, § 45.0202 (12); SL 1955, ch 198; SL 1984, ch 60; SL 1992, ch 60, § 2.



§ 9-41-1.1 Purchase of equipment for resale.

9-41-1.1. Purchase of equipment for resale. Notwithstanding the provisions of chapter 5-18A or any of the provisions of Title 9 regarding the sale and purchase of property, a municipality operating a telephone system pursuant to § 9-41-1 may lease and purchase equipment for resale to its customers and may contract for services relating to the lease, purchase, sale, installation, and maintenance of such property, in a manner and for a price and terms determined by the governing body. If practicable the governing body shall secure at least two competitive quotations and retain them for its files.

Source: SL 1982, ch 80; SL 2011, ch 2, § 116.



§ 9-41-2 Revenue bonds authorized--Issuance--Sale--Segregated revenue or income.

9-41-2. Revenue bonds authorized--Issuance--Sale--Segregated revenue or income. To pay the cost of the improvement, expansion, reconstruction, and operation of telephone lines or facilities, every municipality may borrow money and issue negotiable bonds, without pledging or using the credit of the municipality. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B. Bonds issued pursuant to this section may be payable solely from the revenue or income derived from the operation of the facilities that were constructed, expanded, or improved. The municipality may, in a resolution or ordinance authorizing the bonds, provide that all or any portion of the revenue or income from the facilities to be constructed, expanded, or improved, or any part thereof, shall be segregated from the other revenue or income of the facilities, and that only the segregated portion of the revenue or income shall be used for the payment of such bonds. The municipality may establish a special charge or surcharge for the services of the facilities financed by the bonds. However, the municipality shall obtain Public Utilities Commission approval before establishing a special charge or surcharge on any services which are regulated. If the bonds are payable solely from such segregated revenue or income, no election is required to authorize the issuance of the bonds, unless required by S.D. Const., Art. XIII, § 4.

Source: SL 1953, ch 275, § 1; SDC Supp 1960, § 45.24C01; SL 1982, ch 75, § 9; SL 1984, ch 43, § 82; SL 1995, ch 51.



§ 9-41-3 Additional bonds authorized when original issue insufficient--Priority of issues.

9-41-3. Additional bonds authorized when original issue insufficient--Priority of issues. If the governing body finds that the bonds authorized by the original resolution or ordinance shall be insufficient to accomplish the purpose desired, additional bonds may be authorized, issued, and disposed of under the procedure provided in this chapter, but the additional issues shall be junior to all prior issues, unless provision has been made in the contract and covenants of the first or second class municipality with the holders of the original bonds for the issuance of additional bonds on a parity therewith.

Source: SL 1953, ch 275, § 6; SDC Supp 1960, § 45.24C06; SL 1984, ch 43, § 83; SL 1992, ch 60, § 2.



§ 9-41-4 Ordinance provisions for operation of system and security of bondholders.

9-41-4. Ordinance provisions for operation of system and security of bondholders. A municipality so improving, expanding, or reconstructing its telephone lines or facilities may provide by ordinance or resolution duly adopted by its governing body any such lawful provisions and stipulations for the proper operation and maintenance thereof, the administration of the income and revenues, and for the security of the bondholders as a governing body may deem necessary.

Source: SL 1953, ch 275, § 7; SDC Supp 1960, § 45.24C07.



§ 9-41-5 , 9-41-6. Repealed.

9-41-5, 9-41-6. Repealed by SL 1984, ch 43, § 131.



§ 9-41-7 Bondholders' statutory mortgage on telephone improvements--Disposition ofsystem prohibited until bonds retired.

9-41-7. Bondholders' statutory mortgage on telephone improvements--Disposition of system prohibited until bonds retired. There shall be a statutory mortgage lien upon the improvements, expanded or reconstructed telephone plant in favor of and for the equal benefit of the lawful holders of said bonds and interest coupons, and each of them, but no such lien shall attach to or become a charge upon or against those portions of the municipality's telephone lines or facilities which were not improved, expanded, or reconstructed with the proceeds of the revenue bonds. Until all such bonds are fully paid with interest, the municipality shall not sell or otherwise dispose of its improved, expanded, or reconstructed telephone lines or facilities and shall not establish, authorize, or grant a franchise for the operation of any other telephone company for furnishing exchange telephone service in competition with the municipal telephone lines and facilities within the municipal limits.

Source: SL 1953, ch 275, § 3; SDC Supp 1960, § 45.24C03.



§ 9-41-8 Pledge of telephone revenues to separate fund--Separate account for bond paymentsand reserve--Depreciation account and operational expenses.

9-41-8. Pledge of telephone revenues to separate fund--Separate account for bond payments and reserve--Depreciation account and operational expenses. At or before the issuance of such revenue bonds, the governing body by ordinance or resolution shall set aside, appropriate, and pledge the income and revenues of its telephone lines and facilities, or such specified portion thereof as shall be determined by the governing body into a separate fund or funds thereby used and applied in payment of the cost thereof and in the maintenance, operation, repair, and depreciation thereof. Said ordinance or resolution shall provide that so much of the revenues from the telephone lines or facilities as shall be necessary shall be set apart in a separate account and applied to the payment and interest of such revenue bonds and the accumulation of such reserve therefor as may be determined by the governing body to be necessary, and shall fix and determine as near as may be the monthly or annual proportion or amount of such income and reserve which is to be set aside as a proper and adequate depreciation account, and the balance shall be set aside and applied to the extent for the reasonable and proper operation and maintenance thereof.

Source: SL 1953, ch 275, § 4; SDC Supp 1960, § 45.24C04.



§ 9-41-9 Rates supervised by Public Utilities Commission--Sufficient for bond retirementand operation.

9-41-9. Rates supervised by Public Utilities Commission--Sufficient for bond retirement and operation. The rates to be charged by the municipality for the telephone service shall be subject to the supervision of the Public Utilities Commission and shall be sufficient to provide for the payment of interest upon all bonds and to create a debt service fund to pay the principal thereof as and when the same becomes due and to provide for the operation and maintenance and repairs thereof and depreciation and shall be revised from time to time with the consent of the Public Utilities Commission so as to produce these amounts.

Source: SL 1953, ch 275, § 4; SDC Supp 1960, § 45.24C04.



§ 9-41-10 Transfer of surplus to depreciation account.

9-41-10. Transfer of surplus to depreciation account. If any surplus shall be accumulated at any time in the operation and maintenance fund, in excess of a reasonable reserve for current and anticipated expenses of operation and expenses, any such excess may be transferred at any time by the governing body to the depreciation account to be used for any improvements, expansion, or reconstruction of the municipality's telephone lines or facilities, or for the redemption of any bonds which constitute a lien on the earnings of the telephone lines or facilities, as and when the same become redeemable by their terms.

Source: SL 1953, ch 275, § 5; SDC Supp 1960, § 45.24C05.



§ 9-41-11 Severability of chapter and resolutions.

9-41-11. Severability of chapter and resolutions. If any provision of this chapter, or of any resolution or resolutions authorizing the issuance of bonds pursuant to this chapter, or the application thereof to any person or circumstances, shall be held invalid in any legal proceedings, such invalidity shall not affect other provisions or applications of this chapter or of such resolutions which can be given effect without the invalid provision or application, and shall not affect the validity of such bonds as special and limited obligations of the municipality issuing the same, and to this end all such resolutions shall be subject to all of the provisions and limitations of this chapter, and the provisions and applications of this chapter are declared to be severable.

Source: SL 1953, ch 275, § 8; SDC Supp 1960, § 45.24C08.






Chapter 41A - Municipal Power Agencies

§ 9-41A-1 Definition of terms.

9-41A-1. Definition of terms. Terms used in this chapter, unless the context plainly otherwise requires, mean:

(1) "Agency agreement," the written agreement between or among two or more cities establishing a municipal power agency;

(2) "City," a city organized and existing under the laws of South Dakota, and authorized by such laws or charter to engage in the local distribution and sale of electric energy. Any city so engaged on January 1, 1978, may continue the distribution and sale of electric energy, and every city now or hereafter authorized may exercise, either individually or as a member of a municipal power agency, all of the powers granted in this chapter;

(3) "City council," the city council or other similar board, commission, or body within a city which is charged by law or its charter with the general control of the city's governmental affairs;

(4) "Distribution," the conveyance of electric energy to retail consumers from a transmission system, or from a generation facility situated within or in the immediate vicinity of a city;

(5) "Generation," the production of electricity by any means and the acquisition of fuel of any kind for that purpose, and includes but is not limited to the acquisition of fuel deposits and the acquisition or construction and operation of facilities for extracting fuel from natural deposits, for converting it for use in another form, for burning it in place, and for transportation and storage;

(6) "Governing body," the city council or, if another board, commission, or body is empowered by law or its charter or by resolution of the city council to establish and regulate rates and charges for the distribution of electric energy within the city, such board, commission, or body shall be deemed to be the governing body. When the levy of a tax or the incurring of an obligation payable from taxes or any other action of the board, commission, or body requires the concurrence, approval, or independent action of the city council or another body under the city's charter or any other law, the action shall not be exercised under this chapter until the concurrence or approval is received or the independent action is taken. The concurrence of the city council or other elected body charged with the general management of a city shall be required, prior to the adoption by the city of any resolution approving an agency agreement or any amendment thereto;

(7) "Municipal power agency," a separate political subdivision and municipal corporation created by agreement between or among two or more cities exercising any of the powers of acquisition, construction, reconstruction, operation, repair, extension, or improvement of electric generation or transmission facilities or the acquisition of any interest therein or any right to part or all of the capacity thereof;

(8) "Project," any plant, works, system, facilities, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances hereto, used or useful in the generation, production, transmission, purchase, sale, exchange, or interchange of electric energy or any interest therein or capacity thereof;

(9) "Public agency," any city or other municipal corporation, political subdivision, governmental unit, or public corporation created by or pursuant to the laws of this state or of another state or of the United States, and any state or the United States, and any person, board, or other body declared by the laws of any state or the United States to be a department, agency, or instrumentality thereof;

(10) "Real property," lands, structures, franchises, and interests in land, including but not limited to lands under water, riparian rights, fees simple absolute, lesser interests such as easements, rights-of-way, uses, leases, licenses, and all other incorporeal hereditaments, legal and equitable estates, interests, and rights, terms of years, liens on real property by way of judgments, mortgages, or otherwise, and claims for damage to real property;

(11) "Transmission," the transfer of electric energy from a generating facility to, between, or among one or more cities or municipal power agencies or other persons with whom they may contract, and includes but is not limited to conversion of current and voltage and transfer of energy from another source in exchange for energy supplied by the contracting parties, but does not include distribution.
Source: SL 1978, ch 66, § 1.



§ 9-41A-2 Formation of agency by agency agreement.

9-41A-2. Formation of agency by agency agreement. Two or more first or second class municipalities may form a municipal power agency by the execution of an agency agreement authorized by a resolution of the governing body of each municipality.

Source: SL 1978, ch 66, § 2; SL 1992, ch 60, § 2.



§ 9-41A-3 Contents of agency agreement.

9-41A-3. Contents of agency agreement. The agency agreement authorized in § 9-41A-2 shall state:

(1) That the municipal power agency is created and incorporated under the provisions of this chapter as a municipal corporation and a political subdivision of the state, to exercise thereunder a part of the sovereign powers of the state;

(2) The name of the agency, which shall include the words "municipal power agency";

(3) The names of the first and second class municipalities which have approved the agency agreement and are the initial members of the municipal power agency;

(4) The names and addresses of the persons initially appointed by the resolutions approving the agreement to act as the representatives or alternate representatives of the first and second class municipalities, respectively, in the exercise of their powers as members;

(5) Limitations upon the terms of representatives or alternate representatives of the respective member first and second class municipalities, provided that the representatives or alternate representatives shall be selected and vacancies in their offices declared and filled by resolutions of the governing bodies of the respective municipalities;

(6) The names of the initial board of directors of the municipal power agency, who shall be not less than three persons who are representatives of the respective member first and second class municipalities, selected by the representatives; or the agreement may provide that the representatives of the member municipalities from time to time shall be and constitute the board of directors;

(7) The location by municipality, or other community in the state, of the registered office of the municipal power agency;

(8) That the first and second class municipalities which are members of the municipal power agency are not liable for its obligations; and

(9) Any other provision for regulating the business of the municipal power agency or the conduct of its affairs which may be agreed by the member first and second class municipalities.
Source: SL 1978, ch 66, § 3; SL 1992, ch 60, § 2.



§ 9-41A-4 Filing of agency agreement and resolutions--Certificate issued.

9-41A-4. Filing of agency agreement and resolutions--Certificate issued. The agency agreement and a certified copy of the resolution of the governing body of each first or second class municipality shall be filed with the secretary of state. If the agency agreement conforms to the requirements of this section, the secretary of state shall record it and issue and record a certificate of incorporation. The certificate shall state the name of the municipal power agency and the date of incorporation.

Source: SL 1978, ch 66, § 4; SL 1992, ch 60, § 2.



§ 9-41A-5 Commencement of corporate existence--Certificate as evidence of incorporation.

9-41A-5. Commencement of corporate existence--Certificate as evidence of incorporation. Upon the issuance of the certificate of incorporation, the existence of the municipal power agency as a political subdivision of the state and a municipal corporation shall begin. The certificate of incorporation shall be conclusive evidence of the due and valid incorporation of the municipal power agency.

Source: SL 1978, ch 66, § 4.



§ 9-41A-6 Powers of city representatives--Meetings--Quorum.

9-41A-6. Powers of city representatives--Meetings--Quorum. Except as otherwise provided in the agency agreement or the bylaws, the duly authorized representatives of each member first or second class municipality shall act as, and vote on behalf of, the municipality. An alternate representative may be appointed by a member municipality and, in the absence of the representative, may act as, and vote on behalf of, the municipality except where the agency agreement or bylaws provide otherwise, representatives of the member municipalities shall hold at least one meeting each year for the election of directors and for the transaction of any other business. Unless the agency agreement or bylaws prescribe otherwise, special meetings of the representatives may be called for any purpose upon written request to the president or secretary to call the meeting. The officer shall give notice of the meeting to be held between three and sixty days after receipt of the request. Unless the agency agreement or bylaws provide for a different percentage, a quorum for a meeting of the representatives of the member municipalities is a majority of the total representatives.

Source: SL 1978, ch 66, § 10; SL 1992, ch 60, § 2.



§ 9-41A-7 Expenses of formation of agency--City representatives' expenses.

9-41A-7. Expenses of formation of agency--City representatives' expenses. Each member first or second class municipality may appropriate money for the payment of expenses of the formation of the municipal power agency and of its representative in exercising its functions as a member of the agency.

Source: SL 1978, ch 66, § 12; SL 1992, ch 60, § 2.



§ 9-41A-8 Amendment of agency agreement--Ratification and filing.

9-41A-8. Amendment of agency agreement--Ratification and filing. The agency agreement may be amended as proposed at any meeting of the representatives of the members for which notice, stating the purpose, shall be given to each representative and, unless the agency agreement or bylaws require otherwise, shall become effective when ratified by resolutions of a majority of the governing bodies of the member first or second class municipalities. Each amendment and the resolutions approving it shall be filed for record with the secretary of state.

Source: SL 1978, ch 66, § 11; SL 1992, ch 60, § 2.



§ 9-41A-9 Initial meeting of directors.

9-41A-9. Initial meeting of directors. After commencement of existence, the first meeting of the board of directors shall be held at the call of the directors, after notice, for the purpose of adopting the initial bylaws, electing officers, and for any other business that comes before the meeting.

Source: SL 1978, ch 66, § 5.



§ 9-41A-10 Adoption of bylaws--Contents.

9-41A-10. Adoption of bylaws--Contents. The bylaws of the municipal power agency, and any amendments thereto, shall be proposed by the board of directors and shall be adopted by the representatives of the member first and second class municipalities, at a meeting held after notice. Subject to the provisions of the agency agreement, the bylaws shall state:

(1) The qualifications of member first and second class municipalities, and limitations upon their number;

(2) Conditions of membership;

(3) Manner and time of calling regular meetings of representatives of member first and second class municipalities;

(4) Manner and conditions of termination of membership; and

(5) Other provisions for regulating the affairs of the municipal power agency as the representatives of the member first and second class municipalities shall determine to be necessary.
Source: SL 1978, ch 66, § 6; SL 1992, ch 60, § 2.



§ 9-41A-11 Registered office of agency--Change of location.

9-41A-11. Registered office of agency--Change of location. Every municipal power agency shall maintain an office in this state to be known as its registered office. When a municipal power agency desires to change the location of its registered office, it shall file with the secretary of state a certificate of change of location of the registered office, stating the new location by municipality, or other community and the effective date of change. If the certificate of change of location has been duly filed, the board of directors may make the change without any further action.

Source: SL 1978, ch 66, § 7; SL 1992, ch 60, § 2.



§ 9-41A-12 Composition and powers of board of directors--Terms of office--Filling of vacancies.

9-41A-12. Composition and powers of board of directors--Terms of office--Filling of vacancies. The agency agreement or the bylaws may prescribe the number, term of office, powers, authority, and duties of directors, the time and place of their meetings, and other regulations concerning directors. Unless the agency agreement or bylaws prescribe otherwise, the term of office of a director shall be for one year. Each director shall hold office for the term for which he has been selected and until a qualified successor has been selected. Unless the agency agreement or bylaws prescribe otherwise, any vacancy occurring on the board shall be filled by a person nominated by the remaining members of the board and elected by a majority of representatives of the member first or second class municipalities.

Source: SL 1978, ch 66, § 8; SL 1992, ch 60, § 2.



§ 9-41A-13 Meetings of directors--Quorum.

9-41A-13. Meetings of directors--Quorum. Unless the agency agreement or bylaws prescribe otherwise, a meeting of the board of directors may be held at any place, within or without the state, designated by the board, after notice, and an act of the majority of the directors present at a meeting at which a quorum is present is the act of the board. Unless the agency agreement or bylaws provide for a different percentage, a quorum for meetings of the board of directors is a majority of the membership of the board.

Source: SL 1978, ch 66, §§ 8, 10.



§ 9-41A-14 Appointment of officers of agency--Removal--Powers and duties.

9-41A-14. Appointment of officers of agency--Removal--Powers and duties. Unless the agency agreement or bylaws prescribe otherwise, the board of directors shall appoint a president from its membership, and a secretary and treasurer, and any other officers or agents deemed to be necessary, who may be representatives or directors. An officer may be removed with or without cause by the board of directors. Officers of the municipal power agency shall have the authority and duties in the management of the business of the municipal power agency that the agency agreement or bylaws prescribe, or, in the absence of such prescription, as the board of directors determines.

Source: SL 1978, ch 66, § 9.



§ 9-41A-15 Employee unions and collective bargaining.

9-41A-15. Employee unions and collective bargaining. Employees of a municipal power agency shall be public employees within the meaning of § 3-18-1, and the provisions of chapter 3-18 shall apply to a municipal power agency.

Source: SL 1978, ch 66, § 51.



§ 9-41A-16 Indemnity of officers and employees for official acts--Liability insurance forprotection.

9-41A-16. Indemnity of officers and employees for official acts--Liability insurance for protection. A municipal power agency may indemnify any director, officer, employee, or agent of the municipal power agency, in connection with any threatened, pending, or completed action, suit, or proceeding, arising out of an act or omission occurring within the scope of the employment or exercise of duty by such director, officer, employee or agent as provided in § 3-19-1. The municipal power agency may also procure insurance against any such liability of a director, officer, employee, or agent in such amount as the board of directors of the agency may determine to be necessary or desirable, without regard to the indemnity limit set forth in § 3-19-2.

Source: SL 1978, ch 66, § 43.



§ 9-41A-17 Powers exercised by directors--Good faith required.

9-41A-17. Powers exercised by directors--Good faith required. All powers of the municipal power agency shall be exercised by its board of directors, unless otherwise provided by the agency agreement or bylaws. Directors shall discharge their duties in good faith.

Source: SL 1978, ch 66, §§ 8, 13.



§ 9-41A-18 Action through agents or by contract.

9-41A-18. Action through agents or by contract. A municipal power agency may perform any act authorized by sections of this chapter through or by means of its officers, agents, or employees or by contract with any person.

Source: SL 1978, ch 66, § 18.



§ 9-41A-19 Acquisition, maintenance, and improvement of projects--Agency.

9-41A-19. Acquisition, maintenance, and improvement of projects--Agency. A municipal power agency may plan, acquire, construct, reconstruct, operate, maintain, repair, extend, or improve one or more projects within or outside the state; or acquire any interest in or any right to capacity of a project and may act as agent, or designate one or more of the other persons participating in a project to act as its agent, in connection with the planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension, or improvement of the project.

Source: SL 1978, ch 66, § 14.



§ 9-41A-20 Investigation, surveys, and estimates of additional sources of energy.

9-41A-20. Investigation, surveys, and estimates of additional sources of energy. A municipal power agency may investigate the desirability of and necessity for additional sources and supplies of electric energy, and make studies, surveys, and estimates as may be necessary to determine the feasibility and cost thereof.

Source: SL 1978, ch 66, § 30.



§ 9-41A-21 Cooperation with others in development of energy sources.

9-41A-21. Cooperation with others in development of energy sources. A municipal power agency may cooperate with other persons in the development of sources and supplies of electric energy.

Source: SL 1978, ch 66, § 16.



§ 9-41A-22 Applications to regulatory agencies--Compliance with requirements.

9-41A-22. Applications to regulatory agencies--Compliance with requirements. A municipal power agency may apply to any public agency for consents, authorizations, or approvals required for any project within its powers and take all actions necessary to comply with the conditions thereof.

Source: SL 1978, ch 66, § 17.



§ 9-41A-23 Determination of location and character of projects.

9-41A-23. Determination of location and character of projects. A municipal power agency may determine the location and character of, and all other matters in connection with, any and all projects it is authorized to acquire, hold, establish, effectuate, operate, or control.

Source: SL 1978, ch 66, § 26.



§ 9-41A-24 Contracts for project construction and sale of energy.

9-41A-24. Contracts for project construction and sale of energy. A municipal power agency may contract with any person, within or outside the state, for the construction of any project or for the sale or transmission of electric energy generated by any project, or for any interest therein or any right to capacity thereof, on such terms and for such period of time as its board of directors determines.

Source: SL 1978, ch 66, § 27.



§ 9-41A-25 Purchase, sale, and transmission of electric energy--Agreements.

9-41A-25. Purchase, sale, and transmission of electric energy--Agreements. A municipal power agency may purchase, sell, exchange, or transmit electric energy within and outside the state in amounts it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, and may enter into agreements with any person with respect to that purchase, sale, exchange, or transmission, on terms and for a period of time as its board of directors determines.

Source: SL 1978, ch 66, § 28.



§ 9-41A-26 Powers over money.

9-41A-26. Powers over money. A municipal power agency may acquire, hold, use, and dispose of income, revenues, funds, and money.

Source: SL 1978, ch 66, § 19.



§ 9-41A-27 Acceptance of loans and grants--Compliance with conditions.

9-41A-27. Acceptance of loans and grants--Compliance with conditions. A municipal power agency may contract for and accept any gifts or grants or loans of funds or property or financial or other aid in any form from any public agency or other person, and may comply, subject to the provisions of this chapter with the terms and conditions thereof.

Source: SL 1978, ch 66, § 30.



§ 9-41A-28 Borrowing power--Bonds and notes.

9-41A-28. Borrowing power--Bonds and notes. A municipal power agency may borrow money and issue negotiable bonds or notes, secured or unsecured, in accordance with §§ 9-41A-38 to 9-41A-50, inclusive.

Source: SL 1978, ch 66, § 23.



§ 9-41A-29 Investment of funds.

9-41A-29. Investment of funds. Subject to any agreement with bondholders or noteholders, a municipal power agency may invest money of the municipal power agency not required for immediate use, including proceeds from the sale of any bonds or notes, in obligations, securities, and other investments as the municipal power agency shall deem prudent.

Source: SL 1978, ch 66, § 24.



§ 9-41A-30 Powers over personal property.

9-41A-30. Powers over personal property. A municipal power agency may acquire, own, hire, use, operate, and dispose of personal property.

Source: SL 1978, ch 66, § 20.



§ 9-41A-31 Powers over real property.

9-41A-31. Powers over real property. A municipal power agency may acquire, own, use, lease as lessor or lessee, operate, and dispose of real property and interests in real property, and make improvements thereon.

Source: SL 1978, ch 66, § 21.



§ 9-41A-32 Power of eminent domain.

9-41A-32. Power of eminent domain. A municipal power agency may exercise the power of eminent domain in accordance with §§ 9-41A-51 and 9-41A-52.

Source: SL 1978, ch 66, § 25.



§ 9-41A-33 Franchises and leases of facilities.

9-41A-33. Franchises and leases of facilities. A municipal power agency may grant the use by franchise, lease, or otherwise, and make charges for the use of any property or facility owned or controlled by it.

Source: SL 1978, ch 66, § 22.



§ 9-41A-34 Encumbrance of property to secure obligations.

9-41A-34. Encumbrance of property to secure obligations. A municipal power agency may mortgage, pledge, and grant a security interest in any or all of its real and personal property to secure the payment of its bonds, notes, or other obligations or contracts.

Source: SL 1978, ch 66, § 31.



§ 9-41A-35 Insurance against losses to property.

9-41A-35. Insurance against losses to property. A municipal power agency may procure insurance against any losses in connection with its property, operations, or assets in such amounts and from such insurers as it deems desirable.

Source: SL 1978, ch 66, § 29.



§ 9-41A-36 Payments in lieu of property tax--Valuation of property.

9-41A-36. Payments in lieu of property tax--Valuation of property. A municipal power agency shall pay to each taxing agency within whose taxing jurisdiction its property is situated, in lieu of taxes on its property, the amounts of the taxes which would be payable if its property were owned by a private person. For this purpose the property of a municipal power agency shall be valued in the same manner and by the same procedure as the property of private persons.

Source: SL 1978, ch 66, § 32.



§ 9-41A-37 Powers incidental to purposes of chapter.

9-41A-37. Powers incidental to purposes of chapter. A municipal power agency may exercise all other powers reasonably necessary or appropriate for or incidental to the effectuation of its authorized purposes or to the exercise of any of the powers enumerated in §§ 9-41A-17 to 9-41A-37, inclusive, and generally may exercise in connection with its property and affairs, and in connection with property within its control, any and all powers which might be exercised by a natural person or a private corporation in connection with similar property and affairs.

Source: SL 1978, ch 66, § 33.



§ 9-41A-38 Bonds and notes authorized--Purposes.

9-41A-38. Bonds and notes authorized--Purposes. A municipal power agency may from time to time issue its bonds or notes in such principal amounts as the municipal power agency shall deem necessary to provide sufficient funds to carry out any of its corporate purposes and powers, including but not limited to:

(1) The acquisition or construction of any project to be owned or leased by the municipal power agency, or the acquisition of any interest therein or any right to capacity thereof;

(2) The funding or refunding of the principal of, or interest or redemption premiums on, any bonds or notes issued by it whether or not the bonds or notes or interest to be funded or refunded have or have not become due;

(3) The establishment or increase of reserves to secure or to pay the bonds or notes or interest thereon; and

(4) The payment of all other costs or expenses of the municipal power agency incident to and necessary to carry out its corporate purposes and powers.
Source: SL 1978, ch 66, § 34.



§ 9-41A-39 Terms of bonds and notes.

9-41A-39. Terms of bonds and notes. Bonds or notes of a municipal power agency shall be authorized by resolution of its board of directors and may be issued under the resolution or under a trust indenture or other security agreement, in one or more series, and shall:

(1) Bear such date or dates;

(2) Mature at such time or times;

(3) Bear interest at such rate or rates;

(4) Be in such denominations;

(5) Be in such form, either coupon or registered;

(6) Carry such conversion, registration, and exchange privileges;

(7) Have such rank or priority;

(8) Be executed in such manner;

(9) Be payable in such medium of payment at such place or places within or outside the state;

(10) Be subject to such terms of redemption with or without premium; and

(11) Contain or be subject to such other terms
as the resolution, trust indenture, or other security agreement may provide, and shall not be restricted by the provisions of any other law limiting the amounts, maturities, interest rates, or other terms of obligation of public agencies or private persons.

Source: SL 1978, ch 66, § 37.



§ 9-41A-40 Bonds and notes payable solely from agency revenues--State and first or second classmunicipalities not obligated.

9-41A-40. Bonds and notes payable solely from agency revenues--State and first or second class municipalities not obligated. The principal of and interest upon any bonds or notes issued by a municipal power agency shall be payable solely from the revenues or funds pledged or available for their payment as authorized in this chapter. Each bond and note shall contain a statement that the principal thereof or interest thereon is payable solely from revenues or funds of the municipal power agency and that neither the state nor any political subdivision thereof, other than the municipal power agency, nor any first or second class municipality which is a member of the municipal power agency is obligated to pay the principal or interest and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof or of any such municipality is pledged to the payment of the principal of or the interest on the bonds or notes. Nothing herein precludes the use of tax or other revenue by a municipality for payment of amounts due and performance of covenants under any contract of the municipality as provided in § 9-39-4.1.

Source: SL 1978, ch 66, § 45; SL 1992, ch 60, § 2.



§ 9-41A-41 Agency funds pledged for security of bonds and notes.

9-41A-41. Agency funds pledged for security of bonds and notes. Except as may be otherwise expressly provided by this chapter or by the municipal power agency, every issue of bonds or notes of the agency shall be payable out of any revenues or funds of the agency, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or funds. A municipal power agency may issue types of bonds or notes as it may determine, including bonds or notes as to which the principal and interest are payable exclusively from the revenues from one or more projects, or from an interest therein or a right to capacity thereof, or from one or more revenue producing contracts made by the municipal power agency with any person or persons, or from its revenues generally. Any bonds or notes may be additionally secured by a pledge of any grant, subsidy, or contribution from any public agency or other person, or a pledge of any income or revenues, funds, or moneys of the municipal power agency from any source whatsoever.

Source: SL 1978, ch 66, § 35.



§ 9-41A-42 State approval not required for bonds and notes--Establishment and pledge of rentsand charges.

9-41A-42. State approval not required for bonds and notes--Establishment and pledge of rents and charges. Bonds or notes of a municipal power agency may be issued under the provisions of this chapter, and rents, rates, and charges may be established pursuant to § 9-41A-54 and pledged for the security of bonds or notes and interest and redemption premiums thereon, without obtaining the consent of any department, division, commission, board, bureau, or agency of the State of South Dakota and without any other proceeding or the happening of any other condition or occurrence except as specifically required by this chapter.

Source: SL 1978, ch 66, § 40.



§ 9-41A-43 Negotiability of bonds and notes.

9-41A-43. Negotiability of bonds and notes. All bonds and notes of a municipal power agency shall be negotiable within the meaning and for all the purposes of the Uniform Commercial Code, subject only to any registration requirement.

Source: SL 1978, ch 66, § 36.



§ 9-41A-44 Continuing validity of officers' signatures on bonds and notes--Temporary bonds.

9-41A-44. Continuing validity of officers' signatures on bonds and notes--Temporary bonds. Any bonds or notes may be issued and delivered, notwithstanding that one or more of the officers executing them shall have ceased to hold office at the time when the bonds or notes are actually delivered. Pending preparation of definitive bonds, a municipal power agency may issue temporary bonds which shall be exchanged for the definitive bonds.

Source: SL 1978, ch 66, § 38.



§ 9-41A-45 Sale of bonds and notes.

9-41A-45. Sale of bonds and notes. Bonds or notes of a municipal power agency may be sold at public or private sale for a price and in a manner determined by the agency.

Source: SL 1978, ch 66, § 39.



§ 9-41A-46 Bonds and notes as legal investments for public, corporate and fiduciary funds.

9-41A-46. Bonds and notes as legal investments for public, corporate and fiduciary funds. The State of South Dakota and all its public officers, governmental units, agencies and instrumentalities, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all personal representatives, conservators, trustees, and other fiduciaries, may legally invest any debt service funds, money, or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter, and the bonds or notes shall be authorized security for any and all public deposits.

Source: SL 1978, ch 66, § 50; SL 1993, ch 213, § 80.



§ 9-41A-47 Trust indenture or security agreement as contract with holders of bonds or notes--Contents.

9-41A-47. Trust indenture or security agreement as contract with holders of bonds or notes--Contents. The resolution, trust indenture, or other security agreement under which any bonds or notes are issued shall constitute a contract with the holders of the bonds or notes, and may contain provisions, among others, prescribing:

(1) The terms and provisions of the bonds or notes;

(2) The mortgage or pledge of and the grant of a security interest in any real or personal property and all or any part of the revenue from any project or any revenue producing contract made by the municipal power agency with any person to secure the payment of bonds or notes, subject to any agreements with the holders of bonds or notes which might then exist;

(3) The custody, collection, securing, investment, and payment of any revenues, assets, money, funds, or property with respect to which the municipal power agency may have any rights or interest;

(4) The rates or charges for electric energy sold by, or services rendered by, the municipal power agency, the amount to be raised by the rates or charges, and the use and disposition of any or all revenue;

(5) The creation of reserves or debt service funds and the regulation and disposition thereof;

(6) The purposes to which the proceeds from the sale of any bonds or notes to be issued may be applied, and the pledge of the proceeds to secure the payment of the bonds or notes;

(7) Limitations on the issuance of any additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding bonds or notes;

(8) The rank or priority of any bonds or notes with respect to any lien or security;

(9) The creation of special funds or moneys to be held in trust or otherwise for operating expenses, payment, or redemption of bonds or notes, reserves or other purposes, and the use and disposition of moneys held in these funds;

(10) The procedure by which the terms of any contract with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which consent may be given;

(11) The definition of the acts or omissions to act which shall constitute a default in the duties of the municipal power agency to holders of its bonds or notes, and the rights and remedies of the holders in the event of default including, if the municipal power agency so determines, the right to accelerate the due date of the bonds or notes or the right to appoint a receiver or receivers of the property or revenues subject to the lien of the resolution, trust indenture, or other security agreement;

(12) Any other or additional agreements with or for the benefit of the holders of bonds or notes or any covenants or restrictions necessary or desirable to safeguard the interests of the holders;

(13) The custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance proceeds;

(14) The vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers, and duties in trust as the municipal power agency may determine; or the limiting or abrogating of the rights of the holders of any bonds or notes to appoint a trustee, or the limiting of the rights, powers, and duties of such trustee; or

(15) The appointment of and the establishment of the duties and obligations of any paying agent or other fiduciary within or outside the state.
Source: SL 1978, ch 66, § 41.



§ 9-41A-48 Encumbrance of property to secure bonds and notes--Filings.

9-41A-48. Encumbrance of property to secure bonds and notes--Filings. For the security of bonds or notes issued, or to be issued, by a municipal power agency, the municipal power agency may mortgage or execute deeds of trust of the whole or any part of its property and franchises in the same manner and with the same effect as provided for public utilities in § 49-34-9. Any mortgage or deed of trust and any assignment or discharge thereof shall be filed and recorded in the Office of the Secretary of State with the same force and effect as provided in §§ 49-34-11 and 49-34-12. All filings required under the Uniform Commercial Code to perfect a security interest against the personal property or fixtures of a municipal power agency shall be made and maintained in the Office of the Secretary of State, with the same force and effect as provided in the case of a debtor public utility under the provisions of §§ 57A-9-403.1 to 57A-9-403.5, inclusive.

Source: SL 1978, ch 66, § 42.



§ 9-41A-49 Officers and members of agency not personally liable on bonds or notes.

9-41A-49. Officers and members of agency not personally liable on bonds or notes. Neither the officials, the directors, nor the members of a municipal power agency nor any person executing bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Source: SL 1978, ch 66, § 43.



§ 9-41A-50 Repurchase of bonds and notes--Cancellation or resale.

9-41A-50. Repurchase of bonds and notes--Cancellation or resale. A municipal power agency may purchase, out of any funds available therefor, bonds or notes, and to hold, pledge, cancel, or resell the bonds or notes, subject to and in accordance with any agreements with the holders.

Source: SL 1978, ch 66, § 44.



§ 9-41A-51 Condemnation under power of eminent domain--Continuing power.

9-41A-51. Condemnation under power of eminent domain--Continuing power. Except as otherwise provided by § 9-41A-52, a municipal power agency may acquire all real or personal property that it deems necessary for carrying out the purposes of this chapter, whether in fee simple absolute or a lesser interest, by condemnation and the exercise of the power of eminent domain in accordance with chapter 21-35. The authority of a municipal power agency to acquire real or personal property by condemnation or the exercise of the power of eminent domain shall be a continuing power, and no exercise thereof shall exhaust it.

Source: SL 1978, ch 66, § 46.



§ 9-41A-52 Property already used for electric power not subject to condemnation.

9-41A-52. Property already used for electric power not subject to condemnation. A municipal power agency shall have no power of eminent domain with respect to any real or personal property owned by any person as part of a system, whether existing, under construction, or being planned, of facilities for the generation, transmission, or distribution of electric power.

Source: SL 1978, ch 66, § 46.



§ 9-41A-53 Exemption from bidding and performance bond requirements applicable to publiccontracts.

9-41A-53. Exemption from bidding and performance bond requirements applicable to public contracts. A municipal power agency may contract for planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension, and improvement of generation and transmission facilities outside of the corporate limits of its members, or may contract with other public or private owners of these facilities to perform these functions, without advertising for bids, preparing final plans and specifications in advance of construction, or securing performance and payment bonds as required for other public contracts in § 5-21-1, except to the extent that its governing body determines that these actions are desirable in furtherance of the purposes of this chapter. Except as otherwise provided by this section, no contract shall be invalid or unenforceable by reason of nonperformance of the conditions required by any other law relating to public contracts. If a bond is secured, no lien may be filed under chapter 44-9 for the furnishing of labor, skill, material, or machinery for the improvement covered thereby.

Source: SL 1978, ch 66, § 49.



§ 9-41A-54 Establishment of rates, charges and reserves.

9-41A-54. Establishment of rates, charges and reserves. A municipal power agency may make and enforce bylaws or rules which it deems necessary or desirable, and may establish, levy, and collect or may authorize, by contract, franchise, lease, or otherwise, the establishment, levying, and collection of, rents, rates, and other charges for the services afforded by the municipal power agency or by or in connection with any project or properties which it may construct, erect, acquire, own, operate, or control, or with respect to which it may have any interest or any right to capacity thereof, and for the sale of electric energy or of generation or transmission capacity or service as it may deem necessary, proper, desirable, and reasonable. Rents, rates, and other charges shall be sufficient to meet the expenses thereof, including reasonable reserves, interest, and principal payments, including payments into one or more debt service funds for the retirement of principal.

Source: SL 1978, ch 66, § 47.



§ 9-41A-55 Pledge of revenues to bonds, notes and contractual obligations.

9-41A-55. Pledge of revenues to bonds, notes and contractual obligations. A municipal power agency may pledge its rates, rents, and other revenues, or any part thereof, as security for the repayment, with interest and redemption premiums, if any, of the moneys borrowed by it or advanced to it for any of its authorized purposes and as security for the payment of amounts due and owed by it under any contract.

Source: SL 1978, ch 66, § 47.






Chapter 42 - Construction Of Local Improvements

§ 9-42-1 Definition of terms.

9-42-1. Definition of terms. The words "local improvements" as used in this chapter shall mean and include all such public buildings, public works, and improvements or the repair thereof.

Source: SDC 1939, § 45.1501 as added by SL 1939, ch 189, § 1; SL 1953, ch 260, § 1.



§ 9-42-2 Approval required for use of municipal funds for private benefit or improvementsoutside corporate limits.

9-42-2. Approval required for use of municipal funds for private benefit or improvements outside corporate limits. No claim against any municipality shall be allowed or paid for making improvements for the benefit of private individuals within the corporate limits nor in third class municipalities for grading, draining, or bridging outside of the corporate limits, without a majority vote of all the voters of the municipality.

Source: PolC 1877, ch 24, § 25; CL 1887, § 1046; RPolC 1903, § 1444; SL 1907, ch 1; RC 1919, § 6346; SDC 1939, § 45.1411; SL 1992, ch 60, § 2.



§ 9-42-3 Local improvements by day's work--Maximum cost--Engineer's estimate--Itemizedstatement of costs.

9-42-3. Local improvements by day's work--Maximum cost--Engineer's estimate--Itemized statement of costs. Every municipality shall have power to provide for and regulate the construction of local improvements by day's pay in the cases provided by this title.

The governing body may direct any local improvement except local improvements for which special assessments are to be levied to be done by day's work if the reasonable cost thereof is not in excess of fifteen hundred dollars. An estimate of the cost thereof shall be prepared by the city engineer, if there be a city engineer, or by the governing body if there be no city engineer, and filed for public inspection in the city engineer's office or in the office of the governing body, at least five days before any such local improvement by day's work shall be directed.

Whenever any such improvement is done by day's work, upon the completion thereof the auditor shall prepare and file forthwith for public inspection in his office an itemized statement of the cost paid out or incurred in the construction of such improvement, verified by him.

Source: SL 1921, ch 297; SL 1921, ch 305; SDC 1939, §§ 45.0201 (88), 45.1501; SL 1939, ch 189, § 1; SL 1953, ch 260, § 1; SL 1971, ch 68.



§ 9-42-4 Plans and specifications for local improvements--Notice and advertising for bids.

9-42-4. Plans and specifications for local improvements--Notice and advertising for bids. If any local improvement other than a sidewalk or bulkhead is ordered by the governing body, the governing body shall have plans and specifications prepared and filed in the office of the auditor or clerk. The governing body shall designate a time, not less than two weeks from the date of the filing, at which sealed bids for the construction of the improvement will be received.

The governing body shall publish notice in the official paper, or elsewhere if deemed advisable, in accordance with the provisions of chapters 5-18A and 5-18B. The notice shall specify whether the improvement shall be paid for in cash or by special assessment certificates and the rate of interest which the certificates shall bear.

Source: SL 1909, ch 110; RC 1919, § 6348; SDC 1939, § 45.1502; SL 1972, ch 34, § 3; SL 1979, ch 59, § 1; SL 1983, ch 28, § 22; SL 2011, ch 2, § 117.



§ 9-42-5 Construction and repair contracts awarded on competitive bids--Rejection of bids andreadvertisement.

9-42-5. Construction and repair contracts awarded on competitive bids--Rejection of bids and readvertisement. Any contract for the construction or repair of a public building or for public works or improvements, and any contract for material used therefor and equipment purchased or rented in connection therewith, and any contract for local improvements for which a special assessment is to be levied, except as provided in this chapter and as provided in chapters 5-18A and 5-18B, shall be let to the lowest responsible bidder in accordance with the provisions of chapters 5-18A and 5-18B.

The governing body may reject all bids and readvertise for proposals, if none of the bids are satisfactory or if the governing body believes any agreement has been entered into between the bidders to prevent competition.

Source: SL 1890, ch 37, art XVI, § 15; SL 1890, ch 37, art XX, § 4; RPolC 1903, § 1344; SL 1909, ch 110, § 8; RC 1919, § 6347; SL 1921, ch 297; SL 1925, ch 235; SDC 1939, § 45.1501; SL 1939, ch 189, § 1; SL 1953, ch 260, § 1; SL 2011, ch 2, § 118.



§ 9-42-6 Plans prepared and contract awarded by state or federal agency financing localimprovement.

9-42-6. Plans prepared and contract awarded by state or federal agency financing local improvement. Whenever any local improvement is to be financed in whole or in part by any agency of the state or federal government, whether or not such improvement is also to be financed in part by special assessments to be levied upon property within the municipality, the plans and specifications therefor may be prepared and the contract therefor may be advertised and awarded by or under the direction of such state or federal agency, in accordance with the laws applicable to such agency, with like effect in all respects as if such plans and specifications had been prepared and such contract had been awarded by the municipality.

Source: SDC 1939, § 45.1501 as added by SL 1953, ch 260, § 1.



§ 9-42-7 Combining improvements for purposes of plans and contract--Allocation of costs.

9-42-7. Combining improvements for purposes of plans and contract--Allocation of costs. Two or more local improvements, the proceedings for which have been or are to be instituted separately, due to differences in the areas to be served by such improvements or the type of work involved therein, may be governed by a single set of plans and specifications and a single contract, and such plans and specifications and contract may also include work inside or outside of the municipality which is to be financed solely by such state or federal agency, if such method of advertising and award shall be deemed most feasible and economical by the governing body and by said agency, but in this event the governing body shall take the necessary steps to assure that the contract and incidental costs are allocated on a reasonable basis to the respective improvements involved.

Source: SDC 1939, § 45.1501 as added by SL 1953, ch 260, § 1.



§ 9-42-8 Engineer's estimate of costs to be paid by municipality, state and federal agency--Basis for special assessments--Revision of estimate on completion of work.

9-42-8. Engineer's estimate of costs to be paid by municipality, state and federal agency--Basis for special assessments--Revision of estimate on completion of work. In the event that any improvement covered by such a contract as described in §§ 9-42-6 and 9-42-7 is to be financed in part by special assessments, the city engineer, or the governing body if there be no city engineer, upon the award of such contract, shall make and file for public inspection in the city engineer's office or in the office of the governing body an estimate of the portion of the cost thereof to be paid by the municipality under the terms of said contract and the agreement made with such state or federal agency for the financing thereof, plus any incidental costs necessary to be paid by the first or second class municipality for the completion of the improvement, and such estimate, when approved by the governing body, shall constitute the basis for the special assessments to be levied as now provided by statute. Such estimate shall be subject to revision in the course of or upon the completion of the work, as the facts may appear, and supplemental assessments may be levied upon the basis of any such revised estimate in the manner provided by law.

Source: SDC 1939, § 45.1501 as added by SL 1953, ch 260, § 1; SL 1992, ch 60, § 2.



§ 9-42-9 Validation of local improvement proceedings prior to 1953.

9-42-9. Validation of local improvement proceedings prior to 1953. In all cases where, prior to July 1, 1953, contracts for local improvements have been awarded in accordance with the procedure prescribed in §§ 9-42-3 to 9-42-8, inclusive, all such proceedings, and all special assessments levied on the basis of such contracts prior to July 1, 1953, are legalized and validated.

Source: SL 1953, ch 260, § 2; SDC Supp 1960, § 45.1501-1.



§ 9-42-10 Repealed.

9-42-10. Repealed by SL 1989, ch 78.



§ 9-42-11 Contract executed after acceptance of bid--Provision for payment by specialassessment certificates.

9-42-11. Contract executed after acceptance of bid--Provision for payment by special assessment certificates. When any bid is accepted, the governing body shall direct a contract to be entered into with the successful bidder.

When the improvement is to be paid for by special assessment certificates, such contract shall provide that the contractor shall receive in payment such certificates at their face value bearing interest at the rate specified in the notice for bids, to be issued as provided in this title.

Source: SL 1890, ch 37, art XX, § 4; RPolC 1903, § 1344; SL 1909, ch 110, § 9; RC 1919, § 6350; SDC 1939, § 45.1504.



§ 9-42-12 Approval and adoption of work required before payment--Progress payments--Interest on delayed payments.

9-42-12. Approval and adoption of work required before payment--Progress payments--Interest on delayed payments. No payment may be made upon any contract for any local improvement until the work is approved and adopted by resolution of the governing body. However, the contracts may permit progress payments, but an amount necessary to complete the improvement shall be retained from the final payment until the contract is executed in full and the public improvement completed to the satisfaction and acceptance of the public corporation or its governing body. Further, if the contractor has furnished the governing body all required records and reports and a final inspection has been made, the governing body shall pay to the contractor interest as set by the governing body at a rate of not less than the Category E rate of interest as established by § 54-3-16 on the amounts retained and on the final payment due the contractor, beginning thirty days after the work under the contract has been completed, as evidenced either by the completion date established by the resolution of the governing body or by the use and occupancy of the public improvement. The interest shall continue until the date when payment is tendered to the contractor, unless delay in payment has been the result of federal participation in the contract, in which event interest may not begin until thirty days after payment by the federal authority involved.

Source: SL 1890, ch 37, art XX, § 5; RPolC 1903, § 1345; RC 1919, § 6351; SL 1931, ch 187; SDC 1939, § 45.1505; SL 1955, ch 205; SL 1963, ch 281; SL 1977, ch 79, § 1; SL 1983, ch 28, § 23; SL 1984, ch 319, § 8; SL 1987, ch 57, § 2.



§ 9-42-12.1 Payments from general fund of municipality.

9-42-12.1. Payments from general fund of municipality. If progress payments or final payment become due under the provisions of § 9-42-12 and if the improvements are to be financed by bonds authorized under the provisions of chapter 9-44 and the bonds have not been sold, the municipality may transfer the necessary funds from general funds in order to make the payments.

Source: SL 1981, ch 74.



§ 9-42-13 Payment due on occupancy of improvement before completion.

9-42-13. Payment due on occupancy of improvement before completion. In the event the governing body elects to use and occupy the public improvement before completion, the governing body shall pay all amounts due under the contract except double the amount its architect or engineer shall estimate necessary to complete the improvement in accordance with the plans and specifications or one percent of the contract price, whichever is greater, or in any event not less than three hundred dollars, and no interest shall be allowed thereon until thirty days after said work has been fully completed.

Source: SDC 1939, § 45.1505 as added by SL 1955, ch 205; SL 1963, ch 281; SL 1977, ch 79, § 2.






Chapter 43 - Special Assessments And Financing Of Improvements

§ 9-43-1 Repealed.

9-43-1. Repealed by SL 2012, ch 57, § 1.



§ 9-43-2 to 9-43-4. Repealed.

9-43-2 to 9-43-4. Repealed by SL 1975, ch 89, § 2.



§ 9-43-5 to 9-43-41. Repealed.

9-43-5 to 9-43-41. Repealed by SL 2012, ch 57, § 2.



§ 9-43-41.1 Repealed.

9-43-41.1. Repealed by SL 1974, ch 78, § 6.



§ 9-43-42 to 9-43-53. Repealed.

9-43-42 to 9-43-53. Repealed by SL 2012, ch 57, § 2.



§ 9-43-53.1 Repealed.

9-43-53.1. Repealed by SL 1974, ch 78, § 6.



§ 9-43-54 to 9-43-74. Repealed.

9-43-54 to 9-43-74. Repealed by SL 2012, ch 57, § 2.



§ 9-43-75 Local improvement defined.

9-43-75. Local improvement defined. For purposes of this chapter, the term, local improvement, means the process of building, altering, repairing, improving, or demolishing any local infrastructure facility, including any structure, building, or other improvement of any kind to real property, the cost of which is payable from taxes or special assessments.

Source: SL 2012, ch 57, § 3.



§ 9-43-76 Municipal powers relating to special assessments and financing localimprovements.

9-43-76. Municipal powers relating to special assessments and financing local improvements. Any municipality may make assessments for local improvements on property adjoining or benefiting from the improvements, collect the assessments in the manner provided by law, and fix, determine, and collect penalties for nonpayment of any special assessments. Any municipality may construct and finance combined improvements if the benefits of each improvement will accrue to the same lots and tracts of land within the municipality. Any municipality may accept and consider petitions by owners of property within the municipality for local improvements to be specially assessed against the properties benefiting from the improvement.

Source: SL 2012, ch 57, § 4.



§ 9-43-77 Sources of funds for payment of cost of improvement.

9-43-77. Sources of funds for payment of cost of improvement. The entire cost of a local improvement or any part of the improvement may be paid out of the funds of the municipality not otherwise appropriated, paid by funds received through any authorized financing mechanism, or the governing body may issue general obligation bonds in accordance with the provisions of chapter 6-8B.

Source: SL 2012, ch 57, § 5.



§ 9-43-78 Calculation of special assessments--Property outside municipal boundaries.

9-43-78. Calculation of special assessments--Property outside municipal boundaries. After investigation by the governing body to determine the amount of benefit from construction of the local improvement to the lots and tracts fronting or abutting the improvement, the amount to be assessed against each lot for any local improvement for which special assessments are to be levied may be determined by dividing the total cost of the improvement by the number of feet fronting or abutting the improvement, and the quotient may be assessed per front foot upon the property fronting or abutting the improvement. If any of the property assessed is outside of municipal boundaries, the amount levied and assessed may not be collected unless the property has been annexed into the municipality.

Source: SL 2012, ch 57, § 6.



§ 9-43-79 Assessment according to special benefit.

9-43-79. Assessment according to special benefit. In lieu of the method prescribed in § 9-43-78, the governing body may provide by resolution that the costs of the local improvement shall be assessed against all lots and tracts according to the benefits determined by the governing body to accrue to each lot and tract from the construction of the improvement. In such event the governing body shall make an investigation and shall determine the amount in which each lot and tract will be specially benefitted by the construction of the improvement and shall assess against each lot and tract the amount, not exceeding the special benefit, as is necessary to pay its just portion of the total cost of the work to be assessed.

Source: SL 2012, ch 57, § 7.



§ 9-43-80 Total benefit of local improvement.

9-43-80. Total benefit of local improvement. The total benefit of the local improvement may not be deemed to be less than the total cost of the improvement, including the contract price and all the engineering, inspection, publication, fiscal, legal, and other expenses incidental to the improvement.

Source: SL 2012, ch 57, § 8.



§ 9-43-81 Plans and specifications.

9-43-81. Plans and specifications. If the governing body deems it necessary that a local improvement to be financed in total or in part by special assessment be constructed or maintained, it shall cause plans and specifications showing the location, arrangement, form, size, and materials to be used in the construction to be prepared by the city engineer or other competent person. The plans and specifications shall be filed in the office of the finance officer and available for examination by any interested party.

Source: SL 2012, ch 57, § 9.



§ 9-43-82 Proposed resolution of necessity--Public hearing.

9-43-82. Proposed resolution of necessity--Public hearing. If the governing body deems it necessary that a local improvement to be financed in total or in part by special assessment be constructed or maintained, and after plans and specifications have been filed with the finance officer, the governing body shall draft a proposed resolution of necessity for the improvement and shall schedule a public hearing on the resolution.

The proposed resolution of necessity shall include the general nature of the proposed improvement, the material to be used or materials from which a choice may be made, an estimate of the total cost or cost per linear foot, a description of the classes of lots to be assessed and of the method of apportioning the benefits to the lots.

If it is deemed expedient for the municipality to assume and pay any portion of the cost of the improvement, the proposed resolution may so provide, or the portion to be assumed may be provided by a subsequent resolution.

The proposed resolution may provide that the municipality will pay any definite, specified portion or all of the cost of the improvements in street and alley intersections.

The proposed resolution may provide that the municipality will pay any definite, specified portion or all of the cost of improvements fronting or abutting on the side of a corner lot, or it may provide that that portion of the cost may be spread as an area tax on the properties benefitting from the improvement.

The proposed resolution of necessity shall state that details, plans, and specifications may be reviewed at the finance office during regular office hours.

Multiple improvements may be embraced by one resolution of necessity if the general nature of each improvement is stated.

Source: SL 2012, ch 57, § 10.



§ 9-43-83 Notice of hearing--Publication.

9-43-83. Notice of hearing--Publication. The notice of hearing on the proposed resolution of necessity shall contain the time and place of the hearing and shall state that the governing body will consider any objections to the proposed resolution by owners of the property liable to be assessed. Notice of hearing on the proposed resolution of necessity shall be published once, not less than ten nor more than twenty days before the hearing on the resolution of necessity.

Source: SL 2012, ch 57, § 11.



§ 9-43-84 Personal notice of hearing by mail.

9-43-84. Personal notice of hearing by mail. In addition to the published notice, the governing body, not less than ten nor more than twenty days before the hearing on the adoption of the proposed resolution of necessity, shall cause personal notice to be mailed by first class or certified mail to each person owning property liable to be assessed for the improvement, as shown by records kept by the director of equalization. The mailed notice shall contain a copy of the notice of hearing and the proposed resolution of necessity.

Source: SL 2012, ch 57, § 12.



§ 9-43-85 Objections--Adoption--Amendment.

9-43-85. Objections--Adoption--Amendment. At the time and place of the hearing required by § 9-43-82, the governing body shall consider any objections to the proposed resolution and may adopt the resolution, with or without amendment. No amendment may be made affecting property of any class not included in the original proposed resolution unless the owner of that property has been given the notice and opportunity to be heard as provided by §§ 9-43-82 to 9-43-84, inclusive.

Source: SL 2012, ch 57, § 13.



§ 9-43-86 Time for construction, contract, levy and collection of assessments.

9-43-86. Time for construction, contract, levy and collection of assessments. Twenty days after publication of the adopted resolution of necessity, unless the referendum is invoked or unless a written protest is filed with the finance officer signed by the owners of more than fifty-five percent of the frontage of the property to be assessed, the governing body may cause the local improvement to be made, may contract for the improvement, and may levy and collect special assessments as provided in this chapter.

Source: SL 2012, ch 57, § 14.



§ 9-43-87 Assessment roll.

9-43-87. Assessment roll. At any time after the execution of any contract for any local improvement for which special assessments are to be levied, the governing body may cause to be made and filed in the office of the finance officer an assessment roll showing:

(1) The name of the owner of each lot to be assessed as shown by the assessment roll of the county director of equalization;

(2) The legal description of each parcel of land to be assessed. The division by deeds of platted lots shall be recognized. The legal description of lands included in the assessment roll shall be taken as of the date of the adoption of the resolution of necessity;

(3) The amount assessed against each lot.
Source: SL 2012, ch 57, § 15.



§ 9-43-88 Lot defined.

9-43-88. Lot defined. Wherever the term, lot, appears in this chapter, it shall be construed to include tracts or other parcels of land.

Source: SL 2012, ch 57, § 16.



§ 9-43-89 Assessment payable in installments.

9-43-89. Assessment payable in installments. If the assessment is payable in installments, the special assessment roll shall specify the number of installments, the rate of interest that deferred installments shall bear, that the whole assessment or any installment may be paid at any time, and that all installments paid before their respective due dates are deemed paid in inverse order of their due dates.

Source: SL 2012, ch 57, § 17.



§ 9-43-90 Hearing on assessment roll--Notice.

9-43-90. Hearing on assessment roll--Notice. Upon the filing of the assessment roll with the finance officer, the governing body shall fix a time and place for hearing on the assessment roll. The finance officer shall publish a notice of the time and place of hearing in the official newspaper not less than ten nor more than twenty days before the date set for the hearing. The notice shall, in general terms, describe the improvement for which the special assessment is levied, the time and place of the hearing, and that the roll will be open for public inspection at the office of the finance officer and shall refer to the special assessment roll for further particulars.

In addition to the publication of the notice of hearing, the finance officer shall mail a copy of the notice, by first class or certified mail, addressed to the owner or owners of any property to be assessed for the improvement at the address shown by the records of the director of equalization. The mailing may not be less than ten nor more than twenty days before the date set for the hearing.

Source: SL 2012, ch 57, § 18.



§ 9-43-91 Approval, equalization, amendment, or rejection of assessment roll.

9-43-91. Approval, equalization, amendment, or rejection of assessment roll. At the time and place fixed for the hearing, the governing body shall meet to consider the assessment roll and hear any objections. At the hearing, the governing body may approve, equalize, amend, or reject the assessment roll.

Source: SL 2012, ch 57, § 19.



§ 9-43-92 New roll to be made upon rejection.

9-43-92. New roll to be made upon rejection. If the governing body rejects the assessment roll, a new one may be made and filed, and notice and hearing shall be held as provided in § 9-43-90.

Source: SL 2012, ch 57, § 20.



§ 9-43-93 List of amended items to be published--Hearing.

9-43-93. List of amended items to be published--Hearing. If the governing body equalizes or amends the assessment roll, a list of all items of assessment changed or amended shall be published and notice and hearing shall be held as provided in § 9-43-90.

Source: SL 2012, ch 57, § 21.



§ 9-43-94 Approval and levy of assessment.

9-43-94. Approval and levy of assessment. After any corrections in the assessment roll have been made, the governing body by resolution shall approve and levy the assessment, describing the assessment and the local improvement, and providing the dates of the official approval of the assessment roll.

Source: SL 2012, ch 57, § 22.



§ 9-43-95 Resolution to specify payment plan.

9-43-95. Resolution to specify payment plan. The resolution approving the assessment roll shall also state under which plan the assessment and installments thereof shall be paid as provided by § 9-43-102.

Source: SL 2012, ch 57, § 23.



§ 9-43-96 Appeal of decision--Time for appeal--Notice of appeal.

9-43-96. Appeal of decision--Time for appeal--Notice of appeal. The decision of a municipal governing body upon a special assessment roll may be appealed to circuit court. The appeal shall be made within twenty days after publication of a notice that the resolution confirming the special assessment roll has been adopted by filing written notice of the appeal with the municipal finance officer and the clerk of the circuit court in the county in which the real property is situated. The notice of appeal shall describe the property and set forth the objections of the appellant to the special assessment.

Source: SL 2012, ch 57, § 24.



§ 9-43-97 Numbering of each item of assessment.

9-43-97. Numbering of each item of assessment. Each item of assessment shall be numbered consecutively by the finance officer without regard to date, character of local improvement, or description of property. No number may be duplicated.

Source: SL 2012, ch 57, § 25.



§ 9-43-98 Special record.

9-43-98. Special record. The finance officer shall prepare a special record which shall contain the following:

(1) A record of all special assessments;

(2) The consecutive number of the item;

(3) The date the assessment is due;

(4) The name of the property owner as provided by the director of equalization;

(5) The legal description of the property;

(6) The amount assessed against each lot;

(7) The character of the improvement for which the assessment is made; and

(8) The date of payment of each assessment or installment that is paid to the municipality.

The finance officer shall include in the special record a suitable index to the real property against which special assessments have been levied. The finance officer may destroy any record as provided by chapter 1-27.

Source: SL 2012, ch 57, § 26.



§ 9-43-99 Notice of assessment mailed to owners.

9-43-99. Notice of assessment mailed to owners. The municipal finance officer shall immediately mail to the owners of each lot, parcel, or piece of land as shown by the special assessment roll, a notice specifying the amount of the assessment, the number of installments, the date of the approval of the assessment roll, and a statement that any number of the installments may be paid without interest at the office of the finance officer within thirty days from the date of approval of the roll, after which the unpaid balance will draw interest at the rate fixed by the governing body from the date of the approval of the assessment roll.

Source: SL 2012, ch 57, § 27.



§ 9-43-100 Continuing lien on property--Exceptions.

9-43-100. Continuing lien on property--Exceptions. Any special assessment lawfully levied upon real property assessed pursuant to this chapter is a continuing lien on the property as against all persons except the United States and this state. The lien continues for fifteen years from the due date of the last installment.

Source: SL 2012, ch 57, § 28; SL 2014, ch 53, § 1.



§ 9-43-101 Waiver or reduction of special assessments.

9-43-101. Waiver or reduction of special assessments. A municipality may waive or reduce special assessments levied against owner-occupied single family dwellings if the head of the household is sixty-five years of age or older, or is disabled, or if the annual household income does not exceed the federal poverty level as updated annually on the Department of Social Services website. The terms used in this section are defined in § 10-18A-1.

Source: SL 2012, ch 57, § 29.



§ 9-43-102 Resolution to specify payment under Plan One or Plan Two.

9-43-102. Resolution to specify payment under Plan One or Plan Two. All special assessments are payable under Plan One or Plan Two.

Plan One--Collection by county treasurer.

Plan Two--Collection by municipal finance officer.

Before any contract is let or before bonds are issued for any local improvement for which special assessments are to be levied, the governing body shall provide by resolution or ordinance whether the assessments and installments are payable under Plan One or under Plan Two. The resolution or ordinance may provide for the assessment to be divided into any number of annual installments not exceeding forty.

Source: SL 2012, ch 57, § 30.



§ 9-43-103 Payment due dates--Interest on unpaid installments.

9-43-103. Payment due dates--Interest on unpaid installments. The installments of each assessment under Plan One or Plan Two are due and payable, one on January first following the date of approval of the assessment roll, and one on January first of each succeeding year until the entire assessment is paid. The governing body shall fix the interest rate to be borne by unpaid installments.

Source: SL 2012, ch 57, § 31.



§ 9-43-104 Payment without interest or interest to the date of payment.

9-43-104. Payment without interest or interest to the date of payment. Any assessment or installment under Plan One or Plan Two may be paid without interest to the municipal finance officer at any time within thirty days after the approval of the assessment roll. Thereafter, and before the due date of the first installment, the entire assessment remaining, or any number of installments, plus interest from the approval date to the date of payment may be paid to the municipal finance officer. After the due date of the first installment, if the installments that are due together with interest have been paid, any of the remaining installments not yet due may be paid without additional interest to the municipal finance officer. All installments paid before their respective due dates shall be paid in inverse order of their due dates.

Source: SL 2012, ch 57, § 32.



§ 9-43-105 Delivery of assessment roll to county auditor under Plan One.

9-43-105. Delivery of assessment roll to county auditor under Plan One. Under Plan One, the assessment roll shall be delivered to the county auditor not later than November first next following the date of approval or at the expiration of the thirty-day period for prepayment without interest, whichever is later. Before delivering the assessment roll to the county auditor, the municipal finance officer shall cancel in inverse order of their due dates all installments of any assessment previously paid. After delivery of the assessment role to the county auditor, the municipal finance officer shall promptly notify the county auditor of all installments of assessments paid to the finance officer, and the auditor shall cancel the installments in inverse order of their due dates upon the assessment roll.

Source: SL 2012, ch 57, § 33.



§ 9-43-106 Delivery of assessment roll to county auditor under Plan Two.

9-43-106. Delivery of assessment roll to county auditor under Plan Two. Under Plan Two, the finance officer shall deliver no later than November first to the county auditor of the county in which the property assessed is located, all special assessments remaining unpaid that have become delinquent on or before October first. The finance officer shall certify to the county auditor the original amount of the assessment or installment, the amount of accrued interest of the assessment, the name of the property owner as provided by the director of equalization, the character of the improvement for which the assessment was made, and the legal description of the property. The county auditor shall include the delinquent installment and accrued interest in the following year at the time the real property tax is paid and shall certify the installment and interest, together with the general taxes, to the county treasurer for collection in accordance with chapter 10-17.

Source: SL 2012, ch 57, § 34.



§ 9-43-107 Time for Plan One payment to municipal finance officer.

9-43-107. Time for Plan One payment to municipal finance officer. No installment under Plan One may be paid to the municipal finance officer on or after January first after certification to the county auditor.

Source: SL 2012, ch 57, § 35.



§ 9-43-108 County auditor to certify installment, interest, and general taxes to the countytreasurer for collection.

9-43-108. County auditor to certify installment, interest, and general taxes to the county treasurer for collection. The county auditor shall include each installment under Plan One, unless advised by the finance officer of the municipality of the prior payment, in the taxes collectible in the year in which the installment is due, upon each parcel of land assessed, including interest upon that installment and all subsequent unpaid installments, at the rate fixed by the governing body. The county auditor shall certify the installment and interest, together with general taxes, to the county treasurer for collection in accordance with chapter 10-17.

Source: SL 2012, ch 57, § 36.



§ 9-43-109 Calculation of interest on installments--Delinquent installments--Penalty.

9-43-109. Calculation of interest on installments--Delinquent installments--Penalty. The first installment under Plan One or Plan Two shall include interest from the date of approval of the assessment roll with the finance officer of the municipality to May first of the year in which the first installment is due. Each subsequent installment shall include one year's interest. Each of the installments, including interest as provided above, becomes delinquent on May first of the year in which the installment becomes due and shall have interest and penalty added each month at the same rate as provided in § 10-21-23 for delinquent real estate taxes.

Source: SL 2012, ch 57, § 37.



§ 9-43-110 Amount owing by county, municipality, school district, or the state on accountof assessments against property within municipality.

9-43-110. Amount owing by county, municipality, school district, or the state on account of assessments against property within municipality. The amount owing by any county, municipality, school district, or the state on account of assessments under Plan One or Plan Two against property within the municipality is payable by the treasurer of the governmental subdivision affected and shall be paid in like installments and with like interest and penalty as provided by law for other assessable real property.

Source: SL 2012, ch 57, § 38.



§ 9-43-111 Payment of proceeds of special assessments under Plan One or delinquent PlanTwo.

9-43-111. Payment of proceeds of special assessments under Plan One or delinquent Plan Two. All proceeds of special assessments under Plan One or delinquent Plan Two shall be paid to the finance officer of the municipality with the proceeds of other taxes.

Source: SL 2012, ch 57, § 39.



§ 9-43-112 Sale of parcel for nonpayment of taxes and assessments--Redemption.

9-43-112. Sale of parcel for nonpayment of taxes and assessments--Redemption. If the combined taxes and assessment installments under Plan One or delinquent Plan Two are not paid, the parcel may be sold for all such taxes and assessments in accordance with chapter 10-23. There may be no separate sale as provided in § 10-23-1 but each parcel may be sold for both taxes and special assessments at a single sale, and redemption must be made by payment of all such special assessments and taxes. No tax sale relieves the land from liability for subsequent installments of special assessments.

Source: SL 2012, ch 57, § 40.



§ 9-43-113 County bid to include assessments--Payment and discharge of lien.

9-43-113. County bid to include assessments--Payment and discharge of lien. If any such parcel is bid off in the name of the county, the bid shall include the amount of the delinquent installment of special assessments under Plan One or Plan Two. Any parcel may be discharged from the assessments at any time by paying to the county treasurer an amount equal to the then due and past-due installments, with accrued interest, penalty, and cost, if any, and paying to the municipal finance officer all subsequent installments without additional interest; at which point the parcel is relieved from the lien of the assessment.

Source: SL 2012, ch 57, § 41.



§ 9-43-114 Negotiable bonds to finance local improvement.

9-43-114. Negotiable bonds to finance local improvement. The governing body may provide by ordinance or resolution for the issuance of negotiable bonds without a vote of the voters in an amount not exceeding the entire cost of the local improvement. The bonds shall be issued and sold as provided in chapter 6-8B. However, all bonds shall mature not later than one year after the maturity of the last assessment installment. A single issue may be sold to finance several improvements.

Source: SL 2012, ch 57, § 42.



§ 9-43-115 Fund for payment of cost of improvements.

9-43-115. Fund for payment of cost of improvements. All amounts derived from special assessments for all local improvements shall be receipted into the account of the municipality. The proceeds of the sale of bonds issued pursuant to § 9-43-114 shall be placed into a fund and may be used only for the payment of the cost of the improvements. No moneys may be transferred out of the fund until all obligations that are charged against it have been discharged. Thereafter the governing body may transfer any unexpended and unobligated balance to the general fund.

Source: SL 2012, ch 57, § 43.



§ 9-43-116 Transfer of special assessment bonds to general obligation bond sinking fund.

9-43-116. Transfer of special assessment bonds to general obligation bond sinking fund. If general obligation bonds are authorized, issued, and sold and the proceeds expended for the purpose of any local improvements of a type for which assessments may lawfully be levied, and if assessments have been levied on account of such improvements in the manner prescribed by law, special assessment bonds may be issued in anticipation of the collection of the assessments and may be transferred and appropriated to the debt service fund for the general obligation bonds, in reimbursement of all or any part of the sum expended. The amount of bonds transferred and appropriated may not exceed the sum expended, less any portion of the cost of the improvements to be assumed by the municipality. Any assessment bonds not transferred may be sold to third parties to provide additional moneys for financing the improvement.

Source: SL 2012, ch 57, § 44.



§ 9-43-117 Application of moneys received from collection of assessments.

9-43-117. Application of moneys received from collection of assessments. All moneys received from collections of assessments for any local improvement wholly or partially financed from the proceeds of general obligation bonds shall be applied toward payment of the assessment bonds issued on account thereof, including those held in the debt service fund for the general obligation bonds, in the same manner as if all such assessment bonds were held by third persons.

Source: SL 2012, ch 57, § 45.



§ 9-43-118 Application of moneys collected in debt service fund for general obligationbonds--Tax levy for payment of general obligation bonds--Transfer of assessmentbonds.

9-43-118. Application of moneys collected in debt service fund for general obligation bonds--Tax levy for payment of general obligation bonds--Transfer of assessment bonds. The moneys collected in and held by the debt service fund for the general obligation bonds shall be applied toward the payment of the general obligation bonds and interest, and the governing body may annually cause to be certified to the county auditor the amount applied. The governing body may direct that the tax levy collectible in the following year for the payment of the bonds be reduced by an amount not exceeding the sum certified. However, the municipality remains obligated to levy general taxes sufficient, together with other resources of the debt service fund, for the prompt payment of all principal and interest due on the general obligation bonds. No assessment bond transferred to any debt service fund pursuant to the provisions of § 9-43-116 may subsequently be transferred to any other fund until the general obligation bonds for which the fund is maintained have been fully paid with interest.

Source: SL 2012, ch 57, § 46.



§ 9-43-119 Calculation of net indebtedness of municipality on general obligation bonds.

9-43-119. Calculation of net indebtedness of municipality on general obligation bonds. The principal amount of all special assessment bonds that are held in any debt service fund and that are not in default as to either principal or interest, as well as other assets of the fund, are deductible from the principal amount of the outstanding general obligation bonds for which the debt service fund is maintained, in determining at any time the net indebtedness of the municipality represented by the general obligation bonds.

Source: SL 2012, ch 57, § 47.



§ 9-43-120 Special assessment accounts--Source of moneys for accounts.

9-43-120. Special assessment accounts--Source of moneys for accounts. The governing body may by ordinance or resolution create and maintain special assessment accounts for financing local improvements for which assessments are to be levied. The governing body may provide moneys for the accounts in the annual appropriation ordinance or by transfer of unused balances from other funds in accordance with the provisions of chapter 9-21, or it may provide for the issuance of general obligation bonds for the purpose of creating and maintaining the account after authorization by the voters and in the manner provided by chapter 9-26. Creating and maintaining the account is deemed a single purpose in framing the question to be submitted to the voters.

Source: SL 2012, ch 57, § 48.



§ 9-43-121 Separate fund to pay cost of local improvements.

9-43-121. Separate fund to pay cost of local improvements. A separate fund may be established to be used only to pay, in whole or in part, the cost of local improvements of the type for which the fund has been created and for which assessments are to be levied. Money in the fund may be used both to pay the portion of the cost of the improvement assumed by the municipality and to advance the portion of the cost ultimately to be paid from collections of assessments.

Source: SL 2012, ch 57, § 49.



§ 9-43-122 Transfer of special assessment bonds to special assessment accounts.

9-43-122. Transfer of special assessment bonds to special assessment accounts. Special assessment bonds may be transferred and appropriated to the special assessment accounts in the same manner and to the same extent as provided in § 9-43-116 for the transfer of the bonds to general obligation bond sinking funds. All collections of assessments for assessment bonds transferred shall be held in and used only for the purposes of debt retirement.

Source: SL 2012, ch 57, § 50.



§ 9-43-123 Transfer of excess assets to sinking fund for general obligation bonds issued tocreate and maintain special assessments.

9-43-123. Transfer of excess assets to sinking fund for general obligation bonds issued to create and maintain special assessments. If the governing body determines that the cash, assessment bonds, and any other investments held in the special assessment accounts are in excess of amounts required for financing contemplated future local improvements, it may transfer all or any part of the assets to the sinking fund for any outstanding general obligation bonds issued to create and maintain special assessments. The transfer is irrevocable, and the principal amount of all assessment bonds transferred that are not in default as to principal or interest, together with the other assets of the sinking fund, are deductible from the principal amount of the general obligation bonds in determining the net indebtedness of the municipality.

Source: SL 2012, ch 57, § 51.



§ 9-43-124 Restriction on transfer of special assessment moneys to other municipal fund.

9-43-124. Restriction on transfer of special assessment moneys to other municipal fund. No special assessment moneys may be transferred to any other fund of the municipality until all general obligation bonds issued to create or maintain the special assessments have been fully paid with interest.

Source: SL 2012, ch 57, § 52.



§ 9-43-125 Restriction on injunctions--Time for commencing action on assessment.

9-43-125. Restriction on injunctions--Time for commencing action on assessment. No injunction restraining the making of any local improvement under the provisions of this chapter may be issued after the letting of the contract. No action or proceedings may be commenced or maintained in any court attacking the validity of the proceedings for special assessments up to and including the approval of the assessment roll or questioning the amount of the assessment unless the action is commenced within twenty days after the publication of the resolution approving the assessment roll and notice that assessments are due and payable as provided in § 9-43-99.

Source: SL 2012, ch 57, § 53.



§ 9-43-126 Action challenging assessment to resolve all issues in one proceeding.

9-43-126. Action challenging assessment to resolve all issues in one proceeding. If any action or proceeding is commenced and maintained in any court to restrain the collection of any assessment levied for any municipal local improvement, to recover any such assessment previously paid, to recover the possession or title of any real property sold for such an assessment, to invalidate or cancel any deed or grant thereof for such an assessment, or to restrain or delay the payment of any such assessment, the true and just amount of the assessment due upon the property shall be ascertained and judgment shall be rendered for the assessment, making the assessment a lien upon the property and authorizing execution or process to issue for the collection of the assessment by a sale of the property. If in the opinion of the court the assessment has been rendered void or voidable by any act or omission, the court may order that a reassessment be made under the provisions of §§ 9-43-134 and 9-43-135. The court may require the payment of the assessment as a condition for granting such relief, or declare by its judgment that the assessment is a lien upon the property, and authorize the issuing of execution or proper process for its collection by a sale of the property, to the end that the whole matter may be adjudicated in the one action or proceeding and the proper proportion or ratio of the assessment be paid by the property owner. The cost of such an action or proceeding shall be taxed as the court may direct.

Source: SL 2012, ch 57, § 54.



§ 9-43-127 Districts for construction and maintenance of local improvements.

9-43-127. Districts for construction and maintenance of local improvements. The governing body of any municipality may establish one or more districts for the construction and maintenance of local improvements. The governing body may establish or modify the boundary of the district, construct improvements or portions of improvements, and assess the cost of the improvement to the property within the district as provided in this chapter.

Source: SL 2012, ch 57, § 55.



§ 9-43-128 Plan for local improvement district.

9-43-128. Plan for local improvement district. If the governing body deems it necessary to establish a local improvement district, the governing body shall have a plan of the district prepared by the city engineer or other competent person, showing the boundaries of the district and lots or parts of lots included in the district. The plan shall be filed in the office of the finance officer for public inspection. No district need be established for the purpose of constructing or maintaining any improvement.

Source: SL 2012, ch 57, § 56.



§ 9-43-129 Publication of notice of plan for local improvement district--Public hearing.

9-43-129. Publication of notice of plan for local improvement district--Public hearing. Upon filing of the plan, a notice signed by the finance officer shall be published once stating that a plan for a public district, bounded as described in the notice and designated by number has been prepared and is on file in the office of the finance officer. The notice shall state that all persons owning property or interested in any real estate in the district may examine the notice during regular office hours and may file objections within ten days after the publication of the notice, and that on the date stated the governing body will hold a public hearing at a place named to consider any objections, at which time all persons may be heard. The notice shall be published once, and the hearing may not be less than ten nor more than twenty days after publication.

Source: SL 2012, ch 57, § 57.



§ 9-43-130 Approval, modification or rejection of plan.

9-43-130. Approval, modification or rejection of plan. At the hearing, the governing body shall consider any objections and may by resolution approve and adopt the proposed plan or change it in such manner as it may deem necessary. The governing body may adopt and approve the plan or may reject the plan and order a new plan prepared in accordance with §§ 9-43-81 and 9-43-82.

Source: SL 2012, ch 57, § 58.



§ 9-43-131 Lots in district liable for assessments upon approval of plan.

9-43-131. Lots in district liable for assessments upon approval of plan. When a resolution adopting and approving a local improvement district plan takes effect, the plan shall be numbered and filed in the office of the finance officer and shall then constitute the plan of the district, and the lots contained in the district are liable to assessment for the construction of improvements within the district in the same manner as other assessed property not within a district and in accordance with the provisions of this chapter.

Source: SL 2012, ch 57, § 59.



§ 9-43-132 Apportionment of costs according to benefits accruing to lots.

9-43-132. Apportionment of costs according to benefits accruing to lots. The total cost, or any portion of the cost that is assessable against all the real property within any district or area benefited by the local improvement, may be apportioned according to the benefits to accrue to each lot or tract, as determined by the governing body. In determining benefits to a district or area, the governing body shall determine the amount in which each lot or tract located within the district or area will be benefited by the construction of the improvement, and shall assess against each lot or tract that amount, not exceeding its special benefit, as is necessary to pay its just portion of the total cost of the work to be assessed.

Source: SL 2012, ch 57, § 60.



§ 9-43-133 Lots subject to assessment both as fronting and abutting property and as propertybenefited.

9-43-133. Lots subject to assessment both as fronting and abutting property and as property benefited. If any lot is subject to assessment both as fronting and abutting property and as property within the district or area benefited by the local improvement, the sum of both assessments may be the amount to be stated in the assessment roll against each such lot.

Source: SL 2012, ch 57, § 61.



§ 9-43-134 New assessment or reassessment for irregularities.

9-43-134. New assessment or reassessment for irregularities. If any special assessment for any local improvement is set aside for irregularity in the proceedings or declared void by reason of noncompliance with the provisions of law when ordering or letting the work or making the assessment, or if the collection of any portion of the assessment has been restrained or enjoined, or if any special assessment made upon any lot has been set aside or in any manner rendered or found to be ineffectual, the governing body may make a new assessment or reassessment. The governing body may collect the assessment or reassessment in the manner provided for the collection of the original assessment, to an amount not exceeding the amount of the original assessment, to bear interest at the rate provided by the governing body for unpaid installments of the original assessment from the date of approval of the assessment roll.

Source: SL 2012, ch 57, § 62.



§ 9-43-135 Notice of reassessment.

9-43-135. Notice of reassessment. If any reassessment is required, the governing body shall appoint a time for making the reassessment. The finance officer shall give ten days' notice to the owner of any lot to be reassessed, by mail addressed to the owner's last mailing address as shown by the records of the director of equalization, and shall publish notice of the reassessment once not less than ten nor more than twenty days before the time set for the reassessment. After publication of the approved resolution, the governing body may proceed with the levying and forwarding for the collection of special assessments.

Source: SL 2012, ch 57, § 63.



§ 9-43-136 Assessment of additional cost of improvement--Public hearing.

9-43-136. Assessment of additional cost of improvement--Public hearing. If the assessment originally levied, together with any sum to be paid by the municipality from its general fund or from the proceeds of general obligation bonds, is insufficient to pay the total cost of the improvement, the governing body may assess the additional cost to each lot in the same proportion as provided in the original assessment roll, after public hearing in the same manner as required for the adoption of the original assessment roll. The governing body shall adopt a resolution proposing to increase the special assessment contained in the original special assessment roll by the proportion it determines to be sufficient to pay the total cost of the improvement. The resolution, notice of hearing, and hearing procedures shall be carried out as provided in § 9-43-90. The amount by which each assessment is increased shall be collected by the same procedure and at the same time as the original assessment. However, if any installment of the original assessment has been paid before the levy of the supplemental assessment, the amount of the increase shall be added to the balance unpaid and becomes payable with and as a part of the remaining installments. Interest shall be computed in the same manner as provided for in the original assessment.

Source: SL 2012, ch 57, § 64.



§ 9-43-137 Federal loans.

9-43-137. Federal loans. If public moneys are made available by loan from any federal source to the state, an agency of state government, a public body created by the state, or a political subdivision of the state for the direct or indirect aid of landowners or owners of real property in the public or private improvement of their property in a manner specified by competent federal, state, or local authority, the owners are entitled to retire their obligations for the improvements in like pro rata installments over the same period of time as the loan of federal moneys will be retired, or, if permissible, to accelerate the installments as they are able, and at the same rate of interest as the loan of federal moneys to the state, state agency, public body, or political subdivision of the state. However, if the loan of federal moneys requires different or more stringent terms be met by the owners with regard to time period, installments, or rate of interest, then the terms allowed shall be the most liberal possible that still comply with the federal requirements.

The provisions of this section, in a proper case, are in lieu of assessment under any other law granting power to assess for property improvement.

Source: SL 2012, ch 57, § 65.



§ 9-43-138 Special maintenance fee.

9-43-138. Special maintenance fee. The governing body prior to the assessment of real property within the municipality for the next fiscal year, may levy, annually, for the purpose of maintaining or repairing public improvements, a special maintenance fee upon the lots fronting and abutting any improvements within the municipality that are maintained by the municipality. The governing body prior to the assessment of real property may, by resolution, designate the lot or portion of lots against which the fee is to be levied and the amount of the fee to be assessed against each lot or portions of lots for such purposes, or may apportion the fee pursuant to § 46A-10B-20. The governing body may directly bill the affected property owner for the fee in a manner determined by the municipality, or the governing body may require the county treasurer to add the fee assessed to the general assessment against the property and certify the fee assessed together with the regular assessment to the county auditor to be collected in the same manner as municipal taxes are collected for general purposes. The fee assessed is subject to review and equalization the same as assessments or taxes for general purposes.

Source: SL 2012, ch 57, § 66.



§ 9-43-139 Application of chapter.

9-43-139. Application of chapter. The provisions of this chapter do not apply to chapters 9-53, 9-55, or 21-10.

Source: SL 2012, ch 57, § 67.






Chapter 44 - Municipal Improvement Bonds

§ 9-44-1 Municipal improvement bonds authorized in lieu of special assessment certificates.

9-44-1. Municipal improvement bonds authorized in lieu of special assessment certificates. If the special assessments to be levied by any municipality for any local improvement or improvements are divided into installments pursuant to the provisions of chapter 9-43, the governing body of the municipality, in lieu of issuing assessment certificates or bonds as provided in chapter 9-43, may issue municipal improvement bonds.

Source: SL 1947, ch 219, § 1; SDC Supp 1960, § 45.21A01; SL 1984, ch 43, § 85.



§ 9-44-2 Authorization--Issuance--Sale--Maturity.

9-44-2. Authorization--Issuance--Sale--Maturity. Municipal improvement bonds shall be authorized, issued, and sold as provided in chapter 6-8B, except that all bonds shall mature not later than one year after the due date of the last assessment installment. In fixing serial maturities, the governing body shall estimate the amounts of money which will be available from time to time through collections of assessments, taxes, and service charges levied or imposed as herein provided, and shall adopt a schedule of maturities such that to the best of their judgment moneys will be available from sources at times and in amounts as to permit payment of all principal and interest as the payments become due.

Source: SL 1947, ch 219, § 3; SDC Supp 1960, § 45.21A03; SL 1984, ch 43, § 86.



§ 9-44-3 Amount of bond issue.

9-44-3. Amount of bond issue. Municipal improvement bonds under this chapter may be issued in an amount equal to the total cost of the improvement or improvements.

Source: SL 1947, ch 219, § 3; SDC Supp 1960, § 45.21A03; SL 1984, ch 43, § 87.



§ 9-44-4 Repealed.

9-44-4. Repealed by SL 1984, ch 43, § 131.



§ 9-44-5 Covenants with bondholders authorized.

9-44-5. Covenants with bondholders authorized. In and by the resolution authorizing municipal improvement bonds, the governing body may on behalf of the municipality make any or all of the covenants described in §§ 9-44-6 to 9-44-8, inclusive, with and for the benefit of the holders from time to time of said bonds.

Source: SL 1947, ch 219, § 4; SDC Supp 1960, § 45.21A04.



§ 9-44-6 Agreement by municipality to pay part of bonds from tax proceeds--Constitutionallimitation--Irrepealable tax levy.

9-44-6. Agreement by municipality to pay part of bonds from tax proceeds--Constitutional limitation--Irrepealable tax levy. The municipality may agree to pay any part not exceeding one-half of the principal of and interest on municipal improvement bonds by ad valorem taxation on all property within the municipality. Such part of the principal shall be a general obligation indebtedness of the municipality and shall not, together with other indebtedness as of the date of issue of the bonds, exceed any constitutional limitation. In computing the municipality's indebtedness at any time after the issuance of the bonds, the same fraction of the principal amount of the bonds then outstanding, less an equal fraction of any moneys in the fund of the improvement, shall be included. Before delivery of the bonds the governing body shall levy and cause to be certified to the county auditor a direct, annual, irrepealable, ad valorem tax, to be spread upon the tax rolls for the same years as the special assessments, in amounts sufficient to pay the proportionate part of each installment of principal and interest as the same matures. Said tax may not exceed the part of principal and interest so payable by more than five percent, but shall not be subject to any other tax levy limitation provided by law. The levy of taxes or assumption of payment of a part of principal and interest requirements in excess of the limitations herein shall be invalid only as to such excess.

Source: SL 1947, ch 219, § 4; SDC Supp 1960, § 45.21A04 (1).



§ 9-44-7 Municipal agreement as to water and sewer service charges--Adequacy of rates.

9-44-7. Municipal agreement as to water and sewer service charges--Adequacy of rates. In the case of water and sewer improvements undertaken pursuant to chapters 9-47 and 9-48, the municipality may agree to establish, impose, and collect just and equitable charges for services furnished by such improvement or improvements, and to pledge and appropriate all or any portion of the net revenues derived from such charges to the improvement fund for payment of municipal improvement bonds and interest. The municipality may further agree to establish and maintain such rates as shall at all times be at least sufficient to produce net revenue which, together with collections of assessments and taxes, will be adequate to pay the principal of and interest on each and all of the bonds as such principal and interest become due. In connection with such service charges, the governing body shall have all of the rights and powers which it would have with respect to like matters under chapter 9-40.

Source: SL 1947, ch 219, § 4; SDC Supp 1960, § 45.21A04 (2); SL 1980, ch 26, § 20.



§ 9-44-8 Tax levy to pay deficiency in improvement fund--Covenant to levy--Limitation oflevy.

9-44-8. Tax levy to pay deficiency in improvement fund--Covenant to levy--Limitation of levy. The municipality may agree that in the event of a deficiency in the improvement fund, the governing body will levy an ad valorem tax upon all of the taxable property within the municipality in an amount as may be necessary to pay the deficiency. The covenant may be limited to the levy of a tax for the payment of any deficiency existing at the maturity of the last outstanding bond, or may provide for the levy of a tax whenever any amount of principal or interest shall become due and the moneys in the fund shall be insufficient to pay the same. Notwithstanding the omission of a covenant in the resolution authorizing the bonds, or the limitation of the same to payment of a deficiency at the maturity of the last outstanding bond, the governing body may levy a tax upon the occurrence of any deficiency, and may also levy such tax in anticipation of any deficiency for the purpose of paying the next maturing principal and interest. Taxes levied pursuant hereto may not exceed by more than five percent the deficiency for which they are levied, but are not subject to any other limitation as to rate or amount; and levies in excess of such limitation shall be invalid only as to the excess.

Source: SL 1947, ch 219, § 4; SDC Supp 1960, § 45.21A04 (3); SL 1984, ch 43, § 87A.



§ 9-44-9 Reduction of assessments on decision to pay bonds from taxes or service charges--Supplemental assessments on property benefited.

9-44-9. Reduction of assessments on decision to pay bonds from taxes or service charges--Supplemental assessments on property benefited. In the event that the governing body shall determine to pay any portion of municipal improvement bonds from taxes and/or collections of service charges, it may direct that the estimate for special assessments and the assessment roll shall specify the portion of cost to be paid by assessment, the portion to be paid by taxes, and the portion to be paid exclusively by revenues, and the assessment on benefited property may be reduced proportionately; but the assessable cost of the improvement shall not be decreased by the reduction of the assessment, and the governing body may and if necessary shall levy supplemental assessments on specially benefited property to the full amount of such benefit.

Source: SL 1947, ch 219, § 5; SDC Supp 1960, § 45.21A05.



§ 9-44-10 Bonds payable from improvement fund--Negotiability--Municipal obligation limited.

9-44-10. Bonds payable from improvement fund--Negotiability--Municipal obligation limited. All bonds shall be payable solely out of the fund of the improvement or improvements to be financed thereby but they shall be negotiable investment securities within the meaning of chapter 57A-8. The obligation of the municipality with reference thereto shall be limited to the proper administration of the fund and the support of the same by the methods provided in this chapter and as provided in the resolution or ordinance authorizing the bond issue.

Source: SL 1947, ch 219, § 2; SDC Supp 1960, § 45.21A02; SL 1984, ch 43, § 88.



§ 9-44-11 Assessments, taxes, and revenues paid into improvement fund--Use of fund--Unexpended balance.

9-44-11. Assessments, taxes, and revenues paid into improvement fund--Use of fund--Unexpended balance. Into the fund of the improvement financed by municipal improvement bonds shall be paid all assessments and taxes levied on account of the improvement and any net revenues appropriated for the payment of the bonds as provided in this chapter. Moneys in said fund shall be used for no purpose other than the payment of the principal of and interest on said bonds as the same shall become due. After the payment of all principal and interest the governing body may transfer any unexpended balance in said fund to the general fund of the municipality.

Source: SL 1947, ch 219, § 2; SDC Supp 1960, § 45.21A02.



§ 9-44-12 Repealed.

9-44-12. Repealed by SL 1984, ch 43, § 131.






Chapter 45 - Street And Alley Improvements

§ 9-45-1 Municipal power over streets, alleys, and public grounds--Types of improvementspermitted.

9-45-1. Municipal power over streets, alleys, and public grounds--Types of improvements permitted. Every municipality shall have power to lay out, establish, open, vacate, alter, widen, extend, improve, repair, grade, gravel, surface, pave, repave, bridge, construct a viaduct upon or over, erect equipment for street lighting in and otherwise improve, and establish and change the grade of roads, streets, alleys, sidewalks, and public grounds, and to regulate the making of openings and connections therein and the erection of lights thereon as provided by this title.

Source: SL 1890, ch 37, art V, § 1, subdivs 7, 13, 45; SL 1890, ch 37, art XVI, § 18; SL 1890, ch 37, art XVII, § 1; SL 1895, ch 182, § 14; RPolC 1903, § 1229, subdivs 7, 13, 45; RPolC 1903, §§ 1303, 1306, 1441, 1442; SL 1911, ch 95, § 1; SL 1913, ch 111; SL 1913, ch 119, § 53, subdivs 7, 12, 45; SL 1913, ch 126, § 1; RC 1919, §§ 6169 (7), (9), 6356, 6357, 6364; SL 1923, ch 240; SL 1929, ch 195; SDC 1939, § 45.0201 (94).



§ 9-45-2 Street names and numbering of houses.

9-45-2. Street names and numbering of houses. Every municipality shall have power:

(1) To name and change the name of any street, avenue, alley, or other public place;

(2) To regulate the numbering of houses and lots.
Source: SL 1890, ch 37, art V, § 1, subdivs 22, 23; RPolC 1903, § 1229, subdivs 22, 23; SL 1913, ch 119, § 53, subdivs 22, 23; RC 1919, § 6169 (31), (32); SDC 1939, § 45.0201 (96), (97).



§ 9-45-3 Bridges, culverts and sluiceways.

9-45-3. Bridges, culverts and sluiceways. Every municipality shall have power to construct and keep in repair bridges, culverts, and sluiceways.

Source: SL 1895, ch 182, § 14; RPolC 1903, § 1441; SL 1913, ch 111, § 1; RC 1919, § 6169 (7); SDC 1939, § 45.0201 (91).



§ 9-45-4 City power over bridges, viaducts, and tunnels.

9-45-4. City power over bridges, viaducts, and tunnels. Every first or second class municipality shall have power to establish, maintain, and regulate the use of bridges, viaducts, and tunnels.

Source: SL 1890, ch 37, art V, § 1, subdiv 28; RPolC 1903, § 1229, subdiv 28; SL 1913, ch 119, § 53, subdiv 28; RC 1919, § 6170 (6); SDC 1939, § 45.0202 (8); SL 1992, ch 60, § 2.



§ 9-45-5 Crosswalks, curbs, gutters, and drains.

9-45-5. Crosswalks, curbs, gutters, and drains. Every municipality shall have power to provide for and regulate crosswalks, curbs, gutters, and drains.

Source: SL 1890, ch 37, art V, § 1, subdiv 16; RPolC 1903, § 1229, subdiv 16; SL 1913, ch 119, § 53, subdiv 17; RC 1919, § 6169 (49); SDC 1939, § 45.0201 (95).



§ 9-45-6 Survey and plat filed on laying out or boundary change in street, alley, or publicground.

9-45-6. Survey and plat filed on laying out or boundary change in street, alley, or public ground. When any street, alley, or public ground in a municipality is laid out or its boundaries changed, the governing body shall cause an accurate survey and plat thereof to be made and filed in the office of the finance officer and in the office of the register of deeds of the county. Any municipality may widen an existing street within the platted right-of-way without filing new plats.

Source: SL 1890, ch 37, art XVI, § 12; RPolC 1903, § 1300; RC 1919, § 6355; SDC 1939, § 45.1709; SL 1991, ch 74, § 1.



§ 9-45-7 Petition of property owners or landowners required for vacation of street, alley, orpublic ground--Plat--Verification of petition.

9-45-7. Petition of property owners or landowners required for vacation of street, alley, or public ground--Plat--Verification of petition. No street, alley, or public ground, or part thereof, shall be vacated by the governing body except upon the petition and consent in writing of all of the owners of the property adjoining the part of the street, alley, or public ground to be vacated. Such petition shall set forth the facts and the reasons for such vacation, accompanied by a plat of such street, alley, or public ground proposed to be vacated, and shall be verified by the oath of one or more of the petitioners, provided, in the event all the land subject to the proposed petition to vacate is located on the land of a landowner, the petition of the landowner shall be sufficient.

Source: SL 1890, ch 37, art XVI, § 13; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1; SL 1975, ch 91.



§ 9-45-8 Publication of notice of petition and hearing on vacation.

9-45-8. Publication of notice of petition and hearing on vacation. Upon the filing of a petition pursuant to § 9-45-7, the governing body, if it deems it expedient that the matter should be proceeded with, shall order the petition to be filed with the auditor or clerk, who shall give notice by publication once each week for at least two successive weeks, to the effect that the petition has been filed and stating in brief its object and that the petition will be heard and considered by the governing body, or a committee appointed by the governing body for that purpose, on a day specified not less than ten days from the last publication of the notice.

Source: SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1; SL 1972, ch 51, § 2; SL 2003, ch 46, § 1.



§ 9-45-9 Hearing and decision on vacation of street, alley, or public ground--Vote required.

9-45-9. Hearing and decision on vacation of street, alley, or public ground--Vote required. The governing body or such committee at the time and place appointed shall investigate and consider the matter and shall hear the evidence and testimony of the parties interested. The governing body, after hearing the same or upon the report of such committee favoring the granting of such petition, may declare by resolution passed by a two-thirds vote of all the members, such street, alley, or public ground vacated.

Source: SL 1890, ch 37, art XVI, § 13; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1.



§ 9-45-10 Vacation after nonuser of platted street or alley--Petition of property owners.

9-45-10. Vacation after nonuser of platted street or alley--Petition of property owners. In any first or second class municipality whenever any street or alley or any part thereof as designated upon any recorded plat of the same shall not have been used or traveled as a street or alley at any time during the period of twenty years subsequent to the recording of the plat, the same may be vacated by the governing body upon application of the owner or owners of all the real property abutting upon both sides thereof. The application for such vacation shall be made upon the petition of the abutting owner or owners and shall be verified by the affidavit of such owner or owners or his or their agent or attorney.

Source: SL 1893, ch 122, § 1; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1; SL 1992, ch 60, § 2.



§ 9-45-11 Notice and hearing on vacation of platted street or alley--Evidence of nonuser.

9-45-11. Notice and hearing on vacation of platted street or alley--Evidence of nonuser. After the filing of a petition pursuant to § 9-45-10, the governing body shall give notice by publication once each week for at least two successive weeks. The notice shall state that a petition has been filed, briefly state the object of the petition, and the date that the petition will be heard and considered by the governing body or the committee appointed by the governing body for that purpose. The hearing shall be held not less than ten days from the last publication of the notice. Upon the hearing it is sufficient to establish that the street, or alley, or any part thereof to be vacated, has not been used, worked, or traveled during the twenty years preceding the time for the meeting and since the recording of the plat thereof.

Source: SL 1893, ch 122, § 1; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1; SL 1972, ch 51, § 3; SL 2007, ch 42, § 1; SL 2011, ch 45, § 1.



§ 9-45-12 Publication and filing of resolution vacating platted street or alley.

9-45-12. Publication and filing of resolution vacating platted street or alley. A resolution of vacation pursuant to § 9-45-9 or 9-45-11 shall be published, to take effect, and be subject to referendum as other resolutions, and upon taking effect a transcript of such resolution duly certified by the auditor or clerk shall be filed for record and duly recorded in the office of the register of deeds of the county.

Source: SL 1890, ch 37, art XVI, § 13; SL 1893, ch 122, § 1; RPolC 1903, § 1301; RC 1919, § 6354; SDC 1939, § 45.1708; SL 1949, ch 186; SL 1951, ch 241, § 1.



§ 9-45-13 Irregularities in vacation proceedings cured after two years.

9-45-13. Irregularities in vacation proceedings cured after two years. Whenever the governing body of any municipality, township, or county of this state having jurisdiction has had, or shall have, presented to it a petition for the vacation of any public highway, street, alley, or public ground or any part thereof, and, after published notice and public hearing, such governing body has granted or shall grant the petition in whole or in part and there was, or shall be recorded in the office of the register of deeds of the county wherein such area is located a certified copy of the resolution or record of the action taken by such body relative to such petition, any defect or irregularity in the proceedings in such matter shall be deemed validated, legalized, and cured at the end of two years following the date of such recording and any easement or interest of the public in or upon the area so vacated shall then be terminated and action thereon barred.

Source: SL 1951, ch 241, § 2; SDC Supp 1960, § 45.1708-1.



§ 9-45-13.1 Vacation of street in extraterritorial jurisdiction of municipality.

9-45-13.1. Vacation of street in extraterritorial jurisdiction of municipality. A municipal governing body may vacate a street within its extraterritorial jurisdiction, as defined in § 11-6-10, upon approval of the board of county commissioners.

Source: SL 1981, ch 75.



§ 9-45-14 Establishment of grade of street, alley, or sidewalk--Record kept by auditor or clerk.

9-45-14. Establishment of grade of street, alley, or sidewalk--Record kept by auditor or clerk. The governing body of any municipality by ordinance may establish the grade of any street, alley, or sidewalk in the municipality. A record of the same shall be kept, together with the profile thereof in the office of the auditor or clerk.

Source: SL 1890, ch 37, art XVI, § 18; RPolC 1903, § 1306; RC 1919, § 6356; SDC 1939, § 45.1707.



§ 9-45-15 Change of grade of street--Municipal liability for damage to abutting property.

9-45-15. Change of grade of street--Municipal liability for damage to abutting property. After the grade of any street has been established as provided by § 9-45-14, the municipality shall, if it changes the grade, be liable to the abutting property owners for any damage they may sustain by reason of any permanent improvements having been made in conformity to the grade as first established.

Source: SL 1890, ch 37, art XVI, § 18; RPolC 1903, § 1306; RC 1919, § 6356; SDC 1939, § 45.1707.



§ 9-45-16 Resolution of necessity for construction of viaduct--Assessment and liability fordamage to property.

9-45-16. Resolution of necessity for construction of viaduct--Assessment and liability for damage to property. If any viaduct is declared by resolution necessary for the safety and protection of the public, the governing body of any first or second class municipality shall provide for appraising, assessing, and determining the damages, if any, that may be caused to any property by reason of the construction of the viaduct and its approaches. The resolution is effective thirty days after its publication, unless nullified by an order of the Public Utilities Commission.

Such damage shall be paid by the municipality and may be assessed against the property benefited as provided in chapter 9-43.

Source: SL 1909, ch 126; RC 1919, § 6366; SDC 1939, § 45.1706; SL 1992, ch 60, § 2; SL 2012, ch 57, § 78.



§ 9-45-17 Viaduct specifications determined by governing body.

9-45-17. Viaduct specifications determined by governing body. The width, height, and strength of any such viaduct and approaches thereto, the material therefor, and the manner of construction thereof shall be as required by the governing body.

Source: SL 1909, ch 126; RC 1919, § 6366; SDC 1939, § 45.1706.



§ 9-45-18 Viaduct costs borne and work done by railroads--Neglect as petty offense--Proceedings to compel compliance.

9-45-18. Viaduct costs borne and work done by railroads--Neglect as petty offense--Proceedings to compel compliance. When two or more railroad companies own or operate separate lines of track to be crossed by any viaduct, the proportion of such viaduct and the approaches thereto to be constructed by each, or the cost to be borne by each, shall be determined by the governing body. Any railroad company shall proceed within the time and in the manner required by the governing body to construct, reconstruct, or repair any viaduct as required. It is a petty offense for any railroad company to neglect to perform such duty, and each day such company shall neglect to perform such duty shall constitute a separate offense.

Any such company may be compelled by mandamus or other appropriate proceeding to construct, reconstruct, or repair any viaduct so required.

Source: SL 1909, ch 126; RC 1919, § 6366; SDC 1939, §§ 45.1706, 45.9904; SL 1981, ch 43, § 20.



§ 9-45-19 Viaduct work done by municipality on failure by railroad--Costs charged againstrailroad.

9-45-19. Viaduct work done by municipality on failure by railroad--Costs charged against railroad. If any railroad company shall fail, neglect, or refuse to construct, reconstruct, or repair any viaduct as required by § 9-45-18, the governing body may proceed to do so in such manner as may be provided by resolution and assess the cost thereof against the property of such railroad company, and such cost shall be a valid and subsisting lien against such property and shall also be a legal indebtedness of such company in favor of such first or second class municipality.

Source: SL 1909, ch 126; RC 1919, § 6366; SDC 1939, § 45.1706; SL 1992, ch 60, § 2.



§ 9-45-20 to 9-45-34. Repealed.

9-45-20 to 9-45-34. Repealed by SL 2012, ch 57, §§ 79 to 93.



§ 9-45-35 Assumption by municipality of cost of repairing street previously constructed byassessment.

9-45-35. Assumption by municipality of cost of repairing street previously constructed by assessment. The resolution of necessity may provide that the municipality may pay any portion or all of the cost of resurfacing, rebuilding, or repaving the portion of any street, alley, or public way in which pavement has previously been placed and paid for wholly or in part by assessment of benefited property.

Source: SL 1929, ch 193; SDC 1939, § 45.1705; SL 1949, ch 185, § 5; SL 2012, ch 57, § 94.



§ 9-45-36 Sidewalk relocation costs shared by municipality.

9-45-36. Sidewalk relocation costs shared by municipality. Where, in the process of widening a public way, it is necessary to relocate sidewalks, the governing body of any municipality may provide by ordinance that such municipality shall share with the abutting property owners fifty percent of the assessed cost for replacement of all sidewalks which were not in a highly deteriorated condition prior to such widening of the public way.

Source: SL 1963, ch 287.



§ 9-45-37 Record of street proceedings kept by auditor or clerk.

9-45-37. Record of street proceedings kept by auditor or clerk. The auditor or clerk shall keep in his office a record of all proceedings taken in the matter of opening, altering, vacating, paving, or otherwise improving any street, alley, or other public ground, and after the confirmation of any report in such matters he shall record all the proceedings taken in relation to the same.

Source: SL 1890, ch 37, art XVI, § 14; RPolC 1903, § 1302; RC 1919, § 6355; SDC 1939, § 45.1709.



§ 9-45-38 , 9-45-39. Repealed.

9-45-38, 9-45-39. Repealed by SL 2012, ch 57, §§ 95, 96.






Chapter 46 - Sidewalk Improvements

§ 9-46-1 Width and material of sidewalks prescribed by ordinance.

9-46-1. Width and material of sidewalks prescribed by ordinance. The governing body by ordinance shall prescribe the width of sidewalks and may establish different widths in different localities and determine the kind of material of which they shall be constructed, having regard to the business and amount of travel in the vicinity of each.

Source: SL 1890, ch 37, art XVI, § 19; RPolC 1903, § 1307; SL 1913, ch 324; RC 1919, § 6359; SDC 1939, § 45.1601.



§ 9-46-1.1 Repealed.

9-46-1.1. Repealed by SL 1994, ch 52, § 4.



§ 9-46-1.2 Ramp specifications from transportation department.

9-46-1.2. Ramp specifications from transportation department. Any ramp shall be constructed or installed in accordance with design specifications therefor prepared by the Department of Transportation, according to the Americans With Disabilities Act Accessibility Guidelines for Buildings and Facilities as published by the U.S. Architectural and Transportation Barriers Compliance Board, August, 1992. The department shall make available to such municipalities design standards for such ramps.

Source: SL 1975, ch 94, § 2; SL 1978, ch 67, § 2; SL 1994, ch 52, § 5.



§ 9-46-2 Liability of adjoining property owner for failure to keep sidewalks in repair--Notification of nonresident owner.

9-46-2. Liability of adjoining property owner for failure to keep sidewalks in repair--Notification of nonresident owner. Any owner of real property who fails to keep in repair the sidewalks in front of or along such property if he resides thereon, or if he does not reside thereon, to repair the same forthwith when notified, is liable to the municipality for any damage caused by such neglect. The duty of the municipality to notify the nonresident owner does not affect the liability of the owner for any injury proximately caused by the negligent construction or repair of the sidewalk. The failure of the municipality to notify the nonresident owner does not result in any liability on the part of the municipality for any injury proximately caused by the negligent construction or repair of the sidewalk.

Source: SL 1890, ch 37, art XVI, § 24; RPolC 1903, § 1312; RC 1919, § 6363; SDC 1939, § 45.1605; SL 1986, ch 80.



§ 9-46-3 Notice to adjoining property owners to construct or repair sidewalk--Service ofnotice--Contents.

9-46-3. Notice to adjoining property owners to construct or repair sidewalk--Service of notice--Contents. If the governing body deems it necessary to construct, rebuild, or repair any sidewalk, it shall notify all owners of lots adjoining such sidewalk to construct, rebuild, or repair the sidewalk at their own expense within a time designated.

Such notice shall be in writing and either be served personally or by return receipt mail, on each owner or by publication once in each week for two consecutive weeks. It shall set forth the character of the work and the time within which it is to be done. Such notice may be general as to the owners but shall be specific as to the description of such lots.

Source: SL 1890, ch 37, art XVI, § 20; SL 1901, ch 79, § 1; RPolC 1903, §§ 1308, 1541; SL 1913, ch 324; RC 1919, § 6360; SL 1929, ch 198; SDC 1939, § 45.1602; SL 1987, ch 80, § 1.



§ 9-46-4 Municipal construction or repair on failure by adjoining owner.

9-46-4. Municipal construction or repair on failure by adjoining owner. If such sidewalk is not constructed, reconstructed, or repaired in the manner and within the time prescribed pursuant to § 9-46-3, the governing body by resolution may cause the work to be done by day labor or by job. If the amount of the contract is less than the amount provided for in § 5-18A-14, it is not necessary to advertise for bids.

Source: SL 1890, ch 37, art XVI, § 21; SL 1901, ch 75, § 1; SL 1901, ch 79, § 2; RPolC 1903, §§ 1309, 1542; SL 1913, ch 324; SL 1915, ch 110; RC 1919, § 6361; SDC 1939, § 45.1603; SL 1955, ch 207; SL 1963, ch 282; SL 1987, ch 80, § 2; SL 2011, ch 2, § 119.



§ 9-46-5 Assessment of sidewalk costs against abutting property.

9-46-5. Assessment of sidewalk costs against abutting property. The cost thereof shall be assessed against the lots fronting or abutting upon the sidewalk so constructed, reconstructed, or repaired, as provided in this title or hereinafter provided. In estimating such assessment the entire cost of the improvement fronting on the property to be assessed shall be divided by the number of feet fronting or abutting on the same, and the quotient shall be the sum to be assessed per front foot against each lot so fronting or abutting.

Source: SL 1890, ch 37, art XVI, § 21; SL 1901, ch 75, § 1; SL 1901, ch 79, § 2; RPolC 1903, §§ 1309, 1542; SL 1913, ch 324; SL 1915, ch 110; RC 1919, § 6361; SDC 1939, § 45.1603; SL 1955, ch 207; SL 1963, ch 282.



§ 9-46-6 Filing of assessment roll for sidewalk construction or repair--Costs covered byassessment.

9-46-6. Filing of assessment roll for sidewalk construction or repair--Costs covered by assessment. After the completion of the construction or repair of said sidewalk, the municipal engineer or such other person designated for that purpose shall file in the office of the city auditor or clerk, an assessment roll showing the amount to be assessed against each lot or parcel of ground which amount shall include the contract price or the cost of the work by day labor, engineering and any other costs entering into such construction or repair, the description of the property abutting upon said sidewalk which is to be assessed and the name of the owner or owners thereof as shown by the records in the office of the director of equalization.

Source: SDC 1939, § 45.1603 as added by SL 1955, ch 207; SL 1963, ch 282.



§ 9-46-7 Division of sidewalk assessment into annual installments--Notice of filing andhearing on assessment roll.

9-46-7. Division of sidewalk assessment into annual installments--Notice of filing and hearing on assessment roll. Upon the filing of the assessment roll, the governing body shall by resolution provide that the assessment shall be divided in any number of equal annual installments not exceeding five and shall fix a time and place for hearing upon the same not less than twenty days from the date of filing thereof. The auditor or town clerk shall publish a notice of the time and place of the hearing one week before the date of hearing. The notice shall state the general nature of the improvements for which the assessment is made, the date of filing the assessment roll, and that the roll will be open for public inspection at the office of the city auditor or clerk and shall refer to the assessment roll for further particulars.

Source: SDC 1939, § 45.1603 as added by SL 1955, ch 207; SL 1963, ch 282; SL 1982, ch 60, § 7.



§ 9-46-8 Amendment and approval or rejection of assessment roll--Certification to countyofficers and collection of assessments.

9-46-8. Amendment and approval or rejection of assessment roll--Certification to county officers and collection of assessments. Upon the hearing, the governing body may approve said roll with or without amendment, or reject the same, and upon the approval thereof shall direct the city auditor or town clerk to file a certified copy of the assessment roll in the office of the county auditor who shall thereupon certify said assessment to the county treasurer to be collected in the manner provided for the collection of special assessments as provided in chapter 9-43.

Source: SDC 1939, § 45.1603 as added by SL 1955, ch 207; SL 1963, ch 282.



§ 9-46-9 General assessment law applicable to sidewalk improvements.

9-46-9. General assessment law applicable to sidewalk improvements. Except as otherwise expressly provided in §§ 9-46-4 to 9-46-8, inclusive, proceedings for levy of and collecting sidewalk assessments shall be governed by and performed according to the provisions of chapter 9-43, including without limitation, provisions relating to the mailing of notices of assessment hearings, reassessment proceedings, the interest to be borne by deferred installments, filing of the assessment roll, giving notice of filing, prepayments of deferred installments, assessment certificates and bonds, actions and remedies, compromises and deeds in settlement, and limitations of proceedings.

Source: SDC 1939, § 45.1603 as added by SL 1963, ch 282.



§ 9-46-10 Repealed.

9-46-10. Repealed by SL 1987, ch 80, § 3.



§ 9-46-11 Mailboxes on or adjacent to curbs or sidewalks.

9-46-11. Mailboxes on or adjacent to curbs or sidewalks. The governing body shall be authorized by ordinance to allow mailboxes to be located on or adjacent to a municipal street curb or sidewalk.

Source: SL 1976, ch 86.






Chapter 47 - Water Supply Systems

§ 9-47-1 General municipal power to construct and operate systems--Separate fund--Agreements with state and federal agencies.

9-47-1. General municipal power to construct and operate systems--Separate fund--Agreements with state and federal agencies. Every municipality may construct, establish, operate, and maintain a system of waterworks and facilities in connection therewith; may regulate the distribution and use of water supplied thereby; may acquire a suitable supply of water, whether within or without the municipality; may maintain dams, reservoirs, intakes, spillways, conduits, or other devices to gather and store surface, flood, or other waters within or without the municipality either as a direct source of water to the municipality or as a supply of water from which any other source of the water supply of the municipality may be replenished or restored; may advantageously dispose of, to districts, subdivisions, and areas, outside the limits of the municipality to which supply lines may extend, any municipal supply of water, including stored water, not required or used for municipal purposes and any surplus water may be disposed of to any outside district where the water is delivered into a natural watercourse for irrigation purposes; may assess, levy, and collect taxes and special assessments for such purposes; and may appropriate funds and levy taxes to accumulate funds for such purposes, as provided by this title. The accumulated funds shall be placed in a separate fund which may not revert at the end of the fiscal year. The amount of the fund may never exceed an amount equivalent to ten dollars per thousand dollars of taxable valuation of all property within the municipality. The fund shall be established by a resolution adopted pursuant to chapter 9-19. Every municipality may enter into agreements with the United States, with the State of South Dakota and with any authorized agency, subdivision, or unit of government, federal or state, to carry out such purposes.

Source: PolC 1877, ch 24, § 22, subdiv 3; SL 1887, ch 105, § 1; CL 1887, § 1043, subdiv 3; CL 1887, § 1135; SL 1890, ch 37, art V, § 1, subdiv 43; SL 1901, ch 81, § 1; RPolC 1903, § 1229, subdiv 43; RPolC 1903, § 1438, subdiv 3; RPolC 1903, § 1520; SL 1905, ch 174, § 1; SL 1905, ch 175, § 1; SL 1913, ch 119, § 53, subdiv 43; SL 1913, ch 367; RC 1919, §§ 6169 (12), 6393, 6394; SL 1923, ch 231; SL 1927, ch 175; SL 1937, ch 174; SDC 1939, § 45.0201 (81); SL 1939, ch 183; SL 1941, ch 193; SL 1941, ch 194; SL 1951, ch 238; SL 1963, ch 277; SL 1974, ch 80; SL 1978, ch 68, § 1; SL 1982, ch 82, § 1; SL 1983, ch 68.



§ 9-47-2 Real property in adjoining states.

9-47-2. Real property in adjoining states. Every municipality shall have power to purchase, lease, own, and hold real property and easements therein in an adjoining state for waterworks purposes.

Source: SL 1917, ch 317; RC 1919, § 6169 (77); SDC 1939, § 45.0201 (82).



§ 9-47-3 Emergency contract for repair or replacement on complete failure of water supply.

9-47-3. Emergency contract for repair or replacement on complete failure of water supply. Wherever, in any municipality, the emergency specified in § 9-21-15 is the complete failure of the water supply of such municipality, the governing body thereof is authorized to contract for the drilling of a new well or for such repairs, replacements, and new equipment as may be necessary, privately, without advertising for bids as required by the laws of this state relating to contracts of municipalities, and to pay therefor as provided in §§ 9-21-15 and 9-21-16 as to emergencies; provided, however, that no such contract shall be executed until the governing body has adopted a resolution of necessity therefor, by unanimous vote, which resolution shall become effective immediately upon its passage and publication.

Any contract entered into as provided by this section shall be as binding, and have the same force and effect, as though the same were let in all particulars as provided by the laws of this state relating to contracts of municipalities.

Source: SL 1953, ch 269, §§ 1, 2; SDC Supp 1960, § 45.1404-1.



§ 9-47-4 Contract for waterworks system--Maximum tax levy without approval by voters.

9-47-4. Contract for waterworks system--Maximum tax levy without approval by voters. When the expense in connection with the waterworks system is to be raised by general taxation, no contract for construction, purchase, lease, or maintenance which shall stipulate for an annual payment greater than an annual levy of five mills on each dollar of the assessed valuation of the municipality shall be authorized until such contract shall first have been submitted to a vote of the voters of such municipality at a general or special election and ratified by a majority of those voting at such election.

Source: SL 1901, ch 81, § 1; RPolC 1903, § 1520; SL 1913, ch 367; RC 1919, § 6394; SDC 1939, § 45.1904.



§ 9-47-5 Special assessments.

9-47-5. Special assessments. If the expense in connection with the waterworks system is raised by special assessments, the assessments shall be levied and collected in the manner provided in chapter 9-43.

Source: RC 1919, § 6394; SDC 1939, § 45.1904; SL 2012, ch 57, § 97.



§ 9-47-6 Connections from water main to lot line--Assessment.

9-47-6. Connections from water main to lot line--Assessment. Every municipality shall have power to regulate and provide for the laying of water connections from the city water mains to the lot line, and to assess the cost against the abutting property owner as provided by this title.

Source: SL 1890, ch 37, art V, § 1, subdiv 13; RPolC 1903, § 1229, subdiv 13; SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.0201 (85).



§ 9-47-7 Repealed.

9-47-7. Repealed by SL 2012, ch 57, § 98.



§ 9-47-8 Classification of water pipes and mains.

9-47-8. Classification of water pipes and mains. Water pipes or mains are classified as:

(1) A service pipe or main is one designed to supply water to the property abutting upon the particular street or way in which it is laid;

(2) A trunk pipe is one designed to supply water to the property abutting upon the street or way in which it is laid and to other pipes or mains in a defined district or portion of the municipality;

(3) A supply pipe or main is any pipe, ditch, flume, conduit, or other appliance designed to conduct a supply of water from its source to the municipality.
Source: RC 1919, §§ 6388 to 6391; SDC 1939, § 45.1901.



§ 9-47-9 , 9-47-10. Repealed.

9-47-9, 9-47-10. Repealed by SL 2009, ch 38, § 1, 2.



§ 9-47-11 , 9-47-12. Repealed.

9-47-11, 9-47-12. Repealed by SL 2012, ch 57, §§ 99, 100.



§ 9-47-13 Purchase of pipes or mains financed by special assessments--Protest by propertyowners.

9-47-13. Purchase of pipes or mains financed by special assessments--Protest by property owners. The purchase authorized in § 9-47-9 may be financed by assessing such cost to the property fronting or abutting upon the water pipe or main so purchased in the same manner as provided for construction of service sewers, except that in the event the owners of a majority of the real property fronting or abutting thereon prior to such resolution becoming effective shall file a written protest against a purchase by special assessment, the governing body shall not have power to purchase the same in that manner.

Source: SL 1959, ch 278, § 3; SDC Supp 1960, § 45.1907.



§ 9-47-14 Notice, hearing, and action by governing body on purchase of pipes and mains.

9-47-14. Notice, hearing, and action by governing body on purchase of pipes and mains. When the adoption of a resolution to purchase a private water pipe or main in the manner provided in §§ 9-47-9 to 9-47-13, inclusive, shall be proposed to the governing body of the municipality, notice of the proposed passage of same shall be given by publication once each week for two successive weeks. Such notice shall contain the text of the proposed resolution, and shall state the time and place when and where any interested party may make objection to such purchase. Such hearing shall be held not less than ten nor more than twenty days after the final publication of such notice. After such hearing, the governing body may adopt or reject such resolution, and in the event of approval may proceed to effect such purchase accordingly.

Source: SL 1959, ch 278, § 4; SDC Supp 1960, § 45.1907.



§ 9-47-15 Competitive bids not required for purchase of pipes or mains.

9-47-15. Competitive bids not required for purchase of pipes or mains. No statutory requirement of bidding shall apply to a purchase made in accordance with the terms of §§ 9-47-9 to 9-47-14, inclusive.

Source: SL 1959, ch 278, § 4; SDC Supp 1960, § 45.1907.



§ 9-47-16 Repealed.

9-47-16. Repealed by SL 2012, ch 57, § 101.



§ 9-47-17 Acquisition of water mains in newly annexed area.

9-47-17. Acquisition of water mains in newly annexed area. Every municipality shall have the power, within the discretion of the governing board of the municipality, to purchase, lease with purchase option, lease or otherwise acquire from the owners thereof, or condemn under provision of subdivision 9-12-1(2), any water main or mains laid in, on or under any street or alley or otherwise located in any municipality, district or subdivision outside the corporate limits of the municipality and which subdivision or district shall have been, by annexation proceedings or otherwise, annexed to the municipality.

Source: SL 1951, ch 239; SDC Supp 1960, § 45.0201 (108); SL 1974, ch 81; SL 1982, ch 83, § 1; SL 1992, ch 60, § 2.



§ 9-47-18 Distance between water connections.

9-47-18. Distance between water connections. No more than one water connection shall be made for each platted lot or for each forty-four feet of frontage of unplatted ground in the residence section, and for each twenty-two feet of frontage in the business section of the municipality, except when the abutting owner requests in writing the placing of water connections at a less number of feet.

Source: SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.1906.



§ 9-47-19 Repealed.

9-47-19. Repealed by SL 2012, ch 57, § 102.



§ 9-47-20 Municipal artesian wells authorized.

9-47-20. Municipal artesian wells authorized. Every municipality shall have power to establish and maintain artesian wells.

Source: SDC 1939, § 45.0201 (105).



§ 9-47-21 Operation of irrigation system authorized--Special assessments--Election on watersupply--Regulation of use of water.

9-47-21. Operation of irrigation system authorized--Special assessments--Election on water supply--Regulation of use of water. Any municipality may operate and maintain a system of irrigation within the municipality. The municipality may assess the cost of the system against abutting or benefited property in the manner provided by chapter 9-43, if a connection with an irrigation water supply system is available. If such a connection is not available, the providing of a means of a water supply for irrigation shall be first authorized at a regular or special election. The municipality may regulate the distribution and use of water supplied for irrigation.

Source: SL 1923, ch 231; SDC 1939, § 45.0201 (80); SL 2012, ch 57, § 103.



§ 9-47-22 Request for rural water system to provide water service by persons living within threemiles of certain municipalities--Notification and election of municipality.

9-47-22. Request for rural water system to provide water service by persons living within three miles of certain municipalities--Notification and election of municipality. If a rural water system is requested after July 1, 1989, to provide water service to any person who resides within three miles of a municipality owning and operating a water supply system, the rural water system shall promptly notify such municipality of such request in writing. Within sixty days from the receipt of such notice, the municipality may elect to provide water service to such person. If the municipality does not so elect, the rural water system may provide such service.

Source: SL 1989, ch 387, § 1.



§ 9-47-23 Election of municipality to provide service after previously declining--Requirementsof purchase.

9-47-23. Election of municipality to provide service after previously declining--Requirements of purchase. If a rural water system provides service to a person whom a municipality has declined to serve, pursuant to § 9-47-22, and the municipality thereafter elects to provide water service to such person, the municipality shall first purchase the facilities of the rural water system which were required and used to provide service to such person. The purchase price shall be the present day reproduction cost, new, of the facilities being acquired, less depreciation computed on a thirty-year straight-line basis, plus an amount equal to the cost on a nonbetterment basis of constructing any necessary facilities to reintegrate the system of the rural water system after detaching the portion to be sold; plus as compensation for service rights, an annual amount, payable each year for a period of five years, equal to the sum of five percent of the gross revenues received from the sale of water service to such person during the five-year period. Gross revenues received shall be determined by applying the rate in effect by the purchased rural water system at the time of purchase.

Source: SL 1989, ch 387, § 2; SL 1994, ch 72.



§ 9-47-24 Election to provide service to persons being served by rural water system--Purchaseof facilities.

9-47-24. Election to provide service to persons being served by rural water system--Purchase of facilities. If a municipality elects to provide water service to any person who is being served by a rural water system and who resides within the boundaries of a municipality or within three miles of the municipality as the boundaries exist on July 1, 1989, the municipality shall purchase the facilities of the rural water system which were required and used to provide service to such person. The purchase price shall be as set forth in § 9-47-23.

Source: SL 1989, ch 387, § 3.



§ 9-47-25 Election to provide service to persons within extended areas as a result of annexation,consolidation, or incorporation.

9-47-25. Election to provide service to persons within extended areas as a result of annexation, consolidation, or incorporation. If the three-mile area referred to in § 9-47-24 is extended as a result of annexation, consolidation, or incorporation after July 1, 1989, and the municipality elects to provide service to any person receiving service from a rural water system residing within the newly extended three-mile area, the municipality shall purchase the facilities of the rural water system which were required and used to provide service to such person. The purchase price shall be determined pursuant to § 9-47-23. The provisions of § 9-47-22 are applicable to all persons seeking water service in the newly extended area from and after the effective date of such extension.

Source: SL 1989, ch 387, § 4.



§ 9-47-26 Election to provide service to persons outside three-mile area.

9-47-26. Election to provide service to persons outside three-mile area. If a municipality elects to provide water service to any person being served by a rural water system and located more than three miles from the municipal boundaries, the municipality shall purchase the facilities of the rural water system which were required and used to provide service to such person. The purchase price shall be determined pursuant to § 9-47-23.

Source: SL 1989, ch 387, § 5.



§ 9-47-27 Certain matters negotiable for contract between parties.

9-47-27. Certain matters negotiable for contract between parties. The provisions of §§ 9-47-22 to 9-47-26, inclusive, do not prevent a municipality and a rural water system from contracting with each other relative to the transfer of customers, disposition, and sale of facilities and related matters on such terms and conditions as they may determine.

Source: SL 1989, ch 387, § 6.



§ 9-47-28 Connection of plumbing fixtures to public water supply system--Purchase or leaseof preexisting private wells by municipalities--Exemption of first classmunicipalities.

9-47-28. Connection of plumbing fixtures to public water supply system--Purchase or lease of preexisting private wells by municipalities--Exemption of first class municipalities. Each building in which plumbing fixtures are installed shall connect to a public water supply system if available. A public water system is available to a premise used for human occupancy if the property line of the premise is within two hundred feet of the system. A municipality may purchase, lease with purchase option, lease, or otherwise acquire from the owners, any preexisting private wells located within the municipality. The provisions of this section do not apply to municipalities of the first class . Nothing in this section requires any municipality to provide any municipal service outside of its municipal boundaries.

Source: SL 1989, ch 80, § 1; SL 2000, ch 39, § 1.






Chapter 48 - Sewer Systems

§ 9-48-1 Classification of sewers.

9-48-1. Classification of sewers. Sewers are classified as follows:

(1) A service sewer is one designed to carry sewage or water from the property abutting upon the street or way in which it is laid into a trunk or main sewer, or into the sewer outlet, septic, or disposal plant;

(2) A trunk sewer is one designed to carry the sewage or water from any particular district or portion of the municipality as well as the sewage or water from property abutting upon the street or way in which it is laid, and of sufficient capacity to carry the sewage or water from the service sewers in the district or portion of the municipality in which it is laid, to the main sewer outlet, septic, or disposal plant;

(3) A main sewer is one designed to carry the entire sewage or water of a municipality or sewerage district to the sewer outlet, septic, or disposal plant;

(4) A sanitary sewer is one designed solely to carry sewage and wastes from buildings or structures;

(5) A storm sewer is one designed solely to carry storm or surface waters;

(6) A sewer which is not designated as either a storm sewer or sanitary sewer is one designed for use as a combined sanitary and storm sewer;

(7) The term sanitary sewer shall exclude drainage from roofs, sidewalks, roadways, streets, alleys, or other surface drainage.
Source: RC 1919, §§ 6368 to 6371; SDC 1939, § 45.1801; SL 1955, ch 209.



§ 9-48-2 Authority to establish, construct, and maintain sewer systems--Separate fund.

9-48-2. Authority to establish, construct, and maintain sewer systems--Separate fund. Each municipality may:

(1) Establish, construct, and maintain main, trunk, sanitary, storm, and service sewers, and septic or sewage treatment plants, drains, and manholes either within its corporate limits or within ten miles of its corporate limits;

(2) Appropriate funds and levy taxes to accumulate funds for the purposes identified in this section;

(3) Establish sewer districts as provided by this title;

(4) Acquire any sewer, drain, or system of sewerage and drainage already established and constructed; and

(5) Acquire land within or without the municipality for a septic or sewage treatment plant or outlet to any main sewer and may assess the cost of the land and the cost of any necessary extension or connection of the main sewer to all the property within the sewer district benefited as provided by this title.

The proceeds of any taxes levied for the accumulation of funds under this section shall be placed in a separate fund which may not revert at the end of the fiscal year. The amount of the fund may never exceed an amount equivalent to ten dollars per thousand dollars of taxable valuation of all property within the municipality. The fund shall be established by a resolution adopted pursuant to chapter 9-19.

Source: SL 1890, ch 37, art XX, § 2; RPolC 1903, § 1229, subdiv 13; SL 1909, ch 110, § 13; SL 1913, ch 119, § 53, subdiv 82; RC 1919, §§ 6169 (14), 6380; SDC 1939, § 45.0201 (84); SL 1974, ch 82; SL 1978, ch 68, § 2; SL 1982, ch 82, § 2; SL 2007, ch 43, § 1



§ 9-48-3 Real property in adjoining state.

9-48-3. Real property in adjoining state. Every municipality shall have power to purchase, lease, own, and hold real property and easements therein in an adjoining state for sewerage purposes.

Source: SL 1917, ch 317; RC 1919, § 6169 (77); SDC 1939, § 45.0201 (82).



§ 9-48-4 Sewer pipes on private property--Discharge of sewage into stream.

9-48-4. Sewer pipes on private property--Discharge of sewage into stream. Every municipality may construct, maintain, or authorize the construction and maintenance of sewer pipes on private property or in or along any stream of water, or empty or discharge the sewage of the municipality into any stream of water within or without its limits, subject to the provisions of chapter 34A-2, if such can be done without creating any foul or noxious odors in the air over or along such stream.

Source: SL 1909, ch 50; RC 1919, § 6169 (15); SDC 1939, § 45.0201 (89); SL 1979, ch 18, § 1.



§ 9-48-5 Acquisition of sewer mains in newly annexed area.

9-48-5. Acquisition of sewer mains in newly annexed area. Every municipality shall have power, within the discretion of the governing board of the municipality, to purchase, lease with purchase option, lease or otherwise acquire from the owners thereof, or condemn under provision of subdivision 9-12-1(2), any sewer main or mains laid in, on or under any street or alley or otherwise located in any municipality, district or subdivision outside the corporate limits of the municipality and which subdivision or district shall have been, by annexation proceedings or otherwise, annexed to the municipality.

Source: SDC 1939, § 45.0201 (108) as added by SL 1951, ch 239; SL 1974, ch 83; SL 1982, ch 83, § 2; SL 1992, ch 60, § 2.



§ 9-48-6 General obligation bonds for financing of sewers.

9-48-6. General obligation bonds for financing of sewers. Every municipality may issue its general obligation bonds pursuant to chapter 9-26 for the purpose of financing the construction of sewers.

Source: SL 1921, ch 316; SDC 1939, § 45.0201 (86); SL 1984, ch 43, § 89.



§ 9-48-7 Connections from sewers to lot line.

9-48-7. Connections from sewers to lot line. Any municipality may regulate and provide for the laying of sewer connections from the city trunk or service sewers, to the lot line. The municipality may assess the cost against the abutting property owner as provided by chapter 9-43.

Source: SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.0201 (85); SL 2012, ch 57, § 104.



§ 9-48-8 to 9-48-14. Repealed.

9-48-8 to 9-48-14. Repealed by SL 2012, ch 57, §§ 105 to 111.



§ 9-48-15 Assessment of property for proportionate share of sewer previously constructed--Apportionment among persons paying cost.

9-48-15. Assessment of property for proportionate share of sewer previously constructed--Apportionment among persons paying cost. If either a main sewer or trunk sewer or service sewer has been constructed for which the cost has not been apportioned against property that may be benefited thereby as provided by this chapter or chapter 9-43, the governing body may require the property to pay its proportionate share of the cost of the construction, without interest, according to the benefits to accrue to the property before the property may be served by the facilities. The governing body shall investigate and determine the amount to be paid. The amount shall be apportioned by the governing body as it determines among the persons, including the municipality, paying the appropriate cost.

Source: SDC 1939, § 45.1824 as enacted by SL 1965, ch 214; SL 2012, ch 57, § 112.



§ 9-48-16 Municipal purchase of private sewers.

9-48-16. Municipal purchase of private sewers. If any person has constructed within any street or alley a private sewer that is wholly or partly within any district subsequently established as provided in this chapter, the municipality may purchase the sewer or any part of the sewer and assess the cost to the property fronting or abutting upon the sewer as provided in chapter 9-43.

Source: SL 1909, ch 110, § 16; RC 1919, § 6383; SDC 1939, § 45.1815; SL 2012, ch 57, § 113.



§ 9-48-17 Plans, specifications and cost estimate filed before purchase of sewer--Resolution.

9-48-17. Plans, specifications and cost estimate filed before purchase of sewer--Resolution. No purchase pursuant to § 9-48-16 shall be made until plans and specifications of the location, arrangement, form, and size, and material to be used in the construction of such sewer or sewers and an estimate of the cost of constructing the same at the time of making such estimate shall have been made and filed by the engineer or other competent person and a resolution providing for such purchase has become effective after notice and hearing thereon as provided in the case of a resolution to construct service sewers.

Source: SL 1909, ch 110, § 16; RC 1919, § 6383; SDC 1939, § 45.1815.



§ 9-48-18 Property owners' protest against purchase of private sewer.

9-48-18. Property owners' protest against purchase of private sewer. If the owners of a majority of the real property fronting or abutting on a sewer described in § 9-48-16 prior to such resolution becoming effective shall file a written protest against such purchase, the governing body shall not have power to purchase the same.

Source: SL 1909, ch 110, § 16; RC 1919, § 6383; SDC 1939, § 45.1815.



§ 9-48-19 Repealed.

9-48-19. Repealed by SL 2012, ch 57, § 114.



§ 9-48-20 Minimum distance between sewer connections.

9-48-20. Minimum distance between sewer connections. No more than one sewer connection shall be made for each platted lot, or for each forty-four feet of frontage of unplatted ground, in the residence section, and for each twenty-two feet of frontage in the business section of the municipality, except when the abutting owner requests in writing the placing of sewer connections at a less number of feet.

Source: SL 1913, ch 119, § 53, subdiv 12; RC 1919, § 6357; SDC 1939, § 45.1818.



§ 9-48-21 to 9-48-25. Repealed.

9-48-21 to 9-48-25. Repealed by SL 2012, ch 57, §§ 115 to 119.



§ 9-48-26 Sewer utility charges established by ordinance, resolution, or with voters' approval.

9-48-26. Sewer utility charges established by ordinance, resolution, or with voters' approval. Any municipality which has installed or plans to install sewer utilities for public use may by ordinance or resolution establish charges to be paid to the municipality for the use of the sewer utilities by every user whose premises are served by a connection to the sewer utilities, directly or indirectly. A municipality may also submit to the voters of the municipality at any general election or any special election called for such purpose the question of whether or not the municipality shall establish charges for the use of sewer utilities. If a majority of the voters voting upon the question vote in favor of the question, then the municipality may by ordinance or resolution establish charges to be paid to the municipality for the use of the sewer utilities by every user whose premises are served by a connection to the sewer utilities, directly or indirectly. For the purposes of this section the term, sewer utilities, means any main, trunk, and service sewers; sanitary and storm sewers; and septic or sewage treatment plants, drains, and manholes.

Source: SL 1949, ch 204, § 1; SDC Supp 1960, § 45.1820; SL 1973, ch 57; SL 1982, ch 84, § 1; SL 2007, ch 44, § 1



§ 9-48-27 Factors considered in establishing sewer charges--Collection with water rentals.

9-48-27. Factors considered in establishing sewer charges--Collection with water rentals. Such charges shall be as nearly as may be in the judgment of the governing body equitable and in proportion to the services rendered and taking into consideration in the case of each such premises the quantity of sewage therein or thereby produced and its concentration, strength, or river pollution qualities in general, and, in the case of storm drainage, taking into consideration in the case of each premises the quantity of storm runoff and may use the square footage of impervious surfaces as a basis for charges or the total square footage weighted by the classification of existing land use or total square footage weighted by zoning designation or total square footage. Such charges may be collected at the same time, place, and in conjunction with the water rentals in any municipality owning and operating the municipal water supply system and distribution system.

Source: SL 1949, ch 204, § 2; SDC Supp 1960, § 45.1821; SL 1982, ch 84, § 2.



§ 9-48-28 Metering of water supply to determine sewer charges--Consideration of waterconsumed without return to sewer system.

9-48-28. Metering of water supply to determine sewer charges--Consideration of water consumed without return to sewer system. The metering of private water supplies produced or operated on premises served by public sewer utilities may be required. If the use or consumption of water on any premises is taken into consideration in determining the charge to be made for the use of sewer utilities serving the premises, the municipality shall consider the amount or proportion of water used on the premises that does not reach or burden the sewer utilities.

Source: SL 1949, ch 204, § 2; SDC Supp 1960, § 45,1821; SL 1982, ch 84, § 3; SL 2000, ch 40, § 1.



§ 9-48-29 Sewer charges and rentals kept in separate fund--Limit on accumulation--Use offund.

9-48-29. Sewer charges and rentals kept in separate fund--Limit on accumulation--Use of fund. Any funds, fees, rentals, charges, or rates collected under the authority of §§ 9-48-26 to 9-48-28, inclusive, shall be remitted to the finance officer by the officer charged with their collection at least once each month and shall be kept in a separate fund to be known as the sewer rental fund. Such fund shall be used for the purpose of paying the cost of financing the operation, maintenance or construction of the sewer utilities. However, no part of such fund may be used to meet the cost of construction of lateral sewers serving local territory or the portion of the cost of sewer utilities which have been financed by special assessment against benefited properties. Surplus funds may be transferred in the manner described in chapter 9-21.

Source: SL 1949, ch 204, § 3; SDC Supp 1960, § 45.1822; SL 1982, ch 84, § 4; SL 1985, ch 67; SL 1993, ch 73, § 3.



§ 9-48-30 Special contract powers unimpaired.

9-48-30. Special contract powers unimpaired. Nothing contained in §§ 9-48-26 to 9-48-29, inclusive, shall be construed to limit or restrict the power of municipalities to contract as granted by § 9-48-32, and any contract heretofore or hereafter entered into under such power shall be in lieu of any fees, rates, rentals, or charges established under §§ 9-48-26 to 9-48-29, inclusive.

Source: SL 1949, ch 204, § 4; SL 1953, ch 261; SDC Supp 1960, § 45.1823.



§ 9-48-31 Revenue bond authority unimpaired by provisions as to sewer charges and rentals.

9-48-31. Revenue bond authority unimpaired by provisions as to sewer charges and rentals. Nothing contained in §§ 9-48-26 to 9-48-29, inclusive, shall be construed to limit or restrict the power of municipalities to establish, equip, maintain, operate, extend, or improve water and sewer systems or combined water and sewer systems in the manner provided in chapter 9-40, and any statutes heretofore or hereafter enacted amendatory thereof and supplemental thereof, and to fix, impose, and collect rents and charges for the service of such utility systems, and to issue revenue bonds and make the same payable from the revenues provided by such rates and charges, and to provide lawful stipulations and covenants for the security of such bonds. The procedural requirements in chapter 9-40 shall constitute the only conditions prerequisite to the carrying out of such undertakings, the issuance of such bonds and the fixing and collection of such rates and charges. The moneys derived from such rates and charges may be used and accounted for in accordance with the provisions of chapter 9-40, and are not subject to the limitations of §§ 9-48-26 to 9-48-29, inclusive.

Source: SDC Supp, § 45.1823 as added by SL 1953, ch 261; SL 1980, ch 26, § 21.



§ 9-48-32 Special contract for disposing of private sewage or industrial waste throughmunicipal sewage treatment plant.

9-48-32. Special contract for disposing of private sewage or industrial waste through municipal sewage treatment plant. A municipality where a sewage treatment or septic plant is maintained may enter into a contract to connect to the plant for the purpose of treating or disposing of private sewage or industrial waste originating within the municipality or within ten miles of the corporate limits of the municipality, if the plant has the capacity to handle the sewage or industrial waste.

Source: SL 1931, ch 190, § 1; SDC 1939, § 45.1811; SL 1945, ch 204; SL 1993, ch 75.



§ 9-48-32.1 Sewer utility rates and charges for recovery of capital costs--Intergovernmentalcooperation.

9-48-32.1. Sewer utility rates and charges for recovery of capital costs--Intergovernmental cooperation. Notwithstanding any other provision in this chapter, any municipality, sanitary district, other political subdivision of this state, or any combination thereof which maintains, has installed, or plans to install sewer utilities for public use may establish, by ordinance or resolution, fair and equitable rates and charges for sewer utilities to be paid by the users of the sewer utilities and others connected thereto. The rates and charges may be established to recover past capital costs and pay for the capital costs of developing new capacity. For the purposes of this section, the term, capital costs, includes:

(1) Costs of construction or expansion of infrastructure that is necessary to serve a new development, including the design, surveying, engineering, environmental, and other professional fees that are directly related to the construction or expansion of the sewer utility;

(2) Land acquisition costs including the purchase of interest in land, any court award or settlement, appraisal, relocation service, negotiation service, title insurance, expert witness, attorney, and other professional fees that are directly related to the land acquisition;

(3) Debt service;

(4) Rate of return including a risk premium for any potential default; and

(5) Directly related expenses incurred in preparing or updating the comprehensive plan or zone improvement plan, including all administrative, consulting, attorney, and other professional fees.

The rates and charges may be assessed separately or added to other rates established pursuant to this chapter. Two or more municipalities, sanitary districts, political subdivisions of this state, or any combination thereof, may enter into an agreement or contract with each other, or otherwise enter into an agreement as permitted by law, for the provision of sewer utilities. For the purposes of this section, the term, sewer utility, means any main, trunk, service sewer, sanitary and storm sewer, and septic or treatment facility, drain, pumping station, lift station, interceptor, force main, manhole, flow equalization structure, and any other equipment, material, and facility related thereto.

Source: SL 2013, ch 40, § 1.



§ 9-48-33 to 9-48-52. Repealed.

9-48-33 to 9-48-52. Repealed by SL 2012, ch 57, §§ 120 to 139.



§ 9-48-53 Connection of plumbing fixtures to public water sewer system--Purchase or lease ofpreexisting private sewers--Exemption of first class municipalities.

9-48-53. Connection of plumbing fixtures to public water sewer system--Purchase or lease of preexisting private sewers--Exemption of first class municipalities. Each building in which plumbing fixtures are installed shall connect to a public water sewer system if available. A public sewer system is available to a premise used for human occupancy if the property line of the premise is within two hundred feet of the system. A municipality may purchase, lease with purchase option, lease, or otherwise acquire from the owners, or condemn pursuant to subdivision 9-12-1(2), any preexisting private sewers located within the municipality. The provisions of this section do not apply to municipalities of the first class. Nothing in this section requires any municipality to provide any municipal service outside of its municipal boundaries.

Source: SL 1989, ch 80, § 2; SL 2000, ch 39, § 2.






Chapter 49 - Combined Sewer And Waterworks Improvements [Repealed]

§ 9-49-1 to 9-49-4. Repealed.

9-49-1 to 9-49-4. Repealed by SL 2012, ch 57, §§ 140 to 143.






Chapter 50 - Financing Of Sewer And Waterworks Improvements [Repealed]

CHAPTER 9-50

FINANCING OF SEWER AND WATERWORKS IMPROVEMENTS [REPEALED]

[Repealed by SL 1975, ch 92, § 5]



Chapter 51 - Municipal Parking Facilities

§ 9-51-1 Legislative findings and policy.

9-51-1. Legislative findings and policy. It is hereby declared that the free circulation of traffic through the streets of any municipality is necessary to the health, safety, and general welfare of the public; that the greatly increased use by the public of motor vehicles and the parking of such vehicles in the streets and the lack of adequate off-street parking facilities creates congestion, obstructs the free circulation of traffic, diminishes property values and endangers the health, safety, and general welfare of the public; that the provision of conveniently located automobile parking facilities is therefore necessary to the exercise of the police power in the regulation and control of traffic and to alleviate such conditions, and the establishment of automobile parking facilities including off-street parking facilities is deemed to be a proper public or municipal purpose.

Source: SL 1955, ch 216, § 1; SDC Supp 1960, § 45.02A01.



§ 9-51-1.1 Appointive board to manage parking facilities--Contents of ordinance.

9-51-1.1. Appointive board to manage parking facilities--Contents of ordinance. Every municipality shall have power to create an appointive board of not more than seven and not less than three members in first class municipalities for the purpose of managing public parking facilities and automobile parking facilities including on-street parking facilities and to provide by ordinance the qualifications, mode of appointment, tenure of office, compensation, powers, duties of and rules and regulations governing such board.

Source: SL 1973, ch 58, § 5; SL 1974, ch 84.



§ 9-51-2 Portion of parking meter revenues accumulated in parking lot and area fund--Approval of voters required--Computation of revenues.

9-51-2. Portion of parking meter revenues accumulated in parking lot and area fund--Approval of voters required--Computation of revenues. A municipality shall be required to accumulate at least fifty percent of the revenues derived from parking meters in a special fund to be known as the "parking lot and area fund"; provided that a majority of the voters of the municipality voting at any regular or special election called for that purpose, shall have first determined that fifty percent of the revenues so derived shall be deposited and used. Fifty percent of the revenue shall mean one-half of the revenues remaining after payments on purchase price and the actual cost of repairing said meters.

Source: SL 1951, ch 244, § 2; SL 1953, ch 252, § 1; SDC Supp 1960, § 45.0201-1 (10); SL 1961, ch 243.



§ 9-51-3 Parking meter revenues released on determination to issue bonds.

9-51-3. Parking meter revenues released on determination to issue bonds. Any election previously held in any municipality under the provisions of § 9-51-2 may be disregarded upon the determination of any municipality to issue bonds under the provisions of §§ 9-51-9 to 9-51-34, inclusive.

Source: SL 1955, ch 216, § 11; SDC Supp 1960, § 45.02A11.



§ 9-51-4 Use of moneys in parking lot and area fund--Retirement of bonds as proper purpose--Use for street construction and maintenance.

9-51-4. Use of moneys in parking lot and area fund--Retirement of bonds as proper purpose--Use for street construction and maintenance. Moneys in the parking lot and area fund referred to in § 9-51-2 shall be disbursed only for the purpose of acquiring parking lots and areas, and for surfacing or otherwise improving said lots or areas making them suitable for public parking, provided that the retirement of revenue bonds or general obligation bonds issued for the financing of the purchase of parking lots and areas shall be considered as an acquisition of such properties within the meaning of this section.

When funds have accumulated in the parking lot and area fund, under the provisions of § 9-51-2, and it shall be determined by a majority vote of the voters of the municipality, voting at any regular or special election, called for the purpose by the governing body, that such funds, or any portion thereof, are no longer needed for the purposes declared in this section, the governing body of such municipality may then use such funds for the construction or maintenance of the city streets.

Source: SL 1951, ch 244, § 2; SL 1953, ch 252, §§ 1, 2; SDC Supp 1960, § 45.0201-1 (10); SL 1961, ch 243; SL 1992, ch 60, § 2.



§ 9-51-5 Utility revenue bonds and general obligation bonds authorized for acquisition,improvement, and operation of off-street parking lots.

9-51-5. Utility revenue bonds and general obligation bonds authorized for acquisition, improvement, and operation of off-street parking lots. Every municipality shall have the power to acquire, improve, equip, operate, maintain, and regulate parking lots and areas for the off-street parking of vehicles, to fix and collect parking fees for the parking of vehicles therein and to issue its revenue bonds for such purposes in the manner and after authorization as provided by chapter 9-40 payable solely from the revenues from such parking lots and on-street or off-street parking meters and also for such purposes to issue its general obligation bonds after authorization as provided by statute for payment of which the municipality in addition to pledging its general credit may set aside or pledge in whole or in part the revenues from parking lots or parking meters, or both, operated by it.

Source: SL 1947, ch 223; SL 1949, ch 195; SDC Supp 1960, § 45.0201-1 (11).



§ 9-51-6 Contract for purchase or lease of parking lot authorized--Maximum term.

9-51-6. Contract for purchase or lease of parking lot authorized--Maximum term. The governing body of any municipality may enter into a contract for a term of years, not exceeding fifteen, for the purchase or lease by the municipality of real property to be used as a parking lot and area.

Source: SL 1953, ch 273; SDC Supp 1960, § 45.0201-1 (14).



§ 9-51-7 Appraisement of property being purchased for parking lot--Maximum price.

9-51-7. Appraisement of property being purchased for parking lot--Maximum price. Before entering into a contract for the purchase of real property under the terms of § 9-51-6, the governing body shall cause such real property to be appraised by a board of three disinterested appraisers who are freeholders within the municipality or by one or more persons licensed by the state to do fee appraisals. No contract may be entered into by the governing body if the purchase price is in excess of the amount of such appraisement.

Source: SL 1953, ch 273; SDC Supp 1960, § 45.0201-1 (14); SL 1987, ch. 81.



§ 9-51-8 Annual appropriations for parking lot operated under contract--Prior application ofparking meter revenues.

9-51-8. Annual appropriations for parking lot operated under contract--Prior application of parking meter revenues. If the term of such contract as described in § 9-51-6 shall extend for more than one year an appropriation need not have been previously made concerning such expense except sufficient to cover the amount payable or estimated to become payable under such contract for the first year thereof, and the governing body shall annually thereafter appropriate sufficient money to cover the amount payable or estimated to become payable under such contract during the ensuing fiscal year, provided, however, that at least fifty percent of the revenues derived each year from parking meters as defined by § 9-51-2, shall be first applied in payment of all sums payable in any one year under such contract or contracts.

Source: SL 1953, ch 273; SDC Supp 1960, § 45.0201-1 (14).



§ 9-51-9 Parking facility financing law--Definition of terms.

9-51-9. Parking facility financing law--Definition of terms. The term "automobile parking facilities" as used in §§ 9-51-9 to 9-51-34, inclusive, shall include off-street parking lots, lanes, garages, ramps, buildings, or other structures and accessories used or useful in the parking of motor vehicles including parking meters and traffic devices. Such facilities may be on the surface, above or under the ground.

The term "revenue" or "revenues" as used in §§ 9-51-9 to 9-51-34, inclusive, shall include the moneys or proceeds from the rates, rents, fees, or charges collected and received by a municipality for the use of or benefits received from off-street parking facilities and, to the extent determined by the ordinance or ordinances adopted hereunder, from on-street parking facilities and including rents and income from the leasing of off-street parking facilities.

Source: SL 1955, ch 216, § 2; SDC Supp 1960, § 45.02A02.



§ 9-51-10 Acquisition, improvement and operation of parking facilities--Traffic controldevices--Use of municipal funds.

9-51-10. Acquisition, improvement and operation of parking facilities--Traffic control devices--Use of municipal funds. Every municipality shall have power to acquire by gift, lease, purchase, or condemnation proceedings any property, whether real, personal, or mixed, deemed by its governing body to be needed for the municipality's regulation and control of traffic on its streets, alleys, and public grounds by providing, regulating, and operating on-street or off-street parking lanes or areas and may acquire by purchase or lease parking meters or other traffic control devices and may construct or otherwise provide, equip, maintain, and operate automobile parking facilities and may expend municipal funds for these purposes.

Source: SL 1955, ch 216, § 3; SDC Supp 1960, § 45.02A03.



§ 9-51-11 Alternative means of financing parking facilities.

9-51-11. Alternative means of financing parking facilities. Any municipality may pay for any portion of the cost of providing automobile parking facilities by:

(1) Appropriating moneys for the purposes authorized in § 9-51-10;

(2) Appropriating any part or all of the net revenues derived from the operation of its automobile parking facilities including the net revenue from on-street parking meters;

(3) Imposing reasonable rates, rents, fees, and charges for the use of any on-street or off-street parking privilege or facility which may be in excess of actual cost of operation, maintenance, regulation, and supervision of parking at the particular location where the privilege is exercised;

(4) Leasing any off-street facilities at specified or determinable rents to be paid the municipality under a lease made as authorized and limited in § 9-51-32;

(5) Borrowing money and issuing bonds as authorized and limited in §§ 9-51-13 to 9-51-28, inclusive;

(6) Borrowing money and issuing general obligation bonds in the manner and after authorization as provided in chapter 9-26 as may be hereafter amended;

(7) Any combination of all or any of the foregoing.
Source: SL 1955, ch 216, § 4; SDC Supp 1960, § 45.02A04; SL 1984, ch 43, § 90.



§ 9-51-11.1 Repealed.

9-51-11.1. Repealed by SL 2012, ch 57, § 144.



§ 9-51-12 State and federal aid to municipal parking facilities--Agreement by municipality.

9-51-12. State and federal aid to municipal parking facilities--Agreement by municipality. Any municipality shall have power to accept state and federal aid in carrying out the provisions of §§ 9-51-9 to 9-51-33, inclusive, and shall have authority to enter into any lawful agreement with the state or federal government, or any agency thereof, in regard thereto.

Source: SL 1955, ch 216, § 10; SDC Supp 1960, § 45.02A10.



§ 9-51-13 Issuance of parking facility revenue bonds authorized.

9-51-13. Issuance of parking facility revenue bonds authorized. For the purpose of financing the cost of the acquisition, construction, or improvement of automobile parking facilities any municipality may issue bonds for the payment of which the credit and taxing powers of the municipality are not pledged, but as to which the principal and interest shall be payable solely out of the net revenue set aside, appropriated and pledged as hereinafter set forth and provided.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05.



§ 9-51-14 Ordinance authorizing revenue bonds--Pledge and definition of net revenues.

9-51-14. Ordinance authorizing revenue bonds--Pledge and definition of net revenues. The bonds described in § 9-51-13 shall be authorized by an ordinance duly adopted by the governing body and subject to referendum as other ordinances, in which ordinance the governing body may pledge all or any part of any one or more of the following:

(1) The net revenues derived from the property acquired or constructed from the proceeds of such bonds;

(2) Any net revenues of any other similar project or automobile parking facility whether acquired from proceeds of similar bonds or otherwise;

(3) Any net revenues derived by the municipality from on-street parking meters.

The governing body shall make such investigation of facts and circumstances as is necessary and based upon the findings made in such investigation and in accordance with sound accounting practices shall find and determine what portion of the revenues are net revenues and shall so define "net revenues" in the ordinance or ordinances adopted hereunder.

Source: SL 1955, ch 216, §§ 2, 5; SDC Supp 1960, §§ 45.02A02, 45.02A05.



§ 9-51-15 Contents of resolution or ordinance--Covenants and agreements with bondholders.

9-51-15. Contents of resolution or ordinance--Covenants and agreements with bondholders. The resolution or ordinance described in § 9-51-14 shall be as provided in chapter 6-8B and shall designate a special fund from which the principal and interest shall be payable, shall fix and define the net revenues appropriated and pledged to the special fund and shall contain the covenants and agreements which are to be in effect between the municipality and the purchasers and holders of the bonds.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05; SL 1984, ch 43, § 91.



§ 9-51-16 Issuance and sale of bonds--Reference to ordinance for matters not covered in bonds--Negotiability.

9-51-16. Issuance and sale of bonds--Reference to ordinance for matters not covered in bonds--Negotiability. Bonds shall be issued and sold as provided in chapter 6-8B, except that no election shall be required other than as provided in § 9-51-14. All bonds may refer to the ordinance for matters not expressed in the bonds, but they shall be negotiable investment securities within the meaning of chapter 57A-8, notwithstanding any conditions expressed therein or in the ordinance.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05; SL 1984, ch 43, § 92.



§ 9-51-17 Repealed.

9-51-17. Repealed by SL 1984, ch 43, § 131.



§ 9-51-18 Bondholders have no right to compel tax levy or appropriation.

9-51-18. Bondholders have no right to compel tax levy or appropriation. No purchaser or holder of any bond issued under § 9-51-13 shall ever have any right to compel the exercise of any taxing powers of the municipality or the appropriation of any of its funds or moneys save and except as set forth in the ordinance of the municipality authorizing the issuance of such bonds and as provided in §§ 9-51-13 to 9-51-21, inclusive.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05.



§ 9-51-19 Additional bonds if original issue insufficient--Junior to prior issues unless otherprovision made.

9-51-19. Additional bonds if original issue insufficient--Junior to prior issues unless other provision made. Should the governing body find that the proceeds from any bonds issued under § 9-51-13, by reason of error of calculation or otherwise, will be insufficient to accomplish the purpose desired, additional bonds may be authorized, issued and disposed of under the procedure provided in §§ 9-51-13 to 9-51-18, inclusive, but such additional issues shall be junior to all prior issues, unless provision shall have been made in the ordinance setting forth the covenants and agreements of the municipality with the holders of the original bonds for the issuance of such additional bonds on a parity therewith.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05.



§ 9-51-20 Repealed.

9-51-20. Repealed by SL 1984, ch 43, § 131.



§ 9-51-21 Revenue bonds not municipal indebtedness.

9-51-21. Revenue bonds not municipal indebtedness. No bonds issued under §§ 9-51-13 to 9-51-19, inclusive, constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provisions or limitations, any provisions in the bonds set forth, or set forth in the ordinance authorizing the bonds to the contrary notwithstanding.

Source: SL 1955, ch 216, § 5; SDC Supp 1960, § 45.02A05; SL 1984, ch 43, § 93.



§ 9-51-22 General obligation bonds authorized for parking facilities.

9-51-22. General obligation bonds authorized for parking facilities. Any municipality may issue bonds for the acquisition, construction, or improvement of automobile parking facilities. All bonds shall be authorized, issued, and sold as provided in chapter 9-26, and shall in all respects be governed by that chapter except as otherwise provided in §§ 9-51-22 to 9-51-28, inclusive.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06; SL 1984, ch 43, § 94.



§ 9-51-23 Net revenues pledged to payment of special obligation bonds--Additional covenantsauthorized.

9-51-23. Net revenues pledged to payment of special obligation bonds--Additional covenants authorized. Bonds authorized and issued under §§ 9-51-22 to 9-51-29, inclusive, may be made payable as to both principal and interest out of the net revenues or moneys levied and appropriated as set forth in § 9-51-14, provided that in the ordinance authorizing such bonds the governing body may on behalf of the municipality make any or all of the irrevocable covenants in §§ 9-51-24 to 9-51-28, inclusive, with and for the benefit of the holders from time to time of said bonds.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06.



§ 9-51-24 Agreement by municipality to levy property tax--Indebtedness within constitutionallimitation--Levy of irrepealable tax--Maximum levy.

9-51-24. Agreement by municipality to levy property tax--Indebtedness within constitutional limitation--Levy of irrepealable tax--Maximum levy. The municipality may agree to pay any part of the principal and interest on said bonds by ad valorem taxation on all property within the municipality. Such part of the principal as the municipality shall so agree to pay shall be a general obligation indebtedness of the municipality and shall not, together with other indebtedness as of the date of issue of the bonds, exceed any constitutional limitation. In computing the municipality's indebtedness at any time after issuance of the bonds, the same fraction of the principal amount of the bonds then outstanding, less an equal fraction of any moneys in the revenue fund as set up in the ordinance, shall be included. Before delivery of the bonds the governing body shall by ordinance levy and cause to be certified to the county auditor a direct, annual, irrepealable, ad valorem tax to be spread upon the tax rolls in amounts sufficient to pay the proportionate part of each installment of principal and interest as the same matures. Said tax may not exceed the part of principal and interest so payable by more than five percent, but shall not be subject to any other tax levy limitation provided by law. The levy of taxes or assumption of payments of a part of principal and interest requirements in excess of the limitations herein shall be invalid only as to such excess.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (1).



§ 9-51-25 Agreement to levy tax to cover deficiency--Levy notwithstanding omission ofcovenant--Levy in anticipation of deficiency--Maximum levy.

9-51-25. Agreement to levy tax to cover deficiency--Levy notwithstanding omission of covenant--Levy in anticipation of deficiency--Maximum levy. The municipality may agree that in the event of a deficiency in the revenue fund as set up in the ordinance, the governing body shall levy an ad valorem tax upon all the taxable property within the municipality in such amount as may be necessary to pay such deficiency. Such covenant may be limited to the levy of a tax for the payment of any deficiency existing at the maturity of the last outstanding bond, or may provide for the levy of such tax whenever any amount of principal and interest shall become due and the moneys in said revenue fund shall be insufficient to pay the same. Notwithstanding the omission of such covenants in the ordinance authorizing the bonds, or the limitation of the same to payment of a deficiency at the maturity of the last outstanding bond, the governing body may levy such tax upon the occurrence of any deficiency and may also levy such tax in anticipation of any deficiency for the purpose of paying the next maturing principal and interest. Taxes levied pursuant hereto shall not exceed by more than five percent the deficiency or estimated deficiency for which they are levied, but shall not be subject to any other tax levy limitation provided by law. Levies in excess of the limitations herein shall be invalid only as to such excess.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (2).



§ 9-51-26 Agreement to levy tax when bonds due--Certification to county auditor.

9-51-26. Agreement to levy tax when bonds due--Certification to county auditor. The municipality may agree, prior to the issuance or delivery of any bonds, to levy by ordinance an annual ad valorem tax upon all the taxable property within the municipality in such amount as will pay the annual interest thereon and the principal of said bonds at the time the same become due. Within thirty days after the adoption and publication of said ordinance, the auditor or clerk shall transmit to the county auditor a certified copy thereof.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (3).



§ 9-51-27 Spread of tax against taxable property within municipality--Certification to auditorof more than one county.

9-51-27. Spread of tax against taxable property within municipality--Certification to auditor of more than one county. Upon transmittal to the county auditor of the certified copy pursuant to § 9-51-26, the county auditor shall spread the tax levied in said ordinance upon all of the taxable property within the municipality at the same time that the other general taxes are spread upon the tax records in his office, and he shall continue so to do from year to year except as hereinafter provided until the provisions of the tax levy in said ordinance are complied with. When any municipality issuing bonds is located within more than one county a copy of the tax levy ordinance shall be certified to the auditor of each such county, who shall spread each annual levy upon all of the taxable property in the municipality and in his county, in such proportion as the assessed valuation of such property bears to the total assessed valuation of taxable property within the municipality.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (3).



§ 9-51-28 Tax proceeds placed in debt service fund--Transfers from revenue fund to debtservice fund--Reduction of tax levy.

9-51-28. Tax proceeds placed in debt service fund--Transfers from revenue fund to debt service fund--Reduction of tax levy. All taxes levied pursuant to § 9-51-26 when collected shall be placed in a special debt service fund and no part thereof shall be used for any purpose other than to pay the interest and principal of the bonds for which they were levied and collected; provided, that all moneys in the revenue fund set up in the ordinance authorizing the issuance of the bonds shall, from time to time, be transferred and irrevocably appropriated to said debt service fund and the governing body shall cause the amount so transferred to be certified to the county auditor and the total of the moneys so transferred and irrevocably appropriated shall be used and applied to reduce and eliminate the taxes theretofore levied and next thereafter to be spread upon the tax rolls.

Source: SL 1955, ch 216, § 6; SDC Supp 1960, § 45.02A06 (3).



§ 9-51-29 Repealed.

9-51-29. Repealed by SL 1984, ch 43, § 131.



§ 9-51-30 Covenants and stipulations for administration of parking facilities and security ofbondholders--Bondholders' right to compel performance--Lien not granted.

9-51-30. Covenants and stipulations for administration of parking facilities and security of bondholders--Bondholders' right to compel performance--Lien not granted. The resolution or ordinance authorizing the bonds as provided in §§ 9-51-13 to 9-51-28, inclusive, may contain any reasonable and lawful covenants and stipulations for the proper operation and maintenance of the automobile parking facilities, for the administration of and the accounting for the income and revenues, and for the security of the bondholders, and the holder of any bond issued as provided in §§ 9-51-13 to 9-51-28, inclusive, may compel by appropriate court action the performance thereof, whether or not his bond is in default. No mortgage or other lien on any automobile parking facilities may be given to secure any bonds issued under said sections.

Source: SL 1955, ch 216, § 7; SDC Supp 1960, § 45.02A07; SL 1984, ch 43, § 95.



§ 9-51-31 Repealed.

9-51-31. Repealed by SL 1984, ch 43, § 131.



§ 9-51-32 Lease of municipally owned parking facilities--Regulation of rates--Improvementsby lessee--Publication of terms of lease.

9-51-32. Lease of municipally owned parking facilities--Regulation of rates--Improvements by lessee--Publication of terms of lease. The governing body of any municipality providing automobile parking facilities may make such other provisions for their operation and management as it may deem necessary and it may lease or rent for a term of years, not exceeding forty, any or all off-street facilities to persons, firms, or corporations to be used for purposes of automobile parking and fix the rentals to be charged therefor, and when so leased the governing body shall regulate the rates and charges to be exacted for services so provided. Such lease may require the lessee to make improvements which may become the property of the municipality upon the completion thereof or upon the expiration or termination of the lease. Provided, however, that the terms of any lease or rental agreement must be published in the official newspaper of the municipality once a week for at least two successive weeks, prior to entering into such lease or rental agreement by the governing body of the municipality.

Source: SL 1955, ch 216, § 9; SDC Supp 1960, § 45.02A09; SL 1972, ch 28, § 10.



§ 9-51-33 Operating management contracts for municipally owned parking facilities.

9-51-33. Operating management contracts for municipally owned parking facilities. The governing body may, in the alternative, employ any person, firm, or corporation as operating manager and agent for the municipality to operate and maintain any automobile parking facility or facilities in behalf of the municipality under a contract defining the terms of such employment.

Source: SL 1955, ch 216, § 9; SDC Supp 1960, § 45.02A09.



§ 9-51-34 Financing law alternative and independent of other laws.

9-51-34. Financing law alternative and independent of other laws. The powers conferred in §§ 9-51-9 to 9-51-33, inclusive, shall be in addition and alternative to the powers conferred by any other law and said sections shall be construed as complete and independent and may be used notwithstanding and without reference to or limitation by any other laws relating to on-street or off-street parking lots and areas or facilities or the revenues obtained therefrom including §§ 9-51-2 to 9-51-8, inclusive.

Source: SL 1955, ch 216, § 11; SDC Supp 1960, § 45.02A11.



§ 9-51-35 Parking district law--Definition of terms.

9-51-35. Parking district law--Definition of terms. Terms as used in §§ 9-51-35 to 9-51-49, inclusive, unless the context otherwise plainly requires, shall mean:

(1) "Public parking facility" shall mean real estate acquired by gift, purchase, by contract for deed or otherwise, lease, or for the purpose of providing space for parking vehicles, and all improvements thereon including the surfacing of such lots and shall further include the erection or improvement of parking ramps, structures, buildings or other off-street parking areas thereon, including areas above, at, or below street level for the parking of vehicles;

(2) "Privately owned property" shall mean all real property, except that property upon which is situated a one-family or two-family dwelling and which is used only for residential purposes which residential property shall be exempt from assessment;

(3) "Governing body" shall mean the governing body of a municipal corporation;

(4) "Public parking facility fund" shall mean a fund established for the placing of all receipts from all assessments and revenues and disbursements therefrom under the provisions of §§ 9-51-35 to 9-51-49, inclusive.
Source: SL 1967, ch 231, § 2.



§ 9-51-36 Acquisition, improvement and maintenance of parking facilities authorized--Additional to other powers.

9-51-36. Acquisition, improvement and maintenance of parking facilities authorized--Additional to other powers. In addition to and not to the exclusion of any power granted to it by any law now in effect or hereafter enacted, any municipal corporation may provide for the acquisition, improvement, and maintenance of sites as public parking facilities in conformity to §§ 9-51-35 to 9-51-49, inclusive.

Source: SL 1967, ch 231, § 1.



§ 9-51-37 to 9-51-47.1. Repealed.

9-51-37 to 9-51-47.1. Repealed by SL 2012, ch 57, §§ 145 to 156.



§ 9-51-48 Municipal and parking meter funds used to maintain parking facilities.

9-51-48. Municipal and parking meter funds used to maintain parking facilities. The municipality may maintain public parking facilities constructed under §§ 9-51-35 to 9-51-49, inclusive, either partially or wholly from the general fund or parking meter fund duly appropriated.

Source: SL 1967, ch 231, § 12.



§ 9-51-49 Charges for use of parking facilities--Public parking facility fund--Application offund.

9-51-49. Charges for use of parking facilities--Public parking facility fund--Application of fund. The governing body by resolution may impose and collect reasonable charges for the use of public parking facilities constructed under the provisions of §§ 9-51-35 to 9-51-49, inclusive. The money so received shall be deposited in the municipal treasury to the credit of the public parking facility fund and applied, in order, to the following purposes exclusively:

(1) The payment of necessary expenses of maintaining, insuring and repairing such parking facilities;

(2) Annually on the first day of January of each year, the balance remaining to the credit of such parking facility shall be applied to the payment of the principal and interest of the cost of acquiring and improving the public parking facility and the retirement of any bonds issued therefor as soon as said bonds are callable;

(3) At such time that all indebtedness, including bonds issued for the improvement of the parking facility, have been paid in full and any and all other indebtedness owed for the acquiring and maintaining of the public parking facility have been paid in full, the balance of said fund shall be retained in the public parking facility fund where it may be used only for the purpose of acquiring or improving public parking facilities within the parking district. Providing, however, that any municipality having a parking meter fund for purchase and development of parking lots, may by written consent by the then owners of fifty-five percent of the total assessed valuation of the privately owned property within the benefit district, deposit said balance in such parking meter fund and use the same for purchase and development of other parking lots or facilities within the municipality. No part of such money shall be deposited or credited to the general fund.
Source: SL 1967, ch 231, § 11.



§ 9-51-50 Repealed.

9-51-50. Repealed by SL 2012, ch 57, § 157.



§ 9-51-51 Discontinuance or diversion of use of parking facilities--Contracts and covenants tobe honored--Referendum.

9-51-51. Discontinuance or diversion of use of parking facilities--Contracts and covenants to be honored--Referendum. The governing body of any municipality may discontinue or use for another purpose any parking lot or area or off-street parking facility heretofore or hereafter acquired upon resolution of the governing body. No such discontinuance or diversion of its use shall be made if prohibited by any contract provision or bond covenant binding upon the municipality. Such resolution shall be subject to referendum as provided by law.

Source: SL 1966, ch 148.






Chapter 52 - Municipal Auditoriums

§ 9-52-1 Power to construct, operate, and maintain auditorium.

9-52-1. Power to construct, operate, and maintain auditorium. Every municipality shall have power to construct, operate, and maintain an auditorium.

Source: SL 1917, ch 310, § 1; RC 1919, § 6169 (26); SDC 1939, § 45.0201 (15).



§ 9-52-1.1 Lease of auditorium or convention center--Terms--Rent.

9-52-1.1. Lease of auditorium or convention center--Terms--Rent. A municipality, in order to establish a municipal auditorium or convention center as defined and empowered by law, shall have the power to enter into a long-term lease, for a term not to exceed thirty years, with or without an option to renew or purchase, for the acquisition of such facilities. Such lease may be on both real and personal property, or either exclusively, and may cover the structure, site and contents, or structure and contents only, with or without furniture and equipment and may provide for erection of the structure upon a site owned by the municipality. A lease may be entered into for an existing building or for one to be erected in the future. Rent paid under the terms of the lease may be paid from the general funds of the municipality or may be paid from any fund established for maintenance of such a facility or construction of same by the municipality.

Source: SL 1972, ch 53; SL 1980, ch 72.



§ 9-52-2 Power to create auditorium board.

9-52-2. Power to create auditorium board. Every municipality may create an appointive board for the purpose of managing municipal auditoriums and to provide by ordinance the number, the qualifications, mode of appointment, tenure of office, compensation, powers, duties of, and rules and regulations governing such board.

Source: SL 1955, ch 197; SDC Supp 1960, § 45.0201 (109); SL 1992, ch 67; SL 1995, ch 49, § 16.



§ 9-52-3 Auditorium revenue bonds authorized--Purposes for which proceeds used.

9-52-3. Auditorium revenue bonds authorized--Purposes for which proceeds used. Any municipality may issue revenue bonds to provide funds for the purpose of acquiring a municipal auditorium, or for the purpose of improving an existing auditorium, or for the purpose of refunding outstanding revenue bonds issued under the provisions of this chapter.

Source: SL 1951, ch 246, § 1; SDC Supp 1960, § 45.24B01; SL 1984, ch 43, § 96.



§ 9-52-4 Authorization, issuance and sale of bonds--Vote required.

9-52-4. Authorization, issuance and sale of bonds--Vote required. All bonds shall be authorized, issued, and sold as provided in chapter 6-8B, if a majority of the registered voters voting at the bond election vote to authorize the bond issue.

Source: SL 1951, ch 246, § 1; SDC Supp 1960, § 45.24B01; SL 1984, ch 43, § 97.



§ 9-52-5 Municipal indebtedness not authorized by chapter.

9-52-5. Municipal indebtedness not authorized by chapter. Nothing contained in this chapter shall be deemed to authorize the incurring by any municipality of indebtedness within the meaning of any constitutional or statutory limitation upon municipal indebtedness.

Source: SL 1951, ch 246, § 10; SDC Supp 1960, § 45.24B10.



§ 9-52-6 Revenue bonds payable solely from auditorium revenues--Credit and taxingpowers not pledged.

9-52-6. Revenue bonds payable solely from auditorium revenues--Credit and taxing powers not pledged. Revenue bonds issued under this chapter shall be payable solely from the net revenue derived from and traceable to properties acquired by the expenditure of the proceeds of revenue bonds, or of bonds refunded thereby, as fixed and determined by the governing body in accordance with the provisions of this chapter, and the credit and taxing powers of the municipality shall not be pledged for the payment thereof, and the bondholders shall have no right to compel the appropriation of any of the municipality's other funds, money, or property for the payment of the principal thereof or interest thereon.

Source: SL 1951, ch 246, § 1; SDC Supp 1960, § 45.24B01.



§ 9-52-7 Repealed.

9-52-7. Repealed by SL 1984, ch 43, § 131.



§ 9-52-8 Auditorium revenues appropriated to special fund--Operating expenses paidfrom fund--Net revenue pledged to separate account for bond retirement andreserves.

9-52-8. Auditorium revenues appropriated to special fund--Operating expenses paid from fund--Net revenue pledged to separate account for bond retirement and reserves. Prior to delivery of any such bonds the governing body shall by the resolutions adopted under § 9-52-3 create a special fund and appropriate and pledge thereto all gross receipts in respect of rentals, fees, licenses, and other charges however designated, imposed by the municipality for the use or occupancy of the auditorium premises and of any future additions and betterments thereto or for admission of individuals to the same or any part thereof, and from said fund shall be paid as incurred and allowed all normal, reasonable, and current expenses of the operation and maintenance of the premises, and the net revenues remaining in said fund from time to time after payments of such expenses shall be pledged and appropriated to a separate account to the extent necessary for payment of the principal of and interest on the bonds and maintenance of such reserve securing said payments as shall be covenanted and agreed with the purchaser and holders of said bonds.

Source: SL 1951, ch 246, § 2; SDC Supp 1960, § 45.24B02.



§ 9-52-9 Covenants and agreements with bondholders for administration and security ofbonds--Bondholders' right to compel performance.

9-52-9. Covenants and agreements with bondholders for administration and security of bonds--Bondholders' right to compel performance. In and by the resolutions authorizing revenue bonds the governing body shall also have the power to make and enter into on the part of the municipality covenants and agreements with the purchasers and holders thereof from time to time concerning minimum rentals and charges, continuance of ownership and proper operation and maintenance of the auditorium, administration, application, and investment of and accounting for the revenues thereof and the proceeds of the bonds, insurance on auditorium properties and bonds of employees, relative priorities of lien of outstanding and future bonds upon the net revenues, refunding of bonds, and the enforcement of bondholders' rights, and any other lawful stipulations and covenants which the governing body deems suitable for the security of the bondholders or to reduce the interest cost on the bonds, and the holder of any bond issued hereunder shall have the right to compel by appropriate court action the performance thereof, whether or not his bond is then in default.

Source: SL 1951, ch 246, § 3; SDC Supp 1960, § 45.24B03.



§ 9-52-10 Repealed.

9-52-10. Repealed by SL 1984, ch 43, § 131.



§ 9-52-11 Findings and determinations as binding covenants.

9-52-11. Findings and determinations as binding covenants. The findings and determinations herein authorized shall constitute binding representations, recitals, and covenants of each municipality issuing revenue bonds hereunder to and with the purchasers and holders of all such bonds.

Source: SL 1951, ch 246, § 2; SDC Supp 1960, § 45.24B02.



§ 9-52-12 Reference to authorizing resolutions for matters not covered in bonds--Negotiability.

9-52-12. Reference to authorizing resolutions for matters not covered in bonds--Negotiability. Bonds issued pursuant to this chapter may refer to the authorizing resolution or resolutions for matters not expressed in the bonds, but they shall be negotiable investment securities within the meaning of chapter 57A-8, notwithstanding any conditions expressed therein or in the resolutions.

Source: SL 1951, ch 246, § 6; SDC Supp 1960, § 45.24B06; SL 1984, ch 43, § 98.



§ 9-52-13 , 9-52-14. Repealed.

9-52-13, 9-52-14. Repealed by SL 1984, ch 43, § 131.



§ 9-52-15 Bondholders' statutory mortgage on auditorium property--Enforcement of lienand compelling performance of duties.

9-52-15. Bondholders' statutory mortgage on auditorium property--Enforcement of lien and compelling performance of duties. There shall be a statutory mortgage lien upon all properties acquired by any municipality for auditorium purposes by the use of the proceeds of revenue bonds issued under the provisions of this chapter, and all additions and improvements thereto financed out of the earnings of the auditorium or by the issuance of revenue bonds, in favor of and for the benefit of the lawful holders of all revenue bonds issued pursuant hereto, but no such lien shall attach to or become a charge upon or against any other property of the municipality by whatever means or funds acquired. Said properties shall remain subject to such statutory mortgage lien until the payment in full of the principal and interest of all revenue bonds issued pursuant to this chapter. Any holder of said bonds or of any coupons thereto attached may by proper proceeding either at law or in equity protect and enforce said lien and compel performance of all duties required by this chapter.

Source: SL 1951, ch 246, § 4; SDC Supp 1960, § 45.24B04.



§ 9-52-16 Admission charges and auditorium rentals--Adequacy for expenses, return onmunicipal investment and retirement of bonds.

9-52-16. Admission charges and auditorium rentals--Adequacy for expenses, return on municipal investment and retirement of bonds. The governing body of each municipality issuing bonds under this chapter shall have the authority, and it shall be its duty, to establish and collect reasonable charges for the admission of all persons to the auditorium premises for the purpose of use of any of the facilities of the auditorium and for attendance at or participation in any recreational, athletic, or educational activities or exhibitions conducted by the municipality or any board or department thereof, or for any other purpose except operation and maintenance of the premises and activities necessary to the functioning of the municipal government, and shall also have the authority and duty to establish and collect reasonable rentals for all use and occupancy and reservation for use or occupancy of the premises and any part thereof, for any purpose, by any person, firm, or public or private corporation other than the municipality itself, whether or not such person, firm, or corporation shall charge for admission of individuals to the premises when so rented. Such rentals and charges shall be fixed according to schedules, and shall be revised when necessary, so as to produce gross revenues at all times sufficient for current operation and maintenance of the auditorium and payment of a reasonable return to the municipality on any investment of general funds therein, and to produce net revenues sufficient for prompt payment of all outstanding revenue bonds and interest and creation and maintenance of agreed reserves.

Source: SL 1951, ch 246, § 3; SDC Supp 1960, § 45.24B03.



§ 9-52-17 Operation for purpose of profit prohibited.

9-52-17. Operation for purpose of profit prohibited. Municipalities shall not be authorized to operate revenue-producing enterprises of the nature described in this chapter for the purpose of profit or return greater than necessary to pay the cost of acquisition, improvement, operation, and maintenance thereof and interest on money borrowed or advanced from general funds for such purposes.

Source: SL 1951, ch 246, § 2; SDC Supp 1960, § 45.24B02.



§ 9-52-18 Municipality and board exempt from liability for negligence of officers andemployees--Employees' rights preserved.

9-52-18. Municipality and board exempt from liability for negligence of officers and employees--Employees' rights preserved. No action shall lie against any municipality or its governing body or auditorium board to recover for injuries sustained by any person through the negligence of municipal officers or employees while engaged in the operation of a municipal auditorium; provided, that nothing herein contained shall prevent any employee of the municipality or auditorium from maintaining an action to recover damages for injuries received in the course of his employment.

Source: SL 1951, ch 246, § 9; SDC Supp 1960, § 45.24B09.



§ 9-52-19 to 9-52-22. Repealed.

9-52-19 to 9-52-22. Repealed by SL 1995, ch 49, §§ 17 to 20.



§ 9-52-23 General powers of auditorium board--Copies of board proceedings as evidence.

9-52-23. General powers of auditorium board--Copies of board proceedings as evidence. The board shall have power to contract for supplies and services necessary to the operation and maintenance of the auditorium, and for the rental of the same or any part thereof; to fix and collect rentals and charges for admission; to schedule and determine priorities among activities proposed to be conducted in the auditorium; to allow claims for supplies and services necessary to the operation and maintenance of the auditorium; and to do all other things necessary and proper, to assure the maximum use of the auditorium for the general welfare of the municipality and its inhabitants and industries, and the sufficiency of the revenues thereof for the payment of all proper charges thereon. Copies of proceedings of the board, certified by its appointed secretary, shall be competent as evidence in any legal action or proceedings.

Source: SL 1951, ch 246, § 8; SDC Supp 1960, § 45.24B08.



§ 9-52-24 Custody and disbursement of auditorium funds--Petty cash fund.

9-52-24. Custody and disbursement of auditorium funds--Petty cash fund. All funds pertaining to the auditorium shall be placed in the custody of the municipal treasurer, and shall be expended only upon warrants drawn by the municipal auditor or clerk on said treasurer, pursuant to allowance by the auditorium board of duly verified claims; provided, that a petty cash fund may be maintained in such amount and for such expenditures and in the custody of such officer or employee as the board shall determine. A verified account of expenditures from such fund shall be submitted monthly to the board, which may thereupon authorize issuance of a warrant covering such expenditures.

Source: SL 1951, ch 246, § 8; SDC Supp 1960, § 45.24B08.



§ 9-52-25 Annual report by auditorium board to governing body--Records subject toinspection.

9-52-25. Annual report by auditorium board to governing body--Records subject to inspection. The auditorium board shall make an annual report to the governing body of its acts and all its expenditures, showing the condition of all affairs under its control, and its records, books, papers, and accounts shall at all reasonable times be subject to inspection by the executive officer, auditor, or clerk of the municipality, or any committee appointed by the governing body for that purpose, or any citizen.

Source: SL 1951, ch 246, § 8; SDC Supp 1960, § 45.24B08.



§ 9-52-26 Auditorium board governed by terms of bonds and resolutions.

9-52-26. Auditorium board governed by terms of bonds and resolutions. All actions of the board shall at all times be governed by and subject to all covenants, agreements and limitations contained in the resolutions of the governing body authorizing outstanding revenue bonds, and such resolutions may reserve to the governing body the exercise or supervision of the exercise of any of the powers granted and referred to in §§ 9-52-23 to 9-52-25, inclusive; or such resolutions may define the limitations within which such powers shall be exercised by the auditorium board.

Source: SL 1951, ch 246, § 8; SDC Supp 1960, § 45.24B08.



§ 9-52-27 Receivership on default in bonds or dissipation of auditorium assets--Powersof receiver--Termination of receivership.

9-52-27. Receivership on default in bonds or dissipation of auditorium assets--Powers of receiver--Termination of receivership. If there be any default in the payment of the principal of or interest on any bonds issued pursuant to this chapter, or a breach of any other condition thereof materially affecting the rights of any bondholder and continuing for not less than three months, or if the revenues from such auditorium be dissipated, wasted, or diverted from their proper application to the payment of said bonds and to the operation and maintenance of said auditorium, any court having jurisdiction of the action, in a proper suit commenced by either a resident taxpayer of the municipality whose rights may have been or may be affected, injured or lost thereby, or by any bondholder similarly affected, may appoint a receiver to administer said auditorium on behalf of the municipality and the bondholders, with power to impose and collect rentals and charges sufficient to provide for the payment of the operating expenses and of said bonds and interest, and to apply the income and revenues thereof in conformity with this chapter and with the resolutions authorizing said bonds. When and if such default or breach be made good through the operation of the auditorium by such receiver, then said auditorium and control thereof shall be restored to the proper municipal authorities by court order.

Source: SL 1951, ch 246, § 4; SDC Supp 1960, § 45.24B04.



§ 9-52-28 Severability of chapter and resolutions.

9-52-28. Severability of chapter and resolutions. If any provision of this chapter, or of any resolution or resolutions authorizing the issuance of bonds pursuant to this chapter, or the application thereof to any person or circumstances, shall be held invalid in any legal proceedings, such invalidity shall not affect other provisions or applications of this chapter or of such resolutions which can be given effect without the invalid provision or application, and shall not affect the validity of such bonds as special and limited obligations of the municipality issuing the same, and to this end all such resolutions shall be subject to all of the provisions and limitations of this chapter, and the provisions and applications of this chapter are declared to be severable.

Source: SL 1951, ch 246, § 10; SDC Supp 1960, § 45.24B10.



§ 9-52-29 Sale and lease-back arrangements--Tax exemption.

9-52-29. Sale and lease-back arrangements--Tax exemption. The governing body of a municipality may by ordinance exercise all the powers conferred on the South Dakota Building Authority and the Governor pursuant to and in the manner provided by §§ 5-12-15, 5-12-19, 5-12-42 to 5-12-45, inclusive, with respect to the acquisition, lease, sale and lease-back of land, improvements and capital equipment for the municipality's auditorium or convention center and all related facilities, except that the proceeds of sale of any such facility are subject to § 6-13-8. All land, improvements and capital equipment owned or being leased or acquired by the municipality pursuant to a lease having a fixed term plus renewal options exceeding three years or a lease-purchase or installment purchase contract shall constitute a separate class of property which is exempt from all taxation.

Source: SL 1984, ch 63, § 1; SL 1985, ch 68; SL 1988, ch 64, §§ 8, 54; SL 1989, ch 30, § 25.



§ 9-52-30 Sale and lease-back arrangements--Validation of prior actions.

9-52-30. Sale and lease-back arrangements--Validation of prior actions. All ordinances, resolutions, and other actions and proceedings adopted before June 12, 1984, and taken by the governing body of a municipality with respect to an existing auditorium or convention center and related facilities in the exercise of the powers granted by §§ 9-52-29 to 9-52-31, inclusive, and all purchase, sale, lease, and other agreements authorized thereby, are hereby validated and confirmed, and such agreements may be executed, delivered, and performed.

Source: SL 1984, ch 63, § 2.



§ 9-52-31 Sale and lease-back arrangements--Powers additional.

9-52-31. Sale and lease-back arrangements--Powers additional. The powers conferred by §§ 9-52-29 to 9-52-31, inclusive, are in addition to all other powers conferred upon the governing body of any such municipality, and their exercise shall be subject only to such restrictions as may be provided by the South Dakota Constitution and are not subject to any restrictions or procedural requirements prescribed by any other law.

Source: SL 1984, ch 63, § 3.






Chapter 53 - Public Convention Halls

§ 9-53-1 Definition of terms.

9-53-1. Definition of terms. Terms as used in this chapter, unless the context otherwise plainly requires, shall mean:

(1) "Public convention hall" shall mean a real estate site and building, structure, or edifice which may be used by the general public or portions of the public for the purposes of meetings, discussions, conventions, shows, displays, amusements, and any other public purpose;

(2) "Privately owned property" shall mean all real property, except that property upon which is situated a one-family or two-family dwelling and which is used only for residential purposes which residential property shall be exempt from assessment;

(3) "Governing body" shall mean the governing body of a municipal corporation;

(4) "Convention hall fund" shall mean a fund established for the placing of all receipts from all assessments and revenues and disbursements therefrom under the provisions of this chapter.
Source: SL 1967, ch 230, § 2.



§ 9-53-2 Municipal power to acquire, build, improve and maintain convention halls.

9-53-2. Municipal power to acquire, build, improve and maintain convention halls. In addition to and not to the exclusion of any power granted to it by any law now in effect or hereafter enacted, any municipal corporation may provide for the acquisition of sites, building or improvement, and maintenance of a public convention hall as defined in this chapter and in conformity to this chapter.

Source: SL 1967, ch 230, § 1.



§ 9-53-3 Establishment of benefit district--Assessment of costs against property.

9-53-3. Establishment of benefit district--Assessment of costs against property. The governing body of a municipality shall have the power to establish a district for the acquisition of sites, building of a public convention hall or for the improving of an existing public convention hall, to establish the boundaries of such district, and to assess all or any part of the cost of acquisition and improvement and building of a public convention hall against the privately owned property within the district so created.

Source: SL 1967, ch 230, § 3.



§ 9-53-4 Feasibility survey conducted prior to establishment of district.

9-53-4. Feasibility survey conducted prior to establishment of district. Prior to the establishment of any benefit district for the acquiring or improving of a public convention hall, the governing body shall cause to be conducted a survey and investigation of the feasibility of such proposed district. Such survey shall include a determination of the desirability of the proposed location of such convention hall, the approximate cost to acquire a site and to make the proposed improvement, the area to be included within such district, the assessed valuation of the privately owned property subject to assessment in such proposed district, the necessity for the creation of such a district, and such other matters as the governing body deems necessary to properly consider the necessity for such a district and the financial feasibility of its creation.

Source: SL 1967, ch 230, § 4.



§ 9-53-5 Plat showing district boundaries and location of hall.

9-53-5. Plat showing district boundaries and location of hall. The governing body shall also cause to be prepared and filed with the city auditor or town clerk a plat showing the exterior boundaries of the proposed benefit district and the location of the public convention hall.

Source: SL 1967, ch 230, § 4.



§ 9-53-6 Schedule of cost estimates and financing plan.

9-53-6. Schedule of cost estimates and financing plan. In addition to complying with §§ 9-53-4 and 9-53-5, the governing body shall cause to be prepared and filed with the city auditor or town clerk schedules showing the following:

(1) A description of such facility and the equipping and furnishing thereof;

(2) An estimate of the cost to acquire and improve the same;

(3) An estimate of the annual cost to maintain such facility;

(4) An estimate of the proposed rentals to be charged for the use of the convention hall by the public, and the estimated annual revenue to be derived from the use thereof;

(5) A proposed method for financing the acquisition of the site, and building or improvement of the public convention hall and an estimate of the total cost of the project, including the percentage of all costs which will be assessed against the privately owned property within the benefit district and the percentages of costs to be paid by the municipality from other sources, describing each source.
Source: SL 1967, ch 230, § 4.



§ 9-53-7 Preparation and filing of proposed resolution of necessity--Contents.

9-53-7. Preparation and filing of proposed resolution of necessity--Contents. The governing body shall consider the survey and investigation and the plat and schedules prepared for such public convention hall. If it appears to the governing body that there is a public need for such a facility; that there is sufficient privately owned properties situated in such proposed district, and estimated revenue from such facility and that the plan to finance the acquisition and construction as well as the maintenance of the public convention hall is financially feasible, it shall prepare and file in the office of the city auditor or town clerk a proposed resolution of necessity which shall describe the benefit district for the purpose of assessment, declaring the acquiring of a site, building or improvement of a public convention hall a necessity, describe the location of the proposed public convention hall and a general description of the construction to be placed thereon, the estimated cost to acquire and improve such public convention hall, and the estimated annual cost of maintaining such public convention hall, state either that all or what cost of the public convention hall is to be paid by special assessment and what portion is expected to be paid from the revenue to be derived from the public convention hall, shall state that the cost to be assessed shall be apportioned according to the benefits to accrue to each lot or tract as determined by the governing body, and shall state that a plat and schedule are on file in the office of the city auditor or the town clerk giving further details of the proposed project.

Source: SL 1967, ch 230, § 5.



§ 9-53-8 Costs of preliminary papers and resolution.

9-53-8. Costs of preliminary papers and resolution. The survey, investigation, plats, schedules, and resolutions shall be prepared by municipal employees, officers, or such other persons or experts as the governing body shall deem necessary and the cost thereof shall be included as a part of the cost of the public convention hall, if one is subsequently acquired, or may be paid for from the general fund after being duly appropriated.

Source: SL 1967, ch 230, § 6.



§ 9-53-9 Mailing of notice of hearing on resolution of necessity.

9-53-9. Mailing of notice of hearing on resolution of necessity. After the completion of all requirements set forth in §§ 9-53-4 to 9-53-7, inclusive, the governing body shall fix a time and place for a public hearing thereon and shall cause a notice of hearing of the proposed resolution of necessity to be given by the city auditor or town clerk who shall mail, at least fifteen days before the date set for the hearing, true copies of the proposed resolution of necessity and a notice of hearing appended thereto by first class mail to all those persons addressed to their respective post office addresses as those persons and respective addresses appear as owners of the privately owned property within the proposed district in the records of the county director of equalization. The notice of hearing shall state the time and place the governing body shall meet for the purpose of considering the adoption of the resolution of necessity either as proposed or as might be amended at the same time and place of the hearing, and at said time and place that the governing body will consider any objections to the proposed resolution.

Source: SL 1967, ch 230, § 7.



§ 9-53-10 Hearing and action by governing body on resolution of necessity.

9-53-10. Hearing and action by governing body on resolution of necessity. At the time of such hearing or at any adjournment thereof, the governing body shall consider any objections to such proposed resolution and may adopt such resolution, with or without amendment as it may deem proper, except that the boundaries of the benefit district may not be enlarged so as to include property not contained within the original proposed resolution.

Source: SL 1967, ch 230, § 8.



§ 9-53-11 Repealed.

9-53-11. Repealed by SL 1981, ch 44, § 37.



§ 9-53-12 Authority to proceed with improvement and assessments after adoption of resolution.

9-53-12. Authority to proceed with improvement and assessments after adoption of resolution. After twenty days from the adoption and publication of such resolution of necessity, unless the referendum be invoked or unless a written protest shall have been filed with the auditor or clerk signed by the owners of more than fifty-five percent of the total tax-assessed valuation of the property subject to assessment, the governing body shall have the power to acquire property by lease, gift, or purchase, to cause such improvement to be made, to contract therefor, and to levy and collect special assessments therefor as provided by chapter 9-43.

Source: SL 1967, ch 230, § 9.



§ 9-53-13 Levy and collection of special assessments--Assessment bonds.

9-53-13. Levy and collection of special assessments--Assessment bonds. Special assessments may be made, levied, and collected and assessed and assessment bonds may be issued to finance the improvement all as now provided by chapter 9-43. Assessment bonds shall be called public convention hall bonds.

Source: SL 1967, ch 230, § 10.



§ 9-53-14 Contract or assessment not invalidated by irregularity--Determination of governingbody conclusive.

9-53-14. Contract or assessment not invalidated by irregularity--Determination of governing body conclusive. No contract made or assessment levied for any such improvement shall be void by reason of any defect or irregularity in the resolution of necessity or notice or in the publication thereof, and the determination of the governing body as to the sufficiency or insufficiency of protest thereto shall be conclusive unless such determination is unreasonably and arbitrarily or fraudulently made.

Source: SL 1967, ch 230, § 9.



§ 9-53-15 Supervision of operation of hall--Maintenance funds.

9-53-15. Supervision of operation of hall--Maintenance funds. The governing body shall be in charge of running and operating the public convention hall and may appropriate additional municipal revenues or funds raised by taxation for the maintenance of said public convention hall.

Source: SL 1967, ch 230, § 11.



§ 9-53-16 Charges for use of hall--Purposes to which applied.

9-53-16. Charges for use of hall--Purposes to which applied. In addition the governing body by resolution may impose and collect reasonable charges for the use of the public convention hall constructed under the provisions of this chapter. The money so received shall be deposited in the municipal treasury to the credit of the public convention hall fund and applied in order to the following purposes exclusively:

(1) The payment of necessary expenses of maintaining, insuring, and repairing such public convention hall;

(2) Annually on the first day of January of each year, the balance remaining to the credit of such public convention hall shall be applied to the payment of the principal and interest of the cost of acquiring and improving the public convention hall, and the retirement of any bonds issued therefor as soon as said bonds are callable;

(3) At the time all indebtedness has been paid in full, the balance, if any, after paragraph (1) herein is satisfied shall be transferred to the general fund of the municipality.
Source: SL 1967, ch 230, § 11.






Chapter 54 - Economic Development Projects

§ 9-54-1 Purpose of chapter.

9-54-1. Purpose of chapter. The purpose of this chapter is to stimulate and develop the general economic welfare and prosperity of the state through the promotion and advancement of industrial, commercial, manufacturing, agricultural, natural resources, postsecondary technical education, limited to bonding for public postsecondary technical institutions in operation on July 1, 1981, research, data collection, health service, housing for the elderly, housing for the handicapped, primary, secondary, and postsecondary education, recreational development, and the reduction of water and air pollution resulting from such developments; to encourage and assist in the location of new business and industry in this state and the expansion of existing business development; to assist in the construction of postsecondary technical education facilities, for public postsecondary technical institutions in operation on July 1, 1981; and to promote the economic stability of the state by providing greater employment opportunities and diversification of industry thus promoting the general welfare of the citizens by authorizing all municipalities of the state to issue revenue bonds to finance projects comprising real or personal property or both, useful for any of these purposes.

The purpose of this chapter is also to promote health services, housing for the elderly and housing for the handicapped at reasonable costs, thus promoting the general welfare of the citizens, by authorizing all municipalities of the state to issue revenue bonds to pay, purchase or discharge all or any part of the outstanding indebtedness of any nonprofit corporation incurred in the purchase, construction, reconstruction, acquisition of sites for, enlargement, improvement, or remodeling of health service facilities, housing for the elderly or housing for the handicapped.

Source: SL 1964, ch 148, § 1; SL 1972, ch 45, § 3; SL 1973, ch 59, § 1; SL 1981, ch 77, § 1; SL 1981, ch 78; SL 1998, ch 46, § 1.



§ 9-54-2 Power to issue bonds, acquire or construct projects and enter revenue agreements--Location of projects.

9-54-2. Power to issue bonds, acquire or construct projects and enter revenue agreements--Location of projects. For the purposes stated in § 9-54-1, any municipality may issue revenue bonds, the proceeds of which shall be used only to purchase, construct, reconstruct, acquire sites for, enlarge, improve, or remodel buildings, structures, or equipment, and to enter into revenue agreements as defined in § 9-54-3.1 with any person, firm, limited liability company, corporation, or governmental entity, the projects to be situated in any municipality or its environs without limitation as to distance, providing the governing body of the municipality declares that the project, if in being, would promote the welfare of the municipality.

Source: SL 1964, ch 148, § 2; SL 1972, ch 45, § 4; SL 1973, ch 59, § 2; SL 1981, ch 77, § 2; SL 1984, ch 43, § 98A; SL 1994, ch 351, § 9.



§ 9-54-2.1 Power to issue revenue bonds, purchase or discharge debt of nonprofit corporationoperating health care or housing facility and enter revenue agreements--Location ofproject.

9-54-2.1. Power to issue revenue bonds, purchase or discharge debt of nonprofit corporation operating health care or housing facility and enter revenue agreements--Location of project. With respect to hospitals, nursing homes, other health care facilities, housing for the elderly, housing for the handicapped, wellness centers, or primary, secondary, or postsecondary schools to be operated by any nonprofit corporation, for any purpose stated in § 9-54-1, a municipality may issue revenue bonds to pay, purchase, or discharge all or any part of the outstanding indebtedness of a nonprofit corporation incurred in the purchase, construction, reconstruction, acquisition of sites for, enlargement, improvement, or remodeling of hospitals, nursing homes, other health care facilities, housing for the elderly, housing for the handicapped, wellness centers, or primary, secondary, or postsecondary schools, including, to the extent deemed necessary or desirable by the municipality, any unpaid interest on indebtedness accrued or to accrue to the date on which the indebtedness is finally paid, and any premium the municipality determines to be necessary or desirable to be paid to pay, purchase, or decease outstanding indebtedness, and to enter into revenue agreements as defined in § 9-54-3.1, with any nonprofit corporation, the projects to be situated in any municipality or its environs without limitation as to distance, providing the governing body of the municipality declares that the project would promote the welfare of the municipality. Nothing in this section is intended to prohibit the use of revenue bonds to pay outstanding indebtedness of any person, firm, limited liability company, corporation, or governmental entity to the extent now permitted by law.

Source: SL 1981, ch 77, § 3; SL 1982, ch 28, § 2; SL 1984, ch 43, § 98B; SL 1991, ch 75, § 1; SL 1994, ch 351, § 10; SL 1998, ch 46, § 2.



§ 9-54-2.2 Restriction on use of bonds for elderly housing projects.

9-54-2.2. Restriction on use of bonds for elderly housing projects. Any housing for the elderly financed by revenue bonds shall be operated by either a nonprofit corporation or a corporation wholly owned, either directly or indirectly, by a nonprofit corporation.

Source: SL 1981, ch 77, § 9; SL 1984, ch 62; SL 1990, ch 67; SL 1991, ch 76.



§ 9-54-3 "Revenue bonds" defined.

9-54-3. "Revenue bonds" defined. Revenue bonds, as the term is used in this chapter, are bonds to be paid exclusively from the revenue produced by the project financed by the use of the proceeds thereof, including but not limited to payments due under any revenue agreement, or under any bond or other obligation issued in payment therefor or any mortgage, pledge, or security agreement given with respect to the project or any other property of the lessee, purchaser, or borrower with respect to the project.

Source: SL 1964, ch 148, § 7; SL 1973, ch 59, § 3; SL 1981, ch 77, § 4.



§ 9-54-3.1 "Revenue agreement" defined.

9-54-3.1. "Revenue agreement" defined. Revenue agreement, as the term is used in this chapter, is any written agreement between a municipality and another person, firm, limited liability company, corporation, or governmental entity with respect to a project whereby such other person, firm, limited liability company, corporation, or governmental entity agrees to pay to the municipality or to its order amounts sufficient at all times to pay when due the principal of, premium, if any, and interest on all bonds issued by the municipality with respect to that project. A revenue agreement includes, but is not limited to, a lease, a direct or installment sale contract, or a loan agreement.

Source: SL 1981, ch 77, § 5; SL 1994, ch 351, § 11.



§ 9-54-4 Costs to be covered by bonds--Authorization, issuance and sale of bonds.

9-54-4. Costs to be covered by bonds--Authorization, issuance and sale of bonds. Bonds may be issued in amounts as may be necessary to provide sufficient funds to pay all the costs of purchase or construction of each project which under accepted accounting practice are capital costs, including goodwill and other intangible costs, as well as site, engineering, and all other expenses of its planning and completion , together with additional amounts as may be agreed to by the lessee, purchaser, or borrower with respect to the project and the purchasers of the bonds as a discount or underwriters' fee, and to pay interest accruing before completion of the project, to establish a reserve securing payment of the bonds, and, with respect to hospitals, nursing homes, other health care facilities, housing for the elderly, housing for the handicapped or wellness centers, comprising a project, the cost of paying, purchasing or discharging any outstanding indebtedness or other cost as authorized in § 9-54-2.1. Bonds issued under the provisions of this chapter shall be authorized, issued and sold in accordance with chapter 6-8B, except that no election is required.

Source: SL 1964, ch 148, § 4; SL 1973, ch 59, § 4; SL 1981, ch 77, § 6; SL 1984, ch 43, § 98C; SL 1991, ch 75, § 2; SL 1998, ch 47, § 1.



§ 9-54-5 Amount of bond issue limited by costs.

9-54-5. Amount of bond issue limited by costs. In no case shall any revenue bonds be issued for an amount in excess of the actual cost of the project, including the site therefor and all other items referred to in § 9-54-4.

Source: SL 1964, ch 148, § 6; SL 1973, ch 59, § 5.



§ 9-54-6 Bonds not general obligations nor payable by taxation--Recitals in bonds.

9-54-6. Bonds not general obligations nor payable by taxation--Recitals in bonds. Revenue bonds issued pursuant to this chapter shall not be general obligations of the municipality nor shall they be payable in any manner by taxation. Such revenue bonds shall recite the authority under which they are issued, and shall state that they are issued in conformity with the provisions, restrictions, and limitations of this chapter, and that such bonds and the interest thereon are to be paid from the revenue received from the project financed, in whole or in part, by the issuance of the revenue bonds.

Source: SL 1964, ch 148, § 8; SL 1973, ch 59, § 6; SL 1984, ch 43, § 98E.



§ 9-54-7 Mortgage of project and pledge of revenues to payment of bonds--Trust funds--Othercovenants and agreements.

9-54-7. Mortgage of project and pledge of revenues to payment of bonds--Trust funds--Other covenants and agreements. The governing body of the municipality may, by ordinance, resolution, or by a trust indenture executed under authority of a resolution or ordinance, pledge the revenues of the project and any other security of whatsoever nature, offered by the lessee, purchaser, or borrower with respect to the project, and may mortgage the project, for the payment of the bonds and the interest thereon, and provide that the revenues shall be set apart in one or more special trust funds for that purpose. The resolution, ordinance, or indenture may include covenants and agreements as the governing body deems necessary or desirable to secure the bonds, including the establishment of a reserve from the bond proceeds, and may authorize a trustee appointed under an indenture to enforce all rights and remedies of the municipality under the revenue agreement with respect to the project.

Source: SL 1964, ch 148, § 5; SL 1969, ch 188, § 1; SL 1973, ch 59, § 7; SL 1981, ch 77, § 7; SL 1984, ch 43, § 98D.



§ 9-54-8 Lease or sale payments sufficient to pay bonds and costs--Payments in lieu ofproperty taxes.

9-54-8. Lease or sale payments sufficient to pay bonds and costs--Payments in lieu of property taxes. Revenue agreements pursuant to § 9-54-3.1 shall provide for contractual payments sufficient to pay the principal, premium, if any, and interest on any bonds issued by the municipality under the resolution or ordinance or trust indenture, when due or subject to mandatory redemption, and also to pay all taxes, special assessments and other governmental charges levied or imposed with respect to the project, and to pay all costs of insurance, operation, and maintenance thereof. The agreements shall also reimburse the municipality for the cost of any other obligation assumed by it in connection with the project. Revenue agreements in the form of a lease or sale contract shall further provide for payment of a sum equal to the amount of property taxes which would be due if the lessee or purchaser were the owner of the project, to be prorated among the taxing districts involved and taking into consideration reductions permitted pursuant to §§ 10-6-35.1 to 10-6-35.4, inclusive, for the term of the agreement.

Source: SL 1964, ch 148, § 3; SL 1973, ch 59, § 8; SL 1975, ch 93, § 1; SL 1981, ch 77, § 8; SL 1981, ch 79; SL 1984, ch 43, § 98F.



§ 9-54-8.1 Lease with option to purchase--Title acquired before bonds retired--Pledge forpayment of bonds.

9-54-8.1. Lease with option to purchase--Title acquired before bonds retired--Pledge for payment of bonds. Any lease agreement may grant an option to the lessee to purchase the project at a price and upon other conditions sufficient to assure the payment and redemption of the bonds and payment and reimbursement of all such other charges and costs. Any lease or sale agreement may provide for acquisition of title to the project by the lessee or purchaser in advance of the retirement of the bonds, if such retirement is assured by the deposit with the municipality or the trustee of funds or of bonds or other obligations issued by the lessee or purchaser to the municipality, or bonds or other obligations issued or guaranteed by the United States or an agency thereof, which are payable as to principal and interest at the times and in the amounts required to pay the municipality's bonds at or before maturity and all interest and redemption premiums thereon when due. In this event the payments of principal and interest on such obligations, and any mortgage or pledge of property or funds securing such payments, shall be irrevocably pledged for the payment of the bonds, interest and redemption premiums and payment and reimbursement of all other costs.

Source: SDCL, § 9-54-8 as added by SL 1973, ch 59, § 8.



§ 9-54-9 Municipal obligations restricted by contractual payments from facilities.

9-54-9. Municipal obligations restricted by contractual payments from facilities. Nothing in this chapter shall be so construed as to authorize or permit any municipality to make any contract or to incur any obligation of any kind or nature except such as shall be payable solely out of the contractual payments from such facilities.

Source: SL 1964, ch 148, § 4.



§ 9-54-10 County and sanitary district powers.

9-54-10. County and sanitary district powers. Any county shall have the same powers as a municipality under this chapter. Any sanitary district shall have the same powers as a municipality under this chapter with respect to any project providing sewer service or control of water pollution.

Source: SL 1972, ch 45, § 5.



§ 9-54-11 Municipal joint or cooperative agreements.

9-54-11. Municipal joint or cooperative agreements. Any municipality, in order to accomplish the purposes provided in this chapter, may enter into agreements with any other public agency or agencies for joint or cooperative action and such agreements shall be governed by the provisions of chapter 1-24.

Source: SL 1972, ch 45, § 2.



§ 9-54-12 Compliance with federal requirements for tax exemption.

9-54-12. Compliance with federal requirements for tax exemption. Notwithstanding any provision under the laws of the State of South Dakota, a municipality in order to accomplish the purposes provided in this section and chapter 6-8B may perform all acts necessary to comply with the requirements of § 103 of the Internal Revenue Code of 1954, as amended, and any regulation promulgated pursuant to § 103 to insure that all interest from bonds issued under this chapter is tax exempt.

All hearings or acts necessary to comply with § 103(k) of the Internal Revenue Code of 1954, as amended, and any regulations promulgated pursuant to § 103(k) are exempt from the requirements and procedures of chapter 1-26.

The Governor is the approving representative for the state for the purpose of complying with the applicable provisions of § 103(k) of the Internal Revenue Code of 1954, as amended, and any regulation promulgated pursuant to § 103(k) necessary to insure that all interest from bonds issued is tax exempt.

Source: SL 1984, ch 43, § 58.






Chapter 55 - Business Improvement Districts

§ 9-55-1 Definition of terms.

9-55-1. Definition of terms. Terms as used in this chapter mean:

(1) "Assessable unit," the front foot, square foot, equivalent front foot, or other unit of assessment established under the proposed method of assessment set forth in the resolution of intent to create a business improvement district;

(2) "Occupation tax," a fee imposed on any person with an established place of business within the district for the privilege of doing business;

(3) "Record owner," the fee owner of real property as shown in the records of the office of the register of deeds in the county in which the business area is located. A contract purchaser of real property is the record owner for the purpose of this chapter and the only person entitled to petition pursuant to § 9-55-9 or protest pursuant to § 9-55-10; and

(4) "Space," the square foot space wherein customers, patients, clients, or other invitees are received and space from time to time used or available for use in connection with a business or profession of a user, except all space owned or used by political subdivisions.
Source: SL 1986, ch 81, § 1.



§ 9-55-2 Imposition of special assessment or general business license and occupation tax.

9-55-2. Imposition of special assessment or general business license and occupation tax. Any municipality may impose a special assessment upon the property within a business improvement district in the municipality or a general business license and occupation tax on businesses and users of space within a business improvement district or both.

Source: SL 1986, ch 81, § 2; SL 2003, ch 47, § 2.



§ 9-55-3 Uses to which generated funds may be put.

9-55-3. Uses to which generated funds may be put. Any money generated pursuant to § 9-55-2 may be used for any one or more of the following purposes:

(1) The acquisition, construction, maintenance, and operation of public off-street parking facilities for the benefit of the district area;

(2) Improvement of any public place or facility in the district area, including landscaping and plantings;

(3) Construction or installation of convention or event centers, pedestrian shopping malls or plazas, sidewalks, including moving sidewalks, parks, meeting and display facilities, bus stop shelters, lighting, benches or other seating furniture, sculptures, trash receptacles, shelters, fountains, skywalks, and pedestrian and vehicular overpasses and underpasses or any useful or necessary public improvement;

(4) Leasing, acquiring, constructing, reconstructing, extending, maintaining, or repairing parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement, in the district area;

(5) Creation and implementation of a plan for improving the general architectural design of public areas in the district area;

(6) The development of any activities and promotion of the district area;

(7) Maintenance, repair, and reconstruction of any improvements or facilities authorized by this chapter;

(8) Any other project or undertaking for the betterment of the facilities in the district area, whether the project is capital or noncapital in nature;

(9) Enforcement of parking regulations within the district area; and

(10) Employing or contracting for personnel, including administrators for any improvement or promotional program under this chapter, and providing for any service necessary or proper to carry out the purposes of this chapter.
Source: SL 1986, ch 81, § 3; SL 2005, ch 54, § 1.



§ 9-55-4 Creation of business improvement district--Established business area.

9-55-4. Creation of business improvement district--Established business area. A business improvement district may only be created as provided by this chapter and shall be within the boundaries of an established business area of the municipality zoned for business, public, or commercial purposes. For the purposes of this chapter, an established business area, may also include noncontiguous property within the incorporated municipality that has a common zoning designation. Any business improvement district that includes noncontiguous property pursuant to this section, may by resolution of the governing body, add qualifying property to the business improvement district.

Source: SL 1986, ch 81, § 4; SL 2005, ch 54, § 2; SL 2007, ch 41, § 1



§ 9-55-5 Appointment of business improvement board--Designation of boundaries of district--Duties of board--Proposal of more than one district as part of same developmentplan.

9-55-5. Appointment of business improvement board--Designation of boundaries of district--Duties of board--Proposal of more than one district as part of same development plan. The mayor shall, with the approval of the governing body, appoint a business improvement board consisting of property owners, residents, business operators or users of space within the business area to be improved. The governing body shall, by resolution, designate the boundaries of the business area prior to the time of the appointment of the board. The board shall make recommendations to the governing body for the establishment of a plan or plans for improvements in the business area. If the improvements to be included in one business area offer benefits that cannot be equitably assessed together under this chapter, more than one business improvement district as part of the same development plan for that business area may be proposed. The board may make recommendations to the municipality as to the use of any revenue collected pursuant to § 9-55-2.

Source: SL 1986, ch 81, § 5.



§ 9-55-6 Composition of board--Vacancies--Terms--Officers.

9-55-6. Composition of board--Vacancies--Terms--Officers. The board shall consist of no less than five members to serve such terms as the governing body, by resolution, determines. The mayor, with the approval of the governing body, shall fill any vacancy for the remainder of the term vacated. A member of such board may serve more than one term. The board shall select from its members a chairperson and a secretary.

Source: SL 1986, ch 81, § 6.



§ 9-55-7 Creation of districts by resolution of intent--Contents--Basis of occupation tax orspecial assessment.

9-55-7. Creation of districts by resolution of intent--Contents--Basis of occupation tax or special assessment. Upon receiving a recommendation from the business improvement board, the governing body may create one or more business improvement districts by adopting a resolution of intent to establish a district or districts. The resolution shall contain the following information:

(1) A description of the boundaries of any proposed district;

(2) The time and place of a hearing to be held by the governing body to consider establishment of a district or districts;

(3) The proposed public facilities and improvements to be made or maintained within any such district; and

(4) The proposed or estimated costs for improvements, facilities and activities within any district, and the method by which the revenue shall be raised. If a special assessment is proposed, the resolution also shall state the proposed method of assessment.

The notice of intent shall recite that the method of raising revenue shall be fair and equitable. In the use of a general occupation tax, the tax shall be based primarily on the square footage of the owner's and user's place of business or based on rooms rented by any lodging establishment to transient guests as defined in § 10-45-7. If the occupational tax is based on rooms rented by a lodging establishment, the tax shall be imposed on the transient guest and such tax may not exceed two dollars per occupied room per night. However, no occupational tax may be imposed on any transient guest who has been offered a room by a lodging establishment on a complimentary basis and no fee or rent was charged for such room. In the use of a special assessment, the assessment shall be based upon the special benefit to the property within the district.

Source: SL 1986, ch 81, § 7; SL 2005, ch 54, § 3.



§ 9-55-8 Notice of hearing.

9-55-8. Notice of hearing. A notice of a hearing required under subdivision 9-55-7(2) shall be given by mailing a complete copy of the resolution of intent to each owner of taxable property as shown on the property tax roll for the proposed district. If an occupation tax is to be imposed, a copy of the resolution of intent shall also be mailed to the occupant of each address located in the proposed district. Mailing shall be completed at least thirty days prior to the time of hearing.

Source: SL 1986, ch 81, § 8; SL 1990, ch 68, § 2; SL 2006, ch 35, § 1.



§ 9-55-9 Petition for hearing.

9-55-9. Petition for hearing. The owners of a majority of the assessable front footage in a business area or the users of a majority of space in a business area may, by petition, direct the governing body to hold a hearing to create a district pursuant to this chapter.

Source: SL 1986, ch 81, § 9; SL 1990, ch 68, § 3.



§ 9-55-10 Duties of governing body at hearing--Termination of hearing--Issuance of bonds forconvention center from proceeds of general occupational tax.

9-55-10. Duties of governing body at hearing--Termination of hearing--Issuance of bonds for convention center from proceeds of general occupational tax. If a hearing is held under subdivision 9-55-7(2), the governing body shall:

(1) Hear all protests and receive evidence for or against the proposed action;

(2) Rule upon all written protests received prior to the close of the hearing, which ruling shall be final; and

(3) Continue the hearing from time to time as the governing body deems necessary.

If a special assessment is to be used, the proceedings shall terminate if written protest is made prior to the close of the hearing by the owners of a majority of the assessable front footage in the proposed district. If an occupation tax is to be used, the proceedings shall terminate if protest is made by the users of a majority of the space in the proposed district. If the general occupational tax is based upon rented hotel and motel rooms pursuant to § 9-55-7, the proceedings shall terminate if written protest is made prior to the close of the hearing by the owners of a majority of the hotels and motels in the proposed district.

Any bonds for the construction of a convention facility that are payable from the proceeds of the hotel and motel room general occupational tax may only be issued and sold if at least two-thirds of the hotel and motel owners in the proposed district approve in writing of the issuance and sale of the bonds.

Source: SL 1986, ch 81, § 10; SL 1990, ch 68, § 4; SL 2004, ch 79, § 1; SL 2005, ch 54, § 4.



§ 9-55-11 Procedure for change of boundaries.

9-55-11. Procedure for change of boundaries. If the governing body decides to change the boundaries of a proposed district, the hearing shall be continued to a time at least thirty days after such decision and the notice shall be given as prescribed in § 9-55-8, showing the boundary amendments. However, no new or additional resolution of intent is required for a proposed change in the boundary of a district.

Source: SL 1986, ch 81, § 11; SL 1990, ch 68, § 5.



§ 9-55-12 Establishment or rejection of districts--Adoption of ordinance establishing district--Contents.

9-55-12. Establishment or rejection of districts--Adoption of ordinance establishing district--Contents. The governing body, following a hearing held pursuant to subdivision 9-55-7(2), may establish or reject any proposed district or districts. If the governing body decides to establish a district, it shall adopt an ordinance to that effect. The ordinance shall contain the following information:

(1) The number of the resolution of intent and the date it was adopted;

(2) The time and place of the hearing that was held on the formation of such district;

(3) A statement that a business improvement district has been established pursuant to the provisions of this chapter;

(4) The purposes of the district and the public improvements and facilities to be included in such district;

(5) The description of the boundaries of such district;

(6) A statement that the businesses and professions in the district shall be subject to the general business occupation tax or that the real property in the area will be subject to the special assessment authorized by § 9-55-2;

(7) The proposed method of assessment to be imposed on the property within the district or the initial rate of the occupation tax to be imposed on the business users of the space in the district; and

(8) Any penalties to be imposed for failure to pay the occupation tax.
Source: SL 1986, ch 81, § 12.



§ 9-55-13 Special assessment against real property located in district--Procedure.

9-55-13. Special assessment against real property located in district--Procedure. A municipality may levy a special assessment against the real property located in a district, to the extent of the special benefit on such property, for the purpose of paying all or any part of the total costs and expenses of any project authorized by this chapter, within the district. The amount of each special assessment shall be determined by the governing body. Assessments shall be levied in accordance with the method of assessment proposed in the ordinance creating the district. If the governing body finds that the proposed method of assessment does not provide a fair and equitable method of apportioning costs, then the governing body may assess the costs under a method the governing body finds to be fair and equitable. Notice of a hearing on any special assessments to be levied under this chapter shall be given to the landowners in the district by publication of the description of the land, the amount proposed to be assessed, and the general purpose for which the assessment is to be made, once a week for two weeks in a daily or weekly newspaper of general circulation published in the municipality. The notice shall be published at least thirty days prior to the hearing and shall provide the date, time, and place of the hearing to hear any objections or protests by landowners in the district as to the amount of assessment made against their property. All special assessments levied under this chapter constitute liens on the property and shall be certified for collection and collected in such manner as the governing body determines by ordinance.

Source: SL 1986, ch 81, § 13; SL 1990, ch 68, § 6; SL 2003, ch 47, § 1; SL 2005, ch 54, § 5; SL 2012, ch 57, § 158.



§ 9-55-14 Levy of general business occupation tax in addition to or in place of specialassessments.

9-55-14. Levy of general business occupation tax in addition to or in place of special assessments. In addition to or in place of a special assessment, a municipality may levy a general business occupation tax upon the businesses and users of space within a district established for acquiring, constructing, maintaining, or operating public off-street parking facilities and providing in connection therewith other public improvements, facilities and activities authorized by this chapter, for the purpose of paying all or any part of the total cost and expenses of any authorized improvement, facility or activity within such district. Notice of a hearing on any such tax shall be given to the businesses and users of space of such districts in the same manner as provided in § 9-55-13.

Source: SL 1986, ch 81, § 14.



§ 9-55-15 Procedure for implementation of tax.

9-55-15. Procedure for implementation of tax. For the purposes of implementing the tax imposed under § 9-55-14, the governing body may make a reasonable classification of businesses or users of space in a district. The collection of the tax imposed pursuant to § 9-55-14, shall be made and enforced in such a manner as the governing body shall by resolution determine. The governing body may by resolution provide that failure to pay such tax shall constitute a violation of the resolution and shall subject the violator to a fine or other punishment as provided in such resolution.

Source: SL 1986, ch 81, § 15.



§ 9-55-16 Reassessment or changes in rate of levy of special assessment or occupation tax--Procedure.

9-55-16. Reassessment or changes in rate of levy of special assessment or occupation tax--Procedure. If, subsequent to the levy of an occupation tax or a special assessment, the use of any parcel of land shall change so that, had the new use existed at the time of making such levy, the assessment or levy on such property would have been higher than the levy or assessment actually made, an additional assessment or levy may be made on such property by the governing body. The governing body shall take into consideration the new and changed use of such property. Reassessments or changes in the rate of levy of special assessments or occupation taxes may be made by the governing body after notice and hearing as provided in § 9-55-13. The governing body shall adopt a resolution of intent to change the assessment or rate of levy at least thirty days prior to the hearing on such change. Such resolution shall specify the proposed change and shall give the time and place of the hearing.

Source: SL 1986, ch 81, § 16; SL 1990, ch 68, § 7.



§ 9-55-17 Limitations on amount of assessments or taxes.

9-55-17. Limitations on amount of assessments or taxes. The total amount of special assessments or general business occupation taxes levied under this chapter may not exceed the total costs and expenses of the projects authorized in the resolution of intent for such district. The levy of any additional special assessment or occupation tax may not reduce or affect in any manner the assessments previously levied. The special assessments or occupation taxes levied shall be for the purposes specified in the resolution of intent for each district and the proceeds may not be used for any other purpose.

Source: SL 1986, ch 81, § 17.



§ 9-55-18 Purpose of taxation or assessment by municipality--Limitations on taxation andassessment--Method of taxation or assessment.

9-55-18. Purpose of taxation or assessment by municipality--Limitations on taxation and assessment--Method of taxation or assessment. A municipality may levy a general business occupation tax, or a special assessment against the real property located in a district to the extent of the special benefit to such property, for the purpose of paying all or any part of the cost of maintenance, repair and reconstruction, including utility costs, of any improvement or facility in the district. Districts created for taxation or assessment of maintenance, repair and reconstruction costs, including utility costs, of improvements or facilities which are authorized by this chapter but which were not acquired or constructed pursuant to this chapter, may be taxed or assessed as provided in this chapter. Any occupation tax levied under this chapter shall be limited to those improvements and facilities authorized by this chapter. The governing body may levy such occupation taxes or special assessments under either of the following methods:

(1) The governing body may not more frequently than annually, determine the costs of maintenance, repair and reconstruction of a facility. Such costs shall be either assessed to the real property located in such district in accordance with the proposed method of assessment, or taxed against the businesses and users of space in the district, whichever may be applicable as determined by the resolution creating the district. However, if the governing body finds that the method of assessment proposed in the resolution creating the district does not provide a fair and equitable method of apportioning such costs, then it may assess the costs under such method as the governing body finds to be fair and equitable. At the hearing on such taxes or assessments, objections may be made to the total cost and the proposed allocation of such costs among the parcels of real property or businesses in such district; or

(2) After notice is given to the owners or businesses as provided in this chapter, the governing body may establish and may from time to time change the percentage of such costs for maintenance, repair and reconstruction which each parcel of real property or each business or user of space in any district shall pay. The governing body shall annually determine the total amount of such costs for each period since costs were last taxed or assessed, and shall, after a hearing, tax or assess such costs to the real property in the district in accordance with the percentages previously established at such hearing. Notice of such hearing shall be given as provided in § 9-55-13 and shall state the total costs and percentage to be taxed or assessed to each parcel of real property. Unless objections are filed with the finance officer at least five days before such hearing, all objections to the amount of total costs and the assessments shall be levied as stated in such notice. However, the governing body may reduce any assessment percentage.
Source: SL 1986, ch 81, § 18.



§ 9-55-18.1 Issuance and sale of bonds--Permissible uses of proceeds--Business improvementdistrict to remain in effect.

9-55-18.1. Issuance and sale of bonds--Permissible uses of proceeds--Business improvement district to remain in effect. Any municipality which has created a business improvement district as provided by this chapter, and which has levied special assessments or general business occupation taxes, or both, may issue and sell bonds payable from the special assessments, business occupation taxes, or both, as provided in this section and chapter 6-8B if the owners of a majority of the assessable front footage in the district or the users of a majority of the space in the district petition the municipality to issue such bonds. Unless the bonds are to be general obligations which pledge the full faith and credit of the municipality, no election is required for the issuance of the bonds. The proceeds of the bonds shall be used only for the purposes for which the collections of the special assessments or general business occupation taxes from which the bonds are payable may be used under the provisions of this chapter, to fund a debt service reserve for bonds which are not general obligations of the municipality, to pay the interest estimated to accrue on the bonds until the first collections of the special assessments or general business improvement taxes and to pay the costs of issuance of the bonds. The governing body shall, in the resolution or ordinance authorizing the issuance of the bonds, agree that it shall keep the business improvement district in effect, shall continue to impose and collect the special assessments and general business occupation taxes so long as the bonds are outstanding, and shall pledge so much of the collections of the special assessments and general business occupation taxes as may be necessary to pay the principal of, premium, if any, and interest on the bonds, and to maintain any debt service reserve established for the bonds.

The municipality may also pledge any part of the collections of special assessments or general business improvement taxes, in excess of those pledged to the payment of bonds issued under this section, to the payment of utility revenue bonds issued under chapter 9-40 or tax incremental revenue bonds issued under chapters 11-8 and 11-9, but only if the proceeds of the utility revenue bonds or tax incremental revenue bonds are used to finance improvements located, in whole or in part, in the business improvement district.

Source: SL 1990, ch 68, § 1.



§ 9-55-19 Procedure for abolishment of district.

9-55-19. Procedure for abolishment of district. The governing body may, by ordinance, abolish a district after a hearing thereon. The governing body shall adopt a resolution of intent to abolish the area at least thirty days prior to the hearing required by this section. The resolution shall give the time and place of the hearing. Notice of the hearing shall be given as provided in § 9-55-13.

Source: SL 1986, ch 81, § 19; SL 1990, ch 68, § 8.



§ 9-55-20 Disposition of proceeds of tax or assessment upon abolishment.

9-55-20. Disposition of proceeds of tax or assessment upon abolishment. Upon abolishment of a district, any proceeds of the occupation tax or the special assessment, or assets acquired with such proceeds, are subject to disposition as the governing body shall determine.

Source: SL 1986, ch 81, § 20.



§ 9-55-21 Use of donated funds or grants.

9-55-21. Use of donated funds or grants. The municipality may receive, administer, and disburse donated funds or grants for the purposes of and in the manner authorized by this chapter.

Source: SL 1986, ch 81, § 21.



§ 9-55-22 Dissolution of district imposing occupational tax on rooms rented.

9-55-22. Dissolution of district imposing occupational tax on rooms rented. If a district has imposed an occupation tax based on rooms rented and the occupational tax revenue was used only for the promotion of the district, a majority of the landowners may dissolve the district established pursuant to § 9-55-7 by submitting a petition to the governing body requesting the district to be dissolved. On and after the date the petition is filed with the governing body, the district may not enter into any new obligations or contracts. Not withstanding the other provisions of this chapter, the governing body, upon receiving the petition and verifying that a majority of the landowners have signed the petition, shall by resolution dissolve the district. However, the governing body may not dissolve the district until there are sufficient funds available to extinguish all of the debts and obligations of the district. The governing body shall administer any remaining affairs and issues concerning the dissolved district.

Source: SL 2006, ch 35, § 2.









Title 10 - TAXATION

Chapter 01 - Department Of Revenue

§ 10-1-1 Department created--Seal of department.

10-1-1. Department created--Seal of department. There is hereby constituted an executive department of the state government to be known as the Department of Revenue, with the powers, duties, and functions established by this chapter. The department shall have a seal which shall contain the words "Seal of the Department of Revenue."

Source: SL 1955, ch 246, § 1; SDC Supp 1960, § 57.01A01; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-1.1 , 10-1-2. Repealed.

10-1-1.1, 10-1-2. Repealed by SL 2011, ch 1 (Ex. Ord. 11-1), §§ 135, 136, eff. Apr. 12, 2011.



§ 10-1-3 Secretary's full time service required--Annual report to Governor--Oath and bond.

10-1-3. Secretary's full time service required--Annual report to Governor--Oath and bond. The secretary of revenue shall devote full time to the performance of the duties of the office and may hold no other office or position of profit. The secretary shall be paid a salary to be determined by law. The secretary shall make an annual report to the Governor in the manner provided by law for annual reports of state officers. Before entering upon the discharge of the duties of the office, the secretary shall take and subscribe the oath required by section 3 of article XXI of the Constitution and give bond to the state in the penal sum of five thousand dollars conditioned for the faithful performance of the duties of the office and for an accounting of all money and other property coming into the secretary's hands or under the secretary's control. The secretary shall file the bond with the secretary of state. The form of the bond shall be approved by the attorney general and the sufficiency of the bond by the Governor. The premium for the bond shall be paid by the state.

Source: SL 1955, ch 246, § 3; SDC Supp 1960, § 57.01A03; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-4 Repealed.

10-1-4. Repealed by SL 1969, ch 218, § 2.



§ 10-1-5 Deputy secretary of revenue--Appointment and oath of office--Absence or disabilityof secretary.

10-1-5. Deputy secretary of revenue--Appointment and oath of office--Absence or disability of secretary. The secretary of revenue may appoint a deputy secretary of revenue, whose appointment shall be evidenced by a certificate under the official seal of the state, and continues at the pleasure of the secretary. The deputy secretary of revenue, before entering upon the duties of office, shall take and subscribe the usual oath of office required by the Constitution, which appointment and oath shall be filed in the office of the secretary of state. In case of the absence or disability of the secretary of revenue, the deputy secretary shall perform the duties required by law of the secretary.

Source: SL 1955, ch 246, § 3; SDC Supp 1960, § 57.01A03; SL 1995, ch 2, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-1-6 Divisions within department--Directors and deputy directors of divisions--Employeesof department.

10-1-6. Divisions within department--Directors and deputy directors of divisions--Employees of department. The secretary of revenue may establish divisions within the Department of Revenue as necessary for the proper functioning of the department and shall prescribe, assign, and delegate the powers, duties, and functions of each division. The secretary may appoint one or more directors and deputy directors for each of the divisions to serve at the secretary's pleasure. The secretary may employ such clerical and other employees and assistants as the secretary deems necessary for the proper transaction of the business of the department and its divisions, and the secretary may fix their salaries, except as otherwise provided by law.

Source: SL 1955, ch 246, § 4; SDC Supp 1960, § 57.01A04; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-6.1 Special agents--Appointment and authority.

10-1-6.1. Special agents--Appointment and authority. The secretary of revenue may appoint up to five special agents to investigate violations of any of the provisions of Title 10 and chapters 35-1 to 35-10, inclusive, and chapter 37-10, and to enforce any statutes which the secretary is given the power to enforce. The special agents shall have all of the powers and authority of law enforcement officers while performing duties pursuant to this section. The special agents appointed by the secretary of revenue are subject to the requirements of §§ 23-3-41, 23-3-42 and 23-3-44, shall cooperate with local law enforcement officers who have primary responsibility for law enforcement in their jurisdiction, and shall keep those officers informed concerning investigations within those officers' jurisdiction. The special agents appointed by the secretary of revenue pursuant to this section are class A employees for retirement purposes.

Source: SL 1986, ch 82; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-7 Appointment and tenure of directors--Full time service required--Oath and bond.

10-1-7. Appointment and tenure of directors--Full time service required--Oath and bond. Directors of the respective divisions shall be appointed by the secretary of the Department of Revenue and serve at the pleasure of the secretary. The directors shall devote their full time to their duties and may hold no other office or position of profit. Before entering upon the duties of their office, the directors and deputies shall take and subscribe the oath required by S.D. Const., Art. XXI, § 3 and give bond to the state in like manner and form as the secretary, and file the bond in the Office of the Secretary of State. The form of the bond shall be approved by the attorney general and the sufficiency of the bond by the Governor. The premium for the bond shall be paid by the state.

Source: SL 1955, ch 246, § 4; SDC Supp 1960, § 57.01A04; SL 1995, ch 2, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-8 Deputy to substitute for director of division.

10-1-8. Deputy to substitute for director of division. In case of the absence or disability of the director, the deputy shall perform the duties required by law of such director.

Source: SL 1955, ch 246, § 4; SDC Supp 1960, § 57.01A04.



§ 10-1-9 Fees and employee expenses charged against departmental appropriations--Vouchers.

10-1-9. Fees and employee expenses charged against departmental appropriations--Vouchers. The fees of officers certifying to lists or information required by the Department of Revenue and the expenses of employees of such department in performing the duties assigned to them shall be proper charges against the appropriations of and for such department. All vouchers covering such fees or charges shall be approved by the secretary of revenue.

Source: SDC 1939, § 57.0206; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-10 Attorney general to assist department--Prosecution of actions.

10-1-10. Attorney general to assist department--Prosecution of actions. The attorney general shall, if requested, give the Department of Revenue such counsel and advice as the department may from time to time require. The attorney general shall institute and prosecute, if requested by the secretary of revenue, any suit that the secretary deems expedient and proper to institute. The attorney general shall render to the secretary such counsel, advice, and opinions, in writing if requested, as are necessary to carry out the provisions of this chapter or any law of this state.

Source: SL 1951, ch 295, § 1; SDC Supp 1960, § 55.1509; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-11 Assistant attorney general for Department of Revenue.

10-1-11. Assistant attorney general for Department of Revenue. The attorney general may, with the approval of the secretary of revenue appoint an attorney for the Department of Revenue, who shall be an assistant attorney general of the state.

Source: SL 1951, ch 295, § 2; SDC Supp 1960, § 55.1509; SL 1995, ch 2, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-12 State's attorneys to assist in prosecutions.

10-1-12. State's attorneys to assist in prosecutions. The state's attorney of any county in which suit is instituted or prosecuted shall aid in the prosecution of the suit to a final issue upon the request of the secretary of revenue or the attorney general.

Source: SL 1951, ch 295, § 3; SDC Supp 1960, § 55.1509; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-13 General functions of secretary.

10-1-13. General functions of secretary. The powers, duties, and functions of the secretary of revenue are those powers, duties, and functions and responsibilities set forth and prescribed in this title.

Source: SL 1955, ch 246, § 5; SDC Supp 1960, § 57.01A05; SL 1974, ch 86; SL 1987, ch 82, § 1; SL 1995, ch 53, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-13.1 Interstate agreements for administration of excise and income taxes--Exchange ofinformation.

10-1-13.1. Interstate agreements for administration of excise and income taxes--Exchange of information. The secretary of revenue shall have power to enter into agreements with the taxing officials of other states for the interpretation and administration of the acts of the several states providing for the collection of excise or income taxes for the purpose of promoting fair and equitable administration of such acts and to eliminate double taxation. Such agreements shall conform generally to the provisions of chapter 1-24 relating to the joint exercise of governmental powers with other public agencies and may include provisions relating to the exchange of any information necessary for the proper administration and implementation of the tax laws of this state on a reciprocal basis with another state.

Source: SL 1971, ch 72; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-14 Licensing powers with respect to alcoholic beverages.

10-1-14. Licensing powers with respect to alcoholic beverages. The Department of Revenue and the secretary thereof shall have all the powers and duties:

(1) Imposed upon them under the provisions of Title 35 relating to alcoholic beverages;

(2) Imposed upon the secretary under the provisions of chapter 39-13 relating to the registration of brands of alcoholic beverages.
Source: SL 1943, ch 257, §§ 4, 5, 9; SDC Supp 1960, § 55.27A01; SL 1972, ch 54; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-15 General supervision of assessment of property for taxation--Forms--Classification ofproperty.

10-1-15. General supervision of assessment of property for taxation--Forms--Classification of property. The secretary of revenue shall exercise general supervision over the administration of the assessment and tax laws of the state, over all boards of review and equalization, and all other assessing officers in the performance of their duties. The secretary of revenue shall provide that all assessments of property are made relatively just and equal in compliance with the laws of this state. The secretary of revenue shall prepare suitable forms for the listing of property and shall arrange and classify the items of all property in such groups and classes, and from time to time may change and separate or consolidate the groups or classes as necessary to secure more accurate and perfect listing and valuation of all property of the state. The secretary shall require all assessing and taxing officers to use blanks, forms, and books corresponding and conforming in size, form, and arrangement to those prescribed by the secretary of revenue.

Source: SDC 1939, § 57.0101 (1); SL 1995, ch 57, § 32; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-15.1 State contracts for tax collection and reporting.

10-1-15.1. State contracts for tax collection and reporting. The secretary of revenue may enter into contracts with certified service providers for the collection and reporting of the tax imposed under chapters 10-45, 10-46, and 10-52. The secretary may enter into such contracts in conjunction with other states.

Source: SL 2003, ch 61, § 23; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-15.2 Employment of collection agencies or attorneys to collect delinquent accounts.

10-1-15.2. Employment of collection agencies or attorneys to collect delinquent accounts. If it appears to the satisfaction of the secretary of revenue that state collection efforts have failed, the secretary may employ collection agencies or attorneys on a contingent fee basis to collect any such delinquent accounts.

Source: SL 2004, ch 80, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-16 Advice and direction to directors of equalization and boards--Instructional meetingsof directors.

10-1-16. Advice and direction to directors of equalization and boards--Instructional meetings of directors. The secretary of revenue shall confer with, advise, and direct directors of equalization and boards of review and equalization, as to their duties under the laws of the state. The secretary of revenue shall call meetings of all directors for the purpose of instruction as to the law governing the assessment and taxation of all classes of property.

Source: SDC 1939, § 57.0101 (2); SL 1989, ch 82, § 41; SL 1995, ch 57, § 33; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-16.1 Standard real estate appraisal manual.

10-1-16.1. Standard real estate appraisal manual. The secretary of revenue shall adopt, by rule promulgated pursuant to chapter 1-26, a standard real estate appraisal manual for all urban and rural property which shall be used by all directors of equalization in the state in complying with the provisions of chapter 10-6. The secretary shall also establish, by rule, the information and the procedures to be used in the cost, market and income approaches to valuation.

Source: SL 1974, ch 85; SL 1987, ch 82, § 2; SL 1989, ch 86, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-17 Tax assessment and collection reports required of local officers.

10-1-17. Tax assessment and collection reports required of local officers. It shall be the duty of the secretary of revenue and he shall have power to require municipality, county, and other public officers to report information as to the assessment of property, collection of taxes, receipts from licenses and other sources, and such other information as may be needful in the work of the secretary, in such form and upon such blanks as the secretary may prescribe.

Source: SDC 1939, § 57.0101 (5); SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-18 Investigation of assessment and equalization work--Visits to counties.

10-1-18. Investigation of assessment and equalization work--Visits to counties. The secretary of revenue shall investigate the work of all directors of equalization and all taxing officers in the assessment, equalization, and taxation of all property subject to taxation. The secretary may visit any county in the state for such purposes.

Source: SDC 1939, § 57.0101 (9); SL 1989, ch 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-19 , 10-1-20. Repealed.

10-1-19, 10-1-20. Repealed by SL 1988, ch 82, §§ 1, 2.



§ 10-1-21 Order by secretary for reassessment of property in district.

10-1-21. Order by secretary for reassessment of property in district. The secretary of revenue may order the reassessment of real property of any class in any assessment district if, in the judgment of the secretary, such reassessment is advisable or necessary in order to ensure that all classes of property in the assessment district are assessed in compliance with law. For that purpose, the secretary may require the director of equalization making the assessment to make the reassessment.

Source: SDC 1939, § 57.0101 (12); SL 1989, ch 82, § 41; SL 1992, ch 80, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-22 Reassessment lists--Filing of copies with secretary.

10-1-22. Reassessment lists--Filing of copies with secretary. In making any reassessment pursuant to § 10-1-21, the director of equalization shall examine and reassess the property and shall duplicate the lists of such reassessments in such forms as the secretary of revenue prescribes. The director of equalization shall file both copies of the list with the secretary within the time designated by the secretary.

Source: SDC 1939, § 57.0101 (12); SL 1989, ch 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-23 Equalization of reassessments by secretary--Transmittal to and use by county auditor--Right of appeal preserved.

10-1-23. Equalization of reassessments by secretary--Transmittal to and use by county auditor--Right of appeal preserved. Upon the filing of reassessment lists pursuant to § 10-1-22, the secretary of revenue shall examine, equalize, and correct the reassessment so as to conform substantially with the assessment of like property throughout the state. The secretary shall transmit to the county auditor of the county in which the reassessment was made one corrected and equalized copy of the reassessment. The reassessment list for all purposes supersedes the original assessment for the year upon the property. Upon receipt of the reassessment list, the county auditor shall extend and levy the taxes on the reassessed property for the year according to the reassessment, in the same manner as though the list were the original list of the property. However, nothing in the reassessment proceedings prevents any person feeling aggrieved by the reassessment proceedings from appealing to the secretary of revenue.

Source: SDC 1939, § 57.0101 (12); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-24 Placement of omitted property on assessment rolls.

10-1-24. Placement of omitted property on assessment rolls. The secretary of revenue shall require county auditors to place upon the assessment rolls property that is discovered to have for any reason, in whole or in part, escaped assessment and taxation in the current or previous years.

Source: SDC 1939, § 57.0101 (11); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 10; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-25 Investigation of evasions and violations of tax and assessment laws--Proceedings toremedy improper administration.

10-1-25. Investigation of evasions and violations of tax and assessment laws--Proceedings to remedy improper administration. The secretary of revenue shall examine all cases in which evasions or violations of the laws of this state relating to the assessment and taxation of property are complained of or discovered. The secretary shall examine all cases in which property subject to taxation has not been assessed or has been fraudulently or for any reason improperly or unequally assessed or in which the laws in any manner have been evaded or violated. The secretary shall institute proceedings to remedy improper or negligent administration of the laws relating to the taxing of property in the state.

Source: SDC 1939, § 57.0101 (10); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-26 Summons of witnesses and evidence in departmental investigations.

10-1-26. Summons of witnesses and evidence in departmental investigations. The secretary of revenue may summon witnesses to appear and give testimony and to produce records, books, papers, and documents relating to any matter on which the secretary has authority to investigate or determine.

Source: SDC 1939, § 57.0101 (7); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 12; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-27 Depositions in departmental investigations.

10-1-27. Depositions in departmental investigations. The secretary of revenue shall cause the deposition of witnesses residing within or without the state or absent from the state to be taken upon notice to the interested person, if any, in like manner that depositions of witnesses are taken in civil actions pending in the circuit court, in any matter on which the secretary has authority to investigate or determine.

Source: SDC 1939, § 57.0101 (8); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-28 Administration of oaths to witnesses--Proceedings on refusal of witness to testify orproduce evidence--Compensation of witnesses and officers serving summons--Falsetestimony as perjury.

10-1-28. Administration of oaths to witnesses--Proceedings on refusal of witness to testify or produce evidence--Compensation of witnesses and officers serving summons--False testimony as perjury. The secretary of revenue, in any matter under investigation or consideration, may administer oaths to witnesses. If any witness fails to obey any summons to appear before the secretary, refuses to testify or answer any question, or fails to produce records, books, papers, or documents if required so to do, such failure or refusal shall be reported to the attorney general who shall institute proceedings in the proper circuit court to compel obedience to any summons or order of the secretary. Officers who serve summonses or subpoenas and witnesses attending shall receive like compensation as officers and witnesses in the circuit court. Such compensation shall be paid by the county for whose benefit the investigation is made, upon certificate of the secretary of revenue.

Any person who testifies falsely in any matter under consideration by the secretary of revenue in an investigation as provided in this section is guilty of perjury.

Source: SDC 1939, §§ 57.0201, 57.9901; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 14; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-28.1 Confidentiality of return information--Definition of terms.

10-1-28.1. Confidentiality of return information--Definition of terms. Terms used in §§ 10-1-28.1 to 10-1-28.5, inclusive, mean:

(1) "Department," the Department of Revenue;

(2) "Return information," any information collected, prepared or received by the department which relates to a return, including the nature or amount of a taxpayer's income, receipts, deductions, net worth, tax liability, or deficiencies, or any part of any written determination or background file documents relating to such information. The term does not include data in a form which cannot be associated with or otherwise identify, directly or indirectly, a particular taxpayer;

(3) "Returns," all tax returns, tax reports or claims for refund which are filed with the Department of Revenue, except those returns or claims for refund filed under the provisions of chapters 10-28 to 10-38, inclusive;

(4) "Secretary," the secretary of the Department of Revenue.
Source: SL 1978, ch 70, § 1; SL 1993, ch 76, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-28.2 Lists compiled by department confidential--Unauthorized disclosure as misdemeanor.

10-1-28.2. Lists compiled by department confidential--Unauthorized disclosure as misdemeanor. All lists of taxpayers, licensees, or applicants compiled by the Department of Revenue are confidential except licensees which were licensed under the provisions of chapter 10-47B, 32-6B, 32-6C, 32-7A, or 32-7B. It is a Class 2 misdemeanor to disclose any such list except to the extent necessary to carry out the official duties of the department.

Source: SL 1978, ch 70, § 5; SL 1997, ch 182, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 41, § 1.



§ 10-1-28.3 Return information confidential--Unauthorized disclosure as misdemeanor.

10-1-28.3. Return information confidential--Unauthorized disclosure as misdemeanor. Returns and return information are confidential. It is a Class 1 misdemeanor to disclose such information except in accordance with §§ 10-1-28.4 and 10-1-28.5.

Source: SL 1978, ch 70, § 3.



§ 10-1-28.4 Persons to whom return information may be disclosed--Purposes.

10-1-28.4. Persons to whom return information may be disclosed--Purposes. Returns and return information may be disclosed to the following:

(1) The taxpayer who is required to submit the information to the department, or the taxpayer's designee appointed in writing;

(2) Other states, in accordance with agreements executed pursuant to § 10-1-13.1;

(3) Any agency, body, commission, or legal representative of the United States charged with the administration of the United States tax laws for the purpose of, and only to the extent necessary in, the administration of such laws;

(4) Officers, employees, or legal representatives of the Department of Revenue, but only to the extent necessary to carry out their official duties;

(5) Officers, employees, or legal representatives of any other state agency or department or political subdivision of the state for a civil or criminal law enforcement activity, if the agency, department, or political subdivision desiring such information has made a written request to the secretary specifying the particular information desired and the law enforcement activity for which the information is sought;

(6) Officers, employees, or legal representatives of the commission on gaming and the lottery commission for the purpose of, and only to the extent necessary for, the administration of chapters 42-7A and 42-7B.
Source: SL 1978, ch 70, § 3; SL 1992, ch 70, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 58, § 1.



§ 10-1-28.5 Disclosure of return information in judicial or administrative proceedings.

10-1-28.5. Disclosure of return information in judicial or administrative proceedings. Returns and return information may be disclosed in a judicial or administrative proceeding:

(1) If the information is directly related to the resolution of an issue in the proceeding; or

(2) To the extent required by a proper judicial or administrative order.
Source: SL 1978, ch 70, § 4.



§ 10-1-28.6 Federal taxpayer information defined.

10-1-28.6. Federal taxpayer information defined. Federal taxpayer information means a federal tax return or portion thereof, or information reflected thereon, which the state requires a taxpayer to attach to, or include in, any state tax return. The term does not include data in a form which cannot be associated with, or otherwise identify, directly or indirectly, a particular taxpayer.

Source: SL 1978, ch 69, § 1.



§ 10-1-28.7 Federal taxpayer information confidential--Unauthorized disclosure as misdemeanor.

10-1-28.7. Federal taxpayer information confidential--Unauthorized disclosure as misdemeanor. All federal taxpayer information is confidential. It is a Class 1 misdemeanor to disclose such information except in accordance with § 10-1-28.8 or 10-1-28.9.

Source: SL 1978, ch 69, § 2.



§ 10-1-28.8 Persons to whom federal taxpayer information may be disclosed--Purposes.

10-1-28.8. Persons to whom federal taxpayer information may be disclosed--Purposes. Federal taxpayer information may be disclosed to:

(1) The taxpayer who is required to submit the information to the state, or his designee appointed in writing;

(2) Officers, employees, or legal representatives of the state agency or department receiving or collecting the information, but only to the extent necessary to carry out their official duties; and

(3) Officers, employees, or legal representatives of any state agency or department for a civil or criminal law enforcement activity if the head of the agency or department has made a written request to the department having the information in which is specified the particular information desired and the law enforcement activity for which the information is sought.
Source: SL 1978, ch 69, § 3.



§ 10-1-28.9 Disclosure of federal taxpayer information in judicial or administrative proceedings.

10-1-28.9. Disclosure of federal taxpayer information in judicial or administrative proceedings. Returns and return information may be disclosed in a judicial or administrative proceeding:

(1) If the information is directly related to the resolution of an issue in the proceeding; or

(2) To the extent required by a proper judicial or administrative order.
Source: SL 1978, ch 69, § 4.



§ 10-1-29 Payment of expense for enforcement of petroleum products law.

10-1-29. Payment of expense for enforcement of petroleum products law. The expense of all inspections, collections, and refunds in connection with the safety and taxation of all petroleum products shall be paid out of the collection of taxes or licenses therefrom by the state treasurer, upon bills, vouchers, and payrolls approved by the secretary of revenue.

Source: SL 1943, ch 257, §§ 5, 6; SDC Supp 1960, § 55.27A01 (2), (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-30 Allocation of funds from taxes and license on petroleum products.

10-1-30. Allocation of funds from taxes and license on petroleum products. The allocation of funds from the net collections of taxes and licenses on all petroleum products shall be made by the state treasurer in the manner and in the amounts prescribed by law.

Source: SL 1943, ch 257, § 5; SDC Supp 1960, § 55.27A01 (2).



§ 10-1-31 Direction of proceedings for violation of tax laws--Removal of tax officials fromoffice.

10-1-31. Direction of proceedings for violation of tax laws--Removal of tax officials from office. The secretary of revenue shall direct any proceedings, actions, and prosecutions to be instituted to enforce the laws relating to penalties, liabilities, and punishment of public officers and officers and agents of corporations for failure or neglect to comply with the provisions of the laws of this state governing the assessment and taxation of property. The secretary shall cause complaints to be made to the proper authority against directors of equalization, members of boards of review, members of boards of equalization, or other assessing and taxing officers for their removal from office for official misconduct or neglect of duty.

Source: SDC 1939, § 57.0101 (3); SL 1989, ch 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 15; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-32 State's attorneys to assist in prosecution of violations of tax and assessment laws.

10-1-32. State's attorneys to assist in prosecution of violations of tax and assessment laws. The secretary of revenue shall require state's attorneys to assist in the commencement and prosecution of actions or proceedings for penalties, forfeitures, removals, or other punishment for violation of the laws of this state with respect to the assessment and taxation of property in their respective counties.

Source: SDC 1939, § 57.0101 (4); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 16; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-33 Economic and financial information required of individuals, partnerships,associations, and corporations.

10-1-33. Economic and financial information required of individuals, partnerships, associations, and corporations. The secretary of revenue shall require individuals, partnerships, companies, associations, and corporations to furnish information concerning their capital, bonded and other debts, current assets and liabilities, value of property, earnings, operating and other expenses, taxes, and all other facts that may assist the secretary in ascertaining the value and the relative tax burden borne by all kinds of property in the state.

Source: SDC 1939, § 57.0101 (6); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 17; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-34 Compilation and reporting of natural resources statistics.

10-1-34. Compilation and reporting of natural resources statistics. The Department of Revenue shall ascertain, compile, record, and report statistics relative to the natural resources of the state, including school and public lands and waters, for the purpose of promoting the conservation, use, and operation of such resources and to facilitate the collection for state revenue purposes of any royalties derived from such resources as provided for by law.

Source: SDC 1939, § 57.0202; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 18; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-35 Annual report to Governor--Contents and date of filing.

10-1-35. Annual report to Governor--Contents and date of filing. The Department of Revenue shall make an annual report to the Governor showing in the tabulated form the value of property for the purposes of taxation for the current year, together with such other information as the department may deem advisable. Such report shall be made and filed, in duplicate, on the first day of July or as soon thereafter as possible and not later than the first day of November.

Source: SDC 1939, § 57.0205; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-36 Transmittal to Governor and legislators of report on taxable property--Recommendations for improvement.

10-1-36. Transmittal to Governor and legislators of report on taxable property--Recommendations for improvement. The secretary of revenue shall transmit to the Governor and to each member elected to the Legislature, thirty days before the meeting of the Legislature, the report of the secretary, showing all taxable property in the state and the value of the property in tabulated form. The report shall include other information as may be advisable and recommendations for improvement in the system of taxation in the state, together with measures proposed by the secretary for consideration by the Legislature.

Source: SDC 1939, § 57.0101 (15); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 19; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-37 Consultation with and reports to Governor.

10-1-37. Consultation with and reports to Governor. The secretary of revenue shall consult and confer with the Governor upon the subject of taxation, the administration of the laws in relation to taxation, and the progress of the work of the secretary. The secretary shall furnish the Governor such reports, assistance, and information as the Governor may require.

Source: SDC 1939, § 57.0101 (13); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-38 Formulation and recommendation of legislation.

10-1-38. Formulation and recommendation of legislation. The secretary of revenue shall formulate and recommend legislation to prevent evasions of assessment and taxing laws and to secure just taxation and improvement in the system of taxation in this state.

Source: SDC 1939, § 57.0101 (14); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 21; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-39 Reports on licensing and regulatory legislation.

10-1-39. Reports on licensing and regulatory legislation. The Department of Revenue shall devise and report in favor of legislation that is necessary and expedient for the levying and collection for state purposes of license fees, franchise or charter fees, stamp taxes, royalties, privileges and business taxes, and other revenues derived from the regulation of state affairs and the exercise of the police powers of the state.

Source: SDC 1939, § 57.0202; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 22; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-40 Construction of tax laws by secretary--Other powers provided by law.

10-1-40. Construction of tax laws by secretary--Other powers provided by law. The secretary of revenue shall construe the tax laws of the state if requested by any officer acting under such laws; shall ensure that all taxes due the state, counties, municipalities, and other local subdivisions are collected; and shall perform such other duties and exercise such other powers as are provided by law.

Source: SDC 1939, § 57.0101 (16); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 23; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-41 Appeals from departmental decisions.

10-1-41. Appeals from departmental decisions. From any decision of the secretary of revenue, or of the director of any division of the Department of Revenue, or either or any or all of them, relating to licensing, revocation of license, compromise, or adjustment of taxes, or refund of taxes, any person aggrieved or interested, including any officer, department, board, commission, agency, institution, or subdivision of the state, may take an appeal to the circuit court, as provided by chapter 1-26.

Source: SL 1943, ch 257, § 13; SDC Supp 1960, § 55.2009-1; SL 1984, ch 12, § 67; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-42 Repealed.

10-1-42. Repealed by SL 1982, ch 86, § 1.



§ 10-1-43 Names and addresses of attorneys handling similar cases.

10-1-43. Names and addresses of attorneys handling similar cases. Upon request, the department shall furnish any taxpayer having a hearing or appeal pending with the department, with the names and addresses of the attorneys for other taxpayers who have a hearing or appeal pending with the department with substantially similar issues.

Source: SL 1992, ch 102, § 12.



§ 10-1-44 Establishment of sales and use tax collection fund.

10-1-44. Establishment of sales and use tax collection fund. There shall be established within the state treasury the sales and use tax collection fund for the purpose of administering the sales, use, municipal non-ad valorem, and contractors' excise taxes. Charges for the administration and collection of taxes collected pursuant to chapter 10-52 shall be deposited into the sales and use tax collection fund. In addition, the secretary of the Department of Revenue shall, on a monthly basis, deposit revenue collected as a result of taxes imposed in chapters 10-45, 10-46, and 10-58 in the sales and use tax collection fund. The total amount deposited in the sales and use tax collection fund may not exceed the amount budgeted for such purposes. All money in the fund created by this section shall be budgeted and expended in accordance with the provisions of Title 4 on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Revenue.

At the end of each fiscal year any cash balance left in the sales and use tax collection fund shall be transferred to the general fund.

Source: SL 1994, ch 95, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-44.1 , 10-1-44.2. Repealed.

10-1-44.1, 10-1-44.2. Repealed by SL 2002, ch 64, §§ 9, 10.



§ 10-1-44.3 Secretary of revenue may release lists of persons exempt from sales and use taxes.

10-1-44.3. Secretary of revenue may release lists of persons exempt from sales and use taxes. As required by the agreement entered into pursuant to § 10-45C-3, the secretary of revenue may release lists of persons licensed under chapters 10-45 and 10-46 who are exempt from taxes imposed under chapters 10-45 and 10-46 to the extent necessary to verify each person's exempt status.

Source: SL 2000, ch 41, § 3; SL 2002, ch 64, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-44.4 Repealed.

10-1-44.4. Repealed by SL 2002, ch 64, § 12.



§ 10-1-45 Examination of business records of holder of abandoned property.

10-1-45. Examination of business records of holder of abandoned property. Upon written request of the administrator pursuant to § 43-41B-31, the secretary of revenue may examine the records of any business which is the holder of abandoned property for the purpose of ascertaining such business' compliance with chapter 43-41B.

Source: SL 1996, ch 261, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-1-46 Pilot program to grant secured party access to state's computer to cancel liens--Secretary to determine procedure, promulgate rules.

10-1-46. Pilot program to grant secured party access to state's computer to cancel liens--Secretary to determine procedure, promulgate rules. The secretary of revenue shall conduct a pilot program granting a secured party access to the state's computer system which allows the secured party to directly note and cancel the secured party's liens as defined in chapters 32-3 and 32-3A on the state's computer system. The secretary shall determine the procedure and the parameters on how the pilot program shall be implemented and select the banks to participate in the pilot program. The secretary may promulgate rules pursuant to chapter 1-26 concerning the procedure for providing a secured party access to, adequate security for, and confidentiality of any public records related to the secured party's liens listed on the state's computer system.

Source: SL 1999, ch 42, § 1; SL 2002, ch 48, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 02 - State Board Of Equalization [Repealed]

CHAPTER 10-2

STATE BOARD OF EQUALIZATION [REPEALED]

[Repealed by SL 1994, ch 73, §§ 2 to 7]



Chapter 03 - County Directors Of Equalization

§ 10-3-1 Office of county director of equalization established.

10-3-1. Office of county director of equalization established. The office of county director of equalization is hereby established in each organized county of this state.

Source: SL 1957, ch 477, § 1; SDC Supp 1960, § 57.03A01.



§ 10-3-1.1 Certification required for assessing or appraising officials.

10-3-1.1. Certification required for assessing or appraising officials. No state or county official or any other person charged with the duty of assessing or appraising real property for purposes of taxation may continue in office unless he holds an appropriate certificate issued by the Department of Revenue, upon successful completion of a written examination or has been accepted for enrollment in a certification program to be conducted by the department and approved by the South Dakota Association of Assessing Officers, to be completed within one year. Certification is not required of clerical staff not engaged in field assessing or appraising.

Source: SL 1974, ch 87, § 1; SL 1989, ch 81; SL 1992, ch 80, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-1.2 Examination of applicants for certification--Enrollment--Standards.

10-3-1.2. Examination of applicants for certification--Enrollment--Standards. The Department of Revenue shall provide for the examination of applicants for certification or renewal. No certificate or renewal thereof may be issued to any person who has not demonstrated to the satisfaction of the department that he is competent to perform the designated duties of his office. Prior to accepting persons for enrollment or issuing certificates, the secretary of the department shall promulgate rules pursuant to chapter 1-26 for determining enrollment in its certification program and setting standards for certification.

Source: SL 1974, ch 87, § 2; SL 1987, ch 82, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-2 Qualifications of county director.

10-3-2. Qualifications of county director. The county director of equalization shall possess knowledge and training in the field of property taxation.

Source: SL 1957, ch 477, § 2; SDC Supp 1960, § 57.03A02; SL 1996, ch 62.



§ 10-3-3 Appointment of county director--Mayor participating.

10-3-3. Appointment of county director--Mayor participating. The county director of equalization shall be appointed by the board of county commissioners at either a special or regular meeting of the commissioners. If a single municipality contains fifty percent or more of the population of a county, the mayor of the municipality and the board of county commissioners shall make the appointment, and the mayor is entitled to sit and vote with the board.

Source: SL 1957, ch 477, § 2; SDC Supp 1960, § 57.03A02; SL 2008, ch 37, § 24.



§ 10-3-4 Oath and bond of director.

10-3-4. Oath and bond of director. The director of equalization, before entering upon the duties of the office, shall file with the county auditor the oath of office and a bond, in the manner and form prescribed by § 10-3-12.

Source: SL 1957, ch 477, § 4; SDC Supp 1960, § 57.03A04; SL 2008, ch 37, § 25.



§ 10-3-5 Term of office of director--Dismissal--Subsequent terms--Vacancies in office.

10-3-5. Term of office of director--Dismissal--Subsequent terms--Vacancies in office. The term of office of the director of equalization shall commence upon appointment and may be terminated for cause as provided in § 3-17-6 upon recommendation of the appointing governing body after hearing upon not less than ten days' notice. However, the board of county commissioners may dismiss the director of equalization without cause during the first year of such appointment. After the first year of such appointment, no person is qualified to serve unless such person holds an appropriate certificate issued by the Department of Revenue. Vacancies in office shall be filled in the same manner as the original appointment is made.

Source: SL 1957, ch 477, § 2; SDC Supp 1960, § 57.03A02; SL 1974, ch 87, § 3; SL 1976, ch 87, § 14; SL 1993, ch 77; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-6 Salary of county director.

10-3-6. Salary of county director. The board of county commissioners shall fix the salary of the director and in fixing the salary shall take into consideration the number of deputies, the number of first, second, and third class municipalities within the county, the number of real property assessments made during the previous year, the character of the services, amount of labor to be performed, and such surrounding circumstances as affect the cost of living and supporting oneself at the county seat, compatible with the dignity of the office.

The salary of a county director of equalization shall be paid on a monthly basis.

Source: SL 1957, ch 477, § 3; SDC Supp 1960, § 57.03A03; SL 1963, ch 442; SL 1982, ch 28, § 21; SL 1989, ch 82, § 2; SL 1992, ch 80, § 7.



§ 10-3-7 Traveling expenses of county director.

10-3-7. Traveling expenses of county director. The county director of equalization shall receive necessary traveling expenses as fixed for county officials by § 7-7-24. The director shall receive necessary traveling expenses as provided by § 7-7-24 if attending meetings called by the secretary of revenue.

Source: SL 1957, ch 477, § 3; SDC Supp 1960, § 57.03A03; SL 1963, ch 442; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 26; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-8 Repealed.

10-3-8. Repealed by SL 1989, ch 82, § 3.



§ 10-3-9 Repealed.

10-3-9. Repealed by SL 1989, ch 82, § 1A.



§ 10-3-10 Repealed.

10-3-10. Repealed by SL 1989, ch 82, § 5.



§ 10-3-11 Appointment of deputies subject to recommendations of director--Powers and duties.

10-3-11. Appointment of deputies subject to recommendations of director--Powers and duties. The county commissioners may appoint deputies to the county director of equalization. Such deputies shall hold office at the pleasure of the county commissioners and are subject to the recommendations of the director of equalization and have the same powers and duties as the director of equalization.

Source: SL 1957, ch 477, § 5; SL 1959, ch 445; SDC Supp 1960, § 57.03A05; SL 1968, ch 256; SL 1989, ch 82, § 6.



§ 10-3-12 Oath and bond of county director and deputies--Form of oath--Failure to give bondor take oath.

10-3-12. Oath and bond of county director and deputies--Form of oath--Failure to give bond or take oath. The county director of equalization and each of the director's deputies shall, within ten days of appointment, file with the county auditor the oath of office and a bond, payable to the county, with one or more sufficient sureties, in a penal sum fixed by the board of county commissioners, to be approved by the board of county commissioners, and conditioned that the director or deputy will diligently, faithfully, and impartially perform the duties of the office. The director and each deputy shall take and subscribe on such bond the following oath:
State of South Dakota,
County of ____________, ss.

I, _____________, do solemnly swear that I will support the Constitution of the United States and the Constitution of the State of South Dakota, that I will faithfully, impartially, and honestly discharge the duties of my office as (director of equalization)(assessor)(deputy), particularly that I will assess all property assessed by me at its true cash value according to my best knowledge and judgment, so help me God.

______________________________

Subscribed and sworn to before me this ________ day of ________, 20______.

______________________________

If any person so appointed fails to give the bond, or fails to take the required oath within the time prescribed, such failure constitutes a refusal to serve.

Source: SL 1897, ch 28, § 29; SL 1899, ch 40, § 2; RPolC 1903, § 2088; SL 1913, ch 283; RC 1919, § 5978; SDC 1939, § 57.0306; SL 1989, ch 82, § 7; SL 2008, ch 37, § 27.



§ 10-3-13 Qualification by deputies--Compensation.

10-3-13. Qualification by deputies--Compensation. Deputies to the director of equalization shall qualify in the same manner as a director of equalization, and the compensation of such deputies shall be fixed by the board of county commissioners and paid out of the general fund upon warrants of the county auditor after allowance by such board. No claim of a deputy may be allowed unless it has attached thereto the affidavit of the director of equalization stating the amount due such deputy.

Source: SL 1957, ch 477, § 5; SL 1959, ch 445; SDC Supp 1960, § 57.03A05; SL 1968, ch 256; SL 1982, ch 28, § 23; SL 1989, ch 82, § 8.



§ 10-3-14 Annual conference of commissioners and director.

10-3-14. Annual conference of commissioners and director. The director of equalization shall meet the county commissioners at the office of the county commissioners on the first Tuesday of April for conference in reference to the performance of the director's duties.

Source: SL 1901, ch 58, § 1; RPolC 1903, § 2086; RC 1919, § 6701; SDC 1939, § 57.0330; SL 1989, ch 82, § 41; SL 2011, ch 47, § 1.



§ 10-3-15 Facilities and supplies furnished to county director and municipal deputy.

10-3-15. Facilities and supplies furnished to county director and municipal deputy. The board of county commissioners of each county in this state shall furnish to the director of equalization of said county, an office, all necessary furniture, equipment, fixtures, and supplies, including heat, light, stationery, books, maps, assessment rolls, and such material as may be necessary for the proper discharge of the duties of his office. A municipally appointed deputy shall be furnished with necessary like items by the governing body of the respective first or second class municipality.

Source: SL 1957, ch 477, § 6; SDC Supp 1960, § 57.03A06; SL 1992, ch 60, § 2.



§ 10-3-16 Assessment of property by director--Exception--County as assessment district.

10-3-16. Assessment of property by director--Exception--County as assessment district. The director of equalization shall assess for taxation all property subject to taxation, except property which the secretary of revenue has been directed to assess, which is situated in the county or municipality for which the director is appointed, including all property located within the corporate limits of each municipality. No legal presumption of correctness attaches to the director's assessed valuation of property. Each county in this state is an assessment district.

Source: SL 1957, ch 477, § 7 (1); SDC Supp 1960, § 57.03A07 (1); SL 1982, ch 28, § 24; SL 1992, ch 60, § 2; SL 2000, ch 43, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-17 , 10-3-18. Repealed.

10-3-17, 10-3-18. Repealed by SL 1992, ch 80, §§ 8, 9.



§ 10-3-19 Requiring statement for agricultural census.

10-3-19. Requiring statement for agricultural census. The director of equalization may require the person to fill out and submit the statement required for the agricultural census as provided in chapter 38-5.

Source: SL 1957, ch 477, § 8 (3); SDC Supp 1960, § 57.03A08 (3); SL 2008, ch 37, § 28.



§ 10-3-20 Requiring affidavit of name and residence.

10-3-20. Requiring affidavit of name and residence. The director of equalization may require any person found within the director's county to make and subscribe an affidavit, giving the person's name and place of residence and post office address.

Source: SL 1957, ch 477, § 8 (4); SDC Supp 1960, § 57.03A08 (4); SL 2008, ch 37, § 29.



§ 10-3-21 Affidavit of name and residence transmitted to other county.

10-3-21. Affidavit of name and residence transmitted to other county. If the affidavit provided for in § 10-3-20 shows the residence of the person making the affidavit to be in any county other than that in which the affidavit is made, the director of equalization shall, in the respective case, file the affidavit in the director's office and transmit a copy of the affidavit, certified by the director, to the director of the county in which the residence or property is shown in the affidavit to be located. Any expense in connection with the requirements of this section shall be paid by the county at the rates as provided in circuit court actions.

Source: SL 1957, ch 477, § 8 (5); SDC Supp 1960, § 57.03A08 (5); SL 2008, ch 37, § 30.



§ 10-3-22 Subpoena and examination with respect to assessment statement--Place ofexamination.

10-3-22. Subpoena and examination with respect to assessment statement--Place of examination. The director of equalization may subpoena and examine any person in relation to any statement furnished to the director that discloses property that is assessable in the county of the taxpayer. The director may exercise this power in any county where the person whom the director desires to examine may be found. However, the director may not require such persons to appear before the director in any other county than that in which the subpoena is served.

Source: SL 1957, ch 477, § 8 (5); SDC Supp 1960, § 57.03A08 (5); SL 2008, ch 37, § 31.



§ 10-3-23 Entry on and inspection of property--Listing of taxpayers.

10-3-23. Entry on and inspection of property--Listing of taxpayers. The director of equalization may enter upon and inspect all property for the purpose of determining the value of the property or to discover and list property that has been omitted from the assessment rolls. Each year, the director shall list the taxpayers whose property has been inspected as provided in this section and shall file the list with the county auditor.

Source: SL 1957, ch 477, § 8 (6); SDC Supp 1960, § 57.03A08 (6); SL 2008, ch 37, § 32.



§ 10-3-24 Addition of omitted property to assessment rolls.

10-3-24. Addition of omitted property to assessment rolls. The director of equalization shall add all omitted property to the assessment rolls at any time up to their delivery to the county auditor as required in § 10-3-36. The director shall give notice as prescribed by §§ 10-11-3 and 10-11-6 to the taxpayer that such property is to be added to the assessment rolls.

Source: SL 1957, ch 477, § 7 (4); SDC Supp 1960, § 57.03A07 (4); SL 2008, ch 37, § 33.



§ 10-3-25 Assessment of property of absent or unknown owner.

10-3-25. Assessment of property of absent or unknown owner. The director of equalization shall assess property in the name of an absent owner if the name is known to the director. If the name is unknown to the director, the director shall add the property to unknown owners.

Source: SL 1957, ch 477, § 7 (12); SDC Supp 1960, § 57.03A07 (12); SL 2008, ch 37, § 34.



§ 10-3-26 Valuation of property of absent or unknown owner.

10-3-26. Valuation of property of absent or unknown owner. The director of equalization shall make an estimate of the value of property, if the owner or claimant of the property is absent or unknown and the property is not listed by another person.

Source: SL 1957, ch 477, § 7 (11); SDC Supp 1960, § 57.03A07 (11); SL 2008, ch 37, § 35.



§ 10-3-27 Valuation of property on neglect or refusal by owner to comply with requirements--Notation of neglect or refusal.

10-3-27. Valuation of property on neglect or refusal by owner to comply with requirements--Notation of neglect or refusal. The director of equalization shall make an estimate of the value of property if any person, after demand by the director, neglects or refuses to give under oath the statement required by § 10-6-8 or to comply with the other requirements of this chapter or chapter 10-6. The director shall note the neglect or refusal on the assessment book opposite the name of any such person.

Source: SL 1957, ch 477, § 7 (10); SDC Supp 1960, § 57.03A07 (10); SL 2008, ch 37, § 36.



§ 10-3-28 Listing of assessed property by districts--Delivery of assessment rolls to boards ofequalization and county commissioners--Duplicate copy for municipality.

10-3-28. Listing of assessed property by districts--Delivery of assessment rolls to boards of equalization and county commissioners--Duplicate copy for municipality. The director of equalization and the director's deputies shall list or assess the property described in § 10-3-16 separately as to each incorporated municipality, each organized civil township, and unorganized territory within or without the county and shall deliver separate complete assessment rolls for each such entity to the local board of equalization of such entities no later than the third Monday in March and to the board of county commissioners for all unorganized territory, not later than the second Monday in April of each year, with the proper affidavits or certificates or return as provided by law. A duplicate copy of the assessment roll shall be furnished each municipality and each organized civil township that has requested such a copy by resolution of the governing body presented to the director of equalization before December first. The municipality or township shall pay the cost of the duplicate copy.

Source: SL 1957, ch 477, § 7 (2); SDC Supp 1960, § 57.03A07 (2); SL 1964, ch 211; SL 1969, ch 262, § 1; SL 1992, ch 60, § 2; SL 1993, ch 86, § 3; SL 2001, ch 49, § 1.



§ 10-3-29 Preparation and maintenance of county topographical map and tables--Contents.

10-3-29. Preparation and maintenance of county topographical map and tables--Contents. The director of equalization shall prepare a large scale topographical land map of the county showing the location of all railroads, highways, roads, bridges, rivers, lakes, swamp areas, wooded tracts, stony ridges, and other features that might affect the value of the land and appropriate symbols to indicate the best, the fair, and the poor land of the county. The director shall prepare and keep available in the director's office tables showing the classification of cultivated, meadow, pasture, cut-over timber, and wastelands of each congressional and organized township, for use in connection with the map. The director shall keep the map and tables available in the office for the director's use and for the guidance of local and county boards of equalization.

Source: SL 1957, ch 477, § 7 (9); SDC Supp 1960, § 57.03A07 (9); SL 2008, ch 37, § 37.



§ 10-3-30 Preparation and maintenance of county land valuation map--Contents.

10-3-30. Preparation and maintenance of county land valuation map--Contents. The director of equalization shall prepare and keep available in the director's office a land valuation map of the county. The map shall include the bordering tier of townships of each county adjoining and shall show the true and full value per acre, both with and without improvements, of all lands that lie outside the corporate limits of municipalities. The map shall show the average assessed valuation per acre of real property by taxing districts, excluding the valuation of structures on the real property, and excluding real property located within the corporate limits of municipalities.

Source: SL 1957, ch 477, § 7 (5); SDC Supp 1960, § 57.03A07 (5); SL 2008, ch 37, § 38.



§ 10-3-31 Examination of recorded real estate conveyances--Record of considerations shown--Destruction.

10-3-31. Examination of recorded real estate conveyances--Record of considerations shown--Destruction. The director of equalization shall regularly examine all conveyances of real estate in the county as filed with the register of deeds and keep a record by description of the considerations shown on the conveyances. However, the director of equalization may destroy any record that is declared by the records destruction board, acting pursuant to § 1-27-19, to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1957, ch 477, § 7 (6); SDC Supp 1960, § 57.03A07 (6); SL 1981, ch 45, § 12; SL 2008, ch 37, § 39.



§ 10-3-32 Posting of real estate transfers to assessment rolls.

10-3-32. Posting of real estate transfers to assessment rolls. Upon receipt from the register of deeds of the certified list of transfers of real estate, the county director of equalization shall check the assessment rolls of real estate for that year and shall revise the assessment rolls so that the real estate is assessed to the true owner as shown by the list of transfers.

Source: SL 1959, ch 446; SDC Supp 1960, § 57.03A07 (14); SL 2008, ch 37, § 40.



§ 10-3-33 Assistance to county commissioners and boards of equalization.

10-3-33. Assistance to county commissioners and boards of equalization. The director of equalization shall assist the boards of county commissioners and the consolidated, local, and county boards of equalization to enable them to perform their duties, and shall furnish such boards with all necessary charts, tables, comparisons, and data that they may require. The director of equalization shall, upon request, also furnish any person or taxing district contemplating an appeal pursuant to statute with all existing charts, tables, comparisons, and data pertinent to the appeal.

Source: SL 1957, ch 477, § 7 (7); SDC Supp 1960, § 57.03A07 (7); SL 2008, ch 37, § 41; SL 2008, ch 38, § 1.



§ 10-3-34 Investigation of applications for reduction of value, abatement, and settlement--Recommendations.

10-3-34. Investigation of applications for reduction of value, abatement, and settlement--Recommendations. The director of equalization shall investigate applications for reductions of value and abatements and settlements of taxes, examine the real property involved, and submit reports and recommendations with respect to the application, if requested by either the board of county commissioners or the secretary of revenue.

Source: SL 1957, ch 477, § 7 (8); SDC Supp 1960, § 57.03A07 (8); SL 1992, ch 80, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 42; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-35 Appeal by director to county board of equalization--Taxpayer's right to appeal tocircuit court preserved--Stay of appeal to Office of Hearing Examiners.

10-3-35. Appeal by director to county board of equalization--Taxpayer's right to appeal to circuit court preserved--Stay of appeal to Office of Hearing Examiners. The director of equalization may appeal any decision of the local board of equalization to the county board of equalization. An appeal from a decision of the local board shall be made and perfected by the filing of a notice with the county auditor and mailing a copy of such notice to the property owners and to the clerk or auditor, as the case may be, of the local board on or before the third Tuesday in April. Nothing in this chapter affects the right of a taxpayer to appeal from the decision of the county board of equalization to the circuit court. Such an appeal by a taxpayer to the circuit court shall preclude and stay any appeal taken by the director of equalization to the Office of Hearing Examiners.

Source: SL 1957, ch 477, § 8 (7); SDC Supp 1960, § 57.03A08 (7); SL 1994, ch 73, § 8; SL 1996, ch 66, § 2.



§ 10-3-36 Extension of changes made by boards of equalization--Abstract submitted toDepartment of Revenue.

10-3-36. Extension of changes made by boards of equalization--Abstract submitted to Department of Revenue. The director of equalization and the director's deputies shall prepare and extend all changes made by the local or county boards of equalization and submit an abstract of all the assessed property within the county to the Department of Revenue on or before the third Monday in May of each year.

Source: SL 1957, ch 477, § 7 (3); SDC Supp 1960, § 57.03A07 (3); SL 1969, ch 262, § 2; SL 1979, ch 66, § 3; SL 1993, ch 86, § 25; SL 1994, ch 73, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-3-37 Other assessors' powers exercised by director.

10-3-37. Other assessors' powers exercised by director. The director of equalization shall exercise all the duties and powers formerly imposed on municipal and township assessors not inconsistent with the provisions of this chapter.

Source: SL 1957, ch 477, § 7 (13); SDC Supp 1960, § 57.03A07 (13); SL 1985, ch 15, § 26; SL 1992, ch 60, § 2; SL 2008, ch 37, § 43.



§ 10-3-38 Repealed.

10-3-38. Repealed by SL 1982, ch 86, § 2.



§ 10-3-39 Liability on bond for taxes not assessed.

10-3-39. Liability on bond for taxes not assessed. The director of equalization is liable on the director's official bond for all taxes on property within the county that, through the director's willful failure or willful neglect, is unassessed. Any deputy of the director of equalization is liable on the deputy's official bond for all taxes on property within the county that, through the deputy's willful failure or willful neglect, is unassessed.

Source: SL 1957, ch 477, § 11; SDC Supp 1960, § 57.03A11; SL 2008, ch 37, § 44.



§ 10-3-40 Action on director's bond for taxes lost through failure or neglect--Judgment.

10-3-40. Action on director's bond for taxes lost through failure or neglect--Judgment. The state's attorney must commence an action on the director of equalization's bond for the amount of taxes lost for such willful failure or willful neglect. On trial of such action, the value of the property unassessed being shown, judgment for the amount of taxes that should have been collected thereon must be entered.

Source: SL 1957, ch 477, § 12; SDC Supp 1960, § 57.03A12.



§ 10-3-41 Median level of assessment to represent eighty-five percent of market value.

10-3-41. Median level of assessment to represent eighty-five percent of market value. The director of equalization shall make the necessary adjustments to the valuations before the notice of assessment pursuant to § 10-6-50, so that the median level of assessment represents at least eighty-five percent of market value as determined by the Department of Revenue.

Source: SL 1995, ch 57, § 34; SL 1996, ch 73, § 4A; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 04 - Property Subject To Taxation

§ 10-4-1 Property generally subject to taxation.

10-4-1. Property generally subject to taxation. All real property in this state and the property of corporations existing or hereafter created, and the property of all banks or banking companies existing or hereafter created, except such as is hereinafter expressly excepted, is subject to taxation; and such property, or the value thereof, shall be entered in the list of taxable property for that purpose, in the manner prescribed in chapter 10-6.

Source: SL 1897, ch 28, § 2; RPolC 1903, § 2053; RC 1919, § 6667; SDC 1939, § 57.0310; SL 1992, ch 80, § 11.



§ 10-4-2 Definition of real property for ad valorem taxation purposes.

10-4-2. Definition of real property for ad valorem taxation purposes. Real property, for the purposes of ad valorem taxation, includes:

(1) Land and all rights and privileges thereto belonging;

(2) Improvements to land and all rights and privileges thereto belonging, consisting of items permanently affixed to and becoming part of the real estate. The term, permanently affixed, refers to the economic life of the improvement rather than perpetuity;

(3) Mines, minerals, and quarries;

(4) Buildings and structures which are on foundations, and improvements to buildings and structures including any heating system, air conditioning, ventilation, sanitation, lighting, or plumbing which is part of the building or structure; and

(5) Mobile homes as defined in subdivision 32-3-1(8) which are on foundations.

For assessment purposes, a structure is anything constructed or erected from an assembly of materials, which requires a permanent location on or in the ground.

For assessment purposes, a building is a structure designed to stand permanently and cover a space of land which is enclosed by walls and is covered with a roof.

Source: SDC 1939, § 57.0312; SL 1974, ch 88, § 3; SL 1987, ch 29, § 3; SL 1992, ch 74, § 1; SL 1997, ch 51, § 1.



§ 10-4-2.1 Improvements on leased sites taxed as real property--Collection of delinquent taxes.

10-4-2.1. Improvements on leased sites taxed as real property--Collection of delinquent taxes. Buildings and improvements on leased sites are classified for tax purposes and are taxed as real property. Delinquent taxes on these buildings and improvements shall be collected as provided for the collection of taxes on manufactured homes pursuant to chapter 10-22.

Source: SL 1978, ch 72, § 4; SL 1982, ch 87; SL 1992, ch 80, § 12.



§ 10-4-2.2 Personal property defined for ad valorem taxation.

10-4-2.2. Personal property defined for ad valorem taxation. Personal property for the purpose of ad valorem taxation is all property not included within the definition of real property. Tools, implements, machinery, or equipment used in the business, production, trade, processing, or manufacturing activities are personal property.

Source: SL 1992, ch 74, § 2; SL 1997, ch 51, § 2.



§ 10-4-2.3 Portable livestock shelters not real property.

10-4-2.3. Portable livestock shelters not real property. Real property as defined in § 10-4-2 does not include portable livestock shelters.

Source: SL 1993, ch 78.



§ 10-4-2.4 Manufactured homes as real property.

10-4-2.4. Manufactured homes as real property. Real property, for the purposes of ad valorem taxation, includes manufactured homes as defined in subdivision 32-3-1(6) with a model year of 1977 or newer. This section does not apply to any manufactured home in the inventory of any dealer as defined in subdivision 32-7A-1(2).

Source: SL 1997, ch 52, § 1; SL 1998, ch 49, § 1; SL 1999, ch 83, §§ 2, 4, 7, 10.



§ 10-4-2.5 Transfer or reassignment of manufactured home classed as real property--Affidavitrequirement.

10-4-2.5. Transfer or reassignment of manufactured home classed as real property--Affidavit requirement. Any transfer or reassignment of a manufactured home classified as real property pursuant to § 10-4-2.4 shall be accompanied by an affidavit, issued by the county treasurer of the county in which the manufactured home is assessed, stating the current year's real property taxes are paid.

Source: SL 1997, ch 52, § 2.



§ 10-4-2.6 Sale of manufactured home by licensed dealer--Dealer reporting requirements.

10-4-2.6. Sale of manufactured home by licensed dealer--Dealer reporting requirements. If a manufactured home with a model year of 1977 or newer, is sold by a licensed manufactured home dealer, the dealer shall complete the manufactured home listing form, as prescribed by the secretary of revenue, and send the completed form to the director of equalization of the county in which the manufactured home was delivered. The form shall be sent within thirty days after the delivery of the manufactured home.

Source: SL 1997, ch 52, § 3; SL 1998, ch 49, § 2; SL 1999, ch 83, §§ 3, 5, 8, 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-3 Assessment and description of land acquired by reliction.

10-4-3. Assessment and description of land acquired by reliction. Lands acquired by reliction in meandered dry lake beds shall be assessed as platted by number of lots in the same manner as other real estate is assessed, and such lands shall be taxed in the same manner as other real estate, and the description of such relicted land by the number of the lot thereof without giving the metes and bounds shall be deemed a sufficient description in all assessments, and notices and taxation proceedings.

Source: SL 1903, ch 173, § 5; RC 1919, § 6706; SDC 1939, § 57.0312.



§ 10-4-4 Trees under Timber Culture Act not considered improvement.

10-4-4. Trees under Timber Culture Act not considered improvement. Trees planted under the Timber Culture Act of Congress shall not be considered as improvement on land for the purpose of taxation.

Source: SL 1897, ch 28, § 3; RPolC 1903, § 2054; RC 1919, § 6668; SDC 1939, § 57.0312.



§ 10-4-5 Valuation of land containing artesian well.

10-4-5. Valuation of land containing artesian well. The land upon which any artesian well is located shall not be assessed at any greater value by reason of such improvement, but such land shall be assessed the same as other lands in that locality of the same general character not irrigated or watered by artesian wells.

Source: SL 1897, ch 28, § 3; RPolC 1903, § 2054; RC 1919, § 6668; SDC 1939, § 57.0312.



§ 10-4-6 Repealed.

10-4-6. Repealed by SL 1992, ch 80, § 13.



§ 10-4-6.1 Exemption from taxation of personal property not centrally assessed--Taxes or feesin lieu unimpaired.

10-4-6.1. Exemption from taxation of personal property not centrally assessed--Taxes or fees in lieu unimpaired. Personal property, as defined in this chapter, which is not centrally assessed is hereby classified for ad valorem tax purposes and is exempt from ad valorem taxation. This exemption does not impair or repeal any tax or fee authorized to be levied or imposed in lieu of personal property tax.

Source: SL 1978, ch 72, §§ 2, 9; SL 1992, ch 80, § 14.



§ 10-4-7 Report of publicly owned property filed with secretary of revenue--Availability tocounty director.

10-4-7. Report of publicly owned property filed with secretary of revenue--Availability to county director. The state and all political subdivisions shall file a report with the secretary of revenue of all its tax-exempt property upon such forms and at such times as shall be determined by the secretary of revenue and such reports shall be made available to the county director of equalization.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-8 Property acquired for highway purposes exempt.

10-4-8. Property acquired for highway purposes exempt. All real property, irrespective of the person or persons to whom the same shall be assessed, acquired by the State of South Dakota or by any political or executive subdivision thereof, and used exclusively for public highway purposes, shall be exempt from taxation.

Source: SDC 1939, § 57.0311 as added by SL 1961, ch 439.



§ 10-4-8.1 Local industrial development corporation property exempt from taxation--Limitation.

10-4-8.1. Local industrial development corporation property exempt from taxation--Limitation. One hundred thousand dollars of the full and true value of the total amount of real property or portion thereof owned by a local industrial development corporation defined pursuant to § 5-14-23 is exempt from property taxation. The full and true value of the real property that is in excess of one hundred thousand dollars shall be taxed as other property of the same class is taxed. If any municipality has more than one local industrial development corporation owning real property within its incorporated boundaries, the total value of exempt property provided by this section shall be equally divided between each local industrial development corporation.

Source: SL 2006, ch 36, § 1.



§ 10-4-9 Property owned by religious society and used exclusively for religious purposesexempt--Sale of property by religious society.

10-4-9. Property owned by religious society and used exclusively for religious purposes exempt--Sale of property by religious society. Property owned by any religious society and used exclusively for religious purposes, is exempt from taxation. Property of a religious society is exempt from taxation if such property is a building or structure used exclusively for religious purposes, is a lot owned by a religious society for the exclusive purpose of parking vehicles owned by members of such society and is not rented or leased to nonmembers of such society, is an educational plant owned and operated by a religious society or is a building or structure used to house any cleric of a religious society. However, any property which is sold by a religious society under a contract for deed shall be taxed as other property of the same class, unless such property is sold to an entity which is exempt from taxation pursuant to this chapter and the property is used for an exempt purpose.

Source: SL 1897, ch 28, § 5; RPolC 1903, § 2056; RC 1919, § 6670; SL 1919, ch 106; SL 1927, ch 46, § 2; SL 1929, ch 243; SDC 1939, § 57.0311 (3); SL 1986, ch 83, § 1; SL 1995, ch 54, § 1.



§ 10-4-9.1 Property owned by public charity and used for charitable purposes exempt.

10-4-9.1. Property owned by public charity and used for charitable purposes exempt. Property owned by a public charity and used for charitable purposes is exempt from taxation. A public charity is any organization or society which devotes its resources to the relief of the poor, distressed, or underprivileged. A public charity shall receive a majority of its revenue from donations, public funds, membership fees, or program fees generated solely to cover operating expenses; it shall lessen a governmental burden by providing its services to people who would otherwise use governmental services; it shall offer its services to people regardless of their ability to pay for such services; it shall be nonprofit and recognized as an exempt organization under section 501(c)(3) of the United States Internal Revenue Code, as amended and in effect on January 1, 2014; and it may not have any of its assets available to any private interest.

Source: SL 1986, ch 83, § 2; SL 2009, ch 39, § 1; SL 2010, ch 45, § 1; SL 2011, ch 48, § 1; SL 2012, ch 59, § 1; SL 2013, ch 42, § 1; SL 2014, ch 54, § 1.



§ 10-4-9.2 Property owned by benevolent organization and used exclusively for benevolentpurposes exempt--Exception.

10-4-9.2. Property owned by benevolent organization and used exclusively for benevolent purposes exempt--Exception. Property owned by a benevolent organization and used exclusively for benevolent purposes is exempt from taxation. A benevolent organization is any lodge, patriotic organization, memorial association, educational association, cemetery association, or similar association. A benevolent organization shall be nonprofit and recognized as an exempt organization under section 501(c)(3), 501(c)(7), 501(c)(8), 501(c)(10), or 501(c)(19) of the United States Internal Revenue Code, as amended and in effect on January 1, 2014. However, if any such property consists of improved or unimproved property located within a municipality not occupied or directly used in carrying out the primary objective of the benevolent organization owning the same, such property shall be taxed the same as other property of the same class is taxed. However, if any such property consists of agricultural land, such property shall be taxed the same as other property of the same class is taxed. For the purposes of this section, an educational association is a group of accredited elementary, secondary or postsecondary schools. For the purposes of this section, a benevolent organization also includes a congressionally chartered veterans organization which is nonprofit and recognized as an exempt organization under section 501(c)(4) of the United States Internal Revenue Code, as amended and in effect on January 1, 2014.

For purposes of this section, benevolent purpose means an activity that serves the poor, distressed or underprivileged, promotes the physical or mental welfare of youths or disadvantaged individuals, or relieves a government burden.

Source: SL 1986, ch 83, § 3; SL 1991, ch 77; SL 1992, ch 71; SL 1992, ch 72; SL 1992, ch 75; SL 2009, ch 39, § 2; SL 2010, ch 45, § 2; SL 2011, ch 48, § 2; SL 2012, ch 59, § 2; SL 2013, ch 42, § 2; SL 2014, ch 54, § 2.



§ 10-4-9.3 Property owned by nonprofit corporation, organization, or society and used primarilyfor health care and related purposes exempt.

10-4-9.3. Property owned by nonprofit corporation, organization, or society and used primarily for health care and related purposes exempt. Property owned by any corporation, organization, or society and used primarily for human health care and health care related purposes is exempt from taxation. Such corporation, organization or society shall be nonprofit and recognized as an exempt organization under section 501(c)(3) of the United States Internal Revenue Code, as amended and in effect on January 1, 2014, and none of its assets may be available to any private interest. The property shall be a health care facility licensed pursuant to chapter 34-12, orphanage, mental health center or community support provider regulated under chapter 27A-5, or camp. The facility shall admit all persons for treatment consistent with the facility's ability to provide health care services required by the patient until the facility is filled to its ordinary capacity and conform to all applicable regulations of and permit inspections by the state as otherwise provided by law.

Source: SL 1986, ch 83, § 4; SL 1988, ch 83; SL 2004, ch 81, § 1; SL 2009, ch 39, § 3; SL 2009, ch 138, § 4; SL 2010, ch 45, § 3; SL 2011, ch 48, § 3; SL 2012, ch 59, § 3; SL 2013, ch 42, § 3; SL 2014, ch 54, § 3.



§ 10-4-9.4 Congregate housing facility owned by nonprofit corporation, organization, or societyexempt--Conditions.

10-4-9.4. Congregate housing facility owned by nonprofit corporation, organization, or society exempt--Conditions. Any congregate housing facility owned by a corporation, organization, or society is exempt from certain property taxes, if the facility provides certain health care services and is recognized as an exempt nonprofit corporation, organization, or society under section 501(c)(3) of the United States Internal Revenue Code, as amended and in effect on January 1, 2014, and if none of its assets are available to any private interest. A congregate housing facility does provide health care services if the facility is an independent group-living environment operated and owned by a health care facility licensed pursuant to chapter 34-12 which offers a continuum of care, residential accommodations, and supporting services primarily for persons at least sixty-two years of age or disabled as defined pursuant to chapter 10-6A. Supporting services include the ability to provide health care and a food service that satisfies a balanced nutrition program. As part of the statement required by § 10-4-19, the owner of the congregate housing facility shall submit a statement to the county director of equalization listing the health cares services provided and method used to satisfy the balanced nutrition program.

In addition, no owner may apply for a property tax exemption for a congregate housing facility constructed after July 1, 2004, unless the congregate housing facility:

(1) Consists of two or more individual housing units located within one structure; and

(2) Not more than twenty-five percent of the individual housing units exceed fifteen hundred square feet.
Source: SL 2004, ch 81, § 2; SL 2009, ch 39, § 4; SL 2010, ch 45, § 4; SL 2011, ch 48, § 4; SL 2012, ch 59, § 4; SL 2013, ch 42, § 4; SL 2014, ch 54, § 4.



§ 10-4-9.5 Continuum of care defined--Additional health care.

10-4-9.5. Continuum of care defined--Additional health care. For the purposes of § 10-4-9.4, the term, continuum of care, means the ability of a licensed health care facility to provide living accommodations to any resident living in a congregate housing facility owned by such health care facility. If the resident requires additional health care services, the health care facility shall have sufficient facilities to permit residents to move into another level of care. This section does not require such health care facility to necessarily offer services normally provided by a hospital.

Source: SL 2004, ch 81, § 3.



§ 10-4-10 Agricultural land of charitable, benevolent and religious societies.

10-4-10. Agricultural land of charitable, benevolent and religious societies. Agricultural land owned by a charitable, benevolent or religious society as described in §§ 10-4-9 to 10-4-9.2, inclusive, and used exclusively for charitable, benevolent, or religious purposes upon which the buildings used by such society or institution are situated is exempt from taxation up to but not exceeding eighty acres. Land conveyed by the United States government under 25 U.S.C. § 280, in aid of Indian mission schools is exempt from taxation. However, all other agricultural land owned by such societies or institutions shall be taxed as other agricultural land is taxed.

Source: SL 1929, ch 243; SDC 1939, § 57.0311(3); SL 1986, ch 83, § 5.



§ 10-4-11 Residential and mercantile property belonging to societies taxable.

10-4-11. Residential and mercantile property belonging to societies taxable. If any property owned by any society or institution described in §§ 10-4-9 to 10-4-9.3, inclusive, shall consist of hotel or residence property, or any other class of retail business and such property is used or owned primarily for the purposes of revenue, and not for the primary object of such charitable, benevolent, or religious society, it shall be taxed as other property of the same class is taxed.

Source: SL 1927, ch 46, § 2; SL 1929, ch 243; SDC 1939, § 57.0311(3)(a); SL 1986, ch 83, § 6.



§ 10-4-12 Property of charitable, benevolent or religious society used partly for income andpartly for society purposes.

10-4-12. Property of charitable, benevolent or religious society used partly for income and partly for society purposes. If property owned by any health care organization or charitable, benevolent, or religious society described in § 10-4-9.4 and §§ 10-4-9 to 10-4-9.3, inclusive, other than agricultural land, is used partly by such health care organization or charitable, benevolent, or religious society for health care, charitable, benevolent, or religious purposes, and the remaining part is occupied, rented, or used for other than health care, charitable, benevolent, or religious purposes, the portion of property that is so occupied, rented, or used for other purposes, shall be taxed as other property of the same class is taxed. For the purpose of determining the value of the taxable portion of the property, the appraised value of the entire property shall be multiplied by the percentage of the entire property used for other than health care, charitable, benevolent, or religious purposes. The resulting value shall be multiplied by the percentage of time the property is used for other than health care, charitable, benevolent, or religious purposes. The resulting value shall be the assessed value for taxation purposes.

Source: SL 1927, ch 46, § 2; SL 1929, ch 243; SDC 1939, § 57.0311(3)(b); SL 1986, ch 83, § 7; SL 2004, ch 81, § 4.



§ 10-4-13 Educational institution property exempt--Income property taxable.

10-4-13. Educational institution property exempt--Income property taxable. All property owned by any educational institution in this state as a school which is accredited or approved as a school by the accreditation division within the Department of Education, by the board of regents or by a nationally recognized accreditation service is exempt from taxation. However, if any such property consists of agricultural land or improved or unimproved municipal property not occupied or directly used in carrying out the primary object of the educational institution owning the same, it shall be taxed the same as other property of the same class is taxed. However, if any such educational institution is operated for profit, this exemption applies only to that portion of property which is used exclusively for student housing, student and administrative parking and instructional or administrative purposes.

Source: SDC 1939, § 57.0311(2); SL 1967, ch 317; SL 1986, ch 83, § 8; SL 1989, ch 84; SL 1991, ch 78; SL 2003, ch 272, § 63.



§ 10-4-13.1 Agricultural structures specially classified--Amount exempt from taxation--Relativedefined.

10-4-13.1. Agricultural structures specially classified--Amount exempt from taxation--Relative defined. Buildings and structures, other than normally occupied dwellings on agricultural land and automobile garages or portions of buildings used for that purpose, which are used exclusively for agricultural purposes and situated on agricultural land are hereby specifically classified for tax purposes as agricultural property. Ten thousand dollars of the full and true value of all buildings located upon each building site and used in connection with the taxpayer's agricultural pursuits is exempt if there is a dwelling which is occupied by an owner or relative of an owner or a beneficiary of a trust or a trustee for at least six months of a year but not necessarily on the assessment date. Such dwelling shall be located on agricultural land and classified as nonagricultural property under § 10-6-31. The application requirement in § 10-4-15 does not apply to this section. If an owner is a corporation, trust, or a partnership, each stockholder, member, beneficiary, trustee, or partner who resides on such property shall be an owner pursuant to this section. For the purposes of this section, a relative is a person who is related within the third degree of kinship. However, no building site may receive more than one ten thousand dollar exemption pursuant to this section. For the purposes of this section, a manufactured home or a mobile home is a dwelling.

Source: SL 1977, ch 81, § 2; SL 1978, ch 71, § 2; SL 1979, ch 63, § 1; SL 1979, ch 64, § 1; SL 1991, ch 79; SL 1992, ch 76; SL 1993, ch 79; SL 1993, ch 80.



§ 10-4-13.2 Nonexempt use of educational institution property--Assessed value.

10-4-13.2. Nonexempt use of educational institution property--Assessed value. If any property owned by an educational institution is used partly by such institution for purposes that are exempt under § 10-4-13 and partly for purposes that are not exempt under § 10-4-13, the portion of the property that is used for purposes that are not exempt shall be taxed as other property of the same class is taxed.

The appraised value of the entire property utilized by educational institutions operated for profit shall be multiplied by the percentage of the entire property used for other than student housing, student and administrative parking, and instructional or administrative purposes. The resulting value shall be multiplied by the percentage of time such property is used for other than student housing, student and administrative parking, and instructional or administrative purposes. The resulting value shall be the assessed value for taxation purposes.

Source: SL 1990, ch 69.



§ 10-4-14 Property of agricultural and horticultural societies exempt.

10-4-14. Property of agricultural and horticultural societies exempt. The grounds, buildings, and all property belonging to or used exclusively by agricultural and horticultural societies shall be exempt from taxation.

Source: SL 1897, ch 28, § 5; RPolC 1903, § 2056; RC 1919, § 6670; SL 1919, ch 106; SDC 1939, § 57.0311 (1).



§ 10-4-15 Application for exemption of business incubator, charitable, religious, educational,or local industrial development property.

10-4-15. Application for exemption of business incubator, charitable, religious, educational, or local industrial development property. Any person, organization, corporation, or association claiming a property tax exemption status for any property under §§ 10-4-8.1 to 10-4-14, inclusive, § 10-4-39, or as may otherwise be provided by law, shall apply for such exemption to the county director of equalization on forms prescribed by the secretary of revenue prior to November first of the tax year.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 1986, ch 83, § 9; SL 1991, ch 80; SL 1994, ch 74, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 36, § 2; SL 2006, ch 37, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-15.1 Publication of list of tax-exempt property.

10-4-15.1. Publication of list of tax-exempt property. The director of equalization shall publish at least six days prior to the last Tuesday of March of each year in the official newspapers published in the county a list showing the legal owner, utilization, and a description of all property for which tax-exempt status is claimed under §§ 10-4-9 to 10-4-14, inclusive.

Source: SL 1973, ch 60; SL 1979, ch 66, § 4; SL 1986, ch 83, § 10; SL 1987, ch 83; SL 1996, ch 63, § 2.



§ 10-4-16 Examination, recommendations, and determination of application for tax-exemptstatus.

10-4-16. Examination, recommendations, and determination of application for tax-exempt status. The county director of equalization shall examine and review applications under § 10-4-15 and shall recommend a taxable status or an exempt status for all or any part of such property at the annual meeting of the county board of equalization. The county board of equalization shall make a determination as to the status of such property.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316.



§ 10-4-17 Notice and hearing on preliminary determination of taxability of charitable, religiousand educational institution property--Final determination.

10-4-17. Notice and hearing on preliminary determination of taxability of charitable, religious and educational institution property--Final determination. If the county board of equalization makes a preliminary determination that all or any part of the property listed in the application has a taxable status, such applicant shall be given no less than seven days' written notice thereof and shall have an opportunity to be heard at any current session of the board and be given the opportunity to present any information relating to the issue. The board, after such hearing, shall make a final determination as to the status of such property.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316.



§ 10-4-18 Appeal from county board determination that property is taxable.

10-4-18. Appeal from county board determination that property is taxable. When an applicant under § 10-4-15 is denied a tax-exempt status on all or any part of such property by the board, the applicant shall have the right to appeal in the same manner and under the same procedure as provided by law from any other actions of the county board of equalization.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316.



§ 10-4-19 Continuation of tax-exempt status of property--Annual statement required--Recommendation for change in status--Annual statement not necessary for certainproperty.

10-4-19. Continuation of tax-exempt status of property--Annual statement required--Recommendation for change in status--Annual statement not necessary for certain property. If property has been granted a tax-exemption status under §§ 10-4-15 to 10-4-18, inclusive, such status for the property shall continue in such status commencing with the next taxable year following the final determination not subject to appeal. However, an annual statement shall be filed with the county director of equalization on or before November first of each year certifying that the use of the property has not changed during the year. Failure to file such a statement shall cause the county director of equalization to review the status of the property. The director may recommend to the county board of equalization that the status of the property be changed. Such a recommendation for a change in status constitutes a new application and the same procedures provided in §§ 10-4-15 to 10-4-18, inclusive, for the original application apply. Once a structure that is used exclusively for religious purposes or a cemetery is granted tax-exempt status pursuant to §§ 10-4-15 to 10-4-18, inclusive, it is not necessary to file the annual statement required by this section to maintain such status. However, if the use of the property changes, or if any transfers of ownership by contract for deed have been entered into, the owner shall reapply pursuant to §§ 10-4-15 to 10-4-18, inclusive.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 1988, ch 84; SL 1995, ch 54, § 2; SL 1996, ch 63, § 3.



§ 10-4-19.1 Time of determination of exempt status--Apportionment when property transferredto exempt entity.

10-4-19.1. Time of determination of exempt status--Apportionment when property transferred to exempt entity. Any exemption from ad valorem taxation in this state as provided by this chapter on account of the use or ownership of real property on the part of any governmental or private entity shall be determined with respect to the ownership and use of such property on the legal assessment day regardless of after acquired or disposed of property, except as provided in § 10-4-19.2. However, any person, firm, or corporation, owning or controlling any property transferred to any entity exempt from taxation as provided in this chapter shall be liable for the payment of all taxes based on an assessment during the year of transfer, proportionate to the length of time such nonexempt person, firm, or corporation owned such property, and until the date on which such tax-exempt entity is legally entitled to and has acquired actual possession of such property and is making use of the same for the purposes of the tax-exempt entity. Such transferred property may not be taxed for any month in the taxable year in which such property is in the legal possession of any such tax-exempt entity for more than sixteen days.

Source: SL 1970, ch 68; SL 1985, ch 69, § 1; SL 1992, ch 80, § 15.



§ 10-4-19.2 Apportionment when property transferred from exempt entity to nonexempt entity.

10-4-19.2. Apportionment when property transferred from exempt entity to nonexempt entity. Any real property which is owned or controlled by a tax-exempt entity and which is transferred to a nonexempt person, firm, or corporation after the legal assessment date is liable for taxation for that portion of the taxable year in which it is not owned or controlled by a tax-exempt entity. The nonexempt person, firm, or corporation is liable for the payment of all taxes based on an assessment during the year of transfer, proportionate to the length of time such nonexempt person, firm, or corporation owns such property. Such transferred property may not be taxed for any month in the taxable year in which such property is in the legal possession of any such tax-exempt entity for more than sixteen days. Such property shall be valued for tax purposes as of the legal assessment day.

Source: SL 1985, ch 69, § 2.



§ 10-4-20 Permanent record and annual report of tax-exempt property.

10-4-20. Permanent record and annual report of tax-exempt property. The county director of equalization shall maintain a separate permanent record of the tax-exempt property in his county and a report of such tax-exempt property shall be made to the secretary of revenue. The secretary of revenue shall prescribe the forms and the method of making reports.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-21 Periodic review of tax-exempt property--Board action to change status--Reviewrequested by secretary of revenue.

10-4-21. Periodic review of tax-exempt property--Board action to change status--Review requested by secretary of revenue. The director of equalization shall, during each five-year period of time, review the status of all tax-exempt property and file a report of such review with the county board of equalization. Any action by the county board of equalization to change the status of tax-exempt property shall be the same as though it were an original application. The secretary of revenue may request a review of the tax-exempt status of property at any time and such request shall be made to the county board of equalization and the procedure shall then be the same as though it were an original application.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-22 Effective date of change in tax-exempt status.

10-4-22. Effective date of change in tax-exempt status. Any review or recommendation for a change in the tax-exempt status shall not become effective until the final determination, including appeal, has been made and the effective date shall then be January first, following such final date.

Source: SDC 1939, § 57.0311 as added by SL 1967, ch 316.



§ 10-4-23 Tax-exempt and railroad property taxed to long-term lessee or contract purchaser.

10-4-23. Tax-exempt and railroad property taxed to long-term lessee or contract purchaser. Property held under a lease for a term of three or more years, or a contract for the purchase thereof, belonging to the state or to any religious, scientific, or benevolent society or institution, whether incorporated or unincorporated, or to any railroad company or corporation whose property is not taxed in the same manner as other property, shall be considered for all purposes of taxation as the property of the person so holding the same.

Source: SL 1897, ch 28, § 24; RPolC 1903, § 2084; RC 1919, § 6699; SDC 1939, § 57.0314.



§ 10-4-23.1 Validation of economic development contracts providing for payment in lieu oftaxes--Property classified.

10-4-23.1. Validation of economic development contracts providing for payment in lieu of taxes--Property classified. Notwithstanding the provisions of § 10-4-23, all contracts and agreements entered into on or before July 1, 1975, that have resulted in the acquisition of property under chapter 9-54, that provide for total or partial payment in lieu of taxes are validated, ratified, and confirmed and said acquired property is hereby classified for purposes of taxation.

Source: SL 1975, ch 93, § 2.



§ 10-4-24 Homestead exempt from state taxes--Description of homestead included inassessment statement--Apportionment of value.

10-4-24. Homestead exempt from state taxes--Description of homestead included in assessment statement--Apportionment of value. The homestead as defined by law, except a homestead consisting of a mobile home, when owned and occupied by the owner and his family as a home at the time of assessment shall be exempt from any tax imposed by the Legislature to defray the expenses of the state, or to pay any deficiency thereof. Each person liable to assessment and taxation shall separately list his or her homestead, giving the exact description thereof at the time of the assessment and shall give to the director of equalization at the time of assessment a sworn statement in writing on a form prescribed by the secretary of revenue and provided by the county auditor setting forth the legal description of the premises claimed as the homestead, and in case such homestead is situated within a shop, store, or other building used for business purposes shall specifically set forth the exact description of the portion of such store, shop, or other building being used by the owner thereof as a dwelling, and the director of equalization shall divide the valuation so that the portion claimed as a homestead shall be listed and valued separately from the business portion of said premises and the county auditor of the county where such homestead is situated shall exclude such homestead from his total assessment in determining the amount of the state tax. Nothing herein shall be construed to exempt such homestead from any tax legally imposed for county, township, municipality, or school purposes.

Source: SDC 1939, § 57.0311 (7); SL 1939, ch 262; SL 1972, ch 233, § 1; SL 1989, ch 82, § 41; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-24.1 to 10-4-24.8. Repealed.

10-4-24.1 to 10-4-24.8. Repealed by SL 1974, ch 89, § 15.



§ 10-4-24.9 Paraplegic dwellings specially classified for tax purposes--Lands included.

10-4-24.9. Paraplegic dwellings specially classified for tax purposes--Lands included. All dwellings or parts of multiple family dwellings which are specifically designed for use by paraplegics as wheelchair homes are hereby specifically classified for the purposes of taxation. For purposes of this section and § 10-4-24.10, the term, dwellings, shall include real estate in an amount not to exceed one acre upon which the building is situated or so much of the surrounding real estate as is necessarily incident to the use of the premises as a dwelling.

Source: SL 1972, ch 55; SL 1976, ch 88.



§ 10-4-24.10 Tax exemption of dwelling of paraplegic or amputee veteran.

10-4-24.10. Tax exemption of dwelling of paraplegic or amputee veteran. To the extent that a dwelling or part thereof designed as provided in § 10-4-24.9 is owned and occupied for the full calendar year in which a tax is to be levied by a paraplegic veteran, a veteran with the loss or loss of use of both lower extremities, or the unremarried widow or widower of such a veteran, the same shall be exempt from taxation.

Source: SL 1972, ch 55.



§ 10-4-24.11 Reduction of tax on dwelling owned by paraplegic.

10-4-24.11. Reduction of tax on dwelling owned by paraplegic. To the extent that a dwelling or part thereof is owned and occupied by a paraplegic or an individual with the loss or loss of use of both lower extremities, the individual's tax liability shall be reduced as provided in §§ 10-4-24.12 and 10-4-24.13 on that portion of the dwelling, provided the dwelling was owned and occupied for the full calendar year prior to the year in which the taxes are due and receivable. The term, household income, as used in §§ 10-4-24.12 and 10-4-24.13 is the same as defined in subdivision 10-18A-1(5).

Source: SL 1979, ch 62, §§ 1, 2.



§ 10-4-24.12 Percentage of paraplegic's tax reduction for single-member household.

10-4-24.12. Percentage of paraplegic's tax reduction for single-member household. The percentage tax reduction of real property taxes, as provided in § 10-4-24.11, due or paid on a single family dwelling for a single member household shall be according to the following schedule:



§ 10-4-24.13 Percentage of paraplegic's tax reduction for multiple-member household.

10-4-24.13. Percentage of paraplegic's tax reduction for multiple-member household. The percentage tax reduction of real property taxes, as provided for in § 10-4-24.11, due or paid on a single family dwelling for a multiple member household shall be according to the following schedule:



§ 10-4-25 Cemetery lot exempt.

10-4-25. Cemetery lot exempt. One lot in a cemetery for family use shall be exempt from taxation.

Source: SL 1897, ch 28, § 5; RPolC 1903, § 2056; RC 1919, § 6670; SL 1919, ch 106; SDC 1939, § 57.0311 (4).



§ 10-4-26 Exemption from property tax penalties of persons serving in armed forces duringhostilities.

10-4-26. Exemption from property tax penalties of persons serving in armed forces during hostilities. All persons serving in the armed forces of the United States as that term is defined by S.D. Const., Art. XIII, § 19, during the time when a state of war exists between this and any other nation, or during the period between August 5, 1964, and the date when the Governor by proclamation shall have declared existing hostilities to have ceased, are hereby exempt from the payment of interest and penalty on all real property and manufactured home taxes assessed against such person from the date of his or her entry into the service and for a period of six months after discharge from such service. No exemption may be allowed of any interest or penalty on taxes accumulated or accruing on real estate or manufactured homes transferred of record by such person or persons during the period of their service.

Source: SL 1945, ch 180, § 1; SL 1953, ch 461; SDC Supp 1960, § 57.1004-1; SL 1992, ch 80, § 16.



§ 10-4-27 Repealed.

10-4-27. Repealed by SL 1978, ch 72, § 30.



§ 10-4-28 Repealed.

10-4-28. Repealed by SL 1992, ch 80, § 17.



§ 10-4-29 Repealed.

10-4-29. Repealed by SL 2012, ch 60, § 1.



§ 10-4-30 Single-family dwellings of disabled or senior citizens classified.

10-4-30. Single-family dwellings of disabled or senior citizens classified. Single-family dwellings owned by heads of households sixty-five years of age or disabled are hereby classified for purposes of taxation.

Source: SL 1980, ch 74, § 12.



§ 10-4-31 , 10-4-32. Repealed.

10-4-31, 10-4-32. Repealed by SL 1997, ch 57, §§ 4, 5.



§ 10-4-33 Property used as employee day-care cooperative exempt--Determining value.

10-4-33. Property used as employee day-care cooperative exempt--Determining value. The board of county commissioners may exempt from taxation property used as an employee day-care cooperative which is licensed pursuant to § 26-6-31. Property used by the employees of a business exclusively for a day-care cooperative licensed pursuant to § 26-6-31, may be exempt from taxation. For the purposes of determining the value of the taxable portion of the property, the appraised value of the entire property shall be multiplied by the percentage of the entire property used for other than day-care purposes.

Source: SL 1990, ch 192, § 6.



§ 10-4-34 Exemption of property used for storing and dispensing alternative fuels.

10-4-34. Exemption of property used for storing and dispensing alternative fuels. The board of county commissioners may exempt from ad valorem taxation equipment, buildings, and structures attached to real property and used exclusively for the storing, dispensing, and retail sale of alternative fuels as defined by § 10-47A-1, for the operation of motor vehicles for a period of five years from the date of construction.

Source: SL 1993, ch 104, § 3.



§ 10-4-35 Wellness center defined--Taxable percentage.

10-4-35. Wellness center defined--Taxable percentage. For the purposes of § 10-4-9.3, a "wellness center" is a health care facility if it links on- and off-site medical consultants with physical activity staff and programs of health and fitness facilities, can and does provide fitness testing and prescription exercise tailored to specific individual needs and capabilities, and the property is used for rehabilitation services or prescriptive exercise. For the purposes of § 10-4-12, the taxable percentage of a wellness center shall be determined by computing the percentage of the total membership that do not use the facility for physician prescribed rehabilitation or prescriptive exercise.

Source: SL 1994, ch 75, § 2.



§ 10-4-36 to 10-4-38. Repealed.

10-4-36 to 10-4-38. Repealed by SL 2010, ch 47, §§ 5 to 7.



§ 10-4-39 Exemption of facility operated as a multi-tenant business incubator.

10-4-39. Exemption of facility operated as a multi-tenant business incubator. Any facility operated as a multi-tenant business incubator and owned by an entity recognized as an exempt nonprofit corporation pursuant to section 501(c)(3), 501(c)(4), or 501(c)(6) of the Internal Revenue Code as amended and in effect on January 1, 2014, is exempt from property taxation. A business incubator is any facility that supports the development and operation of a number of small start-up businesses. Tenants of the facility may share a number of support services and the tenants may receive technical assistance, business planning, legal, financial, and marketing advice. If any portion of the facility is occupied by an incubated business for more than five years, that portion of the facility shall be taxed as other property of the same class is taxed.

Source: SL 2006, ch 37, § 1; SL 2009, ch 39, § 5; SL 2010, ch 45, § 5; SL 2011, ch 48, § 5; SL 2012, ch 59, § 5; SL 2013, ch 42, § 5; SL 2014, ch 54, § 5.



§ 10-4-40 Partial exemption of dwellings owned by certain disabled veterans.

10-4-40. Partial exemption of dwellings owned by certain disabled veterans. One hundred thousand dollars of the full and true value of the total amount of a dwelling or portion thereof classified as owner-occupied pursuant to §§ 10-13-39 to 10-13-40.4, inclusive, that is owned and occupied by a veteran who is rated as permanently and totally disabled from a service-connected disability is exempt from property taxation. The veteran shall apply for this partial exemption on a form prescribed by the secretary of revenue. Any application or supporting document for this exemption is confidential. Any veteran who would otherwise qualify for this exemption but fails to comply with the application deadline for the owner-occupied classification or the deadline for application for this exemption may petition the board of county commissioners to recalculate the taxes based upon the owner-occupied classification and this exemption and abate or refund the difference in taxes pursuant to chapter 10-18.

If the director of equalization determines that the veteran receives an exemption for the veteran's dwelling pursuant to this section, the veteran retains that exemption until such time as the property ownership is transferred, the veteran does not occupy the dwelling, or the property has a change in use. If the legal description of property is changed or amended and the veteran continues to reside in the dwelling, the veteran retains the exemption provided by this section.

Source: SL 2007, ch 45, § 1; SL 2008, ch 39, § 1, eff. Nov. 1, 2007; SL 2008, ch 40, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-41 Partial exemption for owner-occupied dwellings of surviving spouses of certaindisabled veterans.

10-4-41. Partial exemption for owner-occupied dwellings of surviving spouses of certain disabled veterans. One hundred thousand dollars of the full and true value of the total amount of a dwelling or portion thereof classified as owner-occupied pursuant to §§ 10-13-39 to 10-13-40.4, inclusive, that is owned and occupied by the surviving spouse of a veteran who was rated as permanently and totally disabled from a service-connected disability is exempt from property taxation. The surviving spouse shall apply for this partial exemption on a form prescribed by the secretary of revenue. Any application or supporting document for this exemption is confidential. Any surviving spouse who would otherwise qualify for this exemption but fails to comply with the application deadline for the owner-occupied classification or the deadline for application for this exemption may petition the board of county commissioners to recalculate the taxes based upon the owner-occupied classification and this exemption and abate or refund the difference in taxes pursuant to chapter 10-18.

If the director of equalization determines that the surviving spouse receives an exemption for the dwelling pursuant to this section, the surviving spouse retains that exemption until such time as the property ownership is transferred, the surviving spouse does not occupy the dwelling, the surviving spouse remarries, or the property has a change in use. If the legal description of property is changed or amended and the surviving spouse continues to reside in the dwelling, the surviving spouse retains the exemption provided by this section.

Source: SL 2010, ch 46, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-4-42 Renewable resource defined.

10-4-42. Renewable resource defined. For purposes of §§ 10-4-42 to 10-4-45, inclusive, a renewable resource is a resource that generates electricity or energy from facilities using one or more of the following sources:

(1) Wind that uses wind as the source of energy to produce electricity;

(2) Solar that uses the sun as the source of energy to produce electricity or energy;

(3) Hydroelectric that uses water as the source of energy to produce electricity;

(4) Hydrogen that is generated from one of the sources listed in this section;

(5) Biomass that uses agricultural crops and agricultural wastes and residues, wood and wood wastes and residues, animal and other degradable organic wastes, municipal solid waste, or landfill gas as the fuel to produce electricity; or

(6) Geothermal that uses energy contained in heat that continuously flows outward from the earth as the source of energy to produce electricity or energy.
Source: SL 2010, ch 47, § 1.



§ 10-4-43 Renewable energy facility defined.

10-4-43. Renewable energy facility defined. For purposes of §§ 10-4-42 to 10-4-45, inclusive, a renewable energy facility is a facility that uses a renewable resource as its energy source for the purpose of producing electricity or energy.

Source: SL 2010, ch 47, § 2.



§ 10-4-44 Renewable energy facilities with less than five megawatts of nameplate capacityclassified--Property taxable--Exemption.

10-4-44. Renewable energy facilities with less than five megawatts of nameplate capacity classified--Property taxable--Exemption. For renewable energy facilities with less than five megawatts of nameplate capacity, all real property used or constructed for the purpose of producing electricity using a renewable resource as an energy source is classified for tax purposes as renewable energy property and shall be assessed and taxed in the same manner as other real property and shall be locally assessed by the county director of equalization pursuant to § 10-3-16. For the purposes of §§ 10-4-42 to 10-4-45, inclusive, the first fifty thousand dollars of the assessed value of the renewable energy property or seventy percent of the assessed value of the renewable energy property, whichever is greater, is exempt from the real property tax. However, for geothermal renewable energy facilities that produce energy, but not electricity, this exemption is limited to the first four continuous years for residential geothermal renewable energy facilities and the first three continuous years for commercial geothermal renewable energy facilities.

Source: SL 2010, ch 47, § 3.



§ 10-4-45 Renewable energy property not subject to discretionary formulas.

10-4-45. Renewable energy property not subject to discretionary formulas. Renewable energy property is not subject to any discretionary formulas authorized by this title.

Source: SL 2010, ch 47, § 4.



§ 10-4-46 Labor union property used exclusively for educational purpose exempt.

10-4-46. Labor union property used exclusively for educational purpose exempt. All property or any portion thereof owned by a labor union and used exclusively for an educational purpose is exempt from taxation. To receive the exemption, a labor union shall be recognized as an exempt organization under section 501(c)(5) of the United States Internal Revenue Code, as amended and in effect on January 1, 2013. For purposes of this section, educational purpose, means apprenticeship or training programs that have been accredited or approved by the Bureau of Apprenticeship and Training within the United States Department of Labor. However, if any such property consists of improved or unimproved property located within a municipality not occupied or directly used in carrying out the primary objective of the labor union owning the same, the property shall be taxed the same as other property of the same class is taxed. However, if any such property consists of agricultural land, the property shall be taxed the same as other property of the same class is taxed.

Source: SL 2013, ch 43, § 1.






Chapter 05 - Situs Of Property For Taxation

§ 10-5-1 Real estate assessed where situated.

10-5-1. Real estate assessed where situated. Real estate, unless otherwise provided by law, shall be assessed in the taxing district and by the director of equalization of the subdivision in which it is situated.

Source: SDC 1939, § 57.0323; SL 1989, ch 82, § 41.



§ 10-5-2 Road, bridge, or railroad property assessed within county.

10-5-2. Road, bridge, or railroad property assessed within county. The track, road, or bridge, and the equipment and appurtenances thereunto belonging, of any railroad, street railway, plank road, gravel road, logging road, turnpike, or bridge company, or of any person or corporation owning and using any such track, road, or bridge as one of the facilities for the transaction of its business, when such track, road, or bridge lies wholly within one county, shall be assessed in the county, municipality, or district where such track, road, or bridge and the appurtenances thereto are located. This chapter shall not apply to the property of any railroad company in this state whose property is assessed for the purposes of taxation by the Department of Revenue.

Source: SDC 1939, § 57.0323; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-5-3 to 10-5-4.1. Repealed.

10-5-3 to 10-5-4.1. Repealed by SL 1992, ch 80, §§ 18 to 20.



§ 10-5-5 Merchants' and manufacturers' property assessed at place of business.

10-5-5. Merchants' and manufacturers' property assessed at place of business. Merchants' and manufacturers' property pertaining to the business carried on shall be assessed in the county, municipality, or district where the business is carried on and the property located for such purpose.

Source: SL 1901, ch 55, § 1; RPolC 1903, § 2059; RC 1919, § 6673; SDC 1939, § 57.0323; SL 1992, ch 60, § 2.



§ 10-5-6 Repealed.

10-5-6. Repealed by SL 1992, ch 80, § 21.



§ 10-5-7 Repealed.

10-5-7. Repealed by SL 1978, ch 72, § 10.



§ 10-5-8 to 10-5-14. Repealed.

10-5-8 to 10-5-14. Repealed by SL 1992, ch 80, §§ 22 to 28.



§ 10-5-15 Appeal from county commissioners on decision as to place of assessment.

10-5-15. Appeal from county commissioners on decision as to place of assessment. Any taxpayer may appeal to the secretary of revenue from any action taken by the board of county commissioners within thirty days from the date of such action.

Source: SDC 1939, § 57.0329; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-5-16 Appeal from secretary of revenue on decision as to place of taxation--Appeal bond.

10-5-16. Appeal from secretary of revenue on decision as to place of taxation--Appeal bond. An appeal from any decision of the secretary of revenue under the provisions of § 10-5-15 may be taken by the person aggrieved to the circuit court in and for the county designated by the secretary of revenue as the proper county for assessing the property in question, upon filing a bond with sufficient penalty and one or more sureties to be approved by the secretary of revenue, conditioned that the appellant will prosecute his appeal without delay and pay all costs that he may be adjudged to pay in such court; such bond shall be executed to the county, and may be sued in the name of the county upon breach of any condition therein.

Source: SDC 1939, § 57.0329; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-5-17 Time of appeal from secretary--Transcript--Hearing de novo and judgment.

10-5-17. Time of appeal from secretary--Transcript--Hearing de novo and judgment. An appeal under § 10-5-16 shall be taken within thirty days after the decision of the secretary of revenue by serving written notice on him; and the secretary of revenue shall, upon the filing of the bond, make out a transcript relating to the matter of his decision thereon and shall transmit the same to the clerk of the circuit court. Such appeal shall be filed by the first day of the next term of the circuit court after the decision of the secretary of revenue and such cause shall stand for trial at such term. All appeals thus taken to the circuit court shall be docketed as other causes pending therein, and the same shall be heard and determined de novo, and the circuit court shall make its final judgment.

Source: SDC 1939, § 57.0329; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-5-18 Improvements on leased sites owned by municipality subject to levy by municipality.

10-5-18. Improvements on leased sites owned by municipality subject to levy by municipality. Any building or improvement on a leased site owned by a municipality and classified for taxation pursuant to § 10-4-2.1 is subject to levy by the municipality that owns the leased site. This section does not apply to any property situated in a township organized pursuant to chapter 8-1.

Source: SL 1982, ch 88.






Chapter 06 - Annual Assessment Of Property

§ 10-6-1 Definition of terms.

10-6-1. Definition of terms. Terms used in this chapter mean:

(1) "Credit," every claim and demand for money or other valuable thing and every annuity or sum of money receivable at stated periods, due or to become due, and all claims and demands secured by deeds or mortgages due or to become due, except for contracts for deed and mortgages, in which case the term means only the payment received each year under the contract or mortgage;

(2) "District," township, municipality or ward, as the case may be;

(3) "Full agricultural land value," the value of agricultural land as determined by the application of this chapter;

(4) "Money," gold and silver coin, treasury notes, bank notes, and every deposit which any person owning the same or holding in trust and residing in this state is entitled to withdraw in money on demand;

(5) "Tract," "lot," "piece," or "parcel" of real property, or "piece or parcel of land," any contiguous quantity of land in the possession of, owned by, or recorded as, the property of the same claimant, person, or company;

(6) "True and full value," for all real property, the usual cash selling price at the place where the property to which the term is applied shall be at the time of the assessment.
Source: SL 1897, ch 28, § 1; RPolC 1903, § 2052; RC 1919, § 6666; SDC 1939, § 57.0301; SL 1976, ch 89; SL 1980, ch 77, § 2; SL 1989, ch 86, § 10.



§ 10-6-1.1 Mill levy defined--Substitution.

10-6-1.1. Mill levy defined--Substitution. The term, mill levy, wherever it is used in this code means "tax levy." The code commission in future supplements and revisions of the South Dakota Codified Laws is directed to substitute the term, tax levy, and derivatives thereof for the term, mill levy, and its derivatives.

Source: SL 1988, ch 94, § 3.



§ 10-6-1.2 One mill defined--Substitution.

10-6-1.2. One mill defined--Substitution. The term, one mill, wherever it is used in this code means "one dollar per thousand dollars of taxable valuation." The Code Commission in future supplements and revisions of the South Dakota Codified Laws is directed to substitute "one dollar per thousand dollars of taxable valuation" and derivatives thereof for the term, one mill, and its derivatives.

Source: SL 1988, ch 94, § 4.



§ 10-6-1.3 "Fair market value" and "full and true value" defined.

10-6-1.3. "Fair market value" and "full and true value" defined. As used in this chapter and §§ 10-28-12, 10-28-13, 10-29-9, 10-29-9.1, 10-33-14.1, 10-35-10.1, 10-37-8, 10-37-9.1, 10-38-1, and 10-38-14, the term, fair market value, and the term, full and true value, mean the price in money that property will bring in a competitive and open market under all conditions requisite to a fair sale between a willing buyer and a willing seller, each acting prudently and with full knowledge of the relevant facts, and assuming the price is not affected by any undue stimulus.

Source: SL 1997, ch 61, § 13; SL 2000, ch 45, § 1.



§ 10-6-1.4 "Arms-length transaction" defined.

10-6-1.4. "Arms-length transaction" defined. The definition of the term, arms-length transaction, as provided in § 10-11-56, also applies to the provisions of this chapter.

Source: SL 2000, ch 45, § 2.



§ 10-6-2 Period during which assessment made--Date of assessment.

10-6-2. Period during which assessment made--Date of assessment. All real property subject to taxation shall be listed and assessed annually, but the value of such property is to be determined according to its value on the first day of November preceding the assessment.

Source: SL 1897, ch 28, § 6; RPolC 1903, § 2057; RC 1919, § 6671; SL 1919, ch 112, § 1; SDC 1939, § 57.0322; SL 1939, ch 264; SL 1941, ch 333; SL 1943, ch 284; SL 1947, ch 399; SL 1957, ch 458; SL 1967, ch 318; SL 1979, ch 66, § 1; SL 1992, ch 80, § 29; SL 1993, ch 86, § 37.



§ 10-6-2.1 , 10-6-2.2. Repealed.

10-6-2.1, 10-6-2.2. Repealed by SL 1992, ch 80, §§ 30, 31.



§ 10-6-3 Repealed.

10-6-3. Repealed by SL 2000, ch 42, § 1.



§ 10-6-3.1 Assessment date for leased school and endowment lands--Valuation date.

10-6-3.1. Assessment date for leased school and endowment lands--Valuation date. For purposes of taxation of leased school and endowment lands, the assessment date shall be June first and the valuation date the preceding November first.

Source: SL 1977, ch 47, § 6; SL 1994, ch 48, § 5.



§ 10-6-4 Information as to land becoming taxable for first time--Transmittal to countyofficials.

10-6-4. Information as to land becoming taxable for first time--Transmittal to county officials. The Department of Revenue shall secure information concerning lands within the state becoming taxable for the first time, together with the cancellation of title or evidence of title to any such lands. The whole or any part of the list or lists of such lands may be secured from the officials having charge of the records, with the certificate of such official attached, or by representatives of the Department of Revenue from the records. The information may be secured at any time during the year but on or before the first day of May of each year shall be transmitted by the Department of Revenue to the proper officer of each county in which the lands affected are situated, and such officer shall make necessary entries in his records to the end that the assessment and tax records of all counties in the state may be complete and correct.

Source: SDC 1939, § 57.0203; SL 1992, ch 80, § 32; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-5 Repealed.

10-6-5. Repealed by SL 1992, ch 80, § 33.



§ 10-6-6 Repealed.

10-6-6. Repealed by SL 2000, ch 42, § 2.



§ 10-6-7 Repealed.

10-6-7. Repealed by SL 1992, ch 80, § 34.



§ 10-6-8 Statement of personal property required of taxpayers--Property and information tobe included.

10-6-8. Statement of personal property required of taxpayers--Property and information to be included. The director of equalization may require each person subject to this chapter to furnish to such director of equalization a statement under oath setting forth specifically all real property owned by such person or under his control on the statutory assessment day. Such statement must be in writing upon blanks furnished under the provisions of this chapter, showing separately:

(1) to (3) Repealed by SL 1992, ch 80, § 35.

(4) All structures and improvements that have been erected or placed upon said person's real estate subsequent to the preceding assessment day;

(5) The county in which such property is situated, or in which it is liable to taxation, and (if liable to taxation in the county in which the statement is made) also the municipal, school district, township, or other taxing districts in which it is situated.
Source: SL 1955, ch 422, § 24; SL 1957, ch 477, § 13; SDC Supp 1960, § 57.03A13; SL 1992, ch 80, § 35.



§ 10-6-9 Repealed.

10-6-9. Repealed by SL 2000, ch 42, § 3.



§ 10-6-10 Statement forms to be furnished by county commissioners--Affidavit requirements.

10-6-10. Statement forms to be furnished by county commissioners--Affidavit requirements. The board of county commissioners must furnish blank forms, as approved by the secretary of revenue, of the statements provided for in § 10-6-8, affixing thereto an affidavit, which must be substantially as follows:

"I, ________ do swear that I am a resident of the county of ________ (naming it), and that my post-office address is ________; that the above list contains a full and correct statement of all structures and improvements erected or placed upon my real estate subsequent to the preceding assessment day subject to taxation, which I, or any firm of which I am a member, or any corporation, association, or company of which I am president, secretary, treasurer, or managing agent, owned, claimed or controlled on the statutory assessment day; and that I have not in any manner whatsoever transferred any property for the purpose of avoiding any assessment upon the same, or of making this statement."

The affidavit of the statement made on behalf of a firm or corporation must state the principal place of business of the firm or corporation, and in other respects must conform substantially to the preceding form. The time of the meeting of the local and county board of equalization must be stated in such form. The signing of the above affidavit by the taxpayer or his agent shall be in lieu of verification before a notary public.

Source: SL 1955, ch 422, § 21; SL 1957, ch 477, § 10; SDC Supp 1960, § 57.03A10; SL 1992, ch 80, § 36; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-11 to 10-6-16. Repealed.

10-6-11 to 10-6-16. Repealed by SL 1992, ch 80, §§ 37 to 42.



§ 10-6-17 Repealed.

10-6-17. Repealed by SL 2000, ch 42, § 4.



§ 10-6-18 Repealed.

10-6-18. Repealed by SL 1982, ch 86, § 3.



§ 10-6-19 Repealed.

10-6-19. Repealed by SL 1992, ch 80, § 43.



§ 10-6-20 Penalty for intentional evasion, deceit or failure to list property.

10-6-20. Penalty for intentional evasion, deceit or failure to list property. Any person who shall intentionally evade, deceive, or by any manner or means, not list all the property of every description which he is required to list, shall, in addition to any and all other penalties, be subject to the penalty of having added to his assessment as previously listed, the amount not listed and an additional penalty of fifty percent of the amount not listed.

Source: SL 1899, ch 40, § 13; RPolC 1903, § 2074; RC 1919, § 6691; SDC 1939, § 57.0341; SL 1955, ch 422, § 28; SL 1957, ch 477, § 16; SDC Supp 1960, § 57.03A16; SL 1992, ch 80, § 44.



§ 10-6-21 False or fraudulent property statement--Intentional failure or refusal to deliver taxlist--Conversion of property to evade tax--Misdemeanor.

10-6-21. False or fraudulent property statement--Intentional failure or refusal to deliver tax list--Conversion of property to evade tax--Misdemeanor. A person who gives a false or fraudulent list, schedule, or statement required by this chapter, who intentionally fails or refuses to deliver to the director of equalization, when called on for that purpose, a list of the taxable property which he is required to list under this chapter, or who temporarily converts any part of his property into property not taxable, for the fraudulent purpose of preventing such property from being listed, and of evading the payment of taxes thereon, is guilty of a Class 2 misdemeanor.

Source: SL 1899, ch 40, § 8; RPolC 1903, § 2069; RC 1919, § 6686; SDC 1939, § 57.0338; SL 1982, ch 86, § 4; SL 1989, ch 82, § 41.



§ 10-6-22 Prosecution of tax evaders--Disposition of fines.

10-6-22. Prosecution of tax evaders--Disposition of fines. The director of equalization shall forthwith notify the state's attorney of any such delinquency or offense as described by § 10-6-21 and he shall prosecute such offender to final judgment and execution, and such fine when collected shall be paid into the county treasury for the use of the public schools.

Source: SL 1899, ch 40; RPolC 1903, § 2069; RC 1919, § 6686; SDC 1939, § 57.0338; SL 1989, ch 82, § 41.



§ 10-6-23 , 10-6-24. Repealed.

10-6-23, 10-6-24. Repealed by SL 1992, ch 80, §§ 45, 46.



§ 10-6-25 Examination of property by director or deputy--Inspection of records--Administrationof oaths.

10-6-25. Examination of property by director or deputy--Inspection of records--Administration of oaths. For the purpose of properly assessing property for taxation and equalizing and collecting taxes, the county director of equalization or the director's deputy shall personally inspect and examine all property listed and assessed. The director or the director's deputies may inspect and examine the records of all public offices and the books and papers relating to the fair market value of the property being assessed of all corporations, banks, and taxpayers in this state, without charge. The director or the director's deputies may administer oaths or affirmation to any person in the discharge of their duties.

Source: SDC 1939, § 57.0340; SL 1989, ch 82, § 29; SL 2000, ch 42, § 5.



§ 10-6-25.1 , 10-6-25.2. Repealed.

10-6-25.1, 10-6-25.2. Repealed by SL 2000, ch 42, §§ 6, 7.



§ 10-6-26 , 10-6-27. Repealed.

10-6-26, 10-6-27. Repealed by SL 1982, ch 86, §§ 5, 6.



§ 10-6-28 Repealed.

10-6-28. Repealed by SL 1992, ch 80, § 47.



§ 10-6-29 Repealed.

10-6-29. Repealed by SL 2000, ch 42, § 8.



§ 10-6-30 Repealed.

10-6-30. Repealed by SL 1992, ch 80, § 48.



§ 10-6-31 Classification of property--Notation by director of equalization.

10-6-31. Classification of property--Notation by director of equalization. For the purposes of taxation, all property is hereby classified into the following classes:

(1) Agricultural property;

(2) Nonagricultural property;

(3) Owner-occupied single-family dwellings; and

(4) Nonagricultural acreage property.

Agricultural property includes all property and land used exclusively for agricultural purposes, both tilled and untilled, and the improvements on the land. However, agricultural property does not include any normally occupied dwelling or automobile garage or portion of a building used for that purpose by the occupant of such dwelling. Owner-occupied single-family dwellings include all property classified pursuant to § 10-13-39 and nonagricultural acreage property includes all property classified pursuant to § 10-6-33.14.

Nonagricultural property includes all other property not otherwise classified.

The director of equalization in listing and assessing all property to which this section applies shall designate opposite each description the class to which the property belongs.

Source: SL 1931, ch 256; SL 1933, ch 191, § 1; SDC 1939, § 57.0332; SL 1953, ch 458; SL 1964, ch 210; SL 1965, ch 282, § 1; SL 1967, ch 319; SL 1977, ch 81, § 1; SL 1978, ch 71, § 1; SL 1979, ch 63, § 2; SL 1989, ch 82, § 41; SL 2008, ch 41, § 1.



§ 10-6-31.1 Agricultural land classified and taxed without regard to zoning.

10-6-31.1. Agricultural land classified and taxed without regard to zoning. Land devoted to agricultural use shall be classified and taxed as agricultural land without regard to the zoning classification which it may be given; provided, however, that all or any portion of such land which is sold or otherwise converted to a use other than agricultural shall be classified and taxed accordingly.

Source: SL 1974, ch 90.



§ 10-6-31.2 Leased school lands classified separately.

10-6-31.2. Leased school lands classified separately. Leased school and endowment lands as provided in chapter 5-11 are hereby separately classified for the purpose of taxation.

Source: SL 1977, ch 47, § 4; SL 1994, ch 48, § 6.



§ 10-6-31.3 Criteria for classification of land as agricultural.

10-6-31.3. Criteria for classification of land as agricultural. For tax purposes, land is agricultural land if it meets two of the following three criteria:

(1) At least thirty-three and one-third percent of the total family gross income of the owner is derived from the pursuit of agriculture as defined in subdivision (2) of this section or it is a state-owned public shooting area or a state-owned game production area as identified in § 41-4-8 and it is owned and managed by the Department of Game, Fish and Parks;

(2) Its principal use is devoted to the raising and harvesting of crops or timber or fruit trees, the rearing, feeding, and management of farm livestock, poultry, fish, or nursery stock, the production of bees and apiary products, or horticulture, all for intended profit pursuant to subdivision (1) of this section. Agricultural real estate also includes woodland, wasteland, and pasture land, but only if the land is held and operated in conjunction with agricultural real estate as defined and it is under the same ownership;

(3) It consists of not less than twenty acres of unplatted land or is a part of a contiguous ownership of not less than eighty acres of unplatted land. The same acreage specifications apply to platted land, excluding land platted as a subdivision, which is in an unincorporated area. However, the board of county commissioners may increase the minimum acre requirement up to one hundred sixty acres.
Source: SL 1979, ch 65; SL 1991, ch 81; SL 1992, ch 77; SL 1992, ch 78; SL 1993, ch 83; SL 1998, ch 51, § 7; SL 2008, ch 44, § 18, eff. July 1, 2009.



§ 10-6-31.4 Property tax freeze authorized for agricultural property of beginning farmer.

10-6-31.4. Property tax freeze authorized for agricultural property of beginning farmer. Agricultural property classified pursuant to § 10-6-31 shall be valued for taxation purposes in the usual manner. However, the board of county commissioners of the county where such property is located may, in its discretion, freeze the property taxes levied for a period of five years immediately following the purchase of agricultural property by a beginning farmer.

Source: SL 1994, ch 81, § 1.



§ 10-6-31.5 Criteria for qualifying for tax freeze on agricultural property of beginning farmer.

10-6-31.5. Criteria for qualifying for tax freeze on agricultural property of beginning farmer. The tax freeze in § 10-6-31.4 may be applied to agricultural property classified pursuant to § 10-6-31 if the following criteria are met:

(1) The owner of the property is a beginning farmer who has never before owned agricultural land;

(2) The property does not exceed one hundred sixty acres or one-half of the median-sized farm in the county as determined by the board of commissioners, whichever is greater;

(3) The beginning farmer works on and operates the farm;

(4) At least half of the beginning farmer's gross income is derived from agriculture;

(5) The property has not been subject to a beginning farmer's tax freeze for at least twenty years prior to the purchase date.
Source: SL 1994, ch 81, § 2.



§ 10-6-32 Repealed.

10-6-32. Repealed by SL 1995, ch 55.



§ 10-6-33 Basis for determining valuation for tax purposes--Forced sale value not to be used--Cost, market and income approaches to appraisal considered.

10-6-33. Basis for determining valuation for tax purposes--Forced sale value not to be used--Cost, market and income approaches to appraisal considered. All property shall be assessed at its true and full value in money. The true and full value is the taxable value of such property upon which the levy shall be made and applied and the taxes computed. In determining the true and full value of property the director of equalization may not adopt a lower or different standard of value because it is to serve as a basis of taxation. The director may not adopt as a criterion of value the price for which the property would sell at a forced sale, or in the aggregate with all the property in the third class municipality or district. The director shall value each article or description by itself and at an amount or price as he believes the property to be fairly worth in money. The true and full value shall be determined by appropriate consideration of the cost approach, the market approach and the income approach to appraisal. The director of equalization shall consider and document all elements of such approaches that are applicable prior to a determination of true and full value.

Source: SL 1897, ch 28, § 25; RPolC 1903, § 2085; RC 1919, § 6700; SDC 1939, § 57.0334; SL 1957, ch 459, § 1; SL 1977, ch 86, § 1; SL 1989, ch 86, § 1; SL 1989, ch 87, § 1; SL 1992, ch 60, § 2.



§ 10-6-33.1 Repealed.

10-6-33.1. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.2 Determination of capacity to produce agricultural products--Sources of information.

10-6-33.2. Determination of capacity to produce agricultural products--Sources of information. The capacity of agricultural land to produce agricultural products shall be based on average yields under natural conditions for land producing crops or plants and on the average acres per animal unit for grazing land. The average shall affect each operating unit and shall be based on the ten-year period immediately preceding the tax year in issue. In determining the capacity to produce, the county director of equalization and the county board of equalization shall consider yields, the extent to which the land is able to be tilled or is nontillable based upon soil type, terrain, topographical, and surface conditions, and animal unit carrying capacity, as determined by the natural resources conservation service, farm credit services of America, farm service agency, the extension service, and private lending agencies dealing with land production capacities.

Source: SL 1970, ch 79, § 2; SL 2005, ch 57, § 1.



§ 10-6-33.3 Property not used for agriculture separately assessed.

10-6-33.3. Property not used for agriculture separately assessed. Land or improvement on land within an operating unit which is not used incident to an agricultural pursuit shall be separately listed and assessed.

Source: SL 1970, ch 79, § 4; SL 2008, ch 44, § 15, eff. July 1, 2009.



§ 10-6-33.4 Repealed.

10-6-33.4. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.5 Assessment, valuation, equalization, and taxation of school and endowment lands.

10-6-33.5. Assessment, valuation, equalization, and taxation of school and endowment lands. The assessment, valuation, equalization, and taxation of school and endowment lands shall be at the same level and on the same basis as lands assessed, valued, and equalized according to §§ 10-6-33.28 to 10-6-33.33, inclusive.

Source: SL 1977, ch 47, § 5; SL 1994, ch 48, § 7; SL 2008, ch 44, § 16, eff. July 1, 2009.



§ 10-6-33.6 Repealed.

10-6-33.6. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.7 Classification of agricultural land in each county--Basis for soil valuation.

10-6-33.7. Classification of agricultural land in each county--Basis for soil valuation. Agricultural land in each county shall be divided into the eight classes defined by the United States Department of Agriculture's soil conservation service as published in its soil survey for each county. The county director of equalization shall, based on the agricultural lands soil survey classification, determine a value for each soil type.

Source: SL 1989, ch 86, § 5; SL 1991, ch 82, § 2; SL 2008, ch 44, § 17, eff. July 1, 2009.



§ 10-6-33.8 Minimum and maximum median sales to assessment ratio.

10-6-33.8. Minimum and maximum median sales to assessment ratio. The median sales to assessment ratio of all real property may not be less than eighty-five percent or more than one hundred percent.

Source: SL 1989, ch 86, § 6; SL 1990, ch 71, § 1; SL 1993, ch 84, § 3.



§ 10-6-33.9 Maximum coefficient of dispersion--Necessity for certificate of compliance.

10-6-33.9. Maximum coefficient of dispersion--Necessity for certificate of compliance. The coefficient of dispersion for real property in a county, as calculated pursuant to § 10-11-59, may not be more than twenty-five percent.

Source: SL 1989, ch 86, § 7; SL 1990, ch 71, §§ 2, 9.



§ 10-6-33.10 Repealed.

10-6-33.10. Repealed by SL 1995, ch 68, § 64.



§ 10-6-33.11 Repealed.

10-6-33.11. Repealed by SL 2000, ch 42, § 9.



§ 10-6-33.12 Distinction between agricultural and nonagricultural real property.

10-6-33.12. Distinction between agricultural and nonagricultural real property. For the purposes of §§ 10-6-33.8 and 10-6-33.9, there shall be a separate median sales to assessment ratio and coefficient of dispersion for agricultural and nonagricultural real property.

Source: SL 1990, ch 71, § 6.



§ 10-6-33.13 Promulgation of rules--Purposes.

10-6-33.13. Promulgation of rules--Purposes. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the:

(1) Collection and tabulation of information required to determine median appraisal or sales assessment ratio, and coefficient of dispersion;

(2) Criteria to be included in a compliance audit of assessment practices;

(3) Conditions under which a certificate of compliance may be issued to a county;

(4) Procedures for determining the valuation of agricultural buildings and structures;

(5) Procedures for determining the valuation of dwellings on agricultural land and automobile garages or portions of buildings used as automobile garages;

(6) Application of cropland and noncropland income values;

(7) Application of soil classification standards; and

(8) Procedures for making adjustments to the value of agricultural land pursuant to §§ 10-6-33.28 to 10-6-33.33, inclusive.

Before the secretary promulgates any rules pursuant to subdivision (4) to (8), inclusive, the secretary shall present the proposed rules to the Agricultural Land Assessment Implementation and Oversight Advisory Task Force established pursuant to § 10-6-33.35.

Source: SL 1990, ch 71, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 44, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-33.14 to 10-6-33.20. Repealed.

10-6-33.14 to 10-6-33.20. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.21 Assessed value of inundated farmlands--Classification.

10-6-33.21. Assessed value of inundated farmlands--Classification. If an application is submitted pursuant to § 10-6-33.22, the director of equalization shall take into consideration and make adjustments in setting the assessed value for agricultural land which has been inundated by floods and is not farmable during the past three growing seasons. The director of equalization shall use the marshland soils rating classification pursuant to §§ 10-6-33.2 and 10-6-33.7 to determine the assessed value of the acreage inundated and not farmable.

Source: SL 1998, ch 55, § 1; SL 1999, ch 43, § 1.



§ 10-6-33.22 Request for special assessment for inundated farmland--Time limit--Description ofland.

10-6-33.22. Request for special assessment for inundated farmland--Time limit--Description of land. If agricultural land has been inundated by floods and was not farmable during the past three growing seasons, any landowner or the landowner's agent or attorney may request the director of equalization to specially assess the land for the purpose of taxation by submitting an application before November first. The landowner or the landowner's agent or attorney shall describe on the application the portion of the agricultural land that has been inundated by floods and was not farmable during the past three growing seasons.

Source: SL 1999, ch 43, § 2.



§ 10-6-33.23 to 10-6-33.27. Repealed.

10-6-33.23 to 10-6-33.27. Repealed by SL 2008, ch 44, §§ 23, 24, eff. July 1, 2009.



§ 10-6-33.28 Agricultural land to be assessed based on agricultural income value.

10-6-33.28. Agricultural land to be assessed based on agricultural income value. Notwithstanding the provisions of § 10-6-33, beginning on July 1, 2009, agricultural land shall be assessed based on its agricultural income value on a per acre basis. The agricultural income value of agricultural land shall be determined on the basis of productivity and the annual earnings capacity of the agricultural land. The productivity of agricultural land and its annual earning capacity shall be based on data collected and analyzed pursuant to this section and §§ 10-6-33.29 to 10-6-33. 33, inclusive.

Agricultural income value is defined as the capitalized annual earning capacity on a per acre basis which has been adjusted by an amount that reflects the landowner's share of the gross return. The capacity of cropland to produce agricultural products shall be based on the income from crops or plants produced on the land. The capacity of noncropland to produce agricultural products shall be based on cash rents or the animal unit carrying capacity of the land, or a combination of both. For the purpose of this section, annual earning capacity for:

(1) Cropland is thirty-five percent of the annual gross return to the land; and

(2) Noncropland is one hundred percent of the annual gross return to the land based on cash rent for noncropland.

The annual earning capacity shall be capitalized at a rate of six and six-tenths percent to determine the agricultural income value.

Source: SL 2008, ch 44, § 5; SL 2009, ch 40, § 1.



§ 10-6-33.29 Database to determine agricultural income value.

10-6-33.29. Database to determine agricultural income value. The secretary of revenue shall enter into contracts with South Dakota State University and, if necessary, the South Dakota Agricultural Statistics Service for the purpose of creating a database to determine the agricultural income value of agricultural land by county. The cropland data may include: acres planted, acres harvested, yield per acre, and statewide crop prices. The noncropland data may include: cash rents, rangeland acres, pastureland acres, rangeland AUM's per acre, pastureland AUM's per acre, grazing season data, and statewide cow and calf prices. The Agricultural Land Assessment Implementation and Oversight Advisory Task Force may recommend other cropland and noncropland data to the Legislature for subsequent use in the database. The secretary shall have such data collected for 2001, which will serve as the first year of the database, and each year thereafter. The database shall consist of the most recent eight years of data that have been collected and the two years, one year representing the highest agricultural income value and one year representing the lowest agricultural income value, shall be discarded from the database. The database for the 2010 assessment for taxes payable in 2011 shall consist of data from 2001 to 2008, inclusive, and the database for each assessment year thereafter shall be adjusted accordingly. South Dakota State University shall provide the data for each county to the secretary of revenue by June first of each year.

Source: SL 2008, ch 44, § 6; SL 2009, ch 40, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 49, § 1.



§ 10-6-33.30 Factors used for percentage of annual earning capacity.

10-6-33.30. Factors used for percentage of annual earning capacity. The economics department of South Dakota State University shall submit recommendations to the Agricultural Land Assessment Implementation and Oversight Advisory Task Force by November 1, 2008, regarding factors to use for the percentage of annual earning capacity to be used to determine the agricultural income value of the land pursuant to § 10-6-33.28 and other provisions used to assess agricultural land that will provide the least amount of shift between cropland and noncropland on a statewide basis. Thereafter, the economics department shall submit such recommendations, if any, to the task force by September first of each year.

Source: SL 2008, ch 44, § 7.



§ 10-6-33.31 Director of equalization to be provided agricultural income value for county--Adjustment of assessed value.

10-6-33.31. Director of equalization to be provided agricultural income value for county--Adjustment of assessed value. Before July first each year, the secretary of revenue shall annually provide each director of equalization the agricultural income value for each county as computed pursuant to § 10-6-33.28. The director of equalization shall annually determine the assessed value of agricultural land. The assessed value of agricultural land may be adjusted by the following factors affecting productivity:

(1) The capacity of the land to produce agricultural products as defined in § 10-6-33.2; and

(2) The location, size, soil survey statistics, terrain, and topographical condition of the land including the climate, accessibility, and surface obstructions.

Each adjustment shall be documented. The director of equalization may document an adjustment by using data from sources reasonably related to the adjustment being made. In addition, the director of equalization may use data from comparable sales of agricultural land to document the adjustment concerning productivity for any of the factors listed in this section.

If the actual use of agricultural land varies from the land use category specified by soil classification standards, the property owner may request an examination of the land by the director of equalization. The director of equalization shall make a determination of whether to adjust the assessed value of the agricultural land pursuant to the factors listed in subdivision (2).

Source: SL 2008, ch 44, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 50, § 1; SL 2013, ch 44, § 1.



§ 10-6-33.32 Division of land into categories.

10-6-33.32. Division of land into categories. Agricultural land shall be divided by the director of equalization into categories, including cropland and noncropland. Each category shall be divided into classes based on soil classification standards developed by the United States Department of Agriculture Natural Resources Conservation Service.

Source: SL 2008, ch 44, § 9.



§ 10-6-33.33 Classification of buildings and structures.

10-6-33.33. Classification of buildings and structures. Buildings and structures, other than normally occupied dwellings on agricultural land and automobile garages or portions of buildings used as automobile garages, which are used exclusively for agricultural purposes and situated on agricultural land, are hereby specifically classified for tax purposes as agricultural property and shall be assessed as similar nonagricultural property.

Source: SL 2008, ch 44, § 10.



§ 10-6-33.34 Market value of agricultural land.

10-6-33.34. Market value of agricultural land. The agricultural income value for agricultural land as determined by §§ 10-6-33.28 to 10-6-33.33, inclusive, represents the market value of agricultural land, and the Department of Revenue shall provide the director of equalization of each county the factor of adjustment necessary for the computation required pursuant to §§ 10-3-41, 10-12-31.1, 10-12-42, and 10-13-37.

Source: SL 2008, ch 44, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-33.35 Agricultural Land Assessment Implementation and Oversight Advisory Task Force.

10-6-33.35. Agricultural Land Assessment Implementation and Oversight Advisory Task Force. There is hereby established the Agricultural Land Assessment Implementation and Oversight Advisory Task Force. The task force shall consist of the following fourteen members:

(1) The speaker of the House of Representatives shall appoint four members of the House of Representatives, no more than two of whom may be from one political party;

(2) The speaker of the House of Representatives shall appoint three members of the general public, at least one of the members shall have an agricultural background and at least one of the members shall have a business background;

(3) The president pro tempore of the Senate shall appoint four members of the Senate, no more than two of whom may be from one political party; and

(4) The president pro tempore of the Senate shall appoint three members of the general public, at least one of the members shall have an agricultural background and at least one of the members shall have a business background.

The initial appointments shall be made no later than July 1, 2008, and shall serve until January 12, 2009. The speaker of the House of Representatives and president pro tempore of the Senate before the close of each regular session of the Legislature held in odd-numbered years shall appoint members to the task force for a term of two years. If there is a vacancy on the task force, the vacancy shall be filled in the same manner as the original appointment.

The task force shall advise the department regarding the rules promulgated by the department to administer the provisions concerning the assessment and taxation of agricultural lands and shall review the implementation of the provisions of law concerning the assessment and taxation of agricultural land. The task force shall report to the Senate and House of Representatives and may submit a copy of its report to the Governor. The task force may present draft legislation and policy recommendations to the Legislative Research Council Executive Board.

The task force shall make recommendations in the following areas:

(1) The proper percentage of annual earning capacity to be used to determine the agricultural income value pursuant to § 10-6-33.28;

(2) The proper capitalization rate in order to have total taxable valuation for the taxes payable in 2011 from agricultural property be not more than total taxable valuation for the taxes payable in 2010 from agricultural property plus the estimated growth in agricultural property value in 2010;

(3) The changes, if any, that must be made to §§ 13-10-6, 13-16-7, 13-37-16, and 13-37-35.1 to ensure that the total amount of additional taxes that may be generated on agricultural land by a school district pursuant to the provisions of §§ 13-10-6, 13-16-7, 13-37-16, and 13-37-35.1 will not provide a substantial property tax revenue increase for the school district pursuant to the implementation of the productivity system pursuant to §§ 10-6-33.28 to 10-6-33.33, inclusive;

(4) The changes, if any, that must be made to §§ 13-10-6, 13-16-7, 13-37-16, and 13-37-35.1 to ensure that the total amount of property taxes that may be lost on agricultural land by a school district pursuant to the provisions of §§ 13-10-6, 13-16-7, 13-37-16, and 13-37-35.1 will not provide a substantial property tax revenue decrease for the school district pursuant to the implementation of the productivity system pursuant to §§ 10-6-33.28 to 10-6-33.33, inclusive; and

(5) The distribution of the local effort for the general fund of school districts between the classifications of real property as provided by § 13-13-72.1 which establishes the real property tax contribution from agricultural property for the general fund of school districts as a fixed ratio of the total local effort for such levies. The task force shall also consider the other taxes paid by agricultural property, the relationship of the total assessed value of agricultural property to the total assessed value of all real property, and other factors the task force deems appropriate.



§ 10-6-33.36 Contract for collection of cash rent information.

10-6-33.36. Contract for collection of cash rent information. The secretary of revenue may enter into a contract for the collection of cash rent information for agricultural land by county. Cash rent information shall be adjusted by soil survey statistics if available.

Source: SL 2009, ch 40, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-33.37 Equalization of assessed valuation of cropland and noncropland.

10-6-33.37. Equalization of assessed valuation of cropland and noncropland. Notwithstanding the provisions of §§ 10-6-33.28 to 10-6-33.33, inclusive, the director of equalization may equalize the assessed valuation of all cropland if the total assessed valuation of all cropland and total assessed valuation of all noncropland is equal to the total assessed valuation of agricultural land as determined by the application of the provisions of this chapter. Notwithstanding the provisions of §§ 10-6-33.28 to 10-6-33.33, inclusive, the director of equalization may equalize the assessed valuation of all noncropland if the total assessed valuation of all cropland and total assessed valuation of all noncropland is equal to the total assessed valuation of agricultural land as determined by the application of the provisions of this chapter.

Source: SL 2009, ch 40, § 6.



§ 10-6-34 Repealed.

10-6-34. Repealed by SL 2000, ch 42, § 10.



§ 10-6-34.1 Centrally assessed operating property classified--Percentage of value at whichequalized.

10-6-34.1. Centrally assessed operating property classified--Percentage of value at which equalized. All centrally assessed operating property, whether real, personal, or mixed, is hereby classified for purposes of ad valorem taxation and shall be assessed and equalized at the same percentage as other real property in the county.

Source: SL 1978, ch 72, § 14; SL 1990, ch 73.



§ 10-6-35 Value of land excluding improvements determined--Value including improvements--Mines and quarries included.

10-6-35. Value of land excluding improvements determined--Value including improvements--Mines and quarries included. In assessing any tract or lot of real property, the value of the land, exclusive of improvements, shall be determined; also the value of all improvements and structures thereon, and the aggregate value of the property including all structures and other improvements, excluding the value of crops upon cultivated lands shall be assessed against it. In valuing any real property upon which there is a coal or other mine, or stone or other quarry, the same shall be valued at such a price as such property, including the mine or quarry, would sell at a fair voluntary sale for cash.

Source: SL 1897, ch 28, § 25; RPolC 1903, § 2085; RC 1919, § 6700; SDC 1939, § 57.0334; SL 1957, ch 459.



§ 10-6-35.1 New industrial structures and additions specifically classified for tax purposes.

10-6-35.1. New industrial structures and additions specifically classified for tax purposes. Any new industrial structure, including a power generation facility, or an addition to an existing structure which new structure or addition has a true and full value of thirty thousand dollars or more, added to real property is specifically classified for the purpose of taxation.

Source: SL 1970, ch 81, §§ 1, 4; SL 1971, ch 73; SL 1974, ch 91, § 1; SL 1985, ch 70; SL 1987, ch 84, § 1; SL 1989, ch 82, § 41; SL 1993, ch 85, § 1; SL 2000, ch 42, § 11; SL 2007, ch 53, § 2.



§ 10-6-35.2 Discretionary formula for reduced taxation of new structures and additions--Partiallyconstructed structures.

10-6-35.2. Discretionary formula for reduced taxation of new structures and additions--Partially constructed structures. Any structure classified pursuant to § 10-6-35.1, 10-6-35.21, 10-6-35.22, 10-6-35.24, or 10-6-35.25 shall, following construction, be valued for taxation purposes in the usual manner. However, the board of county commissioners of the county where the structure is located, may adopt any formula for assessed value to be used for tax purposes. The formula may include for any or all of the five tax years following construction all, any portion or none of the assessed valuation for tax purposes. The board of county commissioners of the county where the structure is located may, if requested by the owner of the structure, not apply the discretionary formula and the full assessment shall be made without application of the formula. In waiving the formula for the structure of one owner, the board of county commissioners is not prohibited from applying the formula for subsequent new structures. The assessed valuation during any of the five years may not be less than the assessed valuation of the property in the year preceding the first year of the tax years following construction.

Any structure that is partially constructed on the assessment date may be valued for tax purposes pursuant to this section and the valuation may not be less than the assessed valuation of the property in the year preceding the beginning of construction. During any period of time that the property is valued for tax purposes pursuant to this section, the period of time may include the years when the property is partially constructed.

Thereafter the property shall be assessed at the same percentage as is all other property for tax purposes.

Source: SL 1970, ch 81, § 2; SL 1974, ch 91, § 3; SL 1977, ch 82, § 1; SL 1986, ch 84; SL 1987, ch 85; SL 1991, ch 83, § 1; SL 1993, ch 85, § 3; SL 1994, ch 78, § 1; SL 1994, ch 79, § 3; SL 2000, ch 42, § 12.



§ 10-6-35.3 Pollution standards to qualify for construction tax incentive.

10-6-35.3. Pollution standards to qualify for construction tax incentive. No real property shall qualify for this new construction tax incentive if the structure fails to comply with all air and water pollution laws and standards which are enacted and may be enacted from time to time by the State of South Dakota.

Source: SL 1970, ch 81, § 3.



§ 10-6-35.4 Municipal adoption of reduction for new property.

10-6-35.4. Municipal adoption of reduction for new property. If the board of county commissioners of a county has not adopted a formula pursuant to § 10-6-35.2 or 10-6-55, the governing board of a municipality where the structures defined in §§ 10-6-35.1, 10-6-35.24, 10-6-35.25, and 10-6-54 are located, or within three miles of the corporate limits of the municipality may in their discretion adopt all or any part of the formula for assessed value pursuant to § 10-6-35.2 or 10-6-55.

Source: SL 1974, ch 91, § 2; SL 1977, ch 82, § 2; SL 1993, ch 82, § 3; SL 1993, ch 85, § 4; SL 1994, ch 79, § 4.



§ 10-6-35.5 to 10-6-35.7. Repealed.

10-6-35.5 to 10-6-35.7. Repealed by SL 1978, ch 74, § 12.



§ 10-6-35.8 to 10-6-35.18. Repealed.

10-6-35.8 to 10-6-35.18. Repealed by SL 2010, ch 47, §§ 8 to 18.



§ 10-6-35.19 Nonresidential property--Increased value due to reconstruction or renovation--Specialclassification.

10-6-35.19. Nonresidential property--Increased value due to reconstruction or renovation--Special classification. Any commercial, industrial, and nonresidential agricultural real property which increases more than ten thousand dollars in true and full value as a result of reconstruction or renovation of structures is specially classified for purposes of taxation.

The increase in true and full value resulting from the reconstruction or renovation of qualifying property shall be given tax treatment in the manner provided for in § 10-6-35.2.

Source: SL 1980, ch 73; SL 1981, ch 80; SL 1989, ch. 82, § 41; SL 2000, ch 42, § 13.



§ 10-6-35.20 Tax credit allowed for system producing ethyl alcohol fuel--Fuel for resale excluded.

10-6-35.20. Tax credit allowed for system producing ethyl alcohol fuel--Fuel for resale excluded. An owner of real property is entitled to a property tax assessment credit for a renewable energy resource system that produces ethyl alcohol for use as fuel. Such fuel may be consumed anywhere subject to the limitation provided for in § 10-6-35.10.

Source: SL 1980, ch 84, § 5.



§ 10-6-35.21 New nonresidential agricultural structures and additions specifically classified for taxpurposes.

10-6-35.21. New nonresidential agricultural structures and additions specifically classified for tax purposes. Any new nonresidential agricultural structure, or addition to an existing structure, which new structure or addition has a true and full value of ten thousand dollars or more, added to real property is specifically classified for the purpose of taxation.

Source: SL 1987, ch 84, § 2; SL 1989, ch. 82, § 41; SL 2000, ch 42, § 14.



§ 10-6-35.22 New industrial or commercial structures, additions, renovation, or reconstructionspecifically classified for tax purposes.

10-6-35.22. New industrial or commercial structures, additions, renovation, or reconstruction specifically classified for tax purposes. All new industrial or commercial structures or additions, renovation, or reconstruction to existing structures, which new structures or additions, renovation, or reconstruction have a full and true value of thirty thousand dollars or more, located within a designated urban renewal area as defined in § 11-8-4, are specifically classified for the purpose of taxation.

Source: SL 1987, ch 84, § 3; SL 1988, ch 87.



§ 10-6-35.23 Adoption of assessed value formula by governing board of improvement district.

10-6-35.23. Adoption of assessed value formula by governing board of improvement district. If the board of county commissioners of a county has not adopted a formula pursuant to § 10-6-35.2, the governing board of an improvement district wherein structures, as defined in § 10-6-35.1, are located may in its discretion adopt all or any part of the formula for assessed value pursuant to § 10-6-35.2.

Source: SL 1991, ch 64, § 10.



§ 10-6-35.24 New commercial structures and additions specifically classified for tax purposes.

10-6-35.24. New commercial structures and additions specifically classified for tax purposes. Any new commercial structure, except a commercial residential structure, or addition to an existing structure, which new structure or addition has a true and full value of thirty thousand dollars or more, added to real property is specifically classified for the purpose of taxation.

Source: SL 1993, ch 85, § 2; SL 1994, ch 79, § 1; SL 2000, ch 42, § 15.



§ 10-6-35.25 New commercial structures and additions specifically classified for tax purposes.

10-6-35.25. New commercial structures and additions specifically classified for tax purposes. Any new commercial residential structure, or addition to an existing structure, which new structure or addition has a true and full value of thirty thousand dollars or more, added to real property is specifically classified for the purpose of taxation. For purposes of this section, a commercial residential structure shall contain four or more units .

Source: SL 1994, ch 79, § 2; SL 2000, ch 42, § 16.



§ 10-6-36 Real property to be viewed--Entry of values for land, improvements and total.

10-6-36. Real property to be viewed--Entry of values for land, improvements and total. The director of equalization shall actually view, when practicable, and determine the true and full value of each tract or lot of real property listed for taxation, and shall enter the value thereof in one column, and the value of all improvements or structures thereon in another column, opposite each description of property, also the total value of the same including improvements and structures.

Source: SL 1897, ch 28, § 30; RPolC 1903, § 2089; SL 1913, ch 21; RC 1919, § 6708; SDC 1939, § 57.0331; SL 1989, ch. 82, § 41.



§ 10-6-36.1 Unrecorded improvements to real property--Notification of value to county auditor.

10-6-36.1. Unrecorded improvements to real property--Notification of value to county auditor. If the director of equalization finds improvements to real property when assessing such property for tax purposes, and if the improvements are not recorded in the director's records for such property and the improvements were not made in the year immediately preceding the assessment date, the director shall notify the county auditor of the value of such improvements and the date when the improvements were added to the real property.

Source: SL 1989, ch 85, § 1.



§ 10-6-36.2 Improvements to which provisions not applicable--Petition and hearing prior tonotification of auditor.

10-6-36.2. Improvements to which provisions not applicable--Petition and hearing prior to notification of auditor. The provisions of §§ 10-6-36.1 to 10-6-36.3, inclusive, may not be applied to improvements to real property made two or more years prior to the assessment date unless the owner of the real property willfully hid or attempted to hide the improvements from the director of equalization for the purpose of evading the taxation of such improvements. Before the director of equalization may notify the county auditor of improvements made two or more years prior to the assessment date, the director shall petition the circuit court where such real property is located. The court shall hold a hearing on such petition and shall determine if the owner of the real property hid or attempted to hide the improvements for the purpose of evading the taxation of such improvements. The court shall provide reasonable notice of the hearing to the director of equalization and the owner of such real property. The director of equalization and the owner of the real property shall be given opportunity to present evidence and be represented by counsel.

Source: SL 1989, ch 85, § 1A.



§ 10-6-36.3 Petition for reversal of director's decision--Notice and hearing.

10-6-36.3. Petition for reversal of director's decision--Notice and hearing. Any person whose improvements are added to the tax roll pursuant to §§ 10-6-36.1 to 10-6-36.3, inclusive, but feels that the improvements were not added to the property tax roll in the year the improvements should have been added because of poor assessment practices, may petition the circuit court where such real property is located for a reversal of the director of equalization's decision. The court shall hold a hearing on such petition and shall determine if poor assessment practice was the reason the improvements were not added to the tax roll in the year such improvements should have been added. The court shall provide reasonable notice of the hearing to the director of equalization and the owner of such real property. The director of equalization and the owner of the real property shall be given opportunity to present evidence and be represented by counsel.

Source: SL 1989, ch 85, § 1B.



§ 10-6-37 Railroad and highway rights-of-way deducted in valuing land.

10-6-37. Railroad and highway rights-of-way deducted in valuing land. The county director of equalization shall, in assessing lands for taxation through or over which any railroad or public highway runs, deduct from the entire area of such land the amount of land embraced within the limits of the right-of-way of such railroad or public highway, and assess to the owner of such land through or over which such right-of-way or other highway extends, only the amount of such land less the amount so deducted. This section does not apply to highways running upon section lines.

Source: SL 1890, ch 24, § 1; RPolC 1903, § 2096; RC 1919, § 6715; SDC 1939, § 57.0335; SL 1989, ch 82, § 30.



§ 10-6-38 Real estate list included in assessment lists, rolls, and book--Contents.

10-6-38. Real estate list included in assessment lists, rolls, and book--Contents. The assessment lists, rolls, and book shall contain a list of all the taxable lands in the county in numerical order, beginning with the lowest numbered section in the lowest numbered township in the lowest numbered range in the county, and ending with the highest numbered section, township, and range, with the number of acres in each tract set opposite the same in a column provided for that purpose, and the assessed value thereof in another column, and the name of the owner or person listing the same in another column, with the columns of acres and values footed up. Also stating the number of the school and road district in which such property and the owner thereof is situated: provided that where the district has no board of equalization, such assessment roll shall be delivered to the county auditor.

Source: PolC 1877, ch 28, § 26; SL 1881, ch 118, § 2; SL 1883, ch 98, § 1; CL 1887, § 1582; RPolC 1903, § 2101; RC 1919, § 6718; SDC 1939, § 57.0344.



§ 10-6-39 Form for real estate list.

10-6-39. Form for real estate list. The list required by § 10-6-38 shall be as nearly as practicable in the following form:

RETURN OF TAXABLE LANDS IN ________ COUNTY, SOUTH DAKOTA,
AS ASSESSED FOR THE YEAR 20____



§ 10-6-40 Equalization director's affidavit attached to real estate list.

10-6-40. Equalization director's affidavit attached to real estate list. Each director of equalization or deputy director shall take and subscribe an oath, which shall be certified by the county auditor or other officer administering the same, and attach to the return which he is required to make, in the following form:

I, __________, director of equalization for the ________________of ________________in __________ county, in the State of South Dakota, do solemnly swear (or affirm), that the return to which this is attached contains a correct description of each parcel of real property within such municipality, township, or assessment district, as far as I have been able to ascertain the same; that the value attached to each parcel in such return is, as I verily believe, the full and true cash value thereof; that in no case have I knowingly omitted to demand a statement of the description and value of all the real property which I am required by law to list, or in any way connived at any violation or evasion of any of the requirements of the law in relation to the listing and valuing of real property.

Source: SL 1899, ch 40, § 3; RPolC 1903, § 2102; RC 1919, § 6719; SDC 1939, § 57.0344; SL 1989, ch. 82, § 41; SL 1992, ch 60, § 2.



§ 10-6-41 , 10-6-42. Repealed.

10-6-41, 10-6-42. Repealed by SL 1992, ch 80, §§ 49, 50.



§ 10-6-43 Looseleaf records and card systems authorized--Validation of records previouslyused.

10-6-43. Looseleaf records and card systems authorized--Validation of records previously used. The use of looseleaf books and records, lists, card systems, auxiliary and miscellaneous records, in lieu of the equalization director's or assessment books, as tax records, in the office of the county auditor and treasurer, is hereby authorized and the use of such looseleaf books and records, lists, card systems, auxiliary and miscellaneous records, prior to July 1, 1951, is hereby legalized and validated. The form of the tax assessment records herein authorized shall be approved by the secretary of revenue. The use of such records herein authorized prior to July 1, 1951, shall not be deemed or considered an irregularity or defect in any court in any proceeding to recover real or personal property sold for taxes, or to invalidate or cancel any tax sale certificate, tax deed, or other tax sale proceeding.

Source: SL 1951, ch 460; SDC Supp 1960, § 57.0352; SL 1989, ch. 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-44 Delivery to boards of equalization of assessment books, lists, rolls and returns--Opento public inspection.

10-6-44. Delivery to boards of equalization of assessment books, lists, rolls and returns--Open to public inspection. In districts having local boards of equalization each director of equalization shall, on or before the third Monday in March, annually make out and deliver to the clerk of the local board, or if there is no local board of equalization, then to the county auditor, the assessment books, lists, rolls, looseleaf books and records, lists, card system, auxiliary and miscellaneous records, and returns herein provided for. Such books, lists, rolls, and returns are open to public inspection by all interested persons, until the following Saturday.

Source: SDC 1939, § 57.0345; SL 1951, ch 436; SL 1969, ch 262, § 3; SL 1979, ch 66, § 5; SL 1989, ch 82, § 41; SL 1991, ch 84; SL 1994, ch 74, § 2; SL 2001, ch 49, § 2.



§ 10-6-45 Repealed.

10-6-45. Repealed by SL 1992, ch 80, § 51.



§ 10-6-46 , 10-6-47. Repealed.

10-6-46, 10-6-47. Repealed by SL 1972, ch 56, § 2.



§ 10-6-48 Repealed.

10-6-48. Repealed by SL 1992, ch 80, § 52.



§ 10-6-49 Repealed.

10-6-49. Repealed by SL 2011, ch 51, § 1.



§ 10-6-50 Notice of assessment--Use of uniform information.

10-6-50. Notice of assessment--Use of uniform information. The director of equalization shall mail or transmit electronically a notice of assessment to each property owner not later than March first. The secretary of revenue shall prescribe uniform information which shall be used by the director of equalization for notification of property owners as required by this section.

Source: SL 1988, ch 88; SL 1989, ch 88, § 1; SL 1993, ch 86, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 61, § 1.



§ 10-6-51 Counties not in compliance--Basis of request for and issuance of certificate ofcompliance.

10-6-51. Counties not in compliance--Basis of request for and issuance of certificate of compliance. Any county not in compliance with the provisions of this chapter may request the secretary of revenue to issue a certificate of compliance if significant changes in market conditions occurred during the previous two years or if the county is in the process of a county-wide reappraisal, at least sixty percent of the properties in the county have been reappraised within the previous three years and the reappraisal is scheduled for completion without undue delay. The secretary may issue a certificate of compliance if he determines that the failure to comply with the standards was through no fault of the assessment practices in the county.

Source: SL 1990, ch 71, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-52 , 10-6-53. Repealed.

10-6-52, 10-6-53. Repealed by SL 2000, ch 42, §§ 17, 18.



§ 10-6-54 Classification for new structures or additions or renovations in redevelopmentneighborhood.

10-6-54. Classification for new structures or additions or renovations in redevelopment neighborhood. Any new residential structure, or any addition to or renovation of an existing structure, located within a redevelopment neighborhood established pursuant to § 10-6-56 which new structure, addition, or renovation has a true and full value of five thousand dollars or more, added to real property is specifically classified for the purpose of taxation. The structure shall be located in an area defined and designated as a redevelopment neighborhood based on conditions provided in § 11-7-2 or 11-7-3.

Source: SL 1993, ch 82, § 1; SL 2000, ch 42, § 19; SL 2003, ch 51, § 1.



§ 10-6-55 Adoption of formula for assessed value of structures classified pursuant to § 10-6-54.

10-6-55. Adoption of formula for assessed value of structures classified pursuant to § 10-6-54. Any structure classified pursuant to § 10-6-54 shall, following construction, be valued for taxation purposes in the usual manner. However, after notice to the governing body of each municipality within the county, the board of county commissioners of the county where the structure is located, may, in the board's discretion, adopt any formula for assessed value to be used for tax purposes. The formula may include for any or all of the five tax years following construction all, any portion or none of the assessed valuation for tax purposes. The assessed valuation during any of the five years may not be less than the assessed valuation of the property in the year preceding the first year of the tax years following construction. Any structure that is partially constructed on the assessment date may be valued for tax purposes pursuant to this section and the valuation may not be less than the assessed valuation of the property in the year preceding the beginning of construction. During any period of time that the property is valued for tax purposes pursuant to this section, the period of time may include the years when the property is partially constructed. Thereafter the property shall be assessed at the same percentage as is all other property for tax purposes.

Source: SL 1993, ch 82, § 2; SL 2000, ch 42, § 20.



§ 10-6-56 Boundaries of redevelopment neighborhood.

10-6-56. Boundaries of redevelopment neighborhood. The board of county commissioners or the municipal governing body which approves the adoption of a reduced valuation pursuant to §§ 10-6-54 and 10-6-55 shall by ordinance identify the exact boundaries of the redevelopment neighborhood where such reduced valuation will be available.

Source: SL 1993, ch 82, § 2A.



§ 10-6-57 Standards for redevelopment neighborhood property within municipality.

10-6-57. Standards for redevelopment neighborhood property within municipality. Any property located in any redevelopment neighborhood which is located within the corporate limits of a municipality and valued pursuant to this chapter shall meet any standards as set by the governing body of the municipality.

Source: SL 1993, ch 82, § 4.



§ 10-6-58 to 10-6-65. Repealed.

10-6-58 to 10-6-65. Repealed by SL 1998, ch 53, §§ 1 to 8.



§ 10-6-66 Classification of certain residential property.

10-6-66. Classification of certain residential property. Real property that is zoned residential which is platted and improved with the necessary infrastructure to allow for future residential construction and which is owned by the person or corporation who developed the real property is specifically classified for the purpose of taxation.

Source: SL 1993, ch 81, § 12.



§ 10-6-66.1 Transferred.

10-6-66.1. Transferred to § 10-13-39.1.



§ 10-6-67 Valuation of certain residential property.

10-6-67. Valuation of certain residential property. Property classified pursuant to § 10-6-66 shall be valued for taxation purposes in the usual manner. However, the board of county commissioners of the county where the property is located may, in the board's discretion, adopt any formula for assessed value to be used for tax purposes. The formula may include for any or all of the five tax years following the filing of the plat for the subdivision all, any portion or none of the assessed valuation for tax purposes. The assessed valuation during any of the five years may not be less than the assessed valuation of the property in the year preceding the first year of the tax years following the filing of the plat for the subdivision. The board of county commissioners of a county where property classified pursuant to § 10-6-66 is located may, in the board's discretion, if requested by the owner of the property, not apply the discretionary formula and the full assessment shall be made without application of the formula. In waiving the formula for the property of one owner, the board of county commissioners is not prohibited from applying the formula for subsequent property.

Source: SL 1993, ch 81, § 13; SL 2000, ch 42, § 21.



§ 10-6-68 Repealed.

10-6-68. Repealed by SL 2000, ch 42, § 22.



§ 10-6-69 Repealed.

10-6-69. Repealed by SL 1998, ch 50, § 1.



§ 10-6-70 Transferred.

10-6-70. Transferred to § 10-21-36.



§ 10-6-71 Transferred.

10-6-71. Transferred to § 10-21-37.



§ 10-6-72 Transferred.

10-6-72. Transferred to § 10-21-38.



§ 10-6-73 Transferred.

10-6-73. Transferred to § 10-21-39.



§ 10-6-74 Repealed.

10-6-74. Repealed by SL 2008, ch 44, § 4, eff. July 1, 2014.



§ 10-6-75 Notice to real property owners of certain increases in assessed valuation--Contents--Promulgation of rules.

10-6-75. Notice to real property owners of certain increases in assessed valuation--Contents--Promulgation of rules. If the assessed valuation of any real property increases by more than twenty percent in a year, the director of equalization shall provide written notice to the property owner, unless the property was subject to an addition, improvement, or change in use or classification. The written notice shall provide:

(1) Notification of the current assessed valuation, the prior year's assessment, and the percentage increase of the assessed valuation;

(2) A statement that the director of equalization will provide to the property owner, upon request, sales of comparable property or other information supporting the increased assessed valuation; and

(3) Information about the appeal process.

The secretary of the Department of Revenue may promulgate rules, pursuant to chapter 1-26, concerning the form and content of the notice.

Source: SL 2007, ch 46, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6-76 Use of arms-length sales of nonagricultural and owner-occupied property to valueother real property.

10-6-76. Use of arms-length sales of nonagricultural and owner-occupied property to value other real property. If any nonagricultural or owner-occupied property sells for more than one hundred fifty percent of its assessed value after November 1, 2008, the sale of such property shall be used to value other real property if the sale is an arms-length transaction. However, for the taxable valuation for the taxes payable in 2011, 2012, 2013, 2014, and 2015, no nonagricultural or owner-occupied property's valuation may increase more than five percent per year because of such sales. The sales of nonagricultural and owner-occupied property may only be used in a sales ratio study as allowed by this section.

Source: SL 2008, ch 44, § 1.



§ 10-6-77 Limitation on increase and decrease of taxable value of cropland and noncropland.

10-6-77. Limitation on increase and decrease of taxable value of cropland and noncropland. For the taxes payable in 2014, 2015, 2016, 2017, 2018, and 2019, the total taxable value of cropland within any county may not increase or decrease more than:

(1) Fifteen percent in any year, if the county is less than thirty percent from its full agricultural income value;

(2) Twenty percent in any year, if the county is thirty percent or more but less than fifty percent from its full agricultural income value; and

(3) Twenty-five percent in any year, if the county is fifty percent or more from its full agricultural income value.

For the taxes payable in 2014, 2015, 2016, 2017, 2018, and 2019, the total taxable value of noncropland within any county may not increase or decrease more than:

(1) Fifteen percent in any year, if the county is less than thirty percent from its full agricultural income value;

(2) Twenty percent in any year, if the county is thirty percent or more but less than fifty percent from its full agricultural income value; and

(3) Twenty-five percent in any year, if the county is fifty percent or more from its full agricultural income value. (This section is repealed effective July 1, 2017 pursuant to SL 2008, ch 44, § 3, as amended by SL 2009, ch 40, § 4.)
Source: SL 2008, ch 44, § 2; SL 2009, ch 40, § 3; SL 2012, ch 62, § 1.



§ 10-6-78 Consideration of federal income tax credits in assessing property prohibited.

10-6-78. Consideration of federal income tax credits in assessing property prohibited. No county director of equalization may consider any federal income tax credit that is extended to the property owner under sections 38, 42, and 47 of the Internal Revenue Code as of January 1, 2001, for the purpose of assessing any real property. The provisions of this section are effective retroactively to November 1, 2008.

Source: SL 2009, ch 42, § 1, eff. Nov. 1, 2008.






Chapter 06A - Freeze On Assessments Of Dwellings Of Disabled And Senior Citizens

§ 10-6A-1 Definition of terms.

10-6A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Base year," for any property owner who reached sixty-five years of age or became disabled in or prior to 1981, the base year is 1977. For any property owner who reaches sixty-five years of age or becomes disabled after 1981, the base year is the year in which the property owner reaches the age of sixty-five or the year in which the property owner becomes disabled. In the case of a surviving spouse, the base year is the year that would have been the base year of the deceased spouse;

(2) "Base year assessment," the actual assessed value of a single-family dwelling in the base year or, at the applicant's election, a year subsequent to the base year. The applicant need not have been the owner of the dwelling during the base year;

(3) "Department," the South Dakota Department of Revenue;

(4) "Disabled," any person who receives or is qualified to receive monetary payments, pursuant to Title II, X, XIV, or XVI of the Social Security Act, as amended to January 1, 2008, for all or part of the year for which a property tax assessment freeze application is made;

(5) "Household," the association of persons who live in the same dwelling, sharing its furnishings, facilities, and accommodations, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(6) "Household income," all income received during the preceding calendar year by all persons of a household while members of the household;

(7) "Income," the sum of adjusted gross income as defined in the United States Internal Revenue Code, as amended and in effect on January 1, 2014, and IRA disbursements, the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, cash public assistance and relief, the gross amount of any pension or annuity, including Railroad Retirement Act benefits and veterans disability pensions, all payments received under the federal social security and state unemployment insurance laws, nontaxable interest, life insurance proceeds that exceed twenty thousand dollars, any gift or inheritance that exceeds five hundred dollars, proceeds from a court action, any sale of a personal item that exceeds five hundred dollars, foster care income, and workers' compensation;

(8) "Property owner," the owner of a dwelling as recorded by the register of deeds in the county where the dwelling is located. A joint tenant, an owner of a life estate, a beneficiary of a trust, and a vendee of a contract for deed as filed with the register of deeds in the county where the dwelling is located is considered to be an owner;

(9) "Real property tax assessment freeze," for tax purposes, the assessment of a single-family dwelling as recorded in the base year on the county assessment roll and held constant at that value;

(10) "Secretary," the secretary of the South Dakota Department of Revenue;

(11) "Single-family dwelling," a house, condominium apartment, or manufactured home as defined in § 32-3-1 that is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(12) "Surviving spouse," the spouse of a deceased property owner who has not remarried.
Source: SL 1980, ch 74, § 1; SL 1981, ch 81, § 1; SL 1981, ch 82; SL 1983, ch 69, § 1; SL 1990, ch 74, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 45, § 1; SL 2008, ch 46, § 1; SL 2009, ch 39, § 6; SL 2010, ch 45, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 48, § 6; SL 2012, ch 59, § 6; SL 2013, ch 42, § 6; SL 2014, ch 54, § 6.



§ 10-6A-2 Freeze on assessment of single-family dwellings--Conditions determiningentitlement.

10-6A-2. Freeze on assessment of single-family dwellings--Conditions determining entitlement. Any person making an application under the provisions of this chapter is entitled to a real property tax assessment freeze upon the person's single-family dwelling if the following conditions are met. The person:

(1) Has a household income of less than twenty thousand dollars if the household is a single-member household or the person has a household income of less than twenty-five thousand dollars if the household is a multiple-member household; and

(2) Has been a property owner and a resident of South Dakota for at least one year; and

(3) Has resided for at least two hundred days of the previous calendar year in the single-family dwelling; and

(4) Has established a base year.

The surviving spouse of a person who has previously qualified is entitled to the real property tax assessment freeze if the surviving spouse meets the other conditions of this chapter.

Beginning on January 1, 2005, the household income listed in subdivision (1) of this section shall increase by the index factor. The index factor is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or the annual percentage change in federal social security payments for the preceding year, whichever is greater.

Source: SL 1980, ch 74, § 2; SL 1981, ch 81, § 2; SL 1984, ch 65, § 1; SL 1990, ch 74, § 2; SL 1993, ch 87; SL 1998, ch 56, § 1; SL 2002, ch 50, § 1; SL 2004, ch 82, § 1, eff. Feb. 12, 2004; SL 2008, ch 45, § 2.



§ 10-6A-3 Ceiling on market value of dwelling--Exceptions--Value increased by index factor.

10-6A-3. Ceiling on market value of dwelling--Exceptions--Value increased by index factor. This chapter does not apply to a single-family dwelling with a full and true market value of one hundred fifty thousand dollars or more unless the applicant has received the freeze on assessments in a preceding year on the single-family dwelling. Beginning on January 1, 2008, the eligibility qualification value of the single-family dwelling provided in this section shall be annually increased by an index factor. The index factor is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or the annual percentage change in federal social security payments for the preceding year, whichever is greater.

Source: SL 1980, ch 74, § 3; SL 1984, ch 65, § 2; SL 1996, ch 64; SL 2004, ch 82, § 2, eff. Feb. 12, 2004; SL 2007, ch 47, § 1.



§ 10-6A-4 Annual application for assessment freeze--Filing deadline--Forms--Petition forrecalculation of taxes upon failure to meet deadline.

10-6A-4. Annual application for assessment freeze--Filing deadline--Forms--Petition for recalculation of taxes upon failure to meet deadline. The application for the real property tax assessment freeze provided under this chapter shall be annually submitted on or before April first on forms prescribed by the secretary of revenue. The form shall be made available to the county treasurer who shall, upon request of an applicant, assist the applicant in completing the form. The property owner shall sign the certificate under penalty of perjury. A person failing to comply with the April first deadline for the previous year, but otherwise qualifying for the real property tax assessment freeze provided under this chapter, may petition the board of county commissioners to recalculate the taxes based on the valuation the person would have received under this program and abate the difference in taxes.

Source: SL 1980, ch 74, § 4; SL 1981, ch 81, § 3; SL 1994, ch 74, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 39, § 1; SL 2008, ch 45, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6A-5 Applications to include supporting documents.

10-6A-5. Applications to include supporting documents. Application for the real property tax assessment freeze shall include such documentary evidence as the county treasurer deems necessary to assure validity of the claim.

Source: SL 1980, ch 74, § 5; SL 1981, ch 81, § 4.



§ 10-6A-6 County treasurer to determine eligibility.

10-6A-6. County treasurer to determine eligibility. The county treasurer shall make the final determination whether an applicant seeking the real property tax assessment freeze pursuant to this chapter is qualified.

Source: SL 1980, ch 74, § 6.



§ 10-6A-7 Certification of eligibility and income by treasurer--Freeze of assessment.

10-6A-7. Certification of eligibility and income by treasurer--Freeze of assessment. The county treasurer shall certify the eligibility and household income of each applicant to the county director of equalization of the county in which the dwelling of each applicant is located. Upon such certification, the director of equalization shall freeze the real property tax assessment.

Source: SL 1980, ch 74, § 7; SL 1981, ch 81, § 5.



§ 10-6A-7.1 Records of values of frozen assessments.

10-6A-7.1. Records of values of frozen assessments. A director of equalization shall maintain records showing the value at which property is frozen under provisions of this chapter. However, the director of equalization shall in addition reassess such property in the same manner as all other property and keep a record of that value.

Source: SL 1981, ch 81, § 7.



§ 10-6A-8 Repealed.

10-6A-8. Repealed by SL 1981, ch 81, § 6.



§ 10-6A-9 Denial of claim--Hearing before secretary of revenue--Appeals.

10-6A-9. Denial of claim--Hearing before secretary of revenue--Appeals. Any person aggrieved by the denial in whole or in part of relief claimed under the provisions of this chapter may, within thirty days after receiving notice of such denial by the county treasurer, demand and shall receive a hearing, upon notice, before the secretary on the question. The hearing shall be conducted and appeals allowed in the manner specified in chapter 1-26.

Source: SL 1980, ch 74, § 9.



§ 10-6A-10 Repealed.

10-6A-10. Repealed by SL 1995, ch 53, § 11.



§ 10-6A-11 Refund eligibility unaffected.

10-6A-11. Refund eligibility unaffected. Property tax relief granted through the provisions of this chapter shall not affect a person's eligibility for a refund of property taxes as provided for in chapter 10-18A or for a retail sales and service tax refund under the provisions of chapter 10-45A.

Source: SL 1980, ch 74, § 11.



§ 10-6A-12 False application for assessment freeze--Assessment--Lien--Three-year bar.

10-6A-12. False application for assessment freeze--Assessment--Lien--Three-year bar. Any person who receives a reduction in value due to false application for the real property tax assessment freeze by misrepresenting the facts as to the person's ownership or income shall be assessed the amount of tax reduction received due to the assessment freeze. The assessment is a perpetual lien on the property pursuant to § 10-21-33. The person is barred from receiving the assessment freeze reduction on any property in the state for the following three years.

Source: SL 2008, ch 45, § 4.






Chapter 06B - Property Tax Reduction From Municipal Taxes For The Elderly And Disabled

§ 10-6B-1 Definition of terms.

10-6B-1. Definition of terms. Terms used in this chapter mean:

(1) "Disabled," persons receiving or having qualified to receive monetary payments, pursuant to Title II, X, XIV, or XVI of the Social Security Act, as amended, and in effect on January 1, 1974, for all or part of the year for which a refund is claimed;

(2) "Head of household," a married person, a single person, a widow or widower, or a divorced person;

(3) "Household," the association of persons who live in the same dwelling, sharing its furnishings, facilities, and accommodations, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(4) "Household income," all income received by all persons of a household while members of the household;

(5) "Income," the sum of adjusted gross income as defined in the United States Internal Revenue Code, as amended and in effect on January 1, 2014, and all nontaxable income, including the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, cash, public assistance and relief, not including relief granted under this chapter, the gross amount of any pension or annuity, including Railroad Retirement Act benefits and veterans' disability pensions, all payments received under the federal social security and state unemployment insurance laws, nontaxable interest received from the federal government or any of its instrumentalities, workers' compensation, and the gross amount of "loss of time" insurance, but not including gifts from nongovernmental sources, food stamps, or surplus foods or other relief in kind provided by a public agency less real estate taxes payable on the applicant's principal residence for the year in which application is made;

(6) "Single-family dwelling," a house, condominium apartment or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(7) "Tax year" or "taxable year," the year in which real property is assessed and the taxes levied thereon.
Source: SL 1987, ch 86, § 1; SL 2008, ch 46, § 2; SL 2009, ch 39, § 7; SL 2010, ch 45, § 7; SL 2011, ch 48, § 7; SL 2012, ch 59, § 7; SL 2013, ch 42, § 7; SL 2014, ch 54, § 7.



§ 10-6B-2 Adoption of chapter by governing board of municipality.

10-6B-2. Adoption of chapter by governing board of municipality. The governing board of a municipality may, by resolution, adopt the provisions of this chapter. Only taxes levied by the municipal government that has enacted a resolution adopting this chapter may be reduced pursuant to this chapter.

Source: SL 1987, ch 86, § 2.



§ 10-6B-3 Amount of reduction in income allowed for taxes paid.

10-6B-3. Amount of reduction in income allowed for taxes paid. The amount of the reduction in income allowed for taxes paid pursuant to subdivision 10-6B-1(5) shall be equal to the real property taxes paid on the principal residence of the claimant. If the residence is a single-family dwelling, then the amount of the reduction shall equal the taxes paid on the residence structure, platted lot upon which the structure is located or one acre, whichever is less, and the garage, whether attached or unattached. If the residence is not a single-family dwelling, then the reduction shall be equal to the amount of tax paid on or allocated to the structure and the platted lot upon which the structure is situated or one acre, whichever is less, used as a residence by the claimant including the garage, whether attached or unattached.

Source: SL 1987, ch 86, § 3.



§ 10-6B-4 Requirements for reduction of real property taxes due on single family dwelling.

10-6B-4. Requirements for reduction of real property taxes due on single family dwelling. Any person making application under the provisions of this chapter is entitled to a reduction of the real property taxes due on his single family dwelling according to the schedule provided in §§ 10-6B-6 and 10-6B-7, provided the following conditions are met:

(1) The head of a household is sixty-five years of age or older or is disabled, prior to January first of the year in which the real property is assessed and the taxes levied thereon;

(2) The person claiming a reduction has owned, either in fee or by contract purchase, and has resided in the real property for which the reduction is claimed for at least five years;

(3) A claim for reduction can only be made for a single family dwelling as defined in subdivision 10-6B-1(6).
Source: SL 1987, ch 86, § 4.



§ 10-6B-5 Survival of right to file claim.

10-6B-5. Survival of right to file claim. The right to file a claim under this chapter is personal to the claimant, and may not survive his death.

Source: SL 1987, ch 86, § 5.



§ 10-6B-6 Amount of reduction of real property taxes due for a single-member household.

10-6B-6. Amount of reduction of real property taxes due for a single-member household. The amount of reduction of real property taxes due for a single-member household made pursuant to this chapter shall be according to the following schedule:

If household income is

at least:



§ 10-6B-7 Amount of reduction of real property taxes due for a multiple-member household.

10-6B-7. Amount of reduction of real property taxes due for a multiple-member household. The amount of reduction of real property taxes due for a multiple-member household made pursuant to this chapter is according to the following schedule:



§ 10-6B-8 Eligibility of head of household for reduction--Requirements.

10-6B-8. Eligibility of head of household for reduction--Requirements. The head of household shall be eligible for a reduction computed pursuant to the schedule in § 10-6B-7 if each of the following conditions is satisfied:

(1) The head of household is a widow or widower;

(2) The dwelling upon which the reduction is claimed qualified for and received a reduction pursuant to § 10-6B-7 in the year immediately preceding the death of the deceased spouse;

(3) The head of household has continued to live in the same dwelling;

(4) The head of household has not remarried.
Source: SL 1987, ch 86, § 8.



§ 10-6B-9 Claims for reduction of real property taxes--Forms.

10-6B-9. Claims for reduction of real property taxes--Forms. Claims for a reduction of real property taxes under this chapter shall be made annually on or before April first upon forms prescribed by the secretary of revenue. Forms shall be made available to county treasurers who shall, upon request of a claimant, assist the claimant in completing the application.

Source: SL 1987, ch 86, § 9; SL 1994, ch 74, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-6B-10 Applicant not required to record on application amount claimed--Reductioncomputed by county auditor.

10-6B-10. Applicant not required to record on application amount claimed--Reduction computed by county auditor. The applicant, at his election, is not required to record on his application the amount claimed by him. The reduction allowable to persons making the election shall be computed by the county auditor.

Source: SL 1987, ch 86, § 10.



§ 10-6B-11 Documentary evidence.

10-6B-11. Documentary evidence. Any application for a reduction shall include such documentary evidence as the county treasurer deems necessary to assure validity of the application.

Source: SL 1987, ch 86, § 11.



§ 10-6B-12 Claim for reduction signed and delivered to county auditor.

10-6B-12. Claim for reduction signed and delivered to county auditor. Any claim for a reduction shall be signed and delivered to the county auditor or his deputy in the county where the real property is located.

Source: SL 1987, ch 86, § 12.



§ 10-6B-13 Reduction of taxes by county treasurer.

10-6B-13. Reduction of taxes by county treasurer. The county treasurer shall reduce the taxes due and payable in the year next succeeding the year of application from any person eligible for a reduction under the provisions of this chapter.

Source: SL 1987, ch 86, § 13.



§ 10-6B-14 Protest of denial of reduction--Hearing.

10-6B-14. Protest of denial of reduction--Hearing. Any person aggrieved by the denial by the county treasurer in whole or in part of reduction claimed under this chapter, may within thirty days after receiving notice of such denial, demand and shall be entitled to a hearing, upon notice, before the county treasurer on the question.

Source: SL 1987, ch 86, § 14.



§ 10-6B-15 Denial of reduction because of refund or freeze.

10-6B-15. Denial of reduction because of refund or freeze. No person who receives a property tax refund under chapter 10-18A or a retail sales and service tax refund under chapter 10-45A or a real property tax assessment freeze under chapter 10-6A may be denied a property tax reduction under this chapter because of such refund or freeze.

Source: SL 1987, ch 86, § 15.






Chapter 07 - Additional Information Obtained By Assessors [Repealed]

CHAPTER 10-7

ADDITIONAL INFORMATION OBTAINED BY ASSESSORS [REPEALED]

[Repealed by SL 1982, ch 86, § 7; SL 1983, ch 70; SL 1992, ch 80, §§ 55 to 61]



Chapter 08 - Assessment Of Range Livestock [Repealed]

CHAPTER 10-8

ASSESSMENT OF RANGE LIVESTOCK [REPEALED]

[Repealed by SL 1982, ch 86, §§ 8, 9; SL 1992, ch 80, §§ 62 to 79]



Chapter 09 - Assessment Of Mobile Homes

§ 10-9-1 "Mobile home" defined.

10-9-1. "Mobile home" defined. As used in this chapter, unless the context otherwise plainly requires, "mobile home" means a mobile home as that term is defined in subdivision § 32-3-1(8).

Source: SL 1961, ch 450, § 1; SL 1965, ch 294, § 1; SL 1974, ch 92, § 3; SL 1987, ch 29, § 4.



§ 10-9-2 Assessment and taxation in lieu of other taxes--Exceptions.

10-9-2. Assessment and taxation in lieu of other taxes--Exceptions. All mobile homes, as defined in § 10-9-1, shall be valued, assessed, and taxed in the manner provided by this chapter, and the tax shall be in lieu of all other property taxes thereon. This chapter does not apply to mobile homes in inventory in the hands of dealers.

Source: SL 1961, ch 450, § 2; SL 1974, ch 92, § 1; SL 1979, ch 18, § 2; SL 1980, ch 75, § 1.



§ 10-9-3 Annual listing of mobile home with county director--Information and copy of titlefurnished.

10-9-3. Annual listing of mobile home with county director--Information and copy of title furnished. The owner of each mobile home shall, on or before the first day of February of each year, list the mobile home with the county director of equalization in the county where the mobile home is located. The owner shall also provide the director of equalization a copy of the valid title to the mobile home if not previously provided. The listing shall be on a form prescribed by the secretary of revenue and provided by the director of equalization and a copy thereof shall be furnished to the county auditor. The applicant shall state, under oath, his name; address; location of mobile home; manufacturer's name; or make of trailer; model; serial number; width; length; weight; and shall also furnish the name and number of the school district, or municipality and the county in which the mobile home is parked or occupied.

Source: SL 1961, ch 450, § 3; SL 1965, ch 294, § 2; SL 1979, ch 66, § 2; SL 1980, ch 76; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-9-3.1 Listing of mobile home on sale by dealer--Notation of taxes paid.

10-9-3.1. Listing of mobile home on sale by dealer--Notation of taxes paid. When a mobile home or manufactured home is sold by a licensed mobile home or manufactured home dealer, the dealer shall complete the mobile home or manufactured home listing form and send the completed form to the director of equalization of the county in which the mobile home or manufactured home was delivered. The form shall be sent within thirty days after the delivery of the mobile home or manufactured home. If current taxes have been paid, the selling mobile home or manufactured home dealer shall make a notation of such on the listing form under the signature of the taxpayer giving the county in which the taxes were paid and the decal number.

Source: SL 1968, ch 263, § 1; SL 1993, ch 88, § 1.



§ 10-9-3.2 Affidavit of taxes paid and registration of mobile home required for transfer of title.

10-9-3.2. Affidavit of taxes paid and registration of mobile home required for transfer of title. Any transfer or reassignment of a mobile home title shall be accompanied by an affidavit issued by the county treasurer of the county in which the mobile home is registered, stating that the current year's taxes are paid. No title will be transferred or license plate issued other than on a new mobile home registration until the taxes under § 10-9-3 are paid. No transfer of title shall be completed unless the mobile home is registered as provided in § 10-9-3.

Source: SL 1968, ch 263, § 2; SL 1972, ch 57, § 1; SL 1974, ch 93; SL 1976, ch 90.



§ 10-9-4 Period of exemption of mobile home bearing foreign license plate--Listing onacceptance of employment by occupant.

10-9-4. Period of exemption of mobile home bearing foreign license plate--Listing on acceptance of employment by occupant. A mobile home bearing a license plate issued by any state other than South Dakota is exempt from listing hereunder for a period of ninety days in any twelve-month period, provided no person occupying such mobile home is employed in this state. When any person occupying a mobile home bearing a license plate issued by any state other than South Dakota accepts employment within this state, he shall within thirty days after the first day of such employment, list his mobile home as herein provided.

Source: SL 1961, ch 450, § 4.



§ 10-9-5 Failure to list mobile home as misdemeanor--Liability for tax--Penalty assessment.

10-9-5. Failure to list mobile home as misdemeanor--Liability for tax--Penalty assessment. Any owner who fails to list his mobile home, as required by this chapter, is guilty of a Class 2 misdemeanor. In addition he shall be required to pay the tax together with penalty and interest. Any person failing or neglecting to register his mobile home for taxation, shall in addition, be subject to the penalty of having added to his assessment the additional sum of five percent of such assessment for any period the registration is delinquent up to thirty days, and thereafter the additional sum of ten percent of such assessment.

Source: SL 1961, ch 450, § 13; SL 1970, ch 69; SL 1982, ch 86, § 10.



§ 10-9-6 Repealed.

10-9-6. Repealed by SL 2011, ch 52, § 1.



§ 10-9-7 Valuation of mobile homes.

10-9-7. Valuation of mobile homes. All mobile homes shall be valued and assessed by the county director of equalization in accordance with the provisions of this chapter, and in the same manner as such value and assessment is determined by the secretary of revenue. In determining the valuation of mobile homes, the director of equalization shall use a nationally recognized appraisal guide approved by the secretary of revenue.

Source: SL 1961, ch 450, § 6; SL 1965, ch 294, § 3; SL 1992, ch 81; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-9-8 Proration of tax on mobile homes taxable for part of year.

10-9-8. Proration of tax on mobile homes taxable for part of year. Mobile homes which are purchased during the year, or are moved into the State of South Dakota during the year and have not theretofore been listed as required by this chapter, shall be subject to taxation under this chapter on a pro rata basis, determined by the number of months remaining in the year. In making this determination, a period of less than one-half month shall be ignored and a period of one-half month or more shall be counted as a full month.

Source: SL 1961, ch 450, § 5.



§ 10-9-9 Levy of tax by application of mill rate.

10-9-9. Levy of tax by application of mill rate. The county auditor shall levy the tax by applying the mill rate of that district used for taxes payable during the current year on other property in the taxing district.

Source: SL 1961, ch 450, § 7; SL 1980, ch 75, § 2.



§ 10-9-10 Tax immediately payable--Deferred payment--Action on delinquencies.

10-9-10. Tax immediately payable--Deferred payment--Action on delinquencies. On May first, after the tax as computed as prescribed in § 10-9-9 has been assessed, one-half of the unpaid real estate tax is delinquent. However, any real estate tax totaling fifty dollars or less shall be paid in full on or before April thirtieth. If the other half of the real estate tax is not paid on or before October thirty-first of that year, that portion of the unpaid real estate tax is delinquent. If a mobile home is registered after October thirty-first, the taxes for that year shall be paid within thirty days. Any delinquent tax immediately becomes subject to the provisions of §§ 10-9-12, 10-9-13, and 10-9-13.1.

Source: SL 1961, ch 450, § 8; SL 1972, ch 57, § 2; SL 1985, ch 71, § 2; SL 1990, ch 75; SL 1999, ch 46, § 1.



§ 10-9-10.1 Removal of mobile home from state--Refund of tax on pro rata basis.

10-9-10.1. Removal of mobile home from state--Refund of tax on pro rata basis. The owner of a mobile home removed from the state, upon which the tax provided for in this chapter has been paid, may apply and receive on a pro rata basis from the county a refund determined by the number of months remaining in the year. If the owner opted to make two equal payments as provided for in § 10-9-10 and the mobile home is removed from the state prior to July first, the second payment of the mobile home tax is forgiven. In making the pro rata determination, a period of less than one-half month shall be ignored and a period of one-half month or more shall be counted as a full month.

Source: SL 1982, ch 90.



§ 10-9-11 Decalcomania issued to taxpayer--Display on mobile home--Failure to display,alteration and wrongful use as petty offense.

10-9-11. Decalcomania issued to taxpayer--Display on mobile home--Failure to display, alteration and wrongful use as petty offense. Upon valuation and assessment pursuant to this chapter, the county director of equalization shall issue to the taxpayer a decalcomania prescribed by the Department of Revenue, which shall indicate that the mobile home has been assessed for the current year. The mobile home owner shall thereafter prominently display the same on the right front of the mobile home. Failure to display this decalcomania or alteration or wrongful use thereof is a petty offense.

Source: SL 1961, ch 450, § 14; SL 1965, ch 294, § 4; SL 1974, ch 88, § 1; SL 1982, ch 86, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-9-12 Pecuniary penalty for delay in payment of tax.

10-9-12. Pecuniary penalty for delay in payment of tax. Any tax not paid within the period prescribed in § 10-9-10 is subject to a penalty of the Category G rate of interest as established in § 54-3-16. The penalty shall attach and be a charge upon the tax.

Source: SL 1961, ch 450, § 10; SL 1977, ch 83; SL 1981, ch 83; SL 1984, ch 319, § 37; SL 1985, ch 71, § 1; SL 1999, ch 53, § 1; SL 2000, ch 226, § 2.



§ 10-9-13 Lien of tax on mobile home--Collection of delinquent tax.

10-9-13. Lien of tax on mobile home--Collection of delinquent tax. This tax shall become a lien upon the mobile home assessed from and after the date of listing of the mobile home. If the taxpayer fails to pay within the period prescribed in § 10-9-10, the statutory remedies for the collection of delinquent taxes shall be applicable.

Source: SL 1961, ch 450, § 11; SL 1968, ch 263, § 3; SL 1992, ch 80, § 93.



§ 10-9-13.1 Time for collection of delinquent tax--Notification and publication--Distress warrant.

10-9-13.1. Time for collection of delinquent tax--Notification and publication--Distress warrant. The county treasurer shall collect the tax imposed by this chapter upon mobile homes and buildings located on leased sites within sixty days after the notification and publication as provided by §§ 10-22-1 and 10-22-2 that the taxes are delinquent is given to the owner and conditional vendor. However, no distress warrant may be issued unless the owner and conditional vendor received notice of the delinquency at least forty-five days prior to the issuance of the distress warrant.

Source: SL 1968, ch 263, § 4; SL 2000, ch 47, § 1.



§ 10-9-14 Distribution of taxes collected.

10-9-14. Distribution of taxes collected. All taxes collected hereunder shall be distributed by the county treasurer on the same basis as taxes on other property.

Source: SL 1961, ch 450, § 12; SL 1980, ch 75, § 3.



§ 10-9-15 Payment under protest and appeal to board of equalization.

10-9-15. Payment under protest and appeal to board of equalization. Nothing in this chapter shall be construed to prevent the payment under protest of any tax hereunder assessed and appeal to the appropriate board of equalization in the manner provided by law at the next annual meeting of said board.

Source: SL 1961, ch 450, § 9.



§ 10-9-15.1 Collection of taxes on mobile homes removed from county.

10-9-15.1. Collection of taxes on mobile homes removed from county. The county treasurer shall proceed to collect the taxes upon mobile homes assessed for the current year whenever such property is removed or about to be removed from the county or state or when in the opinion of the county treasurer the owner or owners, or person in charge or control of such mobile home performs any act which would have a tendency to hinder, delay or prejudice the collection of such taxes. The county treasurer shall collect such taxes regardless of whether such taxes have been levied or placed upon the duplicate tax list of the county.

Source: SL 1992, ch 80, § 95.






Chapter 09A - Assessment Of Machinery And Equipment [Repealed]

CHAPTER 10-9A

ASSESSMENT OF MACHINERY AND EQUIPMENT [REPEALED]

[Repealed by SL 1992, ch 80, §§ 96 to 105]



Chapter 10 - Classification And Valuation Of Real Estate

§ 10-10-1 Petition by freeholders for county classification of real property--Number of signers--Time of filing.

10-10-1. Petition by freeholders for county classification of real property--Number of signers--Time of filing. The board of county commissioners in any county in this state may, upon petition signed by at least twenty percent of the resident freeholder voters of the county and filed with the county auditor before April first of the year in which classification is sought, authorize the classification of all real property subject to taxation within such counties, for taxation purposes on the basis and in the manner hereinafter specified.

Source: SL 1931, ch 255, § 1; SDC 1939, § 57.0412.



§ 10-10-2 Resolution by county commissioners for classification--Filing--Employment ofperson to make classifications.

10-10-2. Resolution by county commissioners for classification--Filing--Employment of person to make classifications. In the event the board of county secretaries determines to have such property classified, it shall adopt a resolution to that effect and forthwith file a certified copy thereof with the secretary of revenue.

Upon the receipt of a certified copy of such resolution, the secretary of revenue shall appoint and employ, by and with the approval of such board of county commissioners, a person competent to make such classifications at such compensation as may be agreed upon by such board of county commissioners and the secretary of revenue.

Source: SDC 1939, § 57.0412; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-10-3 Repealed.

10-10-3. Repealed by SL 1985, ch 77, § 42.



§ 10-10-4 Preparation of list of taxable real estate within county--Land acquired fromgovernment.

10-10-4. Preparation of list of taxable real estate within county--Land acquired from government. The person employed to make the classification under the provisions of §§ 10-10-1 and 10-10-2 shall procure a list of all real estate within the county subject to taxation. He shall secure and compile data concerning the listing of property within said county and prepare such data from public records and such other sources as may be available, so as to enable him to list accurately all property located within the county. It shall be his duty to compile information as to land acquired from the government by individuals or corporations for the purpose of listing and making a valuation thereof for the purpose of taxation.

Source: SL 1931, ch 255, § 3; SDC 1939, § 57.0414.



§ 10-10-5 Classification of real estate--Factors considered--Inspection and hearings.

10-10-5. Classification of real estate--Factors considered--Inspection and hearings. The person employed pursuant to § 10-10-2 shall make a classification of all lands and other real estate as a basis for fixing values for taxation purposes. In making such classification, he shall personally inspect such real estate and place each legal subdivision in its proper class, making the proper distinction between each legal subdivision as to topography, soil, location, and other factors that may reasonably enter into valuation. He shall enter such classification in a permanent record which shall be open to examination and inspection by any interested taxpayer. In working out a classification of all lands for taxation purposes, he shall hold hearings in convenient places within the county for the purpose of obtaining information from local property owners to aid him in working out an equitable classification for taxation purposes.

Source: SL 1931, ch 255, § 3; SDC 1939, § 57.0414.



§ 10-10-6 Rules for classification of real property.

10-10-6. Rules for classification of real property. The secretary of revenue shall promulgate rules pursuant to chapter 1-26 for the classification of real property, under the provisions of §§ 10-10-1 and 10-10-2, to prescribe uniform blanks and records to be used in connection therewith and to establish and prescribe the various different classes upon which such classification shall be based.

Source: SDC 1939, § 57.0413; SL 1987, ch 82, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-10-7 Classification records filed with county auditor--Valuation by county commissioners.

10-10-7. Classification records filed with county auditor--Valuation by county commissioners. When the classification records specified in §§ 10-10-4 and 10-10-5 shall have been completed and accepted by the board of county commissioners, the same shall be deposited in the office of the county auditor, and the county commissioners shall forthwith proceed to place a value upon each separate tract of land so reported and insert such value in said classification record. Such valuation shall be made separately for each and every civil township, or municipality within the county.

Source: SL 1931, ch 255, § 4; SDC 1939, § 57.0415; SL 1992, ch 60, § 2.



§ 10-10-8 Consideration and equalization of classification and valuations at annual equalizationmeeting--Changes by Office of Hearing Examiners.

10-10-8. Consideration and equalization of classification and valuations at annual equalization meeting--Changes by Office of Hearing Examiners. The county commissioners at the regular annual equalization meeting, shall consider the classification made pursuant to § 10-10-5, together with the value placed upon each tract of land and the value of the improvements thereon, and may, for good cause shown, change such classification and value thereon as may be just, and shall make such equalization thereof between the various townships as is now provided by law therefor. The valuations placed upon such lands shall become the basis for taxation purposes subject only to any change that may be made under the law by the Office of Hearing Examiners in equalizing property valuations between the different classes of property in the various counties of the state. However, the Office of Hearing Examiners may not in any way raise the total valuation of such property within the state.

Source: SL 1931, ch 255, § 5; SDC 1939, § 57.0415; SL 1994, ch 73, § 11.



§ 10-10-9 Changes in classification and valuation--Notice to taxpayers.

10-10-9. Changes in classification and valuation--Notice to taxpayers. Whenever the board of county commissioners, acting as board of equalization, shall determine to change the classification and value of any real estate valued by it pursuant to classification as herein provided, fifteen days' notice shall be given of such contemplated action to the taxpayers affected by the county auditor within which to show cause why such change in classification and value should not be made.

Source: SL 1931, ch 255, § 5; SDC 1939, § 57.0415.



§ 10-10-10 Copies of classifications and valuations delivered to townships, municipalities andDepartment of Revenue.

10-10-10. Copies of classifications and valuations delivered to townships, municipalities and Department of Revenue. After classifications and valuations shall be made as provided by §§ 10-10-1 to 10-10-9, inclusive, it shall be the duty of the county auditor forthwith to deliver to each and every clerk of the respective townships and municipalities of his county, a copy of the classifications and valuations of the property within said respective political subdivisions, and transmit a copy thereof to the Department of Revenue, the original record to remain in his office.

Source: SDC 1939, § 57.0416; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-10-11 Appeal from county board in classification, valuation and equalization matters.

10-10-11. Appeal from county board in classification, valuation and equalization matters. Any person, firm, limited liability company, corporation, public or private, taxing district, or state department interested, may appeal from any action of the board of county commissioners or the county board of equalization in making classification, valuation, or equalization under §§ 10-10-1 to 10-10-9, inclusive, either to the circuit court or to the Office of Hearing Examiners. Appeals to the circuit court shall be taken in the manner prescribed in chapter 10-11 for taking appeals from decisions of the county board of equalization. Appeals to the Office of Hearing Examiners shall be taken and conducted pursuant to chapter 1-26. A decision of the Office of Hearing Examiners shall be final without further agency action.

Source: SL 1931, ch 255, § 7; SDC 1939, § 57.0417; SL 1994, ch 73, § 12; SL 1994, ch 351, § 12.



§ 10-10-12 Repealed.

10-10-12. Repealed by SL 1994, ch 73, § 13.



§ 10-10-13 Time of taking appeal from state or county board.

10-10-13. Time of taking appeal from state or county board. Any appeal under §§ 10-10-11 and 10-10-12 must be taken within thirty days after the filing of the decision in the office of the board making the same.

Source: SL 1931, ch 255, § 7; SDC 1939, § 57.0417.



§ 10-10-14 Petition and special election on township resurvey for tax purposes.

10-10-14. Petition and special election on township resurvey for tax purposes. Whenever one-fourth of the freeholders of any township shall petition so to do, the township board of supervisors shall call a special election, to be held in connection with the next regular township election, at which shall be submitted to the voters of the township the question, "Shall this township be resurveyed for taxation purposes?"

Source: SL 1911, ch 240, § 1; RC 1919, § 6052; SL 1923, ch 293; SDC 1939, § 58.0204.



§ 10-10-15 Township resurvey after approval by voters--Recording of plat--Acreage used forassessment purposes.

10-10-15. Township resurvey after approval by voters--Recording of plat--Acreage used for assessment purposes. If a majority of the votes cast at such special election upon the question stated in § 10-10-14 shall be in favor of such resurvey, a registered land surveyor shall be employed to survey such township and shall ascertain and designate the true number of acres in each regular subdivision thereof, and he shall make a plat of such township, upon each subdivision of which shall be plainly printed the number of acres contained therein, which plat shall be duly recorded in the office of the county auditor and the original shall be preserved in the office of the township clerk, and thereafter the county director of equalization shall observe the acreage so determined to be in each subdivision of land in assessing the same. Such survey shall be competent for no other purpose.

Source: SL 1911, ch 240, § 1; RC 1919, § 6052; SL 1923, ch 293; SDC 1939, § 58.0204; SL 1974, ch 282, § 3; SL 1989, ch. 82, § 41.



§ 10-10-16 Private resurvey for tax purposes--Recording of plat--Acreage observed inassessments.

10-10-16. Private resurvey for tax purposes--Recording of plat--Acreage observed in assessments. When one or more persons desire a resurvey of any particular tract or tracts at their own expense, he or they may call upon a registered land surveyor to survey such tract or tracts of land, and such surveyor shall ascertain and designate the true number of acres in each regular subdivision thereof, and he shall make a plat of such tract or tracts, upon each subdivision of which shall be plainly printed the number of acres contained therein, which plat when approved by the board of county commissioners shall be duly recorded in the office of the county auditor and the original shall be preserved in the office of the township clerk and thereafter the county director of equalization shall observe the acreage so determined to be in each subdivision of land in assessing the same. Such survey shall be competent for no other purpose.

Source: SL 1923, ch 293; SDC 1939, § 58.0204; SL 1974, ch 282, § 4; SL 1989, ch. 82, § 41.



§ 10-10-17 to 10-10-19. Transferred.

10-10-17 to 10-10-19. Transferred to §§ 10-4-30 to 10-4-32.






Chapter 10A - Taxation Of Severed Mineral Interests [Repealed]

CHAPTER 10-10A

TAXATION OF SEVERED MINERAL INTERESTS [REPEALED]

[Repealed by SL 1988, ch 85, §§ 7 to 19]



Chapter 11 - Equalization, Review And Correction Of Assessments

§ 10-11-1 County auditor to add omitted property to assessment rolls.

10-11-1. County auditor to add omitted property to assessment rolls. It shall be the duty of the county auditor of each county after delivery of the assessment rolls by the director of equalization to his office on September fifteenth of each year to add omitted property to the assessment rolls, as provided by §§ 10-11-2 to 10-11-8, inclusive.

Source: SL 1955, ch 422, § 26; SL 1957, ch 477, § 14; SDC Supp 1960, § 57.03A14.



§ 10-11-2 Correction of assessment rolls by addition of property and valuation.

10-11-2. Correction of assessment rolls by addition of property and valuation. Whenever the county auditor shall discover or receive credible information, or if he shall have reason to believe that any real property has from any cause been omitted, in whole or in part, in the assessment of any year or number of years, he shall proceed to correct the assessment rolls and add such property thereto, with the valuation.

Source: SL 1897, ch 28, § 40; RPolC 1903, § 2106; RC 1919, § 6723; SL 1919, ch 110, § 1; SDC 1939, § 57.0346; SL 1992, ch 80, § 106.



§ 10-11-3 Notice to property owner or occupant to show cause before addition of property toassessment rolls.

10-11-3. Notice to property owner or occupant to show cause before addition of property to assessment rolls. If the person claiming to own the property referred to in § 10-11-2, or occupying it, or in possession thereof, resides in the county and is not present, the county auditor shall give such person notice in writing of his action in adding such property to the assessment rolls, describing it in general terms, and requiring such person to appear before him at his office at a specified time within fifteen days after giving such notice, and to show cause, if any, why such property should not be added to the assessment rolls.

Source: SL 1919, ch 110, § 2; SDC 1939, § 57.0346.



§ 10-11-4 Addition of property and valuation after failure of owner to show cause againstassessment.

10-11-4. Addition of property and valuation after failure of owner to show cause against assessment. If the party notified as provided by § 10-11-3 does not appear, or if he appears and fails to show any good and sufficient cause why such assessment shall not be made, the same shall be made, and the county auditor shall charge such property and the owner thereof with the amount of taxes thereon, and enter such valuation and taxes so extended on the tax list of the year for which such omitted property is liable, and to enable him to do so he is invested with all the powers of directors of equalization under this title.

Source: SL 1919, ch 110, § 2; SDC 1939, § 57.0346; SL 1989, ch. 82, § 41.



§ 10-11-5 Extension of omitted tax to tax list--Certification to county treasurer--Warrant forcollection--Evidence filed by county auditor.

10-11-5. Extension of omitted tax to tax list--Certification to county treasurer--Warrant for collection--Evidence filed by county auditor. The county auditor shall upon completing such assessment and extending the tax thereon, immediately make the necessary entries upon the proper tax lists which are in his possession, to add the omitted tax, and as to such tax lists as are in possession of the county treasurer he shall immediately certify to such county treasurer the name of the owner, the value of the property so assessed, and the year or years for which such assessment is made, the name or number of the school district and the name of the township or municipality in which such property is located, and the amount of tax extended against the same, and if such assessment be upon any tract or tracts of real property, a legal description of same must be given, and there shall be attached to said certificate a warrant for the collection of such taxes, and the county auditor shall, in all cases, file in his office a statement of the facts or evidence on which he made such correction or additional assessment.

Source: SL 1919, ch 110, § 2; SDC 1939, § 57.0346; SL 1992, ch 60, § 2.



§ 10-11-6 Notice mailed to taxpayer of addition of omitted property.

10-11-6. Notice mailed to taxpayer of addition of omitted property. The county auditor so entering such omitted property for taxation shall, at the time of entering the same on the tax rolls, deposit in the United States mails, properly addressed to the taxpayer against whom the assessment is made, a notice of said assessment.

Source: SL 1919, ch 110, § 2; SDC 1939, § 57.0346.



§ 10-11-7 Entry of omitted taxes on duplicate tax list--Collection.

10-11-7. Entry of omitted taxes on duplicate tax list--Collection. The county treasurer shall, upon receipt of the certificate described by § 10-11-5, enter said assessment and the taxes so extended upon the duplicate tax list for such year or years, and proceed to collect the same in the manner provided by law for the collection of other taxes.

Source: SL 1919, ch 110, § 3; SDC 1939, § 57.0346.



§ 10-11-8 Power of state department to direct addition of omitted property--Procedure.

10-11-8. Power of state department to direct addition of omitted property--Procedure. Nothing in §§ 10-11-2 to 10-11-7, inclusive, shall in any manner deprive the Department of Revenue or its proper official of the right to require county auditors to place upon the assessment rolls omitted property which may have escaped assessment and taxation in the current or previous years, and in which event the procedure prescribed in said sections shall be followed by the county auditor upon receiving proper information and order from the secretary of revenue.

Source: SDC 1939, § 57.0346; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-9 Change of assessment roll or tax list to correct error in name of taxpayer, descriptionor quantity of real property.

10-11-9. Change of assessment roll or tax list to correct error in name of taxpayer, description or quantity of real property. If on any assessment roll or tax list there be any error in the name of the person assessed or taxed, the name may be changed and the tax collected from the person intended, if he be taxable and can be identified by the director of equalization or county treasurer. If there shall be any error in the description or quantity of real property assessed or taxed such error may in like manner be corrected and the tax collected in the proper amount as determined by computation.

Source: SL 1897, ch 28, § 96; RPolC 1903, § 2159; RC 1919, § 6771; SL 1921, ch 126, § 1; SDC 1939, § 57.1002; SL 1989, ch. 82, § 41.



§ 10-11-10 Change of tax lists to correct error in computation or extension.

10-11-10. Change of tax lists to correct error in computation or extension. If any error appears in the computation or extension of the amount of any tax the county treasurer shall notify the county auditor who shall forthwith correct the original and duplicate tax lists and the correct amount shall then be collected by the treasurer.

Source: SDC 1939, § 57.1002.



§ 10-11-11 Change of assessment and tax lists to add omitted property discovered by treasurer.

10-11-11. Change of assessment and tax lists to add omitted property discovered by treasurer. When the county treasurer, after the tax list is committed to him, shall ascertain that any land or other property is omitted, he shall report the fact to the county auditor, who, upon being satisfied thereof, shall enter the same upon his assessment list and assess the value, and the treasurer shall enter it upon the tax list and collect the tax as in other cases.

Source: SL 1897, ch 28, § 96; RPolC 1903, § 2159; RC 1919, § 6771; SL 1921, ch 126, § 1; SDC 1939, § 57.1002.



§ 10-11-12 Form of amendments to tax lists.

10-11-12. Form of amendments to tax lists. In all such cases of addition, correction, or other amendment of the tax lists, the fact that the same was made as an addition, correction, or amendment shall be made and the date of making the same shall be entered in the "remarks" or other appropriate column of the tax list. The original entries in such cases shall be left standing, but interlined and the new or corrected entries made with red ink.

Source: SDC 1939, § 57.1002.



§ 10-11-13 Composition of local boards of equalization--Time and place of annual meeting.

10-11-13. Composition of local boards of equalization--Time and place of annual meeting. The board of supervisors of each township and the governing body of each incorporated municipality, together with a member of the school board or school boards whose district comprises all or a part of the township or municipality, shall meet on the third Monday of March for the purpose of equalizing the assessment of property in each township or municipality. The meeting shall be held at the office of the municipal clerk or finance officer, the office of the township clerk, or the location established pursuant to § 8-3-1 by the township board. The equalization board shall immediately ascertain whether all taxable property in the respective township or municipality has been properly placed upon the assessment roll and has been duly valued by the director of equalization.

Source: SL 1890, ch 37, Art X, §§ 3 to 5; SL 1897, ch 28, § 36; RPolC 1903, §§ 1261 to 1263, 2098; SL 1905, ch 39; SL 1913, ch 119, §§ 80 to 82; RC 1919, § 6724; SL 1937, ch 240, § 2; SDC 1939, § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1969, ch 262, § 6; SL 1976, ch 91, § 45; SL 1977, ch 89, § 2; SL 1979, ch 66, § 6; SL 1985, ch 73; SL 1989, ch 82, § 41; SL 1992, ch 82, § 1; SL 1993, ch 86, § 4; SL 2010, ch 48, § 1.



§ 10-11-13.1 , 10-11-13.2. Repealed.

10-11-13.1, 10-11-13.2. Repealed by SL 1977, ch 89, § 9.



§ 10-11-14 Quorum of a local board of equalization--Adjournment from day to day--Timeallowed to complete equalization--Participation by school board members.

10-11-14. Quorum of a local board of equalization--Adjournment from day to day--Time allowed to complete equalization--Participation by school board members. A quorum of a local board of equalization is a simple majority of the local board. A majority of the quorum present may act for the local board of equalization and may adjourn from day to day. They shall, within five consecutive days, complete the equalization. School board members may participate and vote only in the equalization between property within the boundaries of their respective districts.

Source: SL 1890, ch 37, art X, § 3; SL 1897, ch 28, § 36; RPolC 1903, § 2098; SL 1905, ch 39; SL 1913, ch 119, § 80; RC 1919, § 6724; SL 1937, ch 240, § 2; SDC 1939, § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1992, ch 60, § 2; SL 1993, ch 86, § 5.



§ 10-11-15 Clerk of local equalization board--Minutes--Form of action--Adjournment in absenceof quorum.

10-11-15. Clerk of local equalization board--Minutes--Form of action--Adjournment in absence of quorum. The township clerk or municipal finance officer shall act as clerk of the equalization board and keep an accurate record of all changes made in the valuation and of all other proceedings. The minutes shall contain the following information: name of property owner appealing assessment, legal description of property being appealed, change to land or structure value by local board of equalization and reason for such change. All actions shall be taken in the form of a motion, second and vote. If no quorum is present, the clerk of such board may adjourn from day to day, and publicly announce the time to which the meeting is adjourned.

Source: SL 1890, ch 37, art X, § 3; RPolC 1903, § 1261; SL 1913, ch 119, § 80; RC 1919, § 6725; SDC 1939, § 57.0402; SL 1977, ch 85; SL 1989, ch 82, § 41; SL 1992, ch 82, § 2; SL 1993, ch 86, § 6.



§ 10-11-16 Appeal to local board of equalization--Notice of appeal.

10-11-16. Appeal to local board of equalization--Notice of appeal. Any property owner or taxpayer of a township or municipality, as an individual or through an attorney or agent, feeling aggrieved by anything in the assessment roll may appeal to the local board of equalization for the correction of alleged errors in the listing or valuation of the person's property. Any lessee responsible for payment of taxes pursuant to the provisions of a lease shall be considered the taxpayer and may appeal anything in the assessment roll for the correction of alleged errors in the listing or valuation of the leased property. An appeal to the local board of equalization shall be perfected by mailing or by filing a notice of appeal with the clerk of the local board of equalization. If perfected by mailing, the postmark shall be conclusive evidence regarding the timeliness of the appeal. The clerk of the local board of equalization shall be notified of the appeal no later than the Thursday preceding the third Monday in March. An appeal to the local board shall encompass the aggregate valuation of the property being appealed or the property classification.

Source: SDC 1939 § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1990, ch 76; SL 1991, ch 85; SL 1993, ch 86, § 7; SL 1996, ch 65, § 1; SL 2002, ch 51, § 1.



§ 10-11-16.1 Appeals--Notice of decision by local board of equalization.

10-11-16.1. Appeals--Notice of decision by local board of equalization. A local board of equalization shall hear individual valuation, classification, and assessment questions of property owners or taxpayers who have appealed to the local board of equalization, and may make adjustments and corrections in the assessment roll. The board shall notify each appellant of the decision affecting the appellant's property in writing seven days after the adjournment of the local board of equalization.

Source: SL 1993, ch 86, § 8; SL 1996, ch 65, § 2; SL 2002, ch 51, § 2.



§ 10-11-17 Repealed.

10-11-17. Repealed by SL 1993, ch 86, § 9.



§ 10-11-18 Repealed.

10-11-18. Repealed by SL 1992, ch 80, § 108.



§ 10-11-19 Addition of omitted property by local board--Procedure for assessment.

10-11-19. Addition of omitted property by local board--Procedure for assessment. If any real property is omitted by inadvertence or otherwise, the township or municipal board of equalization shall place the property upon the assessment roll with the true value of the property and shall correct the assessment so that each tract or lot of real property is entered on the assessment roll at its true value. The procedure provided for in §§ 10-11-2 to 10-11-8, inclusive, relating to the assessment of omitted property is applicable as far as practicable.

Source: SL 1890, ch 37, art X, § 5; SL 1897, ch 28, § 36; RPol C 1903, §§ 1263, 2098; SL 1905, ch 39; SL 1913, ch 119, § 82; RC 1919, § 6724; SL 1937, ch 240, § 2; SDC 1939, § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1976, ch 91, § 46; SL 1977, ch 89, § 3; SL 1992, ch 80, § 109; SL 1993, ch 86, § 10.



§ 10-11-20 Notice to taxpayer before increase in assessment by local board.

10-11-20. Notice to taxpayer before increase in assessment by local board. The assessment of the property of any person or agent residing in the taxing district shall not be raised until such person or agent shall have been duly notified of the time and place and intent of the township, town, or city board of equalization so to do, and such notice shall be by personal service upon the owner or agent, or by leaving a copy at his place of business or last place of residence, and shall state the time and place where the board will be in session to act upon the matter.

Source: SL 1890, ch 37, art X, § 4; SL 1897, ch 28, § 36; RPol C 1903, §§ 1262, 2098; SL 1905, ch 39; SL 1913, ch 119, § 81; RC 1919, § 6724; SL 1937, ch 240, § 2; SDC 1939, § 57.0401; SL 1949, ch 408, § 1; SL 1951, ch 437; SL 1953, ch 459; SL 1976, ch 91, § 47; SL 1977, ch 89, § 4.



§ 10-11-21 Delivery of equalized assessment roll to director of equalization--Acceptance bycounty commissioners.

10-11-21. Delivery of equalized assessment roll to director of equalization--Acceptance by county commissioners. After completing the equalization as provided in this chapter, and on or before the fourth Monday of March, the clerk of the township or municipal equalization board shall deliver the assessment roll to the director of equalization, with a record of proceedings pursuant to § 10-11-15 and a certificate that the assessment roll is correct as equalized by the board of equalization, and that the assessment roll shall be accepted by the board of county commissioners of the county in lieu of all other assessment rolls for the property in the township or municipality subject to equalization.

Source: SL 1890, ch 37, Art X, § 6; RPolC 1903, § 1264; SL 1913, ch 119, § 83; RC 1919, § 6726; SL 1937, ch 240, § 3; SDC 1939, § 57.0403; SL 1949, ch 408, § 2; SL 1969, ch 262, § 7; SL 1976, ch 91, § 48; SL 1977, ch 89, § 5; SL 1979, ch 66, § 7; SL 1986, ch 86; SL 1991, ch 86; SL 1993, ch 86, § 11.



§ 10-11-22 Right of appeal from local board to county board of equalization.

10-11-22. Right of appeal from local board to county board of equalization. Any property owner or taxpayer feeling aggrieved may appeal from the decision of any local board of equalization to the board of equalization of the county in which the municipality or township is situated.

Source: SDC 1939, § 57.0404; SL 1992, ch 60, § 2; SL 1993, ch 86, § 12; SL 2002, ch 51, § 3.



§ 10-11-23 Method of appeal to county board.

10-11-23. Method of appeal to county board. An appeal from the local board of equalization to a county board of equalization shall be perfected by mailing or by filing a written notice of appeal with the county auditor on or before the first Tuesday in April. If perfected by mailing, the postmark shall be conclusive evidence regarding the timeliness of the appeal. Appeals made pursuant to § 10-11-27 shall be perfected by filing a written notice of appeal with the county auditor on or before the first Tuesday in April. The county auditor shall file a copy of the notice of appeal with the appropriate clerk of the local board of equalization prior to the hearing of the appeal by the county board of equalization.

Source: SDC 1939, § 57.0404; SL 1970, ch 70, § 1; SL 1993, ch 86, § 13; SL 1996, ch 66, § 1; SL 1999, ch 47, § 1; SL 2002, ch 51, § 4.



§ 10-11-24 Repealed.

10-11-24. Repealed by SL 1993, ch 86, § 14.



§ 10-11-25 Composition of county board of equalization--Oath of office--Time, place andduration of meetings.

10-11-25. Composition of county board of equalization--Oath of office--Time, place and duration of meetings. The county commissioners, or a majority of them, constitute a board for the equalization of the assessment of property. Before entering upon the discharge of their duties, each member of the board shall take an oath to fairly and impartially perform the duties of a member of the board. The board shall meet for the purpose of hearing appeals and equalizing the assessments of property. The board shall meet annually on the second Tuesday in April at the Office of the Auditor. The board shall continue in session and may adjourn from time to time until all properly filed appeals have been determined and equalization is completed. The board may remain in session no longer than three weeks after the second Tuesday in April.

Source: SDC 1939, § 57.0405; SL 1969, ch 262, § 8; SL 1970, ch 70, § 2; SL 1976, ch 91, § 49; SL 1977, ch 86, § 2; SL 1977, ch 89, § 6; SL 1979, ch 66, § 8; SL 1980, ch 78; SL 1981, ch 84; SL 1986, ch 89; SL 1989, ch 87, § 11; SL 1990, ch 77; SL 1993, ch 86, § 15; SL 2000, ch 49, § 1; SL 2008, ch 47, § 1.



§ 10-11-26 Powers of county board of equalization--Corrections--De novo appeals.

10-11-26. Powers of county board of equalization--Corrections--De novo appeals. A county board of equalization has all the power and authority of a local board of equalization in all unorganized territories. A county board of equalization may:

(1) Make adjustments and corrections pursuant to § 10-11-61;

(2) Correct clerical errors of the assessment roll;

(3) Hear appeals from individuals regarding aggregate assessments, classification, and equalization; and

(4) Equalize between taxing districts and between classes of property. The board shall raise or lower, if necessary, each class of property on a percentage basis covering the class as a whole within the assessment district.

Appeals to the county board of equalization shall be heard de novo.

Source: SL 1897, ch 28, § 41; SL 1901, ch 52, § 1; RPolC 1903, § 2107; RC 1919, § 6732; SDC 1939, § 57.0409; SL 1992, ch 80, § 110; SL 1993, ch 86, § 16; SL 1994, ch 74, § 6.



§ 10-11-26.1 Notice of decision by county board of equalization--Publication of minutes.

10-11-26.1. Notice of decision by county board of equalization--Publication of minutes. The county board of equalization shall give written notice of its decision to be postmarked on or before the Friday following its adjournment to each person owning property on which action was taken and to the clerk of the affected local board of equalization. In addition, the county shall publish the minutes in a legal newspaper of the county in the same manner as other proceedings of the board of county commissioners are published as provided in § 10-11-40.

Source: SL 1993, ch 86, § 17; SL 1996, ch 67; SL 2005, ch 59, § 1.



§ 10-11-27 Complaint to local board required before consideration by county board.

10-11-27. Complaint to local board required before consideration by county board. No complaint concerning property assessed in any district having a local board of equalization shall be considered unless it has first been made to such local board, except a nonresident owner or nonresident taxpayer of the taxing district may be heard without such original complaint.

Source: SDC 1939, § 57.0409; SL 2002, ch 51, § 5.



§ 10-11-28 Repealed.

10-11-28. Repealed by SL 1993, ch 86, § 18.



§ 10-11-29 Addition of omitted property by county board--Procedure for assessment.

10-11-29. Addition of omitted property by county board--Procedure for assessment. The county board of equalization shall place upon the books of any taxing district within the county any property that may have been omitted by error or neglect of the director of equalization or board of equalization of the local assessment district. The procedure provided for in §§ 10-11-2 to 10-11-8, inclusive, relating to the assessment of omitted property is applicable as far as practicable.

Source: SL 1917, ch 124; RC 1919, § 6729; SDC 1939, § 57.0406; SL 1957, ch 460; SL 1976, ch 91, § 50; SL 1977, ch 89, § 7; SL 1989, ch. 82, § 41; SL 1993, ch 86, § 19.



§ 10-11-30 Repealed.

10-11-30. Repealed by SL 1993, ch 86, § 20.



§ 10-11-31 Changes in real property assessments not to create inequalities requiring completereassessment.

10-11-31. Changes in real property assessments not to create inequalities requiring complete reassessment. Nothing contained in § 10-11-29 shall be construed to authorize any county board of equalization to raise or lower the assessment on any piece or parcel of real property, with or without the improvements thereon, above or below that of an adjoining piece or parcel of real property of equal value, by which an inequality may be produced which would allow or cause a reassessment by such county board of equalization to be made of the real property of the whole taxing district.

Source: SL 1917, ch 124; RC 1919, § 6729; SDC 1939, § 57.0406; SL 1957, ch 460.



§ 10-11-32 , 10-11-33. Repealed.

10-11-32, 10-11-33. Repealed by SL 1993, ch 86, §§ 21, 22.



§ 10-11-34 Advance notice required before increase in individual assessment.

10-11-34. Advance notice required before increase in individual assessment. No individual assessment of any property owner of the county may be raised without notice in advance to the property owner, except as authorized in subdivision 10-11-26(4).

Source: SDC 1939, § 57.0406; SL 1957, ch 460; SL 1993, ch 86, § 23.



§ 10-11-35 Repealed.

10-11-35. Repealed by SL 1993, ch 86, § 24.



§ 10-11-36 , 10-11-37. Repealed.

10-11-36, 10-11-37. Repealed by SL 1992, ch 80, §§ 114, 115.



§ 10-11-38 , 10-11-39. Repealed.

10-11-38, 10-11-39. Repealed by SL 1982, ch 28, §§ 26, 27.



§ 10-11-40 Record of county board proceedings maintained by auditor--Copy transmitted toDepartment of Revenue.

10-11-40. Record of county board proceedings maintained by auditor--Copy transmitted to Department of Revenue. The county auditor shall keep an accurate record of the proceedings and orders of the county board of equalization, which record shall be published the same as other proceedings of the board of county commissioners, and a copy of such published proceedings shall be transmitted to the Department of Revenue with the abstract of the assessment required by § 10-11-41.

Source: SDC 1939, § 57.0405; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-41 Correction of assessment lists to show changes by county board--Abstracts of lists.

10-11-41. Correction of assessment lists to show changes by county board--Abstracts of lists. The county director of equalization shall calculate the changes of the assessment lists determined by the county board of equalization and make corrections accordingly. Having made corrections of the lists, the director shall make duplicate abstracts of the list, one copy of which shall be filed in his office and one copy shall be forwarded to the Department of Revenue on or before the third Monday of May following each county equalization. The abstract shall be in the form prescribed by the Department of Revenue.

Source: SDC 1939, § 57.0410; SL 1969, ch 262, § 9; SL 1979, ch 66, § 9; SL 1992, ch 80, § 116; SL 1993, ch 86, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-42 Appeal from county board to Office of Hearing Examiners--Notice by county board--Procedure--Right of appeal to circuit court preserved.

10-11-42. Appeal from county board to Office of Hearing Examiners--Notice by county board--Procedure--Right of appeal to circuit court preserved. Any owner or taxpayer feeling aggrieved by the decision of the county board of equalization relative to the assessment of its property or any taxing district or governmental subdivision or agency in which such property is located, feeling aggrieved by the decision of the county board of equalization may appeal to the Office of Hearing Examiners. An appeal to the Office of Hearing Examiners from a county board of equalization shall be perfected by mailing or by filing a notice of appeal with the chief administrative law judge, Pierre, South Dakota, no later than the third Friday in May. If perfected by mailing, the postmark shall be conclusive evidence regarding the timeliness of the appeal. The chief administrative law judge shall file a copy of the notice with the county director of equalization within ten days after receipt of notice of appeal. The county director of equalization shall file notice of appeal to the appropriate clerk of the local board of equalization prior to the hearing of the appeal by the Office of Hearing Examiners. The notice shall state informally the substance of the decision appealed from and the grounds upon which appeal is taken. The county board of equalization or any person pecuniarily interested in sustaining its decision, as well as the appellant, may be heard in person or by attorney upon appeals to the Office of Hearing Examiners. Nothing in this section prevents an appeal to the circuit court as provided in § 10-11-44, but an appeal to either tribunal excludes an appeal to the other.

Source: SDC 1939, § 57.0411; SL 1957, ch 461, § 1; SL 1972, ch 59, § 1; SL 1979, ch 66, § 10; SL 1985, ch 74; SL 1988, ch 27, § 1; SL 1991, ch 87; SL 1993, ch 86, § 26; SL 1994, ch 73, § 14; SL 1994, ch 74, § 7; SL 1998, ch 57, § 1; SL 2002, ch 51, § 6.



§ 10-11-42.1 Powers of secretary of revenue--De novo appeals.

10-11-42.1. Powers of secretary of revenue--De novo appeals. The secretary of revenue shall adopt an equalization factor for centrally assessed property pursuant to § 10-6-34.1, and the secretary of revenue may invalidate acts taken by local or county boards of equalization for which there is no legislative authority.

Appeals to the Office of Hearing Examiners shall be heard de novo and conducted as contested cases under chapter 1-26. A decision of the Office of Hearing Examiners shall be final without further agency action.

Source: SL 1993, ch 86, § 28; SL 1994, ch 73, § 15; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-42.2 Notice of decision by Office of Hearing Examiners.

10-11-42.2. Notice of decision by Office of Hearing Examiners. The Office of Hearing Examiners shall serve notice of its decision, by certified mail, on the parties to the appeal, the county auditor, the secretary of revenue, and on permitted intervenors before the Office of Hearing Examiners. The decision shall be in the form required by § 1-26-25.

Source: SL 1993, ch 86, § 29; SL 1994, ch 73, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-42.3 Designated shareholder permitted to represent subchapter S corporation on appeal.

10-11-42.3. Designated shareholder permitted to represent subchapter S corporation on appeal. After notice and unanimous vote of the shareholders, a shareholder of a subchapter S corporation that has ten or fewer shareholders, may represent the corporation during a property tax appeal, pursuant to this chapter, to the Office of Hearing Examiners. The designated shareholder does not need to be a licensed attorney. In order to exercise this option, the corporation shall present to the Office of Hearing Examiners, the name and mailing address of each of the shareholders, proof of notice to the shareholders, and a copy of the minutes and motion or resolution reflecting the unanimous vote authorizing the designated shareholder to represent the corporation in the appeal.

Source: SL 2012, ch 63, § 1.



§ 10-11-43 Appeal from Office of Hearing Examiners to circuit court.

10-11-43. Appeal from Office of Hearing Examiners to circuit court. An appeal from the Office of Hearing Examiners to circuit court may be taken by the parties to the appeal and intervenors before the Office of Hearing Examiners. The appeal shall be taken and conducted pursuant to the provisions of chapter 1-26.

The venue of the appeal shall be in the circuit court for the county in which the property subject to the appeal is situated.

Source: SDC 1939, § 57.0411 as added by SL 1957, ch 461, § 1; SL 1972, ch 59, § 2; SL 1985, ch 75; SL 1993, ch 86, § 30; SL 1994, ch 73, § 17.



§ 10-11-44 Appeal from county board of equalization to circuit court.

10-11-44. Appeal from county board of equalization to circuit court. Any person, firm, limited liability company, corporation, taxing district, governmental subdivision, or agency interested as described in § 10-11-42 may appeal from a decision of the county board of equalization to the circuit court in and for such county. Such appeal shall be filed within thirty days of the published notice required by § 10-11-26.1 or the written notice that has been served of the decision by the county board of equalization, whichever occurred last. The appeal shall be filed in the same manner and upon the same conditions and terms as other appeals may be taken from decisions of a board of county commissioners.

Source: SL 1907, ch 124; SL 1909, ch 193; RC 1919, § 6727; SDC 1939, § 57.0411; SL 1957, ch 461, § 1; SL 1994, ch 351, § 14; SL 1995, ch 56, § 1; SL 2005, ch 59, § 2.



§ 10-11-45 Docketing and hearing of appeals to circuit court--Combining decisions in appeal.

10-11-45. Docketing and hearing of appeals to circuit court--Combining decisions in appeal. All appeals taken to the circuit court pursuant to § 10-11-43 or 10-11-44 shall be docketed as other causes pending therein. Appeals taken pursuant to § 10-11-44 shall be heard and conducted and determined as provided by §§ 7-8-30 and 7-8-31. All decisions of such county boards of equalization affecting any party or parties appellant, may be included in one appeal.

Source: SL 1907, ch 124; SL 1909, ch 193; RC 1919, § 6727; SDC 1939, § 57.0411; SL 1957, ch 461, § 1; SL 1994, ch 73, § 18.



§ 10-11-45.1 Circuit court may award costs against unsuccessful appellant.

10-11-45.1. Circuit court may award costs against unsuccessful appellant. The circuit court may award disbursements, including reasonable attorneys' fees, in an action brought to circuit court pursuant to this chapter by any appellant relative to the assessment of property, if the appellant does not prevail in its appeal of the property assessment.

Source: SL 1999, ch 48, § 1.



§ 10-11-46 Repealed.

10-11-46. Repealed by SL 1994, ch 73, § 19.



§ 10-11-47 Assessments within equalization jurisdiction of secretary of revenue.

10-11-47. Assessments within equalization jurisdiction of secretary of revenue. The secretary of revenue may equalize the assessment:

(1) Of all property between those counties where a school district or municipality lies partly in each, but only if the board of county commissioners of one of the counties makes request in writing for such equalization;

(2) Of all property between counties whenever a state levy is made pursuant to § 10-12-1.
Source: SDC 1939, § 57.0419; SL 1957, ch 461, § 2; SL 1968, ch 257; SL 1977, ch 86, § 3; SL 1994, ch 73, § 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-48 Percentage changes by secretary of revenue in real property assessments withincounty.

10-11-48. Percentage changes by secretary of revenue in real property assessments within county. Whenever assessments may be equalized pursuant to § 10-11-47, the secretary of revenue shall equalize the assessment of land and structures thereon, separately, by adding to the aggregate value thereof, in every county in which the secretary of revenue may believe the valuation to be less than required by law for assessment purposes, such rate percent as will raise the same to its proper proportionate value, and by deducting from the aggregate assessed value thereof, in every county in which the secretary of revenue may believe the value to be more than required by law for assessment purposes, such percent as will reduce the same to its proper proportionate value. Town and city lots shall be equalized in the same manner as herein provided for equalizing lands.

Any person aggrieved by the actions of the secretary of revenue taken pursuant to this section and §§ 10-11-47 and 10-11-50 may appeal to the Office of Hearing Examiners, which appeal shall be taken and conducted pursuant to the provisions of chapter 1-26. A decision of the Office of Hearing Examiners shall be final without further agency action.

Source: SDC 1939, § 57.0420 (1); SL 1957, ch 461, § 3; SL 1994, ch 73, § 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-49 Repealed.

10-11-49. Repealed by SL 1992, ch 80, § 117.



§ 10-11-50 Evidence required for percentage change in assessments--Rate of change not to befractional.

10-11-50. Evidence required for percentage change in assessments--Rate of change not to be fractional. The secretary of revenue, in making such equalization, may add to or deduct from the aggregate assessed valuation of lands, municipal lots, and structures thereon. However, in all cases of addition to or deduction from the assessed valuation of any class of property in the several counties or throughout the state, such additions to or deductions from the assessed valuation shall be based upon competent and tangible evidence and the rate percent of addition or deduction may not be fractional.

Source: SDC 1939, § 57.0420 (3); SL 1957, ch 461, § 3; SL 1992, ch 80, § 118; SL 1994, ch 73, § 22; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-51 Certification to county auditors of percentage changes made by secretary of revenue--State levy certified.

10-11-51. Certification to county auditors of percentage changes made by secretary of revenue--State levy certified. On or before the fourth Monday in August, the Department of Revenue shall transmit to each county auditor a certificate, specifying the percent added to or deducted from the valuation of each class of real property in the several counties of the state and the adjustment made pursuant to § 10-13-37. The certificates shall show the equalized valuation of all property within such county assessed by the secretary of revenue as required by law. If equalization is made pursuant to subdivision 10-11-47(2), the certificate shall show the levy or levies for state purposes made by the secretary of revenue.

Source: SDC 1939, § 57.0420 (4); SL 1957, ch 461, § 3; SL 1979, ch 66, § 12; SL 1992, ch 80, § 119; SL 1993, ch 86, § 32; SL 1994, ch 73, § 23; SL 1996, ch 73, § 4B; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-52 Assessments not invalidated by late transmittal of certificate.

10-11-52. Assessments not invalidated by late transmittal of certificate. Failure on the part of the Department of Revenue to transmit the certificate required by § 10-11-51, on or before the second Monday of August, does not in any way invalidate the assessment or tax levied, if it is transmitted to the county auditor within a reasonable time.

Source: SDC 1939, § 57.0420 (4); SL 1957, ch 461, § 3; SL 1979, ch 66, § 13; SL 1994, ch 73, § 24; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-53 Correction of assessment lists to show changes made by state board--Fractionalamounts.

10-11-53. Correction of assessment lists to show changes made by state board--Fractional amounts. The county auditor shall add to or deduct from each tract or lot of real property in his county the required percent of the valuation thereof, as it stands after the same has been equalized by the county board of equalization, adding in each case any fractional sum of fifty cents or more, and deducting in each case any fractional sum of less than fifty cents, so that the value of separate tracts or lots contain no fraction of a dollar.

Source: SL 1915, ch 298, § 13; RC 1919, § 6590; SDC 1939, § 57.0420 (4); SL 1957, ch 461, § 3; SL 1992, ch 80, § 120.



§ 10-11-54 Directors of equalization to report data on assessed valuation and sales to statedepartment.

10-11-54. Directors of equalization to report data on assessed valuation and sales to state department. The secretary of revenue shall require all county directors of equalization to report to the Department of Revenue, data on assessed valuation and sales for such periods and in such form and content the secretary of revenue may require.

Source: SL 1978, ch 76, § 5; SL 1989, ch. 82, § 41; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-55 Annual studies by department of assessment to sales ratios.

10-11-55. Annual studies by department of assessment to sales ratios. The secretary of revenue annually shall prepare and publish comprehensive assessment to sales ratio studies of the average level of assessment, the degree of assessment uniformity, and the overall compliance with assessment requirements for each class of property in each county in the state.

Source: SL 1978, ch 76, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-55.1 Repealed.

10-11-55.1. Repealed by SL 1992, ch 83, § 2.



§ 10-11-56 Arms-length transactions included in departmental studies.

10-11-56. Arms-length transactions included in departmental studies. Any sale which has been verified to be an arms-length transaction shall be included in the annual study. For purposes of this section, the term, arms-length transaction, means the transfer of property offered on the open market for a reasonable period of time between a willing seller and a willing buyer with no coercion or advantage taken by either party. The director of equalization shall analyze each sale to eliminate factors related to the sale which affect the sale price but which do not reflect the actual value of the real property.

Source: SL 1978, ch 76, § 6; SL 1985, ch 76, §§ 1, 2; SL 1991, ch 88.



§ 10-11-56.5 Repealed.

10-11-56.5. Repealed by SL 2000, ch 42, § 23.



§ 10-11-57 Assessed valuation used in application of studies to agricultural land.

10-11-57. Assessed valuation used in application of studies to agricultural land. In order to determine the ratio for agricultural land assessed pursuant to § 10-6-33.1, the secretary of revenue shall compare the assessed valuations on properties used for tax purposes in the year sold with the agricultural values of those properties as determined under §§ 10-6-33.1 and 10-6-33.2.

Source: SL 1978, ch 76, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-58 Computation of median level of assessment in each county.

10-11-58. Computation of median level of assessment in each county. In order to determine the average level of assessment in each county the secretary of revenue shall compute the median ratio. The median ratio is the middle value in the array of ratios of assessed valuations to sales, from the highest to the lowest for the current year and one year preceding the assessment year. If there are fewer than ten sales, medians may, in the case of agricultural land, be determined by bridging sales information from adjoining counties or in the case of nonagricultural land from other municipalities.

Source: SL 1978, ch 76, § 2; SL 1987, ch 87; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-59 Computation of coefficient of dispersion for each county.

10-11-59. Computation of coefficient of dispersion for each county. In order to determine the degree of assessment uniformity and compliance in the assessment of property within each county, the secretary of revenue shall compute the coefficient of dispersion. The coefficient of dispersion is the percentage which the average of the deviation of the assessment ratio of individual sale properties bears to their median ratio.

Source: SL 1978, ch 76, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-60 Publication of findings from assessment to sales ratio studies.

10-11-60. Publication of findings from assessment to sales ratio studies. The secretary of revenue shall publish annually the findings of the assessment to sales ratio study along with whatever additional information he shall determine necessary to equalize and evaluate assessment of property in South Dakota.

Source: SL 1978, ch 76, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-61 Repealed.

10-11-61. Repealed by SL 1995, ch 57, § 41.



§ 10-11-62 Repealed.

10-11-62. Repealed by SL 1993, ch 86, § 33.



§ 10-11-63 Definition of terms.

10-11-63. Definition of terms. Terms used in § 10-11-64 mean:

(1) "County of jurisdiction," the county in which the majority of people in an overlapping municipality reside as determined by the last federal census;

(2) "Overlapping municipality," a municipality having territory in two or more adjoining counties.
Source: SL 1987, ch 88, § 1.



§ 10-11-64 Annual valuation of property within municipality.

10-11-64. Annual valuation of property within municipality. The director of equalization in the county of jurisdiction shall annually, in cooperation with the directors of equalization in the other counties of an overlapping municipality, establish the assessed valuation for all property within the municipality for the purpose of levying municipal taxes. The taxable percentages of the property within the municipality shall be equal to the taxable percentage in the county of jurisdiction.

Source: SL 1987, ch 88, § 2.



§ 10-11-65 Appeal from assessment to sales ratio studies.

10-11-65. Appeal from assessment to sales ratio studies. Any person, firm, corporation, public or private, taxing district, or state department interested, may appeal from the assessment to sales ratio studies prepared by the Department of Revenue pursuant to § 10-11-55 to the Office of Hearing Examiners in the manner prescribed in chapter 10-11 for taking appeals from decisions of the county board of equalization.

Source: SL 1994, ch 73, § 45; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-11-66 Consolidated board of equalization authorized--Membership.

10-11-66. Consolidated board of equalization authorized--Membership. In lieu of the local board of equalization and county board of equalization established and governed pursuant to §§ 10-11-13 to 10-11-31, inclusive, the governing boards of any county, municipality, school, and township may agree by resolution to consolidate the local board of equalization with the county board of equalization no later than the second Tuesday of November. The resolution shall state the number of members from each governing board that will sit as a consolidated board of equalization. Membership of the consolidated board of equalization shall include members of school and municipal governing boards and the county commission. Membership of the consolidated board may also include members of township governing boards. All governmental responsibilities and expenses associated with equalization of property under the provisions of chapters 10-3 and 10-11 shall be shared as mutually agreed upon by the governing bodies. Governing bodies not exercising this option shall continue to hear appeals as prescribed in §§ 10-11-13 to 10-11-31, inclusive.

Source: SL 1996, ch 68, § 1.



§ 10-11-67 Filing complaint with consolidated board.

10-11-67. Filing complaint with consolidated board. Any resident, feeling aggrieved by anything in the assessment roll, may apply, personally or through an attorney or agent, to the consolidated board of equalization for the correction of alleged errors in the listing or valuation of the resident's property. A notice of a complaint or grievance shall be mailed or filed in writing with the county auditor no later than the first Tuesday in April. If the notice is mailed, the postmark shall be conclusive evidence regarding the timeliness of the appeal. An appeal to the board shall encompass the aggregate valuation of the property being appealed or the property classification.

Source: SL 1996, ch 68, § 2; SL 1999, ch 47, § 2; SL 2002, ch 51, § 7.



§ 10-11-68 Consolidated board to hear valuation, classification, and assessment questions--Adjustments in assessment roll.

10-11-68. Consolidated board to hear valuation, classification, and assessment questions--Adjustments in assessment roll. A consolidated board of equalization may hear individual valuation, classification, and assessment questions of owners who have appealed to the consolidated board of equalization, and may make adjustments and corrections in the assessment roll.

Source: SL 1996, ch 68, § 3.



§ 10-11-69 Assessment of omitted property by consolidated board.

10-11-69. Assessment of omitted property by consolidated board. If any real property is omitted by inadvertence or otherwise, the consolidated board of equalization shall place the property upon the assessment roll with the true value of the property and shall correct the assessment so that each tract or lot of real property is entered on the assessment roll at its true value. The procedure provided for in §§ 10-11-2 to 10-11-8, inclusive, relating to the assessment of omitted property is applicable as far as practicable.

Source: SL 1996, ch 68, § 4.



§ 10-11-70 Notice of raise in assessment by consolidated board.

10-11-70. Notice of raise in assessment by consolidated board. The assessment of the property of any person or agent residing in the taxing district shall not be raised until such person or agent has been duly notified of the time and place and intent of the consolidated board of equalization so to do, and such notice shall be by personal service upon the owner or agent, or by leaving a copy at the owner's or agent's place of business or last place of residence, and shall state the time and place where the board will be in session to act upon the matter.

Source: SL 1996, ch 68, § 5.



§ 10-11-71 Voting on property valuation by consolidated board--Oath of board members--Annual session.

10-11-71. Voting on property valuation by consolidated board--Oath of board members--Annual session. Municipal, school, and township board members may participate and vote only in the equalization of property within the boundaries of each member's respective taxing district. The county commissioners shall be a majority of the members eligible to vote on the property valuation in question. A majority of the members of the consolidated board eligible to vote on the property value in question constitutes a quorum. Before entering upon the discharge of duties, each member of the board shall take an oath to fairly and impartially perform such duties as a member of the board. The board shall meet for the purpose of hearing appeals and equalizing the assessments of property. The board shall meet annually on the second Tuesday in April at a site agreed upon by each governing board of any municipality or school agreeing to consolidate the local board of equalization with the county board of equalization. The board shall continue in session and may adjourn from time to time until all properly filed appeals have been determined and equalization is completed. The board shall remain in session no longer than three weeks after the second Tuesday in April.

Source: SL 1996, ch 68, § 6.



§ 10-11-72 Authority of consolidated board of equalization.

10-11-72. Authority of consolidated board of equalization. A consolidated board of equalization may:

(1) Make adjustments and corrections pursuant to § 10-11-61;

(2) Correct clerical errors of the assessment roll;

(3) Hear appeals from individuals regarding aggregate assessments, classification, and equalization; and

(4) Equalize between taxing districts and between classes of property. The board shall raise or lower, if necessary, each class of property on a percentage basis covering the class as a whole within the assessment district.
Source: SL 1996, ch 68, § 7.



§ 10-11-73 Written notice of consolidated board decisions.

10-11-73. Written notice of consolidated board decisions. The consolidated board of equalization shall give written notice of its decision to be postmarked on or before the Friday following its adjournment to each person owning property on which action was taken.

Source: SL 1996, ch 68, § 8.



§ 10-11-74 Placement of omitted property on taxing district books by consolidated board.

10-11-74. Placement of omitted property on taxing district books by consolidated board. The consolidated board of equalization shall place upon the books of any taxing district within the county any property that may have been omitted by error or neglect of the director of equalization. The procedure provided for in §§ 10-11-2 to 10-11-8, inclusive, relating to the assessment of omitted property is applicable as far as practicable.

Source: SL 1996, ch 68, § 9.



§ 10-11-75 Reassessment of taxing district caused by consolidated board decision prohibited.

10-11-75. Reassessment of taxing district caused by consolidated board decision prohibited. Nothing contained in § 10-11-74 authorizes any consolidated board of equalization to raise or lower the assessment on any piece or parcel of real property, with or without the improvements above or below that of an adjoining piece or parcel of real property of equal value, by which an inequality may be produced which would allow or cause a reassessment by such consolidated board of equalization to be made of the real property of the whole taxing district.

Source: SL 1996, ch 68, § 10.



§ 10-11-76 Appeal of consolidated board of equalization's decision.

10-11-76. Appeal of consolidated board of equalization's decision. Any person feeling aggrieved by the decision of the consolidated board of equalization may appeal that decision in the same manner as prescribed in § 10-11-42 for the county board of equalization.

Source: SL 1996, ch 68, § 10A.



§ 10-11-77 Application of §§ 10-11-13 to 10-11-31.

10-11-77. Application of §§ 10-11-13 to 10-11-31. The provisions of §§ 10-11-13 to 10-11-31, inclusive, do not apply to §§ 10-11-66 to 10-11-76, inclusive.

Source: SL 1996, ch 68, § 11.



§ 10-11-78 Supreme Court may award attorney fees against unsuccessful appellant--Motion andstatement of costs.

10-11-78. Supreme Court may award attorney fees against unsuccessful appellant--Motion and statement of costs. On motion, the Supreme Court may award reasonable attorneys' fees in an action brought to the Supreme Court pursuant to this chapter against any appellant relative to the assessment of property, if the appellant does not prevail in its appeal of the property assessment. The motion shall be accompanied by counsel's verified itemized statement of costs incurred and legal services rendered.

Source: SL 1999, ch 48, § 2.






Chapter 12 - State And Local Property Tax Levies

§ 10-12-1 Levy of state tax--Purposes covered by levy.

10-12-1. Levy of state tax--Purposes covered by levy. The state tax shall be levied by the Department of Revenue. The department shall determine the rate of state tax to be levied for the purposes prescribed by law and such rate shall be based on the aggregate value of the taxable property within the state as assessed and equalized by the department, and may not exceed a rate which will produce a revenue sufficient to defray the estimated expense of the current year and any deficiency that may remain unpaid of the expenses of the preceding year, together with a sufficient amount to pay the annual interest and provide a debt service fund for the payment of the public debt of the state, and for the payment of all appropriations made by the Legislature.

Source: SDC 1939, § 57.0501; SL 1994, ch 73, § 25; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-2 Maximum state levy.

10-12-2. Maximum state levy. The rates of levy for state purposes shall in no event exceed two mills on the dollar in any one year.

Source: SL 1915, ch 298, § 14; RC 1919, § 6747; SL 1933, ch 193; SDC 1939, § 57.0501.



§ 10-12-3 Determination of rate of state levy--Certification and deduction of amounts availablefrom other sources.

10-12-3. Determination of rate of state levy--Certification and deduction of amounts available from other sources. The board of equalization, in determining the rate of tax to be levied against the taxable property in the state, shall ascertain the amount in dollars necessary to meet the estimated ordinary expenses of the state for each year; the amount in dollars necessary to pay the deficiency of the preceding years and the amount in dollars necessary to pay the annual interest and to provide a debt service fund for the payment of the public debt of the state. When these amounts have been ascertained, the board shall require the commissioner of finance and management to certify to such board of equalization the amounts available in the general fund of the state and the probable amounts to become available during the year, from whatever source other than the general property tax. The board of equalization shall then deduct from the amount ascertained to be necessary to meet the requirements of the state for the purposes hereinbefore enumerated the amounts so certified to it by the commissioner of finance and management and as ascertained and determined by such board as being or to become available in the general fund, and shall then levy a tax against the taxable property in the state sufficient only to provide the revenues necessary to equal the balance of the sum ascertained to be necessary to meet the requirements of the state for the purposes hereinbefore enumerated.

Source: SL 1933, ch 193; SDC 1939, § 57.0501; SL 1977, ch 87.



§ 10-12-4 Constitutional limitations on state levy to be observed.

10-12-4. Constitutional limitations on state levy to be observed. The amounts applied to the purposes enumerated in § 10-12-3 including the amounts available from the general fund and the amounts raised through the annual tax levied against the taxable property in the state when combined shall not exceed the limitations in amount and in rates of levy as provided by S.D. Const., Art. XI, § 1, the tax levies imposed against the taxable property being restricted for the respective purposes as enumerated, to the combined general fund applications and to the balances over and above the amounts available from general fund revenues, required for the respective purposes as enumerated and as restricted and limited by the Constitution and this chapter.

Source: SL 1933, ch 193; SDC 1939, § 57.0501.



§ 10-12-5 State treasurer to transfer sums to interest and debt service funds.

10-12-5. State treasurer to transfer sums to interest and debt service funds. The state treasurer is hereby directed to transfer the sums available or to become available in the general fund of the state to the proper interest and debt service funds or other funds, when such sums have been allocated and included as a part of the amounts to be raised for the purposes enumerated in § 10-12-3 to the end that such sums may be available for the purposes to which they may be allocated as a part of the authorized tax levies.

Source: SL 1933, ch 193; SDC 1939, § 57.0501.



§ 10-12-6 Repealed.

10-12-6. Repealed by SL 2005, ch 149, § 1.



§ 10-12-7 Local levies in specific amounts--Certification to county auditor--Change in levyafter certification.

10-12-7. Local levies in specific amounts--Certification to county auditor--Change in levy after certification. All county, township, municipal, sanitary district, and school taxes, except special assessments in municipalities, shall be levied or voted in specific amounts of money required and within the limitations fixed by law. The amount of such levies made by any of such taxing districts except counties shall be certified to the county auditor of the county by the clerk or corresponding officer of the taxing district on or before the first day of October of each year and such certificates shall be filed by such auditor as permanent records of his office and be open to public inspection at all times.

Any levy so filed may be altered in any respect permitted by law, by proper action of the governing body of the taxing district involved, at any time before extension of the tax for said district has been commenced by the county auditor, upon filing a properly amended certificate showing the alteration required.

Source: SL 1901, ch 50, § 1; RPolC 1903, § 2135; RC 1919, § 6752; SDC 1939, § 57.0510; SL 1992, ch 73, § 4.



§ 10-12-7.1 Repealed.

10-12-7.1. Repealed by SL 1992, ch 73, § 1.



§ 10-12-7.2 Repealed.

10-12-7.2. Repealed by SL 2003, ch 53, § 2.



§ 10-12-8 Annual county levy for general purposes--Estimate of expenses as basis for levy.

10-12-8. Annual county levy for general purposes--Estimate of expenses as basis for levy. On the first Tuesday in September of each year, or within ten days thereafter, the board of county commissioners shall levy the necessary taxes for the current fiscal year on all taxable property in the county. The taxes shall be based upon an itemized estimate of the county expenses for the ensuing year. No greater levy of county tax may be made upon the taxable property of any county than will be equal to the amount of such expenses, with an excess of five percent of the same.

Source: SL 1899, ch 41, § 3; RPolC 1903, § 2137; SL 1905, ch 43; SL 1918 (SS), ch 51; RC 1919, § 6749; SDC 1939, § 57.0505; SL 1959, ch 434, § 1; SL 1984, ch 49, § 3.



§ 10-12-9 Purposes for levy of county taxes.

10-12-9. Purposes for levy of county taxes. The levy of county taxes pursuant to § 10-12-8 shall include the following purposes:

(1) For general county purposes;

(2) For the support of the mentally ill pursuant to § 27A-13-15 and developmentally disabled pursuant to chapters 27B-4 and 27B-9;

(3) For salaries;

(4) For county roads, in addition to the road taxes levied by townships and municipalities, and it shall have the entire supervision of the expenditure of such taxes. In all municipalities an amount equal to the average road levy distributed to the municipalities within the county for calendar years 1984, 1985, and 1986 shall be paid by the county treasurer to the municipal finance officer of the municipality. If a municipality is incorporated after January 1, 1984, the amount paid to the municipality shall be determined pursuant to § 10-12-32.1. Such money shall be expended by the governing body of the municipality only for bridge and street purposes within the municipality;

(5) For fire guards in territory not organized into civil townships, to be levied against the taxable property of such unorganized territory;

(6) For county bridges;

(7) For county parks pursuant to chapter 41-18;

(8) For support of the poor pursuant to chapter 28-13;

(9) For a public defender pursuant to chapter 7-16A;

(10) For recreation, tourism and industrial development pursuant to § 7-18-12;

(11) For contingency appropriations pursuant to §§ 7-21-6.1 and 7-21-32.2;

(12) For county monuments pursuant to § 7-26-1;

(13) For historical sites pursuant to § 7-26-3;

(14) For historical museums pursuant to § 7-26-5;

(15) For abandoned cemeteries pursuant to § 7-26-7;

(16) For a county fair pursuant to chapter 7-27;

(17) For real estate classification pursuant to § 10-10-2;

(18) Repealed by SL 2014, ch 55, § 2;

(19) For operation of a public library pursuant to § 14-2-47;

(20) For the judicial system pursuant to chapter 16-2;

(21) For day care centers pursuant to § 26-6-18.3;

(22) For mental health centers pursuant to § 27A-5-9;

(23) For senior citizens pursuant to § 28-18-6;

(24) For emergency welfare pursuant to § 28-13-19;

(25) For roads in national forests pursuant to § 31-9-4;

(26) For health departments pursuant to § 34-3-22;

(27) For drug abuse pursuant to chapter 34-3B;

(28) For hospital operation and maintenance pursuant to §§ 34-8-19 and 34-8-20;

(29) For hospital wards pursuant to § 34-8-23;

(30) For aid to city hospitals pursuant to chapter 34-9;

(31) For ambulance service pursuant to § 34-11-1;

(32) For fire protection pursuant to chapter 34-31;

(33) For conservation districts pursuant to §§ 38-8-49.1, 38-8-55, 38-8-56, and 38-8-57;

(34) For weed and pest control pursuant to §§ 38-22-24 and 38-22-26;

(35) For animal damage control pursuant to § 40-36-11;

(36) For cooperative parks pursuant to §§ 42-2-10 and 42-2-11;

(37) For recreation systems pursuant to chapter 42-2;

(38) For activities of the elderly pursuant to §§ 42-2-6 and 42-2-7;

(39) For geological survey pursuant to § 45-2-3;

(40) For flood control pursuant to §§ 7-18-14, 7-18-15, and 46A-14-71;

(41) For safety programs pursuant to § 7-18-13;

(42) For airports pursuant to chapter 50-7;

(43) For emergencies and disasters pursuant to chapter 34-48A;

(44) For Memorial Day expense pursuant to § 7-8-24;

(45) For the fiscal and managerial affairs of the county pursuant to § 7-8-20;

(46) For extension services pursuant to §§ 13-54-8 to 13-54-13, inclusive.
Source: SDC 1939, § 57.0505 (1) to (7); SL 1945, ch 322; SL 1947, ch 44, § 1; SL 1959, ch 434, §§ 1, 2; SDC Supp 1960, § 57.0505 (1) to (7), (10), (11); SL 1985, ch 77, § 2; SL 1987, ch 89; SL 1998, ch 58, § 1; SL 2014, ch 55, § 2.



§ 10-12-9.1 Repealed.

10-12-9.1. Repealed by SL 1985, ch 77, § 42.



§ 10-12-9.2 Levy for library purposes--Certain municipalities exempted.

10-12-9.2. Levy for library purposes--Certain municipalities exempted. If a county is taxing under the provisions of subdivision 10-12-9(19) for library purposes and such county contains within its geographical boundaries one or more municipalities which use public funds pursuant to § 14-2-47, then the tax for library purposes shall be levied only outside the boundaries of the municipality.

Source: SL 1986, ch 90.



§ 10-12-10 , 10-12-11. Repealed.

10-12-10, 10-12-11. Repealed by SL 1982, ch 28, §§ 28, 29.



§ 10-12-12 Repealed.

10-12-12. Repealed by SL 1985, ch 77, § 42.



§ 10-12-13 County levy to match federal aid to roads and bridges--Special fund created.

10-12-13. County levy to match federal aid to roads and bridges--Special fund created. The board of county commissioners may levy an annual tax not to exceed one dollar and twenty cents per thousand dollars of taxable valuation as a reserve fund to be accumulated and used for the purpose of matching federal aid grants which have or may hereafter become available. Moneys in the fund may be expended in cooperation with the federal government in the laying out, marking, constructing and reconstructing roads and constructing and reconstructing bridges, under the jurisdiction of the board of county commissioners. The tax levy shall be in addition to all other levies authorized to be made by the board of county commissioners for road and bridge purposes provided for in § 10-12-21. The proceeds of such levy shall be placed in a special fund to be known as the "county highway and bridge reserve fund."

Source: SL 1951, ch 35, § 1; SL 1953, ch 29, § 1; SL 1957, ch 29, § 1; SDC Supp 1960, § 57.0505-1; SL 1982, ch 28, § 30; SL 1989, ch 87, § 15B.



§ 10-12-14 Payment to municipalities from federal matching-aid levy.

10-12-14. Payment to municipalities from federal matching-aid levy. In all municipalities, twenty-five percent of the money raised by the levy made pursuant to § 10-12-13 within said municipalities shall be paid by the county treasurer to the treasurer of said municipality to be expended by the governing body of said municipality for bridge and street purposes within said municipality.

Source: SL 1953, ch 29, § 4; SL 1957, ch 29, § 4; SDC Supp 1960, § 57.0505-1; SL 1992, ch 60, § 2.



§ 10-12-15 County highway and bridge reserve fund exempt from budget law.

10-12-15. County highway and bridge reserve fund exempt from budget law. The provisions of §§ 10-12-13 to 10-12-17, inclusive, relating to the administration, use, or expenditure of any fund in the county highway and bridge reserve fund shall not be subject to or limited by any provision contained in the county budget law.

Source: SL 1951, ch 35, § 3; SL 1953, ch 29, § 3; SL 1957, ch 29, § 3; SDC Supp 1960, § 57.0505-1.



§ 10-12-16 Use of unexpended balances in county road and bridge funds--Reversion to generalfund prohibited.

10-12-16. Use of unexpended balances in county road and bridge funds--Reversion to general fund prohibited. Any unexpended balance remaining in any road, highway, or bridge fund of the county may, at the end of the fiscal year be transferred to the county highway and bridge reserve fund established in § 10-12-13. Any money in said fund, not necessary for the purpose of matching federal aid grants heretofore made or for the current year may be expended for laying out, marking, constructing, reconstructing, and maintaining any roads and any bridges on the county secondary federal aid system under the jurisdiction of the board of county commissioners, or such funds may be allowed to accumulate as a reserve fund and be used for future improvement and construction of public highways and bridges. No part of such fund shall revert to the general funds of the county nor shall any of said funds be used for any other purpose than for highway or bridge purposes as provided herein.

Source: SL 1951, ch 35, §§ 2, 3; SL 1953, ch 29, §§ 2, 3; SL 1957, ch 29, §§ 2, 3; SDC Supp 1960, § 57.0505-1.



§ 10-12-17 Use of general road and bridge funds for matching aid permitted.

10-12-17. Use of general road and bridge funds for matching aid permitted. Nothing in §§ 10-12-13 to 10-12-16, inclusive, may be construed to prohibit the board of county commissioners from using any other funds appropriated for highway and bridge purposes for the purpose of matching federal aid grants heretofore or hereafter made.

Source: SL 1951, ch 35, § 3; SL 1953, ch 29, § 3; SL 1957, ch 29, § 3; SDC Supp 1960, § 57.0505-1; SL 1982, ch 28, § 31.



§ 10-12-18 Repealed.

10-12-18. Repealed by SL 2014, ch 55, § 1.



§ 10-12-19 , 10-12-20. Repealed.

10-12-19, 10-12-20. Repealed by SL 1982, ch 28, §§ 32, 33.



§ 10-12-21 Maximum county levy for all purposes.

10-12-21. Maximum county levy for all purposes. The total annual county tax levy for all purposes may not exceed twelve dollars per thousand dollars of taxable valuation.

Source: SL 1915, ch 292, § 1; RC 1919, § 6737; SDC 1939, § 57.0511; SL 1941, ch 335; SL 1943, ch 285, § 1; SL 1945, ch 324, § 1; SL 1947, ch 400; SL 1949, ch 409; SL 1951, ch 438, § 1; SL 1959, ch 434, § 3; SL 1967, ch 320; SL 1977, ch 88; SL 1985, ch 77, § 1; SL 1989, ch 87, § 2.



§ 10-12-21.1 Levies in addition to limit.

10-12-21.1. Levies in addition to limit. A county may levy taxes in addition to the limit prescribed in § 10-12-21 for the following purposes:

(1) Accumulation for all county buildings and structures pursuant to §§ 7-25-1, 7-27-1, and 34-8-5;

(2) Accumulations for interest and principal payments on all county bonds, long-term indebtedness, and judgments pursuant to §§ 7-18-7, 7-22-11, 7-24-18, and 41-18-6;

(3) For the highway and bridge reserve fund pursuant to § 10-12-13;

(4) For the snow removal and emergency disaster fund pursuant to § 34-5-2;

(5) For a railroad authority pursuant to § 49-17A-22;

(6) For regional airport authorities pursuant to § 50-6A-24;

(7) For secondary roads pursuant to § 31-12-27;

(8) For fire protection pursuant to § 34-31-3.
Source: SL 1985, ch 77, § 3; SL 1987, ch 29, § 5.



§ 10-12-22 Obsolete.

10-12-22. Obsolete.



§ 10-12-23 Repealed.

10-12-23. Repealed by SL 1982, ch 28, § 34.



§ 10-12-24 , 10-12-25. Repealed.

10-12-24, 10-12-25. Repealed by SL 1978, ch 72, §§ 28, 29.



§ 10-12-26 Annual levy of organized township--Certification to county auditor.

10-12-26. Annual levy of organized township--Certification to county auditor. On the last Tuesday in March of each year, or within ten days thereafter, the board of supervisors of each organized civil township shall levy the annual taxes for the ensuing year, as voted at the annual town meeting, and immediately thereafter the township clerk shall certify to the county auditor the amounts of such levies, in substantially the following form:

For general purposes _______________ dollars.

For bridge purposes _______________ dollars.

For fireguard purposes _______________ dollars.

Source: SL 1899, ch 41, § 4; RPolC 1903, § 2138; RC 1919, § 6751; SDC 1939, § 57.0509.



§ 10-12-27 Township levy for bond interest and debt service fund--Surplus transferred to generalfund.

10-12-27. Township levy for bond interest and debt service fund--Surplus transferred to general fund. At the time specified in § 10-12-26 in every township where there are bonds outstanding, the township board of supervisors shall levy a tax sufficient to pay the interest on such bonds and not to exceed fifteen percent of the principal of such debt, as a debt service fund, the money from which tax shall be applied to no other purpose than the payment of outstanding bonds and interest on the same, until such bonds and interest are fully paid, when any surplus remaining shall be transferred to the township general fund, the amounts of which levy shall be certified as prescribed in § 10-12-26.

Source: SL 1899, ch 41, § 4; RPolC 1903, § 2138; RC 1919, § 6751; SDC 1939, § 57.0509.



§ 10-12-28 Maximum rate of township levy.

10-12-28. Maximum rate of township levy. The total rate of the annual tax levy in civil townships may not exceed three dollars per thousand dollars of taxable valuation.

Source: SL 1915, ch 292, § 4; RC 1919, § 6741; SDC 1939, § 57.0513; SL 1989, ch 87, § 3.



§ 10-12-28.1 Additional township levy for fire protection.

10-12-28.1. Additional township levy for fire protection. If the allowable tax levy for a township in § 10-12-28 is insufficient to meet other allowable expenses and fire protection expenses, an additional annual tax for the purpose of providing fire protection may be levied. However, such additional levy may not exceed one dollar and twenty cents per thousand dollars of taxable valuation within the township.

Source: SL 1981, ch 85; SL 1988, ch 94, § 3; SL 1989, ch 87, § 15O.



§ 10-12-29 Annual school district levy--Report to county auditor--Spread against property.

10-12-29. Annual school district levy--Report to county auditor--Spread against property. The school district board of a school district shall by resolution adopt a levy in dollars and cents sufficient to meet the school budget for the general fund of the district for the current fiscal school year. The school district shall report the levy to the county auditor by the first of October on forms prescribed by the county auditor. The county auditor shall spread a levy in dollars and cents over the taxable property of the school district sufficient to raise the money requested by the school district, subject to the legal dollar limitations provided by law.

Source: SDC 1939, § 57.0515 as added by SL 1953, ch 460, § 1; SL 1969, ch 44, § 35; SL 1971, ch 74, § 1; SL 1986, ch 126, § 22; SL 1989, ch 30, § 26; SL 1997, ch 87, § 3.



§ 10-12-30 , 10-12-31. Repealed.

10-12-30, 10-12-31. Repealed by SL 1995, ch 57, §§ 35, 36; SL 1995, ch 59.



§ 10-12-31.1 Adjusting level of assessment for school districts.

10-12-31.1. Adjusting level of assessment for school districts. Notwithstanding other provision of law, when applying the levies for school purposes, the county director of equalization of each county shall adjust the level of assessment in that district so that the level of assessment as indicated by the most recent assessment to sales ratio as provided for in § 10-11-55 and the most recent agricultural income value as provided for in § 10-6-33.28 to 10-6-33.33, inclusive, in that district are equal to eighty-five percent of market value or agricultural income value. The Department of Revenue shall provide the director of equalization of each county all of the factors of adjustment necessary for the computations required in this section.

Source: SL 1980, ch 77, § 1; SL 1983, ch 73; SL 1984, ch 68; SL 1989, ch 87, § 6; SL 1995, ch 57, § 38; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 44, § 14, eff. July 1, 2009; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-31.2 Repealed.

10-12-31.2. Repealed by SL 1986, ch 88, § 2A.



§ 10-12-31.3 , 10-12-31.4. Repealed.

10-12-31.3, 10-12-31.4. Repealed by SL 1995, ch 57, §§ 39, 40.



§ 10-12-32 Maximum rate of levy in municipalities.

10-12-32. Maximum rate of levy in municipalities. In municipalities, the levy may not exceed twenty-seven dollars per thousand dollars of taxable valuation.

Source: SL 1915, ch 292, § 2; RC 1919, § 6739; SL 1919, ch 114; SDC 1939, § 57.0517; SL 1945, ch 325; SL 1951, ch 442, § 1; SL 1959, ch 435, § 1; SL 1978, ch 62, § 1; SL 1989, ch 87, § 7.



§ 10-12-32.1 Municipalities incorporated after January 1, 1984.

10-12-32.1. Municipalities incorporated after January 1, 1984. If a municipality was incorporated after January 1, 1984, the municipality shall receive twenty-five percent of the money raised for county roads for calendar years 1984, 1985, and 1986, within the area that is now incorporated as a municipality.

Source: SL 1998, ch 58, § 2.



§ 10-12-33 Repealed.

10-12-33. Repealed by SL 1989, ch 87, § 8.



§ 10-12-34 Repealed.

10-12-34. Repealed by SL 1982, ch 86, § 12.



§ 10-12-34.1 Tax levies based on true and full valuation.

10-12-34.1. Tax levies based on true and full valuation. Tax levy limitations shall be applied, and taxes shall be computed, on the true and full valuation.

Source: SL 1978, ch 77, § 1; SL 1988, ch 94, § 3; SL 1989, ch 87, § 9.



§ 10-12-35 Judgment levies exempt from limitations--Levies to pay bonds--Levies authorizedby voters.

10-12-35. Judgment levies exempt from limitations--Levies to pay bonds--Levies authorized by voters. Nothing in this chapter shall prohibit the making of any levy directed by the order of any court for the purpose of paying a judgment or judgments against any taxing district for indebtedness created or existing prior to July 1, 1919. The levy limits fixed by this chapter do not limit or include any levies made to pay the annual interest on the bonded indebtedness of any taxing district or to pay bonds heretofore or hereafter legally issued by any taxing district at the maturity thereof; nor shall the levy limits fixed by this chapter include the levies for any purpose which have been or may hereafter be authorized by a vote of the people.

Source: SL 1915, ch 292, § 9; SL 1917, ch 128, § 2; RC 1919, § 6745; SDC 1939, § 57.0519; SL 1943, ch 287; SL 1945, ch 324, § 3; SL 1978, ch 62, § 22.



§ 10-12-36 Special election on tax levy exceeding limitations--Vote required for approval--Maximum excess.

10-12-36. Special election on tax levy exceeding limitations--Vote required for approval--Maximum excess. If the governing body of any county, municipality, or township, determines that the amount of taxes which may be levied under the rates limited by this chapter will be insufficient to meet the needs of the taxing district for the current year, the question of an increased levy may be submitted to the voters thereof at a special election called and conducted in the same manner as other special elections therein. If three-fourths of the votes cast at any such election are in favor of the increased levy, the governing board may, without further act, increase the maximum rate as limited by this chapter to the extent of six dollars per thousand dollars of taxable valuation.

Source: SL 1915, ch 292, § 7; RC 1919, § 6744; SDC 1939, § 57.0520; SL 1951, ch 443; SL 1989, ch 87, § 10; SL 1996, ch 69, § 3.



§ 10-12-37 Repealed.

10-12-37. Repealed by SL 1989, ch 91, § 2.



§ 10-12-38 Equalizing assessment of all property between counties.

10-12-38. Equalizing assessment of all property between counties. The Department of Revenue may equalize the assessment of all property between counties:

(1) If a school district or municipality lies partly in each, but only if the board of county commissioners of any one of the counties makes a request in writing for such equalization;

(2) If a state levy is made pursuant to § 10-12-1.
Source: SL 1994, ch 73, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-39 Equalizing assessment of land and structures on property between counties.

10-12-39. Equalizing assessment of land and structures on property between counties. If assessments have been equalized pursuant to § 10-12-38, the Department of Revenue in connection with its general and specific powers and duties, shall equalize the assessment of land and structures thereon, separately, by adding to the aggregate value thereof, in every county in which the department may believe the valuation to be less than required by law for assessment purposes, such rate percent as will raise the same to its proper proportionate value, and by deducting from the aggregate assessed value thereof, in every county in which the department may believe the value to be more than required by law for assessment purposes, such percent as will reduce the same to its proper proportionate value. Municipal lots shall be equalized in the same manner as provided in this section for equalizing lands.

Source: SL 1994, ch 73, § 28; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-40 Addition to or deduction from valuation of lands, municipal lots and structures onland between counties.

10-12-40. Addition to or deduction from valuation of lands, municipal lots and structures on land between counties. The Department of Revenue, in making such equalization, may add to or deduct from the aggregate assessed valuation of lands, municipal lots, and structures thereon, separately, or any class of personal property throughout the state as provided by § 10-11-48, but in all cases of addition to or deduction from the assessed valuation of any class of property in the several counties or throughout the state, such additions to or deductions from the assessed valuation shall be based upon competent and tangible evidence and the rate percent of addition or deduction may not be fractional.

Source: SL 1994, ch 73, § 29; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-41 Certification of percent added to or deducted from valuation of property.

10-12-41. Certification of percent added to or deducted from valuation of property. On or before the second Monday in August, the Department of Revenue shall transmit to each county auditor a certificate, specifying the percent added to or deducted from the valuation of each class of real and personal property in the several counties of the state. Such certificates shall show the equalized valuation of all property within such county. The certificate shall also, if equalization is made pursuant to subdivision 10-12-38(2), show the levy or levies for state purposes made by the department.

Source: SL 1994, ch 73, § 30; SL 2003, ch 272, § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-42 Annual levy for general fund of a school district.

10-12-42. Annual levy for general fund of a school district. For taxes payable in 2015 and each year thereafter, the levy for the general fund of a school district shall be as follows:

(1) The maximum tax levy shall be nine dollars and ten and six tenths cents per thousand dollars of taxable valuation subject to the limitations on agricultural property as provided in subdivision (2) of this section, and owner-occupied property as provided in subdivision (3) of this section;

(2) The maximum tax levy on agricultural property for such school district shall be one dollar and seventy-eight and two tenths cents per thousand dollars of taxable valuation. If the district's levies are less than the maximum levies as stated in this section, the levies shall maintain the same proportion to each other as represented in the mathematical relationship at the maximum levies; and

(3) The maximum tax levy for an owner-occupied single-family dwelling as defined in § 10-13-40 for such school district shall be four dollars and twenty-five and two tenths cents per thousand dollars of taxable valuation. If the district's levies are less than the maximum levies as stated in this section, the levies shall maintain the same proportion to each other as represented in the mathematical relationship at the maximum levies.

All levies in this section shall be imposed on valuations where the median level of assessment represents eighty-five percent of market value as determined by the Department of Revenue. These valuations shall be used for all school funding purposes. If the district has imposed an excess levy pursuant to § 10-12-43, the levies shall maintain the same proportion to each other as represented in the mathematical relationship at the maximum levies in this section. The school district may elect to tax at less than the maximum amounts set forth in this section.

Source: SL 1995, ch 57, § 37 as amended by SL 1995, ch 77, § 6; SL 1996, ch 69, § 5; SL 1997, ch 53, § 1; SL 1998, ch 51, § 8; SL 1998, ch 59, § 1; SL 1999, ch 49, § 1; SL 2000, ch 50, § 1; SL 2001, ch 51, § 1; SL 2002, ch 52, § 1; SL 2003, ch 52, § 1; SL 2003, ch 272, § 82; SL 2004, ch 83, § 1; SL 2005, ch 60, § 1; SL 2006, ch 41, § 1; SL 2007, ch 48, § 1; SL 2008, ch 44, § 21; SL 2008, ch 48, § 1; SL 2009, ch 43, §§ 1, 2; SL 2010, ch 49, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 90, § 4; SL 2012, ch 64, § 1; SL 2013, ch 46, § 1; SL 2014, ch 80, § 2.



§ 10-12-42.1 Repealed.

10-12-42.1. Repealed by SL 2002, ch 52, § 2.



§ 10-12-43 Excess tax levy authorized for school districts--Vote by governing body--Announcement requirements--Referendum election.

10-12-43. Excess tax levy authorized for school districts--Vote by governing body--Announcement requirements--Referendum election. The governing body of the school district may raise additional revenues for general fund purposes only, from property tax through the imposition of an excess tax levy. The governing body of a school district may impose the excess tax levy with an affirmative two-thirds vote of the governing body on or before July fifteenth of the year prior to the year the taxes are payable. On any excess tax levy approved after July 1, 2002, the governing body of the taxing district shall specify in the resolution the year or number of years the excess tax levy will be applied.

The requirements for an announcement made pursuant to this section are as follows:

(1) The decision of the governing body to originally impose or subsequently increase an excess tax levy shall be first published within ten days of the decision;

(2) Publication shall be made at least twice in the legal newspaper designated pursuant to § 13-8-10, with no fewer than five days between publication dates, before the opt out takes effect;

(3) The announcement shall be at least three newspaper columns in width and four inches in length or at least one-sixth of a page in size, whichever size is greater;

(4) The announcement shall be headed with the following statement in a typeface no less than eighteen point type: "ATTENTION TAXPAYERS: NOTICE OF PROPERTY TAX INCREASE OF $(fill in amount)." The remainder of the announcement shall consist of a reproduction of the "Resolution for Opt Out," including the amount that property taxes will be increased annually by the proposed opt out and a statement of the right to refer the decision of the board to a vote of the people as provided in this section. The secretary of revenue, in rules promulgated pursuant to chapter 1-26, shall prescribe a uniform form to be used by the school district for notification of taxpayers as required by this section.

However, the requirements of subdivisions (3) and (4) shall be waived if:

(A) The opt out is for less than fifteen thousand dollars; or

(B) A copy of the resolution for opt out is mailed to every property taxpayer in the local governmental unit, by first class mail or bulk mail, within twenty days of the decision to opt out; and

(C) A copy of the resolution for opt out is printed in each official newspaper in the local governmental unit's boundaries.

For the purposes of subsections (A), (B), and (C), the first publication is not deemed to have occurred until three days after the mailing is sent or the resolution is delivered to the official newspaper.

The opt out decision may be referred to a vote of the people upon a resolution of the governing body of the school district or by a petition signed by at least five percent of the registered voters in the school district and filed with the governing body within twenty days of the first publication of the decision. The referendum election shall be held on or before October first of the year prior to the time the taxes are payable.

Source: SL 1995, ch 57, § 42; SL 1996, ch 69, § 1; SL 1997, ch 54, § 1; SL 2002, ch 53, § 1; SL 2002, ch 54, § 1; SL 2002, ch 55, § 1; SL 2003, ch 272, § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12-44 County auditor in school districts authorized to raise additional revenue for generalfund and special education funds.

10-12-44. County auditor in school districts authorized to raise additional revenue for general fund and special education funds. The county auditor in each school district shall raise additional revenue, for the general fund and special education funds, from property taxes to compensate for tax abatement, tax increment financing district, or discretionary formula as follows:

(1) For tax incremental districts created pursuant to chapter 11-9 and formed after December 31, 1994, the county auditor shall levy an additional tax levy for an amount not to exceed an amount equal to the sum of the levies in §§ 10-12-42 and 13-37-16 times the tax increment valuation as defined in § 11-9-1;

(2) For property subject to § 10-6-35.2, 10-6-35.24, 10-6-35.25, 10-6-54, 10-6-55, or 10-6-67 the county auditor shall levy an additional tax levy for an amount not to exceed the amount of taxes that were not collected due to the reduction in valuation based on the maximum levies pursuant to §§ 10-12-42 and 13-37-16;

(3) For abated taxes the county auditor shall levy an additional tax levy for an amount not to exceed the amount of the school district's portion of the taxes that were abated pursuant to chapter 10-18 during the previous tax year.

The levies in this section are not subject to the referendum provision of § 10-12-43 and these levies shall maintain the same proportion to each other as represented in the mathematical relationship at the maximum levies pursuant to § 10-12-42.

Source: SL 1996, ch 69, § 17; SL 1997, ch 54, § 2.






Chapter 12A - Tax Collection Agreements With Indian Tribes

§ 10-12A-1 Definition of terms.

10-12A-1. Definition of terms. Terms as used in this chapter mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Indian country," those areas defined in 18 U.S.C. § 1151; and

(3) "Tribal tax," any tax imposed by an Indian tribe on persons subject to the Indian tribe's taxing powers.
Source: SL 1974, ch 105, § 1; SL 2003, ch 54, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-12A-2 Legislative findings--Agreements authorized.

10-12A-2. Legislative findings--Agreements authorized. The Legislature finds that the public interest of both Indians and non-Indians is best served by close cooperation between the state government and the Indian tribes. The Legislature finds this cooperation to be especially important in the area of taxation. Accordingly, the department is hereby authorized to enter into tax collection agreements with Indian tribes.

Source: SL 1974, ch 105, § 2; SL 2003, ch 54, § 2.



§ 10-12A-3 Repealed.

10-12A-3. Repealed by SL 2003, ch 54, § 3.



§ 10-12A-4 Agreement to collect taxes for tribes--Department of Revenue and Regulation fee.

10-12A-4. Agreement to collect taxes for tribes--Department of Revenue and Regulation fee. The department may enter into tax collection agreements with any Indian tribe under the provisions of this chapter and chapter 1-24. These agreements may provide for the collection of any of the following state taxes and any tribal taxes imposed by a tribe that are identical to the following state taxes:

(1) The retail sales and service tax imposed by chapter 10-45;

(2) The use tax imposed by chapter 10-46;

(3) The contractors' excise tax imposed by chapter 10-46A;

(4) The alternate contractors' excise tax imposed by chapter 10-46B;

(5) The cigarette tax imposed by chapter 10-50;

(6) The motor vehicle excise tax imposed by chapter 32-5B;

(7) The fuel excise tax imposed by chapter 10-47B;

(8) The wholesale tax on tobacco products imposed by chapter 10-50;

(9) The amusement device tax imposed by chapter 10-58;

(10) The gross receipts tax on visitor related businesses imposed by chapter 10-45D;

(11) The excise tax on farm machinery, attachment units, and irrigation equipment imposed by chapter 10-46E;

(12) The contractor's excise tax on new or expanded power production facilities imposed by chapter 10-46C.

The agreement may provide for the retention by the department of an agreed-upon percentage of the gross revenue as an administrative fee.

Source: SL 1974, ch 105, § 4; SL 1981, ch 86, § 2; SL 1991, ch 89, § 2; SL 2003, ch 54, § 4; SL 2003, ch 272, § 82; SL 2005, ch 61, § 1; SL 2006, ch 58, § 23, eff. Mar. 2, 2006; SL 2010, ch 50, § 1.



§ 10-12A-4.1 Approval by Governor and attorney general required--Publication in countiesaffected.

10-12A-4.1. Approval by Governor and attorney general required--Publication in counties affected. Any tax collection agreement entered into pursuant to this chapter is binding and effective only after it is approved by the Governor and attorney general of the State of South Dakota. Prior to approval by the Governor and the attorney general, notice of the pending agreement shall be published by the department in the legal newspaper of the county or counties to be affected by the agreement, not less than two weeks prior to approval.

Source: SL 1978, ch 78; SL 2003, ch 54, § 5.



§ 10-12A-5 Percentage of state and tribal tax proceeds remitted to tribe.

10-12A-5. Percentage of state and tribal tax proceeds remitted to tribe. A tax collection agreement between the department and an Indian tribe may provide, if agreed upon by the parties, that a fixed percentage of the total annual state and tribal tax proceeds from an area of Indian country shall be remitted to the Indian tribe in lieu of the exact amount of the revenue collected as a result of the imposition of tribal taxes.

Source: SL 1974, ch 105, § 5; SL 2003, ch 54, § 6.



§ 10-12A-6 Duration of collection agreements--Renewal.

10-12A-6. Duration of collection agreements--Renewal. Any tax collection agreements between the department and an Indian tribe shall be for a term not to exceed five years. Such agreement, however, is renewable upon expiration by the mutual consent of the parties.

Source: SL 1974, ch 105, § 6; SL 2003, ch 54, § 7.



§ 10-12A-7 Repealed.

10-12A-7. Repealed by SL 2003, ch 54, § 8.



§ 10-12A-8 State jurisdiction within Indian country.

10-12A-8. State jurisdiction within Indian country. Nothing in this chapter may be construed to relinquish any jurisdiction the state might have to levy or collect from any person any tax or fee within Indian country.

Source: SL 1991, ch 89, § 3; SL 2003, ch 54, § 9.



§ 10-12A-9 Authority to collect fuel excise taxes under this chapter revoked if Hayden-Cartwright Act authorizes state imposition of tax.

10-12A-9. Authority to collect fuel excise taxes under this chapter revoked if Hayden-Cartwright Act authorizes state imposition of tax. The authority granted by subdivision 10-12A-4(7) is hereby revoked if the South Dakota Supreme Court or the United States Supreme Court rules that the Hayden-Cartwright Act, 4 U.S.C. § 104, authorizes the state to impose state motor fuel taxes on enrolled tribal members on Indian country controlled by the member's tribe.

Source: SL 2003, ch 54, § 10.






Chapter 12B - Limitation On Property Taxes [Repealed]

CHAPTER 10-12B

LIMITATION ON PROPERTY TAXES [REPEALED]

[Repealed by SL 1989, ch 89, § 21]



Chapter 13 - Property Tax Relief

§ 10-13-1 to 10-13-10. Repealed.

10-13-1 to 10-13-10. Repealed by SL 1992, ch 84, § 11.



§ 10-13-11 to 10-13-19. Repealed.

10-13-11 to 10-13-19. Repealed by SL 1995, ch 57, §§ 22 to 30.



§ 10-13-20 Construction of chapter.

10-13-20. Construction of chapter. The provisions of this chapter may not be construed to deny a tax refund pursuant to chapter 10-18A or 10-45A.

Source: SL 1992, ch 84, § 10.



§ 10-13-21 Promulgation of rules.

10-13-21. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 governing the administration of this chapter.

Source: SL 1992, ch 84, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-22 to 10-13-34. Repealed.

10-13-22 to 10-13-34. Repealed by SL 1995, ch 57, § 13.



§ 10-13-35 Limitation on tax levy increase on real property for 1997 and years thereafter--Schooldistricts excepted.

10-13-35. Limitation on tax levy increase on real property for 1997 and years thereafter--School districts excepted. This section does not apply to school districts. For taxes payable in 1997, and each year thereafter, the total amount of revenue payable from taxes on real property within a taxing district, excluding the levy pursuant to § 10-13-36, may increase no more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the amount of revenue payable from taxes on real property in the preceding year, excluding the amount of taxes levied pursuant to § 10-13-36. After applying the index factor, a taxing district may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property, annexation, minor boundary changes, and any adjustments in taxation of property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value. A taxing district may increase the revenue it receives from taxes on real property above the limit provided by this section for taxes levied to pay the principal, interest, and redemption charges on any bonds issued after January 1, 1997, which are subject to referendum, scheduled payment increases on bonds and for a levy directed by the order of a court for the purpose of paying a judgment against such taxing district. Any taxing district created after the effective date of this section is exempt from the limitation provided by this section for a period of two years immediately following its creation.

Source: SL 1995, ch 57, § 14; SL 1997, ch 55, § 1; SL 2003, ch 55, § 1; SL 2004, ch 84, § 1.



§ 10-13-35.1 Exception to limitation on tax levy increase when consolidating services.

10-13-35.1. Exception to limitation on tax levy increase when consolidating services. Any taxing district subject to the limitations of § 10-13-35 may increase the revenue payable from taxes on real property above the limitation provided in § 10-13-35 to replace a corresponding reduction in revenue payable from taxes on real property in another taxing district for the purpose of consolidating services. Before the consolidation takes effect, the taxing districts shall enter into an agreement prescribing the amount of taxing authority to be transferred and the terms for consolidating services and disposing of property or equipment acquired through the agreement.

Source: SL 1996, ch 70, § 1.



§ 10-13-35.2 Districts' taxing authority returned upon discontinuance of consolidation of services.

10-13-35.2. Districts' taxing authority returned upon discontinuance of consolidation of services. In the event that the consolidation of services, pursuant to § 10-13-35.1, is discontinued, the taxing authority for the full amount of revenue payable from taxes on real property and indexed as prescribed by § 10-13-35 shall be returned to the original taxing district.

Source: SL 1996, ch 70, § 2.



§ 10-13-35.3 Revenue payable from real property taxes may be decreased.

10-13-35.3. Revenue payable from real property taxes may be decreased. Any county or municipality may decrease the total amount of revenue payable from taxes on real property below the maximum limit allowed by § 10-13-35 in any year. The decrease may not affect the amount of revenue payable that may be raised in accordance with §§ 10-13-35.4 and 10-13-35.5.

Source: SL 2002, ch 56, § 1; SL 2010, ch 51, § 1.



§ 10-13-35.4 County auditor to calculate maximum revenue amount payable--Factors--Exclusion.

10-13-35.4. County auditor to calculate maximum revenue amount payable--Factors--Exclusion. For taxes payable in the year 2003 and each year thereafter, the county auditor shall calculate what the maximum amount of revenue payable the county or municipality may request based on growth and the index factor pursuant to § 10-13-35. The calculation shall also show any accumulative percent of the index factor not used by the county or municipality. This calculation shall exclude the levy pursuant to § 10-13-36.

Source: SL 2002, ch 56, § 2; SL 2010, ch 51, § 2.



§ 10-13-35.5 Revenue payable from real property taxes may be increased.

10-13-35.5. Revenue payable from real property taxes may be increased. The county or municipality may increase the total amount of revenue payable from taxes on real property in any year up to the maximum amount calculated in accordance with § 10-13-35.4 utilizing any unused index factor from the prior three years. However, such an amount may not exceed the prior three year index factor total or ten percent, whichever is less.

Source: SL 2002, ch 56, § 3; SL 2010, ch 51, § 3.



§ 10-13-35.6 Counties that lowered property tax levies to comply with general fund carryoverrequirements authorized to revise levies.

10-13-35.6. Counties that lowered property tax levies to comply with general fund carryover requirements authorized to revise levies. Notwithstanding the provisions of § 10-13-35, if any county has decreased the total amount of revenue payable from taxes on real property since 1998 to comply with the provisions § 7-21-18.1 after receiving federal funds for disaster relief, such county may increase the total amount of revenue payable from taxes on real property in 2004 to any previous amount of revenue payable since 1999. For taxes payable in 2004, the county auditor shall calculate the maximum amount of revenue payable that the county may have requested based on growth and the index factor pursuant to § 10-13-35 and apply such growth and index factor to the previous amount.

Source: SL 2003, ch 56, § 1.



§ 10-13-35.7 Rural fire protection district--Decrease of revenue payable from real property taxes--Effect.

10-13-35.7. Rural fire protection district--Decrease of revenue payable from real property taxes--Effect. Any rural fire protection district may decrease the total amount of revenue payable from taxes on real property below the maximum limit allowed by § 10-13-35 in any year. The decrease may not affect the amount of revenue payable that may be raised in accordance with §§ 10-13-35.8 and 10-13-35.9.

Source: SL 2004, ch 85, § 1.



§ 10-13-35.8 Calculation of maximum amount of revenue payable--Rural fire district request--Factors--Exclusion.

10-13-35.8. Calculation of maximum amount of revenue payable--Rural fire district request--Factors--Exclusion. For taxes payable in the year 2005 and each year thereafter, the county auditor shall calculate what the maximum amount of revenue payable the rural fire district may request based on growth and the index factor pursuant to § 10-13-35. The calculation shall also show any accumulative percent of the index factor not used by the rural fire district and decrease in amount of revenue payable from property taxes requested by the rural fire district. This calculation shall exclude the levy pursuant to § 10-13-36.

Source: SL 2004, ch 85, § 2.



§ 10-13-35.9 Rural fire district--Increase of revenue payable from real property taxes--Limitations.

10-13-35.9. Rural fire district--Increase of revenue payable from real property taxes--Limitations. The rural fire district may increase the total amount of revenue payable from taxes on real property in any year up to the maximum amount calculated in accordance with § 10-13-35.8 utilizing any unused index factor or reduced amount of revenue payable from property taxes for the prior three years. However, such an amount may not exceed the prior three year index factor total or ten percent, whichever is less.

Source: SL 2004, ch 85, § 3.



§ 10-13-35.10 Abolished townships--Exemption from limitation on tax levy increase on real propertyfor two years following abolishment.

10-13-35.10. Abolished townships--Exemption from limitation on tax levy increase on real property for two years following abolishment. If a township is abolished pursuant to § 8-1-23 and there was previously no unorganized territory in the county, the county levy for maintaining secondary roads in such area as required by § 31-12-26 and providing fire protection pursuant to chapter 8-2 are exempt from the limitation provided by § 10-13-35 for a period of two years immediately following the township's abolishment.

Source: SL 2004, ch 84, § 2.



§ 10-13-35.11 Abolished townships--Exemption from limitation on tax levy increase on real propertyfor taxes payable in 2005 and 2006.

10-13-35.11. Abolished townships--Exemption from limitation on tax levy increase on real property for taxes payable in 2005 and 2006. Any county which prior to January 1, 1996, contained no unorganized territory and as of July 1, 2004, contains unorganized territory as a result of the dissolution of one or more townships pursuant to § 8-1-23, is, for such unorganized territory and taxes payable in 2005 and 2006, exempt from the tax limitation imposed by § 10-13-35 for the purpose of establishing an appropriate levy for secondary roads pursuant to § 31-12-26 and for fire protection pursuant to chapter 8-2.

Source: SL 2004, ch 84, § 3.



§ 10-13-35.12 Exemption from limitation on tax levy increase for taxing district that has not leviedproperty tax for general fund purposes since 1996.

10-13-35.12. Exemption from limitation on tax levy increase for taxing district that has not levied property tax for general fund purposes since 1996. Any taxing district that did not levy a property tax for general fund purposes in any year since 1996 is exempt from the provisions of § 10-13-35 if the taxing district establishes the amount of revenue payable from taxes on real property for general fund purposes pursuant to § 10-13-35.13. Each year thereafter such taxing district may increase the amount of revenue payable from property taxes by applying the growth and the index factor pursuant to § 10-13-35. Any excess levy imposed on property pursuant to § 10-13-36 terminates when a general fund levy is imposed by such taxing district pursuant to § 10-13-35.13.

Source: SL 2007, ch 49, § 1.



§ 10-13-35.13 Imposition of levy by resolution--Publication--Reference of decision to voters.

10-13-35.13. Imposition of levy by resolution--Publication--Reference of decision to voters. The governing body of a taxing district may, by resolution, impose the levy provided in § 10-13-35.12 with an affirmative two-thirds vote of the governing body on or before July fifteenth. The decision of the governing body to impose the levy shall be published within ten days of the decision as follows:

(1) Publication shall be made at least twice in the legal newspaper designated by the governing body pursuant to law, with no fewer than five days between publication dates, before the tax imposition takes effect;

(2) The announcement shall be at least three newspaper columns in width and four inches in length or at least one-sixth of a page in size, whichever size is greater;

(3) The announcement shall be headed with the following statement in a typeface no less than eighteen point type: "ATTENTION TAXPAYERS: NOTICE OF PROPERTY TAX IMPOSED OF $(fill in amount)." The remainder of the announcement shall consist of a reproduction of the resolution including the amount that property taxes will be imposed and a statement of the right to refer the decision of the board to a vote of the people as provided in this section. The secretary of revenue, in rules promulgated pursuant to chapter 1-26, shall prescribe a uniform form to be used by the taxing district for notification of taxpayers as required by this section.

However, the requirements of subdivisions (2) and (3) are waived if:

(a) The property tax imposed is for less than fifteen thousand dollars; or

(b) A copy of the resolution is mailed to every property taxpayer in the taxing district, by first class mail or bulk mail, within twenty days of the decision; and

(c) A copy of the resolution is printed in each legal newspaper in the taxing district's boundaries.

For the purposes of subsections (a), (b), and (c), the first publication is not deemed to have occurred until three days after the mailing is sent or the resolution is delivered to the legal newspaper.

The governing body's decision may be referred to a vote of the people upon a resolution of the governing body of the taxing district or by a petition signed by at least five percent of the registered voters in the taxing district and filed with the respective governing body within twenty days of the first publication of the decision. The referendum election shall be held on or before October first preceding the year the taxes are payable.

Source: SL 2007, ch 49, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-36 Excess tax levy authorized--Vote of governing body--Announcement requirements--Referendum election.

10-13-36. Excess tax levy authorized--Vote of governing body--Announcement requirements--Referendum election. The governing body of a taxing district may exceed the limit pursuant to § 10-13-35 through the imposition of an excess tax levy. The governing body of a taxing district may impose an excess tax levy with an affirmative two-thirds vote of the governing body on or before July fifteenth of the year prior to the year the taxes are payable. On any excess tax levy approved after July 1, 2002, the governing body of the taxing district shall specify in the resolution the year or number of years the excess tax levy will be applied.

The requirements for an announcement made pursuant to this section are as follows:

(1) The decision of the governing body to originally impose or subsequently increase an excess tax levy shall be published within ten days of the decision;

(2) Publication shall be made at least twice in the legal newspaper designated by the governing body pursuant to law, with no fewer than five days between publication dates, before the opt out takes effect;

(3) The announcement shall be at least three newspaper columns in width and four inches in length or at least one-sixth of a page in size, whichever size is greater;

(4) The announcement shall be headed with the following statement in a typeface no less than eighteen point type: "ATTENTION TAXPAYERS: NOTICE OF PROPERTY TAX INCREASE OF $(fill in amount)." The remainder of the announcement shall consist of a reproduction of the "Resolution for Opt Out," including the amount that property taxes will be increased annually by the proposed opt out and a statement of the right to refer the decision of the board to a vote of the people as provided in this section. The secretary of revenue, in rules promulgated pursuant to chapter 1-26, shall prescribe a uniform form to be used by the taxing district for notification of taxpayers as required by this section.

However, the requirements of subdivisions (3) and (4) shall be waived if:

(A) The opt out is for less than fifteen thousand dollars; or

(B) A copy of the resolution for opt out is mailed to every property taxpayer in the local governmental unit, by first class mail or bulk mail, within twenty days of the decision to opt out; and

(C) A copy of the resolution for opt out is printed in each official newspaper in the local governmental unit's boundaries.

For the purposes of subsections (A), (B), and (C), the first publication is not deemed to have occurred until three days after the mailing is sent or the resolution is delivered to the official newspaper.

The opt out decision may be referred to a vote of the people upon a resolution of the governing body of the taxing district or by a petition signed by at least five percent of the registered voters in the taxing district and filed with the respective governing body within twenty days of the first publication of the decision. The referendum election shall be held on or before October first preceding the year the taxes are payable. If the opt out is for the purpose of increasing the secondary road levy pursuant to § 31-12-27, only the registered voters within the area of the county not included in any municipality, organized civil township, improvement district organized pursuant to chapter 7-25A, or county road district organized pursuant to chapter 31-12 may petition or vote on the referred decision. The taxing districts may not exceed the levy limits provided in chapter 10-12 except for the provisions in § 10-12-36.

Source: SL 1995, ch 57, § 14A; SL 1996, ch 69, § 2; SL 1997, ch 54, § 3; SL 2002, ch 54, § 2; SL 2003, ch 55, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 40, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 136, § 3.



§ 10-13-37 Median level of assessment to be eighty-five percent of market value.

10-13-37. Median level of assessment to be eighty-five percent of market value. Property taxes shall be levied on valuations where the median level of assessment represents eighty-five percent of the market value as determined by the Department of Revenue.

Source: SL 1995, ch 57, § 15; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-37.1 Calculation of factor for nonagricultural valuations--Sales and assessments frompreceding year.

10-13-37.1. Calculation of factor for nonagricultural valuations--Sales and assessments from preceding year. For purposes of §§ 10-3-41, 10-12-31.1, and 10-13-37, the secretary of revenue shall calculate a factor for each county for nonagricultural valuations. The factor shall be calculated by using the sales of arms-length transactions and the assessments from the preceding assessment year. The secretary shall take into consideration any reappraisals completed by the director of equalization. If there are fewer than fifteen sales, the secretary shall use the preceding year's sales of that class with current assessments.

Source: SL 1998, ch 61, § 1; SL 2003, ch 50, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 44, § 19, eff. July 1, 2009; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-37.2 Appeal of valuation decision.

10-13-37.2. Appeal of valuation decision. Any person, firm, corporation, public or private, taxing district, or state department interested, may appeal from the decision of the secretary of revenue in calculating a factor for agricultural and nonagricultural valuations pursuant to § 10-13-37.1. The appeal may be made to the office of hearing examiners or the circuit court in the manner prescribed in chapter 10-11 for taking appeals from decisions of the county board of equalization.

Source: SL 2000, ch 52, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-37.3 Application of factor pending appeal.

10-13-37.3. Application of factor pending appeal. Any appeal made pursuant to § 10-13-37.2 does not prevent the application of the factor calculated by the secretary of revenue pursuant to § 10-13-37.1 pending exhaustion of all appeal rights of the parties to the appeal. If the factor calculated by the secretary of revenue is revised on appeal, appropriate relief shall be provided for that class of property affected in the next budget cycle following the final decision of such appeal.

Source: SL 2000, ch 52, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-37.4 Circuit court may award costs and attorneys' fees.

10-13-37.4. Circuit court may award costs and attorneys' fees. The circuit court may award disbursements, including reasonable attorneys' fees, in an action brought pursuant to § 10-13-37.2 by any appellant if the appellant does not prevail in its appeal of any factor calculated in § 10-13-37.1.

Source: SL 2000, ch 52, § 3.



§ 10-13-37.5 Supreme Court may award attorneys' fees--Motion and itemized statement required.

10-13-37.5. Supreme Court may award attorneys' fees--Motion and itemized statement required. On motion, the Supreme Court may award reasonable attorneys' fees in an action brought to the Supreme Court pursuant to §§ 10-13-37.2 to 10-13-37.5, inclusive, against any appellant relative to a factor calculated in § 10-13-37.1, if the appellant does not prevail in its appeal. The motion shall be accompanied by counsel's verified itemized statement of costs incurred and legal services rendered.

Source: SL 2000, ch 52, § 4.



§ 10-13-38 Determining index factor--Notice to county auditor of revenue to be raised--Notice totaxing district--School districts excepted.

10-13-38. Determining index factor--Notice to county auditor of revenue to be raised--Notice to taxing district--School districts excepted. The index factor is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics, United States Department of Labor for the year prior to the year immediately preceding the year in which the taxes are payable. The secretary of revenue shall notify the county auditor of the amount of revenue which may be raised with the standard levy pursuant to § 10-13-35 by February first. The county auditor shall notify each taxing district in the county of the amount of revenue to be raised with the standard levy, except school districts, on or before March first.

Source: SL 1995, ch 57, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-39 Classification of owner-occupied single-family dwelling.

10-13-39. Classification of owner-occupied single-family dwelling. Each owner-occupied single-family dwelling in this state is specifically classified for the purpose of taxation. For the purposes of this section, an owner-occupied single-family dwelling is a house, condominium apartment, residential housing consisting of four or less family units, town house, town home, housing cooperatives where membership in the cooperative is strictly limited to stockholder occupants of the building, dwelling as classified in § 10-13-39.1, and manufactured or mobile home as defined in § 32-3-1, which is assessed and taxed as a separate unit, including an attached or unattached garage and the parcel of land upon which the structure is situated as recorded in the records of the director of equalization. A person may only have one dwelling, which is the person's principal place of residence as defined in § 12-1-4, classified as an owner-occupied single-family dwelling. If the owner occupies fifty percent or more of the living space within the dwelling, the entire dwelling is classified as an owner-occupied single- family dwelling. If the owner occupies a duplex, triplex, or fourplex, or less than fifty percent of the living space within the dwelling, the portion of the dwelling so occupied shall be classified as an owner-occupied single-family dwelling.

Source: SL 1995, ch 57, § 17 as amended by SL 1995, ch 77, § 4; SL 1996, ch 73, § 1; SL 1997, ch 56, § 1; SL 1997, ch 57, § 1; SL 2000, ch 42, § 25; SL 2005, ch 62, § 3.



§ 10-13-39.1 Request to classify certain owner occupied property--Portion occupied by ownerassessed as separate unit--Appeal.

10-13-39.1. Request to classify certain owner occupied property--Portion occupied by owner assessed as separate unit--Appeal. Any person may request the director of equalization before August first to specifically classify certain property for the purpose of taxation if a portion of any property, building, or structure is occupied by the owner. If the director of equalization determines that such portion is occupied by the owner and meets the requirements of § 10-13-39, the director of equalization shall assess as a separate unit the portion of the property, building, or structure occupied and it shall be specifically classified for the purpose of taxation. An aggrieved person may appeal the decision of the director pursuant to chapter 1-26D. The director shall act upon the request within thirty days of the date of the request.

Source: SL 1997, ch 57, § 2; SDCL 10-6-66.1; SL 2005, ch 62, § 4.



§ 10-13-39.2 Review of owner-occupied single-family classifications determined before July 1,2005.

10-13-39.2. Review of owner-occupied single-family classifications determined before July 1, 2005. No amendment to § 10-13-40 made pursuant to SL 2005, ch 62, § 1, compels the director of equalization to review any owner-occupied single-family classifications determined before July 1, 2005. However, the director of equalization may review such classifications if information is provided or discovered concerning the eligibility of any dwelling that is classified as an owner-occupied single-family dwelling.

Source: SL 2005, ch 62, § 2.



§ 10-13-40 Eligibility for owner-occupied classification.

10-13-40. Eligibility for owner-occupied classification. To be eligible for a property classification pursuant to § 10-13-39, the owner of each owner-occupied dwelling, as defined in § 10-13-39, shall submit a certificate to the county director of equalization stating such person is the owner and occupant of the dwelling as of the assessment date pursuant to § 10-6-2 and that the dwelling is the owner's principal place of residence as defined in § 12-1-4. If the owner occupies two or more dwellings during an assessment year, the owner shall provide the location of any other dwellings that the owner occupies when submitting the certificate. The director of equalization may request additional documentation from the owner when making the determination of eligibility. If any person submits information to the director of equalization contesting the eligibility of a dwelling to be classified as an owner-occupied single-family dwelling, the director of equalization shall review the classification and make a determination of eligibility. The owner shall state on the certificate the portion of the dwelling so occupied by the owner if it is less than fifty percent of the dwelling or if the dwelling is a duplex, triplex, or fourplex. The owner-occupant shall submit the certificate by March fifteenth. The owner of each manufactured or mobile home as defined in § 32-3-1, shall submit a certificate to the county director of equalization stating such person is the owner and occupant of the dwelling as of the assessment date. The owner-occupant of each manufactured or mobile home shall submit the certificate during the time of registration pursuant to §§ 10-9-3 to 10-9-4, inclusive. If the owner-occupant of a manufactured or mobile home fails to submit the certificate by the date or time frame required pursuant to §§ 10-9-3 to 10-9-4, inclusive, it does not affect the eligibility of the property to be classified as an owner-occupied dwelling. The owner-occupant shall sign the certificate under penalty of perjury. If the director of equalization classifies the property, mobile home, or manufactured home as owner-occupied single-family dwelling, it shall retain the classification until such time as the property ownership is transferred or the property has a change in use. The new owner-occupant of transferred property which is already classified as owner-occupied may meet the requirements of this section by completing and filing the certificate of value required pursuant to § 7-9-7 at the time of the transfer of the property. If the legal description of property is changed or amended and the owner continues to reside in the dwelling that is classified as a owner-occupied single-family dwelling, the owner shall retain the owner-occupied single-family dwelling classification. The Department of Revenue shall prescribe the form of the certificate and the certificate of value required pursuant to § 7-9-7. Appeals regarding the owner-occupied classification shall be made directly to the county board of equalization pursuant to § 10-11-23.

Source: SL 1995, ch 57, § 18; SL 1996, ch 73, § 2; SL 1997, ch 56, § 2; SL 1998, ch 60, § 1; SL 1999, ch 50, § 1; SL 2000, ch 51, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 62, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-40.1 , 10-13-40.2. Repealed.

10-13-40.1, 10-13-40.2. Repealed by SL 2004, ch 86, §§ 1, 2.



§ 10-13-40.3 Penalty for fraudulent receipt of owner-occupied single-family dwelling classification.

10-13-40.3. Penalty for fraudulent receipt of owner-occupied single-family dwelling classification. Any person who receives an owner-occupied single-family dwelling classification by misrepresenting the facts as to the person's ownership or occupancy of the dwelling shall be assessed a penalty equal to ten dollars per thousand dollars of valuation on the subject dwelling, which assessment shall become a perpetual lien on the property pursuant to § 10-21-33. The person shall be barred from receiving the owner-occupied single-family dwelling classification for any property in the state for the following three years.

Source: SL 1996, ch 73, § 3.



§ 10-13-40.4 Abatement or refund of tax where failure to meet application deadline forclassification of owner-occupied single-family dwelling is due to military service.

10-13-40.4. Abatement or refund of tax where failure to meet application deadline for classification of owner-occupied single-family dwelling is due to military service. Any person who is on temporary duty assignment for the military which causes the person to fail to comply with the application deadline for a property classification as an owner-occupied single-family dwelling pursuant to §§ 10-13-39 to 10-13-40.3, inclusive, but otherwise qualifying for the classification provided under this chapter, may petition the board of county commissioners to recalculate the taxes based on the classification the person would have received under this chapter and abate or refund the difference in taxes pursuant to chapter 10-18.

Source: SL 2007, ch 50, § 1, eff. Mar. 2, 2007.



§ 10-13-41 Repealed.

10-13-41. Repealed by SL 2004, ch 86, § 3.



§ 10-13-42 Repealed.

10-13-42. Repealed by SL 1997, ch 54, § 4.



§ 10-13-43 Information provided by county auditor to Department of Revenue.

10-13-43. Information provided by county auditor to Department of Revenue. By November first of each year, each county auditor shall provide to the Department of Revenue the following information:

(1) Such county's property levy sheet;

(2) Such county's recapitulation of tax lists which includes total amount of taxes and valuations by agricultural, owner-occupied, non-ag which is not owner-occupied and utilities.

By December first of each year, the Department of Revenue shall approve the levies of all property taxing jurisdictions in the state certifying that the property tax jurisdictions have not exceeded the maximums prescribed in law before any tax levies are extended by the county auditor.

Source: SL 1995, ch 57, § 21; SL 1996, ch 69, § 18; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-44 Property tax reduction fund--Distribution of money--Tax credit payments.

10-13-44. Property tax reduction fund--Distribution of money--Tax credit payments. The property tax reduction fund is hereby created in the state treasury. The Department of Revenue shall distribute any money appropriated to the fund. Effective January 1, 1996, through December 31, 1996, the State of South Dakota may remit tax credit payments on a monthly basis for eligible property taxpayers on or about the last day of every month. Tax credit payments shall be sent to counties based upon information received from the counties pursuant to § 10-13-43. In fiscal year 1997 and each year thereafter, the commissioner of finance and management may transfer moneys available from the property tax reduction fund to the general fund necessary to provide property tax relief through state aid to education.

Source: SL 1995, ch 57, § 31; SL 1996, ch 72, § 2C; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-13-45 Classification of single-family dwelling constructed or being constructed for sale bycontractor as owner-occupied single-family dwelling--Restrictions.

10-13-45. Classification of single-family dwelling constructed or being constructed for sale by contractor as owner-occupied single-family dwelling--Restrictions. Any contractor that has constructed or is constructing a single-family dwelling for the purpose of selling the dwelling to be occupied as a single-family dwelling may apply to have the property specifically classified for the purpose of taxation pursuant to §§ 10-13-39 to 10-13-40.3, inclusive, as an owner-occupied single-family dwelling. For the purposes of this section, a single-family dwelling is a house, condominium apartment, residential housing consisting of four or less family units, town house, or town home, which may be assessed and taxed as a separate unit, including an attached or unattached garage and the parcel of land upon which the structure is situated as recorded in the records of the director of equalization. A contractor may only have a maximum of four dwellings classified as owner-occupied single-family dwellings. If any portion of the space is or has been occupied, only the portion of the dwelling not currently or previously occupied shall be classified as an owner-occupied single-family dwelling. The contractor shall comply with the application provisions imposed on the owner-occupant pursuant to §§ 10-13-39 to 10-13-40.3, inclusive. However, no dwelling, pursuant to this section, may be classified as an owner-occupied single-family dwelling for more than two consecutive years.

Source: SL 2009, ch 44, § 1.






Chapter 13A - Property Tax Replacement Distributions [Repealed]

§ 10-13A-1 , 10-13A-1.1. Repealed.

10-13A-1, 10-13A-1.1. Repealed by SL 1995, ch 68, §§ 53, 54.



§ 10-13A-2 Repealed.

10-13A-2. Repealed by SL 1981, ch 88, § 1.



§ 10-13A-3 Repealed.

10-13A-3. Repealed by SL 1979, ch 67, § 1.



§ 10-13A-3.1 to 10-13A-9. Repealed.

10-13A-3.1 to 10-13A-9. Repealed by SL 1995, ch 68, §§ 55 to 62.






Chapter 14 - Taxation Of Grain And Seed [Repealed]

CHAPTER 10-14

TAXATION OF GRAIN AND SEED [REPEALED]

[Repealed by SL 1978, ch 72, §§ 18 to 21]



Chapter 14A - Taxation Of Cattle And Sheep [Repealed]

CHAPTER 10-14A

TAXATION OF CATTLE AND SHEEP [REPEALED]

[Repealed by SL 1976, ch 91, § 57; SL 1977, ch 89, § 9]



Chapter 15 - Taxation Of Honey And Sugar Beets [Repealed]

CHAPTER 10-15

TAXATION OF HONEY AND SUGAR BEETS [REPEALED]

[Repealed by SL 1978, ch 72, §§ 22 to 27]



Chapter 16 - Taxation Of Moneys And Credits [Repealed]

CHAPTER 10-16

TAXATION OF MONEYS AND CREDITS [REPEALED]

[Repealed by SL 1978, ch 72, §§ 11 to 13; SL 1992, ch 80, §§ 121 to 144]



Chapter 17 - Property Tax Lists

§ 10-17-1 Preparation of list for each assessment district--Lands and lots listed.

10-17-1. Preparation of list for each assessment district--Lands and lots listed. As soon as practicable after the taxes are levied the county auditor shall make out a tax list for each assessment district, in such form as the auditor-general may prescribe, containing:

(1) Repealed by SL 1992, ch 80, § 145.

(2) A list of the taxable lands in the district, not including municipal lots, with the valuation thereof;

(3) A list of the municipal lots in each municipality in or composing such district, with the valuation thereof.
Source: SL 1897, ch 28, § 72; RPolC 1903, § 2141; SL 1913, ch 352, § 8; SL 1915, ch 298, § 1; RC 1919, § 6754; SDC 1939, § 57.0602; SL 1947, ch 403; SL 1992, ch 80, § 145.



§ 10-17-2 Calculation and extension of tax levies--Limitations on levies applied.

10-17-2. Calculation and extension of tax levies--Limitations on levies applied. The rate percent of all county, township, municipal, and school taxes shall be calculated and fixed by the county auditor, in dollars and cents, within the limitations prescribed by this code, and all such taxes shall be extended by the county auditor. If any county, township, municipality, or school district shall return a greater amount than the prescribed rate will raise, the county auditor shall extend only such amount of tax as the prescribed rate will produce.

Source: SL 1901, ch 50, § 1; RPolC 1903, § 2135; RC 1919, § 6752; SDC 1939, § 57.0601; SL 1988, ch 94, § 1.



§ 10-17-3 Extension of total consolidated tax--Apportionment to state and subdivisions.

10-17-3. Extension of total consolidated tax--Apportionment to state and subdivisions. After the county auditor has calculated and fixed, in dollars and cents, the rate percent of all taxes for counties, townships, municipalities, or school districts, as provided in this chapter, the auditor may extend the same upon the tax lists, including the state tax levies, as one amount under the heading, "total consolidated tax," which, when collected, shall be apportioned by the county at the end of each month to the state, county, township, municipality, or school district for which it was levied and be paid to such state, county, township, municipality, or school district.

Source: SL 1901, ch 50, § 1; RPolC 1903, § 2135; RC 1919, § 6752; SDC 1939, § 57.0601; SL 1988, ch 94, § 2; SL 1995, ch 61, § 1.



§ 10-17-4 Recapitulation of columns in tax list.

10-17-4. Recapitulation of columns in tax list. The county auditor shall recapitulate the tax list. Such recapitulation shall separately show the total amount of taxes for each specific purpose for which a levy has been made, and the aggregate of such taxes upon the lands and municipal lots.

Source: SL 1897, ch 28, § 72; RPolC 1903, § 2141; RC 1919, § 6754; SDC 1939, § 57.0602 (4); SL 1947, ch 403; SL 1992, ch 80, § 146; SL 1995, ch 61, § 2.



§ 10-17-5 Repealed.

10-17-5. Repealed by SL 1982, ch 28, § 35.



§ 10-17-6 Repealed.

10-17-6. Repealed by SL 1995, ch 61, § 3.



§ 10-17-7 Preparation of tax list--Notation as to real property sold for taxes.

10-17-7. Preparation of tax list--Notation as to real property sold for taxes. The county auditor shall prepare the tax list on or before the first day of January following the date of the levy for the current year, and the county treasurer shall immediately upon receipt of such tax lists, specify the years for which any of the real property described therein has been sold for taxes and not redeemed.

Source: SL 1897, ch 28, § 74; RPolC 1903, § 2143; SL 1917, ch 132, § 1; RC 1919, § 6755; SDC 1939, § 57.0603; SL 1987, ch 64, § 2; SL 1995, ch 61, § 4; SL 1996, ch 75.



§ 10-17-8 Warrant for collection of taxes attached to duplicate tax list.

10-17-8. Warrant for collection of taxes attached to duplicate tax list. The county auditor shall attach to each tax list his warrant, under his hand and official seal, in general terms, requiring the county treasurer to collect the taxes therein levied according to law; but no informality as to the requirements of this section shall render any proceeding for the collection of taxes illegal.

Source: SL 1897, ch 28, § 75; RPolC 1903, § 2144; SL 1911, ch 243; RC 1919, § 6756; SDC 1939, § 57.0604.



§ 10-17-9 Charging county treasurer with amount in tax lists--Additional assessments--Creditfor amounts collected--Reconciliation of unpaid taxes to unpaid tax list balance.

10-17-9. Charging county treasurer with amount in tax lists--Additional assessments--Credit for amounts collected--Reconciliation of unpaid taxes to unpaid tax list balance. The county auditor shall, immediately after preparation of the tax lists, charge the county treasurer with the amount of the lists as shown in the recapitulation thereof, in a record prepared for that purpose. The auditor shall also charge the treasurer in the tax list account with all additional assessments made after the list is prepared and shall credit the treasurer with all amounts collected and any other amounts as may be lawfully deducted from such lists. The auditor shall reconcile the unpaid taxes shown in the tax lists that are no more than six years old to the unpaid balance of taxes in the tax list account each December thirty-first or within thirty days thereafter.

Source: SDC 1939, § 57.0605; SL 1987, ch 64, § 3; SL 1995, ch 61, § 5; SL 1997, ch 58, § 1.






Chapter 18 - Property Tax Abatement And Refunds

§ 10-18-1 Invalid or erroneous assessment or tax--Claims for abatement or refund--Certificateoutstanding on real property sold for taxes.

10-18-1. Invalid or erroneous assessment or tax--Claims for abatement or refund--Certificate outstanding on real property sold for taxes. Unless otherwise expressly provided, if a person, against whom an assessment has been made or a tax levied, claims that the assessment or tax or any part of the assessment or tax is invalid for any reason provided in subdivisions (1) to (6), inclusive, the assessment or tax may be abated, or the tax refunded if paid. The board of county commissioners may abate or refund, in whole or in part, the invalid assessment or tax in the following cases only:

(1) If an error has been made in any identifying entry or description of the real property, in entering the valuation of the real property or in the extension of the tax, to the injury of the complainant;

(2) If improvements on any real property were considered or included in the valuation of the real property, which did not exist on the real property at the time fixed by law for making the assessment;

(3) If the complainant or the property is exempt from the tax;

(4) If the complainant had no taxable interest in the property assessed against the complainant at the time fixed by law for making the assessments;

(5) If taxes have been erroneously paid or error made in noting payment or issuing receipt for the taxes paid;

(6) If the same property has been assessed against the complainant more than once in the same year, and the complainant produces satisfactory evidence that the tax for the year has been paid.

However, no tax may be abated on any real property which has been sold for taxes, while a tax certificate is outstanding.

Source: SL 1917, ch 130, § 1; RC 1919, § 6813; SDC 1939, § 57.0801; SL 2005, ch 63, § 1.



§ 10-18-1.1 Time allowed for abatement or refund of invalid, inequitable or unjust tax.

10-18-1.1. Time allowed for abatement or refund of invalid, inequitable or unjust tax. If the board of county commissioners is satisfied beyond a doubt that the assessment of real property described in an application for abatement or refund under the provisions of § 10-18-1 is invalid, inequitable, or unjust, the board, if application is filed no later than the first day of November of the fourth year after which such taxes would have become delinquent, may abate or refund any part thereof in excess of a just, fair, and equitable assessment if such application for correction complies with requirements of this chapter.

Source: SL 1970, ch 71; SL 1990, ch 30, § 5; SL 1992, ch 80, § 147.



§ 10-18-2 Compromise, abatement or rebate of uncollectible tax--Circumstances in whichauthorized--Apportionment among funds and taxing districts.

10-18-2. Compromise, abatement or rebate of uncollectible tax--Circumstances in which authorized--Apportionment among funds and taxing districts. The board of county commissioners may compromise, abate or rebate taxes in the following cases:

(1) The board may abate any or all of the delinquent taxes and penalty on real property if taxes remain unpaid and the property has been offered for sale as required by the code for two successive years and not sold because of depreciation in the value of the property or otherwise, or if any property has been bid in by the county and one year has elapsed since the bid;

(2) If the board determines that the full amount of any taxes extended and charged against any real property platted into lots and blocks cannot be realized by a sale of the property or otherwise, it may settle or compromise any of the taxes for any year or years as in its judgment is in the best interest of the county;

(3) The board may compromise, abate, or cancel any taxes extended against any real property conveyed to the State of South Dakota for the benefit of any of its educational institutions, or when the county has acquired lands through foreclosure of permanent school fund mortgage loans, courthouse building fund loans, jail building fund loans, courthouse and jail building fund loans, or through foreclosure of mortgages pledged to the county to secure county deposits or lands taken in satisfaction thereof;

(4) The board may, as a means of relief, abate in an equitable manner the taxes assessed or extended against real property for the year in which a loss occurred because of flood, fire, storm, or other unavoidable casualty;

(5) Repealed by SL 1992, ch 80, § 148;

(6) If the board determines that the full amount of any taxes extended and charged against a centrally assessed railroad company cannot be realized by a sale of the property or otherwise, and the railroad is in bankruptcy or receivership, the board may settle or compromise any of the taxes for any year or years as in its judgment is in the best interest of the county;

(7) The board may abate or refund the taxes assessed or extended on any real property from which structures have been removed after the assessment date upon verification by the director of equalization;

(8) The board may abate or refund the taxes pursuant to § 10-6A-4;

(9) The board may abate or refund the taxes pursuant to § 10-13-40.4;

(10) The board may abate or refund the taxes pursuant to § 10-4-40.

The amount of any such taxes so compromised, abated, or refunded shall be apportioned pro rata among the several funds and taxing districts affected thereby.

Source: SL 1889, ch 118, § 1; SL 1895, ch 181, § 1; SL 1897, ch 34, § 1; RPolC 1903, §§ 2222 to 2224; RC 1919, §§ 6809 to 6812; SL 1925, ch 89; SL 1931, ch 260; SL 1933, ch 192; SDC 1939, § 57.0802; SL 1941, ch. 336; SL 1943, ch 288; SL 1968, ch 258, § 1; SL 1983, ch 75, § 1; SL 1986, ch 92; SL 1989, ch 91, § 1; SL 1992, ch 80, § 148; SL 2006, ch 39, § 2; SL 2007, ch 50, § 2, eff. Mar. 2, 2007; SL 2008, ch 39, § 2, eff. Nov. 1, 2007.



§ 10-18-3 Procedure applicable to compromise of uncollectible taxes.

10-18-3. Procedure applicable to compromise of uncollectible taxes. Applications for any compromises, abatements, rebates, or refunds pursuant to § 10-18-2 shall be made, filed, and acted upon in the same form and manner as provided in §§ 10-18-4 to 10-18-11, inclusive.

Source: SDC 1939, § 57.0802.



§ 10-18-4 Contents and verification of application for abatement or refund.

10-18-4. Contents and verification of application for abatement or refund. Applications for adjustments, compromises, abatements, or refunds shall be subscribed and sworn to by the applicant; shall describe the tax and property involved; shall set out one or more of the grounds for abatement or refund specified in §§ 10-18-1 and 10-18-2 and relied on by the applicant, and shall ask the board of county commissioners to grant the relief required or permitted by law in such cases.

Source: SL 1917, ch 130, § 2; RC 1919, § 6814; SDC 1939, § 57.0803.



§ 10-18-5 Presentation of application to county commissioners--Approval or rejection--Evidence heard--Amendment of application.

10-18-5. Presentation of application to county commissioners--Approval or rejection--Evidence heard--Amendment of application. Upon receipt of any such application the county auditor shall note the date of receipt thereon and file the same, and he shall present the application to the board of county commissioners at its next regular meeting. The board shall, by a majority vote, either approve or reject the application, in whole or in part. If rejected, a statement of the reasons for such rejection, signed by the chairman of the board, shall be attached to the application. Before the board takes final action it may permit or require the production of additional evidence and the amendment of the application.

Source: SL 1917, ch 130, § 3; RC 1919, § 6815; SL 1919, ch 101; SDC 1939, § 57.0803.



§ 10-18-6 Concurrence of municipal governing body required for abatement of tax withinmunicipal corporation.

10-18-6. Concurrence of municipal governing body required for abatement of tax within municipal corporation. No tax on property within a municipal corporation shall be abated without the approval of the governing body of said municipal corporation, duly filed with said application.

Source: SL 1919, ch 101; SDC 1939, § 57.0803.



§ 10-18-7 Certification of municipal action where concurrence required--Failure to filecertificate as concurrence.

10-18-7. Certification of municipal action where concurrence required--Failure to file certificate as concurrence. In any case where the concurrence of a municipality in the granting of any abatement or refund is required, the action of the municipality shall be certified to and filed with the county auditor of the county within thirty days after an application for such concurrence shall have been filed with the clerk or the presiding officer of the governing body of such municipality, and if not so filed with said county auditor within such time, the municipality shall be deemed to have concurred in granting the application.

Source: SDC 1939, § 57.0806.



§ 10-18-8 Hearing and decision by county commissioners on municipal refusal to concur--Appeal to circuit court.

10-18-8. Hearing and decision by county commissioners on municipal refusal to concur--Appeal to circuit court. If the certificate of the municipality shows that it refuses concurrence, the board of county commissioners shall cause notice of not less than ten days of a time and place for hearing the controversy to be served upon the municipality and the applicant, at which time and place the municipality and the applicant may be heard and the board of county commissioners shall thereupon decide the matter of granting the application in whole or in part and from which decision, either the applicant or the municipality may appeal to the circuit court in the same form, manner, and time as other appeals are taken from decisions of the board of county commissioners.

Source: SDC 1939, § 57.0806.



§ 10-18-9 Correction of tax lists on grant of abatement or compromise.

10-18-9. Correction of tax lists on grant of abatement or compromise. When any application for adjustment, abatement, or compromise under this chapter is granted, the county auditor shall correct both the original and duplicate tax lists in accordance with the order and the applicant shall be relieved of further liability for the tax abated.

Source: SL 1917, ch 130, § 4; RC 1919, § 6816; SDC 1939, § 57.0804.



§ 10-18-10 Order and payment of refund--Charging to tax districts.

10-18-10. Order and payment of refund--Charging to tax districts. When any application for refund under this chapter is granted, the county auditor shall issue and deliver to the applicant a refund order on the county treasurer in the amount ordered refunded, stating therein what sum shall be refunded, and the county treasurer shall refund the same, and write opposite such taxes in his tax duplicate, the word "refunded," and the date and number of the order. The amount so refunded shall be paid in preference to other claims upon the treasury and the amount so refunded shall be charged to the state, county, municipality, township, or school corporation which may have received any part of such money, in proportion to the levies for the year for which the tax was extended.

Source: SL 1917, ch 130, § 5; RC 1919, § 6817; SDC 1939, § 57.0804; SL 1992, ch 60, § 2.



§ 10-18-11 Credit to county for state tax abated or refunded.

10-18-11. Credit to county for state tax abated or refunded. Whenever any state tax is so ordered abated or refunded, the county shall be entitled to proper credit therefor in its account with the state.

Source: SL 1917, ch 130, § 6; RC 1919, § 6818; SDC 1939, § 57.0804.



§ 10-18-12 Appeal from county commissioners to circuit court.

10-18-12. Appeal from county commissioners to circuit court. The same right of appeal to the circuit court from the decision of the board of county commissioners, compromising, abating, or refunding any tax, shall exist and be governed by the rules of procedure as appeals from decisions of such board in other matters, the right to proceed under the provisions of this code relating to actions to recover taxes paid, under protest, not being qualified or limited by this chapter.

Source: SL 1917, ch 130, § 8; RC 1919, § 6819; SDC 1939, § 57.0807.



§ 10-18-13 Mandatory refund of taxes after determination of disputed county boundary--Apportionment of charges to state and taxing districts.

10-18-13. Mandatory refund of taxes after determination of disputed county boundary--Apportionment of charges to state and taxing districts. If the boundary line between any counties is in dispute and a court of competent jurisdiction decides that any certain territory was not situated within the county in which the assessment was made, the county commissioners of the county which erroneously entered such property for taxation and collected taxes thereon by reason of mistake of fact or such dispute as to the boundary line shall, within sixty days after the final determination of the action or litigation, refund to the persons entitled thereto, or to any person that shall have purchased at tax sale any such property, all taxes or money so paid by him, with interest at the rate specified in § 54-3-5.1 for any and all years when assessments of such property were made in the proper county; and the pro rata share of the money so refunded shall be charged to the state and each taxing district which may have assessed any part of such tax.

Source: SL 1913, ch 339, § 1; RC 1919, § 6821; SDC 1939, § 57.0805; SL 1982, ch 28, § 6.



§ 10-18-14 Retroactive application of chapter.

10-18-14. Retroactive application of chapter. The provisions of this chapter shall apply to assessments and taxes heretofore or hereafter made or levied.

Source: SL 1917, ch 130, § 9; RC 1919, § 6820; SDC 1939, § 57.0808.



§ 10-18-15 Payment of property tax refunds for taxes erroneously collected.

10-18-15. Payment of property tax refunds for taxes erroneously collected. Any refund owed as the result of an abatement pursuant to this chapter or any taxpayer action brought pursuant to § 10-27-2, or any other real property tax refund which any governmental entity is required to reimburse for any real property taxes previously received, shall be due and payable to the taxpayer as follows:

(1) If the judicial order or resolution was entered after January first but, before September first, the refund is due on or before the second Monday of January in the year following the entry of judgment or other judicial order requiring the refund or the resolution of abatement.

(2) If the order or resolution was entered between September first through December thirty-first, the refund is due on or before the second Monday of January in the second year following the entry of judgment or other judicial order requiring the refund.
Source: SL 1994, ch 83, § 1.



§ 10-18-16 Refund date for property taxes erroneously collected.

10-18-16. Refund date for property taxes erroneously collected. A county commission paying a refund pursuant to § 10-18-15, with the concurrence of all governmental entities required to make the refund, may pay the refund prior to the date specified in § 10-18-15.

Source: SL 1994, ch 83, § 2.



§ 10-18-17 Interest on property taxes erroneously collected.

10-18-17. Interest on property taxes erroneously collected. In addition to the amount of any refund, the taxpayer shall receive interest on the amount from the date that the tax was paid until such time as the refund is made. Interest shall be at the Category E rate as set forth in § 54-3-16.

Source: SL 1994, ch 83, § 3.






Chapter 18A - Property Tax Refund For Aged And Disabled Persons

§ 10-18A-1 Definition of terms.

10-18A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise clearly requires, mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Disabled," persons receiving or having qualified to receive monetary payments, pursuant to Title II, X, XIV, or XVI of the Social Security Act, as amended, and in effect on January 1, 1974, for all or part of the year for which a refund is claimed;

(3) "Head of household," a married person, a single person, a widow or widower or a divorced person;

(4) "Household," the association of persons who live in the same dwelling, sharing its furnishings, facilities, and accommodations, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(5) "Household income" all income received by all persons of a household while members of the household;

(6) "Income," the sum of adjusted gross income as defined in the United States Internal Revenue Code, as amended and in effect on January 1, 2014, and all nontaxable income, including the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, cash public assistance and relief, not including relief granted under this chapter, the gross amount of any pension or annuity, including Railroad Retirement Act benefits and veterans' disability pensions, all payments received under the federal social security and state unemployment insurance laws, nontaxable interest received from the federal government or any of its instrumentalities, workers' compensation, and the gross amount of loss of time insurance, but not including gifts from nongovernmental sources, food stamps, or surplus foods, or other relief in kind provided by a public agency less real estate taxes payable on the applicant's principal residence for the year in which application is made. However, the reduction in the applicant's income for real estate taxes payable may not exceed four hundred dollars;

(7) "Secretary" the secretary of the South Dakota Department of Revenue;

(8) "Single-family dwelling" a house, condominium apartment or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(9) "Tax year" or "taxable year" the year in which real property is assessed and the taxes levied thereon.
Source: SL 1976, ch 92, § 1; SL 1979, ch 72, § 1A; SL 1980, ch 81, §§ 1, 4; SL 1982, ch 95, § 1; SL 1983, ch 69, § 2; SL 1983, ch 82, § 2; SL 1984, ch 70, § 2; SL 1985, ch 83, § 2; SL 1986, ch 98, § 2; SL 1988, ch 96, § 5; SL 1988, ch 103, § 2; SL 1989, ch 101, § 2; SL 1990, ch 83, § 2; SL 1991, ch 98, § 2; SL 1992, ch 68, § 2; SL 1993, ch 95, § 2; SL 1994, ch 92, § 2; SL 1995, ch 65, § 2; SL 1996, ch 79, § 2; SL 1997, ch 65, § 2; SL 1998, ch 68, § 2; SL 1999, ch 56, § 2; SL 2000, ch 59, § 2; SL 2001, ch 53, § 2; SL 2002, ch 59, § 2; SL 2003, ch 60, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 90, § 2; SL 2005, ch 67, § 2; SL 2006, ch 45, § 2; SL 2007, ch 54, § 2; SL 2009, ch 39, § 8; SL 2010, ch 45, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 48, § 8; SL 2012, ch 59, § 8; SL 2013, ch 42, § 8; SL 2014, ch 54, § 8.



§ 10-18A-1.1 Reduction in income allowed for taxes paid--Determination of amount.

10-18A-1.1. Reduction in income allowed for taxes paid--Determination of amount. The amount of the reduction in income allowed for taxes paid pursuant to subdivision 10-18A-1(6) shall be equal to the real property taxes paid on the principal residence of the claimant. If the residence is a single-family dwelling, then the amount of the reduction shall equal the taxes paid on the residence structure, platted lot upon which the structure is located or one acre, whichever is less, and the garage, whether attached or unattached. If the residence is not a single-family dwelling, then the reduction shall be equal to the amount of tax paid on or allocated to the structure and the platted lot upon which the structure is situated or one acre, whichever is less, used as a residence by the claimant including the garage, whether attached or unattached.

Source: SL 1980, ch 81, § 2.



§ 10-18A-2 Refund of taxes paid on single family dwelling--Conditions.

10-18A-2. Refund of taxes paid on single family dwelling--Conditions. Any person making application under the provisions of this chapter shall be entitled to a refund of the real property taxes due or paid on his single-family dwelling according to the schedule provided in §§ 10-18A-5 and 10-18A-6, provided the following conditions are met:

(1) The head of a household shall be sixty-five years of age or older or shall be disabled, prior to January first of the year in which the real property is assessed and the taxes levied thereon;

(2) The person claiming refund shall have owned, either in fee or by contract purchase, the real property for which the refund is claimed for at least three years or have been resident of the State of South Dakota for at least five years if not qualified under the three years' ownership limitation;

(3) A claim for refund can only be made for a single-family dwelling as defined in subdivision § 10-18A-1(8).
Source: SL 1976, ch 92, § 2; SL 1977, ch 91.



§ 10-18A-3 Refund denied after refund of sales tax.

10-18A-3. Refund denied after refund of sales tax. No person who received a refund of retail sales and service tax under the provisions of chapter 10-45A shall be eligible for a refund of real property taxes as provided in this chapter.

Source: SL 1976, ch 92, § 10.



§ 10-18A-4 Right to file lost on death.

10-18A-4. Right to file lost on death. The right to file a claim under this chapter shall be personal to the claimant, and shall not survive his death.

Source: SL 1976, ch 92, § 13.



§ 10-18A-5 Single-member household refund schedule.

10-18A-5. Single-member household refund schedule. The amount of refund of real property taxes due or paid for a single-member household made pursuant to this chapter shall be according to the following schedule:



§ 10-18A-6 Multiple-member household refund schedule.

10-18A-6. Multiple-member household refund schedule. The amount of refund of real property taxes due or paid for a multiple-member household made pursuant to this chapter shall be according to the following schedule:



§ 10-18A-6.1 Multiple-member household refund--Eligibility of head of household--Conditions.

10-18A-6.1. Multiple-member household refund--Eligibility of head of household--Conditions. The head of household shall be eligible for the refund computed pursuant to the schedule in § 10-18A-6 if each of the following conditions are satisfied:

(1) The head of household is a widow or widower;

(2) The dwelling upon which the refund is claimed qualified for and received a refund pursuant to § 10-18A-6 in the year immediately preceding the death of the deceased spouse;

(3) The head of household has continued to live in the same dwelling;

(4) The head of household has not remarried.
Source: SL 1979, ch 72, § 2.



§ 10-18A-7 Time for claiming refund--Forms--Assistance rendered to claimants--Extension oftime.

10-18A-7. Time for claiming refund--Forms--Assistance rendered to claimants--Extension of time. Claims for refund of real property taxes under this chapter shall be made annually on or before July first upon forms prescribed by the secretary of revenue. Forms shall be made available to county treasurers who shall, upon request of a claimant, assist the claimant in completing the application. In case of sickness, absence, or other disability of the claimant, or if other good cause exists, the secretary may extend for a period not to exceed six months the time for filing a claim.

Source: SL 1976, ch 92, § 5; SL 1980, ch 81, § 6; SL 1995, ch 62, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-8 Amount claimed not required on application--Computation by county auditor.

10-18A-8. Amount claimed not required on application--Computation by county auditor. The applicant, at his election, shall not be required to record on his application the amount claimed by him. The reduction allowable to persons making the election shall be computed by the county auditor.

Source: SL 1976, ch 92, § 6.



§ 10-18A-9 Documentary evidence in application.

10-18A-9. Documentary evidence in application. Any application for reduction shall include such documentary evidence as the secretary of revenue deems necessary to assure validity of the application.

Source: SL 1976, ch 92, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-10 Signing of refund claim--Delivery to proper officer.

10-18A-10. Signing of refund claim--Delivery to proper officer. Any claim for refund shall be signed and delivered to any officer authorized to take acknowledgments, or the county auditor or his deputy in the county where the real property is located.

Source: SL 1976, ch 92, § 9.



§ 10-18A-11 Reimbursement of eligible claimants--Payment from retail sales and service taxrefund appropriations--Time for payment--Forms.

10-18A-11. Reimbursement of eligible claimants--Payment from retail sales and service tax refund appropriations--Time for payment--Forms. The secretary of revenue shall reimburse to any person eligible for payment under the provisions of this chapter. The reimbursement shall be paid out of appropriations for retail sales and service tax refunds to the elderly and disabled. Any claim for reimbursement by any person shall be paid within sixty days after the deadline, as prescribed in § 10-18A-7, upon forms prescribed by the secretary.

Source: SL 1976, ch 92, § 11; SL 1989, ch 93, § 5; SL 1995, ch 62, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-12 Appropriations insufficient for all payments--Proration to timely filed claims.

10-18A-12. Appropriations insufficient for all payments--Proration to timely filed claims. If appropriations for refund of real property taxes to the elderly and disabled are not sufficient to pay all claims authorized by this chapter, funds so appropriated shall be prorated to such claims as have been timely filed.

Source: SL 1976, ch 92, § 12; SL 1990, ch 81, § 5.



§ 10-18A-13 Hearing on denial of claim--Time for demand.

10-18A-13. Hearing on denial of claim--Time for demand. Any person aggrieved by the denial by the secretary of revenue in whole or in part of reduction claimed under this chapter, may within thirty days after receiving notice of such denial, demand and shall be entitled to a hearing, upon notice, before the secretary on the question.

Source: SL 1976, ch 92, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-14 Fraudulent refund claims as petty offense.

10-18A-14. Fraudulent refund claims as petty offense. Filing an application for refund with fraudulent intent is a petty offense.

Source: SL 1976, ch 92, § 9; SL 1982, ch 86, § 17.



§ 10-18A-15 Promulgation of rules.

10-18A-15. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing a refund claim;

(2) The requirements necessary to qualify for a refund; and

(3) The definition of income.
Source: SL 1976, ch 92, § 14; SL 1987, ch 82, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-18A-16 Distribution of unspent sales and property tax refunds.

10-18A-16. Distribution of unspent sales and property tax refunds. If, after the distribution required by chapters 10-18A and 10-45A, there is twenty-five thousand dollars or more remaining from the annual appropriation for refunds pursuant to such chapters, the secretary of revenue shall distribute the remaining revenue to the one thousand applicants with the least income as defined in subdivision 10-18A-1(6) or 10-45A-1(5). Each applicant shall receive an equal amount from the distribution made pursuant to this section. But in no instance may an applicant receive a distribution of more than one hundred dollars under this section. Any cost associated with the distribution provided in this section shall be paid from the revenue remaining from the appropriation for chapters 10-18A and 10-45A before any distribution pursuant to this section.

Source: SL 1994, ch 85; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 19 - Lien Of Property Tax [Repealed]

CHAPTER 10-19

LIEN OF PROPERTY TAX [REPEALED]

[Repealed by SL 1992, ch 80, §§ 149 to 154]



Chapter 20 - Removal Of Taxable Property

§ 10-20-1 to 10-20-9. Repealed.

10-20-1 to 10-20-9. Repealed by SL 1992, ch 80, §§ 155 to 163.



§ 10-20-10 Removal or destruction of building in municipality before taxes paid asmisdemeanor--Lien on lot and materials--Condemned fire hazards excepted.

10-20-10. Removal or destruction of building in municipality before taxes paid as misdemeanor--Lien on lot and materials--Condemned fire hazards excepted. It is a Class 2 misdemeanor for any person to move, tear down, or destroy any building on a lot in a municipality upon which taxes have been levied until after such taxes have been fully paid. If such a building is removed, torn down, or destroyed without the payment of taxes, the unpaid taxes shall be a lien upon the building, the lot from which it was removed, and the lumber and other materials of which the building was constructed. This section does not apply to any building condemned as a fire hazard.

Source: SL 1899, ch 45, §§ 1, 2; RPolC 1903, §§ 1568, 1569; RC 1919, § 6573; SDC 1939, §§ 45.1424, 45.9901; SL 1943, ch 167; SL 1982, ch 86, § 19.



§ 10-20-11 Removal of building from land outside municipality before taxes paid asmisdemeanor--Lien on building and lot.

10-20-11. Removal of building from land outside municipality before taxes paid as misdemeanor--Lien on building and lot. It is a Class 2 misdemeanor for any person to move any building off any land or lot situated outside the limits of a municipal corporation, upon which taxes have been levied, until the taxes have been fully paid. If such a building is removed without the payment of the taxes, the unpaid taxes are a lien upon the building and the lot from which it was removed. This section does not affect the provisions of § 10-20-10.

Source: SL 1941, ch 357, §§ 1 to 3; SDC Supp 1960, §§ 58.0819, 58.9908; SL 1982, ch 86, § 20.






Chapter 21 - Payment And Receipt Of Property Taxes

§ 10-21-1 County treasurer as collector of all taxes--Collection and credit to proper funds.

10-21-1. County treasurer as collector of all taxes--Collection and credit to proper funds. The county treasurer shall be the collector of all taxes extended upon the tax list of the county, and all delinquent taxes whether levied for state, county, township, municipality, school, or other purposes, anything in the charter of any municipality to the contrary notwithstanding, and he shall proceed to collect the same according to law, and to place the same when collected to the credit of the proper funds.

Source: SL 1897, ch 28, § 79; RPolC 1903, § 2145; RC 1919, § 6762; SDC 1939, § 57.1001; SL 1992, ch 60, § 2.



§ 10-21-1.1 Written bill sent to each property taxpayer--Contents--Annual levy sheet--Form.

10-21-1.1. Written bill sent to each property taxpayer--Contents--Annual levy sheet--Form. The county treasurer shall mail or transmit electronically a written tax bill to each taxpayer against whom a property tax has been assessed. The property tax bill sent to each taxpayer may reflect the breakdown of the tax by tax levies. However, the property tax bill shall at least provide a tax total for each taxing district. A definition shall be provided for any abbreviation used to describe any entity imposing a tax or special assessment. The property tax bill shall also separately state the amount of any taxes due as a result of a local decision to exceed the tax increase limits set forth in § 10-13-36 or 10-12-43 and shall be marked by an asterisk. The notice shall include the statement: "INDICATES A LOCAL DECISION TO OPT OUT OF THE TAX LIMITATION." If the local vote to increase taxes had not passed, your taxes would not have included the items marked with an asterisk (*). If the treasurer does not mail the property tax receipts described in § 10-21-14, the treasurer shall indicate in the property tax bill or a notice enclosed with the bill that the treasurer does not intend to send a receipt unless requested by the taxpayer. The county treasurer shall provide to a taxpayer a tax levy sheet, if the tax levy breakdown is not shown on the tax bill, or upon the taxpayer's request. The annual levy sheet shall contain an example of the computation of the total tax for an individual. The secretary of revenue shall prescribe a uniform form which shall be used by the county treasurer for notification of taxpayers as required by this section.

Source: SL 1979, ch 73, §§ 1, 2; SL 1988, ch 97; SL 1989, ch 88, § 2; SL 1997, ch 54, § 5; SL 1998, ch 63, § 1; SL 1999, ch 52, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 53, § 2; SL 2012, ch 61, § 2; SL 2013, ch 48, § 1.



§ 10-21-2 Demand not necessary to fix liability--Duty of taxpayer.

10-21-2. Demand not necessary to fix liability--Duty of taxpayer. No demand for taxes shall be necessary in order to fix the liability of the person against whom they are assessed, but it shall be the duty of every person subject to taxation under this chapter to pay or cause to be paid to the county treasurer the amount thereof.

Source: SL 1915, ch 296, § 1; RC 1919, § 6760; SDC 1939, § 57.1003.



§ 10-21-3 Repealed.

10-21-3. Repealed by SL 1982, ch 86, § 21.



§ 10-21-4 Due date of taxes--Acceleration on removal of property.

10-21-4. Due date of taxes--Acceleration on removal of property. Except as provided in § 10-9-10, all taxes shall become due on the first day of January of each year next following assessment, levy, or extension of the taxes and as between vendor and vendee shall become a lien upon real property on and after such date.

Source: SDC 1939, § 57.1004; SL 1941, ch 338; SL 1943, ch 289; SL 1992, ch 80, § 164.



§ 10-21-5 Preferred claim in receivership, bankruptcy and trust administration.

10-21-5. Preferred claim in receivership, bankruptcy and trust administration. In all cases where a receiver shall be appointed, or an assignment for benefit of creditors made or bankruptcy proceedings instituted or administration of trusts or estates or similar court administration invoked, of, for, or in behalf of any person, firm, or corporation in any court in this state, the personal taxes of such person, firm, or corporation shall be a first and preferred claim and charge and paid as part of the expense of administration out of the first funds or property accruing, subject only to the actual court costs and fees allowed by the court necessary for conducting the administration, and subject also to any absolute exemptions and family allowance provided by law.

Source: SDC 1939, § 57.1028.



§ 10-21-6 Notice to county treasurer as creditor in receivership, bankruptcy and trustadministration--Assertion of claim for taxes.

10-21-6. Notice to county treasurer as creditor in receivership, bankruptcy and trust administration--Assertion of claim for taxes. In all cases described in § 10-21-5 of administration of property of any person, firm, or corporation by any court of this state, notice of the proceedings must be served upon the county treasurer of the county in which the proceedings are conducted, the same as required for notice to any other creditor. Such county treasurer shall thereupon make proper claim for such personal taxes as may be due, or about to become due after assessment, or delinquent, and if it appears that the property of the estate is situated in some other county of the state or the person involved is a resident of some other county, such county treasurer shall prepare and forward a copy of the notice to such other county treasurers who shall thereupon present any such claims as their respective counties may have for personal taxes.

Source: SDC 1939, § 57.1028.



§ 10-21-7 Acceptance of partial payments authorized by county commissioners--Personalproperty taxes paid first--Designation of real property to which partial paymentapplied.

10-21-7. Acceptance of partial payments authorized by county commissioners--Personal property taxes paid first--Designation of real property to which partial payment applied. The county commissioners of any county may authorize the county treasurer to accept partial payments of taxes, upon application, thereof, any time after January first to apply against the taxes due. In cases where the applicant for partial payment owes taxes on more than one tract or parcel of real property, he must, at the time of application for the privilege of partial payment, designate the tract or parcel upon which said partial payments are to be first applied.

Source: SDC 1939, § 57.1004 as added by SL 1941, ch 338; SL 1943, ch 289; SL 1992, ch 80, § 165.



§ 10-21-7.1 Monthly payment of property taxes by electronic transmission.

10-21-7.1. Monthly payment of property taxes by electronic transmission. The board of county commissioners may permit any person to remit property taxes by electronic transmission in ten equal monthly installments. The first payment shall be made on January first and the final payment shall be made by October first in the year the taxes are payable. The board of county commissioners shall by resolution establish the criteria for determining which taxpayers may remit property taxes by electronic transmission.

Source: SL 1995, ch 63, § 1.



§ 10-21-7.2 Deadline for electronically transmitted payments.

10-21-7.2. Deadline for electronically transmitted payments. Any remittance transmitted electronically pursuant to § 10-21-7.1 shall be made on or before the first day of the month and are considered to have been made on the date that the remittance is credited to the bank account designated by the county treasurer. For purposes of making any electronic transfers of remittances pursuant to §§ 10-21-7.1 to 10-21-7.3, inclusive, the first day of the month means the first day of the month that is not a Saturday or Sunday or a state or federal holiday.

Source: SL 1995, ch 63, § 2.



§ 10-21-7.3 Determining delinquency of electronically transmitted payments.

10-21-7.3. Determining delinquency of electronically transmitted payments. Any property taxes remitted by electronic transmission pursuant to § 10-21-7.1 are delinquent if not remitted by the third day of the month following the month the taxes are due. However, notwithstanding the provisions of § 10-21-23, the first half of property taxes are not delinquent if the fifth payment made monthly pursuant to §§ 10-21-7.1 to 10-21-7.3, inclusive, is credited to the bank account designated by the county treasurer on or before May first. If taxes become delinquent pursuant to this section, interest shall be added to the delinquent taxes at the Category G rate as established pursuant to § 54-3-16 for each day the taxes are delinquent.

Source: SL 1995, ch 63, § 3; SL 1999, ch 53, § 2; SL 2000, ch 226, § 3.



§ 10-21-7.4 Receipt for monthly electronically transmitted payments.

10-21-7.4. Receipt for monthly electronically transmitted payments. The county treasurer is not required to provide a duplicate tax receipt pursuant to § 10-21-14 for each tax payment made monthly pursuant to §§ 10-21-7.1 to 10-21-7.3, inclusive. The county treasurer may provide a receipt for taxes paid when the entire year's taxes are paid in full. The county treasurer shall provide a receipt if requested by any person who has paid the entire year's taxes in full.

Source: SL 1995, ch 63, § 5; SL 1998, ch 63, § 2.



§ 10-21-8 Proportionate share of taxes paid by part owner of real estate--Interest relieved fromsale for delinquent taxes.

10-21-8. Proportionate share of taxes paid by part owner of real estate--Interest relieved from sale for delinquent taxes. Any person having an interest in any real estate, whether divided or undivided, may pay his proportionate share of the taxes against such real estate without paying all of the taxes charged upon the tax list of the county against such real property. A statement of the portion of the taxes paid, the extent of the interest of such person in such real estate, and the name and address of the person paying same shall be shown upon the tax receipt and entered on the tax lists. In the event of the failure of any co-owner to pay his share of such taxes against such real estate, only the interest of such co-owner or co-owners shall be sold for delinquent taxes.

Source: SL 1939, ch 282, §§ 1, 2; SDC Supp 1960, § 57.1001-1.



§ 10-21-9 , 10-21-10. Repealed.

10-21-9, 10-21-10. Repealed by SL 1992, ch 80, §§ 166, 167.



§ 10-21-11 Warrants receivable in payment of taxes.

10-21-11. Warrants receivable in payment of taxes. State warrants are receivable for the amount payable into the state treasury on account of the ordinary state tax; county warrants are receivable in the treasury of the proper county for the amount of county tax payable into the county treasury, except when otherwise provided by law; city warrants shall be receivable on city taxes; town warrants shall be receivable on town taxes; school warrants shall be received for school taxes; civil township warrants shall be received for civil township taxes; and road and bridge warrants shall be received for road and bridge taxes in the district or township where such warrants are issued, provided that no warrants shall be so receivable unless offered by the person originally owning the account or to whom the warrant was originally issued and in payment of his own tax.

Source: SL 1899, ch 47, § 1; RPolC 1903, § 2146; RC 1919, § 6764; SDC 1939, § 57.1010.



§ 10-21-12 Endorsement of warrant exceeding amount of tax payable--Receipts taken fromtaxpayer.

10-21-12. Endorsement of warrant exceeding amount of tax payable--Receipts taken from taxpayer. When any person desiring to pay any taxes due and unpaid shall present a warrant to the treasurer of any county in payment for such tax, which shall exceed the amount that such treasurer is authorized to receive in warrants in payment for such tax, he shall endorse on the back of such warrant in part payment the amount he is authorized by law to receive, and date the same. Such treasurer shall take two receipts from the holder of such warrant for the amount so endorsed and paid, showing the date of the endorsement, a full description of such warrant, including the date thereof, to whom given, the amount for which it was given, and all the endorsements thereon; one of which receipts he shall forthwith file with the county auditor, the other he shall retain as his voucher. A copy of such receipt shall be forwarded to the taxing district involved with the next disbursement of tax collections made to such taxing district.

Source: SL 1868-9, ch 25, § 94; PolC 1877, ch 28, § 93; CL 1887, § 1654; RPolC 1903, § 2232; RC 1919, § 6948; SDC 1939, § 57.1010.



§ 10-21-13 Dispute by taxing district of application of warrant to taxes.

10-21-13. Dispute by taxing district of application of warrant to taxes. If any taxing district disputes the validity or inapplicability of any warrant issued on any tax due it, notice of the dispute shall be served upon the county treasurer and such warrant shall thereafter not be received in payment of any such tax, except upon judgment of the court or unless the protest against its application is properly withdrawn by the taxing district involved.

Source: SDC 1939, § 57.1010.



§ 10-21-14 Duplicate tax receipts issued by treasurer--Contents--Failure to show state taxseparately or required information as misdemeanor.

10-21-14. Duplicate tax receipts issued by treasurer--Contents--Failure to show state tax separately or required information as misdemeanor. The county treasurer shall make duplicate receipts for tax payments. One receipt may be delivered to the person paying the taxes and the other shall, within one week, be filed with the auditor. The auditor's copy of the receipt shall specify the property on which the tax was assessed, the amount of taxes collected for state purposes including the levy for state highways, the amount of each separate and distinct fund the tax is allocated to, and the years for which any of the real property described has been sold for taxes and not redeemed, unless the certificates for such tax sales are more than six years old.

Any county auditor who fails to enter upon any tax receipt the amount of taxes for state purposes, or any county treasurer who fails to specify on the duplicate tax receipt the information required by this section, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, §§ 57.1007, 57.9911; SL 1947, ch 404; SL 1982, ch 86, § 22; SL 1992, ch 80, § 168; SL 1998, ch 63, § 3.



§ 10-21-15 Repealed.

10-21-15. Repealed by SL 2011, ch 53, § 1.



§ 10-21-16 Binding and numbering of tax receipts--Separate series used for separate years.

10-21-16. Binding and numbering of tax receipts--Separate series used for separate years. All tax receipts issued by the county treasurer shall be bound in books of convenient size, or in such form as may be prescribed by the auditor-general and numbered consecutively, commencing with number one on the first receipt issued for the taxes of any one year, and he shall not receipt for more than one year's taxes on the same property in one tax receipt, nor shall more than one series of numbers be used for any one year's taxes, but a separate and distinct series of numbers of receipts shall be kept and issued for the taxes of each year for which the same have been levied and assessed.

Source: SL 1897, ch 28, § 88; RPolC 1903, § 2151; RC 1919, § 6765; SDC 1939, § 57.1007; SL 1947, ch 404.



§ 10-21-17 Intentionally issuing tax receipt or duplicate stating payment in warrants or orderswhen payment in cash constitutes theft.

10-21-17. Intentionally issuing tax receipt or duplicate stating payment in warrants or orders when payment in cash constitutes theft. A county treasurer or his deputy or any other person who intentionally issues a tax receipt or duplicate tax receipt which states that any part of the amount thereof was paid in warrants or orders when the same was paid in cash is guilty of a theft.

Source: SL 1868-9, ch 25, § 83; PolC 1877, ch 28, § 87; CL 1887, § 1648; RPolC 1903, § 2227; RC 1919, § 6946; SDC 1939, § 12.9907; SL 1982, ch 86, § 23.



§ 10-21-18 Fraudulent variations between original and duplicate receipt as theft.

10-21-18. Fraudulent variations between original and duplicate receipt as theft. A county treasurer or his deputy, or any other person, who intentionally issues a tax receipt, or duplicate tax receipt, required by this title, by fraudulently making the tax receipt and its duplicate, or the paper purporting to be its duplicate, different from each other, with intent to defraud the state, any county, or any person, is guilty of theft.

Source: SL 1868-9, ch 25, § 84; PolC 1877, ch 28, § 88; CL 1887, § 1649; RPolC 1903, § 2228; RC 1919, § 6947; SDC 1939, § 12.9908; SL 1982, ch 86, § 24.



§ 10-21-19 Posting of payments to tax lists.

10-21-19. Posting of payments to tax lists. Whenever any taxes are paid, the county shall record in the tax list, opposite on the record of the description of the property whereon the same were levied, the date of such payment and the name of the person paying the same.

Source: SL 1897, ch 28, § 89; RPolC 1903, § 2152; RC 1919, § 6768; SDC 1939, § 57.1006; SL 1992, ch 80, § 170; SL 1995, ch 61, § 6.



§ 10-21-20 Tax payment certificate attached to subdivision plat.

10-21-20. Tax payment certificate attached to subdivision plat. Upon payment in full of all taxes upon any tract of land which has been subdivided, rearranged, or platted into lots, it shall be the duty of the county treasurer of the county in which such tract is situated to attach to the plat of such subdivision his certificate that all taxes which are liens upon the tract so subdivided as shown by the records of his office have been fully paid, for which certificate the treasurer shall receive no fee.

Source: SL 1913, ch 342, § 2; RC 1919, § 5935; SDC 1939, § 12.0821.



§ 10-21-21 Ensuring proper amount of taxes collected--Liability of treasurer for deficiencies incollection.

10-21-21. Ensuring proper amount of taxes collected--Liability of treasurer for deficiencies in collection. The county shall establish a system of procedures to ensure that the proper amount of taxes have been collected, receipted into accountability, and deposited in the proper amount. If it appears that the treasurer has not collected the full amount of taxes and interest which according to the tax list and the terms of the receipt the treasurer should have collected, the auditor shall forthwith charge the treasurer with the amount such receipt falls short of the true amount, and the treasurer shall be liable on the official bond to account for and pay over the same.

Source: SL 1897, ch 28, § 87; RPolC 1903, § 2150; RC 1919, § 6767; SDC 1939, § 57.1008; SL 1995, ch 61, § 7.



§ 10-21-22 Repealed.

10-21-22. Repealed by SL 1982, ch 28, § 36.



§ 10-21-23 Delinquency dates for real estate taxes--Interest.

10-21-23. Delinquency dates for real estate taxes--Interest. On the first day of May of the year after which taxes have been assessed, one-half of all unpaid real estate taxes are delinquent. However, all real estate taxes totaling fifty dollars or less shall be paid in full on or before April thirtieth. On the first day of each month thereafter there shall be added as interest on the delinquent taxes at the Category G rate of interest as established in § 54-3-16. If the other half is not paid on or before the thirty-first day of October of the same year, that also becomes delinquent on November first and the same interest shall attach in the same manner. If the last day of April or October falls on a Saturday or Sunday, the tax is due and payable on the last working day of that month. The tax payment shall either be received in the office on the last working day or the tax payment shall be postmarked by the last day prior to the taxes becoming delinquent.

Source: SDC 1939, § 57.1004; SL 1941, ch 338; SL 1943, ch 289; SL 1971, ch 75, § 1; SL 1980, ch 83, § 1; SL 1981, ch 90, § 1; SL 1984, ch 319, § 36; SL 1990, ch 82; SL 1999, ch 53, § 3; SL 2000, ch 54; ch 226, § 4.



§ 10-21-24 Repealed.

10-21-24. Repealed by SL 1992, ch 80, § 171.



§ 10-21-25 Penalties and interest collected in addition to principal amount.

10-21-25. Penalties and interest collected in addition to principal amount. All penalty and interest provided for in § 10-21-23 shall be collected by the treasurer in addition to the principal amount thereof.

Source: SL 1899, ch 42, § 1; RPolC 1903, § 2192; SL 1913, ch 350, § 3; RC 1919, § 6761; SL 1925, ch 87; SL 1931, ch 254, § 1; SL 1933, ch 197, § 1; SDC 1939, § 57.1004; SL 1941, ch 338; SL 1943, ch 289.



§ 10-21-26 Delinquency date postponed when tax records destroyed.

10-21-26. Delinquency date postponed when tax records destroyed. Whenever the tax books or tax records of any county shall in any manner become destroyed, the first half of said taxes shall not become delinquent until July first following.

Source: SL 1911, ch 241; RC 1919, § 6761; SL 1925, ch 87; SL 1931, ch 254, § 1; SL 1933, ch 197, § 1; SDC 1939, § 57.1004; SL 1941, ch 338; SL 1943, ch 289.



§ 10-21-27 Distribution of tax collections to municipalities, townships and school districts.

10-21-27. Distribution of tax collections to municipalities, townships and school districts. The county treasurer shall pay over to the treasurer of any municipality, township, or school district, on the order of the county auditor, all money received by him arising from taxes levied and collected, belonging to such municipality, township, or school district, and shall require the treasurer to whom such payment is made to receipt upon the back of such order for the same, or the county treasurer may, on written order, duly signed and acknowledged by any municipality, township or school district treasurer, either transmit the money by mail or deposit the money to the credit of the local treasurer in the bank in which his account of tax money is kept.

Source: SL 1897, ch 28, § 95; RPolC 1903, § 2158; RC 1919, § 6770; SDC 1939, § 57.1012; SL 1947, ch 405; SL 1992, ch 60, § 2.



§ 10-21-28 Prepayment of tax by mining, processing, electrical generating, or other industrialoperation--County commissioners may negotiate--Special classification not affected.

10-21-28. Prepayment of tax by mining, processing, electrical generating, or other industrial operation--County commissioners may negotiate--Special classification not affected. Any person or corporation intending to construct or expand a mining operation, processing plant, electrical generating plant, or other industrial operation may prepay an amount up to five times the estimated property tax due the year the operation or plant is to be completed or expanded, upon the request of the board of county commissioners of the county in which the facility is to be located. The provisions of §§ 10-21-28 to 10-21-30, inclusive, shall not affect property from qualifying for the property tax provisions of §§ 10-6-35.1 and 10-6-35.2.

Source: SL 1980, ch 84, § 1.



§ 10-21-29 Prepayment to be voluntary--Compulsion as malfeasance.

10-21-29. Prepayment to be voluntary--Compulsion as malfeasance. Nothing in §§ 10-21-28 to 10-21-30, inclusive, shall be construed to obligate a person or corporation to prepay property tax except under voluntary agreement. Any action by a county commissioner or any other public official to compel involuntary prepayment of property tax shall constitute malfeasance of office.

Source: SL 1980, ch 84, § 2.



§ 10-21-30 Computation of tax--Credit for tax prepaid.

10-21-30. Computation of tax--Credit for tax prepaid. If a new or expanded mining operation, processing plant, electrical generating plant, or other industrial operation is assessed, it shall be subject to taxation in the same manner as is all other property similarly situated except that the amount of prepaid taxes collected shall be credited against the property taxes which the person or corporation would have paid without a prepayment agreement. The tax credit shall cease when the amount of prepaid property tax is equal to the amount of property tax due without a prepayment agreement.

Source: SL 1980, ch 84, § 3.



§ 10-21-31 Addition of unreported real property improvements to tax roll--Notice to owner ofproperty--Hearing.

10-21-31. Addition of unreported real property improvements to tax roll--Notice to owner of property--Hearing. The county auditor, upon notification by the director of equalization of unreported improvements pursuant to § 10-6-36.1, shall notify the owner of such property that the improvements shall be added to the tax roll for each year that the improvements were made to the real property and that taxes and interest shall be due on such improvements from the first assessment date after such improvements were made. The notice shall describe the real property in general terms, describe the improvements to be added to the tax roll with their value, the years that such improvements shall be added to, specify the amount of tax and interest that shall be owed and inform the person when he shall appear before the auditor to show cause why such improvements should not be added to the tax roll. The notice shall be sent at least fifteen days before the hearing to the last known address of the owner of the real property.

Source: SL 1989, ch 85, § 2.



§ 10-21-32 Addition of improvements--Collection of taxes and interest owed--Amount.

10-21-32. Addition of improvements--Collection of taxes and interest owed--Amount. If, after the hearing required by § 10-21-31, the owner of such real property has not shown cause why such improvements should not be added to the tax roll, the county auditor shall add such improvements to the tax roll for each year that such improvements existed and the county treasurer shall collect the taxes and interest owed on such improvements. The interest provided in § 10-21-23 shall apply to the taxes owed on improvements added to the tax roll pursuant to this section from the first assessment date after the real property was improved.

Source: SL 1989, ch 85, § 3.



§ 10-21-33 Taxes as perpetual lien.

10-21-33. Taxes as perpetual lien. Taxes upon real property and any penalty and interest imposed thereon shall be a perpetual lien thereon against all persons and bodies corporate, except the United States and this state.

Source: SL 1992, ch 80, § 172.



§ 10-21-34 Continuing authorization for payment of property taxes permitted--Electronictransfers.

10-21-34. Continuing authorization for payment of property taxes permitted--Electronic transfers. The board of county commissioners may provide for the payment of property taxes through the use of a continuing authorization by the taxpayer for the county to automatically collect the property taxes. The board may provide for the payment of property taxes through the use of electronic fund transfers. The board may establish the application process, the type of transfer, the timing and frequency of the transfer, and any other criteria the board determines necessary to provide for the payment of property taxes. However, the board may not require any taxpayer to use a continuing authorization as provided in this section.

Source: SL 1994, ch 86.



§ 10-21-35 Divided assessment when portion of real estate purchased.

10-21-35. Divided assessment when portion of real estate purchased. Any person who has purchased an interest in any real estate causing the property to be divided and has filed all legal documents with the register of deeds may request the director of equalization to divide the assessed value between each property. The person requesting the assessed value to be divided shall pay the share of taxes against such real estate without requiring the immediate payment of the taxes charged against the remaining property. The taxes shall be divided according to any agreement made by the purchaser and seller; if there is no agreement, the taxes shall be divided by the proportionate area purchased. The tax receipt shall show the portion of the taxes paid and the name and address of the person paying the tax.

Source: SL 1997, ch 60, § 1.



§ 10-21-36 Manufactured home on site for certain short time period exempt from taxes.

10-21-36. Manufactured home on site for certain short time period exempt from taxes. If a manufactured home is purchased or moved to a specific site after November first and the manufactured home is moved, sold, transferred, or reassigned before November first in the following year, no property taxes are due. The county treasurer shall issue an affidavit stating that no taxes are due.

Source: SL 1999, ch 45, § 1; SDCL 10-6-70.



§ 10-21-37 Manufactured home on site assessed as real property--Tax levy--Taxes to be paid infull before transfer.

10-21-37. Manufactured home on site assessed as real property--Tax levy--Taxes to be paid in full before transfer. If a manufactured home is purchased or moved to a specific site on or before November first and the property has been assessed as real property and the owner of the manufactured home plans to move, sell, transfer, or reassign the manufactured home before November first in the following year, the county auditor shall levy a tax by applying the tax levy used for taxes payable during the current year on other property in the same taxing district. The owner shall pay such tax in full for the current year, not on a pro rata basis. If the taxes are paid in full, the county treasurer shall issue an affidavit stating that the current year's taxes are paid.

Source: SL 1999, ch 45, § 2; SDCL 10-6-71.



§ 10-21-38 Manufactured home assessed as real property--Current taxes to be paid in full priorto transfer.

10-21-38. Manufactured home assessed as real property--Current taxes to be paid in full prior to transfer. If a manufactured home has been assessed as real property and taxes are payable and the owner of the manufactured home plans to move, sell, transfer, or reassign the manufactured home before all the current taxes are paid, then the owner shall pay the current taxes in full, not on a pro rata basis. If the taxes are paid in full, the county treasurer shall issue an affidavit stating that the current year's taxes are paid.

Source: SL 1999, ch 45, § 3; SDCL 10-6-72.



§ 10-21-39 No taxes due on manufactured home in dealer's inventory.

10-21-39. No taxes due on manufactured home in dealer's inventory. No property taxes are due on any manufactured home in or sold from the inventory of any dealer as defined in subdivision 32-7A-1(2).

Source: SL 1999, ch 45, § 8; SDCL 10-6-73.






Chapter 22 - Collection Of Delinquent Property Taxes

§ 10-22-1 November notice to delinquent taxpayers--Contents.

10-22-1. November notice to delinquent taxpayers--Contents. Between the first and fifteenth day of November in each year, the county treasurer shall prepare and mail or transmit electronically a statement to each person owing mobile home taxes or taxes on a building located on a leased site which are delinquent, except those entered on the uncollectible mobile home tax list or owing by persons known to the treasurer to be dead. The statement shall show the amount of the delinquent mobile home taxes or delinquent taxes on a building located on a leased site computed to the date of the statement and shall notify the person owing the delinquent taxes that unless the delinquent taxes are paid in full on or before the thirtieth day of November, a penalty of one dollar shall be added each year to the delinquent taxes and a notice of the delinquent taxes shall be published in the official newspapers of the county during the week next preceding the third Monday in December.

Source: SL 1945, ch 326, § 3; SDC Supp 1960, § 57.1014-1 (2); SL 1992, ch 80, § 173; SL 2000; ch 47, § 2; SL 2012, ch 61, § 3.



§ 10-22-2 Annual publication of list of delinquent taxpayers--Charges--Payment to publisher.

10-22-2. Annual publication of list of delinquent taxpayers--Charges--Payment to publisher. During the week next preceding the third Monday in December in each year, the county treasurer shall publish in each of the official newspapers of the county, the name of each person whose mobile home taxes or taxes on a building located on a leased site are delinquent. The notice shall contain the name of each taxpayer owing delinquent mobile home taxes or delinquent taxes on a building located on a leased site and the aggregate amount, including interest and penalty, remaining unpaid. The notice does not need to include the name of any delinquent taxpayer known to the county treasurer to be dead. The county treasurer shall charge and collect in addition to the taxes, penalty and interest, the sum of one dollar against each person whose name appears in the publication. The county treasurer shall deposit the money collected into the county treasury. The county shall pay the publisher of the notice the sum of thirty-three cents for each name appearing in the notice.

Source: SL 1945, ch 326, § 4; SDC Supp 1960, § 57.1014-1 (3); SL 1961, ch 443; SL 1972, ch 62; SL 1976, ch 93; SL 1984, ch 73, § 1; SL 1992, ch 80, § 174; SL 2000, ch 47, § 3.



§ 10-22-3 Repealed.

10-22-3. Repealed by SL 2000, ch 47, § 4.



§ 10-22-3.1 Transferred.

10-22-3.1. Transferred to § 10-23-2.4.



§ 10-22-4 Repealed.

10-22-4. Repealed by SL 1992, ch 80, § 176.



§ 10-22-5 Deduction of delinquent real property taxes or mobile home taxes from warrant forclaim against county.

10-22-5. Deduction of delinquent real property taxes or mobile home taxes from warrant for claim against county. If the owner of any bill or claim against the county, other than salary, which has been allowed either in whole or in part by the board of county commissioners, owes any delinquent real property taxes or delinquent mobile home taxes in that county, the county auditor of that county shall deduct the amount of such delinquent taxes from the amount so allowed, and issue to the owner of the bill or claim a warrant for the balance, if any. In case the amount due for delinquent real property taxes or delinquent mobile home taxes exceeds the amount allowed on that bill or claim, the county auditor shall apply the whole amount allowed toward the payment of such delinquent taxes.

Source: SL 1901, ch 47, § 1; RPolC 1903, § 2186; RC 1919, § 6769; SDC 1939, § 57.1011; SL 1967, ch 322; SL 1972, ch 61, § 1; SL 1982, ch 96, § 1; SL 1992, ch 80, § 177.



§ 10-22-5.1 , 10-22-5.2. Repealed.

10-22-5.1, 10-22-5.2. Repealed by SL 1982, ch 96, §§ 2, 3.



§ 10-22-6 Repealed.

10-22-6. Repealed by SL 1992, ch 80, § 178.



§ 10-22-7 Payment to county treasurer of taxes deducted from claim against county--Form ofwarrant.

10-22-7. Payment to county treasurer of taxes deducted from claim against county--Form of warrant. Whenever the county auditor shall deduct or apply any amount to taxes pursuant to § 10-22-5 he shall issue and deliver to the county treasurer a warrant for the amount so deducted or applied, and shall write on the face of such warrant, in red ink, the following: "Issued in payment (or part payment) of delinquent taxes of ________," giving the name of the person whose delinquent taxes are thus paid or partly paid.

Source: SL 1901, ch 47, § 2; RPolC 1903, § 2187; RC 1919, § 6769; SDC 1939, § 57.1011; SL 1967, ch 322; SL 1992, ch 80, § 179.



§ 10-22-8 Treasurer's power to issue distress warrant for delinquent taxes--Issuance on requestby county commissioner or sheriff.

10-22-8. Treasurer's power to issue distress warrant for delinquent taxes--Issuance on request by county commissioner or sheriff. The county treasurer may issue a distress warrant against any person whose mobile home taxes are delinquent at any time and he shall issue a distress warrant against any person whose mobile home taxes are delinquent when requested by any county commissioner or sheriff of the county.

Source: SL 1945, ch 326, § 6; SDC Supp 1960, § 57.1014-1 (5); SL 1992, ch 80, § 180.



§ 10-22-9 Form of treasurer's distress warrant.

10-22-9. Form of treasurer's distress warrant. County treasurers' distress warrants shall be addressed to the sheriff and shall be in substantially the following form:

I hereby certify that the mobile home taxes for the year ________, assessed against ________ in the sum of ________ dollars, are unpaid, and I desire such taxes to be collected, and authorize and direct the sheriff of this county to proceed forthwith to collect the same.

Given under my hand this ________ day of ________, 20 ____.
__________ County treasurer of _______ county

Source: SL 1915, ch 296; § 4; RC 1919, § 6774; SDC 1939, § 57.1015; SL 1992, ch 80, § 181.



§ 10-22-10 Distress warrant issued in duplicate--Sheriff's power and duty to seize property.

10-22-10. Distress warrant issued in duplicate--Sheriff's power and duty to seize property. The county treasurer shall issue and deliver the distress warrant in duplicate to the sheriff. Such warrant shall constitute the sheriff's authority and he shall immediately proceed to execute the same, and collect the tax by seizure of personal property of such person to an amount sufficient to pay such tax, with accrued penalty and interest, if any, and all accruing costs, wherever the same may be found in the county.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-11 Exemption from seizure limited to property absolutely exempt.

10-22-11. Exemption from seizure limited to property absolutely exempt. No property shall be exempt from such seizure except personal property absolutely exempt from execution.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-12 Failure of sheriff to execute distress warrant as nonfeasance in office.

10-22-12. Failure of sheriff to execute distress warrant as nonfeasance in office. The sheriff shall, upon receipt of distress warrants from the treasurer showing delinquent mobile home taxes, immediately proceed with due diligence to collect all taxes shown by each of said distress warrants to be delinquent in accordance with the provisions of §§ 10-22-14 to 10-22-27, inclusive. The failure of the sheriff to so proceed constitutes nonfeasance in office and shall subject such sheriff to removal from office in the manner provided in § 10-22-13.

Source: SL 1939, ch 285, § 1; SDC Supp 1960, § 57.1016-1; SL 1992, ch 80, § 182.



§ 10-22-13 Removal of sheriff from office for failure to proceed in collection of delinquenttaxes--Procedure.

10-22-13. Removal of sheriff from office for failure to proceed in collection of delinquent taxes--Procedure. If the sheriff of any county fails to proceed in the collection of delinquent mobile home taxes as provided in § 10-22-12, the state's attorney of said county shall, upon resolution of the board of county commissioners, institute proceedings in the circuit court for his county, which shall constitute a special proceeding. Such proceeding shall be instituted by petition of the state's attorney to the circuit court who shall thereupon issue its order fixing time and place of hearing on said petition. Said order and copy of said petition shall be served upon said sheriff not less than ten days prior to the date fixed for hearing. Upon such hearing, if the court finds such sheriff guilty of nonfeasance of office as defined in § 10-22-12, the court shall, by appropriate order, remove such sheriff from office and the vacancy thereby created shall be filled as provided by law.

Source: SL 1939, ch 285, § 2; SDC Supp 1960, § 57.1016-1; SL 1992, ch 80, § 183.



§ 10-22-14 Sheriff to check records for encumbrances against personal property--Copy ofassessment blank procured.

10-22-14. Sheriff to check records for encumbrances against personal property--Copy of assessment blank procured. Before making seizure of any property the sheriff shall ascertain from the records in the office of the register of deeds, the amount of any mortgages, conditional sales contracts, or other liens upon the property, and also the names and addresses of the lien holders and shall also procure from the county auditor a copy of the assessment blank upon which the tax is based, if the same is then on file with such county auditor.

Source: SL 1915, ch 246, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-15 Seizure of unencumbered before encumbered property--Encumbered property seizedif necessary.

10-22-15. Seizure of unencumbered before encumbered property--Encumbered property seized if necessary. In making the seizure of property, the sheriff shall first seize such property as is not encumbered by any lien of record but nothing herein contained shall prevent the sheriff from seizing any property for the tax based on that specific property, nor from seizing sufficient encumbered property to exact the proportion of the whole tax to be collected, which the value of such encumbered property bears to all of the available property subject to the distress warrant, nor shall anything herein contained prevent the sheriff from resorting to encumbered property for collection of all of said tax, if the same is otherwise liable, and if the sheriff is unable after due diligence to collect the said tax as hereinbefore otherwise specified.

Source: SDC 1939, § 57.1016.



§ 10-22-16 Execution of warrant by seizure and service of notice--Service by mail or posting.

10-22-16. Execution of warrant by seizure and service of notice--Service by mail or posting. The warrant shall be executed by service of a copy of the same together with a notice of the levy upon the owner of the property, or if he cannot be conveniently found by service of the same upon the person from whose possession the property is taken, and mailing copies of the same to the last known address of the owner, and if no one in possession can be found, nor any address of the owner be ascertained, then by seizure of the property, and posting a copy of the distress warrant and the notice of levy upon the bulletin board at the front door of the courthouse of the county.

Source: SDC 1939, § 57.1016.



§ 10-22-17 Seizure without moving property--Notice filed with register of deeds.

10-22-17. Seizure without moving property--Notice filed with register of deeds. If the property consists of bulky materials or property which cannot be practicably or conveniently moved, the sheriff may hold the same and the sale thereof at the place where it is located, and in such cases in addition to the service and notice specified in § 10-22-16, he shall file a copy of his notice of levy in the office of the register of deeds of the county, stating among other things the name of the person against whom the distress warrant was issued, the description of the property, the amount of the tax claim, and a description of the real estate where the property is located.

Source: SDC 1939, § 57.1016.



§ 10-22-18 Notice of sale of property--Contents--Posting and mailing.

10-22-18. Notice of sale of property--Contents--Posting and mailing. The sheriff shall forthwith fix a time and place for sale of the property seized, which time must be not less than ten nor more than thirty days after the seizure, and which place may be at any public place within the county or where the property is located in case of bulky material or property incapable of being conveniently moved. Notice of the sale shall be given by posting the same in three public places in the county, at least ten days before the date of the sale. The notice shall state the time and place of the sale; the name of the person against whom the distress warrant was issued; a description of the property; and the amount of the tax claim, and identify the particular taxes for which the sale is to be made; it shall also refer to the warrant under which the sale is to be held. Copies of the notice shall also be mailed to all encumbrancers of record at their addresses as shown by the encumbrances of record and if no address appears in such encumbrances, mailing of notice shall not be required. The failure so to mail notice shall not invalidate the sale but the encumbrancer shall have recourse against the sheriff for any damage he may show.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-19 Release of property seized on payment of taxes to sheriff.

10-22-19. Release of property seized on payment of taxes to sheriff. If upon seizure being made and any time before sale, the property owner, or any person interested, or anyone in his behalf shall pay to the sheriff the amount of the tax with the legal interest, penalty, and costs then due, the levy or seizure shall be abated, and the property released to the owner, at the place it may then be, and receipt given for the taxes so paid.

Source: SDC 1939, § 57.1016.



§ 10-22-20 Sheriff's receipt for taxes--Cancellation of tax and issuance of treasurer's receipt.

10-22-20. Sheriff's receipt for taxes--Cancellation of tax and issuance of treasurer's receipt. The county treasurer shall furnish the sheriff with triplicate receipts having the following words printed thereon: "Sheriff's receipt for mobile home taxes." Upon the collection of any taxes, interest, penalties, fees, or costs, the sheriff shall issue receipts therefor, the original to be delivered to the payor and the duplicate receipt to be filed with the treasurer. The treasurer shall cancel such tax upon the duplicate tax list in his office and enter thereon the date and number of the sheriff's receipt. The treasurer shall issue a regular tax receipt for the full amount and promptly deliver the receipt to the tax debtor.

Source: SL 1915, ch 296, § 7; SL 1917, ch 133, § 4; RC 1919, § 6777; SDC 1939, § 57.1016; SL 1992, ch 80, § 184.



§ 10-22-21 Sale of property at public auction--Effect of sale--Sheriff's bill or certificate of sale.

10-22-21. Sale of property at public auction--Effect of sale--Sheriff's bill or certificate of sale. If the tax, penalty, interest, and costs are not paid before the time fixed for sale, the sheriff shall sell the property or so much thereof as may be necessary, at the time and place fixed in the notice, at public auction to the highest bidder for cash. The sale shall be absolute and without right of redemption. The sheriff shall give to the purchaser, if demanded, a bill or certificate of the sale which shall transfer to said purchaser the property with same legal effect as if executed by the owner and same shall be accepted as evidence of such title by all public officials and departments of the state or any of its subdivisions, and in the courts thereof.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-22 Adjournment of sale--Notice.

10-22-22. Adjournment of sale--Notice. The sheriff may adjourn the sale from time to time, not exceeding three days, and shall adjourn at least once if there are no bidders. The adjournment shall be made by public announcement at the time and place of sale and by posting notice thereof at such time and place.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-23 Return of property if not sold for want of bidders.

10-22-23. Return of property if not sold for want of bidders. If the property cannot be sold for want of bidders, the sheriff shall return the property to the possession of the person from whom or to the place where he took the same and the taxes shall be returned as unpaid.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-24 Sheriff's return on distress warrants--Contents--Information as to sale.

10-22-24. Sheriff's return on distress warrants--Contents--Information as to sale. The sheriff shall make returns to the county treasurer on all distress warrants as soon as executed, and at least within one year after date of issue of the same, stating the amounts, if any, which have been collected upon the warrant, or that upon diligent search no property could be found whereof to collect the same, and showing the number of miles actually and necessarily traveled in executing each warrant and the number of warrants executed on each trip. If a sale was made under any warrant he shall show the procedure thereof, including the giving of notice as required and the time and place of the sale, names, amounts bid and paid by purchasers, and the property struck and sold to each.

Source: SL 1915, ch 296, § 6; SL 1917, ch 133, § 3; RC 1919, § 6776; SDC 1939, § 57.1017; SL 1967, ch 323.



§ 10-22-25 Payment to treasurer of amount collected by sheriff--Receipt.

10-22-25. Payment to treasurer of amount collected by sheriff--Receipt. At the time of making each return, the sheriff shall turn over to the county treasurer the full amount collected together with his duplicate receipt therefor, and shall take a receipt from the treasurer for the same.

Source: SL 1915, ch 296, § 6; SL 1917, ch 133, § 3; RC 1919, § 6776; SDC 1939, § 57.1017; SL 1967, ch 323.



§ 10-22-26 Uncollected balance remains collectible--Subsequent remedies.

10-22-26. Uncollected balance remains collectible--Subsequent remedies. The balance remaining due on any tax after deducting the net collections made by the sheriff as shown by his return on the warrant shall remain collectible as a tax with the same force and effect as before the warrant was issued and subsequent distress warrants may be issued therefor or other remedies for collection invoked.

Source: SDC 1939, § 57.1017; SL 1967, ch 323.



§ 10-22-27 Surplus returned to owner of property--Deposit with clerk of courts.

10-22-27. Surplus returned to owner of property--Deposit with clerk of courts. Any surplus remaining after paying the taxes, penalty, interest, and costs, shall be returned to the owner and if he cannot be found shall be deposited with the clerk of courts for the benefit of any person who may be entitled thereto.

Source: SL 1915, ch 296, § 5; RC 1919, § 6775; SDC 1939, § 57.1016.



§ 10-22-28 Sheriff's fees and allowances--Mileage allowed by county.

10-22-28. Sheriff's fees and allowances--Mileage allowed by county. The sheriff is allowed for collecting taxes the following fees: twenty-five dollars for making the sheriff's return on the sheriff's warrant of authority; fifteen dollars for each levy; ten dollars for each sale and necessary costs of distress and sale, which fees and costs shall be collected from the tax debtor or the tax debtor's property. If actual travel is made in collecting taxes, the sheriff shall also collect from the tax debtor or the tax debtor's property an additional penalty, in lieu of mileage, equal to fifteen percent of the amount of tax and interest due, which, with all fees and costs collected, shall be credited to the general fund of the county. The sheriff shall receive from the county mileage for each mile actually and necessarily traveled at the rate provided by law. However, the sheriff is not allowed mileage for collecting taxes within the corporate limits of the county seat.

Source: SDC 1939, § 57.1018; SL 1998, ch 64, § 1.



§ 10-22-29 Monthly certification of amounts due sheriff--Filing with county auditor.

10-22-29. Monthly certification of amounts due sheriff--Filing with county auditor. The treasurer shall, on the first day of each month, furnish the sheriff with a certified list of his fees, costs, and mileage provided for in § 10-22-28, and the sheriff shall file such list with the county auditor as a bill against the county to be audited and paid as other claims against the county.

Source: SL 1915, ch 296, § 6; SL 1917, ch 133, § 3; RC 1919, § 6776; SDC 1939, § 57.1018.



§ 10-22-30 Presentation to county commissioners of uncollected distress warrants--Examinationand transfer to uncollectible list.

10-22-30. Presentation to county commissioners of uncollected distress warrants--Examination and transfer to uncollectible list. On the first day of each regular meeting of the board of county commissioners, the treasurer shall present all distress warrants returned by the sheriff uncollected. The board shall then examine such returns and, if satisfied from any report of the sheriff or treasurer or facts in its own knowledge, that the taxes described in any such warrant cannot be collected, it shall declare the same to be uncollectible and the treasurer shall thereupon place the same on the uncollectible list in a book provided for that purpose, and no distress warrant shall thereafter be issued therefor except on order of the board or on written demand of the sheriff.

Source: SL 1915, ch 296, § 11; SL 1917, ch 133, § 7; RC 1919, § 6781; SDC 1939, § 57.1019.



§ 10-22-31 Annual presentation to county commissioners of unpaid tax list--Information shown.

10-22-31. Annual presentation to county commissioners of unpaid tax list--Information shown. On the first Tuesday in January of each year the county treasurer shall present to the board of county commissioners a list of all mobile home taxes unpaid at the close of business on December thirty-first of the preceding year which became delinquent during the preceding year. Such list shall show the taxing district in which such taxes were assessed, the address of the taxpayer, opposite which shall be a blank space for notation of payment of the tax when the same is paid. The county auditor shall note on such list the payment of any tax listed thereon when collected.

Source: SL 1945, ch 326, § 1; SDC Supp 1960, § 57.1014-1 (1); SL 1992, ch 80, § 185.



§ 10-22-32 Quarterly examination by county commissioners of unpaid tax list--Transfer of itemsto uncollectible tax list--Further collection effort not required.

10-22-32. Quarterly examination by county commissioners of unpaid tax list--Transfer of items to uncollectible tax list--Further collection effort not required. At their meeting during the month of July following, and every three months thereafter until all such taxes are paid or declared uncollectible, the board of county commissioners shall examine the unpaid items on the list described in § 10-22-31 and by resolution declare uncollectible any such taxes as in their judgment cannot be collected. The county auditor shall furnish the county treasurer certified copies of such resolutions in which shall be listed the name of the person against whose mobile home the tax was assessed, the taxing district in which assessed, the amount of tax and year for which assessed. The county treasurer shall make appropriate entry on his duplicate tax list that such taxes have been transferred to a special record in his office to be known as the uncollectible mobile home tax list. The county treasurer need make no further effort to collect mobile home taxes declared to be uncollectible until it is determined either by the board of county commissioners or the county treasurer that such taxes have become or may have become collectible.

Source: SL 1945, ch 326, § 1; SDC Supp 1960, § 57.1014-1 (1); SL 1992, ch 80, § 186.



§ 10-22-33 Distress warrants required for all taxes not declared uncollectible.

10-22-33. Distress warrants required for all taxes not declared uncollectible. The treasurer shall issue distress warrants covering all taxes not declared uncollectible unless other remedies be pursued for the collection thereof as provided by law.

Source: SL 1915, ch 296, § 11; SL 1917, ch 133, § 7; RC 1919, § 6781; SDC 1939, § 57.1019.



§ 10-22-34 to 10-22-41. Repealed.

10-22-34 to 10-22-41. Repealed by SL 1992, ch 80, §§ 187 to 194.



§ 10-22-42 to 10-22-46. Repealed.

10-22-42 to 10-22-46. Repealed by SL 1972, ch 63, § 3.



§ 10-22-47 to 10-22-52. Repealed.

10-22-47 to 10-22-52. Repealed by SL 1992, ch 80, §§ 195 to 200.



§ 10-22-53 Civil action for personal property taxes--Venue of action.

10-22-53. Civil action for personal property taxes--Venue of action. When any mobile home taxes heretofore or hereafter levied shall stand charged against any person, and the same is not paid within the time prescribed by law, the county treasurer whose duty it is to collect such taxes, in addition to any other remedy provided by law for the collection of such taxes, may enforce the collection thereof by a civil action in the circuit court for his county, in his name as such treasurer, against such person for the recovery of such unpaid taxes. The venue of such action shall remain in the county where the tax is of record regardless of the residence of the parties and such action may be so maintained against nonresidents of the state.

Source: SL 1915, ch 296, § 12; RC 1919, § 6822; SDC 1939, § 57.1026; SL 1943, ch 291; SL 1992, ch 80, § 201.



§ 10-22-54 Action in federal courts or another state.

10-22-54. Action in federal courts or another state. The county treasurer may also, upon securing approval of the board of county commissioners, institute and maintain such an action in another state or in the federal courts, at his election.

Source: SDC 1939, § 57.1026; SL 1943, ch 291.



§ 10-22-55 Ancillary remedies and proceedings invoked by treasurer in civil action.

10-22-55. Ancillary remedies and proceedings invoked by treasurer in civil action. The county treasurer may invoke all ancillary remedies and proceedings, including attachment, garnishment, receivership, and others provided by law of this or any jurisdiction in which an action under § 10-22-53 or 10-22-54 may be brought.

Source: SDC 1939, § 57.1026; SL 1943, ch 291.



§ 10-22-56 Allegations in county treasurer's complaint--Tax lists as evidence--Exemptions fromexecution limited to absolute exemptions.

10-22-56. Allegations in county treasurer's complaint--Tax lists as evidence--Exemptions from execution limited to absolute exemptions. It shall be sufficient for such treasurer to allege in his complaint that the taxes stand charged against the defendant, that the same are delinquent and unpaid, stating the year or years and the amount for each year, and such treasurer shall not be required to set forth in his complaint or by a bill of particulars any other or further matter relating thereto and the duplicate tax list or lists shall be prima facie evidence of the amount and validity of such taxes appearing due and unpaid thereon, and of the nonpayment of the same; and if, on the trial of the action, it shall be found that such person is so indebted, judgment shall be rendered in favor of such treasurer so prosecuting such action as in other cases, and the judgment debtor shall not be entitled to the benefit of any exemptions other than those made absolute.

Source: SL 1915, ch 296, § 12; RC 1919, § 6822; SDC 1939, § 57.1026; SL 1943, ch 291.



§ 10-22-57 Defenses in civil action for mobile home taxes--Reassessment and judgment forproper amount.

10-22-57. Defenses in civil action for mobile home taxes--Reassessment and judgment for proper amount. The defendant may set up by way of answer any defense which he may have to the collection of the taxes. If the defendant claims the taxes to be void, the court must in the action ascertain the just amount of mobile home taxes due from the person for the year or years for which it is claimed the taxes are delinquent, and if, in its opinion, the assessment or any subsequent proceeding has been rendered void or voidable by the omission or commission of any act required or prohibited, the court shall reassess the property or order it reassessed by the director of equalization acting at the time of such order, and shall thereupon render judgment for the just amount of taxes due from the defendant for that year or years.

Source: SL 1915, ch 296, § 13; RC 1919, § 6823; SDC 1939, § 57.1027; SL 1989, ch. 82, § 41; SL 1992, ch 80, § 202.



§ 10-22-58 Employment of assistance outside state for collection from taxpayer who has movedfrom state--Commission.

10-22-58. Employment of assistance outside state for collection from taxpayer who has moved from state--Commission. When any person having delinquent mobile home taxes charged against him leaves the state and establishes residence outside the state, the board of county commissioners of the county wherein such taxes were levied, may employ assistance outside of this state to collect such delinquent taxes, and may pay out of the funds of the county for such collection services a commission of not to exceed fifty percent.

Source: SDC 1939, § 57.1026 as added by SL 1943, ch 291; SL 1971, ch 76, § 3; SL 1992, ch 80, § 203.



§ 10-22-59 Reciprocal enforcement of tax liability to other states--Proof of reciprocity.

10-22-59. Reciprocal enforcement of tax liability to other states--Proof of reciprocity. The courts of this state shall recognize and enforce the liability for taxes lawfully imposed by the laws of any other state which extends like comity in respect of the liability for taxes lawfully imposed by the laws of this state. The officials of such other state are authorized to bring action in the courts of this state for the collection of such taxes. The certificate of the secretary of state of such other state that such officials have the authority to collect the taxes so to be collected by such action shall be conclusive proof of that authority.

Source: SL 1953, ch 478, § 1; SDC Supp 1960, § 57.1029.



§ 10-22-60 Taxes, penalties, and interest subject to reciprocal enforcement.

10-22-60. Taxes, penalties, and interest subject to reciprocal enforcement. The term, taxes, as used in §§ 10-22-59 and 10-22-61 shall include:

(1) Any and all tax assessments lawfully made whether they be based upon a return or other disclosure of the taxpayer, upon the information and belief of the taxing authority, or otherwise;

(2) Any and all penalties lawfully imposed pursuant to a taxing statute;

(3) Interest charges lawfully added to the tax liability which constitutes the subject of the action.
Source: SL 1953, ch 478, § 2; SDC Supp 1960, § 57.1029.



§ 10-22-61 Attorney general's power to bring action in other states.

10-22-61. Attorney general's power to bring action in other states. The attorney general of this state is empowered to bring action in the courts of other states to collect taxes legally due this state.

Source: SL 1953, ch 478, § 3; SDC Supp 1960, § 57.1029.



§ 10-22-62 Chapter applicable to collection of moneys owed on unreported improvements to realestate.

10-22-62. Chapter applicable to collection of moneys owed on unreported improvements to real estate. The provisions of this chapter shall apply to the collection of the taxes and interest owed on improvements added to the tax roll pursuant to §§ 10-6-36.1 to 10-6-36.3, inclusive, and §§ 10-21-31 and 10-21-32.

Source: SL 1989, ch 85, § 4.






Chapter 23 - Sale Of Real Property For Taxes And Assessments

§ 10-23-1 Special assessment delinquencies certified to county treasurer--Collection by sale ofproperty as for taxes.

10-23-1. Special assessment delinquencies certified to county treasurer--Collection by sale of property as for taxes. Whenever delinquent special assessments levied in any municipality shall be certified to the county auditor as provided in Title 9, it shall be the duty of such auditor immediately to certify the same to the county treasurer, and such delinquent special assessments shall be collected by the county treasurer, by sale of the lots or parcels of land so assessed at the next succeeding sale of real property for delinquent taxes, in the same manner and at the same time and place.

Source: SL 1911, ch 243; RC 1919, § 6797; SDC 1939, § 57.1109; SL 1992, ch 60, § 2.



§ 10-23-1.1 Application of assessment procedures.

10-23-1.1. Application of assessment procedures. The procedures in this chapter shall be followed whenever a municipality certifies a delinquent assessment as provided in § 9-38-29, 21-10-6, or 34A-6-29 or any other assessment the municipality is legally able to certify to the county auditor for collection.

Source: SL 1989, ch 95.



§ 10-23-2 Publication or posting of notice of sale--Reconciliation of published list to tax list.

10-23-2. Publication or posting of notice of sale--Reconciliation of published list to tax list. The treasurer shall give notice of the sale of real property for taxes or assessments by publication thereof once during the week before the sale in the official newspapers of the county as designated by the board of county commissioners. If there is no newspaper published in the county, the treasurer shall give notice by written or printed notice posted at the door of the courthouse or building in which the circuit court is commonly held, or the usual place of meeting of the county commissioners, for two weeks previous to the sale. The county auditor shall reconcile the published list of unpaid taxes to the unpaid taxes in the tax list.

Source: SL 1897, ch 28, § 115; RPolC 1903, § 2194; SL 1905, ch 53; SL 1913, ch 338, § 1; SL 1913, ch 350, § 4; SL 1917, ch 131; RC 1919, § 6785; SL 1921, ch 129; SL 1933, ch 195, § 1; SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444; SL 1986, ch 94, § 1; SL 1987, ch 64, § 4.



§ 10-23-2.1 Additional notices to owner, special assessment holder, bond holder, and municipalofficer.

10-23-2.1. Additional notices to owner, special assessment holder, bond holder, and municipal officer. In addition to the notice required by § 10-23-2, the county treasurer shall send the notice containing the information set forth in §§ 10-23-2.5 and 10-23-3 by first class mail or by electronic means to:

(1) Any owner of the real property at the owner's last known address;

(2) Any person holding a special assessment certificate which is a lien upon the real estate;

(3) If bonds have been issued in lieu of assessments certificates, to the holder of the bond last maturing; and

(4) If the property is located in a municipality, to the auditor, clerk, or finance officer of the municipality.

The county treasurer shall mail or transmit electronically the notice at least fourteen days before the day of sale. The county treasurer shall certify, on the tax certificate record book for that tax year, that notice was given in the manner prescribed by this section.

Source: SL 1984, ch 74, § 1; SL 1985, ch 80, § 1; SL 2010, ch 52, § 2; SL 2012, ch 61, § 5.



§ 10-23-2.2 Additional notices to requesting claimants--Fee.

10-23-2.2. Additional notices to requesting claimants--Fee. If any of the following persons has annually, on or before November fifteenth, on a form prescribed by the Department of Revenue:

(1) Requested that a notice of sale of the real property be sent to him or her by mail or by electronic means; and

(2) Paid a three dollar fee to the county treasurer to cover the cost of sending the notice, if requested to be sent by mail,
the county treasurer shall, in addition to the notice required by § 10-23-2, send the notice of sale containing the information set forth in § 10-23-3 to the person in possession of the real property, the person in whose name the property is taxed, the mortgagee named in any unsatisfied mortgage then in force upon the real property, and, if the mortgage has been assigned, to the assignee of the mortgage and to any other person who has or claims an interest in the real estate.

The county treasurer shall send the notice of sale by certified mail, if requested to be sent by mail, to such person at the address as shown on the form. The notice shall contain the information set forth in § 10-23-3 and shall be mailed or transmitted electronically at least fourteen days before the date of sale.

Source: SL 1984, ch 74, § 2; SL 1985, ch 80, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 61, § 4.



§ 10-23-2.3 Resolution authorized to publish information about delinquent taxpayer whereproperty was offered for sale.

10-23-2.3. Resolution authorized to publish information about delinquent taxpayer where property was offered for sale. The board of county commissioners may by resolution require that the name, address, and amount of taxes, penalty, and interest due and the years the taxes are due of any delinquent taxpayer whose real property was sold or offered for sale at a tax sale pursuant to this chapter be published each year that a tax certificate is outstanding until such time as a tax deed is issued.

Source: SL 1988, ch 98, § 1; SL 1989, ch 96.



§ 10-23-2.4 Notice to seller and buyer under contract for deed--Contents--Prerequisite toimposition of interest penalty.

10-23-2.4. Notice to seller and buyer under contract for deed--Contents--Prerequisite to imposition of interest penalty. The county treasurer shall notify both the seller and the buyer under a contract for deed of delinquent property taxes if the contract has been recorded in the Office of the Register of Deeds. The notice shall include the years that the taxes are delinquent and the amount of delinquent taxes. If the seller and buyer are not notified, the county may not impose an interest penalty on the property because the taxes are delinquent.

Source: SL 1989, ch 94.



§ 10-23-2.5 Homestead property owner meeting certain age requirements affecting sale fordelinquent taxes to notify county treasurer--Penalty.

10-23-2.5. Homestead property owner meeting certain age requirements affecting sale for delinquent taxes to notify county treasurer--Penalty. Any property owner of a homestead that receives a notice of delinquent taxes or a notice pursuant to § 10-23-2.1 who will be seventy years of age or older by the date of the tax certificate sale for the homestead shall notify the county treasurer prior to the sale that the owner meets the age requirement for the homestead exemption provided pursuant to chapter 43-31. If the owner fails to notify the county treasurer that the owner meets or will meet the age requirement for the homestead exemption, the owner shall be held responsible for any costs incurred related to the sale of the tax certificate and the payment of the taxes and interest on the tax certificate. The notice required by § 10-23-2.1 shall include a statement informing the owner of the requirement imposed by this section and the applicable penalties.

Source: SL 2010, ch 52, § 1.



§ 10-23-3 Contents of notice of sale.

10-23-3. Contents of notice of sale. The notice required by § 10-23-2 shall contain a notification that all real property on which the taxes of the preceding year or years remain unpaid will be sold, and of the time and place of the sale and the notice must contain a list of the real property to be sold on which the taxes of the preceding year or years were unpaid as of the close of business on the first Monday of December, the name of the parties, against whom it is assessed, and the amount of taxes due.

Source: SL 1897, ch 28, § 115; RPolC 1903, § 2194; SL 1905, ch 53; SL 1913, ch 338, § 1; SL 1917, ch 131; RC 1919, § 6785; SL 1921, ch 129; SL 1933, ch 195, § 1; SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444; SL 1975, ch 101; SL 1981, ch 91; SL 1986, ch 94, § 2.



§ 10-23-4 Combined description of tracts assessed to same person.

10-23-4. Combined description of tracts assessed to same person. If two or more lots or tracts in the same block are assessed to the same person, the lots or tracts may be designated in one description and charged for at the rate of one lot or tract.

Source: SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444; SL 2000, ch 56, § 1.



§ 10-23-5 Charge against property for publication--Payment of cost of publication.

10-23-5. Charge against property for publication--Payment of cost of publication. The county treasurer shall charge and collect, in addition to the taxes and interest and penalty, the sum of four dollars and fifty cents on each tract of real property and on each municipal lot or group of municipal lots advertised for sale or published pursuant to § 10-23-2.3, and each municipal lot or group of municipal lots, comprising a single description, if the municipal lot or group of municipal lots are sold for delinquent special assessments or published pursuant to § 10-23-2.3, which sum shall be paid into the county treasury. The county shall pay the cost of publication.

Source: SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444; SL 1973, ch 61; SL 1976, ch 94; SL 1984, ch 73, § 2; SL 1988, ch 98, § 2; SL 1998, ch 65, § 1.



§ 10-23-6 Amounts paid to newspapers for publication of notice of sale.

10-23-6. Amounts paid to newspapers for publication of notice of sale. Within thirty days after the completed publication required by § 10-23-2, each official newspaper in which any such notice is published, whether there be one, two, or three such newspapers, shall receive one-third of the total sum charged to the delinquent lands for advertising.

Source: SL 1897, ch 28, § 115; RPolC 1903, § 2194; SL 1905, ch 53; SL 1913, ch 338, § 1; SL 1913, ch 350, § 4; SL 1917, ch 131; RC 1919, § 6785; SL 1921, ch 129; SL 1933, ch 195, § 1; SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444.



§ 10-23-7 Time and place of annual sale--Adjournment from day to day--All taxable propertysubject to sale except certain homesteads.

10-23-7. Time and place of annual sale--Adjournment from day to day--All taxable property subject to sale except certain homesteads. On the third Monday of December in each year, between the hours of nine a.m. and four p.m. the treasurer shall offer at public sale at the courthouse, or at the place of holding circuit court in his county, or at the treasurer's office where by law, the taxes are made payable, all lands, town lots, or other real property which shall be liable for taxes of any description for the preceding year or years, and which shall remain due and unpaid, and he may adjourn the sale from day to day until all the lands, lots, or other real property have been offered. No taxable property shall be exempt from levy and sale for taxes except as provided in § 43-31-1.

Source: SL 1897, ch 28, § 116; RPolC 1903, § 2195; SL 1905, ch 53; SL 1913, ch 338, § 2; SL 1913, ch 350, § 5; RC 1919, § 6786; SL 1929, ch 248; SDC 1939, § 57.1102; SL 1980, ch 296, § 2.



§ 10-23-8 Offer of lands and receipt of bids--Lowest interest rate as best bid--Maximum interestrate--Fee on redemption of certificate of sale--Entire tract sold.

10-23-8. Offer of lands and receipt of bids--Lowest interest rate as best bid--Maximum interest rate--Fee on redemption of certificate of sale--Entire tract sold. Before making a sale of lands and town lots on which taxes have not been paid, the treasurer shall offer each separate tract for sale in the numerical order in which it appears on the tax list and receive bids for it. If any person bids the full amount of the taxes, interest, and costs due on the land or town lots, stating in the bid the lowest rate of interest per year at which the bidder will pay the taxes assessed and due against the land and lots, the treasurer shall sell to that person the land or town lots and shall issue a certificate of sale to the purchaser. In no case may the rate of interest exceed the rate named in the bid and the bid offered on the land or lots at the lowest rate of interest per year shall be considered the best bid. No rate of interest higher than ten percent per year is a valid bid pursuant to this section. Upon redemption of a certificate that has been sold or assigned to a purchaser other than the county, a fee shall be deducted from the proceeds paid to the holder of the certificate. The county commission may, by resolution, establish a fee not to exceed fifty dollars. No property owner may be assessed this additional fee. The fee shall be deposited in the county general fund. Nothing less than the entire tract or lot may be sold.

Source: SDC 1939, § 57.1103; SL 1983, ch 28, § 24; SL 1984, ch 75, § 1; SL 1986, ch 95; SL 1988, ch 99; SL 1999, ch 53, § 4.



§ 10-23-9 New sale on bidder's failure to pay--Civil action against defaulting bidder.

10-23-9. New sale on bidder's failure to pay--Civil action against defaulting bidder. Should any person bidding fail to pay the amount due, the treasurer may again offer the land or town lot for sale if the sale has not been closed, and if it has been closed, he may again advertise it specially and by description by one written or printed notice posted for two weeks on the door of the courthouse or place where the circuit court is usually held, after which it may be sold at public sale; or the treasurer may recover the amount by civil action, brought in the name of the county in which the sale was held.

Source: SL 1897, ch 28, § 118; RPolC 1903, § 2197; RC 1919, § 6788; SDC 1939, § 57.1104.



§ 10-23-10 Conduct of sales for delinquent special assessments--Redemption right--Noticebefore issuance of deed.

10-23-10. Conduct of sales for delinquent special assessments--Redemption right--Notice before issuance of deed. Sales of property made for the collection of delinquent special assessments shall be conducted in the same manner as other tax sales made by the county treasurer and the owners of the property so sold shall have the same length of time in which to redeem the same, and be entitled to the same notice before the issuance of a tax deed as in other cases of tax sales.

Source: SL 1911, ch 243; RC 1919, § 6797; SDC 1939, § 57.1109.



§ 10-23-11 Return of sale filed with county auditor--Contents and attached papers--Evidence ofregularity of proceedings.

10-23-11. Return of sale filed with county auditor--Contents and attached papers--Evidence of regularity of proceedings. On or before the last Monday of December following the sale of real property, the treasurer is required to file in the office of the auditor of his county a return of his sale, retaining a copy in his office, showing the real property sold, the names of the purchasers and the sums paid by them, and also a copy of the notice of the sale, with a certificate of the advertisement, verified by an affidavit, and such returns shall be evidence of the regularity of the proceedings. The description of the real property in such return shall be entered in the same numerical order as required in the tax list.

Source: SL 1897, ch 28, § 119; RPolC 1903, § 2198; SL 1913, ch 350, § 6; RC 1919, § 6789; SDC 1939, § 57.1111.



§ 10-23-12 Private sale of property not sold at public sale--Certificate of sale--Tax receipts.

10-23-12. Private sale of property not sold at public sale--Certificate of sale--Tax receipts. After the tax sale shall have been closed, and after the treasurer has made his return thereto to the county auditor, if any real property remains unsold for want of bidders, the treasurer is authorized and required to sell the same at private sale at his office to any person who will pay the amount of taxes, penalty, and costs thereon for the same, and to deliver to purchasers a certificate as provided by law and to make out duplicate receipts for the taxes on such real estate, and deliver one to the purchaser and the other to the county auditor as in this title provided, with the additional statement inserted in the certificate that such real property has been offered at public sale for taxes but not sold for want of bidders, and in which certificate he is required to write "sold for taxes at private sale." The treasurer is further authorized and required to sell as aforesaid all real property in his county in which taxes remain unpaid and delinquent for any previous year or years.

Source: SL 1897, ch 28, § 122; RPolC 1903, § 2201; RC 1919, § 6792; SDC 1939, § 57.1105.



§ 10-23-13 Posting in lieu of advertising for unsold property of small value.

10-23-13. Posting in lieu of advertising for unsold property of small value. When any real property not exceeding twenty-five dollars in assessed value shall have been advertised in a newspaper for two successive years, and not sold, the treasurer shall give notice of the sale of such property by posting a written notice in the manner provided when there is no newspaper published in the county, and the same shall not be advertised in a newspaper.

Source: SL 1897, ch 28, § 115; RPolC 1903, § 2194; SL 1905, ch 53; SL 1913, ch 338, § 1; SL 1917, ch 131; RC 1919, § 6785; SL 1921, ch 129; SL 1933, ch 195, § 1; SDC 1939, § 57.1101; SL 1945, ch 327; SL 1949, ch 413; SL 1961, ch 444.



§ 10-23-14 Erroneous or wrongful sale of property--Refund to purchaser--Liability of treasurer.

10-23-14. Erroneous or wrongful sale of property--Refund to purchaser--Liability of treasurer. If real property is sold by mistake or wrongful act of the treasurer, the county shall refund the purchaser, his heirs, assigns or personal representatives the amount paid upon the sale and any subsequent taxes paid to protect the tax sale certificate, with interest at the Category A rate of interest as established in § 54-3-16 from the date of the payment. The refund shall continue until paid or until notice is served by the county treasurer of the county, either personally or by registered or certified mail, upon the purchaser, his heirs, assigns or personal representatives, demanding that the certificate be surrendered in for cancellation. The treasurer and sureties on his official bond shall be liable to the county for any amounts so refunded in cases where no tax was due and a sale was made by mistake or wrongful act of the treasurer.

Source: SL 1897, ch 28, § 123; RPolC 1903, § 2202; SL 1909, ch 129; RC 1919, § 6793; SL 1925, ch 88; SL 1927, ch 50; SL 1933, ch 196; SDC 1939, § 57.1113; SL 1983, ch 28, § 25; SL 1984, ch 319, § 9.



§ 10-23-15 Title becoming defective subsequent to sale--Refund to purchaser.

10-23-15. Title becoming defective subsequent to sale--Refund to purchaser. When, after any real property has been assessed, the entry is canceled by the United States government, or when a contract of sale upon school land has been canceled prior or subsequent to tax sale or when a mortgage securing moneys belonging to the permanent school or educational funds has been foreclosed and no redemption has been made prior or subsequent to tax sale, and the same has been sold for taxes to an innocent purchaser, the county shall refund to such purchaser, his heirs, assigns, or personal representatives, the amount paid upon the same and any subsequent taxes paid to protect the tax sale certificate, with interest as provided in § 10-23-14.

Source: SL 1897, ch 28, § 123; RPolC 1903, § 2202; SL 1909, ch 129; RC 1919, § 6793; SL 1925, ch 88; SL 1927, ch 50; SL 1933, ch 196; SDC 1939, § 57.1113.



§ 10-23-16 Assessment of subsequent taxes after refund to purchaser.

10-23-16. Assessment of subsequent taxes after refund to purchaser. When any real property upon which taxes are refunded to the purchaser as provided in §§ 10-23-14 and 10-23-15 shall have become liable to taxation subsequent to the assessment for which it was sold the county auditor shall assess the same and extend taxes legally chargeable thereto for each of the years the owner or owners thereof should have paid taxes thereon and such taxes shall be collected as other taxes upon real property.

Source: SL 1897, ch 28, § 123; RPolC 1903, § 2202; SL 1909, ch 129; RC 1919, § 6793; SL 1925, ch 88; SL 1927, ch 50; SL 1933, ch 196; SDC 1939, § 57.1113.



§ 10-23-17 Apportionment to taxing districts of refunds to purchaser.

10-23-17. Apportionment to taxing districts of refunds to purchaser. The taxes refunded as provided in §§ 10-23-14 and 10-23-15 shall be apportioned to the respective taxing districts for which they were levied.

Source: SL 1897, ch 28, § 123; RPolC 1903, § 2202; SL 1909, ch 129; RC 1919, § 6793; SL 1925, ch 88; SL 1927, ch 50; SL 1933, ch 196; SDC 1939, § 57.1113.



§ 10-23-18 Purchaser at sale entitled to certificate--Contents--Evidence of regularity ofproceedings.

10-23-18. Purchaser at sale entitled to certificate--Contents--Evidence of regularity of proceedings. The purchaser of any tract of real property sold by the county treasurer for taxes shall be entitled to a certificate describing the land so purchased, the sum paid, and stating the time when the purchaser will be entitled to a deed, which certificate shall be signed by the treasurer in his official capacity, and shall be presumptive evidence of the regularity of all prior proceedings.

Source: SL 1897, ch 28, § 120; RPolC 1903, § 2199; SL 1903, ch 76; SL 1909, ch 25; RC 1919, § 6790; SL 1923, ch 113; SDC 1939, § 57.1106.



§ 10-23-19 Treasurer's fees for issuance of certificate and deed--Combining of parcels in deedor certificate--Notation of deed in sale book.

10-23-19. Treasurer's fees for issuance of certificate and deed--Combining of parcels in deed or certificate--Notation of deed in sale book. The treasurer shall collect five dollars for each certificate, and five dollars for each deed made by him on such sale, and the fee for the notary public or other officer acknowledging the deed or certificate. However, any number of parcels of land bought by one person may be included in one deed or certificate, if desired by the purchaser, and whenever the treasurer makes a deed to any real property sold for taxes, he shall make an entry thereof in the sale book opposite the description of the real property covered.

Source: SL 1897, ch 28, § 121; RPolC 1903, § 2200; RC 1919, § 6791; SDC 1939, § 57.1107; SL 1986, ch 96.



§ 10-23-20 Tax receipt on property sold.

10-23-20. Tax receipt on property sold. In all tax sales made as provided in this chapter the treasurer shall make out the tax receipt and duplicate for the taxes of the real property mentioned in such certificate the same as in other cases, and shall write thereon "sold for taxes at public sale."

Source: SL 1897, ch 28, § 120; RPolC 1903, § 2199; SL 1903, ch 76; SL 1909, ch 25; RC 1919, § 6790; SL 1923, ch 113; SDC 1939, § 57.1106.



§ 10-23-21 Assignment of tax sale certificate--Presentation to and entry by county treasurer.

10-23-21. Assignment of tax sale certificate--Presentation to and entry by county treasurer. Any certificate issued pursuant to § 10-23-18 shall be assignable and any assignment thereof must be acknowledged before some officer authorized to take acknowledgments of deeds. Any assignee of such certificate acquires the lien of the taxes on the real property; provided he presents the assigned certificate to the county treasurer for entry and such county treasurer shall enter on the record of such sale the fact that the certificate has been assigned, entering the name and address of the assignee and the date when such assignment was presented for such entry.

Source: SL 1897, ch 28, § 120; RPolC 1903, § 2199; SL 1903, ch 76; SL 1909, ch 25; RC 1919, § 6790; SL 1923, ch 113; SDC 1939, § 57.1106.



§ 10-23-22 Payment of previous or subsequent taxes by certificate holder--Interest from date ofdelinquency--Addition to amount paid under certificate--Tax receipt.

10-23-22. Payment of previous or subsequent taxes by certificate holder--Interest from date of delinquency--Addition to amount paid under certificate--Tax receipt. The purchaser at tax sale or assignee of such certificate may pay any taxes levied on such real property so purchased, whether levied for any year or years previous or subsequent to such sale and still unpaid. The amount or amounts paid as subsequent taxes shall not bear interest until on and after the date when the subsequent taxes so paid would become delinquent. The purchaser or assignee shall have the same lien for such taxes paid subsequently and may add them to the amount paid under the original tax sale certificate, provided that he informs the county treasurer when paying such taxes that he desires to pay them as subsequent to such certificate. The treasurer shall make out the tax receipt and duplicate for such taxes paid as subsequent, and shall write thereon, "paid as subsequent taxes" and shall enter on the record of the original tax sale the payment of such subsequent taxes, giving the name of the person by whom paid, the date when paid, and the amount paid, and for what year such subsequent tax was levied.

Source: SL 1897, ch 28, § 120; RPolC 1903, § 2199; SL 1903, ch 76; SL 1909, ch 25; RC 1919, § 6790; SL 1923, ch 113; SDC 1939, § 57.1106.



§ 10-23-23 Taxation of property sold for delinquent special assessments--Interest and costsadded.

10-23-23. Taxation of property sold for delinquent special assessments--Interest and costs added. All real property sold for delinquent special assessments pursuant to § 10-23-1 and not redeemed shall be entered by the county treasurer upon the duplicate tax lists of the county for the succeeding years and noted upon all duplicate tax receipts for the real property. The county treasurer shall add to the amount of each special assessment so certified interest at the Category G rate of interest as established in § 54-3-16, and ten cents on each lot or parcel of ground for the cost of advertising. No other costs or penalties may be added except as provided by law for certificate of sale, deed, and acknowledgment.

Source: SDC 1939, § 57.1109; SL 1983, ch 28, § 26; SL 1984, ch 319, § 10; SL 1999, ch 53, § 5; SL 2000, ch 226, § 5.



§ 10-23-24 Bidding off for county at tax sale--Interest taken by county.

10-23-24. Bidding off for county at tax sale--Interest taken by county. The county treasurer is authorized at all tax sales made under the laws of this state, in case there are no other bidders offering the amount due, to bid off all or any real property offered at such sale for the amount of taxes, penalty, interest, and costs due and unpaid thereon, in the name of the county in which the sale takes place, such county acquiring all the rights, both legal and equitable, that any purchaser could acquire by reason of such purchase.

Source: SL 1901, ch 46, § 1; RPolC 1903, § 2203; RC 1919, § 6794; SDC 1939, § 57.1108.



§ 10-23-25 Certificate of sale to county--Tax receipt not issued--Interest on certificate.

10-23-25. Certificate of sale to county--Tax receipt not issued--Interest on certificate. If the county treasurer of any county bids off any real property in the name of the county, the treasurer shall make out a certificate of purchase to the county in the same manner as if sale had been made to any other person. The certificate shall be retained by the treasurer, but no tax receipt may be issued and no amount may be due the state, or any other fund. No treasurer's commission may be paid by the county until redemption has been made from the sale or the time of redemption has expired, or until the interest of the county has been assigned. The certificate issued to the county shall bear interest at the Category G rate of interest as established in § 54-3-16.

Source: SDC 1939, § 57.1108; SL 1981, ch 92; SL 1984, ch 319, § 38; SL 1999, ch 53, § 6; SL 2000, ch 226, § 6.



§ 10-23-26 Readvertising and sale not required after acquisition by county.

10-23-26. Readvertising and sale not required after acquisition by county. Whenever any county shall acquire an interest in real property, or any rights with respect thereto, by reason of the same having been bid off in the name of the county as provided in § 10-23-24, such real property shall not be again advertised and sold for delinquent taxes so long as the county retains its interest in and rights to such real property.

Source: SL 1901, ch 46, § 1; RPolC 1903, § 2203; RC 1919, § 6794; SDC 1939, § 57.1108.



§ 10-23-27 Unpaid and subsequent taxes included in price at which certificate sold by county.

10-23-27. Unpaid and subsequent taxes included in price at which certificate sold by county. All taxes subsequently accruing against such real property, or that were unpaid at the time of such sale and a lien thereon but not included in such bid, shall be considered as "subsequent tax," and before the county can make an assignment of such interest in and rights to such real property, or before an assignment of the certificate of such sale is made, all such taxes must be paid in full, including the amount for which such real property was so bid off, unless a compromise thereof is made as permitted by law, in which case the amount at which such compromise is made must be paid.

Source: SL 1901, ch 46, § 1; RPolC 1903, § 2203; RC 1919, § 6794; SDC 1939, § 57.1108.



§ 10-23-28 Sale of tax certificate by county--Price--Tax receipt issued--Rights acquired bypurchaser.

10-23-28. Sale of tax certificate by county--Price--Tax receipt issued--Rights acquired by purchaser. If any person is desirous of purchasing the interest of the county in the real property acquired by reason of the county treasurer buying the same for the county, he may do so by paying to the treasurer the amount of the taxes, penalty, interest, and costs of sale and transfer and all unpaid or subsequent taxes as specified in § 10-23-27, up to the date he so pays, and thereupon the treasurer shall issue a tax receipt and duplicate for such taxes, penalty, interest, and costs, which shall be entered upon his cashbook as other tax receipts; and he shall assign and deliver to such purchaser the certificate of purchase held by the county for such real property, which assignment and transfer shall convey unto such purchaser all the rights of the county, both legal and equitable, in and to such real property as much so as if he had been the original purchaser at the tax sale.

Source: SL 1897, ch 28, § 127; RPolC 1903, § 2206; RC 1919, § 6796; SDC 1939, § 57.1108.



§ 10-23-28.1 Sale of tax certificates after July 1, 2006.

10-23-28.1. Sale of tax certificates after July 1, 2006. Notwithstanding the provisions of chapters 10-23, 10-24, and 10-25, no county may sell any tax certificate after July 1, 2006, unless the board of county commissioners adopts a resolution waiving the provisions of this section that prohibit the sale of tax certificates. The county shall be the holder of any tax certificate issued by the county after July 1, 2006, unless the board of county commissioners adopts a resolution waiving the provisions of this section that prohibit the sale of tax certificates. The county treasurer shall continue to serve notice on the owner of record of the real property, publish notice, and attend to the other administrative provisions imposed by chapter 10-23, 10-24, and 10-25. Nothing in this section affects the holder of any existing tax certificate, the method in which the tax certificate is redeemed, or the sale of real property for taxes or assessments.

Source: SL 2006, ch 43, § 1; SL 2007, ch 51, § 1.



§ 10-23-29 Tax sales not invalidated by irregularities.

10-23-29. Tax sales not invalidated by irregularities. No sale of real property for nonpayment of taxes nor any conveyance issued thereon shall be invalid or voidable on account of such real property having been listed or charged on any tax list in any other name than that of the rightful owner nor on account of neglect or failure of the treasurer or any other officer to collect the tax for which the real property was sold, by distraint and sale of personal property.

Source: SL 1897, ch 28, § 134; RPolC 1903, § 2215; RC 1919, § 6807; SDC 1939, § 57.1112.



§ 10-23-30 , 10-23-31. Repealed.

10-23-30, 10-23-31. Repealed by SL 1974, ch 78, § 6.



§ 10-23-32 Chapter applicable to collection of moneys owed on unreported improvements to realestate.

10-23-32. Chapter applicable to collection of moneys owed on unreported improvements to real estate. The provisions of this chapter shall apply to the collection of the taxes and interest owed on improvements added to the tax roll pursuant to §§ 10-6-36.1 to 10-6-36.3, inclusive, and §§ 10-21-31 and 10-21-32.

Source: SL 1989, ch 85, § 5.



§ 10-23-33 Sale of property where electronically transmitted taxes are delinquent.

10-23-33. Sale of property where electronically transmitted taxes are delinquent. Any lot or parcel of real property upon which any tax is delinquent pursuant to § 10-21-7.3 may be sold pursuant to this chapter.

Source: SL 1995, ch 63, § 4.






Chapter 24 - Redemption From Tax Sales

§ 10-24-1 Right to redeem real property sold--Amount paid--Memorandum and receipt bytreasurer.

10-24-1. Right to redeem real property sold--Amount paid--Memorandum and receipt by treasurer. Any person may redeem real property sold for taxes at any time before issue of a tax deed for the property, by paying the treasurer, for the use of the purchaser or the purchaser's heirs or assigns, the sum mentioned in the certificate, and interest on the sum at the rate at which the real property was sold from the date of purchase, together with all other taxes subsequently paid, whether for any year or years previous or subsequent to the sale, and interest on the taxes at the same rate from the date of the payment. The treasurer shall enter a memorandum of the redemption in the list of sales and give a receipt for the redemption to the person redeeming the property. The treasurer shall file a duplicate of the receipt with the county auditor as in other cases. The treasurer shall hold the money subject to the order of the purchaser, the purchaser's agent, or the purchaser's attorney.

Source: SL 1897, ch 28, § 129; RPolC 1903, § 2208; SL 1913, ch 351; RC 1919, § 6799; SL 1933, ch 198, § 1; SDC 1939, § 57.1115; SL 2008, ch 37, § 45.



§ 10-24-2 Return of tax sale certificate as release of claims--Notations in record by treasurer.

10-24-2. Return of tax sale certificate as release of claims--Notations in record by treasurer. If the person who desires to redeem does not demand a receipt or certificate of redemption from the treasurer, the return of the certificate of purchase for cancellation operates as a release of all claims to the tract or lot described in the certificate, under or by virtue of the purchase, and under and by virtue of the payment of any taxes subsequently paid in accordance with the provisions of law as to subsequent payment of taxes. The county treasurer, upon receiving the certificate of purchase, shall mark on the tax sale record opposite the description of the property for which the certificate of purchase has been issued, and opposite the record showing all payments of subsequent taxes, "sale canceled by return of certificate."

Source: SL 1897, ch 28, § 129; RPolC 1903, § 2208; SL 1913, ch 351; RC 1919, § 6799; SL 1933, ch 198, § 1; SDC 1939, § 57.1115; SL 2008, ch 37, § 46.



§ 10-24-3 Time allowed for redemption by persons under disability--Right to partitionpreserved.

10-24-3. Time allowed for redemption by persons under disability--Right to partition preserved. Any mentally ill or developmentally disabled person may redeem any real property belonging to the person and sold for taxes, within one year after the expiration of the person's disability. Any minor may redeem any real property belonging to the minor and sold for taxes, within one year after the minor reaches the age of eighteen. Nothing in this section prevents partition proceedings according to law as to such real estate, by the tax deed holder or the holder's successor as to any real estate in which any such minor or any such person under disability may have any interest.

Source: SL 1897, ch 28, § 129; RPolC 1903, § 2208; SL 1913, ch 351; RC 1919, § 6799; SL 1933, ch 198, § 1; SDC 1939, § 57.1115; SL 2008, ch 37, § 47.



§ 10-24-4 No fees for services in redemption.

10-24-4. No fees for services in redemption. No fee may be charged for any service provided for in §§ 10-24-1 to 10-24-3, inclusive.

Source: SL 1897, ch 28, § 129; RPolC 1903, § 2208; SL 1913, ch 351; RC 1919, § 6799; SL 1933, ch 198, § 1; SDC 1939, § 57.1115; SL 2008, ch 37, § 48.



§ 10-24-5 Right to redeem property bid off by county--Tax receipts and duplicate--Notations.

10-24-5. Right to redeem property bid off by county--Tax receipts and duplicate--Notations. Any person may redeem property bid off by the treasurer in the name of the county at a tax sale, at any time before the tax deed has been issued by paying the amount of all delinquent taxes with penalty and interest up to the date of redemption and the costs of advertising and selling the property. Upon the payment of the taxes, penalties, interests, and costs, the treasurer shall issue a tax receipt and duplicate for the taxes, penalty, interest, and costs, which shall be entered in the treasurer's cashbook as other tax receipts. The treasurer shall also mark upon the tax duplicate in the treasurer's office opposite the description of the real estate the word, redeemed, with the date and name of the person who redeemed the property.

Source: SL 1897, ch 28, § 126; RPolC 1903, § 2205; RC 1919, § 6798; SL 1933, ch 65; SDC 1939, § 57.1114; SL 2004, ch 87, § 1.



§ 10-24-6 Payment of subsequent taxes without full redemption from county--Receipt andnotations by treasurer.

10-24-6. Payment of subsequent taxes without full redemption from county--Receipt and notations by treasurer. In cases where lands have been purchased by and certificates of sale issued to the county at any tax sale, and subsequent taxes have accrued and become due against said lands, and such certificates are still owned by the county, any person may pay the amount due on one or more years of such subsequent taxes without making full redemption from any such sale, and without depriving the county of its rights to enforce its tax liens under any such tax sale certificate. The county treasurer in issuing a receipt for such payment shall recite thereon the years for which prior taxes on said lands remain unpaid, and shall mark upon the tax list opposite the entry of the tax so paid, a notation showing for what year or years prior taxes remain unpaid.

Source: SL 1933, ch 65; SDC 1939, § 57.1114.



§ 10-24-7 County right to require payment of taxes preserved.

10-24-7. County right to require payment of taxes preserved. Nothing contained in § 10-24-5 or 10-24-6 prevents the county from requiring payment of any tax that the county requires from any owner or other person interested in the property, if the owner or interested person is seeking to redeem or pay a subsequent tax.

Source: SDC 1939, § 57.1114; SL 2008, ch 37, § 49.



§ 10-24-8 Disinterested persons not granted lien or claim.

10-24-8. Disinterested persons not granted lien or claim. Nothing contained in § 10-24-5 or 10-24-6 grants any disinterested person redeeming or paying taxes any lien upon the property or claim against owners or lien claimants, except such as the disinterested person may have by contract with them or by law.

Source: SDC 1939, § 57.1114; SL 2008, ch 37, § 50.



§ 10-24-9 Right of part owner to make partial redemption from real property sale--Acceptanceby certificate holder or decision required for completion of redemption.

10-24-9. Right of part owner to make partial redemption from real property sale--Acceptance by certificate holder or decision required for completion of redemption. Any person claiming a part of or an undivided interest in any real property sold for taxes, if the part or undivided interest was acquired before the tax sale from which redemption is sought, may redeem the part or undivided interest at any time before a tax deed has been issued on the property by paying the just proportion of the total amount required for redemption. The just proportion is the proportion that the then existing value of the part or interest for which redemption is sought bears to the then existing value of the whole, as computed by the county treasurer at the time. If the tax sale certificate is held by a person other than the county, the redemption is not complete until the certificate holder accepts the portion so determined by the county treasurer or until the matter is decided as provided in §§ 10-24-12 to 10-24-15, inclusive.

Source: SL 1897, ch 28, §§ 130, 131; RPolC 1903, §§ 2209, 2210; RC 1919, §§ 6800, 6801; SDC 1939, § 57.1116; SL 2008, ch 37, § 51.



§ 10-24-10 Valuation and amounts tendered for partial redemption endorsed on redemptioncertificate, tax list, and notice to certificate holder.

10-24-10. Valuation and amounts tendered for partial redemption endorsed on redemption certificate, tax list, and notice to certificate holder. In all such cases, the treasurer shall endorse the following upon the redemption certificate or tax receipt issued to the redemptioner, upon the tax list opposite the real estate description involved, and upon the notice sent to the certificate holder:

(1) The amount of the total value as determined by the treasurer;

(2) The amount of the value of the part or interest sought to be redeemed; and

(3) The amount paid as tender for the partial redemption by the proposed redemptioner.
Source: SL 1897, ch 28, § 130; RPolC 1903, § 2209; RC 1919, § 6800; SDC 1939, § 57.1116; SL 2008, ch 37, § 52.



§ 10-24-11 Holding and disposition of amount tendered for partial redemption.

10-24-11. Holding and disposition of amount tendered for partial redemption. Such tender may not be withdrawn by the proposed redemptioner but shall be held by the treasurer subject to acceptance by the certificate holder, or final determination as provided in §§ 10-24-12 to 10-24-15, inclusive, and then disposed of according to the acceptance of the certificate holder or decision on appeal, and paid over to the certificate holder or returned to the proposed redemptioner, according to the acceptance or decision.

Source: SDC 1939, § 57.1116; SL 2008, ch 37, § 53.



§ 10-24-12 Notice to certificate holder of proposed partial redemption--Redemption final unlessappealed to county commissioners.

10-24-12. Notice to certificate holder of proposed partial redemption--Redemption final unless appealed to county commissioners. Notice of the proposed partial redemption shall be immediately served upon the certificate holder by personal service or by registered or certified mail. The proposed partial redemption is final within ten days after receipt of the notice by the certificate holder or the certificate holder's agent or attorney, unless within such time the certificate holder or the certificate holder's agent or attorney appeals to the board of county commissioners of the county from the determination of the treasurer.

Source: SDC 1939, § 57.1116; SL 2008, ch 37, § 54.



§ 10-24-13 Acceptance of partial redemption by certificate holder.

10-24-13. Acceptance of partial redemption by certificate holder. The certificate holder may accept the amount so paid at any time before its return to the prospective redemptioner, regardless of the pendency of appeal proceedings or decision on the proceedings.

Source: SDC 1939, § 57.1116; SL 2008, ch 37, § 55.



§ 10-24-14 Rejection of partial redemption and appeal to county commissioners--Notice to anddecision by commissioners.

10-24-14. Rejection of partial redemption and appeal to county commissioners--Notice to and decision by commissioners. The appeal referred to in § 10-24-12 may be taken by any informal notification filed with or mailed to the treasurer stating that the certificate holder rejects the amount paid or determined for the proposed partial redemption. If no such appeal is taken, the redemption is final and the part or interest is released from the effect of the tax sale certificate and taxes paid as subsequent to the redemption. If the appeal is taken, the county commissioners shall be notified by the county treasurer and shall decide the matter at their next regular or special meeting after the notice. The commissioners shall note the decision in the minutes.

Source: SDC 1939, § 57.1116; SL 2008, ch 37, § 56.



§ 10-24-15 Hearing by county commissioners on partial redemption--Appeal to circuit court.

10-24-15. Hearing by county commissioners on partial redemption--Appeal to circuit court. Any person interested shall be heard by the county commissioners, and from their decision, any person aggrieved may appeal to the circuit court the same as other appeals are taken from their decisions.

Source: SDC 1939, § 57.1116.



§ 10-24-16 Right of lien holder to pay taxes or redeem from sale--Addition to lien--Interest rate.

10-24-16. Right of lien holder to pay taxes or redeem from sale--Addition to lien--Interest rate. Any person having a lien upon any property sold or about to be sold for taxes or on which the taxes are delinquent and unpaid may redeem from the tax sale if the property is still subject to redemption or may pay such taxes, interest, penalty, and costs as are delinquent. The receipt of the county treasurer or the certificate of redemption constitutes an increase of the amount of the lien held by the party paying the taxes or making the redemption. The amount paid and the interest on the amount at the rate specified in the lien instrument, or if none is specified then at the rate that such taxes would bear according to law, shall be collected with, as a part of, and in the same manner as the amount secured by the original lien.

Source: SL 1913, ch 343; RC 1919, § 2918; SDC 1939, § 37.3201; SL 2008, ch 37, § 57.



§ 10-24-17 Notice to certificate holder of redemption from tax sale.

10-24-17. Notice to certificate holder of redemption from tax sale. Immediately after redemption from any tax sale, the county treasurer shall notify the purchaser or present holder of the redeemed tax certificate of such redemption. The notice shall be sent by mail to the address as shown by the record of the certificate or assignment of the purchaser or present holder. If there is no such address, the notice shall be sent to the last known address of the purchaser or present holder. The notice shall give the description of the property and amount of redemption. The county treasurer shall charge a fee in accordance with § 10-23-8 for each notice. The fee shall be deposited in the county general fund. If the certificate has been assigned and assignment recorded, the notice shall be sent to the assignee only.

Source: SDC 1939, § 57.1117; SL 1989, ch 97; SL 2000, ch 55, § 1.






Chapter 25 - Tax Deeds

§ 10-25-1 Period within which tax deed may be procured.

10-25-1. Period within which tax deed may be procured. In the case of any real property sold for taxes and not yet redeemed, the owner or holder of the tax certificate may conduct, or cause to be conducted, proceedings to procure a tax deed on the real property, as provided by §§ 10-25-2 to 10-25-12, inclusive. The proceedings shall be initiated no sooner than three years from the date of the tax sale or at any time thereafter within six years from the date of the tax sale subject to the provisions of §§ 10-25-16 to 10-25-19, inclusive. The time period applies equally to the county or any other purchaser of the tax certificate. Any assignee of a tax certificate shall take the certificate subject to the time period of the first owner of the tax certificate.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 1979, ch 74, § 1; SL 1988, ch 100, § 1; SL 2008, ch 37, § 58; SL 2010, ch 53, § 1.



§ 10-25-2 Contents of notice of intention to take tax deed--Notice combining descriptions ofdifferent tracts.

10-25-2. Contents of notice of intention to take tax deed--Notice combining descriptions of different tracts. A notice of intention to take tax deed shall be signed by the lawful holder of the tax sale certificate, or the holder's agent or attorney, stating the date of sale, the description of the property sold, the name of the purchaser, and the name of the assignee, if any. The notice shall also state that the right of redemption will expire and a deed for the real property will be made upon the expiration of sixty days from the completed service, unless the property is redeemed as permitted by law. If two or more certificates covering different descriptions of property are held by the same person, either by purchase or assignment or both, the descriptions may all be included in one notice if the notice includes the information required in this section for each such description.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 59.



§ 10-25-3 Persons entitled to notice of intention to take tax deed.

10-25-3. Persons entitled to notice of intention to take tax deed. The notice of intention to take a tax deed shall be served upon the owner of record of the real property so sold, upon the person in possession thereof, upon the person in whose name the property is taxed, upon the mortgagee named in any unsatisfied mortgage in force upon the real property of record in the office of the register of deeds of the county in which the property is located, and if the mortgage has been assigned and the assignment thereof placed upon record in the office of the register of deeds, then upon the assignee in lieu of the mortgagee named in the mortgage. The notice of intention to take a tax deed shall also be served upon any lienholder, any creditor of record and other interested person as may appear from the records in the office of the register of deeds, the county treasurer or the clerk of courts. The county treasurer may obtain any title information necessary to identify persons who appear from the records to be interested in such real property as owners, mortgagees, lienholders or otherwise.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 1991, ch 92, § 1; SL 1992, ch 86.



§ 10-25-4 Additional persons entitled to notice where property subject to municipal specialassessment.

10-25-4. Additional persons entitled to notice where property subject to municipal special assessment. If the real property is situated within a municipal corporation, notice also shall be served upon the following:

(1) The holder of any special assessment certificate that is a lien upon the real estate;

(2) The holder of any tax certificate issued upon sale for any special assessment;

(3) If bonds have been issued in lieu of assessment certificates, upon the holder of the bond last maturing; and

(4) The city auditor or town clerk of the municipal corporation.

The service provided for in this section may be made only upon those persons described in this section whose names and post-office addresses are known to the holder of the tax certificates or can be obtained from the treasurer of the municipal corporation or the county treasurer, as provided for in § 10-25-7.

Source: SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 60.



§ 10-25-5 Service of notice of intention to take tax deed--Personal service--Publication--Mailing.

10-25-5. Service of notice of intention to take tax deed--Personal service--Publication--Mailing. Personal service of the notice shall be served upon the owner of record of the real property, upon the person in possession of the real property, and upon the person in whose name the real property is taxed in the manner provided by law for the service of summons. All other persons mentioned in §§ 10-25-3 and 10-25-4 may be served in the manner provided by law for the service of summons or the notice may be served by publishing the notice once a week for at least two successive weeks in a newspaper printed in the county where the real property is situated, and if no newspaper is printed in the county, in the nearest legal newspaper printed in the state. In addition to the service by publication, the holder of the tax certificate shall send to any person served by publication a true copy of the notice through the United States mails, properly addressed, to the last known address of the person. The notice to the mortgagee or the mortgagee's assignee shall be directed to the mortgagee or assignee to the address appearing in the mortgage of record, or in the assignment thereof. The notice to a lienholder or to any other interested person as may appear from the records in the office of the register of deeds, the county treasurer, or the clerk of courts shall be sent to the last known address of the person. The notice shall be sent by registered or certified mail, return receipt requested, with all proper postage prepaid.

Source: SDC 1939, § 57.1119; SL 1972, ch 64, § 1; SL 1991, ch 92, § 2; SL 1998, ch 66, § 1.



§ 10-25-6 Service on decedent's representative or heirs.

10-25-6. Service on decedent's representative or heirs. If any of the persons on whom notice is required to be served by §§ 10-25-3 and 10-25-4 is deceased, the notice shall be served on the person's personal representative, foreign or resident, or upon the resident agent of a foreign personal representative, if any are known to the certificate holder. If no such persons are known, the notice shall be served upon any known heirs, devisees, and legatees of the decedent, in the same manner as if they were owners of record. For any unknown heirs, devisees, and legatees of the decedent, notice shall be served by including in and publishing the notice, the same as required for nonresidents, designating such unknown persons as "the unknown personal representatives, heirs, devisees, legatees of _____________, deceased," naming the decedent. For unknown persons, no mailing is required. The fact of whether the decedent, the decedent's personal representative or resident agent, or any heirs, devisees, and legatees are known or unknown shall be sufficiently established for tax-deed proceedings by the affidavit of the certificate holder or the certificate holder's agent or attorney conducting the proceedings.

Source: SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 61.



§ 10-25-7 Mailing of notice to holder of special assessment certificate or bond--When servicenot required.

10-25-7. Mailing of notice to holder of special assessment certificate or bond--When service not required. The notice to the holder of any special assessment certificate, or bond issued in lieu of a special assessment certificate, shall be directed to the certificate holder or bondholder at the address that appears for the certificate holder or bond holder in connection with the record of the certificate or bond in the office of the treasurer of the municipal corporation. The notice shall be sent by registered or certified mail with all proper postage prepaid. A like notice, by registered or certified mail, shall be given to the holder of any tax certificate issued upon a sale for any special assessment, by mailing to the tax certificate holder's address as the address appears in the office of the county treasurer. Such service is not required for any certificate holder or bondholder whose name and address do not appear in the record and for whom an affidavit or certificate is made by the treasurer stating that the person's name or address is not known to the treasurer, accompanied by an affidavit of the holder of the tax certificate that the holder does not know the name and address of the person.

Source: SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 62.



§ 10-25-8 Completion of service by filing of affidavit--Expiration of right of redemption.

10-25-8. Completion of service by filing of affidavit--Expiration of right of redemption. The service of the notice is complete when an affidavit of the service of the notice and of the particular mode of the notice, duly signed and verified by the person or officer making the service, has been filed with the treasurer authorized to execute the tax deed. The record or affidavit is presumptive evidence of the completed service of the notice. The right of redemption from the sale does not expire until sixty days after the filing of affidavit of completed service of the notice.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 63.



§ 10-25-8.1 Failure to redeem tax certificate.

10-25-8.1. Failure to redeem tax certificate. The failure of the owner, any mortgagee, any lienholder or any other interested person to redeem the tax certificate within sixty days of the date of the filing of the affidavit of completed service of the notice as provided in § 10-25-8 passes all of the right, title, and interest of the owner, mortgagee, lienholder, and the other interested person to the holder of the tax certificate subject to the taxes, liens, and encumbrances as provided by § 10-25-12.

Source: SL 1991, ch 92, § 3.



§ 10-25-9 Costs added to amount required for redemption.

10-25-9. Costs added to amount required for redemption. The total costs of serving the notice of intention to take a tax deed, whether by publication or otherwise, together with the costs of the affidavit and cost of records search, cost of location of owners, and attorney fee, may not exceed four hundred dollars. These costs shall be added to the redemption money if the treasurer received written notice that the service had begun or was made, and a verified statement of the costs was filed in the treasurer's office, before redemption is made. If more than one description is included in any notice, and service is made by publication, the cost of publication shall be apportioned among the various descriptions in the proportion that each description bears to the entire cost of publication of the notice.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 1979, ch 75, § 2; SL 1988, ch 100, § 2; SL 2014, ch 57, § 1.



§ 10-25-10 Purchase of prior tax certificates required before issuance of deed.

10-25-10. Purchase of prior tax certificates required before issuance of deed. The person demanding the tax deed shall purchase the assignment of all prior tax certificates held by the county on the real property before the county treasurer may issue the tax deed.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 64.



§ 10-25-11 Preparation and delivery of tax deed--Fee.

10-25-11. Preparation and delivery of tax deed--Fee. Immediately after the expiration of sixty days from the date of the filing of affidavit of completed service of the notice provided in § 10-25-8, the treasurer shall prepare a deed for each lot or parcel of real property sold and remaining unredeemed. The deed shall be signed by the county treasurer and attested by the county auditor, under seal, and shall be delivered to the purchaser or the purchaser's assignee upon the return of the certificate of tax sale. The treasurer shall receive five dollars for each deed prepared by the treasurer on such sales, but any number of parcels of real property bought by one person may be included in one deed, as the holder may desire.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 2008, ch 37, § 65; SL 2013, ch 49, § 1.



§ 10-25-12 Title and possessory right vested by tax deed.

10-25-12. Title and possessory right vested by tax deed. Any deed issued pursuant to this chapter or chapter 10-26 vests in the grantee an absolute estate in fee simple in the real property. However, the real property is subject to any claim that the state may have in the real property for taxes, liens, or encumbrances. The real property is also subject to any lien for past-due installments of special assessments for the financing of municipal improvements levied pursuant to chapter 9-43, including principal and interest on the installments except as provided by § 9-43-60. The holder of the deed or the holder's successor in interest is entitled to immediate exclusive possession of the real estate described in the deed regardless of rights of any person to redeem or question exclusive possession thereafter.

Source: SL 1897, ch 28, § 132; RPolC 1903, § 2212; SL 1909, ch 194; SL 1911, ch 247; SL 1913, ch 353; SL 1915, ch 291; SL 1917, ch 135; RC 1919, § 6804; SL 1933, ch 198, § 3; SL 1935, ch 195; SL 1937, ch 248; SDC 1939, § 57.1119; SL 1974, ch 78, § 5; SL 2008, ch 37, § 66; SL 2009, ch 45, § 1.



§ 10-25-13 Form of tax deed--Prima facie evidence of regularity of proceedings.

10-25-13. Form of tax deed--Prima facie evidence of regularity of proceedings. Such deed shall be prima facie evidence of the truth of all the facts therein recited, and of the regularity of all proceedings from the valuation of the land by the director of equalization up to the execution of the deed, and such deed shall be substantially in the following form:

Whereas, _______________ did on the _______________ day ________________, 20_______ produce to the undersigned, _________________, treasurer of the county of ______________, in the State of South Dakota, a certificate of tax sale, bearing date the _______________ day of __________, 20________, signed by _______________, who at the last-mentioned date was treasurer of said county, from which it appears that _______________ did on the _______________ day of _____________, 20________, purchase at public auction, at the place prescribed by law in said county, the real property in this indenture described and which real property was sold to _______________ for the sum of _______________, being the amount due thereon for the nonpayment of taxes, penalties, interest, and costs for the year 20________, and it appearing that the said _______________ is the legal owner of such certificate of tax sale; that such real property has not been redeemed from such sale; that notice of the expiration of the right to redeem from such sale has been given as required by law; that sixty days have expired since the completed service of such notice; that the grantee named herein has purchased the assignment of all prior tax-sale certificates held by the county on such real property; and that such real property was legally liable for taxation, had been duly assessed and properly charged on the tax lists for the year 20________, and that the same had been legally advertised for sale and was sold on the _______________ day of _________, 20________.

Now, therefore, this indenture made this _______________ day of _________, 20________, between the State of South Dakota, by _________, treasurer of said county, party of the first part, and the said _______________ of the second part, Witnesseth: that the said party of the first part, for and in consideration of the premises and the sum of one dollar in hand paid, has granted, bargained, and sold and by these presents does grant, bargain, sell, and convey unto the said party of the second part, __________ heirs and assigns, forever, the real property mentioned in such certificate and described as follows, to wit: (describe the land), to have and to hold, with the appurtenances thereto belonging, to the said party of the second part, _______________ heirs and assigns forever; in as full and ample manner as the treasurer of said county is empowered by law to sell the same.

In testimony whereof the said _______________ treasurer of said county of _______________ has hereunto set his hand on the day and year first above written.

__________ Treasurer of __________ county.

Attest: _________________________ Auditor of __________ county.
(SEAL)

Such deed shall be acknowledged by the treasurer before someone authorized by law to take acknowledgments of deeds.

Source: PolC 1877, ch 28, § 74; CL 1887, § 1639; SL 1897, ch 32, § 1; RPolC 1903, § 2213; RC 1919, § 6805; SDC 1939, § 57.1120; SL 1989, ch. 82, § 41.



§ 10-25-14 Form of tax deed based on private sale.

10-25-14. Form of tax deed based on private sale. In case the real property is sold at private sale there shall be inserted in the deed, in place of the words "Did on the _______________ day of _________, 20 ________, purchase at public auction at the place prescribed by law, in said county, the real property in this indenture described," the following: "Did on the _______________ day of _________, 20 ________, purchase at private sale at the Office of the County Treasurer in said county, the real property in this indenture described, which had been offered at public sale for taxes but not sold for want of bidders."

Source: SL 1897, ch 32, § 1; RPolC 1903, § 2213; RC 1919, § 6805; SDC 1939, § 57.1120.



§ 10-25-15 Cancellation of certificate on delivery of deed--Proof and bond for lost certificate.

10-25-15. Cancellation of certificate on delivery of deed--Proof and bond for lost certificate. When deeds are delivered by the county treasurer for real property sold for taxes, the certificate therefor must be canceled and filed by the county auditor, and in case of loss of any certificate, on being satisfied thereof by due proof, and bond being given to the state in the sum equal to the value of the property conveyed, as in cases of lost notes or other commercial paper, the county treasurer may execute and deliver the proper conveyance and file such proof and bond with the county auditor.

Source: SL 1897, ch 28, § 135; RPolC 1903, § 2216; RC 1919, § 6808; SDC 1939, § 57.1121.



§ 10-25-16 Limitation of proceedings to procure tax deed--Cancellation of certificate and bar oflien.

10-25-16. Limitation of proceedings to procure tax deed--Cancellation of certificate and bar of lien. If proceedings to procure a tax deed are not commenced within six years after the date of the tax sale certificate on which the proceedings are based, the tax sale certificate, the lien for taxes, the lien of any taxes paid by the holder of the tax sale certificate as subsequent taxes, and all rights thereunder cease and are forever barred. The county treasurer shall cancel the certificate on the treasurer's record and shall note on the sale records and the tax books of the treasurer's office that the tax sale certificate and the lien of subsequent tax receipts held by the owner of the tax sale certificate are barred and of no validity.

Source: SL 1909, ch 10, § 1; SL 1913, ch 355; SL 1915, ch 294; RC 1919, § 6806; SL 1921, ch 130, § 1; SDC 1939, § 57.1118; SL 2008, ch 37, § 67.



§ 10-25-17 Limitation not applicable to certificates held by county--Time allowed afterassignment by county.

10-25-17. Limitation not applicable to certificates held by county--Time allowed after assignment by county. The provisions of § 10-25-16 do not apply to tax sale certificates that are held by the county. If any such certificate is assigned by the county, and if the certificate is dated more than four years preceding the date of its assignment, the purchaser of the certificate has one year from the date of its assignment within which to commence proceedings to procure a tax deed.

Source: SL 1915, ch 294; RC 1919, § 6806; SL 1921, ch 130, § 1; SDC 1939, § 57.1118; SL 2008, ch 37, § 68.



§ 10-25-18 Time allowed for completion of proceedings to procure tax deed--Cancellation ofcertificate and bar of lien.

10-25-18. Time allowed for completion of proceedings to procure tax deed--Cancellation of certificate and bar of lien. The commencement of proceedings to procure a tax deed within the periods limited in §§ 10-25-16 and 10-25-17 does not extend the lien of the holder of the tax sale certificates more than six months beyond the expiration of the periods of limitations. If any such proceedings, commenced within the time limited by §§ 10-25-16 and 10-25-17, are not completed, and the right of the party instituting the proceedings to receive a tax deed under the provisions of §§ 10-25-1 to 10-25-12, inclusive, is not fully completed and established, within six months after the expiration of six years from the date of the tax sale certificate upon which the proceedings are based; allowing, however, to purchasers of tax sale certificates assigned by the county the additional period of one year from the date of the assignment within which to commence such proceedings and six months after the expiration of the period of one year within which to complete the proceedings; then all rights under the proceedings cease and are forever barred and the county treasurer shall cancel the tax sale certificate in the manner provided in § 10-25-16. Thereupon, the lien of the holder of the tax sale certificate is extinguished and all further proceedings on the tax sale certificate are barred.

Source: SL 1921, ch 130, § 1; SDC 1939, § 57.1118; SL 1979, ch 75, § 1; SL 2008, ch 37, § 69.



§ 10-25-19 Acts constituting commencement and completion of proceedings to procure tax deed.

10-25-19. Acts constituting commencement and completion of proceedings to procure tax deed. Commencement of proceedings as provided for in §§ 10-25-16 to 10-25-18, inclusive, means any act done or record made by or for the certificate holder indicating that proceedings have been commenced. Completion of proceedings as used in §§ 10-25-16 to 10-25-18, inclusive, means the completed service and filing of proof of service in the office of the county treasurer so as to start running the sixty days allowed for redemption.

Source: SDC 1939, § 57.1118; SL 2008, ch 37, § 70.



§ 10-25-20 Treasurer's duty to issue tax deed on property bid in by county on application bycounty commissioners or taxing district--Enforcement by mandamus.

10-25-20. Treasurer's duty to issue tax deed on property bid in by county on application by county commissioners or taxing district--Enforcement by mandamus. If any real property has been bid in by the county treasurer in the name of the county at tax sale and has not been redeemed from the sale or the county has not assigned the certificate of purchase, and if sufficient time has elapsed since the tax sale that a tax deed may properly issue, if the county treasurer fails, refuses, or neglects to take proceedings for the issuance of a tax deed to the county, the county treasurer shall, upon written application of the county commissioners, or the governing body of any municipal corporation, school district, or township within the county that would be beneficiaries of the tax for which the property was sold, immediately give notice of intention to take tax deed as required by law. Upon such notice being given, if there is no redemption within the time allowed by law, the county treasurer shall issue a tax deed for the real property to the county as provided by law. If the county treasurer fails, refuses, or neglects to comply with the provisions of this section, the county treasurer's duty to comply may be enforced by writ of mandamus.

Source: SL 1897, ch 28, § 128; RPolC 1903, § 2207; SL 1911, ch 246; SL 1913, ch 354; SL 1917, ch 136; RC 1919, § 6803; SL 1937, ch 206; SDC 1939, § 57.1122; SL 2008, ch 37, § 71.



§ 10-25-21 Conveyance to county in lieu of tax deed--Maximum consideration.

10-25-21. Conveyance to county in lieu of tax deed--Maximum consideration. If any real property has been bid in by the county treasurer in the name of the county, at tax sale, and has not been redeemed from the sale, or the county has not assigned the certificate of sale, and sufficient time has elapsed since the sale that a tax deed may properly issue, the board of county commissioners may, in lieu of taking tax deed, procure from any person, firm, or corporation having any interest in the real property, real or apparent, a transfer by deed of the interest. However, the consideration for the transfer may not exceed the sum of fifteen dollars exclusive of taxes in connection with any one piece or parcel of land.

Source: SL 1943, ch 304, § 1; SDC Supp 1960, § 57.1117-1; SL 2008, ch 37, § 72.



§ 10-25-22 Compromise or abatement of taxes on property conveyed to county.

10-25-22. Compromise or abatement of taxes on property conveyed to county. If title to real property has been acquired by the county under the provisions of § 10-25-21, the board of county commissioners may compromise, abate, or fully cancel any taxes previously extended against the property.

Source: SL 1943, ch 304, § 2; SDC Supp 1960, § 57.1117-1; SL 2008, ch 37, § 73.



§ 10-25-23 Sale or rental of property conveyed in lieu of tax-deed proceedings.

10-25-23. Sale or rental of property conveyed in lieu of tax-deed proceedings. Any sale or rental of real property acquired by a county by transfer in lieu of tax-deed proceedings, shall be made in the same manner as provided for sale or rental of real property acquired by tax deed, in this chapter.

Source: SL 1943, ch 304, § 3; SDC Supp 1960, § 57.1117-1.



§ 10-25-24 County action to quiet title acquired by tax deed--Prosecution by state's attorney.

10-25-24. County action to quiet title acquired by tax deed--Prosecution by state's attorney. Any county that has acquired or may acquire title to any land by tax deed may commence an action in the county to quiet the title to the land. In any such action, several tracts of land, contiguous or noncontiguous, may be included in one complaint and all persons claiming any title to, interest in, or lien upon any of the lands may be joined as defendants. Upon request of the board of county commissioners of the county, the state's attorney shall promptly commence and prosecute to final judgment any such action.

Source: SL 1941, ch 43, § 1; SL 1943, ch 36; SDC Supp 1960, § 37.1501-1; SL 2008, ch 37, § 74.



§ 10-25-25 Procedure in quiet-title action--Bond not required of county.

10-25-25. Procedure in quiet-title action--Bond not required of county. The procedure in such action shall be as provided in chapter 21-41, except that the provisions of chapter 21-41 requiring the plaintiff to execute an indemnity bond, before entry of judgment, to the defendants who are served by publication are not applicable to the county.

Source: SL 1941, ch 43, § 1; SL 1943, ch 36; SDC Supp 1960, § 37.1501-1; SL 2008, ch 37, § 75.



§ 10-25-26 Removal of cloud on title by transfer, assignment, or satisfaction--Maximumconsideration.

10-25-26. Removal of cloud on title by transfer, assignment, or satisfaction--Maximum consideration. The board of county commissioners may procure from any person, firm, or corporation having any interest in such land, real or apparent, a transfer, assignment, or satisfaction of the interest for the purpose of removing any cloud from the title of the land. The authority granted in this section may be exercised either in lieu of an action to quiet title or in connection with such an action. However, the consideration for the transfer, assignment, or satisfaction may not exceed twenty-five dollars in connection with any one piece or parcel of land, the title to which is sought to be quieted or cloud to the title removed. The board of county commissioners may negotiate with any person having any interest, real or apparent, in any such real estate, for such transfers, assignments, or satisfactions and may pay for the transfers, assignments, or satisfactions within the limitations provided in this section.

Source: SL 1941, ch 43, § 2; SDC Supp 1960, § 37.1501-2; SL 2008, ch 37, § 76.



§ 10-25-27 Rental of property acquired by county under tax deed--Apportionment of proceeds.

10-25-27. Rental of property acquired by county under tax deed--Apportionment of proceeds. The board of county commissioners shall have control of the rental of property acquired by their county under tax deed. The rental proceeds from real estate acquired by counties under tax deed shall, after deducting the expenses of collecting the same, be apportioned by the county officials controlling such proceeds in the same manner as taxes would be apportioned from the said real estate if said land were still contributing in taxes.

Source: SL 1933, ch 66; SDC 1939, § 57.1123.



§ 10-25-28 to 10-25-38. Repealed.

10-25-28 to 10-25-38. Repealed by SL 1974, ch 68, § 10.



§ 10-25-39 Apportionment of proceeds of tax deed sale--Levies used as basis for apportionment.

10-25-39. Apportionment of proceeds of tax deed sale--Levies used as basis for apportionment. The proceeds of the sale, after deducting the expenses incurred by the county in the proceedings to take tax deed and in the sale proceedings, shall be placed to the credit pro rata of the various funds and taxing districts that are the beneficiaries of the tax for the year for which the property was sold at tax sale. However, the county treasurer may distribute the proceeds received from the sale of any real property under the provisions of this section by prorating the proceeds on the basis of the levy for any one year for which the taxes are included in the proceeds of the sale, taking the year that represents the more equitable basis for the distribution.

Source: SL 1911, ch 246; SL 1913, ch 354; SL 1917, ch 136; RC 1919, § 6803; SL 1931, ch 113; SL 1933, ch 64; SL 1933, ch 198, § 2; SL 1937, ch 83; SDC 1939, § 57.1124; SL 2008, ch 37, § 77.



§ 10-25-40 Cancellation of taxes on sale of tax-deed land by county--Reinstatement when deeddeclared void.

10-25-40. Cancellation of taxes on sale of tax-deed land by county--Reinstatement when deed declared void. After a county has sold and issued to a purchaser at any time prior or subsequent to the effective date of this section a deed to any real property for which the county has taken tax title, the county auditor shall forthwith cancel the taxes levied against said real property prior to the sale by the county and enter such cancellation on the records of the county treasurer. Should the tax deed to the county and the county deed to the purchaser be by a court of competent jurisdiction decreed to be void prior to three years after the execution of such tax deed to the county, such taxes shall be reinstated by the county auditor on the records of the county auditor and the records of the county treasurer, and shall again become a lien against said premises.

Source: SL 1949, ch 427, §§ 1, 2; SL 1953, ch 463; SDC Supp 1960, § 57.1124-1.



§ 10-25-41 Reconveyance to record owner of land held by county under tax deed--Considerationrequired.

10-25-41. Reconveyance to record owner of land held by county under tax deed--Consideration required. The county commissioners shall have authority to authorize a reconveyance by quitclaim deed to the record owner or his assignees or successors only of any real estate held by the county under tax-deed title only, at any consideration not less than the total principal, interest, and costs of all taxes represented in the tax deed and any other taxes and interest which are unpaid upon said real estate.

Source: SDC 1939, § 57.1125; SL 1943, ch 292; SL 1974, ch 68, § 10.



§ 10-25-42 Price, conditions, and qualifications required by county commissioners forreconveyance to record owner.

10-25-42. Price, conditions, and qualifications required by county commissioners for reconveyance to record owner. Nothing contained in § 10-25-41 limits the discretion of the county commissioners to fix any higher price for such reconveyance or to annex to the reconveyance any such conditions or qualifications as the county commissioners may decide.

Source: SDC 1939, § 57.1125; SL 1943, ch 292; SL 2008, ch 37, § 78.



§ 10-25-43 Resolution of county commissioners for reconveyance to record owner--Quitclaimdeed.

10-25-43. Resolution of county commissioners for reconveyance to record owner--Quitclaim deed. Reconveyance pursuant to § 10-25-41 may be authorized only by resolution of the county commissioners duly published in their minutes, and the reconveyance may be made only after the time for appealing from the resolution has expired. The reconveyance shall be made by quitclaim deed substantially in the form provided by chapter 43-25 and may be made only upon payment in cash of the price fixed by the resolution of the county commissioners. The quitclaim deed shall be executed by the treasurer and attested by the auditor under seal. The quitclaim deed has the effect only of releasing the title and claim that the county and the taxing districts represented by the county have under the tax deed and any of the taxes that are paid as a part of the price fixed by the county commissioners.

Source: SDC 1939, § 57.1125; SL 1943, ch 292; SL 2008, ch 37, § 79.



§ 10-25-44 Limitation of proceedings to contest tax deed--Defenses in action by tax-deedgrantee.

10-25-44. Limitation of proceedings to contest tax deed--Defenses in action by tax-deed grantee. No action may be commenced by the former owner or by any person claiming under him, to recover possession of any real property which has been sold and conveyed by deed for nonpayment of taxes or to avoid such deed, unless such action is commenced within one hundred eighty days after the recording of such deed. No defense may be interposed or maintained by the former owner, or by any person claiming under him, in any action brought to quiet the title in the grantee in any tax deed, or by any person claiming under such grantee, in any tax deed issued and delivered by any county treasurer of any county in this state, unless such defense is interposed within one hundred eighty days after the recording of such tax deed in the Office of the Register of Deeds of the county in which the real estate described in such tax deed is located.

Source: SL 1901, ch 56, § 1; RPolC 1903, § 2214; SL 1903, ch 70; RC 1919, § 6825; SDC 1939, § 57.0903; SL 1941, ch 337; SL 1983, ch 77; SL 1993, ch 91.



§ 10-25-45 Denial of bid on county sale of tax deed property if bidder not current on propertytaxes.

10-25-45. Denial of bid on county sale of tax deed property if bidder not current on property taxes. If any person bidding on a county sale of tax deed property pursuant to this chapter is not current on all property taxes due within the county, the county may refuse to accept the bid from such person.

Source: SL 2013, ch 50, § 1.






Chapter 26 - Scavenger Tax Law

§ 10-26-1 List of delinquent real property taxes compiled by county treasurer--Lands included--Information shown.

10-26-1. List of delinquent real property taxes compiled by county treasurer--Lands included--Information shown. The treasurer of each county within this state may make a list of all taxes upon all real property in the county that appear from the tax records to be delinquent for a period of at least six years and that have not been satisfied by payment, or redemption, or sale of real estate, against which such taxes are assessed, to actual purchasers. The list shall include all such taxes upon any real estate that may at any tax sale have been bid in for the county, except real estate upon which the county holds school loans, and shall include all tax judgments against lands that have not been sold or bid off for the payment of the judgment. If a tax judgment stands against any such real estate, unsatisfied, the taxes and interest shall be computed as if the judgment had not been taken, and a sale of the real estate under the provisions of this chapter satisfies the judgment. The list shall contain a description of each piece or parcel of land and each lot, block, and addition, upon which taxes have not been paid as specified in this section. Opposite each description the name of the owner to whom the taxes are assessed, if known, shall be specified. If the name of the owner is unknown, a statement to that effect shall be provided. The year for which the taxes are delinquent shall be shown giving the year and the amount of tax for each year including the penalty and interest for each year and the total aggregate amount of all taxes delinquent and the penalty and interest. The year given is deemed inclusive.

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 2008, ch 37, § 80.



§ 10-26-2 Affidavit of treasurer attached to list--Filing of list.

10-26-2. Affidavit of treasurer attached to list--Filing of list. The treasurer shall attach to the list an affidavit to the effect that the list is a correct list and that the taxes as shown on the list are due, unpaid, and delinquent according to the records of the treasurer's office. The treasurer shall, on or before September tenth in the year in which the treasurer prepares the list, also file the list in the office of the county treasurer and county auditor of the treasurer's county.

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 2008, ch 37, § 81.



§ 10-26-3 Filing of list and mailing of notice as notice to owners of proceedings forenforcement of taxes.

10-26-3. Filing of list and mailing of notice as notice to owners of proceedings for enforcement of taxes. The filing of such list and the mailing of notice as is required under § 10-26-5.1 shall be deemed to give notice to the owners or owner and other persons interested of the real estate described therein of the statements or the matter therein appearing and shall have the effect of notice of all the proceedings provided for in this chapter for the enforcement of the payment of taxes on such real estate.

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 1984, ch 74, § 4.



§ 10-26-4 Notice that tax deed will issue--Service on owner and posting--Form of notice.

10-26-4. Notice that tax deed will issue--Service on owner and posting--Form of notice. On or before October tenth in the year in which the list of unpaid taxes is prepared by the treasurer and after the filing of the list as required by this chapter, the county treasurer shall give notice that tax deed will issue on the lands described in the delinquent tax list by serving notice to take tax deed by county on the recorded owner of the property. Notice shall be served either in person or by registered or certified mail sent to the recorded owner's last known address and posting a copy of the list at the place designated by the county commissioners under the provisions of § 17-3-1 in the county in which the lands are situated. A notice in substantially the following form shall be attached to the list:
"NOTICE TO TAKE TAX DEED BY COUNTY

"NOTICE IS HEREBY GIVEN to all persons, firms, or corporations, who have, or claim any estate, right, title, or interest on, or claim to, or lien upon, any of the several pieces or parcels or lots of lands described in the list hereto attached. The list of taxes, including taxes reduced to judgment, upon real estate, which appear from the records in the office of the county treasurer of the county of _________, State of South Dakota, which are delinquent for the year as therein shown, which have not been paid for any of the years as therein shown, having been filed as required by law in the office of the county treasurer and county auditor of said county of _________, of which the list attached is a copy, pursuant to the provisions of chapter 10-26 of the South Dakota Codified Laws, being a proceeding for enforcing the payment of taxes upon real estate for the said county of _______________ remaining delinquent for six years or more.

"NOTICE IS HEREBY GIVEN that the right of redemption will expire AND TAX DEED will be issued to _______________ county upon the expiration of sixty days from the completed service of this notice unless redemption is made as provided by law.
(Signed) __________ Treasurer of __________ county"

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 1975, ch 102; SL 2008, ch 37, § 82.



§ 10-26-5 Publication of notice of county intention to take tax deed--Form.

10-26-5. Publication of notice of county intention to take tax deed--Form. The county treasurer shall also give notice of intention to take tax deed by the county of the property by publishing notice in the designated newspapers of the county in which the real estate is situated. The notice shall be published at least two successive weeks before November tenth of the year in which the list is prepared and filed. The notice shall be substantially in the following form:
"NOTICE OF INTENTION TO TAKE TAX DEED BY COUNTY

"NOTICE IS HEREBY GIVEN that WHEREAS the taxes remain unpaid upon real property described in that certain delinquent tax list, which is now on file in the offices of the county treasurer and county auditor of _______________ county of South Dakota, giving the years of all taxes delinquent for a period of six years or more immediately preceding the filing of said list as aforesaid, that the right of redemption will expire and TAX DEED will be issued to _______________ county upon the expiration of sixty days from the completed service of this notice unless redemption is made as provided by law.
(Signed) __________ Treasurer of __________ county"

Source: SL 1953, ch 479, § 1; SL 1966, ch 257, § 1; SL 1972, ch 64, § 2; SL 2008, ch 37, § 83.



§ 10-26-5.1 Additional notices required.

10-26-5.1. Additional notices required. If any of the following persons has annually, on or before September tenth, on a form prescribed by the Department of Revenue:

(1) Requested that a notice to take tax deed of the real property be sent to him; and

(2) Paid a three dollar fee to the county treasurer to cover the cost of sending the notice,
the county treasurer shall, in addition to the notice required by §§ 10-26-4 and 10-26-5, send the notice to take tax deed containing the information set forth in § 10-26-4 to the person in possession of the real property, the person in whose name the property is taxed, the mortgagee named in any unsatisfied mortgage then in force upon the real property, and, if the mortgage has been assigned, to the assignee of the mortgage, to any person holding a special assessment certificate which is a lien upon the real estate, and, in case bonds have been issued in lieu of assessment certificates, to the holder of the bond last maturing and also to the city auditor or town clerk of such municipal corporation, and to any other person who has or claims an interest in the real estate.

The county treasurer shall send the notice to take tax deed by certified mail to such person at the address as shown on the form. The notice shall contain the information set forth in § 10-26-4 and shall be mailed on or before November tenth.

Source: SL 1984, ch 74, § 3; SL 1985, ch 80, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-26-6 Affidavit of completed service of notice to take tax deed--Form.

10-26-6. Affidavit of completed service of notice to take tax deed--Form. The treasurer shall file in the treasurer's office and in the auditor's office on or before November twentieth of the year in which the list is prepared and filed an affidavit of completed service that tax deed will issue, which shall be substantially in the following form:

"AFFIDAVIT OF COMPLETED SERVICE OF NOTICE TO TAKE TAX DEED

"State of South Dakota
County of ______________ ss.

"______________, being first duly sworn, on oath states that he or she is (agent or attorney for) the duly elected, qualified, and acting county treasurer of __________ county, South Dakota; that he or she has conducted the proceedings to take TAX DEED FOR SAID REAL ESTATE, PURSUANT TO THE PROVISIONS OF CHAPTER 10-26 of the South Dakota Codified Laws. Affiant further states that he or she filed in the office of the county treasurer and county auditor a copy of the DELINQUENT TAX LIST and posted one, at the place designated by the county commissioners for posting legal notices at the county courthouse pursuant to § 17-3-1 of the South Dakota Codified Laws and sent such notices, as required by this chapter. Affiant further states that he or she caused notice to be served by publishing the same once a week for two successive weeks in the official newspaper of the county; and proof of such publication is attached hereto and made a part of this affidavit. That such service is now complete in all things and the costs and expenses in connection therewith were as follows:
(Here insert a list of all costs and expenses) (Signed) __________

"Subscribed and sworn to before me this ______ day of ______, 20 ______.
__________
Notary Public"

Source: SL 1953, ch 479, § 2; SL 1966, ch 257, § 2; SL 1984, ch 74, § 5; SL 1986, ch 97; SL 2008, ch 37, § 84.



§ 10-26-7 Execution of tax deed--Form.

10-26-7. Execution of tax deed--Form. The treasurer shall execute a tax deed to the county of any piece or parcel or lot of land and shall include in the deed any number of descriptions, which may be substantially in the following form:

"I, __________, treasurer of the county of __________ do hereby certify that pursuant to chapter 10-26 of the South Dakota Codified Laws in proceedings to enforce the payment of taxes delinquent upon real estate for six years or more, in the county of __________, I did on or before the tenth day of September __________, file in my office and in the office of the county auditor, a list of all taxes upon all real property which appear from the tax records to be delinquent, in the office of the county treasurer in said county.

"And it appearing that such real property has not been redeemed; that notice of right to redeem has been given as required by law; that sixty days have expired since the completed service of such notice; that such real property was charged on the tax list, and that the same was legally advertised.

"NOW, THEREFORE, THIS INDENTURE made this __________ day of __________, _______, by __________, treasurer of said county, party of the first part, and the said __________ county, party of the second part, I do, therefore, pursuant to the statute in such cases made and provided, convey the said piece, parcel or lot or pieces, parcels or lots of land in fee simple to __________ county as provided by said chapter 10-26 of the South Dakota Compiled Laws of 1967, described as follows, to wit: to have and to hold the said mentioned tract or parcel of land, with the appurtenances thereto belonging, to __________ county, the said party of the second part, and its assigns forever, in as full and ample manner as the said treasurer of said county is empowered by law to convey the same.

"In Testimony Whereof, the said _______________ treasurer of the said county of _______________ has hereunto set his hand and seal on the day and year aforesaid.
"ATTEST:
__________
Treasurer of __________ county
____________________________ Auditor of __________ county

"ACKNOWLEDGMENT

"State of South Dakota
County of ______________ ss.

"On this __________ day of __________, in the year __________, before me personally appeared __________ county treasurer of the said county of __________ known to me to be the person who is described in and who executed the within instrument and acknowledged to me that he executed the same.
__________
__________
"Office of Register of Deeds
State of South Dakota ss.
______________ County

"I hereby certify that the within instrument was filed in this office for record on the __________ day of __________ A. D., __________ at __________ o'clock ______m., and recorded in Volume __________ of __________ on page __________.
REGISTER OF DEEDS
By _______________ Deputy"

Source: SL 1953, ch 479, § 3; SL 1966, ch 257, § 3; SL 1982, ch 28, § 7; SL 2008, ch 37, § 85.



§ 10-26-8 Copy of affidavit attached to delinquent tax record.

10-26-8. Copy of affidavit attached to delinquent tax records. The county treasurer shall attach a copy of the affidavit of completed service to the copy of delinquent taxes on file in the treasurer's office and that of the county auditor's office.

Source: SL 1953, ch 479, § 4; SL 1966, ch 257, § 4; SL 2008, ch 37, § 86.



§ 10-26-9 No fees to county treasurer--Agent or attorney to assist treasurer--Compensation.

10-26-9. No fees to county treasurer--Agent or attorney to assist treasurer--Compensation. The county treasurer may not charge or collect any fee for any of the services required of the treasurer in this chapter. However, the county treasurer may appoint an agent or attorney, with the approval of the board of county commissioners, at such compensation as the board may determine, to assist the county treasurer in administering the provisions of this chapter.

Source: SL 1953, ch 479, § 5; SL 1966, ch 257, § 5; SL 2008, ch 37, § 87.



§ 10-26-10 Chapter alternative to other procedures.

10-26-10. Chapter alternative to other procedures. The provisions of this chapter are deemed to be supplemental and in addition to, but not in lieu of the present procedure provided by law for the collection of unpaid real estate taxes and the taking of tax deeds.

Source: SL 1953, ch 479, § 6; SL 1966, ch 257, § 6.






Chapter 27 - Actions For Refund And Invalidation Of Taxes

§ 10-27-1 Injunction against tax collection prohibited--Form of remedy.

10-27-1. Injunction against tax collection prohibited--Form of remedy. No injunction to restrain or delay the collection of any tax claimed to be due may be issued by any court. However, in any case in which, for any reason, it is claimed that any tax about to be collected is wrongful or illegal, in whole or in part, the remedy, except as otherwise expressly provided by this code, is by payment under protest and action to recover, as provided in § 10-27-2.

Source: SL 1915, ch 289, § 1; RC 1919, § 6826; SDC 1939, § 57.0901; SL 2008, ch 37, § 88.



§ 10-27-2 Tax payment under protest and action for recovery--Judgment for taxpayer--Apportionment of refund to taxing districts--Right of appeal.

10-27-2. Tax payment under protest and action for recovery--Judgment for taxpayer--Apportionment of refund to taxing districts--Right of appeal. Any person against whom any tax is levied or who may be required to pay the tax, who pays the tax prior to the tax becoming delinquent and under protest to the treasurer authorized to collect the tax, giving notice at the time of payment of the reasons for such protest may, at any time within thirty days thereafter, commence an action against such treasurer for the recovery of the tax in any court of competent jurisdiction. If the court determines that the tax was wrongfully collected, in whole or in part, for any reason going to the merits of the tax, the court shall enter judgment accordingly, and such judgment shall be paid in preference to any other claim against the county, upon the final determination of the action. A pro rata share of the money so refunded shall be charged to the state and each taxing district which may have received any part of the tax. The right of appeal shall exist for both parties as in other civil actions.

Source: SL 1915, ch 289, § 1; RC 1919, § 6826; SDC 1939, § 57.0901; SL 1994, ch 83, § 4.



§ 10-27-3 Tender of conceded tax in action to recover property sold for taxes--Acceptance anddeposit of tender.

10-27-3. Tender of conceded tax in action to recover property sold for taxes--Acceptance and deposit of tender. In any action or proceeding to recover real property sold for taxes, or to invalidate or cancel any tax sale certificate, tax deed, or other tax sale proceeding, the party seeking such relief shall specify and tender in the party's pleading the amount of the tax, if any, that the party concedes to be due. If any opposing party who claims an interest in the tax or property serves and files a pleading accepting the amount so tendered, the party seeking relief shall within ten days thereafter deposit the sum tendered with the county treasurer of the county or counties involved, and take and file with the clerk of the court the receipt provided by the treasurer for the deposit.

Source: SL 1897, ch 28, § 133; SL 1901, ch 56, § 1; RPolC 1903, § 2214; SL 1903, ch 70; RC 1919, § 6825; SDC 1939, § 57.0902; SL 1992, ch 80, § 204; SL 2008, ch 37, § 89.



§ 10-27-4 Dismissal of action on failure by plaintiff to deposit amount tendered.

10-27-4. Dismissal of action on failure by plaintiff to deposit amount tendered. If such deposit is not made by the party seeking the relief within ten days after service and filing an acceptance of the same by any party, the action shall be dismissed upon the merits with costs to the party seeking relief.

Source: SL 1901, ch 56, § 1; RPolC 1903, § 2214; SL 1903, ch 70; RC 1919, § 6825; SDC 1939, § 57.0902.



§ 10-27-5 Tender not required if invalidity of tax asserted--Preliminary determination by court--Deposit ordered by court.

10-27-5. Tender not required if invalidity of tax asserted--Preliminary determination by court--Deposit ordered by court. If the party seeking relief asserts the invalidity of the tax, its application or its legal existence as a lien or claim against the property involved, as distinguished from irregularities in procedure no tender may be required as to any portion properly asserted to be invalid or void as a tax for any reason going to its base or legal existence. In all such cases, the court in the action or proceeding shall first determine the question of the legality or existence of any tax and, if necessary, to make proper assessment, calculation, and order as to the amount, if any, which should have been legally paid. All of this shall be determined as of the date when the assessment and levy was or should have been made, except that the due date of the tax shall be established as the first day of January next following the date when an assessment originally was or should have been made. The court shall enter its order directing the party seeking relief to deposit a sum with interest at the Category G rate of interest as established in § 54-3-16 from the date when the tax originally became or should have become due.

Source: SDC 1939, § 57.0902; SL 1983, ch 28, § 27; SL 1984, ch 319, § 11; SL 1999, ch 53, § 7; SL 2000, ch 226, § 7.



§ 10-27-6 Waiver of deposit of interest due to irregularity in proceedings--Deposit on order ofcourt--Admission not implied from deposit.

10-27-6. Waiver of deposit of interest due to irregularity in proceedings--Deposit on order of court--Admission not implied from deposit. If the court finds that the party seeking relief was prevented from paying the tax because of lack of any original legal assessment, equalization, levy, or listing of the tax and that the party or the party's predecessors in interest in good faith failed or neglected to pay the tax on that account, the court may waive the requirement of deposit of interest. However, this provision does not relieve the county and taxing districts involved from payment of interest to the person who may originally have paid the tax or any part of the tax to or for them if the county has been made a party to the action. The court's order may direct the deposit to be made within such time as the court deems just but not less than ten days nor more than ninety days may be allowed for the deposit. Unless the party seeking such relief makes the deposit within such time as ordered, or stays the order by appeal to the Supreme Court, the action shall be dismissed upon the merits upon motion of any party to the action. If the party seeking relief makes the deposit as directed by the court, the action or proceeding shall then proceed to final determination, upon all issues involved. The making of the deposit is not an admission, estoppel, or other legal conclusion for or against any party. The making of the deposit may be considered only as a security for the purposes contemplated by this chapter.

Source: SDC 1939, § 57.0902; SL 2008, ch 37, § 90.



§ 10-27-7 Judgment directing disposition of deposit--Payments by county directed.

10-27-7. Judgment directing disposition of deposit--Payments by county directed. The fund when deposited shall be held by the county treasurer subject to the final judgment of the court in the action or proceeding. In the judgment the court may direct payment from the fund sums it finds to be due to any of the parties involved. If the county involved has been made a party, the court may direct the retention of a sum by the county and also adjudge that the county pay to the parties entitled thereto a sum as the court finds to be due, which sum may not exceed the amount which the county would have originally received from the tax collection or proceeding and at the Category A rate of interest as established in § 54-3-16 thereon from that date. In these cases the amount adjudged to be paid by the county shall be paid immediately unless stayed by appeal and the sum paid shall be charged proportionately to the taxing districts involved.

Source: SDC 1939, § 57.0902; SL 1983, ch 28, § 28; SL 1984, ch 319, § 12.



§ 10-27-8 Costs in action for recovery of property sold for taxes.

10-27-8. Costs in action for recovery of property sold for taxes. Costs in such action or proceeding shall be allowed according to determination of the issues as litigated and in the amounts prescribed by statute relating to costs generally in circuit and Supreme Courts.

Source: SL 1893, ch 160, § 1; RPolC 1903, § 2225; RC 1919, § 6824; SDC 1939, § 57.0902.



§ 10-27-9 Appeals to Supreme Court in action to recover property sold for taxes.

10-27-9. Appeals to Supreme Court in action to recover property sold for taxes. From any order directing a deposit to be made under this chapter, or from the final judgment of the court, any party may appeal to the Supreme Court under the same terms and conditions as other appeals may be taken from the circuit court to the Supreme Court.

Source: SDC 1939, § 57.0902.






Chapter 28 - Taxation Of Railroad Operating Property

§ 10-28-1 Secretary to assess operating property.

10-28-1. Secretary to assess operating property. All property, real and personal, belonging to any railroad company in this state actually and necessarily used in the operation of its line or lines of railway in this state shall be considered as "operating property," and shall be assessed for the purposes of taxation by the secretary of revenue, and not otherwise.

Source: SDC 1939, § 57.1301; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-2 Assets included in operating property.

10-28-2. Assets included in operating property. The term "operating property" shall mean and include all tracks and right-of-way, station grounds, all structures, and improvements on such right-of-way or station grounds, all rights and franchises, all rolling stock and car equipment, and all other property, real or personal, tangible or intangible, connected with or used in the operation of the railroad, including real estate contiguous to railroad right-of-way or station grounds held for reasonable expansion or future development.

Source: SL 1915, ch 100, § 5; RC 1919, § 6600; SL 1923, ch 112; SDC 1939, § 57.1301.



§ 10-28-3 Annual statement required of railroad company--Date of filing--Contents.

10-28-3. Annual statement required of railroad company--Date of filing--Contents. It shall be the duty of the duly authorized officer of any railroad company owning, leasing, or operating any railroad within this state, to furnish the Department of Revenue on or before May first each year a statement signed and sworn to by such officer. Such statement shall be made as of the thirty-first day of the preceding December, according to the instructions and on the forms prescribed by the Department of Revenue, which shall embrace and show:

(1) The whole number of miles of main line or lines and branches thereof owned, operated, or leased in the state by the railroad company making the return, and the present true cash value thereof per mile;

(2) The number of miles of main line or lines and branches thereof owned, operated, or leased by such company, the number of miles of sidetrack and the present true cash value thereof per mile, the quantity of land actually used for gravel or sand beds or for snow protection, and the number and character of buildings and present cash value thereof, the width of right-of-way, the width and length of warehouse lots located in each county in the state, and the value thereof;

(3) The number of miles of main line and the number of miles of sidetrack and passing tracks and value thereof, the width and length of right-of-way, the number and size of warehouse lots upon or contiguous to the right-of-way, the size, cost, and character of the passenger depot, freight depot, warehouse or warehouses, shops, turntables, roundhouses, engine stables, coal houses, stockyards, and of all other buildings; the amount of ground used for yards in addition to ground already specified, and the quantity of unplatted land held or actually and necessarily used exclusively for railway purposes, owned by such company and situated within the limits of each municipality, and the value thereof, and of any terminals therein owned by such company;

(4) The number of engines, passenger, mail, express, baggage, freight, and other cars owned by such company and used in operating such railroad in this state, and on roads having various lines and branches within the state the statement shall show the actual amount of rolling stock owned by the company, in use on each of such lines and branches within this state during the year for which the report is made;

(5) The total gross earnings of the company for the year for which the report is made, the amount paid out for operating expenses, taxes, interest on bonds, and permanent improvements;

(6) The total net earnings of the company for the year for which the report is made, and the total number of miles owned and operated;

(7) The total gross earnings of the various lines and branches owned and operated by the company within this state during the year for which the report is made, the amount paid out of the same for operating expenses incurred in operating such lines and branches, the total amount of taxes levied upon such property for such year, the amount paid out for interest on bonds issued upon the lines and branches in the state, the amount of such bonds per mile and the interest which they bear, and the amount paid out for permanent improvements upon the lines and branches within the state during such year;

(8) The percent paid to the stockholders of such company during such year as dividends, upon both common and preferred stock, and the surplus representing undivided profits on hand at the time of making such statement;

(9) Such other information and statistics as the Department of Revenue may require.
Source: SDC 1939, § 57.1302; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-4 Annual statement of railroad property occupied by warehousemen and others.

10-28-4. Annual statement of railroad property occupied by warehousemen and others. It shall be the duty of each and every railroad company operating in this state, on or before May first of each year, to furnish the Department of Revenue a statement in addition to that required by § 10-28-3, which statement shall describe each site occupied by any public warehouse, retail coal dealer, lumber dealer, or other occupant, upon the right-of-way, depot grounds, or warehouse lots of said railroad company. Such statement shall contain the name of the carrier, name of each individual lessee of such site, size of leased site, and value thereof.

Source: SDC 1939, §§ 57.1303, 60.0503; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-5 Addition to assessment value on failure of railroad to make statements.

10-28-5. Addition to assessment value on failure of railroad to make statements. In case the proper officer of any railroad company shall fail to make the statement under oath required by §§ 10-28-3 and 10-28-4, at the time therein provided, the Department of Revenue may, in its discretion, add twenty-five percent to the assessable value of the property of such company.

Source: SDC 1939, § 57.1304; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-6 Annual list of warehousemen and other occupants of railroad property--Contents.

10-28-6. Annual list of warehousemen and other occupants of railroad property--Contents. The Department of Revenue is required, on or before the first day of July of each year, to make a list of all public warehouses, retail coal dealers, lumber dealers, or other occupant of sites upon the right-of-way, depot grounds, or warehouse lots of any railroad company in this state, which list so certified shall show the name of the railroad company, the municipality where such sites are located, the description and area of each individual site, also the value thereof as returned by the railroad company upon whose right-of-way such site is located.

Source: SDC 1939, §§ 57.1303, 60.0503; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-7 Time of annual assessment of operating property--Separation of main lines, branchesand sidetracks.

10-28-7. Time of annual assessment of operating property--Separation of main lines, branches and sidetracks. The secretary of revenue shall assess the operating property of railroads on the seventh day of July and if the seventh day of July falls on Sunday or on a legal holiday, then the following day, each year. The ownership and valuation of the assessment shall be as of January first each year, and shall be made upon the main line or lines and branches thereof and all sidetracks outside the limits of cities and incorporated towns within the state, separately.

Source: SDC 1939, § 57.1305; SL 1992, ch 60, § 2; SL 1996, ch 77, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-8 Capital stock and other property included--Nonoperating property excepted.

10-28-8. Capital stock and other property included--Nonoperating property excepted. The assessment by the secretary of revenue shall include capital stock and all other property of railroad companies, except such property as is found by the secretary of revenue to be nonoperating property as defined in §§ 10-28-10 and 10-28-11.

Source: SDC 1939, § 57.1305; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-9 Allocation of valuation for railroad operating partly without state.

10-28-9. Allocation of valuation for railroad operating partly without state. If any railroad company owns or uses operating property partly within and partly without this state, the secretary of revenue shall determine the value of the entire operating property of such railroad and shall allocate or assign a part of said value to this state by the use of such factors or methods as are reasonable and equitable.

Source: SDC 1939, § 57.1305; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-10 Local assessment of nonoperating property permitted.

10-28-10. Local assessment of nonoperating property permitted. All property of such railroad company, both real and personal, not actually and necessarily used in the operation of its line or lines of railway in this state shall be considered as "nonoperating property," and nothing in this chapter shall be so construed as to prevent the local assessment and taxation of said "nonoperating property."

Source: SL 1897, ch 28, § 48; RPolC 1903, § 2113; SL 1907, ch 64, § 1; re-en SL 1913, ch 347, § 1; SL 1915, ch 100, § 1; RC 1919, § 6596; SDC 1939, § 57.1301.



§ 10-28-11 Nonoperating property defined--Rules.

10-28-11. Nonoperating property defined--Rules. The term "nonoperating property" means all land and improvements on such land, not situated on the right-of-way or station grounds of the railroad and not used as "operating property" within the meaning of the definition set out in §§ 10-28-1 and 10-28-2. The secretary of revenue may promulgate rules pursuant to chapter 1-26 to define "nonoperating property."

Source: SDC 1939, § 57.1301; SL 1987, ch 82, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-12 Unit valuation of railroad operating property.

10-28-12. Unit valuation of railroad operating property. The secretary of revenue shall, in determining the fair market value of the property, value all the property of any railroad company as a unit, but shall make due allowance for any nonoperating property.

Source: SDC 1939, § 57.1305; SL 1997, ch 61, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-13 Cost approach, market approach and income approach considered in determinationof value of railroad company property.

10-28-13. Cost approach, market approach and income approach considered in determination of value of railroad company property. For the purpose of determining the fair market value of the property of any railroad company, the secretary of revenue shall take into consideration the cost approach, the market approach, and the income approach to appraisal. In the market approach, the secretary shall consider the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding and all other indebtedness as may be applicable, for operating the road. In the income approach, the secretary may consider the company's growth rate and the rate of inflation in determining the capitalization rate. The secretary of revenue may take into consideration any other information or data of any kind or nature which the secretary deems material in arriving at the fair market value of the property.

Source: SDC 1939, § 57.1305; SL 1996, ch 77, § 6; SL 1997, ch 61, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-14 Department of Transportation to assist in valuation.

10-28-14. Department of Transportation to assist in valuation. The secretary of revenue, as an aid to this determination of value as provided by this chapter, may call upon the Department of Transportation for any information and facts which the department may have concerning the property of any railroad company in this state. The Department of Transportation shall furnish the information upon request.

Source: SDC 1939, § 57.1305; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 64, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-15 Notice to railroad of assessment--Hearing--Notice of equalized assessment.

10-28-15. Notice to railroad of assessment--Hearing--Notice of equalized assessment. The Department of Revenue shall give notice by registered or certified mail to the officer of any railroad company making a return of property, of the assessment and equalization made by it, and such notice shall fix a time not less than ten days after the mailing thereof, when such railroad company may appear before the secretary of revenue and be heard upon all matters relating to such assessment. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the conduct of such hearings.

Source: SDC 1939, § 57.1306; SL 1987, ch 82, § 8; SL 1994, ch 73, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-16 Notice to county auditors of railroad mileage and assessments--Distribution.

10-28-16. Notice to county auditors of railroad mileage and assessments--Distribution. The Department of Revenue shall, on or before the fourth Monday in August, each year, transmit to the county auditor of each county through which any railroad runs, a statement showing the length of main track, of main line or lines, and the branches thereof and sidetracks within such county, and the assessed value based on a statewide formula that weights traffic (ton miles) fifty percent and miles of track in the county by fifty percent. The county auditor shall then distribute the value to each taxing district where the line runs on a per mile basis within the county.

Source: SDC 1939, § 57.1307; SL 1992, ch 60, § 2; SL 1996, ch 78, § 1; SL 1999, ch 222, § 8; SL 2003, ch 57, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-17 Repealed.

10-28-17. Repealed by SL 1996, ch 78, § 2.



§ 10-28-18 Determination by county commissioners of railroad valuations in taxing districts--Entry in assessment records--Notice to taxing districts.

10-28-18. Determination by county commissioners of railroad valuations in taxing districts--Entry in assessment records--Notice to taxing districts. It shall be the duty of the county auditor, after receiving such statement from the Department of Revenue, to turn such statement over to the board of county commissioners, who, at its first meeting after receiving such statement, shall make and enter in the proper record an order stating and declaring the length of the main track of road, branches, and sidetracks and assessed valuation of such road, branches, and sidetracks lying within each township and lesser taxing district in the county through or into which such road or branches thereof run as fixed by the rate of assessment per mile as made by the Department of Revenue; and shall also enter in the proper record the assessment made by the Department of Revenue of the railroad property in such county located within the limits of each municipality transmitted to the city auditor or town clerk thereof, and the amounts so entered of record shall constitute the taxable value of such property for all taxable purposes. They shall transmit a copy of such order and record to the city auditor of each first or second class municipality, the clerk of each third class municipality or civil township, and the proper officer of each lesser taxing district and also to such railroad company.

Source: SDC 1939, § 57.1308; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-19 Railroad map filed with county auditor--Exemption of operating property from localassessment.

10-28-19. Railroad map filed with county auditor--Exemption of operating property from local assessment. Every railroad company shall keep on file, with the county auditor of each county through or into which its line or lines of railroad run, a map showing correctly the right-of-way, length of sidetracks outside the corporate limits of municipalities, depot grounds, yard room, gravel or sand beds, and lands for snow protection, and lands otherwise actually and necessarily used by it in the maintenance and operation of its railway at the date of filing such map showing lots or parts of lots and blocks in municipalities and the number of acres in each government subdivision, and it shall be the duty of the county auditor to provide for the exception from assessment by the director of equalization of all such right-of-way, depot grounds, yard room, gravel or sand beds, and lands for snow protection, or land otherwise actually and necessarily used in the operation of its railway.

Source: SL 1915, ch 100, § 12; RC 1919, § 6607; SL 1923, ch 112; SDC 1939, § 57.1309; SL 1989, ch 82, § 41; SL 1992, ch 60, § 2.



§ 10-28-20 Notice to county auditor of deeds to railroads--Entry on railroad map.

10-28-20. Notice to county auditor of deeds to railroads--Entry on railroad map. It shall be the duty of the register of deeds of the county to notify the county auditor of any deed to any railroad company for the right-of-way, depot grounds, yard room, gravel or sand beds, or lands for snow protection, that may be filed in his office for record so that the same may be entered by such county auditor on such map for the purposes mentioned in § 10-28-19.

Source: SL 1915, ch 100, § 12; RC 1919, § 6607; SL 1923, ch 112; SDC 1939, § 57.1309.



§ 10-28-21 Application of tax levies against railroad property--Extension in railroad tax book.

10-28-21. Application of tax levies against railroad property--Extension in railroad tax book. All railroad property assessed by the Department of Revenue shall be taxable upon such assessment at the same rates and for the same purposes as the property of individuals within such counties, municipalities, civil townships, and lesser taxing districts. The proper officer of each taxing district shall certify to the county auditor the several amounts to be levied in such district, and the county auditor shall extend the taxes against such assessment in a book to be called the "railroad tax book," and shall transmit a copy of the taxes so extended to each railroad company.

Source: SDC 1939, § 57.1310; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-28-21.1 Repealed.

10-28-21.1. Repealed by SL 1999, ch 222, § 2.



§ 10-28-21.2 Tax credit for expenses of a capital nature incurred by public railroad or railwaycorporation--Application of credit.

10-28-21.2. Tax credit for expenses of a capital nature incurred by public railroad or railway corporation--Application of credit. Any publicly operated railroad or railway corporation operating over rail lines owned by the publicly operated railroad or railway corporation located within this state may claim a credit against the tax levied on the rail lines for amounts that the railroad or railway corporation has certified as having been expended in the replacement, improvement, and repair of the rail lines. Only those expenses of a capital nature may be certified as an expense eligible for a credit pursuant to this section. The certification required by this section shall be on forms provided by the Department of Revenue. The labor and material expenses certified pursuant to this section shall be itemized separately by rail line and mile post locations. The credit provided in this section shall be applied proportionally across the railroad's entire mainline within this state, excluding any portion of the mainline that goes over ten million gross ton miles of revenue freight per mile annually in a calendar year. The credit shall be applied to tax liability over a three-year period in an amount equal to thirty-three and one-third percent the first year following certification; thirty-three and one-third percent of such an amount shall carry forward into the second year following certification; and thirty-three and one-third percent shall carry forward into the third year following certification. Each year's carryover shall be accumulated as a tax credit with other years' annual tax credits. No credit may be given for:

(1) The repair or replacement of railway line necessitated by washout, fire, or train derailment;

(2) Any portion of a project that is funded with state or federal grant funds or paid for by any third party; or

(3) Any expenses of a capital nature that are made on a segment of the rail line that exceeds ten million gross ton miles of revenue freight per mile in the previous calendar year.
Source: SL 2003, ch 57, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 88, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 58, § 1.



§ 10-28-21.3 Expenses of a capital nature defined.

10-28-21.3. Expenses of a capital nature defined. Expenses of a capital nature contained in § 10-28-21.2 are as defined in CFR 49 Parts 1200 through 1219 Subpart A Uniform Systems of Accounts for Railroad Companies, as amended through January 1, 2014, for Class 1 railroads or as defined in accordance with generally accepted accounting principles for regulated industries for Class 2 and Class 3 railroads.

Source: SL 2004, ch 88, § 2; SL 2014, ch 58, § 2.



§ 10-28-21.4 Capital improvement plan required to claim tax credit.

10-28-21.4. Capital improvement plan required to claim tax credit. Each year the railroad or railroad corporation requesting tax credits shall prepare a capital improvement plan detailing the proposed mainline and secondary line capital improvement projects including the project scope, estimated value, approximate scheduling of the projects, and the current category of the line on the railroad's system diagram map as provided in 49 CFR § 1152.10 as of January 1, 2014. The plan shall be presented to the Department of Transportation by March first of each year for any capital improvement project for which a tax credit will be requested.

Source: SL 2004, ch 88, § 3; SL 2014, ch 58, § 3.



§ 10-28-21.5 Notification of completion of capital project--Inspection and audit--Eligibility forcredit--Administrative hearing.

10-28-21.5. Notification of completion of capital project--Inspection and audit--Eligibility for credit--Administrative hearing. The railroad shall annually notify the Department of Transportation of completion of any capital project. However, if the cost of the capital project exceeds three hundred thousand dollars, the railroad shall notify the department immediately upon completion. The department may conduct a verification inspection of capital improvement project completion and may audit the capital improvement project according to South Dakota Department of Transportation Audit guidelines and the Federal-Aid Policy Guide 23 CFR Chapter 1, Subchapter B, Part 140, Subpart 1, as amended through January 1, 2014, to determine project value. The department shall report its findings to each county where the railroad has requested a tax credit. Only those capital expenses that have been claimed on the railroad's certification and verified by the department are eligible for a credit pursuant to § 10-28-21.2. Any railroad aggrieved by the decision of the department concerning the eligibility of a claimed capital expenditure for the tax credit authorized by § 10-28-21.2 is entitled to an administrative hearing conducted in accordance with the provisions of chapter 1-26.

Source: SL 2004, ch 88, § 4; SL 2014, ch 58, § 4.



§ 10-28-21.6 Promulgation of rules on capital expense tax credits.

10-28-21.6. Promulgation of rules on capital expense tax credits. The State Railroad Board shall, in accordance with chapter 1-26, promulgate rules establishing the form upon which a railroad shall submit verification information for capital expenses being claimed as tax credits authorized by § 10-28-21.2, when the information is to be submitted, and the manner in which the certification is submitted.

Source: SL 2004, ch 88, § 5.



§ 10-28-22 Duplicate railroad tax book delivered to county treasurer--Collection and distributionof railroad taxes.

10-28-22. Duplicate railroad tax book delivered to county treasurer--Collection and distribution of railroad taxes. The county auditor shall make and deliver a duplicate of such railroad tax book to the county treasurer, and the county treasurer shall be charged with the collection of such railroad taxes; and the amount due each municipality, civil township, or lesser taxing district shall be paid over when collected by the county treasurer to such municipality, township, or lesser taxing district.

Source: SL 1915, ch 100, § 10; RC 1919, § 6605; SDC 1939, § 57.1310; SL 1992, ch 60, § 2.



§ 10-28-23 Collection of delinquent railroad taxes.

10-28-23. Collection of delinquent railroad taxes. All laws relating to the enforcement of the payment of delinquent taxes shall be applicable to all taxes levied under the provisions of this chapter, and whenever any taxes levied under the provisions of this chapter shall become delinquent, the county treasurer having control of such delinquent taxes may proceed to collect the same in the same manner and with the same right and power as a sheriff under execution, except that no process shall be necessary to authorize him to sell engines, cars, or any rolling stock for collection of such taxes.

Source: SL 1915, ch 100, § 11; RC 1919, § 6606; SDC 1939, § 57.1311.



§ 10-28-24 Exemption of railroad companies operating over state-owned rail lines.

10-28-24. Exemption of railroad companies operating over state-owned rail lines. Any railroad company operating over state-owned rail lines while under contract to the state is exempt from the provisions of chapter 10-28 only for purposes of assessment and taxation of railroad property.

Source: SL 1981, ch 331, § 13.



§ 10-28-25 Promulgation of rules concerning leased property.

10-28-25. Promulgation of rules concerning leased property. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the assessment and reporting of leased property.

Source: SL 1995, ch 53, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 29 - Taxation Of Airline Flight Property

§ 10-29-1 Definition of terms.

10-29-1. Definition of terms. Terms as used in this chapter mean:

(1) "Air commerce," the transportation by aircraft of persons or property for hire in interstate or international transportation on regularly scheduled flights;

(2) "Aircraft," any contrivance used or designed for navigation of, or flight in the air;

(3) "Airline company," any person who undertakes directly to engage in the business of air commerce;

(4) "Flight property," all aircraft fully equipped ready for flight used in air commerce;

(5) "Flight time," hours spent by aircraft in flight on regularly scheduled flights;

(6) "Person," any individual, corporation, limited liability company, firm, copartnership, company, or association and includes any guardian, trustee, personal representative, receiver, conservator, or any person acting in any fiduciary capacity therefor;

(7) "Secretary," the secretary of revenue.
Source: SL 1961, ch 449, § 1; SL 1994, ch 351, § 15; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-2 Department to assess flight property.

10-29-2. Department to assess flight property. Flight property of airline companies operating in the state shall be assessed for the purpose of taxation by the Department of Revenue and not otherwise.

Source: SL 1961, ch 449, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-3 Annual report required of airline company--Date of filing--Contents.

10-29-3. Annual report required of airline company--Date of filing--Contents. It shall be the duty of every airline company doing business in the state to furnish to the Department of Revenue on or before the first day of June of each year, a report under oath on forms furnished by the department according to instructions issued by the secretary of revenue with reference to property owned, leased or controlled on the first day of January of the year for which the report is made. Such report shall include the following: Name of company; nature of company; location of principal office; officers of company; annual financial statement; total tonnage of passengers, express and freight first received and finally discharged in the state; total hours flown by aircraft serving the state; total revenue ton miles in the state; total ton miles within and without the state; air flight property accounts by types of equipment; inventory of real and personal property by location, and original cost.

Source: SL 1961, ch 449, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-4 Additional information in annual report--Blanks furnished.

10-29-4. Additional information in annual report--Blanks furnished. Such other facts or information may be furnished as the company may deem material upon the question of its taxation within the state. The company shall furnish such other facts or information as the secretary of revenue shall call for. Blanks for making the statement required by § 10-29-3 shall be prepared and furnished by the Department of Revenue.

Source: SL 1961, ch 449, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-5 Extension of time for filing of report.

10-29-5. Extension of time for filing of report. The secretary of revenue for good cause may extend the time for filing such report, provided, however, such extension shall not exceed thirty days.

Source: SL 1961, ch 449, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-6 Valuation by department on failure of company to make report--Notice to company.

10-29-6. Valuation by department on failure of company to make report--Notice to company. If any airline company shall fail, refuse or neglect to make the report as required of it, the Department of Revenue shall proceed upon the best information available to make a statement for such company of the facts which should have been so reported, and shall notify such company by registered or certified mail of the determination in that regard.

Source: SL 1961, ch 449, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-7 Examination of corporate books by secretary--Requiring attendance of witnesses andproduction of evidence.

10-29-7. Examination of corporate books by secretary--Requiring attendance of witnesses and production of evidence. The secretary of revenue may cause an examination to be made of the books of any airline company for the purpose of determining the accuracy and truth of any statements filed by such company; he shall have the power to require any officer or agent of the company to attend before the Department of Revenue and bring with him for inspection any books or papers of such company in his possession, custody, or control, and to testify under oath touching any matter relating to the business, property, moneys or credits, and the value thereof of such company; and the secretary of revenue or his deputy is authorized and empowered to administer such oath.

Source: SL 1961, ch 449, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-8 Annual assessment of flight property--Information considered--Addition of omittedproperty.

10-29-8. Annual assessment of flight property--Information considered--Addition of omitted property. The Department of Revenue shall assess annually on the fifth day of July of each year all flight property of airline companies serving the state. In making such assessment, the Department of Revenue shall consider all the reports, facts, and information filed, with any other information obtainable, concerning the value of the flight property of airline companies and may add any property omitted from the return of such companies.

Source: SL 1961, ch 449, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-9 Determination of value of flight property.

10-29-9. Determination of value of flight property. In making such assessment, which is in reference to value and ownership on February first of the year for which the assessment is made, the secretary of revenue shall determine the fair market value of that flight property actually providing service in this state.

Source: SL 1961, ch 449, § 7; SL 1978, ch 80; SL 1989, ch 87, § 12; SL 1996, ch 77, § 2; SL 1997, ch 61, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-9.1 Assessment of flight property for certain turboprops and other propeller drivenaircraft.

10-29-9.1. Assessment of flight property for certain turboprops and other propeller driven aircraft. The flight property of an airline company that owns or leases aircraft the majority of which are turboprops and other propeller driven aircraft, and which provides, during six months or more of the year that the taxes are levied, scheduled passenger service to three or more airports inside or outside of this state that serve communities of one hundred thousand or less population, shall be assessed at fifty percent of its fair market value as provided in § 10-29-9.

Source: SL 1989, ch 98, § 1; SL 1997, ch 61, § 4.



§ 10-29-10 Apportionment to state of total value of flight property--Ratios used.

10-29-10. Apportionment to state of total value of flight property--Ratios used. The valuation of such flight property properly apportioned to this state shall be determined to be the proportion of the total valuation thereof, based on the average of the total of the following three ratios for each type of aircraft:

(1) That ratio which the total tonnage of passengers, express and freight first received by the airline company in this state during the preceding calendar year plus the total tonnage of passenger, express, and freight finally discharged by it within this state during the preceding calendar year bears to the total of such tonnage first received by the airline company or finally discharged by it, within and without this state during the preceding calendar year;

(2) That ratio which the flight time of all aircraft of the airline company on flights serving this state during the preceding calendar year bears to the total of such time in flight within and without this state during the preceding calendar year;

(3) That ratio which the number of revenue ton miles of passengers, mail, express, and freight flown by the airline company on flights serving this state during the preceding calendar year bears to the total number of such miles flown by it within and without this state during the preceding calendar year.
Source: SL 1961, ch 449, § 7.



§ 10-29-11 Use of other methods of valuation and apportionment on petition by airline company.

10-29-11. Use of other methods of valuation and apportionment on petition by airline company. Any airline aggrieved by the valuation of the flight property, or the application to its case of the apportionment methods prescribed by § 10-29-10, may petition the secretary of revenue for determination of the valuation or the apportionment thereof to this state by the use of some other method. Thereupon, if the secretary finds that the application of the methods prescribed in § 10-29-10 will result in inequities, he may determine the valuation, or apportionment thereof, by other methods if satisfied that such other methods will fairly reflect such valuation or apportionment thereof.

Source: SL 1961, ch 449, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-12 Notice to airline company of hearing--Equalization of assessment.

10-29-12. Notice to airline company of hearing--Equalization of assessment. The Department of Revenue shall give notice by registered or certified mail to the office of any airline company making a return of property of the assessment made by it, and the notice shall fix a time, not less than ten days after the mailing thereof, when the airline company may appear before the secretary of revenue and be heard upon all matters relating to the assessment. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the conduct of the hearings. After the hearing, the secretary of revenue shall, on or before the fourth Monday in August, equalize the assessment and notify each company thereof by registered or certified mail.

Source: SL 1961, ch 449, § 9; SL 1987, ch 82, § 9; SL 1995, ch 56, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-13 Repealed.

10-29-13. Repealed by SL 1995, ch 56, § 3.



§ 10-29-14 Application of average tax levy to assessed valuation of flight property.

10-29-14. Application of average tax levy to assessed valuation of flight property. The secretary of revenue shall, after assessing airline flight property as provided in this chapter, compute a tax on that valuation by applying to that portion of the valuation which by law is subject to tax, the average tax levy which is obtained by dividing the total taxable valuation of all property for the preceding year within this state into the total of all state and local taxes levied within the state for the present year.

Source: SL 1961, ch 449, § 11; SL 1968, ch 262; SL 1970, ch 72; SL 1994, ch 73, § 32; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-15 Allocation of tax proceeds to airports.

10-29-15. Allocation of tax proceeds to airports. The taxes imposed by this chapter shall be allocated by the secretary of revenue to the airports where such airline companies make regularly scheduled landings and shall be used exclusively by such airports for airport purposes as determined by the local airport governing body and approved by the Department of Transportation. Allocation shall be as follows:

(1) Twenty-five percent of the total tax assessed from each airline company shall be allocated equally to each airport in this state served by such airline company;

(2) Seventy-five percent of the total tax assessed to each airline company shall be allocated to each airport in this state served by each airline company on the basis which that ratio of total tonnage of passengers, mail, express, and freight first received and finally discharged at each airport in this state by such airline company during the preceding calendar year bears to the total tonnage of passengers, mail, express and freight first received and finally discharged at all airports in this state served by such airline company during the preceding calendar year.
Source: SL 1961, ch 449, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-16 Certification to county auditors of taxes assessed on flight property--Date ofpayment.

10-29-16. Certification to county auditors of taxes assessed on flight property--Date of payment. On or before the fourth Monday in August, the secretary of revenue shall transmit to the county auditor of each county in which there is located an airport being utilized in air commerce, as defined in § 10-29-1, a certified list of all companies assessed under the provisions of this chapter for the current year, together with the valuations and taxes assessed in each case. Such taxes shall be due upon the first day of January next following the date of certification.

Source: SL 1961, ch 449, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-16.1 Reassessment and reapportionment after gross error.

10-29-16.1. Reassessment and reapportionment after gross error. Whenever it is found by the Department of Revenue, charged with the assessment of airline flight property under the provisions of this chapter, that there has been a gross error in the report or assessment of an airline company which produces an inequality in the valuation or apportionment of the flight property of such company, at any time within three years after the date of assessment; the Department of Revenue shall reassess the said property and reapportion the same to the several municipalities involved, and certify the same thereto.

Source: SL 1970, ch 80, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-16.2 Period allowed for adjustment after reassessment on gross error.

10-29-16.2. Period allowed for adjustment after reassessment on gross error. Upon such reassessment and recertification to a municipality, the airline company shall be allowed a period as determined by the Department of Revenue of not to exceed five years to absorb such adjustment, as shall be equitable to the taxpayer and the municipality concerned.

Source: SL 1970, ch 80, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-29-17 Collection of delinquent taxes.

10-29-17. Collection of delinquent taxes. All laws relating to the enforcement of the payment of delinquent taxes, penalties, and interest shall be applicable to all taxes levied under the provisions of this chapter. Whenever any taxes levied under the provisions of this chapter shall become delinquent, the county treasurer having control of such delinquent taxes may proceed to collect the same in the same manner and with the same right and power as a sheriff under execution, except that no process shall be necessary to authorize him to sell flight property for collection of such taxes.

Source: SL 1961, ch 449, § 10.



§ 10-29-18 Airline flight property tax in lieu of use tax.

10-29-18. Airline flight property tax in lieu of use tax. The tax imposed by this chapter on aircraft is in lieu of the tax imposed by chapter 10-46 on tangible personal property that is used or consumed or stored for use and consumption in the service, repair, or maintenance of such aircraft.

Source: SL 1997, ch 61, § 14.






Chapter 30 - Taxation Of Sleeping-Car Companies [Repealed]

CHAPTER 10-30

TAXATION OF SLEEPING-CAR COMPANIES [REPEALED]

[Repealed by SL 1980, ch 85, §§ 1, 2]



Chapter 31 - Taxation Of Private Car-Line Companies [Repealed]

CHAPTER 10-31

TAXATION OF PRIVATE CAR-LINE COMPANIES [REPEALED]

[Repealed by SL 1985, ch 81, §§ 1 to 10]



Chapter 32 - Taxation Of Express Companies [Repealed]

§ 10-32-1 to 10-32-11. Repealed.

10-32-1 to 10-32-11. Repealed by SL 1997, ch 62, §§ 1, 2.






Chapter 33 - Taxation Of Telephone Companies

§ 10-33-1 Annual report of gross receipts--Date of filing--Contents.

10-33-1. Annual report of gross receipts--Date of filing--Contents. On April fifteenth of each year, each telephone company subject to the tax imposed by § 10-33-21 shall file with the secretary of revenue on forms prescribed by the secretary a report of its gross receipts derived from the furnishing of the telephone and exchange service, rental and toll service, during the preceding calendar year. The report shall set forth the total gross receipts of the company in the State of South Dakota, together with the gross receipts within each school district in which the company operates. Each company shall furnish such other further information as the secretary shall from time to time require. The report shall be sworn to and verified by an officer of the company.

Source: SL 1955, ch 423, § 2; SDC Supp 1960, § 57.1809; SL 1965, ch 287, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 1.



§ 10-33-2 "Gross receipts" defined.

10-33-2. "Gross receipts" defined. The term, gross receipts, as used in this chapter means all earnings of a telephone company derived from the furnishing of such telephone and exchange service, rental and toll service, excluding receipts for capital stock issued, state sales and use taxes paid, federal excise taxes paid, uncollected bills, tolls not retained by a company and directory advertising receipts not retained by a company.

Source: SDC 1939, § 57.1801 as enacted by SL 1965, ch 287, § 1; SL 1983, ch 78.



§ 10-33-3 Repealed.

10-33-3. Repealed by SL 2011, ch 54, § 2.



§ 10-33-4 Annual report of telephone company property--Date of filing.

10-33-4. Annual report of telephone company property--Date of filing. The president, secretary, general manager, or superintendent of each telephone company not subject to the tax imposed by § 10-33-21 shall furnish to the Department of Revenue on or before April fifteenth, each year, a report under oath, on the forms furnished and according to the instructions issued by the department, with reference to the property owned, leased, or controlled on December thirty-first of the preceding calendar year.

Source: SDC 1939, § 57.1802; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 3.



§ 10-33-5 Telephone lines listed in annual report--Description.

10-33-5. Telephone lines listed in annual report--Description. With reference to property without the limits of municipalities, exclusive of all exchanges or central office equipment, the statement required by § 10-33-4 shall show the following items:

(1) The counties of this state in which the company making the report owns or operates any line or lines, arranged in alphabetical order;

(2) The number of miles of pole lines, whether rural or toll or both and with a detailed description of the construction of such lines, and the cost of construction, together with the present or depreciated value of such line or lines in each county.
Source: SL 1915, ch 100, § 14; RC 1919, § 6622; SDC 1939, § 57.1802 (1); SL 1992, ch 60, § 2.



§ 10-33-6 Telephone exchanges and other property listed in annual report--Description.

10-33-6. Telephone exchanges and other property listed in annual report--Description. The report required by § 10-33-4 shall give the following items of information concerning any and all exchanges owned or operated by the reporting company:

(1) The location of all exchanges in each county, with the names of the municipalities in each county and the counties arranged in alphabetical order;

(2) A description in detail of the construction and equipment of each exchange, with the cost of construction and equipment, and the present or depreciated value;

(3) A description of each tract or parcel of real estate and any and all buildings thereon, owned and used exclusively for telephone purposes, with the present cash value of each tract and improvements thereon;

(4) The present cash value of any and all franchises or permits under which the reporting company does business in any municipality;

(5) All other property used exclusively in the operation and maintenance of the telephone business of the reporting company.
Source: SL 1915, ch 100, § 14; RC 1919, § 6622; SDC 1939, § 57.1802 (2); SL 1992, ch 60, § 2.



§ 10-33-7 Capitalization and financial data listed in annual report.

10-33-7. Capitalization and financial data listed in annual report. The report required by § 10-33-4 shall show the following details concerning the financial organization and operation of the company:

(1) The amount of capital stock authorized and the amount issued as preferred stock or as common stock, with the present actual cash value of the same;

(2) All assets and liabilities;

(3) All receipts and disbursements.
Source: SL 1915, ch 100, § 14; RC 1919, § 6622; SDC 1939, § 57.1802 (3).



§ 10-33-8 Additional information given in annual report.

10-33-8. Additional information given in annual report. The statement required by § 10-33-4 shall include such other facts and information as the Department of Revenue may require.

Source: SDC 1939, § 57.1802 (4); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-9 Addition to assessable value for failure to file report.

10-33-9. Addition to assessable value for failure to file report. In case any telephone company fails to make the report required by § 10-33-4, on or before April fifteenth of each year, the Department of Revenue in its discretion may add twenty-five percent to the assessable value of the property of such company.

Source: SDC 1939, § 57.1802; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-10 Operating property assessed for taxation by department.

10-33-10. Operating property assessed for taxation by department. All property, real and personal, which is actually and necessarily used in providing telephone and exchange service comprising rental and toll service by means of wired circuits and otherwise in this state, and which belongs to any telephone company in this state which is not subject to the tax imposed by § 10-33-21 shall be assessed for the purpose of taxation by the Department of Revenue, and not otherwise.

Source: SDC 1939, § 57.1801; SL 1941, ch 341; SL 1965, ch 287, § 1; SL 1974, ch 94, § 3; SL 1998, ch 67, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 4.



§ 10-33-11 Time of property assessment--Information to be considered.

10-33-11. Time of property assessment--Information to be considered. The Department of Revenue shall assess the property of all telephone companies not subject to the tax imposed by § 10-33-21 on the fifth day of July of each year. In making the assessment, the department shall consider all the reports, facts, information filed, with any other information obtainable, concerning the value of the property of all telephone companies and may add any property omitted from the return of the companies. In making the assessment, which shall be with reference to value and ownership on January first of the year for which the assessment is made, the department shall take into consideration, among other things, the amount of gross earnings and net incomes, and the value to each telephone company of its franchises, rights, and privileges, granted under the laws of this state to do business in this state.

Source: SDC 1939, § 57.1804; SL 1992, ch 60, § 2; SL 1996, ch 77, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 5.



§ 10-33-12 Repealed.

10-33-12. Repealed by SL 1998, ch 67, § 2.



§ 10-33-13 Separate valuation of exchanges outside municipalities.

10-33-13. Separate valuation of exchanges outside municipalities. A separate valuation shall be made for each exchange not located within corporate limits, but such valuation or valuations shall be subject to the levy provided in § 10-33-17 for property without corporate limits.

Source: SL 1915, ch 100, § 17; RC 1919, § 6625; SDC 1939, § 57.1804.



§ 10-33-14 Public Utilities Commission to provide information for uniform and fair taxation.

10-33-14. Public Utilities Commission to provide information for uniform and fair taxation. For the purpose of aiding the Department of Revenue in implementing the taxes imposed by this chapter, the Public Utilities Commission shall provide any information requested by the secretary and deemed necessary by the secretary to ensure uniform and fair taxation.

Source: SDC 1939, § 57.1803; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 6.



§ 10-33-14.1 Considerations in determining fair market value of telephone company property.

10-33-14.1. Considerations in determining fair market value of telephone company property. For the purpose of determining the fair market value of the property of any telephone company not subject to the tax imposed by § 10-33-21, the Department of Revenue shall take into consideration the cost approach, the market approach, and the income approach to appraisal. In the market approach, the department shall consider the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding, and all other indebtedness as may be applicable for operating the company. In the income approach, the department may consider the company's growth rate and the rate of inflation in determining the capitalization rate. The department may take into consideration any other information or data of any kind or nature which the department may deem material in arriving at the fair market value of the property.

Source: SL 1996, ch 77, § 7; SL 1997, ch 61, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 7.



§ 10-33-15 Notice of assessment and hearing date before secretary of revenue.

10-33-15. Notice of assessment and hearing date before secretary of revenue. After the assessment is made on each company not subject to the tax imposed by § 10-33-21, the Department of Revenue shall give notice by mail to the officers of each telephone company making return to the department, setting out the assessment and fixing a date at least ten days in advance when the representatives of any telephone company, so desiring, may appear before the secretary of revenue and be heard in all matters relating to the correctness of the assessment of the property of the company. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the conduct of the hearings.

Source: SDC 1939, § 57.1804; SL 1987, ch 82, § 10; SL 1995, ch 56, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 8.



§ 10-33-16 Equalization of assessments--Notice to company--Certification to county auditors.

10-33-16. Equalization of assessments--Notice to company--Certification to county auditors. After the date of hearing, and on or before the fourth Monday of August, the Department of Revenue shall finally equalize the assessment of each company not subject to the tax imposed by § 10-33-21 and notify each company by mail.

The department shall certify the value finally determined to the county auditor of each county in which the company assessed owns property.

Source: SDC 1939, § 57.1804; SL 1994, ch 73, § 33; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 54, § 9.



§ 10-33-17 Rates of taxation applied to telephone property.

10-33-17. Rates of taxation applied to telephone property. All telephone property so assessed by the Department of Revenue shall be taxed in the following manner:

(1) Property within corporate limits shall be subject to all taxes that other property within the same corporate limits is subject to for the current year;

(2) Property without corporate limits shall be subject to a rate of taxation which shall be equal to the average rate of taxation borne by other property outside the corporate limits for the current year, which rate shall be the average rate of all state, county, school, municipal, road, bridge, and other local taxes on other property, which tax so levied and extended shall be in lieu of all other taxes.
Source: SDC 1939, § 57.1805; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-18 Extension of taxes to tax book--Duplicate to county treasurer--Collection of tax.

10-33-18. Extension of taxes to tax book--Duplicate to county treasurer--Collection of tax. The county auditor shall extend the above-mentioned taxes against the assessment certified to him by the Department of Revenue in a book to be called "the telephone tax book," and shall make and deliver a duplicate of such telephone book to the county treasurer and the county treasurer shall be charged with the collection of such telephone tax.

Source: SDC 1939, § 57.1806; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-19 Collection of delinquent taxes.

10-33-19. Collection of delinquent taxes. All laws relating to the enforcement of the payment of delinquent taxes are applicable to each company not subject to the tax imposed by § 10-33-21.

Source: SL 1915, ch 100, § 20; RC 1919, § 6628; SDC 1939, § 57.1807; SL 2011, ch 54, § 10.



§ 10-33-20 Distribution of tax proceeds--Tax receipt.

10-33-20. Distribution of tax proceeds--Tax receipt. When taxes on telephone property located within a municipality are collected, the amount due each municipality, or school district shall be paid over by the county treasurer to the treasurer of such municipality, or school district and the treasurer shall credit the remainder to the several state and county funds. When collecting taxes on property located without the corporate limits of any municipality, the treasurer shall use a tax receipt to be called the "telephone tax receipt," and shall credit the proper amount to the state funds and the balance to the county general fund.

Source: SL 1915, ch 100, § 19; RC 1919, § 6627; SDC 1939, § 57.1806; SL 1992, ch 60, § 2.



§ 10-33-21 Companies providing local exchange telephone service taxed on gross receipts--Rate--Minimum tax.

10-33-21. Companies providing local exchange telephone service taxed on gross receipts--Rate--Minimum tax. Each telephone company engaged in furnishing and providing telephone and exchange service comprising rental and toll service by means of wired circuits and otherwise shall be taxed on the basis of gross receipts at the rate of four percent. This tax does not apply to any company that does not provide local exchange telephone service to patrons.

However, no telephone company operating in this state may be taxed less than an amount equal to fifty cents per year per telephone serviced.

Source: SL 1955, ch 423, § 1; SDC Supp 1960, § 57.1808; SL 1965, ch 287, § 2; SL 1974, ch 94, § 1; SL 1980, ch 86; SL 2002, ch 58, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 89, § 1; SL 2009, ch 46, § 1; SL 2011, ch 54, § 11.



§ 10-33-22 Definition of "company".

10-33-22. Definition of "company". The term, company, means any person, corporation, cooperative, association, or other entity providing telephone and exchange service, rental and toll service.

Source: SL 1955, ch 423, § 1; SDC Supp 1960, § 57.1808; SL 1965, ch 287, § 2; SL 2004, ch 89, § 2.



§ 10-33-23 Repealed.

10-33-23. Repealed by SL 2011, ch 54, § 12.



§ 10-33-24 Determination and certification of gross receipts tax payable to school districts.

10-33-24. Determination and certification of gross receipts tax payable to school districts. The secretary of revenue shall compute and determine the amount of tax to be paid by each company as provided in § 10-33-21. The secretary shall on or before July first of each year certify to each school district in the state in which the company operates the amount of the tax to be paid to the school district on the basis of the gross receipts received by the company in each school district.

Source: SL 1955, ch 423, § 3; SDC Supp 1960, § 57.1810; SL 1965, ch 287, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 52, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-25 Time of payment of gross receipts tax.

10-33-25. Time of payment of gross receipts tax. The tax levied in § 10-33-21 is due and payable to the secretary of revenue by August first of each year following the filing of the report of the gross receipts. The secretary of revenue shall distribute the taxes paid pursuant §§ 10-33-21 and 10-33-24 to each school district by September first of each year. The secretary of revenue shall approve vouchers and the state auditor shall draw warrants to pay each school district its share of the distribution.

Source: SL 1955, ch 423, § 3; SDC Supp 1960, § 57.1810; SL 1965, ch 287, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 52, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-26 Gross receipts tax in lieu of tax on operating property--Sales and use taxes.

10-33-26. Gross receipts tax in lieu of tax on operating property--Sales and use taxes. The tax imposed by § 10-33-21 shall be in lieu of all taxes levied by the state, counties, municipalities, townships, school districts, or other political subdivisions of the state on the personal and real property of the company which is used or intended for use in the furnishing and providing telephone and exchange service, rental and toll service, but shall not be in lieu of the retail occupational sales and use tax, and this chapter shall in no manner exempt such companies from the payment of such retail occupational sales and use tax.

Source: SL 1955, ch 423, § 3; SDC Supp 1960, § 57.1810; SL 1965, ch 287, § 4; SL 1992, ch 60, § 2.



§ 10-33-27 Penalties for delinquency or failure to report--Collection by distress and sale.

10-33-27. Penalties for delinquency or failure to report--Collection by distress and sale. If the tax levied under § 10-33-21 is not paid on the due date a penalty of up to five percent of the amount of the tax may be imposed for each month of delinquency, and if any telephone company fails to report its gross receipts to the secretary of revenue, the company may be penalized up to twenty-five percent of the tax due. Such tax may be enforced and collected by distress and sale of the personal and real property of such company in the same manner as is now provided for the collection of real property taxes and mobile home taxes pursuant to chapter 10-22. The tax levied under § 10-33-21 shall be administered pursuant to chapter 10-59, unless a contrary provision in this chapter applies.

Source: SL 1955, ch 423, § 4; SDC Supp 1960, § 57.1811; SL 1965, ch 287, § 5; SL 1992, ch 80, § 205; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 89, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33-28 Repealed.

10-33-28. Repealed by SL 2007, ch 52, § 3.



§ 10-33-29 Local taxation of nonoperating property permitted.

10-33-29. Local taxation of nonoperating property permitted. All property of such telephone company, both real and personal, not actually and necessarily used in the operation and maintenance of its lines in this state shall be considered "nonoperating property," and nothing in this chapter shall be so construed as to prevent local assessment and taxation of such "nonoperating property."

Source: SDC 1939, § 57.1801 as added by SL 1941, ch 341; SL 1965, ch 287, § 1.



§ 10-33-30 Municipally owned utilities exempt.

10-33-30. Municipally owned utilities exempt. This chapter shall have no application to a telephone utility owned and operated by a municipality.

Source: SL 1955, ch 423, § 7; SDC Supp 1960, § 57.1814.






Chapter 33A - Taxation Of Telecommunications Companies

§ 10-33A-1 Definitions.

10-33A-1. Definitions. Terms used in this chapter mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Engaging in business," carrying on or causing to be carried on any activity with the purpose of direct or indirect benefit;

(3) "Secretary," the secretary of the Department of Revenue;

(4) "Telecommunications company," any person, as defined by § 2-14-2, trustee, lessee, receiver, or municipality providing any telecommunications service as defined in § 10-33A-2;

(5) "Telecommunications gross receipts tax," the gross receipts tax imposed by this chapter.
Source: SL 2003, ch 58, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33A-2 "Telecommunications service" defined.

10-33A-2. "Telecommunications service" defined. The term, telecommunications service, as used in this chapter, means wireless personal communications services, wireless local loop services, enhanced special mobile radio services, fixed wireless services, and cellular services that provide two-way communication. The term, telecommunications service, does not include the provision of terminal equipment used to originate or terminate such service. The term, telecommunications service, does not include specialized mobile radio service, non-network two-way radio telephone service, private mobile radio service, one-way cable television service, or two-way cable system subscriber interaction that may be required for the selection of video or other programing services.

Source: SL 2003, ch 58, § 2.



§ 10-33A-3 "Gross receipts" defined.

10-33A-3. "Gross receipts" defined. The term, gross receipts, as used in this chapter, includes only revenue of a telecommunications company from the sale at retail of intrastate and interstate telecommunications services. Sale at retail does not include special access or toll-free incoming calls or the sale of any telecommunications service by a telecommunications company to another telecommunications company if the service is resold or becomes a component part of the sale by the second telecommunications company. Any hospital, hotel, motel, or place that provides temporary accommodations selling telecommunications services to its patients or guests is not a telecommunications company for the purposes of this chapter.

Source: SL 2003, ch 58, § 3.



§ 10-33A-4 Tax imposed on gross receipts of certain telecommunications services--Amount--Mobile telecommunications services excepted.

10-33A-4. Tax imposed on gross receipts of certain telecommunications services--Amount--Mobile telecommunications services excepted. There is hereby imposed a tax of four percent upon the gross receipts of telecommunications services, as defined in § 10-33A-2, that originate and terminate in the same state and are billed to a customer with a place of primary use in this state or are deemed to have originated or been received in this state and to be billed or charged to a service address in this state if the customer's place of primary use is located in this state regardless of where the service actually originates or terminates. Notwithstanding any other provision of this chapter and for purposes of the tax imposed by this section, the tax imposed upon mobile telecommunication services shall be administered in accordance with 4 U.S.C. §§ 116-126 as of July 28, 2000.

Source: SL 2003, ch 58, § 4.



§ 10-33A-5 Repealed.

10-33A-5. Repealed by SL 2005, ch 65, § 4, eff. March 7, 2005.



§ 10-33A-5.1 Disposition of revenues--County telecommunications gross receipts fund created.

10-33A-5.1. Disposition of revenues--County telecommunications gross receipts fund created. The secretary shall deposit sixty percent of the revenue collected from the tax imposed by this chapter into the property tax reduction fund and forty percent of the revenue collected from the tax imposed by this chapter into the county telecommunications gross receipts fund. There is hereby created in the state treasury the county telecommunications gross receipts fund.

Source: SL 2005, ch 65, § 1.



§ 10-33A-6 Repealed.

10-33A-6. Repealed by SL 2005, ch 65, § 5, eff. March 7, 2005.



§ 10-33A-6.1 Distribution of moneys.

10-33A-6.1. Distribution of moneys. The secretary shall distribute to each county an amount equal to the money deposited in the county telecommunications gross receipts fund times the ratio of population of the county to the total population of all counties. The secretary shall base the allocation of money on the most recent decennial census of the United States Department of Commerce, Bureau of the Census. The secretary shall make distributions from the county telecommunications gross receipts fund each March, June, September, and December. The secretary shall approve vouchers and the state auditor shall draw warrants to pay each county its share of the distribution.

Source: SL 2005, ch 65, § 2.



§ 10-33A-7 Companies subject to tax to apply for tax license--Contents.

10-33A-7. Companies subject to tax to apply for tax license--Contents. Any telecommunications company engaging in a business in this state whose gross receipts from telecommunications services are subject to the telecommunications gross receipts tax shall file with the department, an application for a telecommunications gross receipts tax license. An application for a license shall be made upon a form prescribed by the secretary and shall set forth the name under which the applicant transacts or intends to transact business, the location of the place of business, and such other information as the secretary may require. The application shall be signed by the owner, if a natural person; in the case of an association or partnership, by a member or partner thereof; or in the case of a corporation or a municipality, by an executive officer thereof or some person specifically authorized by the corporation or the municipality to sign the application, to which shall be attached the written evidence of the person's authority.

Source: SL 2003, ch 58, § 7.



§ 10-33A-8 Issuance of tax license--Validity.

10-33A-8. Issuance of tax license--Validity. The secretary shall grant and issue to each applicant a telecommunications gross receipts tax license. A license is not assignable and is valid only for the telecommunications company to which it was issued. Any license issued is valid and effective without further payment of fees until canceled or revoked.

Source: SL 2003, ch 58, § 8.



§ 10-33A-9 Refusal of tax license to persons delinquent on other state taxes--Bond or securitymay be required.

10-33A-9. Refusal of tax license to persons delinquent on other state taxes--Bond or security may be required. The secretary may refuse to issue a telecommunications gross receipts tax license to any person who is delinquent in payment of other taxes levied by the State of South Dakota. The secretary may also require an applicant to furnish to the state a bond, or other adequate security, as security for payment of any gross receipts tax that may become due, or require a bond or security as a condition precedent to remaining in business as a telecommunications company.

Source: SL 2003, ch 58, § 9.



§ 10-33A-10 Repealed.

10-33A-10. Repealed by SL 2006, ch 61, § 7, eff. Feb. 6, 2006.



§ 10-33A-10.1 Filing return and remitting tax--Time for filing and remittance--Extension--Penaltyfor untimely return or remittance.

10-33A-10.1. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-33A-11 Repealed.

10-33A-11. Repealed by SL 2010, ch 69, § 3.



§ 10-33A-12 Appeal.

10-33A-12. Appeal. Any appeal from a decision of the secretary in a contested case shall be taken in accordance with chapter 1-26.

Source: SL 2003, ch 58, § 12.



§ 10-33A-13 Repealed.

10-33A-13. Repealed by SL 2010, ch 69, § 4.



§ 10-33A-14 Uncollectible debts may be deducted from gross receipts--Subsequent collectionsubject to tax.

10-33A-14. Uncollectible debts may be deducted from gross receipts--Subsequent collection subject to tax. Any refund or allowance made by any telecommunication service or any amount written off the books of a telecommunications company reporting financial information on an accrual basis may be reported as an uncollectible debt and deducted from the gross receipts of any telecommunications service. If any uncollectible debt is subsequently collected, the amount is subject to the telecommunications gross receipts tax and shall be reported to the department in the month of collection.

Source: SL 2003, ch 58, § 14.



§ 10-33A-15 Records to be kept by company--Subject to inspection--Retention period.

10-33A-15. Records to be kept by company--Subject to inspection--Retention period. Any telecommunications company subject to the telecommunications gross receipts tax shall keep records of all receipts and telecommunications service sales. The records are, at all times during business hours of the day, subject to inspection by the department to determine the amount of tax due. The records shall be preserved for a period of three years unless the secretary, in writing, authorized their destruction or disposal at an earlier date.

Source: SL 2003, ch 58, § 15.



§ 10-33A-16 Promulgation of rules--Scope.

10-33A-16. Promulgation of rules--Scope. The secretary may promulgate rules, pursuant to chapter 1-26, concerning:

(1) Telecommunications tax licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the telecommunications tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 2003, ch 58, § 16.



§ 10-33A-17 Violation of chapter as criminal offense--Classification.

10-33A-17. Violation of chapter as criminal offense--Classification. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the telecommunications gross receipts tax is guilty of a Class 6 felony;

(2) Fails to pay the telecommunications gross receipts tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records required by this chapter or refuses to exhibit these records to the department for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Engages in business as a telecommunications company under this chapter without obtaining a telecommunications gross receipts tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business as a telecommunications company under this chapter after the company's telecommunications gross receipts tax license has been revoked or canceled by the secretary is guilty of a Class 6 felony;

(7) Willfully violates any rule of the secretary for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor;

(8) Violates either subdivision (2) or subdivision (4) of this section two or more times in any twelve-month period is guilty of a Class 6 felony; or

(9) Engages in business as a telecommunications company under this chapter without obtaining a telecommunications gross receipts tax license after having been notified in writing by the secretary that the telecommunications company is subject to the provisions of this chapter is guilty of a Class 6 felony. However, it is not a violation of this subdivision if the telecommunications company providing any telecommunications service files an application for a telecommunications gross receipts tax license and meets all lawful prerequisites for obtaining such license within three days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing tax returns or remitting tax payments pursuant to this chapter.

Source: SL 2003, ch 58, § 17; SL 2004, ch 96, § 6; SL 2009, ch 49, § 9.



§ 10-33A-18 Personal liability of officers, managers, or partners of entity failing to file returns orpay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-33A-18. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to the gross receipts tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments are personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the responsible corporate officers, limited liability company member-managers, managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the department with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or gross receipts tax rate. This section does not apply to elected or appointed officials of a municipality if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 2003, ch 58, § 18; SL 2009, ch 49, § 10.



§ 10-33A-19 Certain property of telecommunications company exempt from property taxes.

10-33A-19. Certain property of telecommunications company exempt from property taxes. Any real and personal property owned by a telecommunications company that is used or intended for use in furnishing and providing telecommunication services is exempt from real and personal property taxes levied by the state, counties, municipalities, townships, or other political subdivisions of the state.

Source: SL 2003, ch 58, § 19.



§ 10-33A-20 Chapter not applicable to certain tax-exempt property.

10-33A-20. Chapter not applicable to certain tax-exempt property. The provisions of this chapter do not apply to any property exempt from taxation pursuant to S.D. Const., Art. XI, § 5.

Source: SL 2003, ch 58, § 20.






Chapter 34 - Taxation Of Telegraph Companies [Repealed]

§ 10-34-1 to 10-34-16. Repealed.

10-34-1 to 10-34-16. Repealed by SL 1997, ch 63, §§ 1, 2.






Chapter 35 - Taxation Of Electric, Heating, Water And Gas Companies

§ 10-35-1 Companies subject to tax.

10-35-1. Companies subject to tax. Any person, corporation, limited liability company, association, company, or partnership owning or holding under lease, or otherwise, any property in this state and operating the same for the purpose of furnishing electricity, heat, power, water, natural or artificial gas, or distributing the same for public use by means of transmission lines, gas or water pipelines, shall for the purposes of this chapter be held to be a light or power company, heating company, water company, or gas company.

Source: SL 1929, ch 247, § 1; SDC 1939, § 57.1901; SL 1994, ch 351, § 16.



§ 10-35-1.1 Tax on electric generation and transmission facilities used for out-of-state consumers.

10-35-1.1. Tax on electric generation and transmission facilities used for out-of-state consumers. If an agreement is made between a municipality of this state and a governmental entity located outside this state to acquire, construct, or finance electric generation and transmission facilities, if the output, capacity, or services are to be used for the benefit of consumers outside the boundaries of this state, there is hereby levied upon the generation or transmission facilities or both, and the revenues therefrom, all taxes, including licenses, excise, property, and special assessment taxes, which a person, partnership, association, limited liability company, or private corporation engaged in a similar business would have to pay, and the same shall be collected from the state municipality or municipalities or the governmental entity or entities outside the state which own the facilities, either jointly or severally.

Source: SL 1976, ch 84, § 3; SL 1994, ch 351, § 17.



§ 10-35-1.2 Generating property of rural electric companies subject to tax.

10-35-1.2. Generating property of rural electric companies subject to tax. All property, real and personal, used or intended for use by a rural electric company as defined by § 10-36-1 for the generation of electricity excluding transmission or distribution facilities shall be taxed and administered in the manner provided for in this chapter.

Source: SL 1981, ch 94, § 5.



§ 10-35-1.3 Definitions.

10-35-1.3. Definitions. Terms as used in §§ 10-35-1.3 to 10-35-1.6, inclusive, mean:

(1) "Commercial operation date," the first date that a power generation facility is producing electricity on a continuous basis and is delivering electricity to customers;

(2) "Construction date," is the first date earth is excavated for the purpose of constructing the power generation facility;

(3) "Construction period," the time period between the construction date and the commercial operation date;

(4) "Nameplate capacity," the number of kilowatts a power generation facility can produce, as assigned to the power unit by the manufacturer and determined by the secretary;

(5) "Power generation facility," a facility with one power unit that generates electricity, with a nameplate capacity of no less than five hundred megawatts or a facility that generates at least five hundred megawatts of electricity by converting coal to synthesis gas which is used to fuel a combined-cycle power unit that generates electricity from one or more combustion turbines and one or more steam turbines;

(6) "Secretary," the secretary of the Department of Revenue.
Source: SL 2005, ch 66, § 1; SL 2007, ch 53, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-1.4 Application for partial tax exemption for power generation facility prior toconstruction.

10-35-1.4. Application for partial tax exemption for power generation facility prior to construction. Any person, corporation, limited liability company, association, company, partnership, political subdivision, municipality, rural electric cooperative, consumers power district, or any group or combination acting as a unit, owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a power generation facility shall apply to the secretary for the exemption provided for in § 10-35-1.5, before beginning construction of the power generation facility on forms prescribed by the secretary.

Source: SL 2005, ch 66, § 2.



§ 10-35-1.5 Partial exemption for power generation facility--Allocation of exemption.

10-35-1.5. Partial exemption for power generation facility--Allocation of exemption. The full and true value of real and personal property used, or intended for use, as a power generation facility is exempt from ad valorem taxation to the extent the value is in excess of the amount of five hundred dollars multiplied by the nameplate capacity of the power generation facility. This exemption shall be allocated proportionately based upon percentage ownership of the power generation facility.

Source: SL 2005, ch 66, § 3.



§ 10-35-1.6 Amount of tax exemption during construction of qualifying power generation facility.

10-35-1.6. Amount of tax exemption during construction of qualifying power generation facility. During the construction period of a qualifying power generation facility, the exemption provided in § 10-35-1.5 shall be as follows:

(1) For the first legal assessment date after the construction date of the power generation facility, as provided in § 10-35-9, upon all value in excess of ten percent of the amount provided in § 10-35-1.5;

(2) For the second legal assessment date after the construction date of the power generation facility, as provided in § 10-35-9, upon all value in excess of twenty percent of the amount provided in § 10-35-1.5; and

(3) For the third and subsequent legal assessment dates after the construction date of the power generation facility, as provided in § 10-35-9, upon all value in excess of thirty percent of the amount provided in § 10-35-1.5.
Source: SL 2005, ch 66, § 4.



§ 10-35-1.7 Definitions.

10-35-1.7. Definitions. Terms as used in §§ 10-35-1.7 to 10-35-1.10, inclusive, mean:

(1) "Coal-fired power plant," any person, corporation, limited liability company, association, company, partnership, political subdivision, municipality, rural electric cooperative, consumers power district, or any group or combination acting as a unit, owning or holding under lease, or otherwise, real property used, or intended for use, for the conversion of coal into electric power;

(2) "Environmental upgrade," an investment in an existing coal-fired power plant of more than ten million dollars in real or personal property that is designed to facilitate environmental improvements, including any requirements under the Clean Air Act, the Clean Water Act, or any other federal law or rule, or any state law or rule implementing a federal law or rule. (This section is repealed effective January 1, 2046 pursuant to SL 2013, ch 51, § 2.)
Source: SL 2006, ch 44, § 1; SL 2010, ch 54, § 1.



§ 10-35-1.8 Application for exemption for coal-fired power plant performing environmentalupgrade.

10-35-1.8. Application for exemption for coal-fired power plant performing environmental upgrade. Any coal-fired power plant performing an environmental upgrade may apply for the exemption in § 10-35-1.9 upon forms provided by the secretary of revenue before beginning the environmental upgrade. Upon approval of the application, the secretary shall issue a certificate of exemption. The secretary may require any information from the coal-fired power plant necessary to administer this exemption. The secretary of revenue, as an aid to the determination of the exemption provided by §§ 10-35-1.7 to 10-35-1.10, inclusive, may call upon the Department of Environment and Natural Resources for any information and facts which the department may have concerning a coal-fired power plant seeking the exemption provided by § 10-35-1.9. The Department of Environment and Natural Resources shall furnish the information upon request.

Any coal-fired power plant receiving the exemption provided in § 10-35-1.9 may waive the exemption and the hold harmless provision of § 10-35-1.9 for subsequent assessment years by filing a waiver with the secretary of revenue before the second Tuesday of August. (This section is repealed effective January 1, 2046 pursuant to SL 2013, ch 51, § 2.)

Source: SL 2006, ch 44, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-1.9 Exemption for coal-fired power plant performing environmental upgrade--Allocationof exemption.

10-35-1.9. Exemption for coal-fired power plant performing environmental upgrade--Allocation of exemption. The first year after the environmental upgrade is operational, the original cost of the environmental upgrade, as reported to the agency regulating the coal-fired power plant, is exempt from ad valorem taxation. In the second and subsequent years after the environmental upgrade is operational, the depreciated cost of the environmental upgrade, as reported to the agency regulating the coal-fired power plant, is exempt from ad valorem taxation. Any value that is attributable to the construction work in progress on the environmental upgrade shall be excluded from the assessment process of the owner or owners of the coal fired power plant.

This exemption shall be allocated proportionately, based upon percentage ownership of the coal-fired power plant. However, no coal-fired power plant may have its assessed valuation reduced below its valuation for the year preceding the first year the environmental upgrade is operational. (This section is repealed January 1, 2046 pursuant to SL 2013, ch 51, § 2.)

Source: SL 2006, ch 44, § 3; SL 2013, ch 51, § 1.



§ 10-35-1.10 Promulgation of rules on environmental upgrade exemption.

10-35-1.10. Promulgation of rules on environmental upgrade exemption. The secretary of the Department of Revenue may promulgate rules, pursuant to chapter 1-26, concerning this exemption to:

(1) Specify the real and personal property that makes up an environmental upgrade;

(2) Determine the original and depreciated cost of the environmental upgrade;

(3) Establish a procedure to calculate the effect of the exemption upon the assessed value of the coal-fired power plant; and

(4) Allocate the exemption between the ownership of the coal-fired power plant. (This section is repealed effective January 1, 2046 pursuant to SL 2013, ch 51, § 2.)
Source: SL 2006, ch 44, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-2 Operating property assessed by department.

10-35-2. Operating property assessed by department. All property, real and personal, belonging to or held under lease or otherwise by any light or power company, heating company, water company, or gas company as the same is defined in § 10-35-1 and used by it exclusively in the operation of its line or lines in this state, except such as is held under lease and used in such manner as to make it taxable to the owner under the general property tax laws, shall be assessed annually for taxation by the Department of Revenue, and not otherwise.

Source: SDC 1939, § 57.1902; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-3 Annual report required of companies--Date of filing.

10-35-3. Annual report required of companies--Date of filing. It shall be the duty of the president, secretary, general manager, or superintendent of every light and power company, heating company, water company, and natural or artificial gas company doing business in this state, to furnish to the Department of Revenue, on or before April fifteenth each year, a report under oath, on the forms furnished and according to the instructions issued by the Department of Revenue, with reference to the property owned, leased, or controlled on December thirty-first of the calendar year preceding the year for which the report is made.

Source: SDC 1939, § 57.1903; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-4 Information given in annual report on property within municipalities.

10-35-4. Information given in annual report on property within municipalities. With reference to property within the corporate limits of municipalities, the statement required by § 10-35-3 shall show the following items:

(1) A legal description of all real estate owned, leased, or otherwise held for the exclusive use or accommodation of such light or power, heating, water, natural or artificial gas company in the conduct of its business and value thereof;

(2) A statement of the value of all equipment and other personal property not a part of real estate which shall be itemized so far as practicable, giving the cost of same, together with the present or depreciated value, all of which information shall be given by listing such municipalities in alphabetical order.
Source: SL 1929, ch 247, § 3; SDC 1939, § 57.1903 (1); SL 1992, ch 60, § 2.



§ 10-35-5 Information given in annual report on property outside municipalities.

10-35-5. Information given in annual report on property outside municipalities. With reference to property without corporate limits, the statement required by § 10-35-3 shall give the following information:

(1) The number of miles of pole lines, gas or water mains in each county in the state in alphabetical order;

(2) The number of poles per mile and length and size of the same, and the length and size of gas or water pipes;

(3) The number of miles of wire and a detailed description of the same;

(4) The cost of construction of such lines fully equipped, together with the present or depreciated value per mile of such lines in each county.
Source: SL 1929, ch 247, § 3; SDC 1939, § 57.1903(2).



§ 10-35-6 Capitalization and financial data given in annual report.

10-35-6. Capitalization and financial data given in annual report. The report required by § 10-35-3 shall show the following details concerning the financial organization and operation of the company:

(1) The amount of capital stock authorized and the amount issued as preferred stock, or as common stock, with the present actual cash value of the same;

(2) All assets and liabilities;

(3) All receipts and disbursements.
Source: SL 1929, ch 247, § 3; SDC 1939, § 57.1903 (3).



§ 10-35-7 Additional information given in annual report.

10-35-7. Additional information given in annual report. The statement required by § 10-35-3 shall include such other facts and information as the Department of Revenue may require.

Source: SDC 1939, § 57.1903(4); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-8 Addition to assessable value for failure to file annual report.

10-35-8. Addition to assessable value for failure to file annual report. In case any light or power, heating, water, natural or artificial gas company fails to make the report required by § 10-35-3 on or before April fifteenth of each year, the Department of Revenue in its discretion may add twenty-five percent to the assessable value of the property of such company.

Source: SDC 1939, § 57.1904; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-9 Date of annual assessment of property--Information considered--Earnings, incomeand franchises considered--Separate valuation of property within municipalities.

10-35-9. Date of annual assessment of property--Information considered--Earnings, income and franchises considered--Separate valuation of property within municipalities. The Department of Revenue shall assess the property of all light and power, heating, water, natural or artificial gas companies on the fifth day of July of each year. In making the assessment, the department shall consider all the reports, facts, and information filed, with any other information obtainable, concerning the value of the property of all light and power, heating, water, natural or artificial gas companies and may add any property omitted from the return of such companies. In making the assessment, which shall be with reference to value and ownership on January first of the year for which the assessment is made, the department shall take into consideration, among other things, the amount of gross earnings and net incomes, and the value to each light and power, heating, water, natural or artificial gas company of its franchises, rights, and privileges, granted under the laws of this state to do business in this state. In making the assessment the department shall fix a value on all the property of each company which is situated within the limits of any city or incorporated town, separately.

Source: SDC 1939, § 57.1905; SL 1992, ch 60, § 2; SL 1996, ch 77, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-10 Valuation of power and pipelines--Application of property tax levies.

10-35-10. Valuation of power and pipelines--Application of property tax levies. The Department of Revenue shall also fix the assessed valuation per mile of each class of the power or pipeline or lines of each company in each county in the state, which valuation shall be the average value of each class of lines of the company in such county, without corporate limits and such valuation or valuations together with that within the corporate limits of municipalities shall be subject to the levy imposed on all other property in the same taxing district, which is subject to ad valorem levies.

Source: SDC 1939, § 57.1905; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-10.1 Determining fair market value of public utility property.

10-35-10.1. Determining fair market value of public utility property. For the purpose of determining the fair market value of the property of any public utility company, the Department of Revenue shall take into consideration the cost approach, the market approach, and the income approach to appraisal. In the market approach, the department shall consider the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding, and all other indebtedness as may be applicable for operating the company. In the income approach, the department may consider the company's growth rate and the rate of inflation in determining the capitalization rate. The Department of Revenue may take into consideration any other information or data of any kind or nature which the department may deem material in arriving at the fair market value of the property.

Source: SL 1996, ch 77, § 9; SL 1997, ch 61, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-11 Notice of assessment to company--Hearing.

10-35-11. Notice of assessment to company--Hearing. After the assessment is made, the Department of Revenue shall give notice by mail to the officers of each company making return to the Department of Revenue, setting out the amount of such assessment and fixing a date at least ten days in advance when the representatives of any light or power, heating, water, natural or artificial gas company, so desiring, may appear before the Department of Revenue and be heard in all matters relating to the correctness of the assessment of the property of such company. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the conduct of such hearings.

Source: SDC 1939, § 57.1905; SL 1987, ch 82, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-12 Equalization and notice of assessments--Certification to county auditors--Extension,collection and distribution of tax.

10-35-12. Equalization and notice of assessments--Certification to county auditors--Extension, collection and distribution of tax. After such date of hearing, and on or before the fourth Monday of August, the Department of Revenue shall finally equalize the assessments and notify each company thereof by mail. The Department of Revenue shall certify the value finally determined to the county auditor of each county in which the company assessed owns property, which value shall be entered on the tax lists of such county and the proper levies extended thereon, and the tax so extended shall be collected by the county treasurer and distributed by him in the same manner as other taxes.

Source: SDC 1939, § 57.1905; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-13 County commissioners' allocation of assessed valuations to taxing districts--Noticeto company.

10-35-13. County commissioners' allocation of assessed valuations to taxing districts--Notice to company. It shall be the duty of the county auditor after receiving a statement from the Department of Revenue setting forth the valuation as finally equalized of any light or power, heating, water, natural or artificial gas company owning and operating a power or pipeline in his respective county, to turn such statement over to the board of county commissioners, who at its first meeting after receiving such statement, shall make and enter in the proper record an order stating and declaring the length of the line or lines of each light or power, heating, water, natural or artificial gas company running through or extending into each township or lesser taxing district of such county, together with the valuation, based on the value per mile as certified by the Department of Revenue and the amounts so extended shall constitute the taxable value of such property for all taxable purposes and the county auditor of such county shall within three days after the making of such order transmit a copy of the same to the secretary or accounting officer of such company.

Source: SDC 1939, § 57.1906; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-35-14 Map of lines filed with county auditor--Use in allocating valuation to taxing districts.

10-35-14. Map of lines filed with county auditor--Use in allocating valuation to taxing districts. Every light and power, heating, water, natural or artificial gas company shall keep on file with the county auditor of each county through or into which its line or lines run, a map or blueprints showing correctly the location of its line or lines in such county and giving the length of the same in each governmental subdivision thereof and the same shall be used by the county commissioners in determining the length of line and valuation in each township or lesser taxing district, as provided for in § 10-35-13.

Source: SL 1929, ch 247, § 7; SDC 1939, § 57.1907.



§ 10-35-15 Collection of delinquent taxes.

10-35-15. Collection of delinquent taxes. All laws relating to the enforcement of the payment of delinquent taxes shall be applicable to all taxes levied under the provisions of this chapter. When any taxes levied under the provisions of this chapter shall become delinquent, the county treasurer having control of such delinquent taxes, may proceed to collect the same in the manner as now provided for the collection of other taxes and with the same right and power as the sheriff under execution, except that no process shall be necessary to authorize him to sell any property belonging to any light or power, heating, water, natural or artificial gas company for the collection of such taxes.

Source: SL 1929, ch 247, § 8; SDC 1939, § 57.1908.



§ 10-35-16 Definition of terms.

10-35-16. Definition of terms. Terms as used in this section and §§ 10-35-17 to 10-35-22, inclusive, mean:

(1) "Collector system," all property used or constructed to interconnect individual wind turbines within a wind farm into a common project, including step-up transformers, electrical collection equipment, collector substation transformers, and communication systems;

(2) "Company," any person, corporation, limited liability company, association, company, partnership, political subdivision, rural electric cooperative, or any group or combination acting as a unit;

(3) "Nameplate capacity," the number of kilowatts a wind farm can produce, as assigned to the power units in the wind farm by the manufacturer and determined by the secretary;

(4) "Wind farm," all real or personal property used or constructed for the purpose of producing electricity for commercial purposes utilizing the wind as an energy source and with a nameplate capacity of at least five thousand kilowatts. The term includes the collector system;

(5) "Transmission line," an electric transmission line and associated facilities including the collector system, with a design of one hundred fifteen kilovolts or more.
Source: SL 2008, ch 49, § 1.



§ 10-35-17 Alternative annual tax on wind farm property.

10-35-17. Alternative annual tax on wind farm property. Any company owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a wind farm producing power for the first time on or after July 1, 2007, shall pay the alternative annual taxes provided in §§ 10-35-18 and 10-35-19. The alternative taxes imposed by §§ 10-35-18 and 10-35-19 are in lieu of all taxes levied by the state, counties, municipalities, school districts, or other political subdivisions of the state on the personal and real property of the company which is used or intended for use as a wind farm, but are not in lieu of the retail sales and service tax imposed by chapter 10-45, the use tax imposed by chapter 10-46, or any other tax.

Source: SL 2008, ch 49, § 2.



§ 10-35-18 Annual tax based on nameplate capacity of wind farm.

10-35-18. Annual tax based on nameplate capacity of wind farm. Any company owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a wind farm producing power for the first time on or after July 1, 2007, shall pay an annual tax equal to three dollars multiplied by the nameplate capacity of the wind farm. The tax shall be imposed beginning the first calendar year the wind farm generates gross receipts. The tax shall be paid annually to the secretary the first day of February of the following year. The tax for the first calendar year shall be prorated based upon the percentage of the calendar year remaining after the company generates gross receipts. Except as otherwise provided in §§ 10-35-16 to 10-35-22, inclusive, the provisions of chapter 10-59 apply to the administration of the tax.

Source: SL 2008, ch 49, § 3.



§ 10-35-19 Annual tax on gross receipts of wind farm.

10-35-19. Annual tax on gross receipts of wind farm. Any company owning or holding under lease, or otherwise, real or personal property used, or intended for use, as a wind farm producing power for the first time on or after July 1, 2007, shall pay an annual tax of two percent of the gross receipts of the wind farm. For purposes of this section, the gross receipts of the wind farm is its production of electricity in kilowatt hours multiplied by the South Dakota electricity base rate of $0.0475 per kilowatt hour in 2008, with the electricity base rate of $0.0475 per kilowatt hour increasing by 2.5 percent on an annual basis thereafter, as determined by the secretary. The owner of a wind farm subject to tax under this section shall file a report with the secretary detailing the amount of electricity in kilowatt-hours that was produced by the wind farm for the previous calendar year. The secretary shall prescribe the form of the report. The tax for the gross receipts generated in a calendar year shall become due and be payable to the secretary on the first day of February of the following year. Except as otherwise provided in §§ 10-35-16 to 10-35-22, inclusive, the provisions of chapter 10-59 apply to the administration of the tax.

Source: SL 2008, ch 49, § 4.



§ 10-35-20 Wind energy tax fund created.

10-35-20. Wind energy tax fund created. The secretary shall deposit the tax imposed by §§ 10-35-18 and 10-35-19 into the wind energy tax fund. There is created in the state treasury the wind energy tax fund.

Source: SL 2008, ch 49, § 5.



§ 10-35-21 Distributions from wind energy tax fund.

10-35-21. Distributions from wind energy tax fund. The secretary shall distribute all of the tax deposited in the wind energy tax fund pursuant to § 10-35-18 and twenty percent of the tax deposited in the wind energy tax fund pursuant to § 10-35-19 to the county treasurer where the wind farm is located. If the wind energy tax fund contains less than twenty percent of the gross receipts tax from § 10-35-19, due to the transmission line rebate under § 10-35-22, the secretary shall distribute the remainder of funds after the rebate to the county treasurer where the wind farm is located. If a wind farm is located in more than one county, each county shall receive the same percentage of the tax as the percentage of wind towers in the wind farm located in the county. Upon receipt of the taxes, the county auditor shall apportion the tax among the school districts, the county, and the organized townships where a wind tower is located. The tax shall be apportioned by the county auditor by allocating fifty percent of the tax to the school district where each wind tower is located, fifteen percent to the organized township where each wind tower is located, and thirty-five percent to the county. If a wind tower is located in a township that is not organized, the unorganized township's share of the tax for that wind tower is allocated to the county. The secretary shall distribute the money to the counties on or before the first day of May.

Source: SL 2008, ch 49, § 6; SL 2013, ch 52, § 1.



§ 10-35-22 Company requiring transmission lines or wind farm collector systems--Eligibility forpartial tax rebate.

10-35-22. Company requiring transmission lines or wind farm collector systems--Eligibility for partial tax rebate. Any company requiring transmission lines or wind farm collector systems or both in South Dakota for a wind farm or a power generation facility as described in § 10-35-1.3, is eligible for a partial rebate of the tax paid under § 10-35-19. The company shall apply for the rebate on forms prescribed by the secretary. The total amount of tax rebated shall be no more than fifty percent of the cost of the transmission lines and wind farm collector systems in South Dakota.

The maximum rebate any company may receive in one year is ninety percent of the tax paid under § 10-35-19 for the first five years and fifty percent of the tax paid under § 10-35-19 for the next five years. The secretary shall determine when the wind farm is commercially operational. No wind farm may receive a rebate under this section after this ten year period.

The secretary shall rebate the tax from the wind energy tax fund prior to the distribution of any money as provided in § 10-35-21. The secretary may provide a tax credit, in lieu of full payment of the gross receipts tax, of up to eighty percent of the transmission rebate value that has been approved by the secretary. Any revenue in the wind energy tax fund after the rebates are paid shall be deposited in the property tax reduction fund.

Source: SL 2008, ch 49, § 7.






Chapter 36 - Taxation Of Rural Electric Companies

§ 10-36-1 Companies subject to tax--Classification of personal property for taxation.

10-36-1. Companies subject to tax--Classification of personal property for taxation. The personal property of persons, corporations, cooperatives, and associations engaged in the distribution or transmission of electric energy solely within the United States for consumption principally in rural areas is hereby expressly classified for the purpose of taxation.

Source: SL 1941, ch 363, § 1; SDC Supp 1960, § 57.19B01; SL 1981, ch 94, § 1; SL 1982, ch 97.



§ 10-36-2 Types of property subject to taxation.

10-36-2. Types of property subject to taxation. The term, personal property, used in this chapter shall include but shall not be limited to the following property used or intended for use by a company in connection with the distribution or transmission of electric energy: all poles, wires, lines, transformers, meters, machinery, fixtures, and all attachments and appurtenances thereto.

Source: SL 1941, ch 363, § 6; SDC Supp 1960, § 57.19B06; SL 1981, ch 94, § 2.



§ 10-36-3 Definition of terms.

10-36-3. Definition of terms. Terms used in this chapter mean:

(1) "Company," any person, corporation, cooperative, or association engaged in the distribution or transmission of electric energy solely within the United States for consumption principally in rural areas;

(2) "Line," a succession of poles connected by wires regardless of the number of circuits on a particular pole or poles;

(3) "Personal property," any property used or intended for use by a company in connection with the distribution or transmission of electric energy including all poles, wires, lines, transformers, meters, machinery, fixtures, and all attachments and appurtenances thereto;

(4) "Retail company," any company engaged in the distribution of retail electric energy for end user consumption principally in rural areas in South Dakota;

(5) "Rural area," any area not included within the boundaries of any municipality having a population in excess of fifteen hundred inhabitants or the assigned service area or areas of a rural electric cooperative determined pursuant to chapter 49-34A;

(6) "Wholesale power supplier," any company engaged in the delivery of wholesale electric energy to another company for resale in South Dakota.
Source: SL 1941, ch 363, § 1; SDC Supp 1960, § 57.19B01; SL 1981, ch 94, § 3; SL 1992, ch 60, § 2; SL 2012, ch 66, § 2.



§ 10-36-4 Map of lines in county filed with county auditor.

10-36-4. Map of lines in county filed with county auditor. Each company as defined in § 10-36-1, shall keep on file with the county auditor of each county through or into which its line or lines run, a map or blueprints showing correctly the location of its line or lines in the county and in each governmental subdivision thereof.

Source: SL 1941, ch 363, § 8; SDC Supp 1960, § 57.19B08; SL 2012, ch 66, § 3.



§ 10-36-5 Annual report of electric energy subject to taxation apportioned to counties andschool districts.

10-36-5. Annual report of electric energy subject to taxation apportioned to counties and school districts. On February fifteenth of each year, each retail company on behalf of itself and its wholesale power supplier shall file with the secretary of revenue on forms prescribed by the secretary a report of the number of kilowatt hours of retail and wholesale electric energy subject to taxation pursuant to this chapter apportioned to each county and school district in proportion to electric energy delivered at retail. The report shall be sworn to and verified by an officer of the retail company.

Source: SL 1941, ch 363, § 2; SDC Supp 1960, § 57.19B02; SL 1987, ch 92, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 66, § 4.



§ 10-36-6 Tax levied on electric energy delivered--Credit.

10-36-6. Tax levied on electric energy delivered--Credit. There is levied on each company subject to §§ 10-36-1 and 10-36-2, as of May first of each year, a tax of $0.0016 per kilowatt hour of retail electric energy and a tax of $0.0008 per kilowatt hour of wholesale electric energy delivered to its customer within the State of South Dakota during the preceding calendar year.

Each company taxed pursuant to this section shall receive a credit against the taxes due and payable under this section if it has contracted jointly or severally for the use of property in this state owned, held under lease, or otherwise by a light or power company defined in § 10-35-2, a consumer power district organized pursuant to chapter 49-35, or a municipal power agency organized pursuant to chapter 9-41A if the property is assessed for taxation pursuant to chapter 10-35, subject to an excise tax as provided in § 49-37-13, or taxed as provided in § 9-41A-36. A company taxed pursuant to this section may deduct as a credit from the taxes to be paid under this section, that portion of the taxes included in the payments by the company to such organizations for the use of the property described in the contract.

Source: SL 1941, ch 363, § 3; SDC Supp 1960, § 57.19B03; SL 1987, ch 92, § 2; SL 1994, ch 88; SL 2012, ch 66, § 1.



§ 10-36-7 Determination and certification to county auditors of tax payable to counties andschool districts--Extension and certification to treasurer.

10-36-7. Determination and certification to county auditors of tax payable to counties and school districts--Extension and certification to treasurer. The secretary of revenue shall compute and determine the amount of tax to be paid by each company as provided in § 10-36-6, which shall be remitted by the retail company. The secretary shall on or before May fifteenth certify to the county auditor of each county in the state in which the company operates the amount of the tax to be paid in the county based on the kilowatt hours delivered. The secretary shall further certify to the county auditor the amount to which each school district shall be entitled in each county based on the kilowatt hours delivered. The county auditor shall extend such tax on the books and certify the same to the county treasurer.

Source: SL 1941, ch 363, § 3; SDC Supp 1960, § 57.19B03; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 66, § 5.



§ 10-36-8 Time of payment of tax.

10-36-8. Time of payment of tax. The tax levied by § 10-36-6 shall become due and be payable to the county treasurer of each county in which the retail company operates and as certified by the secretary of revenue on June fifteenth of each year following the filing of the report of kilowatt hours delivered.

Source: SL 1941, ch 363, § 3; SDC Supp 1960, § 57.19B03; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 66, § 6.



§ 10-36-9 Penalty for delinquent payment--Collection by distress and sale.

10-36-9. Penalty for delinquent payment--Collection by distress and sale. If the tax levied under this chapter is not paid on the due date a penalty of five percent of the amount of the tax shall be imposed for each month of such delinquency. Provided further that the tax may be enforced and collected by distress and sale of the personal property of the company.

Source: SL 1941, ch 363, § 4; SDC Supp 1960, § 57.19B04; SL 2012, ch 66, § 7.



§ 10-36-10 Distribution of tax proceeds to school districts.

10-36-10. Distribution of tax proceeds to school districts. The county treasurer shall allocate and transmit the taxes collected from each company to the school treasurer of each school district in which the company operates on the basis of the number of kilowatt hours delivered by the company from its operations within each school district within the county.

Source: SL 1941, ch 363, § 5; SDC Supp 1960, § 57.19B05; SL 2012, ch 66, § 8.



§ 10-36-11 Tax in lieu of other tax on operating property--Sales and use taxes.

10-36-11. Tax in lieu of other tax on operating property--Sales and use taxes. The tax imposed by § 10-36-6 is in lieu of any and all taxes levied by the state, counties, municipalities, townships, school districts, or other political subdivisions of the state on the personal property of the company located in any such rural area and used or intended for use in the distribution or transmission of electric energy, but is not in lieu of the retail occupational sales tax or the use tax, and this chapter does not exempt such companies from the payment of the retail occupational sales tax or use tax.

Source: SL 1941, ch 363, § 3; SDC Supp 1960, § 57.19B03; SL 1981, ch 94, § 4; SL 1983, ch 98, § 2; SL 1992, ch 60, § 2.



§ 10-36-12 Municipal utilities exempt.

10-36-12. Municipal utilities exempt. This chapter shall have no application to an electric utility owned and operated by a municipality.

Source: SL 1941, ch 363, § 7; SDC Supp 1960, § 57.19B07.






Chapter 36A - Taxation Of Rural Water Supply Companies

§ 10-36A-1 Property exempt from ad valorem tax.

10-36A-1. Property exempt from ad valorem tax. All real and personal property, including but not limited to works, machinery, pipelines, and fixtures, belonging to any nonprofit corporation or association engaged in the treatment, distribution, and sale of water to a rural area or a municipality, where such property is used exclusively for conveying water to its customers is exempt from ad valorem taxation.

Source: SL 1970, ch 67, § 1; SL 1982, ch 98.



§ 10-36A-2 Maps of water lines filed with county auditors.

10-36A-2. Maps of water lines filed with county auditors. Each nonprofit corporation or association as provided in § 10-36A-1, shall keep on file with the county auditor of each county through or into which its water line or lines run, a map or blueprints showing correctly the location of its water line or lines in such county and in each governmental subdivision thereof.

Source: SL 1970, ch 67, § 2.



§ 10-36A-3 to 10-36A-8. Repealed.

10-36A-3 to 10-36A-8. Repealed by SL 1983, ch 91, § 1.






Chapter 37 - Taxation Of Pipeline Companies

§ 10-37-1 Common carriers subject to tax.

10-37-1. Common carriers subject to tax. Every person, copartnership, association, limited liability company, corporation, or syndicate engaged in the business of transporting or transmitting gas, gasoline, oils, or motor fuels by means of pipelines as a common carrier, whether such pipelines be owned or leased, shall be taxed as herein provided.

Source: SL 1947, ch 413, § 1; SDC Supp 1960, § 57.19A01; SL 1994, ch 351, § 18.



§ 10-37-2 "Pipeline company" defined.

10-37-2. "Pipeline company" defined. The term, pipeline company, as used in this chapter, means a person, partnership, association, limited liability company, corporation, joint venture, or syndicate that may own or operate or be engaged in operating or utilizing pipelines for the purposes described in § 10-37-1 or 46A-1-72.

Source: SL 1947, ch 413, § 2; SDC Supp 1960, § 57.19A02; SL 1981 (2d SS), ch 1, § 26; SL 1984, ch 12, § 6; SL 1994, ch 351, § 19.



§ 10-37-2.1 Classification for taxation purposes of property used for transporting water bypipelines for carrying energy, minerals or production of synthetic fuels--Propertyused to deliver water for domestic or municipal use exempt from taxation.

10-37-2.1. Classification for taxation purposes of property used for transporting water by pipelines for carrying energy, minerals or production of synthetic fuels--Property used to deliver water for domestic or municipal use exempt from taxation. The property of every person, partnership, association, limited liability company, corporation, joint venture, or syndicate used in the business of transporting or transmitting water by pipelines for use as a medium for carrying coal or other energy minerals, as that term is defined in § 10-39A-1.1, for use in the extraction or refining of energy minerals, or for use in the production of synthetic fuels, whether such pipelines are owned or leased, is hereby specifically classified for taxation purposes and shall be taxed as provided in this chapter on the portion of the pipeline company's property that is actually used for the foregoing purposes. The proportional share of a pipeline company's property that is used to deliver water for domestic or municipal use in this state is exempt from ad valorem taxation.

Source: SL 1981 (2d SS), ch 1, § 25; SL 1994, ch 351, § 20.



§ 10-37-3 Annual statement required of pipeline companies--Date of filing--Contents.

10-37-3. Annual statement required of pipeline companies--Date of filing--Contents. Any pipeline company having lines in this state shall annually, on or before April fifteenth of each year, make out and deliver to the Department of Revenue a statement, verified by the oath of an officer or agent of such pipeline company making such statement, showing in detail for the year ended December thirty-first next preceding:

(1) The name of the company;

(2) The nature of the company, whether a person or persons, an association, copartnership, corporation or syndicate, and under the laws of what state organized;

(3) The location of its principal office or place of business;

(4) The name and post office address of the president, secretary, auditor, treasurer, and superintendent or general manager;

(5) The name and post office address of the chief officer or managing agent in this state;

(6) The whole number of miles of pipeline owned, operated, or leased within the state, including a classification of the size, kind, and weight thereof, separated, so as to show the mileage in each county, and each lesser taxing district;

(7) A full and complete statement of the cost and actual present value of all buildings of every description owned by said pipeline company within the state and each lesser taxing district, not otherwise assessed;

(8) The number, location, size, and cost of each pressure pump or station;

(9) Any and all other property owned by said pipeline company within the state which property shall be classified and scheduled in such a manner as the secretary of revenue may by rule promulgated pursuant to chapter 1-26 require;

(10) The gross earnings of the entire company, and the gross earnings on business done within this state;

(11) The operating expenses of the entire company and the operating expenses within this state; and

(12) The net earnings of the entire company and the net earnings within this state.
Source: SL 1947, ch 413, § 3; SDC Supp 1960, § 57.19A03; SL 1987, ch 82, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-4 Statement required annually as to real estate owned or used.

10-37-4. Statement required annually as to real estate owned or used. Every pipeline company required by law to report to the Department of Revenue under the provisions of this chapter shall, on or before April fifteenth in each year make to the Department of Revenue, a detailed statement showing the amount of real estate owned or used by it on December thirty-first next preceding for pipeline purposes, the county in which said real estate is situated, including the rights-of-way, pumping or station grounds, buildings, storage or tank yards, equipment grounds for any and all purposes, with the estimated actual value thereof, in such manner as may be required by the secretary of revenue.

Source: SL 1947, ch 413, § 4; SDC Supp 1960, § 57.19A04; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-5 Additional information required by secretary.

10-37-5. Additional information required by secretary. The secretary of revenue may demand, in writing, detailed, explanatory and amended statements of any of the items mentioned in §§ 10-37-3 and 10-37-4 or any other item deemed to be important, to be furnished it by such pipeline company within thirty days from such demand in such form as the secretary of revenue may designate, which shall be verified as required for the original statement. The returns, both original and amended, shall show such other facts as the secretary of revenue, in writing, shall require.

Source: SL 1947, ch 413, § 7; SDC Supp 1960, § 57.19A07; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-6 Accounting rules prescribed by department.

10-37-6. Accounting rules prescribed by department. The secretary of revenue may promulgate rules concerning the keeping of accounts by the pipeline companies doing business or having property in this state to ensure the accurate division of the accounts and the information to be reported and uniformity in reporting to the Department of Revenue.

Source: SL 1947, ch 413, § 5; SDC Supp 1960, § 57.19A05; SL 1987, ch 82, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-7 Information used by department on failure of company to file valid report--Penaltyaddition to valuation.

10-37-7. Information used by department on failure of company to file valid report--Penalty addition to valuation. If any pipeline company fails or refuses to obey and conform to the rules, method and requirements prescribed by the Department of Revenue under the provisions of this chapter, or to make the reports required by §§ 10-37-3 and 10-37-4, the Department of Revenue shall assess the property of such pipeline company according to the best information obtainable, and shall then add to its valuation of such pipeline company twenty-five percent thereof, which valuation and penalty shall be separately shown, and together shall constitute the assessment for that year.

Source: SL 1947, ch 413, § 6; SDC Supp 1960, § 57.19A06; SL 1987, ch 82, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-8 Property subject to assessment--Earnings and other evidence considered.

10-37-8. Property subject to assessment--Earnings and other evidence considered. The property shall be valued at its fair market value, and the assessment shall be made upon the fair market value of the entire pipeline property within the state and shall include the rights-of-way, easements, the pipelines, stations, grounds, shops, buildings, pumps and all other property, real and personal, exclusively used in the operation of the pipeline. In assessing any pipeline company and its equipment, the Department of Revenue shall take into consideration the gross earnings and the net earnings for the entire property, and per mile, for the year ending December thirty-first preceding, and any and all other matters necessary to enable the department to make a just and equitable assessment of pipeline property.

Source: SL 1947, ch 413, § 8; SDC Supp 1960, § 57.19A08; SL 1989, ch 87, § 13; SL 1997, ch 61, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-9 Determination and transmittal to county auditors of property valuations within taxingdistricts--Taxation as other property.

10-37-9. Determination and transmittal to county auditors of property valuations within taxing districts--Taxation as other property. The Department of Revenue shall on the fifth day of July of each year determine the true and actual value of pipeline property located in each taxing district of the state, and in fixing said value shall take into consideration the structures, equipment, pumping stations, etc., located in said taxing district, and shall transmit to the county auditor of each such county through and into which any pipeline may extend, a statement showing the assessed value of said property in each of the taxing districts of said county. The said property shall then be taxed in said county and lesser taxing districts, based upon the valuation so certified, in the same manner as other property is taxed.

Source: SL 1947, ch 413, § 9; SDC Supp 1960, § 57.19A09; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-9.1 Determining fair market value of pipeline company property.

10-37-9.1. Determining fair market value of pipeline company property. For the purpose of determining the fair market value of the property of any pipeline company, the Department of Revenue shall take into consideration the cost approach, the market approach, and the income approach to appraisal. In the market approach, the department shall consider the actual or market value of the shares of stock outstanding, the actual or market value of all bonds outstanding, and all other indebtedness as may be applicable for operating the company. In the income approach, the department may consider the company's growth rate and the rate of inflation in determining the capitalization rate. The Department of Revenue may take into consideration any other information or data of any kind or nature which the department may deem material in arriving at the fair market value of the property.

Source: SL 1996, ch 77, § 10; SL 1997, ch 61, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-10 County commissioners' allocation of assessed valuation to taxing districts--Notice tocompany.

10-37-10. County commissioners' allocation of assessed valuation to taxing districts--Notice to company. It shall be the duty of the county auditor, after receiving said statement from the Department of Revenue setting forth the valuation as finally equalized of any pipeline company owning and operating a pipeline in his respective county, to turn such statement over to the board of county commissioners, who at its first meeting after receiving such statement, shall make and enter in the proper record an order stating and declaring the length of such pipeline or lines of each pipeline company running through or extending into each township or lesser taxing district of such county, together with the valuation as certified by the Department of Revenue, which shall constitute the assessed valuation of said property for taxing purposes; and the taxes on said property when collected by the county treasurer, shall be disposed of as other taxes. The county auditor of such county shall within three days after the making of such order transmit a copy of the same to the secretary or accounting officer of such company.

Source: SL 1947, ch 413, § 10; SDC Supp 1960, § 57.19A10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-11 Map of lines filed with county auditor--Use in allocating valuation to taxing districts.

10-37-11. Map of lines filed with county auditor--Use in allocating valuation to taxing districts. Every pipeline company shall keep on file in the office of the Department of Revenue and the county auditor of each county through or into which its line or lines run, a map or blueprint showing clearly the location of its line or lines in such county and giving the length of the same in each governmental subdivision thereof, and the same shall be used by the county commissioners in determining the length of line and valuation in each township or lesser taxing district, as provided for in § 10-37-10.

Source: SL 1947, ch 413, § 11; SDC Supp 1960, § 57.19A11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-12 Assessment of private pipelines--Annual statement by owner.

10-37-12. Assessment of private pipelines--Annual statement by owner. The Department of Revenue shall also determine and fix the value for tax purposes of any private pipeline owned and operated by any oil company and extending into or through two or more counties of this state up to, but not including, any property located upon land upon which is operated any pipeline terminal or pump station. The owner of such pipeline shall, at the time provided in § 10-37-3, make a return to the Department of Revenue of the information required under subdivisions (1) to (6)(both inclusive) of said section together with a statement of the value of said pipeline in each county or each lesser taxing district in this state.

Source: SL 1947, ch 413, § 12; SDC Supp 1960, § 57.19A12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-13 Determination and transmittal to county auditors of private pipeline assessmentswithin taxing districts--Taxation as other property.

10-37-13. Determination and transmittal to county auditors of private pipeline assessments within taxing districts--Taxation as other property. The Department of Revenue shall determine the true and actual value of the pipeline referred to in § 10-37-12 in each taxing district of the state and shall transmit to the county auditor of each county through or into which each pipeline extends a statement showing the assessed value of said pipeline in each of the taxing districts of said county, equalized on a uniform basis with the assessments of real estate in said county; and said property shall then be taxed in the same manner as provided in § 10-37-10 for the property of pipeline companies.

Source: SL 1947, ch 413, § 12; SDC Supp 1960, § 57.19A12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-37-14 Local assessment of oil company property other than pipelines.

10-37-14. Local assessment of oil company property other than pipelines. All other property of oil companies described in § 10-37-12, other than pipeline up to the line of any terminal or pumping station premises, including real estate and all buildings, facilities, or equipment thereon shall be assessed for taxation by the director of equalization in the taxing district in which the same is located.

Source: SL 1947, ch 413, § 12; SDC Supp 1960, § 57.19A12.



§ 10-37-15 Collection of delinquent taxes--Action in circuit court.

10-37-15. Collection of delinquent taxes--Action in circuit court. All laws relating to the enforcement of the payment of delinquent taxes shall be applicable to all taxes levied under the provisions of this chapter. When any tax levied under the provisions of this chapter shall become delinquent, the county treasurer having control of such delinquent taxes may proceed to collect the same in the manner as now provided for the collection of other taxes and with the same right and power of the sheriff under execution, except that no process shall be necessary to authorize him to sell any property belonging to any pipeline company for the collection of such taxes. The additional remedy provided for in § 10-38-10 by action in the circuit court shall also be available to the county treasurer.

Source: SL 1947, ch 413, § 13; SDC Supp 1960, § 57.19A13.



§ 10-37-16 Exemption of gas companies otherwise taxed.

10-37-16. Exemption of gas companies otherwise taxed. The provisions of this chapter shall not apply to any gas company distributing or transmitting natural or artificial gas otherwise assessed and taxed as a public utility company.

Source: SL 1947, ch 413, § 14; SDC Supp 1960, § 57.19A14.






Chapter 38 - Administration Of Taxes And Assessments On Utilities And Carriers

§ 10-38-1 Opportunity for hearing before department--Purpose of hearings--Notice to taxpayer.

10-38-1. Opportunity for hearing before department--Purpose of hearings--Notice to taxpayer. All utilities assessed by the Department of Revenue shall have an opportunity for a hearing before the department during the months of June and July, for the purpose of determining the fair market value of the utilities or of obtaining additional information or of making corrections on the reports of utilities as previously submitted. The hearings prescribed by this section shall be held upon ten days' notice to the utility concerned and subsequent to the hearing the Department of Revenue shall notify the company, in writing, of the amount of its taxable gross receipts or fair market value for the year.

Source: SL 1963, ch 295, § 2; SL 1997, ch 61, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-2 to 10-38-4. Repealed.

10-38-2 to 10-38-4. Repealed by SL 1994, ch 73, §§ 35 to 37.



§ 10-38-5 False statement in utility report as petty offense.

10-38-5. False statement in utility report as petty offense. It is a petty offense for a public utility which is required by chapters 10-28, 10-32, 10-33, 10-34, and 10-35, to make any report or statement for purposes of taxation, to knowingly make a false statement in any material respect.

Source: SL 1917, ch 120, § 5; SL 1917, ch 121, § 5; SL 1917, ch 122, § 5; RC 1919, §§ 6612, 6633, 6646; SDC 1939, § 57.9917; SL 1982, ch 86, § 25.



§ 10-38-6 Failure of utility to file report as petty offense--Each day as separate offense--Noticeand opportunity to correct defect required on good faith attempt to comply.

10-38-6. Failure of utility to file report as petty offense--Each day as separate offense--Notice and opportunity to correct defect required on good faith attempt to comply. It is a petty offense for a public utility company to fail to file any statement or report required by any of such chapters. Each day the statement or report is not filed is a separate offense.

If any such public utility shall make an attempt in good faith to comply with the provisions relating to it in such chapters in the furnishing of any such report or statement, it shall not be subject to such penalty until after the Department of Revenue shall have given such utility formal written notice by registered or certified mail of any defect or delay, and such company shall have failed for a period of twenty days after the mailing of such notice to file a report or statement correcting the defect or omission.

Source: SDC 1939, § 57.9917; SL 1982, ch 86, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-7 Disposition of penalties.

10-38-7. Disposition of penalties. The penalties provided in §§ 10-38-5 and 10-38-6 shall be paid into the general fund of the state.

Source: SL 1917, ch 120, § 5; SL 1917, ch 121, § 5; SL 1917, ch 122, § 5; RC 1919, §§ 6612, 6633, 6646; SL 1925, ch 90, § 5; SDC 1939, § 57.9917.



§ 10-38-8 Addition to assessment or tax for failure of utility to make report.

10-38-8. Addition to assessment or tax for failure of utility to make report. In addition to such penalties, the Department of Revenue may, in its discretion, add twenty-five percent to the assessable value or the amount of taxation due from such company for failure to make the report or statement required on the specified date.

Source: SDC 1939, § 57.9917; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-9 False statement or failure to furnish information concerning utility as misdemeanor.

10-38-9. False statement or failure to furnish information concerning utility as misdemeanor. Any agent of any public utility company who shall knowingly make to any official of this state having the right to require the same for taxation purposes, any false or fraudulent statement or report concerning any of the affairs of such public utility company which is required for the purposes of determining any taxation matter, or who shall fail for a period of twenty days after mailing by registered or certified mail by the Department of Revenue to him, a request for such information, to furnish the same, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 57.9918; SL 1982, ch 86, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-10 Action in circuit court for collection of tax, penalties and interest.

10-38-10. Action in circuit court for collection of tax, penalties and interest. If any company or corporation subject to the assessment of its property for tax purposes by the Department of Revenue and subject to the provisions of this chapter, refuses or neglects, for a period of thirty days after the tax has become delinquent, to pay any tax levied against it, the state or county treasurer to whom such tax is payable may institute and maintain an action in the circuit court, in his name as such treasurer, against such company to collect the tax, with penalties and interest as provided by law. In addition, such tax may be enforced and collected by distress and sale of the personal and real property of such company in the same manner as is provided for the collection of real property taxes and mobile home taxes pursuant to chapter 10-22.

Source: SDC 1939, § 57.2001; SL 1992, ch 80, § 206; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-11 Allegation of tax liability--Treasurer's books as prima facie evidence.

10-38-11. Allegation of tax liability--Treasurer's books as prima facie evidence. In any such action it shall be sufficient for the treasurer to allege in his complaint that the taxes stand charged upon his books against such company and the same are due and unpaid, and that a debt is thereby created, and that such company is indebted in the amount appearing to be due on the treasurer's books. The treasurer's books shall be received as prima facie evidence, on the trial of the action, of the amount and validity of such tax appearing due and unpaid thereon, and of the nonpayment of the same.

Source: SL 1915, ch 100, § 46; SL 1917, ch 120, § 11; SL 1917, ch 121, § 12; SL 1917, ch 122, § 12; RC 1919, § 6662; SDC 1939, § 57.2001.



§ 10-38-12 Judgment for taxes, penalties and costs.

10-38-12. Judgment for taxes, penalties and costs. If on the trial of the action it shall be found that such company is so indebted, judgment shall be rendered in favor of the treasurer prosecuting such action for the taxes, penalties, and costs as in other actions.

Source: SL 1915, ch 100, § 46; SL 1917, ch 120, § 11; SL 1917, ch 121, § 12; SL 1917, ch 122, § 12; RC 1919, § 6662; SDC 1939, § 57.2001.



§ 10-38-13 Defenses in action for collection of taxes--Reassessment ordered by court.

10-38-13. Defenses in action for collection of taxes--Reassessment ordered by court. The defendant may set up by way of answer any defense which it may have to the collection of such taxes. If the defendant claims the tax to be void, the court must in the action ascertain the just amount of the taxes due for the year it is claimed the taxes are delinquent, and if, in its opinion, the assessment or any subsequent proceeding has been rendered void or voidable by the omission or commission of any act required or prohibited, the court shall order it reassessed by the Department of Revenue, and shall thereupon render judgment for the just amount of taxes due from the defendant for that year or years.

Source: SDC 1939, § 57.2001; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-14 Secretary to redetermine tax when set aside by court.

10-38-14. Secretary to redetermine tax when set aside by court. If any tax assessment or tax assessed or levied originally and directly by the Department of Revenue is adjudged illegal and nonenforceable, or set aside by any court of competent jurisdiction, the secretary of revenue, whether any part of the taxes assessed or levied has been paid or not, shall reascertain and redetermine the fair market value of all the taxable property of the utility.

Source: SL 1939, ch 281, § 1; SDC Supp 1960, § 57.0207; SL 1994, ch 73, § 38; SL 1997, ch 61, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-15 Information required by secretary for purpose of reassessment.

10-38-15. Information required by secretary for purpose of reassessment. The secretary of revenue is hereby vested with authority to require any person or company whose property is sought to be reassessed and retaxed, to furnish such information and statistics in addition to that contained in its original return, as he may deem necessary to assist him in making such reassessment and revaluation.

Source: SL 1939, ch 281, § 2; SDC Supp 1960, § 57.0208; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-16 Notice to taxpayer of time and place of reassessment.

10-38-16. Notice to taxpayer of time and place of reassessment. Before making such reassessment and revaluation, the secretary of revenue shall give notice to the person or company making a return of property, by registered or certified mail, that he intends to reassess and revalue the property of such person or company and the time and place at which such reassessment and revaluation will be made, which date shall be not less than ten days from the date of mailing such notice.

Source: SL 1939, ch 281, § 3; SDC Supp 1960, § 57.2709; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-17 Reassessment as of original assessment date.

10-38-17. Reassessment as of original assessment date. At the time and place specified in such notice, the secretary of revenue shall proceed to reassess and revalue such property. The ownership and valuation of the reassessment shall be as of the original assessment date, and shall be in the manner provided by law.

Source: SL 1939, ch 281, § 4; SDC Supp 1960, § 57.0210; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-18 , 10-38-19. Repealed.

10-38-18, 10-38-19. Repealed by SL 1994, ch 73, §§ 39, 40.



§ 10-38-20 Rate of tax on reassessment--Interest from original delinquency date.

10-38-20. Rate of tax on reassessment--Interest from original delinquency date. The tax upon such reassessment shall be computed and determined at the same tax rate as the original tax on said property for the year or years for which such reassessment was made. Any portion of the relevied tax that shall not have been paid prior to the date of delinquency of the original tax shall bear interest at the same rate and from the same dates as the unpaid portion of the original tax.

Source: SL 1939, ch 281, § 7; SDC Supp 1960, § 57.0213.



§ 10-38-21 Repeated reassessments.

10-38-21. Repeated reassessments. The power to reassess and to reascertain and redetermine the value of property and the taxes due thereon may be exercised as provided for in §§ 10-38-14 to 10-38-20, inclusive, as often as may be necessary until the amount of taxes legally due from any such person or company or upon his or its property for any year has been finally and definitely determined.

Source: SL 1939, ch 281, § 8; SDC Supp 1960, § 57.0214.



§ 10-38-22 Reassessments subject to laws applicable to original assessment.

10-38-22. Reassessments subject to laws applicable to original assessment. For the purpose of §§ 10-38-14 to 10-38-21, inclusive, all the provisions of the laws of this state in respect to the original assessment and taxation of the properties of the class referred to in § 10-38-14, shall apply to such reassessment and the levy and extension of taxes thereon insofar as they are consistent and applicable.

Source: SL 1939, ch 281, § 6; SDC Supp 1960, § 57.0212.



§ 10-38-23 General tax laws applicable to collection of special assessments from utilities.

10-38-23. General tax laws applicable to collection of special assessments from utilities. The provisions of this code relating to general taxes shall apply to the enforcement and collection of any delinquent special assessment against a public utility company, so far as such provisions are applicable, and wherever in this code reference is made to general taxes, the same shall be construed to include special assessments, as well as taxes for general purposes.

Source: SL 1913, ch 340, § 2; RC 1919, § 6664; SDC 1939, § 57.2004.



§ 10-38-24 Seizure and advertisement for sale of property of utility delinquent in specialassessment.

10-38-24. Seizure and advertisement for sale of property of utility delinquent in special assessment. If any public utility company, subject to taxation under any of chapters 10-28, 10-32, 10-33, 10-34, and 10-35 shall neglect or refuse to pay any special assessment levied against such utility company, the county treasurer, city treasurer, or other officer charged with its collection, whenever such special assessment shall become delinquent, shall collect the same by seizure of engines, cars, rolling stock, and any personal property of such company, in an amount sufficient to pay such special assessment, with accrued penalty and interest and all accrued costs, wherever the same may be found in the county or counties in which such special assessment may have been made and levied, and shall immediately proceed to advertise the same for sale in three public places in the county, or by advertisement in one of the newspapers published in the county where such property is taken, for a period of at least ten days before such sale, stating the time when and place where such property will be sold.

Source: SL 1913, ch 340, § 1; RC 1919, § 6663; SDC 1939, § 57.2002.



§ 10-38-25 Sale of utility property for special assessment.

10-38-25. Sale of utility property for special assessment. If the special assessment or assessments for which such property is distrained, and the accrued costs thereon, are not paid before the day appointed for such sale, such treasurer shall proceed to sell such property at public auction, or so much thereof as shall be sufficient to pay such special assessment, penalty, and cost of such seizure and sale.

Source: SL 1913, ch 340, § 1; RC 1919, § 6663; SDC 1939, § 57.2002.



§ 10-38-26 Surplus above special assessments and expenses returned to utility--Accounting bytreasurer.

10-38-26. Surplus above special assessments and expenses returned to utility--Accounting by treasurer. Any surplus remaining above the special assessment or assessments, charges for keeping, fees for sale, fees for levying on the property and mileage, as allowed by law, shall be returned to the owner; and the treasurer shall, on demand, render an account in writing of the sale and charges.

Source: SL 1913, ch 340, § 1; RC 1919, § 6663; SDC 1939, § 57.2002.



§ 10-38-27 Return to utility of property not sold for want of bidders.

10-38-27. Return to utility of property not sold for want of bidders. If the property so distrained and seized cannot be sold for want of bidders, the treasurer shall return a statement of the fact, and return the property to the possession of the public utility company from which the same was taken and such tax shall be returned as unpaid.

Source: SL 1913, ch 340, § 1; RC 1919, § 6663; SDC 1939, § 57.2002.



§ 10-38-28 Special assessment collection procedure applicable to past delinquencies.

10-38-28. Special assessment collection procedure applicable to past delinquencies. Sections 10-38-23 to 10-38-27, inclusive, shall apply to the enforcement and collection of all delinquent special assessments or taxes that may have heretofore become delinquent, as well as to all special assessments or taxes which shall hereafter become delinquent.

Source: SL 1913, ch 340, § 3; RC 1919, § 6665; SDC 1939, § 57.2003.



§ 10-38-29 Notice of valuation of centrally assessed property.

10-38-29. Notice of valuation of centrally assessed property. Notwithstanding any provision of any law to the contrary, the Department of Revenue shall send a notice, by registered or certified mail not later than the first Monday of September of each year, to the county auditor of each county where any centrally assessed property is located which is subject to taxation under the provisions of chapters 10-28, 10-29, 10-33, 10-34, 10-35, 10-37, and 49-37. The notice shall advise the county auditor of the final assessed valuation of each such utility's taxable value within the county for the applicable tax year.

Source: SL 1993, ch 92, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-30 Appeal of valuation of centrally assessed property--Notice of appeal.

10-38-30. Appeal of valuation of centrally assessed property--Notice of appeal. Any public taxing district, governmental subdivision of this state, or affected utility feeling aggrieved by any decision of the Department of Revenue as to the final assessed valuation of the utility, or the equalization of the utility's valuation, or from any decision relating to the allocation or distribution of such utility's taxable property among the taxing districts or governmental subdivisions of this state may appeal such decision to the sixth judicial circuit court in Hughes County. Any utility affected by such appeal shall be a party to such proceeding and notice of such appeal shall be given to such utility. Any governmental subdivision or public taxing district affected by the appeal of any utility shall be entitled to notice of such proceedings in writing by the appealing party and the affected taxing district shall be entitled to intervene in such appeal.

Source: SL 1993, ch 92, § 2; SL 1996, ch 77, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-38-31 De novo appeals of centrally assessed property.

10-38-31. De novo appeals of centrally assessed property. All appeals pursuant to § 10-38-30 shall be considered de novo by the sixth judicial circuit court in Hughes County.

Source: SL 1993, ch 92, § 3.



§ 10-38-32 Perfection of appeals of centrally assessed property.

10-38-32. Perfection of appeals of centrally assessed property. Any appeal to the sixth judicial circuit pursuant to § 10-38-30 shall be perfected by the filing of a notice of appeal in the Office of the Clerk of Courts of Hughes County on or before the first Monday in October of the subject tax year.

Source: SL 1993, ch 92, § 4; SL 1994, ch 73, § 43.



§ 10-38-33 Consolidation of appeals of centrally assessed property.

10-38-33. Consolidation of appeals of centrally assessed property. All appeals regarding a utility's property shall be consolidated by the circuit court into a single action.

Source: SL 1993, ch 92, § 5.



§ 10-38-33.1 Circuit court may award attorney fees against unsuccessful appellant.

10-38-33.1. Circuit court may award attorney fees against unsuccessful appellant. The sixth judicial circuit court may award reasonable attorneys' fees, in an action brought to court pursuant to this chapter against any appellant relative to the assessment, allocation, equalization, or distribution of property if the appellant does not prevail in its appeal of the property assessment, allocation, equalization, or distribution.

Source: SL 1999, ch 48, § 3.



§ 10-38-33.2 Supreme Court may award attorney fees against unsuccessful appellant--Exemptionif appellant is state.

10-38-33.2. Supreme Court may award attorney fees against unsuccessful appellant--Exemption if appellant is state. On motion, the Supreme Court may award reasonable attorneys' fees in an action brought to the Supreme Court pursuant to this chapter against any appellant relative to the assessment, allocation, equalization, or distribution of property if the appellant does not prevail in its appeal of the property assessment, allocation, equalization, or distribution. The motion shall be accompanied by counsel's verified itemized statement of costs incurred and legal services rendered. No award for attorney's fees may be made for or against the State of South Dakota in the Supreme Court.

Source: SL 1999, ch 48, § 4.



§ 10-38-34 Nonparticipation in administrative action not a bar to appeal.

10-38-34. Nonparticipation in administrative action not a bar to appeal. It is not a bar to any appeal by a public taxing district or governmental subdivision under § 10-38-30 that the public taxing district or governmental subdivision did not participate or intervene in the administrative action of the Department of Revenue.

Source: SL 1993, ch 92, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 39 - Mineral Severance Tax

§ 10-39-1 to 10-39-22. Repealed.

10-39-1 to 10-39-22. Repealed by SL 1970, ch 73.



§ 10-39-23 to 10-39-41. Repealed.

10-39-23 to 10-39-41. Repealed by SL 1981, ch 95, § 15.



§ 10-39-42 Definitions.

10-39-42. Definitions. Terms used in this chapter mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Precious metals," gold and silver;

(3) "Secretary," the secretary of the South Dakota Department of Revenue;

(4) "Severing," the mining, extracting, or producing of any precious metal.
Source: SL 1981, ch 95, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 91; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-43 Severance tax on gold.

10-39-43. Severance tax on gold. For the privilege of severing precious metals in this state, there is imposed a severance tax of four dollars per ounce of gold severed in this state.

Source: SL 1981, ch 95, § 2; SL 1984, ch 78, § 1; SL 1994, ch 89, § 1.



§ 10-39-44 Gross yield and gross production defined.

10-39-44. Gross yield and gross production defined. In this chapter, gross yield means total receipts from the sale of precious metals severed in this state. Gross yield includes the amount received in money, credits, property, or other consideration from the sale of precious metals severed in this state without any deduction for the cost of severing precious metals, the cost of labor or services, deduction for losses, or any other expenses. Gross production means the total number of ounces of precious metals severed in this state.

Source: SL 1981, ch 95, § 3; SL 1994, ch 89, § 2.



§ 10-39-45 Finished value subject to tax--Allocation between processors.

10-39-45. Finished value subject to tax--Allocation between processors. For the purposes of this chapter, the severing of precious metals and the further acts or processes necessary to separate, refine, or finish the product are construed to be a continuous and uninterrupted process, and the tax imposed by this chapter shall apply to the value of the finished product. If the processes of refining, finishing, or smelting are carried on by a different person than mined or severed the ore or product from its natural state, the tax shall apply to the value of the finished product and the amount payable by each part engaged in the production shall be allocated by the secretary of revenue by a computation of the value of the product in each state of production. The total tax so allocated may not exceed the total percent to be collected.

Source: SL 1981, ch 95, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-45.1 Imposition of tax on net profit--Rate.

10-39-45.1. Imposition of tax on net profit--Rate. In addition to any other tax imposed in chapter 10-39, there is imposed a tax of ten percent of the net profits from the sale of precious metals severed in this state.

Source: SL 1984, ch 78, § 2; SL 1994, ch 89, § 3.



§ 10-39-45.2 Deductions for determining net profit.

10-39-45.2. Deductions for determining net profit. Net profits shall be determined by subtracting from the gross yield, as defined by § 10-39-44, the following deductions for costs paid or incurred during the period for which the tax is paid:

(1) The cost of extracting the precious metals;

(2) The cost of transporting the precious metals from the mines to the place or places of reduction, refining, and sale;

(3) The cost of reduction, refining, and sale;

(4) The cost of marketing and delivering the products and the conversion of the products into money;

(5) The cost of maintenance and repairs of all mine machinery, equipment, apparatus, and facilities; all milling, smelting, and reduction works, plants, and facilities; all transportation facilities and equipment; and general administrative buildings and facilities within the State of South Dakota;

(6) All interest costs and all insurance costs paid or accrued on the machinery, equipment, apparatus, works, plants, and facilities, including moneys expended for industrial insurance or workers' compensation, the actual cost of hospital and medical attention, accident benefits, group insurance, pensions, recreation, and payments into pension and profit-sharing trusts and employee welfare;

(7) Depreciation on the cost of the machinery, equipment, apparatus, works, plants, and facilities mentioned in subdivision (5) of this section at the same rates allowable for federal income tax purposes;

(8) The cost of development and exploration work in or about the mine or upon a group of mines when operated as a unit;

(9) The cost of reclamation pursuant to chapter 45-6B;

(10) The cost of royalty payments;

(11) All state and local taxes;

(12) General administrative expense in connection with mining or extracting and milling operations incurred within the State of South Dakota.

Such deductions do not include general administrative costs or salaries incurred outside the State of South Dakota.

Source: SL 1984, ch 78, § 3.



§ 10-39-45.3 Estimated tax--Filing--Payment.

10-39-45.3. Estimated tax--Filing--Payment. On or before the last day of January, April, July, and October, each person who mined or extracted precious metals during the previous calendar year shall file with the Department of Revenue a verified estimate of the person's tax for the current year and pay one-fourth of the estimated taxes.

Source: SL 1984, ch 78, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 92; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-45.4 Annual filing--Payment, refund, or application to next estimate.

10-39-45.4. Annual filing--Payment, refund, or application to next estimate. On or before the first day of June, each person subject to the tax imposed by this chapter shall file and pay the balance of any tax due from the previous calendar year. If the estimated tax payments made for the previous calendar year exceed the amount due, the excess shall be refunded or applied to the next quarterly estimate.

Source: SL 1984, ch 78, § 5.



§ 10-39-45.5 Annual statement required--Form--Contents.

10-39-45.5. Annual statement required--Form--Contents. Any person engaged in mining or extracting precious metals in the state shall annually on the first day of June file a statement with the secretary of revenue showing the gross yield, gross production, and net profits from precious metal mining or extraction for the previous calendar year. This statement shall indicate each deduction from gross yield and the details as provided in § 10-39-45.2. The secretary shall prescribe the form for the statement required by this section. A person filing the form required by this section shall verify the accuracy of all the information contained in the report.

Source: SL 1984, ch 78, § 6; SL 1994, ch 89, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-45.6 Delinquency.

10-39-45.6. Delinquency. If the total tax due is paid on or before June first and if the quarterly estimates total more than eighty percent of the total tax, no delinquency exists.

Source: SL 1984, ch 78, § 7.



§ 10-39-46 Superseded.

10-39-46. Superseded.



§ 10-39-47 Lien of tax--Recording--Release.

10-39-47. Lien of tax--Recording--Release. A tax due and unpaid under this chapter is a lien on all of the property of the taxpayer. The lien shall be perfected by the filing and recording of a notice of lien with the register of deeds in the county where the taxpayer resides or has property and shall thereafter constitute constructive notice to purchasers of the existence and superiority of the lien. The notice of lien shall contain the name of the tax debtor, the amount of taxes claimed to be due, and a description of the property against which the lien is claimed. The register of deeds of any county in which the lien is filed shall index the lien in the same form and manner and in the same book as provided for the indexing of income tax liens in chapter 10-43, except that the entry in the index shall show that the lien is a severance tax lien. On payment of the tax, the secretary of revenue shall release the lien.

Source: SL 1981, ch 95, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-48 Failure to file statements as misdemeanor--Determination of tax.

10-39-48. Failure to file statements as misdemeanor--Determination of tax. Every person severing precious metals in this state who fails to file the required statements with the Department of Revenue is guilty of a Class 1 misdemeanor. If any person fails to file required statements, the secretary of revenue may determine the value of the precious metals severed and the amount of tax due.

Source: SL 1981, ch 95, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-49 Promulgation of rules.

10-39-49. Promulgation of rules. The secretary of revenue may, pursuant to chapter 1-26, promulgate rules concerning:

(1) The procedures for filing a tax return and payment of the tax;

(2) The definition of deductible costs; and

(3) Determining the application of the tax and exemptions.
Source: SL 1981, ch 95, § 8; SL 1987, ch. 82, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-50 Access to taxpayer's records--Violation as misdemeanor.

10-39-50. Access to taxpayer's records--Violation as misdemeanor. Any person owning a precious metal mine or severing precious metals shall, on demand by the secretary of revenue, make available all books, records, inventories, correspondence, and memoranda relating to the severing of precious metals. Any person violating the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1981, ch 95, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-51 Payment under protest--Action for recovery--Repayment--Restraining collectionprohibited.

10-39-51. Payment under protest--Action for recovery--Repayment--Restraining collection prohibited. A taxpayer who is required by the secretary of revenue to pay a tax that the taxpayer deems improper or unlawful in amount may pay the tax under protest and may recover the tax without interest, if an action is commenced in the circuit court against the secretary within six months after payment and a judgment is granted to the taxpayer. A judgment against the secretary shall be paid out of any money not otherwise appropriated in the state general fund upon a voucher duly approved by the secretary. This remedy is exclusive of all other remedies and no injunction to restrain or delay the collection of a tax claimed to be due may be issued by any court in this state.

Source: SL 1981, ch 95, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 93; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-52 False statement as felony--Forfeiture.

10-39-52. False statement as felony--Forfeiture. A person who intentionally makes or files, under oath, a statement required by this chapter which is false, is guilty of a Class 6 felony. The market value of all precious metals on which the person makes a false statement shall be forfeited to the State of South Dakota.

Source: SL 1981, ch 95, § 11.



§ 10-39-53 Exemption of persons severing small amounts.

10-39-53. Exemption of persons severing small amounts. Each person severing precious metals shall be given an exemption from the taxes imposed by this chapter for the first twenty ounces of precious metals severed each year.

Source: SL 1981, ch 95, § 12; SL 1984, ch 78, § 8.



§ 10-39-54 Distribution of proceeds.

10-39-54. Distribution of proceeds. All taxes, interest and penalties imposed and collected by the secretary of revenue under this chapter shall be distributed as follows:

(1) For persons severing precious metals that were in business in the state prior to January 1, 1981, all revenues collected shall be deposited in the state treasury and credited to the general fund;

(2) For persons permitted on or after January 1, 1981, for the purpose of severing precious metals, eighty percent of the revenues collected shall be deposited in the state treasury and credited to the general fund, while the remaining twenty percent shall be remitted by the secretary of revenue to the treasurer of the county in which the precious metals were severed. When the county has received a total of one million dollars attributable to any person subject to the tax, all future revenues attributable to that person shall be deposited in the state treasury and credited to the general fund. No merger, consolidation or acquisition of a person subject to §§ 10-39-54 to 10-39-54.4, inclusive, by another such person shall limit the share of revenue due to the county from the person so acquired.

However, any revenues attributed to the severance of precious metals from lands owned or controlled by the State of South Dakota shall be deposited in the common school permanent fund.

Source: SL 1981, ch 95, § 13; SL 1988, ch 101, § 1; SL 1993, ch 53, § 20; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-54.1 Transfer of revenue payable to county.

10-39-54.1. Transfer of revenue payable to county. The secretary of revenue shall transfer by the end of the calendar month next succeeding each reporting period the revenue payable to a county pursuant to subdivision § 10-39-54(2).

Source: SL 1988, ch 101, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39-54.2 Impact and economic diversification trust fund--Deposit of county funds therein--Threshold level for allocations.

10-39-54.2. Impact and economic diversification trust fund--Deposit of county funds therein--Threshold level for allocations. Upon receipt of any funds paid to a county under the provisions of §§ 10-39-54 to 10-39-54.4, inclusive, the county treasurer shall deposit the funds in a trust account to be known as the impact and economic diversification trust fund. No allocation of such funds for authorized purposes may be made until the balance of such fund, including accumulated interest, initially reaches or exceeds a threshold level of four hundred thousand dollars.

Source: SL 1988, ch 101, § 3.



§ 10-39-54.3 Allocation of funds by county--Purposes.

10-39-54.3. Allocation of funds by county--Purposes. The county auditor shall, at the direction of the board of county commissioners, allocate funds received by the county pursuant to §§ 10-39-54 to 10-39-54.4, inclusive, to be distributed by the county treasurer for the following purposes in the indicated amounts:

(1) On a yearly basis, the board of county commissioners may allocate funds, in an amount not exceeding one hundred thousand dollars, for road and school purposes to offset social, economic, or physical impacts, either direct or indirect, resulting from mineral development or production in the county;

(2) Accumulated interest income earned on the principal of the fund may be allocated under terms and conditions to be determined by the board of county commissioners for the purpose of fostering the diversification and expansion of the economic base of the county by assisting the private sector in generating employment and income opportunities for county residents;

(3) As a result of either a severe economic impact that would have widespread negative income and employment consequences on the residents of the county or the presence of an unusual economic development opportunity that would have a significant positive impact on the economic base and income or employment levels of the county, the commissioners may allocate any amount of revenue contained in the fund. Any funds spent pursuant to this subdivision shall be based upon a credible feasibility analysis or mitigation plan and shall have the approval of the Governor's Office of Economic Development or any successor agency that is charged with promoting economic development in the state;

(4) A maximum of ten thousand dollars per year may be allocated for research activities that will foster the expansion and diversification of the economic base of the county, including but not limited to economic feasibility studies, recreation planning and land utilization studies designed to analyze potential, adaptive reuse of previously reclaimed mining land.
Source: SL 1988, ch 101, § 4.



§ 10-39-54.4 Annual accounting by county.

10-39-54.4. Annual accounting by county. On or before January thirty-first of each year, the board of county commissioners shall cause to be filed with the state auditor general a financial accounting of all funds held at the beginning and end of the previous calendar year, segregating such funds into severance tax payments and interest earnings generated from such payments. The county shall report the uses associated with the spending of any fund proceeds during the previous calendar year, categorized in accordance with the four classes of use specified in § 10-39-54.3.

Source: SL 1988, ch 101, § 5.



§ 10-39-55 Repealed.

10-39-55. Repealed by SL 1984, ch 78, § 9.



§ 10-39-56 Tax on owners of royalty or working interests--Withholding and remittance--Exemptions.

10-39-56. Tax on owners of royalty or working interests--Withholding and remittance--Exemptions. The owner of a royalty interest, of an overriding royalty or of profits or working interest shall pay a tax equal to eight percent of the value received for the right to sever precious metals. The person severing precious metals shall withhold the tax from the distributions made to the owner of interest. The person severing precious metals shall remit the tax with his quarterly remittance following the distribution. The provisions of this section do not apply to royalty interests owned by the federal government, state government, or a local government.

Source: SL 1984, ch 78, § 10.



§ 10-39-58 Temporary provisions for severance tax on precious metals--Rate according to valueof gross yield.

10-39-58. Temporary provisions for severance tax on precious metals--Rate according to value of gross yield. Notwithstanding the provisions of § 10-39-43, for the privilege of severing precious metals in this state, for the time period beginning July 1, 1993, and ending June 30, 1994, there is imposed a severance tax of two percent of the first fifty million dollars of the gross yield from the sale of precious metals severed in this state, and a severance tax of one percent of the gross yield from the sale of precious metals in excess of fifty million dollars severed in this state.

Source: SL 1992, ch 87, § 1; SL 1993, ch 93, § 1.



§ 10-39-59 Due dates of quarterly payments.

10-39-59. Due dates of quarterly payments. Notwithstanding the provisions of §§ 10-39-45.3, 10-39-45.4, and 10-39-45.5, the period set forth in § 10-39-58 shall be treated as a separate tax year. The estimated payment for the quarter ending September 30, 1993, is due on or before the last day of October; the estimated payment for the quarter ending December 31, 1993, is due on or before the last day of January 1994; the estimated payment for the quarter ending March 31, 1994, is due on or before the last day of April 1994, and the estimated payment for the quarter ending June 30, 1994, is due on or before the last day of July 1994.

The final return and final payment of tax for the period provided for in § 10-39-58 is due December 1, 1994. If the total tax due is paid on or before December 1, 1994, and if the quarterly estimates total more than eighty percent of the total tax, no delinquency exists. The final return and final payment of tax for that portion of the calendar tax year ending December 31, 1994, not included within the provisions of § 10-39-58, is due as provided in §§ 10-39-45.4 and 10-39-45.5.

Source: SL 1992, ch 87, § 2; SL 1993, ch 93, § 2.



§ 10-39-60 Temporary tax not additional tax.

10-39-60. Temporary tax not additional tax. Nothing in § 10-39-58 or 10-39-59 may be construed to mean that the tax imposed under § 10-39-58 is in addition to the tax imposed by § 10-39-43.

Source: SL 1992, ch 87, § 3.



§ 10-39-61 to 10-39-66. Repealed.

10-39-61 to 10-39-66. Repealed by SL 1997, ch 66, §§ 11 to 16.



§ 10-39-67 Filing verified estimates--Payment due.

10-39-67. Filing verified estimates--Payment due. Effective January 1, 1993, persons required to report net profits tax shall file verified estimates of the tax due and pay one-fourth of the tax on the last day of April for the quarter ending on March thirty-first, on the last day of July for the quarter ending June thirtieth, on the last day of October for the quarter ending September thirtieth, and on the last day of January for the quarter ending December thirty-first. The final return and final payment of any additional tax due for the preceding calendar year is due June first of the year following the year for which the report is due.

Source: SL 1994, ch 89, § 4.



§ 10-39-68 Additional tax on precious metals--Rate.

10-39-68. Additional tax on precious metals--Rate. In addition to the tax imposed in § 10-39-43, there is hereby imposed an additional tax on each ounce of precious metals severed as follows:

(1) Four dollars per ounce of gold severed during a quarter if the average price of the precious metal is eight hundred dollars per ounce or greater;

(2) Three dollars per ounce of gold severed during a quarter if the average price of the precious metal is seven hundred dollars per ounce or greater;

(3) Two dollars per ounce of gold severed during a quarter if the average price of the precious metal is six hundred dollars per ounce or greater; and

(4) One dollar per ounce of gold severed during a quarter if the average price of the precious metal is five hundred dollars per ounce or greater.

The average price of gold shall be computed by summing the daily London Final price of the precious metal for each business day of the quarter and dividing by the number of business days in the quarter.

Source: SL 1994, ch 89, § 5.






Chapter 39A - Energy Minerals Severance Tax

§ 10-39A-1 Severance tax imposed on energy minerals--Rate.

10-39A-1. Severance tax imposed on energy minerals--Rate. For the privilege of severing energy minerals in this state, there is imposed on the owner or operator of any energy mineral an excise tax, to be termed a "severance tax," equal to four and one-half percent of the taxable value of any energy minerals severed and saved by or for the owner or operator.

Source: SL 1977, ch 93, § 1; SL 1978, ch 81, § 1; SL 1979, ch 78, § 1; SL 2008, ch 37, § 94.



§ 10-39A-1.1 Definition of terms.

10-39A-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Energy minerals," any mineral fuel including coal, lignite, petroleum, oil, natural gas, uranium, and thorium and any combination of minerals used in the production of energy;

(2) "Market value," the price at which the property would change hands between a willing buyer and willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of the facts;

(3) "Operator," a person who directly or physically severs minerals from the land;

(4) "Owner of interest" or "owner," an owner of a landowner's royalty, of an overriding royalty, or of profits and working interests, or any combination thereof. The term does not include an owner of federal, state, or local governmental royalty interest;

(5) "Sale price," the total consideration received in exchange for energy minerals;

(6) "Secretary," the secretary of the South Dakota Department of Revenue;

(7) "Severing," the mining, extracting, or producing of any energy minerals in South Dakota;

(8) "Severor," a person engaging in the business of severing energy minerals that the person owns or a person who is the owner of energy minerals and has another person performing the severing of such energy minerals, except that the term does not include the State of South Dakota or its political subdivisions.
Source: SL 1978, ch 81, § 2; SL 1979, ch 78, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 95; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39A-2 Taxable value based on sale price or market value--Governmental royalty interestsdeducted.

10-39A-2. Taxable value based on sale price or market value--Governmental royalty interests deducted. Except as otherwise provided in this chapter, the taxable value of any energy mineral which has been sold is the sale price of such mineral less any rental or royalty payment belonging to the United States or the State of South Dakota or its political subdivisions and the taxable value of any severed and saved energy mineral which has not been sold is the market value of such mineral less any rental or royalty payment belonging to the United States or the State of South Dakota or its political subdivisions.

Source: SL 1977, ch 93, § 1; SL 1978, ch 81, § 4.



§ 10-39A-2.1 Posted field price as taxable value.

10-39A-2.1. Posted field price as taxable value. When any energy mineral has a posted field price at the point of productions, the taxable value of such mineral is the posted field price.

Source: SL 1978, ch 81, § 5.



§ 10-39A-2.2 Uranium ore taxed on triuranium octa-oxide content.

10-39A-2.2. Uranium ore taxed on triuranium octa-oxide content. The taxable value of severed and saved uranium-bearing material is the sales price per pound of the content of triuranium octa-oxide contained in the severed and saved uranium ore or processed yellow-cake concentrate, regardless of the form in which the product is actually disposed of. However, if the severed and saved uranium ore or processed uranium yellow-cake concentrate is not sold, the taxable value is the market value of the triuranium octa-oxide in such material.

Source: SL 1978, ch 81, § 6.



§ 10-39A-3 Collection and administration according to mineral severance tax procedures.

10-39A-3. Collection and administration according to mineral severance tax procedures. The tax provided for in this chapter shall be collected and administered as provided in chapter 10-39. However, §§ 10-39-24 to 10-39-26, inclusive, §§ 10-39-28 to 10-39-31, inclusive and § 10-39-35 do not apply to the tax imposed by this chapter.

Source: SL 1977, ch 93, § 3; SL 2008, ch 37, § 96.



§ 10-39A-3.1 Point of imposition of severance tax.

10-39A-3.1. Point of imposition of severance tax. An energy mineral is subject to the severance tax when it is sold or consumed, whichever occurs first.

Source: SL 1978, ch 81, § 7; SL 1991, ch 93.



§ 10-39A-4 Operator to be designated to file returns and pay tax--Tax withheld from owner--Designated operator.

10-39A-4. Operator to be designated to file returns and pay tax--Tax withheld from owner--Designated operator. Each owner of interests in energy minerals produced from a single well or mine shall designate an operator to file all required returns and to pay the tax due under this chapter. The tax, subject to any provisions to the contrary in any written contract, lease, or other form of agreement, shall be withheld from distributions that would otherwise be made to each owner by the operator for payment to the state. If any owner of interests in energy minerals produced from a single well or mine fails to designate such an operator, then the person designated as operator by the owner of the working interest in the well or mine, or, if no such person has been designated, then the person holding the greatest portion of the working interest in such well or mine, is the designated operator for purposes of this section.

Source: SL 1977, ch 93, § 4; SL 1978, ch 81, § 8; SL 2008, ch 37, § 97.



§ 10-39A-5 Quarterly filing of reports and remission of tax due--Forms--Violation asmisdemeanor.

10-39A-5. Quarterly filing of reports and remission of tax due--Forms--Violation as misdemeanor. Within thirty days after the close of each quarter ending respectively on March thirty-first, June thirtieth, September thirtieth, and December thirty-first of each year, each owner of severed energy minerals or person designated to remit the tax on behalf of the owners shall file with the secretary of revenue under oath a report of the amount of energy minerals which became subject to the severance tax in the previous quarter and the amount of tax due under the provisions of this chapter and shall remit with such report the amount of tax thereof shown to be due. Any report made shall be on forms and in accordance with rules promulgated by the secretary of revenue pursuant to chapter 1-26. A violation of this section is a Class 1 misdemeanor.

Source: SL 1977, ch 93, § 2; SL 1978, ch 81, § 9; SL 1987, ch 82, § 17; SL 1992, ch 158, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39A-6 Superseded.

10-39A-6. Superseded.



§ 10-39A-7 Severance tax in lieu of taxes other than sales, use, and property taxes.

10-39A-7. Severance tax in lieu of taxes other than sales, use, and property taxes. This tax is in lieu of the tax provided in § 10-39-24 and in lieu of all other occupational, excise, income, privilege, franchise taxes, and any other mineral taxes levied by the State of South Dakota, but is not in lieu of sales, use, and property taxes.

Source: SL 1977, ch 93, § 1; SL 2008, ch 37, § 98.



§ 10-39A-8 Division of tax proceeds between county and state.

10-39A-8. Division of tax proceeds between county and state. All taxes, interest and penalties imposed and collected by the secretary of revenue under this chapter shall be distributed as follows:

(1) One-half shall be returned to the county in which the energy minerals or mineral products were severed;

(2) One-half share shall be paid into the state treasury and credited to the general fund.
Source: SL 1978, ch 81, §§ 11, 12; SL 1979, ch 77, §§ 4, 5; SL 1981, ch 96; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 28, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-39A-8.1 , 10-39A-8.2. Repealed.

10-39A-8.1, 10-39A-8.2. Repealed by SL 2007, ch 28, §§ 2, 3.



§ 10-39A-9 Vouchers and warrants for payments to counties.

10-39A-9. Vouchers and warrants for payments to counties. Funds paid to counties under this chapter shall be paid out on warrants drawn by the state auditor on vouchers approved by the director of the Office of Economic Development or his designee.

Source: SL 1978, ch 81, § 13; SL 1979, ch 77, § 2.



§ 10-39A-10 County trust and agency account--Purposes for which proceeds used by counties.

10-39A-10. County trust and agency account--Purposes for which proceeds used by counties. Upon receipt of any funds paid to a county under the provisions of this chapter, the county treasurer shall deposit the funds in a trust and agency account. The county auditor shall at the direction of the board of county commissioners, allocate the funds to be distributed by the county treasurer for school and road purposes to offset social, economic, or physical impacts, either direct or indirect, resulting from energy development or production in the county.

Source: SL 1978, ch 81, § 14; SL 1979, ch 77, § 3.



§ 10-39A-11 Prepayment of county share of tax.

10-39A-11. Prepayment of county share of tax. Any person or corporation intending to mine or extract minerals may, upon the request of the board of county commissioners of the county in which the mine or extraction of minerals is to occur, prepay an amount equal to five times the county share of the estimated severance tax which would be due the year the mine or mineral extraction facility is at peak production.

Source: SL 1980, ch 88, § 1.



§ 10-39A-12 Prepayment to be voluntary--Compulsion as malfeasance.

10-39A-12. Prepayment to be voluntary--Compulsion as malfeasance. Nothing in §§ 10-39A-11 to 10-39A-14, inclusive, obligates any person or corporation to prepay a severance tax except under voluntary agreement. Any action by a county commissioner or any other public official to compel involuntary prepayment of severance tax constitutes malfeasance of office.

Source: SL 1980, ch 88, § 2; SL 2008, ch 37, § 100.



§ 10-39A-13 Prepayment limited to county portion of tax.

10-39A-13. Prepayment limited to county portion of tax. No agreement for prepayment of severance tax may involve funds other than those to be returned to a county under the provisions of subdivision 10-39A-8(1).

Source: SL 1980, ch 88, § 2; SL 2008, ch 37, § 101.



§ 10-39A-14 Computation of tax due--Credit for tax prepaid.

10-39A-14. Computation of tax due--Credit for tax prepaid. If a mineral subject to the severance tax is mined or extracted, the severance tax obligation shall be computed, in accordance with this chapter except that the prepaid severance tax shall be credited against the county share of the severance tax pursuant to subdivision 10-39A-8(1) which the person or corporation would have paid without a prepayment agreement. The tax credit shall cease when the amount of prepaid severance tax is equal to the county apportionment of severance tax due without a prepayment agreement.

Source: SL 1980, ch 88, § 3.



§ 10-39A-15 Superseded.

10-39A-15. Superseded.



§ 10-39A-16 Action by secretary for collection of delinquent taxes--Exemption from execution.

10-39A-16. Action by secretary for collection of delinquent taxes--Exemption from execution. All delinquent taxes imposed by this chapter shall constitute a debt due to the State of South Dakota and may be collected by action brought by the secretary in the name of the state against the delinquent tax debtor in any court of competent jurisdiction. No exemptions from the execution of a judgment so obtained may be permitted except those made absolute by the exemption laws of this state.

Source: SL 1982, ch 100, § 2.



§ 10-39A-17 Lien of tax--Filing and recording--Indexing.

10-39A-17. Lien of tax--Filing and recording--Indexing. A tax due and unpaid under this chapter is a lien upon all the property of the taxpayer against whom the taxes are assessed. A lien is perfected by the filing and recording of a notice of lien with the register of deeds of the county where the taxpayer resides or has property and constitutes constructive notice to purchasers of the existence and superiority of the lien. A notice of lien shall contain the name of the tax debtor, the amount of taxes claimed to be due, and a description of the property against which the lien is claimed. The register of deeds of the county in which such a lien is filed shall index the lien in the same form and manner and in the same book as provided for the indexing of income tax liens in chapter 10-43, except that the entry in the index shall show that the lien is a severance tax lien. Upon payment of the tax, the secretary shall release the lien.

Source: SL 1982, ch 100, § 3.



§ 10-39A-18 Inspection of books and records--Authority of secretary--Violation as misdemeanor.

10-39A-18. Inspection of books and records--Authority of secretary--Violation as misdemeanor. The secretary may inspect or examine any books, waybills, inventories, correspondence, and memoranda relating to or used in the transaction of the business of a person subject to the tax imposed by this chapter. It is a Class 1 misdemeanor for any person having charge, control, or possession of those papers, books, or records to neglect or refuse the secretary full and free access to any books, papers, or records that he requires for the purposes of this chapter.

Source: SL 1982, ch 100, § 4.



§ 10-39A-19 Inspection of books and records--Authority of county commissioner--Violation asmisdemeanor.

10-39A-19. Inspection of books and records--Authority of county commissioner--Violation as misdemeanor. The board of county commissioners of the affected county may inspect or examine any books, waybills, inventories, correspondence, and memoranda relating to or used in the transaction of the business of a person subject to the tax imposed by this chapter and severing energy minerals within that county. It is a Class 1 misdemeanor for any person having charge, control, or possession of those papers, books, or records to neglect or refuse the board full and free access to any books, papers, or records that it requires pursuant to this section.

Source: SL 1982, ch 100, § 4A.



§ 10-39A-20 False statement under oath as perjury.

10-39A-20. False statement under oath as perjury. Any person, required by this chapter to make or file a statement or to verify it under oath, who intentionally makes or verifies under oath a false statement is guilty of perjury with punishment, upon conviction, as provided by law.

Source: SL 1982, ch 100, § 5.



§ 10-39A-21 Repealed.

10-39A-21. Repealed by SL 1992, ch 158, § 4.






Chapter 39B - Conservation Tax On Severance Of Energy Minerals

§ 10-39B-1 Legislative findings.

10-39B-1. Legislative findings. The Legislature finds that:

(1) Exploration for and development of energy minerals in this state may from time to time require the expenditure of state funds in the administration of the rules and statutes; and

(2) The State of South Dakota should be compensated for those reasonable costs incurred in carrying out the duties as set forth in chapters 45-9, 45-6B, and 45-6D.
Source: SL 1983, ch 313, § 1; SL 2009, ch 13, § 6.



§ 10-39B-2 Imposition of tax--Rate--Payment--Disposition--Collection.

10-39B-2. Imposition of tax--Rate--Payment--Disposition--Collection. There is imposed on the severance of energy minerals in this state an excise tax, to be known as a conservation tax, equal to two and four-tenths mills of the taxable value of any energy minerals severed and saved. The tax shall be paid by the operator as defined in subdivision 10-39A-1.1(3). An operator may not pass the tax on to the owner of the energy minerals. The tax provided for in this chapter shall be placed in the environment and natural resources fee fund established pursuant to § 1-40-30 and collected in accordance with chapter 10-39A except that §§ 10-39A-1, 10-39A-3, and 10-39A-7 to 10-39A-14, inclusive, do not apply to the tax imposed by this chapter. The tax collected from the production of oil or gas may be used to carry out the duties as set forth in chapter 45-9. The tax collected from the production of coal or uranium may be used to carry out the duties as set forth in chapters 45-6B and 45-6D.

Source: SL 1983, ch 313, § 2; SL 1984, ch 80; SL 1994, ch 23, § 3; SL 2009, ch 13, § 7.






Chapter 40 - Imposition And Amount Of Inheritance Tax [Repealed]

§ 10-40-1 to 10-40-23.5. Repealed.

10-40-1 to 10-40-23.5. Repealed by SL 2014, ch 59, §§ 1, 2.



§ 10-40-24 Repealed.

10-40-24. Repealed by SL 1979, ch 80.



§ 10-40-25 to 10-40-28. Repealed.

10-40-25 to 10-40-28. Repealed by SL 2014, ch 59, § 2.






Chapter 40A - Estate Tax [Repealed]

§ 10-40A-1 to 10-40A-3. Repealed.

10-40A-1 to 10-40A-3. Repealed by SL 2014, ch 59, §§ 3, 4.



§ 10-40A-4 Repealed.

10-40A-4. Repealed by SL 2002, ch 100, § 16.



§ 10-40A-5 to 10-40A-13. Repealed.

10-40A-5 to 10-40A-13. Repealed by SL 2014, ch 59, § 4.






Chapter 41 - Administration And Collection Of Inheritance Tax [Repealed]

§ 10-41-1 to 10-41-6. Repealed.

10-41-1 to 10-41-6. Repealed by SL 2014, ch 59, § 5.



§ 10-41-7 Repealed.

10-41-7. Repealed by SL 1983, ch 80, § 3.



§ 10-41-8 to 10-41-34. Repealed.

10-41-8 to 10-41-34. Repealed by SL 2014, ch 59, § 5.



§ 10-41-35 Repealed.

10-41-35. Repealed by SL 1974, ch 55, § 50.



§ 10-41-36 to 10-41-46. Repealed.

10-41-36 to 10-41-46. Repealed by SL 2014, ch 59, § 5.



§ 10-41-47 to 10-41-49. Repealed.

10-41-47 to 10-41-49. Repealed by SL 1992, ch 88, §§ 4 to 4B.



§ 10-41-50 to 10-41-72. Repealed.

10-41-50 to 10-41-72. Repealed by SL 2014, ch 59, § 5.



§ 10-41-73 Repealed.

10-41-73. Repealed by SL 2002, ch 222, § 1.



§ 10-41-74 Repealed.

10-41-74. Repealed by SL 1992, ch 88, § 5.



§ 10-41-75 Repealed.

10-41-75. Repealed by SL 1972, ch 65, § 1.



§ 10-41-76 to 10-41-85. Repealed.

10-41-76 to 10-41-85. Repealed by SL 2014, ch 59, § 5.



§ 10-41-86 to 10-41-89. Repealed.

10-41-86 to 10-41-89. Repealed by SL 2002, ch 222, §§ 2 to 5.






Chapter 42 - Transient Farmer Tax [Repealed]

CHAPTER 10-42

TRANSIENT FARMER TAX [REPEALED]

[Repealed by SL 1982, ch 86, § 30; SL 1989, ch 30, § 28; SL 1992, ch 89]



Chapter 43 - Income Tax On Banks And Financial Corporations

§ 10-43-1 Definition of terms.

10-43-1. Definition of terms. Terms used in this chapter mean:

(1) "Corporation," joint stock companies, limited partnerships, limited liability companies, and associations organized for pecuniary profit;

(a) "Domestic corporation," any corporation organized under the laws of this state;

(b) "Foreign corporation," any corporation other than a domestic corporation;

(1A) "Credit card bank," any financial institution that is subject to the tax imposed by this chapter that:

(a) Derives the majority of its income apportioned to this state from the use of credit cards, including income derived from fees, transactional costs, interest, and penalties, and also has total assets over ten billion dollars; or

(b) Was subject to the tax imposed by this chapter before July 1, 2013, and ninety-five percent of its tax receipts were historically distributed to the state general fund pursuant to § 10-43-76 before July 1, 2013.

(2) "Depository," any bank with deposits insured under the Federal Deposit Insurance Act, any institution with accounts insured by the federal savings and loan insurance corporation, or any thrift or home financing institution which is a member of a federal home loan bank; any other bank or thrift institution, incorporated or organized under the laws of any state, which is engaged in the business of receiving deposits; or any company, organized or created under the laws of a foreign country, which maintains or owns a branch or subsidiary in the United States receiving deposits;

(3) "Dividend," any distribution made by a corporation out of its earnings or profits to its shareholders or members, whether in cash or in other property of the corporation;

(4) "Financial institution," any banking institution or savings and loan association organized under the laws of the United States and located or doing business in this state; any bank, savings and loan association, mutual saving bank, or trust company, organized under the laws of this state or of any other state, district, territory, or country, doing business within this state; any person licensed in this state pursuant to chapter 54-4, the installment repayment small loan and consumer finance law; and any person in the business of buying loans, notes, or other evidences of debt except those persons registered as broker-dealers pursuant to chapter 47-31B; and persons in the business of making installment repayment and open-end loans which may be unsecured or secured by real or personal property, which loans are in an aggregate amount exceeding five hundred dollars, which are repaid in two or more installment payments or one lump sum payment extending over a time exceeding thirty days from the day the loan was made except where the loan is made by the person selling the property, incidental to the sale of the property and where the seller is primarily in the business of selling such real or personal property or except where the loan is made to a related corporation and the primary business of these related corporations is the production and sale of tangible personal property or where the loan is made in the form of an advance to secure the production of equipment to be obtained by the lender or to finance a joint venture between the lender and others which has been formed to produce and sell tangible personal property;

(5) "Fiscal year," an accounting period of twelve months, ending on the last day of any month other than December;

(6) "Foreign country," any jurisdiction other than one embraced within the United States. "United States," when used in a geographical sense, includes the states, the District of Columbia, and the possessions of the United States;

(7) "Income year," the calendar year or the fiscal year upon which the net income is computed;

(8) "Individual," a natural person;

(9) "Paid," for the purposes of the deductions means paid or accrued or paid or incurred, and the terms paid or incurred and paid or accrued are construed according to the accounting method used for computing net income; received, for the purpose of the computation of net income means received or accrued, and the term received or accrued is construed according to the accounting method used for computing net income;

(10) "Person," includes individuals, firms, associations, limited liability companies, corporations, estates, fiduciaries, and all entities from which income tax may be due. In no event shall a pass-through entity owned in whole or in part, directly or indirectly, by a financial institution subject to tax under this chapter, and formed primarily to facilitate the securitization of assets, be treated as a person for the purpose of subdivision 10-43-1(4);

(11) "Related corporation," a corporation associated with another as its parent or subsidiary, or in a brother-sister relation;

(12) "Taxable income," all net income;

(13) "Taxpayer," includes any person, corporation, or fiduciary who is subject to a tax imposed by this chapter;

(14) "Tax year," the calendar year, or the fiscal year ending during a calendar year, used for computing net income.
Source: SDC 1939, § 57.2601; SL 1939, ch 263, §§ 1, 2; SDC Supp 1960, §§ 57.30A01, 57.30A02; SL 1977, ch 96, §§ 1, 20, 21; SL 1982, ch 106; SL 1984, ch 83; SL 1989, ch 30, § 31; SL 1994, ch 91; SL 2000, ch 58, § 2; SL 2003, ch 59, § 1; SL 2004, ch 278, § 58; SL 2013, ch 53, § 1.



§ 10-43-2 Tax imposed on financial institutions.

10-43-2. Tax imposed on financial institutions. An annual tax is hereby imposed on every financial institution, except those institutions organized under the laws of the United States, doing business in this state for the grant to it of the privilege of transacting or for the actual transaction by it, of business in this state during any part of its tax year.

Source: SL 1939, ch 263, §§ 3, 4; SDC Supp 1960, §§ 57.30A03, 57.30A04; SDCL, § 10-43-3; SL 1977, ch 96, § 2.



§ 10-43-2.1 Tax imposed on national banks, production credit and savings and loan associations.

10-43-2.1. Tax imposed on national banks, production credit and savings and loan associations. An annual tax is hereby imposed upon every national banking corporation or production credit association or savings and loan association doing business within this state, according to or measured by its net income, to be computed in the manner provided in this chapter, on the basis of its net income during any part of its tax year.

Source: SL 1939, ch 263, § 3; SDC Supp 1960, § 57.30A03; SDCL, § 10-43-2; SL 1977, ch 96, § 2.



§ 10-43-3 Repealed.

10-43-3. Repealed by SL 1977, ch 96, § 20.



§ 10-43-4 Time of liability for tax--Rate of tax--Minimum.

10-43-4. Time of liability for tax--Rate of tax--Minimum. The liability for the tax imposed by §§ 10-43-2 and 10-43-2.1 shall arise upon the first day of each tax year and shall be based upon the net income assignable to this state at the rate of six percent on net income of four hundred million dollars or less; at the rate of five percent on net income exceeding four hundred million dollars but equal to or less than four hundred twenty-five million dollars; at the rate of four percent on the net income exceeding four hundred twenty-five million dollars but equal to or less than four hundred fifty million dollars; at the rate of three percent on the net income exceeding four hundred fifty million dollars but equal to or less than four hundred seventy-five million dollars; at the rate of two percent on the net income exceeding four hundred seventy-five million dollars but equal to or less than five hundred million dollars; at the rate of one percent on the net income exceeding five hundred million dollars but equal to or less than six hundred million dollars; at the rate of one-half of one percent on the net income exceeding six hundred million dollars but equal to or less than one billion two hundred million dollars; and at the rate of one-quarter of one percent on the net income exceeding one billion two hundred million dollars. The tax payable under this section may be no less than two hundred dollars for each authorized location at which the financial institution subject to taxation under § 10-43-2 regularly conducts business.

Source: SL 1939, ch 263, §§ 5, 8; SL 1941, ch 356, § 1; SL 1943, ch 300; SL 1957, ch 467; SDC Supp 1960, §§ 57.30A05, 57.30A08; SL 1969, ch 266, § 1; SL 1976, ch 96, § 1; SL 1977, ch 97; SL 1979, ch 82, § 1; SL 1991, ch 97; SL 2000, ch 58, § 1.



§ 10-43-5 Income tax in lieu of other taxes.

10-43-5. Income tax in lieu of other taxes. The tax referred to in §§ 10-43-2 and 10-43-2.1 is in lieu of all other taxes and licenses, state, county and local, except taxes upon the institutions' real property, taxes upon the institutions' leased sites, taxes upon tangible personal property and products transferred electronically not normally used in extension of credit or acceptance of deposits and the retail sales tax or the use tax on tangible personal property and any product transferred electronically. However, tangible personal property and any product transferred electronically acquired by the financial institution through a foreclosure proceeding are exempt from such other taxes. The institutions taxed by §§ 10-43-2 and 10-43-2.1 are exempt from other net income taxation by this state.

Source: SL 1939, ch 263, §§ 8, 10; SL 1943, ch 300; SDC Supp 1960, §§ 57.30A08, 57.30A10; SL 1977, ch 96, § 3; SL 1983, ch 356, § 6; SL 2008, ch 37, § 102; SL 2008, ch 51, § 68.



§ 10-43-6 to 10-43-10. Repealed.

10-43-6 to 10-43-10. Repealed by SL 1977, ch 96, § 20.



§ 10-43-10.1 Net income defined.

10-43-10.1. Net income defined. Net income, in the case of a financial institution, is taxable income as defined in the Internal Revenue Code, as amended and in effect on January 1, 2014, and reportable for federal income tax purposes for the taxable year, but subject to the adjustments as provided in §§ 10-43-10.2 and 10-43-10.3. If a financial institution has elected to file its federal tax return pursuant to 26 USC § 1362(a), as amended, and in effect on January 1, 1997, net income shall be computed in the same manner and in the same amount as if that institution had continued to file its federal tax return without making the election and the financial institution shall continue to be treated as a separate corporation for the purposes of this chapter. If a financial institution is organized as a limited liability company, the limited liability company shall be treated as a separate corporation for the purpose of this chapter.

Source: SL 1977, ch 96, § 4; SL 1978, ch 83, § 5; SL 1979, ch 82, § 3; SL 1981, ch 98; SL 1982, ch 95, § 3; SL 1983, ch 82, § 1; SL 1984, ch 70, § 1; SL 1985, ch 83, § 1; SL 1986, ch 98, § 1; SL 1987, ch 95; SL 1988, ch 103, § 1; SL 1989, ch 101, § 1; SL 1990, ch 83, § 1; SL 1991, ch 98, § 1; SL 1992, ch 68, § 1; SL 1993, ch 95, § 1; SL 1994, ch 92, § 1; SL 1995, ch 65, § 1; SL 1996, ch 79, § 1; SL 1997, ch 64, § 1; SL 1997, ch 65, § 1; SL 1998, ch 68, § 1; SL 1999, ch 56, § 1; SL 2000, ch 59, § 1; SL 2001, ch 53, § 1; SL 2002, ch 59, § 1; SL 2003, ch 60, § 1; SL 2004, ch 90, § 1; SL 2004, ch 289, § 3; SL 2005, ch 67, § 1; SL 2006, ch 45, § 1; SL 2007, ch 54, § 1; SL 2008, ch 46, § 3; SL 2009, ch 39, § 9; SL 2010, ch 45, § 9; SL 2011, ch 48, § 9; SL 2012, ch 59, § 9; SL 2013, ch 42, § 9; SL 2014, ch 54, § 9.



§ 10-43-10.2 Other taxable income (Effective until January 1, 2015).

10-43-10.2. (Text of section effective until January 1, 2015) Other taxable income. Additional items of taxable income are:

(1) Net operating losses or capital losses incurred prior to July 1, 1978, included in taxable income under the Internal Revenue Code;

(2) Interest or dividend income derived from obligations or securities of states or political subdivisions or authorities thereof not included in taxable income as determined under the Internal Revenue Code;

(3) All income taxes paid or accrued, as the case may be, during the tax year under the provisions of chapter 10-43 or under the provisions of any income tax, or franchise or privilege taxes measured by income levied by any other state or political subdivision to the extent that such taxes were deducted to determine federal taxable income;

(4) Bad debt deductions in excess of credits actually ascertained to be worthless and charged off within the tax year;

(5) Any amount subsequently received on account of a bad debt previously charged off as a deduction for tax purposes;

(6) Any amount received as a refund of federal income taxes during the tax year if that amount was previously deducted in determining net income;

(7) Dividends received from other corporations to the extent that such dividends have been deducted from net income as determined under the Internal Revenue Code;

(8) The difference obtained by subtracting net income under the accrual method of accounting from net income under the cash method of accounting. If the difference is less than zero then the provisions of § 10-43-10.3 apply. This is an optional adjustment and is available only to financial institutions first doing business in South Dakota after January 1, 1987, or to financial institutions that are required to switch from the cash method of accounting to the accrual method of accounting under § 448 of the Internal Revenue Code;

(9) Any capital loss from liquidating sales within the twelve-month period beginning on the date on which a financial institution adopts a plan of complete liquidation if all of the assets of the financial institution are distributed in complete liquidation less assets retained to meet claims within such twelve-month period, or from the distribution of property in complete liquidation of the financial institution which is subject to federal corporate income taxes pursuant to § 336 of the Internal Revenue Code.

(Text of section effective January 1, 2015) Additions to taxable income. Added to taxable income are:

(1) Interest or dividend income derived from obligations or securities of states or political subdivisions or authorities thereof not included in taxable income as determined under the Internal Revenue Code;

(2) All income taxes paid or accrued, as the case may be, during the tax year under the provisions of chapter 10-43 or under the provisions of any income tax, or franchise or privilege taxes measured by income levied by any other state or political subdivision to the extent that such taxes were deducted to determine federal taxable income;

(3) Bad debt deductions in excess of credits actually ascertained to be worthless and charged off within the tax year;

(4) Any amount subsequently received on account of a bad debt previously charged off as a deduction for tax purposes;

(5) Any amount received as a refund of federal income taxes during the tax year if that amount was previously deducted in determining net income;

(6) Dividends received from other corporations to the extent that such dividends have been deducted from net income as determined under the Internal Revenue Code; and

(7) Any capital loss from liquidating sales within the twelve-month period beginning on the date on which a financial institution adopts a plan of complete liquidation if all of the assets of the financial institution are distributed in complete liquidation less assets retained to meet claims within the twelve-month period, or from the distribution of property in complete liquidation of the financial institution which is subject to federal corporate income taxes pursuant to § 336 of the Internal Revenue Code.
Source: SL 1977, ch 96, § 4(1); SL 1978, ch 83, § 1; SL 1987, ch 96, §§ 1, 5; SL 2014, ch 60, § 1, eff. Jan. 1, 2015.



§ 10-43-10.2 Additions to taxable income (Effective January 1, 2015).

10-43-10.2. (Text of section effective until January 1, 2015) Other taxable income. Additional items of taxable income are:

(1) Net operating losses or capital losses incurred prior to July 1, 1978, included in taxable income under the Internal Revenue Code;

(2) Interest or dividend income derived from obligations or securities of states or political subdivisions or authorities thereof not included in taxable income as determined under the Internal Revenue Code;

(3) All income taxes paid or accrued, as the case may be, during the tax year under the provisions of chapter 10-43 or under the provisions of any income tax, or franchise or privilege taxes measured by income levied by any other state or political subdivision to the extent that such taxes were deducted to determine federal taxable income;

(4) Bad debt deductions in excess of credits actually ascertained to be worthless and charged off within the tax year;

(5) Any amount subsequently received on account of a bad debt previously charged off as a deduction for tax purposes;

(6) Any amount received as a refund of federal income taxes during the tax year if that amount was previously deducted in determining net income;

(7) Dividends received from other corporations to the extent that such dividends have been deducted from net income as determined under the Internal Revenue Code;

(8) The difference obtained by subtracting net income under the accrual method of accounting from net income under the cash method of accounting. If the difference is less than zero then the provisions of § 10-43-10.3 apply. This is an optional adjustment and is available only to financial institutions first doing business in South Dakota after January 1, 1987, or to financial institutions that are required to switch from the cash method of accounting to the accrual method of accounting under § 448 of the Internal Revenue Code;

(9) Any capital loss from liquidating sales within the twelve-month period beginning on the date on which a financial institution adopts a plan of complete liquidation if all of the assets of the financial institution are distributed in complete liquidation less assets retained to meet claims within such twelve-month period, or from the distribution of property in complete liquidation of the financial institution which is subject to federal corporate income taxes pursuant to § 336 of the Internal Revenue Code.

(Text of section effective January 1, 2015) Additions to taxable income. Added to taxable income are:

(1) Interest or dividend income derived from obligations or securities of states or political subdivisions or authorities thereof not included in taxable income as determined under the Internal Revenue Code;

(2) All income taxes paid or accrued, as the case may be, during the tax year under the provisions of chapter 10-43 or under the provisions of any income tax, or franchise or privilege taxes measured by income levied by any other state or political subdivision to the extent that such taxes were deducted to determine federal taxable income;

(3) Bad debt deductions in excess of credits actually ascertained to be worthless and charged off within the tax year;

(4) Any amount subsequently received on account of a bad debt previously charged off as a deduction for tax purposes;

(5) Any amount received as a refund of federal income taxes during the tax year if that amount was previously deducted in determining net income;

(6) Dividends received from other corporations to the extent that such dividends have been deducted from net income as determined under the Internal Revenue Code; and

(7) Any capital loss from liquidating sales within the twelve-month period beginning on the date on which a financial institution adopts a plan of complete liquidation if all of the assets of the financial institution are distributed in complete liquidation less assets retained to meet claims within the twelve-month period, or from the distribution of property in complete liquidation of the financial institution which is subject to federal corporate income taxes pursuant to § 336 of the Internal Revenue Code.
Source: SL 1977, ch 96, § 4(1); SL 1978, ch 83, § 1; SL 1987, ch 96, §§ 1, 5; SL 2014, ch 60, § 1, eff. Jan. 1, 2015.



§ 10-43-10.3 Subtractions from taxable income.

10-43-10.3. (Text of section effective until January 1, 2015) Subtractions from taxable income. Subtracted from taxable income are:

(1) Interest and dividends from obligations of the United States government and its agencies which this state is prohibited by federal law or treaty from taxing by an income tax, a franchise tax or a privilege tax;

(2) Dividends received from financial institutions subject to taxation under this chapter to the extent such dividends were included in taxable income as determined under the Internal Revenue Code;

(3) Taxes imposed upon the financial institution within the tax year, under the Internal Revenue Code excluding any taxes imposed under 26 USC § 1374 and 26 USC § 1375;

(4) Additional depreciation expenses to provide for the amortization of the excess, if any, of the remaining undepreciated tax basis as determined under the provisions of this chapter, over the depreciable basis as determined for federal tax purposes. Such excess shall be determined as of January 1, 1977, or on the first day of the first taxable year starting after January 1, 1977, and amortized over the remaining depreciable life of that asset or group of assets;

(5) Any interest expense described in §§ 291(e)(1)(B) and 265(b) of the Internal Revenue Code, which interest expense shall be deductible;

(6) The difference obtained by subtracting net income under the cash method of accounting from net income under the accrual method of accounting. If the difference is less than zero then the provisions of § 10-43-10.2 apply. This is an optional adjustment and is available only to financial institutions first doing business in South Dakota after January 1, 1987, or to financial institutions that are required to switch from the cash method of accounting to the accrual method of accounting under § 448 of the Internal Revenue Code;

(7) Any meal expense and entertainment expense disallowed under § 274(n) of the Internal Revenue Code;

(8) Any capital gain from liquidating sales within the twelve-month period beginning on the date on which a financial institution adopts a plan of complete liquidation if all of the assets of the financial institution are distributed in complete liquidation less assets retained to meet claims within such twelve-month period, or from the distribution of property in complete liquidation of the financial institution which is subject to federal corporate income taxes pursuant to § 336 of the Internal Revenue Code;

(9) Any adjustment to taxable income due to a change in the method used to compute the federal bad debt deduction where the adjustment has already been included in taxable income for purposes of the tax imposed by this chapter;

(10) For those financial institutions making an election pursuant to 26 USC § 1362(a), as amended, and in effect on January 1, 1997, imputed federal income taxes in an amount equal to the taxes that would have been paid on net income as defined in § 10-43-10.1 had the financial institution continued to file its federal tax return without making an election to file pursuant to 26 USC § 1362(a).

(11) For those financial institutions organized as limited liability companies, imputed federal income taxes in an amount equal to the taxes that would have been paid on net income as defined in § 10-43-10.1 had the financial institution elected to file as a subchapter C corporation under the Internal Revenue Code.

(Text of section effective January 1, 2015) Subtracted from taxable income are:

(1) Interest and dividends from obligations of the United States government and its agencies which this state is prohibited by federal law or treaty from taxing by an income tax, a franchise tax, or a privilege tax;

(2) Dividends received from financial institutions subject to taxation under this chapter to the extent such dividends were included in taxable income as determined under the Internal Revenue Code;

(3) Taxes imposed upon the financial institution within the tax year, under the Internal Revenue Code excluding any taxes imposed under 26 USC § 1374 and 26 USC § 1375;

(4) Any interest expense described in §§ 291(e)(1)(B) and 265(b) of the Internal Revenue Code, which interest expense shall be deductible;

(5) Any capital gain from liquidating sales within the twelve-month period beginning on the date on which a financial institution adopts a plan of complete liquidation if all of the assets of the financial institution are distributed in complete liquidation less assets retained to meet claims within the twelve-month period, or from the distribution of property in complete liquidation of the financial institution which is subject to federal corporate income taxes pursuant to § 336 of the Internal Revenue Code;

(6) Any adjustment to taxable income due to a change in the method used to compute the federal bad debt deduction where the adjustment has already been included in taxable income for purposes of the tax imposed by this chapter;

(7) For those financial institutions making an election pursuant to 26 USC § 1362(a), as amended, and in effect on January 1, 1997, imputed federal income taxes in an amount equal to the taxes that would have been paid on net income as defined in § 10-43-10.1 had the financial institution continued to file its federal tax return without making an election to file pursuant to 26 USC § 1362(a); and

(8) For those financial institutions organized as limited liability companies, imputed federal income taxes in an amount equal to the taxes that would have been paid on net income as defined in § 10-43-10.1 had the financial institution elected to file as a subchapter C corporation under the Internal Revenue Code.
Source: SL 1977, ch 96, § 4 (2); SL 1978, ch 83, § 2; SL 1985, ch 84; SL 1987, ch 96, §§ 2-4; SL 1988, ch 104; SL 1997, ch 64, § 2; SL 2004, ch 289, § 4; SL 2014, ch 60, § 2, eff. Jan. 1, 2015.



§ 10-43-10.4 Carryover of net operating losses or capital losses not deductible.

10-43-10.4. (Text of section effective until January 1, 2015) Carryover of net operating losses or capital losses not deductible. No carryover of net operating losses or capital losses may be deducted from the items of additional taxable income includable for state tax purposes pursuant to § 10-43-10.2.

(Text of section effective January 1, 2015) No carryback of net operating losses or capital losses may be deducted from net income for state tax purposes.

Source: SL 1982, ch 108; SL 2014, ch 60, § 3, eff. Jan. 1, 2015.



§ 10-43-10.5 Carryforward of net operating losses or capital losses deductible.

10-43-10.5. (Section effective January 1, 2015) Carryforward of net operating losses or capital losses deductible. A deduction may be made for a carryforward of a net operating loss or capital loss. The deduction is limited to the seven tax years immediately following the tax year of the loss. Net income may not be less than zero prior to making the adjustments provided for in §§ 10-43-10.2 and 10-43-10.3 because of a deduction taken for losses not incurred during the tax year for which the return is being filed.

The provisions of this section only apply to net operating losses or capital losses incurred on or after January 1, 2015.

Source: SL 2014, ch 60, § 4, eff. Jan. 1, 2015.



§ 10-43-11 Repealed.

10-43-11. Repealed by SL 1978, ch 83, § 3.



§ 10-43-12 to 10-43-22. Repealed.

10-43-12 to 10-43-22. Repealed by SL 1977, ch 96, § 20.



§ 10-43-22.1 Tax limited to income from business within state--Formula for net incomeapportionment.

10-43-22.1. Tax limited to income from business within state--Formula for net income apportionment. Financial institutions engaged in business within and without the state shall be taxed only on such business as is properly apportioned to this state. All net income shall be apportioned to this state by multiplying the net income by a fraction, the numerator of which is the property factor, plus the payroll factor plus the receipts factor, the denominator of which is three.

Source: SL 1935, ch 205, § 15-a; SDC 1939, § 57.2707; SDCL, § 10-43-22; SL 1977, ch 96, § 5.



§ 10-43-23 Repealed.

10-43-23. Repealed by SL 1977, ch 96, § 20.



§ 10-43-23.1 Property factor.

10-43-23.1. (Text of section effective until January 1, 2015) Property factor. The property factor used in § 10-43-22.1 is a fraction, the numerator of which is the average value of the financial institution's real and tangible property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the financial institution's real and tangible personal property owned or rented and used during the tax period in all the states of the United States, the District of Columbia, and any territory or political subdivision thereof.

(Text of section effective January 1, 2015) The property factor used in § 10-43-22.1 is a fraction, the numerator of which is the average value of the financial institution's real and tangible property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the financial institution's real and tangible personal property owned or rented and used everywhere during the tax period.

Source: SL 1977, ch 96, § 6; SL 2014, ch 61, § 1, eff. Jan. 1, 2015.



§ 10-43-23.2 Valuation of property owned or rented--Net annual rental rate.

10-43-23.2. Valuation of property owned or rented--Net annual rental rate. Property owned by the financial institution is valued at its original cost. Property rented by the financial institution is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental received by the financial institution from subrentals.

Source: SL 1977, ch 96, § 7.



§ 10-43-23.3 Average value determination.

10-43-23.3. Average value determination. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period if reasonably required to reflect properly the average value of the financial institution's property.

Source: SL 1977, ch 96, § 8.



§ 10-43-24 Repealed.

10-43-24. Repealed by SL 1977, ch 96, § 20.



§ 10-43-24.1 Payroll factor.

10-43-24.1. (Text of section effective until January 1, 2015) Payroll factor. The payroll factor used in § 10-43-22.1 is a fraction, the numerator of which is the total amount paid in this state during the tax period by the financial institution for compensation, and the denominator of which is the total compensation paid in all states of the United States, the District of Columbia, and any territory or political subdivision thereof during the tax period.

(Text of section effective January 1, 2015) The payroll factor used in § 10-43-22.1 is a fraction, the numerator of which is the total amount paid in this state during the tax period by the financial institution for compensation, and the denominator of which is the total compensation paid everywhere during the tax period.

Source: SL 1977, ch 96, § 9; SL 2014, ch 61, § 2, eff. Jan. 1, 2015.



§ 10-43-24.2 Compensation paid in state--Service entirely or partially within state (Effective untilJanuary 1, 2015).

10-43-24.2. (Text of section effective until January 1, 2015) Compensation paid in state--Service entirely or partially within state. Compensation is paid in this state if:

(1) The individual's service is performed entirely within this state; or

(2) The individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state.

(Text of section effective January 1, 2015) Compensation paid in state. Compensation is paid in this state if:

(1) The individual's service is performed entirely within this state;

(2) The individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or

(3) Some of the individual's service is performed in the state and:

(a) The base of operations, or if there is no base of operations, the place from which the individual's service is directed or controlled, is in this state; or

(b) The base of operations or place from which the individual's service is directed or controlled is not in any state in which some part of the individual's service is performed, but the individual's residence is in this state.
Source: SL 1977, ch 96, § 10 (1), (2); SL 2014, ch 61, § 3, eff. Jan. 1, 2015.



§ 10-43-24.2 Compensation paid in state (Effective January 1, 2015).

10-43-24.2. (Text of section effective until January 1, 2015) Compensation paid in state--Service entirely or partially within state. Compensation is paid in this state if:

(1) The individual's service is performed entirely within this state; or

(2) The individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state.

(Text of section effective January 1, 2015) Compensation paid in state. Compensation is paid in this state if:

(1) The individual's service is performed entirely within this state;

(2) The individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or

(3) Some of the individual's service is performed in the state and:

(a) The base of operations, or if there is no base of operations, the place from which the individual's service is directed or controlled, is in this state; or

(b) The base of operations or place from which the individual's service is directed or controlled is not in any state in which some part of the individual's service is performed, but the individual's residence is in this state.
Source: SL 1977, ch 96, § 10 (1), (2); SL 2014, ch 61, § 3, eff. Jan. 1, 2015.



§ 10-43-24.3 Compensation paid in state--Some service performed in state.

10-43-24.3. Compensation paid in state--Some service performed in state. Compensation is paid in this state if some of the service is performed in the state and:

(1) The base of operations, or if there is no base of operations, the place from which the service is directed or controlled, is in this state; or

(2) The base of operations or place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state. (This section is repealed effective January 1, 2015 pursuant to SL 2014, ch 61, § 4.)
Source: SL 1977, ch 96, § 10 (3).



§ 10-43-25 Repealed.

10-43-25. Repealed by SL 1977, ch 96, § 20.



§ 10-43-25.1 Receipts factor.

10-43-25.1. (Text of section effective until January 1, 2015) Receipts factor. The receipts factor used in § 10-43-22.1 is a fraction, the numerator of which is the total receipts of the financial institution in the state during the tax period, and the denominator of which is the total receipts of the financial institution in all the states of the United States, the District of Columbia, and all territories and political subdivisions thereof.

(Text of section effective January 1, 2015) The receipts factor used in § 10-43-22.1 is a fraction, the numerator of which is the total receipts of the financial institution in the state during the tax period, and the denominator of which is the total receipts of the financial institution everywhere during the tax period.

Source: SL 1977, ch 96, § 11; SL 2014, ch 61, § 5, eff. Jan. 1, 2015.



§ 10-43-25.2 Interest, discount, and net gain from loans as part of receipts factor (Effective untilJanuary 1, 2015).

10-43-25.2. (Text of section effective until January 1, 2015) Interest, discount, and net gain from loans as part of receipts factor. Interest, discount, and net gain from loans, including federal funds sold and acceptances, and other installment obligations shall be included in the numerator specified in § 10-43-25.1 if:

(1) The loan was applied for by the borrower at an office of the financial institution, located in South Dakota; or

(2) The loan was purchased, or involved in participation or other pooling arrangement, and the office of the financial institution which made the purchase or entered into the participation is in South Dakota; or

(3) The loan was solicited by an employee of the financial institution, and such employee is located in South Dakota or the office out of which he operates is located in South Dakota.

(Text of section effective January 1, 2015) Interest, fees, and penalties in nature of interest, discount, and net gain from loans included in numerator. Interest, fees and penalties in the nature of interest, discount, and net gain from loans, including federal funds sold and acceptances, and other installment obligations shall be included in the numerator specified in § 10-43-25.1 as follows:

(1) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans secured by real property if the property is located within this state. If the property is located both within this state and one or more other states, the receipts described in this subdivision are included in the numerator of the receipts factor if more than fifty percent of the fair market value of the real property is located within this state. If more than fifty percent of the fair market value of the real property is not located within any one state, the receipts described in this subdivision shall be included in the numerator of the receipts factor if the borrower's billing address is located in this state;

(2) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans not secured by real property if the borrower's billing address is located in this state;

(3) The numerator of the receipts factor includes net gains (but not less than zero) from the sale of loans secured by real property multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subdivision (1) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property;

(4) The numerator of the receipts factor includes net gains (but not less than zero) from the sale of loans not secured by real property multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subdivision (2) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property;

(5) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, such as annual fees, if the billing address of the card holder is in this state; and

(6) The numerator of the receipts factor includes net gains (but not less than zero) from the sale of credit card receivables multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subdivision (5) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to card holders.
Source: SL 1977, ch 96, § 12; SL 2014, ch 61, § 6, eff. Jan. 1, 2015.



§ 10-43-25.2 Interest, fees, and penalties in nature of interest, discount, and net gain from loansincluded in numerator (Effective January 1, 2015).

10-43-25.2. (Text of section effective until January 1, 2015) Interest, discount, and net gain from loans as part of receipts factor. Interest, discount, and net gain from loans, including federal funds sold and acceptances, and other installment obligations shall be included in the numerator specified in § 10-43-25.1 if:

(1) The loan was applied for by the borrower at an office of the financial institution, located in South Dakota; or

(2) The loan was purchased, or involved in participation or other pooling arrangement, and the office of the financial institution which made the purchase or entered into the participation is in South Dakota; or

(3) The loan was solicited by an employee of the financial institution, and such employee is located in South Dakota or the office out of which he operates is located in South Dakota.

(Text of section effective January 1, 2015) Interest, fees, and penalties in nature of interest, discount, and net gain from loans included in numerator. Interest, fees and penalties in the nature of interest, discount, and net gain from loans, including federal funds sold and acceptances, and other installment obligations shall be included in the numerator specified in § 10-43-25.1 as follows:

(1) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans secured by real property if the property is located within this state. If the property is located both within this state and one or more other states, the receipts described in this subdivision are included in the numerator of the receipts factor if more than fifty percent of the fair market value of the real property is located within this state. If more than fifty percent of the fair market value of the real property is not located within any one state, the receipts described in this subdivision shall be included in the numerator of the receipts factor if the borrower's billing address is located in this state;

(2) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans not secured by real property if the borrower's billing address is located in this state;

(3) The numerator of the receipts factor includes net gains (but not less than zero) from the sale of loans secured by real property multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subdivision (1) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property;

(4) The numerator of the receipts factor includes net gains (but not less than zero) from the sale of loans not secured by real property multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subdivision (2) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property;

(5) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, such as annual fees, if the billing address of the card holder is in this state; and

(6) The numerator of the receipts factor includes net gains (but not less than zero) from the sale of credit card receivables multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subdivision (5) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to card holders.
Source: SL 1977, ch 96, § 12; SL 2014, ch 61, § 6, eff. Jan. 1, 2015.



§ 10-43-25.3 Fees, commissions, service charges, and other receipts as part of receipt factor(Effective until January 1, 2015).

10-43-25.3. (Text of section effective until January 1, 2015) Fees, commissions, service charges, and other receipts as part of receipt factor. Fees, commissions, service charges, and other receipts from the rendering of financial or fiduciary services shall be included in the numerator specified in § 10-43-25.1 if the service is principally performed in South Dakota unless the fees, commissions, service charges, and other receipts are affiliated service income as provided in § 10-43-25.8.

(Text of section effective January 1, 2015) Fees, commissions, service charges, and other receipts included in numerator. Fees, other than those described in § 10-43-25.2, commissions, service charges, and other receipts from the rendering of financial or fiduciary services shall be included in the numerator specified in § 10-43-25.1 if the service is principally performed in South Dakota unless the fees, commissions, service charges, and other receipts are affiliated service income as provided in § 10-43-25.8.

Source: SL 1977, ch 96, § 13; SL 1996, ch 80, § 1; SL 2014, ch 61, § 7, eff. Jan. 1, 2015.



§ 10-43-25.3 Fees, commissions, service charges, and other receipts included in numerator(Effective January 1, 2015).

10-43-25.3. (Text of section effective until January 1, 2015) Fees, commissions, service charges, and other receipts as part of receipt factor. Fees, commissions, service charges, and other receipts from the rendering of financial or fiduciary services shall be included in the numerator specified in § 10-43-25.1 if the service is principally performed in South Dakota unless the fees, commissions, service charges, and other receipts are affiliated service income as provided in § 10-43-25.8.

(Text of section effective January 1, 2015) Fees, commissions, service charges, and other receipts included in numerator. Fees, other than those described in § 10-43-25.2, commissions, service charges, and other receipts from the rendering of financial or fiduciary services shall be included in the numerator specified in § 10-43-25.1 if the service is principally performed in South Dakota unless the fees, commissions, service charges, and other receipts are affiliated service income as provided in § 10-43-25.8.

Source: SL 1977, ch 96, § 13; SL 1996, ch 80, § 1; SL 2014, ch 61, § 7, eff. Jan. 1, 2015.



§ 10-43-25.4 Property rental receipts attributable to state if property in-state (Effective untilJanuary 1, 2015).

10-43-25.4. (Text of section effective until January 1, 2015) Property rental receipts attributable to state if property in-state. Receipts from the rental of real or tangible personal property shall be attributed to this state if the property is principally located in South Dakota.

(Text of section effective January 1, 2015) Rental property receipts included in numerator. Receipts from the rental of real or tangible personal property shall be included in the numerator specified in § 10-43-25.1 if the property is principally located in South Dakota.

Source: SL 1977, ch 96, § 14; SL 2014, ch 61, § 8, eff. Jan. 1, 2015.



§ 10-43-25.4 Rental property receipts included in numerator (Effective January 1, 2015).

10-43-25.4. (Text of section effective until January 1, 2015) Property rental receipts attributable to state if property in-state. Receipts from the rental of real or tangible personal property shall be attributed to this state if the property is principally located in South Dakota.

(Text of section effective January 1, 2015) Rental property receipts included in numerator. Receipts from the rental of real or tangible personal property shall be included in the numerator specified in § 10-43-25.1 if the property is principally located in South Dakota.

Source: SL 1977, ch 96, § 14; SL 2014, ch 61, § 8, eff. Jan. 1, 2015.



§ 10-43-25.5 Interests, dividends, and net gains from securities transactions attributable to state(Effective until January 1, 2015).

10-43-25.5. (Text of section effective until January 1, 2015) Interests, dividends, and net gains from securities transactions attributable to state. Interest, dividends, and net gains from transactions in securities, including stocks, bonds, and all other money markets instruments, are attributed to this state if the financial institution's principal place of business is in South Dakota.

(Text of section effective January 1, 2015) Interest, dividends, and net gains from securities transactions included in numerator. Interest, dividends, and net gains from transactions in securities, including stocks, bonds, and all other money markets instruments, shall be included in the numerator specified in § 10-43-25.1 if the financial institution's principal place of business is in South Dakota.

Source: SL 1977, ch 96, § 15; SL 2014, ch 61, § 9, eff. Jan. 1, 2015.



§ 10-43-25.5 Interest, dividends, and net gains from securities transactions included in numerator(Effective January 1, 2015).

10-43-25.5. (Text of section effective until January 1, 2015) Interests, dividends, and net gains from securities transactions attributable to state. Interest, dividends, and net gains from transactions in securities, including stocks, bonds, and all other money markets instruments, are attributed to this state if the financial institution's principal place of business is in South Dakota.

(Text of section effective January 1, 2015) Interest, dividends, and net gains from securities transactions included in numerator. Interest, dividends, and net gains from transactions in securities, including stocks, bonds, and all other money markets instruments, shall be included in the numerator specified in § 10-43-25.1 if the financial institution's principal place of business is in South Dakota.

Source: SL 1977, ch 96, § 15; SL 2014, ch 61, § 9, eff. Jan. 1, 2015.



§ 10-43-25.6 Receipts from securities used to maintain reserves against deposits (Effective untilJanuary 1, 2015).

10-43-25.6. (Text of section effective until January 1, 2015) Receipts from securities used to maintain reserves against deposits. Notwithstanding the provisions of § 10-43-25.5, receipts from securities used to maintain reserves against deposits to meet federal and state reserve requirements shall be attributed to this state based on the ratio that the deposits in South Dakota bear to total deposits in all of the states of the United States, District of Columbia, and any territory or subdivision thereof.

(Text of section effective January 1, 2015) Receipts from securities used to maintain reserves against deposits included in numerator. Notwithstanding the provisions of § 10-43-25.5, receipts from securities used to maintain reserves against deposits to meet federal and state reserve requirements shall be included in the numerator specified in § 10-43-25.1 based on the ratio that the deposits in South Dakota bear to total deposits everywhere during the tax period.

Source: SL 1977, ch 96, § 15 (1); SL 2014, ch 61, § 10, eff. Jan. 1, 2015.



§ 10-43-25.6 Receipts from securities used to maintain reserves against deposits included innumerator (Effective January 1, 2015).

10-43-25.6. (Text of section effective until January 1, 2015) Receipts from securities used to maintain reserves against deposits. Notwithstanding the provisions of § 10-43-25.5, receipts from securities used to maintain reserves against deposits to meet federal and state reserve requirements shall be attributed to this state based on the ratio that the deposits in South Dakota bear to total deposits in all of the states of the United States, District of Columbia, and any territory or subdivision thereof.

(Text of section effective January 1, 2015) Receipts from securities used to maintain reserves against deposits included in numerator. Notwithstanding the provisions of § 10-43-25.5, receipts from securities used to maintain reserves against deposits to meet federal and state reserve requirements shall be included in the numerator specified in § 10-43-25.1 based on the ratio that the deposits in South Dakota bear to total deposits everywhere during the tax period.

Source: SL 1977, ch 96, § 15 (1); SL 2014, ch 61, § 10, eff. Jan. 1, 2015.



§ 10-43-25.7 Receipts from securities held or pledged for public or trust funds (Effective untilJanuary 1, 2015).

10-43-25.7. (Text of section effective until January 1, 2015) Receipts from securities held or pledged for public or trust funds. Receipts from securities owned by a financial institution but held or pledged to secure public or trust funds shall be attributed to this state if the financial institution's office where the deposits are maintained is in South Dakota.

(Text of section effective January 1, 2015) Receipts from securities held or pledged for public or trust funds included in numerator. Receipts from securities owned by a financial institution but held or pledged to secure public or trust funds shall be included in the numerator specified in § 10-43-25.1 if the financial institution's office where the deposits are maintained is in South Dakota.

Source: SL 1977, ch 96, §§ 15 (2), 20; SL 2014, ch 61, § 11, eff. Jan. 1, 2015.



§ 10-43-25.7 Receipts from securities held or pledged for public or trust funds included innumerator (Effective January 1, 2015).

10-43-25.7. (Text of section effective until January 1, 2015) Receipts from securities held or pledged for public or trust funds. Receipts from securities owned by a financial institution but held or pledged to secure public or trust funds shall be attributed to this state if the financial institution's office where the deposits are maintained is in South Dakota.

(Text of section effective January 1, 2015) Receipts from securities held or pledged for public or trust funds included in numerator. Receipts from securities owned by a financial institution but held or pledged to secure public or trust funds shall be included in the numerator specified in § 10-43-25.1 if the financial institution's office where the deposits are maintained is in South Dakota.

Source: SL 1977, ch 96, §§ 15 (2), 20; SL 2014, ch 61, § 11, eff. Jan. 1, 2015.



§ 10-43-25.8 Affiliated service income as a factor in net income apportionment formula (Effectiveuntil January 1, 2015).

10-43-25.8. (Text of section effective until January 1, 2015) Affiliated service income as a factor in net income apportionment formula. Affiliated service income shall be included in the numerator specified in § 10-43-25.1 only if the income relates to:

(1) Loans secured primarily by real property or tangible personal property located in this state; or

(2) Loans made to customers located in this state, which are not secured by real property or tangible personal property.

(Text of section effective January 1, 2015) Affiliated service income included in numerator. Affiliated service income shall be included in the numerator specified in § 10-43-25.1 only if the income relates to:

(1) Loans secured primarily by real property or tangible personal property located in this state;

(2) Loans made to customers located in this state, which are not secured by real property or tangible personal property; or

(3) Credit card receivables from customers in this state.
Source: SL 1996, ch 80, § 2; SL 2014, ch 61, § 12, eff. Jan. 1, 2015.



§ 10-43-25.8 Affiliated service income included in numerator (Effective January 1, 2015).

10-43-25.8. (Text of section effective until January 1, 2015) Affiliated service income as a factor in net income apportionment formula. Affiliated service income shall be included in the numerator specified in § 10-43-25.1 only if the income relates to:

(1) Loans secured primarily by real property or tangible personal property located in this state; or

(2) Loans made to customers located in this state, which are not secured by real property or tangible personal property.

(Text of section effective January 1, 2015) Affiliated service income included in numerator. Affiliated service income shall be included in the numerator specified in § 10-43-25.1 only if the income relates to:

(1) Loans secured primarily by real property or tangible personal property located in this state;

(2) Loans made to customers located in this state, which are not secured by real property or tangible personal property; or

(3) Credit card receivables from customers in this state.
Source: SL 1996, ch 80, § 2; SL 2014, ch 61, § 12, eff. Jan. 1, 2015.



§ 10-43-25.9 Affiliated service income defined.

10-43-25.9. (Text of section effective until January 1, 2015) Affiliated service income defined. For the purposes of §§ 10-43-25.3 and 10-43-25.8, affiliated service income means fees, commissions, service charges, and other receipts from the production or servicing of loans by a nondepository financial institution for another nondepository financial institution, if each nondepository financial institution is in the same affiliated group for purposes of filing a consolidated federal corporate income tax return.

(Text of section effective January 1, 2015) For the purposes of §§ 10-43-25.3 and 10-43-25.8, affiliated service income means fees, commissions, service charges, and other receipts from the production or servicing of loans or credit card receivables by a nondepository financial institution for another nondepository financial institution, if each nondepository financial institution is in the same affiliated group for purposes of filing a consolidated federal corporate income tax return.

Source: SL 1996, ch 80, § 3; SL 2014, ch 61, § 13, eff. Jan. 1, 2015.



§ 10-43-26 to 10-43-29. Repealed.

10-43-26 to 10-43-29. Repealed by SL 1977, ch 96, § 20.



§ 10-43-29.1 Alternative apportionment methods.

10-43-29.1. Alternative apportionment methods. If the apportionment methods included in §§ 10-43-22.1 to 10-43-25.9, inclusive, do not fairly represent the financial institution's net income in this state, the financial institution may petition for, or the secretary may require with respect to all or any part of the taxpayer's business activity:

(1) Separate accounting;

(2) The exclusion of any one or more of the factors;

(3) The inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(4) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's taxable income.

The secretary shall promulgate rules pursuant to chapter 1-26 within six months of any decision to use any of the alternative apportionment methods provided under this section.

Source: SL 1935, ch 205, § 15-a; SDC 1939, § 57.2707; SDCL § 10-43-29; SL 1977, ch 96, § 16; SL 1987, ch 82, § 19; SL 2013, ch 54, § 1; SL 2013, ch 55, § 1.



§ 10-43-30 Estimated tax payments--Time for filing annual return--Interest and penalty onunderpayment and delinquency.

10-43-30. Estimated tax payments--Time for filing annual return--Interest and penalty on underpayment and delinquency. Any person required to file and pay tax pursuant to this chapter and whose tax liability in the previous year exceeded ten thousand dollars shall file with the Department of Revenue a quarterly estimate of the amount of tax due for the current year and make payment of the estimated amount. If the tax year of the person ends on December thirty-first, the estimated amount shall be paid on or before the fifteenth day of January, April, July, and October of each year. If the tax year of the person ends on a date other than December thirty-first, the estimated amount shall be made on or before the fifteenth day of the month following the end of the quarter for which the estimate is due. In determining the amount of each quarterly payment, the taxpayer shall estimate the taxpayer's total tax liability for the entire tax year and make payment of one-fourth of the estimate.

Each taxpayer shall file the final return for the tax year within fifteen days after the taxpayer's federal income tax return is due. For taxpayers required to make quarterly estimated payments, if the total quarterly estimated payments do not equal ninety percent of the total tax due, then interest, but not penalty, accrues at the rate provided in § 10-59-6 and is applied to the amount by which one-fourth of ninety percent of the total tax due exceeds the amount of any quarterly estimate filed or required to be filed from the time the estimate was due until finally paid. Neither interest nor penalty may be imposed on quarterly estimates if each estimate equaled an amount which would have been required on that date had the estimated tax been based upon the tax shown on the previous year's return.

Any tax due but not paid on the due date is delinquent and bears penalty and interest as provided in § 10-59-6.

Source: SDC 1939, § 57.2701; SL 1977, ch 96, § 17; SL 1983, ch 80, § 1; SL 1985, ch 85; SL 1988, ch 105; SL 1993, ch 96, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 50, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-30.1 Extension of time to file return--Request for federal extension and payment ofestimate required--Interest.

10-43-30.1. Extension of time to file return--Request for federal extension and payment of estimate required--Interest. Any taxpayer shall receive an extension of time to file the return required by this chapter to a day not later than six months from the day the return was originally due, if the taxpayer:

(1) Files for an extension of time to file the taxpayer's federal income tax return;

(2) Files a copy of the federal income tax return extension request with the Department of Revenue; and

(3) Makes a reasonable estimate of the amount of tax due and pays that amount with or prior to the request for extension of time to file.

If the time for filing the return is extended at the request of the taxpayer, interest, but not penalty, shall be added at the same rate as provided for in § 10-59-6 from the time the payments were originally due until the taxes are paid.

Source: SL 1987, ch 97; SL 2008, ch 50, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-31 Preparation and distribution of income tax forms.

10-43-31. Preparation and distribution of income tax forms. The secretary of revenue shall cause to be prepared blank forms for said returns and shall cause them to be distributed throughout the state and to be furnished upon application, but failure to receive or secure the form shall not relieve the taxpayer from the obligations of making any return herein required.

Source: SDC 1939, § 57.2701; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-32 Jeopardy assessment of income tax--Distress warrant or lien if tax not paid.

10-43-32. Jeopardy assessment of income tax--Distress warrant or lien if tax not paid. If the secretary of revenue believes that the assessment or collection of taxes will be jeopardized by delay, the secretary of revenue may immediately make an assessment of the estimated amount of tax due, together with all interest, additional amounts or penalties, as provided by law, and demand payment thereof from the taxpayer. If such payment is not made, a distress warrant may be issued or a lien filed against such taxpayer immediately.

Source: SDC 1939, § 57.2906; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-33 Repealed.

10-43-33. Repealed by SL 1977, ch 96, § 20.



§ 10-43-34 Execution of corporate return--Final return on dissolution.

10-43-34. Execution of corporate return--Final return on dissolution. Every corporation taxable under this chapter shall make a return and the return shall be sworn to by the president, vice-president, or other principal officer, and by the treasurer or assistant treasurer. Before a corporation may be dissolved and its assets distributed, the corporation shall make a return for any settlement of the tax for any income earned in the income year up to its final date of dissolution.

Source: SL 1935, ch 205, § 15; SDC 1939, § 57.2713; SL 2008, ch 37, § 103.



§ 10-43-35 Repealed.

10-43-35. Repealed by SL 1977, ch 96, § 20.



§ 10-43-36 Consolidated report of related corporations.

10-43-36. Consolidated report of related corporations. Any related corporation required to report under this chapter and owned or controlled either directly or indirectly by another corporation may petition the secretary of revenue, or may be required by the secretary of revenue, to make a consolidated report with related corporations that are required to report under this chapter showing the combined net income, such assets of the corporation as are required for the purpose of this chapter, and such other information as the secretary of revenue may require by rule promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 57.2714; SL 1977, ch 96, § 18; SL 1987, ch 82, § 20; SL 2000, ch 58, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 54, § 2.



§ 10-43-37 Repealed.

10-43-37. Repealed by SL 1978, ch 83, § 4.



§ 10-43-38 to 10-43-42. Repealed.

10-43-38 to 10-43-42. Repealed by SL 1977, ch 96, § 20.



§ 10-43-42.1 Administration of chapter by secretary of revenue--Promulgation of rules.

10-43-42.1. Administration of chapter by secretary of revenue--Promulgation of rules. The provisions of this chapter shall be administered by the secretary of revenue and the secretary may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing tax returns and payment of the tax;

(2) The type of accounting to be used;

(3) The definition and deductibility of net federal income taxes; and

(4) Determining the application of the tax and exemptions.
Source: SL 1977, ch 96, § 19; SL 1987, ch 82, § 21; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-43 Repealed.

10-43-43. Repealed by SL 1977, ch 96, § 20.



§ 10-43-43.1 Records kept by taxpayers--Inspection by secretary--Out-of-state records.

10-43-43.1. Records kept by taxpayers--Inspection by secretary--Out-of-state records. Every person subject to tax under this chapter shall make and keep for a period of six years such records as required by the secretary of revenue for the administration of this chapter. Such books and documents shall, at all times during business hours of the day, be subject to inspection by the secretary of revenue or his duly authorized agents and employees to determine the amount of tax due.

If in the normal conduct of the business, the required records are maintained and kept at an office outside the State of South Dakota, it shall be a sufficient compliance with this section if the records are made available for audit and examination by the Department of Revenue at the office outside of South Dakota.

Source: SL 1976, ch 96, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-44 , 10-43-45. Repealed.

10-43-44, 10-43-45. Repealed by SL 1977, ch 96, § 20.



§ 10-43-46 False or fraudulent return or information with intent to evade legal requirements asmisdemeanor--Civil penalty.

10-43-46. False or fraudulent return or information with intent to evade legal requirements as misdemeanor--Civil penalty. Any person, corporation, or any officer or employee of a corporation, or member or employee of any partnership, who, with intent to evade any of the requirements of this chapter or any lawful requirements of the secretary of revenue pursuant to this chapter, makes a false or fraudulent return or statement or supplies false or fraudulent information is guilty of a Class 1 misdemeanor. In addition, the person, corporation, officer, employee, or member is liable for a civil penalty of not more than five thousand dollars, to be recovered by the attorney general, in the name of the state. The civil penalty is in addition to all other penalties in this chapter.

Source: SDC 1939, § 57.9922; SL 1982, ch 86, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 104; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-47 Repealed.

10-43-47. Repealed by SL 1977, ch 96, § 20.



§ 10-43-48 Repealed.

10-43-48. Repealed by SL 1978, ch 70, § 6.



§ 10-43-49 Repealed.

10-43-49. Repealed by SL 1977, ch 96, § 20.



§ 10-43-50 Time of examination of return and determination of tax by secretary--Payment ofexcess found due.

10-43-50. Time of examination of return and determination of tax by secretary--Payment of excess found due. As soon as practicable and in any event within three years after the return is filed, the secretary of revenue shall examine it and determine the correct amount of tax, and the amount so determined by the secretary is the tax. If the tax found due is greater than the amount previously paid, the excess, together with interest and penalty as provided in § 10-59-6 shall be paid by the taxpayer within ten days after the secretary gives notice to the taxpayer by registered or certified mail.

Source: SDC 1939, § 57.2803 (1); SL 1983, ch 83, § 1; SL 1986, ch 111, § 35; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-51 Time for determination of tax on failure to file return or list income--Time ofpayment.

10-43-51. Time for determination of tax on failure to file return or list income--Time of payment. If the secretary of revenue discovers from the examination of the return or otherwise that the income of the taxpayer, or any portion of the income, has not been listed in the return, or that no return was filed when one was due, the secretary may at any time within five years after the time when the return was due, determine the correct amount of the tax together with interest and penalty as provided in § 10-59-6. The tax, interest, and penalty shall be paid within ten days after the secretary of revenue has given notice of the tax, interest, and penalty to the taxpayer by registered or certified mail.

Source: SDC 1939, § 57.2803 (2); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 105; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-51.1 Time allowed for determination of tax after fraudulent return--Time for payment.

10-43-51.1. Time allowed for determination of tax after fraudulent return--Time for payment. If a taxpayer makes a fraudulent return in an attempt to evade the tax imposed by this chapter, the secretary of revenue may at any time after the time when the return was due, determine the correct amount of the tax together with interest and penalty as provided in § 10-59-6 and the amount so determined shall be paid within ten days after the secretary gives notice thereof to the taxpayer by registered or certified mail.

Source: SL 1983, ch 83, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-52 , 10-43-53. Superseded.

10-43-52, 10-43-53. Superseded.



§ 10-43-54 Payments credited first to penalty and interest.

10-43-54. Payments credited first to penalty and interest. All payments received must be credited first, to the penalty and interest accrued, and then to the tax due.

Source: SL 1935, ch 205, § 27, subdiv 5; SDC 1939, § 57.2803 (5).



§ 10-43-55 Refund and interest on overpayments.

10-43-55. Refund and interest on overpayments. If the amount of the tax, as determined by the secretary of revenue, is less than the amount paid, the excess shall be refunded with interest after sixty days from the date of payment at six percent per year pursuant to the procedure established by the secretary of revenue by rule promulgated pursuant to chapter 1-26.

Source: SDC 1939, § 57.2803 (4); SL 1987, ch 82, § 22; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-56 to 10-43-59. Repealed.

10-43-56 to 10-43-59. Repealed by SL 1977, ch 96, § 20.



§ 10-43-60 Appeal to Supreme Court.

10-43-60. Appeal to Supreme Court. An appeal may be taken by the taxpayer or the secretary of revenue to the Supreme Court of this state in the same manner that appeals are taken in other actions, irrespective of the amount involved.

Source: SDC 1939, § 57.3002; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-61 Repealed.

10-43-61. Repealed by SL 1977, ch 96, § 20.



§ 10-43-62 Interest payable on extension of time for filing return.

10-43-62. Interest payable on extension of time for filing return. If the time for filing the return is extended at the request of the taxpayer, interest shall be added at the same rate as provided in § 10-59-6, from the time when the return was originally required to be filed to the time of payment.

Source: SL 1935, ch 205, § 26; SDC 1939, § 57.2901; SL 1982, ch 109, § 2.



§ 10-43-63 Action for collection of tax--Exemptions from execution restricted to statutoryexemptions.

10-43-63. Action for collection of tax--Exemptions from execution restricted to statutory exemptions. Any delinquent tax constitutes a debt due to the State of South Dakota and may be collected by action brought by the secretary of revenue in a court of competent jurisdiction. No exemptions from execution of a judgment so obtained are permitted except those made absolute by the exemption statutes of this state.

Source: SDC 1939, § 57.2904; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 106; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-64 Tax lien on property of taxpayer.

10-43-64. Tax lien on property of taxpayer. If any taxpayer liable to pay a tax or penalty imposed refuses or neglects to pay the tax or penalty, the amount, including any interest, penalty, or addition to the tax, together with the costs that may accrue in addition to the tax, penalty, and interest, constitute a lien in favor of the State of South Dakota upon all property and rights to property, whether real or personal, belonging to the taxpayer.

The lien attaches at the time the tax becomes due and payable and continues until the liability for the amount is satisfied.

Source: SL 1935, ch 205, § 28; SDC 1939, § 57.2902; SL 2008, ch 37, § 107.



§ 10-43-65 Index of income tax liens maintained by register of deeds--Contents.

10-43-65. Index of income tax liens maintained by register of deeds--Contents. The register of deeds of each county shall prepare and keep in the office of the register of deeds a book to be known as "index of income tax liens," so ruled as to show in appropriate columns the following data, under the names of taxpayers, arranged alphabetically:

(1) The name of the taxpayer;

(2) The name "State of South Dakota" as claimant;

(3) Time notice of lien was received;

(4) Date of notice;

(5) Amount of lien then due;

(6) When satisfied.
Source: SL 1935, ch 205, § 28; SDC 1939, § 57.2902; SL 2008, ch 37, § 108.



§ 10-43-66 Notice of lien filed with register of deeds--Contents.

10-43-66. Notice of lien filed with register of deeds--Contents. In order to preserve the lien provided by § 10-43-64 against subsequent mortgagees, purchasers, or judgment creditors for value and without notice of the lien, on any property situated in a county, the secretary of revenue shall file with the register of deeds of the county in which the property is located a notice of the lien. The notice of lien shall be signed by the secretary, shall be in a form determined by the secretary, and shall contain the information prescribed in § 10-43-65 for the register of deeds' index.

Source: SDC 1939, § 57.2902; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 109; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-67 Endorsement and preservation of notice of lien--Indexing and recording.

10-43-67. Endorsement and preservation of notice of lien--Indexing and recording. The register of deeds shall endorse on each notice of lien the day, hour, and minute when received and preserve the notice. The register of deeds shall, without delay, index the notice in the index book and shall immediately record the lien in the manner provided for recording real estate mortgages. The lien is effective from the time the lien is indexed.

Source: SL 1935, ch 205, § 28; SDC 1939, § 57.2902; SL 2008, ch 37, § 110.



§ 10-43-68 Repealed.

10-43-68. Repealed by SL 1977, ch 96, § 20.



§ 10-43-69 Recording of satisfaction of tax in lien record.

10-43-69. Recording of satisfaction of tax in lien record. Upon the payment of a tax as to which the secretary of revenue has filed notice with a register of deeds, the secretary of revenue shall immediately file with the register of deeds a satisfaction of the tax. The register of deeds shall enter the satisfaction on the notice on file in the office of the register of deeds and indicate that fact on the index.

Source: SDC 1939, § 57.2902; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 111; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-70 Distress warrant on property subject to lien--Seizure and sale of property--Compensation of sheriff.

10-43-70. Distress warrant on property subject to lien--Seizure and sale of property--Compensation of sheriff. After a notice of lien has been filed as provided in § 10-43-66, the secretary of revenue may at any time require the county treasurer to issue a distress warrant in the same form as provided by statutes relating to distress warrant for mobile home taxes pursuant to chapter 10-22 and to deliver the warrant to the sheriff of the county. Upon receipt of the warrant, the sheriff shall, without delay, proceed to collect the tax by seizure and sale of personal property in the manner provided in the statutes relating to collection by distress warrant and shall remit the tax so collected to the county treasurer. For such services, the sheriff may collect from the taxpayer and retain the compensation provided in statute prescribing compensation of sheriff for distress warrant procedure.

Source: SDC 1939, § 57.2903; SL 1992, ch 80, § 208; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 112; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-71 Endorsement and return of uncollectible distress warrant.

10-43-71. Endorsement and return of uncollectible distress warrant. If the sheriff is unable to find property of the taxpayer that may be seized and sold, the sheriff shall, within thirty days after receipt of the warrant, endorse upon the face of the warrant the word, uncollectible, and return the warrant to the county treasurer.

Source: SL 1935, ch 205, § 28; SDC 1939, § 57.2903; SL 2008, ch 37, § 113.



§ 10-43-72 Personal liability of county officers for failure to issue or execute distress warrant.

10-43-72. Personal liability of county officers for failure to issue or execute distress warrant. Failure or refusal of the county treasurer to issue a distress warrant if requested to do so, or of the sheriff to attempt to execute the warrant, makes the officer failing to perform the officer's duty personally liable for the delinquent tax. The tax may be recovered in an action brought against the officer and the officer's sureties by the secretary of revenue.

Source: SDC 1939, § 57.2903; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 114; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-73 Tax payment as condition precedent to doing business--Injunction againstcontinuation in business by delinquent taxpayer.

10-43-73. Tax payment as condition precedent to doing business--Injunction against continuation in business by delinquent taxpayer. The payment of the tax levied by this chapter is, in addition to all other licenses and taxes imposed by the laws of this state, a condition precedent to the engaging or continuing to engage in a business or occupation within this state. Default in the payment of taxes as provided in this chapter constitutes cause for injunction in any court of competent jurisdiction upon application of the secretary of revenue for an order and judgment restraining and enjoining any delinquent taxpayer from engaging or continuing to engage in an occupation or business within this state.

Source: SDC 1939, § 57.2904; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 115; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-74 Repealed.

10-43-74. Repealed by SL 1982, ch 86, § 32.



§ 10-43-75 Repealed.

10-43-75. Repealed by SL 1977, ch 96, § 20.



§ 10-43-75.1 Deposit by financial institution to be applied toward future tax liability--Remissionto county--Record--Interest--Refund.

10-43-75.1. Deposit by financial institution to be applied toward future tax liability--Remission to county--Record--Interest--Refund. A financial institution may deposit with the secretary of revenue an amount determined by the financial institution to be applied toward the future tax liability of the financial institution under this chapter to the extent of the share of the tax the state would be required to remit to the county. The secretary of revenue shall remit, as provided in § 10-43-76, the amount of the deposit to the county or counties where the financial institution does business. The secretary of revenue shall record any deposit received pursuant to this section as a credit toward the future tax liability of the financial institution. No interest may accrue on any deposit received pursuant to this section.

If any amount deposited pursuant to this section is not applied to the financial institution's tax liability under this chapter within ten years of the date of deposit, the secretary of revenue shall refund the amount of any remaining deposit to the financial institution.

Source: SL 2005, ch 68, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-76 Percentage of proceeds retained by state--Payment of remainder to counties--Branchoffice remittances kept separate.

10-43-76. Percentage of proceeds retained by state--Payment of remainder to counties--Branch office remittances kept separate. Upon the receipt of the funds referred to in this chapter, the secretary of revenue shall deposit ninety-five percent of the taxes paid by credit card banks and twenty-six and two-thirds percent of all other revenue to the general fund. The secretary of revenue shall remit the remainder, on or before February first of each year, to the county treasurer of the county wherein is situated the bank or financial institution remitting the tax. However, the remittance of tax from all branch banks, branch offices, or branches of other financial institutions subject to this tax shall be separated from the remittance of the parent bank or financial institution and shall be remitted to the county treasurer of the county in which the branch bank, branch office, or financial institution is located.

Source: SL 1957, ch 468; SDC Supp 1960, § 57.30A11; SL 1969, ch 266, § 2; SL 1979, ch 82, § 2; SL 1983, ch 80, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 67, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 53, § 2.



§ 10-43-77 Apportionment of tax proceeds among taxing subdivisions--School districts--Supportof subdivision.

10-43-77. Apportionment of tax proceeds among taxing subdivisions--School districts--Support of subdivision. The county treasurer upon receipt of the funds, remitted to the county pursuant to §§ 10-43-75.1 and 10-43-76, shall apportion and distribute the funds between the taxing subdivisions, including the county, in the same proportion as the average of personal property taxes assessed in each taxing subdivision, including the county, for calendar years 1972, 1973, 1974, 1975, and 1976 were distributed as determined and certified by the secretary of revenue.

For any school district affected by a consolidation on or after July 1, 2003, as defined in § 13-6-1, the successor school district shall receive the funds allocated to each of the former school districts. For any school district eliminated or subdivided by a reorganization on or after July 1, 2003, as defined in § 13-6-1, each successor school district shall receive a portion of the funds allocated to the former school district. Each successor school district's portion of the funds shall be based upon the percentage of the total taxable valuation of the former school district transferred to the successor school district, at the time of the reorganization. Any amount received by the county and taxing subdivisions pursuant to this section may upon receipt be used to support the functions of such taxing subdivision.

Source: SL 1957, ch 468; SDC Supp 1960, § 57.30A11; SL 1978, ch 72, § 5; SL 1991, ch 99; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 68, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-43-78 QUEST entity subject to tax.

10-43-78. QUEST entity subject to tax. Any QUEST entity certified pursuant to §§ 10-43-82 is subject to the tax provided by this chapter. For the purposes of collecting the tax pursuant to this chapter, a QUEST entity shall be considered a financial institution as defined by § 10-43-1.

Source: SL 1993, ch 96, § 10; SL 1994, ch 361, § 8.



§ 10-43-79 to 10-43-81. Repealed.

10-43-79 to 10-43-81. Repealed by SL 1997, ch 66, §§ 1 to 3.



§ 10-43-82 Designation and certification for QUEST entity.

10-43-82. Designation and certification for QUEST entity. Any for-profit corporation which seeks to be designated as a QUEST entity shall supply the secretary of state with the necessary information to prove it meets the definition of a QUEST entity as provided by § 10-43-81. Upon receipt of such information, the secretary shall certify the corporation as a QUEST entity. The secretary may not certify any corporation as a QUEST entity after July 1, 1997.

Source: SL 1993, ch 96, § 4; SL 1997, ch 66, § 4.



§ 10-43-83 to 10-43-87. Repealed.

10-43-83 to 10-43-87. Repealed by SL 1997, ch 66, §§ 5 to 10.



§ 10-43-88 Financial institution authorized to engage in trust business.

10-43-88. Financial institution authorized to engage in trust business. For the purpose of this section and §§ 10-43-89 and 10-43-90, financial institution means a financial institution defined in subdivision § 10-43-1(4) but is one which is authorized to engage in the trust business and has not been authorized to accept deposits by the director, comptroller of the currency, or the office of thrift supervision and is not a related corporation of a depository institution subject to the tax imposed by this chapter.

Source: SL 1995, ch 268, § 86; SL 1997, ch 272, § 17.



§ 10-43-89 Tax on financial institutions engaging in trust business.

10-43-89. Tax on financial institutions engaging in trust business. There is hereby imposed an annual minimum tax upon the financial institutions defined in § 10-43-88. This tax is the tax otherwise computed according to chapter 10-43 or the tax provided in § 10-43-90, whichever is greater.

Source: SL 1995, ch 268, § 87.



§ 10-43-90 Determining minimum tax imposed upon financial institutions engaged in the trustbusiness.

10-43-90. Determining minimum tax imposed upon financial institutions engaged in the trust business. If a financial institution as described in § 10-43-88 has been authorized to engage in the trust business in South Dakota for fewer than twelve months, the annual minimum tax is five hundred dollars; for more than twelve months, but fewer than twenty-four months the annual minimum tax is two thousand dollars; for more than twenty-four months, but fewer than thirty-six months the annual minimum tax is five thousand dollars; for thirty-six months, but fewer than forty-eight months the annual minimum tax is ten thousand dollars; and for forty-eight months or more, the annual minimum tax is twenty-five thousand dollars.

Source: SL 1995, ch 268; § 88; SL 1997, ch 272, § 2.



§ 10-43-91 Tax on trustee of extended term trust.

10-43-91. Tax on trustee of extended term trust. Any corporation, limited liability company, partnership, or other business entity which serves as a trustee or co-trustee for an extended term trust, which trust has a situs for state income tax purposes in the State of South Dakota, is subject to the South Dakota income tax on banks and financial corporations as set forth in chapter 10-43 and if the trustee has not been authorized to accept deposits by the South Dakota director of banking, the comptroller of the currency, the Office of Thrift Supervision, or the Federal Deposit Insurance Corporation, the trustee is deemed to be a financial institution as described in § 10-43-88 and is subject to the minimum tax set forth in § 10-43-90.

Source: SL 1997, ch 272, § 4.



§ 10-43-92 Extended term trust defined.

10-43-92. Extended term trust defined. As used in § 10-43-91, the term, extended term trust, means any trust which has no limitation on duration which would require the trust to cease and terminate on a date not later than twenty-one years beyond any life in being. Extended term trusts may not include any trust subject to the Employee Retirement Income Security Act of 1974, as amended as of January 1, 1997.

Source: SL 1997, ch 272, § 3.



§ 10-43-93 Repealed.

10-43-93. Repealed by SL 2009, ch 39, § 13.



§ 10-43-94 Entities exempt from payment of tax.

10-43-94. Entities exempt from payment of tax. The State of South Dakota, any political subdivision of the state, and any quasi-governmental organization created by an executive order of the State of South Dakota and any subsidiary of such organization; any nonprofit United States Treasury Community Development Financial Institution, Small Business Administration Certified Development Company, or Regional Revolving Loan Fund; or any commercial club, chamber of commerce, or industrial development corporation formed pursuant to § 9-12-11 or 9-27-37 is exempt from the payment of this tax.

Source: SL 2005, ch 257, § 7.






Chapter 44 - Insurance Company Premium And Annuity Tax

§ 10-44-1 Definition of terms.

10-44-1. Definition of terms. Terms used in this chapter mean:

(1) "Company," any corporation, association, reciprocal or inter-insurance exchange, and any other organization whatsoever, whether foreign or domestic, transacting business in South Dakota under the insurance laws of this state, as insurer, indemnitor, or surety;

(2) "Consideration for annuity contracts," the gross amount of consideration received by a company during the preceding calendar year for annuity contracts on lives of residents in this state less annuity considerations returned, termination allowances on group annuity contracts and so-called dividends on participating annuity contracts;

(3) "Domestic company," any company organized under the laws of South Dakota;

(4) "Foreign company," any company organized under the laws of a jurisdiction other than South Dakota;

(5) "Premiums," as defined under § 58-11-1, (but not including premiums received for re-insurance and not including any consideration for annuity contracts) upon property or risks, resident or located within this state, less premium refunds, including refunds of deposits to subscribers of reciprocal or inter-insurance exchanges, and so-called dividends on participating policies.
Source: SL 1951, ch 456, § 1; SDC Supp 1960, § 57.35A01; SL 1993, ch 98, § 2; SL 1995, ch 66, § 1.



§ 10-44-1.1 Rules of director of insurance.

10-44-1.1. Rules of director of insurance. The director of the Division of Insurance may make reasonable rules to administer or interpret the provisions of this chapter to include, but not be limited to, definition of terms.

Source: SL 1982, ch 110, § 4.



§ 10-44-2 Tax levied on premiums and consideration for annuities--Time of payment--Overpayment refund or credit--Rates.

10-44-2. Tax levied on premiums and consideration for annuities--Time of payment--Overpayment refund or credit--Rates. Any company doing insurance business in this state shall pay a tax at the rates specified in this section. The tax shall be paid to the Division of Insurance at the time the company files its annual statement, or, if no annual statement is required, then before March first of each year.

If, during the previous year, a company paid more than five thousand dollars in premium taxes in this state, the company shall submit payments equal to one-quarter of the previous year's premium taxes to the Division of Insurance on April thirtieth, July thirty-first, October thirty-first, and January thirty-first. The quarterly payments shall be credited against the amount due from the company at the time the company files its annual statement, or if no annual statement is required, then on March first of each year. The director of the Division of Insurance may waive the requirement in writing for quarterly payments or reduce the amount of deposit if the director finds the requirement would impose an undue premium tax on a company because of a significant decline in sales within the state. If the sum of the quarterly payments exceeds the total taxes due, the director shall credit the overpayment against subsequent amounts due or, if requested in writing at the time the company files its annual statement, refund the overpayment to the company. If the overpayment cannot be credited, there is excess remaining after the credit is taken on the annual statement, or the refund is not requested, the division may refund the amount overpaid by May first of the following year. The rates are:

(1) On each domestic company, two and one-half percent of premiums, except for life insurance policies, other than credit life as defined in chapter 58-19, of a face amount of seven thousand dollars or less, for which the rate is one and one-fourth percent of premiums; and one and one-fourth percent of the consideration for annuity contracts. However, the rate for life insurance, annuities, and court appearance bonds shall be computed as follows:

(a) Two and one-half percent of premiums for a life policy on the first one hundred thousand dollars of annual premium, and eight one-hundredths of a percent for that portion of a policy's annual life premiums exceeding one hundred thousand dollars;

(b) One and one-fourth percent of the consideration for an annuity contract on the first five hundred thousand dollars of consideration, and eight one-hundredths of a percent for that portion of the consideration on an annuity contract exceeding five hundred thousand dollars; and

(c) One percent of premiums for court appearance bonds.

The tax also applies to premiums for insurance written on individuals residing outside this state or property located outside this state if no comparable tax is paid by the direct writing company to any other appropriate taxing authority. However, the tax applies only to premiums for insurance written after July 1, 1980, on individuals residing outside of the United States;

(2) On each foreign company the rate shall be computed as follows:

(a) Two and one-half percent of premiums, except for life insurance policies, other than credit life as defined in chapter 58-19, of a face amount of seven thousand dollars or less, for which the rate is one and one-fourth percent of premiums;

(b) Two and one-half percent of premiums for a life policy on the first one hundred thousand dollars of annual premium, and eight one-hundredths of a percent for the portion of a policy's annual life premiums exceeding one hundred thousand dollars;

(c) One and one-fourth percent of the consideration for an annuity contract on the first five hundred thousand dollars of consideration, and eight one-hundredths of a percent for that portion of the consideration on an annuity contract exceeding five hundred thousand dollars; and

(d) One percent of premiums for court appearance bonds;

(3) On each insurer not licensed or not authorized to do business in this state the rate shall be computed as follows:

(a) Two and one-half percent of premiums, except for life insurance policies, other than credit life as defined in chapter 58-19, of a face amount of seven thousand dollars or less, for which the rate is one and one- fourth percent of premiums;

(b) Two and one-half percent of premiums for a life policy on the first one hundred thousand dollars of annual premium, and eight one-hundredths of a percent for that portion of a policy's annual life premiums exceeding one hundred thousand dollars;

(c) One and one-fourth percent of the consideration for an annuity contract on the first five hundred thousand dollars of consideration, and eight one-hundredths of a percent for that portion of the consideration on an annuity contract exceeding five hundred thousand dollars; and

(d) One percent of premiums for court appearance bonds;

(4) Fourteen dollars for each insurance policy issued or renewed for workers' compensation coverage.

Revenue from subdivision (4) of this section shall be deposited in the insurance operating fund of the state treasury and is dedicated to the Department of Labor and Regulation for purposes of automating the administration of the workers' compensation law and supporting the Workers' Compensation Advisory Council.

Source: SDC 1939, § 57.3510; SL 1939, ch 274; SL 1951, ch 456, § 2; SL 1955, ch 413; SL 1959, ch 210; SDC Supp 1960, § 57.35A02; SL 1966, ch 255; SL 1979, ch 83; SL 1980, ch 92; SL 1981, ch 99; SL 1982, ch 110, § 1; SL 1983, ch 84; SL 1986, ch 99, § 1; SL 1993, ch 97, § 1; SL 1993, ch 98, § 1; SL 1994, ch 93, § 1; SL 2001, ch 54, §§ 1, 8; SL 2002, ch 60, § 1; SL 2003, ch 245, §§ 1, 2; SL 2004, ch 91, § 1; SL 2006, ch 46, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 33, eff. Apr. 12, 2011; SL 2011, ch 55, § 1.



§ 10-44-2.1 Applicability of tax on premiums and consideration for annuities.

10-44-2.1. Applicability of tax on premiums and consideration for annuities. The provisions of § 10-44-2 and this section shall be retroactive to July 1, 2001, and shall apply to any premium tax for any life insurance policy with an annual premium exceeding one hundred thousand dollars and to any annuity with an annual consideration exceeding five hundred thousand dollars.

Source: SL 2006, ch 46, § 2.



§ 10-44-3 Farm mutual insurers and fraternal benefit societies exempt from tax.

10-44-3. Farm mutual insurers and fraternal benefit societies exempt from tax. Farm mutual insurers organized and operating under chapter 58-35 and fraternal benefit societies organized, licensed, or operating under chapter 58-37A are hereby declared to constitute a distinct and separate classification of insurance companies and shall be exempt from the tax imposed by this chapter.

Source: SL 1951, ch 456, § 3; SDC Supp 1960, § 57.35A03; SL 2007, ch 55, § 1.



§ 10-44-4 Tax credit for principal office or regional home office.

10-44-4. Tax credit for principal office or regional home office. Any insurer subject to payment of tax provided for in § 10-44-2, and which has in this state its principal office, or a regional home office as defined in § 10-44-5, for over one-half the tax year is entitled to the following credits and deductions against such tax:

(1) An amount equal to fifty percent of the tax as determined under § 10-44-2; and

(2) An amount equal to ad valorem taxes or payments made in lieu of taxes paid by such insurer, whether direct or in the form of rent, on that proportion of the premises occupied as a principal or regional home office during the year next preceding the filing of its annual tax return.

However, in no event shall such credits and deductions reduce the amount of tax to less than thirty percent of the amount of the tax otherwise payable without the application of the credit provided by this section. Any insurer who qualifies for a credit pursuant to this section shall meet the requirements provided for in § 58-5-93.

Source: SDC Supp 1960, § 57.35A02 as added by SL 1967, ch 330; SL 1982, ch 110, § 2; SL 2004, ch 92, § 1.



§ 10-44-5 Functions of regional home office and principal office--Rules.

10-44-5. Functions of regional home office and principal office--Rules. A regional home office, for the purposes of § 10-44-4, means an office performing, for an area covering one or more states, the following functions: the marketing, claims, underwriting, and policyholder servicing. A regional home office may also perform the following functions: actuarial; medical (where required); law; advertising and publications; public relations; and supervision and training of sales and service forces. A principal office shall perform the same functions in addition to decision making and corporate activities. The director may promulgate rules pursuant to chapter 1-26 to define the functions that qualify for the regional home office credit.

Source: SDC Supp 1960, § 57.35A02 as added by SL 1967, ch 330; SL 1982, ch 110, § 2A; SL 1993, ch 97, § 2; SL 2004, ch 92, § 2.



§ 10-44-6 Proof of maintenance of principal office or regional home office and payment of advalorem taxes--Certificate allowing tax credit.

10-44-6. Proof of maintenance of principal office or regional home office and payment of ad valorem taxes--Certificate allowing tax credit. Any insurer claiming the credits and deductions provided by § 10-44-4 shall furnish satisfactory proof by March first of each year, on forms to be prescribed by the director of the Division of Insurance, that the insurer maintained its principal office or regional home office within this state and paid ad valorem taxes. Upon receipt of proof, the director of the Division of Insurance shall issue his certificate, allowing the credits and deductions provided for in § 10-44-4 with respect to the tax imposed by § 10-44-2.

Source: SDC Supp 1960, § 57.35A02 as added by SL 1967, ch 330; SL 1982, ch 110, § 3; SL 1984, ch 30, § 4.



§ 10-44-7 Payment required for certificate permitting continuance in business.

10-44-7. Payment required for certificate permitting continuance in business. The director of the Division of Insurance may not issue a certificate permitting a company to continue doing business in this state until payment of the tax imposed by § 10-44-2.

Source: SL 1951, ch 456, § 2; SL 1955, ch 413; SL 1959, ch 210; SDC Supp 1960, § 57.35A02; SL 1984, ch 30, § 5.



§ 10-44-8 Exemption of taxpayer from other taxes.

10-44-8. Exemption of taxpayer from other taxes. Each company required to pay a tax under this chapter is exempt from all other taxes, state and local, except taxes upon real property as may be owned by the company and the retail sales tax and the use tax on tangible personal property and any product transferred electronically. An insurance policy or annuity contract is considered intangible personal property for the purposes of this section.

Source: SL 1951, ch 456, § 5; SDC Supp 1960, § 57.35A05; SL 1983, ch 356, § 7; SL 1992, ch 80, § 209; SL 2008, ch 51, § 69.



§ 10-44-9 Additional tax levied on fire insurance premiums.

10-44-9. Additional tax levied on fire insurance premiums. Every insurance company doing fire insurance business in this state, including a fire reciprocal insurer under chapter 58-34, shall pay in addition to the tax set forth in § 10-44-2 one-half of one percentum of the gross premium receipts of such company on all fire insurance business done in this state during the year next preceding as shown by its annual statement.

Source: SDC Supp 1960, § 57.35A02 (1) as added by SL 1966, ch 255.



§ 10-44-9.1 Determining amount of fire insurance premium tax--Distribution.

10-44-9.1. Determining amount of fire insurance premium tax--Distribution. On July fifteenth of each year the secretary of the Department of Labor and Regulation shall determine the amount of fire insurance premium tax collected by the state under the provisions of §§ 10-44-2 and 10-44-9 for the previous calendar year. Thirty thousand dollars of that amount is hereby annually appropriated to the Department of Public Safety for distribution to the South Dakota Firefighters Association, Incorporated, for training at state and district fire schools. Fifty percent of the amount remaining shall be distributed according to § 10-44-9.4.

All amounts determined for distribution are hereby appropriated out of the general fund to the Department of Public Safety. Each fire department receiving funds from the fire insurance premium tax shall continue to receive an amount not less than the amount received on July 1, 1989.

Source: SL 1977, ch 98, § 1; SL 1984, ch 30, § 6; SL 1990, ch 84; SL 1994, ch 94, § 1; SL 1995, ch 67; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2006, ch 31, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 162, eff. Apr. 12, 2011.



§ 10-44-9.2 Fire departments eligible for tax distribution certified annually by department.

10-44-9.2. Fire departments eligible for tax distribution certified annually by department. Any fire department which was formed at least one year prior to making application, which has not less than fifteen members and one fire truck with pumper housed in a heated building, and which has complied with § 34-29B-9 shall be certified annually on or before the last day of May by the Department of Public Safety for distribution of the fire insurance premium tax.

Source: SDC 1939, § 57.3511; SL 1959, ch 440, § 2; SL 1966, ch 254; SDCL, § 10-44-11; SL 1977, ch 98, § 2; SL 1984, ch 30, § 7; SL 1984, ch 343, §§ 17, 18; SL 1990, ch 85; SL 1994, ch 94, § 2; SL 2003, ch 272, §§ 20, 121.



§ 10-44-9.3 Repealed.

10-44-9.3. Repealed by SL 1984, ch 30, § 8.



§ 10-44-9.4 Allocation to counties--Amount.

10-44-9.4. Allocation to counties--Amount. On or about July fifteenth of each year, the secretary of public safety shall send to each county auditor a list of certified county fire departments and a warrant in an amount equal to one-half of the amount appropriated pursuant to § 10-44-9.1, times the ratio of the assessed valuation of the county to the assessed valuation of the state, plus one-half of the amount appropriated pursuant to § 10-44-9.1, times the ratio of the population of the county to the population of the state. The secretary of public safety shall base the allocation on figures contained in the most recent published annual statistical report of the Department of Revenue and census or population estimates of the United States Department of Commerce Bureau of the Census. Warrants shall be drawn by the state auditor.

Source: SL 1951, ch 456, § 4; SL 1957, ch 469; SL 1959, ch 440, § 1; SDC Supp 1960, § 57.35A04; SDCL § 10-44-13; SL 1977, ch 98, § 4; SL 1978, ch 84; SL 1984, ch 30, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 82, 121; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-44-9.5 Allocation to fire departments serving county--Amount.

10-44-9.5. Allocation to fire departments serving county--Amount. Upon receipt of the funds as provided in § 10-44-9.4 each county auditor shall determine the amount to be received by each certified fire department servicing the county, including those domiciled outside the county. All the funds received shall be divided one-half in the same ratio as the assessed valuation of all property within the service area of the department to the assessed valuation of all property within the service areas of all fire departments within the county, and one-half in the same ratio as the population of the area serviced by the department to the population within the service areas of all fire departments within the county. The county auditor shall base the allocation on figures contained in the most recent published annual statistical report of the Department of Revenue, and census or population estimates of the United States Department of Commerce Bureau of the Census.

Source: SL 1977, ch 98, § 5; SL 1984, ch 30, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-44-9.6 Payments to fire departments--Uses of money--Accumulation of funds--Reallocationif fire department ceases to exist--Unused balance to general fund.

10-44-9.6. Payments to fire departments--Uses of money--Accumulation of funds--Reallocation if fire department ceases to exist--Unused balance to general fund. After the allocation of funds as provided in § 10-44-9.5, the county shall pay over to each of the certified fire departments servicing the county the amount of money determined to be their share under § 10-44-9.5. The money paid shall be used only for paying operating expenses, pension contributions, and the cost of capital improvements for the fire departments.

A fire department may accumulate funds in its account from year to year. If a fire department ceases to exist, the funds in that account shall be reallocated to the remaining certified fire departments servicing the county in the same proportion as the last previous distribution. If no other certified fire departments operate in the county the balance of the fund shall be paid into the state general fund.

Source: SL 1951, ch 456, § 4; SL 1957, ch 469; SL 1959, ch 440, § 1; SDC Supp 1960, § 57.35A04; SDCL, § 10-44-14; SL 1977, ch 98, § 6.



§ 10-44-10 to 10-44-14. Repealed.

10-44-10 to 10-44-14. Repealed by SL 1977, ch 98, § 8.



§ 10-44-15 Payment of fire insurance tax proceeds into firemen's pension fund.

10-44-15. Payment of fire insurance tax proceeds into firemen's pension fund. Any municipality of the first class having a paid fire department with three or more full-time members shall be required to pay over the money so received as provided by § 9-16-23.

Source: SL 1951, ch 456, § 4; SL 1957, ch 469; SL 1959, ch 440, § 1; SDC Supp 1960, § 57.03A04; SL 1977, ch 98, § 7; SL 1992, ch 60, § 2.



§ 10-44-16 Penalty on unpaid taxes and installments--Refunds.

10-44-16. Penalty on unpaid taxes and installments--Refunds. All taxes and installments not paid when due shall be paid together with a penalty assessment on the unpaid balance at the rate of one and one-half percent per month, or fraction thereof. The Division of Insurance may refund any penalty or interest paid in error. Upon written request by a receiver, the director of the Division of Insurance may extend the time for payment of the tax and may waive any penalty assessment.

Source: SL 1982, ch 110, § 5A; SL 1984, ch 84; SL 1993, ch 97, § 3.






Chapter 45 - Retail Sales And Service Tax

§ 10-45-1 Definition of terms.

10-45-1. Definition of terms. Terms used in this chapter mean:

(1) "Agricultural purposes," the producing, raising, growing, or harvesting of food or fiber upon agricultural land, including dairy products, livestock, and crops. The services of custom harvesters, chemical applicators, fertilizer spreaders, hay grinders, and cultivators are considered agricultural purposes;

(2) "Business," any activity engaged in by any person or caused to be engaged in by such person with the object of gain, benefit, or advantage, either direct or indirect;

(3) "Candy," any preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts or other ingredients or flavorings in the form of bars, drops, or pieces. The term, candy, does not include any preparation containing flour and does not require refrigeration;

(4) "Delivery charges," charges by the retailer for preparation and delivery to a location designated by the purchaser of tangible personal property, any product transferred electronically, or services including transportation, shipping, postage, handling, crating, and packing. The term does not include postage for direct mail;

(5) "Food" and "food ingredient," any substance, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that is sold for ingestion or chewing by humans and is consumed for its taste or nutritional value. The term, food, does not include alcoholic beverages, tobacco, or prepared food;

(6) Repealed by SL 2007, ch 56, § 1.

(7) "Person," any individual, firm, copartnership, joint adventure, association, limited liability company, corporation, municipal corporation, estate, trust, business trust, receiver, the State of South Dakota and its political subdivisions, or any group or combination acting as a unit;

(8) "Prepared food," any food sold in a heated state or heated by the seller; two or more food ingredients mixed or combined by the seller for sale as a single item; or food sold with eating utensils provided by the seller, including plates, knives, forks, spoons, glasses, cups, napkins, or straws. A plate does not include a container or packaging used to transport the food.

Prepared food does not include food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the Food and Drug Administration in chapter 3, part 401.11 of its Food Code as of January 1, 2003, so as to prevent food borne illnesses;

(8A) "Product transferred electronically," any product obtained by the purchaser by means other than tangible storage media. A product transferred electronically does not include any intangible such as a patent, stock, bond, goodwill, trademark, franchise, or copyright.

(9) "Relief agency," the state, and county, municipality or district thereof, or any agency engaged in actual relief work;

(10) "Retail sale" or "sale at retail,' ' any sale, lease, or rental for any purpose other than for resale, sublease, or subrent;

(11) "Retailer," any person engaged in the business of selling tangible goods, wares, or merchandise at retail, or the furnishing of gas, electricity, water, and communication service, and tickets or admissions to places of amusement and athletic events as provided in this chapter, and the sale at retail of products transferred electronically. The term also includes any person subject to the tax imposed by §§ 10-45-4 and 10-45-5. The isolated or occasional sale of tangible personal property or any product transferred electronically at retail by a person who does not hold himself or herself out as engaging in the business of selling such tangible personal property or products transferred electronically at retail does not constitute such person a retailer;

(12) "Sale," any transfer, exchange, or barter, conditional or otherwise, in any manner or by any means whatsoever, for a consideration;

(13) "Soft drinks," any nonalcoholic beverages that contain natural or artificial sweeteners. The term, soft drinks, does not include any beverage that contains milk or milk products, soy, rice of similar milk substitutes, or greater than fifty percent of vegetable or fruit juice by volume;

(14) "Tangible personal property," personal property that can be seen, weighed, measured, felt, or touched, or that is in any other manner perceptible to the senses. The term includes electricity, water, gas, steam, and prewritten computer software.
Source: SDC 1939, § 57.3101; SL 1979, ch 84, § 6; SL 1980, ch 93; SL 1989, ch 102; SL 1989, ch 103; SL 1990, ch 87; SL 1994, ch 96, § 1; SL 1994, ch 351, § 24; SL 1995, ch 68, § 1; SL 1996, ch 87; SL 2002, ch 64, § 13; SL 2003, ch 61, § 1; SL 2004, ch 187, § 5; SL 2005, ch 69, § 1; SL 2005, ch 70, § 1; SL 2007, ch 56, § 1; SL 2008, ch 51, §§ 2 to 4; SL 2010, ch 59, § 3.



§ 10-45-1.1 Gross receipts not to include late charge fees.

10-45-1.1. Gross receipts not to include late charge fees. For purposes of the tax imposed by this chapter, gross receipts do not include any fees or other interest imposed by a retailer for late charges on overdue accounts, no account, or nonsufficient funds checks.

Source: SL 2002, ch 64, § 14.



§ 10-45-1.2 Gross receipts not to include refunded sale price of property.

10-45-1.2. Gross receipts not to include refunded sale price of property. For purposes of the tax imposed by this chapter, the sale price of property returned by customers are not gross receipts if the full sale price thereof is refunded either in cash or by credit.

Source: SL 2002, ch 64, § 15.



§ 10-45-1.3 Gross receipts not to include credit or trade-in value of certain personal property.

10-45-1.3. Gross receipts not to include credit or trade-in value of certain personal property. For purposes of the tax imposed by this chapter, if any tangible personal property or any product transferred electronically is taken in trade or in a series of trades as a credit or part payment of a retail sale taxable under this chapter, and the tangible personal property or the product transferred electronically taken in trade is subject to the sales tax imposed by this chapter when sold, the credit or trade-in value allowed by the retailer may not be included as gross receipts.

Source: SL 2002, ch 64, § 16; SL 2008, ch 51, § 5.



§ 10-45-1.4 Computation of tax to third decimal place.

10-45-1.4. Computation of tax to third decimal place. In computing the tax to be remitted under this chapter as the result of any transaction, the tax amount shall be carried to the third decimal place. Amounts of tax less than one-half of one cent shall be disregarded and amounts of tax of one-half cent or more shall be considered an additional cent.

Source: SL 2002, ch 64, § 24.



§ 10-45-1.5 Lease or rental defined--Exclusions.

10-45-1.5. Lease or rental defined--Exclusions. For the purposes of the tax imposed by this chapter, the term, lease or rental, means any transfer of possession or control of tangible personal property or any product transferred electronically for a fixed or indeterminate term for consideration. A lease or rental may include future options to purchase or extend. Lease or rental does not include:

(1) A transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments;

(2) A transfer or possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price does not exceed the greater of one hundred dollars or one percent of the total required payments; or

(3) Providing tangible personal property along with an operator for a fixed or indeterminate period of time. A condition of this exclusion is that the operator is necessary for the equipment to perform as designed. For the purpose of this subdivision, an operator shall do more than maintain, inspect, or set-up the tangible personal property.
Source: SL 2003, ch 61, § 2; SL 2008, ch 51, § 6.



§ 10-45-1.6 Exemption for gross receipts pursuant to contract requiring retailer to displayproducts or signage--Exception.

10-45-1.6. Exemption for gross receipts pursuant to contract requiring retailer to display products or signage--Exception. There are hereby exempted from the provisions of this chapter and the tax imposed by it, gross receipts received by a retailer from a manufacturer, wholesaler, or distributor pursuant to a written contract between the retailer and manufacturer, wholesaler, or distributor that requires the retailer to display the manufacturer, wholesaler, or distributor's product or signage in a specified manner or location. Any discount or deferred payment received by a retailer from a distributor, wholesaler, or manufacturer for purchasing a product for sale at retail does not constitute gross receipts subject to the tax imposed by this chapter.

Source: SL 2003, ch 62, § 1.



§ 10-45-1.7 Certain nontaxable portions of bundled telecommunications transactions subject totax.

10-45-1.7. Certain nontaxable portions of bundled telecommunications transactions subject to tax. In the case of a bundled transaction that includes any of the following: telecommunications services, ancillary services, internet access, or audio or video programming services and the charges are attributable to retail sales that are taxable and retail sales that are nontaxable, the portion of the price attributable to the nontaxable retail sales is subject to tax unless the provider can identify by reasonable and verifiable standards such portion from its books and records kept in the regular course of business.

Source: SL 2003, ch 64, § 1; SL 2007, ch 57, § 1.



§ 10-45-1.8 Entire gross receipts from sale of bundled transactions subject to tax.

10-45-1.8. Entire gross receipts from sale of bundled transactions subject to tax. Except for the provisions of § 10-45-1.7, the tax imposed by this chapter applies to the entire gross receipts resulting from the sale of bundled transactions.

Source: SL 2007, ch 58, § 1.



§ 10-45-1.9 Bundled transaction defined.

10-45-1.9. Bundled transaction defined. For the purposes of this chapter, the term, bundled transaction, means the retail sale of two or more distinct and identifiable products sold for one nonitemized price.

Source: SL 2007, ch 58, § 2.



§ 10-45-1.10 Distinct and identifiable products--Exclusions.

10-45-1.10. Distinct and identifiable products--Exclusions. For the purposes of this chapter, the phrase, distinct and identifiable products, does not include:

(1) Packaging, including containers, boxes, sacks, bags, bottles, wrapping, labels, tags, and instruction guides, that accompany the retail sale of the products and are incidental or immaterial to the retail sale;

(2) A product provided free of charge with the required purchase of another product, if the sales price of the product purchased does not vary depending on the inclusion of the product provided free of charge; or

(3) Items included in gross receipts.
Source: SL 2007, ch 58, § 3.



§ 10-45-1.11 One nonitemized price--Exclusions.

10-45-1.11. One nonitemized price--Exclusions. For the purposes of this chapter, the phrase, one nonitemized price, does not include a price that is separately identified by product on binding sales or other supporting sales-related documentation made available to the customer in paper or electronic form including an invoice, bill of sale, receipt, contract, service agreement, lease agreement, periodic notice of rates and services, rate card, or price list.

Source: SL 2007, ch 58, § 4.



§ 10-45-1.12 Bundled transaction--Exclusions.

10-45-1.12. Bundled transaction--Exclusions. For the purposes of this chapter, the term, bundled transaction, does not include:

(1) A transaction that includes the retail sale of real property or services to real property;

(2) A transaction that includes the retail sale of any products in which the gross receipts varies, or is negotiable, based on the selection by the purchaser of the products included in the transaction;

(3) A transaction that includes the retail sale of tangible personal property and a service where the tangible personal property is essential to the use of the service, and is provided exclusively in connection with the service, and the true object of the transaction is the service;

(4) A transaction that includes the retail sale of any product transferred electronically and a service where the product transferred electronically is essential to the use of the service, and is provided exclusively in connection with the service, and the true object of the transaction is the service;

(5) A transaction that includes the retail sale of services where one service is provided that is essential to the use or receipt of a second service and the first service is provided exclusively in connection with the second service and the true object of the transaction is the second service;

(6) A transaction that includes the retail sale of taxable products and nontaxable products and the purchase price or gross receipts of the taxable products is de minimis; or

(7) A transaction that includes the retail sale of exempt tangible personal property and taxable tangible personal property where:

(a) The transaction includes food and food ingredients, drugs, durable medical equipment, mobility enhancing equipment, or prosthetic devices all as defined in chapter 10-45, or over-the-counter drugs or medical supplies; and

(b) The retailer's purchase price or gross receipts of the taxable tangible personal property is fifty percent or less of the total purchase price or gross receipts of the bundled tangible personal property. No retailer may use a combination of the purchase price and gross receipts of the tangible personal property when making the fifty percent determination for a transaction.
Source: SL 2007, ch 58, § 5; SL 2008, ch 51, § 7.



§ 10-45-1.13 De minimis defined.

10-45-1.13. De minimis defined. For the purposes of § 10-45-1.12, the term, de minimis, means the retailer's purchase price or gross receipts of the taxable products is ten percent or less of the total purchase price or gross receipts of the bundled products. A retailer shall use either the purchase price or the gross receipts of the products to determine if the taxable products are de minimis. No retailer may use a combination of the purchase price and gross receipts of the products to determine if the taxable products are de minimis. A retailer shall use the full term of a service contract to determine if the taxable products are de minimis.

Source: SL 2007, ch 58, § 6.



§ 10-45-1.14 Gross receipts defined.

10-45-1.14. Gross receipts defined. For the purposes of this chapter, the term, gross receipts, means the total amount or consideration, including cash, credit, property, and services, for which tangible personal property, any product transferred electronically, or services are sold, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

(1) The retailer's cost of the property or service sold;

(2) The cost of materials used, labor or service cost, interest, losses, all costs of transportation to the retailer, all taxes imposed on the retailer, and any other expense of the retailer; and

(3) Except as provided in chapter 10-46A or 10-46B, charges by the retailer for any services necessary to complete the sale whether or not separately stated, including delivery charges.
Source: SL 2007, ch 56, § 2; SL 2008, ch 51, § 8.



§ 10-45-1.15 Conditions under which gross receipts include consideration retailer received fromthird parties.

10-45-1.15. Conditions under which gross receipts include consideration retailer received from third parties. Gross receipts, as defined in § 10-45-1.14, include consideration received by the retailer from third parties if:

(1) The retailer actually receives consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale;

(2) The retailer has an obligation to pass the price reduction or discount through to the purchaser;

(3) The amount of the consideration attributable to the sale is fixed and determined by the retailer at the time of the sale of the item to the purchaser; and

(4) One of the following criteria is met:

(a) The purchaser presents a coupon, certificate, or other documentation to the retailer to claim a price reduction or discount where the coupon, certificate, or documentation is authorized, distributed, or granted by a third party with the understanding that the third party will reimburse any retailer to whom the coupon, certificate, or documentation is presented;

(b) The purchaser identifies himself or herself to the retailer as a member of a group or organization entitled to a price reduction or discount (a preferred customer card that is available to any patron does not constitute membership in such a group); or

(c) The price reduction or discount is identified as a third party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate, or other documentation presented by the purchaser.

For the purposes of this section, the purchaser is the end consumer.

Source: SL 2007, ch 56, § 3.



§ 10-45-1.16 Exclusions from definition of gross receipts.

10-45-1.16. Exclusions from definition of gross receipts. Gross receipts, as defined in § 10-45-1.14, do not include:

(1) Discounts, including cash, term, or coupons that are not reimbursed by a third party that are allowed by a retailer and taken by a purchaser on a sale;

(2) Interest, financing, and carrying charges from credit extended on the sale of tangible personal property, any product transferred electronically, or services, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser; and

(3) Any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the purchaser.
Source: SL 2007, ch 56, § 4; SL 2008, ch 51, § 9.



§ 10-45-1.17 Telecommunications service defined.

10-45-1.17. Telecommunications service defined. The term, telecommunications service, as used in this chapter, means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points. The term, telecommunications service, includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether such service is referred to as voice over internet protocol services or is classified by the Federal Communications Commission as enhanced or value added.

The term, telecommunications service, does not include:

(1) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser where such purchaser's primary purpose for the underlying transaction is the processed data or information;

(2) Installation or maintenance of wiring or equipment on a customer's premises;

(3) Tangible personal property;

(4) Advertising, including directory advertising;

(5) Billing and collection services provided to third parties;

(6) Internet access service;

(7) Radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance and routing of such services by the programming service provider. Radio and television audio and video programming services shall include but not be limited to cable service as defined in 47 USC 522(6), as of June 1, 2007, and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20.3;

(8) Ancillary services; or

(9) Digital products delivered electronically, including but not limited to software, music, video, reading materials, or ring tones.

The term, telecommunications service, includes the following services:

(1) "800 service," any telecommunications service that allows a caller to dial a toll-free number without incurring a charge for the call;

(2) "900 service," an inbound toll telecommunications service purchased by a subscriber that allows the subscriber's customers to call in to the subscriber's prerecorded announcement or live service. A 900 service does not include the charge for the collection of services provided by the seller of the telecommunications services to the subscriber or service or product sold by the subscriber to the subscriber's customer;

(3) "Fixed wireless service," a telecommunications service that provides radio communication between fixed points;

(4) "Mobile wireless service," a telecommunications service that is transmitted, conveyed, or routed regardless of the technology used, where either the origination point or termination point, or both, of the transmission, conveyance, or routing are not fixed;

(5) "Paging service," a telecommunications service that provides transmission of coded radio signals for the purpose of activation specific pages. Such transmissions may include either messages or sounds, or both;

(6) "Prepaid calling service," the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(7) "Prepaid wireless calling service," a telecommunications service that provides the right to utilize mobile wireless service as well as other nontelecommunications services, including the download of digital products delivered electronically, content and ancillary services, which must be paid for in advance that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(8) "Private communication service," a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels; and

(9) "Value-added non-voice data service," a service that otherwise meets the definition of telecommunications services in which computer processing applications are used to act on the form, content, code, or protocol of the information or data primarily for a purpose other than transmission, conveyance, or routing.
Source: SL 2008, ch 52, § 2; SL 2009, ch 47, § 1.



§ 10-45-1.18 Definition of terms related to telecommunications service and ancillary services.

10-45-1.18. Definition of terms related to telecommunications service and ancillary services. Terms used in this chapter mean:

(1) "Intrastate telecommunications service," a telecommunications service that originates in one United States state or a United States territory or possession, and terminates in the same United States state or a United States territory or possession;

(2) "Interstate telecommunications service," a telecommunications service that originates in one United States state, or a United States territory or possession, and terminates in a different United States state or a United States territory or possession;

(3) "International telecommunications service," a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively. United States includes the District of Columbia or a United States territory or possession;

(4) "Ancillary services," services that are associated with or incidental to the provision of telecommunications services, including detailed telecommunications billing, directory assistance, vertical service, and voice mail services;

(5) "Detailed telecommunications billing service," an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement;

(6) "Directory assistance," an ancillary service of providing telephone number information, address information, or telephone number information and address information;

(7) "Vertical service," an ancillary service that is offered in connection with one or more telecommunications services, which offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services;

(8) "Voice mail service," an ancillary service that enables the customer to store, send, or receive recorded messages. The term does not include any vertical services that the customer may be required to have in order to utilize the voice mail service;

(9) "Conference bridging service," an ancillary service that links two or more participants of an audio or video conference call and may include the provision of a telephone number. The term does not include the telecommunications services used to reach the conference bridge.
Source: SL 2009, ch 47, § 2; SL 2010, ch 56, § 1.



§ 10-45-1.19 Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A.

10-45-1.19. Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A. Notwithstanding any other provision of law, gross receipts as defined in this chapter do not include any tax imposed by this chapter and chapters 10-45D, 10-52, and 10-52A that is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

Source: SL 2013, ch 56, § 1.



§ 10-45-2 Tax on sale of tangible property.

10-45-2. Tax on sale of tangible property. There is hereby imposed a tax upon the privilege of engaging in business as a retailer, a tax of four percent upon the gross receipts of all sales of tangible personal property consisting of goods, wares, or merchandise, except as otherwise provided in this chapter, sold at retail in the State of South Dakota to consumers or users.

Source: SL 1935, ch 205, § 34; SL 1937, ch 253, § 1; SDC 1939, § 57.3201; SL 1941, ch 345; SL 1943, ch 296; SL 1965, ch 288, § 1; SL 1967, ch 335; SL 1969, ch 267, § 1; SL 1978, ch 72, § 37; SL 1979, ch 84, § 1; SL 1980, ch 325, § 14; SL 1987, ch 98, § 2; SL 1988, ch 106, § 1.



§ 10-45-2.1 Tax on sales of sectional homes--Sectional homes defined.

10-45-2.1. Tax on sales of sectional homes--Sectional homes defined. Sales of sectional homes are subject to sales tax, which shall be based upon the fair market value of the raw materials used to construct each home.

For the purpose of this section, the term, sectional homes, means any home pre-built in whole or in part for the purpose of permanent placement on a foundation. Mobile homes as defined in subdivision 32-3-1(8) and manufactured homes as defined in subdivision 32-3-1(6) are not sectional homes.

Source: SL 1977, ch 99, § 1; SL 1987, ch 29, § 6; SL 2005, ch 71, § 1.



§ 10-45-2.2 Materials incorporated in construction work--Restriction on application of rateincrease.

10-45-2.2. Materials incorporated in construction work--Restriction on application of rate increase. No tax increase may be levied on materials incorporated in construction work pursuant to construction contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 1; SL 2001, ch 56, § 1.



§ 10-45-2.3 Conditional or installment sales--Actual cash receipts subject to tax.

10-45-2.3. Conditional or installment sales--Actual cash receipts subject to tax. For purposes of the tax imposed by this chapter, on any sale made under a conditional sales contract, or under other forms of sale wherein the payment of the principal sum is extended over a period longer than sixty days from the date of sale, only the portion of the sale amount that has actually been received in cash by the retailer during each reporting period is subject to the tax imposed by this chapter.

Source: SL 2002, ch 64, § 17.



§ 10-45-2.4 Tax on products transferred electronically.

10-45-2.4. Tax on products transferred electronically. There is hereby imposed a tax at the same rate as that imposed upon sales of tangible personal property in this state upon the gross receipts of all sales, leases, or rentals of any product transferred electronically.

The tax is imposed if:

(1) The sale is to an end user;

(2) The sale is to a person who is not an end user, unless otherwise exempted by this chapter;

(3) The seller grants the right of permanent or less than permanent use of the products transferred electronically; or

(4) The sale is conditioned or not conditioned upon continued payment.

For the purposes of this section, the term, end user, does not include any person who received by contract any product transferred electronically for further commercial broadcast, rebroadcast, transmission, retransmission, licensing, relicensing, distribution, redistribution, or exhibition of the product, in whole or in part, to another person.

For the purposes of this section, the term, permanent use, means perpetual or for an indefinite or unspecified length of time. The sale of a digital code that may be utilized to obtain a product transferred electronically shall be taxed in the same manner as the product transferred electronically. A digital code is a code that permits a purchaser to obtain at a later date a product transferred electronically.

Source: SL 2008, ch 51, § 1.



§ 10-45-2.5 Retailer engaged in business of selling tangible personal property, services, andproducts transferred electronically for use in state.

10-45-2.5. Retailer engaged in business of selling tangible personal property, services, and products transferred electronically for use in state. Pursuant to §§ 10-45-2.5 to 10-45-2.9, inclusive, a retailer is engaged in the business of selling tangible personal property, services, and products transferred electronically for use in this state if:

(1) Both of the following conditions exist:

(a) The retailer holds a substantial ownership interest in, or is owned in whole or in substantial part by, a retailer maintaining a place of business within this state; and

(b) The retailer sells the same or a substantially similar line of products as the related retailer in this state and does so under the same or a substantially similar business name, or the instate facility or instate employee of the related retailer is used to advertise, promote, or facilitate sales by the retailer to a consumer; or

(2) The retailer holds a substantial ownership interest in, or is owned in whole or in substantial part by, a business that maintains a distribution house, sales house, warehouse, or similar place of business in this state that delivers property sold by the retailer to consumers.
Source: SL 2011, ch 56, § 1.



§ 10-45-2.6 Definition of terms used in § 10-45-2.5.

10-45-2.6. Definition of terms used in § 10-45-2.5. Terms used in § 10-45-2.5 mean:

(1) "Substantial ownership interest," an interest in an entity that is not less than the degree of ownership of equity interest in an entity that is specified by Section 78p of Title 15 of the United States Code as of January 1, 2011, with respect to a person other than a director or officer;

(2) "Ownership," includes both direct ownership and indirect ownership through a parent, subsidiary, or affiliate.
Source: SL 2011, ch 56, § 2.



§ 10-45-2.7 Retailers processing orders electronically.

10-45-2.7. Retailers processing orders electronically. The processing of orders electronically, including facsimile, telephone, the internet, or other electronic ordering process, does not relieve a retailer of responsibility for collection of the tax from the purchaser if the retailer is doing business in this state pursuant to §§ 10-45-2.5 to 10-45-2.9, inclusive.

Source: SL 2011, ch 56, § 3.



§ 10-45-2.8 Retailers that are part of controlled group.

10-45-2.8. Retailers that are part of controlled group. Any retailer that is part of a controlled group as defined in § 10-45-20.3 and that controlled group has a component member that is a retailer engaged in business in this state as described in §§ 10-45-2.5 to 10-45-2.9, inclusive, shall be presumed to be a retailer engaged in business in this state. This presumption may be rebutted by evidence that during the calendar year at issue the component member that is a retailer engaged in business in this state did not engage in any of the activities described in §§ 10-45-2.5 to 10-45-2.9, inclusive, on behalf of the retailer. For purposes of this section, the term, component member, means any component member as defined in Section 1563(b) of the Internal Revenue Code as of January 1, 2011.

Source: SL 2011, ch 56, § 4.



§ 10-45-2.9 Retailers having contractual relationship with entity for installation, maintenance, orrepair of purchases.

10-45-2.9. Retailers having contractual relationship with entity for installation, maintenance, or repair of purchases. Any retailer making sales of tangible personal property to purchasers in this state by mail, telephone, the internet, or other media which has a contractual relationship with an entity to provide and perform installation, maintenance, or repair services for the retailer's purchasers within this state shall be included within the definition of retailer under the provisions of §§ 10-45-2.5 to 10-45-2.9, inclusive.

Source: SL 2011, ch 56, § 5.



§ 10-45-3 Repealed.

10-45-3. Repealed by SL 2006, ch 58, § 15, eff. April 1, 2006.



§ 10-45-3.1 Repealed.

10-45-3.1. Repealed by SL 1982, ch 112, § 1.



§ 10-45-3.2 , 10-45-3.3. Repealed.

10-45-3.2, 10-45-3.3. Repealed by SL 2006, ch 58, §§ 16, 17, eff. April 1, 2006.



§ 10-45-3.4 Exemption of certain parts, repairs, or maintenance on agricultural or irrigationequipment.

10-45-3.4. Exemption of certain parts, repairs, or maintenance on agricultural or irrigation equipment. There are exempted from the provisions of this chapter and the tax imposed by it, gross receipts from the sale of the following:

(1) Parts or repairs on machinery or equipment which are clearly identifiable as used primarily for agricultural purposes, including irrigation equipment, if the part replaces a farm machinery or irrigation equipment part assigned a specific or generic part number by the manufacturer of the farm machinery or irrigation equipment; and

(2) Maintenance items and maintenance services used on machinery or equipment which are clearly identifiable as used primarily for agricultural purposes, including irrigation equipment.
Source: SL 2002, ch 64, § 19; SL 2006, ch 47, § 1.



§ 10-45-3.5 Exemption for gross receipts from sale, resale, or lease of farm machinery,attachment units, and irrigation equipment.

10-45-3.5. Exemption for gross receipts from sale, resale, or lease of farm machinery, attachment units, and irrigation equipment. There are exempted from the provisions of this chapter and from the tax imposed by it, gross receipts from the sale, resale, or leasing of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes. The term, farm machinery, includes all-terrain vehicles of three or more wheels used exclusively by the purchaser for agricultural purposes on agricultural land. The purchaser shall sign and deliver to the seller a statement that the all-terrain vehicle will be used exclusively for agricultural purposes.

Source: SL 2006, ch 58, § 14.



§ 10-45-4 Tax on receipts from business services.

10-45-4. Tax on receipts from business services. There is hereby imposed a tax at the same rate as that imposed upon sales of tangible personal property in this state upon the gross receipts of any person from the engaging or continuing in the practice of any business in which a service is rendered. Any service as defined by § 10-45-4.1 shall be taxable, unless the service is specifically exempt from the provisions of this chapter.

Source: SL 1965, ch 296, § 1; SL 1979, ch 84, §§ 7, 12.



§ 10-45-4.1 Services subject to taxation.

10-45-4.1. Services subject to taxation. "Service" means all activities engaged in for other persons for a fee, retainer, commission, or other monetary charge, which activities involve predominantly the performance of a service as distinguished from selling property. In determining what is a service, the intended use, principal objective or ultimate objective of the contracting parties shall not be controlling. For the purposes of this chapter services rendered by an employee for his employer are not taxable.

Source: SL 1979, ch 84, § 9; SL 1980, ch 100, § 6.



§ 10-45-4.2 Certain purchases considered for resale purposes.

10-45-4.2. Certain purchases considered for resale purposes. Services purchased by an engineer, architect, or surveyor on behalf of a client in the performance of a contract for such client shall be considered purchases for resale purposes.

Source: SL 1988, ch 107, § 1.



§ 10-45-5 Tax on receipts from specific enumerated businesses and services.

10-45-5. Tax on receipts from specific enumerated businesses and services. There is imposed a tax at the rate of four percent upon the gross receipts of any person from engaging or continuing in any of the following businesses or services in this state: abstracters; accountants; ancillary services; architects; barbers; beauty shops; bill collection services; blacksmith shops; car washing; dry cleaning; dyeing; exterminators; garage and service stations; garment alteration; cleaning and pressing; janitorial services and supplies; specialty cleaners; laundry; linen and towel supply; membership or entrance fees for the use of a facility or for the right to purchase tangible personal property, any product transferred electronically, or services; photography; photo developing and enlarging; tire recapping; welding and all repair services, except farm machinery, farm attachment units, or irrigation equipment repair services; cable television; and rentals of tangible personal property except leases of tangible personal property between one telephone company and another telephone company, motor vehicles as defined by § 32-5-1 leased under a single contract for more than twenty-eight days and mobile homes. However, the specific enumeration of businesses and professions made in this section does not, in any way, limit the scope and effect of § 10-45-4.

Source: SL 1965, ch 296, § 2; SL 1969, ch 274, § 1; SL 1971, ch 80; SL 1974, ch 100; SL 1975, ch 103; SL 1978, ch 147, § 2; SL 1983, ch 86, § 1; SL 1983, ch 87; SL 1987, ch 98, § 4; SL 1988, ch 106, § 1; SL 2002, ch 64, § 20, eff. Jan. 1, 2006; SL 2006, ch 58, § 18, eff. Apr. 1, 2006; SL 2008, ch 51, § 10; SL 2009, ch 47, § 4.



§ 10-45-5.1 Coin operated washers and dryers--License in lieu of tax--Failure to pay fee asmisdemeanor--Interest--Collection.

10-45-5.1. Coin operated washers and dryers--License in lieu of tax--Failure to pay fee as misdemeanor--Interest--Collection. The annual license fee for each coin operated washer and dryer in this state is twenty dollars. However, in municipalities having a population of one thousand persons or less, the annual license fee is sixteen dollars. The license fee is in lieu of any sales or gross receipts taxes from the operation or ownership of coin operated washers and dryers. Any person who fails to pay the fee is guilty of a Class 2 misdemeanor. Any person who fails to pay the fee prescribed on or before December thirty-first of the year prior to the year for which the fee is due is subject to an interest charge on the unpaid fee at the rate of two percent per month or part thereof. The interest charge commences immediately after the date the fee becomes due and is payable immediately. The secretary of revenue shall promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for license application;

(2) The collection of the license fee;

(3) The placement of the license or decalcomania; and

(4) The transfer of a license to a new owner.
Source: SL 1969, ch 274, § 2; SL 1982, ch 86, § 33; SL 1983, ch 27, § 6; SL 1987, ch 82, § 24; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 48, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-5.2 Services enumerated in standard industrial classification manual subject to tax--Otherservices subject to tax.

10-45-5.2. Services enumerated in standard industrial classification manual subject to tax--Other services subject to tax. The following services enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are specifically subject to the tax levied by this chapter: metal mining services (group no. 108); coal mining (major group 12); nonmetallic minerals (except fuels) services (group no. 148); service industries for the printing trade (group no. 279); coating, engraving and allied services (group no. 347); communication, electric and gas services (division E except group nos. 483, 494 and 495); hotels, motels, and tourist courts (group no. 701); rooming and boarding houses (group no. 702); camps and recreational vehicle parks (group no. 703); personal services (major group 72); business services (major group 73); automotive repair, services, and parking (major group 75); miscellaneous repair services (major group 76), except farm machinery, farm attachment units, or irrigation equipment repair services; amusement and recreation services (major group 79); legal services (major group 81); landscape and horticultural services (group no. 078); engineering, accounting, research, management, and related services (major group 87, except industry no. 8733); title abstract offices (group no. 654); consumer credit reporting agencies, mercantile reporting agencies, and adjustment and collection agencies (group no. 732); real estate agents and managers (group no. 653); funeral service and crematories (group no. 726), except that purchases of goods or services with money advanced as an accommodation are retail purchases and are not includable in gross receipts for funeral services and fees paid or donated for religious ceremonies are not includable in gross receipts for funeral services; loan brokers (industry no. 6163); repair shops and related services, not elsewhere classified (industry no. 7699) but only locksmiths and locksmith shops; and floor laying and other floor work not elsewhere classified (industry no. 1752). In addition, the following services are also specifically subject to the tax levied by this chapter: livestock slaughtering services; dog grooming services; airplane, helicopter, balloon, dirigible and blimp rides for amusement or sightseeing; the collection and disposal of solid waste; and all appraiser's services. The services enumerated in this section may not be construed as a comprehensive list of taxable services but rather as a representative list of services intended to be taxable under this chapter.

Source: SL 1979, ch 84, § 10; SL 1980, ch 94; SL 1980, ch 95; SL 1982, ch 113, § 1; SL 1986, ch 100, § 1; SL 1988, ch 108, § 1; SL 1988, ch 112, § 2; SL 1989, ch 30, § 32; SL 1989, ch 104, § 1; SL 1991, ch 108, § 3; SL 1995, ch 68, § 7; SL 1996, ch 83, § 12; SL 1998, ch 71, § 4; SL 2006, ch 58, § 19.



§ 10-45-5.3 Tax on oil and gas field services.

10-45-5.3. Tax on oil and gas field services. There is imposed, at the rate of four percent, an excise tax on the gross receipts of any person engaging in oil and gas field services (group no. 138) as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President.

Source: SL 1982, ch 113, § 2; SL 1987, ch 98, § 5; SL 1988, ch 106, § 1; SL 1988, ch 108, § 2; SL 1991, ch 100, § 1; SL 2002, ch 64, § 21.



§ 10-45-5.4 Repealed.

10-45-5.4. Repealed by SL 2005, ch 72, § 3.



§ 10-45-5.5 Chemicals purchased for use by lawn and garden services considered purchases forresale.

10-45-5.5. Chemicals purchased for use by lawn and garden services considered purchases for resale. Chemicals purchased for use by lawn and garden services (industry no. 0782) as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used in such services shall be considered as purchases for resale.

Source: SL 1989, ch 114, § 1.



§ 10-45-5.6 Exemptions for charitable organization devoted exclusively to relief of poor,distressed or underprivileged.

10-45-5.6. Exemptions for charitable organization devoted exclusively to relief of poor, distressed or underprivileged. Any nonprofit charitable organization which devotes its resources exclusively to the relief of the poor, distressed or underprivileged and has been recognized as an exempt organization under § 501(c)(3) of the Internal Revenue Code is specifically exempted from the license fee provided in § 10-45-5.1 and any sales, use or gross receipts taxes imposed on the operation or ownership of coin operated washers and dryers placed and used in living accommodations provided by such organization to the poor, distressed or underprivileged.

Source: SL 1992, ch 90.



§ 10-45-6 Tax on utility services.

10-45-6. Tax on utility services. There is hereby imposed a tax of four percent upon the gross receipts from sales, furnishing, or service of gas, electricity, and water, including the gross receipts from such sales by any municipal corporation furnishing gas, and electricity, to the public in its proprietary capacity, except as otherwise provided in this chapter, when sold at retail in the State of South Dakota to consumers or users.

Source: SL 1935, ch 205, § 34; SL 1937, ch 253, § 1; SDC 1939, § 57.3201; SL 1941, ch 345; SL 1943, ch 296; SL 1974, ch 97, § 1; SL 1981, ch 102, §§ 2, 3; SL 1987, ch 98, § 6; SL 1988, ch 106, § 1.



§ 10-45-6.1 Tax on intrastate, interstate, or international telecommunications service--Exemptions.

10-45-6.1. Tax on intrastate, interstate, or international telecommunications service--Exemptions. Except as provided in § 10-45-6.2, there is hereby imposed a tax of four percent upon the gross receipts from providing any intrastate, interstate, or international telecommunications service that originates or terminates in this state and that is billed or charged to a service address in this state, or that both originates and terminates in this state. However, the tax imposed by this section does not apply to:

(1) Any eight hundred or eight hundred type service unless the service both originates and terminates in this state;

(2) Any sale of a telecommunication service to a provider of telecommunication services, including access service, for use in providing any telecommunication service; or

(3) Any sale of interstate telecommunication service provided to a call center that has been certified by the secretary of revenue to meet the criterion established in § 10-45-6.3 and the call center has provided to the telecommunications service provider an exemption certificate issued by the secretary indicating that it meets the criterion.

If a call center uses an exemption certificate to purchase services not meeting the criterion established in § 10-45-6.3, the call center is liable for the applicable tax, penalty, and interest.

Source: SL 1974, ch 97, § 2; SL 1980, ch 325, § 17; SL 1987, ch 98, § 7; SL 1988, ch 106, § 1; SL 2002, ch 61, § 5; SL 2003, ch 63, § 1, eff. May 1, 2003; SL 2008, ch 52, § 1; SL 2009, ch 47, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-45-6.2 Tax on certain mobile telecommunications services.

10-45-6.2. Tax on certain mobile telecommunications services. There is hereby imposed a tax of four percent upon the gross receipts of mobile telecommunications services, as defined in 4 U.S.C. § 124(7) as of January 1, 2002, that originate and terminate in the same state and are billed to a customer with a place of primary use in this state or are deemed to have originated or been received in this state and to be billed or charged to a service address in this state if the customer's place of primary use is located in this state regardless of where the service actually originates or terminates. Notwithstanding any other provision of this chapter and for purposes of the tax imposed by this section, the tax imposed upon mobile telecommunication services shall be administered in accordance with 4 U.S.C. §§ 116-126 as in effect on July 28, 2000.

Source: SL 2002, ch 61, § 1; SL 2003, ch 63, § 4.



§ 10-45-6.3 "Call center" defined--Exclusions.

10-45-6.3. Call center defined--Exclusions. As used in § 10-45-6.1, the term, call center, means any physical location where telephone calls are placed, or received, for the purpose of making sales, marketing, customer service, or technical support. The term does not include:

(1) Any location where telephone calls are primarily placed to, or received from, the same taxpayer, or affiliates of the same taxpayer, that owns or operates the location; or

(2) Any insurance, real estate, or brokerage company.
Source: SL 2003, ch 63, § 2.



§ 10-45-7 Tax on room or parking site rentals to transient guests.

10-45-7. Tax on room or parking site rentals to transient guests. There is hereby imposed a tax at the same rate as that imposed upon sales of tangible personal property in this state upon the gross receipts from rentals of rooms or parking sites by lodging establishments or campgrounds received from transient guests. A lodging establishment is any building, structure, property or premise kept, used, maintained, advertised or held out to the public to be a place where sleeping accommodations are furnished to transient guests. A campground is any property or premise kept, used, maintained, advertised or held out to the public to be a place where sites are available for the placing of tents, campers, trailers, mobile homes or other mobile accommodations to transient guests. A transient guest is any person who resides in a lodging establishment or campground less than twenty-eight consecutive days. The provisions of this section do not apply to the casual or occasional rental of a sleeping accommodation or camping site. For the purposes of this section, casual or occasional is the rental of a sleeping accommodation or camping site by any establishment or campground for ten or less days in a calendar year. Any establishment or campground which has a permit or license issued under this chapter, is not offering the rental of sleeping accommodations or camping sites on a casual or occasional basis.

Source: SDC 1939, § 57.3201 as added by SL 1963, ch 444; SL 1976, ch 98; SL 1997, ch 67, § 1.



§ 10-45-7.1 Exemption for lodging house or hotel membership fees.

10-45-7.1. Exemption for lodging house or hotel membership fees. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from membership fees paid to any lodging house and hotel membership organization operated for the benefit of its members. However, this exemption does not apply to any membership fee that represents payment for tangible personal property, any product transferred electronically, and services provided by the membership organization.

Source: SL 2001, ch 55, § 1; SL 2008, ch 51, § 11.



§ 10-45-8 Tax on admissions to amusements and athletic contests or events.

10-45-8. Tax on admissions to amusements and athletic contests or events. There is imposed a tax of four percent upon the gross receipts from all sales of tickets or admissions to places of amusement and athletic contests or events, except as otherwise provided in this chapter.

Source: SDC 1939, § 57.3201; SL 1941, ch 345; SL 1943, ch 296; SL 1980, ch 325, § 18; SL 1981, ch 102, § 4; SL 1985, ch 87, § 1; SL 1987, ch 98, § 8; SL 1988, ch 106, § 1; SL 2002, ch 64, § 22.



§ 10-45-8.1 Repealed.

10-45-8.1. Repealed by SL 1987, ch 102, § 2.



§ 10-45-8.2 Repealed.

10-45-8.2. Repealed by SL 2012, ch 67, § 1.



§ 10-45-9 Constitutional and statutory exemptions from taxation.

10-45-9. Constitutional and statutory exemptions from taxation. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from sales of tangible personal property and any product transferred electronically which this state is prohibited from taxing under the Constitution or laws of the United States or under the Constitution or laws of the State of South Dakota.

Source: SL 1935, ch 205, § 34-a; SDC 1939, § 57.3202 (1); SL 1939, ch 269; SL 2008, ch 51, § 12.



§ 10-45-9.1 Exemption of property sold for lease.

10-45-9.1. Exemption of property sold for lease. Gross receipts from the sale of tangible personal property and any product transferred electronically to a person who intends to lease the property to persons in this state and actually does so are exempted from the provisions of this chapter and the tax composed by it.

Source: SL 1983, ch 86, § 4; SL 2008, ch 51, § 13.



§ 10-45-10 Exempt sales to United States, states, municipalities, charities, and Indian tribes.

10-45-10. Exemption of sales to United States, states, municipalities, charities, and Indian tribes. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from sales of tangible personal property, any product transferred electronically, and services to the United States, to the State of South Dakota or to any other state of the United States or the District of Columbia if the other state provides a reciprocal exemption for South Dakota, to public or municipal corporations of the State of South Dakota or of any other state of the United States or the District of Columbia if the other state provides a reciprocal exemption to South Dakota public or municipal corporations, to any nonprofit charitable organization maintaining a physical location within this state which devotes its resources exclusively to the relief of the poor, distressed or underprivileged, and has been recognized as an exempt organization under § 501(c)(3) of the Internal Revenue Code, or to any Indian tribe.

Source: SL 1935, ch 205, § 34-a; SDC 1939, § 57.3202 (5); SL 1939, ch 269; SL 1974, ch 101, § 1; SL 1975, ch 104; SL 1979, ch 84, § 8; SL 1983, ch 88, § 1; SL 1984, ch 87; SL 1987, ch 100; SL 2008, ch 51, § 14; SL 2011, ch 57, § 1.



§ 10-45-10.1 Repealed.

10-45-10.1. Repealed by SL 1979, ch 84, § 13.



§ 10-45-10.2 Repealed.

10-45-10.2. Repealed by SL 1995, ch 68, § 10.



§ 10-45-10.3 Exemption of freeport merchandise and stocks of merchandise brought as foreign ordomestic merchandise into foreign trade zone--Stocks of merchandise defined--Application.

10-45-10.3. Exemption of freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into foreign trade zone--Stocks of merchandise defined--Application. There is exempted from the provisions of this chapter and from the computation of the tax imposed by it, freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into a foreign trade zone. For the purposes of this section, stocks of merchandise is personal property which is held primarily for sale and not subject to annual depreciation. However, the exemption only applies if written evidence of the contract of sale is retained, and such contract indicates that the merchandise is to be shipped in international commerce to a point outside the United States not to be returned to a point within the United States.

Source: SL 1988, ch 109, § 1; SL 2001, ch 56, § 2; SL 2004, ch 93, § 1.



§ 10-45-10.4 Exemption of handling fees paid by religious organizations to relief agencies for fooddistribution through giveaway programs.

10-45-10.4. Exemption of handling fees paid by religious organizations to relief agencies for food distribution through giveaway programs. There are specifically exempted from the provisions of this chapter and the computation of the amount of tax imposed by it, the gross receipts from the handling fee paid by a religious organization recognized as an exempt organization under section 501(c)(3) of the Internal Revenue Code to an approved relief agency recognized as an exempt organization pursuant to § 10-45-10 for the distribution of food which is used for the assistance or relief to the poor, distressed, or underprivileged through a food giveaway program.

Source: SL 2012, ch 68, § 1.



§ 10-45-11 Exemption of sales otherwise taxed.

10-45-11. Exemption of sales otherwise taxed. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of gasoline, motor fuel, and special fuel subject to tax under chapter 10-47B.

Source: SDC 1939, § 57.3202 (6); SL 1939, ch 269; SL 1949, ch 418; SL 1969, ch 267, § 3; SL 1970, ch 74, § 2; SL 1979, ch 87, § 4; SL 1987, ch 29, § 71; ch 101; SL 1987, ch 102, § 1; SL 1989, ch 117; SL 2001, ch 56, § 3.



§ 10-45-11.1 Exemption of goods and services furnished to meet warranty obligation withoutcharge.

10-45-11.1. Exemption of goods and services furnished to meet warranty obligation without charge. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from furnishing goods or services to the purchaser or the purchaser's successor in interest of tangible personal property and any product transferred electronically to fulfill a warranty obligation of the manufacturer to the extent that the goods or services are not charged to the purchaser or the purchaser's successor in interest.

Source: SL 1971, ch 79; SL 2008, ch 51, § 15.



§ 10-45-11.2 Exemption of gross receipts from sale of motor vehicles exempt from excise tax.

10-45-11.2. Exemption of gross receipts from sale of motor vehicles exempt from excise tax. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of motor vehicles exempt from the motor vehicle excise tax pursuant to § 32-5B-2.

Source: SL 1987, ch 103, § 1; SL 1988, ch 110, § 1; SL 2012, ch 67, § 3.



§ 10-45-11.3 Repealed.

10-45-11.3. Repealed by SL 1995, ch 68, § 11.



§ 10-45-12 Repealed.

10-45-12. Repealed by SL 1981, ch 103, § 2.



§ 10-45-12.1 Services specifically exempt from tax.

10-45-12.1. Services specifically exempt from tax. The following services enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President are exempt from the provisions of this chapter: health services (major group 80); educational services (major group 82) except schools and educational services not elsewhere classified (industry no. 8299); social services (major group 83); agricultural services (major group 07) except veterinarian services (group no. 074) and animal specialty services, except veterinary (industry no. 0752); forestry services (group no. 085); radio and television broadcasting (group no. 483); railroad transportation (major group 40); local and suburban passenger transportation (group no. 411) except limousine services; school buses (group no. 415); trucking and courier services, except air (group no. 421) except collection and disposal of solid waste; farm product warehousing and storage (industry no. 4221); establishments primarily engaged in transportation on rivers and canals (group no. 444); establishments primarily engaged in air transportation, certified carriers (group no. 451); establishments primarily engaged in air transportation, noncertified carriers (group no. 452) except chartered flights (industry no. 4522) and airplane, helicopter, balloon, dirigible, and blimp rides for amusement or sightseeing; pipe lines, except natural gas (major group 46); arrangement of passenger transportation (group no. 472); arrangement of transportation of freight and cargo (group no. 473); rental of railroad cars (group no. 474); water supply (industry no. 4941); sewerage systems (industry no. 4952); security brokers, dealers and flotation companies (group no. 621); commodity contracts brokers and dealers (group no. 622); credit counseling services provided by individual and family social services (industry no. 8322); construction services (division C) except industry no. 1752 and locksmiths and locksmith shops; consumer credit reporting agencies, mercantile reporting agencies, and adjustment and collection agencies (group no. 732), if the debt was incurred out-of-state and the client does not reside within the state. The following are also specifically exempt from the provisions of this chapter: financial services of institutions subject to tax under chapter 10-43 including loan origination fees, late payment charges, nonsufficient fund check charges, stop payment charges, safe deposit box rent, exchange charges, commission on travelers checks, charges for administration of trusts, interest charges, and points charged on loans; commissions earned or service fees paid by an insurance company to an agent or representative for the sale of a policy; services of brokers and agents licensed under Title 47; the sale of trading stamps; rentals of motor vehicles as defined by § 32-5-1 leased under a single contract for more than twenty-eight days; advertising services; services provided by any corporation to another corporation which is centrally assessed having identical ownership and services provided by any corporation to a wholly owned subsidiary which is centrally assessed; continuing education programs; tutoring; vocational counseling, except rehabilitation counseling; and motion picture rentals to a commercially operated theater primarily engaged in the exhibition of motion pictures.

Source: SL 1979, ch 84, § 11; SL 1979, ch 306, § 2; SL 1980, ch 97; SL 1981, ch 103, § 1; SL 1983, ch 86, § 2; SL 1986, ch 100, § 2; SL 1987, ch 104; SL 1988, ch 108, § 3; SL 1988, ch 111; SL 1988, ch 112, § 1; SL 1989, ch 104, § 2; SL 1991, ch 101; SL 1991, ch 108, § 5; SL 1995, ch 68, § 12; SL 1996, ch 83, § 9; SL 1998, ch 71, § 5; SL 2001, ch 56, § 4; SL 2003, ch 63, § 3; SL 2004, ch 94, § 1.



§ 10-45-12.2 Exemption of engineering, architectural, and surveying services.

10-45-12.2. Exemption of engineering, architectural, and surveying services. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by §§ 10-45-4 and 10-45-5, the gross receipts from engineering, architectural, and surveying services (group no. 871, Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President) rendered for a project entirely outside this state.

Source: SL 1982, ch 111; SL 1988, ch 108, § 4.



§ 10-45-12.3 Repealed.

10-45-12.3. Repealed by SL 2003, ch 61, § 3.



§ 10-45-12.4 Certain services provided to rural water system by wholly owned cooperative ornonprofit corporation exempt from tax.

10-45-12.4. Certain services provided to rural water system by wholly owned cooperative or nonprofit corporation exempt from tax. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it, gross receipts from management, billing, bookkeeping, administrative, and related services provided to a rural water system by any cooperative or nonprofit corporation which is wholly owned by the water systems receiving such services.

Source: SL 1986, ch 102.



§ 10-45-12.5 Exemption of certain sales commissions.

10-45-12.5. Exemption of certain sales commissions. Unless otherwise specifically subject to tax, the gross receipts resulting from fees or commissions received for rendering a service which provides for the sale of tangible personal property, any product transferred electronically, or services is exempt from the tax imposed by this chapter.

Source: SL 1988, ch 113, § 1; SL 2008, ch 51, § 16.



§ 10-45-12.6 Exemption for credit services by credit bureaus to certain financial institutions.

10-45-12.6. Exemption for credit services by credit bureaus to certain financial institutions. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of credit services by credit bureaus to financial institutions as defined in § 10-43-1, which financial institutions are paying taxes pursuant to the provisions of chapter 10-43.

Source: SL 1991, ch 102, § 1.



§ 10-45-12.7 Exemption for gross receipts of person officiating amateur sporting event--Exception.

10-45-12.7. Exemption for gross receipts of person officiating amateur sporting event--Exception. There are exempted from the provisions of this chapter and from the computation of the tax imposed by it, gross receipts of any person officiating an amateur sporting event. However, this exemption does not apply to any person officiating any sporting event sponsored and operated by any elementary, secondary, or postsecondary school.

Source: SL 2005, ch 76, § 1.



§ 10-45-13 Exemption of receipts used for civic and nonprofit associations and purposes.

10-45-13. Exemption of receipts used for civic and nonprofit associations and purposes. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from the following:

(1) Sales of tickets or admissions to the grounds and grandstand attractions of state, county, district, regional, and local fairs;

(2) Admissions to nonprofit historic sites and repertory theater performances operated by nonprofit organizations;

(3) Admissions to community operated celebrations and shows sponsored by a chamber of commerce or other similar nonprofit organization if the county or municipality in which the activity takes place officially sponsors the activity and no charge is made to the operators of the celebration or show for the use of county, city or town facilities or services;

(4) Admissions to events or receipts from activities sponsored and operated by colleges or vocational schools or elementary or high schools or related clubs or supporting organizations approved or supervised by a school or college when the entire net proceeds are spent for educational purposes and any associations of them and receipts from tangible personal property or any product transferred electronically sold at such events. However, receipts from tangible personal property or any product transferred electronically sold at such events or activities are included in the measure of sales tax at the time of purchase by the college or school or related club or supporting organization;

(5) Religious, benevolent, fraternal, youth association or charitable activities, including any bingo or lottery conducted pursuant to § 22-25-25, where the entire amount of such receipts after deducting all costs directly related to the conduct of such activities is expended for religious, benevolent, fraternal, youth association or charitable purposes, and, except for any bingo or lottery, the receipts are not the result of engaging in business for more than three consecutive days. For the purposes of determining whether this business has been engaged in for more than three days, days necessary to set up, organize, prepare for, take down, or disassemble the business or activity may not be construed as days engaged in business. However, receipts from tangible personal property, any product transferred electronically, or services purchased for use in the activity are included in the measure of sales tax;

(6) Sales of tangible personal property or any product transferred electronically when the net receipts therefrom are used primarily for the restoration or maintenance of the Governor's mansion and capitol grounds;

(7) Any charge or entry fee made to persons for engaging in participatory events limited to tournaments, contests and league activities. However, receipts from tangible personal property, any product transferred electronically, or services purchased for use in tournaments, contests and league activities shall be included in the measure of the tax imposed by this chapter;

(8) Admissions to events or receipts from activities sponsored and operated by county or municipal historical societies or centennial committees when the entire net proceeds are spent for centennial celebration purposes. However, receipts from tangible personal property, any product transferred electronically, or services purchased for use in the activity are included in the measure of sales tax;

(9) Religious, benevolent, fraternal, youth association or charitable activities conducted at county fairs, if the entire amount of such receipts after deducting all costs directly related to the conduct of such activities is expended for religious, benevolent, fraternal, youth association or charitable purposes, and the receipts are not the result of engaging in business for more than five consecutive days. However, receipts from tangible personal property, any product transferred electronically, or services purchased for use in the activity are included in the measure of sales tax;

(10) Admissions to circus performances sponsored or operated by religious, benevolent, fraternal or youth associations, if the entire amount of the receipts after deducting all costs directly related to the conduct of the circus performances is expended for religious, benevolent, fraternal, youth associations or charitable purposes;

(11) Admissions to events or receipts from activities sponsored and operated by religious, benevolent, or charitable organizations for a period not to exceed thirty days in any calendar year, if the entire amount of the receipts after deducting all costs directly related to the conduct of the event or activity is expended for the benefit of homeless persons.
Source: SDC 1939, § 57.3202 (4); SL 1939, ch 269; SL 1961, ch 446; SL 1968, ch 259; SL 1976, ch 99, § 2; SL 1978, ch 86; SL 1983, ch 89; SL 1988, ch 114; SL 1988, ch 115; SL 1989, ch 105, §§ 1, 2; SL 1990, ch 90; SL 1991, ch 103; SL 1992, ch 60, § 2; SL 1992, ch 93, § 1; SL 2000, ch 60, § 1; SL 2008, ch 51, § 17; SL 2012, ch 69, § 1.



§ 10-45-13.1 Exemption of membership organizations.

10-45-13.1. Exemption of membership organizations. Membership organizations, major group 86, as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are exempt from the tax imposed by this chapter on receipts from sales of services by them and their membership fees. This exemption does not apply to the tax imposed upon the gross receipts of sales of tangible personal property or any product transferred electronically by such organizations. This section does not exempt the gross receipts of a retailer which are the result of sales to organizations in major group 86 or exempt such organizations from payment of use tax on goods and services used in the conduct of their activities.

Source: SL 1981, ch 104; SL 1988, ch 108, § 5; SL 2008, ch 51, § 18.



§ 10-45-13.2 Exemption of fair market value of personal property or service given without chargeto exempt organization.

10-45-13.2. Exemption of fair market value of personal property or service given without charge to exempt organization. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, the fair market value of any tangible personal property, product transferred electronically, or service given without charge to an institution, organization, or group exempt from the tax imposed by this chapter.

Source: SL 1987, ch 105, § 1; SL 2008, ch 51, § 19.



§ 10-45-13.3 Exemption of lottery tickets.

10-45-13.3. Exemption of lottery tickets. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it, the gross receipts from the sale of lottery tickets made as part of a lottery operated by this state.

Source: SL 1987, ch 313, § 39.



§ 10-45-13.4 Exemption of gross receipts from library copying charges.

10-45-13.4. Exemption of gross receipts from library copying charges. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from library copying charges.

Source: SL 1990, ch 86.



§ 10-45-13.5 Exemption of receipts received by the state and political subdivisions frommanagement services provided to nonprofit entity.

10-45-13.5. Exemption of receipts received by the state and political subdivisions from management services provided to nonprofit entity. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, the gross receipts received by the State of South Dakota and any of its political subdivisions including multi-county planning and development districts, established pursuant to Executive Order 70-7, or its successor, from management services provided to a revolving loan fund operated by a nonprofit entity.

Source: SL 2005, ch 75, § 1.



§ 10-45-14 Exemption of sales to educational institutions and hospitals--Purchases for membersor employees taxable--Motor vehicle registration fee--Lists maintained by exemptinstitutions.

10-45-14. Exemption of sales to educational institutions and hospitals--Purchases for members or employees taxable--Motor vehicle registration fee--Lists maintained by exempt institutions. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from sales of tangible personal property, any product transferred electronically, and services to and for use by religious educational institutions, private educational institutions currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2011, and nonprofit, charitable hospitals when purchases are made by authorized officials, payment made from the institution funds and title to the property retained in the name of such institution. For the purposes of this section, a private educational institution shall be defined as an institution currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2011, maintaining a campus physically located within this state; and accredited by the South Dakota Department of Education or the North Central Association of Colleges and Schools. For the purposes of this section, a religious educational institution shall be defined as an institution currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2011, that maintains a campus physically located within this state.

This exemption does not extend to sales to or purchases of tangible personal property or any product transferred electronically for the personal use of officials, members or employees of such institutions or to sales to or purchases of tangible personal property or any product transferred electronically used in the operation of a taxable retail business.

The exemption provided in this section does not, in any manner, relieve the institution from the payment of the additional and further license fee imposed on the registration of motor vehicles.

Each institution claiming this exemption shall prepare and maintain a list of all purchases on which the exemption was claimed, fully itemized, showing name and address of vendors, description of property purchased, date or dates of purchase, purchase price, and brief explanation of use or intended use.

Source: SDC 1939, § 57.3202 (8) as added by SL 1951, ch 445; SL 1983, ch 96, § 1; SL 1988, ch 116; SL 1995, ch 68, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2008, ch 51, § 20; SL 2011, ch 57, § 2.



§ 10-45-14.1 Repealed.

10-45-14.1. Repealed by SL 2005, ch 72, § 1.



§ 10-45-14.2 Ink and newsprint exempt when used to produce shoppers' guides--Shoppers' guidesdefined.

10-45-14.2. Ink and newsprint exempt when used to produce shoppers' guides--Shoppers' guides defined. Ink and newsprint when used in the production of shoppers' guides are hereby exempt from the tax imposed under this chapter.

For the purposes of this section the term, shoppers' guide, includes for numerous advertisers advertising publications whose advertisements are solicited from the general public and whose publications are for free distribution to the general public and are published regularly at least once a month, consisting of printed sheets containing advertising, bearing a date of issue, and devoted to advertising of general interest.

Source: SL 1977, ch 100, § 1.



§ 10-45-14.3 Repealed.

10-45-14.3. Repealed by SL 2005, ch 72, § 2.



§ 10-45-14.4 Packaging and container materials as tax exempt raw material.

10-45-14.4. Packaging and container materials as tax exempt raw material. Containers, labels, cartons, packing cases, wrapping paper, twine, glue, bags, bottles, shipping cases, wrapping film, strapping, rope, tape, cans, lids, boxes, pads, dividers, stockinettes, casings, and similar articles and receptacles used or consumed by manufacturers, processors, or fabricators are raw material within the meaning of § 10-46-9 and are not subject to sales or use tax.

Source: SL 1982, ch 114.



§ 10-45-14.5 Packaging and container materials sold to retailers exempt.

10-45-14.5. Packaging and container materials sold to retailers exempt. There are specifically exempted from the provisions of this chapter, and from the computation of tax imposed by it, gross receipts from the sale of paper and plastic bags, wrapping paper, twine, tape, and similar articles sold to retailers licensed under this chapter if the retailer uses the articles as wrappers or containers to hold other tangible personal property sold by the retailer and subject to sales or use tax and the articles are supplied free by the retailer as a convenience to the customer.

Source: SL 1984, ch 85, § 1.



§ 10-45-14.6 Exemption of hospital meals paid for by public entity.

10-45-14.6. Exemption of hospital meals paid for by public entity. There are specifically exempted from the provisions of this chapter and the computation of the amount of tax imposed by it, the gross receipts from the sale of meals to inpatients of hospitals if such meals are paid for, by law or by contract, by the United States, this state or a political subdivision, including, but not limited to, meals provided to medicare, medicaid, champus, Indian health service, or county poor relief patients.

Source: SL 1985, ch 86.



§ 10-45-14.7 Exemption of authorized purchases made with food stamps.

10-45-14.7. Exemption of authorized purchases made with food stamps. There are hereby specifically exempted from the tax imposed by this chapter the gross receipts resulting from authorized purchases made with food stamps under the provision of the Food Stamp Act of 1977 (P.L. 95-113).

Source: SL 1987, ch 106, § 1.



§ 10-45-14.8 Exemption of authorized purchases of food.

10-45-14.8. Exemption of authorized purchases of food. There are hereby specifically exempted from the tax imposed by this chapter the gross receipts resulting from authorized purchases of food made under Section 17(c) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(c)).

Source: SL 1987, ch 106, § 3.



§ 10-45-14.9 Exemption of certain insulin sales.

10-45-14.9. Exemption of certain insulin sales. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of insulin, to the extent used by humans, that is not sold by prescription.

Source: SL 2003, ch 61, § 5.



§ 10-45-14.10 Exemption of certain drugs.

10-45-14.10. Exemption of certain drugs. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of drugs as defined by rule promulgated by the secretary of revenue pursuant to chapter 1-26 to the extent used by humans, if the drugs are prescribed by prescription, dispensed, or administered by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist.

Source: SL 2003, ch 61, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-45-14.11 Exemption of certain durable medical equipment and prosthetic devices.

10-45-14.11. Exemption of certain durable medical equipment and prosthetic devices. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of durable medical equipment, mobility enhancing equipment, and prosthetic devices as defined by rule promulgated by the secretary of revenue pursuant to chapter 1-26 to the extent used by humans, if the durable medical equipment, mobility enhancing equipment, and prosthetic devices are prescribed by prescription by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist.

Source: SL 2003, ch 61, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-45-14.12 Exemption of certain medical devices.

10-45-14.12. Exemption of certain medical devices. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of any medical device, as that term is defined in this section, to the extent used by humans, if the medical device is prescribed by prescription by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist. The term, medical device, means any instrument, apparatus, implement, contrivance, or other similar or related article, including a component, part, or accessory, that is prescribed for use on a single patient and that is:

(1) Recognized in the official National Formulary, or the United States Pharmacopoeia, or any supplement to them;

(2) Intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment, detection, or prevention of disease, of the human body; or

(3) Intended to affect the structure or any function of the human body, and that does not achieve any of its primary intended purposes through chemical action within or on the human body and that is not dependent upon being metabolized for the achievement of any of its primary intended purposes.

A medical device is not durable medical equipment, mobility enhancing equipment, or a prosthetic device.

Source: SL 2003, ch 61, § 8.



§ 10-45-15 Exemption of seed used for agricultural purposes.

10-45-15. Exemption of seed used for agricultural purposes. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of seed legumes, seed grasses, and seed grains, when twenty-five pounds or more are sold in a single sale to be used exclusively for agricultural purposes.

Source: SDC 1939, § 57.3202 (11) as added by SL 1965, ch 289, § 1.



§ 10-45-15.1 Repealed.

10-45-15.1. Repealed by SL 1995, ch 68, § 14.



§ 10-45-16 Exemption of commercial fertilizer used for agricultural purposes.

10-45-16. Exemption of commercial fertilizer used for agricultural purposes. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of commercial fertilizers, either liquid or solid, when five hundred pounds or more are sold in a single sale to be used exclusively for agricultural purposes.

Source: SDC 1939, § 57.3202 (10) as added by SL 1964, ch 215.



§ 10-45-16.1 Exemption of pesticides and products or substances used in conjunction withapplication of pesticides used for agricultural purposes--Use of funds from tax onendoparasiticides and ectoparasiticides.

10-45-16.1. Exemption of pesticides and products or substances used in conjunction with application of pesticides used for agricultural purposes--Use of funds from tax on endoparasiticides and ectoparasiticides. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of pesticides, as defined in § 38-20A-1, to be used exclusively by the purchaser for agricultural purposes. Any product or substance to be used in conjunction with the application or use of pesticides for agricultural purposes is also exempt. The products or substances include adjuvants, surfactants, ammonium sulfate, inoculants, drift retardants, water conditioners, seed treatments, foam markers, and foam dyes. Equipment, other than farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes for the application of pesticides and related products and substances is not exempt. The tax imposed by this chapter on endoparasiticides and ectoparasiticides shall be deposited in the veterinary student tuition and animal disease research and diagnostic laboratory fund to be used for veterinary student tuition grants and the operations and activities conducted by the State Animal Disease Research and Diagnostic Laboratory established in § 13-58-13.

Source: SL 1971, ch 78; SL 1989, ch 107, § 1; SL 1993, ch 48, § 13; SL 1995, ch 69; SL 2005, ch 73, § 1; SL 2006, ch 58, § 21.



§ 10-45-16.2 Exemption of gross receipts from rental of devices used to apply agriculturalfertilizers and pesticides.

10-45-16.2. Exemption of gross receipts from rental of devices used to apply agricultural fertilizers and pesticides. There are specifically exempted from the tax imposed by this chapter, gross receipts from the rental of devices primarily used to apply fertilizers and pesticides, as defined in § 38-20A-1, for agricultural purposes, if sales tax or use tax was paid upon the original purchase of the device.

Source: SL 1986, ch 103; SL 2006, ch 48, § 1.



§ 10-45-16.3 Exemption of gross receipts from rental of agricultural devices owned byconservation district.

10-45-16.3. Exemption of gross receipts from rental of agricultural devices owned by conservation district. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it, gross receipts from the rental of devices used primarily for agricultural purposes if such devices are owned by a conservation district organized pursuant to chapter 38-8.

Source: SL 1988, ch 118.



§ 10-45-16.4 , 10-45-17. Repealed.

10-45-16.4, 10-45-17. Repealed by SL 1995, ch 68, §§ 15, 16.



§ 10-45-18 Exemption of sales of livestock, poultry, ostriches, emus, or rheas other than ultimateretail sale.

10-45-18. Exemption of sales of livestock, poultry, ostriches, emus, or rheas other than ultimate retail sale. No gross receipts from sales of livestock or live poultry, ostriches, emus, or rheas, if such sales are a part of a series of transactions incident to producing a finished product intended to be offered for an ultimate retail sale, are taxable under this chapter, except that an ultimate retail sale interrupting the series of transactions with an intended final use or consumption is taxable.

Source: SL 1951, ch 461; SDC Supp 1960, § 57.3202-1; SL 1992, ch 94, § 1.



§ 10-45-18.1 Exemption of gross receipts from sale of live gamebirds by producer to certainnonprofit organizations.

10-45-18.1. Exemption of gross receipts from sale of live gamebirds by producer to certain nonprofit organizations. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, the gross receipts from the sale of live gamebirds sold by the producer to nonprofit organizations which release such birds or to commercial hunting operators who charge fees to hunt such birds.

Source: SL 1989, ch 108, § 1.



§ 10-45-18.2 Exemption of gross receipts from sales of certain animals.

10-45-18.2. Exemption of gross receipts from sales of certain animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of live cattle, buffalo, sheep, goats, swine, poultry, ostriches, emus, rheas, and domesticated fur-bearing animals defined in chapter 40-35, used or to be used as breeding or production stock, and horses and other animals within the family equidae. The term, poultry, does not include any fowl other than domestic fowl kept and raised for the market or the production of eggs for human consumption.

Source: SL 1989, ch 113, § 1; SL 1992, ch 94, § 2.



§ 10-45-18.3 Exemption of gross receipts from sale of feed and bedding for certain animals.

10-45-18.3. Exemption of gross receipts from sale of feed and bedding for certain animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of feed and bedding for cattle, buffalo, sheep, goats, swine, pheasants, partridges, quail, poultry, ostriches, emus, rheas, and domesticated fur-bearing animals defined in chapter 40-35, if such feed or bedding is used by farmers or ranchers who are regularly engaged in the business of raising and feeding such animals, or producing milk for sale for human consumption, and horses and other animals within the family equidae. The term, poultry, does not include any fowl other than domestic fowl kept and raised for the market or the production of eggs for human consumption. The term, bedding, only includes straw, corn stover, and bean straw.

Source: SL 1989, ch 113, § 2; SL 1992, ch 94, § 3; SL 2006, ch 49, § 1; SL 2012, ch 70, § 1.



§ 10-45-18.4 Exemption for sale of certain live nondomestic animals.

10-45-18.4. Exemption for sale of certain live nondomestic animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of any live nondomestic animal regulated by the Animal Industry Board pursuant to § 40-3-26, if the animal is to be used by a farmer or rancher who is regularly engaged in the breeding and raising of such animals.

Source: SL 1993, ch 311, § 10.



§ 10-45-18.5 Exemption for sale of feed for certain nondomestic animals.

10-45-18.5. Exemption for sale of feed for certain nondomestic animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of feed for any nondomestic animal regulated by the Animal Industry Board pursuant to § 40-3-26, if the feed is to be used by a farmer or rancher who is regularly engaged in the breeding and raising of such animals.

Source: SL 1993, ch 311, § 11.



§ 10-45-18.6 Exemption for sale of swine or cattle semen.

10-45-18.6. Exemption for sale of swine or cattle semen. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of swine semen and cattle semen to be used for agricultural purposes.

Source: SL 2006, ch 50, § 1.



§ 10-45-19 Exemption of fuel used for agricultural or railroad purposes.

10-45-19. Exemption of fuel used for agricultural or railroad purposes. Motor fuel, including kerosene, tractor fuel, liquefied petroleum gas, natural and artificial gas, diesel fuels, and distillate, when used for agricultural or railroad purposes, is exempt from the tax imposed by this chapter.

For the purposes of this section, agricultural purposes does not include the lighting or heating of any farm residence.

For the purposes of this section, railroad purposes includes only locomotives or track motor cars being operated on railroad tracks in road service in this state.

Source: SL 1945, ch 342, § 1; SL 1951, ch 457, §§ 1, 2; SL 1959, ch 439; SDC Supp 1960, § 57.3202-2; SL 1974, ch 102; SL 1985, ch 89, § 1; SL 1994, ch 96, § 2; SL 2012, ch 67, § 5.



§ 10-45-19.1 Power charges for irrigation pumps exempt.

10-45-19.1. Power charges for irrigation pumps exempt. There are hereby specifically exempted from the provisions of this chapter and from the amount of tax imposed by it, gross receipts from the sale of electricity used to power irrigation pumps and the gross receipts from the horsepower charge on electric motors powering irrigation pumps whenever the purchaser has made the purchase exclusively for agricultural purposes.

Source: SL 1979, ch 85, § 1.



§ 10-45-19.2 Repealed.

10-45-19.2. Repealed by SL 1995, ch 68, § 19.



§ 10-45-19.3 Exemption of bulk water for domestic use.

10-45-19.3. Exemption of bulk water for domestic use. There are specifically exempted from the provisions of this chapter and from the computation of tax imposed by it, the gross receipts from the sales of bulk water which are delivered for domestic use.

Source: SL 1983, ch 91, § 2.



§ 10-45-20 Exemptions applied to taxable services.

10-45-20. Exemptions applied to taxable services. The exemptions from sales tax relative to sales of tangible personal property shall apply to services included in §§ 10-45-4 and 10-45-5.

Source: SL 1965, ch 296, § 3.



§ 10-45-20.1 Exemption of payments between members of controlled group--Exception.

10-45-20.1. Exemption of payments between members of controlled group--Exception. Payments made by one member of the controlled group to another member of a controlled group which represent an allocation, reimbursement, or charge for services provided by or rendered by the members of the controlled group are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it. The exemption provided in this section does not apply to the lease of tangible personal property or any product transferred electronically unless the sales or use tax has been paid on the property by the lessor.

Source: SL 1983, ch 93, § 1; SL 1989, ch 109, § 1; SL 2004, ch 95, § 1; SL 2008, ch 51, § 21.



§ 10-45-20.2 Exemption of payments between members of controlled group--Reimbursement forthird-party services to group.

10-45-20.2. Exemption of payments between members of controlled group--Reimbursement for third-party services to group. Payments made by one member of a controlled group to another member of a controlled group which represent an allocation, reimbursement or charge for third-party services rendered to the controlled group and upon which a sales or use tax has been paid may not be considered as gross receipts under this chapter.

Source: SL 1983, ch 93, § 2.



§ 10-45-20.3 "Controlled group" defined.

10-45-20.3. "Controlled group" defined. For the purposes of this chapter, a controlled group consists of any corporations or other entities eligible to file a consolidated federal income tax return under the Internal Revenue Code as in effect on January 1, 2002, or entitled to only a single surtax exemption for federal corporate income tax purposes under the Internal Revenue Code as in effect on January 1, 2002, and includes a controlled group of corporations as defined at 26 U.S.C. § 1563 as in effect on January 1, 2002. A controlled group also consists of any subchapter S corporation, limited liability company, limited liability partnership, general partnership, or limited partnership with at least eighty percent common ownership as if the entity was converted to or taxed as a subchapter C corporation under the Internal Revenue Code as in effect on January 1, 2002.

Source: SL 1983, ch 93, § 3; SL 1989, ch 109, § 2; SL 2002, ch 62, § 1.



§ 10-45-20.4 Repealed.

10-45-20.4. Repealed by SL 1989, ch 109, § 3.



§ 10-45-20.5 Exemption of gross receipts from sale of services rendered--Exception.

10-45-20.5. Exemption of gross receipts from sale of services rendered--Exception. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from the sale of services rendered by a related corporation as defined in subdivision 10-43-1(11) for use by a financial institution as defined in subdivision 10-43-1(4) or on any service rendered by a financial institution as defined in subdivision 10-43-1(4) for use by a related corporation as defined in subdivision 10-43-1(11). For the purposes of this section, the term, related corporation, includes a corporation which together with the financial institution is part of a controlled group of corporations as defined in 26 U.S.C. § 1563 as in effect on January 1, 1989, except that the eighty percent ownership requirements set forth in 26 U.S.C. § 1563(a)(2)(A) for a brother-sister controlled group are reduced to fifty-one percent. The exemption provided in this section does not apply to the lease of tangible personal property or any product transferred electronically unless the sales or use tax has been paid on the property by the lessor.

Source: SL 1986, ch 101; SL 1989, ch 110, § 1; SL 2004, ch 95, § 2; SL 2008, ch 51, § 22.



§ 10-45-20.6 Exemption of gross receipts from sale of certain replacement parts.

10-45-20.6. Exemption of gross receipts from sale of certain replacement parts. There are exempted from the provisions of this chapter and from the computation of the tax imposed by it, the gross receipts from the sale of replacement parts that are sold to retailers and which will be installed in tangible personal property that will ultimately be for resale.

Source: SL 1989, ch 111, § 1.



§ 10-45-20.7 , 10-45-20.8. Repealed.

10-45-20.7, 10-45-20.8. Repealed by SL 1995, ch 68, §§ 20, 21.



§ 10-45-21 Tax additional to other occupation and privilege taxes.

10-45-21. Tax additional to other occupation and privilege taxes. The taxes imposed under this chapter shall be in addition to all other occupation or privilege taxes imposed by the State of South Dakota, or by any municipal corporation or political subdivision thereof, unless otherwise specifically exempted by this chapter.

Source: SL 1935, ch 205, § 44; SDC 1939, § 57.3102.



§ 10-45-22 Addition of tax to price of product or service.

10-45-22. Addition of tax to price of product or service. Retailers may add the tax imposed by this chapter to the price of their product or service as provided by law. If no provision is made, the average equivalent of the tax may be added. Any person or retailer subject to taxation under this chapter may add the tax under this chapter, or the average equivalent thereof, to his price or charge.

Source: SL 1935, ch 205, § 34; SL 1937, ch 252, § 1; SDC 1939, §§ 57.3304, 57.3305; SL 1965, ch 296, § 4; SL 1967, ch 329, § 3; SL 1982, ch 86, § 34; SL 1983, ch 90, § 1.



§ 10-45-23 Schedule for collection of tax from consumer.

10-45-23. Schedule for collection of tax from consumer. The schedules for collection of the tax imposed by this chapter and chapter 10-52 shall be established in rule by the secretary of revenue pursuant to chapter 1-26. The schedules established by rule shall spread the tax proportionately on fractions of dollars.

Source: SL 1965, ch 288, § 2; SL 1969, ch 267, § 2; SL 1970, ch 168, § 3; SL 1973, ch 62, § 1; SL 1978, ch 72, § 38; SL 1979, ch 84, §§ 2, 4; SL 1980, ch 325, § 20; SL 1987, ch 98, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-24 Application for retailer permit--Contents and execution--Application for statewidepermit--Exceptions.

10-45-24. Application for retailer permit--Contents and execution--Application for statewide permit--Exceptions. Each retailer or person engaging in a business in this state whose receipts are subject to sales tax shall file with the Department of Revenue, an application for a permit. Each application shall be made on a form prescribed by the secretary of revenue and shall require the name under which the applicant transacts or intends to transact business, the location of each business, and other information as the secretary of revenue may require. The applicant shall have a permit for each place of business, unless the secretary of revenue grants a request for a statewide permit. A statewide permit may be granted if the applicant demonstrates the ability to comply with the filing, auditing, and record-keeping requirements specified in rules promulgated pursuant to § 10-45-47.1 for each location specified in the application.

Any seller registering under the agreement as defined in § 10-45C-1 shall be registered in this state, provided this state has entered into the agreement as provided in § 10-45C-3. Any seller who is registered under such agreement may cancel its registration at any time, but is liable for remitting any sales tax previously collected.

Source: SDC 1939, § 57.3301; SL 1967, ch 329, § 1; SL 1972, ch 66, § 1; SL 2000, ch 61, § 1; SL 2002, ch 64, § 23; SL 2003, ch 61, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-25 Issuance of retailer permit--Limited to person and place designated--Display in placeof business--Effective until canceled or revoked.

10-45-25. Issuance of retailer permit--Limited to person and place designated--Display in place of business--Effective until canceled or revoked. The secretary of revenue shall grant and issue to each applicant a permit for each place of business within the state, unless a statewide permit is granted. If a statewide permit is granted, the secretary of revenue shall issue a copy of the statewide permit for each place of business within the state. A permit is not assignable and shall be valid only for the person in whose name it is issued and for the transaction of business at the place designated therein. The permit shall at all times be conspicuously displayed at the place for which issued. Each permit is valid and effective without further payment of fees until canceled or revoked.

Source: SDC 1939, § 57.3301; SL 1967, ch 329, § 1; SL 1972, ch 66, § 2; SL 2000, ch 61, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-26 Refusal of permit to delinquent taxpayer--Bond to secure payment of tax.

10-45-26. Refusal of permit to delinquent taxpayer--Bond to secure payment of tax. The secretary of revenue may, at his discretion, refuse to issue a permit to any person who is delinquent in payment of occupation taxes levied by the State of South Dakota. He may also, in his discretion, require an applicant to furnish a bond to the state, or other adequate security, as security for payment of any sales tax that may become due, or require a bond or security as a condition precedent to remaining in business as a retailer.

Source: SDC 1939, § 57.3301; SL 1967, ch 329, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-27 , 10-45-27.1. Repealed.

10-45-27, 10-45-27.1. Repealed by SL 2006, ch 61, §§ 2, 10, eff. Feb. 6, 2006.



§ 10-45-27.2 Collection allowance credit for collecting sales tax.

10-45-27.2. Collection allowance credit for collecting sales tax. Any person required to file a return and remit the tax imposed by chapter 10-45, who holds a license issued pursuant to chapter 10-45, who timely files the return due, and who timely remits the tax due, is allowed, as compensation for the expense of collecting and paying the tax, a credit equal to one and one-half percent of the gross amount of the tax due. However, the credit may not exceed seventy dollars per return period.

If a person is required to file a return and to remit tax more than once within a thirty day period, the collection allowance credit may not exceed seventy dollars for all returns filed and all remittances made within the thirty day period.

The collection allowance credit authorized by this section only applies to taxes reported on the sales and use tax return, including the taxes imposed by chapters 10-45, 10-45D, 10-46, 10-46E, 10-52, 10-52A, 10-58, and 10-33A, and §§ 32-5B-20 and 10-62-2.

The collection allowance credit authorized by this section shall be granted for any return to be filed and for any tax to be remitted after January 1, 2014.

The collection allowance credit authorized by this section shall only be granted to a person who timely files the return due by electronic means and who timely remits the tax due by electronic means.

For any tax collected by the department on behalf of another entity, upon which the collection allowance credit is calculated, the entities shall negotiate in good faith to share in the payment of the collection allowance credit. The department may implement such allocation of collection allowance credit directly or through the adjustment of any administrative fee charged pursuant to § 10-59-52.

No person that has selected a certified service provider as its agent as set forth in § 10-45C-1 is entitled to the collection allowance credit authorized by this section if the certified service provider receives a monetary allowance as provided by the Streamlined Sales and Use Tax Agreement authorized by chapter 10-45C for performing the retailer's sales and use tax functions in this state.

No collection allowance credit authorized by this section may be granted to any person who has outstanding tax returns due to the department or who has outstanding tax remittances due to the department.

Source: SL 2006, ch 51, § 1; SL 2013, ch 57, § 1.



§ 10-45-27.3 Filing return and remitting tax--Time for filing and remittance--Extension--Penaltyfor untimely return or remittance.

10-45-27.3. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance. However, the secretary may grant an extension for remitting the tax to a qualified business as provided in §§ 10-45-99 to 10-45-107, inclusive, for six months.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-28 Repealed.

10-45-28. Repealed by SL 2007, ch 65, § 2.



§ 10-45-28.1 Repealed.

10-45-28.1. Repealed by SL 1995, ch 68, § 22.



§ 10-45-29 Deduction allowed for sales refunds.

10-45-29. Deduction allowed for sales refunds. Refunds made by a retailer during the reporting period shall be allowed as a deduction in case the retailer included the receipts, for which a refund is made, in the net taxable sales or has previously paid the sales tax.

Source: SDC 1939, § 57.3310 as amended by SL 1967, ch 329, § 7.



§ 10-45-29.1 Deduction allowed attorneys and accountants for amounts spent on behalf of clients.

10-45-29.1. Deduction allowed attorneys and accountants for amounts spent on behalf of clients. In determining the amount of tax due under this chapter, a person licensed pursuant to chapter 16-16 and a person licensed pursuant to chapter 36-20B may deduct from gross receipts amounts which represent charges to clients for tangible personal property, any product transferred electronically, or services purchased by the attorney or accountant on behalf of a client. However, the sale of the property or service to the attorney or accountant is not a sale for resale if this deduction is taken. This deduction may only be taken if the amount to be deducted represents an expense specifically incurred for a particular client and the amount is itemized and separately billed as a reimbursable expense by the attorney or accountant.

Source: SL 1983, ch 94; SL 1984, ch 254, §§ 1-31; SL 2008, ch 51, § 23; SL 2010, ch 57, § 1.



§ 10-45-30 Bad debts--Deduction from amount upon which tax is calculated--Return deductionallowed--Credit or refund.

10-45-30. Bad debts--Deduction from amount upon which tax is calculated--Return deduction allowed--Credit or refund. For purposes of this chapter, a bad debt means the same as the term is defined at 26 U.S.C. § 166 as of January 1, 2005, and is any portion of the purchase price of a transaction that a seller has reported as taxable and for which the seller or any party related to the seller within the meaning of section 267 or 707 of the Internal Revenue Code (related party), as of January 1, 2003, or any disregarded entity for federal income tax purposes that is owned by the seller or a related party, has written off as uncollectible for federal income tax purposes. In computing the amount of tax due, a seller may deduct bad debts from the total amount upon which the tax is calculated for any return. Any deduction taken or refund paid which is attributed to bad debts may not include interest. Bad debts include worthless checks, worthless credit card payments, and uncollectible credit accounts. Bad debts do not include financing charges or interest, sales or use taxes charged on the purchase price, uncollectible amounts on property that remain in the possession of the seller until the full purchase price is paid, expenses incurred in attempting to collect any debt, debts sold, or assigned to unrelated third parties for collection, and repossessed property. No bad debt deduction may be claimed by any person that has purchased accounts receivable for collection unless the person is a successor that has acquired the entire business of the seller that incurred the bad debt, the person is a related party, or the person is a disregarded entity for federal income tax purposes that is owned by the seller or a related party.

A bad debt may be deducted on the return for the period during which the bad debt is written off as uncollectible in the claimant's books and records and is eligible to be deducted for federal income tax purposes. For purposes of this section, a claimant who is not required to file federal income tax returns may deduct a bad debt on a return filed for the period in which the bad debt is written off as uncollectible in the claimant's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the claimant was required to file a federal income tax return. If a deduction is taken for a bad debt and the seller subsequently collects the debt in whole or in part, the tax on the amount so collected shall be paid and reported on the next return due after the collection. A seller may allocate its bad debts among states if the books and records of the seller claiming the bad debt can support such allocation.

If a seller's amount of bad debt exceeds the amount of taxable sales for the period during which the bad debt is written off, the seller may obtain a credit or refund of tax on any amount of bad debt as provided in chapter 10-59. However, a credit or refund under this paragraph may not include interest.

If a seller's filing responsibilities have been assumed by a certified service provider as defined in § 10-45C-1, the service provider may claim, on behalf of the seller, any bad debt allowance provided by this section. The service provider shall credit or refund the full amount of any bad debt allowance or refund received to the seller.

Source: SDC 1939, § 57.3310 as amended by SL 1967, ch 329, § 7; SL 2002, ch 64, § 25; SL 2003, ch 65, § 1; SL 2005, ch 74, § 1.



§ 10-45-30.1 Cash basis reporting and payment.

10-45-30.1. Cash basis reporting and payment. Notwithstanding other provisions of this chapter, the secretary of revenue shall allow retailers to report and pay sales tax measured by gross receipts upon a cash basis if:

(1) The retailer has not changed his basis in the previous calendar year;

(2) The retailer's records are kept in a manner which may be audited to determine whether sales tax is paid upon all taxable sales;

(3) The retailer has made a written request to the secretary for authority to pay tax on the cash basis; and

(4) Authority to pay tax on the cash basis applies only to sales made after the authority is granted.
Source: SL 1983, ch 85, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-30.2 Accrual basis reporting and payment.

10-45-30.2. Accrual basis reporting and payment. If the secretary of revenue has granted a retailer the authority to report and pay sales tax on the cash basis and a retailer requests in writing for the authority to report and pay sales tax upon the accrual basis, the secretary may grant such authority if assessment and collection of taxes are not jeopardized.

Source: SL 1983, ch 85, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-31 Receipts not issued for taxes remitted.

10-45-31. Receipts not issued for taxes remitted. The secretary of revenue shall not be required to issue receipts for sales tax remitted to the Department of Revenue.

Source: SL 1951, ch 463, § 1; SDC Supp 1960, § 57.3302-1; SDC Supp 1960, § 57.3302 as added by SL 1967, ch 329, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-32 , 10-45-33. Repealed.

10-45-32, 10-45-33. Repealed by SL 1986, ch 111, § 27.



§ 10-45-34 Revocation of retailer's license for failure to file return or pay tax--Continuation inbusiness a misdemeanor.

10-45-34. Repealed by SL 2010, ch 69, § 5.



§ 10-45-35 Appeals from decisions of secretary.

10-45-35. Appeals from decisions of secretary. Appeals from decisions of the secretary of revenue in contested cases may be taken in accordance with chapter 1-26.

Source: SL 1967, ch 329, § 16; SL 1982, ch 115, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-36 Reinstatement of revoked retailer's license--Fee.

10-45-36. Repealed by SL 2010, ch 69, § 6.



§ 10-45-37 Jeopardy assessment of sales tax--Lien and distress warrant--Bond to pay tax.

10-45-37. Jeopardy assessment of sales tax--Lien and distress warrant--Bond to pay tax. If the secretary of revenue believes that the assessment or collection of taxes will be jeopardized by delay, he may immediately make an assessment of the estimated tax and penalty, and demand payment thereof from the taxpayer. If such payment is not made, a lien may be filed and a distress warrant issued. The secretary of revenue shall be permitted to accept a bond from the taxpayer to satisfy collection until the amount of tax legally due shall be determined and paid.

Source: SL 1967, ch 329, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-38 to 10-45-41.1. Repealed.

10-45-38 to 10-45-41.1. Repealed by SL 1986, ch 111, § 28.



§ 10-45-42 Endorsement and return of uncollectible warrant--Liability of officer for failure toissue or execute warrant.

10-45-42. Endorsement and return of uncollectible warrant--Liability of officer for failure to issue or execute warrant. When the sheriff is unable to find property of the taxpayer which may be seized and sold, he shall, within thirty days after receipt of the warrant, endorse upon the case of the warrant the word "uncollectible" and return the warrant to the county treasurer. Failure or refusal of the county treasurer to issue a distress warrant when requested to do so, or of the sheriff to attempt to execute the same, shall make the officer failing to perform his duty personally liable for the delinquent tax, and said tax may be recovered in an action brought against him and his sureties by the secretary of revenue.

Source: SL 1967, ch 329, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-43 , 10-45-44. Repealed.

10-45-43, 10-45-44. Repealed by SL 1986, ch 111, § 29.



§ 10-45-45 Records preserved by persons subject to tax--Inspection by department.

10-45-45. Records preserved by persons subject to tax--Inspection by department. Every person subject to tax under this chapter shall keep records and books of all receipts and sales, together with invoices, bills of lading, copies of bills of sale, and other pertinent papers and documents. Such books and records and other papers and documents shall, at all times during business hours of the day, be subject to inspection by the secretary of revenue or his duly authorized agents and employees to determine the amount of tax due. Such books and records shall be preserved for a period of three years unless the secretary of revenue, in writing, authorized their destruction or disposal at an earlier date.

Source: SDC 1939, § 57.3311; SL 1967, ch 329, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-46 Repealed.

10-45-46. Repealed by SL 1978, ch 70, § 7.



§ 10-45-47 Superseded.

10-45-47. Superseded.



§ 10-45-47.1 Promulgation of rules.

10-45-47.1. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 1987, ch 82, § 23; SL 1995, ch 53, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-48 Repealed.

10-45-48. Repealed by SL 1984, ch 86, § 2.



§ 10-45-48.1 Violation of chapter as criminal offense--Classification.

10-45-48.1. Violation of chapter as criminal offense--Classification. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-45-45 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Engages in business as a retailer under this chapter without obtaining a sales tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business as a retailer under this chapter after the person's sales tax license has been revoked by the secretary of revenue is guilty of a Class 6 felony;

(7) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor;

(8) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony; or

(9) Engages in business as a retailer under this chapter without obtaining a sales tax license after having been notified in writing by the secretary of revenue that the person is a retailer subject to the provisions of the sales and use tax laws is guilty of a Class 6 felony. It is not a violation of this subdivision if the person engaging in business as a retailer files an application for a sales tax license and meets all lawful prerequisites for obtaining such license within three days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing tax returns or remitting tax payments pursuant to § 10-45-55.

Source: SL 1984, ch 86, § 1; SL 1985, ch 91; SL 1987, ch 82, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 1; SL 2009, ch 49, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-49 to 10-45-51. Repealed.

10-45-49 to 10-45-51. Repealed by SL 1984, ch 86, §§ 3 to 6.



§ 10-45-52 Tax proceeds credited to general fund.

10-45-52. Tax proceeds credited to general fund. All taxes and license fees collected by the secretary of revenue pursuant to this chapter, shall immediately be turned over to the state treasurer and credited to the state general fund, except as otherwise provided.

Source: SDC 1939, § 57.3103; SL 1939, ch 267; SL 2001, ch 56, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-53 , 10-45-54. Repealed.

10-45-53, 10-45-54. Repealed by SL 1986, ch 111, § 30.



§ 10-45-55 Personal liability of officers, managers, or partners of entity failing to file returns orpay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-45-55. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the Department of Revenue with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or excise tax rate. This section does not apply to elected or appointed officials of a municipality if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 1981, ch 105; SL 1982, ch 120, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 49, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-56 Repealed.

10-45-56. Repealed by SL 1995, ch 94, § 1.



§ 10-45-57 Obsolete.

10-45-57. Obsolete.



§ 10-45-58 Materials used by floor laying as purchases for resale.

10-45-58. Materials used by floor laying as purchases for resale. Carpet, floor covering, tacks, glue, and other materials purchased for use by floor laying and other floor work not elsewhere classified (industry no. 1752) as enumerated in the Standard Industrial Classification Manual of 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used for such work are purchases for resale.

Source: SL 1991, ch 108, § 4.



§ 10-45-59 , 10-45-60. Repealed.

10-45-59, 10-45-60. Repealed by SL 1995, ch 68, §§ 23, 24.



§ 10-45-61 Exemption certificate--Responsibilities of purchaser--Violation as misdemeanor--Retention of certificate--Rules and forms.

10-45-61. Exemption certificate--Responsibilities of purchaser--Violation as misdemeanor--Retention of certificate--Rules and forms. Notwithstanding § 10-54-1, a seller, who possesses an exemption certificate from a purchaser of tangible personal property, any product transferred electronically, or services which indicates the items or services being purchased are exempt, may rely on the exemption certificate and not charge sales tax to the provider of the exemption certificate until the provider of the exemption certificate gives notice that the items or services being purchased are no longer exempt by filing a new exemption certificate with the seller.

The exemption certificate shall be signed by the purchaser. The exemption certificate shall provide the purchaser's name, address, and valid state tax license number, if applicable. However, any person filing an electronic exemption certificate is not required to sign the exemption certificate.

The purchaser claiming the protection of an exemption certificate is responsible for assuring that the goods and services delivered thereafter are of a type covered by the exemption certificate. A seller of property, any product transferred electronically, or services which are generally described under the exemption certificate is not responsible for the collection of the tax unless otherwise directed by the purchaser.

If the purchaser later determines there is any tax due and owing, the purchaser shall remit the tax owed by the purchaser to the state. If the purchaser makes an exempt purchase and later determines that the goods or services purchased are not exempt, the purchaser shall report the transaction and pay the use tax on the next filing of the purchaser's return.

Any purchaser who knowingly files an exemption certificate with a retailer in order to purchase tangible personal property, any product transferred electronically, or services with the intent to evade payment of the tax, and fails to timely report the same with the department is guilty of a Class 1 misdemeanor. The secretary of revenue may assess a penalty of up to fifty percent of the tax owed, in addition to the tax owed. No interest may be charged on the penalty.

The seller shall retain the exemption certificate for a period of three years from the date it is filed by the purchaser and provide the exemption certificate to the department upon request.

The secretary may promulgate rules pursuant to chapter 1-26 to adopt forms for exemption certificates.

Source: SL 1993, ch 99; SL 2002, ch 64, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 24; SL 2010, ch 58, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-61.1 Time for presenting exemption certificate or proving transaction not subject to taxby other means.

10-45-61.1. Time for presenting exemption certificate or proving transaction not subject to tax by other means. Notwithstanding the provisions of §§ 10-45-61, 10-59-3, and 10-59-7, if the seller has not obtained an exemption certificate or all relevant data elements for exemption certificates, the seller may, within one hundred twenty days subsequent to a request for substantiation, either prove that the transaction was not subject to tax by other means or obtain a fully completed exemption certificate from the purchaser. Any exemption certificate presented after one hundred twenty days need not be considered by the department.

Source: SL 2007, ch 59, § 1.



§ 10-45-62 Exemption of large boats subject to excise tax.

10-45-62. Exemption of large boats subject to excise tax. Any large boat as defined by § 32-3A-2 is hereby exempted from sales tax if subject to the tax imposed by § 32-3A-50.

Source: SL 1993, ch 102, § 14; SL 2001, ch 56, § 6.



§ 10-45-63 Repealed.

10-45-63. Repealed by SL 1995, ch 68, § 25.



§ 10-45-64 Exemption of gaming proceeds.

10-45-64. Exemption of gaming proceeds. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it gross proceeds of gaming allowed by chapter 42-7B.

Source: SL 1994, ch 331, § 2.



§ 10-45-65 , 10-45-66. Repealed.

10-45-65, 10-45-66. Repealed by SL 1995, ch 68, §§ 26, 27.



§ 10-45-67 Exemption of natural gas transportation services by pipeline.

10-45-67. Exemption of natural gas transportation services by pipeline. The provision of natural gas transportation services by a pipeline is exempted from the provisions of this chapter and from the computation of the tax imposed by this chapter.

Source: SL 1994, ch 99, § 1.



§ 10-45-68 Exemption for the sale of credit card processing services.

10-45-68. Exemption for the sale of credit card processing services. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of credit card processing services to retailers.

Source: SL 1994, ch 100, § 1.



§ 10-45-69 Repealed.

10-45-69. Repealed by SL 1997, ch 68, § 11.



§ 10-45-69.1 to 10-45-69.10. Repealed.

10-45-69.1 to 10-45-69.10. Repealed by SL 2002, ch 63, §§ 16 to 25.



§ 10-45-70 Repealed.

10-45-70. Repealed by SL 2004, ch 94, § 2.



§ 10-45-71 Passenger transportation gross receipts tax imposed--Transportation to be withinstate.

10-45-71. Passenger transportation gross receipts tax imposed--Transportation to be within state. There is imposed a tax of four percent on the gross receipts from the transportation of passengers. The tax imposed by this section shall apply to any transportation of passengers if the passenger boards and exits the mode of transportation within this state.

Source: SL 1996, ch 83, § 3.



§ 10-45-72 Inapplicability of tax.

10-45-72. Inapplicability of tax. The tax imposed by § 10-45-71 does not apply to any transportation service which the state is prohibited from taxing by federal law or the United States Constitution.

Source: SL 1996, ch 83, § 5; SL 2004, ch 94, § 3.



§ 10-45-73 to 10-45-79. Repealed.

10-45-73 to 10-45-79. Repealed by SL 2004, ch 94, §§ 4 to 10.



§ 10-45-80 Repealed.

10-45-80. Repealed by SL 1997, ch 69, § 1.



§ 10-45-81 Repealed.

10-45-81. Repealed by SL 2004, ch 94, § 11.



§ 10-45-82 Gross receipts from charge of interest exempted.

10-45-82. Gross receipts from charge of interest exempted. There are exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from the charge of interest as defined in § 54-3-1.

Source: SL 1996, ch 88, § 1.



§ 10-45-83 Pawnbrokers not eligible for exemption.

10-45-83. Pawnbrokers not eligible for exemption. The provisions of §§ 10-45-82 and 10-46-62 do not apply to the gross receipts from interest paid any pawnbroker from the tax imposed by chapters 10-45 and 10-46. For the purposes of this section, a pawnbroker means any person who is engaged in the business of lending money and who accepts the possession of tangible personal property or any product transferred electronically as security for the loan.

Source: SL 1996, ch 88, § 3; SL 2008, ch 51, § 25.



§ 10-45-84 Fee or commission not subject to tax.

10-45-84. Fee or commission not subject to tax. Any fee or commission received by a retailer for arranging or assisting in the arrangement of a loan for a customer to pay for tangible personal property or any product transferred electronically sold by such retailer does not constitute gross receipts subject to the tax imposed by this chapter.

Source: SL 1996, ch 88, § 4; SL 2008, ch 51, § 26.



§ 10-45-85 Temporary vendor to maintain inventory records--Violation as misdemeanor.

10-45-85. Temporary vendor to maintain inventory records--Violation as misdemeanor. A temporary vendor shall maintain, for a minimum of three years, inventory records, including a beginning inventory of merchandise. The vendor shall provide such records for immediate inspection and review to any agent or representative of the Department of Revenue upon request. Failure to comply with this section is a Class 1 misdemeanor.

Source: SL 1996, ch 82, § 1; SL 2003, ch 66, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-86 Temporary vendor to maintain sales receipts--Violation as misdemeanor.

10-45-86. Temporary vendor to maintain sales receipts--Violation as misdemeanor. A temporary vendor shall maintain daily sales receipts, such as cash register tapes, hand written receipts, credit card receipts, or other receipts, for a minimum of three years. The vendor shall provide such receipts for immediate inspection and review to any agent or representative of the Department of Revenue upon request. Failure to comply with this section is a Class 1 misdemeanor.

Source: SL 1996, ch 82, § 2; SL 2003, ch 66, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-87 Temporary vendor to furnish list of suppliers--Violation as misdemeanor.

10-45-87. Temporary vendor to furnish list of suppliers--Violation as misdemeanor. A temporary vendor shall maintain for a minimum of three years, a complete list of suppliers, including names and addresses. The vendor shall provide for immediate inspection and review of such list to any agent or representative of the Department of Revenue upon request. Failure to comply with this section is a Class 1 misdemeanor.

Source: SL 1996, ch 82, § 3; SL 2003, ch 66, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-88 Review and audit of temporary vendors.

10-45-88. Review and audit of temporary vendors. A temporary vendor operating in this state may be subjected to reviews and audits without notice.

Source: SL 1996, ch 82, § 4; SL 2003, ch 66, § 4.



§ 10-45-89 Failure to maintain records--Revocation of temporary license.

10-45-89. Failure to maintain records--Revocation of temporary license. The secretary shall revoke the temporary license of any person that fails to comply with the provisions of §§ 10-45-85 to 10-45-89, inclusive.

Source: SL 1996, ch 82, § 5; SL 2003, ch 66, § 5.



§ 10-45-90 Exemption for gross receipts from certain rodeo services.

10-45-90. Exemption for gross receipts from certain rodeo services. There are exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts resulting from services performed for rodeos by promoters, stock contractors, stock handlers, announcers, judges, and clowns.

Source: SL 1996, ch 85, § 1.



§ 10-45-91 Admissions to rodeos and related activities taxable.

10-45-91. Admissions to rodeos and related activities taxable. Notwithstanding the provisions of § 10-45-13, admissions to rodeos and rodeo related activities and events are subject to the tax imposed by §§ 10-45-8 and 10-45D-2.

Source: SL 1996, ch 85, § 3; SL 1997, ch 68, § 12; SL 2002, ch 63, § 26.



§ 10-45-92 Allowable deductions for auctioneers.

10-45-92. Allowable deductions for auctioneers. In determining the amount of tax due under this chapter, auctioneers may deduct from gross receipts amounts which represent direct expense charges for clients for tangible personal property, any product transferred electronically, or services purchased by the auctioneer on behalf of a client. However, the sale of the property or service to the auctioneer is not a sale for resale if this deduction is taken. This deduction may only be taken if the amount to be deducted represents an expense specifically incurred for a particular client and the amount is itemized and paid from the client's auction proceeds by the auctioneer or closing agent. The deduction shall be disallowed if the auctioneer receives any profit or remuneration directly or indirectly from the client's expense.

Source: SL 1996, ch 84; SL 2008, ch 51, § 27.



§ 10-45-92.1 Retail sales include auctions, consignments, products transferred electronically, andservices--Responsibilities of auction clerk and auctioneer.

10-45-92.1. Retail sales include auctions, consignments, products transferred electronically, and services--Responsibilities of auction clerk and auctioneer. All auction sales and consignment sales of tangible personal property, any product transferred electronically, and services are sales at retail. The auction clerk shall file the return and remit the tax imposed by this chapter on the gross receipts from each auction after applying the deductions provided by § 10-45-92. However, the auctioneer is responsible for the payment of the tax imposed by this chapter if the auction clerk is an employee of the auctioneer or if the auction clerk does not have a permit as required by this chapter. In addition to any other information required to be kept by this chapter, each auction clerk shall keep records that identify the owner of the property sold at auction and the auctioneer who conducts the sale of such property.

Source: SL 2000, ch 63, § 1; SL 2008, ch 51, § 28.



§ 10-45-93 Exemption for gross receipts from international sale of agricultural and industrialequipment.

10-45-93. Exemption for gross receipts from international sale of agricultural and industrial equipment. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts resulting from the sale of agricultural and industrial production equipment in international commerce if, under the terms of the sales agreement, physical delivery of the goods takes place in South Dakota. However, the exemption only applies if written evidence of the contract of sale is retained, and such contract indicates that the goods are to be shipped in international commerce to a point outside the United States not to be returned to a point within the United States.

Source: SL 1996, ch 86, § 1.



§ 10-45-94 Mailing service--gross receipts.

10-45-94. Exemption for gross receipts from direct mail service. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, the gross receipts received by a direct mail service for the cost of United States postage paid by the direct mail service if the cost of postage, including any markup that is reasonable and customary in the seller's industry, is listed by the direct mail service as a separate line item on the customer's bill.

For the purposes of this section, a direct mail service is any business that prepares direct mail.

Source: SL 1998, ch 69, § 1; SL 2010, ch 59, § 1.



§ 10-45-95 Materials purchased by locksmiths are purchases for resale.

10-45-95. Materials purchased by locksmiths are purchases for resale. Locks, lock parts, other materials purchased for use by locksmiths as classified in repair shops and related services, not elsewhere classified (industry no. 7699) as enumerated in the Standard Industrial Classification Manual of 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used for such work are purchases for resale.

Source: SL 1998, ch 71, § 3.



§ 10-45-96 Tax on gross receipts of professional employer organization--Deduction available.

10-45-96. Tax on gross receipts of professional employer organization--Deduction available. The gross receipts of a professional employer organization are specifically subject to the tax imposed by this chapter. However, a professional employer organization may deduct from its taxable gross receipts its actual disbursements, including appropriate reserves, for the wages, salaries, payroll taxes, payroll deductions, workers' compensation costs, insurance premiums, welfare benefits, retirement benefits, and other employee benefits of its co-employees.

Source: SL 1999, ch 57, § 1.



§ 10-45-97 "Professional employer organization" defined.

10-45-97. "Professional employer organization" defined. For the purposes of § 10-45-96, the term, professional employer organization, means a firm which:

(1) Enters into a contractual agreement with a client company to create a co-employment relationship for the provision of payroll, benefits, and other human resources functions;

(2) Covers at least seventy-five percent of the client company's full-time or full-time equivalent employees domiciled in South Dakota; and

(3) Maintains separate books and records of account for each client company.
Source: SL 1999, ch 57, § 2.



§ 10-45-98 Temporary help services not subject to § 10-45-96.

10-45-98. Temporary help services not subject to § 10-45-96. The provisions of §§ 10-45-96 and 10-45-97 do not apply to the providing of temporary help services or to any other arrangement whereby a firm temporarily assigns employees of the firm to support or supplement a client company's regular work force in special situations such as employee absences, temporary skill shortages, seasonal workloads and special assignments, or projects.

Source: SL 1999, ch 57, § 3.



§ 10-45-99 Definitions.

10-45-99. Definitions. Terms used in §§ 10-45-99 to 10-45-107, inclusive, mean:

(1) "Department," the Department of Revenue;

(2) "Business," a business that has purchased and is installing tangible personal property in the form of equipment or machinery for direct use in a manufacturing, fabricating, or processing business, which is subject to sales or use tax pursuant to chapter 10-45 or 10-46;

(3) "Project," the purchase and installation of equipment or machinery;

(4) "Project cost," the amount paid in money for a project;

(5) "Secretary," the secretary of the Department of Revenue.
Source: SL 2001, ch 57, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45-100 Extension for remitting sales and use tax on manufacturing equipment.

10-45-100. Extension for remitting sales and use tax on manufacturing equipment. Any manufacturing, fabricating, or processing business may apply for and obtain an extension for remitting the sales and use tax imposed and due under the provisions of chapter 10-45 or 10-46 for equipment or machinery that will be for direct use in a manufacturing, fabricating, or processing business. The extension shall end after six months.

Source: SL 2001, ch 57, § 3.



§ 10-45-101 Requirements for extension.

10-45-101. Requirements for extension. The extension pertains only to equipment and machinery purchased and installed after July 1, 2001. No extension may be made unless:

(1) The project cost exceeds twenty thousand dollars; and

(2) The business applying for the extension obtains a permit from the secretary as set forth in § 10-45-103.
Source: SL 2001, ch 57, § 4.



§ 10-45-102 Extension applies to full costs and installation fees.

10-45-102. Extension applies to full costs and installation fees. The amount of the tax extension shall apply to one hundred percent of the equipment and machinery costs and installation fees.

Source: SL 2001, ch 57, § 5.



§ 10-45-103 Application for extension permit--Permit nontransferable.

10-45-103. Application for extension permit--Permit nontransferable. Any business desiring an extension pursuant to §§ 10-45-99 to 10-45-107, inclusive, shall apply for a permit from the secretary at least thirty days prior to commencement of the project. The application for a permit shall be submitted on a form prescribed by the secretary. A separate application shall be made and submitted for each project. Upon approval of the application, the secretary shall issue a permit entitling the applicant to an extension as provided by §§ 10-45-99 to 10-45-107, inclusive. The permit or extension is not assignable or transferable.

Source: SL 2001, ch 57, § 6.



§ 10-45-104 Secretary to prescribe form and documentation requirements.

10-45-104. Secretary to prescribe form and documentation requirements. Any extension shall be submitted on forms prescribed by the secretary and shall be supported by such documentation as the secretary may require. The secretary may deny any extension where the business has failed to provide information or documentation requested or considered necessary by the secretary to determine the validity of the extension.

Source: SL 2001, ch 57, § 7.



§ 10-45-105 Fraudulent claim--Tax due constitutes lien in favor of state.

10-45-105. Fraudulent claim--Tax due constitutes lien in favor of state. If any extension has been fraudulently presented or supported as to any item in the claim, or if the business fails to meet all the conditions §§ 10-45-99 to 10-45-107, inclusive, then the business may be rejected in its entirety and any tax due from the business shall constitute a debt to the state and a lien in favor of the state upon all property and rights to property whether real or personal belonging to the business and may be recovered in an action of debt.

Source: SL 2001, ch 57, § 8.



§ 10-45-106 Right to hearing on denial of extension request.

10-45-106. Right to hearing on denial of extension request. Any business aggrieved by the denial in whole or in part of a extension requested under §§ 10-45-99 to 10-45-107, inclusive, may within thirty days after service of the notice of a denial by the secretary, demand and is entitled to a hearing, upon notice, before the secretary. The hearing shall be conducted pursuant to chapter 1-26.

Source: SL 2001, ch 57, § 9.



§ 10-45-107 Promulgation of rules.

10-45-107. Promulgation of rules. The secretary may promulgate rules, pursuant to chapter 1-26, concerning the procedures for filing extensions and the requirements necessary to qualify for an extension.

Source: SL 2001, ch 57, § 10.



§ 10-45-108 Sourcing of sales and services.

10-45-108. Sourcing of sales and services. For purposes of the tax imposed by this chapter, a retailer shall source sales of tangible personal property, any product transferred electronically, and services to the location where the tangible personal property, the product transferred electronically, or service is received. The department shall promulgate rules, pursuant to chapter 1-26, defining the location of receipt. The rules promulgated pursuant to this section may provide an alternative method of sourcing telecommunication services.

Source: SL 2002, ch 64, § 27; SL 2008, ch 51, § 29.



§ 10-45-109 Registration and tax collection does not create nexus for other taxes.

10-45-109. Registration and tax collection does not create nexus for other taxes. Registration under the agreement and collection of tax imposed under this chapter or chapter 10-46 does not in and of itself create nexus for other taxes or fees imposed by this state.

Source: SL 2002, ch 64, § 28.



§ 10-45-110 Exemption for sale of coins, currency, or bullion.

10-45-110. Exemption for sale of coins, currency, or bullion. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of coins, currency, or bullion. For the purposes of this section, the term, bullion, means any bar, ingot, or commemorative medallion of gold, silver, platinum, palladium, or a combination of these metals where the value of the metal depends on its content and not the form. For the purposes of this section, the terms, coins and currency, mean any coins or currency made of gold, silver, or other metal or paper which is or has been used as legal tender.

Source: SL 2007, ch 60, § 1.






Chapter 45A - Retail Sales And Service Tax Refunds

§ 10-45A-1 Definition of terms.

10-45A-1. Definition of terms. Terms as used in this chapter, unless the context otherwise clearly requires, mean:

(1) "Department," the South Dakota Department of Revenue;

(2) "Disabled," persons receiving or having qualified to receive monetary payments, Pursuant to Title II, X, or XVI of the Social Security Act, as amended, and in effect on January 1, 1974, for all or part of the year for which a refund is claimed;

(3) "Household," the association of persons who live in the same dwelling, share its furnishings, facilities, and accommodation, but not including bona fide lessees, tenants, or roomers and boarders on contract;

(4) "Household income," all income received by all persons of a household while members of the household;

(5) "Income," the sum of adjusted gross income as defined in the United States Internal Revenue Code, as amended and in effect on January 1, 2014, and all nontaxable income, including the amount of capital gains excluded from adjusted gross income, alimony, support money, nontaxable strike benefits, cash public assistance and relief, not including relief granted under this chapter, the gross amount of any pension or annuity, including Railroad Retirement Act benefits and veterans' disability pensions, all payments received under the federal social security and state unemployment insurance laws, nontaxable interest received from the federal government or any of its instrumentalities, workers' compensation, and the gross amount of loss of time insurance, but not including gifts from nongovernmental sources, food stamps, or surplus foods, or other relief in kind provided by a public agency, less real estate taxes payable or ten percent of rent paid on the applicant's principal residence for the year in which application is made. However, the reduction in the individual's income may not exceed four hundred dollars;

(6) "Secretary," the secretary of the South Dakota Department of Revenue;

(7) "Single-family dwelling," a house, condominium apartment or manufactured home as defined in § 32-3-1 which is assessed and taxed as a separate unit including the platted lot upon which the structure is situated or one acre, whichever is less, and the garage, whether attached or unattached;

(8) "Tax year" or "taxable year," the calendar year or the fiscal year ending during a calendar year, used for computing household income under this chapter. A claimant's tax year is the same period as is covered by his federal income tax return.
Source: SL 1974, ch 89, § 1; SL 1979, ch 72, § 1; SL 1982, ch 95, § 2; SL 1983, ch 69, § 3; SL 1983, ch 82, § 3; SL 1984, ch 70, § 3; SL 1985, ch 83, § 3; SL 1986, ch 98, § 3; SL 1988, ch 103, § 3; SL 1989, ch 101, § 3; SL 1990, ch 83, § 3; SL 1991, ch 98, § 3; SL 1992, ch 68, § 3; SL 1993, ch 95, § 3; SL 1994, ch 92, § 3; SL 1995, ch 65, § 3; SL 1996, ch 79, § 3; SL 1997, ch 65, § 3; SL 1998, ch 68, § 3; SL 1999, ch 56, § 3; SL 2000, ch 59, § 3; SL 2001, ch 53, § 3; SL 2002, ch 59, § 3; SL 2003, ch 60, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 90, § 3; SL 2005, ch 67, § 3; SL 2006, ch 45, § 3; SL 2007, ch 54, § 3; SL 2009, ch 39, § 10; SL 2010, ch 45, § 10; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 48, § 10; SL 2012, ch 59, § 10; SL 2013, ch 42, § 10; SL 2014, ch 54, § 10.



§ 10-45A-1.1 Reduction in income allowed for taxes paid--Determination of amount.

10-45A-1.1. Reduction in income allowed for taxes paid--Determination of amount. The amount of the reduction in income allowed for taxes paid pursuant to subdivision 10-45A-1(5) shall be equal to the real property taxes paid on the principal residence of the claimant. If the residence is a single-family dwelling, then the amount of the reduction shall equal the taxes paid on the residence structure, the platted lot upon which the structure is located or one acre, whichever is less, and the garage, whether attached or unattached. If the residence is not a single-family dwelling, then the reduction shall be equal to the amount of the tax paid on or allocated to the structure and the platted lot upon which the structure is situated or one acre whichever is less, used as a residence by the claimant including the garage, whether attached or unattached.

Source: SL 1980, ch 81, § 3.



§ 10-45A-2 Refund of sales and service tax to elderly and disabled persons.

10-45A-2. Refund of sales and service tax to elderly and disabled persons. Any person sixty-five years of age or older prior to January first in the year for which a claim for refund is made, and any disabled person as defined in subdivision 10-45A-1(2), and resident of this state for that entire calendar year, shall be reimbursed and repaid as a refund for retail sales and service taxes paid, within sixty days after the deadline, as prescribed in § 10-45A-8, for the filing of a claim with the secretary of the Department of Revenue, according to the schedule in §§ 10-45A-5 to 10-45A-7, inclusive.

Source: SL 1974, ch 89, § 2; SL 1975, ch 106, § 1; SL 1989, ch 93, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-2.1 Refund denied after refund of real property taxes.

10-45A-2.1. Refund denied after refund of real property taxes. No person who receives a refund of real property taxes under the provisions of chapter 10-18A shall be eligible for a refund of retail sales and service tax as provided in this chapter.

Source: SL 1976, ch 92, § 10.



§ 10-45A-3 Right to file lost on death--Filing by guardian or attorney.

10-45A-3. Right to file lost on death--Filing by guardian or attorney. The right to file a claim under this chapter is personal to the claimant, and does not survive his death, but such right may be exercised on behalf of a claimant by his guardian or attorney-in-fact.

Source: SL 1974, ch 89, § 5; SL 1993, ch 213, § 82.



§ 10-45A-4 Relief limited to one claimant per household--Secretary to resolve disputes.

10-45A-4. Relief limited to one claimant per household--Secretary to resolve disputes. Only one claimant per household per year shall be entitled to relief under this chapter. When two or more individuals of a household are able to meet the qualifications for a claimant, they may determine among them as to who the claimant shall be. If they are unable to agree, the matter shall be referred to the secretary of revenue and his decision shall be final.

Source: SL 1974, ch 89, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-5 Refund amounts for single-member households.

10-45A-5. Refund amounts for single-member households. The amount of any claim made pursuant to this chapter by a claimant from a household consisting solely of one person shall be determined as follows:

(1) If the claimant's income is five thousand four hundred twenty dollars or less, a sum of two hundred fifty-eight dollars;

(2) If the claimant's income is five thousand four hundred twenty-one dollars and not more than eleven thousand six hundred seventy dollars, a sum of forty-six dollars plus three and four-tenths percent of the difference between eleven thousand six hundred seventy dollars and the income of the claimant; and

(3) If the claimant's income is more than eleven thousand six hundred seventy dollars, no refund.
Source: SL 1974, ch 89, § 3 (1); SL 1978, ch 79, § 1; SL 1988, ch 96, § 3; SL 1989, ch 93, § 3; SL 1990, ch 81, § 3; SL 2000, ch 53, § 3; SL 2002, ch 57, § 6; SL 2006, ch 42, § 6; SL 2008, ch 59, § 6; SL 2012, ch 65, § 6, eff. Mar. 20, 2012; SL 2013, ch 47, § 6, eff. Mar. 6, 2013; SL 2014, ch 56, § 6, eff. Mar. 26, 2014.



§ 10-45A-6 Refund schedule for multiple-member households.

10-45A-6. Refund schedule for multiple-member households. The amount of any claim made pursuant to this chapter by a claimant from a household consisting of more than one person shall be determined as follows:

(1) If household income is nine thousand two hundred thirty dollars or less, the sum of five hundred eighty-one dollars;

(2) If household income is nine thousand two hundred thirty-one dollars and not more than fifteen thousand seven hundred thirty dollars, a sum of seventy-four dollars plus seven and eight-tenths percent of the difference between fifteen thousand seven hundred thirty dollars and total household income; and

(3) If household income is more than fifteen thousand seven hundred thirty dollars, no refund.
Source: SL 1974, ch 89, § 3 (2); SL 1978, ch 79, § 2; SL 1988, ch 96, § 4; SL 1989, ch 93, § 4; SL 1990, ch 81, § 4; SL 2000, ch 53, § 4; SL 2002, ch 57, § 7; SL 2006, ch 42, § 7; SL 2008, ch 59, § 7; SL 2012, ch 65, § 7, eff. Mar. 20, 2012; SL 2013, ch 47, § 7, eff. Mar. 6, 2013; SL 2014, ch 56, § 7, eff. Mar. 26, 2014.



§ 10-45A-7 Secretary to prepare table.

10-45A-7. Secretary to prepare table. The secretary of revenue shall prepare a table under which claims shall be determined. The amount of the claim as shown in the table for each bracket shall be computed only to the nearest dollar.

Source: SL 1974, ch 89, § 3 (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-8 Deadline for claims--Forms and assistance from county treasurers--Extension ofdeadline.

10-45A-8. Deadline for claims--Forms and assistance from county treasurers--Extension of deadline. Claims for refund under § 10-45A-2 shall be made annually on or before July first upon forms prescribed by the secretary of revenue. Forms shall be made available to county treasurers who shall, upon request of a claimant, assist the claimant in completing the application and shall forward the same to the Department of Revenue. In case of sickness, absence, or other disability of the claimant, or if other good cause exists, the secretary may extend for a period not to exceed six months the time for filing a claim.

Source: SL 1974, ch 89, § 4; SL 1980, ch 81, § 5; SL 1995, ch 62, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-9 Claim computed by department at election of claimant.

10-45A-9. Claim computed by department at election of claimant. The claimant, at his election, shall not be required to record on his claim the amount claimed by him. The claim allowable to persons making the election shall be computed by the department.

Source: SL 1974, ch 89, § 3 (4).



§ 10-45A-10 Documentary evidence with claim.

10-45A-10. Documentary evidence with claim. Claims for refund shall include such documentary evidence as the secretary of revenue deems necessary to assure validity of the claim.

Source: SL 1974, ch 89, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-11 Secretary to determine disability claims.

10-45A-11. Secretary to determine disability claims. The secretary of the Department of Revenue shall make the final determination as to whether a claimant seeking refund pursuant to subdivision 10-45A-1(2) is qualified thereunder.

Source: SL 1974, ch 89, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-12 Death of claimant--Disposition of claim.

10-45A-12. Death of claimant--Disposition of claim. If a claimant dies after having filed a timely claim, the amount thereof shall be disbursed to another member of the household as determined by the secretary of revenue. If the claimant was the only member of his household, the claim may be paid to his personal representative, but if neither is appointed and qualified within two years of the filing of the claim, the amount of the claim shall escheat to the state.

Source: SL 1974, ch 89, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-13 Proration of funds insufficient to pay all claims.

10-45A-13. Proration of funds insufficient to pay all claims. In the event that funds appropriated are not sufficient to pay all claims authorized by this chapter, funds so appropriated shall be prorated to such claimants as have timely filed.

Source: SL 1974, ch 89, § 3 (5).



§ 10-45A-14 Denial of claim--Hearing before secretary of revenue and regulation--Appeals.

10-45A-14. Denial of claim--Hearing before secretary of revenue and regulation--Appeals. Any person aggrieved by the denial in whole or in part of relief claimed under this chapter, may within thirty days after receiving notice of such denial by the secretary of the Department of Revenue, demand and shall be entitled to a hearing, upon notice, before the secretary on the question. The procedures therein shall be conducted and appeals allowed and perfected pursuant to chapter 1-26.

Source: SL 1974, ch 89, § 10; SL 1984, ch 12, § 69; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45A-15 Fraudulent claims--Recovery of excess payment--Filing as petty offense.

10-45A-15. Fraudulent claims--Recovery of excess payment--Filing as petty offense. If it is determined that a claim is excessive and was filed with fraudulent intent, the claim shall be disallowed in full, and, if the claim has been paid, the department may initiate appropriate legal actions to recover the amount paid. Fraudulently filing an excessive claim is a petty offense.

Source: SL 1974, ch 89, § 9; SL 1982, ch 86, § 38.



§ 10-45A-16 Promulgation of rules.

10-45A-16. Promulgation of rules. The secretary of revenue shall promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing a refund claim;

(2) The requirements necessary to qualify for a refund; and

(3) The definition of income.
Source: SL 1974, ch 89, § 11; SL 1987, ch 82, § 27; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 45B - Tax Refunds For Construction Of Agricultural Processing And New Business Facilities

§ 10-45B-1 Definitions.

10-45B-1. Definitions. Terms used in this chapter mean:

(1) "Construction date," the first date earth is excavated for the purpose of constructing a project;

(2) "Department," the Department of Revenue;

(3) "Nameplate capacity," the number of kilowatts a power unit can produce according to the nameplate assigned to the power unit generator by the manufacturer;

(4) "New agricultural processing facility," a new building or structure, or the expansion of an existing building or structure, the construction of which is subject to contractors' excise tax pursuant to chapter 10-46A or 10-46B. A new agricultural processing facility is any new building or structure, or the expansion of an existing building or structure, constructed for the initial or subsequent processing of any form of agricultural commodity, product, or by-product. A new agricultural processing facility does not include any building or structure constructed for raising or feeding of livestock;

(5) "Person," any individual, firm, copartnership, joint venture, association, limited liability company, limited liability partnership, corporation, estate, trust, business trust, receiver, unit of government, political subdivision of any state, rural electric cooperative, consumers power district or any group or combination acting as a unit;

(6) "Power generation facility," a facility with one power unit that generates electricity with a nameplate capacity of no less than five hundred megawatts;

(7) "Project," the construction of a new agricultural processing facility or a new business facility at a single site;

(8) "Project cost," the amount paid in money, credits, property, or other money's worth for a project;

(9) "Secretary," the secretary of the Department of Revenue. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)
Source: SL 1991, ch 105, § 1; SL 1994, ch 101, § 1; SL 1994, ch 351, § 25; SL 1997, ch 70, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 78, § 1; SL 2005, ch 79, § 1; SL 2006, ch 52, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45B-1.1 New business facility defined.

10-45B-1.1. New business facility defined. For the purposes of this chapter, the term, new business facility, means a new building or structure or the expansion of an existing building or structure, including a power generation facility, the construction of which is subject to the contractor's excise tax pursuant to chapter 10-46A or 10-46B. A new business facility does not include any building or structure:

(1) Used predominantly for the sale of products at retail, other than the sale of electricity at retail, to individual consumers;

(2) Used predominantly for residential housing or transient lodging;

(3) Used predominantly to provide health care services; or

(4) That is not subject to ad valorem real property taxation or equivalent taxes measured by gross receipts. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)
Source: SL 2005, ch 78, § 2; SL 2005, ch 80, § 1.



§ 10-45B-1.2 Repealed.

10-45B-1.2. Repealed by SL 2006, ch 52, § 2.



§ 10-45B-1.3 Criteria for expansion of existing building or structure.

10-45B-1.3. Criteria for expansion of existing building or structure. For the purposes of this chapter, to qualify for the refund, the expansion of an existing building or structure shall meet the following criteria:

(1) The expansion shall significantly increase the floor space of an existing building or an existing structure; and

(2) The expansion shall consist of a single project rather than an ongoing, systematic process of upgrading, retooling, or modernizing the existing building or structure. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)
Source: SL 2007, ch 61, § 1.



§ 10-45B-2 Refund or credit for contractors' excise taxes on construction of agriculturalprocessing facility and for sales or use taxes on equipment.

10-45B-2. Refund or credit for contractors' excise taxes on construction of agricultural processing facility and for sales or use taxes on equipment. As provided in this chapter, any person holding a permit issued pursuant to § 10-45B-6 may apply for and obtain a refund or credit for contractors' excise taxes imposed and paid under the provisions of chapter 10-46A for the construction of a new agricultural processing facility and for sales or use taxes imposed and paid by such person under the provisions of chapters 10-45 and 10-46 for the purchase or use of agricultural processing equipment. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 1991, ch 105, § 2; SL 1994, ch 101, § 2; SL 1997, ch 70, § 2; SL 2010, ch 61, § 1.



§ 10-45B-2.1 Refund or credit for sales or use tax and contractors' excise tax on project costs fornew business facility.

10-45B-2.1. Refund or credit for sales or use tax and contractors' excise tax on project costs for new business facility. As provided in this chapter, any person holding a permit issued pursuant to § 10-45B-6 may apply for and obtain a refund or credit for sales or use tax imposed and paid by such person under the provisions of chapter 10-45 or 10-46 and contractors' excise taxes imposed and paid under the provisions of chapter 10-46A or 10-46B on the project costs for a new business facility. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2005, ch 78, § 3.



§ 10-45B-2.2 Refund pertains only to certain project costs--Permit required.

10-45B-2.2. Refund pertains only to certain project costs--Permit required. The refund of taxes pursuant to §§ 10-45B-2 and 10-45B-2.1 pertains only to project costs incurred and paid after January 1, 2008, up to and including thirty-six months from the construction date. No refund may be paid unless the person applying for the refund obtains a permit from the secretary as set forth in § 10-45B-6. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2010, ch 61, § 4.



§ 10-45B-2.3 Amount of refunds payable for facility with construction date on or after January 1,2010.

10-45B-2.3. Amount of refunds payable for facility with construction date on or after January 1, 2010. Notwithstanding any provision of this chapter, this section controls the amount of refunds payable under this chapter for any new agricultural processing facility or new business facility that has a construction date on or after January 1, 2010. For project cost incurred and paid from July 1, 2010, to December 31, 2012, inclusive, the amount of the refund shall be determined by applying the provisions of this chapter in effect on July 1, 2010. The amount of the tax refund for a new agricultural processing facility or new business facility shall be a percentage of the taxes paid, as follows:

(1) For project costs of less than ten million dollars, there shall be no refund;

(2) For project costs of ten or more million dollars but less than forty million dollars, there shall be a refund of forty-five percent of the taxes paid;

(3) For project costs of forty or more million dollars but less than five hundred million dollars, there shall be a refund of fifty-five percent of the taxes paid; and

(4) For projects costs of five hundred million or more dollars, there shall be no refund.

No tax refund may be given for any project cost incurred and paid on or after January 1, 2013, except for performance retainage amounts, not to exceed ten percent, related to the project. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2010, ch 61, § 8.



§ 10-45B-2.4 Applicability of chapter to projects with construction date before January 1, 2010.

10-45B-2.4. Applicability of chapter to projects with construction date before January 1, 2010. The provisions of this chapter in effect prior to January 1, 2010, apply to any project where the construction date was before January 1, 2010. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2010, ch 61, § 9.



§ 10-45B-3 Repealed.

10-45B-3. Repealed by SL 1994, ch 101, § 3.



§ 10-45B-4 to 10-45B-5.1. Repealed.

10-45B-4 to 10-45B-5.1. Repealed by SL 2010, ch 61, §§ 2, 3, 5, 6.



§ 10-45B-6 Application for permit--Issuance--Assignment or transfer.

10-45B-6. Application for permit--Issuance--Assignment or transfer. Any person desiring to claim a refund pursuant to this chapter shall apply for a permit from the secretary prior to or within one hundred eighty days after the construction date. The application for a permit shall be submitted on a form prescribed by the secretary. A separate application shall be made and submitted for each project. Upon approval of the application, the secretary shall issue a permit entitling the applicant to submit refund claims as provided by §§ 10-45B-7 and 10-45B-8. Such permit or refund claims are not assignable or transferable except as collateral or security pursuant to chapter 57A-9. However, the secretary may permit the assignment or transfer of a permit and refund claim if the initial permit holder entity reorganizes into a new entity, if the new entity and the initial entity share common ownership and the reorganization was completed solely for a legitimate business purpose. The new entity shall file with the department an amended application for permit. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 1991, ch 105, § 5; SL 2005, ch 78, § 8; SL 2005, ch 80, § 2; SL 2006, ch 52, § 4; SL 2009, ch 50, § 1.



§ 10-45B-6.1 Repealed.

10-45B-6.1. Repealed by SL 2010, ch 61, § 7.



§ 10-45B-6.2 Repealed.

10-45B-6.2. Repealed by SL 1997, ch 70, § 6.



§ 10-45B-7 Claim for refund--Documentation.

10-45B-7. Claim for refund--Documentation. Any claim for refund shall be submitted on forms prescribed by the secretary and shall be supported by such documentation as the secretary may require. The secretary may deny any claim where the claimant has failed to provide information or documentation requested or considered necessary by the secretary to determine the validity of the claim. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 1991, ch 105, § 6.



§ 10-45B-8 Frequency of claim submission--Payment--Portion withheld--No interest--Electronicfunds transfer.

10-45B-8. Frequency of claim submission--Payment--Portion withheld--No interest--Electronic funds transfer. Any person issued a permit pursuant to this chapter shall submit a claim for refund to the department no more frequently than on or before the last day of each month and no less frequently than on or before the last day of each month following each calendar quarter. The secretary shall determine and pay the amount of the tax refund within ninety days of receipt of the claim for refund. However, no refund claim may be paid until on or after the construction date. Ninety-five percent of the amount of refund shall be paid to the claimant in accordance with §§ 10-59-22 and 10-59-23, and five percent shall be withheld by the department. No interest may be paid on the refund amount. The secretary shall pay the refund by electronic funds transfer. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 1991, ch 105, § 7; SL 1997, ch 70, § 7; SL 2005, ch 78, § 9; SL 2009, ch 51, § 1; SL 2010, ch 61, § 10; SL 2010, ch 62, § 2.



§ 10-45B-8.1 to 10-45B-8.3. Repealed.

10-45B-8.1 to 10-45B-8.3. Repealed by SL 2010, ch 61, §§ 11, 13, 15.



§ 10-45B-8.4 Time for submission of refund claim.

10-45B-8.4. Time for submission of refund claim. No claim for refund pursuant to this chapter may be considered by the department if the claim for refund is received twelve months after the thirty-six month time period of § 10-45B-2.2. Moreover, any such claim is barred from any future refund eligibility. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2010, ch 61, § 12.



§ 10-45B-8.5 Time for submission of documents in support of claim.

10-45B-8.5. Time for submission of documents in support of claim. No document or record in support of any claim for refund may be considered by the department if the document or record in support of any claim for refund is received twelve months after the thirty-six month time period of § 10-45B-2.2. Moreover, any such document or record is barred from any future consideration.

However, if the department requests any additional document or record from the project owner after a review of the claim for refund, and the request is made after the applicable time period provided by this section has expired, the project owner has sixty days to provide the requested document or record. No document or record received after this sixty-day period may be considered by the department. Moreover, any such document or record is barred from any future consideration. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2010, ch 61, § 14.



§ 10-45B-9 Payment of withheld portion of refund.

10-45B-9. Payment of withheld portion of refund. The amounts withheld by the department in accordance with § 10-45B-8 shall be retained until the project has been completed and the claimant has met all the conditions of § 10-45B-2.2, at which time all sums retained shall be paid to claimant. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 1991, ch 105, § 8; SL 2005, ch 78, § 10; SL 2010, ch 61, § 16.



§ 10-45B-10 Rejection of fraudulent claim.

10-45B-10. Rejection of fraudulent claim. If any claim has been fraudulently presented or supported as to any item in the claim, or if the claimant fails to meet all the conditions of this chapter, then the claim may be rejected in its entirety and all sums previously refunded to the claimant shall constitute a debt to the state and a lien in favor of the state upon all property and rights to property whether real or personal belonging to the claimant and may be recovered in an action of debt. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 1991, ch 105, § 9; SL 2005, ch 78, § 11.



§ 10-45B-11 Hearing upon denial of refund.

10-45B-11. Hearing upon denial of refund. Any person aggrieved by the denial in whole or in part of a refund claimed under this chapter, may within thirty days after service of the notice of such denial by the secretary, demand and is entitled to a hearing, upon notice, before the secretary. The hearing shall be conducted pursuant to chapter 1-26. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 1991, ch 105, § 10.



§ 10-45B-11.1 Return of amount refunded for new business facility not completed within timeframes.

10-45B-11.1. Return of amount refunded for new business facility not completed within time frames. Any amount refunded pursuant to this chapter for a project that is not completed within the time frames prescribed in this chapter, including any extensions granted by the secretary, shall be returned to the state without interest. Any refunded amounts not returned pursuant to this section and all sums previously refunded to the claimant constitute a debt to the state and a lien in favor of the state upon all property and rights to property whether real or personal belonging to the claimant and may be recovered in an action of debt. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2005, ch 78, § 12; SL 2010, ch 62, § 1.



§ 10-45B-11.2 Request for hearing if aggrieved by decision of secretary--Hearing examiner--Appeal.

10-45B-11.2. Request for hearing if aggrieved by decision of secretary--Hearing examiner--Appeal. Any person aggrieved by a decision of the secretary under this chapter may, within thirty days of receipt of written notice of the secretary's decision, make written application to the secretary for a hearing to be conducted pursuant to chapter 1-26. Hearings are to be conducted and appeals taken pursuant to the provisions of chapters 1-26 and 1-26D. A copy of the hearing examiner's proposed decision, findings of fact, and conclusions of law shall be served on all parties when furnished to the secretary. If the secretary, pursuant to chapter 1-26D, accepts the final decision of the hearing examiner, no appeal from a final decision of the secretary upon any additional tax to be paid may be taken unless any amount ordered paid by the secretary is paid or a bond filed to insure payment of the amount. However, if the final decision of the secretary, pursuant to chapter 1-26D, rejects or modifies the decision of the hearing examiner regarding the amount due, an appeal may be taken without payment of the amount ordered to be paid and without filing of a bond. If the secretary's decision is affirmed by the circuit court, no appeal may be taken unless any amount ordered to be paid by the secretary is paid or a bond is filed to insure payment of such amount. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2005, ch 78, § 13.



§ 10-45B-12 Promulgation of rules.

10-45B-12. Promulgation of rules. The secretary shall promulgate rules, pursuant to chapter 1-26, concerning the procedures for filing refund claims and the requirements necessary to qualify for a refund. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 1991, ch 105, § 11.



§ 10-45B-13 Projects ineligible for chapter 10-46C permit.

10-45B-13. Projects ineligible for chapter 10-46C permit. Any project receiving a permit for the refund of the tax pursuant to chapter 10-45B is not eligible for the permit provided in chapter 10-46C. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2008, ch 49, § 11.



§ 10-45B-14 Projects located in areas included in tax collection agreement between the state andan Indian tribe.

10-45B-14. Projects located in areas included in tax collection agreement between the state and an Indian tribe. If the project is located on land that is included within the agreement area of a tax collection agreement entered into by the state and an Indian tribe pursuant to chapter 10-12A, the department is only obligated to pay a percentage of the refund as required by this chapter equal to the percentage of funds that the department retains pursuant to the terms of the tax collection agreement. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2009, ch 52, § 1.



§ 10-45B-15 Public information open to public inspection.

10-45B-15. Public information open to public inspection. The name of any person or entity that receives a refund or credit of sales, use, or contractors excise tax pursuant to this chapter and the amount of any such refund or credit is public information and shall be available and open to public inspection as provided in § 1-27-1. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2009, ch 10, § 23.



§ 10-45B-16 Wind energy facility defined.

10-45B-16. Wind energy facility defined. For the purposes of this chapter, the term, wind energy facility, means:

(1) Any new facility, or facility expansion, consisting of a commonly managed integrated system of towers, wind turbine generators with blades, power collection systems, and electric interconnection systems, that converts wind movement into electricity;

(2) Any new or upgraded electric transmission line and associated facilities; or

(3) Any new business facility that manufactures, assembles, or distributes wind or transmission components. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)
Source: SL 2010, ch 63, § 1.



§ 10-45B-17 Refund for wind energy facilities.

10-45B-17. Refund for wind energy facilities. Notwithstanding any provision of this chapter, this section controls the amount of refunds payable under this chapter for any new business facility that is a wind energy facility and has a construction date on or after January 1, 2010. For project costs incurred and paid from July 1, 2010, to December 31, 2012, inclusive, the amount of the refund shall be determined by applying the provisions of this chapter in effect on July 1, 2010. The amount of the tax refund for a wind energy facility shall be a percentage of the taxes paid, as follows:

(1) For project costs of less than ten million dollars, there shall be no refund;

(2) For project costs of ten or more million dollars but less than forty million dollars, there shall be a refund of forty-five percent of the taxes paid; and

(3) For project costs of forty or more million dollars, there shall be a refund of fifty-five percent of the taxes paid.

No tax refund may be given for any project cost incurred and paid on or after January 1, 2013, except for performance retainage amounts, not to exceed ten percent, related to the project. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2010, ch 63, § 2.



§ 10-45B-18 Final claim for refund.

10-45B-18. Final claim for refund. Notwithstanding any other provision of this chapter, §§ 10-45B-18 to 10-45B-20, inclusive, control the winding-up of tax refunds for construction of agricultural processing and new business facilities system set forth in this chapter.

Any entity that holds a permit issued pursuant to § 10-45B-6 shall file its final claim for refund for the project set forth in the permit with the department before May 1, 2014. When filing its final claim for refund, the entity shall file all documents and records necessary to process the final claim for refund. If an entity does not file its final claim for refund before May 1, 2014, the claim is barred from any future refund eligibility, including any future payment of the five percent refund withheld as required by § 10-45B-8.

Upon receipt of the final claim for refund pursuant to this section, the department shall review the final claim for refund within sixty days of filing. If the department requests any additional document or record from the entity on or after May 1, 2014, the entity shall provide the additional document or record within thirty days. No document or record received after this thirty day period may be considered by the department, and any such document or record is barred from any future consideration. If the department requests any additional document or record from the entity on or after May 1, 2014, the department shall review the final claim for refund within sixty days of receipt of the additional document or record.

No final claim for refund may be submitted or paid pursuant to this section if the claim for refund has otherwise been barred from payment by the provisions of this chapter.

The department has no legal authority to issue any refund pursuant to chapter 10-45B on or after September 1, 2014, except for the authority to pay the five percent refund withheld as required by § 10-45B-8 and except for the authority to pay any refund that is subject to pending litigation. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2014, ch 62, § 1, eff. Feb. 12, 2014.



§ 10-45B-19 Transfer of remaining funds to general fund.

10-45B-19. Transfer of remaining funds to general fund. All money remaining in any account or fund to make the payment of any refund required by chapter 10-45B on September 1, 2014, except for any funds necessary to pay the five percent refund withheld as required by § 10-45B-8 and except for any funds necessary to pay any refund that is subject to pending litigation, shall be transferred to the state general fund. (This section is repealed effective July 1, 2015 pursuant to § 10-45B-20.)

Source: SL 2014, ch 62, § 2, eff. Feb. 12, 2014.



§ 10-45B-20 Chapter repeal.

10-45B-20. Chapter repeal. The provisions of chapter 10-45B shall be repealed on July 1, 2015.

Source: SL 2014, ch 62, § 3, eff. Feb. 12, 2014.






Chapter 45C - Uniform Sales And Use Tax Administration Act

§ 10-45C-1 Definitions.

10-45C-1. Definitions. As used in this chapter:

(a) "Agreement," means the Streamlined Sales and Use Tax Agreement;

(b) "Certified automated system," means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction;

(c) "Certified service provider," means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales tax functions;

(d) "Person," means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity;

(e) "Sales tax," means the tax levied under chapter 10-45;

(f) "Seller," means any person making sales, leases, or rentals of personal property or services;

(g) "State," means any state of the United States and the District of Columbia;

(h) "Use tax," means the tax levied under chapter 10-46.
Source: SL 2002, ch 64, § 1.



§ 10-45C-2 Legislative findings.

10-45C-2. Legislative findings. The Legislature finds that this state should enter into an agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.

Source: SL 2002, ch 64, § 2.



§ 10-45C-3 Authority to enter agreement.

10-45C-3. Authority to enter into agreement. The Department of Revenue is authorized and directed to enter into the Streamlined Sales and Use Tax Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. In furtherance of the agreement, the Department of Revenue is authorized to act jointly with other states that are members of the agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers.

The Department of Revenue is further authorized to take other actions reasonably required to implement the provisions set forth in this chapter. Other actions authorized by this chapter include, but are not limited to, the adoption of rules pursuant to chapter 1-26 consistent with the Department of Revenue's rule-making authority in §§ 10-45-47.1 and 10-46-35.1 and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.

The secretary of revenue or the secretary's designee and two legislators are authorized to represent this state before the other states that are signatories to the agreement. The Executive Board of the Legislative Research Council shall appoint one senator and one representative to represent this state.

Source: SL 2002, ch 64, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45C-4 Relationship to state law.

10-45C-4. Relationship to state law. No provision of the agreement authorized by this chapter in whole or part invalidates or amends any provision of the law of this state. Adoption of the agreement by this state does not amend or modify any law of this state. Implementation of any condition of the agreement in this state, whether adopted before, at, or after membership of this state in the agreement, must be by the action of this state.

Source: SL 2002, ch 64, § 4.



§ 10-45C-5 Agreement requirements.

10-45C-5. Agreement requirements. The Department of Revenue shall not enter into the Streamlined Sales and Use Tax Agreement unless the agreement requires each state to abide by the following requirements:

(a) The agreement must set restrictions to achieve over time more uniform state rates through the following:

(1) Limiting the number of state rates.

(2) Limiting the application of maximums on the amount of state tax that is due on a transaction.

(3) Limiting the application of thresholds on the application of state tax.

(b) The agreement must establish uniform standards for the following:

(1) The sourcing of transactions to taxing jurisdictions.

(2) The administration of exempt sales.

(3) The allowances a seller may take for bad debts.

(4) Sales and use tax returns and remittances.

(c) The agreement must require states to develop and adopt uniform definitions of sales and use tax terms. The definitions must enable a state to preserve its ability to make policy choices not inconsistent with the uniform definitions.

(d) The agreement must provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.

(e) The agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax.

(f) The agreement must provide for reduction of the burdens of complying with local sales and use taxes through the following:

(1) Restricting variances between the state and local tax bases.

(2) Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions.

(3) Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes.

(4) Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions.

(g) The agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers.

(h) The agreement must require each state to certify compliance with the terms of the agreement prior to joining and to maintain compliance, under the laws of the member state, with all provision of the agreement while a member.

(i) The agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information.

(j) The agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with in the administration of the agreement.
Source: SL 2002, ch 64, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45C-6 Cooperating sovereigns.

10-45C-6. Cooperating sovereigns. The agreement authorized by this chapter is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.

Source: SL 2002, ch 64, § 6.



§ 10-45C-7 Seller and third party liability.

10-45C-7. Seller and third party liability. A certified service provider is the agent of a seller, with whom the certified service provider has contracted, for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this section.

A seller that contracts with a certified service provider is not liable to the state for sales or use tax due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider. A seller is subject to audit for transactions not processed by the certified service provider. The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.

A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the state for underpayments of tax attributable to errors in the functioning of the certified automated system. A seller that uses a certified automated system remains responsible and is liable to the state for reporting and remitting tax.

A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.

Source: SL 2002, ch 64, § 7.



§ 10-45C-8 Short title.

10-45C-8. Short title. This chapter shall be known as and referred to as the Uniform Sales and Use Tax Administration Act.

Source: SL 2002, ch 64, § 8.



§ 10-45C-9 Seller registering to collect sales and use tax not liable for uncollected tax--Exception.

10-45C-9. Seller registering to collect sales and use tax not liable for uncollected tax--Exception. No seller who registers to pay or to collect and remit applicable South Dakota sales or use tax in accordance with the terms of the Streamlined Sales and Use Tax Agreement is liable for any uncollected or unpaid sales or use tax, penalty or interest, unless the seller was registered in this state during the twelve-month period preceding the date the state is found in compliance with the Streamlined Sales and Use Tax Agreement. For any seller who is not obligated to collect and remit the tax imposed under chapters 10-45, 10-46, or 10-52, the amnesty period provided by this section ends twelve months after the date the Streamlined Sales Tax Governing Board has determined that adequate certified service providers and certified automated systems are available.

Source: SL 2005, ch 81, § 1; SL 2006, ch 54, § 1.



§ 10-45C-10 Assessment for uncollected tax prohibited for period seller not registered ifregistration occurs as required.

10-45C-10. Assessment for uncollected tax prohibited for period seller not registered if registration occurs as required. The provisions of § 10-45C-9 preclude assessment for any uncollected or unpaid sales or use tax, penalty, or interest for sales made during the period the seller was not registered in the state, if registration occurs within twelve months of the date the state is found in compliance with the Streamlined Sales and Use Tax Agreement.

Source: SL 2005, ch 81, § 2.



§ 10-45C-11 Provisions not applicable to matters relating to unresolved audits or paid taxes.

10-45C-11. Provisions not applicable to matters relating to unresolved audits or paid taxes. The provisions of § 10-45C-9 do not apply to any seller with respect to any matter or matters for which the seller received notice of the commencement of an audit and the audit is not yet finally resolved, including any related administrative and judicial processes. The provisions of § 10-45C-9 do not apply to any sales or use taxes already paid or remitted to the state or to taxes collected by the seller.

Source: SL 2005, ch 81, § 3.



§ 10-45C-12 Effectiveness of provisions of § 10-45C-9--Requirements--Tolling of statute oflimitations.

10-45C-12. Effectiveness of provisions of § 10-45C-9--Requirements--Tolling of statute of limitations. Absent the seller's fraud or intentional misrepresentation of a material fact, the provisions of § 10-45C-9 are fully effective, if the seller remains registered and continues payment or collection and remittance of applicable sales or use taxes for a period of at least thirty-six months from the date of the seller's original registration. The state's statute of limitations applicable to asserting a tax liability is tolled during this thirty-six month period.

Source: SL 2005, ch 81, § 4.



§ 10-45C-13 Provisions applicable to taxes due from seller in capacity as seller.

10-45C-13. Provisions applicable to taxes due from seller in capacity as seller. The provisions of § 10-45C-9 are applicable only to sales or use taxes due from a seller in its capacity as a seller and not to sales or use taxes due from a seller in its capacity as a buyer.

Source: SL 2005, ch 81, § 5.



§ 10-45C-14 Tax relief fund created.

10-45C-14. Tax relief fund created. There is hereby created in the state treasury the tax relief fund. The revenue collected pursuant to § 10-45C-15 shall be deposited in the tax relief fund for the purpose of reducing the rate of taxation or reducing property taxes. The fund shall be invested as provided by law, and the interest earned shall be credited to the fund. The Legislature may not appropriate any money from the tax relief fund until the second fiscal year after Congress approves legislation giving states the authority to require retailers to collect South Dakota's sales and use tax.

Source: SL 2006, ch 55, § 1.



§ 10-45C-15 Revenue received from voluntary retail licensees to be deposited in tax relief fund.

10-45C-15. Revenue received from voluntary retail licensees to be deposited in tax relief fund. The additional net revenue received by the state from voluntary retail licensees shall be deposited in the tax relief fund created pursuant to § 10-45C-14. For the purposes of § 10-45C-14 and this section, a voluntary retail licensee is any person licensed through the Streamlined Sales and Use Tax Agreement to remit sales and use tax pursuant to chapters 10-45 and 10-46 who does not otherwise have a legal obligation to remit such taxes.

Source: SL 2006, ch 55, § 2.



§ 10-45C-16 Repealed.

10-45C-16. Repealed by SL 2013, ch 57, § 2.






Chapter 45D - Gross Receipts Tax On Visitor Related Businesses

§ 10-45D-1 Definitions.

10-45D-1. Definitions. Terms used in this chapter mean:

(1) "Lodging establishment," any building, structure, property, or premise kept, used, maintained, advertised, or held out to the public to be a place where sleeping accommodations are furnished to transient guests. The following constitute lodging establishments: bed and breakfast inns, boarding houses, bungalows, cabins, condominiums, cottages, dude ranches, guest houses, guest ranches, hostels, hotels, inns, lodges, motels, resorts, tourist homes, timeshare rentals, vacation home rentals, and villas;

(2) "Campground," any property or premise kept, used, maintained, advertised, or held out to the public to be a place where sites are available for placing of tents, campers, trailers, recreational park trailers, mobile homes, or other mobile accommodations to transient guests. Campgrounds include city, county, and state-owned campgrounds, as well as concessionaires or contractors who manage or operate publicly owned campgrounds. The following constitute campgrounds: campgrounds, camping cabins, camping resorts, commercial picnic grounds, organizational camps, park units, recreational vehicle parks, trailer parks, and youth camps;

(3) "Visitor attraction," any business establishment that offers recreation, entertainment, or interpretation of natural or cultural history. The following constitute visitor attractions: aerial tramways, amusement parks, animal exhibits, animal shows, antique car exhibits, antique exhibits, arboreta, aquariums, batting cages, botanical gardens, bumper boats, bumper cars, bungee jumps, carnival rides, chuck wagon suppers, commercial playgrounds, go-cart raceways, gold mines, golf driving ranges, historic sites, human mazes, hunting preserves, miniature golf courses, museums, music shows, observation towers, outdoor dramas, pitch 'n putt golf courses, playhouses, racetracks, recreational gold mining, reptile exhibits, restorations, scenic railroads, shooting preserves, show caves, ski areas, spectator events, water slides, wave pools, wax figure exhibits, and zoological gardens. A visitor attraction includes any business which is being conducted on the site of another visitor attraction;

(4) "Recreational service," any business establishment that provides leisure or recreational experiences. The following constitute recreational services: aerial sightseeing tours, amusement rides, bath houses, carriage rides, climbing guides, day camps, fishing guides, fishing ponds, golf driving ranges, hunting guides, outfitters, pack trains, private beaches, river rafting, saddle horse rides, sightseeing guides, sightseeing tours, shooting galleries, shooting ranges, skeet ranges, ski instruction, ski lift tickets, ski trails, spas, trail rides, trap ranges, tour bus excursions, and youth camps;

(5) "Recreational equipment rental," include all items rented for twenty-eight days or less whose primary purpose is recreational use. Rental, under such circumstances, of the following constitute recreational equipment rentals: all-terrain vehicles, beach chairs, bicycles, bumper boats, bumper cars, campers, camping trailers, firearms, fishing equipment, flotation devices, go carts, golf clubs, hunting dogs, hunting equipment, mopeds, motor coaches, motorcycles, pack animals, recreational courts and equipment, recreational gold mining equipment, recreational vehicles, recreational water equipment, rock climbing gear, roller blades, saddle horses, skis, snowboards, snowmobiles, snowmobile trailers, snowshoes, watercraft, and watercraft trailers;

(6) "Spectator event," any organized activity meant for entertainment or education and open to the public. The following constitute spectator events: air shows, auto races, auto shows, balloon shows, boat races, car rallies, carnivals, circuses, concerts, dance festivals, draft horse contests, ethnic festivals, exhibitions, expositions, fairs, greyhound races, horse races, horse shows, monster truck shows, motorcycle expositions, motorcycle races, music festivals, rodeos, sporting events, stage performances, threshing bees, tractor pull contests, and water-skiing shows. A spectator event includes any business which is conducted on the site of another spectator event;

(7) "Visitor intensive business," any antique shop, book store, candy store, flea market, gift shop, indigenous arts and crafts shop, jewelry, lapidary shop, leather goods shop, marina, novelty shop, pottery shop, rock shop, souvenir shop, and tee shirt shop if fifty percent or more of annual total receipts are derived from the sale of tangible personal property or any product transferred electronically, during the months of June, July, August, and September. No postsecondary, college, and university book store is, however, included.
Source: SL 2002, ch 63, § 1; SL 2008, ch 51, § 62; SL 2008, ch 53, § 1.



§ 10-45D-2 Tax on gross receipts of certain visitor-related businesses.

10-45D-2. Tax on gross receipts of certain visitor-related businesses. There is hereby imposed a tax of one and one-half percent on the gross receipts from any lodging establishment, campground, motor vehicle rental, visitor attraction, recreational equipment rental, recreational service, spectator event, and visitor-intensive business. The tax imposed by this section on the gross receipts of any visitor-intensive business shall apply to the gross receipts received by such business during the months of June, July, August, and September. The tax imposed by this section is in addition to any other tax imposed by chapters 10-45 and 10-46. Tangible personal property, any product transferred electronically, services, and admissions are subject to the tax imposed by this section only if subject to tax by chapters 10-45 and 10-46.

Source: SL 2002, ch 63, § 2; SL 2008, ch 51, § 63; SL 2009, ch 54, § 1; SL 2009, ch 54, § 2, eff. July 1, 2013; SL 2013, ch 58, § 1.



§ 10-45D-2.1 Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A.

10-45D-2.1. Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A. Notwithstanding any other provision of law, gross receipts as defined in this chapter do not include any tax imposed by this chapter and chapters 10-45, 10-52, and 10-52A that is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

Source: SL 2013, ch 56, § 2.



§ 10-45D-3 Tax revenue to be deposited in tourism promotion fund.

10-45D-3. Tax revenue to be deposited in tourism promotion fund. The revenue from the tax imposed by § 10-45D-2 shall be deposited in the tourism promotion fund created in § 1-52-17.

Source: SL 2002, ch 63, § 3.



§ 10-45D-4 Application of seasonal tax on lodging establishments.

10-45D-4. Application of seasonal tax on lodging establishments. The tax imposed by § 10-45D-2 on any lodging establishment applies only to the gross receipts from the rental of rooms by a lodging establishment.

Source: SL 2002, ch 63, § 4.



§ 10-45D-5 Application of seasonal tax on campgrounds.

10-45D-5. Application of seasonal tax on campgrounds. The tax imposed by § 10-45D-2 on any campground applies to the gross receipts from the rental of campground space.

Source: SL 2002, ch 63, § 5.



§ 10-45D-6 Application of seasonal tax on visitor attractions.

10-45D-6. Application of seasonal tax on visitor attractions. The tax imposed by § 10-45D-2 applies to the gross receipts from admission to a visitor attraction and from the sale of tangible personal property, any product transferred electronically, services, parking, or transportation at a visitor attraction.

Source: SL 2002, ch 63, § 6; SL 2008, ch 51, § 64.



§ 10-45D-7 Application of seasonal tax on spectator events.

10-45D-7. Application of seasonal tax on spectator events. The tax imposed by § 10-45D-2 applies to the gross receipts from admission to a spectator event and from the sale of tangible personal property, any product transferred electronically, services, parking, or transportation at a spectator event.

Source: SL 2002, ch 63, § 7; SL 2008, ch 51, § 65.



§ 10-45D-8 Nonprofit organizations exempt.

10-45D-8. Nonprofit organizations exempt. Gross receipts from the rental of rooms or sites at a lodging establishment or campground owned by nonprofit religious, educational, or youth organization are exempt from the tax imposed by § 10-45D-2 if rented to a member of such organization.

Source: SL 2002, ch 63, § 8.



§ 10-45D-8.1 Receipts from nonprofit shooting range exempt.

10-45D-8.1. Receipts from nonprofit shooting range exempt. Gross receipts from the operation of a shooting range owned by any nonprofit organization are exempt from the tax imposed by § 10-45D-2.

Source: SL 2003, ch 71, § 1.



§ 10-45D-9 Administration by department.

10-45D-9. Administration by department. The tax imposed by § 10-45D-2 shall be collected and administered by the Department of Revenue.

Source: SL 2002, ch 63, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45D-10 , 10-45D-10.1. Repealed.

10-45D-10, 10-45D-10.1. Repealed by SL 2006, ch 61, §§ 3, 11, eff. Feb. 6, 2006.



§ 10-45D-10.2 Filing return and remitting tax--Time for filing and remittance--Extension--Penaltyfor untimely return or remittance.

10-45D-10.2. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45D-11 Repealed.

10-45D-11. Repealed by SL 2007, ch 65, § 4.



§ 10-45D-12 Application of other laws.

10-45D-12. Application of other laws. The definitions, administrative, collection, and enforcement provisions of chapters 10-45 and 10-46 apply to the tax imposed by §§ 10-45D-1 to 10-45D-14, inclusive, where applicable.

Source: SL 2002, ch 63, § 12.



§ 10-45D-13 Promulgation of rules.

10-45D-13. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 2002, ch 63, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-45D-14 Prohibited acts--Misdemeanor or felony.

10-45D-14. Prohibited acts--Misdemeanor or felony. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by §§ 10-45D-1 to 10-45D-2, inclusive, is guilty of a Class 6 felony;

(2) Fails to pay tax due under §§ 10-45D-1 to 10-45D-14, inclusive, within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-45D-13 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by §§ 10-45D-1 to 10-45D-14, inclusive, within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of §§ 10-45D-1 to 10-45D-14, inclusive, is guilty of a Class 1 misdemeanor; or

(6) Violates either subdivision (2) or subdivision (4) of this section two or more times in any twelve-month period is guilty of a Class 6 felony.
Source: SL 2002, ch 63, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 46 - Use Tax

§ 10-46-1 Definition of terms.

10-46-1. Definition of terms. Terms, as used in this chapter mean:

(1) "Business," any activity engaged in by any person or caused to be engaged in by such person with the object of gain, benefit or advantage either direct or indirect;

(2) "Candy," any preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts or other ingredients or flavorings in the form of bars, drops, or pieces. The term, candy, does not include any preparation containing flour and does not require refrigeration;

(3) "Delivery charges," charges by the retailer for preparation and delivery to a location designated by the purchaser of tangible personal property, any product transferred electronically, or services including transportation, shipping, postage, handling, crating, and packing. The term does not include postage for direct mail;

(4) "Fair market value," the price at which a willing seller and willing buyer will trade. Fair market value shall be determined at the time of purchase. If a public corporation is supplying tangible personal property or any product transferred electronically that will be used in the performance of a contract, fair market value shall be determined pursuant to § 5-18B-7. This definition also applies to chapter 10-45;

(5) "Food" and "food ingredient," any substance, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that is sold for ingestion or chewing by humans and is consumed for its taste or nutritional value. The term, food, does not include alcoholic beverages, tobacco, or prepared food;

(6) "Included in the measure of tax," the tangible personal property, any product transferred electronically, or the service was purchased from a retailer licensed under chapter 10-45 and that retailer has included the tax in the amount received from the sale;

(7) "In this state" or "in the state," within the exterior limits of the State of South Dakota and includes all territory within such limits owned by or ceded to the United States of America;

(8) "Prepared food," any food sold in a heated state or heated by the seller; two or more food ingredients mixed or combined by the seller for sale as a single item; or food sold with eating utensils provided by the seller, including plates, knives, forks, spoons, glasses, cups, napkins, or straws. A plate does not include a container or packaging used to transport the food.

Prepared food does not include food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the Food and Drug Administration in chapter 3, part 401.11 of its Food Code as of January 1, 2003, so as to prevent food borne illnesses;

(8A) "Product transferred electronically," any product obtained by the purchaser by means other than tangible storage media. A product transferred electronically does not include any intangible such as a patent, stock, bond, goodwill, trademark, franchise, or copyright.

(9) "Purchase," any transfer, exchange, or barter, conditional or otherwise, in any manner or by any means whatsoever, for a consideration. A transaction, whereby the possession of property is transferred but the seller retains the title as security for the payment of the price, is a purchase;

(10) "Purchase price," shall have the same meaning as gross receipts defined in chapter 10-45;

(11) "Retailer," any person performing services in this state or engaged in the business of selling tangible personal property or products transferred electronically for use, storage or other consumption within the meaning of this chapter. However, if in the opinion of the secretary of revenue, it is necessary for the efficient administration of this chapter to regard any salesmen, representatives, truckers, peddlers, or canvassers as agents of the dealers, distributors, supervisors, employers, or persons under whom they operate or from whom they obtain the tangible personal property or any product transferred electronically sold by them irrespective of whether they are making sales on their own behalf or on behalf of such dealers, distributors, supervisors, employers, or persons, the secretary of revenue may so regard them and may regard the dealers, distributors, supervisors, employers, or persons as retailers for purposes of this chapter;

(12) "Retailer maintaining a place of business in the state," any retailer having or maintaining within this state, directly or by a subsidiary, an office, distribution house, sales house, warehouse, or other place of business, or any agents operating within the state under the authority of the retailer or its subsidiary, irrespective of whether such place of business or agent is located here permanently or temporarily or whether such retailer or subsidiary is admitted to do business within this state pursuant to the laws of the State of South Dakota granting the rights of foreign corporations to do business in this state;

(13) "Secretary," the secretary of the Department of Revenue or any duly authorized and appointed assistant, deputies, or agents of the secretary charged with the administration or enforcement of this chapter;

(14) "Soft drinks," any nonalcoholic beverages that contain natural or artificial sweeteners. The term, soft drinks, does not include any beverage that contains milk or milk products, soy, rice of similar milk substitutes, or greater than fifty percent of vegetable or fruit juice by volume;

(15) "Storage," any keeping or retention in this state for use or other consumption in the State of South Dakota for any purpose except sale in the regular course of business;

(16) "Tangible personal property," personal property that can be seen, weighed, measured, felt, or touched, or that is in any other manner perceptible to the senses if furnished or delivered to consumers or users within this state. The term includes electricity, water, gas, steam, and prewritten computer software;

(17) "Use," the exercise of right or power over tangible personal property or any product transferred electronically incidental to the ownership of that property, except that it does not include the sale of that property in the regular course of business. Use also includes the use of the types of services, the gross receipts from the sale of which are to be included in the measure of the tax imposed by chapter 10-45, and the delivery or causing delivery into this state of tangible personal property or any product transferred electronically intended to advertise any product or service or promote or facilitate any sale to South Dakota residents.
Source: SL 1939, ch 276, § 2; SDC Supp 1960, § 57.4302; SL 1979, ch 84, § 6A; SL 1982, ch 117, § 1; SL 1982, ch 118, § 3; SL 1987, ch 108, § 1; SL 2002, ch 64, § 29; SL 2003, ch 61, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 187, § 6; SL 2005, ch 69, § 2; SL 2007, ch 62, § 1; SL 2008, ch 51, §§ 31 to 36; SL 2010, ch 59, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 2, § 120.



§ 10-46-1.1 Lease or rental defined--Exclusions.

10-46-1.1. Lease or rental defined--Exclusions. For the purpose of the tax imposed by this chapter, the term, lease or rental, means any transfer of possession or control of tangible personal property or any product transferred electronically for a fixed or indeterminate term for consideration. A lease or rental may include future options to purchase or extend. Lease or rental does not include:

(1) A transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments;

(2) A transfer or possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price does not exceed the greater of one hundred dollars or one percent of the total required payments; or

(3) Providing tangible personal property along with an operator for a fixed or indeterminate period of time. A condition of this exclusion is that the operator is necessary for the equipment to perform as designed. For the purpose of this subdivision, an operator shall do more than maintain, inspect, or set-up the tangible personal property.
Source: SL 2003, ch 61, § 11; SL 2008, ch 51, § 37.



§ 10-46-1.2 Telecommunications service defined.

10-46-1.2. Telecommunications service defined. The term, telecommunications service, as used in this chapter, means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points. The term, telecommunications service, includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether such service is referred to as voice over internet protocol services or is classified by the Federal Communications Commission as enhanced or value added.

The term, telecommunications service, does not include:

(1) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser where such purchaser's primary purpose for the underlying transaction is the processed data or information;

(2) Installation or maintenance of wiring or equipment on a customer's premises;

(3) Tangible personal property;

(4) Advertising, including directory advertising;

(5) Billing and collection services provided to third parties;

(6) Internet access service;

(7) Radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance and routing of such services by the programming service provider. Radio and television audio and video programming services shall include but not be limited to cable service as defined in 47 USC 522(6), as of June 1, 2007, and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20.3;

(8) Ancillary services; or

(9) Digital products delivered electronically, including but not limited to software, music, video, reading materials, or ring tones.

The term, telecommunications service, includes the following services:

(1) "800 service," any telecommunications service that allows a caller to dial a toll-free number without incurring a charge for the call;

(2) "900 service," an inbound toll telecommunications service purchased by a subscriber that allows the subscriber's customers to call in to the subscriber's prerecorded announcement or live service. A 900 service does not include the charge for the collection of services provided by the seller of the telecommunications services to the subscriber or service or product sold by the subscriber to the subscriber's customer;

(3) "Fixed wireless service," a telecommunications service that provides radio communication between fixed points;

(4) "Mobile wireless service," a telecommunications service that is transmitted, conveyed, or routed regardless of the technology used, where either the origination point or termination point, or both, of the transmission, conveyance, or routing are not fixed;

(5) "Paging service," a telecommunications service that provides transmission of coded radio signals for the purpose of activation specific pages. Such transmissions may include either messages or sounds, or both;

(6) "Prepaid calling service," the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(7) "Prepaid wireless calling service," a telecommunications service that provides the right to utilize mobile wireless service as well as other nontelecommunications services, including the download of digital products delivered electronically, content and ancillary services, which must be paid for in advance that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(8) "Private communication service," a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels; and

(9) "Value-added non-voice data service," a service that otherwise meets the definition of telecommunications services in which computer processing applications are used to act on the form, content, code, or protocol of the information or data primarily for a purpose other than transmission, conveyance, or routing.
Source: SL 2008, ch 52, § 3; SL 2009, ch 47, § 5.



§ 10-46-1.3 Definition of terms related to telecommunications service and ancillary services.

10-46-1.3. Definition of terms related to telecommunications service and ancillary services. Terms used in this chapter mean:

(1) "Intrastate telecommunications service," a telecommunications service that originates in one United States state or a United States territory or possession, and terminates in the same United States state or a United States territory or possession;

(2) "Interstate telecommunications service," a telecommunications service that originates in one United States state, or a United States territory or possession, and terminates in a different United States state or a United States territory or possession;

(3) "International telecommunications service," a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively. United States includes the District of Columbia or a United States territory or possession;

(4) "Ancillary services," services that are associated with or incidental to the provision of telecommunications services, including detailed telecommunications billing, directory assistance, vertical service, and voice mail services;

(5) "Detailed telecommunications billing service," an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement;

(6) "Directory assistance," an ancillary service of providing telephone number information, address information, or telephone number information and address information;

(7) "Vertical service," an ancillary service that is offered in connection with one or more telecommunications services, which offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services;

(8) "Voice mail service," an ancillary service that enables the customer to store, send, or receive recorded messages. The term does not include any vertical services that the customer may be required to have in order to utilize the voice mail service;

(9) "Conference bridging service," an ancillary service that links two or more participants of an audio or video conference call and may include the provision of a telephone number. The term does not include the telecommunications services used to reach the conference bridge.
Source: SL 2009, ch 47, § 6; SL 2010, ch 56, § 2.



§ 10-46-2 Tax on tangible personal property purchased for use in state--Rate based on purchaseprice.

10-46-2. Tax on tangible personal property purchased for use in state--Rate based on purchase price. An excise tax is hereby imposed on the privilege of the use, storage, and consumption in this state of tangible personal property purchased for use in this state at the same rate of percent of the purchase price of said property as is imposed pursuant to chapter 10-45.

Source: SL 1939, ch 276, § 3; SL 1953, ch 471, § 1; SDC Supp 1960, § 57.4303 (1); SL 2001, ch 56, § 7.



§ 10-46-2.1 Tax imposed on use of services--Exemptions--"Related corporation" defined.

10-46-2.1. Tax imposed on use of services--Exemptions--"Related corporation" defined. For the privilege of using services in South Dakota, except those types of services exempted by § 10-46-17.3, there is imposed on the person using the service an excise tax equal to four percent of the value of the services at the time they are rendered. However, this tax may not be imposed on any service rendered by a related corporation as defined in subdivision 10-43-1(11) for use by a financial institution as defined in subdivision 10-43-1(4) or on any service rendered by a financial institution as defined in subdivision 10-43-1(4) for use by a related corporation as defined in subdivision 10-43-1(11). For the purposes of this section, the term related corporation includes a corporation which together with the financial institution is part of a controlled group of corporations as defined in 26 U.S.C. § 1563 as in effect on January 1, 1989, except that the eighty percent ownership requirements set forth in 26 U.S.C. § 563(a)(2)(A) for a brother-sister controlled group are reduced to fifty-one percent. For the purpose of this chapter, services rendered by an employee for the use of his employer are not taxable.

Source: SL 1979, ch 84, § 6D; SL 1980, ch 325, § 21; SL 1983, ch 97, § 2; SL 1987, ch 98, § 10; SL 1988, ch 106, § 1; SL 1989, ch 110, § 2.



§ 10-46-2.2 Tax on use of rented property and products transferred electronically.

10-46-2.2. Tax on use of rented property and products transferred electronically. An excise tax is imposed upon the privilege of the use of rented tangible personal property and any product transferred electronically in this state at the rate of four percent of the rental payments upon the property.

Source: SL 1983, ch 86, § 7; SL 1987, ch 98, § 11; SL 1988, ch 106, § 1; SL 2008, ch 51, § 38.



§ 10-46-2.3 Exemption of use of property leased.

10-46-2.3. Exemption of use of property leased. The use, storage, or consumption of tangible personal property and any product transferred electronically actually leased to persons in this state is exempted from the provisions of this chapter and the tax imposed by it.

Source: SL 1983, ch 86, § 5; SL 2008, ch 51, § 39.



§ 10-46-2.4 Certain purchases considered for resale purposes.

10-46-2.4. Certain purchases considered for resale purposes. Services purchased by an engineer, architect, or surveyor on behalf of a client in the performance of a contract for such client shall be considered purchases for resale purposes.

Source: SL 1988, ch 107, § 2.



§ 10-46-2.5 Chemicals purchased for use by lawn and garden services considered purchases forresale.

10-46-2.5. Chemicals purchased for use by lawn and garden services considered purchases for resale. Chemicals purchased for use by lawn and garden services (industry no. 0782) as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used in such services shall be considered as purchases for resale.

Source: SL 1989, ch 114, § 2.



§ 10-46-2.6 Materials purchased for floor laying service considered purchase for resale.

10-46-2.6. Materials purchased for floor laying service considered purchase for resale. Carpet, floor covering, tacks, glue, and other materials purchased for use by floor laying and other floor work not elsewhere classified (industry no. 1752) as enumerated in the Standard Industrial Classification Manual of 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, and used for such work are purchases for resale.

Source: SL 1991, ch 108, § 7.



§ 10-46-2.7 Exemption for gross receipts pursuant to contract requiring retailer to displayproducts or signage--Exception.

10-46-2.7. Exemption for gross receipts pursuant to contract requiring retailer to display products or signage--Exception. There are hereby exempted from the provisions of this chapter and the tax imposed by it, gross receipts received by a retailer from a manufacturer, wholesaler, or distributor pursuant to a written contract between the retailer and manufacturer, wholesaler, or distributor that requires the retailer to display the manufacturer, wholesaler, or distributor's product or signage in a specified manner or location. Any discount or deferred payment received by a retailer from a distributor, wholesaler, or manufacturer for purchasing a product for sale at retail does not constitute gross receipts subject to the tax imposed by this chapter.

Source: SL 2003, ch 62, § 2.



§ 10-46-2.8 Tax on use of product transferred electronically.

10-46-2.8. Tax on use of product transferred electronically. An excise tax is hereby imposed on the use, storage, or consumption in this state of any product transferred electronically purchased for use in this state at the same rate of percent of the purchase price of any product transferred electronically as is imposed pursuant to chapter 10-45.

The tax is imposed if:

(1) The sale is to an end user;

(2) The sale is to a person who is not an end user, unless otherwise exempted by this chapter;

(3) The seller grants the right of permanent or less than permanent user of the products transferred electronically; or

(4) The sale is conditioned or not conditioned upon continued payment.

For the purposes of this section, the term, end user, does not include any person who received by contract any product transferred electronically for further commercial broadcast, rebroadcast, transmission, retransmission, licensing, relicensing, distribution, redistribution, or exhibition of the product, in whole or in part, to another person.

For the purposes of this section, the term, permanent use, means perpetual or for an indefinite or unspecified length of time. The sale of a digital code that may be utilized to obtain a product transferred electronically shall be taxed in the same manner as the product transferred electronically. A digital code is a code that permits a purchaser to obtain at a later date a product transferred electronically.

Source: SL 2008, ch 51, § 30.



§ 10-46-3 Tax on tangible personal property and electronically transferred products notoriginally purchased for use in state--Property more than seven years old.

10-46-3. Tax on tangible personal property and electronically transferred products not originally purchased for use in state--Property more than seven years old. An excise tax is imposed on the privilege of the use, storage or consumption in this state of tangible personal property or any product transferred electronically not originally purchased for use in this state, but thereafter used, stored or consumed in this state, at the same rate of percent of the fair market value of the property at the time it is brought into this state as is imposed by § 10-45-2. The use, storage, or consumption of tangible personal property or any product transferred electronically more than seven years old at the time it is brought into the state by the person who purchased such property for use in another state is exempt from the tax imposed herein. The secretary may promulgate rules pursuant to chapter 1-26 relating to the determination of the age and value of the tangible personal property or the product transferred electronically brought into this state.

Source: SL 1953, ch 471, § 1; SDC Supp 1960, § 57.4303 (2); SL 1984, ch 90; SL 1991, ch 106; SL 2008, ch 51, § 40.



§ 10-46-4 Tax imposed on person using property.

10-46-4. Tax imposed on person using property. In addition, said tax is hereby imposed upon every person using, storing, or otherwise consuming such property within this state until such tax has been paid directly to a retailer or the secretary of revenue as hereinafter provided.

Source: SL 1939, ch 276, § 3; SL 1953, ch 471, § 1; SDC Supp 1960, § 57.4303 (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-5 Contractors and subcontractors taxed on property used in performance of contract--Fabrication costs excluded.

10-46-5. Contractors and subcontractors taxed on property used in performance of contract--Fabrication costs excluded. If a contractor or subcontractor, as defined in chapters 10-46A and 10-46B, uses tangible personal property or any product transferred electronically in the performance of a contract or to fulfill contract or subcontract obligations, whether the title to the property is in the name of the contractor, subcontractor, contractee, subcontractee, or any other person, or whether the titleholder of the property would be subject to pay the sales or use tax, the contractor or subcontractor shall pay a tax at the rate prescribed by § 10-45-2, measured by the purchase price or fair market value of the property, whichever is greater, unless the property has been previously subjected to a sales or use tax, in this state and the tax due thereon has been paid. However, if the contractor or subcontractor fabricates tangible personal property for use in the performance of a contract, fair market value excludes the value of the contractor's or subcontractor's fabrication costs.

Source: SDC Supp 1960, § 57.4303 (4) as added by SL 1966, ch 256; SL 1977, ch 99, § 2; SL 1982, ch 118, § 1; SL 1992, ch 91, § 1; SL 2008, ch 51, § 41.



§ 10-46-5.1 Sectional homes not vehicles--Contractors taxed on materials used in construction--Sectional homes defined.

10-46-5.1. Sectional homes not vehicles--Contractors taxed on materials used in construction--Sectional homes defined. If a sectional home is permanently affixed to real property, it is not a vehicle subject to registration under chapter 32-3, and shall be classified as real property. A contractor who erects such a home shall hold a sales tax or use tax license and pay use tax based upon the fair market value of the raw materials used to construct and erect the home.

For the purpose of this section, the term, sectional home, means any home pre-built in part or in whole for the purpose of permanent placement on a foundation. Mobile homes as defined by subdivision 32-3-1(8) and manufactured homes as defined in subdivision 32-3-1(6) are not sectional homes.

Source: SDCL, § 10-46-5 as added by SL 1977, ch 99, § 2; SL 1987, ch 29, § 7; SL 2005, ch 71, § 2.



§ 10-46-5.2 Materials incorporated in construction work--Restriction on application of rateincrease.

10-46-5.2. Materials incorporated in construction work--Restriction on application of rate increase. No tax increase may be levied on materials incorporated in construction work pursuant to construction contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 2; SL 2001, ch 56, § 8.



§ 10-46-5.3 Value of molds and dies.

10-46-5.3. Value of molds and dies. The value of molds and dies produced in connection with the fabrication or manufacture of other tangible personal property is limited to the cost of materials incorporated in the molds or dies to the extent the cost of such materials have not previously been subjected to sales or use tax.

Source: SL 1992, ch 91, § 2.



§ 10-46-5.4 Exemption of materials becoming part of out-of-state signage or advertising.

10-46-5.4. Exemption of materials becoming part of out-of-state signage or advertising. Notwithstanding the provisions of § 10-46-5, the use in this state of tangible personal property and any product transferred electronically that becomes an integral and component part of a final product manufactured by a business classified in signs and advertising specialities, (industry no. 3993) in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, that is installed by the manufacturer outside of this state is exempt from the tax imposed by this chapter.

Source: SL 2003, ch 67, § 1; SL 2008, ch 51, § 42.



§ 10-46-6 Exemption of property and services subject to sales tax.

10-46-6. Exemption of property and services subject to sales tax. The use in this state of tangible personal property, any product transferred electronically, or services, the gross receipts from the sale of which are to be included in the measure of the tax imposed by chapter 10-45, and any amendments made or which may hereafter be made thereto, is hereby specifically exempted from the tax imposed by this chapter.

Source: SL 1939, ch 276, § 4 (1); SDC Supp 1960, § 57.4304 (1); SL 1979, ch 84, § 6B; SL 2008, ch 51, § 43.



§ 10-46-6.1 Credit for sales or use tax paid to another state--Reciprocity required.

10-46-6.1. Credit for sales or use tax paid to another state--Reciprocity required. The amount of any use tax imposed with respect to tangible personal property, any product transferred electronically, or services shall be reduced by the amount of any sales or use tax previously paid by the taxpayer with respect to the property on account of liability to another state or its political subdivisions. However, no credit may be given under this section where taxes paid on tangible personal property, any product transferred electronically, or services in another state or its political subdivisions of that state does not reciprocally grant a credit for taxes paid on similar tangible personal property or any product transferred electronically.

Source: SL 1971, ch 81; SL 1979, ch 84, § 6C; SL 2008, ch 51, § 44.



§ 10-46-6.2 Exemption for credit services by credit bureaus to certain financial institutions.

10-46-6.2. Exemption for credit services by credit bureaus to certain financial institutions. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the use of credit services provided by credit bureaus to financial institutions as defined in § 10-43-1, which financial institutions are paying taxes pursuant to the provisions of chapter 10-43.

Source: SL 1991, ch 102, § 2.



§ 10-46-7 Constitutional exemptions from tax--Property of public agencies.

10-46-7. Constitutional exemptions from tax--Property of public agencies. Tangible personal property and any product transferred electronically, the storage, use, or other consumption of which this state is prohibited from taxing under the Constitution or laws of the United States of America or under the Constitution of this state, or tangible personal property and any product transferred electronically sold to the United States, the State of South Dakota, or any public or municipal corporation of the state which is for the use, storage, or consumption of such public corporations is hereby specifically exempt from the tax imposed by this chapter.

Source: SL 1939, ch 276, § 4 (3); SL 1943, ch 301; SL 1953, ch 471; SL 1955, ch 419, § 1; SDC Supp 1960, § 57.4304 (3); SL 1970, ch 75; SL 1999, ch 222, § 1; SL 2008, ch 51, § 45.



§ 10-46-7.1 Repealed.

10-46-7.1. Repealed by SL 1995, ch 68, § 30.



§ 10-46-8 Exemption of property brought in for personal use of nonresident.

10-46-8. Exemption of property brought in for personal use of nonresident. The use in this state of all articles of tangible personal property and any product transferred electronically brought into the State of South Dakota by a nonresident individual thereof for his or her personal use or enjoyment while within the state, is hereby specifically exempted from the tax imposed by this chapter.

Source: SL 1939, ch 276, § 4 (5); SDC Supp 1960, § 57.4304 (5); SL 2008, ch 51, § 46.



§ 10-46-9 Exemption of raw material, parts and newsprint for manufacture of products to besold at retail.

10-46-9. Exemption of raw material, parts and newsprint for manufacture of products to be sold at retail. The use in this state of tangible personal property including containers, labels and shipping case thereof which is intended shall, by means of fabrication, compounding or manufacture become a part of other tangible personal property intended to be sold ultimately at retail within or without the State of South Dakota, is hereby specifically exempted from the tax imposed by this chapter. The term tangible personal property shall be construed to include without limiting the meaning of said term, raw material and newspaper print.

Source: SL 1939, ch 276, § 4 (7); SL 1943, ch 303; SDC Supp 1960, § 57.4304 (6).



§ 10-46-9.1 Ink and newsprint used to produce shoppers' guides exempt--Shoppers' guidesdefined.

10-46-9.1. Ink and newsprint used to produce shoppers' guides exempt--Shoppers' guides defined. Ink and newsprint when used in the production of shoppers' guides are hereby exempt from the tax imposed under this chapter.

For the purposes of this section the term, shoppers' guide, includes advertising publications whose advertisements are solicited from the general public and whose publications are for free distribution to the general public and are published regularly at least once a month, consisting of printed sheets containing advertising, bearing a date of issue, and devoted to advertising of general interest.

Source: SL 1977, ch 100, § 2.



§ 10-46-9.2 Brokers' and agents' services exempt from tax.

10-46-9.2. Brokers' and agents' services exempt from tax. The tax imposed by this chapter shall not apply to services of brokers and agents licensed under Title 47.

Source: SL 1979, ch 306, § 3.



§ 10-46-9.3 Packaging and container materials as tax exempt raw material.

10-46-9.3. Packaging and container materials as tax exempt raw material. Containers, labels, cartons, packing cases, wrapping paper, twine, glue, bags, bottles, shipping cases, wrapping film, strapping, rope, tape, cans, lids, boxes, pads, dividers, stockinettes, casings, and similar articles and receptacles used or consumed by manufacturers, processors, or fabricators are raw material within the meaning of § 10-46-9 and are not subject to sales or use tax.

Source: SL 1982, ch 114.



§ 10-46-9.4 Packaging and container materials sold to retailers exempt.

10-46-9.4. Packaging and container materials sold to retailers exempt. There are specifically exempted from the provisions of this chapter, and from the computation of tax imposed by it, gross receipts from the sale of paper and plastic bags, wrapping paper, twine, tape, and similar articles sold to retailers licensed under this chapter if the retailer uses the articles as wrappers or containers to hold other tangible personal property sold by the retailer and subject to sales or use tax and the articles are supplied free by the retailer as a convenience to the customer.

Source: SL 1984, ch 85, § 2.



§ 10-46-9.5 Exemption of certain sales commissions.

10-46-9.5. Exemption of certain sales commissions. Unless otherwise specifically subject to tax, the gross receipts resulting from fees or commissions received for rendering a service which provides for the sale of tangible personal property, any product transferred electronically, or services is exempt from the tax imposed by this chapter.

Source: SL 1988, ch 113, § 2; SL 2008, ch 51, § 47.



§ 10-46-9.6 Exemption of gross receipts from sale of certain replacement parts.

10-46-9.6. Exemption of gross receipts from sale of certain replacement parts. There are exempted from the provisions of this chapter and from the computation of the tax imposed by it, the gross receipts from the sale of replacement parts that are sold to retailers and which will be installed in tangible personal property that will ultimately be for resale.

Source: SL 1989, ch 111, § 2.



§ 10-46-9.7 to 10-46-12.1. Repealed.

10-46-9.7 to 10-46-12.1. Repealed by SL 1995, ch 68, §§ 31 to 35.



§ 10-46-13 Repealed.

10-46-13. Repealed by SL 1985, ch 241, § 20.



§ 10-46-13.1 Exemption of motor vehicles exempt from excise tax.

10-46-13.1. Exemption of motor vehicles exempt from excise tax. The use in this state of motor vehicles exempt from the motor vehicle excise tax pursuant to § 32-5B-2 is specifically exempted from the tax imposed by this chapter.

Source: SL 1987, ch 103, § 2; SL 1988, ch 110, § 2; SL 2012, ch 67, § 4.



§ 10-46-13.2 Repealed.

10-46-13.2. Repealed by SL 1995, ch 68, § 36.



§ 10-46-14 Exemption of commodities otherwise taxed.

10-46-14. Exemption of commodities otherwise taxed. The use in this state of gasoline, motor fuel, and special fuel subject to tax under chapter 10-47B is specifically exempted from the tax imposed by this chapter.

Source: SL 1939, ch 276, § 4(4); SL 1949, ch 424; SDC Supp 1960, § 57.4304(4); SL 1970, ch 74, § 3; SL 1979, ch 87, § 5; SL 1982, ch 119; SL 1983, ch 100, § 72; SL 1989, ch 117; SL 1991, ch 107, § 1.



§ 10-46-15 Exemption of property of educational institutions and hospitals--Use of property byindividuals taxable--Registration of motor vehicles--Quarterly reports.

10-46-15. Exemption of property of educational institutions and hospitals--Use of property by individuals taxable--Registration of motor vehicles--Quarterly reports. The gross receipts from sales of tangible personal property, any product transferred electronically, and the gross receipts from sales, furnishing or service of electrical energy, natural and artificial gas, water and communication service to and for use by religious educational institutions and private educational institutions currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 1983, and nonprofit, charitable hospitals when purchases are made by authorized officials, payment made from the institution's funds and title to the property retained in the name of the institutions, are specifically exempted from the tax imposed by this chapter. For the purposes of this section, a private educational institution shall be defined as an institution currently recognized as exempt under section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 1995, maintaining a campus physically located within this state; and accredited by the South Dakota Department of Education or the North Central Association of Colleges and Schools.

This exemption does not extend to sales to or purchases of tangible personal property or any product transferred electronically for the personal use of officials, members, or employees of such institutions or to sales to or purchases of tangible personal property or any product transferred electronically used in the operation of a taxable retail business. The exemption provided in this section does not, in any manner, relieve the institution from the payment of the additional and further license fee imposed on the registration of motor vehicles. All institutions claiming this exemption shall, at the end of each quarter of each calendar year, file with the Department of Revenue a list of all purchases on which exemption was claimed, fully itemized, showing name and address of vendors, description of property purchased, purchase price, and brief explanation of use or intended use.

Source: SL 1951, ch 453; SDC Supp 1960, § 57.4304 (8); SL 1983, ch 96, § 2; SL 1995, ch 68, § 37; SL 2003, ch 272, § 63; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 63, 82; SL 2008, ch 51, § 48; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-15.1 Exemption of insulin for human use.

10-46-15.1. Exemption of insulin for human use. The use in this state of insulin, to the extent used by humans, that is not sold by prescription is specifically exempt from the tax imposed by this chapter.

Source: SL 1974, ch 98, § 2; SL 1984, ch 88, § 2; SL 1989, ch 106, § 2; SL 2003, ch 61, § 12.



§ 10-46-15.2 Exemption of authorized purchases made with food stamps.

10-46-15.2. Exemption of authorized purchases made with food stamps. There are hereby specifically exempted from the tax imposed by this chapter the gross receipts resulting from authorize purchases made with food stamps under the provision of the Food Stamp Act of 1977 (P.L. 95-113), codified at 7 U.S.C. § 2012(g), as amended through January 1, 2001.

Source: SL 1987, ch 106, § 2; SL 2001, ch 56, § 9.



§ 10-46-15.3 Exemption of authorized purchases of food.

10-46-15.3. Exemption of authorized purchases of food. There are hereby specifically exempted from the tax imposed by this chapter the gross receipts resulting from authorized purchases of food made under Section 17(c) of the Child Nutrition Act of 1966 (42 U.S.C. § 1786(c)).

Source: SL 1987, ch 106, § 4.



§ 10-46-15.4 Exemption of fair market value of property or service given without charge to exemptorganization.

10-46-15.4. Exemption of fair market value of property or service given without charge to exempt organization. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, the fair market value of any tangible personal property, product transferred electronically, or service given without charge to an institution, organization, or group exempt from the tax imposed by this chapter.

Source: SL 1987, ch 105, § 2; SL 2008, ch 51, § 49.



§ 10-46-15.5 Exemption of prescribed drugs used by humans.

10-46-15.5. Exemption of prescribed drugs used by humans. The use in this state of drugs as defined by rule promulgated by the secretary of revenue pursuant to chapter 1-26 to the extent used by humans, if the drugs are prescribed by prescription, dispensed, or administered by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist, is specifically exempt from the tax imposed by this chapter.

Source: SL 2003, ch 61, § 14; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46-15.6 Exemption of prescribed medical equipment or prosthetic devices used by humans.

10-46-15.6. Exemption of prescribed medical equipment or prosthetic devices used by humans. The use in this state of durable medical equipment, mobility enhancing equipment, and prosthetic devices as defined by rule promulgated by the secretary of revenue pursuant to chapter 1-26 to the extent used by humans, if the durable medical equipment, mobility enhancing equipment, and prosthetic devices are prescribed by prescription by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist, is specifically exempt from the tax imposed by this chapter.

Source: SL 2003, ch 61, § 15; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46-15.7 Exemption of prescribed medical devices used by humans.

10-46-15.7. Exemption of prescribed medical devices used by humans. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the use of any medical device, as that term is defined in this section, to the extent used by humans, if the medical device is prescribed by prescription by a physician, chiropractor, optometrist, dentist, podiatrist, or audiologist. The term, medical device, means any instrument, apparatus, implement, contrivance, or other similar or related article, including a component, part, or accessory, that is prescribed for use on a single patient and that is:

(1) Recognized in the official National Formulary, or the United States Pharmacopoeia, or any supplement to them;

(2) Intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment, detection, or prevention of disease, of the human body; or

(3) Intended to affect the structure or any function of the human body, and that does not achieve any of it's primary intended purposes through chemical action within or on the human body and that is not dependent upon being metabolized for the achievement of any of its primary intended purposes.

A medical device is not durable medical equipment, mobility enhancing equipment, or a prosthetic device.

Source: SL 2003, ch 61, § 16.



§ 10-46-16 Exemption of livestock, poultry, ostriches, emus, or rheas used in producing taxablefinal product.

10-46-16. Exemption of livestock, poultry, ostriches, emus, or rheas used in producing taxable final product. No gross receipts from sales of livestock or live poultry, ostriches, emus, or rheas, if such sales are a part of a series of transactions incident to producing a finished product intended to be offered for an ultimate retail sale, shall be taxable under this chapter, except that an ultimate retail sale interrupting the series of transactions with an intended final use or consumption shall be taxable.

Source: SL 1951, ch 461; SDC Supp 1960, § 57.3202-1; SL 1992, ch 94, § 4.



§ 10-46-16.1 Exemption of gross receipts from sale of live gamebirds by producer to certainnonprofit organizations.

10-46-16.1. Exemption of gross receipts from sale of live gamebirds by producer to certain nonprofit organizations. There are specifically exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from the sale of live gamebirds sold by the producer to nonprofit organizations which release such birds or to commercial hunting operators who charge fees to hunt such birds.

Source: SL 1989, ch 108, § 2.



§ 10-46-16.2 Exemption of gross receipts from sales of certain animals.

10-46-16.2. Exemption of gross receipts from sales of certain animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of live cattle, buffalo, sheep, goats, swine, poultry, ostriches, emus, rheas, and domesticated fur-bearing animals defined in chapter 40-35, used or to be used as breeding or production stock, and horses and other animals within the family equidae. The term, poultry, does not include any fowl other than domestic fowl kept and raised for the market or the production of eggs for human consumption.

Source: SL 1989, ch 113, § 3; SL 1992, ch 94, § 5.



§ 10-46-16.3 Exemption of gross receipts from sale of feed and bedding for certain animals.

10-46-16.3. Exemption of gross receipts from sale of feed and bedding for certain animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of feed and bedding for cattle, buffalo, sheep, goats, swine, pheasants, partridges, quail, poultry, ostriches, emus, rheas, and domesticated fur-bearing animals defined in chapter 40-35, if such feed or bedding is used by farmers or ranchers who are regularly engaged in the business of raising and feeding such animals, or producing milk for sale for human consumption, and horses and other animals within the family equidae. The term, poultry, does not include any fowl other than domestic fowl kept and raised for the market or the production of eggs for human consumption. The term, bedding, only includes straw, corn stover, and bean straw.

Source: SL 1989, ch 113, § 4; SL 1992, ch 94, § 6; SL 2006, ch 49, § 2; SL 2012, ch 70, § 2.



§ 10-46-16.4 Exemption for sale of certain live nondomestic animals.

10-46-16.4. Exemption for sale of certain live nondomestic animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of any live nondomestic animal regulated by the Animal Industry Board pursuant to § 40-3-26, if the animal is to be used by a farmer or rancher who is regularly engaged in the breeding and raising of such animals.

Source: SL 1993, ch 311, § 12.



§ 10-46-16.5 Exemption for sale of feed for certain live nondomestic animals.

10-46-16.5. Exemption for sale of feed for certain live nondomestic animals. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of feed for any nondomestic animal regulated by the Animal Industry Board pursuant to § 40-3-26, if the feed is to be used by a farmer or rancher who is regularly engaged in the breeding and raising of such animals.

Source: SL 1993, ch 311, § 13.



§ 10-46-16.6 Exemption for sale of swine or cattle semen.

10-46-16.6. Exemption for sale of swine or cattle semen. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of swine semen and cattle semen to be used for agricultural purposes.

Source: SL 2006, ch 50, § 2.



§ 10-46-17 Exemption of motor fuel used for agricultural purposes.

10-46-17. Exemption of motor fuel used for agricultural purposes. Motor fuel, including kerosene, tractor fuel, natural and artificial gas, liquefied petroleum gas, and distillate, when used for agricultural purposes, is exempt from the tax imposed by this chapter.

For the purposes of this section, agricultural purposes does not include the lighting or heating of any farm residence.

Source: SL 1945, ch 342, § 1; SL 1951, ch 457, §§ 1, 2; SL 1959, ch 439; SDC Supp 1960, § 57.3202-2; SL 1985, ch 89, § 2; SL 1994, ch 96, § 3; SL 2012, ch 67, § 6.



§ 10-46-17.1 Repealed.

10-46-17.1. Repealed by SL 1983, ch 86, § 3.



§ 10-46-17.2 Power for irrigation pumps exempt from tax.

10-46-17.2. Power for irrigation pumps exempt from tax. There are hereby specifically exempted from the provisions of this chapter and from the amount of tax imposed by it, gross receipts from the sale of electricity used to power irrigation pumps and the gross receipts from the horsepower charge on electric motors powering irrigation pumps whenever the purchaser has made the purchase exclusively for agricultural purposes.

Source: SL 1979, ch 85, § 2.



§ 10-46-17.3 Exemption of goods and services furnished to meet warranty obligation, servicesenumerated in Standard Industrial Classification Manual and power changes forirrigation pumps exempt.

10-46-17.3. Exemption of goods and services furnished to meet warranty obligation, services enumerated in Standard Industrial Classification Manual and power changes for irrigation pumps exempt. The use in this state of the types of services specifically exempt, under §§ 10-45-11.1, 10-45-12.1, and 10-45-19.1, from the tax imposed by chapter 10-45 is exempt from the tax imposed by this chapter.

Source: SL 1982, ch 118, § 2.



§ 10-46-17.4 Exemption of freeport merchandise and stocks of merchandise brought as foreign ordomestic merchandise into foreign trade zone--Stocks of merchandise defined--Application.

10-46-17.4. Exemption of freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into foreign trade zone--Stocks of merchandise defined--Application. There is exempted from the provisions of this chapter and from the computation of the tax imposed by it, freeport merchandise and stocks of merchandise brought as foreign or domestic merchandise into a foreign trade zone. For the purposes of this section, stocks of merchandise is personal property which is held primarily for sale and not subject to annual depreciation. However, the exemption only applies if written evidence of the contract of sale is retained, and such contract indicates that the merchandise is to be shipped in international commerce to a point outside the United States not to be returned to a point within the United States.

Source: SL 1988, ch 109, § 2; SL 2001, ch 56, § 10; SL 2004, ch 93, § 2.



§ 10-46-17.5 Exemption of pesticides and related products used for agricultural purposes--Depositof taxes.

10-46-17.5. Exemption of pesticides and related products used for agricultural purposes--Deposit of taxes. The use in this state of pesticides as defined in § 38-20A-1 to be used exclusively for agricultural purposes is specifically exempted from the tax imposed by this chapter. Any product or substance to be used in conjunction with the application or use of pesticides for agricultural purposes is also exempt. These products or substances include adjuvants, surfactants, ammonium sulfate, inoculants, drift retardants, water conditioners, seed treatments, foam markers, and foam dyes. Equipment, other than farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes, for the application of pesticides and related products and substances is not exempt. The tax imposed by this chapter on endoparasiticides and ectoparasiticides shall be deposited in the veterinary student tuition and animal disease research and diagnostic laboratory fund to be used for veterinary student tuition grants and the operations and activities conducted by the State Animal Disease Research and Diagnostic Laboratory established in § 13-58-13.

Source: SL 1989, ch 107, § 2; SL 1993, ch 48, § 14; SL 2001, ch 56, § 11; SL 2006, ch 48, § 2; SL 2006, ch 58, § 22.



§ 10-46-17.6 Exemption of use of certain parts, repairs, or maintenance on agricultural or irrigationequipment.

10-46-17.6. Exemption of use of certain parts, repairs, or maintenance on agricultural or irrigation equipment. There are exempted from the provisions of this chapter and the tax imposed by it, the use of the following:

(1) Parts or repairs on machinery or equipment which are clearly identifiable as used primarily for agricultural purposes, including irrigation equipment, if the part replaces a farm machinery or irrigation equipment part assigned a specific or generic part number by the manufacturer of the farm machinery or irrigation equipment; and

(2) Maintenance items and maintenance services used on machinery or equipment which are clearly identifiable as used primarily for agricultural purposes, including irrigation equipment.
Source: SL 2002, ch 64, § 30; SL 2006, ch 47, § 2.



§ 10-46-17.7 Exemption for gross receipts from sale, resale, or lease of farm machinery,attachment units, and irrigation equipment.

10-46-17.7. Exemption for gross receipts from sale, resale, or lease of farm machinery, attachment units, and irrigation equipment. There are exempted from the provisions of this chapter and from the tax imposed by it, gross receipts from the sale, resale, or lease of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes. The term, farm machinery, includes all-terrain vehicles of three or more wheels used exclusively by the purchaser for agricultural purposes on agricultural land. The purchaser shall sign and deliver to the seller a statement that the all-terrain vehicle will be used exclusively for agricultural purposes.

Source: SL 2006, ch 58, § 20.



§ 10-46-17.8 Exemption of rental of devices used to apply agricultural fertilizers and pesticides.

10-46-17.8. Exemption of rental of devices used to apply agricultural fertilizers and pesticides. There is specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the rental of devices primarily used to apply fertilizers and pesticides, as defined in § 38-20A-1, for agricultural purposes.

Source: SL 2006, ch 48, § 3.



§ 10-46-18 Delivery in state as prima facie evidence of sale for use in state.

10-46-18. Delivery in state as prima facie evidence of sale for use in state. For the purpose of the proper administration of this chapter and to prevent the evasion of the tax, evidence that tangible personal property or any product transferred electronically was sold by any person for delivery in this state shall be prima facie evidence that the tangible personal property or the product transferred electronically was sold for use in this state.

Source: SL 1939, ch 276, § 5; SDC Supp 1960, § 57.4305; SL 2008, ch 51, § 50.



§ 10-46-18.1 Use of service in state prima facie evidence of taxability.

10-46-18.1. Use of service in state prima facie evidence of taxability. For the purposes of proper administration of this chapter and to prevent evasion of tax, evidence that a service is used in this state shall be prima facie evidence that the service is subject to tax.

Source: SL 1979, ch 84, § 6E; SL 2003, ch 61, § 13.



§ 10-46-18.2 Money paid as evidence of value of service--Reasonable value governs.

10-46-18.2. Money paid as evidence of value of service--Reasonable value governs. In determining the amount of tax due on the use of a service it is presumed, in the absence of preponderant evidence of another value, that the value means the total amount of money or the reasonable value of other consideration paid for the service exclusive of any type of time-price differential. However, in an exchange in which the amount paid does not represent the value of the service purchased, the tax shall be imposed on the reasonable value of the service purchased.

Source: SL 1979, ch 84, § 6F.



§ 10-46-18.3 List of sales property or services to residents--Cost.

10-46-18.3. List of sales property or services to residents--Cost. Any person selling property or services to residents of this state, where the property is delivered to this state or the beneficial use of the service occurs in this state, shall provide a list of such sales to the secretary of revenue. The list shall include the names and addresses of the purchasers and the amount of the sale. The secretary of revenue shall pay to any person furnishing a list under this section an amount equal to the reasonable cost of reproducing the list.

Source: SL 1987, ch 109, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-19 Manner of collection of tax.

10-46-19. Manner of collection of tax. The tax herein imposed shall be collected in the manner provided by §§ 10-46-23, 10-46-32, and 10-46-33.

Source: SL 1939, ch 276, § 6; SDC Supp 1960, § 57.4306.



§ 10-46-20 Collection of tax by retailer maintaining place of business in state--Receipt given topurchaser--Agents and places of business listed with secretary.

10-46-20. Collection of tax by retailer maintaining place of business in state--Receipt given to purchaser--Agents and places of business listed with secretary. Any retailer maintaining a place of business in this state, and making sales of tangible personal property, any product transferred electronically, or services for storage, use or other consumption in this state, not exempted under the provisions of §§ 10-46-6 to 10-46-17.5, inclusive, shall, at the time of making such sale, whether within or without the state, collect the tax imposed by this chapter from the purchaser, and give to the purchaser a receipt therefor in the manner and form prescribed by the secretary of revenue, if the secretary of revenue, by rule promulgated pursuant to chapter 1-26, requires a receipt. The retailer shall list with the secretary of revenue the name and address of all the retailer's agents operating in this state, and the location of any of the retailer's distribution or sales houses or offices or other places of business in this state.

Source: SL 1939, ch 276, § 7; SDC Supp 1960, § 57.4307; SL 1986, ch 105; SL 1987, ch 82, § 29; SL 1991, ch 107, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 51; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-21 Semiannual report of sales by retailer maintaining place of business in state--Contents.

10-46-21. Semiannual report of sales by retailer maintaining place of business in state--Contents. Every retailer maintaining a place of business in this state and making sales of tangible personal property or any product transferred electronically for storage, use, or other consumption in this state, shall, twice annually furnish the secretary of revenue with a list, covering the six-month period just preceding the submission of such list, which shall contain the names and addresses of all persons within the State of South Dakota who have made purchases of tangible personal property or any product transferred electronically from the retailer for use, storage, or consumption. The list shall contain the total amount of the purchase price of all such personal property so purchased during the period by such persons. The list required to be submitted need not contain any information on the sale of tangible personal property or any product transferred electronically if exempt under §§ 10-46-6 to 10-46-15, inclusive.

Source: SL 1939, ch 276, § 7; SDC Supp 1960, § 57.4307; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 52; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-22 Permit for collection of tax by retailer not maintaining place of business in state--Security for collection and payment--Cancellation of permit.

10-46-22. Permit for collection of tax by retailer not maintaining place of business in state--Security for collection and payment--Cancellation of permit. The secretary of revenue may, upon application, authorize the collection of the tax imposed by this chapter by any retailer not maintaining a place of business within this state, who, to the satisfaction of the secretary of revenue furnishes adequate security to ensure collection and payment of the tax. The retailer shall be issued, without charge, a permit to collect the tax in such manner, and subject to such requirements as the secretary of revenue may prescribe by rule promulgated pursuant to chapter 1-26. If so authorized, the retailer shall collect the tax upon any tangible personal property or any product transferred electronically sold to the retailer's knowledge for use, storage, or other consumption within this state, in the same manner and subject to the same requirements as a retailer maintaining a place of business within this state. The authority and permit may be canceled if, at any time, the secretary of revenue considers the security inadequate, or that such tax can more effectively be collected from the person using the property in this state.

Source: SL 1939, ch 276, § 8; SDC Supp 1960, § 57.4308; SL 1987, ch 82, § 30; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 53; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-23 Collection and remittance of tax by retailer.

10-46-23. Collection and remittance of tax by retailer. The tax upon the use, storage, or other consumption of all tangible personal property or any product transferred electronically which is sold by a retailer maintaining a place of business in this state, or by such other retailer as the secretary of revenue shall authorize pursuant to § 10-46-22, shall be collected by the retailer and remitted to the Department of Revenue pursuant to the provisions of §§ 10-46-24 to 10-46-31, inclusive.

Source: SL 1939, ch 276, § 6 (1); SDC Supp 1960, § 57.4306 (1); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 54; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-24 Surety bond filed by retailer.

10-46-24. Surety bond filed by retailer. The secretary of revenue may, when in his judgment it is necessary and advisable to do so in order to ensure the collection of the tax levied under this chapter, authorize any person subject to such tax, and any retailer required or authorized to collect such tax pursuant to the provisions of §§ 10-46-20 to 10-46-22, inclusive, to file with him a bond issued by a surety company authorized to transact business in this state and approved by the secretary of revenue, in such amount as the secretary of revenue may fix, to secure the payment of any tax or penalties due or which may become due from such person.

Source: SL 1939, ch 276, § 13; SDC Supp 1960, § 57.4312; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-25 Securities deposited by retailer in lieu of bond.

10-46-25. Securities deposited by retailer in lieu of bond. In lieu of such bond, securities approved by the secretary of revenue, in such amount as he may prescribe, may be deposited with him, which securities shall be kept in the custody of the secretary of revenue and may be sold by him at public or private sale, without notice to the depositor thereof, if it becomes necessary to do so in order to recover any tax or penalties due. Upon any such sale, the surplus, if any, above the amounts due under this chapter shall be returned to the person who deposited the securities.

Source: SL 1939, ch 276, § 13; SDC Supp 1960, § 57.4312; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-26 Tax collected as debt of retailer.

10-46-26. Tax collected as debt of retailer. The tax required to be collected by any retailer pursuant to §§ 10-46-20 to 10-46-22, inclusive, and any tax collected by any retailer pursuant to said sections, shall constitute a debt owed by the retailer to this state.

Source: SL 1939, ch 276, § 10; SDC Supp 1960, § 57.4309; SL 1991, ch 107, § 3.



§ 10-46-27 Repealed.

10-46-27. Repealed by SL 2010, ch 64, § 1.



§ 10-46-27.1 Time for filing of return and payment of tax--Extension.

10-46-27.1. Time for filing of return and payment of tax--Extension. Any person required to pay or any retailer required or authorized, pursuant to this chapter, to collect the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person or retailer remits the tax by electronic transfer to the state, the return shall be filed by electronic means on or before the twenty-third day of the month following each monthly period and the tax remitted on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person or retailer to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance. However, the secretary may grant an extension for remitting the tax to a qualified business as provided in §§ 10-45-99 to 10-45-107, inclusive, for six months.

Unless an extension is granted, any penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2010, ch 64, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-28 Contents of return--Remittance.

10-46-28. Contents of return--Remittance. At the time specified in § 10-46-27.1, the person or retailer shall file with the secretary a return for the preceding reporting period in a form prescribed by the secretary showing the sales price of any tangible personal property, any product transferred electronically, or services sold by the retailer during the preceding reporting period, the use, storage, or consumption of which is subject to the tax imposed by this chapter, and such other information as the secretary deems necessary for the proper administration of this chapter. Each return shall be accompanied by a remittance of the amount of such tax for the period covered by the return.

Source: SL 1939, ch 276, § 11; SDC Supp 1960, § 57.4310; SL 1981, ch 106, § 6; SL 1984, ch 91, § 3; SL 2003, ch 272, § 82; SL 2008, ch 51, § 55; SL 2010, ch 64, § 3.



§ 10-46-29 Repealed.

10-46-29. Repealed by SL 2010, ch 64, § 4.



§ 10-46-30 Execution of retailers' returns.

10-46-30. Execution of retailers' returns. Returns shall be signed by the retailer or his duly authorized agent, and must be certified by him to be correct.

Source: SL 1939, ch 276, § 11; SDC Supp 1960, § 57.4310.



§ 10-46-31 Amounts of tax paid on conditional sales or installment contract receipts.

10-46-31. Amounts of tax paid on conditional sales or installment contract receipts. If tangible personal property or any product transferred electronically is sold under a conditional sales contract, or under any other form of sale wherein the payment of the principal sum, or a part thereof, is extended over a period longer than sixty days from the date of the sale thereof, the retailer may collect and remit for each month that portion of the tax equal to the rate of tax as provided for in this chapter of that portion of the purchase price actually received during the month.

Source: SL 1939, ch 276, § 11; SDC Supp 1960, § 57.4310; SL 2001, ch 56, § 12; SL 2008, ch 51, § 56.



§ 10-46-32 Collection of tax by deduction from motor fuel tax refunds.

10-46-32. Collection of tax by deduction from motor fuel tax refunds. The tax imposed by this chapter upon those sales of motor vehicle fuel which are subject to tax under this chapter, shall be collected by the state auditor by way of deduction of refunds otherwise allowable under the provisions of the South Dakota statutes applicable thereto. The state auditor shall, when issuing a warrant in payment of any refund claimed under chapter 10-47B after the application for said refund has been approved by the secretary of revenue, first cause to be determined the amount of tax due imposed by this chapter on the purchase price of the motor fuel on which the refund is claimed and shall issue the warrant for refund in the amount claimed after deducting the amount of tax due on the purchase price of said motor fuel that is imposed by this chapter and shall issue a warrant to the Department of Revenue once each month for the total amount of the deduction made from such refunds and the secretary of revenue shall employ the necessary clerical help, auditors or bookkeepers to aid the said state auditor to determine the correct amount due under this chapter upon those sales of motor vehicle fuel upon which an application for refund of the motor fuel tax is made.

Source: SL 1939, ch 276, § 6 (2); SDC Supp 1960, § 57.4306 (2); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-33 Direct payment of tax by user.

10-46-33. Direct payment of tax by user. The tax upon the use, storage, or consumption of any tangible personal property or any product transferred electronically not paid pursuant to §§ 10-46-23 and 10-46-32 shall be paid to the secretary of revenue directly by any person using such property within this state, pursuant to the provisions of § 10-46-34.

Source: SL 1939, ch 276, § 6 (3); SDC Supp 1960, § 57.4306 (3); SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 57; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-34 Liability of user for tax--Returns and payments.

10-46-34. Liability of user for tax--Returns and payments. Any person who uses, stores, or otherwise consumes any property or services subject to tax by this chapter upon which the tax has not been paid, either to a retailer or direct to the secretary as provided by this chapter, is liable therefor, and shall, on or before the time specified in § 10-46-27.1, pay the tax upon all such property used by the person during the preceding month in such manner and accompanied by such returns as required by § 10-46-27.1. All of the provisions of §§ 10-46-27.1 to 10-46-31, inclusive, with reference to such returns and payments are applicable to the returns and payments required by this chapter.

Source: SL 1939, ch 276, § 12; SDC Supp 1960, § 57.4311; SL 1981, ch 106, § 8; SL 1984, ch 91, § 4; SL 2003, ch 272, § 82; SL 2010, ch 64, § 5.



§ 10-46-34.1 Credit for sales or use tax paid to another state--Reciprocal grant of credit required.

10-46-34.1. Credit for sales or use tax paid to another state--Reciprocal grant of credit required. The amount of use tax imposed with respect to tangible personal property and any product transferred electronically in the form of equipment brought into this state on a permanent basis for direct use in a manufacturing, fabricating, or processing business shall be reduced by the amount of any sales or use tax previously paid by the taxpayer with respect to the property on account of liability to another state or its political subdivisions to the extent that such tax equals or exceeds the rate of the tax in this state. If the sales or use tax of the other state is less than the tax of this state, the taxpayer shall be subject to the payment of the balance to this state. No credit may be given under this section for taxes paid on tangible personal property or any product transferred electronically subject to the credit of this section in another state or its political subdivisions if that state does not reciprocally grant a credit for taxes paid on similar tangible personal property or any product transferred electronically in this state.

Source: SL 1968, ch 261; SL 2008, ch 51, § 58.



§ 10-46-35 Repealed.

10-46-35. Repealed by SL 1982, ch 86, § 39.



§ 10-46-35.1 Promulgation of rules.

10-46-35.1. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 1987, ch 82, § 28; SL 1995, ch 53, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-36 Repealed.

10-46-36. Repealed by SL 1981, ch 106, § 1.



§ 10-46-37 False or fraudulent return in attempt to evade tax as misdemeanor.

10-46-37. False or fraudulent return in attempt to evade tax as misdemeanor. Any person required to make, render, sign, or certify any return or supplementary return who makes any false or fraudulent return in attempt to defeat or evade the tax imposed by this chapter is guilty of a Class 1 misdemeanor.

Source: SL 1939, ch 276, § 16; SDC Supp 1960, § 57.9945; SL 1982, ch 86, § 40.



§ 10-46-38 Failure to file return as misdemeanor.

10-46-38. Failure to file return as misdemeanor. Any retailer or other person failing or refusing to furnish any return by this chapter required to be made or failing or refusing to furnish a supplemental return or other data required by the secretary of revenue is guilty of a Class 1 misdemeanor.

Source: SL 1939, ch 276, § 17; SDC Supp 1960, § 57.9946; SL 1981, ch 106, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-39 Administration and enforcement--Sales tax procedural and collection provisionsapplicable.

10-46-39. Administration and enforcement--Sales tax procedural and collection provisions applicable. The secretary of revenue shall enforce and administer this chapter in the same manner and subject to all of the provisions contained in chapter 10-45. Sections 10-45-22, 10-45-29, 10-45-30, and 10-45-37 to 10-45-45, inclusive, are by reference incorporated as part of this chapter.

Source: SL 1939, ch 276, § 20; SDC Supp 1960, § 57.4317; SL 1978, ch 70, § 8; SL 1980, ch 99, § 7; SL 1981, ch 106, § 2; SL 2001, ch 56, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-40 Rules for administration--Uniformity of application.

10-46-40. Rules for administration--Uniformity of application. The secretary of revenue may promulgate rules pursuant to chapter 1-26 for the administration and enforcement of this chapter and for adding such tax, or the average equivalent thereof, providing this method applies uniformly to retailers within the same general classification for the purpose of enabling such retailers to add and collect, as far as practical, the amount of such tax.

Source: SL 1939, ch 276, § 9; SDC Supp 1960, § 57.9944; SL 1987, ch 82, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-41 Determination of tax by secretary in absence of correct return.

10-46-41. Determination of tax by secretary in absence of correct return. If any return required by this chapter is not filed, or if any return when filed is incorrect or insufficient, and the maker or person from whom it is due fails to file a corrected or sufficient return within ten days after the same is required by notice from the secretary, the secretary shall determine the amount due pursuant to § 10-59-10.

Source: SL 1939, ch 276, § 14; SDC Supp 1960, § 57.4313; SL 1986, ch 111, §§ 27, 30; SL 2003, ch 272, § 82; SL 2010, ch 64, § 6.



§ 10-46-42 Secretary's certificate as prima facie evidence of failure to file return or pay tax.

10-46-42. Secretary's certificate as prima facie evidence of failure to file return or pay tax. The certificate of the secretary of revenue to the effect that a tax or amount required to be paid by this chapter has not been paid, that a return has not been filed, or that information has not been supplied pursuant to the provisions of this chapter shall be prima facie evidence thereof.

Source: SL 1939, ch 276, § 15; SL 1953, ch 472; SL 1955, ch 420; SDC Supp 1960, § 57.4314; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-43 Records maintained by retailers and users--Examination and investigations bysecretary--Access to records.

10-46-43. Records maintained by retailers and users--Examination and investigations by secretary--Access to records. Each retailer required or authorized to collect taxes imposed by this chapter and each person using, storing or otherwise consuming in this state tangible personal property or any product transferred electronically purchased on or after July 1, 1939, shall keep such records, receipts, invoices, and other pertinent papers as the secretary of revenue shall require, in such form as the secretary of revenue shall require. The secretary of revenue and any of the secretary's duly authorized agents may examine the books, papers, records, and equipment of any person either selling tangible personal property or products transferred electronically or liable for the tax imposed by this chapter, and investigate the character of the business of any such person in order to verify the accuracy of any return made, or if the return was made by such person, to ascertain and determine the amount due under the provisions of this chapter. Any such books, papers, and records shall be made available within this state for such examination upon reasonable notice if the secretary of revenue deems it advisable and so orders.

Source: SL 1939, ch 276, § 18; SDC Supp 1960, § 57.4315; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 51, § 59; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-44 Revocation of retailer's sales tax permit on failure to comply--Revocation ofcorporate authority to do business.

10-46-44. Revocation of retailer's sales tax permit on failure to comply--Revocation of corporate authority to do business. If any retailer maintaining a place of business in this state, who is authorized to collect the tax imposed pursuant to § 10-46-22, fails to comply with any of the provisions of this chapter or any orders or rules of the secretary of revenue prescribed and adopted under this chapter, the secretary of revenue may, upon notice and hearing as hereinafter provided, by order revoke the permit, if any, issued to such retailer under § 10-45-25, or if such retailer is a corporation authorized to do business in this state, may certify to the secretary of state a copy of an order finding that such retailer has failed to comply with certain specified provisions, orders or rules. The secretary of state shall, upon receipt of such certified copy, revoke the permit authorizing said corporation to do business in this state, and shall issue a new permit only when such corporation has obtained from the secretary of revenue an order finding that said corporation has complied with its obligations under this chapter.

Source: SL 1939, ch 276, § 19; SDC Supp 1960, § 57.4316; SL 1987, ch 82, § 32; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-45 Notice and hearing on revocation of permit or authority to do business.

10-46-45. Notice and hearing on revocation of permit or authority to do business. No order authorized in § 10-46-44 shall be made until the retailer is given an opportunity to be heard and show cause why such order should not be made, and shall be given ten days' notice of the time, place and purpose of such hearing. Such notice shall be served in the manner provided for service of summons in civil actions.

Source: SL 1939, ch 276, § 19; SDC Supp 1960, § 57.4316.



§ 10-46-46 Restoration of revoked sales tax permit.

10-46-46. Restoration of revoked sales tax permit. The secretary of revenue shall also have the power to restore such licenses after such revocation in his discretion.

Source: SL 1939, ch 276, § 19; SDC Supp 1960, § 57.4316; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-47 Application of income tax provisions for liens and distress warrants.

10-46-47. Application of income tax provisions for liens and distress warrants. All of the provisions of §§ 10-43-63 to 10-43-73, inclusive, and all amendments that may hereafter be made thereto, providing for creation, notice, recording, and enforcement of liens and collection by distress warrant shall apply to and be available for collection of the tax imposed by this chapter and said §§ 10-43-63 to 10-43-73, inclusive, are by reference incorporated herein.

Source: SL 1939, ch 276, § 20; SDC Supp 1960, § 57.4317.



§ 10-46-47.1 Personal liability of officers, managers, or partners of entity failing to file returns orpay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-46-47.1. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the Department of Revenue with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or excise tax rate. This section does not apply to elected or appointed officials if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 1981, ch 105; SL 1982, ch 120, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 49, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-48 Revenue credited to general fund.

10-46-48. Revenue credited to general fund. All revenue arising under the operation of this chapter shall immediately be turned over to the state treasurer and by him credited to the general fund.

Source: SL 1939, ch 276, § 21; SDC Supp 1960, § 57.4318.



§ 10-46-49 Repealed.

10-46-49. Repealed by SL 2001, ch 56, § 14.



§ 10-46-50 Floor laying service subject to tax.

10-46-50. Floor laying service subject to tax. The following service enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, is subject to the tax levied by this chapter: industry no. 1752 floor laying and other floor work, not elsewhere classified.

Source: SL 1991, ch 108, § 6.



§ 10-46-51 Exemption of large boats subject to excise tax.

10-46-51. Exemption of large boats subject to excise tax. Any large boat as defined by § 32-3A-2 is hereby exempted from the tax imposed by this chapter if subject to the tax imposed by § 32-3A-50.

Source: SL 1993, ch 102, § 15A; SL 2001, ch 56, § 15.



§ 10-46-52 Exemption of gaming proceeds.

10-46-52. Exemption of gaming proceeds. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it gross proceeds of gaming allowed by chapter 42-7B.

Source: SL 1994, ch 331, § 3.



§ 10-46-53 , 10-46-54. Repealed.

10-46-53, 10-46-54. Repealed by SL 1995, ch 68, §§ 40, 41.



§ 10-46-55 Exemption of natural gas transportation services by pipeline.

10-46-55. Exemption of natural gas transportation services by pipeline. The provision of natural gas transportation services by a pipeline is exempt from the provisions of this chapter and from the computation of the tax imposed by this chapter.

Source: SL 1994, ch 99, § 2.



§ 10-46-56 Exemption for the use of credit card processing services.

10-46-56. Exemption for the use of credit card processing services. There are specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the use of credit card processing services by retailers.

Source: SL 1994, ch 100, § 2.



§ 10-46-57 Repealed.

10-46-57. Repealed by SL 2004, ch 94, § 12.



§ 10-46-58 Passenger transportation tax imposed--Transportation to be within state.

10-46-58. Passenger transportation tax imposed--Transportation to be within state. There is imposed a tax of four percent on the privilege of the use of any transportation of passengers. The tax imposed by this section shall apply to any transportation of passengers if the passenger boards and exits the mode of transportation within this state.

Source: SL 1996, ch 83, § 4.



§ 10-46-59 Inapplicability of tax.

10-46-59. Inapplicability of tax. The tax imposed by § 10-46-58 does not apply to any transportation service which the state is prohibited from taxing by federal law or the United States Constitution.

Source: SL 1996, ch 83, § 6; SL 2004, ch 94, § 13.



§ 10-46-60 Repealed.

10-46-60. Repealed by SL 2004, ch 94, § 14.



§ 10-46-61 Repealed.

10-46-61. Repealed by SL 2001, ch 56, § 16.



§ 10-46-62 Gross receipts from charge of interest exempted.

10-46-62. Gross receipts from charge of interest exempted. There are exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the gross receipts from the charge of interest as defined in § 54-3-1.

Source: SL 1996, ch 88, § 2.



§ 10-46-63 Exemption for use of certain rodeo services.

10-46-63. Exemption for use of certain rodeo services. There are exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, the use of services provided by promoters, stock contractors, stock handlers, announcers, judges, and clowns.

Source: SL 1996, ch 85, § 2.



§ 10-46-64 Exemption of repair shops, locksmiths, locksmith shops, and lock parts.

10-46-64. Exemption of repair shops, locksmiths, locksmith shops, and lock parts. The following services enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are subject to the tax levied by this chapter: repair shops and related services, not elsewhere classified (industry no. 7699) but only locksmiths, locksmith shops, and lock parts made to individual order.

Source: SL 1998, ch 71, § 6.



§ 10-46-65 Exemptions.

10-46-65. Exemptions. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, the use of United States postage.

Source: SL 1998, ch 69, § 2.



§ 10-46-66 Retail sales include auctions, consignments, products transferred electronically, andservices--Responsibilities of auction clerk and auctioneer.

10-46-66. Retail sales include auctions, consignments, products transferred electronically, and services--Responsibilities of auction clerk and auctioneer. All auction sales and consignment sales of tangible personal property, any product transferred electronically, and services are sales at retail. The auction clerk shall file the return and remit the tax imposed by this chapter on the gross receipts from each auction after applying the deductions provided by § 10-45-92. However, the auctioneer is responsible for the payment of the tax imposed by this chapter if the auction clerk is an employee of the auctioneer or if the auction clerk does not have a permit as required by this chapter. In addition to any other information required to be kept by this chapter, each auction clerk shall keep records that identify the owner of the property sold at auction and the auctioneer who conducts the sale of such property.

Source: SL 2000, ch 63, § 2; SL 2008, ch 51, § 60.



§ 10-46-67 Department authorized to issue direct payment permits to certain retailers--Application procedure--"Direct payment permit" defined--Liability for sales tax onsale to permit holder--Promulgation of rules.

10-46-67. Department authorized to issue direct payment permits to certain retailers--Application procedure--Direct payment permit defined--Liability for sales tax on sale to permit holder--Promulgation of rules. The secretary of revenue may authorize a retailer to use a direct payment permit if the retailer purchases goods or services subject to the tax imposed by chapter 10-45. Applicants for a direct payment permit shall apply in writing to the secretary. A retailer may appeal the denial of a direct payment permit or contest a revocation of a direct payment permit pursuant to chapters 1-26 and 1-26D. For purposes of this section, the term, direct payment permit, means a permit issued by the department that allows a holder of the permit to accrue and pay the taxes imposed by chapter 10-45 directly to the department. A retailer that makes a sale to a direct payment permit holder has no liability for sales tax on such sale if the retailer has written evidence of the sale. Such written evidence shall clearly indicate the name of the buyer, the product or service purchased, and the amount of the purchase. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning the administration and use of a direct payment permit.

Source: SL 2001, ch 58, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46-68 Exemption for lodging house or hotel membership fees.

10-46-68. Exemption for lodging house or hotel membership fees. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, gross receipts from membership fees paid to any lodging house and hotel membership organization operated for the benefit of its members. However, this exemption does not apply to any membership fee that represents payment for tangible personal property, any product transferred electronically, and services provided by the membership organization.

Source: SL 2001, ch 55, § 2; SL 2008, ch 51, § 61.



§ 10-46-69 Tax on use of certain mobile telecommunications services.

10-46-69. Tax on use of certain mobile telecommunications services. There is hereby imposed a tax of four percent upon the privilege of the use of mobile telecommunications services, as defined in 4 U.S.C. § 124(7) as of January 1, 2002, that originate and terminate in the same state and are billed to a customer with a place of primary use in this state. Notwithstanding any other provision of this chapter and for purposes of the tax imposed by this section, the tax imposed upon mobile telecommunication services shall be administered in accordance with 4 U.S.C. §§ 116-126 as in effect on July 28, 2000.

Source: SL 2002, ch 61, § 2.



§ 10-46-69.1 Tax on intrastate, interstate, or international telecommunications service--Exemptions.

10-46-69.1. Tax on intrastate, interstate, or international telecommunications service--Exemptions. Except as provided in § 10-46-69, there is hereby imposed a tax of four percent upon the privilege of the use of any intrastate, interstate, or international telecommunications service that originates or terminates in this state and that is billed or charged to a service address in this state, or that both originates and terminates in this state. However, the tax imposed by this section does not apply to:

(1) Any eight hundred or eight hundred type service unless the service both originates and terminates in this state;

(2) Any sale of a telecommunication service to a provider of telecommunication services, including access service, for use in providing any telecommunication service; or

(3) Any sale of interstate telecommunication service provided to a call center that has been certified by the secretary of revenue to meet the criterion established in § 10-45-6.3 and the call center has provided to the telecommunications service provider an exemption certificate issued by the secretary indicating that it meets the criterion.

If a call center uses an exemption certificate to purchase services not meeting the criterion established in § 10-45-6.3, the call center is liable for the applicable tax, penalty, and interest.

Source: SL 2009, ch 47, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46-69.2 Tax on ancillary services.

10-46-69.2. Tax on ancillary services. There is hereby imposed a tax of four percent upon the privilege of the use of any ancillary services.

Source: SL 2009, ch 47, § 8.



§ 10-46-70 Exemption of receipts received by the state and political subdivisions frommanagement services provided to nonprofit entity.

10-46-70. Exemption of receipts received by the state and political subdivisions from management services provided to nonprofit entity. There are hereby exempted from the provisions of this chapter and the computation of the tax imposed by it, the gross receipts received by the State of South Dakota and any of its political subdivisions including multi-county planning and development districts, established pursuant to Executive Order 70-7, or its successor, from management services provided to a revolving loan fund operated by a nonprofit entity.

Source: SL 2005, ch 75, § 2.



§ 10-46-71 Exemption for sale of coins, currency, or bullion.

10-46-71. Exemption for sale of coins, currency, or bullion. There are hereby specifically exempted from the provisions of this chapter and from the computation of the amount of tax imposed by it, gross receipts from the sale of coins, currency, or bullion. For the purposes of this section, the term, bullion, means any bar, ingot, or commemorative medallion of gold, silver, platinum, palladium, or a combination of these metals where the value of the metal depends on its content and not the form. For the purposes of this section, the terms, coins and currency, mean any coins or currency made of gold, silver, or other metal or paper which is or has been used as legal tender.

Source: SL 2007, ch 60, § 2.



§ 10-46-72 Relief from liability for failing to report tax at new rate--Conditions.

10-46-72. Relief from liability for failing to report tax at new rate--Conditions. A retailer is relieved of any liability for failing to report a tax pursuant to this chapter at the new effective rate if the state fails to provide a period of at least thirty days between enactment of the statute providing for a rate change and the effective date of the rate change if:

(1) The retailer reported the tax at the immediately preceding effective rate; and

(2) The retailer's failure to report at the newly effective rate does not extend beyond thirty days after the date of enactment of the new rate.

This section does not apply if the retailer fraudulently failed to report the tax at the new rate.

Source: SL 2010, ch 60, § 2.






Chapter 46A - Realty Improvement Contractor's Excise Tax

§ 10-46A-1 Tax imposed on prime contractor's receipts from realty improvement contracts--Rateof tax.

10-46A-1. Tax imposed on prime contractor's receipts from realty improvement contracts--Rate of tax. There is imposed an excise tax upon the gross receipts of all prime contractors engaged in realty improvement contracts, at the rate of two percent.

Source: SL 1979, ch 84, § 12A; SL 1980, ch 100, § 1; SL 1984, ch 92, §§ 1, 1A; SL 1985, ch 92.



§ 10-46A-1.1 Effective date--Application to contracts, sales and change orders.

10-46A-1.1. Effective date--Application to contracts, sales and change orders. This chapter is effective on May 1, 1984, and applies to:

(1) All realty improvement contracts bid after April 30, 1984;

(2) All realty improvement contracts under which construction commences after April 30, 1984, if there is no bid;

(3) Receipts from sales of real property pursuant to § 10-46A-5 if the contract to sell the property is executed after April 30, 1984.

Change orders or other amendments, made after April 30, 1984, to realty improvement contracts or purchase contracts entered into prior to May 1, 1984, shall be taxed at the rate and under the provisions of this chapter which were in effect on the date of the original contract.

Source: SL 1984, ch 92, § 2.



§ 10-46A-1.2 Contracts subject to alternative tax--Exception.

10-46A-1.2. Contracts subject to alternative tax--Exception. The tax imposed upon contractors performing realty improvement contracts for those persons subject to tax under chapter 10-28, 10-33, 10-34, 10-35, 10-36 or 10-36A or any municipal telephone company subject to chapter 9-41 or any rural water system is not subject to this chapter and the contracts are subject to the contractors' excise tax imposed by chapter 10-46B. Notwithstanding the provisions of this section, the tax imposed by this chapter applies to the construction of a power generation facility as defined by § 10-45B-1.

Source: SL 1984, ch 92, § 3; SL 2005, ch 78, § 15; SL 2010, ch 65, § 1, eff. Feb. 24, 2010.



§ 10-46A-1.3 Tax measured by gross receipts upon accrual basis.

10-46A-1.3. Tax measured by gross receipts upon accrual basis. The secretary of revenue shall allow contractors to report and pay contractor's excise tax measured by gross receipts upon an accrual basis if:

(1) The contractor has not changed his basis in the previous calendar year;

(2) The contractor's records are kept in a manner which may be audited to determine whether contractor's excise tax and use tax are paid for all realty improvement contracts;

(3) The contractor has made a written request to the secretary of revenue for authority to pay tax on the accrual basis; and

(4) Authority to pay tax on the accrual basis applies only to realty improvement contracts commencing after the authority is granted.
Source: SL 1990, ch 93, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-1.4 Payment of tax on cash basis.

10-46A-1.4. Payment of tax on cash basis. If the secretary of revenue has granted a contractor the authority to report and pay contractor's excise tax on the accrual basis and the contractor requests in writing for the authority to report and pay the tax on the cash basis, the secretary may grant such authority if assessment and collection of taxes are not jeopardized.

Source: SL 1990, ch 93, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-1.5 Taxes on receipts of worthless accounts.

10-46A-1.5. Taxes on receipts of worthless accounts. Taxes paid on gross receipts represented by accounts found to be worthless and actually charged off for income tax purposes, may be credited upon a subsequent payment of the tax. If such accounts are thereafter collected by the contractor, the tax shall be paid upon the amount so collected.

Source: SL 1990, ch 93, § 3.



§ 10-46A-1.6 Repealed.

10-46A-1.6. Repealed by SL 2006, ch 61, § 4, eff. Feb. 6, 2006.



§ 10-46A-1.7 Repealed.

10-46A-1.7. Repealed by SL 2007, ch 65, § 6.



§ 10-46A-1.8 Filing return and remitting tax-Time for filing and remittance--Extension--Penaltyfor untimely return or remittance.

10-46A-1.8. Filing return and remitting tax-Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-2 Prime contractors and subcontractors subject to tax.

10-46A-2. Prime contractors and subcontractors subject to tax. Prime contractors and subcontractors subject to the tax imposed by § 10-46A-1 include without limitation those enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President: construction (division c).

Source: SL 1979, ch 84, §§ 12B, 12D; SL 1980, ch 100, § 2; SL 1988, ch 108, § 6; SL 1993, ch 101, § 1.



§ 10-46A-2.1 Subcontractors--Definition--Certificate issued by prime contractor--Tax liability--Misuse of certificate--Government entities not to issue certificates.

10-46A-2.1. Subcontractors--Definition--Certificate issued by prime contractor--Tax liability--Misuse of certificate--Government entities not to issue certificates. For the purpose of this chapter, a subcontractor is a person contracting with a prime contractor to perform all or part of a realty improvement the prime contractor has contracted to perform. For highway construction projects, a subcontractor includes any person contracting with a prime contractor to perform any of the following services as part of the project: traffic control, striping, flagging, operation of pilot cars, signing, landscaping, seeding, sodding, mulching, and erosion control. A prime contractor shall issue a certificate to a subcontractor showing the prime contractor's valid contractors' excise tax license number. The form shall be prescribed by the secretary of revenue. Any subcontractor who fails to retain a certificate and a record of project designations is considered a prime contractor and is subject to tax under this chapter. Any person not a prime contractor who provides a certificate is liable for tax equal to the amount of tax the person accepting the certificate would have been liable for if the certificate had not been issued. The tax is due at the time the person accepting the certificate would have been required to pay the tax. In addition to any tax or interest due, persons who are not prime contractors providing certificates are liable for a penalty of ten percent of the tax. The United States, the State of South Dakota, or any other state or public or municipal corporation in this state may not issue a certificate.

Source: SL 1984, ch 92, § 6; SL 1990, ch 94; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-2.2 Prime contractor--Definition.

10-46A-2.2. Prime contractor--Definition. For the purpose of this chapter, a prime contractor is a person entering into a realty improvement contract or a contract for construction services as enumerated in division c of the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, with the United States and its instrumentalities, the State of South Dakota and its subdivisions, or any other state or public corporation, or person as defined in § 10-45-1. If a contractor engages in services not specifically listed in division c of the Standard Industrial Classification Manual, 1987, then the services must entail the construction, building, installation, or repair of a fixture to realty before the gross receipts are subject to the tax imposed by § 10-46A-1. Operative builders, industry number 1531, as enumerated in the Standard Industrial Classification Manual, 1987, as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are prime contractors regardless of whether they perform construction work themselves or contract with other contractors. A person who is not primarily in the business of making realty improvements and regularly employs persons for the purpose of repairing, maintaining or making realty improvements for his own use and who repairs, maintains or makes a realty improvement for his own use with his regular employees is not a prime contractor and is not liable for the tax herein.

Source: SL 1984, ch 92, § 7; SL 1985, ch 93, § 1; SL 1988, ch 108, § 7; SL 1988, ch 120, § 3; SL 1993, ch 101, § 2.



§ 10-46A-3 Total contract price as basis of tax--Purchased materials.

10-46A-3. Total contract price as basis of tax--Purchased materials. The tax imposed by this chapter applies to the total contract price including all labor and materials. Materials include those purchased by the contractor and those purchased by the person who let the contract or his designee.

Source: SL 1979, ch 84, § 12E; SL 1980, ch 100, § 3; SL 1984, ch 92, § 4.



§ 10-46A-4 Gross receipts defined--Items not deductible.

10-46A-4. Gross receipts defined--Items not deductible. For the purpose of this chapter, the term, gross receipts, means the amount received directly or indirectly in money, credits, property, or other money's worth in consideration of the performance of realty improvement contracts within this state, without any deduction on account of the cost of the property sold, the cost of materials used, the cost of services or labor purchased, amounts paid for interest or discounts or any other expenses whatsoever, nor may any deduction be allowed for losses. Gross receipts include those materials furnished to the prime contractor or subcontractor by the owner or the lessee of the realty improvement. For the purposes of measuring the tax imposed by this chapter, gross receipts include the greater of the cost or fair market value of materials used by a contractor or subcontractor in the performance of a contract regardless of whether the contractor or subcontractor owns or furnishes the materials.

Source: SL 1979, ch 84, § 12J; SL 1984, ch 92, § 5.



§ 10-46A-5 Improvement without contract taxable when sold within four years after completion--Exceptions--Determination of gross receipts.

10-46A-5. Improvement without contract taxable when sold within four years after completion--Exceptions--Determination of gross receipts. If any person, except for a person making an isolated or occasional realty improvement and who does not hold himself out as engaging in the business of making realty improvements, makes a realty improvement without a realty improvement contract and subsequently sells the property containing the realty improvement or the realty improvement at any time subsequent to the commencement of the project and within four years of its completion, the gross receipts from the sale of the realty improvement shall be subject to the excise tax imposed on the gross receipts of contractors engaged in realty improvement contracts. In determining the gross receipts from the sale of such realty improvements when land or land and improvements completed four years prior to sale are included in the sale, land and such improvements shall be valued at cost or fair market value, whichever is greater, and the portion of the gross receipts attributable to land or land and improvements completed four years prior to sale shall be deducted from the sale price.

Source: SL 1979, ch 84, § 12L; SL 1980, ch 100, § 4.



§ 10-46A-5.1 Tax imposed on improvements built for lease--Credit against tax on sale--Due date--Exemptions.

10-46A-5.1. Tax imposed on improvements built for lease--Credit against tax on sale--Due date--Exemptions. There is imposed a tax at the rate provided in § 10-46A-1, on the fair market value of the improvement upon any person who builds a building for lease to himself or others, with a value of over one hundred thousand dollars. If the realty improvement becomes subject to tax under § 10-46A-5, credit for tax due under that section is given for any tax paid under this section. The tax imposed by this section is due the next reporting date after the improvement is used or leased. The tax imposed by this section does not apply to the United States, the State of South Dakota and its subdivisions, or public or municipal corporation in the State of South Dakota. This section applies only to buildings substantially completed after April 30, 1984.

Source: SL 1984, ch 92, § 8.



§ 10-46A-6 Repealed.

10-46A-6. Repealed by SL 1980, ch 100, § 5.



§ 10-46A-7 Administration of tax--Sales tax provisions applicable.

10-46A-7. Administration of tax--Sales tax provisions applicable. The secretary of revenue is hereby charged with the enforcement and administration of the provisions of this chapter, and as to licensing and reports, it shall be administered in the same manner as the tax imposed by chapter 10-45. For enforcement and interest purposes §§ 10-45-24 to 10-45-52, inclusive, and all amendments that may hereafter be made thereto shall apply to and be available and said sections are by reference incorporated herein.

Source: SL 1979, ch 84, §§ 12G, 12I; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46A-8 Report and payment of tax.

10-46A-8. Report and payment of tax. The tax imposed shall be reported and paid pursuant to § 10-46A-1.8, upon the receipts received under the contract during the period.

Source: SL 1979, ch 84, § 12F; SL 1984, ch 91, § 1; SL 1998, ch 70, § 1; SL 2007, ch 65, § 7.



§ 10-46A-8.1 Repealed.

10-46A-8.1. Repealed by SL 2006, ch 61, § 12, eff. Feb. 6, 2006.



§ 10-46A-9 Lien and enforcement provisions applicable to contractors' tax.

10-46A-9. Lien and enforcement provisions applicable to contractors' tax. All of the provisions of §§ 10-43-63 to 10-43-73, inclusive, and all amendments that may hereafter be made thereto providing for creation, notice, recording, and enforcement of liens and collections by distress warrant shall apply to and be available for collection of the tax imposed by this chapter and said sections are by reference incorporated herein.

Source: SL 1979, ch 84, § 12H.



§ 10-46A-10 Repealed.

10-46A-10. Repealed by SL 1980, ch 100, § 7.



§ 10-46A-11 Municipal tax on contractors--Rate--Restitution.

10-46A-11. Municipal tax on contractors--Rate--Restitution. Any municipality may impose an excise tax on contractors gross receipts in a similar manner as imposed by this chapter; provided however, that the same shall be adopted in conformity with chapter 10-52 and the rate thereof shall not exceed one-half percent. Municipalities that have a non-ad valorem tax in effect as provided for in chapter 10-52 may not continue the tax imposed by this section on or after April 1, 1980.

Source: SL 1979, ch 84, § 12K; SL 1980, ch 100, § 8.



§ 10-46A-12 Contractors may list excise and use taxes as separate line item on contracts and bills.

10-46A-12. Contractors may list excise and use taxes as separate line item on contracts and bills. A contractor may list the contractor's excise tax and any use tax imposed under chapter 10-45, 10-46, or 10-52 as a separate line item on all contracts and bills, both for public and private entities. The line item for excise and use taxes is a part of the contractor's total bill and is collectible from all entities, both public and private.

Source: SL 1980, ch 100, § 10; SL 1988, ch 120, § 1.



§ 10-46A-12.1 Contractor to post excise tax license number with building permit for realtyimprovement project.

10-46A-12.1. Contractor to post excise tax license number with building permit for realty improvement project. A contractor shall post his excise tax license number assigned pursuant to this chapter with the building permit for a realty improvement project.

The provisions of §§ 10-46A-12.1 and 10-46B-10.1 do not require a building permit if the political subdivision where the realty improvement is located does not require a building permit.

Source: SL 1989, ch 115, § 1.



§ 10-46A-12.2 When building permit not required.

10-46A-12.2. When building permit not required. The provisions of §§ 10-46A-12.1 and 10-46B-10.1 do not require a building permit if the political subdivision where the realty improvement is located does not require a building permit.

Source: SL 1989, ch 115, § 3.



§ 10-46A-13 Personal liability of officers, managers, or partners of entity failing to file returns orpay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-46A-13. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the Department of Revenue with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or excise tax rate. This section does not apply to elected or appointed officials of a municipality if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 1981, ch 105; SL 1982, ch 120, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 49, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46A-13.1 Violation of chapter as criminal offense--Classification.

10-46A-13.1. Violation of chapter as criminal offense--Classification. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-45-45 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Engages in business under this chapter without obtaining a contractor's excise tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business under this chapter after the person's contractor's excise tax license has been revoked by the secretary of revenue is guilty of a Class 6 felony;

(7) Violates either subdivision (2) or subdivision (4) of this section two or more times in any twelve-month period is guilty of a Class 6 felony; or

(8) Engages in business under this chapter without obtaining a contractor's excise tax license after having been notified in writing by the secretary of revenue that the person is a contractor subject to the provisions of the contractors' excise tax laws is guilty of a Class 6 felony. It is not a violation of this subdivision if the person engaging in business files an application for a contractor's excise tax license and meets all lawful prerequisites for obtaining such license within three days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing tax returns or remitting tax payments pursuant to § 10-46A-13.

Source: SL 1988, ch 121, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 3; SL 2009, ch 49, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46A-14 Restriction on application of rate increase.

10-46A-14. Restriction on application of rate increase. No tax increase imposed after March 9, 1984, may be levied on the gross receipts of realty improvement contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 4.



§ 10-46A-15 Contractor's excise tax license required--Application.

10-46A-15. Contractor's excise tax license required--Application. Every contractor or person engaging in a business in this state whose receipts are subject to tax under this chapter shall file with the Department of Revenue an application for a contractor's excise tax license. Every application shall be made upon a form prescribed by the secretary of revenue and shall set forth the name under which the applicant transacts or intends to transact business, the location of the applicant's place or places of business, and such other information as the secretary of revenue may require.

Source: SL 1989, ch 116, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 56, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46A-16 Issuance of license--Assignment prohibited.

10-46A-16. Issuance of license--Assignment prohibited. The secretary of revenue shall grant and issue to each applicant a contractor's excise tax license. A license is not assignable and shall be valid only for the person in whose name it is issued. Any license issued is valid and effective without further payment of fees until canceled or revoked.

Source: SL 1989, ch 116, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-17 Refusal to issue license for failure to pay tax--Bond.

10-46A-17. Refusal to issue license for failure to pay tax--Bond. The secretary of revenue may, at his discretion, refuse to issue a license to any person who is delinquent in payment of contractor's excise tax or use tax levied by the State of South Dakota. He may also, in his discretion, require an applicant to furnish bond to the state, or other adequate security, as security for payment of any contractor's excise tax and use tax that may become due, or require a bond or security as a condition precedent to continuing in business as a contractor.

Source: SL 1989, ch 116, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46A-18 Exemption for floor laying.

10-46A-18. Exemption for floor laying. The following service enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, is exempt from the provisions of this chapter: industry no. 1752 floor laying and other floor work, not elsewhere classified.

Source: SL 1991, ch 108, § 1.



§ 10-46A-18.1 Exemption of repair shops, locksmiths, and locksmith shops.

10-46A-18.1. Exemption of repair shops, locksmiths, and locksmith shops. The following services enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are exempt from the provisions of this chapter: repair shops and related services, not elsewhere classified (industry no. 7699) but only locksmiths and locksmith shops.

Source: SL 1998, ch 71, § 1.



§ 10-46A-19 Promulgation of rules.

10-46A-19. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 1995, ch 53, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 46B - Alternate Realty Improvement Contractor's Excise Tax

§ 10-46B-1 Tax imposed on receipts from certain realty improvement contracts--Rate of tax--Exception.

10-46B-1. Tax imposed on receipts from certain realty improvement contracts--Rate of tax--Exception. There is imposed an excise tax upon the gross receipts of all prime contractors and subcontractors engaged in realty improvement contracts for those persons subject to tax under chapter 10-28, 10-33, 10-34, 10-35, 10-36, or 10-36A or any municipal telephone company subject to chapter 9-41 or any rural water system, at the rate of two percent. Notwithstanding the provisions of this section, the tax imposed by this chapter does not apply to the construction of a power generation facility as defined by § 10-45B-1.

Source: SL 1979, ch 84, § 12A; SL 1980, ch 100, § 1; SDCL § 10-49A-1; SL 1984, ch 92, § 3; SL 1986, ch 106; SL 1995, ch 68, § 44; SL 2005, ch 78, § 14; SL 2010, ch 65, § 2, eff. Feb. 24, 2010.



§ 10-46B-1.1 Tax measured on accrual basis.

10-46B-1.1. Tax measured on accrual basis. The secretary of revenue shall allow contractors to report and pay contractor's excise tax measured by gross receipts upon an accrual basis if:

(1) The contractor has not changed his basis in the previous calendar year;

(2) The contractor's records are kept in a manner which may be audited to determine whether contractor's excise tax and use tax are paid for all realty improvement contracts;

(3) The contractor has made a written request to the secretary of revenue for authority to pay tax on the accrual basis; and

(4) Authority to pay tax on the accrual basis applies only to realty improvement contracts commencing after the authority is granted.
Source: SL 1990, ch 93, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-1.2 Tax paid on cash basis.

10-46B-1.2. Tax paid on cash basis. If the secretary of revenue has granted a contractor the authority to report and pay contractor's excise tax on the accrual basis and the contractor requests in writing for the authority to report and pay the tax on the cash basis, the secretary may grant such authority if assessment and collection of taxes are not jeopardized.

Source: SL 1990, ch 93, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-1.3 Taxes on receipts of worthless accounts.

10-46B-1.3. Taxes on receipts of worthless accounts. Taxes paid on gross receipts represented by accounts found to be worthless and actually charged off for income tax purposes, may be credited upon a subsequent payment of the tax. If such accounts are thereafter collected by the contractor, the tax shall be paid upon the amount so collected.

Source: SL 1990, ch 93, § 6.



§ 10-46B-1.4 Repealed.

10-46B-1.4. Repealed by SL 2006, ch 61, § 5, eff. Feb. 6, 2006.



§ 10-46B-1.5 Repealed.

10-46B-1.5. Repealed by SL 2007, ch 65, § 9.



§ 10-46B-1.6 Filing return and remitting tax--Time for filing and remittance--Extension--Penaltyfor untimely return or remittance.

10-46B-1.6. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-2 Prime contractors and subcontractors subject to tax.

10-46B-2. Prime contractors and subcontractors subject to tax. Prime contractors and subcontractors subject to the tax imposed by § 10-46B-1 include without limitation those enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President: construction (division c). If a contractor engages in services not specifically listed in division c of the Standard Industrial Classification Manual, 1987, then the services must entail the construction, building, installation, or repair of a fixture to realty before the gross receipts are subject to the tax imposed by § 10-46B-1.

Source: SL 1979, ch 84, §§ 12B, 12D; SL 1980, ch 100, § 2; SDCL Supp, § 10-46A-2; SL 1988, ch 108, § 8; SL 1993, ch 101, § 3.



§ 10-46B-3 Total contract price as basis of tax.

10-46B-3. Total contract price as basis of tax. The tax imposed by this chapter shall apply to the total contract price including all labor and materials.

Source: SL 1979, ch 84, § 12E; SL 1980, ch 100, § 3; SDCL Supp, § 10-46A-3.



§ 10-46B-4 Gross receipts defined--Items not deductible.

10-46B-4. Gross receipts defined--Items not deductible. For the purpose of this chapter, the term, gross receipts, means the amount received in money, credits, property, or other money's worth in consideration of the performance of realty improvement contracts within this state, without any deduction on account of the cost of the property sold, the cost of materials used, the cost of services or labor purchased, amounts paid for interest or discounts, or any other expenses whatsoever, nor shall any deduction be allowed for losses.

Source: SL 1979, ch 84, § 12J; SDCL Supp, § 10-46A-4.



§ 10-46B-5 Improvement without contract taxable when sold within four years after completion--Exceptions--Determination of gross receipts.

10-46B-5. Improvement without contract taxable when sold within four years after completion--Exceptions--Determination of gross receipts. If any person, except for a person making an isolated or occasional realty improvement and who does not hold himself out as engaging in the business of making realty improvements, makes a realty improvement without a realty improvement contract and subsequently sells the property containing the realty improvement or the realty improvement at any time subsequent to the commencement of the project and within four years of its completion, the gross receipts from the sale of the realty improvement shall be subject to the excise tax imposed on the gross receipts of contractors engaged in realty improvement contracts. In determining the gross receipts from the sale of such realty improvements when land or land and improvements completed four years prior to sale are included in the sale, land and such improvements shall be valued at cost or fair market value, whichever is greater, and the portion of the gross receipts attributable to land or land and improvements completed four years prior to sale shall be deducted from the sale price.

Source: SL 1979, ch 84, § 12L; SL 1980, ch 100, § 4; SDCL Supp, § 10-46A-5.



§ 10-46B-6 Administration of tax--Sales tax provisions applicable.

10-46B-6. Administration of tax--Sales tax provisions applicable. The secretary of revenue is hereby charged with the enforcement and administration of the provisions of this chapter, and as to licensing and reports, it shall be administered in the same manner as the tax imposed by chapter 10-45. For enforcement and interest purposes §§ 10-45-24 to 10-45-52, inclusive, and all amendments that may hereafter be made thereto shall apply to and be available and said sections are by reference incorporated herein.

Source: SL 1979, ch 84, §§ 12G, 12I; SDCL Supp, § 10-46A-7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-7 Report and payment of tax.

10-46B-7. Report and payment of tax. The tax imposed shall be reported and paid pursuant to § 10-46B-1.6 upon the receipts received under the contract during the period.

Source: SL 1979, ch 84, § 12F; SDCL Supp, § 10-46A-8; SL 1998, ch 70, § 4; SL 2007, ch 65, § 10.



§ 10-46B-8 Lien and enforcement provisions applicable to contractors' tax.

10-46B-8. Lien and enforcement provisions applicable to contractors' tax. All of the provisions of §§ 10-43-63 to 10-43-73, inclusive, and all amendments that may hereafter be made thereto providing for creation, notice, recording, and enforcement of liens and collections by distress warrant shall apply to and be available for collection of the tax imposed by this chapter and said sections are by reference incorporated herein.

Source: SL 1979, ch 84, § 12H; SDCL Supp, § 10-46A-9.



§ 10-46B-9 Municipal tax on contractors--Rate--Restitution.

10-46B-9. Municipal tax on contractors--Rate--Restitution. Any municipality may impose an excise tax on contractors gross receipts in a similar manner as imposed by this chapter; provided however, that the same shall be adopted in conformity with chapter 10-52 and the rate thereof shall not exceed one-half percent. Municipalities that have a non-ad valorem tax in effect as provided for in chapter 10-52 may not continue the tax imposed by this section on or after April 1, 1980.

Source: SL 1979, ch 84, § 12K; SL 1980, ch 100, § 8; SDCL Supp, § 10-46A-11.



§ 10-46B-10 Contractors may list excise and use taxes as separate line item on contracts and bills.

10-46B-10. Contractors may list excise and use taxes as separate line item on contracts and bills. A contractor may list the contractor's excise tax and any use tax imposed under chapter 10-45, 10-46, or 10-52 as a separate line item on all contracts and bills, both for public and private entities. The line item for excise and use taxes is a part of the contractor's total bill and is collectible from all entities, both public and private.

Source: SL 1980, ch 100, § 10; SDCL Supp, § 10-46A-12; SL 1988, ch 120, § 2.



§ 10-46B-10.1 Contractor to post excise tax license number with building permit for a realtyimprovement contract.

10-46B-10.1. Contractor to post excise tax license number with building permit for a realty improvement contract. A contractor shall post his excise tax license number assigned pursuant to this chapter with the building permit for a realty improvement contract.

The provisions of § 10-46A-12.1 and this section do not require a building permit if the political subdivision where the realty improvement is located does not require a building permit.

Source: SL 1989, ch 115, § 2.



§ 10-46B-11 Personal liability of officers, managers, or partners of entity failing to file returns orpay tax--Security in lieu of liability--Bonded municipal officials exempt.

10-46B-11. Personal liability of officers, managers, or partners of entity failing to file returns or pay tax--Security in lieu of liability--Bonded municipal officials exempt. If a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to tax under this chapter fails for any reason to file the required returns or to pay the tax due, any of the corporate officers, member-managers or managers of limited liability companies, or partners of partnerships that control, supervise, or are charged with the responsibility of filing the returns or remitting tax payments shall be personally liable for the failure. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. The sum due for such a liability may be assessed and collected as provided by law.

If the corporate officers, limited liability company member-managers or managers, or partners elect not to be personally liable for the failure to file the required returns or to pay the tax due, the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership shall provide the Department of Revenue with a surety bond or certificate of deposit as security for payment of any tax that may become due. The bond or certificate of deposit provided for in this section shall be in an amount equal to the estimated annual gross receipts multiplied by the applicable sales or excise tax rate. This section does not apply to elected or appointed officials of a municipality if bonded pursuant to §§ 9-14-6 and 9-14-6.1.

Source: SL 1981, ch 105; SL 1982, ch 120, § 1; SDCL Supp, § 10-46A-13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2009, ch 49, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-11.1 Violation of chapter as criminal offense--Classification.

10-46B-11.1. Violation of chapter as criminal offense--Classification. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-45-45 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Engages in business under this chapter without obtaining a contractor's excise tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business under this chapter after the person's contractor's excise tax license has been revoked by the secretary of revenue is guilty of a Class 6 felony;

(7) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony; or

(8) Engages in business under this chapter without obtaining a contractor's excise tax license after having been notified in writing by the secretary of revenue that the person is a contractor subject to the provisions of the contractors' excise tax laws is guilty of a Class 6 felony. It is not a violation of this subdivision if the person engaging in business files an application for a contractor's excise tax license and meets all lawful prerequisites for obtaining such license within three days from receipt of written notice from the secretary.

For purposes of this section, the term, person, includes corporate officers, member-managers or managers of limited liability companies, or partners that control, supervise, or are charged with the responsibility of filing tax returns or remitting tax payments pursuant to § 10-46B-11.

Source: SL 1988, ch 121, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 4; SL 2009, ch 49, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-12 Prospective application of increases in tax.

10-46B-12. Prospective application of increases in tax. No tax increase imposed after March 9, 1984, may be levied on the gross receipts of realty improvement contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 4.



§ 10-46B-13 Contractor's excise tax license required--Application.

10-46B-13. Contractor's excise tax license required--Application. Every contractor or person engaging in a business in this state whose receipts are subject to tax under this chapter shall file with the Department of Revenue an application for a contractor's excise tax license. Every application shall be made upon a form prescribed by the secretary of revenue and shall set forth the name under which the applicant transacts or intends to transact business, the location of the applicant's place or places of business, and such other information as the secretary of revenue may require.

Source: SL 1989, ch 116, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2006, ch 56, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-14 Issuance of license--Assignment prohibited.

10-46B-14. Issuance of license--Assignment prohibited. The secretary of revenue shall grant and issue to each applicant a contractor's excise tax license. A license is not assignable and shall be valid only for the person in whose name it is issued. Any license issued is valid and effective without further payment of fees until canceled or revoked.

Source: SL 1989, ch 116, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-15 Refusal to issue license for failure to pay tax--Bond.

10-46B-15. Refusal to issue license for failure to pay tax--Bond. The secretary of revenue may, at his discretion, refuse to issue a license to any person who is delinquent in payment of contractor's excise tax or use tax levied by the State of South Dakota. He may also, in his discretion, require an applicant to furnish bond to the state, or other adequate security, as security for payment of any contractor's excise tax and use tax that may become due, or require a bond or security as a condition precedent to continuing in business as a contractor.

Source: SL 1989, ch 116, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-15.1 Repealed.

10-46B-15.1. Repealed by SL 2006, ch 61, § 13, eff. Feb. 6, 2006.



§ 10-46B-16 Exemption for floor laying.

10-46B-16. Exemption for floor laying. The following service enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, is exempt from the provisions of this chapter: industry no. 1752 floor laying and other floor work, not elsewhere classified.

Source: SL 1991, ch 108, § 2.



§ 10-46B-16.1 Exemption of repair shops, locksmiths, and locksmith shops.

10-46B-16.1. Exemption of repair shops, locksmiths, and locksmith shops. The following services enumerated in the Standard Industrial Classification Manual of 1987 as prepared by the Statistical Policy Division of the Office of Management and Budget, Office of the President, are exempt from the provisions of this chapter: repair shops and related services, not elsewhere classified (industry no. 7699) but only locksmiths and locksmith shops.

Source: SL 1998, ch 71, § 2.



§ 10-46B-17 Allocation of certain revenues to water and environment fund.

10-46B-17. Allocation of certain revenues to water and environment fund. Any contractor's excise taxes imposed and paid under the provisions of chapters 10-46A and 10-46B for the construction of water development projects included in the state water resources management system whose cost exceeds the sum of twenty million dollars shall be deposited into the water and environment fund. The secretary of revenue shall promulgate rules pursuant to chapter 1-26 concerning the procedures for reporting and paying the tax collected under this section.

Source: SL 1993, ch 48, § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46B-18 Promulgation of rules.

10-46B-18. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 1995, ch 53, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 46C - Contractor's Excise Tax On New Or Expanded Power Production Facilities [Repealed]

§ 10-46C-1 Repealed.

10-46C-1. Repealed by SL 2014, ch 63, § 1.



§ 10-46C-2 Repealed.

10-46C-2. Repealed by SL 2003, ch 49, § 5.



§ 10-46C-3 to 10-46C-11. Repealed.

10-46C-3 to 10-46C-11. Repealed by SL 2014, ch 63, §§ 2 to 10.






Chapter 46D - Refunds Of Contractor's Excise, Sales, And Use Tax On Motion Picture, Documentary, AndTelevision Productions [Repealed]

§ 10-46D-1 to 10-46D-12. Repealed.

10-46D-1 to 10-46D-12. Repealed by SL 2006, ch 57, § 13, eff. June 30, 2011.






Chapter 46E - Excise Tax On Farm Machinery, Farm Attachment Units, And Irrigation Equipment

§ 10-46E-1 Tax imposed on gross receipts from sale, resale, or lease of farm machinery,attachment units, and irrigation equipment--Rate--Trade-ins.

10-46E-1. Tax imposed on gross receipts from sale, resale, or lease of farm machinery, attachment units, and irrigation equipment--Rate--Trade-ins. There is hereby imposed an excise tax of four percent on the gross receipts from the sale, resale, or lease of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes. However, if any trade-in or exchange of used farm machinery, attachment units, and irrigation equipment is involved in the transaction, the excise tax is only due and may only be collected on the cash difference.

Source: SL 2006, ch 58, § 1.



§ 10-46E-2 Tax imposed on use, storage, and consumption of farm machinery, attachment units,and irrigation equipment purchased or leased for use in state--Rate.

10-46E-2. Tax imposed on use, storage, and consumption of farm machinery, attachment units, and irrigation equipment purchased or leased for use in state--Rate. An excise tax is hereby imposed on the privilege of the use, storage, and consumption in this state of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes purchased or leased for use in this state at the same rate of the purchase price of said property as imposed pursuant to § 10-46E-1.

Source: SL 2006, ch 58, § 2.



§ 10-46E-3 Tax imposed on use, storage, and consumption of farm machinery, attachment units,and irrigation equipment not originally purchased for in-state use--Rate--Trade-ins--Exemption.

10-46E-3. Tax imposed on use, storage, and consumption of farm machinery, attachment units, and irrigation equipment not originally purchased for in-state use--Rate--Trade-ins--Exemption. An excise tax is imposed at the same rate as imposed by § 10-46E-1 on the privilege of the use, storage, or consumption in this state of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes not originally purchased for use in this state, but thereafter used, stored, or consumed in this state, at the same rate as provided in § 10-46E-1 and imposed on the fair market value of the property at the time it is brought into this state. However, if any trade-in or exchange of used farm machinery, attachment units, and irrigation equipment is involved in the transaction, the excise tax is only due and may only be collected on the cash difference. The use, storage, or consumption of farm machinery, attachment units, and irrigation equipment used exclusively for agricultural purposes that is more than seven years old at the time it is brought into the state by the person who purchased such property for use in another state is exempt from the tax imposed by this chapter.

Source: SL 2006, ch 58, § 3.



§ 10-46E-4 Farm machinery defined.

10-46E-4. Farm machinery defined. For purposes of this chapter, farm machinery, includes all-terrain vehicles of three or more wheels used exclusively by the purchaser for agricultural purposes on agricultural land. The purchaser shall sign and deliver to the seller a statement that the all-terrain vehicle will be used exclusively for agricultural purposes.

Source: SL 2006, ch 58, § 4.



§ 10-46E-5 Farm machinery and attachment units sold at public auction.

10-46E-5. Farm machinery and attachment units sold at public auction. Farm machinery and attachment units, other than replacement parts, and irrigation equipment sold at public auction shall be taxed pursuant to § 10-46E-1 without regard to its intended use.

Source: SL 2006, ch 58, § 5.



§ 10-46E-6 Tax collection and administration.

10-46E-6. Tax collection and administration. The tax imposed by § 10-46E-1 shall be collected and administered by the Department of Revenue.

Source: SL 2006, ch 58, § 6, eff. Apr. 1, 2006; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46E-7 Filing of returns and payment of tax due.

10-46E-7. Filing of returns and payment of tax due. Any person who holds a license issued pursuant to this chapter or chapters 10-33A, 10-45, 10-45D, 10-46A, 10-46B, or 10-52A or who is a person whose receipts are subject to the tax imposed by this chapter or chapters 10-33A, 10-45, 10-45D, 10-46A, 10-46B, or 10-52A shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly and the return and remittance is due the last day of the month following the reporting period, or at time otherwise determined by the secretary.

The secretary of revenue may grant an extension of not more than five days for filing a return and remittance. However, the secretary of revenue may grant an extension for remitting the tax to a qualified business as provided in §§ 10-45-99 to 10-45-107, inclusive, for six months.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2006, ch 58, § 7, eff. Apr. 1, 2006; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46E-8 Application of chapters 10-45 and 10-46.

10-46E-8. Application of chapters 10-45 and 10-46. Where applicable and not inconsistent with this chapter, the provisions of chapters 10-45 and 10-46, including the exemption, definition, administrative, collection, and enforcement provisions, including penalty and interest, are applicable to the tax imposed by this chapter.

Source: SL 2006, ch 58, § 8.



§ 10-46E-9 Revenue deposited in general fund.

10-46E-9. Revenue deposited in general fund. The revenue from the tax imposed by this chapter shall be deposited in the general fund.

Source: SL 2006, ch 58, § 9.



§ 10-46E-10 Rental of fertilizer and pesticide devices exempt--Conditions.

10-46E-10. Rental of fertilizer and pesticide devices exempt--Conditions. There are exempted from the tax imposed by this chapter, gross receipts from the rental of devices primarily used to apply fertilizers and pesticides as defined in § 38-20A-1, for agricultural purposes, if the tax imposed by this chapter was paid upon the original purchase of the device.

Source: SL 2006, ch 58, § 10.



§ 10-46E-11 Promulgation of rules.

10-46E-11. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements;

(5) Determining auditing methods; and

(6) Determining the age and value of the farm machinery, attachment units, and irrigation equipment brought into this state.
Source: SL 2006, ch 58, § 11, eff. Apr. 1, 2006; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-46E-12 Prohibited acts--Misdemeanor or felony.

10-46E-12. Prohibited acts--Misdemeanor or felony. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within thirty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by this chapter or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within thirty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor; or

(6) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony.

For purposes of this section, the term, person, includes an officer, member, member-manager, partner, general partner, or limited partner of an entity organized pursuant to Title 47 or 48 who has control or supervision of, or is charged with the responsibility for, making tax returns or payments pursuant to this chapter.

Source: SL 2006, ch 58, § 12, eff. Apr. 1, 2006; SL 2011, ch 1 (Ex. Ord. 11-1), § 35, eff. Apr. 12, 2011.



§ 10-46E-13 Credit for sales, use, or gross receipts tax paid to another state or its politicalsubdivisions--Reciprocity.

10-46E-13. Credit for sales, use, or gross receipts tax paid to another state or its political subdivisions--Reciprocity. The amount of any use tax imposed with respect to the sale or lease of farm machinery, attachment units, and irrigation equipment shall be reduced by the amount of any sales, use, or gross receipts tax previously paid by the taxpayer with respect to the property on account of liability to another state or its political subdivisions. If the sales, use, or gross receipts tax of the other state is less than the tax of this state, the taxpayer is liable for the payment of the balance to this state. However, no credit may be given under this section if that state does not reciprocally grant a credit for taxes paid on similar tangible personal property.

Source: SL 2007, ch 63, § 1.






Chapter 47 - Motor Vehicle Fuel Tax [Repealed]

CHAPTER 10-47

MOTOR VEHICLE FUEL TAX [REPEALED]

[Repealed by SL 1969, ch 270; SL 1981, ch 108, § 4; SL 1981, ch 109, §§ 3, 4; SL 1981, ch 331,

§ 9; SL 1982, ch 28, §§ 37, 50; SL 1982, ch 86, §§ 45, 61; SL 1984, ch 30, §§ 54, 59, 61; SL 1985, ch 252, §§ 2, 3; SL 1986, ch 107, § 1; SL 1986, ch 108, §§ 2, 4, 10, 11; SL 1986, ch 111, § 31; SL 1987, ch 29, § 72; SL 1987, ch 82, § 33; SL 1989, ch 117, § 74]



Chapter 47A - Fuel Taxation [Repealed]

§ 10-47A-1 to 10-47A-73. Repealed.

10-47A-1 to 10-47A-73. Repealed by SL 1995, ch 71, § 186.






Chapter 47B - Fuel Taxation

§ 10-47B-1 Secretary to collect taxes.

10-47B-1. Secretary to collect taxes. The secretary shall administer this chapter and the collection of tax imposed by this chapter.

Source: SL 1995, ch 71, § 1.



§ 10-47B-1.1 Point or location of sale or transfer.

10-47B-1.1. Point or location of sale or transfer. For purposes of the enforcement of this chapter, the point or location of a sale or transfer of fuel shall be at the location the fuel is delivered to the purchaser, transferee, or the person acting on behalf of the purchaser or transferee unless the point or location of sale or transfer is otherwise clearly indicated on the sale's invoice.

Source: SL 1999, ch 58, § 51.



§ 10-47B-2 Promulgation of rules.

10-47B-2. Promulgation of rules. The secretary may promulgate rules pursuant to chapter 1-26 concerning the requirements for taxpayer licensing, bonding, auditing, recordkeeping, forms and procedures, reporting and payment, enforcement and collection, deductions, refunds, credits and reimbursements, tax paid and tax unpaid purchases of fuel, and the application of tax and exemptions. These rules may address interstate fuel taxation agreements, exchange of information, ethyl alcohol production and production payments, or fuel tax refund programs. All fuel tax administrative rules promulgated prior to the implementation of this chapter are hereby repealed.

Source: SL 1995, ch 71, § 2.



§ 10-47B-3 Definition of terms.

10-47B-3. Definition of terms. Terms used in this chapter mean:

(1) "ASTM," the American Society for Testing and Materials, a private organization that utilizes committees of industry representatives and regulators to develop product quality standards and test methods to be used by industries, regulator agencies, and purchasing agents;

(1A) "Aviation gasoline," a motor fuel that is formulated and produced specifically for use in aircraft;

(1B) "Biobutanol," butyl alcohol produced from cereal grains;

(1C) "Biodiesel," a fuel that is comprised of:

(a) Mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats, designated B100, and meeting the requirements of the American Society of Testing and Materials D 6751 as of January 1, 2008;

(b) A derivative of any organic material, without regard to the process used, that meets the registration requirements for fuels and chemicals established by the Environmental Protection Agency under section 211 of the Clean Air Act (42 U.S.C. 7545) as of January 1, 2008, and the American Society of Testing and Materials (ASTM) D975 or D396 as of January 1, 2008, but does not include oil, natural gas, or coal (including lignite), or any products thereof; or

(c) Both;

(1D) "Biodiesel blend," a blended special fuel containing a minimum of five percent by volume of biodiesel;

(1E) "Biodiesel producer," a person who engages in the business of producing biodiesel for sale, use, or distribution.

(2) "Blender," a person engaged in the activity of making blends. A person need not be a blender to mix two or more substances which have previously been subject to the fuel excise tax imposed by this chapter. A person need not be a blender to mix two or more substances which have not been subject to the fuel excise tax imposed by this chapter, if the mixed product does not result in producing a motor fuel or special fuel;

(3) "Blends," one or more petroleum product, mixed with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use in the generation of power for the propulsion of a motor vehicle, an airplane, or a motorboat. The term does not include those blends that occur in the process of refining by the original refiner of crude petroleum or by the blending of products known as lubricating oil and greases. The term does not apply to fuel additives which have been subject to sales or use tax imposed by chapters 10-45 and 10-46, or to dye;

(3A) "Book transfer," a transaction in which a product is transferred from one supplier or out-of-state supplier or positionholder to another, if:

(a) The transaction includes a transfer from the person who holds the inventory position for motor fuel or special fuel in the terminal as indicated in the records of the terminal operator; and

(b) The transfer is completed within the terminal at the time of the removal from the terminal for delivery to a customer of the transferee. The bill of lading issued by the terminal operator shall indicate the transferee as the supplier or shipper;

(4) "Bulk container" or "bulk cargo area," any tank, vessel, or container used to store or transport fuel. This term does not include a supply tank which is mounted on a motor vehicle and connected to the engine of that motor vehicle;

(5) "Bulk plant," a motor fuel or special fuel storage facility, other than a terminal, that is primarily used for redistribution of motor fuel or special fuel by a transport truck, tank wagon, or rail car;

(5A) "Bulk plant operator," a person who has responsibility and physical control over the operation of a bulk plant.

(6) "Compressed natural gas," natural gas which has been compressed, but not to a liquid state, for use as a motor vehicle fuel and which for purposes of taxation as a motor vehicle fuel, shall be converted to equivalent liquid gallons of gasoline at the rate of 126.67 cubic feet of natural gas as its natural service delivery line pressure to equal one volumetric gross gallon of gasoline;

(7) "Compressed natural gas vendor," a person engaged in the business of selling compressed natural gas for use in the engine fuel supply tanks of motor vehicles and is regulated by the Public Utilities Commission;

(7A) "Consignee," the first person to hold title to fuel after it is withdrawn at a terminal rack or bulk plant and delivered into a bulk cargo area of a transport truck or railcar. The name of the consignee shall be identified and prominently displayed on the bill of lading;

(8) "Department," the Department of Revenue;

(9) "Destination state," the state for which a motor vehicle, railcar, or barge is destined for off-loading of motor fuel or special fuel from its bulk cargo area by the consignee into storage facilities for consumption or resale. If title of the fuel passes from the consignee to another party prior to off-loading, the destination state is the state in which title passes. The destination state shall be identified and prominently displayed on the bill of lading. If the destination state is not prominently displayed on the bill of lading, it is presumed that South Dakota is the destination state;

(10) "Ethanol blend," a blended motor fuel containing ethyl alcohol of at least ninety-nine percent purity typically derived from agricultural products which is blended exclusively with a product commonly or commercially known or sold as gasoline;

(10A) "Ethanol broker," any person who engages in the business of marketing ethyl alcohol produced by ethanol producers located in South Dakota;

(11) Repealed by SL 2009, ch 55, § 3.

(12) "Ethanol producer," any person who engages in the business of producing ethyl alcohol for sale, use, or distribution;

(12A) "Ethyl alcohol," a motor fuel typically derived from agricultural products that has been denatured as prescribed in § 10-47B-166. This definition does not apply to § 10-47B-162;

(13) "Export," with respect:

(a) To a seller, when the seller's motor fuel or special fuel is delivered out-of-state by or for the seller; and

(b) To a purchaser, when the purchaser's motor fuel or special fuel is delivered out-of-state by or for the purchaser;

(14) "Exporter," any person, who purchases or owns motor fuel or special fuel in this state and transports or delivers or causes the fuel to be transported or delivered to another state or country by any means other than pipeline;

(14A) "Fuel additive," a product purchased or acquired for the purpose of adding it to motor fuel or special fuel which was formulated and produced exclusively to enhance the performance or quality of the fuel. The term does not include kerosene;

(15) "Gallon," for purposes of fuel taxation, a United States gallon measured on a gross volume basis. Temperature adjusted or net gallons of measurement are not acceptable as units of measurement for taxation purposes unless used for the calculation of liquid petroleum gas, compressed natural gas, or liquid natural gas;

(16) "Gasoline," a fuel product commonly or commercially known or sold as gasoline or reformulated gasoline, which has not been blended with alcohol, naphtha, or any other fuel products such as casinghead, absorption, drip, or natural gasolines;

(17) "Heating fuel," a special fuel that is burned in a boiler furnace, or stove for heating or industrial processing purposes;

(18) "Highway construction work," all work which is performed in any capacity to propel vehicles, machinery, or equipment within the right-of-way in the construction, reconstruction, repair, or maintenance of public highways;

(18A) "Highway contractor," any person engaged in the activity of highway construction work in this state. The term does not include any person who only owns and operates motor vehicles within the right-of-way hauling gravel or concrete and does not own or operate off-road machinery in the highway construction work;

(19) "Import," with respect:

(a) To a seller, when the seller's motor fuel or special fuel is delivered into South Dakota from out-of-state by or for the seller; and

(b) To a purchaser, when the purchaser's motor fuel or special fuel is delivered into South Dakota from out-of-state by or for the purchaser;

(20) "Importer," any person who purchases or owns motor fuel or special fuel in another state or country and transports or delivers or causes the fuel to be transported or delivered into this state by any means other than pipeline;

(21) "Jet fuel," a special fuel that is formulated and produced specifically for use in jet aircraft;

(22) "Liquid," any substance that is liquid in excess of sixty degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds per square inch absolute;

(22A) "Liquid natural gas," natural gas which has been cooled to approximately -260 degrees Fahrenheit and is in a liquid state, for use as a motor vehicle fuel and which for purposes of taxation as a motor vehicle fuel, shall be converted to equivalent liquid gallons of gasoline at the rate of 1.5536 gallons of liquid natural gas to equal one volumetric gross gallon of gasoline;

(22B) "Liquid natural gas vendor," any person engaged in the business of selling liquid natural gas for use in the engine fuel supply tanks of motor vehicles;

(23) "Liquid petroleum gas," liquid petroleum gas (LPG) when used as a motor vehicle fuel shall be converted for purposes of taxation to equivalent liquid gross gallons using the conversion factor of 4.24 pounds per gallon of liquid at sixty degrees Fahrenheit;

(24) "Liquid petroleum gas user" a person who uses liquid petroleum gas in the engine fuel supply tank of a motor vehicle and wishes to purchase liquid petroleum gas in bulk into a storage tank which has a delivery hose attached thereto on a tax unpaid basis in this state;

(25) "Liquid petroleum gas vendor," a person engaged in the business of selling liquid petroleum gas, wholesale or retail, for use in the engine fuel supply tank of a motor vehicle in this state or has the capability of selling liquid petroleum gas for use in the engine fuel supply tank of a motor vehicle. The term applies to any vendor who uses LPG in a motor vehicle;

(26) Repealed by SL 2009, ch 55, § 8.

(26A) "Marketer," any person who is engaged in business as a wholesale distributor or retail dealer;

(26B) "Methanol producer," any person who engages in the business of producing methyl alcohol for sale, use, or distribution;

(26C) "Methyl alcohol," a motor fuel typically derived from wood products;

(27) "Motor fuel," includes:

(a) All products commonly or commercially known or sold as gasoline, ethyl alcohol, methyl alcohol, and all gasoline blends. These products may include in some quantity casinghead, absorption, natural gasoline, benzol, benzene, naphtha, except that flashing above one hundred degrees Fahrenheit, and Tagliabue closed cup test, which is sold and used only as cleaner's or painter's solvent; and

(b) Any liquid prepared, advertised, offered for sale, or sold for use as commonly and commercially used as a fuel in internal combustion engines, which when subjected to distillation in accordance with the standard method of test for distillation of gasoline, naphtha, kerosene, and similar petroleum products (American Society of Testing Material Designation D-86) shows not less than ten percent distilled (recovered) below three hundred forty-seven degrees Fahrenheit and not less than ninety-five percent distilled (recovered) below four hundred sixty-four degrees Fahrenheit;

(c) The term does not include liquefied gases which would not exist as liquids at a temperature of sixty degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds per square inch absolute;

(28) "Motor vehicle," includes all vehicles that are required to be registered and licensed by a jurisdiction and are designed for use upon the public roads and highways. Terrigators and spray coupes that are not designed for use upon the public roads and highways are not included in this definition;

(29) "Nonhighway agricultural use," fuel used off the public highways and roads of this state for producing, raising or growing, and harvesting of food or fiber upon agricultural land, including dairy products, livestock, and crops. The services of custom harvesters, chemical applicators, fertilizer spreaders, hay grinders, and cultivators are considered agricultural purposes;

(30) "Nonhighway commercial use," fuel used off the public highways and roads of this state for business purposes other than a nonhighway agricultural use. Recreational vehicles including snowmobiles, go-carts, golf carts, bumper boats, and similar vehicles are not included in this definition;

(31) "Out-of-state supplier," any person who does not meet the geographic jurisdictional connections to this state required of a supplier, and is registered under Section 4101 of the Internal Revenue Code;

(32) "Person," a natural person, a partnership, a limited partnership, a joint venture, a firm, an association, a corporation, a cooperative, a representative appointed by a court, the state, a political subdivision, or any other entity, group, or syndicate;

(33) "Petroex number," a string of alpha or numeric characters that are used to communicate transactional information between a transporter or consignee and a supplier;

(33A) "Public highways or roads," any way or place of whatever nature, including waterways and snowmobile trails, which are open to the use of the public as a matter of right for the purpose of vehicular, snowmobile, or watercraft travel, even if the way or place is temporarily closed for the purpose of construction, reconstruction, maintenance, or repair;

(33B) "Qualified biobutanol producer," any person who engages in the business of producing biobutanol for sale, use, or distribution and who produced qualified ethyl alcohol on or before December 31, 2006, and is therefore eligible for receiving incentive payments for the production of ethyl alcohol under § 10-47B-162;

(34) "Qualified motor vehicle," a motor vehicle used, designed, or maintained for transportation of persons or property and:

(a) Having two axles and a gross vehicle weight or registered gross vehicle weight exceeding twenty-six thousand pounds;

(b) Having three or more axles regardless of weight; or

(c) Is used in combination when the weight of such combination exceeds twenty-six thousand pounds gross vehicle weight. The term does not include recreational vehicles used for pleasure;

(34A) "Racing fuel," a motor or special fuel that is specifically produced for use in race cars;

(35) "Rack," a dock, a platform, or an open bay with metered pipes, hoses or both that is used for delivering motor fuel or special fuel from a refinery or terminal into the cargo area of a motor vehicle, rail car, marine vessel, or aircraft for subsequent transfer or use into the engine fuel supply tank of a locomotive or any self-propelled vehicle. The term includes a pipe, series of pipes, or pipeline used to withdraw motor fuel or special fuel from one pipeline system to another pipeline system or storage facility, if the fuel withdrawn is committed for sale or use in this state;

(36) "Retail dealer," a person who sells or distributes motor fuel or special fuel to the end user within this state;

(37) "Sale," the title of fuel passed from the seller to the buyer for a consideration;

(38) "Secretary," the secretary of the Department of Revenue;

(39) "Special fuel," all combustible gases and liquids that are:

(a) Suitable for the generation of power in an internal combustion engine or motor; or

(b) Used exclusively for heating, industrial, or farm purposes other than for the operation of a motor vehicle.

The term includes diesel fuel, fuel oil, heating fuel, biodiesel, all special fuel blends, and all kerosene products except K-1. The term does not include motor fuel, liquid petroleum gas, liquid natural gas, compressed natural gas, or natural gas which is not compressed natural gas. The term, special use fuel, is synonymous with the term, special fuel;

(40) "Supplier or shipper," a person that imports or acquires upon import into this state motor fuel or special fuel by pipeline or marine vessel from another state, territory, or possession of the United States into a terminal within this state, or that imports motor fuel or special fuel into this state from a foreign country or that produces, manufactures, or refines motor fuel or special fuel within this state, or that owns motor fuel or special fuel in the pipeline and terminal distribution system in this state and makes sales or authorizes removal of motor fuel or special fuel from a terminal in this state at the rack or is the receiving exchange partner in a two party exchange or the final transferee in a book transfer, and is subject to the general taxing or police jurisdiction of this state, or is required to be registered under Section 4101 of the Internal Revenue Code for transactions in taxable fuels in the bulk distribution system. The person need not be required to be registered under Section 4101 of the Internal Revenue Code if operating as a railroad company or utility company. A terminal operator may not be considered a supplier merely because the terminal operator handles motor fuel or special fuel consigned to it within a terminal. The name of the supplier or shipper shall be identified and prominently displayed on the bill of lading;

(41) "Tank wagon," a vehicle designed to transport motor fuel or special fuel in bulk, in lots of four thousand two hundred gallons or less;

(42) "Terminal," a fuel refinery or storage and distribution facility that is supplied by pipeline or marine vessel, from which motor fuel or special fuel may be removed at a rack and that has been registered as a qualified terminal by the Internal Revenue Service for receipt of taxable fuels free of federal fuel taxes;

(43) "Terminal operator," the person who by ownership or contractual agreement is charged with the responsibility and physical control over the operation of the terminal;

(44) "Transfer in bulk into or within a terminal" includes the following:

(a) A marine barge movement of fuel from a refinery or terminal to a terminal;

(b) Pipeline movements of fuel from a refinery or terminal to terminal;

(c) Book transfers of product within a terminal between suppliers, out-of-state suppliers, or positionholders before completion of the removal of the fuel across the terminal rack;

(d) Two-party exchanges between licensed suppliers and out-of-state suppliers or position holders;

(45) "Transmix," the buffer between two different products in a pipeline shipment, or a mix of two different products within a refinery or terminal that results in an off-grade mixture;

(46) "Transporter or carrier," any person who engages in the activity of interstate or intrastate movement of fuel within this state by transport truck, rail car, or by any other means in quantities of over four thousand two hundred gallons. The term does not include persons who transport fuel by pipeline or barge. The name of the transporter or carrier shall be identified and prominently displayed on the bill of lading;

(47) "Transport truck," a vehicle, combination of vehicles, or railcar designed to transport motor fuel or special fuel in bulk, in lots greater than four thousand two hundred gallons;

(48) "Two-party exchange," a transaction in which a product is transferred from one supplier or out-of-state supplier or position holder to another in exchange for other product, sometimes located at a different location, if:

(a) The transaction includes a transfer from the person who holds the original inventory position for motor fuel or special fuel in the terminal as indicated in the records of the terminal operator; and

(b) The exchange transaction is completed before removal from the terminal by the receiving exchange partner. The bill of lading issued by the terminal operator shall indicate the receiving exchange partner as the supplier or shipper;

(49) "Wholesale distributor," any person who purchases motor fuel or special fuel from a supplier or another wholesale distributor, or removes the fuel from a terminal at the rack, for subsequent sale to another wholesale distributor or retail dealer.
Source: SL 1995, ch 71, § 3; SL 1996, ch 90, §§ 1, 2, 3, 4; SL 1999, ch 58, § 1; SL 2003, ch 68, § 1; SL 2003, ch 69, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 97, § 5; SL 2006, ch 59, §§ 1, 2; SL 2008, ch 54, §§ 1, 2; SL 2009, ch 55, §§ 1 to 10; SL 2010, ch 66, §§ 1, 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2012, ch 71, §§ 1, 2; SL 2013, ch 59, §§ 1 to 3; SL 2014, ch 64, §§ 1 to 5.



§ 10-47B-3.1 Blending of casinghead or natural gasoline with ethyl alcohol prohibited in quantitieslarger than required for denaturing--Natural gasoline blended products.

10-47B-3.1. Blending of casinghead or natural gasoline with ethyl alcohol prohibited in quantities larger than required for denaturing--Natural gasoline blended products. The blending of casinghead or natural gasoline is not permitted in an ethanol blend fuel product in quantities larger than required to denature the ethyl alcohol. Notwithstanding this prohibition, a natural gasoline blended product can be made by blending natural gasoline and ethyl alcohol. The natural gasoline blended product shall contain no more than twenty-five percent of natural gasoline and shall contain no less than seventy-five percent of ethyl alcohol. The natural gasoline blended product may only be further blended using gasoline.

Source: SL 2010, ch 66, § 2.



§ 10-47B-4 Fuel excise tax rates.

10-47B-4. (Text of section effective until the quarter after biodiesel production facilities in South Dakota reach a name plate capacity of at least twenty million gallons per year and fully produce at least ten million gallons of biodiesel within one year as determined by the secretary of revenue) Fuel excise tax rates. The fuel excise tax rates for the tax imposed by this chapter are as follows:

(1) Motor fuel (except ethyl alcohol, methyl alcohol, and aviation gasoline)--$.22 per gallon;

(2) Special fuel (except jet fuel)--$.22 per gallon;

(3) Aviation gasoline--$.06 per gallon;

(4) Jet fuel--$.04 per gallon;

(5) Liquid petroleum gas--$.20 per gallon;

(6) Compressed natural gas--$.10 per gallon;

(7) Ethyl alcohol and methyl alcohol--$.08 per gallon;

(8) Liquid natural gas--$.14 per gallon.

(Text of section effective in the quarter after biodiesel production facilities in South Dakota reach a name plate capacity of at least twenty million gallons per year and fully produce at least ten million gallons of biodiesel within one year as determined by the secretary of revenue) The fuel excise tax rates for the tax imposed by this chapter are as follows:

(1) Motor fuel (except biodiesel, biodiesel blends, ethyl alcohol, methyl alcohol, and aviation gasoline)--$.22 per gallon;

(2) Special fuel (except jet fuel)--$.22 per gallon;

(3) Aviation gasoline--$.06 per gallon;

(4) Jet fuel--$.04 per gallon;

(5) Liquid petroleum gas--$.20 per gallon;

(6) Compressed natural gas--$.10 per gallon;

(7) Ethyl alcohol and methyl alcohol--$.08 per gallon;

(8) Biodiesel and biodiesel blends--$.20 per gallon;

(9) Liquid natural gas--$.14 per gallon.
Source: SL 1995, ch 71, § 4; 1st SS 1997, ch 1, § 1; SL 1999, ch 59, § 1; SL 2008, ch 54, § 3; SL 2009, ch 55, § 12; SL 2014, ch 64, §§ 6, 7.



§ 10-47B-4.1 Repealed.

10-47B-4.1. Repealed by SL 2013, ch 60, § 1.



§ 10-47B-5 Excise tax on motor fuel and special fuel removed from terminal or used at terminal--Exceptions.

10-47B-5. Excise tax on motor fuel and special fuel removed from terminal or used at terminal--Exceptions. A fuel excise tax is imposed on all motor fuel and special fuel that is removed from a terminal in this state at the rack or used at the terminal. This tax is not imposed if the fuel is withdrawn from a terminal for export by the consignee, if the consignee is specifically licensed to export fuel from this state, into the state which is indicated as the destination state on the bill of lading which was issued by the terminal operator for the fuel. This tax is not imposed if the fuel removed is biodiesel which has been removed by a licensed blender or supplier, for resale over a terminal rack and is not sold as a biodiesel blend. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 5; SL 1996, ch 90, § 5; SL 1999, ch 58, § 2; SL 2004, ch 97, § 1; SL 2009, ch 55, § 13.



§ 10-47B-6 Excise tax on certain imported fuel.

10-47B-6. Excise tax on certain imported fuel. A fuel excise tax is imposed on all motor fuel or special fuel, except unblended biodiesel, imported into this state in the bulk cargo area of any motor vehicle, vessel rail car, or trailer by any means other than through a terminal located in this state, upon its entry into this state. The tax imposed shall be at the rate provided for in § 10-47B-4.

If the motor fuel imported into this state contains ethyl alcohol or methyl alcohol, the importer shall provide documentation as required by the secretary of the number of gallons that are ethyl alcohol, the number of gallons that are methyl alcohol, the number of gallons that are gasoline, or the number of gallons of any other motor fuel that are contained therein.

Source: SL 1995, ch 71, § 6; SL 2004, ch 97, § 2; SL 2009, ch 55, § 14.



§ 10-47B-7 Excise tax on special fuel in supply tank of qualified motor vehicles involved ininterstate commerce.

10-47B-7. Excise tax on special fuel in supply tank of qualified motor vehicles involved in interstate commerce. A fuel excise tax is imposed on all special fuel used in this state in the engine fuel supply tank of qualified motor vehicles involved in interstate commerce. The tax imposed shall be at the rate indicated in § 10-47B-4.

Source: SL 1995, ch 71, § 7.



§ 10-47B-8 Excise tax on substances blended with motor fuel or undyed special fuel.

10-47B-8. Excise tax on substances blended with motor fuel or undyed special fuel. A fuel excise tax is imposed on all substances blended with motor fuel or undyed special fuel unless the substance has previously been taxed by the provisions of this chapter. The tax imposed shall be at the rate provided for in § 10-47B-4 of the dominant motor fuel or undyed special fuel with which the substance is blended.

Source: SL 1995, ch 71, § 8; SL 2009, ch 55, § 15.



§ 10-47B-9 Excise tax on unblended biodiesel--Exceptions.

10-47B-9. Excise tax on unblended biodiesel--Exceptions. A fuel excise tax is imposed on unblended biodiesel sold by a licensed producer, supplier, importer, or blender unless the sale is made to a licensed supplier for resale, to a licensed blender, or to a licensed exporter for export to another state who is specifically licensed to export to that state. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 9; SL 1999, ch 58, § 3; SL 2004, ch 97, § 3; SL 2008, ch 54, § 7; SL 2009, ch 55, § 16.



§ 10-47B-9.1 Excise tax on ethyl alcohol or methyl alcohol--Exceptions.

10-47B-9.1. Excise tax on ethyl alcohol or methyl alcohol--Exceptions. A fuel excise tax is imposed on ethyl alcohol or methyl alcohol sold by an ethanol producer, methanol producer, supplier, importer, or ethanol broker, unless the sale is made to a licensed exporter for export to another state who is specifically licensed to export to that state. Notwithstanding this provision, no fuel excise tax is imposed on ethyl alcohol that is sold by an ethanol producer to a licensed ethanol broker. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 2009, ch 55, § 17; SL 2010, ch 66, § 4.



§ 10-47B-10 Excise tax on fuel destined for another state but diverted or transferred in-state--Exceptions.

10-47B-10. Excise tax on fuel destined for another state but diverted or transferred in-state--Exceptions. A fuel excise tax is imposed on all motor fuel or special fuel which has been removed from a terminal in this state at the rack, or removed from an ethanol producer's plant in this state, by a licensed exporter for which the bill of lading issued for the fuel by the terminal operator or ethanol producer indicates a destination state other than South Dakota, and the fuel is later diverted by the exporter to a destination within this state for off-loading or is transferred or sold to another person within this state prior to off-loading in any destination state. This tax is not imposed if the fuel is biodiesel and the exporter is also licensed as a blender or supplier. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 10; SL 1996, ch 90, § 6; SL 1999, ch 58, § 4; SL 2004, ch 97, § 4; SL 2009, ch 55, § 18; SL 2010, ch 66, § 5.



§ 10-47B-11 Excise tax on liquid petroleum gas, compressed natural gas, and liquid natural gas--Exception.

10-47B-11. Excise tax on liquid petroleum gas, compressed natural gas, and liquid natural gas--Exception. A fuel excise tax is imposed on liquid petroleum gas, compressed natural gas, and liquid natural gas sold or used by licensed vendors in this state for use in motor vehicles unless liquid petroleum gas is sold to a licensed liquid petroleum gas user. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 11; SL 2009, ch 55, § 19; SL 2014, ch 64, § 8.



§ 10-47B-12 Excise tax on liquid petroleum gas in tank of vehicle used on public roads.

10-47B-12. Excise tax on liquid petroleum gas in tank of vehicle used on public roads. A fuel excise tax is imposed on liquid petroleum gas used in the engine fuel supply tank of a motor vehicle owned or operated by a liquid petroleum user which is used on the public highways or roads of this state. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 12; SL 2009, ch 55, § 20.



§ 10-47B-13 Excise tax on motor fuel, special fuel, and liquid petroleum gas used in certainself-propelled highway construction machinery or vehicles.

10-47B-13. Excise tax on motor fuel, special fuel, and liquid petroleum gas used in certain self-propelled highway construction machinery or vehicles. A fuel excise tax is imposed on all motor fuel, special fuel, and liquid petroleum gas used in the engine fuel supply tank of self-propelled machinery, equipment, or vehicles used in highway construction or repair work done in this state within the right-of-way, unless the self-propelled machinery, equipment, and vehicles are owned by this state or a county or municipality of this state. The tax imposed shall be at the rate provided for in § 10-47B-4.

Source: SL 1995, ch 71, § 13; SL 2009, ch 55, § 21.



§ 10-47B-14 Inventory tax on fuel in storage.

10-47B-14. Inventory tax on fuel in storage. Any person having title to any fuel in storage subject to the fuel excise tax pursuant to § 10-47B-4 immediately prior to a tax increase under this chapter, is subject to an inventory tax based on the gallons in storage as of the close of the business day preceding the effective date of the increased tax rate.

Source: SL 1995, ch 71, § 14; SL 2009, ch 57, § 1.



§ 10-47B-15 Required action of person subject to inventory tax on undyed special fuel and jet fuel.

10-47B-15. Required action of person subject to inventory tax on undyed special fuel and jet fuel. Any person subject to the tax imposed by § 10-47B-14 shall:

(1) Take an inventory to determine the gallons in storage for purposes of determining the inventory tax;

(2) Report the gallons listed in § 10-47B-14 on forms provided by the secretary; and

(3) Pay the tax due not more than thirty days after the prescribed inventory date.
Source: SL 1995, ch 71, § 15.



§ 10-47B-16 Determining amount of fuel to be taxed by inventory tax.

10-47B-16. Determining amount of fuel to be taxed by inventory tax. In determining the amount of fuel tax due under §§ 10-47B-14 and 10-47B-15, the person may exclude the amount of fuel that will not be pumped out of the storage tank because the fuel is below the mouth of the draw pipe. For this purpose, the person may deduct two hundred gallons for a storage tank with a capacity of more than one thousand gallons and less than ten thousand gallons, and four hundred gallons for a storage tank with a capacity of ten thousand gallons or more.

Source: SL 1995, ch 71, § 16; SL 2009, ch 57, § 2.



§ 10-47B-17 Determining amount of inventory tax.

10-47B-17. Determining amount of inventory tax. The amount of the inventory tax imposed by § 10-47B-14 is equal to the tax rate indicated in § 10-47B-4 times the gallons in storage as determined under §§ 10-47B-15 and 10-47B-16.

Source: SL 1995, ch 71, § 17; SL 2009, ch 57, § 3.



§ 10-47B-18 Repealed.

10-47B-18. Repealed by SL 1999, ch 58, § 5.



§ 10-47B-19 Exemptions from fuel excise tax.

10-47B-19. Exemptions from fuel excise tax. The following are exempt from fuel excise tax imposed by this chapter:

(1) Motor fuel or undyed special fuel removed from a terminal in this state at the rack by the federal government or defense fuel supply center for consumption in any federal government motor vehicle, machinery, equipment, or aircraft;

(2) Motor fuel or undyed special fuel imported into this state by the federal government or defense fuel supply center for consumption in any federal government motor vehicle, machinery, equipment, or aircraft;

(3) Special fuel that has been dyed in accordance with this chapter. The tax liability is reestablished if the dyed special fuel is used in the engine fuel supply tank of self-propelled machinery and equipment for use in highway construction or repair work within the right-of-way within this state;

(4) Transmix removed from a terminal in this state at the rack by the terminal operator and transferred to another terminal, or to a licensed supplier for refinement and re-introduction into the pipeline system;

(5) Undyed special fuel removed from a terminal in this state at the rack and delivered directly into a railroad locomotive if the railroad company is also the supplier. Undyed special fuel transported from the terminal to the locomotive fueling site by truck or railcar is not exempt from the tax;

(6) Motor fuel or undyed special fuel removed from a terminal in this state by an electrical power company or cooperative and directly used for the generation of electricity. Motor fuel or undyed diesel fuel transported from the terminal to an electrical generation plant by truck or railcar is not exempt from the tax; or

(7) Motor fuel or special fuel transfers in bulk by pipeline into a terminal or in bulk by pipeline within a terminal. This subdivision does not apply to any transfers of ethyl alcohol or methyl alcohol into a terminal or within a terminal. The subsequent removal of the fuel from the terminal is not exempt from tax.
Source: SL 1995, ch 71, § 19; SL 1996, ch 90, § 7; SL 1999, ch 58, § 6; SL 2010, ch 66, § 6; SL 2011, ch 60, § 1.



§ 10-47B-20 Dye added to exempted special fuel.

10-47B-20. Dye added to exempted special fuel. Special fuel exempted under subdivision 10-47B-19(3) shall have dye added to it at or before the time of withdrawal at a terminal or refinery rack. At the option of the supplier, the dye added may be either:

(1) Dye required to be added pursuant to United States Environmental Protection Agency requirements; or

(2) Dye with specifications and amounts as required by the Internal Revenue Service.
Source: SL 1995, ch 71, § 20.



§ 10-47B-21 Remittance of excise tax on fuels imposed by § 10-47B-5.

10-47B-21. Remittance of excise tax on fuels imposed by § 10-47B-5. The fuel excise tax imposed on motor fuel and special fuel by § 10-47B-5 and not exempted by § 10-47B-19 shall be remitted to the state by the supplier who owns title to the fuel immediately before it is removed from a terminal in this state at the rack or used at the terminal. If a two party exchange has taken place, the receiving exchange partner shall remit the tax upon the subsequent removal of the fuel from the terminal. If a book transfer has taken place, the transferee shall remit the tax upon the subsequent removal of the fuel from the terminal. If the destination state is not clearly indicated on the face of the bill of lading as required by § 10-47B-53, South Dakota taxes shall be remitted by the supplier.

Source: SL 1995, ch 71, § 21; SL 1999, ch 58, § 7.



§ 10-47B-22 Remittance by importer of certain imported fuel--Exception.

10-47B-22. Remittance by importer of certain imported fuel--Exception. The tax imposed on motor fuel and special fuel by § 10-47B-6 and not exempted by § 10-47B-19 shall be remitted by the importer. The importer does not need to remit this tax if the importer demonstrates that the fuel was acquired by the importer from an out-of-state supplier licensed in accordance with the provisions of this chapter at an out-of-state terminal and that South Dakota will be paid the tax by the out-of-state supplier. This may be evidenced with a bill of lading indicating South Dakota as the destination state and an invoice indicating that South Dakota tax was charged by the out-of-state supplier. An importer is not responsible for payment of the tax if the tax is being paid to this state by another jurisdiction with whom this state has entered into an interstate precollection agreement.

Source: SL 1995, ch 71, § 22; SL 1999, ch 58, § 8.



§ 10-47B-23 Remittance of tax when out-of-state supplier owns title to fuel.

10-47B-23. Remittance of tax when out-of-state supplier owns title to fuel. The tax imposed on motor fuel and special fuel by § 10-47B-6 and not exempted by § 10-47B-19 shall be remitted by the out-of-state supplier who owns title to the fuel immediately before it is removed from a terminal located outside of this state if the bill-of-lading issued for the fuel by the terminal operator indicates South Dakota as the destination state unless the fuel is removed by the federal government or defense fuel supply center. If a two party exchange has taken place, the receiving exchange partner shall remit the tax upon the subsequent removal of the fuel from the terminal. If a book transfer has taken place, the transferee shall remit the tax upon the subsequent removal of the fuel from the terminal.

Source: SL 1995, ch 71, § 23; SL 1999, ch 58, § 9.



§ 10-47B-24 Remittance of tax on ethyl alcohol and other substances blended with fuel or undyedspecial fuel.

10-47B-24. Remittance of tax on ethyl alcohol and other substances blended with fuel or undyed special fuel. The tax imposed by § 10-47B-8 and not exempted by § 10-47B-19 shall be remitted by the blender.

Source: SL 1995, ch 71, § 24.



§ 10-47B-25 Remittance of tax on ethyl alcohol and methyl alcohol.

10-47B-25. Remittance of tax on ethyl alcohol and methyl alcohol.. The tax imposed on ethyl alcohol and methyl alcohol by § 10-47B-9.1 and not exempted by § 10-47B-19 shall be remitted by the selling ethanol producer, methanol producer, supplier, importer, or ethanol broker.

Source: SL 1995, ch 71, § 25; SL 2009, ch 55, § 22; SL 2010, ch 66, § 7.



§ 10-47B-25.1 Remittance of tax on unblended biodiesel.

10-47B-25.1. Remittance of tax on unblended biodiesel. The tax imposed on unblended biodiesel pursuant to § 10-47B-9 and not exempted by § 10-47B-19 shall be remitted by the biodiesel producer, supplier, importer, or blender.

Source: SL 2009, ch 56, § 2.



§ 10-47B-26 Remittance of tax on fuel destined for another state but diverted or transferredin-state.

10-47B-26. Remittance of tax on fuel destined for another state but diverted or transferred in-state. The tax imposed by § 10-47B-10 and not exempted by § 10-47B-19 shall be remitted by the exporter who diverts the fuel to a destination within this state. The party who withdrew the fuel from the terminal at the rack shall pay the tax if the fuel is transferred or sold to another person within this state prior to off-loading in any destination state.

Source: SL 1995, ch 71, § 26; SL 1999, ch 58, § 10.



§ 10-47B-27 Remittance of tax on liquid petroleum gas, compressed natural gas, and liquid naturalgas.

10-47B-27. Remittance of tax on liquid petroleum gas, compressed natural gas, and liquid natural gas. The tax imposed by § 10-47B-11 shall be remitted by the liquid petroleum gas vendor, compressed natural gas vendor, or liquid natural gas vendor.

Source: SL 1995, ch 71, § 27; SL 2014, ch 64, § 9.



§ 10-47B-28 Remittance of tax on liquid petroleum gas in vehicle used on public roads.

10-47B-28. Remittance of tax on liquid petroleum gas in vehicle used on public roads. The tax imposed by § 10-47B-12 shall be remitted by the liquid petroleum gas user and is due on a semiannual calendar basis. The tax is due and payable by electronic transfer on or before the second to the last day of the month following each semiannual period. For the purpose of remitting any tax by electronic transfer pursuant to this section, the last day and the second to the last day of the month means the last day and the second to the last day of the month which are not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 28; SL 2011, ch 64, § 6; SL 2013, ch 60, § 2.



§ 10-47B-29 Due date for remittance of excise taxes.

10-47B-29. Due date for remittance of excise taxes. All tax required to be remitted by §§ 10-47B-21 to 10-47B-27, inclusive, is due and payable by electronic transfer on or before the second to the last day of the month following each monthly period. For the purpose of remitting any tax by electronic transfer pursuant to this section, the last day and the second to the last day of the month means the last day and the second to the last day of the month which are not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 29; SL 2011, ch 64, § 7; SL 2013, ch 60, § 3.



§ 10-47B-30 Calculation and payment of tax on special fuel used by qualified motor vehicles ininterstate commerce.

10-47B-30. Calculation and payment of tax on special fuel used by qualified motor vehicles in interstate commerce. The tax imposed by § 10-47B-7 shall be calculated and paid in accordance with the interstate compact or reciprocal agreement under which the person is licensed or governed.

Source: SL 1995, ch 71, § 30; SL 1999, ch 58, § 11.



§ 10-47B-31 Payment of tax on certain fuels used in self-propelled highway constructionmachinery or vehicles.

10-47B-31. Payment of tax on certain fuels used in self-propelled highway construction machinery or vehicles. The tax imposed by § 10-47B-13 shall be paid by the highway contractor and is due on a quarterly basis. All tax required to be remitted by this section is due and payable by electronic transfer on or before the second to the last day of the month following each quarterly period. For the purpose of remitting any tax by electronic transfer pursuant to this section, the last day and the second to the last day of the month means the last day and the second to the last day of the month which are not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

The department shall certify that a return has been filed and taxes paid before the state, or any county, township, or municipality makes final payment on any highway or street project or contract. The final payment may be off-set against any tax, penalty, or interest which the contractor owes for that or any other project or contract. Certification that tax has been paid does not preclude the state from conducting an audit of the project or contract at a later date.

Source: SL 1995, ch 71, § 31; SL 2013, ch 60, § 4.



§ 10-47B-32 Delayed payment of tax by wholesale distributor or retail dealer.

10-47B-32. Delayed payment of tax by wholesale distributor or retail dealer. A wholesale distributor or retail dealer who purchases fuel from a licensed supplier or out-of-state supplier may delay the payment of an amount equal to the tax and the tank inspection fee as defined in § 34A-13-22 required to be paid by the supplier or out-of-state supplier on the fuel removed from a terminal at the rack by the wholesale distributor or retail dealer or their shipper until the twenty-eighth day of the month except the month of February which is due on the twenty-seventh day of the month in which the tax is due and payable by the supplier. The supplier or out-of-state supplier may not require payment prior to that date.

Source: SL 1995, ch 71, § 32; SL 1996, ch 90, § 7A.



§ 10-47B-33 Repealed.

10-47B-33. Repealed by SL 2013, ch 59, § 4.



§ 10-47B-34 Percentage allowed to be retained to off-set administrative expenses of timelyreporting.

10-47B-34. Percentage allowed to be retained to off-set administrative expenses of timely reporting. Any supplier, out-of-state supplier, ethanol producer, or ethanol broker who properly remits tax under this chapter shall be allowed to retain an amount not to exceed two and one-fourth percent of the tax required to be paid on each gallon of fuel to this state. The amount to be retained is to help off-set the administrative expenses of timely reporting and payment of tax.

Source: SL 1995, ch 71, § 34; SL 2010, ch 66, § 8.



§ 10-47B-35 Distribution of amount retained for administrative expenses.

10-47B-35. Distribution of amount retained for administrative expenses. The amount that the supplier, ethanol producer, or ethanol broker is permitted to retain under § 10-47B-34 shall be distributed by the supplier, out-of-state supplier, ethanol producer, or ethanol broker as follows:

(1) One-third retained by the supplier, out-of-state supplier, ethanol producer, or ethanol broker to help off-set the administrative expense of timely reporting and remitting of tax;

(2) Two-thirds to the wholesale distributor, retail dealer, or end user who withdraws fuel from the terminal at the rack to help off-set the cost of fuel lost due to shrinkage caused by evaporation or temperature change.
Source: SL 1995, ch 71, § 35; SL 2010, ch 66, § 9.



§ 10-47B-36 Retention of administrative expenses not allowed for late reporting or remittance oftax.

10-47B-36. Retention of administrative expenses not allowed for late reporting or remittance of tax. If a monthly report is filed or the amount due is remitted later than the time required by this chapter, the supplier, out-of-state supplier, importer, ethanol producer, or ethanol broker may retain none of the money authorized by § 10-47B-34 or 10-47B-38.

Source: SL 1995, ch 71, § 36; SL 1996, ch 90, § 8; SL 1999, ch 58, § 12; SL 2010, ch 66, § 10.



§ 10-47B-37 Percentage supplier allowed to retain if payment is late from wholesale distributor,retail dealer, or end user.

10-47B-37. Percentage supplier allowed to retain if payment is late from wholesale distributor, retail dealer, or end user. If the purchasing wholesale distributor, retail dealer, or end user pays the amount authorized to be delayed by § 10-47B-32 to the supplier later than allowed by this chapter, the supplier may retain the entire two and one-fourth percent allowed by § 10-47B-34.

Source: SL 1995, ch 71, § 37.



§ 10-47B-38 Amount importer allowed to retain for timely remittance.

10-47B-38. Amount importer allowed to retain for timely remittance. A licensed importer may retain an amount equal to two-thirds of the allowance provided for in § 10-47B-34 for the tax timely reported and remitted by the importer to the state.

Source: SL 1995, ch 71, § 38.



§ 10-47B-39 Payment by exporter of administrative cost allowance on refunded tax for fueldiverted to out-of-state location.

10-47B-39. Payment by exporter of administrative cost allowance on refunded tax for fuel diverted to out-of-state location. An exporter of fuel shall pay to this state an amount equal to two-thirds of the allowance provided for in § 10-47B-34 or the entire amount allowed for in § 10-47B-38 on the tax that the exporter is entitled to be refunded by § 10-47B-125 for motor fuel or undyed special fuel exported from this state which was withdrawn from a bulk plant in this state, from a terminal in this state, or from an ethanol producer's plant in this state for which a bill of lading was issued with a South Dakota destination which was later diverted to a location outside of this state.

Source: SL 1995, ch 71, § 39; SL 1999, ch 58, § 13; SL 2010, ch 66, § 11.



§ 10-47B-40 Percent of remitted tax liquid petroleum vendor allowed to retain.

10-47B-40. Percent of remitted tax liquid petroleum vendor allowed to retain. Any liquid petroleum vendor who properly remits tax under this chapter may retain an amount equal to the percentage of tax remitted as follows:

(1) Two percent of the first twenty-five thousand gallons taxed each month;

(2) One percent on the gallons taxed in excess of twenty-five thousand each month;

(3) The maximum amount retained each month shall be five hundred dollars.
Source: SL 1995, ch 71, § 40.



§ 10-47B-41 Joint and several liability of officers, managers, or partners with entity for filingreturns and payment of tax..

10-47B-41. Joint and several liability of officers, managers, or partners with entity for filing returns and payment of tax. A corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership subject to the taxes imposed by this chapter and its corporate officers, member-managers or managers of limited liability companies, or partners of partnerships are jointly and severally liable for the filing of reports or returns and the payment of tax, penalty, and interest due. The dissolution of a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership does not discharge an officer, member-manager, manager, or partner's liability for a prior failure of the corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership to file a return or remit the tax due. An officer, member-manager, manager, or partner subject to personal liability is not discharged from that liability upon vacating the office. An officer, member, or partner may be discharged from future liability upon notifying the secretary in writing. The sum due for such a liability may be assessed and collected as provided by law.

Source: SL 1995, ch 71, § 41; SL 1999, ch 58, § 14; SL 2009, ch 49, § 8.



§ 10-47B-42 Required taxes belong to state.

10-47B-42. Required taxes belong to state. The tax required to be paid by this chapter belongs to the state. The legal incidence of the tax falls upon the consumer of the fuel for the privilege of operating vehicles on the roads and highways of the state. A licensee, as a fiduciary of the state, shall hold the money in trust for the state and for payment to the department as provided in this chapter from the time the liability arises until it is paid to the state.

Source: SL 1995, ch 71, § 42; SL 1996, ch 90, § 9.



§ 10-47B-43 Preparation and delivery of bill-of-lading setting out fuel destination.

10-47B-43. Preparation and delivery of bill-of-lading setting out fuel destination. Any person operating a refinery, terminal, bulk plant, or as an ethanol producer in this state shall prepare and provide to the driver of every vehicle removing motor fuel or special fuel from the facility a bill-of-lading, setting out on its face the destination state as represented to the facility operator by the transporter or the transporter's agent.

Source: SL 1995, ch 71, § 43; SL 1996, ch 90, § 10; SL 2010, ch 66, § 12.



§ 10-47B-44 Transportation of motor fuel or special fuel to carry bill-of-lading--Diversion ticketsor drop load tickets also required.

10-47B-44. Transportation of motor fuel or special fuel to carry bill-of-lading--Diversion tickets or drop load tickets also required. Any person transporting motor fuel or special fuel in vehicles upon the public highways of this state shall carry on board a bill of lading issued by the terminal operator or the bulk plant operator of the facility where the motor fuel or special fuel was obtained. The bill of lading shall set out on its face the destination state of the motor fuel or special fuel transported in the vehicle. The transporter shall also carry on board any diversion tickets or drop load tickets issued for the shipment.

Source: SL 1995, ch 71, § 44; SL 1999, ch 58, § 15.



§ 10-47B-45 Required documentation for importing motor fuel or special fuel.

10-47B-45. Required documentation for importing motor fuel or special fuel. Any person transporting motor fuel or special fuel in a vehicle, rail car, or vessel into this state from another state or country, as or for an importer, shall insure that a bill of lading has been issued by the terminal or bulk plant from which the fuel was removed indicating South Dakota as the destination. If the bill of lading is issued by the out-of-state terminal or the bulk plant indicates a destination other than South Dakota, the transporter shall issue a diversion ticket indicating South Dakota as the destination state. If a bill of lading was not issued by the terminal or bulk plant, the transporter shall issue for each shipment, a bill of lading indicating South Dakota as the destination state. A copy of all diversion tickets and bills of lading prepared by the transporter shall be provided to the department in a manner required by the department before the fuel is imported.

Source: SL 1995, ch 71, § 45; SL 1996, ch 90, § 11; SL 2013, ch 59, § 5.



§ 10-47B-46 Bill-of-lading, drop load tickets, or diversion tickets provided to receiver of fuel.

10-47B-46. Bill-of-lading, drop load tickets, or diversion tickets provided to receiver of fuel. Any person transporting motor fuel or special fuel in vehicles upon the public highways of this state shall provide a copy of the bill-of-lading accompanying the shipment or a drop load ticket, along with any diversion tickets issued for the delivered fuel to the bulk plant operator, wholesale distributor, retail dealer, or end consumer to which delivery of the shipment was made.

Source: SL 1995, ch 71, § 46; SL 1996, ch 90, § 12.



§ 10-47B-47 Required time period for retention of shipping papers by receiver of fuel.

10-47B-47. Required time period for retention of shipping papers by receiver of fuel. Any bulk plant operator, wholesale distributor, retail dealer, or end consumer taking delivery of motor fuel or special fuel shall receive, examine, and retain for a period of thirty days at the delivery location or a location approved by the secretary, the bill-of-lading along with any drop load tickets and diversion tickets received from the transporter for every shipment of motor fuel or special fuel that is delivered to that location, with record retention of the shipping papers of three years required off-site.

Source: SL 1995, ch 71, § 47.



§ 10-47B-48 Acceptance of fuel without bill-of-lading, drop load ticket, or diversion ticketprohibited--Inadvertent acceptance.

10-47B-48. Acceptance of fuel without bill-of-lading, drop load ticket, or diversion ticket prohibited--Inadvertent acceptance. No bulk plant operator, wholesale distributor, retail dealer, or end consumer may knowingly accept delivery of motor fuel or special fuel into storage facilities in this state if that delivery is not accompanied by a bill of lading, drop load ticket, and any diversion ticket issued by the terminal operator, bulk plant operator, or transporter, that sets out on its face South Dakota as the destination state of the fuel. If acceptance of a shipment was inadvertent, the bulk plant operator, wholesale distributor, retail dealer, or end user shall notify the department within twenty-four hours of the delivery and make arrangements for the proper payment of the tax.

Source: SL 1995, ch 71, § 48; SL 1996, ch 90, § 13; SL 1999, ch 58, § 16.



§ 10-47B-49 Circumstances requiring issuance of diversion ticket.

10-47B-49. Circumstances requiring issuance of diversion ticket. If a shipment or partial shipment of motor fuel or special fuel needs to be legitimately diverted from the represented destination state after the bill of lading has been issued by the terminal operator, bulk plant operator, or transporter, or where the issuer failed to cause proper information to be printed on the document, the transporter shall issue a diversion ticket for the shipment, or partial shipment. The diversion ticket shall be provided to the department in a manner required by the department before the shipment is diverted and a copy of the diversion ticket shall accompany the bill of lading or copy thereof that is given to the bulk plant operator, wholesale distributor, retail dealer, or end consumer taking delivery of the fuel.

Source: SL 1995, ch 71, § 49; SL 2013, ch 59, § 6.



§ 10-47B-50 Issuance of drop load ticket--Copy of ticket.

10-47B-50. Issuance of drop load ticket--Copy of ticket. If a person transporting motor fuel or special fuel in this state unloads only a portion of a shipment at more than one location, the transporter shall issue a drop load ticket for each location. A copy of the ticket shall be provided to the bulk plant operator, wholesale distributor, retail dealer, or end consumer which takes delivery of the fuel. A copy of the bill-of-lading may also be provided.

Source: SL 1995, ch 71, § 50; SL 1996, ch 90, § 14.



§ 10-47B-51 Reliance on transporter's intended destination state--Joint and several liability for fueltax.

10-47B-51. Reliance on transporter's intended destination state--Joint and several liability for fuel tax. The supplier and the terminal operator are entitled to rely for all purposes of this chapter on the representation made by the transporter or transporter's agent as to the destination state the terminal operator prints on the bill of lading. A petroex or similar number may not be relied upon by the terminal operator or supplier as a representation of a destination state.

In all cases, the importer, the exporter, the transporter, the transporter's agent, and any purchaser are jointly and severally liable for any fuel tax due to this state. A defense available to one party to an action for the collection of the fuel tax imposed by this chapter is not available to the other parties. Each party's tax liability arises separately and shall be defended separately.

Source: SL 1995, ch 71, § 51; SL 1996, ch 90, § 15; SL 1999, ch 58, § 17.



§ 10-47B-52 Exemptions for bulk plant operator delivering fuel into tank wagon.

10-47B-52. Exemptions for bulk plant operator delivering fuel into tank wagon. An operator of a bulk plant in this state delivering motor fuel or special fuel into a tank wagon for subsequent delivery to an end consumer is exempt from the requirements of §§ 10-47B-43 to 10-47B-46, inclusive, and 10-47B-49 to 10-47B-51, inclusive.

Source: SL 1995, ch 71, § 52; SL 1996, ch 90, § 16.



§ 10-47B-53 Information required on bill-of-lading.

10-47B-53. Information required on bill-of-lading. The bill of lading issued by a terminal operator, bulk plant operator, transporter, or ethanol producer as dictated by this chapter shall contain the following information:

(1) The terminal, bulk plant, or ethanol producer's plant name and address;

(2) The date the fuel was withdrawn from the terminal or ethanol producer's plant;

(3) The name and address of the supplier, shipper, or owner of fuel within a bulk plant if withdrawn from a bulk plant;

(4) The name of the transporter or carrier;

(5) The destination state. A petroex or similar number does not fulfill this requirement;

(6) The bill-of-lading number;

(7) The number of gross gallons of each type of fuel;

(8) The type of fuel product transported;

(9) If the fuel contains ethyl alcohol or methyl alcohol, the number of gallons of ethyl alcohol, the number of gallons of methyl alcohol, the number of gallons of gasoline, or the number of gallons of any other motor fuel that are contained therein;

(10) The name and address of the consignee; and

(11) Any other information which the secretary deems necessary for the administration and enforcement of this chapter.
Source: SL 1995, ch 71, § 53; SL 1996, ch 90, § 17; SL 1999, ch 58, § 18; SL 2009, ch 55, § 23; SL 2010, ch 66, § 13.



§ 10-47B-54 Information required on diversion ticket.

10-47B-54. Information required on diversion ticket. The diversion ticket issued by a transporter shall contain the following information:

(1) The transporter's or carrier's name and address;

(2) The date and time the fuel was withdrawn from the terminal or the ethanol producer's plant;

(3) The diversion ticket number;

(4) The name and address of the supplier or shipper indicated on the original bill of lading or the owner of fuel within a bulk plant if withdrawn from a bulk plant;

(5) The destination state;

(6) The original bill-of-lading number;

(7) The terminal, bulk plant, or ethanol producer's plant from which the product was withdrawn;

(8) The number of gross gallons of each fuel type being diverted;

(9) The type of fuel being diverted;

(10) If the fuel contains ethyl alcohol or methyl alcohol, the number of gallons of ethyl alcohol, the number of gallons of methyl alcohol, the number of gallons of gasoline, or the number of gallons of any other motor fuel that are contained therein; and

(11) Any other information which the secretary deems necessary for the administration and enforcement of this chapter.
Source: SL 1995, ch 71, § 54; SL 1996, ch 90, § 18; SL 1999, ch 58, § 19; SL 2009, ch 55, § 24; SL 2010, ch 66, § 14.



§ 10-47B-55 Information required on drop load ticket.

10-47B-55. Information required on drop load ticket. The drop load ticket issued by a transporter shall contain the following information:

(1) The transporter's or carrier's name and address;

(2) The date of delivery of the fuel;

(3) The drop load ticket number;

(4) The destination state on the original bill-of-lading, or diversion ticket, if issued;

(5) The original bill of lading, and if available the diversion ticket number;

(6) The destination state of each location at which the fuel was off-loaded;

(7) The number of gross gallons off-loaded at each location;

(8) The type of fuel off-loaded at each location;

(9) If the fuel contains ethyl alcohol or methyl alcohol, the number of gallons of ethyl alcohol, the number of gallons of methyl alcohol, the number of gallons of gasoline, or the number of gallons of any other motor fuel that are contained therein; and

(10) Any other information which the secretary deems necessary for the administration and enforcement of this chapter.
Source: SL 1995, ch 71, § 55; SL 1996, ch 90, § 19; SL 1999, ch 58, § 20; SL 2009, ch 55, § 25.



§ 10-47B-56 Supplier's license required.

10-47B-56. Supplier's license required. Any person acting in South Dakota as a supplier shall first obtain a supplier's license.

Source: SL 1995, ch 71, § 56; SL 1999, ch 58, § 21.



§ 10-47B-57 Application for out-of-state supplier's license.

10-47B-57. Application for out-of-state supplier's license. Any person who desires to collect the tax imposed by this chapter as a supplier and who meets the definition of an out-of-state supplier may obtain an out-of-state supplier's license. Application for or possession of an out-of-state supplier's license is voluntary. However, application for the license constitutes a surrender of jurisdiction to this state and its courts for purposes of the collection and administration of the fuel excise tax imposed by this chapter.

Source: SL 1995, ch 71, § 57.



§ 10-47B-58 Terminal operator's license required.

10-47B-58. Terminal operator's license required. Any person engaged in business in this state as a terminal operator shall first obtain a terminal operator's license for each terminal site operated within this state.

Source: SL 1995, ch 71, § 58; SL 2013, ch 59, § 7.



§ 10-47B-59 Exporter's license required--Licensure in destination state required.

10-47B-59. Exporter's license required--Licensure in destination state required. Any person acting in this state as an exporter shall first obtain an exporter's license. However, to obtain a license to export motor fuel or special fuel from South Dakota to another specified state, a person shall be licensed either to collect and remit fuel taxes or be licensed to deal in tax free fuel in the other specified destination state to which the fuel is exported.

Source: SL 1995, ch 71, § 59; SL 1996, ch 90, § 20; SL 1999, ch 58, § 22.



§ 10-47B-60 Transporter's license required.

10-47B-60. Transporter's license required. Any person acting in this state as a transporter shall be licensed as a transporter.

Source: SL 1995, ch 71, § 60; SL 1996, ch 90, § 21; SL 1999, ch 58, § 23.



§ 10-47B-61 Importer's license required.

10-47B-61. Importer's license required. Any person acting in this state as an importer shall be licensed as an importer.

Source: SL 1995, ch 71, § 61; SL 1999, ch 58, § 24.



§ 10-47B-62 Blender's license required.

10-47B-62. Blender's license required. Any person acting in this state as a blender shall be licensed as a blender.

Source: SL 1995, ch 71, § 62; SL 1999, ch 58, § 25.



§ 10-47B-63 Liquid petroleum gas vendor's license required.

10-47B-63. Liquid petroleum gas vendor's license required. Any person acting in this state as a liquid petroleum gas vendor shall be licensed as a liquid petroleum gas vendor.

Source: SL 1995, ch 71, § 63; SL 1999, ch 58, § 26.



§ 10-47B-64 Compressed natural gas vendor's license required.

10-47B-64. Compressed natural gas vendor's license required. Any person acting in this state as a compressed natural gas vendor shall be licensed as a compressed natural gas vendor.

Source: SL 1995, ch 71, § 64; SL 1999, ch 58, § 27.



§ 10-47B-64.5 Liquid natural gas vendor's license required.

10-47B-64.5. Liquid natural gas vendor's license required. Any person acting in this state as a liquid natural gas vendor shall be licensed as a liquid natural gas vendor.

Source: SL 2014, ch 64, § 10.



§ 10-47B-65 Marketer license for wholesale distributor or retail dealer.

10-47B-65. Marketer license for wholesale distributor or retail dealer. Any person who is acting in this state as a wholesale distributor or retail dealer shall be licensed as a marketer. A separate license shall be obtained and maintained for each business location within this state.

Source: SL 1995, ch 71, § 65; SL 1999, ch 58, § 28.



§ 10-47B-66 Liquid petroleum gas user's license required.

10-47B-66. Liquid petroleum gas user's license required. Any person acting in this state as a liquid petroleum gas user shall be licensed as a liquid petroleum gas user.

Source: SL 1995, ch 71, § 66; SL 1999, ch 58, § 29.



§ 10-47B-67 Ethanol producer's license required.

10-47B-67. Ethanol producer's license required. Any person who is engaged in the production of ethanol in this state shall be licensed as an ethanol producer.

Source: SL 1995, ch 71, § 67; SL 1999, ch 58, § 30; SL 2013, ch 59, § 8.



§ 10-47B-67.1 Biodiesel producer's license required.

10-47B-67.1. Biodiesel producer's license required. Any person who is engaged in the production of biodiesel in this state shall be licensed as a biodiesel producer.

Source: SL 2009, ch 56, § 1; SL 2013, ch 59, § 9.



§ 10-47B-67.2 Methanol producer's license required.

10-47B-67.2. Methanol producer's license required. Any person who is engaged in the production of methanol in this state shall be licensed as a methanol producer.

Source: SL 2009, ch 55, § 26; SL 2013, ch 59, § 10.



§ 10-47B-68 Bulk plant operator's license required.

10-47B-68. Bulk plant operator's license required. Any person in this state who operates a bulk plant as defined by this chapter shall first obtain a bulk plant operator's license for each bulk plant.

Source: SL 1995, ch 71, § 68; SL 1999, ch 58, § 31; SL 2013, ch 59, § 11.



§ 10-47B-68.1 Ethanol broker's license required.

10-47B-68.1. Ethanol broker's license required. Any person acting in this state as an ethanol broker shall be licensed as an ethanol broker.

Source: SL 2010, ch 66, § 15.



§ 10-47B-69 Highway contractor fuel tax license required.

10-47B-69. Highway contractor fuel tax license required. Any person acting as a highway contractor in this state as defined by this chapter shall obtain a highway contractor fuel tax license. No state, county, township, or municipality may award a public highway or street contract to a contractor who has not been issued a highway contractor fuel tax license. A highway contractor, with a highway contractor fuel tax license, may also operate as a licensed liquid petroleum gas user.

Source: SL 1995, ch 71, § 69; SL 1996, ch 90, § 22; SL 1999, ch 58, § 32.



§ 10-47B-70 Refund claimant license required.

10-47B-70. Refund claimant license required. Any consumer of fuel who wishes to submit a refund claim to this state pursuant to §§ 10-47B-128, 10-47B-132, 10-47B-114, and 10-47B-114.1 shall be licensed as a refund claimant.

Source: SL 1995, ch 71, § 70; SL 1996, ch 90, § 23.



§ 10-47B-71 Information required on license form.

10-47B-71. Information required on license form. Each application for a license under §§ 10-47B-56 to 10-47B-70, inclusive, or interstate fuel tax agreement license shall be made upon a form prepared and furnished by the department. It shall be subscribed to by the applicant and shall contain the following information:

(1) The name and mailing address of the business owner;

(2) The name under which business is to be conducted;

(3) The principal place of business of the owner and the location of any subsidiary operations which are to be included under the license application. Licensed marketers, bulk plant operators, and terminal operators, shall provide the address of each business location;

(4) The type of business organization used by the applicant along with the names, addresses, social security numbers, and phone numbers of all owners, partners, officers, agents, or managers affiliated with the organization;

(5) The applicant's federal employer identification number if available;

(6) A description of the nature and extent of fuel transactions to be conducted by the applicant;

(7) The types of fuel products to be handled;

(8) Whether or not the applicant has previously held a fuel tax license issued by the state;

(9) The names and addresses of banking references for those applicants who will be acquiring fuel tax liabilities with the department;

(10) If applying for an interstate fuel tax agreement license, a properly signed agreement to maintain records;

(11) A properly signed power of attorney, if the applicant's licensing responsibilities are completed by an independent reporting agent and the applicant wishes all department correspondence to be mailed to the agent;

(12) If applying for an exporter's license, a copy of the applicant's license to purchase or handle motor fuel or special fuel tax free in the specified destination state or state for which the export license is to be issued; and

(13) Any other information which the secretary deems necessary for the administration and enforcement of this chapter.
Source: SL 1995, ch 71, § 71; SL 1999, ch 58, § 33; SL 2013, ch 59, § 12.



§ 10-47B-72 Renewal of licenses.

10-47B-72. Renewal of licenses. All licenses issued pursuant to this chapter, except refund licenses, may, at the discretion of the department, be renewed on an annual basis.

Source: SL 1995, ch 71, § 72; SL 1996, ch 90, § 24; SL 1999, ch 58, § 34.



§ 10-47B-73 Reasons for refusal to issue license.

10-47B-73. Reasons for refusal to issue license. The secretary may refuse to issue or renew a license required under this chapter for the following reasons:

(1) The application is filed by a person whose license at any time has been cancelled for cause by the secretary;

(2) The person has made false or misleading statements in the application;

(3) The application is filed by a person as a subterfuge for the real person in interest whose license has been cancelled for cause by the secretary;

(4) At the time of application for license renewal, the person is found to have been delinquent in the filing of tax returns or the payment of taxes twice or more during the preceding license year;

(5) The applicant was convicted of crime involving fuel tax or owes fuel tax, penalty or interest to this or another state;

(6) The secretary reasonably concludes that the applicant will not fulfill the applicant's fiduciary obligations to the state as a licensee. Such obligations include properly filing returns, maintaining records and the payment of tax; or

(7) The applicant fails to comply with any of the provisions of the chapter.

Upon such refusal, the applicant may request an administrative hearing before the secretary to review the application by submitting a written request to the secretary within fifteen days of the date of notification of the refusal.

Source: SL 1995, ch 71, § 73; SL 1996, ch 90, § 25.



§ 10-47B-74 Fuel license application process.

10-47B-74. Fuel license application process. Any person who wishes to obtain a fuel license shall make application to the department by submitting a fully completed and signed application form which has been prescribed by the department along with any applicable fee. Any license application which requires a surety bond or other security to be posted shall be accompanied by the required security before approval can be given to the application. Upon approval of the license application, the department shall issue a license, commensurate with the application, which permits the licensees to conduct those activities allowed by the license.

Source: SL 1995, ch 71, § 74.



§ 10-47B-75 Revocation and cancellation of license or permit--Hearing--Notice.

10-47B-75. Revocation and cancellation of license or permit--Hearing--Notice. The secretary may revoke and cancel any license or permit issued pursuant to this chapter for any violation of the provisions of this chapter after and as the result of an administrative hearing held by the secretary pursuant to chapter 1-26. Notice of the cancellation may be given to the licensee of record on the date of cancellation. The cancellation shall remain in full force and effect until all hearing orders are complied with and the license is reissued by the secretary.

Source: SL 1995, ch 71, § 75.



§ 10-47B-76 Cancellation of license by written request.

10-47B-76. Cancellation of license by written request. Upon receipt of a written request from a person who holds a valid license issued pursuant to this chapter, to cancel the license issued to the person, the secretary may cancel the license.

Source: SL 1995, ch 71, § 76.



§ 10-47B-77 Cessation of business--Notice to secretary--Reports and payments due.

10-47B-77. Cessation of business--Notice to secretary--Reports and payments due. If a person licensed under this chapter ceases to engage in business as a licensee, the person shall notify the secretary in writing within thirty days after discontinuance. All taxes, penalties, and interest not yet due and payable under the provisions of this chapter shall, together with all interest accruing or penalties imposed under this chapter, become due and payable concurrently with such discontinuance. The person shall make a report, pay all such taxes, interest and penalties, and surrender the license to the secretary.

Source: SL 1995, ch 71, § 77.



§ 10-47B-78 Cancellation of license for non-activity--Request for hearing.

10-47B-78. Cancellation of license for non-activity--Request for hearing. The secretary may cancel the license of any person upon the determination that the license holder is no longer engaged in a business activity for which the license is issued. The person shall request within fifteen days of the license cancellation a hearing before the secretary to show reason for retaining the license.

Source: SL 1995, ch 71, § 78.



§ 10-47B-79 Assignment of license prohibited--License presented upon request--Reporting sale--Application for license by new owner.

10-47B-79. Assignment of license prohibited--License presented upon request--Reporting sale--Application for license by new owner. No license issued by the secretary may be assigned and is valid only for the licensee in whose name it is issued. A valid license shall be presented upon request at any time when fuel subject to taxation under this chapter is purchased. The sale of a licensee's business shall be reported to the secretary by the licensee. The new owner of a previously licensed business shall make application for a new license under the provisions of this chapter.

Source: SL 1995, ch 71, § 79; SL 1999, ch 58, § 35.



§ 10-47B-80 Filing security concurrently with license application.

10-47B-80. Filing security concurrently with license application. Concurrently with the filing of an application for a license under this chapter, the department may require the applicant to file with the secretary a surety bond, cash deposit, or other security approved by the secretary:

(1) In an amount determined by the secretary of not less than one thousand dollars or not more than a two-month tax liability for the applicant as estimated by the secretary;

(2) If an applicant has purchased or succeeded to a business of a person previously licensed under this chapter, the amount of security the applicant shall furnish shall be the same as would have been required of the applicant's assignor, transferor, or antecedent license of the business; and

(3) Conditioned upon the keeping of records and the making of full and complete reports and payments as required by this chapter.
Source: SL 1995, ch 71, § 80.



§ 10-47B-81 Bond requirements.

10-47B-81. Bond requirements. If the applicant files a bond pursuant to § 10-47B-80, the bond shall:

(1) Be with a surety company approved by the secretary;

(2) Name the applicant as the principal and the state as the obligee; and

(3) Be on forms prescribed by the department.
Source: SL 1995, ch 71, § 81.



§ 10-47B-82 Form of security other than bond.

10-47B-82. Form of security other than bond. Other security used pursuant to § 10-47B-80 shall be in the form of money or negotiable instruments assigned in writing to the department. The applicant is entitled to any interest accumulations accruing to negotiable instruments.

Source: SL 1995, ch 71, § 82.



§ 10-47B-83 Reasons for requiring increase in amount of security or bond--Notice--Cancellationof license--Hearing.

10-47B-83. Reasons for requiring increase in amount of security or bond--Notice--Cancellation of license--Hearing. The secretary may require a licensee to replace or increase the amount of the security or bond, if at any time in the secretary's opinion the tax revenues are not adequately protected under the existing security or bond. Reasons for such action include:

(1) The reduction of a bond or security whether by judgment rendered, payment made, or otherwise;

(2) The secretary's judgment that any surety on a bond becomes unsatisfactory or discontinues conducting business within this state;

(3) The secretary's judgment that because of taxpayer reporting or payment delinquencies, or issuance of checks against insufficient funds or with no account, the state's tax revenues may be jeopardized. Each check issued against insufficient funds or with no account or each delinquency is a separate incident and is subject to additional security in accordance with the schedule in this section. The increase in security shall remain in effect until the taxpayer has filed returns and remitted tax payments on time for twelve consecutive months; or

(4) The cancellation of a bond by a surety or the withdrawal of security by a licensee.

In such cases, the secretary shall notify the licensee in writing of the increased or replacement security requirements. The licensee shall have thirty days from the date of written notification by the secretary to provide evidence of the replacement or supplemental security to the secretary. Failure of the licensee to provide such evidence shall be cause for the secretary to immediately cancel the license and send written notification of the cancellation to the licensee. After the cancellation, the licensee has thirty days in which to submit a written request to the secretary for an administrative hearing to review the cancellation.

Source: SL 1995, ch 71, § 83; SL 1999, ch 58, § 36.



§ 10-47B-84 Determining amount of increased security.

10-47B-84. Determining amount of increased security. If the secretary requires increased security under 10-47B-83, the amount of security shall be the greater of the following amounts:

(1) If a check is issued against insufficient funds or with no account, the amount of the tax owed;

(2) If a delinquent tax return, the amount of the most recent tax return on which tax was submitted by the taxpayer;

(3) If an interstate fuel tax agreement licensee, the minimum shall be calculated by multiplying two hundred fifty dollars times the number of member states within the interstate fuel tax agreement at the time of the delinquency or receipt of the check issued against insufficient funds or with no account;

(4) A minimum of one thousand dollars; or

(5) If a jeopardy assessment is made, the amount of the assessment.
Source: SL 1995, ch 71, § 84; SL 1999, ch 58, § 37.



§ 10-47B-85 Release of surety on a bond--Written request for release--Replacement bond orsecurity--Cancellation of license for failure to file new bond or security.

10-47B-85. Release of surety on a bond--Written request for release--Replacement bond or security--Cancellation of license for failure to file new bond or security. Any surety on a bond furnished by a licensee shall be released and discharged from all liability to this state accruing on such bond sixty days after a written request to release and discharge the bond is filed with the secretary. However, the request does not relieve, release, or discharge the surety from any liability already accrued or which shall accrue, before the expiration of the sixty-day period. The secretary shall promptly, on receipt of notice of the cancellation, notify the licensee to furnish a replacement bond or security. Unless the licensee files with the secretary, on or before the expiration of the sixty-day cancellation period, a new bond or security in the amount and form provided in this chapter, the secretary shall immediately cancel the taxpayer's fuel tax license. If a new bond or security is furnished by the licensee, the secretary shall cancel the old bond or security.

Source: SL 1995, ch 71, § 85.



§ 10-47B-86 Cancellation of bond.

10-47B-86. Cancellation of bond. If a license is cancelled by the secretary as provided in this chapter and if the license holder has paid all taxes due and payable under this chapter, together with all penalties and interest accruing under the provisions of this chapter, then the secretary shall cancel the bond. Any negotiable instrument or security which is held in lieu of a surety bond shall be surrendered three years after the license is cancelled.

Source: SL 1995, ch 71, § 86.



§ 10-47B-87 Surety company to send bond form, rider, amendment, or cancellation notice todepartment by registered mail.

10-47B-87. Surety company to send bond form, rider, amendment, or cancellation notice to department by registered mail. Any surety company which issues a bond to the State of South Dakota as security for a fuel tax license issued under this chapter shall send any bond form, bond rider, bond amendment, or notice of bond cancellation to the department by registered or certified mail. The bond, rider, amendment, or cancellation notice is not in force or effect until it has been received by the department.

Source: SL 1995, ch 71, § 87.



§ 10-47B-88 Decrease in bond amount, or waiver of bond, upon demonstration of financialcondition.

10-47B-88. Decrease in bond amount, or waiver of bond, upon demonstration of financial condition. The secretary may review evidence provided by a licensee or applicant for license which demonstrates that the licensee's financial condition warrants a decrease in the bond amount or waiver of the bond. If the secretary determines that a decrease in the bond amount or waiver of the bond is warranted, the secretary may order a decrease in the bond amount or waive the requirement.

Source: SL 1995, ch 71, § 88; SL 1996, ch 90, § 26.



§ 10-47B-89 Display of license at place of business.

10-47B-89. Display of license at place of business. Each license shall be preserved and displayed at the place of business for which it is issued in a location visible to the public.

Source: SL 1995, ch 71, § 89.



§ 10-47B-90 Surrender of license upon discontinuance of business.

10-47B-90. Surrender of license upon discontinuance of business. Upon the discontinuance of the business, the license issued for the place shall be immediately surrendered to the department.

Source: SL 1995, ch 71, § 90.



§ 10-47B-91 Monthly report by supplier--Information required.

10-47B-91. Monthly report by supplier--Information required. For the purpose of determining the amount of motor fuel and special fuel tax due, each licensed supplier and out-of-state supplier shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to §§ 10-47B-93 and 10-47B-94, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 91; SL 2013, ch 60, § 5.



§ 10-47B-92 Time for filing supplier's report.

10-47B-92. Time for filing supplier's report. Any report required by § 10-47B-91 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 92; SL 2011, ch 64, § 8; SL 2013, ch 60, § 6.



§ 10-47B-93 Necessary information reported by supplier.

10-47B-93. Necessary information reported by supplier. The supplier shall report pursuant to § 10-47B-91, if deemed necessary by the secretary:

(1) All motor fuel and special fuel that the supplier owned title to immediately before it was removed from the terminal at the rack which the transporter indicated would be exported from this state and for which the terminal operator issued a bill of lading indicating a destination state other than South Dakota;

(2) If removed by an exporter, the exporter's license number; and

(3) All motor fuel and special fuel that the supplier owned title to immediately before it was removed from the terminal at the rack which the transporter indicated would be delivered to a destination within this state and for which the terminal operator issued a bill of lading indicating South Dakota as the destination state.
Source: SL 1995, ch 71, § 93; SL 2013, ch 59, § 13.



§ 10-47B-94 All fuel destined for South Dakota to be reported monthly by out-of-state supplier.

10-47B-94. All fuel destined for South Dakota to be reported monthly by out-of-state supplier. If deemed necessary by the secretary, each out-of-state supplier shall report pursuant to § 10-47B-91 all motor fuel and special fuel that the supplier owned title to immediately before it was removed from the terminal at the rack which the transporter indicated would be delivered to a destination within this state and for which the terminal operator issued a bill-of-lading indicating South Dakota as the destination state and any other information reasonably necessary to determine the amount of fuel tax due.

Source: SL 1995, ch 71, § 94; SL 1996, ch 90, § 27.



§ 10-47B-95 Monthly report required from importer.

10-47B-95. Monthly report required from importer. For the purpose of determining the amount of motor fuel and special fuel tax due, each importer shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-97, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 95; SL 1999, ch 58, § 38; SL 2012, ch 73, § 3; SL 2013, ch 60, § 7.



§ 10-47B-96 Time for filing importer's report.

10-47B-96. Time for filing importer's report. Any report required by § 10-47B-95 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 96; SL 2011, ch 64, § 9; SL 2013, ch 60, § 8.



§ 10-47B-97 Necessary information reported by importer.

10-47B-97. Necessary information reported by importer. The importer shall report pursuant to § 10-47B-95, if deemed necessary by the secretary:

(1) All motor fuel and special fuel acquired from an out-of-state supplier imported into South Dakota for which the terminal operator has issued a bill-of-lading indicating South Dakota as the destination state;

(2) The out-of-state supplier's license number if acquired from an out-of-state supplier; and

(3) A schedule of all imports delivered into this state including the names and addresses of all customers or off-loading locations.
Source: SL 1995, ch 71, § 97.



§ 10-47B-98 Monthly report required from terminal operator.

10-47B-98. Monthly report required from terminal operator. For the purpose of determining the amount of motor fuel and special fuel tax due, each terminal operator shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-100, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 98; SL 1999, ch 58, § 39; SL 2013, ch 60, § 9.



§ 10-47B-99 Time for filing terminal operator's report.

10-47B-99. Time for filing terminal operator's report. Any report required by § 10-47B-98 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 99; SL 1996, ch 90, § 28; SL 2011, ch 64, § 10; SL 2013, ch 60, § 10.



§ 10-47B-100 Necessary information reported by terminal operator.

10-47B-100. Necessary information reported by terminal operator. The terminal operator shall report pursuant to § 10-47B-98, if deemed necessary by the secretary:

(1) The names and addresses of all suppliers; and

(2) Copies of all bills-of-lading issued by the terminal or computer generated bill-of-lading information approved by the department.
Source: SL 1995, ch 71, § 100.



§ 10-47B-101 Monthly report required from bulk plant operator.

10-47B-101. Monthly report required from bulk plant operator. For the purpose of determining the amount of motor fuel and special fuel tax due, each bulk plant operator shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-103, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 101; SL 2013, ch 60, § 11.



§ 10-47B-102 Time for filing bulk plant operator's report.

10-47B-102. Time for filing bulk plant operator's report. Any report required by § 10-47B-101 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 102; SL 2011, ch 64, § 11; SL 2013, ch 60, § 12.



§ 10-47B-103 Necessary information to be reported by bulk plant operator.

10-47B-103. Necessary information to be reported by bulk plant operator. The bulk plant operator shall report pursuant to § 10-47B-101, if deemed necessary by the secretary:

(1) All motor fuel and special fuel received into storage; and

(2) Copies of all bills-of-lading issued by the bulk plant for motor fuel or special fuel withdrawn from storage into transport trucks or railcars.
Source: SL 1995, ch 71, § 103.



§ 10-47B-104 Monthly report required from exporter.

10-47B-104. Monthly report required from exporter. For the purpose of determining the amount of motor fuel and special fuel tax due, each licensed exporter shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-106, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 104; SL 2013, ch 60, § 13.



§ 10-47B-105 Time for filing exporter's report.

10-47B-105. Time for filing exporter's report. Any report required by § 10-47B-104 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 105; SL 2011, ch 64, § 12; SL 2013, ch 60, § 14.



§ 10-47B-106 Necessary information reported by exporter.

10-47B-106. Necessary information reported by exporter. The exporter report required pursuant to § 10-47B-104 shall contain the following information, if deemed necessary by the secretary:

(1) The motor fuel and special fuel loaded in South Dakota from a location other than a terminal for delivery outside of this state;

(2) The motor fuel and special fuel acquired from a supplier at a terminal in this state and delivered into another state or country;

(3) The name, address, and federal employer identification or social security number of the receiver of the exported special fuel. If the fuel is delivered to an end consumer, only the name and address is required;

(4) Motor fuel and special fuel that a terminal operator in this state issued a bill-of-lading indicating a state other than South Dakota as the destination state which was later diverted to and off-loaded in South Dakota; and

(5) Motor fuel and special fuel that a terminal operator in this state issued a bill-of-lading indicating South Dakota as the destination state which was later diverted to another state for off-loading.
Source: SL 1995, ch 71, § 106.



§ 10-47B-107 Monthly report required from transporter.

10-47B-107. Monthly report required from transporter. For the purpose of determining the amount of motor fuel and special fuel tax due, each licensed transporter shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. The department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 107; SL 2013, ch 60, § 15.



§ 10-47B-108 Time for filing transporter's report--Request for specific information.

10-47B-108. Time for filing transporter's report--Request for specific information. Any report required by § 10-47B-107 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed. The secretary may also request specific information regarding shipments of fuel delivered in this state or exported at any time after the shipment is made including the address or location of the delivery site.

Source: SL 1995, ch 71, § 108; SL 1996, ch 90, § 29; SL 2011, ch 64, § 13; SL 2013, ch 60, § 16.



§ 10-47B-109 Penalty for transporter's failure to report--Hearing.

10-47B-109. Penalty for transporter's failure to report--Hearing. If a transporter fails to provide the information required by §§ 10-47B-107 and 10-47B-108, the person is subject to a civil penalty of one thousand dollars for each violation. If the person believes that the assessment arose from a mistake of fact or error of law, the person may request a hearing in accordance with § 10-59-9.

Source: SL 1995, ch 71, § 109; SL 1996, ch 90, § 30.



§ 10-47B-110 Waiver of certain reporting requirements.

10-47B-110. Waiver of certain reporting requirements. Any report required by §§ 10-47B-101, 10-47B-102, 10-47B-107, and 10-47B-108 are for information purposes only and the secretary may waive the filing of the report if the report is unnecessary for the proper administration of this chapter.

Source: SL 1995, ch 71, § 110; SL 2013, ch 59, § 14.



§ 10-47B-111 Monthly report required from blender.

10-47B-111. Monthly report required from blender. For the purpose of determining the amount of motor fuel and special fuel tax due, each licensed blender shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-113, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 111; SL 2013, ch 60, § 17.



§ 10-47B-112 Time for filing blender's report.

10-47B-112. Time for filing blender's report. Any report required by § 10-47B-111 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 112; SL 2011, ch 64, § 14; SL 2013, ch 60, § 18.



§ 10-47B-113 Necessary information reported by blender.

10-47B-113. Necessary information reported by blender. The blender report required pursuant to § 10-47B-111 shall contain the following information, if deemed necessary by the secretary:

(1) The number of gallons of any substances blended with motor fuel or special fuel;

(2) A schedule of the names and addresses of all sales of blends in quantities of twenty-five gallons or more;

(3) The number of gallons of biodiesel, the number of gallons of biodiesel blend, and the number of gallons of special fuel used to make a biodiesel blend; and

(4) The number of gallons of unblended biodiesel sold, including the tax exempt sales made to licensed blenders, to licensed suppliers for resale, and to licensed exports for export to a state for which the exporter is specifically licensed to export.
Source: SL 1995, ch 71, § 113; SL 2009, ch 55, § 27; SL 2009, ch 56, § 4.



§ 10-47B-114 Quarterly report required from highway contractor.

10-47B-114. Quarterly report required from highway contractor. For the purpose of determining the amount of motor fuel, liquid petroleum gas, and special fuel tax due, each highway contractor shall file with the department a report on a quarterly basis by electronic means on an electronic reporting system furnished by the department. The secretary shall approve the final payment of each project or contract. In addition to the information required pursuant to § 10-47B-115, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due. If the highway contractor is also licensed as an importer or exporter, the importer and exporter information may be reported on a quarterly basis with the highway contractor report.

Source: SL 1995, ch 71, § 114; SL 1996, ch 90, § 31; SL 2013, ch 60, § 19.



§ 10-47B-114.1 Time for filing highway contractor's report.

10-47B-114.1. Time for filing highway contractor's report. Any report required by § 10-47B-114 shall be filed with respect to information for the preceding quarter by electronic means on or before the twenty-third day of the month following each quarterly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1996, ch 90, § 32; SL 2011, ch 64, § 15; SL 2013, ch 60, § 20.



§ 10-47B-115 Necessary information reported by highway contractor.

10-47B-115. Necessary information reported by highway contractor. The highway contractor shall report pursuant to § 10-47B-114, if deemed necessary by the secretary:

(1) The serial numbers and years of manufacture of all motor vehicles, machinery, and equipment used to complete the project or contract;

(2) All fuel used in self-propelled motor vehicle and equipment within the right-of-way;

(3) All fuel used in stationary equipment or in self-propelled motor vehicles, machinery, and equipment outside of the right-of-way.

Upon the request of the secretary, the contractor shall submit copies of all purchase invoices for fuel used to complete the project or contract.

Source: SL 1995, ch 71, § 115.



§ 10-47B-115.1 Monthly report required from ethanol producer.

10-47B-115.1. Monthly report required from ethanol producer. For the purpose of determining the amount of motor fuel tax due, each ethanol producer shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-115.3, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2010, ch 66, § 16; SL 2013, ch 60, § 21.



§ 10-47B-115.2 Time for filing ethanol producer's report.

10-47B-115.2. Time for filing ethanol producer's report. Any report required by § 10-47B-115.1 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 2010, ch 66, § 17; SL 2011, ch 64, § 16; SL 2013, ch 60, § 22.



§ 10-47B-115.3 Necessary information reported by ethanol producer.

10-47B-115.3. Necessary information reported by ethanol producer. The ethanol producer shall report pursuant to § 10-47B-115.1, if deemed necessary by the secretary:

(1) All ethyl alcohol sold to a licensed exporter for export or to a licensed ethanol broker;

(2) All ethyl alcohol sold with fuel tax due; and

(3) Copies of all bills of lading issued by the ethanol producer for ethyl alcohol produced by the ethanol producer's plant.
Source: SL 2010, ch 66, § 18.



§ 10-47B-115.4 Monthly report required from ethanol broker.

10-47B-115.4. Monthly report required from ethanol broker. For the purpose of determining the amount of motor fuel tax due, each ethanol broker shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-115.6, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2010, ch 66, § 19; SL 2013, ch 60, § 23.



§ 10-47B-115.5 Time for filing ethanol broker's report.

10-47B-115.5. Time for filing ethanol broker's report. Any report required by § 10-47B-115.4 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 2010, ch 66, § 20; SL 2011, ch 64, § 17; SL 2013, ch 60, § 24.



§ 10-47B-115.6 Necessary information reported by ethanol broker.

10-47B-115.6. Necessary information reported by ethanol broker. The ethanol broker shall report pursuant to § 10-47B-115.4, if deemed necessary by the secretary:

(1) All ethyl alcohol sold to a licensed exporter for export;

(2) All ethyl alcohol sold with fuel tax due; and

(3) Copies of all bills of lading issued by the ethanol producer for ethyl alcohol produced by the ethanol producer's plant.
Source: SL 2010, ch 66, § 21.



§ 10-47B-115.7 Monthly report required from methanol producer.

10-47B-115.7. Monthly report required from methanol producer. For the purpose of determining the amount of motor fuel tax due, each methanol producer shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-115.9, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2013, ch 60, § 32.



§ 10-47B-115.8 Time for filing methanol producer's report.

10-47B-115.8. Time for filing methanol producer's report. Any report required by § 10-47B-115.7 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 2013, ch 60, § 33.



§ 10-47B-115.9 Necessary information reported by methanol producer.

10-47B-115.9. Necessary information reported by methanol producer. The methanol producer shall report pursuant to § 10-47B-115.7, if deemed necessary by the secretary:

(1) All methyl alcohol sold to a licensed exporter for export;

(2) All methyl alcohol sold with fuel tax due; and

(3) Copies of all bills of lading issued by the methanol producer for methyl alcohol produced by the methanol producer's plant.
Source: SL 2013, ch 60, § 34.



§ 10-47B-115.10 Monthly report required from biodiesel producer.

10-47B-115.10. Monthly report required from biodiesel producer. For the purpose of determining the amount of motor fuel tax due, each biodiesel producer shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-115.12, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2013, ch 60, § 35.



§ 10-47B-115.11 Time for filing biodiesel producer's report.

10-47B-115.11. Time for filing biodiesel producer's report. Any report required by § 10-47B-115.10 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 2013, ch 60, § 36.



§ 10-47B-115.12 Necessary information reported by biodiesel producer.

10-47B-115.12. Necessary information reported by biodiesel producer. The biodiesel producer shall report pursuant to § 10-47B-115.10, if deemed necessary by the secretary:

(1) All biodiesel sold to a licensed exporter for export;

(2) All biodiesel sold with fuel tax due; and

(3) Copies of all bills of lading issued by the biodiesel producer for biodiesel produced by the biodiesel producer's plant.
Source: SL 2013, ch 60, § 37.



§ 10-47B-116 Final report by licensee.

10-47B-116. Final report by licensee. A licensee shall, upon the discontinuance, sale, or transfer of the business, or upon the cancellation or revocation of a license, make a report as required under this chapter marked "Final Report." The licensee shall pay all motor fuel and special fuel taxes and penalties that may be due the state except as may otherwise be provided by law.

Source: SL 1995, ch 71, § 116.



§ 10-47B-117 Aggregate reporting.

10-47B-117. Aggregate reporting. The department may aggregate the information required in any of the reports required by this chapter into one or more composite or modified reports in order to avoid duplicate reporting.

Source: SL 1995, ch 71, § 117.



§ 10-47B-118 Importing, selling, using, delivering or storing fuel in bulk prohibited if no dye addedor taxes unpaid--Penalty.

10-47B-118. Importing, selling, using, delivering or storing fuel in bulk prohibited if no dye added or taxes unpaid--Penalty. No person may import, sell, use, deliver, or store in this state motor fuel or special fuel in bulk as to which dye has not been added in accordance with this chapter, or as to which the tax imposed by this chapter has not been paid unless specifically exempted by this chapter. A violation of this section may result in an assessment by the secretary of not more than twice the tax rate imposed by this chapter.

Source: SL 1995, ch 71, § 118.



§ 10-47B-119 Repealed.

10-47B-119. Repealed by SL 2011, ch 61, § 1.



§ 10-47B-119.1 Repealed.

10-47B-119.1. Repealed by SL 2011, ch 61, § 9.



§ 10-47B-119.2 Tax refund for motor fuel that is integral component of product that is not motorfuel or special fuel.

10-47B-119.2. Tax refund for motor fuel that is integral component of product that is not motor fuel or special fuel. Any licensed marketer may apply for and obtain a refund of fuel taxes imposed and paid to this state on motor fuel that becomes an integral component of a product that does not meet the definition of motor fuel or special fuel.

Source: SL 2006, ch 59, § 4.



§ 10-47B-120 Tax refund for gasoline and natural gasoline used to denature ethyl alcohol.

10-47B-120. Tax refund for gasoline and natural gasoline used to denature ethyl alcohol. A licensed ethanol producer may apply for and obtain a refund of fuel taxes paid to this state, for gasoline and natural gasoline used to denature ethyl alcohol.

Source: SL 1995, ch 71, § 120; SL 2010, ch 66, § 22.



§ 10-47B-120.1 Tax refund for methanol used to produce biodiesel.

10-47B-120.1. Tax refund for methanol used to produce biodiesel. A biodiesel producer may apply for and obtain a refund of fuel taxes paid to this state for methanol used to produce biodiesel.

Source: SL 2009, ch 56, § 3.



§ 10-47B-121 Tax report credit available to blender--No refund.

10-47B-121. Tax report credit available to blender--No refund. A licensed blender may apply for and obtain a tax report credit in accordance with the provisions of § 10-47B-133. No refund to a blender is authorized.

Source: SL 1995, ch 71, § 121.



§ 10-47B-121.1 Tax report credit allowed to blender for special fuel blended with biodiesel.

10-47B-121.1. Tax report credit allowed to blender for special fuel blended with biodiesel. A tax report credit for special fuel blended with biodiesel to create biodiesel blend shall be allowed to the licensed blender who performs the blending activity. The tax report credit shall be granted on a per gallon basis in the amount that the rate for special fuel exceeds the rate for biodiesel blend. The credit shall be used to off-set any tax liability resulting from the blending of previously untaxed biodiesel.

This credit is extended only for special fuel which is blended with biodiesel and for no other fuel product. The further blending of additional fuel products with a motor fuel, special fuel, or biodiesel blend as defined under this chapter shall cause this credit to be cancelled and the blended product shall be taxed at the rate of tax for motor fuel and special fuel provided for in § 10-47B-4.

Source: SL 2009, ch 56, § 5.



§ 10-47B-122 Tax refund to dealer for sale of fuel to approved tribal Indian school.

10-47B-122. Tax refund to dealer for sale of fuel to approved tribal Indian school. A retail dealer, holding any license issued by this chapter may apply for and obtain a refund of taxes paid to this state on motor fuel sold in bulk to a tribal Indian school which has been approved by the department and to which the department has issued an exempt user number.

Source: SL 1995, ch 71, § 122.



§ 10-47B-123 Tax refund to dealer for lost fuel.

10-47B-123. Tax refund to dealer for lost fuel. A wholesale distributor or retail dealer, holding any license issued by this chapter may apply for and obtain a refund for taxes paid to this state on motor fuel or special fuel lost as specified in § 10-47B-137 if all the conditions of that section are met.

Source: SL 1995, ch 71, § 123.



§ 10-47B-124 Tax refund to retail dealer on fuel sold to federal government or defense supplycenter.

10-47B-124. Tax refund to retail dealer on fuel sold to federal government or defense supply center. A retail dealer, holding any license issued by this chapter may apply for and obtain a refund of taxes paid to this state on motor fuel or special fuel, sold to the federal government or defense supply center for its consumption.

Source: SL 1995, ch 71, § 124.



§ 10-47B-125 Tax refund available to licensed exporter.

10-47B-125. Tax refund available to licensed exporter. A licensed exporter may apply for and obtain a refund for taxes paid to this state on motor fuel and undyed special fuel under the following conditions:

(1) Fuel which was loaded at a bulk plant in this state and exported to another state or country for which the exporter was specifically licensed and for which a bill of lading or diversion ticket was issued indicating a destination state other than South Dakota, and the fuel was reported to the export state;

(2) Fuel that is loaded at a terminal in this state for which a bill of lading was issued indicating South Dakota as the destination state, if the fuel or a portion thereof is diverted to another state and if a diversion ticket is issued indicating the export state as the destination state; and the exporter is specifically licensed to import fuel into that state;

(3) Fuel that is withdrawn from an out-of-state terminal, and purchased from a licensed out-of-state supplier, with a South Dakota destination, and is then diverted to another state; and

(4) Ethyl alcohol loaded at an ethanol producer's plant in this state for which a bill of lading was issued indicating South Dakota as the destination state, if the fuel or a portion thereof is diverted to another state and if a diversion ticket is issued indicating the export state as the destination state; and the exporter is specifically licensed to import fuel into that state.

The claimant shall submit a copy of the original bill of lading, and a copy of the diversion ticket.

Source: SL 1995, ch 71, § 125; SL 1999, ch 58, § 41; SL 2010, ch 66, § 23; SL 2013, ch 59, § 15.



§ 10-47B-126 Credit for taxes paid on fuel acquired by importer from out-of-state supplier.

10-47B-126. Credit for taxes paid on fuel acquired by importer from out-of-state supplier. A licensed importer may apply for and obtain a credit for taxes paid to this state on fuel which was acquired from a licensed out-of-state supplier for which the terminal operator issued a bill-of-lading indicating South Dakota as the destination state which was later diverted to a destination outside of this state. If the credit is not used by the person in the normal course of business within a two-month period a refund shall be paid to the person. The claimant shall submit a copy of the original bill-of-lading, a copy of the diversion ticket, and evidence that the fuel was reported to the other state.

Source: SL 1995, ch 71, § 126.



§ 10-47B-127 Repealed.

10-47B-127. Repealed by SL 2011, ch 61, § 10.



§ 10-47B-128 Circumstances allowing tax refund for undyed special fuel used as heating oil.

10-47B-128. Circumstances allowing tax refund for undyed special fuel used as heating oil. Any consumer may apply for and obtain a refund of fuel taxes imposed and paid to this state, for undyed special fuel purchased and used as heating oil if no dyed heating oil is available from the retail dealer. The claimant shall submit a sworn affidavit from the retail dealer testifying that the dealer had tried to obtain dyed heating oil from the dealer's regular sources but was unable to obtain the fuel because no dyed heating fuel was available.

Source: SL 1995, ch 71, § 128.



§ 10-47B-129 Tax credit for special fuel exported in supply tank of qualified motor vehicle engagedin interstate commerce.

10-47B-129. Tax credit for special fuel exported in supply tank of qualified motor vehicle engaged in interstate commerce. Any person who has exported special fuel in the engine fuel supply tank of a qualified motor vehicle engaged in interstate commerce upon which tax has been paid to this state shall be given a credit for the amount of fuel as calculated by the provisions of the interstate user license, an interstate compact, or reciprocal agreement under which the person is licensed or governed. The credit shall be paid to the jurisdictions in which the person has accrued a fuel tax liability under the provisions of an interstate compact or reciprocal agreement. If no liability exists, the credit shall be refunded to the person.

Source: SL 1995, ch 71, § 129.



§ 10-47B-130 Credit for taxes mistakenly paid--Refund.

10-47B-130. Credit for taxes mistakenly paid--Refund. Any person who holds a license in accordance with the provisions of this chapter, may apply for and obtain a credit of fuel tax paid to this state, if the person mistakenly paid tax to this state that was not due. If the credit is not used by the person in the normal course of business within a two-month period a refund shall be paid to the person. The claimant shall amend any report filed on which the mistake occurred and submit a sworn affidavit of the person explaining the facts involved in the mistake before a credit is granted.

Source: SL 1995, ch 71, § 130.



§ 10-47B-131 Tax refund to dealer for undyed special fuel delivered to certain motor carrierrefrigeration units.

10-47B-131. Tax refund to dealer for undyed special fuel delivered to certain motor carrier refrigeration units. A retail dealer, holding any license issued by this chapter may apply for and obtain a refund of taxes paid to this state on undyed special fuel, delivered into a motor carrier refrigeration unit which is not attached to engine fuel supply tank of the vehicle. The claim shall indicate the sales tax due on the sales transactions. The claim shall be supported by sales invoices which have "reefer" noted on them and state the amount of sales tax due on the sale.

Source: SL 1995, ch 71, § 131; SL 1996, ch 90, § 33.



§ 10-47B-131.1 Refund of taxes on undyed special fuel used in process where dyed special fuelcannot be used.

10-47B-131.1. Refund of taxes on undyed special fuel used in process where dyed special fuel cannot be used. A consumer of undyed special fuel may apply for a refund of fuel taxes imposed and paid to this state, for undyed special fuel in a manufacturing process for which dyed special fuel cannot be used. Adequate records shall be maintained to support such claims.

Source: SL 1996, ch 90, § 35.



§ 10-47B-131.2 Refund of taxes on motor fuel or undyed special fuel preempted by federal orconstitutional law.

10-47B-131.2. Refund of taxes on motor fuel or undyed special fuel preempted by federal or constitutional law. A consumer of motor fuel or undyed special fuel may apply for and obtain a refund of fuel taxes imposed and paid to this state, if a state or federal court of final appeals finds that taxation of the purchase or use of the fuel is preempted by federal law or unconstitutional. If applicable, the claim shall be supported by fuel purchase invoices, odometer readings, log books and calculated on an average mile per gallon basis.

Source: SL 1996, ch 90, § 36.



§ 10-47B-131.3 Refund of taxes on undyed special fuel purchased during shortage of dyed specialfuel.

10-47B-131.3. Refund of taxes on undyed special fuel purchased during shortage of dyed special fuel. Any person who holds a license in accordance with the provision of this chapter may apply for a credit or refund of fuel taxes imposed and paid to this state for undyed special fuel purchased and used in a nontaxable manner if it has been determined by the secretary that a shortage of dyed special fuel existed at the time of the sale. The claimant shall submit a sworn affidavit from the retail dealer testifying that the dealer tried to obtain dyed special fuel from the dealer's supplier but was unable to obtain the fuel because of a lack of dyed special fuel available at the time.

Source: SL 2008, ch 56, § 1.



§ 10-47B-132 Refund for taxes paid when undyed diesel fuel accidentally mixed with dyed dieselfuel--Conditions for refund.

10-47B-132. Refund for taxes paid when undyed diesel fuel accidentally mixed with dyed diesel fuel--Conditions for refund. Any person may apply for and obtain a refund of taxes paid by the person to this state when undyed diesel is accidentally mixed with dyed diesel fuel if the following conditions are met:

(1) The amount of undyed diesel fuel accidentally mixed with dyed diesel fuel equals five hundred gallons or more;

(2) The claimant notifies the department of the accidental mixing within five days of the incident;

(3) The department can determine with reasonable certainty the amount of dyed and undyed diesel fuel involved in the accidental mixing; and

(4) The mixed fuel is dyed by the department to the specifications set forth in this chapter if deemed necessary by the secretary.

No interest may be paid to a claimant applying for a refund under this section.

Source: SL 1995, ch 71, § 131A; SL 1996, ch 90, § 34.



§ 10-47B-133 Tax refund to supplier if purchaser fails to pay for product and taxes--Application--Limitations.

10-47B-133. Tax refund to supplier if purchaser fails to pay for product and taxes--Application--Limitations. Any licensed supplier or out-of-state supplier may apply for and obtain a refund for taxes paid to this state on any gallons of motor fuel or undyed special fuel withdrawn from a terminal at the rack and sold to a party who fails to pay the supplier or out-of-state supplier for the product and the taxes owed to this state. Application for this refund shall be made within sixty days of the occurrence of the delinquency. Upon application, all unpaid taxes of the delinquent party become due and owing. The application for refund may include all taxes credited to the delinquent party since the occurrence of the delinquency. To qualify for a refund, a supplier or out-of-state supplier shall supply the department sufficient evidence and testimony to enforce any tax collection action by the department. Upon application of this refund, the department may make an assessment and take collection action against the purchaser of the fuel in accordance with the provisions of chapter 10-59. The supplier or out-of-state supplier is only eligible for a refund for the taxes not paid by a customer once every three years. The supplier or out-of-state supplier is responsible for the tax on all sales that take place after the application for refund is made and are not eligible for further refunds. Upon application for a refund under this provision, a delinquent purchaser is no longer entitled to delay the payment of tax to a supplier or out-of-state supplier as set forth in § 10-47B-32 for a period of three years. The department shall notify all licensed suppliers, out-of-state suppliers, and marketers that the party has been delinquent in the payment of tax and is not entitled to the delayed payment of tax as set forth in § 10-47B-32 for a three-year period and that no further refunds will be paid for sales made to the party during the next three-year period. Once notified of a delinquent purchaser, no supplier, out-of-state supplier, or marketer may make a refund for tax under this section arising from a sale to the party during the three-year period.

Source: SL 1995, ch 71, § 131B; SL 1996, ch 90, § 37; SL 1999, ch 58, § 42.



§ 10-47B-134 Refund for taxes paid on fuel sold to customer whose accounts are worthless--Sufficient evidence and testimony.

10-47B-134. Refund for taxes paid on fuel sold to customer whose accounts are worthless--Sufficient evidence and testimony. Any wholesale distributor or retail dealer licensed as a marketer in this state may apply for and obtain a refund for taxes paid to this state on any gallons of motor fuel, undyed special fuel, or liquid petroleum gas sold to customers whose accounts are found to be worthless. Accounts may not be deemed to be worthless unless they have been claimed as uncollectible and deducted as an expense on the licensee's federal income tax return. Upon application of this refund, the department shall have cause and authority to make an assessment and take collection action against the purchaser of the fuel in accordance with the provisions of chapter 10-59. A refund claimant shall only be eligible for a refund for the taxes not paid by a customer once every three years. The department shall notify all licensed suppliers, out-of-state suppliers, and marketers that the party has been delinquent in the payment of tax and that no further refunds will be paid for sales made to the party during the next three-year period. To qualify for a refund a marketer shall supply the department sufficient evidence and testimony to enforce any tax collection action by the department.

Source: SL 1995, ch 71, § 131C.



§ 10-47B-135 No tax refund for certain uses of fuel.

10-47B-135. No tax refund for certain uses of fuel. No refund of motor fuel or special fuel taxes paid may be made for any of the following uses of fuel:

(1) Fuel used in motor vehicles operated on the public highways of this state;

(2) Fuel used for propulsion on the highway in any vehicles, machinery, or equipment for any highway construction or maintenance work which is paid for, wholly or in part, by public moneys;

(3) Fuel used in aircraft or watercraft;

(4) Undyed special fuel used in off-road machinery or equipment;

(5) Fuel used from the engine fuel supply tank by a motor vehicle while idling. Fuel used by a motor vehicle while idling shall be included in the total amount of fuel consumed when calculating average miles per gallon; or

(6) Fuel used in any motor vehicle, recreation vehicle, or farm equipment used for nonhighway agricultural purposes or, unless otherwise provided by this chapter, used in any motor vehicle or equipment for nonhighway commercial uses.
Source: SL 1995, ch 71, § 132; SL 2011, ch 61, § 5.



§ 10-47B-136 Repealed.

10-47B-136. Repealed by SL 2009, ch 55, § 28.



§ 10-47B-136.1 Tax report credit for special fuel blended with biodiesel to create biodiesel blend.

10-47B-136.1. Tax report credit for special fuel blended with biodiesel to create biodiesel blend. A tax report credit for special fuel blended with biodiesel to create biodiesel blend shall be allowed to the licensed blender who performs the blending activity. The tax report credit shall be granted on a per gallon basis in the amount that the rate for special fuel exceeds the rate for biodiesel blend. The credit shall be used to off-set any tax liability resulting from the blending of previously untaxed biodiesel.

This credit is extended only for special fuel which is blended with biodiesel and for no other fuel product. The further blending of additional fuel products with a motor fuel, special fuel, or biodiesel blend as defined under this chapter shall cause this credit to be cancelled and the blended product shall be taxed at the rate of tax for motor fuel and special fuel provided for in § 10-47B-4.

Source: SL 2009, ch 55, § 29.



§ 10-47B-137 Lost fuel--Requirements for tax refund.

10-47B-137. Lost fuel--Requirements for tax refund. Any person engaged in the sale of motor fuel or special fuel and licensed in accordance with the provisions of this chapter, who has lost motor fuel or undyed special fuel, upon which fuel excise tax has been paid to this state, by leakage or theft, or a single incident of loss or destruction caused by fire, flood, tornado, wind storm, or explosion exceeding one hundred gallons, on which the fuel tax imposed by this chapter, has been paid shall be refunded the amount of tax on the lost gallons upon compliance with the following requirements:

(1) The claimant shall notify the secretary of the loss, by registered or certified mail, within ten days after the loss is discovered;

(2) Copies of police reports in cases of theft and insurance reports shall accompany all claims;

(3) Claims for refunds shall be filed with the secretary within thirty days after the loss is discovered, or the claim is thereafter barred;

(4) No claims for a refund for a loss by leakage or theft of less than five hundred gallons may be considered or allowed. Such loss is presumed to be shrinkage; and

(5) The books and records of the claimant shall be available for inspection by the department.

If a claim for refund under this section is allowed and approved by the secretary, the state auditor shall issue a warrant for the amount allowed, upon the presentation of a claim bearing the approval of the secretary.

Source: SL 1995, ch 71, § 134; SL 2013, ch 59, § 16.



§ 10-47B-138 to 10-47B-142. Repealed.

10-47B-138 to 10-47B-142. Repealed by SL 2011, ch 61, §§ 11 to 15.



§ 10-47B-143 Rejection of fraudulent claim.

10-47B-143. Rejection of fraudulent claim. If upon investigation it is determined that any claim has been fraudulently presented or supported as to any item therein, either by invoices fraudulently made or altered or that any statement in the claim is willfully false in any particular, then the claim may be rejected in its entirety.

Source: SL 1995, ch 71, § 140.



§ 10-47B-144 Interest on refund claim not refunded within required time period.

10-47B-144. Interest on refund claim not refunded within required time period. Interest at the rate provided for under § 10-59-6 shall be paid on any refund claim amount authorized by §§ 10-47B-119.2 to 10-47B-131, inclusive, which has not been refunded to the claimant within sixty days of acceptance by the department during the months of January, February, or March. Claims received during any other month shall be paid within forty-five days, otherwise interest shall be paid to the claimant. No interest may be paid for refunds made to interstate fuel tax agreement licensees or licensed interstate users.

Source: SL 1995, ch 71, § 141; SL 2011, ch 61, § 6.



§ 10-47B-145 Rejection of tax refund claim--Assessment of tax against refund claimant.

10-47B-145. Rejection of tax refund claim--Assessment of tax against refund claimant. The secretary may reject any claims for tax refunds which do not conform to the criteria set forth under this chapter or reject any claim which cannot be supported by the claimant's records. The secretary may also assess tax against a refund claimant if it is determined that a refund claim was improperly paid from the claim.

Source: SL 1995, ch 71, § 142; SL 1999, ch 58, § 43.



§ 10-47B-146 Cooperation of state agencies--Information exchange with federal government andagencies of other states.

10-47B-146. Cooperation of state agencies--Information exchange with federal government and agencies of other states. Any department and division of state government having functions connected with the control, licensing, registry, or regulation of motor vehicles or their operations shall cooperate with the department in obtaining information and data necessary to administer this chapter. In addition, the secretary may exchange information with the federal government and the enforcement, revenue, and licensing agencies of other state governments.

Source: SL 1995, ch 71, § 143.



§ 10-47B-147 Interstate agreements or compacts authorized--Access to instruments.

10-47B-147. Interstate agreements or compacts authorized--Access to instruments. The secretary may enter into interstate agreements or compacts with authorized representatives of other jurisdictions to provide for the collection, auditing, and distribution of fuel taxes collected for such jurisdictions under the provisions of a signed interstate agreement or compact. In administering any interstate agreement on behalf of this state, the secretary may adopt the policies, principles, and guidelines contained within such interstate agreement. Copies of the interstate agreement or compact, procedures manual, and guidelines shall be filed within fifteen days after execution or the effective date of the instrument, whichever is the later at the Department of Revenue and made available upon request. The administrator shall provide access to the instrument to any agency administering or enforcing laws relating to vehicles.

Source: SL 1995, ch 71, § 144; SL 2003, ch 48, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-47B-148 Collection and distribution of tax, fee, penalty assessment, and interest assessment.

10-47B-148. Collection and distribution of tax, fee, penalty assessment, and interest assessment. Any tax, fee, penalty assessment, and interest assessment collected under this chapter are to be deposited with the state treasurer who shall credit the amount received to the motor fuel tax fund. However, taxes collected under this chapter on behalf of other jurisdictions under the provisions of an interstate agreement are to be distributed under the provisions of that agreement.

Source: SL 1995, ch 71, § 145.



§ 10-47B-149 Monthly adjustment to motor fuel tax fund balance.

10-47B-149. Monthly adjustment to motor fuel tax fund balance. At the beginning of each month, the secretary shall make adjustments to the motor fuel tax fund balance in the following manner:

(1) Each July transfer an amount to the snowmobile trails' fund equal to the product of multiplying the number of licensed snowmobiles as of July first, times one hundred twenty-five gallons, times the rate of tax provided for motor fuel under this chapter;

(2) Each July transfer from the amount of motor fuel tax collected from the motor fuel used for nonhighway purposes to the value added agriculture subfund created in § 38-6-13 one hundred thirty-five thousand dollars;

(3) Each July transfer from the amount of motor fuel tax collected from the motor fuel used for nonhighway purposes to the Department of Agriculture seventy-five thousand dollars to be used for a grant to the Northern Crops Institute;

(4) Transfer to the motor fuel tax administration account two percent of the deposits made to the motor fuel tax fund during the preceding month to cover the expenses incurred in administering all motor fuel and special fuel tax laws of this state. On or about August first of each year, the preceding year's remaining motor fuel tax administration account balance, less an amount to provide cash flow within the account, shall be transferred to the state highway fund. The remaining balance is to be calculated by subtracting from the total of monthly deposits, the amount of corresponding expenses. The expense of administering the chapters relating to motor and special fuel taxation shall be paid out of appropriations made by the Legislature;

(5) Each July transfer from the amount of motor fuel tax collected from the motor fuel used for nonhighway purposes to the coordinated natural resources conservation fund five hundred thousand dollars;

(6) Each July transfer to the parks and recreation fund an amount equal to the product of multiplying the number of licensed motorized boats as of the previous December thirty-first, times one hundred forty gallons, times the rate of tax provided for motor fuels under this chapter;

(7) Each July distribute to counties and townships as provided in § 10-47B-149.1 seven hundred thousand dollars;

(8) Transfer to the member jurisdictions taxes collected under the provisions of the international fuel tax agreement; and

(9) Transfer the remaining cash balance to the state highway fund.
Source: SL 1995, ch 71, § 146; SL 2000, ch 62, § 1; SL 2007, ch 227, § 5; SL 2011, ch 61, § 2; SL 2013, ch 192, § 10.



§ 10-47B-149.1 Distribution to counties and townships.

10-47B-149.1. Distribution to counties and townships. The amount to be distributed to counties and townships pursuant to § 10-47B-149 shall be distributed among the counties, pro rata, twenty-five percent according to truck registrations, twenty-five percent according to population, and fifty percent according to total road mileage. Each county shall distribute sixty percent of the amount received pursuant to this section to the county road and bridge fund and forty percent to the special highway fund to be distributed pursuant to the provisions of subdivision 32-11-4.1(2) and § 32-11-6.

Source: SL 2011, ch 61, § 3.



§ 10-47B-149.2 Amount of motor fuel taxes collected annually on motor fuel for nonhighwayagricultural uses.

10-47B-149.2. Amount of motor fuel taxes collected annually on motor fuel for nonhighway agricultural uses. The Legislature finds, based on historical data, that one million four hundred ten thousand dollars represents the amount of motor fuel taxes collected annually on motor fuel for nonhighway agricultural uses. The Legislature further finds that these funds should be utilized in a manner which benefits agriculture and the citizens of the state.

Source: SL 2011, ch 61, § 7.



§ 10-47B-150 Taxes used in airplanes and aircraft transferred to state aeronautics fund.

10-47B-150. Taxes used in airplanes and aircraft transferred to state aeronautics fund. The secretary shall ascertain the number of gallons of motor fuel and special fuel purchased, imported, received, or distributed each month in South Dakota for use in airplanes and aircraft and shall transfer the taxes collected thereon to the state aeronautics fund.

Source: SL 1995, ch 71, § 147.



§ 10-47B-151 Funds from motor fuel tax used to improve boating facilities.

10-47B-151. Funds from motor fuel tax used to improve boating facilities. The Legislature hereby finds that of all the motor fuel sold in this state on which the tax provided in this chapter, is imposed and collected and is not refunded, an amount equal to one hundred forty gallons per registered motorized boat is used to propel motorboats on the inland and surrounding waterways of this state. The Legislature hereby declares that it is the policy of this state to use the funds derived from the sale of motor fuel for such propulsion of motorboats to improve boating facilities throughout the state.

Source: SL 1995, ch 71, § 148; SL 2000, ch 62, § 2.



§ 10-47B-152 Use of funds transferred to parks and recreation fund.

10-47B-152. Use of funds transferred to parks and recreation fund. The secretary shall transfer to the parks and recreation fund an amount as provided by subdivision 10-47B-149(5) for the following purposes: the treatment of water; the control of pollution; and the acquisition, construction, and maintenance of facilities, including landings, harbors, dams, and channels for motorboats, in and adjacent to the waterways lying within the boundaries of this state. The Department of Game, Fish and Parks may cooperate with and use these funds on a matching basis with the United States or any agency thereof, with any other department of state government, with any unit of local government or with a private organization in this state for the purposes prescribed in this section.

Source: SL 1995, ch 71, § 149.



§ 10-47B-153 Improving boating facilities declared to be public purpose.

10-47B-153. Improving boating facilities declared to be public purpose. The purposes stated in § 10-47B-151, even if done in conjunction or cooperation with a private developer are declared to be public purposes. Any private developer shall be selected by the managing governmental entity through a formal request for proposal purposes.

Source: SL 1995, ch 71, § 150.



§ 10-47B-154 Repealed.

10-47B-154. Repealed by SL 2011, ch 61, § 16.



§ 10-47B-155 License revocation hearing--Written notice of revocation.

10-47B-155. License revocation hearing--Written notice of revocation. If any person licensed pursuant to this chapter fails to file a report or remit the tax payment when due, the secretary may immediately schedule a license revocation hearing. Upon revocation of the license the person shall cease any business activity authorized by the license. Written notice of the secretary's action shall be given to the licensee and to all other license holders of record on the date of notification.

Source: SL 1995, ch 71, § 152.



§ 10-47B-156 Sworn statement in lieu of verification of report before a notary public.

10-47B-156. Sworn statement in lieu of verification of report before a notary public. Any law of this state which requires a sworn or verified report or return to be made to the secretary by any person licensed pursuant to this chapter, is satisfied if the person required to make the report or the person's authorized officer or agent, in lieu of verification before a notary public, shall sign a statement printed or written thereon in the following form: "I declare and affirm under the penalties of perjury that this report has been examined by me, and to the best of my knowledge and belief is in all things true and correct."

Source: SL 1995, ch 71, § 153.



§ 10-47B-157 Record keeping required of licensee.

10-47B-157. Record keeping required of licensee. Each person issued a license pursuant to this chapter shall keep and preserve for the current and the three preceding calendar years an accurate record of all sales receipts, disbursement records, sales/purchase invoices, bills-of-lading, diversion tickets, partial load tickets, alcohol denaturing records, monthly inventory, and weekly pump meter readings and other pertinent records and papers considered necessary for the enforcement of this chapter by the secretary, including all ledgers and checking accounts.

Source: SL 1995, ch 71, § 154.



§ 10-47B-158 Additional records to be kept by liquid petroleum gas user or consumer refundclaimant.

10-47B-158. Additional records to be kept by liquid petroleum gas user or consumer refund claimant. In addition to the requirement set forth in § 10-47B-157, a liquid petroleum gas user or a consumer refund claimant shall keep individual vehicle and machinery consumption records, motor vehicle odometer readings, machinery hour readings, monthly consumption and odometer summaries, and individual vehicle and machinery off-road log books.

Source: SL 1995, ch 71, § 155; SL 1996, ch 90, § 38.



§ 10-47B-159 Fuel transactions to be supported by sales/purchase invoice--Copies--Requiredinformation.

10-47B-159. Fuel transactions to be supported by sales/purchase invoice--Copies--Required information. Each fuel transaction in this state or between an out-of-state supplier and importer shall be supported by a sales/purchase invoice. A copy of the invoice shall be maintained in the records of both the seller and the purchaser. The invoices shall be serially numbered and shall contain the following information:

(1) The seller's name and address;

(2) The seller's supplier's license number issued by the department if the fuel was sold at the pipeline or the seller's marketer's number if not sold at a pipeline;

(3) The purchaser's name and address;

(4) The date of sale and delivery of the fuel;

(5) The number of gallons of fuel sold and delivered to the purchaser, the type of fuel and if diesel whether it is dyed or not;

(6) The price charged per gallon of fuel;

(7) If charged, the amount of fuel or sales tax. Fuel tax shall either be listed separately or as a statement by the marketer that the price per gallon required under subdivision (6) of this section includes the South Dakota fuel tax; and

(8) The total amount of the sales invoice.
Source: SL 1995, ch 71, § 156; SL 1996, ch 90, § 39; SL 1999, ch 58, § 44; SL 2013, ch 59, § 17.



§ 10-47B-160 Examination of licensee by secretary--Reason for examination.

10-47B-160. Examination of licensee by secretary--Reason for examination. The secretary may examine the records, books, papers, fuel, and any other equipment of a person licensed pursuant to the provisions of this chapter or refund claimant pertaining to fuel received, sold, or used to verify the truth and accuracy of any statement, claim, or report; or to ascertain whether the tax imposed by this chapter has been paid; or to determine the financial responsibility of the licensee for the payment of the taxes imposed by this chapter.

Source: SL 1995, ch 71, § 157.



§ 10-47B-161 In-office review of refund claimant's or licensee's, records--Full field audit notprecluded.

10-47B-161. In-office review of refund claimant's or licensee's, records--Full field audit not precluded. The department may order an in-office review of a refund claimant or licensee's records in lieu of a full field audit. If an in-office review is ordered, the department shall provide all pertinent forms to the refund claimant or licensee with instructions for completion and return to the department. An in-office review does not preclude the ordering of a full field audit of the fuel user's records if discrepancies are found during the in-office review. The results of a field audit take precedence over any actions which result from the in-office review during the period being audited.

Source: SL 1995, ch 71, § 158.



§ 10-47B-162 Production incentive payments to ethanol producers for ethyl alcohol and to qualifiedbiobutanol producers for biobutanol--Eligibility--Proration.

10-47B-162. Production incentive payments to ethanol producers for ethyl alcohol and to qualified biobutanol producers for biobutanol--Eligibility--Proration. A production incentive payment of twenty cents per gallon is available to ethanol producers for ethyl alcohol which is fully distilled and produced in South Dakota and to qualified biobutanol producers for biobutanol fully produced in South Dakota. The ethyl alcohol shall be ninety-nine percent pure and shall be distilled from cereal grains. Annual production incentive payments for any facility may not exceed one million dollars. An ethanol production facility is eligible for a production incentive payment under this section only if the facility has produced qualifying ethyl alcohol on or before December 31, 2006. No facility may receive any production incentive payments in an amount greater than nine million six hundred eighty-two thousand dollars. The cumulative annual production incentive payments made under this section may not exceed four million dollars for fiscal year 2003, five million dollars for fiscal year 2004, six million dollars for fiscal year 2005, seven million dollars for fiscal year 2006, seven million dollars for fiscal year 2007, seven million dollars for fiscal year 2008, seven million dollars for fiscal year 2009, seven million dollars for fiscal year 2010, seven million dollars for fiscal year 2011, four million dollars for fiscal year 2012, four million dollars for fiscal year 2013, four million five hundred thousand dollars for fiscal year 2014, four million five hundred thousand dollars for fiscal year 2015, four million five hundred thousand dollars for fiscal year 2016, and seven million dollars per fiscal year thereafter. Payments from the ethanol fuel fund shall be prorated equally to all of the facilities each month based on claims submitted for that month and the amount of funds available for that month. No facility may receive payment for more than four hundred sixteen thousand six hundred sixty-seven gallons per month. If excess funds are available in the fund in any given month, payment may be made to facilities for previous months when funds were not sufficient to pay the claims from the previous months. All moneys available in the ethanol fuel fund at the end of the fiscal year shall be prorated equally to the facilities based upon all unpaid claims received through the end of that fiscal year.

Source: SL 1995, ch 71, § 159; SL 1996, ch 47, § 18; SL 1998, ch 72, § 1; SL 2002, ch 66, § 1; SL 2002, ch 170, § 2; SL 2003, ch 70, § 1; SL 2011, ch 62, § 1; SL 2012, ch 71, § 3; SL 2013, ch 61, § 1.



§ 10-47B-163 Application for ethanol production incentive payment.

10-47B-163. Application for ethanol production incentive payment. Any ethanol producer who intends to file for an ethanol production incentive payment shall first apply to the secretary on prescribed forms and obtain an ethanol producer license issued by the department. Any person licensed pursuant to this chapter shall obtain a license, maintain records, submit claims, and conduct taxable fuel transactions in accordance with the provisions of this chapter.

Source: SL 1995, ch 71, § 160.



§ 10-47B-164 Appropriation of money in ethanol fuel fund--Transfers of funds.

10-47B-164. Appropriation of money in ethanol fuel fund--Transfers of funds. Any money in the ethanol fuel fund is continuously appropriated for purposes of providing ethanol production payments to qualified ethanol producers for purposes of making deposits into the ethanol infrastructure incentive fund, and for purposes of making deposits into the revolving economic development and initiative fund. The department may receive and approve ethanol production incentive payment claims and authorize the issuance of payment warrants to licensed ethanol producer claimants based on claims presented by the licensees. At the end of each fiscal year, any unobligated cash in excess of one hundred thousand dollars in the ethanol fuel fund shall be transferred to the state highway fund.

There shall be a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2012 of one million dollars, a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2013 of one million dollars, a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2014 of five hundred thousand dollars, a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2015 of five hundred thousand dollars, and a transfer from the ethanol fuel fund to the ethanol infrastructure incentive fund in fiscal year 2016 of five hundred thousand dollars.

There shall be a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2012 of two million dollars, a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2013 of two million dollars, a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2014 of two million dollars, a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2015 of two million dollars, and a transfer from the ethanol fuel fund to the revolving economic development and initiative fund in fiscal year 2016 of two million dollars.

The transfers from the ethanol fuel fund to the ethanol infrastructure incentive fund and the revolving economic development and initiative fund in each fiscal year shall be made before any production incentive payment is made pursuant to § 10-47B-162 in the fiscal year.

No production incentive payment may be made pursuant to § 10-47B-162 unless the ethanol fuel fund has a balance of at least nine hundred fifty thousand dollars.

Source: SL 1995, ch 71, § 161; SL 2002, ch 170, § 3; SL 2011, ch 62, § 4.



§ 10-47B-164.1 Ethanol infrastructure incentive fund established.

10-47B-164.1. Ethanol infrastructure incentive fund established. There is hereby established the ethanol infrastructure incentive fund to receive funds transferred from the ethanol fuel fund pursuant to § 10-47B-164. Any money in the ethanol infrastructure incentive fund is continuously appropriated for the following purposes:

(1) To award incentive grants to motor fuel retail dealers as defined in § 10-47B-3 for the purpose of entering into contracts for the purchase or installation, or for the purchase and installation, of ethanol blender pumps and associated piping and storage systems and related equipment to be used at facilities operated by the motor fuel retail dealers for the sale of motor fuel to the public;

(2) To award incentive grants to motor fuel retail dealers as defined in § 10-47B-3 for the purpose of entering into contracts for the purchase, or the purchase, of pumps and pump equipment authorized to dispense gasoline containing up to and including eighty-five percent ethanol;

(3) To award incentive grants to encourage the purchase of flex fuel vehicles;

(4) To encourage the increased use of ethanol in South Dakota; and

(5) To otherwise encourage the installation of infrastructure related to sale and distribution of ethanol.

The Governor's Office of Economic Development shall establish, by rules promulgated pursuant to chapter 1-26, such regulations and procedures as are necessary to implement this section. For the purposes of this section, the term, ethanol blender pump, refers to a mechanism provided by the retail dealer for the dispensing at retail as defined in § 10-47B-3 of ethanol blend so that the end user may choose a particular grade of ethanol to gasoline to be dispensed. The Governor's Office of Economic Development may use up to five percent of any amount appropriated to the ethanol infrastructure incentive fund for administration of the fund or any incentive programs established by this section.

Source: SL 2011, ch 62, § 2.



§ 10-47B-164.2 Promulgation of rules concerning the ethanol infrastructure incentive fund.

10-47B-164.2. Promulgation of rules concerning the ethanol infrastructure incentive fund. The Governor's Office of Economic Development may promulgate rules pursuant to chapter 1-26 concerning the ethanol infrastructure incentive fund as follows:

(1) The submission of grant applications for the ethanol infrastructure incentive fund;

(2) Eligibility criteria for grants from the ethanol infrastructure incentive fund;

(3) Application procedures for grants from the ethanol infrastructure incentive fund;

(4) Criteria for determining which applicants will receive grants from the ethanol infrastructure incentive fund; and

(5) Follow-up reporting to the Governor's Office of Economic Development by grant recipients.
Source: SL 2011, ch 62, § 3.



§ 10-47B-165 Information required on ethanol production payment claim form.

10-47B-165. Information required on ethanol production payment claim form. The ethanol production payment claim form shall contain the following elements for each eligible ethanol production facility:

(1) The licensee's name and license number and the ethanol production period for which payment is being claimed;

(2) An inventory summary which identifies any unblended, but qualified, ethanol on hand at the beginning of the claim period, plus any ethanol refined during the claim period, less any ethanol sold during the period which results in the inventory on hand at the end of the claim period;

(3) Information specifying the amount of ethanol sold and blended during the claim period;

(4) A production payment calculation section which identifies the amount of production payment being claimed on qualified ethanol for the claim period; and

(5) The claimant's signature on a certification statement which affirms that the ethanol was produced from cereal grain at a facility located in this state and that the information contained on the claim form is accurate and complete.
Source: SL 1995, ch 71, § 162; SL 1998, ch 72, § 2.



§ 10-47B-166 Denaturing of ethyl alcohol required for production incentive payment--Exception.

10-47B-166. Denaturing of ethyl alcohol required for production incentive payment--Exception. Ethyl alcohol shall be denatured before it qualifies for the ethanol production incentive payment. A producer may denature the alcohol by adding gasoline or natural gasoline to it in amounts equal to at least two gallons of gasoline or natural gasoline for each ninety-eight gallons of alcohol. The alcohol may also be denatured by any other method common in the industry if the secretary is notified in writing of the method of denaturing before the denaturing occurs. If the ethyl alcohol is to be shipped outside of the United States of America, the ethyl alcohol does not need to meet the provisions of this section to qualify for the ethanol production incentive payment.

Source: SL 1995, ch 71, § 163; SL 1998, ch 73, § 1; SL 2010, ch 66, § 24; SL 2013, ch 61, § 2.



§ 10-47B-167 Exemption from fuel tax for certain sales of liquefied petroleum gas--Conditions.

10-47B-167. Exemption from fuel tax for certain sales of liquefied petroleum gas--Conditions. A licensed liquid petroleum gas vendor may sell liquefied petroleum gas exempt from the fuel tax imposed by this chapter, to a licensed liquid petroleum gas user or to a purchaser who owns a motor vehicle propelled by liquefied petroleum gas if the vendor delivers the gas into a bulk storage tank which has no liquid transfer line which could be used to deliver fuel into the fuel supply tank of a motor vehicle. The vendor shall certify that the vendor has inspected the bulk storage tank and that no liquid transfer line existed on the tank at the time of inspection. A purchaser shall obtain a propane user license before receiving liquefied petroleum gas into a bulk storage tank which has a liquid transfer line which could be used to deliver fuel into the fuel supply tank of a motor vehicle.

Source: SL 1995, ch 71, § 164; SL 1999, ch 58, § 45.



§ 10-47B-168 Monthly report by liquid petroleum gas and natural gas vendors required.

10-47B-168. Monthly report by liquid petroleum gas and natural gas vendors required. For the purpose of determining the amount of liquid petroleum gas, compressed natural gas, and liquid natural gas tax due, each liquid petroleum gas, natural gas, and liquid natural gas vendor shall file with the department a monthly report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-170, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 1995, ch 71, § 165; SL 2013, ch 60, § 25; SL 2014, ch 64, § 11.



§ 10-47B-169 Time for filing liquid petroleum gas and natural gas vendor's report.

10-47B-169. Time for filing liquid petroleum gas and natural gas vendor's report. Any report required by § 10-47B-168 shall be filed with respect to information for the preceding calendar month by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 166; SL 2011, ch 64, § 18; SL 2013, ch 60, § 26.



§ 10-47B-170 Information required in report of liquid petroleum gas and natural gas vendors.

10-47B-170. Information required in report of liquid petroleum gas and natural gas vendors. The vendors shall report pursuant to § 10-47B-168:

(1) The number of gallons of liquid petroleum gas sold upon which fuel tax was charged;

(2) The number of gallons of liquid petroleum gas sold upon which sales tax was charged;

(3) The number of gallons of compressed natural gas sold upon which fuel tax was charged. Compressed natural gas sold for use in motor vehicles shall be metered separately from other sales; and

(4) The number of gallons of liquid natural gas sold upon which fuel tax was charged. Liquid natural gas sold for use in motor vehicles shall be metered separately from other sales.
Source: SL 1995, ch 71, § 167; SL 2014, ch 64, § 12.



§ 10-47B-170.1 Semiannual report required of liquid petroleum gas users.

10-47B-170.1. Semiannual report required of liquid petroleum gas users. For the purpose of determining the amount of liquid petroleum gas tax due, each liquid petroleum gas user shall file with the department a semiannual report by electronic means on an electronic reporting system furnished by the department. In addition to the information required pursuant to § 10-47B-171, the department may require the reporting of any information reasonably necessary to determine the amount of fuel excise tax due.

Source: SL 2013, ch 60, § 27.



§ 10-47B-170.2 Time for filing liquid petroleum gas user's report.

10-47B-170.2. Time for filing liquid petroleum gas user's report. Any report required by § 10-47B-170.1 shall be filed with respect to information for the preceding semiannual period by electronic means on or before the twenty-third day of the month following each semiannual period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 2013, ch 60, § 28.



§ 10-47B-171 Information in liquid petroleum gas user's report.

10-47B-171. Information in liquid petroleum gas user's report. The liquid petroleum gas users shall report pursuant to § 10-47B-170.1 the number of gallons used in motor vehicles.

Source: SL 1995, ch 71, § 168; SL 2013, ch 60, § 29.



§ 10-47B-172 Advanced arrangements for paying taxes on special fuels.

10-47B-172. Advanced arrangements for paying taxes on special fuels. The purpose of this section and §§ 10-47B-173 to 10-47B-180, inclusive, is to provide an additional method of collecting special fuel taxes from interstate operators of qualified motor vehicles commensurate with their operations on South Dakota highways. No person may bring into this state in the fuel supply tanks of a licensed qualified motor vehicle, or in any other container regardless of whether it is connected to the motor of the qualified vehicle, any special fuel to be used in the operation of the qualified vehicle in this state unless advance arrangements have been made for payment of this state's fuel tax on all fuel consumed. These advance arrangements may include the obtaining of either a permanent interstate fuel user license or a temporary single-trip fuel permit issued by the department or its authorized agent or authorization to operate under the provisions of an interstate compact or reciprocal agreement.

Source: SL 1995, ch 71, § 169.



§ 10-47B-173 Application for permanent fuel user license--Security--Fees.

10-47B-173. Application for permanent fuel user license--Security--Fees. Any person who desires to obtain a permanent interstate fuel user license shall apply for a license on a form prescribed by the department and may be required to post acceptable security in accordance with the provisions of this chapter. The secretary shall require suitable security of any license applicant who has been delinquent in filing tax reports with the department or paying fuel tax. This license allows the holder to bring special fuel into this state in a vehicle supply tank, and for that privilege, the licensee shall pay to this state the tax on fuel consumed on the highways of this state, all in accordance with the provisions for the licensure set forth under this chapter. There is a fee of ten dollars for the initial license and a fee of ten dollars for the subsequent renewal of the license for each year thereafter. There is a fee of one dollar and fifty cents per vehicle for each set of decals requested along with a fee of one dollar for mailing each set of decals. The fees collected shall be deposited into the motor fuel administration fund.

Source: SL 1995, ch 71, § 170; SL 2012, ch 72, § 1.



§ 10-47B-174 Permanent fuel user licensee to carry copy of license in vehicle--Quarterly report byuser required.

10-47B-174. Permanent fuel user licensee to carry copy of license in vehicle--Quarterly report by user required. Each qualified special fuel powered vehicle which operates into or through this state in interstate operations shall carry evidence of compliance with this chapter. For any carrier who is permanently licensed, a copy or photocopy of the permanent license issued to the carrier shall be carried in each vehicle operated by the licensee within this state. The license copies shall bear the vehicle unit number assigned by the operator. No other alterations to the license or a copy thereof may be allowed.

Notwithstanding any provision of this chapter, a permanent interstate fuel user licensee shall file reports with the department and remit tax to the department on a quarterly basis. The reports and remittance shall be due on the last day of the month following each quarterly period. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report or remittance is due on the next succeeding day which is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 1995, ch 71, § 171; SL 2013, ch 60, § 30.



§ 10-47B-175 Temporary single-trip permit for unlicensed interstate fuel user--Cost of permit.

10-47B-175. Temporary single-trip permit for unlicensed interstate fuel user--Cost of permit. Any interstate fuel user, who is not the holder of a valid interstate fuel user license or operating under the authority of an interstate compact or reciprocal agreement shall, before entering this state, obtain a temporary single-trip permit from the department or any agents appointed by the secretary for issuance of these permits. Temporary single-trip permits shall cost twenty dollars each. The permit is for one trip into or through the state and automatically expires as soon as the vehicle leaves this state. This permit does not allow the holder to purchase fuel on a tax-unpaid basis from any source within this state. The permit fee is in lieu of any other fuel permit fees.

Source: SL 1995, ch 71, § 172.



§ 10-47B-176 Determining tax liability of interstate fuel user licensee--Overpayment refund.

10-47B-176. Determining tax liability of interstate fuel user licensee--Overpayment refund. The tax liability of an interstate fuel user licensee shall be determined based on average fuel consumption for all qualified vehicles operated by the licensee within this state. Average fuel consumption is equal to the total fleet vehicle miles traveled divided by total fleet gallons of fuel consumed to calculate an average mile per gallon (AMPG) for all vehicles operated. This AMPG is then divided into the total miles traveled within South Dakota by all vehicles to determine the total gallons of fuel attributable to South Dakota operations. The gallons thus calculated shall be multiplied times the special fuel per gallon tax rate currently in force at the time the return is completed to determine the total tax due from the licensee. This tax liability can be credited in the amount of any South Dakota special fuel tax paid at the time the fuel is purchased within this state. Over purchases of special fuel which result in a tax overpayment shall be refunded to the licensee in accordance with the provisions of § 10-47B-177.

Source: SL 1995, ch 71, § 173.



§ 10-47B-176.1 Repealed.

10-47B-176.1. Repealed by 1st SS 1997, ch 1, § 2.



§ 10-47B-177 Information required in interstate fuel user's report.

10-47B-177. Information required in interstate fuel user's report. The reports filed by interstate fuel users shall contain the following information for all qualified vehicles operating under the taxpayer's license:

(1) The total miles driven in all states;

(2) The total gallons of fuel consumed in all states;

(3) The total miles driven within South Dakota, recorded separately from the miles driven in other states; and

(4) The total gallons of fuel purchased in South Dakota on which the state's fuel tax was paid at the time of purchase.

Once the license holder's tax liability has been calculated in accordance with the provisions of § 10-47B-176, the amount of tax-paid fuel gallonage listed under subdivision (4) of this section shall be applied against the calculated fuel tax liability for South Dakota. The resultant gallonage determines either an additional tax liability or a tax credit on the license holder's quarterly tax return.

Source: SL 1995, ch 71, § 174.



§ 10-47B-178 Leased qualified vehicles used by interstate user--Copy of lease agreement in vehicle--Types of lease agreements--Records.

10-47B-178. Leased qualified vehicles used by interstate user--Copy of lease agreement in vehicle--Types of lease agreements--Records. If the qualified vehicles used by an interstate user are leased, the operator shall carry a copy of the lease agreement in the vehicle while operating in this state. The lease agreement shall clearly indicate the party responsible for the fuel user license and for the reporting and payment of fuel taxes. The following types of lease agreements shall be recognized by the department:

(1) Temporary leases, which are leases for less than thirty days or leases for more than thirty days without exclusive use of the leased vehicle; and

(2) Permanent leases, which are leases for more than thirty days with exclusive use of the leased vehicle.

The party responsible for the reporting and payment of fuel taxes shall maintain complete and accurate records of the operations conducted for purposes of tax return completion and audit examination.

Source: SL 1995, ch 71, § 175.



§ 10-47B-179 Calculating tax liability of interstate fuel user when user's records are inadequate.

10-47B-179. Calculating tax liability of interstate fuel user when user's records are inadequate. If an interstate fuel user does not keep records adequate to verify either miles traveled or fuel purchased, tax shall be calculated on fuel consumption using the average miles per gallon (AMPG) allowance. The AMPG allowance is four miles per gallon for all miles attributable to established travel within South Dakota. If no records exist to support miles driven during a tax reporting period, the period's mileage shall be calculated based on the average mileage driven during the four preceding reporting periods.

Source: SL 1995, ch 71, § 176.



§ 10-47B-180 Interstate fuel user required to keep operational records.

10-47B-180. Interstate fuel user required to keep operational records. Any person holding an interstate fuel user license issued by this state shall make and keep for the current calendar year plus the three prior calendar years, the operational records as may be reasonably required by the secretary. If in the normal conduct of business, the required records are maintained and kept at any office located outside of South Dakota, compliance with this section can be accomplished if the records are made available for audit purposes at a location within the State of South Dakota. If required operational records are not made available at a location within this state, the licensee is liable to this state for reimbursement of actual per diem travel expenses incurred in conducting the audit at the out-of-state site. Per diem expense reimbursement shall be assessed based on the prevailing out-of-state travel expense rates for the State of South Dakota.

Source: SL 1995, ch 71, § 177.



§ 10-47B-180.1 Records required of persons who store motor fuel or special fuel--Penalties.

10-47B-180.1. Records required of persons who store motor fuel or special fuel--Penalties. Any person in this state who stores motor fuel or special fuel for sale or use in this state shall maintain records to demonstrate that all taxes imposed by this state have been paid. If it is determined that all taxes due have not been paid or if adequate records are not maintained to show that all taxes due have been paid, the fuel is subject to an assessment by the department of up to twice the tax rate on all fuel involved.

Source: SL 1999, ch 58, § 50; SL 2013, ch 59, § 18.



§ 10-47B-181 Supplier or bulk plant operator penalized for authorizing sales for export tounlicensed person.

10-47B-181. Supplier or bulk plant operator penalized for authorizing sales for export to unlicensed person. A supplier or bulk plant operator who authorizes motor fuel or special fuel sales for export to a person who does not have an appropriate export license which allows the person to export to the destination state indicated on the bill-of-lading issued by the terminal operator shall be assessed up to twice the amount of the tax due.

Source: SL 1995, ch 71, § 178; SL 1996, ch 90, § 40.



§ 10-47B-182 Civil penalty for failure to issue required documents--Request for hearing.

10-47B-182. Civil penalty for failure to issue required documents--Request for hearing. Any person who fails to issue a document pursuant to the provisions of §§ 10-47B-43, 10-47B-45, 10-47B-49, and 10-47B-50 or who fails to provide all of the information set forth by §§ 10-47B-53 to 10-47B-55, inclusive, is subject to a civil penalty of one thousand dollars per document. If the person believes that the assessment arose from a mistake of fact or error of law, the person may request a hearing in accordance with § 10-59-9.

Source: SL 1995, ch 71, § 179; SL 1999, ch 58, § 46.



§ 10-47B-183 Civil penalty against importer or transporter for importation or sale without validdocuments--Request for hearing.

10-47B-183. Civil penalty against importer or transporter for importation or sale without valid documents--Request for hearing. Each importer or transporter who knowingly imports or delivers motor fuel or special fuel without a valid importer or transporter license or a bill of lading or diversion ticket showing South Dakota as the destination state is subject to a civil penalty of up to ten thousand dollars for each occurrence described in this section. If the person believes that the assessment arose from a mistake of fact or error of law, the person may request a hearing in accordance with § 10-59-9.

Source: SL 1995, ch 71, § 180; SL 1996, ch 90, § 41; SL 1999, ch 58, § 47.



§ 10-47B-184 Repealed.

10-47B-184. Repealed by SL 2009, ch 55, § 30.



§ 10-47B-185 Civil penalty for operation of vehicle with certain dyed special fuels--Request forhearing--Criminal penalty for failure to pay civil assessment--Exempted vehicles.

10-47B-185. Civil penalty for operation of vehicle with certain dyed special fuels--Request for hearing--Criminal penalty for failure to pay civil assessment--Exempted vehicles. A person who operates or maintains a motor vehicle in this state with special fuel that contains dye as provided under § 10-47B-20 in the engine fuel supply tank is subject to a civil penalty of two hundred fifty dollars if the violation occurs in a motor vehicle which is not a qualified vehicle. If the violation occurs in a qualified vehicle, the person is subject to a civil penalty of five hundred dollars. The person is subject to a five hundred dollar civil penalty on all subsequent violations which occur in any motor vehicle other than a qualified vehicle and subject to a civil penalty of one thousand dollars on all subsequent violations which occur in any qualified vehicle. If the person believes that the assessment arose from a mistake of fact or error of law, the person may request a hearing in accordance with § 10-59-9. Failure to pay the civil assessment within ninety days after the date of the assessment or ninety days after the civil assessment becomes final pursuant to an administrative appeal, is a Class 1 misdemeanor. Any motor vehicle owned by the state, a county, or municipal corporation for the construction, repair, and maintenance of the public highways on any public highway is not subject to this section. Any intercity bus as defined by 26 U.S.C. § 6427(b) is not subject to this section with regards to any dyed diesel fuel purchased in another state and imported in the engine fuel supply tank of the bus. Any fuel purchased in this state for use in an intercity bus shall be taxed and undyed. Any motor vehicle owned by the federal government is not subject to this section.

Source: SL 1995, ch 71, § 182; SL 1996, ch 90, § 44; SL 1999, ch 58, § 48; SL 2004, ch 98, § 1.



§ 10-47B-186 Penalty for inadequate records of bills-of-lading, diversion tickets, or drop loadtickets.

10-47B-186. Penalty for inadequate records of bills-of-lading, diversion tickets, or drop load tickets. Any person who fails to provide, inspect, or maintain in the person's records bills-of-lading, diversion tickets, or drop load tickets as required by this chapter or fails to provide, inspect, or maintain bills-of-lading and diversion tickets that indicate South Dakota as the destination state may be subject to an assessment by the department of up to twice the tax rate on all fuel involved.

Source: SL 1995, ch 71, § 183.



§ 10-47B-187 Penalties for violations.

10-47B-187. Penalties for violations. Any person who:

(1) Makes any false or fraudulent return or report in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by this chapter or refuses to exhibit these records to the secretary or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return or report required by this chapter within sixty days from the date the return or report is due is guilty of a Class 1 misdemeanor;

(5) Engages in business as a licensee under this chapter without obtaining a fuel tax license is guilty of a Class 1 misdemeanor;

(6) Engages in business as a licensee under this chapter after the licensee's fuel tax license has been revoked by the secretary is guilty of a Class 6 felony;

(7) Willfully violates any rule of the secretary for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor;

(8) Violates either subdivision (2) or subdivision (4) of this section two or more times in any twelve-month period is guilty of a Class 6 felony;

(9) Engages in the business as a licensee under this chapter without obtaining a fuel tax license after having been notified in writing by the secretary that the person is subject to the provisions of the motor fuel tax laws is guilty of a Class 6 felony. It is not a violation of this subdivision if the person engaging in business as a licensee files an application for a fuel tax license and meets all lawful prerequisites for obtaining the license within three days from receipt of written notice from the secretary;

(10) Makes false or deceptive statements in applying for a license issued pursuant to this chapter or files an application as a subterfuge for the real person in interest whose license has been canceled for cause by the secretary is guilty of a Class 6 felony;

(11) Ceases conducting business as a licensee as defined under this chapter and fails to surrender a license to the secretary as required after discontinuance is guilty of a Class 1 misdemeanor;

(12) Knowingly submits a fraudulently prepared or supported claim for the refund of motor or special fuel taxes is guilty of a Class 6 felony;

(13) Operates or maintains a motor vehicle in this state with special fuel that contains dye as provided in this chapter in the engine fuel supply tank, is guilty of a Class 2 misdemeanor. Any subsequent violation is a Class 1 misdemeanor. Any motor vehicle owned by the state, a county, or municipal corporation for the construction, repair, and maintenance of the public highways on any public highway and intercity buses as defined by 26 U.S.C. § 6427(b) is not subject to this subdivision. Any vehicle owned by the federal government is not subject to this subdivision;

(14) Signs any form prescribed by the department with knowledge that the form contains false or untrue information, in whole or in part, is guilty of a Class 6 felony;

(15) Fails to carry aboard a qualified motor vehicle, fuel use tax operating credentials required under this chapter or fails to exhibit such fuel use tax credentials if so required by a law enforcement officer is guilty of a Class 2 misdemeanor; or

(16) Operates a motor vehicle with a capacity of more than four thousand two hundred gallons that is engaged in the shipment of motor fuel and special fuel on the public highways of this state without a bill of lading containing the information required by this chapter is guilty of a Class 1 misdemeanor.
Source: SL 1995, ch 71, § 184; SL 1996, ch 90, § 45; SL 1999, ch 58, § 49; SL 2009, ch 55, §§ 31, 32; SL 2013, ch 59, § 19.



§ 10-47B-188 State officials authorized to withdraw fuel for testing.

10-47B-188. State officials authorized to withdraw fuel for testing. Authorized personnel of the department, the Internal Revenue Service, the Highway Patrol, and local law enforcement agencies may withdraw fuel from motor vehicles, machinery, equipment, and storage facilities in quantities sufficient to test for purposes of enforcing the provisions of this chapter.

Source: SL 1995, ch 71, § 185; SL 2003, ch 272, §§ 20, 121.



§ 10-47B-189 Refusal to allow inspection as misdemeanor.

10-47B-189. Refusal to allow inspection as misdemeanor. Any person who refuses to allow an inspection of equipment or fuel authorized by this chapter is guilty of a Class 2 misdemeanor.

Source: SL 1996, ch 90, § 42.



§ 10-47B-190 Electronic filing of returns and reports and electronic transfer of funds required--Exception.

10-47B-190. Electronic filing of returns and reports and electronic transfer of funds required--Exception. Any entity who holds a license issued pursuant to this chapter or any entity subject to the provisions of this chapter shall file returns or reports by electronic means with the department and shall remit tax by electronic transfer to the department unless the secretary permits an entity to file returns or reports by nonelectronic means and permits an entity to remit tax by nonelectronic means.

If the secretary permits any entity to file returns or reports by nonelectronic means, permits any entity to remit tax by nonelectronic means, or both, any return, report, or remittance which is required to be filed is timely filed if mailed, postage prepaid, on or before the due date for the particular reporting period, and is received by the department. The return or report to be filed shall be on forms prescribed and furnished by the department. For the purposes of this section only, the due date for the particular reporting period is the last day of the month following the particular reporting period, unless the last day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed in which case it is due on the next day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed. A United States Postal Service postmark is evidence of the date of mailing for the purpose of timely filing of returns, reports, or remittances.

Source: SL 2012, ch 73, § 1; SL 2013, ch 60, § 31.



§ 10-47B-191 Fuel excise tax on motor vehicle fuel not otherwise specifically taxed by chapter--Reports--Remittance.

10-47B-191. Fuel excise tax on motor vehicle fuel not otherwise specifically taxed by chapter--Reports--Remittance. This section applies to any fuel that is not specifically taxed by this chapter that is used to propel a motor vehicle on the highways of this state. For the purposes of this section, fuel means any solid, liquid, or gas, or any combination thereof, that is consumed by the motor vehicle to propel the motor vehicle on the highways of this state that is not otherwise taxed by this chapter.

A fuel excise tax is imposed on all fuel as defined by this section. The fuel excise tax is imposed at the equivalent rate of $.22 per 116,090 BTU of energy of the fuel, which is the equivalent energy of a gallon of gasoline. The owner or operator of the motor vehicle shall remit the tax imposed by this section.

The owner or operator of the motor vehicle shall report to the department the type of fuel used to propel the motor vehicle, the amount of fuel used to propel the motor vehicle, the miles driven by the motor vehicle, and any other information that the secretary may require. The report shall be on a form provided by the department and shall be filed on a monthly basis by electronic means on an electronic reporting system furnished by the department. The report required by this section shall be filed with respect to information for the preceding monthly period by electronic means on or before the twenty-third day of the month following each monthly period. If the twenty-third day of the month falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed, the report is due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

All tax required to be remitted by this section is due and payable by electronic transfer on or before the second to the last day of the month following each monthly period. For the purpose of remitting any tax by electronic transfer pursuant to this section, the last day and the second to the last day of the month means the last day and the second to the last day of the month which is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day on which the Federal Reserve Bank is closed.

Source: SL 2014, ch 64, § 13.






Chapter 48 - Special Fuel Tax [Repealed]

CHAPTER 10-48

SPECIAL FUEL TAX [REPEALED]

[Repealed by SL 1980, ch 105, § 2; SL 1981, ch 111, § 2; SL 1981, ch 331, § 9; SL 1982, ch 86,

§ 69; SL 1983, ch 100, §§ 26, 42, 45, 64-66, 69, 70; SL 1984, ch 97, §§ 3-5, 9-14; SL 1984, ch 98, §§ 1-3, 8-13; SL 1986, ch 107, § 1; SL 1986, ch 111, §§ 32, 33; SL 1987, ch 29, § 73; SL 1989, ch 117, § 75]



Chapter 49 - Interstate Fuel Use Tax [Repealed]

CHAPTER 10-49

INTERSTATE FUEL USE TAX [REPEALED]

[Repealed by SL 1986, ch 111, § 34; SL 1987, ch 110, § 10; SL 1989, ch 117, § 76]



Chapter 50 - Cigarette Tax

§ 10-50-1 Definition of terms.

10-50-1. Definition of terms. Terms used in this chapter mean:

(1) "Consumer," any individual who is not a retailer or a licensed distributor or wholesaler pursuant to § 10-50-9;

(2) "Dealer," or "retailer," any person other than a distributor or wholesaler, as defined herein, who is engaged in this state in the business of selling cigarettes or tobacco products at retail;

(3) "Distributor," any person engaged in this state in the business of producing or manufacturing cigarettes, or importing into the state cigarettes, at least seventy-five percent of which are purchased directly from the manufacturers thereof;

(4) "Licensed distributor," or "licensed wholesaler," a distributor or wholesaler licensed under the provisions of this chapter;

(5) "Person," any individual, firm, fiduciary, partnership, limited liability company, corporation, trust, or association, however formed;

(6) "Sale" or "sell," shall include or apply to gifts, exchanges, and barter;

(7) "Secretary," the secretary of revenue;

(8) "Tobacco products," cigars, snuff, chewing tobacco, and any other products made up or composed of tobacco in whole or in part, except cigarettes.
Source: SDC 1939, § 57.3901; SL 1951, ch 452, § 1; SL 1970, ch 78, § 1; SL 1973, ch 2, § 278; SL 1994, ch 351, § 27; SL 1995, ch 72, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2005, ch 82, § 1; SL 2009, ch 58, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-2 Number of cigarettes in package.

10-50-2. Number of cigarettes in package. All cigarettes sold in this state shall be put up in packages containing twenty or twenty-five cigarettes each except for those cigarettes offered by manufacturers for gratis distribution as samples. Manufacturers, through their sales representatives or agents, may distribute, within the state, sample cigarettes in any package size or quantity.

Source: SL 1937, ch 243, § 5; SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1984, ch 101, § 1.



§ 10-50-3 Tax imposed on cigarettes held for sale--Rates of tax.

10-50-3. Tax imposed on cigarettes held for sale--Rates of tax. A tax is imposed, whether or not a sale occurs, at the following rates on all cigarettes held in this state for sale by any person:

Class A, on cigarettes weighing not more than three pounds per thousand, seventy-six and one-half mills on each cigarette.

Class B, on cigarettes weighing more than three pounds per thousand, seventy-six and one-half mills on each cigarette.

Source: SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1969, ch 271, § 1; SL 1979, ch 90, § 1; SL 1981, ch 114, § 1; SL 1985, ch 97; SL 1995, ch 72, § 1; SL 2003, ch 72, § 1; Initiated Measure 2, approved Nov. 7, 2006, eff. Jan. 1, 2007.



§ 10-50-4 Stamps affixed to evidence tax payment--Samples excepted.

10-50-4. Stamps affixed to evidence tax payment--Samples excepted. The payment of the tax imposed by § 10-50-3 shall be evidenced by the affixing of stamps to the packages containing the cigarettes as provided by this chapter. However, for cigarettes offered by manufacturers for gratis distribution as samples, the stamps are not required to be affixed to sample packages if the manufacturer of the cigarette reports and pays the tax directly to the state tax authority.

Source: SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1984, ch 101, § 2; SL 1995, ch 72, § 6; SL 2003, ch 272, § 82; SL 2007, ch 66, § 2.



§ 10-50-5 Denominations of stamps--Fractional parts of cent.

10-50-5. Denominations of stamps--Fractional parts of cent. No stamps evidencing payment of the tax prescribed in § 10-50-3 shall be in a denomination of less than one cent and whenever the tax at the rate therein prescribed shall be a specified amount plus a fractional part of one cent, the package or carton shall be stamped for the next full cent, provided, that whenever the tax at the rate therein prescribed shall amount to twelve cents the package or carton shall be stamped for the exact amount of twelve cents.

Source: SDC 1939, § 57.3905 as added by SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1969, ch 271, § 2.



§ 10-50-6 Stamped cigarettes not subject to further tax--Person in possession of unstampedcigarettes liable for tax and penalty.

10-50-6. Stamped cigarettes not subject to further tax--Person in possession of unstamped cigarettes liable for tax and penalty. Any cigarette on which a tax has been paid, the payment being evidenced by the affixing of the stamp, is not subject to a further tax under this chapter. However, any person, who possesses two thousand or more cigarettes that do not bear a tax stamp indicating that the South Dakota cigarette tax has been paid, shall pay the tax imposed pursuant to § 10-50-3 plus a penalty equal to ten percent of the total tax due.

Source: SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 2000, ch 64, § 1; SL 2007, ch 66, § 3.



§ 10-50-7 Transactions constitutionally exempt from taxation.

10-50-7. Transactions constitutionally exempt from taxation. Nothing contained in this chapter shall be construed to impose a tax on any transaction the taxation of which by this state is prohibited by the Constitution of the United States.

Source: SL 1937, ch 243, § 5; SDC 1939, § 57.3905; SL 1949, ch 422, § 1; SL 1951, ch 452, § 3; SL 1955, ch 416; SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1.



§ 10-50-8 Impact of tax borne by consumer--Separate statement on invoice--Method ofcollection unaffected.

10-50-8. Impact of tax borne by consumer--Separate statement on invoice--Method of collection unaffected. The impact of the tax levied by this chapter is hereby declared to be on the vendee, user, consumer, or possessor of cigarettes or tobacco products in this state and when said tax is paid by any other person such payment shall be considered as an advance payment and shall thereafter be added to the price of the cigarettes or tobacco products and recovered from the ultimate consumer or user. In making a sale of cigarettes or tobacco products in this state a distributor may separately state and show upon the invoice covering such sale the amount of tax on the cigarettes or tobacco products sold. The provisions of this section shall in no way affect the method of collection of such tax on cigarettes as now provided by existing law.

Source: SDC 1939, § 57.3905 as added by SL 1959, ch 442, § 1; SL 1963, ch 446, § 1; SL 1965, ch 293, § 1; SL 1970, ch 78, § 2; SL 1995, ch 72, § 7.



§ 10-50-9 License required of distributors and wholesalers--Registration required of retailers--Separate license or registration for each outlet--Violation as petty offense.

10-50-9. License required of distributors and wholesalers--Registration required of retailers--Separate license or registration for each outlet--Violation as petty offense. Each person, except a retailer, engaging in the business of selling cigarettes or tobacco products in this state, including any distributor or wholesaler, shall secure a license therefore from the secretary of revenue. A separate application and license is required for each wholesale outlet if a person owns or controls more than one place of business dealing in cigarettes or tobacco products. Each person selling cigarettes or tobacco products at retail shall register with the Department of Revenue. A separate registration is required for each retail outlet operated within the state. No fee may be charged for this registration.

Any person, except a retailer, who sells, offers for sale, or possesses with intent to sell, any cigarettes or tobacco products, without a license or registration commits a petty offense.

Source: SDC 1939, §§ 57.3903, 57.9932; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 1982, ch 86, § 73; SL 1995, ch 72, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 64, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-10 Contents of application for license.

10-50-10. Contents of application for license. Such license shall be issued by the secretary of revenue on application, stating, on forms prescribed by the secretary, the name and address of the applicant, the address of the place of business at which it is proposed to engage in such business, the type of business, and such other information as the secretary may require for the proper administration of this chapter.

Source: SDC 1939, § 57.3903; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-11 Fee for distributor or wholesaler license--Reduced fee for part of year.

10-50-11. Fee for distributor or wholesaler license--Reduced fee for part of year. Each application for a distributor or wholesaler license shall be accompanied by a fee of one hundred fifty dollars. If the applicant for a license has not entered upon the business of selling cigarettes or tobacco products until after the first day of January in any year, then the fee for a license during the remainder of the fiscal year is one-half the amount set forth in this section.

Source: SL 1937, ch 243, § 2; SDC 1939, § 57.3903; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 1966, ch 157, § 14; SL 1970, ch 78, § 3; SL 1995, ch 72, § 9.



§ 10-50-12 Display of license--Duration--Return of license on revocation.

10-50-12. Display of license--Duration--Return of license on revocation. Each license so issued shall be prominently displayed on the premises covered by the license. Each license shall be valid until the first day of July subsequent to the date of issuance of such license unless sooner revoked by the secretary of revenue pursuant to the provisions of this chapter, in which case the holder of the license shall immediately return it to the secretary of revenue.

Source: SDC 1939, § 57.3903; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-13 Transfer of license to different location or person--Contents of application fortransfer.

10-50-13. Transfer of license to different location or person--Contents of application for transfer. Any license granted under this chapter may be transferred to a new location or to another person. If the transfer is to another person, the licensee shall show in writing, under oath, that the licensee has made a bulk sale of the business operated under the license. The transferee shall make an application exactly as if an original applicant, setting forth therein that the transferee is the bulk sale purchaser of the business operated under the license and requesting that the license be transferred to him or her. If the transfer is to a new location, the licensee shall make application showing all the relevant facts as to the new location. The application shall take the same course and be acted upon as if an original application.

Source: SDC 1939, § 57.3903 as added by SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415; SL 2007, ch 64, § 2.



§ 10-50-14 Annual renewal of license--Fee.

10-50-14. Annual renewal of license--Fee. The holder of each license may, annually, before the expiration date of the license then held by him, renew his license for a further period of one year, on application accompanied by a fee in the amount as prescribed in § 10-50-11.

Source: SL 1937, ch 243, § 3; SDC 1939, § 57.3903; SL 1941, ch 352; SL 1951, ch 452, § 2; SL 1955, ch 415.



§ 10-50-15 Revocation of license or registration--Appeal.

10-50-15. Revocation of license or registration--Appeal. The secretary of revenue may revoke the license of any distributor or wholesaler or the registration of a dealer for failure to comply with any of the provisions of this chapter. Any person aggrieved by the revocation may apply to the secretary for a hearing as provided in § 10-50-46 and may further appeal to the court as provided in § 10-50-49.

Source: SDC 1939, § 57.3904; SL 1970, ch 78, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 64, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-16 Sale of cigarettes after license or registration revocation as petty offense--Forfeiture.

10-50-16. Sale of cigarettes after license or registration revocation as petty offense--Forfeiture. Any person who sells any cigarettes or tobacco products after such person's license or registration has been revoked commits a petty offense, and all cigarettes or tobacco products in such person's possession shall be seized and forfeited to the state pursuant to chapter 23A-37.

Source: SL 1937, ch 243, § 4; SDC 1939, § 57.9933; SL 1982, ch 86, § 74; SL 1995, ch 72, § 10; SL 2007, ch 64, § 8.



§ 10-50-17 Repealed.

10-50-17. Repealed by SL 1982, ch 28, § 51.



§ 10-50-18 Stamps secured and sold by secretary--Discount.

10-50-18. Stamps secured and sold by secretary--Discount. The secretary of revenue shall secure stamps, of the design and denomination as the secretary prescribes, suitable to be affixed to packages of cigarettes as evidence of the payment of the tax imposed by this chapter. The secretary shall sell the stamps to licensed distributors at a discount of one percent of their face value and to no other person.

Source: SDC 1939, § 57.3906; SL 1951, ch 452, § 4; SL 1963, ch 446, § 2; SL 1965, ch 293, § 2; SL 1969, ch 271, § 3; SL 1970, ch 78, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 66, § 1; SL 2010, ch 67, § 1; SL 2010, ch 67, § 2, eff. July 1, 2012; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-19 Payment for stamps after purchase--Bond or depository agreement required.

10-50-19. Payment for stamps after purchase--Bond or depository agreement required. The secretary of revenue may, in his discretion, permit a licensed distributor to pay for such stamps within thirty days after the date of purchase, provided a bond satisfactory to the secretary of revenue in an amount not less than the sale price of such stamps shall have been filed with the secretary conditioned upon payment for such stamps or upon a satisfactory depository agreement between the secretary of revenue and such licensed distributor, provided for a deposit of money or security in a depository to be named, such agreement conditioned upon payment for such stamps.

Source: SDC 1939, § 57.3906; SL 1951, ch 452, § 4; SL 1963, ch 446, § 2; SL 1965, ch 293, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-20 Resale of stamps prohibited--Redemption of unused and uncanceled stamps.

10-50-20. Resale of stamps prohibited--Redemption of unused and uncanceled stamps. No distributor shall sell or transfer any stamps issued under the provisions of this chapter. The secretary of revenue shall redeem any unused, uncanceled stamps presented by any licensed distributor at a price equal to ninety-five percent of their face value.

Source: SDC 1939, § 57.3907; SL 1970, ch 78, § 6; SL 1974, ch 103, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-20.1 Refund for stamped cigarettes destroyed by distributor.

10-50-20.1. Refund for stamped cigarettes destroyed by distributor. Whenever a distributor destroys cigarettes accidentally or intentionally because of staleness or other unfitness for sale which have been stamped as provided in this chapter, a credit or refund shall be given to the distributor at a price equal to ninety-five percent of the face value of the stamps upon proof of loss presented to the department within one year after the destruction of the stamped cigarettes if loss is established to the satisfaction of the Department of Revenue.

Source: SL 1974, ch 103, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-21 Use or possession of counterfeit stamp as felony--Reuse of stamp.

10-50-21. Use or possession of counterfeit stamp as felony--Reuse of stamp. Any person who forges a counterfeit of any stamp prescribed by the secretary of revenue under the provisions of this chapter, or who uses a counterfeited stamp, or who knowingly possesses a counterfeited stamp, or who uses more than once any stamp required by this chapter, for the purpose of evading the tax thereby imposed, is guilty of a Class 4 felony.

Source: SDC 1939, § 57.9935; SL 1982, ch 86, § 75; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-22 to 10-50-24.1. Repealed.

10-50-22 to 10-50-24.1. Repealed by SL 2007, ch 66, §§ 4 to 7.



§ 10-50-25 Authorization to nonresident to affix stamps--Sale of stamps.

10-50-25. Authorization to nonresident to affix stamps--Sale of stamps. If the secretary of revenue finds that the collection of the tax imposed by this chapter would be facilitated thereby, the secretary may authorize any person, resident or located outside this state, engaged in the business of selling and shipping cigarettes into this state and purchasing at least seventy-five percent of the cigarettes from the manufacturers thereof, and who is a resident of any state authorizing by law the licensing of nonresidents, including residents of this state, to distribute cigarettes therein, upon complying with the requirements of the secretary of revenue, to affix or cause to be affixed the stamps required by this chapter on behalf of the purchasers of the cigarettes, who would otherwise be taxable therefor. The secretary of revenue may sell the stamps to such person as hereinbefore provided.

Source: SDC 1939, § 57.3909; SL 1951, ch 452, § 6; SL 1957, ch 473; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 66, § 8; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-26 Bond or depository agreement required of authorized nonresident--Duration of bondor agreement.

10-50-26. Bond or depository agreement required of authorized nonresident--Duration of bond or agreement. The secretary of revenue shall require bond of such nonresident person, satisfactory to the secretary of revenue, in an amount not to exceed ten thousand dollars, which said bond shall be filed with the secretary of revenue conditioned upon the payment of the tax in compliance with such other requirements as the secretary of revenue may specify. Such bond shall be issued by a surety company licensed to do business in this state, and shall be in full force and effect for a period of one year and a day after the expiration of the bond, and until or unless a certificate be issued by the secretary of revenue to the effect that all taxes due to the state under this chapter have been paid. In the discretion of the secretary of revenue, a depository agreement may be accepted by the secretary of revenue in lieu of such surety bond, which said depository agreement shall be upon the same conditions as the bond above referred to, and shall be in full force and effect for one year and a day and until or unless a certificate be issued by the secretary of revenue to the effect that all taxes due to the state under this chapter have been paid.

Source: SDC 1939, § 57.3909; SL 1951, ch 452, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-27 Agreement by nonresident to permit examination of records.

10-50-27. Agreement by nonresident to permit examination of records. Such nonresident person shall agree to submit his books, accounts, and records to examination during reasonable business hours by the secretary of revenue or his duly authorized agent.

Source: SDC 1939, § 57.3909; SL 1951, ch 452, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-28 Appointment of attorney by authorized nonresident--Service of process on attorney--Notice to nonresident.

10-50-28. Appointment of attorney by authorized nonresident--Service of process on attorney--Notice to nonresident. Each such nonresident person, other than a foreign corporation which has complied with the provisions of the statutes of this state relative to foreign corporations, shall, in writing, appoint the secretary of state and his successors in office to be his attorney, such appointment to be made, acknowledged, and filed in the manner prescribed in the statutes relative to foreign corporations. Service upon said attorney shall be sufficient service upon any such nonresident person, whether a foreign corporation which has complied with the provisions of the statutes relating to foreign corporations or not, and may be made by leaving a true copy of the process with the secretary of state or at his office. When legal process against any such nonresident person shall be served upon the secretary of state he shall notify such nonresident person in the manner specified in the statutes relating to service of process upon foreign corporations licensed to do business in this state, and shall collect the fee as therein specified.

Source: SL 1937, ch 243, § 9; SDC 1939, § 57.3909; SL 1951, ch 452, § 6.



§ 10-50-29 Authorized nonresident as licensed distributor.

10-50-29. Authorized nonresident as licensed distributor. Any person complying with the provisions of §§ 10-50-25 to 10-50-28, inclusive, shall thereupon become a licensed distributor within the meaning of this chapter and shall be subject to all provisions of this chapter applicable to licensed distributors.

Source: SL 1937, ch 243, § 9; SDC 1939, § 57.3909; SL 1951, ch 452, § 6.



§ 10-50-30 Distributor to affix stamps.

10-50-30. Distributor to affix stamps. Each distributor shall affix or cause to be affixed, in the manner as the secretary of revenue may specify in rules promulgated pursuant to chapter 1-26, to each individual package of cigarettes, stamps of the proper denomination, as required by this chapter. The stamps shall be affixed by a distributor before the cigarettes are transferred out of the distributor's premises.

Source: SDC 1939, § 57.3910; SL 1949, ch 422, § 2; SL 1951, ch 452, § 7; SL 1987, ch 82, § 43; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 66, § 9; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 65, § 1.



§ 10-50-31 Dealer to return unstamped cigarettes.

10-50-31. Dealer to return unstamped cigarettes. Each dealer upon opening any shipping package containing any unstamped taxable articles for purposes of sale or delivery to consumers, shall immediately return the cigarettes to the distributor.

Source: SL 1937, ch 243, § 11; SDC 1939, § 57.3911; SL 2007, ch 66, § 10; SL 2014, ch 65, § 2.



§ 10-50-32 Sale of unstamped cigarettes as misdemeanor--Subsequent violation a felony.

10-50-32. Sale of unstamped cigarettes as misdemeanor--Subsequent violation a felony. No person, other than a licensed distributor, may sell, offer for sale, display for sale, or possess with intent to sell, advertise for sale, ship or cause to be shipped, or possess with intent to deliver to another person, any cigarettes, including cigarettes made by a roll-your-own machine as described in § 10-50-105, which do not bear stamps evidencing the payment of the tax imposed by this chapter.

A violation of this section is a Class 2 misdemeanor. Any subsequent violation is a Class 6 felony.

Source: SDC 1939, §§ 57.3912, 57.9934; SL 1951, ch 452, § 8; SL 1982, ch 86, § 76; SL 2003, ch 73, § 1; SL 2007, ch 64, § 4; SL 2007, ch 66, § 11; SL 2014, ch 65, § 3.



§ 10-50-33 Display or possession of unstamped cigarettes as evidence of intent to sell.

10-50-33. Display or possession of unstamped cigarettes as evidence of intent to sell. The display or possession, except in original unopened shipping package, container, or case, of cigarettes by any dealers unless fully stamped as required by this chapter shall constitute prima facie evidence of possession with intent to sell the same.

Source: SL 1937, ch 243, § 12; SDC 1939, § 57.3912; SL 1951, ch 452, § 8.



§ 10-50-34 Enforcement powers of department personnel--Arrest--Complaint--Seizure ofcounterfeit license or stamp.

10-50-34. Enforcement powers of department personnel--Arrest--Complaint--Seizure of counterfeit license or stamp. The secretary of revenue and inspectors of the Department of Revenue are charged with the duty of enforcing the provisions of this chapter, and are given the power of peace officers and authorized and empowered to arrest any violator of the provisions of this chapter, to enter complaint before any court of competent jurisdiction and to seize without formal warrant and use as evidence any forged, counterfeited, spurious, or altered license or stamp found in possession of any person in violation of this chapter.

Source: SDC 1939, § 57.3902; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-35 Unstamped cigarettes as contraband--Seizure without warrant.

10-50-35. Unstamped cigarettes as contraband--Seizure without warrant. Any cigarettes found at any place in this state without stamps affixed thereto as required by this chapter unless the cigarettes are in the possession of a licensed distributor or wholesaler in the original unopened shipping package or unless they are in a course of transit from without this state and consigned to a licensed distributor or a licensed wholesaler, are declared to be contraband goods and may be seized by the secretary, the secretary's agents, or employees, or by any law enforcement of this state if directed by the secretary to do so, without a warrant.

Source: SDC 1939, § 57.3913; SL 1951, ch 452, § 9; SL 1970, ch 78, § 10; SL 2003, ch 272, § 82; SL 2007, ch 66, § 12.



§ 10-50-36 Forfeiture of contraband cigarettes--Sale by secretary--Proceeds of sale--Purchaserto pay tax.

10-50-36. Forfeiture of contraband cigarettes--Sale by secretary--Proceeds of sale--Purchaser to pay tax. Any cigarettes seized under the provisions of this chapter shall be confiscated and forfeited to the state, and the secretary shall sell such confiscated property to a licensed dealer or distributor to the best advantage to the state. The proceeds from such sale shall be forthwith remitted to the secretary of revenue as part of the income for the enforcement of this chapter. Such sale by the state shall not relieve the purchaser from paying the tax and stamping the articles so sold to him, as in this chapter otherwise provided.

Source: SDC 1939, § 57.3913; SL 1951, ch 452, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-37 Confiscation of unstamped cigarettes not required if no intentional evasion.

10-50-37. Confiscation of unstamped cigarettes not required if no intentional evasion. Nothing in § 10-50-35 or 10-50-36 shall be construed to require the secretary of revenue to confiscate unstamped cigarettes when he shall have reason to believe that the owner thereof is not willfully or intentionally evading the tax imposed by this chapter.

Source: SDC 1939, § 57.3913; SL 1951, ch 452, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-38 Act of agent as act of principal.

10-50-38. Act of agent as act of principal. For the purpose of this chapter, the act or omission of any officer, agent, or other person acting for or employed by any person, corporation, limited liability company, association, or partnership within the scope of that office, agency, or employment is deemed to be the act or omission of such person, corporation, limited liability company, association, or partnership as well as that person's own.

Source: SL 1937, ch 243, § 13; SDC 1939, § 57.3913; SL 1951, ch 452, § 9; SL 1994, ch 351, § 28.



§ 10-50-39 Monthly reports by distributors--Contents and time of filing.

10-50-39. Monthly reports by distributors--Contents and time of filing. On or before the fifteenth day of each month each distributor shall render to the secretary of revenue a verified report of all sales and deliveries on forms prescribed by the secretary, showing the quantity of cigarettes sold or delivered in this state during the preceding calendar month, the amount of stamps purchased and used during such period of time and the amount of stamps on hand at the end of the reporting period and such other information as the secretary shall require.

Source: SDC 1939, § 57.3914 as added by SL 1955, ch 417; SL 1970, ch 78, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-40 Records preserved by distributors, wholesalers and dealers.

10-50-40. Records preserved by distributors, wholesalers and dealers. Each distributor, wholesaler, and dealer shall keep complete and accurate records of all cigarettes or tobacco products manufactured, produced, purchased, or sold. Such records shall be of such kind and such form as the secretary of revenue may prescribe and shall be safely preserved for three years in such manner as to ensure permanency and accessibility for inspection by the secretary.

Source: SDC 1939, § 57.3914; SL 1951, ch 452, § 10; SL 1955, ch 417; SL 1970, ch 78, § 12; SL 1995, ch 72, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-41 Examination of distributor's, wholesaler's, and dealer's records--Inspection ofpremises--Records to be kept by dealer.

10-50-41. Examination of distributor's, wholesaler's, and dealer's records--Inspection of premises--Records to be kept by dealer. The secretary of revenue may examine the books, papers, and records of any distributor, wholesaler, or dealer in this state, for the purpose of determining whether the tax imposed by this chapter has been fully paid, and may investigate and examine the stock of cigarettes or tobacco products in or upon any premises where the cigarettes or tobacco products are possessed, stored, or sold, for the purpose of determining whether the provisions of this chapter are being obeyed. The secretary may make the inspections and examinations at any time during ordinary business hours, and may inspect at the times the premises and all desks, safes, vaults, and other fixtures and furniture contained in or upon the premises for the purpose of ascertaining whether cigarettes or tobacco products are held or possessed in violation of this chapter. Each dealer shall keep documents establishing that the cigarettes and tobacco products in the dealer's inventory were purchased from a distributor or wholesaler licensed by the State of South Dakota. The documents shall be kept for at least three months. If the documents are not stored at the dealer's registered location, the documents shall be made available in physical or electronic form to the secretary within five business days of the receipt of the request from the secretary.

Source: SDC 1939, § 57.3914; SL 1951, ch 452, § 10; SL 1955, ch 417; SL 1970, ch 78, § 13; SL 1995, ch 72, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 64, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-42 Investigations and taking of testimony.

10-50-42. Investigations and taking of testimony. The secretary of revenue and any agent of the secretary duly authorized to conduct any inquiry, investigation, or hearing hereunder shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation.

Source: SDC 1939, § 57.3915; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-43 Subpoena of witnesses and evidence in department hearings.

10-50-43. Subpoena of witnesses and evidence in department hearings. At any hearing ordered by the secretary of revenue, the secretary or his agent is authorized to conduct such hearing and having authority by law to issue such process, may subpoena witnesses and require the production of books, papers, and documents pertinent to such inquiry.

Source: SDC 1939, § 57.3915; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-44 Witnesses not excused by self-incrimination--Evidence produced not used againstwitness.

10-50-44. Witnesses not excused by self-incrimination--Evidence produced not used against witness. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him.

Source: SL 1937, ch 243, § 16; SDC 1939, § 57.3915.



§ 10-50-45 Judicial enforcement of departmental process--Commitment to jail--Furtherproceedings by secretary.

10-50-45. Judicial enforcement of departmental process--Commitment to jail--Further proceedings by secretary. If any person shall disobey the process authorized by § 10-50-43 or having appeared in obedience thereto shall refuse to answer any pertinent question put to him by the secretary of revenue or his authorized agent or to produce any books and papers pursuant thereto, the secretary or such agent may apply to the circuit court for the county wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same shall not be in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers, and, upon his refusal so to do, shall commit him to jail until he shall testify, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the secretary may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

Source: SDC 1939, § 57.3915; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-46 Application for hearing by secretary--Notice of grant or denial of hearing.

10-50-46. Application for hearing by secretary--Notice of grant or denial of hearing. Any person aggrieved by any action under this chapter of the secretary of revenue or his authorized agent for which hearing is not elsewhere provided may apply to the secretary, in writing, within ten days after the notice of such action is delivered or mailed to him, for a hearing, setting forth the reasons why such hearing should be granted and the manner of relief sought. The secretary shall promptly consider each such application and may grant or deny the hearing requested. If the hearing be denied, the applicant shall be notified thereof forthwith; if it be granted, the secretary shall notify the applicant of the time and place fixed for such hearing.

Source: SDC 1939, § 57.3916; SL 1951, ch 452, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-47 Hearing ordered by secretary--Requiring appearance of witnesses and production ofevidence.

10-50-47. Hearing ordered by secretary--Requiring appearance of witnesses and production of evidence. The secretary of revenue may, by notice in writing, at any time, order a hearing and require the taxpayer or any other individual whom the secretary believes to be in possession of information concerning any manufacture, importation, or sale of cigarettes or tobacco products which have escaped taxation to appear before the secretary with any specific books of account, papers, or other documents, for examination relative thereto.

Source: SDC 1939, § 57.3916; SL 1951, ch 452, § 11; SL 1995, ch 72, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-48 Secretary's order after hearing--Copy to applicant.

10-50-48. Secretary's order after hearing--Copy to applicant. After any such hearing, the secretary of revenue may make such order in the premises as may appear to him just and lawful and shall furnish a copy of such order to the applicant.

Source: SDC 1939, § 57.3916; SL 1951, ch 452, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-49 Appeal from secretary to circuit court--Notice of appeal.

10-50-49. Appeal from secretary to circuit court--Notice of appeal. Any person aggrieved because of any action or decision of the secretary of revenue under the provisions of this chapter may appeal therefrom to the circuit court for the county of the taxpayer's residence or place of business, which appeal shall be taken by a notice of appeal in writing, setting forth the grounds upon which the appeal is taken or the action or decision of the secretary of which the appellant is aggrieved.

Source: SDC 1939, § 57.3917; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-50 Service of notice of appeal--Notice and bond filed with clerk of courts--Time ofhearing by court.

10-50-50. Service of notice of appeal--Notice and bond filed with clerk of courts--Time of hearing by court. Such appeal shall be perfected by the serving of a copy of the notice of appeal upon the secretary of revenue and filing the same with the clerk of courts of the county in which the appeal is taken, together with the filing with said clerk of courts of a bond to the State of South Dakota conditioned upon the prosecution of said appeal and the compliance with the orders and decrees of the court in the premises, and with such surety and in such amount as the court may require. Such notice of appeal shall be signed by the appellant or his attorney and shall be heard upon ten days' notice by either party or upon stipulation between the secretary and the appellant or his attorney.

Source: SDC 1939, § 57.3917; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-51 Relief granted by circuit court--Costs.

10-50-51. Relief granted by circuit court--Costs. The court may grant equitable relief and may order the treasurer to pay the amount of the relief, with interest at the rate of eighteen percent per year to the aggrieved taxpayer. If the appeal was taken without probable cause, the court may double or triple costs as the case may demand. On all appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs may be taxed against the state.

Source: SL 1937, ch 243, § 18; SDC 1939, § 57.3917; SL 1983, ch 28, § 34.



§ 10-50-52 Disposition of proceeds of tax.

10-50-52. Disposition of proceeds of tax. The first thirty million dollars in revenue collected annually pursuant to this chapter shall be deposited in the general fund. All revenue in excess of thirty million dollars collected annually shall be deposited in the tobacco prevention and reduction trust fund. Five million dollars of the revenue deposited annually in the tobacco prevention and reduction trust fund pursuant to this section shall be used to implement the tobacco prevention and reduction program. Thirty-three percent of any revenue deposited in the tobacco prevention and reduction trust fund in excess of five million dollars shall be transferred to the property tax reduction fund. Thirty-three percent of any revenue deposited in the tobacco prevention and reduction trust fund in excess of five million dollars shall be transferred to the education enhancement tobacco tax fund. Thirty-four percent of any revenue deposited in the tobacco prevention and reduction trust fund in excess of five million dollars shall be transferred to the health care tobacco tax fund.

Source: SDC 1939, § 57.3918; SL 1959, ch 442, § 2; SL 1965, ch 293, § 3; SL 1969, ch 271, § 4; SL 2003, ch 272, § 82; Initiated Measure 2, approved Nov. 7, 2006, eff. Jan. 1, 2007; SL 2007, ch 27, § 3.



§ 10-50-53 to 10-50-57. Repealed.

10-50-53 to 10-50-57. Repealed by SL 1970, ch 78, § 14.



§ 10-50-58 Cigarette stamp purchasing fund established.

10-50-58. Cigarette stamp purchasing fund established. There is established in the state treasury a special revenue fund to be known as the cigarette stamp purchasing fund.

Source: SL 1994, ch 102, § 1.



§ 10-50-59 Recovery of cigarette stamp costs--Deposit of funds.

10-50-59. Recovery of cigarette stamp costs--Deposit of funds. In addition to the taxes and fees imposed by this chapter, the secretary of revenue may recover the cost of any stamps or other indicia that are required to be affixed to packages of cigarettes from those licensees affixing said stamps or indicia. The amount so recovered shall be deposited into the cigarette stamp purchasing fund and all money in the fund is continuously appropriated to the Department of Revenue to be used to purchase stamps or other indicia.

Source: SL 1994, ch 102, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-60 Promulgation of rules.

10-50-60. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Credit for damaged or unfit cigarette packages;

(2) Refund for unused stamps and other indicia;

(3) The definition of cigarette wholesaler;

(4) Licensing, including bonding and filing license applications;

(5) The filing of returns and payment of tax;

(6) Determining the application of the tax and exemptions;

(7) Taxpayer record-keeping requirements; and

(8) Determining auditing methods.
Source: SL 1995, ch 53, § 8; SL 1995, ch 72, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-61 Wholesale tax on tobacco products--Credit for tax paid.

10-50-61. Wholesale tax on tobacco products--Credit for tax paid. In addition to the tax imposed by § 10-50-3, there is imposed, whether or not a sale occurs, a tax upon all tobacco products in this state and upon any person engaged in business as a licensed distributor or licensed wholesaler thereof, at the rate of thirty-five percent of the wholesale purchase price of such tobacco products. Such tax shall be imposed at the time the distributor or wholesaler brings or causes to be brought into this state tobacco products for sale; makes, manufactures, or fabricates tobacco products in this state for sale in this state; or ships or transports tobacco products to dealers in this state to be sold by those dealers. For the purposes of this chapter, wholesale purchase price is the price for which a manufacturer sells tobacco products to a licensed distributor or licensed wholesaler exclusive of any discount or other reduction.

Any licensed distributor or licensed wholesaler who has paid tax pursuant to this section and subsequently sells the tobacco products to another licensed distributor or licensed wholesaler for resale, or sells the tobacco products outside of this state, shall receive a credit for the tax paid pursuant to this section on such tobacco products.

Source: SL 1995, ch 72, § 2; Initiated Measure 2 approved Nov. 7, 2006, eff. Jan. 1, 2007; SL 2014, ch 65, § 4.



§ 10-50-62 Dealers to buy only from licensed wholesalers and distributors who have paid taxes--Violation as misdemeanor.

10-50-62. Dealers to buy only from licensed wholesalers and distributors who have paid taxes--Violation as misdemeanor. Tobacco dealers may purchase tobacco products and cigarettes only from wholesalers and distributors licensed by the State of South Dakota who have paid all taxes as required by this chapter on the tobacco products or cigarettes sold to the dealer. A violation of this section is a Class 2 misdemeanor.

Source: SL 1995, ch 72, § 3; SL 2007, ch 64, § 6; SL 2014, ch 65, § 5.



§ 10-50-63 Deadline for reporting and remitting wholesale tobacco tax--Penalty--Credit orrefund for destroyed unfit tobacco.

10-50-63. Deadline for reporting and remitting wholesale tobacco tax--Penalty--Credit or refund for destroyed unfit tobacco. On or before the fifteenth day of each calendar month, each person required to pay the tax imposed by § 10-50-61 shall report, on forms prescribed by the secretary, the amount and type of tobacco products manufactured or brought into this state during the month preceding the month in which the report is made, the source of those tobacco products, and the wholesale purchase price of those tobacco products. The person shall remit the tax due on those tobacco products with the filing of the form. Any person who fails to timely file the form and pay the tax in this section may be subject to penalty and interest as prescribed in § 10-59-6. Any person seeking to recover overpayment of the tax imposed in § 10-50-61, may do so in the manner prescribed in §§ 10-59-19, 10-59-20, 10-59-21, 10-59-22, 10-59-23, and 10-59-24. The secretary may secure the payment of any unpaid tax in the same manner as prescribed in chapter 10-59. If any taxpayer destroys tobacco products upon which the tax imposed by § 10-50-61 or 10-50-62 has been paid because of unfitness for sale, a credit or refund in the amount of the tax paid on those products shall be granted as prescribed in this section for the overpayment of tax.

Source: SL 1995, ch 72, § 4; SL 1996, ch 91.



§ 10-50-64 Voluntary regulation of use of tobacco products.

10-50-64. Voluntary regulation of use of tobacco products. The Legislature is the exclusive regulator of all matters relating to the use of tobacco products. Nothing prohibits a person or a public entity from voluntarily regulating the use of tobacco products on the person's or entity's property.

Source: SL 1995, ch 72, § 15.



§ 10-50-65 Certain activities regarding for-export-only tobacco products prohibited.

10-50-65. Certain activities regarding for-export-only tobacco products prohibited. No dealer, licensed distributor, licensed wholesaler, or any other person in this state may acquire, import, hold, own, possess, sell, or distribute or transport for sale or distribution:

(1) Any cigarettes or tobacco products intended for export or previously exported from the United States;

(2) Any cigarettes or tobacco products, the package of which bears any statement, label, stamp, sticker, or notice indicating that the manufacturer did not intend the cigarettes or tobacco products to be sold, distributed, or used in the United States, including labels stating, For Export Only, U.S. Tax-Exempt, For Use Outside U.S., or similar wording; or

(3) Any cigarettes or tobacco products that the person knows or has reason to know the manufacturer did not intend to be sold, distributed, or used in the United States.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2000, ch 65, § 1.



§ 10-50-66 Seizure and destruction of contraband tobacco products.

10-50-66. Seizure and destruction of contraband tobacco products. Any cigarettes or tobacco products found at any place in this state that have been imported in violation of §§ 10-50-65 to 10-50-67, inclusive, are declared to be contraband goods and may be seized without a warrant by the secretary, agents or employees of the secretary, or any law enforcement officer of this state when directed to do so by the secretary. Notwithstanding the provisions of § 10-50-36, cigarettes or tobacco products imported in violation of §§ 10-50-65 to 10-50-67, inclusive, shall be destroyed by the secretary.

Source: SL 2000, ch 65, § 2.



§ 10-50-67 Relief for violation of § 10-50-65.

10-50-67. Relief for violation of § 10-50-65. In addition to any other remedy provided by law, any person may bring an action for appropriate injunctive or other equitable relief for a violation of § 10-50-65; actual damages, if any, from the distributor, wholesaler, or other violator sustained by reason of the violation; and, as determined by the court, interest on the damages from the date of the complaint, taxable costs, and reasonable attorney's fees. If the trier of fact finds that the violation is flagrant, it may increase recovery to an amount not in excess of three times the actual damages sustained by reason of the violation.

Source: SL 2000, ch 65, § 3.



§ 10-50-68 to 10-50-71. Repealed.

10-50-68 to 10-50-71. Repealed by SL 2003, ch 74, §§ 22 to 25.



§ 10-50-72 Definition of terms.

10-50-72. Definition of terms. Terms used in §§ 10-50-72 to 10-50-92, inclusive, mean:

(1) "Brand family," all styles of cigarettes sold under the same trade mark and differentiated from one another by means of additional modifiers or descriptors, including menthol, lights, kings, and 100s and any brand name (alone or in conjunction with any other word), trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical, similar to, or identifiable with a previously known brand of cigarettes;

(2) "Cigarette," the same meaning as in § 10-50B-4;

(3) "Master Settlement Agreement," the same meaning as in subdivision 10-50B-3(4);

(4) "Nonparticipating manufacturer," any tobacco product manufacturer that is not a participating manufacturer;

(5) "Participating manufacturer," the same meaning as that term is defined in section II(jj) of the Master Settlement Agreement as of January 1, 2003;

(6) "Qualified escrow fund," the same meaning as in subdivision 10-50B-3(5);

(7) "Tobacco product manufacturer," the same meaning as in § 10-50B-5; and

(8) "Units sold," the same meaning as in § 10-50B-6.
Source: SL 2003, ch 74, § 1.



§ 10-50-73 Manufacturer to certify participation or compliance--Form--Delivery--Contents.

10-50-73. Manufacturer to certify participation or compliance--Form--Delivery--Contents. Any tobacco product manufacturer whose cigarettes are sold in this state whether directly or through a distributor, wholesaler, retailer, or similar intermediary or intermediaries shall execute and deliver a certification that, as of the date certified, the tobacco product manufacturer is either a participating manufacturer or is in full compliance with chapter 10-50B. The certification shall be made on a form prescribed by the secretary and delivered to the secretary no later than the thirtieth day of April of each year. A participating manufacturer shall include in its certification a list of its brand families. A nonparticipating manufacturer shall include in its certification:

(1) A complete list of all of its brand families that separately lists brand families of cigarettes and the units sold for each brand family in the state during the preceding calendar year, indicating by an asterisk any brand family sold in the state during that year that is no longer being sold in the state as of the date of the certification, and identification by name and address of any other manufacturer of listed brand families in that year and the current calendar year, and all of its brand families that have been sold in the state at any time during the current calendar year;

(2) That the nonparticipating manufacturer is registered to do business in the state or has appointed a resident agent for service of process and provided notice thereof as required by § 10-50-83;

(3) That the nonparticipating manufacturer has established and continues to maintain a qualified escrow fund, and has executed a qualified escrow agreement governing the qualified escrow fund that has been reviewed and approved by the attorney general;

(4) That the nonparticipating manufacturer is in full compliance with chapter 10-50B, §§ 10-50-72 to 10-50-92, inclusive, and any rules promulgated pursuant thereto;

(5) The name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund, the account number of the qualified escrow fund and sub-account number for the state, the amount the nonparticipating manufacturer placed in the fund for cigarettes sold in the state during the preceding calendar year, the date, and amount of each deposit, the amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from the fund, or from any other qualified escrow fund into which it ever made escrow payments, and such evidence or verification as may be deemed necessary by the secretary to confirm the foregoing; and

(6) That the nonparticipating manufacturer consents to be sued in the circuit courts of the state for purposes of the secretary enforcing any provision of chapter 10-50B, §§ 10-50-72 to 10-50-92, inclusive, and any rules promulgated pursuant thereto. The consent to suit shall be demonstrated by the execution and submission of a consent to suit form prepared by the attorney general, with proof of authority to consent and execute the form.
Source: SL 2003, ch 74, § 2; SL 2005, ch 83, § 1.



§ 10-50-74 Certification update--Supplemental certification.

10-50-74. Certification update--Supplemental certification. A tobacco product manufacturer shall update the brand families list included in its certification thirty days prior to any addition to or modification of its brand families by executing and delivering to the secretary a supplemental certification.

Source: SL 2003, ch 74, § 3.



§ 10-50-75 Inclusion of brand families--Requirements--No limitation on rights of State.

10-50-75. Inclusion of brand families--Requirements--No limitation on rights of State. A tobacco product manufacturer may not include a brand family in its certification unless:

(1) In the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be deemed its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year in the volume and shares determined pursuant to the Master Settlement Agreement; and

(2) In the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is to be deemed its cigarettes for purposes of chapter 10-50B.

Nothing in this section limits or otherwise affects the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for the purposes of chapter 10-50B.

Source: SL 2003, ch 74, § 4.



§ 10-50-76 Maintenance of records--Exception.

10-50-76. Maintenance of records--Exception. Each tobacco product manufacturer shall maintain all invoices and documentation of sales and such other information relied upon for the certification for a period of six years, unless otherwise required by law to be maintained for a greater period of time.

Source: SL 2003, ch 74, § 5.



§ 10-50-77 Annual publication of directory on internet website--Date of publication--Development, contents and maintenance.

10-50-77. Annual publication of directory on internet website--Date of publication--Development, contents and maintenance. The secretary shall annually develop and publish on the Department of Revenue's internet website no later than May fifteenth of each year, a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of §§ 10-50-72 to 10-50-92, inclusive, and all brand families that are listed in the certifications except as provided in § 10-50-78. The secretary shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand families to keep the directory in conformity with the requirements of §§ 10-50-72 to 10-50-92, inclusive. The attorney general shall, if requested by the secretary, assist in the development and maintenance of the directory.

Source: SL 2003, ch 74, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-78 Exclusion from directory--Cure.

10-50-78. Exclusion from directory--Cure. The secretary may not include or retain in the directory the name or brand families of any nonparticipating manufacturer that fails to provide the required certification or whose certification the secretary determines is not in compliance with §§ 10-50-72 to 10-50-92, inclusive, unless the noncompliance has been cured to the satisfaction of the secretary. No nonparticipating manufacturer or brand family may be included or retained in the directory if the secretary concludes that:

(1) Any escrow payment required pursuant to chapter 10-50B for any period for any brand family, whether or not listed by the nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general; or

(2) Any outstanding final judgment, including interest thereon, for violations of chapter 10-50B has not been fully satisfied for the brand family or the manufacturer.
Source: SL 2003, ch 74, § 7.



§ 10-50-79 Hearing and appeal.

10-50-79. Hearing and appeal. Any tobacco product manufacturer excluded or removed from the directory may request a contested case hearing before the secretary. A request for hearing shall be made within sixty days of the manufacturer's exclusion or removal from the directory, and shall contain the evidence supporting the manufacturer's compliance with chapter 10-50B and §§ 10-50-72 to 10-50-92, inclusive. At the hearing, the secretary shall determine whether the tobacco product manufacturer is in compliance with chapter 10-50B and §§ 10-50-72 to 10-50-92, inclusive, and whether the manufacturer should be listed in the directory. Any decision of the secretary may be appealed to the circuit court as provided by chapter 1-26.

Source: SL 2003, ch 74, § 8.



§ 10-50-80 Distributors and wholesalers to submit information to secretary--Maintenance andavailability of records--Monetary penalty--Deposit in general fund.

10-50-80. Distributors and wholesalers to submit information to secretary--Maintenance and availability of records--Monetary penalty--Deposit in general fund. No later than twenty days after the end of each calendar quarter, and more frequently if so directed by the secretary, each distributor and wholesaler shall submit information concerning each nonparticipating manufacturer as the secretary requires to facilitate compliance with §§ 10-50-72 to 10-50-92, inclusive, including, a list by brand family of the total number of cigarettes or, in the case of roll-your-own, the equivalent stick count, for which the distributor or wholesaler affixed cigarette tax stamps to a cigarette package, or otherwise paid the cigarette tax due during the previous calendar quarter. The distributor or wholesaler shall maintain and make available to the secretary all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the secretary for a period of six years. The secretary may, in addition to any other provision of law, impose and collect a monetary penalty in an amount not to exceed five hundred dollars per day, for the failure of a distributor or wholesaler to timely or accurately comply with this section. Any monetary penalty collected pursuant to this section shall be deposited in the state general fund.

Source: SL 2003, ch 74, § 9; SL 2005, ch 84, § 1; SL 2007, ch 66, § 13.



§ 10-50-81 Secretary may require additional information.

10-50-81. Secretary may require additional information. In addition to the information required to be submitted pursuant to §§ 10-50-72 to 10-50-92, inclusive, the secretary may require a distributor, wholesaler, or tobacco product manufacturer to submit information, including samples of the packaging or labeling of each brand family, as necessary to determine whether a tobacco product manufacturer, distributor, or wholesaler is in compliance with §§ 10-50-72 to 10-50-92, inclusive.

Source: SL 2003, ch 74, § 10.



§ 10-50-82 Inclusion in directory prerequisite to affixing tax stamp or distribution--Monetarypenalty--Deposit in general fund.

10-50-82. Inclusion in directory prerequisite to affixing tax stamp or distribution--Monetary penalty--Deposit in general fund. No distributor or wholesaler or other person may:

(1) Affix a South Dakota cigarette tax stamp to a package or other container of cigarettes, or pay South Dakota cigarette tax on cigarettes of a tobacco product manufacturer or brand family not included in the directory; or

(2) Sell or distribute, or acquire, hold, own, possess, transport, import, or cause to be imported, cigarettes of a tobacco product manufacturer or brand family not included in the directory that the distributor, wholesaler, or other person knows or should know are intended for distribution or sale in this state.

The secretary may, in addition to any other provision of law, impose and collect a monetary penalty in an amount not to exceed the greater of five hundred percent of the retail value of the cigarettes or five thousand dollars for each violation of this section by a distributor or wholesaler. Any monetary penalty collected pursuant to this section shall be deposited in the state general fund.

Source: SL 2003, ch 74, § 11; SL 2005, ch 84, § 2; SL 2007, ch 66, § 14.



§ 10-50-83 Inclusion of unregistered nonresident or foreign manufacturers in directory--Serviceof process--Information to be provided to secretary.

10-50-83. Inclusion of unregistered nonresident or foreign manufacturers in directory--Service of process--Information to be provided to secretary. Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in the state as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory, appoint and continually engage without interruption the services of an agent in the United States to act as agent for the service of process upon whom all process, and any action or proceeding against it concerning or arising out of the enforcement of §§ 10-50-72 to 10-50-92, inclusive, and chapter 10-50B, may be served in any manner authorized by law. Service under this section constitutes legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of the agent to, and to the satisfaction of, the secretary.

Source: SL 2003, ch 74, § 12.



§ 10-50-84 Notice to secretary of agent's authority--Termination or appointment of agent.

10-50-84. Notice to secretary of agent's authority--Termination or appointment of agent. A nonparticipating manufacturer shall provide notice to the secretary thirty calendar days prior to termination of the authority of an agent established by § 10-50-83 and shall further provide proof to the satisfaction of the secretary of the appointment of a new agent no less than five calendar days prior to the termination of an existing agent appointment. If an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the secretary of the termination within five calendar days and shall include proof to the satisfaction of the secretary of the appointment of a new agent.

Source: SL 2003, ch 74, § 13.



§ 10-50-85 Service upon secretary of state in lieu of appointed or designated agent--Such servicedoes not constitute compliance.

10-50-85. Service upon secretary of state in lieu of appointed or designated agent--Such service does not constitute compliance. Any nonparticipating manufacturer whose products are sold in this state without appointing or designating an agent as required by §§ 10-50-72 to 10-50-92, inclusive, shall be deemed to have appointed the secretary of state as its agent and may be proceeded against in courts of this state by service of process upon the secretary of state. However, the appointment of the secretary of state as its agent does not constitute compliance for the purpose of having a nonparticipating manufacturer or its brand families listed or retained in the directory.

Source: SL 2003, ch 74, § 14.



§ 10-50-86 Disclosure of information to attorney general--Inter-agency sharing of information.

10-50-86. Disclosure of information to attorney general--Inter-agency sharing of information. The secretary may disclose to the attorney general any information received under §§ 10-50-72 to 10-50-92, inclusive, and requested by the attorney general for purposes of determining compliance with and enforcing the provisions of §§ 10-50-72 to 10-50-92, inclusive, and chapter 10-50B. The secretary and attorney general shall share with each other the information received under §§ 10-50-72 to 10-50-92, inclusive, and may share such information with other federal, state, or local agencies only for purposes of enforcement of §§ 10-50-72 to 10-50-92, inclusive, chapter 10-50B, or corresponding laws of other states.

Source: SL 2003, ch 74, § 15.



§ 10-50-87 Financial information to be made available to attorney general.

10-50-87. Financial information to be made available to attorney general. The attorney general may require a nonparticipating manufacturer to provide proof from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with chapter 10-50B, of the amount of money in the fund being held in escrow, the dates of deposits, and a listing of the amounts of all withdrawals from the fund and the dates thereof.

Source: SL 2003, ch 74, § 16.



§ 10-50-88 Declaration of contraband--Seizure, forfeiture and destruction.

10-50-88. Declaration of contraband--Seizure, forfeiture and destruction. Any cigarettes that have been sold, offered for sale, or possessed for sale in violation of §§ 10-50-72 to 10-50-92, inclusive, are contraband goods and may be legally seized, without a warrant, by the secretary, the secretary's agents or employees, or by any law enforcement officer of this state if directed by the secretary to do so. Any cigarettes seized and forfeited under this section shall be destroyed.

Source: SL 2003, ch 74, § 17.



§ 10-50-89 Promulgation of rules--Certification, reporting and directory.

10-50-89. Promulgation of rules--Certification, reporting and directory. The secretary, for purposes of §§ 10-50-72 to 10-50-92, inclusive, may promulgate rules pursuant to chapter 1-26 concerning the procedures, forms, and contents for:

(1) The certification process for tobacco product manufacturers;

(2) The reporting requirements for distributors and wholesalers; and

(3) The directory of tobacco product manufacturers that have complied with the requirements of §§ 10-50-72 to 10-50-92, inclusive.
Source: SL 2003, ch 74, § 18.



§ 10-50-90 Attorney general may seek restraining order--Action for enforcement--Compensationfor costs.

10-50-90. Attorney general may seek restraining order--Action for enforcement--Compensation for costs. The attorney general may seek an injunction to restrain a threatened or actual violation of §§ 10-50-72 to 10-50-92, inclusive. In any action brought by the state to enforce the provisions of §§ 10-50-72 to 10-50-92, inclusive, the court shall award the state the recovery of its expert witness fees, costs, and reasonable attorney fees.

Source: SL 2003, ch 74, § 19.



§ 10-50-91 Schedule of reports--Publication--Pre-publication sales, distribution, etc.

10-50-91. Schedule of reports--Publication--Pre-publication sales, distribution, etc. The first report required of a distributor or wholesaler under §§ 10-50-72 to 10-50-92, inclusive, is due July 15, 2003, the tobacco product manufacturer certifications required under §§ 10-50-72 to 10-50-92, inclusive, are due August 15, 2003, and the secretary shall have the directory published on the Department of Revenue's internet website required under §§ 10-50-72 to 10-50-92, inclusive, no later than September 30, 2003. Until the secretary publishes the directory pursuant to this section, the cigarettes of any participating manufacturer and of any nonparticipating manufacturer included on the directory published by the secretary under § 10-50-69 as it exists on June 30, 2003, may be sold, distributed, acquired, held, owned, possessed, transported, imported, or caused to be imported in this state.

Source: SL 2003, ch 74, § 20; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50-92 Conflict with other law.

10-50-92. Conflict with other law. If a court of competent jurisdiction finds that the provisions of §§ 10-50-72 to 10-50-92, inclusive, and of chapter 10-50B conflict and cannot be harmonized, then the provisions of chapter 10-50B shall control. If any provision of §§ 10-50-72 to 10-50-92, inclusive, causes chapter 10-50B to no longer constitute a qualifying or model statute, as those terms are defined in the Master Settlement Agreement, then that portion of §§ 10-50-72 to 10-50-92, inclusive, is not valid.

Source: SL 2003, ch 74, § 21.



§ 10-50-93 to 10-50-98. Repealed.

10-50-93 to 10-50-98. Repealed by SL 2009, ch 58, §§ 2 to 7.



§ 10-50-99 Shipment or transportation of cigarettes and tobacco products to consumers by sellersor distributors prohibited.

10-50-99. Shipment or transportation of cigarettes and tobacco products to consumers by sellers or distributors prohibited. No person who is engaged in the business of selling or distributing cigarettes or tobacco products may ship or transport, or cause to be shipped or transported, cigarettes or tobacco products to any consumer in the state. This section applies regardless of whether the person engaged in the business of selling or distributing cigarettes or tobacco products is located within or without the state.

Source: SL 2009, ch 58, § 8.



§ 10-50-100 Injunction for actual or threatened violation.

10-50-100. Injunction for actual or threatened violation. The attorney general may seek an injunction to restrain a threatened or actual violation of § 10-50-99.

Source: SL 2009, ch 58, § 9.



§ 10-50-101 Civil action for violation--Civil penalty.

10-50-101. Civil action for violation--Civil penalty. The attorney general may bring a civil action in circuit court for any violation of § 10-50-99. In a civil action, in addition to injunctive or any other relief, the court may impose a civil penalty, for a first violation of § 10-50-99, in the amount of one thousand dollars or five times the retail value of the cigarettes or tobacco products involved, whichever is greater. A subsequent violation of § 10-50-99 is punishable by a civil penalty of five thousand dollars or five times the retail value of the cigarettes or tobacco products involved, whichever is greater.

Source: SL 2009, ch 58, § 10.



§ 10-50-102 Separate violations.

10-50-102. Separate violations. Each shipment, transport, or attempted shipment or transport, of cigarettes or tobacco products in violation of § 10-50-99 constitutes a separate violation.

Source: SL 2009, ch 58, § 11.



§ 10-50-103 Forfeiture of products, profits, and benefits.

10-50-103. Forfeiture of products, profits, and benefits. Any cigarettes or tobacco products shipped, transported, or attempted to be shipped or transported, in violation of § 10-50-99 shall be forfeited to the state and destroyed. In addition, any profit, gain, gross receipt, or other benefit from the violation of § 10-50-99 shall be disgorged and paid to the state treasurer for deposit in the state's general fund.

Source: SL 2009, ch 58, § 12.



§ 10-50-104 Other available penalties and remedies--Tax collected from person receivingproducts.

10-50-104. Other available penalties and remedies--Tax collected from person receiving products. Unless otherwise expressly provided, the penalties or remedies, or both, under §§ 10-50-100 to 10-50-103, inclusive, are in addition to any other penalties and remedies available under any other law of the state. Nothing in §§ 10-50-99 to 10-50-103, inclusive, prohibits the collection of tax against a person receiving cigarettes or tobacco products in violation of this chapter.

Source: SL 2009, ch 58, § 13.



§ 10-50-105 Provider of roll-your-own machine is cigarette manufacturer--Exception.

10-50-105. Provider of roll-your-own machine is cigarette manufacturer--Exception. Any person that maintains or provides a machine that enables any consumer to process tobacco or any product that is made or derived from tobacco into a roll or tube is deemed to be a manufacturer of cigarettes. This includes a person who owns or possesses an automated roll-your-own machine that is used to make cigarettes, but does not include a person who owns or possesses a roll-your-own machine and uses the machine in the person's residence solely to make cigarettes for his or her own personal use or for the personal use of other individuals who reside at the residence.

The product produced by a roll-your-own machine as described in this section is deemed to be a cigarette that was sold to a consumer for purposes of this chapter and chapter 10-50B. The product produced by the machine shall comply with the provisions of chapter 34-49 by July 1, 2014.

Source: SL 2012, ch 74, § 1; SL 2014, ch 65, § 6.



§ 10-50-106 Only products in directory to be used in roll-your-own machine.

10-50-106. Only products in directory to be used in roll-your-own machine. Only tobacco products that are included in the directory published pursuant to § 10-50-77 may be inserted into a roll-your-own machine as described in § 10-50-105.

Source: SL 2014, ch 65, § 7.



§ 10-50-107 Seizure and destruction of tobacco products not purchased from licensed distributoror wholesaler.

10-50-107. Seizure and destruction of tobacco products not purchased from licensed distributor or wholesaler. Any tobacco products found at any place in this state that were purchased from any person other than a licensed distributor or licensed wholesaler, and that have not had the proper tax paid pursuant to § 10-50-61, are declared to be contraband goods and may be seized by the secretary, the secretary's agents or employees, or by any law enforcement of this state if directed by the secretary to do so, without a warrant. Any tobacco products seized pursuant to this section shall be forfeited to the state and destroyed.

Source: SL 2014, ch 65, § 8.






Chapter 50A - Luxury Tax On Controlled Substances And Marijuana [Repealed]

CHAPTER 10-50A

LUXURY TAX ON CONTROLLED SUBSTANCES AND MARIJUANA [REPEALED]

[Repealed by SL 1987, ch 111, §§ 1 to 15]



Chapter 50B - Escrow Fund For Tobacco Litigation

§ 10-50B-1 Legislative findings.

10-50B-1. Legislative findings. The Legislature finds the following:

(1) Cigarette smoking presents serious public health concerns to the State of South Dakota and to the citizens of the state. The surgeon general of the United States has determined that smoking causes lung cancer, heart disease, and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking;

(2) Cigarette smoking also presents serious financial concerns for the state. Under certain health care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance;

(3) Under these programs, the state pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking; and

(4) On November 23, 1998, major United States tobacco product manufacturers entered into a settlement agreement, entitled Master Settlement Agreement, with the state. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present, and certain future claims against them as described therein, to pay substantial sums to the state, tied in part to their volume of sales; to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.
Source: SL 1999, ch 60, § 1.



§ 10-50B-2 Legislative intent.

10-50B-2. Legislative intent. In enacting §§ 10-50B-1 to 10-50B-10, inclusive, it is the intention of the Legislature that:

(1) It is the policy of the state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the State of South Dakota to the extent that such manufacturers either determine to enter into a settlement with the state or are found culpable by the courts; and

(2) It would be contrary to this policy of the State of South Dakota if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the state to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.
Source: SL 1999, ch 60, § 2.



§ 10-50B-3 Definitions of terms.

10-50B-3. Definitions of terms. Terms used in §§ 10-50B-1 to 10-50B-10, inclusive, mean:

(1) "Adjusted for inflation," increased in accordance with the formula for inflation adjustment set forth in the Master Settlement Agreement;

(2) "Affiliate," a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms, owns, is owned, and ownership, mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term, person, means an individual, partnership, committee, association, corporation, or any other organization or group of persons;

(3) "Allocable share," allocable share as that term is defined in the Master Settlement Agreement;

(4) "Master Settlement Agreement," the settlement agreement, and related documents, entered into on November 23, 1998, by the State of South Dakota and major United States tobacco product manufacturers which is filed as part of the court record in State of South Dakota, et al. v. Philip Morris, Inc., et al., Civ. No. 98-65, Sixth Judicial Circuit, Hughes County;

(5) "Qualified escrow fund," an escrow arrangement with a federally or state-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars where such arrangement requires that the financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with § 10-50B-8;

(6) "Released claims," released claims as that term is defined in the Master Settlement Agreement;

(7) "Releasing parties," releasing parties as that term is defined in the Master Settlement Agreement.
Source: SL 1999, ch 60, § 3.



§ 10-50B-4 "Cigarette" defined.

10-50B-4. "Cigarette" defined. For the purposes of §§ 10-50B-1 to 10-50B-10, inclusive, the term, cigarette, means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(1) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(2) Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette;

(3) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subdivision (1) of this definition.

The term, cigarette, includes, roll-your-own, meaning any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of this definition, 0.09 ounces of roll-your-own tobacco constitutes one individual cigarette.

Source: SL 1999, ch 60, § 4.



§ 10-50B-5 "Tobacco product manufacturer" defined.

10-50B-5. "Tobacco product manufacturer" defined. For the purposes of §§ 10-50B-1 to 10-50B-10, inclusive, the term, tobacco product manufacturer, means an entity that, on or after July 1, 1999, directly, and not exclusively through any affiliate:

(1) Manufactures cigarettes anywhere which the manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer. However, any entity that manufacturers cigarettes that it intends to be sold in the United States is not a tobacco product manufacturer under this subdivision if the cigarettes are sold in the United States exclusively through an importer that is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsections II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and if the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States;

(2) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3) Becomes a successor of an entity described in subdivision (1) or (2).

The term does not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within subdivision (1), (2), or (3).

Source: SL 1999, ch 60, § 5.



§ 10-50B-6 Units sold defined.

10-50B-6. Units sold defined. For the purposes of §§ 10-50B-1 to 10-50B-10, inclusive, the term, units sold, means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, during the year in question, as measured by excise taxes collected by the state on packs bearing the excise tax stamp of the state, or on roll-your-own tobacco. The secretary of revenue shall promulgate, pursuant to chapter 1-26, such rules as are necessary to obtain information from any licensee, licensed under the authority of the Department of Revenue, to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year. The Department of Revenue may provide information obtained pursuant to this section as is necessary for a tobacco product manufacturer to compute its escrow payment under § 10-50B-7.

Source: SL 1999, ch 60, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 66, § 15; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50B-7 Requirements for tobacco product manufacturers selling cigarettes in state--Quarterlyinstallment deposits.

10-50B-7. Requirements for tobacco product manufacturers selling cigarettes in state--Quarterly installment deposits. Any tobacco product manufacturer selling cigarettes to consumers within the state, on or after July 1, 1999, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall do one of the following:

(1) Become a participating manufacturer, as that term is defined in section II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement; or

(2) Place into a qualified escrow fund for the year in question the following amounts, as such amounts are adjusted for inflation:

(a) For 1999: $.0094241 per unit sold after the date of enactment of §§ 10-50B-1 to 10-50B-10, inclusive;

(b) For 2000: $.0104712 per unit sold;

(c) For each of 2001 and 2002: $.0136125 per unit sold;

(d) For each of 2003 through 2006: $.0167539 per unit sold;

(e) For each of 2007 and each year thereafter: $.0188482 per unit sold.

Beginning in 2010, the escrow fund deposits required by this section shall be made in quarterly installments. For purposes of this section, the calendar year shall be divided into the following quarters: January first to March thirty-first, inclusive; April first to June thirtieth, inclusive; July first to September thirtieth, inclusive; and October first to December thirty-first, inclusive. The deposit for the first two quarters of 2010 shall be made by August 31, 2010. The first quarterly deposit for each year thereafter shall be made by May thirty-first of each year. The second quarterly deposit shall be made by August thirty-first of each year. The third quarterly deposit shall be made by November thirtieth of each year. The fourth quarterly deposit shall be made by April fifteenth of the following year.

For each of the first three quarters, the quarterly deposit shall be based upon units sold in that quarter together with an estimated inflation adjustment provided by the attorney general. The fourth quarterly deposit shall be based upon units sold in that quarter. In addition, the fourth quarterly deposit shall include the inflation adjustment for all units sold during the entire year, as set forth in the Master Settlement Agreement, less any amounts previously paid as estimated inflation adjustments for that year.

The attorney general may require production of information sufficient to enable the attorney general to determine the adequacy of the amount of the quarterly installment deposit.

Source: SL 1999, ch 60, § 7; SL 2010, ch 68, § 1.



§ 10-50B-8 Tobacco product manufacturers to receive appreciation on funds--Funds releasedfrom escrow for specified purposes.

10-50B-8. Tobacco product manufacturers to receive appreciation on funds--Funds released from escrow for specified purposes. A tobacco product manufacturer that places funds into escrow pursuant to § 10-50B-7 shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(1) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subdivision in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under such judgment or settlement;

(2) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(I) of that agreement including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(3) To the extent not released from escrow under subdivision (1) or (2) of this section, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow.
Source: SL 1999, ch 60, § 8; SL 2004, ch 99, § 1; SL 2010, ch 68, § 5.



§ 10-50B-8.1 Repeal of subdivision 10-50B-8(2) upon finding of subdivision amendmentunconstitutionality--Restoration of subdivision prior to amendment on finding repealrendered section unconstitutional--Effect.

10-50B-8.1. Repeal of subdivision 10-50B-8(2) upon finding of subdivision amendment unconstitutionality--Restoration of subdivision prior to amendment on finding repeal rendered section unconstitutional--Effect. If any portion of the amendment to subdivision 10-50B-8(2) made by SL 2004, ch 99 is held by a court of competent jurisdiction to be unconstitutional, then subdivision 10-50B-8(2) shall be deemed to be repealed in its entirety. If that repeal of subdivision 10-50B-8(2) is thereafter held by a court of competent jurisdiction to render § 10-50B-8 unconstitutional, then SL 2004, ch 99 shall be deemed repealed, and subdivision 10-50B-8(2) restored as if no such amendment had been made. Neither any holding of unconstitutionality nor the repeal of subdivision 10-50B-8(2) affects, impairs, or invalidates any other portion of § 10-50B-8, or the application of such section to any other person or circumstance, and such remaining portions of § 10-50B-8 shall at all times continue in full force and effect.

Source: SL 2004, ch 99, § 2.



§ 10-50B-9 Certification of compliance by tobacco product manufacturer--Civil action for non-compliance--Penalties.

10-50B-9. Certification of compliance by tobacco product manufacturer--Civil action for non-compliance--Penalties. Each tobacco product manufacturer that elects to place funds into escrow shall quarterly certify its compliance with § 10-50B-7 to the attorney general. The attorney general may bring a civil action on behalf of the State of South Dakota against any tobacco product manufacturer that fails to place into escrow the funds required. Any tobacco product manufacturer that fails in any quarter to place into escrow the funds required by § 10-50B-7 shall:

(1) Within fifteen days place such funds into escrow as shall bring it into compliance with § 10-50B-7. The court, upon a finding of a violation of § 10-50B-7, may impose a civil penalty to be paid to the state general fund in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent of the original amount improperly withheld from escrow;

(2) In the case of a knowing violation, within fifteen days place such funds into escrow as shall bring it into compliance with § 10-50B-7. The court, upon a finding of a knowing violation of § 10-50B-7, may impose a civil penalty to be paid to the state general fund in an amount not to exceed fifteen percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent of the original amount improperly withheld from escrow; and

(3) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary, for a period not to exceed two years.
Source: SL 1999, ch 60, § 9; SL 2010, ch 68, § 2.



§ 10-50B-10 Each failure to make deposit a separate violation.

10-50B-10. Each failure to make deposit a separate violation. Each failure to make a quarterly deposit required under § 10-50B-7 constitutes a separate violation.

Source: SL 1999, ch 60, § 10; SL 2010, ch 68, § 3.



§ 10-50B-11 Master Settlement Agreement monies to be deposited in education enhancement trustfund.

10-50B-11. Master Settlement Agreement monies to be deposited in education enhancement trust fund. Any money received from the Master Settlement Agreement signed on November 23, 1998, by attorneys general from several states and various tobacco companies shall be deposited in the education enhancement trust fund as provided in S.D. Const., Art. XII, § 6.

Source: SL 2000, ch 66, § 1; SL 2001, ch 152, § 5.



§ 10-50B-11.1 Code provisions governing investment in education enhancement trust fund.

10-50B-11.1. Code provisions governing investment in education enhancement trust fund. The investment of moneys in the education enhancement trust fund as provided in S.D. Const., Art. XII, § 6 is not restricted by the provisions of § 4-5-26, but is governed by the provisions of § 4-5-27.

Source: SL 2001, ch 152, § 6.



§ 10-50B-12 Repealed.

10-50B-12. Repealed by SL 2001, ch 152, § 10.



§ 10-50B-13 Revocation of license--Hearing--Reinstatement.

10-50B-13. Revocation of license--Hearing--Reinstatement. The secretary of revenue may revoke the license of any distributor or wholesaler for failure to comply with the provisions of § 10-50B-6 and any rule promulgated pursuant to that section. Any person aggrieved by such revocation may apply to the secretary for a hearing as provided in chapter 1-26.

The license of a distributor or wholesaler which has been revoked pursuant to this section may not be reinstated by the secretary of revenue until the person has fully complied with the provisions of § 10-50B-6.

Source: SL 2001, ch 59, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-50B-14 Repeal of SL 2010, ch 68 upon holding of unconstitutionality--Effect.

10-50B-14. Repeal of SL 2010, ch 68 upon holding of unconstitutionality--Effect. If any portion of SL 2010, ch 68 is held by a court of competent jurisdiction to be unconstitutional, then SL 2010, ch 68 is deemed repealed and the provisions of chapter 10-50B are deemed unaltered. Neither any holding of unconstitutionality nor the repeal of SL 2010, ch 68 affects, impairs, or invalidates any other portion of § 10-50B-7, or the application of the section to any other person or circumstance, and such remaining portions of § 10-50B-7 shall at all times continue in full force and effect.

Source: SL 2010, ch 68, § 4.






Chapter 51 - Tax On Butter Substitutes [Repealed]

CHAPTER 10-51

TAX ON BUTTER SUBSTITUTES [REPEALED]

[Repealed by SL 1970, ch 74, § 1]



Chapter 52 - Uniform Municipal Non-Ad Valorem Tax Law

§ 10-52-1 "Non-ad valorem tax" defined.

10-52-1. "Non-ad valorem tax" defined. Non-ad valorem tax, as used in this chapter, shall mean any tax other than an ad valorem real property tax.

Source: SL 1969, ch 190, § 2; SL 1992, ch 80, § 210.



§ 10-52-1.1 Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A.

10-52-1.1. Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A. Notwithstanding any other provision of law, gross receipts as defined in this chapter do not include any tax imposed by this chapter and chapters 10-45, 10-45D, and 10-52A that is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

Source: SL 2013, ch 56, § 3.



§ 10-52-2 Imposition of tax--Conformance to state sales and use tax--Rate.

10-52-2. Imposition of tax--Conformance to state sales and use tax--Rate. Any incorporated municipality within this state may impose any non-ad valorem tax in accordance with the provisions of this chapter, except upon fuel used for motor vehicles, by ordinance enacted by its local governing board. However, no tax may be levied on the sale, use, storage and consumption of items taxed under chapters 10-45 and 10-46, unless such tax conforms in all respects to the state tax on such items with the exception of the rate, and the rate levied does not exceed two percent.

Source: SL 1969, ch 190, § 3; SL 1977, ch 103, § 1; SL 1983, ch 101, § 2; SL 1987, ch 112, § 1; SL 1991, ch 111, § 1; SL 1994, ch 103; SL 1995, ch 68, § 46; SL 1995, ch 73, § 1; SL 1997, ch 71, § 1; SL 2002, ch 64, § 32.



§ 10-52-2.1 Repealed.

10-52-2.1. Repealed by SL 2002, ch 64, § 33.



§ 10-52-2.2 Tax on sale or use of motor and special fuel by certain municipalities--Rate--Exemptions.

10-52-2.2. Tax on sale or use of motor and special fuel by certain municipalities--Rate--Exemptions. A municipality of the second and third class as defined by § 9-2-1 may levy a tax on the sale or use of motor and special fuel as defined in chapter 10-47B by motor vehicles operated upon the public highways of the state and the streets and highways of the municipality. This tax may not exceed the rate of one cent per gallon. The tax authorized pursuant to this section may not apply to motor or special fuel for the purpose of operating or propelling stationary gas engines, tractors used for agricultural purposes, or the purchase of fuel for lighting, heating, cleaning, or other commercial use.

Source: SL 1980, ch 106, § 1; SL 1983, ch 100, § 73; SL 1995, ch 71, § 188.



§ 10-52-2.3 Imposition of both non-ad valorem tax and motor and use fuel tax prohibited.

10-52-2.3. Imposition of both non-ad valorem tax and motor and use fuel tax prohibited. A municipality may not impose both a municipal non-ad valorem tax as provided for in this chapter and a tax on motor fuel and on users of fuel as provided for and defined in § 10-52-2.2.

Source: SL 1980, ch 106, § 4.



§ 10-52-2.4 Additional non-ad valorem tax authorized--Prerequisites--Adoption--Referendum--Limitation.

10-52-2.4. Additional non-ad valorem tax authorized--Prerequisites--Adoption--Referendum--Limitation. A municipality which has warranted indebtedness in an amount which is fifty percent or more of its current budget, may, upon a two-thirds vote of the members of its governing body, adopt a non-ad valorem tax of one percent over and above the other limits allowed by this chapter.

The tax authorized by this section may be referred.

The amount of warranted indebtedness to be eliminated under this section shall be specified in the ordinance adopting the tax. The tax shall cease at the end of the quarter in which the amount of the warranted indebtedness is eliminated. No municipality using this section may impose the tax allowed herein for two years after the warranted indebtedness is eliminated as provided herein.

Source: SL 1981, ch 115.



§ 10-52-2.5 Repealed.

10-52-2.5. Repealed by SL 2002, ch 64, § 34.



§ 10-52-2.6 Repealed.

10-52-2.6. Repealed by SL 2002, ch 64, § 35, as amended by SL 2003, ch 61, § 21, eff. Jan. 1, 2006.



§ 10-52-2.7 Materials incorporated in construction work--Restriction on application of rateincrease.

10-52-2.7. Materials incorporated in construction work--Restriction on application of rate increase. No tax increase may be levied on materials incorporated in construction work pursuant to construction contracts bid or entered into on or before the effective date of the tax increase.

Source: SL 1984, ch 93, § 3; SL 2001, ch 56, § 17.



§ 10-52-2.8 Alcoholic beverage sales--Non-ad valorem tax prohibited--Exception.

10-52-2.8. Alcoholic beverage sales--Non-ad valorem tax prohibited--Exception. No non-ad valorem tax may be levied under chapter 10-52 which is based upon the amount of or receipts from the sale of alcoholic beverages as that term is defined in § 35-1-1 except for sales or use taxes similar to those imposed by chapter 10-45 or 10-46.

Source: SL 1984, ch 104.



§ 10-52-2.9 Repealed.

10-52-2.9. Repealed by SL 2002, ch 64, § 36.



§ 10-52-2.10 Issuance of municipal non-ad valorem tax revenue bonds.

10-52-2.10. Issuance of municipal non-ad valorem tax revenue bonds. Any incorporated municipality imposing a non-ad valorem tax in accordance with § 10-52-2 may issue municipal non-ad valorem tax revenue bonds pursuant to this section and chapter 6-8B in anticipation of the collection of the taxes. The bonds shall be payable solely from the collections of the taxes imposed by the municipality under § 10-52-2, as determined by the governing body. The governing body shall, in the resolution or ordinance authorizing the bonds, agree that it will continue to impose and collect the taxes so long as the bonds are outstanding. The governing body shall also pledge so much of the collections of the taxes as may be necessary to pay the principal premium and interest on the bonds and to maintain any debt service reserve established for the bonds. For bonds issued prior to January 1, 2004, the proceeds of the bonds may be used for land acquisition, the funding of public ambulances and medical emergency response vehicles, public hospitals or nonprofit hospitals with fifty or fewer licensed beds and other public health care facilities or nonprofit health care facilities with fifty or fewer licensed beds, capital asset acquisition and capital improvements, to establish a debt service reserve fund for the bonds and to pay not more than one year's capitalized interest on the bonds.

No election is required to authorize the issuance of municipal non-ad valorem tax revenue bonds. The bonds shall be issued and sold as provided in chapter 6-8B.

Source: SL 1987, ch 113; SL 1990, ch 98; SL 1991, ch 111, § 2; SL 2002, ch 64, § 38; SL 2003, ch 61, § 18.



§ 10-52-2.11 Imposition of non-ad valorem tax on municipally owned airport--Manner ofimposition.

10-52-2.11. Imposition of non-ad valorem tax on municipally owned airport--Manner of imposition. Any incorporated municipality within this state may impose any non-ad valorem tax in accordance with the provisions of chapters 10-52 and 10-52A at a municipally owned airport outside the municipality's corporate limits by ordinance enacted by its local governing board. The municipality shall levy a rate of taxation and apply the tax in the same manner that the municipality applies the tax within the municipal corporate limits.

Source: SL 2003, ch 75, § 1.



§ 10-52-3 Referendum procedure--Certain municipalities to review tax ordinances.

10-52-3. Referendum procedure--Certain municipalities to review tax ordinances. Any tax imposed by the governing board of any municipality pursuant to the provisions of this chapter, may be referred to a vote of the people for its approval or disapproval in the same manner as provided in §§ 9-20-7, 9-20-8, and 9-20-10. A tax imposed by municipal ordinance which was in effect on December 31, 2003, is continued under the provisions of this chapter if:

(1) The governing board of the municipality has reviewed the existing tax ordinance to determine compliance with the provisions of this chapter; and

(2) The governing board of the municipality documents the review, any amendment, and the intent to continue the tax in the official minutes of the governing board.

Any amendment made by the municipality to comply with the provisions of chapter 10-45C, §§ 10-1-44.3, 10-45-1 to 10-45-1.4, inclusive, 10-45-2.3, 10-45-3.4, 10-45-5, 10-45-5.3, 10-45-8, 10-45-24, 10-45-30, 10-45-61, 10-45-108 and 10-45-109, 10-46-1, 10-46-17.6, 10-52-2, 10-52-2.10, 10-52-3, 10-52-9, 10-52-13 to 10-52-16, inclusive, and 10-59-27 or the determination to continue the tax under the provisions of this chapter is deemed to be an administrative decision pursuant to § 9-20-19 and is not subject to referendum.

Source: SL 1969, ch 190, § 6; SL 1992, ch 60, § 2; SL 2002, ch 64, § 37; SL 2003, ch 61, § 17.



§ 10-52-4 State administration--Exception.

10-52-4. State administration--Exception. The administration of non-ad valorem taxes adopted under this chapter shall be by the Department of Revenue whenever a similar tax is imposed by the state except the tax on motor and use fuel authorized pursuant to this chapter. The Department of Revenue may prescribe forms and promulgate rules pursuant to chapter 1-26 for the making of returns and for the ascertainment, assessment, and collection of the tax imposed pursuant hereto including the tax on motor and use fuel as provided by this chapter. It shall keep full and accurate records of all moneys received and distributed under this chapter. Nothing in this chapter prevents incorporated municipalities from contracting with the Department of Revenue for the administration and collection of other taxes imposed pursuant to this chapter.

Source: SL 1969, ch 190, § 4; SL 1980, ch 106, § 3; SL 1987, ch 82, § 46; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52-5 Distribution of collections.

10-52-5. Distribution of collections. All moneys received and collected on behalf of a particular political subdivision by the Department of Revenue, pursuant to this chapter, shall be credited to a special municipal non-ad valorem tax fund which is hereby established in the state treasury and after deducting the amount of refunds made, the amounts necessary to defray the cost of collecting the tax, and the administrative expenses incident thereto, shall be paid within thirty days after collection to the municipality entitled thereto.

Source: SL 1969, ch 190, § 5; SL 1992, ch 60, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52-5.1 Distribution of motor and use fuel collections.

10-52-5.1. Distribution of motor and use fuel collections. The proceeds of the tax on motor and use fuel authorized by § 10-52-2.2 shall be credited to a municipal street fund to be expended under the supervision of the governing body of the municipality for the purposes of reconstructing, supervising, and maintaining of highways, streets, and bridges under the jurisdiction of the municipality.

Source: SL 1980, ch 106, § 2.



§ 10-52-6 , 10-52-7. Repealed.

10-52-6, 10-52-7. Repealed by SL 2001, ch 56, §§ 18, 19.



§ 10-52-8 Repealed.

10-52-8. Repealed by SL 2002, ch 64, § 39; SL 2002, ch 68, § 3.



§ 10-52-9 Effective date of ordinance.

10-52-9. Effective date of ordinance. Notwithstanding § 9-19-13, any new ordinance or amendment to an ordinance enacted under the authority of this chapter, and any tax rate affected thereby, can be effective only on January first or July first of a calendar year. The ordinance or amendment shall be effective on the earlier of January first or July first following at least ninety days notification by the municipality to the secretary of revenue that the ordinance or amendment has been enacted unless the ordinance or amendment is suspended by operation of a referendum. If an ordinance or amendment enacted under this chapter is referred and the referred ordinance or amendment is approved the effective date is the earlier of January first or July first following at least ninety days notification by the municipality to the secretary of revenue that the ordinance or amendment has been approved notwithstanding § 9-20-15. Notification of the enactment or approval of the ordinance shall be in writing and mailed, along with a copy of the ordinance or amendment, by registered or certified mail to the secretary of revenue.

Source: SL 1983, ch 101, § 5; SL 1987, ch 29, § 74; SL 1987, ch 114; SL 1992, ch 101; SL 2002, ch 64, § 40; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52-10 Refund of tax on capital assets used in manufacturing personal property for sale orlease.

10-52-10. Refund of tax on capital assets used in manufacturing personal property for sale or lease. A municipality imposing a sales or use tax under this chapter may by ordinance enacted by its local governing body provide for a refund for such taxes to the consumer or user of machinery or other tangible personal property in the nature of a capital asset which is used directly in the manufacturing or processing or fabricating or compounding of personal property which is intended to be sold or leased for final use consumption. The ordinance shall provide a procedure for making application for refund and the payment of the refund by the municipality.

Source: SL 1985, ch 98.



§ 10-52-11 Repealed.

10-52-11. Repealed by SL 2002, ch 64, § 41, as amended by SL 2003, ch 61, § 21, eff. Jan. 1, 2006.



§ 10-52-12 Repealed.

10-52-12. Repealed by SL 2002, ch 64, § 42, as amended by SL 2003, ch 61, § 21, eff. Jan. 1, 2006.



§ 10-52-13 Municipality to report boundary changes to secretary of revenue--Effective date ofchanges--Changes to streets and addresses.

10-52-13. Municipality to report boundary changes to secretary of revenue--Effective date of changes--Changes to streets and addresses. For purposes of this chapter, any new resolution or amendment enacted by a municipality that changes the boundaries of the municipality is effective on the first day of the first calendar quarter following at least ninety days notification by the municipality to the secretary of revenue that the resolution or amendment has been enacted unless the ordinance or amendment is suspended by operation of a referendum. If a resolution or amendment enacted pursuant to chapter 9-4 is referred and the referred resolution or amendment is approved, the effective date is the first day of the first calendar quarter following at least ninety days notification by a municipality to the secretary of revenue that the resolution or amendment has been approved. The municipality shall provide written notification of the enactment or approval of the resolution or amendment, along with a copy of the resolution or amendment by registered or certified mail or by any electronic means to the secretary of revenue. The municipality shall also provide any changes or additions to streets and addresses.

Source: SL 2000, ch 67, § 1; SL 2002, ch 64, § 43; SL 2003, ch 61, § 19; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52-14 Transportation of property and passengers within single municipality subject to tax.

10-52-14. Transportation of property and passengers within single municipality subject to tax. For the purposes of the tax imposed by this chapter, the transportation of tangible personal property and passengers shall be taxed only if the origins and destination of the property or passenger are within the same municipality.

Source: SL 2002, ch 64, § 44.



§ 10-52-15 Legislative findings--Certain municipalities not to reduce tax levies.

10-52-15. Legislative findings--Certain municipalities not to reduce tax levies. The Legislature hereby finds that the amendments to chapter 10-52 contained in SL 2002, ch 64, will result in a broader and more uniform tax base for the sales tax levied by municipalities under this chapter, and that, absent a reduction in the current tax levy of a municipality, it is anticipated that total sales tax revenues of a municipality may increase as a result of these amendments. However, so long as a municipality has any bonds or other obligations outstanding which are secured directly or indirectly by the pledge or collection and application of sales taxes levied pursuant to chapter 10-52 as in effect immediately prior to January 1, 2004, no municipality may reduce its tax levy under chapter 10-52 to a rate which, in the exercise of the sound discretion of the governing body, would be expected to produce less total revenue than was collected in the immediately preceding year.

Source: SL 2002, ch 64, § 45; SL 2003, ch 61, § 20.



§ 10-52-16 Repealed.

10-52-16. Repealed by SL 2002, ch 64, § 48, as amended by SL 2003, ch 61, § 22, effective January 1, 2005.



§ 10-52-17 Refund to contractors or subcontractors of sales or use tax upon certain fabricatedtangible personal property.

10-52-17. Refund to contractors or subcontractors of sales or use tax upon certain fabricated tangible personal property. A municipality imposing a sales or use tax under this chapter may by ordinance enacted by its local governing body provide for a refund of such taxes to a contractor or subcontractor licensed pursuant to chapter 10-46A or 10-46B if the contractor or subcontractor meets the requirements provided in § 10-61-1. The ordinance shall provide a procedure for filing an application for the refund and receiving the payment of the refund by the municipality.

Source: SL 2006, ch 60, § 1.



§ 10-52-18 Timely filing of returns and payment of taxes--Extension--Penalty or interest.

10-52-18. Timely filing of returns and payment of taxes--Extension--Penalty or interest. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2011, ch 64, § 5.






Chapter 52A - Municipal Gross Receipts Tax

§ 10-52A-1 Definitions.

10-52A-1. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Revenue;

(2) Repealed by SL 2007, ch 56, § 5.
Source: SL 2002, ch 68, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2007, ch 56, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-1.1 Gross receipts defined.

10-52A-1.1. Gross receipts defined. For the purposes of this chapter, the term, gross receipts, means the total amount or consideration, including cash, credit, property, and services, for which tangible personal property, any product transferred electronically, or services are sold, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

(1) The retailer's cost of the property or service sold;

(2) The cost of materials used, labor or service cost, interest, losses, all costs of transportation to the retailer, all taxes imposed on the retailer, and any other expense of the retailer; and

(3) Except as provided in chapter 10-46A or 10-46B, charges by the retailer for any services necessary to complete the sale whether or not separately stated, including delivery charges.
Source: SL 2007, ch 56, § 6; SL 2008, ch 51, § 66.



§ 10-52A-1.2 Conditions under which gross receipts include consideration retailer received fromthird parties.

10-52A-1.2. Conditions under which gross receipts include consideration retailer received from third parties. Gross receipts, as defined in § 10-52A-1.1, include consideration received by the retailer from third parties if:

(1) The retailer actually receives consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale;

(2) The retailer has an obligation to pass the price reduction or discount through to the purchaser;

(3) The amount of the consideration attributable to the sale is fixed and determinable by the retailer at the time of the sale of the item to the purchaser; and

(4) One of the following criteria is met:

(a) The purchaser presents a coupon, certificate, or other documentation to the retailer to claim a price reduction or discount where the coupon, certificate, or documentation is authorized, distributed, or granted by a third party with the understanding that the third party will reimburse any retailer to whom the coupon, certificate, or documentation is presented;

(b) The purchaser identifies himself or herself to the retailer as a member of a group or organization entitled to a price reduction or discount (a preferred customer card that is available to any patron does not constitute membership in such a group); or

(c) The price reduction or discount is identified as a third party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate, or other documentation presented by the purchaser.

For the purposes of this section, the purchaser is the end consumer.

Source: SL 2007, ch 56, § 7.



§ 10-52A-1.3 Exclusions from definition of gross receipts.

10-52A-1.3. Exclusions from definition of gross receipts. Gross receipts, as defined in § 10-52A-1.1, do not include:

(1) Discounts, including cash, term, or coupons that are not reimbursed by a third party that are allowed by a retailer and taken by a purchaser on a sale;

(2) Interest, financing, and carrying charges from credit extended on the sale of tangible personal property, any product transferred electronically, or services, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser; and

(3) Any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the purchaser.
Source: SL 2007, ch 56, § 8; SL 2008, ch 51, § 67.



§ 10-52A-1.4 Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A.

10-52A-1.4. Gross receipts excludes tax imposed by chapters 10-45, 10-45D, 10-52, and 10-52A. Notwithstanding any other provision of law, gross receipts as defined in this chapter do not include any tax imposed by this chapter and chapters 10-45, 10-45D, and 10-52 that is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

Source: SL 2013, ch 56, § 4.



§ 10-52A-2 Additional municipal non-ad valorem tax authorized--Rate--Purpose.

10-52A-2. Additional municipal non-ad valorem tax authorized--Rate--Purpose. Any municipality may impose an additional municipal non-ad valorem tax at the rate of one percent upon the gross receipts of all leases or rentals of hotel, motel, campsites, or other lodging accommodations within the municipality for periods of less than twenty-eight consecutive days, or sales of alcoholic beverages as defined in § 35-1-1, or establishments where the public is invited to eat, dine, or purchase and carry out prepared food for immediate consumption, or ticket sales or admissions to places of amusement, athletic, and cultural events, or any combination thereof. The tax shall be levied for the purpose of land acquisition, architectural fees, construction costs, payments for civic center, auditorium, or athletic facility buildings, including the maintenance, staffing, and operations of such facilities and the promotion and advertising of the city, its facilities, attractions, and activities.

Source: SL 2002, ch 68, § 2.



§ 10-52A-3 Department to administer tax.

10-52A-3. Department to administer tax. The tax imposed by § 10-52A-2 shall be collected and administered by the department.

Source: SL 2002, ch 68, § 4.



§ 10-52A-4 , 10-52A-4.1. Repealed.

10-52A-4, 10-52A-4.1. Repealed by SL 2006, ch 61, §§ 6, 14, eff. Feb. 6, 2006.



§ 10-52A-4.2 Filing return and remitting tax--Time for filing and remittance--Extension--Penaltyfor untimely return or remittance.

10-52A-4.2. Filing return and remitting tax--Time for filing and remittance--Extension--Penalty for untimely return or remittance. Any person who holds a license issued pursuant to this chapter or who is a person whose receipts are subject to the tax imposed by this chapter shall, except as otherwise provided in this section, file a return, and pay any tax due, to the Department of Revenue on or before the twentieth day of the month following each monthly period. The return shall be filed on forms prescribed and furnished by the department.

If the person remits the tax by electronic transfer to the state, the person shall file the return by electronic means on or before the twenty-third day of the month following each monthly period and remit the tax on or before the second to the last day of the month following each monthly period.

The secretary may require or allow a person to file a return, and pay any tax due, on a basis other than monthly. The return and remittance is due the last day of the month following the reporting period, or at a time otherwise determined by the secretary.

The secretary may grant an extension of not more than five days for filing a return and remittance.

Unless an extension is granted, penalty or interest under § 10-59-6 shall be paid if a return or remittance is not made on time.

Source: SL 2007, ch 65, § 13; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-5 Repealed.

10-52A-5. Repealed by SL 2007, ch 65, § 12.



§ 10-52A-6 Applicability of certain other provisions.

10-52A-6. Applicability of certain other provisions. The definitions, administrative, collection, and enforcement provisions of chapters 10-45 and 10-46 apply to the tax imposed by this chapter, where applicable.

Source: SL 2002, ch 68, § 7.



§ 10-52A-7 Promulgation of rules--Scope.

10-52A-7. Promulgation of rules--Scope. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Determining the application of the tax and exemptions;

(4) Taxpayer record-keeping requirements; and

(5) Determining auditing methods.
Source: SL 2002, ch 68, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-8 Violations.

10-52A-8. Penalties for violations. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by § 10-52A-9 or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor; or

(6) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony.
Source: SL 2002, ch 68, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2004, ch 96, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-9 Taxpayer to keep books and records--Inspection--Retention period.

10-52A-9. Taxpayer to keep books and records--Inspection--Retention period. Each person subject to tax under this chapter shall keep records and books of all receipts and sales, together with invoices, bills of lading, copies of bills of sale, and other pertinent papers and documents. The books and records and other papers and documents are, at all times during business hours of the day, subject to inspection by the secretary of revenue or the secretary's agents and employees to determine the amount of tax due. The books and records shall be preserved for a period of three years unless the secretary of revenue, in writing, authorized their destruction or disposal at an earlier date.

Source: SL 2002, ch 68, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-10 Tax may be referred to voters--Certain taxes to continue.

10-52A-10. Tax may be referred to voters--Certain taxes to continue. Any tax imposed by the governing board of any municipality pursuant to the provisions of this chapter, may be referred to a vote of the people for its approval or disapproval in the same manner as provided in §§ 9-20-7, 9-20-8, and 9-20-10. A tax imposed by municipal ordinance which was in effect on July 1, 2002, is continued under the provisions of this chapter if:

(1) The governing board of the municipality has reviewed the existing tax ordinance to determine compliance with the provisions of this chapter; and

(2) The governing board of the municipality documents the review, any amendment, and the intent to continue the tax in the official minutes of the governing board.

Any amendment made by the municipality to comply with the provisions of this chapter or the determination to continue the tax under the provisions of this chapter is deemed to be an administrative decision pursuant to § 9-20-19 and not subject to referendum.

Source: SL 2002, ch 68, § 11.



§ 10-52A-11 Administration of taxes--Forms and rules--Records.

10-52A-11. Administration of taxes--Forms and rules--Records. The administration of the taxes adopted under this chapter shall be by the department. The department may prescribe forms and promulgate rules pursuant to chapter 1-26 for the making of returns and for the ascertainment, assessment, and collection of the tax imposed pursuant to this chapter. The department shall keep full and accurate records of all moneys received and distributed under this chapter.

Source: SL 2002, ch 68, § 12.



§ 10-52A-12 Moneys received credited to special municipal tax fund--Disbursement.

10-52A-12. Moneys received credited to special municipal tax fund--Disbursement. All moneys received and collected on behalf of a municipality by the department, pursuant to this chapter, shall be credited to a special municipal tax fund and after deducting the amount of refunds made, the amounts necessary to defray the cost of collecting the tax, and the administrative expenses incident thereto, shall be paid within thirty days after collection to the municipality entitled thereto.

Source: SL 2002, ch 68, § 13.



§ 10-52A-13 Ordinance or amendment enacted under chapter--Notification--Effective date.

10-52A-13. Ordinance or amendment enacted under chapter--Notification--Effective date. Notwithstanding § 9-19-13, any new ordinance or amendment to an ordinance enacted under the authority of this chapter, and any tax rate affected thereby, can be effective only on January first or July first of a calendar year. The ordinance or amendment shall be effective on the earlier of January first or July first following at least ninety days notification by the municipality to the secretary of revenue that the ordinance or amendment has been enacted unless the ordinance or amendment is suspended by operation of a referendum. If an ordinance or amendment enacted under this chapter is referred and the referred ordinance or amendment is approved the effective date shall be the earlier of January first or July first following at least ninety days notification by the municipality to the secretary of revenue that the ordinance or amendment has been approved notwithstanding § 9-20-15. Notification of the enactment or approval of the ordinance shall be in writing and mailed, along with a copy of the ordinance or amendment, by registered or certified mail to the secretary of revenue.

Source: SL 2002, ch 68, § 14; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-52A-14 Issuance of bonds--Use of proceeds of bonds.

10-52A-14. Issuance of bonds--Use of proceeds of bonds. Any municipality imposing a tax pursuant to this chapter may issue municipal non-ad valorem tax revenue bonds pursuant to this section and chapter 6-8B in anticipation of the collection of the taxes. The bonds shall be payable solely from the collections of the taxes imposed by the municipality under this chapter, as determined by the governing body. The governing body shall, in the resolution or ordinance authorizing the bonds, agree that it will continue to impose and collect the taxes so long as the bonds are outstanding. The governing body shall also pledge so much of the collections of the taxes as may be necessary to pay the principal premium and interest on the bonds and to maintain any debt service reserve established for the bonds. The proceeds of the bonds may be used for land acquisition, the funding of public ambulances and medical emergency response vehicles, public hospitals or nonprofit hospitals with fifty or fewer licensed beds and other public health care facilities or nonprofit health care facilities with fifty or fewer licensed beds, capital asset acquisition and capital improvements, to establish a debt service reserve fund for the bonds and to pay not more than one year's capitalized interest on the bonds. If the proceeds of the tax imposed by this chapter are pledged to payment of the bonds, the land acquisition and capital improvements financed with the proceeds of the bonds shall relate to the purposes enumerated in § 10-52A-2.

No election is required to authorize the issuance of municipal non-ad valorem tax revenue bonds. The bonds shall be issued and sold as provided in chapter 6-8B.

Source: SL 2002, ch 68, § 16.



§ 10-52A-15 Legislative findings--Limitations on reduction of tax levy.

10-52A-15. Legislative findings--Limitations on reduction of tax levy. The Legislature hereby finds that the amendments to chapter 10-52 contained in chapter 68 of the 2002 Session Laws shall result in a broader and more uniform tax base for the tax levied by municipalities under this chapter, and that, absent a reduction in the current tax levy of a municipality, it is anticipated that total tax revenues of a municipality may increase as a result of these amendments. However, so long as a municipality has any bonds or other obligations outstanding which are secured directly or indirectly by the pledge or collection and application of taxes levied pursuant to § 10-52-8 as in effect immediately prior to July 1, 2002, no municipality may reduce its tax levy under this chapter to a rate which, in the exercise of the sound discretion of the governing body, would be expected to produce less total revenue than was collected in the immediately preceding year pursuant to the tax imposed under § 10-52-8.

Source: SL 2002, ch 68, § 17.






Chapter 53 - Nonresident Contractor Registration [Repealed]

CHAPTER 10-53

NONRESIDENT CONTRACTOR REGISTRATION [REPEALED]

[Repealed by SL 1974, ch 104]



Chapter 54 - Multistate Tax Compact [Repealed]

§ 10-54-1 to 10-54-4. Repealed.

10-54-1 to 10-54-4. Repealed by SL 2013, ch 62, §§ 1, 2.






Chapter 55 - Actions For Recovery Of Certain Taxes Paid Under Protest [Repealed]

CHAPTER 10-55

ACTIONS FOR RECOVERY OF CERTAIN TAXES PAID UNDER PROTEST [REPEALED]

[Repealed by SL 1981, ch 97, § 11]



Chapter 55A - Recovery Of Certain Taxes

§ 10-55A-1 Compliance with procedures prerequisite to jurisdiction of courts.

10-55A-1. Compliance with procedures prerequisite to jurisdiction of courts. A person seeking recovery of a tax imposed by chapter 10-44 shall follow the procedure established in this chapter. No court has jurisdiction of a suit to recover a tax imposed by chapter 10-44 unless the person seeking the recovery of the tax complies with the provisions of this chapter.

Source: SL 1982, ch 99, § 1; SL 1984, ch 102, § 15; SL 1986, ch 111, § 36.



§ 10-55A-2 Time for filing claim for recovery.

10-55A-2. Time for filing claim for recovery. Beginning with the tax year 1993, a person seeking recovery of an allegedly overpaid tax shall file a claim for recovery, with the secretary, within one year from the due date of the annual statement under § 58-6-75. A claim for recovery not filed within one year of the due date is barred. For claims correctly filed prior to July 1, 1993, the director shall send by certified mail to each insurer a summary of the amount shown on file with the Division of Insurance for the 1992 tax year and all prior years. The insurer has thirty days from receipt of the summary to file a protest of that amount together with a corrected amount and substantiating documentation. If the insurer fails to file a protest within the thirty days, the amount set by the director of insurance is correct and any further claim by the insurer is barred. An insurer may request an extension of thirty days in writing and the director may grant an extension of not more than thirty days. This does not allow an insurer which did not file correctly under the provisions of this section before July 1, 1993, to now file for any overpayment of taxes.

Source: SL 1982, ch 99, § 2; SL 1993, ch 97, § 5.



§ 10-55A-3 Collection and payment of tax not to be restrained or delayed--Person to pay taxesand seek recovery.

10-55A-3. Collection and payment of tax not to be restrained or delayed--Person to pay taxes and seek recovery. No court may restrain or delay the collection and payment of a tax imposed by chapter 10-44. A person shall pay the taxes when due and may seek recovery as provided in this chapter.

Source: SL 1982, ch 99, § 3; SL 1985, ch 15, § 28; SL 1986, ch 111, § 37.



§ 10-55A-4 Tax recovery claim forms--Required information.

10-55A-4. Tax recovery claim forms--Required information. The secretary shall prescribe and furnish tax recovery claim forms. A taxpayer shall provide any information requested by the secretary and deemed necessary by the secretary to determine the validity of a claim. The secretary may deny the claim of a taxpayer failing to provide information requested by the secretary and deemed necessary by the secretary to determine the validity of a claim.

Source: SL 1982, ch 99, § 4.



§ 10-55A-5 Determination of overpayment by secretary.

10-55A-5. Determination of overpayment by secretary. The secretary shall determine the amount of any tax overpayment recoverable by a taxpayer. The secretary's determination of the amount of the overpayment recoverable is, for the purpose of judicial review, a final decision in a contested case.

Source: SL 1982, ch 99, § 5.



§ 10-55A-6 Credit of overpaid taxes against future taxes--Eligibility for refund.

10-55A-6. Credit of overpaid taxes against future taxes--Eligibility for refund. The secretary shall credit any recovery of overpaid taxes against the future taxes of the taxpayer, except:

(1) A taxpayer having no future tax obligations may receive a refund; or

(2) A taxpayer whose recovery credit is not used within one year may receive a refund equal to the amount of recovery credit unused at the end of the one year period.
Source: SL 1982, ch 99, § 6.



§ 10-55A-7 Payment of recovery refund.

10-55A-7. Payment of recovery refund. A recovery refund shall be paid to an eligible taxpayer on warrants drawn by the state auditor on vouchers approved by the secretary of the Department of Revenue, or his designee.

Source: SL 1982, ch 99, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-55A-8 Interest on recovery credit or refund.

10-55A-8. Interest on recovery credit or refund. A recovery credit or a recovery refund shall include interest at the same rate the taxpayer would be charged, except a recovery of an overpayment, resulting from a taxpayer's error, shall not include interest.

Source: SL 1982, ch 99, § 8.



§ 10-55A-9 Secretary defined.

10-55A-9. Secretary defined. As used in this chapter, unless the context otherwise requires, "secretary" means the secretary of revenue.

Source: SL 1982, ch 99, § 10; SL 1985, ch 15, § 29; SL 1986, ch 111, § 38; SL 2003, ch 272 (Ex. Ord. 03-1), §§ 20, 121; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-55A-10 Notice of administrative or court proceeding.

10-55A-10. Notice of administrative or court proceeding. The secretary shall provide a reasonable notice of each administrative or court proceeding that results in the recovery of taxes. For the purpose of this section, a notice is reasonable if it is published as a display advertisement in at least three newspapers of general circulation in different parts of the state and in the South Dakota register or individual notice may be given to each taxpayer affected.

Source: SL 1982, ch 99, § 10A.



§ 10-55A-11 Taxes paid before June 29, 1982 not covered.

10-55A-11. Taxes paid before June 29, 1982 not covered. This chapter is effective on June 30, 1982, and does not apply to any claim for the recovery of taxes paid on or before June 29, 1982.

Source: SL 1982, ch 99, § 11.






Chapter 56 - Collection Of Delinquent Taxes

§ 10-56-1 Taxes to which procedures apply.

10-56-1. Taxes to which procedures apply. The procedures provided for in this chapter apply to the collection of any delinquent taxes imposed by chapters 10-43, 10-44, 10-45, 10-46, 10-46A, 10-46B, 10-47B, 10-50, 10-52, 32-3, 32-5, and 32-5B and §§ 50-11-19 and 50-4-13 to 50-4-17, inclusive.

Source: SL 1982, ch 107, § 1; SL 1983, ch 102; SL 1983, ch 103, § 1; SL 1983, ch 104, § 1; SL 1984, ch 102, § 16; SL 1985, ch 241; SL 1989, ch 117, §§ 74-76; SL 2000, ch 144, § 2.



§ 10-56-2 Issuance of distress warrant by county treasurer on request.

10-56-2. Issuance of distress warrant by county treasurer on request. If requested by the secretary of revenue, the secretary of the Department of Transportation, a county commissioner, or a sheriff, the county treasurer shall issue a distress warrant against any person whose taxes are delinquent.

Source: SL 1982, ch 107, § 2; SL 1983, ch 103, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 116; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-56-3 Form of distress warrant.

10-56-3. Form of distress warrant. A county treasurer's distress warrant shall be addressed to the sheriff and be in substantially the following form:

I hereby certify that taxes assessed against __________ in the sum of __________ dollars, are unpaid. I desire that the taxes be collected, and I authorize and direct the sheriff of this county to proceed immediately to collect the taxes.

Given under my hand this ________________ day of ______, 20__.
__________ County Treasurer of _______ county

Source: SL 1982, ch 107, § 3.



§ 10-56-4 Execution of distress warrant by sheriff.

10-56-4. Execution of distress warrant by sheriff. The county treasurer shall issue and deliver the distress warrant in duplicate to the sheriff. The warrant shall constitute the sheriff's authority and he shall immediately proceed to execute the warrant and to collect the tax by seizure of the person's property in an amount sufficient to pay the tax, with any accrued penalty and interest, and all accruing costs, where the property may be found in the county.

Source: SL 1982, ch 107, § 4.



§ 10-56-5 Seizure of property--Exempt property.

10-56-5. Seizure of property--Exempt property. No property is exempt from seizure except property absolutely exempt from execution under chapters 43-31 and 43-45.

Source: SL 1982, ch 107, § 5.



§ 10-56-6 Duty of sheriff to collect taxes--Failure to proceed deemed nonfeasance of office.

10-56-6. Duty of sheriff to collect taxes--Failure to proceed deemed nonfeasance of office. Upon receipt of a distress warrant from the county treasurer showing delinquent taxes, the sheriff shall, without delay, diligently proceed, in accordance with §§ 10-56-8 to 10-56-21, inclusive, to collect all taxes shown to be delinquent by each distress warrant. Failure by the sheriff to so proceed is nonfeasance of office and subjects that sheriff to removal from office in the manner provided by § 10-56-7.

Source: SL 1982, ch 107, § 6; SL 2008, ch 37, § 117.



§ 10-56-7 Proceedings against sheriff for nonfeasance of office.

10-56-7. Proceedings against sheriff for nonfeasance of office. If any sheriff fails to proceed in the collection of delinquent taxes as provided by § 10-56-6, the state's attorney of that county, or the attorney general upon the affidavit of the secretary of revenue or the board of county commissioners, shall institute special proceedings in the circuit court for that county. The special proceeding shall be instituted by petition of the state's attorney or the attorney general to the circuit court. The court shall issue its order fixing the time and place of the hearing on the petition. The order and a copy of the petition shall be served upon the sheriff not less than ten days prior to the date fixed for hearing. Upon such hearing, if the court finds that the sheriff has been guilty of nonfeasance of office as defined in § 10-56-6, it shall remove that sheriff from office by appropriate order.

Source: SL 1982, ch 107, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-56-8 Determination of liens--Procurement of assessment blank.

10-56-8. Determination of liens--Procurement of assessment blank. Before seizing any property, the sheriff shall ascertain from the records of the Office of the Register of Deeds, the amount of any mortgages, conditional sales contracts, or other liens upon the property, and also the names and addresses of the lien holders. If the assessment blank is on file with the county auditor, the sheriff shall procure a copy from the county auditor of the assessment blank upon which the tax is based.

Source: SL 1982, ch 107, § 8; SL 2008, ch 37, § 118.



§ 10-56-9 Seizure of property--Unencumbered property seized first.

10-56-9. Seizure of property--Unencumbered property seized first. In making the seizure of property, the sheriff shall first seize property that is not encumbered by any lien of record. The sheriff may seize encumbered property if, after due diligence, the sheriff is unable to collect the tax from unencumbered property.

Source: SL 1982, ch 107, § 9; SL 2008, ch 37, § 119.



§ 10-56-10 Service of distress warrant--Notice of levy.

10-56-10. Service of distress warrant--Notice of levy. The warrant is deemed executed by serving a copy of it together with the notice of levy on the owner of the property or, if the owner cannot be conveniently found, by serving a copy of it on the person from whose possession the property is taken or by mailing copies of the warrant to the last known address of the owner. If no one in possession can be found, nor an address of the owner can be ascertained, then the warrant shall be executed by seizure of the property and by posting a copy of the distress warrant and the notice of levy on the bulletin board established pursuant to § 17-3-1.

Source: SL 1982, ch 107, § 10; SL 2008, ch 37, § 120.



§ 10-56-11 Sale of property which cannot be moved--Filing of notice of levy.

10-56-11. Sale of property which cannot be moved--Filing of notice of levy. If the property consists of property which cannot be practicably or conveniently moved, the sheriff may hold the property and conduct the sale at the place where the property is located. In that case, in addition to the service and notice specified in § 10-56-10, the sheriff shall file a copy of his notice of levy in the Office of the Register of Deeds of the county, along with the name of the person against whom the distress warrant was issued, the description of the property, the amount of the tax claim and a description of the real estate where the property is located.

Source: SL 1982, ch 107, § 11.



§ 10-56-12 Sale of property seized--Time for sale--Notice of sale--Notice to encumbrancers.

10-56-12. Sale of property seized--Time for sale--Notice of sale--Notice to encumbrancers. The sheriff shall, without delay, fix a time and place for sale of the property seized, which may not be less than ten nor more than thirty days after the seizure. The place may be at any public place in the county or where the property is located if the property cannot be conveniently moved. Notice of the sale shall be given by posting the notice in three public places in the county, at least ten days before the date of the sale. The notice shall state the time and place of the sale, the name of the person against whom the distress warrant was issued, a description of the property, and the amount of the tax claim. The notice shall identify the particular taxes for which the sale is to be made and shall refer to the warrant under which the sale is to be held. Copies of the notice shall also be mailed to all encumbrancers of record at their addresses shown in the encumbrances. If no address appears in the encumbrances, mailing the notice is not required. The failure to mail notice does not invalidate the sale, but the encumbrancer has recourse against the sheriff for any damage the encumbrancer may show.

Source: SL 1982, ch 107, § 12; SL 2008, ch 37, § 121.



§ 10-56-13 Payment of tax before sale--Release of property to owner.

10-56-13. Payment of tax before sale--Release of property to owner. If, after the seizure and any time before sale, the property owner, or any interested person, or anyone in the owner's or the interested person's behalf, pays the sheriff the amount of the tax with the legal interest, penalty, and costs that are due, then the levy or seizure is abated. The property shall be released to the owner, at the place it may then be and a receipt shall be given for the taxes paid.

Source: SL 1982, ch 107, § 13; SL 2008, ch 37, § 122.



§ 10-56-14 Sheriff's receipt for taxes--Issuance and filing--Issuance of regular receipt.

10-56-14. Sheriff's receipt for taxes--Issuance and filing--Issuance of regular receipt. The county treasurer shall furnish the sheriff with triplicate receipts on which is printed: "Sheriff's receipt for taxes." The sheriff shall issue receipts for any taxes, interest, penalties, fees, or costs collected. The original shall be delivered to the payor and the duplicate receipt shall be filed immediately with the treasurer, who shall cancel the tax on the duplicate tax list in the treasurer's office and enter on the duplicate tax list the date and number of the sheriff's receipt. The treasurer shall then issue a regular tax receipt for the full amount and have the receipt promptly delivered to the tax debtor.

Source: SL 1982, ch 107, § 14; SL 2008, ch 37, § 123.



§ 10-56-15 Sale of property at public auction to highest bidder--Transfer of title.

10-56-15. Sale of property at public auction to highest bidder--Transfer of title. If the tax, penalty, interest, and costs are not paid before the time fixed for the sale, the sheriff shall sell the property or so much thereof as may be necessary, at the time and place fixed in the notice, at public auction to the highest bidder for cash. The sale is absolute and without right of redemption. The sheriff shall give to the purchaser, if demanded, a bill or certificate of the sale which transfers the property to the purchaser with the same legal effect as if executed by the owner. All public officials, departments of the state, or any of its subdivisions, and the courts thereof shall accept that bill or certificate as evidence of title.

Source: SL 1982, ch 107, § 15.



§ 10-56-16 Adjournment of sale if no bidders.

10-56-16. Adjournment of sale if no bidders. The sheriff may adjourn the sale at least once if there are no bidders. The adjournment shall be made by public announcement at the time and place of sale by posting notice at that time and place.

Source: SL 1982, ch 107, § 16.



§ 10-56-17 Property not sold for want of bidders--Return.

10-56-17. Property not sold for want of bidders--Return. If the property cannot be sold for want of bidders, the sheriff shall return the property to the possession of the person from whom or to the place where the sheriff took the property, and the taxes shall be returned as unpaid.

Source: SL 1982, ch 107, § 17; SL 2008, ch 37, § 124.



§ 10-56-18 Returns of sheriff on distress warrants--Contents of returns.

10-56-18. Returns of sheriff on distress warrants--Contents of returns. The sheriff shall make returns to the county treasurer on all distress warrants as soon as executed, and at least three months after the date of issue of the warrant. The returns shall state the amounts, if any, that have been collected upon the warrant or that, upon diligent search, no property could be found to collect the tax. The returns shall show the number of miles actually and necessarily traveled in executing each warrant and the number of warrants executed on each trip. If a sale was made under any warrant, the sheriff shall show the procedure used for the sale, including the giving of notice as required and the time and place of the sale, names, amounts bid and paid by purchasers, and the property sold to each.

Source: SL 1982, ch 107, § 18; SL 2008, ch 37, § 125.



§ 10-56-19 Amount collected turned over to county treasurer.

10-56-19. Amount collected turned over to county treasurer. At the time of making each return, the sheriff shall turn over to the county treasurer the full amount collected together with his duplicate receipt and shall receive a receipt from the treasurer for the same.

Source: SL 1982, ch 107, § 19.



§ 10-56-20 Balance due on tax after sheriff's collections--Remedies for collection.

10-56-20. Balance due on tax after sheriff's collections--Remedies for collection. The balance remaining due on any tax after deducting the net collections made by the sheriff, as shown by his return on the warrant, shall remain collectible as a tax with the same force and effect as before the warrant was issued, and subsequent distress warrants may be issued therefor or other remedies for collection invoked.

Source: SL 1982, ch 107, § 20.



§ 10-56-21 Surplus after sheriff's collections--Payment to owner or deposit with clerk of courts.

10-56-21. Surplus after sheriff's collections--Payment to owner or deposit with clerk of courts. Any surplus remaining after paying the taxes, penalty, interest, and costs shall be returned to the owner or, if the owner cannot be found, shall be deposited with the clerk of courts for the benefit of any person who may be entitled to it.

Source: SL 1982, ch 107, § 21; SL 2008, ch 37, § 126.



§ 10-56-22 Fees, costs, and penalty in lieu of mileage--Credit to county general fund.

10-56-22. Fees, costs, and penalty in lieu of mileage--Credit to county general fund. The sheriff shall collect the following fees for collecting taxes: twenty-five dollars for making the sheriff's return on the sheriff's warrant of authority; fifteen dollars for each levy; ten dollars for each sale; and the necessary costs of distress and sale. The fees and costs shall be collected from the tax debtor or the tax debtor's property. If actual travel is made in collecting taxes, the sheriff shall also collect from the tax debtor or the tax debtor's property an additional penalty, in lieu of mileage, equal to fifteen percent of the amount of tax and interest due, which, with all fees and costs collected, shall be credited to the general fund of the county.

Source: SL 1982, ch 107, § 22; SL 2008, ch 37, § 127; SL 2008, ch 57, § 1.



§ 10-56-23 Fees, costs and mileage of sheriff--Certified list--Payment as claim.

10-56-23. Fees, costs and mileage of sheriff--Certified list--Payment as claim. On the first day of each month, the treasurer shall furnish the sheriff with a certified list of the fees, costs, and mileage provided for in § 10-56-22, and the sheriff shall file this list with the county auditor as a bill against the county to be audited and paid as other claims against the county.

Source: SL 1982, ch 107, § 23.



§ 10-56-24 Distress warrant for motor vehicle license plates or tags--Prosecution by state'sattorney.

10-56-24. Distress warrant for motor vehicle license plates or tags--Prosecution by state's attorney. A distress warrant may be issued to recover license plates or tags, issued pursuant to chapter 32-5 or 32-9, if the purchaser purchased the license plates or paid the excise tax pursuant to chapter 32-5B or paid fees pursuant to chapter 32-3 with an insufficient funds or no account check . If the check is not honored pursuant to § 57A-3-422 and is not made good within ten days, the county treasurer shall report the matter to the state's attorney for prosecution.

Source: SL 1983, ch 104, § 2; SL 2000, ch 144, § 3.



§ 10-56-25 Execution of distress warrant for licenses or tags.

10-56-25. Execution of distress warrant for licenses or tags. Upon receipt of a distress warrant issued pursuant to § 10-56-24, the sheriff shall immediately seize the license plates or tags.

Source: SL 1983, ch 104, § 3.



§ 10-56-26 Disposition of seized plates or tags.

10-56-26. Disposition of seized plates or tags. Any license plates or tags recovered pursuant to § 10-56-25 shall be kept by the county treasurer and may not be reissued except to the original purchaser upon payment.

Source: SL 1983, ch 104, § 4.






Chapter 57 - Penalties And Interest [Repealed]

CHAPTER 10-57

PENALTIES AND INTEREST [REPEALED]

[Repealed by SL 1986, ch 111, § 35]



Chapter 58 - Amusement Device Tax

§ 10-58-1 Imposition of tax--Rate.

10-58-1. Imposition of tax--Rate. There is imposed upon owners and operators a special amusement excise tax of four percent of the gross receipts from the operation of any mechanical or electronic amusement device.

Source: SL 1985, ch 87, § 4; SL 1991, ch 100, § 2.



§ 10-58-2 Registration of devices.

10-58-2. Registration of devices. Every machine or device referred to in § 10-58-1 shall be registered by the owner or person in possession thereof before it is offered to the public or any person for use.

Source: SL 1985, ch 87, § 5.



§ 10-58-2.1 Older devices subject to regulation--Exempt from registration fee.

10-58-2.1. Older devices subject to regulation--Exempt from registration fee. Any mechanical or electronic amusement device constructed before 1940 shall comply with the provisions of this chapter except that no fee is due on the registration of such device.

Source: SL 1986, ch 110, § 1.



§ 10-58-2.2 Mechanical or electronic amusement devices used exclusively at governmentsponsored fairs to comply with chapter--Registration fee--Validity of special fairregistration.

10-58-2.2. Mechanical or electronic amusement devices used exclusively at government sponsored fairs to comply with chapter--Registration fee--Validity of special fair registration. Any mechanical or electronic amusement device used exclusively at government sponsored fairs, exempt under subdivision 10-45-13(1) shall comply with the provisions of this chapter except that the fee due upon registration is three dollars for each device. The special fair registration is valid for a period of thirty days.

Source: SL 1986, ch 110, § 2.



§ 10-58-3 Registration fee in lieu of local fees and taxes--Location of machine to be indicated.

10-58-3. Registration fee in lieu of local fees and taxes--Location of machine to be indicated. Such owner or operator shall pay an annual registration fee of twelve dollars per machine. Payment of the registration fee allows the machine to be offered to the public or any person until June thirtieth. Each person tendering a registration fee shall indicate whether the machine is being operated within an incorporated municipality and which municipality. The registration fee is in lieu of municipal sales or use tax incurred on account of the sale or use of the machine and is also in lieu of all other permits, licenses, permit fees, or license fees imposed by political subdivisions of the state.

Source: SL 1985, ch 87, § 6.



§ 10-58-4 Collection and administration.

10-58-4. Collection and administration. The tax and the registration fees imposed under this chapter shall be collected and administered by the Department of Revenue. The secretary of revenue shall insure that all amusement machines which are available to the public are taxed and registered.

Source: SL 1985, ch 87, § 7; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-5 Disposition of tax and fee proceeds.

10-58-5. Disposition of tax and fee proceeds. The tax generated by this chapter shall be deposited in the general fund. The registration fees collected by the Department of Revenue shall be paid within thirty days to the municipality in which the machine is located on the date the registration fee is tendered. Registration fees for machines not located within a municipality shall be paid to the state general fund.

Source: SL 1985, ch 87, § 8; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-6 Display of registration--Effect of failure.

10-58-6. Display of registration--Effect of failure. Every owner or operator shall properly display the owner's or operator's registration on each machine as prescribed by the Department of Revenue. Failure to so display the prescribed indicia of registration constitutes prima facie evidence that the machine is not registered.

Source: SL 1985, ch 87, § 9; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 37, § 128; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-7 Device without registration displayed as contraband--Confiscation.

10-58-7. Device without registration displayed as contraband--Confiscation. Any machine or device which does not display the owner's registration as required by this chapter is declared contraband and subject to confiscation by any law enforcement officer or agent of the Department of Revenue.

Source: SL 1985, ch 87, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-8 Judicial order for destruction or sale of confiscated devices--Disposition of saleproceeds.

10-58-8. Judicial order for destruction or sale of confiscated devices--Disposition of sale proceeds. If a machine or device is confiscated as provided in § 10-58-7, an application shall be made to the presiding judge of the circuit court for an order to show cause why the same should not be destroyed or sold. Upon a hearing duly noticed to any person whom the Department of Revenue can reasonably ascertain may have an interest in the machine or device, the presiding judge shall make a finding as to whether the machine or device did in fact fail to carry an indicia of registration. If the presiding judge determines that the machine or device did not carry the prescribed indicia, he may order it destroyed or sold by the department or its agent. Proceeds from sales, after deduction of sale expenses, shall be paid into the state general fund.

Source: SL 1985, ch 87, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-58-9 Collection and enforcement.

10-58-9. Collection and enforcement. All tax collection and enforcement provisions of chapter 10-45, including penalty and interest, apply to this chapter where applicable.

Source: SL 1985, ch 87, § 12.



§ 10-58-10 Classification of violations.

10-58-10. Classification of violations. Failure to comply with the licensing, registration or tax payment requirements of this chapter shall constitute a Class 1 misdemeanor for the first offense and a Class 6 felony for any subsequent offense occurring within one year.

Source: SL 1985, ch 87, § 13.



§ 10-58-11 Exemption for video lottery machines--Gross receipts specifically exempted.

10-58-11. Exemption for video lottery machines--Gross receipts specifically exempted. Video lottery machines licensed pursuant to § 42-7A-41 are exempt from the registration and tax imposed by this chapter. There is specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it, the gross receipts from video lottery machines licensed pursuant to § 42-7A-41 and operated as part of a lottery operated by this state.

Source: SL 1989, ch 368, § 28.



§ 10-58-12 Exemption of gaming proceeds.

10-58-12. Exemption of gaming proceeds. There are specifically exempted from the provisions of this chapter and from the computation of the tax imposed by it gross proceeds of gaming allowed by chapter 42-7B.

Source: SL 1994, ch 331, § 4.



§ 10-58-12.1 Exemption of cigarette sales through vending machines.

10-58-12.1. Exemption of cigarette sales through vending machines. The provisions of this chapter do not apply to gross receipts derived from the sale of cigarettes through a vending machine.

Source: SL 2012, ch 67, § 2.



§ 10-58-13 Promulgation of rules.

10-58-13. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Proper display of decals; and

(2) Record-keeping requirements.
Source: SL 1995, ch 53, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 59 - Uniform Administration Of Certain State Taxes

§ 10-59-1 Application.

10-59-1. Application. The provisions of this chapter may only apply to proceedings commenced under this chapter concerning the taxes, the fees, the surcharges, or the persons subject to the taxes, fees, or surcharges imposed by, or any civil or criminal investigation authorized by, chapters 10-33A, 10-39, 10-39A, 10-39B, 10-43, 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46E, 10-47B, 10-52, 10-52A, 32-3, 32-3A, 32-5, 32-5B, 32-6B, 32-9, 32-10, 34-45, and 34A-13 and §§ 22-25-48, 49-31-51, 50-4-13 to 50-4-17, inclusive, and the provisions of chapter 10-45B.

Source: SL 1986, ch 111, § 1; SL 1989, ch 121; SL 1990, ch 99, § 1; SL 1991, ch 105, § 12; SL 1994, ch 241, § 2; SL 1995, ch 71, § 187; SL 1999, ch 61, § 1; SL 2000, ch 68, § 1; SL 2002, ch 63, § 15; SL 2002, ch 65, § 9; SL 2002, ch 68, § 15; SL 2004, ch 100, § 1; SL 2006, ch 58, § 13, eff. Apr. 1, 2006; SL 2011, ch 63, § 1; SL 2012, ch 188, § 27.



§ 10-59-2 Definition of terms.

10-59-2. Definition of terms. Terms used in this chapter mean:

(1) "Auditor," any employee of the Department of Revenue authorized by the secretary to perform audits of the books and records of persons subject to any of the taxes or fees provided for in § 10-59-1;

(2) "Secretary," the secretary of revenue;

(3) "Taxpayer," any person subject to any of the taxes or fees provided for in § 10-59-1.
Source: SL 1986, ch 111, § 2; SL 1990, ch 99, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-3 Notice of intent to audit defined.

10-59-3. Notice of intent to audit defined. For the purposes of this chapter, "notice of intent to audit," is any notice mailed to any taxpayer indicating that an auditor intends to perform an audit of the books and records of or, concerning a taxpayer, to determine whether the proper amount of tax, penalty or interest has been paid. The notice indicates the type of tax which is the subject of the audit and the date of commencement of the audit. The notice also contains the statement "All records, books, and documents must be prepared for presentation to the auditor on the date of commencement of the audit. All documents evidencing reduction, deduction or exemption of tax not prepared for presentation within sixty days of the date of commencement of the audit need not be considered by the auditor."

Source: SL 1986, ch 111, § 3; SL 1992, ch 102, § 4.



§ 10-59-4 Certificate of assessment defined.

10-59-4. Certificate of assessment defined. For the purposes of this chapter, the term, certificate of assessment, means any certificate issued by the secretary indicating tax, penalty, or interest due. The certificate indicates the type of tax due, the amount of tax due, and the period of time covered by the assessment. The certificate also contains a short statement of the reasons for the assessment. The secretary shall use his or her best judgment in preparing the certificate, but error in the certificate does not relieve a taxpayer of liability for tax, penalty, or interest due under the laws of this state.

Source: SL 1986, ch 111, § 4; SL 2008, ch 37, § 129.



§ 10-59-5 Investigation and examination by secretary.

10-59-5. Investigation and examination by secretary. The secretary may investigate any taxpayer and examine records relevant to the chapters set out in § 10-59-1, including the licensing of taxpayers, the filing and correctness of returns, and the payment of taxes, interest, and penalties.

Source: SL 1986, ch 111, § 5.



§ 10-59-6 Penalty for failure to file return--Penalty reduced or eliminated--Interest charged forlate payment--Interest tolled during appeal--Maximum interest rate for mistake oflaw.

10-59-6. Penalty for failure to file return--Penalty reduced or eliminated--Interest charged for late payment--Interest tolled during appeal--Maximum interest rate for mistake of law. Any person required to file returns or reports under the chapters set out in § 10-59-1, who fails to file a return or report which includes all taxable transactions within thirty days following the month the return or report is due is subject to an additional amount, assessed as a penalty, equal to ten percent of the tax or ten dollars whichever is greater. However, for reasonable cause shown, the secretary may reduce or eliminate such penalty. Any person subject to tax under the chapters set out in § 10-59-1 who fails to pay the tax within the time prescribed is subject to an interest charge for each month or part thereof for which the payment is late, which interest shall be one and one-quarter percent or five dollars whichever is greater for the first month, and one and one-quarter percent per month thereafter. If the failure to pay tax was with the intent to intentionally avoid or delay the payment of tax, the person who fails to pay the tax within the time prescribed is subject to an interest charge for each month or part thereof for which the payment is late, which interest shall be one and one-half percent or five dollars, whichever is greater. Interest is tolled during any appeal taken by the department or during any period the hearing examiner extends the time in which to submit a proposed decision or during any period the secretary fails to rule within thirty days after receiving the proposed decision. Penalty and interest are considered the same as tax for the purposes of collection and enforcement including liens, distress warrants, and criminal violations. Any payment received for taxes, penalty, or interest is applied first to tax, beginning with the oldest delinquency, then to interest and then to penalty.

The secretary may, upon application of the taxpayer, establish a maximum interest rate of thirty percent upon delinquent taxes if the secretary determines that the delinquent payment was caused by a mistake of law and was not caused by an intent to evade the tax.

Source: SL 1986, ch 111, § 6; SL 1988, ch 124, § 7; SL 1989, ch 122; SL 1992, ch 102, § 6.



§ 10-59-6.1 Interest assessed for failure to pay taxes when taxable transactions reported.

10-59-6.1. Interest assessed for failure to pay taxes when taxable transactions reported. Any person required to file returns or reports under the chapters set out in § 10-59-1, who has reported taxable transactions as required but who has failed to pay the full amount of taxes due on such transactions at the time the transactions are reported is subject to the assessment of interest charges in accordance with the provisions contained under § 10-59-6.

Source: SL 1989, ch 117, § 72.



§ 10-59-7 Audits--Notice of intent to audit required--Consideration of papers not presented toauditor.

10-59-7. Audits--Notice of intent to audit required--Consideration of papers not presented to auditor. The secretary may perform audits of the books and records of any person subject to tax in the chapters set out in § 10-59-1. Unless the secretary determines that delay may jeopardize the collection of a tax, the secretary shall mail a notice of intent to audit at least thirty days before commencement of the audit to the person to be audited. The thirty-day period may be waived by mutual consent of both parties. Any documents or records required to be kept by law to evidence reduction, deduction, or exemption from tax not prepared for presentation to the auditor within sixty days from the commencement date of the audit do not have to be considered by the auditor or the secretary. However, additional pertinent papers or documents shall be considered if all the following apply:

(1) The additional pertinent papers or documents are material;

(2) There were good reasons for failure to present other pertinent papers or documents as referenced in § 10-45-45 or 10-46-43, within the prescribed time period; and

(3) The additional pertinent papers or documents are submitted within a reasonable time period prior to any hearing scheduled pursuant to § 10-59-9.
Source: SL 1986, ch 111, § 7; SL 1992, ch 102, § 5; SL 2007, ch 67, § 1.



§ 10-59-8 Issuance of certificate of assessment--Certificate deemed prima facie correct--Copyto taxpayer--Payment--Hearing.

10-59-8. Issuance of certificate of assessment--Certificate deemed prima facie correct--Copy to taxpayer--Payment--Hearing. If the secretary determines that any taxpayer owes tax, penalty, or interest, the secretary shall issue a certificate of assessment and mail a copy of the certificate to the last known address of the taxpayer by certified mail. The certificate of assessment shall be deemed prima facie correct. Any taxpayer against whom an assessment is made shall either pay the amount of the assessment or make arrangements agreeable to the secretary to pay the assessment plus additional interest required by § 10-59-6 within sixty days from the date of the certificate or request a hearing pursuant to the provisions of § 10-59-9.

Source: SL 1986, ch 111, § 8; SL 1988, ch 125; SL 2008, ch 58, § 2.



§ 10-59-9 Hearing--Request in writing--Payment required before appeal--Amended oradditional statements of fact--Appeal.

10-59-9. Hearing--Request in writing--Payment required before appeal--Amended or additional statements of fact--Appeal. Any taxpayer against whom a certificate of assessment is issued may request a hearing before the secretary if the taxpayer believes that the assessment is based upon a mistake of fact or an error of law. A request for hearing shall be made in writing within sixty days from the date of the certificate of assessment and shall contain a statement indicating the portion of the assessment being contested and the mistake of fact or error of law the taxpayer believes resulted in an invalid assessment. Amended or additional statements of facts or errors of law may be made not less than fourteen days prior to the hearing if the hearing examiner determines such additional or amended statements are in the interest of justice and do not prejudice either party. Hearings are conducted and appeals taken pursuant to the provisions of chapters 1-26 and 1-26D. A copy of the hearing examiner's proposed decision, findings of fact and conclusions of law shall be served on all parties when furnished to the secretary. If the secretary, pursuant to chapter 1-26D, accepts the final decision of the hearing examiner, no appeal from a final decision of the secretary upon an assessment may be taken unless any amount ordered paid by the secretary is paid or a bond filed to insure payment of such amount. However, if the final decision of the secretary, pursuant to chapter 1-26D, rejects or modifies the decision of the hearing examiner regarding the amount due on the assessment, an appeal may be taken without payment of the amount ordered to be paid and without filing of a bond. If the secretary's decision is affirmed by the circuit court, no appeal may be taken unless any amount ordered to be paid by the secretary is paid or a bond is filed to insure payment of such amount.

Source: SL 1986, ch 111, § 9; SL 1992, ch 102, § 13; SL 2001, ch 60, § 1; SL 2008, ch 58, § 1.



§ 10-59-10 Immediate assessment and demand for payment--Lien filed and distress warrantissued if not paid--Acceptance of bond.

10-59-10. Immediate assessment and demand for payment--Lien filed and distress warrant issued if not paid--Acceptance of bond. If the secretary finds that the assessment or collection of any tax is jeopardized by delay, he may immediately make an assessment of the estimated tax, penalty, or interest and demand payment from the taxpayer. If the payment is not made, a lien may be filed and a distress warrant issued. The secretary may accept a bond from the taxpayer to satisfy collection until the amount of tax, penalty, or interest legally due is determined and paid.

Source: SL 1986, ch 111, § 10.



§ 10-59-11 Lien in favor of state--Preservation of lien--Priority--Lien in county where noticerecorded.

10-59-11. Lien in favor of state--Preservation of lien--Priority--Lien in county where notice recorded. Any tax, penalty, or interest due from a taxpayer is a lien in favor of the state upon all property and rights to property whether real or personal belonging to the taxpayer. In order to preserve the lien against subsequent mortgages, purchaser, or judgment creditors for value and without actual notice of the lien on any property situated in a county, the secretary may file with the register of deeds of the county a notice of the tax lien in such form as he determines. The priority of the lien shall be determined as of the date the notice of tax lien is received and indexed by the register of deeds. The notice of tax lien shall create a lien in each county where the notice of tax lien is recorded.

Source: SL 1986, ch 111, § 11.



§ 10-59-12 Register of deeds--Tax lien index book--Procedure to record lien--Filing of notice ofsatisfaction.

10-59-12. Register of deeds--Tax lien index book--Procedure to record lien--Filing of notice of satisfaction. The register of deeds of each county shall prepare and keep in his office a tax lien index book which provides:

(1) An alphabetical list of taxpayer's names;

(2) Claims made by the State of South Dakota;

(3) The time and date the notice of lien was received;

(4) The amount of the lien; and

(5) When the lien was satisfied.

The register of deeds shall endorse on each notice of lien the day, hour, and minute when received, index the notice in the tax lien index book and record the lien in the manner provided for recording real estate mortgages. Upon payment of the tax, penalty, and interest the secretary shall file a notice of satisfaction with the register of deeds, who shall file such notice in his office and indicate such record in the lien index. The filing and recording of the liens and satisfaction is done at no cost to the state.

Source: SL 1986, ch 111, § 12.



§ 10-59-13 Issuance of distress warrant--Collection and remittance of tax--Compensation forsheriff--Accounts subject to seizure.

10-59-13. Issuance of distress warrant--Collection and remittance of tax--Compensation for sheriff--Accounts subject to seizure. After a notice of lien has been filed as provided in § 10-59-11, the secretary may at any time require the county treasurer to issue a distress warrant in the manner provided in chapter 10-56. Immediately upon receipt of the warrant the sheriff shall proceed to collect the tax, penalty, or interest due by seizure and sale of personal property as provided in chapter 10-56. The sheriff shall remit the amount collected to the county treasurer who shall remit the money to the Department of Revenue. For such service the sheriff may collect from the taxpayer and retain the compensation provided in chapter 10-56, but the sheriff's compensation may not be deducted from any taxes, penalty or interest collected.

Checking, savings and similar accounts are personal property and are subject to seizure by the sheriff for the purpose of satisfying the distress warrant.

Source: SL 1986, ch 111, § 13; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-14 Injunction for performing activity without license or permit--Petition by secretary--Contents--Issuance--Hearing.

10-59-14. Injunction for performing activity without license or permit--Petition by secretary--Contents--Issuance--Hearing. Any person who is required by law to obtain or maintain a license or permit issued or approved by the secretary to legally perform any act or engage in any form of business, who fails to obtain or maintain such license or permit or whose license or permit has been revoked and cancelled, may be enjoined from performing the act or engaging in the business. The secretary may petition a judge of the circuit court for the county where the licensed or permitted activity takes place for a temporary restraining order restraining that activity. The petition shall be verified by the secretary and set forth reasons why the petition should be granted. The petition shall include a certification by the secretary that a license or permit has not been obtained or maintained or has been revoked or cancelled after notice and hearing. Upon receipt of the petition and verification that the petition complies with this section, the circuit court judge shall issue a temporary restraining order restraining the person from engaging in the activity. The order shall have the effect of a temporary restraining order under chapter 21-8. With at least three days notice to the parties, a hearing shall be held within five days from the granting of the temporary restraining order. The person being restrained shall be given an opportunity to show compliance with all lawful requirements for obtaining the license or permit. If the person shows compliance with all lawful requirements for obtaining the license or permit, including any bonding requirements, the temporary restraining order shall be dissolved. If the person does not show compliance with all lawful requirements for obtaining the license or permit, he shall be enjoined from engaging in the activity until all lawful requirements for obtaining the license or permit are met or further order of the court.

Source: SL 1986, ch 111, § 14.



§ 10-59-15 Recovery of tax, penalty, or interest by action of debt.

10-59-15. Recovery of tax, penalty, or interest by action of debt. In any case of failure to pay a tax, penalty, or interest when due, the amount of such tax, penalty, or interest may be recovered in action of debt.

Source: SL 1986, ch 111, § 15.



§ 10-59-16 Time limitation for collection--Exceptions.

10-59-16. Time limitation for collection--Exceptions. Unless a proceeding, audit, action, or jeopardy assessment is commenced to determine or collect the tax, the collection thereof is barred three years from the date the return reporting the tax is filed by or on behalf of the taxpayer. There is no bar to assessment or collection of taxes, penalty, or interest in the following instances:

(1) Any period for which a taxpayer fails to obtain or maintain a license or permit required to engage in the activity which results in the tax obligation;

(2) Any period for which a taxpayer fails to file a required return or report or files a fraudulent return or report;

(3) Any tax, penalty, or interest first legally due and payable within three years of the date of mailing of a notice of intent to audit; or

(4) Any period for which a taxpayer files a return reporting tax due and fails to remit the tax reported on the return in full.
Source: SL 1986, ch 111, § 16; SL 1994, ch 104.



§ 10-59-17 Compliance with procedures prerequisite to jurisdiction of courts.

10-59-17. Compliance with procedures prerequisite to jurisdiction of courts. A taxpayer seeking recovery of tax, penalty, or interest imposed by the chapters set out in § 10-59-1 shall follow the procedure established in this chapter. No court has jurisdiction of a suit to recover such taxes, penalty, or interest unless the taxpayer seeking the recovery of tax complies with the provisions of this chapter.

Source: SL 1986, ch 111, § 17.



§ 10-59-18 Compliance with procedures for recovery of taxes paid pursuant to certificate ofassessment.

10-59-18. Compliance with procedures for recovery of taxes paid pursuant to certificate of assessment. Any taxpayer seeking recovery of taxes, penalty, or interest paid under the provisions of § 10-59-8 or 10-59-9 may only recover such tax, penalty, or interest by following the procedures found in § 10-59-9.

Source: SL 1986, ch 111, § 18.



§ 10-59-19 Recovery of overpaid taxes--Time limitation.

10-59-19. Recovery of overpaid taxes--Time limitation. A taxpayer seeking recovery of an allegedly overpaid tax, penalty, or interest shall file a claim for recovery with the secretary, within three years from the date the tax, penalty, or interest was paid or within three years from the date the return was due, whichever date is earlier. A claim for recovery not filed within three years of the date the tax was paid or within three years of the date the return was due, whichever date is earlier, is barred.

Source: SL 1986, ch 111, § 19; SL 1989, ch 123.



§ 10-59-19.1 Repealed.

10-59-19.1. Repealed by SL 2007, ch 68, § 1.



§ 10-59-20 Collection and payment of tax not to be restrained or delayed--Person to pay taxesand seek recovery.

10-59-20. Collection and payment of tax not to be restrained or delayed--Person to pay taxes and seek recovery. No court may restrain or delay the collection and payment of a tax, penalty, or interest provided for in this chapter. A taxpayer shall pay the taxes when due and may seek recovery as provided in this chapter.

Source: SL 1986, ch 111, § 20.



§ 10-59-21 Tax recovery claim forms provided by secretary--Information provided by taxpayer--Denial of claim for failure to provide information.

10-59-21. Tax recovery claim forms provided by secretary--Information provided by taxpayer--Denial of claim for failure to provide information. The secretary shall prescribe and furnish tax recovery claim forms. A taxpayer shall provide any information requested or considered necessary by the secretary to determine the validity of a claim. The secretary may deny the claim of a taxpayer failing to provide information requested or considered necessary by the secretary to determine the validity of a claim.

Source: SL 1986, ch 111, § 21.



§ 10-59-22 Determination of amount of tax overpayment by secretary--Recovery credited againstfuture taxes--Exceptions.

10-59-22. Determination of amount of tax overpayment by secretary--Recovery credited against future taxes--Exceptions. The secretary shall determine the amount of any tax overpayment recoverable by a taxpayer. The secretary shall credit any recovery of overpaid taxes against the future taxes of the taxpayer, except:

(1) A taxpayer having no future tax obligations may receive a refund; or

(2) A taxpayer whose recovery credit is not used within one year may receive a refund equal to the amount of recovery credit unused at the end of the one-year period.
Source: SL 1986, ch 111, § 22; SL 2009, ch 59, § 1.



§ 10-59-22.1 Request for contested case hearing upon denial of overpayment claim--Hearing andappeal procedure.

10-59-22.1. Request for contested case hearing upon denial of overpayment claim--Hearing and appeal procedure. Any taxpayer aggrieved by the denial in whole or in part of a claim for recovery of an allegedly overpaid tax, penalty, or interest, may in writing request a contested case hearing before the secretary. The written hearing request shall be mailed to the department on or before thirty days from the date that notice of denial was mailed to the taxpayer by certified mail, return receipt requested. Any hearing shall be conducted and any appeal shall be taken pursuant to the provisions of chapters 1-26 and 1-26D.

Source: SL 2009, ch 59, § 2.



§ 10-59-23 Recovery refund paid to taxpayer.

10-59-23. Recovery refund paid to taxpayer. A recovery refund shall be paid to an eligible taxpayer on warrants drawn by the state auditor on vouchers approved by the secretary if the secretary finds no outstanding tax liabilities in the taxpayer's name while currently or previously licensed under any of the chapters set out in § 10-59-1. If an unpaid tax liability for the taxpayer is found under any of these chapters, then the secretary is to apply the amount of the approved recovery refund to the unpaid tax liabilities discovered under other chapters cited under § 10-59-1.

Source: SL 1986, ch 111, § 23; SL 1989, ch 117, § 73.



§ 10-59-24 Recovery refund--Interest included--Exception.

10-59-24. Recovery refund--Interest included--Exception. A recovery credit or a recovery refund shall include interest at the same rate the taxpayer would be charged, except a recover of an overpayment, resulting from a taxpayer's error, may not include interest.

Source: SL 1986, ch 111, § 24.



§ 10-59-24.1 Over-collected sales or use taxes--Purchaser notice to seller requesting refund--Response.

10-59-24.1. Over-collected sales or use taxes--Purchaser notice to seller requesting refund--Response. No purchaser has a cause of action against a seller for over-collected sales or use taxes until the purchaser has provided written notice to a seller requesting a refund of over-collected sales or use taxes and the seller has had sixty days to respond. The notice to the seller shall contain the information necessary to determine the validity of the request.

Source: SL 2005, ch 85, § 1.



§ 10-59-24.2 Notice requesting refund of over-collected sales or use taxes--Presumption ofreasonable business practice.

10-59-24.2. Notice requesting refund of over-collected sales or use taxes--Presumption of reasonable business practice. In connection with a purchaser's written notice to a seller requesting a refund of over-collected sales or use taxes pursuant to § 10-59-24.1, a seller is presumed to have a reasonable business practice, if in the collection of such sales or use taxes, the seller uses either a provider or a system, including a proprietary system, that is certified by the state or the Streamlined Sales Tax Governing Board; and has remitted to the state all taxes collected less any deductions, credits, or collection allowances.

Source: SL 2005, ch 85, § 2.



§ 10-59-25 Application of subsequent sections.

10-59-25. Application of subsequent sections. The provisions of §§ 10-59-26 to 10-59-33, inclusive, apply to those taxes enumerated in § 10-59-1.

Source: SL 1990, ch 100, § 1.



§ 10-59-26 Appeal from additional tax assessment--Notification of right to appeal--Hearingexaminer.

10-59-26. Appeal from additional tax assessment--Notification of right to appeal--Hearing examiner. Any taxpayer against whom additional tax has been assessed may appeal before an impartial hearing examiner. Written notification of the appeal rights shall be given by the secretary and shall accompany each certificate of assessment. The notice shall set forth the time period within which the taxpayer may file an appeal. In hearings conducted pursuant to § 10-59-9, the impartial hearing examiner may not be an employee of the Department of Revenue.

Source: SL 1990, ch 100, § 2; SL 1992, ch 102, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-27 Reliance on written advice--Inconsistent position by department.

10-59-27. Reliance on written advice--Inconsistent position by department. Any taxpayer who has received written advice from the Department of Revenue concerning the taxability of transactions shall be allowed to rely on such advice when filing tax returns. However, the taxpayer shall maintain a copy of the advice in the taxpayer's business records. The department may not maintain a position against a taxpayer which is inconsistent with a prior written opinion issued to the same taxpayer unless rescinded by the department, by a change in statutory law or reported case law, by a change in federal interpretation in cases if the department's written advice was predicated upon a federal interpretation or by a change in material facts or circumstances relating to the taxpayer. For the purposes of this section, written advice includes municipal boundary information, and zip codes and addresses located within municipalities provided by the department.

Source: SL 1990, ch 100, § 3; SL 2002, ch 64, § 31; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-28 Reduction or abatement of penalty or interest.

10-59-28. Reduction or abatement of penalty or interest. Penalty or interest may be reduced or abated if the secretary determines such reduction or abatement is just and equitable or that the department has been negligent by unduly delaying in giving notice to the taxpayer of the assessment or the tax liability.

Source: SL 1990, ch 100, § 4.



§ 10-59-29 Evaluation of employees or imposition of quotas from revenue amount prohibited.

10-59-29. Evaluation of employees or imposition of quotas from revenue amount prohibited. The amount of revenue collected or assessed by the department may not be used:

(1) To evaluate individual officers or employees; or

(2) To impose or suggest production quotas or goals.
Source: SL 1990, ch 100, § 5.



§ 10-59-30 Release of tax lien--Erroneous liens--Costs.

10-59-30. Release of tax lien--Erroneous liens--Costs. The department shall release any lien upon the property of a taxpayer upon payment of all tax, penalty, and interest within thirty days of payment. Liens filed in error shall be so noted on the records of the register of deeds. The department shall be liable for any court costs associated with the release of such erroneous liens.

Source: SL 1990, ch 100, § 6.



§ 10-59-31 Reduction of taxes, interest, and penalty upon bona fide misunderstanding and goodfaith effort.

10-59-31. Reduction of taxes, interest, and penalty upon bona fide misunderstanding and good faith effort. The secretary may reduce or abate the taxes, interest, and penalty relating to certain transactions in cases where the taxpayer can show that there is bona fide misunderstanding of the application of the taxes to the transactions, and that the taxpayer made a good faith effort to determine the taxability of the transactions through communications with the department.

Source: SL 1990, ch 100, § 7; SL 2014, ch 66, § 1.



§ 10-59-32 Electronic filing of returns, reports or remittances for taxes or fees specified inchapters 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46E, 10-52, and 10-52A--Timeliness.

10-59-32. Electronic filing of returns, reports or remittances for taxes or fees specified in chapters 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46E, 10-52, and 10-52A--Timeliness. The secretary may authorize any person required to file returns or reports and remit taxes or fees under chapters 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46E, 10-52, and 10-52A, to remit the taxes or fees by electronic transmission. Any person required to file returns and remit taxes on a monthly basis who remits taxes by electronic transmission pursuant to this section, as authorized by the secretary, shall file returns by electronic means on or before the twenty-third day of the month following each monthly period. If the due date for a return falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the return shall be due on the next succeeding day that is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed. Remittances transmitted electronically pursuant to this section shall be made on or before the second to the last day of the month following each monthly period. Remittances are considered to have been made on the date that the remittance is credited to the bank account designated by the treasurer of the State of South Dakota. For purposes of making any electronic transfers of remittances pursuant to this section, the last day and the second to the last day of the month shall mean the last day and the second to the last day of the month which are not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed.

Source: SL 1990, ch 100, § 7A; SL 1999, ch 62, § 1; SL 2011, ch 64, § 1.



§ 10-59-32.1 Timely filing by mail of returns, reports or remittances for taxes specified in chapters10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46E, 10-52, and 10-52A.

10-59-32.1. Timely filing by mail of returns, reports or remittances for taxes specified in chapters 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46E, 10-52, and 10-52A. Any return, report, or remittance which is required to be filed under the taxes specified in chapters 10-45, 10-45D, 10-46, 10-46A, 10-46B, 10-46E, 10-52, and 10-52A, is timely filed if mailed, postage prepaid, on or before the due date of the reporting period, and is received by the department. If the due date falls on a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed, the return, report, or remittance is timely filed if mailed, postage prepaid, on the next succeeding day which is not a Saturday, Sunday, legal holiday enumerated in § 1-5-1, or a day the Federal Reserve Bank is closed. A United States Postal Service postmark is evidence of the date of mailing for the purpose of timely filing of returns, reports, or remittances. The provisions of this section do not apply to a return filed by electronic means.

Source: SL 2011, ch 64, § 2.



§ 10-59-33 Timely filing by mail of returns, reports or remittances for taxes specified in § 10-59-1.

10-59-33. Timely filing by mail of returns, reports or remittances for taxes specified in § 10-59-1. Any return, report, or remittance which is required to be filed under the taxes specified in § 10-59-1, except as provided for in §§ 10-59-32 and 10-59-32.1 and chapter 10-47B, is timely filed if mailed, postage prepaid, on or before the due date of the reporting period, and is received by the department. If the due date falls on a Sunday, or a legal holiday enumerated in § 1-5-1, the return, report, or remittance is timely filed if mailed, postage prepaid, on the next succeeding day which is not a Saturday, Sunday, or legal holiday enumerated in § 1-5-1. A United States Postal Service postmark is evidence of the date of mailing for the purpose of timely filing of returns, reports, or remittances. The provisions of this section do not apply to a return filed by electronic means.

Source: SL 1990, ch 100, § 8; SL 1999, ch 62, § 5; SL 2011, ch 64, § 3; SL 2013, ch 60, § 38.



§ 10-59-33.1 Repealed.

10-59-33.1. Repealed by SL 2013, ch 60, § 39.



§ 10-59-34 Costs paid by losing party if position not justified.

10-59-34. Costs paid by losing party if position not justified. If a court determines that the losing party has taken a position in an audit, hearing or appeal that was not substantially justified, the losing party shall reimburse the other party for all court costs and attorney fees associated with the hearing or appeal. The department's reimbursable costs are limited to nonemployee costs.

Source: SL 1992, ch 102, § 1.



§ 10-59-35 Audit standards--List of proposed taxable items--Protest.

10-59-35. Audit standards--List of proposed taxable items--Protest. Any audit performed by the Department of Revenue shall be in accordance with generally accepted auditing standards as published by the American Institute of Certified Public Accountants in the publications entitled Statements on Auditing Standards in effect on January 1, 2014. Prior to the issuance of a certificate of assessment, the department shall furnish the taxpayer with a proposed list of taxable items. The list shall be in writing. The department shall hold a conference with the taxpayer to review the list of taxable items, and the taxpayer may in writing protest the inclusion of any of the proposed taxable items. The protest may be included in any appeal of the department's certificate of assessment.

Source: SL 1994, ch 105; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2014, ch 67, § 1.



§ 10-59-36 Authorizing to file returns or reports by electronic means.

10-59-36. Authorizing to file returns or reports by electronic means. The secretary may authorize any person required to file returns or reports under the chapters set forth in § 10-59-1 and any other provision wherein the secretary is obligated to administer the collection of taxes or fees to file such returns or reports by electronic means.

Source: SL 1995, ch 74, § 1.



§ 10-59-37 Alternative methods for signing returns.

10-59-37. Alternative methods for signing returns. The secretary may prescribe alternative methods for the signing, subscribing, or verifying of a return, report, statement, or other document that shall have the same validity and consequences as the actual signing by the taxpayer.

Source: SL 1995, ch 74, § 2.



§ 10-59-38 Promulgation of rules.

10-59-38. Promulgation of rules. The secretary may promulgate rules pursuant to chapter 1-26 concerning:

(1) The procedure for filing an electronic tax return or report and for the payment of the tax due thereon;

(2) The establishment of alternative methods for signing, subscribing, or verifying a tax return or report;

(3) Determining prehearing and hearing procedures for the conduct of hearings before the secretary or the secretary's designated hearing officer.
Source: SL 1995, ch 53, § 9; SL 1995, ch 74, § 3.



§ 10-59-39 Repealed.

10-59-39. Repealed by SL 2007, ch 65, § 14.



§ 10-59-40 Filing of returns required whether or not gross receipts are subject to tax.

10-59-40. Filing of returns required whether or not gross receipts are subject to tax. Any person licensed pursuant to chapter 10-33A, 10-45, 10-45D, 10-46A, 10-46B, or 10-52A shall file the applicable tax return whether or not the person has gross receipts subject to tax.

Source: SL 2006, ch 61, § 8.



§ 10-59-41 Prior compliance--Effect.

10-59-41. Prior compliance--Effect. Any prior collection, appropriation, or distribution of the revenue consistent with the provisions of § 10-59-40 is hereby validated, ratified, and affirmed.

Source: SL 2006, ch 61, § 9.



§ 10-59-42 Deadline for filing tax refund claim with department based upon certain courtdecision.

10-59-42. Deadline for filing tax refund claim with department based upon certain court decision. Notwithstanding any provision of this chapter, any claim for refund that is based upon or arose because of the South Dakota Supreme Court's decision in In the Matter of the Sales Tax Liability of James Pirmantgen & Patricia Carlson, 2008 SD 127 (December 23, 2008), must be filed with the Department of Revenue and Regulation on or before October 1, 2009. Notwithstanding any provision of this chapter, any claim for refund that is based upon or arose because of the South Dakota Supreme Court's decision in In the Matter of the Sales Tax Liability of James Pirmantgen & Patricia Carlson, 2008 SD 127 (December 23, 2008), that is filed with the Department of Revenue and Regulation after October 1, 2009, is forever barred from refund eligibility.

Source: SL 2009, ch 60, § 1.



§ 10-59-43 Deadline for filing tax refund claim with storage facility owner based upon certaincourt decision.

10-59-43. Deadline for filing tax refund claim with storage facility owner based upon certain court decision. Any claim for refund by a taxpayer that is based upon or arose because of the South Dakota Supreme Court's decision in In the Matter of the Sales Tax Liability of James Pirmantgen & Patricia Carlson, 2008 SD 127 (December 23, 2008), must be filed with the owner of a mini-storage or self-storage facility on or before September 15, 2009. Each owner of a mini-storage or self-storage facility is immune from any sales tax liability to the taxpayer after September 15, 2009. However, if any sales taxes is refunded by the Department of Revenue to the owner, the owner is not immune until the owner has refunded the sales taxes to the taxpayer.

Source: SL 2009, ch 60, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-59-44 Revocation or cancellation of license for failure to file return or remit tax.

10-59-44. Revocation or cancellation of license for failure to file return or remit tax. The secretary may, by order, revoke or cancel the license of any person licensed pursuant to chapter 10-33A, 10-45, 10-45D, 10-46A, 10-46B, or 10-52A and who has failed to file a return, or who has filed a return and has failed to remit the tax due the state on or before the times specified in § 10-33A-10.1, 10-45-27.3, 10-45D-10.2, 10-46A-1.8, 10-46B-1.6, or 10-52A-1.2, respectively, or any other reporting period authorized.

Source: SL 2010, ch 69, § 1.



§ 10-59-45 Contested case hearing--Time for request--Appeal.

10-59-45. Contested case hearing--Time for request--Appeal. Any person aggrieved by an order of the secretary issued pursuant to § 10-59-44 may, in writing, request a contested case hearing before the secretary. The written hearing request shall be received by the department within fourteen days from the date the order was mailed to the licensee by certified mail. If a written request for hearing is not received by the department within the time prescribed, the order becomes final. Any hearing shall be conducted and any appeal shall be taken pursuant to the provisions of chapters 1-26 and 1-26D.

Source: SL 2010, ch 69, § 2.



§ 10-59-46 Preparation of list of delinquent taxpayers.

10-59-46. Preparation of list of delinquent taxpayers. The secretary of revenue may prepare a list of at least one hundred delinquent persons who owe the largest amount of tax for chapters 10-45, 10-45D, 10-46, 10-46E, 10-46A, 10-46B, 10-52, 10-52A, 10-58, and 10-33A and § 32-5B-20, and that are delinquent in the payment of tax for chapters 10-45, 10-45D, 10-46, 10-46E, 10-46A, 10-46B, 10-52, 10-52A, 10-58, and 10-33A and § 32-5B-20 to the department, if a lien has been filed against the person. The list shall include at least the top one hundred persons with total delinquent final liabilities for tax in chapters 10-45, 10-45D, 10-46, 10-46E, 10-46A, 10-46B, 10-52, 10-52A, 10-58, and 10-33A and § 32-5B-20, including penalties and interest. The list shall contain the person's name; the business name, if any; address; and the amount of total tax, penalties and interest outstanding of each delinquent person.

Source: SL 2012, ch 75, § 1.



§ 10-59-47 Notice to delinquent taxpayer before publication.

10-59-47. Notice to delinquent taxpayer before publication. At least ninety days before the disclosure of the name of a delinquent person prescribed in § 10-59-46, the secretary of revenue shall mail a written notice to the delinquent person at that person's last known address informing the person that the failure to resolve the tax delinquency could result in the person's name being included in a list of delinquent persons that is published on the internet on a web site maintained by the department pursuant to §§ 10-59-46 to 10-59-51, inclusive. If the delinquent tax has not been paid within ninety days after the notice was mailed, and the person has not, since the mailing of the notice, either paid the delinquent tax or entered into a written agreement with the department for payment of the delinquency or corrected a default in an existing agreement to the satisfaction of the secretary, the secretary may disclose the tax delinquency in the list of delinquent persons.

Source: SL 2012, ch 75, § 2.



§ 10-59-48 Unpaid taxes not subject to disclosure.

10-59-48. Unpaid taxes not subject to disclosure. No unpaid taxes are subject to disclosure described in § 10-59-46 if:

(1) A written agreement for payment exists without default between the person and the department; or

(2) The tax liability is the subject of an administrative hearing, administrative review, judicial review, or an appeal of any such proceedings.
Source: SL 2012, ch 75, § 3.



§ 10-59-49 Publication of list of delinquent taxpayers.

10-59-49. Publication of list of delinquent taxpayers. The list described in § 10-59-46 shall be available for public inspection at the Department of Revenue and shall be published on the internet on a web site maintained by the department.

Source: SL 2012, ch 75, § 4.



§ 10-59-50 Removal of name from list.

10-59-50. Removal of name from list. The name of a person on the list described in § 10-59-46 shall be removed within ten days after the delinquent debt payment has been processed by the department.

Source: SL 2012, ch 75, § 5.



§ 10-59-51 Good faith disclosure not a violation of other statutes.

10-59-51. Good faith disclosure not a violation of other statutes. Any disclosure made by the secretary of revenue in a good faith effort to comply with §§ 10-59-46 to 10-59-50, inclusive, is not a violation of any statute prohibiting disclosure of taxpayer information.

Source: SL 2012, ch 75, § 6.



§ 10-59-52 Fee for collecting tax on behalf of another entity.

10-59-52. Fee for collecting tax on behalf of another entity. For any tax collected by the department on behalf of another entity, the department may charge the entity an administrative fee for collecting the tax.

Source: SL 2013, ch 57, § 3.






Chapter 60 - Transfer Of Large Vessels [Transferred]

§ 10-60-1 to 10-60-14. Transferred.

10-60-1 to 10-60-14. Transferred to §§ 32-3A-50 to 32-3A-61.



§ 10-60-15 Transferred.

10-60-15. Transferred to § 32-3A-2.






Chapter 61 - Fabricator Sales and Use Tax Refund

§ 10-61-1 Refund of sales and use tax paid by contractor or subcontractor upon certainfabricated tangible personal property--Application.

10-61-1. Refund of sales and use tax paid by contractor or subcontractor upon certain fabricated tangible personal property--Application. A contractor or subcontractor licensed pursuant to chapter 10-46A or 10-46B may apply for a refund of South Dakota sales and use tax paid by such contractor if:

(1) The sales and use tax subject to the refund request was paid by the contractor or subcontractor requesting the refund for the use of tangible personal property;

(2) The tangible personal property upon which the sales and use tax was paid was purchased by the contractor or subcontractor requesting the refund;

(3) The tangible personal property upon which the sales and use tax was paid was fabricated by the contractor or subcontractor in South Dakota;

(4) The fabricated tangible personal property was used outside of South Dakota by the contractor or subcontractor in the performance of a contract;

(5) The fabricated tangible personal property is not returned to South Dakota; and

(6) The fabricated tangible personal property is exempt from sales or use tax in the state where the contract is performed.
Source: SL 2005, ch 86, § 1.



§ 10-61-2 Secretary to provide refund claim forms and determine required documentation--Claim denial.

10-61-2. Secretary to provide refund claim forms and determine required documentation--Claim denial. Any claim for refund shall be submitted on forms prescribed by the secretary of the Department of Revenue and shall be supported by such documentation as the secretary may require. The secretary may deny any claim if the claimant has failed to provide the information or documentation requested or considered necessary by the secretary to determine the validity of the claim.

Source: SL 2005, ch 86, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-61-3 Refund request submission--Interest.

10-61-3. Refund request submission--Interest. Any person requesting a refund pursuant to §§ 10-61-1 to 10-61-6, inclusive, shall submit a request for a refund on a form provided by the Department of Revenue. The request shall be submitted pursuant to § 10-59-19. No interest may be paid on the refund amount.

Source: SL 2005, ch 86, § 3; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-61-4 Claim rejection upon fraudulent presentation or failure to meet conditions--Debt--Lien.

10-61-4. Claim rejection upon fraudulent presentation or failure to meet conditions--Debt--Lien. If any claim has been fraudulently presented or supported as to any item in the claim, or if the claimant fails to meet all the conditions of § 10-61-1, then the claim may be rejected in its entirety; and all sums previously refunded to the claimant constitutes a debt to the state and a lien in favor of the state upon all property and rights to property whether real or personal belonging to the claimant and may be recovered in an action of debt.

Source: SL 2005, ch 86, § 4.



§ 10-61-5 Right to hearing upon denial of claim--Procedures.

10-61-5. Right to hearing upon denial of claim--Procedures. Any person aggrieved by the denial in whole or in part of a refund claimed under §§ 10-61-1 to 10-61-6, inclusive, may within thirty days after service of the notice of such denial by the secretary of the Department of Revenue, demand and is entitled to a hearing, upon notice, before the secretary. The hearing shall be conducted pursuant to chapter 1-26.

Source: SL 2005, ch 86, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-61-6 Promulgation of rules concerning refunds.

10-61-6. Promulgation of rules concerning refunds. The secretary of the Department of Revenue shall promulgate rules, pursuant to chapter 1-26, concerning the procedures for filing refund claims and the requirements necessary to qualify for a refund.

Source: SL 2005, ch 86, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.






Chapter 62 - Taxation Of Intermediate Care Facilities For Individuals With Intellectual Disabilities

§ 10-62-1 Definitions.

10-62-1. Definitions. Terms used in this chapter mean:

(1) "Department," the Department of Revenue;

(2) "Intermediate care facility for individuals with intellectual disabilities," a treatment or care center as defined by 1905(d) of the Social Security Act and Code of Federal Regulations 42 CFR 435.1009 as of January 1, 2007;

(3) "Net revenues," the revenue paid to an intermediate care facility for individuals with intellectual disabilities for resident care, room, board, and services less contractual adjustments and does not include revenue from sources other than operations, including interest and guest meals.
Source: SL 2007, ch 69, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 125, § 1.



§ 10-62-2 Tax imposed on net revenues.

10-62-2. Tax imposed on net revenues. There is hereby imposed a tax of five and one-half percent on the net revenues of each intermediate care facility for individuals with intellectual disabilities.

Source: SL 2007, ch 69, § 2; SL 2013, ch 125, § 2.



§ 10-62-3 Collection and administration.

10-62-3. Collection and administration. The department shall collect and administer the tax imposed by this chapter.

Source: SL 2007, ch 69, § 3.



§ 10-62-4 Time for return and remittance.

10-62-4. Time for return and remittance. The returns and remittances may be required at a time determined by the secretary of revenue. The provisions of chapter 10-59 are applicable to the tax imposed by this chapter.

Source: SL 2007, ch 69, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-62-5 Promulgation of rules.

10-62-5. Promulgation of rules. The secretary of revenue may promulgate rules pursuant to chapter 1-26 concerning:

(1) Licensing, including bonding and filing license applications;

(2) The filing of returns and payment of the tax;

(3) Taxpayer record-keeping requirements; and

(4) Determining auditing methods.
Source: SL 2007, ch 69, § 5; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-62-6 Prohibited acts--Misdemeanor or felony.

10-62-6. Prohibited acts--Misdemeanor or felony. Any person who:

(1) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this chapter is guilty of a Class 6 felony;

(2) Fails to pay tax due under this chapter within sixty days from the date the tax becomes due is guilty of a Class 1 misdemeanor;

(3) Fails to keep the records and books required by this chapter or refuses to exhibit these records to the secretary of revenue or the secretary's agents for the purpose of examination is guilty of a Class 1 misdemeanor;

(4) Fails to file a return required by this chapter within sixty days from the date the return is due is guilty of a Class 1 misdemeanor;

(5) Willfully violates any rule of the secretary of revenue for the administration and enforcement of the provisions of this chapter is guilty of a Class 1 misdemeanor; or

(6) Violates either subdivision (2) or subdivision (4) two or more times in any twelve-month period is guilty of a Class 6 felony.
Source: SL 2007, ch 69, § 6; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-62-7 Books and records--Inspection--Retention period.

10-62-7. Books and records--Inspection--Retention period. Each person subject to tax under this chapter shall keep records and books of all receipts, together with invoices, and other pertinent papers and documents. The books and records and other papers and documents are, at all times during business hours of the day, subject to inspection by the secretary of revenue or the secretary's agents and employees to determine the amount of tax due. The books and records shall be preserved for a period of three years unless the secretary of revenue, in writing, authorized their destruction or disposal at an earlier date.

Source: SL 2007, ch 69, § 7; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 10-62-8 Taxes credited to general fund.

10-62-8. Taxes credited to general fund. Taxes collected under this chapter shall be remitted to the state treasurer for credit to the state general fund to be used to help offset the cost of health care services provided to the citizens by the State of South Dakota.

Source: SL 2007, ch 69, § 8.



§ 10-62-9 Implementation upon receipt of medicaid state plan amendment.

10-62-9. Implementation upon receipt of medicaid state plan amendment. The tax implemented under § 10-62-2 is not due and payable until the Department of Social Services receives an approved medicaid state plan amendment from the Centers for Medicare and Medicaid Services.

Source: SL 2007, ch 69, § 9.






Chapter 63 - Noncollecting Retailer Notice Requirements

§ 10-63-1 Definition of terms related to sales of property, services, and products transferredelectronically.

10-63-1. Definition of terms related to sales of property, services, and products transferred electronically. Terms used in this chapter mean:

(1) "De minimis online auction website," any online auction website that facilitates total gross sales in South Dakota in the prior calendar year of less than one hundred thousand dollars and reasonably expects South Dakota sales in the current calendar year will be less than one hundred thousand dollars;

(2) "De minimis retailer," any noncollecting retailer that made total gross sales in South Dakota in the prior calendar year of less than one hundred thousand dollars and reasonably expects South Dakota sales in the current calendar year will be less than one hundred thousand dollars;

(3) "Noncollecting retailer," any retailer, not currently registered to collect and remit South Dakota sales and use tax, who makes sales of tangible personal property, services, and products transferred electronically from a place of business outside of South Dakota to be shipped to South Dakota for use, storage, or consumption and who is not required to collect South Dakota sales or use taxes;

(4) "Online auction website," a collection of web pages on the Internet that allows any person to display tangible personal property, services, or products transferred electronically for sale which is purchased through a competitive process where a participant places a bid with the highest bidder purchasing the property, service, or product when the bidding period ends;

(5) "South Dakota purchaser," any purchaser that purchases tangible personal property, services, or products transferred electronically to be shipped or transferred to South Dakota.
Source: SL 2011, ch 59, § 1.



§ 10-63-2 Notice of use tax due on purchases of tangible personal property, services, orproducts transferred electronically.

10-63-2. Notice of use tax due on purchases of tangible personal property, services, or products transferred electronically. Pursuant to this chapter, each noncollecting retailer shall give notice that South Dakota use tax is due on nonexempt purchases of tangible personal property, services, or products transferred electronically and shall be paid by the South Dakota purchaser. The notice shall be readily visible and contain the information as follows:

(1) The noncollecting retailer is not required, and does not collect South Dakota sales or use tax;

(2) The purchase is subject to state use tax unless it is specifically exempt from taxation;

(3) The purchase is not exempt merely because the purchase is made over the Internet, by catalog, or by other remote means;

(4) The state requires each South Dakota purchaser to report any purchase that was not taxed and pay tax on the purchase. The tax may be reported and paid on the South Dakota use tax form; and

(5) The use tax form and corresponding instructions are available on the South Dakota Department of Revenue website.
Source: SL 2011, ch 59, § 2.



§ 10-63-3 Notice on website--Notice in catalog.

10-63-3. Notice on website--Notice in catalog. The notice required by § 10-63-2 on a website shall occur on a page necessary to facilitate the applicable transaction. The notice shall be sufficient if the noncollecting retailer provides a prominent linking notice that reads as follows: "See important South Dakota sales and use tax information regarding the tax you may owe directly to the State of South Dakota." The prominent linking notice shall direct the purchaser to the principal notice information required by § 10-63-2.

The notice required by § 10-63-2 in a catalog shall be part of the order form. The notice shall be sufficient if the noncollecting retailer provides a prominent reference to a supplemental page that reads as follows: "See important South Dakota sales and use tax information regarding the tax you may owe directly to the State of South Dakota on page ____." The notice on the order form shall direct the purchaser to the page that includes the principal notice required by § 10-63-2.

Source: SL 2011, ch 59, § 3.



§ 10-63-4 Invoice notice for internet purchase required on electronic order confirmation--Noticefor catalog and phone purchases on bill or receipt.

10-63-4. Invoice notice for internet purchase required on electronic order confirmation--Notice for catalog and phone purchases on bill or receipt. For any internet purchase made pursuant to this chapter the invoice notice shall occur on the electronic order confirmation. The notice shall be sufficient if the noncollecting retailer provides a prominent linking notice that reads as follows: "See important South Dakota sales and use tax information regarding the tax you may owe directly to the State of South Dakota." The invoice notice link shall direct the purchaser to the principal notice required by § 10-63-2. If the noncollecting retailer does not issue an electronic order confirmation, the complete notice shall be placed on the purchase order, bill, receipt, sales slip, order form, or packing statement.

For any catalog or phone purchase made pursuant to this chapter the complete notice shall be placed on the purchase order, bill, receipt, sales slip, order form, or packing statement.

Source: SL 2011, ch 59, § 4.



§ 10-63-5 Notice on check-out page for internet purchase fulfills requirements--Consolidatednotice.

10-63-5. Notice on check-out page for internet purchase fulfills requirements--Consolidated notice. For any internet purchase made pursuant to this chapter, notice on the check-out page fulfills both the website and invoice notice requirements simultaneously, the notice shall be sufficient if the noncollecting retailer provides a prominent linking notice that reads as follows: "See important South Dakota sales and use tax information regarding the tax you may owe directly to the State of South Dakota." The check-out page notice link shall direct the purchaser to the principal notice required by § 10-63-2.

If a retailer is required to provide a similar notice for another state in addition to South Dakota, the retailer may provide a consolidated notice so long as the notice includes the information contained in § 10-63-2, specifically references South Dakota, and meets the placement requirements of this section.

Source: SL 2011, ch 59, § 5.



§ 10-63-6 Displays to be accompanied by notice of tax due.

10-63-6. Displays to be accompanied by notice of tax due. A noncollecting retailer may not state or display or imply that no tax is due on any South Dakota purchase unless the display is accompanied by the notice required by § 10-63-2 each time the display appears. If a summary of the transaction includes a line designated "sales tax" and shows the amount of sales tax as zero, this constitutes a display implying that no tax is due on the purchase. This display shall be accompanied by the notice required by § 10-63-2 each time it appears.

Notwithstanding the limitation in this section, if a noncollecting retailer knows that a purchase is exempt from South Dakota tax pursuant to South Dakota law, the noncollecting retailer may display or indicate that no sales or use tax is due even if the display is not accompanied by the notice required by § 10-63-2.

Source: SL 2011, ch 59, § 6.



§ 10-63-7 Online auction websites.

10-63-7. Online auction websites. With the exception of notification on an invoice, the provisions of this chapter apply to online auction websites.

Source: SL 2011, ch 59, § 7.



§ 10-63-8 De minimis retailers and de minimis online auction websites.

10-63-8. De minimis retailers and de minimis online auction websites. A de minimis retailer and a de minimis online auction website are exempt from the notice requirements provided by this chapter.

Source: SL 2011, ch 59, § 8.



§ 10-63-9 Criminal penalty or civil liability not applicable.

10-63-9. Criminal penalty or civil liability not applicable. No criminal penalty or civil liability may be applied or assessed for failure to comply with the provisions of this chapter.

Source: SL 2011, ch 59, § 9.









Title 11 - PLANNING, ZONING AND HOUSING PROGRAMS

Chapter 01 - State Planning [Repealed]

§ 11-1-1 to 11-1-2.1. Repealed.

11-1-1 to 11-1-2.1. Repealed by SL 2012, ch 76, §§ 1 to 3.



§ 11-1-3 to 11-1-5.1. Repealed.

11-1-3 to 11-1-5.1. Repealed by SL 1988, ch 126, §§ 1 to 5



§ 11-1-6 to 11-1-14. Repealed.

11-1-6 to 11-1-14. Repealed by SL 2012, ch 76, §§ 4 to 12.



§ 11-1-15 Repealed.

11-1-15. Repealed by SL 2006, ch 2, § 20.



§ 11-1-16 to 11-1-19. Repealed.

11-1-16 to 11-1-19. Repealed by SL 2012, ch 76, §§ 13 to 16.






Chapter 01A - Environmental Impact Of Governmental Actions [Transferred]

CHAPTER 11-1A

ENVIRONMENTAL IMPACT OF GOVERNMENTAL ACTIONS [TRANSFERRED]

[Transferred to Chapter 34A-9]



Chapter 02 - County Planning And Zoning

§ 11-2-1 Definition of terms.

11-2-1. Definition of terms. Terms used in this chapter mean:

(1) "Board," the board of county commissioners;

(2) "Commission," "planning and zoning commission," "zoning commission," or "planning commission," any county planning and zoning commission created under the terms of this chapter;

(3) "Comprehensive plan," a document which describes in words, and may illustrate by maps, plats, charts, and other descriptive matter, the goals, policies, and objectives of the board to interrelate all functional and natural systems and activities relating to the development of the territory under its jurisdiction;

(4) "Governing body," the board of county commissioners, the city council or city commission;

(5) "Municipality," a city or town however organized;

(6) "Temporary zoning or subdivision ordinance," an ordinance adopted as an emergency measure for a limited duration;

(7) "Subdivision ordinance," any ordinance adopted by the board to regulate the subdivision of land so as to provide coordination of streets with other subdivisions and the major street plan, adequate areas set aside for public uses, water and sanitation facilities, drainage and flood control, and conformity with the comprehensive plan;

(8) "Subdivision," the division of any tract or parcel of land into two or more lots, sites, or other division for the purpose, whether immediate or future, of sale or building development. The term includes resubdivision. This definition does not apply to the conveyance of a portion of any previously platted tract, parcel, lot, or site if the conveyance does not cause the tract, parcel, lot, or site from which the portion is severed to be in violation of any existing zoning ordinance or subdivision ordinance applying to the tract, parcel, lot, or site;

(9) "Zoning map," the map that delineates the extent of each district or zone established in the zoning ordinance;

(10) "Zoning ordinance," any ordinance adopted by the board to implement the comprehensive plan by regulating the location and use of buildings and uses of land.
Source: SL 1967, ch 20, § 1; SL 1975, ch 113, § 1; SL 1987, ch 29, § 55; SL 1992, ch 60, § 2; SL 2000, ch 69, § 1.



§ 11-2-2 Appointment of county planning commission--Number of members--Acting aszoning commission.

11-2-2. Appointment of county planning commission--Number of members--Acting as zoning commission. The board of county commissioners of each county in the state may appoint a commission of five or more members to be known as the county planning commission. If a county proposes to enact or implement any purpose set forth in this chapter then the board of county commissioners shall appoint a county planning commission. The total membership of the county planning commission shall always be an uneven number and at least one member shall be a member of the board of county commissioners. The county planning commission is also the county zoning commission.

Source: SL 1941, ch 216, § 4; SDC Supp 1960, § 12.20A04; SL 1966, ch 27; SL 1967, ch 20, § 2; SL 1968, ch 23; SL 1997, ch 72, § 2; SL 1999, ch 64, § 1.



§ 11-2-3 Term of office of appointed commission members--Removal for cause--Ex officiomembers.

11-2-3. Term of office of appointed commission members--Removal for cause--Ex officio members. The term of each of the appointed members of the county planning commission shall be for three to five years as the board of county commissioners may provide. However, when the planning commission is first appointed, the lengths of the terms shall be varied so that no more than one-third of the terms shall expire in the same year. Any appointed member of the county planning commission may be removed for cause, after hearing prior to the expiration of the term by a majority vote of the elected members of the board of county commissioners. Administrative officials of the county may be appointed as ex officio members of the commission.

Source: SL 1967, ch 20, § 2; SL 1968, ch 23; SL 1974, ch 107; SL 1995, ch 78.



§ 11-2-3.1 Meetings of planning commission.

11-2-3.1. Meetings of planning commission. The planning commission shall meet at such times as may be necessary to accomplish the purposes of this chapter, but, in no event, shall the commission meet less than once every three months.

Source: SL 1967, ch 20, § 2 as added by SL 1968, ch 23.



§ 11-2-3.2 Per diem and expenses of commission.

11-2-3.2. Per diem and expenses of commission. Per diem and expenses of the county planning commission shall be established by the board of county commissioners and paid by the county.

Source: SL 1977, ch 104, § 19.



§ 11-2-3.3 Information furnished by public officials--Examinations and surveys--Generalpowers of commission.

11-2-3.3. Information furnished by public officials--Examinations and surveys--General powers of commission. All public officials shall, upon request, furnish to the county planning commission, within a reasonable time, such available information as it may require for its work. The commission, its members and employees, in the performance of its functions, may, after thirty days' written notice by certified mail to the landowner, enter upon any land, make examinations and surveys, and place and maintain necessary monuments and marks thereon. In general, the commission has all such powers necessary to enable it to fulfill and perform its functions, promote county planning and zoning, or carry out all the purposes of this chapter.

Source: SL 1999, ch 67, § 2.



§ 11-2-4 Employment of planning staff--Contracts for planning services.

11-2-4. Employment of planning staff--Contracts for planning services. To carry out the purposes of this chapter, the board may employ a planning director and inspector or either of them and such staff as it deems necessary; or the board may contract with a planning agency, authority, or commission, or with planning consultants, or with other specialists for such services as it requires.

Source: SL 1967, ch 20, § 8.



§ 11-2-5 Joint planning by counties--Sharing of expenses--Objectives of joint planning.

11-2-5. Joint planning by counties--Sharing of expenses--Objectives of joint planning. The boards of two or more county commissioners may direct their planning commissions to plan jointly. Expenses incurred in connection with joint planning, including but not limited to contracted services, shall be shared equitably among the counties involved. Encouraging regional economic development, including but not limited to the creation of compatible controls in neighboring counties, shall be the objective of joint planning.

Source: SL 1941, ch 216, § 4; SDC Supp 1960, § 12.20A04; SL 1967, ch 20, § 2.



§ 11-2-6 Grants from and agreements with federal and state agencies.

11-2-6. Grants from and agreements with federal and state agencies. Any county providing for county planning activities may receive grants-in-aid from or enter into reasonable agreements with any department or agency of the government of the United States or State of South Dakota, to arrange for the receipt of federal or state funds in the interest of furthering the planning program.

Source: SL 1967, ch 20, § 7.



§ 11-2-7 Contracts to provide planning and zoning services to municipalities--Municipalpowers exercised by county board.

11-2-7. Contracts to provide planning and zoning services to municipalities--Municipal powers exercised by county board. The governing body of any municipality may contract with the board for planning and zoning services to be provided by the county, and the contract may provide that the municipality shall pay such fees as are agreed for the services performed. Under the provisions of the contract the municipal governing body may authorize the county planning and zoning commission, on behalf of the municipality, to exercise any of the powers otherwise granted to municipal planning and zoning commissions under chapters 11-4 and 11-6.

Source: SL 1967, ch 20, § 9; SL 1975, ch 113, § 2; SL 1992, ch 60, § 2; SL 1998, ch 76, § 2.



§ 11-2-8 Joint county-municipal planning activities--County planning commission asmunicipal planning commission.

11-2-8. Joint county-municipal planning activities--County planning commission as municipal planning commission. The contract between the governing body of the municipality and the board may provide among other things for joint county-municipal planning activities, or it may designate the county planning commission as the planning commission for the municipality.

Source: SL 1967, ch 20, § 9; SL 1975, ch 113, § 3.



§ 11-2-9 Funds, equipment, and accommodations provided by county--Expenses of planningcommission members.

11-2-9. Funds, equipment, and accommodations provided by county--Expenses of planning commission members. The board of county commissioners shall provide the funds, equipment, and accommodations necessary for such planning activity as the board determines. Such appropriation may include payment for actual expenses of the members of the planning commission or payment on a per diem basis as determined by the board.

Source: SL 1967, ch 20, § 7.



§ 11-2-10 Temporary zoning controls--Purpose--Notice and public hearing required--Durationof controls--Renewal.

11-2-10. Temporary zoning controls--Purpose--Notice and public hearing required--Duration of controls--Renewal. If a county is conducting or in good faith intends to conduct studies within a reasonable time, or has held or is holding a hearing for the purpose of considering a comprehensive plan, the board in order to protect the public health, safety, and general welfare may adopt as emergency measures a temporary zoning ordinance and map and a temporary subdivision ordinance, the purposes of which are to classify and regulate uses and related matters as constitutes the emergency. Before adoption or renewal of the emergency measure or measures, the board shall hold at least one public hearing . Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the county. Any emergency measure is limited to one year from the date it becomes effective and may be renewed for one year. In no case may such a measure be in effect for more than two years.

Source: SL 1967, ch 20, § 10; SL 1975, ch 113, § 4; SL 1999, ch 65, § 1; SL 2000, ch 69, § 2.



§ 11-2-10.1 Injunction available against temporary zoning control--Grounds for injunction.

11-2-10.1. Injunction available against temporary zoning control--Grounds for injunction. Any person who is aggrieved by the adoption of an emergency temporary zoning ordinance pursuant to § 11-2-10 or any other emergency ordinance, zoning map, or other official control authorized pursuant to this chapter may seek an injunction against it in any court of appropriate jurisdiction based on the grounds that the emergency temporary zoning ordinance or other emergency ordinance, zoning map, or official control authorized pursuant to this chapter is not necessary to protect the public health, safety, and public welfare. If the court finds that the emergency temporary zoning ordinance or other emergency ordinance, zoning map, or official control authorized pursuant to this chapter is not necessary to protect the public health, safety, and general welfare, the court shall declare the ordinance or other emergency ordinance, zoning map, or official control authorized pursuant to this chapter null and void.

Source: SL 1999, ch 66, § 1.



§ 11-2-11 Preparation of comprehensive county plan and official controls--Municipalitiesincluded.

11-2-11. Preparation of comprehensive county plan and official controls--Municipalities included. The county planning commission may prepare, or cause to be prepared, a comprehensive plan for the county including those municipalities within the county which are either unincorporated or which have requested by resolution of the governing board of such municipality to be included.

Source: SL 1941, ch 216, § 4; SDC Supp 1960, § 12.20A04; SL 1966, ch 27; SL 1967, ch 20, § 2; SL 1974, ch 108; SL 1975, ch 113, § 5; SL 1976, ch 103; SL 1977, ch 104, § 1; SL 1999, ch 65, § 2; SL 2000, ch 69, § 3.



§ 11-2-12 Purposes of comprehensive county plan.

11-2-12. Purposes of comprehensive county plan. The comprehensive plan shall be for the purpose of protecting and guiding the physical, social, economic, and environmental development of the county; to protect the tax base; to encourage a distribution of population or mode of land utilization that will facilitate the economical and adequate provisions of transportation, roads, water supply, drainage, sanitation, education, recreation, or other public requirements; to lessen governmental expenditure; and to conserve and develop natural resources.

Source: SL 1941, ch 216, § 3; SDC Supp 1960, § 12.20A03; SL 1967, ch 20, § 2; SL 1975, ch 113, § 6.



§ 11-2-13 Adoption of zoning ordinance.

11-2-13. Adoption of zoning ordinance. For the purpose of promoting health, safety, or the general welfare of the county the board may adopt a zoning ordinance to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of the yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, flood plain, or other purposes.

Source: SL 1941, ch 216, § 2; SDC Supp 1960, § 12.20A02; SL 1967, ch 20, § 3 (1); SL 2000, ch 69, § 4.



§ 11-2-14 Division of county into zoning districts--Matters regulated--Special considerations.

11-2-14. Division of county into zoning districts--Matters regulated--Special considerations. For any of the purposes specified in § 11-2-13, the board may divide the county into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of this chapter; and within the districts it may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings, structures, or land . All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.

The regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets; to secure safety from fire, panic, and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration or scattering of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks; and other public requirements.

The regulations shall be made with reasonable consideration, among other things, to the character of the district, and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout the county.

Source: SL 1967, ch 20, § 3 (2); SL 1975, ch 113, § 7; SL 2000, ch 69, § 5.



§ 11-2-15 Highway, road and street maps--Features included--Setbacks.

11-2-15. Highway, road and street maps--Features included--Setbacks. The regulations may include maps for highways, roadways, parkways, roads, and streets showing the exact alignments, gradients, dimensions, and other pertinent features, and including specific controls for setbacks from the right-of-way against encroachment by buildings or other physical structures or facilities.

Source: SL 1967, ch 20, § 3 (3); SL 2000, ch 69, § 6.



§ 11-2-16 Maps for public buildings and facilities--Protection of future sites.

11-2-16. Maps for public buildings and facilities--Protection of future sites. The regulations may include maps for other public facilities such as parks, playgrounds, schools, and other public buildings showing exact location, size, boundaries, and other related features including appropriate regulations protecting such future sites against encroachment by buildings and other physical structures or facilities.

Source: SL 1967, ch 20, § 3 (4); SL 2000, ch 69, § 7.



§ 11-2-17 Land development and subdivision regulations--Dedications for public purposes.

11-2-17. Land development and subdivision regulations--Dedications for public purposes. The board may adopt a subdivision ordinance which shall be made in accordance with the comprehensive plan. The regulations may establish standards and procedures to be employed in land development including subdividing of land and the approval of land plats and the preservation of streets and land for other public purposes requiring future dedication or acquisition and general design of physical improvements.

Source: SL 1967, ch 20, § 3 (5); SL 2000, ch 69, § 8.



§ 11-2-17.1 Permanent subdivision ordinances enacted by county commissioners--Counties withcomprehensive plans exempted--Notice and hearing requirements.

11-2-17.1. Permanent subdivision ordinances enacted by county commissioners--Counties with comprehensive plans exempted--Notice and hearing requirements. The board may enact permanent subdivision ordinances as defined in subdivision 11-2-1(7). The board need not follow the procedures provided in this chapter pursuant to the comprehensive plan in implementing this section. This section does not apply to any county that has adopted a comprehensive plan. Before adoption of its subdivision ordinance or any amendment thereto, the commission shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the county. Any interested person shall be given a full, fair, and complete opportunity to be heard at the hearing, and the governing body may refuse or adopt the ordinance, with or without amendment.

Source: SL 1979, ch 91; SL 1999, ch 65, § 3; SL 2000, ch 69, § 9.



§ 11-2-17.2 Repealed.

11-2-17.2. Repealed by SL 2004, ch 101, § 8



§ 11-2-17.3 Ordinance authorizing conditional use of real property--Content--Approval ordisapproval of request.

11-2-17.3. Ordinance authorizing conditional use of real property--Content--Approval or disapproval of request. A county zoning ordinance adopted pursuant to this chapter that authorizes a conditional use of real property shall specify the approving authority, each category of conditional use requiring such approval, the zoning districts in which a conditional use is available, and the criteria for evaluating each conditional use. The approving authority shall consider the stated criteria, the objectives of the comprehensive plan, and the purpose of the zoning ordinance and its relevant zoning districts when making a decision to approve or disapprove a conditional use request.

Source: SL 2004, ch 103, § 3.



§ 11-2-17.4 Conditional use defined.

11-2-17.4. Conditional use defined. A conditional use is any use that, owing to certain special characteristics attendant to its operation, may be permitted in a zoning district subject to the evaluation and approval by the approving authority specified in § 11-2-17.3. A conditional use is subject to requirements that are different from the requirements imposed for any use permitted by right in the zoning district.

Source: SL 2004, ch 103, § 4.



§ 11-2-18 Planning commission hearings--Notice--Recommendations.

11-2-18. Planning commission hearings--Notice--Recommendations. The planning commission shall hold at least one public hearing on the respective comprehensive plan, zoning ordinance, or subdivision ordinance. Notice of the time and place of the hearings shall be given once at least ten days in advance by publication in a legal newspaper of the county. Following the public hearing, the planning commission shall submit its recommendation to the board.

Source: SL 1967, ch 20, § 3; SL 2000, ch 69, § 10.



§ 11-2-19 Publication of notice of hearing.

11-2-19. Publication of notice of hearing. After receiving the recommendation of the planning commission the board shall hold at least one public hearing on the respective comprehensive plan, zoning ordinance, or subdivision ordinance. Notice of the time and place of the hearings shall be given once at least ten days in advance by publication in a legal newspaper of the county.

Source: SL 1941, ch 216, § 5; SDC Supp 1960, § 12.20A05; SL 1961, ch 37, § 1; SL 1967, ch 20, § 4; SL 1972, ch 72, § 1; SL 1977, ch 104, § 2; SL 1983, ch 105, § 1; SL 1999, ch 65, § 4; SL 2000, ch 69, § 11.



§ 11-2-20 Action upon comprehensive plan by resolution or ordinance--Majority vote of boardrequired.

11-2-20. Action upon comprehensive plan by resolution or ordinance--Majority vote of board required. Based on the results of the hearing or hearings, the action upon the comprehensive plan shall be by resolution carried by the affirmative votes of not less than a majority of all the members of the board.

Based on the results of the hearing or hearings, the action upon the zoning regulations and the subdivision regulations shall be by ordinance carried by the affirmative votes of not less than a majority of all the members of the board.

Source: SL 1967, ch 20, § 4; SL 1970, ch 84, § 1; SL 1975, ch 113, § 8; SL 1977, ch 104, § 3; SL 2000, ch 69, § 12.



§ 11-2-20.1 Coordinating comprehensive plan with federal resource management plans.

11-2-20.1. Coordinating comprehensive plan with federal resource management plans. The board of county commissioners of a county which has officially adopted a comprehensive plan pursuant to § 11-2-20 may participate in efforts to coordinate the comprehensive plan with federal regional forest or other resource management plans as provided in the Federal Land Policy and Management Act of 1976 and federal regulations adopted pursuant to that act, including Title 36, Part 219 of the Code of Federal Regulations and Title 43, Subparts 1601 and 1610 of the Code of Federal Regulations.

Source: SL 1994, ch 106.



§ 11-2-21 Filing of board action adopting comprehensive plan--Publication of notice of fact ofadoption--Public inspection.

11-2-21. Filing of board action adopting comprehensive plan--Publication of notice of fact of adoption--Public inspection. The action of the board on the plan shall be filed with the county auditor. A notice of fact of the adoption shall be published once in a legal newspaper of the county and take effect on the twentieth day after its publication unless the referendum is invoked. Any notice of fact of adoption published under the provisions of this chapter shall contain a notification that the public may inspect the entire comprehensive plan at the office of the county auditor during regular business hours.

If such a zoning or subdivision ordinance is adopted, the ordinance is subject to the provisions of § 7-18A-5 as a comprehensive regulation unless the referendum is invoked.

Source: SL 1970, ch 84, § 2; SL 1975, ch 113, § 9; SL 1977, ch 104, § 4; SL 1983, ch 105, § 2; SL 1999, ch 65, § 5; SL 2000, ch 69, § 13.



§ 11-2-22 Referendum on comprehensive plan, zoning ordinance, or subdivision ordinance--Land uses suspended until referendum completed.

11-2-22. Referendum on comprehensive plan, zoning ordinance, or subdivision ordinance--Land uses suspended until referendum completed. The comprehensive plan, zoning ordinance, and subdivision ordinance may be referred to a vote of the qualified voters of the county pursuant to §§ 7-18A-15 to 7-18A-24, inclusive. The effective date of the comprehensive plan, zoning ordinance, or subdivision ordinance on which a referendum is to be held shall be suspended by the filing of a referendum petition until the referendum process is completed. However, if a comprehensive plan, zoning ordinance, or subdivision ordinance is referred to a referendum vote, no land uses that are inconsistent with the plan or ordinance may be established between the time of adoption of the resolution or ordinance by the board, as provided in § 11-2-20, and the time of the referendum vote.

Source: SL 1970, ch 84, § 3; SL 1972, ch 73, § 1; SL 1975, ch 113, § 10; SL 1981, ch 116; SL 1982, ch 122; SL 1987, ch 115, § 1; SL 2000, ch 69, § 14.



§ 11-2-22.1 Revision of plan, zoning ordinance, or subdivision ordinance after rejection byvoters.

11-2-22.1. Revision of plan, zoning ordinance, or subdivision ordinance after rejection by voters. If the voters reject the proposed comprehensive plan, zoning ordinance, or subdivision ordinance, the board may cause the planning commission to revise the plan or regulations and adopt the same as revised, and file and publish the same as required by § 11-2-21.

Source: SL 1967, ch 20, § 4; SDCL 1967, § 11-2-22; repealed by omission from SL 1970, ch 84, § 3; re-enacted SL 1972, ch 73, § 2; SL 1975, ch 113, § 11; SL 2000, ch 69, § 15.



§ 11-2-23 Repealed.

11-2-23. Repealed by SL 2000, ch 69, § 16



§ 11-2-24 Construction to be approved by planning commission when covered bycomprehensive plan--County commissioners overruling commission's disapproval.

11-2-24. Construction to be approved by planning commission when covered by comprehensive plan--County commissioners overruling commission's disapproval. If a board has adopted the comprehensive plan or any part thereof, no street, road, park, or other public way, ground, place, space, public building or structure, public utility, whether publicly or privately owned, if covered by the comprehensive plan or any adopted part thereof, may be constructed or authorized in the county or within its subdivision jurisdiction, until the location and extent thereof has been submitted to and approved by the planning commission. In case of disapproval, the commission shall communicate its reasons to the board. By majority vote of the board members elect, a board may overrule the disapproval.

Source: SL 1967, ch 20, § 5; SL 1975, ch 113, § 13; SL 1979, ch 92; SL 2000, ch 69, § 17.



§ 11-2-24.1 Approval by failure of planning commission to act in time--Exception if longerperiod granted.

11-2-24.1. Approval by failure of planning commission to act in time--Exception if longer period granted. The failure of the planning commission to act within sixty-five days from and after the date of official submission to it under the provisions of § 11-2-24, shall be deemed approval, unless a longer period be granted by the board or other submitting official.

Source: SL 1975, ch 113, § 14.



§ 11-2-25 Enforcement provided by county commissioners.

11-2-25. Enforcement provided by county commissioners. The board shall provide for the enforcement of the provisions of this chapter and of ordinances, resolutions, and regulations made thereunder, and may impose enforcement duties on any officer, department, agency, or employee of the county.

Source: SL 1941, ch 216, § 9; SDC Supp 1960, § 12.20A09; SL 1967, ch 20, § 13.



§ 11-2-25.1 Repealed.

11-2-25.1. Repealed by SL 2000, ch 69, § 18



§ 11-2-26 Continuance of nonconforming uses permitted--Discontinuance.

11-2-26. Continuance of nonconforming uses permitted--Discontinuance. Any lawful use, lot, or occupancy of land or premises existing at the time of the adoption of the zoning ordinance may be continued, even though the use, lot, or occupation does not conform to the provisions of the ordinance. However, if the nonconforming use, lot, or occupancy is discontinued for a period of more than one year, any subsequent use, lot, or occupancy of the land or premises shall conform with the zoning ordinance.

Source: SL 1941, ch 216, § 8; SDC Supp 1960, § 12.20A08; SL 1967, ch 20, § 12; SL 2000, ch 69, § 36.



§ 11-2-27 Regulations for control and elimination of nonconforming uses--Continuation ofexisting uses--Gradual elimination of discontinued nonconforming uses.

11-2-27. Regulations for control and elimination of nonconforming uses--Continuation of existing uses--Gradual elimination of discontinued nonconforming uses. The board may by resolution as provided in § 11-2-25 prescribe such regulations not contrary to law or § 11-2-26, as it deems desirable or necessary to regulate and control, or reduce the number or extent of or bring about the gradual elimination of nonconforming uses, lots, or occupancies. However, in accordance with the provisions of § 11-2-26, any lawful use, lot, or occupancy of land or premises existing at the time of the adoption of the zoning ordinance may be continued, even though the use, lot, or occupancy does not conform to the provisions of the zoning ordinance. If the use, lot, or occupancy is discontinued for more than one year, the board may adopt, after notice by registered or certified mail to the property owners, an amortization schedule to bring about the gradual elimination of the nonconforming use, lot, or occupancy.

Source: SL 1967, ch 20, § 12; SL 1975, ch 113, § 16; SL 2000, ch 69, § 37.



§ 11-2-28 Changes in comprehensive county plan--Initiation by board or petition of landowners.

11-2-28. Changes in comprehensive county plan--Initiation by board or petition of landowners. The plan, ordinances, restrictions, and boundaries adopted pursuant to this chapter may be amended, supplemented, changed, modified, or repealed by action of the board. Any such modification or repeal shall be proposed in a resolution or ordinance, as appropriate, presented to the board for adoption in the same manner and upon the same notice as required for the adoption of the original resolution or ordinance. The amendment, supplement, change, modification, or repeal may be requested through a petition by twenty percent of the landowners in the zoning district or districts requesting change. For purposes of this section, the term, landowner, means any person who owns land in the county as evidenced by records in the offices of the register of deeds and clerk of courts. If land is sold under a contract for deed that is of record in the office of the register of deeds in the county, both the landowner and the individual purchaser of the land, as named in the contract, are treated as landowners. Any charitable, benevolent, or religious society that owns any agricultural land in the county is not a landowner for purposes of this section if the agricultural land is exempt from taxation pursuant to § 10-4-10, but any such society is a landowner for purposes of this section for any of its real property in the county that is not exempt from taxation pursuant to § 10-4-10.

Source: SL 1941, ch 216, § 6; SDC Supp 1960, § 12.20A06; SL 1961, ch 37, § 2; SL 1967, ch 20, § 6; SL 1975, ch 113, § 17; SL 2000, ch 69, § 38; SL 2008, ch 60, § 1; SL 2009, ch 61, § 1.



§ 11-2-28.1 Petition by individual landowner for change in zoning--Notice to abutting andadjoining landowners--Notice to county auditor of adjacent county.

11-2-28.1. Petition by individual landowner for change in zoning--Notice to abutting and adjoining landowners--Notice to county auditor of adjacent county. An individual landowner may petition the board to change the zoning of all or any part of the landowner's property. The petitioning landowner shall notify abutting and adjoining landowners by registered or certified mail of the petitioned zoning change at least ten days before the public hearing is held on the matter by the planning commission. The landowner shall use information provided by the county director of equalization to determine the abutting and adjoining land owners. Property is considered as abutting and adjoining even though it may be separated from the property of the petitioner by a public road or highway. If the affected property abuts, adjoins, or is within one mile of a county border, the county auditor on behalf of the individual landowner shall also notify, by registered or certified mail, the county auditor in the adjoining county of the petitioned zoning change at least ten days before the public hearing is held on the matter by the planning commission.

Source: SDCL § 11-2-28 as added by SL 1975, ch 113, § 17; SL 1999, ch 65, § 6; SL 2000, ch 69, § 39; SL 2006, ch 62, § 1; SL 2011, ch 67, § 1.



§ 11-2-28.2 Public hearing on petition by landowners--Consideration and recommendation bycounty planning commission.

11-2-28.2. Public hearing on petition by landowners--Consideration and recommendation by county planning commission. Following receipt of any petition as provided in § 11-2-28 or 11-2-28.1, the board shall hold a public hearing, subject to the requirements of § 11-2-19, and take action upon the petitioned request. Within forty-five days of receipt by the board of any such petition, the county planning commission shall consider the requested action and make a recommendation thereon to the board.

Source: SDCL, § 11-2-28 as added by SL 1975, ch 113, § 17.



§ 11-2-29 Hearing on proposed change--Notice.

11-2-29. Hearing on proposed change--Notice. The planning commission shall hold at least one public hearing on any proposed change or modification to the plan or ordinances. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the county. At the public hearing, any person may appear and request or protest the requested change.

Source: SDC Supp 1960, § 12.20A06 as added by SL 1961, ch 37, § 2; SL 1967, ch 20, § 6; SL 1999, ch 65, § 7; SL 2000, ch 69, § 40; SL 2006, ch 62, § 2; SL 2011, ch 68, § 1.



§ 11-2-30 Adoption or rejection by board--Publication of change--Referendum applicable.

11-2-30. Adoption or rejection by board--Publication of change--Referendum applicable. After the hearing, the board shall by resolution or ordinance, as appropriate, either adopt or reject the amendment, supplement, change, modification, or repeal. If adopted, the board shall publish a notice of the fact of adoption once in a legal newspaper of such county and take effect on the twentieth day after its publication. The provisions of § 11-2-22 are applicable to this section.

Source: SDC Supp 1960, § 12.20A06 as added by SL 1961, ch 37, § 2; SL 1967, ch 20, § 6; SL 1975, ch 113, § 18; SL 1999, ch 65, § 8; SL 2000, ch 69, § 41.



§ 11-2-31 Preparation by county commission of municipal plans and ordinances--Adoption bymunicipality.

11-2-31. Preparation by county commission of municipal plans and ordinances--Adoption by municipality. The governing body of any municipality may request a county planning commission to submit to the municipal governing body a comprehensive plan for the municipality setting forth such provisions as the county planning commission deems applicable to the municipality for its best interests, or to prepare zoning or subdivision ordinances to apply to the area within the municipality. Notwithstanding the adoption of the comprehensive plan and recommendations for the municipality, the plan and recommendations are not binding until zoning or subdivision ordinances are adopted by the municipality in accordance with the plan.

Source: SL 1967, ch 20, § 9; SL 1975, ch 113, § 19; SL 2000, ch 69, § 42.



§ 11-2-32 Municipal planning and zoning powers unimpaired--Area of joint zoning authority.

11-2-32. Municipal planning and zoning powers unimpaired--Area of joint zoning authority. Nothing in this chapter may be construed to prevent or modify the powers of an incorporated municipality, with a duly authorized planning commission, from exercising planning and zoning jurisdiction within the corporate limits and from exercising jointly with the county planning commission the planning and zoning authority within a joint jurisdictional area beyond the municipal corporate limits, as provided in chapters 11-4 and 11-6.

Source: SL 1967, ch 20, § 9; SL 2003, ch 77, § 1.



§ 11-2-33 Repealed.

11-2-33. Repealed by SL 1982, ch 86, § 77



§ 11-2-34 Injunction proceedings to prevent or abate violations.

11-2-34. Injunction proceedings to prevent or abate violations. In the event of a violation or a threatened violation of the regulations or restrictions of an ordinance adopted pursuant to this chapter, the board of county commissioners or any member thereof, in addition to other remedies, may institute an appropriate action or proceedings to seek an injunction in a court of competent jurisdiction to prevent, restrain, correct or abate such violation or threatened violation and it is the duty of the state's attorney to institute such action.

Source: SL 1967, ch 20, § 13.



§ 11-2-35 Mandamus proceedings instituted by taxpayer.

11-2-35. Mandamus proceedings instituted by taxpayer. Any taxpayer of the county may institute mandamus proceedings in circuit court to compel specific performance by the proper official or officials of any duty required by this chapter and by any ordinance adopted thereunder.

Source: SL 1967, ch 20, § 13.



§ 11-2-36 Repealed.

11-2-36. Repealed by SL 2000, ch 69, § 43



§ 11-2-37 Special zoning area--Establishment or enlargement--Prohibition wherecomprehensive plans or zoning ordinances adopted.

11-2-37. Special zoning area--Establishment or enlargement--Prohibition where comprehensive plans or zoning ordinances adopted. If an area within a county and not within a municipality becomes so situated that a zoning ordinance or any other purpose or procedure set forth in this chapter is advisable, persons within the area may apply to the board to establish or enlarge the area as a special zoning area or the board may on its own initiative establish or enlarge the area as a special zoning area, pursuant to this chapter. No special zoning area may be formed in a county in which a county wide comprehensive plan and zoning ordinances have been adopted. The formation of a special zoning area is only valid in a county that has not adopted a county wide comprehensive plan and zoning ordinances. The board may establish or enlarge a special zoning area on its own initiative if the special zoning area comprises an area of at least five square miles.

Source: SL 1977, ch 104, § 7; SL 2000, ch 69, § 44; SL 2006, ch 63, § 1; SL 2011, ch 69, § 1.



§ 11-2-37.1 Proposed special zoning area defined.

11-2-37.1. Proposed special zoning area defined. For the purposes of §§ 11-2-37 to 11-2-38, inclusive, the term, proposed special zoning area, means the area proposed for the establishment of the district or the area to be added to an existing special zoning area if it is a proposed enlargement.

Source: SL 2011, ch 69, § 12.



§ 11-2-38 Survey and map of territory to be zoned--Affidavit.

11-2-38. Survey and map of territory to be zoned--Affidavit. Persons making application for the establishment or enlargement of a special zoning area, or the board if it is proposing the establishment of a special zoning area, shall first obtain an accurate survey and map of the territory intended to be embraced within the limits of the special zoning area, showing the boundaries and area of the proposed special zoning area. The accuracy of the survey and map shall be verified by the affidavit of the surveyor.

Source: SL 1977, ch 104, § 8; SL 2000, ch 69, § 45; SL 2006, ch 63, § 2; SL 2011, ch 69, § 2.



§ 11-2-39 Repealed.

11-2-39. Repealed by SL 2011, ch 69, § 3.



§ 11-2-40 Public examination of survey and map.

11-2-40. Public examination of survey and map. The survey and map when completed and verified shall be left at some convenient public place, to be designated by the county auditor, within the proposed special zoning area for a period of not less than twenty days for examination by the public.

Source: SL 1977, ch 104, § 10; SL 2006, ch 63, § 4; SL 2011, ch 69, § 4.



§ 11-2-41 Verified petition--Signatures required--Filing--Proposal by board resolution--Notice--Hearing.

11-2-41. Verified petition--Signatures required--Filing--Proposal by board resolution--Notice--Hearing. The application for establishment or enlargement of a special zoning area shall be a petition verified by one or more applicants, by affidavit stating that the affiant personally witnessed the signatures on the petition and believe the signatures to be genuine, and shall be subscribed by not less than one-third of the whole number of qualified voters residing within the proposed special zoning area. The petition shall be filed with the county auditor and presented to the board for consideration at its next meeting. If the board chooses to propose the establishment or enlargement of a special zoning area on its own initiative, the board may by resolution propose the establishment or enlargement of the special zoning area at any regular meeting of the board. After the board has adopted a resolution proposing the establishment or enlargement of a special zoning area, the board shall publish notice and hold a public hearing on the question as provided in §§ 11-2-43 and 11-2-47.

Source: SL 1977, ch 104, § 11; SL 2000, ch 69, § 46; SL 2006, ch 63, § 5; SL 2011, ch 69, § 5.



§ 11-2-42 Order declaring territory a special zoning area with voters' assent--Notice of election.

11-2-42. Order declaring territory a special zoning area with voters' assent--Notice of election. If a petition has been presented to the board as provided in § 11-2-41 and if the board is satisfied that the requirements of this chapter have been fully complied with, it shall make an order declaring that the territory shall, with the assent of the qualified voters thereof, be a special zoning area or number specified in the application. The board shall include in the order a notice for an election of the qualified voters resident in the proposed special zoning area, at a convenient place or places therein, on some day within one month from the notice, to determine whether the territory shall become a special zoning area.

Source: SL 1977, ch 104, § 12; SL 2000, ch 69, § 47; SL 2006, ch 63, § 6; SL 2011, ch 69, § 6.



§ 11-2-43 Notice by publication and by posting.

11-2-43. Notice by publication and by posting. The board shall give ten days' notice of the election by publication and by posting a copy of the notice at three of the most public places in the proposed special zoning area. In the case of a special zoning area that is proposed by the board, the board shall post such notice at least ten days before the meeting at which it will act on the establishment or enlargement of the special zoning area. In addition, if the board is proposing the establishment or enlargement of a special zoning area, the board shall publish notice in the official newspapers of the county at least ten days before the meeting at which it intends to act on the special zoning area. For a special zoning area proposed by the board, the published notice shall include a statement that the board will hold a public hearing on the proposed special zoning area; the location of the proposed special zoning area; the date, time, and location of the meeting at which the hearing will be held; and a statement that the board will take final action on the proposed special zoning area after the hearing is completed. The publication may be waived if a copy of the notice is mailed to every qualified voter within the proposed special zoning area, by first class mail or bulk mail, at least ten days before the election.

Source: SL 1977, ch 104, § 13; SL 2000, ch 69, § 48; SL 2006, ch 63, § 7; SL 2011, ch 69, § 7.



§ 11-2-44 Voting hours.

11-2-44. Voting hours. At all elections held under this chapter, the polls shall be kept open from 7:00 a.m. until 7:00 p.m.

Source: SL 1977, ch 104, § 14; SL 2006, ch 28, § 7.



§ 11-2-45 Judges of election appointed--Election costs and supplies.

11-2-45. Judges of election appointed--Election costs and supplies. The board shall appoint three judges, who shall elect one of their members as superintendent and who shall conduct the election. The board shall provide the costs and supplies of the election.

Source: SL 1977, ch 104, § 15; SL 2000, ch 69, § 49.



§ 11-2-46 Form of ballot--Majority vote required.

11-2-46. Form of ballot--Majority vote required. The vote upon the question of establishing or enlarging a special zoning area shall be by ballot which conforms to a ballot for a statewide question except that the statement required to be printed on the ballot shall be prepared by the state's attorney. If a majority of those voting vote in favor of the establishment or enlargement, the territory is from that time a special zoning area by the name and style specified in the order of the board.

Source: SL 1977, ch 104, § 16; SL 2000, ch 69, § 50; SL 2006, ch 29, § 2; SL 2011, ch 69, § 8.



§ 11-2-47 Verified statement of number of ballots and votes--Hearing on board proposal--Orderincorporating special zoning area.

11-2-47. Verified statement of number of ballots and votes--Hearing on board proposal--Order incorporating special zoning area. After the vote is cast and canvassed, the judges shall make a verified statement showing the whole number of ballots cast, together with the number voting for and the number voting against establishment or enlargement, and shall return the statement to the board at its next session. If satisfied with the legality of the election, the board shall make an order declaring that the special zoning area has been incorporated by the name or number adopted. The order is conclusive of the fact of establishment or enlargement.

In the case of a special zoning area that is proposed by the board, the board shall hold a public hearing at a meeting of the board on the proposed special zoning area. The meeting shall be held as specified in the notice published pursuant to § 11-2-43. After the public hearing, the board shall determine whether the special zoning area is to be established or enlarged. If the board decides to establish or enlarge the special zoning area, the board shall issue an order incorporating the special zoning area.

Source: SL 1977, ch 104, § 17; SL 2000, ch 69, § 51; SL 2006, ch 63, § 8; SL 2011, ch 69, § 9.



§ 11-2-47.1 Referendum on incorporation of special zoning area.

11-2-47.1. Referendum on incorporation of special zoning area. The board's decision to incorporate the special zoning area may be referred to a vote of the qualified voters of the proposed special zoning area pursuant to §§ 7-18A-17 to 7-18A-24, inclusive. The qualified voters of the proposed special zoning area may refer the decision within twenty days after its publication by filing a petition signed by five percent of the registered voters in the special zoning area, based upon the total number of registered voters at the last preceding general election. The filing of a valid petition requires the submission of the decision to incorporate the special zoning area to a vote of the qualified voters of the proposed special zoning area for its rejection or approval. The effective date of the incorporation of the special zoning area on which a referendum is to be held shall be suspended by the filing of a referendum petition until the referendum process is completed.

Source: SL 2006, ch 63, § 9; SL 2011, ch 69, § 10.



§ 11-2-47.2 Special zoning area commission or planning and zoning commission to havejurisdiction.

11-2-47.2. Special zoning area commission or planning and zoning commission to have jurisdiction. If a special zoning area is established or enlarged pursuant to this chapter, the board of county commissioners may appoint a commission of five or more members to be known as the special zoning area commission or the board may designate the planning and zoning commission to have jurisdiction over the special zoning area. The total membership of the special zoning area commission shall always be an uneven number and at least one member shall be a member of the board of county commissioners. The special zoning area commission members appointed by the board shall reside within the special zoning area. The special zoning area commission may exercise any of the powers granted to county planning and zoning commission under this chapter.

Source: SL 2011, ch 69, § 13.



§ 11-2-47.3 Special zoning area commission member appointment--Terms--Removal.

11-2-47.3. Special zoning area commission member appointment--Terms--Removal. The term of each of the appointed members of the special zoning area commission shall be for three to five years as the board of county commissioners may provide. However, when the special zoning area commission is first appointed, the lengths of the terms shall be varied so that no more than one-third of the terms expire in the same year. Any appointed member of the special zoning area commission may be removed for cause, after hearing prior to the expiration of the term by a majority vote of the elected members of the board of county commissioners. Administrative officials of the county may be appointed as ex officio members of the special zoning area commission.

Source: SL 2011, ch 69, § 14.



§ 11-2-48 County funds authorized for payment of costs.

11-2-48. County funds authorized for payment of costs. The board may expend funds of the county, in the manner and to the extent permitted by law for other county expenditures, in the payment of necessary costs of preparation of petitions, surveys, maps, and applications submitted under the provisions of this chapter, and of the holding of elections on the establishment or enlargement of special zoning areas under the provisions of this chapter.

Source: SL 1977, ch 104, § 18; SL 2000, ch 69, § 52; SL 2011, ch 69, § 11.



§ 11-2-49 Appointment of board of adjustment or commission as board of adjustment--Rules--Variances to terms of ordinance.

11-2-49. Appointment of board of adjustment or commission as board of adjustment--Rules--Variances to terms of ordinance. Except as otherwise provided by § 11-2-60, the board shall provide for the appointment of a board of adjustment, or for the planning and zoning commission to act as a board of adjustment, and in the regulations and restrictions adopted pursuant to the authority of this chapter, shall provide that the board of adjustment may, in appropriate cases and subject to appropriate conditions and safeguards, grant variances to the terms of the ordinance.

Source: SL 2000, ch 69, § 19; SL 2003, ch 78, § 1; SL 2004, ch 101, § 1.



§ 11-2-50 Board of adjustment--Composition--Vacancies--Alternates.

11-2-50. Board of adjustment--Composition--Vacancies--Alternates. A board of adjustment, other than the planning and zoning commission acting as a board of adjustment, consists of five members, each to be appointed for a term of three years and removable for cause by the appointing authority upon written charges and after public hearing. Vacancies shall be filed for the unexpired term of any member whose term becomes vacant. The appointing authority may also appoint a first alternate and a second alternate for a term of three years each. If a member is unable to attend a meeting, the first alternate, or second alternate, in turn, shall serve in the member's place.

Source: SL 2000, ch 69, § 20.



§ 11-2-51 Meetings of board of adjustment--Powers of chair--Meetings public.

11-2-51. Meetings of board of adjustment--Powers of chair--Meetings public. Meetings of the board of adjustment are held at the call of the chair and at such other times as the board of adjustment determines. The chair or, in the chair's absence, the acting chair may administer oaths and compel the attendance of witnesses. All meetings of the board of adjustment are open to the public.

Source: SL 2000, ch 69, § 21.



§ 11-2-52 Minutes of board meetings--Filing--Destruction of records.

11-2-52. Minutes of board meetings--Filing--Destruction of records. The board of adjustment shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board of adjustment and are public records. However, the board of adjustment may destroy any record that the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historic value.

Source: SL 2000, ch 69, § 22.



§ 11-2-53 Powers of board of adjustment.

11-2-53. Powers of board of adjustment. The board of adjustment may:

(1) Hear and decide appeals if it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this chapter or of any ordinance adopted pursuant to this chapter; and

(2) Authorize upon appeal in specific cases such variance from terms of the ordinance as will not be contrary to the public interest, if, owing to special conditions, a literal enforcement of the provisions of the ordinance will result in unnecessary hardship and so that the spirit of the ordinance is observed and substantial justice done.
Source: SL 2000, ch 69, § 23; SL 2003, ch 78, § 2; SL 2004, ch 101, § 2.



§ 11-2-54 Board of adjustment--Rules.

11-2-54. Board of adjustment--Rules. The board of adjustment shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this chapter.

Source: SL 2000, ch 69, § 24.



§ 11-2-55 Appeals to board--Filing--Notice--Records transmitted.

11-2-55. Appeals to board--Filing--Notice--Records transmitted. Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the county affected by any decision of the administrative officer. The appeal shall be taken within a reasonable time, as provided by the rules of the board of adjustment, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds of the appeal. The officer from whom the appeal is taken shall transmit to the board of adjustment all the papers constituting the record upon which the action appealed from was taken.

Source: SL 2000, ch 69, § 25.



§ 11-2-56 Stay of proceedings pending appeal--Exceptions.

11-2-56. Stay of proceedings pending appeal--Exceptions. An appeal to the board of adjustment stays all proceedings in the action appealed from, unless the officer from whom the appeal is taken files a certificate that by reason of facts stated in the certificate a stay would in the officer's opinion cause imminent peril to life or property. In such case proceedings may not be stayed other than by a restraining order which may be granted by the board of adjustment or by a court of record, on application, on notice to the officer from whom the appeal is taken and on due cause shown.

Source: SL 2000, ch 69, § 26.



§ 11-2-57 Public hearing of appeal--Notice.

11-2-57. Public hearing of appeal--Notice. The board of adjustment shall hold at least one public hearing of the appeal. Notice of the time and place shall be given at least ten days in advance by publication in a legal newspaper of the county, and due notice shall be given to the parties in interest. The board of adjustment shall decide the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney.

Source: SL 2000, ch 69, § 27.



§ 11-2-58 Decisions of board.

11-2-58. Decisions of board. In exercising the powers mentioned in § 11-2-53, the board of adjustment may, in conformity with the provisions of this chapter, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end has all the powers of the officer from whom the appeal is taken.

Source: SL 2000, ch 69, § 28; SL 2003, ch 78, § 3; SL 2004, ch 101, § 3.



§ 11-2-59 Two-thirds majority required.

11-2-59. Two-thirds majority required. The concurring vote of two-thirds of the members of the board of adjustment is necessary to reverse any order, requirement, decision, or determination of any such administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance, or to effect any variation in the ordinance.

Source: SL 2000, ch 69, § 29; SL 2003, ch 78, § 4; SL 2004, ch 101, § 4.



§ 11-2-60 County commissioners as board of adjustment--Powers and duties--Chair--Two-thirds majority required.

11-2-60. County commissioners as board of adjustment--Powers and duties--Chair--Two-thirds majority required. In lieu of appointing the board of adjustment provided by § 11-2-49, the board of county commissioners having adopted and in effect a zoning ordinance may act as and perform all the duties and exercise the powers of the board of adjustment. The chair of the board of county commissioners is chair of the board of adjustment as so composed. The concurring vote of at least two-thirds of the members of the board as so composed is necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the appellant on any matter upon which it is required to pass under any zoning ordinance, or to effect any variation in the ordinance.

Source: SL 2000, ch 69, § 30; SL 2003, ch 78, § 5; SL 2004, ch 101, § 5.



§ 11-2-61 Petition to court contesting decision of board.

11-2-61. Petition to court contesting decision of board. Any person or persons, jointly or severally, aggrieved by any decision of the board of adjustment, or any taxpayer, or any officer, department, board, or bureau of the county, may present to a court of record a petition duly verified, setting forth that the decision is illegal, in whole or in part, specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board of adjustment.

Source: SL 2000, ch 69, § 31; SL 2003, ch 78, § 6; SL 2004, ch 101, § 6.



§ 11-2-62 Writ of certiorari to board to review decision--Time limit--Writ not stay ofproceedings--Restraining order.

11-2-62. Writ of certiorari to board to review decision--Time limit--Writ not stay of proceedings--Restraining order. Upon the presentation of the petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe the time within which a return must be made and served upon the relator's attorney, which may not be less than ten days and may be extended by the court. The allowance of the writ does not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board of adjustment and on due cause shown, grant a restraining order.

Source: SL 2000, ch 69, § 32.



§ 11-2-63 Board may return certified copies of papers--Grounds of decision set forth.

11-2-63. Board may return certified copies of papers--Grounds of decision set forth. The board of adjustment is not required to return the original papers acted upon by it, but it is sufficient to return certified copies of the papers, or of such portions of the papers as may be called for by the writ. The return shall concisely set forth such other facts pertinent and material to show the grounds of the decision appealed from and shall be verified.

Source: SL 2000, ch 69, § 33.



§ 11-2-64 Court may take evidence.

11-2-64. Court may take evidence. If upon the hearing it appears to the court that testimony is necessary for the proper disposition of the matter, the court may take evidence, or appoint a referee to take such evidence as it may direct and report the evidence to the court with the referee's findings of fact and conclusions of law, which constitute a part of the proceedings upon which the determination of the court is made.

Source: SL 2000, ch 69, § 34.



§ 11-2-65 Court may reverse or affirm decision of board--Costs.

11-2-65. Court may reverse or affirm decision of board--Costs. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review.

Costs are not allowed against the board of adjustment unless the court determines that the board of adjustment acted with gross negligence, or in bad faith, or with malice in making the decision appealed from.

Source: SL 2000, ch 69, § 35.



§ 11-2-66 Cement Plant Commission property zoned as private business.

11-2-66. Cement Plant Commission property zoned as private business. All real property owned, leased, or otherwise held by the State of South Dakota by and through the South Dakota State Cement Plant Commission as of December 28, 2000, is hereby zoned to conform to its use as of December 28, 2000, as if it were owned, operated, and used by a private business, and all applicable municipal and county records shall be revised accordingly.

Source: SL 2000 (SS), ch 4, § 3.



§ 11-2-67 Repealed.

11-2-67. Repealed by SL 2004, ch 101, § 7






Chapter 03 - Platting Of Townsites, Additions And Subdivisions

§ 11-3-1 Townsite or subdivision survey and plat required--Contents.

11-3-1. Townsite or subdivision survey and plat required--Contents. When any person wishes to lay out a townsite or subdivision, he shall cause the same to be surveyed and platted, which shall particularly describe and set forth all the streets, commons, or public grounds, and all blocks, lots, parcels, or tracts within such third class municipality or subdivision, giving the names, width, courses, boundaries, and extent of all such streets.

Source: PolC 1877, ch 26, § 1; CL 1887, § 1095; RPolC 1903, § 1490; RC 1919, § 6537; SDC 1939, § 45.2801; SL 1979, ch 93, § 2; SL 1992, ch 60, § 2.



§ 11-3-1.1 Definition of terms.

11-3-1.1. Definition of terms. Terms used in this chapter mean:

(1) "Governing body," the board of county commissioners, the city council, city commission, or town board;

(2) "Improvement district," an improvement district constituted under authority of chapter 7-25A;

(3) "Municipality," an incorporated city or town;

(4) "Planning commission," a planning commission constituted under authority of chapters 11-2, 11-4, and 11-6;

(5) "Plat," a map, or representation on paper, of a piece of land subdivided into lots, parcels, tracts, or blocks, including streets, commons, and public grounds, if any, all drawn to scale;

(6) "Registered land surveyor," a registered land surveyor, registered in good standing and legally authorized to practice land surveying under the provisions of § 36-18-6;

(7) "Streets," streets, avenues, boulevards, roads, lanes, alleys, or other ways.
Source: SL 1979, ch 93, § 1; SL 1993, ch 106, § 1.



§ 11-3-2 Corner markers to be planted--Marking on plat.

11-3-2. Corner markers to be planted--Marking on plat. A registered land surveyor engaged by the owner shall at the time of surveying and laying out the property cause to be planted and firmly fixed in the ground at the corners of each block, lot, parcel, or tract, permanent markers constructed and placed in accordance with the rules adopted pursuant to § 43-20-7. The point set shall be distinguished on the plat.

Source: PolC 1877, ch 26, § 3; CL 1887, § 1097; RPolC 1903, § 1492; RC 1919, § 6539; SDC 1939, § 45.2803; SL 1979, ch 93, § 3; SL 1986, ch 317, § 3; SL 2011, ch 70, § 1.



§ 11-3-3 Numbering of lots--Length and angle of lines to be shown on plat--Curves.

11-3-3. Numbering of lots--Length and angle of lines to be shown on plat--Curves. All the lots, if included in blocks, shall be numbered in consecutive numbers starting with one, and the blocks shall also be numbered in consecutive numbers or letters, and the precise length and necessary angles of all lot and block lines, and the precise length and bearing angles of all subdivision boundary lines shall be stated on the plat. All lots not included in blocks, and all parcels or tracts shall in like manner be surveyed and numbered or lettered consecutively and the precise length and bearing angle of all lines and the acreage of each lot, parcel, or tract and the total acreage within the subdivision boundaries shall be stated on the plat together with any streets which shall divide or border the same. The plat shall include the length, central angle, and any other data necessary to properly survey any curve included on the plat.

Source: SL 1887, ch 106, § 1; CL 1887, § 1096; RPolC 1903, § 1491; RC 1919, § 6538; SDC 1939, § 45.2802; SL 1979, ch 93, § 4.



§ 11-3-4 Certification, acknowledgment and recording of plats.

11-3-4. Certification, acknowledgment and recording of plats. Every plat provided for in this chapter shall be certified by the registered land surveyor, who shall attach an official seal thereto as specified in § 36-18A-45 as being in all respects correct. The landowner, or the landowner's duly authorized agent, shall certify that the plat has been made at the request and under the direction of the landowner for the purposes indicated therein, that he or she is the owner of all the land included therein, and that development of this land shall conform to all existing applicable zoning, subdivision and erosion and sediment control regulations. The landowner certification shall be acknowledged before some officer authorized to take the acknowledgment of deeds and, with the certificate of such acknowledgment, shall be endorsed on or attached to the plat and be recorded as a part thereof in the office of the register of deeds of the proper county.

No such plat may be recorded until all the provisions of this section have been fully complied with, and upon certification and recordation shall be used as the legal description as provided by § 43-21-4 for all purposes, including constructive notice.

Source: SDC 1939, § 45.2804; SL 1967, ch 224, § 1; SL 1979, ch 93, § 5; SL 1981, ch 117; SL 1988, ch 127; SL 1997, ch 73, § 1.



§ 11-3-5 Repealed.

11-3-5. Repealed by SL 1979, ch 93, § 6



§ 11-3-6 Municipal approval for adjoining addition or subdivision--Conformity toexisting plats and regulations--Taxes and special assessments--Certification--Appeal of denial.

11-3-6. Municipal approval for adjoining addition or subdivision--Conformity to existing plats and regulations--Taxes and special assessments--Certification--Appeal of denial. The provisions of this chapter apply to every addition to, or subdivision within, any county, municipality, or unincorporated town. If the land or any part of the land included in any addition or subdivision is within, adjoining, or contiguous to the boundaries of any municipality, the plat, before being recorded, shall be submitted to the governing body or, if applicable, the planning director of the municipality. If it appears that the system of streets set forth therein conforms to the system of streets of the existing plats of the municipality, that all provisions of any subdivision regulations have been complied with, that all taxes and special assessments upon the tract or subdivision have been fully paid, and that such plat and the survey thereof have been executed according to law, the governing body shall, by resolution, approve the plat. The governing body may by resolution designate an administrative official of the municipality to approve plats in lieu of approval by the governing body. The auditor or finance officer shall endorse on the face of the plat a copy of the resolution or the designated administrative official's approval and certify to the same. No plat of any such addition or subdivision so situated may be recorded unless the plat bears on its face a copy of the resolution or approval and certificate of the auditor or finance officer. If the designated administrative official denies the plat request, the person requesting the plat may appeal to the governing body.

Source: SDC 1939, § 45.2806; SL 1959, ch 272, § 2; SL 1979, ch 93, § 7; SL 1997, ch 74, § 1; SL 2006, ch 64, § 1.



§ 11-3-7 Naming of additions and subdivisions.

11-3-7. Naming of additions and subdivisions. Every addition or subdivision within a county, municipality or unincorporated town shall be named as follows, to wit: ____ Addition (or Subdivision) to the municipality (or unincorporated town) of ____ or ____ Addition (or Subdivision) in the ____ quarter, Section ____, T ____, R ____, ____ of the ____ P.M. in the county of ____, except that Sections ____, T ____, R ____, ____ of the P.M. shall not be required when such addition or subdivision is located within the boundaries of an incorporated municipality. No plat which does not comply with this section shall be entitled to record or be recorded.

Source: SDC 1939, § 45.2806 as added by SL 1967, ch 224, § 2; SL 1973, ch 66; SL 1979, ch 93, § 8.



§ 11-3-8 County commissioners' approval required for plats outside municipalities--Resolution and auditor's certificate--Appeal of denial.

11-3-8. County commissioners' approval required for plats outside municipalities--Resolution and auditor's certificate--Appeal of denial. If any person wishes to plat any lands lying outside the boundaries of a municipality, the person shall be governed by this chapter. Before recording the person's plat in accordance with § 11-3-6, the person shall submit the plat to the board of county commissioners of the county wherein such lands are situated. The approval of the board of county commissioners pursuant to this section may not be required for a plat as specified in § 11-6-26. The board of county commissioners shall examine the same. The board of county commissioners shall by resolution, approve the plat, and the auditor shall endorse on the plat a copy of the resolution and certify to the same if it appears that the system of streets conforms to the system of streets of existing plats and section lines of the county, that adequate provision is made for access to adjacent unplatted lands by public dedication or section line when physically accessible, that all provisions of any subdivision regulations of the county have been complied with, that all taxes and special assessments upon the tract or subdivision have been fully paid and that the plat and the survey of the land have been lawfully executed. The board of county commissioners may by resolution designate an administrative official of the county to approve plats in lieu of approval by the board of county commissioners. No plat of any addition or subdivision, so situated, is entitled to record or may be recorded unless the plat bears a copy of the resolution or approval and certificate of the auditor. If the designated administrative official denies the plat request, the person requesting the plat may appeal to the board of county commissioners.

Source: SDC 1939, § 45.2806 as added by SL 1959, ch 272, § 2; SDC Supp 1960, § 45.2806-1; SL 1979, ch 93, § 9; SL 1997, ch 74, § 2.



§ 11-3-8.1 Protection of water from subdivision sewage.

11-3-8.1. Protection of water from subdivision sewage. No board of county commissioners may accept a plat for any new subdivision or a change in any plat for an enlargement of any existing subdivision which is adjacent to or includes any of the waters of the state within such county unless such plat includes provisions that are binding upon the developer of such subdivision which protects such body of water from pollution from sewage from such subdivision.

Source: SL 1992, ch 106, § 1.



§ 11-3-8.2 Liability of developer for sewage pollution.

11-3-8.2. Liability of developer for sewage pollution. The developer of any plat approved pursuant to § 11-3-8.1 shall be liable for the execution of the provisions required by § 11-3-8.1 to protect such water from pollution and shall be liable for any pollution that occurs for failure to execute such provisions.

Source: SL 1992, ch 106, § 2A.



§ 11-3-9 Director of equalization to receive copy of plat--Treasurer's certificate of taxpayment to be attached.

11-3-9. Director of equalization to receive copy of plat--Treasurer's certificate of tax payment to be attached. Plats specified in §§ 11-3-6 and 11-3-8 shall not be entitled to record or be recorded unless the same bear a copy of the certificate of the county director of equalization that he has received a copy of such plat. There shall also be endorsed thereon or attached to every plat provided for in this chapter the certificate of the county treasurer that all taxes which are liens upon any land included in such plat, as shown by the records of his office, have been fully paid. No such plat shall be recorded until all the provisions of this section have been fully complied with.

Source: PolC 1877, ch 26, § 4; CL 1887, § 1098; RPolC 1903, § 1493; SL 1913, ch 342; RC 1919, § 6540; SDC 1939, § 45.2804; SL 1959, ch 272, § 3; SDC Supp 1960, § 45.2806-2.



§ 11-3-10 Sizes of plats filed with register--Materials used.

11-3-10. Sizes of plats filed with register--Materials used. Each plat filed with the register of deeds shall be fifteen by twenty-six inches, eleven by seventeen inches, or eight and one-half by fourteen inches. Each plat shall be drawn on drafting linen, matte film, or mylar, with waterproof black ink and each signature shall be made with permanent ink. No other plat may be recorded.

Source: SDC 1939, § 45.2804 as enacted by SL 1967, ch 224, § 1; SL 1970, ch 85; SL 1979, ch 93, § 10; SL 2001, ch 63, § 1.



§ 11-3-11 Register's recording fee--Acceptance by governing body required.

11-3-11. Register's recording fee--Acceptance by governing body required. The register of deeds of the county recording any plat shall receive the sum of sixty dollars. The plat shall first be examined and accepted by the authorized governing body.

Source: PolC 1877, ch 26, § 8; CL 1887, § 1102; RPolC 1903, § 1496; SL 1907, ch 238, § 1; RC 1919, § 6543; SDC 1939, § 45.2807; SL 1974, ch 110; SL 1979, ch 93, § 11; SL 1992, ch 103, § 1; SL 2012, ch 51, § 2.



§ 11-3-12 Recorded plat as conveyance of dedications and grants marked on plat--General warranty--Use of land intended for streets and other public uses--Opening, improvement or maintenance not required.

11-3-12. Recorded plat as conveyance of dedications and grants marked on plat--General warranty--Use of land intended for streets and other public uses--Opening, improvement or maintenance not required. When the plat or map shall have been made out, certified, acknowledged, and recorded as provided in this chapter, every donation or grant to the public, or any individual, religious society, corporation, or body politic, marked or noted as such on such plat or map, shall be deemed a sufficient conveyance to vest the fee simple title of all such parcel or parcels of land as are therein expressed, and shall be considered to all intents and purposes a general warranty against the donor, his heirs, and representatives, to the donee or grantee, his heirs or representatives, for the uses and purposes therein expressed and intended, and no other use and purpose whatever. The land intended to be used for the streets, alleys, ways, commons, or other public uses shall be held in trust to and for the uses and purposes expressed or intended. No governing body shall be required to open, improve, or maintain any such dedicated streets, alleys, ways, commons, or other public ground solely by virtue of having approved a plat or having partially accepted any such dedication, donation or grant.

Source: PolC 1877, ch 26, § 5; CL 1887, § 1099; RPolC 1903, § 1494; RC 1919, § 6541; SDC 1939, § 45.2805; SL 1980, ch 107.



§ 11-3-12.1 Approval of access to street or highway prerequisite to filing plat.

11-3-12.1. Approval of access to street or highway prerequisite to filing plat. The owner of any parcel of land proposing to develop such land for residential or commercial purposes shall obtain written approval of the proposed access to an abutting highway or street from the appropriate highway or street authority. The approval shall be obtained prior to filing of the plat in accordance with this chapter and may not replace the need for any permits required by law.

Source: SL 1981, ch 118.



§ 11-3-12.2 Promulgation of rules for approval of access to state highways.

11-3-12.2. Promulgation of rules for approval of access to state highways. The Transportation Commission may adopt rules, pursuant to chapter 1-26, governing the following elements in granting written approval for access to state highways as provided for in §§ 11-3-12.1 and 31-24-6:

(1) Access location, width, and spacing;

(2) Signal spacing;

(3) Median design;

(4) Access application process;

(5) Access construction standards; and

(6) Safety.

Nothing in the rules promulgated pursuant to this section supersedes county or municipal planning and zoning authority.

Source: SL 2000, ch 70, § 1.



§ 11-3-13 to 11-3-15. Repealed.

11-3-13 to 11-3-15. Repealed by SL 1988, ch 128, §§ 10 to 12



§ 11-3-16 Vacation of plat before sale of lots--Recording of instrument--Vacation byjoinder of owners of lots sold.

11-3-16. Vacation of plat before sale of lots--Recording of instrument--Vacation by joinder of owners of lots sold. Any plat of any municipality or improvement district, or addition thereto, or any subdivision of land therein, may be vacated by the proprietor at any time before the sale of any lots therein, by a written instrument declaring the plat to be vacated, duly executed, acknowledged, or proved, and recorded in the office with the plat to be vacated. The executing and recording of such writing shall operate to destroy the force and effect of the recording of the plat so vacated, and to divest all public rights in the streets, alleys, commons, and public grounds laid out as described in such plat. The register of deeds shall notify the affected municipality or improvement district of the vacation within ten days of filing for a vacation of a plat.

If any lots have been sold, the plat may be vacated by all the owners of lots in such plat joining in the execution of the writing aforesaid.

Source: SL 1887, ch 109, § 1; CL 1887, § 1109; RPolC 1903, § 1503; RC 1919, § 6550; SDC 1939, § 45.2811; SL 1990, ch 101; SL 1993, ch 106, § 2.



§ 11-3-17 Vacation of part of plat--Closing of public highways not authorized--Inclosureof public grounds adjoining lots.

11-3-17. Vacation of part of plat--Closing of public highways not authorized--Inclosure of public grounds adjoining lots. Any part of a plat may be vacated under the provisions and subject to the conditions of this chapter if such does not abridge or destroy any of the rights and privileges of other proprietors in such plat.

Nothing contained in this section shall authorize the closing or obstructing of any public highways laid out according to law.

When any part of a plat shall be vacated as aforesaid, the proprietors of the lots so vacated may inclose the streets, alleys, and public grounds adjoining such lots in equal proportion.

Source: SL 1887, ch 109, §§ 2, 3; CL 1887, §§ 1110, 1111; RPolC 1903, §§ 1504, 1505; RC 1919, §§ 6551, 6552; SDC 1939, § 45.2812.



§ 11-3-18 Register of deeds to mark vacated plat--Reference to instrument of vacation.

11-3-18. Register of deeds to mark vacated plat--Reference to instrument of vacation. The register of deeds in whose office the plats aforesaid are recorded shall write in plain, legible letters across that part of the plat so vacated the word "vacated," and also make a reference on the plat to the volume and page in which the instrument of vacation is recorded.

Source: SL 1887, ch 109, § 4; CL 1887, § 1112; RPolC 1903, § 1506; RC 1919, § 6553; SDC 1939, § 45.2813.



§ 11-3-19 Validation of prior vacations by instrument--Deadline for enforcing rights--Notice of pendency.

11-3-19. Validation of prior vacations by instrument--Deadline for enforcing rights--Notice of pendency. Any proceedings conducted before January 1, 1993, for the vacation of any plat, or any portion or part thereof, which plat was laid out pursuant to this chapter, whether the land included in the plat, or any portion or part thereof, is or was, at the time of the proceedings for vacation of the plat, or any portion or part thereof, within or without the boundaries of a municipality or improvement district, and which plat, or any portion or part thereof has, before January 1, 1993, in the proceedings, been vacated in accordance with § 11-3-16 or 11-3-17 is hereby declared to be, and to have been, a valid vacation of the plat, or any portion or part thereof, and the proprietors of the lots so vacated may inclose the streets, alleyways, common easements, and public grounds adjoining such vacated lots, and all public rights thereto divested.

If any person has any vested right in any property by reason of any plat vacation referred to in this section, if no action or proceeding to enforce such right was commenced prior to July 1, 1995, such right shall be forever barred. No action or proceeding so brought is of any force or effect, or maintainable in any court of this state, unless prior to July 1, 1995, there was recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of such action, in accordance with the provisions of chapter 15-10.

Source: SL 1964, ch 230, § 1; SL 1980, ch 109; SL 1993, ch 106, § 3.



§ 11-3-20 General procedure for vacation of plats--Supplemental to vacation byinstrument.

11-3-20. General procedure for vacation of plats--Supplemental to vacation by instrument. Sections 11-3-20.1, 11-3-20.2, 11-3-21.1, 11-3-22.1, 11-3-23.1, and 11-3-24.1, are prescribed as the procedures to be followed for the vacation of part or all of any recorded plat of the State of South Dakota. Said sections are intended as supplemental to § 11-3-16 and only direct the procedure to be followed where and when the facts and conditions, at the time of vacation, are other than as specifically set forth in § 11-3-16.

Source: SL 1947, ch 212; SL 1953, ch 266, § 1; SDC Supp 1960, § 45.2815 (6); SL 1974, ch 109, § 1.



§ 11-3-20.1 Vacation procedure within planning commission jurisdiction.

11-3-20.1. Vacation procedure within planning commission jurisdiction. If a plat sought to be vacated lies within the platting jurisdiction of a municipality or county which has in existence a statutory planning commission, said plat may be vacated pursuant to the procedures outlined in §§ 11-3-20.2 to 11-3-20.4, inclusive.

Source: SL 1974, ch 109, § 3; SL 1979, ch 93, § 12.



§ 11-3-20.2 New plat vacating prior plats--References to prior plats.

11-3-20.2. New plat vacating prior plats--References to prior plats. The new plat shall specifically describe all previous plats sought to be vacated including the book and page or document number of all existing plats in the register of deeds office. The new plat shall specifically state that all previous plats so listed are to be vacated in whole or in part. The new plat shall comply with the public highway provisions of § 11-3-17.

Source: SL 1974, ch 109, § 4; SL 1979, ch 93, § 13.



§ 11-3-20.3 Information required for vacation and replatting.

11-3-20.3. Information required for vacation and replatting. Upon receipt of a plat, as described in § 11-3-20.2, by the planning commission of any municipality or county, the planning commission shall require that the person seeking the vacation and replat provide the following information:

(1) The names and addresses of the record owner of the plat or part thereof sought to be vacated and the names and addresses of the record owners of property adjacent to or solely served by any streets, if any, included in the plat to be vacated,

(2) The legal description of the same,

(3) The names of the legal voters, residing upon the same,

(4) The character and use of the same,

(5) A description of any public highway located there,

(6) Any other facts pertinent to the application, including any facts necessary by municipal or county ordinance for the recordation of any plat.
Source: SL 1974, ch 109, § 5; SL 1979, ch 93, § 14.



§ 11-3-20.4 Recording of new plat on approval--Vacation of prior plats.

11-3-20.4. Recording of new plat on approval--Vacation of prior plats. Upon approval of the final plat, submitted under the provisions of § 11-3-20.1 or 11-3-20.2, by the governing body of the municipality or county, said plat shall be filed in the office of the register of deeds of the county wherein the property is located. The register of deeds shall record said plat and shall vacate all previous plats in the same manner as prescribed by § 11-3-18.

Source: SL 1974, ch 109, § 6; SL 1979, ch 93, § 15.



§ 11-3-21 Repealed.

11-3-21. Repealed by SL 1988, ch 128, § 5



§ 11-3-21.1 Filing of petition for vacation of plat--Contents.

11-3-21.1. Filing of petition for vacation of plat--Contents. Any person interested in the vacation of part or all of any recorded plat that lies outside a municipality may file a petition in the office of the county auditor for the county where the platted property is situated containing:

(1) The names and addresses of the record owner of the plat or part thereof sought to be vacated;

(2) The legal description of the plat;

(3) The names of the legal voters residing upon the plat;

(4) The character and use of the plat;

(5) A description of any public highway located there;

(6) Any other facts pertinent to the application.
Source: SL 1988, ch 128, § 1.



§ 11-3-22 Repealed.

11-3-22. Repealed by SL 1988, ch 128, § 6



§ 11-3-22.1 Setting of time and place for hearing on petition--Notice by publication.

11-3-22.1. Setting of time and place for hearing on petition--Notice by publication. The board of county commissioners shall set a time and place for a hearing on a petition filed pursuant to § 11-3-21.1. The hearing shall be held within thirty days of when the petition is filed. The board shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the county.

Source: SL 1988, ch 128, § 2; SL 1999, ch 65, § 9.



§ 11-3-23 Repealed.

11-3-23. Repealed by SL 1988, ch 128, § 7



§ 11-3-23.1 Grant of petition by board of county commissioners--Payment of propertytaxes.

11-3-23.1. Grant of petition by board of county commissioners--Payment of property taxes. If after the hearing required by § 11-3-22.1, the board of county commissioners determines that the granting of the petition will not abridge or destroy any of the rights and privileges of other proprietors of such plat and will not authorize the closing or obstruction of any public highway laid out according to law, it may vacate the plat specified in the petition. All property taxes on such plat shall be paid before it may be vacated.

Source: SL 1988, ch 128, § 3.



§ 11-3-24 Repealed.

11-3-24. Repealed by SL 1988, ch 128, § 8



§ 11-3-24.1 Filing and recording of decision.

11-3-24.1. Filing and recording of decision. The board of county commissioners shall file a certified copy of their decision in the office of the register of deeds. The register of deeds shall record such decision pursuant to § 11-3-18.

Source: SL 1988, ch 128, § 4.



§ 11-3-25 Repealed.

11-3-25. Repealed by SL 1988, ch 128, § 9



§ 11-3-26 Replatting after vacation of plat.

11-3-26. Replatting after vacation of plat. The owner of any land within any plat vacated pursuant to this chapter may cause the same to be again platted in the manner provided for the original platting of townsites, additions, and subdivisions.

Source: SL 1887, ch 109, § 5; CL 1887, § 1113; RPolC 1903, § 1507; RC 1919, § 6554; SDC 1939, § 45.2814.






Chapter 04 - Municipal Planning And Zoning

§ 11-4-1 Regulatory powers of municipality.

11-4-1. Regulatory powers of municipality. For the purpose of promoting health, safety, or the general welfare of the community the governing body of any municipality may regulate and restrict the height, number of stories, and size of buildings and other structures; the percentage of lot that may be occupied; the size of the yards, courts, and other open spaces; the density of population; and the location and use of buildings, structures, and land for trade, industry, residence, flood plain, or other purposes. A municipality may enter into an agreement with any landowner specifying the conditions under which the landowner's property may be developed.

Source: SDC 1939, § 45.2601; SL 1974, ch 111; SL 1982, ch 55, § 2; SL 2000, ch 69, § 53; SL 2004, ch 102, § 1.



§ 11-4-1.1 Definition of terms.

11-4-1.1. Definition of terms. The definitions set forth in § 11-6-1 shall be applicable to this chapter.

Source: SL 1975, ch 114, § 1.



§ 11-4-2 Division of municipality into districts--District regulations--Uniformity withindistrict.

11-4-2. Division of municipality into districts--District regulations--Uniformity within district. For any or all of said purposes the governing body may divide the municipality into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of this chapter; and within such districts it may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.

Source: SL 1927, ch 176, § 2; SDC 1939, § 45.2602.



§ 11-4-3 Comprehensive plan required--Purposes of plan--Factors considered in regulations.

11-4-3. Comprehensive plan required--Purposes of plan--Factors considered in regulations. Such regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets; to secure safety from fire, panic, and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks, and other public requirements.

Such regulations shall be made with reasonable consideration, among other things, to the character of the district, and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such municipality.

Source: SL 1927, ch 176, § 3; SDC 1939, § 45.2603.



§ 11-4-3.1 Temporary zoning ordinance--Adoption--Purpose--Hearing and notice--Duration andrenewal.

11-4-3.1. Temporary zoning ordinance--Adoption--Purpose--Hearing and notice--Duration and renewal. If a municipality is conducting or in good faith intends to conduct studies within a reasonable time or has held or is holding a hearing for the purpose of considering a comprehensive plan, the city council in order to protect the public health, safety, and general welfare may adopt as emergency measures a temporary zoning ordinance and map, and a temporary subdivision ordinance, the purposes of which are to classify and regulate uses and related matters as constitutes the emergency. Before adoption or renewal of the emergency measure, the council shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality. Any emergency ordinance is limited to one year from the date it becomes effective and may be renewed for one year. In no case may the ordinance be in effect for more than two years.

Source: SL 1975, ch 114, § 2; SL 1999, ch 65, § 10; SL 2000, ch 69, § 54.



§ 11-4-4 Notice and hearing of proposed zoning ordinance required.

11-4-4. Notice and hearing of proposed zoning ordinance required. The governing body may adopt a zoning ordinance. Before adoption or renewal of the ordinance, the council shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality. Any interested person shall be given a full, fair, and complete opportunity to be heard at the hearing, and the governing body may refuse or adopt the ordinance, with or without amendment.

Source: SDC 1939, § 45.2604; SL 1949, ch 192; SL 1972, ch 72, § 2; SL 1982, ch 60, § 9; SL 1999, ch 65, § 11; SL 2000, ch 69, § 55.



§ 11-4-4.1 Ordinance authorizing conditional use of real property--Content--Approval ordisapproval of request.

11-4-4.1. Ordinance authorizing conditional use of real property--Content--Approval or disapproval of request. A municipal zoning ordinance adopted pursuant to this chapter that authorizes a conditional use of real property shall specify the approving authority, each category of conditional use requiring such approval, the zoning districts in which a conditional use is available, and the criteria for evaluating each conditional use. The approving authority shall consider the stated criteria, the objectives of the comprehensive plan, and the purpose of the zoning ordinance and its relevant zoning districts when making a decision to approve or disapprove a conditional use request.

Source: SL 2004, ch 103, § 1.



§ 11-4-4.2 Conditional use defined.

11-4-4.2. Conditional use defined. A conditional use is any use that, owing to certain special characteristics attendant to its operation, may be permitted in a zoning district subject to the evaluation and approval by the approving authority specified in § 11-4-4.1. A conditional use is subject to requirements that are different from the requirements imposed for any use permitted by right in the zoning district.

Source: SL 2004, ch 103, § 2.



§ 11-4-5 Reading, passage and publication of ordinance--Protest by landowners in district--Flood plain ordinance not subject to protest.

11-4-5. Reading, passage and publication of ordinance--Protest by landowners in district--Flood plain ordinance not subject to protest. If a zoning ordinance is adopted, the ordinance is subject to the provisions of § 9-19-7 as a comprehensive regulation unless the referendum is invoked, or unless a written protest is filed with the auditor or clerk, signed by at least forty percent of the owners of equity in the lots included in any proposed district and the lands within two hundred fifty feet from any part of the proposed district. A corporation is construed to be a sole owner, and if parcels of land are in the name of more than one person, ownership representation is in proportion to the number of signers who join in the petition in relation to the number of owners. If a protest is filed, the ordinance does not become effective unless the ordinance is approved by two-thirds of the governing body of the municipality. The protest provisions of this section do not apply to any ordinance regulating or establishing flood plain areas.

Source: SDC 1939, § 45.2604; SL 1949, ch 192; SL 1974, ch 112; SL 1975, ch 115; SL 1998, ch 75, § 1; SL 1999, ch 65, § 12; SL 2000, ch 69, § 56.



§ 11-4-6 Conflict with other regulations--More stringent regulations govern.

11-4-6. Conflict with other regulations--More stringent regulations govern. Whenever the regulations made under authority of this chapter require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of this chapter shall govern.

Wherever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or a less number of stories, or other higher standards than are required by the regulations made under authority of this chapter, the provisions of such statute or local ordinance or regulation shall govern.

Source: SL 1927, ch 176, § 9; SDC 1939, § 45.2610.



§ 11-4-7 Proceedings by municipal authorities to prevent violation of regulations.

11-4-7. Proceedings by municipal authorities to prevent violation of regulations. In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted, or maintained, or any building, structure, or land is used in violation of this chapter or of any ordinance or other regulation made under authority conferred thereby, the proper local authorities of the municipality, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance, or use, to restrain, correct, or abate such violation, to prevent the occupancy of said building, structure, or land, or to prevent any illegal act, conduct, business, or use in or about such premises.

Source: SL 1927, ch 176, § 8; SDC 1939, § 45.2609.



§ 11-4-8 Changes in regulations--Notice and procedure.

11-4-8. Changes in regulations--Notice and procedure. Regulations, restrictions, and boundaries adopted pursuant to this chapter may be amended, supplemented, changed, modified, or repealed. Any such modification or repeal shall be proposed in an ordinance presented to the governing body for adoption in the same manner and upon the same notice as required for the adoption of the original ordinance. However, amendments or additions to a subdivision or zoning ordinance may be published without republishing the full ordinance if the section or subsection of the ordinance containing the change is published in its entirety.

Source: SDC 1939, § 45.2605; SL 1941, ch 201; SL 1987, ch 116; SL 2000, ch 69, § 57.



§ 11-4-9 Requiring consent of landowners to change in zoning ordinance.

11-4-9. Requiring consent of landowners to change in zoning ordinance. The governing body may by ordinance require as a condition precedent to the introduction of any ordinance proposing changes in the zoning ordinance that there be first filed with the city auditor, finance officer, or clerk the written consent of the owners of not exceeding sixty percent of the aggregate area having the right of protest against such proposed ordinance if adopted, determined as provided by § 11-4-5.

Source: SDC 1939, § 45.2605 as added by SL 1941, ch 201; SL 2000, ch 69, § 58.



§ 11-4-10 Referendum and protests against changes in zoning ordinance.

11-4-10. Referendum and protests against changes in zoning ordinance. The referendum and the right of protest may be invoked against an ordinance making changes in the zoning ordinance in like manner as against the original ordinance.

Source: SL 1927, ch 176, § 5; SL 1927 (SS), ch 18, § 2; SDC 1939, § 45.2605; SL 1941, ch 201.



§ 11-4-11 Appointment of planning and zoning commission--Same as city planning and zoningcommission.

11-4-11. Appointment of planning and zoning commission--Same as city planning and zoning commission. In order to avail itself of the powers conferred by this chapter, the governing body shall appoint a commission to be known as the planning and zoning commission to recommend the boundaries of the zoning districts and appropriate regulations to be enforced therein.

The planning and zoning commission provided herein shall be the same planning and zoning commission provided under the provisions of chapter 11-6.

Source: SL 1927, ch 176, § 6; SDC 1939, § 45.2606; SL 1975, ch 114, § 3.



§ 11-4-12 Planning and zoning commission--Hearings and notice--Final recommendation.

11-4-12. Planning and zoning commission--Hearings and notice--Final recommendation. The planning and zoning commission, when appointed, shall hold public hearings, subject to the same notice requirements as provided in § 11-4-4, before submitting its recommendation, and the governing body may not hold its public hearings or take action until it has received the recommendation of the commission.

Source: SDC 1939, § 45.2606; SL 1975, ch 114, § 4; SL 2000, ch 69, § 59.



§ 11-4-13 Board of adjustment to be provided--Planning and zoning commission as adjustmentboard--Power to grant variances.

11-4-13. Board of adjustment to be provided--Planning and zoning commission as adjustment board--Power to grant variances. Except as otherwise provided by § 11-4-24, the governing body shall provide for the appointment of a board of adjustment, or for the planning and zoning commission to act as a board of adjustment, and in the regulations and restrictions adopted pursuant to the authority of this chapter, shall provide that the board of adjustment may, in appropriate cases and subject to appropriate conditions and safeguards, grant variances to the terms of the ordinance.

Source: SDC 1939, § 45.2607; SL 1975, ch 114, § 5; SL 2000, ch 69, § 60.



§ 11-4-14 Appointment and terms of board of adjustment other than commission--Removal--Vacancies--Alternates.

11-4-14. Appointment and terms of board of adjustment other than commission--Removal--Vacancies--Alternates. A board of adjustment, other than the planning and zoning commission acting as a board of adjustment, consists of five members, each to be appointed for a term of three years and removable for cause by the appointing authority upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. The appointing authority may also appoint a first alternate and a second alternate for a term of three years each. If a member is unable to attend a meeting, the first alternate, or second alternate, in turn, shall serve in the member's place.

Source: SDC 1939, § 45.2607; SL 1975, ch 114, § 6; SL 1984, ch 105; SL 2000, ch 69, § 61.



§ 11-4-15 Meetings of board of adjustment--Administration of oaths and attendance ofwitnesses.

11-4-15. Meetings of board of adjustment--Administration of oaths and attendance of witnesses. Meetings of the board of adjustment shall be held at the call of the chairman and at such other times as the board may determine. Such chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All meetings of such board shall be open to the public.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607.



§ 11-4-16 Minutes and records of board of adjustment--Destruction of records.

11-4-16. Minutes and records of board of adjustment--Destruction of records. The board of adjustment shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record. However, the board of adjustment may destroy any record which the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607; SL 1981, ch 45, § 13.



§ 11-4-17 Appeals to board of adjustment--Exceptions and variances.

11-4-17. Appeals to board of adjustment--Exceptions and variances. The board of adjustment may:

(1) Hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this chapter or of any ordinance adopted pursuant to this chapter;

(2) Authorize upon appeal in specific cases such variance from terms of the ordinance not contrary to the public interest, if, owing to special conditions, a literal enforcement of the provisions of the ordinance will result in unnecessary hardship and so that the spirit of the ordinance is observed and substantial justice done.
Source: SDC 1939, § 45.2607; SL 2000, ch 69, § 62.



§ 11-4-18 Rules of board of adjustment.

11-4-18. Rules of board of adjustment. The board of adjustment shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this chapter.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607.



§ 11-4-19 Taking of appeals to board of adjustment--Notice--Transmittal of papers to board.

11-4-19. Taking of appeals to board of adjustment--Notice--Transmittal of papers to board. Appeals to the Board of Adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the municipality affected by any decision of the administrative officer. Such appeal shall be taken within a reasonable time, as provided by the rules of such board, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607.



§ 11-4-20 Stay of proceedings by appeal to board of adjustment--Certificate of imminent perilto life or property--Restraining order staying proceedings.

11-4-20. Stay of proceedings by appeal to board of adjustment--Certificate of imminent peril to life or property--Restraining order staying proceedings. An appeal to the board of adjustment stays all proceedings in the action appealed from, unless the officer from whom the appeal is taken shall file a certificate that by reason of facts stated in the certificate a stay would in his opinion cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record, on application, on notice to the officer from whom the appeal is taken and on due cause shown.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607.



§ 11-4-21 Notice and hearing by board of adjustment--Hearing open to public.

11-4-21. Notice and hearing by board of adjustment--Hearing open to public. The board of adjustment shall hold at least one public hearing of the appeal. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality, and due notice shall be given to the parties in interest. The board shall decide the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney.

Source: SDC 1939, § 45.2607; SL 1999, ch 65, § 13.



§ 11-4-22 Disposition of appeals by board of adjustment.

11-4-22. Disposition of appeals by board of adjustment. In exercising the powers mentioned in § 11-4-17, the board of adjustment may, in conformity with the provisions of this chapter, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607.



§ 11-4-23 Vote required to reverse or to grant exception or variance.

11-4-23. Vote required to reverse or to grant exception or variance. The concurring vote of at least two-thirds of the members of the board of adjustment is necessary to reverse any order, requirement, decision, or determination of the administrative officer, or to decide in favor of the applicant on any matter upon which the board of adjustment is required to pass under any ordinance, or to effect any variation in an ordinance.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2607; SL 1975, ch 114, § 7; SL 2006, ch 65, § 1.



§ 11-4-24 Governing body acting as board of adjustment--Chairman of board--Vote requiredfor reversal, exception or variance.

11-4-24. Governing body acting as board of adjustment--Chairman of board--Vote required for reversal, exception or variance. In lieu of appointing the board of adjustment provided by § 11-4-13 the governing body of any municipality having adopted and in effect a zoning ordinance may act as and perform all the duties and exercise the powers of such board of adjustment. The mayor or president of the board of trustees shall be chairman of the board of adjustment as so composed. The concurring vote of at least two-thirds of the members of such board as so composed shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the appellant on any matter upon which it is required to pass under any zoning ordinance, or to effect any variation in such ordinance.

Source: SL 1941, ch 202; SDC Supp 1960, § 45.2607-1.



§ 11-4-25 Petition to court alleging illegality of decision by Board of Adjustment--Time offiling.

11-4-25. Petition to court alleging illegality of decision by Board of Adjustment--Time of filing. Any person or persons, jointly or severally, aggrieved by any decision of the Board of Adjustment, or any taxpayer, or any officer, department, board, or bureau of the municipality, may present to a court of record a petition duly verified, setting forth that such decision is illegal, in whole or in part, specifying the grounds of the illegality. Such petition shall be presented to the court within thirty days after the filing of the decision in the office of the board.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-26 Writ of certiorari to review decision of board--Time of return--Restraining order tostay proceedings.

11-4-26. Writ of certiorari to review decision of board--Time of return--Restraining order to stay proceedings. Upon the presentation of such petition the court may allow a writ of certiorari directed to the board of adjustment to review such decision of the board of adjustment and shall prescribe therein the time within which a return thereto must be made and served upon the relator's attorney, which shall not be less than ten days and may be extended by the court.

The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-27 Certified copies returned on certiorari--Contents of return.

11-4-27. Certified copies returned on certiorari--Contents of return. The board of adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified copies thereof, or of such portions thereof as may be called for by such writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-28 Evidence heard by court on certiorari--Referee.

11-4-28. Evidence heard by court on certiorari--Referee. If upon the hearing it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence, or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-29 Disposition by court on certiorari--Costs.

11-4-29. Disposition by court on certiorari--Costs. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review.

Costs shall not be allowed against the board of adjustment unless it shall appear to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision appealed from.

Source: SL 1927, ch 176, § 7; SDC 1939, § 45.2608.



§ 11-4-30 Cement Plant Commission property zoned as private business.

11-4-30. Cement Plant Commission property zoned as private business. All real property owned, leased, or otherwise held by the State of South Dakota by and through the South Dakota State Cement Plant Commission as of December 28, 2000, is hereby zoned to conform to its use as of December 28, 2000, as if it were owned, operated, and used by a private business, and all applicable municipal and county records shall be revised accordingly.

Source: SL 2000 (SS), ch 4, § 4.






Chapter 05 - Restrictive Contracts And Declarations

§ 11-5-1 Buildings, space requirements, and uses subject to regulation and restriction bydeclaration or contract of landowners in first or second class municipality.

11-5-1. Buildings, space requirements, and uses subject to regulation and restriction by declaration or contract of landowners in first or second class municipality. It shall be lawful for the owner or owners of any real property situated in any first or second class municipality within this state to regulate and restrict by declaration or contract, as provided in § 11-5-2, the height, number of stories, and size of buildings and other structures, and the nature of other improvements to be erected or made upon property belonging to such property owner or owners, and also to regulate and restrict as to such property the percentage of the lot or parcel that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industrial, residence, or other purposes, and to regulate and restrict upon such land the construction, reconstruction, alteration, repair, or use of buildings, structures, or land.

Source: SL 1925, ch 243, § 1; SDC 1939, § 45.2611; SL 1992, ch 60, § 2.



§ 11-5-2 Execution, filing and recording of declaration or contract of landowners--Homestead.

11-5-2. Execution, filing and recording of declaration or contract of landowners--Homestead. Any property owner desiring to exercise the powers conferred by § 11-5-1 shall enter into a declaration or contract in writing specifying the regulations and restrictions which the property owner may desire to impose upon the property owned by him. The declaration or contract shall be signed by the property owner executing the same and acknowledged by the property owner who shall, within thirty days after the execution and acknowledgment of the declaration or contract, record the same in the office of the register of deeds of the county in which the land affected is situated. If required by the municipal governing body, within thirty days after the recording, a copy, certified by the register of deeds, shall be filed with the auditor of the first or second class municipality in which the land is situated. Any declaration or contract covering a homestead shall be executed and acknowledged by both the owner and the spouse of the owner.

Source: SL 1925, ch 243, § 2; SDC 1939, § 45.2612; SL 1980, ch 108; SL 1992, ch 60, § 2.



§ 11-5-3 Remedies for enforcement of declaration or contract--Action maintained by first orsecond class municipality.

11-5-3. Remedies for enforcement of declaration or contract--Action maintained by first or second class municipality. After the execution, recording, and filing of any declaration or contract executed pursuant to §§ 11-5-1 and 11-5-2, the terms and conditions of the same may be enforced by action at law or by suit in equity brought by any person possessing any interest in the land affected by such declaration or contract or in any part of such land, or such action or suit may be maintained by the first or second class municipality within which such land is situated.

Source: SL 1925, ch 243, § 5; SDC 1939, § 45.2614; SL 1992, ch 60, § 2.



§ 11-5-4 Duration of restrictions by declaration or contract.

11-5-4. Duration of restrictions by declaration or contract. The restrictions authorized by §§ 11-5-1 and 11-5-2 shall continue in force for such period as may be prescribed in such declaration or contract but not exceeding twenty-five years from the date of such declaration or contract.

Source: SL 1925, ch 243, § 3; SDC 1939, § 45.2612.



§ 11-5-5 Superior right of first or second class municipality to exercise zoning powers.

11-5-5. Superior right of first or second class municipality to exercise zoning powers. The authority granted by § 11-5-1 and any declaration or contract made thereunder, shall be subject to the right of the first or second class municipality to exercise the powers and authorities conferred under chapter 11-4 at any time the municipality may elect to exercise such authority.

Source: SDC 1939, § 45.2611; SL 1992, ch 60, § 2.



§ 11-5-6 Revocation of declaration or contract--Execution by successor in interest required--Approval by municipal governing body required.

11-5-6. Revocation of declaration or contract--Execution by successor in interest required--Approval by municipal governing body required. Any declaration or contract made pursuant to §§ 11-5-1 and 11-5-2 may be revoked and canceled only by the execution by the persons executing the same of a deed of revocation, which deed of revocation shall be acknowledged and recorded in the office of the register of deeds and a copy thereof filed in the office of the city auditor as provided in case of the original declaration or contract. In case any property owner signing such declaration or contract shall have died or shall have parted with his interest in the real property affected or any part thereof, such deed of revocation shall not be valid until executed by all persons having an interest in such real property as successors in interest to the person or persons executing such declaration or contract, and such deed of revocation shall not go into force or effect until after the same shall have been approved by a resolution duly adopted by the governing body of the first or second class municipality within which such land is situated.

Source: SL 1925, ch 243, § 4; SDC 1939, § 45.2613; SL 1992, ch 60, § 2.






Chapter 06 - Comprehensive City Planning

§ 11-6-1 Definition of terms.

11-6-1. Definition of terms. Terms used in this chapter mean:

(1) "Commission," "planning and zoning commission," or "planning commission," any city planning and zoning commission created under the terms of this chapter;

(2) "Comprehensive plan," any document which describes in words, and may illustrate by maps, plats, charts, and other descriptive matter, the goals, policies, and objectives of the municipality to interrelate all functional and natural systems and activities relating to the development of the territory under its jurisdiction;

(3) "Council," the chief legislative body or governing body of the municipality;

(4) "Mayor," the chief executive of the municipality, whether the official designation of such official be mayor, city manager, or otherwise;

(5) "Municipality" or "city," any incorporated city or town;

(6) Deleted by SL 2000, ch 69, § 63;

(7) "Street," any street, avenue, boulevard, road, lane, alley, or other roadway;

(8) "Subdivision," the division of any tract or parcel of land into two or more lots, sites, or other division for the purpose, whether immediate or future, of sale or building development and includes resubdivision. This definition does not apply to the conveyance of a portion of any previously platted tract, parcel, lot, or site if the conveyance does not cause the tract, parcel, lot, or site from which the portion is severed to be in violation of any existing zoning ordinance or subdivision regulation applying to such tract, parcel, lot, or site;

(9) "Subdivision ordinance," any ordinance adopted by the municipality to regulate the subdivision of land so as to provide coordination of streets with other subdivisions and the major street plan, adequate areas set aside for public uses, water and sanitation facilities, drainage and flood control, and conformity with the comprehensive plan;

(9A) "Temporary zoning or subdivision ordinance," an ordinance adopted as an emergency measure for a limited duration;

(10) "Zoning map," any map adopted as an ordinance by the municipality that delineates the extent of each district or zone established in the zoning ordinance;

(11) "Zoning ordinance," any ordinance adopted by the municipality to implement the comprehensive plan by regulating the location and use of buildings and uses of land.
Source: SL 1949, ch 198, § 1; SDC Supp 1960, § 45.3301; SL 1966, ch 145; SL 1975, ch 116, § 1; SL 1975, ch 117; SL 2000, ch 69, § 63.



§ 11-6-2 Planning and zoning commission required in municipality--Comprehensive planto be effected.

11-6-2. Planning and zoning commission required in municipality--Comprehensive plan to be effected. For the purpose of promoting the health, safety, and general welfare of the municipality, each municipality of the state shall provide by ordinance for a planning and zoning commission, including the appropriation of money to a fund for the expenditures of such commission and to provide by ordinance the qualifications of the members, mode of appointment, tenure of office, compensation, powers, duties of and rules governing such board. Municipalities shall, as soon as possible, make, adopt, amend, extend, add to or carry out a general municipal plan of development, such plan to be referred to as the comprehensive plan.

Source: SDCL, § 11-6-2 as enacted by SL 1975, ch 116, § 2; SL 1995, ch 49, § 21.



§ 11-6-3 Contract for county planning and zoning services--Fees--Powers of countycommission--Designation of planning commission--Contracts for special services.

11-6-3. Contract for county planning and zoning services--Fees--Powers of county commission--Designation of planning commission--Contracts for special services. The governing body of any municipality may contract with the board of county commissioners for planning and zoning services to be provided by the county, and the contract may provide that the municipality shall pay such fees as are agreed for the services performed. Under the provisions of the contract the municipal governing body may authorize the county planning and zoning commission, on behalf of the municipality, to exercise any of the powers otherwise granted to municipal planning and zoning commissions under this chapter and chapter 11-4. The contract between the governing body of the municipality and the county may provide among other things for joint county-municipal planning activities, or it may designate the county planning commission as the planning commission for the municipality. The municipality may also contract with a planning agency, authority or commission, or with planning consultants, or with other specialists for such services as it requires.

Source: SDCL, § 11-6-3 as enacted by SL 1975, ch 116, § 3; SL 1992, ch 60, § 2; SL 1998, ch 76, § 1.



§ 11-6-4 Repealed.

11-6-4. Repealed by SL 1995, ch 49, § 22



§ 11-6-4.1 Temporary addition to planning commission of resident of affected outside area.

11-6-4.1. Temporary addition to planning commission of resident of affected outside area. For the purpose of carrying out any of the provisions of §§ 11-6-26 to 11-6-38, inclusive, the city council may temporarily add as a member of the city planning and zoning commission a resident of the area to be affected by proposed municipal zoning and subdivision ordinances outside the corporate limits of the municipality.

Source: SL 1975, ch 116, § 17; SL 2000, ch 69, § 64.



§ 11-6-4.2 Repealed.

11-6-4.2. Repealed by SL 2003, ch 77, § 2



§ 11-6-5 , 11-6-6. Repealed.

11-6-5, 11-6-6. Repealed by SL 1995, ch 49, §§ 23, 24



§ 11-6-7 Employees appointed by city council--Contracts for special services.

11-6-7. Employees appointed by city council--Contracts for special services. The city council may appoint such employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same provisions of law, including civil service regulations, as govern other corresponding civil employees of the municipality. The city council may also contract with city planners, engineers, architects, and other consultants as well as federal, state, and local agencies for such services as it may require.

Source: SL 1949, ch 198, § 4; SDC Supp 1960, § 45.3304; SL 1966, ch 145; SL 1975, ch 116, § 4.



§ 11-6-8 Information furnished by public officials--Examinations and surveys--Generalpowers of commission.

11-6-8. Information furnished by public officials--Examinations and surveys--General powers of commission. All public officials shall, upon request, furnish to the planning commission, within a reasonable time, such available information as it may require for its work. The commission, its members, and employees, in the performance of its functions, may, after thirty days' written notice by certified mail to the landowner, enter upon any land, make examinations and surveys, and place and maintain necessary monuments and marks thereon. In general, the commission has all powers necessary to enable it to fulfill and perform its functions, promote municipal planning, or carry out all the purposes of this chapter.

Source: SL 1949, ch 198, § 8; SDC Supp 1960, § 45.3308; SL 1966, ch 145; SL 1999, ch 67, § 1.



§ 11-6-9 Expenditures of planning and zoning commission--Funds, equipment andaccommodations.

11-6-9. Expenditures of planning and zoning commission--Funds, equipment and accommodations. The expenditures of the planning and zoning commission, exclusive of those made from funds received by gift, shall be within the amounts appropriated for the purpose by the municipal governing body. The municipal governing body shall provide the funds, equipment and accommodations necessary for the planning and zoning commission's work. The municipal governing body may include in such appropriation funds to provide compensation for members of the planning and zoning commission.

Source: SL 1949, ch 198, § 4; SDC Supp 1960, § 45.3304; SL 1966, ch 145; SL 1985, ch 100.



§ 11-6-10 Territorial extent of powers granted by chapter--Electrical service areas notaffected.

11-6-10. Territorial extent of powers granted by chapter--Electrical service areas not affected. The legislative body of an incorporated municipality and a board of county commissioners may jointly exercise the comprehensive planning and zoning powers granted in this chapter and chapters 11-2 and 11-4 in a joint jurisdictional area beyond the municipal corporate limits. The joint jurisdictional area, not to exceed six miles, shall be delineated in a comprehensive plan but in no instance may the area extend beyond a line equidistant from the corporate limits of any other municipality unless otherwise agreed to by a majority vote of the governing body of each municipality having a planning commission. Nothing contained in this chapter may be construed to amend or repeal any provisions of chapter 49-34A.

The county and city planning commissions shall meet jointly and hold at least one public hearing on the comprehensive plan. Notice of the time and place of the hearing shall be given once by either the city or county at least ten days in advance by publication in a legal newspaper. Following the public hearing, each planning commission shall submit a recommendation to their respective governing body.

Source: SDC Supp 1960, § 45.3305 as added by SL 1966, ch 145; SL 1975, ch 116, § 5; SL 2003, ch 77, § 3.



§ 11-6-11 Territorial extent of general zoning powers--Express provision as to extraterritorialoperation--Division of overlapping extraterritorial zones.

11-6-11. Territorial extent of general zoning powers--Express provision as to extraterritorial operation--Division of overlapping extraterritorial zones. The governing bodies shall meet jointly and hold at least one public hearing to consider the recommendations of the planning commissions on the comprehensive plan for the joint jurisdictional area. Notice of the time and place of the hearing shall be given once by either the city or county at least ten days in advance by publication in a legal newspaper. Adoption of the comprehensive plan shall be by resolution of each governing body. Such action is subject to §§ 11-6-18.2 and 11-2-21.

Source: SDC Supp 1960, § 45.3318 as enacted by SL 1966, ch 145; SL 1975, ch 116, § 6; SL 1992, ch 60, § 2; SL 2003, ch 77, § 4.



§ 11-6-12 Joint zoning in concurrent jurisdiction of first or second class municipality andcounty--Recommendation of each planning commission required--Time allowedfor recommendation.

11-6-12. Joint zoning in concurrent jurisdiction of first or second class municipality and county--Recommendation of each planning commission required--Time allowed for recommendation. Following adoption of a comprehensive plan by the governing bodies, the city and county planning commissions may prepare zoning regulations for all property in the joint jurisdictional area consistent with the comprehensive plan. The regulations shall delineate the authority of the governing bodies over all zoning matters pertaining to the joint jurisdictional area. Such regulations may include relinquishment by the county of some or all of its zoning authority within the joint jurisdictional area. In those instances where a county has granted to a municipality sole zoning authority beyond said municipality's existing corporate limits, the notice and public hearing requirements of chapter 11-4 shall apply.

The county and city planning commissions shall meet jointly and hold at least one public hearing on the zoning regulations. Notice of the time and place of the hearing shall be given once by either the city or county at least ten days in advance by publication in a legal newspaper. Following the public hearing, each planning commission shall submit a recommendation to each respective governing body.

Source: SDC Supp 1960, § 45.3319 as enacted by SL 1966, ch 145; SL 1975, ch 116, § 7; SL 1992, ch 60, § 2; SL 2003, ch 77, § 5.



§ 11-6-12.1 Joint meeting to act on recommendations--County concurrence required formunicipal extraterritorial powers--Petition for relinquishment of zoningjurisdiction.

11-6-12.1. Joint meeting to act on recommendations--County concurrence required for municipal extraterritorial powers--Petition for relinquishment of zoning jurisdiction. Following notice and public hearing as required by §§ 11-2-19 and 11-4-4, the board of county commissioners and the municipal governing body shall meet jointly and take action upon the recommendations from the two planning commissions. The zoning regulations that apply in the joint jurisdictional area shall be adopted by ordinance of each governing body. The notice and public hearing requirements of this section apply to any proposed amendments to the zoning regulations. Any change in the zoning of property is subject to the requirements of §§ 11-2-19 and 11-2-28.1.

Source: SDCL, § 11-6-12 as added by SL 1975, ch 116, § 7; SL 1989, ch 124; SL 2003, ch 77, § 6.



§ 11-6-13 Repealed.

11-6-13. Repealed by SL 1975, ch 116, § 24



§ 11-6-13.1 Repealed.

11-6-13.1. Repealed by SL 2003, ch 77, § 7



§ 11-6-13.2 Referendum applicable--Time of election on referred measures.

11-6-13.2. Referendum applicable--Time of election on referred measures. The referendum provisions of chapter 11-2 shall apply to such zoning ordinances, provided however, that notwithstanding the provisions of § 11-2-22, if a referendum petition is filed with the county auditor, the question of adoption or rejection of the zoning ordinance shall be considered at a special election to be held for that purpose within sixty days after the filing of a petition; except that when such petition is filed within three months prior to the next primary or general election, whichever occurs first, such ordinance shall be submitted at such primary or general election if there is time to give notice thereof.

Source: SL 1975, ch 116, § 26.



§ 11-6-14 Preparation of comprehensive plan for municipal development--Contents of plan--Changes or additions.

11-6-14. Preparation of comprehensive plan for municipal development--Contents of plan--Changes or additions. It shall be a function and duty of the planning commission to propose a plan for the physical development of the municipality, including any areas outside the boundary and within its planning jurisdiction which, in the commission's judgment bear relation to the planning of the municipality. The comprehensive plan, with the accompanying maps, plats, charts and descriptive and explanatory matter, shall show the commission's recommendations for the said physical development and may include, among other things, the general location, character, and extent of streets, bridges, viaducts, parks, parkways, waterways and waterfront developments, playgrounds, airports, and other public ways, grounds, places and spaces; the general location of public schools, of public buildings and other public property; a zoning ordinance for the regulation of the height, area, bulk, location, and use of private and public structures and premises, and of population density as may be provided by law may be included as an adjunct to the comprehensive plan; the general location and extent of public utilities and terminals, whether publicly or privately owned, for water, light, power, heat, sanitation, transportation, communication, and other purposes; the acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment, or change of use of any of the foregoing public ways, grounds, places, spaces, buildings, properties, utilities, or terminals; the general location, character, layout, and extent of community centers and neighborhood units, and the general character, extent, and layout of the replanning of blighted districts and slum areas. The commission may from time to time propose amendments, extensions, or additions to the plan or carry any of the subject matter into greater detail.

Source: SL 1949, ch 198, § 5; SDC Supp 1960, § 45.3305; SL 1966, ch 145; SL 1975, ch 116, § 8.



§ 11-6-15 Surveys and studies in preparation of comprehensive plan--Purposes of plan.

11-6-15. Surveys and studies in preparation of comprehensive plan--Purposes of plan. In the preparation of the comprehensive plan, the planning commission shall make careful and comprehensive surveys and studies of the existing conditions and probable future growth of the municipality and its environs. The plan shall be made with the purpose of guiding and accomplishing a coordinated, adjusted, and harmonious development of the municipality, which will, in accordance with existing and future needs, best promote health, safety, morals, order, convenience, prosperity or the general welfare, as well as efficiency and economy in the process of development.

Source: SL 1949, ch 198, § 6; SDC Supp 1960, § 45.3306; SL 1966, ch 145.



§ 11-6-16 Plan proposed as a whole or in part.

11-6-16. Plan proposed as a whole or in part. The planning commission shall propose to the council the comprehensive plan as a whole by a single resolution, or, as the work of making the whole comprehensive plan progresses, may from time to time propose a part or parts thereof, any such part to correspond generally with one or more of the functional subdivisions of the subject matter of the plan.

Source: SL 1949, ch 198, § 7; SDC Supp 1960, § 45.3307; SL 1966, ch 145; SL 1975, ch 116, § 9.



§ 11-6-17 Public hearing required before recommendation of plan to council--Notice--Submission.

11-6-17. Public hearing required before recommendation of plan to council--Notice--Submission. Before recommendation to the council of the comprehensive plan or part thereof, the planning commission shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality. The planning commission shall submit the recommended comprehensive plan or part thereof to the municipal council.

Source: SL 1949, ch 198, § 7; SDC Supp 1960, § 45.3307; SL 1966, ch 145; SL 1975, ch 116, § 10; SL 1983, ch 105, § 4; SL 1992, ch 60, § 2; SL 1999, ch 65, § 14.



§ 11-6-18 Vote required for adoption of plan--Notice and hearing--Reference to maps anddescriptive matters--Signature of mayor--Ordinance subject to publication andprotest provisions.

11-6-18. Vote required for adoption of plan--Notice and hearing--Reference to maps and descriptive matters--Signature of mayor--Ordinance subject to publication and protest provisions. The adoption by the municipal council of the plan or any part, amendment or additions, shall, following the same type of notice and public hearing as required by § 11-6-17, be by resolution carried by the affirmative votes of not less than a majority of all the members of the council. The resolution shall refer expressly to the maps, descriptive matter, and other matters intended by the council to form the whole or part of the plan, and the action taken shall be recorded on the adopted plan or part thereof, by the identifying signature of the mayor of the municipality. If a zoning ordinance is included as an adjunct to the comprehensive plan, or any part, amendment or addition, that zoning ordinance shall be subject to the provisions of § 11-4-5.

Source: SL 1949, ch 198, § 7; SDC Supp 1960, § 45.3307; SL 1966, ch 145; SL 1975, ch 116, § 11.



§ 11-6-18.1 Filing of action adopting comprehensive plan.

11-6-18.1. Filing of action adopting comprehensive plan. The action of the municipal council, in adopting the comprehensive plan, shall be filed with the auditor or clerk.

Source: SL 1975, ch 116, § 12; SL 1983, ch 105, § 5; SL 1992, ch 60, § 2.



§ 11-6-18.2 Summary of city council action to be published--Notice of public inspection.

11-6-18.2. Summary of city council action to be published--Notice of public inspection. A summary of the action of the city council shall be prepared by the city finance officer, auditor, clerk, or planning commission, reviewed by the city attorney, and published once in a legal newspaper of the municipality and take effect on the twentieth day after its publication. Any summary published under the provisions of this chapter shall contain a notification that the public may inspect the entire comprehensive plan or any part, adjunct, amendment, or additions to the comprehensive plan at the office of the city auditor or clerk during regular business hours.

Source: SL 1975, ch 116, § 12; SL 1992, ch 60, § 2; SL 1999, ch 65, § 15; SL 2012, ch 54, § 3.



§ 11-6-18.3 Referendum applicable to comprehensive plan--Revision of rejected plan--Adoption.

11-6-18.3. Referendum applicable to comprehensive plan--Revision of rejected plan--Adoption. The referendum provisions of §§ 9-20-6 to 9-20-16, inclusive, shall be applicable to the action of the city council. If the voters shall reject the proposed comprehensive plan, the city council may cause the planning and zoning commission to revise the plan or parts thereof and the council may adopt the same as revised and file and publish the same as required above.

Source: SL 1975, ch 116, § 12.



§ 11-6-19 to 11-6-23. Repealed.

11-6-19 to 11-6-23. Repealed by SL 2010, ch 71, §§ 1 to 5.



§ 11-6-24 Recommendation and adoption of building and setback regulations--Public hearingand notice required.

11-6-24. Recommendation and adoption of building and setback regulations--Public hearing and notice required. From and after the time when the city council of any municipality shall have adopted a comprehensive plan which includes at least a major street plan or shall have progressed in its comprehensive planning to the stage of the making and adoption of a major street plan, the planning commission may recommend and the city council is hereby authorized and empowered by ordinance to establish, regulate, and limit, and to change and amend, building or setback lines on such streets and to prohibit any new building being located within such building or setback lines. The regulations authorized by this section shall not be adopted, changed, or amended until a public hearing has been held thereon, following the same notice as provided in § 11-6-17.

Source: SL 1949, ch 198, § 10; SDC Supp 1960, § 45.3310; SL 1966, ch 145; SL 1975, ch 116, § 14.



§ 11-6-25 Board of adjustment to consider variances in hardship cases--Municipal planningand zoning adjustment provisions apply.

11-6-25. Board of adjustment to consider variances in hardship cases--Municipal planning and zoning adjustment provisions apply. The city council may provide for a board of adjustment, or may authorize the planning and zoning commission to serve as a board of adjustment to make special exceptions or grant variances to the regulations adopted under § 11-6-24 in specific cases, in order that unwarranted hardship, which constitutes an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided. The provisions of §§ 11-4-13 to 11-4-29, inclusive, shall apply to any actions under this section.

Source: SL 1949, ch 198, § 10; SDC Supp 1960, § 45.3310; SL 1966, ch 145; SL 1975, ch 116, § 15.



§ 11-6-26 Subdivisions outside municipal corporate limits not approved pursuant to § 11-3-6.

11-6-26. Subdivisions outside municipal corporate limits not approved pursuant to § 11-3-6. The following provisions apply to all subdivisions of land that are not approved pursuant to § 11-3-6, and are located outside of municipal corporate limits:

(1) A municipality may elect to approve subdivision plats outside of but not exceeding three miles from its corporate limits, and not located in any other municipality;

(2) A municipality shall adopt a comprehensive plan and a major street plan that identifies the unincorporated area to be governed by municipal platting authority. A major street plan is defined as a document that consists of a map or written narrative, or both, of a municipality's future collector and arterial streets that are incorporated as a part of a municipality's comprehensive plan or as a stand-alone document that has been approved in accordance with the provisions of §§ 11-6-17 to 11-6-18.2, inclusive;

(3) A copy of the adopted comprehensive plan and major street plan shall be forwarded to the county commissioners through the office of the county auditor or clerk in which the municipality is located;

(4) After the comprehensive plan and major street plan is adopted and before approving plats outside municipal limits, the municipality shall adopt a subdivision ordinance that will govern the area outside municipal limits. The ordinance shall be adopted according to the provisions of § 11-6-27 and shall incorporate a platting jurisdiction boundary map or text description of the area to be governed;

(5) Subdivision plats may not be filed or recorded unless the plat has the recommendation of the city planning and zoning commission within sixty days of submission, and the approval of the city council;

(6) For lands located outside of and within three miles of more than one municipality, the jurisdiction of each municipality terminates at a boundary line equidistant from the corporate limits of the municipalities unless otherwise agreed to by a majority vote of the governing body of each such municipality.
Source: SL 1949, ch 198, § 11; SDC Supp 1960, § 45.3311; SL 1966, ch 145; SL 1975, ch 116, § 16; SL 1992, ch 60, § 2; SL 2000, ch 69, § 65; SL 2011, ch 71, § 1; SL 2012, ch 54, § 4.



§ 11-6-26.1 Review and recommendation by county commission when land subject to jointmunicipal-county jurisdiction--Vote of city council required upon disapproval bycounty commission--Board may designate county official to make recommendationto city council in lieu of county commission.

11-6-26.1. Review and recommendation by county commission when land subject to joint municipal-county jurisdiction--Vote of city council required upon disapproval by county commission--Board may designate county official to make recommendation to city council in lieu of county commission. In the case of land over which there is joint municipal-county zoning jurisdiction, the plats may not be filed or recorded until the plats have also been submitted to the county planning and zoning commission for review and recommendation to the city council. The county planning and zoning commission shall make its recommendation to the city council within forty-five days of submission. If the county planning and zoning commission recommends disapproval of any such plats, a two-thirds vote of the entire membership of the city council is required to approve the plats. The board of county commissioners may by resolution designate an administrative official of the county to review and make a recommendation to the city council in lieu of the review and recommendation by the county planning commission.

Source: SDCL, § 11-6-26 as added by SL 1975, ch 116, § 16; SL 2000, ch 69, § 66.



§ 11-6-27 Recommendation and adoption of subdivision regulations--Purposes of regulations--Notice and public hearing required.

11-6-27. Recommendation and adoption of subdivision regulations--Purposes of regulations--Notice and public hearing required. In exercising the duties granted to it by this chapter, the planning commission shall recommend and the council shall by ordinance adopt regulations governing the subdivision of land within its jurisdiction as defined in § 11-6-26. Such regulations may provide for the harmonious development of the municipality and its environs; for the coordination of streets within subdivisions with other existing or planned streets or with other features of the comprehensive plan of the municipality; for adequate open spaces for traffic, recreation, light, and air; and for a distribution of population and traffic which will tend to create conditions favorable to health, safety, convenience, or prosperity. Before an adoption of its subdivision regulations or any amendment thereof, the council shall hold at least one public hearing. Notice of the time and place of the hearing shall be given once at least ten days in advance by publication in a legal newspaper of the municipality. Any interested person shall be given a full, fair, and complete opportunity to be heard at the hearing, and the governing body may refuse or adopt the ordinance, with or without amendment.

Source: SL 1949, ch 198, § 12; SDC Supp 1960, § 45.3312; SL 1966, ch 145; SL 1999, ch 65, § 16.



§ 11-6-28 Streets and utilities covered by subdivision regulations--Provision for tentativeapproval of plats.

11-6-28. Streets and utilities covered by subdivision regulations--Provision for tentative approval of plats. Subdivision regulations may include requirements as to the extent to which and the manner in which the streets of the subdivision shall be graded and improved, and water, sewer, and other utility mains, piping, connections, or other facilities shall be installed as a condition precedent to the approval of the subdivision. The regulations may provide for the tentative approval of the plat previous to such improvements and installation; but any such tentative approval shall not be entered on the plat.

Source: SL 1949, ch 198, § 12; SDC Supp 1960, § 45.3312; SL 1966, ch 145.



§ 11-6-29 Bond for completion of subdivision work--Remedies for enforcement of bond.

11-6-29. Bond for completion of subdivision work--Remedies for enforcement of bond. Subdivision regulations may provide that, in lieu of the completion of such work and installations previous to the final approval of a plat, the council may accept a bond, in an amount and with surety and conditions satisfactory to it, providing for and securing to the municipality the actual construction and installation of such improvements and utilities within a period specified by the council and expressed in the bond; and the municipality is hereby granted the power to enforce such bonds by all appropriate legal and equitable remedies.

Source: SL 1949, ch 198, § 12; SDC Supp 1960, § 45.3312; SL 1966, ch 145.



§ 11-6-30 Special assessment provisions in lieu of bond for completion of subdivision work.

11-6-30. Special assessment provisions in lieu of bond for completion of subdivision work. Subdivision regulations may provide in lieu of the completion of such work and installations previous to the final approval of a plat for an assessment or other method whereby the municipality is put in an assured position to do said work and make said installations at the cost of the owners of the property within the subdivision.

Source: SL 1949, ch 198, § 12; SDC Supp 1960, § 45.3312; SL 1966, ch 145.



§ 11-6-31 Subdivision plats or replats to be submitted to planning commission--Recommendation to council.

11-6-31. Subdivision plats or replats to be submitted to planning commission--Recommendation to council. Any subdivision of land containing two or more lots, no matter how described, shall be platted or replatted, and must be submitted to the planning commission for their consideration and recommendation to the council for approval or rejection or reviewed and approved in accordance with § 11-3-6.

Source: SL 1949, ch 198, § 13; SDC Supp 1960, § 45.3313; SL 1966, ch 145; SL 1975, ch 116, § 18; SL 1999, ch 65, § 17.



§ 11-6-32 Time allowed for approval or disapproval of plat--Plat deemed approved in absenceof action--Ground of disapproval stated.

11-6-32. Time allowed for approval or disapproval of plat--Plat deemed approved in absence of action--Ground of disapproval stated. The plat shall be approved or disapproved within ninety days after submission thereof; otherwise such plat shall be deemed to have been approved and a certificate to that effect shall be issued by the council on demand; provided, however, that the applicant for the approval may waive this requirement and consent to the extension of such period. The ground of disapproval of any plat shall be stated upon the records of the council.

Source: SL 1949, ch 198, § 13; SDC Supp 1960, § 45.3313; SL 1966, ch 145; SL 1975, ch 116, § 19.



§ 11-6-33 Dedication not accepted by approval of plat.

11-6-33. Dedication not accepted by approval of plat. The approval of a plat by the council shall not be deemed to constitute or effect an acceptance by the municipality or public of the dedication of any street or other ground shown on the plat.

Source: SL 1949, ch 198, § 14; SDC Supp 1960, § 45.3314; SL 1966, ch 145.



§ 11-6-34 Register of deeds not to record plat unless approved by city council or otherdesignated official.

11-6-34. Register of deeds not to record plat unless approved by city council or other designated official. When any map, plan, plat, or replat is tendered for filing in the office of the register of deeds, the register of deeds or deputy shall determine whether such proposed map, plan, plat, or replat is or is not subject to the provisions of this chapter and whether the endorsements required by this chapter appear thereon. No register of deeds or deputy may accept for record, or record, any such map, plan, plat, or replat unless and until it has been approved by the city council of such municipality as required by § 11-6-26 or reviewed and approved in accordance with § 11-3-6.

Source: SL 1949, ch 198, § 15; SDC Supp 1960, § 45.3315; SL 1966, ch 145; SL 1999, ch 65, § 18.



§ 11-6-35 Sale, transfer, or negotiation to sell lots before approval and recording of plat aspetty offense--Injunction.

11-6-35. Sale, transfer, or negotiation to sell lots before approval and recording of plat as petty offense--Injunction. It is a petty offense for the owner or agent of the owner of the land located within the platting jurisdiction of any municipality as described in § 11-6-26, knowingly or with intent to defraud, to transfer or sell, to agree to sell, or to negotiate to sell such land by reference to or exhibition of or by other use of a subdivision of such land before the plat has been approved by the council and recorded in the office of the register of deeds, for each lot so transferred or sold or agreed or negotiated to be sold. The description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from the penalties. A municipality may enjoin such transfer or sale or agreement by action for injunction.

Source: SL 1949, ch 198, § 15; SDC Supp 1960, § 45.3315; SL 1966, ch 145; SL 1982, ch 86, § 78.



§ 11-6-36 Approved plat required for street or utility work after attachment of plattingjurisdiction.

11-6-36. Approved plat required for street or utility work after attachment of platting jurisdiction. From and after the time when the platting jurisdiction of any municipality has attached by virtue of the adoption of a major street plan as provided in § 11-6-26, the municipality or other public authority may not, except as provided by § 11-6-37, accept, lay out, open, improve, grade, pave, or light any street or lay or authorize the laying of water mains, sewers, connections, or other facilities or utilities in any street within the municipality unless such street has been accepted or opened as, or has otherwise received the legal status of, a public street prior to the adoption of a comprehensive plan, or unless such street corresponds in its location and lines with a street shown on a subdivision plat approved by the council or on a street plat made by the planning commission and adopted by the council or reviewed and approved in accordance with § 11-3-6.

Source: SL 1949, ch 198, § 16; SDC Supp 1960, § 45.3316; SL 1966, ch 145; SL 1975, ch 116, § 20; SL 1999, ch 65, § 19.



§ 11-6-37 Street construction specifically authorized by ordinance--Vote required to overruleplanning commission.

11-6-37. Street construction specifically authorized by ordinance--Vote required to overrule planning commission. The council, or, in the case of a street outside of the municipality, the governing body of such outside territory, may locate and construct or may accept any other street if the ordinance or other measure for such location and construction or for such acceptance be first submitted to the planning commission for its consideration, and, if disapproved by the commission, be passed by not less than two-thirds of the entire membership of the city council or said governing body. A street approval by the commission upon such submission, or constructed or accepted by a two-thirds vote after disapproval by the commission, has the status of an approved street as fully as though it had been originally shown on a subdivision plat approved by the council or on a plat made by the commission and adopted by the council or reviewed and approved in accordance with § 11-3-6.

Source: SL 1949, ch 198, § 16; SDC Supp 1960, § 45.3316; SL 1966, ch 145; SL 1975, ch 116, § 21; SL 1999, ch 65, § 20.



§ 11-6-38 Buildings prohibited on unapproved streets--Injunction action available.

11-6-38. Buildings prohibited on unapproved streets--Injunction action available. From and after the time when the platting jurisdiction of any municipality has attached by reason of the adoption of a major street plan as provided in § 11-6-26, no building permit may be issued for or no building may be erected on any lot within the territorial jurisdiction of the commission and council as provided in § 11-6-26, unless the street giving access to the lot upon which the building is proposed to be placed is accepted as opened as, or has otherwise received the legal status of, a public street prior to that time, or unless such street corresponds in its location and lines with a street shown on a recorded subdivision plat approved by the council or on a street plat made by the commission and adopted by the council or with a street located or accepted by the council, or, in the case of territory outside of the municipal corporation, by the governing body thereof, after submission to the commission, and, in case of the commission's disapproval, by the favorable vote required in § 11-6-37. Any building erected in violation of this section is an unlawful structure, and the municipality or governing body may bring action to enjoin such erection or cause it to be vacated or removed.

Source: SL 1949, ch 198, § 17; SDC Supp 1960, § 45.3317; SL 1966, ch 145; SL 1975, ch 116, § 22; SL 1999, ch 65, § 21.



§ 11-6-39 Continuation of lawful uses existing when zoning ordinance adopted--Ifnonconforming use discontinued one year, subsequent use must conform.

11-6-39. Continuation of lawful uses existing when zoning ordinance adopted--If nonconforming use discontinued one year, subsequent use must conform. The lawful use of land or premises existing at the time of the adoption of the zoning ordinance may be continued, even though the use, lot, or occupancy does not conform to the provisions of the zoning ordinance. If the nonconforming use is discontinued for a period of more than one year, any subsequent use, lot, or occupancy of the land or premises shall be in conformance with such regulation.

Source: SL 1975, ch 116, § 23; SL 2000, ch 69, § 67.



§ 11-6-40 Platting of certain land required.

11-6-40. Platting of certain land required. Any municipality with a population of fifty thousand or more or any municipality located in a county with a population of fifty thousand or more, if such municipality has adopted a comprehensive plan pursuant to this chapter, the municipality may require by ordinance that any parcel of land of less than forty acres which is located within three miles of its corporate limits, be platted prior to the sale or transfer of the land. The register of deeds may not record any document of any sale or transfer of unplatted property if a municipality requires platting pursuant to this section.

Source: SL 1990, ch 102; SL 2003, ch 77, § 8.






Chapter 07 - County And Municipal Housing And Redevelopment

§ 11-7-1 Definition of terms.

11-7-1. Definition of terms. Terms used in this chapter mean:

(1) "Area of operation," in the case of a commission created in and for a municipality or county, the area within the territorial boundaries of that municipality or that county;

(2) "Bonds," any bonds, including refunding bonds, notes, interim certificates, debentures, or other obligations issued by a commission pursuant to this chapter;

(3) "Clerk," the auditor of a first or second class municipality or clerk of a third class municipality, or county auditor;

(4) "Commission," a municipal housing and redevelopment commission created by this chapter;

(5) "Federal government," includes the United States of America, the housing and home finance agency, the public housing administration, or any other department, agency, or instrumentality, corporate or otherwise, of the United States of America;

(6) "Federal legislation," includes the "United States Housing Act of 1937," the "Housing Act of 1949," any act in amendment thereof or in addition thereto, and any other legislation of the Congress of the United States relating to federal assistance for clearance of substandard or decadent areas, land assembly, redevelopment projects, or housing;

(7) "Governing body," the board of commissioners, common council, board of trustees, or other body charged with governing any municipality;

(7A) "Housing development project," any work or undertaking to provide housing for persons of moderate income and their families. This work or undertaking may include the planning of building and improvements, the acquisition of real property which may be needed immediately or in the future for housing purposes, the construction, reconstruction, alteration and repair of new or existing buildings and the provisions of all equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, utilities, site preparation, landscaping, administrative, community health, recreation, or welfare, or other purposes;

(8) "Mayor," the mayor or president of the board of trustees of a municipality, or the officer of the municipality charged with the duties customarily imposed on the mayor or executive head of the municipality;

(9) "Municipality," any incorporated city or town;

(10) "Obligee of the commission" or "obligee," includes any bondholder, agents or trustees for any bondholder, and the federal government if it is a party to any contract with the commission;

(11) "Person," any individual, firm, partnership, limited liability company, corporation, company association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof;

(12) "Persons of low income," persons or families who lack the amount of income which is necessary (as determined by the commission undertaking a project in accordance with the provisions of this chapter) to enable them, without financial assistance, to live in decent, safe, and sanitary dwellings, without overcrowding;

(12A) "Persons of moderate income and their families," persons and families whose income is not adequate to cause private enterprise to provide without governmental assistance a substantial supply of decent, safe, and sanitary housing at rents or prices within their financial means;

(13) "Project," a housing project or redevelopment project (as defined in §§ 11-7-4 and 11-7-5) or both or a housing development project. The term also may be applied to all real and personal property, assets, cash, or other funds, held or used in connection with the development or operation of the housing project or redevelopment project, as the case may be;

(14) "Real property," includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, and right, legal or equitable, therein, including terms for years;

(15) "State public body," the state, any municipality, commission, district, or other political subdivision or instrumentality of this state.
Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602; SL 1968, ch 186, § 2; SL 1992, ch 60, § 2; SL 1994, ch 351, § 29; SL 1995, ch 80, § 1.



§ 11-7-2 "Slum area" defined.

11-7-2. "Slum area" defined. Unless the context clearly indicates otherwise, for the purpose of this chapter, "slum area" means an area in which there is a predominance of buildings or improvements which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, sanitation, or open spaces, high density of population and overcrowding, or any combination of such factors, are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency and crime, injuriously affect the entire area, and are detrimental to the public health, safety, morals, or welfare.

Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (10).



§ 11-7-3 "Blighted area" defined.

11-7-3. "Blighted area" defined. Unless the context clearly indicates otherwise, for the purpose of this chapter, "blighted area" means an area (other than a slum area as defined in § 11-7-2) where by reason of the predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, or other insanitary or unsafe conditions, deterioration of site improvements, diversity of ownership, tax delinquency, defective or unusual conditions of title, improper subdivision or obsolete platting, or any combination of such reasons, development of such blighted area (which may include some incidental buildings or improvements) into predominantly housing uses is being prevented.

Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (10).



§ 11-7-4 "Housing project" defined.

11-7-4. "Housing project" defined. Unless the context clearly indicates otherwise, for the purpose of this chapter, "housing project" means any work or undertaking:

(1) To demolish, clear, or remove buildings from any slum area acquired by the commission; or

(2) To provide decent, safe, and sanitary urban or, in the case of municipalities so small as to be classified rural by federal legislation or regulations adopted thereunder, rural nonfarm dwellings, apartments, or other living accommodations for persons of low income, including veterans and servicemen, and their families; or

(3) To rehabilitate existing dwelling accommodations; or

(4) To accomplish a combination of the foregoing.

Such work or undertaking may include buildings, land, equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, utilities, parks, site preparation, landscaping, administrative, community, health, recreational, welfare, or other purposes. The term "housing project" also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements and all other work in connection therewith.

Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (11); SL 1975, ch 118, § 1.



§ 11-7-5 "Redevelopment project" defined.

11-7-5. "Redevelopment project" defined. Unless the context clearly indicates otherwise, for the purpose of this chapter, "redevelopment project" shall mean any work or undertaking:

(1) To acquire slum areas or blighted areas, as defined in §§ 11-7-2 and 11-7-3, including lands, structures, or improvements, the acquisition of which is necessary in order to assure the proper clearance and redevelopment of the entire area and to prevent the spread or recurrence of slum conditions thereby protecting the public health, safety, morals, or welfare;

(2) To clear any areas acquired and install, construct, or reconstruct streets, utilities, and site improvements essential to the preparation of sites for uses in accordance with the redevelopment plan; and

(3) To sell, lease, or otherwise make available land so acquired for uses in accordance with the redevelopment plan.

The term "redevelopment project" also may include the preparation of a redevelopment plan and the initiation, planning, survey, and other work incident to a redevelopment project and also the preparation of all plans and arrangements for carrying out a redevelopment project.

Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (12).



§ 11-7-6 "Redevelopment plan" defined--Purposes of plan.

11-7-6. "Redevelopment plan" defined--Purposes of plan. Unless the context clearly indicates otherwise, for the purpose of this chapter, "redevelopment plan" means a plan for a redevelopment project area which plan provides an outline for the development or redevelopment of such area and is sufficiently complete:

(1) To indicate its relationship to definite local objectives as to appropriate land uses and as to improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements; and

(2) To indicate proposed land uses and building requirements in the redevelopment project.
The proposed land uses and building requirements shall be designed:

(1) To promote the development of well planned, integrated neighborhoods;

(2) To secure safety from fire, panic, and other dangers;

(3) To promote health and the general welfare;

(4) To provide adequate light and air;

(5) To prevent the overcrowding of land;

(6) To avoid undue concentration of population;

(7) To avoid congestion in the streets;

(8) To facilitate the provisions of adequate transportation, water, sewerage, and other public requirements;

(9) To prevent the recurrence of slums or conditions of blight, and the spread of disease, crime, and juvenile delinquency; and

(10) To permit the development of the resources and the improvement of the economic facilities of the county, municipality, and the state.
Source: SL 1950 (SS), ch 13, § 2; SDC Supp 1960, § 45.3602 (14); SL 1968, ch 186, § 2.



§ 11-7-7 Housing and redevelopment commissions created--Findings and declaration of needrequired before exercise of powers.

11-7-7. Housing and redevelopment commissions created--Findings and declaration of need required before exercise of powers. There is hereby created in each county and municipality in this state a public body corporate and politic, to be known as the housing and redevelopment commission, in and for that county and municipality. However, no commission may transact any business or exercise any powers until the governing body of the municipality or county, by resolution, finds that in the municipality or county:

(1) Slum or blighted areas exist;

(2) Insanitary or unsafe inhabited dwelling accommodations exist; or

(3) There is a shortage of decent, safe, and sanitary dwelling accommodations available to persons of low or moderate income, including veterans and servicemen, and their families at rentals or prices they can afford;
and declares that there is need for a housing and redevelopment commission to function in that municipality or county.

Source: SL 1950 (SS), ch 13, § 3; SDC Supp 1960, § 45.3603 (1); SL 1968, ch 186, § 3 (1); SL 1995, ch 80, § 5.



§ 11-7-7.1 Joint agreements between municipal and county commissions.

11-7-7.1. Joint agreements between municipal and county commissions. Housing and redevelopment commissions of municipalities and counties activated hereunder may jointly agree to exercise any or all powers conferred upon them individually and such joint agreements may be executed without the necessity of further notice or hearing.

Source: SL 1972, ch 74, § 1.



§ 11-7-7.2 Dissolution of municipal commission to participate in county commission--Transferof rights, property, and obligations.

11-7-7.2. Dissolution of municipal commission to participate in county commission--Transfer of rights, property, and obligations. The governing body of any first or second class municipality may, by resolution, dissolve the housing and redevelopment commission of such municipality for the purpose of electing to participate in a county housing and redevelopment commission. Upon the adoption of such a resolution the city housing and redevelopment commission shall cease to exist, except for the purpose of winding up its affairs and executing a deed to the county housing and redevelopment commission. All the rights, contracts, obligations, and property, real and personal, of the city housing and redevelopment commission shall be transferred to and become vested in the county housing and redevelopment commission, provided that all bonded indebtedness issued by the city housing and redevelopment commission shall remain a lien against the income and revenues of the housing project pledged to the payment of such bonds. All rights and remedies of any person against the city housing and redevelopment commission may be asserted and enforced against the county housing and redevelopment commission to the same extent as they might have been against the city housing and redevelopment commission.

Source: SL 1972, ch 74, § 2; SL 1992, ch 60, § 2.



§ 11-7-8 Factors considered in determining adequacy of dwelling accommodations.

11-7-8. Factors considered in determining adequacy of dwelling accommodations. In determining whether dwelling accommodations are decent, safe, and sanitary, the governing body may take into consideration the degree of deterioration, obsolescence, or overcrowding, the percentage of land coverage, the light, air, space, and access available to inhabitants of such dwelling accommodations, the size and arrangement of rooms, the sanitary facilities, and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

Source: SL 1950 (SS), ch 13, § 3, subdiv 1; SDC Supp 1960, § 45.3603 (1); SL 1968, ch 186, § 3 (1).



§ 11-7-9 Publication of notice and hearing on resolution to activate housing andredevelopment commission--Publication as ordinance.

11-7-9. Publication of notice and hearing on resolution to activate housing and redevelopment commission--Publication as ordinance. The governing body of a municipality or a county shall consider a resolution under § 11-7-7 only after a public hearing held thereon after one publication of notice in a legal newspaper, published in the county in which the commission is located. The notice shall describe the time and place of the hearing. Opportunity to be heard shall be granted to all residents of the municipality or the county as applicable and its environs and to all other interested persons. The resolution shall be published in the same manner in which ordinances are published in the municipality or the county.

Source: SL 1950 (SS), ch 13, § 3, subdiv 2; SDC Supp 1960, § 45.3603 (2); SL 1968, ch 186, § 3 (2); SL 1982, ch 60, § 10.



§ 11-7-10 Filing of resolution activating commission--Resolution conclusive as to powers ofcommission.

11-7-10. Filing of resolution activating commission--Resolution conclusive as to powers of commission. When the resolution becomes finally effective, the clerk of the municipality or the county auditor as applicable shall file such resolution in this office. In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of a commission, the commission shall be conclusively deemed to have become established and authorized to transact business and exercise its powers upon such filing of the resolution, and proof of the resolution and of that filing may be made in any suit, action, or proceeding by a certificate of the clerk.

Source: SL 1950 (SS), ch 13, § 3, subdiv 3; SDC Supp 1960, § 45.3603 (3); SL 1968, ch 186, § 3 (3).



§ 11-7-11 Composition of commission--Certain public officers and employees ineligible.

11-7-11. Composition of commission--Certain public officers and employees ineligible. A commission shall consist of five commissioners, who, unless otherwise provided by ordinance, shall be residents of the area of operation of the commission, appointed after the resolution provided for in § 11-7-7 becomes finally effective. In municipalities of the first class, no public officer or employee of the municipality may serve as a commissioner. However, if the municipality employs a city manager, the governing body may, by resolution, constitute itself as the commission. In municipalities of the second and third class and in counties, the commission may be made up of members of the governing body, but may not include employees of the municipality or county. However, in municipalities of the second and third class and in counties, a majority of the commission may not be comprised of the governing body. A commissioner may be a notary public.

Source: SL 1950 (SS), ch 13, § 3, subdiv 4; SDC Supp 1960, § 45.3603 (4); SL 1968, ch 186, § 3 (4); SL 1991, ch 112; SL 1992, ch 104; SL 2002, ch 69, § 1.



§ 11-7-12 Appointment and terms of commissioners--Vacancies.

11-7-12. Appointment and terms of commissioners--Vacancies. The commissioners constituting a commission shall be appointed by the mayor or the chairman of the board of county commissioners, with the approval of the governing body. Those initially appointed shall be appointed for terms of one, two, three, four, and five years respectively. Thereafter all commissioners shall be appointed for five-year terms. Each vacancy in an unexpired term shall be filled in the same manner in which the original appointment was made.

Source: SL 1950 (SS), ch 13, § 3, subdiv 5; SDC Supp 1960, § 45.3603 (5); SL 1968, ch 186, § 3 (5).



§ 11-7-13 Tenure of commissioners--Certificate of appointment.

11-7-13. Tenure of commissioners--Certificate of appointment. Commissioners shall hold office until their successors have been appointed and qualified. A certificate of appointment of each commissioner shall be filed with the clerk. Whenever the membership of a commission is changed by reason of a new appointment, a certificate of that appointment shall be promptly so filed. A certificate so filed shall be conclusive evidence of appointment or change in membership. Commissioners are likewise referred to in this chapter as "members" of a commission.

Source: SL 1950 (SS), ch 13, § 3, subdiv 6; SDC Supp 1960, § 45.3603 (6).



§ 11-7-14 Removal of commissioner from office--Notice and hearing--Suspension pendingfinal action--Record of proceedings.

11-7-14. Removal of commissioner from office--Notice and hearing--Suspension pending final action--Record of proceedings. For inefficiency or neglect of duty, or misconduct in office, a commissioner may be removed by the governing body of the municipality or the county as applicable, but a commissioner shall be removed only after a hearing and after he shall have been given a copy of the charges at least ten days prior to the hearing and had an opportunity to be heard in person or by counsel. When charges in writing have been preferred against a commissioner, pending final action thereon, the governing body may temporarily suspend him, but, if it is found that those charges have not been substantiated, he shall immediately be reinstated in his office. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk.

Source: SL 1950 (SS), ch 13, § 5; SDC Supp 1960, § 45.3605; SL 1968, ch 186, § 4.



§ 11-7-15 Quorum of commission--Officers--Rules--Meetings open to public.

11-7-15. Quorum of commission--Officers--Rules--Meetings open to public. The powers of each commission shall be vested in the commissioners thereof in office at any time; a majority of whom shall constitute a quorum for all purposes. Each commission shall select a chairman, a secretary, and a treasurer from among its commissioners and shall adopt such bylaws and other rules for the conduct of its affairs as it deems appropriate. The regular meetings of a commission shall be held in a fixed place and shall be open to the public.

Source: SL 1950 (SS), ch 13, § 6; SDC Supp 1960, § 45.3606.



§ 11-7-16 Expenses of commissioners--Per diem.

11-7-16. Expenses of commissioners--Per diem. Each commissioner may be reimbursed for expenses, including traveling expenses, incurred in the performance of the commissioner's duties. In addition, each commissioner may receive per diem not to exceed thirty-five dollars for each day of actual service for attending meetings or hearings.

Source: SL 1950 (SS), 13, § 6; SDC Supp 1960, § 45.3606; SL 1999, ch 68, § 1.



§ 11-7-17 Commission as body corporate--General powers--Taxing and special assessmentpower denied.

11-7-17. Commission as body corporate--General powers--Taxing and special assessment power denied. A commission shall be a public body corporate and politic, exercising public and essential governmental functions, and shall have all the powers necessary or convenient to carry out the purpose of this chapter including the powers granted by §§ 11-7-18 to 11-7-23, inclusive, in addition to others granted in this chapter, but not the power to levy or collect taxes or special assessments.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1; SDC Supp 1960, § 45.3607 (1).



§ 11-7-18 Commission power to sue and be sued--Seal--Perpetual succession--Rules andregulations.

11-7-18. Commission power to sue and be sued--Seal--Perpetual succession--Rules and regulations. A commission shall have power to sue and be sued, to have a seal, which shall be judicially noticed, and to alter the same at pleasure; to have perpetual succession; and to make, and from time to time amend and repeal, rules and regulations not inconsistent with this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (1); SDC Supp 1960, § 45.3607 (1) (a).



§ 11-7-19 Director, officers, and employees of commission--Legal services--Services of localpublic bodies.

11-7-19. Director, officers, and employees of commission--Legal services--Services of local public bodies. A commission shall have power to employ an executive director, technical experts, and such officers, agents, and employees, permanent and temporary, as it may require, and determine their qualifications, duties, and compensation; for such legal services as it may require, to call upon the chief law officer of the municipality or to employ its own counsel and legal staff; and so far as practical, to use the services of local public bodies, in its area of operation.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (2); SDC Supp 1960, § 45.3607 (1) (b).



§ 11-7-20 Delegation of powers and duties by commission.

11-7-20. Delegation of powers and duties by commission. A commission shall have power to delegate to one or more of its agents or employees such powers or duties as it may deem proper.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (3); SDC Supp 1960, § 45.3607 (1) (c).



§ 11-7-21 Power to undertake, carry out, operate, construct, and repair projects.

11-7-21. Power to undertake, carry out, operate, construct, and repair projects. A commission shall have power within its area of operation to undertake, prepare, carry out, and operate projects and to provide for the construction, reconstruction, improvement, extension, alteration, or repair of any project or part thereof.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (4); SDC Supp 1960, § 45.3607 (1) (d).



§ 11-7-21.1 Power to manage subsidized housing projects.

11-7-21.1. Power to manage subsidized housing projects. A commission shall have further power to provide management services for federal or state subsidized housing projects irrespective of whether tenants in said projects qualify under subdivision 11-7-59(3).

Source: SL 1974, ch 113.



§ 11-7-22 Power to acquire property--Eminent domain power.

11-7-22. Power to acquire property--Eminent domain power. A commission shall have power within its area of operation to acquire real or personal property or any interest therein by gift, grant, purchase, exchange, lease, transfer, bequest, devise, or otherwise, and by the exercise of the power of eminent domain, in the manner provided by chapter 21-35, to acquire real property which it may deem necessary for its purposes under this chapter, after the adoption by it of a resolution declaring that the acquisition of the real property is necessary for such purposes.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (6); SDC Supp 1960, § 45.3607 (1) (f).



§ 11-7-22.1 Acquisition of private property by eminent domain for certain uses prohibited.

11-7-22.1. Acquisition of private property by eminent domain for certain uses prohibited. No county, municipality, or housing and redevelopment commission, as provided for in this chapter, may acquire private property by use of eminent domain:

(1) For transfer to any private person, nongovernmental entity, or other public-private business entity; or

(2) Primarily for enhancement of tax revenue.
Source: SL 2006, ch 66, § 1.



§ 11-7-22.2 Certain transfers of property acquired by eminent domain prohibited without priorresale offer to original owner or heirs.

11-7-22.2. Certain transfers of property acquired by eminent domain prohibited without prior resale offer to original owner or heirs. No county, municipality, or housing and redevelopment commission, as provided for in this chapter, may transfer any fee interest in property acquired by the use or threat of eminent domain within seven years of acquisition to any private person, nongovernmental entity, or public-private business entity without first offering to sell such fee interest back to the person who originally owned the property, or such person's heirs or assigns, at current fair market value, whether the property has been improved or has remained unimproved during the interval, or at the original transfer value, whichever is less.

Source: SL 2006, ch 66, § 2.



§ 11-7-23 Power to lease or dispose of property--Contracts and instruments.

11-7-23. Power to lease or dispose of property--Contracts and instruments. A commission shall have power to give, sell, transfer, convey, or otherwise dispose of real or personal property or any interest therein and to execute such leases, deeds, conveyances, negotiable instruments, purchase agreements, and other contracts or instruments, and take such action, as may be necessary or convenient to carry out the purposes of this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 1 (5); SDC Supp 1960, § 45.3607 (1) (e).



§ 11-7-24 Acquisition of property devoted to prior public use--Approval by governing bodyrequired--Increase in value arising from project not considered in awardingcompensation.

11-7-24. Acquisition of property devoted to prior public use--Approval by governing body required--Increase in value arising from project not considered in awarding compensation. Real property in an area needed for a project, which is to be acquired by eminent domain pursuant to § 11-7-22, may be acquired by the commission for such project, including any property devoted to a public use, whether or not held in trust, notwithstanding that such property may have been previously acquired by eminent domain or is owned by a public utility corporation it being hereby expressly determined that the public use in conformity with the provisions of this chapter shall be deemed a superior public use; provided, however, that property devoted to a public use may be so acquired only if the governing body of the municipality or the county as applicable has approved its acquisition by the commission. An award of compensation shall not be increased by reason of any increase in the value of the real property caused by the assembly, clearance or reconstruction, or proposed assembly, clearance or reconstruction for the purposes of this chapter of the real property in an area.

Source: SL 1950 (SS), ch 13, § 7, subdiv 2; SDC Supp 1960, § 45.3607 (2); SL 1968, ch 186, § 5.



§ 11-7-25 Voluntary acquisition of project property by commission member or employeeprohibited--Disclosure of interest--Violation as misdemeanor.

11-7-25. Voluntary acquisition of project property by commission member or employee prohibited--Disclosure of interest--Violation as misdemeanor. No commissioner or employee of a commission may voluntarily acquire any interest, direct or indirect, in any project or in any property included or planned to be included in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any project. If any commissioner or employee of a commission previously owned or controlled an interest, direct or indirect, in any property included or planned to be included in any project, or presently has such interest, he immediately shall disclose such interest in writing to the commission, and such disclosure shall be entered upon the minutes of the commission. A violation of this section is a Class 2 misdemeanor.

Source: SL 1950 (SS), ch 13, § 4; SDC Supp 1960, § 45.3604; SL 1982, ch 86, § 79.



§ 11-7-26 Payments in lieu of taxes on property.

11-7-26. Payments in lieu of taxes on property. A commission shall further have power to make such payments in lieu of taxes to the first or second class municipality or the county, the state or any political subdivision thereof, as it finds consistent with this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (1); SDC Supp 1960, § 45.3607 (3) (a); SL 1992, ch 60, § 2.



§ 11-7-27 Cooperation with federal government or state in carrying out projects.

11-7-27. Cooperation with federal government or state in carrying out projects. A commission shall have further power to cooperate with or act as agent for the federal government, the state or any state public body, or any agency or instrumentality of the foregoing, in carrying out any of the provisions of this chapter or any other related federal, state, or local legislation.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (2); SDC Supp 1960, § 45.3607 (3) (b).



§ 11-7-28 Acceptance of grants and loans--Power to make loans.

11-7-28. Acceptance of grants and loans--Power to make loans. A commission shall have further power to borrow and loan money or other property and accept contributions, grants, gifts, services, or other assistance from the federal government, state public bodies, or from any other public or private sources. A commission shall not have the power to loan money when available from private sources.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (3); SDC Supp 1960, § 45.3607 (3) (c); SL 1975, ch 118, § 2.



§ 11-7-29 Compliance with conditions for federal aid--Conveyance to federal government ondefault.

11-7-29. Compliance with conditions for federal aid--Conveyance to federal government on default. A commission shall have further power to include in any contract for financial assistance with the federal government any conditions which the federal government may attach to its financial aid of a project, not inconsistent with the purposes of this chapter; and in any contract with the federal government for annual contributions to a commission, the commission may obligate itself (which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws) to convey to the federal government possession of or title to the project to which such contract relates, upon the occurrence of a substantial default (as defined in such contract) with respect to the covenants or conditions to which the commission is subject; such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the project in accordance with the terms of such contract; provided, that the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the commission the project as then constituted.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (4); SDC Supp 1960, § 45.3607 (3) (d).



§ 11-7-30 Power to issue evidences of indebtedness.

11-7-30. Power to issue evidences of indebtedness. A commission shall have further power to issue bonds, notes, or other evidences of indebtedness, as hereinafter provided.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (5); SDC Supp 1960, § 45.3607 (3) (e).



§ 11-7-31 Power to invest reserve and debt service funds.

11-7-31. Power to invest reserve and debt service funds. A commission shall have further power to invest any funds held in reserves or debt service funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (6); SDC Supp 1960, § 45.3607 (3) (f).



§ 11-7-32 Power to determine slum and blighted areas.

11-7-32. Power to determine slum and blighted areas. A commission shall have further power within its area of operation to determine where slum or blighted areas exist or where there is unsafe, insanitary, or overcrowded housing.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (7); SDC Supp 1960, § 45.3607 (3) (g).



§ 11-7-33 Power to establish income standards for admission to housing projects.

11-7-33. Power to establish income standards for admission to housing projects. A commission shall have further power to establish and revise from time to time the maximum amount of income of tenants entitled to admission to housing projects of a commission, subject to the qualifications contained in this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (8); SDC Supp 1960, § 45.3607 (3) (h).



§ 11-7-34 Power to make and disseminate housing and economic studies and analyses.

11-7-34. Power to make and disseminate housing and economic studies and analyses. A commission shall have further power to undertake and carry out studies and analyses of the housing and redevelopment needs within its area of operation and of the meeting of these needs (including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages, desirable patterns for land use and community growth, and other factors affecting the local housing and redevelopment needs and the meeting thereof) and to make the results of those studies and analyses available to the public and the building, housing, and supply industries; and to engage in research and disseminate information on housing and redevelopment.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (9); SDC Supp 1960, § 45.3607 (3) (i).



§ 11-7-35 Power to prepare plan for municipal or county development.

11-7-35. Power to prepare plan for municipal or county development. A commission shall have further power to prepare or cause to be prepared a general plan for the development of the municipality as a whole or the county as applicable, when the municipality or county does not have a planning agency or such plan has not been prepared.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (10); SDC Supp 1960, § 45.3607 (3) (j); SL 1968, ch 186, § 5.



§ 11-7-36 Power to rent accommodations, buildings, and facilities.

11-7-36. Power to rent accommodations, buildings, and facilities. A commission shall have further power to lease or rent any dwellings, accommodations, lands, buildings, structures, or facilities embraced in any project and (subject to the limitations contained in this chapter with respect to the rental of dwellings in housing projects) to establish and revise the rents or charges therefor.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (11); SDC Supp 1960, § 45.3607 (3) (k).



§ 11-7-37 Power to hold, improve, lease, or dispose of property.

11-7-37. Power to hold, improve, lease, or dispose of property. A commission shall have further power to own, hold, and improve real or personal property and to sell, lease, exchange, transfer, assign, pledge, or dispose of any real or personal property or any interest therein.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (12); SDC Supp 1960, § 45.3607 (3) (1).



§ 11-7-38 Power to insure property.

11-7-38. Power to insure property. A commission shall have further power to insure or provide for the insurance of any real or personal property or operations of the commission against any risks or hazards.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (13); SDC Supp 1960, § 45.3607 (3) (m).



§ 11-7-39 Power to obtain federal or state guaranty of bonds--Premiums.

11-7-39. Power to obtain federal or state guaranty of bonds--Premiums. A commission shall have further power to procure or agree to the procurement of federal or state government insurance or guaranties of the payment of any bonds or parts thereof issued by a commission, including the power to pay premiums on such insurance or guaranties.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (14); SDC Supp 1960, § 45.3607 (3) (n).



§ 11-7-40 Power to contract for services and facilities of other agencies--Enforcement of federallabor standard requirements.

11-7-40. Power to contract for services and facilities of other agencies--Enforcement of federal labor standard requirements. A commission shall have further power to arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities, for, or in connection with its projects; and to agree to conditions, not inconsistent with the purposes of this chapter, attached to federal financial assistance pursuant to federal law relating to the determination of prevailing salaries or wages or payment of not less than prevailing salaries or wages or compliance with labor standards, in the development or administration of projects, and to include in any contract awarded or entered into in connection with a project, stipulations requiring that the contractor and all subcontractors comply with requirements as to minimum salaries or wages, maximum hours of labor, and other labor standards as may be required for federal aid and are consistent with the purposes of this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (15); SDC Supp 1960, § 45.3607 (3) (o).



§ 11-7-41 Power to make expenditures.

11-7-41. Power to make expenditures. A commission shall have further power to make such expenditures as may be necessary to carry out the purposes of this chapter.

Source: SL 1950 (SS), ch 13, § 7, subdiv 3 (16); SDC Supp 1960, § 45.3607 (3) (p).



§ 11-7-42 Exercise of combination of powers.

11-7-42. Exercise of combination of powers. A commission may exercise all or any part or combination of the powers granted by this chapter within its area of operation.

Source: SL 1950 (SS), ch 13, § 7, subdiv 4; SDC Supp 1960, § 45.3607 (4).



§ 11-7-43 Projects subject to zoning, sanitary, and building regulations.

11-7-43. Projects subject to zoning, sanitary, and building regulations. All projects of a commission shall be subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which the project is situated.

Source: SL 1950 (SS), ch 13, § 7, subdiv 5; SDC Supp 1960, § 45.3607 (5).



§ 11-7-44 Work contracts and purchases to be awarded on competitive bids.

11-7-44. Work contracts and purchases to be awarded on competitive bids. Any construction work, and work of demolition or clearing, and any purchase of equipment, supplies, or materials, necessary in carrying out the purposes of this chapter, shall be awarded pursuant to the provisions of chapters 5-18A and 5-18B.

Source: SL 1950 (SS), ch 13, § 10; SDC Supp 1960, § 45.3610; SL 1978, ch 90; SL 1985, ch 101, § 1; SL 2011, ch 2, § 121.



§ 11-7-45 to 11-7-48. Repealed.

11-7-45 to 11-7-48. Repealed by SL 1985, ch 101, §§ 2 to 5



§ 11-7-49 Approval required for initiation of low-rent housing projects.

11-7-49. Approval required for initiation of low-rent housing projects. A commission may not initiate any low-rent housing project and may not enter into any contract with respect thereto unless the governing body of the municipality or the county as applicable has by resolution approved a resolution of necessity by the commission for the provision of low-rent housing projects. Upon consideration of the resolution of necessity, the governing body shall publish in its official newspaper one week prior to final action by the governing body on the resolution of necessity notice that the final action will be made.

Source: SL 1950 (SS), ch 13, § 11; SDC Supp 1960, § 45.3611 (1); SL 1967, ch 225, § 1; SL 1968, ch 186, § 7; SL 1969, ch 184, § 1; SL 1982, ch 60, § 3; SL 1987, ch 117, § 5.



§ 11-7-49.1 Construction of low-rent housing project by housing and redevelopment commissionupon approval.

11-7-49.1. Construction of low-rent housing project by housing and redevelopment commission upon approval. If the governing body of the municipality or county as applicable has approved a specific project pursuant to § 11-7-53, the housing and redevelopment commission of that municipality or county may initiate, construct, and carry on such public low-rent housing project. If such governing body does not so give its approval, then the housing and redevelopment commission may not initiate such low-rent housing project in the municipality or county as applicable.

Source: SDC Supp 1960, § 45.3611 (2) as enacted by SL 1969, ch 184, § 2; SL 1987, ch 117, § 2.



§ 11-7-50 to 11-7-52. Repealed.

11-7-50 to 11-7-52. Repealed by SL 1969, ch 184, § 2



§ 11-7-53 Approval by governing body required for low-rent housing project.

11-7-53. Approval by governing body required for low-rent housing project. A commission may not initiate any low-rent housing project or enter into any contract with respect thereto unless the governing body of the municipality or the county as applicable has by resolution approved the provision of that specific low-rent housing project.

Source: SL 1950 (SS), ch 13, § 11; SDC Supp 1960, § 45.3611 (1); SL 1967, ch 225, § 1; SL 1968, ch 186, § 7; SL 1969, ch 184, § 1; SL 1987, ch 117, § 1.



§ 11-7-53.1 Housing development project--Necessity--Eminent domain requirements--Sale orlease of interest to private developers--Sale or lease for other purposes--Power ofcommission.

11-7-53.1. Housing development project--Necessity--Eminent domain requirements--Sale or lease of interest to private developers--Sale or lease for other purposes--Power of commission. Before carrying out a housing development project, a commission shall find that the project is necessary to alleviate a shortage of decent, safe, and sanitary housing for persons of low or moderate income and their families as such income is determined by the commission. No housing development project involving the use of the power of eminent domain may be carried out by a commission without the prior approval of the governing body of the municipality in which the project is located. A housing development project or any interest in the housing development project may be sold or leased to private developers before, during, or after the completion of construction of improvements on the project. The sale or lease shall be in accordance with the provisions of this chapter, except that any provisions requiring conformance to a redevelopment plan are not applicable. The sale or lease may be made for other than housing purposes if the commission finds that changed circumstances arising subsequent to the acquisition of the project make a sale or lease for housing purposes inappropriate. Nothing in this section limits the power of the commission to acquire or dispose of real property pursuant to this chapter, except that any exercise of the power of eminent domain may not be carried out by an authority without the prior approval of the governing body of the municipality in which the housing development project is located. The authority may transfer such real property in accordance with this chapter before, during, or after the completion of construction, rehabilitation, or improvements on the property.

Source: SL 1995, ch 80, § 2.



§ 11-7-53.2 Approval of housing development project plan required before issuance of bonds orobligations.

11-7-53.2. Approval of housing development project plan required before issuance of bonds or obligations. Before the issuance of bonds or obligations for a housing development project proposed by a commission under § 11-7-53.1, the commission shall prepare and submit for the governing body's approval a plan addressing the following requirements:

(1) The housing needs of the municipality and the data demonstrating those needs;

(2) The plan of the municipality to meet identified housing needs, and the specific methods to be used to carry out the plan;

(3) Target areas, if any, of the municipality for each method; and

(4) A general description of the program or programs to be implemented to meet the housing needs identified in the plan.
Source: SL 1995, ch 80, § 3.



§ 11-7-53.3 Competitive bidding on construction of housing development project.

11-7-53.3. Competitive bidding on construction of housing development project. A commission need not require competitive bidding on the construction or development of a housing development project if:

(1) The project is financed with the proceeds of bonds issued under this chapter or from nongovernmental sources;

(2) The project is either located on land that is owned or is being acquired by the commission only for development purposes, or is not owned by the commission at the time the contract is entered into but the contract provides for conveyance or lease to the commission of the project or improvements upon completion of construction; and

(3) The commission finds and determines that elimination of the public bidding requirements is necessary in order for the housing development project to be economical and feasible.
Source: SL 1995, ch 80, § 4.



§ 11-7-54 , 11-7-55. Repealed.

11-7-54, 11-7-55. Repealed by SL 1987, ch 117, §§ 3, 4



§ 11-7-56 Purchase or lease of existing buildings in lieu of new construction for housingproject.

11-7-56. Purchase or lease of existing buildings in lieu of new construction for housing project. In order to conserve the existing housing supply, a commission is authorized to purchase or lease or otherwise acquire existing buildings for low-rent housing whenever this is feasible, in lieu of new construction. All provisions of this chapter relating to other low-rent housing projects shall be applicable to such projects.

Source: SL 1950 (SS), ch 13, § 17; SDC Supp 1960, § 45.3617.



§ 11-7-57 Conditions required for purchase or lease of existing buildings for housing project.

11-7-57. Conditions required for purchase or lease of existing buildings for housing project. Before proceeding with a project under § 11-7-56 a commission shall make an analysis demonstrating:

(1) The buildings to be acquired shall be in such condition that it is feasible to remodel, repair, or reconstruct them and the buildings, when rehabilitated will provide decent, safe, and sanitary housing;

(2) The rehabilitation of the buildings comprising the project will prevent or arrest the spread of blight so as to protect the neighborhood in which the buildings are located;

(3) The rehabilitated buildings will provide low-rent housing and will otherwise accomplish the purposes of this chapter.
Source: SL 1950 (SS), ch 13, § 17; SDC Supp 1960, § 45.3617.



§ 11-7-58 Low-rent policy--Operation of housing projects for profit prohibited--Costs to becovered by rentals.

11-7-58. Low-rent policy--Operation of housing projects for profit prohibited--Costs to be covered by rentals. Each commission shall manage and operate its housing projects in an efficient manner to enable it to fix the rentals or payments for dwelling accommodations at rates consistent with its providing decent, safe, and sanitary dwelling accommodations for persons of low income, and no commission shall construct or operate any housing project for profit, or as source of revenue to the municipality or the county. To this end a commission shall fix the rentals or payments for dwellings in its projects at no higher rates than it shall find to be necessary in order to produce revenues which (together with all other available moneys, revenues, income, and receipts of the commission from whatever sources derived) will be sufficient:

(1) To pay, as the same become due, the principal and interest on the bonds of the commission issued for housing projects;

(2) To create and maintain such reserves as may be required to assure the payment of principal and interest as they become due on such bonds;

(3) To meet the cost of and to provide for, maintaining and operating the housing projects (including necessary reserves therefor and the cost of any insurance) and the administrative expenses of the commission; and

(4) To make payments in lieu of taxes consistent with maintaining the low-rent character of the projects.
Source: SL 1950 (SS), ch 13, § 12; SDC Supp 1960, § 45.3612; SL 1968, ch 186, § 8.



§ 11-7-59 Income and accommodation standards in selection of tenants and rental of housingprojects.

11-7-59. Income and accommodation standards in selection of tenants and rental of housing projects. In the operation or management of housing projects, a commission shall at all times observe the following duties with respect to rentals and tenant admissions:

(1) It may rent or lease the dwelling accommodations therein only to persons of low income and at rentals within the financial reach of such persons of low income;

(2) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms (but no greater number) which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding; and

(3) A commission in its operations shall not accept any person as a tenant in any housing project if the person or persons who would occupy the dwelling accommodations have, at the time of admission an aggregate annual net income, less an exemption of one hundred dollars for each minor member of the family other than the head of the family and his spouse, in excess of five times the annual rental of the quarters to be furnished such person or persons; in computing the rental for the purpose of admitting tenants, there shall be included in the rental the average annual cost (as determined by the commission) to occupants of heat, water, electricity, gas, cooking fuel, and other necessary services or facilities, whether or not the charge for such services and facilities is included in the rental;
provided, that, notwithstanding any other provisions of this chapter, a commission may agree to conditions as to tenant eligibility or preference required by the federal government pursuant to federal law in any contract for financial assistance with the commission.

Source: SL 1950 (SS), ch 13, § 13, subdiv 1; SDC Supp 1960, § 45.3613 (1).



§ 11-7-60 Noncitizens not accepted as tenants in housing projects.

11-7-60. Noncitizens not accepted as tenants in housing projects. A commission shall not accept as a tenant in any housing project any person who is not a citizen of the United States.

Source: SL 1950 (SS), ch 13, § 13, subdiv 2; SDC Supp 1960, § 45.3613 (2).



§ 11-7-61 Religious and political discrimination prohibited in selection of tenants.

11-7-61. Religious and political discrimination prohibited in selection of tenants. There shall be no discrimination in the selection of tenants because of religious, political, or other affiliations.

Source: SL 1950 (SS), ch 13, § 14; SDC Supp 1960, § 45.3614.



§ 11-7-62 Preference in rental to persons displaced by commission operations.

11-7-62. Preference in rental to persons displaced by commission operations. Except as otherwise required pursuant to federal law, in contracts for federal financial assistance, if the number of qualified applicants for dwelling accommodations exceed the dwelling units available, preference shall be given to inhabitants of the area of operation of the commission in which the project is located, and to the families who occupied the dwellings eliminated by demolition, condemnation, and effective closing as part of the project, as far as is reasonably practicable without discrimination against families living in other substandard areas within the same area of operation.

Source: SL 1950 (SS), ch 13, § 14; SDC Supp 1960, § 45.3614.



§ 11-7-63 Preference in rentals to servicemembers and veterans.

11-7-63. Preference in rentals to servicemembers and veterans. As between applicants equally in need and eligible for occupancy of a dwelling and at the rent involved, preference shall be given, except as otherwise required pursuant to federal law in contracts for federal financial assistance, to families of servicemen (including families of servicemen who died in service) and to families of veterans as defined in § 33A-2-1.

Source: SL 1950 (SS), ch 13, § 15; SDC Supp 1960, § 45.3615; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 11-7-64 Welfare recipients considered for admission to housing projects.

11-7-64. Welfare recipients considered for admission to housing projects. In admitting families of low income to dwelling accommodations in any housing project a commission shall, as far as is reasonably practicable, give due consideration to families making application for dwelling accommodations to which temporary assistance for needy families is payable, and to resident families making such application to whom public relief, old-age assistance, or aid to the blind shall be payable, when such families are otherwise eligible under the terms of this chapter.

Source: SL 1950 (SS), ch 13, § 15; SDC Supp 1960, § 45.3615.



§ 11-7-65 Periodic investigation of circumstances of tenants in housing projects.

11-7-65. Periodic investigation of circumstances of tenants in housing projects. A commission shall make periodic investigations of each family admitted to a low-rent housing project and, on the basis of said investigations, shall determine whether that family at the time of its admission:

(1) Lived in an unsafe, insanitary, or overcrowded dwelling or had been displaced by a project or by off-site elimination, or actually was without housing, or was about to be without housing as a result of a court order of eviction, due to causes other than the fault of the tenant; and

(2) Had a net family income not exceeding the income limits theretofore fixed by the commission for admission of families of low income to such housing.
Source: SL 1950 (SS), ch 13, § 16, subdiv 1; SDC Supp 1960, § 45.3616 (1).



§ 11-7-66 Conditions waived in admitting servicemembers and veterans to housing projects.

11-7-66. Conditions waived in admitting servicemembers and veterans to housing projects. The requirement in subdivision 11-7-65(1) shall not be applicable in the case of the family of any serviceman or the family of any veteran as defined in § 33A-2-1, or the family of any serviceman who died in the armed forces of the United States where application for admission to the project by such family is made within any time limit specified by federal law applicable to federal financial assistance for the project.

Source: SL 1950 (SS), ch 13, § 16, subdiv 1; SDC Supp 1960, § 45.3616 (1); SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 11-7-67 Families with increased income required to move from project.

11-7-67. Families with increased income required to move from project. If it is found upon any investigation pursuant to § 11-7-65 that the net incomes of any families have increased beyond the maximum income limits fixed pursuant to this chapter for continued occupancy in such housing, those families shall be required to move from the project.

Source: SL 1950 (SS), ch 13, § 16, subdiv 1; SDC Supp 1960, § 45.3616 (1).



§ 11-7-68 Rules and regulations for occupancy of housing projects.

11-7-68. Rules and regulations for occupancy of housing projects. The occupancy of any dwelling unit in a housing project under the jurisdiction of the commission shall be subject to such reasonable rules and regulations as may be prescribed by it.

Source: SL 1950 (SS), ch 13, § 16, subdiv 2; SDC Supp 1960, § 45.3616 (2); SL 1967, ch 225, § 2.



§ 11-7-69 Commission liable in contract or tort--Personal liability of commission members.

11-7-69. Commission liable in contract or tort--Personal liability of commission members. A commission shall be liable in contract or in tort in the same manner as a private corporation. The members of a commission shall not be personally liable as such on its contracts, or for torts not committed or directly authorized by them.

Source: SL 1950 (SS), ch 13, § 9; SDC Supp 1960, § 45.3609.



§ 11-7-70 Commission property exempt from judicial process--Mandamus to enforce paymentof judgment--Rights of obligees preserved.

11-7-70. Commission property exempt from judicial process--Mandamus to enforce payment of judgment--Rights of obligees preserved. All property including funds of a commission shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against a commission be a charge or lien upon its property, but, if a commission refuses to pay a judgment entered against it in any court of competent jurisdiction, the circuit court for the county in which the commission is situated may, by writ of mandamus, direct the treasurer of the commission to pay the judgment; provided, however, that the provisions of this section and § 11-7-69 shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage or other security of a commission or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by a commission on its rents, fees, or revenues or the right of the federal government to pursue any remedies conferred upon it pursuant to the provisions of this chapter.

Source: SL 1950 (SS), ch 13, § 9; SDC Supp 1960, § 45.3609.



§ 11-7-71 Receivership remedy preserved for obligee on housing project--Acquisition ofredevelopment property on default by purchaser or lessee.

11-7-71. Receivership remedy preserved for obligee on housing project--Acquisition of redevelopment property on default by purchaser or lessee. Nothing contained in §§ 11-7-1 to 11-7-70, inclusive, shall be construed as limiting the power of a commission:

(1) With respect to a housing project, to vest in an obligee the right, in the event of a default by the commission, to take possession thereof or cause the appointment of a receiver thereof, free from all the restrictions imposed by said sections; or

(2) With respect to a redevelopment project, in the event of a default by a purchaser or lessee of land, to acquire the property and operate, sell, or lease it free from such restrictions.
Source: SL 1950 (SS), ch 13, § 16, subdiv 3; SDC Supp 1960, § 45.3616 (3).



§ 11-7-72 Commission property exempt from taxes and special assessments--Exemptionterminated on transfer to private ownership--Utility and service charges payable.

11-7-72. Commission property exempt from taxes and special assessments--Exemption terminated on transfer to private ownership--Utility and service charges payable. The properties of a commission are declared to be public properties used for essential public and governmental purposes, and the properties and the commission are exempt from all taxes and special assessments of the first or second class municipality, the county, the state, or any political subdivision of the state, and the exemption shall continue so long as there is outstanding:

(1) Any bond or other obligation issued by a commission which is secured by such properties or revenues therefrom; or

(2) Any agreement for payment of contributions by the federal government to the commission with respect to such properties.

For any property in the redevelopment project area, the tax exemption terminates if the commission sells, leases, or otherwise disposes of the property to a private individual or corporation for development or redevelopment. The low-rent public housing project properties, redevelopment project properties, and housing development project properties shall be separately categorized for exemption or nonexemption under the foregoing provisions. The commission shall in good faith proceed to discharge obligations outstanding against its properties. This section does not relieve a commission from payment of proper charges measured by the service rendered for utilities and special services such as charges for heat, water, electricity, gas, sewage disposal, or garbage removal.

Source: SL 1950 (SS), ch 13, § 28, subdiv 1; SDC Supp 1960, § 45.3628 (1); SL 1992, ch 60, § 2; SL 1995, ch 80, § 6.



§ 11-7-73 Annual statement to director of equalization of shelter rentals on housing project--Percentage of rentals paid in lieu of taxes--Distribution of payments to governmentalunits.

11-7-73. Exempt housing project to make payments in lieu of taxes--Annual statement--Percentage of rentals to be paid--Distribution of payments to governmental units. Notwithstanding the provisions of § 11-7-72, any housing project of the commission that has become occupied, either in whole or in part, and is exempt from taxation pursuant to § 11-7-72 shall make payments in lieu of taxes. The commission shall file with the proper director of equalization, on or before May first of each year, a statement of the dwelling unit rentals of that project collected during the preceding calendar year. Unless a greater amount is permitted pursuant to federal legislation and has been agreed upon between the commission and the municipality or the county which created the commission, five percent of the revenue from the dwelling unit rentals shall be charged to the commission as payments in lieu of taxes. The payments in lieu of taxes shall be distributed to all of the appropriate governmental units in the area of operation in such proportions that each governmental unit will receive from the payments the same proportion as it would if property taxes were paid. However, no payments in lieu of taxes shall exceed the amounts which would be payable in property taxes on the project if the project was not exempt from taxation. The term, dwelling unit rental, means the total revenue collected for rentals of residential dwelling units. The term, dwelling unit rental, does not include any revenue from other income, fees, or services that may be received by the commission. The records of each housing project shall be open to inspection by the director of equalization.

Source: SL 1950 (SS), ch 13, § 28; SDC Supp 1960, § 45.3628 (2); SL 1968, ch 186, § 11; SL 2010, ch 72, § 1.



§ 11-7-74 General development plan required before recommendation of redevelopment plan.

11-7-74. General development plan required before recommendation of redevelopment plan. A commission shall not recommend a redevelopment plan to the governing body of the municipality or the county as applicable until a general plan for the development of the municipality or the county as a whole has been prepared.

Source: SL 1950 (SS), ch 13, § 18, subdiv 1; SDC Supp 1960, § 45.3618 (1); SL 1968, ch 186, § 9 (1).



§ 11-7-75 Initiation of redevelopment plans--Submission to and recommendations by planningagency.

11-7-75. Initiation of redevelopment plans--Submission to and recommendations by planning agency. Any person may submit a redevelopment plan to a commission or the commission may prepare such a plan on its own initiative. Any redevelopment plan shall be transmitted by a commission to the planning agency, if one exists, of the municipality or the county in which the redevelopment project area is situated for its study and recommendations. The planning agency shall submit its written recommendations with respect to the proposed redevelopment plan, to the commission within thirty days after receipt of the plan for study.

Source: SL 1950 (SS), ch 13, § 18, subdiv 2; SDC Supp 1960, § 45.3618 (2); SL 1968, ch 186, § 9 (2).



§ 11-7-76 Recommendation of redevelopment plan to governing body--Statements toaccompany redevelopment plan.

11-7-76. Recommendation of redevelopment plan to governing body--Statements to accompany redevelopment plan. Upon receipt of the recommendations of the planning agency, or if no planning agency exists, without such recommendations the commission may recommend a redevelopment plan to the governing board of the municipality or the county as applicable for approval. The recommendation shall be accompanied by the redevelopment plan, a statement of the method proposed for financing the redevelopment project, and a statement of a feasible method for the temporary relocation of families to be displaced from the redevelopment project area, and of the availability or future provision in the redevelopment project area or in other areas not less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the families displaced from the project area, of decent, safe, and sanitary dwellings equal in number to the number of such displaced families and reasonably accessible to their places of employment.

Source: SL 1950 (SS), ch 13, § 18, subdiv 3; SDC Supp 1960, § 45.3618 (3); SL 1968, ch 186, § 9 (3).



§ 11-7-77 Notice and hearing by governing body on redevelopment plan--Decision bygoverning body.

11-7-77. Notice and hearing by governing body on redevelopment plan--Decision by governing body. The governing body of the municipality or county as applicable shall hold a public hearing on any redevelopment plan recommended by the commission, after one publication of notice in a legal newspaper published in the county in which the commission is located. The publication shall describe the time, date, place and purpose of the hearing. Within thirty days after the receipt of a proposed redevelopment plan, the governing body shall give written notice to the commission of its decision with respect to the redevelopment plan.

Source: SL 1950 (SS), ch 13, § 18, subdiv 4; SDC Supp 1960, § 45.3618 (4); SL 1968, ch 186, § 9 (4); SL 1982, ch 60, § 11.



§ 11-7-78 Findings of governing body required for approval of redevelopment plan.

11-7-78. Findings of governing body required for approval of redevelopment plan. The commission shall not proceed with the redevelopment project unless the governing body of the municipality or the county as applicable approves the redevelopment plan and finds, by resolution:

(1) That the redevelopment project area is a slum area (as defined in § 11-7-2) or that all the following conditions exist:

(a) That the redevelopment project area is a blighted area (as defined in § 11-7-3);

(b) That a shortage of housing of sound standards and design adequate for family life exists in the municipality or the county;

(c) That the need for housing accommodations has been or will be increased as a result of the demolition of residential units in slum areas under redevelopment plans;

(d) That the conditions of blight in the area and the shortage of decent, safe, and sanitary housing in the municipality or the county cause or contribute to an increase in and spread of disease and crime and constitute a menace to the public health, safety, and welfare; and

(e) That development of the blighted area for predominantly residential uses is an integral part of and essential to the program of the municipality or the county for the elimination of slum areas;

(2) That the redevelopment plan will afford maximum opportunity consistent with the sound needs of the municipality or the county as a whole for the redevelopment of the redevelopment project area by private enterprise;

(3) That the redevelopment plan conforms to the general plan for the development of the municipality or the county as a whole; and

(4) That federal assistance is necessary to enable the redevelopment project area to be redeveloped in accordance with the redevelopment plan and funds will be available for the municipality's or the county's share of the cost as required by the Housing Act of 1949 or other federal acts providing federal financial assistance, or that federal financial assistance is not necessary and all funds will be available from other sources.
Source: SL 1950 (SS), ch 13, § 18, subdiv 5; SDC Supp 1960, § 45.3618 (5); SL 1968, ch 186, § 9 (5).



§ 11-7-79 Resubmission to governing body of modified redevelopment plan--Recommendationand approval conclusive of public need.

11-7-79. Resubmission to governing body of modified redevelopment plan--Recommendation and approval conclusive of public need. A redevelopment plan which has not been approved by the governing body when recommended by the commission may again be recommended to it with such modifications as are necessary to meet its objectives. Upon approval of a redevelopment plan, the recommendation of the commission for such plan and the resolution of approval of the governing body shall be conclusive, in any condemnation proceedings, of the public need for such plan.

Source: SL 1950 (SS), ch 13, § 18, subdiv 6; SDC Supp 1960, § 45.3618 (6); SL 1968, ch 186, § 9 (6).



§ 11-7-80 Lease or transfer of real property in redevelopment project--Price of lease or sale--Appraisal.

11-7-80. Lease or transfer of real property in redevelopment project--Price of lease or sale--Appraisal. The commission may sell, lease, exchange, or otherwise transfer to any person or state public body real property acquired under the provisions of this chapter, and thereafter the real property shall be used only in accordance with the limitations and conditions set forth in the redevelopment plan except as in this chapter otherwise provided. The real property shall be sold, leased, or transferred at its fair value for uses in accordance with the redevelopment plan irrespective of the cost of acquiring and clearing such real property. To aid the commission in determining the fair value of real property for uses in accordance with the redevelopment plan, it may, at its discretion, cause an appraisal to be made of the value of the real property for such uses, and may employ two or more land value experts to make such appraisal. Nothing in this section shall be construed as requiring the commission to base its rentals or selling prices upon any such appraisals.

Source: SL 1950 (SS), ch 13, § 19, subdiv 1; SDC Supp 1960, § 45.3619 (1).



§ 11-7-81 Retention of redevelopment property for housing project--Housing funds transferredto redevelopment funds.

11-7-81. Retention of redevelopment property for housing project--Housing funds transferred to redevelopment funds. The commission may retain real property for use for a housing project if such use be in conformity with the redevelopment plan. In such case, there shall be transferred to the redevelopment project funds from the housing project funds, the amount determined to be the fair value of such property for use in accordance with the redevelopment plan.

Source: SL 1950 (SS), ch 13, § 19, subdiv 1; SDC Supp 1960, § 45.3619 (1).



§ 11-7-82 Terms of lease or sale of redevelopment property--Development to be carried out bylessee or purchaser--Security provisions--Rental charges to tenants.

11-7-82. Terms of lease or sale of redevelopment property--Development to be carried out by lessee or purchaser--Security provisions--Rental charges to tenants. Any lease or sale of real property in a redevelopment project area may be made without public bidding. The terms of any such lease shall be fixed by the commission, and the instrument of lease may provide for renewals upon reappraisals and with rentals and other provisions adjusted to such reappraisals. The instrument of lease or sale shall provide that the lessee or purchaser shall carry out or cause to be carried out the approved project area redevelopment plan or approved modifications thereof and that no use shall be made of any land or real property included in the lease or sale nor any building or structure erected thereon which does not conform to such approved plan or approved modifications thereof. In the instrument, or instruments, of lease or sale the commission may include such other terms, conditions, and provisions as in its judgment will provide reasonable assurance of the priority of the obligations of the lease or sale over any other obligations of the lessee or purchaser; and assurance of the financial and legal ability of the lessee or purchaser to carry out the terms and conditions of the lease or sale and to begin the building of any improvements within a period of time which the commission fixes as reasonable. The commission may also include such terms, conditions, and specifications concerning buildings, improvements, subleases, or tenancies, maintenance and management, and any other related matters as in its judgment, are necessary to carry out the purposes of this chapter, including provisions whereby the obligations to carry out and conform to the redevelopment plan shall run with the land. In the event that maximum rentals to be charged to tenants of housing be specified, provision may be made for periodic reconsideration of such rental bases, with a view to proposing modification of the redevelopment plan with respect to such rentals.

Source: SL 1950 (SS), ch 13, § 19, subdiv 2; SDC Supp 1960, § 45.3619 (2).



§ 11-7-83 Commission consent required for grant or assignment of lessee's or purchaser'sinterest in redevelopment property--Agreements required of grantee or assignee.

11-7-83. Commission consent required for grant or assignment of lessee's or purchaser's interest in redevelopment property--Agreements required of grantee or assignee. Until the commission certifies that all building construction and other physical improvements specified to be done and made by the purchaser or lessee of real property in a redevelopment project area have been completed, the purchaser or lessee shall have no power to convey or assign the real property, any part thereof or interest therein, without the consent of the commission, and no such consent shall be given unless the grantee or assignee of the purchaser or lessee obligates itself or himself by written instrument to the commission to carry out that portion of the redevelopment plan relating to such property, and also that the grantee, his or its heirs, representatives, successors, and assigns, shall have no right or power to convey, lease, or assign the property, any part thereof or interest therein, or erect or use any building or structure erected thereon, free from the obligation and requirement to conform to the approved redevelopment plan or approved modifications thereof.

Source: SL 1950 (SS), ch 13, § 19, subdiv 3; SDC Supp 1960, § 45.3619 (3).



§ 11-7-84 Modification of redevelopment plans--Consent of lessee or purchaser required.

11-7-84. Modification of redevelopment plans--Consent of lessee or purchaser required. A redevelopment plan may be modified at any time by the commission with the approval of the governing body of the municipality or the county, provided that if modified after the lease or sale of the redevelopment project or parts thereof, the modification must be consented to by the lessee or purchaser of the property affected by the proposed modification.

Source: SL 1950 (SS), ch 13, § 19, subdiv 4; SDC Supp 1960, § 45.3619 (4); SL 1968, ch 186, § 10.



§ 11-7-85 Performance bond required of purchaser or lessee of redevelopment property.

11-7-85. Performance bond required of purchaser or lessee of redevelopment property. The commission may in its discretion require a purchaser or a lessee to furnish a performance bond as security for its fulfillment of the agreement with the commission. The performance bond shall have such surety and be in such form and amount as the commission may approve.

Source: SL 1950 (SS), ch 13, § 19, subdiv 5; SDC Supp 1960, § 45.3619 (5).



§ 11-7-86 Notice and forfeiture on failure of purchaser or lessee to carry out requireddevelopment--Repossession and completion of work by commission.

11-7-86. Notice and forfeiture on failure of purchaser or lessee to carry out required development--Repossession and completion of work by commission. If the commission finds that the redevelopment is not being carried out or maintained in accordance with the contract terms and conditions, or there is a failure to prosecute the work with such diligence, or to assure its completion on time, it shall notify the purchaser or lessee and, when one exists, the surety in writing of the noncompliance. Unless the purchaser or lessee complies with the terms of agreement within twenty days from the date of such notice, a forfeiture by the purchaser or lessee to the commission shall result, and the commission may take over the work and may cause such work to be done, and, if there be a surety, the cost of the work shall be paid by the surety. The commission may take possession of and utilize in completion of the work such materials, appliances, and plant as may be on the site of the work and necessary therefor. Thereafter, the commission may operate, sell, or lease the completed premises on such terms as are agreeable with it.

Source: SL 1950 (SS), ch 13, § 19, subdiv 5; SDC Supp 1960, § 45.3619 (5).



§ 11-7-87 Estimate of costs and proceeds of redevelopment projects--Sufficiency of proceedsand public grants required--Capitalization of estimated revenues.

11-7-87. Estimate of costs and proceeds of redevelopment projects--Sufficiency of proceeds and public grants required--Capitalization of estimated revenues. The cost of a redevelopment project, including administrative expense of the commission allocable to the project and debt charges, shall be known as the public redevelopment cost. The proceeds from the operation, sale, or lease of property in a redevelopment area shall be known as the capital proceeds. It shall be incumbent upon any commission, before engaging in any redevelopment project, to ascertain that federal or state public body grants or other financial assistance shall be sufficient when added to the capital proceeds, to at least equal the public redevelopment cost, provided, however, that the estimated revenues of prospective operations, leases, and sales may be capitalized and a bonded indebtedness assumed thereon, the proceeds of which may be entered into the computation in lieu of actual operation, sale or lease of the property.

Source: SL 1950 (SS), ch 13, § 20, subdiv 1; SDC Supp 1960, § 45.3620 (1).



§ 11-7-88 Sale or lease for variety of uses as purpose of redevelopment.

11-7-88. Sale or lease for variety of uses as purpose of redevelopment. It is the purpose of this chapter that commissions will sell or lease the land in the redevelopment area (except such land as it may retain for public housing for low-income groups) for any of a variety of purposes, including private housing, commercial, and other purposes.

Source: SL 1950 (SS), ch 13, § 20, subdiv 2; SDC Supp 1960, § 45.3620 (2).



§ 11-7-89 Local public funds used for redevelopment only to extent not available from othersources.

11-7-89. Local public funds used for redevelopment only to extent not available from other sources. Local public funds shall be provided for a redevelopment project only to the extent that funds are not available therefor from the federal government or other sources.

Source: SL 1950 (SS), ch 13, § 20, subdiv 3; SDC Supp 1960, § 45.3620 (3).



§ 11-7-90 Commission power to issue bonds and obligations--Housing projects andredevelopment projects kept separate.

11-7-90. Commission power to issue bonds and obligations--Housing projects and redevelopment projects kept separate. A commission may issue its bonds or other obligations in the manner provided in §§ 11-7-92 to 11-7-101, inclusive; provided, however, that none of the proceeds of such bonds for redevelopment projects and no proceeds or revenues from any redevelopment project shall be used to pay the bonds or costs of or make contributions or loans to any low-rent housing project, nor shall the proceeds, revenues, or proceeds of bonds of any housing project be used to pay the bonds, costs of, or make contributions or loans to any redevelopment project.

Source: SL 1950 (SS), ch 13, § 20, subdiv 4; SDC Supp 1960, § 45.3620 (4).



§ 11-7-91 Provision for project revenues to be placed in debt service funds.

11-7-91. Provision for project revenues to be placed in debt service funds. The commission may in its discretion provide that all revenues received from its redevelopment projects be placed in a debt service fund for the payment of interest and principal on all bonds issued for any redevelopment project, and the revenue from all such projects shall be paid into the debt service fund until all outstanding bonds have been fully paid. This same power shall exist with regard to housing projects.

Source: SL 1950 (SS), ch 13, § 20, subdiv 5; SDC Supp 1960, § 45.3620 (5).



§ 11-7-92 Commission power to issue bonds--Refunding bonds.

11-7-92. Commission power to issue bonds--Refunding bonds. A commission shall have power to issue bonds from time to time in its discretion, for any of its corporate purposes. A commission shall also have power to issue refunding bonds for the purpose of paying or retiring bonds, including interest thereon, previously issued by it.

Source: SL 1950 (SS), ch 13, § 21; SDC Supp 1960, § 45.3621.



§ 11-7-93 Income and revenues from which bonds payable--Additional pledge of other fundsor assets.

11-7-93. Income and revenues from which bonds payable--Additional pledge of other funds or assets. A commission may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable:

(1) Exclusively from the income and revenues of the project financed with the proceeds of such bonds;

(2) Exclusively from the income and revenues of certain designated projects whether or not they are financed in whole or in part with the proceeds of such bonds; or

(3) From its revenues generally, provided that the housing projects and redevelopment projects of a commission shall be separately financed, and there shall be no confusion of financing or funds between projects of these two separate types.

Any such bonds may be additionally secured by a pledge of any grant or contributions, or parts thereof, from the federal government or other source, or a pledge of any income or revenues of the commission, or a mortgage of any project, projects, or other property of the commission.

Source: SL 1950 (SS), ch 13, § 21; SDC Supp 1960, § 45.3621.



§ 11-7-94 Conditions and covenants of bonds.

11-7-94. Conditions and covenants of bonds. In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure payment of such bonds, or obligations, a commission, in addition to its other powers, shall have power:

(1) To pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence;

(2) To mortgage all or any part of its real or personal property, then owned or thereafter acquired;

(3) To covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any project or any part thereof; and to covenant as to what other, or additional debts or obligations may be incurred by it;

(4) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed, or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to covenant for the redemption of the bonds and to provide the terms and conditions thereof;

(5) To covenant (subject to the limitations contained in this chapter) as to rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

(6) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(7) To covenant as to the use, maintenance, and replacement of any or all of its real or personal property, the insurance to be carried thereon and the use and disposition of insurance moneys;

(8) To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9) To vest in any obligees of the commission the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default by said commission, to take possession of and use, operate, and manage any project or any part thereof or any funds connected therewith, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the commission with such obligees; to provide for the powers and duties of such obligees and to limit the liabilities thereof; and to provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds;

(10) To exercise all or any part or combination of the powers herein granted; to make such covenants (other than and in addition to the covenants herein expressly authorized) and to do any and all such acts and things consistent with this chapter and such other laws as may be applicable, as may be necessary, convenient, or desirable in order to secure its bonds, or tend to make the bonds more marketable.



§ 11-7-95 Submission of bonds for examination by attorney general--Certification of validity.

11-7-95. Submission of bonds for examination by attorney general--Certification of validity. A commission may submit to the attorney general of the state any bonds to be issued hereunder after all proceedings for the issuance of such bonds have been taken. Upon the submission of such proceedings to the attorney general, it shall be the duty of the attorney general to examine into and pass upon the validity of such bonds and the regularity of all proceedings in connection therewith. If such bonds and proceedings conform to the provisions of this chapter and are otherwise regular in form and if such bonds when delivered and paid for will constitute binding and legal obligations enforceable according to the terms thereof, the attorney general shall certify in substance upon the back of each of said bonds that it is issued in accordance with the Constitution and laws of the State of South Dakota.

Source: SL 1950 (SS), ch 13, § 27; SDC Supp 1960, § 45.3627.



§ 11-7-96 Issuance of bonds--Maturity dates--Interest rate--Denominations--Registration--Redemption provisions--Signatures.

11-7-96. Issuance of bonds--Maturity dates--Interest rate--Denominations--Registration--Redemption provisions--Signatures. Bonds of a commission shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide. Bonds may be signed by the manual signature of one official designated by the governing body and by facsimile signature of other officials.

Source: SL 1950 (SS), ch 13, § 22; SDC Supp 1960, § 45.3622; SL 1974, ch 114; SL 1975, ch 47, § 9; SL 1980, ch 47, § 6A; SL 1982, ch 123.



§ 11-7-97 Private or public sale of bonds--Notice of sale.

11-7-97. Private or public sale of bonds--Notice of sale. The bonds issued by a commission may be sold at private sale or at public sale to the highest bidder after notice of sale has been published once each week for at least two successive weeks in a legal newspaper published in the county where the commission is located. The notice shall specify the time and place of the sale.

Source: SL 1950 (SS), ch 13, § 22; SDC Supp 1960, § 45.3622; SL 1972, ch 35, § 7; SL 1984, ch 43, § 99.



§ 11-7-98 Validity of signatures on bonds--Negotiable investment securities.

11-7-98. Validity of signatures on bonds--Negotiable investment securities. If any of the commissioners or officers of the commission whose signatures appear on any bonds or coupons cease to be commissioners or officers before the delivery of the bonds, their signatures shall be valid for all purposes. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be negotiable investment securities within the meaning of chapter 57A-8.

Source: SL 1950 (SS), ch 13, § 22; SDC Supp 1960, § 45.3622; SL 1984, ch 43, § 100.



§ 11-7-99 Tax exemption of bonds.

11-7-99. Tax exemption of bonds. Bonds of a commission are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from taxes.

Source: SL 1950 (SS), ch 13, § 21; SDC Supp 1960, § 45.3621.



§ 11-7-100 Recital in bond conclusive as to purpose.

11-7-100. Recital in bond conclusive as to purpose. In any suit, action, or proceeding involving the validity or enforceability of any bond of a commission or the security therefor, any such bond reciting in substance that it has been issued by the commission to aid in financing a project, as defined in § 11-7-1, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with the purposes and provisions of this chapter.

Source: SL 1950 (SS), ch 13, § 22; SDC Supp 1960, § 45.3622.



§ 11-7-101 Remedies conferred on bondholders by terms of bond.

11-7-101. Remedies conferred on bondholders by terms of bond. A commission shall have power by its resolution, trust indenture, mortgage, lease, or other contract to confer upon any obligee holding or representing a specified amount in bonds, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action, or proceeding in any court of competent jurisdiction:

(1) To cause possession of any project or any part thereof to be surrendered to any such obligee;

(2) To obtain the appointment of a receiver of any project of said commission or any part thereof and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of such project or any part thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said commission as the court shall direct;

(3) To require said commission and the commissioners, officers, agents, and employees thereof to account as if it and they were the trustees of an express trust.
Source: SL 1950 (SS), ch 13, § 25; SDC Supp 1960, § 45.3625.



§ 11-7-102 Investment in bonds authorized for public funds, financial institutions, trusts, andfiduciaries.

11-7-102. Investment in bonds authorized for public funds, financial institutions, trusts, and fiduciaries. The state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business, and all personal representatives, guardians, trustees, and other fiduciaries may legally invest any moneys or funds belonging to them or within their control in any bonds or other obligations issued by a Housing and Redevelopment Commission created by or pursuant to this chapter, when such bonds or other obligations are secured by a pledge of annual contributions or other financial assistance to be paid by the United States government or any agency thereof, and such bonds and other obligations shall be authorized security for all public deposits; it being the purpose of this chapter to authorize any of the foregoing to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations; provided, however, that nothing contained in this chapter shall be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities. The provisions of this chapter shall apply notwithstanding any restrictions on investments contained in other laws.

Source: SL 1950 (SS), ch 15; SDC Supp 1960, § 45.3629; SL 1968, ch 186, § 12.



§ 11-7-103 Acceptance of federal loans and grants authorized--Compliance with conditions.

11-7-103. Acceptance of federal loans and grants authorized--Compliance with conditions. In addition to the powers conferred upon a housing commission by other provisions of this chapter, such commission is empowered to borrow money or accept contributions, grants, or other financial assistance from the federal government for or in aid of any project within its area of operation, and to these ends, to comply with such conditions and enter into such mortgages, trust indentures, leases, or agreements as may be necessary, convenient, or desirable and consistent with this chapter and the laws of this state.

Source: SL 1950 (SS), ch 13, § 26; SDC Supp 1960, § 45.3626.



§ 11-7-104 Mandamus available to obligee of commission--Injunction.

11-7-104. Mandamus available to obligee of commission--Injunction. An obligee of a commission shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, or other appropriate proceedings to compel said commission and the commissioners, officers, agents, or employees thereof to perform each and every term, provision, and covenant contained in any contract of said commission with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said commission and the fulfillment of all duties imposed upon said commission by this chapter;

(2) To enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said commission.
Source: SL 1950 (SS), ch 13, § 24; SDC Supp 1960, § 45.3624.



§ 11-7-105 Commissioners not personally liable on bonds--Public debt not created--Debtlimitations not applicable.

11-7-105. Commissioners not personally liable on bonds--Public debt not created--Debt limitations not applicable. Neither the commissioners of a commission nor any person executing the bonds is liable personally on the bonds by reason of the issuance of the bonds. The bonds and other obligations of a commission (and such bonds and obligations shall so state on their face) are not a debt of the first or second class municipality, the state, or any other political subdivision of the state and neither the municipality nor the state or any other political subdivision is liable for the bonds. Except as may be provided pursuant to subdivision 11-7A-2(8), the bonds or obligations are not payable out of any funds or properties other than those of the commission. The bonds do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

Source: SL 1950 (SS), ch 13, § 21; SDC Supp 1960, § 45.3621; SL 1992, ch 60, § 2; SL 1996, ch 93, § 1.



§ 11-7-106 Commission accounts and annual report to auditor-general and governing body.

11-7-106. Commission accounts and annual report to auditor-general and governing body. Each commission shall keep an accurate account of all its activities and of all its receipts and expenditures and shall annually in the month of January make a report thereof to the auditor-general, and to the governing body of the municipality or the county as applicable, such reports to be in a form prescribed by the auditor-general.

Source: SL 1950 (SS), ch 13, § 8; SDC Supp 1960, § 45.3608 (1); SL 1968, ch 186, § 6.



§ 11-7-107 Investigations and examinations by auditor-general.

11-7-107. Investigations and examinations by auditor-general. The auditor-general may investigate the affairs of commissions and their dealings, transactions, and relationships. He shall have the power to examine into the properties and records of commissions and to prescribe methods of accounting and the rendering of periodical reports in relation to projects undertaken by commissions, which accounts and reports shall not be inconsistent with any system of accounts or reports prescribed pursuant to any contract for federal financial assistance.

Source: SL 1950 (SS), ch 13, § 8; SDC Supp 1960, § 45.3608 (2).



§ 11-7-108 Enforcement of compliance with chapter and rules and regulations.

11-7-108. Enforcement of compliance with chapter and rules and regulations. Compliance with this chapter and the rules and regulations adopted by the auditor-general may be enforced by the attorney general by writ of mandamus or other appropriate proceedings.

Source: SL 1950 (SS), ch 13, § 8; SDC Supp 1960, § 45.3608 (2).



§ 11-7-109 Citation of chapter.

11-7-109. Citation of chapter. This chapter may be cited as the "County and Municipal Housing and Redevelopment Law."

Source: SL 1950 (SS), ch 13, § 1; SDC Supp 1960, § 45.3601; SL 1968, ch 186, § 1.






Chapter 07A - Municipal Powers In Aid Of Housing And Development

§ 11-7A-1 Definition of terms.

11-7A-1. Definition of terms. Terms used in this chapter mean:

(1) "Housing and redevelopment commission" or "commission" any housing and redevelopment commission created by or pursuant to the municipal housing and redevelopment law of this state;

(2) "Municipality" any incorporated city or town or any county;

(3) "Project" any work or undertaking of a housing and redevelopment commission pursuant to the municipal housing and redevelopment law;

(4) "State public body," any municipality, commission, district, or other political subdivision or instrumentality of this state, except the State of South Dakota.
Source: SL 1950 (SS), ch 14, § 2; SDC Supp 1960, § 45.3702; SDCL, § 9-37-1; SL 1996, ch 93, § 2.



§ 11-7A-2 Municipal powers in implementation of certain public projects.

11-7A-2. Municipal powers in implementation of certain public projects. For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of any projects of commissions located within the limits of a municipality, that municipality or any other state public body may, upon such terms, with or without consideration, as it may determine:

(1) Dedicate, sell, convey, or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to a commission;

(2) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with such projects;

(3) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake;

(4) Approve redevelopment plans as defined in the municipal housing and redevelopment law, plan or replan, zone or rezone parts of such municipality; make exceptions from building regulations and ordinances; and make changes in its boundaries;

(5) Cause services to be furnished to the commission of the character which such municipality or any other state public body is otherwise empowered to furnish;

(6) Enter into agreements with respect to the exercise by such municipality or any other state public body of its powers relating to the repair, closing or demolition of unsafe, insanitary or unfit buildings;

(7) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary), with a commission respecting action to be taken by such municipality or any other state public body pursuant to any of the powers granted by this section;

(8) In the case of a housing development project, as defined in subdivision 11-7-1(7A), make loans or contributions to that project, including its financing and the costs associated therewith, or enter into agreements to do so in the future, provided that each such loan or contribution made from otherwise unappropriated, unbudgeted, and unexpended generally available funds and is contingent upon the express authorization and appropriation to the project by the governing body of the municipality or other state public body, in its discretion, in the year in which actually made.

Any sale, conveyance, lease or agreement provided for under this section may be made by a municipality or any other state public body without appraisal, public notice, advertisement, or public bidding, notwithstanding any other laws to the contrary.

Source: SL 1950 (SS), ch 14, § 3; SDC Supp 1960, § 45.3703; SDCL, § 9-37-2; SL 1996, ch 93, § 3.



§ 11-7A-3 Restrictions on municipal financing of redevelopment and housing projects--Sourcesof funds used.

11-7A-3. Restrictions on municipal financing of redevelopment and housing projects--Sources of funds used. Except as provided in § 11-7A-2, no municipality may use any revenues or money of the municipality to pay the bonds of or make any loans or contributions to any redevelopment or housing project, except that this proviso is not applicable to any project for which financial assistance is provided by the federal government or any agency or instrumentality thereof which requires an outlay of money on the part of the municipality for a loan or grant to such project as a condition of the federal financial assistance, in which case a loan or grant, as required, may be made by the municipality to a commission located within the municipality, provided that such moneys as are loaned or granted under the provisions of this section shall be otherwise unappropriated, unbudgeted, and unexpended funds in the general fund or money derived from the sale by the municipality of general obligation bonds, such sale to be subject to the limitations of and in the manner and after authorization as provided by law.

Source: SL 1950 (SS), ch 14, § 4; SDC Supp 1960, § 45.3704; SDCL, § 9-37-3; SL 1996, ch 93, § 4.



§ 11-7A-4 Supplemental nature of powers.

11-7A-4. Supplemental nature of powers. The powers conferred by §§ 11-7A-2 and 11-7A-3 shall be in addition and supplemental to the powers conferred by any other law.

Source: SL 1950 (SS), ch 14, § 5; SDC Supp 1960, § 45.3705; SDCL, § 9-37-4.



§ 11-7A-5 Short title of law.

11-7A-5. Short title of law. Sections 11-7A-1 to 11-7A-5, inclusive, may be referred to as the "housing and redevelopment cooperation law."

Source: SL 1950 (SS), ch 14, § 1; SDC Supp 1960, § 45.3701; SDCL, § 9-37-5.



§ 11-7A-6 Municipal acquisition of federal housing projects--Sources of funds used.

11-7A-6. Municipal acquisition of federal housing projects--Sources of funds used. Any incorporated municipality of this state may acquire, through purchase or gift of the entire property ownership therein, any existing federally owned housing within the corporate boundaries of the municipality and own, operate, maintain, and dispose of such housing, provided that if acquisition be by purchase, the funds for such purchase shall be derived from either otherwise unappropriated, unbudgeted, and unexpended funds in the general fund or from the sale by the municipality of general obligation bonds, such sale to be subject to the limitations of and in the manner and after authorization as provided by law, and provided further that no such acquisition shall be made unless the federal government shall have signified an intention to terminate its operation of such housing within a period of one year in the future.

Source: SL 1950 (SS), ch 12; SDC Supp 1960, § 45.0207; SDCL, § 9-37-6.



§ 11-7A-7 Approval required for municipal projects.

11-7A-7. Approval required for municipal projects. Nothing in this chapter authorizes a state public body to undertake, construct, or operate a project within a municipality, without approval from the governing body or voters of that municipality.

Source: SL 1996, ch 93, § 5.






Chapter 08 - Urban Renewal

§ 11-8-1 Definition of terms.

11-8-1. Definition of terms. Terms as used in this chapter mean:

(1) "Agency" or "Urban Renewal Agency," a public agency created by § 11-8-40;

(2) "Area of operation," the area within the corporate limits of the municipality and the area within three miles of such limits, except that the term does not include any area which lies within the territorial boundaries of another municipality unless a resolution has been adopted by the governing body of such other municipality declaring a need therefor;

(3) "Board" or "commission," a board, commission, department, division, office, body, or other unit of the municipality;

(4) "Bonds," any bonds, including refunding bonds, notes, interim certificates, certificates of indebtedness, debentures, or other obligations;

(5) "Clerk," the clerk or other official of the municipality who is the custodian of the official records of such municipality;

(6) "Federal government," includes the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America;

(7) "Housing and redevelopment cooperation," as stated in chapter 11-7A;

(8) "Local governing body," the council or other legislative body charged with governing the municipality;

(9) "Mayor," the mayor of a municipality or other officer or body having the duties customarily imposed upon the executive head of a municipality;

(10) "Municipality," any incorporated city or town in the state;

(11) "Obligee," includes any bondholder, agents or trustees for any bondholders, or lessor demising to the municipality property used in connection with urban renewal, or any assignee of such lessor's interest or any part thereof, and the federal government if it is a party to any contract with the municipality;

(12) "Person," any individual, firm, partnership, limited liability company, corporation, company, association, joint-stock association, or body politic; and includes any trustee, receiver, assignee, or other person acting in a similar representative capacity;

(13) "Public body," the state or any municipality, township, village, board, commission, authority, district, or any other subdivision or public body of the state;

(14) "Public officer," any officer who is in charge of any department or branch of the government of the municipality relating to health, fire, building regulations, or to other activities concerning dwellings in the municipality;

(15) "Real property," includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, right and use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise;

(16) "Related activities," planning work for the preparation of a general neighborhood renewal plan, or for the preparation or completion of a community-wide plan or program, and the functions related to the acquisition and disposal of real property pursuant to § 11-8-25.
Source: SL 1966, ch 149, § 2; SL 1992, ch 60, § 2; SL 1994, ch 351, § 30.



§ 11-8-2 "Slum area" defined.

11-8-2. "Slum area" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "slum area" shall mean an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors as are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals, or welfare.

Source: SL 1966, ch 149, § 2 (8).



§ 11-8-3 "Blighted area" defined.

11-8-3. "Blighted area" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "blighted area" shall mean an area which by reason of the presence of a substantial number of slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other cause, or any combination of such factors, substantially impairs or arrests the sound growth of a municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use: provided, that if such blighted area consists of open land the conditions contained in § 11-8-17 shall apply: and provided further, that any disaster area referred to in § 11-8-18 shall constitute a "blighted area."

Source: SL 1966, ch 149, § 2 (9).



§ 11-8-4 "Urban renewal area" defined.

11-8-4. "Urban renewal area" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "urban renewal area" means a slum area or a blighted area or a combination thereof which the local governing body designates as appropriate for an urban renewal project.

Source: SL 1966, ch 149, § 2 (11).



§ 11-8-5 "Urban renewal project" defined.

11-8-5. "Urban renewal project" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "urban renewal project" may include undertakings and activities of a municipality in an urban renewal area for the elimination and for the prevention of the development or spread of slums and blight, and may involve slum clearance and redevelopment in an urban renewal area, or rehabilitation or conservation in an urban renewal area, or any combination or part thereof in accordance with an urban renewal plan.

Source: SL 1966, ch 149, § 2 (10).



§ 11-8-6 "Urban renewal plan" defined.

11-8-6. "Urban renewal plan" defined. Wherever used or referred to in this chapter, unless a different meaning is clearly indicated by the context, "urban renewal plan" means a plan as it exists for an urban renewal project, which plan:

(1) Shall conform to the master plan or parts thereof for municipality as a whole; and

(2) Shall be sufficiently complete to indicate such land acquisition, demolition, and removal of structures, redevelopment, improvements, and rehabilitation, as may be proposed to be carried out in the urban renewal area, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives, respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.
Source: SL 1966, ch 149, § 2 (12).



§ 11-8-7 Legislative findings and declaration of necessity.

11-8-7. Legislative findings and declaration of necessity. It is hereby found and declared that there exist in municipalities of the state slum and blighted areas, as defined in §§ 11-8-2 and 11-8-3, which constitute a serious and growing menace, injurious to the public health, safety, morals, and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, constitutes an economic and social liability imposing onerous municipal burdens which decrease the tax base and reduce tax revenues, substantially impairs or arrests the sound growth of municipalities, retards the provision of housing accommodations, aggravates traffic problems and substantially impairs or arrests the elimination of traffic hazards and the improvement of traffic facilities; and that the prevention and elimination of slums and blight is a matter of state policy and state concern in order that the state and its municipalities shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, and consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, hospitalization, and other forms of public protection, services, and facilities.

It is further found and declared that certain slum or blighted areas, or portions thereof, may require acquisition, clearance, and disposition subject to use restrictions, as provided in this chapter, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation; that other areas or portions thereof may, through the means provided in this chapter, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied, or prevented; and that salvageable slum and blighted areas can be conserved and rehabilitated through appropriate public action as herein authorized, and the cooperation and voluntary action of the owners and tenants of property in such areas.

It is further found and declared that the powers conferred by this chapter are for public uses and purposes for which public money may be expended and the power of eminent domain and police power exercised; and the necessity in the public interest for the provisions herein enacted is hereby declared as a matter of legislative determination.

Source: SL 1966, ch 149, § 3.



§ 11-8-8 Findings and declaration of necessity required of governing body before exerciseof authority.

11-8-8. Findings and declaration of necessity required of governing body before exercise of authority. No municipality shall exercise the authority conferred upon municipalities by this chapter until after the local governing body shall have adopted a resolution finding that: one or more slum or blighted areas exist in such municipality; and the rehabilitation, conservation, redevelopment, or a combination thereof, of such area or areas is necessary in the interest of the public health, safety, morals, or welfare of the residents of such municipality.

Source: SL 1966, ch 149, § 6.



§ 11-8-9 Formulation of municipal program for urban renewal--Elements included inprogram.

11-8-9. Formulation of municipal program for urban renewal--Elements included in program. A municipality for the purposes of this chapter may formulate for the municipality a workable program for utilizing appropriate private and public resources to eliminate, and prevent the development or spread of slums and urban blight, to encourage needed urban rehabilitation, to provide for the redevelopment of slum and blighted areas, or to undertake such of the aforesaid activities or other feasible municipal activities as may be suitably employed to achieve the objectives of such workable program. Such workable program may include, without limitation, provision for: the prevention of the spread of blight into areas of the municipality which are free from blight through diligent enforcement of housing, zoning, and occupancy controls and standards; the rehabilitation or conservation of slum and blighted areas or portions thereof by replanning, removing congestion, providing parks, playgrounds and other public improvements, by encouraging voluntary rehabilitation and by compelling the repair and rehabilitation of deteriorated or deteriorating structures; and the clearance and redevelopment of slum and blighted areas or portions thereof.

Source: SL 1966, ch 149, § 5.



§ 11-8-10 Maximum opportunity to private enterprise as objective--Objective consideredin implementation of program.

11-8-10. Maximum opportunity to private enterprise as objective--Objective considered in implementation of program. A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this chapter, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of the urban renewal area by private enterprise. A municipality shall give consideration to this objective in exercising its powers under this chapter, including the formulation of a workable program, the approval of urban renewal plans, community-wide plans or programs for urban renewal, and general neighborhood renewal plans consistent with the general plan of the municipality, the exercise of its zoning powers, the enforcement of other laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, the disposition of any property acquired, and the provision of necessary public improvements.

Source: SL 1966, ch 149, § 4.



§ 11-8-11 Discrimination prohibited.

11-8-11. Discrimination prohibited. For all of the purposes of this chapter, no person shall, because of race, creed, color, or national origin, be subjected to any discrimination.

Source: SL 1966, ch 149, § 19.



§ 11-8-12 Master plan required before approval of urban renewal plans--Adoption of masterplan.

11-8-12. Master plan required before approval of urban renewal plans--Adoption of master plan. The local governing body shall not approve an urban renewal plan until a master plan or parts of such plan for an area which would include an urban renewal area for the municipality have been prepared. For this purpose and other municipal purposes, authority is hereby vested in every municipal governing body to prepare to adopt, and to revise from time to time a master plan or parts thereof as defined in § 11-6-14, for the physical development of the municipality as a whole and to make available and to appropriate necessary funds therefor.

Source: SL 1966, ch 149, § 7 (1).



§ 11-8-13 Finding of slum area or blighted area required before approval of project.

11-8-13. Finding of slum area or blighted area required before approval of project. A municipality shall not approve an urban renewal project for an urban renewal area unless the governing body has, by resolution, determined such area to be a slum area or a blighted area or a combination thereof and designated such area as appropriate for an urban renewal project.

Source: SL 1966, ch 149, § 7 (1).



§ 11-8-14 Initiation of urban renewal plans--Submission to and recommendations byplanning commission--Time allowed for review.

11-8-14. Initiation of urban renewal plans--Submission to and recommendations by planning commission--Time allowed for review. The municipality may itself prepare or cause to be prepared an urban renewal plan, or any person or agency, public or private, may submit such a plan to a municipality. Prior to its approval of an urban renewal project, the local governing body shall submit such plan to the planning commission of the municipality, if any, for review and recommendations as to its conformity with the master plan for the development of the municipality as a whole. The planning commission shall submit its written recommendations with respect to the proposed urban renewal plan to the local governing body within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission or, if no recommendations are received within said thirty days, then without such recommendations, the local governing body may proceed with the hearing on the proposed urban renewal project prescribed by § 11-8-15.

Source: SL 1966, ch 149, § 7 (2).



§ 11-8-15 Notice and hearing by governing body on urban renewal plan.

11-8-15. Notice and hearing by governing body on urban renewal plan. The local governing body shall hold a public hearing on an urban renewal plan after public notice thereof. Such notice shall be given by publication once each week for two consecutive weeks, not less than ten nor more than thirty days prior to the date of the hearing in a legal newspaper having a general circulation in the urban renewal area of the municipality and by mailing a notice of such hearing not less than ten days prior to the date of the hearing to the persons whose names appear on the county treasurer's tax roll as the owner or reputed owner of the property within such proposed area, at the address shown on the tax roll. The notice shall describe the time, date, place, and purpose of the hearing, shall generally identify the urban renewal area affected and shall outline the general scope of the urban renewal plan under consideration.

Source: SL 1966, ch 149, § 7 (3).



§ 11-8-16 Findings required for approval of urban renewal project by governing body.

11-8-16. Findings required for approval of urban renewal project by governing body. Following such hearing, the local governing body may approve an urban renewal project and the plan therefor if it finds that:

(1) A feasible method exists for the location of families who will be displaced from the urban renewal area in decent, safe, and sanitary dwelling accommodations within their means and without undue hardship to such families;

(2) The urban renewal plan conforms to the master plan of the municipality as a whole;

(3) The urban renewal plan gives due consideration to the provision of adequate park and recreational areas and facilities that may be desirable for neighborhood improvement, with special consideration for the health, safety, and welfare of children residing in the general vicinity of the site covered by the plan; and

(4) The urban renewal plan will afford maximum opportunity, consistent with the sound needs of the municipality as a whole, for the rehabilitation or redevelopment of the urban renewal area by private enterprise.
Source: SL 1966, ch 149, § 7 (4).



§ 11-8-17 Findings required for approval of urban renewal project in open area.

11-8-17. Findings required for approval of urban renewal project in open area. If the urban renewal area consists of an area of open land to be acquired by the municipality, such area shall not be so acquired unless:

(1) If it is to be developed for residential uses, the local governing body shall determine that a shortage of housing of sound standards and design which is decent, safe, and sanitary exists in the municipality; that the need for housing accommodations has been or will be increased as a result of the clearance of slums in other areas; that the conditions of blight in the area and the shortage of decent, safe, and sanitary housing cause or contribute to an increase in and spread of disease and crime and constitute a menace to the public health, safety, morals, or welfare; and that the acquisition of the area for residential uses is an integral part of and essential to the program of the municipality; or

(2) If it is to be developed for nonresidential uses, the local governing body shall determine that such nonresidential uses are necessary and appropriate to facilitate the proper growth and development of the community in accordance with sound planning standards and local community objectives, which acquisition may require the exercise of governmental action, as provided in this chapter, because of defective or unusual conditions of title, diversity of ownership, tax delinquency, improper subdivisions, outmoded street patterns, deterioration of site, economic disuse, unsuitable topography, or faulty lot layouts, the need for the correlation of the area with other areas of a municipality by streets and modern traffic requirements, or any combination of such factors or other conditions which retard development of the area.
Source: SL 1966, ch 149, § 7 (4).



§ 11-8-18 Requirements waived for rehabilitation of disaster area.

11-8-18. Requirements waived for rehabilitation of disaster area. Notwithstanding any other provisions of this chapter, where the local governing body certifies that an area is in need of redevelopment or rehabilitation as a result of a flood, fire, hurricane, earthquake, storm, or other catastrophe respecting which the Governor of the state has certified the need for disaster assistance under Public Law 875, Eighty-first Congress, or other federal law, the local governing body may approve an urban renewal plan and an urban renewal project with respect to such area without regard to the provisions of §§ 11-8-16 and 11-8-17 and the provisions of §§ 11-8-12 and 11-8-15 requiring a general plan for the municipality and a public hearing on the urban renewal project.

Source: SL 1966, ch 149, § 7 (7).



§ 11-8-19 Modification of urban renewal plan--Rights of lessee or purchaser protected.

11-8-19. Modification of urban renewal plan--Rights of lessee or purchaser protected. An urban renewal plan may be modified at any time by the governing body: provided that if modified after the lease or sale by the municipality of real property in the urban renewal project area, such modification may be conditioned upon such approval of the owner, lessee, or successor in interest as the municipality may deem advisable and in any event shall be subject to such rights at law or in equity as a lessee or purchaser, or his successor or successors in interest, may be entitled to assert.

Source: SL 1966, ch 149, § 7 (5).



§ 11-8-20 Plan or modification effective on approval by governing body.

11-8-20. Plan or modification effective on approval by governing body. Upon the approval by the local governing body of an urban renewal plan or of any modification thereof, such plan or modification shall be deemed to be in full force and effect for the respective urban renewal area and the municipality may then cause such plan or modification to be carried out in accordance with its terms.

Source: SL 1966, ch 149, § 7 (6).



§ 11-8-21 Necessary powers granted to municipality.

11-8-21. Necessary powers granted to municipality. Every municipality shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the powers granted by §§ 11-8-22 to 11-8-33, inclusive, in addition to others herein granted.

Source: SL 1966, ch 149, § 8.



§ 11-8-22 Municipal power to carry out projects and related activities--Contracts andinstruments--Dissemination of information.

11-8-22. Municipal power to carry out projects and related activities--Contracts and instruments--Dissemination of information. Every municipality shall have the power to undertake and carry out urban renewal projects and related activities within its area of operation; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this chapter; and to disseminate slum clearance and urban renewal information.

Source: SL 1966, ch 149, § 8 (1).



§ 11-8-23 Municipal power to make urban renewal inspections and surveys--Propertypowers.

11-8-23. Municipal power to make urban renewal inspections and surveys--Property powers. Every municipality shall have the power, within its area of operation, to enter into any building or property in any urban renewal area in order to make inspections, surveys, appraisals, soundings, or test borings, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted; to acquire by purchase, lease, option, gift, grant, bequest, devise, eminent domain, or otherwise, any real property, or personal property for its administrative purposes, together with any improvements thereon; to hold, improve, clear, or prepare for redevelopment any such property; to mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the municipality against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this chapter: provided, however, that no statutory provision with respect to the acquisition, clearance, or disposition of property by public bodies shall restrict a municipality or other public body exercising powers hereunder, in the exercise of such functions with respect to an urban renewal project and related activities, unless the Legislature shall specifically so state.

Source: SL 1966, ch 149, § 8 (3).



§ 11-8-24 Municipal power to develop plans--Demonstration projects.

11-8-24. Municipal power to develop plans--Demonstration projects. Every municipality shall have the power, within its area of operation, to make or have made all surveys and plans necessary to the carrying out of the purposes of this chapter and to contract with any person, public or private, in making and carrying out such plans and to adopt or approve, modify and amend such plans, which plans may include, but are not limited to:

(1) Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements;

(2) Plans for the enforcement of state and local laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements; and

(3) Appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of urban renewal projects and related activities;
and to develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of slums and urban blight and developing and demonstrating new or improved means of providing housing for families and persons of low income and to apply for, accept, and utilize grants of funds from the federal government for such purposes.

Source: SL 1966, ch 149, § 8 (7).



§ 11-8-25 Acquisition and demolition of property prior to approval of plan--Losses whenproperty not incorporated in project.

11-8-25. Acquisition and demolition of property prior to approval of plan--Losses when property not incorporated in project. Every municipality shall have the power, with the approval of the local governing body, prior to approval of an urban renewal plan, or approval of any modifications of the plan, to acquire real property in an urban renewal area, demolish and remove any structures on the property, and pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses; and to assume the responsibility to bear any loss that may arise as the result of the exercise of authority under this section in the event that the real property is not made part of the urban renewal project.

Source: SL 1966, ch 149, § 8 (4).



§ 11-8-26 Relocation assistance and payments to persons displaced from urban renewalarea.

11-8-26. Relocation assistance and payments to persons displaced from urban renewal area. Every municipality shall have the power to prepare plans for and assist in the relocation of persons, including individuals, families, business concerns, nonprofit organizations and others, displaced from an urban renewal area, and to make relocation payments to or with respect to such persons for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government.

Source: SL 1966, ch 149, § 8 (8).



§ 11-8-27 Changes in streets and public places--Replanning.

11-8-27. Changes in streets and public places--Replanning. Every municipality shall have the power to close, vacate, plan or replan streets, roads, sidewalks, ways or other places; and to plan or replan any part of the municipality.

Source: SL 1966, ch 149, § 8 (10).



§ 11-8-28 Arrangement for services, repairs, and construction--Enforcement of federal laborstandard requirements.

11-8-28. Arrangement for services, repairs, and construction--Enforcement of federal labor standard requirements. Every municipality shall have the power to provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with an urban renewal project; to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of an urban renewal project and related activities, and to include in any contract let in connection with such a project and related activities, provisions to fulfill such of said conditions as it may deem reasonable and appropriate.

Source: SL 1966, ch 149, § 8 (2).



§ 11-8-29 Municipal appropriations and expenditures--Levy of assessments--Zoning--Agreements with urban renewal agency.

11-8-29. Municipal appropriations and expenditures--Levy of assessments--Zoning--Agreements with urban renewal agency. A municipality may appropriate funds and make expenditures as may be necessary to carry out the purposes of this chapter, and levy assessments for such purposes; zone or rezone any part of the municipality or make exceptions from building regulations; and enter into agreements with a housing authority or an urban renewal agency vested with urban renewal powers under §§ 11-8-38 and 11-8-39, which agreements may extend over any period, notwithstanding any provision or rule of law to the contrary, respecting action to be taken by the municipality pursuant to any of the powers granted by this chapter.

Source: SL 1966, ch 149, § 8 (9); SL 1978, ch 62, § 23.



§ 11-8-29.1 Appropriations by municipality to finance projects.

11-8-29.1. Appropriations by municipality to finance projects. A municipality may appropriate funds to finance the undertaking of any urban renewal project authorized by this chapter.

Source: SL 1969, ch 193; SL 1978, ch 62, § 24.



§ 11-8-30 Acceptance of loans and grants--Agreement to conditions of federal assistance.

11-8-30. Acceptance of loans and grants--Agreement to conditions of federal assistance. Every municipality shall have the power to borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, county, or other public body, or from any sources, public or private, for the purposes of this chapter and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract for financial assistance with the federal government for or with respect to an urban renewal project and related activities such conditions imposed pursuant to federal laws as the municipality may deem reasonable and appropriate and which are not inconsistent with the purposes of this chapter.

Source: SL 1966, ch 149, § 8 (6).



§ 11-8-31 Investment of reserve and debt service funds--Redemption of bonds.

11-8-31. Investment of reserve and debt service funds--Redemption of bonds. Every municipality shall have the power to invest any urban renewal funds held in reserves or debt service funds or any such funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem such bonds as have been issued pursuant to § 11-8-66 at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be canceled.

Source: SL 1966, ch 149, § 8 (5).



§ 11-8-32 Coordination of urban renewal activities--Organization of municipal government.

11-8-32. Coordination of urban renewal activities--Organization of municipal government. Every municipality shall have the power, within its area of operation, to organize, coordinate, and direct the administration of the provisions of this chapter as they apply to such municipality in order that the objective of remedying slum and blighted areas and preventing the causes thereof within such municipality may be most effectively promoted and achieved, and to establish such new office or offices of the municipality or to reorganize existing offices in order to carry out such purpose most effectively.

Source: SL 1966, ch 149, § 8 (11).



§ 11-8-33 Combination of powers exercised by municipality.

11-8-33. Combination of powers exercised by municipality. Every municipality shall have the power to exercise all or any part or combination of powers granted in §§ 11-8-21 to 11-8-32, inclusive.

Source: SL 1966, ch 149, § 8 (12).



§ 11-8-34 Power of public bodies to assist in urban renewal projects--Enforcement ofagreements by successor to municipality.

11-8-34. Power of public bodies to assist in urban renewal projects--Enforcement of agreements by successor to municipality. For the purpose of aiding in the planning, undertaking, or carrying out of an urban renewal project and related activities authorized by this chapter, any public body may, upon such terms, with or without consideration, as it may determine:

(1) Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to a municipality;

(2) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section and §§ 11-8-35 to 11-8-37, inclusive;

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of an urban renewal plan and related activities;

(4) Lend, grant, or contribute funds to a municipality, and borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, county, or other public body, or from any other source;

(5) Enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with the federal government, a municipality or other public body respecting action to be taken pursuant to any of the powers granted by this chapter, including the furnishing of funds or other assistance in connection with an urban renewal project and related activities;

(6) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished;

(7) Furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways, or other places;

(8) Plan or replan, zone or rezone any part of the public body or make exceptions from building regulations; and

(9) Cause administrative and other services to be furnished to the municipality.
If at any time title to or possession of any urban renewal project is held by any public body or governmental agency, other than the municipality, which is authorized by law to engage in the undertaking, carrying out, or administration of urban renewal projects and related activities, including any agency or instrumentality of the United States of America, the provisions of the agreements referred to in this section shall inure to the benefit of and may be enforced by such public body or governmental agency. As used in this section, the term "municipality" shall also include an urban renewal agency or a housing authority vested with all of the urban renewal powers pursuant to the provisions of §§ 11-8-38 and 11-8-39.

Source: SL 1966, ch 149, § 14 (1).



§ 11-8-35 Municipal power to assist as public body.

11-8-35. Municipal power to assist as public body. For the purpose of aiding in the planning, undertaking, or carrying out of any urban renewal project and related activities of an urban renewal agency or a housing authority hereunder, a municipality may, in addition to its other powers and upon such terms, with or without consideration, as it may determine, do and perform any or all of the actions or things which, by the provisions of § 11-8-34, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

Source: SL 1966, ch 149, § 14 (3).



§ 11-8-36 Appraisal and advertising not required before conveyance, lease or agreement bypublic body.

11-8-36. Appraisal and advertising not required before conveyance, lease or agreement by public body. Any sale, conveyance, lease, or agreement provided for in § 11-8-34 may be made by a public body without appraisal, public notice, advertisement, or public bidding.

Source: SL 1966, ch 149, § 14 (2).



§ 11-8-37 General obligation bonds issued by municipality to aid urban renewal project--Laws applicable.

11-8-37. General obligation bonds issued by municipality to aid urban renewal project--Laws applicable. For the purposes of §§ 11-8-34 to 11-8-36, inclusive, or for the purpose of aiding in the planning, undertaking, or carrying out of an urban renewal project and related activities of a municipality, the municipality may in addition to any authority to issue bonds pursuant to § 11-8-66, issue and sell its general obligation bonds. All bonds issued by a municipality pursuant to this section shall be authorized, issued, and sold as provided in chapter 6-8B. Nothing in this section or §§ 11-8-34 to 11-8-36, inclusive, may limit or otherwise adversely affect any other section of this chapter.

Source: SL 1966, ch 149, § 14 (4); SL 1984, ch 43, § 101.



§ 11-8-38 Municipal election to delegate powers to urban renewal agency--Exercise ofpowers through other officers.

11-8-38. Municipal election to delegate powers to urban renewal agency--Exercise of powers through other officers. A municipality may itself exercise its urban renewal powers, as defined in § 11-8-39, or may, if the local governing body by resolution determines such action to be in the public interest, elect to have such powers exercised by the urban renewal agency, created by § 11-8-40, or by the housing authority, if one exists or is subsequently established in the community. In the event the local governing body makes such determination, the urban renewal agency or the housing authority, as the case may be, shall be vested with all of the urban renewal powers in the same manner as though all such powers were conferred on such agency or authority instead of the municipality. If the local governing body does not elect to make such determination, the municipality in its discretion may exercise its urban renewal powers through a board or commissioner or through such officers of the municipality as the local governing body may by resolution determine.

Source: SL 1966, ch 149, § 16.



§ 11-8-39 Powers reserved to governing body on delegation to urban renewal agency.

11-8-39. Powers reserved to governing body on delegation to urban renewal agency. As used in § 11-8-38, the term "urban renewal powers" shall include the rights, powers, functions, and duties of a municipality under this chapter, except the following:

(1) The power to determine an area to be a slum or blighted area or combination thereof and to designate such area as appropriate for an urban renewal project and to hold any public hearings required with respect thereto;

(2) The power to approve urban renewal plans and modifications thereof;

(3) The power to approve general neighborhood renewal plans and community-wide plans or programs for urban renewal;

(4) The power to approve the acquisition, demolition, removal, or disposal of property as provided in § 11-8-25;

(5) The power to establish a general plan for the locality as a whole;

(6) The power to formulate a workable program under § 11-8-9;

(7) The power to make the determinations and findings provided for in §§ 11-8-8, 11-8-10, 11-8-16, and 11-8-17;

(8) The power to issue general obligation bonds under § 11-8-37;

(9) The power to assume the responsibility to bear loss as provided in § 11-8-25; and

(10) The power to appropriate funds, levy taxes and assessments, and to exercise other powers provided for in § 11-8-29.
Source: SL 1966, ch 149, § 16.



§ 11-8-40 Urban renewal agency created--Finding and election required before exercise ofpowers.

11-8-40. Urban renewal agency created--Finding and election required before exercise of powers. There is hereby created in each municipality a public body corporate and politic to be known as the "urban renewal agency" of the municipality; provided, however, that such agency shall not transact any business or exercise its powers hereunder until or unless the local governing body has made the finding prescribed in § 11-8-8 and has elected to have the urban renewal powers exercised by an urban renewal agency as provided in §§ 11-8-38 and 11-8-39.

Source: SL 1966, ch 149, § 17 (1).



§ 11-8-41 Appointment and terms of office of commissioners of urban renewal agency.

11-8-41. Appointment and terms of office of commissioners of urban renewal agency. If the urban renewal agency is authorized to transact business and exercise powers hereunder, the mayor, by and with the advice and consent of the local governing body, shall appoint a board of commissioners of the urban renewal agency which shall consist of not less than five, nor more than nine commissioners, which number shall be determined by the local governing body. The term of office of each such commissioner shall be one year.

Source: SL 1966, ch 149, § 17 (2); SL 1991, ch 113.



§ 11-8-42 Commissioners and urban renewal officers not to hold other public office.

11-8-42. Commissioners and urban renewal officers not to hold other public office. No commissioner or other officer of any housing authority, urban renewal agency, board, or commission exercising powers pursuant to this chapter shall hold any other public office under the municipality other than his commissionership or office with respect to such housing authority, urban renewal agency, board, or commission. Any violation of the provisions of this section shall constitute misconduct in office.

Source: SL 1966, ch 149, § 20.



§ 11-8-43 Reimbursement of expenses of commissioners--Tenure of office--Certificate ofappointment.

11-8-43. Reimbursement of expenses of commissioners--Tenure of office--Certificate of appointment. A commissioner shall receive no compensation for his services but shall be entitled to the necessary and actual expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has been qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the municipality and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

Source: SL 1966, ch 149, § 17 (3).



§ 11-8-44 Removal of commissioner from office--Notice and hearing.

11-8-44. Removal of commissioner from office--Notice and hearing. For inefficiency or neglect of duty or misconduct in office, a commissioner may be removed only after a hearing and after he shall have been given a copy of the charges at least ten days prior to such hearing and have had an opportunity to be heard in person or by counsel.

Source: SL 1966, ch 149, § 17 (4).



§ 11-8-45 Urban renewal agency powers exercised by commissioners--Quorum--Majorityrequired for action--Residence of commissioners.

11-8-45. Urban renewal agency powers exercised by commissioners--Quorum--Majority required for action--Residence of commissioners. The powers of an urban renewal agency shall be exercised by the commissioners thereof. A majority of the commissioners shall constitute a quorum for the purpose of conducting business and exercising the powers of the agency and for all other purposes. Action may be taken by the agency upon a vote of a majority of the commissioners present, unless in any case the bylaws shall require a larger number. Any persons may be appointed as commissioners if they reside within the area of operation of the agency, which shall be coterminous with the area of operation of the municipality, and are otherwise eligible for such appointments under this chapter.

Source: SL 1966, ch 149, § 17 (3).



§ 11-8-46 Chairman and vice-chairman of urban renewal agency--Employment of directorand personnel--Legal assistance.

11-8-46. Chairman and vice-chairman of urban renewal agency--Employment of director and personnel--Legal assistance. The mayor shall designate a chairman and vice-chairman from among the commissioners. An agency may employ an executive director, technical experts, and such other agents and employees, permanent and temporary, as it may require, and determine their qualifications, duties and compensation. For such legal service as it may require, an agency may employ or retain its own counsel and legal staff.

Source: SL 1966, ch 149, § 17 (3).



§ 11-8-47 Annual report by urban renewal agency to governing body--Contents--Publicationof notice of filing.

11-8-47. Annual report by urban renewal agency to governing body--Contents--Publication of notice of filing. An agency authorized to transact business and exercise powers under this chapter shall file, with the local governing body, on or before March thirty-first of each year a report of its activities for the preceding calendar year, which report shall include a complete financial statement setting forth its assets, liabilities, income and operating expense as of the end of such calendar year. At the time of filing the report, the agency shall publish in a newspaper of general circulation in the community a notice to the effect that such report has been filed with the municipality and that the report is available for inspection during business hours in the office of the city clerk and in the office of the agency.

Source: SL 1966, ch 149, § 17 (3).



§ 11-8-48 Accounts of urban renewal agency--Annual report to auditor-general andgoverning body.

11-8-48. Accounts of urban renewal agency--Annual report to auditor-general and governing body. Each agency shall keep an accurate account of all its activities and of all its receipts and expenditures and shall annually on or before March thirty-first, make a report thereof to the auditor-general, and to the governing body of the municipality, such reports to be in a form prescribed by the auditor-general for the period of the preceding year.

Source: SL 1966, ch 149, § 18.



§ 11-8-49 Investigations and examinations by auditor-general--Enforcement of complianceby attorney general.

11-8-49. Investigations and examinations by auditor-general--Enforcement of compliance by attorney general. The auditor-general may investigate the affairs of agencies and their dealings, transactions, and relationships. He shall have the power to examine into the properties and records of agencies and to prescribe methods of accounting and the rendering of periodic reports in relation to projects undertaken by agencies, which accounts and reports shall not be inconsistent with any system of accounts or reports prescribed pursuant to any contract for federal financial assistance. Compliance with this chapter and the rules and regulations adopted by the auditor-general may be enforced by the attorney general by writ of mandamus or other appropriate proceedings.

Source: SL 1966, ch 149, § 18.



§ 11-8-50 Eminent domain power for urban renewal--Property devoted to prior public use.

11-8-50. Eminent domain power for urban renewal--Property devoted to prior public use. A municipality shall have the right to acquire by condemnation any interest in real property, including a fee simple title thereto, which it may deem necessary for or in connection with an urban renewal project and related activities under this chapter. A municipality may exercise the power of eminent domain in the manner provided in chapter 21-35, or it may exercise the power of eminent domain in the manner now or which may be hereafter provided by any other statutory provisions for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired in like manner; provided, that no real property belonging to the United States, the state, or any political subdivision of the state, may be acquired without its consent.

Source: SL 1966, ch 149, § 9.



§ 11-8-51 Evidence of unlawful uses and substandard conditions admissible on question ofdamages in eminent domain proceedings.

11-8-51. Evidence of unlawful uses and substandard conditions admissible on question of damages in eminent domain proceedings. In any proceeding to fix or assess compensation for damages for the taking of property, or any interest therein, through the exercise of the power of eminent domain or condemnation, evidence or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages, in addition to evidence or testimony otherwise admissible:

(1) Any use, condition, occupancy, or operation of such property, which is unlawful or violative of, or subject to elimination, abatement, prohibition, or correction under, any law or any ordinance or regulatory measure of the state, county, municipality, other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, unsanitary or otherwise contrary to the public health, safety, or welfare;

(2) The effect on the value of such property, of any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition, or correction of any such use, condition, occupancy, or operation.

The foregoing testimony and evidence shall be admissible notwithstanding that no action has been taken by any public body or public officer toward the abatement, prohibition, elimination, or correction of any such use, condition, occupancy, or operation. Testimony or evidence that any public body or public officer charged with the duty or authority so to do has rendered, made or issued any judgment, decree, determination, or order for the abatement, prohibition, elimination, or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition, or operation.

Source: SL 1966, ch 149, § 9.



§ 11-8-52 Voluntary acquisition of urban renewal property by commissioner or agencyemployee prohibited--Disclosure of involuntary acquisition--Violation asmisconduct in office.

11-8-52. Voluntary acquisition of urban renewal property by commissioner or agency employee prohibited--Disclosure of involuntary acquisition--Violation as misconduct in office. No public official or employee of a municipality, or board or commission thereof, and no commissioner or employee of a housing authority or urban renewal agency, which has been vested by a municipality with urban renewal powers under §§ 11-8-38 and 11-8-39, shall voluntarily acquire any personal interest, direct or indirect, in any urban renewal project, or in any property included or planned to be included in any urban renewal project of such municipality or in any contract or proposed contract in connection with such urban renewal project. Where such acquisition is not voluntary, the interest acquired shall be immediately disclosed in writing to the local governing body and such disclosure shall be entered upon the minutes of the governing body. Any violation of the provisions of this section shall constitute misconduct in office.

Source: SL 1966, ch 149, § 20.



§ 11-8-53 Disclosure by urban renewal official or employee of interest in property involved--Disqualification from participation in agency action--Violation as misconductin office.

11-8-53. Disclosure by urban renewal official or employee of interest in property involved--Disqualification from participation in agency action--Violation as misconduct in office. If any official, commissioner, or employee referred to in § 11-8-52 presently owns or controls or owned or controlled within the preceding two years, any interest, direct or indirect, in any property which he knows is included or planned to be included in an urban renewal project, he shall immediately disclose this fact in writing to the local governing body, and such disclosure shall be entered upon the minutes of the governing body, and any such official, commissioner, or employee shall not participate in any action by the municipality (or board or commission thereof), housing authority, or urban renewal agency affecting such property. Any disclosure required to be made by this section to the local governing body shall concurrently be made to a housing authority or urban renewal agency which has been vested with urban renewal powers by the municipality pursuant to the provisions of §§ 11-8-38 and 11-8-39. Any violation of the provisions of this section shall constitute misconduct in office.

Source: SL 1966, ch 149, § 20.



§ 11-8-54 Temporary operation and maintenance of urban renewal property bymunicipality.

11-8-54. Temporary operation and maintenance of urban renewal property by municipality. A municipality may temporarily operate and maintain real property acquired by it in an urban renewal area for or in connection with an urban renewal project pending the disposition of the property as authorized in this chapter, without regard to the provisions of §§ 11-8-55 to 11-8-59, inclusive, for such uses and purposes as may be deemed desirable even though not in conformity with the urban renewal plan.

Source: SL 1966, ch 149, § 10 (3).



§ 11-8-55 Lease or transfer of property for urban renewal development--Covenants andconditions--Approval by governing body.

11-8-55. Lease or transfer of property for urban renewal development--Covenants and conditions--Approval by governing body. A municipality may sell, lease or otherwise transfer real property or any interest therein acquired by it for an urban renewal project, and may enter into contracts with respect thereto, in an urban renewal area for residential, recreational, commercial, industrial, educational, or other uses or for public use, or may retain such property or interest for public use, in accordance with the urban renewal plan, subject to such covenants, conditions, and restrictions, including covenants, running with the land, as it may deem to be necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to otherwise carry out the purposes of this chapter: provided that such sale, lease, other transfer, or retention, and any agreement relating thereto, may be made only after the approval of the urban renewal plan by the local governing body. The purchasers or lessees and their successors and assignees shall be obligated to devote such real property only to the uses specified in the urban renewal plan, and may be obligated to comply with such other requirements as the municipality may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the urban renewal plan.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-56 Property transferred as rapidly as feasible.

11-8-56. Property transferred as rapidly as feasible. Real property acquired by a municipality which, in accordance with the provisions of the urban renewal plan, is to be transferred, shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the urban renewal plan.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-57 Fair value of property leased, transferred or retained--Factors considered indetermining fair value.

11-8-57. Fair value of property leased, transferred or retained--Factors considered in determining fair value. Such real property or interest shall be sold, leased, otherwise transferred, or retained at not less than its fair value for uses in accordance with the urban renewal plan. In determining the fair value of real property for uses in accordance with the urban renewal plan, a municipality shall take into account and give consideration to the uses provided in such plan; the restrictions upon, and the covenants, conditions and obligations assumed by the purchaser or lessee or by the municipality retaining the property; and the objectives of such plan for the prevention of the recurrence of slum or blighted areas.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-58 Negotiated sale of urban renewal property--Advertising and invitation forproposals.

11-8-58. Negotiated sale of urban renewal property--Advertising and invitation for proposals. A municipality may dispose of real property in an urban renewal area to private persons on a negotiated basis at a price not less than its fair market value. Notice of the intent of the municipality to dispose of the real property and an invitation to submit proposals shall be published for one week. The transfer shall be authorized on the terms and in the manner provided by resolution of the governing body.

Source: SL 1966, ch 149, § 10 (2); SL 1977, ch 105; SL 1979, ch 94; SL 1982, ch 60, § 12.



§ 11-8-59 Restriction on lease or reconveyance in conveyance to purchaser or lessee ofurban renewal property.

11-8-59. Restriction on lease or reconveyance in conveyance to purchaser or lessee of urban renewal property. The municipality in any instrument of conveyance to a private purchaser or lessee may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the real property without the prior written consent of the municipality until he has completed the construction of any or all improvements which he has obligated himself to construct thereon.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-60 Municipal conveyance conclusively presumed valid.

11-8-60. Municipal conveyance conclusively presumed valid. Any instrument executed by a municipality and purporting to convey any right, title, or interest in any property under this chapter shall be conclusively presumed to have been executed in compliance with the provisions of this chapter insofar as title or other interest of any bona fide purchasers, lessees, or transferees of such property is concerned.

Source: SL 1966, ch 149, § 15.



§ 11-8-61 Recording of urban renewal plan and contract for transfer of property.

11-8-61. Recording of urban renewal plan and contract for transfer of property. Any contract for such transfer and the urban renewal plan, or such part or parts of such contract or plan as the municipality may determine, may be recorded in the land records of the county in such manner as to afford actual or constructive notice thereof.

Source: SL 1966, ch 149, § 10 (1).



§ 11-8-62 Formalities waived in disposition of property acquired prior to approval of plan.

11-8-62. Formalities waived in disposition of property acquired prior to approval of plan. Any real property acquired pursuant to § 11-8-25 may be disposed of without regard to the provisions of §§ 11-8-55 to 11-8-61, inclusive, if the local governing body has consented to the disposal.

Source: SL 1966, ch 149, § 10 (4).



§ 11-8-63 Disposition of urban renewal property for resale by public body or nonprofitcorporation--Purchaser or lessee required to develop.

11-8-63. Disposition of urban renewal property for resale by public body or nonprofit corporation--Purchaser or lessee required to develop. Notwithstanding any other provisions of this chapter, where the municipality is situated in an area designated as a redevelopment area under the Federal Area Redevelopment Act (Public Law 87-27) or succeeding law, land in an urban renewal project area designated under the urban renewal plan for industrial or commercial uses may be disposed of to any public body or nonprofit corporation for subsequent disposition as promptly as practicable by the public body or corporation for redevelopment in accordance with the urban renewal plan, and only the purchaser from or lessee of the public body or corporation, and their assignees, shall be required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body or corporation under this section shall be made at its fair value for uses in accordance with the urban renewal plan.

Source: SL 1966, ch 149, § 10 (5).



§ 11-8-64 Tax exemption of urban renewal property--Termination of exemption on transferto private purchaser or lessee.

11-8-64. Tax exemption of urban renewal property--Termination of exemption on transfer to private purchaser or lessee. The property of a municipality, acquired or held for the purposes of this chapter is declared to be public property used for essential public and governmental purposes and such property shall be exempt from all taxes of the municipality, the county, the state, or any political subdivision thereof: provided that such tax exemption shall terminate when the municipality sells, leases or otherwise disposes of such property in an urban renewal area to a purchaser or lessee which is not a public body entitled to tax exemption with respect to such property.

Source: SL 1966, ch 149, § 13.



§ 11-8-65 Exemption from judicial process of urban renewal property--Remedies ofobligees preserved.

11-8-65. Exemption from judicial process of urban renewal property--Remedies of obligees preserved. All property of a municipality, including funds, owned or held by it for the purposes of this chapter shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against a municipality be a charge or lien upon such property: provided, however, that the provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this chapter by a municipality on its rents, fees, grants, or revenues from urban renewal projects.

Source: SL 1966, ch 149, § 13.



§ 11-8-66 Power to issue bonds for urban renewal projects--Refunding bonds.

11-8-66. Power to issue bonds for urban renewal projects--Refunding bonds. A municipality shall have power to issue bonds from time to time in its discretion to finance the undertaking of any urban renewal project under this chapter, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans or preliminary loans, and shall also have power to issue refunding bonds for the payment or retirement of such bonds previously issued by it.

Source: SL 1966, ch 149, § 11.



§ 11-8-67 Income and revenues from which bonds payable--Additional security for paymentof bonds.

11-8-67. Income and revenues from which bonds payable--Additional security for payment of bonds. Bonds issued pursuant to § 11-8-66 shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues, and funds of the municipality derived from or held in connection with its undertaking and carrying out of urban renewal projects under this chapter: provided, however, that payment of such bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant, or contribution from the federal government or other source, in aid of any urban renewal projects of the municipality under this chapter, and by a mortgage of any such urban renewal projects, or any part thereof, title to which is in the municipality.

Source: SL 1966, ch 149, § 11.



§ 11-8-68 Resolution or ordinance authorizing bonds.

11-8-68. Resolution or ordinance authorizing bonds. Bonds issued under § 11-8-66 may be authorized by resolution or ordinance of the local governing body as provided in chapter 6-8B.

Source: SL 1966, ch 149, § 11; SL 1974, ch 115; SL 1975, ch 47, § 10; SL 1983, ch 28, § 35; SL 1984, ch 43, § 102.



§ 11-8-69 , 11-8-70. Repealed.

11-8-69, 11-8-70. Repealed by SL 1984, ch 43, § 131



§ 11-8-71 Bonds not subject to debt limitation.

11-8-71. Bonds not subject to debt limitation. Bonds issued under § 11-8-66 shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

Source: SL 1966, ch 149, § 11; SL 1984, ch 43, § 102A.



§ 11-8-72 Tax exemption of bonds.

11-8-72. Tax exemption of bonds. Bonds issued under the provisions of this chapter are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

Source: SL 1966, ch 149, § 11.



§ 11-8-73 Recital in bond conclusive of purpose and validity.

11-8-73. Recital in bond conclusive of purpose and validity. In any suit, action, or proceeding involving the validity or enforceability of any bond issued under this chapter or the security therefor, any such bond reciting in substance that it has been issued by the municipality in connection with an urban renewal project, as herein defined, shall be conclusively deemed to have been issued for such purpose and for such project, shall be conclusively deemed to have been planned, located, and carried out in accordance with the provisions of this chapter.

Source: SL 1966, ch 149, § 11.



§ 11-8-74 Investment in bonds authorized for financial institutions, trusts, fiduciaries andpublic deposits.

11-8-74. Investment in bonds authorized for financial institutions, trusts, fiduciaries and public deposits. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all personal representatives, curators, trustees, and other fiduciaries, may legally invest any debt service funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a municipality pursuant to this chapter or by any urban renewal agency or housing authority vested with urban renewal project powers under §§ 11-8-38 and 11-8-39: provided, that such bonds and other obligations shall be secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of such bonds or other obligations, moneys in an amount which, together with any other moneys irrevocably committed to the payment of principal and interest on such bonds or other obligations, will suffice to pay the principal of such bonds or other obligations with interest to maturity thereon, which moneys under the terms of said agreement are required to be used for the purpose of paying the principal of and the interest on such bonds or other obligations at their maturity. Such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

Source: SL 1966, ch 149, § 12.



§ 11-8-75 Chapter controlling and supplemental to other laws.

11-8-75. Chapter controlling and supplemental to other laws. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling. The powers conferred by this chapter shall be held and construed as ancillary and supplemental to the powers conferred by any other law.

Source: SL 1966, ch 149, § 21.



§ 11-8-76 Severability of chapter and applications.

11-8-76. Severability of chapter and applications. If a part of this chapter is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of this chapter is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications.

Source: SL 1966, ch 149, § 21.



§ 11-8-77 Repealed.

11-8-77. Repealed by SL 1984, ch 43, § 131






Chapter 09 - Tax Incremental Districts

§ 11-9-1 Definition of terms.

11-9-1. Definition of terms. Terms used in this chapter mean:

(1) "Department of Revenue," the South Dakota Department of Revenue;

(2) "Governing body," the board of trustees, the board of commissioners, the board of county commissioners, or the common council of a municipality;

(3) "Grant," the transfer for a governmental purpose of money or property to a transferee that is not a related party to or an agent of the municipality;

(4) "Municipality," any incorporated city or town in this state and, for purposes of this chapter only, any county in this state;

(5) "Planning commission," a planning commission created under chapter 11-6 or a municipal planning committee of a governing body of a municipality which has no planning commission or, if the municipality is a county having no planning commission or planning committee, its board of county commissioners;

(6) "Project plan," the properly approved plan for the development or redevelopment of a tax incremental district including all properly approved amendments thereto;

(7) "Tax incremental district," a contiguous geographic area within a municipality defined and created by resolution of the governing body;

(8) "Taxable property," all real and personal taxable property located in a tax incremental district;

(9) "Tax increment valuation," is the total value of the tax incremental district minus the tax incremental base pursuant to § 11-9-19.
Source: SL 1978, ch 91, § 1; SL 1991, ch 114, § 1; SL 1992, ch 60, § 2; SL 1996, ch 69, § 16; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2011, ch 73, § 1.



§ 11-9-2 Municipal powers related to districts.

11-9-2. Municipal powers related to districts. A municipality may exercise those powers necessary and convenient to carry out the purposes of this chapter, including the power to:

(1) Create tax incremental districts and to define their boundaries;

(2) Prepare project plans, approve the plans, and implement the provisions and purposes of the plans, including the acquisition by purchase or condemnation of real and personal property within the tax incremental district and the sale, lease, or other disposition of such property to private individuals, partnerships, corporations, or other entities at a price less than the cost of such acquisition and of any site improvements undertaken by the municipality pursuant to a project plan;

(3) Issue tax incremental bonds;

(4) Deposit moneys into the special fund of any tax incremental district; and

(5) Enter into any contracts or agreements, including agreements with bondholders, determined by the governing body to be necessary or convenient to implement the provisions and effectuate the purposes of project plans. The contracts or agreements may include conditions, restrictions, or covenants which run with the land or otherwise regulate the use of land or which establish a minimum market value for the land and completed improvements to be constructed thereon until a specified date, which date may not be later than the date of termination of the tax incremental district pursuant to § 11-9-46. Any contract or agreement which provides for the payment of a specified sum of money at a specified future date shall be entered into in accordance with chapter 6-8B.
Source: SL 1978, ch 91, § 6; SL 1983, ch 37, § 6; SL 2011, ch 73, § 2.



§ 11-9-3 Planning commission hearing on creation of district--Notice.

11-9-3. Planning commission hearing on creation of district--Notice. In order to implement the provisions of this chapter, the planning commission shall hold a hearing at which interested parties are afforded a reasonable opportunity to express their views on the proposed creation of a tax incremental district and its proposed boundaries. Notice of the hearing shall be published once, not less than ten nor more than thirty days prior to the date of the hearing in a legal newspaper having a general circulation in the redevelopment area of the municipality. Prior to publication, a copy of the notice shall be sent by first class mail to the chief executive officer of all local governmental entities having the power to levy taxes on property located within the proposed district and to the school board of any school district which has property located within the proposed district.

Source: SL 1978, ch 91, § 7 (1); SL 1982, ch 60, § 13.



§ 11-9-4 Recommendation by planning commission for creation of district--Designation ofboundaries.

11-9-4. Recommendation by planning commission for creation of district--Designation of boundaries. In order to implement the provisions of this chapter, the planning commission shall designate the boundaries of a tax incremental district recommended by it to be created and submit the recommendation to the governing body.

Source: SL 1978, ch 91, § 7 (2).



§ 11-9-5 Governing body resolution creating district--Boundaries--Name.

11-9-5. Governing body resolution creating district--Boundaries--Name. In order to implement the provisions of this chapter, the governing body shall adopt a resolution which:

(1) Describes the boundaries, which may, but need not, be the same as those recommended by the planning commission, of a tax incremental district with sufficient definiteness to identify with ordinary and reasonable certainty the territory included. The boundaries may not split a whole unit of property which is being used for a single purpose;

(2) Creates the district on a given date;

(3) Assigns a name to the district for identification purposes. The first district created in each municipality shall be known as "Tax Incremental District Number One, City (or Town) of ____." Each subsequently created district shall be assigned the next consecutive number.
Source: SL 1978, ch 91, § 7 (3).



§ 11-9-6 Districts with overlapping boundaries permitted.

11-9-6. Districts with overlapping boundaries permitted. Subject to any agreement with bondholders, a tax incremental district may be created which overlaps one or more existing districts.

Source: SL 1978, ch 91, § 26.



§ 11-9-7 Maximum percentage of taxable property in municipality permitted in districts.

11-9-7. Maximum percentage of taxable property in municipality permitted in districts. In order to implement the provisions of this chapter, the resolution required by § 11-9-5 shall contain a finding that the aggregate assessed value of the taxable property in the district plus the tax incremental base of all other existing districts does not exceed ten percent of the total assessed value of taxable property in the municipality.

Source: SL 1978, ch 91, § 7 (4) (c); SL 1991, ch 115, § 1.



§ 11-9-8 Findings required as to blighted areas or economic development--Likelihood ofenhanced value from improvements.

11-9-8. Findings required as to blighted areas or economic development--Likelihood of enhanced value from improvements. To implement the provisions of this chapter, the resolution required by § 11-9-5 shall contain findings that:

(1) Not less than twenty-five percent, by area, of the real property within the district is a blighted area or not less than fifty percent, by area, of the real property within the district will stimulate and develop the general economic welfare and prosperity of the state through the promotion and advancement of industrial, commercial, manufacturing, agricultural, or natural resources; and

(2) The improvement of the area is likely to enhance significantly the value of substantially all of the other real property in the district.

It is not necessary to identify the specific parcels meeting the criteria. No county may create a tax incremental district located, in whole or in part, within a municipality, unless the governing body of the municipality has consented thereto by resolution.

Source: SL 1978, ch 91, § 7 (4) (a), (b); SL 1991, ch 114, § 2; SL 1992, ch 60, § 2; SL 2004, ch 126, § 2; SL 2011, ch 73, § 3.



§ 11-9-9 Areas conducive to disease or crime defined as blighted.

11-9-9. Areas conducive to disease or crime defined as blighted. Any area, including slum area, in which the structures, buildings, or improvements, by reason of:

(1) Dilapidation, age, or obsolescence;

(2) Inadequate provisions for ventilation, light, air, sanitation, or open spaces;

(3) High density of population and overcrowding;

(4) The existence of conditions which endanger life or property by fire and other causes; or

(5) Any combination of such factors;
are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and which is detrimental to the public health, safety, morals, or welfare, is a blighted area.

Source: SL 1978, ch 91, § 2 (1).



§ 11-9-10 Developed areas impairing growth defined as blighted.

11-9-10. Developed areas impairing growth defined as blighted. Any area which by reason of:

(1) The presence of a substantial number of substandard, slum, deteriorated, or deteriorating structures;

(2) Predominance of defective or inadequate street layouts;

(3) Faulty lot layout in relation to size, adequacy, accessibility, or usefulness;

(4) Insanitary or unsafe conditions;

(5) Deterioration of site or other improvements;

(6) Diversity of ownership, tax, or special assessment delinquency exceeding the fair value of the land;

(7) Defective or unusual conditions of title;

(8) The existence of conditions which endanger life or property by fire and other causes; or

(9) Any combination of such factors;
substantially impairs or arrests the sound growth of a municipality, retards the provision of housing accommodations, or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use, is a blighted area.

Source: SL 1978, ch 91, § 2 (2).



§ 11-9-11 Open areas impairing growth defined as blighted.

11-9-11. Open areas impairing growth defined as blighted. Any area which is predominantly open and which because of obsolete platting, diversity of ownership, deterioration of structures or of site improvements, or otherwise, substantially impairs or arrests the sound growth of a municipality, is a blighted area.

Source: SL 1978, ch 91, § 2 (3).



§ 11-9-12 Determination of tax incremental base on creation or expansion of district.

11-9-12. Determination of tax incremental base on creation or expansion of district. Upon the creation of a tax incremental district or adoption of any amendment subject to § 11-9-23, its tax incremental base shall be determined as provided in §§ 11-9-20 to 11-9-25, inclusive.

Source: SL 1978, ch 91, § 10.



§ 11-9-13 Project plan for each district--Contents.

11-9-13. Project plan for each district--Contents. The planning commission shall adopt a project plan for each tax incremental district and submit the plan to the governing body. The plan shall include a statement listing:

(1) The kind, number, and location of all proposed public works or improvements within the district;

(2) An economic feasibility study;

(3) A detailed list of estimated project costs;

(4) A fiscal impact statement which shows the impact of the tax increment district, both until and after the bonds are repaid, upon all entities levying taxes upon property in the district; and

(5) A description of the methods of financing all estimated project costs and the time when related costs or monetary obligations are to be incurred.

No expenditure may be provided for in the plan more than five years after a district is created unless an amendment is adopted by the governing body under § 11-9-23.

Source: SL 1978, ch 91, § 7 (5); SL 2011, ch 73, § 4.



§ 11-9-14 Project costs defined.

11-9-14. Project costs defined. "Project costs" are any expenditures made or estimated to be made, or monetary obligations incurred or estimated to be incurred, by a municipality which are listed in a project plan as grants, costs of public works, or improvements within a tax incremental district, plus any costs incidental thereto, diminished by any income, special assessments, or other revenues, other than tax increments, received, or reasonably expected to be received, by the municipality in connection with the implementation of the plan.

Source: SL 1978, ch 91, § 3; SL 2011, ch 73, § 5.



§ 11-9-15 Specific items included in project costs.

11-9-15. Specific items included in project costs. Project costs include:

(1) Capital costs, including the actual costs of the construction of public works or improvements, buildings, structures, and permanent fixtures; the demolition, alteration, remodeling, repair, or reconstruction of existing buildings, structures, and permanent fixtures; the acquisition of equipment; the clearing and grading of land; and the amount of interest payable on tax incremental bonds issued pursuant to this chapter until such time as positive tax increments to be received from the district, as estimated by the project plan, are sufficient to pay the principal of and interest on the tax incremental bonds when due;

(2) Financing costs, including all interest paid to holders of evidences of indebtedness issued to pay for project costs, any premium paid over the principal amount thereof because of the redemption of such obligations prior to maturity and a reserve for the payment of principal of and interest on such obligations in an amount determined by the governing body to be reasonably required for the marketability of such obligations;

(3) Real property assembly costs, including the actual cost of the acquisition by a municipality of real or personal property within a tax incremental district less any proceeds to be received by the municipality from the sale, lease, or other disposition of such property pursuant to a project plan;

(4) Professional service costs, including those costs incurred for architectural, planning, engineering, and legal advice and services;

(5) Imputed administrative costs, including reasonable charges for the time spent by municipal employees in connection with the implementation of a project plan;

(6) Relocation costs;

(7) Organizational costs, including the costs of conducting environmental impact and other studies and the costs of informing the public of the creation of tax incremental districts and the implementation of project plans; and

(8) Payments and grants made, at the discretion of the governing body, which are found to be necessary or convenient to the creation of tax incremental districts, the implementation of project plans, or to stimulate and develop the general economic welfare and prosperity of the state.
Source: SL 1978, ch 91, § 3; SL 1983, ch 37, § 7; SL 2011, ch 73, § 6.



§ 11-9-16 Statement as to zoning and property use impact--Relocation methods.

11-9-16. Statement as to zoning and property use impact--Relocation methods. The plan required by § 11-9-13 shall also include:

(1) A map showing the existing uses and conditions of real property in the district;

(2) A map showing the proposed improvements and uses therein;

(3) A map showing the proposed changes of zoning ordinances;

(4) A statement listing changes needed in the master plan, map, building codes, and municipal ordinances;

(5) A list of estimated nonproject costs; and

(6) A statement of a proposed method for the relocation of persons to be displaced.
Source: SL 1978, ch 91, § 7 (5).



§ 11-9-17 Governing body resolution adopting project plan--Findings of feasibility andconformity with municipal master plan.

11-9-17. Governing body resolution adopting project plan--Findings of feasibility and conformity with municipal master plan. In order to implement the provisions of this chapter, the governing body shall approve a project plan. The approval shall be by resolution which contains findings that the plan is feasible and in conformity with the master plan, if any, of the municipality.

Source: SL 1978, ch 91, § 7 (6).



§ 11-9-18 Amendment to project plan--Procedure.

11-9-18. Amendment to project plan--Procedure. The planning commission may at any time adopt an amendment to a project plan which shall be subject to approval by the governing body in the same manner as an initial project plan.

Source: SL 1978, ch 91, § 8.



§ 11-9-19 Tax incremental base defined.

11-9-19. Tax incremental base defined. A "tax incremental base" is the aggregate assessed value of all taxable property located within a tax incremental district on the date the district is created, as determined by § 11-9-20.

Source: SL 1978, ch 91, § 5.



§ 11-9-20 Determination of tax incremental base for newly created district.

11-9-20. Determination of tax incremental base for newly created district. Upon application in writing by the municipal finance officer, on a form prescribed by the Department of Revenue, the department shall determine the aggregate assessed value of the taxable property in the district, which aggregate assessed valuation, upon certification to the finance officer shall constitute the tax incremental base of the district. Except as provided for in § 11-9-20.1, the department shall use the valuations as last previously certified by the department adjusted for the value to the date the district was created for any buildings or additions completed or removed and without regard to any reduction pursuant to §§ 1-19A-20, 10-6-35.2, 10-6-35.21, and 10-6-35.22.

Source: SL 1978, ch 91, § 11; SL 1991, ch 115, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 11-9-20.1 Aggregate assessed value for district not in compliance with § 10-6-33.8.

11-9-20.1. Aggregate assessed value for district not in compliance with § 10-6-33.8. For the purpose of aggregate assessed value in § 11-9-20, the department shall, for any district located within a county not in compliance with § 10-6-33.8, determine the aggregate assessed value in order to reflect an aggregate assessed value as if there had been compliance with the requirements in § 10-6-33.8.

Source: SL 1991, ch 115, § 3.



§ 11-9-21 Identification on assessment rolls of property within districts.

11-9-21. Identification on assessment rolls of property within districts. The director of equalization shall identify on the assessment roll required by §§ 10-3-28 and 10-6-44 those parcels of property which are within an existing tax incremental district, specifying the name of each district.

Source: SL 1978, ch 91, § 14.



§ 11-9-22 Property recently acquired by municipality--Presumption as to inclusion in taxincremental base.

11-9-22. Property recently acquired by municipality--Presumption as to inclusion in tax incremental base. It is a rebuttable presumption that any property within a tax incremental district acquired or leased as lessee by a municipality, or any agency or instrumentality thereof, within one year immediately preceding the date of the creation of the district was acquired or leased in contemplation of the creation of the district. The presumption may be rebutted by the municipality with proof that the property was leased or acquired primarily for a purpose other than to reduce the tax incremental base. If the presumption is not rebutted, in determining the tax incremental base of the district, but for no other purpose, the taxable status of the property shall be determined as though such lease or acquisition had not occurred.

Source: SL 1978, ch 91, § 13.



§ 11-9-23 Redetermination of tax incremental base when project costs increased by amendmentof plan.

11-9-23. Redetermination of tax incremental base when project costs increased by amendment of plan. If the municipality adopts an amendment to the original project plan for any district, which includes additional project costs for which tax increments may be received by the municipality, the tax incremental base for the district shall be redetermined pursuant to § 11-9-20. The tax incremental base as redetermined under this section is effective for the purposes of this chapter only if it exceeds the original tax incremental base determined under § 11-9-20.

Source: SL 1978, ch 91, § 12.



§ 11-9-24 Annual notice to taxing districts as to total assessed value and tax incremental base--Change in laws not to result in lower assessed values--Conditions.

11-9-24. Annual notice to taxing districts as to total assessed value and tax incremental base--Change in laws not to result in lower assessed values--Conditions. The Department of Revenue shall annually give notice to the auditor or finance officer of all governmental entities having the power to levy taxes on property within a district of both the assessed value of the property and the assessed value of the tax increment base. The notice shall also explain that the taxes collected in excess of the base will be paid to the municipality as provided in § 11-9-28. No change in the laws of the State of South Dakota affecting taxation of property may result in a lower assessed value of the property and the assessed value of the tax incremental base so long as the tax incremental district is in force and until bonds issued pursuant to this chapter are retired.

Source: SL 1978, ch 91, § 15; SL 1989, ch 125, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 11-9-25 Allocation to municipality of tax increments--Duration of allocation.

11-9-25. Allocation to municipality of tax increments--Duration of allocation. Positive tax increments of a tax incremental district shall be allocated to the municipality which created the district for each year from the date when the district is created until the municipality or county has been reimbursed for expenditures previously made, has paid all monetary obligations, and has retired all outstanding tax incremental bonds. However, in no event may the positive tax increments be allocated longer than twenty years after the calendar year of creation.

Source: SL 1978, ch 91, § 16; SL 1989, ch 125, § 2; SL 2011, ch 73, § 7.



§ 11-9-26 Definition and computation of tax increment for district.

11-9-26. Definition and computation of tax increment for district. A "tax increment" is that amount obtained by multiplying the total county, municipal, school, and other local general property taxes levied on all taxable property within a tax incremental district in any year by a fraction having a numerator equal to that year's assessed value of all taxable property in the district minus the tax incremental base and a denominator equal to that year's assessed value of all taxable property in the district. In any year, a tax increment is "positive" if the tax incremental base is less than the aggregate assessed value of taxable property. It is "negative" if the base exceeds such value.

Source: SL 1978, ch 91, § 4.



§ 11-9-27 Taxation of property in district.

11-9-27. Taxation of property in district. With respect to the municipality, the county, school districts and any other local governmental body having the power to levy taxes on property located within a tax incremental district, the calculation of the assessed valuation of taxable property in a tax incremental district, for purposes of computing the dollar and cents rates of such taxing units, may not exceed the tax incremental base of the district until the district is terminated. The dollar and cents rates of all such taxing units so determined, however, shall be assessed and extended against all taxable property in the tax incremental district at its current assessed valuation. However, no change in South Dakota law affecting taxation of property may result in a lesser rate for the tax incremental base until the district is terminated pursuant to this chapter.

Source: SL 1978, ch 91, § 27; SL 1983, ch 37, § 8; SL 1989, ch 125, § 3.



§ 11-9-28 Payment to municipality of allocable tax increment.

11-9-28. Payment to municipality of allocable tax increment. Notwithstanding any other provision of law, every officer charged by law to collect and pay over or retain local general property taxes shall first, on the next settlement date provided by law, pay over to the municipal treasurer finance officer out of all such taxes which he has collected that portion which represents a tax increment allocable to such municipality.

Source: SL 1978, ch. 91, § 17.



§ 11-9-29 Repealed.

11-9-29. Repealed by SL 1983, ch 37, § 9



§ 11-9-30 Methods of paying project costs.

11-9-30. Methods of paying project costs. Payment of project costs may be made by any of the following methods or by any combination thereof:

(1) Payment by the municipality from the special fund of the tax incremental district;

(2) Payment out of the municipality's funds;

(3) Payment out of the proceeds of the sale of municipal bonds issued by the municipality under chapters 10-52 or 10-52A;

(4) Payment out of the proceeds of revenue bonds issued by the municipality under chapter 9-54; or

(5) Payment out of the proceeds of the sale of tax incremental bonds issued by the municipality under this chapter.
Source: SL 1978, ch 91, § 20; SL 2011, ch 73, § 8.



§ 11-9-31 Tax increments deposited in special fund--Municipal appropriations to fund--Investment of moneys in fund.

11-9-31. Tax increments deposited in special fund--Municipal appropriations to fund--Investment of moneys in fund. All tax increments received in a tax incremental district shall, upon receipt by the municipal treasurer or finance officer, be deposited into a special fund for the district. The municipal treasurer or finance officer may deposit additional moneys into the fund pursuant to an appropriation by the governing body. Subject to any agreement with bondholders, moneys in the fund may be temporarily invested in the same manner as other municipal funds.

Source: SL 1978, ch 91, § 18.



§ 11-9-32 Permissible uses of special fund.

11-9-32. Permissible uses of special fund. Moneys shall be paid out of the special fund created under § 11-9-31 only to pay project costs or grants of the district, to reimburse the municipality for the payments, or to satisfy claims of holders of tax incremental bonds issued for the district.

Source: SL 1978, ch 91, § 18; SL 2011, ch 73, § 9.



§ 11-9-33 Bonds authorized for payment of project costs.

11-9-33. Bonds authorized for payment of project costs. For the purpose of paying project costs, the governing body may issue tax incremental bonds payable out of positive tax increments.

Source: SL 1978, ch 91, § 21; SL 2011, ch 73, § 10.



§ 11-9-34 Bonds or contracts authorized by resolution.

11-9-34. Bonds or contracts authorized by resolution. Tax incremental bonds, contracts, or agreements shall be authorized by resolution of the governing body without the necessity of any voter's approval.

Source: SL 1978, ch 91, § 22; SL 2011, ch 73, § 11.



§ 11-9-35 Maximum amount of bonds--Maturity--Redemption--Bearer or registered--Denominations.

11-9-35. Maximum amount of bonds--Maturity--Redemption--Bearer or registered--Denominations. Tax incremental bonds may not be issued in an amount exceeding the aggregate project costs. The bonds may not mature later than twenty years from the date thereof. The bonds may contain a provision authorizing the redemption thereof, in whole or in part, at stipulated prices, at the option of the municipality, on any interest payment date and shall provide the method of selecting the bonds to be redeemed. The principal and interest on the bonds may be payable at any time and at any place. The bonds may be payable to their bearer or may be registered as to the principal or principal and interest. The bonds may be in any denominations.

Source: SL 1978, ch 91, § 23; SL 2011, ch 73, § 12.



§ 11-9-36 Bonds payable only from special fund--Recitals.

11-9-36. Bonds payable only from special fund--Recitals. Tax incremental bonds are payable only out of the special fund created under § 11-9-31. Each bond shall contain such recitals as are necessary to show that the bond is only so payable and that the bond does not constitute a general indebtedness of the municipality or a charge against its general taxing power.

Source: SL 1978, ch 91, §§ 21, 24; SL 1983, ch 37, § 10; SL 2011, ch 73, § 13.



§ 11-9-37 Pledge of special fund to bonds--Restrictions on use of fund--Lien.

11-9-37. Pledge of special fund to bonds--Restrictions on use of fund--Lien. The governing body shall irrevocably pledge all or a stated percentage of the special fund created under § 11-9-31 to the payment of the bonds. The special fund or designated part thereof may thereafter be used only for the payment of the bonds and interest until they have been fully paid, and any holder of the bonds or of any coupons appertaining thereto shall have a lien against the special fund for payment of the bonds and interest and may either at law or in equity protect and enforce the lien.

Source: SL 1978, ch 91, § 24; SL 2011, ch 73, § 14.



§ 11-9-38 Bonds to be negotiable and payable only from tax increment.

11-9-38. Bonds to be negotiable and payable only from tax increment. Each bond issued under the provisions of this chapter and all interest coupons appurtenant thereto are declared to be negotiable instruments. Bonds so issued are not general obligation bonds and are payable only from the tax increment of the project as provided in this chapter.

Source: SL 1978, ch 91, § 21; SL 2011, ch 73, § 15.



§ 11-9-39 Other security and marketability provisions.

11-9-39. Other security and marketability provisions. To increase the security and marketability of its tax incremental bonds, a municipality may:

(1) Create a lien for the benefit of the bondholders upon any public improvements or public works financed thereby or the revenues therefrom; or

(2) Make covenants and do any and all acts, not inconsistent with the South Dakota Constitution, necessary, convenient, or desirable in order to additionally secure bonds or to make the bonds more marketable according to the best judgment of the governing body, including the establishment of a reserve for the payment of principal of and interest on the bonds funded from the proceeds of such bonds or other revenues, including tax increments, of the municipality; or

(3) Comply with both subdivisions (1) and (2) of this section.
Source: SL 1978, ch 91, § 25; SL 1983, ch 37, § 11; SL 2011, ch 73, § 16.



§ 11-9-39.1 State pledge not to alter rights vested in bondholders until bonds fully discharged.

11-9-39.1. State pledge not to alter rights vested in bondholders until bonds fully discharged. The State of South Dakota does hereby pledge to and agree with the holders of any bonds issued under this chapter that the state will not alter the rights vested in the bondholders until such bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.

Source: SL 1989, ch 125, § 4; SL 2011, ch 73, § 17.



§ 11-9-40 Sale of bonds.

11-9-40. Sale of bonds. Tax incremental bonds may be sold at public or private sale at a price which the governing body deems in the best interests of the municipality.

Source: SL 1978, ch 91, § 23; SL 1983, ch 37, § 12; SL 2011, ch 73, § 18.



§ 11-9-41 Procedure for condemnation under power of eminent domain.

11-9-41. Procedure for condemnation under power of eminent domain. The exercise of the power of eminent domain in connection with tax increment districts shall proceed as condemnation proceedings are conducted by the Department of Transportation under chapter 31-19.

Source: SL 1978, ch 91, § 29.



§ 11-9-42 Tax increments not to be used for residential structures.

11-9-42. Tax increments not to be used for residential structures. No tax increments shall be used for the construction of residential structures.

Source: SL 1978, ch 91, § 29A; SL 1985, ch 102.



§ 11-9-43 Performance bond required of purchaser or lessee of property.

11-9-43. Performance bond required of purchaser or lessee of property. As security for its fulfillment of the agreement with the governing body, a purchaser or lessee of redevelopment property shall furnish a performance bond, with such surety and in such form and amount as the governing body may approve or make such other guaranty as the governing body may deem necessary in the public interest.

Source: SL 1978, ch 91, § 9.



§ 11-9-44 Notice to purchaser or lessee and surety of default in contract--Taking possession ofproperty on default.

11-9-44. Notice to purchaser or lessee and surety of default in contract--Taking possession of property on default. If the governing body finds that the redevelopment is not being carried out or maintained in accordance with the contract terms and conditions, or there is a failure to prosecute the work with diligence, or to assume its completion on time, it shall notify the purchaser or lessee and the surety in writing of the noncompliance. Unless the purchaser or lessee complies with the terms of the agreement within twenty days from the date of such notice, the governing body may take over the work and may cause such work to be done, and the cost of the work shall be paid by the surety. The governing body may take possession of the site of the work and utilize in completion of the work such materials, appliances, and plant as may be on the site of the work and necessary therefor.

Source: SL 1978, ch 91, § 9.



§ 11-9-45 Disposition of funds remaining after payment of project costs and bonds.

11-9-45. Disposition of funds remaining after payment of project costs and bonds. After all project costs and all tax incremental bonds of the district have been paid or provided for subject to any agreement with bondholders, if any moneys remain in the fund, they shall be paid to the treasurer of each county, school district, or other tax-levying municipality or to the general fund of the municipality in such amounts as belong to each respectively, having due regard for what portion of such moneys, if any, represents tax increments not allocated to the municipality and what portion thereof, if any, represents voluntary deposits of the municipality into the fund.

Source: SL 1978, ch 91, § 18; SL 2011, ch 73, § 20.



§ 11-9-46 Termination of tax incremental district.

11-9-46. Termination of tax incremental district. The existence of a tax incremental district shall terminate when:

(1) Positive tax increments are no longer allocable to a district under § 11-9-25; or

(2) The governing body, by resolution, dissolves the district, after payment or provision for payment of all project costs, grants, and all tax incremental bonds of the district.
Source: SL 1978, ch 91, § 19; SL 1983, ch 37, § 13; SL 2011, ch 73, § 19.



§ 11-9-47 Repealed.

11-9-47. Repealed by SL 1982, ch 16, § 14






Chapter 10 - Building Codes And Standards

§ 11-10-1 to 11-10-4. Repealed.

11-10-1 to 11-10-4. Repealed by SL 2011, ch 72, §§ 1 to 4.



§ 11-10-5 Compliance with building code.

11-10-5. Standards for new construction prescribed by building code ordinance. If the governing body of any local unit of government adopts any ordinance prescribing standards for new construction, the ordinance shall comply with the 2012 edition of the International Building Code as published by the International Code Council, Incorporated. The governing body may amend, modify, or delete any portion of the International Building Code before enacting such an ordinance. Additional deletions, modifications, and amendments to the municipal ordinance may be made by the governing body and are effective upon their adoption and filing with the municipal finance officer. Additional deletions, modifications, and amendments to the county ordinance may be made by the governing body, and are effective upon their adoption and filing with the county auditor. No ordinance may apply to mobile or manufactured homes as defined in chapter 32-7A which are constructed in compliance with the applicable prevailing standards of the United States Department of Housing and Urban Development at the time of construction. No ordinance may require that any fire sprinkler be installed in a single family dwelling. No ordinance may apply to any specialty resort or vacation home establishment as defined in chapter 34-18 that is constructed in compliance with the requirements of Group R-3 of the 2012 edition of the International Building Code.

Source: SL 1986, ch 112, § 1; SL 1993, ch 107; SL 1995, ch 81, § 2; SL 1998, ch 77, § 1; SL 2001, ch 47, § 3; SL 2004, ch 104, § 1; SL 2007, ch 72, § 1; SL 2010, ch 73, § 1; SL 2012, ch 77, § 1.



§ 11-10-6 Standards for new construction where building code ordinance has not been adopted.

11-10-6. Standards for new construction where building code ordinance has not been adopted. The design standard for any new construction commenced after July 1, 2012, within the boundaries of any local unit of government that has not adopted an ordinance prescribing standards for new construction pursuant to § 11-10-5 shall be based on the 2012 edition of the International Building Code as published by the International Code Council, Incorporated. Each local unit of government may adopt an ordinance allowing local administration and enforcement of the design standard. The provisions of this section do not apply to new construction for any one or two family dwelling, mobile or manufactured home, townhouse, or farmstead and any accessory structure or building thereto. For purposes of this section the term, farmstead, means a farm or ranch, including any structure or building located on the land. The provisions of this section do not apply to any mobile or manufactured home as defined in chapter 32-7A which is used for purposes other than residential that is constructed in compliance with the applicable prevailing standards of the United States Department of Housing and Urban Development at the time of construction if the structure complies with applicable accessibility standards for the occupancy intended. The provisions of this section do not apply to any specialty resort or vacation home establishment as defined in chapter 34-18 that is constructed in compliance with the requirements of Group R-3 of the 2012 edition of the International Building Code.

Source: SL 2009, ch 62, § 1; SL 2010, ch 73, § 2; SL 2012, ch 77, § 2.



§ 11-10-7 Energy conservation code adopted as voluntary standard for new residentialbuildings.

11-10-7. Energy conservation code adopted as voluntary standard for new residential buildings. The State of South Dakota hereby adopts the International Energy Conservation Code of 2009, published by the International Code Council, as the voluntary standard applying to the construction of new residential buildings in the state.

Source: SL 2009, ch 63, § 1; SL 2011, ch 72, § 5.



§ 11-10-8 Disclosure of information regarding energy efficiency of residential building to buyeror prospective buyer--Time for providing form.

11-10-8. Disclosure of information regarding energy efficiency of residential building to buyer or prospective buyer--Time for providing form. Except as provided by § 11-10-9, any person building or selling a previously unoccupied new residential building which is a single-family or multifamily unit of four units or less shall disclose to the buyer or prospective buyer information regarding the energy efficiency of the residential building. The completed disclosure form shall be provided prior to the signing of the contract to purchase and prior to closing if changes have occurred or are requested, and at any other time upon request. For new residential buildings that are completed and suitable for occupancy but unsold, the completed disclosure form shall be made available to the buyer or prospective buyer by the builder or seller when the residence is shown and at any other time upon request. The disclosure shall be made on a form prepared and disseminated by the South Dakota Real Estate Commission.

Source: SL 2009, ch 63, § 2.



§ 11-10-9 Alternative disclosure of information required by federal law.

11-10-9. Alternative disclosure of information required by federal law. If the new residential building is subject to both the National Manufactured Housing Construction and the Safety Standards Act pursuant to the United States Code, title 42 section 5403 and the Federal Trade Commission regulation on labeling and advertising of home insulation pursuant to 16 C.F.R. section 460.16, both as in effect on January 1, 2009, the builder or seller may disclose, instead of the information required by § 11-10-8, the information regarding the new residential building that is required to be disclosed pursuant to the federal act and regulation.

Source: SL 2009, ch 63, § 3.



§ 11-10-10 Builder's energy efficiency disclosure statement.

11-10-10. Builder's energy efficiency disclosure statement. The disclosure form required in § 11-10-8 shall read as follows:

BUILDER'S ENERGY EFFICIENCY DISCLOSURE STATEMENT
Builder ______________________________________________________
Property Address ______________________________________________
______________________________________________
This Disclosure Statement concerns the real property identified above situated in the City of _______________ County of ____________, State of South Dakota.

Part 1. Builder shall provide the following information about the new residential building:
1. Has this new residential building been built or will it be built to meet the energy efficiency standards of the International Energy Conservation Code of 2009 (IECC 2009)?
Yes ______ No ______
2. Has this new residential building received or will it receive any other energy efficient certification?
Yes ______ No ______
If yes, which certification(s): ______________________________________

Part 2. Builder shall describe the following energy efficiency elements of the new residential building:

Part 3. Builder shall provide the following information about equipment:
1. Does the new residential building contain an Energy Star certified:
a. Water heater?
Yes ______ No ______
b. Heating system (furnace, heat pump, or other)?
Yes ______ No ______
c. Cooling system (air conditioner, heat pump, or other)?

Part 4. Builder's Notes and Comments:
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
*IECC stands for International Energy Conservation Code.
**The first R-Value applies to continuous insulation; the second to framing cavity insulation.
***One opaque door per building is exempt from this requirement.

Source: SL 2009, ch 63, § 4; SL 2011, ch 72, § 6.



§ 11-10-11 Local property maintenance ordinances to comply with International PropertyMaintenance Code--Modifications--HUD standards for manufactured homes.

11-10-11. Local property maintenance ordinances to comply with International Property Maintenance Code--Modifications--HUD standards for manufactured homes. If the governing body of any local unit of government adopts any ordinance prescribing standards for maintenance of existing structures and premises, the ordinance shall comply with the 2012 edition of the International Property Maintenance Code as published by the International Code Council, Incorporated. The governing body may amend, modify, or delete any portion of the International Property Maintenance Code before enacting such an ordinance. Additional deletions, modifications, and amendments to the municipal ordinance may be made by the governing body and are effective upon their adoption and filing with the municipal finance officer. Additional deletions, modifications, and amendments to the county ordinance may be made by the governing body, and are effective upon their adoption and filing with the county auditor. However, no ordinance may impose standards that conflict with the applicable prevailing standards of the United States Department of Housing and Urban Development at the time of construction for manufactured homes as defined in chapter 32-7A.

Source: SL 2014, ch 68, § 1.






Chapter 11 - South Dakota Housing Development Authority

§ 11-11-1 Legislative findings.

11-11-1. Legislative findings. It is hereby declared:

(1) That there exists within this state a serious shortage of sanitary, decent, and safe residential housing at prices or rentals which people of the state can afford; that this shortage has contributed to and will contribute to the creation and persistence of slums, blight, and substandard housing; that this shortage has been a major contributing factor to the deterioration of the quality of the environment and living conditions of large numbers of persons and families in this state and that this shortage is inimical to the health, welfare, and prosperity of the residents of this state;

(2) That it is imperative that the supply of residential housing for persons and families displaced by public actions or natural disaster be increased;

(3) That individual communities are often unable to meet local housing needs;

(4) That private enterprise and investment have been unable, without assistance, to produce the needed new construction or rehabilitation of sanitary, decent, and safe residential housing and to provide sufficient long-term mortgage financing for this purpose and for the purchase of existing residential housing by persons and families entering the housing market, when it becomes available;

(5) That private enterprise and investment be encouraged both to sponsor land development and build and rehabilitate residential housing and that private financing be supplemented by financing as provided in this chapter for the construction, rehabilitation, and purchase of such housing, in order to help prevent the creation and recurrence of slum conditions and substandard housing and to assist in their permanent elimination throughout South Dakota;

(6) That it is to the economic benefit of the state to encourage the availability of adequate housing for all levels of society;

(7) That there exists within this state a serious shortage of facilities providing for the group care and supervision of children, physically or mentally impaired adults and aged adults for short periods of time as a supplement to regular parental or other care at prices which people of the state can afford; that the shortage of such facilities has hindered job creation and the economic development of the state; that private enterprise and investment have been unable, without assistance, to produce the construction and rehabilitation of such facilities at affordable prices for the people of the state and provide the necessary financing at affordable rates; and that it is to the economic benefit of the state to facilitate such construction, rehabilitation, and financing.
Source: SL 1973, ch 180, § 1; SDCL Supp, § 28-19-1; SL 1983, ch 106, § 4A; SL 1995, ch 80, § 7.



§ 11-11-2 Declaration of necessity for development authority.

11-11-2. Declaration of necessity for development authority. It is further declared that in order to provide a fully adequate supply of sanitary, decent and safe accommodations at rental or carrying charges which such persons or families can afford, and a fully adequate supply of day-care facilities providing services at affordable prices, the Legislature finds that it is necessary to create and establish a State Housing Development Authority for the purpose of encouraging the investment of private capital and stimulating the construction, rehabilitation, and purchase of residential housing to meet the needs of all persons and families through the use of public financing, including, without limitation, public construction, public loans, public purchase of mortgages, and otherwise.

Source: SL 1973, ch 180, § 1; SDCL Supp, § 28-19-2; SL 1983, ch 106, § 4B; SL 1995, ch 80, § 8.



§ 11-11-3 Powers necessary for development authority.

11-11-3. Powers necessary for development authority. It is hereby further declared to be necessary and in the public interest:

(1) That such State Housing Development Authority provide for predevelopment costs, temporary financing, land development expenses, and residential housing construction or rehabilitation by public and private sponsors for sale or rental or other authorized use;

(2) To provide mortgage and other financing for construction, rehabilitation, and purchase of residential housing;

(3) To provide technical, consultative, and project assistance services to communities and to public and private sponsors;

(4) To increase the construction and rehabilitation and facilitate the purchase of housing through the purchase from financial institutions of first mortgage loans for residential housing or the making of loans to financial institutions to permit them to fund such mortgage loans for persons and families in this state;

(5) To assist in coordinating federal, state, regional, and local public and private efforts and resources, together with statewide housing planning, to otherwise increase the supply of such residential housing;

(6) To guarantee to the extent provided herein the repayment of certain loans secured by residential mortgages; and

(7) To promote wise usage of land and other resources in order to preserve the quality of life in South Dakota.
Source: SL 1973, ch 180, § 1; SDCL Supp, § 28-19-3; SL 1983, ch 106, § 4C; SL 1995, ch 80, § 9.



§ 11-11-4 Declaration of public purposes and public interest.

11-11-4. Declaration of public purposes and public interest. It is hereby further declared that all of the purposes mentioned in §§ 11-11-2 and 11-11-3 are public purposes and uses for which public moneys may be borrowed, expended, advanced, loaned, or granted, and that such activities serve a public purpose in improving or otherwise benefitting the people of this state; that enacting the provisions set forth in this chapter is in the public interest and is authorized by S.D. Const., Art. XIII, § 17, and this is hereby so declared as a matter of express legislative determination.

Source: SL 1973, ch 180, § 1; SDCL Supp, § 28-19-4; SL 1983, ch 106, § 4D.



§ 11-11-5 Definition of terms.

11-11-5. Definition of terms. Terms used in this chapter mean:

(1) "Authority," the South Dakota Housing Development Authority;

(2) "Bonds," any bonds, notes, debentures, interim certificates, or other evidences of financial indebtedness issued by the authority pursuant to this chapter;

(2A) "Day-care facilities," a specific work or improvement within this state undertaken primarily to provide facilities for the short-term care and supervision, including day care, adult day care, and respite care, of children, physically or mentally impaired adults, and aged adults, including the acquisition, construction, or rehabilitation of land, buildings, and improvements thereto, and such other facilities as may be incidental or appurtenant thereto;

(3) "Federal mortgage," a mortgage loan for land development or residential housing made by the United States or an agency or instrumentality thereof or a commitment by the United States or an agency or instrumentality thereof to make such a mortgage loan;

(4) "Federally insured mortgage," a mortgage loan for land development or residential housing insured or guaranteed by the United States or an agency or instrumentality thereof, or a commitment by the United States or an agency or instrumentality thereof to insure such a mortgage;

(5) "Governmental agency" or " instrumentality," any department, division, public corporation, public agency, political subdivision, or other public instrumentality of the state, the federal government, any other state or public agency, or any two or more thereof;

(6) "Land development," the process of acquiring land primarily for residential housing construction and making, installing or constructing nonresidential housing improvements, including water, sewer, and other utilities, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or works, whether on or off the site, which the authority deems necessary or desirable to prepare such land primarily for residential housing construction within this state;

(7) "Mortgage," a mortgage deed, deed of trust, or other instrument which shall constitute a lien on real property in fee simple or on a leasehold under a lease having a remaining term, at the time such mortgage is acquired, which does not expire for at least that number of years beyond the maturity date of the obligation secured by such mortgage as is equal to the number of years remaining until the maturity date of such obligation;

(8) "Mortgage lender," any bank or trust company, federal national mortgage association approved mortgage banker, savings bank, industrial bank, credit union, national or state banking association, federal or state savings and loan association, insurance company or other financial institutions or governmental entities which customarily provide service or otherwise aid in the financing of mortgages on residential housing located in the state;

(9) "Mortgage loan," an obligation, with or without interest, secured by either a mortgage or note or bond constituting a lien on land and improvements in the state constituting a housing development or housing project;

(10) "Multifamily residential housing," residential rental housing consisting of two or more dwelling units, and also specifically including congregate housing and assisted living facilities;

(11) "Municipality," any city, town, county, or other political subdivision of this state;

(12) "Real property," all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms of years and liens by way of judgment, mortgage, or otherwise and the indebtedness secured by such liens;

(13) "Residential housing," a specific work or improvement within this state whether in single family or multifamily units undertaken primarily to provide dwelling accommodations including the acquisition, construction, or rehabilitation of land, buildings, and improvements thereto, and such other nonhousing facilities as may be incidental or appurtenant thereto, and also including day-care facilities;

(14) "Single family residential housing," residential housing consisting of not more than four dwelling units, all of which are contained in one structure and one of which is to be occupied by the owner; and

(15) "State," the State of South Dakota.
Source: SL 1973, ch 180, § 2; SDCL Supp, § 28-19-5; SL 1974, ch 195, § 7; SL 1983, ch 106, § 4E; SL 1995, ch 80, § 10; SL 2012, ch 78, § 1.



§ 11-11-5.1 Repealed.

11-11-5.1. Repealed by SL 2012, ch 78, § 2.



§ 11-11-6 Developments and projects subject to chapter.

11-11-6. Developments and projects subject to chapter. As used in this chapter, housing development, or, housing project, means any work or undertaking, whether new construction or rehabilitation, including single family and multifamily residential housing, which is designed and financed pursuant to the provisions of this chapter for the primary purpose of providing sanitary, decent, and safe dwelling accommodations for persons and families in need of housing and further including day-care facilities. Such undertaking may include any buildings, land, equipment, facilities, or other real or personal properties which are necessary, convenient, or desirable in connection therewith, such as sewers, utilities, streets, parks, site preparation, landscaping and such stores, offices, and other nonhousing facilities such as administrative, community, health, recreational, educational, and welfare facilities as the authority determines to be necessary, convenient, or desirable.

Source: SL 1973, ch 180, § 2 (6); SDCL Supp, § 28-19-6; SL 1983, ch 106, § 4F; SL 1995, ch 80, § 11; SL 2012, ch 78, § 3.



§ 11-11-7 Sponsors eligible under chapter.

11-11-7. Sponsors eligible under chapter. As used in this chapter, housing sponsor, or, sponsor, means individuals, joint ventures, partnerships, limited partnerships, trusts, firms, associations, governmental agencies, or other legal entities or any combination thereof, corporations, cooperatives, and condominiums, approved by the authority as qualified either to own, construct, acquire, rehabilitate, operate, manage, or maintain a housing development or housing project, whether for profit, nonprofit, or organized for limited profit subject to the regulatory powers of the authority and other terms and conditions set forth in this chapter.

Source: SL 1973, ch 180, § 2 (8); SDCL Supp, § 28-19-7; SL 1995, ch 80, § 12; SL 2012, ch 78, § 4.



§ 11-11-8 Repealed.

11-11-8. Repealed by SL 1983, ch 106, § 4G



§ 11-11-9 Costs covered by chapter.

11-11-9. Costs covered by chapter. As used in this chapter, unless the context otherwise requires, "housing development costs" means the sum total of all costs incurred in the development of a housing development or housing project which are approved by the authority as reasonable and necessary and which costs shall include, but are not necessarily limited to:

(1) Cost of land acquisition and any buildings thereon, including payments for options, deposits, or contracts to purchase properties on the proposed housing project or housing development site or payments for the purchase of such properties;

(2) Cost of site preparation, demolition, and development;

(3) Architectural, engineering, legal, accounting, authority, and other fees paid or payable in connection with the planning, execution, and financing of the housing development and the finding of an eligible mortgagee or mortgagees for such housing development;

(4) Costs of necessary studies, surveys, plans, and permits;

(5) Insurance, interest, financing, tax, and assessment costs and other operating and carrying costs during construction;

(6) Cost of construction, rehabilitation, reconstruction, fixtures, furnishings, equipment, machinery, apparatus, and similar facilities related to the real property;

(7) Cost of land improvements, including without limitation, landscaping and offsite improvements, whether or not such costs have been paid in cash or in a form other than cash;

(8) Necessary expenses in connection with initial occupancy of the housing development or housing project;

(9) A reasonable profit and risk fee in addition to job overhead to the general contractor and if applicable, to a limited profit or limited dividend housing sponsor;

(10) An allowance established by the authority for working capital and contingency reserves, and reserves for any anticipated operating deficits during the first two years of occupancy; and

(11) The cost of such other items, including tenant relocation, as the authority shall determine to be reasonable and necessary for the development of the housing development or housing project, less any and all net rents and other net revenues received from the operation of the real and personal property on the development site during construction.
Source: SL 1973, ch 180, § 2 (7); SDCL Supp, § 28-19-9.



§ 11-11-10 Development authority created--Independent instrumentality.

11-11-10. Development authority created--Independent instrumentality. There is hereby created and established a body politic and corporate with such duties and powers as are set forth in this chapter, to be known as the "South Dakota Housing Development Authority" to carry out the provisions of this chapter. The authority is hereby constituted an independent public instrumentality exercising essential public functions.

Source: SL 1973, ch 180, § 3; SDCL Supp, § 28-19-10.



§ 11-11-11 Reporting to Governor's Office of Economic Development.

11-11-11. Reporting to Governor's Office of Economic Development. The authority is attached to the Governor's Office of Economic Development for reporting purposes.

Source: SL 1979, ch 351, § 33; SDCL Supp, § 28-19-10.1; SL 2003, ch 272 (Ex. Ord. 03-1), § 50; SL 2011, ch 1 (Ex. Ord. 11-1), § 95, eff. Apr. 12, 2011.



§ 11-11-12 Appointment of commissioners--Political affiliations.

11-11-12. Appointment of commissioners--Political affiliations. The powers of the authority shall be vested in seven commissioners, who shall be residents of the state, to be appointed by the Governor. Not more than four of the commissioners may be of the same political party.

Source: SL 1973, ch 180, § 4; SDCL Supp, § 28-19-11; SL 1975, ch 186, § 1; SL 1980, ch 204, § 2; SL 2011, ch 74, § 1.



§ 11-11-13 State officers and employees eligible as commissioners.

11-11-13. State officers and employees eligible as commissioners. Notwithstanding the provisions of any other law, no officer or employee of this state shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of membership on the authority or his service thereto.

Source: SL 1973, ch 180, § 7; SDCL Supp, § 28-19-12.



§ 11-11-14 Corporate officers and employees eligible as commissioners--Abstentionon conflict of interests.

11-11-14. Corporate officers and employees eligible as commissioners--Abstention on conflict of interests. Notwithstanding any other law to the contrary it shall not be or constitute a conflict of interest for a director, officer, or employee of any financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architecture firm, insurance company, or any other firm, person, or corporation to serve as a member of the authority, provided such trustee, director, officer, or employee shall abstain from deliberation, action, and vote by the authority in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.

Source: SL 1973, ch 180, § 11; SDCL Supp, § 28-19-13.



§ 11-11-15 Terms of office of commissioners--Vacancy--Restrictions onreappointment.

11-11-15. Terms of office of commissioners--Vacancy--Restrictions on reappointment. The commissioners shall serve five-year terms, with no more than two commissioners appointed to any one term, with each term beginning July first and ending on June thirtieth. Each commissioner shall be appointed for a term ending five years from the date of expiration of the term for which his predecessor was appointed, except that a person appointed to fill a vacancy prior to the expiration of such a term shall be appointed for the remainder of the term. No commissioner appointed pursuant to this chapter by the Governor shall serve more than two consecutive full terms. Each commissioner shall hold office for the term of his appointment and until his successor shall have been appointed and qualified.

Source: SL 1973, ch 180, § 4; SDCL Supp, § 28-19-14; SL 1975, ch 186, § 2.



§ 11-11-16 Surety bonds of commissioners and executive director--Blanket bond--Payment of cost.

11-11-16. Surety bonds of commissioners and executive director--Blanket bond--Payment of cost. Before entering into a commissioner's duties, each commissioner of the authority shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director shall execute a surety bond in the penal sum of one hundred thousand dollars or, in lieu thereof, the chair of the authority shall execute a blanket bond or obtain an insurance policy covering each member, the executive director, and the employees or other officers of the authority, each surety bond and insurance policy to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company or insurance company authorized to transact business in this state and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond or insurance policy shall be paid by the authority.

Source: SL 1973, ch 180, § 10; SDCL Supp, § 28-19-15; SL 2012, ch 78, § 5.



§ 11-11-17 Removal of commissioner from office.

11-11-17. Removal of commissioner from office. A commissioner shall be removed from office by the Governor for misfeasance, malfeasance, or willful neglect of duty or other cause after notice and public hearing unless such notice or hearing shall be expressly waived in writing.

Source: SL 1973, ch 180, § 4; SDCL Supp, § 28-19-16.



§ 11-11-18 Officers of commissioners.

11-11-18. Officers of commissioners. The commissioners shall elect from among their number a chairman and a vice-chairman annually and such other officers as they may determine.

Source: SL 1973, ch 180, § 5; SDCL Supp, § 28-19-17.



§ 11-11-19 Meetings of commissioners--Quorum--Majority required for action.

11-11-19. Meetings of commissioners--Quorum--Majority required for action. Meetings shall be held at the call of the chairman or whenever two commissioners so request. Four commissioners of the authority shall constitute a quorum and any action taken by the authority under the provisions of this chapter may be authorized by resolution approved by a majority but not less than four of the commissioners present at any regular or special meeting. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

Source: SL 1973, ch 180, § 5; SDCL Supp, § 28-19-18; SL 1975, ch 186, § 3.



§ 11-11-20 Compensation of commissioners.

11-11-20. Compensation of commissioners. Commissioners shall receive compensation for the performance of their duties hereunder as established by the Legislature in accordance with § 4-7-10.4 from the funds of the authority.

Source: SL 1973, ch 180, § 6; SDCL Supp, § 28-19-19; SL 1977, ch 227.



§ 11-11-21 Executive director--Appointment and duties--Other personnel.

11-11-21. Executive director--Appointment and duties--Other personnel. The Governor shall appoint an executive director of the authority. The executive director shall serve at the pleasure of the Governor. The executive director is the secretary of the authority and shall administer, manage, and direct the affairs and business of the authority, subject to the policies, control, and direction of the commissioners. The commissioners may employ technical experts and such other officers, agents, and employees and fix their qualifications and duties. The commissioners may delegate to the executive director or to one or more of the authority's agents or employees such powers and duties as may be proper.

Source: SL 1973, ch 180, § 8; SDCL Supp, § 28-19-20; SL 1979, ch 351, § 34; SL 2012, ch 78, § 6.



§ 11-11-22 Salaries.

11-11-22. Salaries. The Governor shall set the salary of the executive director, who shall be paid from funds provided by the authority. The salaries of the other employees shall be approved by the executive director.

Source: SL 1979, ch 351, § 34; SDCL Supp, § 28-19-20.1; SL 2012, ch 78, § 7.



§ 11-11-23 Benefits of state employees provided.

11-11-23. Benefits of state employees provided. The executive director and employees of the authority shall be provided comparable employee benefits offered to state employees by chapters 3-6C, 3-6E, 3-10, 3-11, and 3-12 and for purposes of administration of this section, the executive director and employees of the authority shall be offered no other employee benefits. The compensation paid for terminated employees is limited to accrued vacation pay and sick leave as provided in chapter 3-6C.

For purposes of implementation of this section, the authority may grant a maximum of the vacation pay and sick pay consistent with what the employee would have earned had he been covered by chapter 3-6C since the start of employment with the authority.

Source: SL 1979, ch 185, § 2; SDCL Supp, § 28-19-20.2; SL 2012, ch 78, § 8.



§ 11-11-24 Records maintained by secretary--Certified copies--Publication ofresolutions.

11-11-24. Records maintained by secretary--Certified copies--Publication of resolutions. The secretary shall keep a record of the proceedings of the authority and shall be custodian of all books, documents, and papers filed with the authority and of its minute book and seal. He shall have authority to cause to be made copies of all minutes and other records and documents of the authority and to give certificates under the seal of the authority to the effect that such copies are true copies and all persons dealing with the authority may rely upon such certificates. Resolutions of the authority need not be published or posted unless the authority shall so direct.

Source: SL 1973, ch 180, §§ 5, 9; SDCL Supp, § 28-19-21.



§ 11-11-25 Powers of local commissions conferred upon authority--Approval by localgoverning body required--Cooperation with local commissions.

11-11-25. Powers of local commissions conferred upon authority--Approval by local governing body required--Cooperation with local commissions. The authority shall, notwithstanding any section of chapter 11-7, act as a housing and redevelopment commission for the state and be granted the same functions, rights, powers, duties, privileges, immunities, and limitations as conferred upon housing and redevelopment commissions and their commissioners by chapter 11-7. However, the authority may operate as a housing and redevelopment commission in any municipality or county of the state, only on the condition that prior written approval of the governing body of the affected jurisdiction has been acquired. The authority may also cooperate with any existing municipal or county housing and redevelopment commission in securing additional housing through such means as each shall agree to be proper.

Source: SL 1973, ch 180, § 13; SDCL Supp, § 28-19-22; SL 1983, ch 106, § 4H; SL 2012, ch 78, § 9.



§ 11-11-26 Power to carry out chapter.

11-11-26. Power to carry out chapter. The authority may carry out and effectuate the purposes and provisions of this chapter.

Source: SL 1973, ch 180, § 12; SDCL Supp, § 28-19-23; SL 2012, ch 78, § 10.



§ 11-11-27 Power to sue and be sued--Seal--Perpetual succession--Office.

11-11-27. Power to sue and be sued--Seal--Perpetual succession--Office. The authority may:

(1) Sue and be sued in its own name;

(2) Have an official seal and alter the same at pleasure;

(3) Have perpetual succession; and

(4) Maintain an office at such place or places within this state as it may designate.
Source: SL 1973, ch 180, § 12 (1) to (4); SDCL Supp, § 28-19-24; SL 2012, ch 78, § 11.



§ 11-11-28 Consolidation of processing for developments and projects.

11-11-28. Consolidation of processing for developments and projects. The authority may provide, contract, or arrange for consolidated processing of any aspect of a housing development or housing project in order to avoid duplication thereof by either undertaking such processing in whole or in part on behalf of any department, agency, or instrumentality of the United States or of this state, or, in the alternative, may delegate such processing in whole or in part to any such department, agency, or instrumentality of the United States or of this state.

Source: SL 1973, ch 180, § 12 (11); SDCL Supp, § 28-19-25; SL 2012, ch 78, § 12.



§ 11-11-29 Policy favoring private business firms.

11-11-29. Policy favoring private business firms. It is the intent of the Legislature that the authority shall, to the greatest extent possible, hire and utilize private business firms in the performance of its duties as authorized by this chapter.

Source: SL 1973, ch 180, § 12 (30); SDCL Supp, § 28-19-26.



§ 11-11-30 Bylaws, rules, and regulations.

11-11-30. Bylaws, rules, and regulations. The authority may adopt and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with this chapter, to carry into effect the powers and purposes of the authority and the conduct of its business.

Source: SL 1973, ch 180, § 12 (5); SDCL Supp, § 28-19-27; SL 2012, ch 78, § 13.



§ 11-11-31 Research and development.

11-11-31. Research and development. The authority may conduct research and promote development in housing, building technology, and related fields.

Source: SL 1973, ch 180, § 12 (13); SDCL Supp, § 28-19-28; SL 2012, ch 78, § 14.



§ 11-11-32 Repealed.

11-11-32. Repealed by SL 2012, ch 78, § 15.



§ 11-11-33 Advice and technical assistance to developments, projects and residents.

11-11-33. Advice and technical assistance to developments, projects and residents. The authority may provide advice, technical information, training and educational services, including assistance in obtaining federal and state aid, to assist the planning, construction, rehabilitation, and operation of housing developments and housing projects, including assistance in community development and organization, home management and advisory services for the residents of housing developments and housing projects and to encourage community organizations to assist in developing same.

Source: SL 1973, ch 180, § 12 (12); SDCL Supp, § 28-19-30; SL 1983, ch 106, § 4J; SL 2012, ch 78, § 16.



§ 11-11-34 Cooperation with federal and other governmental agencies.

11-11-34. Cooperation with federal and other governmental agencies. The authority may enter into agreements or other transactions with, administer programs of, and accept grants and the cooperation of, the United States or any agency or instrumentality thereof or of the state or any agency or instrumentality thereof or of any other state or any agency or instrumentality thereof in furtherance of the purposes of this chapter and to do any and all things necessary in order to avail itself of such aid and cooperation.

Source: SL 1973, ch 180, § 12 (8); SDCL Supp, § 28-19-31; SL 2012, ch 78, § 17; SL 2014, ch 44, § 3.



§ 11-11-35 Repealed.

11-11-35. Repealed by SL 2012, ch 78, § 18.



§ 11-11-36 Execution of necessary instruments.

11-11-36. Execution of necessary instruments. The authority may make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter.

Source: SL 1973, ch 180, § 12 (6); SDCL Supp, § 28-19-33; SL 2012, ch 78, § 19.



§ 11-11-37 Acceptance of legislative appropriations--Purposes to which applied.

11-11-37. Acceptance of legislative appropriations--Purposes to which applied. The authority may accept such moneys as may be appropriated from time to time by the Legislature for effectuating its corporate purposes including, without limitation, the payment of the expenses of administration and operation and the establishment of reserves or contingency funds to be available for the payment of the principal of and the interest on any bonds, notes, or other obligations of the authority.

Source: SL 1973, ch 180, § 49; SDCL Supp, § 28-19-34; SL 2012, ch 78, § 20.



§ 11-11-38 Annual informational budget required--Inclusion in Governor's budgetreport.

11-11-38. Annual informational budget required--Inclusion in Governor's budget report. In addition to the reporting requirements imposed by § 11-11-181, the authority shall annually submit an informational budget to the Governor through the Bureau of Finance and Management in accordance with § 4-7-7.2. The informational budget submitted by the authority shall be submitted to the Legislature by the Governor in the budget report required by § 4-7-9.

Source: SL 1978, ch 213, § 1; SDCL Supp, § 28-19-34.1.



§ 11-11-39 Acceptance of grants and contributions--Purposes to which applied.

11-11-39. Acceptance of grants and contributions--Purposes to which applied. The authority may receive and accept aid or contributions, from any source, of money, property, labor, or other things of value, to be held, used, and applied to carry out the purposes of this chapter subject to such conditions upon which such grants and contributions may be made, including gifts or grants from any agency or instrumentality of the United States or of this state for payment of rent supplements to eligible persons or families or for the payment in whole or in part of the interest expense for a housing development or housing project or for any other purpose consistent with this chapter.

Source: SL 1973, ch 180, § 12 (10); SDCL Supp, § 28-19-35; SL 2012, ch 78, § 21.



§ 11-11-40 Residual powers of authority.

11-11-40. Residual powers of authority. The authority shall have the power to do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this chapter.

Source: SL 1973, ch 180, § 12 (29); SDCL Supp, § 28-19-36.



§ 11-11-41 Power to borrow and issue evidence of indebtedness.

11-11-41. Power to borrow and issue evidence of indebtedness. The authority may borrow money and issue bonds and notes or other evidences of indebtedness as provided in this chapter.

Source: SL 1973, ch 180, § 12 (23); SDCL Supp, § 28-19-37; SL 2012, ch 78, § 22.



§ 11-11-42 Financing, reserves, and incidental costs included in amounts borrowed.

11-11-42. Financing, reserves, and incidental costs included in amounts borrowed. The authority may include in any borrowing such amounts as may be deemed necessary by the authority to establish reserves and to pay financing charges, interest on the obligations for a period not exceeding three years from their date, consultant advisory and legal fees, and such other expenses as are necessary or incident to such borrowing.

Source: SL 1973, ch 180, § 12 (18); SDCL Supp, § 28-19-38; SL 1974, ch 195, § 2; SL 2012, ch 78, § 23.



§ 11-11-43 Issuance of notes and bonds--Purposes for which used.

11-11-43. Issuance of notes and bonds--Purposes for which used. The authority may issue from time to time its negotiable notes and bonds in such principal amount as the authority shall determine to be necessary to provide sufficient funds for achieving its corporate purposes, including the payment of interest on notes and bonds of the authority, establishment of reserves to secure such notes and bonds including the reserve funds created pursuant to § 11-11-70, and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

Source: SL 1973, ch 180, § 26; SDCL Supp, § 28-19-39; SL 1978, ch 20, § 8; SL 1979, ch 185, § 1; SL 1980, ch 204, § 3; SL 1987, ch 118, § 1.



§ 11-11-44 Repealed.

11-11-44. Repealed by SL 2012, ch 78, § 24.



§ 11-11-45 Qualified private activity bonds--Maximum aggregate principal amount.

11-11-45. Qualified private activity bonds--Maximum aggregate principal amount. The authority may issue qualified private activity bonds at any time during a fiscal year in the aggregate principal amount as determined by the authority, and (except for bonds issued for the purpose of renewing, paying, or refunding outstanding bonds and interest pursuant to § 11-11-50) as approved by the Governor. However, the aggregate principal amount of qualified private activity bonds issued in or with respect to any calendar year under § 11-11-47 may not exceed the principal amount of the state ceiling for qualified private activity bonds applicable to the State of South Dakota for any calendar year and allocated to the authority for any such calendar year pursuant to § 1-7-8 and the applicable executive order of the Governor.

Source: SL 1980, ch 204, § 4; SDCL Supp, § 28-19-39.2; SL 1981, ch 221, § 1; SL 1982, ch 214; SL 1983, ch 106, § 1; SL 1984, ch 106, § 1; SL 1985, ch 103, § 1; SL 1986, ch 113; SL 1987, ch 118, § 2; SL 2012, ch 78, § 25.



§ 11-11-46 Repealed.

11-11-46. Repealed by SL 1991, ch 116, § 1



§ 11-11-47 Authority as state issuing agency and housing credit agency.

11-11-47. Authority as state issuing agency and housing credit agency. The authority is an agency of the state which is an issuing authority within the meaning of § 146 of the Internal Revenue Code of 1986 and the State Housing Credit Agency within the meaning of § 42(h)(7)(A) of the Internal Revenue Code of 1986. The authority may administer the provisions of § 42 of the Internal Revenue Code of 1986.

Source: SL 1981, ch 221, § 2; SDCL Supp, § 28-19-39.4; SL 1984, ch 106, § 2; SL 1987, ch 118, § 3; SL 2012, ch 78, § 26.



§ 11-11-48 Compliance with federal conditions for qualified mortgage bonds.

11-11-48. Compliance with federal conditions for qualified mortgage bonds. The authority may enter into all agreements and take any actions necessary to comply with all conditions set forth in § 143 of the Internal Revenue Code of 1986, for the issuance of qualified mortgage bonds as therein defined.

Source: SL 1981, ch 221, § 3; SDCL Supp, § 28-19-39.5; SL 1995, ch 80, § 13; SL 2012, ch 78, § 27.



§ 11-11-49 Public debt not created by authority obligations--Statement on face ofobligations.

11-11-49. Public debt not created by authority obligations--Statement on face of obligations. Obligations issued under the provisions of this chapter shall not be deemed to constitute a debt or liability or obligation of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any political subdivision thereof but shall be payable solely from the revenues or assets of the authority. Each obligation issued under this chapter shall contain on the face thereof a statement to the effect that the authority shall not be obligated to pay the same nor the interest thereon except from the revenues or assets pledged therefor and that neither the faith and credit nor the taxing power of the state or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation.

Source: SL 1973, ch 180, § 46; SDCL Supp, § 28-19-40.



§ 11-11-50 Refunding of notes and bonds.

11-11-50. Refunding of notes and bonds. The authority shall have the power, from time to time, to issue:

(1) Notes to renew notes; and

(2) Bonds to pay notes
including the interest thereon and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any of its corporate purposes.

Source: SL 1973, ch 180, § 27; SDCL Supp, § 28-19-41.



§ 11-11-51 Consent of other public agencies not required for bonds or notes--Procedural requirements of other laws not applicable.

11-11-51. Consent of other public agencies not required for bonds or notes--Procedural requirements of other laws not applicable. Bonds or notes may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, body, bureau, or agency of the state, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions, or things which are specifically required by this chapter and by the provisions of the resolution authorizing the issuance of such bonds or notes or the trust agreement securing the same.

Source: SL 1973, ch 180, § 33; SDCL Supp, § 28-19-42.



§ 11-11-52 Terms of notes and bonds--Maturity--Form of instruments--Interest--Redemption--Sale.

11-11-52. Terms of notes and bonds--Maturity--Form of instruments--Interest--Redemption--Sale. The notes and bonds shall be authorized by resolutions of the authority, and shall bear such dates and shall mature at such times as such resolutions may provide. However, no bond may mature more than fifty years from the date of its issue. The bonds may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof. The notes and bonds shall bear interest at such rates, be in such denominations, be in such form, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such places within or without the state, and be subject to such terms of redemption as such resolutions may provide. The notes and bonds of the authority may be sold by the authority, at public or private sale, at such prices as the authority shall determine.

Source: SL 1973, ch 180, § 29; SDCL Supp, § 28-19-43; SL 2012, ch 78, § 28.



§ 11-11-53 Notes and bonds as general obligations of authority--Exception.

11-11-53. Notes and bonds as general obligations of authority--Exception. Except as may otherwise be expressly provided by resolution of the authority, every issue of its notes and bonds shall be general obligations of the authority payable out of any revenues or moneys of the authority, subject only to any agreements with the holders of particular notes or bonds pledging any particular revenues.

Source: SL 1973, ch 180, § 28; SDCL Supp, § 28-19-44.



§ 11-11-54 Bond resolution provisions--Contracts with bondholders.

11-11-54. Bond resolution provisions--Contracts with bondholders. Any resolutions authorizing any bonds or any issue thereof may contain any of the following provisions, each of which shall be a part of the contracts with the holders thereof:

(1) Pledging all or any part of the revenues of the authority to secure the payment of the bonds or of any issue thereof, subject to such agreements with bondholders as may then exist;

(2) Pledging all or any part of the assets of the authority, including mortgages and obligations securing the same, to secure the payment of the bonds or of any issue of bonds, subject to such agreements with bondholders as may then exist;

(3) Limiting the purpose to which the proceeds of sale of bonds may be applied and pledging such proceeds to secure the payment of the bonds or of any issue thereof;

(4) Limiting the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; and the refunding of outstanding or other bonds;

(5) Regarding the use and disposition of the gross income from mortgages owned by the authority and payment of principal of mortgages owned by the authority;

(6) Limiting the amount of moneys to be expended by the authority for operating expenses of the authority;

(7) Regarding the setting aside of reserves or sinking funds and the regulation and disposition thereof;

(8) Regarding the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto; and the manner in which such consent may be given;

(9) Vesting in a trustee such property, rights, powers, and duties in trust as the authority may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the bondholders pursuant to this chapter and limiting or abrogating the right of the bondholders to appoint a trustee under this chapter or limiting the rights, powers, and duties of such trustee;

(10) Defining the acts or omissions to act which constitute a default in the obligations and duties of the authority to the holders of the bonds and providing for the rights and remedies of the holders of the bonds in the event of such default, including as a matter of right the appointment of a receiver. However, the rights and remedies may not be inconsistent with the general laws of the state and the other provisions of this chapter; and

(11) Any other matters, of like or different character, which in any way affect the security or protection of the holders of the bonds.
Source: SL 1973, ch 180, § 30 (1); SDCL Supp, § 28-19-45; SL 2012, ch 78, § 29.



§ 11-11-55 to 11-11-64. Repealed.

11-11-55 to 11-11-64. Repealed by SL 2012, ch 78, §§ 30 to 39.



§ 11-11-65 Trust indenture to secure bonds--Contents--Expenses of trust indenture--Separate trustee not authorized.

11-11-65. Trust indenture to secure bonds--Contents--Expenses of trust indenture--Separate trustee not authorized. In the discretion of the authority, the bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the power of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its corporate powers and the custody, safeguarding, and application of all moneys. The authority may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues to the trustee under such trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the authority. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

Source: SL 1973, ch 180, § 35; SDCL Supp, § 28-19-56.



§ 11-11-66 Pledge binding when made--Attachment of lien.

11-11-66. Pledge binding when made--Attachment of lien. Any pledge made by the authority shall be valid and binding from the time when the pledge is made. The revenues, moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

Source: SL 1973, ch 180, § 31; SDCL Supp, § 28-19-57.



§ 11-11-67 Continuing validity of signatures by commissioners or officers.

11-11-67. Continuing validity of signatures by commissioners or officers. If any of the commissioners, executive director, or officers of the authority whose signatures appear on any bonds ceases to be such commissioners, executive director, or officers before the delivery of such bonds, such signatures are, nevertheless, valid and sufficient for all purposes, the same as if such directors or officers had remained in office until such delivery.

Source: SL 1973, ch 180, § 37; SDCL Supp, § 28-19-58; SL 2012, ch 78, § 40.



§ 11-11-68 Repealed.

11-11-68. Repealed by SL 2012, ch 78, § 41.



§ 11-11-69 Purpose of capital reserve fund requirements.

11-11-69. Purpose of capital reserve fund requirements. To assure the continued operation and solvency of the authority for the carrying out of its corporate purposes, provision is made in §§ 11-11-70 to 11-11-75, inclusive, for the accumulation in each capital reserve fund created thereunder of an amount equal to the maximum capital reserve fund requirement for such fund.

Source: SL 1973, ch 180, § 39; SDCL Supp, § 28-19-60.



§ 11-11-70 Establishment of capital reserve funds--Moneys paid into funds.

11-11-70. Establishment of capital reserve funds--Moneys paid into funds. The authority shall create and establish one or more special funds to be referred to in this chapter as capital reserve funds, and shall pay into each such capital reserve fund:

(1) Any moneys appropriated and made available by the state for the purpose of such fund;

(2) Any proceeds of sale of bonds, to the extent provided in the resolutions of the authority authorizing the issuance thereof; and

(3) Any other moneys which may be made available to the authority for the purpose of such fund from any other source or sources.
Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-61; SL 2012, ch 78, § 42.



§ 11-11-71 Amount required in capital reserve fund for each year.

11-11-71. Amount required in capital reserve fund for each year. For the purposes of §§ 11-11-72 to 11-11-75, inclusive, the term "maximum capital reserve fund requirement" shall mean, as of any particular date of computation, an amount of money, if provided in the resolution or resolutions of the authority authorizing the bonds secured in whole or in part by such fund, such amount as may be provided therein, but not more than, the greatest of the respective amounts, for the current or any future fiscal year of the authority, of annual debt service on the bonds of the authority secured in whole or in part by such fund, such annual debt service for any fiscal year being the amount of money equal to the aggregate of:

(1) All interest payable during such fiscal year on all bonds secured in whole or in part by such fund outstanding on the date of computation, plus

(2) The principal amount of all such bonds outstanding on such date of computation which mature during such fiscal year, plus

(3) All amounts specified in any resolution of the authority authorizing any such bonds as payable during such fiscal year as an annual debt service fund payment with respect to any of such bonds which mature after such fiscal year.
Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-62; SL 1974, ch 195, § 6.



§ 11-11-72 Valuation of securities held by capital reserve funds.

11-11-72. Valuation of securities held by capital reserve funds. In computing the amount of the capital reserve funds for the purpose of §§ 11-11-71 to 11-11-75, inclusive, securities in which all or a portion of such funds shall be invested shall be valued at par or if purchased at less than par, at their cost to the authority.

Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-63.



§ 11-11-73 Transfer to other funds of capital reserve fund income.

11-11-73. Transfer to other funds of capital reserve fund income. Any income or interest earned by, or increment to, any capital reserve fund due to the investment thereof may be transferred by the authority to other funds or accounts of the authority to the extent it does not reduce the amount of such capital reserve fund below the maximum capital reserve fund requirement for such fund.

Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-64.



§ 11-11-74 Purposes to which moneys in reserve funds applied--Maintenance ofrequired amount.

11-11-74. Purposes to which moneys in reserve funds applied--Maintenance of required amount. All moneys held in any capital reserve fund, except as provided in § 11-11-73, shall be used, as required, solely for the payment of the principal of bonds secured in whole or in part by such fund or of the debt service fund payments hereinafter mentioned with respect to such bonds, the purchase or redemption of such bonds, the payment of interest on such bonds, or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, however, that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the maximum capital reserve requirement established for such fund as provided by § 11-11-71 except for the purpose of making with respect to bonds secured in whole or in part by such fund payments, when due, of principal, interest, redemption premiums, and the debt service fund payments mentioned in § 11-11-71 for the payment of which other moneys of the authority are not available.

Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-65.



§ 11-11-75 Deposit in reserve fund of bond proceeds necessary to maintain requiredamount.

11-11-75. Deposit in reserve fund of bond proceeds necessary to maintain required amount. The authority shall not at any time issue bonds secured in whole or in part by a capital reserve fund if upon the issuance of such bonds, the amount in such capital reserve fund will be less than the maximum capital reserve fund requirement for such fund, unless the authority at the time of issuance of such bonds shall deposit in such fund from the proceeds of the bonds so to be issued, or from other sources, an amount which together with the amount then in such fund, will not be less than the maximum capital reserve requirement for such fund.

Source: SL 1973, ch 180, § 38; SDCL Supp, § 28-19-66.



§ 11-11-76 Annual budget estimate for restoration of capital reserve fund--Governor'sbudget--Deposit of appropriated funds.

11-11-76. Annual budget estimate for restoration of capital reserve fund--Governor's budget--Deposit of appropriated funds. The chairman of the authority shall annually submit through the Bureau of Finance and Management to the Governor, in accordance with § 4-7-7, a budget estimate stating the sum, if any, needed to restore the capital reserve fund to the maximum capital reserve fund requirement for such fund. If the chairman certifies a need to restore the capital reserve fund to its maximum requirement, the Governor shall submit a budget in accordance with § 4-7-9 including the sum required to restore the capital reserve fund to its maximum requirement. All sums appropriated and paid shall be deposited by the authority in the applicable capital reserve fund.

Source: SL 1973, ch 180, § 40; SDCL Supp, § 28-19-67; SL 1978, ch 214, § 1.



§ 11-11-77 Other funds created by authority.

11-11-77. Other funds created by authority. The authority shall create and establish such other fund or funds as may be necessary or desirable for its corporate purposes.

Source: SL 1973, ch 180, § 41; SDCL Supp, § 28-19-68.



§ 11-11-78 Purchase of authority's own bonds--Cancellation--Resale.

11-11-78. Purchase of authority's own bonds--Cancellation--Resale. The authority may, subject to any agreement with bondholders, purchase bonds of the authority out of any funds or money of the authority available therefor, and hold, cancel, or resell such bonds.

Source: SL 1973, ch 180, § 12 (19); SDCL Supp, § 28-19-69; SL 2012, ch 78, § 43.



§ 11-11-79 Price of bonds repurchased for cancellation.

11-11-79. Price of bonds repurchased for cancellation. The authority, subject to such agreements with bondholders as may then exist, may, out of any funds available therefor, purchase bonds of the authority for cancellation. Upon such purchase the bonds shall be canceled, at a price not exceeding:

(1) If the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment thereon; or

(2) If the bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the bonds become subject to redemption plus accrued interest to such date.
Source: SL 1973, ch 180, § 34; SDCL Supp, § 28-19-70; SL 2012, ch 78, § 44.



§ 11-11-80 Refunding obligations authorized--Application of provisions applicable tooriginal obligations.

11-11-80. Refunding obligations authorized--Application of provisions applicable to original obligations. The authority may provide for the issuance of refunding obligations for the purpose of refunding any obligations then outstanding which have been issued under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations and for any corporate purpose of the authority. The issuance of such obligations, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the authority in respect of the same shall be governed by the provisions of this chapter which relate to the issuance of obligations, insofar as such provisions may be appropriate therefor.

Source: SL 1973, ch 180, § 42; SDCL Supp, § 28-19-71.



§ 11-11-81 Sale or exchange of refunding obligations--Investment of proceedspending redemption of original obligations.

11-11-81. Sale or exchange of refunding obligations--Investment of proceeds pending redemption of original obligations. Refunding obligations issued as provided in § 11-11-80 may be sold or exchanged for outstanding obligations issued under this chapter and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding obligations. Pending the application of the proceeds of any such refunding obligations, with any other available funds, to the payment of the principal, accrued interest, and any redemption premium on the obligations being refunded, and, if so provided or permitted in the resolution authorizing the issuance of such refunding obligations or in the trust agreement securing the same, to the payment of any interest on such refunding obligations and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by the United States of America which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.

Source: SL 1973, ch 180, § 43; SDCL Supp, § 28-19-72.



§ 11-11-82 Compliance with certain other state laws not required.

11-11-82. Compliance with certain other state laws not required. The issuance of bonds and the refunding of bonds under the provisions of this chapter need not comply with the requirements of any other state law applicable to the issuance of bonds or other obligations. Contracts for the construction and acquisition of any housing developments undertaken pursuant to this chapter need not comply with the provisions of any other state law applicable to contracts for the construction and acquisition of state owned property. No proceedings, notice, or approval are required for the issuance of any bonds or any instrument as security therefor, except as provided in this chapter.

Source: SL 1973, ch 180, § 51; SDCL Supp, § 28-19-73; SL 2012, ch 78, § 45.



§ 11-11-83 Appointment of trustee by bondholders after authority default.

11-11-83. Appointment of trustee by bondholders after authority default. If the authority defaults in the payment of principal or of interest on any bonds issued under this chapter after the bonds become due, whether at maturity or upon call for redemption, and such default continues for a period of thirty days, or if the authority fails or refuses to comply with the provisions of this chapter, or defaults in any agreement made with the holders of an issue of bonds of the authority, the holders of twenty-five percent in aggregate principal amount of the bonds of such issue then outstanding, by instruments filed in the Office of the Secretary of State and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such bonds for the purposes provided in § 11-11-84.

Source: SL 1973, ch 180, § 44; SDCL Supp, § 28-19-74; SL 2012, ch 78, § 46.



§ 11-11-84 Enforcement of bondholders' rights.

11-11-84. Enforcement of bondholders' rights. A trustee appointed pursuant to § 11-11-83 may, and upon written request of the holders of fifty percent in principal amount of such bonds then outstanding shall, in the holder's own name, enforce all rights of the bondholders, including the right to:

(1) Require the authority to collect interest and amortization payments on the mortgages held by it adequate to carry out any agreement as to, or pledge of, such interest and amortization payments;

(2) Require the authority to carry out any other agreements with the holders of such bonds and to perform its duties under this chapter;

(3) Collect and enforce the payment of principal of and interest due or becoming due on loans to mortgage lenders and collect and enforce any collateral securing such loans or sell such collateral;

(4) Declare all such bonds due and payable, and if all defaults shall be made good, then with the consent of the holders of fifty percent of the principal amount of such bonds then outstanding, annul such declaration and its consequences, provided that before declaring the principal of bonds due and payable, the trustee shall first give thirty days' notice in writing to the Governor, to the authority, and to the attorney general of the state;

(5) Bring suit upon all or any part of such bonds;

(6) By action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds, and require the authority to account as if it were the trustee of an express trust for the holders of such bonds; and

(7) In addition to the foregoing subdivisions, have and possess all the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or incident to the general representation of bondholders in the enforcement and protection of their rights.
Source: SL 1973, ch 180, § 44 (1); SDCL Supp, § 28-19-75; SL 2012, ch 78, § 47.



§ 11-11-85 to 11-11-90. Repealed.

11-11-85 to 11-11-90. Repealed by SL 2012, ch 78, §§ 48 to 53.



§ 11-11-91 Circuit court jurisdiction of proceedings by trustee.

11-11-91. Circuit court jurisdiction of proceedings by trustee. The circuit court has jurisdiction of any suit, action, or proceeding by the trustee on behalf of bondholders.

Source: SL 1973, ch 180, § 44; SDCL Supp, § 28-19-82; SL 2012, ch 78, § 54.



§ 11-11-92 Repealed.

11-11-92. Repealed by SL 2012, ch 78, § 55.



§ 11-11-93 State pledge to bondholders.

11-11-93. State pledge to bondholders. The state hereby pledges to and agrees with the holders of any bonds issued under this chapter that the state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights and remedies of the holders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. The authority may include this pledge and agreement of the state in any agreement with the holders of the bonds.

Source: SL 1973, ch 180, § 45; SDCL Supp, § 28-19-84; SL 2012, ch 78, § 56.



§ 11-11-94 Commissioners and executive director not personally liable.

11-11-94. Commissioners and executive director not personally liable. Neither the commissioners or executive director of the authority nor any other person executing such bonds is subject to any personal liability or accountability by reason of the issuance of such bonds.

Source: SL 1973, ch 180, § 32; SDCL Supp, § 28-19-85; SL 2012, ch 78, § 57.



§ 11-11-95 Negotiability of bonds.

11-11-95. Negotiability of bonds. Whether or not the bonds are of the form and character as to be negotiable instruments under the terms of the South Dakota Uniform Commercial Code, the bonds are hereby made negotiable instruments within the meaning of and for all the purposes of the South Dakota Uniform Commercial Code, subject only to the provisions of the bonds for registration.

Source: SL 1973, ch 180, § 36; SDCL Supp, § 28-19-86; SL 2012, ch 78, § 58.



§ 11-11-96 Securities regulation--Bonds treated as securities of state instrumentality.

11-11-96. Securities regulation--Bonds treated as securities of state instrumentality. For the purposes of chapter 47-31B, bonds issued by the authority are deemed to be securities issued by a public instrumentality of the State of South Dakota.

Source: SL 1973, ch 180, § 50; SDCL Supp, § 28-19-87; SL 1989, ch 30, § 33; SL 2004, ch 278, § 59.



§ 11-11-97 Bonds as legal investments for financial institutions and fiduciaries.

11-11-97. Bonds as legal investments for financial institutions and fiduciaries. The state and all counties, municipalities, villages, and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, and all personal representatives, guardians, trustees, and other fiduciaries may legally invest any debt service funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this chapter. The bonds may be deposited or segregated in lieu of surety bonds to secure deposits of any public funds, as provided in § 4-6A-3 and any other law relating to the securing of public deposits.

Source: SL 1973, ch 180, § 47; SDCL Supp, § 28-19-88; SL 1974, ch 195, § 8; SL 1992, ch 60, § 2; SL 2012, ch 78, § 59.



§ 11-11-97.1 Authority may contract to manage payment or interest rate risk for bonds.

11-11-97.1. Authority may contract to manage payment or interest rate risk for bonds. The authority may enter into any contract that the authority determines necessary or appropriate to manage payment or interest rate risk for bonds issued pursuant to this chapter, the investment of proceeds, or other funds of the authority. The contracts may include: interest rate exchange agreements; contracts providing for payment or receipt of funds based on levels of or changes in interest rates; contracts to exchange cash flows or series of payments; or contracts incorporating interest rate caps, collars, floors, or locks.

Source: SL 2003, ch 10, § 5.



§ 11-11-98 Investment of authority funds.

11-11-98. Investment of authority funds. The authority may, subject to any agreement with bondholders, invest moneys of the authority, including proceeds from the sale of any bonds, in:

(1) Direct obligations of or obligations guaranteed as to principal and interest by the United States of America or the State of South Dakota;

(2) Bonds, notes, or other obligations issued by the government national mortgage association, any federal land bank, bank for cooperatives, federal intermediate credit banks, or any or all of the federal farm credit banks, the federal home loan bank system, the federal home loan mortgage corporation, or the federal national mortgage association, or any other federal entity to which similar powers have been granted;

(3) Negotiable or nonnegotiable certificates of deposit issued by any bank as defined in subdivision 51A-1-2(2) or any federally chartered bank located within the state which is insured by the Federal Deposit Insurance Corporation, if then in existence;

(4) Any other obligations of the state or of the United States of America or any agency or instrumentality of either thereof which may then be purchased with funds belonging to the state or held in the state treasury; or

(5) Such securities and deposit accounts as are permissible for the investment of state public funds by the state investment officer under the provisions of § 4-5-26.
Source: SL 1973, ch 180, § 12 (17); SDCL Supp, § 28-19-89; SL 1974, ch 195, § 1; SL 1979, ch 37, § 5; SL 2012, ch 78, § 60.



§ 11-11-99 Repealed.

11-11-99. Repealed by SL 2012, ch 78, § 61.



§ 11-11-100 Acquisition and disposition of property.

11-11-100. Acquisition and disposition of property. The authority may acquire real or personal property, or any interest therein, on either a temporary or long-term basis in the authority's own name by gift, purchase, transfer, foreclosure, lease, or otherwise, including rights or easements in real property; hold, sell, assign, lease, encumber, mortgage, or otherwise dispose of any real or personal property or any interest therein; hold, sell, assign, or otherwise dispose of any mortgage lien interest owned by the authority or under the authority's control, custody, or in the authority's possession; and release or relinquish any right, title, claim, lien, interest, easement, or demand however acquired, including any equity or right of redemption in property foreclosed by the authority and do any of the foregoing by public or private sale, with or without public bidding, notwithstanding the provisions of any other law.

Source: SL 1973, ch 180, § 12 (7); SDCL Supp, § 28-19-91; SL 2012, ch 78, § 62.



§ 11-11-101 Exemption of authority from taxes, recording fees and transfer taxes.

11-11-101. Exemption of authority from taxes, recording fees and transfer taxes. The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of the state, for their well being and prosperity and for the improvement of their social and economic conditions, and the authority shall not be required to pay any tax or assessment of any kind on any property owned by the authority under the provisions of this chapter or upon the income therefrom; nor shall the authority be required to pay any recording fee or transfer tax of any kind on account of instruments recorded by it or on its behalf.

Source: SL 1973, ch 180, § 50; SDCL Supp, § 28-19-92.



§ 11-11-102 Contracts--Mortgage loans--Foreclosure.

11-11-102. Contracts--Mortgage loans--Foreclosure. The authority, to carry out and effectuate the purposes and provisions of this chapter, may:

(1) Contract for services with architects, engineers, attorneys, accountants, housing construction and financial experts, and other advisers, consultants, and agents and to fix their compensation;

(2) Renegotiate, refinance or foreclose, or contract for the foreclosure of, any mortgage in default; waive any default or consent to the modification of the terms of any mortgage; commence any action to protect or enforce any right conferred upon the authority by any law, mortgage, contract, or other agreement, and bid for and purchase such property at any foreclosure or at any other sale, or acquire or take possession of any such property; operate, manage, lease, dispose of, and otherwise deal with such property, in such manner as may be necessary to protect the interests of the authority and the holders of its bonds;

(3) Make and execute contracts with mortgage bankers, other financial institutions, or government agencies in this state, or outside this state if none which are qualified are located within this state, for the servicing of mortgages acquired by the authority pursuant to this chapter, and pay the reasonable value of services rendered to the authority pursuant to those contracts;

(4) Consent to any modification with respect to rate of interest, time and payment of any installment of principal or interest, security, or any other term of any contract, mortgage, mortgage loan, mortgage loan commitment, contract, or agreement of any kind to which the authority is a party, subject to any agreement with bondholders;

(5) Insure or guarantee mortgage loans made by federally or state chartered banks or savings and loan associations or other mortgage lenders approved by the authority to eligible housing sponsors upon such terms and conditions as the authority deems necessary, including without limitation the maximum amount which may be insured or guaranteed, maximum interest rates, down payment requirements, refinancing terms, insurance or guaranty premium requirements, and remedies on default or foreclosure;

(6) Procure insurance against any loss in connection with the authority's property and other assets, including mortgages and mortgage loans, in such amounts and from such insurers as the authority deems desirable;

(7) Make and undertake to make any and all contracts and agreements, including the payment of fees, with mortgage bankers and other financial institutions in this state for assistance rendered the authority in the location of eligible mortgagees and other sponsors of housing developments;

(8) Make, undertake commitments to make, and participate in the making of mortgage loans, including without limitation federally insured mortgage loans and to make temporary mortgage loans and advances in anticipation of permanent mortgage loans to be made by the authority or other mortgage lenders to housing sponsors; and

(9) Make, undertake commitments to make, and participate in the making of mortgage loans to persons who may purchase residential housing, including without limitation persons and families who are eligible or potentially eligible for federally insured mortgaged loans or federal mortgage loans. The loans shall be made only after a determination by the authority that mortgage loans are not otherwise available, wholly or in part, from private lenders upon reasonably equivalent terms and conditions. However, such determination does not require that persons or families receiving such loans have been refused a loan by a private mortgage lender.
Source: SL 1973, ch 180, § 12 (15); SDCL Supp, § 28-19-93; SL 2012, ch 78, § 63; SL 2014, ch 44, § 4.



§ 11-11-103 to 11-11-108. Repealed.

11-11-103 to 11-11-108. Repealed by SL 2012, ch 78, §§ 64 to 69.



§ 11-11-109 Repealed.

11-11-109. Repealed by SL 1983, ch 106, § 4L



§ 11-11-110 to 11-11-112. Repealed.

11-11-110 to 11-11-112. Repealed by SL 2012, ch 78, §§ 70 to 72.



§ 11-11-113 Repealed.

11-11-113. Repealed by SL 1983, ch 106, § 4P



§ 11-11-114 Confidentiality of applications and financial information.

11-11-114. Confidentiality of applications and financial information. All applications for a mortgage under the single-family homeownership program, and all financial statements, income statements, income tax returns, and other information, if any, required to accompany such applications under regulations of the authority shall be confidential, except for official purposes in the same manner and subject to the same penalty for unlawful disclosure as are provided for tax returns in §§ 10-1-28.1 to 10-1-28.9, inclusive.

Source: SL 1980, ch 204, § 9; SDCL Supp, § 28-19-102.3; SL 1983, ch 106, § 4Q.



§ 11-11-115 Applications--Signatures and certification required--Perjury.

11-11-115. Applications--Signatures and certification required--Perjury. Each application submitted to the authority shall be signed by the applicant and by an officer of the originating mortgage lender and shall certify under oath subject to penalties for perjury that all material facts have been disclosed to the best of the knowledge of the signatories. Allegations of perjury in such cases shall be referred by the authority to the attorney general for investigation and prosecution.

Source: SL 1980, ch 204, § 10; SDCL Supp, § 28-19-102.4.



§ 11-11-116 Repealed.

11-11-116. Repealed by SL 2012, ch 78, § 73.



§ 11-11-117 Construction to be substantially completed, or final insurance or guaranteecertificate issued before loan disbursed.

11-11-117. Construction to be substantially completed, or final insurance or guarantee certificate issued before loan disbursed. The authority may not disburse a loan for the acquisition of a homeownership housing unit until construction is substantially complete or the final insurance or guarantee certificate has been issued.

Source: SL 1980, ch 204, § 17; SDCL Supp, § 28-19-102.6; SL 1981, ch 221, § 4; SL 1995, ch 80, § 17.



§ 11-11-118 Additional lending powers of authority.

11-11-118. Additional lending powers of authority. The authority shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the powers set forth in §§ 11-11-119 to 11-11-135, inclusive, in addition to others herein granted.

Source: SL 1973, ch 180, § 17; SDCL Supp, § 28-19-103.



§ 11-11-119 Purchase of mortgages from mortgage lenders.

11-11-119. Purchase of mortgages from mortgage lenders. The authority may invest in, purchase or make commitments to purchase, and take assignments from mortgage lenders, of notes and mortgages evidencing loans for the construction, rehabilitation, purchase, leasing, or refinancing of housing in this state.

Source: SL 1973, ch 180, § 17 (1); SDCL Supp, § 28-19-104; SL 1983, ch 106, § 4S; SL 2012, ch 78, § 74.



§ 11-11-120 Purchase of securities from mortgage lenders.

11-11-120. Purchase of securities from mortgage lenders. The authority may, pursuant to this section but not subject to other provisions of this chapter, purchase or commit to purchase securities from mortgage lenders if:

(1) Payment of the securities are guaranteed or insured by an agency or instrumentality of the United States government, subject to any limit on the amount of the beneficial interest of any single entity which is so guaranteed or insured under federal law or regulation, or insured by an insurance company qualified to write such insurance in the state, insuring not less than twenty percent of the security evidencing an interest in mortgage loans; and

(2)(a) The securities evidence an interest in, or are payable from, mortgage loans for residential housing; or

(b) The securities are a debt obligation of the mortgage lenders and the proceeds of the securities or their equivalent are required to be reinvested in mortgage loans for residential housing, or invested in short term obligations pending the reinvestment in such mortgage loans.
Source: SL 1974, ch 195, § 4; SDCL Supp, § 28-19-104.1; SL 1983, ch 106, § 2.



§ 11-11-121 Repealed.

11-11-121. Repealed by SL 2012, ch 78, § 75.



§ 11-11-122 Loans to mortgage lenders for new residential mortgages.

11-11-122. Loans to mortgage lenders for new residential mortgages. The authority may make loans to mortgage lenders under terms and conditions requiring the proceeds to be used by such mortgage lenders for the making of new residential mortgages.

Source: SL 1973, ch 180, § 17 (2); SDCL Supp, § 28-19-105; SL 2012, ch 78, § 76.



§ 11-11-123 Requirements for transactions with mortgage lenders.

11-11-123. Requirements for transactions with mortgage lenders. Terms and conditions of the purchase and sale to mortgage lenders of mortgage loans and loans to mortgage lenders, shall be as set forth in § 11-11-124.

Source: SL 1973, ch 180, § 20; SDCL Supp, § 28-19-106.



§ 11-11-124 Eligibility of obligations purchased from mortgage lenders for purchase orpurchase commitment--Criteria.

11-11-124. Eligibility of obligations purchased from mortgage lenders for purchase or purchase commitment--Criteria. No obligation purchased from a mortgage lender, other than an obligation purchased from or guaranteed by an agency or instrumentality of the United States government, shall be eligible for purchase or commitment to purchase by the authority under § 11-11-119 unless at or before the time of transfer thereof to the authority such mortgage lender certifies:

(1) That in its judgment the loan would in all respects be a prudent investment for its own account; and

(2) That the mortgage loans transferred to the authority are for residential housing within South Dakota; or

(3) That the proceeds of sale or its equivalent shall be reinvested in residential mortgages within the State of South Dakota, or invested in short-term obligations pending the purchase of such residential mortgages.
Source: SL 1973, ch 180, § 20 (1); SDCL Supp, § 28-19-107; SL 1974, ch 195, § 5; SL 1983, ch 106, § 4U.



§ 11-11-125 Repealed.

11-11-125. Repealed by SL 1983, ch 106, § 4V



§ 11-11-126 to 11-11-133. Repealed.

11-11-126 to 11-11-133. Repealed by SL 2012, ch 78, §§ 77 to 84.



§ 11-11-134 Purchase of federally insured housing mortgages.

11-11-134. Purchase of federally insured housing mortgages. The authority may make commitments to purchase, and purchase, service, and sell federally insured mortgages and make loans directly upon the security of any such mortgage, if the underlying mortgage loans have been made and continue to be used solely to finance or refinance the construction, rehabilitation, purchase, or leasing of residential housing in this state.

Source: SL 1973, ch 180, § 17 (3); SDCL Supp, § 28-19-115; SL 1983, ch 106, § 4Z; SL 2012, ch 78, § 85.



§ 11-11-135 Sale or transfer of mortgage loan or obligation.

11-11-135. Sale or transfer of mortgage loan or obligation. The authority may sell or otherwise dispose of, at public or private sale, with or without public bidding, or assign or transfer, any mortgage loan or other obligation held by the authority, including, without limitation, the transfer of a mortgage loan or other obligation to any trust or other legal entity and the receipt of ownership interests therein.

Source: SL 1973, ch 180, § 17 (4); SDCL Supp, § 28-19-116; SL 2012, ch 78, § 86.



§ 11-11-136 Repealed.

11-11-136. Repealed by SL 2012, ch 78, § 87.



§ 11-11-137 Court actions to enforce loans or protect the public interest--Foreclosure.

11-11-137. Court actions to enforce loans or protect the public interest--Foreclosure. The authority may institute any action or proceeding against any housing sponsor or persons and families receiving a loan pursuant to the provisions of this chapter, or owning any housing development or housing project pursuant to the provisions of this chapter in any court of competent jurisdiction in order to enforce the provisions of this chapter or the terms and provisions of any agreement or contract between the authority and such recipients of loans under the provisions of this chapter, or to foreclose its mortgage, or to protect the public interest, the occupants of the housing development, or the stockholders or creditors of such sponsor.

Source: SL 1973, ch 180, § 14 (5); SDCL Supp, § 28-19-118; SL 1983, ch 106, § 4AA; SL 2012, ch 78, § 88.



§ 11-11-138 Receiver appointed to safeguard authority's loan.

11-11-138. Receiver appointed to safeguard authority's loan. In connection with any action or proceeding pursuant to § 11-11-137, the authority may apply for the appointment of a receiver to take over, manage, operate, and maintain the affairs of such housing sponsor, and the authority through such agent as it shall designate is hereby authorized to accept the appointment of such receiver of any such sponsor when so appointed by a court of competent jurisdiction.

Source: SL 1973, ch 180, § 14 (5); SDCL Supp, § 28-19-119.



§ 11-11-139 Reorganization of housing sponsor subject to control by authority.

11-11-139. Reorganization of housing sponsor subject to control by authority. In the event of the reorganization of any housing sponsor, such reorganization shall be subject to the supervision and control of the authority, and no such reorganization shall be had without the prior written consent of the authority.

Source: SL 1973, ch 180, § 15; SDCL Supp, § 28-19-120.



§ 11-11-140 Notice to authority before sale of real property on judgment againsthousing sponsor--Protective steps taken by authority.

11-11-140. Notice to authority before sale of real property on judgment against housing sponsor--Protective steps taken by authority. In the event of a judgment against any housing sponsor in any action not pertaining to the foreclosure of a mortgage, there shall be no sale of any of the real property included in any housing development hereunder of such housing sponsor except upon sixty days' written notice to the authority. Upon receipt of such notice the authority shall take such steps as in its judgment may be necessary to protect the rights of all parties.

Source: SL 1973, ch 180, § 16; SDCL Supp, § 28-19-121.



§ 11-11-141 Promulgation of rules regarding borrowers, admission of occupants, andancillary commercial facilities.

11-11-141. Promulgation of rules regarding borrowers, admission of occupants, and ancillary commercial facilities. The authority may promulgate rules pursuant to this chapter, regarding the definition of persons and families of low and moderate income, the regulation of borrowers, the admission of occupants to housing developments pursuant to this chapter, and the construction of ancillary commercial facilities.

Source: SL 1973, ch 180, § 14 (3); SDCL Supp, § 28-19-122; SL 1985, ch 103, § 2; SL 2012, ch 78, § 89.



§ 11-11-142 , 11-11-143. Repealed.

11-11-142, 11-11-143. Repealed by SL 2012, ch 78, §§ 90, 91.



§ 11-11-144 Provisions governing loans and other financing to sponsors of multifamilyunits and day-care facilities.

11-11-144. Provisions governing loans and other financing to sponsors of multifamily units and day-care facilities. Mortgage loans and other financing made by the authority to housing sponsors of multifamily residential housing units and sponsors of day-care facilities shall be subject to the terms and conditions set forth in §§ 11-11-148 to 11-11-161, inclusive, as applicable.

Source: SL 1973, ch 180, § 19; SDCL Supp, § 28-19-125; SL 1995, ch 80, § 18.



§ 11-11-145 to 11-11-147. Repealed.

11-11-145 to 11-11-147. Repealed by SL 2012, ch 78, §§ 92 to 95.



§ 11-11-148 Loans restricted to sponsors meeting statutory definition.

11-11-148. Loans restricted to sponsors meeting statutory definition. No application for a loan for a housing development shall be processed unless the applicant is a housing sponsor as defined in § 11-11-7.

Source: SL 1973, ch 180, § 19 (1); SDCL Supp, § 28-19-126.



§ 11-11-149 Amount and amortization period of FHA loans.

11-11-149. Amount and amortization period of FHA loans. The ratio of loan to total housing development cost and the amortization period of loans made under this chapter which are insured by the Federal Housing Administration (FHA) shall be governed by the FHA mortgage insurance commitment for each housing development; but in no event shall such amortization period exceed fifty years.

Source: SL 1973, ch 180, § 19 (2); SDCL Supp, § 28-19-127.



§ 11-11-150 Amount and amortization of non-FHA loans.

11-11-150. Amount and amortization of non-FHA loans. In the case of a mortgage loan not insured by FHA the amount of the loan may not exceed one hundred percent of the total housing development cost as determined by the authority and the amortization period of such loan shall be determined in accordance with regulations formulated and published by the authority; but in no event may such amortization period exceed fifty years. If the mortgage loan provided by the authority is subordinated to mortgage loans made by other lenders to finance the multifamily residential housing project or day-care facility, the foregoing limitation shall be applied to the aggregate of mortgage financing provided from all sources.

Source: SL 1973, ch 180, § 19 (2); SDCL Supp, § 28-19-128; SL 1995, ch 80, § 20.



§ 11-11-151 Terms and form of loans or other financing--Investment in multifamilyresidential housing projects and day-care facilities.

11-11-151. Terms and form of loans or other financing--Investment in multifamily residential housing projects and day-care facilities. Each mortgage loan made or other financing provided by the authority shall contain such terms and provisions and be in such form as approved by the authority. With respect to multifamily residential housing projects and day-care facilities, the authority may also assist the development of such housing projects and day-care facilities by investing as a limited partner or shareholder in the housing sponsor upon such terms and conditions as the authority determines.

Source: SL 1973, ch 180, § 19 (6); SDCL Supp, § 28-19-129; SL 1995, ch 80, § 21; SL 2012, ch 78, § 96.



§ 11-11-152 Interest rates on which loans made--Additional charges.

11-11-152. Interest rates on which loans made--Additional charges. The authority shall have authority to set from time to time the interest rates at which it shall make loans and commitments therefor. Such interest rates shall be established by the authority at the lowest level consistent with the authority's cost of operation and its responsibilities to the holders of its bonds, bond anticipation notes, and other obligations. In addition to such interest charges, the authority may make and collect such fees and charges, including but not limited to reimbursement of the authority's financing costs, service charges, insurance premiums, and mortgage insurance premiums, as the authority determines to be reasonable.

Source: SL 1973, ch 180, § 19 (4); SDCL Supp, § 28-19-130.



§ 11-11-153 Repealed.

11-11-153. Repealed by SL 1983, ch 106, § 4CC



§ 11-11-154 Repealed.

11-11-154. Repealed by SL 2012, ch 78, § 97.



§ 11-11-155 Surety bonds and other assurances of payment and performance.

11-11-155. Surety bonds and other assurances of payment and performance. If the authority is providing mortgage financing, the authority shall require the housing sponsor receiving a loan or its contractor to post surety bonds or other assurances of payment of labor and materials, and construction performance in such amounts as the authority may deem necessary and to execute such other assurances and guarantees as the authority may deem necessary.

Source: SL 1973, ch 180, § 19 (6); SDCL Supp, § 28-19-133; SL 1995, ch 80, § 23; SL 2012, ch 78, § 98.



§ 11-11-156 to 11-11-160. Repealed.

11-11-156 to 11-11-160. Repealed by SL 2012, ch 78, §§ 99 to 103.



§ 11-11-161 Conditions of mortgage loan or other financing.

11-11-161. Conditions of mortgage loan or other financing. As a condition of a mortgage loan or other financing, the authority may, at all times during the construction or rehabilitation of a housing development or housing project by a housing sponsor and the operation thereof:

(1) Order such alterations, changes, or repairs as may be necessary to protect the security of the authority's investment in a housing development or the health, safety, and welfare of the occupants thereof and ensure that the housing development is or has been constructed or rehabilitated in conformity with all applicable federal, state, and local building codes; and

(2) Order any managing agent, housing development manager, or owner of a housing development to do such acts as may be necessary to comply with the provisions of all applicable laws, ordinances or building codes or any rule or regulation of the authority or the terms of any agreement concerning the development or refrain from doing any acts in violation thereof and in this regard the authority is a proper party to file a complaint and to prosecute on the complaint for any violations of laws, ordinances, or building codes as set forth in this section.
Source: SL 1973, ch 180, § 19 (8) (b); SDCL Supp, § 28-19-139; SL 1995, ch 80, § 29; SL 2012, ch 78, § 104.



§ 11-11-162 Repealed.

11-11-162. Repealed by SL 2012, ch 78, § 105.



§ 11-11-163 Supervision of multifamily residential housing units and day-carefacilities.

11-11-163. Supervision of multifamily residential housing units and day-care facilities. The authority, in the supervision of housing sponsors of multifamily residential housing units and day-care facilities and their real and personal property, may:

(1) Prescribe uniform systems of accounts and records for housing sponsors;

(2) Require housing sponsors to make reports and give answers to specific questions on such forms and at such times as may be prescribed by the authority;

(3) Examine all books and records with reference to capital structure, income, expenditures, and other payments of a housing sponsor;

(4) Pay to the authority such fees as the authority may prescribe in connection with the examination, inspection, supervision, auditing, or other regulation of the housing sponsor;

(5) Enter upon and inspect the lands, buildings, and equipment of a housing sponsor, including all parts thereof;

(6) Supervise the operation and maintenance of any such housing development or housing project and order such repairs as may be necessary to protect the public interest or the health, welfare, or safety of the occupants;

(7) Fix and alter from time to time a schedule of rents and charges for any such housing development; and

(8) Require any housing sponsor to pay to the authority such fees as it may prescribe in connection with the examination, inspection, supervision, auditing, or other regulation of the housing sponsor.
Source: SL 1973, ch 180, § 18 (1); SDCL Supp, § 28-19-141; SL 1995, ch 80, § 31; SL 2012, ch 78, § 106.



§ 11-11-164 to 11-11-166. Repealed.

11-11-164 to 11-11-166. Repealed by SL 2012, ch 78, §§ 107 to 109.



§ 11-11-167 Repealed.

11-11-167. Repealed by SL 1983, ch 106, § 4EE



§ 11-11-168 , 11-11-169. Repealed.

11-11-168, 11-11-169. Repealed by SL 2012, ch 78, §§ 110, 111.



§ 11-11-170 to 11-11-174. Repealed.

11-11-170 to 11-11-174. Repealed by SL 1983, ch 106, §§ 4GG to 4KK



§ 11-11-175 to 11-11-178. Repealed.

11-11-175 to 11-11-178. Repealed by SL 2012, ch 78, §§ 112 to 115.



§ 11-11-179 Retirement and redemption of investments in sponsor of multifamily unitsand day-care facilities.

11-11-179. Retirement and redemption of investments in sponsor of multifamily units and day-care facilities. The authority shall have the power, in the supervision of housing sponsors of multifamily residential housing units and day-care facilities and their real and personal property, to regulate the retirement of any capital investment or the redemption of stock where any such retirement or redemption when added to any dividend or other distribution shall exceed in any one fiscal year such percentage as may be determined by rules and regulations of the authority or as may be specified in the agreement required by § 11-11-156 of the original face amount of any investment or equity in any housing sponsor. Projects whose rents or income limits applicable to project residents are established, subsidized or regulated by federal law, or whose loans are insured or guaranteed by the federal government shall be subject to an agreement between the authority and the housing sponsor which will subject said sponsor and its principals or stockholders, if any, to those limitations established by federal law, or such lower limitation as shall be prescribed by the authority, in regulating the retirement of any capital investment or the redemption of stock of the original face amount of any investment or equity in any housing sponsor.

Source: SL 1973, ch 180, § 18 (8); SDCL Supp, § 28-19-157; SL 1992, ch 105, § 4; SL 1995, ch 80, § 39.



§ 11-11-180 General power to make rules and regulations.

11-11-180. General power to make rules and regulations. The authority shall have the power, as necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, to make and publish rules and regulations respecting its lending programs and such other rules and regulations as are necessary to effectuate its corporate purposes.

Source: SL 1973, ch 180, § 12 (20); SDCL Supp, § 28-19-158.



§ 11-11-181 Annual report by authority to Governor and Legislature.

11-11-181. Annual report by authority to Governor and Legislature. The authority shall submit to the Governor and the Legislature within one hundred fifty days of the close of its fiscal year a complete and detailed report setting forth:

(1) Its operations and accomplishments;

(2) Its receipts and expenditures during the fiscal year in accordance with the categories or classifications established by the authority for its operating and capital outlay purposes;

(3) Its assets and liabilities at the end of its fiscal year, including a schedule of its mortgage loans and commitments and the status of reserve, special, or other funds; and

(4) A schedule of its notes and bonds outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during the fiscal year.
Source: SL 1973, ch 180, § 48; SDCL Supp, § 28-19-159; SL 2003, ch 79, § 1.



§ 11-11-182 Annual audit of authority.

11-11-182. Annual audit of authority. Notwithstanding any other provision of law, the authority shall be audited annually by a certified public accountant approved by, and under the direction of, the auditor general and any such private audit shall be filed with the Department of Legislative Audit upon completion.

Source: SL 1978, ch 20, § 10; SDCL Supp, § 28-19-159.1; SL 2012, ch 78, § 116.



§ 11-11-183 Chapter cumulative and supplemental to other laws.

11-11-183. Chapter cumulative and supplemental to other laws. Neither this chapter nor anything herein contained is or shall be construed as a restriction or limitation upon any powers which the authority might otherwise have under any laws of this state, and this chapter is cumulative to any such powers. This chapter does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws.

Source: SL 1973, ch 180, § 51; SDCL Supp, § 28-19-160.



§ 11-11-184 Chapter controlling over other laws.

11-11-184. Chapter controlling over other laws. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter shall be controlling.

Source: SL 1973, ch 180, § 52; SDCL Supp, § 28-19-161.



§ 11-11-185 Citation of chapter.

11-11-185. Citation of chapter. This chapter may be cited as the South Dakota Housing Development Authority Act.

Source: SL 1973, ch 180, § 53; SDCL Supp, § 28-19-162.



§ 11-11-186 to 11-11-188. Repealed.

11-11-186 to 11-11-188. Repealed by SL 2012, ch 78, §§ 117 to 119.



§ 11-11-189 Repealed.

11-11-189. Repealed by SL 1992, ch 105, § 5






Chapter 12 - Adult Oriented Business

§ 11-12-1 Definition of terms.

11-12-1. Definition of terms. Terms used in this chapter mean:

(1) "Adult arcade," any place to which the public is permitted or invited and in which coin-operated or slug-operated or electronically, electrically, or mechanically controlled still or motion picture machines, projectors, or other image producing devices are maintained to show images involving specific sexual activities or specific anatomical areas to persons in booths or viewing rooms;

(2) "Adult bookstore or video store," a commercial establishment that offers for sale or rent any of the following as one of its principal business purposes:

(a) Books, magazines, periodicals, or other printed matter, photographs, films, motion pictures, videocassettes or reproductions or slides, or other visual representations that depict or describe specific sexual activities or specific anatomical areas;

(b) Instruments, devices, or paraphernalia that are designed for use in connection with specific sexual activities;

(3) "Adult cabaret," any nightclub, bar, restaurant, or other similar commercial establishment that regularly features:

(a) Persons who appear in a state of nudity or seminudity;

(b) Live performances that are characterized by the exposure of specific anatomical areas or specific sexual activities;

(c) Films, motion pictures, videocassettes, slides or other photographic reproductions that are characterized by the depiction or description of specific sexual activities or specific anatomical areas;

(4) "Adult motion picture theater," a commercial establishment in which, for any form of consideration, films, motion pictures, videocassettes, slides, or other similar photographic reproductions that are characterized by the depiction or description of specific sexual activities or specific anatomical areas are predominantly shown;

(5) "Adult oriented business," any adult arcade, adult bookstore or video store, cabaret, adult live entertainment establishment, adult motion picture theater, adult theater, massage establishment that offers adult service, or nude model studios;

(6) "Adult service," dancing, serving food or beverages, modeling, posing, wrestling, singing, reading, talking, listening, or other performances or activities conducted for any consideration in an adult oriented business by a person who is nude or seminude during all or part of the time that the person is providing the service;

(7) "Adult theater," a theater, concert hall, auditorium, or similar commercial establishment that predominantly features persons who appear in a state of nudity or who engage in live performances that are characterized by the exposure of specific anatomical areas or specific sexual activities;

(8) "Massage establishment," an establishment in which a person, firm, association, or corporation engages in or permits massage activities, including any method of pressure on, friction against, stroking, kneading, rubbing, tapping, pounding, vibrating, or stimulating of external soft parts of the body with the hands or with the aid of any mechanical apparatus or electrical apparatus or appliance. This subdivision does not apply to:

(a) Physicians who are licensed pursuant to chapter 36-4 or a podiatrist licensed pursuant to chapter 36-8;

(b) Registered nurses or licensed practical nurses who are licensed pursuant to chapter 36-9;

(c) Physician assistants who are licensed pursuant to chapter 36-4A or certified nurse practitioners and certified nurse midwives who are licensed pursuant to chapter 36-9A;

(d) Physical therapists licensed pursuant to chapter 36-10;

(e) Athletic trainers licensed pursuant to chapter 36-29;

(f) Massage therapists licensed pursuant to chapter 36-35;

(g) Chiropractors licensed pursuant to chapter 36-5;

(9) "Nude model studio," a place in which a person who appears in a state of nudity or who displays specific anatomical areas is observed, sketched, drawn, painted, sculptured, photographed, or otherwise depicted by other persons who pay money or other consideration. The term, nude model studio, does not include a proprietary school that is licensed by this state, a college, or a university that is supported entirely or in part by taxation, a private college or university that maintains and operates educational programs in which credits are transferable to a college or university that is supported entirely or in part by taxation or a structure to which the following apply:

(a) A sign is not visible from the exterior of the structure and no other advertising appears indicating that a nude person is available for viewing;

(b) A student must enroll at least three days in advance of a class in order to participate; and

(c) No more than one nude or seminude model is on the premises at any time;

(10) "Nude," "nudity," or "state of nudity," any of the following:

(a) The appearance of a human anus, genitals, or a female breast below a point immediately above the top of the areola;

(b) A state of dress that fails to opaquely cover a human anus, genitals, or a female breast below a point immediately above the top of the areola;

(11) "Place of worship," a structure where persons regularly assemble for worship, ceremonies, rituals, and education relating to a particular form of religious belief and which a reasonable person would conclude is a place of worship by reason of design, signs, or architectural or other features;

(12) "Residence," a permanent dwelling place;

(13) "Seminude," a state of dress in which clothing covers no more than the genitals, pubic region, and female breast below a point immediately above the top of the areola, as well as portions of the body that are covered by supporting straps or devices;

(14) "Specific anatomical areas," any of the following:

(a) A human anus, genitals, the pubic region, or a female breast below a point immediately above the top of the areola that is less than completely and opaquely covered;

(b) Male genitals in a discernibly turgid state even if completely and opaquely covered;

(15) "Specific sexual activities," any of the following:

(a) Human genitals in a state of sexual stimulation or arousal;

(b) Sex acts, normal or perverted, actual or simulated, including acts of human masturbation, sexual intercourse, oral copulation, or sodomy;

(c) Fondling or other erotic touching of the human genitals, pubic region, buttocks, anus, or female breast; or

(d) Excretory functions as part of or in connection with any of the activities under subsection (a), (b), or (c) of this subdivision.
Source: SL 2008, ch 61, § 6.



§ 11-12-2 Location of adult oriented business restricted--Violation as misdemeanor.

11-12-2. Location of adult oriented business restricted--Violation as misdemeanor. No adult oriented business established after June 30, 2008, may be located within one-fourth mile of a child welfare agency, a private or public school, a public playground, a public recreational facility, a residence, or a place of worship. For the purposes of this section, measurements shall be made in a straight line in all directions, without regard to intervening structures or objects, from the nearest point on the property line of a parcel containing an adult oriented business to the nearest point on the property line of a parcel containing a child welfare agency, a private or public school, a public playground, a public recreational facility, a residence, or a place of worship. An adult oriented business lawfully operating in conformity with this section does not violate this section if a child welfare agency, a private or public school, a public playground, a public recreational facility, a residence, or a place of worship subsequently locates within one-fourth mile of the adult oriented business. A violation of this section is a Class 1 misdemeanor. Each day of violation constitutes a separate offense.

Source: SL 2008, ch 61, § 1.



§ 11-12-3 Hours of operation of certain adult oriented businesses--Violation as misdemeanor.

11-12-3. Hours of operation of certain adult oriented businesses--Violation as misdemeanor. No adult arcade, adult bookstore or video store, adult cabaret, adult motion picture theater, adult theater, or nude model studio may remain open at any time between the hours of 2:00 a.m. and 8:00 a.m. on Monday through Saturday and between the hours of 2:00 a.m. and 12:00 noon on Sunday. A violation of this section is a Class 1 misdemeanor. Each day of violation constitutes a separate offense.

Source: SL 2008, ch 61, § 2.



§ 11-12-4 County or municipality may regulate location.

11-12-4. County or municipality may regulate location. Section 11-12-2 does not prohibit any county or municipality from enacting and enforcing any ordinance that regulates the location of an adult oriented business.

Source: SL 2008, ch 61, § 3.



§ 11-12-5 County or municipality may regulate certain adult oriented businesses.

11-12-5. County or municipality may regulate certain adult oriented businesses. Section 11-12-3 does not prohibit any county or municipality from enacting and enforcing any ordinance that regulates an adult arcade, adult bookstore or video store, adult cabaret, adult motion picture theater, adult theater, or nude model studio.

Source: SL 2008, ch 61, § 4.



§ 11-12-6 Action to enjoin violations.

11-12-6. Action to enjoin violations. If there is reason to believe that a violation of §11-12-2 is being committed in any county or city, the state's attorney of the county shall, or a citizen of this state who resides in the county or city in the citizen's own name may, maintain an action to abate and prevent the violation and to enjoin perpetually any person who is committing the violation and the owner, lessee, or agent of the building or place in or on which the violation is occurring from directly or indirectly committing or permitting the violation.

Source: SL 2008, ch 61, § 5.






Chapter 13 - South Dakota Housing Opportunity Fund

§ 11-13-1 Definitions.

11-13-1. Definitions. Terms used in this chapter mean:

(1) "Administering agency," the South Dakota Housing Development Authority shall act as the administrative agency for the South Dakota housing opportunity fund;

(2) "Affordable housing," housing is affordable if the total housing costs, which includes rent, utilities, mortgage, and related expenses, represents no more than thirty percent of gross household income;

(3) "Commissioner," a member appointed to the oversight commission;

(4) "Fund," the South Dakota housing opportunity fund;

(5) "Oversight commission," the commissioners that govern the South Dakota Housing Development Authority;

(6) "Single family home," any home built to the International Residential Code (IRC) or the United States Department of Housing and Urban Development (HUD) Building Code as of January 1, 2013, and located on a suitable site that is zoned properly for an IRC or HUD single family residence.
Source: SL 2013, ch 7, § 14, eff. Mar. 20, 2013.



§ 11-13-2 South Dakota housing opportunity fund created.

11-13-2. South Dakota housing opportunity fund created. There is hereby created the South Dakota housing opportunity fund to be administered by the South Dakota Housing Development Authority for the purpose of preserving and expanding sustainable, affordable, and safe housing that is targeted to low and moderate income families and individuals in South Dakota. The authority may accept and expend for the purposes of this chapter any funds obtained from appropriations or any other source. Any money in the South Dakota housing opportunity fund is continuously appropriated. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2. Interest earned on money in the fund shall be deposited into the fund.

Source: SL 2013, ch 7, § 13, eff. Mar. 20, 2013.



§ 11-13-3 Duties of administrative agency.

11-13-3. Duties of administrative agency. The administrative agency shall:

(1) Develop program guidelines;

(2) Market the fund to eligible applicants;

(3) Receive, review, and evaluate proposals;

(4) Submit funding proposal recommendations to the oversight commission;

(5) Administer annual monitoring and reporting on the fund;

(6) Create operating rules and guidelines for the oversight commission; and

(7) Perform all other activities necessary to support the administration of the fund.
Source: SL 2013, ch 7, § 15, eff. Mar. 20, 2013.



§ 11-13-4 Eligibility for funding.

11-13-4. Eligibility for funding. Any for-profit entity, nonprofit entity, tribal government, housing authority, a political subdivision of this state or its agencies, or any agency of this state is eligible to apply for funding from the fund. No individual may apply for funding directly from the fund.

Source: SL 2013, ch 7, § 16, eff. Mar. 20, 2013.



§ 11-13-5 Eligible fund activities.

11-13-5. Eligible fund activities. The South Dakota housing opportunity fund may be used to provide a grant, loan, loan guarantee, loan subsidy and other financial assistance to an eligible applicant. Money from the fund may be used to build, buy, and or rehabilitate affordable housing for rent or home ownership, including single family and multifamily housing. The eligible fund activities include affordable housing projects that consist of new construction or the purchase of rental or home ownership housing, substantial or moderate rehabilitation of rental or home ownership housing, housing preservation, including home repair grants and grants to make homes more accessible to individuals with disabilities, homelessness prevention activities, as well as a community land trust. No more than ten percent of the funds awarded may be used for the administrative costs of any entity that has received funding from the fund.

Source: SL 2013, ch 7, § 17, eff. Mar. 20, 2013.



§ 11-13-6 Geographic distribution guideline.

11-13-6. Geographic distribution guideline. Each year, money from South Dakota housing opportunity fund shall be set aside as follows:

(1) Thirty percent shall be designated in municipalities that have a population of fifty thousand or more; and

(2) Seventy percent shall be designated for the other areas of the state.

If the approved applications for any area are less than the amount set aside, the remaining amount may be made available for qualified applications from the other areas. The geographic distribution guideline takes precedence over income targeting guideline during the evaluation of the applications.

Source: SL 2013, ch 7, § 18, eff. Mar. 20, 2013.



§ 11-13-7 Income targeting guideline.

11-13-7. Income targeting guideline. The South Dakota housing opportunity fund shall be targeted to serve low to moderate income households with a maximum income at or below one hundred fifteen percent of the area median income based on United States Department of Housing and Urban Development (HUD) criteria.

Source: SL 2013, ch 7, § 19, eff. Mar. 20, 2013.



§ 11-13-8 Applications for award--Competitive process.

11-13-8. Applications for award--Competitive process. Awards from the fund shall be made through a competitive process during the initial application cycle each year. Each application shall be evaluated and scored based on criteria created by the administering agency and the oversight commission. Each applicant that is awarded money from the fund shall be encouraged to leverage the money for any project or program with other public and private dollars. If there are funds available after the initial application cycle, additional application rounds may be established. Any program income or loan payments shall be deposited into the fund.

Source: SL 2013, ch 7, § 20, eff. Mar. 20, 2013.



§ 11-13-9 Annual report by oversight commission.

11-13-9. Annual report by oversight commission. The oversight commission shall submit to the Governor and the Legislature an annual report which includes the activity and use of funds for the South Dakota housing opportunity fund.

Source: SL 2013, ch 7, § 21, eff. Mar. 20, 2013.









Title 12 - ELECTIONS

Chapter 01 - General Provisions And State Board

§ 12-1-1 Elections to which title applies.

12-1-1. Elections to which title applies. The provisions of this title shall apply to all elections for state, district, and county officers and other officers except in cases where from the context of any statute a different intention plainly appears.

Source: PolC 1877, ch 27, § 1; CL 1887, § 1440; RPolC 1903, § 1863; RC 1919, § 7210; SDC 1939, § 16.0101.



§ 12-1-1.1 Laws applicable to election of county officers.

12-1-1.1. Laws applicable to election of county officers. All election laws of this state relating to nomination and election of candidates for office on political ballots shall apply to the nomination and election of a sheriff, county auditor, register of deeds, treasurer, state's attorney, and coroner.

Source: SL 1973, ch 48, § 2.



§ 12-1-2 Application to local elections.

12-1-2. Application to local elections. The provisions of this title apply to township, municipal, school, and other subdivision elections unless otherwise provided by the statutes specifically governing their elections or this title.

Source: PolC 1877, ch 27, § 1; CL 1887, § 1440; SL 1890, ch 37, art XIV, §§ 5, 6; RPolC 1903, §§ 1288, 1289, 1863; SL 1913, ch 119, §§ 105, 108; RC 1919, §§ 6326, 7210; SL 1931, ch 138, § 182; SDC 1939, §§ 15.2513, 16.0101, 45.1320; SL 1953, ch 256; SL 1955, ch 41, ch 9, §§ 6, 15; SL 1957, ch 65; SDC Supp 1960, §§ 15.2306, 15.2315; SDCL, §§ 9-13-17, 13-7-20; SL 1973, ch 67, § 2; SL 1990, ch 103.



§ 12-1-2.1 Option to adopt campaign finance law.

12-1-2.1. Option to adopt campaign finance law. The governing body of any political subdivision may, by ordinance or resolution, adopt the provisions of chapter 12-27.

Source: SL 1988, ch 60, § 4; SL 2008, ch 67, § 20.



§ 12-1-3 Definition of terms used in title.

12-1-3. Definition of terms used in title. Terms used in this title mean:

(1) "Candidate," a person whose name is on the ballot or who is entitled to be on the ballot to be voted upon for nomination or election at any election;

(2) "Election," any election held under the laws of this state;

(3) "Election officials," state and local officials charged with the duty of conducting elections and the canvass of returns;

(4) "Elector," a person qualified to register as a voter, whether or not the person is registered;

(4A) "Electronic pollbook," an electronic system containing both the registration list and pollbook;

(5) "General election," the vote required to be taken in each voting precinct of the state on the first Tuesday after the first Monday in November of each even-numbered year;

(6) "Party office," an office of a political party organization as distinct from a public office;

(7) "Person in charge of an election," or "person charged with the conduct of an election," the county auditor in all cases except local elections for a municipality, school district, township, or other political subdivision, in which case it is the officer having the position comparable to the auditor in that unit of government if not specifically designated by law;

(8) "Petition," a form prescribed by the State Board of Elections, which contains the question or candidacy being petitioned, the declaration of candidacy if required and the verification of the circulator. If multiple sheets of paper are necessary to obtain the required number of signatures, each sheet shall be self-contained and separately verified by the circulator;

(9) "Petition circulator," a resident of the State of South Dakota who is at least eighteen years of age who circulates nominating petitions or other petitions for the purpose of placing candidates or issues on any election ballot;

(10) "Political party," a party whose candidate for Governor at the last preceding general election at which a Governor was elected received at least two and one-half percent of the total votes cast for Governor;

(10A) "Pollbook" or "poll list," a list containing in numerical order the names of all persons voting at the election and type of ballot voted;

(10B) "Polling place," a designated place voters may go to vote;

(11) "Primary" or "primary election," an election held at which candidates are nominated for public office;

(12) "Public office," an elected position in government;

(12A) "Registration list," a list of eligible voters;

(13) "Registered mail," does not include certified mail;

(14) "Registration officials," the county auditor and deputies and other persons authorized to assist in registration pursuant to chapter 12-4;

(14A) "Vote center," a polling place when the precinct has been defined as the entire jurisdiction and an electronic pollbook is utilized;

(15) "Voter," a person duly registered to vote or one who is performing the act of voting.
Source: SDC 1939, §§ 16.0102, 16.0601; SL 1973, ch 67, § 3; SL 1974, ch 118, § 2; SL 1978, ch 92, § 1; SL 1986, ch 114, § 1; SL 1989, ch 23, § 7; SL 1993, ch 109, § 1; SL 2000, ch 19, § 4; SL 2005, ch 93, § 5; SL 2007, ch 78, § 2; SL 2012, ch 84, § 4, eff. Feb. 23, 2012.



§ 12-1-4 Criteria for determining voting residence.

12-1-4. Criteria for determining voting residence. For the purposes of this title, the term, residence, means the place in which a person has fixed his or her habitation and to which the person, whenever absent, intends to return.

A person who has left home and gone into another state or territory or county of this state for a temporary purpose only has not changed his or her residence.

A person is considered to have gained a residence in any county or municipality of this state in which the person actually lives, if the person has no present intention of leaving.

If a person moves to another state, or to any of the other territories, with the intention of making it his or her permanent home, the person thereby loses residence in this state.

Source: SL 1973, ch 67, § 1; SL 1992, ch 60, § 2; SL 2003, ch 80, § 1; SL 2004, ch 105, § 1.



§ 12-1-5 State board created--Members--Terms--Vacancies--Oath.

12-1-5. State board created--Members--Terms--Vacancies--Oath. There is created a State Board of Elections to be composed of seven members, one of whom shall be the secretary of state who is chairman. Two of the members shall be county auditors appointed by the Speaker of the House of Representatives from a list of nominees supplied by the county auditors meeting at the South Dakota Association of County Officials. The auditors appointed by the Speaker of the House of Representatives shall be of different political party registration. One auditor appointed in 1991 shall be appointed for a two-year term and one shall be appointed for a four-year term. All appointments of auditors after 1991 shall be for four years. One member of the board shall be appointed by each of the following officers: the democratic leader of the Senate, the democratic leader of the House of Representatives, the republican leader of the Senate and the republican leader of the House of Representatives. Appointments to the board shall be as follows: the appointee of the democratic leader of the House of Representatives, 1980 and each fourth year thereafter; the appointee of the republican leader of the Senate, 1981 and each fourth year thereafter; the appointee of the republican leader of the House of Representatives, 1982 and each fourth year thereafter; the appointee of the democratic leader of the Senate, 1983 and each fourth year thereafter. After the appointments made in 1979, the terms of all appointed members of the board, except auditors, shall be for four years. All appointments to the board are to be made by January thirty-first of each year. Vacancies on the board shall be filled in the same manner as the original appointments were made. All appointed members of the board shall file with the secretary of state an oath in the form prescribed by § 3-1-5.

Source: SL 1974, ch 117, §§ 1, 2; SL 1978, ch 93, § 1; SL 1982, ch 124; SL 1989, ch 126.



§ 12-1-6 Per diem and expenses.

12-1-6. Per diem and expenses. The per diem and expenses of the board shall be established by the Executive Board of the Legislative Research Council unless otherwise provided by law.

Source: SL 1974, ch 117, § 2.



§ 12-1-7 Assistance by secretary of state's office.

12-1-7. Assistance by secretary of state's office. The Office of the Secretary of State is hereby charged with the duty and responsibility to serve as the secretariat of the State Election Board and shall assist the board as may be directed by the said board.

Source: SL 1974, ch 117, § 5.



§ 12-1-7.1 Repealed.

12-1-7.1. Repealed by SL 2008, ch 34, § 7.



§ 12-1-8 Legal assistance to board.

12-1-8. Legal assistance to board. The Office of the Attorney General shall provide such legal assistance as the State Election Board may require.

Source: SL 1974, ch 117, § 6.



§ 12-1-9 Rule-making power of board.

12-1-9. Rule-making power of board. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, concerning:

(1) Forms for voter registration and voter file maintenance;

(2) Forms and color of ballots;

(3) Forms for notices;

(4) The uniformity of election procedures;

(5) The operation of the State Board of Elections;

(6) The procedure to accept a petition and verify petition signatures;

(7) Petition forms;

(8) Envelopes for absentee voting;

(9) Instructions to voters and absentee voters; and

(10) Recounts.
Source: SL 1974, ch 117, § 3; SL 1998, ch 78, § 1; SL 2002, ch 40, § 4.



§ 12-1-10 Recommendations to secretary of state.

12-1-10. Recommendations to secretary of state. The Board of Elections shall report to and make recommendations to the secretary of state concerning desirable or necessary changes in the election laws of this state.

Source: SL 1974, ch 117, § 4; SL 1999, ch 70, § 5.



§ 12-1-11 Costs paid by county--Exception for local elections.

12-1-11. Costs paid by county--Exception for local elections. Except as may be otherwise provided by law, in any election in which all voters of a county participate, the costs relating to the election shall be paid by the county from funds appropriated therefor. In all other elections costs therefor shall be paid from funds appropriated by the governing board of municipalities, school districts, and other political subdivisions requiring an election for their own purposes. Costs relating to a combined municipal and school board election may be shared under the provisions of §§ 9-13-1.1 and 13-7-10.1.

Source: SL 1897, ch 60, § 1; RPolC 1903, § 1885; RC 1919, § 7235; SDC 1939, § 16.1101; SL 1959, ch 95; SL 1961, ch 92, § 19; SL 1963, ch 112; SDCL, §§ 12-4-28, 12-16-22; SL 1974, ch 118, § 1; SL 1981, ch 66, § 3.



§ 12-1-12 Political party office prohibited in county courthouse.

12-1-12. Political party office prohibited in county courthouse. No political party may maintain an office in a county courthouse.

Source: SL 1991, ch 118; SL 2005, ch 93, § 4.



§ 12-1-13 Challenge to petition signatures--Time for filing.

12-1-13. Challenge to petition signatures--Time for filing. Within five business days after a nominating, initiative, or referendum petition is filed with the person in charge of the election, any interested person who has researched the signatures contained on the petition may file an affidavit stating that the petition contains deficiencies as to the number of signatures from persons who are eligible to sign the petition. The affidavit shall include an itemized listing of the specific deficiencies in question. Any statewide initiated measure or referendum petition may be challenged by any person pursuant to this section by filing an affidavit as set forth above within thirty days after the petition is filed with the person in charge of the election.

Source: SL 1999, ch 70, § 1; SL 2014, ch 69, § 1.



§ 12-1-14 Verification of petition signatures challenged--Written declaration of validity.

12-1-14. Verification of petition signatures challenged--Written declaration of validity. The person in charge of the election shall verify the information contained in the affidavit filed pursuant to § 12-1-13 and make a written declaration regarding the validity of the signatures in question. The person in charge of the election shall verify that each person was a registered voter at the time the person signed the petition by using the registration documents on file in the office of the county auditor.

Source: SL 1999, ch 70, § 2.



§ 12-1-15 Notification of candidate or sponsor if petition declared invalid.

12-1-15. Notification of candidate or sponsor if petition declared invalid. The person in charge of the election shall immediately notify by certified mail any candidate whose nominating petition or any primary sponsor whose referendum or initiative petition is rejected and declared invalid in accordance with §§ 12-1-13 and 12-1-14.

Source: SL 1999, ch 70, § 3.



§ 12-1-16 Other legal remedies to challenge petition not precluded.

12-1-16. Other legal remedies to challenge petition not precluded. If a person fails to challenge a petition pursuant to § 12-1-13, it does not deny that person any other legal remedy to challenge the filing of a nominating, initiative, or referendum petition.

Source: SL 1999, ch 70, § 4.



§ 12-1-17 Computation of time allowed for election notice or filing.

12-1-17. Computation of time allowed for election notice or filing. In computing any period of time prescribed or allowed for an election notice or filing, the day of the act or event from which the designated period of time begins to run is not included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday, in which event the period runs until 5:00 p.m. on the next day which is not a Saturday, a Sunday, or a legal holiday. If the period of time prescribed or allowed is less than seven days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation.

Source: SL 2002, ch 70, § 1.



§ 12-1-18 Time when petition may be circulated.

12-1-18. Time when petition may be circulated. Any referendum petition to refer a measure passed by a local unit of government may be circulated immediately upon final passage of the measure.

Source: SL 2002, ch 71, § 1.



§ 12-1-19 , 12-1-20. Repealed.

12-1-19, 12-1-20. Repealed by SL 2008, ch 62, §§ 2, 3.



§ 12-1-21 Complaints filed under the Help America Vote Act.

12-1-21. Complaints filed under the Help America Vote Act. The State Board of Elections shall resolve any complaint filed under Section 402 of the Help America Vote Act of 2002, as of January 1, 2003, in accordance with the contested case provisions of chapter 1-26. The complaint shall be signed, notarized, and filed with the secretary of state. The board shall resolve the complaint within ninety days of its filing. The State Board of Elections may promulgate rules, pursuant to chapter 1-26, governing the procedure for the complaint process.

Source: SL 2003, ch 83, § 16; SDCL, § 12-4-42.



§ 12-1-22 Arbitration of complaints under Help America Vote Act--Appointment of arbitrator--Time for resolution.

12-1-22. Arbitration of complaints under Help America Vote Act--Appointment of arbitrator--Time for resolution. If the State Board of Elections does not resolve the complaint within ninety days of filing, the complainant may ask the circuit court for alternative dispute resolution by appointing an impartial third party to serve as an arbitrator to resolve the dispute. The arbitrator shall resolve the dispute within sixty days.

Source: SL 2003, ch 83, § 17; SDCL, § 12-4-43.



§ 12-1-23 Time and place of hearing--Notice to parties.

12-1-23. Time and place of hearing--Notice to parties. The arbitrator shall appoint a time and place for a hearing and serve each party personally or notify each party by registered or certified mail not less than five days before the hearing.

Source: SL 2003, ch 83, § 18; SDCL, § 12-4-44.



§ 12-1-24 Subpoena issued by arbitrator--Service and enforcement.

12-1-24. Subpoena issued by arbitrator--Service and enforcement. The arbitrator may issue subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence and may administer oaths. Any subpoena shall be served and enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

Source: SL 2003, ch 83, § 19; SDCL, § 12-4-45.



§ 12-1-25 Depositions permitted by arbitrators--Compelling testimony.

12-1-25. Depositions permitted by arbitrators--Compelling testimony. On application of either party and for use as evidence, the arbitrator may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrator, of a witness who cannot be subpoenaed or is unable to attend the hearing. Any provision of law compelling a person under subpoena to testify is applicable.

Source: SL 2003, ch 83, § 20; SDCL, § 12-4-46.



§ 12-1-26 Evidence presented by parties--Cross-examination.

12-1-26. Evidence presented by parties--Cross-examination. Unless otherwise provided by an agreement, each party is entitled to be heard, to present evidence material to the controversy, and to cross-examine witnesses appearing at the hearing.

Source: SL 2003, ch 83, § 21; SDCL, § 12-4-47.



§ 12-1-27 Adjournment or postponement of hearing--Failure of party to appear.

12-1-27. Adjournment or postponement of hearing--Failure of party to appear. Unless otherwise provided by an agreement, the arbitrator may adjourn the hearing from time to time as necessary and at the request of a party and for good cause. The arbitrator may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear.

Source: SL 2003, ch 83, § 22; SDCL, § 12-4-48.



§ 12-1-28 Issuance of resolution--Delivery to parties.

12-1-28. Issuance of resolution--Delivery to parties. The resolution pronouncement shall be in writing and signed by the arbitrator. The arbitrator shall deliver a copy to each party personally or by registered or certified mail.

Source: SL 2003, ch 83, § 23; SDCL, § 12-4-49.



§ 12-1-29 Payment of expenses of proceedings.

12-1-29. Payment of expenses of proceedings. The arbitrator's expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of arbitration, shall be paid as provided in the resolution pronouncement.

Source: SL 2003, ch 83, § 24; SDCL, § 12-4-50.



§ 12-1-30 Grounds to vacate resolution--New arbitrator.

12-1-30. Grounds to vacate resolution--New arbitrator. Within ten days of pronouncement, the circuit court may vacate a resolution pronouncement if:

(1) The resolution was procured by corruption, fraud, or other undue means;

(2) There was evident partiality or corruption by the arbitrator or misconduct prejudicing the rights of any party;

(3) The arbitrator exceeded his or her power; or

(4) The arbitrator refused to hear evidence material to the controversy or conducted the hearing as to prejudice substantially the rights of a party.

If the resolution pronouncement is vacated, the circuit court shall appoint a new arbitrator to resolve the dispute in the manner provided in §§ 12-1-21 to 12-1-30, inclusive.

Source: SL 2003, ch 83, § 25; SDCL, § 12-4-51.



§ 12-1-31 Invalid candidacy on nominating petition--Vacancy after primary election.

12-1-31. Invalid candidacy on nominating petition--Vacancy after primary election. If any state court finds that a declaration of candidacy on a nominating petition is not valid, the candidacy shall be invalidated as of the date of filing. If the invalidation creates a vacancy which continues to exist after a primary election, the vacancy may be filled as provided in §§ 12-6-56 and 12-6-57.

Source: SL 2008, ch 34, § 6.



§ 12-1-32 Registered sex offenders prohibited from circulating petitions--Violation asmisdemeanor.

12-1-32. Registered sex offenders prohibited from circulating petitions--Violation as misdemeanor. No registered sex offender may circulate any petition, either on the registered sex offender's own behalf or on the behalf of, or in the employ of, another person in any place frequented by the public or door to door on private property. A violation of this section is a Class 1 misdemeanor.

Source: SL 2012, ch 80, § 1.



§ 12-1-33 Exception for registered sex offender circulating petition under supervision.

12-1-33. Exception for registered sex offender circulating petition under supervision. The provisions of § 12-1-32 do not apply, if the registered sex offender circulating or assisting in circulating petitions under circumstances where the registered sex offender is in the employ of, and under the immediate supervision of, another person and where the circumstances preclude any contact with children.

Source: SL 2012, ch 80, § 2.



§ 12-1-34 Exception for registered sex offender circulating nominating petition on his or herown behalf.

12-1-34. Exception for registered sex offender circulating nominating petition on his or her own behalf. The provisions of § 12-1-32 do not apply, if the registered sex offender is circulating any nominating petitions on his or her own behalf for election to any federal, state, or local office for which the registered sex offender is otherwise qualified.

Source: SL 2012, ch 80, § 3.






Chapter 02 - Dates And Hours Of Elections

§ 12-2-1 Date of primary election.

12-2-1. Date of primary election. The primary election provided for in chapter 12-6 shall be held at the regular polling place in every voting precinct throughout the state on the first Tuesday after the first Monday in June of every even-numbered year.

Source: SDC 1939, §§ 16.0202, 16.0237; SL 1945, ch 75; SL 1955, ch 54, § 1; SL 1968, ch 73, § 1; SL 1972, ch 75, § 1; SL 1973, ch 68, § 1; SL 1986, ch 115, § 1; SL 1997, ch 75, § 1; SL 2005, ch 87, § 1.



§ 12-2-2 Date of general election--Officers elected.

12-2-2. Date of general election--Officers elected. On the first Tuesday after the first Monday in November of each even-numbered year an election shall be held in the several election precincts in the state, which shall be known as the general election and the several state, district, and county officers, members of the Legislature, senators and representatives in Congress, and judges of the Supreme and Circuit Courts shall be elected at the general election next preceding the expiration of the term of each of such officers, respectively, except such officers as are required by law to be elected at a special election; and in a year when a President and vice-president of the United States are to be chosen, a number of electors of President and vice-president of the United States, equal to the number of senators and representatives in Congress to which the state may be entitled or such other number as the Congress of the United States may require, shall be selected at such election.

Source: PolC 1877, ch 27, § 2; CL 1887, § 1441; RPolC 1903, § 1864; RC 1919, § 7211; SDC 1939, § 16.0602.



§ 12-2-2.1 Statewide elections limited to primary, runoff, and general election dates.

12-2-2.1. Statewide elections limited to primary, runoff, and general election dates. No statewide election or referendum may be held on a date other than a date ordinarily provided by statute for a primary, runoff, or general election, with the exception of a date provided by the Legislature to hold a special election.

Source: SL 1986, ch 116; SL 2000 (SS), ch 2, § 2.



§ 12-2-3 Opening and closing times for polls--Voters in line at closing time.

12-2-3. Opening and closing times for polls--Voters in line at closing time. At each election to be held under this title, the polls shall be opened at the hour of seven a.m. and remain continuously open until seven p.m., standard time or daylight savings time, whichever is in effect. However, no polling place may be closed at any election until all the voters who have presented themselves at the polling place inside or outside for the purpose of voting prior to the time of the closing of the polls have had time to cast their ballots.

Source: SDC 1939, §§ 16.0222, 16.1201; SL 1955, ch 54, §§ 3, 5; SL 1968, ch 76, § 1; SDCL Supp, § 12-6-24; SL 1973, ch 68, § 2; SL 1981, ch 119, § 1; SL 2000, ch 71, § 1.



§ 12-2-4 Emergency extension of closing times--Reopening after extended emergency.

12-2-4. Emergency extension of closing times--Reopening after extended emergency. Notwithstanding § 12-2-3, the county auditor may, upon request of the superintendent of an election precinct, if an emergency exists by reason of mechanical failure of a voting machine or an unanticipated shortage of ballots or like unforeseen event warrants it, extend the polling hours for that precinct until the emergency situation has been resolved. If the emergency situation is not resolved within two hours, except for a primary or general election, the polling place shall remain closed for one week and reopen at the time of the closure of the polling place.

Source: SL 1974, ch 122; SL 1997, ch 76, § 1; SL 2014, ch 70, § 1, eff. Feb. 19, 2014.



§ 12-2-5 Elections of governmental subdivision held in conjunction with June primaryelection.

12-2-5. Elections of governmental subdivision held in conjunction with June primary election. Any other provision of law notwithstanding, the members of the governing body of any governmental subdivision may choose to hold their elections in conjunction with the regular June primary election. The combined election is subject to approval by the county commissions of the counties in which the governmental subdivision is located. Expenses of a combined election shall be shared in a manner agreed upon by the governing body of the subdivision and the county commissions involved. All other governmental responsibilities associated with holding elections under the provisions for that subdivision and Title 12 shall be shared as agreed upon by the governing bodies. The governmental subdivision clerk shall publish the notice of vacancy between February fifteenth and March first. No nominating petition may be circulated for signatures until March first. Nominating petitions shall be filed under the provisions required for that subdivision by the last Tuesday in March. The clerk shall certify to the appropriate county auditor the candidate names and ballot language to be voted on by the first Thursday after the last Tuesday in March.

Source: SL 1996, ch 60, § 6; SDCL 9-13-38; SL 2007, ch 81, § 4.



§ 12-2-6 Combined elections of governmental subdivisions.

12-2-6. Combined elections of governmental subdivisions. The members of the governing body of any governmental subdivision may choose to hold their election in conjunction with any other governmental subdivision's election if the statutory dates for the election coincide. The combined election is subject to approval by all of the governing bodies involved in the combined election. Expenses of a combined election shall be shared in a manner agreed upon by the governing bodies involved in the combined election. All other governmental statutory responsibilities associated with the election shall be shared as agreed upon by the governing bodies.

Source: SL 1996, ch 60, § 7; SDCL 9-13-39.



§ 12-2-7 Notification of secretary of state.

12-2-7. Notification of secretary of state. If any political subdivision of the state sets a date and time for conducting a public election, within fifteen days the person in charge of an election shall notify the secretary of state in writing or by telephone or electronic mail.

Source: SL 2011, ch 75, § 1.



§ 12-2-8 Postponement of election for weather conditions.

12-2-8. Postponement of election for weather conditions. No earlier than twenty-four hours before the polls open, the person in charge of the election may call a special emergency meeting, pursuant to §§ 1-25-1 and 1-25-1.1, of the local governing board to postpone any election, except a primary or general election, for one week if the weather conditions put into question the opening of a polling place. The polling place shall then remain open for the same number of hours as it would normally have been open. Absentee voting shall continue pursuant to chapter 12-19.

Source: SL 2014, ch 70, § 2, eff. Feb. 19, 2014.



§ 12-2-9 Notification to voters of postponement of election.

12-2-9. Notification to voters of postponement of election. The person in charge of the election shall use any and all means necessary to notify the voters in the jurisdiction of the postponement of an election pursuant to this chapter. If the postponement misses the deadline for the official newspaper, a notice shall be posted in three of the most public places within the jurisdiction.

Source: SL 2014, ch 70, § 3, eff. Feb. 19, 2014.






Chapter 03 - Suffrage And Right To Vote

§ 12-3-1 General qualifications of voters--Registration required.

12-3-1. General qualifications of voters--Registration required. Every person resident of this state who shall be of the age of eighteen years and upwards, not otherwise disqualified, who shall have complied with the provisions of law relating to the registration of voters shall be entitled to vote at any election in this state.

Source: PolC 1877, ch 27, § 47; CL 1887, § 1486; RPolC 1903, § 1866; RC 1919, § 7213; SDC 1939, § 16.0604; SL 1972, ch 76, § 1; SL 1973, ch 69, § 2.



§ 12-3-1.1 Residents of federal areas.

12-3-1.1. Residents of federal areas. No person residing on an area within the boundaries of this state which has been ceded to, or acquired by, the federal government shall be denied the right to vote in elections of this state or of the county, municipality, school district, or special district wherein such area lies if such person is otherwise qualified to vote in such election or elections.

Source: SL 1970, ch 92.



§ 12-3-2 Repealed.

12-3-2. Repealed by SL 1982, ch 28, § 39.



§ 12-3-3 , 12-3-4. Repealed.

12-3-3, 12-3-4. Repealed by SL 1973, ch 69, § 4.



§ 12-3-5 Time allowed employees from work to vote--Penalty and pay deduction prohibited--Violation as misdemeanor.

12-3-5. Time allowed employees from work to vote--Penalty and pay deduction prohibited--Violation as misdemeanor. Any person entitled to vote at any election held within this state, including a primary election, shall, on the day of such election, be entitled to absent himself from any service or employment in which he is then engaged or employed for a period of two consecutive hours between the time of opening and the time of closing the polls; provided such person does not have a period of two consecutive hours during the time the polls are open during which he is not required to be present at his work or place of employment. Such voter is not, because of so absenting himself, liable to any penalty, nor may any deduction be made on account of such absence from his usual salary or wages. The employer may specify the hours during which such employee may absent himself as aforesaid.

An employer who refuses an employee the privilege conferred by this section or who subjects an employee to a penalty or reduction of wages because of the exercise of such privilege or who directly or indirectly violates this section is guilty of a Class 2 misdemeanor.

Source: SL 1897, ch 60, § 40; RPolC 1903, § 1924; RC 1919, § 7274; SL 1929, ch 118, § 20; SDC 1939, §§ 16.0202, 16.1211, 16.9922; SL 1945, ch 75; SL 1947, ch 87; SL 1955, ch 54; SL 1955, ch 57, § 1; SL 1968, ch 73, § 1; SL 1982, ch 86.



§ 12-3-6 Counties covered by Voting Rights Act Amendments--Designation by federalagencies--Notice from secretary of state.

12-3-6. Counties covered by Voting Rights Act Amendments--Designation by federal agencies--Notice from secretary of state. Whenever the United States Department of Justice and the United States Census Bureau, acting pursuant to Public Law 94-73, designate any county in South Dakota to be covered under the provisions of the Voting Rights Act Amendments of 1975, the county so designated shall be governed by the provisions of §§ 12-3-6 to 12-3-13, inclusive. The secretary of state shall notify those affected counties that they are covered by the provisions of Public Law 94-73.

Source: SL 1976, ch 104, § 1.



§ 12-3-7 Proceedings to exempt county from Voting Rights Amendments.

12-3-7. Proceedings to exempt county from Voting Rights Amendments. The state's attorney of any affected county is hereby authorized to bring appropriate proceedings, pursuant to Public Law 94-73, to exempt the entire county from the provisions of that act.

Source: SL 1976, ch 104, § 7.



§ 12-3-8 Implementation of Voting Rights Amendments in affected counties.

12-3-8. Implementation of Voting Rights Amendments in affected counties. Sections 12-3-6 to 12-3-13, inclusive, shall apply to all elections held within the affected counties designated pursuant to § 12-3-6, and the person in charge of such elections shall be responsible for the implementation of such sections.

Source: SL 1976, ch 104, § 3.



§ 12-3-9 Sioux dialects defined as historically unwritten.

12-3-9. Sioux dialects defined as historically unwritten. The Legislature finds that the Lakota, Nakota, and Dakota dialects of the Sioux language are "historically" unwritten languages and are defined as such by the provisions of Public Law 94-73.

Source: SL 1976, ch 104, § 2.



§ 12-3-10 Linguistic assistance to Indians provided by counties.

12-3-10. Linguistic assistance to Indians provided by counties. The county auditor of the counties affected by §§ 12-3-6 to 12-3-13, inclusive, shall provide election assistance to any Indian by providing a person proficient in both the local Sioux dialect and the English language in all precincts of the county for the purposes of registration, voting and instruction.

Source: SL 1976, ch 104, § 4.



§ 12-3-11 Precinct interpreters provided--Payment.

12-3-11. Precinct interpreters provided--Payment. Interpreters shall be provided for precincts as determined by the auditor or person in charge of that election and interpreters shall be paid the same as precinct deputies. All expenses shall be paid out of the county general fund or other appropriate political subdivision fund.

Source: SL 1976, ch 104, § 5; SL 1999, ch 69, § 2.



§ 12-3-12 Certification that precinct interpreter not needed--Proof.

12-3-12. Certification that precinct interpreter not needed--Proof. If any precinct exists in any county that does not need the assistance of an interpreter, the county auditor and the county state's attorney shall certify such facts to the state board of elections. Appropriate proof shall accompany such certification.

Source: SL 1976, ch 104, § 6.



§ 12-3-13 Rules promulgated by state board.

12-3-13. Rules promulgated by state board. The State Board of Elections shall have the authority, pursuant to chapter 1-26, to promulgate rules to implement, administer and enforce §§ 12-3-6 to 12-3-13, inclusive, and the state board of elections shall have further authority, pursuant to chapter 1-26, to promulgate rules to implement, administer and enforce further federal administrative rulings made pursuant to Public Law 94-73.

Source: SL 1976, ch 104, § 8.






Chapter 04 - Registration Of Voters

§ 12-4-1 Persons entitled to register.

12-4-1. Persons entitled to register. Every person residing within the state who has the qualifications of a voter prescribed by § 12-3-1 or 12-3-1.1, or who will have such qualifications at the next ensuing municipal, primary, general, or school district election, shall be entitled to be registered as a voter in the voting precinct in which he resides.

Source: SL 1961, ch 92, § 2; SL 1972, ch 76, § 2; SL 1974, ch 118, § 3.



§ 12-4-1.1 Repealed.

12-4-1.1. Repealed by SL 2005, ch 89, § 1.



§ 12-4-2 County auditor in charge of voter registration records.

12-4-2. County auditor in charge of voter registration records. The county auditor has complete charge of maintaining and safeguarding the voter registration records in the county. The county auditor shall retain all voter registration records in the auditor's office in paper or electronic form. All such records shall be open to public inspection at all times during office hours, except pursuant to § 12-4-9.

Voter registration shall be conducted by each county auditor and municipal finance officer. Voter registration shall be available at the secretary of state's office and at those locations which provide driver licenses; food stamps; temporary assistance for needy families; women, infants, and children nutrition program; medicaid; military recruitment; and assistance to the disabled as provided by the Department of Human Services.

Source: SL 1961, ch 92, §§ 3, 4; SL 1969, ch 83, § 1; SDCL § 12-4-4; SL 1974, ch 118, § 4; SL 1976, ch 105, § 1; SL 1985, ch 106, § 1; SL 1994, ch 107, § 1; SL 1997, ch 166, § 3; SL 2003, ch 83, § 10; SL 2008, ch 63, § 1; SL 2012, ch 81, § 1.



§ 12-4-2.1 , 12-4-2.2. Repealed.

12-4-2.1, 12-4-2.2. Repealed by SL 1982, ch 28, § 40.



§ 12-4-2.3 Repealed.

12-4-2.3. Repealed by SL 1994, ch 107, § 2.



§ 12-4-3 Mail registration cards and instructions provided by auditor--Contactinformation provided by private entities.

12-4-3. Mail registration cards and instructions provided by auditor--Contact information provided by private entities. The county auditor shall provide mail registration cards along with instructions on how to properly register voters to private entities and individuals. Each private entity or individual shall provide information to the voter being registered on how the voter may contact such private entity or individual to determine the status of the voter's registration.

Source: SL 1961, ch 92, § 3; SL 1969, ch 83, § 1; SL 1974, ch 118, § 5; SL 1976, ch 105, § 2; SL 1978, ch 94, § 3; SL 1983, ch 107; SL 1994, ch 107, § 3; SL 2005, ch 88, § 1.



§ 12-4-3.1 Repealed.

12-4-3.1. Repealed by SL 1994, ch 107, § 4.



§ 12-4-3.2 Deadline for private entities or individuals registering voters to file registrationform--Violation as misdemeanor.

12-4-3.2. Deadline for private entities or individuals registering voters to file registration form--Violation as misdemeanor. Any private entity or individual registering a person to vote shall file the completed registration form with the county auditor within ten days or by the voter registration deadline, whichever occurs first. A violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 90, § 1.



§ 12-4-4 Repealed.

12-4-4. Repealed by SL 1974, ch 118, § 200.



§ 12-4-4.1 Repealed.

12-4-4.1. Repealed by SL 1994, ch 107, § 5.



§ 12-4-4.2 Purpose of overseas voting rights provisions.

12-4-4.2. Purpose of overseas voting rights provisions. The purpose of §§ 12-4-4.2 to 12-4-4.9, inclusive, is to implement the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. §§ 1973ff-1--1973ff-6, (Jan. 1, 1996).

Source: SL 1977, ch 112, § 2; SL 1996, ch 95, § 1.



§ 12-4-4.3 Overseas citizen defined.

12-4-4.3. Overseas citizen defined. An "overseas citizen" is any person residing outside the territory of the United States of America including its territories and possessions, and who is a citizen of the United States.

Source: SL 1977, ch 112, § 3.



§ 12-4-4.4 Registration and voting by overseas citizens--Conditions.

12-4-4.4. Registration and voting by overseas citizens--Conditions. Any overseas citizen may register and vote in any federal, state, county, or local election held within South Dakota under the following conditions:

(1) The overseas citizen, or the spouse or parent of the overseas citizen, was last domiciled in South Dakota immediately prior to departure from the United States;

(2) The overseas citizen does not maintain a domicile, is not registered to vote, and is not voting in any other state;

(3) The overseas citizen is otherwise qualified to vote according to law.
Source: SL 1977, ch 112, § 4; SL 2011, ch 76, § 1.



§ 12-4-4.5 Absentee registration and voting in last county and precinct of residence.

12-4-4.5. Absentee registration and voting in last county and precinct of residence. The overseas citizen may register and vote absentee in the same county and election precinct in which the overseas citizen, or spouse or parent of the overseas citizen, resided immediately prior to leaving the United States.

Source: SL 1977, ch 112, § 5; SL 2011, ch 76, § 2.



§ 12-4-4.6 Absentee ballot request as registration--Notarization not required.

12-4-4.6. Absentee ballot request as registration--Notarization not required. A request for an absentee ballot made by an overseas citizen that contains the information necessary to comply with §§ 12-4-4.4 and 12-4-4.5 shall be sufficient for registration purposes, and these applications need not be notarized or otherwise sworn to.

Source: SL 1977, ch 112, § 8.



§ 12-4-4.7 Expedition of registrations and ballot requests.

12-4-4.7. Expedition of registrations and ballot requests. The person in charge of the election shall expedite the processing of registrations and absentee ballot requests of overseas citizens.

Source: SL 1977, ch 112, § 6.



§ 12-4-4.8 Promulgation of rules by state board.

12-4-4.8. Promulgation of rules by state board. The State Board of Elections may promulgate rules pursuant to chapter 1-26 for the implementation of §§ 12-4-4.2 to 12-4-4.9, inclusive.

Source: SL 1977, ch 112, § 1.



§ 12-4-4.9 Election laws apply to overseas voting provisions.

12-4-4.9. Election laws apply to overseas voting provisions. All other provisions of law relating to elections shall apply to §§ 12-4-4.2 to 12-4-4.9, inclusive.

Source: SL 1977, ch 112, § 7.



§ 12-4-4.10 Secretary of state to provide voter registration and absentee voting information.

12-4-4.10. Secretary of state to provide voter registration and absentee voting information. The secretary of state shall provide any absentee uniformed services and overseas voter information on voter registration procedures and how to vote absentee.

Source: SL 2003, ch 83, § 13.



§ 12-4-4.11 Registration of adult children of overseas citizens.

12-4-4.11. Registration of adult children of overseas citizens. If an overseas citizen who has never resided in South Dakota is eligible to register to vote pursuant to § 12-4-4.4 as the adult child of an overseas citizen and has not reached the age of twenty-two, the voter registration of the adult child shall be accompanied by a photocopy of the adult child's United States passport identification page and an overseas registrant form indicating where the adult child's parent is registered to vote in South Dakota. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, concerning the overseas registrant form.

Source: SL 2011, ch 76, § 3; SL 2012, ch 81, § 3.



§ 12-4-4.12 Registration of voter covered by Uniformed and Overseas Citizens AbsenteeVoting Act.

12-4-4.12. Registration of voter covered by Uniformed and Overseas Citizens Absentee Voting Act. If a voter is identified as being covered by the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-1) as of January 1, 2010, the voter may register to vote through the system provided by the Office of the Secretary of State.

Source: SL 2014, ch 72, § 2, eff. Feb. 19, 2014.



§ 12-4-5 Entry of applicants in registration file--Deadline--Rules--Lists for secondaryelections.

12-4-5. Entry of applicants in registration file--Deadline--Rules--Lists for secondary elections. The county auditor shall enter in the master registration file the names of all eligible persons who have had their completed applications for registration and mail registration cards received by any county auditor or any local, state, or federal agency responsible for conducting voter registration under this chapter not later than 5:00 p.m. fifteen days preceding the election. However, any completed mail registration card mailed to the appropriate county auditor and postmarked not less than thirty days preceding an election shall be added to the registration file. Voter registrations completed at any local, state, or federal agency during any given week commencing on Tuesday through the following Monday shall be sent to the appropriate county auditors no later than the following Wednesday. The State Board of Elections may promulgate rules, pursuant to chapter 1-26, for the alternative transmission of voter registration information by computer from the agency to the secretary of state. The name of any voter who has registered to vote by 5:00 p.m. fifteen days preceding the secondary election shall be added to the file used for the secondary election.

Source: SL 1961, ch 92, §§ 4, 13; SDCL, §§ 12-4-4, 12-4-5.1; SL 1969, ch 83, § 4; SL 1970, ch 86, § 11; SL 1974, ch 118, § 7; SL 1978, ch 94, § 1; SL 1981, ch 120, § 1; SL 1985, ch 106, § 2; SL 1985, ch 107, § 1; SL 1985, ch 110, § 1C; SL 1994, ch 107, § 6; SL 1996, ch 95, § 4; SL 2002, ch 40, § 5.



§ 12-4-5.1 Repealed.

12-4-5.1. Repealed by SL 1974, ch 118, § 200.



§ 12-4-5.2 Notice of registration procedures--Publication.

12-4-5.2. Notice of registration procedures--Publication. The county auditor or the person responsible for the conduct of a local election shall give notice of the availability of registration officials and state when registration will be terminated and the effect of a failure to have registered. Such notice shall be published in official newspapers at least once each week for two consecutive weeks, the last publication to be not less than ten nor more than fifteen days before the deadline for registration.

Source: SL 1974, ch 119, § 1.



§ 12-4-5.3 Review of voter registration application by auditor--Notice.

12-4-5.3. Review of voter registration application by auditor--Notice. When a voter registration application is received by the county auditor, the application shall be reviewed for eligibility and completeness. If the applicant is not eligible to be registered or sufficient information to complete the card cannot be obtained from the applicant, the applicant shall be sent an acknowledgment notice indicating why the registration was not filed. Any applicant whose registration is accepted shall be sent an acknowledgment notice. The acknowledgment notice shall be prescribed by the State Board of Elections and sent by nonforwardable mail. The same confirmation mailing required by § 12-4-19 shall be sent immediately to any person whose registration acknowledgment notice is returned undeliverable.

Source: SL 1994, ch 107, § 7; SL 1996, ch 95, § 5.



§ 12-4-5.4 Registration--Driver license number or social security information required.

12-4-5.4. Registration--Driver license number or social security information required. Any person registering to vote shall provide his or her South Dakota driver license number on the voter registration form. If a person does not have a South Dakota driver license, the person shall provide the last four digits of his or her social security number on the voter registration form. If a person does not have a South Dakota driver license or social security number, the person may only register at the county auditor's office and shall sign a statement verifying the fact that he or she has neither a South Dakota driver license nor social security number. The statement shall be prescribed by the State Board of Elections.

Source: SL 2003, ch 83, § 11; SL 2006, ch 68, § 1.



§ 12-4-5.5 Verification of driver license or social security information.

12-4-5.5. Verification of driver license or social security information. At the time voter registration information is transmitted from a county to the statewide voter registration file, the authenticity of the driver license number shall be verified with the driver license database. If the person has provided the last four digits of his or her social security number, the social security database shall be checked to determine that the number, name, and date of birth are accurate and that this information does belong to such person. If any of this information is reported as not being accurate, the county auditor shall withdraw the voter registration and attempt to get the correct information with the process provided in § 12-4-5.3. The State Board of Elections may promulgate rules, pursuant to chapter 1-26, determining technical parameters for the driver license and social security database verification.

Source: SL 2003, ch 83, § 12; SL 2005, ch 89, § 2.



§ 12-4-6 Filling out registration card--Registration at driver's license station--Applicantunable to write.

12-4-6. Filling out registration card--Registration at driver's license station--Applicant unable to write. An applicant for registration shall answer questions and sign the oath as required on the form prescribed by the State Board of Elections. An applicant for registration at a driver's license station shall also sign a signature card prescribed by the Department of Public Safety. This signature shall be digitized and used to prepare the registration card as provided in § 12-4-5. If an applicant is unable to write his or her name, the applicant shall make a mark, the applicant's name being written near such mark, and written by a person who writes his or her own name as a witness.

Source: SL 1961, ch 92, § 13; SL 1969, ch 83, § 4; SL 1974, ch 118, § 8; SL 1975, ch 119, § 13; SL 1985, ch 107, § 2; SL 1994, ch 107, § 8; SL 2004, ch 17, § 8.



§ 12-4-6.1 Effective date of voter registration.

12-4-6.1. Effective date of voter registration. A voter registration shall be considered to be effective on the date which the card is received by the county auditor. However, if the card was completed at one of the agencies listed in § 12-4-2, is received by the auditor within five days following any registration deadline and is dated by the deadline, the card shall be considered to be effective on the date which it was signed at the agency. If a card does not contain all of the information required by the form prescribed pursuant to § 12-4-6 or if the card contains information which is not correct, it shall be considered to be effective on the date all of the correct, required information is supplied to the county auditor.

Source: SL 1997, ch 78, § 1; SL 2005, ch 89, § 3.



§ 12-4-7 Repealed.

12-4-7. Repealed by SL 1981, ch 120, § 2.



§ 12-4-7.1 Repealed.

12-4-7.1. Repealed by SL 1974, ch 118, § 200.



§ 12-4-7.2 Duty to ensure completion of registration cards.

12-4-7.2. Duty to ensure completion of registration cards. Any local, state, or federal agency staff person who registers a voter shall ensure that the registration card, as prescribed by the State Board of Elections, is filled out completely.

Source: SL 1975, ch 119, § 14; SL 1976, ch 105, § 5; SL 1978, ch 94, § 2; SL 1985, ch 107, § 3; SL 1989, ch 127; SL 1993, ch 110, § 2; SL 1994, ch 107, § 9.



§ 12-4-7.3 , 12-4-7.4. Repealed.

12-4-7.3, 12-4-7.4. Repealed by SL 1994, ch 107, §§ 10, 11.



§ 12-4-8 Records prescribed by state board--Information required.

12-4-8. Records prescribed by state board--Information required. For the purpose of expediting work of the county auditor, to promote uniformity in registration, and for the preparation of abstracts and other forms to be used by election boards, registration records shall be prescribed by the State Board of Elections. The State Board of Elections may require such information, on registration records, as is necessary to effectuate the state and federal election laws.

Source: SL 1961, ch 92, § 7; SL 1969, ch 83, § 3; SL 1970, ch 86, § 1; SL 1971, ch 83, §§ 10, 12; SL 1972, ch 76, § 3; SL 1974, ch 118, § 9; SL 1975, ch 119, § 16; SL 1994, ch 107, § 12.



§ 12-4-8.1 Postcard requests for absentee ballot under federal law--Indexing andfurnishing to precinct board.

12-4-8.1. Postcard requests for absentee ballot under federal law--Indexing and furnishing to precinct board. In lieu of forms for registration prescribed under § 12-4-8, requests for absentee ballots submitted in accordance with the Uniformed and Overseas Citizens Absentee Voting Act (UOCAV) (42 U.S.C. § 1973ff) shall be sufficient for registration purposes. The county auditor shall make and file the index card for the master file and attach the card thereto and a photocopy shall be supplied to the election board of the precinct for the purposes of § 12-19-2.

Source: SL 1957, ch 85, § 2; SDC Supp 1960, § 16.0611; SDCL, § 12-19-20; SL 1974, ch 118, § 10; SL 1992, ch 107, § 1; SL 1994, ch 107, § 13.



§ 12-4-8.2 True copy to replace duplicate acknowledgment notice.

12-4-8.2. True copy to replace duplicate acknowledgment notice. Any voter whose name appears in the master registration file who makes written application to the county auditor for a duplicate acknowledgment notice, who has not received one or who has lost it, may receive a true copy of the card on file.

Source: SL 1970, ch 86, § 8; SDCL Supp, § 12-4-7.1; SL 1974, ch 118, § 11; SL 1994, ch 107, § 14; SL 2002, ch 40, § 6.



§ 12-4-9 Master registration file--Contents--Open to public inspection--Access to certaininformation restricted.

12-4-9. Master registration file--Contents--Open to public inspection--Access to certain information restricted. The county auditor shall maintain and safeguard a file of voters in computer format that contains each person registered in each voting precinct within the county. This file shall be known as the master registration file and shall be, at all times during office hours, open to public inspection. However, public access to social security numbers and driver license numbers contained in the master registration file shall be prohibited. Public access to each voter's day and month of birth shall be restricted. Public access to the voter's year of birth is not restricted. The master registration file shall contain all information from each voter's registration card. The master registration file shall also include the date of the last election the voter has voted in and when the voter's information was last updated. The master registration file may also contain additional voter history information.

Source: SL 1961, ch 92, § 5; SL 1974, ch 118, § 12; SL 1976, ch 105, § 6; SL 1994, ch 107, § 15; SL 2001, ch 66, § 6; SL 2008, ch 64, § 1; SL 2012, ch 81, § 2.



§ 12-4-9.1 Repealed.

12-4-9.1. Repealed by SL 1974, ch 118, § 200.



§ 12-4-10 Precinct registration lists--Contents--Entries by superintendent.

12-4-10. Precinct registration lists--Contents--Entries by superintendent. The county auditor shall provide from the master registration file, in paper or electronic format, a separate list of the names and addresses of all registered voters in each voting precinct as established pursuant to chapter 12-14, § 9-13-16, or 13-7-11 in the county, which shall be known as the precinct registration list. The list for any voting precinct shall be designed so that each name can be distinctly marked whenever the registrant presents himself or herself for voting and shall contain a space in which may be recorded the record of any challenge, affidavit, or other information as may be required. Each entry shall be made by the precinct superintendent or precinct deputies when the voter presents himself or herself for voting.

Source: SL 1961, ch 92, § 10; SL 1974, ch 118, § 13; SL 1975, ch 120, § 5; SL 1976, ch 105, § 7; SL 1992, ch 107, § 2; SL 2002, ch 40, § 7; SL 2012, ch 84, § 3, eff. Feb. 23, 2012.



§ 12-4-10.1 Registration lists furnished to federal court for jury selection--Return of lists toauditor.

12-4-10.1. Registration lists furnished to federal court for jury selection--Return of lists to auditor. Whenever so requested, the county auditor shall furnish to the clerk of the United States District Court for the district of South Dakota, at no cost to the county, the current precinct registration lists or certified copies thereof referred to in § 12-4-10 for all election precincts in the county whenever such lists are required by said clerk of the United States District Court in furtherance of a plan for random jury selection in the federal courts pursuant to 28 U.S.C. 1863 and other applicable federal statutes. Within thirty days after receipt of such precinct registration lists, the clerk of the United States District Court shall return the same to the county auditor.

Source: SL 1973, ch 81.



§ 12-4-11 Change of registration file on change in precinct boundaries.

12-4-11. Change of registration file on change in precinct boundaries. If the boundaries of any election precinct are changed, the county auditor shall immediately change the registration file to correctly show the names and the other relevant voting information required upon registration of the voters who are residents of the election precinct.

Source: SL 1961, ch 92, § 6; SL 1970, ch 86, § 2; SL 1974, ch 118, § 15; SL 2002, ch 40, § 8.



§ 12-4-12 New registration on move between states or counties--Authorization to cancelprevious registration.

12-4-12. New registration on move between states or counties--Authorization to cancel previous registration. Any new registrant previously registered elsewhere shall be required to sign an authorization which shall be forwarded by the registration official to the auditor of the county of former registration, or other appropriate registration official, who shall remove the registrant's name from the registration file.

Source: SL 1961, ch 92, § 9; SL 1974, ch 118, § 16; SL 1994, ch 107, § 16; SL 2002, ch 40, § 9.



§ 12-4-13 Repealed.

12-4-13. Repealed by SL 1994, ch 107, § 17.



§ 12-4-14 Repealed.

12-4-14. Repealed by SL 1974, ch 118, § 200.



§ 12-4-15 Designation or change of party affiliation.

12-4-15. Designation or change of party affiliation. Any person desiring to designate or change party affiliation, name, or address may do so by completing a new registration card.

Source: SL 1961, ch 92, § 8; SL 1976, ch 105, § 8; SL 1994, ch 107, § 18.



§ 12-4-16 Repealed.

12-4-16. Repealed by SL 1994, ch 107, § 19.



§ 12-4-17 Repealed.

12-4-17. Repealed by SL 1975, ch 121.



§ 12-4-18 Persons declared mentally incompetent, deceased or serving sentence for felonyconviction removed from registration records.

12-4-18. Persons declared mentally incompetent, deceased or serving sentence for felony conviction removed from registration records. The clerk of courts shall, within fifteen days after the close of each month, prepare and deliver to the auditor an abstract from the records of the names of persons declared mentally incompetent in the preceding month. The notice shall be sent to the county auditor of the county in which the person declared incompetent resides. The county auditor shall remove from the master registration list the names of persons identified in accordance with the information provided pursuant to this section and names of those sentenced to imprisonment in the federal penitentiary system and may remove names published in an obituary.

Voter registration records maintained in or transmitted to the statewide voter registration file shall be matched with the death records maintained as vital statistics records by the Department of Health and the records of felony convictions maintained by the Unified Judicial System. Any voter identified as deceased or who is serving a sentence for a felony conviction shall be removed from the voter registration records. The State Board of Elections may promulgate rules, pursuant to chapter 1-26, determining how voter registration records shall be matched.

Source: SL 1961, ch 92, § 12; SL 1965, ch 93; SL 1972, ch 76, § 5; SL 1974, ch 118, § 20; SL 1978, ch 95, § 1; SL 1980, ch 110; SL 1982, ch 125; SL 1992, ch 108; SL 1993, ch 110, § 4; SL 1999, ch 71, § 1; SL 2001, ch 64, § 1; SL 2002, ch 72, § 1; SL 2003, ch 83, § 15, eff. Jan. 1, 2004; SL 2012, ch 82, § 1.



§ 12-4-19 Confirmation mailing to voters who fail to reply to a confirmation mailing--Exception.

12-4-19. Confirmation mailing to voters who fail to reply to a confirmation mailing--Exception. Any voter in the active registration file who has failed to vote, has not updated the voter's registration information, and has not replied to a confirmation mailing at least once during the last preceding four consecutive years shall be sent a nonforwardable return-if-undeliverable address verification request. If the request is undeliverable then a confirmation mailing prescribed by the State Board of Elections shall be sent. If a county auditor has determined through a national change of address licensee of the United States Postal Service that the address of a voter who is to be sent an address verification request has changed, that mailing may be omitted. This process shall be performed by each county auditor between January first and November fifteenth of each odd-numbered year.

Source: SL 1961, ch 92, § 15; SL 1974, ch 118, § 21; SL 1975, ch 120, § 1; SL 1976, ch 105, § 9; SL 1994, ch 107, § 20; SL 1996, ch 95, § 2; SL 1998, ch 79, § 1; SL 2001, ch 64, § 2; SL 2002, ch 40, § 10; SL 2002, ch 72, § 2.



§ 12-4-19.1 Confirmation mailing notice to registrant of proposed registration cancellation--Postcard and return card--Contents.

12-4-19.1. Confirmation mailing notice to registrant of proposed registration cancellation--Postcard and return card--Contents. The confirmation mailing notice shall be a double postcard stating that the voter's registration may be canceled if the card is not returned. In addition, the card shall state that if the information on the return card is correct, the voter must sign and return the card within thirty days or the voter's registration will become inactive. The card shall also state that if the information on the return card is not correct, the voter shall send the correct information to update the voter's registration or the voter's registration will become inactive. If the card is returned indicating a new address in another county in South Dakota or another state, the card shall serve as a cancellation authorization. The card shall also give information on reregistering if the voter has moved to another county or state. The card shall give the information about the voter as it appears in the registration records.

Source: SL 1975, ch 120, § 2; SL 1994, ch 107, § 21; SL 2005, ch 89, § 4.



§ 12-4-19.2 Placement in inactive registration file by auditor.

12-4-19.2. Placement in inactive registration file by auditor. If the card is not returned to the county auditor within the stated time limit or is undeliverable, the county auditor shall move the voter to an inactive registration file.

Source: SL 1975, ch 120, § 3; SL 1976, ch 105, § 10; SL 1992, ch 107, § 4; SL 1994, ch 107, § 22; SL 2002, ch 40, § 11.



§ 12-4-19.3 Repealed.

12-4-19.3. Repealed by SL 1994, ch 107, § 24.



§ 12-4-19.4 Cancellation of voter registration.

12-4-19.4. Cancellation of voter registration. If a voter placed in the inactive registration file does not vote by the second general election following the confirmation mailing, the registration shall be canceled. This determination shall be made between January first and November fifteenth of every odd-numbered year.

Source: SL 1994, ch 107, § 23; SL 2002, ch 40, § 12.



§ 12-4-19.5 Repealed.

12-4-19.5. Repealed by SL 2002, ch 40, § 13.



§ 12-4-20 to 12-4-22. Repealed.

12-4-20 to 12-4-22. Repealed by SL 1974, ch 118, § 200.



§ 12-4-23 Repealed.

12-4-23. Repealed by SL 1996, ch 95, § 3.



§ 12-4-23.1 Repealed.

12-4-23.1. Repealed by SL 1976, ch 105, § 84.



§ 12-4-24 Precinct lists for local election--Delivery to voting precincts.

12-4-24. Precinct lists for local election--Delivery to voting precincts. The county auditor shall complete and make available to the official charged with the conduct of a local election at least one day preceding the election a precinct registration list and the person in charge of the election shall deliver the list to each of his superintendents of election.

Source: SL 1961, ch 92, § 14; SL 1970, ch 86, § 4; SL 1974, ch 118, § 24; SL 1976, ch 105, § 11; SL 1985, ch 109; SL 1992, ch 107, § 5.



§ 12-4-24.1 Repealed.

12-4-24.1. Repealed by SL 2012, ch 81, § 5.



§ 12-4-25 to 12-4-28. Repealed.

12-4-25 to 12-4-28. Repealed by SL 1974, ch 118, § 200.



§ 12-4-29 Repealed.

12-4-29. Repealed by SL 1994, ch 107, § 25.



§ 12-4-30 Repealed.

12-4-30. Repealed by SL 1974, ch 118, § 200.



§ 12-4-31 Repealed.

12-4-31. Repealed by SL 1994, ch 107, § 26.



§ 12-4-32 National Voter Registration Act of 1993.

12-4-32. National Voter Registration Act of 1993. Sections 4 to 8, inclusive, of the National Voter Registration Act of 1993 apply to all elections in South Dakota which require voter registration.

Source: SL 1994, ch 107, § 32.



§ 12-4-33 Chief state election official.

12-4-33. Chief state election official. The secretary of state is the chief state election official pursuant to section 10 of the National Voter Registration Act of 1993.

Source: SL 1994, ch 107, § 33.



§ 12-4-34 Registered voters referred to in other statutes.

12-4-34. Registered voters referred to in other statutes. If a statute refers to registered voters, it does not include those in the inactive registration file unless specifically included. However, any voter in the inactive registration file may sign a petition.

Source: SL 1994, ch 107, § 34; SL 2002, ch 40, § 14; SL 2010, ch 74, § 9.



§ 12-4-35 Rules for the National Voter Registration Act.

12-4-35. Rules for the National Voter Registration Act. The State Board of Elections may promulgate rules pursuant to chapter 1-26 necessary for implementation of the National Voter Registration Act.

Source: SL 1994, ch 107, § 35.



§ 12-4-36 Rebuttable presumption that certain electors not qualified.

12-4-36. Rebuttable presumption that certain electors not qualified. There is a rebuttable presumption that the signer of a petition filed pursuant to chapter 2-1, 6-16, 7-18A, 9-13, 9-20, 12-6, 12-7, or 13-7 is not a qualified elector if the signer's name fails to appear on the active or inactive voter registration list of the county stated on the petition as the signer's county of registration on the date the petition was signed. This rebuttable presumption may only be overcome by clear and convincing evidence presented by the petition sponsor, circulator, or candidate.

Source: SL 2001, ch 65, § 1; SL 2013, ch 63, § 1.



§ 12-4-37 Statewide voter registration file--County auditors to transmit changes tosecretary.

12-4-37. Statewide voter registration file--County auditors to transmit changes to secretary. The secretary of state shall establish a computerized system for maintaining and utilizing the voter registration file and transmitting voter registration information from each county auditor to the Office of the Secretary of State. Each county auditor shall transmit any changes to the master registration file or the absentee voter log to the secretary of state on a daily basis. The county auditor shall transmit updated information contained in the county voter registration system, including voter registration information and voter election history information, to the Office of the Secretary of State not later than July fifteenth after each primary election and December fifteenth after each general election.

Source: SL 2001, ch 66, § 1; SL 2010, ch 74, § 10; SL 2011, ch 77, § 1.



§ 12-4-38 County auditor's file is official record in event of discrepancy.

12-4-38. County auditor's file is official record in event of discrepancy. The statewide voter registration file maintained by the secretary of state shall be considered a duplicate file of the official voter registration records held in each county office. If there is any discrepancy between the statewide voter registration file maintained by the secretary of state and the master registration file maintained by the county auditor, the master registration file maintained by the county auditor is the official file. However, for federal elections the statewide file shall be the official voter registration file. Upon request from the secretary of state, each county auditor shall transmit the county's entire voter file to the state voter registration file.

Source: SL 2001, ch 66, § 2; SL 2003, ch 83, § 9.



§ 12-4-39 Promulgation of rules--Scope.

12-4-39. Promulgation of rules--Scope. The secretary of state may promulgate rules pursuant to chapter 1-26 concerning:

(1) Procedures for the establishing the statewide voter registration file;

(2) Transmission of the voter registration information from the county to the Office of the Secretary of State;

(3) Procedures for determining duplicate voter registration;

(4) Dissemination of the information from the statewide voter registration file; and

(5) Establishment of fees for information provided from the statewide voter registration file.
Source: SL 2001, ch 66, § 3.



§ 12-4-40 Identification of duplicate voter registration--Notification.

12-4-40. Identification of duplicate voter registration--Notification. The secretary of state may use the statewide voter registration file to identify any duplicate voter registration within the state. If the secretary of state has determined that there is a duplicate voter registration, the secretary of state shall notify the county whose official master registration file contains the oldest duplicate registration and such county shall remove the person from the voter registration file. If the secretary of state has identified a potential duplicate voter registration, the secretary of state shall notify the person registered in the county whose official master registration file contains the oldest potential duplicate registration. The secretary of state shall notify such person in a manner consistent with the provisions of § 12-4-19.1.

Source: SL 2001, ch 66, § 4.



§ 12-4-41 Use of voter registration information for commercial purposes prohibited.

12-4-41. Use of voter registration information for commercial purposes prohibited. No information obtained from the statewide voter registration file or any county voter registration file may be used or sold for any commercial purpose. For the purpose of this section, the term, commercial purpose, does not include campaign or political polling activities. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2001, ch 66, § 5; SL 2002, ch 72, § 3.



§ 12-4-42 to 12-4-51. Transferred.

12-4-42 to 12-4-51. Transferred to §§ 12-1-21 to 12-1-30.



§ 12-4-52 Payment for registration of voters based on number of voters registeredprohibited--Violation as misdemeanor.

12-4-52. Payment for registration of voters based on number of voters registered prohibited--Violation as misdemeanor. No person may employ, reward, or compensate any person to register voters based on the number of voters registered. Nothing in this section prohibits any person from hiring a person paid on an hourly or salaried basis to register voters. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 91, § 1.



§ 12-4-53 Receipt of payment for registration of voters based on number of votersregistered prohibited--Violation as misdemeanor.

12-4-53. Receipt of payment for registration of voters based on number of voters registered prohibited--Violation as misdemeanor. No person may receive any wages, reward, or compensation for registering voters based on the number of voters registered. Nothing in this section prohibits any person from being employed on an hourly or salaried basis to register voters. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 91, § 2.






Chapter 05 - Political Parties And Party Affairs

§ 12-5-1 Organization and dissolution of political party.

12-5-1. Organization and dissolution of political party. A new political party may be organized and participate in the primary election by filing with the secretary of state not later than the last Tuesday of March at five p.m. prior to the date of the primary election, a written declaration signed by at least two and one-half percent of the voters of the state as shown by the total vote cast for Governor at the last preceding gubernatorial election, which declaration shall contain:

(1) The name of the proposed party; and

(2) A brief statement of the principles thereof;
whereupon the party shall, under the party name chosen, have all the rights of a political party whose ticket was on the ballot at the preceding general election. No signature on a declaration is valid if the declaration was signed more than one year prior to filing of the declaration.

A political party loses the right to participate in the primary election for failure to meet the definition of political party as defined in § 12-1-3.

The national and state chairperson of a recognized political party may request in writing, subscribed and sworn to by each chairperson before any officer qualified to administer oaths and take acknowledgments, to no longer be recognized as a political party. The political party shall also comply with the requirements for dissolution pursuant to chapter 12-27.

Source: SDC 1939, § 16.0201; SL 1974, ch 118, § 28; SL 1976, ch 105, § 12; SL 1984, ch 107, § 1; SL 1986, ch 115, § 2; SL 1997, ch 75, § 2; SL 2007, ch 74, § 1; SL 2007, ch 81, § 5; SL 2013, ch 63, § 2.



§ 12-5-1.1 Party constitution or bylaws required--Filing with secretary of state.

12-5-1.1. Party constitution or bylaws required--Filing with secretary of state. A political party shall adopt a Constitution or a set of bylaws to govern its organization and the conduct of its affairs and exercise thereunder any power not inconsistent with laws of this state. The party central committee shall certify to and file with the secretary of state a copy of the document and amendments thereof within thirty days of their approval.

Source: SL 1974, ch 118, § 27.



§ 12-5-1.2 Repealed.

12-5-1.2. Repealed by SL 2007, ch 74, § 2.



§ 12-5-1.3 Notice to county auditors of party rules affecting elections.

12-5-1.3. Notice to county auditors of party rules affecting elections. It shall be the duty of the secretary of state to promptly notify the county auditor of each county of the effect of any provision of a party Constitution or bylaw which affects an election to be conducted.

Source: SL 1974, ch 118, § 27.



§ 12-5-1.4 Nominating petitions of new party primary candidates.

12-5-1.4. Nominating petitions of new party primary candidates. If a political party qualifies for the primary ballot under § 12-5-1, each candidate intending to participate in a primary election shall file a nominating petition pursuant to § 12-6-4. In each primary election following the qualification of a political party and prior to the next gubernatorial election, each:

(1) State and federal candidate for that party shall file a petition bearing signatures of at least two hundred fifty registered voters in that party; and

(2) Legislative and county candidate for that party shall file a petition bearing signatures of at least five registered voters in that party.
Source: SL 1984, ch 107, § 1A; SL 1993, ch 109, § 2; SL 2007, ch 74, § 3.



§ 12-5-2 Precinct officials elected at primary.

12-5-2. Precinct officials elected at primary. Each political party may elect precinct committeemen and precinct committeewomen at each primary election. If a party chooses to elect precinct committeemen and committeewomen at the primary election pursuant to §§ 12-5-4 to 12-5-13, inclusive, the party shall provide for such election in the party's constitution or bylaws.

Source: SDC 1939, § 16.0209; SL 1941, ch 76; SL 1963, ch 107, § 1; SL 1974, ch 118, § 29; SL 1975, ch 119, § 21; SL 1982, ch 28, § 42; SL 1986, ch 115, § 3; SL 1997, ch 75, § 3; SL 2007, ch 74, § 4.



§ 12-5-3 to 12-5-3.5. Repealed.

12-5-3 to 12-5-3.5. Repealed by SL 1977, ch 107, § 10.



§ 12-5-3.6 Selection of method of allocating national convention vote.

12-5-3.6. Selection of method of allocating national convention vote. A state political party, in its Constitution or bylaws, shall determine the method of allocating delegates and alternates to its next national convention.

Source: SL 1973, ch 73, § 2; SL 1974, ch 120, § 1; SDCL § 12-5-3.3; SL 1977, ch 107, § 1; SL 2007, ch 74, § 5.



§ 12-5-3.7 Repealed.

12-5-3.7. Repealed by SL 2007, ch 74, § 6.



§ 12-5-3.8 Certification of slates for primary--Placement on ballot.

12-5-3.8. Certification of slates for primary--Placement on ballot. If a political party chooses to have a primary for selection of its delegates and alternates to the national convention, the party shall certify the candidate names or the delegate and alternate slates which are to be listed on the primary ballot to the secretary of state by the last Tuesday in March preceding the primary by five p.m. Only candidates or slates certified may be placed on the ballot by the secretary of state and the position of the candidates or slates on the primary ballot shall be chosen by lot by the secretary of state. The certification shall be deemed to be filed if mailed by registered mail by five p.m. on the last Tuesday in March.

Source: SL 1976, ch 106, §§ 1, 2; SDCL Supp, § 12-5-3.4; SL 1977, ch 107, § 3; SL 1980, ch 111; SL 1986, ch 115, § 4; SL 1997, ch 75, § 4; SL 2007, ch 74, § 7; SL 2007, ch 81, § 6.



§ 12-5-3.9 Certification of candidates or slates by state chairperson--Mandamus to compelcertification--Hearing.

12-5-3.9. Certification of candidates or slates by state chairperson--Mandamus to compel certification--Hearing. The state chairperson of the political party shall certify the candidates or slates to the secretary of state. If the state chairperson wrongfully refuses to certify any candidate or slate, the aggrieved candidate or slate of delegates and alternates is entitled to a writ of mandamus against the state chairperson pursuant to chapter 21-29 to compel certification. A hearing upon the writ shall be held within five days of the commencement of the action.

Source: SL 1976, ch 106, § 3; SDCL Supp, § 12-5-3.5; SL 1977, ch 107, § 4; SL 2007, ch 74, § 8.



§ 12-5-3.10 Repealed.

12-5-3.10. Repealed by SL 2007, ch 74, § 9.



§ 12-5-3.11 Primary election of national convention delegates and alternates--Grouping ofnames on nominating petition--Statement of preference.

12-5-3.11. Primary election of national convention delegates and alternates--Grouping of names on nominating petition--Statement of preference. If a political party has no prescribed method of selection of slates of delegates and alternates to its national convention, the slates of delegates and alternates to the national convention shall be elected by the primary. Names of candidates for delegates and alternates to the national convention, in number equal to the entire number of the delegates and alternates to be selected, shall be grouped in a slate under the respective designations upon a single nominating petition. The nominating petition shall contain a statement indicating the candidates for delegates collective preference choice for President of the United States, if any, or that the candidates have no preference or are uncommitted. No name of any candidate for delegate or alternate may be filed in more than one slate.

Source: SL 1977, ch 107, § 6; SL 2009, ch 69, § 2.



§ 12-5-3.12 Preference of first nominating petition filed--One slate per candidate--Petitionsrejected for noncompliance--Verified notice of disapproval filed by designatedcandidate removes slate from ballot.

12-5-3.12. Preference of first nominating petition filed--One slate per candidate--Petitions rejected for noncompliance--Verified notice of disapproval filed by designated candidate removes slate from ballot. Under a petition filed under § 12-5-3.11, the first nominating petition filed indicating a preference choice for any given person for President of the United States shall give the slate listed thereon the exclusive right to have their names appear on the ballot in preference of that person. Only one slate shall appear on the ballot in preference of any one person for President of the United States. Any nominating petition which does not comply with the requirements of law for such petitions shall not be accepted. Petitions shall be checked for such compliance at the time in the order of filing and the first to be found to be in compliance with law shall be accepted for purpose of this section. No slate of delegates or alternates appearing on a nominating petition filed pursuant to this section shall be placed on the ballot if the person designated as presidential candidate in such petition shall file a verified notice of disapproval. This notice must be filed with the secretary of state by such candidate within the time period required for the filing of nominating petitions for the primary.

Source: SL 1977, ch 107, § 7.



§ 12-5-3.13 Election of all delegates by slate receiving most votes.

12-5-3.13. Election of all delegates by slate receiving most votes. In any election conducted under §§ 12-5-3.11 and 12-5-3.12, the slate that receives the most votes shall elect all of its delegates and alternates on that slate.

Source: SL 1977, ch 107, § 8.



§ 12-5-3.14 Notice by candidates or supporters of intention to enter presidential primary.

12-5-3.14. Notice by candidates or supporters of intention to enter presidential primary. Any candidate, committee, or group supporting a candidate in any presidential primary, shall, by the last Tuesday in March prior to the presidential primary election, notify the secretary of state of an intention to have the name of the candidate placed on the presidential primary election ballot or submit a slate of candidates or both.

Source: SL 1977, ch 107, § 11; SL 1987, ch 120; SL 1997, ch 75, § 5; SL 2007, ch 81, § 7.



§ 12-5-3.15 State board to adopt rules.

12-5-3.15. State board to adopt rules. The State Board of Elections may adopt rules pursuant to chapter 1-26 to implement §§ 12-5-3.6 to 12-5-3.14, inclusive.

Source: SL 1977, ch 107, § 9.



§ 12-5-3.16 Certification of names of national convention nominees for President andvice-president--Alternate certification.

12-5-3.16. Certification of names of national convention nominees for President and vice-president--Alternate certification. The chairperson of the national convention of each political party recognized pursuant to § 12-1-3 or 12-5-1 shall certify the names of the convention nominees for President and vice-president of each political party to the secretary of state immediately following the convention. If the national certification is not received or is inconclusive, the names shall be certified by the state chairperson of that party at the request of the secretary of state.

Source: SL 2001, ch 67, § 1.



§ 12-5-3.17 Candidate for other office certified under § 12-5-3.16 to choose candidacy--Effect of failure to choose--Filling resulting vacancy.

12-5-3.17. Candidate for other office certified under § 12-5-3.16 to choose candidacy--Effect of failure to choose--Filling resulting vacancy. Notwithstanding the deadline provided in § 12-6-55, if any person is certified as a presidential or vice-presidential candidate pursuant to § 12-5-3.16 and that person is a candidate for another office, the person shall choose one of the candidacies and withdraw from any other candidacy. If the person fails to choose one of the candidacies within seven days of certification as a presidential or vice-presidential candidate, the person is deemed to have chosen the candidacy pursuant to § 12-5-3.16 and is further deemed to have withdrawn from any other candidacy. The resulting vacancy may be filled within seven days after the withdrawal in the manner provided in §§ 12-6-56 and 12-6-57.

Source: SL 2002, ch 73, § 1.



§ 12-5-4 Statement filed by candidates for precinct committee--Time of filing--Contents.

12-5-4. Statement filed by candidates for precinct committee--Time of filing--Contents. A candidate for party precinct committeeman or committeewoman shall file a statement in writing, with the county auditor of the county in which he or she is a candidate, not later than the last Tuesday in March before the primary election. The statement shall state that the candidate:

(1) Is a resident of the precinct;

(2) Is registered as a member of the political party named in the statement;

(3) Is a candidate for precinct committeeman or committeewoman, as the case may be;

(4) Is desirous of serving in that position; and

(5) If elected, will qualify and serve in the office.

The statement, when properly filed, shall operate as a nominating petition for that office.

Source: SL 1929, ch 118, § 7; SL 1937, ch 120, § 2; SDC 1939, § 16.0212; SL 1941, ch 77; SL 1951, ch 90; SL 1957, ch 83, § 2; SL 1959, ch 90; SL 1972, ch 79, § 2; SL 1982, ch 126, § 2; SL 1988, ch 130, § 1; SL 2007, ch 81, § 8.



§ 12-5-4.1 Unopposed candidate for precinct committee automatically elected.

12-5-4.1. Unopposed candidate for precinct committee automatically elected. Any candidate who has filed a statement of candidacy, as required by § 12-5-4, having no opposing candidate shall automatically be elected, and after the canvass of the primary shall be so declared.

Source: SL 1972, ch 79, § 1.



§ 12-5-5 to 12-5-7. Repealed.

12-5-5 to 12-5-7. Repealed by SL 1972, ch 79, § 6.



§ 12-5-8 Furnishing to precincts of ballots for precinct committee--Form prescribed bystate board.

12-5-8. Furnishing to precincts of ballots for precinct committee--Form prescribed by state board. At the time of printing the official primary election ballots, the county auditor shall also have printed in like number, and for each political party, separate ballots upon which party voters may vote for precinct committeeman and for precinct committeewoman of their political party. These ballots shall be furnished to any election precinct having a contest for such position at the same time with the other election supplies. The form of these ballots shall be prescribed by the State Board of Elections.

Source: SL 1929, ch 118, § 10; SL 1931, ch 146; SL 1937, ch 120, § 3; SDC 1939, § 16.0216; SL 1965, ch 84; SL 1972, ch 79, § 3; SL 1976, ch 105, § 13.



§ 12-5-9 Votes for precinct committee restricted to nominees.

12-5-9. Votes for precinct committee restricted to nominees. Only candidates nominated pursuant to § 12-5-4 shall be voted upon for such precinct committeeman or committeewoman.

Source: SL 1929, ch 118, § 7; SL 1937, ch 120, § 2; SDC 1939, § 16.0212; SL 1941, ch 77; SL 1951, ch 90; SL 1957, ch 83, § 2; SL 1959, ch 90; SL 1972, ch 79, § 4; SL 1974, ch 118, § 30.



§ 12-5-10 Repealed.

12-5-10. Repealed by SL 1972, ch 79, § 6.



§ 12-5-11 , 12-5-12. Repealed.

12-5-11, 12-5-12. Repealed by SL 1974, ch 118, § 200.



§ 12-5-13 Precinct committeemen elected by plurality at primary--Term of office.

12-5-13. Precinct committeemen elected by plurality at primary--Term of office. The person receiving the highest number of votes of his or her party, shall be declared elected precinct committeeman and committeewoman respectively, of their party, and shall hold such position for two years, or until his or her successor is elected unless otherwise provided by the party's Constitution or bylaws.

Source: SL 1929, ch 118, § 7; SL 1937, ch 120, § 2; SDC 1939, § 16.0212; SL 1941, ch 77; SL 1951, ch 90; SL 1957, ch 83, § 2; SL 1959, ch 90; SL 1973, ch 72, § 1.



§ 12-5-14 County central committee--Composition--Organization--Certification of partyofficials.

12-5-14. County central committee--Composition--Organization--Certification of party officials. The precinct committeemen and the precinct committeewomen of each political party; the state committeemen and committeewomen; the county chairperson, vice-chairperson, and secretary-treasurer or secretary and treasurer; and the elected public officers who reside in the county and other officers as designated by the party's constitution or bylaws, constitute the county central committee of their respective parties. They shall form their party organization by electing a county chairperson and other officers as determined by the party's constitution or bylaws. The name and mailing address of the county chairperson shall be certified to the county auditor immediately following the election of the county chairperson or change of the county chairperson. The name and mailing address of the county officer responsible for the records and reports required pursuant to chapter 12-27 shall be certified to the secretary of state immediately following the election. The name and mailing address of the state party chairperson shall be certified to the secretary of state immediately following the election or appointment of the state party chairperson.

Source: SDC 1939, § 16.0241; SL 1945, ch 76; SL 1949, ch 73; SL 1963, ch 107, § 6; SL 1973, ch 72, § 2; SL 1976, ch 105, § 14; SL 1980, ch 112; SL 2001, ch 67, § 2; SL 2007, ch 74, § 10; SL 2008, ch 67, § 17.



§ 12-5-15 Vacancies filled by county central committee--Exception.

12-5-15. Vacancies filled by county central committee--Exception. The county central committee may fill vacancies in its membership, except for public officers, in accordance with the party's constitution or bylaws.

Source: SL 1929, ch 118, § 53; SL 1937, ch 120, § 4; SDC 1939, § 16.0241; SL 1945, ch 76; SL 1949, ch 73; SL 1963, ch 107, § 6; SL 2007, ch 74, § 11.



§ 12-5-16 Repealed.

12-5-16. Repealed by SL 2007, ch 74, § 12.



§ 12-5-17 Biennial state convention--Time and place--Notice to secretary of state.

12-5-17. Biennial state convention--Time and place--Notice to secretary of state. Each political party shall hold a state convention in each even-numbered year in which they are necessary for the purposes of § 12-5-21. The time and place of holding such convention shall be determined by the State Central Committee of each political party, the chairman of which shall notify the secretary of state at least thirty days previous to the date so chosen.

Source: SL 1917, ch 234, § 30; RC 1919, § 7108; SL 1929, ch 118, § 55; SL 1933, ch 100; SL 1937, ch 120, § 5; SDC 1939, § 16.0240; SL 1939, ch 77; SL 1941, ch 78; SL 1951, ch 91; SL 1974, ch 118, § 31.



§ 12-5-18 Voting by delegates to state convention.

12-5-18. Voting by delegates to state convention. At the state convention of a political party, each delegate shall vote the number of votes equal to his proportionate representation as to all delegates present from that county bears to the number of votes cast in his county at the last gubernatorial election for his party candidate for Governor.

Source: SL 1917, ch 234, § 30; RC 1919, § 7108; SL 1929, ch 118, § 55; SL 1933, ch 100; SL 1937, ch 120, § 5; SDC 1939, § 16.0240; SL 1939, ch 77; SL 1941, ch 78; SL 1951, ch 91; SL 1974, ch 118, § 32.



§ 12-5-19 Repealed.

12-5-19. Repealed by SL 2007, ch 74, § 13.



§ 12-5-20 Repealed.

12-5-20. Repealed by SL 1985, ch 110, § 2.



§ 12-5-21 Nomination of state candidates not voted on at primary--Presidential electorsand national committee members.

12-5-21. Nomination of state candidates not voted on at primary--Presidential electors and national committee members. The state convention shall nominate candidates for lieutenant governor, attorney general, secretary of state, state auditor, state treasurer, commissioner of school and public lands, and public utilities commissioner and in the years when a President of the United States is to be elected, presidential electors and national committeeman and national committeewoman of the party.

Source: SL 1917, ch 234, § 30; RC 1919, § 7108; SL 1929, ch 118, § 55; SL 1933, ch 100; SL 1937, ch 120, § 5; SDC 1939, § 16.0240; SL 1939, ch 77; SL 1941, ch 78; SL 1951, ch 91; SL 1965, ch 86; SL 1974, ch 118, § 35.



§ 12-5-22 Majority required for nomination by convention--Certification to secretary ofstate.

12-5-22. Majority required for nomination by convention--Certification to secretary of state. Nominations by a state convention shall be made by a majority vote of the votes cast and shall be certified to the secretary of state by the officers of the convention, within three days of the close of the convention. No certification may be received by the secretary of state later than the second Tuesday in August.

Source: SL 1929, ch 118, § 55; SL 1933, ch 100; SL 1937, ch 120, § 5; SDC 1939, § 16.0240; SL 1939, ch 77; SL 1941, ch 78; SL 1951, ch 91; SL 1965, ch 86; SL 2007, ch 74, § 14.



§ 12-5-23 , 12-5-24. Repealed.

12-5-23, 12-5-24. Repealed by SL 2007, ch 74, §§ 15, 16.






Chapter 06 - Primary Elections

§ 12-6-1 Offices to which chapter applies.

12-6-1. Offices to which chapter applies. The provisions of this chapter shall apply to the election to party office and for the nominations of political and nonpolitical candidates for public offices except as may be otherwise provided.

Source: SL 1929, ch 118, § 2; SDC 1939, § 16.0208; SL 1947, ch 84; SL 1973, ch 74, § 1.



§ 12-6-2 Third-term gubernatorial nomination prohibited.

12-6-2. Third-term gubernatorial nomination prohibited. No person shall be nominated under the provisions of this chapter for election to the office of Governor for a third successive term.

Source: SDC 1939, § 16.0208 as added by SL 1947, ch 84.



§ 12-6-3 Filing for two offices at one election prohibited--Party offices excepted.

12-6-3. Filing for two offices at one election prohibited--Party offices excepted. No person may be a candidate for nomination or election to more than one public office, no matter if such person appears on the ballot in name or is represented by electors pursuant to § 12-5-3.16 or 12-7-7. However, a candidate for any such office is not prohibited from being elected to any one or more party offices as may be provided in chapter 12-5.

Source: SDC 1939, § 16.0215; SL 1973, ch 74, § 2; SL 2002, ch 73, § 3.



§ 12-6-3.1 Legislative candidates required to reside in district of candidacy.

12-6-3.1. Legislative candidates required to reside in district of candidacy. Any candidate for office in the State Legislature shall be a resident of the district for which he is a candidate at the time he signs his declaration of candidacy as required by this chapter.

Source: SL 1990, ch 105, § 1.



§ 12-6-3.2 Candidate required to register with party.

12-6-3.2. Candidate required to register with party. No person may sign a declaration of candidacy or be nominated as a political candidate for a party unless that person is a registered voter with that party affiliation.

Source: SL 1998, ch 80, § 1.



§ 12-6-4 Petition required to place candidate's name on primary ballot--Place of filing.

12-6-4. Petition required to place candidate's name on primary ballot--Place of filing. Except as provided by § 12-5-4 and as may be otherwise provided in chapter 12-9, no candidate for any office to be filled, or nomination to be made, at the primary election, other than a presidential election, may have that person's name printed upon the official primary election ballot of that person's party, unless a petition has been filed on that person's behalf not prior to January first, and not later than the last Tuesday of March at five p.m. prior to the date of the primary election. If the petition is mailed by registered mail by the last Tuesday of March at five p.m. prior to the primary election, the petition shall be considered filed. A nominating petition for national convention delegates and alternates as provided in § 12-5-3.11 shall be filed in accordance with the provisions of this section. Nominating petitions for all party and public offices except legislative and judicial offices shall be filed in the office of the county auditor of the county in which the person is a candidate. Nominating petitions for legislative and judicial office whether elected in one or more counties, and all other party and public offices to be voted on in more than one county shall be filed in the Office of the Secretary of State.

Source: SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1971, ch 84; SL 1973, ch 74, § 3; SL 1977, ch 108, § 1; SL 1986, ch 115, § 5; SL 1997, ch 75, § 6; SL 2007, ch 81, § 9.



§ 12-6-4.1 Earliest time for circulating petitions or certificates.

12-6-4.1. Earliest time for circulating petitions or certificates. No petition or certificate of nomination covered by this chapter may be circulated prior to the first day of January of the year in which the election will be held.

Source: SL 1977, ch 108, § 5.



§ 12-6-4.2 Repealed.

12-6-4.2. Repealed by SL 1997, ch 75, § 7.



§ 12-6-5 Form of nominating petition prescribed by state board.

12-6-5. Form of nominating petition prescribed by state board. The form of the nominating petition shall be prescribed by the State Board of Elections.

Source: SL 1929, ch 118, § 5; SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1976, ch 105, § 15.



§ 12-6-6 Joint petitions for delegate and legislative candidates--Individual petitions otherwiserequired.

12-6-6. Joint petitions for delegate and legislative candidates--Individual petitions otherwise required. Two or more candidates for delegates to the state convention of the party, and except as to candidates in joint legislative districts, candidates for two or more legislative offices may be included in one nominating petition. Except as provided herein and in § 12-5-3, individual nominating petitions shall be filed.

Source: SL 1929, ch 118, § 4; SL 1931, ch 145; SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1973, ch 74, § 4.



§ 12-6-7 Petition composed of several sheets--Number of signers required.

12-6-7. Petition composed of several sheets--Number of signers required. A nominating petition may be composed of several sheets, which shall have identical headings printed at the head thereof. The petition for party office or political public office shall be signed by not less than one percent of the voters who cast their vote for that party's gubernatorial candidate at the last gubernatorial election in the county, part of the county, district, or state electing a candidate to fill the office.

Source: SL 1929, ch 118, § 4; SL 1931, ch 145; SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1973, ch 74, § 5; SL 1976, ch 105, § 16.



§ 12-6-7.1 Petition for candidate for Legislature, county political public office, or county partyoffice.

12-6-7.1. Petition for candidate for Legislature, county political public office, or county party office. Notwithstanding the provisions of § 12-6-7 a nominating petition for a candidate for office in the State Legislature, county political public office, and county party office shall be signed by not less than fifty voters or not less than one percent of the voters who cast their vote for the party's gubernatorial candidate, whichever is less. The petition shall clearly designate the senatorial or representative district for which said individual is a candidate.

Source: SL 1972, ch 80; SL 1973, ch 74, § 6; SL 1976, ch 105, § 17.



§ 12-6-8 Time and manner of signing petition--Declaration of candidate--Verification--Signing for independent or nonpolitical candidate.

12-6-8. Time and manner of signing petition--Declaration of candidate--Verification--Signing for independent or nonpolitical candidate. No person may sign the nominating petition of a candidate before January first in the year in which the election is to be held, nor for whom the person is not entitled to vote, nor for a political candidate of a party of which the person is not a member, nor of more than the number of candidates required to be nominated for the same office. There shall be added by either the signer or the circulator, the signer's place of residence, and the date of signing. The signer's post office box number may be given in lieu of a street address if the signer lives within a municipality of the second or third class. A formal declaration of the candidate shall be signed by the circulator prior to the circulation of petitions. The signed declaration of the candidate, or a facsimile thereof, may accompany and be a part of the petition. The original signed declaration shall accompany the group of petitions upon filing. The petition shall be verified under oath by the persons circulating the petition. The verification by the person circulating the petition may not be notarized by the candidate whom the petition is nominating. The provisions of this section may not prohibit a person registered with party affiliation from signing either a petition nominating an independent or a nonpolitical candidate for office if the person has not previously signed a petition for that office to be filled.

Source: SL 1929, ch 118, § 4; SL 1931, ch 145; SDC 1939, § 16.0210; SL 1939, ch 75; SL 1957, ch 83, § 1; SL 1961, ch 93, § 1; SL 1973, ch 74, § 7; SL 1976, ch 105, § 18; SL 1978, ch 97, § 1; SL 1992, ch 110, § 1; SL 2013, ch 63, § 3.



§ 12-6-8.1 Withdrawal from primary election--Time and place of filing.

12-6-8.1. Withdrawal from primary election--Time and place of filing. Any person may have his or her name withdrawn from the primary election by making a written request under oath. The request shall be filed with the officer with whom the nominating petition was filed pursuant to § 12-6-4, not later than two days after the last Tuesday in March at five p.m. If the request is mailed by registered mail not later than two days after the last Tuesday in March at five p.m., the request is properly filed. No name that is withdrawn pursuant to this section may be printed on the ballots to be used at the election.

Source: SL 1981, ch 121; SL 2007, ch 81, § 10; SL 2011, ch 78, § 1.



§ 12-6-9 Unopposed candidate automatically nominated--Primary not held if no contest.

12-6-9. Unopposed candidate automatically nominated--Primary not held if no contest. A candidate for nomination to an office, or election to a party office, having no opposing candidate within his party, shall automatically become the nominee of his party or elected party official for said office, and his name shall not be printed on the primary election ballot. If there are no opposing candidates for nomination or election of either state or county candidates in any county, no primary election shall be held in that county, and the candidates shall be automatically nominated or elected.

Source: SL 1929, ch 118, § 8; SDC 1939, § 16.0215; SL 1978, ch 98.



§ 12-6-10 Repealed.

12-6-10. Repealed by SL 1973, ch 74, § 14.



§ 12-6-11 Certification to county auditors of nominating petitions filed with secretary of state.

12-6-11. Certification to county auditors of nominating petitions filed with secretary of state. It shall be the duty of the secretary of state, as soon as the time for filing nominating petitions in his office has passed, immediately to certify to the several county auditors of the state the names of the persons in whose behalf nominating petitions have been filed in his office as candidates for each political party separately, with the name of the office for which each person is a candidate, and certify the color, style and form of the official primary election ballot of each political party.

Source: SL 1929, ch 118, § 8; SDC 1939, § 16.0215; SL 1973, ch 74, § 8.



§ 12-6-12 , 12-6-13. Repealed.

12-6-12, 12-6-13. Repealed by SL 1973, ch 74, § 14.



§ 12-6-14 Form of official primary ballot prescribed by state board.

12-6-14. Form of official primary ballot prescribed by state board. The form of the official primary election ballot shall be prescribed by the State Board of Elections.

Source: SL 1929, ch 118, § 9; SDC 1939, § 16.0215; SL 1963, ch 107, § 3; SL 1976, ch 105, § 19.



§ 12-6-14.1 Repealed.

12-6-14.1. Repealed by SL 1996, ch 94, § 2.



§ 12-6-15 to 12-6-17. Repealed.

12-6-15 to 12-6-17. Repealed by SL 1973, ch 74, § 14.



§ 12-6-18 Repealed.

12-6-18. Repealed by SL 1972, ch 85, § 4.



§ 12-6-19 to 12-6-25. Repealed.

12-6-19 to 12-6-25. Repealed by SL 1973, ch 74, § 14.



§ 12-6-26 Qualifications of voters at primary--Party registration requirements.

12-6-26. Qualifications of voters at primary--Party registration requirements. No person may vote a party ballot at any primary election unless the person is registered as a member of that political party in the precinct in which the person seeks to vote. Any political party in its constitution or bylaws may allow for participation in the party's primary elections by any person who is registered to vote with no party affiliation. Any such change to the constitution or bylaws of a political party shall be filed pursuant to § 12-5-1.1 by January first of the year in the which the primary is conducted.

Source: SDC 1939, § 16.0203; SL 1961, ch 92, § 8; SDCL § 12-4-26; SL 1973, ch 74, § 9; SL 1981, ch 13, § 2; SL 1996, ch 97; SL 2009, ch 69, § 3.



§ 12-6-26.1 to 12-6-49. Repealed.

12-6-26.1 to 12-6-49. Repealed by SL 1973, ch 74, § 14.



§ 12-6-50 Nomination by plurality at primary.

12-6-50. Nomination by plurality at primary. Any candidate for a party nomination to public office, who receives the highest number of votes cast by the voters of his party for the office for which he is a candidate, shall be declared the nominee of his party.

Source: SL 1929, ch 118, § 39; SDC 1939, § 16.0234.



§ 12-6-51 Repealed.

12-6-51. Repealed by SL 1985, ch 110, § 3.



§ 12-6-51.1 Percentage of votes required to nominate for Senate, House of Representatives, orGovernor--Secondary election.

12-6-51.1. Percentage of votes required to nominate for Senate, House of Representatives, or Governor--Secondary election. If no candidate for United States Senate, United States House of Representatives, or Governor in a race involving three or more candidates receives thirty-five percent of the votes of the candidate's party, a secondary election shall be held ten weeks from the date of the first primary election. At the secondary election the only persons voted for shall be the two candidates receiving the highest number of votes at the first election. However, if there is a tie for second place in the first primary election and there is no tie for first place, all tying second place candidates shall be placed along with the first place candidate on the ballot for the secondary election. The secondary election shall be held at the same polling places, be conducted, returned, and canvassed and the results declared in the same manner as the first election. However, if the secondary election does not have a federal race, the electronic ballot marking system is not required and hand-counted ballots may be used. The person receiving the highest number of votes at the secondary election is nominated as the candidate for the party.

Source: SL 1985, ch 110, § 1; SL 2008, ch 34, § 8; SL 2010, ch 74, § 11; SL 2013, ch 64, § 1.



§ 12-6-51.2 Repealed.

12-6-51.2. Repealed by SL 1999, ch 72, § 1.



§ 12-6-51.3 Certification of runoff candidates.

12-6-51.3. Certification of runoff candidates. Within twenty-four hours after the completion of the canvass, the secretary of state shall certify runoff candidates, listed in the order determined by a drawing of names, to all county auditors.

Source: SL 1985, ch 110, § 1F; SL 1999, ch 72, § 2; SL 2008, ch 34, § 9.



§ 12-6-51.4 Repealed.

12-6-51.4. Repealed by SL 2008, ch 34, § 10.



§ 12-6-52 Party officials elected by plurality at primary.

12-6-52. Party officials elected by plurality at primary. Any candidate for party precinct committeeman, or committeewoman, or delegate to the state convention, who received the highest number of votes, shall be declared elected to the office for which he is a candidate.

Source: SL 1929, ch 118, § 39; SDC 1939, § 16.0234; SL 1963, ch 107, § 4; SL 1973, ch 73, § 1.



§ 12-6-53 , 12-6-54. Repealed.

12-6-53, 12-6-54. Repealed by SL 1973, ch 74, § 14.



§ 12-6-55 Withdrawal by nominee--Time and place of filing.

12-6-55. Withdrawal by nominee--Time and place of filing. Any person nominated to any elective office may cause his name to be withdrawn from nomination by request in writing, subscribed and sworn to by him before any officer qualified to administer oaths and take acknowledgments. The request shall be filed with the officer with whom the nominating petition was filed pursuant to § 12-6-4, not later than the first Tuesday in August at 5:00 p.m. before the ensuing election. No name so withdrawn shall be printed upon the ballots to be used at such election.

Source: SL 1897, ch 60, § 12; RPolC 1903, § 1909; SL 1918 (SS), ch 44, § 2; SL 1918 (SS), ch 46, § 4; RC 1919, § 7206; SL 1929, ch 117, § 2; SL 1935, ch 109, § 2; SL 1937, ch 124, § 2; SDC 1939, § 16.0245; SL 1961, ch 95; SL 1971, ch 87, § 5; SL 1973, ch 74, § 11; SL 1978, ch 99, § 1; SL 1979, ch 97, § 1.



§ 12-6-56 Vacancies in party ticket to be filled by party committee.

12-6-56. Vacancies in party ticket to be filled by party committee. If a vacancy occurs by reason of death or withdrawal after a primary election, a party candidate for public office may be replaced by a new nominee if a meeting of the appropriate party central committee is held and the results are certified to the appropriate official within the times prescribed by § 12-8-6. If the vacancy is a party candidate for presidential elector or statewide office, the vacancy shall be filled by the State Party Central Committee. If the vacancy is a party candidate for public office other than presidential elector or statewide office, the vacancy shall be filled by a vote of county party central committee members in attendance who reside in the affected district.

Source: SL 1929, ch 118, § 56; SDC 1939, § 16.0243; SL 1973, ch 74, § 12; SL 1991, ch 119, § 1; SL 2007, ch 75, § 1.



§ 12-6-57 Meeting of party committee to fill vacancies--Manner of voting.

12-6-57. Meeting of party committee to fill vacancies--Manner of voting. The party State Central Committee chairman shall, upon learning of a vacancy for presidential elector or statewide office nominee, forthwith issue a call by mail for such central committee meeting to fill such vacancy, and designate the hour, date, and place where such meeting shall be held. The call for a meeting of county party central committees interested, in multi-county legislative districts, to fill vacancies, shall be issued by the state party chairmen, who shall notify all interested central committee members of the hour, date, and place where such meeting shall be held. A call for a meeting of a single-county district party central committee, to fill vacancies, shall be issued by such county central committee chairman upon learning of such vacancy. Vacancies filled by State Central Committee shall be by unit representation, each county casting the number of votes cast in that county at the last general election for that party's candidate for Governor; all other vacancies shall be filled by a majority vote of the party central committee or committees members present.

Source: SL 1929, ch 118, § 56; SDC 1939, § 16.0243; SL 1968, ch 77; SL 1991, ch 119, § 2.



§ 12-6-58 Application of vacancy provisions to special congressional elections.

12-6-58. Application of vacancy provisions to special congressional elections. Sections 12-6-56 and 12-6-57 shall also apply to the selection of candidates to be voted on at any special election to fill congressional vacancies pursuant to chapter 12-11.

Source: SL 1929, ch 118, § 56; SDC 1939, § 16.0243; SL 1968, ch 77; SL 1973, ch 74, § 13.



§ 12-6-59 to 12-6-63. Repealed.

12-6-59 to 12-6-63. Repealed by SL 1973, ch 74, § 14.



§ 12-6-64 Liberal construction of primary election laws.

12-6-64. Liberal construction of primary election laws. The laws of this state pertaining to primary elections shall be liberally construed so that the real will of the voters may not be defeated by a mere technicality.

Source: SL 1929, ch 118, § 58; SDC 1939, § 16.0248.






Chapter 06A - Presidential Preference Primaries [Repealed]

CHAPTER 12-6A

PRESIDENTIAL PREFERENCE PRIMARIES [REPEALED]

[Repealed by SL 1980, ch 113, §§ 1 to 10]



Chapter 07 - Nomination Of Independent Candidates

§ 12-7-1 Certificate required for nomination--Number of signatures--Certification ofcandidate for lieutenant governor or vice president.

12-7-1. Certificate required for nomination--Number of signatures--Certification of candidate for lieutenant governor or vice president. Any candidate for nonjudicial public office, except as provided in § 12-7-7, who is not nominated by a primary election may be nominated by filing with the secretary of state or county auditor as prescribed by § 12-6-4, not prior to January first at 8:00 a.m. and not later than the last Tuesday of April at 5:00 p.m. prior to the election, a certificate of nomination which shall be executed as provided in chapter 12-6. If the certificate of nomination is mailed by registered mail by the last Tuesday of April at 5:00 p.m. prior to the election, it is timely submitted. The certificate of nomination shall be signed by registered voters within the district or political subdivision in and for which the officers are to be elected. The number of signatures required may not be less than one percent of the total combined vote cast for Governor at the last certified gubernatorial election within the district or political subdivision. An independent candidate for Governor shall certify the candidate's selection for lieutenant governor to the secretary of state prior to circulation of the candidate's nominating petition. The candidate and the candidate's selection for lieutenant governor or vice president shall sign the certification before it is filed. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 prescribing the forms for the certificate of nomination and the certification for lieutenant governor.

Source: SDC 1939, § 16.0501; SL 1973, ch 75, § 1; SL 1975, ch 119, § 17; SL 1975, ch 122, § 1; SL 1976, ch 105, § 20; SL 1977, ch 108, § 2; SL 1977, ch 109, § 1; SL 1982, ch 127; SL 1999, ch 73, § 1; SL 2001, ch 68, § 1; SL 2002, ch 74, § 1; SL 2005, ch 87, § 3; SL 2007, ch 76, § 1; SL 2012, ch 83, § 1.



§ 12-7-1.1 Earliest time for circulation of petitions or nominating certificates.

12-7-1.1. Earliest time for circulation of petitions or nominating certificates. No petition or certificate of nomination covered by this chapter may be circulated prior to the first day of January of the year in which the election will be held.

Source: SL 1977, ch 108, § 5.



§ 12-7-2 to 12-7-4. Repealed.

12-7-2 to 12-7-4. Repealed by SL 1973, ch 75, § 2.



§ 12-7-5 Primary election candidate prohibited from filing as independent for same officein same year.

12-7-5. Primary election candidate prohibited from filing as independent for same office in same year. No person shall file a certificate of nomination pursuant to § 12-7-1 for an office for which he has been a candidate in the primary election of the same year.

Source: SL 1977, ch 110; SL 1980, ch 114.



§ 12-7-6 Candidates for Legislature required to reside in district of candidacy.

12-7-6. Candidates for Legislature required to reside in district of candidacy. Any candidate for office in the State Legislature shall be a resident of the district for which he is a candidate at the time he signs his declaration of candidacy on the certificate of nomination as required by this chapter.

Source: SL 1990, ch 105, § 2.



§ 12-7-7 Certificate of nomination for President or Vice President of the United States--Filing deadlines--Number of signatures.

12-7-7. Certificate of nomination for President or Vice President of the United States--Filing deadlines--Number of signatures. Any candidate for President or Vice President of the United States who is not nominated by a primary election may be nominated by filing with the secretary of state, not prior to January first at 8:00 a.m. and not later than the first Tuesday in August at 5:00 p.m. prior to the election, a certificate of nomination which shall be executed as provided in chapter 12-6. If the certificate of nomination is mailed by registered mail by the first Tuesday in August at 5:00 p.m. prior to the election, it is timely submitted. The number of signatures required may not be less than one percent of the total combined vote cast for Governor at the last certified gubernatorial election within the state. An independent candidate for President shall file a declaration of candidacy and a certification of the candidate's selection for Vice President with the secretary of state prior to circulation of the candidate's nominating petitions. The candidate and the candidate's selection for Vice President shall sign the certification before it is filed. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 prescribing the forms for the certificate of nomination and the certification for Vice President.

Source: SL 2001, ch 68, § 2; SL 2007, ch 75, § 2; SL 2007, ch 76, § 2.



§ 12-7-8 Candidate for other office nominated under § 12-7-7 to choose candidacy--Effectof failure to choose.

12-7-8. Candidate for other office nominated under § 12-7-7 to choose candidacy--Effect of failure to choose. Notwithstanding the deadline provided in § 12-6-55, if any person is nominated as a presidential or vice-presidential candidate pursuant to § 12-7-7 and that person is a candidate for another office, the person shall choose one of the candidacies and withdraw from any other candidacy. If the person fails to choose one of the candidacies within seven days of certification as a presidential or vice- presidential candidate, the person is deemed to have chosen the candidacy pursuant to § 12-7-7 and is further deemed to have withdrawn from any other candidacy.

Source: SL 2002, ch 73, § 2.






Chapter 08 - Certification Of Nominations

§ 12-8-1 Certification by county board of nominees at primary--Certificate of election ofparty officials.

12-8-1. Certification by county board of nominees at primary--Certificate of election of party officials. The county canvassing board, as soon as the returns of any primary election are canvassed, as provided in chapter 12-20, shall issue and mail to each person whom the returns show nominated for any county office, a certificate of nomination. The county canvassing board shall certify the names of such nominees to be printed on the official ballot at the succeeding November election. The board shall issue and mail a certificate of election to each person whom the returns show elected as party precinct committeeman or committeewoman, delegate or alternate to the state convention. The certificate shall be duly executed by said county canvassing board under the seal of the county. The county canvassing board shall similarly certify the election of the delegates and alternates to the state convention to the state political parties.

Source: SL 1907, ch 139, § 64; SL 1911, ch 201, § 103; SL 1917, ch 234, § 96; RC 1919, § 7160 (b); SL 1929, ch 118, § 42; SDC 1939, § 16.0236; SL 1963, ch 107, § 5; SL 1979, ch 98, § 1.



§ 12-8-2 Certification by state board of nominees at primary--Certificate of election ofparty officials.

12-8-2. Certification by state board of nominees at primary--Certificate of election of party officials. The State Canvassing Board, as soon as the returns of any primary election are canvassed as provided in § 12-20-38, shall issue and mail to each person whom the returns show nominated for any congressional, state, judicial, or legislative office, or nominated pursuant to § 12-6-9 or chapter 12-9, a formal certificate of nomination and shall certify the names of such nominees to be printed upon the official ballot at the succeeding November election under their respective political party designations; and to each person whom the returns show elected to a party position, a formal certificate of election; said certificates to be duly executed by said canvassing board under the great seal of the state.

Source: SL 1907, ch 139, § 62; SL 1911, ch 201, § 102; SL 1917, ch 234, § 96; RC 1919, § 7160 (a); SL 1925, ch 161, § 1; SL 1929, ch 118, § 41; SDC 1939, §§ 16.0236, 16.0306; SDCL, § 12-9-9; SL 1968, ch 143, § 5; SL 1973, ch 76, § 1.



§ 12-8-3 to 12-8-5 Repealed.

12-8-3 to 12-8-5. Repealed by SL 1973, ch 76, § 6.



§ 12-8-6 Time of filing certificates of nomination.

12-8-6. Time of filing certificates of nomination. Nominations by party committee to fill vacancies occurring in nominations made in primary elections and certificates of nomination to be filed with the secretary of state and those to be filed with the county auditor shall be filed not later than the second Tuesday in August at five p.m. or mailed by registered mail by that date and time prior to the election.

Source: SL 1897, ch 60, § 8; RPolC 1903, § 1905; SL 1918 (SS), ch 44, § 1; RC 1919, § 7202; SL 1929, ch 117, § 1; SL 1935, ch 109, § 1; SL 1937, ch 124, § 1; SDC 1939, § 16.0502; SDCL, § 12-8-3; SL 1971, ch 87, §§ 1, 2; SL 1973, ch 76, § 2; SL 1977, ch 108, § 3; SL 1978, ch 100, § 1; SL 1979, ch 97, § 2.



§ 12-8-7 Repealed.

12-8-7. Repealed by SL 1974, ch 118, § 200.



§ 12-8-8 Certification to county auditors of persons nominated for office--Delayedcertification of presidential and vice presidential candidates.

12-8-8. Certification to county auditors of persons nominated for office--Delayed certification of presidential and vice presidential candidates. The secretary of state, not later than the third Tuesday in August at five p.m. before the general election, shall certify to the county auditor of each county within which any voters of this state vote for the officer or officers nominated at the preceding primary, whose certificates of nomination have been filed in the Office of the Secretary of State, or who have been regularly named or petitioned for filling of a vacancy, the name and description of each person so nominated. In years when a President and vice president are nominated and the national party conventions are held at such a late date as to make the foregoing provisions impossible, then, the secretary of state shall make the certification not later than seven days after nominations of such President and vice president.

Source: SL 1897, ch 60, § 9; RPolC 1903, § 1906; SL 1918 (SS), ch 44, § 2; RC 1919, § 7207; SDC 1939, § 16.0246; SL 1955, ch 55, § 1; SL 1971, ch 87, § 3; SL 1977, ch 108, § 4; SL 1978, ch 100, § 2; SL 1979, ch 97, § 3; SL 2007, ch 81, § 11.






Chapter 09 - Judicial Nominations And Elections

§ 12-9-1 Judicial officers nominated and elected in nonpolitical elections.

12-9-1. Judicial officers nominated and elected in nonpolitical elections. All candidates for the office of judge of the circuit court, and such other judicial officers as may be required by law to be elected, shall be nominated and voted for at the primary and general elections in the manner provided by this chapter and not otherwise.

Source: SL 1921, ch 224, § 1; SDC 1939, § 16.0301; SL 1974, ch 118, § 36; SL 1981, ch 164, § 1.



§ 12-9-2 Repealed.

12-9-2. Repealed by SL 2013, ch 65, § 1.



§ 12-9-3 Repealed.

12-9-3. Repealed by SL 1973, ch 74, § 14.



§ 12-9-3.1 Individual judicial positions designated by secretary of state.

12-9-3.1. Individual judicial positions designated by secretary of state. The secretary of state shall designate each individual judicial position to be filled by election. The position that is assigned to an individual judge is assigned also to the judge's successor in office. A candidate for circuit court shall indicate the specific position for which the candidate is running.

Source: SL 1976, ch 107, § 1; SL 1995, ch 82.



§ 12-9-4 Filing of nominating petitions--Number of signatures--Form and contents.

12-9-4. Filing of nominating petitions--Number of signatures--Form and contents. Nominating petitions for judicial office filed pursuant to this chapter shall state the judicial position sought, using the designations established pursuant to § 12-9-3.1, which shall be filed in the Office of the Secretary of State within the time prescribed by § 12-6-4 and shall be signed by not less than fifty registered voters of the district or circuit or other division of court boundaries. To the extent it is consistent with this chapter, § 12-6-8 shall govern such petitions.

Source: SL 1921, ch 224, § 2; SDC 1939, § 16.0302; SL 1943, ch 72; SL 1959, ch 92; SL 1961, ch 96, § 1; SL 1968, ch 143, § 3; SL 1972, ch 83, § 1; SL 1974, ch 118, § 38; SL 1976, ch 105, § 21; SL 1976, ch 107, § 2.



§ 12-9-5 Repealed.

12-9-5. Repealed by SL 1974, ch 118, § 200.



§ 12-9-6 Party references prohibited in petitions filed.

12-9-6. Party references prohibited in petitions filed. In any petition filed by or on behalf of any candidate for nomination to judicial office at any primary election or any attachment thereto no reference shall be made to any party ballot or to the party affiliation of such candidate.

Source: SL 1921, ch 224, § 3; SDC 1939, § 16.0303; SL 1974, ch 118, § 39.



§ 12-9-7 Repealed.

12-9-7. Repealed by SL 1974, ch 118, § 200.



§ 12-9-8 Primary not required if no more than two candidates for each position.

12-9-8. Primary not required if no more than two candidates for each position. When nominating petitions are filed on behalf of candidates not to exceed twice the number of persons for the number of judicial positions to be filled, the names of such persons need not be placed upon the primary ballot but such persons shall be the nominees for such positions.

Source: SL 1921, ch 224, § 4; SL 1925, ch 162, § 1; SDC 1939, § 16.0304; SL 1974, ch 118, § 40; SL 1976, ch 107, § 3.



§ 12-9-9 Repealed.

12-9-9. Repealed by SL 1974, ch 118, § 200.



§ 12-9-10 Order of listing candidates on ballot--Arrangement by lot--Right to be present.

12-9-10. Order of listing candidates on ballot--Arrangement by lot--Right to be present. The order of names of judicial candidates certified by the secretary of state to each of the county auditors shall be arranged by lot. Any candidate shall have the right to be present or represented when the arrangement is being determined.

Source: SL 1925, ch 161, §§ 1, 2; SDC 1939, §§ 16.0306, 16.0307; SDCL, § 12-9-9; SL 1968, ch 143, § 5; SL 1974, ch 118, § 41; SL 1976, ch 105, § 22.



§ 12-9-11 Repealed.

12-9-11. Repealed by SL 1974, ch 118, § 200.



§ 12-9-12 Preparation of judicial primary ballots--Order of listing candidates.

12-9-12. Preparation of judicial primary ballots--Order of listing candidates. At all primary elections at which candidates for judicial office are to be nominated and a primary is required there shall be prepared and furnished by the several county auditors, separate ballots upon which shall be placed the names of the candidates for such offices, which ballots shall be entitled "nonpolitical judiciary ballot" and shall contain no other designation. The names of all candidates shall be placed thereon without any party designation in the order designated by the secretary of state.

Source: SL 1921, ch 224, § 5; SL 1925, ch 162, § 2; SDC 1939, § 16.0305; SL 1974, ch 118, § 42.



§ 12-9-13 Form of judicial ballot prescribed by board.

12-9-13. Form of judicial ballot prescribed by board. The form of the nonpolitical judiciary ballot shall be prescribed by the State Board of Elections.

Source: SL 1921, ch 224, § 5; SL 1925, ch 162, § 2; SDC 1939, § 16.0305; SL 1974, ch 118, § 43; repealed SL 1976, ch 107, § 4; re-enacted SL 1976, ch 105, § 23.



§ 12-9-14 Nomination by highest vote--Number of nominees.

12-9-14. Nomination by highest vote--Number of nominees. The nominees shall be those persons constituting twice the number of persons to be elected receiving the highest number of votes in the primary election.

Source: SL 1921, ch 224, § 5; SL 1925, ch 162, § 2; SDC 1939, § 16.0305; SL 1968, ch 143, § 4; SL 1974, ch 118, § 44.



§ 12-9-15 Petitions to fill vacancies after primary.

12-9-15. Petitions to fill vacancies after primary. Whenever after nominations have been made under the provisions of this chapter and the number of nominees for a judicial office shall be reduced through death, withdrawal, or disqualification of a nominee or nominees for such office, the registered voters of the district or circuit as the case may be, may, if there is sufficient time for filing a nominating petition pursuant to § 12-8-6, nominate one or more candidates for such judicial office by a petition otherwise complying with § 12-9-4.

Source: SL 1921, ch 224, § 6; SL 1925, ch 162, § 3; SDC 1939, § 16.0308; SL 1968, ch 143, § 7; SL 1974, ch 118, § 45.



§ 12-9-16 to 12-9-20. Repealed.

12-9-16 to 12-9-20. Repealed by SL 1974, ch 118, § 200.



Appendix Appendix to Chapter 12-9. Guidelines for Judicial Campaigns [Repealed].

APPENDIX TO CHAPTER 12-9 [Repealed]

Repealed by SL 2006, ch 274 (Supreme Court Rule 05_13), eff. Jan. 1, 2006.






Chapter 10 - Nomination And Election Of Educational Officers [Repealed]

CHAPTER 12-10

NOMINATION AND ELECTION OF EDUCATIONAL OFFICERS [REPEALED]

[Repealed by SL 1971, ch 89, § 4; SL 1973, ch 74, § 14; SL 1974, ch 119, § 2]



Chapter 11 - Special Congressional Elections

§ 12-11-1 Special election to fill congressional vacancy--Time of election of representative.

12-11-1. Special election to fill congressional vacancy--Time of election of representative. If a vacancy occurs in the office of a senator or representative in the United States Congress it shall be the duty of the Governor within ten days of the occurrence, to issue a proclamation setting the date of and calling for a special election for the purpose of filling such vacancy. If either a primary or general election is to be held within six months, an election to fill a vacancy in the office of representative in the United States Congress shall be held in conjunction with that election, otherwise the election shall be held not less than eighty nor more than ninety days after the vacancy occurs.

Source: SL 1890, ch 84, § 19; RPolC 1903, § 1956; SL 1915, ch 182, § 2; RC 1919, §§ 7214, 7308; SL 1929, ch 117, § 5; SDC 1939, §§ 16.0602, 16.1401; SDCL, § 12-11-2; SL 1974, ch 118, § 46; SL 1979, ch 99, § 5.



§ 12-11-1.1 Special election to fill congressional vacancy due to extraordinary circumstances.

12-11-1.1. Special election to fill congressional vacancy due to extraordinary circumstances. If a vacancy occurs in the office of representative in the United States Congress due to extraordinary circumstances as defined in 2 USC Chapter 1 § 8 as of January 1, 2008, the Governor shall immediately issue a proclamation calling and setting the date for a special election to fill the vacancy. The proclamation shall contain the deadline for nomination.

Source: SL 2008, ch 65, § 1.



§ 12-11-2 Filing of election proclamation--Notice to county auditors and political parties--Nominations.

12-11-2. Filing of election proclamation--Notice to county auditors and political parties--Nominations. The proclamation issued pursuant to § 12-11-1 or 12-11-1.1 shall be filed with the secretary of state who shall, if a special election is called for, notify each county auditor and the chair of each political party recognized pursuant to chapter 12-5 of the date and purpose of the special election. The State Central Committee of each recognized political party may nominate a person to fill the vacancy and any independent candidate filing nominating petitions meeting the requirements of § 12-7-1 may also have his or her name placed on the ballot.

Source: SL 1890, ch 84, § 19; RPolC 1903, § 1956; RC 1919, § 7308; SL 1929, ch 117, § 5; SDC 1939, § 16.1401; SL 1974, ch 118, § 47; SL 2008, ch 65, § 2.



§ 12-11-2.1 Absentee ballots cast by uniformed services or overseas voters in special election tofill congressional vacancy.

12-11-2.1. Absentee ballots cast by uniformed services or overseas voters in special election to fill congressional vacancy. If the date of the special election conducted pursuant to § 12-11-1.1 requires that absentee ballots cast by absent uniformed services voters or overseas voters arriving after election day be counted as required by 2 USC Chapter 1 § 8 as of January 1, 2008, these absentee ballots shall be processed and counted by the provisional ballot counting board. The provisional ballot counting board shall meet on the deadline established in 2 USC Chapter 1 § 8 as of January 1, 2008, for the return of these absentee ballots. The official county canvass shall be conducted within twenty-four hours after the conclusion of the absentee and provisional ballot count. The official state canvass shall be held within three days after the conclusion of the county canvass.

Source: SL 2008, ch 65, § 3.



§ 12-11-3 Filing of nominations--Certification--Conduct of elections.

12-11-3. Filing of nominations--Certification--Conduct of elections. Each party nomination and independent petition shall be filed with the secretary of state not less than forty-five days preceding any election which is not combined with a primary or general election. If the election is conducted with a primary election, each party nomination and independent petition shall be filed by the last Tuesday in March. Each nomination shall be certified in a like manner as any other nomination for the purpose of a general election. The election shall be conducted, canvassed, and the results certified as in a general election. If the election is conducted with a general election, each party nomination and independent petition shall be filed by the second Tuesday in August.

Source: SL 1890, ch 84, § 23; RPolC 1903, § 1959; RC 1919, § 7311; SDC 1939, § 16.1404; SL 1974, ch 118, § 48; SL 1979, ch 99, § 7; SL 2004, ch 107, § 1; SL 2007, ch 81, § 12.



§ 12-11-4 Temporary appointment by Governor to fill vacancy in United States Senate.

12-11-4. Temporary appointment by Governor to fill vacancy in United States Senate. Pursuant to the Seventeenth Amendment to the Constitution of the United States of America, the Governor may fill by temporary appointment, until a special election is held pursuant to this chapter, vacancies in the office of senator in the Senate of the United States.

Source: SL 1979, ch 99, § 1.



§ 12-11-5 Special election to fill senate vacancy.

12-11-5. Special election to fill senate vacancy. The special election to fill the vacancy of a senator shall be held at the same time as the next general election. The general election laws shall apply unless inconsistent with this chapter.

Source: SL 1979, ch 99, § 2.



§ 12-11-6 No special election if appointed senator's term expires at normal time.

12-11-6. No special election if appointed senator's term expires at normal time. No special election, to fill a vacancy, may be held if the term of office of the appointed senator expires in the month of January immediately following the next general election that would occur after the vacancy.

Source: SL 1979, ch 99, § 3.



§ 12-11-7 Vacancy within ninety days of general election--Concurrent elections.

12-11-7. Vacancy within ninety days of general election--Concurrent elections. If a vacancy occurs within ninety days of the next general election, the special election to fill the vacancy shall be held concurrently with the general election to be held two years later.

Source: SL 1979, ch 99, § 4.



§ 12-11-8 Nominations for specially elected senator--Vacancy near primary election.

12-11-8. Nominations for specially elected senator--Vacancy near primary election. Nominations of candidates for the special election for senator shall be conducted pursuant to chapter 12-6. If a vacancy occurs within ninety days of the date of the primary election, or between the primary election and at least ninety days prior to the general election, the provisions of §§ 12-11-2 and 12-11-3 shall apply.

Source: SL 1979, ch 99, § 6.






Chapter 12 - Notice Of Elections

§ 12-12-1 Notice of offices to be filled--Publication.

12-12-1. Notice of offices to be filled--Publication. The county auditor or other local election official charged with the conduct of local elections shall give notice of the offices that are to be filled by nomination or by declaration and the deadlines for filing in all official newspapers at least once each week for two consecutive weeks, the last publication to be not less than ten nor more than fifteen days before the deadline for filing. That same official shall give a further notice of each election stating the date and time of the election and designating polling places in all official newspapers at least once each week for two consecutive weeks, the last publication to be not less than four nor more than ten days before the election. However, for any secondary election as provided for in § 12-6-51.1, one notice shall be published along with a copy of the ballot in each of the newspapers in the state which publish on Saturday and Sunday. The secretary of state shall direct the newspapers to publish the ballot and notice on the eleventh or twelfth day after the primary election. The secretary of state shall pay all costs of publication.

Source: SDC 1939, §§ 16.0213, 16.0901; SL 1955, ch 54, §§ 2, 4; SL 1963, ch 107, § 2; SDCL, § 12-6-10; SL 1968, ch 75; SL 1971, ch 85; SL 1972, ch 81, §§ 3, 4; SL 1973, ch 77, § 1; SL 1979, ch 100, § 1; SL 1982, ch 28, § 43; SL 1985, ch 110, § 1D; SL 1995, ch 83; SL 1997, ch 79, § 1.



§ 12-12-2 to 12-12-4. Repealed.

12-12-2 to 12-12-4. Repealed by SL 1973, ch 77, § 2.



§ 12-12-5 Notice of vacancy for an unexpired term--Publication.

12-12-5. Notice of vacancy for an unexpired term--Publication. If a vacancy for an unexpired term is to be filled by an election pursuant to § 3-4-6 and the vacancy occurs after the first notice of filing deadline is published pursuant to § 12-12-1, the county auditor shall give notice of the vacancy to be filled in each official newspaper at least once each week for two consecutive weeks. The first notice of vacancy shall be published in the week following the occurrence of the vacancy. The notice of vacancy shall include the deadline for filing partisan nominating petitions, if not yet passed, and the deadline for filing independent nominating petitions.

Source: SL 2009, ch 69, § 4.






Chapter 13 - Constitutional Amendments And Submitted Questions

§ 12-13-1 Delivery of proposed questions to county auditors--Attorney general'sexplanation.

12-13-1. Delivery of proposed questions to county auditors--Attorney general's explanation. The secretary of state, at least twelve weeks prior to the general election, shall deliver to each county auditor a certified copy of each initiated measure, referred law, or proposed amendment to the Constitution to be voted on at the election, together with a statement, title, explanation, and recitation of the effect of a "Yes" or "No" vote to be published preceding the text of the initiative, referendum, or proposed amendment. The attorney general shall prepare each statement, title, explanation, and recitation.

Source: SL 1913, ch 107, § 11; RC 1919, § 7225; SDC 1939, § 16.1305 as added by SL 1963, ch 114; SL 1974, ch 118, § 51; SL 1979, ch 101; SL 1994, ch 108, § 1.



§ 12-13-2 Measures and questions to be sent to official newspapers.

12-13-2. Measures and questions to be sent to official newspapers. The county auditor shall, on or before the first day of October of each year in which there is a general election, send by electronic transmission or mail to each official newspaper of the county a copy of all measures and questions as certified pursuant to § 12-13-1.

Source: SL 1913, ch 107, § 4; RC 1919, § 7219; SDC 1939, § 16.1305; SL 1957, ch 86; SL 1963, ch 114; SL 1974, ch 118, § 52; SL 1979, ch 100, § 2; SL 1982, ch 28, § 44; SL 2012, ch 18, § 8.



§ 12-13-3 Newspaper publication of submitted questions--Compensation--Suspensionof status on failure to publish--Election valid despite refusal to publish.

12-13-3. Newspaper publication of submitted questions--Compensation--Suspension of status on failure to publish--Election valid despite refusal to publish. It shall be the duty of each official newspaper of the county to publish once not less than two nor more than four weeks prior to each general election full copies of that material supplied pursuant to § 12-13-2, and for such publication such newspaper shall receive compensation at the legal rate prescribed by law to be paid out of the general fund.

In case any official newspaper shall fail or refuse to make such publication as hereinbefore provided, such newspaper shall thereupon cease to be an official newspaper for the remainder of that year and for the following calendar year, and the board of county commissioners of such county shall appoint some other newspaper of such county as an official newspaper. The refusal of an official newspaper or newspapers to publish shall not invalidate the results of an election on such question.

Source: SL 1913, ch 107, § 5; RC 1919, § 7220; SDC 1939, § 16.1305; SL 1957, ch 86; SL 1963, ch 114; SL 1972, ch 84, § 1; SL 1974, ch 118, § 53.



§ 12-13-4 Lettering and numbering of submitted questions.

12-13-4. Lettering and numbering of submitted questions. Beginning with the 2004 general election and each election thereafter, each constitutional amendment shall be consecutively designated by a letter until each letter of the alphabet has been used for purpose of preparing the official ballots and notices. If all the letters have been used, the next constitutional amendment shall be designated at the beginning of the alphabet. Beginning with the 2004 general election and each election thereafter, each initiated measure or referred law shall be consecutively designated by a number for the purpose of preparing the official ballots and notices.

Source: SDC 1939, § 16.1301; SL 1964, ch 61; SL 2003, ch 81, § 1.



§ 12-13-5 to 12-13-8.2. Repealed.

12-13-5 to 12-13-8.2. Repealed by SL 1994, ch 108, § 2.



§ 12-13-9 Attorney general's statement regarding constitutional amendment proposedby legislature and referred measure--Fiscal impact statement.

12-13-9. Attorney general's statement regarding constitutional amendment proposed by legislature and referred measure--Fiscal impact statement. Before the third Tuesday in May, the attorney general shall deliver to the secretary of state an attorney general's statement for each amendment to the Constitution proposed by the Legislature, and any referred measure from an odd year. The attorney general's statement for each referred measure from an even year shall be delivered to the secretary of state before the second Tuesday in July. The attorney general's statement shall be written by the attorney general and shall consist of a title, an explanation, and a clear and simple recitation of the effect of a "Yes" or "No" vote. The title shall be a concise statement of the subject of the proposed amendment or referred measure authored by the attorney general. The explanation shall be an objective, clear, and simple summary to educate the voters of the purpose and effect of the proposed amendment to the Constitution or the referred law. The attorney general shall include a description of the legal consequences of the proposed amendment or the referred law, including the likely exposure of the state to liability if the proposed amendment or the referred law is adopted. The explanation may not exceed two hundred words in length. On the printed ballots, the title shall be followed by the explanation and the explanation shall be followed, if applicable, by the fiscal impact statement prepared pursuant to § 2-1-20 and then followed by the recitation.

Source: SL 1915, ch 181, § 1; RC 1919, § 7216; SL 1921, ch 219; SDC 1939, § 16.1302; SL 1959, ch 99, § 15; SDC Supp 1960, § 16.2215; SDCL §§ 12-13-10, 12-13-12; SL 1971, ch 90, §§ 1, 2; SL 1974, ch 118, § 58; SL 1976, ch 105, § 30; SL 1979, ch 97, § 4; SL 1994, ch 108, § 8; SL 2006, ch 67, § 3; SL 2007, ch 14, § 2; SL 2007, ch 77, § 1; SL 2009, ch 64, § 10, eff. July 1, 2010; SL 2013, ch 101, § 74.



§ 12-13-9.1 Availability of attorney general's explanation of proposed questions.

12-13-9.1. Availability of attorney general's explanation of proposed questions. The secretary of state shall, immediately upon delivery from the attorney general, make the attorney general's statement for each proposed amendment to the Constitution, each initiated measure, and each referred law available to any person upon request.

Source: SL 2006, ch 67, § 6; SL 2007, ch 77, § 2.



§ 12-13-9.2 Action to challenge adequacy of attorney general's statement--Appeal--Timelimits.

12-13-9.2. Action to challenge adequacy of attorney general's statement--Appeal--Time limits. If the proponents or opponents of a proposed amendment to the Constitution, initiated measure, or referred measure believe that the attorney general's statement does not satisfy the requirements of § 12-13-9 or § 12-13-25.1, they shall, within seven days of delivery of the statement to the secretary of state, file an action in circuit court challenging the adequacy of the statement. The action takes precedence over other cases in circuit court and a final order shall be filed within fifteen days of the commencement of the action. Any party appealing the circuit court order to the Supreme Court shall file a notice of appeal within five days of the date of the circuit court order.

Source: SL 2007, ch 77, § 3; SL 2009, ch 64, § 4, eff. July 1, 2010.



§ 12-13-10 Repealed.

12-13-10. Repealed by SL 1974, ch 118, § 200.



§ 12-13-11 Materials printed on ballot in lieu of full text--Separate ballot.

12-13-11. Materials printed on ballot in lieu of full text--Separate ballot. The title, explanation, recitation, place for voting, and statement as required by this chapter shall be printed on the ballot in lieu of the law, measure, constitutional amendment, or other question to be submitted to a vote of the people. All proposed constitutional amendments to be submitted at an election shall be placed on one ballot and all initiated measures or referred laws upon a separate ballot.

Source: SL 1897, ch 60, § 27; SL 1899, ch 80, § 1; SL 1899, ch 93, § 4; RPolC 1903, §§ 24, 1911; SL 1911, ch 87, § 2; SL 1913, ch 107, § 2; SL 1915, ch 181, §§ 1, 2; RC 1919, §§ 7216, 7217; SL 1921, ch 219; SDC 1939, §§ 16.1302, 16.1303; SDCL, § 12-13-17; SL 1974, ch 118, § 59; SL 1994, ch 108, § 9.



§ 12-13-12 to 12-13-15. Repealed.

12-13-12 to 12-13-15. Repealed by SL 1974, ch 118, § 200.



§ 12-13-16 Publication of false or erroneous information on constitutional amendmentor submitted question as misdemeanor.

12-13-16. Publication of false or erroneous information on constitutional amendment or submitted question as misdemeanor. Any person knowingly printing, publishing, or delivering to any voter of this state a document containing any purported constitutional amendment, question, law, or measure to be submitted to the voters at any election, in which such constitutional amendment, question, law, or measure is misstated, erroneously printed, or by which false or misleading information is given to the voters, is guilty of a Class 2 misdemeanor.

Source: SL 1913, ch 107, § 9; RC 1919, § 7224; SDC 1939, § 16.9923; SL 1982, ch 86, § 83.



§ 12-13-17 to 12-13-22. Repealed.

12-13-17 to 12-13-22. Repealed by SL 1974, ch 118, § 200.



§ 12-13-23 Distribution of public information--Statements of proponents and opponents.

12-13-23. Distribution of public information--Statements of proponents and opponents. The secretary of state shall distribute public information on any constitutional amendment, initiated, or referred measure submitted to the electors for approval. The secretary of state shall compile the public information by printing a statement in support of the constitutional amendment, initiated, or referred measure written by its proponents, if any can be identified, and a statement against the constitutional amendment, initiated, or referred measure written by its opponents, if any can be identified. The secretary of state is not responsible for the contents, objectivity, or accuracy of the statements written by the proponents and opponents.

Source: SL 1992, ch 111, § 1; SL 2006, ch 67, § 5.



§ 12-13-24 Style, form, and wording of initiative or initiated amendment.

12-13-24. Style, form, and wording of initiative or initiated amendment. Each initiative or initiated amendment to the Constitution shall be written in a clear and coherent manner in the style and form of other legislation. Each initiative or initiated amendment to the Constitution shall be worded so that the effect of the measure is not misleading or likely to cause confusion among voters.

Source: SL 1994, ch 109, § 1.



§ 12-13-25 Review and comments by director of Legislative Research Council.

12-13-25. Review and comments by director of Legislative Research Council. The sponsors of each initiative or initiated amendment to the Constitution shall submit a copy of the initiative or initiated amendment to the Constitution to the director of the Legislative Research Council for review and comment before it may be circulated for signatures. The director shall review each submitted initiative or initiated amendment to the Constitution to determine if the requirements of § 12-13-24 are satisfied. Within fifteen days of receipt of an initiative or initiated amendment to the Constitution, the director shall provide written comments on the initiative or initiated amendment to the Constitution to the sponsors of the initiative or initiated amendment, the attorney general, and the secretary of state for the purpose of assisting the sponsors in complying with § 12-13-24. The sponsors may, but are not required to, amend the initiative or initiated amendment to the Constitution to comply with the director's comments.

Source: SL 1994, ch 109, § 2; SL 2007, ch 14, § 3; SL 2009, ch 64, § 1, eff. July 1, 2010.



§ 12-13-25.1 Submission of initiative to attorney general--Statement of attorney general--Title--Filing with secretary of state--Fiscal impact statement.

12-13-25.1. Submission of initiative to attorney general--Statement of attorney general--Title--Filing with secretary of state--Fiscal impact statement. Following receipt of the written comments of the director of the Legislative Research Council, the sponsors shall submit a copy of the initiative or initiated amendment to the Constitution in final form, to the attorney general. The attorney general shall prepare an attorney general's statement which consists of a title and explanation. The title shall be a concise statement of the subject of the proposed initiative or initiated amendment to the Constitution. The explanation shall be an objective, clear, and simple summary to educate the voters of the purpose and effect of the proposed initiated measure or initiated amendment to the Constitution. The attorney general shall include a description of the legal consequences of the proposed amendment or initiated measure, including the likely exposure of the state to liability if the proposed amendment or initiated measure is adopted. The explanation may not exceed two hundred words in length. The attorney general shall file the title and explanation with the secretary of state and shall provide a copy to the sponsors within sixty days of receipt of the initiative or initiated amendment to the Constitution.

If the petition is filed as set forth in § 2-1-2, the attorney general shall deliver to the secretary of state before the third Tuesday in May a simple recitation of a "Yes" or "No" vote. On the printed ballots, the title shall be followed by the explanation and the explanation shall be followed, if applicable, by the fiscal impact statement prepared pursuant to § 2-1-20 and then followed by the recitation.

Source: SL 2009, ch 64, § 2, eff. July 1, 2010; SL 2013, ch 101, § 75.



§ 12-13-26 Unreviewed initiatives or initiated amendments unacceptable.

12-13-26. Unreviewed initiatives or initiated amendments unacceptable. The secretary of state may not accept any initiative or initiated amendment to the Constitution unless such initiative or initiated amendment to the Constitution has been submitted to the director of the Legislative Research Council and the director has reviewed and commented on such initiative or initiated amendment to the Constitution, and unless the attorney general has filed the title and explanation of the initiative or initiated amendment to the Constitution with the secretary of state.

Source: SL 1994, ch 109, § 3; SL 2009, ch 64, § 3, eff. July 1, 2010.



§ 12-13-27 Special elections for constitutional amendments--Procedural changes--Reimbursement of costs.

12-13-27. Special elections for constitutional amendments--Procedural changes--Reimbursement of costs. Notwithstanding any other provision of law, the Legislature may set a date for a special election for a statewide vote on any constitutional amendment proposed by the Legislature, pursuant to S.D. Const., Art. XXIII, §§ 1 and 3, and may provide in its resolution proposing such constitutional amendment an accompanying procedure, that may alter the time requirements but not the substantive provisions, of this chapter. The state shall reimburse each county for any costs incurred as a result of this section.

Source: SL 2000 (SS), ch 2, § 1.



§ 12-13-28 Employment and compensation of petition circulators.

12-13-28. Employment and compensation of petition circulators. No person may employ, reward, or compensate any person to circulate a petition for an initiated measure, referred law, or proposed amendment to the South Dakota Constitution based on the number of registered voters who signed the petition. Nothing in this section prohibits any person from employing a petition circulator based on one of the following practices:

(1) Paying an hourly wage or salary;

(2) Establishing either express or implied minimum signature requirements for the petition circulator;

(3) Terminating the petition circulator's employment, if the petition circulator fails to meet certain productivity requirements; and

(4) Paying discretionary bonuses based on reliability, longevity, and productivity.

Any violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 78, § 1.






Chapter 14 - Precincts And Polling Places

§ 12-14-1 Designation of precincts and polling places by county commissioners--Changes--Separate voter lists of special voting districts.

12-14-1. Designation of precincts and polling places by county commissioners--Changes--Separate voter lists of special voting districts. The board of county commissioners shall by resolution provide for election precincts throughout its county and shall designate polling places within such precincts. The board shall establish new election precincts if required by the provisions of this chapter and may by resolution change the boundaries of election precincts already established. The county auditor shall be able to provide separate lists of voters living within the boundaries of each municipality, ward, school district, and any other special voting district.

Source: SDC 1939, § 16.0801; SL 1959, ch 94; SL 1974, ch 118, § 60; SL 1978, ch 101, § 1; SL 2002, ch 40, § 15.



§ 12-14-1.1 Notice to county auditor of boundary change for local election.

12-14-1.1. Notice to county auditor of boundary change for local election. The official in charge of a local election shall notify the county auditor at least forty-five days preceding a local election, of the precinct, ward, representation area, or external boundary changes if any have been made.

Source: SL 1974, ch 118, § 14; SL 2010, ch 74, § 12.



§ 12-14-2 Boundaries to be clearly defined in resolution.

12-14-2. Boundaries to be clearly defined in resolution. The resolution of the board of county commissioners establishing new precincts or making any change in precincts already established shall clearly set forth and define the boundaries of the election precincts established or altered.

Source: SL 1915, ch 184, § 1; RC 1919, § 7231; SL 1919, ch 186, § 2; SDC 1939, § 16.0801; SL 1959, ch 94; SL 1974, ch 118, § 61.



§ 12-14-3 Repealed.

12-14-3. Repealed by SL 1974, ch 118, § 200.



§ 12-14-4 Adjustment in size of precincts--Unreasonable waiting time.

12-14-4. Adjustment in size of precincts--Unreasonable waiting time. In all precincts the board of county commissioners shall adjust the size of any precinct at which there was unreasonable waiting time imposed upon the voters at the last preceding general election. Under ordinary circumstances, more than thirty minutes waiting time is deemed unreasonable waiting time except at the time when the polls close.

Source: SDC 1939, § 16.0801 (1); SL 1959, ch 94; SL 1968, ch 78; SL 1974, ch 118, § 62; SL 1976, ch 105, § 31; SL 1996, ch 94, § 3.



§ 12-14-5 to 12-14-8. Repealed.

12-14-5 to 12-14-8. Repealed by SL 1974, ch 118, § 200.



§ 12-14-9 Location of polling places.

12-14-9. Location of polling places. Polling places shall be selected with reference to the convenience of the voters in the various election precincts, and should be as near the center of the election precincts as practicable but if in their judgment the convenience of the voters will be served thereby or if communication can be thereby made available, the polling place may be located outside the boundaries of the precinct.

Source: SL 1911, ch 146; SL 1913, ch 204, § 1; SL 1915, ch 184, § 1; SL 1918 (SS), ch 47; RC 1919, § 7231; SL 1919, ch 186, § 2; SL 1933, ch 103, § 2; SL 1935, ch 110, § 2; SDC 1939, § 16.0801 (6); SL 1959, ch 94; SL 1967, ch 73; SL 1968, ch 80; SL 1970, ch 89; SL 1974, ch 118, § 63.



§ 12-14-10 Repealed.

12-14-10. Repealed by SL 1974, ch 118, § 200.



§ 12-14-11 Repealed.

12-14-11. Repealed by SL 1996, ch 94, § 4.



§ 12-14-12 Repealed.

12-14-12. Repealed by SL 2008, ch 34, § 11.



§ 12-14-13 Display of flag at polling places at election.

12-14-13. Display of flag at polling places at election. The American flag shall be displayed inside or outside of all polling places within this state at each election.

Source: SL 1987, ch 122.



§ 12-14-14 Sign to identify polling place on election day.

12-14-14. Sign to identify polling place on election day. On election day a sign, with a minimum size of eleven inches by seventeen inches, shall be conspicuously displayed outside of the entrance to any building in which a polling place is located to clearly identify the building as a polling place.

Source: SL 2007, ch 79, § 1.



§ 12-14-15 Change in precinct boundary or polling place.

12-14-15. Change in precinct boundary or polling place. No precinct boundary or polling place may be changed after the publication of the first notice of election is published as provided in § 12-12-1. If a designated polling place is destroyed or becomes otherwise physically unusable as a polling place after the first notice of election is published, the county auditor shall recommend a new polling place to be approved by the board of county commissioners. The approval of the new polling place may be made by the board of county commissioners during a conference call meeting.

Notice of the new polling place shall be conspicuously posted at the old polling place location. The county auditor shall also provide notice through the local print and broadcast media. The notice shall be sufficient to reasonably inform the affected voters of the change in polling place location or the county auditor shall mail a notice, if possible, no later than three days prior to the election, to each registered voter assigned to the affected polling place.

Source: SL 2007, ch 73, § 1.



§ 12-14-16 Campaign signs at nonpublicly-owned polling place.

12-14-16. Campaign signs at nonpublicly-owned polling place. If any nonpublicly-owned building is used as a polling place, the building owner may designate whether campaign signs will be allowed on the building's premises outside the area defined in § 12-18-3 on election day. If campaign signs are allowed, the building owner may not prohibit signs from any particular campaign.

Source: SL 2007, ch 73, § 2.



§ 12-14-17 Vote centers.

12-14-17. Vote centers. Notwithstanding any other provision of law, any jurisdiction may conduct an election using vote centers pursuant to the provisions of this section. The election shall be conducted in conformance with all applicable election laws and rules with the following exceptions:

(1) The jurisdiction may use vote centers that allow the voters in the jurisdiction to vote at any one of the vote centers in lieu of establishing precincts and wards for the election;

(2) Any person who is registered to vote and living in the jurisdiction may be appointed as a polling place superintendent or deputy to any of the vote centers;

(3) Secure, encrypted electronic pollbooks shall be used in lieu of paper registration books;

(4) The secretary of state shall prescribe the form of the ballot to be used at vote centers until the State Board of Elections promulgates rules pursuant to subdivision 12-1-9(2);

(5) The entire jurisdiction is designated as one voting precinct for this election; and

(6) The jurisdiction shall submit a plan for approval to the secretary of state. The Board of Elections shall promulgate rules pursuant to chapter 1-26 concerning the plan by July 1, 2013.
Source: SL 2012, ch 84, § 1, eff. Feb. 23, 2012.






Chapter 15 - Precinct Election Officials

§ 12-15-1 Appointment by county auditor of precinct election officials--Namessubmitted by parties.

12-15-1. Appointment by county auditor of precinct election officials--Names submitted by parties. The county auditor shall, not less than twenty days before any election, appoint a precinct superintendent and two precinct deputies who shall constitute the precinct election board and a precinct superintendent and two precinct deputies of the counting board if the board is appointed pursuant to § 12-15-14 or 12-15-14.1 for each of the voting precincts or vote centers of the county. Additional precinct deputies may be appointed in increments of two. The county auditor shall make the appointments from lists of names submitted by the county central committee of each party. If the county auditor fails to receive the list at least forty-five days prior to an election, the county auditor shall make the appointments.

Source: SDC 1939, §§ 16.1001, 16.1005; SL 1961, ch 98; SDCL § 12-18-1; SL 1972, ch 82, § 6; SL 1972, ch 85, § 1; SL 1974, ch 118, § 64; SL 1975, ch 119, § 1; SL 1976, ch 105, § 32; SL 1977, ch 68, § 9; SL 1983, ch 108, § 2; SL 1985, ch 111, § 1; SL 1987, ch 123; SL 1989, ch 129; SL 1993, ch 112, § 1; SL 1993, ch 118, § 1; SL 1999, ch 69, § 3; SL 2012, ch 84, § 2, eff. Feb. 23, 2012.



§ 12-15-1.1 , 12-15-1.2. Repealed.

12-15-1.1, 12-15-1.2. Repealed by SL 1985, ch 111, §§ 3, 4.



§ 12-15-1.3 Precinct assistant--Appointment--Duties.

12-15-1.3. Precinct assistant--Appointment--Duties. In addition to the precinct election board, the person in charge of the election may appoint a person to be designated as the precinct assistant. The precinct superintendent shall prescribe the duties and conduct of the precinct assistant. The precinct assistant may not perform any of the duties of the precinct superintendent or precinct deputies unless specified by statute. The precinct assistant may assist with setting up the polling place, directing voters to the proper election board, and providing instruction on the use of the electronic ballot marking system.

Source: SL 2006, ch 70, § 5.



§ 12-15-2 Precinct superintendent and precinct deputy to be registered voters andresidents of precinct.

12-15-2. Precinct superintendent and precinct deputy to be registered voters and residents of precinct. Any precinct superintendent or precinct deputy appointed under the provisions of § 12-15-1 shall be a registered voter and a resident of the precinct for which the person is appointed. If, by the time prescribed in § 12-15-1, a sufficient number of members of the precinct election board are unable to be appointed, a vacancy may be filled by appointing any registered voter of the county in which the precinct is located provided the voter meets the party distribution required by § 12-15-3.

Source: SDC 1939, § 16.1002; SL 1939, ch 79; SL 1976, ch 105, § 33; SL 1984, ch 108, § 1; SL 1993, ch 112, § 2; SL 1999, ch 69, § 4.



§ 12-15-2.1 Precinct superintendent and precinct deputy prohibited to serve as pollwatchers.

12-15-2.1. Precinct superintendent and precinct deputy prohibited to serve as poll watchers. No person appointed as a precinct superintendent or precinct deputy may serve as a poll watcher at that election.

Source: SL 1984, ch 109, § 1; SL 1999, ch 69, § 5.



§ 12-15-3 Distribution of precinct officials among parties--Superintendent frommajority party--Eligible appointees when list not provided.

12-15-3. Distribution of precinct officials among parties--Superintendent from majority party--Eligible appointees when list not provided. In the appointment of the members of the precinct election board and of the counting board pursuant to this chapter, if three or more parties have candidates on the official ballot, one precinct deputy shall be appointed from each party whose candidate for Governor in the last gubernatorial election had at least fifteen percent of the votes as shown by the precinct returns. If two parties have candidates on such ballots, the members of the precinct election board shall be selected from each party and the party receiving a majority of the votes cast for Governor in the election precinct at the last preceding gubernatorial election shall have a majority of the members of the precinct election board. The precinct superintendent shall belong to the party whose candidate received the most votes for Governor in the last gubernatorial election in that precinct. If a precinct has been created since the last election, the precinct superintendent shall belong to the party which received the most votes for Governor in the county in the last gubernatorial election. If no list is provided by a party's county central committee pursuant to § 12-15-1, any registered voter who is not affiliated with a party as provided in this section may be chosen as a precinct election board member for the party which did not submit the list within time frame specified in § 12-15-1.

Source: SDC 1939, § 16.1002; SL 1939, ch 79; SL 1975, ch 119, § 2; SL 1976, ch 105, § 34; SL 1993, ch 118, § 2; SL 1999, ch 69, § 6; SL 2000, ch 72, § 1.



§ 12-15-4 Repealed.

12-15-4. Repealed by SL 1975, ch 119, § 22.



§ 12-15-5 Repealed.

12-15-5. Repealed by SL 1993, ch 112, § 3.



§ 12-15-6 Repealed.

12-15-6. Repealed by SL 1974, ch 118, § 200.



§ 12-15-7 Meetings of precinct officials for instruction on laws and duties--Compensation for attendance.

12-15-7. Meetings of precinct officials for instruction on laws and duties--Compensation for attendance. Prior to each general or primary election, each county auditor, assisted by the state's attorney, shall call together the superintendents from each of the precincts in the county, and any precinct deputy as the county auditor may deem appropriate, at some convenient time and place and instruct them on the election laws and the duties of the precinct superintendent and precinct deputies. Any person who is called to the meeting and who attends the meeting shall be paid a fee fixed by the board of county commissioners of not less than five dollars for attending the meeting.

Source: SL 1955, ch 59, §§ 1, 2; SDC Supp 1960, § 16.1013; SL 1961, ch 99, § 1; SL 1974, ch 118, § 65; SL 1975, ch 119, § 4; SL 1976, ch 105, § 36; SL 1990, ch 106; SL 1993, ch 118, § 3; SL 1999, ch 69, § 7.



§ 12-15-8 Repealed.

12-15-8. Repealed by SL 1974, ch 118, § 200.



§ 12-15-9 Oath of precinct officials--Entry in pollbook--Violation of oath asmisdemeanor.

12-15-9. Oath of precinct officials--Entry in pollbook--Violation of oath as misdemeanor. Before performing election day duties, each precinct superintendent, precinct deputy, and precinct assistant of the election and counting boards shall severally take an oath in the following form:

I, A.B., do solemnly swear (or affirm) that I will perform the duties of precinct superintendent (or precinct deputy or precinct assistant) according to law and the best of my ability and that I will studiously endeavor to prevent fraud, deceit, and abuse and that I will act in an impartial manner in conducting the election about to be held.

The members of the precinct election board may administer the oath to each other. The person administering the oaths shall cause an entry thereof to be made and signed by the person and prefixed to the pollbook. A violation of this oath is a Class 1 misdemeanor.

Source: SDC 1939, §§ 16.0221, 16.1004; SDCL, § 12-6-22; SL 1975, ch 119, § 5; SL 1993, ch 118, § 4; SL 1999, ch 69, § 8; SL 2004, ch 108, § 1; SL 2006, ch 70, § 6.



§ 12-15-10 Replacement of precinct superintendent or precinct deputy failing to take oathor to serve.

12-15-10. Replacement of precinct superintendent or precinct deputy failing to take oath or to serve. If any person appointed as precinct superintendent or precinct deputy neglects or refuses to be sworn or to act as such, the position of the person shall be filled by the voters of the precinct present at the polling place when it opens, from the different political parties, as provided in this chapter. The person so elected to fill the vacancy is vested with the same power for that election, as if regularly appointed.

Source: SDC 1939, § 16.1007; SL 1974, ch 118, § 66; SL 1975, ch 119, § 6; SL 1976, ch 105, § 37; SL 1993, ch 118, § 5; SL 1999, ch 69, § 9.



§ 12-15-11 Fee paid precinct superintendent and precinct deputy--Mileage for returningpollbooks and ballot boxes.

12-15-11. Fee paid precinct superintendent and precinct deputy--Mileage for returning pollbooks and ballot boxes. Each precinct superintendent and precinct deputy shall receive a fee to be established annually by resolution of the board of county commissioners at its first regular meeting each year. The person delivering the pollbooks and ballot boxes to the proper authority at the county seat shall receive the county rate for mileage as established pursuant to § 7-7-24, for miles necessarily traveled in going to and returning from making the delivery.

Source: SDC 1939, § 16.1710; SL 1943, ch 74; SL 1947, ch 85, § 1; SL 1955, ch 54, § 6; SL 1959, ch 99, § 17; SDC Supp 1960, § 16.2217; SL 1963, ch 117, § 3; SL 1965, ch 89; SL 1965, ch 92; SL 1967, ch 74; SDCL, §§ 12-15-12, 12-15-16; SL 1968, ch 85; SL 1969, ch 84; SL 1974, ch 118, § 67; SL 1976, ch 105, § 38; SL 1987, ch 124, § 1; SL 1993, ch 118, § 6; SL 1999, ch 69, § 10.



§ 12-15-12 Repealed.

12-15-12. Repealed by SL 1974, ch 118, § 200.



§ 12-15-13 Certification of fee of precinct superintendent and precinct deputy--Order forpayment from treasury.

12-15-13. Certification of fee of precinct superintendent and precinct deputy--Order for payment from treasury. The county auditor shall, on the receipt of the returns of any primary, general, or special election make out a certificate stating the fee that each precinct superintendent and precinct deputy is entitled. The county auditor shall submit the certificate to the board of county commissioners at its next session. The board shall order the fee to be paid out of the county treasury.

Source: SDC 1939, § 16.1710; SL 1943, ch 74; SL 1947, ch 85, § 1; SL 1955, ch 54, § 6; SL 1976, ch 105, § 39; SL 1987, ch 124, § 2; SL 1993, ch 118, § 7; SL 1999, ch 69, § 11.



§ 12-15-14 Counting boards in large paper ballot precincts--Duties.

12-15-14. Counting boards in large paper ballot precincts--Duties. In each election precinct in which the number of ballots to be voted on paper ballots, including absentee ballots, has in prior general elections exceeded three hundred voters, the auditor shall appoint a precinct counting board to be composed of five precinct deputies, one of whom shall be superintendent, who shall count the ballots cast in the general election under the direction of the superintendent of the counting board.

Source: SL 1963, ch 117, §§ 1, 2; SDCL, § 12-15-15; SL 1970, ch 90; SL 1972, ch 86; SL 1974, ch 118, § 68; SL 1975, ch 119, § 7; SL 1976, ch 105, § 40; SL 1993, ch 118, § 8; SL 1999, ch 69, § 12.



§ 12-15-14.1 Counting boards in smaller precincts to avoid unreasonable delay.

12-15-14.1. Counting boards in smaller precincts to avoid unreasonable delay. Notwithstanding § 12-15-14, the county auditor may appoint counting boards in those precincts where the number of ballots to be voted on paper ballots, including absentee ballots, has in prior elections unreasonably delayed the completion of the ballot count even though the total number of ballots cast in prior elections did not exceed three hundred voters.

Source: SL 1975, ch 119, § 8; SL 1976, ch 105, § 41; SL 1993, ch 118, § 9.



§ 12-15-14.2 Repealed.

12-15-14.2. Repealed by SL 1996, ch 94, § 5.



§ 12-15-14.3 Certain relatives of candidates prohibited from serving on election andcounting boards.

12-15-14.3. Certain relatives of candidates prohibited from serving on election and counting boards. No person may serve on an election or counting board who is a candidate or related by blood or marriage within the second degree to a candidate who is on the ballot in that precinct.

Source: SL 1991, ch 120; SL 1993, ch 118, § 11.



§ 12-15-15 , 12-15-16. Repealed.

12-15-15, 12-15-16. Repealed by SL 1974, ch 118, § 200.






Chapter 16 - Ballots And Election Supplies

§ 12-16-1 Printed ballots to be provided--Candidates listed--Sample ballots--Submittedquestions.

12-16-1. Printed ballots to be provided--Candidates listed--Sample ballots--Submitted questions. The county auditor shall provide printed ballots for each election in which the voters of the entire county participate. Except as provided in § 12-6-9, printed ballots for a primary election shall contain the name of each candidate who has filed for nomination and is approved. The printed ballots for the election of officers shall contain the name of each candidate whose nomination has been certified or filed with the county auditor in the manner provided by law unless the candidate is deemed elected by having no opposition. The names of the candidates shall appear on the ballot exactly as listed in the declaration of candidacy of the candidates' nominating petitions. Sample ballots shall be printed on paper of a different color from the official ballot but in the same form. The sample ballots and official ballots shall be printed and in the possession of the county auditor not later than forty-eight days prior to a primary or general election. The county auditor shall also prepare the necessary ballots if any question is required to be submitted to the voters of the county. Ballots for general elections shall be of the style and form prescribed in §§ 12-16-2 to 12-16-11, inclusive.

Source: SL 1897, ch 60, § 13; SL 1901, ch 119, § 1; RPolC 1903, §§ 1886, 1892; SL 1909, ch 144; SL 1913, ch 198; SL 1915, ch 186, § 1; RC 1919, §§ 7236, 7241; SL 1925, ch 160; SL 1935, ch 107, § 2; SDC 1939, §§ 16.1101, 16.1105(4); SL 1944 (SS), ch 2, § 4; SL 1953, ch 75, § 3; SL 1955, ch 55, § 2; SL 1957, ch 84, § 2; SL 1959, ch 95; SDC Supp 1960, § 16.0613; SL 1963, ch 112; SL 1965, ch 88; SDCL § 12-19-26; SL 1971, ch 87, § 4; SL 1972, ch 82, § 4; SL 1974, ch 118, § 69; SL 1979, ch 97, § 5; SL 1981, ch 124; SL 1985, ch 112, § 1; SL 1987, ch 125; SL 2010, ch 74, § 13; SL 2011, ch 79, § 1; SL 2013, ch 66, § 1.



§ 12-16-1.1 Automatic election of unopposed candidate--Certificate of election.

12-16-1.1. Automatic election of unopposed candidate--Certificate of election. Any candidate who has been duly nominated to an elective office except State Legislature, political or nonpolitical, having no opposing candidate at the general election shall automatically be elected and the county auditor or secretary of state, as the case may be, shall, following the official canvass, issue a certificate of election to such candidate and his name shall not be printed on the general election ballot.

Source: SL 1971, ch 82, § 1; SL 1979, ch 98, § 3.



§ 12-16-1.2 Repealed.

12-16-1.2. Repealed by SL 1997, ch 80, § 1.



§ 12-16-2 Paper and printing specifications--Columns for parties and independentcandidates--Automatic tabulating systems.

12-16-2. Paper and printing specifications--Columns for parties and independent candidates--Automatic tabulating systems. All official ballots shall be printed on good quality bond paper, in black ink, and in the English language. The names of candidates for each office shall be printed in large type under the designation of the party for which the nomination is made, so that all the names of candidates for each party are in separate columns, the names of candidates for each office are directly opposite each other, and the names of all independent candidates occupy a separate column under the heading, independent candidates. In precincts using automatic tabulating systems, the ballot information, whether placed on the ballot or on the marking device, shall, as far as practicable, be in the order or arrangement provided for paper ballots except that such information may be in vertical or horizontal rows, or on a number of separate pages. No individual race or ballot question may be divided between pages. One ballot card may be used for recording a voter's vote on all races and measures.

Source: SDC 1939, § 16.1105 (1); SL 1974, ch 118, § 70; SL 1977, ch 109, § 2; SL 1994, ch 110, § 1; SL 1997, ch 81, § 1; SL 2007, ch 76, § 3.



§ 12-16-2.1 Colors for ballots.

12-16-2.1. Colors for ballots. The State Board of Elections shall, by rule adopted pursuant to chapter 1-26, establish the color for sample and official ballots and of ballots to be voted in all elections so as to differentiate between the political, nonpolitical, party, and ballot question ballots. In primary elections, a separate ballot label booklet, marking device, and voting booth shall be used for each political party holding a primary.

Source: SL 1929, ch 118, § 12; SDC 1939, § 16.0218; SL 1961, ch 93, § 2; SDCL, § 12-6-15; SL 1971, ch 91; SL 1974, ch 118, § 71; SL 1993, ch 118, § 12; SL 1994, ch 110, § 2.



§ 12-16-3 Repealed.

12-16-3. Repealed by SL 1984, ch 107, § 1B.



§ 12-16-3.1 Order of party columns.

12-16-3.1. Order of party columns. If more than one political party qualifies for the general election, the position of each party's candidates on the ballot shall be determined by drawing of lots by the secretary of state at the same time and in the same manner as prescribed for candidates in § 12-16-8. Representatives of the parties may be present when the arrangement is determined. On paper ballots, the first party name drawn shall be placed in the left-hand column, the second party name drawn shall be placed in the next column, and each succeeding party name drawn shall be placed on the ballot in the order drawn. On direct recording electronic screens, on electronic ballot marking system screens, and on optical scan ballots, the candidate names shall appear in the order in which their party name was drawn.

Source: SL 1984, ch 107, § 2; SL 1994, ch 110, § 3; SL 1997, ch 81, § 2; SL 2005, ch 92, § 1.



§ 12-16-4 Repealed.

12-16-4. Repealed by SL 1976, ch 105, § 84.



§ 12-16-5 Order of offices placed on ballot.

12-16-5. Order of offices placed on ballot. The names of the candidates shall be placed upon the ballot in the following order: presidential electors, if any, United States Senator, if any, Representatives in Congress, state officials, legislative, and county candidates.

Source: SL 1925, ch 160; SL 1929, ch 116, § 1; SDC 1939, § 16.1105 (3).



§ 12-16-6 Presidential and vice-presidential candidates listed--Single square to vote forelectors.

12-16-6. Presidential and vice-presidential candidates listed--Single square to vote for electors. The group of presidential electors in each column shall be preceded by the surnames of the respective candidates for President and vice president for whom they are pledged; as for instance, "* Coolidge and Dawes electors," "* Davis and Bryan electors," etc., which shall be printed conspicuously and be preceded by a square as above indicated.

Source: SL 1925, ch 160; SDC 1939, § 16.1105 (2); SL 1964, ch 60, § 1; SL 1976, ch 105, § 43.



§ 12-16-7 Number stated where more than one to be chosen--More than one independentcandidate.

12-16-7. Number stated where more than one to be chosen--More than one independent candidate. If more than one candidate is to be nominated or elected to the same office the ballot shall so state, as for instance, "For state senator, any two to be elected." In the independent column if there is more than one candidate for a single office the ballot shall so state, as for instance, "For United States Senator, one to be elected."

Source: SL 1925, ch 160; SDC 1939, § 16.1105 (2); SL 1964, ch 60, § 1; SL 1974, ch 118, § 72.



§ 12-16-8 Order of listing candidates for same office in same column.

12-16-8. Order of listing candidates for same office in same column. If there is more than one candidate seeking nomination or election for the same office in any column, the names of candidates for that office shall be arranged by lot, under the supervision of the election official in whose office the candidates' nominations were filed. Each candidate has the right to be present or represented when the arrangement is being determined.

Source: SDC 1939, § 16.1105 (1); SL 1974, ch 118, § 73; SL 1999, ch 74, § 1.



§ 12-16-9 Form for official ballot at general election.

12-16-9. Form for official ballot at general election. The form of the official general election ballot shall be prescribed by the State Board of Elections in accordance with other provisions of the law.

Source: SL 1925, ch 160; SL 1929, ch 116, § 2; SDC 1939, § 16.1105 (5); SL 1964, ch 60, § 2; SL 1974, ch 118, § 74; SL 1976, ch 105, § 44.



§ 12-16-10 Election of two or more candidates to same office--Official ballot.

12-16-10. Election of two or more candidates to same office--Official ballot. If two or more members of the State House of Representatives or the county commission are to be elected at large from a county, that portion of the official ballot shall also be prescribed, in accordance with § 12-16-8, by the State Board of Elections.

Source: SDC 1939, § 16.1105 as added by SL 1964, ch 60, § 2; SL 1972, ch 87; SL 1976, ch 105, § 45; SL 1985, ch 112, § 2.



§ 12-16-11 Separate nonpolitical judiciary ballot.

12-16-11. Separate nonpolitical judiciary ballot. At each general election when judicial officers are elected, there shall be a separate ballot entitled "nonpolitical judiciary ballot" which shall be prescribed by the State Board of Elections.

Source: SL 1921, ch 224, § 7; SDC 1939, § 16.1105 (6); SL 1971, ch 92, § 1; SL 1974, ch 118, § 75; SL 1976, ch 105, § 46.



§ 12-16-12 , 12-16-13. Repealed.

12-16-12, 12-16-13. Repealed by SL 1974, ch 118, § 200.



§ 12-16-14 Affidavit for correction of errors in ballot--Circuit court order--Patent errorscorrected without order.

12-16-14. Affidavit for correction of errors in ballot--Circuit court order--Patent errors corrected without order. Whenever it shall appear by affidavit that an error has occurred in the publication of the names or descriptions of the candidates nominated for office or in the printing of any sample or official ballots, the judge of the circuit court, upon application of any voter, shall by an order require the county auditor or other officer charged with the duty of preparing ballots to correct such error or to show cause at such time and place as under the circumstances he may deem necessary why such error should not be corrected. The county auditor or such other officer shall, upon his own motion, correct without delay any patent error in ballots which he may discover or which shall be brought to his attention.

Source: SL 1897, ch 60, § 16; RPolC 1903, § 1889; RC 1919, § 7238; SDC 1939, § 16.1102; SL 1974, ch 118, § 76.



§ 12-16-15 Posting of sample ballots.

12-16-15. Posting of sample ballots. The county auditor shall post sample ballots in a manner that can be plainly seen and read by the public.

Source: SDC 1939, §§ 16.1101, 16.1304; SL 1959, ch 96; SL 1963, ch 112; SDCL, § 12-13-13; SL 1974, ch 118, § 77; SL 1997, ch 79, § 2.



§ 12-16-16 Publication of facsimile ballots--Time for publication.

12-16-16. Publication of facsimile ballots--Time for publication. The county auditor shall publish, in each official newspaper of the county, facsimiles of the official ballots of each election in which the voters of the entire county participate. The facsimile shall be published once in each legal newspaper in the calendar week prior to each election.

Source: SDC 1939, § 16.1101 as added by SL 1963, ch 112; SDCL, § 12-13-14; SL 1972, ch 82, § 5; SL 1974, ch 118, § 78; SL 1979, ch 100, § 3; SL 1982, ch 28, § 45; SL 1982, ch 126, § 3; SL 1991, ch 121, § 1; SL 1997, ch 79, § 3; SL 2003, ch 43, § 2; SL 2006, ch 69, § 1.



§ 12-16-16.1 Publication of facsimile ballots by counties using same legal newspaper.

12-16-16.1. Publication of facsimile ballots by counties using same legal newspaper. If two or more counties use the same legal newspaper and use the same type of ballot, that portion of the ballot which each county votes on in common may have its facsimile published once. If a portion of the ballot is not voted on in common, a facsimile of that portion of the ballot may be published simultaneously but separate from the common portion of the ballot and shall contain a description of who will vote on that portion of the ballot.

Source: SL 1991, ch 121, § 2.



§ 12-16-16.2 Publication of facsimile ballots--Compensation of newspapers.

12-16-16.2. Publication of facsimile ballots--Compensation of newspapers. This section applies when a facsimile ballot is published. The newspaper shall be compensated for publication of the facsimile ballot at the same rate as the general display rate or the qualifying contract rate, whichever is less, for the newspaper. The published facsimile may be reduced in size proportionately up to fifty percent but in no case may the ballot wording be in a type less than eight point. If a portion of a candidate ballot is not voted on in the entire county, a facsimile of that portion of the ballot may be published simultaneously but separate from the candidate ballot and shall contain a description of who will vote on that portion of the ballot. If at least fifty percent of a ballot is blank, the blank portion does not need to be printed.

Source: SL 2006, ch 69, § 2.



§ 12-16-17 Number of official and sample ballots provided to precincts--Reserve supplyretained and delivered on request--Samples or photocopies used in emergency.

12-16-17. Number of official and sample ballots provided to precincts--Reserve supply retained and delivered on request--Samples or photocopies used in emergency. The county auditor shall provide official and sample ballots to each precinct in the county. The quantity provided for a primary election shall be at least ten percent more than the number of votes cast for the gubernatorial candidate of the respective parties in the preceding gubernatorial primary election. The quantity provided for a general election shall be at least ten percent more than the number of votes cast for all candidates for Governor as shown by the returns of the last preceding gubernatorial election. The county auditor shall also provide and retain in that office an ample supply of all official ballots, and if at any time before or during an election, an additional supply for any precinct shall be requested by the precinct superintendent, the county auditor shall immediately cause to be delivered, to the precinct superintendent, a supply of extra official ballots. If the supply of official ballots has been completely exhausted, the county auditor may make emergency substitution by delivering or authorizing the use of sample ballots or photocopies of the official ballot. The election board shall account for any sample ballots or photocopies authorized to be used.

Source: SDC 1939, §§ 16.0218, 16.1101; SL 1959, ch 91; SL 1959, ch 95; SL 1961, ch 93, § 2; SL 1963, ch 112; SDCL, § 12-6-17; SL 1972, ch 82, §§ 1, 5; SL 1974, ch 118, § 79; SL 1976, ch 105, § 47; SL 1999, ch 69, § 13.



§ 12-16-18 Delivery of ballots to precinct superintendents--Packaging and marking--Receipts.

12-16-18. Delivery of ballots to precinct superintendents--Packaging and marking--Receipts. The county auditor shall, not later than the opening of the polls on the day of the election, cause to be delivered to the superintendent of election of each precinct the proper number of ballots provided for the use of the voters of such precinct at such election. The same shall be delivered in sealed packages, with marks on the outside of each package clearly stating the polling place for which it is intended, together with the number of ballots enclosed. Receipts for ballots, showing the number delivered, shall be given by the superintendent of election, which receipts shall at once be forwarded to the county auditor.

Source: SL 1897, ch 60, § 17; RPolC 1903, § 1890; RC 1919, § 7239; SL 1929, ch 118, § 25; SL 1931, ch 143, § 1; SDC 1939, §§ 16.0219, 16.1103; SL 1961, ch 100; SDCL, § 12-6-20; SL 1972, ch 82, § 2; SL 1974, ch 118, § 80.



§ 12-16-19 Delivery of ballots and supplies at instruction meeting--Sheriff to receive inabsence of precinct superintendent or precinct deputy.

12-16-19. Delivery of ballots and supplies at instruction meeting--Sheriff to receive in absence of precinct superintendent or precinct deputy. The ballots, together with all other election supplies may be delivered to the precinct superintendent or precinct deputy for each precinct at the time the precinct superintendent and precinct deputies are called together to receive instructions pursuant to § 12-15-7. If any precinct superintendent or precinct deputy from that precinct is not present to receive instructions, the ballots, election supplies, and the ballot boxes for the precinct shall be delivered to the sheriff for delivery to the precinct superintendent.

Source: SDC 1939, § 16.1103; SL 1961, ch 100; SL 1974, ch 118, § 81; SL 1999, ch 69, § 14.



§ 12-16-20 Delivery of unbroken package to election board--Receipts.

12-16-20. Delivery of unbroken package to election board--Receipts. The precinct superintendent or precinct deputy receiving the package of ballots shall at the opening of the polls on election day cause the same to be delivered with the seal unbroken to the election board of the election precinct. The precinct superintendent or precinct deputy shall receive a receipt from a member of the precinct board and shall return the receipt to the county auditor with the election returns.

Source: SDC 1939, § 16.1103; SL 1961, ch 100; SL 1999, ch 69, § 15.



§ 12-16-21 Replacement of ballots lost, stolen, or not delivered--Additional ballots.

12-16-21. Replacement of ballots lost, stolen, or not delivered--Additional ballots. In case the ballots to be furnished to any precinct are, for any reason, not duly delivered or received, or if the delivery has been exhausted, destroyed, or stolen, the precinct superintendent shall immediately procure from the county auditor replacement ballots.

Source: SDC 1939, § 16.1104; SL 1974, ch 118, § 82; SL 1999, ch 69, § 16.



§ 12-16-22 Repealed.

12-16-22. Repealed by SL 1974, ch 118, § 200.



§ 12-16-23 Voting rights notices and instructions.

12-16-23. Voting rights notices and instructions. The county auditor shall cause to be printed, in large type on cards in the English language, voting rights notices and instructions for the guidance of voters in preparing their ballots in the form as prescribed by the State Board of Elections and deliver the cards with the ballots in sufficient numbers to meet the requirements of § 12-16-25.

Source: SL 1897, ch 60, § 34; RPolC 1903, § 1894; RC 1919, § 7243; SDC 1939, § 16.1107; SL 1974, ch 118, § 83; SL 2011, ch 80, § 1.



§ 12-16-24 Repealed.

12-16-24. Repealed by SL 1974, ch 118, § 200.



§ 12-16-25 Posting of instruction cards and posters in polling place.

12-16-25. Posting of instruction cards and posters in polling place. A member of the precinct election board may post no less than one of the instruction cards in each booth or compartment provided for the voting of ballots and not less than two of the instruction posters elsewhere in and about the polling place upon the day of election.

Source: SDC 1939, § 16.1107; SL 1999, ch 69, § 17; SL 2006, ch 28, § 2.



§ 12-16-26 Construction of ballot boxes--Openings.

12-16-26. Construction of ballot boxes--Openings. Ballot boxes shall be so constructed to preclude the removal of any material therefrom except by means of an opening which may be secured in the closed position by means of a metal seal which will preclude opening of the box without the destruction of the seal; materials used in the construction of ballot boxes shall be such that they will prevent tampering with or mutilation of ballots within them. There shall be a second opening in each such ballot box, at the top when the box is upright, not larger than is sufficient to admit a single closed ballot to be inserted therein at one time.

Source: SL 1963, ch 118; SL 1963, ch 119; SDCL, § 12-16-27; SL 1974, ch 118, § 84.



§ 12-16-27 Repealed.

12-16-27. Repealed by SL 1974, ch 118, § 200.



§ 12-16-28 Pollbooks provided--Form.

12-16-28. Pollbooks provided--Form. The person in charge of an election shall provide paper ballot precincts with a pollbook in the form prescribed by the State Board of Elections for each election precinct for the purposes of § 12-18-5.

Source: PolC 1877, ch 27, § 46; CL 1887, § 1485; RPolC 1903, § 1895; RC 1919, § 7244; SL 1931, ch 143, § 2; SDC 1939, § 16.1108; SL 1974, ch 118, § 85; SL 1993, ch 113, § 1.



§ 12-16-29 Repealed.

12-16-29. Repealed by SL 1974, ch 118, § 200.



§ 12-16-30 Official stamp for ballots--Delivery of stamp and supplies.

12-16-30. Official stamp for ballots--Delivery of stamp and supplies. Before opening the polls the county auditor or officer charged with the conduct of a local election shall deliver to the precinct superintendent of each precinct within the county, for use at the polling place of the precinct, a rubber stamp. The stamp shall contain the words, official ballot, the name or number of the election precinct, the name of the jurisdiction holding the election, and the date of the election. The date may be omitted if it is pre-printed on all ballots for the election. The stamp and other supplies for the election shall be delivered and receipted for by a member of the precinct election board in the manner and at the time as provided in this chapter for the delivery and receipt of packages of ballots.

Source: SDC 1939, § 16.1106; SL 1974, ch 118, § 86; SL 1998, ch 82, § 1; SL 1999, ch 69, § 18.



§ 12-16-31 Repealed.

12-16-31. Repealed by SL 1974, ch 118, § 200.



§ 12-16-32 Separate tally sheets provided.

12-16-32. Separate tally sheets provided. A separate tally sheet shall be provided for computing the votes for candidates of each political party, for independent candidates, and for judicial offices, and for all constitutional amendments, referred laws and initiated measures submitted to the voters at such elections as they appear on separate ballots.

Source: SDC 1939, § 16.1109 as added by SL 1961, ch 101, § 1; SL 1974, ch 118, § 87.



§ 12-16-33 Repealed.

12-16-33. Repealed by SL 1974, ch 118, § 200.



§ 12-16-34 Rules and columns on tally sheets.

12-16-34. Rules and columns on tally sheets. The tally sheets in the area for tallying votes cast shall be ruled by horizontal and perpendicular lines so as to form squares of suitable size to contain five tally marks each, four of which may be upright and the fifth crossing the same at an oblique angle, every fifth perpendicular line in the ruling to be red, so that five squares for tally marks are contained between each two red lines. In a perpendicular column at the left margin of each tally sheet, there shall be left sufficient space so that there may be printed or written in ink in plain and legible manner the names of all candidates and all questions submitted to the voters at the election, in the same order that they are arranged upon the official ballots used in such election. At the extreme right margin of the tally sheet there shall be a perpendicular column labeled as follows: "Total Votes."

Source: SDC 1939, § 16.1109; SL 1961, ch 101, § 1; SL 1997, ch 81, § 3.



§ 12-16-35 Listing of candidates and submitted questions on tally sheets.

12-16-35. Listing of candidates and submitted questions on tally sheets. The names of candidates and all questions submitted to the voters shall be listed in the perpendicular column at the left of the tally sheet as required by § 12-16-34.

Source: SDC 1939, § 16.1109 as added by SL 1961, ch 101, § 1.



§ 12-16-36 Space for tally marks and vote totals on tally sheets.

12-16-36. Space for tally marks and vote totals on tally sheets. There shall be at the right of each name or question in one or two horizontal lines a sufficient number of squares for the tally marks as provided in § 12-16-34, on the tally sheets for each precinct, to contain the tally marks for one-third more votes than were cast in the precinct at the last preceding general election, not exceeding six hundred in any case. There shall be sufficient spaces at the right of the squares on the tally sheet so that a member of the precinct election board may write out the total number of votes tallied for the candidate or question.

Source: SDC 1939, § 16.1109; SL 1961, ch 101, § 1; SL 1997, ch 81, § 4; SL 1999, ch 69, § 19.



§ 12-16-37 Space for tallying votes on submitted questions.

12-16-37. Space for tallying votes on submitted questions. There shall be sufficient spaces at the right of the squares on each tally sheet used for questions submitted to the voters to tally in full the total number of votes tallied for each question voted upon.

Source: SL 1893, ch 82, § 1; RPolC 1903, § 1896; RC 1919, § 7245; SDC 1939, § 16.1109; SL 1961, ch 101, § 1.



§ 12-16-38 Tallying and marking of votes--Entry of total votes.

12-16-38. Tallying and marking of votes--Entry of total votes. After the tallying and marking in the tally sheet of the votes for each candidate, the number of votes so tallied for each candidate shall be counted, and the numerical result shall be placed in the column opposite the candidate's name.

Source: SDC 1939, § 16.1109 as added by SL 1961, ch 101, § 1; SL 1997, ch 81, § 5.



§ 12-16-39 Tally sheets for candidates and submitted questions.

12-16-39. Tally sheets for candidates and submitted questions. The tally sheets for candidates for public office and submitted questions shall be prescribed by the State Board of Elections.

Source: SL 1893, ch 82, § 3; RPolC 1903, § 1898; RC 1919, § 7246; SDC 1939, § 16.1109; SL 1961, ch 101, § 1; SL 1976, ch 105, § 48.



§ 12-16-40 Repealed.

12-16-40. Repealed by SL 1976, ch 105, § 84.



§ 12-16-41 Tally lists govern over certificate.

12-16-41. Tally lists govern over certificate. In any case in which the certificate of the members of the precinct election board as to the number of votes cast for any candidate or in favor of or against any question submitted to the voters may not agree with the votes as shown by the tally list, the canvassing board to which the returns are made shall take as correct the number of votes shown by the tally list rather than the certificate.

Source: SDC 1939, § 16.1109; SL 1961, ch 101, § 1; SL 1974, ch 118, § 88; SL 1999, ch 69, § 20.






Chapter 17 - Voting Machines [Repealed]

§ 12-17-1 to 12-17-4. Repealed.

12-17-1 to 12-17-4. Repealed by SL 1996, ch 94, §§ 6 to 9.



§ 12-17-5 Repealed.

12-17-5. Repealed by SL 1974, ch 118, § 200.



§ 12-17-6 to 12-17-19. Repealed.

12-17-6 to 12-17-19. Repealed by SL 1996, ch 94, §§ 10 to 24.






Chapter 17A - Electronic Voting Systems [Repealed]

CHAPTER 12-17A

ELECTRONIC VOTING SYSTEMS [REPEALED]

[Repealed by SL 1994, ch. 110, § 22]



Chapter 17B - Automatic Tabulating Systems

§ 12-17B-1 Definition of terms.

12-17B-1. Definition of terms. Terms used in this chapter mean:

(1) "Automatic tabulating equipment," the apparatus necessary to automatically examine and count votes as designated on ballots or entered directly into a computer by means of a touch screen or other data entry device and data processing machines which can be used for counting these votes and tabulating results;

(2) "Ballot," paper ballots containing the names of candidates and statements of measures to be voted on;

(3) "Counting location," any location selected by the person in charge of the election for the counting of votes cast in an election. A counting location shall be within the territorial jurisdiction of such person unless there is no suitable tabulating equipment available within the jurisdiction. However, in any event, all counting locations shall be within this state;

(4) "Direct recording electronic," a voting system which records votes by means of a ballot display provided by electro-optical devices that can be actuated by the voter, that process the data by means of a computer program, and that records voting data in internal memory devices;

(5) "Electronic ballot marking system," any electronic device which marks votes on a ballot;

(6) "Optical scan," a procedure in which votes are tabulated by means of examining marks made in voting response locations on the ballots with an optical mark reader (OMR);

(7) "Resolution board," a board at an automatic tabulating location comprised of a representative from each political party having a candidate on the ballot and whose candidate on the county-wide ballot at the last general election received at least fifteen percent of the votes. The county auditor may request additional board members balanced evenly by party. If the resolution board consists of more than one member from each party, the party shall designate which member of the party shall serve as co-leader of the resolution board. The co-leaders shall ensure that each board member is conducting resolution board duties uniformly and in accordance with applicable statutes and administrative rules. The board shall determine the disposition of those ballots which cannot be properly counted by the tabulating equipment and observe the activities at the counting location on behalf of the board member's respective party affiliation. In strictly nonpartisan elections, the resolution board shall be comprised of two persons who are not employees of the jurisdiction conducting the election and shall be appointed by the person in charge of the election.
Source: SL 1994, ch 110, § 5; SL 2002, ch 75, § 1; SL 2005, ch 92, § 2; SL 2008, ch 34, § 12.



§ 12-17B-2 Capabilities required of automatic tabulating, direct recording electronic, orelectronic ballot marking systems--Approval of changes or modifications.

12-17B-2. Capabilities required of automatic tabulating, direct recording electronic, or electronic ballot marking systems--Approval of changes or modifications. Any automatic tabulating, direct recording electronic, or electronic ballot marking system used in an election shall enable the voter to cast a vote for all offices and on all measures on which the voter is entitled to vote. Each system shall fulfill the requirements for election assistance commission standards certification and be approved by the State Board of Elections prior to distribution and use in this state. No system may be approved unless the system fulfills the requirements as established by the State Board of Elections. Any changes or modifications to an approved system shall be approved by the State Board of Elections prior to distribution and use.

Source: SL 1994, ch 110, § 6; SL 2005, ch 92, § 3.



§ 12-17B-2.1 Direct recording electronic voting system--Requirements.

12-17B-2.1. Direct recording electronic voting system--Requirements. No direct recording electronic voting system may be certified or used unless it is capable of producing in random order a paper copy of each ballot cast on the system. No direct recording electronic voting system may be certified which transmits uncounted votes or ballots through the internet.

Source: SL 2002, ch 75, § 2.



§ 12-17B-3 Authority of governing body to adopt, experiment with or abandon system.

12-17B-3. Authority of governing body to adopt, experiment with or abandon system. Any governing body having supervision of elections within any political subdivision may adopt, experiment with, or abandon any automatic tabulating, direct recording electronic, or electronic ballot marking system approved for use by the State Board of Elections. Any governing body may use the system in all or some of the precincts within its jurisdiction or in combination with any other type of voting system approved for use by the State Board of Elections.

Source: SL 1994, ch 110, § 7; SL 2005, ch 92, § 4.



§ 12-17B-4 Contract by political subdivision with county for use of system.

12-17B-4. Contract by political subdivision with county for use of system. The governing body of a political subdivision may contract with any county for the use of an automatic tabulating, direct recording electronic, or electronic ballot marking system for elections within the political subdivision.

Source: SL 1994, ch 110, § 8; SL 2005, ch 92, § 5.



§ 12-17B-5 Testing system before election--Public notice.

12-17B-5. Testing system before election--Public notice. Not more than ten days prior to an election, the person in charge of the election shall conduct a test of the automatic tabulating equipment to ascertain that the equipment will correctly count the votes cast for all offices and on all measures. Public notice of the test shall be given at least forty-eight hours prior to the test by publication once in the official newspaper of the election jurisdiction. The test shall be open to the public. If any error is detected, the cause of the error shall be determined and corrected and an errorless count shall be made before the automatic tabulating equipment is approved.

Source: SL 1994, ch 110, § 9.



§ 12-17B-6 Sufficient amount of equipment and supplies required.

12-17B-6. Sufficient amount of equipment and supplies required. The person in charge of the election shall provide a sufficient number of voting equipment and supplies to accommodate the voters and avoid unreasonable waiting times for casting ballots.

Source: SL 1994, ch 110, § 10; SL 2005, ch 92, § 6.



§ 12-17B-6.1 Electronic ballot marking system required where candidate for federal office onballot.

12-17B-6.1. Electronic ballot marking system required where candidate for federal office on ballot. If a candidate for federal office appears on the ballot at a polling place, such polling place is required to have an electronic ballot marking system present.

Source: SL 2006, ch 70, § 1.



§ 12-17B-7 Voting instructions--Manner of giving instructions.

12-17B-7. Voting instructions--Manner of giving instructions. Before entering the voting booth, any voter may request instruction in the proper procedure for marking the ballot to ensure that the tabulating equipment is able to read the vote cast. No instructions may be given to the voter while in the voting booth. However, any voter using an electronic ballot marking system may request instruction in the proper operation of the system at any time. No precinct official or person assisting a voter may in any manner request, suggest, or seek to persuade or induce any voter to cast a vote for any particular ticket, candidate, or measure to be voted on. All instructions shall be given in such a manner that it may be observed by other persons in the polling place.

Source: SL 1994, ch 110, § 11; SL 2004, ch 108, § 2; SL 2006, ch 70, § 2.



§ 12-17B-8 Repealed.

12-17B-8. Repealed by SL 2005, ch 92, § 7.



§ 12-17B-9 Transporting sealed ballot box.

12-17B-9. Transporting sealed ballot box. Upon completion of the voting and after sealing the ballot box, two of the members of the precinct election board, of different major political parties, shall, by the most direct route, transport the box to the central counting location designated by the person in charge of the election or the ballots may be transported to the counting location by a sheriff's deputy and two deputy county auditors, one of each major political party, or by two deputy county auditors, one of each major political party.

Source: SL 1994, ch 110, § 13; SL 1999, ch 69, § 21.



§ 12-17B-10 Direction of proceedings at counting location--Open to public.

12-17B-10. Direction of proceedings at counting location--Open to public. All proceedings at the counting location shall be under the direction of the person in charge of the election and shall conform to the requirements of the voting system. The proceedings shall be open to the public. No person, who is not employed or authorized for the purpose, may touch any ballot, ballot box, or equipment used in the return of the ballots to the counting location or the tabulation process.

Source: SL 1994, ch 110, § 14.



§ 12-17B-11 Equal party representation amongst persons employed to receive, process or tabulateballots--Submission of employee list--Oath required.

12-17B-11. Equal party representation amongst persons employed to receive, process or tabulate ballots--Submission of employee list--Oath required. Except for any specially trained technicians representing the equipment vendor and required for the operation of the automatic tabulating equipment, there shall be equal representation from each political party having a candidate on the ballot and whose candidate on the county-wide ballot at the last general election received at least fifteen percent of the votes amongst those employed or authorized to receive, process, or tabulate the ballots. The proposed list of employees shall be submitted to each county party chairperson at least thirty days prior to the election. Each person shall, prior to discharging any duties, take and subscribe to an oath as prescribed by the State Board of Elections.

Source: SL 1994, ch 110, § 15; SL 2007, ch 75, § 3.



§ 12-17B-12 Test of system repeated prior to counting ballots.

12-17B-12. Test of system repeated prior to counting ballots. The test required by § 12-17B-5 shall be repeated immediately before the start of the official count of the ballots.

Source: SL 1994, ch 110, § 16.



§ 12-17B-13 Procedure for tabulating votes--Results as unofficial returns--Certification by board.

12-17B-13. Procedure for tabulating votes--Results as unofficial returns--Certification by board. The procedure for tabulating the votes by the automatic tabulating equipment shall be under the direction of the person in charge of the election, and shall conform to the specifications and requirements of the automatic tabulating equipment. The results printed by the automatic tabulating equipment shall constitute the immediate unofficial returns. These returns shall be open to the public. The final returns printed by the automatic tabulating equipment shall be presented to the canvassing board for review and certification as the official returns.

Source: SL 1994, ch 110, § 17.



§ 12-17B-13.1 Operation of automatic tabulating equipment--Return of ballots--Out-stacking ofballots.

12-17B-13.1. Operation of automatic tabulating equipment--Return of ballots--Out-stacking of ballots. If automatic tabulating equipment is located at a polling place for processing ballots while the polls are open, the equipment may not be operated in a manner which returns an over-voted or partially under-voted ballot to the voter. The equipment shall be operated in a manner which returns any ballot that appears to the tabulating equipment to be blank or has any possible mark which the tabulating equipment cannot determine. If the ballot is returned to the voter, the voter may choose to remark the ballot, obtain a new ballot, or resubmit the ballot.

Any central count automatic tabulating equipment shall contain the capability to out-stack ballots and shall be operated in a manner to out-stack any ballot which appears to the tabulating equipment to be blank or has any possible mark which the tabulating equipment cannot determine. If the ballot contains any such mark, the resolution board shall examine the mark and make a determination of any individual vote according to the rules promulgated pursuant to chapter 1-26 by the state board of elections. The resolution board shall make a duplicate ballot as prescribed in § 12-17B-14 which shall be counted by the automatic tabulating equipment.

Source: SL 2002, ch 75, § 3; SL 2008, ch 34, § 13.



§ 12-17B-14 Duplicate ballots substituted for rejected ballots.

12-17B-14. Duplicate ballots substituted for rejected ballots. The resolution board shall determine the disposition of those ballots which cannot be properly counted by the tabulating equipment. A true duplicate copy shall be made of any ballot in question and substituted for the rejected ballot. All duplicate ballots shall be clearly labeled "duplicate," shall bear a serial number which shall be registered on the rejected ballot, and shall be counted in lieu of the rejected ballot. The resolution board may observe the activities at the counting location on behalf of their respective political party.

Source: SL 1994, ch 110, § 18.



§ 12-17B-15 Sealing and storing tabulated ballots and program board.

12-17B-15. Sealing and storing tabulated ballots and program board. After the tabulating procedure is completed, the ballots shall be placed in boxes and resealed. Any program board which may be used in the automatic tabulating equipment shall be removed and stored similarly to the ballots.

Source: SL 1994, ch 110, § 19.



§ 12-17B-16 Recount procedures.

12-17B-16. Recount procedures. Automatic tabulating equipment shall be tested prior to a recount or election contest as provided in § 12-17B-5, and then the official ballots shall be recounted. The new returns printed by the automatic tabulating equipment shall be certified by the recount board as the official returns for the election. They shall be signed and sealed by the person in charge of the election and made public.

Source: SL 1994, ch 110, § 20.



§ 12-17B-17 Promulgation of rules.

12-17B-17. Promulgation of rules. The State Board of Elections may promulgate rules pursuant to chapter 1-26 concerning:

(1) The criteria and procedure for approving voting systems pursuant to this chapter;

(2) Notices and forms;

(3) Test procedures; and

(4) The arrangement and conduct of voting, absentee voting, tabulating, preparing returns, and recounts.
Source: SL 1994, ch 110, § 21.






Chapter 18 - Arrangements And Conduct Of Voting

§ 12-18-1 Preparation for voting--Booths, electronic ballot marking system, and supplies to beprovided--Private voting required.

12-18-1. Preparation for voting--Booths, electronic ballot marking system, and supplies to be provided--Private voting required. The superintendent of the election precinct is responsible for having the polling place ready to accommodate the voters in the precinct by the time the polls open. The booths, electronic ballot marking system, and supplies which enable the voter to complete the voter's ballot shall be provided by the person in charge of the election. If a voter chooses to use a sip and puff device or an A/B switch device with the electronic ballot marking system, the voter shall provide such device. All voting at the polling place shall be in private voting booths or compartments and, except as provided in § 12-18-25, shall be screened from observation.

Source: SDC 1939, § 16.1005; SL 1972, ch 82, § 6; SL 1974, ch 118, § 102; SL 1976, ch 105, § 51; SL 1985, ch 113; SL 1996, ch 94, § 25; SL 2006, ch 70, § 3.



§ 12-18-1.1 Verification of blank ballots received.

12-18-1.1. Verification of blank ballots received. Before the opening of the polls the members of the precinct election board shall count and verify against the receipt given the ballots delivered to the precinct for the purposes of the election.

Source: SL 1974, ch 118, § 104; SL 1999, ch 69, § 22.



§ 12-18-1.2 Specific duties of precinct superintendent.

12-18-1.2. Specific duties of precinct superintendent. The precinct superintendent shall have charge of the conduct at the polling place and supervise the precinct deputies. The precinct superintendent shall issue instructions and assign the duties to each person for maintaining the registration lists and the pollbook and issuing and receiving the official ballots. The duties for each person may be interchanged or rotated during the course of the day.

Source: SDC 1939, §§ 16.0223, 16.1006; SDCL, §§ 12-6-25, 12-18-12; SL 1972, ch 82, § 7; SL 1974, ch 118, § 106; SL 1989, ch 130; SL 1994, ch 107, § 27; SL 1999, ch 69, § 23.



§ 12-18-1.3 Repealed.

12-18-1.3. Repealed by SL 2005, ch 92, § 8.



§ 12-18-1.4 Attendance by election officials during voting and counting.

12-18-1.4. Attendance by election officials during voting and counting. At all times after the polls are opened the precinct election officials shall remain at the polling place with the ballot boxes until the polls are closed and they have completed their duties.

Source: SL 1974, ch 118, § 105; SL 1975, ch 123; SL 1975, ch 119, § 10; SL 1993, ch 118, § 14; SL 1996, ch 94, § 27.



§ 12-18-1.5 Attendance until polls closed by precinct superintendent and precinct deputies inprecincts with counting boards--Attendance by board members during counting.

12-18-1.5. Attendance until polls closed by precinct superintendent and precinct deputies in precincts with counting boards--Attendance by board members during counting. In those precincts where counting boards have been appointed, the precinct superintendent and precinct deputies shall remain at the place of election at all times after the polls are opened until the polls are closed, the election supplies are turned over to the counting board and the certificate and receipt required by § 12-20-1 have been signed. At this time, the counting board shall assume its duties and the election board is excused. The members of the counting board shall remain at the place of vote counting at all times from the time the counting board assumes the duties until the completion of the vote count and execution of the returns on the election.

Source: SDCL, § 12-18-1.4 as added by SL 1975, ch 119, § 10; SL 1976, ch 105, § 52; SL 1993, ch 118, § 15; SL 1999, ch 69, § 25.



§ 12-18-2 Repealed.

12-18-2. Repealed by SL 1974, ch 118, § 200.



§ 12-18-3 Electioneering, offices, distracting communications devices, and signature gatheringprohibited near polling place--Violation as misdemeanor.

12-18-3. Electioneering, offices, distracting communications devices, and signature gathering prohibited near polling place--Violation as misdemeanor. Except for sample ballots and materials and supplies necessary for the conduct of the election, no person may, in any polling place or within or on any building in which a polling place is located or within one hundred feet from any entrance leading into a polling place, maintain a campaign office or public address system, or use any communication or photographic device in a manner which repeatedly distracts, interrupts, or intimidates any voter or election worker, or display campaign posters, signs, or other campaign materials or by any like means solicit any votes for or against any person or political party or position on a question submitted or which may be submitted. No person may engage in any practice which interferes with the voter's free access to the polls or disrupts the administration of the polling place, or conduct any petition signature gathering, on the day of an election, within one hundred feet of a polling place. For the purposes of this section, the term, polling place, means a designated place voters may go to vote on the day of the election or go to vote absentee. A violation of this section is a Class 2 misdemeanor.

Source: SL 1897, ch 60, § 39; RPolC 1903, § 1923; RC 1919, § 7273; SL 1921, ch 222, § 1; SDC 1939, §§ 16.1209, 16.9920; SL 1974, ch 118, § 103; SL 1982, ch 86, § 84; SL 1985, ch 114; SL 2008, ch 34, § 14; SL 2009, ch 69, § 5; SL 2014, ch 71, § 1.



§ 12-18-3.1 Simulated elections--Access to polling place--Impartiality required--Notice to countyauditor.

12-18-3.1. Simulated elections--Access to polling place--Impartiality required--Notice to county auditor. Minors voting in a simulated election and persons supervising or working in a simulated election in which minors vote shall be allowed in a polling place. All activities associated with a simulated election are subject to the provisions of § 12-18-3, and all such activities shall be conducted in an objective, impartial, and nonpartisan manner that does not promote one candidate, party, or position over another. Any such activity shall afford any legally qualified candidate for any public office the opportunity to participate in the activity equal to the opportunity afforded to any other candidate for that office. A ballot used in a simulated election held pursuant to this section shall be labeled in such a manner as to easily distinguish such ballot. No results from a simulated election for minors may be released prior to the close of the polls. The superintendent of the election board shall exercise authority over all election and simulated election related activities at the polling place. Anyone conducting a simulated election for minors at a polling place shall notify the county auditor in that county at least thirty days prior to the election. If approved by the county commissioners, a county may participate in a simulated election pursuant to this section.

Source: SL 1992, ch 114; SL 1999, ch 75, § 1.



§ 12-18-4 Examination and sealing of ballot box before opening of polls--Closed until countingof vote.

12-18-4. Examination and sealing of ballot box before opening of polls--Closed until counting of vote. Before opening the polls each ballot box shall be carefully examined by the members of the precinct election board and everything in each ballot box shall be removed. Each ballot box shall then be sealed and may not be opened during the election except for vote counting as provided for in chapter 12-20.

Source: SDC 1939, § 16.1011; SL 1976, ch 105, § 53; SL 1993, ch 118, § 16; SL 1999, ch 69, § 26.



§ 12-18-4.1 Preparation for voting--Booths, electronic ballot marking system, and supplies to beprovided--Private voting required.

12-18-4.1. Preparation for voting_Test ballots_Custody of key activating system. Before any poll is opened, each electronic ballot marking system shall be prepared for voting. The precinct superintendent shall test the system by using the system to mark at least two ballots. The test ballots shall be provided by the person in charge of the election and clearly marked with words, Test Ballot. If the system does not properly mark the test ballots, the precinct superintendent shall work on the system until a successful test is conducted. The precinct superintendent shall maintain custody of the key to activate the system at all times.

Source: SL 2006, ch 70, § 4.



§ 12-18-5 Poll lists maintained by member of precinct election board.

12-18-5. Poll lists maintained by member of precinct election board. A member of the precinct election board belonging to a political party which is not the same as the political party of the member of the precinct election board who has the registration list shall keep a poll list in paper or electronic format which contains in numerical order the names of all persons voting at the election and the type of ballot voted.

Source: SDC 1939, § 16.1008; SL 1974, ch 118, § 109; SL 1993, ch 113, § 10; SL 1996, ch 94, § 28; SL 1999, ch 69, § 27; SL 2009, ch 69, § 6.



§ 12-18-5.1 Repealed.

12-18-5.1. Repealed by SL 1996, ch 94, § 29.



§ 12-18-5.2 Repealed.

12-18-5.2. Repealed by SL 1993, ch 113, § 11.



§ 12-18-6 Repealed.

12-18-6. Repealed by SL 1969, ch 83, § 5.



§ 12-18-6.1 Voters required to provide identification before voting.

12-18-6.1. Voters required to provide identification before voting. When the voter is requesting a ballot, the voter shall present a valid form of personal identification. The personal identification that may be presented shall be either:

(1) A South Dakota driver's license or nondriver identification card;

(2) A passport or an identification card, including a picture, issued by an agency of the United States government;

(3) A tribal identification card, including a picture; or

(4) A current student identification card, including a picture, issued by a high school or an accredited institution of higher education, including a university, college, or technical school, located within the State of South Dakota.
Source: SL 2003, ch 82, § 1; SL 2004, ch 108, § 3; SL 2006, ch 71, § 1.



§ 12-18-6.2 Affidavit in lieu of personal identification.

12-18-6.2. Affidavit in lieu of personal identification. If a voter is not able to present a form of personal identification as required by § 12-18-6.1, the voter may complete an affidavit in lieu of the personal identification. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, prescribing the form of the affidavit. The affidavit shall require the voter to provide his or her name and address. The voter shall sign the affidavit under penalty of perjury.

Source: SL 2003, ch 82, § 2.



§ 12-18-6.3 Verification of identity--Provisional ballot if identity not verified.

12-18-6.3. Verification of identity--Provisional ballot if identity not verified. The person making an application for ballots shall announce his or her name and present his or her personal identification. A member of the precinct election board shall then verify that the picture on the personal identification presented under § 12-18-6.1 matches such person and that the name on the personal identification appears on the voter registration list pursuant to § 12-18-7.1. If the member cannot determine from the personal identification presented that the person making an application for ballots is the person listed on the voter registration list, the member may consider other forms of identification, personal knowledge and an explanation from the person making an application for ballots to match that person's name to a name on the registration list. If identity cannot be proven to the satisfaction of the member of the precinct election board or if the person making an application for ballots is challenged on the basis of identity by a member or a poll watcher, the person may vote a provisional ballot.

Source: SL 2003, ch 82, § 7.



§ 12-18-7 Repealed.

12-18-7. Repealed by SL 1969, ch 83, § 5.



§ 12-18-7.1 Registered persons entitled to vote--Voting on acknowledgment notice--Verificationwith auditor--Emergency voting card.

12-18-7.1. Registered persons entitled to vote--Voting on acknowledgment notice--Verification with auditor--Emergency voting card. Any person whose name appears on the precinct registration list may vote at that election. However, if a person's name does not appear on the registration list, but the person does present an acknowledgment notice, the person shall be permitted to vote if one of the members of the precinct election board communicates with the office of the county auditor and confirms that the person's name was erroneously omitted from the list. If it is not possible to communicate with the office of county auditor, the person may vote after executing an emergency voting card pursuant to § 12-18-7.2.

Source: SL 1961, ch 92, § 21 as enacted by SL 1969, ch 83, § 5; SL 1970, ch 86, § 5; SL 1974, ch 118, § 110; SL 1990, ch 107; SL 1994, ch 107, § 28; SL 1999, ch 69, § 28.



§ 12-18-7.2 Voting without acknowledgment notice on verification by auditor--Emergency votingcard.

12-18-7.2. Voting without acknowledgment notice on verification by auditor--Emergency voting card. If any person attempting to vote in any election claims to be registered or any person attempting to vote in any election claims to be in the inactive registration file but does not possess an acknowledgment notice and the person's name does not appear in the registration list of the precinct, the person may vote if one of the members of the precinct election board first confirms by telephone or other means with the county auditor or a deputy auditor that the name was erroneously omitted from the list, and an emergency voting card, in duplicate, in the form prescribed by the State Board of Elections is signed by the applicant and each member of the precinct election board. The original emergency voting card shall be retained by the precinct superintendent as part of the precinct superintendent's permanent records, and the duplicate shall be given to the voter. In a primary election, the party affiliation of any voter using the emergency voting procedure of this section shall be designated on the emergency voting card.

Source: SL 1961, ch 92, § 21 as enacted by SL 1969, ch 83, § 5; SL 1970, ch 86, § 9; SL 1974, ch 118, § 111; SL 1976, ch 105, § 54; SL 1994, ch 107, § 30; SL 1999, ch 69, § 29; SL 2002, ch 40, § 16.



§ 12-18-7.3 Repealed.

12-18-7.3. Repealed by SL 1976, ch 105, § 84.



§ 12-18-7.4 Affirmation of voter's address.

12-18-7.4. Affirmation of voter's address. Any person whose name appears on the inactive registration list in the possession of the precinct superintendent may vote in any election following completion of an affirmation of the person's address in this state. If the voter has moved to a new address within the state, this affirmation shall serve as a new registration. The affirmation shall be prescribed by the State Board of Elections.

Source: SL 1994, ch 107, § 29.



§ 12-18-8 Repealed.

12-18-8. Repealed by SL 1974, ch 118, § 200.



§ 12-18-8.1 Number of poll watchers set by state board--Rules.

12-18-8.1. Number of poll watchers set by state board--Rules. The State Board of Elections shall promulgate rules pursuant to chapter 1-26 setting the number of poll watchers which are allowed in each polling place.

Source: SL 1975, ch 124, § 2; SL 1998, ch 78, § 2.



§ 12-18-9 Observation of voting and counting--Poll watchers' positions and accommodations.

12-18-9. Observation of voting and counting--Poll watchers' positions and accommodations. Any person, except a candidate who is on the ballot being voted on at that polling place, may be present at any polling place for the purpose of observing the voting process. Any person may be present to observe the counting process. A candidate who is on the ballot being voted on at a polling place may only be present to cast the candidate's vote during voting hours. A number of poll watchers shall be permitted for each candidate at a primary election or political party and independent candidate at a general election pursuant to § 12-18-8.1. Each polling place shall be arranged in a manner that permits each poll watcher to be positioned in a location where the poll watcher can plainly see and hear what is done within the polling place.

Source: SL 1897, ch 60, § 32; RPolC 1903, § 1921; RC 1919, § 7271; SDC 1939, § 16.1207; SL 1972, ch 85, § 3; SL 1974, ch 118, § 113; SL 1975, ch 124, § 1; SL 2004, ch 108, § 4.



§ 12-18-9.1 Poll watchers and waiting voters not to see into booths--Interference with officialactions--Violation as misdemeanor.

12-18-9.1. Poll watchers and waiting voters not to see into booths--Interference with official actions--Violation as misdemeanor. The superintendent of elections may order poll watchers and voters waiting to vote to position themselves where the poll watchers and voters cannot see into voting booths, read identifying numbers on photo identification cards, or interfere with voters in the act of voting or with the official actions of the election board. A violation of such an order is a Class 2 misdemeanor.

Source: SL 1972, ch 85, § 2; SL 1974, ch 118, § 114; SL 1976, ch 105, § 55; SL 1982, ch 86, § 85; SL 1996, ch 94, § 30; SL 2008, ch 34, § 15.



§ 12-18-9.2 Removal of unauthorized material and disobedient persons--Arrest authorized.

12-18-9.2. Removal of unauthorized material and disobedient persons--Arrest authorized. Each election officer and all law enforcement officers shall remove materials in violation of § 12-18-3 and disobedient persons in violation of § 12-18-9.1 and arrest any person so interfering with the conduct of the election.

Source: SL 1897, ch 60, § 39; RPolC 1903, § 1923; RC 1919, § 7273; SL 1921, ch 222, § 1; SDC 1939, §§ 16.1209, 16.9920; SDCL, §§ 12-18-3, 12-18-9.1; SL 1972, ch 85, § 2; SL 1974, ch 118, § 115; SL 1982, ch 86, § 86.



§ 12-18-10 Grounds for challenge of applicant to vote--Determination by judges--Notation onregistration list.

12-18-10. Grounds for challenge of applicant to vote--Determination by judges--Notation on registration list. If a person makes an application for ballots, or if an absentee ballot has been cast, the person's right to vote at that poll and election may be challenged only as to the person's identity as the person registered whom the person claims to be or on grounds that within fifteen days preceding the election the person has been convicted of a felony or declared by proper authority to be mentally incompetent. The proceedings shall be conducted before the precinct superintendent and precinct deputies who shall determine from the evidence presented whether or not the person is permitted to vote and the members of the precinct election board shall indicate beside the name on the registration list the ground stated and the result of the precinct election board's decision.

Source: SDC 1939, § 16.1207; SL 1974, ch 118, § 116; SL 1999, ch 69, § 30.



§ 12-18-11 Repealed.

12-18-11. Repealed by SL 1974, ch 118, § 200.



§ 12-18-12 Stamping of ballot before delivery to voter.

12-18-12. Stamping of ballot before delivery to voter. Before delivering a ballot to any voter the member of the precinct election board in charge of the ballots shall stamp on the ballot the official stamp provided for that purpose as follows:

(1) On a hand-counted ballot, on the back and near the top of the ballot; and

(2) On an optical scan ballot, the location indicated by the person in charge of the election.
Source: SDC 1939, § 16.1006; SL 1972, ch 82, § 7; SL 1974, ch 118, § 117; SL 1999, ch 69, § 31; SL 2008, ch 34, § 16.



§ 12-18-13 Use of unauthorized ballot prohibited.

12-18-13. Use of unauthorized ballot prohibited. No voter may receive or vote a ballot from any other person than the precinct superintendent or precinct deputy in charge of the ballots, nor may any person other than the precinct superintendent or precinct deputy deliver a ballot to the voter.

Source: SDC 1939, § 16.1209; SL 1974, ch 118, § 118; SL 1999, ch 69, § 32.



§ 12-18-14 Entry of voting booth or machine by voter.

12-18-14. Entry of voting booth or machine by voter. On receipt of his ballot or delivery to him of his voter's consecutive number, the voter shall forthwith and without leaving the polling place retire alone to one of the booths or voting machines provided to cast his vote.

Source: SL 1897, ch 60, § 25; SL 1899, ch 81, § 1; RPolC 1903, § 1914; SL 1913, ch 198, § 2; SL 1915, ch 186, § 2; RC 1919, § 7264; SDC 1939, § 16.1203; SL 1974, ch 118, § 119.



§ 12-18-15 Voting without delay--Maximum time in booth or machine--Reentry prohibited.

12-18-15. Voting without delay--Maximum time in booth or machine--Reentry prohibited. The person voting shall cast his vote without delay. No voter may occupy a voting booth or voting machine already occupied by another, nor occupy a voting booth or machine for more than ten minutes. No voter, other than an election officer, may reenter the enclosed space during any election.

Source: SL 1897, ch 60, § 32; RPolC 1903, § 1921; RC 1919, § 7271; SDC 1939, § 16.1202; SL 1974, ch 118, § 120; SL 1993, ch 115.



§ 12-18-16 Marking of paper ballot--Form of mark.

12-18-16. Marking of paper ballot--Form of mark. If a paper ballot is used, the voter may use a pencil or pen to mark the voter's ballot and the voter may mark the ballot with either a cross (x) or check mark (.).

Source: SDC 1939, §§ 16,1105 (4), 16.1302; SL 1957, ch 84, §§ 2, 3; SDC Supp 1960, § 16.0224-1; SDCL, §§ 12-13-19, 12-18-19; SL 1974, ch 118, § 121; SL 2002, ch 76, § 1.



§ 12-18-16.1 Marking of optical scan ballot.

12-18-16.1. Marking of optical scan ballot. If an optical scan ballot is used, the voter may use a pencil or other marking instrument provided to mark the voter's choice on the ballot.

Source: SL 2002, ch 76, § 2.



§ 12-18-16.2 Repealed.

12-18-16.2. Repealed by SL 2005, ch 92, § 9.



§ 12-18-17 Repealed.

12-18-17. Repealed by SL 1976, ch 105, § 84.



§ 12-18-18 Repealed.

12-18-18. Repealed by SL 1997, ch 81, § 6.



§ 12-18-19 Repealed.

12-18-19. Repealed by SL 1974, ch 118, § 200.



§ 12-18-20 , 12-18-21. Repealed.

12-18-20, 12-18-21. Repealed by SL 1997, ch 81, §§ 7, 8.



§ 12-18-21.1 Repealed.

12-18-21.1. Repealed by SL 2002, ch 76, § 4.



§ 12-18-22 Repealed.

12-18-22. Repealed by SL 2000, ch 73, § 1.



§ 12-18-23 Return to member of precinct election board of unmarked ballot.

12-18-23. Return to member of precinct election board of unmarked ballot. Each voter who does not vote a ballot delivered to the voter by a member of the precinct election board in charge of the ballots shall, before leaving the polling place, return the ballot to the member of the precinct election board in charge of the ballot box.

Source: SDC 1939, § 16.1209; SL 1974, ch 118, § 126; SL 1999, ch 69, § 33.



§ 12-18-24 Replacement of spoiled ballots--Marking and preservation.

12-18-24. Replacement of spoiled ballots--Marking and preservation. If any voter spoils a ballot, the voter may obtain another ballot, and so on, successively, not to exceed three ballots in all, upon returning to a member of the precinct election board the spoiled ballot. In obtaining a ballot to replace a spoiled one, the name of the voter shall be given and the number of the spoiled ballot. The number shall be noted opposite of the voter's name as spoiled. The ballots that are returned shall be canceled by writing the words, spoiled and replaced, across the face of the ballot and each spoiled ballot shall be placed in a separate envelope identifying the spoiled ballots as such and stating the number of spoiled ballots for accounting purposes.

Source: SDC 1939, § 16.1208; SL 1974, ch 118, § 127; SL 1999, ch 69, § 34.



§ 12-18-25 Assistance of disabled or illiterate voter by person of his choice.

12-18-25. Assistance of disabled or illiterate voter by person of his choice. Any voter who by reason of physical disability or illiteracy is unable to read or mark a ballot may receive the assistance of any person whom such voter may select.

Source: SL 1897, ch 60, §§ 28, 30; RPolC 1903, §§ 1917, 1919; RC 1919, §§ 7267, 7268; SDC 1939, § 16.1204; SL 1939, ch 81; SL 1959, ch 99, § 10; SDC Supp 1960, § 16.2210; SDCL, § 12-18-37; SL 1974, ch 118, § 128; SL 1976, ch 105, § 59; SL 1983, ch 111; SL 1995, ch 84.



§ 12-18-26 Repealed.

12-18-26. Repealed by SL 1979, ch 104.



§ 12-18-27 Marked ballot not to be shown--Folding for deposit in ballot box.

12-18-27. Marked ballot not to be shown--Folding for deposit in ballot box. No person may show a ballot after it is marked to any person in such a way as to reveal the contents of the ballot, or the name of any candidate for whom the person has marked a vote. Nor may any person solicit the voter to show the voter's ballot. Immediately after marking the ballot the voter shall fold and refold the ballot, if necessary, leaving the official stamp exposed.

Source: SDC 1939, § 16.1209; SL 1974, ch 118, § 130; SL 1976, ch 105, § 60; SL 1999, ch 69, § 35.



§ 12-18-28 Deposit of folded ballot in ballot box.

12-18-28. Deposit of folded ballot in ballot box. When a ballot is ready for deposit in the ballot box, the member of the precinct election board in charge of the ballot box, without opening the ballot or permitting it to be opened or examined except to ascertain that the ballot is a single ballot, shall deposit the ballot in the ballot box. The voter may place the voter's voted ballot in the ballot box to insure the privacy of the voter's vote after showing the official stamp on the ballot to the member of the precinct election board in charge of the ballot box.

Source: SDC 1939, §§ 16.1012, 16.1206, 16.9918; SDCL, § 12-18-30; SL 1974, ch 118, § 131; SL 1999, ch 69, § 36.



§ 12-18-29 to 12-18-31. Repealed.

12-18-29 to 12-18-31. Repealed by SL 1974, ch 118, § 200.



§ 12-18-32 Packaging and return of unused ballots--Record accounting for ballots.

12-18-32. Packaging and return of unused ballots--Record accounting for ballots. All ballots which have not been distributed to voters, excluding those marked "spoiled and replaced" separately enclosed, together with a record of ballots stating the number of ballots voted, the number of ballots spoiled and replaced, and the number of ballots not delivered to voters, shall be placed in a parcel separate from the ballot box and returned to the auditor along with the ballot boxes.

Source: SL 1897, ch 60, § 33; RPolC 1903, § 1922; RC 1919, § 7272; SDC 1939, § 16.1208; SL 1974, ch 118, § 132.



§ 12-18-33 Comparison of ballot accounting with record of number sent to precinct--Notice andcorrection of discrepancies.

12-18-33. Comparison of ballot accounting with record of number sent to precinct--Notice and correction of discrepancies. The county auditor, on receipt of the unused, defective, or spoiled ballots, and the statement mentioned in § 12-18-32, shall carefully compare the same with the record in his office of the number of ballots sent to such election precinct. If the same are not accounted for in the statement before mentioned, he shall at once notify the person sending the same, who shall, with such county auditor, recount the unused, defective, and spoiled ballots and correct, if possible, such errors, if any there be, in such count or statement.

Source: SL 1897, ch 60, § 33; RPolC 1903, § 1922; RC 1919, § 7272; SDC 1939, § 16.1208.



§ 12-18-34 Repealed.

12-18-34. Repealed by SL 1969, ch 83, § 5.



§ 12-18-35 to 12-18-38. Repealed.

12-18-35 to 12-18-38. Repealed by SL 1974, ch 118, § 200.



§ 12-18-39 Provisional ballot--Eligibility.

12-18-39. Provisional ballot--Eligibility. If any person is not authorized to vote pursuant to § 12-18-7.2, is successfully challenged under § 12-18-10, or is otherwise denied the ability to vote and the person maintains that he or she is currently registered to vote in that precinct, the person may cast a ballot which shall be called a provisional ballot. A member of the precinct election board shall notify any person who is denied the ability to vote that the person may cast a provisional ballot.

Source: SL 2003, ch 83, § 1.



§ 12-18-40 Use of provisional ballot.

12-18-40. Use of provisional ballot. Before giving a person a provisional ballot, the person shall complete an affirmation. The person's name shall be written in the pollbook along with a designation that the person has cast a provisional ballot. The person shall be given the ballot appropriate to the precinct in which the person is claiming to be registered, along with a provisional ballot envelope. After the person votes, the person shall seal the ballot in the provisional ballot envelope and complete the statement on the envelope. The envelope shall then be placed in the ballot box. The provisional ballot and provisional ballot envelope shall be prescribed by the State Board of Elections.

Source: SL 2003, ch 83, § 2.



§ 12-18-41 Procedure for secretary of state to conduct election in emergency--Reimbursementof expenses.

12-18-41. Procedure for secretary of state to conduct election in emergency--Reimbursement of expenses. If the person charged with the conduct of an election and the governing board determine that an election cannot be conducted, the person charged with the conduct of an election shall sign a declaration of emergency and deliver it to the secretary of state prior to the election. The secretary of state may conduct the election for that county or political subdivision until the election has been certified. Any reasonable and necessary expenses incurred by the secretary of state to conduct the election shall be reimbursed by the county or political subdivision within ninety days after the election has been certified.

Source: SL 2011, ch 81, § 1.






Chapter 19 - Absentee Voting

§ 12-19-1 Absentee ballot--Persons entitled to vote.

12-19-1. Absentee ballot--Persons entitled to vote. A registered voter who is not otherwise disqualified by law from voting in the election may vote by absentee ballot.

Source: SDC 1939, § 16.0606; SL 1944 (SS), ch 2, § 1; SL 1953, ch 75, § 1; SL 1957, ch 85, § 1; SDC Supp 1960, § 16.0610; SL 1963, ch 110, § 1; SL 1967, ch 72; SDCL, §§ 12-19-15 to 12-19-17; SL 1972, ch 90, § 1; SL 1974, ch 118, § 133; SL 1980, ch 115, § 1; SL 1983, ch 112; SL 1993, ch 116, § 1; SL 2003, ch 82, § 6.



§ 12-19-1.1 Affirmation of address by voter in inactive registration file.

12-19-1.1. Affirmation of address by voter in inactive registration file. A voter in the inactive registration file meeting the criteria in § 12-19-1 may vote absentee by completing the affirmation required in § 12-18-7.4.

Source: SL 1994, ch 107, § 31; SL 2002, ch 40, § 17.



§ 12-19-1.2 Time for absentee voting.

12-19-1.2. Time for absentee voting. Absentee voting shall begin neither earlier nor later than forty-six days prior to the election including any voter identified as being covered by the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-1).

Source: SL 2013, ch 66, § 2.



§ 12-19-2 Application for absentee ballot--Contents--Address to which ballot sent--Stamping date of receipt--Delivery.

12-19-2. Application for absentee ballot--Contents--Address to which ballot sent--Stamping date of receipt--Delivery. An absentee voter desiring to vote by mail may apply to the person in charge of the election for an absentee ballot. The application or request shall be made in writing and be signed by the applicant and shall state the applicant's voter registration address. The application or request shall contain an oath verifying the validity of the information contained in the application or request. The oath shall be administered by a notary public or other officer authorized by statute to administer an oath. If the application or request does not contain an oath, the application or request shall be accompanied by a copy of the voter's identification card as required by § 12-18-6.1. The copy of the voter's identification card shall be maintained by the person in charge of the election. However, the voter's identification card is not available for public inspection. The application or request may be used to obtain an absentee ballot for all elections in that calendar year conducted by the jurisdiction receiving the application or request if so indicated. The ballot shall be sent to the voter's residence, as shown in the voter registration file or any temporary residence address designated in writing by the voter, at the time of applying for the absentee ballot. If the application or request is from a voter identified as being covered by the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-1) as of January 1, 2010, the voter may designate on the application for the ballot to be sent electronically pursuant to this section through the system provided by the Office of the Secretary of State. The person in charge of the election shall stamp the application with the date it was received. The person in charge of the election shall preserve a record of the name, mailing address, and voting precinct of each applicant and, except as provided by § 12-19-45, deliver a copy of the record to the superintendent of the election board of the home precinct of the applicant.

Source: SDC 1939, § 16.0606; SL 1944 (SS), ch 2, § 3; SL 1957, ch 85, §§ 2, 3; SDC Supp 1960, §§ 16.0611, 16.0612; SL 1963, ch 110, § 1; SL 1964, ch 59; SL 1967, ch 72; SDCL §§ 12-19-22, 12-19-24, 12-19-25; SL 1974, ch 118, § 134; SL 1976, ch 105, § 61; SL 1976, ch 108, § 10; SL 1980, ch 115, § 2; SL 1983, ch 113; SL 1984, ch 111; SL 1988, ch 132; SL 1992, ch 115, § 1; SL 1993, ch 116, § 2; SL 2002, ch 40, § 18; SL 2003, ch 82, § 3; SL 2003, ch 83, § 14; SL 2004, ch 109, § 1; SL 2006, ch 72, § 1; SL 2010, ch 74, § 14; SL 2014, ch 72, § 1, eff. Feb. 19, 2014.



§ 12-19-2.1 Application in person or by authorized messenger--Delivery of ballot tomessenger or by mail.

12-19-2.1. Application in person or by authorized messenger--Delivery of ballot to messenger or by mail. At anytime prior to an election, a voter may apply in person at the office of and to the person in charge of the election for an absentee ballot during regular office hours up to 5:00 p.m. on the day before the election. If the voter applies in person, the voter shall complete a combined absentee ballot application/return envelope and show the person in charge of the election the voter's identification card as required in § 12-18-6.1 or complete the affidavit as provided in § 12-18-6.2.

In the event of confinement because of sickness or disability, a qualified voter may apply pursuant to the provisions of § 12-19-2 in writing and obtain an absentee ballot by authorized messenger so designated over the signature of the voter. The person in charge of the election may deliver to the authorized messenger a ballot to be delivered to the qualified voter. Any application for a ballot by authorized messenger must be received by the person in charge of the election before 3:00 p.m. the day of the election. If the application designating an authorized messenger also indicates a request for an absentee ballot for any future election, such absentee ballot shall be mailed to the address provided on the application. If no address is provided, the ballot shall be mailed to the person's voter registration address.

Source: SL 1980, ch 115, § 3; SL 1983, ch 114; SL 2003, ch 82, § 4; SL 2005, ch 93, § 1; SL 2006, ch 72, § 3; SL 2012, ch 85, § 1; SL 2013, ch 66, § 3.



§ 12-19-2.2 Authorized messenger for more than one voter.

12-19-2.2. Authorized messenger for more than one voter. If a person is an authorized messenger for more than one voter, he must notify the person in charge of the election of all voters for whom he is a messenger.

Source: SL 1980, ch 115, § 4.



§ 12-19-2.3 Uniformed and Overseas Citizens Absentee Voting Act--Application orrequest for absentee ballot.

12-19-2.3. Uniformed and Overseas Citizens Absentee Voting Act--Application or request for absentee ballot. Any voter identified as being covered by the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-1) as of January 1, 2011, may submit an application or request for an absentee ballot by facsimile or emailed image to the person in charge of the election. The secretary of state may authorize a person in charge of an election to accept an application or request for absentee ballot pursuant to this section through the system provided by the Office of the Secretary of State.

Source: SL 2005, ch 93, § 3; SL 2011, ch 82, § 1.



§ 12-19-2.4 Multiple applications or requests for ballots and multiple ballots--Application.

12-19-2.4. Multiple applications or requests for ballots and multiple ballots--Application. If any voter who had previously filed an application or request for an absentee ballot submits another application or request for the same election with an updated address, the county auditor shall send an absentee ballot to the new address. If any voter who had previously filed an application or request for absentee ballot appears at the county auditor's office, the voter may complete another application and be allowed to vote an absentee ballot. If any voter who filed an application or request for absentee ballot notifies the county auditor that the voter never received that ballot, the voter may request that another ballot be sent to the same address. The provisions of this section only apply to a person who has not voted or returned an absentee ballot.

Source: SL 2005, ch 93, § 2.



§ 12-19-2.5 Form of application for absentee ballot and combined application/returnenvelope.

12-19-2.5. Form of application for absentee ballot and combined application/return envelope. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, to prescribe the absentee application form and a combined absentee ballot application/return envelope for absentee voting in the office of the person in charge of the election. The application may be made by letter or upon any form containing the required information or upon any form prescribed by the State Board of Elections or the postcard form referred to in § 12-4-8.1, executed by any person authorized in accordance with the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA)(42 U.S.C. § 1973ff) as of January 1, 2006.

Source: SL 2006, ch 72, § 2.



§ 12-19-2.6 Preference and selection of ballot style for independent in primary election.

12-19-2.6. Preference and selection of ballot style for independent in primary election. If an absentee voter in a primary election is registered as an independent and is eligible to vote more than one ballot style pursuant to § 12-6-26, the voter may specify the voter's ballot style preference on the absentee ballot application. If no ballot style is designated, the absentee voter shall be provided a nonpolitical ballot.

If an absentee voter in a primary election is registered as an independent and is only eligible to vote one ballot style, the absentee voter shall be provided that ballot style. If more than one party allows independent voters to be eligible to vote in a primary election and no nonpolitical ballot is available and the absentee voter does not designate the ballot style to be received, no ballot may be provided to the absentee voter.

Source: SL 2010, ch 75, § 1, eff. Mar. 23, 2010.



§ 12-19-3 Forwarding of ballot to voter--Instructions and return envelope.

12-19-3. Forwarding of ballot to voter--Instructions and return envelope. Upon receiving an application for absentee ballots, the person in charge of an election shall, within forty-eight hours, or if ballots are not then on hand, then within forty-eight hours after receipt of the ballots, after confirming from the master registration file that the applicant is registered as a voter pursuant to chapter 12-4, enclose one of each of the official ballots, a set of instructions on absentee balloting, and an unsealed return envelope. All of the enclosures shall be sealed in an envelope addressed to the applicant at the place stated in the application. If a registration form is received simultaneous with an absentee ballot request and prior to the registration deadline, the absentee ballot provided shall be based on the submitted registration form.

Source: SDC 1939, § 16.0606; SL 1963, ch 110, § 1; SL 1964, ch 59; SL 1967, ch 72; SL 1974, ch 118, § 135; SL 1976, ch 105, § 62; SL 1998, ch 78, § 3; SL 2002, ch 40, § 19; SL 2007, ch 75, § 4.



§ 12-19-4 Voter's statement on return envelope--Federal service voting forms.

12-19-4. Voter's statement on return envelope--Federal service voting forms. The return envelope for the absent voter's ballot shall have printed on the reverse thereof a statement to be signed by the voter. The State Board of Elections shall prescribe the forms for the return envelope, ballots, instructions to the voter, and such certification to accommodate the federal service voter under the provisions of the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA)(42 U.S.C. § 1973cc-1).

Source: SL 1944 (SS), ch 2, § 4; SL 1953, ch 75, § 3; SL 1955, ch 55, § 2; SL 1957, ch 85, § 4; SDC Supp 1960, § 16.0613; SDC 1939, § 16.0607 as added by SL 1965, ch 87; SL 1965, ch 88; SDCL, § 12-19-27; SL 1971, ch 93, § 1; SL 1974, ch 118, § 136; SL 1992, ch 115, § 2; SL 1993, ch 116, § 3.



§ 12-19-5 Mailing of ballot and enclosures to voter--Free air mail for federal servicevoters.

12-19-5. Mailing of ballot and enclosures to voter--Free air mail for federal service voters. The envelope containing the enclosures, if not delivered to the voter personally by the person in charge of the election or the authorized messenger filing the voter's request for an absentee ballot, shall, except for federal service voters, be mailed by first class mail to the address of the applicant stated in his application, with postage prepaid thereon. Both the return envelope and the envelope for transmitting the enclosures to federal service voters shall meet the requirements of the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA)(42 U.S.C. § 1973) and shall be transmitted by air mail, free of United States postage, including air mail.

Source: SL 1913, ch 200, § 1; SL 1917, ch 233, § 1; RC 1919, § 7226; SL 1919, ch 189; SL 1925, ch 159, § 1; SDC 1939, § 16.0606; SL 1944 (SS), ch 2, § 4; SL 1953, ch 75, § 3; SL 1955, ch 55, § 2; SL 1957, ch 85, § 4; SDC Supp 1960, § 16.0613; SL 1963, ch 110, § 1; SL 1964, ch 59; SL 1965, ch 88; SL 1967, ch 72; SDCL, § 12-19-27; SL 1974, ch 118, § 137; SL 1976, ch 105, § 63; SL 1979, ch 105, § 1; SL 1980, ch 115, § 5; SL 1993, ch 116, § 4.



§ 12-19-6 Repealed.

12-19-6. Repealed by SL 1970, ch 91, § 4.



§ 12-19-7 Marking and folding ballot--Officer before whom marked--Mailing ordelivering ballot.

12-19-7. Marking and folding ballot--Officer before whom marked--Mailing or delivering ballot. A voter voting an absentee ballot shall mark it and fold it without revealing the marks to any other person. The voter shall place the voted ballots in the return envelope provided and seal the envelope. The voter shall sign the statement on the return envelope. The voter shall either mail the ballot, deliver it in person or have it delivered to the person in charge of the election.

Source: SL 1913, ch 200, § 2; SL 1917, ch 233, § 2; SL 1918 (SS), ch 45; RC 1919, § 7227; SL 1925, ch 159, § 2; SL 1929, ch 114, § 1; SDC 1939, § 16.0607; SL 1944 (SS), ch 2, § 5; SL 1953, ch 75, § 4; SL 1957, ch 85, § 5; SDC Supp 1960, § 16.0614; SL 1963, ch 110, § 2; SDCL, § 12-19-29; SL 1972, ch 90, § 2; SL 1974, ch 118, § 138; SL 1976, ch 105, § 64; SL 1983, ch 115; SL 1985, ch 115; SL 1992, ch 115, § 3.



§ 12-19-7.1 Candidates and election officials not to serve as authorized messenger.

12-19-7.1. Candidates and election officials not to serve as authorized messenger. No person who is a candidate for any elective office, except for political party offices described in § 12-5-2 or county auditor or such deputy, at the election for which the ballot or ballots are to be voted, may serve as an authorized messenger.

Source: SL 1972, ch 90, § 5; SL 1976, ch 105, § 65; SL 1992, ch 115, § 4.



§ 12-19-7.2 Display of campaign material by messenger as misdemeanor.

12-19-7.2. Display of campaign material by messenger as misdemeanor. No authorized messenger may, in the presence of the voter at or before the time of voting, display campaign posters, signs, or other campaign materials or by any like means solicit any votes for or against any person, political party, or position on a question submitted. A violation of this section is a Class 2 misdemeanor.

Source: SL 1984, ch 112; SL 1992, ch 115, § 5.



§ 12-19-8 Repealed.

12-19-8. Repealed by SL 1971, ch 93, § 2.



§ 12-19-9 Delivery of absentee ballot--Personal delivery when transmission timeinsufficient--Receipt.

12-19-9. Delivery of absentee ballot--Personal delivery when transmission time insufficient--Receipt. An authorized messenger shall deliver the absentee ballot to the person in charge of the election unless there is not sufficient time for the person in charge of the election to transmit the absentee ballot to the voter's home precinct. In that instance, the authorized messenger shall personally deliver the absentee ballot to the precinct superintendent of the voter's home precinct. If the authorized messenger requests a receipt when returning the absentee ballot, the person in charge of the election shall provide the authorized messenger a receipt.

Source: SL 1913, ch 200, § 2; SL 1917, ch 233, § 2; SL 1918 (SS), ch 45; RC 1919, § 7227; SL 1925, ch 159, § 2; SL 1929, ch 114, § 1; SDC 1939, § 16.0607; SL 1963, ch 110, § 2; SL 1970, ch 91, § 1; SL 1972, ch 90, § 3; SL 1974, ch 118, § 139; SL 1976, ch 105, § 66; SL 1979, ch 105, § 2; SL 1980, ch 115, § 6; SL 1983, ch 116, § 1; SL 1992, ch 115, § 6; SL 2006, ch 72, § 4.



§ 12-19-9.1 Nursing facility, assisted living center, or hospital having multiple absenteeballot requests.

12-19-9.1. Nursing facility, assisted living center, or hospital having multiple absentee ballot requests. If there is any nursing facility, assisted living center, or hospital, as defined in § 34-12-1.1, within any county from which there might reasonably be expected to be five or more absentee applications, the county auditor shall notify the person in charge of that facility and the chair of the county central committee of each party and any other person who has filed a request to be notified of the date and time at which representatives of the auditor's office will be present to assist the residents of that facility to vote, utilizing the absentee procedure. Any political party, independent candidate, and nonpolitical candidate may assign a person to accompany the auditor's representatives. At the date and time announced, the auditor's representative and the representatives of the parties, independent candidates, and nonpolitical candidates shall deliver ballots to and assist all persons at that facility who desire such assistance and who have applied for absentee ballots. This section applies only to a general election.

If a person in charge of an election conducts absentee voting at a nursing facility, assisted living center, or hospital as defined in § 34-12-1.1, the voter shall complete a combined absentee ballot application/return envelope and the identification and affidavit requirements provided in § 12-19-2.1 are waived.

Source: SL 1972, ch 89; SL 1981, ch 125; SL 1997, ch 82, § 1; SL 2003, ch 82, § 5; SL 2006, ch 72, § 5.



§ 12-19-9.2 Marking and return of ballot on death of voter before opening of polls.

12-19-9.2. Marking and return of ballot on death of voter before opening of polls. Whenever, prior to the casting of absentee ballots, it is made to appear by due proof to the county auditor or election board that any voter who has marked and forwarded an absentee ballot has died prior to the opening of the polls on the date of the election, the ballot of the voter shall be returned in the unsealed return envelope with the evidence of death attached and the envelope marked "Unopened by reason of death of voter" to the officer in charge of the conduct of the election. The casting of any such ballot shall not invalidate the election.

Source: SL 1974, ch 118, § 142.



§ 12-19-10 Preservation and delivery of ballot to precinct superintendent--Comparisonof statement and application--Deposit in ballot box--Unopened ballots--Unauthorized examination as misdemeanor.

12-19-10. Preservation and delivery of ballot to precinct superintendent--Comparison of statement and application--Deposit in ballot box--Unopened ballots--Unauthorized examination as misdemeanor. Upon receipt of the sealed return envelope containing the voted ballots, the person in charge of the election shall keep it in a safe place without opening the envelope or breaking the seal thereof and shall, except as provided by § 12-19-42, deliver it to the precinct superintendent of election of the voter's home precinct. The person in charge of the election shall have the absentee ballots delivered with the election supplies, or if received later, then prior to the close of the polls. If the election board is not otherwise engaged in official duties, or if there are absentee ballots not processed when the polls close, immediately thereafter, the board shall carefully compare the statement on the reverse side of the official return envelope with the written application received from the officer in charge of the election without opening or breaking the seal of the return envelope. If the ballot is contained in a combined absentee ballot application/return envelope, the comparison of the statement and the application shall be omitted. The board shall enter the voter's name on the election pollbook and mark the registration list if:

(1) The ballots received were voted by the voter whose name appears on the statement;

(2) The voter is registered in such precinct and has not previously voted in that precinct at the election; and

(3) The written application and statement were both signed by the voter.

The board shall then open the envelope without opening, unfolding or examining the ballots the envelope may contain, stamp the ballots with the official stamp, and deposit the ballots with the other ballots cast at the election. If the board determines that an absentee ballot envelope cannot be opened because the envelope does not meet the requirements for opening, the reason shall be written on the envelope, signed by a member of the board, and the envelope placed in a larger envelope for unopened absentee ballots. No person may, prior to the counting of the votes, open, unfold or examine any ballot, or make any communication to any person concerning the markings or contents of the ballot. A violation of the preceding sentence is a Class 2 misdemeanor.

Source: SL 1913, ch 200, § 3; RC 1919, § 7228; SL 1925, ch 159, § 3; SL 1929, ch 114, § 2; SDC 1939, § 16.0608; SL 1941, ch 80; SL 1944 (SS), ch 2, § 7; SL 1953, ch 75, § 5; SL 1957, ch 85, § 6; SDC Supp 1960, § 16.0616; SL 1963, ch 110, §§ 3, 4; SDCL § 12-19-31; SL 1970, ch 91, § 2; SL 1972, ch 90, § 4; SL 1974, ch 118, § 140; SL 1976, ch 105, § 67; SL 1982, ch 86, § 87; SL 1992, ch 115, § 7; SL 1993, ch 118, § 17; SL 2006, ch 72, § 6; SL 2010, ch 74, § 15.



§ 12-19-11 Preservation and return of application and return envelope.

12-19-11. Preservation and return of application and return envelope. The written application and official return envelope shall be preserved by the election officers and returned by them to the proper office together with the other election returns.

Source: SL 1913, ch 200, § 3; RC 1919, § 7228; SL 1925, ch 159, § 3; SL 1929, ch 114, § 2; SDC 1939, § 16.1608; SL 1941, ch 80; SL 1963, ch 110, § 3; SL 1970, ch 91, § 3.



§ 12-19-12 Delivery of absentee ballot to polling place after close of polls.

12-19-12. Delivery of absentee ballot to polling place after close of polls. If an absentee ballot is delivered to a polling place after the polls are closed, the absentee ballot may not be counted or opened.

Source: SDC 1939, § 16.0608 as added by SL 1941, ch 80; SL 1963, ch 110, § 3; SL 1974, ch 118, § 141; SL 1999, ch 69, § 37; SL 2010, ch 74, § 16.



§ 12-19-13 Repealed.

12-19-13. Repealed by SL 1996, ch 94, § 31.



§ 12-19-14 Unlawful disposition of ballot or ballot link as misdemeanor.

12-19-14. Unlawful disposition of ballot or ballot link as misdemeanor. Any voter who, having procured an official ballot or ballots or Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA) ballot link as provided in §§ 12-19-1 to 12-19-12, inclusive, intentionally disposes of a ballot in any manner other than as provided in such sections or provides the UOCAVA ballot link to any other person is guilty of a Class 2 misdemeanor. The UOCAVA ballot link is the internet URL for accessing an electronically provided absentee ballot.

Source: SL 1913, ch 200, § 5; RC 1919, § 7230; SDC 1939, § 16.9911; SL 1974, ch 118, § 143; SL 1982, ch 86, § 88; SL 2010, ch 74, § 17.



§ 12-19-15 to 12-19-22. Repealed.

12-19-15 to 12-19-22. Repealed by SL 1974, ch 118, § 200.



§ 12-19-23 Repealed.

12-19-23. Repealed by SL 1971, ch 87, § 6.



§ 12-19-24 to 12-19-31. Repealed.

12-19-24 to 12-19-31. Repealed by SL 1974, ch 118, § 200.



§ 12-19-32 Ballot not invalidated by federal censorship.

12-19-32. Ballot not invalidated by federal censorship. The exercise of the right of censorship by the federal authorities upon the marked ballot while same is in transit in the mail, shall not invalidate the ballot or be cause for its rejection.

Source: SL 1944 (SS), ch 2, § 8; SDC Supp 1960, § 16.0617.



§ 12-19-33 Failure to deliver or tampering with ballot as felony.

12-19-33. Failure to deliver or tampering with ballot as felony. Any person who, having procured an official ballot or ballots for another, intentionally fails to deliver the ballots to the voter or who intentionally fails to deliver the return envelope with ballots contained therein to the proper officer, or who tampers with the envelope or ballots is guilty of a Class 6 felony.

Source: SL 1944 (SS), ch 2, § 12; SDC Supp 1960, § 16.9929; SL 1974, ch 118, § 144; SL 1982, ch 86, § 89; SL 1983, ch 116, § 2.



§ 12-19-34 Informalities do not invalidate election--Liberal construction.

12-19-34. Informalities do not invalidate election--Liberal construction. No mere informality in the matter of carrying out or executing the provisions of this chapter shall invalidate the election or authorize the rejection of the returns thereof, and the provisions of this chapter shall be liberally construed for the purposes herein expressed or intended.

Source: SL 1944 (SS), ch 2, § 8; SDC Supp 1960, § 16.0617; SL 1974, ch 118, § 145.



§ 12-19-35 , 12-19-36. Repealed.

12-19-35, 12-19-36. Repealed by SL 1974, ch 118, § 200.



§ 12-19-37 Absentee ballot precincts--Creation--Absentee ballot counting board.

12-19-37. Absentee ballot precincts--Creation--Absentee ballot counting board. Any county may create a special precinct to be known as an absentee ballot precinct. If the county creates an absentee ballot precinct, all absentee ballots cast at any election shall be counted in such precinct. However, if a paper ballot precinct has ten or fewer absentee ballots cast at the time the polls open on election day, the absentee ballots in that precinct shall be counted at the polling place. The election board of the absentee ballot precinct is the absentee ballot counting board. There may be only one absentee ballot counting board at any time in a county.

Source: SL 1976, ch 108, § 1; SL 1985, ch 116.



§ 12-19-38 Appointment of absentee ballot counting board--Number of members.

12-19-38. Appointment of absentee ballot counting board--Number of members. The county auditor shall appoint the absentee ballot counting board in the manner prescribed in chapter 12-15, except that the number of election officials on the absentee ballot counting board shall be sufficient to complete the counting of ballots within a reasonable time.

Source: SL 1976, ch 108, § 2.



§ 12-19-39 Oath of board members--Compensation.

12-19-39. Oath of board members--Compensation. Each election official of the absentee ballot counting board shall take the oath required by § 12-15-9 and shall be paid as provided by § 12-15-11.

Source: SL 1976, ch 108, § 3.



§ 12-19-40 Repealed.

12-19-40. Repealed by SL 1982, ch 130.



§ 12-19-41 Powers and duties of absentee ballot counting board.

12-19-41. Powers and duties of absentee ballot counting board. Except as otherwise provided in §§ 12-19-37 to 12-19-52, inclusive, the absentee ballot counting board's powers and duties shall be the same as provided in chapters 12-19 and 12-20 for precinct election officials in regular precinct polling places, except that the board shall receive and count all absentee ballots for all precincts in the county upon receipt thereof from the person in charge of the election.

Source: SL 1976, ch 108, § 6.



§ 12-19-42 Envelope containing voted ballots kept closed--Delivery to county board.

12-19-42. Envelope containing voted ballots kept closed--Delivery to county board. Upon receipt of the sealed return envelope containing the voted ballots, the person in charge of the election shall keep it in a safe place without opening the envelope or breaking the seal thereof. The person in charge of the election shall cause to be delivered to the absentee ballot counting board, the absentee ballot, or ballots with the election supplies, or if later received, then prior to the close of the polls.

Source: SL 1976, ch 108, § 12.



§ 12-19-43 Review of absentee voters' affidavits prior to closing of polls--Counting orprocessing of ballots.

12-19-43. Review of absentee voters' affidavits prior to closing of polls--Counting or processing of ballots. The county auditor may direct the board to meet on election day prior to the closing of the polls for the sole purpose of reviewing the absentee voters' affidavits appearing on the sealed ballot envelopes, if in the auditor's judgment this procedure shall be necessary due to the number of absentee ballots received. The absentee ballots may be opened, stamped, and placed in the ballot box or processed by an automatic tabulating machine, but under no circumstances shall the ballots be manually counted nor any vote totals printed or displayed by any tabulating machine prior to the closing of the polls. If ballots are processed by an automatic tabulating machine prior to the closing of the polls, the resolution board shall be present and notification of such processing shall be provided to each county party chairperson at least ten days before the election.

Source: SL 1976, ch 108, § 4; SL 1977, ch 113; SL 2005, ch 93, § 6.



§ 12-19-44 Counting process open.

12-19-44. Counting process open. The room occupied by the absentee ballot counting board shall be open to any person for the purpose of observing the counting process.

Source: SL 1976, ch 108, § 5.



§ 12-19-45 Record of applicants' names, addresses, and voting precincts--Delivery tocounting board--Record of authorized messengers.

12-19-45. Record of applicants' names, addresses, and voting precincts--Delivery to counting board--Record of authorized messengers. The person in charge of the election shall preserve a record of the name, post office address, and voting precinct of each applicant for absentee ballots and shall personally deliver the same to the Absentee Ballot Counting Board. The person in charge of the election shall keep a record of the name of the authorized messenger requesting an absentee ballot to be delivered to another voter.

Source: SL 1976, ch 108, § 10; SL 1979, ch 105, § 3; SL 1980, ch 115, § 7.



§ 12-19-46 Commencement of count when polls close--Place.

12-19-46. Commencement of count when polls close--Place. The Absentee Ballot Counting Board shall commence counting the absentee voters' ballots immediately upon close of the polls at a central place designated by the county auditor.

Source: SL 1976, ch 108, § 4.



§ 12-19-47 Processing of absentee ballots.

12-19-47. Processing of absentee ballots. The absentee ballot counting board, during the time prescribed in § 12-19-46, shall process each absentee ballot as required by § 12-19-10.

Source: SL 1976, ch 108, § 12; SL 1982, ch 86, § 90; SL 1992, ch 115, § 8; SL 1993, ch 118, § 19; SL 2006, ch 72, § 7; SL 2010, ch 74, § 18.



§ 12-19-48 Delivery of absentee ballot after polls are closed.

12-19-48. Delivery of absentee ballot after polls are closed. If an absentee ballot is delivered to an absentee ballot counting board after the polls are closed the absentee ballot may not be counted or opened.

Source: SL 1976, ch 108, § 13; SL 1999, ch 69, § 38; SL 2010, ch 74, § 19.



§ 12-19-49 Death of absentee voter prior to opening of polls--Ballot returned to personin charge--Election not invalidated by casting of ballot.

12-19-49. Death of absentee voter prior to opening of polls--Ballot returned to person in charge--Election not invalidated by casting of ballot. If, prior to the casting of absentee ballots, the person in charge of the election or absentee ballot counting board shall have sufficient cause to believe that any voter who has marked and forwarded an absentee ballot has died prior to the opening of the polls on the date of the election, the ballot of the voter shall be returned in the sealed return envelope with the evidence of death attached and the envelope marked "Unopened by reason of death of voter" to the person in charge of the election. The casting of any such ballot, however, shall not invalidate the election.

Source: SL 1976, ch 108, § 11.



§ 12-19-50 Forms for recording tally--Special pollbook--Tally added to home precincttotals.

12-19-50. Forms for recording tally--Special pollbook--Tally added to home precinct totals. The tally shall be recorded on forms prescribed by the State Board of Elections. A special pollbook shall also be prescribed by the State Board of Elections. Except as provided by § 12-19-52, the tally shall be recorded according to the precincts in which the voters are registered and then added to those individual precinct totals.

Source: SL 1976, ch 108, §§ 4, 9; SL 1993, ch 113, § 12.



§ 12-19-51 Repealed.

12-19-51. Repealed by SL 1996, ch 94, § 32.



§ 12-19-52 Electronic voting systems.

12-19-52. Electronic voting systems. In those counties which have adopted an electronic voting system, counting shall be as prescribed in chapter 12-17B.

Source: SL 1976, ch 108, § 8.



§ 12-19-53 Contracting for services of county auditor from another county.

12-19-53. Contracting for services of county auditor from another county. If a county contracts for the services of a county auditor from another county, that county auditor shall make absentee ballots available in the contracting county if the contracting county requests that absentee ballots be provided. The contracting county shall reimburse the county auditor for the costs incurred pursuant to this section.

Source: SL 1992, ch 115, § 9.



§ 12-19-54 Payment for assisting voters based on number of voters assisted prohibited--Violation as misdemeanor.

12-19-54. Payment for assisting voters based on number of voters assisted prohibited--Violation as misdemeanor. No person may employ, reward, or compensate any person to assist voters based on the number of voters assisted. Nothing in this section prohibits any person from hiring a person paid on an hourly or salaried basis to assist voters. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 91, § 3.



§ 12-19-55 Receipt of payment for assisting voters based on number of voters assistedprohibited--Violation as misdemeanor.

12-19-55. Receipt of payment for assisting voters based on number of voters assisted prohibited--Violation as misdemeanor. No person may receive any wages, reward, or compensation for assisting voters based on the number of voters assisted. Nothing in this section prohibits any person from being employed on an hourly or salaried basis to assist voters. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2005, ch 91, § 4.






Chapter 19A - Special Voting Rights [Repealed]

CHAPTER 12-19A

SPECIAL VOTING RIGHTS [REPEALED]

[Repealed by SL 1972, ch 76, § 24; SL 1974, ch 118, § 200; SL 1975, ch 119, § 22]



Chapter 20 - Return And Canvass Of Votes

§ 12-20-1 Delivery of supplies to counting board--Certificate of transmittal andreceipt--Commencement of count--Continuation without adjournment--Comparison and correction of poll lists.

12-20-1. Delivery of supplies to counting board--Certificate of transmittal and receipt--Commencement of count--Continuation without adjournment--Comparison and correction of poll lists. As soon as the polls are closed, the precinct superintendent and precinct deputies shall audit the ballot count as prescribed in §§ 12-20-2 and 12-20-3. The precinct superintendent and precinct deputies shall then immediately deliver the ballot boxes, registration book, pollbook, and other election supplies, including voided and unused ballots, to the counting board, if appointed, and sign a certificate of transmittal and receipt as prescribed by the State Board of Elections. The members of the precinct election board or the counting board, if appointed, shall then immediately proceed to count publicly, in the presence of all persons desiring to attend the count, the votes received at the polls, and continue without adjournment until the count is completed. In counting the votes, the members of the precinct election board or counting board shall use the tally sheets provided.

Source: SDC 1939, § 16.1701; SL 1975, ch 119, § 11; SL 1976, ch 105, § 68; SL 1993, ch 113, § 13; SL 1993, ch 118, § 20; SL 1999, ch 69, § 39; SL 2002, ch 76; § 7.



§ 12-20-2 Opening of ballot box--Sorting and counting of unopened ballots--Ballotsfolded together.

12-20-2. Opening of ballot box--Sorting and counting of unopened ballots--Ballots folded together. The box shall be opened and the ballots taken out, sorted so that all ballots on certain candidacies and issues are separately identified, and counted by the members of the precinct election board unopened, except to ascertain if each ballot is single. If two or more ballots are found folded together and present the appearance of a single ballot, the ballots shall be laid aside until the count of ballots is completed. Upon the comparison of the count with the pollbook and registration list, or in machine precincts, with the number of return envelopes from absentee voters, and the appearance of the ballots, if a majority of the members of the precinct election board are of the opinion that the ballots folded together were voted by one voter, the ballot shall be endorsed, duplicate ballot of one voter not counted. If the ballot count does not agree with the number of votes in the pollbook, a comparison of the voters in the pollbook and the registration list shall be made and the correction of any mistakes shall be made.

Source: SDC 1939, § 16.1701; SL 1974, ch 118, § 150; SL 1978, ch 102, § 1; SL 1993, ch 113, § 14; SL 1999, ch 69, § 40.



§ 12-20-2.1 Return of provisional ballot envelopes and unopened absentee ballots.

12-20-2.1. Return of provisional ballot envelopes and unopened absentee ballots. If the ballot box is opened for ballot counting at the precinct, each provisional ballot envelope and each unopened absentee ballot shall be removed, placed, and sealed in the provisional or unopened absentee ballot return envelope and returned to the person in charge of the election with the other election supplies.

Source: SL 2003, ch 83, § 3; SL 2010, ch 74, § 20.



§ 12-20-3 Drawing of excess ballots.

12-20-3. Drawing of excess ballots. Following the comparison of the pollbook and registration list in § 12-20-2, if the ballots in the box exceed the number of names in the pollbook, the ballots shall be replaced in the box, after any of the ballots folded together are canceled, and one of the precinct deputies shall publicly draw therefrom as many ballots, unopened, as equal to the excess.

Source: SDC 1939, § 16.1701; SL 1993, ch 113, § 15; SL 1999, ch 69, § 41.



§ 12-20-4 Repealed.

12-20-4. Repealed by SL 1974, ch 118, § 200.



§ 12-20-5 Count of votes for candidates--Scrutiny of ballots by precinct deputies--Decisions on disputed ballots.

12-20-5. Count of votes for candidates--Scrutiny of ballots by precinct deputies--Decisions on disputed ballots. The votes for the several candidates shall be counted in the order in which the candidates occur upon the ballots. At least two precinct deputies, of opposite political parties, shall scrutinize each ballot with the precinct superintendent acting to break any tie vote of the two precinct deputies ruling on a ballot. As the vote is announced two precinct deputies shall make the mark required on the tally sheets.

Source: SDC 1939, § 16.1702; SL 1959, ch 97; SL 1974, ch 118, § 151; SL 1976, ch 105, § 69; SL 1993, ch 118, § 21; SL 1997, ch 81, § 9; SL 1999, ch 69, § 42.



§ 12-20-5.1 Determination of validity of provisional ballots.

12-20-5.1. Determination of validity of provisional ballots. Prior to the official canvass, the person in charge of the election shall determine if the person voting by provisional ballot was legally qualified to vote in the precinct in which the provisional ballot was cast. In making this determination, the person in charge of the election shall consider the information provided on the affirmation and diligently investigate the voter registration status of the person. If there is no evidence that a voter registration form had been completed by the person showing a residence address in that precinct and returned to an official voter registration site prior to the deadline to register to vote for the election, the provisional ballot is invalid.

Source: SL 2003, ch 83, § 4.



§ 12-20-6 Unstamped ballots not counted.

12-20-6. Unstamped ballots not counted. In the counting of the votes any ballot which is not endorsed as provided in § 12-18-12 by the official stamp shall be void and may not be counted.

Source: SL 1897, ch 60, § 35; RPolC 1903, § 1929; RC 1919, § 7278; SDC 1939, § 16.1703; SL 1993, ch 118, § 22.



§ 12-20-7 Ballot not counted when voter's choice indeterminable--Promulgation ofrules defining standards.

12-20-7. Ballot not counted when voter's choice indeterminable--Promulgation of rules defining standards. Any ballot or part of a ballot from which it is impossible to determine the voter's choice by using standards defined by the State Board of Elections shall be void and may not be counted. The State Board of Elections shall promulgate rules, pursuant to chapter 1-26, defining standards for determining voter intent.

Source: SDC 1939, § 16.1703; SL 1974, ch 118, § 152; SL 2002, ch 76, § 6; SL 2010, ch 74, § 21.



§ 12-20-8 Precinct superintendent and precinct deputies to record intention of voter.

12-20-8. Precinct superintendent and precinct deputies to record intention of voter. The precinct superintendent and precinct deputies, in counting the votes, shall endeavor to record the intention of the voter. The precinct superintendent and precinct deputies shall then hold the intention of the voter to be to vote for the candidate or candidates before whose name the voter has placed a mark.

Source: SDC 1939, § 16.1205; SL 1974, ch 118, § 153; SL 1976, ch 105, § 70; SL 1997, ch 81, § 10; SL 1999, ch 69, § 43.



§ 12-20-9 Repealed.

12-20-9. Repealed by SL 1976, ch 105, § 84.



§ 12-20-10 Blank list for unofficial return of precinct vote for candidates and submittedquestions--Return envelope.

12-20-10. Blank list for unofficial return of precinct vote for candidates and submitted questions--Return envelope. There shall be furnished by the officer in charge of the election to each voting precinct, for each election, a blank list which shall have space after each candidate's name and after each measure, law, or amendment to be voted upon at such election, in which to enter the number of votes cast in the precinct for each candidate, measure, law, or amendment, together with an envelope addressed to the officer in charge of the election and labeled in plain letters, "Immediate--Unofficial Return--Do not put this in ballot box."

Source: SL 1911, ch 258, § 1; RC 1919, § 7303; SDC 1939, § 16.1723; SL 1974, ch 118, § 154.



§ 12-20-11 Entry of precinct vote on unofficial return list--Return with election returns.

12-20-11. Entry of precinct vote on unofficial return list--Return with election returns. When the vote count is complete, the members of the precinct election board shall enter upon the blank list the true number of votes cast in the precinct for each person, measure, law, or amendment which appears upon the official ballot, and shall enclose the completed list in the envelope described in § 12-20-10. The precinct superintendent or precinct deputy chosen to deliver the election returns to the officer in charge of the election shall return the completed list separate from any other envelopes or wrappers returned at the time the election returns are delivered.

Source: SDC 1939, § 16.1723; SL 1974, ch 118, § 155; SL 1993, ch 118, § 23; SL 1999, ch 69, § 44.



§ 12-20-12 Repealed.

12-20-12. Repealed by SL 1974, ch 118, § 200.



§ 12-20-13 Tabulation and public release of unofficial returns--Entry into centralelection reporting system.

12-20-13. Tabulation and public release of unofficial returns--Entry into central election reporting system. Except as provided in § 12-20-17, the county auditor shall tabulate election returns as rapidly as received and make the result available for the information of the public, but such returns are not the official returns. The county auditor shall enter the information into the central election reporting system by using any computer located in a county office which is properly configured and linked to the central state computer immediately following the tabulation of each precinct.

Source: SDC 1939, § 16.1723; SL 1978, ch 103; SL 1990, ch 108; SL 2003, ch 84, § 1.



§ 12-20-13.1 Means of counting provisional ballots--Appointment of officials.

12-20-13.1. Means of counting provisional ballots--Appointment of officials. The person in charge of the election shall decide if the provisional ballots are to be counted by hand or by automated tabulating equipment. If a decision is made to count the ballots by hand, a provisional ballot counting board shall be appointed as provided in § 12-15-1. If the provisional ballots are to be counted by automated tabulating equipment, a resolution board and tabulation machine operators shall be appointed as provided in chapter 12-17B.

Source: SL 2003, ch 83, § 5; SL 2006, ch 28, § 3.



§ 12-20-13.2 Counting provisional ballots--Certification.

12-20-13.2. Counting provisional ballots--Certification. The provisional ballot counting board or resolution board and tabulation machine operators shall convene one hour prior to the convening of the canvassing board. The provisional ballots, which the person in charge of the election has determined are not invalid according to § 12-20-5.1, shall be counted. Upon completion of the count, the provisional ballot counting board or resolution board shall complete a certification of provisional ballot count and give the certification to the canvassing board. The certification form shall be prescribed by the State Board of Elections.

Source: SL 2003, ch 83, § 6.



§ 12-20-13.3 Counting provisional ballots--Alternate time.

12-20-13.3. Counting provisional ballots--Alternate time. The person in charge of the election may establish an alternative time prior to the official canvass for provisional ballot counting provided that notice of the time and location is given to the county party chairperson of each political party for primary, secondary, and general elections and to each candidate for any other election.

Source: SL 2003, ch 83, § 7; SL 2006, ch 28, § 4.



§ 12-20-13.4 Counting provisional ballots--Notice.

12-20-13.4. Counting provisional ballots--Notice. Within ten days after the official county canvass each person voting by provisional ballot shall be sent by the person in charge of the election a notice advising whether the provisional ballot was counted. The notice shall be prescribed by the State Board of Elections.

Source: SL 2003, ch 83, § 8.



§ 12-20-14 Repealed.

12-20-14. Repealed by SL 1981, ch 126, § 1.



§ 12-20-15 State messenger to secure delinquent returns--Expenses deducted fromcounty auditor's salary.

12-20-15. State messenger to secure delinquent returns--Expenses deducted from county auditor's salary. If any county auditor fails to perform the duties required of him by § 12-20-38.1, the secretary of state shall send a messenger to the county auditor to secure such returns. All expenses for such service shall be paid by the county of which such auditor is an officer upon the filing of a certificate from the secretary of state as to the amount of such expenses, and the amount so paid shall be deducted from the next monthly salary of the county auditor of such county.

Source: SL 1890, ch 84, § 4; SL 1891, ch 60, § 1; RPolC 1903, § 1946; RC 1919, §§ 7293, 7307; SDC 1939, §§ 16.1714, 16.1724; SDCL, § 12-20-44; SL 1974, ch 118, § 156; SL 1993, ch 118, § 24.



§ 12-20-16 Repealed.

12-20-16. Repealed by SL 1996, ch 94, § 33.



§ 12-20-17 Returns not disclosed until all polls in state closed.

12-20-17. Returns not disclosed until all polls in state closed. No public disclosure of the returns of state and federal elections in any primary or general election is permitted until each precinct polling place in the state is closed. This provision applies to each precinct polling place within the state.

Source: SL 1959, ch 99, § 20; SDC Supp 1960, § 16.2220; SL 1981, ch 119, § 2; SL 2000, ch 71, § 2.



§ 12-20-18 Entry of candidates' votes in precinct pollbooks.

12-20-18. Entry of candidates' votes in precinct pollbooks. After the votes have been counted, the members of the precinct election board shall set down in the pollbook and duplicate tally sheet on forms therein prescribed by the State Board of Elections the name of each person voted for, the office for which the person received votes, and the number of votes each person received, the number of votes each person received shall be expressed at length.

Source: SDC 1939, § 16.1704; SL 1974, ch 118, § 158; SL 1993, ch 113, § 16; SL 1993, ch 118, § 26; SL 1999, ch 69, § 45.



§ 12-20-19 Repealed.

12-20-19. Repealed by SL 1974, ch 118, § 200.



§ 12-20-20 Sealing of ballot boxes after deposit of counted ballots--Violation asmisdemeanor.

12-20-20. Sealing of ballot boxes after deposit of counted ballots--Violation as misdemeanor. The counted ballots shall be sorted in the manner provided in 12-20-2 and wrapped, sealed, and deposited in the ballot box. The precinct superintendent and precinct deputies, after the counting of ballots and deposit of the ballots counted in the ballot box, shall properly seal, with seals furnished pursuant to § 12-16-26, any ballot box opening and the place where the clasp and box connect, and each place where a ballot box may be opened before turning the ballot box over to the person deputed to deliver it. A violation of this section is a Class 1 misdemeanor.

Source: SDC 1939, § 16.1706; SL 1974, ch 118, § 159; SL 1979, ch 106, § 1; SL 1982, ch 86, § 91; SL 1999, ch 69, § 46.



§ 12-20-21 Return of ballot boxes, returns, records and supplies to officer in charge--Tampering prohibited--Violation as felony.

12-20-21. Return of ballot boxes, returns, records and supplies to officer in charge--Tampering prohibited--Violation as felony. The sealed ballot box, together with the pollbook and duplicate tally sheet, registration lists, and the envelope containing the unofficial returns and all supplies and returns required, shall be returned by the precinct superintendent or a precinct deputy designated by the precinct superintendent, to the officer in charge of the election immediately after completion of the vote count. No person may deface, destroy, or tamper with the ballot box, envelope, pollbook, duplicate tally sheet, or registration lists or remove any seals. A violation of this section is a Class 6 felony.

Source: SDC 1939, §§ 16.0206, 16.0230, 16.0706, 16.1707, 16.1708, 16.9925; SL 1961, ch 92, §§ 10, 23; SL 1963, ch 109, §§ 1 to 3; SDCL, §§ 12-4-27, 12-6-44, 12-20-22 to 12-20-24, 12-20-26; SL 1974, ch 118, § 160; SL 1982, ch 86, § 92; SL 1993, ch 113, § 17; SL 1993, ch 118, § 27; SL 1999, ch 69, § 47.



§ 12-20-21.1 Circumstances requiring report of official returns by telephone.

12-20-21.1. Circumstances requiring report of official returns by telephone. Notwithstanding the provisions of § 12-20-21, if the person in charge of the election determines that the roads are impassable between a polling place and the office of the person in charge of the election, the superintendent shall report unofficial election returns by telephone to the person in charge of the election immediately following completion of the vote count. The superintendent shall return the sealed ballot box together with the pollbooks, registration lists, the envelope containing the unofficial returns, and all supplies to the person in charge of the election as soon as possible but no later than noon on the day following the election.

Source: SL 1993, ch 117.



§ 12-20-21.2 Write-in votes not to be counted--Other votes on ballot.

12-20-21.2. Write-in votes not to be counted--Other votes on ballot. If a name is written on a ballot in an attempt to cast a write-in-vote, the write-in vote may not be counted. However, all other votes for which the voter's intent may be determined shall be counted.

Source: SL 2002, ch 76, § 5.



§ 12-20-22 to 12-20-27. Repealed.

12-20-22 to 12-20-27. Repealed by SL 1974, ch 118, § 200.



§ 12-20-28 Repealed.

12-20-28. Repealed by SL 1999, ch 69, § 48.



§ 12-20-29 , 12-20-30. Repealed.

12-20-29, 12-20-30. Repealed by SL 1974, ch 118, § 200.



§ 12-20-31 Destruction of ballots and pollbooks--Period for which held--Pendingrecount or contest.

12-20-31. Destruction of ballots and pollbooks--Period for which held--Pending recount or contest. The officer in charge of an election may destroy voted ballots and pollbooks from a nonfederal election sixty days following the election at which such ballots were voted. However, they may not be destroyed if any recount or contest of such election is pending. The officer in charge of an election may destroy voted ballots, pollbooks and all other election material relating to a federal election twenty-two months after the election at which the ballots were voted. For the purpose of this section, a federal election is any election to nominate or elect persons to the United States Congress or other national elected position, including national issues or questions. If a ballot is used for a federal election and a state or local election, the ballots and all other election material shall be maintained for twenty-two months. All federal election material may be removed from the ballot box if it is maintained in such a manner as to guarantee the safety and integrity of such material.

Source: PolC 1877, ch 27, § 29; SL 1881, ch 74, § 2; CL 1887, § 1468; RPolC 1903, § 1931; SL 1915, ch 185, § 1; RC 1919, § 7280; SDC 1939, § 16.1708; SL 1963, ch 109, § 2; SL 1963, ch 120; SL 1965, ch 96; SDCL, § 12-20-30; SL 1974, ch 118, § 162; SL 1986, ch 121.



§ 12-20-32 Preservation of ballot boxes and pollbooks--Delivery of pollbooks to countycanvassing board--Violation as felony.

12-20-32. Preservation of ballot boxes and pollbooks--Delivery of pollbooks to county canvassing board--Violation as felony. The county auditor shall keep the ballot boxes and pollbooks in the same condition as when received, until the meeting of the county canvassing board, when he shall deliver the pollbooks to such board. A violation of this section is a Class 6 felony.

Source: SL 1899, ch 83, § 4; RPolC 1903, § 1938; SL 1915, ch 185, § 2; RC 1919, § 7287; SDC 1939, § 16.1709; SDCL, § 12-20-33; SL 1974, ch 118, § 163; SL 1982, ch 86, § 93.



§ 12-20-33 Repealed.

12-20-33. Repealed by SL 1974, ch 118, § 200.



§ 12-20-34 Repealed.

12-20-34. Repealed by SL 1982, ch 86, § 94.



§ 12-20-35 Returns not refused for irregularity--Certificate issued to candidate withmost votes.

12-20-35. Returns not refused for irregularity--Certificate issued to candidate with most votes. No election returns shall be refused by any officer for the reason that the same may be returned or delivered to him in any other than the manner directed in this chapter, nor shall he refuse to include any returns in his estimate of votes for any informality in holding an election or making returns thereof; but all returns shall be received and the votes canvassed by such officer, and a certificate given to the person or persons who may by such returns have the greatest number of votes.

Source: PolC 1877, ch 27, § 41; CL 1887, § 1480; RPolC 1903, § 1934; RC 1919, § 7283; SDC 1939, § 16.1711; SL 1974, ch 118, § 165.



§ 12-20-36 Time for canvass of vote--Governing board as canvassing board--Representatives for absent board members.

12-20-36. Time for canvass of vote--Governing board as canvassing board--Representatives for absent board members. Within six calendar days after the close of any election, the officer in charge of the election, with the assistance of a majority of the governing board as the canvassing board, shall make the canvass of votes. Each member of the governing board may name and have on file with the officer in charge of the election a person to represent the member at the official canvass in the event of the member's absence for cause.

Source: SDC 1939, § 16.1712; SL 1964, ch 62; SL 1971, ch 86, § 2; SL 1974, ch 118, § 166; SL 1985, ch 110, § 1A; SL 1986, ch 120; SL 1999, ch 72, § 3; SL 2006, ch 28, § 5.



§ 12-20-37 Secretary of state to provide guidance and direction in making returns.

12-20-37. Secretary of state to provide guidance and direction in making returns. The secretary of state shall provide for the guidance and direction of the county auditor in making the returns according to law.

Source: SDC 1939, § 16.1722; SL 1974, ch 118, § 167; SL 1981, ch 126, § 2; SL 2003, ch 84, § 2; SL 2012, ch 81, § 4.



§ 12-20-38 Abstracts of precinct returns prepared by Board of Canvassers--Certification--Deposit.

12-20-38. Abstracts of precinct returns prepared by Board of Canvassers--Certification--Deposit. The Board of Canvassers for both primary and general elections shall at the time provided by § 12-20-36 proceed to open the returns from the various voting precincts in the county and make abstracts of the votes cast for each of the candidates and each of the issues. Each of the abstracts of the votes made shall be signed and certified by the canvassers, under the seal of the county auditor, and be deposited in the office of the auditor.

Source: SL 1890, ch 84, § 2; RPolC 1903, § 1941; RC 1919, § 7290; SDC 1939, § 16.1712; SL 1971, ch 92, § 2; SL 1974, ch 118, § 168; SL 1981, ch 126, § 3.



§ 12-20-38.1 Certified copy of official county canvass furnished to secretary of state--Permanent record.

12-20-38.1. Certified copy of official county canvass furnished to secretary of state--Permanent record. The county auditor shall immediately transmit by mail, fax, or electronic means to the secretary of state a certified copy of the official county canvass of votes prepared pursuant to § 12-20-38 which shall be used for the official state canvass. The certified copy shall bear a visible county seal. If the copy is faxed or sent by electronic means, the original certified copy shall also be mailed or hand delivered to the secretary of state. The certified copies shall be microfilmed to become permanent records of the State of South Dakota and be kept by the secretary of state.

Source: SDC 1939, §§ 16.0232, 16.1713; SDCL, §§ 12-6-47, 12-20-41; SL 1968, ch 143, § 2; SL 1971, ch 94; SL 1974, ch 118, § 169; SL 1981, ch 126, § 4; SL 2003, ch 84, § 3.



§ 12-20-39 Election by plurality.

12-20-39. Election by plurality. Except when otherwise specially provided in all elections for the choice of any officer, the person receiving the highest number of votes for any office shall be deemed to have been elected to that office.

Source: PolC 1877, ch 27, § 43; CL 1887, § 1482; RPolC 1903, § 1865; RC 1919, § 7212; SDC 1939, § 16.0603.



§ 12-20-40 Certificate of election delivered by county auditor to persons elected to localoffice.

12-20-40. Certificate of election delivered by county auditor to persons elected to local office. It shall be the duty of the county auditor to make out a certificate of election to each of the persons having the highest number of votes for county and precinct officers, respectively, and to deliver such certificate to the person entitled to it.

Source: SL 1890, ch 84, § 2; RPolC 1903, § 1941; RC 1919, § 7290; SDC 1939, § 16.1712; SL 1973, ch 76, § 3.



§ 12-20-41 to 12-20-45. Repealed.

12-20-41 to 12-20-45. Repealed by SL 1974, ch 118, § 200.



§ 12-20-46 Composition of State Canvassing Board--Candidate disqualified fromparticipation.

12-20-46. Composition of State Canvassing Board--Candidate disqualified from participation. The Governor, or his designee, the Chief Justice of the Supreme Court, or his designee, and the secretary of state, in the presence of the attorney general shall constitute a board of canvassers to canvass the returns of the votes for representatives in Congress, United States Senators, and for electors of President and vice president of the United States and all state officers, members of the State Legislature, constitutional amendments, initiated measures, and referred laws, but no member thereof shall take part in canvassing the votes for any office for which he is a candidate.

Source: SL 1890, ch 84, §§ 3, 6; RPolC 1903, §§ 1948, 1951; RC 1919, §§ 7295, 7298; SL 1929, ch 117, § 3; SDC 1939, §§ 16.1716, 16.1720; SDCL, § 12-20-50; SL 1973, ch 76, § 5; SL 1981, ch 127.



§ 12-20-47 Time of convening of state canvassers--Adjournment to obtain late returns.

12-20-47. Time of convening of state canvassers--Adjournment to obtain late returns. Within seven days after the day of election, the Board of State Canvassers shall open and examine the returns from each county. However, if the returns from each county have not been received, the board may adjourn, not exceeding ten days, for the purpose of obtaining the returns from each county. The board shall proceed with the canvass after the returns have been received from each county.

Source: SDC 1939, § 16.1717; SL 1971; ch 86, § 3; SL 1985, ch 110, § 1B; SL 1999, ch 72, § 4.



§ 12-20-48 Abstract by state canvassers of county returns--Signature and seal--Recording and filing of abstracts.

12-20-48. Abstract by state canvassers of county returns--Signature and seal--Recording and filing of abstracts. The Board of State Canvassers shall make an abstract stating the number of votes cast for each of such officers, the names of all persons voted for, for what office they respectively received the votes, and the number of votes each received, in words at length, and stating whom they declare to be elected to each office, which abstract shall be signed by the canvassers in their official capacity and as state canvassers, and have the great seal of the state affixed.

The secretary of state shall record such abstracts in a book to be kept by him for recording the result of state elections, called the "election book," and also file such abstracts.

Source: SL 1890, ch 84, §§ 8, 9; RPolC 1903, §§ 1950, 1952; RC 1919, §§ 7297, 7299; SDC 1939, § 16.1718.



§ 12-20-48.1 Certification to state party chairman of votes for national convention slates.

12-20-48.1. Certification to state party chairman of votes for national convention slates. Upon the completion of the state canvass of the results of the primary election for delegates and alternates to the national convention, the State Canvassing Board shall certify to the state chairman of each political party the slates (groups of delegates and alternates) entered in the primary for each political party and the number of votes in the primary for each slate pursuant to § 12-5-3.10.

Source: SL 1973, ch 73, § 2; SL 1974, ch 120, § 2; SL 1979, ch 98, § 2.



§ 12-20-49 Certificate of election issued for federal, state or legislative office.

12-20-49. Certificate of election issued for federal, state or legislative office. A certificate of election, signed by the Governor, attested by the secretary of state, with the great seal of the state affixed, shall be issued to each person elected to a federal or state office, or a member of the State Legislature. The secretary of state shall forward to the appropriate federal officer certified copies of the certificates as may be required.

Source: SL 1890, ch 84, §§ 3, 10; RPolC 1903, §§ 1951, 1953; RC 1919, §§ 7298, 7300; SL 1929, ch 117, § 4; SDC 1939, §§ 16.1719, 16.1720; SDCL, § 12-20-50; SL 1973, ch 76, § 4.



§ 12-20-50 Repealed.

12-20-50. Repealed by SL 1973, ch 76, § 6.



§ 12-20-51 Disputes decided by majority of state canvassers--Irregularities disregarded.

12-20-51. Disputes decided by majority of state canvassers--Irregularities disregarded. A majority of the members of the State Canvassing Board shall decide all matters of dispute, and it shall be their duty to disregard all technicalities and misspelling, the use of initial letters or abbreviations of the names of candidates, if it can be ascertained from the returns for whom the votes were intended.

Source: SL 1890, ch 84, § 11; RPolC 1903, § 1954; RC 1919, § 7301; SL 1937, ch 119, § 2; SDC 1939, § 16.1721.



§ 12-20-52 Rules and regulations for counting and canvass of vote.

12-20-52. Rules and regulations for counting and canvass of vote. The State Board of Elections may, by rule, in accordance with chapter 1-26, promulgate rules and regulations to clarify the procedure by which ballots are counted and canvassed in all elections.

Source: SL 1976, ch 105, § 81.






Chapter 21 - Recounts

§ 12-21-1 Purpose of chapter--Liberal construction.

12-21-1. Purpose of chapter--Liberal construction. The intent of the provisions of this chapter is to procure a speedy and correct determination of the true and actual count of all ballots cast at an election, which ballots are valid on their face, and all provisions of this chapter shall be liberally construed to that end.

Source: SDC 1939, § 16.1801.



§ 12-21-2 Composition and appointment of county recount board--Oath to act in good faith andwith impartiality.

12-21-2. Composition and appointment of county recount board--Oath to act in good faith and with impartiality. The county recount board of each county which conducts a recount authorized by this chapter shall consist of a recount referee and two voters of the county to be appointed by the presiding judge of the circuit court for that county, and shall provide for representation of the two political parties with the largest party registration in that county. The recount referee shall be a duly qualified member of the bar of the State of South Dakota and a member of the political party which polled the largest number of votes for Governor in the county in the last gubernatorial election. Prior to serving, each member of the recount board shall take an oath that the member will act in good faith and with impartiality. The state board of elections shall prescribe the oath to be taken.

Source: SDC 1939, § 16.1808; SL 1955, ch 58; SL 1959, ch 98; SL 1969, ch 82, § 1; SL 1974, ch 118, § 170; SL 1983, ch 117; SL 1989, ch 132; SL 2002, ch 77, § 1; SL 2008, ch 34, § 17.



§ 12-21-3 Notice of appointment and time and place of recount--Notice to candidates.

12-21-3. Notice of appointment and time and place of recount--Notice to candidates. The judge shall immediately give notice to the members of the recount board of their appointment to such board, and the time and the place of the recount as prescribed in § 12-21-20, and, immediately after such appointment, he shall notify all candidates for public office subject to recount of the names of the recount referee and the additional members of the recount board, and the time and place of the recount.

Source: SDC 1939, § 16.1808 as added by SL 1959, ch 98; SL 1969, ch 82, § 2; SL 1974, ch 118, § 171.



§ 12-21-4 Compensation of recount referee and appointive members of board.

12-21-4. Compensation of recount referee and appointed members of board. The recount referee shall receive compensation in the same amount as court appointed counsel and the other two members so appointed to the recount board shall each receive compensation in the amount of twenty-five dollars per day or in an amount equal to the state minimum hourly wage, whichever is the greatest.

Source: SDC 1939, § 16.1808 as added by SL 1955, ch 58; SL 1959, ch 98; SL 1969, ch 82, § 3; SL 2008, ch 66, § 1.



§ 12-21-4.1 Mileage allowance for recount board members.

12-21-4.1. Mileage allowance for recount board members. The members of the recount board shall receive mileage for the miles traveled each day of the recount from their points of residence in an amount equal to that set by the State Board of Finance for state employees; provided however, that this provision shall not apply to the first ten miles traveled each day.

Source: SDC 1939, § 16.1808 as added by SL 1969, ch 82, § 3; SL 1974, ch 118, § 172.



§ 12-21-5 Repealed.

12-21-5. Repealed by SL 1982, ch 28, § 46.



§ 12-21-6 Application of chapter.

12-21-6. Application of chapter. Except in school and municipal elections and as provided in § 12-21-18, the provisions of this chapter apply to the recount of ballots cast in any election conducted. The provisions of §§ 12-21-47 to 12-21-61, inclusive, apply to all elections.

Source: SDC 1939, § 16.1801; SL 1974, ch 118, § 174; SL 1982, ch 134, § 5; SL 1984, ch 55, § 1; SL 2006, ch 28, § 6.



§ 12-21-6.1 Code of regulations to govern recounts.

12-21-6.1. Code of regulations to govern recounts. The State Board of Elections may by rule, in accordance with chapter 1-26, adopt a code of regulations to govern the conduct of recounts.

Source: SL 1976, ch 105, § 82.



§ 12-21-7 Conditions under which recount made.

12-21-7. Conditions under which recount made. Such recount shall be made under any of the conditions described in §§ 12-21-8 to 12-21-15, inclusive.

Source: SDC 1939, § 16.1803.



§ 12-21-8 Precinct recount on petition by voters of precinct.

12-21-8. Precinct recount on petition by voters of precinct. When within ten days after an election any three registered voters of a precinct file with the officer in charge of the election a petition, duly verified by them, setting forth that they believe that the official returns from such precinct as to a specified candidate or as to a specified referred or submitted question are erroneous, the votes of such precinct as to the office or position specified or as to the question specified shall be recounted.

Source: SDC 1939, § 16.1803 (1); SL 1974, ch 118, § 175.



§ 12-21-9 Extended time for filing additional precinct recount petitions.

12-21-9. Extended time for filing additional precinct recount petitions. When as to any candidate or any submitted or referred question a petition or petitions are filed under § 12-21-8 as to any particular precinct or precincts within a county, similar petitions as to the same question or candidate may be filed within three days thereafter as to another precinct or precincts within the county, even though the specified period of ten days from the election expires within such three days. But such three-day extension shall only apply as from the filing of the first petition as to any such candidate or any such question.

Source: SDC 1939, § 16.1803 (1).



§ 12-21-10 Complete recount on candidate's petition in close local election.

12-21-10. Complete recount on candidate's petition in close local election. A candidate for any office, position, or nomination which is voted upon only by the voters of one county or part thereof may ask for a recount of the official returns if such candidate is defeated, according to the official returns, by a margin not exceeding two percent of the total vote cast for all candidates for such office, position, or nomination. Any candidate for nonlegislative office shall file a verified petition with the county auditor within three days after the election returns have been canvassed by the official county canvass. Any candidate for legislative office shall file a verified petition with the county auditor within three days after the election returns have been canvassed by the official state canvass. The petition shall state that the candidate believes a recount will change the result of the election and that all of the votes cast for the office, position, or nomination should be recounted. A recount shall then be conducted.

Source: SDC 1939, § 16.1803 (2); SL 1982, ch 134, § 4; SL 1988, ch 133; SL 1989, ch 30, § 35; SL 1999, ch 72, § 5.



§ 12-21-11 Complete recount on candidate's petition in close election in joint legislative district.

12-21-11. Complete recount on candidate's petition in close election in joint legislative district. If any legislative district comprises more than one county, any candidate for election to or nomination for the Legislature who, according to the official returns, has been defeated by a margin not exceeding two percent of the total vote cast for all candidates for such office may, within three days after completion of the official canvass of the returns, file a petition as set forth in § 12-21-10 with the county auditor of each county. Each county auditor shall then conduct a recount.

Source: SDC 1939, § 16.1803 (3); SL 1999, ch 72, § 6.



§ 12-21-11.1 Notice to secretary of state of petition filed with county auditor.

12-21-11.1. Notice to secretary of state of petition filed with county auditor. Whenever a petition for recount is filed with the county auditor for an election which has been canvassed by the State Board of Canvassers, the county auditor shall notify the secretary of state of the petition for recount.

Source: SL 1981, ch 128.



§ 12-21-12 Candidate's petition for recount in close state or district election--Notice to countyauditors.

12-21-12. Candidate's petition for recount in close state or district election--Notice to county auditors. If any candidate for an office, position, or nomination other than the Legislature is voted upon in more than one county, and has been defeated according to the official returns by a margin which does not exceed one-fourth of one percent of the total vote cast for all candidates for such office, position, or nomination, the candidate may within three days after completion of the official canvass by the State Board of Canvassers file a petition with the secretary of state setting forth that the candidate believes a recount will change the result and that all of the votes cast for the office, position, or nomination should be recounted. The secretary of state shall, by registered or certified mail, notify each county auditor that has precincts included in the petition. Each county auditor shall then conduct a recount.

Source: SDC 1939, § 16.1803 (4); SL 1999, ch 72, § 7.



§ 12-21-13 Computation of total vote where two or more candidates elected to same office.

12-21-13. Computation of total vote where two or more candidates elected to same office. When in any election a voter may vote for two or more candidates for the same office, such as members of the Legislature, the total vote cast for all candidates for such office shall for the purposes of §§ 12-21-10 to 12-21-12, inclusive, be deemed to be two times the average number of votes cast for the candidates officially declared nominated or elected as shown by the official returns.

Source: SDC 1939, § 16.1805.



§ 12-21-14 Voters' petition for recount on question submitted to entire state--Form of petition--Notice to county auditors.

12-21-14. Voters' petition for recount on question submitted to entire state--Form of petition--Notice to county auditors. Whenever any referred or submitted question is voted upon throughout the state and is determined according to the official canvass by a margin of not exceeding one-fourth of one percent of the total vote cast for and against on such question, there may be filed with the secretary of state within ten days after the completion of the official canvass by the State Board of Canvassers a petition signed by not less than one thousand registered voters of the state, and representing at least five counties of the state, setting forth that petitioners believe a recount will change the result and praying that such recount shall be had in all the precincts involved. Such petition may consist of different petitions bound together and signed and verified substantially as provided by law with regard to petitions to invoke the referendum. Upon the filing of such petition, the secretary of state shall forthwith by registered or certified mail notify each county auditor whose county voted upon the question and such recount shall then be conducted in all of the precincts in each of such counties.

Source: SDC 1939, § 16.1803 (5); SL 1974, ch 118, § 176.



§ 12-21-15 Petition for recount in close presidential election--Time of filing--Notice to countyauditors.

12-21-15. Petition for recount in close presidential election--Time of filing--Notice to county auditors. Whenever according to the official returns as publicly announced and compiled, although not yet officially canvassed, it fairly appears that one group of candidates for presidential electors has been elected over another group of such candidates by a margin not exceeding one-fourth of one percent of the total of votes cast for both such groups, the chairman of the state central committee of the political party which nominated either of such groups, or any two or more candidates of either such group, may file with the secretary of state at any time after the election and prior to the canvass by the State Board of Canvassers, a petition setting forth that in the opinion of the petitioner or petitioners all votes cast for presidential electors should be recounted. Upon the filing of such petition, the secretary of state shall forthwith by registered or certified mail notify each county auditor in the state thereof, and such recount shall then be conducted in all of the precincts in all of such counties.

Source: SDC 1939, § 16.1803 (6).



§ 12-21-16 Tie vote certified by canvassing board--Automatic recount.

12-21-16. Tie vote certified by canvassing board--Automatic recount. Whenever by reason of a tie vote found to exist upon the canvass of the original official returns, it is impossible to declare who has been elected or nominated to an office or position, it shall thereupon be the duty of the official board making such canvass to certify said vote to the county auditor where the election involved is confined to or within the limits of a county, and to the secretary of state as to all other elections. Thereupon such county auditor or such secretary of state, as the case may be, shall proceed exactly as if a petition had been duly filed under §§ 12-21-7 to 12-21-15, inclusive, requiring a recount to be made of all votes involved, and such recount shall proceed accordingly. This section shall not apply to school and township elections.

Source: SDC 1939, § 16.1804.



§ 12-21-17 Repealed.

12-21-17. Repealed by SL 1985, ch 110, § 4.



§ 12-21-18 Chapter not applicable where runoff election required.

12-21-18. Chapter not applicable where runoff election required. The provisions of this chapter shall not apply to any election which must be followed by a second or runoff election by reason of no majority choice, according to the official returns.

Source: SDC 1939, § 16.1802 (2).



§ 12-21-19 Joint petition by defeated candidates.

12-21-19. Joint petition by defeated candidates. In any case where a voter may vote for two or more persons for the same office, nomination, or position, such as members of the Legislature, delegates to a convention, or presidential electors, and more than one defeated candidate desires such recount, such candidates may at their option file joint instead of individual petitions under this chapter.

Source: SDC 1939, § 16.1807.



§ 12-21-20 Notice to circuit judge of recount petition--Appointment and convening of recountboard.

12-21-20. Notice to circuit judge of recount petition--Appointment and convening of recount board. The county auditor, immediately on the due filing of any petition for a recount or upon receipt from the secretary of state of notice of such filing with the secretary of state, shall notify in writing, with the seal of the auditor's office, the presiding judge of the circuit court for the auditor's county. The presiding judge shall appoint a board, pursuant to § 12-21-2, for each county in the circuit in which a recount is to be conducted. The presiding judge may appoint the board anytime within thirty days prior to a primary or general election or upon the filing of the petition for recount. The board shall then convene in the office of the county auditor on the second Monday at nine a.m. following the filing of the petition. However, if the second Monday is a legal holiday, the board shall convene at nine a.m. of the day following. The county auditor shall provide the recount board with laws, rules, and forms to use in conducting the recount. The board shall then proceed with the recount.

Source: SDC 1939, § 16.1809; SL 1967, ch 75; SL 1968, ch 143, § 8; SL 1974, ch 118, § 177; SL 1983, ch 118; SL 1989, ch 133; SL 2000, ch 73, § 3; SL 2002, ch 77, § 2.



§ 12-21-20.1 Appointment of additional recount board.

12-21-20.1. Appointment of additional recount board. If the presiding circuit court judge in consultation with the county auditor determines that a single recount board in a county is unlikely to complete the recount in five working days, the presiding judge may appoint more than one recount board for that county. The presiding judge shall determine which precincts each recount board shall be appointed to recount.

Source: SL 2003, ch 85, § 1.



§ 12-21-21 Adjournment by board to another place.

12-21-21. Adjournment by board to another place. Any county recount board, after convening at the time and place provided by this chapter, may adjourn its proceedings to any other more convenient public place at the county seat.

Source: SDC 1939, § 16.1832; SL 1974, ch 118, § 178; SL 2002, ch 77, § 3.



§ 12-21-22 Adjournment to permit combining separate recounts of same ballots.

12-21-22. Adjournment to permit combining separate recounts of same ballots. Whenever a county recount board is required to make two or more different recounts of the same ballots, such board may, by written order, filed as a public record in the office of the county auditor, adjourn any recount, other than a recount of votes for presidential electors, so that all such recounts may be at the same time.

Source: SDC 1939, § 16.1833.



§ 12-21-23 Majority vote of county recount board--Quorum.

12-21-23. Majority vote of county recount board--Quorum. All questions arising on such recount shall be determined by majority vote of such board, and at least two members of such board shall be present at all times. When only two members are present, the presence of the third member may be required for the purpose of determining any disputed question on which the two members present are unable to agree.

Source: SDC 1939, § 16.1810.



§ 12-21-24 Materials to be provided to recount board--Determination as to whether ballotcountable.

12-21-24. Materials to be provided to recount board--Determination as to whether ballot countable. The county auditor shall provide the pollbooks, automatic tabulating system election night print outs, sealed ballot boxes, any provisional ballots which were determined countable pursuant to § 12-20-13.2, any uncounted provisional ballots, and any unopened absentee ballot envelopes to the recount board. The recount board is authorized to make a determination whether any provisional ballots or absentee ballots which were determined not to be countable, shall be counted, and those votes shall be added to the recount tally.

Source: SDC 1939, § 16.1810; SL 2010, ch 74, § 22.



§ 12-21-25 Recount to proceed expeditiously.

12-21-25. Recount to proceed expeditiously. The recount shall proceed as expeditiously as reasonably possible until completed.

Source: SDC 1939, § 16.1810.



§ 12-21-26 Candidates' right to witness recount--Witnesses to recount on submitted question.

12-21-26. Candidates' right to witness recount--Witnesses to recount on submitted question. Each candidate for any office, nomination, or position involved in any such recount may appear, personally or by a representative, and shall have full opportunity to witness the opening of all ballot boxes and the count of all ballots. If the recount is upon a referred or submitted question, any registered voter of the state favoring either side as to such question may be present and represent such side, and if more than one person favoring such side is present, they shall designate one of their number to represent such side, who shall have full opportunity to witness the opening of all ballot boxes and the recount of all ballots.

Source: SDC 1939, § 16.1810; SL 1974, ch 118, § 179.



§ 12-21-27 Segregation and identification of disputed ballots.

12-21-27. Segregation and identification of disputed ballots. If any such candidate or any such representative, protests the ruling of such board as to any ballot, such ballot shall be adequately identified by the board as an exhibit and segregated by the board as a disputed ballot.

Source: SDC 1939, § 16.1810; SL 1974, ch 118, § 180.



§ 12-21-28 Identification of ballots disputed in two or more recounts--Substitution ofmemorandum describing ballot.

12-21-28. Identification of ballots disputed in two or more recounts--Substitution of memorandum describing ballot. When upon consolidated recounts as described by § 12-21-22 it becomes necessary, under the provisions of this chapter, to identify and segregate the same ballot as disputed in two or more such recounts, such board shall determine and designate the recount as to which such ballot shall be segregated and sealed, but shall also identify it as an exhibit as to each of the other recounts, and in the sealed envelope in which disputed ballots are segregated in each of the other recounts, shall substitute in lieu of such ballot a memorandum briefly describing such ballot as to the question which is raised with reference thereto, how it has been identified as an exhibit, and the identification of the envelope in which it is sealed.

Source: SDC 1939, § 16.1833.



§ 12-21-29 Opening of segregated ballot for purpose of different recount--Identification andsubstitution of memorandum if disputed--Resealing.

12-21-29. Opening of segregated ballot for purpose of different recount--Identification and substitution of memorandum if disputed--Resealing. When in any recount, ballots have, in a previous recount, been identified and sealed as disputed but are still in the custody of the county auditor, the circuit court for the county shall, upon application to the county auditor, order the opening of such sealed envelopes solely for the purposes of the recount, and such envelopes may then be opened by such board in the presence of all persons entitled to appear at such recount and the ballots in such envelopes recounted. If it becomes necessary to identify any such ballot as disputed, it shall be marked as an exhibit, and in the sealed envelope in which disputed ballots are segregated in the pending recount, such board shall substitute in lieu of such ballot a memorandum briefly describing such ballot as to the question that is raised with reference thereto, how it has been identified as an exhibit and the identification of the envelope in which it was sealed in the previous recount. After such ballots have been recounted, they shall be resealed in the same identical envelope from which they were taken.

Source: SDC 1939, § 16.1833.



§ 12-21-30 Opening of segregated ballots involved in previous judicial proceedings--Court orderto preserve rights.

12-21-30. Opening of segregated ballots involved in previous judicial proceedings--Court order to preserve rights. When any such sealed ballots have been certified to any court in judicial proceedings, the court which has custody thereof shall, on application of such board or any person interested in a pending recount, make such order as may be necessary to permit a recount of such ballots, and to preserve the rights of all persons interested with regard to all questions and to safeguard the rights of the parties in the pending proceeding.

Source: SDC 1939, § 16.1833; SL 1974, ch 118, § 181.



§ 12-21-31 Return and resealing of undisputed ballots--Certification of disputed ballots.

12-21-31. Return and resealing of undisputed ballots--Certification of disputed ballots. At the conclusion of the recount of each precinct the undisputed ballots shall be returned to the ballot box and resealed, and the disputed ballots, if any, shall be certified pursuant to § 12-21-33.

Source: SDC 1939, § 16.1810; SL 1974, ch 118, § 182.



§ 12-21-32 Certification of recount result--Contents and execution--Transmittal to secretary ofstate.

12-21-32. Certification of recount result--Contents and execution--Transmittal to secretary of state. Upon the conclusion of the recount of all ballots to be recounted the county recount board shall certify the result. The certificate shall be signed by at least two members of the board, attested under seal by the county auditor. The certificate shall set forth in substance the proceedings of the board and appearances of any candidates or representatives, shall adequately designate each precinct recounted, the vote of each precinct according to the official canvass previously made as to the office, nomination, position, or question involved, and the correct vote of such precinct as to the office, nomination, position, or question as determined by the board through the recount. The certificate shall be made in duplicate, and either the original or duplicate original shall be transmitted to the secretary of state by mail in any recount affecting a certificate to be issued by the secretary of state.

Source: SDC 1939, § 16.1811; SL 1974, ch 118, § 183; SL 2008, ch 34, § 18.



§ 12-21-33 Sealing and certification of disputed ballots.

12-21-33. Sealing and certification of disputed ballots. Disputed ballots shall be securely sealed in a separate envelope for each precinct. The county recount board shall also make a separate and distinct certificate, signed by at least two members of such board and attested by the county auditor under seal, setting forth the number of such disputed ballots as to each precinct, and adequately identifying the envelope in which the same are sealed.

Source: SDC 1939, § 16.1812; SL 1974, ch 118, § 184.



§ 12-21-34 Filing and preservation of certificates.

12-21-34. Filing and preservation of certificates. The certificate as to the result of the recount and the certificate as to disputed ballots shall be filed and preserved by the county auditor as public records.

Source: SDC 1939, §§ 16.1812, 16.1813; SDCL, § 12-21-33; SL 1974, ch 118, § 185; SL 2002, ch 77, § 4.



§ 12-21-35 Certification of recount result to canvassing board--Recount result in lieu of officialreturns.

12-21-35. Certification of recount result to canvassing board--Recount result in lieu of official returns. Whenever a recount is completed by the county recount board prior to the official canvass of the vote as to the office, position, nomination, or question, involved in such recount, the county recount board shall forthwith upon such completion, certify the result directly to the official, board, or tribunal making such canvass, and the result determined on such recount shall be included in the official canvass in lieu of the result as determined by the official returns as to all precincts involved in the recount.

Source: SDC 1939, § 16.1831.



§ 12-21-36 Recanvass and corrected abstract of votes in local election.

12-21-36. Recanvass and corrected abstract of votes in local election. In the case of a recount as to any local election, it shall be the duty of the county recount board forthwith to recanvass the official returns as corrected by the certificate showing the result of the recount, and to make a new and corrected abstract of the votes cast as to such office, nomination, position, or question, which corrected abstract shall be signed by at least two members of said board and filed as a public record in the office of the county auditor and a certified copy of the certificate shall be transmitted to the officer in charge of that election.

Source: SDC 1939, § 16.1815; SL 1974, ch 118, § 186.



§ 12-21-37 New certificate of election or nomination to local office when result changed byrecount.

12-21-37. New certificate of election or nomination to local office when result changed by recount. If such corrected abstract by the county recount board shows no change in the result as previously found on the official returns, no further action shall be taken. But if there is a change in such result, a new certificate of election or nomination shall be issued to each candidate found to have been elected or nominated as the case may be, which certificate shall be signed by at least two members of such board, and shall set forth the nomination or election of such person as to such office or position.

Source: SDC 1939, § 16.1815; SL 1974, ch 118, § 187.



§ 12-21-38 Repealed.

12-21-38. Repealed by SL 1974, ch 118, § 200.



§ 12-21-39 Reconvening of state canvassers after recount--Recanvass and corrected abstract.

12-21-39. Reconvening of state canvassers after recount--Recanvass and corrected abstract. The secretary of state shall file all certificates involved in the recount as to any office, nomination, position, or question that have been received from the county recount boards. The secretary of state shall fix a time and place as early as reasonably possible for reconvening the State Board of Canvassers and shall notify the members of the State Board of Canvassers. The State Board of Canvassers shall reconvene at the time and place so designated and recanvass the official returns as to the office, nomination, or position, as corrected by the certificates. The State Board of Canvassers shall make a new and corrected abstract of the votes cast and declare the person elected or nominated as the case may be or the determination of any question. The corrected abstract shall be signed by the members of the State Board of Canvassers in their official capacities and shall have the great seal of the state affixed. The corrected abstract shall be filed by the secretary of state.

Source: SDC 1939, § 16.1814; SL 2002, ch 77, § 5.



§ 12-21-40 New certificate of election or nomination on change of result by corrected abstractof state returns.

12-21-40. New certificate of election or nomination on change of result by corrected abstract of state returns. If such corrected abstract by the State Board of Canvassers shows no change in the result previously found on the official returns, no further action shall be taken. If there is a change in such result, a new certificate of election or nomination shall be issued in the same manner and by the same authority as the certificate of election or nomination previously issued to each candidate found to have been elected or nominated as the case may be. Such certificate shall set forth the fact of the nomination or election of such person to such office or position, and that the certificate supersedes the certificate previously issued, which shall be adequately identified.

Source: SDC 1939, § 16.1814.



§ 12-21-41 Original certificate of nomination or election superseded by certificate issued afterrecount--Rights of holder.

12-21-41. Original certificate of nomination or election superseded by certificate issued after recount--Rights of holder. Any certificate of nomination or election issued under the provisions of this chapter shall have the effect of and shall be recognized as superseding and rendering null and void any certificate of election or nomination previously issued which shall be adequately identified which is inconsistent with such new certificate, and the holder of any certificate of nomination or election issued under this chapter shall have the same identical rights as if he held the original certificate of nomination or election and no recount had been had.

Source: SDC 1939, § 16.1816; SL 1974, ch 118, § 188.



§ 12-21-42 Original determination on submitted question superseded by determination afterrecount.

12-21-42. Original determination on submitted question superseded by determination after recount. The determination, as provided in this chapter, of a corrected and changed result upon a recount as to any referred or submitted question shall have the effect of superseding and rendering null and void the result as found upon the original canvass.

Source: SDC 1939, § 16.1816.



§ 12-21-43 Tie vote after recount determined by lot--Issuance of certificate.

12-21-43. Tie vote after recount determined by lot--Issuance of certificate. When a tie vote between candidates is found to exist on the basis of any such recount, and by reason of such tie vote it cannot be determined who has been nominated or elected, it shall be the duty of the authority charged by law with the responsibility of issuing the certificate of election or nomination to fix a time and place for the drawing of lots by such candidates involved in such tie vote, giving reasonable notice of such time and place to each of such candidates. Each such candidate may appear at the time and place designated either in person or by a representative, whereupon in the presence of such authority charged with the responsibility of issuing the certificate of nomination or election, the candidate or candidates entitled to the certificate or certificates of nomination or election shall be determined by drawing of lots in the manner directed by such authority, and the certificate or certificates of nomination or election shall be issued accordingly.

Source: SL 1890, ch 84, §§ 17, 26; SL 1893, ch 81, § 6; RPolC 1903, §§ 1942, 1943, 1970; RC 1919, § 7317; SL 1937, ch 119, § 1; SDC 1939, § 16.1817.



§ 12-21-44 Second recount prohibited--Exception.

12-21-44. Second recount prohibited--Exception. Whenever the ballots cast in any precinct have been recounted as to any office, nomination, petition, or question, such ballots shall not thereafter, except as specifically provided in § 12-21-45, be recounted as to the same office, nomination, position, or question.

Source: SDC 1939, § 16.1830; SL 1974, ch 118, § 189.



§ 12-21-45 Court order for second recount--Grounds--Time of filing petition.

12-21-45. Court order for second recount--Grounds--Time of filing petition. At any time while any recount is pending before a county recount board, the circuit court for such county, on petition of any interested person, and upon due notice to such board, if satisfied that such board has acted fraudulently or arbitrarily and in disregard of law, and in such a way as likely to reach an unfair result, may order any ballots already recounted to be recounted a second time. Such petition, however, must be filed prior to final certification of the recount, and to give opportunity for hearing and decision, the court may enjoin such certification for a period not exceeding three days.

Source: SDC 1939, § 16.1830.



§ 12-21-46 Court removal and replacement of recount board member not acting in good faith.

12-21-46. Court removal and replacement of recount board member not acting in good faith. When satisfied on any such petition that the conduct of such board, or any member thereof, has been fraudulent, or deliberately and willfully in disregard of law, and not in good faith, the court may remove such member or members guilty of such conduct and appoint in the place of such member or members removed any registered voter or voters of the county who shall thereupon assume the duties and responsibilities of such removed member or members for the purpose of such recount.

Source: SDC 1939, § 16.1830; SL 1974, ch 118, § 190.



§ 12-21-47 Persons entitled to certiorari for review of recount--Time of filing of petition.

12-21-47. Persons entitled to certiorari for review of recount--Time of filing of petition. Whenever any candidate is aggrieved by the final determination made as a result of any recount, he may have the proceedings of such recount board reviewed upon certiorari as provided by this chapter. Such review may also be obtained as to any submitted or referred question by any voter who was entitled to vote thereon, but only with the approval of the court in which such review is asked, or of a judge of such court, which approval must be endorsed upon the petition before it is filed. The petition for the writ must be filed within five days after the filing of the recount certificate with the secretary of state or county auditor.

Source: SDC 1939, § 16.1818; SL 1941, ch 81.



§ 12-21-48 Original jurisdiction of certiorari proceedings.

12-21-48. Original jurisdiction of certiorari proceedings. Original jurisdiction of such certiorari proceeding shall be as follows:

(1) Where the same involves a submitted or referred question voted upon in more than one county, or the nomination or election of presidential electors, United States senator, representative in Congress, member of the Legislature, or any state or judicial officer, in the Supreme Court;

(2) In all other cases in a circuit court of a county which includes the locality where the election or some part thereof was conducted.
Source: SDC 1939, § 16.1819; SL 1982, ch 28, § 10.



§ 12-21-49 Form and contents of petition for certiorari.

12-21-49. Form and contents of petition for certiorari. The petition for the writ, if involving a nomination or election as to any office or position, shall denominate the candidate seeking the review as plaintiff, and shall name the candidate or candidates declared elected as defendants. If the petition seeks a review as to a determination of any submitted or referred question, it shall be entitled: "In the matter of petition for writ of certiorari as to determination of election on (specifying the question submitted or referred)." In any case the petition shall concisely set forth the nature of the election involved, the result thereof as pronounced by the official returns, the basis for and proceedings had upon the recount, the respects in which any county recount board, or other authority, is claimed to have exceeded its jurisdiction, and a brief summarized statement of the particulars in which it is claimed any county recount board, or other authority, has misapplied the law in the determination of questions concerning disputed ballots.

Source: SDC 1939, § 16.1820.



§ 12-21-50 Issuance of writ of certiorari--Officials to whom addressed--Contents.

12-21-50. Issuance of writ of certiorari--Officials to whom addressed--Contents. If the court concludes that the facts set forth in the petition, if true, are sufficient to justify the issuance of the writ, the same shall be issued. It shall be addressed to each county recount board, and to each other authority which the plaintiff claims to have exceeded its jurisdiction, including misapplication of the law in determination of questions concerning disputed ballots, and shall command each such board or authority at or before a time specified to certify to the court all its records and proceedings with reference to such matter. If questions as to validity of any disputed ballots are involved, the writ shall command the county auditor having custody thereof to return at the time designated the sealed envelopes containing the disputed ballots in question.

Source: SDC 1939, § 16.1821.



§ 12-21-51 Service of writ of certiorari--Persons on whom served.

12-21-51. Service of writ of certiorari--Persons on whom served. Such writ shall forthwith be served personally, or by registered or certified mail, on each county auditor as to any county where the county recount board or such auditor is claimed to have exceeded jurisdiction, and in the same manner upon the secretary of state in case the secretary of state, or the State Board of Canvassers, is claimed to have exceeded jurisdiction. Only one writ need be issued, and shall be sufficient irrespective of the number of officials, boards, or tribunals from which certification of records or proceedings may be required. The writ and petition shall also be served forthwith upon all defendants named in case the proceeding involves election or nomination to any office or position, and upon the attorney general, in case the proceeding involves a submitted or referred question voted upon in more than one county. In any case where the proceeding involves the vote upon a submitted or referred question within a single county, the court shall in the writ direct additional service of the writ and petition on such officer or officers, or person or persons, whom the court believes might be interested in resisting the relief asked.

Source: SDC 1939, § 16.1821.



§ 12-21-52 Intervention in certiorari involving submitted question.

12-21-52. Intervention in certiorari involving submitted question. In any such proceeding involving a submitted or referred question, the court may upon good cause shown, either ex parte or otherwise, permit any officer or person desiring to be heard to intervene, either as a party plaintiff or party defendant.

Source: SDC 1939, § 16.1822.



§ 12-21-53 Answer to petition for certiorari--Joint or several answer.

12-21-53. Answer to petition for certiorari--Joint or several answer. On or before the return day of the writ, the defendant must serve and file his answer to the petition, and if there are several defendants, they may answer jointly or severally, at their option. In the case of a proceeding involving a vote on a referred or submitted question, any officer or person, on whom the writ is served, may interpose an answer, or several such officers or persons may unite in a single answer.

Source: SDC 1939, § 16.1823.



§ 12-21-54 Defenses set forth in answer to certiorari--New allegations--Petition for additionalwrit.

12-21-54. Defenses set forth in answer to certiorari--New allegations--Petition for additional writ. All defenses, either of fact or of law, must be set forth in the answer and no other pleading in response to the petition shall be permitted. Such answer may also allege matters showing error by any county recount board or boards, or other official, tribunal, or authority not covered by such petition, and pray for an additional writ for certification of additional proceedings and records relative thereto, in which event such additional writ may be granted in the same manner, and with the same procedure and effect as the original writ.

Source: SDC 1939, § 16.1823.



§ 12-21-55 Insufficient certification--Further certification required.

12-21-55. Insufficient certification--Further certification required. When any certification is insufficient to show adequately the proceedings had, the court may by order require further certification of records and proceedings.

Source: SDC 1939, § 16.1825.



§ 12-21-56 Hearing on certiorari--Conference to narrow issues.

12-21-56. Hearing on certiorari--Conference to narrow issues. Upon the returns made as required by the writ, the court shall hear the parties, and if further hearing is deemed necessary to determine the case, the court may make such order as deemed advisable fixing such further procedure as may be conducive to expeditious and just determination of the proceeding, including a requirement for a conference of all parties appearing and their attorneys designed to narrow the issues inasmuch as reasonably possible through eliminating questions as to ballots, when such questions are not seriously urged, and the offsetting against each other of ballots which are marked for opposing candidates involved, or on opposite sides of the question, and which present identical issues as to validity, and through segregation of ballots remaining disputed into classes or groups where different classes or groups of ballots present identical questions.

Source: SDC 1939, § 16.1824.



§ 12-21-57 Scope of review on certiorari--Correction of errors.

12-21-57. Scope of review on certiorari--Correction of errors. In such proceedings the court may review completely all of the proceedings had relative to such recount as shown by such certifications, and correct any errors made in the determination of questions as to validity of ballots, and in computation of returns, and any errors which may be manifest from such certifications.

Source: SDC 1939, § 16.1826.



§ 12-21-58 Procedure as in other cases of certiorari.

12-21-58. Procedure as in other cases of certiorari. Except as otherwise specifically provided and so far as applicable the practice and procedure shall be the same as in other cases of review on certiorari.

Source: SDC 1939, § 16.1827.



§ 12-21-59 Judgment on certiorari.

12-21-59. Judgment on certiorari. The judgment rendered by the court shall be such as the court deems required by the law as applied to the facts disclosed by the record presented, and shall pronounce what the court deems the correct result of the election involved as shown by the record.

Source: SDC 1939, § 16.1828.



§ 12-21-60 Right of appeal to Supreme Court from judgment on certiorari.

12-21-60. Right of appeal to Supreme Court from judgment on certiorari. As to any such judgment of a circuit court any party to the proceeding aggrieved thereby may appeal to the Supreme Court in the manner provided by § 12-21-61. For the purposes of this section, any person or official who has been permitted to appear in the proceeding shall be deemed a party thereto.

Source: SDC 1939, § 16.1829.



§ 12-21-61 Procedure on appeal to Supreme Court--Provisions to secure speedy determination.

12-21-61. Procedure on appeal to Supreme Court--Provisions to secure speedy determination. Such appeals shall be taken and perfected in the same manner as appeals from other judgments, except:

(1) Such appeal must be taken within twenty days of the entry of such judgment;

(2) Forthwith upon such appeal the entire record shall be certified by the clerk of the circuit court and transmitted to the clerk of the Supreme Court;

(3) A stay of proceedings shall be within the discretion of the circuit court, subject to review by the Supreme Court, and shall be granted only upon adequate bond with sufficient security for payment to the respondent of all damages of any kind whatever resulting from the delay, and the court shall determine the terms of the bond so as adequately to protect the respondent from such damage;

(4) The Supreme Court may on its own motion, or on motion of any party, make such order as it deems advisable to bring about a speedy determination of the appeal, including shortening of the time for filing briefs, dispensing with printing briefs, or dispensing entirely with briefs; and assigning date for oral argument.
Source: SDC 1939, § 16.1829.






Chapter 22 - Contests

§ 12-22-1 "Contest" defined.

12-22-1. "Contest" defined. "Contest," as used in §§ 12-22-1 to 12-22-28, inclusive, shall mean a legal proceeding, other than a recount, instituted to challenge the determination of any election under the provisions of this title, or any municipal, school, or township election.

Source: SDC 1939, § 16.1901.



§ 12-22-2 Candidate's right to institute contest--Legislative contests excepted.

12-22-2. Candidate's right to institute contest--Legislative contests excepted. A contest may be instituted by any candidate for a public office, other than a candidate for the Legislature. A legislative contest shall be instituted as provided in § 12-22-26.

Source: SDC 1939, § 16.1902 (1); SL 2010, ch 74, § 23.



§ 12-22-3 Right to institute contest on submitted question--Judge's permission required.

12-22-3. Right to institute contest on submitted question--Judge's permission required. Such contest may be instituted by any registered voter who was entitled to vote on a referred or submitted question, but in such case such contest may be instituted only with the permission of a judge of the court in which such contest is instituted, endorsed upon the complaint before the same is filed.

Source: SDC 1939, § 16.1902 (2); SL 1974, ch 118, § 191.



§ 12-22-4 Electoral candidates' and party chairman's right to institute contest of presidentialelection.

12-22-4. Electoral candidates' and party chairman's right to institute contest of presidential election. Such contest may be instituted, in the case of a presidential elector, by any one or more of a group of candidates for election as such electors, or by the chairman of the State Central Committee of any political party, which had on the ballot candidates duly nominated for such position.

Source: SDC 1939, § 16.1902 (3).



§ 12-22-5 Time of commencement of contest--Commencement after recount.

12-22-5. Time of commencement of contest--Commencement after recount. Any such contest, except as to the election of presidential electors, shall not be commenced until after the official canvass of the returns as to the office, nomination, position, or question involved; and must be commenced within ten days thereafter, except that where upon a recount there is a determination that is contrary to the result as pronounced on the official returns, such contest may be started within five days after such pronouncement of such result of such recount.

Source: SDC 1939, § 16.1903.



§ 12-22-6 Time of commencement of contest of presidential election.

12-22-6. Time of commencement of contest of presidential election. Any such contest as to the election of presidential electors shall not be instituted at any time after the expiration of the time limit prescribed by § 12-22-5. In case any person or persons entitled to institute such contest as to presidential electors, claim that for any reason returns from any precinct or precincts should be eliminated in the determination of the result, or that any ballots should be eliminated, such contest may be instituted at any time after the election and prior to the expiration of such time limit.

Source: SDC 1939, § 16.1904.



§ 12-22-7 Original jurisdiction of contests.

12-22-7. Original jurisdiction of contests. Original jurisdiction over such contests shall be as follows:

(1) As to contests involving state offices, or judicial officers in the Supreme Court;

(2) As to all other contests, in the circuit court of a county which includes the locality where the election or some part thereof was conducted.
Source: SDC 1939, § 16.1905; SL 1974, ch 118, § 192.



§ 12-22-8 Summons and complaint to commence contest.

12-22-8. Summons and complaint to commence contest. Such contest shall be deemed commenced upon the filing with the clerk of the court of a summons and complaint, which complaint shall be duly verified, and set forth a concise statement of the facts on which the contest is based. The summons shall be in the same form as the summons in a civil action, except that the time for answer shall be specified as within ten days after the service, unless the court shorten such time, as provided by § 12-22-10, in which event the time fixed by the court shall be specified.

Source: SDC 1939, § 16.1906.



§ 12-22-9 Service of summons and complaint--Time of serving.

12-22-9. Service of summons and complaint--Time of serving. Forthwith upon the filing of the summons and complaint, the same shall be served on the defendant or defendants, or on such other persons as may be required by §§ 12-22-11 to 12-22-15, inclusive. If such filing is within the time prescribed by §§ 12-22-5 and 12-22-6, such service may be made after expiration of such time, if made as soon as reasonably possible.

Source: SDC 1939, § 16.1906.



§ 12-22-10 Court orders to expedite proceedings.

12-22-10. Court orders to expedite proceedings. Whenever it shall appear that substantial rights may be lost or impaired by delay, the court may, at any time after the contest is commenced, upon application of any party, and upon reasonable notice to the other party or parties, make such order or orders as the court deems necessary to bring about the expeditious and just determination of the contest, including the shortening of the time for answer, the time, manner, and method of taking depositions, reference to a referee or referees, including power to appoint different referees for different purposes, and directing that when feasible the taking of evidence on depositions or before referees may proceed simultaneously, safeguarding the right of each party to be represented, if he so desires, in all such proceedings.

Source: SDC 1939, § 16.1907.



§ 12-22-11 Joinder of parties in commencement of contest--Denomination of plaintiffs anddefendants.

12-22-11. Joinder of parties in commencement of contest--Denomination of plaintiffs and defendants. When two or more persons are entitled to commence any such contest, any one of them may institute it, or two or more may join. The person or persons instituting any such contest involving an election or nomination to any office or position shall be denominated plaintiff or plaintiffs. The person or persons who at the time of starting such contest are officially declared elected or nominated to such office or position shall be named defendant or defendants.

Source: SDC 1939, § 16.1910.



§ 12-22-12 Intervention by other candidates--Assertion of right to nomination or office.

12-22-12. Intervention by other candidates--Assertion of right to nomination or office. Any other person who was a candidate for such office or nomination may be permitted at any time to intervene, but shall not be permitted to assert any right to such nomination or office unless such intervention is within the time in which he might have started a contest.

Source: SDC 1939, § 16.1910.



§ 12-22-13 Designation of defendants in contest of presidential election.

12-22-13. Designation of defendants in contest of presidential election. In case of commencement of a contest involving presidential electors, prior to the official canvass, the plaintiff or plaintiffs must in good faith designate as defendants all candidates for such electors as shall have received a sufficient number of votes so there is a reasonable chance of their election.

Source: SDC 1939, § 16.1910.



§ 12-22-14 Title of proceeding on submitted question.

12-22-14. Title of proceeding on submitted question. In the case of a contest as to a submitted or referred question, the proceeding shall be entitled: "In the matter of election contest as to ____ (naming the question involved)."

Source: SDC 1939, § 16.1910.



§ 12-22-15 Service of summons and complaint in contest on submitted question--Intervention.

12-22-15. Service of summons and complaint in contest on submitted question--Intervention. In a contest as to a submitted or referred question voted upon in more than one county, the summons and complaint must be served on the attorney general. In other cases involving a submitted or referred question, the court shall, upon filing the complaint, direct by order the service upon such persons or officials as the court believes might be interested in resisting the relief sought. Any person on whom such complaint is served may answer the complaint, and shall thereafter be deemed a party. After commencement of a contest involving a submitted or referred question, any voter who was entitled to vote on such question may be permitted to intervene as a party plaintiff or defendant.

Source: SDC 1939, § 16.1910.



§ 12-22-16 Answer to present all defenses--Admission of matters not denied--Affirmativedefense.

12-22-16. Answer to present all defenses--Admission of matters not denied--Affirmative defense. No pleading to the complaint, other than an answer, shall be permitted, and all defenses of fact or law must be presented in such answer. Any matters alleged in the complaint and not denied shall be deemed admitted, but the court may, in its discretion, require that such admitted matters be nevertheless shown by competent evidence. The answer may also set forth matter in the nature of an affirmative defense.

Source: SDC 1939, § 16.1908.



§ 12-22-17 Hearing on contest--Default judgment prohibited.

12-22-17. Hearing on contest--Default judgment prohibited. After answer has been interposed or after time for answer has expired, and when no answer is interposed, the court on application of any party, and on five days' notice to all other parties, unless the court for cause shall shorten such time, shall conduct a hearing on which a date for trial shall be fixed, which date shall be as early as reasonably possible, and the procedure to be followed determined, with full power in the court to provide for any and all of the matters specified in § 12-22-10. No judgment shall be entered by default, and if no answer is interposed, the court shall nevertheless proceed to determine the relevant and material facts.

Source: SDC 1939, § 16.1914.



§ 12-22-18 Court to proceed expeditiously--Designation of judge and relief from other duties.

12-22-18. Court to proceed expeditiously--Designation of judge and relief from other duties. The court shall proceed as expeditiously as reasonably possible, and the Chief Justice of the Supreme Court may, upon the application of the judge of any circuit court, before which such a contest is pending, or upon the application of any party, make an order designating any judge of any circuit court of the state to hear such contest, and relieving such judge of his other official duties pending the final determination of the contest.

Source: SDC 1939, § 16.1915; SL 1974, ch 118, § 193.



§ 12-22-19 Official returns or recount conclusive as to accuracy of count--Other issuesdetermined in contest.

12-22-19. Official returns or recount conclusive as to accuracy of count--Other issues determined in contest. In such proceeding the accuracy of the count of the ballots as established by the official returns or as corrected by a recount, if a recount has been had under chapter 12-21, or as ultimately determined upon certiorari proceedings if such certiorari proceedings have been had, shall be accepted as conclusive, the intent hereof being that the remedies provided by chapter 12-21 for determination of the accuracy of the count shall be deemed exclusive as to such accuracy. There may, however, be determined in such contest all other questions relevant or material to the ultimate question of whether the official determination of the result of the election is correct.

Source: SDC 1939, § 16.1911.



§ 12-22-20 Certiorari to review recount as alternative remedy--Consolidation of proceedings.

12-22-20. Certiorari to review recount as alternative remedy--Consolidation of proceedings. Whenever any person entitled to commence certiorari proceedings to review any recount under chapter 12-21 also desires to institute a contest under §§ 12-22-1 to 12-22-28, inclusive, he may resort to both remedies, and such remedies shall be deemed consistent and concurrent. The court may, in such a case, order the consolidation of such proceedings.

Source: SDC 1939, § 16.1912.



§ 12-22-21 Judgment withheld while recount or certiorari pending--Judgment declaring electionresult.

12-22-21. Judgment withheld while recount or certiorari pending--Judgment declaring election result. When any recount is pending under chapter 12-21, or when there are pending certiorari proceedings to review such recount, judgment shall not be entered until the result of such recount is finally determined. The judgment finally entered shall declare the result of the election.

Source: SDC 1939, § 16.1915.



§ 12-22-22 Supreme Court order directing consolidation of contests involving same office orquestion--Duty of judges and attorneys to notify Supreme Court.

12-22-22. Supreme Court order directing consolidation of contests involving same office or question--Duty of judges and attorneys to notify Supreme Court. Whenever it shall come to the attention of the Supreme Court that two or more contests are pending involving nomination or election to the same office or position, or the same submitted or referred question, the court may, on its own motion, or on the motion of any interested person and on reasonable notice to the parties, make an order, under its power of supervision of lower courts, directing that such proceedings be consolidated, and designating the circuit court in which further proceedings are to be had, with such provisions as the court considers necessary to safeguard the rights of the parties. It shall be the duty of any attorney appearing in any such case, upon learning of the pendency of any such other proceedings, to call the same to the attention of the Supreme Court. Any circuit judge before whom any such case is pending, upon learning of the pendency of any such other case, shall proceed no further, but shall at once notify the Supreme Court of the situation.

Source: SDC 1939, § 16.1913.



§ 12-22-23 Conflicting circuit court decisions on same submitted question--Appealdeterminative--Direction to attorney general to prosecute appeal.

12-22-23. Conflicting circuit court decisions on same submitted question--Appeal determinative--Direction to attorney general to prosecute appeal. In any instances where two or more such contests involve the same submitted or referred question, and where judgments are rendered by different circuit courts with conflicting results, and an appeal is taken in any such case, the appeal shall be determinative of any other such case in which no such appeal is taken, and in case no appeal is taken in any such case, where the determinations in circuit courts are conflicting, within the time provided by law, the time for appeal shall be deemed extended in all of such cases, and the Supreme Court may, at any time, direct that the attorney general prosecute an appeal in some one of such cases.

Source: SDC 1939, § 16.1913.



§ 12-22-24 Procedure as in other civil proceedings.

12-22-24. Procedure as in other civil proceedings. Except as otherwise specifically provided, and so far as applicable, the procedure shall be the same as in other civil proceedings.

Source: SDC 1939, § 16.1909.



§ 12-22-25 Right of appeal to Supreme Court--Expediting proceedings in Supreme Court--Combining with appeal from certiorari to review recount.

12-22-25. Right of appeal to Supreme Court--Expediting proceedings in Supreme Court--Combining with appeal from certiorari to review recount. An appeal may be taken from the judgment of the circuit court the same as in other civil proceedings, but within the time, and subject to the same conditions, as specified in subdivisions 12-21-61(1), (2), (3), and (4), relating to appeals in certiorari proceedings to review recounts. An appeal from a judgment rendered under the provisions of §§ 12-22-1 to 12-22-28, inclusive, and an appeal from a judgment in such certiorari proceeding, may be combined into one appeal, and if taken separately may be consolidated by order of the Supreme Court.

Source: SDC 1939, § 16.1916.



§ 12-22-26 Notice of intention to institute legislative contest--Time for service--Answer.

12-22-26. Notice of intention to institute legislative contest--Time for service--Answer. Any person who intends to contest the election of any person to either branch of the Legislature may within ten days after the official canvass of the votes, or within five days after final determination of a recount, if a recount has been had, give written notice to such other person of such contest, specifying the grounds of such contest. The person on whom such notice is served may within ten days after such service, serve on the person giving such notice an answer, admitting or denying the grounds alleged, and shall be deemed to admit any grounds not denied.

Source: SDC 1939, § 16.1917.



§ 12-22-27 Depositions in legislative contest--Filing with secretary of state.

12-22-27. Depositions in legislative contest--Filing with secretary of state. At any time after the service of the notice of such contest, the person serving the same may proceed to take depositions as hereinafter provided, and the person to whom a notice is given may proceed to take such depositions as soon as he serves his answer. Such depositions shall be taken with the same notice and under the same procedure and subject to the same conditions, so far as applicable, as depositions in a civil action, and shall be returned by the officer taking the same to the secretary of state, and filed in the Office of the Secretary of State, who shall be authorized to open the same at the instance of either party, his attorney, or agent.

Source: SDC 1939, § 16.1918.



§ 12-22-28 Public funds not used for legislative contest.

12-22-28. Public funds not used for legislative contest. No payment shall be made or authorized by the Legislature out of its contingent fund or from public funds to either party to a contested election, for expenses incurred in prosecuting or defending any contest.

Source: PolC 1877, ch 47, § 22; CL 1887, § 1523; RPolC 1903, § 2022; RC 1919, § 7364; SDC 1939, § 16.1919.



§ 12-22-29 Candidate's right to contest primary election--Filing of complaint--Circuit courtjurisdiction.

12-22-29. Candidate's right to contest primary election--Filing of complaint--Circuit court jurisdiction. Any candidate for nomination to any elective office, or for election to any party position, whose name appears on the official primary election ballot of any political party may contest the primary election as to the office or position for which he was a candidate for nomination or election, by filing with the clerk of the circuit court for the county in which his nominating petition was filed, a complaint in writing within ten days after the returns have been canvassed by the county canvassing board or boards, setting forth the grounds of his contest, which complaint shall be verified by the complainant. The complainant shall give security for all costs. Authority and jurisdiction are hereby vested in the circuit court to hear and determine such contests.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-30 Notation of filing of complaint in primary contest--Date of hearing--Apparentlysuccessful candidate as defendant.

12-22-30. Notation of filing of complaint in primary contest--Date of hearing--Apparently successful candidate as defendant. When a complaint has been filed it shall forthwith be presented to the judge of the circuit court in which it is filed, who shall note thereon the day of presentation and also the day and place where he will hear the same, which shall be not later than ten days thereafter. The candidate who appears upon the face of the returns to have been elected, or to whom a certificate of nomination has been issued, shall be named as defendant.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-31 Service of order fixing hearing date on primary contest--Answer.

12-22-31. Service of order fixing hearing date on primary contest--Answer. When the court has fixed the day for hearing the complaint, an order fixing such hearing shall be personally served upon the defendant, in the same manner as is provided for the service of a summons in a civil action. The defendant must answer on or before the day of hearing.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-32 Hearing of primary contest in or out of term--Preference in order of hearing.

12-22-32. Hearing of primary contest in or out of term--Preference in order of hearing. The cause may be heard and determined by the court in term time, or by the judge thereof in vacation, and shall have preference in order of hearing to all other cases.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-33 Dismissal of insufficient complaint--Hearing of evidence--Entry of orders anddecisions.

12-22-33. Dismissal of insufficient complaint--Hearing of evidence--Entry of orders and decisions. If, in the opinion of the court, the grounds alleged for the contest are insufficient, the complaint shall be dismissed. If the grounds are sufficient, the court shall proceed in a summary manner and may hear evidence, examine the returns, recount the ballots, and enter such orders and decisions as the facts and the law may require.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-34 Elections to which primary contest law applies.

12-22-34. Elections to which primary contest law applies. The judgment of the court shall be final, and the provisions of §§ 12-22-29 to 12-22-35, inclusive, shall, so far as applicable, apply to contests of nominations and elections by primary election.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.



§ 12-22-35 Supreme Court jurisdiction of primary contests for state office.

12-22-35. Supreme Court jurisdiction of primary contests for state office. Where the nominating petitions have been filed with the secretary of state, a contest affecting such candidates shall be brought in and determined by the Supreme Court in the same manner.

Source: SL 1937, ch 123; SDC 1939, § 16.0239.






Chapter 23 - Elections In Unorganized Counties [Repealed]

CHAPTER 12-23

ELECTIONS IN UNORGANIZED COUNTIES [REPEALED]

[Repealed by SL 1974, ch 118, § 200; SL 1982, ch 28, § 47]



Chapter 24 - Presidential Electors

§ 12-24-1 Elector's notice to Governor of readiness to perform duties--Certificate of namespresented to electors.

12-24-1. Elector's notice to Governor of readiness to perform duties--Certificate of names presented to electors. Each elector of President and vice president of the United States shall, before the hour of eleven o'clock in the morning of the day fixed by the act of Congress to elect a President and vice president, give notice to the Governor that he is at the seat of government and ready at the proper time to perform the duties of an elector; and the Governor shall forthwith deliver to the electors present a certificate of all the names of the electors.

Source: SL 1890, ch 84, § 13; RPolC 1903, § 1961; RC 1919, § 7325; SDC 1939, § 16.1602; SL 1968, ch 81.



§ 12-24-2 Replacement of elector failing to appear.

12-24-2. Replacement of elector failing to appear. If any elector named in the Governor's certificate fails to appear before nine o'clock in the morning of the day of election of President and vice president as aforesaid, the electors there present shall immediately proceed to elect by ballot, in the presence of the Governor, a person to fill such vacancy. If more than one person voted for to fill such vacancy shall have the highest and an equal number of votes, the Governor, in the presence of the electors attending, shall decide by lot which of such persons shall be elected.

Source: SL 1890, ch 84, §§ 13, 14; RPolC 1903, §§ 1961, 1962; RC 1919, § 7325; SDC 1939, § 16.1602.



§ 12-24-3 Notice to and powers of elector chosen to fill vacancy.

12-24-3. Notice to and powers of elector chosen to fill vacancy. Immediately after such choice is made, the name of the person so chosen shall forthwith be certified to the Governor by the electors making such choice; and the Governor shall cause notice to be immediately given, in writing, to the elector chosen to fill such vacancy; and the person so chosen shall be an elector and shall meet the other electors at the same time and place, and then and there discharge all and singular the duties enjoined upon him as an elector by the Constitution and laws of the United States and of this state.

Source: SL 1890, ch 84, § 15; RPolC 1903, § 1963; RC 1919, § 7326; SDC 1939, § 16.1603.



§ 12-24-4 Time and place of performance of constitutional duties by electors.

12-24-4. Time and place of performance of constitutional duties by electors. The electors of President and vice president shall, at twelve noon on the day which is or may be directed by the Congress of the United States, meet at the seat of government of this state and then and there perform the duties enjoined upon them by the Constitution and laws of the United States.

Source: SL 1890, ch 84, § 12; RPolC 1903, § 1960; RC 1919, § 7324; SDC 1939, § 16.1601.



§ 12-24-5 Compensation and mileage of electors.

12-24-5. Compensation and mileage of electors. The electors shall receive the same compensation per diem and the same mileage as members of the Legislature.

Source: SL 1890, ch 84, § 16; RPolC 1903, § 1964; RC 1919, § 7327; SDC 1939, § 16.1604.






Chapter 25 - Candidates' Financial Interest Statements.

§ 12-25-1 to 12-25-2. Repealed.

12-25-1 to 12-25-2. Repealed by SL 2007, ch 80, § 43.



§ 12-25-3 , 12-25-4. Repealed.

12-25-3, 12-25-4. Repealed by SL 1975, ch 125, § 25.



§ 12-25-4.1 Repealed.

12-25-4.1. Repealed by SL 2007, ch 80, § 43.



§ 12-25-5 , 12-25-6. Repealed.

12-25-5, 12-25-6. Repealed by SL 1975, ch 125, § 25.



§ 12-25-6.1 , 12-25-6.2. Repealed.

12-25-6.1, 12-25-6.2. Repealed by SL 2007, ch 80, § 43.



§ 12-25-7 to 12-25-7.4. Repealed.

12-25-7 to 12-25-7.4. Repealed by SL 1976, ch 109, § 8.



§ 12-25-8 Repealed.

12-25-8. Repealed by SL 1982, ch 86, § 99.



§ 12-25-8.1 , 12-25-8.2. Repealed.

12-25-8.1, 12-25-8.2. Repealed by SL 1976, ch 109, § 8.



§ 12-25-9 to 12-25-11. Repealed.

12-25-9 to 12-25-11. Repealed by SL 1975, ch 125, § 25.



§ 12-25-12 to 12-25-13.1. Repealed.

12-25-12 to 12-25-13.1. Repealed by SL 2007, ch 80, § 43.



§ 12-25-13.2 Repealed.

12-25-13.2. Repealed by SL 1979, ch 108, § 1.



§ 12-25-13.3 to 12-25-14. Repealed.

12-25-13.3 to 12-25-14. Repealed by SL 2007, ch 80, § 43.



§ 12-25-14.1 Repealed.

12-25-14.1. Repealed by SL 1975, ch 125, § 25.



§ 12-25-14.2 Repealed.

12-25-14.2. Repealed by SL 1989, ch 135, § 2.



§ 12-25-15 Repealed.

12-25-15. Repealed by SL 1982, ch 86, § 103.



§ 12-25-16 , 12-25-17. Repealed.

12-25-16, 12-25-17. Repealed by SL 1975, ch 125, § 25.



§ 12-25-18 Repealed.

12-25-18. Repealed by SL 2007, ch 80, § 43.



§ 12-25-18.1 Repealed.

12-25-18.1. Repealed by SL 1989, ch 135, § 3.



§ 12-25-19 Repealed.

12-25-19. Repealed by SL 1976, ch 109, § 8.



§ 12-25-19.1 to 12-25-19.3. Repealed.

12-25-19.1 to 12-25-19.3. Repealed by SL 2007, ch 80, § 43.



§ 12-25-20 Repealed.

12-25-20. Repealed by SL 1975, ch 125, § 25.



§ 12-25-21 , 12-25-22. Repealed.

12-25-21, 12-25-22. Repealed by SL 2007, ch 80, § 43.



§ 12-25-23 Repealed.

12-25-23. Repealed by SL 1982, ch 86, § 106.



§ 12-25-24 to 12-25-26. Repealed.

12-25-24 to 12-25-26. Repealed by SL 2007, ch 80, § 43.



§ 12-25-27 Candidates' financial statements--Definition of terms.

12-25-27. Candidates' financial statements--Definition of terms. Terms as used in §§ 12-25-27 to 12-25-31, inclusive, unless the context otherwise requires, mean:

(1) "Any member of his immediate family," a spouse or minor children living at home;

(2) "Close economic interest," any enterprise that, in the calendar year preceding filing of a statement under any of §§ 12-25-28 to 12-25-30, inclusive, contributes either more than ten percent of or more than two thousand dollars, to the gross income of the family which shall include the individual required to file the statement and any member of his immediate family, or an enterprise in which such individual or any member of his immediate family control more than ten percent of the capital or stock;

(3) "Enterprise," any business or economic relationship;

(4) "Statement of financial interest," a description of the type of financial activity and the nature of the association with the enterprise as provided in subdivision (1) of this section.
Source: SL 1974, ch 121, § 1.



§ 12-25-28 Statements of financial interest by candidates for state or federal officesubject to primary--Violation as petty offense--Intentional violation asmisdemeanor.

12-25-28. Statements of financial interest by candidates for state or federal office subject to primary--Violation as petty offense--Intentional violation as misdemeanor. All candidates for the United States Senate, the United States House of Representatives, Governor, circuit court judge, and the State Legislature shall file a statement of financial interest with the secretary of state within fifteen days after filing nominating petitions. A Supreme Court justice shall file a statement of financial interest with the secretary of state within fifteen days of notifying the secretary of state of his intention to place his name on the retention ballot. A violation of this section is a petty offense. An intentional violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 121, § 2; SL 1975, ch 125, § 22; SL 1979, ch 108, § 5; SL 1982, ch 86, § 107; SL 1984, ch 113.



§ 12-25-29 Statements of financial interest by convention nominees for state office--Violation as petty offense--Intentional violation as misdemeanor.

12-25-29. Statements of financial interest by convention nominees for state office--Violation as petty offense--Intentional violation as misdemeanor. All candidates for lieutenant governor, state treasurer, attorney general, secretary of state, state auditor, public utilities commissioner, and commissioner of school and public lands shall file a statement of financial interest with the secretary of state within fifteen days after their nominations have been certified. A violation of this section is a petty offense. An intentional violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 121, § 3; SL 1975, ch 125, § 23; SL 1979, ch 108, § 6; SL 1982, ch 86, § 108.



§ 12-25-30 Filing of statements by candidates for local office--Violation as petty offense--Intentional violation as misdemeanor.

12-25-30. Filing of statements by candidates for local office--Violation as petty offense--Intentional violation as misdemeanor. Each candidate for county commissioner, school board member in a school district with a total enrollment of more than two thousand students, or commissioner, council member, or mayor in any first class municipality, shall file a statement of financial interest with the office at which the candidate's nominating petitions are filed within fifteen days after filing such petitions or, if otherwise nominated, within fifteen days after such nomination is certified. A violation of this section is a petty offense. An intentional violation of this section is a Class 2 misdemeanor.

Source: SL 1974, ch 121, § 4; SL 1977, ch 68, § 12; SL 1982, ch 86, § 109; SL 1992, ch 60, § 2; SL 1995, ch 85.



§ 12-25-31 Forms for financial statements--Value not required--Verification--Open topublic.

12-25-31. Forms for financial statements--Value not required--Verification--Open to public. The secretary of state shall prescribe and provide forms for the reporting of close economic interest. The value of a close economic interest need not be reported. Each individual filing a statement of financial interest shall subscribe to an oath or affirmation verifying the contents of such statement. All statements of financial interest shall be open to public inspection.

Source: SL 1974, ch 121, §§ 8 to 10; SL 1975, ch 125, § 24; SL 1979, ch 108, § 7.



§ 12-25-32 Repealed.

12-25-32. Repealed by SL 1982, ch 86, § 110.



§ 12-25-33 No filing fee for required statements.

12-25-33. No filing fee for required statements. No filing fee may be charged for any report required by this chapter.

Source: SL 1980, ch 116.



§ 12-25-34 Information from reports or statements--Sale or use for solicitation orcommercial purpose prohibited--Misdemeanor.

12-25-34. Information from reports or statements--Sale or use for solicitation or commercial purpose prohibited--Misdemeanor. Any information copied, or otherwise obtained, from any report or statement, or copy, reproduction, or publication thereof, filed with the secretary of state under this chapter, shall not be sold or utilized by any person for the purpose of soliciting contributions, or any commercial purpose. For purposes of this section, "any commercial purpose" does not include the sale of newspapers, magazines, books, or other similar communications, the principal purpose of which is not to communicate lists or other information obtained from a report filed in accordance with this chapter.

Any violation of this section shall be a Class 2 misdemeanor.

Source: SL 1980, ch 117, § 1.






Chapter 25A - State Ethics Commission [Repealed]

CHAPTER 12-25A

STATE ETHICS COMMISSION [REPEALED]

[Repealed by SL 1979, ch 108, § 9]



Chapter 26 - Offenses Against The Elective Franchise

§ 12-26-1 Elections to which chapter applies.

12-26-1. Elections to which chapter applies. The word "election" as used in this chapter includes any election held in this state for the purpose of enabling the voters to nominate or elect any United States, state, or local officer, or to vote upon any question submitted to them.

Source: PenC 1877, § 90; CL 1887, § 6290; RPenC 1903, § 95; RC 1919, § 3679; SDC 1939, § 13.0901; SL 1974, ch 118, § 197.



§ 12-26-2 Repealed.

12-26-2. Repealed by SL 1974, ch 118, § 200.



§ 12-26-3 False representation to procure registration or acceptance of vote as misdemeanor--Failure to deny false statement as misrepresentation.

12-26-3. False representation to procure registration or acceptance of vote as misdemeanor--Failure to deny false statement as misrepresentation. Any person who, at the time of requesting his name to be registered as a voter, or who at the time of offering his vote at any election, knowingly makes any false statement or employs any false representation to procure his name to be registered or his vote to be received, is guilty of a Class 2 misdemeanor. A false statement or representation made or used in the presence and to the knowledge of a person requesting his name to be registered, or offering his vote, is to be deemed made by himself if it appears that it was made or used in support of his claim to be registered or to vote, that he knew it to be false and that he allowed it to pass uncontradicted.

Source: PenC 1877, §§ 72, 73; CL 1887, §§ 6272, 6273; RPenC 1903, §§ 77, 78; RC 1919, §§ 3664, 3665; SDC 1939, § 13.0907; SL 1982, ch 86, § 111.



§ 12-26-4 Voting or offer to vote by unqualified person as misdemeanor.

12-26-4. Voting or offer to vote by unqualified person as misdemeanor. Any person knowing himself not to be a qualified voter who votes or offers to vote at any election is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 65; CL 1887, § 6264; RPenC 1903, § 69; RC 1919, § 3658; SDC 1939, § 13.0908; SL 1982, ch 86, § 112.



§ 12-26-5 Repealed.

12-26-5. Repealed by SL 1982, ch 86, § 113.



§ 12-26-6 Repealed.

12-26-6. Repealed by SL 1974, ch 118, § 200.



§ 12-26-7 Impersonation of registered voter as felony.

12-26-7. Impersonation of registered voter as felony. A person who impersonates a registered voter and, as such, offers to vote at any election, is guilty of a Class 5 felony.

Source: PenC 1877, § 71; CL 1887, § 6271; RPolC 1903, § 2034; RPenC 1903, § 76; RC 1919, § 3663; SDC 1939, § 13.0906; SL 1973, ch 79, § 2; SL 1982, ch 86, § 114.



§ 12-26-8 Voting more than once at any election as felony.

12-26-8. Voting more than once at any election as felony. A person who votes more than once at any election or who offers to vote after having once voted, either in the same or in another election precinct in South Dakota or elsewhere, is guilty of a Class 6 felony.

Source: PenC 1877, § 64; CL 1887, § 6263; RPenC 1903, § 68; RC 1919, § 3657; SDC 1939, § 13.0911; SL 1982, ch 86, § 115; SL 2004, ch 105, § 2.



§ 12-26-9 Good faith defense to prosecution for illegal voting.

12-26-9. Good faith defense to prosecution for illegal voting. Upon any prosecution for procuring, offering, or casting an illegal vote, the accused may give in evidence any facts tending to show that he honestly believed upon good reason that the vote complained of was a lawful one; and the jury may take such facts into consideration in determining whether the acts complained of were knowingly done or not.

Source: PenC 1877, § 94; CL 1887, § 6294; RPenC 1903, § 99; RC 1919, § 3683; SDC 1939, § 13.0912.



§ 12-26-10 Threats or intimidation to prevent public assembly of electors as misdemeanor--Hindering attendance at meeting.

12-26-10. Threats or intimidation to prevent public assembly of electors as misdemeanor--Hindering attendance at meeting. A person who by threats, intimidation, or unlawful force or violence, intentionally hinders or prevents voters from assembling in a public meeting for considering of public questions, or who hinders or prevents any individual voter from attending any such meeting, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, §§ 75, 76; CL 1887, §§ 6275, 6276; RPenC 1903, §§ 80, 81; RC 1919, §§ 3667, 3668; SDC 1939, § 13.0915; SL 1982, ch 86, § 116.



§ 12-26-11 Disturbance of public meeting of voters as misdemeanor.

12-26-11. Disturbance of public meeting of voters as misdemeanor. A person who intentionally disturbs or breaks up any public meeting of voters lawfully being held for the purpose of considering public questions is guilty of a Class 2 misdemeanor.

Source: PenC 1877, § 74; CL 1887, § 6274; RPenC 1903, § 79; RC 1919, § 3666; SDC 1939, § 13.0916; SL 1982, ch 86, § 117.



§ 12-26-12 Persecution, threats, or intimidation to influence vote as misdemeanor--Obstructionof voter on way to polls.

12-26-12. Persecution, threats, or intimidation to influence vote as misdemeanor--Obstruction of voter on way to polls. A person who directly or indirectly, intentionally, by force or violence, or by unlawful arrest, or by any abduction, duress, damage, harm, or loss, or by any forcible or fraudulent contrivance, or by threats to do or employ any of them, or by threats of bringing civil suit or criminal prosecution, withdrawal of customs or dealing in business or trade, or enforcing payment of debts, or by any kind of injury or threat of injury inflicted or to be inflicted on any voter or person to influence any voter, and attempted, done, or threatened, or caused to be attempted, done, or threatened by any person in his own behalf or in behalf of any other person or question voted upon or to be voted upon at any election, for the purpose of preventing, causing, or intimidating a voter to vote or refrain from voting for or against any person or question, or who does or causes to be done any of such things because of a voter having voted or refrained from voting on any such matter, or who intentionally and without lawful authority obstructs, hinders, or delays a voter on his way to any poll where an election is to be held, is guilty of a Class 2 misdemeanor.

Source: PenC 1877, §§ 63, 77, 78; CL 1887, §§ 6262, 6277, 6278; SL 1891, ch 58, §§ 4, 7; RPenC 1903, §§ 61, 64, 67, 82, 83; RC 1919, §§ 3652, 3655, 3656, 3669, 3670; SDC 1939, § 13.0913; SL 1982, ch 86, § 118.



§ 12-26-13 Unlawful influence of employees' political activities or voting as misdemeanor--Forfeiture of corporate charter.

12-26-13. Unlawful influence of employees' political activities or voting as misdemeanor--Forfeiture of corporate charter. It is a Class 2 misdemeanor for any employer in paying his employees the salary or wages due them, to enclose their pay in "pay envelopes" upon which there is written or printed any political mottoes, devices, or arguments containing threats, express or implied, intended or calculated to influence the political opinions or actions of such employees.

It is a Class 2 misdemeanor for any employer, within ninety days of a general election, to put up or otherwise exhibit in his factory, mill, workshop, or other establishment or place where his employees may be working, any handbill or placard containing any threat, notice, or information that in case any particular tickets or candidate shall be elected, work in his place or establishment will cease in whole or in part, or that his establishment will be closed, or the wages of his workmen will be reduced, or other threats, express or implied, intended or calculated to influence the political opinion or the actions of his employees in voting.

Any corporation violating this section shall, upon proof thereof, forfeit its charter.

Source: SL 1891, ch 58, § 5; RPenC 1903, § 62; RC 1919, § 3653; SDC 1939, § 13.0914; SL 1982, ch 86, § 119.



§ 12-26-14 Use of public relief, loans, or grants to influence political activity or vote asmisdemeanor.

12-26-14. Use of public relief, loans, or grants to influence political activity or vote as misdemeanor. It is a Class 1 misdemeanor for any person, directly or indirectly, to promise or threaten to grant or withhold or to cause to be granted or withheld, any public relief, assistance loans, or grants for the purpose or with the intention of controlling or influencing the political affiliations, party registration, support or vote at any election, of any person so promised or threatened.

The terms "public relief" and "assistance" include all forms of direct public relief and also all forms of indirect relief such as employment on any public works or project. The terms "loans" and "grants" include all forms of financial assistance granted by the federal government or any of its agencies and also by this state or any of its political subdivisions.

Source: SL 1939, ch 240, §§ 1, 2, 4; SDC Supp 1960, § 13.0930; SL 1982, ch 86, § 120.



§ 12-26-15 Bribery of voter as misdemeanor--Acts constituting bribery.

12-26-15. Bribery of voter as misdemeanor--Acts constituting bribery. It is a Class 2 misdemeanor for any person, directly or indirectly, by the person or through any other person:

(1) To pay, lend, contribute, or offer or promise to pay, lend, or contribute, any money or other valuable consideration, to or for any voter or to or for any other person, to induce the voter to vote or refrain from voting at any election or to induce any voter to vote or refrain from voting at any election for any particular person or to induce the voter to go to the polls or remain away from the polls at any election, or on account of the voter having voted, refrained from voting or having voted or refrained from voting for any particular person, or having gone to the polls or remained away from the polls at any election;

(2) To give, offer, or promise any office, place, or employment, or to promise to procure or endeavor to procure any office, place, or employment to or for any voter, or to or for any other person in order to induce the voter to vote or refrain from voting at any election for any particular person;

(3) To make any gift, loan, or promise, offer, procurement, or agreement as aforesaid to, for, or with any person in order to induce the person to procure or endeavor to procure the election of any person, or the vote of any voter at any election;

(4) To procure or engage, promise, or endeavor to procure, in consequence of any gift, loan, offer, promise, procurement, or agreement, the election of any person or the vote of any voter at any election;

(5) To advance or pay, or cause to be paid, any money or other valuable thing to or for the use of any other person, with the intent that the same or any part thereof shall be used in bribery at any election, or to knowingly pay or cause to be paid any money or other valuable thing to any person in discharge or repayment of any money wholly or in part expended in bribery at any election;

(6) To pay, lend, contribute, or offer or promise to pay, lend, or contribute, any money or other valuable consideration, to or for any voter or to or for any other person, to sign any nominating, referendum, initiated measure, or initiated constitutional amendment petition;

(7) To give, offer, or promise any office, place, or employment, or to promise to procure or endeavor to procure any office, place, or employment to or for any voter, or to or for any other person in order to sign any nominating, referendum, initiated measure, or initiated constitutional amendment petition; or

(8) To make any gift, loan, or promise, offer, procurement, or agreement as aforesaid to, for, or with any person in order to sign any nominating, referendum, initiated measure, or initiated constitutional amendment petition.
Source: SL 1891, ch 58, § 1; RPenC 1903, § 56; RC 1919, § 3648; SDC 1939, § 13.0920; SL 1982, ch 86, § 121; SL 2013, ch 63, § 4.



§ 12-26-16 Acceptance of bribe by voter as misdemeanor--Acts constituting acceptance of bribe.

12-26-16. Acceptance of bribe by voter as misdemeanor--Acts constituting acceptance of bribe. It is a Class 2 misdemeanor for any person, directly or indirectly, by himself or through any other person:

(1) To receive, agree, or contract for, before or during any election, any money, gift, loan, or other valuable consideration, offer, place, or employment for himself or any other person, for voting or agreeing to vote, or for going or agreeing to go to the polls, or for remaining away or agreeing to remain away from the polls at any such election;

(2) To receive any money or other valuable thing during or after an election, for himself or any other person for having voted or refrained from voting at such election, or on account of himself or any other person having voted or refrained from voting for any particular person at such election, or on account of himself or any other person having gone to the polls or remained away from the polls at such election, or on account of having induced any other person to vote or refrain from voting, for any particular person at such election.
Source: SL 1891, ch 58, § 2; RPenC 1903, § 57; RC 1919, § 3649; SDC 1939, § 13.0921; SL 1982, ch 86, § 122.



§ 12-26-17 Bribery or acceptance of bribe as infamous crime--Forfeiture of office.

12-26-17. Bribery or acceptance of bribe as infamous crime--Forfeiture of office. Any person committing the offense of bribery of voters or receiving a bribe as specified in §§ 12-26-15 and 12-26-16 is guilty of an infamous crime, and any person convicted thereof shall, in addition to the criminal punishment, forfeit any office to which he may have been elected at the election at which such offense was committed.

Source: SL 1891, ch 58, § 7; RPenC 1903, § 64; RC 1919, § 3655; SDC 1939, § 13.0922; SL 1976, ch 105, § 75; SL 1982, ch 86, § 123.



§ 12-26-18 Repealed.

12-26-18. Repealed by SL 1976, ch 105, § 84.



§ 12-26-19 Betting with intent to procure challenge as misdemeanor.

12-26-19. Betting with intent to procure challenge as misdemeanor. Any person who shall directly or indirectly make a bet with a voter depending upon the result of any election, with the intent thereby to procure the challenge of such voter or to prevent his voting at an election, is guilty of a Class 2 misdemeanor.

Source: SL 1891, ch 58, § 3; RPenC 1903, § 58; RC 1919, § 3650; SDC 1939, § 13.0918; SL 1982, ch 86, § 124.



§ 12-26-20 Repealed.

12-26-20. Repealed by SL 1976, ch 105, § 84.



§ 12-26-21 Disobedience of precinct superintendent or precinct deputy as misdemeanor.

12-26-21. Disobedience of precinct superintendent or precinct deputy as misdemeanor. A person who intentionally disobeys a lawful command of a precinct superintendent or precinct deputy of any election, given in the execution of the person's duty as such at an election, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.0923; SL 1982, ch 86, § 125; SL 1999, ch 69, § 49.



§ 12-26-22 Disturbance of election proceedings as misdemeanor.

12-26-22. Disturbance of election proceedings as misdemeanor. No person may cause any disturbance or breach of the peace, or engage in disorderly conduct in violation of § 22-18-35, or use threats of violence, whereby an election is impeded or hindered, or whereby the lawful proceedings of the precinct superintendent or precinct deputies, ballot counters, or canvassers of an election, in the discharge of the person's duty, are interfered with. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 13.0924; SL 1982, ch 86, § 126; SL 1993, ch 118, § 29; SL 1999, ch 69, § 50.



§ 12-26-23 Tampering with ballots, ballot box, or poll list as felony.

12-26-23. Tampering with ballots, ballot box, or poll list as felony. A person who intentionally breaks, destroys, steals, or conceals any ballot box or any poll list used or intended to be used at any election, or who, before the ballots have been counted or canvassed, or during the time within which a contest or recount may be instituted or is pending and undisposed of, shall intentionally deface, change, injure, destroy, steal, or conceal any ballot or ballots which have been voted and deposited in any ballot box at an election, is guilty of a Class 6 felony.

Source: PenC 1877, § 83; CL 1887, § 6283; RPenC 1903, § 88; RC 1919, § 3675; SL 1923, ch 179; SDC 1939, § 13.0925; SL 1982, ch 86, § 127.



§ 12-26-23.1 Tampering with automatic ballot counting devices, direct recording electronic votingmachines, and electronic ballot marking systems as felony.

12-26-23.1. Tampering with automatic ballot counting devices, direct recording electronic voting machines, and electronic ballot marking systems as felony. No person may intentionally program or alter an automatic ballot counting device, direct recording electronic voting machine, or electronic ballot marking system to erroneously mark, record, or count voted ballots or to render an erroneous total. A violation of this section is a Class 5 felony.

Source: SL 1989, ch 136; SL 2005, ch 92, § 10.



§ 12-26-24 Exclusion by precinct superintendent or precinct deputy of lawful vote asmisdemeanor.

12-26-24. Exclusion by precinct superintendent or precinct deputy of lawful vote as misdemeanor. A precinct superintendent or precinct deputy who intentionally excludes any vote duly tendered, knowing that the person offering the same is lawfully entitled to vote at the election, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.0926; SL 1974, ch 118, § 198; SL 1982, ch 86, § 128; SL 1999, ch 69, § 51.



§ 12-26-25 False count or return by election official as misdemeanor--Defacement orconcealment of statement or certificate.

12-26-25. False count or return by election official as misdemeanor--Defacement or concealment of statement or certificate. No precinct superintendent, precinct deputy, member of any counting board, member of any board of canvassers, messenger, or other officer authorized to take part in or perform any duty in relation to any count, canvass, or official statement of the votes cast at any election, may intentionally make any false count or canvass of the votes, or make, sign, publish, or deliver any false return of the election, knowing it to be false. No such person may intentionally deface, destroy, or conceal any statement or certificate entrusted to the person's care. A violation of this section is a Class 2 misdemeanor.

Source: SDC 1939, § 13.0927; SL 1982, ch 86, § 129; SL 1993, ch 118, § 30; SL 1999, ch 69, § 52.



§ 12-26-26 Repealed.

12-26-26. Repealed by SL 1974, ch 118, § 200.



§ 12-26-27 Bribery of election official as misdemeanor.

12-26-27. Bribery of election official as misdemeanor. A person who gives or offers a bribe to any precinct superintendent, precinct deputy, canvasser, or other officer of an election as a consideration for doing or omitting to do any act in violation of the person's official duty in relation to such election, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 13.0929; SL 1982, ch 86, § 130; SL 1999, ch 69, § 53.



§ 12-26-28 Offenses relating to election on submitted question.

12-26-28. Offenses relating to election on submitted question. Every act which by the provisions of this chapter is made criminal when committed with reference to the election of a candidate is equally criminal when committed with reference to the determination of a question submitted to voters to be decided by votes cast at an election.

Source: PenC 1877, § 93; CL 1887, § 6293; RPenC 1903, § 98; RC 1919, § 3682; SDC 1939, § 13.0901.



§ 12-26-29 Prevention of unlawful election not prohibited.

12-26-29. Prevention of unlawful election not prohibited. Nothing in this chapter shall be construed to authorize the punishment of any person who, by authority of law, may interfere to prevent or regulate an election which has been unlawfully noticed or convened, or is being, or is about to be, unlawfully conducted.

Source: PenC 1877, § 92; CL 1887, § 6292; RPenC 1903, § 97; RC 1919, § 3681; SDC 1939, § 13.0902.



§ 12-26-30 Irregularities in proceedings not a defense.

12-26-30. Irregularities in proceedings not a defense. Irregularities or defects in the mode of noticing, convening, holding, or conducting an election authorized by law, form no defense to a prosecution for a violation of the provisions of this chapter.

Source: PenC 1877, § 91; CL 1887, § 6291; RPenC 1903, § 96; RC 1919, § 3680; SDC 1939, § 13.0903.



§ 12-26-31 Offender as witness against another--Compelling testimony--Immunity fromprosecution.

12-26-31. Offender as witness against another--Compelling testimony--Immunity from prosecution. A person offending against any provision of this title is a competent witness against another person so offending, and may be compelled to attend and testify upon any trial, hearing, proceeding, or investigation, in the same manner as any other person. But the testimony so given shall not be used in any prosecution or proceeding, civil or criminal, against the person so testifying, and he shall not thereafter be liable to prosecution or punishment for the offense with reference to which his testimony was given.

Source: SL 1891, ch 58, § 6; RPenC 1903, § 63; RC 1919, § 3654; SDC 1939, § 13.0904; SL 1939, ch 240, § 3; SDC Supp 1960, § 13.0930; SL 1974, ch 118, § 199.






Chapter 27 - Campaign Finance Requirements

§ 12-27-1 Definitions.

12-27-1. Definitions. Terms used in this chapter mean:

(1) "Ballot question," any referendum, initiative, proposed constitutional amendment, or other measure submitted to voters at any election;

(2) "Ballot question committee," a person or organization that raises, collects, or disburses contributions for the placement of a ballot question on the ballot or the adoption or defeat of any ballot question. A ballot question committee is not a person, political committee, or political party that makes a contribution to a ballot question committee. A ballot question committee is not an organization that makes a contribution to a ballot question committee from treasury funds;

(3) "Candidate campaign committee," any entity organized by a candidate to receive contributions and make expenditures for the candidate. Only one candidate campaign committee may be organized for each candidate;

(4) "Candidate," any person who seeks nomination for or election to public office, and for the purpose of this chapter a person is deemed a candidate if the person raises, collects, or disburses contributions in excess of five hundred dollars; has authorized the solicitation of contributions or the making of expenditures; or has created a candidate campaign committee for the purpose of obtaining public office. The person is also deemed a candidate if the person has taken all actions required by state law to qualify for nomination for or election to public office;

(5) "Clearly identified," the appearance of the name, nickname, a photograph or a drawing of a candidate or public office holder, or the unambiguous reference to the identity of a candidate or public office holder;

(6) "Contribution," any gift, advance, distribution, deposit, or payment of money or any other valuable consideration, or any contract, promise or agreement to do so; any discount or rebate not available to the general public; any forgiveness of indebtedness or payment of indebtedness by another person; or the use of services or property without full payment made or provided by any person, political committee, or political party whose primary business is to provide such services or property for the purpose of influencing:

(a) The nomination, election, or re-election of any person to public office; or

(b) The placement of a ballot question on the ballot or the adoption or defeat of any ballot question submitted.

The term does not include services provided by a person as a volunteer for or on behalf of any candidate, political committee, or political party, including the free or discounted use of a person's residence. Nor does the term include the purchase of any item of value or service from any political committee or political party. The purchase price of the item may not exceed the fair market value and may not include an intent to contribute beyond the item's value. A contribution does not include administration and solicitation of a contribution for a political action committee established by an organization and associated expenses, nor the use of an organization's real or personal property located on its business premises for such purposes. A contribution does not include nominal use of a candidate's real or personal property or nominal use of resources available at a candidate's primary place of business;

(7) "County office," any elected office at a county in this state;

(8) "Election," any election for public office; any general, special, primary, or runoff election; and any election on a ballot question;

(9) "Expressly advocate," any communication which:

(a) In context has no other reasonable meaning than to urge the election or defeat of one or more clearly identified candidates, public office holders, or the placement of a ballot question on the ballot or the adoption or defeat of any ballot question by use of explicit words of advocacy of election or defeat. The following words convey a message of express advocacy: vote, re-elect, support, cast your ballot for, reject, and defeat; or

(b) If taken as a whole and with limited reference to external events, such as the proximity to the election, may only be interpreted by a reasonable person as containing advocacy of the election or defeat of one or more clearly identified candidates, public office holders, or the placement of a ballot question on the ballot or the adoption or defeat of any ballot question because:

(i) The electoral portion of the communication is unmistakable, unambiguous, and suggestive of only one meaning; and

(ii) Reasonable minds could not differ as to whether it encourages actions to elect or defeat one or more clearly identified candidates, public office holders, or the placement of a ballot question on the ballot or the adoption or defeat of any ballot question or encourages some other kind of action;

(10) "Immediate family," a spouse of a candidate or public office holder, or a person under the age of eighteen years who is claimed by that candidate or public office holder or that candidate's or public office holder's spouse as a dependent for federal income tax purposes or any relative within the third degree of kinship of the candidate or the candidate's spouse, and the spouses of such relatives;

(11) "Independent expenditure," an expenditure, including the payment of money or exchange of other valuable consideration or promise, made by a person, organization, political committee, or political party to expressly advocate the election or defeat of a clearly identified candidate or the placement of a ballot question on the ballot or the adoption or defeat of any ballot question, but which is not made to, controlled by, coordinated with, requested by, or made upon consultation with a candidate, political committee, or agent of a candidate or political committee. The term does not include administration and solicitation of any contribution for a political action committee established by an organization and associated expenses, nor the use of an organization's real or personal property located on its business premises for such purposes. The term does not include any communication by a person made in the regular course and scope of the person's business or ministry or any communication made by a membership organization solely to any member of the organization and the member's family;

(12) "In-kind," a good or service provided at no charge or for less than its fair market value. The term does not include the value of services provided by a person as a volunteer for or on behalf of any candidate, political committee, or political party, including the free or discounted use of any person's residence or office;

(13) "Legislative office," the Senate and the House of Representatives of the South Dakota Legislature;

(14) "Loan," a transfer of money, property, guarantee, or anything of value in exchange for an obligation, conditional or not, to repay in whole or part;

(15) "National political party," the organization which is responsible for the day-to-day operation of a political party at the national level, as determined by the Federal Election Commission;

(16) "Organization," any business corporation, limited liability company, nonprofit corporation, limited liability partnership, limited partnership, partnership, cooperative, trust except a trust account representing or containing only a contributor's personal funds, business trust, association, club, labor union, collective bargaining organization, local, state, or national organization to which a labor organization pays membership or per capita fees, based upon its affiliation and membership, trade or professional association that receives its funds from membership dues or service fees, whether organized inside or outside the state, any entity organized in a corporate form under federal law or the laws of this state, or any group of persons acting in concert which is not defined as a political committee or political party in this chapter;

(17) "Person," a natural person;

(18) "Political action committee," a person or organization that raises, collects or disburses contributions to influence the outcome of an election and who is not a candidate, candidate campaign committee, ballot question committee, or a political party. A political action committee is not any:

(a) Person that makes a contribution to a political committee or political party; or

(b) Organization that makes a contribution to a ballot question committee from treasury funds;

(19) "Political committee," any candidate campaign committee, political action committee, or ballot question committee;

(20) "Political party," any state or county political party qualified to participate in a primary or general election, including any auxiliary organization of such political party. An auxiliary organization is any organization designated as an auxiliary organization in the political party's bylaws or constitution except any auxiliary organization that only accepts contributions to support volunteer activities of the organization and does not make monetary or in-kind contributions or any independent expenditures to any political committee;

(21) "Public office," any statewide office, legislative office, or county office;

(22) "Recognized business entity," any:

(a) Domestic corporation, limited liability company, nonprofit corporation, limited liability partnership, or cooperative duly registered with the secretary of state as of the first day of January of the current calendar year, and which is currently in good standing;

(b) Foreign corporation, limited liability company, nonprofit corporation, limited liability partnership, or cooperative duly registered with the secretary of state as of the first day of January of the current calendar year, and which is currently in good standing; or

(c) Entity organized in a corporate form under federal law.

A political committee or political party is not a recognized business entity. An organization which was established by or is controlled, in whole or in part, by a candidate, political committee, or agent of a candidate or political committee is not a recognized business entity;

(23) "Statewide office," the offices of Governor, lieutenant governor, secretary of state, attorney general, state auditor, state treasurer, commissioner of school and public lands, and public utilities commissioner;

(23A) "Treasury funds," funds of an organization that were not raised or collected from any other source for the purpose of influencing a ballot question;

(24) "Volunteer," a person who provides services free of charge.
Source: SL 2007, ch 80, § 1; SL 2008, ch 67, § 1; SL 2009, ch 67, § 3; SL 2010, ch 76, §§ 1, 4, 5, eff. Mar. 25, 2010.



§ 12-27-2 Political committee chair and treasurer required--Violation as misdemeanor.

12-27-2. Political committee chair and treasurer required--Violation as misdemeanor . A political committee shall have and continually maintain a chair and a treasurer, which may be the same person. The chair and treasurer for a candidate campaign committee shall be appointed by the candidate, and the candidate may serve as either, or both, such officers. No political committee may receive or make contributions or pay expenses while the office of treasurer is vacant. A violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 2; SL 2008, ch 67, § 2.



§ 12-27-3 Statements of organization to be filed for political action committee and candidatecampaign committee--Time for filing--Violation as misdemeanor.

12-27-3. Statements of organization to be filed for political action committee and candidate campaign committee--Time for filing--Violation as misdemeanor. The treasurer for a political action committee shall file a statement of organization with the secretary of state not later than fifteen days after the date upon which the committee made contributions, received contributions, or paid expenses in excess of five hundred dollars. However, if such activity falls within thirty days of any statewide election, the statement of organization shall be filed within forty-eight hours. A candidate shall file a statement of organization for a candidate campaign committee with the secretary of state not later than fifteen days after becoming a candidate pursuant to this chapter. The statement or organization may be filed electronically pursuant to § 12-27-41. A political committee that regularly files a campaign finance disclosure statement with another state or the Federal Election Commission or a report of contributions and expenditures with the Internal Revenue Service is not required to file a statement of organization. A violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 3; SL 2008, ch 67, § 3; SL 2010, ch 76, § 2, eff. Mar. 25, 2010; SL 2012, ch 18, § 9; SL 2013, ch 67, § 4.



§ 12-27-4 Incorporation of political committee permitted--Treasurer remains personallyresponsible.

12-27-4. Incorporation of political committee permitted--Treasurer remains personally responsible. A political committee may incorporate and not be subject to the provisions of § 12-27-18 if the political committee incorporates for liability purposes only. Notwithstanding the corporate status of the political committee, the treasurer of an incorporated political committee remains personally responsible for carrying out the treasurer's duties under this chapter.

Source: SL 2007, ch 80, § 4.



§ 12-27-5 Time for existing political committees to file statement of organization--Violationas misdemeanor.

12-27-5. Time for existing political committees to file statement of organization--Violation as misdemeanor. A political committee created prior to July 1, 2007 that has not filed a termination statement shall file a statement of organization with the secretary of state not later than fifteen days after this chapter becomes effective. A violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 5.



§ 12-27-6 Contents of statement of organization.

12-27-6. Contents of statement of organization. The statement of organization shall include:

(1) The name, street address, postal address, and daytime telephone number of the committee;

(2) The name, street address, postal address, and daytime telephone number of the chair and the treasurer of the committee;

(3) A statement of the type of political committee that has been or is being organized;

(4) In the case of a candidate campaign committee, the name, street address, and postal address of the candidate;

(5) In the case of a political action committee or ballot question committee, a concise statement of its purpose and goals, and the full name, street address, and postal address of the organization with which the committee is connected or affiliated, or if the committee is not connected or affiliated with any one organization, the trade, profession, or primary interest of the committee;

(6) If the committee is organized as a corporation under federal or state laws for liability purposes only as authorized by § 12-27-4, a statement affirming such organization; and

(7) The name, street address, postal address, and telephone number of each financial institution where an account or depository is maintained.

The statement shall be signed by the candidate and treasurer for a candidate campaign committee and by the chair and treasurer for other political committees or filed electronically pursuant to § 12-27-41. A political committee continues to exist until a termination statement is filed pursuant to §§ 12-27-25 and 12-27-26.

The treasurer of a political committee shall file an updated statement of organization not later than fifteen days after any change in the information contained on the most recently filed statement of organization.

Source: SL 2007, ch 80, § 6; SL 2008, ch 67, § 4; SL 2013, ch 67, § 5.



§ 12-27-7 Limit on contributions to candidates for statewide office--Violation as misdemeanor.

12-27-7. Limit on contributions to candidates for statewide office--Violation as misdemeanor. If the contributor is a person, no candidate for statewide office or the candidate's campaign committee may accept any contribution which in the aggregate exceeds four thousand dollars during any calendar year. A candidate campaign committee may accept contributions from any candidate campaign committee, political action committee, or political party. The limitation on any contribution from a person in this section does not apply to any contribution by the candidate or the candidate's immediate family. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 7.



§ 12-27-8 Limit on contributions to candidates for legislative or county office--Violation asmisdemeanor.

12-27-8. Limit on contributions to candidates for legislative or county office--Violation as misdemeanor. If the contributor is a person, no candidate for legislative or county office or the candidate's campaign committee may accept any contribution which in the aggregate exceeds one thousand dollars during any calendar year. A candidate campaign committee may accept contributions from any candidate campaign committee, political action committee, or political party. The limitation on any contribution from a person in this section does not apply to any contribution by the candidate or the candidate's immediate family. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 8.



§ 12-27-9 Limit on contributions to political action committees--Violation as misdemeanor.

12-27-9. Limit on contributions to political action committees--Violation as misdemeanor. If the contributor is a person or an organization, no political action committee may accept any contribution which in the aggregate exceeds ten thousand dollars during any calendar year. A political action committee may accept contributions from any candidate campaign committee, political action committee, or political party. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 9; SL 2011, ch 83, § 1.



§ 12-27-10 Limit on contributions to political parties--Violation as misdemeanor.

12-27-10. Limit on contributions to political parties--Violation as misdemeanor. If the contributor is a person, no political party may accept any contribution which in the aggregate exceeds ten thousand dollars during any calendar year. A political party may accept contributions from any candidate campaign committee, political action committee, or political party. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 10.



§ 12-27-11 Name and address of contributor required--Donation of contributions from unknownsources to charitable organization--Violation as misdemeanor.

12-27-11. Name and address of contributor required--Donation of contributions from unknown sources to charitable organization--Violation as misdemeanor. No person, organization, candidate, political committee, or political party may give or accept a contribution unless the name and residence address of the contributor is made known to the person receiving the contribution. Any contribution, money, or other thing of value received by a candidate, political committee, or political party from an unknown source shall be donated to a nonprofit charitable organization. A violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 11.



§ 12-27-12 Disguised contributions prohibited--Misdemeanor.

12-27-12. Disguised contributions prohibited--Misdemeanor. No person or organization may make a contribution in the name of another person or organization, make a contribution disguised as a gift, make a contribution in a fictitious name, make a contribution on behalf of another person or organization, or knowingly permit another to use that person's or organization's name to make a contribution. No candidate may accept a contribution disguised as a gift. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 12; SL 2008, ch 67, § 5.



§ 12-27-13 Property purchased with contributions to be property of political committee or party.

12-27-13. Property purchased with contributions to be property of political committee or party. Equipment, supplies, and materials purchased with contributions are property of the political committee or political party, and are not property of the candidate or any other person.

Source: SL 2007, ch 80, § 13.



§ 12-27-14 Report of sale of property--Violation as misdemeanor.

12-27-14. Report of sale of property--Violation as misdemeanor. The sale of any property shall be reported in the campaign finance disclosure statement. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 14.



§ 12-27-15 Printed political communications to contain certain language--Exceptions--Violationas misdemeanor.

12-27-15. Printed political communications to contain certain language--Exceptions--Violation as misdemeanor. Any printed material or communication made, purchased, paid for, or authorized by a candidate, political committee, or political party which expressly advocates for or against a candidate, public office holder, ballot question, or political party shall prominently display or clearly speak the statement: "Paid for by (Name of candidate, political committee, or political party)." This section does not apply to buttons, balloons, pins, pens, matchbooks, clothing, or similar small items upon which the inclusion of the statement would be impracticable. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 15.



§ 12-27-16 Statements to be filed and disclaimers regarding independent expenditures forcommunications advocating for or against candidate, office holder, ballot question,or political party--Contents--Violation as misdemeanor--Exceptions.

12-27-16. Statements to be filed and disclaimers regarding independent expenditures for communications advocating for or against candidate, office holder, ballot question, or political party--Contents--Violation as misdemeanor--Exceptions. The following apply to independent expenditures by individuals and organizations related to communications advocating for or against candidates, public office holders, ballot questions, or political parties:

(1) Any person or organization that makes a payment or promise of payment totaling one hundred dollars or more, including an in-kind contribution, for a communication which expressly advocates for or against a candidate, public office holder, ballot question, or political party shall append to or include in each communication a disclaimer that clearly and forthrightly:

(a) Identifies the person or organization making the independent expenditure for that communication;

(b) States the address or website address of the person or organization;

(c) States that the communication is independently funded and not made in consultation with any candidate, political party, or political committee; and

(d) If the independent expenditure is undertaken by an organization not including a candidate, public office holder, political party, or political committee, then the following notation must also be included: "Top Five Contributors" followed by a listing of the names of the five persons making the largest contributions to an organization during the twelve months preceding that communication.

A violation of this subdivision is a Class 1 misdemeanor;

(2) Any person or organization that makes a payment or promise of payment of one hundred dollars or more, including an in-kind contribution, for a communication described in subdivision (1) shall file a statement within forty-eight hours of the time that the communication is disseminated, broadcast, or otherwise published;

(3) The statements required by this section shall include the name, street address, city, and state of the person or organization and, any expenditures made for communications described in subdivision (1) during that calendar year but not yet reported on a prior statement, the name of each candidate, public office holder, ballot question, or political party mentioned or identified in each communication, the amount spent on each communication, and a description of the content of each communication.

For an organization, the statement shall also include the name and title of the person filing the report, the name of its chief executive, if any, and the name of the person who authorized the expenditures on behalf of the organization;

(4) For an organization whose majority ownership is owned by, controlled by, held for the benefit of, or comprised of twenty or fewer persons, partners, owners, trustees, beneficiaries, participants, members, or shareholders, the statement shall identify by name and address each person, partner, owner, trustee, beneficiary, participant, shareholder, or member who owns, controls, or comprises ten percent or more of the organization;

(5) An organization shall also provide supplemental statements, as defined in subdivision (3), for any of its partners, owners, trustees, beneficiaries, participants, members, or shareholders identified pursuant to subdivision (4) which are owned by, controlled by, held for the benefit of, or comprised of twenty or fewer persons, partners, owners, trustees, beneficiaries, participants, members, or shareholders, until no organization identified in the supplemental statements meets the ownership test set forth in subdivision (4);

(6) For the purposes of this section, the term, communication, does not include:

(a) Any news articles, editorial endorsements, opinion, or commentary writings, or letter to the editor printed in a newspaper, magazine, flyer, pamphlet, or other periodical not owned or controlled by a candidate, political committee, or political party;

(b) Any editorial endorsements or opinions aired by a broadcast facility not owned or controlled by a candidate, political committee, or political party;

(c) Any communication by a person made in the regular course and scope of the person's business or ministry or any communication made by a membership organization solely to members of the organization and the members' families; and

(d) Any communication that refers to any candidate only as part of the popular name of a bill or statute.
Source: SL 2007, ch 80, § 16; SL 2010, ch 76, § 6, eff. Mar. 25, 2010; SL 2013, ch 67, § 1.



§ 12-27-17 Statements to be filed regarding payments for communications identifying candidateor office holder but not advocating election or defeat--Contents--Exceptions.

12-27-17. Statements to be filed regarding payments for communications identifying candidate or office holder but not advocating election or defeat--Contents--Exceptions. Any political committee, organization, person, or political party that makes a payment or promise of payment totaling one hundred dollars or more, including an in-kind contribution, for a communication that clearly identifies a candidate or public office holder, but does not expressly advocate the election or defeat of the candidate or public office holder, and that is disseminated, broadcast, or otherwise published, shall file a statement with the secretary of state disclosing the name, street address, city, and state of such political committee, organization, person, or political party. The statement shall also include the name of the candidate or public office holder mentioned in the communication, the amount spent on the communication, and a description of the content of the communication. The statement shall be received and filed within forty-eight hours of the time that the communication is disseminated, broadcast, or otherwise published.

For the purposes of this section, the term, communication, does not include:

(1) Any news articles, editorial endorsements, opinion or commentary writings, or letter to the editor printed in a newspaper, magazine, flyer, pamphlet, or other periodical not owned or controlled by a candidate, political committee, or political party;

(2) Any editorial endorsements or opinions aired by a broadcast facility not owned or controlled by a candidate, political committee, or political party;

(3) Any communication by a person made in the regular course and scope of the person's business or ministry or any communication made by a membership organization solely to members of the organization and the members' families;

(4) Any communication that refers to any candidate only as part of the popular name of a bill or statute; and

(5) Any communication used for the purpose of polling if the poll questions do not expressly advocate for or against a candidate, public office holder, ballot question, or political party.
Source: SL 2007, ch 80, § 17; SL 2010, ch 76, § 7, eff. Mar. 25, 2010; SL 2013, ch 67, § 2.



§ 12-27-17.1 Disclaimers to be included in communications which do not expressly advocate foror against candidate, office holder, ballot question, or political party--Violation asmisdemeanor.

12-27-17.1. Disclaimers to be included in communications which do not expressly advocate for or against candidate, office holder, ballot question, or political party--Violation as misdemeanor. Any political committee, organization, person, or political party that makes a communication as defined in § 12-27-17, which does not expressly advocate for or against a candidate, public office holder, ballot question, or political party, shall append to or include in each communication a disclaimer that:

(1) Identifies the political committee, organization, person, or political party making the communication; and

(2) States the address or website address of the political committee, organization, person, or political party.

If the communication is an independent expenditure made by a person or organization, then the disclaimer shall include the following: "This communication is independently funded and not made in consultation with any candidate, political party, or political committee." If the independent expenditure is undertaken by an organization not including a candidate, public office holder, political party, or political committee, then the following notation must also be included: "Top Five Contributors" followed by a listing of the names of the five persons making the largest contributions to an organization during the twelve months preceding that communication.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2013, ch 67, § 3.



§ 12-27-18 Contributions by organizations to candidate committee or political party prohibited--Contributions to ballot question committee permitted--Violation as misdemeanor.

12-27-18. Contributions by organizations to candidate committee or political party prohibited--Contributions to ballot question committee permitted--Violation as misdemeanor. No organization may make a contribution to a candidate committee or political party. An organization may make a contribution to a ballot question committee organized solely for the purpose of influencing an election on a ballot question and independent expenditures regarding the placement of a ballot question on the ballot or the adoption or defeat of a ballot question. Any organization making expenditures, equal to or exceeding fifty percent of the organization's annual gross income, for the adoption or defeat of a ballot measure is a ballot question committee. An organization may create a political action committee. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 18; SL 2009, ch 65, § 1; SL 2010, ch 76, § 8, eff. Mar. 25, 2010; SL 2011, ch 83, § 2.



§ 12-27-18.1 Restriction on acceptance of contributions by ballot question committee--Violationas misdemeanor.

12-27-18.1. Restriction on acceptance of contributions by ballot question committee--Violation as misdemeanor. A ballot question committee may only accept contributions from a person, organization, political committee, or political party. A violation of this section is a Class 1 misdemeanor.

Source: SL 2008, ch 67, § 16.



§ 12-27-19 Statements required for organization to make contribution to ballot questioncommittee--Disclosure of information by committee--Violation as misdemeanor.

12-27-19. Statements required for organization to make contribution to ballot question committee--Disclosure of information by committee--Violation as misdemeanor. Before making a contribution to a ballot question committee pursuant to § 12-27-18, an organization shall provide to the ballot question committee the following:

(1) A statement that the organization is filed as a domestic or foreign entity in good standing with the Office of the Secretary of State of this state;

(2) A statement that the organization is filed as an entity in good standing with another jurisdiction, and setting forth the following:

(a) The name of the organization;

(b) The name of the state or nation under whose law the organization is incorporated or organized; and

(c) The street address of the organization's principal office; or

(3) If neither of the above apply, a statement providing:

(a) The name of the organization;

(b) The street address of the organization's principal office;

(c) The name and street address of the person authorizing the contribution; and

(d) The name and street address of every owner, director, and officer of the organization.

Before contributing more than ten thousand dollars in the aggregate to a ballot question committee pursuant to § 12-27-18, an organization shall provide to the ballot question committee a sworn written statement made by the president and treasurer of the organization declaring and affirming, under the penalty of perjury, the following:

(1) The name and street address of every person who owns ten percent or more of the organization, has provided ten percent or more of the organization's gross receipts, including capital contributions, in the current or preceding year, or has provided ten percent or more of the funds being contributed to the ballot question committee; and

(2) That no part of the contribution was raised or collected by the organization for the purpose of influencing the ballot question.

A ballot question committee shall disclose in its applicable campaign financial disclosure statement or supplement statement all information received from an organization pursuant to this section. No ballot question committee may accept any contribution from an organization not preceded or accompanied by the statements required by this section. Except as provided by § 22-29-1, violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 19; SL 2009, ch 66, § 1.



§ 12-27-20 Expenditure of public funds to influence election outcome prohibited.

12-27-20. Expenditure of public funds to influence election outcome prohibited. The state, an agency of the state, and the governing body of a county, municipality, or other political subdivision of the state may not expend or permit the expenditure of public funds for the purpose of influencing the nomination or election of any candidate, or for the petitioning of a ballot question on the ballot or the adoption or defeat of any ballot question. This section may not be construed to limit the freedom of speech of any officer or employee of the state or such political subdivisions in his or her personal capacity. This section does not prohibit the state, its agencies, or the governing body of any political subdivision of the state from presenting factual information solely for the purpose of educating the voters on a ballot question.

Source: SL 2007, ch 80, § 20.



§ 12-27-21 Acceptance of contributions from public entities prohibited--Misdemeanor.

12-27-21. Acceptance of contributions from public entities prohibited--Misdemeanor. No candidate, political committee, or political party may accept any contribution from any state, state agency, political subdivision of the state, foreign government, Indian tribal entity as defined in the Federal Register Vol. 72, No. 55 as of March 22, 2007, federal agency, or the federal government. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 21; SL 2008, ch 68, § 1.



§ 12-27-22 Persons and entities required to file campaign finance disclosure statements--Timefor filing--Violation as misdemeanor.

12-27-22. Persons and entities required to file campaign finance disclosure statements--Time for filing--Violation as misdemeanor. A campaign finance disclosure statement shall be filed with the secretary of state by the treasurer of every:

(1) Candidate or candidate campaign committee for any statewide or legislative office;

(2) Political action committee;

(3) Political party; and

(4) Ballot question committee.

The statement shall be signed and filed by the treasurer of the political committee or political party. The statement shall be received by the secretary of state and filed by 5:00 p.m. each February first and shall cover the contributions and expenditures for the preceding calendar year. The statement shall also be received by the secretary of state and filed by 5:00 p.m. on the second Friday prior to each primary and general election complete through the fifteenth day prior to that election. If a candidate is seeking nomination at the biennial state convention, the candidate or the candidate campaign committee shall file a campaign finance disclosure statement with the secretary of state by 5:00 p.m. on the second Friday prior to any biennial state convention. Any statement filed pursuant to this section shall be consecutive and shall cover contributions and expenditures since the last statement filed.

The following are not required to file a campaign finance disclosure statement:

(1) A candidate campaign committee for legislative or county office on February first following a year in which there is not an election for the office;

(2) A county, local, or auxiliary committee of any political party, qualified to participate in a primary or general election, prior to a statewide primary election;

(3) A legislative or county candidate campaign committee without opposition in a primary election, prior to a primary election;

(4) A candidate campaign committee whose name is not on the general election ballot, prior to the general election; and

(5) A political committee that regularly files a campaign finance disclosure statement with another state or the Federal Election Commission or a report of contributions and expenditures with the Internal Revenue Service.

A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 22; SL 2008, ch 67, § 6; SL 2009, ch 67, § 1; SL 2010, ch 76, § 3, eff. Mar. 25, 2010; SL 2011, ch 84, § 1; SL 2012, ch 18, § 10.



§ 12-27-23 Statement of organization to be filed for ballot question committee--Time for filing--Violation as misdemeanor.

12-27-23. Statement of organization to be filed for ballot question committee--Time for filing--Violation as misdemeanor. If the treasurer for a ballot question committee does not file a statement of organization pursuant to chapter 2-1, the treasurer shall file a statement of organization with the secretary of state not later than fifteen days after the date which the committee made contributions, received contributions, or paid expenses in excess of five hundred dollars. However, if such activity falls within thirty days of any statewide election, the statement of organization shall be filed within forty-eight hours. A ballot question committee that regularly files a campaign finance disclosure statement with another state or the Federal Election Commission or a report of contributions and expenditures with the Internal Revenue Service is not required to file a statement of organization. A violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 23; SL 2008, ch 67, § 7; SL 2012, ch 18, § 11.



§ 12-27-24 Contents of campaign finance disclosure statement.

12-27-24. Contents of campaign finance disclosure statement. A campaign finance disclosure statement shall include the following information:

(1) Political committee or political party name, street address, postal address, city, state, zip code, daytime and evening telephone number, and e-mail address;

(2) Type of campaign statement (pre-primary, pre-general, mid-year, year-end, amendment, supplement, or termination);

(3) If a ballot question committee, the ballot question number and whether the committee is for or against the measure;

(4) The balance of cash and cash equivalents on hand at the beginning of the reporting period;

(5) The total amount of all contributions received during the reporting period;

(6) The total amount of all in-kind contributions received during the reporting period;

(7) The total of refunds, rebates, interest, or other income not previously identified during the reporting period;

(8) The total of contributions, loans, and other receipts during the reporting period;

(9) The total value of loans made to any person, political committee, or political party during the reporting period;

(10) The total of expenditures made during the reporting period;

(11) The total amount of all expenditures incurred but not yet paid. An expenditure incurred but not yet paid shall be reported on each report filed after the date of receipt of goods or services until payment is made to the vendor. A payment shall be listed as an expenditure when the payment is made;

(12) The statement shall state the cash balance on hand as of the close of the reporting period;

(13) The total amount of contributions of one hundred dollars or less in the aggregate from one source received during the reporting period;

(14) The name, residence address, city, and state of each person contributing a contribution of more than one hundred dollars in the aggregate during the reporting period and the amount of the contribution. Any contribution from any political committee or political party shall be itemized. Any contribution from a federal political committee or political committee organized outside this state shall also include the name and internet website address of the filing office where campaign finance disclosure statements are regularly filed for the committee. If all of the information required is not on file, the political committee or political party may not deposit the contribution;

(15) The statement shall contain the same information for in-kind contributions as for monetary contributions, and shall also include a description of the in-kind contribution;

(16) Upon the request of the treasurer, a person making an in-kind contribution shall provide all necessary information to the treasurer, including the value of the contribution;

(17) Any monetary or in-kind contribution made by the reporting political committee or political party to any political committee, political party, or nonprofit charitable organization shall be itemized;

(18) A categorical description and the amount of the refunds, rebates, interest, sale of property, or other receipts not previously identified during the reporting period;

(19) A categorical description and the amount of funds or donations by any organization to its political committee for establishing and administering the political committee and for any solicitation costs of the political committee;

(20) The total balance of loans owed by the political committee or political party;

(21) The balance of loans owed by the political committee or political party, itemized by lender's name, street address, city, and state, including the terms, interest rate, and repayment schedule of each loan;

(22) The total balance of loans owed to the political committee or political party;

(23) The amount of each loan made during the reporting period. The name, street address, city, and state of the recipient of the loan;

(24) The balance of each loan owed to the political committee or political party, itemized by name, street address, city, and state;

(25) The expenditures made during the reporting period shall be categorized. Disbursements to consultants, advertising agencies, credit card companies, and similar firms shall be itemized into expense categories. Any contribution made by the reporting political committee or political party that is not in exchange for any item of value or service shall be itemized;

(26) The expenditures incurred but not yet paid during the reporting period and to whom the expenditure is owed;

(27) The amount of each independent expenditure, as defined in this chapter, made during the reporting period, the name of the candidate, public office holder, or ballot question related to the expenditure and a description of the expenditure;

(28) The information contained in any statement provided under § 12-27-19; and

(29) The statement shall include a certification that the contents of the statement is true and correct signed by the treasurer of the political committee or political party.
Source: SL 2007, ch 80, § 24.



§ 12-27-25 Termination statement.

12-27-25. Termination statement. The last campaign finance statement filed shall be a termination statement. The termination statement shall be filed by the treasurer within thirty days following disposition of all funds and property and the payment of all obligations.

Source: SL 2007, ch 80, § 25; SL 2008, ch 67, § 8.



§ 12-27-26 Requirements for dissolution of political committee.

12-27-26. Requirements for dissolution of political committee. A political committee may not dissolve until the political committee has settled all of its debts, disposed of all of its assets, and filed a termination statement.

Source: SL 2007, ch 80, § 26.



§ 12-27-27 Conditions requiring filing of amended statement--Time for filing--Violation asmisdemeanor--Civil penalty.

12-27-27. Conditions requiring filing of amended statement--Time for filing--Violation as misdemeanor--Civil penalty. Any treasurer or other person filing a statement pursuant to this chapter, shall file an amended statement within three days of discovering any omission, inaccuracy, or other change necessary to make the statement accurate. A person responsible for filing a statement pursuant to this chapter, who willfully fails to report a material change or correction, is guilty of a Class 1 misdemeanor. A person responsible for filing a statement pursuant to this chapter, who willfully fails to file an amendment pursuant to this section is subject to the administrative penalty in § 12-27-29.1 beginning on the first day following the third day after the candidate, treasurer, or other person is notified of the omission, inaccuracy, or other change necessary to make the statement accurate.

Source: SL 2007, ch 80, § 27; SL 2008, ch 67, § 9.



§ 12-27-28 Conditions requiring filing of supplemental statement--Time for filing--Violation asmisdemeanor.

12-27-28. Conditions requiring filing of supplemental statement--Time for filing--Violation as misdemeanor. If any candidate campaign committee for statewide office, political action committee, ballot question committee, or political party required to file a campaign finance disclosure statement pursuant to this chapter receives a contribution of five hundred dollars or more within the fourteen days immediately prior to an election for which a campaign finance disclosure statement may be filed, a supplemental statement shall be filed. The statement shall state the name, street address, city, and state of the contributor and the amount and date of the contribution, and information contained in any statement provided under § 12-27-19, if applicable. The statement shall be filed by the treasurer within forty-eight hours of the receipt of the contribution. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 28; SL 2008, ch 67, § 12.



§ 12-27-29 Records required to be kept by treasurer of political committee and political party--Violation as misdemeanor.

12-27-29. Records required to be kept by treasurer of political committee and political party--Violation as misdemeanor. The treasurer of a political committee and political party shall maintain and preserve detailed and accurate records of the following:

(1) Each contribution and in-kind contribution received by the political committee or political party;

(2) In the case of a ballot question committee, the information required by § 12-27-19 for any organization contribution;

(3) Each loan received or made by the political committee or political party;

(4) Each refund, rebate, interest, or other income received by the political committee or political party;

(5) All receipts, invoices, bills, canceled checks, or other proofs of payment, with an explanation of each, for each expenditure;

(6) The name and address of any financial institution where an account or depository for the political committee or political party is maintained including the account number.

The treasurer shall maintain and preserve the records for a period of seven years or three years past the date of filing the termination statement for the election for which the contribution or expenditure was made, whichever is earlier. A violation of this section is a Class 1 misdemeanor.

Source: SL 2007, ch 80, § 29.



§ 12-27-29.1 Administrative penalty for failure to timely file statement, amendment, or correction.

12-27-29.1. Administrative penalty for failure to timely file statement, amendment, or correction. In addition to any other penalty or relief provided under this chapter, the secretary of state, after notice and opportunity for hearing pursuant to chapter 1-26, may impose an administrative penalty for the failure to timely file any statement, amendment, or correction required to be filed by this chapter. The administrative penalty is fifty dollars per day for each violation not to exceed three thousand dollars. However, if the violation is made by a county political party or auxiliary, the administrative penalty is ten dollars per day for each violation not to exceed six hundred dollars. Any administrative penalty collected pursuant to this section shall be deposited in the state general fund.

Source: SL 2008, ch 67, § 10; SL 2009, ch 67, § 2.



§ 12-27-29.2 Administrative order assessing administrative penalty-Hearing--Appeal.

12-27-29.2. Administrative order assessing administrative penalty-Hearing--Appeal. Any administrative penalty imposed pursuant to § 12-27-29.1 shall be assessed against the violator by an administrative order of the secretary of state. The order shall state the date and facts of each violation addressed under the penalty assessed and the citations to the provisions of each law alleged to be violated. The order shall contain a statement that the violator may request a contested case hearing on the violation and penalty pursuant to chapter 1-26, by filing a written request with the secretary of state no later than twenty days after the receipt of the order. The secretary of state shall serve the order and assessment by certified mail. If not contested within twenty days of receipt of the order, an administrative order assessing an administrative penalty constitutes a judgment and may be executed by delivery of a true and correct copy certified by the secretary of state in the manner provided for the execution of money judgments provided in chapter 15-18.

If a hearing is requested, the matter shall be scheduled for a hearing before the secretary of state within thirty days from the receipt of the request. The secretary of state shall provide notice of the hearing consistent with the provisions of § 1-26-17. A final determination by the secretary of state may be appealed to the circuit court or Supreme Court as provided in chapter 1-26.

If the time to take an appeal has lapsed after the final determination by the secretary of state, the administrative order assessing an administrative penalty constitutes a judgment and may be executed by delivery of a true and correct copy certified by the secretary of state in the manner provided for the execution of judgments in chapter 15-18.

Source: SL 2008, ch 67, § 11.



§ 12-27-29.3 Prohibition of certification as candidate for failure to pay penalties or file requireddocuments.

12-27-29.3. Prohibition of certification as candidate for failure to pay penalties or file required documents. No person who is listed on a statement of organization for a political committee or political party pursuant to §§ 12-27-3 and 12-27-6 may be certified as a candidate for office unless the treasurer of the political committee or political party for which the person is listed has:

(1) Paid all administrative penalties assessed pursuant to § 12-27-29.1 and any other monetary penalty imposed pursuant to this chapter against the person or the treasurer; and

(2) Filed all statements, documents, and information required under this title.
Source: SL 2013, ch 68, § 1.



§ 12-27-30 Civil penalty for failure to timely file statement, amendment, or correction withcounty, township, municipality, school district, or special purpose district.

12-27-30. Civil penalty for failure to timely file statement, amendment, or correction with county, township, municipality, school district, or special purpose district. Notwithstanding the provisions of § 12-25-33, the failure to timely file any statement, amendment, or correction with any county, township, municipality, school district, or special purpose district covered by this chapter pursuant to § 12-27-39 or covered by local ordinance or resolution subjects the treasurer responsible for filing to a civil penalty of fifty dollars per day for each day that the statement remains delinquent. The civil penalty shall be in addition to any criminal sanctions and shall be paid to the county, township, municipality, school district, or special purpose district and deposited in its general fund.

Source: SL 2007, ch 80, § 30; SL 2008, ch 67, § 13.



§ 12-27-31 Forms to be adopted by secretary of state--Oath or affirmation.

12-27-31. Forms to be adopted by secretary of state--Oath or affirmation. The secretary of state shall adopt forms for statements of organization and campaign finance disclosure statements. Each person filing a statement of organization or campaign finance disclosure statement shall subscribe to an oath or affirmation verifying that the contents of the statement are true and correct to the best of the knowledge and belief of the signer.

Source: SL 2007, ch 80, § 31.



§ 12-27-32 Preservation and destruction of statements in public records.

12-27-32. Preservation and destruction of statements in public records. The secretary of state shall endorse the date of the filing on each statement filed pursuant to this chapter, and shall preserve the statement among the public records of the office. However, the statement may be destroyed if the Records Destruction Board, acting pursuant to § 1-27-19, declares the records to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 2007, ch 80, § 32.



§ 12-27-33 Sale and certain uses of information in statements prohibited--Misdemeanor.

12-27-33. Sale and certain uses of information in statements prohibited--Misdemeanor. No information copied, or otherwise obtained, from any statement, or copy, reproduction, or publication thereof, filed with the secretary of state, county auditor, or other person in charge of conducting the election under this chapter may be sold or utilized by any person for any commercial purpose or for the purpose of soliciting contributions. Any violation of this section is a Class 2 misdemeanor.

Source: SL 2007, ch 80, § 33.



§ 12-27-34 Intentionally false or misleading statements prohibited--Felony.

12-27-34. Intentionally false or misleading statements prohibited--Felony. Any person who intentionally makes any false, fraudulent, or misleading statement or entry in any statement of organization, campaign finance disclosure statement, other statement, or amendment filed pursuant to this chapter is guilty of a Class 5 felony.

Source: SL 2007, ch 80, § 34.



§ 12-27-35 Investigation and prosecution of violations by attorney general--Civil actions.

12-27-35. Investigation and prosecution of violations by attorney general--Civil actions. The attorney general shall investigate violations of the provisions of this chapter relating to a legislative office, statewide office, or statewide ballot question and prosecute any violation thereof. In lieu of bringing a criminal action, the attorney general may elect to file a civil action. In a civil action, in addition to other relief, the court may impose a civil penalty in an amount not to exceed ten thousand dollars for each violation. Any civil penalty recovered shall be paid to the state general fund. A civil action brought by the attorney general shall be commenced in Hughes County, in the county where the person resides, or in the county where the organization, political party, or political committee has its principal office.

Source: SL 2007, ch 80, § 35; SL 2008, ch 67, § 14.



§ 12-27-36 Access to records by attorney general--Violation as misdemeanor.

12-27-36. Access to records by attorney general--Violation as misdemeanor. The attorney general may, for the purpose of enforcing the provisions of this chapter, inspect or examine any political committee or political party records required to be maintained by this chapter. It is a Class 1 misdemeanor for any person having charge, control, or possession of political committee or political party records to neglect or refuse the attorney general reasonable access to any records required to be maintained by this chapter which are necessary to enforce the provisions of this chapter.

Source: SL 2007, ch 80, § 36.



§ 12-27-37 Confidentiality of records.

12-27-37. Confidentiality of records. The attorney general shall keep each record inspected or examined confidential except when the records are used to enforce provisions of this chapter associated with a criminal or civil action.

Source: SL 2007, ch 80, § 37.



§ 12-27-38 Candidate may not be certified or to forfeit office for felony violation.

12-27-38. Candidate may not be certified or to forfeit office for felony violation. If any candidate is proved in a contest of an election or is proved to have violated any provision of this chapter punishable by a felony, the candidate may not be certified for election or the candidate shall forfeit his or her office. The office shall be declared vacant and shall be filled in the manner provided by law for filling vacancies occasioned by death or resignation.

Source: SL 2007, ch 80, § 38.



§ 12-27-39 Application of campaign finance requirements.

12-27-39. Application of campaign finance requirements. The provisions of this chapter apply to each statewide office, legislative office, statewide ballot question, county offices and ballot questions in counties with population greater than five thousand according to the most recent Federal census, ballot questions in first class municipalities, and school district offices and ballot questions in school districts with more than two thousand average daily membership. Any municipal or school district election covered by this chapter shall conform to the contribution limits applicable to legislative offices. This chapter does not apply to the unified judicial system, nor does this chapter apply to any township or special purpose district offices or ballot questions or elections for municipal offices. However, the governing body of any county, township, municipality, school district, or special purpose district not otherwise covered by this chapter may adopt an ordinance or resolution to make the provisions of this chapter, with or without amendments, applicable to township, school district, or special purpose district elections.

Source: SL 2007, ch 80, § 39; SL 2012, ch 86, § 1.



§ 12-27-40 Investigation and prosecution of violations by state's attorney--Civil actions.

12-27-40. Investigation and prosecution of violations by state's attorney--Civil actions. The state's attorney shall investigate any violation of the provisions of this chapter relating to elections for county and school district office or county, municipal, or school district ballot questions, and prosecute any violation thereof. In lieu of bringing a criminal action, the state's attorney may elect to file a civil action for any violation of this chapter. In a civil action, in addition to other relief, the court may impose a civil penalty in an amount not to exceed one thousand dollars for each violation. Any civil penalty recovered shall be paid to the county general fund if the violation arose out of a county office or ballot question, municipal general fund if the violation arose out of a municipal ballot question, or the school district general fund if the violation arose out of a school district office or ballot question. A civil enforcement action for a violation of the chapter concerning a municipal ballot question may, with the consent of the state's attorney, be brought by the municipality's attorney. A civil enforcement action for a violation of the chapter concerning a school district office or ballot question may, with the consent of the state's attorney, be brought by the school district's attorney. A civil action brought under this section shall be commenced in the county where filings under the chapter are required, in the county where the person resides, or in the county where the organization, political party, or political committee has its principal office.

Source: SL 2007, ch 80, § 40; SL 2008, ch 67, § 15; SL 2012, ch 86, § 2.



§ 12-27-41 Filing by electronic transmission.

12-27-41. Filing by electronic transmission. Any statement required to be filed under this chapter may be filed by electronic transmission in accordance with the methods approved by the secretary of state. To be timely filed, any statement received by electronic transmission shall be legible and readable when received by the means it was delivered.

Source: SL 2007, ch 80, § 41; SL 2012, ch 18, § 12.



§ 12-27-42 Place of filing.

12-27-42. Place of filing. Any statement, form, or filing required by this chapter shall be filed with the secretary of state in the case of a statewide office or legislative office election. Any statement, form, or filing required by this chapter shall be filed with the county auditor in the case of a county office election, with the municipal finance officer or clerk in the case of a municipal ballot question election, with the school business manager in the case of a school district office election, or with the person in charge of the election in the case of other political subdivisions or special purpose districts. However, any county, municipality, school district, or other political subdivision may, by resolution, direct that any statement, form, or filing required by this chapter be electronically filed with the secretary of state, rather than being filed with the county, municipality, school district, or other political subdivision.

Source: SL 2007, ch 80, § 42; SL 2012, ch 86, § 3.



§ 12-27-43 Action for civil penalty for certain violations.

12-27-43. Action for civil penalty for certain violations. The attorney general may bring an action for a civil penalty against any person, political committee, political party, or organization that violates § 12-27-16 or 12-27-17, in addition to any other penalties provided by law. The civil penalty may not exceed two thousand dollars for each violation.

Source: SL 2007, ch 80, § 44.



§ 12-27-44 Repealed.

12-27-44. Repealed by SL 2009, ch 68, § 1.



§ 12-27-45 Additional standards adopted by political subdivision.

12-27-45. Additional standards adopted by political subdivision. Nothing is this chapter prevents any political subdivision from adopting additional standards or requirements relating to campaign finance for elections held under the political subdivision's own jurisdiction that are more stringent than the provisions of this title.

Source: SL 2012, ch 86, § 4.









Title 13 - EDUCATION

Chapter 01 - State Policies and Supervision

§ 13-1-1 , 13-1-2. Obsolete.

13-1-1, 13-1-2. Obsolete



§ 13-1-2.1 Repealed.

13-1-2.1. Repealed by SL 1975, ch 128, § 377



§ 13-1-3 Transferred.

13-1-3. Transferred to § 13-3-1.1



§ 13-1-4 Obsolete.

13-1-4. Obsolete



§ 13-1-5 Repealed.

13-1-5. Repealed by SL 1971, ch 23, § 2



§ 13-1-6 Repealed.

13-1-6. Repealed by SL 1975, ch 128, § 377



§ 13-1-7 Transferred.

13-1-7. Transferred to § 13-3-1.2



§ 13-1-8 Repealed.

13-1-8. Repealed by SL 1975, ch 128, § 377



§ 13-1-9 Transferred.

13-1-9. Transferred to § 13-3-1.3



§ 13-1-10 Repealed.

13-1-10. Repealed by SL 1975, ch 128, § 377



§ 13-1-11 , 13-1-12. Repealed.

13-1-11, 13-1-12. Repealed by SL 1996, ch 99, §§ 1, 2



§ 13-1-12.1 Promulgation of rules on classification and accreditation of schools, preparationof certified personnel, eligibility to receive state foundation aid, career andtechnical education, and curriculum requirements.

13-1-12.1. Promulgation of rules on classification and accreditation of schools, preparation of certified personnel, eligibility to receive state foundation aid, career and technical education, and curriculum requirements. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 to establish standards for the classification and accreditation of schools within this state, to establish standards for preparation of certified personnel, to set forth procedures for determining the eligibility of school districts to receive state foundation aid effective January 1, 1997, to adopt policies and rules necessary to establish standards and procedures for career and technical education and to establish curriculum requirements for a recommended high school program for all public and nonpublic schools within the state. The recommended high school program shall include a rigorous high school curriculum in both academic and career and technical courses. The requirements of the recommended program shall be aligned to the academic content standards developed pursuant to § 13-3-48 and shall, at a minimum, include the content standards tested pursuant to § 13-3-55.

Source: SL 1995, ch 86, § 10; SL 1996, ch 99, § 3; SL 2004, ch 121, § 1; SL 2009, ch 86, § 2, eff. July 1, 2013.



§ 13-1-13 , 13-1-14. Repealed.

13-1-13, 13-1-14. Repealed by SL 1975, ch 128, § 377



§ 13-1-15 Repealed.

13-1-15. Repealed by SL 1971, ch 99, § 10



§ 13-1-16 to 13-1-18. Repealed.

13-1-16 to 13-1-18. Repealed by SL 1975, ch 128, § 377



§ 13-1-19 Repealed.

13-1-19. Repealed by SL 1969, ch 38



§ 13-1-20 to 13-1-22. Repealed.

13-1-20 to 13-1-22. Repealed by SL 1975, ch 128, § 377



§ 13-1-22.1 Repealed.

13-1-22.1. Repealed by SL 2006, ch 74, § 1.



§ 13-1-23 Acceptance and distribution of federal grants and surplus property.

13-1-23. Acceptance and distribution of federal grants and surplus property. The secretary of education shall accept and distribute in accord with law and in a fair and equitable manner any commodities, moneys, goods, and services which may be made available from the state or federal government or from other sources.

Source: SL 1957, ch 52, § 4; SDC Supp 1960, § 15.0905 (20); SL 1975, ch 128, § 8; SL 1996, ch 8, § 26; SL 2004, ch 17, § 9.



§ 13-1-24 Repealed.

13-1-24. Repealed by SL 1975, ch 128, § 377



§ 13-1-25 Transferred.

13-1-25. Transferred to § 13-3-1.4



§ 13-1-26 to 13-1-30. Repealed.

13-1-26 to 13-1-30. Repealed by SL 1975, ch 128, § 377



§ 13-1-31 School library supervision--No minimum expenditures.

13-1-31. School library supervision--No minimum expenditures. The secretary of education shall have supervision over school libraries. The South Dakota Board of Education shall adopt such rules as it deems necessary to govern them. The board may not require minimum library expenditures.

Source: SDC Supp 1960, § 15.0803 as added by SL 1967, ch 37, § 1; SL 1975, ch 128, § 10; SL 1980, ch 118; SL 2004, ch 17, § 10.



§ 13-1-32 to 13-1-38. Repealed.

13-1-32 to 13-1-38. Repealed by SL 1975, ch 128, § 377



§ 13-1-39 State board recommendations to Governor and Legislature.

13-1-39. State board recommendations to Governor and Legislature. The South Dakota Board of Education shall have the power and duty to consider the educational needs of the state and recommend to the Governor and the Legislature such additional legislation or changes in existing legislation as may be deemed desirable.

Source: SL 1955, ch 41, ch 1, § 3; SDC Supp 1960, § 15.0803 (5).



§ 13-1-40 Repealed.

13-1-40. Repealed by SL 1975, ch 128, § 377



§ 13-1-41 , 13-1-42. Repealed.

13-1-41, 13-1-42. Repealed by SL 1995, ch 87, §§ 1A, 1B



§ 13-1-43 Board and department to develop standards and practices for students.

13-1-43. Board and department to develop standards and practices for students. The South Dakota Board of Education and the Department of Education shall work jointly with other state government agencies to ensure that children enter the K-12 education system ready to learn. The board and the department shall jointly work to develop standards and practices that ensure that, by the third grade, all children, to the best of their abilities, have learned fundamental reading, mathematics, language, science, and technology skills that form the foundation for further learning. The board and the department shall work together to develop standards and practices that ensure that, by completion of the twelfth grade, all students, to the best of their abilities, have learned the educational and personal skills that will allow them to enter adulthood as responsible members of society.

Source: SL 2000, ch 75, § 1; SL 2003, ch 272, § 63.



§ 13-1-44 Board, department and colleges of education to examine teacher andadministrator preparation programs--Report due November 15, 2000.

13-1-44. Board, department and colleges of education to examine teacher and administrator preparation programs--Report due November 15, 2000. The Department of Education, the colleges of education at public universities, and the Board of Education shall jointly examine the teacher preparation and administrator preparation programs at the public universities. They shall file a report by November 15, 2000, and deliver it to the Governor, the Legislature, and the Board of Regents. The report shall describe the programs, explain strengths and deficiencies in the programs, and recommend actions to improve the programs.

Source: SL 2000, ch 75, § 6; SL 2003, ch 272, § 63.



§ 13-1-45 State policy to permit military and National Guard recruiters access to publicschool students.

13-1-45. State policy to permit military and National Guard recruiters access to public school students. It is a policy of the State of South Dakota to permit active duty or reserve duty military recruiters and South Dakota National Guard recruiters reasonable access to students of public school facilities in the State of South Dakota for the purpose of providing information about active duty or reserve duty military careers and benefits or South Dakota National Guard military careers and benefits.

Source: SL 2002, ch 81, § 1.



§ 13-1-46 Public schools to permit military and National Guard recruiters access tostudents.

13-1-46. Public schools to permit military and National Guard recruiters access to students. Any public secondary school accredited by the South Dakota Department of Education, and any public postsecondary school, located in South Dakota, shall permit active duty and reserve duty military recruiters or South Dakota National Guard military recruiters reasonable access to school facilities and students, at reasonable times and at reasonable places, for the purposes of providing information about military careers and benefits.

Source: SL 2002, ch 81, § 2; SL 2003, ch 272, § 63.



§ 13-1-47 Office of Indian Education established.

13-1-47. Office of Indian Education established. The Office of Indian Education is hereby established within the Department of Education. The Office of Indian Education shall support initiatives in order that South Dakota's students and public school instructional staff become aware of and gain an appreciation of South Dakota's unique American Indian culture. The secretary of the Department of Education shall appoint an Indian Education Advisory Council. The council shall consist of representatives of all nine tribes in South Dakota along with Native American educators from all parts of the state. The nine representatives of the tribes shall be appointed from nominations submitted by the tribal councils of each of the tribes. The council members shall serve for three-year terms.

Source: SL 2007, ch 82, § 1.



§ 13-1-48 Certain teachers required to take course in South Dakota Indian studies.

13-1-48. Certain teachers required to take course in South Dakota Indian studies. Any teacher new to the profession, from out-of-state, or certified after 1993 shall complete a three-credit-hour course in South Dakota Indian studies. The course shall include components specific to:

(1) Language and cultural awareness;

(2) History;

(3) Educational theory and background of the traditional tribal education; and

(4) Implementation and strategies of Indian learning styles, curriculum development and authentic assessment.
Source: SL 2007, ch 82, § 2; SL 2008, ch 69, § 1.



§ 13-1-49 Curriculum and coursework in South Dakota American Indian history andculture.

13-1-49. Curriculum and coursework in South Dakota American Indian history and culture. The Department of Education, in cooperation with the Indian Education Advisory Council created in § 13-1-47, shall develop course content for curriculum and coursework in South Dakota American Indian history and culture.

Source: SL 2007, ch 82, § 3.



§ 13-1-50 South Dakota American Indian language revitalization program established.

13-1-50. South Dakota American Indian language revitalization program established. The South Dakota American Indian language revitalization program is hereby established. The Office of Indian Education shall develop a pilot program to offer instruction in the Lakota, Dakota, and Nakota languages to educators of South Dakota American Indian students. The pilot program may be extended to offer instruction in the Lakota, Dakota, or Nakota language directly to South Dakota American Indian students in accordance with the language associated with the students' tribe. Nothing in this section restricts the instruction of Dakota, Nakota, or Lakota to a student from a different tribal language group. The Office of Indian Education shall provide a report on the status of the development and implementation of the South Dakota American Indian language revitalization program to the 2009 Legislature.

Source: SL 2007, ch 82, § 4; SL 2008, ch 70, § 1.



§ 13-1-51 Promulgation of rules.

13-1-51. Promulgation of rules. The Board of Education may promulgate rules pursuant to chapter 1-26 to provide for curriculum and coursework in South Dakota American Indian history and culture.

Source: SL 2007, ch 82, § 5.



§ 13-1-52 False claims concerning academic degree--Violation as misdemeanor--Revocation of license--Evaluation of academic credentials.

13-1-52. False claims concerning academic degree--Violation as misdemeanor--Revocation of license--Evaluation of academic credentials. No person may knowingly use a false academic degree or falsely claim to have a valid academic degree for the following purposes:

(1) To obtain employment;

(2) To obtain a promotion or higher compensation in employment;

(3) To obtain admission to postsecondary education; or

(4) In connection with any business, trade, profession, or occupation.

A violation of this section is a Class 1 misdemeanor and provides cause for the revocation of any license obtained in connection with the false degree.

For the purposes of this section, a false academic degree is a degree document, a certification of completion of a degree, coursework, or degree credit, including a transcript, that provides evidence or demonstrates completion of a course of instruction or coursework that results in the attainment of an associate degree or higher which is issued by a person or entity that is neither currently accredited by a regional, state, or national accrediting agency recognized by the United States Department of Education pursuant to 20 U.S.C. § 1099b as amended to January 1, 2008, nor has the foreign equivalent of such accreditation or the legal authority from a foreign country to issue degrees usable as educational credentials in the jurisdiction of issue. If a degree is granted in a jurisdiction without an accreditation system, or if a degree is accredited by a foreign entity and that accreditation is brought into question, that degree may be evaluated based on commonly recognized industry standards used to evaluate foreign academic credentials such as a credential evaluation and authentication report issued by: the World Education Services; an entity relied upon by South Dakota licensing boards; or South Dakota public postsecondary institutions.

The provisions of this section do not apply to any documents issued by a religious institution that offers credit or degree solely for the purpose of conferring status or authority within that religion.

Source: SL 2008, ch 71, § 1; SL 2014, ch 74, § 1.



§ 13-1-53 False claims concerning degree, certificate, diploma, or transcript--Violationas misdemeanor--Revocation of license.

13-1-53. False claims concerning degree, certificate, diploma, or transcript--Violation as misdemeanor--Revocation of license. No person, for the following purposes, may knowingly use any false degree, certificate, diploma, transcript, or other document indicating that the person has completed an organized program of study or completed courses when the person has not completed the organized program of study or the courses indicated on the degree, certificate, diploma, transcript, or document or falsely claim to have any valid degree, certificate, diploma, transcript, or other such document:

(1) To obtain employment;

(2) To obtain a promotion or higher compensation in employment;

(3) To obtain admission to postsecondary education; or

(4) In connection with any business, trade, profession, or occupation.

A violation of this section is a Class 1 misdemeanor and provides cause for the revocation of any license obtained in connection with the false degree.

Source: SL 2008, ch 71, § 2; SL 2014, ch 74, § 2.



§ 13-1-54 Public school counselors earning National Certified School Counselorcredential--Reimbursement and stipend.

13-1-54. Public school counselors earning National Certified School Counselor credential--Reimbursement and stipend. The Department of Education may establish a program to reimburse public school counselors for the fees associated with the application and examination process necessary to earn the credential of National Certified School Counselor from the National Board for Counselor Certification. The reimbursement shall include any federal funds that may be available through a candidate subsidy program. The reimbursement shall be paid upon receipt of documentation that the public school counselor successfully completed all of the certification requirements which took effect on January 1, 2004, and was awarded the credential.

In addition to the reimbursement provided in this section, a counselor who is employed by a school district and who has earned the credential of National Certified School Counselor from the National Board for Counselor Certification may receive a payment of two thousand dollars per year. The stipend shall be paid as follows:

(1) One thousand dollars from the Department of Education; and

(2) One thousand dollars from the school district that employs the counselor.

The department is not required to pay a teacher a stipend pursuant to this section unless the school district employing the counselor opts to pay a stipend.

Source: SL 2009, ch 70, § 1.



§ 13-1-55 Promulgation of rules regarding reimbursement and stipend.

13-1-55. Promulgation of rules regarding reimbursement and stipend. The Board of Education shall promulgate rules, pursuant to chapter 1-26, establishing the procedures for documenting the necessary certification and for providing the payments required in § 13-1-54.

Source: SL 2009, ch 70, § 2.



§ 13-1-56 Electronic mail to parent or guardian.

13-1-56. Electronic mail to parent or guardian. It is the policy of the State of South Dakota that the parent or guardian of any student enrolled in a public school may opt to receive any notifications or correspondence from that school by electronic mail in lieu of regular mail if the parent or guardian provides to the school an electronic mail address to which the notifications or correspondence may be sent.

Source: SL 2011, ch 87, § 5.



§ 13-1-57 Definitions regarding news media coverage of high school activities.

13-1-57. Definitions regarding news media coverage of high school activities. Terms used in §§ 13-1-58 and 13-1-59 mean:

(1) "Journalism," the gathering, preparing, collecting, photographing, recording, streaming, broadcasting, writing, editing, reporting, or publishing of news or information that concerns matters of public interest for dissemination to the public, including on the internet;

(2) "News media," personnel of a newspaper or other periodical issued at regular intervals, a news service, a radio station, a television station, or a television network, regardless of whether the news media is in print, electronic, or digital format;

(3) "School district," the same meaning as in § 13-5-1;

(4) "School board," the same meaning as in § 13-8-1.
Source: SL 2013, ch 69, § 1.



§ 13-1-58 Interference with news media coverage of high school activities prohibited.

13-1-58. Interference with news media coverage of high school activities prohibited. No school district or school board may interfere with the right of news media to attend and engage in journalism concerning any interscholastic high school activity or event. The school district or school board shall prevent any school under its authority from interfering with the right of news media to engage in journalism at any such activity or event.

Source: SL 2013, ch 69, § 2.



§ 13-1-59 Promulgation of rules to accommodate news media coverage of high schoolactivities.

13-1-59. Promulgation of rules to accommodate news media coverage of high school activities. Each school district and school board may adopt rules governing reasonable accommodations for news media to conduct journalism at all interscholastic high school activities and events. The rules on reasonable accommodations shall allow news media all necessary access to conduct journalism at such events, subject to reasonable limitations for public safety, available space, and the right of the general public to attend such events.

Source: SL 2013, ch 69, § 3.



§ 13-1-60 Annual report to Board of Regents of outcomes of licensure and certificationexaminations.

13-1-60. Annual report to Board of Regents of outcomes of licensure and certification examinations. If any department, board, or commission of the state administers a licensure or certification examination to any person who completed a degree program at an institution under the control of the Board of Regents, the department, board, or commission shall annually report to the Board of Regents and the Department of Labor and Regulation the following:

(1) The number of persons who completed a degree program at each institution under the control of the Board of Regents to whom the department, board, or commission administered a licensure or certification examination during that year; and

(2) The number of persons in subdivision (1) who successfully passed the licensure or certification examination, including any subparts of any licensure or certification process.
Source: SL 2013, ch 70, § 1.



§ 13-1-61 Annual report to Board of Education and Department of Labor and Regulationof outcomes of licensure and certification examinations.

13-1-61. Annual report to Board of Education and Department of Labor and Regulation of outcomes of licensure and certification examinations. If any department, board, or commission of the state administers a licensure or certification examination to any person who completes a degree program or a training program at a public postsecondary technical institute in the state, the department, board, or commission shall annually report to the Board of Education and the Department of Labor and Regulation the following:

(1) The number of persons who completed a degree program or training program at each public postsecondary technical institute in the state and to whom the department, board, or commission administered a licensure or certification examination during that year; and

(2) The number of persons in subdivision (1) who successfully passed the licensure or certification examination, including any subparts of any licensure or certification process.
Source: SL 2013, ch 70, § 2.



§ 13-1-62 Annual examination outcomes report to Legislative Research Council.

13-1-62. Annual examination outcomes report to Legislative Research Council. The Board of Regents and the Board of Education shall each compile the information received pursuant to §§ 13-1-60 and 13-1-61 and provide it to the Executive Board of the Legislative Research Council no later than November fifteenth of each year.

Source: SL 2013, ch 70, § 3.



§ 13-1-63 Annual job placement outcomes for graduates of postsecondary educationinstitutions.

13-1-63. Annual job placement outcomes for graduates of postsecondary education institutions. The Department of Labor and Regulation shall annually work with the Board of Regents to determine the job placement outcomes for those persons completing a degree program at an institution under the control of the Board of Regents. The department shall also annually work with the Board of Education to determine the job placement outcomes for those persons completing a degree program or training program at a public postsecondary technical institute in the state.

Source: SL 2013, ch 71, § 1.



§ 13-1-64 Annual job placement report to Legislative Research Council.

13-1-64. Annual job placement report to Legislative Research Council. The Department of Labor and Regulation shall compile the information received pursuant to § 13-1-63 and provide it to the Executive Board of the Legislative Research Council no later than November fifteenth of each year.

Source: SL 2013, ch 71, § 2.






Chapter 02 - County Board Of Education

CHAPTER 13-2

COUNTY BOARD OF EDUCATION [REPEALED]

[Repealed by SL 1973, ch 85, § 43]



Chapter 03 - Duties of Secretary of Education

§ 13-3-1 Repealed.

13-3-1. Repealed by SL 1971, ch 99, § 10



§ 13-3-1.1 Superseded.

13-3-1.1. Superseded



§ 13-3-1.2 Repealed.

13-3-1.2. Repealed by SL 1995, ch 87, § 2



§ 13-3-1.3 Obsolete.

13-3-1.3. Obsolete



§ 13-3-1.4 General supervision of accredited elementary and secondary schools andpostsecondary technical institutes.

13-3-1.4. General supervision of accredited elementary and secondary schools and postsecondary technical institutes. Subject to policies established by the South Dakota Board of Education, the secretary of the Department of Education has general supervision over all accredited elementary and secondary schools and postsecondary technical institutes in the state, including adult education, kindergarten, preschool, and summer schools.

Source: SDC 1939, § 15.0902; SL 1955, ch 41, ch 2, §§ 1, 5; SL 1957, ch 52, § 1; SDC Supp 1960, §§ 15.0901, 15.0905 (16); SDCL, §§ 13-1-25, 13-1-40; SL 1975, ch 128, § 9; SL 1996, ch 8, § 27; SL 2003, ch 272, § 63.



§ 13-3-2 to 13-3-14. Repealed.

13-3-2 to 13-3-14. Repealed by SL 1971, ch 99, § 10



§ 13-3-15 Repealed.

13-3-15. Repealed by SL 1973, ch 85, § 43



§ 13-3-16 to 13-3-18. Repealed.

13-3-16 to 13-3-18. Repealed by SL 1971, ch 99, § 10



§ 13-3-19 Repealed.

13-3-19. Repealed by SL 1970, ch 96, § 6



§ 13-3-20 to 13-3-22. Repealed.

13-3-20 to 13-3-22. Repealed by SL 1971, ch 99, § 10



§ 13-3-23 Repealed.

13-3-23. Repealed by SL 1975, ch 128, § 377



§ 13-3-24 Repealed.

13-3-24. Repealed by SL 2012, ch 87, § 1.



§ 13-3-25 , 13-3-26. Repealed.

13-3-25, 13-3-26. Repealed by SL 1994, ch 111, §§ 1, 2



§ 13-3-27 Repealed.

13-3-27. Repealed by SL 1975, ch 128, § 377



§ 13-3-28 Repealed.

13-3-28. Repealed by SL 1971, ch 99, § 10



§ 13-3-29 Repealed.

13-3-29. Repealed by SL 1970, ch 96, § 6



§ 13-3-30 , 13-3-31. Repealed.

13-3-30, 13-3-31. Repealed by SL 1971, ch 99, § 10



§ 13-3-32 Repealed.

13-3-32. Repealed by SL 1975, ch 128, § 377



§ 13-3-33 to 13-3-41. Repealed.

13-3-33 to 13-3-41. Repealed by SL 1971, ch 99, § 10



§ 13-3-42 , 13-3-43. Repealed.

13-3-42, 13-3-43. Repealed by SL 1975, ch 128, § 377



§ 13-3-44 Repealed.

13-3-44. Repealed by SL 1975, ch 128, § 378



§ 13-3-45 Repealed.

13-3-45. Repealed by SL 1995, ch 87, § 3



§ 13-3-46 Superseded.

13-3-46. Superseded



§ 13-3-47 Classification and accreditation of schools.

13-3-47. Classification and accreditation of schools. The secretary of the Department of Education shall be responsible for the classification and accreditation of all public and nonpublic schools under the rules established by the South Dakota Board of Education pursuant to chapter 1-26.

Source: SDC 1939, § 15.0904 (2); SL 1955, ch 41, ch 2, § 5; SDC Supp 1960, § 15.0905 (7), (15); SDCL, §§ 13-1-26, 13-1-27; SL 1975, ch 128, § 13; SL 1988, ch 134, § 3; SL 2003, ch 272, § 63.



§ 13-3-48 Standards revision cycle--Content standards.

13-3-48. Standards revision cycle--Content standards. The secretary of the Department of Education shall prepare and submit for approval of the South Dakota Board of Education a standards revision cycle and content standards for kindergarten through grade twelve.

Source: SDC 1939, § 15.0903 (3); SL 1955, ch 41, ch 1, § 3; SL 1955, ch 41, ch 2, § 5 subd 15; SDC Supp 1960, §§ 15.0803 (8), 15.0905 (14); SDCL § 13-1-28; SL 1974, ch 123, § 1; SL 1975, ch 128, § 14; SL 1995, ch 87, § 4; SL 1997, ch 84, § 1; SL 1998, ch 83, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2004, ch 128, § 3; SL 2012, ch 88, § 1.



§ 13-3-48.1 Adoption of uniform content standards drafted by multistate consortium.

13-3-48.1. Adoption of uniform content standards drafted by multistate consortium. Prior to July 1, 2016, the Board of Education may not, pursuant to § 13-3-48, adopt any uniform content standards drafted by a multistate consortium which are intended for adoption in two or more states. However, this section does not apply to content standards whose adoption by the Board of Education was completed and finalized prior to July 1, 2014. However, nothing in this section prohibits the board from adopting standards drafted by South Dakota educators and professionals which reference uniform content standards, provided that the board has conducted at least four public hearings in regard to those standards.

Source: SL 2014, ch 75, § 1.



§ 13-3-49 Repealed.

13-3-49. Repealed by SL 1995, ch 87, § 5



§ 13-3-50 Repealed.

13-3-50. Repealed by SL 1995, ch 88, § 1



§ 13-3-51 Data reporting and record systems--Evaluation--Promulgation of rules--Exception.

13-3-51. Data reporting and record systems--Evaluation--Promulgation of rules--Exception. The secretary of the Department of Education shall establish a uniform system for the gathering and reporting of educational data for the keeping of adequate educational and financial records and for the evaluation of educational progress. Any school district or school seeking state accreditation shall submit enrollment data, personnel data, and shall verify all state and federal standards for accreditation and approval of schools, including those related to safety and educational equity of the school district or school by October fifteenth of each year. If the due date falls on a weekend or state holiday, the due date is the next business day following the scheduled due date. An annual written evaluation of the educational progress in the state and in each school district shall be submitted to the Legislature and shall be made available in each school district to the general public. The South Dakota Board of Education may promulgate rules pursuant to chapter 1-26 to further define the data required pursuant to this section. However, nothing in this section authorizes the collection of information not necessary for the calculation of funding for public education, the determination of student academic progress, state and federal reporting requirements, or other duties prescribed to a school district, the department, or the state board of education by law.

Source: SDC 1939, § 15.0904 (12); SL 1955, ch 41, ch 1, § 3; SL 1957, ch 52, § 4; SDC Supp 1960, § 15.0905 (19); SDCL § 13-1-13; SL 1975, ch 128, § 17; SL 1997, ch 84, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2007, ch 83, § 1; SL 2012, ch 88, § 2; SL 2014, ch 76, § 2.



§ 13-3-51.1 Definitions regarding privacy of records.

13-3-51.1. Definitions regarding privacy of records. Terms used in §§ 13-3-51.1 to 13-3-51.6, inclusive, mean:

(1) "Aggregate data," information from education records in which all personally identifiable information has been removed;

(2) "Department," the South Dakota Department of Education;

(3) "Disclosure," "education records," and "personally identifiable information," as defined in 34 C.F.R. § 99.3, as amended to January 1, 2014;

(4) "Privacy protection laws," the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g), the Protection of Pupil Rights Amendment (20 U.S.C. 1232h), the Individuals with Disabilities Education Act (20 U.S.C. 1401 et seq.), and any other state or federal law relating to the confidentiality and protection of personally identifiable information, as amended to January 1, 2014.
Source: SL 2014, ch 76, § 1.



§ 13-3-51.2 Information not subject to survey, analysis, or evaluation without consent.

13-3-51.2. Information not subject to survey, analysis, or evaluation without consent. No elementary school or secondary school student shall be required to submit to a survey, analysis, or evaluation that reveals information concerning:

(1) Political affiliations or beliefs of the student or the student's parent;

(2) Mental or psychological problems or aspects of the student or the student's family;

(3) Sex behavior or attitudes of the student or the student's family;

(4) Illegal, anti-social, self-incriminating, or demeaning behavior;

(5) Critical appraisals of other individuals with whom respondents have close family relationships;

(6) Legally recognized privileged or analogous relationships, such as those of lawyers, physicians, and ministers;

(7) Religious practices, affiliations, or beliefs of the student or student's parent;

(8) Personal or family gun ownership; or

(9) Income (other than that required by law to determine eligibility for participation in a program or for receiving financial assistance under such program);
without the prior consent of the student (if the student is an adult or emancipated minor), or in the case of an unemancipated minor, without the prior written consent of the parent. The list of information in subdivisions (1) to (9), inclusive, is not an exclusive list. The secretary of the Department of Education may add to the list of information in subdivisions (1) to (9), inclusive, other data, facts, or information that is of a similar nature that a student may not be required to disclose.

The term, parent, for purposes of this section, includes a legal guardian or other person standing in loco parentis.

Nothing in this section is intended to supersede or modify any other state law or any provision in 20 U.S.C. § 1232h or 34 C.F.R. Part 98, as amended to January 1, 2014.

Source: SL 2014, ch 76, § 3.



§ 13-3-51.3 Prohibition against reporting personally identifiable information--Exception.

13-3-51.3. Prohibition against reporting personally identifiable information--Exception. The department may not, as part of any reporting requirement tied to federal funds, report personally identifiable information from education records to the United States Department of Education. However, this section does not apply to information required to be reported pursuant to 20 U.S.C. § 6398 to improve programs for migrant students.

Source: SL 2014, ch 76, § 4.



§ 13-3-51.4 Department to develop security measures to protect personally identifiableinformation.

13-3-51.4. Department to develop security measures to protect personally identifiable information. Personally identifiable information is confidential and is not a public record, and the department shall develop security measures and procedures intended to protect personally identifiable information from release to unauthorized persons or for unauthorized purposes. Any collection, maintenance, or disclosure of education records by the department shall comply with privacy protection laws in all respects.

Source: SL 2014, ch 76, § 5.



§ 13-3-51.5 Disclosure of aggregate data otherwise allowed.

13-3-51.5. Disclosure of aggregate data otherwise allowed. Nothing in §§ 13-3-51 to 13-3-51.6, inclusive, prohibits the disclosure of aggregate data if otherwise allowed by privacy protection laws.

Source: SL 2014, ch 76, § 6.



§ 13-3-51.6 Disclosure of aggregate data necessary for impact aid.

13-3-51.6. Disclosure of aggregate data necessary for impact aid. Nothing in §§ 13-3-51 to 13-3-51.5, inclusive, prohibits the disclosure of aggregate data necessary to make an application for impact aid pursuant to Title VIII of the Elementary and Secondary Education Act.

Source: SL 2014, ch 76, § 7.



§ 13-3-52 , 13-3-53. Repealed.

13-3-52, 13-3-53. Repealed by SL 1995, ch 87, §§ 6, 7



§ 13-3-54 Repealed.

13-3-54. Repealed by SL 1982, ch 16, § 15



§ 13-3-55 Academic achievement tests.

13-3-55. Academic achievement tests. Every public school district shall annually administer the same assessment to all students in grades three to eight, inclusive, and in grade eleven. The assessment shall measure the academic progress of each student. Every public school district shall annually administer to all students in at least two grade levels an achievement test to assess writing skills. The assessment instruments shall be provided by the Department of Education, and the department shall determine the two grade levels to be tested. The tests shall be administered within timelines established by the Department of Education by rules promulgated pursuant to chapter 1-26 starting in the spring of the 2002-2003 school year. Each state-designed test shall be correlated with the state's content standards. The South Dakota Board of Education may promulgate rules pursuant to chapter 1-26 to provide for administration of all assessments.

Source: SL 1997, ch 84, § 3; SL 2001, ch 70, § 1; SL 2003, ch 91, § 1; SL 2003, ch 272, § 63; SL 2007, ch 84, § 1.



§ 13-3-55.1 Repealed.

13-3-55.1. Repealed by SL 2009, ch 71, § 1.



§ 13-3-56 Test scores part of permanent record--Release of scores.

13-3-56. Test scores part of permanent record--Release of scores. A student's individual academic achievement test scores shall be made part of the student's permanent record and provided by the local district to parents or guardian of each student or, in the case of an emancipated student, to the student. Further release or use of a student's individual test scores is governed by the federal Family Educational Rights and Privacy Act (FERPA), as implemented in 34 CFR part 99, and may only occur with written permission from the student's parent or guardian or, in the case of an emancipated student, from the student.

Source: SL 1997, ch 84, § 4.



§ 13-3-56.1 Cheating on academic achievement test--Investigation.

13-3-56.1. Cheating on academic achievement test--Investigation. If the superintendent of a school district has sufficient evidence that cheating occurred on a state-required academic achievement test, the superintendent of the school district shall investigate the circumstances. For the purposes of this section, cheating is the unauthorized acquiring of knowledge of the achievement test by a student or providing unauthorized access to secure test questions or tampering or altering of student answer sheets by school district personnel.

Source: SL 2007, ch 85, § 1.



§ 13-3-56.2 Report of investigation--Consequences of a determination of cheating.

13-3-56.2. Report of investigation--Consequences of a determination of cheating. Following the investigation, the superintendent shall report the results of the investigation to the secretary of the Department of Education. Upon receiving the report, the secretary shall determine whether the alleged cheating occurred and, if so, if it was severe enough to affect the results of the achievement test. If the secretary finds that the cheating did occur, the affected score sheets may not count and shall be discarded. The secretary shall also determine if the cheating was severe enough to affect the school's adequate yearly progress under the terms of the state accountability system established pursuant to § 13-3-62. If the cheating was severe enough to affect the school's adequate yearly progress, the secretary may determine that the school does not meet adequate yearly progress for that school year. The decision of the secretary regarding adequate yearly progress may be appealed to the South Dakota Board of Education.

Source: SL 2007, ch 85, § 2.



§ 13-3-57 Repealed.

13-3-57. Repealed by SL 1998, ch 186, § 1



§ 13-3-58 Repealed.

13-3-58. Repealed by SL 2007, ch 86, § 1.



§ 13-3-59 Repealed.

13-3-59. Repealed by SL 2007, ch 87, § 1.



§ 13-3-60 Department to analyze demographics of public education workforce.

13-3-60. Department to analyze demographics of public education workforce. The Department of Education shall research and analyze the demographics of South Dakota's public education workforce, with an emphasis on the geographic distribution of K-12 teachers, their years of experience, years until retirement, and their areas of educational expertise. The department shall also research and analyze teacher vacancies by geographic location, areas of expertise, and compensation level.

Source: SL 2000, ch 75, § 3; SL 2003, ch 272, § 63.



§ 13-3-61 Biennial assessment to comply with federal law--Timing.

13-3-61. Biennial assessment to comply with federal law--Timing. Each public school selected to participate in the biennial national assessment of educational progress shall do so pursuant to 20 U.S.C. § 6311(c)(2) as in effect on January 1, 2003.

Source: SL 2003, ch 89, § 1.



§ 13-3-62 State accountability system established.

13-3-62. State accountability system established. A single, statewide state accountability system is established. The system shall hold public schools accountable for the academic achievement of their students and shall ensure that all public schools make yearly progress in continuously and substantially improving the academic achievement of their students.

Source: SL 2003, ch 90, § 1; SL 2012, ch 89, § 1.



§ 13-3-63 State accountability system based on standards approved by board--Annual academicindicators.

13-3-63. State accountability system based on standards approved by board--Annual academic indicators. The state accountability system shall be based on the South Dakota Content Standards in reading and mathematics approved by the South Dakota Board of Education. The yearly progress of students shall be measured by the state academic assessments as may be prescribed by the Legislature, and shall take into account the achievement of all public elementary school and secondary school students in reading and mathematics annually. Additional indicators established pursuant to § 13-3-69 shall be used in the measurement of yearly progress.

Source: SL 2003, ch 90, § 2; SL 2012, ch 89, § 2.



§ 13-3-64 Comparison of students to state's proficient level of academic achievement--Continuous and substantial academic improvement.

13-3-64. Comparison of students to state's proficient level of academic achievement--Continuous and substantial academic improvement. The state accountability system shall measure whether all students meet or exceed the state's proficient level of academic achievement. Multiple indicators shall be established to indicate continuous and substantial academic improvement of the achievement of all public school students as well as sub-groups of public school students, including economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, and students with limited English proficiency.

Source: SL 2003, ch 90, § 3; SL 2012, ch 89, § 3.



§ 13-3-65 Annual determination of each school's progress.

13-3-65. Annual determination of each school's progress. The state accountability system shall determine annually the progress of each public school, including the annual progress of sub-groups of students, using annual assessment data and data from additional academic indicators.

Source: SL 2003, ch 90, § 4; SL 2012, ch 89, § 4.



§ 13-3-66 Achievement standards established.

13-3-66. Achievement standards established. Four levels of academic achievement shall be defined, including a proficient level, and shall be known as South Dakota's achievement standards. The four levels shall be used to categorize public schools and public school districts based on the comparison of their achievement levels in mathematics and reading to the state's annual objectives.

Source: SL 2003, ch 90, § 5.



§ 13-3-67 Interventions--Ranking.

13-3-67. Interventions--Ranking. The state accountability system shall include interventions for schools in the form of sanctions, rewards, and recognition. The interventions shall be based on the school's ranking on the state's achievement standards and additional indicators.

Source: SL 2003, ch 90, § 6; SL 2012, ch 89, § 5.



§ 13-3-68 Department of Education to implement and administer state accountability system.

13-3-68. Department of Education to implement and administer state accountability system. The state accountability system will be implemented and administered by the Department of Education.

Source: SL 2003, ch 90, § 7; SL 2003, ch 272, § 63.



§ 13-3-69 Promulgation of rules to establish state accountability system.

13-3-69. Promulgation of rules to establish state accountability system. The South Dakota Board of Education may promulgate administrative rules pursuant to chapter 1-26 to establish the state accountability system based on achievement and other indicators including:

(1) A definition of academic progress;

(2) The method of calculating yearly progress in mathematics and reading for all public schools, including methods for determining both the status and growth;

(3) A definition of four levels of student achievement, including a proficient level;

(4) Determination of cut scores in mathematics and reading for each level of student achievement;

(5) Establishment of the measurable objectives for academic progress;

(6) Establishment of a system of sanctions, rewards, and recognition;

(7) Establishment of the process for teacher and principal evaluation;

(8) Determination of the criteria to demonstrate student preparedness for college and career for each public high school;

(9) Determination of the method for calculating the attendance rate for each public elementary and middle school;

(10) Establishment of an appeal process for public schools; and

(11) Establishment of a process whereby the state accountability system will be periodically reviewed.
Source: SL 2003, ch 90, § 8; SL 2012, ch 89, § 6.



§ 13-3-70 to 13-3-72. Repealed.

13-3-70 to 13-3-72. Repealed by SL 2007, ch 88, §§ 1 to 3.



§ 13-3-73 Teacher compensation assistance program created.

13-3-73. Teacher compensation assistance program created. There is hereby created the teacher compensation assistance program within the Department of Education to provide funds to school districts for the purpose of assisting school districts with teacher compensation. School districts are eligible to receive funds from the teacher compensation assistance program based on their fall enrollment numbers. The department shall provide four-fifths of the funds for the teacher compensation assistance program to each participating school district. The Board of Education shall promulgate rules, pursuant to chapter 1-26, to create an oversight board appointed by the secretary of education for approval of applications as well as guidelines for district applications based on district instructional goals, market compensation or other specific district requirements as approved by the department. Participation in the program is discretionary. District applications shall be approved by the local board of education. The applications shall be reviewed by the teacher compensation assistance program oversight board and shall be recommended to the Board of Education for final approval.

The Legislature shall review the teacher compensation assistance program in 2012 to determine its effectiveness and to determine whether to continue the program.

Source: SL 2007, ch 90, § 1.



§ 13-3-74 Monitoring by Teacher Compensation Assistance Program Oversight Board.

13-3-74. Monitoring by Teacher Compensation Assistance Program Oversight Board. The Teacher Compensation Assistance Program Oversight Board shall annually monitor the progress of participating school districts with their teacher compensation assistance plans, and submit its findings to the Board of Education.

Source: SL 2007, ch 90, § 2.



§ 13-3-74.1 Teacher Compensation Assistance Program Advisory Council established.

13-3-74.1. Teacher Compensation Assistance Program Advisory Council established. There is hereby established the Teacher Compensation Assistance Program Advisory Council. The council shall be under the supervision of the Department of Education. The speaker of the House of Representative shall appoint three members of the House of Representatives to the council, including at least one member from each political party, and the president pro tempore of the Senate shall appoint three members of the Senate to the council, including at least one member from each political party. The Governor shall appoint the remaining members of the council, including at least one teacher, one school administrator, and one representative of a statewide education organization.

Source: SL 2008, ch 77, § 7.



§ 13-3-74.2 Duties of Teacher Compensation Assistance Program Advisory Council.

13-3-74.2. Duties of Teacher Compensation Assistance Program Advisory Council. The council shall examine how teacher quality and teacher salaries in the state can be enhanced, and how the funds appropriated in fiscal year 2010 and in subsequent fiscal years by the state for the teacher compensation assistance program established in § 13-3-73 can best be utilized to assist in that effort. The council shall consider a variety of issues surrounding teachers including market compensation, a tiered licensure system, a system for evaluating teachers, mentoring and induction programs for teachers, and continuing contracts for teachers.

Source: SL 2008, ch 77, § 8.



§ 13-3-74.3 Recommendations of Teacher Compensation Assistance Program Advisory Council.

13-3-74.3. Recommendations of Teacher Compensation Assistance Program Advisory Council. The council shall complete its work and the secretary of education shall provide its recommendations to the Governor and to the Executive Board of the Legislative Research Council no later than November 15, 2008.

Source: SL 2008, ch 77, § 9.



§ 13-3-75 Promulgation of rules regarding teacher compensation assistance program.

13-3-75. Promulgation of rules regarding teacher compensation assistance program. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 establishing the application process; application timelines; the guidelines for district applications based on school district instructional goals or market compensation; and a system to monitor the progress of participating school districts with their compensation assistance plans and to ensure that each participating school district is complying with the plan as submitted to the board.

Source: SL 2007, ch 90, § 3.



§ 13-3-76 Education service agencies to be organized by secretary--Nonprofit corporations oreducational cooperatives.

13-3-76. Education service agencies to be organized by secretary--Nonprofit corporations or educational cooperatives. The secretary of the Department of Education shall establish seven education service agencies to provide services and leadership to school districts on a regional basis. Each education service agency shall serve the school districts in a particular region of the state as determined by the secretary of education, and the secretary shall ensure that every school district is served by an education service agency. Each education service agency may be incorporated in the State of South Dakota as a nonprofit corporation organized under chapters 47-22 to 47-28, inclusive, which is exempt from taxation pursuant to 501(a) of the Internal Revenue Code, 26 U.S.C. Section 501(a), and may be listed as an exempt organization in Section 501(c) of the Internal Revenue Code, 26 U.S.C. Section 501(c), or an education service agency may be directed by an educational cooperative.

Source: SL 2007, ch 90, § 4.



§ 13-3-77 Powers and duties of education service agencies.

13-3-77. Powers and duties of education service agencies. Education service agencies are hereby authorized and empowered to develop, manage, and provide support services and programs as determined by the needs of the local school districts and as approved by the secretary of education. An education service agency may:

(1) Act primarily as a service agency in providing services and programs as identified and requested by the school districts it serves, including professional development, instructional materials, educational technology, curriculum development, and alternative educational programs;

(2) Provide for economy, efficiency, and cost effectiveness in the cooperative delivery and purchase or lease of educational services, materials, and products; the services may include purchasing cooperatives, insurance cooperatives, business management services, auditing and accounting services, school safety and risk prevention training, data processing, and assistance with student records;

(3) Provide administrative services such as communications and public relations services, employee background checks, grants management services, printing and publication services, and internship services;

(4) Provide educational services through leadership and research and development in elementary and secondary education;

(5) Work cooperatively with the Department of Education, institutions of higher education, local school districts, and other educational organizations to support, develop, and implement long-range plans and strategic goals for the enhancement of educational opportunities in elementary and secondary education; and

(6) Serve, when appropriate and if funds are available, as a repository, clearinghouse, and administrator of federal, state, local, and private funds on behalf of school districts that may participate in special programs, projects, or grants in order to enhance the quality of education in South Dakota schools.
Source: SL 2007, ch 90, § 5.



§ 13-3-78 Advisory board of education service agency.

13-3-78. Advisory board of education service agency. Each education service agency shall have an advisory board. The advisory board shall meet at least twice a year, and its membership shall include the superintendent or a designee of the superintendent from every school district served by the agency. The advisory board shall provide guidance to the agency relative to the needs of the school districts and how the education service agency might address those needs.

Source: SL 2007, ch 90, § 6.



§ 13-3-79 Oversight of daily operations by fiscal agent.

13-3-79. Oversight of daily operations by fiscal agent. Beginning in 2008, the advisory board for each education service agency shall, upon receiving the approval of the secretary of education, appoint a fiscal agent to oversee the daily operations of the education service agency. Once appointed, the fiscal agent shall serve at the pleasure of the board. However, a board's decision to rescind a fiscal agent's appointment shall be approved by the secretary of education.

Source: SL 2007, ch 90, § 7.



§ 13-3-80 Statewide leadership board to establish policies and communication.

13-3-80. Statewide leadership board to establish policies and communication. A statewide leadership board, composed of the fiscal agent from each education service agency and a representative from the Department of Education, shall be created to establish uniform policies among the education service agencies and to allow for communication and the exchange of ideas.

Source: SL 2007, ch 90, § 8.



§ 13-3-81 Contracts with other entities.

13-3-81. Contracts with other entities. Upon receiving approval from the Department of Education, each education service agency, with input from both the advisory board and the statewide leadership board, may, as funding permits, contract with other entities to provide services to the school districts it serves.

Source: SL 2007, ch 90, § 9.



§ 13-3-82 Assessment and performance evaluation.

13-3-82. Assessment and performance evaluation. Each year, the Department of Education shall conduct an assessment and a performance evaluation of each education service agency and submit its findings in writing to the Legislature.

Source: SL 2007, ch 90, § 10.



§ 13-3-83 Promulgation of rules.

13-3-83. Promulgation of rules. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 establishing the evaluation process and the criteria and performance measures the department will use to evaluate the education service agencies.

Source: SL 2007, ch 90, § 11.



§ 13-3-83.1 Grants to educational cooperatives and multi-district centers that employ teachers forpublic schools.

13-3-83.1. Grants to educational cooperatives and multi-district centers that employ teachers for public schools. Once all the school districts with approved applications have received their funding pursuant to § 13-3-73, the Department of Education may set aside from any funds remaining, a sum not to exceed one hundred thousand dollars from the teacher compensation assistance program appropriation for the purpose of providing grants to educational cooperatives and multi-district centers that employ teachers for public schools. The South Dakota Board of Education may promulgate rules, pursuant to chapter 1-26, to establish the granting process.

Source: SL 2008, ch 72, § 1.



§ 13-3-84 Partially enrolled student required to take academic achievement test.

13-3-84. Partially enrolled student required to take academic achievement test. If a student is partially enrolled in a school district pursuant to § 13-28-41 or 13-28-51, and the student's enrollment is equal to or greater than fifty percent, that student is required to take any academic achievement test administered by the school district pursuant to § 13-3-55. If a student's partial enrollment in a school district is less than fifty percent, the student is not required to take any academic achievement test administered by the school district pursuant to § 13-3-55.

Source: SL 2007, ch 101, § 4.



§ 13-3-85 to 13-3-88. Repealed.

13-3-85 to 13-3-88. Repealed by SL 2012, ch 87, §§ 2 to 5.



§ 13-3-89 Public hearings prior to adoption of content standards--Quorum.

13-3-89. Public hearings prior to adoption of content standards--Quorum. The Board of Education, prior to adopting content standards pursuant to § 13-3-48, shall conduct, over a period of no less than six months, at least four public hearings. The purpose of the hearings is to give members of the public the opportunity to provide input to the board on whether the standards being proposed should be adopted and implemented in South Dakota. The board shall conduct at least one of the public hearings in each of the following cities: Aberdeen, Pierre, Rapid City, and Sioux Falls. No public hearing required pursuant to this section is valid unless a quorum of the board is physically present at each of these public hearings.

Source: SL 2012, ch 90, § 1; SL 2014, ch 75, § 2.



§ 13-3-90 Notice of intent to receive public comment and testimony--Notice of hearings.

13-3-90. Notice of intent to receive public comment and testimony--Notice of hearings. In addition to complying with the requirements of chapter 1-25, the Board of Education shall, at least thirty days prior to each public hearing, publish notice of the intent to receive public comment and testimony concerning the adoption and implementation of content standards in at least three newspapers of general circulation in different parts of the state, post the notice on the board's website, and provide the notice, via United States mail or e-mail, to each person who has, in writing, via United States mail or e-mail, requested notice of the hearings referenced in § 13-3-89.

Source: SL 2014, ch 75, § 3.



§ 13-3-91 Cardiopulmonary resuscitation to be recommended skill included in school healthcurriculum.

13-3-91. Cardiopulmonary resuscitation to be recommended skill included in school health curriculum. The secretary of education shall annually identify cardiopulmonary resuscitation (CPR) as a recommended skill that all schools should include within school health curriculum and shall inform school districts of resources and training available to assist schools to provide instruction in CPR and the use of automated external defibrillators.

Source: SL 2014, ch 79, § 1.



§ 13-3-92 Cardiopulmonary resuscitation training resources.

13-3-92. Cardiopulmonary resuscitation training resources. Any training resources the secretary of education recommends pursuant to § 13-3-91 shall be nationally recognized, use the most current national guidelines for CPR and emergency cardiovascular care, and incorporate psychomotor skills development into the instruction.

Source: SL 2014, ch 79, § 2.



§ 13-3-93 Annual survey of cardiopulmonary resuscitation instruction--Report to Legislature.

13-3-93. Annual survey of cardiopulmonary resuscitation instruction--Report to Legislature. The secretary of education shall electronically survey school districts regarding whether, and to what extent, the instruction of cardiopulmonary resuscitation and the use of automated external defibrillators is offered. The survey must gather data regarding what grades, for what period of time, and in connection with what course of instruction, if any, the training is offered. The secretary shall submit a report of the results of this data collection to the Senate and House standing committees on education and health and human services no later than December 1 of each year.

Source: SL 2014, ch 79, § 3.






Chapter 04 - Supervision Of Nonpublic Schools [Repealed]

§ 13-4-1 , 13-4-2. Repealed.

13-4-1, 13-4-2. Repealed by SL 1995, ch 87, §§ 8, 9



§ 13-4-3 Repealed.

13-4-3. Repealed by SL 1995, ch 88, § 2



§ 13-4-4 Repealed.

13-4-4. Repealed by SL 1995, ch 87, § 10



§ 13-4-5 , 13-4-6. Repealed.

13-4-5, 13-4-6. Repealed by SL 1995, ch 88, §§ 3, 4






Chapter 05 - Types And Organization Of School Districts

§ 13-5-1 School districts defined--General corporate and proprietary powers.

13-5-1. School districts defined--General corporate and proprietary powers. Any territory organized for the express purpose of operating not less than a thirteen-year school program and governed by an elected school board is defined to be a school district. It may sue and be sued, contract and be contracted with, purchase, hold, and use personal and real property for school purposes, and sell and dispose of the same.

Source: SDC 1939, §§ 15.2001, 15.2501; SL 1947, ch 66; SL 1955, ch 41, ch 8, § 2; SDC Supp. 1960, § 15.2002; SL 1963, ch 69, § 2; SDCL, § 13-5-3; SL 1975, ch 128, § 26; SL 1985, ch 129, § 6; SL 1986, ch 122, §§ 1, 8.



§ 13-5-2 Types of school districts abolished--New boards for former superimposeddistricts.

13-5-2. Types of school districts abolished--New boards for former superimposed districts. All types of school districts existing before July 1, 1976, are hereby abolished. Each independent and superimposed school district with its present boundaries shall hereby become a school district as defined in this chapter. Board members of former independent school districts shall continue to serve until their terms expire except the former superimposed school districts shall constitute a new school district entity and the election of a new school board shall occur as provided in chapter 13-6.

Source: SDC 1939, § 15.2001; SL 1955, ch 41, ch 8, § 2; SDC Supp 1960, § 15.2002; SL 1963, ch 69, § 2; SL 1974, ch 125, § 1; SL 1975, ch 128, § 27.



§ 13-5-3 Repealed.

13-5-3. Repealed by SL 1975, ch 128, § 377



§ 13-5-4 , 13-5-5. Repealed.

13-5-4, 13-5-5. Repealed by SL 1974, ch 125, § 4



§ 13-5-6 Repealed.

13-5-6. Repealed by SL 1971, ch 101, § 3



§ 13-5-7 to 13-5-13. Repealed.

13-5-7 to 13-5-13. Repealed by SL 1974, ch 125, § 4



§ 13-5-14 School districts overlapping county boundaries--County determined byresidence of majority.

13-5-14. School districts overlapping county boundaries--County determined by residence of majority. For the purposes of this title, a school district which overlaps boundaries of a county is considered to be in that county where the majority of the children belonging to the district reside as determined by the fall submission of student enrollment data, and when once established, the district shall so remain until the boundaries thereof shall be changed under other provisions of this title. However, any disputes arising under the provisions of § 13-5-1 or 13-5-2, or this section, shall be determined by the South Dakota Board of Education.

Source: SL 1955, ch 41, ch 8, § 2; SDC Supp 1960, § 15.2002; SL 1963, ch 69, § 2; SL 2012, ch 88, § 3.



§ 13-5-15 School districts as corporations--Form of name.

13-5-15. School districts as corporations--Form of name. Every school district shall constitute a school corporation under the name of "__________ School District, No. __________ of __________ County, South Dakota."

Source: SDC 1939, § 15.2303; SL 1955, ch 41, ch 8, § 3; SDC Supp 1960, § 15.2003; SL 1963, ch 69, § 3; SL 1974, ch 125, § 3.



§ 13-5-16 Naming and numbering of school districts.

13-5-16. Naming and numbering of school districts. The first blank in the name of the school district as prescribed by § 13-5-15 shall be filled by the name which the district had previous to the adoption of this chapter. For all school districts newly created the first blank shall be filled by the name of any municipal corporation which might be within the district; or if the school district has similar boundaries as a county or township, the name of the county or township shall be inserted in the blank. If the district fits none of these situations, a suitable name shall be selected by the school board of the district. The blank preceding the word "county" shall be the name of the county in which the school district is located.

The number of the school district shall be determined by the secretary of the Department of Education.

Source: SL 1955, ch 41, ch 8, § 3; SDC Supp 1960, § 15.2003; SL 1971, ch 101, § 1; SL 2003, ch 272, § 63.



§ 13-5-17 Recording of school district names, numbers and boundaries--Duplicate namesprohibited.

13-5-17. Recording of school district names, numbers and boundaries--Duplicate names prohibited. Each school district name and number and a description of the district's boundaries shall be recorded in the office of the secretary of the Department of Education. The secretary shall refuse to record as the name of any district a name which has been previously chosen and recorded by another district in the same county.

Source: SL 1955, ch 41, ch 8, § 3; SDC Supp 1960, § 15.2003; SL 1971, ch 101, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 4.



§ 13-5-17.1 Change of name of school district--Petition--Notice--Hearing--Report of newname to secretary.

13-5-17.1. Change of name of school district--Petition--Notice--Hearing--Report of new name to secretary. A school board may propose to change the name of the school district or the residents of a school district may propose to change the name of a school district by submitting to the school board a petition signed by fifteen percent of the registered voters of the school district. A petition to change the name of a school district shall state the reason for the name change and the proposed name for the school district. The school board shall hold a hearing on the proposed name change after publishing a notice of the hearing in the legal newspaper for the school district once a week for two consecutive weeks. The notice shall state the time and place for the hearing, the reason for the hearing and the proposed name for the school district. At the hearing on the proposed name change, the school board shall allow all interested residents of the school district a reasonable opportunity to testify, either orally or in writing or both at the hearing. After the hearing, the school board shall consider the testimony regarding the proposed name change, and if the proposed name change is in the best interest of the school district and no other school district in the state has the same name, the school board shall change the name of the school district. The school board shall report the new name for the school district to the secretary.

Source: SL 1988, ch 135.



§ 13-5-18 , 13-5-19. Repealed.

13-5-18, 13-5-19. Repealed by SL 1974, ch 125, § 4



§ 13-5-20 Repealed.

13-5-20. Repealed by omission from SL 1968, ch 38, § 1



§ 13-5-21 to 13-5-28. Repealed.

13-5-21 to 13-5-28. Repealed by SL 1974, ch 125, § 4



§ 13-5-29 Vested contract rights not impaired.

13-5-29. Vested contract rights not impaired. None of the provisions of this title shall in any manner be construed to abrogate or impair any vested rights under any preexisting contract.

Source: SL 1955, ch 41, ch 18, § 3; SDC Supp 1960, § 15.4003.



§ 13-5-30 Repealed.

13-5-30. Repealed by SL 1974, ch 125, § 4



§ 13-5-31 Cooperative educational service units.

13-5-31. Cooperative educational service units. A cooperative education service unit is a legal entity. It is the intent of the Legislature to encourage maximum utilization of cooperative efforts among school districts in an effort to maximize educational excellence in this state and to permit cooperative efforts between schools which are not adjacent to one another. A cooperative service unit may provide academic educational resources, human resources, special education services, payroll services, cooperative purchasing, workers' compensation, group health insurance, and other services deemed appropriate by a majority vote of the governing board and in keeping with the laws of the State of South Dakota.

Source: SL 1980, ch 119, § 1; SL 1985, ch 129, § 5; SL 1986, ch 122, §§ 1, 7; SL 1995, ch 87, § 11; SL 1996, ch 100.



§ 13-5-32 Cooperative educational service units--Powers--Authorization to issue notes.

13-5-32. Cooperative educational service units--Powers--Authorization to issue notes. A cooperative educational service unit may carry out the services stated in the cooperative agreement but may not levy taxes or issue bonds. However, a cooperative educational service unit may issue notes to be sold to the health and educational facilities authority or otherwise borrow money in connection with a program sponsored by the health and educational facilities authority pursuant to § 1-16A-75.

Source: SL 1980, ch 119, § 2; SL 1991, ch 124, § 1.



§ 13-5-32.1 Cooperative educational service units--Purpose--Acquiring, leasing and sellingreal and personal property--Agreement establishing units.

13-5-32.1. Cooperative educational service units--Purpose--Acquiring, leasing and selling real and personal property--Agreement establishing units. Cooperative educational service units shall serve the public purpose of providing services to member districts and any other public or private entities deemed appropriate by a majority vote of the cooperative's governing board.

Each cooperative educational service unit shall be established pursuant to an agreement among participating districts, which entitles each to appoint at least one of its school board members to the governing board of the cooperative educational service unit and establishes that control of the cooperative educational service unit is vested in the participating districts through such appointments.

Each cooperative educational service unit may acquire, lease, and sell real and personal property as provided in the agreement establishing the unit.

The agreement which established a cooperative educational service unit shall provide for the applicable procedures for dissolution of the unit. Whether or not included in any such agreement, the procedures shall be subject to the statutory requirements that no earnings of the cooperative educational service unit may inure to the benefit of any private person and upon dissolution of any such unit, title to all property shall revert to one or more participating districts.

Source: SL 1991, ch 124, § 3; SL 1995, ch 87, § 12.



§ 13-5-33 Cooperative educational service units--Compliance with school districtrequirements and budget procedures.

13-5-33. Cooperative educational service units--Compliance with school district requirements and budget procedures. Cooperative service units created pursuant to this chapter shall comply with school district requirements regarding bookkeeping, record maintenance, board meetings, publication of minutes, health and safety requirements, bid laws. Cooperative service units shall comply with budget procedures, except no tax levy may be transmitted to the county commissioners.

Source: SL 1986, ch 123; SL 1995, ch 87, § 13.



§ 13-5-33.1 Limitations on authority of cooperative educational service units to issue notes.

13-5-33.1. Limitations on authority of cooperative educational service units to issue notes. Any cooperative educational service unit shall have the same powers and rights as school boards and school districts under chapter 13-19 except that any notes or other obligations issued by a cooperative educational service unit pursuant to this authorization shall be sold in connection with a program or other financing sponsored by the health and educational facilities authority pursuant to § 1-16A-75 and, in all events, the provisions of chapter 13-19 shall apply to and authorize and govern the issuance of any promissory notes by a cooperative educational service unit pursuant to this authorization. Except to the extent expressly provided to the contrary by the agreement which establishes a cooperative educational service unit, no note or other obligation issued by a cooperative educational service unit pursuant to this section shall be valid unless approved unanimously by the cooperative educational service unit board.

Source: SL 1991, ch 124, § 2.



§ 13-5-33.2 Cooperative education service units to file annual audit and disclosurestatements.

13-5-33.2. Cooperative education service units to file annual audit and disclosure statements. Cooperative education service units organized pursuant to this chapter shall file annually with the Department of Education audits of their operation and disclosure statements of all funding sources.

Source: SL 1999, ch 80, § 5; SL 2003, ch 272, § 63.



§ 13-5-34 Application procedure by school district for waiver from compliance withadministrative rules--School reform plan.

13-5-34. Application procedure by school district for waiver from compliance with administrative rules--School reform plan. School districts may apply for waivers from compliance with state administrative rules which a majority of the local school board agrees limit its ability to make specified reforms and are unnecessary for maintaining the quality of education within the school district. Prior to applying for the waivers, the school district shall hold a public hearing within the district to seek public comment on its school reform plan and the waivers being sought. A list of the waivers being sought and justification for each shall be submitted to the Department of Education at least sixty days before the date that waivers are to occur. The request for waiver shall provide a method for evaluation which includes the involvement of students, parents, teachers, and administrators. The secretary of the Department of Education may approve waivers of up to four years. Any district which is aggrieved by a decision of the secretary of the Department of Education may, within thirty days, appeal to the South Dakota Board of Education pursuant to chapter 1-26.

The South Dakota Board of Education may promulgate rules, pursuant to chapter 1-26, to establish standards for waivers, reform plans, approval process, and rescission procedures.

Source: SL 1990, ch 122, § 8; SL 1993, ch 123; SL 2003, ch 272, § 63.



§ 13-5-35 Formation of new school district--Requirements.

13-5-35. Formation of new school district--Requirements. No school district may be formed after July 1, 1998, unless it operates both an elementary and a secondary school within the boundaries of the district.

Source: SL 1998, ch 89, § 1.






Chapter 06 - School District Reorganization

§ 13-6-1 Definition of terms.

13-6-1. Definition of terms. Terms used in this chapter mean:

(1) "Joint district," a school district having territory in two or more adjoining counties. Jurisdiction within a joint district is determined as provided in § 13-5-14;

(2) "Party," any person or municipality interested in any proceedings under the provisions of this chapter;

(3) "Plan," a plan proposing the formation or elimination of one or more school district entities;

(4) "Reorganization," the formation, consolidation, or subdivision of school districts;

(5) "Requirements and limitations for reorganization," those requirements and limitations provided by law;

(6) "State board," the South Dakota Board of Education;

(7) "Consolidation," the combining of two or more districts in which a new district and school board are created.
Source: SL 1951, ch 81, § 3; SL 1955, ch 41, ch 8, § 1; SDC Supp 1960, § 15.2001; SL 1961, ch 69; SL 1969, ch 43, § 1; SL 1971, ch 103, § 17; SL 1973, ch 85, § 2; SL 1982, ch 133, § 1; SL 2003, ch 92, § 1.



§ 13-6-1.1 Validation of past reorganization proceedings--Disputed proceedingsexcepted.

13-6-1.1. Validation of past reorganization proceedings--Disputed proceedings excepted. All proceedings for the reorganization of school districts prior to July 1, 1992, are hereby declared legal and valid, notwithstanding any irregularity or defect, other than a constitutional defect, in the reorganization or creation of such school districts. However, the validation does not apply to acts and proceedings which were, on July 1, 1993, in dispute and pending as litigation in courts of competent jurisdiction pursuant to the provisions of this chapter. The validation does not apply to any decision, order, or directive if the time for appeal had not expired on July 1, 1993, and an appeal is perfected.

Source: SL 1963, ch 473, §§ 1, 3; SL 1967, ch 40, § 2; SDCL, §§ 13-6-37, 13-6-90; SL 1973, ch 85, § 16; SL 1975, ch 128, § 28; SL 1977, ch 115, § 1; SL 1996, ch 101.



§ 13-6-2 Legislative policy.

13-6-2. Legislative policy. It is the policy of the State Legislature:

(1) That school districts exist for the purpose of operating a school or schools to provide the people of each local community adequate opportunity to avail themselves of a free public elementary and secondary education program. Each school district should operate a school or schools providing for elementary and secondary education programs;

(2) That it is essential for all children and youth in the state to have access to an adequate educational program in a public school and since many existing school districts do not contain sufficient taxable property to provide educational opportunities equal in comparison with the educational opportunities available in many other school districts in the state, the state board is responsible for school district reorganization which will enable each school district to offer an educational program of sufficient scope and quality to adequately expand and develop the interests and abilities of its people; and

(3) That each proposed school district shall meet the requirements and standards for school districts as provided by this chapter and shall contain sufficient human and material resources to support an education program which will meet the current minimum requirements for accreditation as adopted by the South Dakota Board of Education.
Source: SL 1951, ch 81, § 1; SL 1959, ch 61, § 1; SDC Supp 1960, § 15.2007 (1) to (3); SL 1973, ch 85, § 3; SL 2012, ch 88, § 5.



§ 13-6-2.1 to 13-6-2.9. Repealed.

13-6-2.1 to 13-6-2.9. Repealed by SL 1973, ch 85, § 43



§ 13-6-3 Repealed.

13-6-3. Repealed by SL 1973, ch 85, § 4



§ 13-6-3.1 Repealed.

13-6-3.1. Repealed by SL 1975, ch 128, § 377



§ 13-6-3.2 Record of proceedings kept by county commissioners--Plats transmitted tosecretary.

13-6-3.2. Record of proceedings kept by county commissioners--Plats transmitted to secretary. It shall be the duty of the board of county commissioners to preserve and maintain a complete record of all proceedings at the county level relating to the establishment, division, consolidation, or any change of boundaries of school districts, and promptly transmit to the secretary of the Department of Education a correct plat showing any changes in the boundaries of any school district in accordance with the instructions of the secretary of the Department of Education.

Source: SDCL, § 13-6-3 as enacted by SL 1973, ch 85, § 4; SL 2003, ch 272, § 63.



§ 13-6-3.3 Public officials to make available information from public records.

13-6-3.3. Public officials to make available information from public records. Upon request, state, county, and school district officials shall make available to the members of planning committees and other school boards and the secretary of the Department of Education such information from public records in their possession as is essential to them in the performance of their duties as set forth in this chapter.

Source: SL 1955, ch 41, ch 8, § 7; SL 1957, ch 61; SL 1959, ch 61, § 1; SDC Supp 1960, § 15.2007 (6); SDCL, § 13-6-25; SL 1973, ch 85, § 15; SL 2003, ch 272, § 63.



§ 13-6-4 Requirements for school district reorganization.

13-6-4. Requirements for school district reorganization. Reorganization of school districts shall meet the requirements set forth in §§ 13-6-5 and 13-6-7, and the standards for proposed school districts as adopted by the South Dakota Board of Education.

Source: SL 1955, ch 41, ch 8, § 5; SL 1959, ch 60, § 1; SDC Supp 1960, § 15.2005; SL 1967, ch 38, § 3; SL 1973, ch 85, § 5.



§ 13-6-5 Repealed.

13-6-5. Repealed by SL 2001, ch 71, § 1



§ 13-6-6 Repealed.

13-6-6. Repealed by SL 1973, ch 85, § 43



§ 13-6-7 Municipality to be all in same district--Exception.

13-6-7. Municipality to be all in same district--Exception. All territory within the corporate limits of any municipality shall be included in the same school district. However, this section does not apply to a municipality created pursuant to chapter 9-3 after July 1, 1991.

Source: SL 1955, ch 41, ch 8, § 5; SL 1959, ch 60, § 1; SDC Supp 1960, § 15.2005 (3); SL 1967, ch 38, § 3; SL 1991, ch 125.



§ 13-6-8 Repealed.

13-6-8. Repealed by SL 1975, ch 128, § 378



§ 13-6-8.1 to 13-6-8.11. Repealed.

13-6-8.1 to 13-6-8.11. Repealed by SL 1973, ch 85, § 43



§ 13-6-9 Repealed.

13-6-9. Repealed by SL 1995, ch 87, § 14



§ 13-6-9.1 Repealed.

13-6-9.1. Repealed by SL 1995, ch 88, § 5



§ 13-6-9.2 County commissioners as school board for district unable to furnish ownboard--Power to finance and operate school program.

13-6-9.2. County commissioners as school board for district unable to furnish own board--Power to finance and operate school program. Whenever the secretary of the Department of Education shall find or be notified by school or county officials that there are insufficient qualified voters residing within a school district who are willing to serve as members of its school board, the secretary of the Department of Education shall notify the board of county commissioners of the county in which the school district is situated in accordance with § 13-5-14, and the board of county commissioners shall serve as the school board of the district until such time as this situation no longer exists. The board of county commissioners shall be authorized to levy sufficient funds against the taxable property of the district, with regard for the levy limitations applicable to school districts, to finance the necessary educational program and student services either through the operation of an accredited educational program within the district or for the payment of the necessary tuition if pupils must be assigned to another district or districts for educational purposes.

Source: SDCL, § 13-6-8 (2) as added by SL 1973, ch 85, § 7; SL 2003, ch 272, § 63.



§ 13-6-9.3 , 13-6-9.4. Repealed.

13-6-9.3, 13-6-9.4. Repealed by SL 1995, ch 87, §§ 15, 16



§ 13-6-10 Reorganization initiated by school board or voters--Development of plan--Deadlines for acknowledging petition and filing plan--Submission of planto voters.

13-6-10. Reorganization initiated by school board or voters--Development of plan--Deadlines for acknowledging petition and filing plan--Submission of plan to voters. If the school board or the voters of two or more districts or parts of districts express a desire to consolidate their respective districts to create a new entity; or the school board or the voters of an existing district express a desire to divide the district to create one or more new entities; or the school board or the voters of an existing district express a desire to dissolve and be annexed to an existing district, the school board may by resolution, or shall, if presented by a petition signed by fifteen percent of the registered voters residing in the district, based upon the total number of registered voters at the last preceding general election, develop a plan to accomplish the desire expressed in the resolution or contained in the petition. If more than one district is involved, their respective school boards shall act jointly in the preparation of the plan. Within fifteen days after a petition is filed as provided in this section, the school district shall acknowledge the receipt of the petition in writing to the person who filed the petition. Within one hundred eighty days after the petition was filed, the school board shall develop the plan required in this section and shall file the plan as required in § 13-6-17. The Department of Education may grant two extensions of the filing deadline, not to exceed ninety days each.

The school board shall call conferences and hold hearings to develop the plan. The school board may employ a consultant. If the school boards involved in the creation of a plan initiated by a petitioner cannot agree on a single plan within the time allowed in this section, the Secretary of Education shall submit a plan to the voters of each affected school board within ninety days.

Source: SDCL, § 13-6-10 as enacted by SL 1973, ch 85, § 9; SL 1987, ch 67, § 9; SL 1991, ch 126, § 1; SL 1999, ch 77, § 1; SL 2003, ch 272, § 63; SL 2005, ch 95, § 1.



§ 13-6-11 , 13-6-12. Repealed.

13-6-11, 13-6-12. Repealed by SL 1973, ch 85, § 43



§ 13-6-13 Contents of reorganization plan--Acceptance or rejection of annexed area byreceiving board--Excess tax levy.

13-6-13. Contents of reorganization plan--Acceptance or rejection of annexed area by receiving board--Excess tax levy. The plan shall contain:

(1) A map or maps showing the boundaries of the proposed district or districts, the boundaries of the existing districts involved, the location of existing and proposed attendance centers and a description of the facilities, and the proposed school bus routes, if any;

(2) A legal description of the boundaries of the proposed district or districts;

(3) Estimates of the school age population within the proposed district or districts;

(4) The assessed valuation of all taxable property of each existing district and of the proposed district or districts;

(5) Outstanding general obligation bonds of any component district, funds in all school accounts and estimated receipts in all accounts in process of collection;

(6) If a joint district, the designation of the county of jurisdiction;

(7) The official name of the proposed district;

(8) A statement with regard to a proposed method of adjustment of assets and liabilities;

(9) The proposed number of school board members if a new entity is to be created;

(10) A description of the proposed educational program;

(11) A reasonably detailed budget showing estimated annual receipts and expenditures for the operation of the proposed district or districts;

(12) A statement recognizing any requests for minor boundary changes;

(13) Such additional information as may be necessary to show compliance with the standards for school districts as adopted by the South Dakota Board of Education.

If the plan proposes the dissolution and annexation of a school district to one or more school districts, the school board of the receiving district, or districts, shall by resolution express their acceptance or rejection of all or part of the district to be dissolved as set forth in the proposed plan.

If the school boards of two or more school districts are developing a plan to consolidate, and two-thirds of the members of each affected school board agree, the plan may also include the provisions of an excess tax levy authorized in § 10-12-43 if an excess tax levy currently exists in one or more of the school districts. If the plan is approved by the voters, the proposed excess tax levy may be applied in the new consolidated school district. If a proposed excess tax levy is included in the plan, the plan shall state the amount of the proposed excess tax levy. The proposed excess tax levy may be applied for taxes payable in any of the five years following the date of reorganization. In addition, each school board involved in the development of the plan shall announce the inclusion of the proposed excess tax levy in the plan to the taxpayers in the manner set forth in § 10-12-43.

Source: SL 1955, ch 41, ch 8, § 10; SL 1957, ch 60, § 3; SDC Supp 1960, § 15.2010; SL 1973, ch 85, § 10; SL 1991, ch 126, § 2; SL 2004, ch 122, § 1.



§ 13-6-13.1 Former school district representation areas for consolidated districts--Establishment--Election of board members.

13-6-13.1. Former school district representation areas for consolidated districts--Establishment--Election of board members. When the reorganization plan is submitted, the school board or the electors of the district may establish school board representation areas to represent each former school district which consolidated to form the reorganized school district. Each former school district representation area shall be formed by adhering to standards of population deviance as established by judicial precedence. The former school district representation areas shall be established after an election is called and held pursuant to §§ 13-8-3 to 13-8-5, inclusive, by a majority vote of the electors voting at the election. The former school district representation areas, if established, shall become effective January first of the following year. If so established, the representation areas supersede the provisions of § 13-8-7 regarding representation from incorporated and nonincorporated areas. If former board member representation areas are established, the school board member candidate shall be a resident voter and reside within the representation area to qualify. The reorganization plan shall state whether the school board member candidates shall be elected at large or elected by the voters who reside within the representation area.

Any current board members shall serve the balance of their term. At the time of an election or vacancy, board members shall be elected or appointed in order that each representation area shall have a resident board member.

Source: SL 1988, ch 136.



§ 13-6-14 Repealed.

13-6-14. Repealed by SL 1973, ch 85, § 43



§ 13-6-15 Repealed.

13-6-15. Repealed by SL 1995, ch 87, § 17



§ 13-6-16 Repealed.

13-6-16. Repealed by SL 1973, ch 85, § 43



§ 13-6-17 Plan incorporated in minutes--Distribution of copies--Approved planbinding--Superseding later plan.

13-6-17. Plan incorporated in minutes--Distribution of copies--Approved plan binding--Superseding later plan. The plan shall be made a part of the minutes of the school board of the school district, or districts; one copy shall be filed with the board of county commissioners in each county in which the territory of the proposed district, or districts, is located; and two copies shall be delivered to the secretary of the Department of Education. If the plan is approved by the secretary of the Department of Education, it shall be valid and binding upon the districts for a period not to exceed one year, providing one or more of the districts approved the plan in accordance with § 13-6-47. However, if a different plan is presented to and approved by the secretary of the Department of Education, such approval shall supersede the last preceding approval.

Source: SL 1955, ch 41, ch 8, §§ 12, 16; SDC Supp 1960, §§ 15.2012, 15.2013; SL 1973, ch 85, § 12; SL 2003, ch 272, § 63.



§ 13-6-18 Review of plan by secretary--Hearings--Notice of compliance ornoncompliance--Duration of plan.

13-6-18. Review of plan by secretary--Hearings--Notice of compliance or noncompliance--Duration of plan. Upon receipt of a proposed plan, the secretary of the Department of Education shall review the plan and compare its features with the requirements for school district reorganization as provided in § 13-6-4. The secretary of the Department of Education may call a hearing on the proposal, or request additional information as deemed necessary before his approval or disapproval. He shall notify in writing the school boards of the school districts and boards of county commissioners affected that the proposal is found, or is not found, to be in compliance with the requirements for school district reorganization and the standards and rules adopted by the South Dakota board of education.

The secretary of the Department of Education may deny approval of a plan when in the superintendent's judgment the proposed district does not contain enough valuation or enrollment to provide an adequate educational program.

Source: SDCL, § 13-6-18, as enacted by SL 1973, ch 85, § 13; SL 1990, ch 112, § 2; SL 2003, ch 272, § 63.



§ 13-6-18.1 Boundary changes--When allowed.

13-6-18.1. Boundary changes--When allowed. If a plan of reorganization has been approved pursuant to § 13-6-18, a boundary change pursuant to § 13-6-84.2 or 13-6-85 may be allowed by a school board only if:

(1) The plan has been rejected by the voters;

(2) The school boards of each district which voted and approved the reorganization plan concur by majority vote and the minor boundary change is recognized in the plan; or

(3) The plan is operative pursuant to § 13-6-61.
Source: SL 1990, ch 111, § 1; SL 1991, ch 143, § 3.



§ 13-6-19 Repealed.

13-6-19. Repealed by SL 1973, ch 85, § 14



§ 13-6-20 to 13-6-24. Repealed.

13-6-20 to 13-6-24. Repealed by SL 1973, ch 85, § 43



§ 13-6-25 Transferred.

13-6-25. Transferred to § 13-6-3.3



§ 13-6-26 Repealed.

13-6-26. Repealed by SL 1973, ch 85, § 43



§ 13-6-27 Repealed.

13-6-27. Repealed by SL 1971, ch 103, § 17



§ 13-6-28 , 13-6-29. Repealed.

13-6-28, 13-6-29. Repealed by SL 1973, ch 85, § 43



§ 13-6-30 Annexed territory to remain with original school district--Exception.

13-6-30. Annexed territory to remain with original school district--Exception. Notwithstanding the provision of § 13-6-7, if the territory sought to be annexed by the municipality is part of another school district, such territory shall remain a part of the school district in which the territory is located at the time of annexation unless the boundary of the school district from which the territory is taken is changed according to the provisions of §§ 13-6-84, 13-6-84.1 and 13-6-86, to 13-6-88, inclusive.

Source: SDC 1939, § 15.2502; SL 1951, ch 60; SL 1955, ch 41, ch 8, § 23; SL 1959, ch 62; SDC Supp 1960, § 15.2020; SL 1974, ch 127; SL 1987, ch 127; SL 1992, ch 60, § 2.



§ 13-6-31 to 13-6-36. Repealed.

13-6-31 to 13-6-36. Repealed by SL 1973, ch 85, § 43



§ 13-6-37 Transferred.

13-6-37. Transferred to § 13-6-1.1



§ 13-6-38 to 13-6-40. Repealed.

13-6-38 to 13-6-40. Repealed by SL 1973, ch 85, § 43



§ 13-6-41 Special election called on state approval of plan--Eligibility to vote.

13-6-41. Special election called on state approval of plan--Eligibility to vote. Upon receipt of the approval of the plan from the secretary of the Department of Education, the school board of each school district shall call a special election within each school district and all qualified voters of the district shall be entitled to vote on the proposal.

Source: SL 1973, ch 85, § 17; SL 2003, ch 272, § 63.



§ 13-6-41.1 Election on dissolution of district restricted to dissolving district--Resolutionof annexing district.

13-6-41.1. Election on dissolution of district restricted to dissolving district--Resolution of annexing district. Notwithstanding the provisions of § 13-6-41, in the event the approved plan consists of an existing district attempting to dissolve and be annexed to one or more other districts, the election required by § 13-6-41 shall be called only in the district which expressed the desire to dissolve. No further action shall be required by the district to which territory may be annexed other than the filing of the resolution as provided in § 13-6-13 as part of the proposed plan.

Source: SDCL, § 13-6-41 as added by SL 1973, ch 85, § 17.



§ 13-6-41.2 Date of election.

13-6-41.2. Date of election. The election required by § 13-6-41 shall be held within ninety days, subsequent to the date of approval. The date of such election shall be established by the secretary of the Department of Education.

Source: SDCL, § 13-6-41 as added by SL 1973, ch 85, § 17; SL 2003, ch 272, § 63.



§ 13-6-41.3 Notice of election--Contents--Costs of election.

13-6-41.3. Notice of election--Contents--Costs of election. The school board shall cause a notice of a special election to be published as provided in § 13-7-8. Such notice shall clearly state and contain the purpose of the election, a description of the boundaries of the proposed district, or districts, contained in the plan, and the time and place, or places, at which the election will be held. The cost of conducting the election shall be assumed by and be the responsibility of each participating school district.

Source: SL 1955, ch 41, ch 8, § 18; SDC Supp 1960, § 15.2015; SDCL, § 13-6-41; SL 1971, ch 103, § 3; SL 1973, ch 85, § 17.



§ 13-6-42 Repealed.

13-6-42. Repealed by SL 1973, ch 85, § 43



§ 13-6-43 Ballot form for election on reorganization.

13-6-43. Ballot form for election on reorganization. The ballot for an election on school district reorganization shall be in the following form:

* For Proposed School District Reorganization Plan

* Against Proposed School District Reorganization Plan

Check with a cross (.) or check mark (.) in the square desired.

Source: SL 1955, ch 41, ch 8, § 18; SDC Supp 1960, § 15.2015; SL 1973, ch 85, § 18.



§ 13-6-44 General election law applicable to reorganization elections.

13-6-44. General election law applicable to reorganization elections. In all other respects the election shall be held according to the laws governing elections in this state.

Source: SL 1955, ch 41, ch 8, § 18; SDC Supp 1960, § 15.2015.



§ 13-6-45 Certification and canvass of votes--Results transmitted to secretary.

13-6-45. Certification and canvass of votes--Results transmitted to secretary. At the next regular meeting of the school board, following the date of the election, the votes cast at each polling place shall be certified and the total number of votes cast for and against the proposed school district reorganization plan shall be determined and the results of the election transmitted to the secretary of the Department of Education.

Source: SL 1955, ch 41, ch 8, § 18; SL 1957, ch 62, § 1; SDC Supp 1960, § 15.2015; SL 1961, ch 72; SL 1963, ch 69, § 4; SL 1963, ch 71; SL 1971, ch 103, § 5; SL 1973, ch 85, § 19; SL 2003, ch 272, § 63.



§ 13-6-46 Repealed.

13-6-46. Repealed by SL 1973, ch 85, § 43



§ 13-6-47 Vote required to approve reorganization plan.

13-6-47. Vote required to approve reorganization plan. Upon the receipt and review of the results of the election on a plan and if the secretary of the Department of Education finds that a majority of votes cast in each district is in favor of the consolidation or division of school districts to create a new school district, or districts, as set forth in the plan, the plan shall be considered to be approved by the voters. If the secretary of the Department of Education finds that fifty percent of the votes cast in a district are in favor of a plan to dissolve the district and annex its territory to another district, or districts, as set forth in the plan, the plan shall be considered approved by the voters.

Source: SDC Supp 1960, § 15.2015 as added by SL 1961, ch 72; SL 1963, ch 69, § 4; SL 1963, ch 71; SL 1971, ch 103, § 6; SL 1973, ch 85, § 20; SL 1995, ch 87, § 18; SL 2003, ch 272, § 63.



§ 13-6-48 Secretary's notice of election results--Order effecting plan--Contents.

13-6-48. Secretary's notice of election results--Order effecting plan--Contents. The secretary of the Department of Education shall notify all school boards of each district included in the plan and boards of county commissioners affected if such plan has been approved or rejected by the voters. If the plan was approved by the voters, the secretary of the Department of Education shall issue his order to give effect to such plan. The order shall contain a description of the boundary of each school district, the date that the district shall become operative, the number of school board members to be elected and the county of jurisdiction as provided in § 13-5-14.

Source: SL 1955, ch 41, ch 8, § 18; SL 1957, ch 62, § 1; SDC Supp 1960, § 15.2015; SL 1961, ch 72; SL 1963, ch 69, § 4; SL 1963, ch 71; SL 1971, ch 103, § 7; SL 1973, ch 85, § 21; SL 2003, ch 272, § 63.



§ 13-6-48.1 Distribution of copies of reorganization order.

13-6-48.1. Distribution of copies of reorganization order. A copy of the order issued pursuant to § 13-6-48 shall be sent by the secretary of the Department of Education to the school board of each school district affected by the order, to the county auditor and the chairman of the board of county commissioners of each county in which such district, or part thereof, shall lie, and when a school district is eliminated or created, a copy of the order shall be filed with the secretary of state as provided in chapter 6-10.

Source: SL 1955, ch 41, ch 8, § 18; SL 1957, ch 62, § 1; SDC Supp 1960, § 15.2015; SL 1961, ch 72; SL 1963, ch 69, § 4; SL 1963, ch 71; SDCL, § 13-6-48; SL 1971, ch 103, § 7; SL 1973, ch 85, § 21; SL 2003, ch 272, § 63.



§ 13-6-48.2 Correction of county boundary records to show reorganization--Notice tosecretary.

13-6-48.2. Correction of county boundary records to show reorganization--Notice to secretary. The board of county commissioners shall, upon receipt of an order pursuant to § 13-6-48.1, correct the legal description of the school district, or school districts, as the same may appear in its records, and immediately thereafter shall notify the secretary of the Department of Education that the county records have been corrected in accordance with the order of the secretary of the Department of Education.

Source: SDCL, § 13-6-48 as added by SL 1973, ch 85, § 21; SL 2003, ch 272, § 63.



§ 13-6-49 Reconsideration of rejected plan.

13-6-49. Reconsideration of rejected plan. If the voters of a school district voting upon a school district reorganization plan failed to approve the plan, the school board of the district may call a special election within one year from the date of the previous election for the purpose of reconsidering the plan. The school board shall call the election if a petition signed by twenty percent of the voters residing within the district is presented to the business manager of the district requesting reconsideration of the plan. The results of this election shall be transmitted to the secretary of the Department of Education as provided in § 13-6-45 and he shall proceed as provided by law. No election may be called under this section if a different plan has been approved pursuant to § 13-6-17.

Source: SDCL, § 13-6-49 as enacted by SL 1973, ch 85, § 22; SL 1991, ch 143, § 2; SL 2003, ch 272, § 63.



§ 13-6-50 to 13-6-52. Repealed.

13-6-50 to 13-6-52. Repealed by SL 1973, ch 85, § 43



§ 13-6-53 Joint exercise of county powers in reorganization of joint districts.

13-6-53. Joint exercise of county powers in reorganization of joint districts. Any power or duty which a board of county commissioners or county officer has under this chapter involving reorganization of its own school districts shall be performed jointly by all boards of county commissioners and county officers of those counties containing territory involved in the reorganization of joint school districts.

Source: SDC 1939, § 15.2005; SL 1955, ch 41, ch 8, § 6; SDC Supp 1960, § 15.2006; SL 1961, ch 71, § 1; SL 1964, ch 37; SL 1965, ch 43, § 1; SL 1966, ch 40, § 1; SL 1973, ch 85, § 23.



§ 13-6-54 to 13-6-58. Repealed.

13-6-54 to 13-6-58. Repealed by SL 1973, ch 85, § 43



§ 13-6-59 Joint district controlled by county with majority of children.

13-6-59. Joint district controlled by county with majority of children. If a joint school district is created, the county officials shall comply with the orders and directives of the board of county commissioners of the county having jurisdiction over the school district so created. A school district shall be considered to be under the jurisdiction of the board of county commissioners of the county where the major portion of the children listed on the fall submission of student enrollment data of the school district area are located.

Source: SDC Supp 1960, § 15.2006 as added by SL 1966, ch 40, § 1; SL 1973, ch 85, § 24; SL 2012, ch 88, § 6.



§ 13-6-60 Repealed.

13-6-60. Repealed by SL 1973, ch 85, § 43



§ 13-6-61 Operative date of reorganization--Participation in elections before operativedate.

13-6-61. Operative date of reorganization--Participation in elections before operative date. All school district reorganization shall take effect and the new school district shall become operative on the first day of July following the date of the order by the secretary of the Department of Education, except that when such order is issued after the first day of March the new school district shall not become operative until the first day of July of the next subsequent calendar year. The voters of any area to be included within a district as the result of any action taken under this chapter shall be privileged to participate in regular and special elections of said district which occur between the date of such order and such operative date.

Source: SL 1955, ch 41, ch 8, § 5; SL 1959, ch 60, § 1; SDC Supp 1960, § 15.2005 (6), (7); SL 1967, ch 38, § 3; SL 1973, ch 85, § 25; SL 2003, ch 272, § 63.



§ 13-6-61.1 Operative date when reorganization consists solely of dissolution of schooldistrict.

13-6-61.1. Operative date when reorganization consists solely of dissolution of school district. Notwithstanding § 13-6-61 when reorganization consists solely of the dissolution of a school district the effective date of the plan is July first following the date of the order by the secretary of the Department of Education or as provided in the plan.

Source: SL 1990, ch 78, § 3; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-6-62 Election of board for new district--Notices and declarations of candidacy--Costs.

13-6-62. Election of board for new district--Notices and declarations of candidacy--Costs. If under the provisions of this chapter a new school district entity is created, the voters shall elect a new school board to govern such school district as hereinafter provided. The county auditor of the county having jurisdiction shall conduct the election under the existing statutory provisions for conducting annual elections in school districts. The county auditor shall perform the duties specified for the business manager as provided in chapter 13-7, as amended and shall also give the notice of the number of school board vacancies and residency requirements for school board membership as may be set forth in the plan approved by the voters. The declaration of candidacy shall be filed in the office of the county auditor, and the date of election may be fixed on or before the first Monday in May. Costs of conducting the election shall be paid by the new school district.

Source: SL 1955, ch 41, ch 8, § 24; SL 1957, ch 62, § 5; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1968, ch 41, § 2; SL 1971, ch 103, § 12; SL 1973, ch 85, § 26.



§ 13-6-62.1 Repealed.

13-6-62.1. Repealed by SL 1991, ch 143, § 4



§ 13-6-63 Election and terms of members of new board--Residence requirements.

13-6-63. Election and terms of members of new board--Residence requirements. The county auditor shall cause the school board members to be elected for terms of office as provided by statute. The residency requirements of school board members shall be as provided in chapter 13-8.

Source: SL 1955, ch 41, ch 8, § 24; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1963, ch 69, § 5; SL 1968, ch 41, § 2; SL 1971, ch 103, § 13; SL 1973, ch 85, § 27.



§ 13-6-64 Assumption of office, organization and contracts made before new districtoperational--Continued operation of old boards.

13-6-64. Assumption of office, organization and contracts made before new district operational--Continued operation of old boards. The school board members of a newly created district elected on or before the first Monday in May shall qualify and assume office as soon as can be conveniently done but not before the first Monday in January of the year in which the district will become operational. They shall organize the board as provided in chapter 13-8 and may immediately contract for services and supplies to be furnished the newly created school district for the fiscal year beginning July first of the year following the election and organization of such board. However, if a new district does not become operational, the contracts are void. The board shall meet as often as it deems necessary before the new district becomes operational, and its expenses shall constitute a legal claim under §§ 13-8-37 and 13-8-38, to be paid by the new district when operational. The school boards of existing districts reorganized into newly created districts shall continue to operate until the end of the current fiscal year.

Source: SDC Supp 1960, § 15.2021 as added by SL 1961, ch 74, § 1; SL 1967, ch 41, § 1; SL 1968, ch 41, § 2; SL 1985, ch 120, § 2.



§ 13-6-65 Repealed.

13-6-65. Repealed by omission from SL 1968, ch 41, § 2



§ 13-6-66 Effective date of change of boundaries by creation of new district.

13-6-66. Effective date of change of boundaries by creation of new district. The changes in boundaries caused by the creation of the new school district shall take effect July first after the new board has been elected and qualified.

Source: SL 1955, ch 41, ch 8, § 24; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1968, ch 41, § 2.



§ 13-6-67 Dissolution of district after transfer of total area by reorganization--Expiration of terms of officers.

13-6-67. Dissolution of district after transfer of total area by reorganization--Expiration of terms of officers. A school district whose total area has been transferred to another school district or districts by reorganization is dissolved at the time the new district or districts take effect. The terms of the dissolved district's officers expire when the newly elected school officers assume their offices and all duties directed by the board of county commissioners have been performed. If former school board members of a district, eliminated by reorganization, are required by the board of county commissioners to perform duties as provided in § 13-6-77, the reorganized district or districts shall pay those board members in the same manner and at the same time rate as regular school board members.

Source: SL 1955, ch 41, ch 8, § 24; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1968, ch 41, § 2; SL 1973, ch 85, § 28; SL 1982, ch 133, § 2.



§ 13-6-68 to 13-6-72. Repealed.

13-6-68 to 13-6-72. Repealed by SL 1973, ch 85, § 43



§ 13-6-73 Repealed.

13-6-73. Repealed by omission from SL 1968, ch 41, § 2



§ 13-6-74 Repealed.

13-6-74. Repealed by SL 1973, ch 85, § 43



§ 13-6-75 Filling of vacancies on school board created by transfer of territory toanother district.

13-6-75. Filling of vacancies on school board created by transfer of territory to another district. If a majority of the school board members reside in that portion of an existing school district which is transferred to another school district as a result of an election on a school district reorganization plan, these vacancies shall be filled by an election conducted by the school board and held prior to the first Monday in May as provided in § 13-6-64. If less than a majority of the school board members reside in that portion of an existing school district which is transferred to another school district as a result of an election on a school district reorganization plan, these vacancies shall be filled by appointment by the remaining members of the board until the next regular school board election, and such appointments shall coincide with the time limits provided in § 13-6-64.

Source: SL 1955, ch 41, ch 8, § 24; SL 1957, ch 62, § 6; SDC Supp 1960, § 15.2021; SL 1961, ch 74, § 1; SL 1968, ch 41, § 2; SL 1973, ch 85, § 29.



§ 13-6-76 Repealed.

13-6-76. Repealed by SL 1973, ch 85, § 43



§ 13-6-77 Valuation by county commissioners of school property and debt--Adjustments--Joint county action.

13-6-77. Valuation by county commissioners of school property and debt--Adjustments--Joint county action. The board of county commissioners of the county having jurisdiction over the school district shall have the power and duty to determine the value and the amount of all school owned property, cash assets, and all bonded and other indebtedness of each existing school district affected by a change in district boundaries resulting from any form of school district reorganization. The board of county commissioners of the county having jurisdiction over the school district entity created or to which territory has been annexed shall, after the change takes effect, order any equitable adjustment as deemed necessary. If the adjustment requires a transfer of school district owned property, assets, or liabilities from a school district under the jurisdiction of one county to a school district under the jurisdiction of another county, the order directing the transfer of such property and the adjustment of such assets and liabilities shall be approved by the board of county commissioners of both counties and signed by their respective chairmen.

Source: SL 1955, ch 41, ch 8, § 25; SDC Supp 1960, § 15.2022; SL 1968, ch 42, § 1; SL 1973, ch 85, § 30.



§ 13-6-78 Transfer of assets and liabilities on reorganization--Copy of directive tosecretary.

13-6-78. Transfer of assets and liabilities on reorganization--Copy of directive to secretary. All liabilities and assets shall be transferred according to directives prepared by the board of county commissioners. A copy of such directives shall be mailed to the secretary of the Department of Education and all other parties enumerated in § 13-6-48.

Source: SL 1955, ch 41, ch 8, § 25; SDC Supp 1960, § 15.2022; SL 1968, ch 42, § 1; SL 1971, ch 103, § 14; SL 1973, ch 85, § 31; SL 2003, ch 272, § 63.



§ 13-6-79 Repealed.

13-6-79. Repealed by omission from SL 1968, ch 42, § 1



§ 13-6-80 Repealed.

13-6-80. Repealed by SL 1973, ch 85, § 43



§ 13-6-81 Tax to discharge liabilities of district dissolved in reorganization--Taxlimitation--Bond issue.

13-6-81. Tax to discharge liabilities of district dissolved in reorganization--Tax limitation--Bond issue. If the board of county commissioners shall find that a school district, totally dissolved by reorganization, has an excess of total liabilities over its total assets, such board of county commissioners may authorize a tax levy against the property located within the boundary of such former school district necessary to discharge the balance of liabilities. Such tax levy may not exceed six dollars per thousand dollars of taxable valuation in any one year and shall be exclusive of all other tax limitations. The board of county commissioners may at its discretion authorize the issuing of bonds to fund the indebtedness herein mentioned.

Source: SL 1955, ch 41, ch 8, § 25; SDC Supp 1960, § 15.2022; SL 1968, ch 42, § 1; SL 1973, ch 85, § 32; SL 1989, ch 87, § 15L.



§ 13-6-82 Bonded indebtedness not transferred by reorganization--Continuation of taxlevy and redemption of bonded indebtedness--Trust fund.

13-6-82. Bonded indebtedness not transferred by reorganization--Continuation of tax levy and redemption of bonded indebtedness--Trust fund. Nothing in this chapter shall be construed to authorize the transfer of the liabilities of existing bonded indebtedness from the district or territory against which it was originally incurred. Should there be any existing bonded indebtedness outstanding against a district, the county auditor shall continue the annual tax levy that was provided for the redemption of such bond issue. The board of county commissioners shall have the same authority as a school board under the provisions of §§ 13-16-10 to 13-16-14, inclusive. The board of county commissioners shall direct the treasurer of the school board of the said former school district to transfer all money in the bond redemption fund as of the close of the last school fiscal year the district existed, to the county treasurer and the said county treasurer shall place such money so received in a trust fund along with the receipts from the annual tax levy provided in § 13-6-81 and shall be authorized to invest any surplus money in this trust fund in such securities as are authorized by law for school district funds and the income from such investments shall be added to such trust fund. The county treasurer shall apply the money in the said trust fund to the redemption of such bonded indebtedness as the bonds become due and payable and, if sufficient money is available, may negotiate with the bondholders to purchase outstanding bonds ahead of schedule when such action is deemed advisable and so ordered by the board of county commissioners. When the bonds are paid and canceled, the county treasurer shall place the unused balance in the said trust fund, if any, to the credit of the district or districts containing territory of the former school district.

Source: SL 1955, ch 41, ch 8, § 25; SDC Supp 1960, § 15.2022; SL 1968, ch 42, § 1; SL 1973, ch 85, § 33.



§ 13-6-83 Disposition of records of district dissolved by reorganization.

13-6-83. Disposition of records of district dissolved by reorganization. When a school district entity goes out of existence due to reorganization or consolidation and the area of such district becomes a part of another school district entity, the records of the former school district entity shall become official records of the school district entity of which said former school district entity becomes a part; provided, however, that if said former school district entity becomes a part of two or more school district entities, then the board of county commissioners shall determine the disposition of said records. The destruction or disposition of such records shall be handled as prescribed in §§ 13-8-43 and 13-8-44. The provisions of this section shall also be applicable to school district entities which have gone out of existence prior to the effective date hereof and said records shall be disposed of as herein provided.

Source: SL 1965, ch 62; SL 1971, ch 103, § 15; SL 1973, ch 85, § 34.



§ 13-6-84 Board approval or disapproval of boundary changes.

13-6-84. Board approval or disapproval of boundary changes. The school board of a school district may approve or disapprove proposed boundary changes of the school district under conditions described in §§ 13-6-84.1 to 13-6-84.3, inclusive, 13-6-85, and 13-6-86.

Source: SL 1955, ch 41, ch 8, § 20; SL 1959, ch 60, § 2; SDC Supp 1960, § 15.2017; SL 1961, ch 73, § 1; SL 1963, ch 72; SL 1973, ch 85, § 35; SL 1979, ch 112, § 1.



§ 13-6-84.1 Criteria for boundary changes.

13-6-84.1. Criteria for boundary changes. In all proposed changes in school district boundaries, the following conditions shall prevail:

(1) The boundary of the area proposed to be transferred shall be coterminous at some point with the common boundary of the two school districts. Land owned by the federal, state, or local governments and unoccupied land may be included in the request;

(2) Children must reside within the boundary of the area to be transferred, unless it is an area change initiated by a school board as provided in § 13-6-84.2.
Source: SDCL, § 13-6-85 as added by SL 1973, ch 85, § 36; SL 1979, ch 112, § 2; SL 2004, ch 123, § 1.



§ 13-6-84.2 Resolution of intent to make boundary change--Public hearing--Final schoolboard action--Action by county commissioners.

13-6-84.2. Resolution of intent to make boundary change--Public hearing--Final school board action--Action by county commissioners. A boundary change between school districts may be initiated by a resolution of intent to make a boundary change by the school board of a district. The initiating board shall, within five days of passage of the resolution of intent, forward a copy of the resolution to all affected districts. The school boards of the affected districts shall act upon the resolution of intent during their next meeting. Within thirty days of the passage of the resolution of intent by each district a public hearing shall be held by the boards of each district. Within thirty days of the public hearing, and if no petition for election has been filed pursuant to § 13-6-84.3, the school boards of each district shall meet and take final action on the resolution of intent. If the resolutions of all districts favor a boundary change, the resolutions shall be forwarded to the county commissioners having jurisdiction over the school districts affected. The county commissioners shall act pursuant to § 13-6-87.

Source: SL 1979, ch 112, § 3.



§ 13-6-84.3 Submission of question by school board when requested by five percent ofvotes--Majority vote--Submission to county commissioners upon passage.

13-6-84.3. Submission of question by school board when requested by five percent of votes--Majority vote--Submission to county commissioners upon passage. Within thirty days of the last date of the public hearing, pursuant to § 13-6-84.2, five percent of the voters residing within a school district may petition the school board to refer the resolutions to an election. The school district shall submit the question at the next annual election provided in § 13-7-10. The question shall be deemed to have passed or failed by a simple majority of those voting. Upon passage, the school boards shall submit the resolution to the county commissioners for implementation pursuant to § 13-6-87.

Source: SL 1979, ch 112, § 4; SL 1995, ch 89.



§ 13-6-85 Minor boundary changes on petition by voters--Appeal from school board--Procedure.

13-6-85. Minor boundary changes on petition by voters--Appeal from school board--Procedure. A boundary change, affecting not more than two percent of the assessed valuation and not more than two percent of the tax-exempt acreage or other tax-exempt property to be determined at the discretion of the school district from which the area is to be taken, may be made upon an application for a boundary change to the school board of the school district from which the area is to be taken and to the school board of the school district to which the area is to be annexed, in the form of a petition signed by all of the owners of land, excluding land owned by the state or any other political subdivision in the area to be transferred by the boundary change. Copies of the petitions shall also be delivered by the petitioners to the board of county commissioners having jurisdiction over the school districts affected. Any petitioner who is aggrieved by a decision of the school board under this section may appeal that decision.

An appeal from the decision of the school board may be made to the circuit court in the time and manner specified by § 13-46-1 or to the secretary of the Department of Education or the secretary's representative within thirty days from the date of the decision of the school board by filing a notice with the secretary of the school board and mailing a copy of the notice to the secretary of the Department of Education. An appeal to the secretary of the Department of Education may be heard by the secretary or the secretary's representative. The secretary of the Department of Education shall thereafter set a time and place for the hearing and give at least ten days' written notice of the hearing to the parties involved in the appeal, including all affected school districts. An appeal to the secretary is not a contested case subject to chapter 1-26. An appeal from the decision of the secretary may be made pursuant to § 13-6-89. On appeal from a decision of the secretary, the appeal shall be heard and determined in the same manner as a direct appeal from the school board decision pursuant to § 13-6-89 and chapter 13-46 without any presumption of the correctness of the decision of the secretary nor may the provisions of § 1-26-36 be applied to the decision of the secretary. Nothing in this section affects the right of an aggrieved party to appeal from the decision of the school board to the circuit court.

Source: SDC 1939, § 15.2504; SL 1951, ch 61; SL 1955, ch 41, ch 8, § 20; SL 1957, ch 62, § 3; SL 1959, ch 60, § 2; SDC Supp 1960, § 15.2017; SL 1961, ch 73, § 1; SL 1963, ch 72; SL 1965, ch 45; SL 1970, ch 95; SL 1973, ch 85, § 36; SL 1980, ch 120; SL 1983, ch 119; SL 1990, ch 113; SL 1992, ch 116, § 1; SL 1996, ch 102; SL 2003, ch 272, § 63; SL 2004, ch 123, § 2.



§ 13-6-85.1 Description of area in petition for minor boundary change--Map.

13-6-85.1. Description of area in petition for minor boundary change--Map. The description of the area proposed for detachment and annexation in a petition for a minor boundary change shall include the following information:

(1) The potential value of the land as if the land was fully developed as determined by consideration of the current zoning, nearest municipality proposed zoning for the next ten years, nearest municipality comprehensive plan;

(2) Whether the potential fully developed valuation of the land will affect more than two percent of assessed valuation allowed for a minor boundary change; and

(3) The ownership interests in the land.

The map of the area proposed for detachment and annexation shall include all land that is adjacent to the proposed boundary change that is owned by the petitioners that is contiguous to the land included in the proposed boundary change.

Source: SL 2014, ch 77, § 1.



§ 13-6-86 Contents of petition or resolution for boundary change.

13-6-86. Contents of petition or resolution for boundary change. The petitions and resolutions for a proposed boundary change shall contain, but not be limited to, the following:

(1) The names of the school districts involved and a correct description of the area proposed for detachment and annexation;

(2) A map of the area proposed for detachment and annexation, including a portion or all of the district from which such area is to be detached and the district to which such area is to be annexed;

(3) A statement certified by the county auditor setting forth the amount of the assessed valuation of the area to be transferred, the total assessed valuation of the school district from which the area is proposed to be removed and the amount of any bonded indebtedness or judgments against the school district.
Source: SDCL, § 13-6-86 as enacted by SL 1973, ch 85, § 37; SL 1979, ch 112, § 5.



§ 13-6-86.1 Approval or disapproval of petition for boundary change--Resolutionsdelivered to county commissioners.

13-6-86.1. Approval or disapproval of petition for boundary change--Resolutions delivered to county commissioners. The school boards, within sixty days of receipt of the petition, shall by resolution, approve or disapprove the request of the petitioners and notify the petitioners in writing whether or not the petition is approved. If the request of the petitioners is approved, a copy of the petition and the resolution of approval shall be delivered by the school board to the board of county commissioners having jurisdiction over the school district losing territory and to the board of county commissioners having jurisdiction over the school district to which the area is to be annexed.

Source: SDCL, § 13-6-86 as added by SL 1973, ch 85, § 37; SL 1990, ch 111, § 2.



§ 13-6-87 Order of county commissioners approving or making boundary change--Distribution of copies.

13-6-87. Order of county commissioners approving or making boundary change--Distribution of copies. Upon receipt of the resolution approving a boundary change or the petition for a boundary change from the school board of each school district affected, the board of county commissioners having jurisdiction over the district to which the territory is to be annexed shall at its next regular meeting issue its order setting forth the effective date of such boundary change. Copies of the order shall be mailed or delivered to the secretary of the Department of Education, the county auditor and each of the county commissioners of the county, or counties, involved, and the chairmen of the school boards of the respective school districts.

Source: SDC Supp 1960, § 15.2017 as added by SL 1963, ch 72; SL 1973, ch 85, § 38; SL 1979, ch 112, § 6; SL 2003, ch 272, § 63.



§ 13-6-88 Adjustment of assets and liabilities on boundary change.

13-6-88. Adjustment of assets and liabilities on boundary change. When a boundary change is made under the provisions of § 13-6-87, the board of county commissioners shall make an adjustment of assets and liabilities as may be required by law.

Source: SDC Supp 1960, § 15.2017 as added by SL 1963, ch 72; SL 1973, ch 85, § 39.



§ 13-6-89 Appeals in school district reorganization matters.

13-6-89. Appeals in school district reorganization matters. Any party feeling aggrieved by any decision of the board of county commissioners, school boards, the secretary of the Department of Education, or the South Dakota Board of Education involving the preparation and approval of a proposed plan for reorganization of school districts or boundary changes or involving any other decision which such boards or secretary of the Department of Education are obligated or empowered to make under the provisions of this chapter shall be entitled to appeal such decision within ninety days to the circuit court and from there to the Supreme Court under the same limitations and procedures provided by law for appeal for all school board decisions and the board of county commissioners, school boards, the secretary of the Department of Education, or the South Dakota Board of Education may also appeal to the Supreme Court from a judgment of the circuit court reversing its decision, either in whole or in part.

Source: SL 1955, ch 41, ch 8, § 26; SDC Supp 1960, § 15.2023; SL 1966, ch 42; SL 1973, ch 85, § 40; SL 2003, ch 272, § 63.



§ 13-6-89.1 , 13-6-90. Repealed.

13-6-89.1, 13-6-90. Repealed by SL 1973, ch 85, § 43



§ 13-6-91 Repealed.

13-6-91. Repealed by SL 1995, ch 87, § 19



§ 13-6-92 Consolidated school districts entitled to additional funds.

13-6-92. Consolidated school districts entitled to additional funds. If two or more school districts consolidate after July 1, 2001 and on or before July 1, 2007, the new school district is entitled to an additional three hundred dollars per average daily membership as defined in § 13-13-10.1, up to a maximum of four hundred average daily membership from each school district or a prorated portion thereof from a partial school district as it existed prior to consolidation for the first year after consolidation. If two or more school districts consolidate after July 1, 2001 and on or before July 1, 2007, the new school district is entitled to an additional two hundred dollars per average daily membership as defined in § 13-13-10.1, up to a maximum of four hundred average daily membership from each school district or a prorated portion thereof from a partial school district as it existed prior to consolidation for the second year after consolidation. If two or more school districts consolidate after July 1, 2001 and on or before July 1, 2007, the new school district is entitled to an additional one hundred dollars per average daily membership as defined in § 13-13-10.1, up to a maximum of four hundred average daily membership from each school district or a prorated portion thereof from a partial school district as it existed prior to consolidation for the third year after consolidation.

If two or more school districts consolidate after July 1, 2007, and on or before July 1, 2010, for the first year after consolidation, each new school district is entitled to one thousand dollars for each sending district student included in the receiving district's fall enrollment for the first year after consolidation, up to a maximum of four hundred sending district students. If two or more school districts consolidate after July 1, 2007, and on or before July 1, 2010, for the second year after consolidation, each new school district is entitled to eight hundred dollars for each sending district student included in the receiving district's fall enrollment for the first year after consolidation, up to a maximum of four hundred sending district students. If two or more school districts consolidate after July 1, 2007, and on or before July 1, 2010, for the third year after consolidation, each new school district is entitled to four hundred dollars for each sending district student included in the receiving district's fall enrollment for the first year after consolidation, up to a maximum of four hundred sending district students.

For the purposes of the entitlement provided in this section, if a receiving district receives fewer than ten sending district students, the receiving district is entitled to payment for ten sending district students.

Source: SL 2001, ch 73, § 1; SL 2007, ch 93, § 3; SL 2008, ch 73, § 1, eff. Feb. 27, 2008; SL 2008, ch 77, § 10; SL 2010, ch 79, § 1.



§ 13-6-92.1 Additional funds for school districts consolidated after July 1, 2007 wherereorganization plan effective on or before July 1, 2008.

13-6-92.1. Additional funds for school districts consolidated after July 1, 2007 where reorganization plan effective on or before July 1, 2008. Notwithstanding the provisions of § 13-6-92, if two or more school districts consolidate after July 1, 2007, and the secretary of education has issued an order to give effect to the reorganization plan pursuant to § 13-6-48 no later than July 1, 2008, the new school district is entitled to an additional six hundred dollars per fall enrollment as defined in § 13-13-10.1, up to a maximum of four hundred fall enrollment from each school district or a prorated portion thereof from a partial school district as it existed prior to consolidation for the first year after consolidation. If two or more school districts consolidate after July 1, 2007, and the secretary of education has issued an order to give effect to the reorganization plan pursuant to § 13-6-48 no later than July 1, 2008, the new school district is entitled to an additional four hundred dollars per fall enrollment, up to a maximum of four hundred fall enrollment from each school district or a prorated portion thereof from a partial school district as it existed prior to consolidation for the second year after consolidation. If two or more school districts consolidate after July 1, 2007, and the secretary of education has issued an order to give effect to the reorganization plan pursuant to § 13-6-48 no later than July 1, 2008, the new school district is entitled to an additional two hundred dollars per fall enrollment, up to a maximum of four hundred fall enrollment from each school district or a prorated portion thereof from a partial school district as it existed prior to consolidation for the third year after consolidation.

Any school district that is eligible for and receives consolidation incentive payments pursuant to this section may not receive consolidation incentive payments pursuant to § 13-6-92.

Source: SL 2008, ch 77, § 12.



§ 13-6-92.2 Definition of terms in §§ 13-6-92 and 13-6-92.1.

13-6-92.2. Definition of terms in §§ 13-6-92 and 13-6-92.1. For the purposes of §§ 13-6-92 and 13-6-92.1, the following terms mean:

(1) "New school district," a school district which is formed as the result of a consolidation of two or more school districts;

(2) "Receiving district," a new school district in which a secondary attendance center was operated prior to consolidation and is operated after consolidation;

(3) "Sending district," a school district which is not a receiving school district whose land has become part of another school district; and

(4) "Sending district student," a student who was included in the current fall enrollment as defined in § 13-13-10.1 of a sending school district for the school year prior to the first year the new school district operates.
Source: SL 2008, ch 77, § 11.



§ 13-6-93 Counting of students.

13-6-93. Counting of students. For the purposes of §§ 13-6-92 to 13-6-96, inclusive, no student may be counted more than once.

Source: SL 2001, ch 73, § 2.



§ 13-6-94 Source of funds.

13-6-94. Source of funds. The entitlement provided by §§ 13-6-92 to 13-6-96, inclusive, shall be paid by the Department of Education out of any money appropriated for the purposes of §§ 13-6-92 to 13-6-96, inclusive.

Source: SL 2001, ch 73, § 3; SL 2003, ch 272, § 63.



§ 13-6-95 Section 13-16-26.2 not applicable.

13-6-95. Section 13-16-26.2 not applicable. The restriction on transfers imposed by § 13-16-26.2 does not apply to any money received by a school district under the provisions of §§ 13-6-92 to 13-6-96, inclusive.

Source: SL 2001, ch 73, § 4.



§ 13-6-96 Promulgation of rules.

13-6-96. Promulgation of rules. The Department of Education may promulgate rules pursuant to chapter 1-26 to implement the provisions of §§ 13-6-92 to 13-6-96, inclusive.

Source: SL 2001, ch 73, § 5; SL 2003, ch 272, § 63.



§ 13-6-97 Required reorganization of school district with low enrollment--Exceptions.

13-6-97. Required reorganization of school district with low enrollment--Exceptions. Any school district that has a fall enrollment, as defined in § 13-13-10.1, of less than one hundred and is not a sparse school district, as defined in § 13-13-78, shall reorganize with another school district or school districts to create a newly reorganized school district with a fall enrollment of one hundred or greater. After July 1, 2007, if the fall enrollment of any school district that is not sparse falls to one hundred or below, that school district shall prepare a plan for reorganization within two years. If any such district fails to prepare a plan for reorganization by the deadline, the Board of Education shall prepare a reorganization plan for the district. However, the provisions of this section do not apply to any school district that receives no foundation program state aid distributed pursuant to chapter 13-13, and that is located at least twenty-five miles from the nearest high school in an adjoining school district in the state. The provisions of this section also do not apply to any school district that is a part of a consortium of school districts exercising joint powers pursuant to chapter 1-24 or intergovernmental cooperation in education pursuant to chapter 13-15 for the purposes stated in § 13-8-1, provided that any such joint powers agreement or intergovernmental cooperation agreement is approved each year before the first day of July by the secretary of education. The Board of Education may promulgate rules pursuant to chapter 1-26 to establish the procedures and criteria for the secretary's approval of agreements pursuant to this section. The criteria shall take into account any significant cost savings that may be achieved through such an agreement and the educational needs of the students in the districts.

Source: SL 2007, ch 93, § 2; SL 2011, ch 85, § 1; SL 2013, ch 72, § 1.



§ 13-6-98 Repealed.

13-6-98. Repealed by SL 2009, ch 85, § 3, eff. July 1, 2010.



§ 13-6-99 School district created by reorganization to consist of adjoining territory--Exemption.

13-6-99. School district created by reorganization to consist of adjoining territory--Exemption. Any proposed school district created as a result of reorganization shall consist of adjoining territory. However, any plan for reorganization approved by the secretary of education prior to July 1, 2009, is exempt from this requirement. The secretary of education may waive this requirement for any proposed school district if the secretary deems it appropriate after considering the following factors:

(1) The academic program opportunities that would be available to students in the proposed school district in comparison to the academic program opportunities that would be available to those students under other proposals;

(2) The buildings and equipment that exist in the proposed school district;

(3) The economic viability of the proposed school district;

(4) The natural community areas that exist within the confines of the proposed school district;

(5) Transportation issues relative to the proposed school district;

(6) The variety of activities that would be available to students in the proposed school district;

(7) Student enrollment projections for the proposed school district; and

(8) Property valuations and other taxation issues relative to the proposed school district.
Source: SL 2009, ch 72, § 1.






Chapter 07 - School District Elections

§ 13-7-1 , 13-7-2. Repealed.

13-7-1, 13-7-2. Repealed by SL 1973, ch 69, § 4



§ 13-7-3 Public offices incompatible with board membership.

13-7-3. Public offices incompatible with board membership. No elective county, municipal, or state officer or the holder of any other office, the duties of which are incompatible or inconsistent with the duties of a school board member, shall be eligible for such membership.

Source: SL 1955, ch 41, ch 9, § 9; SDC Supp 1960, § 15.2309; SL 1975, ch 128, § 30.



§ 13-7-4 Registration of voters--Notice of registration.

13-7-4. Registration of voters--Notice of registration. Registration to vote and notice of registration in school district elections shall be as provided in chapter 12-4.

Source: SL 1955, ch 41, ch 9, § 15; SL 1957, ch 65; SDC Supp 1960, § 15.2315; SL 1961, ch 92, § 24; SL 1975, ch 119, § 18; SL 1975, ch 128, § 31.



§ 13-7-4.1 Repealed.

13-7-4.1. Repealed by SL 1995, ch 87, § 20



§ 13-7-4.2 Registration and residence required to vote in school election--Residencedefined--Challenge--Contest of election.

13-7-4.2. Registration and residence required to vote in school election--Residence defined--Challenge--Contest of election. No person may vote at any school election unless the person is registered to vote pursuant to chapter 12-4 and resides in the school district at the time of the election. For the purposes of this section, a person resides in the school district if the person actually lives in the school district for at least thirty days each year, is a full-time postsecondary education student who resided in the school district immediately prior to leaving for the postsecondary education, or is on active duty as a member of the armed forces whose home of record is within the school district. A voter's qualification as a resident may be challenged in the manner provided in § 12-18-10. No election may be contested on the grounds that any nonresident was allowed to vote if the nonresident was not challenged in the manner provided in § 12-18-10.

Source: SL 1998, ch 45, § 2; SL 2001, ch 43, § 2; SL 2002, ch 46, § 2.



§ 13-7-5 Publication of notice of vacancies on school board--Newly created schooldistricts.

13-7-5. Publication of notice of vacancies on school board--Newly created school districts. Between the fifteenth day and the thirtieth day of the month three months preceding the election, except in the case of the joint election as provided in § 13-7-10.1, the business manager of each school district shall publish once each week for two consecutive weeks in the official newspaper, a notice setting forth the vacancies which will occur by termination of the terms of the elective or appointive school board members. However, if the vacancies set forth in the notice exist within a new school board of a newly created school district entity pursuant to § 13-6-62, the county auditor of the county having jurisdiction over the election shall publish the notice once each week for two consecutive weeks at least one month preceding the election. The notice shall also state the time and place where nominating petitions for school board membership may be filed for the vacancies.

Source: SDC 1939, § 15.2509; SL 1949, ch 70; SL 1951, ch 63, § 1; SL 1955, ch 41, ch 9, § 11; SL 1955, ch 44; SL 1957, ch 64, § 3; SDC Supp 1960, § 15.2311; SL 1968, ch 47, § 2; SL 1975, ch 128, § 32; SL 1976, ch 117, § 1; SL 1979, ch 113, § 1; SL 1985, ch 119, § 1; SL 1995, ch 90, § 3; SL 2004, ch 75, § 6; SL 2007, ch 89, § 1, eff. Feb. 15, 2007.



§ 13-7-6 Filing of candidate's nominating petition--Formal declaration of candidacy--Contents, circulation, and verification of nominating petition.

13-7-6. Filing of candidate's nominating petition--Formal declaration of candidacy--Contents, circulation, and verification of nominating petition. No candidate for elective school board membership may be nominated unless such person is a resident voter of the school district and unless a nominating petition has been filed on such person's behalf with the business manager of the school district. The nominating petition shall be filed no later than five p.m. on the Friday thirty-nine days before the date of the election. The petition is considered filed if it is mailed by registered mail by five p.m. on the Friday thirty-nine days before the election. A formal declaration of a candidate shall be signed by the candidate before the circulation of the petition. The petition shall be signed by not less than twenty voters of the school district or if the school district is divided into school board representation areas, the petition shall be signed by not less than twenty voters who reside within the school board representation area. No petition may be circulated until ten weeks prior to the election. There shall be added by either the signer or the circulator the signer's place of residence and date of signing. The petition shall be verified under oath by the person circulating it. The filing of the nominating petition shall constitute nomination and will entitle the candidate to have the candidate's name placed on the ballot for the term the candidate specifies on the petition only upon verification signed by the business manager that the nominating petition contains the minimum number of signatures and that the candidate is a resident voter.

Source: SDC 1939, § 15.2510; SL 1947, ch 67; SL 1955, ch 41, ch 9, § 10; SL 1957, ch 64, § 2; SL 1959, ch 64; SDC Supp 1960, § 15.2310; SL 1968, ch 47, § 1; SL 1975, ch 128, § 33; SL 1979, ch 113, § 2; SL 1981, ch 129, § 1; SL 1985, ch 119, § 2; SL 1995, ch 90, § 2; SL 1996, ch 103, § 1; SL 2004, ch 75, § 7; SL 2007, ch 89, § 2, eff. Feb. 15, 2007; SL 2009, ch 69, § 11; SL 2010, ch 74, § 24.



§ 13-7-6.1 Option to adopt campaign finance law.

13-7-6.1. Option to adopt campaign finance law. The school district governing body may, by ordinance or resolution, adopt the provisions of chapter 12-27.

Source: SL 1988, ch 60, § 2; SL 2008, ch 67, § 22.



§ 13-7-6.2 Candidate's nominating petition in newly created school district.

13-7-6.2. Candidate's nominating petition in newly created school district. If the nominating petition is from a candidate for a vacancy on a new school board within a newly created school district entity pursuant to § 13-6-62, the nominating petition shall be circulated no more than sixty days prior to the date of the election and filed no later than thirty days prior to the date of the election.

Source: SL 2010, ch 74, § 25.



§ 13-7-7 Withdrawal by candidate for board membership.

13-7-7. Withdrawal by candidate for board membership. Any person who has filed a nominating petition pursuant to § 13-7-6 may withdraw from nomination by request in writing signed by the person and properly acknowledged and filed with the election official of the school district by five p.m. on the deadline day for filing nominating petitions. No name withdrawn may be printed on the ballots to be used.

Source: SDC 1939, § 15.2510; SL 1947, ch 67; SL 1955, ch 41, ch 9, § 10; SL 1957, ch 64, § 2; SL 1959, ch 64; SDC Supp 1960, § 15.2310; SL 1968, ch 47, § 1; SL 1975, ch 128, § 34; SL 1979, ch 113, § 3; SL 1981, ch 129, § 2; SL 1985, ch 119, § 3; SL 1995, ch 90, § 4; SL 1996, ch 60, § 5.



§ 13-7-8 Publication of notice of election--Contents--Facsimile of ballot.

13-7-8. Publication of notice of election--Contents--Facsimile of ballot. The business manager of the school district shall publish in the official newspaper notices of an election once each week for two consecutive weeks with the first publication not less than ten days before the election. The notice shall state the date of the coming school election, the vacancies to be filled with terms of each, the candidates who have filed for these vacancies, questions, if any, to be submitted at the election, and the location of polling places. A facsimile of the official ballot shall be published in the calendar week prior to each election.

Source: SDC 1939, § 15.2511; SL 1955, ch 41, ch 9, § 13; SL 1957, ch 64, § 5; SDC Supp 1960, § 15.2313; SL 1975, ch 128, § 35; SL 1979, ch 113, § 4; SL 1985, ch 119, § 4; SL 2003, ch 43, § 3.



§ 13-7-8.1 Notice of special election.

13-7-8.1. Notice of special election. When a special election is held to decide an issue, the business manager of the school district shall publish notices as provided in § 13-7-8.

Source: SL 1985, ch 119, § 8.



§ 13-7-9 Election not held if no contest or question--Certificates of election.

13-7-9. Election not held if no contest or question--Certificates of election. In school districts if only one nominating petition is filed for each board vacancy to be filled and if there are no other questions to be submitted to the voters, there shall be no election and the notices and publication provided in § 13-7-8 will not be necessary, but the business manager shall issue certificates of election to the nominees in the same manner as to successful candidates after election.

Source: SDC 1939, § 15.2509; SL 1951, ch 63, § 1; SL 1955, ch 41, ch 9, § 13; SL 1955, ch 44; SL 1957, ch 64, § 5; SDC Supp 1960, § 15.2313; SL 1975, ch 128, § 36; SL 1979, ch 113, § 5.



§ 13-7-9.1 Death or withdrawal of candidate resulting in no contest.

13-7-9.1. Death or withdrawal of candidate resulting in no contest. If death or withdrawal of a candidate or candidates at any time prior to forty-eight hours preceding the opening of the polls in any school district election occasions that there is no contest on the ballot, that ballot need not be voted and if it constitutes the only ballot to be voted upon, then the election may be canceled by the officer responsible for its conduct and the unopposed candidate issued certificate of election as though duly elected.

Source: SL 1971, ch 95.



§ 13-7-9.5 , 13-7-9.6. Repealed.

13-7-9.5, 13-7-9.6. Repealed by SL 1999, ch 78, §§ 1, 2



§ 13-7-10 Date and hours of annual school elections--Procedure for absentee voting, voterregistration, and counting ballots.

13-7-10. Date and hours of annual school elections--Procedure for absentee voting, voter registration, and counting ballots. The annual election for school districts shall be held between the second Tuesday in April and the third Tuesday in June between the hours of seven a.m. and seven p.m. of the day of the election. The school board shall select the date of the election by resolution no later than the first regular meeting after January first of each year. Voter registration, absentee voting, and procedures used in counting ballots shall be in accordance with Title 12 except as specifically provided in chapter 13-7.

Source: SDC 1939, §§ 15.2309, 15.2509; SL 1945, ch 55, § 1; SL 1951, ch 63, § 1; SL 1955, ch 41, ch 9, § 12; SL 1955, ch 44; SL 1957, ch 64, § 4; SL 1959, ch 65, § 1; SDC Supp 1960, § 15.2312; SL 1975, ch 128, § 37; SL 1985, ch 119, § 5; SL 1995, ch 90, § 1; SL 1997, ch 85, § 1; SL 1999, ch 39, § 2; SL 2002, ch 45, § 4.



§ 13-7-10.1 Joint school district and municipal elections authorized--Date--Sharing costsand responsibilities.

13-7-10.1. Joint school district and municipal elections authorized--Date--Sharing costs and responsibilities. The members of the governing body of a school district may choose to hold a general school district election in conjunction with a regular municipal election. The combined election is subject to approval by the governing body of the municipality. The combined election shall be held on the regular date set for either the school district election or the general municipal election. Expenses of a combined election shall be shared in a manner agreed upon by the governing bodies of the municipality and the school district. All other governmental responsibilities associated with holding elections under the provisions of chapters 9-13 and 13-7 shall be shared as agreed upon by the governing bodies.

Source: SL 1981, ch 66, § 2; SL 1985, ch 119, § 6.



§ 13-7-10.2 Notices and nomination procedure for certain joint elections.

13-7-10.2. Notices and nomination procedure for certain joint elections. If the joint election provided for in § 13-7-10.1 is held on the second Tuesday in April, no candidate for elective school board membership may be nominated unless the candidate is a resident voter of the school district and unless a nominating petition has been filed on the candidate's behalf with the business manager of the school district no later than the last Friday in February at five p.m. prior to the date of the election. If the petition is mailed by registered mail by the last Friday in February at five p.m. before the election, it shall be considered filed. A formal declaration of a candidate shall be signed by the candidate before the circulation of the petition. The petition shall be signed by not less than twenty voters of the school district. No petition may be circulated until the last Friday in January before the election. There shall be added by either the signer or the circulator the signer's place of residence and date of signing. The petition shall be verified under oath by the person circulating the petition. The filing of the nominating petition shall constitute nomination and will entitle the candidate to have the candidate's name placed on the ballot for the term the candidate specifies on the petition only upon verification signed by the business manager that the nominating petition contains the minimum number of signatures and that the candidate is a resident voter.

Publication of the notice of the election provided for in § 13-7-10.1 shall be in accordance with § 13-7-8.

Source: SL 1985, ch 119, § 9; SL 1986, ch 67, § 6; SL 2004, ch 75, § 8.



§ 13-7-10.3 Joint school board and primary elections.

13-7-10.3. Joint school board and primary elections. Any other provision of this chapter notwithstanding, the school board may choose to hold the school board election in conjunction with the regular June primary election. The combined election is subject to approval by the county commissions of the counties in which the school district is located. Expenses of a combined election shall be shared in a manner agreed upon by the school board and the county commissions involved. All other governmental responsibilities associated with holding elections under the provisions of chapter 13-7 and Title 12 shall be shared as agreed upon by the governing bodies. The school election official shall certify to the appropriate county auditor the candidate names and ballot language to be voted on by the first Thursday after the last Tuesday in March.

Source: SL 1996, ch 60, § 4; SL 2004, ch 75, § 9; SL 2007, ch 81, § 13.



§ 13-7-10.4 Notices and nomination procedure for joint board and primary elections.

13-7-10.4. Notices and nomination procedure for joint board and primary elections. For any school board election held on the first Tuesday after the first Monday in June, the deadlines in this section apply. The school's election official shall publish the notice provided in § 13-7-5 between February fifteenth and March first. No nominating petition may be circulated for signatures until March first. Nominating petitions shall be filed under the provisions of § 13-7-6 by the last Tuesday in March.

Source: SL 2004, ch 75, § 11; SL 2005, ch 87, § 5; SL 2007, ch 81, § 14.



§ 13-7-11 Voting precincts and polling places.

13-7-11. Voting precincts and polling places. The number and place of voting precincts shall be determined by the school board.

Source: SDC 1939, § 15.2513; SL 1955, ch 41, ch 9, § 15; SL 1957, ch 65; SDC Supp 1960, § 15.2315; SL 1975, ch 128, § 38.



§ 13-7-12 Precinct superintendents and precinct deputies of school elections--Compensation.

13-7-12. Precinct superintendents and precinct deputies of school elections--Compensation. Each voting precinct shall be presided over by an election board consisting of a minimum of two precinct deputies and one precinct superintendent appointed by the school board. Members of school boards may serve on election boards.

Each precinct superintendent and precinct deputy other than members of school boards shall receive compensation as shall be fixed by the school board and paid from the district treasury.

Source: SDC 1939, §§ 15.2309, 15.2513; SL 1945, ch 55, § 1; SL 1955, ch 41, ch 9, § 15; SL 1957, ch 65; SDC Supp 1960, § 15.2315; SL 1975, ch 128, § 39; SL 1999, ch 69, § 54.



§ 13-7-13 Ballots and election supplies--Form and content of ballots--Absentee ballots.

13-7-13. Ballots and election supplies--Form and content of ballots--Absentee ballots. The business manager of the school district shall provide proper ballots, pollbooks, voting booths, and necessary supplies as required by law to the proper election officials on election day. The ballots shall be similar in form to those authorized by law for municipal elections. The quantity of ballots provided shall be at least ten percent more than the number of voters at the last comparable election. No party affiliation may appear on the ballot and the names of the candidates for the respective vacancies shall be printed on the ballot. Each candidate's position on the ballot shall be chosen by lot by the business manager and each candidate may be present or represented when the position on the ballot is being determined. The ballots for school elections shall be available for absentee voting no later than fifteen days prior to election day.

Source: SDC 1939, § 15.2512; SL 1955, ch 41, ch 9, § 14; SL 1957, ch 64, § 6; SDC Supp 1960, § 15.2314; SL 1975, ch 128, § 40; SL 1979, ch 113, § 6; SL 1995, ch 91; SL 2004, ch 75, § 10; SL 2008, ch 34, § 19.



§ 13-7-14 Absentee voting in school elections.

13-7-14. Absentee voting in school elections. Absentee voting shall be permitted in school district elections, including school district bond elections and shall be conducted pursuant to chapter 12-19. The school board, with the approval of the county auditor and board of county commissioners, may permit absentee ballots to be voted at the county auditor's office in the county of jurisdiction.

Source: SL 1955, ch 41, ch 9, § 15; SL 1957, ch 65; SDC Supp 1960, § 15.2315; SL 1975, ch 128, § 41; SL 1995, ch 92, § 1; SL 2012, ch 85, § 2.



§ 13-7-15 , 13-7-16. Repealed.

13-7-15, 13-7-16. Repealed by SL 1973, ch 86, § 20



§ 13-7-17 Certification of school district election returns--Preservation of ballots andballot boxes.

13-7-17. Certification of school district election returns--Preservation of ballots and ballot boxes. The returns from a school district election shall be certified by the election board in each polling place, and the ballots, properly sealed in ballot boxes, together with the pollbooks, shall be placed in the custody of the school district's business manager, who shall keep such boxes inviolate for at least sixty days after the canvass of the returns.

Source: SDC 1939, § 15.2514; SL 1955, ch 41, ch 9, § 16; SL 1957, ch 64, § 7; SDC Supp 1960, § 15.2316; SL 1975, ch 128, § 42.



§ 13-7-18 Canvass of election results--Certificates of election--Certification of results.

13-7-18. Canvass of election results--Certificates of election--Certification of results. The pollbooks shall be opened and the election results shall be canvassed by the school board at the next meeting and certificates of election shall be issued by the business manager of the district to each successful candidate and election results shall be certified to the county auditor of each county in which the school district is located.

Source: SDC 1939, § 15.2514; SL 1955, ch 41, ch 9, § 16; SL 1957, ch 64, § 7; SDC Supp 1960, § 15.2316; SL 1975, ch 128, § 43; SL 2003, ch 84, § 4.



§ 13-7-19 Repealed.

13-7-19. Repealed by SL 1981, ch 130, § 1



§ 13-7-19.1 Tie vote--Recount procedure--Resolution by lot.

13-7-19.1. Tie vote--Recount procedure--Resolution by lot. If a tie vote exists after the canvass of the original official returns, the school board making the canvass shall certify the vote to the business manager. The business manager shall then notify the candidates that if no request for recount is made in writing to the business manager within five days, the winner shall be determined by drawing of lots. If no recount request is made or a tie vote between candidates is found to exist on the basis of such recount, the business manager shall fix a time and place for the drawing of lots, giving reasonable notice of the time and place to each of the candidates involved in the tie vote. Drawing of lots shall be in the manner directed by the business manager and the certificate of election shall be issued to the candidate winning in the drawing of lots.

Source: SL 1981, ch 130, § 2; SL 1995, ch 44, § 4.



§ 13-7-19.2 Close margin in school board election--Request for recount--Recount boardestablished.

13-7-19.2. Close margin in school board election--Request for recount--Recount board established. If any candidate for the school board is defeated by a margin not exceeding two percent of the total votes cast for all candidates for the office, the candidate may, within five days after completion of the official canvass, file with the business manager of the school district a written request for a recount. Upon receipt of a recount request, the business manager shall set the time and place for a recount. A recount board shall be established consisting of one person chosen by each candidate declared elected and by each candidate who is eligible to request a recount. If this board consists of an even number of persons, one additional recount board member shall be appointed by the business manager who shall be mutually agreeable to each candidate involved in the recount. The person having custody of the ballot boxes containing the ballots to be recounted shall produce the ballot boxes before the recount board. All questions arising on the recount shall be determined by majority vote of the recount board. The recount shall proceed as expeditiously as reasonably possible until completed.

Source: SL 1982, ch 134, § 1; SL 1995, ch 44, § 5; SL 1999, ch 78, § 3.



§ 13-7-19.3 Close margin in school election--Petition for recount--Appointment of recountboard--Production of ballot boxes--Disputes.

13-7-19.3. Close margin in school election--Petition for recount--Appointment of recount board--Production of ballot boxes--Disputes. A recount shall be conducted if, within five days after completion of the official canvass of a school district regular or special election at which a question is approved or disapproved by a margin not exceeding two percent of the total votes cast in the election, any three registered voters of the school district file a petition duly verified by such voters, setting forth that they believe a recount will change the outcome. A recount board shall be appointed by the business manager who shall appoint one person on each side of the question and one person who shall be mutually agreed upon by the other two appointed. The person having custody of the ballot boxes containing the ballots to be recounted shall produce the ballot boxes before the recount board. Any question arising on the recount shall be determined by majority vote of the recount board. The recount shall proceed as expeditiously as reasonably possible until completed.

Source: SL 1982, ch 134, § 2; SL 2002, ch 77, § 6.



§ 13-7-19.4 Compensation of recount board.

13-7-19.4. Compensation of recount board. In school district election recounts there shall be paid out of the general fund of the school district to the members of the recount board compensation set by the school board, to be not less than the minimum wage established by § 60-11-3.

Source: SL 1982, ch 134, § 3.



§ 13-7-20 Repealed.

13-7-20. Repealed by SL 1973, ch 67, § 4



§ 13-7-21 to 13-7-26. Repealed.

13-7-21 to 13-7-26. Repealed by SL 1973, ch 86, § 20



§ 13-7-27 Definitions.

13-7-27. Definitions. The terms "election," "candidate," "election officials," "elector," "voter," and "registration officials" when used in a school district election or petition are defined in § 12-1-3.

Source: SL 1985, ch 119, § 10.



§ 13-7-28 , 13-7-29. Repealed.

13-7-28, 13-7-29. Repealed by SL 2010, ch 80, § 3, eff. Jan. 1, 2012.






Chapter 08 - School Boards And School District Officers

§ 13-8-1 School board defined.

13-8-1. School board defined. The school board is an elected body created according to the laws of the state to serve as the governing board of a school district for the purpose of organizing, maintaining, and locating schools and for providing educational opportunities and services for all citizens residing within the school district.

Source: SL 1955, ch 41, ch 9, § 1; SL 1957, ch 63; SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78; SL 1973, ch 86, § 1.



§ 13-8-2 Composition and terms of office of school board members.

13-8-2. Composition and terms of office of school board members. There shall be a school board consisting of five, seven, or nine members whose terms shall be from one to three years initially, and three years thereafter; provided that each school board member shall be entitled to complete the term of office to which he was elected.

Source: SDC 1939, § 15.2507; SL 1955, ch 41, ch 9, § 2; SL 1957, ch 64, § 1; SDC Supp 1960, § 15.2302; SL 1965, ch 49, § 1; SL 1968, ch 45, § 1; SL 1972, ch 93, § 1; SL 1973, ch 86, § 2; SL 1973, ch 87, § 1.



§ 13-8-3 Petition or school board resolution for election to increase size of district board,establish, or discontinue school board representation areas.

13-8-3. Petition or school board resolution for election to increase size of district board, establish, or discontinue school board representation areas. The voters of any school district may increase the number of board members to seven or to nine, or establish or discontinue school board representation areas, by a majority vote of all voters voting at an election called and held as hereinafter provided. If a petition signed by ten percent of the registered voters of any school district, based upon the total number of registered voters at the last preceding general election, is presented to the board requesting that an election be called for the purpose of voting upon the question of the change of number of board members, or the establishment or discontinuation of school board representation areas, the board shall call an election. The school board may, by resolution, call for an election for the purpose of voting upon the question of the change of number of board members, or the establishment or discontinuation of school board representation areas. The question shall be submitted to the voters at an election to be held not less than forty-five nor more than sixty days from the date of the filing of such petition with the business manager. If such a petition is filed less than one hundred twenty days prior to the next annual election, the question shall be submitted at the annual election. Such election shall be held upon the same notice and conducted in the same manner as provided by chapter 13-7. Any increase or decrease in the number of board members shall be implemented at the next succeeding annual election.

Source: SDC Supp 1960, § 15.2302 as added by SL 1965, ch 49, § 1; SL 1968, ch 45, § 1; SL 1975, ch 128, § 44; SL 1983, ch 120, § 1; SL 1987, ch 67, § 10; SL 1993, ch 125; SL 2002, ch 82, § 1; SL 2009, ch 73, § 1.



§ 13-8-4 Elections and terms of office after increase in size of school board--Reductionin size of board.

13-8-4. Elections and terms of office after increase in size of school board--Reduction in size of board. If at an election held pursuant to § 13-8-3 an increase in the number of board members is authorized, the school board is empowered to designate the number of vacancies and the number of years, not to exceed three years, in each vacancy so that all succeeding annual elections will have, insofar as practicable, the same number of vacancies to be filled.

The procedure for decreasing the number of board members shall be the same as for increasing the number of board members, and the board is similarly empowered to designate the vacancies and terms not to exceed three years; provided, that each school board member shall be entitled to complete the term of office to which he was elected.

Source: SDC Supp 1960, § 15.2302 as added by SL 1965, ch 49, § 1; SL 1968, ch 45, § 1; SL 1972, ch 93, § 2; SL 1975, ch 128, § 45.



§ 13-8-5 Waiting period after election on size of school board.

13-8-5. Waiting period after election on size of school board. The question of any change in number of board members, having once been voted upon whether approved by the voters or not, shall not be again submitted within two years thereafter.

Source: SDC Supp 1960, § 15.2302 as added by SL 1965, ch 49, § 1; SL 1968, ch 45, § 1.



§ 13-8-6 Repealed.

13-8-6. Repealed by SL 1995, ch 87, § 21



§ 13-8-7 Repealed.

13-8-7. Repealed by SL 2006, ch 76, § 1.



§ 13-8-7.1 School board member representation areas--Establishment--Election of boardmembers.

13-8-7.1. School board member representation areas--Establishment--Election of board members. Any school board may establish school board member representation areas. The electors of any school district may also establish school board representation areas by a majority vote of all electors voting at an election called and held as set forth in §§ 13-8-3 to 13-8-5, inclusive. The representation areas, if established, shall become effective January first of the following year. Each representation area shall include a population with a variance of not more than five percent and shall be reapportioned at least once every ten years. If board member representation areas are established, the school board member candidate shall be a resident voter and reside within the representation area to qualify. Before the school board member representation areas are established, the entity responsible for establishing the school board member representation areas shall state whether the board members will be elected at large or elected by the voters who reside within the representation area or elected by any combination thereof.

All current board members shall serve the balance of their terms. At the time of an election or vacancy, board members shall be elected or appointed in order that each representation area shall have a resident board member.

Source: SL 1988, ch 137; SL 2006, ch 76, § 2; SL 2007, ch 91, § 1.



§ 13-8-8 , 13-8-8.1. Repealed.

13-8-8, 13-8-8.1. Repealed by SL 1973, ch 86, § 20



§ 13-8-8.2 Repealed.

13-8-8.2. Repealed by SL 1982, ch 153, § 1



§ 13-8-8.3 Repealed.

13-8-8.3. Repealed by SL 1973, ch 86, § 20



§ 13-8-9 Repealed.

13-8-9. Repealed by omission from SL 1968, ch 46



§ 13-8-10 Meetings of board--Election of officers--Designation of depository andnewspaper--Quorum.

13-8-10. Meetings of board--Election of officers--Designation of depository and newspaper--Quorum. The annual meeting shall be held on the second Monday of July unless otherwise designated by the board at the prior regular meeting. Regular meetings shall be on the second Monday of each month unless otherwise designated by the board at the annual meeting. At the annual meeting the school board shall organize by the election of a president and a vice president from its membership, and such officers shall serve until the next annual meeting. The board shall designate the depository or depositories as provided in § 13-16-15, and the custodians of all accounts; and designate the legal newspaper to be used for publishing all official notices and proceedings. A majority of the members of the school board constitutes a quorum for the purpose of conducting business. Any board action may be taken if it is approved by the majority of the members voting.

Special meetings may be held upon call of the president or in the president's absence by the vice-president, or a majority of the board members. Notice of such meeting shall be given by the business manager to the board members either orally or in writing in sufficient time to permit their presence.

Source: SDC 1939, § 15.2516; SL 1951, ch 63, § 3; SL 1955, ch 41, ch 9, § 4; SDC Supp 1960, § 15.2304; SL 1964, ch 43; SL 1973, ch 86, § 5; SL 1975, ch 128, § 48; SL 2007, ch 92, § 1.



§ 13-8-10.1 Associations of school boards--Majority vote for membership--Annual dues.

13-8-10.1. Associations of school boards--Majority vote for membership--Annual dues. The school board of any school district of this state or any board of education governing elementary or secondary education by a majority vote may become a member of an association with other school boards of South Dakota upon payment of the annual dues to the association by the district. All school board members of that district or other body become members of such association for the period covered by the payment of the dues.

Source: SL 1949, ch 68, § 2; SL 1955, ch 41, ch 7, § 9; SDC Supp 1960, § 15.1909; SDCL, § 13-9-2; SL 1969, ch 42, § 1; SL 1976, ch 110, § 1.



§ 13-8-10.2 Attendance at association meetings--Appointment of members and officialdelegates--Expenses.

13-8-10.2. Attendance at association meetings--Appointment of members and official delegates--Expenses. Every school board member in the state shall be entitled to attend the meetings of such association, and every school board, which is a member of such association, may appoint any of its members to attend the annual, district, or regional meeting thereof with one to act as an official delegate and shall pay the actual and necessary expenses incurred by those attending such meeting as provided in § 13-8-38.

Source: SL 1949, ch 68, § 6; SL 1955, ch 41, ch 7, § 13; SDC Supp 1960, § 15.1913; SDCL, §§ 13-9-4, 13-9-5; SL 1969, ch 42, § 2; SL 1969, ch 47; SL 1975, ch 128, § 68; SL 1976, ch 110, § 2.



§ 13-8-11 Repealed.

13-8-11. Repealed by SL 1995, ch 87, § 22



§ 13-8-12 , 13-8-13. Repealed.

13-8-12, 13-8-13. Repealed by SL 1973, ch 86, § 20



§ 13-8-14 Assumption of office by newly elected or appointed members--Oath and bond.

13-8-14. Assumption of office by newly elected or appointed members--Oath and bond. The newly elected members of the school board shall qualify and assume membership at the annual meeting of the school board in July, and appointed members at the next meeting following such appointment, by taking and subscribing to an oath or affirmation to support the laws and Constitution of the United States and the State of South Dakota and to faithfully perform the duties of school board membership and by filing a bond if required by law and having it approved.

Source: SL 1955, ch 41, ch 9, § 18; SDC Supp 1960, § 15.2318; SL 1975, ch 128, § 50; SL 1977, ch 116, § 1.



§ 13-8-15 Filing and administration of oaths.

13-8-15. Filing and administration of oaths. In all school districts oaths of office shall be filed with the business manager except the oath of office of the business manager which shall be filed with the county auditor. Business managers and presidents of school boards are empowered to administer oaths in all matters in which their respective districts may be a party.

Source: SDC 1939, §§ 15.2008, 15.2317; SL 1953, ch 55, § 1; SL 1955, ch 41, ch 9, § 18; SDC Supp 1960, § 15.2318; SL 1973, ch 86, § 7; SL 1975, ch 128, § 51.



§ 13-8-16 Failure of member to qualify.

13-8-16. Failure of member to qualify. Failure of any school board member-elect or appointee to qualify as specified in §§ 13-8-14 and 13-8-15 shall constitute a vacancy which may be filled by appointment.

Source: SDC 1939, §§ 15.2013, 15.2014; SL 1955, ch 41, ch 9, § 18; SDC Supp 1960, § 15.2318; SL 1975, ch 128, § 52.



§ 13-8-17 Repealed.

13-8-17. Repealed by SL 1995, ch 87, § 23



§ 13-8-18 Amount of business manager's bond.

13-8-18. Amount of business manager's bond. The penal sum of the bonds required for school business managers shall be fixed and approved by the school board.

Source: SDC 1939, §§ 15.2009, 15.2010; SL 1955, ch 41, ch 9, § 20; SL 1957, ch 66, § 2; SDC Supp 1960, § 15.2320; SL 1973, ch 86, § 9; SL 1989, ch 137.



§ 13-8-19 Approval and filing of bonds.

13-8-19. Approval and filing of bonds. The bonds of the business manager shall be approved by the school board.

The bonds shall be filed with the county auditor.

Source: SDC 1939, § 15.2009; SL 1955, ch 41, ch 9, § 21; SL 1957, ch 66, § 3; SDC Supp 1960, § 15.2321; SL 1973, ch 86, § 10.



§ 13-8-20 New or additional bond required.

13-8-20. New or additional bond required. New or additional bonds for school board members or employees may be required by the school board in a sum to be fixed by the board in the event of the sale of bonds or whenever deemed necessary. The county auditor may require new or additional bonds in districts where deemed necessary by him.

Source: SDC 1939, § 15.2009; SL 1955, ch 41, ch 9, § 22; SL 1957, ch 66, § 4; SDC Supp 1960, § 15.2322; SL 1971, ch 104, § 1; SL 1975, ch 128, § 53.



§ 13-8-21 Action on bond after default--Taxpayer's action.

13-8-21. Action on bond after default--Taxpayer's action. In case of the breach of any condition of any official bond in any school district, the county auditor or any member of a school board where the default occurs shall cause an action to be commenced and prosecuted thereon in the name of the school district and all money so collected shall be paid into the county treasury, to be applied to the use of the schools of such district. If the auditor either fails or refuses to bring such action upon the breach of a bond, any taxpayer of the district may cause such action to be commenced and the necessary expenses of such action shall be paid, unless otherwise ordered by the court, out of the county treasury from funds apportioned to such district.

Source: SDC 1939, § 15.2012; SL 1955, ch 41, ch 9, § 23; SL 1957, ch 66, § 5; SDC Supp 1960, § 15.2323; SL 1971, ch 104, § 2; SL 1975, ch 128, § 54.



§ 13-8-22 Incumbent continued in office when successor not elected or qualified.

13-8-22. Incumbent continued in office when successor not elected or qualified. If for any reason a school district fails to elect any person to succeed a school board member whose term shall have expired or an elected board member fails to qualify, the term shall be deemed vacant, and the incumbent shall continue to act in an official capacity until the vacancy is filled.

Source: SL 1955, ch 41, ch 9, § 26; SDC Supp 1960, § 15.2326; SL 1975, ch 128, § 55.



§ 13-8-23 Events creating vacancy on school board.

13-8-23. Events creating vacancy on school board. A vacancy on the school board occurs if any of the following events happen before the expiration of the term of a school board member. If the member:

(1) Dies;

(2) Is removed from the board;

(3) Fails to qualify as a board member as provided by law;

(4) Ceases to be a resident of the school district or representation area where elected;

(5) Is convicted of any infamous crime or of any offense involving a violation of the member's official oath;

(6) Has a judgment obtained against the member for breach of the member's official bond;

(7) Is incapacitated and is unable to attend to the duties of the position;

(8) Assumes the duties of an office incompatible with the duties of a school board member;

(9) Resigns.
Source: SDC 1939, § 15.2316; SL 1955, ch 41, ch 9, § 24; SDC Supp 1960, § 15.2324; SL 1975, ch 128, § 56; SL 2006, ch 76, § 3.



§ 13-8-24 Resignation not effective until successor appointed and qualified.

13-8-24. Resignation not effective until successor appointed and qualified. A resignation of a school board member shall necessitate a successor to be appointed to fill the vacancy, but such resignation shall not be effective until the successor is appointed and qualified as prescribed by law, and until such time the resigning member shall continue to serve in an official capacity as a school board member.

Source: SL 1887, ch 47, § 110; CL 1887, § 1796; SL 1955, ch 41, ch 9, § 27; SDC Supp 1960, § 15.2327; SL 1975, ch 128, § 57.



§ 13-8-25 Appointments to fill vacancies on school board--Qualification and term ofappointee.

13-8-25. Appointments to fill vacancies on school board--Qualification and term of appointee. Any vacancy occurring on a school board shall be filled by appointment by the remaining school board members.

The appointee shall qualify as if elected at or before the next school board meeting, and serve until the next succeeding election at which time a successor shall be elected to serve the unexpired term.

Source: SDC 1939, §§ 15.2315, 15.2515; SL 1951, ch 63, § 2; SL 1955, ch 41, ch 9, § 25; SDC Supp 1960, § 15.2325; SL 1971, ch 104, § 3; SL 1977, ch 116, § 2.



§ 13-8-26 Appointment of committees--Persons authorized to countersign checks andwarrants.

13-8-26. Appointment of committees--Persons authorized to countersign checks and warrants. The president of the school board shall appoint all committees, and shall preside at the meetings of the board. The president, or in the president's absence any board member designated by the school board at a board meeting, shall countersign all checks or warrants drawn by the business manager which have been authorized for payment by the school board.

Source: SDC 1939, § 15.2518; SL 1955, ch 41, ch 9, § 32; SDC Supp 1960, § 15.2332; SL 1975, ch 128, § 58; SL 2014, ch 78, § 1.



§ 13-8-27 , 13-8-28. Repealed.

13-8-27, 13-8-28. Repealed by SL 1995, ch 87, §§ 24, 25



§ 13-8-29 to 13-8-32. Repealed.

13-8-29 to 13-8-32. Repealed by SL 1973, ch 86, § 20



§ 13-8-33 Repealed.

13-8-33. Repealed by SL 1995, ch 87, § 26



§ 13-8-34 Approval and signing of minutes of school board.

13-8-34. Approval and signing of minutes of school board. The school board shall approve the minutes of every meeting of the board within forty-five days after such meeting. The presiding officer and the business manager shall sign the minutes of all annual, regular, and special meetings after they have been approved.

Source: SL 1955, ch 41, ch 9, § 33; SL 1959, ch 66; SDC Supp 1960, § 15.2333; SL 1968, ch 48, § 1; SL 1975, ch 128, § 61.



§ 13-8-35 Publication of minutes of board--Contents--Changes after publication--Business manager to sign.

13-8-35. Publication of minutes of board--Contents--Changes after publication--Business manager to sign. Within twenty days after a meeting of the school board, the board shall cause to be published in the designated legal newspaper a full account of the unapproved proceedings of such meeting, giving a detailed statement of all expenditures of money, with the names of persons to whom payment is made, showing the service rendered or goods furnished, a detailed statement of receipts, and balance on hand. Expenditures and receipts of trust and agency funds may be published in total only.

If the published minutes of the previous meeting of the board are modified, amended, or corrected by such board subsequent to such publication and prior to approval by the board, such changes shall be reflected in the minutes of the meeting at which such modifications, amendments, or corrections are made.

The business manager shall sign each legal publication submitted to the newspaper.

Source: SDC 1939, § 15.2522; SL 1947, ch 69; SL 1955, ch 41, ch 9, § 33; SL 1959, ch 66; SDC Supp 1960, § 15.2333; SL 1968, ch 48, § 1; SL 1971, ch 104, § 5; SL 1972, ch 129, § 2; SL 1973, ch 86, § 13; SL 1975, ch 67, § 2; SL 1975, ch 128, § 62; SL 1976, ch 115, § 1.



§ 13-8-36 Repealed.

13-8-36. Repealed by SL 1995, ch 87, § 27



§ 13-8-36.1 Publication rates paid by school boards.

13-8-36.1. Publication rates paid by school boards. School boards shall pay for publishing proceedings required by § 13-8-35 at a rate not to exceed ninety percent of the legal line rates for weekly newspapers and not to exceed the legal line rate for daily newspapers, as provided in §§ 17-2-19 and 17-2-20.

Source: SL 1996, ch 104.



§ 13-8-37 Compensation of board members.

13-8-37. Compensation of board members. Each local school board shall set the amount of per diem that each member of that local school board may receive. However, the amount of per diem set by the local school board may not exceed the per diem authorized for the members of the South Dakota Board of Education, pursuant to § 4-7-10.4. The per diem may be paid for each meeting actually attended by such member and also for each day a member was actually engaged in the service of the board when authorized by the board.

Source: SDC 1939, §§ 15.2325, 15.2521, 15.2608; SL 1945, ch 56; SL 1955, ch 41, ch 9, § 29; SDC Supp 1960, § 15.2329; SL 1965, ch 51; SL 1969, ch 46; SL 1973, ch 86, § 14; SL 1975, ch 128, § 63; SL 1978, ch 104; SL 2004, ch 124, § 1.



§ 13-8-38 Travel allowance of school board members.

13-8-38. Travel allowance of school board members. In addition to per diem as provided in § 13-8-37, all school board members may receive the travel allowance authorized by the rules adopted by the State Board of Finance.

Source: SL 1955, ch 41, ch 9, § 30; SDC Supp 1960, § 15.2330; SL 1969, ch 47; SL 1973, ch 86, § 15; SL 1982, ch 135.



§ 13-8-39 Management of schools by board--General powers.

13-8-39. Management of schools by board--General powers. As provided and limited by law, the school board has general charge, direction and management of the schools of the district and control and care of all property belonging to it. The school board may levy taxes, borrow money, employ any necessary personnel, lease real and personal property, carry liability and other insurance, or in lieu of insurance, make other arrangements, including entering into agreements with others, which agreements may create separate legal or administrative entities pursuant to chapter 1-24, to protect and assist the school board in meeting obligations arising from such acts or omissions for which the school board may be legally liable, purchase all necessary books and equipment, purchase real property and erect necessary buildings for the operation of such schools.

Source: SDC 1939, §§ 15.2001, 15.2018; SL 1947, ch 61; SL 1951, ch 53; SL 1953, ch 55, § 2; SL 1955, ch 41, ch 9, § 1; SL 1957, ch 63; SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 74, § 3; SL 1963, ch 78; SL 1978, ch 49, § 3; SL 1979, ch 114; SL 1987, ch 75, § 3.



§ 13-8-39.1 Repealed.

13-8-39.1. Repealed by SL 1987, ch 31, § 6A



§ 13-8-39.2 Authority to provide day-care for children of enrolled students.

13-8-39.2. Authority to provide day-care for children of enrolled students. The school board may provide day-care services to the children of enrolled students and may charge a fee therefor.

Source: SL 1989, ch 138, § 1.



§ 13-8-40 Repealed.

13-8-40. Repealed by SL 1971, ch 104, § 7



§ 13-8-41 Repealed.

13-8-41. Repealed by SL 1985, ch 120, § 1



§ 13-8-42 Repealed.

13-8-42. Repealed by SL 1973, ch 86, § 20



§ 13-8-43 Records of business manager open to public inspection.

13-8-43. Records of business manager open to public inspection. All reports, books, records, contracts, and papers in the office of the business manager relating to school business in the district shall be retained in the office of the business manager and at all times open to the inspection of the president of the board, the secretary of the Department of Education and county auditor, and at reasonable hours to any voter or taxpayer.

Source: SDC 1939, § 15.2323; SL 1955, ch 41, ch 9, § 37; SDC Supp 1960, § 15.2337; SL 1971, ch 104, § 6; SL 1973, ch 86, § 16; SL 1975, ch 128, § 64; SL 2003, ch 272, § 63.



§ 13-8-44 Destruction, falsification or failure to deliver records as misdemeanor.

13-8-44. Destruction, falsification or failure to deliver records as misdemeanor. It is a Class 1 misdemeanor for any administrator knowingly to mutilate or destroy any of the books, accounts, or records of his office or sign, transmit, issue, or publish a false statement relating thereto, or fail to deliver to his successor all the books, accounts, and records on demand of his successor, the president of the board or the secretary of the Department of Education.

Source: SDC 1939, § 15.9908; SL 1955, ch 41, ch 17, § 8; SL 1973, ch 86, § 17; SL 1975, ch 128, § 65; SL 1977, ch 118; SL 1982, ch 86, § 132; SL 2003, ch 272, § 63.



§ 13-8-45 Repealed.

13-8-45. Repealed by SL 1973, ch 86, § 20



§ 13-8-46 Repealed.

13-8-46. Repealed by SL 1970, ch 43, § 1



§ 13-8-47 Annual report to department--Contents, filing, and auditing--Past-due reports.

13-8-47. Annual report to department--Contents, filing, and auditing--Past-due reports. Before the first day of August every school board shall file an annual report with the Department of Education. The report shall contain all the educational and financial information and statistics of the school district as requested in a format established by the Department of Education. The business manager with assistance of the secretary of the Department of Education shall make the annual report, and it shall be approved by the school board. The business manager shall sign the annual report and file a copy with the Department of Education as provided in § 13-13-37. The division shall audit the report and return one copy to the school district.

Reports not filed prior to August thirtieth are considered past due and are subject to the past-due provisions of § 13-13-38.

Source: SDC 1939, § 15.2320; SL 1955, ch 41, ch 9, § 35; SDC Supp 1960, § 15.2335; SL 1968, ch 49; SL 1970, ch 96, § 5; SL 1973, ch 86, § 18; SL 1975, ch 128, § 66; SL 1985, ch 121, § 1; SL 1991, ch 20, §§ 17, 18; SL 1994, ch 113, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 77, § 3; SL 2011, ch 86, § 1.



§ 13-8-48 Forfeiture by officer or employee for failure to make report.

13-8-48. Forfeiture by officer or employee for failure to make report. When any school district employee, required by law or regulation to make a report including an inventory under the provisions of chapter 5-24 to any county auditor or school board or the secretary of the Department of Education, willfully neglects to make such report or fails to perform any of his official duties, the school board shall withhold the last month's salary of such employee or employees until such reports or records are filed and accepted or such official duties performed.

Source: SDC 1939, § 15.2016; SL 1955, ch 41, ch 9, § 36; SDC Supp 1960, § 15.2336; SL 1973, ch 86, § 19; SL 1975, ch 128, § 67; SL 2003, ch 272, § 63.



§ 13-8-49 Repealed.

13-8-49. Repealed by SL 1973, ch 86, § 20



§ 13-8-50 Before or after school programming for school children--Fee.

13-8-50. Before or after school programming for school children--Fee. The school board may provide programming before or after the regular school term or school day, including weekends, for children who are of school age and are enrolled in a school within the district and may charge a fee therefor. However, the programming provided by a school district for which a fee may be charged pursuant to this section does not include any high school extracurricular activity.

Source: SL 1989, ch 139, § 1; SL 2012, ch 91, § 1, eff. Mar. 1, 2012.



§ 13-8-50.1 Fees deposited into school district's public enterprise fund.

13-8-50.1. Fees deposited into school district's public enterprise fund. Any fees paid to a school district under the provisions of §§ 13-8-50 and 13-28-5 shall be deposited into the school district's public enterprise fund enumerated in § 13-16-2.

Source: SL 2012, ch 91, § 3, eff. Mar. 1, 2012.



§ 13-8-51 to 13-8-54. Repealed.

13-8-51 to 13-8-54. Repealed by SL 1991, ch 127, § 5



§ 13-8-55 Membership in associations to enhance state education quality permitted.

13-8-55. Membership in associations to enhance state education quality permitted. Any school administrator of any school district of this state may become a member of an association with school administrators of other school districts of this state, the purpose of which is to enhance the quality of education in the school districts in South Dakota.

Source: SL 2003, ch 94, § 1.






Chapter 09 - Associated School Boards Of South Dakota [Repealed]

CHAPTER 13-9

ASSOCIATED SCHOOL BOARDS OF SOUTH DAKOTA [REPEALED]

[Repealed by SL 1975, ch 128, § 377; SL 1976, ch 110, § 3]



Chapter 10 - School District Employees

§ 13-10-1 Repealed.

13-10-1. Repealed by SL 1975, ch 128, § 377



§ 13-10-2 General power of school boards to employ personnel.

13-10-2. General power of school boards to employ personnel. The school board shall have the power to employ personnel deemed necessary by the board and to define the duties and fix the compensation of each.

Source: SDC 1939, § 15.2523 (3); SL 1939, ch 44; SL 1949, ch 54, § 1; SL 1955, ch 41, ch 16, § 1; SDC Supp 1960, § 15.3801; SL 1975, ch 128, § 71.



§ 13-10-2.1 Repealed.

13-10-2.1. Repealed by SL 1995, ch 87, § 28



§ 13-10-3 Group life and health insurance for employees and retirees.

13-10-3. Group life and health insurance for employees and retirees. Any school board may enter into group life and group health insurance contracts, including contracts for dental and vision insurance provided by private carriers, or may self insure, for the protection and benefit of its employees, the immediate families of such employees, and former employees who have retired, and may pay any part or all of the necessary premiums therefor.

Source: SL 1953, ch 62; SL 1955, ch 41, ch 16, § 15; SDC Supp 1960, § 15.3815; SL 1967, ch 48; SL 1978, ch 49, § 4; SL 2009, ch 74, § 1.



§ 13-10-4 Retirement pension agreement with employees--Premiums.

13-10-4. Retirement pension agreement with employees--Premiums. Subject to the provisions of §§ 3-12-65 and 3-12-66, any school board shall have the power to enter into a retirement pension agreement with its employees for their benefit and to pay any part or all of the necessary premiums therefor.

Source: SL 1947, ch 81, § 1; SL 1955, ch 41, ch 16, § 15; SDC Supp 1960, § 15.3815.



§ 13-10-5 Repealed.

13-10-5. Repealed by SL 1975, ch 128, § 377



§ 13-10-6 Tax levy for school district retirement system--Proceeds paid into fund.

13-10-6. Tax levy for school district retirement system--Proceeds paid into fund. For the purpose of continuing a fund for the payment of pensions to retired employees of a school district that has established such system, the school district may levy an annual tax not exceeding thirty cents per thousand dollars of taxable valuation of the school district for the current year. The levy may not be included in determining the tax levy limitation of the school district provided by law. Moneys collected from the tax shall be kept by the business manager in a special pension fund and may not be used for any other purpose except upon discontinuance of the pension system by the school district, in which case any unexpended balance shall be transferred to the general fund.

For taxes payable in 2011, the total amount of revenue payable from the levy provided in this section may not increase more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the maximum amount of revenue that could have been generated for the taxes payable in 2010. After applying the index factor, a school district may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property, annexation, minor boundary changes, and any adjustments in taxation of real property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value.

For taxes payable in 2012, 2013, 2014, and 2015, the total amount of revenue payable from the levy provided in this section may not increase more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the maximum amount of revenue that could have been generated for the taxes payable in 2010 plus any unused index factor from the previous years. After applying the index factor, a school district may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property, annexation, minor boundary changes, and any adjustments in taxation of real property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value.

Any school district created or reorganized after January 1, 2009, is exempt from the limitation provided by this section for a period of two years immediately following its creation.

For taxes payable in 2011, 2012, 2013, 2014, and 2015, the levy limitation of thirty cents per thousand dollars of taxable valuation does not apply to any school district.

Source: SL 1947, ch 81, § 2; SL 1955, ch 41, ch 16, § 17; SDC Supp 1960, § 15.3817; SL 1975, ch 128, § 72; SL 1989, ch 87, § 15M; SL 2008, ch 78, § 2.



§ 13-10-7 Repealed.

13-10-7. Repealed by SL 2008, ch 75, § 1.



§ 13-10-8 Discontinuance of retirement system by board.

13-10-8. Discontinuance of retirement system by board. Such retirement pension system may be discontinued at any time by the school board of any district in which it has been established. On such discontinuance all pension payments shall be discontinued.

Source: SL 1947, ch 81, § 4; SL 1955, ch 41, ch 16, § 19; SDC Supp 1960, § 15.3819; SL 1975, ch 128, § 74.



§ 13-10-9 Liability insurance for protection of employees.

13-10-9. Liability insurance for protection of employees. Any school board shall have power to carry public liability insurance protecting its employed personnel against liability suits which might be brought against them for acts of negligence while performing their duties as employees of the school district.

Source: SL 1953, ch 55, § 2; SL 1955, ch 41, ch 16, § 15; SDC Supp 1960, § 15.3815.



§ 13-10-10 , 13-10-11. Repealed.

13-10-10, 13-10-11. Repealed by SL 1995, ch 87, § 29



§ 13-10-12 Criminal background investigation of prospective employees and studentteachers--Temporary employment pending results--Fees--Exemptions.

13-10-12. Criminal background investigation of prospective employees and student teachers--Temporary employment pending results--Fees--Exemptions. Each person over eighteen years of age hired by a school district shall submit to a criminal background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The school district shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results of the criminal background investigation. The employing school district may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals a disqualifying record. The employing school district may pay any fees charged for the cost of fingerprinting or the criminal background investigation for any person whose employment is subject to the requirements of this section. Any person hired to officiate, judge, adjudicate, or referee a public event sponsored by a school district is not required to submit to a criminal background investigation as required in this section. In addition, any person employed by a postsecondary technical institute is not required to submit to a criminal background investigation as required in this section, unless the person is a teacher who teaches an elementary or secondary level course in an elementary or secondary school facility, or unless the person is an employee, other than a teacher, whose work assignment includes working in an elementary or secondary school facility.

The criminal investigation required by this section with respect to a student teacher completing requirements for teacher certification shall be conducted by the school district. A criminal background investigation, of a student teacher, conducted by a school district may be provided to any other school in which the student engages in student teaching. The school district conducting the criminal background investigation of a student teacher may rely upon the results of that investigation for employment of that person as an employee of the district.

Source: SL 2000, ch 76, § 1; SL 2001, ch 74, § 1; SL 2003, ch 95, § 1; SL 2011, ch 87, § 1; SL 2012, ch 92, § 1.



§ 13-10-12.1 Single investigation required of employee of multiple school districts--Condition--Procedure for transfer of report.

13-10-12.1. Single investigation required of employee of multiple school districts--Condition--Procedure for transfer of report. Any school district employee who is employed by more than one school district is only required to obtain one criminal background investigation, if the background investigation was conducted no more than five years before the person is first employed by the additional school district. The results of the background investigation shall be transferred to any additional school district from the initial school district that obtained the criminal background investigation if the additional school district or the school district employee requests in writing to the initial school district that the results be transferred and the school district employee who was the subject of the criminal background investigation signs a written release authorizing the transfer.

Source: SL 2001, ch 75, § 1.



§ 13-10-13 Criminal conviction as factor in hiring decision.

13-10-13. Criminal conviction as factor in hiring decision. A school district may refuse to employ a person, either directly or by contract, who has been convicted of a crime involving moral turpitude as defined in subdivision 22-1-2(25).

No person may be employed by a school district, either directly or by contract, if the person has been convicted of a crime of violence as defined in subdivision 22-1-2(9), a sex offense as defined in § 22-24B-1, or trafficking in narcotics.

Nothing in this section prohibits a school district from considering any criminal conviction in making a hiring decision.

Source: SL 2000, ch 76, § 2.



§ 13-10-14 Persons continuously employed from July 1, 2000, exempt from criminalbackground check.

13-10-14. Persons continuously employed from July 1, 2000, exempt from criminal background check. Any person employed by a South Dakota school district on July 1, 2000, who remains continuously employed by the same South Dakota school district for consecutive school years is not required to submit to a criminal background check as provided in § 13-10-12.

Source: SL 2000, ch 76, § 3.



§ 13-10-15 Suspension or resignation of employee for criminal conviction--Reporting.

13-10-15. Suspension or resignation of employee for criminal conviction--Reporting. If a school board or governing body of any accredited school suspends an employee or an employee resigns or is terminated as a result of a criminal conviction, the superintendent or chief administrator shall, within ten days of the date of the suspension or the date the employment is severed, report the circumstances and the name of the employee to the Department of Education. Any superintendent or chief administrator who fails to report under this section is subject to sanctions found in § 13-8-48.

Source: SL 2000, ch 76, § 4; SL 2003, ch 272, § 63.



§ 13-10-16 Conviction defined.

13-10-16. Conviction defined. For purposes of §§ 13-10-12 to 13-10-16, inclusive, the term, conviction, means a plea or verdict of guilty or a conviction following a plea of nolo contendere in this state or any other state. A duly certified copy of the court record is proof of the conviction and sentence.

Source: SL 2000, ch 76, § 5.



§ 13-10-17 School counselors.

13-10-17. (Section effective July 1, 2016) School counselors. If a school district employs a school counselor, on either a full-time or part-time basis, or contracts for the services of a school counselor through an educational cooperative or other entity, that school counselor shall be certified in accordance with the standards established by the South Dakota Board of Education pursuant to § 13-1-12.1.

Source: SL 2011, ch 88, § 1, eff. July 1, 2016.






Chapter 11 - School District Tax Levies

§ 13-11-1 Repealed.

13-11-1. Repealed by SL 1996, ch 69, § 4



§ 13-11-2 Adoption of annual school budget--Publication--Cash flow--Levy--Changes inbudget.

13-11-2. Adoption of annual school budget--Publication--Cash flow--Levy--Changes in budget. The school board shall prepare a proposed budget for the next fiscal year according to the budgeting standards prescribed by the auditor general for consideration not later than the regular meeting in the month of May. The proposed budget shall be published in the designated official newspaper not later than July fifteenth together with a notice of hearing on the budget. The budget hearing shall be held before August first. Before October first every school board shall approve a budget for the anticipated obligations of each fund, except trust and agency funds, for the school fiscal year. The budget may include an amount to provide cash flow funding according to guidelines prescribed by the auditor general. By resolution the school board shall adopt a levy in dollars sufficient to meet the school budget. Any changes in the proposed budget incorporated into the final budget shall be published in the minutes within thirty days after the final adoption of the budget.

Source: SDC 1939, § 15.2327; SL 1941, ch 64, § 1; SL 1953, ch 59, § 2; SL 1955, ch 41, ch 10, § 8; SDC Supp 1960, § 15.2208; SL 1971, ch 74, § 2; SL 1973, ch 88; SL 1975, ch 132; SL 1976, ch 115, § 2; SL 1986, ch 126, § 2; SL 1987, ch 128, § 1; SL 1995, ch 93; SL 1996, ch 105.



§ 13-11-2.1 Contingency line item in budget--Maximum--Transfer of funds.

13-11-2.1. Contingency line item in budget--Maximum--Transfer of funds. In preparing the school district budget, the school board may include a line item for contingencies. The line item shall be included in the annual budget and shall not exceed five percent of the total school district budget. The school board may by resolution transfer contingency funds to any budget category except capital outlay.

Source: SL 1977, ch 119, § 3.



§ 13-11-2.2 Repealed.

13-11-2.2. Repealed by SL 1987, ch 128, § 2



§ 13-11-3 Report of levy amount to county auditor--Spread against property in district--General fund and special education fund report.

13-11-3. Report of levy amount to county auditor--Spread against property in district--General fund and special education fund report. The school district shall report the amount budgeted to the county auditor before October first on forms prescribed by the county auditor. The county auditor shall spread a levy in dollars and cents over the taxable property of the school district sufficient to raise the money requested by the school district subject to the legal dollars and cents limitations on any of the funds as provided by law. For the general fund , special education fund, capital outlay fund, and pension fund, the school district may report the levy in dollars or dollars per one thousand dollars of taxable valuation.

Source: SDC 1939, § 15.2526; SL 1955, ch 41, ch 10, § 8; SDC Supp 1960, § 15.2208; SL 1971, ch 74, § 3; SL 1975, ch 128, § 76; SL 1986, ch 126, § 4; SL 1987, ch 128, § 3; SL 1997, ch 86, § 1; SL 1997, ch 87, § 1; SL 1998, ch 86, § 1.



§ 13-11-3.1 Repealed.

13-11-3.1. Repealed by SL 1997, ch 87, § 2



§ 13-11-3.2 Amendment of budget to utilize unobligated resources.

13-11-3.2. Amendment of budget to utilize unobligated resources. Subsequent to final adoption of the budget, the school board, upon adoption of a resolution setting forth the source of funds and the intended purpose for their use, may amend the budget to utilize available unobligated resources.

Source: SL 1975, ch 131, § 1; SL 1977, ch 119, § 2; SL 1982, ch 136.



§ 13-11-3.3 Levy to be subject to legal dollars and cents limitations.

13-11-3.3. Levy to be subject to legal dollars and cents limitations. The levy as determined by the state superintendent shall be subject to the legal dollars and cents limitations as applied against equalized taxable values.

Source: SL 1986, ch 126, § 5.



§ 13-11-4 District funds appropriated to payment of judgment.

13-11-4. District funds appropriated to payment of judgment. Any unobligated surplus fund in the treasury of the school district at the end of the fiscal year may be appropriated to the payment of a judgment.

Source: SL 1955, ch 41, ch 10, § 37; SDC Supp 1960, § 15.2237; SL 1975, ch 128, § 77.



§ 13-11-5 , 13-11-6. Repealed.

13-11-5, 13-11-6. Repealed by SL 1995, ch 94, §§ 3, 4



§ 13-11-7 Monthly payments to school districts--Interest on late payments--Statements tobusiness manager.

13-11-7. Monthly payments to school districts--Interest on late payments--Statements to business manager. The county auditor shall transfer, by the twentieth day of the month, all money received during the prior month on behalf of each school district to each district. Any county failing to distribute the receipts within the time prescribed is subject to an interest charge of one percent per month based on the receipts for the first thirty days of delinquency or part thereof and thereafter, one percent per month for each month or part thereof. When any funds which have been collected by the county for the district from taxes or from any other source are remitted to the district, the county auditor shall send to the school district business manager a statement showing the exact source and amount of the funds. The statement shall be made in a form and contain information prescribed by the secretary of the Department of Education.

Source: SL 1955, ch 41, ch 10, § 9; SDC Supp 1960, § 15.2209; SL 1975, ch 128, § 78; SL 1976, ch 112; SL 1980, ch 121; SL 1984, ch 114, § 2; SL 1989, ch 140; SL 2003, ch 272, § 63.



§ 13-11-8 Encumbrance of budget unexpended from prior fiscal year--Resolution--Detailed listing.

13-11-8. Encumbrance of budget unexpended from prior fiscal year--Resolution--Detailed listing. The school board may by resolution at its first meeting in July encumber that portion of the unexpended budget from the prior fiscal year for which legal obligations were incurred but were not paid. The resolution shall state the budget account and amount encumbered. The business manager shall keep a detailed listing by payee and amount supporting such amount shown in the resolution.

Source: SL 1976, ch 111.



§ 13-11-9 Levy of district sending students to another district.

13-11-9. Levy of district sending students to another district. For any school district that is sending its students to an adjoining school district pursuant to § 13-15-1.3, the county auditor shall spread a levy over the taxable property of the sending school district sufficient to raise the sending school district's tax levy per one thousand dollars of taxable valuation up to the weighted average tax levy per one thousand dollars of taxable valuation of the receiving school districts. The weighted average tax levy shall be calculated pursuant to § 13-11-10. This section does not apply to a school district that operates a secondary school or to a school district that does not receive or accept state aid pursuant to chapter 13-13, or enters into contractual agreements pursuant to § 13-15-11.

Source: SL 1991, ch 137, § 2; SL 1992, ch 117, § 1; SL 1998, ch. 85, § 1; SL 1998, ch 89, § 6.



§ 13-11-10 Weighted average tax levy of receiving districts.

13-11-10. Weighted average tax levy of receiving districts. In implementing the terms of § 13-11-9, a separate weighted average tax levy of the receiving districts shall be calculated for agricultural property, owner-occupied single-family dwelling property, and for nonagricultural property for each sending school district as follows:

(1) The levy per thousand dollars of taxable valuation for agricultural property for each receiving school district shall be multiplied by the number of children from the sending school district to whom the receiving school district is providing educational services;

(2) Add together the products from subdivision (1) for each receiving school district;

(3) Divide the sum from subdivision (2) by the total number of students that the contracting school district is sending to the receiving school districts pursuant to § 13-15-1.3. The quotient is the weighted average tax levy per one thousand dollars of taxable valuation for agricultural property;

(4) The weighted average tax levy per thousand dollars of taxable valuation for owner-occupied single-family dwellings and nonagricultural property shall be obtained by repeating the procedure outlined in subdivisions (1) to (3), inclusive, for each class of property; and

(5) The sum of the levies assessed for all funds in the sending district shall be equal to or greater than the sum of all levies for all funds in the receiving district.

The above calculations do not include students receiving educational services from an out-of-state school district nor the tax levy of any out-of-state school district.

Source: SL 1991, ch 137, § 3; SL 1992, ch 117, § 2; SL 1999, ch 79, § 1; SL 2003, ch 96, § 1; SL 2008, ch 44, § 20, eff. July 1, 2009.



§ 13-11-11 Use of funds raised from levy of sending district.

13-11-11. Use of funds raised from levy of sending district. The money raised by the levy provided in § 13-11-9 shall be used to fund any budget expense of the sending district, and the remaining balance shall be paid by the county treasurer on a pro rata basis for each child to the business manager for the adjoining in-state school district that is providing the educational services to the children of the sending school district pursuant to § 13-15-1.3.

Source: SL 1991, ch 137, § 5; SL 1992, ch 117, § 3.



§ 13-11-12 1996B school fiscal half-year.

13-11-12. 1996B school fiscal half-year. The period of July 1, 1996, to December 31, 1996, shall be known as the 1996B school fiscal half-year.

Source: SL 1995, ch 94, § 2.



§ 13-11-13 Levy authorized to pay judgment against school district.

13-11-13. Levy authorized to pay judgment against school district. If a final judgment is obtained against any school district, the school board shall levy a tax upon the taxable property in the school district for the payment of the judgment and the tax shall be collected as other school taxes. The tax may not be greater than one-half percent of the taxable valuation of the school district in any one year, and shall be exclusive of the maximum levies as provided by law. The levy may be repeated until the judgment is paid. No execution may issue against any school district.

Source: SL 1996, ch 107, § 1.



§ 13-11-14 Refusal of school district to levy tax to pay judgment creditor--Board of countycommissioners to levy tax.

13-11-14. Refusal of school district to levy tax to pay judgment creditor--Board of county commissioners to levy tax. If the school board refuses or fails to levy the tax required by § 13-11-13, the judgment creditor may apply to the board of county commissioners, who shall levy the tax upon the property of the school district. When collected the money shall be paid by the county auditor to the judgment creditor in the same manner that money is delivered to the treasurer of the school district.

Source: SL 1996, ch 107, § 2.






Chapter 12 - County Elementary School Equalization Fund

CHAPTER 13-12

COUNTY ELEMENTARY SCHOOL EQUALIZATION FUND [REPEALED]

[Repealed by SL 1970, ch 102]



Chapter 13 - General State Aid To Schools

§ 13-13-1 Apportionment among school districts of school fund income.

13-13-1. Apportionment among school districts of school fund income. The commissioner of school and public lands, after any adjustments that have been made pursuant to § 5-10-18.3, shall apportion the school funds as follows: the commissioner shall ascertain from the division of education the total number of resident pupils in average daily membership as defined in § 13-13-1.1 in each school district and the total number of pupils in average daily membership in all school districts, and on that basis of the school population, the commissioner shall apportion to each school district, pro rata, such share, as its population of resident pupils in average daily membership in the school district bears to the total number of pupils in average daily membership in all school districts. The funds to be apportioned include funds derived from the lease of school lands, the lease of public lands not apportioned to any educational, penal, or charitable institution, the interest, dividends, and other income on invested funds derived from the sale of school lands and public lands not apportioned to any such institution, and the interest, dividends, and other income on invested funds derived from the five percent paid by the United States on sale of public lands within the state.

Source: SDC 1939, §§ 15.0109, 15.2032; SL 1939, ch 40; SL 1953, ch 55, § 4; SL 1955, ch 41, ch 12, § 2; SDCL § 13-28-1; SL 1971, ch 117, § 1; SL 1973, ch 83, § 2; SL 1974, ch 128, § 1; SL 1978, ch 112, § 1; SL 1979, ch 116, § 1; SL 1982, ch 137, § 1; SL 2001, ch 26, § 9; SL 2009, ch 75, § 1.



§ 13-13-1.1 Individual school district average daily membership defined.

13-13-1.1. Individual school district average daily membership defined. The individual school district average daily membership as calculated by the Department of Education for distribution of school and public lands funds may not include pupils for whom the school district receives tuition, shall include pupils for whom the district pays tuition, and shall include resident pupils attending public schools within the district and resident pupils attending private schools.

Source: SL 1982, ch 137, § 2; SL 2009, ch 75, § 2; SL 2010, ch 77, § 4.



§ 13-13-1.2 Fall enrollment records subject to examination by department.

13-13-1.2. Fall enrollment records subject to examination by department. Any records related to the reporting of fall enrollment of a public school district shall be subject to examination by the Department of Education at all times.

Source: SL 1996, ch 69, § 10; SL 2003, ch 272, § 63; SL 2007, ch 93, § 13.



§ 13-13-1.3 Overreported fall enrollment data--Recovery of overpayment--Misdemeanor.

13-13-1.3. Overreported fall enrollment data--Recovery of overpayment--Misdemeanor. If, in the department's examination of fall enrollment, it is determined that the data was overreported, the department shall recover the amount of state aid overpaid as a result of the overreporting. Upon recovery of the overpayment, the department shall deposit the overpayment into the state general fund. If the overreporting occurred with the intent to increase the amount of state aid received by overreporting, the person responsible for the overreporting may be charged with a Class 1 misdemeanor as provided in § 13-8-44, with the maximum penalty as defined in § 22-6-2.

Source: SL 1996, ch 69, § 11; SL 2007, ch 93, § 14.



§ 13-13-1.4 Small school adjustment for consolidated school districts--Years one tofour.

13-13-1.4. Small school adjustment for consolidated school districts--Years one to four. If two or more school districts consolidate, for a period of four years after consolidation, the small school adjustment for the newly formed district shall be calculated by subtracting the sum of the average daily membership of the consolidating districts as they existed prior to consolidation from the sum of the adjusted average daily membership of the consolidated districts as they existed prior to consolidation, and dividing the difference by the sum of the average daily membership of the consolidated districts as they existed prior to consolidation. The resulting quotient is multiplied by $4,237.72. Only school districts who have not previously benefited from this section may be included in this calculation.

Source: SL 1996, ch 69, § 12; SL 1997, ch 98, § 9; SL 1998, ch 87, § 1, 2; SL 1999, ch 80, § 1; SL 2000, ch 84, § 5; SL 2007, ch 93, § 5.



§ 13-13-1.5 Local need for consolidated school districts--Years five to eight.

13-13-1.5. Local need for consolidated school districts--Years five to eight. In years five to eight, inclusive, after the consolidation of two or more school districts, the local need for the newly formed district shall be calculated as follows:

(1) Calculate local need pursuant to § 13-13-73;

(2) Notwithstanding the four-year time limit, calculate local need pursuant to § 13-13-1.4;

(3) Subtract the results of subdivision (1) from the results of subdivision (2);

(4) Multiply the results of subdivision (3) by eighty percent in the fifth year, sixty percent in the sixth year, forty percent in the seventh year, and twenty percent in the eighth year;

(5) Add the results of subdivision (1) and the results of subdivision (4).
Source: SL 1999, ch 80, § 2; SL 2007, ch 93, § 6.



§ 13-13-1.6 Options for state aid, average daily membership, and local effortcalculations for certain consolidated school districts--Notification--Limitations.

13-13-1.6. Options for state aid, average daily membership, and local effort calculations for certain consolidated school districts--Notification--Limitations. If two or more school districts consolidate, for a period of four years after consolidation, the newly formed district may opt to have its state aid calculated based on the school districts as they existed prior to consolidation. In years two to four, inclusive, after the consolidation of two or more school districts, all factors relevant to the calculation of state aid pursuant to chapter 13-13 of the former districts may be based upon a pro-rata share of the relevant factors of the newly formed district as compared to the relevant factors of the former districts in the first year. Any district that opts to benefit from this section shall notify the secretary of the Department of Education of its intent to do so as part of its reorganization plan. A district that benefits from this section may not benefit from § 13-13-10.1 or 13-13-1.5 simultaneously, or in future years.

Source: SL 1999, ch 80, § 3; SL 2001, ch 76, § 1; SL 2002, ch 83, § 1; SL 2003, ch 272, § 63.



§ 13-13-1.7 State aid calculation for consolidated school districts--Years five to eight.

13-13-1.7. State aid calculation for consolidated school districts--Years five to eight. In years five to eight, inclusive, after the consolidation of two or more school districts that opted to benefit from § 13-13-1.6, state aid shall be calculated as follows:

(1) Calculate state aid pursuant to § 13-13-73;

(2) Notwithstanding the four-year time limit, calculate state aid pursuant to § 13-13-1.6;

(3) Subtract the results of subdivision (1) from the results of subdivision (2);

(4) Multiply the results of subdivision (3) by eighty percent in the fifth year, sixty percent in the sixth year, forty percent in the seventh year, and twenty percent in the eighth year;

(5) Add the results of subdivision (1) and the results of subdivision (4).
Source: SL 1999, ch 80, § 4; SL 2001, ch 76, § 2.



§ 13-13-1.8 Repealed.

13-13-1.8. Repealed by SL 2008, ch 74, § 1.



§ 13-13-1.9 Consolidation incentives applicable to consolidations completed beforeJuly 1, 2007.

13-13-1.9. Consolidation incentives applicable to consolidations completed before July 1, 2007. The consolidation incentives provided for in §§ 13-13-1.4 to 13-13-1.7, inclusive, apply only to those school districts whose consolidations are completed prior to July 1, 2007.

Source: SL 2007, ch 93, § 4.



§ 13-13-2 Payments to school districts of permanent school fund income.

13-13-2. Payments to school districts of permanent school fund income. An itemized statement of the apportionment when made as provided in § 13-13-1 shall be delivered by the commissioner of school and public lands to the state auditor, who shall thereupon draw his warrant on the state treasury for the amounts designated on the statement so furnished and transmit the same to the separate school districts.

Source: SDC 1939, § 15.0109; SL 1971, ch 105, § 1; SL 1973, ch 83, § 3.



§ 13-13-3 Withholding of permanent school fund income from districts in default onobligation to school fund.

13-13-3. Withholding of permanent school fund income from districts in default on obligation to school fund. Whenever any school district in this state shall default and shall be delinquent in the payment of any interest or principal payments to the State of South Dakota on account of any bond or bonds heretofore or hereafter issued by such school district and which have been purchased with funds belonging to the permanent school fund, or whenever any school district shall permit any fund created or established for the retirement of such bonds to become impaired or depleted, the commissioner of school and public lands may in his discretion, direct the county treasurer of the county in which such school district is situated to withhold the distribution of the apportionment moneys provided for in § 13-13-2 until such delinquent principal and interest is paid or until such fund is restored, as the case may be.

Source: SL 1941, ch 73; SDC Supp 1960, § 15.0109-1; SL 1975, ch 128, § 79.



§ 13-13-4 Sources of county general school fund.

13-13-4. Sources of county general school fund. The county general school fund to be apportioned pursuant to § 13-13-5 shall consist of the net proceeds of all fines for violation of state laws and any tax so designated in Title 10.

Source: SDC 1939, § 15.1603; SL 1975, ch 128, § 80.



§ 13-13-5 Report and distribution of county general school fund to school districts.

13-13-5. Report and distribution of county general school fund to school districts. The county treasurer shall on or before the fifth day of January and July furnish the county auditor with a statement of all money in the county treasury belonging to the county general school fund and shall pay the money, upon the order of the auditor, to the public school districts having land area within the county in proportion to the average daily membership of children residing in the school districts as certified by the Department of Education.

Source: SDC 1939, § 15.1603; SL 1971, ch 105, § 2; SL 1983, ch 125; SL 2010, ch 77, § 5.



§ 13-13-6 Payment of tax collections to school districts--Receipt.

13-13-6. Payment of tax collections to school districts--Receipt. The county treasurer shall also pay at such times as are required by law to the business manager of each school district all of the money collected for such school district and shall take duplicate receipts for the money paid. He shall send one of the receipts to the business manager of such school district.

Source: SDC 1939, § 15.1603; SL 1975, ch 128, § 81.



§ 13-13-7 to 13-13-9. Repealed.

13-13-7 to 13-13-9. Repealed by SL 1975, ch 128, § 377



§ 13-13-10 Repealed.

13-13-10. Repealed by SL 1986, ch 126, § 10



§ 13-13-10.1 Definitions.

13-13-10.1. Definitions. Terms used in this chapter mean:

(1) "Average daily membership," the average number of resident and nonresident kindergarten through twelfth grade pupils enrolled in all schools operated by the school district during the previous regular school year, minus average number of pupils for whom the district receives tuition, except pupils described in subdivision (1A) and pupils for whom tuition is being paid pursuant to § 13-28-42.1 and plus the average number of pupils for whom the district pays tuition;

(1A) Nonresident students who are in the care and custody of the Department of Social Services, the Unified Judicial System, the Department of Corrections, or other state agencies and are attending a public school may be included in the average daily membership of the receiving district when enrolled in the receiving district. When counting a student who meets these criteria in its general enrollment average daily membership, the receiving district may begin the enrollment on the first day of attendance. The district of residence prior to the custodial transfer may not include students who meet these criteria in its general enrollment average daily membership after the student ceases to attend school in the resident district;

(2) "Adjusted average daily membership," calculated as follows:

(a) For districts with an average daily membership of two hundred or less, multiply 1.2 times the average daily membership;

(b) For districts with an average daily membership of less than six hundred, but greater than two hundred, raise the average daily membership to the 0.8293 power and multiply the result times 2.98;

(c) For districts with an average daily membership of six hundred or more, multiply 1.0 times their average daily membership;

(2A) "Fall enrollment," the number of kindergarten through twelfth grade students enrolled in all schools operated by the school district on the last Friday of September of the current school year minus the number of students for whom the district receives tuition, except nonresident students who are in the care and custody of a state agency and are attending a public school and students for whom tuition is being paid pursuant to § 13-28-42.1, plus the number of students for whom the district pays tuition. When computing state aid to education for a school district under the foundation program pursuant to § 13-13-73, the secretary of the Department of Education shall use either the school district's fall enrollment or the average of the school district's fall enrollment from the previous two years, whichever is higher;

(2B) Repealed by SL 2010, ch 84, § 1.

(2C) "Small school adjustment," calculated as follows:

(a) For districts with a fall enrollment of two hundred or less, multiply 0.2 times $4,237.72;

(b) For districts with a fall enrollment of greater than two hundred, but less than six hundred, multiply the fall enrollment times negative 0.0005; add 0.3 to that result; and multiply the sum obtained times $4,237.72;

The determination of the small school adjustment for a school district may not include any students residing in a residential treatment facility when the education program is operated by the school district;

(2D) "Limited English proficiency (LEP) adjustment," is calculated as follows:

(a) Multiply 0.25 times the per student allocation; and

(b) Multiply the product obtained in subsection (a) times the number of kindergarten through twelfth grade students who, in the prior school year, scored below level four on the state-administered language proficiency assessment as required in the state's consolidated state application pursuant to 20 USC 6311(b)(7) as of January 1, 2013;

(3) "Index factor," is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or three percent, whichever is less;

(4) "Per student allocation," for school fiscal year 2015 is $4,781.14. Each school fiscal year thereafter, the per student allocation is the previous fiscal year's per student allocation increased by the index factor;

(5) "Local need," is the sum of:

(a) The per student allocation multiplied by the fall enrollment;

(b) The small school adjustment, if applicable, multiplied by the fall enrollment; and

(c) The limited English proficiency (LEP) adjustment, calculated pursuant to subdivision (2D), if applicable;

(6) "Local effort," the amount of ad valorem taxes generated in a school fiscal year by applying the levies established pursuant to § 10-12-42;

(7) "General fund balance percentage," is a school district's general fund equity divided by the school district's total general fund expenditures for the previous school fiscal year, the quotient expressed as a percent;

(8) "General fund reserves," the sum of a school district's nonspendable and restricted fund balances of the general fund;

(9) "Nonspendable fund balance," that amount of the fund balance that is not in spendable form;

(10) "Restricted fund balance," that amount of the fund balance that has constraints on how it may be used that are externally imposed or are imposed by law.
Source: SL 1986, ch 126, § 1; SL 1987, chs 130, 131; SL 1989, ch 87, § 14; SL 1989, ch 141, § 14; SL 1990, ch 117, § 1; SL 1991, ch 20, §§ 17, 18; SL 1991, ch 128; SL 1991, ch 129, § 1; SL 1993, ch 81, § 11; SL 1994, ch 112; SL 1995, ch 94, § 38 as amended by 1995, ch 77, § 3; SL 1996, ch 69, § 6; SL 1996, ch 109; SL 1997, ch 53, § 2; SL 1997, ch 88, § 1; SL 1997, ch 98, § 10; SL 1998, ch 51, §§ 9, 10; SL 1998, ch 59, § 2; SL 1998, ch 59, § 3; SL 1999, ch 82, § 1; SL 2000, ch 84, § 4; SL 2001, ch 77, § 1; SL 2003, ch 97, § 1; SL 2004, ch 125, § 1; SL 2005, ch 96, § 2; SL 2006, ch 75, § 9; SL 2007, ch 93, § 1; SL 2008, ch 76, § 1; SL 2008, ch 77, § 1; SL 2009, ch 76, § 1; SL 2010, ch 81, § 1; SL 2010, ch 82, § 1; SL 2010, ch 83, § 1; SL 2010, ch 84, § 1; SL 2011, ch 89, § 1, eff. Mar. 17, 2011; SL 2011, ch 90, § 2; SL 2011, ch 91, § 2; SL 2013, ch 7, § 37; SL 2014, ch 80, § 1; SL 2014, ch 81, § 1.



§ 13-13-10.2 Determination of assessed value for tax incremental district--Districtscreated for industrial or economic development purposes.

13-13-10.2. Determination of assessed value for tax incremental district--Districts created for industrial or economic development purposes. The assessed value as determined in § 13-13-10.1 of any property in a tax incremental district formed on or before December 31, 1994, and created pursuant to chapter 11-9 is the tax incremental base, as defined in § 11-9-19 until the tax incremental district ceases to exist as provided in § 11-9-46. The assessed values, as determined in § 13-13-10.1 of any property in a tax incremental district formed after December 31, 1994, and created pursuant to chapter 11-9, is the total assessed value of the property determined by the Department of Revenue pursuant to § 11-9-24, until the tax incremental district ceases to exist as provided in § 11-9-46. The provisions of this chapter do not apply to any tax incremental district created after December 31, 1994, for industrial purposes. For the purposes of this chapter, industrial includes only those activities generally recognized as industrial by zoning authorities within the state, including any factory or any business engaged primarily in the manufacturing or assembly of goods, the processing of raw materials, and the wholesale distribution of products for resale. The provisions of this chapter do not apply to any tax incremental district created after December 31, 2003, for economic development purposes. For the purposes of this chapter, economic development includes any area where there is or will be one or more businesses engaged in any activity defined as commercial or industrial by the governing body that has zoning authority over the land contained within the tax incremental district.

Source: SL 1993, ch 126; SL 1996, ch 69, § 15; SL 2004, ch 126, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 13-13-10.3 Repealed.

13-13-10.3. Repealed by SL 2011, ch 89, § 2, eff. Mar. 17, 2011.



§ 13-13-10.4 Enrolled student defined.

13-13-10.4. Enrolled student defined. For the purposes of subdivisions 13-13-10.1(1) and 13-13-10.1(1A), a pupil or student is enrolled if:

(1) The pupil or student is less than twenty-one years of age on the first day of July or meets the requirements of § 13-28-5 and 13-28-6; and

(2) The pupil or student has not completed an approved program or graduated from high school; and

(3) The pupil's or student's parent or guardian resides within the school district, or in the case of an emancipated minor the pupil or student resides within the district or the pupil or student has been properly assigned to the district or has been approved to attend school in the district under the terms of the enrollment options program established in § 13-28-40; and

(4) The pupil or student is not simultaneously enrolled in any other school district and has not been excused from school attendance under the terms of § 13-27-1.1 or 13-27-2.
Source: SL 2006, ch 77, § 1.



§ 13-13-10.5 Student enrolled on partial basis--Effect on average daily membership.

13-13-10.5. Student enrolled on partial basis--Effect on average daily membership. For purposes of state aid to education, a student enrolled pursuant to § 13-28-41 or 13-28-51 shall be counted in a school's average daily membership as defined in subdivision 13-13-10.1(1) in a proportion equal to the share of the student's enrollment in the school.

Source: SL 2007, ch 101, § 2.



§ 13-13-10.6 , 13-13-10.7. Repealed.

13-13-10.6, 13-13-10.7. Repealed by SL 2012, ch 87, §§ 6, 7.



§ 13-13-11 Purpose and policy of general school aid.

13-13-11. Purpose and policy of general school aid. It is the purpose of §§ 13-13-10.1 to 13-13-41, inclusive, to establish a procedure for the distribution of state funds to local school districts. The following subdivisions are hereby declared to be the policy of this state:

(1) Education is a state and local function.

(2) No one source of taxation should bear an excessive burden of the costs of education.

(3) In order to provide reasonable equality in school tax rates among the various school districts in the state and to provide reasonable equality of educational opportunity for all the children in the state, the state shall assist in giving a basic educational opportunity to each student by contributing foundation program funds toward the support of his educational program.

(4) Foundation program state aid should be distributed to school districts in accordance with the formula as provided in §§ 13-13-10.1 to 13-13-46, inclusive.

(5) A minimum of twenty-five percent of the total general fund expenditures of the school districts of the state for the preceding school fiscal year should be distributed annually to school districts as a foundation program.

(6) No school district should be eligible to receive foundation program state aid which does not provide an educational program which meets the requirements and standards as provided in §§ 13-13-10.1 to 13-13-41, inclusive.
Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (1); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 2; SL 1989, ch 30, § 37.



§ 13-13-11.1 Federal Title VIII funds to be included in general fund revenue--Funds forchildren with disabilities deposited in school district special educationfund.

13-13-11.1. Federal Title VIII funds to be included in general fund revenue--Funds for children with disabilities deposited in school district special education fund. For the purpose of distributing state aid to education under the provisions of §§ 13-13-10.1 to 13-13-41, inclusive, funds received from the federal government under the provisions of Title VIII of the Elementary and Secondary Education Act for basic support shall be included in total general fund revenue at the times the funds are transferred from the Title VIII of the Elementary and Secondary Education Act fund to the school district funds. For the purposes of distributing state aid to special education under the provisions of § 13-37-36.1, funds received from the federal government under Title VIII of the Elementary and Secondary Education Act funds add on for children with disabilities shall be deposited into the school district special education fund.

Source: SL 1991, ch 138, § 4; SL 1997, ch 89, § 1; repealed by SL 2012, ch 87, § 8; reinstated by SL 2013, ch 73, § 1.



§ 13-13-12 Foundation program fund established--Moneys included--Custody of statetreasurer.

13-13-12. Foundation program fund established--Moneys included--Custody of state treasurer. There is hereby established the foundation program fund which shall consist of money appropriated by the State Legislature for distribution according to the provisions of §§ 13-13-10.1 to 13-13-41, inclusive, and any other source receipts which may become available to be included in this fund. All appropriations to the fund and resources of the fund shall be maintained in the custody of the state treasurer and shall be distributed to school districts as provided by §§ 13-13-10.1 to 13-13-41, inclusive.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (3); SL 1961, ch 76, § 1; SL 1963, ch 77; SL 1969, ch 44, § 3; SL 1989, ch 30, § 38.



§ 13-13-13 Eligibility of district to share in foundation program.

13-13-13. Eligibility of district to share in foundation program. The eligibility of a school district to share in the distribution of foundation program funds shall be determined as provided by §§ 13-13-14 to 13-13-19, inclusive.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (5); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 4.



§ 13-13-13.1 Repealed.

13-13-13.1. Repealed by SL 1992, ch 118



§ 13-13-14 Operation of attendance centers for entire term required for generalsupport funds.

13-13-14. Operation of attendance centers for entire term required for general support funds. In order to be eligible to receive general support foundation program funds as herein provided, a school district must have operated one or more attendance centers during the previous school fiscal year for the entire school term as provided by law.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (5); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 5; SL 1975, ch 128, § 82.



§ 13-13-15 Repealed.

13-13-15. Repealed by SL 1996, ch 69, § 7



§ 13-13-16 Repealed.

13-13-16. Repealed by SL 1995, ch 94, § 5



§ 13-13-17 Employment of certified teachers required for general support funds.

13-13-17. Employment of certified teachers required for general support funds. In order to be eligible to receive general support foundation program funds as herein provided, a school district must have employed only properly qualified teachers holding valid South Dakota teaching certificates qualifying such teachers to teach the subjects and grades to which they were assigned during the previous school fiscal year.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (5); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 8.



§ 13-13-18 Accreditation of schools required for general support funds.

13-13-18. Accreditation of schools required for general support funds. In order to be eligible to receive general support foundation program funds as herein provided, a school district must have operated only accredited public schools, as defined by the South Dakota Board of Education, during the previous school fiscal year.

Source: SDC Supp 1960, § 15.2246 as added by SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 9.



§ 13-13-19 Eligibility of newly reorganized district for general support payments.

13-13-19. Eligibility of newly reorganized district for general support payments. A newly reorganized school district which has become a new entity as of July first of the school fiscal year in which foundation program payments are distributed will be considered eligible for general support payments regardless of the requirements for eligibility as set forth in §§ 13-13-14 to 13-13-18, inclusive, provided it is in compliance with such requirements for the school fiscal year in which it becomes a new school district entity.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (5); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 10.



§ 13-13-20 Repealed.

13-13-20. Repealed by SL 1986, ch 126, § 11



§ 13-13-20.1 , 13-13-20.2. Repealed.

13-13-20.1, 13-13-20.2. Repealed by SL 1969, ch 44, § 36



§ 13-13-20.3 Repealed.

13-13-20.3. Repealed by SL 1986, ch 126, § 12



§ 13-13-20.4 Actual assessed valuation for certain property given reduced valuation.

13-13-20.4. Actual assessed valuation for certain property given reduced valuation. The actual assessed valuation of any property given a reduced valuation pursuant to §§ 10-6-35.1, 10-6-35.2, 10-6-35.4, 10-6-35.21, 10-6-35.22, 10-6-35.24, 10-6-35.25, 10-6-54, 10-6-55, 10-6-66, and 10-6-67 shall be used when calculating state aid to education. For any property given a reduced valuation after November 1995, pursuant to §§ 10-6-35.1, 10-6-35.2, 10-6-35.4, 10-6-35.21, 10-6-35.22, 10-6-35.24, 10-6-35.25, 10-6-54, 10-6-55, 10-6-66, and 10-6-67 that has not previously received a reduced valuation pursuant to these statutes, the portion of actual assessed valuation of the property used when calculating state aid to education shall be twenty percent in the first year, forty percent in the second year, sixty percent in the third year, eighty percent in the fourth year, and one hundred percent each year thereafter. In addition, the actual assessed valuation of any property given exempt status pursuant to § 10-4-39 shall be used when calculating state aid to education.

Source: SL 1991, ch 130; SL 1993, ch 81, § 13D; SL 1993, ch 82, § 5; SL 1993, ch 85, § 5; SL 1994, ch 79, § 5; SL 1996, ch 69, § 16A; SL 2006, ch 37, § 3.



§ 13-13-21 , 13-13-21.1. Repealed.

13-13-21, 13-13-21.1. Repealed by SL 1989, ch 30, §§ 39, 40



§ 13-13-21.2 Repealed.

13-13-21.2. Repealed by SL 1980, ch 122, § 5



§ 13-13-22 to 13-13-24. Repealed.

13-13-22 to 13-13-24. Repealed by SL 1986, ch 126, § 13



§ 13-13-24.1 Repealed.

13-13-24.1. Repealed by SL 1991, ch 131, § 1



§ 13-13-24.2 Repealed.

13-13-24.2. Repealed by SL 1995, ch 88, § 6



§ 13-13-25 , 13-13-26. Repealed.

13-13-25, 13-13-26. Repealed by SL 1986, ch 126, § 13



§ 13-13-26.1 Repealed.

13-13-26.1. Repealed by SL 1981, ch 136, § 3



§ 13-13-27 to 13-13-32. Repealed.

13-13-27 to 13-13-32. Repealed by SL 1986, ch 126, § 13



§ 13-13-32.1 Repealed.

13-13-32.1. Repealed by SL 1990, ch 117, § 2



§ 13-13-33 Repealed.

13-13-33. Repealed by SL 1969, ch 44, § 36



§ 13-13-34 Repealed.

13-13-34. Repealed by SL 1986, ch 126, § 13



§ 13-13-34.1 Repealed.

13-13-34.1. Repealed by SL 1969, ch 44, § 36



§ 13-13-35 Repealed.

13-13-35. Repealed by SL 1977, ch 124, § 2



§ 13-13-36 Manner of payment of foundation program funds.

13-13-36. Manner of payment of foundation program funds. Payment of foundation program funds shall be made to eligible school districts as provided by §§ 13-13-37 to 13-13-41, inclusive.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (7); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 27; SL 1989, ch 30, § 41.



§ 13-13-37 Submission of final financial report.

13-13-37. Submission of final financial report. Each school district shall submit its final financial report to the secretary of the Department of Education before August first for the school fiscal year ending June thirtieth of that year. The final financial report shall detail total expenditures and total revenues.

The financial report shall be submitted on forms prescribed by the secretary. The provisions of this section are subject to the provisions of § 13-8-44. The total general fund expenditures may not include any capital outlay fund expenditures as defined in § 13-16-6, except for any school district that receives money under Title VIII of the Elementary and Secondary Education Act. However, no school district that receives money under Title VIII of the Elementary and Secondary Education Act may expend general fund money for new construction.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246 (7); SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 28; SL 1970, ch 96, § 3; SL 1975, ch 128, § 86; SL 1986, ch 126, § 14; SL 1987, ch 128, § 4; SL 1987, ch 135, § 2; SL 1988, ch 138, § 2; SL 1994, ch 113, § 1; SL 1995, ch 94, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 7.



§ 13-13-37.1 Repealed.

13-13-37.1. Repealed by SL 1995, ch 94, § 29



§ 13-13-37.2 Repealed.

13-13-37.2. Repealed by SL 1995, ch 94, § 7



§ 13-13-37.3 Repealed.

13-13-37.3. Repealed by SL 1989, ch 30, § 42



§ 13-13-37.4 Rules to implement foundation program.

13-13-37.4. Rules to implement foundation program. The secretary of the Department of Education and the South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 to implement the foundation program as provided in this chapter.

Source: SL 1986, ch 126, § 21; SL 2003, ch 272, § 63.



§ 13-13-37.5 , 13-13-37.6. Repealed.

13-13-37.5, 13-13-37.6. Repealed by SL 1995, ch 94, §§ 8, 9



§ 13-13-38 Determination of foundation program funds due school districts--Information required from counties and districts--Delinquency--Forfeitedfunds.

13-13-38. Determination of foundation program funds due school districts--Information required from counties and districts--Delinquency--Forfeited funds. The Department of Education shall determine on December first, or as soon thereafter as practicable, of each school fiscal year the amount of foundation program funds to which each school district within the state is eligible. The department shall require from any county or school district officer any information which is necessary in order to apportion foundation program funds. If complete and accurate information is past due according to the reporting dates specified in § 13-8-47, the secretary of the Department of Education on August thirtieth shall declare the school district to be fiscally delinquent. The school district, unless granted an extension, shall forfeit from its entitlement one hundred dollars for each day that the data is past due for seven days and two hundred dollars for each day past due thereafter starting with the eighth day. Forfeited funds shall be deposited in the foundation program fund established by § 13-13-12.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246; SL 1961, ch 76; SL 1963, ch 77, § 1; SL 1969, ch 44, § 29; SL 1985, ch 121, § 2; SL 1993, ch 128; SL 1994, ch 113, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 77, § 6; SL 2011, ch 86, § 2.



§ 13-13-38.1 Repealed.

13-13-38.1. Repealed by SL 1995, ch 94, § 36



§ 13-13-39 Apportionment of foundation program funds--Payments to schooldistricts--Pledge of funds.

13-13-39. Apportionment of foundation program funds--Payments to school districts--Pledge of funds. The Department of Education shall apportion the foundation program funds to each eligible school district and shall prepare such a list of apportionments to be posted publicly in electronic format.

The state auditor shall issue the warrant to each school district when the apportionment voucher is presented for the total amount of the foundation program funds each school district is to receive, subject to any reduction necessitated by the issuance of a warrant to the health and educational facilities authority as provided below.

If the Department of Education receives written notice from the Health and Educational Facilities Authority of a pledge of foundation program funds or other amounts under Title 13 by a school district pursuant to a lease, resolution, certificate, or other arrangement with the authority or any bond, certificate, note, or other obligation issued to or in connection with a program sponsored by the Health and Educational Facilities Authority for school districts in anticipation of funds under Title 13, the Department of Education shall deduct from amounts otherwise due to a school district for the current month and the next two succeeding months under the apportionment of foundation program funds or other amounts under Title 13 an amount sufficient to pay rentals, bonds, notes, certificates, or other amounts then due but unpaid and the amount so deducted shall be paid to the authority or any financial institution designated by the authority acting as a fiduciary in connection therewith, all as specified by the authority. A record of the amount so pledged as security or otherwise payable to the authority shall be filed with the state auditor.

The state auditor shall issue a warrant to the authority for the deducted amount specified by the Health and Educational Facilities Authority as provided by this section. No pledge by a school district of foundation program funds or other amounts under Title 13 for any other purpose may be permitted and if made is voidable at the election of the Health and Educational Facilities Authority.

Source: SL 1959, ch 67; SDC Supp 1960, § 15.2246; SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 30; SL 1970, ch 96, § 4; SL 1971, ch 107, § 1; SL 1975, ch 128, § 87; SL 1986, ch 124, § 5; SL 1989, ch 146, § 1; SL 1990, ch 133, § 2; SL 1997, ch 90, § 1; SL 1999, ch 84, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 8.



§ 13-13-40 Repealed.

13-13-40. Repealed by SL 1971, ch 107, § 2



§ 13-13-41 Correction of errors in foundation program payments.

13-13-41. Correction of errors in foundation program payments. If an error in payment of general support or equalization support to a school district has been made, the error shall be corrected by adding to or subtracting the amount of the error from the subsequent months' payments to be made to the school district affected.

Source: SDC Supp 1960, § 15.2246 as added by SL 1961, ch 76; SL 1963, ch 77; SL 1969, ch 44, § 32; SL 1994, ch 114.



§ 13-13-42 , 13-13-43. Repealed.

13-13-42, 13-13-43. Repealed by SL 1995, ch 94, §§ 10, 10A



§ 13-13-45 to 13-13-46.1. Repealed.

13-13-45 to 13-13-46.1. Repealed by SL 1995, ch 94, §§ 11 to 13



§ 13-13-47 to 13-13-51. Repealed.

13-13-47 to 13-13-51. Repealed by SL 1994, ch 115, §§ 1 to 5



§ 13-13-52 Obsolete.

13-13-52. Obsolete



§ 13-13-53 to 13-13-58. Repealed.

13-13-53 to 13-13-58. Repealed by SL 1995, ch 94, §§ 14 to 20



§ 13-13-59 to 13-13-62. Repealed.

13-13-59 to 13-13-62. Repealed by SL 1995, ch 88, §§ 7 to 10; SL 1995, ch 94, §§ 21 to 24



§ 13-13-63 to 13-13-65. Repealed.

13-13-63 to 13-13-65. Repealed by SL 1993, ch 81, § 13F



§ 13-13-66 , 13-13-67. Repealed.

13-13-66, 13-13-67. Repealed by SL 2012, ch 87, §§ 9, 10.



§ 13-13-68 Obsolete.

13-13-68. Obsolete



§ 13-13-69 , 13-13-70. Repealed.

13-13-69, 13-13-70. Repealed by SL 2012, ch 87, §§ 11, 12.



§ 13-13-71 Equalizing increase in local effort with increase in need.

13-13-71. Equalizing increase in local effort with increase in need. If local effort increases on a statewide aggregate basis by a greater percentage than local need on a statewide aggregate basis from any one year to the next, for the following year each of the levies specified in subdivision 13-13-10.1(6) shall be reduced proportionally so that the percentage increase in local effort on a statewide aggregate basis equals the percentage increase in need on a statewide aggregate basis.

Source: SL 1995, ch 94, § 38A.



§ 13-13-72 Legislative policy on annual increase in appropriation for state aid toeducation foundation program.

13-13-72. Legislative policy on annual increase in appropriation for state aid to education foundation program. It is the policy of the Legislature that the appropriation for the state aid to education foundation program increase on an annual basis by the percentage increase in local need on an aggregate statewide basis so that the relative proportion of local need paid by local effort and state aid shall remain constant. For school fiscal year 2013, it is the policy of the Legislature that the relative proportion of the total local need paid by state aid shall be amended by adjusting the proportion of state aid to fifty-three and eight-tenths percent of the total local need. However, the increase in the per student allocation on an annual basis that exceeds three percent shall be paid solely by the state and is not a factor in this policy.

Source: SL 1995, ch 94, § 38B; SL 2007, ch 93, § 23; SL 2011, ch 90, § 1.



§ 13-13-72.1 Basis for adjustment to certain levies--Annual adjustment to reduce localeffort by nine million dollars from property tax reduction fund.

13-13-72.1. Basis for adjustment to certain levies--Annual adjustment to reduce local effort by nine million dollars from property tax reduction fund. Any adjustments in the levies specified in § 10-12-42 made pursuant to §§ 13-13-71 and 13-13-72 shall be based on maintaining the relationship between statewide local effort as a percentage of statewide local need in the fiscal year succeeding the fiscal year in which the adjustment is made. However, for fiscal year 2013 and each year thereafter, if the levies specified in § 10-12-42 are not adjusted to maintain this relationship, the per student allocation as defined in § 13-13-10.1(4) shall be reduced to maintain the relationship between statewide local effort as a percentage of statewide local need. Any adjustment to the levy for agricultural property shall be based upon the change in the statewide agricultural taxable valuation and the reclassification of agricultural property to another property classification. Any adjustment to the levies for nonagricultural property and owner-occupied single-family dwellings shall be based upon the change in the statewide nonagricultural property and owner-occupied single-family dwellings taxable valuations. However, if any new project with a total taxable valuation of one hundred fifty million dollars or more is constructed, the levies shall be proportionately decreased for agricultural property, nonagricultural property, and owner-occupied single-family dwellings. In addition to the adjustments in the levies provided by this section, the levies shall also be annually adjusted as necessary to reduce the portion of local need paid by local effort by an amount equal to nine million dollars from those funds transferred into the property tax reduction fund pursuant to § 10-50-52 subsequent to July 1, 2007. In addition to the adjustments in the levies provided by this section, the levies for nonagricultural property and owner-occupied single-family dwellings shall also be adjusted as necessary to account for the additional increase in the total assessed value for nonagricultural property and owner-occupied single-family dwellings pursuant to the phasing out and repeal of the provisions provided in § 10-6-74.

Source: SL 2001, ch 79, § 1; SL 2007, ch 94, § 1; SL 2008, ch 78, § 1; SL 2009, ch 77, § 1; SL 2011, ch 90, § 3.



§ 13-13-73 Calculation of state aid to education for each school district under thefoundation program.

13-13-73. Calculation of state aid to education for each school district under the foundation program. The secretary of the Department of Education shall compute state aid to education for each school district under the foundation program according to the following calculations:

(1) Determine each school district's fall enrollment;

(2) To arrive at the local need per district:

(a) Multiply the per student allocation by the fall enrollment;

(b) Multiply the small school adjustment, if applicable, by the fall enrollment;

(c) Calculate the limited English proficiency (LEP) adjustment pursuant to subdivision (2D), if applicable; and

(d) Add the product of subsection (a) to the product of subsection (b) and to the calculation in subsection (c);

(3) State aid is (a) local need minus local effort, or (b) zero if the calculation in (a) is a negative number;

(4) If the state aid appropriation for the general support of education is in excess of the entitlement provided for in this section and the entitlement provided for in § 13-13-85, the excess shall be used to fund any shortfall of the appropriation as provided for in § 13-37-36.3. The secretary shall report to the Governor by January seventh of each year, the amount of state aid necessary to fully fund the general aid formula in the current year. If a shortfall in the state aid appropriation for general education exists that cannot be covered by § 13-37-45, the Governor shall inform the Legislature and provide a proposal to eliminate the shortfall.
Source: SL 1995, ch 94, § 39; SL 1997, ch 98, § 11; SL 1997, ch 103, § 2; SL 2000, ch 84, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2007, ch 93, § 8; SL 2010, ch 84, § 2; SL 2011, ch 102, § 7; SL 2013, ch 7, § 38.



§ 13-13-73.1 Real property valuation of manufactured homes to be excluded fromcalculation.

13-13-73.1. Real property valuation of manufactured homes to be excluded from calculation. The Department of Revenue shall exclude the real property valuation of manufactured homes, considered as real estate pursuant to § 10-4-2.4, and manufactured homes, converted to real estate after July 1, 1999, when computing local effort pursuant to §§ 13-13-10.1 and 13-37-35.1 for the purpose of the state aid to education formula. The county auditor shall also exclude such real estate value when computing the tax levy for school purposes. However, such manufactured homes shall continue to be subject to each tax levy.

Source: SL 1999, ch 83, § 1; SL 2004, ch 17, § 11; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011.



§ 13-13-73.2 to 13-13-73.4. Repealed.

13-13-73.2 to 13-13-73.4. Repealed by SL 2011, ch 89, §§ 3 to 5, eff. Mar. 17, 2011.



§ 13-13-74 Monthly payments of aid to public schools.

13-13-74. Monthly payments of aid to public schools. Except as provided in § 13-13-39, payment from funds provided in aid of the public schools in any school fiscal year shall be made in twelve monthly installments on or about the thirtieth of each month. For the period July first to December thirty-first, inclusive, the total of the six payments shall be one-half of local need of current school fiscal year less local effort for the period July first to December thirty-first, inclusive. For the period January first to June thirtieth, inclusive, the total of the six payments shall be one-half of local need of current school fiscal year less local effort for the period January first to June thirtieth, inclusive.

Source: SL 1995, ch 94, § 40; SL 1999, ch 84, § 2.



§ 13-13-75 Repealed.

13-13-75. Repealed by SL 2010, ch 88, § 2.



§ 13-13-76 , 13-13-77. Repealed.

13-13-76, 13-13-77. Repealed by SL 2011, ch 89, §§ 6, 7, eff. Mar. 17, 2011.



§ 13-13-78 Definition of terms used in § 13-13-79.

13-13-78. Definition of terms used in § 13-13-79. Terms used in § 13-13-79 mean:

(1) "Sparse school district," a school district that meets each of the following criteria:

(a) Has a fall enrollment per square mile of 0.50 or less;

(b) Has a fall enrollment of five hundred or less;

(c) Has an area of four hundred square miles or more;

(d) Has at least fifteen miles between its secondary attendance center or centers and that of an adjoining district;

(e) Operates a secondary attendance center; and

(f) Levies ad valorem taxes at the maximum rates allowed pursuant to § 10-12-42 or more;

(2) "Sparsity fall enrollment," for sparse school districts with a fall enrollment as defined in § 13-13-10.1 of less than eighty-three or greater than two hundred thirty-two, is calculated as follows:

(a) Divide the fall enrollment as defined in § 13-13-10.1 by the area of the school district in square miles;

(b) Multiply the quotient obtained in subsection (a) times negative 0.125;

(c) Add 0.0625 to the product obtained in subsection (b); and

(d) Multiply the sum obtained in subsection (c) times the fall enrollment;

(3) "Sparsity adjusted fall enrollment," for sparse school districts with a fall enrollment as defined in § 13-13-10.1 of at least eighty-three, but no more than two hundred thirty-two, subtract the fall enrollment from two hundred thirty-two.
Source: SL 2006, ch 75, § 6; SL 2007, ch 95, § 1, eff. Mar. 1, 2007; SL 2007, ch 93, § 11; SL 2011, ch 87, § 6.



§ 13-13-79 Distribution of funds to sparse school districts.

13-13-79. Distribution of funds to sparse school districts. At the same time that foundation program state aid is distributed to school districts pursuant to §§ 13-13-10.1 to 13-13-41, inclusive, the secretary of the Department of Education shall distribute funds to sparse school districts by multiplying the result of the calculation in either subdivision 13-13-78(2) or subdivision 13-13-78(3) by seventy-five percent of the per student allocation as defined in § 13-13-10.1. However, no sparse school district may receive a sparsity benefit in any year that exceeds one hundred ten thousand dollars.

Source: SL 2006, ch 75, § 7; SL 2007, ch 95, § 2, eff. Mar. 1, 2007; SL 2007, ch 93, § 12; SL 2009, ch 78, § 1; SL 2011, ch 92, § 1; SL 2012, ch 93, § 1.



§ 13-13-80 Repealed.

13-13-80. Repealed by SL 2010, ch 84, § 3.



§ 13-13-81 Definition of terms.

13-13-81. Definition of terms. Terms used in this section and §§ 13-13-82 and 13-13-83 mean:

(1) "Eligible school district," a school district that does not receive state aid to education distributed pursuant to chapter 13-13 and that operates a high school primarily focused on career and technical education;

(2) "Eligible student," a student who currently attends a high school primarily focused on career and technical education that is operated by an eligible school district and who, immediately prior to attending the high school primarily focused on career and technical education, was enrolled in a South Dakota school district other than the eligible school district.
Source: SL 2008, ch 79, § 1.



§ 13-13-82 State aid to certain school districts for career and technical education.

13-13-82. State aid to certain school districts for career and technical education. An eligible school district shall receive an amount equal to the per student allocation as defined in subdivision 13-13-10.1(4) multiplied by the number of eligible students included in its fall enrollment as defined in subdivision 13-13-10.1(2A).

Source: SL 2008, ch 79, § 2.



§ 13-13-83 Monthly payments.

13-13-83. Monthly payments. The amount calculated in § 13-13-82 and in § 13-13-87 shall be distributed to an eligible school district in the same manner as other state aid payments are distributed pursuant to § 13-13-74 from funds appropriated in the general appropriations act for state aid to education.

Source: SL 2008, ch 79, § 3; SL 2013, ch 77, § 4.



§ 13-13-84 Promulgation of rules on certification of resident pupils attending schoolsin another state.

13-13-84. Promulgation of rules on certification of resident pupils attending schools in another state. The secretary of education may promulgate rules pursuant to chapter 1-26 to provide for the certification of resident pupils attending public or private schools in another state.

Source: SL 2009, ch 75, § 3.



§ 13-13-85 Transfer of foundation program funds for jump start scholarships.

13-13-85. Transfer of foundation program funds for jump start scholarships. The secretary of the Department of Education shall transfer on a noncash basis to the executive director of the Board of Regents the amount of foundation program funds necessary to award jump start scholarships pursuant to §§ 13-55-47 to 13-55-51, inclusive, to all students admitted into the scholarship program for that fiscal year. One-half of the necessary amount shall be transferred by October fifteenth for distribution for the first semester, and one-half of the necessary amount shall be transferred by March fifteenth for distribution for the second semester.

Source: SL 2011, ch 102, § 6.



§ 13-13-86 Child residing in licensed group care center for minors.

13-13-86. Child residing in licensed group care center for minors. If a child is residing in a licensed group care center for minors which provides care for children who are not living with their parents or guardian, the school residence of the child is the school district where the parents or guardian reside, subject to the provisions of § 13-28-9.

The school district where a licensed group care center for minors is located is responsible for providing an educational program for the children who reside in the group care center.

Source: SL 2013, ch 77, § 2.



§ 13-13-87 Children residing in residential treatment center or intensive residentialtreatment center.

13-13-87. Children residing in residential treatment center or intensive residential treatment center. A school district providing education for children in a residential treatment center or intensive residential treatment center shall receive an amount equal to the current year's per student allocation as defined in subdivision 13-13-10.1(4) multiplied by the average daily membership, in the prior school year, for residentially-placed students attending each residential treatment center or intensive residential treatment center for whom tuition is paid by another school district pursuant to § 13-28-11. This section applies only to an educational program provided through a school district.

Source: SL 2013, ch 77, § 3; SL 2014, ch 85, § 2.



§ 13-13-88 Workforce education fund created.

13-13-88. Workforce education fund created. There is hereby created in the state treasury the workforce education fund to be used for the following purposes:

(1) To fund the limited English proficiency adjustment as referenced in § 13-13-89;

(2) Provide grants for the purposes of providing secondary career and technical education programs; and

(3) Provide additional one-time funding to school districts.

Interest earned on money in the fund shall be deposited into the fund. Any money in the workforce education fund is continuously appropriated to the Department of Education for the purposes stated in this section and § 13-13-89. Any money deposited into and distributed from the fund shall be set forth in an informational budget as described in § 4-7-7.2.

Source: SL 2013, ch 7, § 10, eff. Mar. 20, 2013.



§ 13-13-89 Disbursements from workforce education fund.

13-13-89. Disbursements from workforce education fund. The secretary of the Department of Education shall authorize and disburse money from the workforce education fund to fund the state's share of the limited English proficiency adjustment as calculated by §§ 13-13-10.1 and 13-13-73 for state fiscal years 2014, 2015, and 2016. If, after the state's share of the limited English proficiency adjustment is funded, the workforce education fund exceeds two million dollars as of July first of each year, the amount of money in excess of one million dollars shall be disbursed as follows:

(1) An amount not to exceed one million five hundred thousand dollars shall be distributed to fund new and existing secondary career and technical education programs; and

(2) Any amount remaining in the fund over one million dollars after the distribution in subdivision (1) is made shall be allocated to each school district in an amount equal to the money available for such distribution times the ratio of each school district's fall enrollment to the total state fall enrollment as defined in § 13-13-10.1.
Source: SL 2013, ch 7, § 11, eff. Mar. 20, 2013.



§ 13-13-90 Promulgation of rules regarding workforce education fund.

13-13-90. Promulgation of rules regarding workforce education fund. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 regarding the application process and timelines, the guidelines and criteria for approval of applications, and the distribution of funds from the workforce education fund.

Source: SL 2013, ch 7, § 12, eff. Mar. 20, 2013.






Chapter 14 - Grants And Donations To Schools

§ 13-14-1 Contracts with federal agencies--Receipt and expenditure of federal grants.

13-14-1. Contracts with federal agencies--Receipt and expenditure of federal grants. The secretary of education is hereby authorized to enter into contracts with any agency of the United States government for the purposes of education, to receive grants of federal funds for those purposes, and to expend such funds under such rules and regulations as the South Dakota Board of Education may establish.

Source: SL 1955, ch 41, ch 1, § 6; SDC Supp 1960, § 15.0806; SL 1975, ch 128, § 88; SL 2004, ch 17, § 13.



§ 13-14-2 Contracts for federal surplus commodity programs--Receipt and expenditureof federal funds.

13-14-2. Contracts for federal surplus commodity programs--Receipt and expenditure of federal funds. The secretary of education is hereby authorized to enter into contracts with any agency of the United States government to administer programs for the receipt, allocation, and distribution of surplus commodities to schools, child care centers, summer camps, state institutions, counties, Indian reservations, and related welfare purposes, to receive grants of federal funds for those purposes, and to expend such funds in the manner provided by law.

Source: SL 1964, ch 49; SL 2004, ch 17, § 14.



§ 13-14-3 Apportionment and distribution to school districts of federal funds receivedby counties under Bankhead-Jones Farm Tenant Act.

13-14-3. Apportionment and distribution to school districts of federal funds received by counties under Bankhead-Jones Farm Tenant Act. All funds that shall be received by the several counties of this state, from the secretary of agriculture of the United States, out of the revenues received by the secretary from the use of land acquired by the United States under the provision of "The Bankhead-Jones Farm Tenant Act" shall be apportioned, by the county commissioners of each county, among the several school districts having children requiring school facilities, according to the acreage of such land in said districts, and upon such apportionment, shall be paid to such school districts by the county treasurers, to be used for school purposes in accordance with the provisions of said federal act.

Source: SL 1939, ch 53; SL 1955, ch 41, ch 10, § 36; SDC Supp 1960, § 15.2236.



§ 13-14-3.1 Federal funds under Mineral Leasing and Taylor Grazing Acts allocated todistricts by area of producing lands.

13-14-3.1. Federal funds under Mineral Leasing and Taylor Grazing Acts allocated to districts by area of producing lands. All revenues received by the State of South Dakota from the federal government of the United States as South Dakota's share of income from lands owned by the United States in South Dakota pursuant to section 35 of the federal Mineral Leasing Act of February 25, 1920, and pursuant to section 10 of the federal Taylor Grazing Act of June 28, 1934, as amended or as hereafter amended, and in which the Congress of the United States has granted unto the Legislature of this state the right to use such money as it may prescribe or direct for the use and benefit of the state, subdivisions thereof, or for the support of public schools or other public educational institutions, shall be allocated and paid to the school districts of this state in proportion to the area of such lands in such district in which the lands producing such moneys are or were located.

Source: SL 1971, ch 142, § 1.



§ 13-14-3.2 School district entitlement statement delivered semiannually--Warrantstransmitted to districts.

13-14-3.2. School district entitlement statement delivered semiannually--Warrants transmitted to districts. When revenue is received pursuant to § 13-14-3.1, a semiannual itemized statement of each school district's entitlement shall be delivered by the Department of Education to the state auditor who shall thereupon draw warrants on the state treasurer for the amounts designated on the statement and the Department of Education shall transmit such warrants to the school districts and such moneys shall be deposited in their general fund.

Source: SL 1971, ch 142, § 2; SL 1977, ch 125; SL 2010, ch 77, § 7.



§ 13-14-3.3 Oil well and mine revenue treated as permanent school fund income.

13-14-3.3. Oil well and mine revenue treated as permanent school fund income. Notwithstanding the provisions of § 13-14-3.2, revenue received from producing oil wells or operating mines shall be assigned by the state treasurer to the common school interest and income fund and shall be apportioned and distributed in the same manner as permanent school fund income is apportioned and distributed under chapter 13-13.

Source: SL 1971, ch 142, § 3.



§ 13-14-4 School district contracts with federal agencies--Receipt and expenditure offederal grants.

13-14-4. School district contracts with federal agencies--Receipt and expenditure of federal grants. Public school districts in South Dakota are hereby authorized to enter into contracts with federal agencies under the provisions of federal laws to receive grants of federal funds, as provided by federal acts and to expend such funds according to the laws and regulations of the State of South Dakota governing expenditure of funds by school districts.

Source: SL 1951, ch 82; SL 1955, ch 41, ch 10, § 35; SDC Supp 1960, § 15.2235.



§ 13-14-5 Acceptance of gifts and donations to school districts--Agreements, rules, andregulations.

13-14-5. Acceptance of gifts and donations to school districts--Agreements, rules, and regulations. Every school district in this state is hereby empowered to accept, own, manage, and dispose of any grant, gift, devise, or bequest of money, or real or personal property; and the school board of such school district shall have power to enter into such agreement for the receipt thereof upon such terms as shall be to the best interest of all parties and to make such rules and regulations as it may deem best for the ownership, management, and control of such property.

Source: SDC 1939, § 15.2028; SL 1955, ch 41, ch 10, § 33; SDC Supp 1960, § 15.2233.



§ 13-14-6 Repealed.

13-14-6. Repealed by SL 2001, ch 152, § 10



§ 13-14-7 Repealed.

13-14-7. Repealed by SL 2007, ch 28, § 9.



§ 13-14-8 Repealed.

13-14-8. Repealed by SL 2001, ch 152, § 9



§ 13-14-8.1 , 13-14-9. Repealed.

13-14-8.1, 13-14-9. Repealed by SL 2007, ch 28, §§ 10, 11.



§ 13-14-10 , 13-14-11. Repealed.

13-14-10, 13-14-11. Repealed by SL 1995, ch 88, §§ 11, 12



§ 13-14-12 Repealed.

13-14-12. Repealed by SL 2007, ch 28, § 4.



§ 13-14-13 Authorization of nonprofit benevolent organizations to solicit and acceptprivate funds for educational and interscholastic activities.

13-14-13. Authorization of nonprofit benevolent organizations to solicit and accept private funds for educational and interscholastic activities. The governing board of any school district organized pursuant to chapter 13-5 may authorize one or more private, nonprofit benevolent organizations to, independently of the control of the school district, accept and solicit donations, gifts, grants, or other private financial resources for the ultimate benefit of the educational or interscholastic activities of the school district. Funds collected pursuant to this section and § 13-14-14 shall be offered, at an appropriate time, to the governing board of the school. If accepted, such funds shall be used for the expansion and enhancement of academic curricula, for the support of interscholastic activities, for the initiation or support of musical, forensic, civic, technologic, or similar extracurricular instruction or programs, for special trips or activities supporting core school activities, or other programs or activities of substantial benefit to the educational environment of the school district. None of the funds may be used for capital acquisition, debt retirement, or ordinary expenditures or expenses.

Source: SL 2009, ch 80, § 1.



§ 13-14-14 School board not obligated to accept and organization not obligated to providefunds without agreement as to terms and purposes.

13-14-14. School board not obligated to accept and organization not obligated to provide funds without agreement as to terms and purposes. Any private, nonprofit benevolent organization authorized pursuant to § 13-14-13 may propose, advocate, or suggest to the governing board of the school district that the funds proffered by the organization be utilized with regard to various curricula, activities, or other programs. However, the governing board is not obligated to accept or expend any funds, nor is the organization obligated to provide any funds, unless both are mutually agreed as to terms and purposes.

Source: SL 2009, ch 80, § 2.



§ 13-14-15 Classroom innovation grant program.

13-14-15. Classroom innovation grant program. There is hereby established in the Department of Education a classroom innovation grant program. The purpose of the grant program is to provide funding for classroom innovation to allow classroom teachers to utilize technology in creative and innovative ways to enhance the learning and achievement of their students. Applications for the innovation grants may be submitted by individual teachers, school districts, or education service agencies established pursuant to § 13-3-76.

Source: SL 2013, ch 74, § 1.






Chapter 15 - Intergovernmental Cooperation In Education

§ 13-15-1 School district contracts with state agencies and subdivisions authorized.

13-15-1. School district contracts with state agencies and subdivisions authorized. A school district is hereby authorized to enter into contracts and agreements with the state, its agencies and institutions and any political subdivisions for educational purposes and services.

Source: SL 1965, ch 61; SL 1975, ch 128, § 89.



§ 13-15-1.1 Contracts between school districts to share services of employees.

13-15-1.1. Contracts between school districts to share services of employees. School districts may contract with each other to share the services of employees.

Source: SL 1965, ch 61 as added by SL 1969, ch 52; SL 1975, ch 128, § 90.



§ 13-15-1.2 Repealed.

13-15-1.2. Repealed by SL 1975, ch 128, § 377



§ 13-15-1.3 Contracts between districts for joint facilities.

13-15-1.3. Contracts between districts for joint facilities. The school board of a school district bordering on one or more districts may enter into an agreement or contract with the officers of the adjacent school district or districts, if the provisions of such agreement or contract have been approved by the secretary of the Department of Education, to provide for the education of the children who reside within the school districts and to provide for the erection, operation, and maintenance of school facilities for the school districts upon terms and conditions as may be mutually agreed upon between the school districts, subject to the limitations as provided by law. Such contract or agreement is subject to the provisions of the tuition law.

Source: SL 1981, ch 137, § 1; SL 2003, ch 272, § 63.



§ 13-15-2 Contracts for education of Indian children--Receipt and expenditure offederal grants.

13-15-2. Contracts for education of Indian children--Receipt and expenditure of federal grants. The secretary of education is hereby authorized to enter into contracts with the United States Department of the Interior for the education of Indian children, to receive grants of federal funds for that purpose, and to expend such funds under such rules as the South Dakota Board of Education may establish.

Source: SL 1949, ch 65; SL 1955, ch 41, ch 1, § 5; SDC Supp 1960, § 15.0805; SL 1975, ch 128, § 91; SL 2004, ch 17, § 15.



§ 13-15-3 School district contracts with federal agencies for education of childrenresiding in district--Tuition charges--Sharing of costs--Copy of contract tosecretary.

13-15-3. School district contracts with federal agencies for education of children residing in district--Tuition charges--Sharing of costs--Copy of contract to secretary. The school board of any school district shall be authorized to enter into contracts with the United States Bureau of Indian Affairs or any other federal department or agencies or their authorized agents for the education of those children who are of legal school age and have school residence within the district and who are entitled to free public education. Such contractual agreement may be in the form of tuition charges mutually agreed upon, by the sharing of education operational costs and facilities, or by any other type of contractual agreement which will be of benefit to the school district. Any specific statute within the school code in compliance of which it would be necessary to defeat the purpose of this section is hereby waived to allow full compliance with the contractual agreement provided by this section. A copy of such contractual agreements shall be filed with the secretary of the Department of Education.

Source: SL 1957, ch 63; SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78; SL 1975, ch 128, § 92; SL 2003, ch 272, § 63.



§ 13-15-4 School facilities located on federal property.

13-15-4. School facilities located on federal property. The school facilities described in § 13-15-3 may be located on federal property upon which the federal government holds exclusive jurisdiction provided such federal property adjoins the school district making such contract.

Source: SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78.



§ 13-15-5 Rules applicable to education provided under federal contract--Acceptancein lieu of public education.

13-15-5. Rules applicable to education provided under federal contract--Acceptance in lieu of public education. Education provided under § 13-15-3 shall comply with the rules of the South Dakota Board of Education. Such education, when supplied by a federally operated school shall be considered in lieu of the public education required by law to be furnished by the school districts.

Source: SL 1957, ch 63; SL 1959, ch 63; SDC Supp 1960, § 15.201; SL 1963, ch 78; SL 1975, ch 128, § 93.



§ 13-15-6 School operating under federal contract credited to district--Application ofschool district laws--Eligibility for state and county school funds.

13-15-6. School operating under federal contract credited to district--Application of school district laws--Eligibility for state and county school funds. School districts entering into contractual agreements specified in § 13-15-3 shall be considered as operating a school whether or not the school is located within the boundary of such district. It shall be subject to the same laws as any other school district. It shall be eligible to receive all state and county school funds to which other school districts are entitled.

Source: SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78; SL 1975, ch 128, § 94.



§ 13-15-7 Conveyance of school district property to United States for educationalpurposes--Terms of conveyance--Resolution and deed.

13-15-7. Conveyance of school district property to United States for educational purposes--Terms of conveyance--Resolution and deed. The school board of any school district shall be authorized to sell, donate, grant, or convey, any real property which is now or may hereafter be owned by it to the United States as sites for federal buildings, institutions, or facilities for educational purposes, upon such terms as may be determined by the board. Such sale, donation, grant, or conveyance may be made at any time, and upon such terms as the school board in its sole, unqualified discretion may determine proper.

Whenever the school board deems it advisable and in the best interests of the district to convey any such property to the United States as aforesaid, it shall by resolution direct that said property be so transferred and conveyed. Thereupon a deed of conveyance shall be made to the United States which deed shall vest the grantee therein with all the right, title, and interest of the school district in and to the real property conveyed.

Source: SL 1959, ch 63; SDC Supp 1960, § 15.2301; SL 1963, ch 78; SL 1975, ch 128, § 95.



§ 13-15-8 Repealed.

13-15-8. Repealed by SL 1996, ch 110, § 1



§ 13-15-8.1 Interstate school district agreements to establish tuition rate--School boardaction--Appeal of school board decision.

13-15-8.1. Interstate school district agreements to establish tuition rate--School board action--Appeal of school board decision. Any school district having a common boundary with a border state may enter into agreements with school districts of the border state having a common boundary with the South Dakota school district to establish a rate of tuition. The school board shall take action on any request that a tuition rate be established within forty-five days after receiving the request. The school board's decision pursuant to this section may be appealed to the circuit court in the time and manner specified by § 13-46-1 or to the secretary of the Department of Education within thirty days from the date of the decision of the school board by filing a notice with the secretary of the school board and mailing a copy of the notice to the secretary of the Department of Education.

Source: SDC Supp 1960, § 15.3307 as added by SL 1964, ch 46; SL 1967, ch 46; SDCL, § 13-15-8; SL 1971, ch 108; SL 1996, ch 110, § 2; SL 2003, ch 272, § 63.



§ 13-15-9 Interstate assignment of students on reciprocal basis only.

13-15-9. Interstate assignment of students on reciprocal basis only. A school district in South Dakota with such a common boundary may not assign students to a district in another state if such district of said state prohibits or restricts students of said district from being assigned to a South Dakota school district.

Source: SDC Supp 1960, § 15.3307 as added by SL 1964, ch 46; SL 1967, ch 46; SL 1986, ch 27, § 4.



§ 13-15-10 Repealed.

13-15-10. Repealed by SL 1996, ch 110, § 3



§ 13-15-11 Contracts between districts for joint facilities.

13-15-11. Contracts between districts for joint facilities. The school board of any school district with boundaries adjoining another state may enter into an agreement or contract with the officers of a school district in another state when the provisions of such agreement or contract have been approved by the secretary of the Department of Education to provide for the education of the children who reside within such school district and to provide for the erection, operation, and maintenance of school facilities for both school districts upon such terms and conditions as may be mutually agreed upon between such school districts subject to the limitations as provided by law. Such contract or agreement shall not be subject to the provisions of the tuition law.

Source: SL 1957, ch 71; SDC Supp 1960, § 15.2245; SL 1973, ch 85, § 42; SL 1975, ch 128, § 97; SL 2003, ch 272, § 63.



§ 13-15-12 Financing of interstate joint facilities.

13-15-12. Financing of interstate joint facilities. The district entering into such agreements or contracts may borrow money, levy taxes, and issue bonds and use the proceeds thereof in accordance with and subject to the limitations of laws governing school districts in South Dakota.

Source: SL 1957, ch 71; SDC Supp 1960, § 15.2245.



§ 13-15-13 Location of interstate joint facilities.

13-15-13. Location of interstate joint facilities. Facilities erected and maintained pursuant to agreements or contracts pursuant to § 13-15-11 may be located in South Dakota or in a neighboring state.

Source: SL 1957, ch 71; SDC Supp 1960, § 15.2245.



§ 13-15-14 Joint facilities credited to district--Kindergarten through grade six required--Exception.

13-15-14. Joint facilities credited to district--Kindergarten through grade six required--Exception. School districts entering into contractual agreements specified in § 13-15-11 or 13-15-1.3 are considered to be operating a school whether or not the school is located within the boundary of the district. In any event, each school district, except those which have entered into an approved contract under the provisions of § 13-15-11, shall operate at least an instructional program for kindergarten through grade six within the boundaries of the district.

Source: SL 1957, ch 71; SDC Supp 1960, § 15.2245; SL 1963, ch 76; SL 1975, ch 128, § 98; SL 1981, ch 137, § 2; SL 1983, ch 126, § 6; SL 1985, ch 129, § 23; SL 1986, ch 122, §§ 1, 24; SL 1996, ch 69, § 8; SL 2004, ch 128, § 2.



§ 13-15-14.1 Repealed.

13-15-14.1. Repealed by SL 1996, ch 69, § 9



§ 13-15-14.2 Repealed.

13-15-14.2. Repealed by SL 1998, ch 89, § 4



§ 13-15-15 to 13-15-19. Repealed.

13-15-15 to 13-15-19. Repealed by SL 1985, ch 124, §§ 1 to 6



§ 13-15-20 Agreement and contracts with education commission of the states.

13-15-20. Agreement and contracts with education commission of the states. The Governor is authorized to enter into an agreement with the education commission of the states and to contract for special projects, with the approval of the Executive Board of the Legislative Research Council.

Source: SL 1985, ch 124, § 7.



§ 13-15-21 Enrollment in adjoining school districts in Minnesota.

13-15-21. Enrollment in adjoining school districts in Minnesota. Any student who resides in a South Dakota school district adjoining a school district in Minnesota may enroll in the adjoining school district in Minnesota under one of the following options:

(1) Any school board that operates a K-8 school or does not operate a school may contract with the adjoining school district in Minnesota;

(2) Any school board may assign students to the adjoining school district in Minnesota. Any person who is aggrieved by the assignment decision of the school board may request a hearing within thirty days before the secretary of the Department of Education or the secretary's representative. If the Department of Education has not rendered a decision within thirty days following final submission of appeal, the board's decision is affirmed; or

(3) Any school board may enter into a memorandum of agreement with the school board of the adjoining school district in Minnesota to permit students from both school districts to enroll in either school district.

The intention of a Minnesota student to enroll in a South Dakota school shall be made known to the affected school before July first of the school term.

Source: SL 1992, ch 123, § 1; SL 1993, ch 132, § 1; SL 2003, ch 272, § 63.



§ 13-15-21.1 Reciprocity required for enrolling in Minnesota school district--Applicationof section.

13-15-21.1. Reciprocity required for enrolling in Minnesota school district--Application of section. Any student who resides in a South Dakota school district adjoining a Minnesota school district may enroll in the adjoining school district if the adjoining border district's students have reciprocal rights to attend a South Dakota school.

This section does not apply to any school district that was engaged in 1994 in the reorganization process pursuant to chapter 13-6 until July 1, 1998.

Source: SL 1994, ch 117, §§ 1, 2; SL 1995, ch 95, § 2.



§ 13-15-22 Repealed.

13-15-22. Repealed by SL 1994, ch 118



§ 13-15-23 Transportation needs for students commuting between South Dakota andMinnesota.

13-15-23. Transportation needs for students commuting between South Dakota and Minnesota. For any student attending a school pursuant to § 13-15-21, student transportation shall be negotiated between the districts of residence and attendance with consideration to differing transportation needs any payment thereof shall be negotiated. Transportation options may include bus service to and from the district boundary or a designated location, or bus service to and from the student's home.

Source: SL 1992, ch 123, § 3.



§ 13-15-24 Resident school district responsible for tuition of student enrolled inMinnesota school.

13-15-24. Resident school district responsible for tuition of student enrolled in Minnesota school. For any student who is enrolled in a Minnesota school district pursuant to § 13-15-21.1, the resident district school is responsible for the payment of tuition to the receiving school district.

Source: SL 1995, ch 95, § 1.



§ 13-15-25 Agreement with nonprofit organization to provide for children's recreation--Funding.

13-15-25. Agreement with nonprofit organization to provide for children's recreation--Funding. The school board of a school district may enter into an agreement or contract with a nonprofit organization to provide for the recreation of the children who reside within the school district and to provide for the construction, operation, and maintenance of any recreational facility for the school district and the nonprofit organization upon terms and conditions as may be mutually agreed. The nonprofit organization shall be an exempt organization under section 501(c)(3) or 501(c)(4) of the United States Internal Revenue Code. If a school district incurs any indebtedness through an agreement or contract with a nonprofit organization pursuant to this section, the school district shall comply with any requirement concerning indebtedness of a school district including public notification or bond election.

Source: SL 1998, ch 90, § 1.



§ 13-15-26 Certain agreements forbidden.

13-15-26. Certain agreements forbidden. No school district may enter into contractual agreements pursuant to § 13-15-1.3 or 13-15-11 after July 1, 1998.

Source: SL 1998, ch 89, § 2.



§ 13-15-26.1 Repealed.

13-15-26.1. Repealed by SL 2006, ch 78, § 2, as amended by SL 2007, ch 128, § 1, eff. July 1, 2008.



§ 13-15-27 Agreements exempt from § 13-15-26.

13-15-27. Agreements exempt from § 13-15-26. Any school district that has entered into contractual agreements pursuant to § 13-15-1.3 or 13-15-11 on or before July 1, 1997, is not subject to the provisions of § 13-15-26.

Source: SL 1998, ch 89, § 3.



§ 13-15-28 Reorganization of district based on number of students--Exception fordistrict within reservation boundaries.

13-15-28. Reorganization of district based on number of students--Exception for district within reservation boundaries. Any school district that enters into contractual agreements pursuant to § 13-15-11 and sends over fifty percent of its resident students enrolled in grades for which it contracts to an adjoining school district or districts located in South Dakota shall reorganize the school district pursuant to chapter 13-6 within two years of the end of the school year. For the purposes of this section, the number of students attending adjoining districts shall be based on fall enrollment as defined in § 13-13-10.1. This section does not apply to a school district located wholly within the boundaries of an Indian reservation.

Source: SL 1998, ch 89, § 5; SL 1999, ch 85, § 1; SL 2000, ch 84, § 7; SL 2007, ch 93, § 16.



§ 13-15-29 Student enrolling in nonresident district remains financial obligation ofresident district.

13-15-29. Student enrolling in nonresident district remains financial obligation of resident district. Notwithstanding the provisions of § 13-28-40, any student who enrolls in another school district pursuant to the provisions contained in § 13-28-40 to 13-28-47, inclusive, in a grade for which the student's resident district contracts for services pursuant to § 13-15-1.3 or 13-15-11 remains the financial obligation of the resident district.

Source: SL 2000, ch 82, § 2.



§ 13-15-30 Agreements for whole-grade sharing of students--Conditions.

13-15-30. Agreements for whole-grade sharing of students--Conditions. Notwithstanding the provisions of § 13-5-1, the school board of any school district may enter into an agreement or contract with one or more school boards of other school districts to provide for the whole-grade sharing of students among the participating school districts if:

(1) The school district offers an instructional program within the boundaries of the school district; and

(2) The school district meets the minimum fall enrollment requirements pursuant to § 13-6-97.

For purposes of §§ 13-15-30 to 13-15-32, inclusive, whole-grade sharing is a sharing arrangement for students among participating school districts that allows the resident students at any one or more grade levels within one school district to attend school in one or more of the other participating school districts. The whole-grade sharing may be one-way whereby a participating school district sends all of its students at one or more grade levels to attend school in one or more of the other participating school districts without receiving any students in return.

The whole-grade sharing may also be two-way whereby a school district sends all of its students at one or more grade levels to attend school in one or more of the other participating school districts, and in return receives students at one or more grade levels from one or more of the other participating school districts.

Source: SL 2009, ch 81, § 1.



§ 13-15-31 Approval and adoption of agreements for whole-grade sharing of students--Term--Termination--Requirements.

13-15-31. Approval and adoption of agreements for whole-grade sharing of students--Term--Termination--Requirements. Any agreement or contract entered into pursuant to § 13-15-30 shall be approved by the secretary of education and shall remain in effect for a period of at least three years. It shall provide for the sharing of governance among the participating school districts. The school board of each participating school district shall adopt the contract or agreement no later than February first of the school year preceding the school year for which the agreement will take effect. The contract or agreement may be terminated by any participating school district if that school district provides written notice to the other participating school districts at least eighteen months prior to the termination.

The contract or agreement shall adhere to the following provisions:

(1) Students at one grade level within a school district are only eligible to attend school in another participating school district if all the students at that particular grade level within the school district are sent to another participating school district. The school boards of the participating school districts shall determine which students and which facilities will be shared under the terms of the agreement;

(2) The participating school districts may negotiate the rate of tuition that will be charged for any student sent to attend school in another participating school district. However, the rate of tuition per year may not be less than the per student allocation as defined in § 13-13-10.1 for that school fiscal year;

(3) The fall enrollment as defined in § 13-13-10.1 for each participating school district shall include any students that the school district sends to another participating school district to attend school, and may not include any students that are sent to the school district to attend school from other participating school districts;

(4) For the purposes of determining adequate yearly progress under the state's accountability system established in § 13-3-62, and calculating the graduation rates, any student sent to another participating school district to attend school shall be counted in the receiving school district; and

(5) For the purposes of state aid for special education, the school residence of any student in need of special education or special education and related services who is sent to a participating school district to attend school remains with the sending school district. However, both the sending and the receiving school districts shall agree upon the student's individualized education program.
Source: SL 2009, ch 81, § 2.



§ 13-15-32 Promulgation of rules for whole-grade sharing of students.

13-15-32. Promulgation of rules for whole-grade sharing of students. The Department of Education shall promulgate rules pursuant to chapter 1-26 to establish the procedures and timelines for approving the contracts and agreements.

Source: SL 2009, ch 81, § 3.






Chapter 15A - Pilot Charter School For American Indian Students

§ 13-15A-1 Pilot charter school established upon receipt of federal grant.

13-15A-1. Pilot charter school established upon receipt of federal grant. If the Department of Education receives a federal grant under the American Recovery and Reinvestment Act of 2009, Division A, Section 14006, Pub. L. No. 111-5 as amended to January 1, 2010, the department shall initiate a pilot charter school primarily for American Indian students from federally recognized tribes that is infused with cultural activities. The curriculum of the school shall emphasize science, technology, engineering, and mathematics as well as American Indian culture.

Source: SL 2010, ch 85, § 1.



§ 13-15A-2 Plan submission--Contents.

13-15A-2. Plan submission--Contents. Any entity seeking to establish the pilot charter school shall submit a written plan to the South Dakota Board of Education. The written plan shall include the following:

(1) A detailed business plan for the private charter school;

(2) A mission statement for the school;

(3) A description of the school's organizational structure that shall include an advisory council of no less than five, but no more than nine members;

(4) A financial plan for the first three years of operation of the school;

(5) A description of the school's location and facilities;

(6) A description of the grade levels that will be served;

(7) An assurance that state content standards will be addressed;

(8) An assurance that federal and state academic accountability measures will be met; and

(9) An outline of the criteria that will be used to measure the effectiveness of the school.

The Board of Education may request revisions to any written plan submitted and may approve any plan that meets the requirements in this section.

Source: SL 2010, ch 85, § 2.



§ 13-15A-3 School to be public, nonreligious, nonhome based, and nonprofit.

13-15A-3. School to be public, nonreligious, nonhome based, and nonprofit. Any pilot charter school established pursuant to this chapter shall be public, nonsectarian, nonreligious, nonhome based, and nonprofit.

Source: SL 2010, ch 85, § 3.



§ 13-15A-4 Enrollment priority to American Indian students from recognized tribes.

13-15A-4. Enrollment priority to American Indian students from recognized tribes. American Indian students from federally recognized tribes shall be given enrollment priority at the pilot charter school. In its first year of operation, the school may enroll students on either a first-come, first-served basis, or through a lottery selection process if the total number of applicants exceeds the number of spaces available at the school. In subsequent years of its operation, the school shall give preference to:

(1) Students who have been admitted to the pilot charter school through the approved admission process, and remain in attendance through subsequent grades; and

(2) Siblings of students already admitted to or attending the pilot charter school.
Source: SL 2010, ch 85, § 4.



§ 13-15A-5 Independent local education agency--Accountability system--State aid.

13-15A-5. Independent local education agency--Accountability system--State aid. Any pilot charter school established pursuant to this chapter shall exist as an independent local education agency. All students enrolled in the pilot charter school shall be counted for the purposes of determining adequate yearly progress under the terms of the state accountability system established pursuant to § 13-3-69.

For the purposes of calculating state aid to general education distributed pursuant to chapter 13-13, South Dakota students enrolled in the school shall be counted in the pilot charter school's fall enrollment, and the state's financial obligation may not exceed the amounts set forth in chapter 13-13.

For the purposes of calculating state aid to special education distributed pursuant to chapter 13-37, any student in need of special education or special education and related services enrolled in the pilot charter school shall remain the financial responsibility of the student's resident school district.

Source: SL 2010, ch 85, § 5.



§ 13-15A-6 Local property tax revenue not available to pilot charter school.

13-15A-6. Local property tax revenue not available to pilot charter school. No pilot charter school established pursuant to this chapter may generate or request local property tax revenue from the school district in which the school resides. Any expenditures of the pilot charter school that result in the acquisition or lease of or additions to real property, plant, or equipment that would, in a school district, be paid from the school district's capital outlay fund set forth in § 13-16-6, are the financial responsibility of the entity establishing the pilot charter school.

Source: SL 2010, ch 85, § 6.



§ 13-15A-7 Charter requirements--Term--Renewal.

13-15A-7. Charter requirements--Term--Renewal. The charter of the pilot charter school shall:

(1) Document compliance with federal, state, and local rules, regulations, and statutes relating to health, safety, civil rights, and insurance;

(2) Assure that the pilot charter school is nonsectarian in its programs, admissions policies, employment practices, and all other operations;

(3) Assure that the pilot charter school provides a comprehensive program of instruction for grades nine through twelve and two years of postsecondary education;

(4) Assure that the pilot charter school meets all state laws and state administrative rules relating to schools, governing boards, and school districts;

(5) Assure cooperation with the Department of Education or the auditor general in any financial, program, or compliance audits conducted in addition to those required pursuant to § 4-11-7.1; and

(6) Document compliance with all federal and state laws relating to the education of children with disabilities in the same manner as a school district.

The charter of any pilot charter school established pursuant to this chapter is effective for five years and may be amended at the request of the advisory council if the amendments are approved by the South Dakota Board of Education. A plan for renewal of the pilot charter school must be made to the Board of Education every five years.

Source: SL 2010, ch 85, § 7.



§ 13-15A-8 Federal grant funding.

13-15A-8. Federal grant funding. Any pilot charter school organized pursuant to this chapter is eligible to apply for and receive federal grant funding.

Source: SL 2010, ch 85, § 8.



§ 13-15A-9 State retirement system--Employment contracts.

13-15A-9. State retirement system--Employment contracts. Any pilot charter school organized pursuant to this chapter shall participate in the state retirement system established in chapter 3-12. The school may be exempt from continuing contract laws set forth in chapter 13-43, and its employee contracts may be collectively bargained.

Source: SL 2010, ch 85, § 9.



§ 13-15A-10 Transfer of credits to public school.

13-15A-10. Transfer of credits to public school. If a student previously enrolled in a pilot charter school enrolls in a public school in the state, the public school shall accept credits earned by the students in courses or instructional programs at the pilot charter school in a uniform and consistent manner, and according to the same criteria used to accept academic credits from other public schools.

Source: SL 2010, ch 85, § 10.






Chapter 16 - School District Funds And Accounts

§ 13-16-1 Sources of school district funds.

13-16-1. Sources of school district funds. School district funds are all moneys received by the school district or schools within said district or as a result of an activity carried on by the said school. Said funds come from the following sources: taxes, income from school property; school district borrowing through bonds or promissory notes; funds received from federal, state, or other political subdivisions; funds received from individuals or organizations through paid admission, payments for materials or services, gifts, or trusts; funds received from fines and penalties; and any other funds received by the school district or schools from any other source.

Source: SL 1955, ch 41, ch 10, § 1; SDC Supp 1960, § 15.2201.



§ 13-16-2 Funds to comport with generally accepted accounting principles.

13-16-2. Funds to comport with generally accepted accounting principles. All school district funds shall be placed in funds as defined in § 4-4-4.

Source: SL 1955, ch 41, ch 10, §§ 1, 2, 4; SDC Supp 1960, §§ 15.2201, 15.2202, 15.2204; SL 1963, ch 74, § 2; SL 1963, ch 75, § 1; SL 1964, ch 40; SL 1965, ch 47; SL 1975, ch 128, § 100; SL 1991, ch 138, § 1; SL 2012, ch 88, § 9.



§ 13-16-3 General fund defined.

13-16-3. General fund defined. The general fund of the school district is a fund provided by law to meet all the operational costs of the school district, excluding capital outlay fund and special education fund expenditures pursuant to § 13-13-37, and to redeem all outstanding warrants against the general fund. Notwithstanding the provisions of § 13-16-6, the general fund may be used to purchase or lease computer hardware and software. The general fund may be used to support a postsecondary technical institute and other career and technical education purposes.

Source: SL 1955, ch 41, ch 10, § 2; SDC Supp. 1960, § 15.2202; SL 1963, ch 74, § 2; SL 1964, ch 40; SL 1975, ch 128, § 101; SL 1987, ch 135, § 3; SL 1989, ch 146, § 2; SL 2003, ch 96, § 2; SL 2008, ch 80, § 1; SL 2014, ch 93, § 3, eff. Mar. 28, 2014.



§ 13-16-4 Lease payments from general fund in federally affected areas--Purchase onoption made from capital outlay fund.

13-16-4. Lease payments from general fund in federally affected areas--Purchase on option made from capital outlay fund. The general fund in any school district authorized to receive funds from the federal government under Public Law 874 may be utilized for lease payments on equipment, teacherages, buildings, and other real estate, subject to the limitation that no more than ten percent of the general fund budget may be expended for lease payments during any school fiscal year. If the lease agreement provides for an option to purchase the leased property at the end of the lease period upon payment of a stipulated amount, the final payment at the end of the lease which shall result in acquisition of the property and title thereto, shall be made from the capital outlay fund subject to the provisions of §§ 13-16-6 to 13-16-9, inclusive.

Source: SDC Supp 1960, § 15.2202 as added by SL 1963, ch 74, § 2; SL 1964, ch 40.



§ 13-16-5 Repealed.

13-16-5. Repealed by SL 1975, ch 128, § 377



§ 13-16-6 Definition and use of capital outlay fund--Levy required.

13-16-6. Definition and use of capital outlay fund--Levy required. The capital outlay fund of the school district is a fund provided by law to meet expenditures which result in the acquisition or lease of or additions to real property, plant, or equipment. Such an expenditure shall be for land, existing facilities, improvement of grounds, construction of facilities, additions to facilities, remodeling of facilities, or for the purchase or lease of equipment. It may also be used for installment or lease-purchase payments for the purchase of real property, plant, or equipment, which have a contracted terminal date not exceeding twenty years from the date of the installment contract or lease-purchase and for the payment of the principal of and interest on capital outlay certificates issued pursuant to § 13-16-6.2.

Any purchase of one thousand dollars or less may be paid out of the general fund. The total accumulated unpaid principal balances of such installment contracts and lease-purchase and the outstanding principal amounts of such capital outlay certificates may not exceed three percent of the taxable valuation. The school district shall provide a sufficient levy each year under the provisions of § 13-16-7 to meet the annual installment contract, lease-purchase, and capital outlay certificate payments, including interest.

A school district which contracts its student transportation may expend from the capital outlay fund an amount not to exceed fifteen percent of the contract amount. In addition, a school district which reimburses for mileage instead of providing transportation pursuant to § 13-30-3, may use the capital outlay fund to pay for fifteen percent of its mileage reimbursement costs.

The capital outlay fund may be used to purchase textbooks and instructional software.

The capital outlay fund may be used to purchase warranties on capital assets if the warranties do not include supplies.

During the period of time beginning on July 1, 2009, and ending on June 30, 2018, any school district may make payments from its capital outlay fund for the purchase of property insurance and casualty insurance, for payments for energy costs and the cost of utilities, and for motor fuel or for any portion of a contract providing transportation to students or for any mileage reimbursements. However, the total amount that a school district expends from its capital outlay fund for these expenses may not exceed forty-five percent of the total tax revenues deposited in that fund during the current school fiscal year, and for any school district with a current tax levy for the capital outlay fund that is greater than its tax levy for the capital outlay fund in school fiscal year 2008, the total amount expended from the capital outlay fund for these expenses may not exceed forty-five percent of the total tax revenues that would have been deposited in that fund during the current school fiscal year if the tax levy for the capital outlay fund had not been increased since 2008.

Source: SL 1947, ch 80; SL 1953, ch 56; SL 1955, ch 41, ch 10, § 3; SDC Supp 1960, § 15.2203; SL 1970, ch 100, § 1; SL 1973, ch 91, § 1; SL 1975, ch 128, § 102; SL 1978, ch 109, § 1; SL 1988, ch 138, § 1; SL 1989, ch 146, § 3; SL 1996, ch 111; SL 1997, ch 91, § 1; SL 2001, ch 72, § 1; SL 2001, ch 80, § 1; SL 2002, ch 85, § 1; SL 2006, ch 79, § 1; SL 2009, ch 82, § 1; SL 2011, ch 93, § 1; SL 2013, ch 75, § 1.



§ 13-16-6.1 Bidders on installment purchases or lease-purchase agreement to state interestrate and installment schedule.

13-16-6.1. Bidders on installment purchases or lease-purchase agreement to state interest rate and installment schedule. Notwithstanding the provisions of chapters 5-18A and 13-20, if any proposed installment purchase contract or lease-purchase agreement authorized under chapter 13-16, is to be entered into by a school district, the notice for bidders shall require the bidders to state the rate of interest and the installment payment or lease-purchase schedule that would have to be made by the school district in fulfillment of the contract. However, the requirement of this section does not apply to any installment purchase or lease-purchase to be entered into between a school district and the health and educational facilities authority.

Source: SL 1973, ch 91, § 3; SL 1978, ch 109, § 2; SL 1989, ch 146, § 4; SL 2011, ch 2, § 122.



§ 13-16-6.2 Capital outlay certificates authorized--Issuance--Sale--Election--Maturity.

13-16-6.2. Capital outlay certificates authorized--Issuance--Sale--Election--Maturity. The school board of any school district may issue capital outlay certificates to acquire or construct real property, plant, or equipment. All capital outlay certificates shall be authorized, issued, and sold in accordance with the provisions of chapter 6-8B. However, no election other than as provided in §§ 13-16-6.3 and 13-16-6.4 may be held, and the certificates may not have a maturity date in excess of twenty years from the date of issuance.

Source: SDCL, §§ 13-16-6, 13-16-6.1, as enacted by SL 1978, ch 109, §§ 1, 2; SL 1984, ch 43, § 102B; SL 1988, ch 140, § 4.



§ 13-16-6.3 Hearing on installment purchase, lease-purchase or capital outlay certificates--Approval or reference to voters.

13-16-6.3. Hearing on installment purchase, lease-purchase or capital outlay certificates--Approval or reference to voters. Any proposed installment purchase contract, lease-purchase, or issue of capital outlay certificates authorized pursuant to § 13-16-6 or 13-16-6.2 which will obligate the school district for future payments on the principal, the total of which will exceed one and one-half percent of the taxable valuation of taxable property within the district, may not be entered into, or certificates issued, unless prior thereto the school board conducts a public hearing thereon after having given notice by publication at least twice in its official newspaper at least ten days before the hearing. Upon the hearing the board may approve the action or may refer the matter to the voters of the district.

Source: SL 1973, ch 91, § 2; SDCL, § 13-16-6.2; SL 1978, ch 109, § 3; SL 1989, ch 146, § 5.



§ 13-16-6.4 Referendum petition and election on installment purchase or capital outlaycertificates.

13-16-6.4. Referendum petition and election on installment purchase or capital outlay certificates. Approval to enter into an agreement or issue capital outlay certificates to which § 13-16-6.3 applies is subject to a referendum if five percent of the registered voters, based upon the total number of registered voters at the last preceding general election, petition, within twenty days thereafter, to have the question of approval or disapproval of the agreement or issue of capital outlay certificates or the lease-purchase agreement placed upon the ballot at the next regular election or at a special election called for that purpose. The business manager shall give notice of the fact that the question will be on the ballot at a regular or special election as provided by law for school elections and prepare official ballots therefor according to the provisions of this title relating to elections and the issue shall be decided by sixty percent of those voting thereon.

Source: SL 1973, ch 91, § 2; SDCL, § 13-16-6.3; SL 1978, ch 109, § 4; SL 1986, ch 124, § 6; SL 1987, ch 67, § 11; SL 1989, ch 146, § 6; SL 2000, ch 75, § 7.



§ 13-16-7 Additional tax levy for certain funds or obligations--Pledge to payment ofinstallments or certificates--Remedies for enforcement.

13-16-7. Additional tax levy for certain funds or obligations--Pledge to payment of installments or certificates--Remedies for enforcement. The school board of any school district of this state may at its discretion authorize an annual levy of a tax not to exceed three dollars per thousand dollars of taxable valuation on the taxable valuation of the district for the capital outlay fund for assets as defined by § 13-16-6 or for its obligations under a resolution, lease-purchase agreement, capital outlay certificate, or other arrangement with the Health and Educational Facilities Authority. Taxes collected pursuant to such levy may be irrevocably pledged by the school board to the payment of principal of and interest on installment purchase contracts or capital outlay certificates entered into or issued pursuant to § 13-16-6 or 13-16-6.2 or lease-purchase agreements or other arrangement with the Health and Educational Facilities Authority and, so long as any capital outlay certificates are outstanding, installment agreement payments, lease-purchase agreements, or other arrangements are unpaid, the school board of any district may be compelled by mandamus or other appropriate remedy to levy an annual tax sufficient to pay principal and interest thereon, but not to exceed the three dollars per thousand dollars of taxable valuation in any year authorized to be levied hereby.

For taxes payable in 2011, the total amount of revenue payable from the levy provided in this section may not increase more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the maximum amount of revenue that could have been generated for the taxes payable in 2010. After applying the index factor, a school district may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property, annexation, minor boundary changes, and any adjustments in taxation of real property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value. A school district may increase the revenue it receives from taxes on real property above the limit provided by this section for taxes levied to pay the principal, interest, and redemption charges on any bonds issued after January 1, 2009, which are subject to referendum; for scheduled payment increases on bonds, and for a levy directed by the order of a court for the purpose of paying a judgment against the school district. Any school district created or reorganized after January 1, 2009, is exempt from the limitation provided by this section for a period of two years immediately following its creation.

For taxes payable in 2012, 2013, 2014, and 2015, the total amount of revenue payable from the levy provided in this section may not increase more than the lesser of three percent or the index factor, as defined in § 10-13-38, over the maximum amount of revenue that could have been generated for the taxes payable in 2010 plus any unused index factor from the previous years. After applying the index factor, a school district may increase the revenue payable from taxes on real property above the limitations provided by this section by the percentage increase of value resulting from any improvements or change in use of real property, annexation, minor boundary changes, and any adjustments in taxation of real property separately classified and subject to statutory adjustments and reductions under chapters 10-4, 10-6, 10-6A, and 10-6B, except § 10-6-31.4, only if assessed the same as property of equal value. A school district may increase the revenue it receives from taxes on real property above the limit provided by this section for taxes levied to pay the principal, interest, and redemption charges on any bonds issued after January 1, 2009, which are subject to referendum, scheduled payment increases on bonds and for a levy directed by the order of a court for the purpose of paying a judgment against such school district. Any school district created or reorganized after January 1, 2009, is exempt from the limitation provided by this section for a period of two years immediately following its creation.

For taxes payable in 2011, 2012, 2013, 2014, and 2015, the levy limitation of three dollars per thousand dollars of taxable valuation does not apply to any school district.

Source: SL 1947, ch 80; SL 1953, ch 56; SL 1955, ch 41, ch 10, § 3; SDC Supp 1960, § 15.2203; SL 1970, ch 100, §§ 2, 3; SL 1975, ch 128, § 103; SL 1978, ch 109, § 5; SL 1986, ch 124, § 7; SL 1989, ch 87, § 15K; SL 1999, ch 84, § 3; SL 2008, ch 78, § 3.



§ 13-16-7.1 Pension and capital outlay tax levy limitations not applicable to certain schooldistricts.

13-16-7.1. Pension and capital outlay tax levy limitations not applicable to certain school districts. For taxes payable in 2014 and 2015, the provisions of §§ 13-10-6 and 13-16-7 that limit the maximum amount of revenue that may be generated by the pension and capital outlay tax levies do not apply to any school district that has less than a ten percent change in the total taxable valuation from the previous year of all real property in the school district, not including the increase of value resulting from any improvements or change in use of real property.

Source: SL 2008, ch 78, § 6; SL 2013, ch 79, § 20.



§ 13-16-8 Bond and certificate proceeds placed in capital outlay fund.

13-16-8. Bond and certificate proceeds placed in capital outlay fund. Money received from the sale of capital outlay bonds and capital outlay certificates shall be placed in the capital outlay fund.

Source: SL 1955, ch 41, ch 10, § 3; SDC Supp 1960, § 15.2203; SL 1978, ch 109, § 6.



§ 13-16-9 Expenditure of money from capital outlay fund.

13-16-9. Expenditure of money from capital outlay fund. Money can be expended from the capital outlay fund only for the purposes defined in § 13-16-6 and for the redemption of outstanding warrants against this fund.

Source: SL 1955, ch 41, ch 10, § 3; SDC Supp 1960, § 15.2203.



§ 13-16-9.1 Validation of prior school district contracts.

13-16-9.1. Validation of prior school district contracts. All contracts and agreements entered into prior to January 1, 1988, by any school district under the provisions of § 13-16-6, that have resulted in the acquisition of fixed assets or addition to fixed assets, provided the amounts involved do not result in the creation of indebtedness in excess of constitutional or statutory debt limits, are hereby legalized and validated notwithstanding any irregularity or defect in the proceedings resulting in the contracts and agreement; and all of the contracts and agreements are hereby declared to exist as valid obligations of the school districts, payable from their capital outlay funds.

Source: SL 1973, ch 90; SL 1983, ch 128, § 1; SL 1988, ch 139, § 1.



§ 13-16-9.2 Five-year plan required when fund used to construct new facilities oradditions.

13-16-9.2. Five-year plan required when fund used to construct new facilities or additions. Any school district using the capital outlay fund for payment of construction of new facilities or construction of additions to facilities must develop and maintain a five-year plan on the annual projected revenues and the annual projected expenditures for the capital outlay fund and such projected expenditures shall itemize the projected costs for new or additional facilities.

Source: SL 1977, ch 126, § 1.



§ 13-16-9.3 Public hearing for use of capital outlay fund--Notice.

13-16-9.3. Public hearing for use of capital outlay fund--Notice. Any school district using the capital outlay fund for payment of construction of new facilities or construction of additions to facilities, the total of which requires advertising for bids under chapter 5-18A, shall have a public hearing at least ten days prior to the advertisement of any contract specifications. The public hearing shall be advertised in the legal newspaper of the school district. Following the public hearing, and approval of the school board, the school district may use the capital outlay fund as provided in § 13-16-6. No school district may change the originally advertised use of the fund without holding another public hearing.

Source: SL 1977, ch 126, § 2; SL 2011, ch 2, § 123.



§ 13-16-10 Annual levy to pay school district bonds--Irrepealable--Exclusive of maximumlevy.

13-16-10. Annual levy to pay school district bonds--Irrepealable--Exclusive of maximum levy. At or before the issuing of any bonds the school board shall provide for the collection of an annual tax sufficient to pay the interest and principal thereof when due, for the entire term of years for which said bonds are to run, by proper resolution, copy of which shall be filed with the county auditor. All such levies when legally made shall be irrepealable until such debt shall be paid or sufficient moneys have been accumulated to pay such debt, and shall be exclusive of the maximum levy provided for other school district funds.

Source: SDC 1939, § 15.2208; SL 1955, ch 41, ch 10, § 4; SDC Supp 1960, § 15.2204; SL 1963, ch 75, § 1; SL 1965, ch 47.



§ 13-16-11 Levy of annual tax for school district bonds--Reduction on accumulation ofsurplus in bond redemption fund.

13-16-11. Levy of annual tax for school district bonds--Reduction on accumulation of surplus in bond redemption fund. The county auditor shall have the power and the duty to levy a tax from year to year against the property of the district in accordance with such resolution to meet said bond redemption fund payments when due without further notice or demand from such school district, provided, however, that if a surplus in the bond redemption fund exceeds the principal and interest requirements for one year in addition to such requirements for the current year, the school board may by resolution, determine the amount of such surplus and certify said amount to the county auditor on or before September first and the county auditor shall thereupon be authorized to reduce the required levy for the bond redemption fund to be spread upon the tax list for collection in the following year by the amount so certified.

Source: SDC 1939, § 15.2208; SL 1955, ch 41, ch 10, § 4; SDC Supp 1960, § 15.2204; SL 1963, ch 75, § 1; SL 1965, ch 47.



§ 13-16-12 Refunding bond proceeds placed in bond redemption fund--Reduction ofannual tax levy.

13-16-12. Refunding bond proceeds placed in bond redemption fund--Reduction of annual tax levy. Money received from the sale of refunding bonds shall be placed in the bond redemption fund to be held, or invested, and applied to the payment of the bonds to be refunded. The school board shall cause to be certified to the county auditor the amount of money so received and placed in the bond redemption fund each school fiscal year and the county auditor shall reduce by such amount the taxes to be levied to meet payments on the refunded bonds.

Source: SDC Supp 1960, § 15.2204 as added by SL 1963, ch 75, § 1; SL 1965, ch 47.



§ 13-16-13 Tax proceeds paid into bond redemption fund--Purposes for which used.

13-16-13. Tax proceeds paid into bond redemption fund--Purposes for which used. When the tax levied under § 13-16-11 shall be collected the business manager shall enter the same into the bond redemption fund and the same shall not be used for any other purpose and shall be applied to the payment of bonds when due and for the payment of interest thereon.

Source: SL 1955, ch 41, ch 10, § 4; SDC Supp 1960, § 15.2204; SL 1963, ch 75, § 1; SL 1965, ch 47; SL 1975, ch 128, § 104.



§ 13-16-14 Restriction on transfers from bond redemption fund.

13-16-14. Restriction on transfers from bond redemption fund. No money in the bond redemption fund may be transferred to any other fund unless a sufficient amount of money is retained in this fund to retire all outstanding bonds together with such interest as will accrue on such bonds. If any money is transferred from the bond redemption fund, the money shall be transferred to the general fund or the capital outlay fund.

Source: SL 1955, ch 41, ch 10, § 4; SDC Supp 1960, § 15.2204; SL 1963, ch 75, § 1; SL 1965, ch 47; SL 2005, ch 99, § 1.



§ 13-16-15 Designation of depositories for school district--Resolution.

13-16-15. Designation of depositories for school district--Resolution. The school board of every school district shall by resolution duly adopted at any annual, regular, or special meeting designate any bank or banks within the state as depositories for the funds or any part or parts of the funds of the district.

Source: SDC 1939, § 15.2524; SL 1955, ch 41, ch 10, § 7; SL 1957, ch 69; SDC Supp 1960, § 15.2207; SL 1975, ch 128, § 105; SL 1992, ch 124.



§ 13-16-15.1 Domestic savings and loan associations as official depositories--Restrictions.

13-16-15.1. Domestic savings and loan associations as official depositories--Restrictions. Domestic savings and loan associations whether chartered by this state or by the United States are official depositories for school district funds; provided such funds are invested only in the accounts of such associations which are insured by the federal Savings and Loan Insurance Corporation. The amount so invested in any one association may not exceed the amount which is covered by such insurance unless such association qualifies as a savings and loan depository as provided by chapter 4-6A.

Source: SL 1974, ch 303; SL 1982, ch 45, § 4.



§ 13-16-16 , 13-16-17. Repealed.

13-16-16, 13-16-17. Repealed by SL 1975, ch 128, § 377



§ 13-16-18 Deposit and investment of fund accumulations--Crediting of interest--Maturityof bond redemption fund investments--Filing of resolutions.

13-16-18. Deposit and investment of fund accumulations--Crediting of interest--Maturity of bond redemption fund investments--Filing of resolutions. All accumulations in all school district funds shall be deposited in lawful depositories in checking accounts, savings accounts, or time deposits, or invested, except as hereinafter limited, in:

(1) Bonds, registered warrants, or promissory notes of the school district making the investment, or securities issued and guaranteed by the United States government; or

(2) Investments authorized by §4-5-6.2.

The interest accruing on the investment or deposit shall be credited to the respective fund or the general fund. Other than permanent, trust, retirement, building, and depreciation reserve funds, such securities shall mature within eighteen months from the date of purchase or be redeemable at par at the option of the holder within eighteen months from the date of purchase.

Moneys in any bond redemption fund may be invested only in the types of investments listed in subdivision (1). The investments shall be due and payable on or before the date when the bonds for the payment of which the bond redemption fund was created become due and payable, except bonds of the United States redeemable at par.

In carrying out the provisions of this section, all transactions shall be by resolutions of the board, which resolutions shall be regularly filed and recorded with the business manager as a public record.

Source: SDC 1939, § 15.2209; SL 1955, ch 41, ch 10, § 6; SDC Supp 1960, § 15.2206; SL 1976, ch 114; SL 1978, ch 108; SL 1985, ch 126; SL 2011, ch 26, § 2.



§ 13-16-18.1 Domestic federal credit union as public depository--Requirement.

13-16-18.1. Domestic federal credit union as public depository--Requirement. Any domestic federal credit union chartered by the United States is a qualified public depository for school district funds if such funds are invested in accounts which are insured by the National Credit Union Administration.

Source: SL 1987, ch 71, § 3; SL 1988, ch 27, § 2.



§ 13-16-19 Stewardship of agency funds--Designation of district employee in charge--Surety bond.

13-16-19. Stewardship of agency funds--Designation of district employee in charge--Surety bond. The school board shall prescribe policies and procedures governing the stewardship of agency funds consistent with provisions of this title. The school board may designate an employee of the school district to be in charge of each agency fund. The employee designated, if other than the business manager, shall be placed under surety bond in the amount which it is estimated will be in the hands of such employee at any one time during the school fiscal year. The school district shall pay the premium on such surety bond.

Source: SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1976, ch 115, § 3; SL 2012, ch 88, § 10.



§ 13-16-20 Disbursements--Records--Receipts--Payment of claims--Serially numberedticket sales--Destruction of records.

13-16-20. Disbursements--Records--Receipts--Payment of claims--Serially numbered ticket sales--Destruction of records. The employee in charge of an agency fund may issue checks for disbursements from the fund. Unless required by the school board, such disbursements do not require prior approval by the board nor signature of the presiding officer of the board or the business manager. The employee designated shall keep accurate records of all receipts, expenditures, and balances of the agency fund; issue receipts in duplicate for all money received, except money received from the sale of printed serial number admission tickets; approve the expenditures, and pay all claims upon the presentation of an itemized verified claim. A memorandum record shall be kept on file for sale of all serially numbered tickets by events, which record shall be signed by the person selling such tickets. However, the employee may destroy any record that the records destruction board, acting pursuant to § 1-27-19, declares to have no further administrative, legal, fiscal, research, or historical value.

Source: SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1976, ch 115, § 4; SL 1981, ch 45, § 15; SL 2012, ch 88, § 11.



§ 13-16-21 Monthly and annual reports on agency funds--Audits.

13-16-21. Monthly and annual reports on agency funds--Audits. The employee of the school district designated by the board to be in charge of an agency fund shall monthly and annually submit reports to the school board. The fund shall be audited as part of the regular audit of the school district.

Source: SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1976, ch 115, § 5; SL 1996, ch 112; SL 2012, ch 88, § 12.



§ 13-16-22 , 13-16-23. Repealed.

13-16-22, 13-16-23. Repealed by SL 1982, ch 86, §§ 133, 134



§ 13-16-24 Unlawful contracts and warrants void.

13-16-24. Unlawful contracts and warrants void. Every contract made or check or registered warrant issued in excess of the issuing capacity of the district as restricted in this title is void and is not an obligation of the district.

Source: SL 1955, ch 41, ch 10, § 14; SDC Supp 1960, § 15.2214; SL 1975, ch 128, § 106; SL 1982, ch 86, § 134A; SL 1982, ch 139, § 3; SL 2012, ch 94, § 1.



§ 13-16-25 Repealed.

13-16-25. Repealed by SL 1975, ch 128, § 377



§ 13-16-26 Transfers between school district funds.

13-16-26. Transfers between school district funds. All or any part of a surplus of any school district fund, except the capital outlay fund provided by §§ 13-16-6 to 13-16-9, inclusive, and the special education fund provided by § 13-37-16 may be transferred to any other school district fund. Only a school district with a plan for reorganization that has been approved by the voters pursuant to § 13-6-47 after July 1, 2007 may transfer within twelve months before the effective date of the reorganization all or any part of a surplus in the capital outlay fund to the general fund. Any unused portion of money that has been transferred into the special education fund may be transferred from the special education fund within the current fiscal year to the fund from which it originated. All or any part of any school district fund may be loaned to any other school district fund for a term not to exceed twenty-four months.

Source: SL 1955, ch 41, ch 10, § 5; SDC Supp 1960, § 15.2205; SL 1964, ch 41; SL 1971, ch 110; SL 1992, ch 125; SL 1998, ch 91, § 1; SL 2007, ch 93, § 22; SL 2012, ch 88, § 13.



§ 13-16-26.1 Repealed.

13-16-26.1. Repealed by SL 1999, ch 79, § 2



§ 13-16-26.2 Transfer from general fund to capital outlay fund prohibited.

13-16-26.2. Transfer from general fund to capital outlay fund prohibited. Notwithstanding the provisions of § 13-16-26, no school district may transfer any funds, exclusive of federal funds, from the general fund to the capital outlay fund, bond redemption fund or the capital projects fund.

Source: SL 2000, ch 77, § 1; SL 2001, ch 77, § 6.



§ 13-16-26.3 Transfer of moneys between funds in newly consolidated districts--Restrictions--Reversion of funds--Promulgation of rules.

13-16-26.3. Transfer of moneys between funds in newly consolidated districts--Restrictions--Reversion of funds--Promulgation of rules. Notwithstanding any other provision of this chapter, if two or more school districts consolidate, for one year after the effective date of the consolidation pursuant to § 13-6-61, the newly formed school district may transfer any money from its general fund to its capital outlay fund. However, any funds transferred pursuant to this section may only be spent for one-time costs related to the consolidation. Any funds transferred to the capital outlay fund, but not lawfully obligated within one year of the date of the consolidation, shall revert to the school district's general fund. The Department of Education shall promulgate rules pursuant to chapter 1-26 to require the necessary information and establish procedures necessary to implement this section.

Source: SL 2002, ch 86, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 14.



§ 13-16-26.4 Transfer of certain special education funds to carry out activities underElementary and Secondary Education Act.

13-16-26.4. Transfer of certain special education funds to carry out activities under Elementary and Secondary Education Act. Notwithstanding the provisions of § 13-16-26, as provided by 20 U.S.C. § 1413 as amended through July 1, 2005, in any fiscal year in which a school district is allocated federal IDEA funds greater than the allocation received in the prior fiscal year, the school district may transfer local special education funds in an amount not greater than fifty percent of the annual increase in the federal IDEA allocation to any other fund to carry out activities that could be supported with funds under the Elementary and Secondary Education Act of 1965.

Source: SL 2010, ch 86, § 1, eff. Feb. 8, 2010.



§ 13-16-27 Repealed.

13-16-27. Repealed by SL 1976, ch 53, § 2



§ 13-16-28 Audit of school district books called by state, school board, or voters.

13-16-28. Audit of school district books called by state, school board, or voters. For any necessary reason an audit of the books of any school district may be called at any time by the auditor-general of the state, the school district board, or the voters of the school district by petition signed by twenty percent of the resident taxpayers of such district as shown by the assessment roll of the preceding year and presented to the school board or the auditor-general of the state.

Source: SL 1955, ch 41, ch 10, § 30; SDC Supp 1960, § 15.2230; SL 1971, ch 111, § 2.



§ 13-16-29 School district repayment fund created--Pledge of revenues--Creation ofsub-funds or accounts.

13-16-29. School district repayment fund created--Pledge of revenues--Creation of sub-funds or accounts. There is created a separate trust fund designated the school district repayment fund consisting of all revenues with respect to school district lease, resolution, certificate, or other arrangement, or any bond, note, or certificate issued to or in connection with a program sponsored by the Health and Educational Facilities Authority for school districts and entered into under §§ 13-13-39, 13-16-6.4, 13-16-7, and 13-19-27 to 13-19-29, inclusive. The Health and Educational Facilities Authority may pledge revenues received or to be received by the fund to secure bonds, notes or other obligations issued under §§ 13-13-39, 13-16-6.4, 13-16-7, and § 13-19-27 to 13-19-29, inclusive. The authority may create sub-funds or accounts within the repayment fund created under this section as the authority considers necessary.

Source: SL 1986, ch 124, § 8; SL 1988, ch 140, § 3; SL 1999, ch 84, § 4.



§ 13-16-30 Title VIII of the Elementary and Secondary Education Act fund.

13-16-30. Title VIII of the Elementary and Secondary Education Act fund. Any funds received from the federal government under the provisions of Title VIII of the Elementary and Secondary Education Act for basic support may be deposited into the Title VIII of the Elementary and Secondary Education Act fund.

Source: SL 1991, ch 138, § 2; SL 1997, ch 89, § 2; repealed by SL 2012, ch 87, § 13; reinstated by SL 2013, ch 73, § 2.



§ 13-16-31 Transfers from Title VIII fund.

13-16-31. Transfers from Title VIII fund. The Title VIII of the Elementary and Secondary Education Act fund shall serve as a fund from which transfers shall be made to the funds enumerated in § 13-16-2. A school district may not make expenditures out of its Title VIII of the Elementary and Secondary Education Act fund. Transfers out of the Title VIII of the Elementary and Secondary Education Act fund shall be made at the discretion of the school board.

Source: SL 1991, ch 138, § 3; SL 1997, ch 89, § 3; repealed by SL 2012, ch 87, § 14; reinstated by SL 2013, ch 73, § 3.



§ 13-16-32 Special education fund--Legal costs allowable expenditures.

13-16-32. Special education fund--Legal costs allowable expenditures. The South Dakota Board of Education may promulgate rules pursuant to chapter 1-26 to identify allowable expenditures from the special education fund. Legal costs incurred by a school district as a direct result of providing special education or special education and related services to a child for whom the district is financially responsible are allowable expenditures. The allowable expenditures may include any legal costs incurred by the school district in the referral, evaluation, and placement processes as well as any other legal expenses for which the district is determined to be legally responsible to pay as a result of due process hearings.

Source: SL 1998, ch 98, § 13; SL 2005, ch 100, § 1.



§ 13-16-33 School annual financial reports.

13-16-33. School annual financial reports. Each school district shall file the annual financial report pursuant to § 13-8-47 using the uniform accounting system as defined in the accounting manual developed pursuant to § 4-11-6. Reports not filed prior to August thirtieth are considered past due and are subject to the past-due provisions of § 13-13-38.

Source: SL 1998, ch 98, § 14; SL 2011, ch 86, § 3.



§ 13-16-34 Omitted.

13-16-34. Omitted



§ 13-16-35 Use of admission fees for interscholastic activities by local organization--Approved purposes--Report to school board.

13-16-35. Use of admission fees for interscholastic activities by local organization--Approved purposes--Report to school board. Any member school of an association provided for in § 13-36-4 to which control, supervision, and regulation of high school interscholastic activities has been delegated, may, during each school year, allow any portion of the admissions fees collected at a single event in each activity recognized by the association to be used by a local organization that supports local interscholastic activities. The portion of the admissions fees provided to the local organization shall be used for a purpose that is approved in advance by the local school board, and may be used for a local endowment fund that is dedicated to assisting the local school district with its educational needs. The local organization shall maintain complete records of the admissions fees it receives, and shall provide a report to the local school board detailing the specific use of the admissions fees.

Source: SL 2007, ch 97, § 1.






Chapter 17 - Compromise Of Judgments For School Districts

§ 13-17-1 School board authorized to compromise judgments.

13-17-1. School board authorized to compromise judgments. The school board of any school district is hereby authorized and empowered to make a compromise settlement of the whole or part of any judgment which such school district may have against any judgment debtor in this state.

Source: SL 1939, ch 55, § 1; SL 1955, ch 41, ch 10, § 38; SDC Supp 1960, § 15.2238.



§ 13-17-2 Resolution of board authorizing compromise--Contents.

13-17-2. Resolution of board authorizing compromise--Contents. Before any such settlement is made, the same must be authorized by a resolution duly made and passed by such school board and entered of record in the minutes of such board, setting forth the total amount of such judgment, the name of the judgment debtor, and whether or not such compromise settlement is for the whole, or a part of such judgment, the amount of money to be received in such settlement, and that such compromise settlement is, in the opinion of such school board, for the best interests of such school district.

Source: SL 1939, ch 55, § 2; SL 1955, ch 41, ch 10, § 39; SDC Supp 1960, § 15.2239.



§ 13-17-3 Petition for circuit court approval of judgment compromise--Attached papers.

13-17-3. Petition for circuit court approval of judgment compromise--Attached papers. After the passage and entry of record of such resolution, such school board shall present to the circuit court of the county where such school district is located, a petition setting forth a copy of said resolution, and such other facts as such court may require, together with a verified property statement to be furnished by such judgment debtor, and praying for an order of such court approving and authorizing such compromise settlement.

Source: SL 1939, ch 55, § 3; SL 1955, ch 41, ch 10, § 40; SDC Supp 1960, § 15.2240.



§ 13-17-4 Time and place of hearing--Publication of notice.

13-17-4. Time and place of hearing--Publication of notice. Upon the presentation and filing of the petition, a time and place shall be fixed by the court for hearing the petition, and notice of the petition and hearing shall be given by publishing a notice of the petition and hearing in the official newspaper of the school district at least once each week for at least two consecutive weeks. The first publication may not be less than fifteen days before the date of the hearing.

Source: SL 1939, ch 55, § 4; SL 1955, ch 41, ch 10, § 41; SDC Supp 1960, § 15.2241; SL 1972, ch 33, § 5; SL 1983, ch 129, § 1.



§ 13-17-5 Circuit court hearing on judgment compromise.

13-17-5. Circuit court hearing on judgment compromise. Upon the day of such hearing, or at such time to which the hearing may be adjourned by the court, said petition shall be heard and any person interested may appear and show cause why such petition should not be granted.

Source: SL 1939, ch 55, § 5; SL 1955, ch 41, ch 10, § 42; SDC Supp 1960, § 15.2242.



§ 13-17-6 Circuit court order approving judgment compromise--Cash settlement required.

13-17-6. Circuit court order approving judgment compromise--Cash settlement required. If at such hearing it shall appear to the satisfaction of the court that such judgment debtor does not have sufficient property, over and above the exemptions allowed by law, out of which said judgment might be satisfied in full, and that it is for the best interests of all parties interested, that such petition should be granted, an order may be made approving such settlement and authorizing the same to be made, provided, however, that all such settlements must be made for cash and be fully paid to such school district within such time as ordered by the court not exceeding ninety days after the entry of said order.

Source: SL 1939, ch 55, § 6; SL 1955, ch 41, ch 10, § 43; SDC Supp 1960, § 15.2243.



§ 13-17-7 Costs and expenses paid by judgment debtor--Deposit with school board.

13-17-7. Costs and expenses paid by judgment debtor--Deposit with school board. All expenses incurred by such school board, under the provisions of this chapter, for clerk of courts fees and publication fees, shall be paid by the judgment debtor, regardless of whether such compromise settlement is approved by the court or not, and before any petition is presented to the circuit court, as provided in this chapter, the judgment debtor shall deposit with such school board a sufficient sum of money to cover such above-mentioned fees and expense.

Source: SL 1939, ch 55, § 7; SL 1955, ch 41, ch 10, § 44; SDC Supp 1960, § 15.2244.






Chapter 18 - School District Warrants And Disbursements

§ 13-18-1 Check, warrant or electronic funds transfer required for payment of schoolfunds.

13-18-1. Check, warrant or electronic funds transfer required for payment of school funds. School funds shall be paid by the school district business manager only upon check, warrant, or electronic funds transfer approved by the school board.

Source: SDC 1939, § 15.2219; SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1975, ch 128, § 108; SL 2001, ch 81, § 1.



§ 13-18-2 Contents and signing of checks and warrants.

13-18-2. Contents and signing of checks and warrants. The school district business manager shall draw and sign all checks or warrants for purposes legally ordered by the school board, and every such check or registered warrant shall be countersigned by the president of the board unless otherwise provided by law, and shall specify the person, firm, or corporation to whom paid.

Source: SDC 1939, §§ 15.2217, 15.2218; SL 1955, ch 41, ch 10, 11; SDC Supp 1960, § 15.2211; SL 1975, ch 128, § 109.



§ 13-18-3 Itemized invoice and verified voucher required for issuance of check orwarrant--Retention.

13-18-3. Itemized invoice and verified voucher required for issuance of check or warrant--Retention. No check or warrant may be drawn by the business manager except for indebtedness incurred prior to its issue and upon the presentation of an itemized invoice, accompanied by a voucher verified by the appropriate school official that the services, other than those provided by school district employees, or materials have been received. The invoice and voucher required by this section shall be filed in the office of the business manager.

Source: SDC 1939, §§ 15.2217, 15.2218; SL 1955, ch 41, ch 10, § 11; SDC Supp 1960, § 15.2211; SL 1975, ch 128, § 110; SL 1983, ch 122, § 2.



§ 13-18-4 Repealed.

13-18-4. Repealed by SL 1982, ch 86, § 135



§ 13-18-5 to 13-18-7. Repealed.

13-18-5 to 13-18-7. Repealed by SL 1975, ch 128, § 377



§ 13-18-8 Business manager's check register--Form and contents.

13-18-8. Business manager's check register--Form and contents. The business manager shall keep a check register, which register shall show in a column arranged for that purpose the number, date, and amount of each check issued, the fund upon which the same is drawn, the date of issue, and the name of the payee.

Source: SDC 1939, § 15.2220; SL 1955, ch 41, ch 10, § 12; SDC Supp 1960, § 15.2212; SL 1975, ch 128, § 112.



§ 13-18-9 Registered warrant prenumbered and issued when funds insufficient--Recordskept--Endorsement--Interest earned.

13-18-9. Registered warrant prenumbered and issued when funds insufficient--Records kept--Endorsement--Interest earned. Whenever an approved voucher is presented for payment and there is insufficient money in the fund for the full payment of the claim, the school board may instruct the business manager to issue a prenumbered registered warrant or warrants for the payment of the approved voucher. The registered warrants shall be recorded by the business manager in a register and shall be arranged in columns to show the number, date, amount of the warrant, the fund upon which the warrant is drawn, the payee, the date of payment, the amount of interest, the total amount paid thereon, and the date of mailing notice to the payee in whose name the warrant is registered. Each registered warrant shall be identified clearly on the face by being printed or stamped "registered warrant" and shall be signed by the president of the board on the face of the warrant and the business manager shall sign the endorsement statement: Voucher presented for payment this __________ day of __________ 20__________, and not paid for want of money in the __________ fund, registration number __________ and the rate of interest __________ percent. Every warrant thus endorsed shall draw interest to be determined by the school board until paid.

Source: SDC 1939, §§ 15.2221, 15.2222; SL 1947, ch 64; SL 1955, ch 41, ch 10, § 13; SL 1957, ch 70; SDC Supp 1960, § 15.2213; SL 1975, ch 128, § 113; SL 1983, ch 28, § 36.



§ 13-18-10 Checks for federal tax payments as preferred obligation--Special accounts forfederal moneys.

13-18-10. Checks for federal tax payments as preferred obligation--Special accounts for federal moneys. Checks issued for the payment of old age and survivor's insurance (social security) tax, and for internal revenue tax withheld from school district employees and other mandatory payroll deductions shall be paid as a preference obligation of the school district before registered warrants are called and paid. Federal moneys which are commingled with other school district moneys in any fund shall be identified by special accounts in order that these moneys are available for their intended purpose and are not subject to registered warrant status in such fund.

Source: SL 1957, ch 70; SDC Supp 1960, § 15.2213; SL 1975, ch 128, § 114.



§ 13-18-11 Register of warrants not paid for want of funds--Payment in order ofregistration.

13-18-11. Register of warrants not paid for want of funds--Payment in order of registration. The business manager shall keep a register of all registered warrants endorsed as provided by § 13-18-9 and all such registered warrants shall be paid in the order of registration.

Source: SDC 1939, § 15.2221; SL 1947, ch 64; SL 1955, ch 41, ch 10, § 13; SL 1957, ch 70; SDC Supp 1960, § 15.2213; SL 1975, ch 128, § 115.



§ 13-18-12 Validation of registered warrants and refunding bonds.

13-18-12. Validation of registered warrants and refunding bonds. Outstanding registered warrants and refunding bonds for registered warrants of school districts issued before January 1, 1983, for the purpose of operating schools within the school district, are hereby reaffirmed, legalized, and validated and declared to be legal, valid, and binding obligations of said school district.

Source: SL 1964, ch 228, §§ 1, 2; SL 1971, ch 112; SL 1983, ch 128, § 2.



§ 13-18-13 Call of registered warrants for payment--Cessation of interest.

13-18-13. Call of registered warrants for payment--Cessation of interest. Whenever there shall come into the hands of the business manager, or subject to his order, money applicable to the payment of any registered warrant, the business manager shall notify in writing, by mail, the holder of such registered warrant, at his last known place of residence, to present such registered warrant for payment, and such interest shall cease upon the date specified on the registered warrant call, and such money shall be held for the payment of such registered warrant. Whenever the business manager shall have on hand sufficient funds for the payment of any registered warrant, he shall call for such warrant immediately.

Source: SDC 1939, § 15.2221; SL 1947, ch 64; SL 1955, ch 41, ch 10, § 13; SL 1957, ch 70; SDC Supp 1960, § 15.2213; SL 1975, ch 128, § 116.



§ 13-18-14 Cancellation of check or warrant not presented for payment--Notation inregister.

13-18-14. Cancellation of check or warrant not presented for payment--Notation in register. The school board may, by resolution, cancel any check or warrant that has not been presented for payment at any time within two years of the date on which the check or warrant was issued. Upon such resolution the business manager shall note the cancellation in the check or warrant register.

Source: SL 1976, ch 75, § 5.



§ 13-18-15 Payment of check or warrant despite cancellation provisions.

13-18-15. Payment of check or warrant despite cancellation provisions. Notwithstanding any provision for cancellation of checks or warrants, the school board shall direct the payment of any properly issued check or warrant to any person entitled to payment thereof within a period of six years from date of issue thereof and may direct payment of checks or warrants more than six years from date of issue thereof.

Source: SL 1976, ch 75, § 6.



§ 13-18-16 Petty cash account--Maximum amount.

13-18-16. Petty cash account--Maximum amount. Nothing in § 13-18-1 or 13-18-2 prohibits the establishment of a petty cash account. Moneys in such an account shall be set aside on an imprest basis from the fund of ownership upon presentation of a voucher by the business manager and approval by the board. The school board shall determine the amount of money set aside in the account up to a maximum of one thousand dollars. The school board shall prescribe policies and procedures governing the stewardship of such account. An employee shall be designated to be accountable for the petty cash account and shall keep accurate records of all receipts, expenditures, and balances of the account. Unless required by the school board, disbursements from the petty cash account may neither require approval by the board nor signature of the presiding officer of the board or business manager.

Source: SL 1981, ch 138, § 1; SL 2003, ch 98, § 1.



§ 13-18-17 Incidental account.

13-18-17. Incidental account. A school district may establish an incidental account in an amount determined by the board by setting aside on an imprest basis money from the general fund. Such incidental account shall be kept and used by the officer designated by the board for advanced payment or for claims requiring immediate payment, not to exceed an amount established by the board. A detailed account of the expenditures from the incidental account shall be presented at regular intervals not to exceed one month with verified vouchers, itemized and supported by receipted bills or other information as general evidence of payment, which shall be subject to audit. All expenditures from this account shall be listed with other bills in the regular school board proceedings.

Source: SL 1981, ch 138, § 2.



§ 13-18-18 Health insurance flexible spending accounts.

13-18-18. Health insurance flexible spending accounts. Any health insurance plan or policy provided by a school district for school district officers and employees may include the use of flexible spending accounts, which may include payment or reimbursement through the use of debit cards, direct deposit to financial institutions, by check, or a combination of these.

Source: SL 2013, ch 76, § 1.






Chapter 19 - School District Bonds And Notes

§ 13-19-1 School board power to borrow on notes--Authorization, issuance and sale--Maximum term.

13-19-1. School board power to borrow on notes--Authorization, issuance and sale--Maximum term. Any school board may borrow money, from any source willing to lend the money, by issuing a promissory note subject to the limitations and regulations set forth in §§ 13-19-2 to 13-19-6, inclusive. All notes shall be authorized, issued, and sold in accordance with the provisions of chapter 6-8B, except that no election shall be held and the notes may not be issued for a term in excess of twenty-four consecutive months.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216; SL 1965, ch 48; SL 1975, ch 128, § 117; SL 1984, ch 43, § 102C; SL 1985, ch 127, § 1.



§ 13-19-1.1 Repealed.

13-19-1.1. Repealed by SL 1980, ch 128, § 2



§ 13-19-1.2 Issuance and sale of notes to health and educational facilities authority--Exemption from competitive bids.

13-19-1.2. Issuance and sale of notes to health and educational facilities authority--Exemption from competitive bids. A school district may issue and sell or pledge its notes to the health and educational facilities authority or the authority's designated agent or trustee. School districts may enter into contracts and agreements with the health and educational facilities authority to effectuate the purposes of §§ 1-16A-19, 1-16A-74 to 1-16A-76, inclusive, and 13-19-1.2. In acting pursuant to this section, school districts are exempt from all laws of the state which provide for competitive bids and hearings in connection with such sales, pledges, contracts, and agreements.

Source: SL 1986, ch 13, § 4.



§ 13-19-2 Amount borrowed on notes limited by anticipated receipts.

13-19-2. Amount borrowed on notes limited by anticipated receipts. Except for obligations to the state, including the health and educational facilities authority, or federal government, the money borrowed pursuant to § 13-19-1 may not exceed the sum of ninety-five percent of the amount of taxes levied or proposed to be levied by the school board but not collected at the date of borrowing by the school board pursuant to § 13-11-2 for the current or next full school fiscal year for the fund for which the money is borrowed plus other anticipated receipts for the fund which have not been collected at the date of borrowing.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (1); SL 1965, ch 48; SL 1975, ch 128, § 118; SL 1976, ch 116; SL 1983, ch 130; SL 1985, ch 127, § 2; SL 1989, ch 146, § 7.



§ 13-19-2.1 Promissory note in anticipation of special education funds limited.

13-19-2.1. Promissory note in anticipation of special education funds limited. Any promissory note issued by a school district in anticipation of funds authorized under or in connection with § 13-37-24 may not be in a principal amount in excess of eighty-five percent of the amount specified in the notice provided for in § 13-37-24.3.

Source: SL 1990, ch 133, § 3.



§ 13-19-3 Borrowing limit reduced by outstanding warrants or notes.

13-19-3. Borrowing limit reduced by outstanding warrants or notes. In case any registered warrants or promissory notes are outstanding against the fund for which the money is to be borrowed, the borrowing limit as specified in § 13-19-2 shall be reduced by the amount of such warrants or promissory notes outstanding at the time the money is borrowed.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (2); SL 1965, ch 48.



§ 13-19-4 Interest rate on notes.

13-19-4. Interest rate on notes. The rate of interest shall be stated on the note authorized by § 13-19-1 and shall be negotiated by the parties.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (5); SL 1965, ch 48; SL 1980, ch 129; SL 1983, ch 28, § 37.



§ 13-19-5 Signing of notes.

13-19-5. Signing of notes. Notes authorized by § 13-19-1 shall be signed by the president and the business manager of the school board.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (4); SL 1965, ch 48; SL 1975, ch 128, § 119.



§ 13-19-6 Cash receipts devoted to retirement of warrants and notes when noteoutstanding.

13-19-6. Cash receipts devoted to retirement of warrants and notes when note outstanding. When a promissory note authorized by § 13-19-1 has been issued and not paid in full upon the maturity thereof, then thereafter, no cash receipts, from the collection of taxes or from the collection of tuition charges, shall be expended for any purpose except the retirement of principal and interest of registered warrants and promissory notes outstanding against the fund into which said revenue has been received, until all of said registered warrants and promissory notes shall have been retired.

Source: SL 1955, ch 41, ch 10, § 16; SDC Supp 1960, § 15.2216 (3); SL 1965, ch 48; SL 1985, ch 127, § 3.



§ 13-19-7 Bonding power of school districts--Purposes for which bonds authorized.

13-19-7. Bonding power of school districts--Purposes for which bonds authorized. All school districts are authorized and empowered to issue negotiable bonds for the following purposes only: to refund any bonded indebtedness which is or is about to become due and payable, or whenever such indebtedness can be refunded at a lower rate of interest; to fund any judgments or outstanding warrants, and to raise money for any purpose for which the school board is authorized to spend school district funds.

Source: SDC 1939, § 15.2201; SL 1945, ch 54, § 1; SL 1945, ch 70; SL 1947, ch 62; SL 1947, ch 78; SL 1955, ch 41, ch 10, § 17; SDC Supp 1960, § 15.2217; SL 1963, ch 75, § 2.



§ 13-19-8 Constitutional debt limit to be observed.

13-19-8. Constitutional debt limit to be observed. No school district shall issue bonds in an amount which with the outstanding indebtedness of the district shall exceed the constitutional debt limitation for school districts.

Source: SDC 1939, § 15.2207; SL 1955, ch 41, ch 10, § 18; SDC Supp 1960, § 15.2218; SL 1968, ch 43, § 1.



§ 13-19-8.1 Debt limit of school district created by reorganization--Readjustment ofproperty, assets, debts, and liabilities.

13-19-8.1. Debt limit of school district created by reorganization--Readjustment of property, assets, debts, and liabilities. For the purpose of § 13-19-8, the outstanding indebtedness of any school district created by reorganization under chapter 13-6, shall include the principal and accrued interest thereon of all preexisting bonded indebtedness outstanding against any portion of a former school district included in the boundaries of the school district created by reorganization, as ascertained in the adjustment of property, assets, debts, and liabilities made by the board of county commissioners upon the reorganization. All such preexisting bonded indebtedness, and all bonds authorized and issued in accordance with law by the new school district entity created by reorganization, shall be and remain valid and binding general obligations of said districts, provided that the net bonded indebtedness thereof does not exceed the constitutional debt limitation. If the tax levy upon any former school district area for the payment of such preexisting bonded indebtedness, plus the tax levy on such area required for the payment of bonds of the new school district entity created by reorganization, should at any time be held by any court of competent jurisdiction to impose upon such area a debt or liability in excess of the constitutional limit, not offset by the benefits assured to such area by the terms of the adjustment of property, assets, debts, and liabilities theretofore made by the board of county commissioners, the validity of said bonds of such new school district as general obligation bonds shall not in any wise be impaired thereby; but the board of county commissioners shall without delay effect such readjustment of property, assets, debts, and liabilities as may be required, and the court shall have jurisdiction to order such readjustment and to determine the true and correct amount of each item therein.

Source: SDC Supp 1960, § 15.2218 as added by SL 1968, ch 43, § 1; SL 1975, ch 128, § 120.



§ 13-19-9 Authorization, issuance, and sale of bonds--No election.

13-19-9. Authorization, issuance, and sale of bonds--No election. All school district bonds shall be authorized, issued, and sold as provided in chapter 6-8B, except that no election shall be held to issue bonds to fund registered warrants.

Source: SDC 1939, § 15.2201; SL 1945, ch 54, § 1; SL 1947, ch 62; SL 1955, ch 41, ch 10, § 17; SDC Supp 1960, § 15.2217; SL 1963, ch 75, § 2; SL 1984, ch 43, § 103.



§ 13-19-10 to 13-19-13. Repealed.

13-19-10 to 13-19-13. Repealed by SL 1984, ch 43, § 131



§ 13-19-14 Repealed.

13-19-14. Repealed by SL 1980, ch 130



§ 13-19-15 to 13-19-17. Repealed.

13-19-15 to 13-19-17. Repealed by SL 1984, ch 43, § 131



§ 13-19-18 Repealed.

13-19-18. Repealed by SL 1975, ch 128, § 377



§ 13-19-19 to 13-19-26. Repealed.

13-19-19 to 13-19-26. Repealed by SL 1984, ch 43, § 131



§ 13-19-27 Financing arrangements for capital improvements and acquisition ofequipment incident to consolidation.

13-19-27. Financing arrangements for capital improvements and acquisition of equipment incident to consolidation. Any school district may enter into lease-purchase agreements or other financing arrangement with or issue capital outlay certificates to the Health and Educational Facilities Authority for capital improvements, the acquisition of equipment, or improvement of school facilities that the school board considers necessary or appropriate or as a result of a consolidation or proposed consolidation of one school district with another school district. All such leases, capital outlay certificates, or other arrangements shall be in accordance with the provisions of §§ 13-8-39, 13-20-1, and 13-24-10.

Source: SL 1986, ch 124, § 1; SL 1988, ch 140, § 2; SL 1999, ch 84, § 5.



§ 13-19-28 Terms of financing arrangements.

13-19-28. Terms of financing arrangements. The terms of the lease-purchase agreement, resolution, certificate, or other arrangement, or any bond, note, or certificate issued to or in connection with a program sponsored by the Health and Educational Facilities Authority for school districts and shall contain such terms as the health and educational facilities authority considers necessary, including without limitation, terms of default, remedies, representations, and covenants of the school district.

Source: SL 1986, ch 124, § 2; SL 1999, ch 84, § 6.



§ 13-19-29 Limitation on expenditures when amounts are due and funds pledged assecurity.

13-19-29. Limitation on expenditures when amounts are due and funds pledged as security. If capital outlay certificates are issued to, or a lease-purchase agreement, or other financing arrangement is entered into with the Health and Educational Facilities Authority as authorized by §§ 13-13-39, 13-16-6.4, 13-16-7, 13-16-29, 13-19-27, and 13-19-28, and a school district has pledged foundation program funds or other state aid provided under Title 13 to secure its obligations under or pursuant to a lease, resolution, certificate, or other arrangement with the Health and Educational Facilities Authority and there are amounts due but not yet paid by a school district, no cash receipts from the collection of any taxes, from foundation program aid or state aid under chapter 13-13 or from the collection of tuition charges may be expended for any purpose except paying the amounts due under the lease, resolution, certificate, or other arrangement as specified by written notice by or on behalf of the Health and Educational Facilities Authority. In the event of a failure to pay amounts due the Health and Educational Facilities Authority, moneys from foundation program aid or state aid under Title 13 shall first be applied to pay the amounts which are due but not yet paid to the authority, any trustee acting as a fiduciary on behalf of any holders of bonds, notes, or other certificates in connection with any such arrangement and any such holders. If this application is insufficient, cash receipts from the collection of any pledged taxes and tuition charges shall be applied to pay the amounts which are due but not yet paid to the authority, any such trustee, and any such holders.

Source: SL 1986, ch 124, § 3; SL 1989, ch 146, § 8; SL 1999, ch 84, § 7.



§ 13-19-30 Agreement providing for payment of amounts due but not yet paid--Provisions--Trustee--Security interest perfected.

13-19-30. Agreement providing for payment of amounts due but not yet paid--Provisions--Trustee--Security interest perfected. Any school district may enter into an agreement with the Health and Educational Facilities Authority and any financial institution acting as trustee or paying agent for bonds, leases, certificates, or other obligations, issued for the purpose of implementing § 13-19-29. The agreement may contain such provisions as the authority deems necessary and may provide that the financial institution may act as trustee for the benefit of and on behalf of the authority and be held accountable as the trustee of an express trust for the application and disposition of the foundation program aid and state aid under Title 13 and other funds or amounts pledged by any school district, including the income and proceeds therefrom, solely for the uses and purposes as provided in the agreement. A copy of the agreement and any revisions or supplements to it, shall be filed with the secretary of the Department of Education to perfect the lien and security interest of the authority in the foundation program aid and state aid under Title 13 and other funds or amounts pledged by any school district. No filing, recording, possession, or other action under the uniform commercial code or any other law of this state may be required to perfect the lien and security interest of the authority. The lien and security interest of the authority is deemed perfected, and the trust for the benefit of the authority so created is binding as of the date when the school district makes such pledge, notwithstanding the time of the filing with the secretary of the Department of Education, against all parties having prior or subsequent liens, security interests, or claims of any kind in tort, in contract or otherwise.

Source: SL 1989, ch 146, § 9; SL 1999, ch 84, § 8; SL 2003, ch 272, § 63.






Chapter 20 - School District Purchases And Contracts

§ 13-20-1 Board approval required for contracts.

13-20-1. Board approval required for contracts. No contract shall be binding on any school district except it be approved by the school board acting as such, at an annual, regular, or regularly called special meeting.

Source: SDC 1939, § 15.2025; SL 1955, ch 41, ch 10, § 34; SDC Supp 1960, § 15.2234.



§ 13-20-2 Repealed.

13-20-2. Repealed by SL 1975, ch 128, § 377



§ 13-20-2.1 Interest of school district officer or employee in sale of school equipment asmisdemeanor--Exception.

13-20-2.1. Interest of school district officer or employee in sale of school equipment as misdemeanor--Exception. No school district officer or employee may be interested in the sale, proceeds, or profits of any book, apparatus, or furniture used or to be used in any school district of this state in which the officer serves or the employee is employed. A violation of this section is a Class 2 misdemeanor unless the sale is exempt as provided in § 6-1-2 or the purchase is made at public auction.

Source: SDC 1939, §§ 15.1707, 15.9906; SL 1955, ch 41, ch 5, § 9; SL 1955, ch 41, ch 17, § 6; SDC Supp 1960, § 15.1709; SDCL, § 13-34-8; SL 1974, ch 133, § 1; SL 1982, ch 86, § 136; SL 1987, ch 137.



§ 13-20-3 Contracts let in accordance with public agency procurement law.

13-20-3. Contracts let in accordance with public agency procurement law. Except for purchases made pursuant to chapter 13-34, if any school facilities are to be built or remodeled, or improvements are to be made to school sites, or if supplies or equipment are to be purchased, the school board shall let contracts in accordance with chapters 5-18A and 5-18B and in accordance with plans and specifications furnished by the board.

Source: SDC 1939, § 15.2106; SL 1955, ch 41, ch 11, § 9; SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1972, ch 34, § 4; SL 1975, ch 128, § 131; SL 2011, ch 2, § 124.



§ 13-20-4 Emergency maintenance needs corrected in accordance with public agencyprocurement law.

13-20-4. Emergency maintenance needs corrected in accordance with public agency procurement law. If an emergency maintenance need arises caused by wind, hail, fire, theft, explosion, deterioration resulting in sudden destruction to a vital piece of school equipment, or a traffic accident which would necessitate the closing of school while the school would otherwise be in session, or which would endanger the usefulness of remaining school property, the school board may take immediate action to correct such emergency maintenance need in accordance with the procedures provided in chapter 5-18A. An emergency maintenance need does not include the replacement of an entire school building.

Source: SL 1955, ch 41, ch 11, § 9; SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1975, ch 128, § 132; SL 2011, ch 2, § 125.



§ 13-20-5 Purchases from another school district without advertising for bids.

13-20-5. Purchases from another school district without advertising for bids. A school board is authorized to purchase facilities, equipment, and supplies from another school district without advertising for bids as provided in § 13-20-3.

Source: SL 1955, ch 41, ch 11, § 9; SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1975, ch 128, § 133.



§ 13-20-6 Purchase of copyrighted material.

13-20-6. Purchase of copyrighted material. The purchase of copyrighted material need not be submitted for bids as provided in § 13-20-3 and chapter 5-18A if only one company publishes the copyrighted material to be purchased.

Source: SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1975, ch 128, § 134; SL 2011, ch 2, § 126.



§ 13-20-7 Deposit and performance bond by supply and equipment bidders--Rejectionof bids.

13-20-7. Deposit and performance bond by supply and equipment bidders--Rejection of bids. If supplies or equipment are to be purchased, a school board advertising pursuant to § 13-20-3 may require a reasonable deposit guaranteeing the execution of contract and the furnishing of a performance bond by the successful bidder in accordance with chapters 5-18A and 5-21. The board may accept an annual bond if the bid meets the requirements of chapters 5-18A and 5-21. The board may reject any and all bids.

Source: SDC 1939, § 15.2106; SL 1955, ch 41, ch 11, § 9; SL 1959, ch 68, § 1; SDC Supp 1960, § 15.2109; SL 1964, ch 39; SL 1979, ch 36, § 4; SL 2011, ch 2, § 127.



§ 13-20-7.1 Deposit and performance bond by school improvement bidders--Rejectionof bids.

13-20-7.1. Deposit and performance bond by school improvement bidders--Rejection of bids. If school facilities are to be built or remodeled or improvements are to be made to school sites, the school board advertising pursuant to § 13-20-3 shall require a reasonable deposit guaranteeing the execution of the contract and the furnishing of a performance bond by the successful bidder in accordance with chapters 5-18A and 5-18B. The board may reject any and all bids.

Source: SL 1979, ch 36, § 5; SL 2011, ch 2, § 128.



§ 13-20-8 Repealed.

13-20-8. Repealed by SL 1979, ch 36, § 6



§ 13-20-9 Employment of superintendent to oversee construction and remodelingcontracts--Acceptance and payment deferred until completion.

13-20-9. Employment of superintendent to oversee construction and remodeling contracts--Acceptance and payment deferred until completion. In case of the remodeling or erection of any facility, or addition thereto, the school board of the district shall be authorized to employ a competent person on behalf of the district to superintend such construction or remodeling and it shall be the duty of the contractor to contract or remodel such facility strictly in conformity to the plans approved therefor, and the requirements of the specifications as to the kind and quality of materials and labor, and it shall be the duty of such building superintendent to require full compliance on the part of such contractor therewith. The school board shall in no case finally accept any new facility or the remodeling of any facility unless or until full compliance on the part of the contractor with the provisions hereof has been made, and it shall not make payment to such contractor of the retained percentages or of the final payment on such contract until the same is accepted.

Source: SDC 1939, § 15.2105; SL 1955, ch 41, ch 11, § 11; SDC Supp 1960, § 15.2111; SL 1975, ch 128, § 136.



§ 13-20-10 to 13-20-18. Repealed.

13-20-10 to 13-20-18. Repealed by SL 1977, ch 51, § 3






Chapter 21 - Disposal Of School District Property

§ 13-21-1 to 13-21-7. Repealed.

13-21-1 to 13-21-7. Repealed by SL 1988, ch 64, §§ 61 to 67



§ 13-21-8 Validation of prior conveyances of school district real property--Assertion ofvested rights.

13-21-8. Validation of prior conveyances of school district real property--Assertion of vested rights. All instruments of conveyance of real property made by any school district prior to January 1, 1992, are, notwithstanding any omission, irregularities, or defects in the proceedings and resolutions had and taken by the school district to sell and convey real property, hereby validated, legalized, and cured to the extent that the conveyance operates to convey to the person named as grantee in the instruments of conveyance, all of the right, title, and interest of the school district in the real property.

If any person had any vested right in any real property so conveyed and no action or proceeding to enforce the right was begun before July 1, 1993, the right is forever barred and no action or proceeding so brought is of any force or effect, or maintainable in any court of this state, unless, before July 1, 1993, there is recorded in the office of the register of deeds of the county in which the real property affected is situated, a notice of the pendency of the action, in accordance with the provisions of chapter 15-10.

Source: SL 1963, ch 472, §§ 1, 2; SL 1971, ch 113, § 1; SL 1977, ch 115, § 2; SL 1980, ch 131, § 2; SL 1983, ch 128, § 3; SL 1984, ch 117; SL 1985, ch 128; SL 1988, ch 139, § 2; SL 1992, ch 307, § 4.



§ 13-21-9 Conveyance of property by successor district.

13-21-9. Conveyance of property by successor district. Any school district which has conducted proceedings for the sale of real property entitling a purchaser to a conveyance is authorized as a successor district in reorganization to execute the conveyances to the purchaser or purchasers, vesting in the purchasers all title that the predecessor school district may have conveyed.

Source: SL 1971, ch 113, § 2; SL 1975, ch 128, § 145.



§ 13-21-10 Library materials discarded--Marking required--Disposition.

13-21-10. Library materials discarded--Marking required--Disposition. Any school district library may discard over-duplicated, outdated, inappropriate, or worn library materials; provided, that such materials shall be marked clearly with the words: "Discarded, __________ School District Library" wherever the property label of such library appears. Such discarded materials may be given to other libraries or to nonprofit agencies, destroyed, offered for public sale, or traded to a vendor for future library material purchasing credits.

Source: SL 1977, ch 127.






Chapter 22 - School Census [Repealed]

§ 13-22-1 Repealed.

13-22-1. Repealed by SL 1995, ch 88, § 13



§ 13-22-2 Repealed.

13-22-2. Repealed by SL 1982, ch 137, § 4



§ 13-22-2.1 Omitted.

13-22-2.1. Omitted



§ 13-22-3 Repealed.

13-22-3. Repealed by SL 1982, ch 137, § 5



§ 13-22-3.1 Repealed.

13-22-3.1. Repealed by SL 1974, ch 128, § 10



§ 13-22-4 Repealed.

13-22-4. Repealed by SL 1982, ch 137, § 6



§ 13-22-5 Repealed.

13-22-5. Repealed by SL 1974, ch 128, § 10



§ 13-22-6 to 13-22-9. Repealed.

13-22-6 to 13-22-9. Repealed by SL 1982, ch 137, §§ 7 to 10



§ 13-22-10 , 13-22-11. Repealed.

13-22-10, 13-22-11. Repealed by SL 1974, ch 128, § 10






Chapter 23 - Establishment And Discontinuance Of Schools

§ 13-23-1 School board's power to establish and discontinue--Time for action closingschool.

13-23-1. School board's power to establish and discontinue--Time for action closing school. The school board shall have the power to establish and discontinue attendance centers by resolution of the board. An action to close an operating school shall be taken by December first prior to the closure. However, if an emergency exists, the board may close the school after notice to the patrons.

Source: SDC 1939, § 15.2523 (5); SL 1939, ch 44; SL 1949, ch 54, § 1; SL 1955, ch 41, ch 12, § 16; SDC Supp 1960, § 15.3016; SL 1975, ch 128, § 147; SL 1981, ch 139, § 1.



§ 13-23-2 Power of district voters to direct establishment or discontinuance of attendancecenter.

13-23-2. Power of district voters to direct establishment or discontinuance of attendance center. The voters of the school district shall have the power to direct the school board to either establish or discontinue an attendance center by holding a special election as provided in § 13-23-3, but the voters are limited in their power as the school board is limited by law in providing educational opportunities.

Source: SL 1955, ch 41, ch 12, § 16; SDC Supp 1960, § 15.3016; SL 1975, ch 128, § 148.



§ 13-23-3 Resolution or petition to discontinue attendance center--Time of election--Board bound by decision of voters.

13-23-3. Resolution or petition to discontinue attendance center--Time of election--Board bound by decision of voters. The school board may submit the question of discontinuing an attendance center for the next school fiscal year to a vote of the people upon resolution of the board, and shall submit such question to a vote of the people upon the filing of a petition on or before January fifteenth with the business manager of the school district calling for the vote and signed by at least fifteen percent of the registered voters of the district, based upon the total number of registered voters at the last preceding general election. The passing of the resolution to submit the question to the vote of the people, the filing of the petition, and the holding of the special election, shall be accomplished before the first of March.

If a majority of the voters voting cast their votes in favor of the question, the school board is bound by the decision for the next school fiscal year.

Source: SL 1955, ch 41, ch 12, § 17; SDC Supp 1960, § 15.3017; SL 1963, ch 84; SL 1975, ch 128, § 149; SL 1981, ch 139, § 2; SL 1983, ch 126, § 7; SL 1987, ch 67, § 12.



§ 13-23-4 to 13-23-7. Repealed.

13-23-4 to 13-23-7. Repealed by SL 1975, ch 128, § 377



§ 13-23-8 Repealed.

13-23-8. Repealed by SL 1982, ch 153, § 2



§ 13-23-9 Repealed.

13-23-9. Repealed by SL 1995, ch 88, § 14






Chapter 24 - School Grounds And Buildings

§ 13-24-1 School board authority to purchase or lease land for school purposes.

13-24-1. School board authority to purchase or lease land for school purposes. The school board of a school district shall have authority to purchase or lease land for school purposes, subject to the rules for the use of such land as adopted by the South Dakota Board of Education.

Source: SL 1945, ch 67; SL 1955, ch 41, ch 11, § 1; SDC Supp 1960, § 15-2101; SL 1975, ch 128, § 150.



§ 13-24-2 Eminent domain power for acquisition of school land--Resolution andaction by school board.

13-24-2. Eminent domain power for acquisition of school land--Resolution and action by school board. In the purchase of any land lawfully authorized, as provided in § 13-24-1, in case the school board is unable to agree with the owners of such land on the purchase price thereof, the board is authorized to damage, acquire, and condemn such private property for the public purposes authorized by this chapter, and to pay for such damage and condemnation out of the capital outlay fund. When such board shall deem it necessary to take, damage, and condemn any private property for any of the purposes authorized by this section, it shall by proper resolution declare the necessity of such damaging, taking, or condemnation, stating the purposes and extent thereof, and thereupon the proceedings to take, damage, or condemn such property shall be had, as provided generally by law for the taking or damaging of private property for public purposes, in the name of the school district as plaintiff.

Source: SL 1945, ch 67; SL 1955, ch 41, ch 11, § 2; SDC Supp 1960, § 15.2102.



§ 13-24-3 Selection of school site on state-owned land--Appraisement, sale, andconveyance to school district.

13-24-3. Selection of school site on state-owned land--Appraisement, sale, and conveyance to school district. Whenever land under the jurisdiction of the commissioner of school and public lands has been lawfully selected and authorized for purchase, as herein provided, located on a section line or a regularly established highway at one corner of a legal subdivision not within forty rods of any residence, without the consent of the owner thereof, and a plot of the land so selected shall have been in the Office of the Commissioner of School and Public Lands, the Board of School and Public Lands is authorized to direct an appraisement of such site and the same shall be appraised in the manner provided by law for the appraisement of school and public lands. Such appraisement shall not be less than the minimum price fixed by the Constitution for school and public lands.

Source: SDC 1939, § 15.2333; SL 1945, ch 67; SL 1955, ch 41, ch 11, § 3; SDC Supp 1960, § 15.2103; SL 1975, ch 128, § 151.



§ 13-24-4 Exchange of property with state, municipality, township, or county.

13-24-4. Exchange of property with state, municipality, township, or county. Any school district and the State of South Dakota, any municipality, organized township, or county within or partly within the boundaries of the school district may transfer, exchange, or convey land and properties belonging to them and under their jurisdiction upon terms and conditions determined and agreed upon by the respective governing bodies.

Source: SL 1949, ch 72; SL 1955, ch 41, ch 11, § 16; SL 1957, ch 50; SL 1959, ch 69; SDC Supp 1960, § 15.2116; SL 1973, ch 92; SL 1975, ch 128, § 152; SL 1981, ch 140.



§ 13-24-5 Oil and gas exploration and development leases authorized--Private orpublic sale.

13-24-5. Oil and gas exploration and development leases authorized--Private or public sale. The school board of any school district in this state is hereby authorized and empowered to lease its grounds, or any part thereof, for oil and gas exploration and development, for a primary term not to exceed ten years and as long thereafter as oil or gas is or can be produced. Such sale may be at private or public sale, and with or without notice, as may be provided in the resolution of the school board authorizing the same.

Source: SL 1941, ch 72, § 1; SL 1955, ch 41, ch 11, § 4; SDC Supp 1960, § 15.2104.



§ 13-24-6 Pooling and unitization of oil and gas development authorized.

13-24-6. Pooling and unitization of oil and gas development authorized. Any such oil and gas lease may provide, or said board by subsequent contract may agree, that the lessee and his assigns shall have the right and power to consolidate the land covered by said lease with other adjoining land for the purpose of joint development and operation of the entire consolidated premises as a unit, in which event the lessor of such lease shall share in the royalty on oil and gas produced from said consolidated tract in the proportion that the area of the land covered by such lease bears to the total area of said consolidated tract.

Source: SL 1941, ch 72, § 1; SL 1955, ch 41, ch 11, § 4; SDC Supp 1960, § 15.2104.



§ 13-24-7 Oil and gas leases not to interfere with school purposes.

13-24-7. Oil and gas leases not to interfere with school purposes. All such leases and the occupancy thereunder of the lands leased shall not interfere materially with the purposes for which said lands are used and occupied by the school district.

Source: SL 1941, ch 72, § 2; SL 1955, ch 41, ch 11, § 4; SDC Supp 1960, § 15.2104.



§ 13-24-8 Oil and gas proceeds paid into district general fund.

13-24-8. Oil and gas proceeds paid into district general fund. All moneys arising from such leases or the production of oil or gas thereunder shall become a part of the general funds of such school district.

Source: SL 1941, ch 72, § 3; SL 1955, ch 41, ch 11, § 4; SDC Supp 1960, § 15.2104.



§ 13-24-9 School board power to erect, acquire, equip and dispose of school andaccessory buildings--Dormitories for postsecondary students prohibited.

13-24-9. School board power to erect, acquire, equip and dispose of school and accessory buildings--Dormitories for postsecondary students prohibited. Any school board shall have power to erect, purchase, lease, rent, sell, equip, and move schoolhouses, dormitories, dwellings for teachers' homes, and other structures, fences, or other enclosure as the board shall deem necessary subject to the limitations as provided by law; provided, however, that no school board may erect or purchase dormitories for use by postsecondary or adult vocational education students attending postsecondary vocational schools.

Source: SDC 1939, § 15.2523 (1); SL 1939, ch 44; SL 1955, ch 41, ch 11, § 5; SDC Supp 1960, § 15.2105; SL 1963, ch 74, § 1; SL 1975, ch 129, § 3.



§ 13-24-10 Maximum term of leases of school property--Bid requirements.

13-24-10. Maximum term of leases of school property--Bid requirements. Any school board shall have authority to lease equipment, teacherages, buildings, or other real estate and personal property for a period of not to exceed thirty years. The proposed aggregate lease payments provided for under a lease agreement shall be subject to the statutory bid requirements.

Source: SDC Supp 1960, § 15.2105 as added by SL 1963, ch 74, § 1.



§ 13-24-11 Equipment, maintenance, and repair of buildings and athletic fields.

13-24-11. Equipment, maintenance, and repair of buildings and athletic fields. Any school board shall have the power and duty to properly equip, provide for the proper maintenance and preservation, and keep in necessary repair all of said buildings and any playgrounds and athletic fields the district might acquire.

Source: SL 1955, ch 41, ch 11, § 5; SDC Supp 1960, § 15.2105; SL 1963, ch 74, § 1.



§ 13-24-12 , 13-24-13. Repealed.

13-24-12, 13-24-13. Repealed by SL 1975, ch 128, § 377



§ 13-24-14 Repealed.

13-24-14. Repealed by SL 1994, ch 111, § 3



§ 13-24-15 Repealed.

13-24-15. Repealed by SL 1987, ch 138



§ 13-24-16 Sanitary facilities and utilities required for school buildings.

13-24-16. Sanitary facilities and utilities required for school buildings. It shall be the duty of every school board and the governing body of nonpublic schools to provide for the health conditions of the school by furnishing each school with sanitary facilities and a supply of water suitable for drinking, and to maintain sanitary conditions, and to install electrical service and adequate lighting facilities and a telephone when such services are available to the school, except that for a temporary school to be operated for less than one school term, the school board shall have discretionary authority to determine whether or not to install electric and telephone services.

Source: SL 1955, ch 41, ch 11, § 19; SDC Supp 1960, § 15.2119; SL 1975, ch 128, § 154.



§ 13-24-17 Flagpole required--Display of flag.

13-24-17. Flagpole required--Display of flag. All school boards are authorized and required to erect and maintain upon each public school building or upon the grounds surrounding the same, a good and sufficient flagstaff or pole, together with all necessary appliances, and to provide a United States flag of not less than three by five feet, which shall be floated from such flagstaff or pole during the school hours of each school day, except when a violent storm or inclement weather would destroy or materially injure such flag. The expenses shall be paid as other incidental expenses of the school district.

Source: SDC 1939, § 15.2102; SL 1955, ch 41, ch 11, § 18; SDC Supp 1960, § 15.2118; SL 1975, ch 128, § 155.



§ 13-24-17.1 Display of Ten Commandments permitted--Conditions.

13-24-17.1. Display of Ten Commandments permitted--Conditions. An object or document containing the words of the Ten Commandments may be displayed in any public school classroom, public school building, or at any public school event, along with other objects and documents of cultural, legal, or historical significance that have formed and influenced the legal and governmental systems of the United States and the State of South Dakota. Such display of an object or document containing the words of the Ten Commandments:

(1) Shall be in the same manner and appearance generally as other objects and documents displayed; and

(2) May not be presented or displayed in any fashion that results in calling attention to it apart from the other displayed objects and documents.
Source: SL 2000, ch 79, § 1.



§ 13-24-17.2 Right to post flag--Opportunity to recite pledge of allegiance--Nationalanthem.

13-24-17.2. Right to post flag--Opportunity to recite pledge of allegiance--National anthem. The right to post the United States flag shall not be limited or infringed upon in any public school classroom, public school building, at any public school event, or on any public school uniform. Each school district shall provide students the opportunity to salute the United States and the flag each day by reciting the pledge of allegiance to the flag of the United States. A student may choose not to participate in the salute to the United States and the flag. However, a student who does not participate in the salute shall maintain a respectful silence during the salute. The national anthem may be sung during any school day or school event.

Source: SL 2002, ch 87, § 1; SL 2014, ch 82, § 1.



§ 13-24-18 Repealed.

13-24-18. Repealed by SL 1995, ch 87, § 38



§ 13-24-18.1 Repealed.

13-24-18.1. Repealed by SL 1995, ch 88, § 15



§ 13-24-18.2 , 13-24-18.3. Repealed.

13-24-18.2, 13-24-18.3. Repealed by SL 1995, ch 87, §§ 39, 40



§ 13-24-18.4 Repealed.

13-24-18.4. Repealed by SL 1995, ch 88, § 16



§ 13-24-19 Repealed.

13-24-19. Repealed by SL 1995, ch 87, § 41



§ 13-24-20 Use of school facilities or buses for other community or commercialpurposes--Compensation--Liability for damages.

13-24-20. Use of school facilities or buses for other community or commercial purposes--Compensation--Liability for damages. The school board may grant the use of school facilities, computers, motor vehicles, or land belonging to the school district for any purposes which it considers advisable as a community service for such compensation as it determines. The use may also include a contract with a vendor that sells soft drinks or other concessions on school property. The use may not interfere with school activities. Any person or persons or public body using such school facilities, computers, motor vehicles, or land is responsible to the school district for any and all damages that may be caused by reason of the use or occupancy. The school district is not liable for any damages which might arise as the result of such use or occupancy, including the use of school computers by students.

Source: SDC 1939, §§ 15.2110, 15.2523 (2); SL 1939, ch 44; SL 1949, ch 54, § 1; SL 1953, ch 58, § 3; SL 1955, ch 41, ch 11, § 17; SDC Supp 1960, § 15.2117; SL 1983, ch 237, § 4; SL 2001, ch 82, § 1; SL 2007, ch 96, § 1.



§ 13-24-21 Fee for use of school parking facilities.

13-24-21. Fee for use of school parking facilities. Any school board may charge a fee to students or others for parking their motor vehicles in or on parking facilities provided by the school district.

Source: SL 1987, ch 139, §§ 1, 2; SL 1995, ch 96.






Chapter 25 - Fire Safety In School Buildings

§ 13-25-1 Construction and maintenance of buildings in safe condition required--Mattersconsidered.

13-25-1. Construction and maintenance of buildings in safe condition required--Matters considered. In addition to all other requirements provided by law, every public or nonpublic school, or private institution operating a school shall be subject to the provisions of this chapter and shall be constructed, equipped, operated, and maintained in a safe condition so as to provide for the safety of all persons employed, accommodated, housed, or assembled therein, with respect to the type of construction and materials used, fireproofing, the number and types of ways of egress, aisles and passageways, stairs and fire escapes, wall openings, exits and exit signs, doors and doorways, shaft ways and other vertical openings, fire alarm systems, electrical equipment, flammable and explosive materials, heating systems and fuel storage, numbers of occupants, ventilation, and all other emergency protection.

Source: SL 1959, ch 217, § 3; SDC Supp 1960, § 31.04C03; SL 1975, ch 128, § 158.



§ 13-25-2 Rules authorized to implement fire safety.

13-25-2. Rules authorized to implement fire safety. The secretary of public safety may promulgate rules in accordance with chapter 1-26 to protect the health and safety of persons from fire and like emergencies in order to facilitate and implement the purposes of this chapter.

Source: SL 1959, ch 217, § 7; SDC Supp 1960, § 31.04C07; SL 1975, ch 128, § 159; SL 1982, ch 18, § 3; SL 1986, ch 22, § 1; SL 1991, ch 139, § 1; SL 2006, ch 185, § 2.



§ 13-25-3 State Fire Marshal's power to inspect buildings.

13-25-3. State Fire Marshal's power to inspect buildings. The State Fire Marshal may make inspection of all school buildings, auditoriums, gymnasiums, dormitories, shops, or other buildings operated as a part of or in conjunction with school activities of any school, public or nonpublic, whether owned by the school or not.

Source: SL 1959, ch 217, § 1; SDC Supp 1960, § 31.04C01; SL 1972, ch 96; SL 1975, ch 128, § 160; SL 1991, ch 139, § 2; SL 2004, ch 17, § 17.



§ 13-25-4 Periodic inspection by State Fire Marshal--Conditions.

13-25-4. Periodic inspection by State Fire Marshal--Conditions. The State Fire Marshal shall inspect or cause to be inspected all buildings on a periodic basis of not less than two years for the purpose of fire safety and fire prevention. The inspection shall be made upon the conditions set forth in §§ 13-25-5 and 13-25-6.

Source: SL 1959, ch 217, § 2; SDC Supp 1960, § 31.04C02; SL 1991, ch 139, § 3; SL 2004, ch 17, § 18.



§ 13-25-5 School building access for inspection--Aid and assistance by school officials.

13-25-5. School building access for inspection--Aid and assistance by school officials. Representatives of the State Fire Marshal may enter any such building at any reasonable hour to make such inspection. All school boards, school governing bodies, officials, and employees shall afford such representatives free access to every part of the premises, and render all aid and assistance necessary to enable them to make a thorough and complete examination of the premises.

Source: SL 1959, ch 217, § 2; SDC Supp 1960, § 31.04C02(1); SL 1975, ch 128, § 161; SL 1991, ch 139, § 4; SL 2004, ch 17, § 19.



§ 13-25-6 Report of fire inspections--Distribution of copies.

13-25-6. Report of fire inspections--Distribution of copies. After the completion of such inspection, the person making the same shall reduce the report of his findings to writing, which shall list all violations of fire protection laws discovered by such inspection, and he shall deliver a copy thereof to the school governing body or its representative of the district or other agency operating such school, and the original shall be filed with the Department of Public Safety.

Source: SL 1959, ch 217, § 2; SDC Supp 1960, § 31.04C02(2); SL 1975, ch 128, § 162; SL 2004, ch 17, § 20.



§ 13-25-7 Order to school board to eliminate hazardous conditions--Time allowed to comply.

13-25-7. Order to school board to eliminate hazardous conditions--Time allowed to comply. If after such inspection of any school, or school facility, as provided by this chapter, the inspector finds the building unsafe by reason of conditions existing therein which are suitable for causing or spreading fire, or engendering panic, or that the building has defects which are dangerous to the occupants therein, from a fire and life safety standpoint, he shall give a written order to the school governing body, or other agency operating such school or school facility, specifying these hazards, and the hazards to be eliminated. The school board, or governing body shall comply with such order within such time as may be allowed by the State Fire Marshal, which in no case shall be less than thirty days from and after the service of such order by registered or certified mail.

Source: SL 1959, ch 217, § 4; SDC Supp 1960, § 31.04C04; SL 1975, ch 128, § 163; SL 1991, ch 139, § 5; SL 2004, ch 17, § 21.



§ 13-25-8 Repealed.

13-25-8. Repealed by SL 1991, ch 139, § 7



§ 13-25-8.1 Aggrieved schools' demand for hearing--Conduct of proceedings.

13-25-8.1. Aggrieved schools' demand for hearing--Conduct of proceedings. Any school governing body, or other agency operating a school aggrieved by an order issued pursuant to § 13-25-7 may, within ten days after receipt thereof, demand a hearing by serving the secretary of public safety a copy of the demand. The secretary of public safety shall set a hearing date which shall be within twenty days of receiving the demand. The secretary shall notify the aggrieved party thereof at least ten days prior to the hearing. The proceedings shall be conducted as in contested cases and appeal may be made as provided by chapter 1-26.

Source: SL 1991, ch 139, § 6; SL 2006, ch 185, § 3.



§ 13-25-9 Authority to close school or vacate building if hazards not eliminated.

13-25-9. Authority to close school or vacate building if hazards not eliminated. If any school governing body, or other agency operating a school, fails to comply with the order provided by § 13-25-7, and fails to appeal from the order, as is provided in § 13-25-8, after the time for appeal has expired, or the time to comply with the order has passed, whichever is later, the State Fire Marshal may immediately close the school or school facility to further use or occupancy, and may vacate and place out of service said school or school building, or facility until such time as its requirements are fulfilled.

Source: SL 1959, ch 217, § 5; SDC Supp 1960, § 31.04C05; SL 1975, ch 128, § 165; SL 1991, ch 139, § 8; SL 2004, ch 17, § 22.



§ 13-25-10 Evacuation drills.

13-25-10. Evacuation drills. Each school board shall have evacuation drills in each school under their jurisdiction. There shall be at least two fire exit drills each semester of the school year in schools through grade twelve. During such drills all personnel and all pupils shall completely leave the building and move to a safe distance therefrom. All superintendents, principals, teachers, instructors, and employees shall be thoroughly instructed in respect to duties under these evacuation drills. Each superintendent of schools or official in charge shall maintain a record of the dates and evacuation times of the evacuation drills conducted on the form provided by the Department of Public Safety. This record shall be available for inspection by a representative of the State Fire Marshal upon request.

The appointed representative of the State Fire Marshal, or the local fire chief or his designee may conduct evacuation drills at any school or institution, both public and private, in order to test the effectiveness of the warning system and the evacuation plan.

Source: SL 1982, ch 18, § 4; SL 1991, ch 139, § 9; SL 2004, ch 17, § 23.



§ 13-25-11 Installation of automatic fire alarm equipment--Time requirements.

13-25-11. Installation of automatic fire alarm equipment--Time requirements. All public school districts shall install state approved fire alarm equipment in all public school attendance centers which shall be connected so that on-site alarms and fire department notification shall automatically be instituted in the event of fire.

The alarm systems required in this section shall be installed, inspected, and operative by July 1, 1987.

Source: SL 1986, ch 128, §§ 1, 3.



§ 13-25-12 Exemption of certain remote small public school attendance centers from fire alarmprovisions by state fire marshal.

13-25-12. Exemption of certain remote small public school attendance centers from fire alarm provisions by state fire marshal. If the state fire marshal finds that due to the remote location of the public school attendance center the response time of the local fire department makes saving the attendance center from extensive fire damage unlikely, he may exempt certain remote small public school attendance centers from the provisions of §§ 13-25-11 and 13-25-8.

Source: SL 1986, ch 128, § 4.



§ 13-25-13 Rules authorized for implementation of school fire alarm installations.

13-25-13. Rules authorized for implementation of school fire alarm installations. The State Fire Marshal may adopt rules, pursuant to chapter 1-26, for the implementation of §§ 13-25-11 to 13-25-13, inclusive.

Source: SL 1986, ch 128, § 2; SL 1991, ch 139, § 10; SL 2004, ch 17, § 24.



§ 13-25-14 Extension of time to apply.

13-25-14. Extension of time to apply. If the school board or other governing agency finds it is difficult to comply with the requirements due to financial circumstances, application may be made to the State Fire Marshal for an extension of time in which to comply with this chapter. The request shall be made in writing, stating the reasons for such time extension. The State Fire Marshal shall investigate the request and shall grant a time extension if there is deemed a legitimate reason for delay.

Source: SL 1991, ch 139, § 11; SL 2004, ch 17, § 25.



§ 13-25-15 International codes as basis for new construction.

13-25-15. International codes as basis for new construction. For new construction after July 1, 2010, any rules adopted by the department shall use as a basis for their development the International Building Code, the International Fire Code, and the International Mechanical Code, 2009 editions, and referenced standards which may be modified, amended, or deleted if the secretary finds that strict application of the code is impractical and, furthermore, that the modification is in conformity with the intent and purpose of the code or standards.

Source: SL 1991, ch 139, § 12A; SL 2006, ch 185, § 4; SL 2010, ch 177, § 2.



§ 13-25-16 Inspection by certain municipalities.

13-25-16. Inspection by certain municipalities. Nothing in this chapter shall preclude the director from entering into an agreement with a first class municipality to conduct an inspection so long as he is satisfied that the inspection will meet the standards of the division.

Source: SL 1991, ch 139, § 12B.



§ 13-25-17 Authority of state fire marshal.

13-25-17. Authority of state fire marshal. The state fire marshal may summarily abate any condition that presents a fire hazard as defined in subdivision 34-29B-1(7) and which constitutes an immediate threat to life safety.

Source: SL 1994, ch 119.






Chapter 26 - School Term And Holidays

§ 13-26-1 School fiscal year--Local board to set length of school term, day and week--Numberof hours in school term.

13-26-1. School fiscal year--Local board to set length of school term, day and week--Number of hours in school term. The school fiscal year shall begin July first and end June thirtieth. Each local school board shall set the number of days in a school term, the length of a school day, and the number of school days in a school week. The local school board or governing body shall establish the number of hours in the school term for kindergarten programs, which may not be less than four hundred thirty-seven and one-half hours. The number of hours in the school term for grades one through five may not be less than eight hundred seventy-five hours, exclusive of intermissions. The number of hours in the school term for grades six through twelve may not be less than nine hundred sixty-two and one-half hours, exclusive of intermissions. An intermission is the time when pupils are at recess or lunch.

Source: SDC 1939, § 15.3002; SL 1949, ch 58; SL 1955, ch 41, ch 12, § 8; SDC Supp 1960, § 15.3008; SL 1978, ch 110, § 1; SL 1979, ch 117, § 1; SL 2000, ch 80, § 1; SL 2006, ch 80, § 2, eff. July 1, 2010; SL 2014, ch 83, § 1.



§ 13-26-2 Time required in school term--Make up time--Summer term.

13-26-2. Time required in school term--Make up time--Summer term. The school board or governing body shall operate kindergarten through grade twelve in its schools. The school board shall operate grades one through twelve for at least a nine-month regular term in any one school year, and the number of hours in a school term for kindergarten shall be set pursuant to § 13-26-1. The regular school term may be conducted on a year-round basis and shall begin on a date established by the school board. The Board of Education shall promulgate rules pursuant to chapter 1-26 governing the operation and scheduling of year-round schools. Any school board or governing body may release graduating high school seniors from school before the end of the regular term. A school is not required to make up time for school closing because of weather, disease, or emergency once it has reached the minimum number of hours in the school term as required by state law. Graduating seniors are excused from make up time if the make up time occurs after the students have graduated or after graduation exercises have been held. If classes have been convened and then are dismissed, or if classes convene at a time later in the day than normal, because of inclement weather, that day constitutes a school day in session equal to the number of hours planned for that day as established in the local school district calendar for the year.

School boards are encouraged to provide time within the regular school term for curriculum and staff development which shall be in addition to the time required in this section. Each school board shall determine the appropriate amount of time for this activity and how best to use the time based on local needs for program development, increased parent participation, student contact, teachers' preparation, or other needs of the schools in the district. School is in session only when classes are held and as provided in §§ 13-26-4 and 13-26-4.1. A school board may operate a special term during the summer months.

Source: SDC 1939, § 15.3003; SL 1955, ch 41, ch 12, § 9; SDC Supp 1960, § 15.3009; SL 1963, ch 83; SL 1979, ch 117, § 2; SL 1984, ch 118; SL 1985, ch 129, § 1; SL 1986, ch 122, §§ 1, 2; SL 1990, ch 122, § 9; SL 1990, ch 124; SL 1991, ch 140; SL 1991, ch 141; SL 1992, ch 127; SL 1993, ch 133, § 1; SL 1993, ch 134; SL 1994, ch 120, § 1; SL 1996, ch 113, §§ 1, 2; SL 1996, ch 114, § 1; SL 1997, ch 92, § 1; SL 1997, ch 93, § 1; SL 2000, ch 80, § 2; SL 2001, ch 83, § 1; SL 2004, ch 127, § 1; SL 2004, ch 128, § 1; SL 2010, ch 87, § 1.



§ 13-26-2.1 Repealed.

13-26-2.1. Repealed by SL 2000, ch 80, § 3



§ 13-26-2.2 Repealed.

13-26-2.2. Repealed by SL 1996, ch 113, § 4



§ 13-26-2.3 Repealed.

13-26-2.3. Repealed by SL 1995, ch 94, § 25



§ 13-26-2.4 Repealed.

13-26-2.4. Repealed by SL 1996, ch 113, § 1A



§ 13-26-3 Repealed.

13-26-3. Repealed by SL 1986, ch 122, § 6



§ 13-26-4 Teacher-parent conferences counted as hours in session.

13-26-4. Teacher-parent conferences counted as hours in session. A school may have teacher-parent conferences during the school year and not more than 16.5 hours may be counted as hours in session.

Source: SDC Supp 1960, § 15.3009 as added by SL 1967, ch 44; SL 1973, ch 94; SL 1975, ch 128, § 167; SL 1985, ch 129, § 2; SL 1986, ch 122, §§ 1, 4; SL 2003, ch 99, § 1.



§ 13-26-4.1 In-service training.

13-26-4.1. In-service training. The school board may designate a maximum of 5.5 hours of the 16.5 session hours provided for in § 13-26-4 as in-service teacher training.

Source: SL 1980, ch 132; SL 1985, ch 129, § 3; SL 1986, ch 122, §§ 1, 5; SL 2003, ch 99, § 2.



§ 13-26-5 Repealed.

13-26-5. Repealed by SL 1995, ch 87, § 42



§ 13-26-6 School term provisions not applicable to special schools.

13-26-6. School term provisions not applicable to special schools. The provisions of §§ 13-26-2 and 13-26-4 shall not apply to adult education schools, summer schools, kindergartens, and nursery schools.

Source: SL 1955, ch 41, ch 12, § 9; SDC Supp 1960, § 15.3009; SL 1963, ch 83.



§ 13-26-7 Repealed.

13-26-7. Repealed by SL 1974, ch 128, § 10



§ 13-26-8 Repealed.

13-26-8. Repealed by SL 1995, ch 88, § 17



§ 13-26-9 School board decision on opening day of classes--Petition for referendum.

13-26-9. School board decision on opening day of classes--Petition for referendum. A decision by a school board to schedule the opening day of classes before the first Tuesday following the first Monday in September may be referred to a vote of the qualified voters of the school district by the filing of a petition signed by five percent of the registered voters in the school district, based upon the total number of registered voters voting at the last preceding general election, for districts with more than five thousand registered voters. Petitions in districts with less than five thousand registered voters must be signed by five percent of the total number of registered voters at the last preceding general election. The board in scheduling the opening day of classes shall allow sufficient time for the referendum process authorized in this section.

Source: SL 1993, ch 133, § 2; SL 2014, ch 84, § 1.



§ 13-26-10 Petition to refer a school board decision on opening day of classes.

13-26-10. Petition to refer a school board decision on opening day of classes. A petition to refer a school board decision may be filed with the business manager of the school district within twenty days after its publication. The filing of the petition shall require the submission of the decision to a vote of the qualified voters of the school district for its rejection or approval.

Source: SL 1993, ch 133, § 3.



§ 13-26-11 Contents of petition on opening day of classes.

13-26-11. Contents of petition on opening day of classes. The petition shall contain the school board decision regarding the opening day of classes and the date of its passage.

Source: SL 1993, ch 133, § 4.



§ 13-26-12 Requirements for voters signing petition.

13-26-12. Requirements for voters signing petition. Voters signing a referendum petition under § 13-26-9 shall comply with the same requirements provided for counties under § 7-18A-11, and the petition shall be verified in the same manner as provided for counties in § 7-18A-12.

Source: SL 1993, ch 133, § 5.



§ 13-26-13 Time of election.

13-26-13. Time of election. The election shall be held with the regular school district election.

Source: SL 1993, ch 133, § 6.



§ 13-26-14 Publication of referred decision.

13-26-14. Publication of referred decision. The business manager of the school district shall have the entire referred decision published once a week for two successive weeks immediately preceding the election. The publication shall include a notice stating the date of election.

Source: SL 1993, ch 133, § 7.



§ 13-26-15 Ballots--Printing and distribution.

13-26-15. Ballots--Printing and distribution. The business manager of the school district shall have ballots printed for the vote upon the referred school board decision and have them distributed as other official ballots are distributed. Such ballots shall conform as near as may be to the law governing the submission of questions by the Legislature, except that the statement required to be printed on the ballots shall be prepared by the state's attorney. All questions to be voted upon at the same election may be submitted upon the same ballot.

Source: SL 1993, ch 133, § 8.



§ 13-26-16 Approval by majority--Rejection.

13-26-16. Approval by majority--Rejection. No referred school board decision regarding the opening day of classes shall become operative unless approved by a majority of the votes cast for or against the same. If approved, the decision shall take effect upon completion of the canvass of the election returns relating thereto. If the decision of the school board to begin classes before the first Tuesday following the first Monday in September is rejected by the voters, the board shall select a date on or after the first Tuesday following the first Monday in September as the opening day of classes.

Source: SL 1993, ch 133, § 9.



§ 13-26-17 Nonreferral or rejection of referendum--Decision not subject to further referendum.

13-26-17. Nonreferral or rejection of referendum--Decision not subject to further referendum. If a school board authorizes year-round school pursuant to § 13-26-2, the school board's decision to schedule the opening day of classes before the first Tuesday following the first Monday in September may be referred to a vote of the qualified voters pursuant to § 13-26-9. If the decision to schedule the opening day is not referred, or if the referendum is rejected by the qualified voters, the decision shall remain in effect and is not subject to further referendum pursuant to § 13-26-9 for the subsequent consecutive years that the year-round school plan is implemented by the school board.

Source: SL 1994, ch 120, § 1A.






Chapter 27 - Compulsory School Attendance

§ 13-27-1 Responsibility of person controlling child for school attendance--Generaleducation development test preparation program--Kindergarten--Transferfrom another state.

13-27-1. Responsibility of person controlling child for school attendance--General education development test preparation program--Kindergarten--Transfer from another state. Any person having control of a child, who is not younger than five or older than six years old by the first day of September, or any child who, by the first day of September, is at least six years old, but who has not exceeded the age of eighteen, shall cause the child to regularly attend some public or nonpublic school for the entire term during which the public school in the district in which the person resides, or the school to which the child is assigned to attend, is in session, until the child reaches the age of eighteen years, unless the child has graduated or is excused as provided in this chapter. However, the requirements of this section are met if a child who is at least sixteen years of age enrolls in a general education development test preparation program that is school-based or for which a school contracts and the child successfully completes the test or reaches the age of eighteen years.

A child is eligible to enroll in a school-based or school-contracted general education development test preparation program or take the general education development test if the child is sixteen or seventeen years of age, and the child presents written permission from the child's parent or guardian and one of the following:

(1) Verification from a school administrator that the child will not graduate with the child's cohort class because of credit deficiency;

(2) Authorization from a court services officer;

(3) A court order requiring the child to enter the program;

(4) Verification that the child is under the direction of the Department of Corrections; or

(5) Verification that the child is enrolled in Job Corps as authorized by Title I-C of the Workforce Investment Act of 1998, as amended to January 1, 2009.

Any child who is sixteen or seventeen years of age and who completes the general education development test preparation program may take the general education development test immediately following release from the school program or when ordered to take the test by a court. Any such child who fails to successfully complete the test shall re-enroll in the school district and may continue the general education development preparation program or other suitable program as determined by the school district.

All children shall attend kindergarten prior to age seven. Any child who transfers from another state may proceed in a continuous educational program without interruption if the child has not previously attended kindergarten.

Source: SDC 1939, § 15.3201; SL 1941, ch 65; SL 1955, ch 41, ch 15, § 1; SL 1975, ch 128, § 169; SL 1978, ch 111; SL 1985, ch 129, § 7; SL 1986, ch 122, §§ 1, 9; SL 1990, ch 126, § 1; SL 1991, ch 142, § 2; SL 1996, ch 114, §3; SL 2006, ch 80, § 1; SL 2007, ch 98, § 1; SL 2009, ch 83, § 1; SL 2009, ch 83, § 3, eff. July 1, 2010.



§ 13-27-1.2 Promulgation of rules on general education development testing.

13-27-1.2. Promulgation of rules on general education development testing. The Department of Education may promulgate rules pursuant to chapter 1-26 to establish general education development testing procedures for children who take the test pursuant to § 13-27-1.

Source: SL 2009, ch 83, § 5.



§ 13-27-1.1 Religious exemption after eighth grade.

13-27-1.1. Religious exemption after eighth grade. A child of compulsory school age who has successfully completed the first eight grades is excused from compulsory school attendance under § 13-27-1 if:

(1) The child or the parents of the child are members of a recognized church or religious denomination that objects to the regular public high school education; and

(2) The recognized church or religious denomination either individually or in cooperation with another recognized church or religious denomination provides a regularly supervised program of instruction in which each child participates in learning activities appropriate to the adult occupation that the child is likely to assume in later years.
Source: SL 1990, ch 126, § 2.



§ 13-27-2 Child excused from school.

13-27-2. Child excused from school. Upon filing of an application with a school official from the parent or guardian of the child for the reasons set forth in § 13-27-3, the child shall be excused, without the necessity of school board action, subject to revocation thereafter as provided in this chapter. School boards of all school districts may excuse a child from public school attendance for the reasons set forth in §§ 13-27-6 and 13-27-6.1.

Source: SDC 1939, § 15.3202; SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 1; SL 1981, ch 141, § 1; SL 1995, ch 97, § 1; SL 2011, ch 94, § 1.



§ 13-27-3 Child excused if provided alternative instruction--Application--Investigation--Revocation--Restrictions--Testing.

13-27-3. Child excused if provided alternative instruction--Application--Investigation--Revocation--Restrictions--Testing. A child shall be excused from school attendance, pursuant to § 13-27-2, because the child is otherwise provided with alternative instruction for an equivalent period of time, as in the public schools, in the basic skills of language arts and mathematics. The parent or guardian of the child shall identify in the application the place where the child will be instructed and any individual who will instruct the child. The individuals are not required to be certified. The secretary of the Department of Education may investigate and determine whether the instruction is being provided. Failure to provide instruction is grounds for the school board, upon thirty days' notice, to revoke the excuse from school attendance. The secretary of the Department of Education may inspect the records of an alternative education program with fourteen days' written notice if the secretary has probable cause to believe the program is not in compliance with this section. The records to be inspected are limited to attendance and evidence showing academic progress.

No individual may instruct more than twenty-two children. All instructions shall be given so as to lead to a mastery of the English language. Children receiving alternative instruction who are in grades two, four, eight, and eleven shall take a nationally standardized achievement test of the basic skills. The test may be the test provided by the state and used in the public school district where the child is instructed or another nationally standardized achievement test chosen by and provided at the expense of the child's parent, guardian, or school giving alternative instruction. The test may be monitored by the local school district where the child is instructed.

Source: SDC 1939, § 15.3202 (2): SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 2; SL 1975, ch 128, § 170; SL 1977, ch 130; SL 1981, ch 141, § 2; SL 1983, ch 131, § 2; SL 1992, ch 128, § 1; SL 1993, ch 136; SL 1996, ch 115; SL 2003, ch 91, § 2; SL 2003, ch 272, § 63.



§ 13-27-3.1 Birth certificate or affidavit to be submitted--Violation as misdemeanor.

13-27-3.1. Birth certificate or affidavit to be submitted--Violation as misdemeanor. Any person who is required pursuant to § 13-27-1 to cause any child to attend any public or nonpublic school or alternative instruction program pursuant to § 13-27-3 in this state shall, either at the time of enrollment in any school in this state or upon being excused from school attendance pursuant to § 13-27-3 or within thirty days of initial enrollment or excuse, provide the public or nonpublic school or the alternative instruction program with a certified copy of the child's birth certificate or affidavit in lieu of birth certificate as issued by the Department of Health in such cases where the original birth certificate is deemed unattainable. Any parent or guardian who requests an excuse for his or her child pursuant to § 13-27-3, shall with the initial request for excuse, provide a certified copy of the child's birth certificate or an affidavit notarized or witnessed by two or more witnesses, swearing or affirming that the child identified on the request for excuse is the same person appearing on the child's certified birth certificate. A violation of this section is a Class 2 misdemeanor.

Source: SL 1988, ch 142, § 1; SL 2000, ch 81, § 1.



§ 13-27-3.2 Maintenance of birth certificate by school as permanent record.

13-27-3.2. Maintenance of birth certificate by school as permanent record. Any copy of any certified birth certificate provided pursuant to § 13-27-3.1 shall be maintained by the public or nonpublic school or alternative instruction program and shall be a part of the child's permanent cumulative school record.

Source: SL 1988, ch 142, § 2; SL 2000, ch 81, § 2.



§ 13-27-3.3 Report to district school board of children for whom birth certificate notfurnished--Board to notify state's attorney.

13-27-3.3. Report to district school board of children for whom birth certificate not furnished--Board to notify state's attorney. The superintendent of any public or nonpublic school or any person who provides alternative instruction in this state who maintains a child's permanent cumulative school record shall within thirty days of enrollment report to the school board of the district the name and address of any child whose permanent cumulative record does not have a copy of a certified birth certificate in violation of § 13-27-3.1 or 13-27-3.2. If the violation is not corrected within thirty days after the report, the school board of the district shall notify the state's attorney.

Source: SL 1988, ch 142, § 3; SL 2000, ch 81, § 3.



§ 13-27-3.4 Certified copy of birth certificate to be provided to certain persons at nocost.

13-27-3.4. Certified copy of birth certificate to be provided to certain persons at no cost. Notwithstanding § 34-25-52, the department of health or the local registrar of vital records shall provide a certified copy of any child's birth certificate at no cost if the person requesting the certificate pursuant to § 13-27-3.1 is eligible to receive temporary assistance for needy families under chapter 28-7, food stamps under chapter 28-12, or county poor relief under chapter 28-13.

Source: SL 1988, ch 142, § 4.



§ 13-27-4 , 13-27-5. Repealed.

13-27-4, 13-27-5. Repealed by SL 1979, ch 118, §§ 1, 2



§ 13-27-6 Child excused because of illness in family.

13-27-6. Child excused because of illness in family. A school board may excuse a child from school attendance, pursuant to § 13-27-2, because of serious illness in his immediate family, making his presence at home an actual necessity, or his presence in school a menace to the health of other pupils. The school board may require the submission of medical evidence as a condition of granting an excuse pursuant to this section.

Source: SDC 1939, § 15.3202 (1); SL 1955, ch 41, ch 15, § 2; SL 1982, ch 142, § 1.



§ 13-27-6.1 Student excused from attendance--Events of state, youth programs, and workas precinct election official.

13-27-6.1. Student excused from attendance--Events of state, youth programs, and work as precinct election official. An elementary and secondary student is eligible to be counted for school attendance up to five days in a school term if an excuse from actual school attendance is requested by a parent or guardian for the purpose of attending events of state or nationally recognized youth programs of educational value or for the purpose of working as a precinct election official if the student is at least eighteen years old.

Source: SL 1977, ch 129, § 1; SL 2004, ch 129, § 1.



§ 13-27-7 Applications for excuse from attendance--Certificate of excuse--Revocation.

13-27-7. Applications for excuse from attendance--Certificate of excuse--Revocation. All applications for excuse from school attendance for the reasons provided in § 13-27-3 shall be on a standard form acknowledged before a notary or two witnesses. The form shall be provided by the secretary of the Department of Education. A certificate of excuse shall be included as part of the application and is effective upon the filing of the application with a school official, without the necessity of school board action, subject to revocation thereafter as provided in this chapter. The certificate of excuse shall be for a period not to exceed one year and shall state the reason for the excuse is that the child will receive alternative instruction. Upon a showing by the secretary of the Department of Education that a child excused from school attendance pursuant to § 13-27-3 is not being instructed in compliance with § 13-27-3, the school board may immediately revoke the child's certificate of excuse.

All test scores required by § 13-27-3 shall be kept on file in the public school of the district where the child has school residence as defined in § 13-28-9. If subsequent achievement test results reveal less than satisfactory academic progress in the child's level of achievement, the school board may refuse to renew the child's certificate of excuse.

Source: SDC 1939, § 15.3202; SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 3; SL 1981, ch 141, § 3; SL 1983, ch 131, § 1; SL 1991, ch 20, §§ 17, 18; SL 1992, ch 128, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 98, § 1.



§ 13-27-8 Appeal on attendance matters to state board--Burden of proof--Finality ofdecision.

13-27-8. Appeal on attendance matters to state board--Burden of proof--Finality of decision. Any parent or guardian of a student denied a certificate pursuant to §§ 13-27-6 and 13-27-6.1 or who has had a certificate revoked pursuant to § 13-27-7 who is dissatisfied with the decision of the school board may appeal the matter to the South Dakota Board of Education who shall conduct a hearing pursuant to chapter 1-26. In the hearing the burden of proving noncompliance with § 13-27-3 shall be upon the secretary of the Department of Education. The state board's decision shall be final as to the secretary's right of appeal.

Source: SDC 1939, § 15.3202; SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 4; SL 1981, ch 141, § 4; SL 2003, ch 272, § 63.



§ 13-27-9 Record of certificates of excuse from attendance--Copies to secretary andplace of instruction.

13-27-9. Record of certificates of excuse from attendance--Copies to secretary and place of instruction. A permanent record of all certificates of excuse shall be kept in some safe place as determined by the school board. Any certificate of excuse of a pupil receiving alternative instruction pursuant to § 13-27-3 is confidential. Copies of any certificate of excuse shall be forwarded to the secretary of the Department of Education. Copies of any certificates of excuse shall also be forwarded to the place where the child is instructed. The copies shall be forwarded within thirty days of issuance.

Source: SDC 1939, § 15.3202; SL 1955, ch 41, ch 15, § 2; SL 1971, ch 116, § 5; SL 1975, ch 128, § 173; SL 1983, ch 131, § 4; SL 1991, ch 20, §§ 17, 18; SL 1995, ch 97, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 98, § 2.



§ 13-27-10 Repealed.

13-27-10. Repealed by SL 2007, ch 99, § 1.



§ 13-27-11 Failure to send child to school as misdemeanor.

13-27-11. Failure to send child to school as misdemeanor. Any person having control of a child of compulsory school age who fails to have the child attend school as required by the provisions of this title, is guilty of a Class 2 misdemeanor for the first offense. For each subsequent offense, a violator of this section is guilty of a Class 1 misdemeanor.

Source: SDC 1939, § 15.9915; SL 1955, ch 41, ch 17, § 14; SDC Supp 1960, § 15.9914; SL 1982, ch 86, § 139; SL 1982, ch 142, § 2.



§ 13-27-12 Enforcement powers and duties of secretary.

13-27-12. Enforcement powers and duties of secretary. The secretary of the Department of Education, or his designee, shall enforce the provisions of this chapter and the laws of this state relating to compulsory attendance of persons of school age. In the performance of these duties he has the same authority granted truancy officers.

Source: SDC 1939, § 15.3207; SL 1955, ch 41, ch 15, § 7; SL 1982, ch 142, § 3; SL 2003, ch 272, § 63.



§ 13-27-13 Repealed.

13-27-13. Repealed by SL 1971, ch 116, § 13



§ 13-27-14 Truancy officer employed by district--Duties--President of board actingwhere no officer employed.

13-27-14. Truancy officer employed by district--Duties--President of board acting where no officer employed. The school board of each school district shall annually appoint and provide for the remuneration of one or more truancy officers, to enforce, under the school board's direction, the compulsory attendance laws within the district. In a school district failing to provide a truancy officer, the president of the school board is the truancy officer and is responsible for the enforcement of the compulsory attendance laws within the school district.

Source: SDC 1939, § 15.3205; SL 1955, ch 41, ch 15, § 5; SL 1971, ch 116, § 7; SL 1982, ch 142, § 4.



§ 13-27-15 Attendance records maintained by superintendent or president of board--Reports required.

13-27-15. Attendance records maintained by superintendent or president of board--Reports required. Each superintendent, or the president of the school board in districts without a superintendent, is responsible for maintaining an accurate record of the attendance of all persons of compulsory school age. He shall, at regular intervals, report the names of all compulsory school age persons, not excused from school, who do not or who irregularly attend an accredited school to the truancy officer on blanks provided for that purpose. He shall include reasons for the absences in the report.

Source: SDC 1939, § 15.3203; SL 1955, ch 41, ch 15, § 3; SL 1971, ch 116, § 8; SL 1975, ch 128, § 175; SL 1982, ch 142, § 5.



§ 13-27-16 Warnings by school boards to send children to school--Report to truancyofficer.

13-27-16. Warnings by school boards to send children to school--Report to truancy officer. Each school board shall warn parents or persons in control of children of compulsory school age that the children must enter school and attend regularly, and shall report the parents or persons in control of the children to the truancy officer for the district if the warning is not heeded. All school board members, superintendents, and teachers shall cooperate in the enforcement of the school attendance laws.

Source: SDC 1939, § 15.3203; SL 1955, ch 41, ch 15, § 3; SL 1975, ch 128, § 176; SL 1982, ch 142, § 6.



§ 13-27-17 Investigations and records of truancy officer.

13-27-17. Investigations and records of truancy officer. Each truancy officer shall carefully check the attendance and nonattendance of all persons required by law to attend school in the district or districts within his jurisdiction and shall keep an accurate record of those persons not in attendance or whose attendance is irregular.

Source: SDC 1939, § 15.3205; SL 1955, ch 41, ch 15, § 5; SL 1971, ch 116, § 9.



§ 13-27-18 Neglect of duty by superintendent, president of board, school board, ortruancy officer--Harboring or employment of truant child--Hinderingattendance by child--Misdemeanor.

13-27-18. Neglect of duty by superintendent, president of board, school board, or truancy officer--Harboring or employment of truant child--Hindering attendance by child--Misdemeanor. Any superintendent or school board president who fails to make prompt reports on attendance as required by law; any person who harbors or employs a child of compulsory school age not legally excused during the school term; the members of any school board who neglect or refuse to provide school facilities for children of their school district for at least nine months during the school year, or neglect to perform any other duties enumerated under the compulsory school attendance laws of this state; any truancy officer who neglects to perform the duties of his office; or any person who hampers or hinders a child of compulsory school age from attending a school which meets all legal requirements, or who interferes or attempts to interfere with the child's attendance is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 15.9916; SL 1955, ch 41, ch 17, § 15; SDC Supp 1960, § 15.9915; SL 1971, ch 116, § 10; SL 1975, ch 128, § 177; SL 1982, ch 86, § 140; SL 1982, ch 142, § 7.



§ 13-27-19 Power of truancy officers to apprehend truant children--Supervisory controlby secretary.

13-27-19. Power of truancy officers to apprehend truant children--Supervisory control by secretary. Each truancy officer has the powers of a deputy sheriff in the exercise of his duties, and shall apprehend without warrant children of compulsory school age who absent themselves from the place where the children are required to attend without an excuse, and place the children in the custody of the person having charge of the place where the children are by law required to attend. In the administration of his duties, each truancy officer is subject to the general supervisory control of the secretary of the Department of Education.

Source: SDC 1939, § 15.3205; SL 1955, ch 41, ch 15, § 5; SL 1971, ch 116, § 11; SL 1982, ch 142, § 8; SL 2003, ch 272, § 63.



§ 13-27-20 Complaints against persons responsible for truancy--Contents of complaint--Verification.

13-27-20. Complaints against persons responsible for truancy--Contents of complaint--Verification. Each truancy officer shall make and file truancy complaints, and any teacher, school officer, or any citizen may make and file a truancy complaint, before a circuit court judge, against any person having control of a child of compulsory school age who is not attending school or whose attendance is irregular. The complaint shall state the name of the parent, guardian, or person responsible for the control of the child. The complaint shall be verified by oath upon belief of the complainant.

Source: SDC 1939, § 15.3206; SL 1955, ch 41, ch 15, § 6; SL 1975, ch 128, § 178; SL 1982, ch 142, § 9; SL 1993, ch 213, § 84.



§ 13-27-21 Warrant for arrest of parent, guardian, or responsible person--Summons ofwitnesses.

13-27-21. Warrant for arrest of parent, guardian, or responsible person--Summons of witnesses. Upon filing of a complaint, the judge of a circuit court shall issue a warrant of arrest to the sheriff of the county directing him to bring the defendant before the court and to summon witnesses required to ascertain the facts in the case.

Source: SDC 1939, § 15.3206; SL 1955, ch 41, ch 15, § 6; SL 1975, ch 128, § 179; SL 1982, ch 142, § 10.



§ 13-27-22 Repealed.

13-27-22. Repealed by SL 1975, ch 128, § 377



§ 13-27-23 Penalties invoked on finding of guilty.

13-27-23. Penalties invoked on finding of guilty. If the judge finds the defendant guilty, he shall invoke the penal provisions of § 13-27-11 upon the defendant.

Source: SL 1955, ch 41, ch 15, § 6; SDC Supp 1960, § 15.3206; SL 1982, ch 142, § 11.



§ 13-27-24 to 13-27-27. Repealed.

13-27-24 to 13-27-27. Repealed by SL 1982, ch 142, §§ 13 to 16



§ 13-27-28 Disobedience of circuit court order as contempt.

13-27-28. Disobedience of circuit court order as contempt. Any parent, guardian, or person in charge of a child, who refuses or neglects to obey any order of a circuit judge made as provided in this chapter, is, in addition to the penal provisions of § 13-27-11, guilty of contempt of court.

Source: SDC 1939, § 55.4204; SL 1975, ch 128, § 184; SL 1982, ch 142, § 12.



§ 13-27-29 Placement of child who has attended unaccredited school or alternativeprogram--Appeal.

13-27-29. Placement of child who has attended unaccredited school or alternative program--Appeal. If a child of compulsory school age has been attending an unaccredited school in another state or country or has been receiving alternative instruction pursuant to § 13-27-3 enrolls in a public school in this state, the child shall be placed at the child's demonstrated level of proficiency as established by one or more standardized tests. However, a child's placement may not be in a grade level higher than warranted by the child's chronological age assuming entry into the first grade at age six and annual grade advancement thereafter. After initial placement the child may be advanced according to his demonstrated performance. If a child of secondary school age has been attending an unaccredited school in another state or country or has been receiving alternative instruction pursuant to § 13-27-3 enrolls in a public school in this state, the child shall be placed in English and math at the level of achievement demonstrated by one or two standardized tests, and in all other subjects on a review of transcripts according to the policy formally adopted by the school board. The child's placement may not be in a grade level higher than warranted by the child's chronological age assuming entry into the first grade at age six and annual grade advancement thereafter. After initial placement the child may be advanced according to his demonstrated performance. Any parent or guardian who is dissatisfied with the secondary placement of his child may appeal it to the secretary of the Department of Education.

Source: SL 1983, ch 131, § 3; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.






Chapter 28 - School Attendance Privileges And Tuition

§ 13-28-1 Repealed.

13-28-1. Repealed by SL 1979, ch 116, § 3



§ 13-28-1.1 Enrolled student defined.

13-28-1.1. Enrolled student defined. As used in this title, a student is enrolled if:

(1) The student is less than twenty-one years of age on the first day of July or the student is twenty-one years of age or older and is admitted to the school district pursuant to § 13-28-8; and

(2) The student has not completed an approved program or graduated from high school; and

(3) The student's parent or guardian resides within the school district, or in the case of an emancipated minor or an adult admitted to the district pursuant to § 13-28-8, the student resides within the district or the student has been properly assigned to the district or has been approved to attend school in the district under the terms of the enrollment options program established in § 13-28-40; and

(4) The student is not simultaneously enrolled in any other school district and has not been excused from school attendance under the terms of § 13-27-1.1 or 13-27-2.
Source: SL 2006, ch 81, § 1.



§ 13-28-2 Kindergarten enrollment eligibility--Transfer from another state.

13-28-2. Kindergarten enrollment eligibility--Transfer from another state. Any child who is five years old on the first day of September is eligible for enrollment in kindergarten during that school year. Any child who transfers from another state may proceed in a continuous educational program without interruption.

Source: SDC 1939, § 15.2032; SL 1939, ch 40; SL 1953, ch 55, § 4; SL 1955, ch 41, ch 12, § 2; SDC Supp 1960, § 15.3002; SDCL § 13-28-3; SL 1971, ch 117, § 2; SL 1979, ch 116, § 4; SL 1991, ch 142, § 1; SL 2006, ch 80, § 3; SL 2007, ch 100, §§ 1, 2.



§ 13-28-3 Repealed.

13-28-3. Repealed by SL 1971, ch 117, § 4



§ 13-28-4 Legal age provisions applicable to public and nonpublic schools.

13-28-4. Legal age provisions applicable to public and nonpublic schools. The provisions of § 13-28-2, shall apply to nonpublic schools as well as public schools.

Source: SL 1955, ch 41, ch 12, § 2; SDC Supp 1960, § 15.3002; SL 1975, ch 128, § 185.



§ 13-28-5 Public school privileges free to children until age twenty-one--Fee forearly childhood services.

13-28-5. Public school privileges free to children until age twenty-one--Fee for early childhood services. The privileges of the public schools of any district shall be free to all persons with school residence within the district until they complete the secondary school program or until they reach the age of twenty-one. However, except as otherwise prohibited by law, schools may charge a fee for early childhood services for any child who is under the age of compulsory attendance pursuant to § 13-27-1 and is not enrolled in kindergarten or a more advanced grade.

Source: SDC 1939, §§ 15.2032, 15.3004; SL 1939, ch 40; SL 1943, ch 55; SL 1943, ch 56; SL 1945, ch 58; SL 1945, ch 59; SL 1945, ch 60; SL 1947, ch 72; SL 1951, ch 68; SL 1953, ch 55, § 4; SL 1955, ch 41, ch 12, § 1; SDC Supp 1960, § 15.3001; SL 2012, ch 91, § 2, eff. Mar. 1, 2012.



§ 13-28-6 Continuation of privileges to pupil becoming twenty-one during schoolyear.

13-28-6. Continuation of privileges to pupil becoming twenty-one during school year. A pupil who is enrolled in school and becomes twenty-one years of age during the fiscal school year shall have free school privileges during that school year.

Source: SL 1955, ch 41, ch 12, § 2; SDC Supp 1960, § 15.3002; SL 1971, ch 117, § 3.



§ 13-28-7 Repealed.

13-28-7. Repealed by SL 1978, ch 113



§ 13-28-7.1 Tests and immunizations for communicable diseases required foradmission to school or early childhood program--Exceptions--Rules.

13-28-7.1. Tests and immunizations for communicable diseases required for admission to school or early childhood program--Exceptions--Rules. Any pupil entering school or an early childhood program in this state, shall, prior to admission, be required to present to the appropriate school authorities certification from a licensed physician that the child has received or is in the process of receiving adequate immunization against poliomyelitis, diphtheria, pertussis, rubeola, rubella, mumps, tetanus, and varicella, according to recommendations provided by the Department of Health. The Department of Health may modify or delete any of the required immunizations. As an alternative to the requirement for a physician's certification, the pupil may present:

(1) Certification from a licensed physician stating the physical condition of the child would be such that immunization would endanger the child's life or health; or

(2) A written statement signed by one parent or guardian that the child is an adherent to a religious doctrine whose teachings are opposed to such immunization; or

(3) A written statement signed by one parent or guardian requesting that the local health department give the immunization because the parents or guardians lack the means to pay for such immunization.

The Department of Health may promulgate reasonable rules, in accordance with chapter 1-26, to require compliance and documentation of adequate immunization, to define appropriate certification, and to specify standard procedure.

Source: SL 1971, ch 141; SL 1972, ch 97; SL 1978, ch 114; SL 1992, ch 129; SL 2000, ch 83, § 1; SL 2005, ch 101, § 1.



§ 13-28-7.2 Immunizations provided at public expense.

13-28-7.2. Immunizations provided at public expense. The local board of health, upon application of the school board of any school affected by § 13-28-7.1 shall, at public expense to the extent that funds are available and without delay, provide the immunizations required by § 13-28-7.1 to such pupils as are not provided the immunizations by their parents or guardians and who have not been exempted.

Source: SL 1971, ch 141; SL 2005, ch 101, § 2.



§ 13-28-7.3 Exclusion of student for risk of infectious disease or communicableparasite--Readmission.

13-28-7.3. Exclusion of student for risk of infectious disease or communicable parasite--Readmission. A school board or school superintendent may, with the concurrence of the county health officer, exclude from school attendance a student who is determined to be a risk or nuisance to the health of other students or school employees due to the presence of infectious disease or communicable parasite. A student may be readmitted when the school board or school superintendent, with the concurrence of the county health officer, determines that the state of communicability or infectiousness no longer exists.

Source: SL 1977, ch 129, § 2.



§ 13-28-8 Admission of adults resident in district without tuition.

13-28-8. Admission of adults resident in district without tuition. If a public school can accommodate more students the school board may admit without the payment of tuition persons twenty-one years of age and over, who have school residence in the district.

Source: SDC 1939, § 15.3004; SL 1955, ch 41, ch 12, § 1; SDC Supp 1960, § 15.3001; SL 1975, ch 128, § 187.



§ 13-28-9 School residence for free school privileges--Change of residence duringschool year.

13-28-9. School residence for free school privileges--Change of residence during school year. School residence for the purpose of claiming free school privileges means the legal residence of the student's parents or guardian except as provided in § 13-28-10. If a parent or guardian has more than one residence, the school residence is the residence where the parent or guardian actually lives and makes a home or domicile. In case of dispute, if the student's parent or guardian has claimed a credit pursuant to § 10-13-39, it is presumed that the dwelling so claimed is the residence of the parent or guardian. The student or the student's parents or guardian may not establish school residence and be exempt from the payment of tuition if the residence of the parents or guardian of the student is acquired solely or principally for obtaining free school privileges. At the time a child is enrolled in a school district, the school residence of the child as determined by that school district within thirty days after the enrollment may not change during the school fiscal year, unless the child ceases to be an enrolled member of a school within the district. If a student's parents or guardians are separated or divorced, the school residence is the school district in which the custodial parent or guardian has residence. If the parents or guardian have joint custody of a student, school residence is that of the parent or guardian with whom the child resides the greater portion of the school year.

Source: SL 1955, ch 41, ch 12, § 3; SL 1959, ch 70; SDC Supp 1960, § 15.3003; SL 1965, ch 52; SL 1972, ch 98; SL 1981, ch 142; SL 1982, ch 143, § 1; SL 1993, ch 213, § 85; SL 1996, ch 116; SL 1996, ch 117; SL 1997, ch 98, § 15.



§ 13-28-9.1 Residence of child assigned to special education program.

13-28-9.1. Residence of child assigned to special education program. A child in need of special education or special education and related services assigned to and enrolled in an approved out of district special education residential or tuition day program by an individualized education program team has school residence in the school district making the assignment. The fiscal responsibility of the school district making the assignment continues until the end of the school fiscal year or until the child's parent or guardian enrolls the child in another school district, the child participates in the new school district's special education program, the new school district conducts a placement committee meeting, a new individualized educational program for the child is adopted, and the child's placement is changed.

Source: SL 1982, ch 143, § 2; SL 2001, ch 84, § 1; SL 2009, ch 84, § 1.



§ 13-28-10 School residency of child residing in home other than residence ofparents, guardian, or noncustodial parents--Petition to local schoolboard.

13-28-10. School residency of child residing in home other than residence of parents, guardian, or noncustodial parents--Petition to local school board. If a school age child resides in a home other than the residence of his parents, guardian, or noncustodial parents on a temporary or permanent basis, the school residency of the child is where the parents, noncustodial parents, or guardian reside unless, upon request of the person with whom the child is living, the local school board accepts the child as a resident of that school district. If the school board rejects the request, the person who made the request may, within fifteen days after receipt of the rejection, appeal to the school board for a hearing. The decision of the school board after the hearing is final and may be appealed to the circuit court. However, a school age child is a resident of the school district where the school age child is placed by the Unified Judicial System, the Department of Corrections, or entities approved by the Department of Social Services, including a foster home.

Source: SL 1959, ch 70; SDC Supp 1960, § 15.3003; SL 1965, ch 52; SL 1975, ch 128, § 188; SL 1982, ch 143, § 3; SL 1993, ch 138, § 1; SL 1997, ch 96, § 1.



§ 13-28-10.1 Repealed.

13-28-10.1. Repealed by SL 1982, ch 143, § 9



§ 13-28-11 Child residing in residential treatment center or intensive residentialtreatment center.

13-28-11. Child residing in residential treatment center or intensive residential treatment center. If a child is residing in a residential treatment center or an intensive residential treatment center which provides care for children who are not living with their parents or guardian, the school residence of the child is the school district where the parents or guardian reside, subject to the provisions of § 13-28-9.

The school district where a residential treatment center or intensive residential treatment center is located is responsible for providing an educational program for the children who reside in the residential treatment center or intensive residential treatment center. Tuition for a child enrolled in a public school district is the responsibility of the school district where the child was enrolled at the time of placement in the residential treatment center or intensive residential treatment center. The amount of tuition paid by that school district for any child placed in a residential treatment center or intensive residential treatment center who is not eligible for special education services at the time of placement shall be calculated as follows:

(1) Divide the current per student allocation as defined in subdivision 13-13-10.1(4) by one hundred seventy-five; and

(2) Multiply the result obtained in subdivision (1) by the number of days the child is placed.

This section applies only to a residential treatment center or intensive residential treatment center that provided an educational program through a school district in the 2013-2014 school year or that initiates an educational program through a school district in a subsequent school year. This section does not apply to any placement by the Unified Judicial System, the Department of Corrections, the Department of Social Services, or any entity approved by the Department of Social Services, including a foster home.

Source: SL 1959, ch 70; SDC Supp 1960, § 15.3003; SL 1965, ch 52; SL 1982, ch 143, § 4; SL 2013, ch 77, § 1; SL 2014, ch 85, § 1.



§ 13-28-11.1 to 13-28-11.4. Repealed.

13-28-11.1 to 13-28-11.4. Repealed by SL 1995, ch 98, §§ 1 to 4



§ 13-28-12 to 13-28-12.2. Repealed.

13-28-12 to 13-28-12.2. Repealed by SL 1982, ch 143, §§ 10 to 12



§ 13-28-13 Repealed.

13-28-13. Repealed by SL 1975, ch 128, § 377



§ 13-28-14 School privileges of persons honorably discharged from military service.

13-28-14. School privileges of persons honorably discharged from military service. Any person regardless of age or sex, a resident of this state, who shall have been in the military service of the United States and who shall have been honorably discharged therefrom shall be entitled to all the privileges of the public schools of the district, unless such person under act of Congress is entitled to have tuition paid by the United States, or is entitled to receive from the United States for education and training, an allowance paying in part or all of the expenses of his subsistence, tuition, fees, supplies, books, and equipment.

Source: SL 1943, ch 56; SL 1945, ch 58; SL 1945, ch 60; SL 1947, ch 72; SL 1951, ch 68; SL 1955, ch 41, ch 12, § 6; SDC Supp 1960, § 15.3006; SL 1975, ch 128, § 192.



§ 13-28-15 Assignment of elementary students within district--Factors considered--Review of board's decision.

13-28-15. Assignment of elementary students within district--Factors considered--Review of board's decision. Every school board shall make assignment and distribution of all students with school residence within the district. The board shall take into consideration in assigning and distributing students its duty to provide an education within the guidelines of the State Board of Education's accreditation rules, the wishes of the parents or guardians of the child being assigned and the district patrons, the miles and time involved in transporting the child to school, and the educational and financial impact on the district. Any patron who is aggrieved by a decision of the school board may request a hearing within thirty days before the secretary of the Department of Education or his representative. If the Department of Education has not rendered a decision within thirty days following final submission of the appeal, the board's decision is affirmed.

Source: SDC 1939, § 15.3006; SL 1945, ch 61; SL 1953, ch 63, § 1; SL 1955, ch 41, ch 13, § 1; SL 1957, ch 73, § 1; SDC Supp 1960, § 15.3301; SL 1961, ch 79; SL 1974, ch 130, § 2; SL 1977, ch 132, § 1; SL 1984, ch 120, § 1; SL 1986, ch 131, § 1; SL 1992, ch 116, § 2; SL 1997, ch 88, § 2; SL 2003, ch 272, § 63.



§ 13-28-16 to 13-28-18. Repealed.

13-28-16 to 13-28-18. Repealed by SL 1975, ch 128, § 377



§ 13-28-19 Assignment of students by school board.

13-28-19. Assignment of students by school board. The school board shall assign and distribute the resident students eligible for elementary and secondary education among the schools in the district or to any public school in this state or any other state.

Source: SL 1955, ch 41, ch 13, § 2; SL 1957, ch 73, § 2; SDC Supp 1960, § 15.3302; SL 1961, ch 80; SL 1963, ch 69, § 8; SL 1975, ch 128, § 193; SL 1997, ch 88, § 3.



§ 13-28-19.1 Student assignment where school district dissolves and is annexed toanother district.

13-28-19.1. Student assignment where school district dissolves and is annexed to another district. If a school district that was contracting pursuant to § 13-15-11, dissolves and is annexed to another school district prior to July 1, 2010, the school board for the school district to which the former contracting school district is annexed shall, for the current school year and for each school year thereafter, assign the students who reside in land area that was part of the former contracting district to the school that was receiving the students under the contract. The rate of tuition paid per year to the receiving school district may not be less than the per student allocation as defined in § 13-13-10.1 for that school fiscal year. In addition, the school district to which the former contracting school district is annexed may compensate the receiving school district for all or any portion of the transportation or other costs associated with the students attending school in the receiving school district. If the parent or guardian of a student assigned to a school district in a bordering state pursuant to this section disapproves of the student's assignment, the school board shall assign that student to an attendance center within the district. However, notwithstanding any other provision of law, the school district is not required to provide transportation to that student.

Source: SL 1989, ch 144, § 1; SL 1991, ch 143, § 1; SL 2009, ch 85, § 1.



§ 13-28-20 Repealed.

13-28-20. Repealed by SL 1997, ch 98, § 16



§ 13-28-21 Admission of nonresident students.

13-28-21. Admission of nonresident students. The school board shall admit nonresident students to the public schools in the district when it can be done without injuring or overcrowding the schools.

Source: SDC 1939, § 15.3005; SL 1955, ch 41, ch 13, § 3; SDC Supp 1960, § 15.3303; SL 1967, ch 45; SL 1975, ch 128, § 194; SL 1982, ch 143, § 13.



§ 13-28-22 Tuition charged for students not entitled to free school privileges ofdistrict.

13-28-22. Tuition charged for students not entitled to free school privileges of district. All nursery, kindergarten, elementary, and secondary students not entitled to the free school privileges of the district wherein they are enrolled may be charged tuition.

Source: SL 1955, ch 41, § 4; SDC Supp 1960, § 15.3304; SL 1996, ch 110, § 4; SL 1997, ch 98, § 17; SL 1998, ch 93, § 1.



§ 13-28-22.1 Repealed.

13-28-22.1. Repealed by SL 1996, ch 110, § 5



§ 13-28-22.2 Repealed.

13-28-22.2. Repealed by SL 1993, ch 138, § 2



§ 13-28-23 School board to pay tuition for assigned students.

13-28-23. School board to pay tuition for assigned students. If a student has been assigned by the school board of the district where the student has a school residence or has been assigned as provided by statute, the school board shall pay the student's tuition. The school boards shall take action on any request regarding the establishment of the tuition rate or the payment of tuition within forty-five days after receiving the request. The school board may negotiate the rate of tuition with a school board or any other payer. A school board's decision with respect to the student assignment may be appealed to the circuit court in the time and manner specified by § 13-46-1 or to the secretary of the Department of Education within thirty days from the date of the decision of the school board by filing a notice with the secretary of the school board and mailing a copy of the notice to the secretary of the Department of Education. The board shall take into consideration when negotiating the rate of tuition the average cost of educating a student in the district including transportation if required.

Source: SDC 1939, §§ 15.3301; SL 1945, ch 61; SL 1947, ch 73, § 1; SL 1953, ch 63, § 1; SL 1955, ch 41, ch 13, § 4; SDC Supp 1960, § 15.3304; SL 1975, ch 128, § 195; SL 1982, ch 143, § 14; SL 1996, ch 110, § 6; SL 1997, ch 88, § 4; SL 1997, ch 98, § 18; SL 1998, ch 93, § 2; SL 2003, ch 272, § 63.



§ 13-28-24 Advance payment of tuition by student or parents--Refund if studentceases to attend.

13-28-24. Advance payment of tuition by student or parents--Refund if student ceases to attend. Anyone who must personally pay tuition shall pay in advance the annual or monthly amount of tuition. If the student ceases to be a member of the school before the expiration of the term for which the tuition has been paid, the school board shall refund the unearned portion of the tuition upon the presentation of a proper voucher.

Source: SL 1955, ch 41, ch 13, § 4; SDC Supp 1960, § 15.3304; SL 1982, ch 143, § 15; SL 1996, ch 110, § 7; SL 1997, ch 98, § 19.



§ 13-28-25 Repealed.

13-28-25. Repealed by SL 1996, ch 110, § 8



§ 13-28-26 Repealed.

13-28-26. Repealed by SL 1995, ch 98, § 5



§ 13-28-27 Repealed.

13-28-27. Repealed by SL 1996, ch 110, § 9



§ 13-28-28 , 13-28-29. Repealed.

13-28-28, 13-28-29. Repealed by SL 1982, ch 144, §§ 7, 8



§ 13-28-30 Period of pupil's membership in school--Date of permanent withdrawal.

13-28-30. Period of pupil's membership in school--Date of permanent withdrawal. A pupil is a member of the school from the date the pupil arrives at the school and is placed on the current roll until the pupil permanently leaves the school. The date of permanent withdrawal is the day the pupil last attended the school.

Source: SL 1955, ch 41, ch 13, § 5; SL 1957, ch 73, § 3; SL 1959, ch 72, § 1; SDC Supp 1960, § 15.3305; SL 1963, ch 85; SL 1964, ch 45; SL 1965, ch 54, § 1; SL 1982, ch 144, § 4; SL 1996, ch 110, § 10; SL 1997, ch 98, § 20.



§ 13-28-31 to 13-28-33. Repealed.

13-28-31 to 13-28-33. Repealed by SL 1970, ch 102



§ 13-28-33.1 Repealed.

13-28-33.1. Repealed by SL 1975, ch 128, § 377



§ 13-28-33.2 Repealed.

13-28-33.2. Repealed by SL 1982, ch 153, § 3



§ 13-28-34 Rebates and refunds to induce attendance at school as misdemeanor.

13-28-34. Rebates and refunds to induce attendance at school as misdemeanor. A school district board, administrator, or school employee may not give or promise to give, either directly or indirectly, any rebate or refund of any transportation or any other thing of value as an inducement for attending school in a district. Any person violating the provisions of this section is guilty of a Class 2 misdemeanor.

Source: SL 1939, ch 54; SL 1955, ch 41, ch 13, § 15; SL 1955, ch 41, ch 17, § 16; SDC Supp 1960, §§ 15.3315, 15.9916; SL 1964, ch 47, § 1; SL 1982, ch 86, § 141; SL 1982, ch 144, § 5; SL 1997, ch 98, § 21.



§ 13-28-35 Tuition charges for adult education program.

13-28-35. Tuition charges for adult education program. A school district operating an adult education program may charge tuition as determined by the school board, subject to the provisions of chapter 13-39.

Source: SL 1955, ch 41, ch 13, § 8; SDC Supp 1960, § 15.3308; SL 1975, ch 128, § 198; SL 1982, ch 144, § 6.



§ 13-28-36 Repealed.

13-28-36. Repealed by SL 1995, ch 94, § 37



§ 13-28-37 Postsecondary enrollment--Responsibility for costs--Failing gradeeliminates eligibility.

13-28-37. Postsecondary enrollment--Responsibility for costs--Failing grade eliminates eligibility. Any student in grades nine, ten, eleven, or twelve may apply to an institution of higher education or a postsecondary technical institute as a special student in a course or courses offered at the institution of higher education or postsecondary technical institute. The student shall obtain the school district's approval of the postsecondary course or courses prior to enrolling. If approved, the student shall receive full credit toward high school graduation as well as postsecondary credit for each postsecondary course. The school district or the state may pay all or part of the tuition and fees for a course approved for credit toward high school graduation in accordance with this section. The student is responsible for any tuition and fees not paid by the school district or the state and for any other costs involved with attending a postsecondary institution.

If a failing final course grade is received in a postsecondary course under this section, the student receiving the failure is no longer eligible to enroll for postsecondary courses under this section absent a showing of good cause.

Source: SL 1990, ch 122, § 5; SL 1996, ch 119; SL 2003, ch 100, § 1; SL 2014, ch 86, § 1.



§ 13-28-38 Repealed.

13-28-38. Repealed by SL 1999, ch 86, § 1



§ 13-28-39 Payment by state of tuition costs in residential treatment centers or groupcare centers for minors--Tuition rate setting authority.

13-28-39. Payment by state of tuition costs in residential treatment centers or group care centers for minors--Tuition rate setting authority. The Department of Social Services shall pay tuition costs and related service costs for students in residential treatment centers or group care centers for minors who are under the care and custody of the Department of Social Services, the Unified Judicial System, or other entities approved by the secretary of the Department of Social Services. The Department of Social Services will have rate setting authority for tuition costs and related service costs.

The secretary of the Department of Social Services may promulgate rules, pursuant to chapter 1-26, pertaining to:

(1) The amount, scope, and duration of services;

(2) The basis for and extent of provider payments;

(3) The method and amount of payment;

(4) The methods of recoupment or recovery of overpayments;

(5) Administration, record keeping, and audit requirements;

(6) Compliance monitoring;

(7) Reporting requirement;

(8) Such other standards and requirements as may be necessary to ensure the efficient operation and administration of the program.
Source: SL 1995, ch 98, § 6; SL 2000, ch 84, § 9.



§ 13-28-40 Enrollment options program established.

13-28-40. Enrollment options program established. An enrollment options program is established to enable any South Dakota kindergarten through twelfth grade student to attend any public school that serves the student's grade level in any South Dakota school district, subject to the provisions in §§ 13-28-40 to 13-28-47, inclusive. For purposes of determining state aid to education as it relates to the provisions of §§ 13-28-40 to 13-28-47, inclusive, fall enrollment as defined in § 13-13-10.1 is used to compute foundation aid and special education average daily membership as defined in § 13-37-35.1 is used to determine funding for special education.

Source: SL 1997, ch 98, § 1; SL 2000, ch 84, § 8; SL 2007, ch 93, § 17.



§ 13-28-41 Request for transfer--Request for admission of nonresident childexcused from attending in another district.

13-28-41. Request for transfer--Request for admission of nonresident child excused from attending in another district. A school district shall grant a request for a transfer into the district or within the district unless the transfer would result in an inability to provide a quality educational program based on criteria established by the district pursuant to § 13-28-44.

In addition, a school district shall grant a request to admit into the district a child who is a resident of another school district and who is excused from attending school in the resident district pursuant to § 13-27-2, unless admitting the nonresident child would result in an inability to provide a quality educational program based on criteria established by the district pursuant to § 13-28-44.

Source: SL 1997, ch 98, § 2; SL 2007, ch 101, § 3.



§ 13-28-41.1 School district not required to provide transportation to studenttransferred within district.

13-28-41.1. School district not required to provide transportation to student transferred within district. If a student is transferred from one school to another school within a school district at the request of the student's parent or guardian, notwithstanding any other provision of law, the school district is not required to provide transportation services to the student.

Source: SL 1999, ch 87, § 1.



§ 13-28-42 Repealed.

13-28-42. Repealed by SL 2000, ch 84, § 1



§ 13-28-42.1 Transfer of special education students--Nonresident district'sresponsibilities.

13-28-42.1. Transfer of special education students--Nonresident district's responsibilities. Notwithstanding the provisions of §§ 13-28-44 and 13-37-8.4, a request to transfer a student in need of special education or special education and related services may be granted only if the nonresident district:

(1) Upon receipt of an open enrollment application, obtains copies of all relevant student education records on the student applying to open enroll from the resident district;

(2) Completes a review of those relevant student education records; and

(3) Directly communicates with the student's parent or guardian and representatives of the resident district regarding the student's special education or special education and related services needs.

If the nonresident district confirms, based upon the records review and communications with the student's parent or guardian and representatives of the nonresident district, that it can provide an appropriate instructional program and facilities, including transportation, if necessary, to meet the needs of the student, it may proceed under the provisions of § 13-28-43. If the nonresident district is not able to make that confirmation, the nonresident district shall initiate an individual education program team meeting consisting of representatives from both the resident and nonresident districts to determine whether the nonresident district can provide an appropriate instructional program, facilities, and transportation, if necessary.

A request to transfer a student in need of special education or special education and related services may be denied only pursuant to § 13-28-44 or if an individual education program team consisting of representatives from the resident and nonresident districts determines that the nonresident district cannot provide an appropriate instructional program and facilities, including transportation, to meet the student's needs. Notwithstanding the provisions of §§ 13-37-1.3 and 13-37-8.4, if the request to transfer is granted, the nonresident district is responsible for the provision of a free appropriate public education for the student in need of special education or special education and related services. Notwithstanding the provisions of § 13-28-45, the nonresident district shall also determine whether the student in need of special education requires transportation as a related service. If so, the nonresident district shall provide or ensure the provision of transportation within the boundaries of the attendance center to which the student is assigned.

If a parent or guardian of a student in need of special education or special education and related services requests to transfer the student back to the resident district, the provisions of § 13-28-43 apply.

Source: SL 2000, ch 84, § 2; SL 2004, ch 130, § 1.



§ 13-28-43 Enrollment of student in other than resident district or transfer withindistrict--Approval and notification.

13-28-43. Enrollment of student in other than resident district or transfer within district--Approval and notification. A student's parent or legal guardian who wishes to enroll the student, or an emancipated student who wishes to enroll, under the provisions of §§ 13-28-40 to 13-28-47, inclusive, in a South Dakota school district other than the resident district or in a school within the resident district other than the school to which the student has been assigned shall apply on forms provided by the Department of Education.

The school board or the board's designee of the district in which the student desires to enroll shall approve or disapprove the application and shall notify the applicant and the resident board, if applicable, of its decision within five days of the decision. The district in which the student desires to enroll shall review the applications in the order received. However, if the applicant is a sibling of a student accepted into and currently enrolled in the district pursuant to §§ 13-28-40 to 13-28-47, inclusive, that student's application shall take priority over all other applications the district has received consistent with § 13-28-44.

Transfers to a school district other than the resident school district under the provisions of §§ 13-28-40 to 13-28-47, inclusive, may only take place prior to the last Friday in September during the first semester of any school year, and prior to the last Friday in January during the second semester of any school year. If a school district approves an application for such a transfer after the deadline in the first semester, the transfer will occur at the start of the second semester. If a school district approves an application for such a transfer after the deadline in the second semester, the transfer will occur at the start of the following school year. However, the deadlines for transfer do not apply if:

(1) A student is seeking to transfer to an alternative school or a specialized nonpublic educational program;

(2) A student enrolls in a school district after the deadline in either semester; or

(3) The receiving school district school board or the board's designee determines that special circumstances exist and allows a student to transfer after the deadline.

Intradistrict transfer applications may be accepted and acted upon at any time at the board's discretion if the policies on which the transfer decisions are based are consistent with the other requirements of §§ 13-28-40 to 13-28-47, inclusive.

An application may be withdrawn by the applicant prior to the approval of the request and upon notification of the district to which the student applied. Once approved by the district in which the student wishes to enroll, the approved application serves as the applicant's notice of intent to enroll in the nonresident district or desired school during the school year and obligates the student to attend school in the nonresident district or desired school during the school year, unless the affected school board or boards agree in writing to allow the student to transfer back to the resident district or assigned school, or unless the parents, guardians, or emancipated student change residence to another district.

Once enrolled in a nonresident district or nonassigned school, the student may remain enrolled and is not required to resubmit annual applications.

Source: SL 1997, ch 98, § 4; SL 1998, ch 92, § 2; SL 1999, ch 86, § 2; SL 2002, ch 88, § 1; SL 2003, ch 101, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 95, § 1; SL 2014, ch 87, § 1.



§ 13-28-44 Standards for acceptance or rejection of application to enroll.

13-28-44. Standards for acceptance or rejection of application to enroll. Each school district by November 1, 1997, shall by resolution adopt relevant standards for the acceptance and rejection of an application to enroll in the district under the provisions of §§ 13-28-40 to 13-28-47, inclusive. The board shall adopt standards through official board action, set them forth in writing, and make them available to any individual upon receiving an oral or written request. Standards shall be limited to the capacity of a program, class, grade level, and school building operated by the board and the pupil/teacher ratio. Discrimination based on race, gender, religious affiliation, or disability is prohibited. If two or more children from a family residing in the same household must enroll in different school districts as the result of a board's denial of an application to transfer from a resident district or to enroll in a nonresident district under the provisions of §§ 13-28-40 to 13-28-47, inclusive, neither the resident board nor the nonresident board may deny the application. However, two or more children from a family residing in the same household who are eligible for kindergarten through twelfth grade may open enroll only if, pursuant to § 13-28-42.1, the nonresident district can provide an appropriate instructional program and facilities, including transportation, for the child in need of special education or special education and related services. If the nonresident district cannot meet the provisions of § 13-28-42.1 for the child in need of special education or special education and related services, the nonresident district may deny that child's application for open enrollment.

The decision of a local school board regarding a student's application for open enrollment or a request to return to the resident district under the provisions of §§ 13-28-40 to 13-28-47, inclusive, is subject to de novo appeal under the provisions of chapter 13-46. The Department of Education may promulgate rules pursuant to chapter 1-26 specifying procedural and administrative requirements for the implementation of the open enrollment program and related transfers and enrollments under the provisions of §§ 13-28-40 to 13-28-47, inclusive.

Source: SL 1997, ch 98, § 5; SL 2000, ch 82, § 1; SL 2003, ch 272, § 63; SL 2004, ch 130, § 2.



§ 13-28-45 Transportation of transfer student.

13-28-45. Transportation of transfer student. The parent or guardian of a student who has been accepted for transfer is responsible for transporting the student to school in the receiving district without reimbursement. A receiving school district may enter the district of residence of students accepted for transfer into that school district to provide transportation to those students. However, the school boards in both the receiving school district and the resident school district shall annually approve the pick-up locations for those students within any incorporated municipality. When approving pick-up locations, the school boards shall base their decisions foremost on student safety. If the school boards cannot reach agreement on the pick-up locations, the locations shall be determined by the secretary of the Department of Education. The provisions of § 13-29-4 do not apply when transporting students enrolled under the provisions of §§ 13-28-40 to 13-28-47. The receiving district may charge a reasonable fee if the student elects to use the transportation services offered by the receiving district. The provisions of this section regarding the transportation agreements among school districts do not apply to any school district defined as a sparse school district pursuant to § 13-13-78.

Source: SL 1997, ch 98, § 6; SL 1998, ch 92, § 3; SL 1999, ch 80, § 6; SL 2011, ch 95, § 1.



§ 13-28-46 Transfer credits.

13-28-46. Transfer credits. A school district shall accept credits for any course completed in any other accredited school district as the result of a transfer under §§ 13-28-40 to 13-28-47, inclusive. The nonresident district shall award a diploma to a nonresident student only if the student satisfactorily meets its graduation requirements.

Source: SL 1997, ch 98, § 7.



§ 13-28-47 Disclosure.

13-28-47. Disclosure. Each school district shall make relevant information about the district, schools, programs, policies, and procedures available to all interested people.

Source: SL 1997, ch 98, § 8.



§ 13-28-48 Nonresident district must serve student's grade level within district.

13-28-48. Nonresident district must serve student's grade level within district. Notwithstanding any other provision of law, no student may enroll in a school district pursuant to the provisions contained in §§ 13-28-40 to 13-28-47, inclusive, if that school district does not serve the student's grade level within the physical boundaries of the school district.

Source: SL 2000, ch 82, § 3.



§ 13-28-49 Repealed.

13-28-49. Repealed by SL 2010, ch 88, § 1.



§ 13-28-50 School districts to provide student mailing lists to Board of Regents--Use in providing post-secondary school information--Exception.

13-28-50. School districts to provide student mailing lists to Board of Regents--Use in providing post-secondary school information--Exception. By November first each year, each school district shall provide a list of students by name in grades seven to twelve, inclusive, together with their mailing addresses, to the executive director of the Board of Regents. The board shall use the information to inform the parents and guardians of any such student in any public middle school and high school about the courses needed to prepare for postsecondary-level work and about the benefits of such preparation. However, no school district may forward the name of any student whose parent has directed that the school district not release directory information about the student. The board shall provide a format through which the information may be submitted.

Source: SL 2002, ch 89, § 1.



§ 13-28-51 Enrollment of child on partial basis upon request of parent or guardian--Alternative instruction.

13-28-51. Enrollment of child on partial basis upon request of parent or guardian--Alternative instruction. The resident school district of a child excused from school attendance pursuant to § 13-27-2 shall admit that child to a public school in the district upon request from the child's parent or legal guardian. A child enrolled in a school district pursuant to this section may be enrolled in a school of the school district on only a partial basis and shall continue to also receive alternative instruction pursuant to § 13-27-3.

Source: SL 2007, ch 101, § 1.






Chapter 28A - Open Enrollment and Tuition Regulation Programs With Neighboring States

§ 13-28A-1 Open enrollment or tuition regulation programs--Agreements with neighboring states.

13-28A-1. Open enrollment or tuition regulation programs--Agreements with neighboring states. The secretary of the Department of Education may enter into agreements with the appropriate parties from the states bordering South Dakota to establish an open enrollment or tuition regulation program between South Dakota and each neighboring state.

Source: SL 2005, ch 102, § 1; SL 2008, ch 81, § 1.



§ 13-28A-2 Open enrollment agreements--Contents.

13-28A-2. Open enrollment agreements--Contents. Any agreement to allow open enrollment between South Dakota school districts and a bordering state's school districts entered into pursuant to this chapter shall specify the following:

(1) If the bordering state sends more students to South Dakota than South Dakota sends to the bordering state, the bordering state will pay South Dakota an amount agreed upon for the excess number of students sent to South Dakota; and

(2) If South Dakota sends more students to the bordering state than the bordering state sends to South Dakota, South Dakota will pay the bordering state an amount agreed upon for the excess number of students sent to the bordering state.
Source: SL 2005, ch 102, § 2; SL 2007, ch 102, § 1; SL 2008, ch 81, § 2.



§ 13-28A-2.1 Tuition regulation program agreements--Contents.

13-28A-2.1. Tuition regulation program agreements--Contents. Any agreement to allow the regulation of tuition paid between South Dakota school districts and a bordering state's school districts entered into pursuant to this chapter shall specify the tuition rate to be paid by all local school districts on behalf of students enrolled in the school district of a bordering state. However, no tuition regulation program agreement established pursuant to § 13-28A-1 may specify a rate of tuition that is greater than one hundred ten percent of the per student allocation as defined in subdivision 13-13-10.1(4).

Source: SL 2008, ch 81, § 3.



§ 13-28A-3 Application procedure--Agreement to specify.

13-28A-3. Application procedure--Agreement to specify. Any agreement entered into pursuant to this chapter shall specify the application procedures for the enrollment options program between South Dakota and the bordering state.

Source: SL 2005, ch 102, § 3; SL 2008, ch 81, § 4.



§ 13-28A-4 Reasons application may be denied--Application to specify.

13-28A-4. Reasons application may be denied--Application to specify. Any agreement entered into pursuant to this chapter shall specify the reasons for which an application for the enrollment options program between South Dakota and the bordering state may be denied.

Source: SL 2005, ch 102, § 4; SL 2008, ch 81, § 5.



§ 13-28A-5 South Dakota school district not responsible for transportation to bordering state--Agreement to specify.

13-28A-5. South Dakota school district not responsible for transportation to bordering state--Agreement to specify. Any agreement entered into pursuant to this chapter shall specify that a South Dakota school district is not responsible for transportation for any resident student attending school in a bordering state under the provisions of this chapter. However, a South Dakota school district may, at its discretion, provide transportation services for such a student.

Source: SL 2005, ch 102, § 5; SL 2008, ch 81, § 6.



§ 13-28A-6 Additional terms relating to special education and related services.

13-28A-6. Additional terms relating to special education and related services. Any agreement entered into pursuant to this chapter may specify additional terms relating to any student in need of special education or special education and related services pursuant to chapter 13-37.

Source: SL 2005, ch 102, § 6.



§ 13-28A-7 Student from bordering state included in South Dakota receiving school district's fallenrollment for aid purposes.

13-28A-7. Student from bordering state included in South Dakota receiving school district's fall enrollment for aid purposes. If South Dakota enters into an open enrollment agreement with a bordering state, for the purposes of state aid to education distributed pursuant to chapter 13-13, any student open enrolled to a South Dakota district from a bordering state is included in the receiving school district's fall enrollment.

Source: SL 2005, ch 102, § 7; SL 2007, ch 93, § 19; SL 2008, ch 81, § 7.



§ 13-28A-8 South Dakota student sent to bordering state not included in resident school district'sfall enrollment for aid purposes.

13-28A-8. South Dakota student sent to bordering state not included in resident school district's fall enrollment for aid purposes. If South Dakota enters into an open enrollment agreement with a border state for the purposes of state aid to education distributed pursuant to chapter 13-13, any student sent to a bordering state from South Dakota may not be included in the resident school district's fall enrollment.

Source: SL 2005, ch 102, § 8; SL 2007, ch 93, § 20; SL 2008, ch 81, § 8.



§ 13-28A-9 Student from resident school district not receiving state aid--Enrollment in borderingstate without payment to state prohibited.

13-28A-9. Student from resident school district not receiving state aid--Enrollment in bordering state without payment to state prohibited. Any student whose resident school district does not receive state aid to education under the provisions of chapter 13-13 or 13-37 may not open enroll in the district of a bordering state unless the student's resident school district pays the State of South Dakota an amount equal to the per student allocation as defined in chapter 13-13 or 13-37 for each student open enrolled to a bordering state.

Source: SL 2005, ch 102, § 9; SL 2008, ch 81, § 9.



§ 13-28A-10 Promulgation of rules.

13-28A-10. Promulgation of rules. The Department of Education may promulgate rules pursuant to chapter 1-26 to establish procedures relating to the application process, the collection or payment of funds under the provisions of any agreement established pursuant to this chapter, and data regarding numbers of graduating seniors.

Source: SL 2005, ch 102, § 10.



§ 13-28A-11 Repealed.

13-28A-11. Repealed by SL 2006, ch 104, § 5.



§ 13-28A-12 School district not entitled to additional funding.

13-28A-12. School district not entitled to additional funding. Other than funding provided through chapters 13-13 and 13-37, no South Dakota school district is entitled to any compensation for any student attending a South Dakota school district under the provisions of this chapter.

Source: SL 2006, ch 104, § 4.



§ 13-28A-13 Effect of tuition regulation agreement on school district's fall enrollment for aidpurposes.

13-28A-13. Effect of tuition regulation agreement on school district's fall enrollment for aid purposes. If South Dakota enters into a tuition regulation agreement with a bordering state, for purposes of state aid to education distributed pursuant to chapter 13-13, any student for whom tuition is paid to a South Dakota district from a bordering state is not included in the receiving school district's fall enrollment.

If South Dakota enters into a tuition regulation agreement with a bordering state, for purposes of state aid to education distributed pursuant to chapter 13-13, any student for whom tuition is paid from a South Dakota district to a bordering state's district is included in the South Dakota school district's fall enrollment.

Source: SL 2008, ch 81, § 10.



§ 13-28A-14 Entitlements where tuition rate and per student allocation differ.

13-28A-14. Entitlements where tuition rate and per student allocation differ. If the rate of tuition specified in a tuition regulation program agreement established pursuant to § 13-28A-1 is greater than the per student allocation as defined in subdivision 13-13-10.1(4), any South Dakota school district that pays tuition to a bordering state school district in accordance with that agreement is entitled to the difference between the rate of tuition and the per student allocation for each student for whom tuition is paid.

If the rate of tuition specified in a tuition regulation program agreement established pursuant to § 13-28A-1 is less than the per student allocation, any South Dakota school district that receives tuition from a bordering state school district in accordance with that agreement is entitled to the difference between the per student allocation and the rate of tuition for each student for whom tuition is received.

The entitlements created in this section shall be paid out of money appropriated in the general appropriations act for state aid to education.

Source: SL 2008, ch 81, § 11.



§ 13-28A-15 Effect of chapter on existing agreements.

13-28A-15. Effect of chapter on existing agreements. Nothing in this chapter may be construed to prevent a school district which has a contract with a bordering state from continuing that contract.

Source: SL 2008, ch 81, § 12.






Chapter 28B - Enrollment Options Program With Iowa [Repealed]

§ 13-28B-1 to 13-28B-11. Repealed.

13-28B-1 to 13-28B-11. Repealed by SL 2008, ch 81, §§ 13, 14.






Chapter 29 - School Buses And Transportation Of Students

§ 13-29-1 District operation of buses permitted--Purposes for which used.

13-29-1. District operation of buses permitted--Purposes for which used. The school board of any school district may acquire, own, operate, or hire buses for the transportation of students to and from its schools either from within or without the district or for transportation to and from athletic, musical, speech, and other interscholastic contests in which participation is authorized by the school board. The school district may contract with a federally regulated charter bus operation to provide charter bus service for transportation of students, chaperones, and employees to and from athletic, musical, speech, other interscholastic contests, and special events in which participation is authorized by the school board. Buses used for this purpose need not meet requirements of a school bus unless such buses are used for the daily transportation of students to and from schools either from within or without the district.

Source: SDC 1939, § 15.3404; SL 1947, ch 70; SL 1949, ch 54, §§ 1, 2; SL 1953, ch 55, § 2; SL 1955, ch 41, ch 13, § 12; SDC Supp 1960, § 15.3312; SL 1975, ch 128, § 199; SL 1981, ch 249, §§ 2, 6; SL 1983, ch 237, § 1; SL 1985, ch 15, § 30; SL 2000, ch 85, § 1; ch 86, § 1.



§ 13-29-1.1 School board may allow nonprofit civic organizations to use buses--Use byother organizations.

13-29-1.1. School board may allow nonprofit civic organizations to use buses--Use by other organizations. A school board may allow nonprofit civic organizations or other government entities to use vehicles owned by the school district to transport persons to various activities deemed by the school board to be in the public interest. A school board may adopt policies for the use of its vehicles by other organizations.

Source: SL 2000, ch 86, § 2.



§ 13-29-1.2 Transportation for nonpublic school students--Conditions.

13-29-1.2. Transportation for nonpublic school students--Conditions. School districts may provide transportation to nonpublic school students if no additional public funds are expended to provide the transportation. No school district, however, is required under this section to provide transportation to nonpublic school students. This section does not affect the transportation of any eligible student pursuant to an individualized education plan.

Source: SL 2003, ch 102, § 1.



§ 13-29-2 Establishment of bus routes within district--Rules prescribed by state board.

13-29-2. Establishment of bus routes within district--Rules prescribed by state board. The school board shall also have authority to establish the school bus routes within its own school district. Such bus service shall be subject to the rules for buses and bus routes as prescribed by the South Dakota Board of Education.

Source: SDC 1939, § 15.3404; SL 1955, ch 41, ch 13, § 12; SDC Supp 1960, § 15.3312; SL 1975, ch 128, § 200.



§ 13-29-3 Bus service provided students of another district--Contract.

13-29-3. Bus service provided students of another district--Contract. Bus service may also be provided for the students of one district by entering into a contract with another school district to furnish said bus service.

Source: SL 1955, ch 41, ch 13, § 12; SDC Supp 1960, § 15.3312.



§ 13-29-4 Regulation of bus routes crossing school district boundaries--Appeal to stateboard and courts.

13-29-4. Regulation of bus routes crossing school district boundaries--Appeal to state board and courts. If the buses operated by a school district cross the boundaries of another school district to transport students to and from school, the school board of such other district or districts shall have the authority to designate which school district operating such buses shall be authorized to transport the students of that district and to regulate the routes of buses picking up students within that district, and that the school districts operating buses shall not violate the routes so designated, except that any person aggrieved by the decision of any such school board shall have a right to appeal to the South Dakota Board of Education and to the courts as provided in chapter 13-46.

Source: SL 1955, ch 41, ch 13, § 12; SDC Supp 1960, § 15.3312; SL 1974, ch 131, § 1.



§ 13-29-5 Repealed.

13-29-5. Repealed by SL 1974, ch 131, § 3



§ 13-29-6 Annual inspection of school buses--Issuance and display of certificate--Operation without certificate as petty offense.

13-29-6. Annual inspection of school buses--Issuance and display of certificate--Operation without certificate as petty offense. Each school bus used for the transportation of school children which is owned by a school district, a nonpublic school or alternative education program or privately owned and operated under a contract with a school board or nonpublic school or alternative instruction program shall be inspected before the beginning of each school year by an inspector approved by the Division of Highway Patrol pursuant to § 13-29-6.1 to certify that the vehicle complies with state law, and rules of the South Dakota Board of Education, the Department of Public Safety, and the Division of Highway Patrol. However, if a school bus is purchased from a licensed motor vehicle dealer during the school year, the dealer may inspect and certify that the vehicle complies with such law and rules. The owner of any bus certified by a dealer shall have the bus inspected by an approved inspector before the beginning of the next school year. The owner of the bus shall display a certificate certifying that the school bus has successfully passed inspection issued by the Division of Highway Patrol or the dealer in a form prescribed by the Division of Highway Patrol in the vehicle above the windshield. Any school board, contractor, or person operating a school bus that has not been certified commits a petty offense. This section does not apply to federally regulated charter bus service operations.

Source: SL 1955, ch 41, ch 13, § 13; SDC Supp 1960, § 15.3313; SL 1961, ch 82, § 1; SL 1968, ch 53; SL 1975, ch 128, § 201; SL 1979, ch 220, § 4; SL 1982, ch 86, § 142; SL 1986, ch 132, § 1; SL 1992, ch 158, § 94; SL 1998, ch 94, § 1; SL 2000, ch 85, § 2; SL 2004, ch 17, § 26; SL 2013, ch 78, § 1.



§ 13-29-6.1 School bus inspectors--Inspection without approval as misdemeanor.

13-29-6.1. School bus inspectors--Inspection without approval as misdemeanor. The Division of Highway Patrol may promulgate rules pursuant to chapter 1-26, to establish specific standards and requirements for approval of school bus inspectors. The Division of Highway Patrol may approve inspectors subject to these rules. Any person that performs a school bus inspection without being approved by the Division of Highway Patrol is guilty of a Class 2 misdemeanor.

Source: SL 2013, ch 78, § 2.



§ 13-29-7 to 13-29-12. Repealed.

13-29-7 to 13-29-12. Repealed by SL 1989, ch 267, §§ 30 to 37



§ 13-29-13 to 13-29-18. Repealed.

13-29-13 to 13-29-18. Repealed by SL 1996, ch 110, §§ 12 to 18



§ 13-29-19 Fee for students within five miles--Amount.

13-29-19. Fee for students within five miles--Amount. A school district may charge a nominal fee for providing school bus transportation services to students whose residence is less than five miles from the school.

The fee authorized by this section may be charged only to those parents who request school bus transportation services for their children. The amount of the fee shall be established by the local school board.

Source: SL 1994, ch 124, §§ 1, 2; SL 1998, ch 95, § 1.



§ 13-29-20 School districts prohibited from bidding to provide student transportationservices.

13-29-20. School districts prohibited from bidding to provide student transportation services. No school district may participate as a bidder in the public bidding conducted for the purpose of providing transportation services for students to attend school in the district.

Source: SL 1994, ch 123; SL 1996, ch 110, § 19.



§ 13-29-21 School bus driver training.

13-29-21. School bus driver training. Each school bus driver shall receive appropriate training at least once every five years, and the school bus driver shall pay any fees charged for the training. The training shall include classroom instruction in first aid, bus safety, and the management of passengers, and also behind-the-wheel training to enable the safe and efficient operation of the bus.

Source: SL 2011, ch 87, § 3.






Chapter 30 - Student Allowances In Lieu Of Transportation

§ 13-30-1 Students eligible for transportation or board and room allowance.

13-30-1. Students eligible for transportation or board and room allowance. The following types of students who do not have access to bus service furnished by the school district to which they are assigned to and from school are entitled to a transportation or board and room allowance, provided in this chapter, paid by the district where the student has school residence or by the district where the student attends if the district is receiving tuition, regardless of the type or method of conveyance used for transportation:

(1) Any elementary student who attends an elementary school where the student is assigned and which is located more than five miles from the student's residence in either the same or any other school district;

(2) Any secondary student who attends a high school located in the same district where the student is a resident and is more than five miles from the student's residence, if the transportation of secondary students is authorized by the school district board;

(3) Any secondary student who resides in a district described in § 13-15-14 who attends a high school located more than five miles from the student's residence if the transportation of secondary students is authorized by the school district board.

A school district having a junior high school may provide mileage, bus service, or board and room for ninth grade junior high school students at the discretion of the school board. A school district choosing to provide transportation services to ninth grade junior high school students is not required, as a result of that choice, to provide these services to tenth, eleventh, or twelfth grade high school students.

Source: SDC 1939, §§ 15.3401, 15.3404; SL 1947, ch 74; SL 1949, ch 61, § 1; SL 1955, ch 41, ch 13, § 9; SL 1957, ch 73, § 4; SDC Supp 1960, § 15.3309; SL 1967, ch 47; SL 1975, ch 153; SL 1978, ch 115; SL 1982, ch 145; SL 1996, ch 110, § 20; SL 1997, ch 99, § 1.



§ 13-30-2 Transportation allowance to pupils living in first or second class municipality.

13-30-2. Transportation allowance to pupils living in first or second class municipality. Elementary and secondary pupils who live within the incorporated limits of a first or second class municipality shall receive a transportation allowance only at the discretion of the school board.

Source: SDC Supp 1960, § 15.3309 as added by SL 1967, ch 47; SL 1992, ch 60, § 2.



§ 13-30-3 Mileage allowance in lieu of transportation for students.

13-30-3. Mileage allowance in lieu of transportation for students. The amount of the transportation allowance is the rate established pursuant to § 3-9-1 per family for distances actually traveled in excess of five miles each way. No mileage may be paid for extra trips to the schoolhouse which the school board does not consider necessary nor for more miles than would be traveled if the shortest distance measured from the place on a publicly used road nearest the dwelling house of the child to the schoolhouse site were traveled. If children from more than one family are transported in the same vehicle mileage payments shall be paid to only one family. The school board may authorize additional miles if prior approval is obtained to facilitate cooperative efforts among families to share transportation duties. If children from more than one family are transported in a single vehicle, reimbursement shall be at rates established by the school board. However, the mileage reimbursement rate may not be less than the rate established pursuant to § 3-9-1. If, at the request of the parents, elementary children are assigned to a school that is further from the dwelling house than the nearest school, the board may limit the reimbursement to the mileage to the nearest school within the district. All claims for transportation allowance shall be filed with the school business manager not later than the close of the school fiscal year in which the travel for which reimbursement is sought actually occurred.

Source: SDC 1939, § 15.3404; SL 1955, ch 41, ch 13, § 10; SL 1957, ch 73, § 5; SDC Supp 1960, § 15.3310; SL 1967, ch 47; SL 1969, ch 48, § 1; SL 1973, ch 97, § 1; SL 1978, ch 116, § 1; SL 1981, ch 144, § 1; SL 1983, ch 132; SL 1983, ch 133; SL 1987, chs 140, 141; SL 1991, ch 146, § 1; SL 1997, ch 99, § 2.



§ 13-30-4 Repealed.

13-30-4. Repealed by SL 2012, ch 87, § 15.






Chapter 31 - State Support Of Transportation And Allowances [Repealed]

§ 13-31-1 Repealed.

13-31-1. Repealed by SL 1971, ch 118, § 9



§ 13-31-2 to 13-31-2.6. Repealed.

13-31-2 to 13-31-2.6. Repealed by SL 1986, ch 126, § 19



§ 13-31-3 Repealed.

13-31-3. Repealed by SL 1971, ch 118, § 9



§ 13-31-4 , 13-31-5. Repealed.

13-31-4, 13-31-5. Repealed by SL 1986, ch 126, § 19



§ 13-31-5.1 , 13-31-5.2. Repealed.

13-31-5.1, 13-31-5.2. Repealed by SL 1979, ch 115, §§ 12, 13



§ 13-31-5.3 to 13-31-7. Repealed.

13-31-5.3 to 13-31-7. Repealed by SL 1986, ch 126, § 19






Chapter 32 - Supervision Of Students And Conduct Of School

§ 13-32-1 Disciplinary authority over students on school premises.

13-32-1. Disciplinary authority over students on school premises. Superintendents, principals, supervisors, and teachers have disciplinary authority over all students while the students are in school or participating in or attending school sponsored activities whether on or off school premises. Superintendents and principals may also discipline students for aggressive or violent behavior that disrupts school or that affects a health or safety factor of the school or its programs.

Source: SL 1955, ch 41, ch 12, § 20; SL 1959, ch 79; SDC Supp 1960, § 15.3020; SL 1996, ch 121.



§ 13-32-2 Physical force authorized when reasonable and necessary--Attendance at schoolfunctions away from premises--Authority of bus drivers.

13-32-2. Physical force authorized when reasonable and necessary--Attendance at school functions away from premises--Authority of bus drivers. Superintendents, principals, supervisors, and teachers and their aids and assistants, have the authority, to use the physical force that is reasonable and necessary for supervisory control over students. Like authority over students is given any person delegated to supervise children who have been authorized to attend a school function away from their school premises and to school bus drivers while students are riding, boarding, or leaving the buses.

Source: SL 1955, ch 41, ch 12, § 20; SL 1959, ch 79; SDC Supp 1960, § 15.3020; SL 1990, ch 128, § 1.



§ 13-32-3 Reference for psychiatric treatment prohibited without parents' consent.

13-32-3. Reference for psychiatric treatment prohibited without parents' consent. No public school administrator or teacher shall refer a student for psychiatric treatment within or outside the school without the prior written consent of such student's parent or guardian.

Source: SL 1961, ch 91.



§ 13-32-4 School board to assist in discipline--Suspension and expulsion of pupils--Report tolocal authorities--Hearings--Alternative settings.

13-32-4. School board to assist in discipline--Suspension and expulsion of pupils--Report to local authorities--Hearings--Alternative settings. The school board of every school district shall assist and cooperate with the administration and teachers in the government and discipline of the schools. The board may suspend or expel from school any student for violation of rules or policies or for insubordination or misconduct, and the superintendent or principal in charge of the school may temporarily suspend any student in accordance with § 13-32-4.2. The rules or policies may include prohibiting the following:

(1) The consumption or possession of beer or alcoholic beverages on the school premises or at school activities;

(2) The use or possession of a controlled substance, without a valid prescription, on the school premises or at school activities; and

(3) The use or possession of a firearm, as provided in § 13-32-7, on or in any elementary or secondary school premises, vehicle, or building or any premises, vehicle, or building used or leased for elementary or secondary school functions or activities.

In addition to administrative and school board disciplinary action, any violation of § 13-32-7 shall be reported to local law enforcement authorities.

The period of expulsion may extend beyond the semester in which the violation, insubordination, or misconduct occurred. Any expulsion for consumption or possession of beer or alcoholic beverages may not extend beyond ninety school days. If a student has intentionally brought a firearm onto school premises, the expulsion may not be for less than twelve months.

However, the superintendent or chief administering officer of each local school district or system may increase or decrease the length of a firearm-related expulsion on a case-by-case basis. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 to establish administrative due process procedures for the protection of a student's rights. The administrative due process procedures shall include a requirement that the school give notice of a student's due process rights to the parent or guardian of the student at the time of suspension or expulsion. Each school district board shall provide a procedural due process hearing, if requested, for a student in accordance with such rules if the suspension or expulsion of the student extends into the eleventh school day.

This section does not preclude other forms of discipline which may include suspension or expulsion from a class or activity.

This section does not prohibit a local school district from providing educational services to an expelled student in an alternative setting.

Source: SDC 1939, § 15.3008; SL 1955, ch 41, ch 12, § 18; SDC Supp 1960, § 15.3018; SL 1973, ch 99; SL 1975, ch 128, § 209; SL 1981, ch 145, § 1; SL 1993, ch 141, § 1; SL 1995, ch 99; SL 1996, ch 122; SL 1999, ch 88, § 1.



§ 13-32-4.1 Attendance policy--Adoption by school board--Suspension and expulsion powerunaffected.

13-32-4.1. Attendance policy--Adoption by school board--Suspension and expulsion power unaffected. The school board of every school district may adopt an attendance policy in accordance with procedural due process rules established by the South Dakota Board of Education pursuant to § 13-32-4. Any attendance policy adopted pursuant to this section is not to be construed as limiting the powers of the school board of a school district to suspend or expel students pursuant to § 13-32-4.

Source: SL 1981, ch 145, § 2.



§ 13-32-4.2 Procedure for suspension--Appeal--Hearing.

13-32-4.2. Procedure for suspension--Appeal--Hearing. The school board in any district may authorize the summary suspension of pupils by principals of schools for not more than ten school days and by the superintendent of schools for not more than ninety school days. In case of a suspension by the superintendent for more than ten school days, the pupil or his parents or others having his custodial care may appeal the decision of the superintendent to the Board of Education. Any suspension by a principal shall be immediately reported to the superintendent who may revoke the suspension at any time. In event of an appeal to the board, the superintendent shall promptly transmit to the board a full report in writing of the facts relating to the suspension, the action taken by him and the reasons for such action; and the board, upon request, shall grant a hearing to the appealing party. No pupil may be suspended unless:

(1) The pupil is given oral or written notice of the charges against him;

(2) The pupil is given an oral or written explanation of the facts that form the basis of the proposed suspension; and

(3) The pupil is given an opportunity to present his version of the incident.

In the event of a suspension for more than ten school days, if the pupil gives notice that he wishes to appeal the suspension to the board, the suspension shall be stayed until the board renders its decision, unless in the judgment of the superintendent of schools, the pupil's presence poses a continuing danger to persons or property or an ongoing threat of disrupting the academic process, in which case the pupil may be immediately removed from school, and the notice and hearing shall follow as soon as practicable.

Source: SL 1993, ch 141, § 2.



§ 13-32-4.3 Effect of student's suspension or expulsion on enrollment.

13-32-4.3. Effect of student's suspension or expulsion on enrollment. If any student is under suspension or expulsion in a school district, the student may not enroll in any school district until the suspension or expulsion has expired. The superintendent or school administrator of any school district may prohibit a student from enrolling in that school district if the student is under suspension or expulsion in a school in another state or in a nonpublic school in this state. Upon receiving a request for a student's permanent school records from the receiving district, the sending school shall provide the receiving district with written notice of any suspension or expulsion.

Source: SL 1996, ch 120, § 2; SL 2000, ch 50, § 4.



§ 13-32-4.4 Early reinstatement of expelled student.

13-32-4.4. Early reinstatement of expelled student. If a student is expelled from school as provided in § 13-32-4, the school board may grant the student an early reinstatement allowing the student to return to school before the end of the period of expulsion.

Source: SL 2010, ch 89, § 1.



§ 13-32-4.5 Conditions for early reinstatement.

13-32-4.5. Conditions for early reinstatement. Any early reinstatement granted by a school board pursuant to § 13-32-4.4 may include one or more specific conditions established by the school board that the expelled student must meet, either prior to the granting of the early reinstatement or after the early reinstatement is granted and before the end of the period of expulsion. Any early reinstatement conditions established by the school board for an expelled student shall pertain to the reasons why the student was expelled, and the board shall provide notice of any early reinstatement conditions to the student's parent or guardian or to the student, if the student is at least eighteen years of age or is an emancipated minor, at the time the student is expelled.

Source: SL 2010, ch 89, § 2.



§ 13-32-4.6 Return to school upon fulfillment of conditions--Revocation of early reinstatement.

13-32-4.6. Return to school upon fulfillment of conditions--Revocation of early reinstatement. If the superintendent of a school district determines that an expelled student has met the early reinstatement conditions established pursuant to § 13-32-4.5 that the student is required to meet before the student may be granted early reinstatement, the superintendent may grant the student early reinstatement and allow the student to return to school.

If a student violates an early reinstatement condition that the student was required to meet after the student's early reinstatement, but before the end of the expulsion period, the superintendent of the school district may revoke the student's early reinstatement. Within five days after revoking an early reinstatement, the superintendent shall provide written notice of the revocation including any early reinstatement condition that was violated by the student to the student's parent or guardian or to the student, if the student is at least eighteen years of age or an emancipated minor.

If a student's early reinstatement is revoked, the student's expulsion shall continue until the end of the original period of expulsion unless the student's expulsion is firearm-related and the original period of expulsion is modified by the superintendent pursuant to § 13-32-4.

Source: SL 2010, ch 89, § 3.



§ 13-32-4.7 Due process procedures--Promulgation of early reinstatement rules.

13-32-4.7. Due process procedures--Promulgation of early reinstatement rules. The administrative due process procedures established in ARSD 24:07:04 for the protection of students' rights in an expulsion procedure apply to the early reinstatement process established in §§ 13-32-4.4 to 13-32-4.6, inclusive, and the South Dakota Board of Education may promulgate rules pursuant to chapter 1-26 to establish additional procedures for the early reinstatement process, including the development of early reinstatement conditions by school boards.

Source: SL 2010, ch 89, § 4.



§ 13-32-5 Injury to school property as ground for suspension or expulsion.

13-32-5. Injury to school property as ground for suspension or expulsion. Any student, who cuts, defaces, or otherwise injures any schoolhouse, equipment, or outbuilding thereof, is liable to suspension or expulsion.

Source: SDC 1939, § 15.3009; SL 1955, ch 41, ch 12, § 19; SDC Supp 1960, § 15.3019; SL 1975, ch 128, § 210.



§ 13-32-6 Disturbance of school as misdemeanor.

13-32-6. Disturbance of school as misdemeanor. A person, whether pupil or not, who intentionally disturbs a public or nonpublic school when in session or who intentionally interferes with or interrupts the proper order or management of a public or nonpublic school by acts of violence, boisterous conduct, or threatening language, so as to prevent the teacher or any pupil from performing his duty, is guilty of a Class 2 misdemeanor.

Source: SDC 1939, § 15.9911; SL 1955, ch 41, ch 17, § 11; SL 1957, ch 74; SL 1975, ch 128, § 211; SL 1982, ch 86, § 144.



§ 13-32-7 Possession of firearms on or in elementary or secondary school premises or vehicleas misdemeanor--Exceptions.

13-32-7. Possession of firearms on or in elementary or secondary school premises or vehicle as misdemeanor--Exceptions. Any person, other than a law enforcement officer or school sentinel acting pursuant to § 13-64-1, who intentionally carries, has in his possession, stores, keeps, leaves, places, or puts into the possession of another person, any firearm, or air gun, whether or not the firearm or air gun is designed, adapted, used, or intended primarily for imitative or noisemaking purposes, or any dangerous weapon, on or in any elementary or secondary school premises, vehicle, or building or any premises, vehicle, or building used or leased for elementary or secondary school functions, whether or not any person is endangered by such actions, is guilty of a Class 1 misdemeanor. This section does not apply to starting guns while in use at athletic events, firearms, or air guns at firing ranges, gun shows, and supervised schools or sessions for training in the use of firearms. This section does not apply to the ceremonial presence of unloaded weapons at color guard ceremonies.

Source: SL 1961, ch 49; SL 1979, ch 120; SL 1982, ch 86, § 145; SL 1990, ch 129; SL 1991, ch 147, § 1; SL 1993, ch 142; SL 2002, ch 90, § 1; SL 2013, ch 93, § 8.



§ 13-32-8 School safety patrols--Insurance coverage.

13-32-8. School safety patrols--Insurance coverage. Any school board may establish a school safety patrol to supervise students in the directing of other students crossing public streets on their way to and from school. The board of each school district may purchase health, accident, and liability insurance to cover all adult and student safety patrol members in the operation of such safety patrol.

Source: SL 1976, ch 119.



§ 13-32-9 Suspension from extracurricular activities for controlled substances violation--Unified Judicial System to give certain notices.

13-32-9. Suspension from extracurricular activities for controlled substances violation--Unified Judicial System to give certain notices. Any person adjudicated, convicted, the subject of an informal adjustment or court-approved diversion program, or the subject of a suspended imposition of sentence or suspended adjudication of delinquency for possession, use, or distribution of controlled drugs or substances or marijuana as defined in chapter 22-42, or for ingesting, inhaling, or otherwise taking into the body any substances as prohibited by § 22-42-15, is ineligible to participate in any extracurricular activity at any secondary school accredited by the Department of Education for one calendar year from the date of adjudication, conviction, diversion, or suspended imposition of sentence. The one-year suspension may be reduced to thirty calendar days if the person participates in an assessment with a certified or licensed addiction counselor. If the assessment indicates the need for a higher level of care, the student is required to complete the prescribed program before becoming eligible to participate in extracurricular activities. Upon a second adjudication, conviction, diversion, or suspended imposition of a sentence for possession, use, or distribution of controlled drugs, substances, or marijuana as defined in chapter 22-42, or for ingesting, inhaling, or otherwise taking into the body any substance as prohibited by § 22-42-15, by a court of competent jurisdiction, that person is ineligible to participate in any extracurricular activity at any secondary school accredited by the Department of Education for one year from the date of adjudication, conviction, diversion, or suspended imposition of sentence. The one year suspension may be reduced to sixty calendar days if the person completes an accredited intensive prevention or treatment program. Upon a third or subsequent adjudication, conviction, diversion, or suspended imposition of sentence for possession, use, or distribution of controlled drugs or substances or marijuana as defined in chapter 22-42, or for ingesting, inhaling, or otherwise taking into the body any substances as prohibited by § 22-42-15, by a court of competent jurisdiction, that person is ineligible to participate in any extracurricular activity at any secondary school accredited by the Department of Education. Upon such a determination in any juvenile court proceeding the Unified Judicial System shall give notice of that determination to the South Dakota High School Activities Association and the chief administrator of the school in which the person is participating in any extracurricular activity. The Unified Judicial System shall give notice to the chief administrators of secondary schools accredited by the Department of Education for any such determination in a court proceeding for any person eighteen to twenty-one years of age without regard to current status in school or involvement in extracurricular activities. The notice shall include name, date of birth, city of residence, and offense. The chief administrator shall give notice to the South Dakota High School Activities Association if any such person is participating in extracurricular activities.

Upon placement of the person in an informal adjustment or court-approved diversion program, the state's attorney who placed the person in that program shall give notice of that placement to the South Dakota High School Activities Association and chief administrator of the school in which the person is participating in any extracurricular activity.

As used in this section, the term, extracurricular activity, means any activity sanctioned by the South Dakota High School Activities Association. Students are ineligible to participate in activity events, competitions, and performances, but a local school district may allow a student to participate in practices.

Source: SL 1997, ch 102, §§ 1, 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2006, ch 82, § 1; SL 2010, ch 92, § 1; SL 2014, ch 88, § 1.



§ 13-32-9.1 Consequences imposed by local school districts.

13-32-9.1. Consequences imposed by local school districts. No local school board may impose a lesser consequence than those established in § 13-32-9, but a local school district may adopt a policy, by local school board action, with more strict consequences to meet the needs of the district.

Source: SL 2014, ch 88, § 2.



§ 13-32-9.2 Reduced suspensions--Commencement of suspension.

13-32-9.2. Reduced suspensions--Commencement of suspension. If a suspension is reduced pursuant to § 13-32-9, a suspension for a first offense shall make the student ineligible for a minimum of two South Dakota High School Activities Association sanctioned events upon completion of the reduced suspension period. If a suspension is reduced pursuant to § 13-32-9, a suspension for a second offense shall make the student ineligible for a minimum of six South Dakota High School Activities Association sanctioned events upon completion of the reduced suspension period. To count toward the minimum number of events the student must participate in the entire activity season and may not drop out or quit the activity to avoid suspension and the failure of a student to complete the entire activity season shall result in the student being ineligible for one year from the date of adjudication, conviction, the subject of an internal adjustment or court approved diversion program, or the subject of a suspended imposition of sentence or suspended adjudication of delinquency. A suspension that is not completed by the student during one activity season shall carry over to the next activity season in which the student participates.

A suspension begins on the day following the notification to a school administrator by the Unified Judicial System that a student has been adjudicated, convicted, the subject of an informal adjustment or court approved diversion program, or the subject of a suspended imposition of a sentence or a suspended adjudication of delinquency for possession, use, or distribution of controlled drugs, substances, or marijuana as defined in chapter 22-42, or for ingesting, inhaling, or otherwise taking into the body any substance prohibited by § 22-42-15 and the school administrator gives notice to the South Dakota High School Activities Association and the students.

Source: SL 2014, ch 88, § 3.



§ 13-32-10 Definition of terms regarding self-administration of medication.

13-32-10. Definition of terms regarding self-administration of medication. Terms used in this section and §§13-32-11 to 13-32-13, inclusive, mean:

(1) "Medication," inhaled bronchodilator or auto-injectable epinephrine, or both;

(2) "Parent," any person standing in parental relation;

(3) "School," any public or nonpublic school;

(4) "Self-administration of prescription medication," a student's discretionary use of prescription asthma or anaphylaxis medication, or both.
Source: SL 2010, ch 93, § 1.



§ 13-32-11 Student self-administration of prescription asthma and anaphylaxis medication.

13-32-11. Student self-administration of prescription asthma and anaphylaxis medication. Any student with asthma or anaphylaxis may possess and self-administer prescription medication while on school property or at a school-related event or activity if:

(1) The prescription medication has been prescribed for that student as indicated by the prescription label on the medication;

(2) The self-administration is done in compliance with the prescription or written instructions from the student's physician or other licensed health care provider; and

(3) A parent of the student provides to the school:

(a) Written authorization, signed by the parent, for the student to self-administer prescription medication while on school property or at a school-related event or activity;

(b) A written statement, signed by the parent, in which the parent releases the school district and its employees and agents from liability for an injury arising from the student's self-administration of prescription medication while on school property or at a school-related event or activity unless in cases of wanton or willful misconduct;

(c) A written statement from the student's physician or other licensed health care provider, signed by the physician or provider, that states:

(i) The student has asthma or anaphylaxis or both, and is capable of self-administering the prescription medication;

(ii) The name and purpose of the medication;

(iii) The prescribed dosage for the medication;

(iv) The times at which or circumstances under which the medication may be administered; and

(v) The period for which the medication is prescribed.

The physician's or provider's statement must be kept on file in the office of the school nurse of the school the student attends or, if there is not a school nurse, in the office of the principal of the school the student attends.

Source: SL 2010, ch 93, § 2.



§ 13-32-12 Disciplinary action regarding self-administration of medication.

13-32-12. Disciplinary action regarding self-administration of medication. If any student uses the medication in a manner other than prescribed, the student may be subject to disciplinary action by the school. However, the disciplinary action may not limit or restrict the student's immediate access to the medication.

Source: SL 2010, ch 93, § 3.



§ 13-32-13 Applicability of provisions regarding self-administration of medication.

13-32-13. Applicability of provisions regarding self-administration of medication. The provisions of §§ 13-32-10 to 13-32-12, inclusive, do not apply to any of the following group living environments:

(1) A facility operated by the Department of Corrections;

(2) A facility operated by the Department of Human Services or the Department of Social Services;

(3) A group care or residential treatment facility licensed by the Department of Social Services;

(4) A residential treatment facility accredited by the Department of Human Services or the Department of Social Services;

(5) A community support provider as defined in § 27B-1-17;

(6) An intermediate care facility for individuals with intellectual disabilities;

(7) A juvenile detention center or holding facility operated by a county; or

(8) A hospital or health care facility as defined in § 34-12-1.1.
Source: SL 2010, ch 93, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011; SL 2013, ch 125, § 3.



§ 13-32-14 Adoption of bullying policy.

13-32-14. Adoption of bullying policy. If a school district does not have a bullying policy, the school district shall follow the model bullying policy in § 13-32-19 until such time as the school district adopts its own bullying policy. Nothing in §§ 13-32-14 to 13-32-19, inclusive, supplants or preempts an existing school district policy, except that no school district policy prohibiting bullying, whether it is existing or adopted pursuant to §§ 13-32-14 to 13-32-19, inclusive, may contain any protected classes of students.

Source: SL 2012, ch 96, § 1.



§ 13-32-15 Bullying defined.

13-32-15. Bullying defined. Bullying is a pattern of repeated conduct that causes physical hurt or psychological distress on one or more students that may include threats, intimidation, stalking as defined in chapter 22-19A, physical violence, theft, destruction of property, any threatening use of data or computer software, written or verbal communication, or conduct directed against a student that:

(1) Places a student in reasonable fear of harm to his or her person or damage to his or her property; and either

(2) Substantially interferes with a student's educational performance; or

(3) Substantially disrupts the orderly operation of a school.

For the purposes of §§ 13-32-14 to 13-32-19, inclusive, bullying also includes retaliation against a student for asserting or alleging an act of bullying.

Source: SL 2012, ch 96, § 2.



§ 13-32-16 Bullying policy requirements.

13-32-16. Bullying policy requirements. Each school district policy developed pursuant to §§ 13-32-14 to 13-32-19, inclusive, shall contain the following provisions:

(1) A statement prohibiting bullying and a definition of bullying that includes the definition listed in § 13-32-15;

(2) A description of the type of behavior expected from each student of the school district, and the consequences for a student of the school district who commits an act of bullying;

(3) A procedure for reporting an act of bullying, including provisions that permit a person to anonymously report such an act, although formal disciplinary action may not be based solely on an anonymous report; and

(4) A procedure for the prompt investigation and response to any report of bullying, including a requirement that an investigation be conducted on any alleged incident of bullying committed against a child while the child is aboard a school bus, at a school bus stop, or at a school-sponsored event.
Source: SL 2012, ch 96, § 3.



§ 13-32-17 Action for damages from bullying--Immunity for reporting.

13-32-17. Action for damages from bullying--Immunity for reporting. Any school district employee, school volunteer, student, or parent who promptly reports in good faith an act of bullying to the appropriate school district official as designated in the school district's policy, and who makes the report in compliance with the provisions of the school district's policy is immune from any cause of action for damages arising from failure to remedy the reported incident. Moreover, the provisions of §§ 13-32-14 to 13-32-19, inclusive, do not create a cause of action against any school district, school district employee, school volunteer, student, or parent unless there has been substantial noncompliance with the school district's policy resulting in injury to a protected person.

Source: SL 2012, ch 96, § 4.



§ 13-32-18 Incidents involving electronic devices.

13-32-18. Incidents involving electronic devices. Neither the physical location nor the time of day of any incident involving the use of computers or other electronic devices is a defense to any disciplinary action taken by a school district for conduct determined to meet the definition of bullying in § 13-32-15.

Source: SL 2012, ch 96, § 5.



§ 13-32-19 Model bullying policy.

13-32-19. Model bullying policy. The model bullying policy pursuant to §§ 13-32-14 to 13-32-18, inclusive, is as follows:
PROHIBITION OF HARASSMENT, INTIMIDATION, AND BULLYING

The School District is committed to maintaining a constructive, safe school climate that is conducive to student learning and fostering an environment in which all students are treated with respect and dignity.

Persistent bullying can severely inhibit a student's ability to learn and may have lasting negative effects on a student's life. The bullying of students by students, staff, or third parties is strictly prohibited and will not be tolerated.

Bullying consists of repeated physical, verbal, non-verbal, written, electronic, or any conduct directed toward a student that is so pervasive, severe, and objectively offensive that it:

(1) Has the purpose of creating or resulting in an intimidating, hostile, or offensive academic environment; or

(2) Has the purpose or effect of substantially or unreasonably interfering with a student's academic performance which deprives the student access to educational opportunities.

Any staff member observing or suspecting bullying toward another individual is required to report the issue to his or her building supervisor.

This policy is in effect while students are on property within the jurisdiction of the School Board; while students are in school-owned or school-operated vehicles; and while students are attending or engaged in school-sponsored activities.

The District will act to investigate all complaints (formal or informal, verbal or written) of bullying. A formal complaint may be submitted to the building principal. Any student engaging in an act of bullying is subject to discipline pursuant to the District's student discipline procedure.

This policy may not be interpreted to prohibit civil exchange of opinions or debate protected under the state or federal constitutions if the opinion expressed does not otherwise materially or substantially disrupt the education process or intrude upon the rights of others.

Source: SL 2012, ch 96, § 6.






Chapter 33 - Curriculum And Courses Of Instruction

§ 13-33-1 Conformity to standards adopted by state board.

13-33-1. Conformity to standards adopted by state board. All the public schools in the state shall provide instruction in substantial conformity to the accreditation standards adopted by the South Dakota Board of Education.

Source: SDC 1939, § 15.3101; SL 1955, ch 41, ch 14, § 1; SL 1974, ch 123, § 2; SL 1975, ch 128, § 212.



§ 13-33-2 Repealed.

13-33-2. Repealed by SL 1975, ch 128, § 378



§ 13-33-3 Adult education, summer school, kindergarten, and nursery schools.

13-33-3. Adult education, summer school, kindergarten, and nursery schools. The school board of any school district may maintain as a part of the public schools adult education courses, summer schools, kindergartens, and nurseries under the rules adopted by the South Dakota Board of Education.

Source: SDC 1939, §§ 15.2523 (6), 15.3603; SL 1939, ch 44, § 1; SL 1949, ch 54, § 1; SL 1955, ch 41, ch 12, § 12; SDC Supp 1960, § 15.3012; SL 1975, ch 128, § 213.



§ 13-33-4 Instruction on United States and state Constitutions required--Years whengiven.

13-33-4. Instruction on United States and state Constitutions required--Years when given. In all public and nonpublic schools located within the state there shall be given regular courses of instruction in the Constitutions of the United States and the State of South Dakota. Such instruction shall begin not later than the opening of the eighth grade and shall continue in the high school to an extent to be determined by the South Dakota Board of Education.

Source: SDC 1939, § 15.3104; SL 1955, ch 41, ch 14, § 4; SL 1975, ch 128, § 214.



§ 13-33-5 , 13-33-6. Repealed.

13-33-5, 13-33-6. Repealed by SL 1995, ch 87, §§ 45, 46



§ 13-33-6.1 Character development instruction.

13-33-6.1. Character development instruction. Unless the governing body elects, by resolution, effective for not less than one or more than four school terms, to do otherwise, character development instruction shall be given in all public and nonpublic elementary and secondary schools in the state to impress upon the minds of the students the importance of citizenship, patriotism, honesty, self discipline, self respect, sexual abstinence, respect for the contributions of minority and ethnic groups to the heritage of South Dakota, regard for the elderly, and respect for authority.

Source: SL 1997, ch 100, § 1.



§ 13-33-7 Repealed.

13-33-7. Repealed by SL 1977, ch 133



§ 13-33-7.1 , 13-33-7.2. Repealed.

13-33-7.1, 13-33-7.2. Repealed by SL 1975, ch 128, § 377



§ 13-33-8 Repealed.

13-33-8. Repealed by SL 1995, ch 87, § 47



§ 13-33-9 Sectarian doctrine prohibited in public schools.

13-33-9. Sectarian doctrine prohibited in public schools. No sectarian doctrine may be taught or inculcated in any of the public schools of the state.

Source: SDC 1939, § 15.3103; SL 1955, ch 41, ch 14, § 3.



§ 13-33-10 Released time for religious instruction.

13-33-10. Released time for religious instruction. A child may, on application of his parent or guardian, be excused from school for one hour per week for the purpose of taking and receiving religious instruction conducted by some church or association of churches. The school board shall decide at what hour pupils may be excused. No such instruction may be given in whole or in part at public expense. The school board may allow the student to accumulate up to four hours of excused leave time to be taken consecutively on any one day or two hours to be taken on any two days.

Source: SDC 1939, § 15.3202 (6); SL 1955, ch 41, ch 15, § 2; SDC Supp 1960, § 15.3202 (5); SL 1975, ch 128, § 219; SL 1978, ch 117.



§ 13-33-11 Instruction to promote mastery of English language.

13-33-11. Instruction to promote mastery of English language. Instruction in any school shall be such that it promotes a mastery of the English language in oral and written communications.

Source: SDC 1939, §§ 15.9913, 15.9914; SL 1955, ch 41, ch 17, § 13; SDC Supp 1960, § 15.9913; SL 1971, ch 120; SL 1975, ch 128, § 220.



§ 13-33-12 , 13-33-13. Repealed.

13-33-12, 13-33-13. Repealed by SL 1995, ch 87, §§ 48, 49



§ 13-33-14 , 13-33-15. Repealed.

13-33-14, 13-33-15. Repealed by SL 1995, ch 94, §§ 26, 27



§ 13-33-16 Repealed.

13-33-16. Repealed by SL 2005, ch 103, § 1.



§ 13-33-17 American sign language recognized--Authorized in high school and colleges--Encouraged in elementary schools.

13-33-17. American sign language recognized--Authorized in high school and colleges--Encouraged in elementary schools. American sign language is hereby recognized as a language. Any high school may offer American sign language as a for-credit elective pursuant to rules adopted by the South Dakota Board of Education. The teaching of American sign language is encouraged at the elementary level.

Source: SL 1991, ch 148, §§ 1-3.



§ 13-33-18 Repealed.

13-33-18. Repealed by SL 1995, ch 87, § 50



§ 13-33-19 Recommended high school program and basic high school program--Enrollment and completion requirements.

13-33-19. Recommended high school program and basic high school program--Enrollment and completion requirements. For students entering the ninth grade in the 2006-2007 school year and thereafter, a school district shall require that each student enrolls in courses of instruction necessary to complete the recommended high school program established by the State Board of Education pursuant to § 13-1-12.1. However, a student entering the ninth grade in the 2006-2007, 2007-2008, 2008-2009, or 2009-2010 school years may be excused from taking courses of instruction necessary to complete the recommended high school program if the student's parent or guardian and a school counselor or school administrator agree that the student should instead take courses of instruction necessary to complete the basic high school program also established by the board pursuant to § 13-1-12.1.

Any student who is seeking eligibility in the South Dakota scholarship program established in § 13-55-30 and is therefore adhering to the high school course requirements as provided in Board of Regents Policy Number 2:3(2)(F) as in effect on January 1, 2003, meets the requirements of this section.

Source: SL 2004, ch 121, § 2; SL 2009, ch 86, § 1.



§ 13-33-20 Distance learning defined.

13-33-20. Distance learning defined. For purposes of §§ 13-33-20 to 13-33-23, inclusive, distance learning is the technology and educational process used to provide instruction when the student and primary instructor are not physically present at the same time or place.

Source: SL 2005, ch 104, § 1.



§ 13-33-21 Certificate authorizing distance learning provider to provide courses required.

13-33-21. Certificate authorizing distance learning provider to provide courses required. No distance learning provider may provide courses through distance learning to any student in an accredited elementary or secondary school in this state unless the distance learning provider has a certificate issued by the secretary of the Department of Education authorizing the distance learning provider to provide the courses.

Source: SL 2005, ch 104, § 2.



§ 13-33-22 Promulgation of rules relating to distance learning certificate.

13-33-22. Promulgation of rules relating to distance learning certificate. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 defining a distance learning provider, and establishing the requirements and criteria that an applying provider must meet in order to be issued a distance learning certificate by the secretary of the Department of Education. The rules shall specify the duration and the method of renewal, the amount of the fee, not to exceed one hundred dollars, for issuing a certificate, the application procedures for a certificate, the requirements for certification, and other procedures necessary for the administration of distance learning certification.

Source: SL 2005, ch 104, § 3.



§ 13-33-23 Promulgation of rules establishing priorities and eligibility for distancelearning courses.

13-33-23. Promulgation of rules establishing priorities and eligibility for distance learning courses. The board shall also promulgate rules pursuant to chapter 1-26 establishing priorities and eligibility for distance learning courses.

Source: SL 2005, ch 104, § 4.



§ 13-33-24 South Dakota virtual school created.

13-33-24. South Dakota virtual school created. There is created the South Dakota virtual school. The South Dakota virtual school shall be under the control of the Department of Education. The South Dakota virtual school shall provide choice accessibility, flexibility, quality, and equity in curricular offerings for students in the state.

Source: SL 2006, ch 83, § 1; SL 2008, ch 82, § 1.



§ 13-33-25 South Dakota Virtual School Advisory Council established.

13-33-25. South Dakota Virtual School Advisory Council established. The South Dakota Virtual School Advisory Council is established. The council shall advise the Department of Education, the South Dakota Board of Education, education-related organizations, and other education groups on issues related to distance learning. The council shall meet quarterly with the Department of Education to discuss, develop, and make recommendations for the promulgation of rules concerning policies that affect distance delivery.

Source: SL 2006, ch 83, § 2; SL 2008, ch 82, § 2.



§ 13-33-26 Council membership.

13-33-26. Council membership. The council shall consist of seven members appointed by the secretary of education with broadly based representation from entities involved in virtual education efforts statewide.

Source: SL 2006, ch 83, § 3.



§ 13-33-27 Council terms--Vacancies.

13-33-27. Council terms--Vacancies. Members of the council shall be appointed for two-year terms, except that four of the members of the initial council shall be appointed to two-year terms, and three of the members of the initial council shall be appointed for one year. All subsequent appointments shall be for terms of two years. Any vacancy on the council that occurs before the incumbent's term has expired shall be filled by appointment to serve the remainder of the unexpired term. The number of terms that a council member may serve is not limited.

Source: SL 2006, ch 83, § 4.



§ 13-33-28 Promulgation of rules concerning virtual school.

13-33-28. Promulgation of rules concerning virtual school. The Department of Education may promulgate rules pursuant to chapter 1-26 to coordinate course offerings by the South Dakota virtual school, to award course credits earned by students taking classes from the South Dakota virtual school, and to establish criteria for school districts to participate in the South Dakota virtual school.

Source: SL 2006, ch 83, § 5; SL 2008, ch 82, § 3.



§ 13-33-29 Granting of credit for distance learning courses not offered by South DakotaVirtual School prohibited--Exceptions.

13-33-29. Granting of credit for distance learning courses not offered by South Dakota Virtual School prohibited--Exceptions. No school district may grant credit for any course successfully completed through distance learning as defined in § 13-33-20 unless the course is offered through the South Dakota Virtual School.

However, a school district may grant credit for a distance learning course offered through an entity other than the South Dakota Virtual School if any of the following conditions apply:

(1) The course is provided through an agreement among accredited school districts;

(2) The course is a university or postsecondary technical institute course taken by a student who is dually enrolled pursuant to the provisions of § 13-28-37;

(3) The course was previously taken through an accredited high school or other accredited provider by a student who subsequently transferred into the school district; or

(4) The course is not available through the South Dakota Virtual School and is pre-approved by the secretary of education.
Source: SL 2007, ch 104, § 1; SL 2008, ch 82, § 4; SL 2014, ch 86, § 2.






Chapter 33A - School Health Services

§ 13-33A-1 School health services--Coordination by registered nurse.

13-33A-1. School health services--Coordination by registered nurse. A public school system shall provide school health services coordinated by a registered nurse, whose services may be shared by one or more school systems. The services shall include assessment and implementation of services for students with special needs, administration of medications, and performance of specialized health care procedures.

The registered nurse is responsible for the training and supervision of any school employee to whom provision of any of the services listed in this section is delegated.

Source: SL 1993, ch 144, § 1.



§ 13-33A-2 Promulgation of rules--Board of Education--Board of Nursing--Application ofchapter.

13-33A-2. Promulgation of rules--Board of Education--Board of Nursing--Application of chapter. By rules promulgated pursuant to chapter 1-26, the South Dakota Board of Education shall establish the requirements for storage and control of medications at the school site and the policies and procedures for provision of the school health services listed in § 13-33A-1.

Pursuant to chapter 1-26, the Board of Nursing shall promulgate rules regarding any function of nursing as defined in chapter 36-9 that may be delegated to a school employee at a school site.

This section applies only to public school systems that have students with special needs.

Source: SL 1993, ch 144, § 2.



§ 13-33A-3 Liability insurance.

13-33A-3. Liability insurance. The governing board of a school system shall provide the school system and its employees with liability insurance to cover actions authorized by this chapter.

Source: SL 1993, ch 144, § 3.



§ 13-33A-4 Stock of epinephrine auto-injectors for emergency situations.

13-33A-4. Stock of epinephrine auto-injectors for emergency situations. Any school may acquire and maintain a stock of epinephrine auto-injectors pursuant to a prescription issued by an authorized health care provider for use in an emergency situation of a severe allergic reaction causing anaphylaxis. The provisions of this section are not subject to the prescription requirements in subdivision 36-11-2(21).

Source: SL 2014, ch 89, § 1.



§ 13-33A-5 Policy for use and storage of epinephrine auto-injectors.

13-33A-5. Policy for use and storage of epinephrine auto-injectors. Each school shall adopt a policy for the use and storage of epinephrine auto-injectors and shall notify the parents or guardians of each student about the policy.

Source: SL 2014, ch 89, § 2.



§ 13-33A-6 Administration of epinephrine auto-injector.

13-33A-6. Administration of epinephrine auto-injector. Any school nurse or other designated school personnel, upon authorization by the governing school body, may:

(1) Administer an epinephrine auto-injector to a student in accordance with a prescription specific to the student on file with the school;

(2) Administer an epinephrine auto-injector to any student during school hours if the school nurse or designated school personnel believe that the student is experiencing anaphylaxis in accordance with a standing protocol from an authorized health care provider, regardless of whether a student has a prescription for an epinephrine auto-injector or has been diagnosed with an allergy.
Source: SL 2014, ch 89, § 3.



§ 13-33A-7 Training for epinephrine auto-injector administration.

13-33A-7. Training for epinephrine auto-injector administration. Prior to administering an epinephrine auto-injector made available by the school, each designated school personnel shall be trained by a licensed health care professional:

(1) To recognize the symptoms of a severe allergy or anaphylactic reaction;

(2) To know the procedure for the administration of an epinephrine auto-injector;

(3) To know the procedure for storage of an epinephrine auto-injector; and

(4) To know the emergency care and aftercare for a student who has an allergic or anaphylactic reaction.
Source: SL 2014, ch 89, § 4.



§ 13-33A-8 Immunity from liability for epinephrine auto-injector administration.

13-33A-8. Immunity from liability for epinephrine auto-injector administration. No school district, administrator, school board, school nurse, or designated school personnel that possess or make available epinephrine auto-injectors pursuant to §§ 13-33A-4 to 13-33-8, inclusive; authorized health care provider that prescribes epinephrine auto-injectors to a school; or a health care professional that provides training pursuant to § 13-33A-7 may be held liable for any injury or related damage that results from the administration of, self-administration of, or failure to administer an epinephrine auto-injector that may constitute ordinary negligence. This immunity does not apply to an act or omission constituting gross, willful, or wanton negligence. The administration of an epinephrine auto-injector in accordance with the provisions of §§ 13-33A-4 to 13-33-8, inclusive, does not constitute the practice of medicine. The immunity from liability provided under this section is in addition to, not in lieu of, that provided in any other law.

Source: SL 2014, ch 89, § 5.






Chapter 33B - Programs for Deaf and Hard-of-Hearing Children

§ 13-33B-1 Programs for deaf and hard-of-hearing children.

13-33B-1. Programs for deaf and hard-of-hearing children. The Department of Education may establish a program and policy to be disseminated to all school districts and other local educational agencies which promote the education of deaf and hard-of-hearing children and which recognizes the following:

(1) That deafness involves the most basic of human needs, the ability to communicate with other human beings. Many deaf and hard-of-hearing children use, as their primary communication mode, American sign language, while others express and receive language through English-based sign language, or orally and aurally, with or without visual signs or cues. Still others, typically young deaf and hard-of-hearing children, lack any significant language skills. Deaf and hard-of-hearing children require educational programs that provide appropriate, ongoing, and communicationally accessible educational opportunities. For the purposes of this chapter, communication mode and language refer to the individual child's communication mode or language, whether oral, manual, or a combination of oral and manual. The purpose of this chapter is to promote understanding of communication needs and not to favor any one particular communication mode or language over another;

(2) That deaf and hard-of-hearing children shall have an education in which their unique communication mode is respected, utilized, and developed to an appropriate level of proficiency;

(3) That deaf and hard-of-hearing children have an education in which special education teachers, psychologists, speech therapists, assessors, administrators, interpreters, and other personnel understand the unique nature of deafness and are specifically trained to work with deaf and hard-of-hearing children and in which their special education teachers and interpreters are proficient in the primary language mode of those children;

(4) That deaf and hard-of-hearing children have an education with a sufficient number of language mode peers who are of the same or approximately the same age and ability level and with whom the children can communicate directly, or as appropriate through the use of qualified interpreters;

(5) That parents of deaf and hard-of-hearing children, deaf and hard-of- hearing people, teachers, and professionals trained in the area of education of the deaf assist in determining the extent, content, and purpose of this program;

(6) That deaf and hard-of-hearing children have direct and appropriate access to all components of the educational process, including recess, lunch, and extracurricular social and athletic activities;

(7) That deaf and hard-of-hearing children have programs in which their unique vocational needs are provided for, including appropriate research, curricula, programs, staff, and outreach;

(8) That a determination of the least restrictive environment as used in state and federal law takes into consideration the unique communication needs of deaf and hard-of-hearing children as described in this chapter;

(9) The Department of Education shall take such steps as are necessary to implement this section, including, but not limited to, the development of written and other materials, the dissemination of said information, and the provision of workshops, symposia, and other procedures to insure that the local educational agencies understand and implement the policy of this chapter.
Source: SL 1993, ch 143, § 1; SL 2004, ch 17, § 27.



§ 13-33B-2 Consideration of pupil's specific communication needs.

13-33B-2. Consideration of pupil's specific communication needs. The individualized education program shall consider the specific communication needs of the pupil, including all of the following:

(1) The pupil's individual communication mode and language;

(2) A sufficient number of age, cognitive, and language peers of similar abilities. However, nothing in this subdivision may be construed to require that a specific number of peers be provided;

(3) Appropriate, direct, and ongoing language access to special education teachers and interpreters and other specialists who are proficient in the pupil's primary language mode; and

(4) Language accessible services and school and extracurricular activities.
Source: SL 1993, ch 143, § 2.



§ 13-33B-3 Placement of deaf and hard-of-hearing children.

13-33B-3. Placement of deaf and hard-of-hearing children. In considering placement and the least restrictive environment for a deaf and hard-of-hearing child, the individualized education program team shall consider the unique communications needs of the child as discussed in § 13-33B-2. In making that determination, the individualized education program team shall consider particularly those program options that provide the pupil with an appropriate and equal opportunity for communication access, including the state school for the deaf which may be the least restrictive environment for a deaf or hard-of-hearing child.

Source: SL 1993, ch 143, § 3.






Chapter 34 - Textbooks

§ 13-34-1 to 13-34-10. Repealed.

13-34-1 to 13-34-10. Repealed by SL 1974, ch 133, § 2



§ 13-34-11 Repealed.

13-34-11. Repealed by SL 1995, ch 88, § 18



§ 13-34-12 to 13-34-15. Repealed.

13-34-12 to 13-34-15. Repealed by SL 1974, ch 133, § 2



§ 13-34-16 , 13-34-16.1. Repealed.

13-34-16, 13-34-16.1. Repealed by SL 1977, ch 134, § 3



§ 13-34-16.2 , 13-34-16.3. Repealed.

13-34-16.2, 13-34-16.3. Repealed by SL 2012, ch 87, §§ 16, 17.



§ 13-34-17 to 13-34-22. Repealed.

13-34-17 to 13-34-22. Repealed by SL 1974, ch 133, § 2



§ 13-34-23 Loan of textbooks--Textbooks defined.

13-34-23. Loan of textbooks--Textbooks defined. Each public school board shall loan without charge to all persons ages five through nineteen who are either enrolled in a public school, or a nonpublic school, or who are engaged in a course of instruction pursuant to § 13-27-3, within the school district under such board's jurisdiction or who are residing in such district but are not enrolled in any such school or engaged in any such course of instruction, such nonsectarian textbooks designed for individual use as are normally furnished by such school board to individual students enrolled in the public schools of the district under such board's jurisdiction. For the purposes of this chapter, textbooks are any instructional materials that constitute the principal source of teaching and learning for a given course of study including print and digital materials, but not including any computer hardware. All such textbooks shall be approved by the respective school boards.

Source: SL 1987, ch 142, § 1; SL 2012, ch 97, § 1.



§ 13-34-24 Persons enrolled in schools operated by government entity other than localschool district excepted.

13-34-24. Persons enrolled in schools operated by government entity other than local school district excepted. The provisions of §§ 13-34-23 to 13-34-25, inclusive, do not apply to persons enrolled in schools operated, contracted, or primarily supported by any governmental entity other than the local school district.

Source: SL 1987, ch 142, § 2.



§ 13-34-25 Representation of school board, board member or school district by attorneygeneral.

13-34-25. Representation of school board, board member or school district by attorney general. If any school board, school board member or school district is sued regarding the implementation of § 13-34-23 or 13-34-24, the attorney general shall represent the school board, school board member or school district at no cost to the school board, school board member or school district.

Source: SL 1987, ch 142, § 1A.



§ 13-34-26 Repealed.

13-34-26. Repealed by SL 1995, ch 87, § 54






Chapter 35 - School Food Services Programs

§ 13-35-1 Establishment of programs by districts.

13-35-1. Establishment of programs by districts. School districts and other agencies eligible under Title 42 United States Code §§ 1751 to 1769, inclusive, and §§ 1771 to 1785, inclusive, the National School Lunch Act and the Child Nutrition Act of 1966, may enter into contractual agreements with the Department of Education for the purpose of establishing school food services programs. The agreements and the operation of such programs are subject to the provisions of this chapter and the rules for school food services programs as adopted by the South Dakota Board of Education.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108; SL 1975, ch 128, § 221; SL 1997, ch 101, § 1; SL 2010, ch 77, § 8.



§ 13-35-2 Charges for meals.

13-35-2. Charges for meals. Pupils and employed personnel of the school district or other agencies contracting with the Department of Education, who are fed through a school food services program may be charged for meals.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108 (1); SL 1971, ch 121, § 1; SL 1975, ch 128, § 222; SL 2010, ch 77, § 9.



§ 13-35-3 Sales tax exemption.

13-35-3. Sales tax exemption. The school district shall be exempt from paying the retail occupational sales tax in purchasing food and supplies for the school food services programs and meals served from such food shall be exempt from sales tax.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108 (4); SL 1975, ch 128, § 223.



§ 13-35-4 Cost accounting system.

13-35-4. Cost accounting system. A system of cost accounting shall be established by each contracting agency for the school food services programs, in accordance with the accounting system established by the Department of Legislative Audit with the assistance of the Department of Education.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108 (2); SL 1971, ch 121, § 2; SL 1975, ch 128, § 224; SL 2010, ch 77, § 10.



§ 13-35-5 Accounting for funds.

13-35-5. Accounting for funds. School districts shall account for such funds within the authorized fund structure as provided in chapter 13-16.

Source: SL 1955, ch 41, ch 11, § 8; SDC Supp 1960, § 15.2108 (3); SL 1975, ch 128, § 225.



§ 13-35-6 Extension of food services program to elderly persons.

13-35-6. Extension of food services program to elderly persons. Any school district contracting with the Department of Education to establish school food services programs pursuant to this chapter may extend such program for the purpose of serving nutritionally sound meals to eligible elderly persons at a place or places in a manner as determined by the school board.

Source: SL 1973, ch 107, § 1; SL 1975, ch 128, § 226; SL 2010, ch 77, § 11.



§ 13-35-7 State health inspection requirements.

13-35-7. State health inspection requirements. Any site operated for the preparation of meals for children as part of a school food service program shall have a minimum of two state health inspections every school year.

Source: SL 1999, ch 89, § 1; SL 2008, ch 83, § 1.






Chapter 36 - High School Activities Association

§ 13-36-1 to 13-36-3. Repealed.

13-36-1 to 13-36-3. Repealed by SL 1971, ch 99, § 10



§ 13-36-4 Delegation of control, supervision, and regulation of high school interscholasticactivities to association.

13-36-4. Delegation of control, supervision, and regulation of high school interscholastic activities to association. The school board of a public school, approved and accredited by the secretary of the Department of Education, may delegate, on a year to year basis, the control, supervision, and regulation of any high school interscholastic activities to any association which is voluntary and nonprofit if:

(1) Membership in such association is open to all high schools approved and accredited pursuant to this section, including any school that allows participation by students receiving alternative instruction as set forth in § 13-27-3, pursuant to the provisions of this title;

(2) The constitution, bylaws, and rules of the association are subject to ratification by the school boards of the member public school districts and the governing boards of the member nonpublic schools and include a provision for a proper review procedure and review board;

(3) The report of any audit required by § 13-26-5 is made public on the association's website as well as the Department of Legislative Audit's website;

(4) The association complies with the provisions of chapter 1-25 and chapter 1-27. However, any such association, and its employees, meetings, and records, are afforded the same exemptions and protections as a political subdivision or public body is provided under chapter 1-25 and chapter 1-27; and

(5) The association shall report to the Government Operations and Audit Committee annually, or at the call of the chair.

The governing body of a nonpublic school, approved and accredited by the secretary of the Department of Education, or the North Central Association Commission on Accreditation and School Improvement (NCA CASI), or the Association of Christian Schools International (ACSI), or the Association of Classical and Christian Schools (ACCS), or Christian Schools International (CSI), or National Lutheran School Accreditation (NLSA), or Wisconsin Evangelical Lutheran Synod School Accreditation, may also delegate, on a year to year basis, the control, supervision, and regulation of any high school interscholastic activities to any association which is voluntary and nonprofit if membership in such association is open to all high schools approved and accredited pursuant to this section, including any school that allows participation by students receiving alternative instruction as set forth in § 13-27-3, pursuant to the provisions of this title, and if the constitution, bylaws, and rules of the association are subject to ratification by the school boards of the member public school districts and the governing boards of the member nonpublic schools and include a provision for a proper review procedure and review board.

Any association which complies with this section may exercise the control, supervision, and regulation of interscholastic activities, including interscholastic athletic events of member schools. Such association may promulgate reasonable uniform rules, to make decisions and to provide and enforce reasonable penalties for the violation of such rules.

Source: SL 1964, ch 51; SL 1975, ch 128, § 227; SL 1985, ch 401 (Ex. Ord. 85-3); SL 1991, ch 20 (Ex. Ord. 91-6), §§ 17, 18; SL 2003, ch 103, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2011, ch 96, § 1; SL 2014, ch 90, § 1.



§ 13-36-5 Annual audit of high school activities association--Payment--Report.

13-36-5. Annual audit of high school activities association--Payment--Report. Any association exercising the grant of authority contained in § 13-36-4 to regulate public and nonpublic schools shall be audited annually by the State Department of Legislative Audit and a report of such audit shall be made to the Legislature. The association shall pay for the audit at the rate prescribed by § 4-11-18.

Source: SL 1974, ch 135; SL 1975, ch 128, § 228.



§ 13-36-7 Participation in interscholastic activities--Accreditation--Eligibility.

13-36-7. Participation in interscholastic activities--Accreditation--Eligibility. Any student enrolling in a South Dakota district pursuant to § 13-15-21 is eligible to participate in any interscholastic activity sponsored by the South Dakota High School Activities Association. If the school board or governing body of an accredited school approves, a student receiving alternative instruction pursuant to § 13-27-3 is eligible to participate in any interscholastic activity sponsored by the South Dakota High School Activities Association. Nothing in this section confers any vested right in any student wishing to participate in any interscholastic activity to be selected for competition in such activity. However, any accredited school student who leaves an accredited program during the course of the school year for any reason and enters an alternative instruction program is ineligible for participation in interscholastic activities for one year beginning on the date in which the student enters the alternative program.

Source: SL 1993, ch 131; SL 2003, ch 103, § 2.



§ 13-36-8 Participation of certain nonpublic school students in interscholastic activitiesat other nonpublic schools.

13-36-8. Participation of certain nonpublic school students in interscholastic activities at other nonpublic schools. Any seventh or eighth grade student who attends a nonpublic elementary or middle school that is not affiliated with a nonpublic high school may participate in interscholastic activities at a nonpublic high school, at the discretion of the nonpublic school, if the student meets the same scholastic standards required by the South Dakota High School Activities Association for high school participation.

Source: SL 2005, ch 105, § 1.



§ 13-36-9 Concussion guidelines and information sheet.

13-36-9. Concussion guidelines and information sheet. The South Dakota High School Activities Association, in concert with the Department of Education, shall develop guidelines to inform and educate member schools, coaches, athletes, and the parents or guardians of athletes, of the nature and risk of concussion, including continuing to play after sustaining a concussion. A concussion information sheet shall be signed and returned by any athlete who seeks to compete in activities sanctioned by the South Dakota High School Activities Association and the athlete's parent or guardian prior to the athlete's participation in any youth athletic activities sanctioned by the South Dakota High School Activities Association. A signed information sheet is effective for one academic year.

The guidelines and information sheet shall include protocols and content consistent with current medical knowledge for informing and educating each member school, coach, and athlete participating in athletic activities sanctioned by the South Dakota High School Activities Association, and the athlete's parent or guardian as to:

(1) The nature and risk of concussions associated with athletic activity;

(2) The signs, symptoms, and behaviors consistent with a concussion;

(3) The need to alert appropriate medical professionals for urgent diagnosis or treatment if an athlete is suspected to have received a concussion; and

(4) The need to follow proper medical direction and protocols for treatment and return to play after an athlete sustains a concussion.
Source: SL 2011, ch 97, § 1.



§ 13-36-10 Coaches to complete training program.

13-36-10. Coaches to complete training program. The South Dakota High School Activities Association and the South Dakota Department of Education shall develop a training program consistent with § 13-36-9. Each coach participating in athletic activities sanctioned by the South Dakota High School Activities Association shall complete the training program each academic year.

Source: SL 2011, ch 97, § 2.



§ 13-36-11 Removal of athlete exhibiting symptoms of concussion.

13-36-11. Removal of athlete exhibiting symptoms of concussion. An athlete shall be removed from participation in any athletic activity sanctioned by the South Dakota High School Activities Association at the time the athlete:

(1) Exhibits signs, symptoms, or behaviors consistent with a concussion; or

(2) Is suspected of sustaining a concussion.
Source: SL 2011, ch 97, § 3.



§ 13-36-12 Return of athlete to activity.

13-36-12. Return of athlete to activity. No athlete who has been removed from participation in an athletic activity sanctioned by the South Dakota High School Activities Association may return to athletic activities until the athlete:

(1) No longer exhibits signs, symptoms, or behavior consistent with a concussion; and

(2) Receives an evaluation by a licensed health care provider trained in the evaluation and management of concussions and receives written clearance to return to play from such health care provider.
Source: SL 2011, ch 97, § 4.



§ 13-36-13 Licensed health care provider defined.

13-36-13. Licensed health care provider defined. For the purposes of § 13-36-12, a licensed health care provider is a person who is:

(1) Registered, certified, licensed, or otherwise recognized in law by the State of South Dakota to provide medical treatment; and

(2) Trained and experienced in the evaluation, management, and care of concussions.
Source: SL 2011, ch 97, § 5.



§ 13-36-14 Cause of action not created.

13-36-14. Cause of action not created. Sections to §§ 13-36-9 to 13-35-13, inclusive, do not create any liability for, or create any cause of legal action against, a school, a school district, or any officer or employee of a school or school district.

Source: SL 2011, ch 97, § 6.






Chapter 37 - Special Assistance and Related Services

§ 13-37-1 Children in need of special education or special education and relatedservices.

13-37-1. Children in need of special education or special education and related services. As used in this chapter, "children in need of special education or special education and related services" means any person under the age of twenty-one years who is a resident of the State of South Dakota and who, because of his educational needs as defined by the South Dakota Board of Education in rules promulgated pursuant to chapter 1-26 and this chapter, is not adequately provided for through the usual facilities and services of the school and requires special education.

Source: SL 1955, ch 41, ch 12, § 4; SDC Supp 1960, § 15.3004 (1); SL 1961, ch 77, § 1; SL 1964, ch 44; SL 1966, ch 43; SL 1968, ch 51, § 1 (4); SL 1969, ch 58; SL 1975, ch 128, § 229; SL 1976, ch 121, § 1; SL 1988, ch 134, § 4; SL 1990, ch 195, § 1.



§ 13-37-1.1 Rules governing standards for special education.

13-37-1.1. Rules governing standards for special education. The South Dakota Board of Education may adopt rules, pursuant to chapter 1-26, governing standards for educational and noneducational programs, public and nonpublic, serving children in need of special education or special education and related services and children, ages birth through two, with developmental delays and severe disabilities; appeal procedures for disputes involving the placement or program of such children; and administration, funding and personnel associated with special education or special education and related services.

Source: SL 1955, ch 41, ch 2, § 5; SDC Supp 1960, § 15.0905 (13); SDCL, § 13-1-30; SL 1975, ch 128, § 230; SL 1988, ch 134, § 5; SL 1989, ch 150, § 3; SL 1990, ch 195, § 1; SL 1996, ch 99, § 4.



§ 13-37-1.2 Department as agency responsible for special education--Regulatory andcoordinating authority.

13-37-1.2. Department as agency responsible for special education--Regulatory and coordinating authority. The Department of Education is hereby designated as the state agency with responsibility for the education of children in need of special education or special education and related services. In accordance with § 13-37-1.1, the department has regulatory and coordinating authority over any program within any state agency insofar as such programs pertain to the special education of children in need of special education or special education and related services.

Source: SL 1976, ch 120; SL 1988, ch 134, § 6; SL 1990, ch 195, § 1; SL 1996, ch 8, § 28; SL 2003, ch 272, § 63; SL 2010, ch 77, § 12.



§ 13-37-1.3 Free education for special education children.

13-37-1.3. Free education for special education children. Each school district shall provide all of its resident children in need of special education or special education and related services, as defined in § 13-37-1, with a free appropriate public education, as defined in rules promulgated pursuant to chapter 1-26 by the South Dakota Board of Education.

Source: SL 1996, ch 8, § 29.



§ 13-37-2 Special education defined--Conformity to approved program wherepossible.

13-37-2. Special education defined--Conformity to approved program where possible. As used in this chapter, unless the context otherwise requires, "special education" means educational services and auxiliary services provided children in need of special education or special education and related services pursuant to the provisions of this chapter and shall include school instruction conforming as nearly as possible to the school program as defined in accreditation rules under duly qualified special education teachers to the extent that the child in need of special education or special education and related services is capable of profiting.

Source: SL 1955, ch 41, ch 12, § 4; SDC Supp 1960, § 15.3004 (2); SL 1964, ch 44; SL 1966, ch 43; SL 1968, ch 51, § 1 (1); SL 1969, ch 58; SL 1975, ch 128, § 231; SL 1976, ch 121, § 2.



§ 13-37-2.1 Surrogate parent defined.

13-37-2.1. Surrogate parent defined. As used in this chapter, the term, surrogate parent, means any individual assigned by the district to act in place of the parent of a child in need of special education when the school district cannot identify or locate the parent or the child is a ward of the state.

Source: SL 1989, ch 150, § 1; SL 1990, ch 195, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2010, ch 77, § 13; SL 2013, ch 79, § 6.



§ 13-37-3 , 13-37-3.1. Repealed.

13-37-3, 13-37-3.1. Repealed by SL 1975, ch 128, § 377



§ 13-37-4 Repealed.

13-37-4. Repealed by SL 1995, ch 101, § 11



§ 13-37-5 Repealed.

13-37-5. Repealed by omission from SL 1969, ch 58



§ 13-37-5.1 Repealed.

13-37-5.1. Repealed by SL 1989, ch 151, § 1



§ 13-37-6 Repealed.

13-37-6. Repealed by SL 1975, ch 128, § 377



§ 13-37-7 Repealed.

13-37-7. Repealed by SL 1997, ch 88, § 5



§ 13-37-8 Repealed.

13-37-8. Repealed by SL 1968, ch 51



§ 13-37-8.1 Repealed.

13-37-8.1. Repealed by SL 1975, ch 128, § 377



§ 13-37-8.2 Repealed.

13-37-8.2. Repealed by SL 1995, ch 101, § 12



§ 13-37-8.3 Repealed.

13-37-8.3. Repealed by SL 1976, ch 122, § 7



§ 13-37-8.4 Cost paid by school district.

13-37-8.4. Cost paid by school district. The cost of special education shall be the responsibility of the school district wherein the child in need of special education or special education and related services has school residence through its source of revenue provided in § 13-37-16.

Source: SL 1968, ch 51, § 5 (3); SL 1969, ch 58; SL 1976, ch 122, § 2.



§ 13-37-8.5 Repealed.

13-37-8.5. Repealed by omission from SL 1969, ch 58, § 5



§ 13-37-8.6 Costs of special education services--Sources--Provisions--Financial losses.

13-37-8.6. Costs of special education services--Sources--Provisions--Financial losses. The costs for special education and related services, as defined in rules promulgated by the South Dakota Board of Education pursuant to chapter 1-26, may be covered and available from accident and health insurers, nonprofit medical and surgical plans, health maintenance organizations, fraternal benefit societies, or federally reimbursed program sources. If a school district chooses to access these funds through the use of parent's insurance proceeds, the following provisions apply:

(1) Expenses for special education and related services may not be borne by the parent;

(2) The filing of claims may not delay the education of a child;

(3) The school district is responsible for payment of a deductible amount and for any advance payment required until the time a claim is paid;

(4) Parental consent shall be obtained to file an insurance claim;

(5) The school district shall inform parents of any potential financial losses that they could incur; and

(6) If parents would incur a financial loss, the use of parent's insurance proceeds must be voluntary.

For purposes of this section only, financial losses include a decrease in available lifetime coverage or any other benefit under an insurance policy, an increase in premiums under an insurance policy, or an out-of-pocket expense such as the payment of a deductible amount incurred in filing a claim.

Source: SDC Supp 1960, § 15.3004 (6), (14) as added by SL 1966, ch 43; SDCL, §§ 13-37-9, 13-37-22; SL 1968, ch 51, §§ 5 (5), 8; SL 1968, ch 51, § 5 (4) as amended by SL 1969, ch 58; SL 1975, ch 128, § 235; SL 1976, ch 121, § 3; SL 1988, ch 146; SL 1995, ch 101, § 13; SL 1996, ch 123.



§ 13-37-8.7 , 13-37-8.8. Repealed.

13-37-8.7, 13-37-8.8. Repealed by SL 1980, ch 134, §§ 1, 2



§ 13-37-8.9 Mileage allowance in lieu of transportation for special education--Actualcost in lieu of mileage--Source of payment.

13-37-8.9. Mileage allowance in lieu of transportation for special education--Actual cost in lieu of mileage--Source of payment. If appropriate bus service is not provided by a school district, the parents or guardian of any child in need of special education or special education and related services, when legally assigned, are eligible for necessary transportation compensation for their child as determined by the individualized education program team. In no case may the mileage reimbursement rate be less than the rate established pursuant to § 3-9-1. If appropriate to maintain family bonding and if it is not practical to transport the child, mileage may be paid to the parents for trips to the facility where services are being provided to the child. In lieu of compensation for mileage, a district may pay the actual cost of transportation by common carrier or of bus service provided by contract with the facility in which the child is enrolled. The district wherein a child in need of special education or special education and related services has school residence shall pay the transportation expenses from the district's special education fund.

Source: SDC Supp 1960, § 15.3004 (6) as added by SL 1963, ch 82, § 2; SL 1964, ch 44; SL 1966, ch 43; SDCL § 13-37-10; SL 1968, ch 51, § 5 (8); SL 1968, ch 51, § 5 (7) as amended by SL 1969, ch 58; SL 1971, ch 122, § 2; SL 1974, ch 136, § 5; SL 1977, ch 137; SL 1978, ch 116, § 6; SL 1981, ch 144, § 2; SL 1984, ch 122; SL 1990, ch 195, § 1; SL 1991, ch 146, § 2; SL 2007, ch 105, § 1.



§ 13-37-8.10 Crediting of state, local, and federal special education funds.

13-37-8.10. Crediting of state, local, and federal special education funds. Payments from state and local sources received by a school district for special education, including minimum foundation funds based upon tuition paid for children in need as provided in chapter 13-37, shall be credited to the special education fund of the school district. Any payment from federal sources received by a school district for special education may be credited to either the special education fund or the capital outlay fund for any equipment purchase for special education approved by the state Department of Education.

Source: SL 1968, ch 51, § 5 (8) as added by SL 1969, ch 58; SL 1974, ch 136, § 6; SL 2010, ch 91, § 1, eff. Feb. 16, 2010.



§ 13-37-9 to 13-37-12. Repealed.

13-37-9 to 13-37-12. Repealed by SL 1968, ch 51



§ 13-37-13 Expenditures for education of children in need in state-owned institutions.

13-37-13. Expenditures for education of children in need in state-owned institutions. The secretary of the Department of Education or any school district may expend any public funds under the provisions of this chapter for the education of children in need enrolled in any state-owned institution, including transportation as provided in § 13-37-8.9. The provisions of this chapter may apply to approved programs and services provided by state universities and colleges, and for assignment to institutions outside of South Dakota for services not available within the state.

Source: SL 1955, ch 41, ch 12, § 4; SDC Supp 1960, § 15.3004 (8), (9); SL 1964, ch 44; SL 1966, ch 43; SDCL, § 13-37-6; SL 1968, ch 51, § 3; SL 1969, ch 58; SL 1975, ch 128, § 236; SL 2000, ch 88, § 1; SL 2003, ch 272, § 63.



§ 13-37-14 Repealed.

13-37-14. Repealed by SL 1996, ch 99, § 5



§ 13-37-14.1 , 13-37-14.2. Repealed.

13-37-14.1, 13-37-14.2. Repealed by SL 1995, ch 87, §§ 55, 56



§ 13-37-15 Repealed.

13-37-15. Repealed by SL 1975, ch 128, § 377



§ 13-37-16 District tax levy for special education--School district special educationfund.

13-37-16. District tax levy for special education--School district special education fund. For taxes payable in 2015, and each year thereafter, the school board shall levy no more than one dollar and forty-seven and eight tenths cents per thousand dollars of taxable valuation, as a special levy in addition to all other levies authorized by law for the amount so determined to be necessary, and such levy shall be spread against all of the taxable property of the district. The proceeds derived from such levy shall constitute a school district special education fund of the district for the payment of costs for the special education of all children in need of special education or special education and related services who reside within the district pursuant to the provisions of §§ 13-37-8.2 to 13-37-8.10, inclusive. The levy in this section shall be based on valuations such that the median level of assessment represents 85% of market value as determined by the Department of Revenue. The total amount of taxes that would be generated at the levy pursuant to this section shall be considered local effort. Money in the special education fund may be expended for the purchase or lease of any assistive technology that is directly related to special education and specified in a student's individualized education plan. This section does not apply to real property improvements.

Source: SDC Supp 1960, § 15.3004 (12) as added by SL 1965, ch 53, § 2; SL 1966, ch 43; SL 1968, ch 51, § 6; SL 1969, ch 58; SL 1975, ch 128, § 239; SL 1976, ch 122, § 3; SL 1989, ch 87, § 15N; SL 1990, ch 195, § 1; SL 1995, ch 101, § 14; SL 1998, ch 96, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 82; SL 2008, ch 78, § 4; SL 2011, ch 1 (Ex. Ord. 11-1), § 161, eff. Apr. 12, 2011; SL 2013, ch 79, § 7; SL 2014, ch 91, § 1.



§ 13-37-16.1 Repealed.

13-37-16.1. Repealed by SL 1975, ch 128, § 377



§ 13-37-16.2 Levy equalization.

13-37-16.2. Levy equalization. If local effort increases on a statewide aggregate basis by a greater percentage than local need on a statewide aggregate basis from any one year to the next, for the following year, the levy specified in subdivision 13-37-35.1(7) shall be reduced proportionally so that the percentage increase in local effort on a statewide aggregate basis equals the percentage increase in need on a statewide aggregate basis.

Source: SL 1998, ch 97, § 3; SL 2001, ch 79, § 3; SL 2013, ch 79, § 8.



§ 13-37-16.3 Basis for adjustment to certain levies.

13-37-16.3. Basis for adjustment to certain levies. Any adjustments in the levy specified in subdivision 13-37-35.1(7) made pursuant to § 13-37-16.2 shall be based on maintaining the relationship between statewide local effort as a percentage of statewide local need in the fiscal year succeeding the fiscal year in which the adjustment is made. However, for fiscal year 2014, and each year thereafter, if the levy specified in subdivision 13-37-35.1(7) is not adjusted to maintain this relationship, the funding allocation for each disability level as defined in § 13-37-35.1 shall be reduced proportionally to maintain the relationship between statewide local effort as a percentage of statewide local need.

Source: SL 2001, ch 79, § 2; SL 2013, ch 79, § 9.



§ 13-37-17 Repealed.

13-37-17. Repealed by SL 1975, ch 128, § 377



§ 13-37-18 Costs and statistical information included in annual financial report.

13-37-18. Costs and statistical information included in annual financial report. Special education costs and statistical information shall be included in the annual financial report as provided in § 13-13-37.

Source: SL 1976, ch 122, § 4; SL 1977, ch 136, § 1; SL 1980, ch 134, § 3; SL 1995, ch 101, § 15; SL 2013, ch 79, § 10.



§ 13-37-19 Repealed.

13-37-19. Repealed by SL 1977, ch 136, § 2



§ 13-37-20 Payment of claims for direct services.

13-37-20. Payment of claims for direct services. Agencies or individuals providing a service directly to children in need of special education or special education and related services under the provisions of this chapter shall be authorized to recover authorized costs from the school district special education fund on a monthly basis.

Source: SDC Supp 1960, § 15.3004 (14) as added by SL 1966, ch 43; SL 1968, ch 51, § 8; SL 1969, ch 58; SL 1975, ch 128, § 242; SL 1976, ch 121, § 5.



§ 13-37-20.1 Repealed.

13-37-20.1. Repealed by SL 1975, ch 128, § 377



§ 13-37-21 , 13-37-22. Repealed.

13-37-21, 13-37-22. Repealed by SL 1976, ch 121, § 9



§ 13-37-23 Repealed.

13-37-23. Repealed by SL 1975, ch 128, § 377



§ 13-37-24 to 13-37-24.2. Repealed.

13-37-24 to 13-37-24.2. Repealed by SL 1995, ch 101, §§ 16 to 18



§ 13-37-24.3 Notice of amount of entitlement.

13-37-24.3. Notice of amount of entitlement. The Department of Education shall notify all eligible districts in writing of the amount each such district is entitled to under § 13-37-24 as soon as such amount is subject to calculation following enactment of an appropriation bill. The department shall furnish a copy of such notice to the health and educational facilities authority for use in verification of any amount to be pledged by a school district pursuant to §§ 13-13-39 and 13-19-1.

Source: SL 1990, ch 133, § 1; SL 2003, ch 272, § 63; SL 2010, ch 77, § 14.



§ 13-37-24.4 , 13-37-24.5. Repealed.

13-37-24.4, 13-37-24.5. Repealed by SL 1993, ch 137, §§ 1, 2



§ 13-37-24.6 Repealed.

13-37-24.6. Repealed by SL 1997, ch 103, § 1



§ 13-37-25 Repealed.

13-37-25. Repealed by SL 1989, ch 147, § 1



§ 13-37-26 Repealed.

13-37-26. Repealed by SL 1995, ch 101, § 19



§ 13-37-27 Surrogate parent acting in place of parent--Immunity--Exceptions.

13-37-27. Surrogate parent acting in place of parent--Immunity--Exceptions. The surrogate parent may act in place of the parent in all matters relating to the identification, evaluation, and educational placement of a child in need; and to the provision of a free appropriate public education to the child in need. The surrogate parent is immune from suit when acting in the capacity of a surrogate parent except for acts or omissions which are grossly negligent, wanton, reckless, or malicious.

Source: SL 1989, ch 150, § 2.



§ 13-37-28 Definition of autism spectrum disorder.

13-37-28. Definition of autism spectrum disorder. For the purposes of this chapter, the Department of Education shall use the definition of autism spectrum disorder contained in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, published by the American Psychiatric Association to define autism spectrum disorder in rules promulgated pursuant to chapter 1-26.

Source: SL 1990, ch 134; SL 1996, ch 125; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2014, ch 92, § 2.



§ 13-37-29 Blind student defined for purposes of braille literary assessment andeducational services.

13-37-29. Blind student defined for purposes of braille literary assessment and educational services. For the purposes of § 13-37-30, a blind student is any individual who is eligible for special education services and who has a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision such that the widest diameter subtends an angular distance of no greater than twenty degrees or has a medically indicated expectation of visual deterioration.

For the purposes of § 13-37-30, braille is the system of reading and writing through touch commonly known as standard English braille.

Source: SL 1991, ch 152, § 1.



§ 13-37-30 Braille literary assessment and educational services for blind students.

13-37-30. Braille literary assessment and educational services for blind students. In developing an individualized written education program for each blind student the presumption shall be that proficiency in braille reading and writing is essential for the student to achieve satisfactory educational progress. The assessment required for each such student shall include a braille skills inventory, including a statement of strengths and deficits. Braille instruction and use are not required by this section if, in the course of developing the student's individualized education program, all members of the team concur that the student's visual impairment does not affect reading and writing performance commensurate with ability. Nothing in this section requires the exclusive use of braille if other special education services are appropriate to the student's educational needs. The provision of other appropriate services does not preclude braille use or instruction.

Source: SL 1991, ch 152, § 2.



§ 13-37-31 Competency of braille instructors--Promulgation of rules.

13-37-31. Competency of braille instructors--Promulgation of rules. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 governing the determination of the competency of braille instructors according to their education or experience.

Source: SL 1991, ch 152, § 3.



§ 13-37-32 to 13-37-34. Repealed.

13-37-32 to 13-37-34. Repealed by SL 1995, ch 101, §§ 20 to 22



§ 13-37-35 Repealed.

13-37-35. Repealed by SL 1999, ch 90, § 1



§ 13-37-35.1 Definition of terms.

13-37-35.1. Definition of terms. Terms used in chapter 13-37 mean:

(1) "Level one disability," a mild disability;

(2) "Level two disability," cognitive disability or emotional disorder;

(3) "Level three disability," hearing impairment, deafness, visual impairment, deaf-blindness, orthopedic impairment, or traumatic brain injury;

(4) "Level four disability," autism;

(5) "Level five disability," multiple disabilities;

(5A) "Level six disability," prolonged assistance;

(6) "Index factor," is the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or three percent, whichever is less;

(7) "Local effort," shall be calculated for taxes payable in 2015 and thereafter using a special education levy of one dollar and twenty-seven and eight tenths cents per one thousand dollars of valuation;

(8) "Allocation for a student with a level one disability," for the school fiscal year beginning July 1, 2014, is $4,800.57. For each school year thereafter, the allocation for a student with a level one disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(9) "Allocation for a student with a level two disability," for the school fiscal year beginning July 1, 2014, is $11,801.45. For each school year thereafter, the allocation for a student with a level two disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(10) "Allocation for a student with a level three disability," for the school fiscal year beginning July 1, 2014, is $15,688.59. For each school year thereafter, the allocation for a student with a level three disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(11) "Allocation for a student with a level four disability," for the school fiscal year beginning July 1, 2014, is $14,008.12. For each school year thereafter, the allocation for a student with a level four disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(12) "Allocation for a student with a level five disability," for the school fiscal year beginning July 1, 2014, is $21,210.57. For each school year thereafter, the allocation for a student with a level five disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(12A) "Allocation for a student with a level six disability," for the school fiscal year beginning July 1, 2014, is $7,643.78. For each school year thereafter, the allocation for a student with a level six disability shall be the previous fiscal year's allocation for such child increased by the lesser of the index factor or three percent;

(13) "Child count," is the number of students in need of special education or special education and related services according to criteria set forth in rules promulgated pursuant to §§ 13-37-1.1 and 13-37-46 submitted to the Department of Education in accordance with rules promulgated pursuant to § 13-37-1.1;

(14) "Fall enrollment," the number of kindergarten through twelfth grade pupils enrolled in all schools operated by the school district on the last Friday of September of the previous school year minus the number of students for whom the district receives tuition, except any nonresident student who is in the care and custody of a state agency and is attending a public school and any student for whom tuition is being paid pursuant to § 13-28-42.1, plus the number of students for whom the district pays tuition;

(15) "Nonpublic school," a sectarian organization or entity which is accredited by the secretary of education for the purpose of instructing children of compulsory school age. This definition excludes any school that receives a majority of its revenues from public funds;

(16) "Nonpublic fall enrollment," until June 30, 2008, the number of children under age sixteen, and beginning July 1, 2009, the number of children under age eighteen, who are approved for alternative instruction pursuant to § 13-27-2 on the last Friday of September of the previous school year plus:

(a) For nonpublic schools located within the boundaries of a public school district with a fall enrollment of six hundred or more on the last Friday of September of the previous school year, the number of kindergarten through twelfth grade pupils enrolled on the last Friday of September of the previous regular school year in all nonpublic schools located within the boundaries of the public school district;

(b) For nonpublic schools located within the boundaries of a public school district with a fall enrollment of less than six hundred on the last Friday of September of the previous school year, the number of resident kindergarten through twelfth grade pupils enrolled on the last Friday of September of the previous school year in all nonpublic schools located within the State of South Dakota;

(17) "Special education fall enrollment," fall enrollment plus nonpublic fall enrollment;

(18) "Local need," an amount to be determined as follows:

(a) Multiply the special education fall enrollment by 0.1004 and multiply the result by the allocation for a student with a level one disability;

(b) Multiply the number of students having a level two disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level two disability;

(c) Multiply the number of students having a level three disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level three disability;

(d) Multiply the number of students having a level four disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level four disability;

(e) Multiply the number of students having a level five disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level five disability;

(f) Multiply the number of students having a level six disability as reported on the child count for the previous school fiscal year by the allocation for a student with a level six disability;

(g) When calculating local need at the statewide level, include the amount set aside for extraordinary costs defined in § 13-37-40;

(h) Sum the results of (a) to (g), inclusive;

(19) "Effort factor," the school district's special education tax levy in dollars per thousand divided by $1.278. The maximum effort factor is 1.0.
Source: SL 1999, ch 90, § 2; SL 2000, ch 50, § 2; ch 84, § 3; SL 2001, ch 85, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2004, ch 131, § 1; SL 2004, ch 132, § 1; SL 2005, ch 60, § 2; SL 2006, ch 84, § 1; SL 2008, ch 78, § 5; SL 2008, ch 84, § 1; SL 2009, ch 87, § 1; SL 2010, ch 82, § 2; SL 2011, ch 98, § 1; SL 2012, ch 99, § 1; SL 2013, ch 79, § 11; SL 2014, ch 91, § 2.



§ 13-37-35.2 Department to recalculate allocations for disability levels trienniallybeginning in 2004.

13-37-35.2. Department to recalculate allocations for disability levels triennially beginning in 2004. In fiscal year 2004 and every three years thereafter, the Department of Education shall recalculate the amounts of the allocations for the disability levels defined in § 13-37-35.1. The recalculation shall be based on statewide average expenditures as reported to the Department of Education in school district annual reports by disability for the previous three school fiscal years.

Source: SL 2002, ch 91, § 1; SL 2003, ch 272, § 63.



§ 13-37-36 Repealed.

13-37-36. Repealed by SL 1999, ch 90, § 3



§ 13-37-36.1 School district special education fund statutory carryover.

13-37-36.1. School district special education fund statutory carryover. To establish the school district special education fund statutory carryover, deduct from the total ending fund balance the amount of Title VIII of the Elementary and Secondary Education Act funds receipted or transferred to the special education fund.

Source: SL 1997, ch 89, § 4; SL 2013, ch 79, § 12.



§ 13-37-36.2 Level five disability criteria.

13-37-36.2. Level five disability criteria. For the purpose of calculating state aid pursuant to this chapter, a level five disability shall meet criteria for at least two disability categories in levels two to four, inclusive, excluding the disability of deaf-blindness.

Source: SL 1999, ch 90, § 10; SL 2000, ch 87, § 1; SL 2014, ch 92, § 3.



§ 13-37-36.3 Computation of state aid to districts for special education.

13-37-36.3. Computation of state aid to districts for special education. The secretary of the Department of Education shall compute state aid for special education for each school district according to the following calculations:

(1) Calculate the local need of a school district;

(2) State aid for special education is:

(a) Local need minus local effort, the difference multiplied by the effort factor; or

(b) Zero if the calculation in (a) is a negative number.
Source: SL 1999, ch 90, § 4; SL 2003, ch 272, § 63.



§ 13-37-37 Monthly payment of state aid for special education.

13-37-37. Monthly payment of state aid for special education. Payment from funds provided for state aid for special education in any school fiscal year shall be made in twelve monthly installments on or about the thirtieth of each month. For the period July first through December thirty-first, the total of the six payments shall be one-half of the local need of the current school fiscal year less the local effort for the period July first through December thirty-first. For the period January first through June thirtieth, the total of the six payments shall be one-half of local need of the current school fiscal year less the local effort for the period January first through June thirtieth.

Source: SL 1995, ch 101, § 3.



§ 13-37-38 Temporary.

13-37-38. Temporary and executed



§ 13-37-39 Temporary.

13-37-39. Temporary and executed



§ 13-37-40 Portion of appropriation set aside for extraordinary expenses.

13-37-40. Portion of appropriation set aside for extraordinary expenses. Subject to the limitation in § 13-37-42, the secretary of the Department of Education shall, for school fiscal year 2014 and each year thereafter, set aside four million dollars of the state aid to districts for special education appropriation for extraordinary expenses incurred in providing special education programs or services to one or more children with disabilities, with expenditures to be made as recommended by an oversight board and approved by the secretary of the Department of Education. Any funds not expended or obligated pursuant to this section shall not be subject to reversion pursuant to § 4-8-19. The total amount set aside for extraordinary expenses each fiscal year plus the total amount not reverted from previous fiscal years may not exceed five million five hundred thousand dollars.

The amount appropriated for extraordinary expenses shall be recalculated at the same time as the amount of the allocations for disability levels as provided in § 13-37-35.2.

Source: SL 1995, ch 101, § 6; SL 1998, ch 98, § 12; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2013, ch 79, § 13.



§ 13-37-40.1 Certification required for funding.

13-37-40.1. Certification required for funding. A school district is not eligible for funding from the money set aside in §§ 13-37-38 to 13-37-40, inclusive, unless the school district certifies to the secretary of education that its ending special education fund balance will not exceed ten percent of its special education expenditures for the current fiscal year.

Source: SL 1996, ch 108, § 4; SL 1998, ch 98, § 4; SL 2004, ch 17, § 28; SL 2013, ch 79, § 14.



§ 13-37-41 Establishing guidelines for expenditure of state aid for special education--Annual report.

13-37-41. Establishing guidelines for expenditure of state aid for special education--Annual report. The secretary of the Department of Education shall establish guidelines for the application, approval, distribution, and expenditure of these funds and shall report annually to the Legislature on such expenditures.

Source: SL 1995, ch 101, § 7; SL 2003, ch 272, § 63.



§ 13-37-42 Limitation on expenditure of funds set aside for extraordinaryexpenditures.

13-37-42. Limitation on expenditure of funds set aside for extraordinary expenditures. The amount set aside for extraordinary expenses may not be expended until the allocation of local need has been determined for each district and no more than one half of the amount set aside may be expended before January first of each year.

Source: SL 1995, ch 101, § 8.



§ 13-37-43 Temporary.

13-37-43. Temporary and executed



§ 13-37-44 Reduction of district's aid for special education for excess balance in fund.

13-37-44. Reduction of district's aid for special education for excess balance in fund. A school district's state aid for special education as calculated pursuant to § 13-37-36.1 shall be reduced by the amount which its ending special education fund balance exceeds twenty-five percent of its special education expenditures for the prior fiscal year or one hundred thousand dollars, whichever is greater, if the school district did not receive money set aside in § 13-37-40 during the prior fiscal year; or the amount which its ending special education fund balance exceeds ten percent of its special education expenditures for the prior fiscal year if the school district received money set aside in §§ 13-37-38 to 13-37-40, inclusive, during the prior fiscal year.

Source: SL 1995, ch 101, § 9A; SL 1996, ch 108, § 3; SL 1998, ch 98, § 5; SL 1999, ch 90, § 8; SL 2013, ch 79, § 15.



§ 13-37-45 Allocation of undistributed appropriations.

13-37-45. Allocation of undistributed appropriations. Any funds appropriated as state aid for special education which are not distributed according to § 13-37-36.3 or 13-37-43 shall be used to fund any shortfall of the appropriation provided for in § 13-13-73. The remaining funds shall be allocated by the secretary of the Department of Education for the purposes specified in § 13-37-38, 13-37-39, or 13-37-40. The secretary shall report to the Governor by January seventh of each year, the amount of state aid necessary to fully fund the special education formula in the current year. If a shortfall in the state aid appropriation for special education exists that cannot be covered by § 13-13-73, the Governor shall inform the Legislature and provide a proposal to eliminate the shortfall.

Source: SL 1995, ch 101, § 9B; SL 1997, ch 103, § 3; SL 2003, ch 272, § 63.



§ 13-37-46 Rules defining special education process--Appeal of local district'sdeterminations--Hearing--Report to Legislature.

13-37-46. Rules defining special education process--Appeal of local district's determinations--Hearing--Report to Legislature. The secretary of the Department of Education shall promulgate and review rules which further define special education processes regarding student identification, the placement committee process, and create an extraordinary cost oversight board. Any appeal of a local district's determination relating to special education or special education and related services shall be referred to the secretary of the Department of Education. The hearing shall be conducted by the secretary in accordance with the contested case provisions of chapter 1-26. The secretary of the Department of Education shall report to the Legislature in January 1996, on the progress of the department in exercising the above rule-making authority with a final set of rules delivered to the Governor and Legislature by November 1, 1995. In addition, the secretary shall prepare a model for the statewide implementation of §§ 13-37-35.1 to 13-37-46, inclusive, including a report of cost allocation figures of §§ 13-37-35.1 to 13-37-46, inclusive, to be delivered to the Governor and Legislature by November 1, 1995.

Source: SL 1995, ch 101, § 10; SL 2003, ch 272, § 63.



§ 13-37-47 Promulgation of rules.

13-37-47. Promulgation of rules. The secretary of the Department of Education may promulgate rules to implement the provisions of §§ 13-37-35.1 to 13-37-47, inclusive.

Source: SL 1995, ch 101, § 24; SL 2003, ch 272, § 63.



§ 13-37-48 Repealed.

13-37-48. Repealed by SL 2005, ch 100, § 2.



§ 13-37-48.1 Repealed.

13-37-48.1. Repealed by SL 2013, ch 79, § 16.



§ 13-37-49 Record of public school child count subject to examination by department.

13-37-49. Record of public school child count subject to examination by department. Any records related to the reporting of the child count of a public school district shall be subject to examination by the Department of Education at all times.

Source: SL 1999, ch 90, § 5; SL 2003, ch 272, § 63.



§ 13-37-50 Overreporting child count data--Recovery of twice amount of state aid--Intentional overreporting as misdemeanor.

13-37-50. Overreporting child count data--Recovery of twice amount of state aid--Intentional overreporting as misdemeanor. If, in the department's examination of the child count, it is determined that the data was overreported, the department shall recover from the district's special education fund twice the amount of state aid overpaid as a result of the overreporting. Upon recovery of the overpayment, the department shall deposit the overpayment into the state general fund. If the overreporting occurred with the intent to increase the amount of state aid received by overreporting, the individual responsible for the overreporting may be charged with a Class 1 misdemeanor as provided in § 13-8-44, with the maximum penalty as defined in § 22-6-2.

Source: SL 1999, ch 90, § 6.



§ 13-37-51 Repealed.

13-37-51. Repealed by SL 2013, ch 79, § 17.



§ 13-37-52 Department may promulgate rules to define disabilities.

13-37-52. Department may promulgate rules to define disabilities. The Department of Education may promulgate rules pursuant to chapter 1-26 to define the various disabilities in this chapter.

Source: SL 1999, ch 90, § 11; SL 2003, ch 272, § 63.



§ 13-37-53 Repealed.

13-37-53. Repealed by SL 2013, ch 79, § 18.



§ 13-37-54 Promulgation of rules for reallocation of state aid to special education.

13-37-54. Promulgation of rules for reallocation of state aid to special education. The Department of Education may promulgate rules pursuant to chapter 1-26 to provide for the reallocation of state aid to special education as provided for in § 13-28-9.1.

Source: SL 2001, ch 84, § 3; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2013, ch 79, § 19.



§ 13-37-55 Coordinated early intervening services.

13-37-55. Coordinated early intervening services. Up to fifteen percent of the local need as defined in subdivision 13-37-35.1(18) may be used to develop and implement coordinated, early intervening services for students in kindergarten through grade twelve who are not currently identified as needing special education or special education and related services, but who need additional academic and behavioral interventions to succeed in a general education environment to prevent them from being identified as having a special education disability.

Coordinated, early intervening services include:

(1) Professional development for teachers and other school staff to enable them to deliver scientifically-based academic instruction and behavioral interventions, including scientifically-based literacy instruction, and, if appropriate, instruction on the use of adaptive and instructional software; and

(2) Providing educational and behavioral evaluations, services and supports, including scientifically-based literacy instruction.
Source: SL 2013, ch 79, § 1.



§ 13-37-56 Approval for early intervening services.

13-37-56. Approval for early intervening services. A school district seeking to use funds pursuant to § 13-37-55 shall apply for approval for the use of such funds from the Department of Education on forms provided by the department.

Source: SL 2013, ch 79, § 2.



§ 13-37-57 Annual report on early intervening services.

13-37-57. Annual report on early intervening services. Any school district that uses funds pursuant to § 13-37-55 shall annually report to the Department of Education on:

(1) The number of students who receive coordinated, early intervening services; and

(2) The number of students who received early intervening services, and who subsequently receive special education or special education and related services within two years after receiving the coordinated, early intervening services.
Source: SL 2013, ch 79, § 3.



§ 13-37-58 Promulgation of rules on early intervening services.

13-37-58. Promulgation of rules on early intervening services. The Board of Education shall promulgate rules pursuant to chapter 1-26 establishing the application process, the application timelines, the criteria the department will use in approving a district's use of special education funds pursuant to § 13-37-55, and the collection of data on children served pursuant to § 13-37-57.

Source: SL 2013, ch 79, § 4.



§ 13-37-59 District with early intervening services ineligible for other funds.

13-37-59. District with early intervening services ineligible for other funds. A school district that provides early intervening services pursuant to § 13-37-55 is not eligible for funding from the money set aside pursuant to § 13-37-40 within a period of three years following the expenditure of such funds.

Source: SL 2013, ch 79, § 5.






Chapter 37A - Community Education [Repealed]

CHAPTER 13-37A

COMMUNITY EDUCATION [REPEALED]

[Repealed by SL 1994, ch 127, §§ 1-4]



Chapter 38 - Hospital Schools

CHAPTER 13-38

HOSPITAL SCHOOLS [REPEALED]

[Repealed by SL 1975, ch 128, § 377]



Chapter 39 - Vocational And Technical Education

§ 13-39-1 Repealed.

13-39-1. Repealed by SL 1975, ch 128, § 377



§ 13-39-1.1 Repealed.

13-39-1.1. Repealed by SL 1982, ch 147, § 1



§ 13-39-1.2 Definition of terms.

13-39-1.2. Definition of terms. Terms used in this chapter, mean:

(1) "Career and technical education," a contextual education model that employs career clusters and programs of study in preparing highly skilled students for success in postsecondary education and in-demand careers;

(2) "Career clusters," a distinct grouping of occupations and industries based on the knowledge and skills they require;

(3) "Center board," the governing body of a multidistrict, career and technical academy;

(4) "Department," the Department of Education;

(5) "Director," the person at the Department of Education responsible for the administration of career and technical education;

(6) "Facilities," buildings, rooms, property, and permanent equipment, including vehicles, used to provide vocational education;

(7) "LEA," a local education agency limited to public school districts and the legal entities that a school district is authorized to establish;

(8) "Multidistrict, career and technical academy," an educational entity designed to provide career and technical education and academic courses that prepare youth for a wide range of careers that require varying levels of education;

(9) "Multi-use facility," a structure or part of a structure for student or faculty use as a lounge area, cafeteria, classroom, or large group area not operated as a student union building in which student fees are charged and utilized to pay for construction and maintenance of a facility under the direct or indirect control of the students;

(10) "Participating district," a school district which has voting representation on a center board;

(11) "Postsecondary technical institute," a public nonprofit school legally authorized to provide public postsecondary technical education which does not culminate in a baccalaureate degree at that school;

(12) "Secretary," the state secretary of education;

(13) "State board," the South Dakota Board of Education.
Source: SL 1982, ch 147, § 2; SL 1985, ch 134, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2009, ch 88, § 1; SL 2010, ch 77, § 15; SL 2012, ch 88, § 15.



§ 13-39-2 Repealed.

13-39-2. Repealed by SL 1975, ch 130, § 1



§ 13-39-3 Repealed.

13-39-3. Repealed by SL 1994, ch 128, § 1



§ 13-39-4 Repealed.

13-39-4. Repealed by SL 1969, ch 218, § 2



§ 13-39-4.1 Repealed.

13-39-4.1. Repealed by SL 1994, ch 128, § 2



§ 13-39-5 Repealed.

13-39-5. Repealed by SL 1993, ch 140



§ 13-39-6 Repealed.

13-39-6. Repealed by SL 1985, ch 133, § 1



§ 13-39-7 Repealed.

13-39-7. Repealed by SL 1995, ch 87, § 57



§ 13-39-8 General supervision by director.

13-39-8. General supervision by director. Notwithstanding the provisions of § 13-15-2, the general control and supervision over career and technical education as provided in this chapter is the duty of the director under the direction of the secretary of education.

Source: SL 1965, ch 37, § 9; SL 1982, ch 147, § 5; SL 2004, ch 17, § 29; SL 2012, ch 88, § 16.



§ 13-39-9 Schools subject to general supervision by director.

13-39-9. Schools subject to general supervision by director. The director has general control and supervision over all career and technical education in all public secondary schools, public postsecondary institutions not under the control of the Board of Regents and all other career and technical education functions assigned to the director by the secretary of education.

Source: SL 1965, ch 37, § 3; SL 1982, ch 147, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 17.



§ 13-39-10 , 13-39-10.1. Repealed.

13-39-10, 13-39-10.1. Repealed by SL 1985, ch 134, §§ 1, 2



§ 13-39-11 Repealed.

13-39-11. Repealed by SL 1995, ch 87, § 58



§ 13-39-12 Cooperation with federal agencies.

13-39-12. Cooperation with federal agencies. The secretary of education may cooperate with federal agencies in the administration of any acts of Congress relating to career and technical education.

Source: SL 1965, ch 37, § 2 (5); SL 1982, ch 147, § 10; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 18.



§ 13-39-13 Agreements with federal and state agencies.

13-39-13. Agreements with federal and state agencies. The secretary of education may enter into contracts and agreements with any agency of the United States government or any agency of the state government or its political subdivisions for the purpose of career and technical education, to receive grants of federal funds for career and technical education and to expend those funds under rules promulgated by the South Dakota Board of Education pursuant to chapter 1-26.

Source: SL 1965, ch 37, § 2 (7); SL 1975, ch 128, § 248; SL 1982, ch 147, § 11; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 19.



§ 13-39-14 Repealed.

13-39-14. Repealed by SL 1995, ch 87, § 59



§ 13-39-15 Repealed.

13-39-15. Repealed by SL 1982, ch 147, § 55



§ 13-39-16 , 13-39-17. Repealed.

13-39-16, 13-39-17. Repealed by SL 1995, ch 87, §§ 60, 61



§ 13-39-17.1 Credentialing of teachers--Fees--Establishment, administration, and use ofcredentialing fund.

13-39-17.1. Credentialing of teachers--Fees--Establishment, administration, and use of credentialing fund. The department may collect fees for credentialing postsecondary technical teachers. The department shall credit all funds generated by these fees to a fund known as the postsecondary technical credentialing fund to be administered by the state treasurer. A payment from this fund is by voucher submitted to the state treasurer and is limited to promulgation of rules, forms, and incidental administrative costs associated with the credentialing of postsecondary technical teachers.

Source: SL 1980, ch 136; SL 1982, ch 147, § 15; SL 1994, ch 129; SL 2010, ch 77, § 16.



§ 13-39-18 Requests for new programs submitted to state board.

13-39-18. Requests for new programs submitted to state board. The director shall submit all requests for new programs from the postsecondary technical institutes in the state to the state board for action.

Source: SL 1965, ch 37, § 5 (4); SL 1982, ch 147, § 16.



§ 13-39-19 Distribution of state and federal funds to schools--State treasurer custodianof money from federal appropriations.

13-39-19. Distribution of state and federal funds to schools--State treasurer custodian of money from federal appropriations. The secretary of education may distribute funds appropriated to the department by the Legislature or granted by any federal agency to the state in accordance with chapter 4-8B, for career and technical education in public secondary and postsecondary technical institutes in the state in accordance with a state plan or plans adopted by the South Dakota Board of Education. The aid disbursed to the different schools of the state and all expenses incurred in the administration of the provisions of any federal acts relating to career and technical education shall be paid out of the funds of the secretary appropriated for that purpose and from the federal funds allotted to the State of South Dakota for similar purposes. The state treasurer is the custodian of all money paid to the state from federal appropriations for the purpose of career and technical education and shall disburse the funds on warrants issued by the state auditor upon vouchers approved by the director. The secretary of education shall authorize the director to submit vouchers to the state auditor for the amount payable as state and federal aid to each school approved under the provisions of this chapter. Upon receipt of the vouchers, the state auditor shall draw warrants on the state treasury in favor of the treasurer of the public secondary and postsecondary technical institute for the sum approved by the secretary.

Source: SL 1965, ch 37, § 2 (6); SL 1978, ch 118; SL 1982, ch 147, § 17; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 20.



§ 13-39-20 Repealed.

13-39-20. Repealed by SL 1982, ch 147, § 56



§ 13-39-21 Uniform system for gathering and reporting data.

13-39-21. Uniform system for gathering and reporting data. The director shall prescribe a uniform system for gathering and reporting career and technical education data.

Source: SL 1965, ch 37, § 5 (6); SL 1982, ch 147, § 18; SL 2012, ch 88, § 21.



§ 13-39-22 Repealed.

13-39-22. Repealed by SL 1995, ch 88, § 19



§ 13-39-23 Repealed.

13-39-23. Repealed by SL 1995, ch 87, § 62



§ 13-39-23.1 Repealed.

13-39-23.1. Repealed by SL 1982, ch 147, § 57



§ 13-39-24 Repealed.

13-39-24. Repealed by SL 1995, ch 87, § 63



§ 13-39-25 Repealed.

13-39-25. Repealed by SL 1995, ch 88, § 20



§ 13-39-26 Nonpublic secondary or postsecondary technical institutions.

13-39-26. Nonpublic secondary or postsecondary technical institutions. The provisions of this chapter do not apply to nonpublic secondary or postsecondary technical institutions except that the secretary of education and LEAs may enter into agreements with these schools and institutions to provide career and technical education.

Source: SL 1965, ch 37, § 2; SL 1982, ch 147, § 23; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 22.



§ 13-39-27 LEA authority to establish career and technical education programs.

13-39-27. LEA authority to establish career and technical education programs. For the purposes of providing career and technical education, all LEAs of this state may establish, in cooperation with the department, career and technical education programs by career clusters, as provided in this chapter, under terms and conditions agreed upon. Any LEA board may enter into any agreement to provide career and technical education. An agreement made pursuant to this section is not subject to the limitation of the tuition law. An LEA may expend its money for career and technical education.

Source: SL 1965, ch 37, § 6; SL 1971, ch 123; SL 1975, ch 128, § 252; SL 1982, ch 147, § 24; SL 2012, ch 88, § 23.



§ 13-39-28 Persons eligible for vocational education.

13-39-28. Persons eligible for vocational education. Anyone who may profit from the vocational education course to which the person applies may be enrolled upon application and acceptance in accordance with the provisions of §§ 13-39-1.2 to 13-39-29, inclusive, and as prescribed by the South Dakota Board of Education.

Source: SL 1965, ch 37, § 7; SL 1982, ch 147, § 25.



§ 13-39-29 Property acquired, held, used and transferred by secretary--Legislativeapproval required for real property.

13-39-29. Property acquired, held, used and transferred by secretary--Legislative approval required for real property. The secretary of education, through the director, may receive, acquire, have charge of, and operate all properties for the purposes authorized in this chapter. The secretary may acquire by gift, subject to the provisions of § 5-24-12, or purchase real and personal property for the use of career and technical education and may dispose of or transfer the same whenever the purposes of this chapter are benefited. The secretary may not purchase, lease, sell, encumber, or alienate any real property without the consent and prior approval of the Legislature.

Source: SL 1965, ch 37, § 8; SL 1982, ch 147, § 26; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 24.



§ 13-39-30 Repealed.

13-39-30. Repealed by SL 1982, ch 147, § 58



§ 13-39-31 Repealed.

13-39-31. Repealed by SL 1975, ch 128, § 377



§ 13-39-32 Repealed.

13-39-32. Repealed by SL 1995, ch 87, § 64



§ 13-39-33 Repealed.

13-39-33. Repealed by SL 1982, ch 147, § 59



§ 13-39-34 LEA petition to operate postsecondary technical institute--Hearings andinvestigation of petition.

13-39-34. LEA petition to operate postsecondary technical institute--Hearings and investigation of petition. Any LEA proposing to operate a postsecondary technical institute or establish an existing postsecondary technical institute as a separate legal entity may petition the state board pursuant to §§ 13-39-35 to 13-39-36, inclusive. The state board may conduct hearings, investigate school records, and secure other data relating to the proposed postsecondary technical institute, its geographical location, the demography and economy of the area, and any other facts relating to the proposed postsecondary technical institute which the state board may consider appropriate.

Source: SL 1965, ch 63, § 2; SL 1975, ch 128, § 253; SL 1975, ch 137, § 2; SL 1982, ch 147, § 28.



§ 13-39-35 Findings on petition for LEA operation of postsecondary technical institute--Recommendation of legislative approval.

13-39-35. Findings on petition for LEA operation of postsecondary technical institute--Recommendation of legislative approval. If the South Dakota Board of Education finds that the classification petitioned for would further the educational interests of the state, more nearly equalize the educational opportunities in certain phases of technical education to persons in this state who are of the age and maturity to pursue study in preparation for entering the labor market, be of potential benefit to persons in all communities of the state, and is otherwise in accordance with the plans of the state board, it may recommend the petition be approved by the Legislature.

Source: SL 1965, ch 63, § 3; SL 1975, ch 137, § 3; SL 1982, ch 147, § 29.



§ 13-39-35.1 LEA operation of postsecondary technical institute--Unapproved instituteineligible for state money.

13-39-35.1. LEA operation of postsecondary technical institute--Unapproved institute ineligible for state money. If the Legislature approves the petition by passing a joint resolution, an LEA may operate a postsecondary technical institute. If an LEA begins to operate a postsecondary technical institute without the approval required by this section, that school is ineligible for state career and technical education money.

Source: SL 1975, ch 137, § 4; SL 1982, ch 147, § 30; SL 2012, ch 88, § 25.



§ 13-39-35.2 Powers and duties of postsecondary technical institute--Selection ofgoverning board--Separate entity.

13-39-35.2. Powers and duties of postsecondary technical institute--Selection of governing board--Separate entity. The joint resolution passed pursuant to § 13-39-35.1 shall specify the duties and powers of a postsecondary technical institute. The resolution may also specify the procedure for selecting members of the governing board, which may include local elections for such members. A school established pursuant to § 13-39-35.1 may be a distinct legal entity separate and apart from the school district or districts which established it.

Source: SL 1981, ch 147; SL 1982, ch 147, § 31; SL 1985, ch 136, § 4A.



§ 13-39-35.3 Modification of governing board--Establishment of postsecondary technicalinstitute as separate LEA.

13-39-35.3. Modification of governing board--Establishment of postsecondary technical institute as separate LEA. Any postsecondary technical institute, LEA school district or school districts, or any combination of them that established a postsecondary technical institute may modify the postsecondary technical institute's governing board, the procedure for selecting the governing board members and may determine whether to establish the postsecondary technical institute as a distinct separate LEA, which shall be an LEA and a public body under chapter 1-16A. Upon establishment of such a separate LEA, the school district shall assign to, and the newly established separate LEA shall expressly assume, all rights, covenants and obligations of the school district in connection with any lease purchase agreement or sublease authorized under §§ 13-39-66 to 13-39-71, inclusive, and any and all instruments and other agreements related thereto.

Source: SL 2014, ch 93, § 5, eff. Mar. 28, 2014.



§ 13-39-36 Establishment, classification and supervision of postsecondary technicalinstitutes.

13-39-36. Establishment, classification and supervision of postsecondary technical institutes. If the petition is approved by the Legislature, the LEA may establish the proposed school and the state board shall classify the school as a postsecondary technical institute. The state board shall conduct general supervision as provided in § 13-39-37 and in the rules adopted pursuant to chapter 1-26 by the state board.

Source: SL 1965, ch 63, § 4; SL 1975, ch 128, § 254; SL 1975, ch 137, § 5; SL 1982, ch 147, § 32.



§ 13-39-37 Promulgation of rules governing postsecondary technical institutes.

13-39-37. Promulgation of rules governing postsecondary technical institutes. The South Dakota Board of Education may promulgate rules, pursuant to chapter 1-26, to be administered by the director, governing the operation and maintenance of postsecondary technical institutes which will afford the people of the state, insofar as practicable, an equal opportunity to acquire a public technical education. The rules may provide for the following:

(1) Curriculum and standards of instruction and scholarship;

(2) Attendance requirements, age limits of trainees, eligibility for attendance, and tuition payments and other charges;

(3) Apportionment and distribution of funds made available to the board for carrying out the purposes of §§ 13-39-34 to 13-39-39, inclusive;

(4) Transportation requirements and payments;

(5) General administrative matters;

(6) The submission of the annual budget of the postsecondary technical institute which shall include, but is not limited to, a description of programs, a list of staff positions, and the amount for supplies and operating expenses associated with the programs offered. The rules shall require the budget to include all operating costs of programs, including those costs ineligible for reimbursement from federal and state funds, shall state the procedure for amending and filing it with the Department of Education and shall provide that failure to comply with the rules may result in withholding of payments from federal and state funds;

(7) The submission of plans of LEAs for new construction or major renovation of facilities eligible for reimbursement. The rules regarding these plans shall provide a requirement that the LEA, by a written resolution, declare the LEA committed to begin construction if the budget of the state board provides the matching funds;

(8) The promotion and coordination of career and technical education; and

(9) The prevention of unwarranted duplication of programs.
Source: SL 1965, ch 63, § 5; SL 1975, ch 128, § 255; SL 1975, ch 138, § 2; SL 1982, ch 147, § 33; SL 1985, ch 134, § 3; SL 2010, ch 77, § 17; SL 2012, ch 88, § 26.



§ 13-39-37.1 Union buildings and recreational facilities for postsecondaryvocational-technical students prohibited--Cafeterias or multi-use facilitiespermitted.

13-39-37.1. Union buildings and recreational facilities for postsecondary vocational-technical students prohibited--Cafeterias or multi-use facilities permitted. Notwithstanding the provisions of §§ 13-16-6, 13-16-7, and 13-19-7, school districts may not construct student union buildings and recreational facilities for postsecondary technical institute students. This restriction includes the use of student fees to pay for student union buildings and recreational or multi-use facilities. The provisions of this section may not be construed as a restriction of construction or operation of regular cafeteria or multi-use facilities for students at postsecondary technical institutes.

Source: SL 1975, ch 129, § 1; SL 1982, ch 147, § 62.



§ 13-39-38 Apportionment and distribution of funds to postsecondary technicalinstitutes--Use of funds.

13-39-38. Apportionment and distribution of funds to postsecondary technical institutes--Use of funds. The secretary of education shall apportion and distribute funds made available for postsecondary technical institutes through a formula approved by the South Dakota Board of Education to the LEAs having jurisdiction over postsecondary technical institutes to assist in maintaining and operating those schools. The use of the funds are subject to rules promulgated by the state board pursuant to subdivision 13-39-37(3) and in accordance with the approved state plan for career and technical education. However, the formula approved by the South Dakota Board of Education may not reduce or increase the apportionment and distribution to any postsecondary technical institute as a result of any municipal, county, or LEA financial support.

Source: SL 1965, ch 63, § 6; SL 1975, ch 128, § 256; SL 1975, ch 138, § 3; SL 1982, ch 147, § 34; SL 1985, ch 134, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 27; SL 2014, ch 93, § 4, eff. Mar. 28, 2014.



§ 13-39-39 Distribution of state appropriations and federal funds to postsecondarytechnical institutes.

13-39-39. Distribution of state appropriations and federal funds to postsecondary technical institutes. The department shall distribute funds to the postsecondary technical institutes under the provisions of § 13-39-38 from money appropriated to the department for that purpose, and from federal funds allotted to the State of South Dakota for that purpose.

Source: SL 1965, ch 63, § 7; SL 1975, ch 128, § 257; SL 1982, ch 147, § 35; SL 2010, ch 77, § 18.



§ 13-39-39.1 Separate accounting and funds for operation of postsecondary technicalinstitutes.

13-39-39.1. Separate accounting and funds for operation of postsecondary technical institutes. LEAs operating postsecondary technical institutes shall keep separate the accounting and funds for the operation of the postsecondary technical programs. The LEA shall deposit receipts, student fees and income from state and federal sources, as well as any other receipts incidental to the operation of the postsecondary technical institute, in the fund or funds created pursuant to this chapter.

Source: SL 1975, ch 138, § 1; SL 1982, ch 147, § 36.



§ 13-39-40 Repealed.

13-39-40. Repealed by SL 1982, ch 147, § 60



§ 13-39-41 Submission of plan for multidistrict, career and technical academy--Compliance with state plan and rules.

13-39-41. Submission of plan for multidistrict, career and technical academy--Compliance with state plan and rules. The school boards of two or more school districts may submit to the South Dakota Board of Education a proposed plan to establish a multidistrict, career and technical academy. The proposal shall be consistent with the state plan for career and technical education and shall meet the rules as promulgated by the state board pursuant to chapter 1-26.

Source: SL 1973, ch 123, § 3; SL 1975, ch 128, § 258; SL 1982, ch 147, § 37; SL 2009, ch 88, § 2; SL 2012, ch 88, § 28.



§ 13-39-42 State board examination of plan for multidistrict, career and technicalacademy--Approval or disapproval.

13-39-42. State board examination of plan for multidistrict, career and technical academy--Approval or disapproval. When the state board receives a proposed plan to establish a multidistrict, career and technical academy, the board shall examine the plan and may conduct hearings to receive evidence pertaining to the proposed multidistrict, career and technical academy. The state board may approve or disapprove the proposed plan.

Source: SL 1973, ch 123, § 4; SL 1975, ch 128, § 259; SL 1982, ch 147, § 38; SL 2009, ch 88, § 3.



§ 13-39-43 Agreement of participation in multidistrict, career and technical academy--Resolution of agreement.

13-39-43. Agreement of participation in multidistrict, career and technical academy--Resolution of agreement. After approval of a plan pursuant to § 13-39-42, all participating school districts of a multidistrict, career and technical academy shall enter into an agreement of participation which must receive a vote of approval by the school board of each participating school district. Prior to the effective date of an approved plan, each participating school board shall adopt a resolution of agreement and shall publish the resolution once in the official newspapers of each participating school district.

Source: SL 1973, ch 123, § 4; SL 1982, ch 147, § 39; SL 2009, ch 88, § 4.



§ 13-39-44 Multidistrict, career and technical academy center board.

13-39-44. Multidistrict, career and technical academy center board. A center board shall organize and administer a multidistrict, career and technical academy. A center board shall consist of at least five members but not more than a total of one member for each participating district, except that each participating school district with five hundred or more students is allowed one member for each five hundred students or fraction thereof not to exceed three members from any one school district. Center board members shall be members of the school boards of the participating school districts as appointed by their respective school boards.

Source: SL 1973, ch 123, § 9; SL 1982, ch 147, § 40; SL 2009, ch 88, § 5.



§ 13-39-45 Small academy center board.

13-39-45. Small academy center board. If four or less school districts comprise a multidistrict, career and technical academy, and if enrollment within the school districts is insufficient to provide five members in accordance with § 13-39-44, the boards of the school districts shall agree upon the number and manner of selection of members of the center board and shall submit their plan of selection for approval or disapproval to the state board pursuant to § 13-39-41.

Source: SL 1973, ch 123, § 9; SL 1982, ch 147, § 41; SL 2009, ch 88, § 6.



§ 13-39-46 Terms of office of center board members--Vacancies.

13-39-46. Terms of office of center board members--Vacancies. The terms of office of the members of center boards shall be for three years and shall terminate on June thirtieth or as soon thereafter as their successors are appointed and qualify. At the initial organizational meeting of a center board, the initial terms of office of each member shall be determined by lot in a manner which shall result in approximately one-third of the membership serving for one year, one-third of the membership serving for two years, and the balance of the membership serving for three years.

Vacancies on a center board shall be filled by the school board whose representation was lost when the vacancy occurred.

Source: SL 1973, ch 123, § 10.



§ 13-39-47 Oaths of center board members.

13-39-47. Oaths of center board members. All persons appointed to a center board shall qualify and assume office at the first regular meeting of a center board in July or the first regular meeting of a center board following their appointment by taking and subscribing to the oath as provided for regular school board members.

Source: SL 1973, ch 123, § 10.



§ 13-39-48 Meetings of center board--Annual election of officers.

13-39-48. Meetings of center board--Annual election of officers. The director shall call and conduct the initial organizational meeting of a center board. A center board shall meet at least monthly. At each July meeting, the center board shall select officers for the current school year.

Source: SL 1973, ch 123, § 12; SL 1982, ch 147, § 42.



§ 13-39-49 Chairman and vice chairman of center board.

13-39-49. Chairman and vice chairman of center board. The officers of a center board shall be a chairman and a vice chairman, who shall not be from the same school district. The chairman shall preside at all meetings of a center board and in his absence the vice chairman shall preside.

Source: SL 1973, ch 123, § 11.



§ 13-39-50 Voting by center board members--Quorum--Majority required for action.

13-39-50. Voting by center board members--Quorum--Majority required for action. Each center board member shall be entitled to one vote. A majority of the members of a center board shall constitute a quorum. Any motion or resolution may be adopted only by a majority vote of the members of the center board.

Source: SL 1973, ch 123, § 11.



§ 13-39-51 Employment of personnel by center board.

13-39-51. Employment of personnel by center board. The center board may employ personnel to administer the affairs of the multidistrict center and the center board shall determine their duties.

Source: SL 1973, ch 123, § 11; SL 1982, ch 147, § 43.



§ 13-39-52 Repealed.

13-39-52. Repealed by SL 1994, ch 130, § 1



§ 13-39-53 School district laws applicable to multidistrict, career and technicalacademies.

13-39-53. School district laws applicable to multidistrict, career and technical academies. Multidistrict, career and technical academies are subject to the rules adopted by the state board pursuant to chapter 1-26 and to applicable statutory requirements of school districts. A center board has the same power, authority, responsibility, and obligations as a school board, except for the authority to levy taxes and to issue bonds. All state statutes relating to educational financial activities and other educational activities apply to multidistrict, career and technical academies unless otherwise prohibited by §§ 13-39-41 to 13-39-64, inclusive.

Source: SL 1973, ch 123, §§ 8, 14, 15; SL 1975, ch 128, § 261; SL 1982, ch 147, § 45; SL 2009, ch 88, § 7.



§ 13-39-54 Bonds and tax levies prohibited--Funds provided by participating districts.

13-39-54. Bonds and tax levies prohibited--Funds provided by participating districts. A center board may not issue bonds or levy a tax on its behalf. The participating school districts may provide funds for the purpose of construction, purchase, and lease of equipment and facilities. A participating district may make payments to a center board for the participating district's share of expenditures made by the center board pursuant to § 13-16-6 from the participating district's capital outlay fund. All expenditures of this type made by participating districts prior to the effective date of this statute are ratified. A center board shall acquire by assessment of the participating school districts the necessary funds for the conduct of the vocational programs, services and other expenses of the multidistrict, career and technical academy.

Source: SL 1973, ch 123, §§ 13, 14; SL 1982, ch 147, § 46; SL 2009, ch 88, § 8.



§ 13-39-55 Assessment of participating districts for proportionate share of centerexpenses--Payment.

13-39-55. Assessment of participating districts for proportionate share of center expenses--Payment. For the purpose of paying any administrative, planning, operating, or capital expenses incurred or to be incurred, a center board shall assess each participating school district its proportionate share based upon its enrollment in grades nine through twelve as compared to the total enrollment in grades nine through twelve of all participating school districts in the multidistrict center. Each participating school district shall remit payment of its assessment to the center board no later than thirty days after the official date of receipt as noted on the assessment notice.

Source: SL 1973, ch 123, § 16; SL 1982, ch 147, § 47.



§ 13-39-56 Apportionment and distribution of funds available to multidistrict, careerand technical academies.

13-39-56. Apportionment and distribution of funds available to multidistrict, career and technical academies. The secretary of education shall apportion and distribute funds made available to multidistrict, career and technical academies to assist in defraying instructional costs. The use of these funds is subject to the state plans for career and technical education and to rules promulgated by the South Dakota Board of Education pursuant to chapter 1-26.

Source: SL 1973, ch 123, § 17; SL 1975, ch 128, § 262; SL 1982, ch 147, § 48; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2009, ch 88, § 9; SL 2012, ch 88, § 29.



§ 13-39-57 Appropriated and federal funds used for distribution.

13-39-57. Appropriated and federal funds used for distribution. Funds distributed to the multidistrict, career and technical academies under the provisions of § 13-39-56 are to be paid out of money appropriated to the division and from federal funds allotted to the State of South Dakota for the purposes of career and technical education.

Source: SL 1973, ch 123, § 18; SL 1982, ch 147, § 49; SL 2009, ch 88, § 10; SL 2012, ch 88, § 30.



§ 13-39-58 Business of center--Ownership of property.

13-39-58. Business of center--Ownership of property. A center board shall have charge of the business of the center and may lease or acquire ownership of the equipment and facilities.

Source: SL 1973, ch 123, § 13; SL 1975, ch 128, § 263.



§ 13-39-59 District becoming participant in established center--Procedure.

13-39-59. District becoming participant in established center--Procedure. After a multidistrict center is established, additional school districts may become participants in the multidistrict center and are governed by the provisions of §§ 13-39-41 to 13-39-64, inclusive, upon following the process pursued by the school districts originally forming the multidistrict center including approval by the school district board and the center board according to the procedure set forth in §§ 13-39-60 and 13-39-61.

Source: SL 1973, ch 123, § 5; SL 1982, ch 147, § 50; SL 1994, ch 130, § 2.



§ 13-39-60 School board resolution to participate in established center--Fee--Publicationof resolution.

13-39-60. School board resolution to participate in established center--Fee--Publication of resolution. A school board by resolution may request that the center board approve the school district as a participating district in an established multidistrict center. A center board may require, as a condition of participation, payment of a fee not exceeding the applying school district's pro rata share of all capital outlay expenditures, excluding state and federal reimbursement from the state board, made by the center board prior to the application for membership by the applying district. The school board shall publish the resolution once in the official newspaper of that district.

Source: SL 1973, ch 123, § 5 (1); SL 1975, ch 128, § 264; SL 1982, ch 147, § 51; SL 1994, ch 130, § 3.



§ 13-39-61 Referendum on district participation in multidistrict center--Majorityrequired for approval.

13-39-61. Referendum on district participation in multidistrict center--Majority required for approval. A school board may not become a participating member of a multidistrict center if the resolution provided for in § 13-39-60 is disapproved by a majority of the total number of votes cast on the question of the school district's participation in the multidistrict center. A school board shall call a referendum election if a petition, signed by at least five percent of the number of qualified voters voting in the most recent annual school election, is filed with the business manager within sixty days of the date of publication of the resolution. The form of the ballot question shall be "shall (school district name) become a participating member of (multidistrict center name)?" The school board may call a special election for the referendum provided for in this section. The school board is bound by the result of the election for the next school fiscal year.

Source: SL 1973, ch 123, § 5 (2); SL 1975, ch 128, § 265; SL 1982, ch 147, § 52.



§ 13-39-62 Withdrawal of district from participation in academy--Submission to voters--Effect of withdrawal.

13-39-62. Withdrawal of district from participation in academy--Submission to voters--Effect of withdrawal. A school district may withdraw from a multidistrict, career and technical academy if the school board submits a resolution to that effect to the center board and if the center board approves the resolution. If the resolution to withdraw is not approved by the center board, the school board of the district seeking the withdrawal may refer the question to a vote of the people. The form of the ballot question shall be "shall (school district name) continue as a participating member of (multidistrict, career and technical academy name)?" If a majority of the total number of votes cast on the question is not in favor of continuing participation in the multidistrict, career and technical academy, the school district shall terminate its participation in the multidistrict, career and technical academy at the end of the next school fiscal year or on a date determined by the center board. Withdrawal of a district from a multidistrict, career and technical academy does not affect the liability of the withdrawing school district or its share of outstanding obligations incurred prior to the submission of the resolution of withdrawal provided for in this section. However, the withdrawing school district abandons any interest it has in the multidistrict, career and technical academy's assets.

Source: SL 1973, ch 123, § 6; SL 1975, ch 128, § 266; SL 1982, ch 147, § 53; SL 1994, ch 130, § 4; SL 1995, ch 102; SL 2009, ch 88, § 11.



§ 13-39-63 Repealed.

13-39-63. Repealed by SL 1982, ch 147, § 61



§ 13-39-64 Rules for multidistrict, career and technical academies.

13-39-64. Rules for multidistrict, career and technical academies. The center board may adopt rules, pursuant to chapter 1-26, pertaining to the creation, dissolution, operation, control, supervision, and approval of multidistrict, career and technical academies in South Dakota.

Source: SL 1973, ch 123, § 2; SL 1975, ch 128, § 268; SL 1982, ch 147, § 54; SL 2009, ch 88, § 12.



§ 13-39-65 Continuing contract provisions not applicable--Notice of termination toemployee.

13-39-65. Continuing contract provisions not applicable--Notice of termination to employee. The continuing contract provisions set forth in §§ 13-43-9.1 to 13-43-11, inclusive, do not apply to any person employed in a public postsecondary technical institute. At least sixty days prior to the termination of an employee in a postsecondary technical institute, the governing board shall notify in writing the employee of such termination.

Source: SL 1986, ch 122, § 10.



§ 13-39-66 Lease-purchase agreements made by LEA or secretary of education--Terms--Approval by secretary.

13-39-66. Lease-purchase agreements made by LEA or secretary of education--Terms--Approval by secretary. Any LEA may enter into lease-purchase agreements with the health and educational facilities authority or the secretary of education for capital improvements for the design, acquisition, construction, equipping, or improvement of facilities the LEA considers necessary or appropriate. In addition, the secretary may enter into any lease-purchase agreement of such facilities either with an LEA or the health and educational facilities authority.

Such lease-purchase agreements shall include such terms as the health and educational facilities authority considers necessary, including without limitation, terms of default, remedies, representations, and covenants of the lessee.

No such lease-purchase agreements are effective until approved by the secretary of education. The term lease-purchase agreements as used in this section includes any sublease.

Source: SL 1987, ch 144, § 1; SL 1988, ch 149, § 2; SL 2003, ch 272, § 63.



§ 13-39-67 Lease-purchase agreement--Maximum term--Approval by LEA board onbehalf of LEA--Contents--Power of LEA or secretary of education to enteragreement not limited.

13-39-67. Lease-purchase agreement--Maximum term--Approval by LEA board on behalf of LEA--Contents--Power of LEA or secretary of education to enter agreement not limited. A lease-purchase agreement authorized by § 13-39-66 may be for a term of no more than thirty years, shall be approved by the LEA board on behalf of the LEA, may provide for the simultaneous conveyance of existing facilities to be leased-back with the improvements and other property being financed, may provide for all right, title and interest of the authority to be conveyed to the LEA or the secretary of education upon payment or other discharge of the bonds issued therefor, and may contain such other provisions as the authority and the state board determine necessary or appropriate to secure payment of amounts due under such agreements. No other statute may limit or otherwise restrict the power and authority of an LEA or the secretary to enter into such a lease-purchase agreement or govern the procedure by which such agreement is authorized.

Source: SL 1987, ch 144, § 2; SL 1988, ch 149, § 3; SL 2003, ch 272, § 63.



§ 13-39-68 Power of secretary of education to contract--Pledge of tuition and fees--Lien--Recording of contract not needed.

13-39-68. Power of secretary of education to contract--Pledge of tuition and fees--Lien--Recording of contract not needed. The secretary of education may contract with or enter into other agreements with the South Dakota Health and Educational Facilities Authority, one or more LEAs, the state treasurer or others in order to pledge or otherwise transfer all or any portion of tuition and other student fees subject to deposit in the tuition subaccount in order to secure payments by any LEA or the secretary under a lease-purchase agreement with the authority. Any such contract or other agreement may also provide for the release from such pledge and lien of such amounts as are deemed not to be necessary for payment of amounts currently due and owing under lease-purchase agreements. Any such pledge of such tuition and other student fees shall be valid and binding from the time when the pledge is made. The amount of tuition and other fees so pledged and thereafter received shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against the LEAs and any other persons having claims of any kind in tort, contract, or otherwise against the LEA, the secretary, the authority, the state treasurer or any other person, irrespective of whether such persons have notice thereof. Neither the contract nor any other agreement or instrument by which a pledge is created need to be recorded.

Source: SL 1987, ch 144, § 3; SL 1988, ch 149, § 4; SL 2003, ch 272, § 63.



§ 13-39-69 Postsecondary technical institutes facilities fund--Subfunds--Earningstransferred annually to tuition subaccount.

13-39-69. Postsecondary technical institutes facilities fund--Subfunds--Earnings transferred annually to tuition subaccount. There is created a separate trust fund on behalf of the secretary of education to be on deposit with the state treasurer, such fund to be designated the postsecondary technical institutes facilities fund. The fund shall consist of all appropriations by the State Legislature specifically designated for deposit in the fund and any other moneys designated for deposit in the fund, including any investment earnings. The treasurer may create subfunds or accounts within the trust fund created under this section as the treasurer considers necessary. Any earnings from the investment of such fund may be transferred annually by the state treasurer to the tuition subaccount established by § 13-39-70.

Source: SL 1987, ch 144, § 4; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 31.



§ 13-39-70 Tuition subaccount--Deposit of tuition and student fees--Disbursement ofmoneys.

13-39-70. Tuition subaccount--Deposit of tuition and student fees--Disbursement of moneys. There is hereby created within the postsecondary technical institutes facilities fund a tuition subaccount. The secretary may determine and require that all or any portion of the tuition and other student fees payable to an LEA shall be deposited in the subaccount. No moneys may be disbursed from the tuition subaccount for any purpose other than to pay lease rentals or other amounts due and owing in connection with:

(1) Any facility originally leased to the board of regents but now utilized for career and technical education so long as such facility is on the campus of a postsecondary technical institute; and

(2) Any lease-purchase agreement authorized under §§ 13-39-66 and 13-39-67 unless the health and educational facilities authority files with the state treasurer a certification that it has on deposit or there has otherwise been appropriated sufficient moneys to pay all amounts due or to become due within the next three months on all such lease-purchase agreements.

No lease rentals on facilities described in subsection (1) may be paid unless the secretary of education has approved the assumption of the former board of regents' lease obligations by the tuition subaccount. Thereafter, the state treasurer shall retain in the postsecondary technical institutes facilities fund for future repair and improvement as authorized by the Legislature such amounts, not to exceed ten percent thereof, as the secretary shall direct.

Source: SL 1987, ch 144, § 5; SL 1988, ch 149, § 5; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2006, ch 107, § 4, eff. Mar. 8, 2006; SL 2012, ch 88, § 32.



§ 13-39-70.1 Postsecondary technical institute equipment fund established.

13-39-70.1. Postsecondary technical institute equipment fund established. There is established a postsecondary technical institute equipment fund.

Source: SL 2014, ch 93, § 6, eff. Mar. 28, 2014.



§ 13-39-70.2 Distributions from postsecondary technical institute equipment fund.

13-39-70.2. Distributions from postsecondary technical institute equipment fund. Any money in the postsecondary technical institute equipment fund is continuously appropriated for distribution as provided in this section. The secretary of education shall grant the money to the postsecondary technical institutes to purchase equipment. Equipment purchases shall be based upon priorities established by each postsecondary technical institute, approved by each postsecondary technical institute's governing body and approved by the South Dakota Board of Education.

Source: SL 2014, ch 93, § 8, eff. Mar. 28, 2014.



§ 13-39-71 Payment of lease-purchase obligations from postsecondary technicalinstitutes trust fund.

13-39-71. Payment of lease-purchase obligations from postsecondary technical institutes trust fund. All or any portion of the lease-purchase obligations under or in connection with any lease-purchase agreement authorized under §§ 13-39-66 and 13-39-67 may be paid or discharged out of moneys available from the investment earnings on the postsecondary technical institutes trust fund or from any amounts on deposit in the tuition subaccount of such fund upon the determination by the secretary of education to pledge or otherwise transfer such amounts to the health and educational facilities authority.

Source: SL 1987, ch 144, § 8; SL 1988, ch 149, § 6; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 33.



§ 13-39-72 Award of associate in applied sciences degrees--Promulgation of rules.

13-39-72. Award of associate in applied sciences degrees--Promulgation of rules. An LEA operating an approved postsecondary technical institute may award an associate in applied sciences degree. The state board may promulgate rules pursuant to chapter 1-26 providing for approval of programs in postsecondary technical institutes leading to an associate in applied science degree. In approving any program, the state board shall consider curriculum, required hours, quality of instruction, minimum standards for entry into the programs, and standards for program completion.

Source: SL 1988, ch 150; SL 2012, ch 88, § 34.



§ 13-39-73 Bookstores, food service, and parts and supply stores--Sale of computers.

13-39-73. Bookstores, food service, and parts and supply stores--Sale of computers. Any postsecondary technical institute may only operate bookstores, food service, and parts and supply stores to benefit the students of that institute. The activities of such enterprise may include the sale of computer hardware and software to students and faculty of the institute and the financing of those sales.

Source: SL 2007, ch 106, § 1.






Chapter 40 - Vocational Rehabilitation

CHAPTER 13-40

VOCATIONAL REHABILITATION [REPEALED]

[Repealed by SL 1975, ch 128, § 377]



Chapter 41 - Junior Colleges

CHAPTER 13-41

JUNIOR COLLEGES [REPEALED]

[Repealed by SL 1975, ch 128, § 377]



Chapter 42 - Certification And Evaluation Of Teachers, Principals, And Superintendents

§ 13-42-1 Certificate required to teach or administer in public schools.

13-42-1. Certificate required to teach or administer in public schools. No person may teach or administer in any of the public schools of this state or draw wages as a teacher, principal, or superintendent who does not have a certificate issued by the secretary of the Department of Education authorizing the person to teach or administer in the school or field for which he was employed.

Source: SDC 1939, § 15.3807; SL 1955, ch 41, ch 16, § 2; SDC Supp 1960, § 15.3802; SL 1975, ch 128, § 293; SL 1985, ch 129, § 17; SL 1986, ch 122, §§ 1, 17; SL 1987, ch 29, § 75; SL 1989, ch 153, § 1; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-42-1.1 Repealed.

13-42-1.1. Repealed by SL 1989, ch 153, § 2



§ 13-42-2 Repealed.

13-42-2. Repealed by SL 2001, ch 86, § 1



§ 13-42-3 Promulgation of rules on teacher certification.

13-42-3. Promulgation of rules on teacher certification. The South Dakota Board of Education shall promulgate rules pursuant to chapter 1-26 establishing the requirements and criteria that an applicant shall meet in order to be issued a teacher's certificate by the secretary of the Department of Education authorizing the holder of the certificate to accept a teaching or administrative position in any elementary or secondary school in the field specified by the certificate. The rules shall specify the duration and the method of renewal or reinstatement, the amount of the fee for issuing the certificate, the application procedures for certificates, the endorsements to certificates, the requirements for certification, the procedures for processing applications and issuing certificates for military spouses, and other procedures necessary for the administration of teacher certification. In addition to teacher certificate renewal based on academic coursework, the rules for teacher certificate renewal shall include guidelines and criteria by which an applicant may receive credit toward renewal based on private or public sector experience that was not obtained through academic coursework if the experience is related to the applicant's teaching field.

Source: SDC 1939, § 15.3716; SL 1939, ch 48; SL 1947, ch 76; SL 1955, ch 41, ch 16, §§ 2, 4; SDC Supp 1960, §§ 15.3802, 15.3804; SDCL § 13-42-5; SL 1973, ch 93, § 2; SL 1975, ch 128, § 295; SL 1985, ch 137; SL 1989, ch 153, § 7; SL 1994, ch 131; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2013, ch 170, § 9.



§ 13-42-3.1 Repealed.

13-42-3.1. Repealed by SL 1989, ch 30, § 46



§ 13-42-4 Issuance of certificates by secretary of education--Notice of increase in requirements.

13-42-4. Issuance of certificates by secretary of education--Notice of increase in requirements. The authority to issue teachers' certificates is vested in the secretary of education, and such certificates shall be issued, renewed, or validated to such persons who have met the rules and requirements for said certificates as determined by the South Dakota Board of Education. All changes in educational rules and requirements prescribed pursuant to § 13-42-3 which an applicant for a teacher's certificate must meet shall be preceded by at least two years' notice before the effective date of said changes, when such changes increase the requirements for the issuance of a certificate.

Source: SL 1955, ch 41, ch 16, § 2; SDC Supp 1960, § 15.3802; SL 1975, ch 128, § 296; SL 2004, ch 17, § 30.



§ 13-42-4.1 Repealed.

13-42-4.1. Repealed by SL 1989, ch 153, § 3



§ 13-42-5 Repealed.

13-42-5. Repealed by SL 1975, ch 128, § 377



§ 13-42-5.1 Use of institute funds--Vouchers and warrants.

13-42-5.1. Use of institute funds--Vouchers and warrants. The state institute fund, formerly provided for by § 13-42-5, shall be used for the purpose of writing and publishing bulletins, accreditation rules, and materials essential to the school systems of this state, and to support activities related to school accreditation and teacher training and retention, and as otherwise may be provided by law; and the state institute fund is hereby appropriated for such purposes and shall be paid out upon warrants drawn by the state auditor on duly itemized vouchers approved by the secretary of the Department of Education.

Source: SDC 1939, § 15.3716; SL 1939, ch 48; SL 1947, ch 76; SL 1955, ch 41, ch 16, § 4; SDC Supp 1960, § 15.3804; SDCL § 13-44-5; § 13-42-5, as added by SL 1973, ch 93, § 2; SL 1975, ch 128, § 297; SL 2003, ch 272, § 63; SL 2007, ch 107, § 1.



§ 13-42-6 Oath of allegiance required for certificate--Aliens excepted--Administration of oath.

13-42-6. Oath of allegiance required for certificate--Aliens excepted--Administration of oath. A teacher's certificate may not be issued unless the applicant is a United States citizen and takes an oath to support the Constitutions of the United States and of the State of South Dakota or unless the applicant is a legal alien. The secretary of the Department of Education shall keep a copy of the oath on file. A legal alien employed by a school district is not required to file an oath of allegiance. The secretary of the Department of Education may administer the oath required under this chapter.

Source: SL 1955, ch 41, ch 16, § 3; SDC Supp 1960, § 15.3803; SL 1975, ch 128, § 298; SL 1982, ch 148, § 2; SL 1989, ch 30, § 47; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-42-7 Refusal of certificate on grounds giving cause for revocation.

13-42-7. Refusal of certificate on grounds giving cause for revocation. The secretary of the Department of Education shall have the power and authority to refuse to issue or renew a certificate at any time for any of the reasons which would have caused it to be revoked.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 2003, ch 272, § 63.



§ 13-42-8 Repealed.

13-42-8. Repealed by SL 1975, ch 128, § 377



§ 13-42-9 Grounds for revocation or suspension of certificate--Suspension for jumpingcontract--Exception.

13-42-9. Grounds for revocation or suspension of certificate--Suspension for jumping contract--Exception. The secretary of the Department of Education may revoke or suspend any certificate for any cause which would have prevented its issue, plain violation of contract, gross immorality, incompetency, violation of the code of ethics, established pursuant to § 13-43-25 or 13-43-45, as determined by the Professional Teachers Practices and Standards Commission or the Professional Administrators Practices and Standards Commission, or flagrant neglect of duty, and may suspend any certificate for a period not to exceed one year for breaking or jumping a contract, if such suspension is requested by the school board. However, the secretary may not suspend a certificate for breaking or jumping a contract if the school board collected liquidated damages pursuant to the terms of the contract.

Source: SL 1955, ch 41, ch 16, §§ 5, 10; SDC Supp 1960, §§ 15.3805, 15.3810; SDCL § 13-43-9; SL 1969, ch 50; SL 1975, ch 128, § 299; SL 1977, ch 138, § 1; SL 1999, ch 91, § 1; SL 2001, ch 88, § 2; SL 2002, ch 92, § 1; SL 2003, ch 272, § 63; SL 2010, ch 90, § 1.



§ 13-42-10 Revocation or refusal of certificate on conviction of crime--Proof of conviction.

13-42-10. Revocation or refusal of certificate on conviction of crime--Proof of conviction. The secretary of the Department of Education may revoke the certificate of any teacher or administrator, or refuse to issue a certificate to an applicant, for such period of time as the secretary considers advisable, if such person has been convicted of any crime involving moral turpitude, including traffic in either controlled substances or marijuana, or both. Suspension of the sentence is not cause to affect this action. Nor may suspended imposition of a sentence for violation of subdivision 22-22-1(1), subdivision 22-22-1(5), or § 22-22-7 be cause to affect this action. Proof of such conviction and sentence shall consist of a duly certified copy of the court record.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1984, ch 123, § 1; SL 1989, ch 153, § 7; SL 1991, ch 20, §§ 17, 18; SL 2001, ch 87, § 1; SL 2003, ch 272, § 63.



§ 13-42-11 Mandatory revocation of certificate for disloyal conduct or refusal to take oath ofallegiance.

13-42-11. Mandatory revocation of certificate for disloyal conduct or refusal to take oath of allegiance. Any teacher who shall have publicly reviled, ridiculed, or otherwise spoken or acted with disrespect and contumacy toward the flag of the United States or its official uniforms or insignia, or toward the system of government of the United States and its Constitution, or shall refuse to take and subscribe the oath of allegiance required in § 13-42-6 shall upon satisfactory proof of the commission of such offense have his certificate revoked by the secretary of the Department of Education.

Source: SL 1955, ch 41, ch 16, § 3; SDC Supp 1960, § 15.3803; SL 2003, ch 272, § 63.



§ 13-42-12 Initiation of proceedings for revocation of certificate--Notices--Hearing--Independentexaminer.

13-42-12. Initiation of proceedings for revocation of certificate--Notices--Hearing--Independent examiner. The school board or governing body employing a teacher or administrator, the professional teachers practices and standards commission, professional administrators practices and standards commission, or the secretary of the Department of Education may initiate proceedings for the revocation of a teacher's or administrator's certificate. A written complaint shall be filed in the office of the secretary of the Department of Education. The complaint shall specify generally the nature and character of the charges, and within five days after filing, a copy of the complaint shall be served upon the teacher or administrator in person or by registered or certified mail addressed to the teacher's or administrator's last known address. The teacher or administrator shall, within fifteen days after the service of the copy, file with the secretary of the Department of Education an answer to the charges specified. The secretary of the Department of Education shall thereupon fix in writing a time for a hearing on the complaint and serve a copy thereof in the same manner as provided for the service of a complaint on the teacher or administrator. The hearing shall be conducted by the secretary of the Department of Education or the secretary's representative.

If the secretary of the Department of Education initiates proceedings for the revocation of a teacher's or administrator's certificate, the South Dakota Board of Education shall designate an independent examiner to conduct the hearing, whose decision is final, subject to the provisions of chapter 1-26.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1975, ch 128, § 300; SL 1985, ch 138; SL 1985, ch 139, § 16; SL 1989, ch 153, § 7; SL 1994, ch 132, § 1; SL 2003, ch 272, § 63.



§ 13-42-13 Place of hearing on revocation of certificate.

13-42-13. Place of hearing on revocation of certificate. The hearing shall be held in the office of the secretary of the Department of Education unless the teacher or administrator at the time of filing the answer files a written demand that the hearing be held at the county seat of the county wherein the teacher or administrator was employed by a school district at the time of the alleged violations of the provisions of chapter 13-42.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1977, ch 138, § 2; SL 1985, ch 139, § 17; SL 1989, ch 153, § 7; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-42-14 Private or public hearing--Appearance and production of evidence--Witnesses--Record of proceedings.

13-42-14. Private or public hearing--Appearance and production of evidence--Witnesses--Record of proceedings. Such hearing shall be either private or public, as the teacher or administrator may elect, and the teacher or administrator shall have the right to appear in person or by counsel and to produce evidence thereat. All witnesses shall be sworn before testifying and the official conducting such hearing may administer the oath prescribed by law for witnesses in judicial proceedings. A record in writing shall be made of the proceedings and of all evidence produced thereat and shall be filed with the Department of Education upon conclusion of the hearing.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1985, ch 139, § 18; SL 2010, ch 77, § 19.



§ 13-42-15 Secretary's decision on revocation or suspension of certificate--Effective date andduration--Notice.

13-42-15. Secretary's decision on revocation or suspension of certificate--Effective date and duration--Notice. Upon concluding the hearing, the secretary of the Department of Education or the secretary's representative shall make a decision within thirty days from the date of the hearing. In case of suspension or revocation, the secretary of the Department of Education shall fix the date at which the suspension or revocation becomes effective and, in case of suspension, the duration of the suspension. A notice of the suspension or revocation shall be given in writing to the teacher or administrator and to the school board by which the teacher or administrator is employed.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1985, ch 139, § 19; SL 1989, ch 153, § 7; SL 1991, ch 20, §§ 17, 18; SL 1996, ch 127, § 1; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2012, ch 88, § 35.



§ 13-42-15.1 Repealed.

13-42-15.1. Repealed by SL 2012, ch 87, § 18.



§ 13-42-16 Appeal to circuit court from revocation or suspension of certificate.

13-42-16. Appeal to circuit court from revocation or suspension of certificate. A teacher or administrator shall have a right of appeal from the decision of the secretary of the Department of Education or his duly appointed representative to the circuit court in the manner and under the procedure provided for appeals from decisions of school boards.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 1985, ch 139, § 20; SL 1989, ch 153, § 7; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-42-17 Record of suspension or revocation of certificate.

13-42-17. Record of suspension or revocation of certificate. All orders of suspension or revocation shall be included in the certificate records of the Department of Education.

Source: SL 1955, ch 41, ch 16, § 6; SDC Supp 1960, § 15.3806; SL 2010, ch 77, § 20.



§ 13-42-18 Interstate Agreement on Qualification of Educational Personnel enacted--Text ofagreement.

13-42-18. Interstate Agreement on Qualification of Educational Personnel enacted--Text of agreement. The Interstate Agreement on Qualification of Educational Personnel is hereby enacted into law and entered into with all states legally joining therein, in the form substantially as follows:

ARTICLE I

Definitions

As used in this Agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

1. "Educational personnel" means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

2. "Designated state official" means the education official of a state selected by that state to negotiate and enter into, on behalf of his state, contracts pursuant to this Agreement.

3. "Accept," or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

4. "State" means a state, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.

5. "Originating state" means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article II.

6. "Receiving state" means a state (and the subdivisions thereof) which accept educational personnel in accordance with the terms of a contract made pursuant to Article II.

ARTICLE II

Interstate Educational Personnel Contracts

1. The designated state official of a party state may make one or more contracts on behalf of his state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this Agreement. A designated state official may enter into a contract pursuant to this Article only with states in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in his own state.

2. Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

3. No contract made pursuant to this agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

4. Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this Agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

5. The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

6. A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

ARTICLE III

Approved and Accepted Programs

1. Nothing in this Agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

2. To the extent that contracts made pursuant to this Agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

ARTICLE IV

Interstate Cooperation

The party states agree that:

1. They will, so far as practicable, prefer the making of multilateral contracts pursuant to Article II of this Agreement.

2. They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

ARTICLE V

Agreement Evaluation

The designated state officials of any party state may meet from time to time as a group to evaluate progress under the Agreement, and to formulate recommendations for changes.

ARTICLE VI

Other Arrangements

Nothing in this Agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel.

ARTICLE VII

Effect and Withdrawal

1. This Agreement shall become effective when enacted into law by two states. Thereafter it shall become effective as to any state upon its enactment of this Agreement.

2. Any party state may withdraw from this Agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states.

3. No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

ARTICLE VIII

Construction and Severability

This Agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Agreement shall be severable and if any phrase, clause, sentence, or provision of this Agreement is declared to be contrary to the Constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this Agreement shall be held contrary to the Constitution of any state participating therein, the Agreement shall remain in full force and effect as to the state affected as to all severable matters.

Source: SL 1969, ch 63, § 1.



§ 13-42-19 Secretary as "designated state official".

13-42-19. Secretary as "designated state official". The "designated state official" for this state shall be the secretary of the Department of Education. Such state official shall enter into contracts pursuant to Article II of the agreement.

Source: SL 1969, ch 63, § 2; SL 2003, ch 272, § 63.



§ 13-42-20 Filing and publication of contracts.

13-42-20. Filing and publication of contracts. True copies of all contracts made on behalf of this state pursuant to the agreement shall be kept on file in the office of the secretary of the Department of Education. The Department of Education shall publish all such contracts in convenient form.

Source: SL 1969, ch 63, § 3; SL 2003, ch 272, § 63; SL 2010, ch 77, § 21.



§ 13-42-21 , 13-42-22. Repealed.

13-42-21, 13-42-22. Repealed by SL 1991, ch 153, § 3



§ 13-42-23 to 13-42-25. Repealed.

13-42-23 to 13-42-25. Repealed by SL 2012, ch 87, §§ 19 to 21.



§ 13-42-26 Certification by National Board for Professional Teaching Standards--Reimbursement for fees--Stipend for certified teachers--Adoption of rules.

13-42-26. Certification by National Board for Professional Teaching Standards--Reimbursement for fees--Stipend for certified teachers--Adoption of rules. The Department of Education shall establish a program to reimburse public school teachers for the application and processing fee for the National Board for Professional Teaching Standards certification process. The reimbursement shall include any federal funds that may be available through a candidate subsidy program. The reimbursement shall be paid upon receipt of documentation that the teacher successfully completed all certification requirements and was awarded the credential.

In addition to the reimbursement provided pursuant to this section, a teacher who teaches in a public school and who has obtained certification by the National Board for Professional Teaching Standards shall receive a payment of two thousand dollars per year for five years. The stipend shall be paid as follows:

(1) One thousand dollars from the Department of Education;

(2) One thousand dollars from the school district where the teacher is employed.

Once the first five years is complete, the school district that employs the teacher may opt to continue payments during the period of the next five years. If, during that period, the school district pays the teacher a stipend, the Department of Education shall also pay the teacher a stipend equal to the amount offered by the school district, up to a maximum of one thousand dollars. However, the department is not required to pay a teacher a stipend pursuant to this section during years six to ten unless the school district employing the teacher opts to pay a stipend.

The Board of Education shall adopt rules, pursuant to chapter 1-26, to establish guidelines necessary to implement the program.

Source: SL 2000, ch 89, § 1; SL 2003, ch 272, § 63; SL 2006, ch 85, § 1.



§ 13-42-27 Board to review certification process and establish revised standards.

13-42-27. Board to review certification process and establish revised standards. Pursuant to § 13-1-12.1, the Board of Education shall examine programs that prepare and certify school personnel, identify deficiencies, and establish revised standards designed to deliver more qualified staff to classrooms. The board's review shall identify ways to streamline the alternative certification process whereby persons holding a bachelor's degree or higher can be certified to teach in elementary and secondary schools.

Source: SL 2000, ch 75, § 5.



§ 13-42-28 Board to establish alternative certification program.

13-42-28. Board to establish alternative certification program. The Board of Education shall promulgate rules pursuant to chapter 1-26 establishing an alternative certification program for any person seeking employment as a school administrator who does not currently meet the certification requirements for the position sought. The alternative certification program shall permit satisfaction of certification requirements by passing a certification examination for school administrators selected by the Board of Education. The Board of Education shall establish eligibility requirements for sitting for the certification examination for school administrators and shall identify the passing scores required on such examination.

Source: SL 2003, ch 104, § 1; SL 2003, ch 272, § 63; SL 2004, ch 133, §§ 1, 6, 7.



§ 13-42-28.1 Repealed.

13-42-28.1. Repealed by SL 2004, ch 133, § 6, eff. July 1, 2008.



§ 13-42-29 Administrator not meeting certification standards to submit professional developmentplan.

13-42-29. Administrator not meeting certification standards to submit professional development plan. Each school administrator whose preparation does not meet certification standards established by the South Dakota Board of Education shall submit to the Department of Education a professional development plan to meet the alternative certification requirements established by the South Dakota Board of Education.

Source: SL 2003, ch 104, § 2; SL 2003, ch 272 (Ex. Ord. 03-1), § 63; SL 2004, ch 133, § 3; SL 2004, ch 133, § 6, eff. July 1, 2008; SL 2012, ch 88, § 36.



§ 13-42-30 , 13-42-31. Repealed.

13-42-30, 13-42-31. Repealed by SL 2004, ch 133, § 6, eff. July 1, 2008.



§ 13-42-32 Suspension or revocation of certificate for compromising integrity of academicachievement test.

13-42-32. Suspension or revocation of certificate for compromising integrity of academic achievement test. The secretary of the Department of Education may suspend or revoke the certificate of any certified personnel who knowingly compromise the integrity of a state-required academic achievement test provided to students pursuant to chapter 13-3.

Source: SL 2007, ch 85, § 3.



§ 13-42-33 Promulgation of rules on performance standards.

13-42-33. Promulgation of rules on performance standards. The Board of Education shall, no later than July 1, 2011, promulgate rules pursuant to chapter 1-26 to establish minimum professional performance standards for certified teachers in South Dakota public schools, and to establish best practices for the evaluation of the performance of certified teachers that may be used by individual school districts.

Source: SL 2010, ch 94, § 1.



§ 13-42-34 Teacher evaluations.

13-42-34. Teacher evaluations. Any public school district seeking state accreditation shall evaluate the performance of each certified teacher in years one through three not less than annually, and each certified teacher in the fourth contract year or beyond, not less than every other year.

Each school district shall adopt procedures for evaluating the performance of certified teachers employed by the school district that:

(1) Are based on the minimum professional performance standards established by the Board of Education pursuant to § 13-42-33;

(2) Require multiple measures;

(3) Serve as the basis for programs to increase professional growth and development of certified teachers; and

(4) Include a plan of assistance for any certified teacher, who is in the fourth or subsequent year of teaching, and whose performance does not meet the school district's performance standards.
Source: SL 2010, ch 94, § 2.



§ 13-42-35 Work group to develop model evaluation instrument.

13-42-35. Work group to develop model evaluation instrument. A work group appointed by the secretary of education shall provide input in developing the standards and shall develop a model evaluation instrument that may be used by school districts. The work group shall consist of the following:

(1) Six teachers: two from an elementary school, two from a middle school, and two from a high school;

(2) Three principals: one from an elementary school, one from a middle school, and one from a high school;

(3) Two superintendents;

(4) Two school board members;

(5) Four parents who have students in various levels of the K-12 system:

(6) One representative of the South Dakota Education Association;

(7) One representative of the School Administrators of South Dakota; and

(8) One representative of the Associated School Boards of South Dakota.
Source: SL 2010, ch 94, § 3.



§ 13-42-35.1 to 13-42-35.5. Rejected.

13-42-35.1 to 13-42-35.5. Rejected by referendum.



§ 13-42-36 Right to not renew contract preserved.

13-42-36. Right to not renew contract preserved. Nothing in §§ 13-42-33 to 13-42-35, inclusive, may diminish a school district's right to not renew a teacher's contract pursuant to § 13-43-6.3.

Source: SL 2010, ch 94, § 4.



§ 13-42-37 to 13-42-66. Rejected.

13-42-37 to 13-42-66. Rejected by referendum.



§ 13-42-67 Expedited issuance of teaching certificate for spouses of military personnel--Requirements.

13-42-67. Expedited issuance of teaching certificate for spouses of military personnel--Requirements. Unless there is cause to refuse to issue the certificate pursuant to §§ 13-42-7 to 13-42-10, inclusive, the secretary shall expedite the issuance of a teaching certificate to an applicant whose application has been deemed completed by the Department of Education and:

(1) Who holds a valid certificate issued by another state or the District of Columbia;

(2) Whose spouse is a member of the armed forces of the United States;

(3) Whose spouse is the subject of a military transfer to South Dakota; and

(4) Who left employment to accompany the applicant's spouse to South Dakota;
if in the opinion of the secretary, the requirements for the issuance of the certificate in such state or the District of Columbia are substantially equivalent to those required in South Dakota. An application is considered complete once the department has received all required documentation necessary to process the application and the required application fee.

Source: SL 2013, ch 170, § 6.



§ 13-42-68 Temporary certificate for spouses of military personnel.

13-42-68. Temporary certificate for spouses of military personnel. If the secretary is unable to complete the review of the documentation required by the applicant or make a final determination regarding substantial equivalency within thirty days of the receipt of a completed application, the secretary shall issue a temporary certificate, if the applicant otherwise meets the qualifications set forth in § 13-42-67.

Source: SL 2013, ch 170, § 7.



§ 13-42-69 Duration of temporary certificate.

13-42-69. Duration of temporary certificate. Any temporary certificate issued pursuant to § 13-42-68 shall be limited for a period not to exceed six months while the department completes its review of all required documentation or the applicant completes any requirements of this chapter or the rules promulgated pursuant to this chapter that were not required in the state or the District of Columbia in which the applicant holds the certificate. Nothing in this section or § 13-42-68 prohibits the secretary from suspending or revoking the temporary certificate for failure to fulfill the requirements of §§ 13-42-67 to 13-42-69, inclusive.

Source: SL 2013, ch 170, § 8.



§ 13-42-70 Evaluation records and documents not open to inspection or copying.

13-42-70. Evaluation records and documents not open to inspection or copying. Any record or document, regardless of physical form, created by a public school, public school district, or any other school in connection with the evaluation of an individual teacher, principal, or other school employee constitutes personnel information and is not open to inspection or copying pursuant to subdivision 1-27-1.5(7).

Source: SL 2014, ch 94, § 1.






Chapter 43 - Employment Of Teachers

§ 13-43-1 Employment of school board member in same district prohibited.

13-43-1. Employment of school board member in same district prohibited. No person employed to teach or to draw public money as a teacher may serve as a board member in the same school district.

Source: SDC 1939, § 15.3805; SL 1955, ch 41, ch 16, § 14; SL 1959, ch 74; SDC Supp 1960, § 15.3814; SL 1975, ch 128, § 301.



§ 13-43-2 Repealed.

13-43-2. Repealed by SL 1995, ch 87, § 65



§ 13-43-3 Repealed.

13-43-3. Repealed by SL 2007, ch 108, § 1.



§ 13-43-3.1 , 13-43-3.2. Repealed.

13-43-3.1, 13-43-3.2. Repealed by SL 2005, ch 101, §§ 4, 5.



§ 13-43-3.3 Repealed.

13-43-3.3. Repealed by SL 2012, ch 87, § 22.



§ 13-43-4 Written contract required--Execution.

13-43-4. Written contract required--Execution. A teacher shall be employed only upon written contract signed by the teacher and by the president of the school board and business manager of the school district.

Source: SDC 1939, § 15.3801; SL 1939, ch 49; SL 1955, ch 41, ch 16, § 8; SDC Supp 1960, § 15.3808; SL 1975, ch 128, § 305.



§ 13-43-5 Certificate required before contract signed--Exception when academictraining being completed.

13-43-5. Certificate required before contract signed--Exception when academic training being completed. A teacher may sign a contract only upon exhibition of a valid certificate to teach the courses and grades in the school contemplated under the contract and to qualify the school for accreditation. A person is eligible to sign a contract if the person is completing academic training which would qualify the person for issuance or renewal of a teaching certificate. However, if a certificate is not issued prior to the time for performance of the contract, the contract is thereafter void. Prior to making payment under the contract, the validity of the certificate shall be verified through the Department of Education's public online certification database.

Source: SDC 1939, § 15.3801; SL 1939, ch 49; SL 1955, ch 41, ch 16, § 8; SDC Supp 1960, § 15.3808; SL 1970, ch 96, § 1; SL 1975, ch 128, § 306; SL 1985, ch 129, § 19; SL 1986, ch 122, §§ 1, 19; SL 1989, ch 153, § 7; SL 2010, ch 95, § 1.



§ 13-43-5.1 Employment of person with revoked or suspended certificate prohibited.

13-43-5.1. Employment of person with revoked or suspended certificate prohibited. No school board may employ a person whose certificate is revoked pursuant to § 13-42-9 or 13-42-10 or during the term of a suspension pursuant to § 13-42-9.

Source: SL 2001, ch 88, § 1.



§ 13-43-5.2 Rejected.

13-43-5.2. Rejected by referendum.



§ 13-43-6 Contents of contract of employment--Distribution of copies--Duration.

13-43-6. Contents of contract of employment--Distribution of copies--Duration. The contract shall specify the date at or about which the school shall begin, the term of employment, the wages per month, and the time of payment thereof; such contract shall be signed in duplicate and one copy filed in the office of the business manager and the other retained by the teacher. Such contract may be issued covering any period of years, not to exceed three, over which a teacher holds a certificate which will remain valid without renewal.

Source: SDC 1939, § 15.3801; SL 1939, ch 49; SL 1955, ch 41, ch 16, § 8; SDC Supp 1960, § 15.3808; SL 1975, ch 128, § 307.



§ 13-43-6.1 Just cause for termination or nonrenewal of teacher.

13-43-6.1. Just cause for termination or nonrenewal of teacher. A teacher may be terminated, by the school board, at any time for just cause, including breach of contract, poor performance, incompetency, gross immorality, unprofessional conduct, insubordination, neglect of duty, or the violation of any policy or regulation of the school district. A school district may nonrenew a teacher who is in or beyond the fourth consecutive term of employment as a teacher with the school district pursuant to § 13-43-6.3 for just cause, including breach of contract, poor performance, incompetency, gross immorality, unprofessional conduct, insubordination, neglect of duty, or the violation of any policy or regulation of the school district.

Source: SL 1995, ch 87, § 75A; SL 1996, ch 128, § 1; SL 2005, ch 107, § 1.



§ 13-43-6.2 Written notice of intention to recommend nonrenewal--Opportunity forhearing--Time limitations.

13-43-6.2. Written notice of intention to recommend nonrenewal--Opportunity for hearing--Time limitations. If nonrenewal of a teacher is contemplated under § 13-43-6.1, the superintendent or chief executive officer shall give written notice of an intention to recommend nonrenewal to the teacher and the school board; a written statement of the reasons for the recommendation; access to the employment records of the teacher; the opportunity to the teacher for a hearing before the school board to present reasons in person or in writing why the nonrenewal should not occur; and the opportunity to be represented. The teacher shall request the hearing as provided in § 13-43-6.9. The school board shall conduct the hearing not sooner than fourteen days, nor later than forty-five days, after receipt of the teacher's request for hearing. The parties may waive the time limitations provided for in this section.

Source: SL 1995, ch 87, § 75B; SL 1999, ch 93, § 1; SL 2005, ch 107, § 2.



§ 13-43-6.3 Nonrenewal of teacher's contract.

13-43-6.3. Nonrenewal of teacher's contract. Until a teacher is in or beyond the fourth consecutive term of employment as a teacher with the school district, a school board may or may not renew the teacher's contract. The superintendent or chief executive officer shall give written notice of nonrenewal by April fifteenth but is not required to give further process or a reason for nonrenewal.

After a teacher is in or beyond the fourth consecutive term of employment as a teacher with the school district, §§ 13-43-6.1 and 13-43-6.2 apply to any nonrenewal of the teacher's contract. On or before April fifteenth, the superintendent or chief executive officer shall notify the teacher and the school board in writing of the recommendation to not renew the teacher's contract.

Acceptance by the teacher of an offer from the district to enter into a new contract with the teacher shall be in the manner specified in the offer. Failure of the teacher to accept the offer in the manner specified constitutes the termination of the existing contract between the teacher and the district at the end of its term.

Source: SL 1995, ch 87, § 75C; SL 1996, ch 128, § 2; SL 1998, ch 100, § 1; SL 1999, ch 94, § 1; SL 2005, ch 107, § 6.



§ 13-43-6.4 Nonrenewal due to staff reduction.

13-43-6.4. Nonrenewal due to staff reduction. Notwithstanding §§ 13-43-6.1 to 13-43-6.3, inclusive, if a teacher's contract is not renewed due to a reduction in staff, only written notice is required, which shall be provided by the school board to the teacher by April fifteenth.

Source: SL 1995, ch 87, § 75D.



§ 13-43-6.5 Termination not caused by amount of compensation.

13-43-6.5. Termination not caused by amount of compensation. A teacher's employment may not be terminated because of the amount of the teacher's compensation.

Source: SL 1995, ch 87, § 75E.



§ 13-43-6.6 Right to termination on statutory grounds not limited by collectivebargaining agreement--Protection of teacher not limited.

13-43-6.6. Right to termination on statutory grounds not limited by collective bargaining agreement--Protection of teacher not limited. Although a collective bargaining agreement between a district and its teachers may set forth specific additional grounds for termination or set forth provisions as to the procedure or notice, no agreement may limit the district's right to terminate a teacher for the grounds set forth in §§ 13-43-6.1 to 13-43-6.3, inclusive. No agreement may limit the protection afforded to a teacher under § 13-43-6.5.

Source: SL 1995, ch 87, § 75F.



§ 13-43-6.7 Written notice of recommendation for termination--Content--Hearing--Action.

13-43-6.7. Written notice of recommendation for termination--Content--Hearing--Action. If termination of a teacher is contemplated under § 13-43-6.1, written notice of a recommendation for termination shall be presented to the teacher and the school board by the superintendent or chief executive officer. The recommendation shall state the reason or reasons upon which the recommendation is based, and the effective date of the recommended termination.

In addition, the notice shall identify the following rights:

(1) Access to the teacher's employment records;

(2) Upon request, a hearing before the school board to present reasons in person or in writing why the termination should not occur; and

(3) The right to be represented at the hearing at the teacher's cost.

The school board shall conduct the hearing, no sooner than fourteen days, and no later than forty-five days, after receipt of the written request for a hearing. The parties may waive these time limitations. If no hearing is requested by the teacher within the time and manner provided in § 13-43-6.9, the right to a hearing shall be deemed waived by the teacher; and the school board shall thereafter act on the recommendation without further notice or hearing.

Source: SL 2005, ch 107, § 3.



§ 13-43-6.8 Evidence of delivery of notification of intention to recommend nonrenewalor termination.

13-43-6.8. Evidence of delivery of notification of intention to recommend nonrenewal or termination. Delivery of any notification to the teacher pursuant to § 13-43-6.2 or 13-43-6.7 shall be established by certified mail with return receipt signed by the teacher, personal delivery evidenced by a receipt signed by the teacher, or affidavit of personal service made by a person authorized to effect personal service.

Source: SL 2005, ch 107, § 4.



§ 13-43-6.9 Evidence of delivery of written request for a hearing.

13-43-6.9. Evidence of delivery of written request for a hearing. Delivery of a written request for a hearing provided by § 13-43-6.2 or 13-43-6.7 shall be established by certified mail with return receipt signed by the superintendent, chief executive officer, or board member, or a person authorized to accept certified mail for the district, or personal delivery evidenced by a receipt signed by the superintendent, chief executive officer, or board member, or an affidavit of personal service upon the district made by a person authorized to effect personal service no later than fifteen days after receipt of the notice by the teacher.

Source: SL 2005, ch 107, § 5.



§ 13-43-7 Repealed.

13-43-7. Repealed by SL 1995, ch 87, § 66



§ 13-43-7.1 Repealed.

13-43-7.1. Repealed by SL 2011, ch 87, § 4.



§ 13-43-8 , 13-43-9. Repealed.

13-43-8, 13-43-9. Repealed by SL 1975, ch 128, § 377



§ 13-43-9.1 to 13-43-12. Repealed.

13-43-9.1 to 13-43-12. Repealed by SL 1995, ch 87, §§ 67 to 73



§ 13-43-12.1 , 13-43-12.2. Repealed.

13-43-12.1, 13-43-12.2. Repealed by SL 1989, ch 153, §§ 4, 5



§ 13-43-12.3 , 13-43-12.4. Repealed.

13-43-12.3, 13-43-12.4. Repealed by SL 1989, ch 153, §§ 8, 9



§ 13-43-12.5 Repealed.

13-43-12.5. Repealed by SL 1989, ch 153, § 6



§ 13-43-13 Repealed.

13-43-13. Repealed by SL 1995, ch 87, § 74



§ 13-43-14 Repealed.

13-43-14. Repealed by SL 1971, ch 126, § 2



§ 13-43-15 Repealed.

13-43-15. Repealed by SL 1995, ch 87, § 74A



§ 13-43-15.1 Right of employee to run for office.

13-43-15.1. Right of employee to run for office. No employee of a public school shall lose his job or status on the job for becoming a candidate for any public office if it does not entail neglect of duty.

Source: SL 1973, ch 111; SL 1975, ch 128, § 314.



§ 13-43-16 Declaration of teaching as profession--Persons included.

13-43-16. Declaration of teaching as profession--Persons included. The Legislature of the State of South Dakota declares teaching to be a profession. It is declared to be in the interest of the state that the profession be recognized and that the profession accept its responsibilities in the development and promotion of standards of ethics, conduct, performance, preparation, and practices. For the purpose of §§ 13-43-16 to 13-43-30, inclusive, the teaching profession includes those persons certificated by the secretary of the Department of Education as classroom teachers, administrators, and other education specialists employed in public, federal, and private schools.

Source: SL 1969, ch 62, § 1; SL 1970, ch 104, § 1; SL 1979, ch 123, § 1; SL 1985, ch 139, § 1; SL 1991, ch 20, §§ 17, 18; SL 2003, ch 272, § 63.



§ 13-43-17 Professional Teachers Practices and Standards Commission created--Number and qualifications of members.

13-43-17. Professional Teachers Practices and Standards Commission created--Number and qualifications of members. There is hereby created the South Dakota Professional Teachers Practices and Standards Commission, which shall consist of seven members:

(1) Six representative members who are employed as full-time teachers, at least four of whom shall be classroom teachers. None of the six representatives may be school administrators; and

(2) One representative from the general public who is neither teacher nor school board member and who is a parent of a pupil attending an approved twelve-year program of education.
Source: SL 1969, ch 62, § 2 (a) to (d); SL 1971, ch 127, § 1; SL 1974, ch 137, § 1; SL 1979, ch 356, § 8; SL 1985, ch 139, § 2; SL 1994, ch 132, § 2.



§ 13-43-17.1 Operation within department--Functions--Submission of records andreports.

13-43-17.1. Operation within department--Functions--Submission of records and reports. The Professional Teachers Practices and Standards Commission shall operate within the Department of Education, and shall retain all its prescribed functions, including administrative functions. The commission shall submit such records, information, and reports in the form and at such times as required by the secretary of education, except that the commission shall report at least annually.

Source: SL 1973, ch 2, § 242 (b); SL 1974, ch 137, § 2; SL 1975, ch 128, § 315; SL 1994, ch 132, § 3; SL 2004, ch 17, § 31; SL 2010, ch 77, § 22.



§ 13-43-18 Appointment of members of Professional Teachers Practices andStandards Commission--Terms.

13-43-18. Appointment of members of Professional Teachers Practices and Standards Commission--Terms. The members of the Professional Teachers Practices and Standards Commission shall be appointed by the Governor in a manner to be designated by the Governor. The terms of no more than three members may expire in any one year. The terms of all members are three years and shall terminate on December thirty-one or when a successor is appointed and qualified. No member of the commission may serve more than two consecutive terms, and subsequent appointments to the commission shall be made in a manner to be designated by the Governor.

Source: SL 1969, ch 62, § 2(e), (f); SL 1971, ch 127, § 7; SL 1974, ch 137, § 3; SL 1980, ch 137; SL 1987, ch 145; SL 1994, ch 132, § 4.



§ 13-43-19 Vacancies on Professional Teachers Practices and Standards Commission--Removal of members.

13-43-19. Vacancies on Professional Teachers Practices and Standards Commission--Removal of members. Vacancies on the Professional Teachers Practices and Standards Commission shall be filled by the Governor for the balance of any unexpired term. Members may be removed by the Governor for cause.

Source: SL 1969, ch 62, § 2 (g), (h); SL 1994, ch 132, § 5.



§ 13-43-20 Election of officers of Professional Teachers Practices and StandardsCommission--Adoption of rules.

13-43-20. Election of officers of Professional Teachers Practices and Standards Commission--Adoption of rules. The Professional Teachers Practices and Standards Commission shall elect from its membership a chairperson, a vice chairperson, and other such officers as the commission determines and shall adopt rules to govern its proceedings.

Source: SL 1969, ch 62, § 2 (i); SL 1975, ch 128, § 316; SL 1979, ch 123, § 2; SL 1994, ch 132, § 6.



§ 13-43-20.1 Appointment of executive secretary to commission--Employees.

13-43-20.1. Appointment of executive secretary to commission--Employees. The Professional Teachers Practices and Standards Commission may appoint an executive secretary and employ persons to provide such service as the commission may require.

Source: SL 1974, ch 137, § 4; SL 1994, ch 132, § 7.



§ 13-43-21 Meetings of Professional Teachers Practices and Standards Commission.

13-43-21. Meetings of Professional Teachers Practices and Standards Commission. The Professional Teachers Practices and Standards Commission shall meet on call of the chairperson who, however, shall call a meeting upon request of four of the members.

Source: SL 1969, ch 62, § 2 (j); SL 1975, ch 128, § 317; SL 1994, ch 132, § 8.



§ 13-43-22 Repealed.

13-43-22. Repealed by SL 1971, ch 23, § 2



§ 13-43-23 Administrative expenses of Professional Teachers Practices and StandardsCommission.

13-43-23. Administrative expenses of Professional Teachers Practices and Standards Commission. Any expense incurred by the Professional Teachers Practices and Standards Commission in administering the provisions of §§ 13-43-16 to 13-43-30, inclusive, shall be paid from the state institute fund. However, such annual expenses shall be limited to an amount not to exceed two-thirds of the annual amount collected for teacher certification fees.

Source: SL 1969, ch 62, § 9; SL 1970, ch 104, § 8; SL 1971, ch 127, § 2; SL 1994, ch 132, § 9.



§ 13-43-24 Repealed.

13-43-24. Repealed by SL 1974, ch 137, § 8



§ 13-43-25 Rules of Professional Teachers Practices and Standards Commission--Code of ethics--Recommendations to boards.

13-43-25. Rules of Professional Teachers Practices and Standards Commission--Code of ethics--Recommendations to boards. The Professional Teachers Practices and Standards Commission shall promulgate rules pursuant to chapter 1-26, to carry out the provisions of §§ 13-43-16 to 13-43-30, inclusive.

The commission shall adopt a code of professional ethics for the teaching profession in this state.

The commission may make any recommendation to the South Dakota Board of Education or to school boards which will promote an improvement in the teaching profession.

Source: SL 1969, ch 62, § 4; SL 1970, ch 104, § 3; SL 1974, ch 137, § 5; SL 1975, ch 128, § 318; SL 1979, ch 123, § 3; SL 1994, ch 132, § 10.



§ 13-43-25.1 , 13-43-26. Repealed.

13-43-25.1, 13-43-26. Repealed by SL 1995, ch 87, §§ 76, 77



§ 13-43-27 Repealed.

13-43-27. Repealed by SL 1974, ch 137, § 8



§ 13-43-28 Reprimands or disciplinary actions for violations of code of ethics--Noticeand hearing--Procedure.

13-43-28. Reprimands or disciplinary actions for violations of code of ethics--Notice and hearing--Procedure. After notice and hearing as a contested case under the provisions of chapter 1-26, the Professional Teachers Practices and Standards Commission may reprimand or recommend a disciplinary action which may be implemented by the appropriate governing body against a member of the teaching profession if the member has been determined by the commission to have violated the code of ethics established under § 13-43-25. The commission has the powers conferred by §§ 1-26-19.1 and 1-26-19.2 and the certificate holder and the certificate holder's attorney also have available the provisions of those sections.

Source: SL 1969, ch 62, § 8 (a); SL 1970, ch 104, § 7; SL 1974, ch 137, § 7; SL 1975, ch 140; SL 1994, ch 132, § 12.



§ 13-43-28.1 Complaint requesting revocation or suspension of certificate--Contents--Additional evidence.

13-43-28.1. Complaint requesting revocation or suspension of certificate--Contents--Additional evidence. If the Professional Teachers Practices and Standards Commission determines that proceedings to revoke or suspend the certificate of a teacher should be instituted as provided in § 13-43-28, the commission shall file a written complaint with the secretary of the Department of Education. The commission's complaint shall specify the nature and character of the charges. The secretary may base the revocation or suspension decision solely upon review of the commission's hearing record, or the secretary may require additional evidence, either by affidavit, document, or testimony upon the secretary's own motion or upon the request of any party. The commission's determination to institute proceedings seeking revocation or suspension of a certificate is not a final agency action and may not be appealed to court.

Source: SDCL, § 13-43-28 as added by SL 1975, ch 140; SL 1988, ch 152; SL 1991, ch 20, §§ 17, 18; SL 1994, ch 132, § 13; SL 2003, ch 272, § 63.



§ 13-43-29 Repealed.

13-43-29. Repealed by SL 1974, ch 137, § 8



§ 13-43-30 Appeal by member reprimanded or disciplined.

13-43-30. Appeal by member reprimanded or disciplined. Any member reprimanded or disciplined by the Professional Teachers Practices and Standards Commission may appeal as provided by chapter 1-26.

Source: SL 1969, ch 62, § 8 (e); SL 1984, ch 12, § 70; SL 1994, ch 132, § 14.



§ 13-43-31 to 13-43-37. Repealed.

13-43-31 to 13-43-37. Repealed by SL 1986, ch 122, § 1



§ 13-43-38 Professional administrators practices and standards commission--Creation--Number and qualifications of members.

13-43-38. Professional administrators practices and standards commission--Creation--Number and qualifications of members. There is hereby created the South Dakota Professional Administrators Practices and Standards Commission, which shall consist of seven members, as follows:

(1) Five representative members who are employed as full-time administrators: two who are principals, two who are chief administrators of school districts offering an accredited twelve-year program of education, and one who is employed in an administrative capacity other than previously listed;

(2) One representative who is a school board member; and

(3) One representative from the general public who is neither an administrator nor a school board member and who is a parent of a pupil attending an approved twelve-year program of education.
Source: SL 1985, ch 139, § 3.



§ 13-43-39 Operation within department--Functions--Submission of records andreports.

13-43-39. Operation within department--Functions--Submission of records and reports. The Professional Administrators Practices and Standards Commission shall operate within the Department of Education and shall retain all its prescribed functions, including administrative functions. The commission shall submit such records, information and reports in such form and at such times as required by the South Dakota Board of Education, except that the commission shall report at least annually.

Source: SL 1985, ch 139, § 4; SL 2010, ch 77, § 23.



§ 13-43-40 Appointment of commission members--Terms.

13-43-40. Appointment of commission members--Terms. The members of the Professional Administrators Practices and Standards Commission shall be appointed by the Governor in a manner to be designated by the Governor. The terms of no more than five members may expire in any one year. The terms of all members shall be three years and shall terminate on December thirty-first or when a successor is appointed and qualified. No member of the commission may succeed himself more than once and subsequent appointments to the commission shall be made in a manner to be designated by the Governor.

Source: SL 1985, ch 139, § 5.



§ 13-43-41 Vacancies--Removal of members.

13-43-41. Vacancies--Removal of members. Vacancies on the Professional Administrators Practices and Standards Commission shall be filled by the Governor for the balance of any unexpired term. Members may be removed by the Governor for cause.

Source: SL 1985, ch 139, § 6.



§ 13-43-42 Election of officers--Adoption of rules.

13-43-42. Election of officers--Adoption of rules. The Professional Administrators Practices and Standards Commission shall elect from its membership a chairperson, a vice chairperson and other such officers as the commission shall determine and shall adopt rules to govern its proceedings.

Source: SL 1985, ch 139, § 7.



§ 13-43-43 Appointment of executive secretary--Employees.

13-43-43. Appointment of executive secretary--Employees. The Professional Administrators Practices and Standards Commission may appoint an executive secretary and employ persons to provide such service as the commission may require.

Source: SL 1985, ch 139, § 8.



§ 13-43-44 Meetings.

13-43-44. Meetings. The Professional Administrators Practices and Standards Commission shall meet on call of the chairperson. However, he shall call a meeting upon request of four members.

Source: SL 1985, ch 139, § 9.



§ 13-43-45 Adoption of rules and code of professional ethics--Recommendations toboards.

13-43-45. Adoption of rules and code of professional ethics--Recommendations to boards. The Professional Administrators Practices and Standards Commission may adopt rules in accordance with the provisions of chapter 1-26, to carry out the provisions of §§ 13-43-38 to 13-43-50, inclusive.

The commission shall adopt a code of professional ethics for the administrator's profession in this state.

The commission may make any recommendation to the South Dakota Board of Education or to school boards which will promote an improvement in the administrator's profession.

Source: SL 1985, ch 139, § 10.



§ 13-43-46 , 13-43-47. Repealed.

13-43-46, 13-43-47. Repealed by SL 1995, ch 87, §§ 78, 79



§ 13-43-48 Reprimand or recommendation of disciplinary action for violation of codeof ethics--Procedure.

13-43-48. Reprimand or recommendation of disciplinary action for violation of code of ethics--Procedure. After notice and hearing as a contested case under the provisions of chapter 1-26, the Professional Administrators Practices and Standards Commission has authority to reprimand or to recommend a disciplinary action which may be implemented by the appropriate governing body against a member of the administrative profession when such member shall have been determined by the commission to have violated the code of ethics established under § 13-43-45. The commission shall have the powers conferred by §§ 1-26-19.1 and 1-26-19.2, and the certificate holder and his attorney also shall have available the provisions of those sections.

Source: SL 1985, ch 139, § 13.



§ 13-43-49 Complaint requesting revocation or suspension of certificate--Procedure.

13-43-49. Complaint requesting revocation or suspension of certificate--Procedure. If the Professional Administrators Practices and Standards Commission determines that proceedings to revoke or suspend the certificate of an administrator should be instituted, the commission shall file a written complaint as provided in § 13-42-12 with the secretary of the Department of Education. The commission's complaint shall specify the nature and character of the charges. The secretary may base his revocation or suspension decision solely upon review of the commission's hearing record, or he may require additional evidence, either by affidavit, document, or testimony upon his own motion or upon the request of any party. The commission's determination to institute proceedings seeking revocation or suspension of a certificate is not a final agency action and may not be appealed to court.

Source: SL 1985, ch 139, § 14; SL 1991, ch 155; SL 2003, ch 272, § 63.



§ 13-43-50 Appeal by member reprimanded or disciplined.

13-43-50. Appeal by member reprimanded or disciplined. Any member reprimanded or disciplined by the Professional Administrators Practices and Standards Commission shall have the right to appeal as provided by chapter 1-26.

Source: SL 1985, ch 139, § 15.



§ 13-43-51 to 13-43-55. Repealed.

13-43-51 to 13-43-55. Repealed by SL 1995, ch 88, §§ 21 to 25



§ 13-43-55.1 Mentor teacher program created--Promulgation of rules--Participation inprogram.

13-43-55.1. Mentor teacher program created--Promulgation of rules--Participation in program. There is hereby created a program to provide for mentor teachers in South Dakota school districts which elect to participate. The South Dakota Board of Education shall promulgate rules, pursuant to chapter 1-26, to establish duties and qualifications for teachers to be designated as mentor teachers. Participation in the program is discretionary with each school district according to a mentor teacher plan adopted by the school board for the school district.

Source: SL 2002, ch 80, § 1.



§ 13-43-56 Repealed.

13-43-56. Repealed by SL 1994, ch 135



§ 13-43-57 , 13-43-58. Repealed.

13-43-57, 13-43-58. Repealed by SL 2012, ch 87, §§ 23, 24.



§ 13-43-59 Uncertified school administrators subject to code of ethics.

13-43-59. Uncertified school administrators subject to code of ethics. Individuals employed in an administrative capacity, but who do not hold a valid South Dakota certificate pursuant to chapter 13-42, are subject to the code of professional ethics as established under § 13-43-45.

Source: SL 2001, ch 90, § 1.



§ 13-43-60 Certification of health of employee.

13-43-60. Certification of health of employee. If, at any time, there is reasonable cause to believe that an employee is suffering from a mental or physical condition that could be detrimental to the health or safety of the employee, any student, or any other employee, the superintendent may require a certification of health. The expense of obtaining such certifications of health shall be borne by the school.

Source: SL 2014, ch 95, § 1.






Chapter 44 - Teachers' Institutes And Association Meetings [Repealed]

CHAPTER 13-44

TEACHERS' INSTITUTES AND ASSOCIATION MEETINGS [REPEALED]

[Repealed by SL 1973, ch 93, § 3]



Chapter 45 - Teachers' Retirement System

CHAPTER 13-45

TEACHERS' RETIREMENT SYSTEM [REPEALED]

[Repealed by SL 1974, ch 35, § 80]



Chapter 46 - Appeals In School Matters

§ 13-46-1 Right to appeal to circuit court from decision by school board or special committee--Time of taking appeal.

13-46-1. Right to appeal to circuit court from decision by school board or special committee--Time of taking appeal. From a decision made by any school board, or by a special committee created under any provision of the school law relative to a school or school district matter or in respect to any act or proceeding in which such officer, board, or committee purports or assumes to act, an appeal may be taken to the circuit court by any person aggrieved, or by any party to the proceedings, or by any school district interested, within ninety days after the rendering of such decision. Provided, however, that all legal actions relative to bond issues must be started within ten days.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344; SL 1975, ch 128, § 320.



§ 13-46-2 Parties to appeal.

13-46-2. Parties to appeal. Any matter so appealed shall be entitled in the name of the aggrieved party as appellant, against the school board or special committee, as the case may be, as respondent.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344; SL 1975, ch 128, § 321.



§ 13-46-3 Notice of appeal--Service and filing--Bond to pay costs.

13-46-3. Notice of appeal--Service and filing--Bond to pay costs. Such appeal shall be taken by serving a notice of appeal upon the school board or special committee or any member thereof, and by filing such notice of appeal in the office of the clerk of the circuit court in the county in which such appeal is taken, together with a bond in the sum of one hundred dollars with two or more sureties to be approved by the clerk of said court, conditioned that appellant will pay all costs therein that may be adjudged against him. Such notice must clearly and concisely state the decision or that part of the decision appealed from.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344; SL 1975, ch 128, § 322.



§ 13-46-4 Certification of record to clerk of courts--Failure to transmit--Fees.

13-46-4. Certification of record to clerk of courts--Failure to transmit--Fees. Upon such appeal so taken, the business manager of the school district or the acting clerk of such special committee, shall, within thirty days thereafter, transmit to the clerk of courts a certified copy of the record of the decision appealed from and of the record of all proceedings had in respect to the matter and all original papers filed in the office and upon the failure of such person so to transmit the record, the circuit court may compel the person to do so and may fine the person for neglect or refusal to transmit the record. Such officer or clerk shall receive the usual copying fees to be taxed as part of the costs of suit. In the event a transcript of hearing or other proceeding is part of the record to be transmitted and is not available within the time limit established in this section, it shall be submitted to the court within five days of receipt from the reporter.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344; SL 1975, ch 128, § 323; SL 1999, ch 95, § 1.



§ 13-46-5 Repealed.

13-46-5. Repealed by SL 1974, ch 153, § 60



§ 13-46-6 Trial de novo in circuit court--Judgment or order--Enforcement.

13-46-6. Trial de novo in circuit court--Judgment or order--Enforcement. The trial in the circuit court shall be de novo according to the rules relating to special proceedings of a civil nature so far as such rules are applicable and not in conflict with the provisions of this chapter and the court shall enter such final judgment or order as the circumstances and every right of the case may require and such judgment or order may be enforced by writ of execution, mandamus, or prohibition, or by attachment as for contempt.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344.



§ 13-46-7 Appeal to Supreme Court.

13-46-7. Appeal to Supreme Court. An appeal from any such final judgment or order may be taken to the Supreme Court within sixty days after written notice thereof shall have been given to the party desiring to appeal, which appeal shall be perfected, heard, and determined as other appeals in civil cases.

Source: SL 1955, ch 41, ch 9, § 44; SDC Supp 1960, § 15.2344.






Chapter 47 - Educational Telecommunications

§ 13-47-1 South Dakota Board of Directors for Educational Telecommunications created--Composition and appointment of members.

13-47-1. South Dakota Board of Directors for Educational Telecommunications created--Composition and appointment of members. There is created the South Dakota Board of Directors for Educational Telecommunications, which shall consist of the commissioner of information and telecommunications or an authorized representative, the executive director of the Board of Regents or an authorized representative, a representative of the Bureau of Information and Telecommunications selected by the secretary, and six others appointed by the Governor. At least one of the appointive members shall be representative of the nonpublic institutions of higher education in the state. The terms of the appointive members of the board shall be for a period of three years, two terms expiring each year. Not more than four of the appointive members may be from the same political party.

Source: SL 1965, ch 67, § 1; SL 1970, ch 107; SL 1976, ch 19, § 7; SL 1978, ch 119, §§ 1, 2; SL 1981, ch 149; SL 1985, ch 133, § 2; SL 1990, ch 446 (Ex. Ord. 90-1), § 17; SL 1994, ch 412 (Ex. Ord. 94-4), § 22; SL 1995, ch 322 (Ex. Ord. 95-6), § 20; SL 2011, ch 74, § 4.



§ 13-47-1.1 Board and facilities as educational telecommunications section.

13-47-1.1. Board and facilities as educational telecommunications section. The board and all its facilities and functions comprise the Educational Telecommunications Office of the Bureau of Information and Telecommunications.

Source: SL 1973, ch 2, § 259; SL 1994, ch 412, (Ex. Ord. 94-4), § 22.



§ 13-47-2 Function of board of directors.

13-47-2. Function of board of directors. It shall be the function of the board to consider and establish policy for and exercise all necessary control over the State Educational Telecommunications Network, and to carry out the duties imposed in this chapter, or as otherwise authorized and assigned to said board by law.

Source: SL 1965, ch 67, § 1.



§ 13-47-3 Officers of board.

13-47-3. Officers of board. The board shall choose from its own members a chairman, secretary, and treasurer.

Source: SL 1965, ch 67, § 2.



§ 13-47-4 Employment of personnel for office--Supplies and equipment.

13-47-4. Employment of personnel for office--Supplies and equipment. The commissioner of information and telecommunications is hereby empowered and authorized to employ such clerical help and assistants as may be necessary for the educational telecommunications office, subject to chapter 3-6A, and the board is hereby empowered and authorized to purchase such supplies and equipment as may be necessary.

Source: SL 1965, ch 67, § 4; SL 1979, ch 353, § 11; SL 1994, ch 412, (Ex. Ord. 94-4), § 22.



§ 13-47-4.1 Administrative control over office.

13-47-4.1. Administrative control over office. Notwithstanding any other provision of law, the Bureau of Information and Telecommunications shall exercise administrative control over the educational telecommunications office. The board shall exercise control over policy, programming and other executive functions in accordance with licensure requirements of 310(d) of the Federal Communications Act of 1934.

Source: SL 1980, ch 145; SL 1993, ch 148; SL 1994, ch 412 (Ex. Ord. 94-4), § 22.



§ 13-47-5 Meetings of board--Records--Reports.

13-47-5. Meetings of board--Records--Reports. The board of directors shall meet as often as necessary to perform its duties. An affirmative vote of a majority of the members of the board shall be required to act on any matter falling within the scope of the board. The board shall keep complete minutes of its meetings and make reports.

Source: SL 1965, ch 67, § 3; SL 1975, ch 128, § 324; SL 1985, ch 140.



§ 13-47-6 Expenses of board members.

13-47-6. Expenses of board members. Members of the board shall be compensated for their services at meetings of the board and shall be reimbursed for mileage, lodging, and meals on the same basis as other state employees; provided, however, that no such compensation shall be paid to any member of the board who is otherwise a regular employee of the state. Claims for expenses authorized under this chapter are to be paid out of funds appropriated therefor, on warrants drawn by the state auditor upon duly itemized vouchers approved by the board.

Source: SL 1965, ch 67, § 6; SL 1967, ch 54.



§ 13-47-7 Telecommunications network sponsored by board.

13-47-7. Telecommunications network sponsored by board. The board shall have the power and duty to promote and sponsor a noncommercial educational telecommunications network to serve a series of interconnecting units throughout the State of South Dakota.

Source: SL 1965, ch 67, § 5 (1).



§ 13-47-8 Acquisition and use of property.

13-47-8. Acquisition and use of property. The board shall have the power and duty to acquire real estate and other property as an agency of the State of South Dakota, and to hold and use the same for educational telecommunications purposes.

Source: SL 1965, ch 67, § 5 (4).



§ 13-47-9 Gifts and contributions for educational telecommunications.

13-47-9. Gifts and contributions for educational telecommunications. The board shall have the power and duty to receive gifts and contributions from public and private sources in providing educational telecommunications facilities and programs.

Source: SL 1965, ch 67, § 5 (3).



§ 13-47-10 Acceptance and use of federal aid.

13-47-10. Acceptance and use of federal aid. The board shall have the power and duty to accept, control, expend, and use any federal funds, grants-in-aid, subventions, or other financial aids that are now, or may be, available to it for planning, construction, and operation of a State Educational Telecommunications Network.

Source: SL 1965, ch 67, § 5 (11).



§ 13-47-11 Federal licenses for telecommunications--Applications, reports, and requests toFederal Communications Commission.

13-47-11. Federal licenses for telecommunications--Applications, reports, and requests to Federal Communications Commission. The board shall have the power and duty to apply for and to receive and hold such authorizations and licenses and assignments of channels from the Federal Communications Commission as may be necessary to conduct such educational telecommunications programs by standard broadcast or by closed circuits, and to prepare, file, and prosecute before the Federal Communications Commission all applications, reports, or other documents or requests for authorization of any kind necessary or appropriate to achieve the purposes set forth in this chapter.

Source: SL 1965, ch 67, § 5 (2).



§ 13-47-12 Construction, maintenance, and operation of telecommunications facilities.

13-47-12. Construction, maintenance, and operation of telecommunications facilities. The board shall have the power and duty to contract for the construction, leasing, repair, maintenance, and operation of telecommunications facilities.

Source: SL 1965, ch 67, § 5 (5).



§ 13-47-13 Contracting for interconnecting channel service.

13-47-13. Contracting for interconnecting channel service. The board shall have the power and duty to contract with qualified companies to provide interconnecting channels between broadcasting towers unless it is first determined by the board that state-owned interconnecting channels can be constructed and operated that would furnish a comparable quality of service at a cost to the state that would be less than if such channels were provided by qualified companies.

Source: SL 1965, ch 67, § 5 (6).



§ 13-47-14 Operation of telecommunications network consistent with federal regulations anddepartment policies.

13-47-14. Operation of telecommunications network consistent with federal regulations and department policies. The board shall have the power and duty to arrange for the operation of a state-wide educational telecommunications network, as directed by the board, consistent with the provisions of the Communications Act of 1934, as amended, and applicable rules, regulations, and policies of the Federal Communications Commission and, insofar as elementary and secondary education programs are concerned, consistent with policies of the Department of Education.

Source: SL 1965, ch 67, § 5 (7); SL 2010, ch 77, § 24.



§ 13-47-15 Establishment of general policy for educational telecommunications.

13-47-15. Establishment of general policy for educational telecommunications. The board shall have the power and duty, after taking into consideration the needs of the entire state, to establish general policies relating to the nature and character of educational telecommunications broadcasts.

Source: SL 1965, ch 67, § 5 (8).



§ 13-47-15.1 INFOTEXT system.

13-47-15.1. INFOTEXT system. It is in the best interest of the people of South Dakota to allow the Board of Educational Telecommunications to provide for necessary equipment, personnel, and services to provide an INFOTEXT system for public television.

Source: SL 1984, ch 127; SL 1990, ch 446 (E.O. 90-1), § 17.



§ 13-47-16 Standard broadcast and closed circuit programs.

13-47-16. Standard broadcast and closed circuit programs. The board shall have the power and duty to arrange for and provide standard broadcast and closed circuit noncommercial educational telecommunications programs to South Dakota citizens and institutions.

Source: SL 1965, ch 67, § 5 (9).



§ 13-47-16.1 Powers of board extended to radio--Construction priorities--Allocation offrequencies.

13-47-16.1. Powers of board extended to radio--Construction priorities--Allocation of frequencies. The provisions of §§ 13-47-2, 13-47-7 to 13-47-12, inclusive, and 13-47-14 to 13-47-16, inclusive, relating to educational telecommunications shall also apply to educational radio broadcasting. The board shall also have the authority to approve and create construction priorities and the allocation of frequencies of proposed board-owned educational radio stations, and shall assist in the development of a state-wide channel allocation plan for noncommercial educational FM radio broadcasting, consistent with federal communications rules and regulations.

Source: SL 1974, ch 138.



§ 13-47-17 Facilities not used for subversive purposes or to influence legislation.

13-47-17. Facilities not used for subversive purposes or to influence legislation. The board shall have the power and duty to make certain that the facilities authorized by this chapter are not used for any purpose which is contrary to the Constitution of the United States or the State of South Dakota, or for broadcasting propaganda, or attempting to influence legislation.

Source: SL 1965, ch 67, § 5 (10).



§ 13-47-18 Lease arrangements for sharing cost of operating facilities.

13-47-18. Lease arrangements for sharing cost of operating facilities. The board shall have the power and duty to enter into contractual agreements for the purpose of sharing through lease arrangements the cost of operating facilities with federal, state, or political subdivisions, and private persons, organizations, or associations.

Source: SL 1965, ch 67, § 5 as added by SL 1968, ch 59.



§ 13-47-19 Daily programs for use in elementary and secondary schools.

13-47-19. Daily programs for use in elementary and secondary schools. The secretary of education is hereby authorized to arrange with the South Dakota board of directors for educational telecommunications time necessary during each and every school day for telecasting instructional telecommunications programs for use in the elementary and secondary schools of the state.

Source: SL 1970, ch 132, § 1; SL 2003, ch 272, § 63.



§ 13-47-20 Training of school personnel in use of telecommunications.

13-47-20. Training of school personnel in use of telecommunications. The secretary of education may also arrange for suitable time to provide in-service training to schools to help instructional staff and other school personnel to better utilize the instructional telecommunications media.

Source: SL 1970, ch 132, § 1; SL 2003, ch 272, § 63.



§ 13-47-21 Advising secretary of education--Composition of executive committee.

13-47-21. Advising secretary of education--Composition of executive committee. The Bureau of Information and Telecommunications shall advise the Secretary of Education and shall assist him in reviewing, previewing, and recommending elementary and secondary instructional telecommunications programs to be telecast to the schools of this state in order that the program of instructional telecommunications meets the needs of the local school systems.

Source: SL 1970, ch 132, § 2; SL 1995, ch 322 (Ex. Ord. 95-6), § 20; SL 2003, ch 272, § 63.



§ 13-47-21.1 Repealed.

13-47-21.1. Repealed by SL 1995, ch 322 (Ex Ord 95-6), § 19



§ 13-47-22 , 13-47-23. Repealed.

13-47-22, 13-47-23. Repealed by SL 2007, ch 28, §§ 5, 6.






Chapter 48 - Authorization To Provide Postsecondary Education

§ 13-48-1 to 13-48-19. Repealed.

13-48-1 to 13-48-19. Repealed by SL 1996, ch 129, §§ 1 to 22



§ 13-48-20 Repealed.

13-48-20. Repealed by SL 1982, ch 86, § 154



§ 13-48-21 Repealed.

13-48-21. Repealed by SL 1996, ch 129, § 23



§ 13-48-22 , 13-48-23. Unconstitutional.

13-48-22, 13-48-23. Unconstitutional



§ 13-48-24 to 13-48-33. Repealed.

13-48-24 to 13-48-33. Repealed by SL 1996, ch 129, §§ 24 to 33



§ 13-48-34 Definitions.

13-48-34. Definitions. The terms used in this chapter mean:

(1) "Accredited" or "accreditation," the status of public recognition that an accrediting agency recognized by the United States Department of Education pursuant to Title IV of the Higher Education Act of 1965 (20 U.S.C. § 1070 et seq.) as amended to January 1, 2012, grants to an institution or educational program that meets the agency's established requirements;

(2) "Complaint," an allegation that a postsecondary institution does not meet the requirements of this chapter; an allegation that a postsecondary institution violated chapter 37-24; or an allegation raised by a student that a postsecondary institution does not meet standards established by the institution's accrediting agency;

(3) "Secretary," the secretary of state;

(4) "Educational program," a program of organized instruction or study beyond secondary education that leads to an academic, professional, or vocational degree, or certificate, or other recognized educational credential;

(5) "Federal student financial assistance programs," federal student financial assistance program authorized by Title IV of the Higher Education Act of 1965 (20 U.S.C. Section 1070 et seq.), as amended to January 1, 2012;

(6) "Postsecondary institution," a person, business entity, nonprofit corporation or government entity that operates educational programs beyond secondary education.
Source: SL 2012, ch 100, § 1.



§ 13-48-35 Certificate of authorization required to provide postsecondary education.

13-48-35. Certificate of authorization required to provide postsecondary education. No postsecondary institution may provide educational programs at physical locations in this state unless it has been issued a certificate of authorization to provide postsecondary education as provided in this chapter. Additionally, except for such postsecondary institutions providing educational programs at physical locations in this state on July 1, 2012, no postsecondary institution may publicize the availability in this state of such programs unless it has been issued a certificate of authorization to provide postsecondary education as provided in this chapter.

Source: SL 2012, ch 100, § 2.



§ 13-48-36 Existing postsecondary institutions authorized to provide educational programs.

13-48-36. Existing postsecondary institutions authorized to provide educational programs. To ensure that postsecondary institutions legally operating in this state as of this date and participating in the federal student financial assistance programs may comply with the state authorization regulations promulgated by the United States Department of Education on October 29, 2010, codified at 34 C.F.R. Section 600.9 and effective as of July 1, 2011, the following postsecondary institutions are acknowledged by the Legislature as being authorized to provide educational programs at physical locations in this state, subject to the provisions of § 13-48-38:

(1) Augustana College;

(2) Avera McKennan Hospital School of Radiologic Technology;

(3) Avera Sacred Heart Hospital School of Radiologic Technology;

(4) Black Hills State University;

(5) Colorado Technical University;

(6) Dakota State University;

(7) Dakota Wesleyan University;

(8) Globe University;

(9) Kilian Community College;

(10) Lake Area Technical Institute;

(11) Mitchell Technical Institute;

(12) Mount Marty College;

(13) National American University;

(14) Northern State University;

(15) Presentation College;

(16) Sanford Medical Center;

(17) Sioux Falls Seminary;

(18) South Dakota School of Mines and Technology;

(19) South Dakota State University;

(20) Southeast Technical Institute;

(21) University of Sioux Falls;

(22) University of South Dakota; and

(23) Western Dakota Technical Institute.
Source: SL 2012, ch 100, § 3; SL 2013, ch 80, § 1.



§ 13-48-37 Requirements for issuance of certificate of authorization.

13-48-37. Requirements for issuance of certificate of authorization. The secretary shall issue a certificate of authorization to provide postsecondary education to any postsecondary institution named in § 13-48-36. The secretary also may issue a certificate of authorization to provide postsecondary education to any other postsecondary institution to provide educational programs at physical locations in this state if the postsecondary institution:

(1) Is established as an instrumentality of this state or another state, or is legally established to operate as a private business entity or nonprofit corporation in accordance with applicable state law; and

(2) Is accredited or is operating under an affiliation agreement whose terms make an accredited postsecondary institution responsible for awarding academic credit and educational credentials to its students and maintaining transcripts for such students.
Source: SL 2012, ch 100, § 4; SL 2013, ch 80, § 2.



§ 13-48-38 Continuation of authorization.

13-48-38. Continuation of authorization. Authorization to provide educational programs at physical locations in this state, once granted by the secretary, is continuous so long as the postsecondary institution continues to meet the requirements set forth in § 13-48-37.

Source: SL 2012, ch 100, § 5.



§ 13-48-39 Registry for authorized postsecondary institutions--Name or location change--Promulgation of rules.

13-48-39. Registry for authorized postsecondary institutions--Name or location change--Promulgation of rules. The secretary shall maintain a registry of all postsecondary institutions authorized by this chapter and such other postsecondary institutions for which it has issued a certificate of authorization to provide postsecondary education. If any institution changes the name under which it operates its educational programs, or the physical location of any campus, the institutions shall notify the secretary in writing within thirty days of such change and the secretary shall, as needed, issue an updated certificate of authorization to provide postsecondary education. The secretary shall develop, by rules promulgated pursuant to chapter 1-26, such forms and procedures as may be necessary to administer the requirements of this chapter.

Source: SL 2012, ch 100, § 6.



§ 13-48-40 Complaints--Enforcement by attorney general.

13-48-40. Complaints--Enforcement by attorney general. The Office of Attorney General, Division of Consumer Protection, shall review and act on complaints, as such term is defined by § 13-48-34, concerning postsecondary institutions providing educational programs at physical locations in the state, including, as necessary, requiring a postsecondary institution to cease its operations in the state. If a complaint relates to a postsecondary institution controlled by the Board of Regents, the attorney general shall refer the matter to the Board of Regents. In all other cases, the attorney general shall refer the complaint to the institution and provide the institution with no less than thirty days to respond to the matters set forth in the complaint, including an opportunity to demonstrate any actions it has taken or plans to take in response to the complaint, and to consider whether the complainant has exhausted all available administrative remedies within the institutions's policies and procedures. In administering the requirements of this section, the attorney general may refer a complaint to an institution's accrediting agency for review and investigation, with the accrediting agency providing a report of its investigation to the attorney general for further disposition. In enforcing this chapter, the attorney general has all the enforcement powers, authorities, and remedies provided by chapter 37-24.

Source: SL 2012, ch 100, § 7.



§ 13-48-41 Exempt institutions.

13-48-41. Exempt institutions. The provisions of this chapter do not apply to postsecondary institutions:

(1) Established by the government of the United States;

(2) Established by the government of an Indian tribe whose tribal lands are located, in whole or in part, in this state;

(3) Established by owned, controlled, operated, and maintained by a religious organization lawfully operating as a nonprofit religious corporation and awarding only religious degrees or certificates for the purpose of conferring clerical status or authority within that religion; or

(4) Subject to the jurisdiction and regulations to the South Dakota Cosmetology Commission.
Source: SL 2012, ch 100, § 8.



§ 13-48-42 Western Interstate Commission for Higher Education State Authorization ReciprocityAgreement--National Council for State Authorization Reciprocity Agreement'sPolicies and Standards.

13-48-42. Western Interstate Commission for Higher Education State Authorization Reciprocity Agreement--National Council for State Authorization Reciprocity Agreement's Policies and Standards. The secretary of state and the attorney general shall provide information requested by the Board of Regents in order to carry out administrative, oversight, information sharing, and reporting responsibilities on behalf of South Dakota under the Western Interstate Commission for Higher Education State Authorization Reciprocity Agreement, dated November 1, 2013, and the National Council for State Authorization Reciprocity Agreement's Policies and Standards, dated November 18, 2013. With respect to any postsecondary institution authorized under this chapter that is not controlled by the Board of Regents, the information requested by the Board of Regents from the secretary of state and the attorney general may not exceed that which is specifically required for a postsecondary institution to receive reciprocal authorizations to conduct distance education activities in other states under the Western Interstate Commission for Higher Education State Authorization Reciprocity Agreement, dated November 1, 2013, and the National Council for State Authorization Reciprocity Agreement's Policies and Standards, dated November 18, 2013.

Source: SL 2014, ch 96, § 1.



§ 13-48-43 Physical location in this state defined.

13-48-43. Physical location in this state defined. For the purposes of this chapter, physical location in this state, means the ongoing occupation of a physical location in South Dakota for instructional purposes or the maintenance of an administrative office to facilitate instruction. The following activities do not constitute the use of a physical location in this state: delivering of distance education courses online, through correspondence or broadcast; advertising; recruiting; contractual arrangements to acquire goods or services, including educational or examination proctoring services, with institutions or businesses physically located in South Dakota; courses delivered on military installations by an accredited institution limited to active and reserve military personnel, dependents of military personnel, and civilian employees of the military installation; field trips; operation of a server or other electronic service device; short courses (twenty classroom hours or less, or the equivalent thereof); courses for which fewer than twenty-five percent of class requirements take place in a setting where the instructor and students physically meet together; and experiential learning opportunities, such as a clinical, practicum, residency, or internship, if the offering institution has already obtained all the necessary professional and licensure approvals necessary to conduct the learning opportunity in the state, and that only ten students from each institution are physically present simultaneously at a single field site.

Source: SL 2014, ch 96, § 2.






Chapter 48A - Higher Education Policy Goals, Performance, And Accountability

§ 13-48A-1 Definitions.

13-48A-1. Definitions. Terms used in this chapter mean:

(1) "Average state appropriation per higher education student," the average state general fund appropriation for each student enrolled in an institution of higher education under the control of the Board of Regents for the previous fiscal year as determined by the Bureau of Finance and Management;

(2) "Full-time equivalent," at the postsecondary technical institutes equals thirty credit hours of instruction per year, and at the institutions under the control of the Board of Regents equals thirty credit hours of instruction per year for undergraduates, twenty-four credit hours of instruction per year for students seeking master's and doctoral degrees, thirty credit hours of instruction per year for students in law school, and thirty-eight credit hours of instruction per year for students in medical school;

(3) "Projected state general fund increase," the estimated percentage change in state general fund revenue, as submitted by the Governor pursuant to § 4-7-10 or as adopted by the standing committees on appropriations;

(4) "Public postsecondary education institutions," the postsecondary technical institutes under the control of the Board of Education and the institutions of higher education under the control of the Board of Regents; and

(5) "Public postsecondary education systems," the system of postsecondary technical institutes under the control of the Board of Education and the system of institutions of higher education under the control of the Board of Regents.
Source: SL 2013, ch 81, § 1.



§ 13-48A-2 Purpose of postsecondary education.

13-48A-2. Purpose of postsecondary education. The Legislature hereby finds, and declares to be the public policy of this state, that the purpose of public postsecondary education is to provide the following:

(1) A workforce that meets the current and prospective needs of the state's economy;

(2) Affordable postsecondary educational opportunities for all state citizens;

(3) Access to postsecondary education programs that serve to increase the educational attainment of the state's citizenry and thereby enable citizens to provide leadership in all sectors of life in the state; and

(4) A foundation upon which the state can grow the development and innovation capacities of the state's economy.
Source: SL 2013, ch 81, § 2.



§ 13-48A-3 Goals for postsecondary education.

13-48A-3. Goals for postsecondary education. The Legislature hereby recognizes that the current goals for public postsecondary education systems and institutions are as follows:

(1) To increase the number of graduates for the state's workforce; and

(2) To increase the growth capacity of the state's economy by increasing the innovation and development capacity of the state and by increasing the skills of the state's current workforce. (This section is repealed effective June 30, 2015 pursuant to SL 2013, ch 81, § 5.)
Source: SL 2013, ch 81, § 3.



§ 13-48A-4 Performance metrics to monitor institutional progress toward goals.

13-48A-4. Performance metrics to monitor institutional progress toward goals. The Council on Higher Education Policy Goals, Performance, and Accountability, established in § 13-48A-5, shall use the following performance metrics to monitor the institutional progress toward the goals declared in § 13-48A-3:

(1) For the goal in subdivision 13-48A-3(1):

(a) Increases in the number of graduates at all postsecondary education institutions, particularly those graduates in select disciplines and at certain levels, and those graduates who remain in the state for employment or further study;

(b) Increases in the number of undergraduate degrees earned by at-risk students, including low-income students, Native American students, nontraditional students, and those students underprepared for higher education;

(c) Increases in credit hour completions at all public postsecondary education institutions; and

(d) Increases in the retention of students from their first year of postsecondary education to their second year of postsecondary education at all public postsecondary education institutions;

(2) For the goal stated in subdivision 13-48A-3(2), increases in the expenditures in research at postsecondary institutions under the control of the Board of Regents. (This section is repealed effective June 30, 2015 pursuant to SL 2013, ch 81, § 5.)
Source: SL 2013, ch 81, § 4.



§ 13-48A-5 Council on Higher Education Policy Goals, Performance, and Accountability--Membership--Meetings.

13-48A-5. Council on Higher Education Policy Goals, Performance, and Accountability--Membership--Meetings. There is hereby created the Council on Higher Education Policy Goals, Performance, and Accountability. The council shall consist of the following members:

(1) The Governor or the Governor's designee;

(2) The secretary of the Department of Labor and Regulation;

(3) The commissioner of the Governor's Office of Economic Development;

(4) The commissioner of the Bureau of Finance and Management;

(5) Three members of the House of Representatives, appointed by the speaker of the House of Representatives. No more than two of the members may be from the same political party;

(6) Three members of the Senate, appointed by the president pro tempore of the Senate. No more than two of the members may be from the same political party;

(7) Two members of the Board of Regents;

(8) The executive director of the Board of Regents;

(9) The secretary of the Department of Education;

(10) One member of the State Board of Education who shall serve for one year and be appointed by the secretary of the Department of Education;

(11) One local school board member from a school district where a postsecondary technical institute is located who shall serve for one year and be appointed by the secretary of the Department of Education;

(12) One superintendent from a school district where a postsecondary technical institute is located who shall serve for one year and be appointed by the secretary of the Department of Education;

(13) A president of an institution of higher education under the control of the Board of Regents who shall serve for one year and be determined by a rotating order based on the year of the establishment of the institution; and

(14) A president of a public postsecondary technical institute who shall serve for one year and be determined by a rotating order based on the year of the establishment of the postsecondary technical institute.

The Governor or the Governor's designee shall serve as the chair of the council. In 2013 and 2014, the council shall meet once each year to monitor the progress of the public postsecondary education systems and institutions toward the goals established in § 13-48A-3.

Source: SL 2013, ch 81, § 6.



§ 13-48A-6 Council to establish goals and performance metrics.

13-48A-6. Council to establish goals and performance metrics. Beginning in 2015, and in every year immediately following a gubernatorial election thereafter, the Council on Higher Education Policy Goals, Performance, and Accountability shall meet to review, endorse, and recommend to the executive branch, the Legislature, and the respective postsecondary education governing boards the four-year goals for the public postsecondary education systems and institutions and the performance metrics by which the council will monitor the progress toward those goals. The initial goals established by the council shall take effect on July 1, 2015, and subsequent goals will take effect every four years thereafter. In intervening years, the council shall meet annually to monitor the progress toward the goals. When establishing goals and performance metrics, the council shall draw upon public input from any persons who may be concerned or knowledgeable in these areas. A majority of the members appointed to the council constitutes a quorum for the purposes of conducting business. Any action may be taken by a vote of the majority of the members present at a meeting. The duties of the council include only those stipulated in this chapter and do not impinge on the constitutional powers and duties of the Board of Regents or the legislative powers and duties of the Board of Education or include participation in the operation, management, or oversight of any postsecondary education institution in the state.

Source: SL 2013, ch 81, § 7.



§ 13-48A-7 Annual accountability report to council.

13-48A-7. Annual accountability report to council. The Board of Regents and the Board of Education shall each provide to the Council on Higher Education Policy Goals, Performance, and Accountability an annual accountability report. The initial accountability report, to be provided to the council in 2013, shall contain, for each of the postsecondary education institutions under the respective board's control, information on the following:

(1) Improvements in on-time degree completions;

(2) Affordability for students;

(3) The placement of graduates in jobs or further study in South Dakota; and

(4) Improvements in the percentages of graduates who are successful in passing licensure, certification, or exit exams administered by third parties.

The council shall determine the content of subsequent accountability reports.

Source: SL 2013, ch 81, § 8.



§ 13-48A-8 Calculation of state funding for higher education system.

13-48A-8. Calculation of state funding for higher education system. To achieve the public purpose and goals established for postsecondary education in the state pursuant to this chapter, the state funding for the higher education system may be calculated as follows:

(1) If the projected state general fund increase allows, the higher education system may receive funding through the normal budgeting process for performance funding. Any sum appropriated from the general fund for the purpose of performance funding shall be provided to the Board of Regents. The Board of Regents shall then determine the allocation of funds to the institutions it governs that reflect institutional performance and system strategic investments. For fiscal years 2014 and 2015, funds appropriated for performance funding shall be awarded to the higher education institutions based on improvements in the following areas:

(a) One-half of the performance funding shall be based on the number of new graduates with special emphasis on those graduates with degrees in science, technology, engineering, and mathematics or other critical need areas as determined by the Council on Higher Education Policy Goals, Performance, and Accountability established in § 13-48A-5; and

(b) One-half of the funding shall be based on the growth of expenditures for research;

For fiscal year 2016 and in subsequent fiscal years, the performance funding shall be awarded to the Board of Regents based on criteria established by the Council of Higher Education Policy Goals, Performance and Accountability; and

(2) If the higher education system receives the performance funding in subdivision (1), and the cost of the performance funding is less than the projected state general fund increase, the higher education institutions may also receive, through the normal budgeting process, a mission expansion increase calculated pursuant to this subsection to reflect expanded student services and increases in enrollments and credit hour completions. If the performance funding provided pursuant to subdivision (1), and the amount calculated in this subdivision for a mission expansion increase is greater than the projected state general fund increase, each higher education institution shall receive a pro rata share of the total amount calculated. The mission expansion increase shall be calculated as follows:

(a) Each institution of higher education shall receive a payment equal to one-half of the average state appropriation per higher education student for each full-time equivalent enrollment in the previous fiscal year that exceeded the total full-time equivalent enrollment in the year preceding the previous fiscal year; and

(b) Each institution of higher education shall also receive a payment equal to one-half of the average state appropriation per higher education student for each full-time equivalent of credit hour completions in the previous fiscal year that exceeded the total full-time equivalent of credit hour completions in the year preceding the previous fiscal year. The full-time equivalent of credit hour completions for which an institution is entitled to a payment pursuant to this section shall be calculated as follows:

(i) For the previous fiscal year, at each degree level, divide the total number of credit hours completed at that institution by the number of credit hours required to be a full-time equivalent student;

(ii) For the year prior to the previous fiscal year, at each degree level, divide the total number of credit hours completed at that institution by the number of credit hours required to be a full-time equivalent student;

(iii) If the product of subsection (i) is greater than the product of subsection (ii), calculate the difference between the two at each degree level; and

(iv) Add together the results for each degree level;

In addition to the mission expansion funding calculated pursuant to this subsection, the Legislature may also provide additional funding to institutions of higher education for the expansion of program mission; and

(3) If the higher education system receives the performance funding in subdivision (1) and the mission expansion increase in subdivision (2), and the cost of both of the increases is less than the projected state general fund increase, the higher education system may receive, through the normal budgeting process, an operating budget inflationary increase equal to the annual percentage change in the consumer price index for urban wage earners and clerical workers as computed by the Bureau of Labor Statistics of the United States Department of Labor for the year before the year immediately preceding the year of adjustment or three percent, whichever is less. For the purpose of this section, the operating budget does not include any portion of the budget that contains funding for salaries and benefits for any employees provided by the Legislature through the General Appropriations Act.
Source: SL 2013, ch 81, § 9.






Chapter 49 - State Board Of Regents

§ 13-49-1 Control of educational institutions vested in board--Appointment ofmembers.

13-49-1. Control of educational institutions vested in board--Appointment of members. The control of the public postsecondary educational institutions of the state offering college credit which are sustained wholly or in part by the state is vested in a board of nine members, designated as the Board of Regents. The Governor shall appoint the members with the consent of the Senate.

Source: SDC 1939, § 15.0701; SL 1955, ch 38, § 1; SL 1971, ch 129; SL 1976, ch 126, § 1; SL 1979, ch 125, § 1; SL 2007, ch 109, § 1.



§ 13-49-2 Qualifications of members of board.

13-49-2. Qualifications of members of board. Each regent who is a regular member shall be a person of probity and wisdom and selected from among the best known citizens, who are residents of different portions of the state. No two regents may be residents in the same county and not more than six may be members of the same political party. One regent shall be the student regent as provided in § 13-49-6.1. A regent's residence is determined by where the regent is registered to vote.

Source: SDC 1939, § 15.0703; SL 1951, ch 45; SL 1955, ch 39; SL 1957, ch 47; SL 1975, ch 128, § 325; SL 1976, ch 126, § 2; SL 1979, ch 125, § 2; SL 1986, ch 138; SL 1988, ch 154, § 1; SL 2007, ch 109, § 2.



§ 13-49-3 Term of office of regents.

13-49-3. Term of office of regents. Each regent, except the student regent, shall be appointed for a term of six years. The term shall expire on the last day of March or when a successor is appointed and qualified, unless removed as provided in § 3-17-1.

Source: SDC 1939, § 15.0701; SL 1955, ch 38, §§ 1, 2; SDC Supp 1960, § 15.0701-1; SL 1975, ch 128, § 326; SL 1976, ch 126, § 3; SL 1979, ch 125, § 3; SL 1988, ch 154, § 2; SL 2007, ch 109, § 3.



§ 13-49-4 Filling of vacancies--Failure of senate to confirm--New appointee named.

13-49-4. Filling of vacancies--Failure of senate to confirm--New appointee named. If a vacancy occurs as provided in § 3-4-1, the Governor shall fill the vacancy by appointment, and the appointee shall serve for the balance of the unexpired term. However, if the Senate, at the next legislative session, fails to confirm the appointee, the appointee shall only serve until the last day of March. Then a new appointee shall be named by the Governor. The subsequent appointee is subject to the same conditions as set forth in this section.

Source: SDC 1939, § 15.0702; SL 1975, ch 128, § 327; SL 2007, ch 109, § 4.



§ 13-49-5 Repealed.

13-49-5. Repealed by SL 1975, ch 128, § 377



§ 13-49-6 Oath of office of regents.

13-49-6. Oath of office of regents. Before entering upon the duties of the office, each regent shall take and subscribe an oath or affirmation to support the Constitutions of the United States and of this state, and faithfully to discharge the duties of the office, which oath or affirmation shall be filed with the secretary of state.

Source: SDC 1939, § 15.0703; SL 1951, ch 45; SL 1955, ch 39; SL 1957, ch 47; SL 1975, ch 128, § 328; SL 2007, ch 109, § 5.



§ 13-49-6.1 Student regent appointed by Governor--Term of appointment--Votingmember.

13-49-6.1. Student regent appointed by Governor--Term of appointment--Voting member. The Governor shall appoint a student regent, with the consent of the Senate, who shall participate in all board meetings, open and closed, and be compensated in the same manner as board members. The student regent shall be a student of one of the public postsecondary educational institutions under the control of the board. The student regent shall be appointed for a term of two years which term shall expire on the first day of July of every even-numbered year, unless removed under the provisions of § 3-17-1 or unless such student does not remain enrolled in a postsecondary institution controlled by the board. The student regent is a formal member of the board and may vote.

Source: SL 1979, ch 125, § 4; SL 1988, ch 154, § 3; SL 2007, ch 109, § 6.



§ 13-49-6.2 Repealed.

13-49-6.2. Repealed by SL 2007, ch 109, § 7.



§ 13-49-7 Meetings of board--Vote required for action--Minutes--Open to public.

13-49-7. Meetings of board--Vote required for action--Minutes--Open to public. Meetings may be held on the call of the president or by joint request of a majority of the members, due and reasonable notice always being given.

The affirmative vote of a majority of the members of the Board of Regents is required to take official action. The Board of Regents shall record the minutes of any meeting open to the public. All meetings of the Board of Regents shall be open to the public unless personnel matters and privileged matters between the board and its attorney are being discussed. If such meetings are held, the board shall limit the topics discussed or acted upon to such matters only.

Source: SDC 1939, § 15.0704; SL 1973, ch 104; SL 1980, ch 139; SL 2007, ch 109, § 8.



§ 13-49-8 Repealed.

13-49-8. Repealed by SL 1971, ch 23, § 2



§ 13-49-9 President of board--Election and term.

13-49-9. President of board--Election and term. At the annual meeting of the board, there shall be elected from among the members a president, whose term of office shall be for one year.

Source: SDC 1939, § 15.0705; SL 1945, ch 49; SL 1955, ch 293, § 1; SL 2007, ch 109, § 9.



§ 13-49-10 Appointment of executive director--Qualifications--Supervision by board.

13-49-10. Appointment of executive director--Qualifications--Supervision by board. The Board of Regents shall appoint an executive director, who shall be a full-time employee of the board. The executive director shall have a graduate degree from a recognized college or university and shall by training and experience be familiar with the operations and problems of institutions of higher education. The executive director shall carry out the directives of the Board of Regents and shall be under the board's general jurisdiction and supervision.

Source: SDC 1939, § 15.0705; SL 1945, ch 49; SL 1955, ch 293, § 1; SL 1968, ch 35, § 1; SDCL Supp, § 13-49-10.1; SL 1975, ch 128, § 329; SL 1981, ch 150, § 1; SL 2007, ch 109, § 10.



§ 13-49-10.1 Repealed.

13-49-10.1. Repealed by SL 1975, ch 128, § 377



§ 13-49-11 Corporate powers of board--Management of property.

13-49-11. Corporate powers of board--Management of property. The Board of Regents is, and it and its successors in office shall continue to be, a corporation, or body corporate, with power to sue and be sued, to hold, lease, and manage, for the purposes for which they were established, any property belonging to the educational institutions under its control, collectively or severally, of which it shall in any manner become possessed.

Source: SDC 1939, § 15.0706; SL 1989, ch 155.



§ 13-49-12 Administration of oaths and examination of witnesses.

13-49-12. Administration of oaths and examination of witnesses. Any regent may administer oaths and examine witnesses if necessary in the performance of the duties of the board.

Source: SDC 1939, § 15.0707; SL 2007, ch 109, § 11.



§ 13-49-13 Government and regulation of institutions--Supervision of buildings andproperty.

13-49-13. Government and regulation of institutions--Supervision of buildings and property. Unless otherwise expressly provided in statute, the Board of Regents shall govern and regulate each institution under its control in such manner as it deems best calculated to promote the purpose for which the institution is maintained, and shall have charge and supervision of all buildings and property connected therewith, and the construction of all buildings for the institution.

Source: SDC 1939, § 15.0708; SL 2007, ch 109, § 12.



§ 13-49-14 Employment of officers, instructors and employees--Compensation andterms of employment--Political opinions not considered.

13-49-14. Employment of officers, instructors and employees--Compensation and terms of employment--Political opinions not considered. The Board of Regents may employ and dismiss all officers, instructors, and employees of such institutions, necessary to the proper management thereof, to determine their number, qualifications, and duties, fix the term of their employment, and rate and manner of their compensation, provide for sabbatical leave on part pay, and provide for a retirement program. However, no person may be employed or dismissed by reason of any sectarian or political opinions held.

Source: SDC 1939, § 15.0709; SL 1961, ch 56; SL 2007, ch 109, § 13.



§ 13-49-14.1 Right of instructors and employees to run for office--Exception.

13-49-14.1. Right of instructors and employees to run for office--Exception. No instructor, teacher, or other employee of any institution under the jurisdiction of the Board of Regents is subject to loss of job or status on the job for becoming a candidate for any public office. However, the provisions of this section do not apply if the candidacy or public office entails neglect of duty.

Source: SL 1973, ch 111; SL 2007, ch 109, § 14.



§ 13-49-14.2 Separate retirement or deferred compensation plans prohibited--Exceptions.

13-49-14.2. Separate retirement or deferred compensation plans prohibited--Exceptions. Except for the provisions of chapter 3-12, the Board of Regents may not enter into any contract to provide a retirement or deferred compensation plan for any of its employees, other than the president or provost of each of its colleges and universities and the executive director of the Board of Regents.

Source: SL 1978, ch 125; SL 1981, ch 150, § 2.



§ 13-49-14.3 Employee insurance benefits through self-insured plan--Joining state plan.

13-49-14.3. Employee insurance benefits through self-insured plan--Joining state plan. The Board of Regents, at its discretion, may elect to provide all, or any part of, the insurance benefits for its employees by means of a plan which is self-insured in whole or in part. The board may execute a contract or contracts with such claims administrators as the board may select. In making such selection, the board shall consider, among other things, financial stability, experience, and claims facilities. In evaluating these factors, the board may employ the services of impartial, professional analysts or actuaries, or both. Notwithstanding the provisions of § 3-12A-10, the board may provide insurance coverage by electing to join the plan provided by § 3-12A-5.1.

Source: SL 1981, ch 24, § 2.



§ 13-49-14.4 to 13-49-14.10. Repealed.

13-49-14.4 to 13-49-14.10. Repealed by SL 2007, ch 110, §§ 1 to 7.



§ 13-49-14.11 FTE demand pool created.

13-49-14.11. FTE demand pool created. There is hereby created within the Board of Regents the FTE demand pool. For the purposes of this section, "FTE" means full-time equivalent as defined in subdivision 2-14-2(12). The initial balance of the FTE demand pool shall be established by the Legislature and may be replenished each year through the general appropriations act. Subject to the approval of the board, the universities may draw upon the pool for FTEs necessary to staff nonstate funded programs. The board shall administer the pool in such a way that any unfunded FTEs are returned to the pool so as to be available to be drawn for other programs.

Source: SL 1992, ch 133, § 2.



§ 13-49-14.12 South Dakota School for the Deaf and the South Dakota School for theVisually Handicapped maintenance and repair fund created--Deposit ofmoney--Availability of funds--Use of funds.

13-49-14.12. South Dakota School for the Deaf and the South Dakota School for the Visually Handicapped maintenance and repair fund created--Deposit of money--Availability of funds--Use of funds. The Board of Regents may deposit any moneys held by it pursuant to § 13-49-14.2, but not needed to cover liabilities heretofore incurred, into a special fund hereby created in the South Dakota school and public lands endowment, to be known as the South Dakota School for the Deaf and the South Dakota School for the Visually Handicapped maintenance and repair fund. All moneys so deposited shall become part of the school and public lands endowment, whose principal shall be held inviolate, and their earnings shall be made available to the Board of Regents to address the cost of routine maintenance and repair of the physical plant of the South Dakota School for the Deaf and the South Dakota School for the Visually Handicapped.

Source: SL 1998, ch 101, § 1.



§ 13-49-14.13 Background investigation of persons hired for certain positions at SouthDakota School for the Blind and Visually Impaired and the South DakotaSchool for the Deaf--Temporary employment pending results ofbackground check.

13-49-14.13. Background investigation of persons hired for certain positions at South Dakota School for the Blind and Visually Impaired and the South Dakota School for the Deaf--Temporary employment pending results of background check. Each person hired at the South Dakota School for the Blind and Visually Impaired and the South Dakota School for the Deaf to serve as superintendent or principal, in a teaching or teaching assistant position, in a certificated or licensed clinical employment position, or on the residence hall staff in any capacity shall agree to submit to a background investigation, by means of fingerprint checks by the Division of Criminal Investigation and the Federal Bureau of Investigation. The hiring institution shall submit completed fingerprint cards to the Division of Criminal Investigation before the prospective new employee enters into service. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Division of Criminal Investigation to the Federal Bureau of Investigation for a national criminal history record check. Any person whose employment is subject to the requirements of this section may enter into service on a temporary basis pending receipt of results from the background investigation. The employing institution may, without liability, withdraw its offer of employment or terminate the temporary employment without notice if the report reveals that the person has been convicted of any crime involving moral turpitude, including traffic in narcotics, that might justify suspension or revocation of a teaching license pursuant to § 13-42-10, or otherwise reveals circumstances that reasonably suggest that the person should not be employed in the special school setting.

Source: SL 1999, ch 96, § 1.



§ 13-49-15 Purchasing and contracting for institutions--Incidental powers of board.

13-49-15. Purchasing and contracting for institutions--Incidental powers of board. The Board of Regents may make contracts for service, the erection of buildings, the purchase of all lands, materials, and supplies needed, unless such supplies are under the supervision of the Bureau of Administration.

In the carrying out of such contracts, the board may expend money, exact and collect penalties, and purchase or sell property within the limitations of statute.

Source: SDC 1939, § 15.0710; SL 2007, ch 109, § 15.



§ 13-49-16 Contracts let in accordance with public agency procurement law.

13-49-16. Contracts let in accordance with public agency procurement law. Any contract for the erection and repair of any building and the purchase of ordinary supplies shall be let in accordance with chapters 5-18A and 5-18B except in the case of coal needed by the institutions.

Source: SDC 1939, § 15.0710; SL 1975, ch 128, § 330; SL 2011, ch 2, § 129.



§ 13-49-17 Repealed.

13-49-17. Repealed by SL 1997, ch 38, § 6



§ 13-49-18 Prosecution of actions by board--Proceeds of judgment.

13-49-18. Prosecution of actions by board--Proceeds of judgment. The board may bring suit in any proper court in its own name to enforce any contract made by it, and any suit relating to the property referred to in §§ 13-49-15 and 13-49-16, or to the care, custody, control, management, or improvements thereof. The attorney general shall prosecute any such suit upon request of the board.

Any moneys collected upon any judgment obtained under the provisions of this section shall be paid into the treasury for the benefit of the educational institutions and credited to the proper fund.

Source: SDC 1939, § 15.0711; SL 2007, ch 109, § 16.



§ 13-49-19 Customary management powers conferred on board.

13-49-19. Customary management powers conferred on board. It is the intention of §§ 13-49-15 to 13-49-18, inclusive, to confer upon the Board of Regents all powers usually exercised by such boards, and which are necessary to the proper legal management of the educational institutions placed under its control, and the property belonging to the same.

Source: SDC 1939, § 15.0711.



§ 13-49-20 Interstate contracts for education of South Dakota residents.

13-49-20. Interstate contracts for education of South Dakota residents. The State Board of Regents may enter into agreements or contract with states, individually or on a regional basis, to provide means by which South Dakota residents may be assisted to carry on or complete fields of study. This grant of authority may not be construed as providing scholarship assistance in contravention to § 13-55-1.

Source: SL 1961, ch 87; SL 1989, ch 156, § 1.



§ 13-49-20.1 Contracts to reserve spaces for South Dakota dental students.

13-49-20.1. Contracts to reserve spaces for South Dakota dental students. The State Board of Regents is hereby authorized to negotiate and enter into contractual agreements with public or private colleges and universities offering the study of dentistry for the purpose of reserving spaces each year for dental students from South Dakota. Such contractual agreements may include a provision that the Board of Regents in turn will pay a specific reservation fee for each and every student that is accepted for admittance, and sponsored by the Board of Regents, to the study of dentistry. The Board of Regents is further authorized to pay a minimum reservation fee each year of the contract as a guarantee sum in the event that fewer than the stipulated number of students from South Dakota are accepted into the study of dentistry.

Source: SL 1970, ch 128, § 1.



§ 13-49-20.2 Contracts to reserve spaces for South Dakota optometric students.

13-49-20.2. Contracts to reserve spaces for South Dakota optometric students. The State Board of Regents may negotiate and enter into contractual agreements with public or private colleges and universities offering the study of optometry for the purpose of reserving spaces each year for optometric students from South Dakota. Such contractual agreements may include a provision that the Board of Regents pay a specific reservation fee for each student that is accepted for admittance, and sponsored by the Board of Regents, to the study of optometry. The Board of Regents may pay a minimum reservation fee each year of the contract as a guarantee sum in the event that fewer than the stipulated number of students from South Dakota are accepted into the study of optometry.

Source: SL 1978, ch 124, § 1.



§ 13-49-20.3 , 13-49-20.4. Repealed.

13-49-20.3, 13-49-20.4. Repealed by SL 1984, ch 129, §§ 4, 5



§ 13-49-20.5 Veterinary student grants.

13-49-20.5. Veterinary student grants. The Board of Regents shall establish an assistance program for South Dakota resident students who have been admitted to accredited institutions of higher education in a course of veterinary medicine. For all students participating in the program on January 1, 1991, the awards shall be equal to the difference in tuition between the resident and nonresident tuition charged at the institution attended by the eligible students. The Board of Regents may prorate awards provided to students accepted into the program between July 1, 1991, and December 31, 1991, based upon the number of eligible students and the amount of funds available. However, the prorated share to each student may not be greater than the difference in tuition between the resident and nonresident tuition charged at the institution attended by the eligible students. Effective January 1, 1992, students will be accepted into the program on a competitive basis, provided that available funding will permit acceptance of additional award recipients. The executive director of the Board of Regents, in consultation with an advisory committee appointed for the purposes of this section, shall determine the number of new students to be accepted into the program, the criteria for their selection and the amount of awards available to them. No award may be greater than the difference in tuition between the resident and nonresident tuition charged at the institution attended by the participating students. The advisory committee, chaired and appointed by the executive director, shall consist of the dean of the College of Agriculture at South Dakota State University, the head of the Department of Veterinary Science, the state veterinarian, a representative of livestock and dairy producers, the president of the State Veterinary Medicine Association, and one veterinarian who is a member of the State Veterinary Association. New students to be accepted into the program shall be selected by such a committee as the Board of Regents establishes to select candidates for competitive assistance administered under its authority.

The Board of Regents shall promulgate rules pursuant to chapter 1-26 governing the procedure for awarding the resident student awards for the study of veterinary medicine. The grant of this authority and these funds may not be construed as providing scholarship assistance in contravention of § 13-55-1.

Source: SL 1984, ch 129, § 2; SL 1991, ch 157, § 5; SL 1992, ch 140, § 2A.



§ 13-49-20.6 Livestock emergency disease fund--Use for reservations or grants forveterinary students.

13-49-20.6. Livestock emergency disease fund--Use for reservations or grants for veterinary students. Notwithstanding the provisions of § 40-15-38, the Governor may utilize all funds in excess of two hundred thousand dollars in the livestock disease emergency fund to provide for reserved veterinary slots or grants in out-of-state schools as authorized in this chapter.

Source: SL 1984, ch 129, § 7.



§ 13-49-20.7 Veterinary medicine education tuition assistance--Contract regardingconditions to be met by student.

13-49-20.7. Veterinary medicine education tuition assistance--Contract regarding conditions to be met by student. Any student desiring to receive veterinary medicine education tuition assistance pursuant to this chapter shall sign a contract agreeing to:

(1) Complete the undergraduate and graduate veterinary medicine education requirements to become a practicing veterinarian;

(2) Practice veterinary medicine in South Dakota within three years after completion of his veterinary education and maintain that practice for a period of one year for each academic year the student received a veterinary medicine tuition award pursuant to this chapter;

(3) Pay interest on the amount of the tuition assistance at the category A rate of interest specified in § 54-3-16 to accrue from the time the scholarship is awarded, if the student does not complete the terms of the contract.
Source: SL 1991, ch 157, § 6.



§ 13-49-20.8 Violation of contract by student--Repayment of tuition awards--Damages.

13-49-20.8. Violation of contract by student--Repayment of tuition awards--Damages. If the state treasurer determines that the recipient of a veterinary medicine tuition award authorized by this chapter has violated the provisions of the contract, the recipient shall repay the amount of the tuition awards and pay such damages as may be determined by any circuit court in this state in which a civil action may be brought by the state treasurer. If the recipient is required to repay tuition awards and interest, the recipient shall do so no later than five years after the state treasurer has determined a violation of the agreement has occurred.

Source: SL 1991, ch 157, § 7; SL 2007, ch 109, § 17.



§ 13-49-20.9 Forgiveness or deferral of repayment based upon special circumstances.

13-49-20.9. Forgiveness or deferral of repayment based upon special circumstances. The state treasurer may forgive or defer all or part of the repayment required in this chapter if the state treasurer determines that special circumstances exist due to the death or disability of the student or due to an extreme hardship which renders the student unable to complete the student's veterinary education or fulfill the student's service obligation.

Source: SL 1991, ch 157, § 8; SL 2007, ch 109, § 18.



§ 13-49-20.10 Repayment deposited in livestock disease emergency fund.

13-49-20.10. Repayment deposited in livestock disease emergency fund. Any net repayment made pursuant to this chapter shall be deposited to the livestock disease emergency fund.

Source: SL 1991, ch 157, § 9.



§ 13-49-20.11 Notification and collection as to repayment.

13-49-20.11. Notification and collection as to repayment. The treasurer may promulgate rules pursuant to chapter 1-26 to establish notification and collection procedures.

Source: SL 1991, ch 157, § 10.



§ 13-49-20.12 Report as to award recipients.

13-49-20.12. Report as to award recipients. The Board of Regents shall annually provide the state treasurer a report indicating the recipients of awards pursuant to §§ 13-49-20.5, 13-49-20.7 to 13-49-20.13, inclusive, and copies of any contracts signed pursuant to § 13-49-20.7.

Source: SL 1991, ch 157, § 11.



§ 13-49-20.13 Applicability of tuition assistance program.

13-49-20.13. Applicability of tuition assistance program. Sections 13-49-20.7 to 13-49-20.12, inclusive, apply only to students entering the program after July 1, 1991.

Source: SL 1991, ch 157, § 12.



§ 13-49-20.14 Contracts to reserve spaces for South Dakota veterinary students.

13-49-20.14. Contracts to reserve spaces for South Dakota veterinary students. The Board of Regents may negotiate and enter into contractual agreements with Iowa State University to reserve spaces for South Dakota resident students entering the course of veterinary medicine.

Source: SL 1993, ch 149, § 4.



§ 13-49-20.15 Assistance for students entering veterinary medicine.

13-49-20.15. Assistance for students entering veterinary medicine. No student entering a program of veterinary medicine after July 1, 1993, may receive assistance pursuant to § 13-49-20.5, except through the contractual arrangement established in § 13-49-20.14.

Source: SL 1993, ch 149, § 5.



§ 13-49-21 Accounting and record-keeping systems--Budget--Duties of executivedirector.

13-49-21. Accounting and record-keeping systems--Budget--Duties of executive director. The executive director is responsible for the maintenance of modern, uniform systems of accounting and record-keeping at all institutions; and for the compilation of a budget for the board, for the office of the executive director and for all public institutions in the state under the Board of Regents.

Source: SDC Supp 1960, § 15.0705 as added by SL 1955, ch 293, § 1; SL 1968, ch 35, § 1; SL 1980, ch 143; SL 1981, ch 150, § 3.



§ 13-49-22 Repealed.

13-49-22. Repealed by SL 1982, ch 16, § 16



§ 13-49-23 Repealed.

13-49-23. Repealed by SL 1988, ch 156



§ 13-49-24 to 13-49-27. Repealed.

13-49-24 to 13-49-27. Repealed by SL 2007, ch 110, §§ 8 to 11.



§ 13-49-27.1 Nonaccredited institutions prohibited from offering postsecondaryeducation credit or degree--Misdemeanor and civil penalty--Exception.

13-49-27.1. Nonaccredited institutions prohibited from offering postsecondary education credit or degree--Misdemeanor and civil penalty--Exception. No person or governmental entity may offer postsecondary education credit or degree in South Dakota, or while organized under the laws of South Dakota, unless currently holding accreditation from an accrediting agency recognized by the United States Department of Education pursuant to 20 U.S.C. § 1099b as amended to January 1, 2009, as a regional or national institutional accrediting agency, or participating in any federal financial assistance program authorized by Title IV of the Higher Education Act of 1965 as amended to January 1, 2009, or unless the person or governmental entity is, for a period of no more than five years, actively seeking accreditation from a recognized accrediting agency while operating in South Dakota under an affiliation agreement with an institution accredited by an agency recognized by the United States Department of Education as a regional or national institutional accrediting agency or an institution that participates in federal financial assistance programs if, under the terms of the articulation agreement, the institution holding regional or national institutional accreditation or participating in federal financial aid programs is responsible for awarding credits and degrees, maintaining transcripts, and, in appropriate circumstances, administering federal financial aid programs. A violation of this section is a Class 1 misdemeanor and subjects the violator to a civil penalty of twenty-five thousand dollars.

The provisions of this section do not apply to a religious institution that offers credit or degree solely for the purpose of conferring status or authority within that religion.

Source: SL 2001, ch 91, § 1; SL 2009, ch 89, § 1.



§ 13-49-28 to 13-49-30. Repealed.

13-49-28 to 13-49-30. Repealed by SL 2007, ch 110, §§ 12 to 14.



§ 13-49-31 "Records" defined for purposes of public access.

13-49-31. "Records" defined for purposes of public access. For purposes of public access to records of the Board of Regents and institutions under its control, except such records as are deemed confidential, secret, or privileged under law, the term, records, means:

(1) Records, documents, and instruments that are required to be kept or preserved under law;

(2) Any rules adopted pursuant to the provisions of chapter 1-26, together with all materials, statements, and memoranda received by the board at hearings on such proposed rules;

(3) Any documents and materials received and written decisions or rulings issued by the board in the course of contested case proceedings that, pursuant to § 1-26-21, constitute the record of a contested case;

(4) Agenda, together with attached materials, and minutes of official meetings of the board, except for items properly considered in executive session;

(5) Official statements of board or institutional policy as compiled in policy manuals, handbooks, catalogues or comparable documents adopted by the board or the regental institutions for the internal management of the board or regental institutions;

(6) Collective bargaining agreements; joint powers agreements; articulation agreements; memoranda of understanding and comparable documents; approved contracts for the erection of buildings, the purchase of lands, materials and supplies, or service other than individual employment contract. However, if a contract provides for confidentiality to protect intellectual property that is not yet in the public domain, those portions of the contract that disclose the subject matter or the terms relating to the control or disposition of intellectual properties covered by the contract, are not public records; and

(7) Intellectual property that is in the public domain.
Source: SL 1995, ch 104.



§ 13-49-32 Functions of Agricultural Heritage Museum.

13-49-32. Functions of Agricultural Heritage Museum. The functions of the Agricultural Heritage Museum, located at Brookings, South Dakota, are transferred from the Department of Education to the Board of Regents.

Source: SL 1995, ch 319 (Ex. Ord. 95-3), § 17; SL 2003, ch 272, § 63.



§ 13-49-33 Salary negotiations not settled by certain date deemed to be at impasse.

13-49-33. Salary negotiations not settled by certain date deemed to be at impasse. All negotiations pursuant to § 3-18-3 for salary policy undertaken pursuant to this chapter that have not been settled by April fifteenth of any given year shall be deemed to be at impasse.

Source: SL 1999, ch 17, § 2.



§ 13-49-34 Resale of computers leased to students upon expiration of lease.

13-49-34. Resale of computers leased to students upon expiration of lease. Notwithstanding the provisions of chapter 5-24A, if the Board of Regents assesses a special student fee to students in order to lease personal computers for the use of those students at a university, the Board of Regents may, upon the expiration of the lease, acquire the computers and offer them for resale to students, staff, or alumni through a university bookstore or to any political subdivision of the state or in bulk at fair market value on the resale market.

Source: SL 2007, ch 111, § 1, eff. Mar. 2, 2007; SL 2011, ch 2, § 130.



§ 13-49-35 Board of Regents performance improvement fund.

13-49-35. Board of Regents performance improvement fund. There is hereby created a special fund known as the Board of Regents performance improvement fund. All money in the Board of Regents performance improvement fund is dedicated for the purposes of leveraging non-state grant funding for research infrastructure and improving postsecondary students' academic success. Interest earned on money in the fund shall be deposited into the fund. Expenditures from this fund shall be appropriated through the normal budgeting process.

The Board of Regents may accept for the purposes of this section any funds obtained from federal sources, gifts, contributions, or any other source if such acceptance and expenditure is approved in accordance with § 4-8B-10.

Source: SL 2011, ch 99, §§ 1, 2.






Chapter 50 - State Postsecondary Commission [Repealed]

CHAPTER 13-50

STATE POSTSECONDARY COMMISSION [REPEALED]

[Repealed by SL 1975, ch 128, § 377; SL 1982, ch 153, §§ 4 to 11]



Chapter 50A - Midwestern Board For Medical And Allied Health Education [Repealed]

CHAPTER 13-50A

MIDWESTERN BOARD FOR MEDICAL AND ALLIED HEALTH EDUCATION [REPEALED]

[Repealed by SL 1975, ch 128, § 377]



Chapter 51 - Facilities At State Institutions

§ 13-51-1 Legislative approval required for erecting, maintaining buildings or leasing facilities.

13-51-1. Legislative approval required for erecting, maintaining buildings or leasing facilities. The Board of Regents of this state is hereby expressly prohibited from erecting any buildings or structures or maintaining and equipping such buildings, or making any lease or lease-purchase payments for any purposes authorized in § 13-51-2 without the approval of the Legislature first obtained.

Source: SL 1939, ch 56, § 1; SDC Supp 1960, § 15.0726; SL 1998, ch 102, § 2.



§ 13-51-1.1 Authority of board to lease sites for public higher education programs--Funding.

13-51-1.1. Authority of board to lease sites for public higher education programs--Funding. Notwithstanding any other provisions of law, the Board of Regents may enter into a lease agreement with the Sioux Falls public school district for the lease of a site to be used only for the delivery of public higher education programs and a lease agreement with the Capital University Center Foundation and Advisory Board for the lease of a site in Pierre, South Dakota, to be used for the delivery of public higher education programs. All such academic programs shall be directly provided by the following institutions:

(1) University of South Dakota;

(2) South Dakota State University;

(3) South Dakota School of Mines and Technology;

(4) Northern State University;

(5) Black Hills State University; or

(6) Dakota State University.

No postsecondary degrees may be awarded or conferred except by the above institutions.

The board may use funds annually appropriated by the Legislature from the higher education facilities fund, created in § 13-51-2, to make payments therefor.

Source: SL 1999, ch 97, § 1; SL 2008, ch 85, § 1.



§ 13-51-1.2 Tuition rates at off-campus locations.

13-51-1.2. Tuition rates at off-campus locations. All courses offered at off-campus locations will be at self- support tuition rates established by the Board of Regents, with the exception of nursing courses offered at the Pierre site through the University of South Dakota and South Dakota State University, which can be offered at state- support rates if authorized by the board.

Source: SL 2008, ch 85, § 2.



§ 13-51-1.3 Sioux Falls site for instructional, research, and service programs--Limitations on use.

13-51-1.3. Sioux Falls site for instructional, research, and service programs--Limitations on use. The expenditures authorized by chapter 106 of the 2006 Session Laws shall be solely for the purposes of providing a site for the operation of instructional, research and service programs delivered through institutions established by the Legislature and governed by the Board of Regents. The Board of Regents may only use the property for the primary purpose of education or research. It is the intent of the Board of Regents and the Eighty-first Legislature that the Board of Regents may not without express legislative authorization:

(1) Organize the programs delivered at this site into a separate degree-granting institution;

(2) Erect student residence facilities on the site;

(3) Construct facilities on the site for use as intercollegiate athletic practice or competition;

(4) Establish intercollegiate athletic teams at the site;

(5) Sell any portion of the property acquired pursuant to chapter 106 of the 2006 Session Laws unless the property is appraised and advertised and offered for sale at public auction. No portion of the property may be sold except at public sale and for an amount less than the appraised value;

(6) Offer courses taught on the property at any rate other than the self-support tuition rate;

(7) Lease for nonagricultural purposes more than ten percent of the surface area of the property to third parties;

(8) Lease to third parties more than ten percent of the useable space within any building constructed with state funds appropriated by the Legislature; or

(9) Permit any free-standing commercial facility to be constructed on the property or any commercial facility to be located within any building constructed with state funds unless the commercial facility is reasonably needed to meet the convenience and needs of the students and instructors using the building.
Source: SL 2006, ch 106, § 3, eff. Mar. 8, 2006.



§ 13-51-1.4 Special legislative task force review.

13-51-1.4. Special legislative task force review. Commencing in 2016 and every ten years thereafter, the provisions of § 13-51-1.3 shall be reviewed by a special legislative task force consisting of the speaker of the House of Representatives and four other members of the House of Representatives appointed by the speaker of the House of Representatives and the president pro-tempore of the Senate and four other members of the Senate appointed by the president pro-tempore of the Senate. Not all of the members from the House of Representatives or the Senate may be of the same party. The special legislative task force shall review the appropriateness of the provisions of § 13-51-1.3 and make recommendation to the Legislature regarding any revisions, additions, or deletions to the various conditions contained in § 13-51-1.3.

Source: SL 2006, ch 106, § 4, eff. Mar. 8, 2006.



§ 13-51-1.5 Sioux Falls research park.

13-51-1.5. Sioux Falls research park. The Board of Regents may provide for the construction, development, maintenance, and operation of a research park on the property in Sioux Falls acquired pursuant to chapter 106 of the 2006 Session Laws. The research park authorized by this section may not occupy more than eighty acres. All limitations imposed by § 13-51-1.3 upon the use of University Center land shall continue in full force and effect with the exception of the separately platted tracts occupied by the research park authorized by this section. Such separately platted tracts shall, instead, be subject to the limitations on the use of research parks stated in this section.

Source: SL 2009, ch 93, § 1.



§ 13-51-2 Educational facilities fund continued--Purposes--Appropriation requirements andrestrictions.

13-51-2. Educational facilities fund continued--Purposes--Appropriation requirements and restrictions. There is continued an educational facilities fund in the state treasury from which the Board of Regents may make expenditures, relating only to institutions of higher education under its jurisdiction, to:

(1) Make lease payments to the South Dakota Building Authority for projects authorized to be paid out of that fund by the Legislature;

(2) Maintain and repair existing facilities in amounts as may from time to time be authorized by the Legislature;

(3) Maintain and repair the Sanford School of Medicine building occupied under capital lease located on Lot 9 except the North 14 Feet, Lots 10 through 14, the East 7.7 Feet of Lots 15, 18 and 19, and the East 7.7 Feet except the North 14 Feet of Lot 20, Block 2, Hayward Investment Company Subdivision of Block A of Hayward's Addition, and the West one-half of the vacated portion of Euclid Avenue adjacent to Lot 9 except the North 14 Feet and Lots 10, 11 and 12, Block 2, Hayward Investment Company Subdivision of Block A of Hayward's Addition to the City of Sioux Falls, Minnehaha County, South Dakota;

(4) Make rent payments from higher education facilities funds, appropriated through the general appropriation act for such purposes, to other private or public parties for educational facilities in accordance with § 13-51-1 as necessary to the proper and efficient delivery of instruction; and

(5) Build and equip new facilities as may from time to time be authorized by the Legislature.

No funding may be provided in any year for subdivision (4) or (5) of this section until the level of annual appropriations reaches three million dollars for subdivision (2) of this section. Authorizations for new lease payments, new construction, reconstruction, and renovation are restricted to and shall not exceed the amount of higher education facilities funds in excess of the sum of existing lease payments to the South Dakota Building Authority plus three million dollars for maintenance and repair.

Source: SL 1965, ch 68; SL 1968, ch 60, § 1; SL 1977, ch 142, § 1; SL 1979, ch 130; SL 1980, ch 39, § 3; SL 1980, ch 146, § 4; SL 1981, ch 156, § 1; SL 1983, ch 136, § 1; SL 1987, ch 147; SL 1989, ch 158; SL 1991, ch 158, § 1; SL 1998, ch 102, § 1; SL 1999, ch 97, § 2; SL 2011, ch 100, § 1.



§ 13-51-3 Repealed.

13-51-3. Repealed by SL 1982, ch 154, § 2



§ 13-51-4 Recommendations by regents for legislative appropriation or authorization ofexpenditures.

13-51-4. Recommendations by regents for legislative appropriation or authorization of expenditures. It shall be the duty of the Board of Regents, and the board has the power and authority, to consider the needs for new facilities or for the complete renovation of existing structures, at institutions of higher education under the jurisdiction of such board, and to make recommendations to the Legislature for specific legislative appropriation or authorization for expenditure or pledges from the educational facilities fund to meet such needs.

Source: SL 1965, ch 68; SL 1968, ch 60, § 1.



§ 13-51-5 Separate institutional funds in treasury for self-liquidating projects.

13-51-5. Separate institutional funds in treasury for self-liquidating projects. The state treasurer may establish separate funds for each of the state institutions under the supervision of the Board of Regents for which the Board of Regents has or may hereafter issue self-liquidating revenue bonds to provide funds for the construction of self-liquidating projects.

Source: SL 1963, ch 335.



§ 13-51-6 Identification of funds for self-liquidating projects--Consolidation of funds forinstitution.

13-51-6. Identification of funds for self-liquidating projects--Consolidation of funds for institution. When established pursuant to § 13-51-5, each separate fund shall bear the name of the institution and shall be further identified by such other descriptive terminology as may be proper and conform to contracts regarding self-liquidating projects executed by the Board of Regents, provided, however, that the funds authorized by § 13-51-5 shall consolidate the funds of each institution.

Source: SL 1963, ch 335.



§ 13-51-7 Institutional accounting for individual project funds--Reconciliation withconsolidated funds in treasury.

13-51-7. Institutional accounting for individual project funds--Reconciliation with consolidated funds in treasury. Upon establishment of accounts pursuant to § 13-51-5, each institution shall keep and maintain accounting records of each individual project in such manner that each project is separately identified. The fund records of each of the several project funds shall, at all times, be reconcilable with the consolidated institution funds on deposit with the state treasurer.

Source: SL 1963, ch 335.



§ 13-51-8 Federal concurrence in accounting procedures required.

13-51-8. Federal concurrence in accounting procedures required. In the event any of said self-liquidating revenue bond projects now are or hereafter become subject to contract or loan agreement with the United States of America Housing and Home Finance Administrator or his successor, before establishing any such consolidated accounts, for each separate institution, the concurrence of the United States of America Secretary of Housing and Urban Development shall first be obtained.

Source: SL 1963, ch 335.



§ 13-51-8.1 Power to combine self-liquidating projects or facilities on institutional basis.

13-51-8.1. Power to combine self-liquidating projects or facilities on institutional basis. The Board of Regents, with the approval of the Governor and commissioner of the Bureau of Finance and Management, in connection with "self-liquidating" dormitory, dining hall, and student union building projects, may combine such projects or facilities, on an institutional basis, and such combination may include "self-liquidating" facilities already completed, but constructed from the proceeds of revenue bonds, a portion of which remains outstanding, projects now authorized or hereafter authorized for future completion.

Source: SL 1969, ch 77, § 1; SL 1975, ch 128, § 336.



§ 13-51-8.2 Power to issue refunding bonds for revenue bonds issued on self-liquidating projectsor facilities.

13-51-8.2. Power to issue refunding bonds for revenue bonds issued on self-liquidating projects or facilities. The Board of Regents, with the approval of the Governor and commissioner of the Bureau of Finance and Management, may provide for the issuance, sale, or exchange of refunding bonds for the purpose of redeeming or retiring any revenue bonds previously issued in connection with "self-liquidating" projects, or for the purpose of combining such projects on an institutional basis.

Source: SL 1969, ch 77, § 2; SL 1975, ch 128, § 337.



§ 13-51-8.3 Repealed.

13-51-8.3. Repealed by SL 1970, ch 109



§ 13-51-9 Eminent domain power for institutional purposes.

13-51-9. Eminent domain power for institutional purposes. The Board of Regents shall have power to condemn private property for public use, to the extent herein provided, when the Legislature has appropriated money for such purpose; and the term "private property" as used in this section and § 13-51-10 shall include that portion of any street or alley along both sides of which the land is owned by the state. The power provided herein shall not be exercised to create or enlarge experimental farms.

Source: SL 1957, ch 77; SDC Supp 1960, § 15.0741.



§ 13-51-10 Resolution for condemnation of private property--Proceedings.

13-51-10. Resolution for condemnation of private property--Proceedings. When the Board of Regents shall deem it necessary to condemn any private property for the purpose of erecting or repairing any building or buildings or extending grounds and premises of any of the educational institutions of the state of which it has control, such board shall, by proper resolution and order, declare such condemnation necessary, stating the purposes and extent thereof, and communicate the same to the attorney general, and thereupon proceedings for such condemnation shall be had, in the name of the state as plaintiff, as provided in chapter 21-35.

Source: SL 1957, ch 77; SDC Supp 1960, § 15.0741.



§ 13-51-11 Protection from fire loss of buildings in construction.

13-51-11. Protection from fire loss of buildings in construction. The Board of Regents is authorized to expend from any appropriation of money for the construction of any public building that may lawfully be constructed under its supervision, or from any appropriation made for such purpose, sufficient funds to purchase and secure such protection from loss by fire during the erection of such building as may be proper in the judgment of such board.

Source: SDC 1939, § 15.0712.



§ 13-51-12 Moving or disposal of certain structures authorized by regents.

13-51-12. Moving or disposal of certain structures authorized by regents. The Board of Regents may permit the moving to other locations, or the dismantling, or sale of structures other than principal classroom, administrative, physical plant, recreational, research, or bonded revenue project buildings if the board considers such action to be in the best interests of the State of South Dakota, in order to make better use of the area, or because of extensive maintenance and repair costs, or because of fire or safety hazards.

Source: SL 1973, ch 115, § 1; SL 1994, ch 140, § 1.



§ 13-51-13 Repealed.

13-51-13. Repealed by SL 1994, ch 140, § 2



§ 13-51-14 Receipts from sale of temporary structures.

13-51-14. Receipts from sale of temporary structures. Any net receipts from the sale of structures shall be deposited in the education facilities fund provided for in § 13-51-2.

Source: SL 1973, ch 115, § 3; SL 1994, ch 140, § 3.



§ 13-51-15 Long range financing plan required for improvements financed by private donations--Establishing endowments.

13-51-15. Long range financing plan required for improvements financed by private donations--Establishing endowments. Where a capital improvement is to be primarily financed by private donations, the Board of Regents shall require the institution at which the construction will take place to develop a long-range financing plan to detail how the institution will fund projected operating, maintenance, and repair costs associated with the capital improvement. The board may require the establishment of endowments or the provision for the other nonstate fund revenue sources to cover projected operating, maintenance, or repair costs of privately donated academic buildings. The board shall require the establishment of endowments or the provision for other nonstate fund revenue sources to cover projected operating, maintenance, or repair costs of privately donated nonacademic buildings.

Source: SL 1995, ch 108, § 4.






Chapter 51A - Board Of Regents Revenue Bonds

§ 13-51A-1 Definition of terms.

13-51A-1. Definition of terms. Terms used in this chapter mean:

(1) "Acquire," includes to purchase, erect, build, construct, reconstruct, complete, repair, replace, alter, extend, better, equip, develop, and improve a project, including the acquisition and clearing of a site or sites therefor;

(2) "Board," the Board of Regents or its successor;

(3) "Federal agency," the United States of America, the President of the United States of America, the Department of Housing and Urban Development, or such other agency or agencies of the United States of America as may be designated or created to make loans or grants or both;

(4) "Institution," includes the following:

(a) Black Hills State University, located at Spearfish, South Dakota;

(b) Dakota State University, located at Madison, South Dakota;

(c) Northern State University, located at Aberdeen, South Dakota;

(d) South Dakota State University, located at Brookings, South Dakota;

(e) University of South Dakota, located at Vermillion, South Dakota;

(f) South Dakota School of Mines and Technology, located at Rapid City, South Dakota;

(g) School for the Blind and the Visually Impaired, located at Aberdeen, South Dakota;

(h) School for the Deaf, located at Sioux Falls, South Dakota;

and their branches;

(5) "Project," includes revenue producing buildings, structures, and facilities which, as determined by the board, are required by, or necessary for the use or benefit of, each such institution, including, without limiting the generality of the foregoing, the following: student residence halls; apartments; staff housing facilities; dormitories; health, hospital, or medical facilities; dining halls; student union buildings; field houses; stadiums; physical education installations and facilities; auditoriums; facilities for student or staff services; any facility or building leased to the United States of America; off-street parking facilities; whether heretofore acquired and now or hereafter used for any or all of the purposes aforesaid, as described in or as may be hereafter acquired under this chapter, with all equipment and appurtenant facilities; or any one, or more than one, or all, of the foregoing, or any combination thereof, for each such institution;

(6) "Each such institution," includes any institution or any combination of institutions as determined by the board.
Source: SL 1971, ch 134, § 2; SL 1998, ch 110, § 6; SL 2004, ch 134, § 1.



§ 13-51A-2 Power to acquire property.

13-51A-2. Power to acquire property. The board shall have power for each such institution to:

(1) Acquire any project or projects, or any combination thereof, and to own, operate, and maintain the same.

(2) Acquire by purchase, gift, or the exercise of eminent domain, and hold or dispose of real or personal property or rights or interest therein.
Source: SL 1971, ch 134, § 3.



§ 13-51A-3 Power to accept grants.

13-51A-3. Power to accept grants. The board shall have power for each such institution to accept grants of money or materials or property of any kind from a federal agency, or others, upon such terms and conditions as may be imposed.

Source: SL 1971, ch 134, § 3, subdiv 3.



§ 13-51A-4 Borrowing power of board.

13-51A-4. Borrowing power of board. The board shall have power for each such institution to borrow money and issue bonds to acquire for each institution any one project, or more than one, or any combination thereof, or to refund bonds heretofore or hereafter issued for each such institution, or for either or both of said purposes, and to provide for the security and payment of said bonds and for the rights of the holders thereof.

Source: SL 1971, ch 134, § 3, subdiv 4.



§ 13-51A-5 Interim notes authorized--Purposes.

13-51A-5. Interim notes authorized--Purposes. The board may borrow money and issue interim notes in evidence thereof to perform any of the duties authorized under this chapter, including the payment of expenses to be incurred for planning, architectural, engineering, legal and financial services, the acquisition of a site or sites, and the purchase of fixed equipment. The board may from time to time, and pursuant to appropriate resolution, issue interim notes to evidence such borrowings including interest on such borrowings and all necessary and incidental expenses in connection with any of the purposes provided for by this chapter until the date of the permanent financing.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-6 Terms of interim notes--Maturity date--Extension.

13-51A-6. Terms of interim notes--Maturity date--Extension. Any resolution authorizing the issuance of such notes shall specify the principal amount, rate of interest and maturity date, but not to exceed five years from date of issue, and such other terms as may be specified in such resolution; however, time of payment of any such notes may be extended for a period of not exceeding three years from the maturity date thereof.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-7 Security for payment of interim notes--Sources of payment.

13-51A-7. Security for payment of interim notes--Sources of payment. All such notes and the interest thereon may be secured by a pledge of any income and revenue derived by the institution from the project (subject to the prior payment of the operation and maintenance expenses of any project) to be undertaken with the proceeds of the notes and shall be payable solely from such income and revenue and from the proceeds to be derived from the sale of any revenue bonds for permanent financing authorized to be issued under this chapter, and from the project acquired with the proceeds of the notes.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-8 Additional provisions to make interim notes salable.

13-51A-8. Additional provisions to make interim notes salable. The board, in order further to secure the payment of the interim notes, is, in addition to the foregoing, authorized and empowered to make any other or additional covenants, terms, and conditions not inconsistent with the provisions of this chapter, and do any and all acts and things as may be necessary or convenient or desirable in order to secure payment of its interim notes, or in the discretion of the board, as will tend to make the interim notes more acceptable to lenders, notwithstanding that the covenants, acts, or things may not be enumerated herein.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-9 Registration of interim notes--Interest payments--Redemption.

13-51A-9. Registration of interim notes--Interest payments--Redemption. The board may provide for the registration of the notes in the name of the owner either as to principal alone, or as to both principal and interest, on such terms and conditions as the board may determine by the resolution authorizing their issue. Interest on the notes may be made payable semiannually, annually or at maturity. The notes may be made redeemable, prior to maturity, at the option of the board, in the manner and upon the terms fixed by the resolution authorizing their issuance.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-10 Execution of interim notes.

13-51A-10. Execution of interim notes. The notes may be executed by the president of the board, shall be attested by the secretary and be sealed with the board's corporate seal.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-11 Sale of interim notes.

13-51A-11. Sale of interim notes. Such notes shall be sold in such manner and at such price as the board shall by resolution determine.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-12 Payment of interim notes on issuance of bonds.

13-51A-12. Payment of interim notes on issuance of bonds. Contemporaneously with the issue of revenue bonds as provided by this chapter, all interim notes, even though they may not then have matured, shall be paid, both principal and interest to date of payment, from the funds derived from the sale of revenue bonds for the permanent financing and such interim notes shall be surrendered and canceled.

Source: SL 1971, ch 134, § 4 (D).



§ 13-51A-13 Power to issue bonds--Purposes--Resolution--Signatures.

13-51A-13. Power to issue bonds--Purposes--Resolution--Signatures. The board shall have power, and is hereby authorized from time to time, to issue negotiable bonds:

(1) To acquire any one project, or more than one, or any combination thereof, for each such institution; or

(2) To refund bonds heretofore and hereafter issued as hereinafter provided for; or

(3) For either or both of said purposes. The bonds shall be authorized by resolution of the board. Such resolution may provide that one of the officers of the board shall sign such bonds manually and other officials' signatures may be facsimiles.
Source: SL 1971, ch 134, § 4 (A); SL 1975, ch 47, § 11.



§ 13-51A-14 Terms of bonds.

13-51A-14. Terms of bonds. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding fifty years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates as shall be determined by the board and without regard to any interest rate limitation appearing in any other law, which such interest shall be payable semiannually, may be in such form, either coupon or registered as to principal only or as to both principal and interest, may carry such registration privileges (including the conversion of a fully registered bond to a coupon bond or bonds and the conversion of a coupon bond to a fully registered bond), may be executed in such manner, may be made payable in such medium of payment, at such place or places within or without the state, may be subject to such terms of redemption prior to their expressed maturity, with or without premium, as such resolution or other resolutions may provide.

Source: SL 1971, ch 134, § 4 (A).



§ 13-51A-15 Pledge of income for security of bonds.

13-51A-15. Pledge of income for security of bonds. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to provide that bonds issued under this chapter, subject only to the prior payment of the operation and maintenance expenses of any project, shall be payable from and secured by a pledge of and lien on all or any part of the income and revenues derived from, and to pledge and assign to, or in trust for the benefit of, the holder or holders of bonds issued under this chapter all or any part of the income and revenues derived from:

(1) Fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate, any project;

(2) Health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such institution; and

(3) Rentals from any facility or building leased to the United States of America.
Source: SL 1971, ch 134, § 5, subdiv 2.



§ 13-51A-16 Rights of prior bondholders protected.

13-51A-16. Rights of prior bondholders protected. If the board provides that any bonds issued under this chapter shall be payable from the income and revenues of any project acquired before July 1, 1971, any such provision for the payment of said bonds from the income and revenues of any such project theretofore acquired shall be subject to, and in all respects in full conformity and compliance with, the rights of the holders of any bonds or obligations payable from the income and revenues of any such project theretofore issued by the board and then outstanding.

Source: SL 1971, ch 134, § 5, subdiv 2.



§ 13-51A-17 Covenant to maintain adequate income for bond retirement.

13-51A-17. Covenant to maintain adequate income for bond retirement. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant with or for the benefit of the holder or holders of the bonds issued under this chapter that so long as any such bonds shall remain outstanding and unpaid the board will fix, maintain and collect in such installments as may be agreed upon:

(1) Fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate any project;

(2) Health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered, or otherwise enrolled at and attending each such institution pledged under the terms of any resolution authorizing bonds pursuant to this chapter; and

(3) Rentals from any facility or building leased to the United States of America,
the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing said bonds, until said bonds and accruing interest have been paid in accordance with their terms.

Source: SL 1971, ch 134, § 5, subdiv 3.



§ 13-51A-18 Covenant against debt or charge endangering income pledged to bond retirement.

13-51A-18. Covenant against debt or charge endangering income pledged to bond retirement. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant that so long as any of the bonds issued under this chapter shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined, voluntarily create or cause to be created any debt, lien, mortgage, pledge, assignment, encumbrance, or other charge having priority to the lien of the bonds issued under this chapter upon any of the income and revenues derived from:

(1) All fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate, any project;

(2) All health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered, or otherwise enrolled at and attending each such institution; and

(3) All rentals from any facility or building leased to the United States of America.
Source: SL 1971, ch 134, § 5, subdiv 6 (i).



§ 13-51A-19 Covenant against alienation of project so as to endanger bond security.

13-51A-19. Covenant against alienation of project so as to endanger bond security. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant that so long as any of the bonds issued under this chapter shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined, convey or otherwise alienate any project or the real estate upon which such project shall be located, except at a price sufficient to pay all the bonds issued for such project then outstanding and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds.

Source: SL 1971, ch 134, § 5, subdiv 6 (ii).



§ 13-51A-20 Additional covenants for security of bonds.

13-51A-20. Additional covenants for security of bonds. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant with or for the benefit of the holder or holders of bonds issued under this chapter as to all matters deemed advisable by the board, including:

(1) The purposes, terms, and conditions for the issuance of additional parity or junior lien bonds that may thereafter be issued, and for the payment of the principal, redemption premiums, and interest on such bonds.

(2) The kind and amount of all insurance to be carried, the cost of which shall be charged as an operation and maintenance expense of any project.

(3) The operation, maintenance, and management of any project to assure the maximum use and occupancy thereof; the accounting for, and the auditing of, all income revenue from, and all expenses of, any project; the employment of engineers and consultants; and the keeping of records, reports, and audits of any project.

(4) The obligation of the board to maintain any project in good condition and to operate the same at all times in an economical and efficient manner.

(5) The terms and conditions for creating and maintaining debt service funds, reserve funds, and such other special funds as may be created in the resolution authorizing said bonds, separate and apart from all other funds and accounts of said board and said institution.

(6) The procedure by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given.

(7) Providing the procedure for refunding such bonds.

(8) Such other covenants as may be deemed necessary or desirable to assure a successful operation of any project and the prompt payment of the principal of and interest upon the bonds so authorized.
Source: SL 1971, ch 134, § 5, subdiv 4.



§ 13-51A-21 Trustee for bondholders--General powers--Trust agreement.

13-51A-21. Trustee for bondholders--General powers--Trust agreement. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of the holder or holders of bonds issued under this chapter, and to hold, apply, and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of any specified amount or percentage of such bonds may exercise such right and enforce any and all such covenants and resort to such remedies as may be appropriate.

Source: SL 1971, ch 134, § 5, subdiv 7.



§ 13-51A-22 Covenants to take actions for benefit of bondholders.

13-51A-22. Covenants to take actions for benefit of bondholders. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to covenant to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give the board issuing bonds pursuant to this chapter power to make all covenants, to perform all acts and to do all things not inconsistent with the Constitution of the State of South Dakota.

Source: SL 1971, ch 134, § 5, subdiv 8.



§ 13-51A-23 Prohibition against obligating state.

13-51A-23. Prohibition against obligating state. Nothing in this chapter shall be construed to authorize the board or any institution to contract a debt on behalf of, or in any way to obligate, the State of South Dakota, or to pledge, assign, or encumber in any way, or to permit the pledging, assigning or encumbering in any way, of appropriations made by the Legislature of the State of South Dakota.

Source: SL 1971, ch 134, § 9.



§ 13-51A-24 Limited obligation of bonds.

13-51A-24. Limited obligation of bonds. All bonds issued pursuant to this chapter shall be obligations of the board payable only in accordance with the terms thereof and shall not be obligations general, special, or otherwise, of the State of South Dakota. Such bonds shall not constitute a debt, legal or moral, of the State of South Dakota, and shall not be enforceable against the state, nor shall payment thereof be enforceable out of any funds of the board, or of any institution, other than the income and revenues pledged and assigned to, or in trust for the benefit of, the holder or holders of such bonds.

Source: SL 1971, ch 134, § 10.



§ 13-51A-25 Recording not required to perfect lien.

13-51A-25. Recording not required to perfect lien. Neither the resolution authorizing the bonds nor any financing statement or other instrument or document need be filed or recorded in any public records in order to perfect the lien on the pledge of the revenues to pay the bonds as against third parties.

Source: SL 1971, ch 134, § 8.



§ 13-51A-26 Validity of bonds despite expiration of terms of officers--Irregularities inproceedings.

13-51A-26. Validity of bonds despite expiration of terms of officers--Irregularities in proceedings. The bonds bearing the signatures of officers of the board in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon shall have ceased to be such officers. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed by the bonds, or to refund outstanding bonds, or taken in connection therewith.

Source: SL 1971, ch 134, § 8.



§ 13-51A-27 Sale of bonds--Minimum price.

13-51A-27. Sale of bonds--Minimum price. All bonds issued under this chapter shall be sold for such price or prices as the board shall determine but at not less than ninety-five percent of par except refunding bonds exchanged on a par for par basis as hereinafter provided.

Source: SL 1971, ch 134, § 4 (A).



§ 13-51A-28 Negotiability of bonds.

13-51A-28. Negotiability of bonds. The coupon bonds shall be fully negotiable within the meaning of Title 57A.

Source: SL 1971, ch 134, § 4 (A).



§ 13-51A-29 Bonds as legal investments.

13-51A-29. Bonds as legal investments. The state and all counties, cities, villages, incorporated towns, and other municipal corporations, political subdivisions, and public bodies, and public officers of any thereof, all banks, subject to applicable investment limitations, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all personal representatives, conservators, trustees, and other fiduciaries may legally invest any debt service funds, moneys, or other funds belonging to them or within their control in any bonds issued pursuant to this chapter, it being the purpose of this section to authorize the investment in such bonds of all debt service, insurance, retirement, compensation, pension, and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.

Source: SL 1971, ch 134, § 11; SL 1992, ch 60, § 2; SL 1993, ch 213, § 86.



§ 13-51A-30 Deposit of bond proceeds and revenues--Security--Disbursement.

13-51A-30. Deposit of bond proceeds and revenues--Security--Disbursement. Notwithstanding the provisions of any other law, no moneys derived from the sale of bonds issued under the provisions of this chapter, or pledged or assigned to or in trust for the benefit of the holder or holders thereof, shall be required to be paid into the state treasury but shall be deposited by the treasurer or other fiscal officer of the board in such bank or banks or trust company or trust companies as may be designated by the board, and all deposits of such moneys shall, if required by the board, be secured by obligations of the United States of America, of a market value equal at all times to the amount of such moneys on deposit. Such moneys shall be disbursed as may be directed by the board and in accordance with the terms of any agreements with the holder or holders of any bonds.

Source: SL 1971, ch 134, § 7.



§ 13-51A-31 Agreements as to custody of funds.

13-51A-31. Agreements as to custody of funds. Section 13-51A-30 shall not be construed as limiting the power of the board to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or from the income and revenues pledged or assigned to or in trust for the benefit of the holder or holders thereof.

Source: SL 1971, ch 134, § 7.



§ 13-51A-32 Actions for enforcement of chapter and resolutions.

13-51A-32. Actions for enforcement of chapter and resolutions. The provisions of this chapter and of any resolution or other proceeding authorizing the issuance of bonds shall constitute a contract with the holders of such bonds and the provisions thereof shall be enforceable either in law or in equity, by suit, action, mandamus, or other proceeding in any court of competent jurisdiction to enforce and compel the performance of all duties required by this chapter and by any resolution authorizing the issuance of bonds adopted responsive hereto.

Source: SL 1971, ch 134, § 6.



§ 13-51A-33 Power to issue refunding bonds for matured obligations.

13-51A-33. Power to issue refunding bonds for matured obligations. The board shall have power, and is hereby authorized from time to time, to issue negotiable refunding bonds:

(1) To refund unpaid matured bonds;

(2) To refund unpaid matured coupons evidencing interest upon its unpaid matured bonds; and

(3) To refund interest at the coupon rate upon its unpaid matured bonds that has accrued since the maturity of those bonds.
Source: SL 1971, ch 134, § 4 (B).



§ 13-51A-34 Exchange of refunding bonds--Sale and use of proceeds--Cancellation of bonds andcoupons received.

13-51A-34. Exchange of refunding bonds--Sale and use of proceeds--Cancellation of bonds and coupons received. Refunding bonds issued pursuant to § 13-51A-33 may be exchanged for the bonds to be refunded on a par for par basis of the bonds, interest coupons, and interest not represented by coupons, if any, or may be sold at not less than par, or may be exchanged in part and sold in part, and the proceeds received at any such sale shall be used to pay the bonds, interest coupons, and interest not represented by coupons, if any. Bonds and interest coupons which have been received in exchange or paid shall be canceled and the obligation for interest, not represented by coupons, which has been discharged, shall be evidenced by a written acknowledgment of the exchange or payment thereof.

Source: SL 1971, ch 134, § 4 (B).



§ 13-51A-35 Power to issue refunding bonds for unmatured obligations.

13-51A-35. Power to issue refunding bonds for unmatured obligations. The board shall have power, and is hereby authorized from time to time, to also issue negotiable refunding bonds hereunder to refund bonds at or prior to their maturity or which by their terms are subject to redemption before maturity, or both, in an amount necessary to refund:

(1) The principal amount of the bonds to be refunded;

(2) The interest to accrue up to and including the maturity date or dates, or to the next succeeding redemption date thereof; and

(3) The applicable redemption premiums, if any.
Source: SL 1971, ch 134, § 4 (C).



§ 13-51A-36 Exchange or sale of refunding bonds--Use of proceeds.

13-51A-36. Exchange or sale of refunding bonds--Use of proceeds. Refunding bonds issued pursuant to § 13-51A-35 may be exchanged for not less than an equal principal amount of bonds to be refunded or may be sold at not less than par, or may be exchanged in part and sold in part. All proceeds received at the sale thereof (excepting the accrued interest received) shall be used:

(1) If the bonds to be refunded are then due, for the payment thereof;

(2) If the bonds to be refunded are voluntarily surrendered with the consent of the holder or holders thereof, for the payment thereof;

(3) If the bonds to be refunded are then subject to prior redemption by their terms, for the redemption thereof;

(4) If the bonds to be refunded are not then subject to payment or redemption, to purchase direct obligations of the United States of America so long as such obligations will mature at such time or times, with interest thereon or the proceeds received therefrom, to provide funds adequate to pay when due or called for redemption prior to maturity the bonds to be refunded, together with the interest accrued thereon and any redemption premium due thereon, and such proceeds or obligations of the United States of America shall, with all other funds legally available for such purpose, be deposited in escrow with a banking corporation, or national banking association, located in and doing business in the State of South Dakota, with power to accept and execute trusts, or any successor thereto, which is also a member of the Federal Deposit Insurance Corporation and of the Federal Reserve System, to be held in an irrevocable trust solely for and until the payment and redemption of the bonds so to be refunded, and any balance remaining in said escrow after the payment and retirement of the bonds to be refunded shall be returned to said board to be used and held for use as revenues pledged for the payment of said refunding bonds; or

(5) For any combination thereof.
Source: SL 1971, ch 134, § 4 (C).



§ 13-51A-37 Contracts and leases to carry out purposes.

13-51A-37. Contracts and leases to carry out purposes. The board shall have power for each institution listed in subdivision 13-51A-1(4) to make contracts and leases, either as lessee or lessor, and execute all instruments and perform all acts and do all things necessary or convenient to carry out the powers granted in this chapter.

Source: SL 1971, ch 134, § 3, subdiv 5.



§ 13-51A-38 Parietal rules.

13-51A-38. Parietal rules. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to make and enforce and agree to make and enforce parietal rules that shall ensure the use of any project to the maximum extent to which such project is capable of serving students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate, any project.

Source: SL 1971, ch 134, § 5, subdiv 5.



§ 13-51A-39 Establishment and collection of fees.

13-51A-39. Establishment and collection of fees. In connection with the issuance of any bonds under this chapter, and in order to secure the payment of any such bonds and the interest thereon, the board shall have the power for each such institution to fix, maintain, and collect:

(1) Fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate any project;

(2) Health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such institution; and

(3) Rentals from any facility or building leased to the United States of America,
the aggregate of which shall be sufficient at all times to pay all necessary expenses of the operation and maintenance of any project, to pay the bonds at maturity and accruing interest thereon in accordance with their terms, and to create and maintain all reserves therefor as provided by the resolution authorizing said bonds.

Source: SL 1971, ch 134, § 5, subdiv 1.



§ 13-51A-40 Retention of revenues by board.

13-51A-40. Retention of revenues by board. The board shall have power for each such institution to retain in its treasury:

(1) All moneys received from the sale of all bonds or notes issued under this chapter;

(2) All fees, rentals, and other charges from students, staff members, and others using or being served by, or having the right to use or the right to be served by, or to operate any project;

(3) All health, hospital, medical, laboratory, admission, student activities, student services, and all other fees collected from students matriculated, registered or otherwise enrolled at and attending each such institution pledged under the terms of any resolution authorizing bonds or notes pursuant to this chapter; and

(4) All rentals from any facility or building leased to the United States of America,
all of which shall be considered always appropriated to the board.

Source: SL 1971, ch 134, § 3, subdiv 6.



§ 13-51A-41 Accounting for project financing--Audits.

13-51A-41. Accounting for project financing--Audits. For the purpose of financial reporting, each combined project will have its financial affairs, expenditures and revenues, set out clearly in the financial statement of the institution, and the South Dakota auditor-general will audit each project on a separate basis and attest to the aforementioned financial condition of each separate project as presented in the financial report of the institution.

Source: SL 1971, ch 134, § 7.



§ 13-51A-42 Supplemental nature of chapter--Conflicting provisions.

13-51A-42. Supplemental nature of chapter--Conflicting provisions. The powers conferred by this chapter shall be in addition to and supplemental to the powers conferred by any other law, general or special, and bonds may be issued under this chapter notwithstanding the provisions of any other such law and without regard to the procedure required by any other such laws. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general or special, the provisions of this chapter shall be controlling, and no further approval of the exercise by the board of any of the powers herein granted shall be necessary.

Source: SL 1971, ch 134, § 13.



§ 13-51A-43 Severability of provisions.

13-51A-43. Severability of provisions. It is hereby declared that the sections, clauses, sentences, and parts of this chapter are severable, are not matters of mutual essential inducement, and any of them may be excised by any court of competent jurisdiction if this chapter would otherwise be unconstitutional or ineffective. It is the intention of this chapter to confer upon the board the whole or any part of the powers in this chapter provided for, and if any one or more sections, clauses, sentences, and parts of this chapter shall for any reason be questioned in any court of competent jurisdiction and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair, or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any section, clause, sentence, or part of this chapter in any one or more instances shall not be taken to affect or prejudice its applicability or validity in any other instance.

Source: SL 1971, ch 134, § 12.



§ 13-51A-44 Short title.

13-51A-44. Short title. This chapter shall be known and may be cited as the "Board of Regents Revenue Bond Act of 1971."

Source: SL 1971, ch 134, § 1.






Chapter 52 - Grants And Donations To State Institutions

§ 13-52-1 Acceptance and administration of gifts by regents--Application to specific purposes.

13-52-1. Acceptance and administration of gifts by regents--Application to specific purposes. Notwithstanding the provisions of § 5-24-12, the Board of Regents as constituted by chapter 13-49, may accept, receive, and administer gifts, other than of real property and of funds for building purposes, made for the benefit of any institution of higher education under its control or subject to its administration, and such gifts shall be used by it only for the specific purposes for which they are given.

Source: SL 1955, ch 45; SDC Supp 1960, § 15.0734.



§ 13-52-2 Certification by attorney general of freedom from obligations on state--Legislativeapproval required for gifts of real property and building funds.

13-52-2. Certification by attorney general of freedom from obligations on state--Legislative approval required for gifts of real property and building funds. Gifts that would impose any present or future legal obligations upon the state or its administrative agencies shall not be accepted, received, or administered under § 13-52-1 until the attorney general of this state certifies that the same are free from such obligations, and gifts of real property and of funds for building purposes shall not be so accepted, received, or administered without specific approval by resolution adopted by the Legislature.

Source: SL 1955, ch 45; SDC Supp 1960, § 15.0734.



§ 13-52-3 Acceptance of federal gifts--Governor's approval required--Buildings to be on realproperty owned by institution.

13-52-3. Acceptance of federal gifts--Governor's approval required--Buildings to be on real property owned by institution. In order to effectuate and make more workable the provisions of §§ 13-52-1 and 13-52-2, authority is hereby granted to the Board of Regents to accept gifts of buildings, or other property, real or personal, and of funds for building purposes, made for the benefit of any institution of higher education under its control or subject to its administration, by the federal government or its agencies; provided, however, that the acceptance of such gift must first be approved by the Governor of this state and provided further, that such gift is in keeping with the purposes and programs of such institution of higher education and such gift or bequest does not impose any present or future legal obligation upon the state or the Board of Regents. In the event such gift is for buildings, the same shall be located upon realty owned by said institution affected.

Source: SL 1957, ch 76; SDC Supp 1960, § 15.0735.



§ 13-52-4 Acceptance and use of federal funds for operational purposes and improvements.

13-52-4. Acceptance and use of federal funds for operational purposes and improvements. The South Dakota State Board of Regents shall be authorized to accept, control, and use on behalf of the several institutions of this state under its supervision, any federal funds available for equipment, faculty, or administrative salaries, educational services, buildings, building repairs, and additions, or any other college program, improvement, or expansion.

Source: SL 1959, ch 78; SDC Supp 1960, § 15.0743 (2); SL 1961, ch 60.



§ 13-52-5 Acceptance and use of federal funds for student aid and special educationalprograms.

13-52-5. Acceptance and use of federal funds for student aid and special educational programs. The South Dakota State Board of Regents shall be authorized to accept, control, and use on behalf of the several institutions of this state under its supervision, any federal funds, grants-in-aid, subventions, or other financial aids that are available to such institutions for fellowship grants, student loans, curriculum expansion, establishing institutes or instructional centers, or any other educational program made available to them.

Source: SL 1959, ch 78; SDC Supp 1960, § 15.0743 (1); SL 1961, ch 60.



§ 13-52-6 Direct endowments--Uses limited.

13-52-6. Direct endowments--Uses limited. All endowments, gifts, and bequests made directly to any state institution of higher education, and the income therefrom, shall belong to and be used only by that institution. Direct endowments, gifts, and bequests, including those received indirectly by foundations affiliated with an institution, may not be used to reduce its state appropriation. Nothing contained in this section may require the continuation of programs or program levels achieved as the result of those endowments, gifts, and bequests, nor may it apply to state appropriated funds.

Source: SL 2001, ch 23, § 4.






Chapter 53 - Administration Of State Institutions

§ 13-53-1 Departments and courses of study--Textbooks--Admission and graduationrequirements.

13-53-1. Departments and courses of study--Textbooks--Admission and graduation requirements. The Board of Regents may establish the departments and courses of study, in the institutions under its control, as it thinks best, to determine what textbooks shall be used, what requirements for the admission and graduation of students shall be maintained.

Source: SDC 1939, § 15.0713; SL 1986, ch 143; SL 2002, ch 93, § 1.



§ 13-53-1.1 Draft registration compliance as prerequisite to enrollment--Statement ofregistration compliance.

13-53-1.1. Draft registration compliance as prerequisite to enrollment--Statement of registration compliance. No male person born after December 31, 1959, may enroll at any state-supported college or university until such person has filed with the institution a statement of registration compliance. In such a statement of registration compliance, the person shall certify, under oath, either that he is registered with the selective service pursuant to the Military Selective Service Act, 50 U.S.C. § 453, as amended and in effect on January 1, 1988, or that, for any reason specified in 50 U.S.C. § 453, he is not required to be registered.

Source: SL 1988, ch 159, § 1.



§ 13-53-1.2 Form for statement of registration compliance--Inclusion in application.

13-53-1.2. Form for statement of registration compliance--Inclusion in application. The Board of Regents shall prescribe the form for the statement of registration compliance provided by § 13-53-1.1 and shall insure that the statement of registration compliance be included in applications for all new and transfer students.

Source: SL 1988, ch 159, § 2.



§ 13-53-1.3 Postsecondary institutions may offer elective course in American signlanguage.

13-53-1.3. Postsecondary institutions may offer elective course in American sign language. Any postsecondary educational institution controlled by the State Board of Regents may offer an elective course in American sign language according to policy adopted by the Board of Regents.

Source: SL 1991, ch 148, § 4.



§ 13-53-2 Unnecessary duplication of departments and facilities prohibited.

13-53-2. Unnecessary duplication of departments and facilities prohibited. The Board of Regents is expressly forbidden to continue or to create chairs, departments, laboratories, libraries, or other equipment in multiplication, except where the obvious needs of the special work of the school make such multiplication necessary.

Source: SDC 1939, § 15.0713.



§ 13-53-3 Economy considered in administration of schools--Unification of work.

13-53-3. Economy considered in administration of schools--Unification of work. The board shall, at all times, so administer the schools as to enable each one of them to do in the best manner its own specific work, with a view to the strictest economy, and so as to unify and harmonize the entire work of all the schools under its control.

Source: SDC 1939, § 15.0713.



§ 13-53-4 Rules and regulations for management of institutions.

13-53-4. Rules and regulations for management of institutions. The Board of Regents shall have power to enact and enforce all rules and regulations, not in conflict with any law, and deemed necessary by it for the wise and successful management of the institutions under its control and for the government of students and employees therein.

Source: SDC 1939, § 15.0714.



§ 13-53-5 Delegation of authority to school officials.

13-53-5. Delegation of authority to school officials. The board may delegate provisionally to the president, dean, superintendent, or faculty of any school under its control, so much of the authority conferred by § 13-53-4 or §§ 13-53-23 to 13-53-41, inclusive, as in its judgment seems proper and in accordance with the usual custom in such cases.

Source: SDC 1939, § 15.0714; SL 1975, ch 128, § 338; SL 1996, ch 130, § 20.



§ 13-53-6 Tuition rates and fees.

13-53-6. Tuition rates and fees. The board shall fix all rates of tuition and other fees to be paid by students.

Source: SDC 1939, § 15.0716; SL 1969, ch 35.



§ 13-53-6.1 Repealed.

13-53-6.1. Repealed by SL 1989, ch 156, § 2



§ 13-53-6.2 Reciprocal attendance agreements between South Dakota and Minnesotaboards--Legislative approval required.

13-53-6.2. Reciprocal attendance agreements between South Dakota and Minnesota boards--Legislative approval required. The State Board of Regents may enter into an agreement with the Minnesota Higher Education Coordinating Board to, on a reciprocal basis, enable any resident of South Dakota to attend any public institution of higher education in Minnesota, and any resident of Minnesota to attend any public institution of higher education in South Dakota, without being required to pay nonresident tuition fees. The terms of the agreement shall provide for approximately equal advantages between the contracting parties.

However, nothing in the above entitlement shall bind the State of South Dakota without final legislative approval.

Source: SL 1977, ch 145, §§ 1, 2.



§ 13-53-6.3 Qualification for resident tuition rates.

13-53-6.3. Qualification for resident tuition rates. Notwithstanding any other provision of law, the following persons qualify for resident tuition rates at the institutions controlled by the Board of Regents:

(1) Any citizen or other person entitled under law to establish a residence in the United States who graduates from a South Dakota high school; or

(2) Any citizen or other person entitled under law to establish a residence in the United States who was a South Dakota resident at the time of high school graduation and lived with a parent or legal guardian who was also a South Dakota resident.
Source: SL 1997, ch 104, § 1; SL 2013, ch 89, § 1.



§ 13-53-7 Degrees and honors conferred by board--Faculty recommendation.

13-53-7. Degrees and honors conferred by board--Faculty recommendation. The Board of Regents is authorized to confer all scholastic honors and degrees usually granted by such boards; and all degrees, diplomas, and certificates of graduation shall be issued and conferred in its name and by its express authority. In conferring degrees the board shall conform as nearly as may be to the best and most reputable current practice in such matters. Students shall be graduated from each institution by the Board of Regents upon recommendation of the faculty of such institution.

Source: SDC 1939, § 15.0719.



§ 13-53-8 Contract with school board for educational services.

13-53-8. Contract with school board for educational services. The Board of Regents and any school board of this state shall have the power to enter into a contract or contracts, for such consideration as may be agreed upon, whereby any state educational institution under the control of the Board of Regents, having a department for the practice and training of teachers may contract for educational services for children of the district.

Source: SDC 1939, § 15.0715; SL 1975, ch 128, § 339.



§ 13-53-9 , 13-53-10. Repealed.

13-53-9, 13-53-10. Repealed by SL 1975, ch 128, § 377



§ 13-53-11 Federal funds and institutional endowment income paid to state treasurer--Credit to institution.

13-53-11. Federal funds and institutional endowment income paid to state treasurer--Credit to institution. Money received for the use and benefit of any of the educational institutions under the control of the Board of Regents from the United States, or from interest on the permanent funds or from leases of land granted to the State of South Dakota in trust for the use and benefit of said institution shall be paid to the state treasurer, and shall be receipted for by him and credited to the proper institution.

Source: SDC 1939, § 15.0723; SL 1965, ch 36, § 2.



§ 13-53-12 , 13-53-13. Repealed.

13-53-12, 13-53-13. Repealed by SL 1983, ch 29, §§ 8, 9



§ 13-53-14 Institutional officer appointed to receive fees and charges--Payment intotreasury.

13-53-14. Institutional officer appointed to receive fees and charges--Payment into treasury. All money received by such institution for rents of state owned dormitories, tuition, or other fees authorized by the board, except such rents, fees, and other moneys specifically authorized to be placed in other funds, or from articles, products, or materials sold by its authority, shall be collected by an officer of said institution designated by the board to make such collections, under proper bonds, and such officer shall pay all such moneys thus received by him to the state treasurer, at the time and in the manner provided by law; and no other person shall be permitted to collect or hold any money belonging to such institutions.

Source: SDC 1939, § 15.0723; SL 1965, ch 36, § 2; SL 1975, ch 128, § 340.



§ 13-53-15 Receipt by state treasurer of institutional moneys--Distribution.

13-53-15. Receipt by state treasurer of institutional moneys--Distribution. The state treasurer shall receive and receipt all moneys arising from any of the educational institutions under the control of the Board of Regents. Moneys collected pursuant to § 13-53-6 shall be deposited eighty percent into the tuition and fees fund which is hereby created and continuously appropriated to the Board of Regents and twenty percent into the higher education facilities fund. Moneys collected from interest on permanent funds or from lease income from lands granted to the state for the use and benefit of each institution shall be deposited into the Board of Regents endowed institution interest and income fund created by § 5-10-1.1.

Source: SDC 1939, § 15.0723; SL 1965, ch 36, § 2; SL 1977, ch 143, § 1; SL 1978, ch 126, § 2; SL 1982, ch 154, § 1; SL 1983, ch 137, § 1; SL 1989, ch 50, § 3; SL 1994, ch 141.



§ 13-53-15.1 Repealed.

13-53-15.1. Repealed by SL 1996, ch 131, § 1



§ 13-53-15.2 Repealed.

13-53-15.2. Repealed by SL 1983, ch 137, § 2



§ 13-53-15.3 Medical school funds.

13-53-15.3. Medical school funds. Notwithstanding the provisions of § 13-53-15, medical school deposits into the higher education facilities fund shall equal twenty percent of the medical school tuition and fee revenue minus one hundred seventy-five thousand dollars.

The provisions of this section are retroactive from July 1, 1994. Any transaction that was consistent with § 13-53-15 is hereby ratified.

Source: SL 1984, ch 132; SL 1996, ch 131, §§ 2, 3.



§ 13-53-16 Repealed.

13-53-16. Repealed by SL 1983, ch 29, § 10



§ 13-53-17 Expenditure of federal funds limited to amounts received during year--Approval of budget excesses.

13-53-17. Expenditure of federal funds limited to amounts received during year--Approval of budget excesses. The expenditure of moneys for programs or activities financed from any moneys or grants received from the United States shall be limited to the amounts of receipts received for such purposes during a fiscal year and any amounts received during a fiscal year in excess of federal moneys anticipated and included as receipts in the budget of the Governor are hereby appropriated and shall be authorized for expenditure upon specific approval by the commissioner of finance and management and the Board of Regents.

Source: SDC 1939, § 15.0723 as added by SL 1965, ch 36, § 2.



§ 13-53-18 Board approval of expenditures required--Indebtedness limited to availablefunds--Expenditures limited by legal purposes.

13-53-18. Board approval of expenditures required--Indebtedness limited to available funds--Expenditures limited by legal purposes. Except as provided in § 13-53-19, expenditures shall be made only by express authority of the Board of Regents first obtained, and no indebtedness shall ever be permitted or incurred except against funds already available for such purpose, and no expenditure from any fund shall, under any circumstances, be made except for the legal purpose for which such fund exists and for the institution to which it belongs.

Source: SDC 1939, § 15.0724; SL 1955, ch 40.



§ 13-53-19 Delegation of authority for expenditures to institutional officer--Bond--Method of expenditures and purposes.

13-53-19. Delegation of authority for expenditures to institutional officer--Bond--Method of expenditures and purposes. The Board of Regents may by resolution delegate the authority described in § 13-53-18 to an officer or employee of the institution for which the expenditure is to be made who has furnished to the State of South Dakota a good and sufficient bond respecting such duties, which delegation of authority shall be subject to revocation by resolution of the board. The secretary of such board shall file copies of such resolutions, duly certified by him, with the state auditor. The method in detail of making expenditures and purchases, except so far as they are specified by this chapter, shall be left to the discretion of the Board of Regents.

Source: SDC 1939, § 15.0724; SL 1955, ch 40.



§ 13-53-20 Examination of vouchers and claims by state auditor--Issuance and transmittalof warrant.

13-53-20. Examination of vouchers and claims by state auditor--Issuance and transmittal of warrant. Whenever a properly authenticated voucher approved by the Board of Regents, or officer or employee with unrevoked delegated authority under § 13-53-19, is presented to the state auditor, it shall be his duty to audit and adjust the same, and, for the sums which shall be found due from the state, issue a warrant on the state treasury payable to the person entitled thereto, and transmit same to the payee thereof, or as he may request, or to the said board or the proper state institution, as the case may require.

Source: SDC 1939, § 15.0724; SL 1955, ch 40.



§ 13-53-21 Insurance against loss or damage to educational materials and equipment atinstitutions.

13-53-21. Insurance against loss or damage to educational materials and equipment at institutions. The State Board of Regents is hereby empowered and authorized to procure insurance protecting the books, manuscripts, papers, periodicals, records, computers, television equipment, equipment used for instructional or research purposes, and works of art, owned by the State of South Dakota and located at or used by the state institutions under the control of the State Board of Regents, against loss or damage resulting from theft, fire, or other casualty.

Source: SL 1970, ch 129, § 1.



§ 13-53-22 Institutions named as insured in policies.

13-53-22. Institutions named as insured in policies. Policies of insurance purchased by the State Board of Regents pursuant to the authority granted in § 13-53-21 shall in each instance name as insured the state institution which uses or at which is located the particular property covered by such insurance.

Source: SL 1970, ch 129, § 2.



§ 13-53-23 Payment of insurance premiums.

13-53-23. Payment of insurance premiums. The State Board of Regents is hereby empowered and authorized to expend from any funds available for college and university operations sufficient amounts to pay the costs of premiums of any insurance purchased pursuant to the authority granted in § 13-53-21.

Source: SL 1970, ch 129, § 3.



§ 13-53-23.1 Residence defined.

13-53-23.1. Residence defined. For the purpose of §§ 13-53-23 to 13-53-41, inclusive, residence, means the place where a person has a permanent home, at which the person remains when not called elsewhere for labor, studies, or other special or temporary purposes, and to which the person returns at times of repose. It is the place a person has voluntarily fixed as the person's permanent habitation with an intent to remain in such place for an indefinite period. A person, at any one time, has but one residence and a residence in not lost until another is gained.

Source: SL 1996, ch 130, § 1.



§ 13-53-24 Twelve-month residency requirement to qualify as resident student.

13-53-24. Twelve-month residency requirement to qualify as resident student. A person entering the state from another state or country does not at that time acquire residence for the purpose of §§ 13-53-23 to 13-53-41, inclusive, unless, except as provided in § 13-53-29 or 13-53-29.1, such person is a resident for twelve months in order to qualify as a resident student for tuition and fee purposes.

Source: SL 1996, ch 130, § 2; SL 2012, ch 101, § 2.



§ 13-53-25 Residence in state for sole purpose of attending institution of higher educationnot counted for residency requirement.

13-53-25. Residence in state for sole purpose of attending institution of higher education not counted for residency requirement. Physical presence in South Dakota for the predominant purpose of attending a college, university, or other institution of higher education does not count in determining the twelve-month period of residence. Absence from South Dakota for such purpose does not deprive a person of resident student status.

Source: SL 1996, ch 130, § 3.



§ 13-53-26 Twelve months of residency must immediately precede first day of classes.

13-53-26. Twelve months of residency must immediately precede first day of classes. A person shall be classified as a resident student if the person has continuously resided in South Dakota for at least twelve consecutive months immediately preceding the first scheduled day of classes of the semester or other session in which the individual registers in the regental system; subject to the exception in § 13-53-29.

Source: SL 1996, ch 130, § 4.



§ 13-53-27 Residence of unemancipated person for purpose of higher education.

13-53-27. Residence of unemancipated person for purpose of higher education. The residence of an unemancipated person under twenty-four years of age follows that of the parents or of a legal guardian who has actual custody of the person or administers the property of the person. In the case of divorce or separation, if either parent meets the residence requirements, the person shall be considered a resident.

Source: SL 1996, ch 130, § 5; SL 2013, ch 89, § 2.



§ 13-53-28 Board of Regents approval required when guardian residence basis ofresidency and predominant purposes is for education.

13-53-28. Board of Regents approval required when guardian residence basis of residency and predominant purposes is for education. If the person comes from another state or country for the predominant purpose of attending a postsecondary regental institution, the person may not be admitted to resident student status upon the basis of the residence of a guardian in fact, except upon appeal to the Board of Regents.

Source: SL 1996, ch 130, § 6.



§ 13-53-29 Exception to twelve-month residency requirements.

13-53-29. Exception to twelve-month residency requirements. An unemancipated person may be classified as a resident student without meeting the twelve-month residence requirement within South Dakota if the person's presence in South Dakota results from the establishment by the person's parents of their residence within the state and if the person proves that the move was predominantly for reasons other than to enable such person to become entitled to the status of resident student. Any person entitled to receive tuition and fees from the Department of Human Services or the Department of Social Services shall be classified a resident student.

Source: SL 1996, ch 130, § 7; SL 1998, ch 103, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 134, eff. Apr. 12, 2011.



§ 13-53-29.1 Veterans exempt from twelve-month residency requirement.

13-53-29.1. Veterans exempt from twelve-month residency requirement. Any person who is a veteran as defined by §§ 33A-2-1 and 33A-2-2 shall be classified as a resident student without meeting the twelve-month residency requirement within South Dakota pursuant to § 13-53-24.

Source: SL 2012, ch 101, § 1.



§ 13-53-30 Reclassification of residence status upon removal of parents' residence.

13-53-30. Reclassification of residence status upon removal of parents' residence. If it appears that the parents of a person properly classified as a resident student under the provisions of § 13-53-29 have removed their residence from South Dakota, the person shall be reclassified to the status of nonresident unless the parents have been residents for the twelve months immediately preceding such removal. However, no such reclassification is effective until the beginning of a semester next following the removal.

Source: SL 1996, ch 130, § 8.



§ 13-53-31 Residence classification to remain with continuous enrollment.

13-53-31. Residence classification to remain with continuous enrollment. A person once properly classified as a resident student shall be deemed to remain a resident student so long as remaining continuously enrolled in the regental system until the person's degree shall have been earned, subject to the provisions of § 13-53-30.

Source: SL 1996, ch 130, § 9.



§ 13-53-32 Affect of foreign citizenship on residence status.

13-53-32. Affect of foreign citizenship on residence status. The foreign citizenship of a person is not a factor in determining resident student status if the person has legal capacity to remain permanently in the United States.

Source: SL 1996, ch 130, § 10.



§ 13-53-33 Exemption from nonresident tuition and fees for nonresident student.

13-53-33. Exemption from nonresident tuition and fees for nonresident student. A person classified as a nonresident student may show that the person is exempt from paying the nonresident tuition and fees by clear and convincing evidence that the person has been a resident, as provided by § 13-53-24, prior to the first scheduled day of classes of the semester in which the tuition and fee status is to be changed. The student shall be allowed to present evidence only after the expiration of twelve months from the date upon which the student commenced the twelve-month period for residence.

Source: SL 1996, ch 130, § 11.



§ 13-53-34 Factors relevant to change in nonresident status and predominant purpose forphysical presence in state.

13-53-34. Factors relevant to change in nonresident status and predominant purpose for physical presence in state. The following factors are relevant in evaluating a requested change in a student's nonresident status and in evaluating whether the person's physical presence in South Dakota is for the predominant purpose of attending a college, university, or other institution of higher education:

(1) The residence of a student's parents or guardians;

(2) The situs of the source of the student's income;

(3) To whom a student pays taxes, including property taxes;

(4) The state in which a student's automobile is registered;

(5) The state issuing the student's driver's license;

(6) Where the student is registered to vote;

(7) Deleted by SL 2013, ch 89, § 3;

(8) Ownership of property in South Dakota and outside of South Dakota;

(9) The residence claimed by the student on loan application, federal income tax returns, and other documents;

(10) Admission to a licensed profession in South Dakota;

(11) Membership in civic, community, and other organizations in South Dakota or elsewhere; and

(12) The facts and documents pertaining to the person's past and existing status as a student.

The existence of one or more of these factors does not require a finding of resident student status, nor does the nonexistence of one or more require a finding of nonresident student status. All factors shall be considered in combination and resident student status may not result from the doing of acts which are required or routinely done by sojourners in the state or which are merely auxiliary to the fulfillment of educational purposes.

Source: SL 1996, ch 130, § 12; SL 2013, ch 89, § 3.



§ 13-53-34.1 Reclassification to resident status upon marriage to state resident.

13-53-34.1. Reclassification to resident status upon marriage to state resident. The Board of Regents shall reclassify any nonresident student to the status of resident student upon timely proof of marriage of the student to a resident of South Dakota.

Source: SL 2013, ch 89, § 4.



§ 13-53-35 Affect of paying taxes and voting on residence status.

13-53-35. Affect of paying taxes and voting on residence status. The fact that a person pays taxes and votes in the state does not in itself establish residence, but shall be considered as provided in § 13-53-34.

Source: SL 1996, ch 130, § 13.



§ 13-53-36 Burden of proof in claim to resident student status.

13-53-36. Burden of proof in claim to resident student status. The Board of Regents shall classify each student as resident or nonresident and may require proof of all relevant facts. The burden of proof is upon the student making a claim to a resident student status.

Source: SL 1996, ch 130, § 14.



§ 13-53-37 Appeal of residency determination.

13-53-37. Appeal of residency determination. The Board of Regents shall provide for appeals by students of residency determinations.

Source: SL 1996, ch 130, § 15.



§ 13-53-38 Authority of board to grant resident status in unusual circumstances.

13-53-38. Authority of board to grant resident status in unusual circumstances. The Board of Regents may classify a student who does not meet the requirements of §§ 13-53-23 to 13-53-41, inclusive, as a resident student, if the student's situation presents unusual circumstances and the student's classification is within the general scope of §§ 13-53-23 to 13-53-41, inclusive. The decision of the board shall be final.

Source: SL 1996, ch 130, § 16.



§ 13-53-39 Penalties for fraud or deceit by student in applying for resident status.

13-53-39. Penalties for fraud or deceit by student in applying for resident status. A student or prospective student who knowingly provides false information or refuses to provide or conceals information for the purpose of improperly achieving resident student status is subject to the full range of penalties, including expulsion, provided for by the Board of Regents.

Source: SL 1996, ch 130, § 17.



§ 13-53-40 Suspension for failure to pay additional money due because of nonresidentstatus.

13-53-40. Suspension for failure to pay additional money due because of nonresident status. A student who does not pay additional moneys which may be due because of the student's classification as a nonresident student within thirty days after demand, shall be indefinitely suspended.

Source: SL 1996, ch 130, § 18.



§ 13-53-41 Waiver of overpayment of tuition and fees for failure to timely appeal.

13-53-41. Waiver of overpayment of tuition and fees for failure to timely appeal. A student or prospective student who fails to request resident status within a particular semester or session and to pursue a timely appeal shall be deemed to have waived any alleged overpayment of tuition and fees for that semester or session.

Source: SL 1996, ch 130, § 19.



§ 13-53-41.1 Resident status of graduates of high school operated by Bureau of IndianAffairs.

13-53-41.1. Resident status of graduates of high school operated by Bureau of Indian Affairs. Notwithstanding the provisions of §§ 13-53-23.1 to 13-53-41, inclusive, any student who is a graduate of an accredited high school operated by the United States Bureau of Indian Affairs in this state is entitled to resident classification for the purposes of postsecondary education at a state supported institution.

Source: SL 2006, ch 86, § 1.



§ 13-53-41.2 Resident tuition rates for armed forces personnel stationed for active duty instate.

13-53-41.2. Resident tuition rates for armed forces personnel stationed for active duty in state. Any person who is actively serving in the armed forces of the United States, and who, at the time of registration, is stationed for active duty in the State of South Dakota, qualifies for resident tuition rates at the institutions controlled by the Board of Regents. The provisions of this section also apply to the spouse of such person.

Source: SL 2006, ch 87, § 1.



§ 13-53-42 Loss of eligibility for intercollegiate extracurricular competition uponcontrolled substance violation.

13-53-42. Loss of eligibility for intercollegiate extracurricular competition upon controlled substance violation. Any person who has been determined by a court of competent jurisdiction to have possessed, used, or distributed controlled substances or marijuana as defined in chapter 22-42 under circumstances which would constitute a felony under South Dakota law while enrolled at a South Dakota state supported institution of higher education is ineligible to participate in any form of intercollegiate extracurricular competition at any South Dakota state supported institution of higher education. Upon receiving a request from the chief administrator of the postsecondary educational institution, the Unified Judicial System shall send notice of whether the person who is the subject of the request was adjudicated in a juvenile proceeding of possessing, using, or distributing controlled substances or marijuana as defined in chapter 22-42 under circumstances which would constitute a felony under South Dakota law if that person were an adult.

Source: SL 1997, ch 102, § 3.



§ 13-53-43 Transfer of credits.

13-53-43. Transfer of credits. All general education course credit hours fulfilling graduation requirements in institutions accredited by the North Central Association of Colleges and Secondary Schools accrediting agency shall be transferable between the universities under the control of the South Dakota Board of Regents and the technical institutes governed by the South Dakota Board of Education. General education course credit hours are transferable between the technical institutes and universities only for credit for general education courses. "General education" is defined as those courses which are not directly related to the student's formal technical, vocational, or professional preparation; part of every student's course of study regardless of area of emphasis; and intended to impart common knowledge, intellectual concepts, and attitudes that every educated person should possess.

Source: SL 1998, ch 99, § 1.



§ 13-53-44 Technical institutes--Transfer of credits.

13-53-44. Technical institutes--Transfer of credits. Commencing July 1, 1999, technical institutes governed by the Board of Education and accredited by the North Central Association of Colleges and Secondary Schools and universities governed by the Board of Regents and accredited by the North Central Association of Colleges and Secondary Schools shall have articulation agreements in place to transfer sixty-four credit hours in the General Studies Baccalaureate Degree program and up to sixty-four credit hours in compatible programs offered by the respective institutions under the control of the Board of Regents. By December 1, 1998, the Board of Education and the Board of Regents shall report to the Executive Board of the Legislative Research Council on the progress of articulation agreements and the implementation of §§ 13-53-43 and 13-53-44. The Board of Regents and the Board of Education shall, by agreement, set the criteria and requirements for the transfer of any credits.

Source: SL 1998, ch 99, § 2.



§ 13-53-45 Confidentiality of information--Restrictions.

13-53-45. Confidentiality of information--Restrictions. The Board of Regents shall treat all information disclosed pursuant to §§ 13-28-50 and 13-53-45 as confidential and subject to the same restrictions that apply to personally identifiable information involving any student enrolled in the universities or special schools.

Source: SL 2002, ch 89, § 2.



§ 13-53-46 Definition of terms in §§ 13-53-47 and 13-53-48.

13-53-46. Definition of terms in §§ 13-53-47 and 13-53-48. Terms in §§ 13-53-47 and 13-53-48 mean:

(1) "Public or private postsecondary educational institution" or "institution," any entity permitted to offer postsecondary education credits or degrees in South Dakota under § 13-49-27.1;

(2) "Student," any person born after 1956 who is registering for more than one class during an academic term, such as a quarter or a semester. The term includes any person who meets face-to-face at least once per week to receive instruction. The term does not include any person who receives non-credit-bearing or on-the-job training services.
Source: SL 2007, ch 119, § 1.



§ 13-53-47 Immunizations required for students entering public or private postsecondaryeducational institutions--Alternatives.

13-53-47. Immunizations required for students entering public or private postsecondary educational institutions--Alternatives. Any student entering a public or private postsecondary education institution in this state for the first time after July 1, 2008, shall, within forty-five days after the start of classes, present to the appropriate institution certification from a licensed physician that the student has received or is in the process of receiving the required two doses of immunization against measles, rubella, and mumps. As an alternative to the requirement for a physician's certification, the student may present:

(1) Certification from a licensed physician stating the physical condition of the student would be such that immunization would endanger the student's life or health;

(2) Certification from a licensed physician stating the student has experienced the natural disease against which the immunization protects;

(3) Confirmation from a laboratory of the presence of adequate immunity; or

(4) A written statement signed by the student that the student is an adherent to a religious doctrine whose teachings are opposed to such immunizations. If the student is under the age of eighteen, the written statement shall be signed by one parent or guardian.
Source: SL 2007, ch 119, § 2.



§ 13-53-48 Time for submission of documentation.

13-53-48. Time for submission of documentation. The institution shall require that the documentation from the student, provided for by § 13-53-47, be submitted within forty-five days after the start of classes.

Source: SL 2007, ch 119, § 3.






Chapter 53A - Midwest Education Compact [Repealed]

CHAPTER 13-53A

MIDWEST EDUCATION COMPACT [REPEALED]

[Repealed by SL 1983, ch 138, §§ 1-3]



Chapter 53B - Tuition Reciprocity With Minnesota

§ 13-53B-1 Agreement covering public higher education institutions authorized--Text.

13-53B-1. Agreement covering public higher education institutions authorized--Text. The Board of Regents may execute a tuition reciprocity agreement on behalf of the State of South Dakota with the state of Minnesota or its authorized representative in substantially the form that follows:

ARTICLE I. PURPOSE

The purpose of the Minnesota-South Dakota Public Higher Education Reciprocity Agreement shall be to provide greater higher educational opportunities and services to the citizens of the states of Minnesota and South Dakota through the provision of access to the public higher education institutions of each state to students of the neighboring state on an equivalent basis as students from the state in which the institution is located and with the specific aims of enhancing accessibility to programs, expanding the range of programs available, and promoting the greater economy of state finances.

ARTICLE II. DEFINITIONS

As used in this Agreement:

"Academic year" means that period of time commencing with the institution's fall quarter or semester and terminating with the subsequent summer sessions.

"Participant" means a person who has been accepted and enrolled at an eligible institution under the provisions set forth in this Agreement.

"Participating states" means those states which are party to this Agreement, i.e., Minnesota and South Dakota.

"Tuition Differential Factor" means that number calculated annually which is the result of averaging the average weighted difference between the resident and nonresident tuition for all programs at the undergraduate, graduate and professional levels at all eligible institutions in the participating states.

ARTICLE III. ENTRY INTO FORCE, MODIFICATION, TERMINATION

A. This Agreement shall become effective at the commencement of the academic year next succeeding its approval by the appropriate authorities in the participating states and shall continue from year to year unless terminated as hereafter provided.

B. Modification of this Agreement may be proposed at any time and shall become effective upon mutual agreement of both parties and approval by the appropriate state authorities.

C. Either party hereto may terminate this Agreement at any time; provided, however, that such termination shall only work to preclude any further admissions under the terms hereof but shall not prejudice the rights of participants to complete the academic program in which they are enrolled at the date of termination.

ARTICLE IV. ELIGIBLE INSTITUTIONS AND PROGRAMS

The terms and conditions of this Agreement shall, to the extent provided, govern matriculation at all institutions under the jurisdiction of the South Dakota Board of Regents, the University of Minnesota Board of Regents, the Minnesota State University Board, and the Minnesota State Board for Community Colleges, and shall extend to all programs, whether on an undergraduate, graduate, or professional level, except for those programs for which either state has contracted for a guaranteed number of spaces in the other state. It is the intent of this Agreement that there shall be no limitation on the number of students who may participate from either state, except to the extent of program restrictions and the availability of space in the particular program which the student seeks to enter.

Participation in the eligible law and medicine programs under the terms of this Agreement shall be restricted to 5 percent of the spaces available in the first year of each such program; provided, however, that the foregoing limitation shall not preclude participation by students enrolled in such programs beyond the freshman year as of the effective date of this Agreement. Participation in the veterinary medicine program under the terms of this Agreement includes the reservation of at least five positions in each entering class, provided, however, that the foregoing limitation does not preclude participation by students enrolled in such program beyond the freshman year as of the effective date of this change to the original Agreement.

ARTICLE V. ELIGIBLE PERSONS AND CONDITIONS OF PARTICIPATION

A. All persons who qualify as residents of Minnesota or South Dakota for purposes of public higher education under the laws or rules of the state in which they claim to reside, shall be eligible to apply for admission and attend any of the eligible institutions or programs on the same basis as any resident of the state in which the institution or program is located. It is specifically understood and agreed that all participants under this program shall be treated on an equal basis with state residents, such equality of treatment particularly including, but in no case limited to, admissions and fees.

B. Any resident of a state who otherwise attends an eligible institution in the other state, under conditions which obviate the necessity of paying nonresident charges, shall not be an eligible participant under this program.

C. Participants under the program established by this Agreement shall be required to satisfy those admission and performance requirements and comply with all policies, rules and regulations of the institution in which they are matriculated unless herein otherwise provided.

D. All forms of financial aid provided by any eligible institution shall be available to a participant under the program established by this Agreement, except those aid programs totally supported by state funds or private funds, for which eligibility is legally restricted, and provided the participant otherwise qualifies for the aid.

ARTICLE VI. ADMINISTRATION

A. The South Dakota Board of Regents and the Minnesota Higher Education Coordinating Board (MHECB) shall be responsible for the administration of this Agreement and pursuant thereto may adopt rules and procedures and may enter into cooperative agreements.

B. Each board shall determine the eligibility of applicants to become participants based on their state's residency policies. Where a participant's residency status originates in one state and is later terminated but may prospectively be established in the other state, then the participant shall, for the purposes of this Agreement, be treated as a resident of the originating state for one year or until residency is subsequently established in a participating state, whichever shall occur first.

C. Each state shall cooperatively audit the eligible institutions at least annually with the objective of verifying the enrollment and continued attendance of participants.

D. The applicant procedure, determination of eligibility and effective reciprocity tuition schedules shall be specified in the annual administrative memorandum prepared by the administering agencies.

E. Neither state agency will be financially liable for students enrolled under the reciprocity agreement who have not received prior approval and certification by the responsible agency.

ARTICLE VII. REIMBURSEMENT

A. Annually, each state shall determine the number of participants and the total credit hours for which nonresident tuition has been remitted under this Agreement and shall certify to the other state the results. Certification shall be submitted by the first day of December and shall encompass the previous academic year.

B. The state with the greater total credit hours of participation shall reimburse the other in an amount which shall be determined by multiplying the difference between the states' total credit hours of participation by the Tuition Differential Factor for the year in question.

C. Any payment required under this Agreement shall be to the State of South Dakota tuition and fees fund or the state of Minnesota.

ARTICLE VIII. CONSTRUCTION AND SEVERABILITY

This agreement is entered into by the South Dakota Board of Regents pursuant to the authority granted in SDCL 13-53-6.2 and by the Minnesota Higher Education Coordinating Board pursuant to the authority granted in Minn. Stats. Ch. 136A.08 and shall therefore be liberally construed in accordance with the intent and to accomplish the purposes of those provisions. If any phrase, clause, sentence or provision of this Agreement or any modification hereof or supplement hereto be determined to be contrary to or inconsistent with the authority above cited or the constitution of either state, or the applicability thereof to any agency, person or circumstance is held invalid, the validity of the remainder of this Agreement or of any modification or supplement or its applicability to any agency, person or circumstance shall not thereby be rendered ineffective.

Source: SL 1978, ch 127; SL 1984, ch 133.



§ 13-53B-2 Agreement covering public vocational-technical education institutions.

13-53B-2. Agreement covering public vocational-technical education institutions. The South Dakota Board of Education may execute a tuition reciprocity agreement on behalf of the State of South Dakota with the state of Minnesota or its authorized representative in substantially the form that follows:

ARTICLE I. PURPOSE

The purpose of the Minnesota-South Dakota Public Vocational Education Reciprocity Agreement shall be to provide greater postsecondary educational opportunities and services to the citizens of the states of Minnesota and South Dakota through the provision of access to the public vocational-technical education institutions of each state to students of the neighboring state on an equivalent basis as students from the state in which the institution is located and with the specific aims of enhancing accessibility to programs, expanding the range of programs available, and promoting the greater economy of state finances through cooperative planning to avoid duplication of programs.

ARTICLE II. DEFINITIONS

As used in this Agreement:

"Academic year" means that period of time commencing with the institution's fall quarter or semester and terminating with the subsequent summer sessions.

"Participant" means a person who has been accepted and enrolled at an eligible institution under the provisions set forth in this Agreement.

"Participating states" means those states which are party to this Agreement, i.e., Minnesota and South Dakota.

"Tuition differential factor" means that number calculated annually which is the result of averaging the average weighted difference between the resident and nonresident tuition for all programs at all eligible institutions in the participating states.

ARTICLE III. ENTRY INTO FORCE, MODIFICATION, TERMINATION

A. This agreement shall become effective at the commencement of the academic year next succeeding its approval by the appropriate authorities in the participating states and shall continue from year to year unless terminated as hereafter provided.

B. Modification of this Agreement may be proposed at any time and shall become effective upon mutual agreement of both parties and approval by the appropriate state authorities.

C. Either party hereto may terminate this Agreement at any time; provided, however, that such termination shall only work to preclude any further admissions under the terms hereof but shall not prejudice the rights of participants to complete the academic program in which they are enrolled at the date of termination.

ARTICLE IV. ELIGIBLE INSTITUTIONS AND PROGRAMS

The terms and conditions of this Agreement shall, to the extent provided, govern matriculation of all institutions under the jurisdiction of the South Dakota Board of Education, and the Minnesota Board of Education-Vocational-Technical Division and shall extend to all programs. It is the intent of this Agreement that there shall be no limitation on the number of students who may participate from either state, except to the extent of program restrictions and availability of space in the particular program which the student seeks to enter.

ARTICLE V. ELIGIBLE PERSONS AND CONDITIONS OF PARTICIPATION

A. All persons who qualify as residents of Minnesota or South Dakota for purposes of public vocational-technical education under the laws or rules of the state in which they claim to reside, shall be eligible to apply for admission and attend any of the eligible institutions or programs. It is specifically understood and agreed that all participants under this program shall be treated on an equal basis with state residents, such equality of treatment particularly including, but not necessarily limited to, admissions, tuition and fees.

B. Any resident of a state who otherwise attends an eligible institution in the other state, under conditions which obviate the necessity of paying nonresident charges, shall not be an eligible participant under this program.

C. Participants under this program established by this Agreement shall be required to satisfy those admission and performance requirements and comply with all policies, rules and regulations of the institution in which they are matriculated unless herein otherwise provided.

D. All forms of financial aid provided by any eligible institution shall be available to a participant under the program established by this Agreement, except those aid programs totally supported by state funds or private funds, for which eligibility is legally restricted, and provided the participant otherwise qualified for the aid.

ARTICLE VI. ADMINISTRATION

A. The South Dakota Board of Education and the Minnesota Higher Education Coordinating Board (MHECB) shall be responsible for the administration of this Agreement and pursuant thereto may adopt rules and procedures and may enter into cooperative agreements.

B. Each board shall determine the eligibility of applicants to become participants based on their state's residency policies. Where a participant's residency status originates in one state and is later terminated but may prospectively be established in the other state, then the participant shall, for the purposes of this Agreement, be treated as a resident of the originating state for one year or until residency is subsequently established in a participating state, whichever shall occur first.

C. Each state shall cooperatively audit the eligible institutions at least annually with the objective of verifying the enrollment and continued attendance of participants.

D. The applicant procedure, determination of eligibility and effective reciprocity tuition schedules shall be specified in the annual administrative memorandum prepared by the administering agencies.

E. Neither state agency will be financially liable for students enrolled under the reciprocity agreement who have not received prior approval and certification by the responsible agency.

ARTICLE VII. REIMBURSEMENT

A. Annually, each state shall determine the number of participants and the total clock hours for which nonresident tuition has been remitted under this Agreement and shall certify to the other state the results. Certification shall be submitted by the first day of December and shall encompass the previous academic year.

B. The state with the greater total clock hours of participation shall reimburse the other in an amount which shall be determined by multiplying the difference between the states' total clock hours of participation by the tuition differential factor for the year in question.

C. Any payment required under this Agreement shall be to the State of South Dakota general fund or the state of Minnesota.

ARTICLE VIII. CONSTRUCTION AND SEVERABILITY

This agreement is entered into by the South Dakota Board of Education pursuant to the authority granted in this section and by the Minnesota Higher Education Coordinating Board pursuant to the authority granted in Minn. Stats. Ch. 136A.08 and shall therefore be liberally construed in accordance with the intent and to accomplish the purposes of those provisions. If any phrase, clause, sentence or provision of this Agreement or any modification hereof or supplement hereto be determined to be contrary to or inconsistent with the authority above cited or the constitution of either state, or the applicability thereof to any agency, person or circumstances is held invalid, the validity of the remainder of this Agreement or of any modification or supplement or its applicability to any agency, person or circumstances shall not thereby be rendered ineffective.

Source: SL 1985, ch 146.






Chapter 53C - Midwestern Regional Higher Education Compact

§ 13-53C-1 Governor authorized to enter Midwestern Regional Higher Education Compact.

13-53C-1. Governor authorized to enter Midwestern Regional Higher Education Compact. The Governor is hereby authorized and directed to enter the Midwestern Regional Higher Education Compact on behalf of the State of South Dakota with all other states legally joining therein in substantially the following form:

MIDWESTERN REGIONAL HIGHER EDUCATION COMPACT

ARTICLE I PURPOSE

The purpose of the Midwestern Higher Education Compact is to provide greater higher education opportunities and services in the midwestern region, with the aim of furthering regional access to, research in, and choice of higher education for the citizens residing in the several states which are parties to this compact.

ARTICLE II THE COMMISSION

The compacting states create the Midwestern Higher Education Commission. The commission shall be a body corporate of each compacting state. The commission shall have all the responsibilities, powers, and duties set forth in this chapter, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The commission shall consist of five resident members of each state as follows: the governor or the governor's designee, who shall serve during the tenure of office of the governor; two legislators, one from each house (except Nebraska, which may appoint two legislators from its unicameral legislature), who shall serve two-year terms and be appointed by the appropriate appointing authority in each house of the legislature; and two other at-large members, at least one of whom shall be selected from the field of higher education. The at-large members shall be appointed in a manner provided by the laws of the appointing state. One of the two at-large members initially appointed in each state shall serve a two-year term. The other, and any regularly appointed successor to either at-large member, shall serve a four-year term. All vacancies shall be filled in accordance with the laws of the appointed states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term.

The commission shall select annually, from among its members, a chairperson, a vice chairperson, and a treasurer.

The commission shall appoint an executive director who shall serve at its pleasure and who shall act as secretary to the commission. The treasurer, the executive director, and such other personnel as the commission may determine shall be bonded in such amounts as the commission may require.

The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a majority of the commission members of three or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the commission.

ARTICLE III POWERS AND DUTIES OF THE COMMISSION

The commission shall adopt a seal and suitable bylaws governing its management and operations.

Irrespective of the civil service, personnel, or other merit system laws of any of the compacting states, the commission in its bylaws shall provide for the personnel policies and programs of the compact.

The commission shall submit a budget to the governor and legislature of each compacting state at such time and for such period as may be required. The budget shall contain specific recommendations of the amount or amounts to be appropriated by each of the compacting states.

The commission shall report annually to the legislatures and governors of the compacting states, to the Midwestern Governors' Conference, and to the Midwestern Legislative Conference of the Council of State Governments concerning the activities of the commission during the preceding year. Such reports shall also embody any recommendations that may have been adopted by the commission.

The commission may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency, from any interstate agency, or from any institution, foundation, person, firm, or corporation.

The commission may accept for any of its purposes and functions under the compact any and all donations and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, foundation, person, firm, or corporation, and may receive, utilize, and dispose of the same.

The commission may enter into agreements with any other interstate education organizations or agencies and with higher education institutions located in nonmember states and with any of the various states of these United States to provide adequate programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and interstate organizations or agencies, determine the cost of providing the programs and services in higher education for use of these agreements.

The commission may establish and maintain offices, which shall be located within one or more of the compacting states.

The commission may establish committees and hire staff as it deems necessary for the carrying out of its functions.

The commission may provide for actual and necessary expenses for attendance of its members at official meetings of the commission or its designated committees.

ARTICLE IV ACTIVITIES OF THE COMMISSION

The commission shall collect data on the long-range effects of the compact on higher education. By the end of the fourth year from the effective date of the compact and every two years thereafter, the commission shall review its accomplishments and make recommendations to the governors and legislatures of the compacting states on the continuance of the compact.

The commission shall study issues in higher education of particular concern to the midwestern region. The commission shall also study the needs for higher education programs and services in the compacting states and the resources for meeting such needs. The commission shall from time to time prepare reports on such research for presentation to the governors and legislatures of the compacting states and other interested parties. In conducting such studies, the commission may confer with any national or regional planning body. The commission may redraft and recommend to the governors and legislatures of the various compacting states suggested legislation dealing with problems of higher education.

The commission shall study the need for provision of adequate programs and services in higher education, such as undergraduate, graduate, or professional student exchanges in the region. If a need for exchange in a field is apparent, the commission may enter into such agreements with any higher education institution and with any of the compacting states to provide programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and the compacting states, determine the costs of providing the programs and services in higher education for use in its agreements. The contracting states shall contribute the funds not otherwise provided, as determined by the commission, for carrying out the agreements. The commission may also serve as the administrative and fiscal agent in carrying out agreements for higher education programs and services.

The commission shall serve as a clearinghouse on information regarding higher education activities among institutions and agencies.

In addition to the activities of the commission previously noted, the commission may provide services and research in other areas of regional concern.

ARTICLE V FINANCE

The moneys necessary to finance the general operations of the commission, not otherwise provided for, in carrying forth its duties, responsibilities, and powers as stated herein shall be appropriated to the commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states.

The commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states and persons authorized by the commission.

ARTICLE VI ELIGIBLE PARTIES AND ENTRY INTO FORCE

The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin shall be eligible to become party to this compact. Additional states will be eligible if approved by a majority of the compacting states.

As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law.

Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states.

ARTICLE VII WITHDRAWAL, DEFAULT, AND TERMINATION

Any compacting state may withdraw from this compact by enacting a statute repealing the compact, but such withdrawal shall not become effective until two years after the enactment of such statute. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges, and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission, and the commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other member states. Any such defaulting state may be reinstated by performing all acts and obligations as stipulated by the commission.

ARTICLE VIII SEVERABILITY AND CONSTRUCTION

The provisions of this compact entered into hereunder shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact entered into hereunder shall be held contrary to the constitution of any compacting state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

Source: SL 2008, ch 89, § 1.



§ 13-53C-2 Midwestern Regional Higher Education Commission resident members.

13-53C-2. Midwestern Regional Higher Education Commission resident members. The members of the Midwestern Regional Higher Education Commission representing this state are as follows:

(1) The Governor or a designee of the Governor who shall serve throughout the Governor's tenure in office;

(2) One member of the Senate appointed by the Executive Board of the Legislative Research Council;

(3) One member of the House of Representatives appointed by the Executive Board of the Legislative Research Council;

(4) One member of the general public from the field of higher education appointed by the executive director of the Board of Regents; and

(5) One member of the general public from the field of career and technical education appointed by the secretary of the Department of Education.

The members of the Legislature appointed to the commission shall each serve a term of two years. The members of the general public appointed to the commission shall each serve a term of four years, except that one of the members of the general public initially appointed shall serve a term of two years.

The initial appointments shall be made no later than thirty days after the effective date of this chapter. If a vacancy occurs, the remainder of the unexpired term shall be filled in the same manner as the original appointment.

Source: SL 2008, ch 89, § 2.






Chapter 53D - Western Regional Education Compact

§ 13-53D-1 Governor authorized to enter Western Regional Education Compact.

13-53D-1. Governor authorized to enter Western Regional Education Compact. The Governor is hereby authorized and directed to enter the Western Regional Education Compact on behalf of the State of South Dakota with all other states legally joining therein in substantially the following form:

WESTERN REGIONAL EDUCATION COMPACT

Entered into by and between the States and Territories signatory hereto, to provide acceptable and efficient educational facilities to meet the needs of the Western Region of the United States of America.

ARTICLE I

Whereas, the future of this Nation and of the Western States is dependent upon the quality of the education of its youth; and

Whereas, many of the Western States individually do not have sufficient numbers of potential students to warrant the establishment and maintenance within their borders of adequate facilities in all of the essential fields of technical, professional, and graduate training, nor do all the states have the financial ability to furnish within their borders institutions capable of providing acceptable standards of training in all of the fields mentioned above; and

Whereas, it is believed that the Western States, or groups of such states within the Region, cooperatively can provide acceptable and efficient educational facilities to meet the needs of the Region and of the students thereof:

Now, therefore, the States of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming, and the Territories of Alaska and Hawaii do hereby Covenant and agree as follows:

ARTICLE II

Each of the compacting states and territories pledges to each of the other compacting states and territories faithful cooperation in carrying out all the purposes of this Compact.

ARTICLE III

The compacting states and territories hereby create the Western Interstate Commission for Higher Education, hereinafter called the Commission. Said Commission shall be a body corporate of each compacting state and territory and an agency thereof. The Commission shall have all the powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states and territories.

ARTICLE IV

The Commission shall consist of three resident members from each compacting state or territory. At all times one Commissioner from each compacting state or territory shall be an educator engaged in the field of higher education in the state or territory from which he is appointed.

The Commissioners from each state and territory shall be appointed by the Governor thereof as provided by law in such state or territory. Any Commissioner may be removed or suspended from office as provided by the law of the state or territory from which he shall have been appointed.

The terms of each Commissioner shall be four years: Provided, however, that the first three Commissioners shall be appointed as follows; one for two years, one for three years, and one for four years. Each Commissioner shall hold office until his successor shall be appointed and qualified. If any office becomes vacant for any reason, the Governor shall appoint a Commissioner to fill the office for the remainder of the unexpired term.

ARTICLE V

Any business transacted at any meeting of the Commission must be by affirmative vote of a majority of the whole number of compacting states and territories.

One or more Commissioners from a majority of the compacting states and territories shall constitute a quorum for the transaction of business.

Each compacting state and territory represented at any meeting of the Commission is entitled to one vote.

ARTICLE VI

The Commission shall elect from its number a chairman and a vice chairman and may appoint, and at its pleasure dismiss or remove, such officers, agents, and employees as may be required to carry out the purpose of this Compact; and shall fix and determine their duties, qualifications and compensation, having due regard for the importance of the responsibilities involved.

The Commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the Commission.

ARTICLE VII

The Commission shall adopt a seal and by-laws and shall adopt and promulgate rules and regulations for its management and control.

The Commission may elect such committees as it deems necessary for the carrying out of its functions.

The Commission shall establish and maintain an office within one of the compacting states for the transactions of its business and may meet at any time, but in any event must meet at least once a year. The Chairman may call such additional meetings and upon the request of a majority of the Commissioners of three or more compacting states or territories shall call additional meetings.

The Commission shall submit a budget to the Governor of each compacting state and territory at such time and for such period as may be required.

The Commission shall, after negotiations with interested institutions, determine the cost of providing the facilities for graduate and professional education for use in its contractual agreements throughout the Region.

On or before the fifteenth day of January of each year, the Commission shall submit to the Governors and Legislatures of the compacting states and territories a report of its activities for the preceding calendar year.

The Commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time for inspection by the Governor of any compacting state or territory or his designated representative. The Commission shall not be subject to audit and accounting procedure of any of the compacting states or territories. The Commission shall provide for an independent annual audit.

ARTICLE VIII

It shall be the duty of the Commission to enter into such contractual agreements with any institutions in the Region offering graduate or professional education and with any of the compacting states or territories as may be required in the judgment of the Commission to provide adequate services and facilities of graduate and professional education for the citizens of the respective compacting states or territories. The Commission shall first endeavor to provide adequate services and facilities in the fields of dentistry, medicine, public health, and veterinary medicine, and may undertake similar activities in other professional and graduate fields.

For this purpose the Commission may enter into contractual agreements:

(a) With the governing authority of any educational institution in the Region, or with any compacting state or territory, to provide such graduate or professional educational services upon terms and conditions to be agreed upon between contracting parties, and

(b) With the governing authority of any educational institution in the Region or with any compacting state of territory to assist in the placement of graduate or professional students in educational institutions in the Region providing the desired services and facilities, upon such terms and conditions as the Commission may prescribe.

It shall be the duty of the Commission to undertake studies of needs for professional and graduate educational facilities in the Region, the resources for meeting such needs, and the long-range effects of the Compact on higher education; and from time to time to prepare comprehensive reports on such research for presentation to the Western Governors' Conference and to the legislatures of the compacting states and territories. In conducting such studies, the Commission may confer with any national or regional planning body which may be established.

The Commission shall draft and recommend to the Governors of the various compacting states and territories, uniform legislation dealing with problems of higher education in the Region.

For the purposes of this Compact the word "Region" shall be construed to mean the geographical limits of the several compacting states and territories.

ARTICLE IX

The operating costs of the Commission shall be apportioned equally among the compacting states and territories.

ARTICLE X

This Compact shall become operative and binding immediately as to those states and territories adopting it whenever five or more of the states or territories of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming, Alaska and Hawaii have duly adopted it prior to July 1, 1953. This Compact shall become effective as to any additional states or territories adopting thereafter at the time of such adoption.

ARTICLE XI

This Compact may be terminated at any time by consent of a majority of the compacting states and territories. Consent shall be manifested by passage and signature in the usual manner of legislation expressing such consent by the legislature and Governor of such terminating state. Any state of territory may at any time withdraw from this Compact by means of appropriate legislation to that end. Such withdrawal shall not become effective until two years after written notice thereof by the Governor of the withdrawing state or territory accompanied by a certified copy of requisite legislative action is received by the Commission. Such withdrawal shall not relieve the withdrawing state or territory from its obligations hereunder accruing prior to the effective date of withdrawal. The withdrawing state or territory may rescind its action of withdrawal at any time within the two-year period. Thereafter, the withdrawing state or territory may be reinstated by application to and the approval by a majority vote of the Commission.

ARTICLE XII

If any compacting state or territory shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this Compact, all rights, privileges and benefits conferred by this Compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the Commission.

Unless such default shall be remedied within a period of two years following the effective date of such default, this Compact may be terminated with respect to such defaulting state or territory by affirmative vote of three-fourths of the other member states or territories.

Any such defaulting state may be reinstated by: (a) performing all acts and obligations upon which it has heretofore defaulted, and (b) application to and the approval by a majority vote of the Commission.

Source: SL 2008, ch 89, § 3.



§ 13-53D-2 Western Interstate Commission for Higher Education resident members.

13-53D-2. Western Interstate Commission for Higher Education resident members. The Governor shall appoint three commissioners to represent the State of South Dakota on the Western Interstate Commission for Higher Education, including at least one commissioner who is an educator engaged in the field of higher education in the state.

The commissioners shall each serve a term of four years, except that the first three commissioners shall serve as follows: one for two years, one for three years, and one for four years.

The Governor may remove any appointed commissioner for cause, after a hearing prior to the expiration of the commissioner's term.

Source: SL 2008, ch 89, § 4.






Chapter 53E - Interstate Compact On Educational Opportunity For Military Children

§ 13-53E-1 Interstate Compact on Educational Opportunity for Military Children adopted.

13-53E-1. Interstate Compact on Educational Opportunity for Military Children adopted. The interstate compact on educational opportunity for military children is hereby enacted into law and entered into with all jurisdictions legally joining in the compact, in the form substantially as follows:

Interstate Compact on Educational Opportunity for Military Children

ARTICLE I. PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of educational records from the previous school district or variations in entrance or age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. section 1209 and 1211.

B. "Children of military families" means school-aged children, enrolled in kindergarten or any of the grades one through twelve, in the household of an active duty member.

C. "Compact commissioner" means the voting representative of each compacting state appointed pursuant to article VIII of this compact.

D. "Deployment" means the period one month prior to the service members' departure from their home station on military orders through six months after return to their home station.

E. "Educational records" means those official records, files and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols and individualized education programs.

F. "Extracurricular activities" means voluntary activities sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays and club activities.

G. "Interstate commission on educational opportunity for military children" means the commission that is created under article IX of this compact, which is generally referred to as interstate commission.

H. "Local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten and grades one through twelve in public schools.

I. "Member state" means a state that has enacted this compact.

J. "Military installation" means a base, camp, post, station, yard, center, homeport facility for any ship or other activity under the jurisdiction of the department of defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects or flood control projects.

K. "Non-member state" means a state that has not enacted this compact.

L. "Receiving state" means the state to which a child of a military family is sent, brought or caused to be sent or brought.

M. "Rule" means a written statement by the interstate commission promulgated pursuant to article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the interstate commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means the state from which a child of a military family is sent, brought or caused to be sent or brought.

O. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U. S. Territory.

P. "Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten or any of the grades one through twelve.

Q. "Transition" means:

(1) The formal and physical process of transferring from school to school; or

(2) The period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed services" means the army, navy, air force, marine corps, coast guard as well as the commissioned corps of the national oceanic and atmospheric administration and public health services.

S. "Veteran" means a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

ARTICLE III. APPLICABILITY

A. Except as otherwise provided in subsection B, this compact shall apply to the children of:

(1) Active duty members of the uniformed services as defined in this compact, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. section 1209 and 1211;

(2) Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

(3) Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

(1) Inactive members of the National Guard and military reserves;

(2) Members of the uniformed services now retired, except as provided in paragraph 1;

(3) Veterans of the uniformed services, except as provided in paragraph 1; and

(4) Other United States department of defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV. EDUCATIONAL RECORDS & ENROLLMENT

A. Unofficial or "hand-carried" education records--In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the interstate commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records or transcripts--Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within 10 days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

C. Immunizations--Compacting states shall allow thirty days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

D. Kindergarten and first grade entrance age--Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V. PLACEMENT & ATTENDANCE

A. Course placement--When the student transfers before or during the school year, the receiving state school initially shall honor placement of the student in educational courses based on the student's enrollment in the sending state school or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to honors, international baccalaureate, advanced placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in such courses.

B. Educational program placement--The receiving state school initially shall honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation or placement in like programs in the sending state. Such programs include, but are not limited to, gifted and talented programs and English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services--(1) In compliance with the federal requirements of the individuals with disabilities education act (IDEA), 20 U. S.C.A. section 1400 et seq., the receiving state initially shall provide comparable services to a student with disabilities based on the student's current individualized education program (IEP). (2) In compliance with the requirements of section 504 of the rehabilitation act, 29 U.S.C.A. section 794, and with Title II of the Americans with disabilities act, 42 U.S.C.A. sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility--Local education agency administrative officials shall have flexibility in waiving course and program prerequisites or other preconditions for placement in courses and programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities--A student whose parent or legal guardian is an active duty member of the uniformed services and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with the student's parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI. ELIGIBILITY

A. Eligibility for enrollment:

(1) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3) A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which the child was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation--State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII. GRADUATION

In order to facilitate the on-time graduation of children of military families:

A. Waiver requirements--Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams--States shall accept:

(1) Exit or end-of-course exams required for graduation from the sending state; or

(2) National normreferenced achievement tests; or

(3) Alternative testing, in lieu of testing requirements for graduation in the receiving state.

In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in the senior year, then the provisions of paragraph C of this article shall apply.

C. Transfers during senior year--Should a military student transferring at the beginning or during the senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with paragraphs A and B of this article.

ARTICLE VIII. STATE COORDINATION

A. Each member state, through the creation of a state council or use of an existing body or board, shall provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and interstate commission activities. While each member state may determine the membership of its own state council, its membership must include: The commissioner of education, a superintendent of a school district with a high concentration of military children, a representative from a military installation, one representative each from the legislative and executive branches of government and other offices and stakeholder groups the state council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the state council.

B. The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the state council, unless either is already a full voting member of the state council.

ARTICLE IX. INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR

MILITARY CHILDREN

The member states hereby create the "interstate commission on educational opportunity for military children." The activities of the interstate commission are the formation of public policy and are a discretionary state function. The interstate commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one interstate commission voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the interstate commission is entitled to one vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the interstate commission, the governor or state council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication.

C. Consist of ex-officio, non-voting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States department of defense, the education commission of the states, the interstate agreement on the qualification of educational personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the interstate commission and such other members of the interstate commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the interstate commission, with the exception of rulemaking, during periods when the interstate commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The United States department of defense, shall serve as an ex-officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Public notice shall be given by the interstate commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the interstate commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the interstate commission's participation in a civil action or other legal proceeding.

H. For a meeting, or portion of a meeting, closed pursuant to this provision, the interstate commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptible provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the interstate commission.

I. The interstate commission shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. The interstate commission shall create a process that permits military officials, education officials and parents to inform the interstate commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the interstate commission or any member state.

ARTICLE X. POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The interstate commission shall have the power to:

A. Provide for dispute resolution among member states.

B. Promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. Issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. Enforce compliance with the compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

E. Establish and maintain offices which shall be located within one or more of the member states.

F. Purchase and maintain insurance and bonds.

G. Borrow, accept, hire or contract for services of personnel.

H. Establish and appoint committees including, but not limited to, an executive committee as required by article IX, which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder.

I. Elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. Accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize, and dispose of it.

K. Lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed.

L. Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. Establish a budget and make expenditures.

N. Adopt a seal and bylaws governing the management and operation of the interstate commission.

O. Report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission.

P. Coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. Establish uniform standards for the reporting, collecting and exchanging of data.

R. Maintain corporate books and records in accordance with the bylaws.

S. Perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. Provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI. ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The interstate commission, by a majority of the members present and voting, within twelve months after the first interstate commission meeting, shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the interstate commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the interstate commission;

(4) Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the interstate commission;

(6) Providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations; and

(7) Providing "start up" rules for initial administration of the compact.

B. The interstate commission, by a majority of the members, shall elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission. Subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the interstate commission.

C. Executive Committee, Officers and Personnel

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

(a) Managing the affairs of the interstate commission in a manner consistent with the bylaws and purposes of the interstate commission;

(b) Overseeing an organizational structure within, and appropriate procedures for the interstate commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

(c) Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the interstate commission.

(2) The executive committee may, subject to the approval of the interstate commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, but shall not be a member of the interstate commission. The executive director shall hire and supervise such other persons as may be authorized by the interstate commission.

D. The interstate commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the interstate commission's executive director and employees or interstate commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The interstate commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend such interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the interstate commission, the representatives or employees of the interstate commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority--The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the interstate commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this act, or the powers granted hereunder, then such an action by the interstate commission shall be invalid and have no force or effect.

B. Rulemaking Procedure--Rules shall be made pursuant to a rulemaking process that substantially conforms to the "model state administrative procedure act," of 1981 Act, uniform laws annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the interstate commission.

C. Not later than thirty days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the interstate commission's authority.

D. If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII. OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission.

(3) The interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the interstate commission shall render a judgment or order void as to the interstate commission, this compact or promulgated rules.

B. Default, Technical Assistance, Suspension and Termination--If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the interstate commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the interstate commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The interstate commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

(7) The defaulting state may appeal the action of the interstate commission by petitioning the United States district court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute Resolution

(1) The interstate commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The interstate commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

(1) The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The interstate commission, by majority vote of the members, may initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV. FINANCING OF THE INTERSTATE COMMISSION

A. The interstate commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

C. The interstate commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same. The interstate commission shall not pledge the credit of any of the member states, except by and with the authority of the member state.

D. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE XV. MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the interstate commission on a non-voting basis prior to adoption of the compact by all states.

C. The interstate commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the interstate commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI. WITHDRAWAL AND DISSOLUTION

A. Withdrawal

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state. A member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member jurisdiction.

(3) The withdrawing state immediately shall notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

B. Dissolution of Compact

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII. SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII. BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact

(1) All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the member states.

(2) All agreements between the interstate commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.
Source: SL 2010, ch 102, § 1.



§ 13-53E-2 Governor to appoint representative to commission.

13-53E-2. Governor to appoint representative to commission. The Governor shall appoint this state's representative to the interstate commission on educational opportunity for military children created in § 13-53E-1.

Source: SL 2010, ch 102, § 2.






Chapter 54 - Extension Work Of State Institutions

§ 13-54-1 Agriculture and home economics extension department maintained at stateuniversity.

13-54-1. Agriculture and home economics extension department maintained at state university. The provisions of an act of Congress entitled, "An Act to establish agricultural extension departments in connection with agricultural colleges in the several states receiving the benefits of an act of Congress," having been accepted by this state, the Board of Regents is authorized and directed to maintain at South Dakota State University an extension department for the purpose of giving instruction and demonstration in agriculture and home economics to persons not attending such university.

Source: SDC 1939, § 15.1207.



§ 13-54-2 Receipt and disbursement of federal funds for agricultural extension work.

13-54-2. Receipt and disbursement of federal funds for agricultural extension work. The state treasurer shall be the custodian of the funds provided for the carrying out of § 13-54-1. He is authorized to receive and receipt for any money appropriated for the purpose by the federal government and to disburse the same according to law.

Source: SDC 1939, § 15.1207.



§ 13-54-3 Repealed.

13-54-3. Repealed by SL 1985, ch 145



§ 13-54-4 County appropriations for agricultural improvement in cooperation with extensiondepartment.

13-54-4. County appropriations for agricultural improvement in cooperation with extension department. The board of county commissioners of any county may from time to time appropriate and pay out for the general improvement of agricultural conditions in its county, in cooperation with the Agricultural Extension Department of South Dakota State University, such sums as it may deem proper.

Source: SDC 1939, § 15.1207.



§ 13-54-5 Reports of state university on agricultural extension work.

13-54-5. Reports of state university on agricultural extension work. It shall be the duty of the president of South Dakota State University to make such reports of all the extension work done under §§ 13-54-1 to 13-54-4, inclusive, as shall be required by the Board of Regents and the act of Congress referred to in § 13-54-1.

Source: SDC 1939, § 15.1207.



§ 13-54-6 Farmers' institutes provided by Board of Regents.

13-54-6. Farmers' institutes provided by Board of Regents. The Board of Regents is authorized to encourage and provide for farmers' institutes to be conducted by members of the faculty of South Dakota State University, or by anyone else designated by such board.

Source: SDC 1939, § 15.0720.



§ 13-54-7 Other forms of extension work provided by board.

13-54-7. Other forms of extension work provided by board. The Board of Regents is authorized to encourage and as far as possible provide for any other form of university extension work which is feasible and of value to the people.

Source: SDC 1939, § 15.0720.



§ 13-54-8 Agricultural extension work--Assent to federal act--Acceptance of grants.

13-54-8. Agricultural extension work--Assent to federal act--Acceptance of grants. In conformity to an act of Congress approved May 22, 1928, and entitled "An Act to provide for the further development of agricultural extension work between the agricultural colleges in the several states receiving the benefits of the Act entitled 'An Act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts,' approved July 2, 1862, and all Acts supplementary thereto, and the United States Department of Agriculture," the assent of the Legislature of the State of South Dakota is hereby given to all the provisions of said act, and the grants of money therein made are accepted by the State of South Dakota upon the terms and conditions named therein.

Source: SDC 1939, § 4.0501; SDCL, § 38-3-1.



§ 13-54-9 Board of Regents to conduct extension work.

13-54-9. Board of Regents to conduct extension work. It shall be the duty of the Board of Regents of Education to organize and conduct agricultural extension work as provided by said act of Congress in connection with other agricultural extension work carried on by the South Dakota State University.

Source: SDC 1939, § 4.0502; SDCL, § 38-3-2.



§ 13-54-10 Cooperative work conducted by county commissioners--Agreement with state andfederal government.

13-54-10. Cooperative work conducted by county commissioners--Agreement with state and federal government. The board of county commissioners of any county of this state is hereby authorized to establish and conduct cooperative extension work in agriculture, general and home economics, and boys and girls club work in cooperation with the extension service of South Dakota State University upon such terms and conditions as may be agreed upon by the board of county commissioners and the state director of extension and the United States Department of Agriculture in their respective counties.

Source: SDC 1939, § 4.0503; SDCL, § 38-3-3.



§ 13-54-11 Establishment and composition of county extension board--Appointment and termsof office--Officers of board.

13-54-11. Establishment and composition of county extension board--Appointment and terms of office--Officers of board. Immediately after the boards of county commissioners have voted to establish cooperative extension work under the provisions of this chapter, they shall appoint a county extension board of five to seven members. At least two members shall be farmers and one a member of the board of county commissioners who may also be one of the farmer representatives. No person shall be denied membership on the grounds of sex, race, color, creed, or national origin. The membership shall be representative of the racial population mix in the county and of the various interest groups served by extension. The members of this board shall be appointed for a period of one year and their terms shall expire on the tenth of January each year. This board shall, at its first meeting after January tenth each year, organize and elect from their membership a president, vice president, and secretary-treasurer.

Source: SDC 1939, § 4.0504; SL 1965, ch 2; SDCL, § 38-3-4; SL 1973, ch 252, § 1; SL 1974, ch 253, § 1.



§ 13-54-12 Per diem and expenses of county extension board.

13-54-12. Per diem and expenses of county extension board. The members of the county extension board shall receive payment comparable to members of other county boards and commissions other than the members of the board of county commissioners as shall be established by the board of county commissioners but in no case less than five dollars for each day or part of a day actually engaged in the service of the board and shall be paid expenses incurred in necessary service inside or outside of the county at the same rate paid county extension personnel. Any amount paid a county commissioner who is a member of this board shall not be included in the limits of compensation provided for in § 7-7-5.

Source: SDC 1939, § 4.0504 as added by SL 1965, ch 2; SDCL, § 38-3-5; SL 1973, ch 252, § 2; SL 1974, ch 253, § 2.



§ 13-54-13 Expenditures by county extension board--Warrants.

13-54-13. Expenditures by county extension board--Warrants. The county extension board is hereby authorized to expend the moneys appropriated by the board of county commissioners for cooperative extension work in cooperation with the state director of extension as may be necessary to effectively carry on county extension work with funds that are made available. Such expenditures shall be made on vouchers approved by the president of the county extension board, or a designated member of said board, on warrants issued by the county auditor in the same manner as regular county warrants.

Source: SDC 1939, § 4.0504; SL 1965, ch 2; SDCL, § 38-3-6.






Chapter 55 - Scholarships And Free Tuition At State Institutions

§ 13-55-1 Regents prohibited from granting scholarships except as expressly provided.

13-55-1. Regents prohibited from granting scholarships except as expressly provided. The Board of Regents, or any member of said board, is prohibited from granting scholarships of any kind that may avoid the payment of tuition fees in any of the state educational institutions, except as otherwise expressly provided for by law.

Source: SDC 1939, § 15.0718.



§ 13-55-2 Veterans entitled to free tuition at state institutions--Period of entitlement.

13-55-2. Veterans entitled to free tuition at state institutions--Period of entitlement. Any person residing in this state who is a veteran as defined by §§ 33A-2-1 and 33A-2-2 or who performed active war service, such as nursing or assisting in the care of soldiers and sailors in any government hospital, field, or camp, as a member of the Red Cross or any other similar organization engaged in war relief work which has been recognized and approved by the government of the United States, during any of the periods or combat operations specified in § 33A-2-2, upon compliance with all the requirements for admission and after qualifying for resident tuition, may attend and pursue any undergraduate course in any state educational institution under the control and management of the Board of Regents without the payment of charges for tuition for each month of qualified service or major fraction thereof a month in academic time. However, no eligible veteran is entitled to less than one nor more than four academic years of free tuition pursuant to this section. Residence at the time of entry into military service or active war service does not affect eligibility for the entitlement created in this section. Any person who qualifies under § 33A-2-2 as a veteran based solely on a service-connected disability may receive free tuition under this section only if the veterans administration disability rating is ten percent or greater.

Source: SDC 1939, § 15.0717; SL 1944 (SS), ch 1, § 1; SL 1953, ch 49; SL 1966, ch 37; SL 1982, ch 155; SL 1990, ch 139; SL 1994, ch 142, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 13-55-2.1 Veterans enrolled at self-supporting off-campus institution entitled toreduced tuition.

13-55-2.1. Veterans enrolled at self-supporting off-campus institution entitled to reduced tuition. Any veteran who is eligible for free tuition pursuant to § 13-55-2 who is enrolled, at a self-supporting off-campus institution, in any undergraduate course under the control and management of the Board of Regents not subsidized by the general fund is entitled to a benefit of one hundred percent of the in-state resident tuition to be paid to the institution by the Board of Regents. The veteran shall pay to the institution any self-support off-campus tuition charge in excess of the in-state resident tuition.

Source: SL 2008, ch 86, § 1.



§ 13-55-3 Time allowed for use of veterans' benefits.

13-55-3. Time allowed for use of veterans' benefits. The benefits to which a veteran is entitled under § 13-55-2 shall be used by the veteran within twenty years after the date specified in § 33A-2-2 as the end of the qualifying period during which the veteran served, within twenty years after the end of the period of eligibility for any of the awards specified in subdivision 33A-2-2(7) for which the veteran qualifies, within twenty years after the date the veteran was rated by the veterans administration as ten percent or more disabled, or within six years after the date of the veteran's discharge from the military service, whichever is later.

Source: SDC 1939, § 15.0717 as added by SL 1966, ch 37; SL 1983, ch 139; SL 1987, ch 149; SL 1989, ch 159; SL 1994, ch 142, § 2; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 13-55-4 Veterans' benefits not applicable if federal benefits available.

13-55-4. Veterans' benefits not applicable if federal benefits available. Section 13-55-2 shall not be applicable if such person under act of Congress is entitled to have such tuition paid by the United States, or is entitled to receive in part from the United States for education and training allowance and in part the expenses of his subsistence, tuition, fees, supplies, books, and equipment.

Source: SDC 1939, § 15.0717 as added by SL 1966, ch 37.



§ 13-55-5 Determination of eligibility for veterans' benefits.

13-55-5. Determination of eligibility for veterans' benefits. It shall be the duty of the Board of Regents to determine who are entitled to the benefits of § 13-55-2.

Source: SDC 1939, § 15.0717; SL 1944 (SS), ch 1, § 1; SL 1953, ch 49; SL 1966, ch 37.



§ 13-55-6 Free education of children of residents who died during service in armedforces.

13-55-6. Free education of children of residents who died during service in armed forces. Any person under the age of twenty-five years, a resident of this state, who is a child of a deceased parent, mother or father, who was a veteran as defined in § 33A-2-1, who was for at least six months immediately prior to entry into active service a bona fide resident of this state, and who suffered death from any cause while in the service of the armed forces of the United States, is entitled to free tuition and entitled to attend and pursue any course or courses of study in any state educational institution under the control and management of the Board of Regents or any postsecondary technical institute as defined in § 13-39-1.2 without the payment of any charges or costs therefor.

Source: SL 1947, ch 186, § 1; SL 1951, ch 216; SDC Supp 1960, § 15.0717-2; SL 1981, ch 158; SL 2004, ch 135, § 1; SL 2011, ch 1 (Ex. Ord. 11-1), § 20, eff. Apr. 12, 2011.



§ 13-55-7 Agencies considered armed forces for purpose of qualifying orphans.

13-55-7. Agencies considered armed forces for purpose of qualifying orphans. The term "armed forces" as used in § 13-55-6, shall mean and include the following: United States Army, Army of the United States, United States Navy, United States Naval Reserves, United States Marine Corps, United States Marine Corps Reserve, United States Coast Guard, United States Coast Guard Reserve which shall be construed to include the United States Coast Guard Temporary Reserve, Women's Army Corps, United States Navy Women's Reserve, United States Marine Corps Women's Reserve, United States Coast Guard Women's Reserve, Army Nurse Corps, and Navy Nurse Corps.

Source: SL 1947, ch 186, § 4; SDC Supp 1960, § 15.0717-2.



§ 13-55-8 Application for veteran's orphan benefits--Determination of eligibility--Rules.

13-55-8. Application for veteran's orphan benefits--Determination of eligibility--Rules. Any person desiring to use the benefits of § 13-55-6 shall apply to the Board of Regents. The Board of Regents shall determine whether the applicant is entitled to the benefits. The Board of Regents may promulgate rules pursuant to chapter 1-26 to accomplish the purposes of §§ 13-55-6 to 13-55-9, inclusive.

Source: SL 1947, ch 186, § 2; SDC Supp 1960, § 15.0717-2; SL 1975, ch 128, § 342; SL 2007, ch 187, § 231.



§ 13-55-9 Certificate of eligibility of veteran's orphan--Action of board final.

13-55-9. Certificate of eligibility of veteran's orphan--Action of board final. If the Board of Regents determines that any person applying under § 13-55-8 is entitled to free tuition in any state educational institution under the control and management of the Board of Regents, the board shall issue its certificate in duplicate that the person is entitled to free tuition in such an educational institution. One of the duplicate certificates shall be delivered to the educational institution with which the person desires to matriculate and the other duplicate certificate shall be delivered to the person applying for the benefits of § 13-55-6. The action of the Board of Regents is final.

Source: SL 1947, ch 186, §§ 3, 5; SDC Supp 1960, § 15.0717-2; SL 2007, ch 187, § 232.



§ 13-55-9.1 Assistance to dependents of prisoners or missing in action--Definition ofterms.

13-55-9.1. Assistance to dependents of prisoners or missing in action--Definition of terms. Terms used in §§ 13-55-9.2 to 13-55-9.7, inclusive, unless the context otherwise requires, mean:

(1) "Dependent," any child born before or during the period of time a parent served as a prisoner of war or was declared a person missing in action, any child legally adopted or in the legal custody of the parent prior to and during the time the parent served as a prisoner of war or was declared to be a person missing in action, or the spouse, if not legally separated, of the prisoner of war or person missing in action; and

(2) "Prisoner of war" and "person missing in action," any person who was a resident of the State of South Dakota at the time he entered service of the United States armed forces, or whose official residence is within the State of South Dakota, and who, while serving in the United States armed forces has been declared to be a prisoner of war or to be a person missing in action as established by the secretary of defense after January 1, 1940.
Source: SL 1973, ch 108, § 1; SL 1975, ch 128, § 343; SL 1985, ch 147.



§ 13-55-9.2 Free tuition and fees to dependents.

13-55-9.2. Free tuition and fees to dependents. Any dependent of a prisoner of war or a person missing in action, upon his being duly accepted for enrollment into any state supported institution of higher education or state supported technical or vocational school, shall be entitled to eight semesters or twelve quarters, free of tuition and mandatory fees, other than subsistence expenses, for either full or part-time study, for so long as he is eligible.

Source: SL 1973, ch 108, § 2.



§ 13-55-9.3 Federal benefits considered.

13-55-9.3. Federal benefits considered. No benefits shall accrue to a dependent under the provisions of § 13-55-9.2 if equal or greater benefits are made available, under act of Congress, by the United States, but state benefits shall be available to a dependent to supplement any lesser benefits from federal sources.

Source: SL 1973, ch 108, § 4.



§ 13-55-9.4 Application to board for benefits--Rules and regulations.

13-55-9.4. Application to board for benefits--Rules and regulations. Any person desiring to avail himself of the benefits of § 13-55-9.2 shall make application to the Board of Regents or the South Dakota Board of Education therefor, and it shall be the duty of the respective boards to determine whether such person so applying is entitled to the benefits of § 13-55-9.2, at institutions under their respective jurisdiction or control, and to that end the boards are authorized and empowered to promulgate rules and regulations not inconsistent therewith in order to accomplish the purposes of §§ 13-55-9.1 to 13-55-9.7, inclusive.

Source: SL 1973, ch 108, § 5.



§ 13-55-9.5 Certificates of entitlement--Disposition of copies.

13-55-9.5. Certificates of entitlement--Disposition of copies. Upon the Board of Regents or the South Dakota Board Education determining that any such person applying under the provisions of § 13-55-9.4 is entitled to receive the benefits provided in § 13-55-9.2, the appropriate board shall issue a certificate in duplicate that such person named is entitled to the benefits of § 13-55-9.2, one of which duplicate certificates shall be delivered to the educational institution with which said person desires to matriculate and the other of which duplicate certificates shall be delivered to the person so applying for the benefits of § 13-55-9.2.

Source: SL 1973, ch 108, § 6.



§ 13-55-9.6 Benefits not lost by return or death of parent.

13-55-9.6. Benefits not lost by return or death of parent. Once a person qualifies as a dependent under the terms and provisions of §§ 13-55-9.1 to 13-55-9.7, inclusive, there shall be no situation such as the return of the parent or reported death of the parent that will remove the dependent from provisions or benefits of said sections.

Source: SL 1973, ch 108, § 3; SL 1975, ch 128, § 344.



§ 13-55-9.7 State funds used for benefits.

13-55-9.7. State funds used for benefits. The benefits authorized by §§ 13-55-9.1 to 13-55-9.6, inclusive, shall be paid out of the state funds available to the Board of Regents or the Division of Education Services and Resources, respectively.

Source: SL 1973, ch 108, § 7.



§ 13-55-10 Free tuition to child or spouse of National Guard member disabled ordeceased in line of duty--Administration.

13-55-10. Free tuition to child or spouse of National Guard member disabled or deceased in line of duty--Administration. Any resident of this state who is less than twenty-five years of age and whose parent has died or has sustained a total disability, permanent in nature, resulting from duty as a member of the South Dakota National Guard, while on state or federal active duty or any authorized training duty, is entitled to tuition without cost and is entitled to attend any course or courses of study in any state educational institution under the control and management of the Board of Regents. Any person who is a resident of this state whose spouse has died or has sustained a total disability, permanent in nature, resulting from duty as a member of the South Dakota National Guard, while on state or federal active duty or any authorized training duty, is entitled to tuition without cost and is entitled to attend any course or courses of study in any state educational institution under the control and management of the Board of Regents.

The application and receipt of the benefits of this section are governed by the provisions of §§ 13-55-6 to 13-55-9, inclusive.

Source: SL 1967, ch 57; SL 1975, ch 128, § 345; SL 2006, ch 88, § 1; SL 2007, ch 187, § 233.



§ 13-55-11 Free tuition and fees for visually impaired persons--Credit hours to whichentitled--Qualifying degree of impairment.

13-55-11. Free tuition and fees for visually impaired persons--Credit hours to which entitled--Qualifying degree of impairment. Any visually impaired resident of this state who possesses the entrance requirements for admission to any educational institution of the state under supervision of the State Board of Regents shall be permitted to enter and pursue any course of study offered by such institution without payment of tuition, library fees, registration fees, or any other fees that other students are required to pay directly to such institution until he or she has received two hundred twenty-five semester hours of credit or its equivalent. Any person shall be deemed to be visually impaired within the meaning of this section who cannot, with use of correcting glasses, see sufficient to perform ordinary activities for which eyesight is essential.

Source: SL 1939, ch 52, §§ 1, 2; SL 1957, ch 48; SDC Supp 1960, § 15.0717-1; SL 1970, ch 110, § 1.



§ 13-55-11.1 Certification of visual impairment of beneficiary.

13-55-11.1. Certification of visual impairment of beneficiary. Before any person shall secure the benefits of §§ 13-55-11 to 13-55-13, inclusive, the Division of Rehabilitation Services shall certify in writing to the registrar of the educational institution involved, that based upon medical information on file with the Division of Rehabilitation Services such person is visually impaired to the extent specified in said sections.

Source: SL 1970, ch 110, § 2; SL 1975, ch 128, § 346.



§ 13-55-11.2 Exclusion from tuition and fee exemption.

13-55-11.2. Exclusion from tuition and fee exemption. The exemption provided by § 13-55-11 does not apply to any visually impaired resident of this state who is entitled to receive tuition and fee support from the Department of Human Services.

Source: SL 1980, ch 147; SL 1989, ch 21, § 46.



§ 13-55-12 Visual impairment exemption not applicable to repeat work.

13-55-12. Visual impairment exemption not applicable to repeat work. The exemption from charges provided by § 13-55-11 shall not apply where a course is repeated on account of unsatisfactory work unless caused by illness or some other cause for which such student is not responsible.

Source: SL 1939, ch 52, § 1; SL 1957, ch 48; SDC Supp 1960, § 15.0717-1.



§ 13-55-13 Visual impairment exemption not applicable to private instruction charges.

13-55-13. Visual impairment exemption not applicable to private instruction charges. The exemption provided by § 13-55-11 shall not apply to any charges made for private instruction.

Source: SL 1939, ch 52, § 1; SL 1957, ch 48; SDC Supp 1960, § 15.0717-1.



§ 13-55-14 to 13-55-14.3. Repealed.

13-55-14 to 13-55-14.3. Repealed by SL 2007, ch 110, §§ 15 to 18.



§ 13-55-15 to 13-55-19. Repealed.

13-55-15 to 13-55-19. Repealed by SL 1990, ch 140, §§ 8 to 12



§ 13-55-20 Repealed.

13-55-20. Repealed by SL 2007, ch 110, § 19.



§ 13-55-21 Firefighter, certified law enforcement officer, survivor and emergencymedical technician defined.

13-55-21. Firefighter, certified law enforcement officer, survivor and emergency medical technician defined. Terms used in § 13-55-22 mean:

(1) "Certified law enforcement officer," a law enforcement officer as defined by § 23-3-27 who has been certified by the Law Enforcement Officer's Standards Commission as being qualified under provisions of §§ 23-3-26 to 23-3-47, inclusive;

(2) "Emergency medical technician" or "EMT," a person who has successfully completed a state approved course of instruction in emergency medical care and is currently certified. The following levels of EMTs are included: emergency medical technician-ambulance (EMT-A); emergency medical technician-intermediate (EMT-I); emergency medical technician-special skills (EMT-SS); and emergency medical technician-paramedic (EMT-P);

(3) "Firefighter," a person who is a member of a paid or volunteer fire department that is a part of or administered by, this state, any political subdivision of this state, or a rural fire protection district;

(4) "Survivor," a child under the age of twenty-one of a firefighter or certified law enforcement officer or emergency medical technician at the time of the firefighter's or peace officer's or EMT's death.
Source: SL 1988, ch 160, § 1; SL 1991, ch 159, § 1.



§ 13-55-22 Free tuition for survivors of certain firefighters, certified law enforcementofficers and emergency medical technicians.

13-55-22. Free tuition for survivors of certain firefighters, certified law enforcement officers and emergency medical technicians. If a firefighter or certified law enforcement officer or an emergency medical technician dies as a direct result of injuries received in performance of official duties, the survivor, upon being duly accepted for enrollment into any state-supported institution of higher education or state-supported technical or vocational school, shall be allowed to obtain a bachelor's degree or vocational degree for so long as the survivor is eligible, free of any tuition. However, the bachelor's degree or vocational degree shall be earned within a thirty-six month or eight-semester period or its equivalent.

Source: SL 1988, ch 160, § 2; SL 1991, ch 159, § 2.



§ 13-55-23 Application of legislative exemptions.

13-55-23. Application of legislative exemptions. Except as otherwise provided by law, legislatively mandated exemptions, whether whole or partial, from the obligation to pay tuition or other required fees apply only to classes, courses and instructional programs directly supported by moneys appropriated from the general fund.

Source: SL 1993, ch 45, § 4; SL 1993, ch 150, § 5; SL 1993, ch 151; SL 2008, ch 86, § 2.



§ 13-55-24 Reduced tuition for elementary or secondary teachers or vocationalinstructors.

13-55-24. Reduced tuition for elementary or secondary teachers or vocational instructors. Any elementary or secondary teacher or vocational instructor who is required to take college courses as a condition of employment or to maintain a certificate to teach may, upon compliance with § 13-55-27 and all of the requirements for admission, attend and pursue any undergraduate or graduate course in any state educational institution under the control and management of the Board of Regents upon the payment of fifty percent of tuition and one hundred percent of required fees. The Board of Regents shall maintain an annual record of the number of participants and the tuition dollar value of such participation.

Source: SL 1993, ch 150, § 1.



§ 13-55-25 Maximum credit hours of reduced tuition for teachers or vocationalinstructors.

13-55-25. Maximum credit hours of reduced tuition for teachers or vocational instructors. Any elementary or secondary teacher or vocational instructor is eligible for the reduced tuition amount provided for in § 13-55-26 for a maximum of six credit hours per year.

Source: SL 1993, ch 150, § 2.



§ 13-55-26 Space in courses limited for reduced tuition participants.

13-55-26. Space in courses limited for reduced tuition participants. The right of any elementary or secondary teacher or vocational instructor to participate in the reduced tuition program is limited to the space available, as determined by the instructor, in any course after all of the full-time or full tuition paying students have registered.

Source: SL 1993, ch 150, § 3.



§ 13-55-27 Eligibility of teachers and vocational instructors for reduced tuition.

13-55-27. Eligibility of teachers and vocational instructors for reduced tuition. To be eligible for the reduced tuition benefit, any elementary or secondary teacher or vocational instructor shall:

(1) Be a bona fide resident of the state and employed by an accredited school as a teacher as that term is defined in this title;

(2) Maintain an average academic grade of 3.0 or better;

(3) Be required by state law, administrative rules, or an employment contract to attend college as a condition of employment or to maintain a certificate to teach; and

(4) Present certification from the school district by which the teacher is employed that the teacher meets the requirements of this section.
Source: SL 1993, ch 150, § 4.



§ 13-55-28 Benefits not to be used in conjunction with other benefits.

13-55-28. Benefits not to be used in conjunction with other benefits. No benefits may accrue under §§ 13-55-24 to 13-55-27, inclusive, if an elementary or secondary teacher or vocational instructor is entitled to other reduced tuition benefits by law.

Source: SL 1993, ch 150, § 6.



§ 13-55-29 Loss of eligibility for state funded scholarships upon controlled substanceviolation.

13-55-29. Loss of eligibility for state funded scholarships upon controlled substance violation. Any person adjudicated, convicted, or the subject of a suspended imposition of sentence for possession, use, or distribution of controlled substances or marijuana as defined in chapter 22-42 under circumstances which would constitute a felony under South Dakota law is ineligible for any scholarship for attendance at a postsecondary institution to the extent such scholarship is funded by the State of South Dakota. Upon receiving a request from the chief administrator of the postsecondary educational institution, the Unified Judicial System shall send notice of whether the person who is the subject of the request was adjudicated in a juvenile proceeding of possessing, using, or distributing controlled substances or marijuana as defined in chapter 22-42 under circumstances which would constitute a felony under South Dakota law if that person were an adult.

Source: SL 1997, ch 102, § 2.



§ 13-55-30 Opportunity scholarship program established.

13-55-30. Opportunity scholarship program established. There is established the South Dakota opportunity scholarship program to be administered by the Board of Regents. The purpose of the program is to allow South Dakota's most academically accomplished high school graduates to receive an affordable education at any university, college, or technical school that is accredited by the North Central Association of Colleges and Schools and that provides instruction from a campus located in South Dakota.

Source: SL 2003, ch 110, § 1; SL 2004, ch 136, § 1.



§ 13-55-31 Eligibility requirements for opportunity scholarship.

13-55-31. Eligibility requirements for opportunity scholarship. In order to be eligible for a South Dakota opportunity scholarship award, a student shall:

(1) Be a resident of South Dakota at the time of graduation from high school;

(2) Have a composite score of 24, or higher, on the test administered by the American College Testing Program or an equivalent score as determined by the Board of Regents on the Scholastic Assessment Test. The student shall take the ACT or SAT test before beginning postsecondary education;

(3) Meet the high school course requirements for graduation as provided in § 13-55-31.1;

(4) Attend a university, college, or technical school that is accredited by the North Central Association of Colleges and Schools and that provides instruction from a campus located in South Dakota; and

(5) Enter into the program within five years of graduation from high school or within one year of the student's release from active duty with an active component of the armed forces if the release is within five years of the student's graduation from high school. If a student attends full-time a regionally accredited university, college, or technical school located outside South Dakota and within two years following high school graduation or within two years following release from active military service returns to the state to attend full-time a regionally accredited university, college, or technical school, the student is eligible to receive a partial award.

A student is eligible to participate in the South Dakota opportunity scholarship program for the equivalent of four academic years (eight consecutive spring and fall terms) or until the attainment of a baccalaureate degree, whichever comes first. However, the executive director of the Board of Regents may grant exceptions to the continuous enrollment requirements for good cause shown.

A student who would have been eligible for the scholarship, but who applies after completing one or more semesters of full-time work at an accredited institution, may be admitted to the program only if the student has complied with the same grade point and credit hour requirements that would apply to program participants. Admission granted under these circumstances may not be retroactive, and eligibility for participation in the program shall be reduced by one semester for each semester of work completed prior to admission to the program.

Source: SL 2003, ch 110, § 2; SL 2006, ch 89, § 1; SL 2008, ch 87, § 1; SL 2008, ch 88, § 1; SL 2010, ch 96, § 2.



§ 13-55-31.1 High school course requirements for opportunity scholarship eligibility.

13-55-31.1. High school course requirements for opportunity scholarship eligibility. To be eligible for an opportunity scholarship, a student who entered the ninth grade prior to the 2010-2011 school year shall complete the following high school course requirements:

(1) Four or more units of language arts that include a minimum of the following:

(a) One and one-half units of writing;

(b) One and one-half units of literature that must include one-half unit of American Literature;

(c) One-half unit of speech or debate; and

(d) One-half unit of a language arts elective;

(2) Three or more units of social studies that include the following:

(a) One unit of U.S. History;

(b) One-half unit of U.S. government;

(c) One-half unit of geography;

(d) One-half unit of world history; and

(e) One-half unit of a social studies elective;

(3) Four units of mathematics that must include the following:

(a) One unit of algebra I;

(b) One unit of geometry;

(c) One unit of algebra II; and

(d) One unit of advanced math;

(4) Four units of science, including at least three units in laboratory science, that must include the following:

(a) One unit of biology;

(b) One unit of any physical science;

(c) One unit of chemistry or physics; and

(d) One unit of science electives;

(5) Two units of world languages (two years of the same language);

(6) One-half unit of computer studies;

(7) One unit of fine arts;

(8) One-half unit of personal finance or economics; and

(9) One-half unit of physical education or health.

A student may earn academic core content credit by completing an approved career and technical education course. Approval to offer credit for a career and technical education course must be obtained through an application process with the Department of Education. The Department of Education shall meet with the Board of Regents to determine final course approval. The application must include:

(1) Course syllabus;

(2) Standards-based curriculum;

(3) Teacher certification; and

(4) Assessment of standards by methods including end-of-course exams, authentic assessment, project-based learning or rubrics.

To be eligible for an opportunity scholarship, a student who enters the ninth grade in the 2010-2011 school year or thereafter shall complete the following high school course requirements:

(1) Four or more units of language arts that include a minimum of the following:

(a) One and one-half units of writing;

(b) One and one-half units of literature that must include one-half unit of American literature;

(c) One-half unit of speech or debate; and

(d) One-half unit of a language arts elective;

(2) Three units or more of social studies that include the following:

(a) One unit of U.S. history;

(b) One-half unit of U.S. government;

(c) One-half unit of geography;

(d) One-half unit of world history; and

(e) One-half unit of a social studies elective;

(3) Four units of mathematics that must include the following:

(a) One unit of algebra I;

(b) One unit of geometry;

(c) One unit of algebra II; and

(d) One unit of advanced math;

(4) Four units of science, including at least three units in laboratory science, that must include the following:

(a) One unit of biology;

(b) One unit of any physical science;

(c) One unit of chemistry or physics; and

(d) One unit of science electives;

(5) Two units of either of the following or a combination of the two:

(a) Approved career and technical education courses; and

(b) World languages;

Approval for a career and technical education course must be obtained through an application process with the Department of Education. The department shall meet with the Board of Regents to determine final course approval;

(6) One-half unit of personal finance or economics;

(7) One unit of fine arts;

(8) One-half unit of physical education; and

(9) For students entering the ninth grade in the 2013-2014 school year and thereafter, one-half unit of health or health integration.

A student may be granted up to one unit of credit in fine arts for participation in extracurricular activities. A maximum of one-fourth unit of credit may be granted for each extracurricular activity in which a student participates during each school year. In order to grant credit for an extracurricular activity, a school district must document the alignment of the activity with fine arts content standards approved by the South Dakota Board of Education.

Students entering the ninth grade in the 2013-2014 school year and thereafter are required to take one-half unit of health at anytime during grades six through twelve. A school district may choose to integrate health across the curriculum at the middle or high school level in lieu of a stand-alone course.

A student may earn academic core content credit by completing an approved career and technical education course. Approval to offer credit for a career and technical education course must be obtained through an application process with the Department of Education. The Department of Education shall meet with the Board of Regents to determine final course approval. The application must include:

(1) Course syllabus;

(2) Standards-based curriculum;

(3) Teacher certification; and

(4) Assessment of standards by methods including end-of-course exams, authentic assessment, project-based learning or rubrics.
Source: SL 2010, ch 96, § 3.



§ 13-55-31.2 Alternative testing requirements for opportunity scholarship eligibility.

13-55-31.2. Alternative testing requirements for opportunity scholarship eligibility. Any student who does not meet the high school course requirements as provided in subdivision 13-55-31(3) is eligible for the opportunity scholarship program if:

(1) The student takes the test administered by the American College Testing Program and earns a composite score of twenty-eight or higher and achieves ACT college readiness benchmark scores equaling or exceeding eighteen for English, twenty-one for reading, twenty-two for math, and twenty-four for science; or

(2) The student takes the Scholastic Assessment Test and earns a verbal-mathematics score of twelve hundred fifty or higher, while also attaining sufficiently high markers in reading, writing, mathematics, and science as not to require remediation in any of those areas.

This section is effective on July 1, 2013.

Source: SL 2010, ch 103, § 1, eff. July 1, 2013.



§ 13-55-32 Repealed.

13-55-32. Repealed by SL 2003, ch 110, § 7, eff. July 1, 2005.



§ 13-55-33 Allocation of scholarship funds--Early graduation--Proration of insufficientfunds--Total scholarship amount.

13-55-33. Allocation of scholarship funds--Early graduation--Proration of insufficient funds--Total scholarship amount. One-half of the annual scholarship award shall be paid to public institutions on behalf of eligible students there enrolled or directly to eligible students enrolled at nonpublic institutions at the beginning of the fall semester and the other half shall be paid at the beginning of the spring semester. The amount of the annual award shall be as follows:

(1) One thousand dollars for the first year of attendance;

(2) One thousand dollars for the second year of attendance;

(3) One thousand dollars for the third year of attendance;

(4) Two thousand dollars for the fourth year of attendance unless the student attended full-time a regionally accredited university, college, or technical school located outside South Dakota prior to admission to the program, in which case the award shall be one thousand dollars.

If a scholarship recipient completes an undergraduate degree within three full years of attendance and subsequently enrolls in an eligible institution as defined in subdivision 13-55-31(4) in a graduate program and attains full-time graduate status as determined by the graduate program, the recipient is entitled to the remainder of the award the recipient would have received if the recipient had completed an undergraduate degree following four full years of attendance.

If, in any year, the total funds available to finance the scholarship awards are insufficient to permit each eligible recipient to receive the full amount provided in this section, the available moneys shall be prorated and distributed to each recipient in proportion to the entitlement contemplated by this section. The total amount of the scholarship may not exceed five thousand dollars.

Source: SL 2003, ch 110, § 4; SL 2004, ch 136, § 3; SL 2006, ch 89, § 2; SL 2013, ch 90, § 1.







